Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 1 of 744




               Exhibit Q
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 2 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #     Date           Timekeeper      Hours   Description                                                                                 Code
FJWW      1       11/2/2015       Todd Jackson      2.6    Prepare for Vita and Turner depos.                                                   C. Depositions
FJWW      2       11/3/2015       Todd Jackson      4.9    Prepare for depositions of Turner and Vita.                                          C. Depositions
FJWW      3       11/3/2015       Todd Jackson      6.5    Travel to Colorado Springs                                                           I. Travel
FJWW      4       11/4/2015       Todd Jackson      5.9    Prepare for Vita deposition.                                                         C. Depositions
FJWW      5       11/4/2015      Genevieve Casey    0.2    Team emails re discovery issues.                                                     B. Discovery
FJWW      6       11/4/2015       Todd Jackson      2.6    Travel from Turner depo to Denver and debrief                                        I. Travel
FJWW      7       11/4/2015       Todd Jackson      6.1    Prepare for and attend Turner depo                                                   C. Depositions
FJWW      8       11/5/2015       Todd Jackson      6.3    Travel to Vita depo and home                                                         I. Travel
FJWW      9       11/5/2015      Genevieve Casey    0.6    Call with D. Ranahan and M. Litrownik re: deposition digests and case background.    C. Depositions

FJWW      10      11/5/2015       Todd Jackson     10.2    Prepare for attend and debrief Matt Vita depo.                                       C. Depositions
FJWW      11      11/5/2015       Darin Ranahan     0.9    Team call re deposition digests                                                      C. Depositions
FJWW      12      11/5/2015      Genevieve Casey    0.2    Reviewed team emails re: depos.                                                      C. Depositions
FJWW      13      11/6/2015       Todd Jackson      0.7    Deposition debrief with GC and DR, review notes, scheduling, review emails on same   C. Depositions

FJWW      14       11/6/2015     Genevieve Casey    0.3    Spoke to opt‐in and updated contact information.                                     A. Investigation
FJWW      15       11/6/2015      Todd Jackson      0.6    Document disputes and staffing planning                                              B. Discovery
FJWW      16       11/9/2015      Todd Jackson      0.2    Deposition training manual                                                           C. Depositions
FJWW      17       11/9/2015      Todd Jackson      0.6    Deposition prep                                                                      C. Depositions
FJWW      18      11/11/2015     Genevieve Casey    0.5    Meeting with T. Jackson and D. Ranahan re: depositions.                              C. Depositions
FJWW      19      11/11/2015      Todd Jackson      1.3    Depositions and meeting with DR and GC re case strategy                              C. Depositions
FJWW      20      11/11/2015      Darin Ranahan     0.8    Team call re depos, mediation statement                                              C. Depositions
FJWW      21      11/11/2015      Todd Jackson      1.4    Conference call and follow up scheduling and emails                                  F. Strategy
FJWW      22      11/11/2015     Genevieve Casey    0.7    Telephonic team meeting re: depositions and mediation brief.                         C. Depositions
FJWW      23      11/11/2015      Darin Ranahan     0.5    Meeting with T. Jackson & G. Casey re upcoming depositions, status of case.          C. Depositions
FJWW      24      11/12/2015      Todd Jackson      1.4    Depo planning and calls, review transcript                                           C. Depositions
FJWW      25      11/12/2015      Todd Jackson      0.2    Discovery response to JL                                                             B. Discovery
FJWW      26      11/12/2015      Darin Ranahan     0.2    Email to G. Casey & T. Jackson re depositions.                                       C. Depositions
FJWW      27      11/12/2015      Darin Ranahan     0.1    Call with T. Jackson & G. Casey re depo scheduling                                   C. Depositions
FJWW      28      11/13/2015     Genevieve Casey    2.8    Worked on deposition digest.                                                         C. Depositions
FJWW      29      11/13/2015      Darin Ranahan     0.5    Team meeting with T. Jackson & G. Casey re upcoming depositions                      C. Depositions
FJWW      30      11/13/2015     Genevieve Casey    0.3    Meeting with T. Jackson and D. Ranahan re: deposition scheduling.                    C. Depositions
FJWW      31      11/15/2015      Darin Ranahan     0.8    Work on Nice depo digest                                                             C. Depositions
FJWW      32      11/16/2015     Genevieve Casey    0.3    Reviewed emails and deposition transcript.                                           C. Depositions
FJWW      33      11/16/2015      Darin Ranahan     2.7    Continue working on depo digest                                                      C. Depositions
FJWW      34      11/16/2015      Todd Jackson      0.3    Deposition scheduling and training                                                   C. Depositions
FJWW      35      11/16/2015      Todd Jackson      0.5    Deposition coverage and training                                                     C. Depositions
FJWW      36      11/17/2015     Genevieve Casey    0.5    Updated ECF folder.                                                                  F. Strategy
FJWW      37      11/17/2015      Todd Jackson      0.8    Depo scheduling and prep                                                             C. Depositions



                                                                  Page 1 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 3 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours Description                                                                                 Code
FJWW      38      11/17/2015     Genevieve Casey    0.2 Checked in with T. Jackson and D. Ranahan re: deposition scheduling; reviewed emails   C. Depositions
                                                         re: same.
FJWW      39      11/17/2015      Darin Ranahan      1 Nice depo digest                                                                        C. Depositions
FJWW      40      11/18/2015      Todd Jackson      0.7 Deposition review                                                                      C. Depositions
FJWW      41      11/18/2015      Darin Ranahan     1.5 Team call                                                                              F. Strategy
FJWW      42      11/18/2015      Todd Jackson      2.3 Prepare for, attend conference call on case and depositions                            C. Depositions
FJWW      43      11/18/2015     Genevieve Casey    1.5 Prepared for team call; attended team phone meeting re: mediation brief and depo       C. Depositions
                                                         preparation.
FJWW      44      11/19/2015     Genevieve Casey    0.3 Worked on deposition transcript for C. Turner (second deposition).                     C. Depositions
FJWW      45      11/20/2015      Todd Jackson      3.2 Edit mediation brief and review depo info                                              C. Depositions
FJWW      46      11/22/2015     Genevieve Casey    0.5 Completed deposition digest for Charles Turner (second deposition).                    C. Depositions
FJWW      47      11/23/2015     Genevieve Casey    0.5 Filed documents and sent C. Turner his deposition transcript for review; read and      C. Depositions
                                                         replied to team emails re: depositions.
FJWW      48      11/23/2015     Genevieve Casey    0.2 Check‐in meeting with T. Jackson and D. Ranahan re: CSC depositions and upcoming       C. Depositions
                                                         tasks.
FJWW      49      11/23/2015      Darin Ranahan     0.5 Emails with co‐counsel re deposition planning; call to R. Marsh re same                C. Depositions
FJWW      50      11/23/2015      Darin Ranahan     0.2 Emails re depo defense logistics                                                       C. Depositions
FJWW      51      11/23/2015     Genevieve Casey    0.3 Read and replied to emails re: deposition scheduling and planning.                     C. Depositions
FJWW      52      11/23/2015      Todd Jackson      0.4 Various deposition prep                                                                C. Depositions
FJWW      53      11/24/2015     Genevieve Casey    0.4 Reviewed ruling on ESI. Discussed with T. Jackson.                                     B. Discovery
FJWW      54      11/24/2015     Genevieve Casey    0.2 Read and replied to various team email re: scheduling and depositions.                 C. Depositions
FJWW      55      11/24/2015      Todd Jackson      0.3 Review letter on discovery dispute and email re: same                                  B. Discovery
FJWW      56      11/24/2015     Genevieve Casey    0.3 Reviewed letter to opposing counsel re: class list HR data fields.                     B. Discovery
FJWW      57      11/24/2015      Todd Jackson      0.4 Review Margolis order and discuss same with GC                                         B. Discovery
FJWW      58      11/25/2015      Darin Ranahan     0.2 Review PHV applications                                                                E. Motions
FJWW      59      11/25/2015     Genevieve Casey    0.5 Emails and calls re: depositions.                                                      C. Depositions
FJWW      60      11/25/2015     Genevieve Casey    0.3 Spoke with opt‐in deponent about deposition preparation.                               C. Depositions
FJWW      61      11/25/2015     Genevieve Casey    1.6 Prepared motions for admission pro hac vice; called notary and emailed with co‐        E. Motions
                                                         counsel re: finalizing motions.
FJWW      62      11/29/2015     Darin Ranahan      5.3 Meet with client to prepare for Marsh deposition; review documents before              C. Depositions
FJWW      63      11/30/2015     Darin Ranahan      6.2 Travel to and from deposition of S. Marsh; meeting with client before deposition;      I. Travel
                                                         defend deposition of S. Marsh
FJWW      64      12/2/2015      Genevieve Casey     2 Deposition preparation for opt‐in deponent N. Thatch.                                   C. Depositions
FJWW      65      12/2/2015       Todd Jackson      3.2 Prep for 30b6                                                                          C. Depositions
FJWW      66      12/2/2015      Genevieve Casey     1 Travel to/from Thatch deposition.                                                       I. Travel
FJWW      67      12/2/2015      Genevieve Casey    1.8 Reviewed background materials in preparation for depositions.                          C. Depositions
FJWW      68      12/3/2015      Genevieve Casey     1 Traveled to Thatch deposition.                                                          I. Travel
FJWW      69      12/3/2015      Genevieve Casey    5.5 Thatch deposition and post‐deposition debrief with co‐counsel.                         C. Depositions
FJWW      70      12/3/2015       Darin Ranahan     0.4 Look up Missouri prejudgment interest                                                  J. Damages
FJWW      71      12/3/2015       Darin Ranahan      1 Review J. Sagafi damages analysis                                                       J. Damages

                                                                 Page 2 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 4 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #     Date           Timekeeper      HoursDescription                                                                                    Code
FJWW      72      12/3/2015      Genevieve Casey    2.1 Deposition preparation with opt‐in Kay DeLira.                                          C. Depositions
FJWW      73      12/4/2015       Darin Ranahan     0.3 Analyze eTes data                                                                       J. Damages
FJWW      74      12/4/2015       Todd Jackson      1.8 Prep for depositions.                                                                   C. Depositions
FJWW      75      12/5/2015       Darin Ranahan     1.5 Analyze eTes data                                                                       J. Damages
FJWW      76      12/6/2015      Genevieve Casey    0.3 Reviewed travel arrangements for opt‐in deponent and phoned him re: deposition          I. Travel
                                                        prep.
FJWW      77      12/6/2015       Todd Jackson      1.3 Mediation prep                                                                          H. Settlement
FJWW      78      12/7/2015      Genevieve Casey    0.3 Supervised A. Bejar Rosas in preparing notices of appearance.                           E. Motions
FJWW      79      12/7/2015      Genevieve Casey    0.2 Spoke with E. Stork and Outten & Golden paralegal re: access to damages spreadsheet;    J. Damages
                                                        shared spreadsheet link with paralegal.
FJWW      80      12/7/2015       Todd Jackson     10.9 Travel to and prepare for mediation.                                                    I. Travel
FJWW      81      12/7/2015      Genevieve Casey    0.2 Emails re: depositions and document review.                                             C. Depositions
FJWW      82      12/7/2015      Genevieve Casey    0.2 Read and replied to emails re: document review.                                         D. Doc. Revw.
FJWW      83      12/7/2015      Genevieve Casey    0.3 Prepared request to CA Supreme Court for certificates of good standing (supervised A.   E. Motions
                                                        Bejar Rosas).
FJWW      84      12/8/2015      Genevieve Casey    0.3 Reviewed email re: mediation outcome and discussed with D. Ranahan; reviewed            D. Doc. Revw.
                                                        emails re: document review.
FJWW      85      12/8/2015       Todd Jackson      7.1 Prepare for and attend mediation.                                                       H. Settlement
FJWW      86      12/8/2015       Todd Jackson      1.1 30b6 depo prep.                                                                         C. Depositions
FJWW      87      12/8/2015      Genevieve Casey    0.4 Worked on document review project (review of MSAs).                                     D. Doc. Revw.
FJWW      88      12/9/2015       Darin Ranahan     0.2 Emails to L. Stork, G. Casey, & T. Jackson re depo defense; calendar depo; look up      C. Depositions
                                                        flights to LA.
FJWW      89       12/9/2015     Genevieve Casey    0.2 Emailed opt‐in deponent re: transportation options.                                     C. Depositions
FJWW      90       12/9/2015     Genevieve Casey    0.1 Phone call with T. Jackson re: mediation and depositions.                               C. Depositions
FJWW      91       12/9/2015     Genevieve Casey    0.1 Calendared upcoming deadlines and activities.                                           F. Strategy
FJWW      92       12/9/2015      Todd Jackson     10.4 Travel from mediation and depo prp                                                      I. Travel
FJWW      93      12/10/2015      Todd Jackson      1.9 Deposition prep and emails on same.                                                     C. Depositions
FJWW      94      12/10/2015     Genevieve Casey    0.5 Travel to deposition preparation session.                                               I. Travel
FJWW      95      12/10/2015     Genevieve Casey    0.3 Checked in with T. Jackson re: mediation and upcoming depositions; reviewed emails      C. Depositions
                                                        re: same.
FJWW      96      12/10/2015     Darin Ranahan      0.2 Download Marsh transcript; forward to client for corrections; calendar corrections      C. Depositions

FJWW      97      12/10/2015      Darin Ranahan     0.2    Team meeting re mediation, next steps                                                F. Strategy
FJWW      98      12/10/2015     Genevieve Casey    2.3    Prepared for deposition.                                                             C. Depositions
FJWW      99      12/11/2015     Genevieve Casey    0.7    Travel to deposition.                                                                I. Travel
FJWW     100      12/11/2015     Genevieve Casey    0.5    Deposition preparation with opt‐in witness.                                          C. Depositions
FJWW     101      12/11/2015     Genevieve Casey    0.2    Reviewed team emails re: discovery and depositions.                                  C. Depositions
FJWW     102      12/11/2015      Todd Jackson      0.8    Depo scheduling and prep                                                             C. Depositions
FJWW     103      12/11/2015     Genevieve Casey    0.5    Travel from deposition of Shaun Smith to office.                                     I. Travel
FJWW     104      12/11/2015     Genevieve Casey    4.3    Defended deposition of Shaun Smith.                                                  C. Depositions

                                                                  Page 3 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 5 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours   Description                                                                                    Code
FJWW     105      12/14/2015      Todd Jackson      0.2    Various discovery emails and responses                                                  B. Discovery
FJWW     106      12/14/2015     Genevieve Casey    0.3    Reviewed emails re: discovery issues.                                                   B. Discovery
FJWW     107      12/14/2015      Todd Jackson      0.3    Discovery disputes.                                                                     B. Discovery
FJWW     108      12/15/2015     Genevieve Casey    0.4    Followed up with opt‐in depondents re: errata sheets.                                   C. Depositions
FJWW     109      12/16/2015     Genevieve Casey    0.3    Reviewed and replied to team emails re: discovery.                                      B. Discovery
FJWW     110      12/16/2015     Genevieve Casey    0.7    Discussed errata sheet with witness; prepared correspondence and sent errata sheet to   E. Motions
                                                           opposing counsel
                                                           and court reporter. Gathered and circulated deposition materials from another recent
                                                           deposition.
FJWW     111      12/16/2015     Genevieve Casey    0.2    Worked on deposition scheduling.                                                        C. Depositions
FJWW     112      12/16/2015     Genevieve Casey    0.5    Bi‐weekly team call re: mediation and discovery.                                        F. Strategy
FJWW     113      12/17/2015      Darin Ranahan     0.2    Configure D. Ct. ECF settings                                                           F. Strategy
FJWW     114      12/17/2015     Genevieve Casey    0.2    Emailed deponent re: review of transcript and completion of errata sheet.               C. Depositions
FJWW     115      12/17/2015     Genevieve Casey    0.2    Called and emailed deponent re: errata sheet.                                           C. Depositions
FJWW     116      12/18/2015      Darin Ranahan     0.1    Review email re deposition scheduling                                                   C. Depositions
FJWW     117      12/18/2015      Todd Jackson      0.2    Review stip and comments on same                                                        C. Depositions
FJWW     118      12/18/2015      Todd Jackson      0.3    Discovery and depos: review emails and cheduling                                        C. Depositions
FJWW     119      12/21/2015      Darin Ranahan     0.2    Review emails re Rule 23 extension motion, MSA doc review                               D. Doc. Revw.
FJWW     120      12/21/2015      Todd Jackson      0.9    Edit motion, status updates on depositions, review deposition summaries                 C. Depositions
FJWW     121      12/21/2015     Genevieve Casey    0.1    Reviewed draft stipulation re: class cert briefing schedule.                            E. Motions
FJWW     122      12/22/2015      Darin Ranahan     0.1    Review email re ESI production                                                          B. Discovery
FJWW     123      12/23/2015      Darin Ranahan     0.1    Save circulated depo transcripts                                                        C. Depositions
FJWW     124      12/23/2015      Darin Ranahan     0.3    Calendar January KC depos; email to G. Casey & T. Jackson re same                       C. Depositions
FJWW     125      12/23/2015     Genevieve Casey    0.8    Training re: Ringtail document review platform.                                         D. Doc. Revw.
FJWW     126      12/24/2015      Darin Ranahan     0.1    Emails re depo notices, opt‐in discovery                                                C. Depositions
FJWW     127      12/24/2015      Darin Ranahan     0.1    Lookup travel to Kansas City                                                            I. Travel
FJWW     128      12/24/2015      Darin Ranahan     0.2    Marsh depo corrections                                                                  C. Depositions
FJWW     129      12/28/2015      Darin Ranahan     0.1    Emails re discovery                                                                     B. Discovery
FJWW     130      12/28/2015     Genevieve Casey    0.2    Emailed with M. Vita re: deposition errata.                                             C. Depositions
FJWW     131      12/28/2015     Genevieve Casey    0.3    Reviewed team emails re: discovery from the past several days.                          B. Discovery
FJWW     132      12/29/2015     Genevieve Casey    0.2    Reviewed emails re: document review.                                                    D. Doc. Revw.
FJWW     133      12/29/2015      Darin Ranahan     0.1    Download ECF filings                                                                    D. Doc. Revw.
FJWW     134      12/29/2015      Darin Ranahan     0.2    Upload Marsh transcript & exhibits                                                      C. Depositions
FJWW     135      12/29/2015      Darin Ranahan     0.4    Review defendant's exposure analysis                                                    J. Damages
FJWW     136      12/29/2015     Genevieve Casey    0.3    Filed and shared deposition transcripts and exhibits.                                   C. Depositions
FJWW     137      12/30/2015     Genevieve Casey    0.2    Reviewed notes re: meet and confer with opposing counsel. Called T. Jackson re: same.   B. Discovery

FJWW     138      12/30/2015      Darin Ranahan     0.1    Emails re depositions, discovery                                                        B. Discovery
FJWW     139      12/31/2015      Darin Ranahan     0.3    Emails re depositions, discovery                                                        B. Discovery
FJWW     140      12/31/2015     Genevieve Casey    0.1    Reviewed team emails re: discovery.                                                     B. Discovery

                                                                  Page 4 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 6 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours Description                                                                                 Code
FJWW     141      12/31/2015     Genevieve Casey    0.4 Prepared and sent errata sheets for two deponents to counsel and court reporter.       C. Depositions

FJWW     142       1/4/2016       Darin Ranahan     0.1   Emails re doc review, discovery                                                      D. Doc. Revw.
FJWW     143       1/4/2016       Todd Jackson      1.3   Depositions                                                                          C. Depositions
FJWW     144       1/4/2016      Genevieve Casey    1.1   Document review.                                                                     D. Doc. Revw.
FJWW     145       1/5/2016      Genevieve Casey    4.8   Document review.                                                                     D. Doc. Revw.
FJWW     146       1/5/2016       Darin Ranahan     0.1   Email re doc review                                                                  D. Doc. Revw.
FJWW     147       1/6/2016       Darin Ranahan     0.3   Finalize & circulate Marsh deposition corrections                                    C. Depositions
FJWW     148       1/6/2016       Darin Ranahan     0.6   Team call                                                                            F. Strategy
FJWW     149       1/6/2016       Todd Jackson      1.2   Call and review depo issues                                                          C. Depositions
FJWW     150       1/6/2016      Genevieve Casey    0.9   CSC Biweekly call with all Plaintiffs' counsel.                                      F. Strategy
FJWW     151       1/6/2016      Genevieve Casey    5.2   Document review.                                                                     D. Doc. Revw.
FJWW     152       1/7/2016       Darin Ranahan     0.1   Review e‐mail from co‐counsel re doc review                                          D. Doc. Revw.
FJWW     153       1/7/2016      Genevieve Casey    3.4   Completed document review project (MSAs).                                            D. Doc. Revw.
FJWW     154       1/8/2016      Genevieve Casey    0.3   Reviewed and provided comments re: draft letter regarding discovery, including MSA   E. Motions
                                                          documents.
FJWW     155      1/8/2016        Todd Jackson      0.3   Deposition tasks                                                                     C. Depositions
FJWW     156      1/11/2016       Todd Jackson      0.1   Review of correspondence re: discovery.                                              B. Discovery
FJWW     157      1/11/2016       Darin Ranahan     0.1   Review emails re discovery                                                           B. Discovery
FJWW     158      1/11/2016      Genevieve Casey    0.2   Reviewed team emails re: discovery and class certification deadlines.                B. Discovery
FJWW     159      1/12/2016      Genevieve Casey    0.2   Reviewed emails re: deposition scheduling and preparation.                           C. Depositions
FJWW     160      1/12/2016       Todd Jackson      0.4   Deposition planning and review discovery emails                                      C. Depositions
FJWW     161      1/12/2016       Darin Ranahan     0.9   Email co‐counsel re deposition corrections; schedule depo prep in Kansas City        C. Depositions

FJWW     162      1/13/2016       Darin Ranahan     0.4   Emails re space for depo prep                                                        C. Depositions
FJWW     163      1/14/2016      Genevieve Casey    0.1   Read and respond to emails re: document review assignments and process.              D. Doc. Revw.
FJWW     164      1/14/2016       Todd Jackson      0.6   Depositions and discovery responses                                                  C. Depositions
FJWW     165      1/14/2016       Darin Ranahan     1.5   Schedule depo prep meetings in Kansas City; organize travel to Kansas City           C. Depositions
FJWW     166      1/15/2016      Genevieve Casey    0.1   Reviewed emails from team re: discovery issues.                                      B. Discovery
FJWW     167      1/15/2016       Todd Jackson      0.4   Various discovery systems emails                                                     B. Discovery
FJWW     168      1/15/2016       Darin Ranahan     0.1   Emails re 30(b)(6) depos                                                             C. Depositions
FJWW     169      1/15/2016       Darin Ranahan     0.3   Plan trip to KC for depos, including call with E. Cardenzana re depo prep            C. Depositions
FJWW     170      1/19/2016      Genevieve Casey    1.2   Document review (Defendant's ESI).                                                   D. Doc. Revw.
FJWW     171      1/20/2016      Genevieve Casey    0.7   Team call re: settlement and discovery issues.                                       F. Strategy
FJWW     172      1/20/2016       Darin Ranahan     0.2   Emails re depos & discovery                                                          B. Discovery
FJWW     173      1/20/2016       Darin Ranahan     0.9   Team call                                                                            F. Strategy
FJWW     174      1/20/2016       Todd Jackson      2.3   Deposition prep: outline, review docs of upcoming deponents                          C. Depositions
FJWW     175      1/20/2016       Darin Ranahan     0.1   Set up depo prep meetings                                                            C. Depositions
FJWW     176      1/21/2016       Darin Ranahan     0.2   Review emails re discovery                                                           B. Discovery
FJWW     177      1/22/2016       Darin Ranahan     0.2   Prepare for upcoming depositions                                                     C. Depositions

                                                                 Page 5 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 7 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                         Code
FJWW     178      1/22/2016     Genevieve Casey    0.2 Sent errata for S. Smith to all counsel and court reporter; emailed with deponent.             C. Depositions

FJWW     179      1/22/2016     Darin Ranahan      8.1   Travel to Kansas City for depositions, including trip to Oakland airport, flight to          I. Travel
                                                         Phoenix, layover, flight to Kansas City, trip to car rental, and drive from airport to hotel

FJWW     180      1/22/2016     Todd Jackson       0.2   Emails and deposition/discovery                                                              C. Depositions
FJWW     181      1/22/2016     Darin Ranahan      0.2   Emails re discovery                                                                          B. Discovery
FJWW     182      1/23/2016     Darin Ranahan       3    Prepare for deposition of B. Kettler including document collection, review and               C. Depositions
                                                         production.
FJWW     183      1/24/2016     Darin Ranahan       9    Depo prep with E. Cardenzana & D. Rosborough.                                                C. Depositions
FJWW     184      1/25/2016     Darin Ranahan       9    Deposition of D. Rosborough; meeting with client before depo & during breaks.                C. Depositions

FJWW     185      1/25/2016      Todd Jackson      0.2   Depositions and review discovery issues                                                      C. Depositions
FJWW     186      1/25/2016      Todd Jackson      0.3   Depositions                                                                                  C. Depositions

FJWW     187      1/25/2016     Darin Ranahan      0.2   Call with T. Jackson re depo tips                                                            C. Depositions
FJWW     188      1/25/2016     Darin Ranahan      0.1   Call E. Cardenzana re depo meeting time.                                                     C. Depositions
FJWW     189      1/26/2016     Darin Ranahan      7.5   Meetings with client before deposition and during breaks;                                    C. Depositions
                                                         deposition of E. Cardenzana
FJWW     190      1/26/2016      Darin Ranahan      1    Travel to and from deposition of E. Cardenzana.                                              I. Travel
FJWW     191      1/26/2016     Genevieve Casey    0.4   Team emails re: discovery and depositions; review of related documents.                      C. Depositions
FJWW     192      1/27/2016     Genevieve Casey    0.6   Team call re: document review.                                                               D. Doc. Revw.
FJWW     193      1/27/2016      Darin Ranahan      6    Meeting with client before deposition; deposition of B. Kettler.                             C. Depositions
FJWW     194      1/27/2016      Darin Ranahan     10    Travel to and from deposition of B. Kettler.                                                 I. Travel
FJWW     195      1/28/2016      Darin Ranahan     0.2   Organize files and notes from depo trip                                                      C. Depositions
FJWW     196      1/29/2016     Genevieve Casey    0.3   Filed certificates of good standing for D. Ranahan and G. Casey.                             E. Motions
FJWW     197      1/29/2016     Genevieve Casey    0.1   Updated ECF folder.                                                                          F. Strategy
FJWW     198      1/31/2016      Todd Jackson      0.3   Confer re: class member inquiry about retaliation issues                                     A. Investigation
FJWW     199      2/1/2016       Darin Ranahan     0.1   Review emails re depositions & retaliation claim                                             C. Depositions
FJWW     200      2/1/2016       Todd Jackson      0.3   Confer re: class member inquiry about retaliation issues                                     A. Investigation
FJWW     201      2/1/2016      Genevieve Casey    0.1   Emailed A. Lah re: withdrawing him from case.                                                E. Motions
FJWW     202      2/1/2016       Darin Ranahan     0.2   Review motion.                                                                               E. Motions
FJWW     203      2/1/2016      Genevieve Casey    0.1   Emailed with co‐counsel re: deposition preparation.                                          C. Depositions
FJWW     204      2/1/2016       Todd Jackson      0.2   Catalyst document review.                                                                    D. Doc. Revw.
FJWW     205      2/1/2016       Todd Jackson      0.7   Edits to discovery, review discussion on catalyst and update strategy, deposition            C. Depositions
                                                         updates
FJWW     206      2/2/2016       Todd Jackson      0.5   Settlement and retaliation                                                                   H. Settlement
FJWW     207      2/2/2016      Genevieve Casey    0.1   Read and respond to team emails re: discovery.                                               B. Discovery
FJWW     208      2/2/2016       Darin Ranahan     0.1   Emails re deposition grades                                                                  C. Depositions
FJWW     209      2/3/2016      Genevieve Casey    0.5   Team emails deponent grades. Reviewed depositions and assigned grades.                       C. Depositions

                                                                 Page 6 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 8 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours Description                                                                                 Code
FJWW     210      2/3/2016      Genevieve Casey    0.9 Team call re: case management, document review, depositions, other discovery issues,   D. Doc. Revw.
                                                        and settlement.
FJWW     211      2/3/2016      Darin Ranahan      0.9 Team call                                                                              F. Strategy
FJWW     212      2/3/2016      Darin Ranahan      0.9 Calculate e‐TES data for all class members; set up shared drive & circulate e‐TES      J. Damages
                                                        calculations thereon; email re depo grades
FJWW     213      2/4/2016      Genevieve Casey    0.1 Emails re: updating Todd Jackson's ECF information in District of Connecticut.         F. Strategy
FJWW     214      2/4/2016       Darin Ranahan     0.1 Set up/manage shared folder                                                            F. Strategy
FJWW     215      2/4/2016      Genevieve Casey    0.1 Team emails re: discovery‐related tasks and strategy.                                  B. Discovery
FJWW     216      2/4/2016       Darin Ranahan     0.2 Email team re opt‐in depos                                                             C. Depositions
FJWW     217      2/4/2016       Darin Ranahan     0.9 Meeting with T. Jackson & G. Casey re depos                                            C. Depositions
FJWW     218      2/4/2016      Genevieve Casey    0.2 Emailed/called potential deponents.                                                    C. Depositions
FJWW     219      2/4/2016      Genevieve Casey    0.9 Meeting with T. Jackson and D. Ranahan re: deposition recap, assignments and           C. Depositions
                                                        workload.
FJWW     220      2/4/2016      Darin Ranahan      0.1 Send depo transcripts out for correction & calendar deadlines for same.                C. Depositions
FJWW     221      2/5/2016      Darin Ranahan      0.1 Review emails re retaliation concerns                                                  A. Investigation
FJWW     222      2/5/2016      Todd Jackson       0.5 Discovery issues                                                                       B. Discovery
FJWW     223      2/5/2016      Todd Jackson       0.4 Depositions, review issues and materials.                                              C. Depositions
FJWW     224      2/5/2016      Darin Ranahan      0.2 Review emails from team re opt‐in depos and email re same                              C. Depositions
FJWW     225      2/5/2016      Darin Ranahan      0.1 Review emails re discovery issues; send depo transcripts out for correction            C. Depositions
FJWW     226      2/8/2016      Darin Ranahan      0.2 Review emails re consents to join                                                      B. Discovery
FJWW     227      2/8/2016      Darin Ranahan      0.3 Calendar deadlines for depo corrections; review emails from team re depo prep          C. Depositions

FJWW     228      2/9/2016       Todd Jackson      0.3   Various discovery emails                                                             B. Discovery
FJWW     229      2/9/2016       Darin Ranahan     0.3   Review emails re retaliation, depo prep outline, consents to join                    B. Discovery
FJWW     230      2/10/2016      Darin Ranahan     0.9   Team call                                                                            F. Strategy
FJWW     231      2/10/2016     Genevieve Casey    0.9   Call re: deposition preparation and planning for class certification motion.         F. Strategy
FJWW     232      2/10/2016      Darin Ranahan     0.1   Review email re depo prep outline                                                    C. Depositions
FJWW     233      2/10/2016     Genevieve Casey    0.1   Reviewed and sent emails re: deposition preparation and scheduling and other         C. Depositions
                                                         discovery issues.
FJWW     234      2/10/2016      Darin Ranahan     0.5   Prepare for team call re depo prep outline                                           C. Depositions
FJWW     235      2/11/2016     Genevieve Casey    0.1   Coordinated with paralegals at Outten & Golden re: file sharing and storage.         F. Strategy
FJWW     236      2/11/2016     Genevieve Casey    0.2   Team emails re: discovery and tasks.                                                 B. Discovery
FJWW     237      2/11/2016      Darin Ranahan     0.1   Review emails re discovery                                                           B. Discovery
FJWW     238      2/12/2016     Genevieve Casey     6    Document review.                                                                     D. Doc. Revw.
FJWW     239      2/12/2016      Darin Ranahan     0.1   Review emails re discovery, depo prep                                                C. Depositions
FJWW     240      2/16/2016      Darin Ranahan     0.1   Review team emails re discovery                                                      B. Discovery
FJWW     241      2/16/2016      Todd Jackson      0.3   Deposition and discovery                                                             C. Depositions
FJWW     242      2/17/2016     Genevieve Casey    0.5   Biweekly team call.                                                                  F. Strategy
FJWW     243      2/17/2016     Genevieve Casey    3.8   Document review (Defendants' ESI).                                                   D. Doc. Revw.



                                                                Page 7 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 9 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                 Code
FJWW     244      2/18/2016     Genevieve Casey     1.8 Reviewed draft list of deponents' tasks and made edits for purpose of redrafting      E. Motions
                                                        deposition digests and preparing for class certification.
FJWW     245      2/18/2016     Genevieve Casey     0.1 Reviewed emails re: discovery.                                                        B. Discovery
FJWW     246      2/19/2016     Genevieve Casey     0.1 Emails re: Catalyst document review.                                                  D. Doc. Revw.
FJWW     247      2/19/2016     Genevieve Casey     1.3 Initial review of Catalyst documents.                                                 D. Doc. Revw.
FJWW     248      2/22/2016      Todd Jackson       1.2 Settlement and Depo Prep                                                              C. Depositions
FJWW     249      2/22/2016     Genevieve Casey     1.6 Reviewed Catalyst documents.                                                          D. Doc. Revw.
FJWW     250      2/22/2016     Genevieve Casey     0.5 Team call re: Catalyst document review.                                               D. Doc. Revw.
FJWW     251      2/22/2016     Genevieve Casey     0.2 Reviewed team emails re: discovery. Filed case documents.                             B. Discovery
FJWW     252      2/23/2016      Todd Jackson       0.3 Cebula deposition                                                                     C. Depositions
FJWW     253      2/23/2016     Genevieve Casey     3.4 Document review (Catalyst).                                                           D. Doc. Revw.
FJWW     254      2/23/2016     Genevieve Casey     0.4 Reviewed emails re: Catalyst documents and exemplar documents; training with team     D. Doc. Revw.
                                                        re: reviewing and coding Catalyst materials.
FJWW     255      2/23/2016      Todd Jackson       0.8 Analyze damages and talk to JS re: same                                               J. Damages
FJWW     256      2/24/2016      Todd Jackson       1.6 Depo prep                                                                             C. Depositions
FJWW     257      2/24/2016     Genevieve Casey     0.2 Emails re: supplemental production; downloaded supplemental production.               D. Doc. Revw.
FJWW     258      2/24/2016     Genevieve Casey     4.3 Document review.                                                                      D. Doc. Revw.
FJWW     259      2/24/2016     Genevieve Casey     0.4 Team emails re: discovery, document review, intake calls with new potential class     B. Discovery
                                                        members.
FJWW     260      2/25/2016      Todd Jackson       1.4 Prep for settlement call and call                                                     H. Settlement
FJWW     261      2/26/2016      Todd Jackson       3.7 Depo Prep                                                                             C. Depositions
FJWW     262      2/29/2016      Todd Jackson      12.9 Travel to and prepare for depos in DC                                                 I. Travel
FJWW     263      2/29/2016     Genevieve Casey     0.2 Team emails re: discovery and investigation of possible related claims by non‐class   B. Discovery
                                                        members.
FJWW     264      3/1/2016       Todd Jackson       9.1 Attend and prep for deposition. Prep for Wednesday.                                   C. Depositions
FJWW     265      3/2/2016       Darin Ranahan      0.1 Follow‐up with deponents re depo corrections                                          C. Depositions
FJWW     266      3/2/2016       Todd Jackson      14.6 Attend depo and travel home.                                                          I. Travel
FJWW     267      3/2/2016      Genevieve Casey     0.1 Read and responded to team email re: research tasks.                                  E. Motions
FJWW     268      3/3/2016      Genevieve Casey     0.3 Read and replied to team emails re: discovery tasks and agenda for team call.         B. Discovery
FJWW     269      3/3/2016       Darin Ranahan      0.4 Finalize Rosborough depo corrections                                                  C. Depositions
FJWW     270      3/3/2016       Todd Jackson       0.7 deposition issues                                                                     C. Depositions
FJWW     271      3/4/2016       Todd Jackson       1.1 Debrief and notes from Depositions                                                    C. Depositions
FJWW     272      3/4/2016      Genevieve Casey     1.2 Team call re: recent depositions, additional discovery, settlement, and class         F. Strategy
                                                        certification preparation.
FJWW     273      3/4/2016       Todd Jackson       1.2 Conference call and prep for same                                                     F. Strategy
FJWW     274      3/4/2016       Darin Ranahan      0.3 Review Kettler deposition corrections & leave voicemail for Kettler re same           C. Depositions
FJWW     275      3/8/2016       Darin Ranahan      0.3 Finalize B. Kettler depo corrections & send for signature                             C. Depositions
FJWW     276      3/9/2016      Genevieve Casey     0.4 Reviewed summary of opt‐in survey results. Team emails re: various discovery tasks.   B. Discovery

FJWW     277      3/9/2016      Darin Ranahan      0.2   Submit Kettler depo corrections                                                      C. Depositions

                                                                Page 8 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 10 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                     Code
FJWW     278      3/9/2016       Darin Ranahan     0.2    Revise opt‐in depo prep outline                                                          C. Depositions
FJWW     279      3/9/2016       Darin Ranahan      1     Research fluctuating workweek                                                            E. Motions
FJWW     280      3/9/2016       Darin Ranahan     0.2    Finalize & submit Kettler depo corrections                                               C. Depositions
FJWW     281      3/9/2016       Darin Ranahan     0.2    Revise opt‐in depo outline                                                               C. Depositions
FJWW     282      3/10/2016     Genevieve Casey    0.1    Team emails re: document review project.                                                 D. Doc. Revw.
FJWW     283      3/10/2016      Todd Jackson      0.3    Settlement                                                                               H. Settlement
FJWW     284      3/10/2016      Darin Ranahan     0.6    Update depo prep outline                                                                 C. Depositions
FJWW     285      3/10/2016      Darin Ranahan     1.8    Research & email re fluctuating workweek; meeting with T. Jackson re same                E. Motions
FJWW     286      3/10/2016     Genevieve Casey    3.6    Document review (ESI).                                                                   D. Doc. Revw.
FJWW     287      3/11/2016     Genevieve Casey    0.8    Document review.                                                                         D. Doc. Revw.
FJWW     288      3/11/2016     Genevieve Casey    0.6    Team emails re: discovery and assignments.                                               B. Discovery
FJWW     289      3/11/2016     Genevieve Casey    0.1    Meeting with Todd Jackson re: document review, research tasks.                           D. Doc. Revw.
FJWW     290      3/13/2016     Genevieve Casey     2     Calls and emails to opt‐ins re: collecting documents responsive to Defendant's           B. Discovery
                                                          discovery requests.
FJWW     291      3/14/2016      Todd Jackson      0.3    Deposition digesting: review template and emails to GC and DR                            C. Depositions
FJWW     292      3/14/2016      Todd Jackson      0.4    Review emails on discovery disputes and send emails on same                              B. Discovery
FJWW     293      3/14/2016     Genevieve Casey    0.4    Emails and planning re: depo digest assignments.                                         C. Depositions
FJWW     294      3/14/2016     Genevieve Casey    0.3    Calls and emails re: opt‐in discovery.                                                   B. Discovery
FJWW     295      3/15/2016     Genevieve Casey    0.7    Worked on deposition digest.                                                             C. Depositions
FJWW     296      3/15/2016     Genevieve Casey    0.1    Emails re: depo digesting and other discovery tasks.                                     C. Depositions
FJWW     297      3/15/2016      Todd Jackson      0.4    Discovery feedback and review emails                                                     B. Discovery
FJWW     298      3/16/2016     Genevieve Casey    0.2    Calls and emails with opt‐ins re: documents.                                             B. Discovery
FJWW     299      3/16/2016     Genevieve Casey    0.5    Prepared for team call (read agenda and research materials circulated before meeting).   F. Strategy

FJWW     300      3/16/2016      Darin Ranahan     0.1    Review emails re discovery                                                               B. Discovery
FJWW     301      3/16/2016     Genevieve Casey    4.2    Document review (ESI).                                                                   D. Doc. Revw.
FJWW     302      3/16/2016      Todd Jackson       1     Conference call with Team and review discovery and depo issues                           C. Depositions
FJWW     303      3/16/2016      Todd Jackson      0.4    Various discovery                                                                        B. Discovery
FJWW     304      3/16/2016     Genevieve Casey    0.9    Team call.                                                                               F. Strategy
FJWW     305      3/17/2016     Genevieve Casey    0.2    Emails/calls with opt‐ins re: discovery.                                                 B. Discovery
FJWW     306      3/17/2016     Genevieve Casey    0.1    Team emails re: discovery tasks.                                                         B. Discovery
FJWW     307      3/17/2016     Genevieve Casey     2     Document review.                                                                         D. Doc. Revw.
FJWW     308      3/17/2016     Genevieve Casey    1.3    Digested depositions.                                                                    C. Depositions
FJWW     309      3/18/2016     Genevieve Casey    2.1    Document review and deposition digesting.                                                C. Depositions
FJWW     310      3/21/2016     Genevieve Casey    2.2    Document review.                                                                         D. Doc. Revw.
FJWW     311      3/21/2016      Todd Jackson      0.4    Review deposition digests.                                                               C. Depositions
FJWW     312      3/21/2016      Darin Ranahan     0.1    Review emails re settlement strategy                                                     H. Settlement
FJWW     313      3/22/2016     Genevieve Casey    0.7    Team emails re: discovery issues and settlement. Emails and calls with opt‐ins re:       B. Discovery
                                                          discovery.
FJWW     314      3/22/2016      Todd Jackson      1.5    Settlement: emails and review damages figures                                            H. Settlement

                                                                 Page 9 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 11 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                      Code
FJWW     315      3/22/2016     Genevieve Casey    3.6    Document review.                                                                          D. Doc. Revw.
FJWW     316      3/22/2016      Todd Jackson      0.2    Edit letter to D golder                                                                   F. Strategy
FJWW     317      3/22/2016      Todd Jackson      0.1    Settlement                                                                                H. Settlement
FJWW     318      3/22/2016     Genevieve Casey    0.5    Meeting with T. Jackson re: settlement.                                                   H. Settlement
FJWW     319      3/23/2016      Todd Jackson      2.2    Review Tyson & related class cases                                                        E. Motions
FJWW     320      3/23/2016      Todd Jackson      0.4    Untimely opt ins: discussion, research email                                              A. Investigation
FJWW     321      3/23/2016     Genevieve Casey    0.4    Read and replied to team emails re: various discovery issues.                             B. Discovery
FJWW     322      3/24/2016     Genevieve Casey    1.1    Settlement strategy call.                                                                 H. Settlement
FJWW     323      3/24/2016      Darin Ranahan     0.1    Review emails re discovery                                                                B. Discovery
FJWW     324      3/24/2016      Todd Jackson      1.5    Prep for and attend settlement call                                                       H. Settlement
FJWW     325      3/24/2016      Todd Jackson      0.4    Review Tyson to analyze applicability.                                                    E. Motions
FJWW     326      3/25/2016      Todd Jackson      0.6    Settlement                                                                                H. Settlement
FJWW     327      3/28/2016      Todd Jackson      0.2    Settlement issues                                                                         H. Settlement
FJWW     328      3/29/2016      Todd Jackson      0.2    Review agenda and intra‐office confence re: strategy.                                     F. Strategy
FJWW     329      3/29/2016      Darin Ranahan     0.1    Calendar depo digest deadline                                                             C. Depositions
FJWW     330      3/29/2016     Genevieve Casey    0.2    Team emails re: discovery issues, agenda for biweekly call, digesting depositions.        C. Depositions

FJWW     331      3/29/2016     Genevieve Casey    0.6    Call to opt‐in (database administrator); interview re: his job duties.                    A. Investigation
FJWW     332      3/30/2016     Genevieve Casey    0.9    Bi‐weekly CSC call with team re: settlement, discovery issues, class cert planning.       F. Strategy

FJWW     333      3/30/2016      Todd Jackson      1.3    Team conference call and review documents and decisions after.                            F. Strategy
FJWW     334      4/1/2016       Todd Jackson      0.3    Deposition digests                                                                        C. Depositions
FJWW     335      4/4/2016       Todd Jackson      0.3    Deposition issues                                                                         C. Depositions
FJWW     336      4/4/2016      Genevieve Casey    0.2    Emails re: discovery tasks.                                                               B. Discovery
FJWW     337      4/5/2016       Todd Jackson      0.3    Email on opt ins                                                                          A. Investigation
FJWW     338      4/5/2016      Genevieve Casey    0.2    Discovery emails.                                                                         B. Discovery
FJWW     339      4/6/2016       Darin Ranahan      4     Prepare depo digests                                                                      C. Depositions
FJWW     340      4/6/2016      Genevieve Casey    0.3    Read and responded to team emails re: discovery tasks and deadlines.                      B. Discovery
FJWW     341      4/6/2016      Genevieve Casey    0.2    Emails with opt‐ins re: document collection.                                              B. Discovery
FJWW     342      4/6/2016      Genevieve Casey    3.8    Worked on deposition digests.                                                             C. Depositions
FJWW     343      4/7/2016      Genevieve Casey    4.7    Created deposition digests.                                                               C. Depositions
FJWW     344      4/7/2016       Todd Jackson      0.2    Review depo digests                                                                       C. Depositions
FJWW     345      4/8/2016       Darin Ranahan     0.2    Prepare depo digests                                                                      C. Depositions
FJWW     346      4/9/2016       Darin Ranahan     3.9    Depo digests                                                                              C. Depositions
FJWW     347      4/10/2016      Darin Ranahan      3     Depo digests                                                                              C. Depositions
FJWW     348      4/10/2016     Genevieve Casey    4.8    Worked on deposition digests.                                                             C. Depositions
FJWW     349      4/11/2016     Genevieve Casey    2.8    Worked on M. Vita deposition digest.                                                      C. Depositions
FJWW     350      4/12/2016      Darin Ranahan     0.2    Emails re depo digests                                                                    C. Depositions
FJWW     351      4/12/2016     Genevieve Casey    0.3    Review draft motion for extension of class certification motion deadline and emails re:   E. Motions
                                                          same.

                                                                 Page 10 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 12 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                 Code
FJWW     352      4/12/2016     Genevieve Casey    2.1    Worked on deposition digests.                                                         C. Depositions
FJWW     353      4/13/2016     Genevieve Casey    0.2    Team emails re: briefing class cert motion.                                           E. Motions
FJWW     354      4/13/2016      Todd Jackson      1.1    Class cert issues and call                                                            E. Motions
FJWW     355      4/13/2016      Darin Ranahan      3     Prepare Kettler depo digest                                                           C. Depositions
FJWW     356      4/13/2016     Genevieve Casey    0.9    Team call re: planning for class certification motion and and upcoming depositions.   C. Depositions

FJWW     357      4/13/2016     Genevieve Casey    2.1    Worked on deposition digests.                                                         C. Depositions
FJWW     358      4/14/2016     Genevieve Casey    0.1    Emails re: research and discovery tasks.                                              B. Discovery
FJWW     359      4/14/2016     Genevieve Casey    3.1    Prepared deposition digests.                                                          C. Depositions
FJWW     360      4/14/2016      Todd Jackson      0.9    Discovery, summaries and motion to extend time                                        B. Discovery
FJWW     361      4/15/2016     Genevieve Casey    0.5    Finalized M. Vita deposition digest; emailed co‐counsel re: same.                     C. Depositions
FJWW     362      4/18/2016     Genevieve Casey    0.3    Drafted motion for withdrawal of counsel for Andrew Lah.                              E. Motions
FJWW     363      4/19/2016     Genevieve Casey    0.1    Team emails re: settlement negotiations and class certification.                      H. Settlement
FJWW     364      4/20/2016     Genevieve Casey    1.4    Prepare for and participate in call re: gathering declarations for Rule 23 state      E. Motions
                                                          deponents.
FJWW     365      4/20/2016     Genevieve Casey    0.7    Emails and calls re: opt‐in documents.                                                B. Discovery
FJWW     366      4/20/2016     Genevieve Casey    0.3    Emails with team re: settlement offers. Discussion with T. Jackson re: same.          H. Settlement
FJWW     367      4/20/2016      Todd Jackson      2.1    Settlement and HP decision                                                            H. Settlement
FJWW     368      4/22/2016     Genevieve Casey    0.4    Checked and forwarded opt‐ins' documents to co‐counsel; emailed with opt‐in and co‐   B. Discovery
                                                          counsel re:
                                                          status of collecting opt‐ins' documents.
FJWW     369      4/22/2016      Todd Jackson      0.7    Settlement                                                                            H. Settlement
FJWW     370      4/22/2016     Genevieve Casey    0.2    Emails re: declaration project. Reviewed materials re: same.                          E. Motions
FJWW     371      4/25/2016     Genevieve Casey    0.1    Emails with team and discussion with D. Ranahan re: declaration project.              E. Motions
FJWW     372      4/25/2016      Todd Jackson      0.5    Settlement review and talk with co‐counsel                                            H. Settlement
FJWW     373      4/25/2016     Genevieve Casey    0.2    Research re: North Carolina state law/FLSA issue.                                     E. Motions
FJWW     374      4/25/2016     Genevieve Casey    1.4    Follow up calls and emails with opt‐ins re: document collection.                      B. Discovery
FJWW     375      4/25/2016      Todd Jackson      0.3    Subclass proposal and confer with G. Casey re: same                                   E. Motions
FJWW     376      4/26/2016     Genevieve Casey    3.2    Worked on declarations.                                                               E. Motions
FJWW     377      4/26/2016     Genevieve Casey    0.1    Emails re: opt‐in document collection.                                                B. Discovery
FJWW     378      4/27/2016     Genevieve Casey    2.2    Worked on declarations.                                                               E. Motions
FJWW     379      4/27/2016      Todd Jackson      1.5    Call and follow up depo read                                                          C. Depositions
FJWW     380      4/28/2016     Genevieve Casey    1.1    Preparation for call with opt‐in Kay DeLira. Call with Ms. DeLira re: declaration.    E. Motions
                                                          Organized notes after call.
FJWW     381      4/28/2016     Genevieve Casey    0.1    Emails re: documents collected from opt‐ins.                                          B. Discovery
FJWW     382      4/29/2016     Genevieve Casey    2.8    Worked on declarations and gathering documents from opt‐ins.                          E. Motions
FJWW     383      5/2/2016      Genevieve Casey    0.9    Review of and emails re: template declarations.                                       E. Motions
FJWW     384      5/2/2016       Todd Jackson      0.8    Declaration templates and emails re: same                                             E. Motions
FJWW     385      5/2/2016      Genevieve Casey    2.8    Worked on declaration‐gathering.                                                      E. Motions
FJWW     386      5/2/2016      Genevieve Casey    0.2    Meetings with T. Jackson re: declarations.                                            E. Motions

                                                                 Page 11 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 13 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours Description                                                                                       Code
FJWW     387      5/2/2016       Todd Jackson      0.8 Declaration project discussion with Genevieve and email on letter to class members           E. Motions

FJWW     388      5/3/2016      Genevieve Casey    1.4   Calls to potential declarants. Emails re: same.                                            E. Motions
FJWW     389      5/3/2016      Genevieve Casey    0.3   Calls and emails re: gathering documents from opt‐ins.                                     B. Discovery
FJWW     390      5/4/2016      Genevieve Casey    3.3   Calls and emails with declarants and opt‐ins re: declarations and documents.               E. Motions
FJWW     391      5/4/2016       Todd Jackson      0.4   Class cert                                                                                 E. Motions
FJWW     392      5/4/2016      Genevieve Casey    0.2   Team calls re: strategy issues on class cert and opt‐ins.                                  F. Strategy
FJWW     393      5/5/2016      Genevieve Casey    0.6   Emails and calls re: collecting documents from opt‐ins.                                    B. Discovery
FJWW     394      5/5/2016       Todd Jackson      0.8   Class cert issues                                                                          E. Motions
FJWW     395      5/5/2016      Genevieve Casey    1.2   Prepared for meeting re: decs; phone meeting with declaration team.                        E. Motions
FJWW     396      5/5/2016      Genevieve Casey    2.3   Phone calls with declarants (and preparation for same).                                    E. Motions
FJWW     397      5/6/2016      Genevieve Casey    0.5   Emails and calls re: declarations, class certification, document review, and gathering     E. Motions
                                                         documents from opt‐ins.
FJWW     398      5/9/2016      Genevieve Casey    0.3   Emails re: class certification and related document productions and strategic questions.   E. Motions

FJWW     399      5/9/2016       Todd Jackson      1.2   Class cert: review docs, talk to M Scimone, review outline, draft                          E. Motions
FJWW     400      5/9/2016      Genevieve Casey    0.3   Calls re: declarations.                                                                    E. Motions
FJWW     401      5/10/2016     Genevieve Casey    1.2   Worked on declarations.                                                                    E. Motions
FJWW     402      5/10/2016     Genevieve Casey    0.4   Emails with co‐counsel re: class cert strategic questions and tasks.                       E. Motions
FJWW     403      5/11/2016     Genevieve Casey    0.2   Emails re: class cert briefing and document review.                                        E. Motions
FJWW     404      5/11/2016     Genevieve Casey    1.2   Meeting with co‐counsel and T. Jackson re: class certification and discovery issues.       E. Motions

FJWW     405      5/11/2016     Genevieve Casey    1.6   Worked on declarations.                                                                    E. Motions
FJWW     406      5/11/2016      Todd Jackson      2.3   Depositions, conference call, review outline, review decs                                  C. Depositions
FJWW     407      5/12/2016      Todd Jackson      0.3   Class cert                                                                                 E. Motions
FJWW     408      5/13/2016     Genevieve Casey    4.1   Drafted declarations. Emails with co‐counsel re: declarations and other discovery          E. Motions
                                                         issues.
FJWW     409      5/13/2016      Todd Jackson      1.2   Declarations and Class cert                                                                E. Motions
FJWW     410      5/16/2016      Todd Jackson      0.3   Settlement issues                                                                          H. Settlement
FJWW     411      5/16/2016      Todd Jackson      3.6   Class cert drafting and research                                                           E. Motions
FJWW     412      5/17/2016     Genevieve Casey    0.5   Reviewed M. Scimone's edits to draft declarations. Emails re: same.                        E. Motions
FJWW     413      5/17/2016     Genevieve Casey    0.1   Call from opt‐in Suzy Smith re: status.                                                    A. Investigation
FJWW     414      5/17/2016     Genevieve Casey    3.4   Calls to declarants. Redrafted declarations. Emails with co‐counsel re: same.              E. Motions
FJWW     415      5/18/2016      Todd Jackson      2.1   Class cert.                                                                                E. Motions

FJWW     416      5/18/2016     Genevieve Casey    0.3   Reviewed outline of Catalyst section of class certification brief and discussed with T.    E. Motions
                                                         Jackson.
FJWW     417      5/18/2016     Genevieve Casey    0.4   Document review.                                                                           D. Doc. Revw.
FJWW     418      5/18/2016     Genevieve Casey    2.1   Worked on draft declarations.                                                              E. Motions



                                                                Page 12 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 14 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                    Code
FJWW     419      5/19/2016     Genevieve Casey    2.4 Research re: North Carolina class certification/preemption issue. Calls and emails re:    E. Motions
                                                        same.
FJWW     420      5/19/2016      Todd Jackson      0.3 Class cert                                                                                E. Motions
FJWW     421      5/19/2016     Genevieve Casey    0.2 Team emails re: discovery issues.                                                         B. Discovery
FJWW     422      5/19/2016      Todd Jackson      0.4 Analyze and confer re: N. Carolina claims.                                                E. Motions
FJWW     423      5/19/2016     Genevieve Casey    1.7 Document review.                                                                          D. Doc. Revw.
FJWW     424      5/20/2016     Genevieve Casey    0.1 Emails with co‐counsel re: discovery.                                                     B. Discovery
FJWW     425      5/20/2016     Genevieve Casey    0.1 Emails with E. Stork re: draft declaration.                                               E. Motions
FJWW     426      5/20/2016      Todd Jackson      0.3 Analyze and confer re: N. Carolina claims.                                                E. Motions
FJWW     427      5/20/2016     Genevieve Casey    3.2 Draft class certification motion.                                                         E. Motions
FJWW     428      5/23/2016     Genevieve Casey    0.1 Reviewed emails re: drafting class certification sections and re: upcoming depositions.   C. Depositions

FJWW     429      5/23/2016      Todd Jackson      1.1   Cert brief drafting                                                                     E. Motions
FJWW     430      5/23/2016     Genevieve Casey    2.4   Redrafted assigned class certification section. Reviewed draft of LCHB section.         E. Motions

FJWW     431      5/23/2016     Genevieve Casey    2.7   Document review (Catalyst documents).                                                  D. Doc. Revw.
FJWW     432      5/23/2016     Genevieve Casey    0.2   Reviewed old emails to answer M. Decker question re: preserving objections during opt‐ C. Depositions
                                                         in depositions.
FJWW     433      5/24/2016     Genevieve Casey    0.7   Work on declarations.                                                                  E. Motions
FJWW     434      5/24/2016     Genevieve Casey    0.1   Emails re: deposition in progress.                                                     C. Depositions
FJWW     435      5/24/2016      Todd Jackson      0.6   Cert                                                                                   E. Motions
FJWW     436      5/24/2016     Genevieve Casey    0.1   Emails re: gathering documents from opt‐ins. Filed documents.                          B. Discovery
FJWW     437      5/25/2016     Genevieve Casey    0.1   Reviewed emails re: settlement.                                                        H. Settlement
FJWW     438      5/25/2016     Genevieve Casey    0.3   Emails re: discovery and drafting class certification motion.                          E. Motions
FJWW     439      5/25/2016     Genevieve Casey    2.6   Reviewed documents for potential use as class cert exhibits.                           E. Motions
FJWW     440      5/25/2016     Genevieve Casey    0.1   Emails re: depositions.                                                                C. Depositions
FJWW     441      5/26/2016     Genevieve Casey    0.7   Reviewed draft class cert brief and emailed re: same.                                  E. Motions
FJWW     442      5/27/2016     Genevieve Casey    1.2   Worked on declarations.                                                                E. Motions
FJWW     443      5/27/2016     Genevieve Casey    0.1   Emails with opt‐in.                                                                    A. Investigation
FJWW     444      5/30/2016     Genevieve Casey    0.3   Edited class certification motion and worked on supporting declarations.               E. Motions
FJWW     445      5/31/2016     Genevieve Casey    0.4   Edits to brief.                                                                        E. Motions
FJWW     446      5/31/2016     Genevieve Casey    1.4   Reviewed class cert motion draft. Edited same.                                         E. Motions
FJWW     447      5/31/2016     Genevieve Casey    1.8   Worked on declarations.                                                                E. Motions
FJWW     448      5/31/2016      Todd Jackson      4.3   Class cert: draft brief                                                                E. Motions
FJWW     449      6/1/2016      Genevieve Casey    0.3   Finalized declarations; emailed declarants; emailed co‐counsel re: final versions.     E. Motions

FJWW     450      6/1/2016      Genevieve Casey    0.3   Worked on Jackson declaration in support of motion for class certification.             E. Motions
FJWW     451      6/1/2016      Genevieve Casey    2.7   Document review and analysis.                                                           D. Doc. Revw.
FJWW     452      6/1/2016       Todd Jackson      3.2   Draft Brief                                                                             E. Motions
FJWW     453      6/1/2016      Genevieve Casey    0.3   Edits to class certification motion and related emails.                                 E. Motions

                                                                Page 13 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 15 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours Description                                                                                       Code
FJWW     454      6/2/2016       Todd Jackson      1.4 Edit Class cert brief                                                                        E. Motions
FJWW     455      6/2/2016      Genevieve Casey    1.9 Reviewed and edited draft class certification motion. Emailed with team re: same.            E. Motions

FJWW     456      6/2/2016       Darin Ranahan     0.1   Meeting with G. Casey re class cert brief                                                  E. Motions
FJWW     457      6/2/2016      Genevieve Casey    4.3   Document review and analysis.                                                              D. Doc. Revw.
FJWW     458      6/2/2016      Genevieve Casey    1.2   Drafted and edited declaration of Todd Jackson.                                            E. Motions
FJWW     459      6/3/2016       Todd Jackson      0.2   Class cert                                                                                 E. Motions
FJWW     460      6/3/2016      Genevieve Casey    0.3   Finalized and sent declaration of Todd Jackson and supporting exhibits to co‐counsel.      E. Motions

FJWW     461      6/7/2016      Genevieve Casey    0.4   Reviewed emails re: document collection from opt‐ins. Forwarded documents from opt‐ B. Discovery
                                                         in to co‐counsel and
                                                         replied to opt‐in emails.
FJWW     462      6/8/2016      Genevieve Casey    0.1   Emails re: opt‐in document collection.                                              A. Investigation
FJWW     463      6/8/2016      Genevieve Casey    0.1   Emails with co‐counsel re: discovery etc.                                           B. Discovery
FJWW     464      6/9/2016      Genevieve Casey    0.2   Emails re: documents from opt‐in.                                                   A. Investigation
FJWW     465      6/9/2016      Genevieve Casey    2.8   Document review.                                                                    D. Doc. Revw.
FJWW     466      6/15/2016     Genevieve Casey    0.1   Emails re: opt‐in discovery.                                                        B. Discovery
FJWW     467      6/15/2016     Genevieve Casey    0.1   Reviewed draft and emails re: letter to Supreme Court regarding amicus briefs.      E. Motions

FJWW     468      6/16/2016     Genevieve Casey    0.1   Emails with co‐counsel re: opt‐in K. Schultz.                                              A. Investigation
FJWW     469      6/20/2016     Genevieve Casey    0.1   Email to opt‐in re: scheduling phone call to discuss withdrawal.                           A. Investigation
FJWW     470      6/20/2016     Genevieve Casey    0.1   Emailed response to opt‐in requesting status update.                                       A. Investigation
FJWW     471      6/20/2016     Genevieve Casey    0.6   Finalized and filed withdrawal of A. Lahl; filed ECF version.                              E. Motions
FJWW     472      6/21/2016     Genevieve Casey    0.2   Emails with opt‐in and with co‐counsel re: withdrawal of erroneous opt‐in.                 A. Investigation
FJWW     473      6/22/2016      Darin Ranahan     0.2   Respond to email from deponent E. Cardenzana re case status                                C. Depositions
FJWW     474      6/22/2016     Genevieve Casey    0.4   Call to opt in re: fact issue and withdrawal; emails to co‐counsel re: same.               A. Investigation
FJWW     475      6/22/2016     Genevieve Casey    0.1   Reviewed emails re: dismissing opt‐ins.                                                    A. Investigation
FJWW     476      6/22/2016     Genevieve Casey    0.1   Reviewed docket update re: withdrawing A. Lah as counsel.                                  E. Motions
FJWW     477      6/23/2016     Genevieve Casey    0.1   Updated ECF folder.                                                                        F. Strategy
FJWW     478      6/23/2016     Genevieve Casey    0.4   Prepared letter to K. Schultz and emailed her re: request to be withdrawn from case.       A. Investigation

FJWW     479      6/24/2016     Genevieve Casey    0.1   Emails re: withdrawing opt‐in.                                                             A. Investigation
FJWW     480      6/28/2016     Genevieve Casey    0.1   Emails re: opt‐in consent to withdraw her claims (K. Schultz).                             A. Investigation
FJWW     481      7/1/2016      Genevieve Casey    0.1   Emails re: stipulation to withdraw claims for people outside the class/collective and to   A. Investigation
                                                         keep in certain late opt‐ins.
FJWW     482      7/6/2016      Genevieve Casey    0.1   Checked deadlines and upcoming calendared events; reviewed recent emails re:               F. Strategy
                                                         discovery items and upcoming tasks.
FJWW     483      7/7/2016      Genevieve Casey    0.1   Reviewed and filed errata from recent depositions.                                         C. Depositions
FJWW     484      7/7/2016       Todd Jackson      0.3   Consent to join issues                                                                     A. Investigation



                                                                Page 14 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 16 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                        Code
FJWW     485      7/12/2016     Genevieve Casey    0.2 Reviewed memo on withdrawing non‐SAs who filed consents to join, and related                 A. Investigation
                                                        emails.
FJWW     486      7/13/2016     Genevieve Casey    0.5 Reviewed HP decertification order and related emails.                                        E. Motions
FJWW     487      7/13/2016      Todd Jackson      1.2 Analysze HP decertification decision                                                         E. Motions
FJWW     488      7/15/2016      Todd Jackson      1.6 Confer re: class cert.                                                                       E. Motions
FJWW     489      7/18/2016      Todd Jackson      2.1 Review opposition to class cert and call re same.                                            E. Motions
FJWW     490      7/18/2016     Genevieve Casey    2.5 Read CSC opposition brief; legal research re: same; reviewed draft outline of reply and      E. Motions
                                                        emailed with feedback re: drafting plan.

FJWW     491      7/18/2016     Genevieve Casey     1    Calls with all plaintiffs' counsel and with T. Jackson re: CSC opposition brief.           E. Motions
FJWW     492      7/18/2016     Genevieve Casey    0.2   Supervision of M. Ozawa re: filing opposition and exhibits in firm case file.              E. Motions
FJWW     493      7/19/2016     Genevieve Casey    0.6   Analysis of CSC brief; emails with T. Jackson and co‐counsel re: drafting reply.           E. Motions
FJWW     494      7/19/2016      Todd Jackson      0.5   Review of brief and confer re: reply.                                                      E. Motions
FJWW     495      7/20/2016     Genevieve Casey    1.5   Emails re: reply brief (drafting and schedule/page limit issues). Responded re: drafting   E. Motions
                                                         assignments.
                                                         Began work on assigned section of brief.
FJWW     496      7/21/2016     Genevieve Casey    0.1   Emails re: drafting reply brief and related deadlines and procedural requirements.         E. Motions

FJWW     497      7/22/2016     Genevieve Casey    1.1   Draft reply brief.                                                                         E. Motions
FJWW     498      7/22/2016     Genevieve Casey    0.5   Reviewed and edited draft motion for extension of time and length of reply brief.          E. Motions
                                                         Emails re: same and re:
                                                         strategy/process for drafting reply.
FJWW     499      7/22/2016     Genevieve Casey    0.1   Emails with Defendants re: request for extension of time and page limits.                  E. Motions
FJWW     500      7/22/2016      Todd Jackson      0.3    Briefing class cert                                                                       E. Motions
FJWW     501      7/25/2016      Todd Jackson      0.4   Class cert Reply                                                                           E. Motions
FJWW     502      7/25/2016      Todd Jackson      1.1   Class cert briefing review and emails                                                      E. Motions
FJWW     503      7/26/2016      Todd Jackson      0.3    Class cert briefing draft                                                                 E. Motions
FJWW     504      7/26/2016     Genevieve Casey    5.9   Prepared rebuttals for reply brief. Emails re: same.                                       E. Motions
FJWW     505      7/27/2016     Genevieve Casey    0.9   Draft reply brief.                                                                         E. Motions
FJWW     506      7/27/2016     Genevieve Casey    0.2   Emails re: rebuttal of CSC citations in reply brief.                                       E. Motions
FJWW     507      7/28/2016     Genevieve Casey    2.3   Drafted reply brief section. Related research and supervision of administrative work by    E. Motions
                                                         M. Ozawa.
FJWW     508      7/29/2016      Todd Jackson      1.8   Edit reply brief                                                                           E. Motions
FJWW     509      7/29/2016     Genevieve Casey    1.1   Discussed reply with T. Jackson. Finalized and circulated draft of reply brief sections.   E. Motions

FJWW     510      8/1/2016      Genevieve Casey    0.1   Emails re: meeting schedule.                                                               F. Strategy
FJWW     511      8/3/2016       Todd Jackson      0.7   Initial edit on class cert brief                                                           E. Motions
FJWW     512      8/3/2016      Genevieve Casey    0.8   Review draft reply. Emails re: same.                                                       E. Motions
FJWW     513      8/3/2016       Todd Jackson      0.5   Settlement and class cert                                                                  H. Settlement
FJWW     514      8/4/2016      Genevieve Casey    1.4   Team call re: drafting class cert reply brief. Follow‐up email to T. Jackson.              E. Motions

                                                                Page 15 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 17 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours Description                                                                                Code
FJWW     515      8/4/2016      Genevieve Casey    1.3 Review and edit draft reply brief and attached trial plan; review proposal re:        E. Motions
                                                        compendia and email T. Jackson re: same.
FJWW     516      8/4/2016       Todd Jackson      1.7 Edits to brief and call re: same.                                                     E. Motions
FJWW     517      8/4/2016      Genevieve Casey    0.5 Review draft reply brief and response to compendia.                                   E. Motions
FJWW     518      8/5/2016      Genevieve Casey    0.6 Review new draft reply; emails re: same.                                              E. Motions
FJWW     519      8/5/2016       Todd Jackson      0.5 Motion and review of same                                                             E. Motions
FJWW     520      8/5/2016      Genevieve Casey    1.6 Review CSC compendia and assignments for counter‐compendia. Emails re: same.          E. Motions

FJWW     521      8/8/2016       Todd Jackson      0.5   Class cert briefing review and emails                                               E. Motions
FJWW     522      8/8/2016      Genevieve Casey    1.5   Reviewed draft counter‐compendia. Team call and emails re: same. Work on counter‐   E. Motions
                                                         compendia.
FJWW     523      8/10/2016     Genevieve Casey    9.3   Work on counter‐compendia in support of class cert reply.                           E. Motions
FJWW     524      8/11/2016     Genevieve Casey    6.8   Work on counter‐compendia for class cert reply brief.                               E. Motions
FJWW     525      8/12/2016     Genevieve Casey    0.4   Emails re: reply brief.                                                             E. Motions
FJWW     526      8/15/2016     Genevieve Casey    1.3   Review class certification reply and supporting compendia.                          E. Motions
FJWW     527      9/8/2016      Genevieve Casey    0.2   Emails re: class member email outreach.                                             A. Investigation
FJWW     528      9/8/2016       Todd Jackson      0.4   Class issues re opt ins                                                             A. Investigation
FJWW     529      9/13/2016     Genevieve Casey    0.3   Emails re: outreach to opt‐ins and erroneously excluded class member.               A. Investigation
FJWW     530      12/7/2016      Todd Jackson      0.2   Class cert issues and future case status                                            G. Court
FJWW     531      3/17/2017      Darin Ranahan     0.1   Emails re oral argument                                                             G. Court
FJWW     532      3/17/2017     Genevieve Casey    0.8   Call and review of briefing re: class cert argument.                                G. Court
FJWW     533      3/17/2017      Todd Jackson      0.9   Class cert                                                                          G. Court
FJWW     534      3/20/2017     Genevieve Casey    0.4   Emails re: class certification hearing. Review draft motion.                        G. Court
FJWW     535      3/22/2017     Genevieve Casey    0.1   Review docket update re: hearing.                                                   G. Court
FJWW     536      3/24/2017     Genevieve Casey    0.3   Emails re: class cert, class communications, and CSC merger research.               A. Investigation
FJWW     537      5/1/2017       Todd Jackson      3.2   Prep for class cert hearing                                                         G. Court
FJWW     538      5/2/2017       Darin Ranahan     0.1   E‐mail to T. Jackson re moot                                                        G. Court
FJWW     539      5/2/2017       Todd Jackson      4.7   Prep for hearing                                                                    G. Court
FJWW     540      5/3/2017       Todd Jackson      3.7   Prep for hearing                                                                    G. Court
FJWW     541      5/3/2017      Genevieve Casey    0.1   Emails re: class cert hearing prep.                                                 G. Court
FJWW     542      5/3/2017       Darin Ranahan     0.1   Emails re class cert moot                                                           G. Court
FJWW     543      5/4/2017      Genevieve Casey     2    Prepare for moot of clas cert hearing.                                              G. Court
FJWW     544      5/4/2017       Todd Jackson      6.9   Prep for hearing                                                                    G. Court
FJWW     545      5/5/2017       Todd Jackson      7.2   Prep for Class Cert Hearing                                                         G. Court
FJWW     546      5/5/2017      Genevieve Casey    1.2   Travel to/from class cert meeting.                                                  I. Travel
FJWW     547      5/5/2017      Genevieve Casey    3.2   Class cert hearing prep (reading, meeting and follow‐up tasks).                     G. Court
FJWW     548      5/6/2017       Todd Jackson      2.4   Prep for hearing                                                                    G. Court
FJWW     549      5/7/2017       Todd Jackson       2    Prep for Class Cert Hearing                                                         G. Court
FJWW     550      5/8/2017      Genevieve Casey    0.5   Class cert preparation research and emails.                                         G. Court
FJWW     551      5/8/2017      Genevieve Casey    4.2   Class cert hearing prep.                                                            G. Court

                                                               Page 16 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 18 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                 Code
FJWW     552      5/8/2017       Todd Jackson      10.3   Prep for Hearing                                                                     G. Court
FJWW     553      5/9/2017       Todd Jackson      11.9   Prepare for hearing on class certification                                           G. Court
FJWW     554      5/9/2017      Genevieve Casey     2.5   Work on outline for class cert hearing. Emails re: same.                             E. Motions
FJWW     555      5/9/2017       Darin Ranahan      0.1   Emails re oral argument                                                              G. Court
FJWW     556      5/9/2017      Genevieve Casey     4.1   Class cert hearing preparation (outline work).                                       E. Motions
FJWW     557      5/9/2017       Todd Jackson       7.5   Travel to New Haven for hearing                                                      I. Travel
FJWW     558      5/10/2017      Todd Jackson       9.8   Travel home from Class Cert argument                                                 I. Travel
FJWW     559      5/10/2017      Darin Ranahan      0.1   Review emails re class cert hearing                                                  E. Motions
FJWW     560      5/10/2017     Genevieve Casey     0.3   Support class cert hearing. Emails re: recap.                                        E. Motions
FJWW     561      5/10/2017      Todd Jackson       7.9   Prepare for, attend, debrief from hearing on class cert                              G. Court
FJWW     562      5/11/2017     Genevieve Casey     0.8   Assist with class certification hearing support; emails re: recap of hearing.        E. Motions
FJWW     563      5/11/2017      Todd Jackson       3.2   Travel home from New Haven (after 12 p.m. Eastern)                                   I. Travel
FJWW     564      5/11/2017      Darin Ranahan      0.1   Emails re class cert                                                                 E. Motions
FJWW     565      5/11/2017      Todd Jackson       2.8   Trial preparation, review documents and cases, analyze next steps                    K. Trial
FJWW     566      5/12/2017      Darin Ranahan      0.1   Review emails re class cert                                                          E. Motions
FJWW     567      5/12/2017      Todd Jackson       3.1   Trial Planning                                                                       K. Trial
FJWW     568      5/12/2017     Genevieve Casey     0.3   Emails re: proposed trial schedule and pre‐trial work.                               K. Trial
FJWW     569      5/12/2017     Genevieve Casey     0.2   Discussed mediators with T. Jackson.                                                 H. Settlement
FJWW     570      5/12/2017     Genevieve Casey     0.9   Confer with team and T. Jackson re: settlement issues.                               H. Settlement
FJWW     571      5/15/2017      Todd Jackson       1.3   Settlement talks and review docs re: same                                            H. Settlement
FJWW     572      5/16/2017      Darin Ranahan       1    Research damages issues for mediation, review emails re same, email to co‐counsel re H. Settlement
                                                          same, Intra‐office conference
                                                          with T. Jackson re same
FJWW     573      5/16/2017      Todd Jackson      1.3    Settlement review                                                                    H. Settlement
FJWW     574      5/16/2017     Genevieve Casey    0.4    Emails re: settlement options and strategy.                                          F. Strategy
FJWW     575      5/17/2017     Genevieve Casey    0.1    Emails re: mediators.                                                                H. Settlement
FJWW     576      5/17/2017      Darin Ranahan     0.1    Review emails re mediation                                                           H. Settlement
FJWW     577      5/18/2017     Genevieve Casey    0.1    Emails re: mediation.                                                                H. Settlement
FJWW     578      5/18/2017      Darin Ranahan     0.1    Review emails re mediation                                                           H. Settlement
FJWW     579      5/19/2017     Genevieve Casey    0.2    Discuss trial preparation with T. Jackson; brief research re: jury instructions.     K. Trial
FJWW     580      5/19/2017     Genevieve Casey    0.2    Read edits to proposed trial schedule and related emails.                            E. Motions
FJWW     581      5/22/2017      Todd Jackson      1.8    Settlement Research and Calls                                                        H. Settlement
FJWW     582      5/23/2017      Todd Jackson      1.4    Settlement                                                                           H. Settlement
FJWW     583      5/25/2017      Todd Jackson      0.6    Confer re: written proposal for trial schedule.                                      E. Motions
FJWW     584      5/30/2017      Todd Jackson      2.9    Trial planning                                                                       K. Trial
FJWW     585      5/31/2017     Genevieve Casey    0.8    Prep for team meeting. Meeting and follow‐up.                                        F. Strategy
FJWW     586      5/31/2017      Todd Jackson      2.3    Trial prep: planning and witness order                                               K. Trial
FJWW     587      6/1/2017       Todd Jackson      0.8    Trial prep                                                                           K. Trial
FJWW     588      6/2/2017      Genevieve Casey    0.3    Review trial plan and send edits. Emails re: trial prep.                             K. Trial
FJWW     589      6/5/2017       Todd Jackson      2.1    Trial planning                                                                       K. Trial

                                                                Page 17 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 19 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours   Description                                                                                          Code
FJWW     590      6/5/2017       Todd Jackson      1.3    Jury consultant calls and debrief                                                             K. Trial
FJWW     591      6/6/2017       Todd Jackson      1.2    Trial and jury planning                                                                       K. Trial
FJWW     592      6/7/2017      Genevieve Casey    1.8    Prep for call re: meditation and trial; call' follow‐up trail prep work re: witnesses, etc.   K. Trial

FJWW     593      6/9/2017      Genevieve Casey    2.4    Witness testimony review and analysis.                                                        K. Trial
FJWW     594      6/12/2017     Genevieve Casey    0.3    Look for jury instructions. Emails re: judge's orders, various trial prep issues, etc.        K. Trial

FJWW     595      6/13/2017     Genevieve Casey    0.5    Review draft memo, emails re: assignments and research, etc.                                  E. Motions
FJWW     596      6/13/2017      Darin Ranahan     0.1    Emails re trial                                                                               K. Trial
FJWW     597      6/14/2017      Darin Ranahan     0.1    Review emails re trial                                                                        K. Trial
FJWW     598      6/14/2017     Genevieve Casey    0.5    Meeting and related emails. Review of circulated trial prep materials.                        K. Trial
FJWW     599      6/15/2017     Genevieve Casey    1.4    Work on witness prep/analysis (report cards).                                                 K. Trial
FJWW     600      6/19/2017     Genevieve Casey    0.2    Emails to opt‐in.                                                                             A. Investigation
FJWW     601      6/19/2017     Genevieve Casey    2.1    Trial prep (witness analysis/report cards).                                                   K. Trial
FJWW     602      6/20/2017      Darin Ranahan     0.1    E‐mail to M. Scimone re eTES                                                                  J. Damages
FJWW     603      6/20/2017     Genevieve Casey    3.3    Witness report cards and other trial prep work.                                               K. Trial
FJWW     604      6/21/2017     Genevieve Casey    0.8    Work on witness report cards.                                                                 K. Trial
FJWW     605      6/21/2017      Darin Ranahan     0.1    Emails re trial                                                                               K. Trial
FJWW     606      6/22/2017     Genevieve Casey    2.5    Work on witness report cards.                                                                 K. Trial
FJWW     607      6/23/2017     Genevieve Casey    1.2    Emails re: outreach to class members. Work on report cards for witnesses.                     K. Trial
FJWW     608      6/25/2017     Genevieve Casey    1.8    Work on review of witnesses.                                                                  K. Trial
FJWW     609      6/26/2017     Genevieve Casey    1.8    Update T. Jackson re: status of trial planning, etc. Work on witness report cards.            K. Trial

FJWW     610      6/26/2017      Todd Jackson      1.3    Review trial planning                                                                         K. Trial
FJWW     611      6/27/2017     Genevieve Casey    1.5    Work on witness report cards.                                                                 K. Trial
FJWW     612      6/27/2017     Genevieve Casey    0.1    Emails re: co‐counsel response regarding scheduling.                                          F. Strategy
FJWW     613      6/28/2017     Genevieve Casey    3.5    Work on witness reports; weekly call; review proof chart.                                     K. Trial
FJWW     614      6/29/2017      Darin Ranahan     0.1    Emails re trial                                                                               K. Trial
FJWW     615      6/29/2017     Genevieve Casey    0.6    Review and provide comments to proof chart.                                                   K. Trial
FJWW     616      6/29/2017     Genevieve Casey    0.1    Emails re: pretrial schedule.                                                                 K. Trial
FJWW     617      6/30/2017     Genevieve Casey    2.6    Work on witness selection.                                                                    K. Trial
FJWW     618      6/30/2017      Todd Jackson      4.6    Witness sheets, draft case statement notes.                                                   K. Trial
FJWW     619      6/30/2017      Todd Jackson      0.2    Review class cert decision.                                                                   E. Motions
FJWW     620      6/30/2017      Darin Ranahan     0.6    Estimate Sr. Professional damages; Intra‐office conference with T. Jackson & G. Casey         J. Damages
                                                          re same
FJWW     621      7/3/2017      Genevieve Casey    4.6    Work on witness report cards.                                                                 K. Trial
FJWW     622      7/3/2017      Genevieve Casey    0.2    Read updates/analysis re: class cert decision                                                 E. Motions
FJWW     623      7/3/2017       Todd Jackson      2.6    Witness review; decision review; trial planning                                               K. Trial
FJWW     624      7/4/2017      Genevieve Casey    3.8    Review depositions, work on witness grading, other pre‐trial tasks.                           C. Depositions
FJWW     625      7/5/2017       Todd Jackson      4.2    Trial planning; resource planning; calls re: same.                                            K. Trial

                                                                 Page 18 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 20 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours   Description                                                                                         Code
FJWW     626      7/5/2017      Genevieve Casey    3.9    Review witness grades, finish grading witnesses, prepare for meeting.                        K. Trial
FJWW     627      7/5/2017      Genevieve Casey    1.8    Team meeting, follow‐up witness work.                                                        K. Trial
FJWW     628      7/5/2017       Darin Ranahan      1     Witness report cards                                                                         K. Trial
FJWW     629      7/6/2017       Todd Jackson      6.2    Trial planning; resources, witness review, decision review, review class cert materials.     K. Trial

FJWW     630      7/6/2017      Genevieve Casey    1.4    Work on witness selection issues. Call with co‐counsel, call to K. DeLira, review witness    K. Trial
                                                          transcripts and summaries.
FJWW     631      7/7/2017      Genevieve Casey    0.5    Discuss trial strategy with Todd Jackson. Follow‐up emails.                                  K. Trial
FJWW     632      7/7/2017       Darin Ranahan     0.5    Review emails re trial planning and respond to emails re class members with $0               K. Trial
                                                          damages
FJWW     633      7/7/2017      Genevieve Casey    0.5    Emails re: damages and trial planning issues.                                                K. Trial
FJWW     634      7/7/2017       Todd Jackson      3.8    Trial planning; calls, discussions with team, review of documents                            K. Trial
FJWW     635      7/10/2017      Todd Jackson      3.8    Trial prep                                                                                   K. Trial
FJWW     636      7/11/2017      Todd Jackson      3.1    Trial prep                                                                                   K. Trial
FJWW     637      7/12/2017      Todd Jackson      3.9    Trial Preparation                                                                            K. Trial
FJWW     638      7/12/2017      Darin Ranahan     0.3    Analyze eTES data                                                                            J. Damages
FJWW     639      7/13/2017      Todd Jackson      2.2    Multiple reviews of trial plan and edits; multiple reviews of witness ideas; multiple        K. Trial
                                                          reviews of to do list
FJWW     640      7/13/2017      Todd Jackson      2.6    Trial planning calls and prep for same                                                       K. Trial
FJWW     641      7/13/2017      Darin Ranahan     0.1    E‐mail to M Scimone & J Sagafi re eTES.                                                      J. Damages
FJWW     642      7/14/2017     Genevieve Casey    0.5    Emails re: 23(f) motion, pre‐trial motion, etc.                                              E. Motions
FJWW     643      7/14/2017      Todd Jackson      0.8    Call with and prep for call with CSC                                                         B. Discovery
FJWW     644      7/14/2017      Todd Jackson      3.9    Trial planning: witness lists; review ratings and trial testimony ; review voir dire; jury   K. Trial
                                                          consultant review.
FJWW     645      7/14/2017      Darin Ranahan     0.1    Review emails re motions.                                                                    E. Motions
FJWW     646      7/17/2017     Genevieve Casey    1.3    Review July 14 filings in District Court and Court of Appeal; brief research re: opposing    E. Motions
                                                          petition to appeal.
FJWW     647      7/17/2017      Darin Ranahan     0.4    Telephone call from T. Jackson re trial                                                      K. Trial
FJWW     648      7/17/2017      Todd Jackson      2.8    Trial planning: resource uses; email to partners re same; trial team review                  K. Trial
FJWW     649      7/18/2017     Genevieve Casey    0.2    Confer with T. Jackson re: strategy.                                                         F. Strategy
FJWW     650      7/18/2017     Genevieve Casey    0.3    Read letter from Defendant re: petition to appeal and file documents.                        E. Motions
FJWW     651      7/18/2017      Todd Jackson      3.1    Trial Planning                                                                               K. Trial
FJWW     652      7/19/2017      Todd Jackson      2.9    Trial Prep                                                                                   K. Trial
FJWW     653      7/19/2017     Genevieve Casey    2.7    Read various trial prep materials in advance of meeting. Phone meeting to discuss all        K. Trial
                                                          ongoing tasks and next steps re:
                                                          pre‐trial schedule, 23(f) petition. Follow‐up emails re: task assignments, CMC.

FJWW     654      7/20/2017      Todd Jackson      4.7    Trial prep and calls re: same                                                                K. Trial
FJWW     655      7/20/2017     Genevieve Casey    0.1    Emails re: mediation                                                                         H. Settlement
FJWW     656      7/20/2017     Genevieve Casey    0.2    Review draft letter to Judge Arterton.                                                       E. Motions

                                                                 Page 19 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 21 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                         Code
FJWW     657      7/20/2017     Genevieve Casey    0.5    Work on intake questions.                                                                    K. Trial
FJWW     658      7/20/2017      Darin Ranahan     0.1    Review emails re case management conference and mediation                                    H. Settlement
FJWW     659      7/21/2017      Todd Jackson      5.1    Trial Planning                                                                               K. Trial
FJWW     660      7/21/2017     Genevieve Casey    0.5    Review CSC edits to stipulation and emails re: same                                          E. Motions
FJWW     661      7/21/2017      Darin Ranahan     0.1    Review emails re case management conference and 23(f) petition                               E. Motions
FJWW     662      7/24/2017     Genevieve Casey    5.1    Work on witness evaluation question list (round 2 witness evaluation).                       K. Trial
FJWW     663      7/24/2017     Genevieve Casey    0.1    Read 23(f) opposition.                                                                       E. Motions
FJWW     664      7/24/2017     Genevieve Casey    0.2    Discuss opening statement framing ideas with Todd Jackson.                                   K. Trial
FJWW     665      7/24/2017      Todd Jackson      4.8    Review class cert documentation, witness lists, witness intakes, filings for status          K. Trial
                                                          conference, call re: status conference
FJWW     666      7/24/2017      Darin Ranahan     0.7    Calculate damages & E‐mail to G. Casey re same                                               J. Damages
FJWW     667      7/24/2017      Darin Ranahan     0.2    Emails re trial                                                                              K. Trial
FJWW     668      7/25/2017     Genevieve Casey    0.5    Emails re: trial preparation tasks, assignments, strategy issues.                            K. Trial
FJWW     669      7/25/2017     Genevieve Casey    0.4    Revise witness script per Todd Jackson edits, and circulate.                                 K. Trial
FJWW     670      7/25/2017      Todd Jackson      3.9    Status conference/debrief/plan                                                               G. Court
FJWW     671      7/25/2017     Genevieve Casey    0.4    Research OT for potential witness. Emails re: same.                                          K. Trial
FJWW     672      7/25/2017      Darin Ranahan     0.3    Calendar deadlines, email G. Casey, M. Ozawa & T. Jackson re sample witness damages,         J. Damages
                                                          and review email from
                                                          G. Casey re e‐TES data
FJWW     673      7/25/2017      Todd Jackson      3.2    Review/edit trial documents                                                                  E. Motions
FJWW     674      7/25/2017      Todd Jackson      1.3    Draft opening                                                                                E. Motions
FJWW     675      7/26/2017      Darin Ranahan     0.3    Review emails re witness chart, trial                                                        K. Trial
FJWW     676      7/26/2017     Genevieve Casey    2.6    Witness team call (and prep for call). Follow‐up tasks re: testimony review, report card     K. Trial
                                                          review, indiviual damages analysis.
FJWW     677      7/26/2017      Todd Jackson      4.8    Trial prep: review filings by D, review schedule, review trial packets, review Koch          K. Trial
                                                          materials, review voir dire
FJWW     678      7/26/2017     Genevieve Casey    0.3    Various emails re: pre‐trial prep and scheduling.                                            K. Trial
FJWW     679      7/26/2017      Todd Jackson       1     Conference call with team on trial                                                           K. Trial
FJWW     680      7/27/2017      Darin Ranahan     0.2    Review emails re decertification stipulation                                                 E. Motions
FJWW     681      7/27/2017     Genevieve Casey    3.5    Trial preparation: witness calls and documentation of same.                                  K. Trial
FJWW     682      7/27/2017      Todd Jackson      4.3    Trial prep                                                                                   K. Trial
FJWW     683      7/28/2017      Darin Ranahan     0.5    Review and respond to emails re decertification stipulation, 23(f) reply, and class notice   E. Motions

FJWW     684      7/28/2017      Todd Jackson      5.3    Review case files; trial filing edits, draft opening/witness statements                      E. Motions
FJWW     685      7/31/2017     Genevieve Casey    1.5    Prepare for witness calls; related trial tasks.                                              K. Trial
FJWW     686      7/31/2017      Darin Ranahan     0.2    Calendar trial                                                                               K. Trial
FJWW     687      7/31/2017      Darin Ranahan     3.7    Analyze witness damages and underlying data.                                                 E. Motions
FJWW     688      7/31/2017      Todd Jackson      3.8    Case management and draft trial statements, review deposition transcripts                    C. Depositions
FJWW     689      8/1/2017      Genevieve Casey    0.8    Review and edit model direct examination.                                                    E. Motions



                                                                 Page 20 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 22 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours Description                                                                                   Code
FJWW     690      8/1/2017       Todd Jackson      7.3 Review class cert decision and filing, draft opening statement, draft direct examination E. Motions

FJWW     691      8/1/2017      Genevieve Casey    0.5   Calls with and regarding trial witnesses.                                            K. Trial
FJWW     692      8/1/2017       Darin Ranahan     1.5   E‐mail to J. Sagafi re data issues                                                   J. Damages
FJWW     693      8/2/2017       Todd Jackson      1.5   Draft opening                                                                        E. Motions
FJWW     694      8/2/2017      Genevieve Casey    0.9   Call re: trial preparation.                                                          K. Trial
FJWW     695      8/2/2017      Genevieve Casey    1.1   Review documents and witness call notes (trial preparation).                         K. Trial
FJWW     696      8/2/2017       Darin Ranahan     0.7   E‐mail to co‐counsel re data discovery issues                                        B. Discovery
FJWW     697      8/2/2017       Todd Jackson      0.8   Review class cert transcript                                                         E. Motions
FJWW     698      8/2/2017       Todd Jackson      1.2   Call and prep for same re: trial preparation                                         K. Trial
FJWW     699      8/2/2017      Genevieve Casey    0.5   Emails re: class outreach and review list of recipients.                             A. Investigation
FJWW     700      8/2/2017       Darin Ranahan     0.2   Calculate individual witness FLSA damages                                            J. Damages
FJWW     701      8/3/2017       Todd Jackson      0.6   Planning/Drafting                                                                    K. Trial
FJWW     702      8/3/2017       Todd Jackson      1.9   Trial planning                                                                       K. Trial
FJWW     703      8/3/2017      Genevieve Casey    0.5   Emails re: pre‐trial work.                                                           K. Trial
FJWW     704      8/3/2017       Darin Ranahan     0.2   E‐mail to M. Scimone re model direct examination.                                    K. Trial
FJWW     705      8/4/2017      Genevieve Casey    0.9   Call re: witness recruitment project; emails re: class member outreach.              K. Trial
FJWW     706      8/4/2017       Todd Jackson      1.2   Review filings and drafting.                                                         E. Motions
FJWW     707      8/7/2017       Darin Ranahan     0.1   E‐mail to T. Jackson re discovery                                                    B. Discovery
FJWW     708      8/8/2017       Darin Ranahan     0.3   Emails to M Scimone & J Sagafi re data discovery                                     B. Discovery
FJWW     709      8/8/2017      Genevieve Casey     1    Call with C. Koch; related witness preparation and pretrial tasks and emails.        K. Trial
FJWW     710      8/8/2017       Todd Jackson      2.6   Call with C. Koch and draft outlines of trial materials                              K. Trial
FJWW     711      8/9/2017       Todd Jackson      4.3   Draft opening and C. Koch feedback re: same                                          K. Trial
FJWW     712      8/9/2017      Genevieve Casey    2.1   Witness calls and selection project.                                                 K. Trial
FJWW     713      8/9/2017       Darin Ranahan     0.7   Prepare for meet and confer call; debrief call with M Scimone & L Stork              B. Discovery
FJWW     714      8/9/2017       Todd Jackson      1.2   Conference call and prep for same on trial prep                                      K. Trial
FJWW     715      8/9/2017       Darin Ranahan     0.2   Review team call agenda                                                              F. Strategy
FJWW     716      8/9/2017       Darin Ranahan     0.4   E‐mail to G. Casey re deposition repository; set up shared folder                    C. Depositions
FJWW     717      8/9/2017       Darin Ranahan     0.6   Meet and confer call                                                                 B. Discovery
FJWW     718      8/9/2017       Darin Ranahan      1    Team call                                                                            F. Strategy
FJWW     719      8/9/2017       Darin Ranahan     0.3   E‐mail to co‐counsel re data discovery issues                                        B. Discovery
FJWW     720      8/9/2017      Genevieve Casey    1.3   Prep for team call and call. Review meet‐and‐confer update from M. Scimone.          B. Discovery

FJWW     721      8/10/2017      Darin Ranahan     0.2   E‐mail to team re trial A/V                                                          K. Trial
FJWW     722      8/10/2017      Todd Jackson      1.9   Witness outlines and trial planning                                                  K. Trial
FJWW     723      8/10/2017     Genevieve Casey    0.6   CSC work re: witnesses, trial prep tasks.                                            K. Trial
FJWW     724      8/10/2017      Darin Ranahan     0.1   Review e‐mail from J. Sagafi & M Scimone re supplemental discovery                   B. Discovery
FJWW     725      8/11/2017     Genevieve Casey    2.1   Witness team call; witness prep work.                                                K. Trial
FJWW     726      8/11/2017      Todd Jackson      1.1   Witness issues and drafting opening statement.                                       K. Trial
FJWW     727      8/11/2017      Darin Ranahan     0.1   Review e‐mail from opposing counsel re supplemental discovery                        B. Discovery

                                                               Page 21 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 23 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper         Hours Description                                                                                       Code
FJWW     728      8/14/2017      Darin Ranahan        0.1 Intra‐office conference with G. Casey re next steps                                         K. Trial
FJWW     729      8/14/2017     Genevieve Casey        2 Calls and emails re: witness availability and recording plan. Research re: same.             K. Trial

FJWW     730      8/14/2017     Allyssa Villanueva    0.7   Review background documents in preparation for assisting with trial preparations.         K. Trial

FJWW     731      8/15/2017       Todd Jackson        1.2   Trial prep                                                                                K. Trial
FJWW     732      8/15/2017     Genevieve Casey        7    Witness calls, prep for witness mock testimony, and related emails.                       K. Trial
FJWW     733      8/15/2017      Darin Ranahan        0.3   E‐mail to J. Sagafi re supplemental discovery proposal                                    B. Discovery
FJWW     734      8/15/2017     Genevieve Casey       0.2   Emails re: discovery issues.                                                              B. Discovery
FJWW     735      8/15/2017     Allyssa Villanueva    0.2   Meet with G. Casey to discuss witness interviews                                          K. Trial
FJWW     736      8/16/2017     Genevieve Casey       0.6   Prep for witness calls.                                                                   K. Trial
FJWW     737      8/16/2017       Todd Jackson        0.8   Edit brief on class cert                                                                  E. Motions
FJWW     738      8/16/2017     Genevieve Casey       4.8   Mock interviews and related preparation and follow‐up.                                    K. Trial
FJWW     739      8/16/2017     Genevieve Casey       1.1   Travel to/from LCHB to record witness mock testimony.                                     I. Travel
FJWW     740      8/16/2017      Darin Ranahan        0.1   Review e‐mail from team re decert motion                                                  E. Motions
FJWW     741      8/17/2017      Darin Ranahan        0.1   Review decert opposition                                                                  E. Motions
FJWW     742      8/17/2017     Genevieve Casey       0.6   Write witness call script for Allyssa Villanueva.                                         K. Trial
FJWW     743      8/17/2017     Genevieve Casey       2.1   Witness calls and related prep.                                                           K. Trial
FJWW     744      8/18/2017     Genevieve Casey       3.7   Calls with potential witnesses.                                                           K. Trial
FJWW     745      8/18/2017      Darin Ranahan        0.3   Review e‐mail from opposing counsel re discovery & review e‐mail from co‐counsel re       K. Trial
                                                            team call
FJWW     746      8/18/2017      Darin Ranahan        0.4   Explain damages spreadsheet to G. Casey                                                   J. Damages
FJWW     747      8/18/2017     Genevieve Casey       0.3   Review damages data with D. Ranahan.                                                      J. Damages
FJWW     748      8/21/2017     Allyssa Villanueva    0.2   Review witness outline and contact potential witnesses about time to talk and request     K. Trial
                                                            for phone contact
FJWW     749      8/21/2017      Darin Ranahan        0.2   E‐mail to co‐counsel re supplemental discovery                                            B. Discovery
FJWW     750      8/21/2017     Genevieve Casey       3.9   Witness calls and related emails.                                                         K. Trial
FJWW     751      8/22/2017     Allyssa Villanueva    0.1   Email correspondence to potential witnesses.                                              K. Trial
FJWW     752      8/22/2017      Darin Ranahan        0.2   E‐mail to co‐counsel re discovery                                                         B. Discovery
FJWW     753      8/22/2017      Darin Ranahan        0.2   E‐mail to J. Sagafi re damages analysis                                                   J. Damages
FJWW     754      8/22/2017     Genevieve Casey       1.7   Witness calls. Review witness documents (resumes, etc.) before production.                K. Trial
FJWW     755      8/22/2017       Todd Jackson        0.8   Damages and settlement issues                                                             H. Settlement
FJWW     756      8/23/2017       Todd Jackson        1.3   Trial prep                                                                                K. Trial
FJWW     757      8/23/2017      Darin Ranahan        1.6   Cross‐check damages for settlement demand                                                 J. Damages
FJWW     758      8/23/2017     Allyssa Villanueva    1.3   Prepare for interview ad interview with potential witness.                                K. Trial
FJWW     759      8/23/2017     Genevieve Casey       2.2   Team call, follow‐up emails re: trial‐planning tasks, witness selection calls and work.   K. Trial

FJWW     760      8/23/2017     Allyssa Villanueva    0.3   Debrief witness call with G. Casey and guidance on notes and future calls.                K. Trial
FJWW     761      8/24/2017      Darin Ranahan        1.8   Calculate damages for settlement demand and e‐mail to co‐counsel re same                  J. Damages
FJWW     762      8/24/2017       Todd Jackson        2.9   Trial prep                                                                                K. Trial

                                                                   Page 22 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 24 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                      Code
FJWW     763      8/24/2017     Genevieve Casey       1.2    Emails re: various pretrial tasks; witness calls and selection work.                      K. Trial
FJWW     764      8/25/2017      Darin Ranahan        0.4    E‐mail to co‐counsel re damages & discovery                                               B. Discovery
FJWW     765      8/25/2017      Darin Ranahan        0.1    Intra‐office conference with T. Jackson re damages                                        J. Damages
FJWW     766      8/25/2017       Todd Jackson        3.7    Draft statement and participate in calls re: jury testing.                                K. Trial
FJWW     767      8/25/2017     Genevieve Casey       4.5    Work on witness calls and selection.                                                      E. Motions
FJWW     768      8/26/2017       Todd Jackson        5.8    Draft statement, review jury questionnaire.                                               E. Motions
FJWW     769      8/26/2017     Genevieve Casey       0.4    Emails re: C. Koch materials and scheduling other pre‐trial tasks.                        K. Trial
FJWW     770      8/27/2017     Genevieve Casey       3.3    Prepare for and participate in C. Koch call re: mock jury.                                K. Trial
FJWW     771      8/27/2017      Darin Ranahan        0.1    Review e‐mails from team re questionnaire.                                                K. Trial
FJWW     772      8/27/2017     Genevieve Casey       0.1    Emails with witness Thatch re: scheduling call.                                           K. Trial
FJWW     773      8/27/2017       Todd Jackson        5.9    Jury questionnaire and statement.                                                         K. Trial
FJWW     774      8/28/2017      Darin Ranahan        0.1    E‐mail to co‐counsel re damages analysis                                                  J. Damages
FJWW     775      8/28/2017       Todd Jackson        4.2    Jury questionnaire and statement.                                                         K. Trial
FJWW     776      8/28/2017     Genevieve Casey       2.5    Work on witness calls.                                                                    K. Trial
FJWW     777      8/29/2017     Allyssa Villanueva    0.5    Potential witness interview with James Graham                                             K. Trial
FJWW     778      8/29/2017      Darin Ranahan        0.1    E‐mail to G. Casey & co‐counsel re team call                                              F. Strategy
FJWW     779      8/29/2017     Genevieve Casey       0.5    Discuss trial strategy with T. Jackson.                                                   K. Trial
FJWW     780      8/29/2017     Genevieve Casey       1.9    Witness selection work.                                                                   K. Trial
FJWW     781      8/29/2017       Todd Jackson        1.6    Trial prep: damages and settlement issues and review mock juror issues                    K. Trial
FJWW     782      8/29/2017     Genevieve Casey       0.2    Emails re: various pre‐trial tasks, etc.                                                  K. Trial
FJWW     783      8/29/2017      Darin Ranahan        0.2    Intra‐office conference with T. Jackson re settlement negotiation                         H. Settlement
FJWW     784      8/30/2017       Todd Jackson        2.5    Trial matters, team call re same                                                          K. Trial
FJWW     785      8/30/2017     Genevieve Casey       2.6    Witness selection calls and work.                                                         K. Trial
FJWW     786      8/30/2017      Darin Ranahan        1.5    Team call re: witnesses.                                                                  K. Trial
FJWW     787      8/31/2017     Allyssa Villanueva    0.1    Revise witness call notes and sent to G. Casey.                                           K. Trial
FJWW     788      8/31/2017     Genevieve Casey       2.5    Witness call; call to discuss trial plan (damages); emails re: same.                      K. Trial
FJWW     789      8/31/2017      Darin Ranahan        0.1    Intra‐office conference with G. Casey re trial plan                                       K. Trial
FJWW     790      9/1/2017      Genevieve Casey       2.3    Witness call; witness team call. Various related emails re: trial prep tasks of various   K. Trial
                                                             kinds.
FJWW     791      9/1/2017       Darin Ranahan        0.4    Review mock juror questionnaires                                                          K. Trial
FJWW     792      9/4/2017      Genevieve Casey       0.1    Emails re: pretrial tasks.                                                                K. Trial
FJWW     793      9/5/2017      Genevieve Casey       2.1    Review witness materials from C. Koch. Other various pre‐trial emails.                    K. Trial
FJWW     794      9/6/2017      Genevieve Casey       2.7    Review C. Koch results and recordings.                                                    K. Trial
FJWW     795      9/6/2017      Genevieve Casey       0.3    Emails re: various pre‐trial tasks.                                                       K. Trial
FJWW     796      9/6/2017       Todd Jackson         0.5    Trial call and issues                                                                     K. Trial
FJWW     797      9/6/2017      Genevieve Casey       0.5    Phone meeting to discuss witness feedback.                                                K. Trial
FJWW     798      9/7/2017      Genevieve Casey       3.1    Review remaining witness results. Call with C. Koch re: mock juror results.               K. Trial
FJWW     799      9/7/2017       Todd Jackson         4.6    Trial prep: call with jury consultant, edit voir dire, research damages phase issues      K. Trial

FJWW     800      9/8/2017       Darin Ranahan        0.1    Review task list                                                                          K. Trial

                                                                    Page 23 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 25 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper         Hours Description                                                                                        Code
FJWW     801      9/8/2017      Genevieve Casey       2.4 Witness selection ‐ re‐review some C. Koch results; calls to potential witnesses.            K. Trial

FJWW     802      9/8/2017       Todd Jackson         2.8   Trial prep: mock jury transcripts.; listen to debriefs                                   K. Trial
FJWW     803      9/11/2017      Darin Ranahan        0.4   Telephone call from G. Casey re TrialPad & intra‐office conference with D. Feinberg & T. K. Trial
                                                            Jackson re same
FJWW     804      9/11/2017     Genevieve Casey        1    Prepare for witness team call. Call with M. Scimone and Darnley Stewart re: witnesses. K. Trial

FJWW     805      9/11/2017      Todd Jackson         1.3   Edit Jury Instructions                                                                     K. Trial
FJWW     806      9/11/2017      Todd Jackson         0.6   Trial Planning                                                                             K. Trial
FJWW     807      9/11/2017     Genevieve Casey       0.3   Call and review of data re: Level 3s.                                                      K. Trial
FJWW     808      9/11/2017      Todd Jackson          2    Review mock juror transcripts                                                              K. Trial
FJWW     809      9/11/2017     Genevieve Casey       2.1   Prepare for exhibit review meeting.                                                        K. Trial
FJWW     810      9/12/2017     Genevieve Casey        1    Prepare for exhibit meeting.                                                               K. Trial
FJWW     811      9/12/2017      Darin Ranahan        0.1   Review emails re trial                                                                     K. Trial
FJWW     812      9/12/2017      Todd Jackson         8.9   Prep for and attend trial meeting.                                                         K. Trial
FJWW     813      9/12/2017     Genevieve Casey       1.2   Travel to and from exhibit selection meeting.                                              K. Trial
FJWW     814      9/12/2017     Genevieve Casey       5.3   Exhibit selection meeting and meeting re: other pretrial tasks.                            K. Trial
FJWW     815      9/13/2017     Genevieve Casey       0.4   Edits to draft of motions in limine. Discuss status with D. Ranahan.                       K. Trial
FJWW     816      9/13/2017      Darin Ranahan        0.2   Review MILs & e‐mail to G. Casey re same                                                   K. Trial
FJWW     817      9/13/2017     Genevieve Casey       0.8   Telephonic meeting re: jury instructions, trial brief draft, etc.                          K. Trial
FJWW     818      9/13/2017      Todd Jackson         4.8   Draft and edit on JPTM                                                                     K. Trial
FJWW     819      9/13/2017     Genevieve Casey       1.3   Review various drafts and exemplar docs in preparation for pretrial memo filing. Emails    K. Trial
                                                            re: other pretrial tasks.
FJWW     820      9/13/2017      Darin Ranahan        0.1   Intra‐office conference with G. Casey re team call                                         K. Trial
FJWW     821      9/14/2017     Genevieve Casey       1.3   Witness selection work.                                                                    K. Trial
FJWW     822      9/14/2017       Todd Jackson        1.2   Trial and case admin                                                                       K. Trial
FJWW     823      9/14/2017     Allyssa Villanueva    1.9   witness call with Laura Depante‐Kiresich; witness call with David Huckabee; voicemail      K. Trial
                                                            and email to Christopher Connolly and
                                                            Tim Downer
FJWW     824      9/14/2017      Darin Ranahan        0.1   Review emails re trial                                                                     K. Trial
FJWW     825      9/15/2017      Darin Ranahan        0.2   Intra‐office conference with T. Jackson re trial                                           K. Trial
FJWW     826      9/15/2017     Genevieve Casey       0.7   Witness strategy discussions with T. Jackson, phone meeting with co‐counsel, and           K. Trial
                                                            emails with team.
FJWW     827      9/15/2017       Todd Jackson        6.7   PTM call, review and edit materials, draft memo.                                           K. Trial
FJWW     828      9/15/2017     Genevieve Casey       2.9   Witness team call and witness calls.                                                       K. Trial
FJWW     829      9/16/2017     Allyssa Villanueva     1    Potential witness interview call & note writeup for Christopher Connolly.                  K. Trial
FJWW     830      9/18/2017       Todd Jackson        1.2   Edit JPTM                                                                                  K. Trial
FJWW     831      9/18/2017     Genevieve Casey       1.5   Call with witness. Edit proposed class notice and discuss with T. Jackson. Email updates   K. Trial
                                                            to witness team and M. Scimone.
FJWW     832      9/19/2017      Darin Ranahan        0.1   Intra‐office conference with T. Jackson re proving damages at trial                        K. Trial

                                                                   Page 24 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 26 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                         Code
FJWW     833      9/19/2017      Todd Jackson      0.5    Discovery                                                                                    K. Trial
FJWW     834      9/19/2017      Darin Ranahan     0.7    Review data production & e‐mail to co‐counsel re same                                        K. Trial
FJWW     835      9/20/2017        Olivia Ruiz      1     Reading procedural history of case to prepare to possibly draft intake questionnaire for     K. Trial
                                                          level of class
                                                          that was excluded form certification.
FJWW     836      9/20/2017      Todd Jackson      1.4    Trial strategy: review debriefs of jury                                                      K. Trial
FJWW     837      9/20/2017      Darin Ranahan     0.4    Review data production; e‐mail to co‐counsel re same; Telephone call from T. Jackson         K. Trial
                                                          re same
FJWW     838      9/20/2017     Genevieve Casey    0.3    Various emails re: pretrial tasks, settlement, data etc.                                     K. Trial
FJWW     839      9/20/2017      Todd Jackson      0.8    Data Issues                                                                                  K. Trial
FJWW     840      9/21/2017     Genevieve Casey    0.2    Emails re: data issues.                                                                      K. Trial
FJWW     841      9/21/2017      Darin Ranahan     1.3    E‐mail to co‐counsel re data production, review same                                         K. Trial
FJWW     842      9/21/2017      Todd Jackson      0.7    Data issues and call to opposing counsel                                                     K. Trial
FJWW     843      9/21/2017      Todd Jackson      1.2    Trial preparation                                                                            K. Trial
FJWW     844      9/22/2017     Genevieve Casey    0.5    Various emails re: settlement/pretrial work.                                                 K. Trial
FJWW     845      9/22/2017      Todd Jackson      0.7    Data issues                                                                                  K. Trial
FJWW     846      9/22/2017      Darin Ranahan     1.2    E‐mails to co‐counsel re mediation, data, & class list; intra‐office conferences with T.     K. Trial
                                                          Jackson & G. Casey re data & mediation
FJWW     847      9/22/2017      Todd Jackson      4.3    Settlement numbers and discovery                                                             H. Settlement
FJWW     848      9/25/2017      Todd Jackson      0.3    Read Cote case on bloomberg folks.                                                           K. Trial
FJWW     849      9/25/2017      Darin Ranahan     0.2    Review data production & e‐mail to co‐counsel re same                                        K. Trial
FJWW     850      9/25/2017     Genevieve Casey    0.2    Emails re: pretrial issues.                                                                  K. Trial
FJWW     851      9/25/2017      Todd Jackson      0.5    Trial and settlement damages review                                                          H. Settlement
FJWW     852      9/25/2017     Genevieve Casey    0.2    Discuss settlement issues with T. Jackson.                                                   H. Settlement
FJWW     853      9/25/2017      Todd Jackson      0.4    Settlement numbers                                                                           H. Settlement
FJWW     854      9/25/2017        Olivia Ruiz      1     Reading CSC class certification order, a deposition, and the script for follow‐up calls to   K. Trial
                                                          class members for background.
FJWW     855      9/26/2017     Genevieve Casey    0.2    Emails re: pretrial tasks and workflow.                                                      K. Trial
FJWW     856      9/26/2017      Todd Jackson      0.5    Damages                                                                                      K. Trial
FJWW     857      9/27/2017     Genevieve Casey    0.8    Call re:settlement, notice to class, and various pretrial tasks,                             K. Trial
FJWW     858      9/27/2017      Darin Ranahan     0.4    Team call                                                                                    K. Trial
FJWW     859      9/27/2017      Darin Ranahan     0.5    Review case data & e‐mail to co‐counsel re same                                              K. Trial
FJWW     860      9/27/2017      Todd Jackson      2.1    Trial planning and numbers planning.                                                         K. Trial
FJWW     861      9/28/2017      Todd Jackson      2.9    Trial planning/ discovery review/ letter to D Salazar                                        K. Trial
FJWW     862      9/28/2017      Darin Ranahan     1.4    Analyze e‐TES hours and e‐mail to co‐counsel re same                                         K. Trial
FJWW     863      9/28/2017     Genevieve Casey    0.2    Emails re: data.                                                                             K. Trial
FJWW     864      9/29/2017      Todd Jackson      1.4    Settlement: review numbers, discuss with co‐counsel                                          K. Trial
FJWW     865      9/29/2017      Darin Ranahan     0.5    Team call re data & settlement                                                               K. Trial
FJWW     866      9/29/2017      Darin Ranahan     0.6    E‐mail to co‐counsel re damages & mediation                                                  K. Trial
FJWW     867      9/29/2017     Genevieve Casey    0.2    Various pretrial task‐related emails and settlement‐related communications.                  K. Trial

                                                                 Page 25 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 27 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours   Description                                                                                 Code
FJWW     868      9/29/2017       Darin Ranahan     4.5    Analyze data for damages estimate                                                    K. Trial
FJWW     869      9/29/2017      Genevieve Casey    0.4    Discuss case background and assignments with O. Ruiz.                                K. Trial
FJWW     870      10/1/2017       Darin Ranahan     0.1    Review J. Sagafi email on settlement                                                 K. Trial
FJWW     871      10/2/2017       Darin Ranahan     0.2    E‐mail to team re data                                                               K. Trial
FJWW     872      10/2/2017      Genevieve Casey    0.5    Emails re: settlement and damages. Discuss same with Todd Jackson. Emails re: pre‐   K. Trial
                                                           trial tasks.
FJWW     873       10/2/2017      Todd Jackson      1.9    Settlement review of documents, review of trial documents, trial checklist           K. Trial
FJWW     874       10/2/2017      Todd Jackson      0.6    Damages, review data                                                                 J. Damages
FJWW     875       10/3/2017      Todd Jackson      0.5    Damages                                                                              J. Damages
FJWW     876       10/3/2017      Darin Ranahan     1.5    Review data & e‐mail to team re same                                                 K. Trial
FJWW     877       10/3/2017     Genevieve Casey    0.3    Emails re: various pre‐trial tasks and strategy issues.                              K. Trial
FJWW     878       10/3/2017      Darin Ranahan     0.2    Intra‐office conference with T. Jackson & G. Casey re damages                        K. Trial
FJWW     879       10/4/2017     Genevieve Casey    0.9    Team call. Follow‐up emails re: various pretrial tasks.                              K. Trial
FJWW     880       10/4/2017      Darin Ranahan     0.5    Team call                                                                            K. Trial
FJWW     881       10/4/2017      Todd Jackson      2.4    Damages, trial filings, trial prep                                                   K. Trial
FJWW     882       10/4/2017      Darin Ranahan     2.8    Analyze damages data; emails to co‐counsel & opposing counsel re same                K. Trial
FJWW     883       10/4/2017      Darin Ranahan     0.1    Telephone call to opposing counsel re data                                           K. Trial
FJWW     884       10/5/2017      Darin Ranahan     0.1    Review hours stipulation                                                             K. Trial
FJWW     885       10/5/2017      Darin Ranahan     0.2    Emails to opposing counsel & co‐counsel re data                                      K. Trial
FJWW     886       10/5/2017      Todd Jackson      1.1    Trial                                                                                K. Trial
FJWW     887       10/5/2017     Genevieve Casey    0.3    Emails re: stipulation, missing data.                                                K. Trial
FJWW     888       10/6/2017      Darin Ranahan     0.2    Emails to co‐counsel & opposing counsel re data                                      K. Trial
FJWW     889       10/6/2017      Todd Jackson      1.9    Damages and trial prep; review stipulation                                           K. Trial
FJWW     890       10/9/2017      Darin Ranahan     0.1    Review document production                                                           K. Trial
FJWW     891       10/9/2017     Genevieve Casey    0.2    Emails re: various pre‐trial tasks.                                                  K. Trial
FJWW     892      10/10/2017      Todd Jackson      0.3    Damages                                                                              K. Trial
FJWW     893      10/10/2017      Darin Ranahan     0.2    Review filings                                                                       K. Trial
FJWW     894      10/10/2017      Todd Jackson      1.8    Review trial issues prior to staffing call                                           K. Trial
FJWW     895      10/11/2017      Darin Ranahan     0.3    Review pre‐trial memo for notice; e‐mail to G. Casey re same                         K. Trial
FJWW     896      10/11/2017      Darin Ranahan     1.4    Emails to co‐counsel re data issues; review data discovery for same                  K. Trial
FJWW     897      10/11/2017      Todd Jackson      1.6    Settlement analysis and trial staffing                                               K. Trial
FJWW     898      10/11/2017      Todd Jackson      2.2    Trial preparation                                                                    K. Trial
FJWW     899      10/11/2017     Genevieve Casey    0.2    Emails re: stipulation on E‐Tes and amended class notice, etc.                       K. Trial
FJWW     900      10/12/2017      Darin Ranahan     0.4    E‐mail to co‐counsel re missing data                                                 K. Trial
FJWW     901      10/12/2017      Darin Ranahan     0.3    Analyze missing data                                                                 K. Trial
FJWW     902      10/12/2017     Genevieve Casey    2.2    Review Defendants' pretrial filings. Discuss with Todd Jackson and Darin Ranahan.    K. Trial
                                                           Team call re: same.
FJWW     903      10/12/2017      Darin Ranahan     1.7    Team call                                                                            K. Trial
FJWW     904      10/12/2017      Darin Ranahan     0.2    E‐mail to co‐counsel re class notice                                                 K. Trial
FJWW     905      10/12/2017      Todd Jackson      4.3    Draft direct exams: ID cross exams; draft trial filings                              K. Trial

                                                                 Page 26 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 28 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours Description                                                                                        Code
FJWW     906      10/12/2017      Darin Ranahan     0.1 Review e‐mail from co‐counsel re CSC pre‐trial memo, review e‐mail from co‐counsel re        K. Trial
                                                         team call
FJWW     907      10/12/2017      Darin Ranahan     0.4 E‐mail to opposing counsel re missing data                                                   K. Trial
FJWW     908      10/12/2017      Darin Ranahan     0.3 Meet & confer call with opposing counsel                                                     K. Trial
FJWW     909      10/12/2017      Darin Ranahan     0.6 E‐mail to co‐counsel re data                                                                 K. Trial
FJWW     910      10/13/2017      Darin Ranahan     2.1 Revise and circulate class notice; draft stipulation re tolling; analyze class data          K. Trial

FJWW     911      10/13/2017      Todd Jackson      5.4   Trial planning and preparation                                                             K. Trial
FJWW     912      10/14/2017       Olivia Ruiz       2    Working on CSC script for potential calls with uncertified class members.                  K. Trial
FJWW     913      10/15/2017      Todd Jackson      4.3   Trial prep                                                                                 K. Trial
FJWW     914      10/16/2017     Genevieve Casey     1    Review and edit jury instructions/verdict form drafts. Emails re: same and other           K. Trial
                                                          briefing issues.
FJWW     915      10/16/2017      Todd Jackson      7.3   Trial preparation: review drafts of filings, draft filings, draft Reply                    K. Trial
FJWW     916      10/16/2017      Darin Ranahan     0.2   Emails to co‐counsel & opposing counsel re class notice & data production                  K. Trial
FJWW     917      10/17/2017      Todd Jackson      1.1   Edit notice, review data issues                                                            K. Trial
FJWW     918      10/17/2017        Olivia Ruiz     0.4   Printing part of docket for T. Jackson.                                                    K. Trial
FJWW     919      10/17/2017      Todd Jackson      4.4   Trial filings: review, edit                                                                K. Trial
FJWW     920      10/17/2017      Darin Ranahan     0.2   Review e‐mail from co‐counsel re Pretrial memo; analyze class data                         K. Trial
FJWW     921      10/17/2017      Darin Ranahan     0.2   Intra‐office conference with T. Jackson re mediation; intra‐office conference with T.      K. Trial
                                                          Jackson re notice
FJWW     922      10/17/2017      Darin Ranahan     0.5   Intra‐office conference with T. Jackson & G. Casey re MILs                                 K. Trial
FJWW     923      10/17/2017      Darin Ranahan     1.2   Emails to co‐counsel & opposing counsel re revised class notice & tolling                  K. Trial
FJWW     924      10/17/2017     Genevieve Casey    1.2   Various emails re: pretrial motion response and other pretrial filings/tasks. Meeting re   K. Trial
                                                          motions in limine with Todd Jackson and D. Ranahan.
FJWW     925      10/18/2017     Genevieve Casey    0.7   Read order denying decertification motion. File; emails re: decertification order and      K. Trial
                                                          next steps.
FJWW     926      10/18/2017      Darin Ranahan     0.1   Review decertification order                                                               K. Trial
FJWW     927      10/18/2017      Darin Ranahan     0.3   Review T. Jackson draft of pretrial memo reply                                             K. Trial
FJWW     928      10/18/2017      Darin Ranahan     0.6   Emails to co‐counsel re status conference & data                                           K. Trial
FJWW     929      10/18/2017      Darin Ranahan     0.6   Analyze data for class notice                                                              K. Trial
FJWW     930      10/18/2017      Darin Ranahan     0.8   Emails to co‐counsel & administrators re class notice                                      K. Trial
FJWW     931      10/18/2017     Genevieve Casey    1.4   Team meeting. Follow‐up discussion with Todd Jackson and Darin Ranahan and related         K. Trial
                                                          emails.
FJWW     932      10/18/2017      Todd Jackson      6.7   Draft Trial filings, research, calls, trial prep                                           K. Trial
FJWW     933      10/18/2017      Darin Ranahan     1.6   Team call                                                                                  K. Trial
FJWW     934      10/18/2017        Olivia Ruiz     1.5   Script development for senior professional subclass.                                       K. Trial
FJWW     935      10/18/2017     Genevieve Casey    0.7   Review and edit reply draft, discovery on manager witnesses, etc.                          K. Trial
FJWW     936      10/19/2017      Darin Ranahan     0.2   Emails to co‐counsel & administrators re class notice                                      K. Trial
FJWW     937      10/19/2017      Darin Ranahan     0.2   E‐mail to co‐counsel re status conference                                                  K. Trial



                                                                 Page 27 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 29 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours Description                                                                                       Code
FJWW     938      10/19/2017     Genevieve Casey    1.6 Work on pretrial motion and supporting documents. Call with Todd Jackson re: same.          K. Trial

FJWW     939      10/19/2017     Genevieve Casey    0.1   Emails re: amended complaint and mediation brief.                                         K. Trial
FJWW     940      10/19/2017      Darin Ranahan     0.2   Assorted emails to co‐counsel, G. Casey & T. Jackson re trial, amended complaint,         K. Trial
                                                          mediation
FJWW     941      10/19/2017      Todd Jackson      6.5   Draft trial filings                                                                       K. Trial
FJWW     942      10/20/2017     Genevieve Casey    2.7   Review and edit in‐process drafts of reply and supporting documents. Discuss workplan     K. Trial
                                                          for finalizing with Todd Jackson and Darin Ranahan. Emails re: same.

FJWW     943      10/20/2017      Todd Jackson      0.8   Conference call and prep for same                                                         K. Trial
FJWW     944      10/20/2017     Genevieve Casey    0.4   Review and edit draft status conference statement re: class notice, class list. Call D.   K. Trial
                                                          Hutchinson re: same. Related emails.
FJWW     945      10/20/2017      Todd Jackson      8.5   Draft, research, discuss trial filings                                                    K. Trial
FJWW     946      10/20/2017      Darin Ranahan     0.1   Review e‐mail from co‐counsel re Bartl subpoena                                           K. Trial
FJWW     947      10/20/2017      Darin Ranahan     0.1   Emails to co‐counsel re class list                                                        K. Trial
FJWW     948      10/20/2017      Darin Ranahan     0.3   File telephonic status conference statement                                               K. Trial
FJWW     949      10/20/2017      Darin Ranahan     0.2   Review data & emails to co‐counsel re same                                                K. Trial
FJWW     950      10/20/2017      Darin Ranahan     0.8   E‐mail to co‐counsel re revised class notice and hearing                                  K. Trial
FJWW     951      10/20/2017      Darin Ranahan      1    Team call re Monday hearing                                                               K. Trial
FJWW     952      10/20/2017      Darin Ranahan     2.8   Draft telephonic status conference statement                                              K. Trial
FJWW     953      10/20/2017     Genevieve Casey    0.1   Emails re: mediation, trial date.                                                         K. Trial
FJWW     954      10/20/2017     Genevieve Casey    0.2   Review Clerk's message. Related emails.                                                   K. Trial
FJWW     955      10/21/2017      Todd Jackson      3.2   Draft trial filings and calls re: same                                                    K. Trial
FJWW     956      10/21/2017     Genevieve Casey    0.5   Emails and call re: reply and supporting docs, and plan for finalizing.                   K. Trial
FJWW     957      10/22/2017      Todd Jackson      4.8   Draft trial filings and calls re: same                                                    K. Trial
FJWW     958      10/22/2017     Genevieve Casey    2.7   Work on reply and supporting documents. Calls and emails re: same.                        K. Trial
FJWW     959      10/22/2017      Darin Ranahan     0.9   Generate class list                                                                       K. Trial
FJWW     960      10/23/2017      Darin Ranahan     0.2   Draft stipulation re tolling and notice                                                   K. Trial
FJWW     961      10/23/2017      Darin Ranahan     0.4   Intra‐office conference with T. Jackson & G. Casey re trial                               K. Trial
FJWW     962      10/23/2017      Darin Ranahan     0.4   Prepare for status conference, including emails to co‐counsel re data problems            K. Trial

FJWW     963      10/23/2017      Darin Ranahan     0.5   Call with opposing counsel before status conference                                       K. Trial
FJWW     964      10/23/2017      Darin Ranahan     0.8   Prepare amended class notice & emails to co‐counsel & opposing counsel re same            K. Trial

FJWW     965      10/23/2017      Darin Ranahan     1.3   Generate class list                                                                       K. Trial
FJWW     966      10/23/2017     Genevieve Casey    3.8   Prepare for status conference and attend (by phone). Work on pre‐trial memo reply         K. Trial
                                                          and supporting documents. Discuss strategy matters with Todd Jackson and Darin
                                                          Ranahan.
FJWW     967      10/23/2017      Darin Ranahan     2.3   Court call & follow‐up meeting with G. Casey & T. Jackson                                 K. Trial
FJWW     968      10/23/2017      Todd Jackson      8.4   Draft trial filings, calls re: same                                                       K. Trial

                                                                 Page 28 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 30 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours   Description                                                                                     Code
FJWW     969      10/23/2017      Todd Jackson      2.3    Prepare for and attend call with client.                                                 K. Trial
FJWW     970      10/23/2017      Darin Ranahan     0.1    Intra‐office conference with T. Jackson & G. Casey re class notice                       K. Trial
FJWW     971      10/24/2017     Genevieve Casey    3.1    Reply briefing work.                                                                     K. Trial
FJWW     972      10/24/2017      Darin Ranahan     0.1    Review emails re pretrial memorandum filing                                              K. Trial
FJWW     973      10/24/2017      Darin Ranahan     0.4    Draft safety net ballot initiative                                                       K. Trial
FJWW     974      10/24/2017      Darin Ranahan     1.9    E‐mail to opposing counsel re contact information and review data for same               K. Trial
FJWW     975      10/24/2017      Todd Jackson      6.6    Trial filings, trial prep                                                                K. Trial
FJWW     976      10/25/2017      Darin Ranahan     0.2    E‐mails to notice administrator re class notice                                          K. Trial
FJWW     977      10/25/2017      Todd Jackson       1     conference call and prep for same                                                        K. Trial
FJWW     978      10/25/2017      Darin Ranahan     3.9    Generate class list & e‐mails to opposing counsel & co‐counsel re same                   K. Trial
FJWW     979      10/25/2017      Todd Jackson      6.2    Create trial plan                                                                        K. Trial
FJWW     980      10/25/2017      Darin Ranahan     0.1    Assorted team emails                                                                     K. Trial
FJWW     981      10/25/2017     Genevieve Casey    0.4    Emails re: recent filings, missing addresses, edits to stip on tolling, etc.             K. Trial
FJWW     982      10/25/2017      Darin Ranahan     0.6    Prepare and file stipulation re class notice and tolling; edit class notice; e‐mail to   K. Trial
                                                           opposing counsel re same
FJWW     983      10/26/2017      Darin Ranahan     0.1    E‐mail to T. Jackson & G. Casey re draft emails                                          K. Trial
FJWW     984      10/26/2017      Darin Ranahan     0.1    E‐mail to press re case                                                                  K. Trial
FJWW     985      10/26/2017      Todd Jackson       4     Trial preparation: pretrial conference prep, trial prep list drafting, various emails    K. Trial

FJWW     986      10/26/2017     Genevieve Casey    0.4    Emails re: pretrial tasks, mediation, data issues, stipulation.                          K. Trial
FJWW     987      10/26/2017      Darin Ranahan     0.1    Emails to notice administrator re class notice                                           K. Trial
FJWW     988      10/26/2017      Darin Ranahan     0.1    Assorted review e‐mail from co‐counsel                                                   K. Trial
FJWW     989      10/27/2017      Todd Jackson      4.9    Trial preparation                                                                        K. Trial
FJWW     990      10/27/2017      Darin Ranahan     0.3    Set up hotline                                                                           K. Trial
FJWW     991      10/27/2017      Darin Ranahan     0.6    Emails to co‐counsel, opposing counsel, & administrator re class notice                  K. Trial
FJWW     992      10/27/2017      Todd Jackson      0.4    Class Decert                                                                             K. Trial
FJWW     993      10/27/2017      Darin Ranahan     0.1    Intra‐office conference with O. Ruiz re script for voicemail                             K. Trial
FJWW     994      10/27/2017      Darin Ranahan     0.1    Intra‐office conference with T. Jackson re class notice                                  K. Trial
FJWW     995      10/27/2017        Olivia Ruiz     0.4    Recording message for hotmail voice machine.                                             K. Trial
FJWW     996      10/27/2017      Darin Ranahan     0.2    Intra‐office conference with T. Jackson re collective action notice                      K. Trial
FJWW     997      10/27/2017      Todd Jackson      3.9    Class Decert Brief                                                                       K. Trial
FJWW     998      10/27/2017     Genevieve Casey    0.9    Emails re: upcoming hearings, mediation, data issues and class notice, other pretrial    K. Trial
                                                           tasks. Review CSC motions; emails re: same
FJWW     999      10/28/2017      Todd Jackson      4.3    Class Decert: Draft Reply                                                                K. Trial
FJWW     1000     10/29/2017      Todd Jackson      4.8    Class Decert: Draft Reply                                                                K. Trial
FJWW     1001     10/30/2017     Genevieve Casey    2.1    Review/plan for opposition to CSC motions to stay and decertify classes. Emails re:      K. Trial
                                                           replies and workflow and re: settlement and pre‐trial hearing. Emails re:
                                                           representativeness research. Begin research/outline for opposition.

FJWW     1002     10/30/2017      Darin Ranahan     0.1    Review e‐mails from co‐counsel re assorted issues                                        K. Trial

                                                                  Page 29 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 31 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date           Timekeeper        Hours Description                                                                                   Code
FJWW     1003     10/30/2017       Todd Jackson        3.2 Trial prep                                                                              K. Trial
FJWW     1004     10/31/2017     Allyssa Villanueva    3.2 review motion to decertify class; meet with G. Casey & T. Jackson for assignment        K. Trial

FJWW     1005     10/31/2017       Olivia Ruiz         0.4   Conversation with G. Casey re edits for script for possible individual claims.        K. Trial
FJWW     1006     10/31/2017     Genevieve Casey       0.3   Various emails re: upcoming hearings, mediation, data, document production, etc.      K. Trial

FJWW     1007     10/31/2017      Darin Ranahan        0.1 Review supplemental production & e‐mail to T. Jackson re same                           K. Trial
FJWW     1008     10/31/2017      Darin Ranahan        0.2 Review assorted e‐mails from co‐counsel                                                 K. Trial
FJWW     1009     10/31/2017     Genevieve Casey       0.6 Research for opposition. Emails re: same.                                               K. Trial
FJWW     1010     10/31/2017     Genevieve Casey       1.8 Work on decert. opposition.                                                             K. Trial
FJWW     1011     10/31/2017      Todd Jackson        11.1 Draft Opposition, review underlying documents                                           K. Trial
FJWW     1012      11/1/2017      Darin Ranahan        0.1 Intra‐office conference with T. Jackson re class notice                                 K. Trial
FJWW     1013      11/1/2017      Todd Jackson        12.5 Draft Opposition to Decert, review other filings                                        K. Trial
FJWW     1014      11/1/2017     Genevieve Casey       7.2 Work on opposition to motion to decert and data (failure to identify correct opt‐in     K. Trial
                                                           group in 2015) issues.
FJWW     1015     11/1/2017       Darin Ranahan         2 Analyze class list for missing individuals                                               K. Trial
FJWW     1016     11/1/2017       Darin Ranahan        0.3 Intra‐office conference with T. Jackson & G. Casey re collective action notice          K. Trial
FJWW     1017     11/1/2017       Darin Ranahan        0.4 E‐mail to T. Jackson re people missing from class list                                  K. Trial
FJWW     1018     11/1/2017      Allyssa Villanueva     5 continue research for opp to mot to decertify                                            K. Trial
FJWW     1019     11/2/2017       Darin Ranahan        0.1 Review assorted emails from co‐counsel; Intra‐office conference with T. Jackson & G.    K. Trial
                                                           Casey re data
FJWW     1020     11/2/2017      Genevieve Casey        1 Meeting re: briefing and additional collective members.                                  K. Trial
FJWW     1021     11/2/2017       Darin Ranahan        0.3 Draft email re missing class members                                                    K. Trial
FJWW     1022     11/2/2017          Olivia Ruiz       0.3 Developing CSC script for level 3s'.                                                    K. Trial
FJWW     1023     11/2/2017       Darin Ranahan        0.8 Analyze missing class members                                                           K. Trial
FJWW     1024     11/2/2017       Darin Ranahan        1.2 Team call                                                                               K. Trial
FJWW     1025     11/2/2017        Todd Jackson       10.3 Draft Opposition to Decert, edit                                                        K. Trial
FJWW     1026     11/2/2017      Allyssa Villanueva    1.8 checkin with G. Casey; legal research for opp to motion to decertify; team call         K. Trial
FJWW     1027     11/2/2017      Genevieve Casey       6.2 Finalize brief for cite‐checking and finling. Review and edit opposition to motion to   K. Trial
                                                           stay. Edit correspondence to opposing counsel re: missing contact information for
                                                           hundreds of potential FLSA collective members.
FJWW     1028     11/2/2017      Genevieve Casey       0.3 Emails re: opposition brief (trial plan decert).                                        K. Trial
FJWW     1029     11/3/2017       Darin Ranahan        0.4 E‐mail to opposing counsel re missing class members                                     K. Trial
FJWW     1030     11/3/2017        Todd Jackson        6.9 Draft Opposition to Decert, review other filings, review trial filings to prep          K. Trial
FJWW     1031     11/3/2017       Darin Ranahan        1.1 Analyze data of missing class members                                                   K. Trial
FJWW     1032     11/4/2017       Darin Ranahan        3.3 Analyze class list, recalculate damages, emails to team re same                         K. Trial
FJWW     1033     11/5/2017       Darin Ranahan        0.3 Analyze class list, emails to co‐counsel re same                                        K. Trial
FJWW     1034     11/6/2017      Allyssa Villanueva    0.7 review final decert motion                                                              K. Trial
FJWW     1035     11/6/2017       Darin Ranahan        0.1 Review e‐mail from co‐counsel re pretrial disclosures                                   K. Trial
FJWW     1036     11/6/2017          Olivia Ruiz       0.5 Developing script for Level‐3 professional system administrators.                       K. Trial

                                                                   Page 30 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 32 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #     Date           Timekeeper      Hours Description                                                                                    Code
FJWW     1037     11/6/2017       Darin Ranahan      0.1 Intra‐office conference with G. Casey re data issues                                    K. Trial
FJWW     1038     11/6/2017      Genevieve Casey     0.5 Preparation for Thursday hearing on decertification and stay. Emails re: FLSA notice    K. Trial
                                                         problems.
FJWW     1039     11/6/2017       Darin Ranahan      0.9 Review e‐mail from opposing counsel re missing class members; emails to co‐counsel      K. Trial
                                                         re same
FJWW     1040     11/6/2017       Todd Jackson       1.4 Data issues: class list and damages                                                     K. Trial
FJWW     1041     11/6/2017       Todd Jackson       6.9 Prep for hearing, review MIL's, calls re: same                                          K. Trial
FJWW     1042     11/7/2017      Genevieve Casey     1.1 Review CSC's replies iso motion to stay and motion to decertify classes. Assist with    K. Trial
                                                         preparation for hearing.
FJWW     1043     11/7/2017       Todd Jackson       8.2 Prepare for hearing                                                                     K. Trial
FJWW     1044     11/7/2017       Darin Ranahan      0.2 Intra‐office conference with G. Casey & T. Jackson re trial                             K. Trial
FJWW     1045     11/7/2017       Darin Ranahan      0.8 E‐mail to opposing counsel re missing class members                                     K. Trial
FJWW     1046     11/8/2017       Todd Jackson       5.8 Prep for hearing                                                                        K. Trial
FJWW     1047     11/8/2017      Genevieve Casey     0.9 Team call re: hearing and settlement, and various other pretrial issues. Follow‐up      K. Trial
                                                         emails re: missing data,
                                                         pretrial conference date, etc.
FJWW     1048     11/8/2017       Darin Ranahan      0.1 Voicemail to T. Jackson re hearing & data                                               K. Trial
FJWW     1049     11/8/2017       Darin Ranahan      0.1 Telephone call from T. Jackson re data production                                       K. Trial
FJWW     1050     11/8/2017       Darin Ranahan      0.1 E‐mail to co‐counsel re missing class members                                           K. Trial
FJWW     1051     11/8/2017       Darin Ranahan      0.8 Team call                                                                               K. Trial
FJWW     1052     11/8/2017       Darin Ranahan      0.4 Emails to co‐counsel re data issues                                                     K. Trial
FJWW     1053     11/8/2017       Todd Jackson      10.7 Travel to NH for hearing                                                                K. Trial
FJWW     1054     11/9/2017      Genevieve Casey     1.8 Support during hearing. Discuss with Todd Jackson and Darin Ranahan afterward.          K. Trial
                                                         Emails re: recap and next steps.
FJWW     1055      11/9/2017     Genevieve Casey     0.1 Emails re: pretrial conference and trial planning tasks.                                K. Trial
FJWW     1056      11/9/2017      Todd Jackson       5.8 Prep for and attend hearing.                                                            K. Trial
FJWW     1057      11/9/2017      Darin Ranahan      0.1 Intra‐office conference with G. Casey re hearing                                        K. Trial
FJWW     1058      11/9/2017      Darin Ranahan      0.1 Review e‐mail from team re hearing                                                      K. Trial
FJWW     1059      11/9/2017      Darin Ranahan      0.1 E‐mail to J Goldman re data issues                                                      K. Trial
FJWW     1060      11/9/2017      Todd Jackson       1.1 Trial planning                                                                          K. Trial
FJWW     1061      11/9/2017      Todd Jackson      11.3 Travel home                                                                             K. Trial
FJWW     1062     11/10/2017     Genevieve Casey     0.3 Emails re: trial planning, motions in limine, etc.                                      K. Trial
FJWW     1063     11/10/2017      Todd Jackson       0.8 Trial Prep: Conference Calls                                                            K. Trial
FJWW     1064     11/10/2017     Genevieve Casey     1.2 Team call re: trial, settlement. Follow‐up call with Todd Jackson. Emails re: same.     K. Trial

FJWW     1065     11/10/2017      Todd Jackson      2.8   Trial Preparation: Prepare for Hearing on MILs and JIs, Debrief from Earlier Hearing   K. Trial

FJWW     1066     11/11/2017      Darin Ranahan     0.1   E‐mail to opposing counsel re data discussion                                          K. Trial
FJWW     1067     11/11/2017      Todd Jackson      1.4   Trial Prep: Review Filings and Case Law                                                K. Trial



                                                                 Page 31 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 33 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date           Timekeeper        Hours Description                                                                                          Code
FJWW     1068     11/13/2017       Todd Jackson        9.2 Draft Trial Documents: Directs/Crosses                                                         K. Trial
                                                            Prepare for MIL hearing
                                                            Review Transcripts
FJWW     1069     11/13/2017     Genevieve Casey       0.2 Prepare for hearing.                                                                           K. Trial
FJWW     1070     11/13/2017     Genevieve Casey       1.5 Prep for call with opposing counsel. Meet and confer.                                          K. Trial
FJWW     1071     11/13/2017     Genevieve Casey       0.5 Team call re: pretrial hearing, etc.                                                           K. Trial
FJWW     1072     11/13/2017      Darin Ranahan        0.1 Emails to co‐counsel & opposing counsel re data                                                K. Trial
FJWW     1073     11/14/2017      Todd Jackson         1.3 Trial Prep: Outline Tasks and Assignments                                                      K. Trial
FJWW     1074     11/14/2017     Genevieve Casey       4.6 Prep for pretrial conference. Pretrial conference. Emails and follow‐up meetings re:           K. Trial
                                                            same.
FJWW     1075     11/14/2017      Darin Ranahan        1.9 Analyze data produced by CSC                                                                   K. Trial
FJWW     1076     11/14/2017      Darin Ranahan        0.3 Intra‐office conference with T. Jackson & G. Casey re pretrial conference & mediation          K. Trial

FJWW     1077     11/14/2017      Todd Jackson         6.3   Prepare for, attend, debrief from PreTrial Conference                                        K. Trial
FJWW     1078     11/14/2017      Darin Ranahan        1.3   Pretrial conference (partial attendance)                                                     K. Trial
FJWW     1079     11/15/2017      Todd Jackson         1.9   Conference call re: Trial and prep for same, pre‐calls re: same                              K. Trial
FJWW     1080     11/15/2017      Darin Ranahan        0.1   Emails re call with J Swartz re mediation                                                    H. Settlement
FJWW     1081     11/15/2017     Genevieve Casey       2.8   Work on trial task list, research, related pretrial tasks.                                   K. Trial
FJWW     1082     11/15/2017      Todd Jackson         1.9   Draft Direct                                                                                 K. Trial
FJWW     1083     11/15/2017      Darin Ranahan        0.3   Intra‐office conference with T. Jackson & G. Casey re mediation                              H. Settlement
FJWW     1084     11/15/2017      Todd Jackson         2.6   Trial Plan                                                                                   K. Trial
FJWW     1085     11/15/2017      Darin Ranahan        2.8   Analyze data produced by CSC; emails to co‐counsel & opposing counsel re same                K. Trial

FJWW     1086     11/15/2017      Darin Ranahan        0.1   Review filings and emails re trial                                                           K. Trial
FJWW     1087     11/16/2017      Todd Jackson         9.2   Draft directs and cross, review briefing and declarations, documents                         K. Trial
FJWW     1088     11/16/2017     Genevieve Casey       0.5   Discuss witness strategy, emails re: same.                                                   K. Trial
FJWW     1089     11/16/2017      Darin Ranahan        0.1   E‐mail to co‐counsel re mediation                                                            H. Settlement
FJWW     1090     11/16/2017      Darin Ranahan        4.6   Analyze data produced by CSC                                                                 K. Trial
FJWW     1091     11/16/2017      Darin Ranahan        0.3   Emails to co‐counsel re data, mediation, & trial                                             H. Settlement
FJWW     1092     11/16/2017      Darin Ranahan        0.6   Call re mediation                                                                            H. Settlement
FJWW     1093     11/17/2017      Todd Jackson         8.6   Prepare for trial: filings, prepare for war room, review trial filings, outline trial plan   K. Trial

FJWW     1094     11/17/2017      Darin Ranahan        0.1   Intra‐office conference with T. Jackson re mediation                                         H. Settlement
FJWW     1095     11/17/2017      Darin Ranahan        0.1   Review e‐mail from co‐counsel re mediation                                                   H. Settlement
FJWW     1096     11/17/2017      Darin Ranahan        0.4   Meeting re witness strategy at trial                                                         K. Trial
FJWW     1097     11/17/2017      Darin Ranahan        2.8   Analyze damages data produced by CSC                                                         K. Trial
FJWW     1098     11/17/2017     Allyssa Villanueva    0.3   strategy meeting with attorneys                                                              K. Trial
FJWW     1099     11/18/2017       Todd Jackson        4.8   Trial prep: depo transcripts                                                                 K. Trial
FJWW     1100     11/19/2017     Genevieve Casey       1.5   Witness work and witness team call.                                                          K. Trial
FJWW     1101     11/20/2017     Genevieve Casey       1.3   Call with C. Koch. Related witness work.                                                     K. Trial

                                                                    Page 32 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 34 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper         Hours Description                                                                                         Code
FJWW     1102     11/20/2017      Darin Ranahan        0.1 Review e‐mail from co‐counsel re trial                                                        K. Trial
FJWW     1103     11/20/2017      Todd Jackson         9.2 Review jury feedback, review filings, outline witness plans, witness motion, settlement       K. Trial
                                                            calculations
FJWW     1104     11/20/2017      Darin Ranahan         3 Analyze data produced by CSC                                                                   K. Trial
FJWW     1105     11/20/2017      Darin Ranahan        0.1 E‐mail to G. Casey re witness                                                                 K. Trial
FJWW     1106     11/21/2017      Darin Ranahan        0.4 E‐mail to J Goldman re data issues                                                            K. Trial
FJWW     1107     11/21/2017     Genevieve Casey       0.5 Emails re: witness selection, trial planning, pre‐trial tasks, opposition to CSC motion re:   K. Trial
                                                            witnesses, 23(f) petition, etc.
FJWW     1108     11/21/2017      Todd Jackson         9.2 Review jury feedback, review filings, outline witness plans; subpeona issues                  K. Trial
FJWW     1109     11/21/2017      Darin Ranahan        0.1 Intra‐office conference with G. Casey re damages                                              K. Trial
FJWW     1110     11/22/2017      Todd Jackson         8.6 Jury selection review, cross examination practice, direct practice, witness selecdtion        K. Trial

FJWW     1111     11/22/2017      Darin Ranahan        0.1   E‐mail to G. Casey re class list                                                            K. Trial
FJWW     1112     11/22/2017     Genevieve Casey       2.8   Witness work.                                                                               K. Trial
FJWW     1113     11/22/2017     Genevieve Casey       1.5   Witness calls; emails re: pretrial tasks; work on pretrial filings regarding witnesses.     K. Trial

FJWW     1114     11/24/2017      Todd Jackson         6.3 Trial prep                                                                                    K. Trial
FJWW     1115     11/27/2017      Darin Ranahan        2.3 E‐mails to opposing counsel & co‐counsel re class membership; review data to                  K. Trial
                                                           determine same
FJWW     1116     11/27/2017     Allyssa Villanueva    1.2 checkin with G. Casey; pull cases for briefs on witness order                                 K. Trial
FJWW     1117     11/27/2017     Genevieve Casey       4.7 Various trial tasks.                                                                          K. Trial
FJWW     1118     11/27/2017       Todd Jackson       11.2 Build trial schedule, built outline of witness proof, exhibit selection, review documents     K. Trial

FJWW     1119     11/28/2017     Genevieve Casey       3.9   Hearing, trial prep and witness tasks.                                                      K. Trial
FJWW     1120     11/28/2017      Darin Ranahan        0.1   Review e‐mails from co‐counsel re trial                                                     K. Trial
FJWW     1121     11/28/2017      Todd Jackson         9.1   Trial prep: document review, outline review, witness prep                                   K. Trial
FJWW     1122     11/29/2017      Darin Ranahan        0.2   E‐mail to team re J Farough & look up data re same                                          K. Trial
FJWW     1123     11/29/2017      Todd Jackson        10.1   Trial prep: document review, outline review, witness prep; hearing; attend Bartl            K. Trial

FJWW     1124     11/30/2017      Todd Jackson         8.5   Witness issues, opening prep                                                                K. Trial
FJWW     1125     11/30/2017     Genevieve Casey       2.5   Team call, emails, and witness prep.                                                        K. Trial
FJWW     1126     11/30/2017     Genevieve Casey       1.5   Marsh: review prior notes; call with witness to prep for trial testimony.                   K. Trial
FJWW     1127     11/30/2017      Darin Ranahan        0.1   Assorted emails re trial                                                                    K. Trial
FJWW     1128      12/1/2017        Olivia Ruiz         1    Copying deposition designations into new format.                                            K. Trial
FJWW     1129      12/1/2017      Todd Jackson         8.5   Trial prep: opening, evidence marshall                                                      K. Trial
FJWW     1130      12/1/2017     Genevieve Casey       6.8   Various trial preparation tasks including deposition designations, planning for travel      K. Trial
                                                             and witness preparation, planning for
                                                             jury selection, witness order, etc.
FJWW     1131     12/1/2017       Darin Ranahan        0.1   Intra‐office conference with T. Jackson & G. Casey re trial                                 K. Trial
FJWW     1132     12/1/2017       Darin Ranahan        0.2   Emails re trial                                                                             K. Trial

                                                                    Page 33 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 35 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #     Date            Timekeeper        Hours   Description                                                                                         Code
FJWW     1133     12/1/2017      Allyssa Villanueva      1    trial practice with G. Casey, T. Jackson, and O. Ruiz                                        K. Trial
FJWW     1134     12/1/2017          Olivia Ruiz        0.8   Listening to testimony to test affect.                                                       K. Trial
FJWW     1135     12/2/2017        Todd Jackson        10.2   Trial prep: opening, evidence marshall                                                       K. Trial
FJWW     1136     12/2/2017      Genevieve Casey        0.8   Emails re: deposition designations and objections. Prepare paper documents and               K. Trial
                                                              electronic files for travel to New Haven.
FJWW     1137     12/3/2017       Todd Jackson         4.5    Trial prep                                                                                   K. Trial
FJWW     1138     12/3/2017       Todd Jackson        12.3    Fly to NH, Train to NH                                                                       K. Trial
FJWW     1139     12/3/2017      Genevieve Casey       0.9    Emails/calls re: pretrial preparation and logistics.                                         K. Trial
FJWW     1140     12/3/2017      Genevieve Casey       10     Travel to New Haven for trial.                                                               K. Trial
FJWW     1141     12/4/2017       Todd Jackson        16.8    Trial prep                                                                                   K. Trial
FJWW     1142     12/4/2017      Genevieve Casey      10.3    Trial preparation work, including setup, preparation for jury selection and preparation      K. Trial
                                                              for first witnesses.
FJWW     1143     12/4/2017       Darin Ranahan        0.1    Assorted emails re trial                                                                     K. Trial
FJWW     1144     12/5/2017       Darin Ranahan        0.2    Analyze class membership data                                                                K. Trial
FJWW     1145     12/5/2017       Darin Ranahan        0.6    Look up Kurrelmeyer & Thatch eligibility                                                     K. Trial
FJWW     1146     12/5/2017      Genevieve Casey      10.2    Jury selection and witness preparation.                                                      K. Trial
FJWW     1147     12/5/2017       Darin Ranahan        0.2    E‐mail to team re PACER account & re trial                                                   K. Trial
FJWW     1148     12/5/2017       Todd Jackson        18.4    Jury selection prep, opening prep, witness prep                                              K. Trial
FJWW     1149     12/6/2017       Darin Ranahan        0.1    Review e‐mail from co‐counsel re trial                                                       K. Trial
FJWW     1150     12/6/2017       Darin Ranahan        0.2    E‐mail to opposing counsel re class membership & review data for same                        K. Trial
FJWW     1151     12/6/2017      Genevieve Casey      12.1    Preparation for first day of trial.                                                          K. Trial
FJWW     1152     12/6/2017       Todd Jackson        19.1    Prep for trial: witnesses, witness outlines, prep witnesses                                  K. Trial
FJWW     1153     12/7/2017      Genevieve Casey      12.5    Trial. Prepare Josephson outline. Attend and assist at trial. Prepare witnesses for Friday   K. Trial
                                                              testimony.
FJWW     1154      12/7/2017      Darin Ranahan        0.1    E‐mail to J. Sagafi re scanners for trial                                                    K. Trial
FJWW     1155      12/7/2017      Todd Jackson        18.5    Attend and prepare for trial                                                                 K. Trial
FJWW     1156      12/8/2017     Genevieve Casey       8.4    Day 2 of trial; miscellaneous trial tasks and preparation for next trial day.                K. Trial
FJWW     1157      12/8/2017      Todd Jackson        17.2    Attend and prepare for trial                                                                 K. Trial
FJWW     1158      12/9/2017      Darin Ranahan        1.9    Review class membership; draft email to opposing counsel re same                             K. Trial
FJWW     1159      12/9/2017      Todd Jackson        17.6    Prepare for trial                                                                            K. Trial
FJWW     1160      12/9/2017     Genevieve Casey       6.2    Witness preparation and other trial tasks.                                                   K. Trial
FJWW     1161     12/10/2017      Darin Ranahan        0.4    Review class membership; draft email to opposing counsel re same                             K. Trial
FJWW     1162     12/10/2017     Genevieve Casey       6.9    Witness preparation and various other trial tasks.                                           K. Trial
FJWW     1163     12/10/2017      Todd Jackson        18.6    Prepare for trial                                                                            K. Trial
FJWW     1164     12/11/2017     Genevieve Casey      10.7    Day 3 of trial; preparation for day 4 of trial.                                              K. Trial
FJWW     1165     12/11/2017      Darin Ranahan        0.3    Review class membership; email to team re same                                               K. Trial
FJWW     1166     12/11/2017      Todd Jackson        19.3    Attend and prepare for trial                                                                 K. Trial
FJWW     1167     12/11/2017      Darin Ranahan        0.1    Emails from team re trial                                                                    K. Trial
FJWW     1168     12/12/2017     Genevieve Casey       8.2    Day 4 of trial.                                                                              K. Trial
FJWW     1169     12/12/2017      Darin Ranahan        0.8    Analyze class membership for trial                                                           K. Trial

                                                                     Page 34 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 36 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours   Description                                                                                     Code
FJWW     1170     12/12/2017      Todd Jackson      17.4   Attend and prepare for trial                                                             K. Trial
FJWW     1171     12/12/2017      Darin Ranahan      0.1   Email to Megumi Ozawa re paying class notice administrator                               K. Trial
FJWW     1172     12/12/2017      Darin Ranahan      0.2   Emails to Jahan Sagafi, Genevieve Casey, & Todd Jackson re helping with trial            K. Trial
FJWW     1173     12/12/2017      Darin Ranahan      0.2   Review emails re trial                                                                   K. Trial
FJWW     1174     12/13/2017      Todd Jackson      19.2   Trial prep and attendance                                                                K. Trial
FJWW     1175     12/13/2017      Darin Ranahan      0.1   Emails from co‐counsel re trial                                                          K. Trial
FJWW     1176     12/14/2017     Genevieve Casey    10.3   Trial day 6. Preparation for final day of trial/charge conference.                       K. Trial
FJWW     1177     12/14/2017      Darin Ranahan      0.1   Email to Megumi Ozawa re class notice invoice                                            K. Trial
FJWW     1178     12/14/2017      Todd Jackson      12.9   Attend and prepare for trial                                                             K. Trial
FJWW     1179     12/15/2017     Genevieve Casey     6.8   Prepare for charge conference. Final day of trial. Set schedule for final briefing and   K. Trial
                                                           charge conference.
FJWW     1180     12/15/2017      Darin Ranahan     0.1    Supervise payment of class notice invoice                                                K. Trial
FJWW     1181     12/15/2017      Todd Jackson     12.1    Prepare for and attend trial                                                             K. Trial
FJWW     1182     12/15/2017      Darin Ranahan     0.9    Analyze data for trial                                                                   K. Trial
FJWW     1183     12/16/2017     Genevieve Casey    5.9    Prepare for hearing on Rule 50 motion and charge conference.                             K. Trial
FJWW     1184     12/16/2017      Todd Jackson     14.3    Prepare for charging conference and closing                                              K. Trial
FJWW     1185     12/16/2017      Darin Ranahan     1.7    Analyze class membership for trial; emails from team re trial                            K. Trial
FJWW     1186     12/17/2017      Todd Jackson     14.8    Prepare for charging conference and closing.                                             K. Trial
FJWW     1187     12/17/2017     Genevieve Casey   10.5    Trial. Work on jury instructions, verdict form, preparation for hearing re: jury         K. Trial
                                                           instructions; work on closing argument.
FJWW     1188     12/17/2017      Darin Ranahan     0.2    Emails from team re trial                                                                K. Trial
FJWW     1189     12/17/2017      Darin Ranahan      3     Analyze class membership for use at trial; emails to team re same                        K. Trial
FJWW     1190     12/18/2017      Darin Ranahan     0.2    Assorted emails re trial                                                                 K. Trial
FJWW     1191     12/18/2017     Genevieve Casey    17     Trial. Prepare for hearing on jury instructions and Rule 50 motion. Hearing. Work on     K. Trial
                                                           redrafting instructions and preparing
                                                           closing argument.
FJWW     1192     12/18/2017      Darin Ranahan     1.5    Emails to co‐counsel re data requests for trial; analyze data for same                   K. Trial
FJWW     1193     12/18/2017      Todd Jackson     16.7    Attend and prepare for trial close.                                                      K. Trial
FJWW     1194     12/19/2017     Genevieve Casey    8.2    Trial. Final conference re: jury instructions; closing arguments; related meetings and   K. Trial
                                                           tasks.
FJWW     1195     12/19/2017      Todd Jackson     16.9    Prep close and last day of trial and debrief                                             K. Trial
FJWW     1196     12/19/2017     Genevieve Casey    4.5    Work on closing argument.                                                                K. Trial
FJWW     1197     12/20/2017      Darin Ranahan     0.3    Emails re trial                                                                          K. Trial
FJWW     1198     12/20/2017      Todd Jackson     17.6    Trial prep and trial close                                                               K. Trial
FJWW     1199     12/20/2017     Genevieve Casey    9.5    Trial. Pepare for fluctuating workweek argument, attend readback of testimony, await     K. Trial
                                                           verdict.
                                                           Verdict and post‐verdict tasks.
FJWW     1200     12/21/2017      Todd Jackson     11.5    Travel home                                                                              I. Travel
FJWW     1201     12/21/2017     Genevieve Casey    10     Travel to California post‐trial.                                                         I. Travel
FJWW     1202     12/21/2017     Genevieve Casey    1.2    Cleanup of trial workroom and related final tasks.                                       K. Trial

                                                                  Page 35 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 37 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours   Description                                                                                   Code
FJWW     1203     12/21/2017      Todd Jackson      3.3    Various trial close outs.                                                              K. Trial
FJWW     1204     12/22/2017      Todd Jackson      2.5    Trial debrief                                                                          K. Trial
FJWW     1205     12/27/2017      Darin Ranahan     0.3    Email to J Goldman re class data issues; cross‐check data for same                     J. Damages
FJWW     1206     12/27/2017      Todd Jackson      3.8    Damages                                                                                J. Damages
FJWW     1207     12/27/2017      Darin Ranahan     0.1    Intra‐office conference with Todd Jackson re damages                                   J. Damages
FJWW     1208     12/28/2017      Darin Ranahan     0.1    Email to Genevieve Casey & Todd Jackson re damages                                     J. Damages
FJWW     1209     12/28/2017      Todd Jackson      2.1    Next step planning for damages                                                         J. Damages
FJWW     1210      1/2/2018       Darin Ranahan     0.1    Email to co‐counsel re team call                                                       J. Damages
FJWW     1211      1/2/2018       Todd Jackson      5.2    Damages and planning work.                                                             J. Damages
FJWW     1212      1/2/2018      Genevieve Casey    3.2    Intra‐office conferences with Todd Jackson & D. Ranahan re trial, next steps on        J. Damages
                                                           damages.
FJWW     1213      1/2/2018       Darin Ranahan     3.2    Intra‐office conferences with Todd Jackson & Genevieve Casey re trial, next steps on   J. Damages
                                                           damages.
FJWW     1214      1/3/2018       Todd Jackson      1.4    Conference call on damages phase and discuss same                                      J. Damages
FJWW     1215      1/3/2018       Darin Ranahan     1.4    Team call re damages                                                                   J. Damages
FJWW     1216      1/3/2018       Darin Ranahan     0.1    Email from co‐counsel re team call                                                     J. Damages
FJWW     1217      1/3/2018       Darin Ranahan     0.2    Email to opposing counsel re damages                                                   J. Damages
FJWW     1218      1/3/2018       Todd Jackson      2.1    Damages briefing                                                                       J. Damages
FJWW     1219      1/3/2018      Genevieve Casey    1.4    Team call re: strategy and assignments for post‐trial damages work, assessment of      J. Damages
                                                           related cases, etc.
FJWW     1220      1/4/2018      Genevieve Casey    1.1    Emails re: damages briefing proposal, class membership questions, etc. Review trial    J. Damages
                                                           notes and transcript re:
                                                           scope of briefing and schedule.
FJWW     1221      1/4/2018       Darin Ranahan     0.1    Email to S Tevah & J Goldman re class member inquiry                                   A. Investigation
FJWW     1222      1/4/2018       Todd Jackson      3.7    Post Trial debrief and document review                                                 D. Doc. Revw.
FJWW     1223      1/4/2018       Darin Ranahan     0.1    Draft email to opposing counsel re damages data                                        J. Damages
FJWW     1224      1/4/2018       Darin Ranahan     0.1    Email to expert re damages analysis                                                    J. Damages
FJWW     1225      1/5/2018       Darin Ranahan     0.7    Draft email to opposing counsel re data                                                J. Damages
FJWW     1226      1/5/2018       Darin Ranahan     0.1    Intra‐office conference with Todd Jackson & Genevieve Casey re damages.                J. Damages
FJWW     1227      1/5/2018      Genevieve Casey    0.3    Emails re: damages issues and briefing.                                                J. Damages
FJWW     1228      1/5/2018       Todd Jackson      1.8    Damages planning                                                                       J. Damages
FJWW     1229      1/7/2018       Darin Ranahan      2     Analyze damages & emails to team re same                                               J. Damages
FJWW     1230      1/8/2018       Darin Ranahan     0.6    Telephone call to D Breshears re damages                                               J. Damages
FJWW     1231      1/8/2018       Darin Ranahan     0.2    Draft emails to co‐counsel re damages & deadlines                                      J. Damages
FJWW     1232      1/8/2018       Todd Jackson      1.8    Damages research                                                                       J. Damages
FJWW     1233      1/8/2018      Genevieve Casey    0.4    Review and comment on draft correspondence to opposing counsel regarding missing       J. Damages
                                                           data and damages.
                                                           Emails re: strategy and meeting.
FJWW     1234      1/8/2018      Genevieve Casey    0.4    Brief review of complete transcripts circulated by J. Sagafi for briefing purposes.    E. Motions



                                                                 Page 36 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 38 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours   Description                                                                                   Code
FJWW     1235     1/8/2018       Darin Ranahan     2.1    Draft email to opposing counsel re data issues                                          J. Damages
FJWW     1236     1/9/2018       Darin Ranahan     0.2    Emails to co‐counsel & expert re damages                                                J. Damages
FJWW     1237     1/9/2018       Darin Ranahan     1.2    Draft letter to opposing counsel re data issues                                         J. Damages
FJWW     1238     1/9/2018       Todd Jackson      2.7    Damages phase: review documents from trial                                              J. Damages
FJWW     1239     1/9/2018      Genevieve Casey    0.1    Emails re: damages calculations and correspondence with opposing counsel re: same.      J. Damages

FJWW     1240     1/10/2018     Genevieve Casey    0.7    Review S. Tevah memo re: Rule 50; related research. Emails re: same.                    E. Motions
FJWW     1241     1/10/2018      Darin Ranahan     0.2    Review Rule 50 memo                                                                     E. Motions
FJWW     1242     1/10/2018     Genevieve Casey    1.6    Team call re: settlement, damages issues, and research for damages briefing.            J. Damages
FJWW     1243     1/10/2018     Genevieve Casey    0.2    Emails re: damages analysis and data problems.                                          J. Damages
FJWW     1244     1/10/2018      Darin Ranahan     1.6    Team call re: damages.                                                                  J. Damages
FJWW     1245     1/10/2018      Darin Ranahan     0.6    Emails to expert & co‐counsel re damages                                                J. Damages
FJWW     1246     1/10/2018      Todd Jackson      2.1    Team damages call                                                                       J. Damages
FJWW     1247     1/11/2018      Darin Ranahan     3.1    Assess damages data; emails to expert & opposing counsel re same; email to co‐          J. Damages
                                                          counsel re opt‐in list;
                                                          share documents with expert for determining damages
FJWW     1248     1/11/2018      Darin Ranahan     0.2    Intra‐office conference with Genevieve Casey re equitable tolling; email to team re     E. Motions
                                                          same
FJWW     1249     1/11/2018      Todd Jackson      1.3    Research on PAGA and other                                                              E. Motions
FJWW     1250     1/11/2018     Genevieve Casey    0.2    Discuss equitable tolling question with D. Ranahan.                                     E. Motions
FJWW     1251     1/12/2018      Darin Ranahan     0.2    Email to Mike Scimone re damages                                                        J. Damages
FJWW     1252     1/12/2018      Darin Ranahan     0.3    Telephone call to Todd Jackson re damages                                               J. Damages
FJWW     1253     1/12/2018      Darin Ranahan     0.4    Update damages calculation                                                              J. Damages
FJWW     1254     1/12/2018     Genevieve Casey    1.4    Meeting with Darin Ranahan, Mike Scimone, and Dave Breshears re: data issues.           J. Damages

FJWW     1255     1/12/2018      Todd Jackson      2.8    Data review: discuss approaches to same                                                 J. Damages
FJWW     1256     1/12/2018      Darin Ranahan     0.2    Schedule call with expert; prepare for same                                             J. Damages
FJWW     1257     1/12/2018      Darin Ranahan     1.4    Telephone call to D Breshears re damages; follow‐up telephone call to Mike Scimone re   J. Damages
                                                          same
FJWW     1258     1/12/2018     Genevieve Casey    0.3    Emails re: data issues and briefing proposal.                                           E. Motions
FJWW     1259     1/12/2018      Darin Ranahan     0.1    Review revised Rule 50 memo                                                             E. Motions
FJWW     1260     1/12/2018      Darin Ranahan     0.1    Review email to court re status conference                                              G. Court
FJWW     1261     1/13/2018      Darin Ranahan     2.1    Analyze damages & email to team re same                                                 J. Damages
FJWW     1262     1/14/2018      Darin Ranahan     1.4    Analyze damages                                                                         J. Damages
FJWW     1263     1/14/2018      Darin Ranahan     4.4    Analyze damages and draft letter to opposing counsel re assorted issues in underlying   J. Damages
                                                          data; circulate same to
                                                          co‐counsel for feedback
FJWW     1264     1/16/2018     Genevieve Casey    0.4    Meeting re: argument on damages. Review draft of damages‐related correspondence         J. Damages
                                                          to opposing counsel;
                                                          emails re: same.

                                                                 Page 37 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 39 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                Code
FJWW     1265     1/16/2018      Darin Ranahan     0.1    Review email re status conference scheduling                                        G. Court
FJWW     1266     1/16/2018      Darin Ranahan     0.3    Intra‐office conference with Todd Jackson & Genevieve Casey re damages              J. Damages
FJWW     1267     1/16/2018      Todd Jackson       1     Damages phase planning                                                              J. Damages
FJWW     1268     1/16/2018      Darin Ranahan     0.4    Draft letter to opposing counsel re damages                                         E. Motions
FJWW     1269     1/16/2018      Darin Ranahan     0.1    Email to Jahan Sagafi & D Breshears re expert analysis                              J. Damages
FJWW     1270     1/16/2018      Darin Ranahan     0.5    Update damages calculations                                                         J. Damages
FJWW     1271     1/16/2018      Darin Ranahan     0.1    Email to Mike Scimone re damages issue for brief                                    J. Damages
FJWW     1272     1/16/2018      Darin Ranahan     0.3    Email to expert re class definition and job titles                                  J. Damages
FJWW     1273     1/17/2018      Darin Ranahan     0.2    Email from opposing counsel re new data; email to expert re same                    J. Damages
FJWW     1274     1/17/2018      Todd Jackson      1.5    Damages prep and briefing                                                           E. Motions
FJWW     1275     1/17/2018      Darin Ranahan     0.1    Email to co‐counsel re class member inquiry                                         A. Investigation
FJWW     1276     1/17/2018      Darin Ranahan     0.1    Update damages calculation                                                          J. Damages
FJWW     1277     1/17/2018     Genevieve Casey    0.8    Meeting with CSC team re: next case, briefing strategy, etc and related emails.     F. Strategy

FJWW     1278     1/17/2018      Todd Jackson      0.8    Call and debrief.                                                                   F. Strategy
FJWW     1279     1/17/2018      Darin Ranahan     0.1    Email to co‐counsel re damages analysis.                                            J. Damages
FJWW     1280     1/17/2018      Darin Ranahan     0.4    Team call on damages                                                                J. Damages
FJWW     1281     1/18/2018      Darin Ranahan     0.1    Email to opposing counsel re data production                                        J. Damages
FJWW     1282     1/18/2018      Darin Ranahan     0.1    Update damages calculations                                                         J. Damages
FJWW     1283     1/18/2018      Darin Ranahan      1     Telephone call from D Breshears re damages                                          J. Damages
FJWW     1284     1/18/2018     Genevieve Casey    0.3    Emails re: damages analysis issues and class membership identification questions.   J. Damages

FJWW     1285     1/18/2018      Darin Ranahan     1.2    Analyze data produced by CSC                                                        J. Damages
FJWW     1286     1/19/2018      Darin Ranahan     0.5    Emails re data issues analysis.                                                     J. Damages
FJWW     1287     1/19/2018      Todd Jackson      0.7    Damages analysis                                                                    J. Damages
FJWW     1288     1/19/2018     Genevieve Casey    0.3    Review and respond to emails re: data analysis and damages briefing.                J. Damages
FJWW     1289     1/22/2018      Darin Ranahan     0.2    Emails to clients re settlement                                                     H. Settlement
FJWW     1290     1/22/2018     Genevieve Casey    0.2    Emails with team and discussion with D. Ranahan re: damages issues.                 J. Damages
FJWW     1291     1/22/2018      Darin Ranahan     0.3    Intra‐office conference with Todd Jackson re damages                                J. Damages
FJWW     1292     1/22/2018      Darin Ranahan     0.4    Update damages analysis                                                             J. Damages
FJWW     1293     1/22/2018      Darin Ranahan     0.8    Emails to co‐counsel re damages analysis,                                           J. Damages
FJWW     1294     1/22/2018      Darin Ranahan     0.1    Email to D Breshears re call                                                        J. Damages
FJWW     1295     1/22/2018      Todd Jackson      1.6    Damages and brief on same                                                           J. Damages
FJWW     1296     1/23/2018      Darin Ranahan     0.1    Email to team re damages brief                                                      J. Damages
FJWW     1297     1/23/2018      Darin Ranahan     0.5    Intra‐office conference with Todd Jackson & Genevieve Casey re damages              J. Damages
FJWW     1298     1/23/2018      Darin Ranahan     0.3    Emails to co‐counsel re damages analysis.                                           J. Damages
FJWW     1299     1/23/2018     Genevieve Casey    0.3    Emails re: damages briefing.                                                        J. Damages
FJWW     1300     1/23/2018      Todd Jackson      0.8    Damages motion                                                                      J. Damages
FJWW     1301     1/23/2018      Darin Ranahan     0.1    Email to expert re damages analysis                                                 J. Damages
FJWW     1302     1/24/2018      Todd Jackson      1.2    Team call on damages phase and prep                                                 J. Damages

                                                                 Page 38 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 40 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                     Code
FJWW     1303     1/24/2018      Darin Ranahan     0.3 Update damages calculations and email to Jahan Sagafi re damages talking points            J. Damages

FJWW     1304     1/24/2018      Darin Ranahan     0.4   Intra‐office conference with Todd Jackson & Genevieve Casey re D Breshears work          J. Damages

FJWW     1305     1/24/2018      Darin Ranahan     0.9   Edit damages calculations                                                                J. Damages
FJWW     1306     1/24/2018     Genevieve Casey    0.2   Discuss damages issues with Todd Jackson and Darin Ranahan.                              J. Damages
FJWW     1307     1/24/2018      Todd Jackson      1.9   Damages review and edit briefing                                                         E. Motions
FJWW     1308     1/24/2018      Darin Ranahan     0.1   Email to client re settlement                                                            H. Settlement
FJWW     1309     1/24/2018      Darin Ranahan     1.1    Team call on damages                                                                    J. Damages
FJWW     1310     1/24/2018     Genevieve Casey    1.2   Team call re: damages calculations                                                       J. Damages
FJWW     1311     1/24/2018      Darin Ranahan     2.1   Telephone call from D Breshears re damages calculations                                  J. Damages
FJWW     1312     1/24/2018      Darin Ranahan     0.1   Email to J Goldman re class member inquiry                                               A. Investigation
FJWW     1313     1/24/2018      Darin Ranahan     0.1   Emails from co‐counsel re damages brief                                                  J. Damages
FJWW     1314     1/25/2018      Darin Ranahan     0.1   Email to Todd Jackson & Genevieve Casey re calculation of salary                         J. Damages
FJWW     1315     1/25/2018      Todd Jackson      1.2   Review damages issues                                                                    J. Damages
FJWW     1316     1/25/2018     Genevieve Casey    0.1   Emails re: damages.                                                                      J. Damages
FJWW     1317     1/25/2018      Todd Jackson      0.3   Settlement analysis                                                                      H. Settlement
FJWW     1318     1/25/2018      Darin Ranahan     0.2   Update damages calculations                                                              J. Damages
FJWW     1319     1/25/2018      Darin Ranahan     0.2   Email to Todd Jackson & Genevieve Casey re Breshears calculations                        J. Damages
FJWW     1320     1/25/2018      Darin Ranahan     0.1   Email to Todd Jackson re relief brief                                                    E. Motions
FJWW     1321     1/25/2018      Darin Ranahan     0.4   Email to Jared Goldman re class member inquiries.                                        A. Investigation
FJWW     1322     1/25/2018      Darin Ranahan     0.1   Emails to expert re supplemental production, paystubs.                                   J. Damages
FJWW     1323     1/25/2018      Darin Ranahan     0.8   Draft talking points for Jahan Sagafi status conference                                  G. Court
FJWW     1324     1/26/2018      Todd Jackson      1.7   Prep and attend hearing                                                                  G. Court
FJWW     1325     1/26/2018      Darin Ranahan     0.1   Email to expert re deadline.                                                             J. Damages
FJWW     1326     1/26/2018     Genevieve Casey    1.7   Prepare for and participate in status conference. Emails re: data issues, etc. Debrief   G. Court
                                                         following status conference.
FJWW     1327     1/26/2018      Darin Ranahan     0.1   Prepare for status conference                                                            G. Court
FJWW     1328     1/26/2018      Darin Ranahan     0.1   Email to co‐counsel re fee petition                                                      E. Motions


FJWW     1329     1/26/2018      Darin Ranahan     0.2   Review deposition transcript re data issues                                              C. Depositions
FJWW     1330     1/26/2018      Darin Ranahan     0.2   Email to Jared Goldman re email to opposing counsel re class member inquiries.           J. Damages

FJWW     1331     1/26/2018      Darin Ranahan     0.1   Email from co‐counsel re hearing                                                         G. Court
FJWW     1332     1/26/2018      Darin Ranahan     0.4   Call with expert re damages calculation                                                  J. Damages
FJWW     1333     1/26/2018      Darin Ranahan     1.6   Status conference; follow‐up meeting with Genevieve Casey & Todd Jackson; follow‐up      G. Court
                                                         telephone call to team
FJWW     1334     1/26/2018      Darin Ranahan     0.1   Email to Mike Scimone re layer data depo.                                                J. Damages



                                                                Page 39 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 41 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                   Code
FJWW     1335     1/29/2018     Genevieve Casey    0.6 Discuss fees petition issues with Todd Jackson and Dan Feinberg. Emails re: briefing for E. Motions
                                                        damages determination.

FJWW     1336     1/29/2018      Darin Ranahan     0.1   Review emails from co‐counsel re data                                                   J. Damages
FJWW     1337     1/29/2018     Genevieve Casey    0.1   Emails re: briefing for Feb. 2; discuss drafting equitable tolling argument with Todd   E. Motions
                                                         Jackson.
FJWW     1338     1/29/2018      Todd Jackson      0.3   Review damages                                                                          J. Damages
FJWW     1339     1/30/2018      Darin Ranahan     0.1   Email to co‐counsel re data questions                                                   J. Damages
FJWW     1340     1/30/2018      Todd Jackson      0.8   Damages                                                                                 J. Damages
FJWW     1341     1/31/2018      Todd Jackson      4.3   Edit brief, research PAGA                                                               E. Motions
FJWW     1342     1/31/2018      Darin Ranahan     0.2   Research PAGA penalties                                                                 E. Motions
FJWW     1343     1/31/2018     Genevieve Casey    5.1   Drafting and editing damages brief (drafing equitable tolling section, discussing       E. Motions
                                                         penalties‐related assumptions,
                                                         editing overall brief).
FJWW     1344     1/31/2018      Darin Ranahan     0.3   Additional intra‐office conference with Genevieve Casey & Todd Jackson re PAGA          J. Damages
                                                         penalties
FJWW     1345     1/31/2018      Darin Ranahan     0.5   Intra‐office conference with Genevieve Casey & Todd Jackson re PAGA penalties           J. Damages

FJWW     1346     1/31/2018      Darin Ranahan     0.5   Review remedies brief                                                                   E. Motions
FJWW     1347     1/31/2018      Darin Ranahan     0.5   Telephone call from expert re PAGA penalties                                            J. Damages
FJWW     1348     1/31/2018      Darin Ranahan     1.1   Email to co‐counsel re remedies brief                                                   E. Motions
FJWW     1349     2/1/2018       Darin Ranahan     0.3   Emails to opposing counsel & co‐counsel re damages calculations                         J. Damages
FJWW     1350     2/1/2018      Genevieve Casey    4.9   Work on remedies briefing and supporting research                                       J. Damages
FJWW     1351     2/1/2018       Todd Jackson      5.8   Draft and Edit Damages brief                                                            J. Damages
FJWW     1352     2/2/2018       Darin Ranahan     0.1   Intra‐office conference with Genevieve Casey re data                                    J. Damages
FJWW     1353     2/2/2018      Genevieve Casey    0.6   Emails and discussions re: finalizing damages brief.                                    J. Damages
FJWW     1354     2/2/2018       Darin Ranahan     3.7   Draft declaration and analyze data for filing                                           J. Damages
FJWW     1355     2/2/2018       Darin Ranahan     0.1   Review Defendant's brief                                                                J. Damages
FJWW     1356     2/2/2018       Darin Ranahan     0.1   Email from co‐counsel re JNOV brief                                                     J. Damages
FJWW     1357     2/2/2018      Genevieve Casey    1.2   Review CSC briefs. Emails with co‐counsel re: same.                                     J. Damages
FJWW     1358     2/2/2018       Darin Ranahan     0.1   Email to co‐counsel re damages issues                                                   J. Damages
FJWW     1359     2/5/2018       Todd Jackson      2.3   JNOV Brief: review and initial outlining/research                                       J. Damages
FJWW     1360     2/5/2018       Todd Jackson      2.8   Damages brief: review filings and outlining/research                                    J. Damages
FJWW     1361     2/5/2018       Darin Ranahan     1.1   Damages estimate for filing                                                             J. Damages
FJWW     1362     2/5/2018       Todd Jackson      1.7   DeCert briefing: review filings and initial outlining/research                          J. Damages
FJWW     1363     2/5/2018      Genevieve Casey    0.1   Emails re: scheduling next team meeting.                                                J. Damages
FJWW     1364     2/5/2018       Darin Ranahan     0.1   Email to team re team call                                                              J. Damages
FJWW     1365     2/6/2018       Todd Jackson      3.2   Damages drafting                                                                        J. Damages
FJWW     1366     2/7/2018      Genevieve Casey    0.6   Team meeting re: next steps.                                                            J. Damages
FJWW     1367     2/7/2018       Todd Jackson      0.9   Damages                                                                                 J. Damages

                                                                Page 40 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 42 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                    Code
FJWW     1368     2/7/2018       Darin Ranahan     0.4    Emails to co‐counsel re damages determination                                            J. Damages
FJWW     1369     2/7/2018       Darin Ranahan     0.1    Email to D Breshears re damages                                                          J. Damages
FJWW     1370     2/7/2018       Todd Jackson      1.1    Conference call and prep                                                                 J. Damages
FJWW     1371     2/7/2018      Genevieve Casey    1.1    Emails and research re: JNOV opp. arguments.                                             J. Damages
FJWW     1372     2/7/2018       Darin Ranahan     0.1    Assorted emails from co‐counsel re remedies                                              J. Damages
FJWW     1373     2/7/2018       Darin Ranahan     0.3    Prepare for team call                                                                    J. Damages
FJWW     1374     2/7/2018       Darin Ranahan     0.6    Team call                                                                                J. Damages
FJWW     1375     2/8/2018       Todd Jackson      0.8    Damages workout                                                                          J. Damages
FJWW     1376     2/8/2018       Darin Ranahan     0.4    Calculate damages for filing                                                             J. Damages
FJWW     1377     2/8/2018      Genevieve Casey    0.7    Review JNOV opp. outline; brief related research.                                        J. Damages
FJWW     1378     2/8/2018       Darin Ranahan     0.7    Telephone call from D Breshears re damages calculation                                   J. Damages
FJWW     1379     2/8/2018       Darin Ranahan     0.1    Email from D Breshears re call                                                           J. Damages
FJWW     1380     2/9/2018      Genevieve Casey    0.2    Emails re: damages briefing.                                                             J. Damages
FJWW     1381     2/9/2018       Darin Ranahan     0.8    Research for damages brief                                                               J. Damages
FJWW     1382     2/9/2018       Darin Ranahan     0.2    Email to D Breshears re damages                                                          J. Damages
FJWW     1383     2/9/2018       Darin Ranahan     0.6    Draft email to opposing counsel re damages                                               J. Damages
FJWW     1384     2/11/2018      Darin Ranahan     4.5    Draft damages brief                                                                      J. Damages
FJWW     1385     2/12/2018        Olivia Ruiz     0.8    Adding names and addresses to California Opt‐In Level Class Members.                     J. Damages
FJWW     1386     2/12/2018      Darin Ranahan     0.4    Draft damages brief                                                                      J. Damages
FJWW     1387     2/12/2018      Darin Ranahan     4.7    Email to opposing counsel re damages data; update calculations of same for damages       J. Damages
                                                          brief
FJWW     1388     2/12/2018      Darin Ranahan     0.1    Voicemail to D Breshears                                                                 J. Damages
FJWW     1389     2/12/2018     Genevieve Casey    0.4    Emails re: damages issues and data analysis.                                             J. Damages
FJWW     1390     2/12/2018      Todd Jackson      2.1    Damages briefing.                                                                        J. Damages
FJWW     1391     2/13/2018      Darin Ranahan     0.1    Intra‐office conference with Genevieve Casey re damages                                  J. Damages
FJWW     1392     2/13/2018      Darin Ranahan     0.1    Intra‐office conference with Genevieve Casey re damages                                  J. Damages
FJWW     1393     2/13/2018      Darin Ranahan     0.1    Email to Olivia Ruiz re conversion chart                                                 J. Damages
FJWW     1394     2/13/2018     Genevieve Casey    0.6    Emails re: damages analysis issue. Edit draft Breshears dec. language and review first   J. Damages
                                                          draft brief by D. Ranahan.
FJWW     1395     2/13/2018      Darin Ranahan     1.9    Call with D. Breshears re damages                                                        J. Damages
FJWW     1396     2/13/2018      Darin Ranahan     0.1    Intra‐office conference with Olivia Ruiz re damages issues                               J. Damages
FJWW     1397     2/13/2018      Darin Ranahan     3.5    Draft damages calculation brief; review damages issues to raise with opposing counsel    J. Damages

FJWW     1398     2/13/2018      Darin Ranahan     0.6    Emails to co‐counsel & expert re damages issues                                          J. Damages
FJWW     1399     2/13/2018        Olivia Ruiz     1.5    Matching names to employee reference numbers. D. Ranahan assignment.                     J. Damages
FJWW     1400     2/13/2018      Todd Jackson      1.3    Edit Briefing                                                                            J. Damages
FJWW     1401     2/14/2018      Todd Jackson      3.8    Edit damage submission; review underlying issues; talk to expert re: same                J. Damages
FJWW     1402     2/14/2018      Todd Jackson      1.1    Call and prep for same re: follow up issues                                              J. Damages
FJWW     1403     2/14/2018      Darin Ranahan      1     Calls with D Breshears re damages                                                        J. Damages



                                                                 Page 41 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 43 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                   Code
FJWW     1404     2/14/2018     Genevieve Casey    2.2 Review draft of damages brief and T. Jackson comments. Discuss brief and damages         J. Damages
                                                        analysis issues with
                                                        T. Jackson and D. Ranahan. Team call re: same.
FJWW     1405     2/14/2018      Darin Ranahan     0.1 Email to Olivia Ruiz re conversion chart project                                         J. Damages
FJWW     1406     2/14/2018        Olivia Ruiz      1 Matching names to Employee reference ID numbers. D. Ranahan assignment.                   J. Damages
FJWW     1407     2/14/2018      Darin Ranahan     1.1 Team call                                                                                J. Damages
FJWW     1408     2/14/2018      Darin Ranahan     1.3 Email to opposing counsel re damages data issues                                         J. Damages
FJWW     1409     2/14/2018      Darin Ranahan     1.6 Draft damages calculation brief                                                          J. Damages
FJWW     1410     2/14/2018      Darin Ranahan     0.2 Email to D Breshears re damages                                                          J. Damages
FJWW     1411     2/14/2018      Darin Ranahan     0.9 Telephone call to Todd Jackson with Genevieve Casey re damages                           J. Damages
FJWW     1412     2/15/2018     Genevieve Casey    0.9 Review emails re: damages analysis; discuss with D. Ranahan. Review draft brief.         J. Damages

FJWW     1413     2/15/2018      Darin Ranahan     0.1   Intra‐office conference with Genevieve Casey re damages                                J. Damages
FJWW     1414     2/15/2018      Darin Ranahan     0.3   Telephone call from D Breshears re damages                                             J. Damages
FJWW     1415     2/15/2018      Darin Ranahan     0.3   Telephone call from Todd Jackson re damages                                            J. Damages
FJWW     1416     2/15/2018      Darin Ranahan     0.1   Emails to Todd Jackson & Genevieve Casey re Sr. Professional SAs                       J. Damages
FJWW     1417     2/15/2018      Darin Ranahan     2.2   Continue drafting damages brief                                                        J. Damages
FJWW     1418     2/15/2018      Darin Ranahan     2.1   Review report of D Breshears                                                           J. Damages
FJWW     1419     2/15/2018      Darin Ranahan     0.1   Email to D Breshears re damages                                                        J. Damages
FJWW     1420     2/15/2018      Darin Ranahan     2.8   Emails to co‐counsel & opposing counsel re damages determination data                  J. Damages
FJWW     1421     2/15/2018      Todd Jackson      2.4   Various damages issues for Brief                                                       J. Damages
FJWW     1422     2/16/2018     Genevieve Casey    0.5   Review Breshears report and provide edits. Emails and discussions re: damages brief.   J. Damages

FJWW     1423     2/16/2018      Darin Ranahan     0.1   Intra‐office conference with Todd Jackson & Genevieve Casey re D Breshears report      J. Damages

FJWW     1424     2/16/2018      Darin Ranahan     0.4   Telephone call from D Breshears re report                                              J. Damages
FJWW     1425     2/16/2018      Darin Ranahan     1.8   Review Breshears report                                                                J. Damages
FJWW     1426     2/16/2018      Darin Ranahan      7    Draft and file damages calculation brief                                               J. Damages
FJWW     1427     2/16/2018      Darin Ranahan     0.1   Review Defendant's damages brief                                                       J. Damages
FJWW     1428     2/16/2018      Darin Ranahan     0.1   Email to D Breshears re damages                                                        J. Damages
FJWW     1429     2/20/2018      Darin Ranahan     0.2   Review Defendant's damages brief & email to D Breshears re same                        J. Damages
FJWW     1430     2/20/2018      Todd Jackson      1.1   Review Briefing                                                                        J. Damages
FJWW     1431     2/20/2018     Genevieve Casey    0.1   Review order re: motion to withdraw.                                                   J. Damages
FJWW     1432     2/20/2018      Darin Ranahan     0.1   Email to co‐counsel re Defendant's brief                                               J. Damages
FJWW     1433     2/20/2018      Darin Ranahan     0.1   Email to co‐counsel re service of brief                                                J. Damages
FJWW     1434     2/20/2018      Darin Ranahan     0.2   Email to Olivia Ruiz re Defendant's damages brief                                      J. Damages
FJWW     1435     2/21/2018      Darin Ranahan     0.5   Intra‐office conference with Todd Jackson & Genevieve Casey re damages briefing        J. Damages

FJWW     1436     2/22/2018      Darin Ranahan     0.2   Emails re damages brief                                                                J. Damages



                                                               Page 42 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 44 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                            Code
FJWW     1437     2/22/2018      Darin Ranahan     0.5 Telephone call from D Breshears re damages; review Defendant's damages submission J. Damages

FJWW     1438     2/22/2018      Todd Jackson      2.9   Draft briefs and outline strategy for same                                                J. Damages
FJWW     1439     2/22/2018     Genevieve Casey    0.2   Emails and discussion re: damages briefing strategy.                                      J. Damages
FJWW     1440     2/23/2018      Darin Ranahan     0.4   Emails re damages briefing                                                                J. Damages
FJWW     1441     2/23/2018     Genevieve Casey    0.8   Emails and discussion re: briefing assignments and schedule; begin reviewing draft        J. Damages
                                                         brief re: Rule 50.
FJWW     1442     2/24/2018      Todd Jackson      1.8   Initial skim of brief and background                                                      J. Damages
FJWW     1443     2/26/2018     Genevieve Casey    1.7   Review and edit JNOV opposition.                                                          J. Damages
FJWW     1444     2/26/2018     Genevieve Casey    0.3   Emails and brief research re: various briefing issues.                                    J. Damages
FJWW     1445     2/26/2018      Darin Ranahan     0.3   Emails re damages briefing                                                                J. Damages
FJWW     1446     2/26/2018      Todd Jackson      5.9   Edit briefs, background reading of previous briefs, research facts                        J. Damages
FJWW     1447     2/26/2018      Darin Ranahan     4.7   Draft portion of responsive brief on damages                                              J. Damages
FJWW     1448     2/26/2018     Genevieve Casey    0.6   Review decertification motion.                                                            J. Damages
FJWW     1449     2/27/2018      Darin Ranahan     0.1   EMails re brief filing                                                                    J. Damages
FJWW     1450     2/27/2018      Todd Jackson      3.7   Background research and file review, fact review, edit.                                   J. Damages
FJWW     1451     2/27/2018      Darin Ranahan     2.6   Draft portion of responsive brief on damages                                              J. Damages
FJWW     1452     2/27/2018     Genevieve Casey    4.4   Review and edit various briefs for Friday filing.                                         J. Damages
FJWW     1453     2/28/2018      Darin Ranahan     0.7   Work on remedies reply brief                                                              J. Damages
FJWW     1454     2/28/2018      Todd Jackson      6.2   Edit briefs, review evidence, review cases                                                J. Damages
FJWW     1455     2/28/2018      Darin Ranahan     0.7   Team call re filing                                                                       J. Damages
FJWW     1456     2/28/2018      Darin Ranahan     0.5   Work on supplemental expert report                                                        J. Damages
FJWW     1457     2/28/2018     Genevieve Casey    4.8   Review and edit draft briefs (damages, decertification opposition) and discuss strategy   J. Damages
                                                         re: same).
                                                         Team call re: briefing damages, decert and JNOV oppositions.
FJWW     1458     3/1/2018       Darin Ranahan     0.3   Edit Breshears declaration and email re same                                              J. Damages
FJWW     1459     3/1/2018      Genevieve Casey    0.5   Emails and calls re: draft briefs; research re: same.                                     J. Damages
FJWW     1460     3/1/2018       Darin Ranahan     0.1   Telephone call from D Breshears re declaration                                            J. Damages
FJWW     1461     3/1/2018       Darin Ranahan     1.7   Edit damages brief                                                                        J. Damages
FJWW     1462     3/1/2018       Darin Ranahan     0.1   Email to co‐counsel re Breshears supp report                                              J. Damages
FJWW     1463     3/1/2018      Genevieve Casey    4.3   Work on damages brief.                                                                    J. Damages
FJWW     1464     3/1/2018       Todd Jackson      6.3   Edit briefs, research, discuss same                                                       J. Damages
FJWW     1465     3/2/2018      Genevieve Casey    2.3   Work on damages brief. Review final filed version of decert opp and damages brief.        J. Damages

FJWW     1466     3/2/2018      Genevieve Casey    0.5   Review and discuss CSC motion to strike.                                                  J. Damages
FJWW     1467     3/2/2018       Darin Ranahan     0.2   Email to co‐counsel re motion to strike                                                   J. Damages
FJWW     1468     3/2/2018       Todd Jackson      3.6   Edit briefs, research, discuss same                                                       J. Damages
FJWW     1469     3/2/2018       Darin Ranahan     0.4   Work on damages brief                                                                     J. Damages
FJWW     1470     3/2/2018       Darin Ranahan     0.7   Review CSC's filings                                                                      J. Damages
FJWW     1471     3/2/2018       Darin Ranahan     0.1   Intra‐office conference with Genevieve Casey re filing                                    J. Damages

                                                                Page 43 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 45 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours   Description                                                                                    Code
FJWW     1472     3/5/2018       Darin Ranahan     0.4    Intra‐office conference with Todd Jackson & Genevieve Casey re CSC's briefs              J. Damages
FJWW     1473     3/5/2018       Todd Jackson      2.3    Trial damages filings review, review damages info                                        J. Damages
FJWW     1474     3/5/2018      Genevieve Casey    0.2    Discuss CSC brief and strategy for responsive briefing with Darin Ranahan and Todd       J. Damages
                                                          Jackson.
FJWW     1475     3/6/2018       Darin Ranahan     0.3    Intra‐office conference with Genevieve Casey & Todd Jackson re damages                   J. Damages
FJWW     1476     3/6/2018      Genevieve Casey    0.4    Discuss strategy with Darin Ranahan and Todd Jackson.                                    J. Damages
FJWW     1477     3/6/2018       Todd Jackson      1.1    Damages and Motion to Strike                                                             J. Damages
FJWW     1478     3/7/2018       Todd Jackson      1.6    Review D's filings for call                                                              J. Damages
FJWW     1479     3/7/2018       Darin Ranahan     0.1    Email to co‐counsel re motion to strike                                                  J. Damages
FJWW     1480     3/7/2018       Todd Jackson      0.5    Call re: damages filings                                                                 J. Damages
FJWW     1481     3/7/2018      Genevieve Casey    0.6    Team call re: strategy for responding to CSC motions and resolving emaining damages      J. Damages
                                                          issues. Emails re: same.
FJWW     1482     3/8/2018      Genevieve Casey    0.1    Emails/discussion with T. Jackson re: meet and confer regarding further briefing.        J. Damages

FJWW     1483     3/9/2018       Darin Ranahan     0.4    Email to co‐counsel re damages briefing plan                                             J. Damages
FJWW     1484     3/9/2018       Darin Ranahan     0.2    Intra‐office conference with Genevieve Casey re meet & confer call                       J. Damages
FJWW     1485     3/9/2018      Genevieve Casey    0.2    Emails re: meet and confer and status conference request regarding additional briefing   J. Damages
                                                          and schedule.
FJWW     1486     3/9/2018       Todd Jackson      1.4    Prep for damages hearing, discuss same with JS                                           J. Damages
FJWW     1487     3/10/2018     Genevieve Casey    0.1    Emails re: proposal to opposing counsel on additional briefing and status conference     J. Damages
                                                          request.
FJWW     1488     3/12/2018      Darin Ranahan     0.9    Telephone call to opposing counsel re damages; follow‐up call with team re same          J. Damages

FJWW     1489     3/12/2018      Todd Jackson      0.9    Damages review and data                                                                  J. Damages
FJWW     1490     3/13/2018      Darin Ranahan     0.1    Review draft letter to court                                                             J. Damages
FJWW     1491     3/13/2018      Todd Jackson      1.3    Damages hearing issues                                                                   J. Damages
FJWW     1492     3/14/2018      Darin Ranahan     0.5    Team call                                                                                J. Damages
FJWW     1493     3/14/2018      Todd Jackson      2.5    Motion to strike                                                                         J. Damages
FJWW     1494     3/14/2018     Genevieve Casey    0.6    Team call and emails re: next steps.                                                     J. Damages
FJWW     1495     3/15/2018      Darin Ranahan     0.1    Email re spoliation issue                                                                J. Damages
FJWW     1496     3/15/2018      Todd Jackson       1     Damages phase planning and review of data                                                J. Damages
FJWW     1497     3/15/2018      Darin Ranahan     0.4    Team call re status conference                                                           J. Damages
FJWW     1498     3/15/2018     Genevieve Casey    1.1    Review CSC filing and Court's apparent referral to Judge Margolis; discuss with T.       J. Damages
                                                          Jackson. Team call re: same.
FJWW     1499     3/16/2018     Genevieve Casey    0.6    Read CSC's decert opposition and review prior briefing. Emails with team re: same.       J. Damages

FJWW     1500     3/16/2018      Darin Ranahan     0.2    Review decertification reply brief & email re same                                       J. Damages
FJWW     1501     3/16/2018      Todd Jackson      1.2    Damages phase                                                                            J. Damages
FJWW     1502     3/19/2018      Todd Jackson      0.4    Draft letter                                                                             J. Damages
FJWW     1503     3/19/2018      Todd Jackson      0.4    Read letter and discuss same                                                             J. Damages

                                                                 Page 44 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 46 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                    Code
FJWW     1504     3/20/2018      Todd Jackson      0.2    Damages review                                                                           J. Damages
FJWW     1505     3/21/2018      Darin Ranahan     0.5    Team call                                                                                J. Damages
FJWW     1506     3/21/2018      Darin Ranahan     0.7    Review outline of motion to strike opposition                                            J. Damages
FJWW     1507     3/21/2018      Darin Ranahan     0.1    Email to D Breshears & co‐counsel re call                                                J. Damages
FJWW     1508     3/21/2018      Todd Jackson      5.2    Draft Oppo                                                                               J. Damages
FJWW     1509     3/21/2018     Genevieve Casey    2.6    Team call. Emails and work re: briefing outline and content. Research re: same.          J. Damages

FJWW     1510     3/21/2018      Darin Ranahan     0.3    Telephone call from D Breshears re damages                                               J. Damages
FJWW     1511     3/22/2018      Todd Jackson      1.8    Draft Oppo                                                                               J. Damages
FJWW     1512     3/22/2018     Genevieve Casey    3.4    Work on opposition to motion to strike. Emails re: same.                                 J. Damages
FJWW     1513     3/22/2018      Darin Ranahan     2.4    Edit opposition to motion to strike                                                      J. Damages
FJWW     1514     3/23/2018      Darin Ranahan     4.2    Edit motion to strike opposition brief                                                   J. Damages
FJWW     1515     3/23/2018      Darin Ranahan     0.1    Intra‐office conference with Genevieve Casey re brief                                    J. Damages
FJWW     1516     3/23/2018      Todd Jackson      2.6    Draft Reply                                                                              J. Damages
FJWW     1517     3/23/2018     Genevieve Casey    3.5    Research and drafting/editing brief (opposition to motion to strike); emails re: same.   J. Damages

FJWW     1518     3/27/2018      Todd Jackson      0.5    Updates                                                                                  J. Damages
FJWW     1519     4/2/2018       Darin Ranahan     0.1    Review Encino decision                                                                   J. Damages
FJWW     1520     4/4/2018         Olivia Ruiz     0.8    Reading emails of contacts with employees who were misclassified as senior               J. Damages
                                                          professional, etc.
FJWW     1521     4/6/2018      Genevieve Casey    0.5    Review CSC reply brief in support of motion to strike Breshears dec. Emails re: same.    J. Damages

FJWW     1522     4/6/2018       Darin Ranahan     0.2    Review reply brief on motion to strike                                                   J. Damages
FJWW     1523     4/11/2018     Genevieve Casey    0.2    Review Court's request for availability for status conference. Emails re: same.          J. Damages
FJWW     1524     4/11/2018      Darin Ranahan     0.1    Calendar telephonic conference                                                           J. Damages
FJWW     1525     4/12/2018      Darin Ranahan     0.2    Email to co‐counsel re class member data issues                                          J. Damages
FJWW     1526     4/12/2018     Genevieve Casey    0.1    Emails re: status conference. Review order re: same.                                     J. Damages
FJWW     1527     4/12/2018      Darin Ranahan     0.1    Email to team re telephonic conference                                                   J. Damages
FJWW     1528     4/16/2018      Darin Ranahan     0.2    Intra‐office conference with Genevieve Casey & Todd Jackson re hearing                   J. Damages
FJWW     1529     4/16/2018     Genevieve Casey    0.3    Prepare for status conference.                                                           J. Damages
FJWW     1530     4/16/2018      Todd Jackson      3.5    Read briefing for hearing                                                                J. Damages
FJWW     1531     4/17/2018      Darin Ranahan     0.1    Email to M Scimone re unpublished opinion on overlapping liquidated damages              J. Damages

FJWW     1532     4/17/2018     Genevieve Casey    0.8    Discuss and prep for status conference with Todd Jackson and Darin Ranahan.              J. Damages
FJWW     1533     4/17/2018      Darin Ranahan     0.5    Team call re status conference                                                           J. Damages
FJWW     1534     4/17/2018      Todd Jackson      5.9    Prep for hearing on damages                                                              J. Damages
FJWW     1535     4/17/2018      Darin Ranahan     0.2    Prepare for team call re status conference                                               J. Damages
FJWW     1536     4/17/2018      Darin Ranahan     0.4    Prepare for status conference                                                            J. Damages
FJWW     1537     4/17/2018      Darin Ranahan     0.6    Intra‐office conference with Genevieve Casey & Todd Jackson re status conference         J. Damages



                                                                 Page 45 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 47 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                    Code
FJWW     1538     4/18/2018      Darin Ranahan     1.4 Status conference & follow‐up call                                                        J. Damages
FJWW     1539     4/18/2018     Genevieve Casey    2.3 Prepare for status conference including preparation for substantive arguments and         J. Damages
                                                        moot with T. Jackson.
FJWW     1540     4/18/2018      Darin Ranahan     2.5 Prepare for status conference                                                             J. Damages
FJWW     1541     4/18/2018     Genevieve Casey     1 Telephonic status conference and debrief with team afterward.                              J. Damages
FJWW     1542     4/18/2018      Todd Jackson      7.3 Prepare for, debrief, attend hearing                                                      J. Damages
FJWW     1543     4/19/2018      Todd Jackson      2.5 Plan for next steps after hearing                                                         J. Damages
FJWW     1544     4/20/2018     Genevieve Casey    0.2 Review emails re: CSC notice of supplemental authorities.                                 J. Damages
FJWW     1545     4/20/2018      Darin Ranahan     0.2 Review emails re notice of new authority                                                  J. Damages
FJWW     1546     4/23/2018      Darin Ranahan     0.1 Email to team re responding to new authority                                              J. Damages
FJWW     1547     5/2/2018      Genevieve Casey    0.1 Emails re: class member update.                                                           J. Damages
FJWW     1548     5/7/2018       Darin Ranahan     0.1 Email to Jared Goldman re unrecorded hours                                                J. Damages
FJWW     1549     5/18/2018      Todd Jackson      0.6 Eval of next steps                                                                        J. Damages
FJWW     1550     5/18/2018     Genevieve Casey    0.2 Emails re: class member with concerns about retaliation; brief research re: same.         J. Damages

FJWW     1551     5/18/2018     Genevieve Casey    1.7   Review notes from Level 3s calls; research re: same; meeting with Todd Jackson and O.   J. Damages
                                                         Ruiz re: interviews and next steps.
FJWW     1552     5/22/2018      Todd Jackson      0.4   Analysis of damages                                                                     J. Damages
FJWW     1553     5/23/2018      Todd Jackson      0.8   Damages phase planning                                                                  J. Damages
FJWW     1554     5/29/2018      Darin Ranahan     0.5   Email to C Truong re inquiry                                                            J. Damages
FJWW     1555     5/29/2018      Todd Jackson      0.6   Damages research                                                                        J. Damages
FJWW     1556     5/30/2018      Todd Jackson      2.1   Damages phase research: Farmer's filings                                                J. Damages
FJWW     1557     6/13/2018      Todd Jackson      0.2   Check in on next steps for damages                                                      J. Damages
FJWW     1558     7/10/2018      Todd Jackson      0.2   Settlement                                                                              H. Settlement

FJWW     1559     8/2/2018       Todd Jackson      0.7   Various trial exhibit review                                                            J. Damages
FJWW     1560     8/9/2018       Todd Jackson      0.2   Analyze Farmer's binders                                                                J. Damages
FJWW     1561     9/14/2018     Genevieve Casey    0.1   Read filing re: withdrawal of attorney.                                                 J. Damages
FJWW     1562     9/21/2018     Genevieve Casey    0.3   Read order; emails re: same.                                                            J. Damages
FJWW     1563     9/21/2018      Darin Ranahan     0.9   Review decert & JNOV order                                                              J. Damages
FJWW     1564     9/23/2018      Todd Jackson      0.5   Review Court's decision                                                                 J. Damages
FJWW     1565     9/24/2018      Todd Jackson      0.8   Planning for attorneys fees motion and other.                                           E. Motions


FJWW     1566     9/26/2018      Todd Jackson      0.9   Review Fees issues, fees                                                                E. Motions


FJWW     1567     9/27/2018      Todd Jackson      0.7   Fees issues                                                                             E. Motions




                                                                Page 46 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 48 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours   Description                                                                                  Code
FJWW     1568     10/17/2018     Genevieve Casey    0.2    Edit draft email to class and collective with update. Emails re: same.                 J. Damages
FJWW     1569     10/17/2018      Todd Jackson      0.2    Class contact                                                                          J. Damages
FJWW     1570     10/18/2018     Genevieve Casey    0.4    Review emails and memos re: timekeeping. Respond with suggestions. Discuss task        J. Damages
                                                           with O. Ruiz
                                                           re: timekeeping records cleanup.
FJWW     1571     10/18/2018      Darin Ranahan     0.3    Email to G. Casey re fee petition                                                      J. Damages
FJWW     1572     10/19/2018      Darin Ranahan     0.1    Review emails re fee motion                                                            J. Damages
FJWW     1573     10/22/2018      Todd Jackson      0.5    Review notice of appeal, prepare for next steps on fee petition                        J. Damages
FJWW     1574     10/22/2018      Darin Ranahan     0.1    Review filing                                                                          J. Damages
FJWW     1575     10/24/2018      Todd Jackson      0.8    Review rates and billing practices                                                     J. Damages
FJWW     1576     10/26/2018      Darin Ranahan     0.2    Review article re fee requests to prepare for fee petition                             J. Damages
FJWW     1577      11/1/2018      Darin Ranahan     0.1    Review notice of appeal                                                                J. Damages
FJWW     1578      11/1/2018      Todd Jackson      0.7    CSC appeal strategy                                                                    J. Damages
FJWW     1579      11/1/2018      Darin Ranahan     0.3    Intra‐office conference with T. Jackson & G. Casey re fee petition                     J. Damages
FJWW     1580      11/1/2018      Todd Jackson      0.6    Fees briefing                                                                          J. Damages
FJWW     1581      11/2/2018      Todd Jackson      0.9    Hours                                                                                  J. Damages
FJWW     1582      11/5/2018      Todd Jackson      0.4    Hours                                                                                  J. Damages
FJWW     1583      11/9/2018      Darin Ranahan     0.5    Review remedies order                                                                  J. Damages
FJWW     1584      11/9/2018     Genevieve Casey    1.1    Review damages order and re‐review related filings; emails and discussion with co‐     J. Damages
                                                           counsel and
                                                           with D. Ranahan/T. Jackson re: next steps.
FJWW     1585      11/9/2018      Darin Ranahan     0.2    Intra‐office conference with T. Jackson & G. Casey re order                            J. Damages
FJWW     1586      11/9/2018      Todd Jackson      0.8    Hours                                                                                  J. Damages
FJWW     1587     11/11/2018     Genevieve Casey    0.1    Emails re: scheduling call to discuss next steps in damages phase.                     J. Damages
FJWW     1588     11/12/2018      Todd Jackson      0.3    Press review                                                                           J. Damages
FJWW     1589     11/12/2018      Todd Jackson      0.8    Damages phase planning                                                                 J. Damages
FJWW     1590     11/12/2018     Genevieve Casey    0.3    Emails re: press.                                                                      J. Damages
FJWW     1591     11/13/2018      Todd Jackson      2.4    Damages phase planning                                                                 J. Damages
FJWW     1592     11/13/2018      Todd Jackson      1.6    Press calls and review press coverage and briefing                                     J. Damages
FJWW     1593     11/13/2018     Genevieve Casey    0.3    Emails re: press; discuss with T. Jackson.                                             J. Damages
FJWW     1594     11/14/2018      Todd Jackson      1.8    Call on strategy and review next steps.                                                J. Damages
FJWW     1595     11/14/2018      Darin Ranahan     0.1    Email to co‐counsel re order                                                           J. Damages
FJWW     1596     11/14/2018     Genevieve Casey    1.3    Prepare for team call and discuss damages order with D. Ranahan; team call re: same.   J. Damages

FJWW     1597     11/14/2018      Darin Ranahan     0.3    Prepare for team call                                                                  J. Damages
FJWW     1598     11/14/2018      Darin Ranahan     1.1    Team call re remedies order                                                            J. Damages
FJWW     1599     11/14/2018      Darin Ranahan     0.1    Email to expert re order                                                               J. Damages
FJWW     1600     11/15/2018      Darin Ranahan     0.5    Email to Todd Jackson re damages phase proposal                                        J. Damages
FJWW     1601     11/15/2018      Darin Ranahan     1.9    Prepare updated estimate of damages                                                    J. Damages
FJWW     1602     11/15/2018      Todd Jackson      1.8    Next steps: early draft of court filing                                                J. Damages

                                                                 Page 47 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 49 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours Description                                                                              Code
FJWW     1603     11/15/2018     Genevieve Casey    0.6 Review D. Ranahan damages calculations. Emails re: contacting opposing counsel in   J. Damages
                                                         advance of hearing and re:
                                                         hearing strategy.
FJWW     1604     11/15/2018      Darin Ranahan     0.3 Email to expert & co‐counsel re order                                               J. Damages
FJWW     1605     11/15/2018      Darin Ranahan     0.2 Call with T. Jackson re next steps                                                  J. Damages
FJWW     1606     11/15/2018      Darin Ranahan     0.1 Review expert report to refresh on damages calculations                             J. Damages
FJWW     1607     11/15/2018      Darin Ranahan     0.3 Email to M. Scimone re special master/magistrate                                    J. Damages
FJWW     1608     11/16/2018      Todd Jackson      0.4 Damages analysis                                                                    J. Damages
FJWW     1609     11/18/2018     Genevieve Casey    0.1 Emails re: communication with opposing counsel.                                     J. Damages
FJWW     1610     11/19/2018      Darin Ranahan     0.7 Call with D. Breshears re damages                                                   J. Damages
FJWW     1611     11/19/2018     Genevieve Casey    0.7 Call with D. Breshears re: next steps in data analysis.                             J. Damages
FJWW     1612     11/19/2018     Genevieve Casey    0.2 Emails re: data and meet and confer with opposing counsel.                          J. Damages
FJWW     1613     11/19/2018      Darin Ranahan     0.2 Email to co‐counsel re opt‐in dates                                                 J. Damages
FJWW     1614     11/19/2018      Darin Ranahan     0.2 Email to opposing counsel re meet & confer re inferences                            J. Damages
FJWW     1615     11/19/2018      Darin Ranahan     0.8 Review assorted damages issues                                                      J. Damages
FJWW     1616     11/19/2018      Todd Jackson      0.5 Next steps analysis                                                                 J. Damages
FJWW     1617     11/19/2018      Darin Ranahan     0.1 Prepare chart for expert re damages                                                 J. Damages
FJWW     1618     11/20/2018     Genevieve Casey    0.2 Emails re: damages and data issues.                                                 J. Damages
FJWW     1619     11/20/2018      Darin Ranahan     0.2 Email to expert re data for updating calculations                                   J. Damages
FJWW     1620     11/20/2018      Darin Ranahan     0.1 Intra‐office conference with O. Ruiz re class list                                  J. Damages
FJWW     1621     11/20/2018      Darin Ranahan     2.6 Review data issues for damages determination                                        J. Damages
FJWW     1622     11/20/2018     Genevieve Casey    0.1 Emails re: settlement.                                                              H. Settlement

FJWW     1623     11/21/2018      Todd Jackson      0.4   Damages                                                                           J. Damages
FJWW     1624     11/21/2018     Genevieve Casey    0.1   Emails re: posting to firm website.                                               J. Damages
FJWW     1625     11/21/2018        Olivia Ruiz      1    Vetting the consent to join date list.                                            J. Damages
FJWW     1626     11/21/2018      Darin Ranahan     0.2   Work on updated estimates of damages                                              J. Damages
FJWW     1627     11/26/2018        Olivia Ruiz     3.3   Reviewing Consent to Join dates.                                                  J. Damages
FJWW     1628     11/26/2018      Darin Ranahan     0.5   Intra‐office conference with T. Jackson & G. Casey re next steps                  J. Damages
FJWW     1629     11/26/2018      Todd Jackson      0.9   Damages work                                                                      J. Damages
FJWW     1630     11/26/2018      Darin Ranahan     0.1   Intra‐office conference with O. Ruiz re class list                                J. Damages
FJWW     1631     11/26/2018      Darin Ranahan     1.1   Review assorted issues with data                                                  J. Damages
FJWW     1632     11/26/2018      Darin Ranahan     0.3   Emails to co‐counsel re email from opposing counsel                               J. Damages
FJWW     1633     11/26/2018      Darin Ranahan     0.4   Telephone call from D. Breshears                                                  J. Damages
FJWW     1634     11/26/2018      Darin Ranahan     0.2   Email to T. Jackson & G. Casey re data issues                                     J. Damages
FJWW     1635     11/26/2018      Darin Ranahan     0.1   Email to O. Ruiz re reviewing consents to join                                    J. Damages
FJWW     1636     11/26/2018     Genevieve Casey    0.4   Discuss hearing strategy; emails re: same.                                        J. Damages
FJWW     1637     11/26/2018      Darin Ranahan     0.4   Email to co‐counsel re conference call & data issues                              J. Damages
FJWW     1638     11/27/2018      Todd Jackson      1.1   Data and prep for hearing                                                         J. Damages
FJWW     1639     11/27/2018      Darin Ranahan     0.3   Intra‐office conference with G. Casey re class list issue                         J. Damages

                                                                 Page 48 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 50 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours Description                                                                                         Code
FJWW     1640     11/27/2018      Darin Ranahan     0.4 Emails to co‐counsel re opt‐in dates                                                           J. Damages
FJWW     1641     11/27/2018      Darin Ranahan     3.3 Analyze problems with consents to join; email to T. Jackson & G. Casey re data issues          J. Damages

FJWW     1642     11/27/2018     Genevieve Casey    0.2   Review memo re: discovery of opposing counsel's billing records; email re: related           J. Damages
                                                          strategy.
FJWW     1643     11/27/2018      Darin Ranahan     0.4   Intra‐office conference with T. Jackson re damages                                           J. Damages
FJWW     1644     11/27/2018     Genevieve Casey    0.1   Emails re: special master and damages issues.                                                J. Damages
FJWW     1645     11/27/2018      Darin Ranahan     0.1   Email to co‐counsel re billing records                                                       J. Damages
FJWW     1646     11/28/2018      Darin Ranahan     0.5   Continue to investigate data issues                                                          J. Damages
FJWW     1647     11/28/2018      Darin Ranahan     0.1   Intra‐office conference with T. Jackson re damages                                           J. Damages
FJWW     1648     11/28/2018      Darin Ranahan     1.2   Draft summary of data discovery to date                                                      J. Damages
FJWW     1649     11/28/2018        Olivia Ruiz     1.1   Looking at suffix‐class list issue. Conferring with D. Ranahan.                              J. Damages
FJWW     1650     11/28/2018      Darin Ranahan     0.2   Intra‐office conference with T. Jackson & G. Casey re damages                                J. Damages
FJWW     1651     11/28/2018     Genevieve Casey    1.3   CSC call with c‐counsel; further strategy discussion with Todd Jackson and Darin             J. Damages
                                                          Ranahan.
FJWW     1652     11/28/2018      Todd Jackson      4.8   Prepare for hearing: call with team, review all recent Court decisions, review transcript,   J. Damages
                                                          discuss same with GC and DR,
                                                          review data, start outline
FJWW     1653     11/28/2018      Darin Ranahan     0.6   Emails to opposing counsel & co‐counsel re inferences & discovery                            J. Damages
FJWW     1654     11/28/2018      Darin Ranahan     0.3   Intra‐office conference with O. Ruiz re layer data                                           J. Damages
FJWW     1655     11/28/2018      Darin Ranahan     1.2   Team call & intra‐office conference re damages                                               J. Damages
FJWW     1656     11/29/2018      Darin Ranahan     0.6   Telephone call to T. Jackson & G. Casey re damages                                           J. Damages
FJWW     1657     11/29/2018     Genevieve Casey    0.5   Research re: Anderson v. Mt. Clemens; email Todd Jackson and Darin Ranahan re:               J. Damages
                                                          hearing arguments and strategy.
FJWW     1658     11/29/2018      Todd Jackson      2.1   Prep for hearing, analyze damages, analyze possible routes                                   J. Damages
FJWW     1659     11/29/2018     Genevieve Casey    0.7   Call with T. Jackson and D. Ranahan re: damages/inferences hearing prep. Edit draft          J. Damages
                                                          correspondence re: same;
                                                          brief related research in preparation for hearing.
FJWW     1660     11/29/2018        Olivia Ruiz     1.6   Looking at suffix class issue.                                                               J. Damages
FJWW     1661     11/29/2018      Darin Ranahan     0.7   Emails to co‐counsel re inferences on damages                                                J. Damages
FJWW     1662     11/29/2018      Darin Ranahan     0.2   Emails to co‐counsel re special master                                                       J. Damages
FJWW     1663     11/29/2018      Darin Ranahan     2.5   Review data production history; draft summary of same for team to inform                     J. Damages
                                                          presentation at conference
FJWW     1664     11/30/2018      Darin Ranahan     0.1   Review O. Ruiz analysis of suffix issue; intra‐office conference with O. Ruiz re same        J. Damages

FJWW     1665     11/30/2018      Darin Ranahan     0.8   Draft summary of discovery to date                                                           J. Damages
FJWW     1666     11/30/2018      Darin Ranahan     0.2   Email to opposing counsel re inferences                                                      J. Damages
FJWW     1667     11/30/2018      Darin Ranahan     0.1   Intra‐office conference with G. Casey re damages data                                        J. Damages
FJWW     1668     11/30/2018      Darin Ranahan     0.2   Email to co‐counsel re meet & confer history                                                 J. Damages
FJWW     1669     11/30/2018      Darin Ranahan     0.1   Outline data issues to address                                                               J. Damages

                                                                 Page 49 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 51 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date          Timekeeper      Hours   Description                                                                                  Code
FJWW     1670     11/30/2018        Olivia Ruiz     1.2    Looking at suffix class member issue for D. Ranahan.                                   J. Damages
FJWW     1671     11/30/2018      Darin Ranahan     0.1    Email to expert re phone call                                                          J. Damages
FJWW     1672     11/30/2018      Darin Ranahan     0.1    Intra‐office conference with T. Jackson re data production history                     J. Damages
FJWW     1673      12/2/2018      Darin Ranahan      2     Review document production history and draft summary of same to prepare for            J. Damages
                                                           teleconference
FJWW     1674     12/3/2018       Darin Ranahan     0.3    Analyze data issues for damages calculation                                            J. Damages
FJWW     1675     12/3/2018       Darin Ranahan     0.3    Intra‐office conference with T. Jackson re hearing                                     J. Damages
FJWW     1676     12/3/2018       Darin Ranahan     0.8    Review meet & confer history for purposes of preparing for hearing; email to team re   J. Damages
                                                           plan for hearing
FJWW     1677     12/3/2018         Olivia Ruiz     3.3    Looking at class member suffix issue for D. Ranahan.                                   J. Damages
FJWW     1678     12/3/2018       Darin Ranahan     0.2    Email to M Scimone re moot court for hearing                                           J. Damages
FJWW     1679     12/3/2018       Todd Jackson      2.9    Review data history, data results, test approaches for damages                         J. Damages
FJWW     1680     12/4/2018       Darin Ranahan     0.1    Prepare for teleconference                                                             J. Damages
FJWW     1681     12/4/2018       Darin Ranahan     0.1    Intra‐office conference with T. Jackson re damages                                     J. Damages
FJWW     1682     12/4/2018       Darin Ranahan     0.5    Analyze duplicate Employee Reference Numbers for damages calculation                   J. Damages
FJWW     1683     12/4/2018       Darin Ranahan     0.3    Analyze missing layer data                                                             J. Damages
FJWW     1684     12/4/2018       Darin Ranahan     0.5    Research potentially missing hours data                                                J. Damages
FJWW     1685     12/4/2018       Darin Ranahan     0.6    Analyze damages data; draft summary of production of same for use in teleconference    J. Damages

FJWW     1686     12/4/2018       Darin Ranahan     0.5    Email re scheduling moot court                                                         J. Damages
FJWW     1687     12/4/2018       Darin Ranahan     0.6    Call with Breshears re damages calculation                                             J. Damages
FJWW     1688     12/4/2018       Darin Ranahan     0.9    Prepare consent to join date list; share same with Breshears                           J. Damages
FJWW     1689     12/4/2018       Darin Ranahan     1.2    Moot for teleconference                                                                J. Damages
FJWW     1690     12/4/2018       Darin Ranahan     0.4    Intra‐office conference with G. Casey following call with Breshears                    J. Damages
FJWW     1691     12/4/2018      Genevieve Casey    1.5    Prep for hearing re: damages.                                                          J. Damages
FJWW     1692     12/4/2018         Olivia Ruiz     1.3    Pulling layer data for people not listed in second CSC production for D. Ranahan.      J. Damages

FJWW     1693     12/4/2018       Todd Jackson      1.1    Brief prep and attend                                                                  J. Damages
FJWW     1694     12/4/2018       Todd Jackson      4.1    Damages analysis and outlining for different damages scenarios in preparation for      J. Damages
                                                           hearing
FJWW     1695     12/5/2018       Todd Jackson      3.8    Prep for, attend, debrief from hearing                                                 J. Damages
FJWW     1696     12/5/2018       Darin Ranahan     0.2    Intra‐office conference with T. Jackson & C. Worthman re teleconference                J. Damages
FJWW     1697     12/5/2018       Darin Ranahan     0.1    Email to Breshears re order                                                            J. Damages
FJWW     1698     12/5/2018       Darin Ranahan     1.4    Teleconference & follow‐up call re same                                                J. Damages
FJWW     1699     12/5/2018      Genevieve Casey    1.1    Telephonic hearing. Debrief with co‐counsel.                                           J. Damages
FJWW     1700     12/5/2018       Darin Ranahan     0.1    Emails to T. Jackson & G. Casey re damages analysis                                    J. Damages
FJWW     1701     12/5/2018       Darin Ranahan     0.1    Voicemail to Breshears & email to Breshears re damages calculation                     J. Damages
FJWW     1702     12/5/2018       Darin Ranahan     0.2    Draft email to opposing counsel re meet & confer plan                                  J. Damages
FJWW     1703     12/5/2018       Darin Ranahan     0.1    Email to team re timeline for damages calculation                                      J. Damages
FJWW     1704     12/5/2018       Darin Ranahan     0.1    Review argument outline for feedback to T. Jackson                                     J. Damages

                                                                  Page 50 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 52 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #     Date           Timekeeper      Hours   Description                                                                             Code
FJWW     1705     12/5/2018      Genevieve Casey     1     Call with D. Breshears.                                                           J. Damages
FJWW     1706     12/5/2018       Darin Ranahan     0.2    Call with D. Breshears re damages analysis                                        J. Damages
FJWW     1707     12/5/2018      Genevieve Casey     1     Prepare for telephonic hearing.                                                   J. Damages
FJWW     1708     12/5/2018       Darin Ranahan     0.1    Prepare for teleconference                                                        J. Damages
FJWW     1709     12/5/2018       Darin Ranahan     1.2    Analyze data issues for damages calculation                                       J. Damages
FJWW     1710     12/5/2018       Darin Ranahan     0.3    Intra‐office conference with T. Jackson & G. Casey re teleconference              J. Damages
FJWW     1711     12/6/2018      Genevieve Casey    0.7    Call with data consultant. Discuss data issues with D. Ranahan.                   J. Damages
FJWW     1712     12/6/2018       Darin Ranahan     0.7    Telephone call to consultant re next steps in damages calculation; intra‐office   J. Damages
                                                           conference with G. Casey re same
FJWW     1713      12/6/2018      Darin Ranahan     2.6    Analyze data for damages calculation                                              J. Damages
FJWW     1714      12/6/2018      Darin Ranahan     0.1    Intra‐office conference with T. Jackson re damages data issues                    J. Damages
FJWW     1715      12/6/2018      Todd Jackson      0.9                                                                                      J. Damages
FJWW     1716      12/7/2018      Darin Ranahan     0.4    Email to team re assorted data issues                                             J. Damages
FJWW     1717      12/7/2018      Todd Jackson      0.5    Various damages quesitons                                                         J. Damages
FJWW     1718      12/7/2018      Darin Ranahan     0.1    Email to opposing counsel re follow‐up to teleconference                          J. Damages
FJWW     1719      12/7/2018      Darin Ranahan     0.4    Email to consultant re data issues                                                J. Damages
FJWW     1720     12/10/2018      Darin Ranahan     0.1    Email to Jahan Sagafi re teleconference order                                     J. Damages
FJWW     1721     12/11/2018      Darin Ranahan     0.7    Analyze data for damages                                                          J. Damages
FJWW     1722     12/11/2018      Darin Ranahan     0.4    Emails to team re damages                                                         J. Damages
FJWW     1723     12/11/2018      Todd Jackson      0.4    Damages calculations                                                              J. Damages
FJWW     1724     12/11/2018      Darin Ranahan     0.3    Telephone call from consultant re damages                                         J. Damages
FJWW     1725     12/13/2018      Todd Jackson      0.3    Next steps on damages calculations                                                J. Damages
FJWW     1726     12/20/2018     Genevieve Casey    0.8    Team call re: damages issues; emails with D. Breshears.                           J. Damages
FJWW     1727     12/20/2018      Darin Ranahan     0.1    Schedule call with opposing counsel                                               J. Damages
FJWW     1728     12/20/2018      Darin Ranahan     0.1    Talk with consultant re damages                                                   J. Damages
FJWW     1729     12/20/2018      Darin Ranahan     0.6    Team call re damages                                                              J. Damages
FJWW     1730     12/20/2018      Darin Ranahan     0.2    Intra‐office conference with T. Jackson & G. Casey re damages                     J. Damages
FJWW     1731     12/21/2018      Darin Ranahan     1.2    Call with consultant re damages calculations                                      J. Damages
FJWW     1732     12/21/2018      Darin Ranahan     0.1    Email to co‐counsel re transcript                                                 J. Damages
FJWW     1733     12/21/2018     Genevieve Casey    1.2    Call with D. Breshears and follow‐up re: various damages issues.                  J. Damages
FJWW     1734     12/21/2018      Darin Ranahan     0.2    Email to opposing counsel re follow‐up to teleconference                          J. Damages
FJWW     1735     12/24/2018      Darin Ranahan     0.4    Email to consultant re inferences                                                 J. Damages
FJWW     1736     12/28/2018      Todd Jackson      0.3    check in                                                                          J. Damages
FJWW     1737      1/2/2019      Genevieve Casey    0.4    Call with D. Breshears and D. Ranahan.                                            J. Damages
FJWW     1738      1/2/2019       Darin Ranahan     0.1    Review USCA order                                                                 J. Damages
FJWW     1739      1/2/2019       Darin Ranahan     0.4    Email to co‐counsel re meet & confer, transcript                                  J. Damages
FJWW     1740      1/2/2019       Darin Ranahan     3.5    Damages analysis                                                                  J. Damages
FJWW     1741      1/3/2019       Darin Ranahan     0.1    Intra‐office conference with G. Casey re damages calculation                      J. Damages
FJWW     1742      1/3/2019       Darin Ranahan     0.2    Telephone calls with consultant re damages analysis                               J. Damages
FJWW     1743      1/3/2019       Darin Ranahan     0.4    Meet & confer call with N. Austin re damages                                      J. Damages

                                                                  Page 51 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 53 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours   Description                                                                                   Code
FJWW     1744     1/3/2019       Darin Ranahan     2.5    Damages analysis                                                                        J. Damages
FJWW     1745     1/3/2019       Darin Ranahan     0.2    Follow‐up meeting with G. Casey re meet & confer call                                   J. Damages
FJWW     1746     1/3/2019      Genevieve Casey    0.5    Emails re: updated damages calculations. Call with opposing counsel and D. Ranahan.     J. Damages

FJWW     1747     1/4/2019       Todd Jackson      0.7    Damages review                                                                          J. Damages
FJWW     1748     1/4/2019       Darin Ranahan     0.2    Update consent to join list                                                             J. Damages
FJWW     1749     1/4/2019       Darin Ranahan     0.3    Email to co‐counsel re damages                                                          J. Damages
FJWW     1750     1/5/2019       Todd Jackson      0.6    Damages review                                                                          J. Damages
FJWW     1751     1/5/2019      Genevieve Casey    0.5    Emails and call re: issues in preliminary damages report.                               J. Damages
FJWW     1752     1/5/2019       Darin Ranahan     0.1    Call with G. Casey re damages report                                                    J. Damages
FJWW     1753     1/5/2019       Darin Ranahan     0.3    Call with Todd Jackson re damages report                                                J. Damages
FJWW     1754     1/5/2019       Darin Ranahan      3     Work on damages report                                                                  J. Damages
FJWW     1755     1/6/2019       Darin Ranahan     2.6    Work on damages report and cover letter for same                                        J. Damages
FJWW     1756     1/6/2019      Genevieve Casey    0.2    Emails re: edits to damages analysis and cover letter to opposing counsel.              J. Damages
FJWW     1757     1/7/2019       Todd Jackson      2.1    Damages: review data, discuss same.                                                     J. Damages
FJWW     1758     1/7/2019      Genevieve Casey    0.9    Meetings with D. Ranahan and Todd Jackson re: damages report issues.                    J. Damages
FJWW     1759     1/7/2019      Genevieve Casey    0.2    Calls with D. Ranahan and consultant re: damages analysis.                              J. Damages
FJWW     1760     1/7/2019       Darin Ranahan     7.1    Work on damages report and cover letter for same                                        J. Damages
FJWW     1761     1/8/2019       Darin Ranahan     2.5    Analyze damages & email to team re same                                                 J. Damages
FJWW     1762     1/8/2019      Genevieve Casey    0.2    Emails re: damages reports.                                                             J. Damages
FJWW     1763     1/8/2019       Todd Jackson      0.6    Damages analysis and follow up                                                          J. Damages
FJWW     1764     1/8/2019       Todd Jackson      0.2    Appeal Mandate review and email re: same                                                J. Damages
FJWW     1765     1/9/2019       Darin Ranahan     0.4    Telephone call to consultant re damages                                                 J. Damages
FJWW     1766     1/9/2019       Darin Ranahan     0.7    Intra‐office conference with G. Casey & Todd Jackson re damages                         J. Damages
FJWW     1767     1/9/2019      Genevieve Casey    0.7    Emails re: damages issue; review letter to opposing counsel; meet with D. Ranahan and   J. Damages
                                                          Todd Jackson re: strategy.
FJWW     1768     1/9/2019       Darin Ranahan     0.9    Draft letter to N. Austin re damages                                                    J. Damages
FJWW     1769     1/9/2019       Darin Ranahan      2     Analyze CSC damages                                                                     J. Damages
FJWW     1770     1/9/2019       Todd Jackson      0.8    Damages and case admin                                                                  J. Damages
FJWW     1771     1/9/2019       Todd Jackson      1.1    Dynamex review for appellate issues/moves                                               J. Damages
FJWW     1772     1/9/2019       Darin Ranahan     0.4    Email to consultant re fixing damages analysis                                          J. Damages
FJWW     1773     1/10/2019      Darin Ranahan     1.4    Analyze CSC damages                                                                     J. Damages
FJWW     1774     1/10/2019     Genevieve Casey    1.4    Call with opposing counsel re: damages analyses; debrief and discuss strategy with T.   J. Damages
                                                          Jackson and D. Ranahan.
                                                          Edit update email to co‐counsel.
FJWW     1775     1/10/2019      Darin Ranahan     0.8    Telephone call to N. Austin re damages                                                  J. Damages
FJWW     1776     1/10/2019      Darin Ranahan     0.2    Email to consultant re damages analysis cleanup                                         J. Damages
FJWW     1777     1/10/2019      Todd Jackson      3.1    Damages                                                                                 J. Damages
FJWW     1778     1/10/2019      Darin Ranahan     1.2    Email to co‐counsel re damages issues                                                   J. Damages
FJWW     1779     1/10/2019      Darin Ranahan     0.1    Prepare for meet & confer call                                                          J. Damages

                                                                Page 52 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 54 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                    Code
FJWW     1780     1/11/2019      Darin Ranahan     0.4    Email to team re damages analysis issues                                                 J. Damages
FJWW     1781     1/11/2019      Todd Jackson      1.4    Prepare for fees filing                                                                  J. Damages
FJWW     1782     1/11/2019      Todd Jackson      0.6    Review for hearing                                                                       J. Damages
FJWW     1783     1/11/2019      Darin Ranahan     0.3    Emails to co‐counsel re damages                                                          J. Damages
FJWW     1784     1/11/2019      Darin Ranahan     1.5    Analyze CSC damages                                                                      J. Damages
FJWW     1785     1/11/2019      Darin Ranahan     0.4    Telephone call to consultant re damages analysis                                         J. Damages
FJWW     1786     1/12/2019      Darin Ranahan     0.1    Email to opposing counsel re damages                                                     J. Damages
FJWW     1787     1/13/2019      Darin Ranahan     0.5    Analyze damages                                                                          J. Damages
FJWW     1788     1/14/2019      Darin Ranahan     0.4    Emails to team re damages issues                                                         J. Damages
FJWW     1789     1/14/2019      Darin Ranahan     0.5    Analyze damages calculations                                                             J. Damages
FJWW     1790     1/14/2019      Darin Ranahan     0.2    Email to consultant re issues to fix with spreadsheet                                    J. Damages
FJWW     1791     1/14/2019      Darin Ranahan     0.1    Prepare for meet & confer call                                                           J. Damages
FJWW     1792     1/14/2019     Genevieve Casey    0.8    Call with opposing counsel re: damages issues. Emails with team re: same.                J. Damages
FJWW     1793     1/14/2019      Darin Ranahan     0.5    Meet & confer call with N. Austin and intra‐office conference with G. Casey re same      J. Damages

FJWW     1794     1/14/2019      Darin Ranahan     0.3    Follow‐up emails to meet & confer call                                                   J. Damages
FJWW     1795     1/15/2019     Genevieve Casey    0.3    Call with Nate Austin.                                                                   J. Damages
FJWW     1796     1/15/2019      Darin Ranahan     0.2    Emails to co‐counsel & opposing counsel re damages                                       J. Damages
FJWW     1797     1/15/2019      Darin Ranahan     0.1    Emails to consultant re damages                                                          J. Damages
FJWW     1798     1/15/2019     Genevieve Casey    0.3    Review spreadsheet detailing alleged problems with Plaintiffs' data analysis from CSC.   J. Damages

FJWW     1799     1/15/2019      Darin Ranahan     0.3    Intra‐office conference with T. Jackson & G. Casey re damages                            J. Damages
FJWW     1800     1/15/2019      Darin Ranahan     0.1    Voicemail to consultant re damages                                                       J. Damages
FJWW     1801     1/15/2019      Darin Ranahan     0.3    Telephone call to consultant re damages                                                  J. Damages
FJWW     1802     1/15/2019      Darin Ranahan     6.1    Draft status report and analyze damages calculations                                     J. Damages
FJWW     1803     1/15/2019     Genevieve Casey    0.4    Discuss damages issues and strategy for status conference with Todd Jackson and Darin    J. Damages
                                                          Ranahan.
FJWW     1804     1/15/2019     Genevieve Casey    0.3    Call with Darin Ranahan and consultant.                                                  J. Damages
FJWW     1805     1/15/2019      Darin Ranahan     0.3    Telephone call from opposing counsel re damages                                          J. Damages
FJWW     1806     1/16/2019      Todd Jackson      2.8    Damages, filing, prep for hearing                                                        J. Damages
FJWW     1807     1/16/2019      Darin Ranahan     0.4    Telephone call to Jahan Sagafi re status report                                          J. Damages
FJWW     1808     1/16/2019      Darin Ranahan     0.7    Review CSC's status report and supporting declaration                                    J. Damages
FJWW     1809     1/16/2019      Darin Ranahan     0.9    Intra‐office conference with Todd Jackson & G. Casey re status report                    J. Damages
FJWW     1810     1/16/2019      Darin Ranahan     1.9    Analyze revised damages for status report                                                J. Damages
FJWW     1811     1/16/2019      Darin Ranahan      3     Draft status report                                                                      J. Damages
FJWW     1812     1/16/2019      Darin Ranahan     0.2    Draft response to CSC filing                                                             J. Damages
FJWW     1813     1/16/2019     Genevieve Casey    1.8    Review and revise draft status report; confer over strategy with team. Read CSC status   J. Damages
                                                          report.
FJWW     1814     1/16/2019      Darin Ranahan     0.3    Intra‐office conference with G. Casey re status report                                   J. Damages
FJWW     1815     1/17/2019      Darin Ranahan     0.3    Intra‐office conference with Todd Jackson re filing                                      J. Damages

                                                                 Page 53 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 55 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                      Code
FJWW     1816     1/17/2019      Darin Ranahan     0.4    Analyze updated damages estimate                                                           J. Damages
FJWW     1817     1/17/2019      Darin Ranahan     0.3    Review consultant calculation of damages                                                   J. Damages
FJWW     1818     1/17/2019      Todd Jackson      3.2    Prep for hearing                                                                           J. Damages
FJWW     1819     1/17/2019      Darin Ranahan     0.1    Prepare for status conference                                                              J. Damages
FJWW     1820     1/17/2019      Todd Jackson      2.1    Filings for hearing and review data                                                        J. Damages
FJWW     1821     1/17/2019      Darin Ranahan     4.9    Draft and file response to CSC status report                                               J. Damages
FJWW     1822     1/17/2019     Genevieve Casey    0.2    Team emails re: damages issues.                                                            J. Damages
FJWW     1823     1/17/2019      Darin Ranahan     0.2    Telephone call to Outten & Golden re filing                                                J. Damages
FJWW     1824     1/18/2019      Darin Ranahan     2.2    Research potential experts                                                                 J. Damages
FJWW     1825     1/18/2019      Darin Ranahan      3     Telephonic status conference and follow‐up meeting                                         J. Damages
FJWW     1826     1/18/2019      Darin Ranahan     0.1    Intra‐office conference with Todd Jackson re special master                                J. Damages
FJWW     1827     1/18/2019      Darin Ranahan     0.1    Voicemail to consultant re forensic expert                                                 J. Damages
FJWW     1828     1/18/2019      Darin Ranahan     0.2    Intra‐office conference with Todd Jackson re special master                                J. Damages
FJWW     1829     1/18/2019     Genevieve Casey    0.1    Email with D. Ranahan re: setting time for detailed review of data sources in advance of   J. Damages
                                                          his parental leave.
FJWW     1830     1/18/2019      Todd Jackson      6.2    prep for hearing, attend hearing, debrief, search for expert, search for special master    J. Damages

FJWW     1831     1/18/2019      Darin Ranahan     0.1    Intra‐office conference with Todd Jackson re expert                                        J. Damages
FJWW     1832     1/18/2019      Darin Ranahan     0.1    Prepare for status conference                                                              J. Damages
FJWW     1833     1/18/2019      Darin Ranahan     0.1    Telephone call from consultant re damages                                                  J. Damages
FJWW     1834     1/18/2019      Darin Ranahan     1.2    Work on special master filing                                                              J. Damages
FJWW     1835     1/18/2019     Genevieve Casey    2.1    Prepare for call with Court. Telephonic conference with Court re: damages. Debrief         J. Damages
                                                          with team and discuss strategy
                                                          following status conference.
FJWW     1836     1/18/2019      Darin Ranahan     0.2    Intra‐office conference with Todd Jackson re damages                                       J. Damages
FJWW     1837     1/21/2019      Todd Jackson      0.9    Various damages                                                                            J. Damages
FJWW     1838     1/22/2019      Darin Ranahan     0.1    Set up call re data sets                                                                   J. Damages
FJWW     1839     1/22/2019      Darin Ranahan     0.2    Email to team re potential experts                                                         J. Damages
FJWW     1840     1/22/2019     Genevieve Casey    0.2    Emails/research re: special master appointing order.                                       J. Damages
FJWW     1841     1/23/2019      Darin Ranahan     0.1    Email to C. Worthman re database expert                                                    J. Damages
FJWW     1842     1/23/2019      Darin Ranahan     0.1    Circulate latest consent to join list                                                      J. Damages
FJWW     1843     1/23/2019     Genevieve Casey    2.3    Confer with D. Ranahan, J. Goldman and T. Jackson re: damages analysis.                    J. Damages
FJWW     1844     1/23/2019      Todd Jackson      2.3    Various damages and special master                                                         J. Damages
FJWW     1845     1/23/2019     Genevieve Casey    0.4    Review drafts of proposed order appointing special master; revise same; emails with        J. Damages
                                                          team and with
                                                          opposing counsel and Court re: same.
FJWW     1846     1/23/2019      Darin Ranahan     0.5    Emails to team re proposed order re special master                                         J. Damages
FJWW     1847     1/23/2019      Darin Ranahan      2     Telephone call to J. Goldman & intra‐office conference with G. Casey re data sets;         J. Damages
                                                          prepare for same by
                                                          copying right data sets to look at

                                                                 Page 54 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 56 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                       Code
FJWW     1848     1/24/2019      Darin Ranahan     0.1    Email to team re potential experts                                                          J. Damages
FJWW     1849     1/24/2019      Todd Jackson      1.1    Damages                                                                                     J. Damages
FJWW     1850     1/24/2019     Genevieve Casey    0.2    Emails re: damages analysis; review Judge Arterton's appointing order.                      J. Damages
FJWW     1851     1/24/2019      Darin Ranahan     0.1    Review Stohler filing                                                                       J. Damages
FJWW     1852     1/25/2019      Darin Ranahan     0.1    Prepare for D. Regard call; email to team re potential experts                              J. Damages
FJWW     1853     1/25/2019      Todd Jackson      0.9    Special master; prepare for upcoming                                                        J. Damages
FJWW     1854     1/25/2019      Darin Ranahan     0.8    Call with D. Regard re expert work; follow‐up call with G. Casey & J. Goldman re same       J. Damages

FJWW     1855     1/25/2019     Genevieve Casey    0.6    Call with potential expert. Emails re: same.                                                J. Damages
FJWW     1856     1/28/2019     Genevieve Casey    0.9    Team call re: meeting with Special Master. Follow up call re: strategy with J. Sagafi.      J. Damages

FJWW     1857     1/28/2019      Todd Jackson      2.9    Prep for hearing and review documents for same                                              J. Damages
FJWW     1858     1/28/2019     Genevieve Casey    1.8    Review previous damages filings; prepare for call with Special Master. Circulate talking    J. Damages
                                                          points to team.
FJWW     1859     1/29/2019      Todd Jackson      1.6    Prepare for hearing                                                                         J. Damages
FJWW     1860     1/29/2019      Todd Jackson       2     Call with Special Master and debrief                                                        J. Damages
FJWW     1861     1/29/2019     Genevieve Casey    3.6    Prepare for call with Special Master; call with Special Master Stohler; debrief with team   J. Damages
                                                          telephonically and
                                                          follow up via email.
FJWW     1862     1/30/2019      Todd Jackson      1.4    Damages                                                                                     J. Damages
FJWW     1863     1/30/2019     Genevieve Casey    0.6    Emails re: strategy for consulting with expert and with CSC data people; review Special     J. Damages
                                                          Master summary of last call and
                                                          discuss reporting in advance of next call. Meet with Todd Jackson re: same.
FJWW     1864     1/30/2019      Darin Ranahan     0.3    Email to G. Casey re assorted data issues                                                   J. Damages
FJWW     1865     2/2/2019      Genevieve Casey    0.3    Read Special Master's response to parties' Feb. 1 submissions.                              J. Damages
FJWW     1866     2/4/2019      Genevieve Casey    1.5    Call with CSC re: data analysis; follow‐up calls with co‐counsel and Dan Regard.            J. Damages

FJWW     1867     2/4/2019       Todd Jackson      2.9    Damages issues: call with expert, form re: same, edit/draft letter to expert                J. Damages
FJWW     1868     2/4/2019      Genevieve Casey    2.6    Draft, revise, and finalize/send report to Special Master.                                  J. Damages
FJWW     1869     2/4/2019      Genevieve Casey    1.6    Prepare for call with Dan Regard; call with Dan Regard in preparation for data retrieval    J. Damages
                                                          call with CSC.
FJWW     1870     2/5/2019      Genevieve Casey    0.8    Follow up emails with Dan Regard and co‐counsel after call with Mr. Stohler; debrief        J. Damages
                                                          with T. Jackson and discuss strategy.
FJWW     1871     2/5/2019      Genevieve Casey     3     Prep for call with Mr. Stohler.                                                             J. Damages
FJWW     1872     2/5/2019      Genevieve Casey    1.9    Call with Mr. Stohler.                                                                      J. Damages
FJWW     1873     2/5/2019       Todd Jackson      3.7    Attend, prep for hearing and speak with expert                                              J. Damages
FJWW     1874     2/5/2019       Darin Ranahan     0.4    Emails to G. Casey re damages                                                               J. Damages
FJWW     1875     2/6/2019      Genevieve Casey    0.1    Emails re: CSC request for additional protective order.                                     J. Damages
FJWW     1876     2/6/2019       Darin Ranahan     1.1    Telephone call to G. Casey & J. Goldman re damages issues, screen share re same             J. Damages



                                                                 Page 55 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 57 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours Description                                                                                      Code
FJWW     1877     2/6/2019      Genevieve Casey    1.9 Work on layer data issues, including calls with D. Ranahan and D. Regard and follow up      J. Damages
                                                        emails with team.
FJWW     1878     2/7/2019       Darin Ranahan     0.1 Email to G. Casey re damages data                                                           J. Damages
FJWW     1879     2/7/2019      Genevieve Casey    3.2 Work on data issues.                                                                        J. Damages
FJWW     1880     2/10/2019     Genevieve Casey    0.7 Emails and analysis re: data retrieval.                                                     J. Damages
FJWW     1881     2/11/2019     Genevieve Casey    0.5 Prep for call with Cowans re: layer data.                                                   J. Damages
FJWW     1882     2/11/2019     Genevieve Casey    1.6 Call with Cowans re: layer data; follow up call and emails with team; draft and circulate   J. Damages
                                                        report to Special Master.
FJWW     1883     2/12/2019     Genevieve Casey    1.1 Prepare for meeting with Special Master.                                                    J. Damages
FJWW     1884     2/12/2019     Genevieve Casey    1.5 Meeting with Special Master Stohler.                                                        J. Damages
FJWW     1885     2/12/2019      Todd Jackson      0.5 Damages                                                                                     J. Damages
FJWW     1886     2/12/2019     Genevieve Casey    1.2 Emails and research following meeting with Special Master, including preparing list of      J. Damages
                                                        dates for missing layer data people
                                                        requested by CSC and reviewing CSC's summary spreadsheet of outstanding issues.

FJWW     1887     2/13/2019     Genevieve Casey    2.1   Work on data retrieval issues.                                                            J. Damages
FJWW     1888     2/13/2019      Todd Jackson      0.4   Data weeks                                                                                J. Damages
FJWW     1889     2/13/2019     Genevieve Casey    0.8   Meetings re: data retrieval.                                                              J. Damages
FJWW     1890     2/13/2019      Darin Ranahan     0.1   Email to G. Casey re assorted damages issues                                              J. Damages
FJWW     1891     2/14/2019      Darin Ranahan     0.1   Email to G. Casey re damages issues                                                       J. Damages
FJWW     1892     2/14/2019     Genevieve Casey    0.1   Emails re: end date for hours data/damages.                                               J. Damages
FJWW     1893     2/14/2019     Genevieve Casey    0.1   Coordinate with D. Ranahan re: time to discuss outstanding small issues in damages        J. Damages
                                                         analysis in preparation for meeting and
                                                         conferring with CSC.
FJWW     1894     2/14/2019      Todd Jackson      0.2   Data issues                                                                               J. Damages
FJWW     1895     2/15/2019     Genevieve Casey    0.3   Discuss various categories of outstanding damages issues with Darin Ranahan.              J. Damages

FJWW     1896     2/15/2019      Darin Ranahan     0.5   Telephone call to G. Casey re damages issues                                              J. Damages
FJWW     1897     2/15/2019     Genevieve Casey    0.5   Emails re: response to N. Austin email.                                                   J. Damages
FJWW     1898     2/15/2019      Todd Jackson      0.3   Data issues                                                                               J. Damages
FJWW     1899     2/15/2019      Todd Jackson      0.4   Data issues                                                                               J. Damages
FJWW     1900     2/18/2019      Todd Jackson      1.1   data issues                                                                               J. Damages
FJWW     1901     2/18/2019     Genevieve Casey    2.7   Correspondence with opposing counsel re: data issues; draft letter to Mr. Stohler with    J. Damages
                                                         week's progress report and circulate
                                                         to co‐counsel for review. Revise and send letter to Mr. Stohler.
FJWW     1902     2/18/2019     Genevieve Casey    0.1   Discuss strategy for call with Special Master with Todd Jackson.                          J. Damages
FJWW     1903     2/19/2019     Genevieve Casey     1    Prepare for call with Special Master.                                                     J. Damages
FJWW     1904     2/19/2019     Genevieve Casey    0.5   Work on damages analysis questions (re: "Wrong Job Titles" list).                         J. Damages
FJWW     1905     2/19/2019      Todd Jackson      2.2   Prep and attend special master hearing                                                    J. Damages
FJWW     1906     2/19/2019     Genevieve Casey    2.8   Call with Special Master. Follow up data analysis and emails re: next steps.              J. Damages

                                                                Page 56 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 58 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                      Code
FJWW     1907     2/20/2019     Genevieve Casey    2.8 Work on data issues including call with CSC SAP and MyTime designees and calls with         J. Damages
                                                        experts and J. Goldman.
FJWW     1908     2/20/2019     Genevieve Casey    0.7 Prepare for call re: "other issues" with opposing counsel. Call with Nate Austin and        J. Damages
                                                        follow up research tasks.
FJWW     1909     2/21/2019     Genevieve Casey    0.3 Research and emails with J. Patel re: problems with Employee Reference Number               J. Damages
                                                        system.
FJWW     1910     2/21/2019     Genevieve Casey    3.4 Prep for and calls re: damages issues.                                                      J. Damages
FJWW     1911     2/22/2019     Genevieve Casey    0.1 Emails re: timing for Monday QC of hours data.                                              J. Damages
FJWW     1912     2/22/2019     Genevieve Casey    0.9 Prepare analysis of "wrong job title" weeks and send to opposing counsel.                   J. Damages
FJWW     1913     2/22/2019     Genevieve Casey    1.2 Call with expert re: hours data issues; follow‐up emails and research regarding data        J. Damages
                                                        interpretation and previous
                                                        damages analysis.
FJWW     1914     2/25/2019      Darin Ranahan     1.5 Analyze data productions for issues to raise with expert                                    J. Damages
FJWW     1915     2/25/2019     Genevieve Casey    1.3 Prepare and revise draft letter to Special Master. Emails re: various damages issues.       J. Damages

FJWW     1916     2/25/2019      Darin Ranahan     0.2   Review reports to special master                                                          J. Damages
FJWW     1917     2/25/2019      Todd Jackson      1.2   Damages                                                                                   J. Damages
FJWW     1918     2/25/2019      Darin Ranahan     2.4   Data verification call and follow‐up call with Jared                                      J. Damages
FJWW     1919     2/25/2019      Darin Ranahan     0.2   Emails with opposing counsel, experts, and co‐counsel re data issues                      J. Damages
FJWW     1920     2/26/2019     Genevieve Casey    0.5   Confer with D. Ranahan re: damages issues; follow‐up re: layer data.                      J. Damages
FJWW     1921     2/26/2019      Todd Jackson      1.5   Damages: review calc and letter to SM                                                     J. Damages
FJWW     1922     2/26/2019      Darin Ranahan     0.5   Intra‐office conference with T. Jackson & G. Casey re damages                             J. Damages
FJWW     1923     2/26/2019      Darin Ranahan     0.2   Intra‐office conference with G. Casey re damages issues                                   J. Damages
FJWW     1924     2/26/2019      Darin Ranahan     0.1   Email to J. Goldman re e‐TES query                                                        J. Damages
FJWW     1925     2/26/2019      Darin Ranahan     0.7   Intra‐office conference with G. Casey re damages                                          J. Damages
FJWW     1926     2/26/2019     Genevieve Casey    0.2   Emails with co‐counsel and opposing counsel re: "other issues" category of data issues.   J. Damages

FJWW     1927     2/26/2019      Darin Ranahan     1.6   Analyze data productions for special master data analysis, identifying potential gaps     J. Damages

FJWW     1928     2/26/2019     Genevieve Casey    0.3   Update Todd Jackson re: strategic issues related to data retrieval.                       J. Damages
FJWW     1929     2/26/2019     Genevieve Casey    0.4   Read 2/26 letters to Special Master from both Parties and Special Master's response.      J. Damages

FJWW     1930     2/27/2019     Genevieve Casey    2.4   Calls, internal meetings and email re: CSC data issues.                                   J. Damages
FJWW     1931     2/27/2019      Todd Jackson      0.8   Damages calcuations and letter                                                            J. Damages
FJWW     1932     2/27/2019      Darin Ranahan     0.2   Emails to J Patel re data issues                                                          J. Damages
FJWW     1933     2/27/2019      Darin Ranahan     3.2   Analyze data for potential issues for data analysis                                       J. Damages
FJWW     1934     2/27/2019      Darin Ranahan     0.7   Edit report to special master                                                             J. Damages
FJWW     1935     2/27/2019      Darin Ranahan     1.6   Telephone call to expert re damages                                                       J. Damages
FJWW     1936     2/27/2019     Genevieve Casey    1.4   Draft letter to C. Stohler. Circulate to co‐counsel for edits.                            J. Damages



                                                                Page 57 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 59 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                     Code
FJWW     1937     2/27/2019     Genevieve Casey    0.5 Revise letter to Special Master per D. Ranahan and J. Goldman edits; review D.             J. Damages
                                                        Ranahan summary of exemplar
                                                        discrepancies between old and new data.Circulate draft letter to co‐counsel requesting
                                                        any final edits.
FJWW     1938     2/27/2019     Genevieve Casey    0.3 Finalize and submit letter to Special Master.                                              J. Damages
FJWW     1939     2/28/2019      Darin Ranahan     0.1 Email to co‐counsel re data                                                                J. Damages
FJWW     1940     2/28/2019      Darin Ranahan     0.2 Email to expert re hours analysis                                                          J. Damages
FJWW     1941     2/28/2019     Genevieve Casey    0.2 Follow‐up emails re: next phase of damages analysis.                                       J. Damages
FJWW     1942     2/28/2019     Genevieve Casey    1.7 Call with Special Master and debrief with team.                                            J. Damages
FJWW     1943     2/28/2019      Todd Jackson      2.8 Prepare for and attend Special Master hearing, debrief re: same and review damages         J. Damages
                                                        info
FJWW     1944     2/28/2019      Darin Ranahan     0.5 Email to expert re missing class members from time production                              J. Damages
FJWW     1945     2/28/2019      Darin Ranahan     0.8 Analyze data productions for issues to raise with expert                                   J. Damages
FJWW     1946     2/28/2019     Genevieve Casey     2 Prepare for call with Special Master.                                                       J. Damages
FJWW     1947     2/28/2019      Darin Ranahan     2.3 Telephone call to expert re data                                                           J. Damages
FJWW     1948     2/28/2019      Darin Ranahan     0.1 Intra‐office conference with G. Casey to debrief call                                      J. Damages
FJWW     1949     3/1/2019       Darin Ranahan     1.1 Analyze data productions for issues to raise with expert                                   J. Damages
FJWW     1950     3/1/2019       Darin Ranahan     0.1 Telephone call to J. Patel re data issue                                                   J. Damages
FJWW     1951     3/1/2019       Darin Ranahan     0.3 Intra‐office conference with C. Worthman re questions on data issues                       J. Damages
FJWW     1952     3/1/2019       Darin Ranahan     0.8 Review iDS analysis of class members missing hours data                                    J. Damages
FJWW     1953     3/1/2019       Darin Ranahan     0.3 Intra‐office conference with G. Casey & T. Jackson, as well as telephone call from Jared   J. Damages
                                                        Goldman re data issues
FJWW     1954     3/1/2019       Darin Ranahan     1.5 Call with iDS re data analysis                                                             J. Damages
FJWW     1955     3/1/2019       Darin Ranahan     0.3 Emails to G. Casey re D. Regard memo                                                       J. Damages
FJWW     1956     3/1/2019      Genevieve Casey    2.6 Work on damages issue, including analysis of discrete categories of individuals and        J. Damages
                                                        problems in old datasets and
                                                        proposals re: next steps.
FJWW     1957     3/1/2019       Darin Ranahan     0.7 Telephone call from J. Patel & D. Regard re data issues                                    J. Damages
FJWW     1958     3/1/2019       Darin Ranahan     0.7 Draft email to team re missing data                                                        J. Damages
FJWW     1959     3/1/2019       Todd Jackson      1.7 Damages calculations: edit briefing, calls with co‐counsel, ali with DR and GC             J. Damages
FJWW     1960     3/1/2019       Darin Ranahan     0.3 Intra‐office conference with G. Casey re status report                                     J. Damages
FJWW     1961     3/1/2019       Darin Ranahan     0.4 Review D. Regard memo to C. Stohler & N. Austin                                            J. Damages
FJWW     1962     3/4/2019       Darin Ranahan     0.1 Intra‐office conference with T. Jackson re D. Regard memo                                  J. Damages
FJWW     1963     3/4/2019       Darin Ranahan     0.2 Email to iDS re data issues                                                                J. Damages
FJWW     1964     3/4/2019       Darin Ranahan     1.9 Analyze missing data                                                                       J. Damages
FJWW     1965     3/4/2019       Darin Ranahan     0.3 Email to J. Goldman & G. Casey re quality control                                          J. Damages
FJWW     1966     3/4/2019      Genevieve Casey    0.2 Emails with opposing counsel re: scheduling meetings with Plaintiffs' expert and CSC       J. Damages
                                                        designees.
FJWW     1967     3/4/2019       Todd Jackson      0.4 Damages                                                                                    J. Damages
FJWW     1968     3/4/2019       Darin Ranahan     0.2 Intra‐office conference with G. Casey & T. Jackson re data issues                          J. Damages

                                                                Page 58 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 60 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
 Firm   Entry #     Date         Timekeeper      Hours Description                                                                               Code
FJWW     1969     3/4/2019     Genevieve Casey    2.7 Work on damages issues including call with CSC designee for MyTime and calls and     J. Damages
                                                       emails with expert and co‐counsel.
FJWW     1970     3/5/2019      Darin Ranahan     0.4 Emails to iDS and G. Casey re data analysis                                          J. Damages
FJWW     1971     3/5/2019     Genevieve Casey    1.4 Prepare letter to Special Master; revise and finalize.                               J. Damages
FJWW     1972     3/5/2019     Genevieve Casey    2.4 Calls and emails with experts, co‐counsel and opposing counsel re: data retrieval    J. Damages
                                                       process.
FJWW     1973     3/5/2019      Darin Ranahan     1.2 Call with iDS re assorted data issues                                                J. Damages
FJWW     1974     3/5/2019      Darin Ranahan     0.8 Analyze data productions for potential issues                                        J. Damages
FJWW     1975     3/5/2019     Genevieve Casey    1.1 Review and analysis of CSC's letters to Dan Regard and Mr. Stohler. Call with Dan    J. Damages
                                                       Regard to prepare for tomorrow's call
                                                       with Special Master. Emails with experts and co‐counsel re: same.
FJWW     1976     3/5/2019      Darin Ranahan     0.5 Edit report to special master                                                        J. Damages
FJWW     1977     3/5/2019      Todd Jackson      0.3 Damages oversight                                                                    J. Damages
FJWW     1978     3/6/2019      Darin Ranahan     0.2 Edit email re quality control process                                                J. Damages
FJWW     1979     3/6/2019      Darin Ranahan     2.8 Call with Special Master, prepare for same, debrief with team after call             J. Damages
FJWW     1980     3/6/2019      Todd Jackson      3.1 Damages                                                                              J. Damages
FJWW     1981     3/6/2019     Genevieve Casey    6.8 Prepare and submit letter to Special Master; prepare for and attend Special Master   J. Damages
                                                       meeting. Follow‐up work preparing for
                                                       next day's calls with CSC and Special Master.
FJWW     1982     3/6/2019      Darin Ranahan     0.2 Continue to analyze data produced by CSC                                             J. Damages
FJWW     1983     3/6/2019      Darin Ranahan     1.1 Work on supplemental report to Special Master                                        J. Damages
FJWW     1984     3/7/2019      Darin Ranahan     0.3 Analyze data for potential issues to raise                                           J. Damages
FJWW     1985     3/7/2019      Darin Ranahan     0.1 Intra‐office conference with T. Jackson re data production history                   J. Damages
FJWW     1986     3/7/2019     Genevieve Casey    0.9 Further work re: damages/data problems. Begin preparing Monday filing re: missing    J. Damages
                                                       data.
FJWW     1987     3/7/2019      Darin Ranahan     0.1 Review and respond to J. Goldman email re data issues                                J. Damages
FJWW     1988     3/7/2019     Genevieve Casey    0.2 Emails with damages consultant re: updating analysis.                                J. Damages
FJWW     1989     3/7/2019      Todd Jackson      4.9 Extensive prep for Special Master call and layer data issues                         J. Damages
FJWW     1990     3/7/2019      Darin Ranahan     0.2 Emails to J. Goldman re layer data quality control                                   J. Damages
FJWW     1991     3/7/2019     Genevieve Casey    6.3 Prepare for and participate in calls with Special Master and CSC.                    J. Damages
FJWW     1992     3/7/2019      Darin Ranahan     0.2 Email to team re missing class members                                               J. Damages
FJWW     1993     3/7/2019      Darin Ranahan     0.5 Intra‐office conference with G. Casey & T. Jackson re data issues                    J. Damages
FJWW     1994     3/8/2019      Darin Ranahan     0.1 Intra‐office conference with G. Casey re data                                        J. Damages
FJWW     1995     3/8/2019     Genevieve Casey    0.6 Work on March 11 submission to Special Master.                                       J. Damages
FJWW     1996     3/8/2019     Genevieve Casey    0.5 Talk to damages consultant re: updating analysis. Follow up emails.                  J. Damages
FJWW     1997     3/8/2019     Genevieve Casey    2.4 Analyze damages issues; calls and emails with forensic experts re: same.             J. Damages
FJWW     1998     3/8/2019      Darin Ranahan     0.5 Analyze data for potential issues to raise                                           J. Damages
FJWW     1999     3/8/2019      Darin Ranahan     0.2 Intra‐office conference with G. Casey re data issues                                 J. Damages
FJWW     2000     3/8/2019      Darin Ranahan     0.2 Emails to team re missing class members                                              J. Damages
FJWW     2001     3/8/2019      Todd Jackson      1.1 Damages layer data                                                                   J. Damages

                                                              Page 59 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 61 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                          Code
FJWW     2002     3/9/2019      Genevieve Casey    0.2    Emails re: March 11 submission to Special Master.                                              J. Damages
FJWW     2003     3/9/2019       Darin Ranahan     0.7    Work on letter brief re layer data                                                             J. Damages
FJWW     2004     3/10/2019     Genevieve Casey    5.7    Revise and continue drafting March 11 Special Master report.                                   J. Damages
FJWW     2005     3/10/2019      Darin Ranahan     3.1    Work on letter brief re layer data                                                             J. Damages
FJWW     2006     3/10/2019     Genevieve Casey    3.2    Work on March 11 submission to Special Master.                                                 J. Damages
FJWW     2007     3/11/2019      Darin Ranahan     0.1    Email to J. Patel re assorted data issues                                                      J. Damages
FJWW     2008     3/11/2019     Genevieve Casey    1.4    Work on submission for Special Master.                                                         J. Damages
FJWW     2009     3/11/2019        Olivia Ruiz     0.4    Overtime: redaction for email chains. Conferring with G. Casey.                                J. Damages
FJWW     2010     3/11/2019      Darin Ranahan     0.2    Intra‐office conference with G. Casey re letter brief                                          J. Damages
FJWW     2011     3/11/2019     Genevieve Casey    5.2    Revise and finalize submission re: layer data and class list, and supporting documents.        J. Damages
                                                          Submit to Special Master.
                                                          Brief review of opposing counsel's submission and emails with co‐counsel re: same.

FJWW     2012     3/11/2019      Darin Ranahan     0.4    Intra‐office conference with G. Casey & T. Jackson re data                                     J. Damages
FJWW     2013     3/11/2019      Darin Ranahan     3.9    Work on letter brief                                                                           J. Damages
FJWW     2014     3/12/2019     Genevieve Casey    0.8    Discuss strategy re: damages calculations and next Special Master call with Todd               J. Damages
                                                          Jackson, Darin Ranahan, and Jared Goldman.
FJWW     2015     3/12/2019      Darin Ranahan     0.1    Emails to team re data issues                                                                  J. Damages
FJWW     2016     3/12/2019     Genevieve Casey    0.5    Emails re: updated damages analysis and other data issues.                                     J. Damages
FJWW     2017     3/12/2019      Darin Ranahan     1.1    Intra‐office conference with G. Casey & T. Jackson re Special Master                           J. Damages
FJWW     2018     3/12/2019      Darin Ranahan      1     Review Defendant's letter brief and work on responsive arguments                               J. Damages
FJWW     2019     3/12/2019     Genevieve Casey    0.9    Prepare for Special Master hearing.                                                            J. Damages
FJWW     2020     3/13/2019      Todd Jackson      2.5    Special Master call and prep for same                                                          J. Damages
FJWW     2021     3/13/2019      Darin Ranahan     0.1    Edit emails to special master & opposing counsel                                               J. Damages
FJWW     2022     3/13/2019      Darin Ranahan     0.1    Email to J. Patel re data dictionary                                                           J. Damages
FJWW     2023     3/13/2019     Genevieve Casey    6.5    Prepare for and attend call with Special Master. Follow‐up meetings and calls with co‐         J. Damages
                                                          counsel and forensic experts.
FJWW     2024     3/13/2019      Darin Ranahan     1.3    Team call to prepare for special master call                                                   J. Damages
FJWW     2025     3/13/2019      Darin Ranahan     2.1    Special master call & follow‐up meeting with T. Jackson & G. Casey re same                     J. Damages
FJWW     2026     3/13/2019      Darin Ranahan     0.3    Emails to teams re data issues.                                                                J. Damages
FJWW     2027     3/14/2019      Darin Ranahan     0.3    Emails to team re P42 & P44 infotypes                                                          J. Damages
FJWW     2028     3/14/2019      Darin Ranahan     0.1    Telephone call to D. Regard re data extraction                                                 J. Damages
FJWW     2029     3/14/2019      Darin Ranahan     0.1    Intra‐office conference with G. Casey re data retrieval                                        J. Damages
FJWW     2030     3/14/2019     Genevieve Casey    2.6    Calls re: data extraction protocol; revise protocol; emails re: protocol and Info Type list.   J. Damages

FJWW     2031     3/14/2019      Darin Ranahan     0.4    Edit layer data search protocol                                                                J. Damages
FJWW     2032     3/14/2019      Darin Ranahan     0.2    Telephone call to J. Patel re data issues                                                      J. Damages
FJWW     2033     3/14/2019     Genevieve Casey    0.7    Additional revisions to data protocol proposal. Discuss with J. Patel. Review and file         J. Damages
                                                          final version sent by J. Patel.
FJWW     2034     3/14/2019      Darin Ranahan     0.2    Emails to team re Stohler report; review same                                                  J. Damages

                                                                 Page 60 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 62 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                          Code
FJWW     2035     3/15/2019      Darin Ranahan     0.2    Email to team re data extraction protocol                                                      J. Damages
FJWW     2036     3/15/2019      Darin Ranahan     1.7    Call with CSC, opposing counsel & expert re infotypes                                          J. Damages
FJWW     2037     3/15/2019      Darin Ranahan     0.1    Review infotype files                                                                          J. Damages
FJWW     2038     3/15/2019     Genevieve Casey    0.5    Emails re: data retrieval project.                                                             J. Damages
FJWW     2039     3/15/2019      Darin Ranahan     0.4    Emails to team & opposing counsel re infotypes                                                 J. Damages
FJWW     2040     3/16/2019     Genevieve Casey    0.2    Emails re: data retrieval.                                                                     J. Damages
FJWW     2041     3/16/2019      Todd Jackson      0.6    Damages: edit and review correspondence to special master                                      J. Damages
FJWW     2042     3/16/2019      Darin Ranahan      2     Draft email re data extraction process; telephone call to iDS re same                          J. Damages
FJWW     2043     3/17/2019      Darin Ranahan     0.5    Email to team re data extraction                                                               J. Damages
FJWW     2044     3/17/2019      Todd Jackson      0.5    Damages: edit and review correspondence to special master                                      J. Damages
FJWW     2045     3/18/2019     Genevieve Casey    0.2    Emails with co‐counsel re: exchange of initial damages summaries.                              J. Damages
FJWW     2046     3/18/2019      Darin Ranahan     0.4    Edit report to C. Stohler                                                                      J. Damages
FJWW     2047     3/18/2019     Genevieve Casey    0.3    Calls and emails re: data retrieval.                                                           J. Damages
FJWW     2048     3/18/2019      Darin Ranahan     0.1    Email to J. Patel re agenda                                                                    J. Damages
FJWW     2049     3/18/2019      Darin Ranahan     0.1    Intra‐office conference with G. Casey re data production                                       J. Damages
FJWW     2050     3/18/2019     Genevieve Casey    0.5    Emails re: data retrieval, agenda for moving forward, etc. Review C. Stohler summary of        J. Damages
                                                          last call re: deadlines and
                                                          next meeting agenda.
FJWW     2051     3/18/2019      Darin Ranahan     0.1    Intra‐office conference with T. Jackson & G. Casey re letter                                   J. Damages
FJWW     2052     3/18/2019      Darin Ranahan     0.1    Intra‐office conference with T. Jackson & G. Casey re data extraction                          J. Damages
FJWW     2053     3/18/2019      Darin Ranahan     0.3    Emails to team re data extraction                                                              J. Damages
FJWW     2054     3/18/2019     Genevieve Casey    1.3    Review CSC's status report. Draft, revise, finalize and send Plaintiffs' status report to C.   J. Damages
                                                          Stohler.
FJWW     2055     3/19/2019      Darin Ranahan     0.1    Email to G. Casey, T. Jackson & J. Goldman re data                                             J. Damages
FJWW     2056     3/19/2019      Todd Jackson      0.8    Damages steps                                                                                  J. Damages
FJWW     2057     3/19/2019      Darin Ranahan     0.2    Intra‐office conference with G. Casey & T. Jackson re damages                                  J. Damages
FJWW     2058     3/19/2019      Darin Ranahan     0.5    Analyze latest damages estimate and compare to previous version to spot‐check for              J. Damages
                                                          errors
FJWW     2059     3/19/2019      Darin Ranahan     0.3    Email to team re determining compensation for class members                                    J. Damages
FJWW     2060     3/19/2019      Darin Ranahan     0.1    Telephone call to consultant re damages calculations; email to consultant re same              J. Damages

FJWW     2061     3/19/2019     Genevieve Casey    1.9    Work on data extraction issues; prepare for next call with Special Master.                     J. Damages
FJWW     2062     3/19/2019      Darin Ranahan     0.1    Review emails re data extraction protocol                                                      J. Damages
FJWW     2063     3/19/2019      Darin Ranahan     0.6    Telephone call to J. Patel re data                                                             J. Damages
FJWW     2064     3/19/2019      Darin Ranahan     0.3    Analyze data extractions                                                                       J. Damages
FJWW     2065     3/20/2019     Genevieve Casey    0.3    Emails with co‐counsel, experts and opposing counsel re: deadlines, meeting times,             J. Damages
                                                          and Job Codes issue.
FJWW     2066     3/20/2019      Darin Ranahan     0.2    Email re data extraction                                                                       J. Damages
FJWW     2067     3/20/2019     Genevieve Casey    0.6    Draft email to opposing counsel re: Job Codes. Incorporate edits from co‐counsel and           J. Damages
                                                          send.

                                                                 Page 61 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 63 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                          Code
FJWW     2068     3/20/2019      Darin Ranahan     0.2    Analyze new damages calculations                                                               J. Damages
FJWW     2069     3/20/2019      Darin Ranahan     0.1    Review emails from iDS re data issues                                                          J. Damages
FJWW     2070     3/20/2019     Genevieve Casey    1.4    Calls with CSC technical team and counsel re: data issues and damages issues.                  J. Damages

FJWW     2071     3/20/2019      Todd Jackson      0.9    Damages                                                                                        J. Damages
FJWW     2072     3/20/2019      Darin Ranahan     0.2    Telephone call to G. Casey & J. Goldman re next steps on layer data                            J. Damages
FJWW     2073     3/20/2019     Genevieve Casey    0.1    Forward various correspondence between Parties and Special Master to experts.                  J. Damages

FJWW     2074     3/20/2019      Darin Ranahan     1.4    Call re data extraction                                                                        J. Damages
FJWW     2075     3/20/2019      Darin Ranahan     0.2    Edit report to C. Stohler                                                                      J. Damages
FJWW     2076     3/20/2019     Genevieve Casey    0.2    Emails re: damages calculations and exchange of same with CSC.                                 J. Damages
FJWW     2077     3/20/2019     Genevieve Casey    0.8    Prepare for following day's call with Special Master including initial review of CSC's         J. Damages
                                                          correspondence.
FJWW     2078     3/20/2019     Genevieve Casey    1.3    Draft letter to Mr. Stohler. Send to co‐counsel for edits. Emails re: same. Finalize letter    J. Damages
                                                          and send.
FJWW     2079     3/21/2019      Darin Ranahan     0.2    Review emails re layer data extraction                                                         J. Damages
FJWW     2080     3/21/2019     Genevieve Casey    0.6    Review CSC proposals re: filtering data by country. Emails with co‐counsel and                 J. Damages
                                                          response to opposing counsel re: same.
                                                          Prepare for morning call based on CSC proposals.
FJWW     2081     3/21/2019     Genevieve Casey    7.1    Preparation for calls with CSC and Special Master. Calls with CSC and Special Master.          J. Damages
                                                          Debriefing calls with forensic experts
                                                          and co‐counsel and emails re: same.
FJWW     2082     3/21/2019      Todd Jackson      2.1    Special Master call and prep                                                                   J. Damages
FJWW     2083     3/21/2019      Todd Jackson      0.8    Special master report edits                                                                    J. Damages
FJWW     2084     3/21/2019      Darin Ranahan     0.2    Telephone call to G. Casey re data extraction                                                  J. Damages
FJWW     2085     3/22/2019      Darin Ranahan     0.4    Emails to team re location of work issue                                                       J. Damages
FJWW     2086     3/22/2019     Genevieve Casey    5.4    Prepare for call with CSC technical team, including preparing questions re: filtering          J. Damages
                                                          proposal and reviewing
                                                          experts' analysis of results of filtering. Call with CSC counsel and technical team. Follow‐
                                                          up report to Mr. Stohler re: status.
FJWW     2087     3/22/2019      Todd Jackson      1.8    Damages issues                                                                                 J. Damages
FJWW     2088     3/22/2019      Darin Ranahan     0.1    Review Stohler report                                                                          J. Damages
FJWW     2089     3/22/2019     Genevieve Casey    0.7    Review additional emails from opposing counsel re: location of work issue and                  J. Damages
                                                          responses from Special Master.
                                                          Draft and send responses to opposing counsel and Special Master regarding Plaintiffs'
                                                          position and proposals.
FJWW     2090     3/22/2019      Darin Ranahan     0.1    Review data extraction                                                                         J. Damages
FJWW     2091     3/23/2019     Genevieve Casey    0.2    Emails re: coordinating next steps of data extraction process with opposing counsel.           J. Damages
                                                          Emails with opposing counsel re:
                                                          parameter's of 3/24 call.

                                                                 Page 62 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 64 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                      Code
FJWW     2092     3/23/2019     Genevieve Casey    0.3 Review Special Master's decision. Emails with co‐counsel re: strategy for proceeding        J. Damages
                                                        with next steps.
FJWW     2093     3/23/2019      Todd Jackson      0.9 Damages issues                                                                              J. Damages
FJWW     2094     3/23/2019      Darin Ranahan     0.1 Email to team re data extraction                                                            J. Damages
FJWW     2095     3/24/2019     Genevieve Casey    0.3 Debrief with co‐counsel and forensic expert. Plan for following day's calls with CSC        J. Damages
                                                        technical team and to meet
                                                        the deadlines set by Special Master for the week.
FJWW     2096     3/24/2019     Genevieve Casey    2.7 Sykpe call with forensic expert and CSC technical team to extract next set of data.         J. Damages

FJWW     2097     3/24/2019     Genevieve Casey    0.3   Prepare for call with CSC technical team.                                                 J. Damages
FJWW     2098     3/24/2019      Darin Ranahan      1    Conduct initial analysis of layer data extraction                                         J. Damages
FJWW     2099     3/25/2019      Darin Ranahan     0.1   Email to team re damages                                                                  J. Damages
FJWW     2100     3/25/2019     Genevieve Casey    0.2   Discuss strategy with Todd Jackson.                                                       J. Damages
FJWW     2101     3/25/2019      Darin Ranahan     0.2   Review J. Patel analysis of layer data                                                    J. Damages
FJWW     2102     3/25/2019     Genevieve Casey    1.4   Prepare for next data extraction call with CSC technical team.                            J. Damages
FJWW     2103     3/25/2019      Darin Ranahan     0.1   Email to team re damages                                                                  J. Damages
FJWW     2104     3/25/2019      Darin Ranahan     0.1   Intra‐office conference with G. Casey re data extraction                                  J. Damages
FJWW     2105     3/25/2019      Darin Ranahan      1    Analyze layer data extractions                                                            J. Damages
FJWW     2106     3/25/2019      Darin Ranahan     0.5   Intra‐office conference with G. Casey & telephone call to J. Patel & J. Goldman re data   J. Damages
                                                         extraction
FJWW     2107     3/25/2019      Darin Ranahan     0.5   Team call before data extraction                                                          J. Damages
FJWW     2108     3/25/2019     Genevieve Casey    0.3   Review and respond to Jimil Patel's analysis of highlighted issues with unfiltered        J. Damages
                                                         potential US class/collective
                                                         member list and with Company Code list.
FJWW     2109     3/25/2019     Genevieve Casey    0.2   Emails with co‐counsel and opposing counsel re: deadlines.                                J. Damages
FJWW     2110     3/25/2019      Darin Ranahan     0.3   Email to team re data extraction                                                          J. Damages
FJWW     2111     3/25/2019     Genevieve Casey    0.4   Compile spreadsheet of data re: apparent omissions from Step 1 list of US System          J. Damages
                                                         Administrators in covered positions.
                                                         Draft and send email to opposing counsel requesting investigation of explanation for
                                                         omissions. Review response.
FJWW     2112     3/25/2019      Darin Ranahan     0.1   Review emails re layer data extraction                                                    J. Damages
FJWW     2113     3/25/2019     Genevieve Casey     2    Call with CSC technical team to take next data extraction steps.                          J. Damages
FJWW     2114     3/26/2019     Genevieve Casey    1.2   Draft report to Special Master.                                                           J. Damages
FJWW     2115     3/26/2019     Genevieve Casey    1.2   Review CSC email re: "ES" numbers in Workday. Call with Jared Goldman re: same.           J. Damages
                                                         Emails with forensic experts re: same.
                                                         Draft response to opposing counsel.
FJWW     2116     3/26/2019     Genevieve Casey    0.3   Review CSC report to Special Master. Forward Parties' reports to forensic experts.        J. Damages

FJWW     2117     3/26/2019      Darin Ranahan     0.1   Intra‐office conference with G. Casey re data issues                                      J. Damages
FJWW     2118     3/26/2019      Darin Ranahan     0.1   Intra‐office conference with G. Casey re letter to Special Master                         J. Damages

                                                                Page 63 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 65 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                         Code
FJWW     2119     3/26/2019     Genevieve Casey    0.2 Emails with Jimil Patel and Dan Regard re: duplicative IDs in Workday.                         J. Damages
FJWW     2120     3/26/2019     Genevieve Casey    1.2 Revise report to Special Master, incorporating co‐counsel's proposed edits and updates         J. Damages
                                                        in status due to
                                                        Defendants' late production of additional data. Finalize and submit.
FJWW     2121     3/26/2019      Darin Ranahan     2.8 Analyze data extractions                                                                       J. Damages
FJWW     2122     3/27/2019      Darin Ranahan     0.1 Intra‐office conference with G. Casey re data extraction                                       J. Damages
FJWW     2123     3/27/2019      Darin Ranahan     1.7 Call with C. Stohler & follow‐up meeting with G. Casey & T. Jackson re same                    J. Damages
FJWW     2124     3/27/2019      Darin Ranahan     0.3 Intra‐office conference with G. Casey re data issues                                           J. Damages
FJWW     2125     3/27/2019      Darin Ranahan     0.1 Email to team re infotype extraction                                                           J. Damages
FJWW     2126     3/27/2019      Darin Ranahan     1.4 Analyze layer data productions                                                                 J. Damages
FJWW     2127     3/27/2019     Genevieve Casey    1.9 Call with CSC technical team; follow‐up calls and emails with experts and co‐counsel.          J. Damages

FJWW     2128     3/27/2019     Genevieve Casey    1.6   Call with Special Master. Debrief with Todd Jackson and Darin Ranahan.                       J. Damages
FJWW     2129     3/27/2019      Todd Jackson      2.8   Special Master Call and review of letters and data for same                                  J. Damages
FJWW     2130     3/27/2019      Darin Ranahan     0.1   Review CSC's Special Master submission                                                       J. Damages
FJWW     2131     3/27/2019     Genevieve Casey    2.6   Prepare for Special Master call.                                                             J. Damages
FJWW     2132     3/27/2019      Darin Ranahan     0.8   Team call re data extraction                                                                 J. Damages
FJWW     2133     3/28/2019      Darin Ranahan     0.2   Telephone call from J. Patel re class list                                                   J. Damages
FJWW     2134     3/28/2019      Todd Jackson      0.8   Damages review                                                                               J. Damages
FJWW     2135     3/28/2019      Darin Ranahan     1.9   Analyze data files for damages analysis                                                      J. Damages
FJWW     2136     3/28/2019      Darin Ranahan     0.1   Intra‐office conference with G. Casey re damages analysis                                    J. Damages
FJWW     2137     3/28/2019      Darin Ranahan     0.1   Email to team re data extraction                                                             J. Damages
FJWW     2138     3/28/2019     Genevieve Casey    0.7   Work on data issues.                                                                         J. Damages
FJWW     2139     3/28/2019      Darin Ranahan     0.1   Intra‐office conference with G. Casey re damages                                             J. Damages
FJWW     2140     3/28/2019      Darin Ranahan     0.4   Intra‐office conference with G. Casey & telephone call to J. Patel & J. Goldman re           J. Damages
                                                         quality control process
FJWW     2141     3/29/2019      Darin Ranahan     0.1   Discuss damages issues with G. Casey & T. Jackson                                            J. Damages
FJWW     2142     3/29/2019      Darin Ranahan     0.1   Intra‐office conference with G. Casey re data issues                                         J. Damages
FJWW     2143     3/29/2019      Darin Ranahan     0.1   Emails to team re layer data                                                                 J. Damages
FJWW     2144     3/29/2019      Darin Ranahan     0.5   Telephone call to J. Patel & meeting with G. Casey re class list                             J. Damages
FJWW     2145     3/30/2019     Genevieve Casey    0.2   Emails from opposing counsel re: data extractions and with experts/co‐counsel re:            J. Damages
                                                         response.
FJWW     2146     3/31/2019     Genevieve Casey    1.5   Call with co‐counsel and expert. Draft email to opposing counsel with questions re:          J. Damages
                                                         data approach and next steps.
FJWW     2147     4/1/2019       Darin Ranahan     0.1   Review emails from opposing counsel re damages issues                                        J. Damages
FJWW     2148     4/1/2019      Genevieve Casey     1    Call with co‐counsel and expert re: data issues and class list. Emails with co‐counsel and   J. Damages
                                                         opposing counsel re: same.
FJWW     2149     4/1/2019       Darin Ranahan     0.4   Intra‐office conference with G. Casey & telephone call to J. Patel re data extraction        J. Damages

FJWW     2150     4/1/2019       Darin Ranahan     0.2   Edit report to special master                                                                J. Damages

                                                                Page 64 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 66 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
 Firm   Entry #     Date         Timekeeper      Hours Description                                                                                   Code
FJWW     2151     4/1/2019     Genevieve Casey    1.3 Draft report to Special Master. Review CSC status update and respond. Revise letter to   J. Damages
                                                       Special Master; finalize and send.
                                                       Calendar next days' calls.
FJWW     2152     4/2/2019     Genevieve Casey    1.9 Prepare for Special Master meeting; Special Master meeting.                              J. Damages
FJWW     2153     4/2/2019      Darin Ranahan     1.1 Analyze data to generate class list                                                      J. Damages
FJWW     2154     4/2/2019      Darin Ranahan     0.7 Telephone call to J. Patel re next steps                                                 J. Damages
FJWW     2155     4/2/2019      Darin Ranahan     0.1 Email to J. Patel re class list                                                          J. Damages
FJWW     2156     4/2/2019      Darin Ranahan      1 Call with C. Stohler                                                                      J. Damages
FJWW     2157     4/2/2019     Genevieve Casey    1.8 Calls with CSC attorney and technical designees; emails with co‐counsel, opposing        J. Damages
                                                       counsel, and Special Master.
FJWW     2158     4/2/2019      Darin Ranahan     0.1 Review email from opposing counsel re preliminary class list                             J. Damages
FJWW     2159     4/2/2019      Darin Ranahan     0.1 Review CSC's report to special master                                                    J. Damages
FJWW     2160     4/2/2019     Genevieve Casey    0.7 Call to go over data analysis to date and next steps with Jared Goldman, Darin Ranahan   J. Damages
                                                       and Jimil Patel.
FJWW     2161     4/2/2019      Darin Ranahan     0.5 Prepare for Special Master call; emails to team re preparation for call                  J. Damages
FJWW     2162     4/3/2019      Darin Ranahan     0.1 Review summary of Special Master call                                                    J. Damages
FJWW     2163     4/3/2019     Genevieve Casey    0.5 Emails re: data extraction call and data analyses. Review Mr. Stohler's summary and      J. Damages
                                                       agenda for next call.
FJWW     2164     4/3/2019      Darin Ranahan     0.4 Review draft class list                                                                  J. Damages
FJWW     2165     4/3/2019      Darin Ranahan     0.1 Call with J. Patel re class list                                                         J. Damages
FJWW     2166     4/3/2019      Darin Ranahan     0.1 Review email from co‐counsel re quality control call                                     J. Damages
FJWW     2167     4/4/2019      Darin Ranahan     0.1 Review email from opposing counsel re jobs database                                      J. Damages
FJWW     2168     4/4/2019      Darin Ranahan     0.1 Emails to team re data analysis                                                          J. Damages
FJWW     2169     4/4/2019      Darin Ranahan      1 Analyze data productions                                                                  J. Damages
FJWW     2170     4/4/2019     Genevieve Casey    0.5 Review CSC analysis of Job Codes searches and letter from N. Austin re: same. Brief      J. Damages
                                                       review of Job Codes database
                                                       produced by CSC. Email forensic expert re: same.
FJWW     2171     4/4/2019      Darin Ranahan     0.1 Review email from opposing counsel re infotype descriptions                              J. Damages
FJWW     2172     4/4/2019     Genevieve Casey    0.1 Call J. Goldman re: update on status; email opposing counsel to ask about meeting to     J. Damages
                                                       finish Job Codes validation.
FJWW     2173     4/5/2019     Genevieve Casey    0.1 Emails re: rescheduling next Special Master call.                                        J. Damages
FJWW     2174     4/5/2019     Genevieve Casey    1.3 Call with Jimil Patel re: Job Codes issue and class list construction. Emails with co‐   J. Damages
                                                       counsel re: Job Codes. Email to CSC with
                                                       follow‐up questions.
FJWW     2175     4/5/2019      Darin Ranahan     0.5 Analyze data productions & jobs database; email to team re same                          J. Damages
FJWW     2176     4/7/2019      Darin Ranahan     0.5 Analyze layer data productions                                                           J. Damages
FJWW     2177     4/8/2019     Genevieve Casey    0.4 Emails with co‐counsel and expert re: CSC's answers to Job Codes questions and re:       J. Damages
                                                       status of data analysis and
                                                       meeting with experts to discuss same.



                                                              Page 65 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 67 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours Description                                                                                    Code
FJWW     2178     4/8/2019       Darin Ranahan      3 Review HRIS data productions for purposes of assisting with preparation of class list;     J. Damages
                                                        look at preliminary list of people
                                                        who did not receive opt‐in notice
FJWW     2179     4/8/2019      Genevieve Casey    0.3 Emails with Darin Ranahan re: analysis of new class members and FLSA members who          J. Damages
                                                        did not previously receive FLSA notice;
                                                        emails with Todd Jackson and Jared Goldman re: same.
FJWW     2180     4/8/2019       Darin Ranahan     0.1 Email to co‐counsel re status of data analysis                                            J. Damages
FJWW     2181     4/8/2019       Todd Jackson      0.3 Damages statements and info                                                               J. Damages
FJWW     2182     4/9/2019       Darin Ranahan     1.1 Review Defendant's report & analyze company code issue                                    J. Damages
FJWW     2183     4/9/2019       Darin Ranahan     0.6 Team call re class list                                                                   J. Damages
FJWW     2184     4/9/2019       Darin Ranahan     0.1 Intra‐office conference with G. Casey re damages                                          J. Damages
FJWW     2185     4/9/2019       Darin Ranahan     0.1 Edit G. Casey email to opc                                                                J. Damages
FJWW     2186     4/9/2019      Genevieve Casey    0.9 Call and emails with Darin Ranahan, Jimil Patel and Jared Goldman re: class list and      J. Damages
                                                        outstanding data questions.
                                                        Review J. Patel draft class list.
FJWW     2187     4/9/2019      Genevieve Casey    0.3 Emails with Darin Ranahan and Jared Goldman re: list of individuals not provided with     J. Damages
                                                        FLSA notice.
FJWW     2188     4/9/2019       Darin Ranahan     0.4 Intra‐office conference with T. Jackson & G. Casey re data                                J. Damages
FJWW     2189     4/9/2019       Darin Ranahan     0.3 Edit report to special master                                                             J. Damages
FJWW     2190     4/9/2019      Genevieve Casey    0.1 Email opposing counsel re: outstanding items and questions.                               J. Damages
FJWW     2191     4/9/2019       Darin Ranahan     1.6 Email to J. Patel re class list; analyze data for same; analyze data for people missing   J. Damages
                                                        FLSA notice
FJWW     2192     4/9/2019      Genevieve Casey    0.8 Call and emails with co‐counsel re: strategy issues. Confer by phone and in office with   J. Damages
                                                        Darin Ranahan, Jared Goldman,
                                                        and Todd Jackson re: same.
FJWW     2193     4/9/2019       Darin Ranahan      1 Call with J. Goldman & J. Patel, intra‐office conference wth G. Casey, re class list       J. Damages

FJWW     2194     4/9/2019       Darin Ranahan     0.1   Email to team re people missing FLSA notice                                             J. Damages
FJWW     2195     4/9/2019       Darin Ranahan     0.1   Review Stohler invoice                                                                  J. Damages
FJWW     2196     4/9/2019      Genevieve Casey    3.9   Research, draft, finalize and send report to Special Master.                            J. Damages
FJWW     2197     4/9/2019       Todd Jackson      2.3   Statement, review statements, strategy                                                  J. Damages
FJWW     2198     4/10/2019      Darin Ranahan     0.3   Email to team re Company Code issue                                                     J. Damages
FJWW     2199     4/10/2019     Genevieve Casey    1.9   Debrief with co‐counsel and work on follow‐up issues after Special Master call.         J. Damages

FJWW     2200     4/10/2019      Darin Ranahan     0.2   Intra‐office conference with G. Casey re data prdouctions                               J. Damages
FJWW     2201     4/10/2019     Genevieve Casey    0.4   Analysis re: validation proposal for "non‐US" Company Codes exclusions and list of      J. Damages
                                                         potential FLSA opt‐ins
                                                         who did not receive notice in 2015. Emails re: same.
FJWW     2202     4/10/2019      Darin Ranahan     0.1   Email to team re FLSA opt‐in issue                                                      J. Damages
FJWW     2203     4/10/2019      Darin Ranahan     2.1   Special Master call; follow‐up team call re damages analysis                            J. Damages

                                                                Page 66 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 68 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                        Code
FJWW     2204     4/10/2019      Darin Ranahan     3.2 Analyze data productions to date for purposes of damages analysis                             J. Damages
FJWW     2205     4/10/2019     Genevieve Casey    0.5 Research re GDPR in light of CSC refusal to produce data based on privacy law                 J. Damages
                                                        concerns.
FJWW     2206     4/10/2019      Darin Ranahan     0.3 Team call to prepare for Special Master call                                                  J. Damages
FJWW     2207     4/10/2019      Todd Jackson      2.9 Damages: call with Stohler, analyze issues for same, review documents for same.               J. Damages

FJWW     2208     4/10/2019     Genevieve Casey     2    Prepare for call with Special Master.                                                       J. Damages
FJWW     2209     4/10/2019     Genevieve Casey    1.5   Call with Special Master.                                                                   J. Damages
FJWW     2210     4/10/2019      Darin Ranahan     0.5   Emails to J. Patel re class list                                                            J. Damages
FJWW     2211     4/11/2019      Darin Ranahan     0.1   Review Stohler summary of call                                                              J. Damages
FJWW     2212     4/11/2019      Darin Ranahan     0.3   Review data productions to generate class list                                              J. Damages
FJWW     2213     4/11/2019     Genevieve Casey    2.3   Prepare for call with CSC designees re: QC of Job Codes and other data issues. Call with    J. Damages
                                                         CSC. Follow‐up call with
                                                         expert and co‐counsel.
FJWW     2214     4/11/2019      Darin Ranahan     0.1   Emails to J. Patel re class list                                                            J. Damages
FJWW     2215     4/11/2019      Todd Jackson      0.9   Damages issues: class list and filings                                                      J. Damages
FJWW     2216     4/11/2019      Darin Ranahan     0.1   Email to J. Goldman re equitable tolling                                                    J. Damages
FJWW     2217     4/11/2019     Genevieve Casey    0.4   Revise summary of case law on FLSA opt ins and tolling to send to opposing counsel          J. Damages
                                                         and Special Master;
                                                         emails re: same.
FJWW     2218     4/12/2019      Darin Ranahan     0.1   Intra‐office conference with G. Casey re letter to opposing counsel                         J. Damages
FJWW     2219     4/12/2019     Genevieve Casey    1.3   Work on class list and cover letter. Send to opposing counsel once finalized.               J. Damages
FJWW     2220     4/12/2019     Genevieve Casey    3.8   Work on data issues; calls with CSC designees, experts and co‐counsel re: data issues.      J. Damages

FJWW     2221     4/12/2019      Darin Ranahan     0.3   Analyze highly‐compensated employee regulation                                              J. Damages
FJWW     2222     4/12/2019      Darin Ranahan     0.1   Intra‐office conference with G. Casey re data issues                                        J. Damages
FJWW     2223     4/12/2019     Genevieve Casey    0.6   Draft and revise letter to opposing counsel re: class list; emails regarding construction   J. Damages
                                                         of class list.
FJWW     2224     4/12/2019      Darin Ranahan     0.1   Intra‐office conference with G. Casey re quality control call                               J. Damages
FJWW     2225     4/12/2019      Todd Jackson      2.1   Damages calls and review                                                                    J. Damages
FJWW     2226     4/12/2019      Darin Ranahan     4.5   Analyze layer data to generate class list; telephone call to J. Patel re same;              J. Damages
                                                         draft email to opposing counsel re same
FJWW     2227     4/13/2019      Darin Ranahan     0.7   Work on generating class list                                                               J. Damages
FJWW     2228     4/13/2019     Genevieve Casey    0.2   Emails re: data issues.                                                                     J. Damages
FJWW     2229     4/13/2019     Genevieve Casey    1.3   Emails re: CSC counterproposal on validation of exclusion based on "non‐US" company         J. Damages
                                                         codes. Draft and circulate proposed response to expert and co‐counsel for review.
                                                         Emails re: additional clas list issues and research on determining total compensation
                                                         for class list exclusions.
FJWW     2230     4/14/2019      Darin Ranahan     1.1   Edit report to Special Master                                                               J. Damages
FJWW     2231     4/14/2019      Todd Jackson      0.6   Draft and edit statement                                                                    J. Damages

                                                                Page 67 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 69 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                     Code
FJWW     2232     4/14/2019      Darin Ranahan     2.3 Preparation call with G. Casey & J. Patel re meet & confer call with opposing counsel;     J. Damages
                                                        meet & confer call with opposing counsel
                                                        re class lists
FJWW     2233     4/14/2019      Darin Ranahan     0.3 Analyze data productions                                                                   J. Damages
FJWW     2234     4/14/2019     Genevieve Casey    1.5 Emails re: various data issues. Revise and finalize letter to Special Master. Review CSC   J. Damages
                                                        report to Special Master.
                                                        Prepare for Monday's call with Special Master.
FJWW     2235     4/14/2019     Genevieve Casey    2.3 Prep for call with opposing counsel. Call with opposing counsel re: class list and other   J. Damages
                                                        outstanding issues.
FJWW     2236     4/14/2019      Darin Ranahan     0.8 Email to team re follow‐up items on data analysis & meet & confer call                     J. Damages
FJWW     2237     4/15/2019     Genevieve Casey     2 Special Master calls.                                                                       J. Damages
FJWW     2238     4/15/2019     Genevieve Casey    1.5 Skype meeting with CSC data designees re: outstanding validation steps.                    J. Damages
FJWW     2239     4/15/2019      Darin Ranahan     0.1 Voicemail to consultant re damages work                                                    J. Damages
FJWW     2240     4/15/2019      Darin Ranahan     0.9 Call with G. Casey & J. Patel before Special Master call                                   J. Damages
FJWW     2241     4/15/2019     Genevieve Casey    0.1 Emails re: team strategy meeting.                                                          J. Damages
FJWW     2242     4/15/2019      Darin Ranahan      1 Second Special Master call; follow‐up meeting with T. Jackson & G. Casey                    J. Damages
FJWW     2243     4/15/2019      Darin Ranahan     0.1 Email to consultant re damages calculation                                                 J. Damages
FJWW     2244     4/15/2019      Darin Ranahan      1 Draft summary of issues to be briefed; analyze same                                         J. Damages
FJWW     2245     4/15/2019      Darin Ranahan     0.1 Review N. Austin email re summary of damages issues                                        J. Damages
FJWW     2246     4/15/2019      Darin Ranahan     0.1 Intra‐office conference with T. Jackson & G. Casey re damages                              J. Damages
FJWW     2247     4/15/2019     Genevieve Casey    0.8 Additional CSC data analysis and emails re: data and strategy; intra‐office conferences    J. Damages
                                                        with Todd Jackson and Darin Ranahan
                                                        re: strategy for remaining portion of Special Master process.
FJWW     2248     4/15/2019      Darin Ranahan     0.1 Review recap of S. McFarlane call                                                          J. Damages
FJWW     2249     4/15/2019      Darin Ranahan     0.1 Meeting with T. Jackson & G. Casey to prepare for Special Master call                      J. Damages
FJWW     2250     4/15/2019      Darin Ranahan     1.1 Special Master call; follow‐up meeting with T. Jackson & G. Casey                          J. Damages
FJWW     2251     4/15/2019      Darin Ranahan     0.2 Draft proposed briefing schedule                                                           J. Damages
FJWW     2252     4/15/2019     Genevieve Casey    1.8 Prepare for Special Master calls.                                                          J. Damages
FJWW     2253     4/15/2019      Todd Jackson      2.3 Prep for and attend afternoon call with Special Master                                     J. Damages
FJWW     2254     4/15/2019      Todd Jackson      1.4 Attend and debrief from a.m. session with Special Master                                   J. Damages
FJWW     2255     4/16/2019      Darin Ranahan     0.1 Intra‐office conference with G. Casey re "casual" employees                                J. Damages
FJWW     2256     4/16/2019      Darin Ranahan     0.4 Emails to team re issues for briefing                                                      J. Damages
FJWW     2257     4/16/2019      Darin Ranahan     0.6 Analyze "casual" employee group entries; email to team re same                             J. Damages
FJWW     2258     4/16/2019      Darin Ranahan     0.2 Review Stohler summary of calls & calendar deadlines from same                             J. Damages
FJWW     2259     4/16/2019      Darin Ranahan     0.2 Review J. Patel analysis of location data                                                  J. Damages
FJWW     2260     4/16/2019      Darin Ranahan     0.7 Larger team call re damages issues                                                         J. Damages
FJWW     2261     4/16/2019     Genevieve Casey    0.7 Prepare for team strategy calls; call with full team re: strategy and assignments.         J. Damages

FJWW     2262     4/16/2019     Genevieve Casey     1    Prepare for April 17 Special Master call.                                                J. Damages
FJWW     2263     4/16/2019      Todd Jackson      1.1   Damages: call with team, review documents, review Special Master orders                  J. Damages

                                                                Page 68 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 70 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                 Code
FJWW     2264     4/16/2019     Genevieve Casey    0.3 Review and analyze CSC list of earnings categories CSC proposes to include in          J. Damages
                                                        calculating total annual compensation.
                                                        Emails with expert, Darin Ranahan, and Jared Goldman re: same.
FJWW     2265     4/16/2019      Darin Ranahan     0.9 Analyze potential errors in layer data                                                 J. Damages
FJWW     2266     4/16/2019      Darin Ranahan     0.4 Telephone call to J. Patel re class list                                               J. Damages
FJWW     2267     4/16/2019      Darin Ranahan     0.1 Analyze highly‐compensated employee cutoff                                             J. Damages
FJWW     2268     4/16/2019     Genevieve Casey    0.9 Review Jimil Patel analysis of several data issues. Call with Jimil Patel and Darin    J. Damages
                                                        Ranahan re: same;
                                                        follow‐up emails.
FJWW     2269     4/17/2019      Todd Jackson      0.9 Briefing workflow and discussion                                                       J. Damages
FJWW     2270     4/17/2019      Darin Ranahan     0.1 Email to team re meet & confer call                                                    J. Damages
FJWW     2271     4/17/2019      Darin Ranahan     2.4 Special Master call; follow‐up meeting with G. Casey & T. Jackson and call to J.       J. Damages
                                                        Goldman re same
FJWW     2272     4/17/2019      Darin Ranahan     0.1 Analyze data productions                                                               J. Damages
FJWW     2273     4/17/2019     Genevieve Casey     2 Prepare for Special Master call.                                                        J. Damages
FJWW     2274     4/17/2019      Darin Ranahan     0.1 Email to team re hourly employee issue                                                 J. Damages
FJWW     2275     4/17/2019      Darin Ranahan     0.1 Emails to team re casual employees                                                     J. Damages
FJWW     2276     4/17/2019      Darin Ranahan     1.1 Team call to prepare for Special Master call                                           J. Damages
FJWW     2277     4/17/2019      Todd Jackson      1.6 Call with special master, prep for same, debrief re: same                              J. Damages
FJWW     2278     4/17/2019     Genevieve Casey    0.3 Emails re: briefing assignments, data analysis, and conferring with opposing counsel   J. Damages
                                                        re: various class determination and damages issues.

FJWW     2279     4/17/2019     Genevieve Casey    2.6   Special Master call and follow‐up work with Darin Ranahan, Jared Goldman, Todd       J. Damages
                                                         Jackson, and expert.
FJWW     2280     4/17/2019      Darin Ranahan      1    Analyze location data for purposes of determining state of work                      J. Damages
FJWW     2281     4/17/2019      Darin Ranahan     0.1   Emails to team re opt‐in notice                                                      J. Damages
FJWW     2282     4/18/2019      Todd Jackson       1    Damages: review D's arguments re: 100,000 and discuss same and edit reply            J. Damages
FJWW     2283     4/18/2019     Genevieve Casey    0.6   Draft email to damages consultant rounding up multiple sources of data for updated   J. Damages
                                                         damages calculation and
                                                         summarizing approach to next phase of calculations. Send to D. Ranahan for review
                                                         and edits.
FJWW     2284     4/18/2019      Todd Jackson      1.3   Damages: analyze the briefing issues and damages amounts and discuss same            J. Damages

FJWW     2285     4/18/2019      Darin Ranahan     0.1   Review J. Patel analysis of excluded employees                                       J. Damages
FJWW     2286     4/18/2019      Darin Ranahan     0.1   Review Stohler summary of call                                                       J. Damages
FJWW     2287     4/18/2019      Darin Ranahan     0.5   Analyze location data for purposes of determining state of work                      J. Damages
FJWW     2288     4/18/2019     Genevieve Casey    2.6   Work on data issues; draft summary of outstanding issues and proposal to opposing    J. Damages
                                                         counsel.
                                                         Emails with co‐counsel re: same.
FJWW     2289     4/18/2019      Darin Ranahan     0.2   Email to team re class list                                                          J. Damages

                                                               Page 69 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 71 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                       Code
FJWW     2290     4/18/2019      Darin Ranahan     0.2 Analyze data on highly‐compensated employee exclusion                                        J. Damages
FJWW     2291     4/18/2019     Genevieve Casey    1.8 Further discussion of location of work issue; discuss data analysis with expert; emails      J. Damages
                                                        re: strategy with co‐counsel.
                                                        Finalize and send email to opposing counsel re: various outstanding issues.
FJWW     2292     4/18/2019      Darin Ranahan     0.1 Intra‐office conference with G. Casey re settlement strategy                                 H. Settlement

FJWW     2293     4/18/2019      Darin Ranahan     0.5   Edit email to opposing counsel re meet & confer call                                       J. Damages
FJWW     2294     4/18/2019      Darin Ranahan     0.2   Intra‐office conference with T. Jackson & G. Casey re location data                        J. Damages
FJWW     2295     4/18/2019      Todd Jackson      0.7   Damages: FLSA opt in issue: analyze next steps                                             J. Damages
FJWW     2296     4/18/2019      Darin Ranahan     0.1   Emails to team re opt‐in notice                                                            J. Damages
FJWW     2297     4/18/2019      Todd Jackson      0.6   Settlement analyis                                                                         H. Settlement

FJWW     2298     4/18/2019      Darin Ranahan     0.2   Intra‐office conference with T. Jackson & G. Casey re wage types                           J. Damages
FJWW     2299     4/18/2019      Darin Ranahan      1    Call to J. Patel re data issues                                                            J. Damages
FJWW     2300     4/18/2019      Darin Ranahan     0.1   Email to T. Jackson re mediation                                                           H. Settlement

FJWW     2301     4/19/2019     Genevieve Casey    0.1   Emails re: drafting schedule for opening brief.                                            J. Damages
FJWW     2302     4/19/2019     Genevieve Casey    0.2   Initial review of discovery sanctions argument prepared by co‐counsel for inclusion in     J. Damages
                                                         opening brief.
                                                         Emails re: same.
FJWW     2303     4/19/2019     Genevieve Casey    1.6   Further analyze work location issue. Review expert report; discuss with expert and with    J. Damages
                                                         Darin Ranahan, Todd Jackson,
                                                         and Jared Goldman.
FJWW     2304     4/19/2019      Todd Jackson      0.9   Damages briefing issues and next step strategy                                             J. Damages
FJWW     2305     4/19/2019      Darin Ranahan     0.7   Team call before meet & confer call; meet & confer call; follow‐up meeting with G.         J. Damages
                                                         Casey re same
FJWW     2306     4/19/2019      Darin Ranahan     0.2   Schedule meet & confer call                                                                J. Damages
FJWW     2307     4/19/2019     Genevieve Casey    0.6   Meet and confer with opposing counsel. Follow‐up emails and analysis.                      J. Damages
FJWW     2308     4/19/2019     Genevieve Casey    0.2   Review expert's analysis re: location of work methodologies.                               J. Damages
FJWW     2309     4/19/2019     Genevieve Casey    0.6   Prepare for meet and confer with opposing counsel.                                         J. Damages
FJWW     2310     4/19/2019      Todd Jackson      1.5   Prepare for, discuss, attend call on damages issues                                        J. Damages
FJWW     2311     4/19/2019      Darin Ranahan     0.8   Review data productions, assemble data necessary for damages calculation                   J. Damages
FJWW     2312     4/19/2019      Darin Ranahan     0.9   Telephone call to J. Patel & intra‐office conference with G. Casey & T. Jackson re class   J. Damages
                                                         list
FJWW     2313     4/19/2019     Genevieve Casey    0.4   Finalize data roundup/summary for damages consultant and send.                             J. Damages
FJWW     2314     4/21/2019     Genevieve Casey    1.1   Work on brief.                                                                             J. Damages
FJWW     2315     4/21/2019      Darin Ranahan     0.1   Email to G. Casey re class list brief                                                      J. Damages
FJWW     2316     4/22/2019      Todd Jackson      0.9   Settlement: call with Jahan and review damages and risk analysis for settlement            H. Settlement

FJWW     2317     4/22/2019      Darin Ranahan     1.4   Team call re brief & analyze FLSA OT hours                                                 J. Damages

                                                                Page 70 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 72 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                     Code
FJWW     2318     4/22/2019     Genevieve Casey    1.3 Confer with co‐counsel and research/drafting re: individuals who did not receive FLSA      J. Damages
                                                        notice.
FJWW     2319     4/22/2019      Darin Ranahan     0.2 Analyze company code issue                                                                 J. Damages
FJWW     2320     4/22/2019      Todd Jackson      1.3 Damages: call on next steps, edit emails, review results on income                         J. Damages
FJWW     2321     4/22/2019     Genevieve Casey     2 Work on CSC data issues including reviewing edits to draft brief by co‐counsel,             J. Damages
                                                        conferring with Jared Goldman, Darin Ranahan and
                                                        Todd Jackson re: strategy, and emails with co‐counsel and opposing counsel re:
                                                        outstanding issues.
FJWW     2322     4/23/2019     Genevieve Casey    0.4 Emails and call with opposing counsel re: various outstanding issues related to data       J. Damages
                                                        audit process and
                                                        briefs due today to Special Master.
FJWW     2323     4/23/2019      Darin Ranahan     0.1 Intra‐office conference with G. Casey re class list issues brief                           J. Damages
FJWW     2324     4/23/2019      Darin Ranahan     2.1 Edit brief to Special Master                                                               J. Damages
FJWW     2325     4/23/2019      Darin Ranahan     0.4 Telephone call to N. Austin re class list                                                  J. Damages
FJWW     2326     4/23/2019      Darin Ranahan     0.4 Emails to opposing counsel & team re damages analysis                                      J. Damages
FJWW     2327     4/23/2019      Darin Ranahan     0.2 Email to team re class list issues brief                                                   J. Damages
FJWW     2328     4/23/2019     Genevieve Casey    0.3 Brief review of CSC brief.                                                                 J. Damages
FJWW     2329     4/23/2019     Genevieve Casey    0.3 Emails and call with forensic experts re: analysis of data related to class composition.   J. Damages

FJWW     2330     4/23/2019      Darin Ranahan     0.1   Email to opposing counsel re final opt‐out class notice                                  J. Damages
FJWW     2331     4/23/2019     Genevieve Casey    5.8   Work on brief re: Plaintiffs' arguments on FLSA, compensation wage types, and            J. Damages
                                                         Company Codes to
                                                         Special Master.
FJWW     2332     4/23/2019      Todd Jackson      1.4   Edit submission and review data                                                          J. Damages
FJWW     2333     4/24/2019      Darin Ranahan     0.1   Schedule call with damages consultant                                                    J. Damages
FJWW     2334     4/24/2019      Darin Ranahan     0.7   Team call to prepare for Stohler call                                                    J. Damages
FJWW     2335     4/24/2019     Genevieve Casey     2    Prepare for Special Master call.                                                         J. Damages
FJWW     2336     4/24/2019     Genevieve Casey    0.6   Special Master call. Debrief with team.                                                  J. Damages
FJWW     2337     4/24/2019      Darin Ranahan      2    Call with Special Master; follow‐up intra‐office conference with G. Casey & T. Jackson   J. Damages

FJWW     2338     4/24/2019      Darin Ranahan     0.2   Review CSC filing on outstanding issues                                                  J. Damages
FJWW     2339     4/24/2019      Darin Ranahan     0.1   Intra‐office conference with G. Casey re filings                                         J. Damages
FJWW     2340     4/24/2019     Genevieve Casey    0.1   Emails with damages consultant.                                                          J. Damages
FJWW     2341     4/24/2019     Genevieve Casey    0.6   Discuss settlement strategy with Todd Jackson and Darin Ranahan.                         H. Settlement

FJWW     2342     4/25/2019      Darin Ranahan     0.1   Email to J. Goldman re company code issue                                                J. Damages
FJWW     2343     4/25/2019      Darin Ranahan     0.6   Telephone call to consultant re damages                                                  J. Damages
FJWW     2344     4/25/2019     Genevieve Casey    0.2   Emails re: data issues.                                                                  J. Damages
FJWW     2345     4/25/2019     Genevieve Casey    0.8   Call with damages consultant and Darin Ranahan. Follow‐up emails.                        J. Damages
FJWW     2346     4/25/2019      Darin Ranahan     0.1   Emails to team re company code issue                                                     J. Damages

                                                                Page 71 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 73 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                      Code
FJWW     2347     4/25/2019      Darin Ranahan     0.2    Email to expert re class list                                                              J. Damages
FJWW     2348     4/26/2019      Darin Ranahan     0.1    Review Stohler summary of call                                                             J. Damages
FJWW     2349     4/26/2019     Genevieve Casey    0.1    Review email from CSC re: various issues. Intraoffice conference with D. Ranahan re:       J. Damages
                                                          same.
FJWW     2350     4/26/2019      Darin Ranahan     0.1    Review email from N. Austin re hourly employees                                            J. Damages
FJWW     2351     4/28/2019     Genevieve Casey    0.2    Emails with Jared Goldman, Darin Ranahan and Todd Jackson re: class list, reply brief,     J. Damages
                                                          and
                                                          data validation issues.
FJWW     2352     4/29/2019     Genevieve Casey    0.9    Review and analyze data issues; review email from Mr. Stohler and research same.           J. Damages
                                                          Emails with co‐counsel
                                                          re: same.
FJWW     2353     4/29/2019      Darin Ranahan     0.1    Intra‐office conference with G. Casey re reply brief                                       J. Damages
FJWW     2354     4/29/2019     Genevieve Casey    0.3    Draft, revise, and submit email to opposing counsel re: various outstanding data issues.   J. Damages

FJWW     2355     4/29/2019      Darin Ranahan     0.1    Review emails from team re new authority on opt‐in notice                                  J. Damages
FJWW     2356     4/30/2019     Genevieve Casey    0.2    Emails with damages consultant.                                                            J. Damages
FJWW     2357     4/30/2019      Darin Ranahan     1.6    Prepare damages calculation                                                                J. Damages
FJWW     2358     4/30/2019     Genevieve Casey    5.4    Draft, revise, research, and finalize reply brief. Review CSC brief.                       J. Damages
FJWW     2359     4/30/2019      Darin Ranahan     0.2    Intra‐office conference with T. Jackson & G. Casey re brief                                J. Damages
FJWW     2360     4/30/2019      Todd Jackson      0.9    Damages issues                                                                             J. Damages
FJWW     2361     4/30/2019      Darin Ranahan     2.2    Edit reply brief                                                                           J. Damages
FJWW     2362     5/1/2019      Genevieve Casey    1.5    Prepare for next Special Master call.                                                      J. Damages
FJWW     2363     5/1/2019       Darin Ranahan     0.6    Draft email to opposing counsel re damages calculations; email to team re same             J. Damages

FJWW     2364     5/1/2019      Genevieve Casey    0.2    Emails from co‐counsel and opposing counsel re: final damages analyses.                    J. Damages
FJWW     2365     5/1/2019       Darin Ranahan     0.1    Email to team re opt‐ins                                                                   J. Damages
FJWW     2366     5/1/2019       Darin Ranahan     0.2    Analyze data productions                                                                   J. Damages
FJWW     2367     5/1/2019       Darin Ranahan     0.2    Call with consultant re damages calculations                                               J. Damages
FJWW     2368     5/1/2019       Darin Ranahan     5.8    Analyze damages to provide updated damages calculation to opposing counsel                 J. Damages

FJWW     2369     5/1/2019       Todd Jackson      1.7    Damages: edit briefing and review damages                                                  J. Damages
FJWW     2370     5/2/2019      Genevieve Casey    0.2    Prepare for Special Master call.                                                           J. Damages
FJWW     2371     5/2/2019       Darin Ranahan     0.1    Intra‐office conference with T. Jackson & G. Casey re damages                              J. Damages
FJWW     2372     5/2/2019      Genevieve Casey    2.3    Prepare for Special Master call. Debrief afterward.                                        J. Damages
FJWW     2373     5/2/2019       Darin Ranahan     3.4    Compare damages model with CSC's; draft emails to team re same; draft email to             J. Damages
                                                          opposing counsel re issues with
                                                          damages model
FJWW     2374     5/2/2019      Genevieve Casey     1     Special Master call.                                                                       J. Damages
FJWW     2375     5/2/2019       Darin Ranahan     1.1    Analyze list of people who missed opt‐in notice                                            J. Damages
FJWW     2376     5/2/2019       Todd Jackson      1.9    Damages: prepare for attend hearing                                                        J. Damages

                                                                 Page 72 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 74 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
 Firm   Entry #     Date         Timekeeper      Hours   Description                                                                                Code
FJWW     2377     5/2/2019      Darin Ranahan      2     Call with C. Stohler & follow‐up meeting with T. Jackson & G. Casey                  J. Damages
FJWW     2378     5/2/2019      Darin Ranahan     0.1    Intra‐office conference with T. Jackson re class list issues                         J. Damages
FJWW     2379     5/2/2019      Todd Jackson      1.2    Damages review and strategic next steps planning                                     J. Damages
FJWW     2380     5/3/2019      Darin Ranahan     0.2    Email to consultant re damages calculation                                           J. Damages
FJWW     2381     5/3/2019      Darin Ranahan     0.1    Telephone call to G. Casey re class list call                                        J. Damages
FJWW     2382     5/3/2019     Genevieve Casey    1.1    Analysis re: data issues; emails with co‐counsel and to opposing counsel re: same.   J. Damages

FJWW     2383     5/3/2019      Darin Ranahan     0.3    Email to opposing counsel re damages calculation                                     J. Damages
FJWW     2384     5/3/2019     Genevieve Casey    0.2    Emails and intra‐office conference re: mediation.                                    H. Settlement

FJWW     2385     5/3/2019      Darin Ranahan     0.1    Email to team re opt‐in notice                                                       J. Damages
FJWW     2386     5/3/2019      Todd Jackson      0.7    Review submissions to opposition and to Special Master, review data set              J. Damages
FJWW     2387     5/3/2019     Genevieve Casey    0.2    Review emails from opposing counsel re: outstanding issues.                          J. Damages
FJWW     2388     5/3/2019      Darin Ranahan     0.1    Email to co‐counsel re schedule for work                                             J. Damages
FJWW     2389     5/3/2019      Darin Ranahan     0.2    Edit email to C. Stohler re FLSA notice                                              J. Damages
FJWW     2390     5/4/2019      Darin Ranahan     0.8    Emails to team re Armed Forces issue; review email from opposing counsel re class    J. Damages
                                                         membership;
                                                         compare damages models
FJWW     2391     5/4/2019     Genevieve Casey    2      Analyze data in relation to arguments raised by CSC. Review message from Special     J. Damages
                                                         Master re: compensation issue.
                                                         Emais with co‐counsel re: responses to CSC.
FJWW     2392     5/5/2019      Darin Ranahan     0.5    Email to team re Armed Forces issue; compare damages models                          J. Damages
FJWW     2393     5/5/2019     Genevieve Casey    1.3    Review and analyze data. Emails and call with Darin Ranahan re: CSC position on      J. Damages
                                                         exclusions of class members
                                                         based on location. Email opposing counsel.
FJWW     2394     5/5/2019      Darin Ranahan     0.1    Telephone call to G. Casey re data issues                                            J. Damages
FJWW     2395     5/6/2019     Genevieve Casey    0.5    Emails and intraoffice conference re: mediation.                                     H. Settlement

FJWW     2396     5/6/2019      Darin Ranahan     0.7    Intra‐office conference with T. Jackson & G. Casey re settlement                     H. Settlement

FJWW     2397     5/6/2019      Darin Ranahan     0.1    Email to J. Patel re updating class list                                             J. Damages
FJWW     2398     5/6/2019      Todd Jackson      3.2    Damages and mediation analysis                                                       H. Settlement

FJWW     2399     5/6/2019      Darin Ranahan     0.3    Review C. Stohler decision                                                           J. Damages
FJWW     2400     5/6/2019     Genevieve Casey    0.2    Draft, revise and send email to damages consultant re: updated damages model         J. Damages
                                                         pursuant to meet and confer,
                                                         Special Master ruling on various issues, and CSC concession on compensation.

FJWW     2401     5/6/2019      Darin Ranahan     0.1    Intra‐office conference with T. Jackson re mediation                                 J. Damages
FJWW     2402     5/6/2019      Darin Ranahan     0.1    Intra‐office conference with G. Casey re damages                                     J. Damages

                                                                Page 73 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 75 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
 Firm   Entry #     Date         Timekeeper      Hours   Description                                                                                    Code
FJWW     2403     5/6/2019      Darin Ranahan     0.2    Intra‐office conference with G. Casey & T. Jackson re Stohler decision                   J. Damages
FJWW     2404     5/6/2019      Darin Ranahan     0.1    Intra‐office conference with T. Jackson re damages                                       J. Damages
FJWW     2405     5/6/2019      Darin Ranahan     0.5    Analyze Armed Forces issue & draft email to opposing counsel re same                     J. Damages
FJWW     2406     5/6/2019      Darin Ranahan     0.5    Analyze data productions to update damages calculation                                   J. Damages
FJWW     2407     5/6/2019     Genevieve Casey    1.5    Review Special Master decision. Discuss with Todd Jackson, Darin Ranahan, and Jared      J. Damages
                                                         Goldman.
                                                         Research and analyze various class membership and damages issues; emails re: same.

FJWW     2408     5/6/2019      Darin Ranahan     0.4    Emails to consultant re damages calculation                                              J. Damages
FJWW     2409     5/7/2019     Genevieve Casey    2.7    Analyze data issues; emails with damages consultant and forensic expert re:              J. Damages
                                                         outstanding issues. Intraoffice conferences
                                                         with Darin Ranahan re: same; calls with Darin Ranahan and Jimil Patel re: data
                                                         validation issues.
                                                         Email opposing counsel re: outstanding issues.
FJWW     2410     5/7/2019      Darin Ranahan     0.1    Calendar mediation deadlines and check availability                                      F. Strategy

FJWW     2411     5/7/2019      Darin Ranahan     0.7    Telephone call to J. Patel re hours data                                                 J. Damages
FJWW     2412     5/7/2019      Darin Ranahan     0.1    Intra‐office conference with G. Casey re mediation                                       H. Settlement

FJWW     2413     5/7/2019      Darin Ranahan     0.2    Review emails from team & opposing counsel re damages calculation                        J. Damages
FJWW     2414     5/7/2019      Darin Ranahan     0.1    Intra‐office conference with G. Casey re damages calculation                             J. Damages
FJWW     2415     5/8/2019      Todd Jackson      0.4    Edit notice                                                                              J. Damages
FJWW     2416     5/8/2019      Darin Ranahan     0.1    Review email from J. Goldman re iDS invoice                                              J. Damages
FJWW     2417     5/8/2019      Darin Ranahan     0.5    Telephone call to J. Patel re missing hours data                                         J. Damages
FJWW     2418     5/8/2019      Todd Jackson      0.4    Damages                                                                                  J. Damages
FJWW     2419     5/8/2019      Darin Ranahan     0.3    Edit draft opt‐in notice                                                                 J. Damages
FJWW     2420     5/8/2019      Darin Ranahan     0.2    Intra‐office conference with G. Casey re QC call                                         J. Damages
FJWW     2421     5/8/2019      Darin Ranahan     0.1    Review mediation brief outline                                                           H. Settlement

FJWW     2422     5/8/2019      Darin Ranahan     0.1    Email to G. Casey re submission to Stohler                                               J. Damages
FJWW     2423     5/8/2019      Darin Ranahan     0.1    Analyze gaps in hours data                                                               J. Damages
FJWW     2424     5/9/2019      Darin Ranahan     0.1    Review email from G. Casey re damages calculation                                        J. Damages
FJWW     2425     5/9/2019      Darin Ranahan     0.3    Call with G. Casey & J. Patel before Stohler call                                        J. Damages
FJWW     2426     5/9/2019      Todd Jackson      2.5    Prepare for and attend Special Master call                                               J. Damages
FJWW     2427     5/9/2019      Darin Ranahan     2.2    Call with C. Stohler; follow‐up call with J. Patel & G. Casey                            J. Damages
FJWW     2428     5/9/2019     Genevieve Casey    4.1    Prepare for and participate in Special Master call. Follow up data and damages issues.   J. Damages

FJWW     2429     5/9/2019      Darin Ranahan     0.1    Email to team re duplicate personnel numbers                                             J. Damages




                                                                Page 74 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 76 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours Description                                                                                      Code
FJWW     2430     5/9/2019      Genevieve Casey    0.7 Review J. Patel analysis of missing data. Discuss with Darin Ranahan and J. Patel. Revise   J. Damages
                                                        spreadsheet;
                                                        draft cover email and send to counsel and Mr. Stohler.
FJWW     2431     5/10/2019      Darin Ranahan     0.1 Email to consultant re damages calculations                                                 J. Damages
FJWW     2432     5/10/2019      Darin Ranahan     0.4 Email to J. Patel re class list                                                             J. Damages
FJWW     2433     5/10/2019      Darin Ranahan     0.1 Review email from G. Casey re damages calculation                                           J. Damages
FJWW     2434     5/10/2019      Darin Ranahan     0.1 Review hours data gaps                                                                      J. Damages
FJWW     2435     5/10/2019      Darin Ranahan     0.1 Telephone call from damages consultant re calculations                                      J. Damages
FJWW     2436     5/10/2019     Genevieve Casey    1.6 Work on data and damages issues, including calls and emails with forensic expert.           J. Damages

FJWW     2437     5/10/2019      Todd Jackson      0.4   Damages: next steps                                                                       J. Damages
FJWW     2438     5/10/2019      Darin Ranahan     1.1   Update damages analysis                                                                   J. Damages
FJWW     2439     5/10/2019      Darin Ranahan     0.2   Emails to team & opposing counsel re Armed Forces issue                                   J. Damages
FJWW     2440     5/10/2019      Darin Ranahan     0.1   Telephone call from damages consultant re calculations                                    J. Damages
FJWW     2441     5/10/2019      Darin Ranahan     0.1   Email to G. Casey re work planning for upcoming tasks                                     J. Damages
FJWW     2442     5/10/2019      Darin Ranahan     0.2   Review C. Stohler summary of call                                                         J. Damages
FJWW     2443     5/10/2019      Darin Ranahan     0.4   Analyze data for discrepancies in class list                                              J. Damages
FJWW     2444     5/11/2019      Darin Ranahan     0.3   Analyze data productions                                                                  J. Damages
FJWW     2445     5/12/2019     Genevieve Casey    0.3   Emails re: data issues and damages calculation revisions.                                 J. Damages
FJWW     2446     5/12/2019      Darin Ranahan     0.9   Email to J. Patel re data gaps; review same                                               J. Damages
FJWW     2447     5/13/2019     Genevieve Casey    0.8   Catch up on data and damages issues from preceding two days. Discuss strategy with        J. Damages
                                                         Darin Ranahan;
                                                         call with damages consultant re: updated calculations. Emails with co‐counsel re:
                                                         report to Court on Special Master process.
FJWW     2448     5/13/2019      Todd Jackson      0.4   Damages                                                                                   J. Damages
FJWW     2449     5/13/2019      Darin Ranahan     0.2   Telephone call to consultant re damages calculation                                       J. Damages
FJWW     2450     5/13/2019      Darin Ranahan     0.7   Emails to expert & team re gaps in hours data                                             J. Damages
FJWW     2451     5/13/2019      Darin Ranahan     1.7   Analyze damages calculation & circulate same                                              J. Damages
FJWW     2452     5/14/2019      Darin Ranahan     0.5   Debrief meeting with T. Jackson, G. Casey, & J. Patel re data validation / QC call        J. Damages

FJWW     2453     5/14/2019      Darin Ranahan     0.2   Email to team re hours data gap                                                           J. Damages
FJWW     2454     5/14/2019      Darin Ranahan     1.6   Emails to team re damages calculation                                                     J. Damages
FJWW     2455     5/14/2019      Darin Ranahan     0.2   Edit report to special master                                                             J. Damages
FJWW     2456     5/14/2019     Genevieve Casey    2.9   Work on data issues, including calls with forensic experts and CSC and follow‐up          J. Damages
                                                         analysis and emails with CSC.
FJWW     2457     5/14/2019     Genevieve Casey    1.9   Draft report to Special Master. Revise per co‐counsel's edits; finalize and submit.       J. Damages

FJWW     2458     5/14/2019      Todd Jackson      0.4   Damages review: new numbers and update on open issues.                                    J. Damages
FJWW     2459     5/14/2019      Darin Ranahan     0.4   Telephone call to J. Patel re missing hours data                                          J. Damages
FJWW     2460     5/14/2019      Darin Ranahan      1    Data validation / QC call                                                                 J. Damages

                                                                Page 75 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 77 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                    Code
FJWW     2461     5/14/2019      Todd Jackson      0.9    Damages debrief and next steps                                                           J. Damages
FJWW     2462     5/14/2019      Darin Ranahan     0.2    Email to team re opt‐in notice & research opt‐out notice                                 J. Damages
FJWW     2463     5/14/2019      Todd Jackson      0.7    Special Master notice and notice review, review hours missing                            J. Damages
FJWW     2464     5/15/2019      Darin Ranahan     0.8    Analyze and update damages calculation                                                   J. Damages
FJWW     2465     5/15/2019      Darin Ranahan     0.2    Emails to team & expert re hours data gaps                                               J. Damages
FJWW     2466     5/15/2019      Todd Jackson      2.3    Special Master call and debrief                                                          J. Damages
FJWW     2467     5/15/2019      Darin Ranahan     0.1    Review statements to Special Master before call                                          J. Damages
FJWW     2468     5/15/2019      Darin Ranahan     0.5    Email to consultant re damages calculation                                               J. Damages
FJWW     2469     5/15/2019      Darin Ranahan     1.3    Investigate issue of "overtime" hours code; email to expert re same                      J. Damages
FJWW     2470     5/15/2019      Darin Ranahan     0.1    Telephone call from consultant re damages calculation                                    J. Damages
FJWW     2471     5/15/2019     Genevieve Casey    1.7    Special Master call.                                                                     J. Damages
FJWW     2472     5/15/2019      Darin Ranahan     0.6    Follow‐up meeting with J. Goldman, G. Casey & T. Jackson re Special Master call          J. Damages

FJWW     2473     5/15/2019     Genevieve Casey    1.9    Prepare for Special Master call. Debrief after Special Master call; follow‐up tasks.     J. Damages

FJWW     2474     5/15/2019      Darin Ranahan     0.9    Intra‐office conference with G. Casey & T. Jackson before Special Master call; telephone J. Damages
                                                          call to J. Patel re same
FJWW     2475     5/15/2019      Darin Ranahan     0.1    Review email re mediation                                                                H. Settlement

FJWW     2476     5/15/2019      Darin Ranahan     1.8    Call with Special Master                                                                 J. Damages
FJWW     2477     5/15/2019      Todd Jackson      2.8    Damages analysis, prepare for hearing on same, calls re: same, edit multiple emails to   J. Damages
                                                          Nate Austin, Stohler, draft same
FJWW     2478     5/15/2019      Darin Ranahan     0.4    Draft email to Special Master re outstanding damages issues                              J. Damages
FJWW     2479     5/16/2019      Darin Ranahan     4.2    Compare parties' respective damages calculations; analyze hours data productions;        J. Damages
                                                          email to consultant re corrections to calculations & email to opposing counsel re
                                                          "overtime" time entries

FJWW     2480     5/16/2019      Darin Ranahan     0.3    Telephone call to J. Patel in advance of QC call                                         J. Damages
FJWW     2481     5/16/2019      Darin Ranahan     0.3    Telephone call from J. Patel re QC call                                                  J. Damages
FJWW     2482     5/16/2019      Darin Ranahan     0.1    Review email from Special Master re deadline & email to team re same                     J. Damages
FJWW     2483     5/16/2019      Darin Ranahan     0.1    Edit email to N. Austin re multiple employee IDs                                         J. Damages
FJWW     2484     5/16/2019      Darin Ranahan     0.1    Telephone call from consultant re damages                                                J. Damages
FJWW     2485     5/16/2019      Todd Jackson      1.3    Damages calculations and filings re: same                                                J. Damages
FJWW     2486     5/16/2019      Darin Ranahan     0.3    Intra‐office conference with T. Jackson & G. Casey re settlement                         H. Settlement

FJWW     2487     5/16/2019      Darin Ranahan     0.1    Intra‐office conference with G. Casey re damages                                         J. Damages
FJWW     2488     5/16/2019     Genevieve Casey    3.1    Work on data issues; call with forensic expert; emails re: outstanding data and          J. Damages
                                                          damages issues.
                                                          Review Special Master report and discuss with team.



                                                                 Page 76 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 78 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                    Code
FJWW     2489     5/16/2019      Todd Jackson      0.4 Mediation planning                                                                       H. Settlement

FJWW     2490     5/17/2019      Darin Ranahan     0.1   Update calendar with new deadlines                                                     J. Damages
FJWW     2491     5/17/2019      Darin Ranahan     0.1   Review gaps in hours data                                                              J. Damages
FJWW     2492     5/17/2019      Darin Ranahan     0.2   Intra‐office conference with C. Worthman re settlement strategy                        H. Settlement

FJWW     2493     5/17/2019      Todd Jackson      1.5   Mediation modeling and outlining                                                       H. Settlement

FJWW     2494     5/17/2019      Darin Ranahan     0.1   Email to J. Goldman re QC follow‐up                                                    J. Damages
FJWW     2495     5/17/2019     Genevieve Casey    0.1   Emails re: CSC failure to pay forensic expert bills.                                   J. Damages
FJWW     2496     5/17/2019      Darin Ranahan     0.1   Email to opposing counsel re damages calculations                                      J. Damages
FJWW     2497     5/17/2019     Genevieve Casey    1.4   Draft, revise, and finalize Special Master report. Send to Special Master.             J. Damages
FJWW     2498     5/17/2019      Darin Ranahan     0.1   Edit email to opposing counsel re data gaps                                            J. Damages
FJWW     2499     5/17/2019      Darin Ranahan     0.8   Telephone call to J. Patel re gaps in data                                             J. Damages
FJWW     2500     5/17/2019     Genevieve Casey     1    Draft damages portion of mediation brief. Revise and send to J. Goldman with edits     H. Settlement
                                                         from Todd Jackson and
                                                         Darin Ranahan.
FJWW     2501     5/17/2019      Darin Ranahan     0.1   Edit mediation statement                                                               H. Settlement

FJWW     2502     5/17/2019      Darin Ranahan     0.1   Draft email to team re "overtime" hours issue                                          J. Damages
FJWW     2503     5/17/2019     Genevieve Casey    1.1   Review J. Patel spreadsheet; call to discuss same. Emails with team re: draft          J. Damages
                                                         correspondence to opposing counsel on
                                                         outstanding data issues.
FJWW     2504     5/17/2019      Todd Jackson      2.1   Damages reviews                                                                        J. Damages
FJWW     2505     5/17/2019      Darin Ranahan     0.1   Review email from J. Goldman re CSC paying iDS                                         J. Damages
FJWW     2506     5/18/2019     Genevieve Casey    0.2   Review message from Special Master.                                                    J. Damages
FJWW     2507     5/19/2019     Genevieve Casey    0.1   Emails re: Special Master order and additional analysis required before next Special   J. Damages
                                                         Master call.
FJWW     2508     5/19/2019      Darin Ranahan     0.1   Review email from special master re conference call                                    J. Damages
FJWW     2509     5/20/2019     Genevieve Casey    0.2   Call with damages consultant; discuss with D. Ranahan afterward.                       J. Damages
FJWW     2510     5/20/2019      Darin Ranahan     0.1   Email to team re mediation strategy                                                    H. Settlement

FJWW     2511     5/20/2019      Todd Jackson      3.8   Damages close out and prep call                                                        J. Damages
FJWW     2512     5/20/2019      Darin Ranahan     0.1   Review mediation statement                                                             H. Settlement

FJWW     2513     5/20/2019      Darin Ranahan     0.1   Review email re QC of "overtime" hours entries                                         J. Damages
FJWW     2514     5/20/2019      Darin Ranahan     0.2   Prepare for call with Special Master                                                   J. Damages
FJWW     2515     5/20/2019      Darin Ranahan     0.2   Intra‐office conference with G. Casey re Stohler email                                 J. Damages




                                                                Page 77 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 79 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                     Code
FJWW     2516     5/20/2019     Genevieve Casey    0.3 Intra‐office conference with D. Ranahan re: strategy; emails with forensic expert and co‐ J. Damages
                                                        counsel regarding time to plan
                                                        for next Special Master meeting. Review related emails from opposing counsel and
                                                        Special Master.
FJWW     2517     5/20/2019      Darin Ranahan     0.5 Team call in advance of Special Master call                                               J. Damages
FJWW     2518     5/20/2019      Darin Ranahan     0.3 Telephone call to consultant re damages                                                   J. Damages
FJWW     2519     5/20/2019     Genevieve Casey    1.8 Edit draft mediation statement.                                                           H. Settlement

FJWW     2520     5/21/2019     Genevieve Casey    1.9   Prepare for call with CSC data expert Ms. McFarlane, and Mr. Patel. Attend Skype       J. Damages
                                                         session to validate data.
                                                         Follow‐up discussions with Mr. Patel and co‐counsel. Review Special Master report
                                                         from this morning's call and
                                                         draft response reporting on data validation call.
FJWW     2521     5/21/2019     Genevieve Casey    0.2   Emails re: draft mediation brief and edits to same.                                    H. Settlement

FJWW     2522     5/21/2019      Darin Ranahan     0.3   Intra‐office conference with T. Jackson & G. Casey S. McFarlane QC call                J. Damages
FJWW     2523     5/21/2019      Darin Ranahan     0.1   Review assorted emails re Special Master process                                       J. Damages
FJWW     2524     5/21/2019      Darin Ranahan     2.1   Edit mediation statement                                                               H. Settlement

FJWW     2525     5/21/2019      Todd Jackson      3.3   Edit Mediation statement, review underlying issues in record                           H. Settlement

FJWW     2526     5/21/2019      Darin Ranahan     0.1   Email to consultant re individuals with multiple personnel numbers                     J. Damages
FJWW     2527     5/21/2019      Todd Jackson      0.2   Call to Dan Regard                                                                     J. Damages
FJWW     2528     5/21/2019      Darin Ranahan     0.1   Review Infotype 0001 data re potential hourly employees                                J. Damages
FJWW     2529     5/21/2019      Darin Ranahan     0.4   Telephone call to G. Casey & T. Jackson re call with C. Stohler                        J. Damages
FJWW     2530     5/21/2019     Genevieve Casey     3    Prep for and partake in Special Master hearing. Debrief with team.                     J. Damages
FJWW     2531     5/21/2019      Darin Ranahan     0.1   Review newly produced hours data                                                       J. Damages
FJWW     2532     5/21/2019      Todd Jackson      2.4   Prepare for, attend, debrief from Special Master call re:damages                       J. Damages
FJWW     2533     5/21/2019      Darin Ranahan     1.7   Call with C. Stohler re damages issues; follow‐up call with J. Patel re same           J. Damages
FJWW     2534     5/22/2019     Genevieve Casey    2.4   Additional damages and data analysis; correspondence with team, expert and opposing    J. Damages
                                                         counsel re: same.
FJWW     2535     5/22/2019     Genevieve Casey     1    Team call re: mediation prep and finalizing mediation statement. Emails following up   H. Settlement
                                                         on strategy issues.
FJWW     2536     5/22/2019      Darin Ranahan     0.1   Email to consultant re damages calculation                                             J. Damages
FJWW     2537     5/22/2019      Darin Ranahan     0.3   Email to opposing counsel re procedure for joint submission; email to team re same     J. Damages

FJWW     2538     5/22/2019     Genevieve Casey    0.8   Work on data issues; emails and calls re: same.                                        J. Damages
FJWW     2539     5/22/2019     Genevieve Casey    0.2   Call and emails re: revisions to mediation brief.                                      H. Settlement

FJWW     2540     5/22/2019      Darin Ranahan     0.1   Intra‐office conference with G. Casey re joint submission                              J. Damages

                                                                Page 78 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 80 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper     Hours   Description                                                                                     Code
FJWW     2541     5/22/2019      Darin Ranahan    1.2    Work on damages calculation and analysis of underlying data; circulate same               J. Damages
FJWW     2542     5/22/2019      Darin Ranahan    0.2    Analyze "overtime" hours entries to determine class membership                            J. Damages
FJWW     2543     5/22/2019      Darin Ranahan    0.1    Edit G. Casey email to Special Master & opposing counsel re damages                       J. Damages
FJWW     2544     5/22/2019      Darin Ranahan    0.2    Review summary of data productions to ensure none omitted from damages                    J. Damages
                                                         calculations
FJWW     2545     5/22/2019      Darin Ranahan    0.4    Email to team re mediation                                                                H. Settlement

FJWW     2546     5/22/2019      Darin Ranahan    0.4    Email to J. Patel re multiple personnel numbers; email to team re damages calculation     J. Damages

FJWW     2547     5/22/2019      Darin Ranahan    0.3    Analyze fees & costs in advance of mediation                                              H. Settlement

FJWW     2548     5/22/2019      Todd Jackson     1.5    Damages closeouts                                                                         J. Damages
FJWW     2549     5/22/2019      Todd Jackson     1.8    Edit mediation statement                                                                  H. Settlement

FJWW     2550     5/22/2019      Darin Ranahan    0.1    Intra‐office conference with G. Casey re "overtime" hours entries                         J. Damages
FJWW     2551     5/22/2019      Darin Ranahan    1.4    Team call re mediation; follow‐up calls with T. Jackson, J. Goldman, & G. Casey re same   J. Damages
                                                         &
                                                         re damages calculation
FJWW     2552     5/22/2019      Darin Ranahan    0.1    Email to team re damages calculations issues                                              J. Damages
FJWW     2553     5/22/2019      Todd Jackson     2.6    Mediation: call, strategy modeling, damages outcomes, appellate research                  J. Damages
FJWW     2554     5/23/2019      Darin Ranahan    0.1    Email to opposing counsel re joint submission                                             J. Damages
FJWW     2555     5/23/2019      Todd Jackson     0.6    Settlement discussions                                                                    H. Settlement

FJWW     2556     5/23/2019      Darin Ranahan    0.1    Telephone call to Todd Jackson re damages brief                                           J. Damages
FJWW     2557     5/23/2019      Darin Ranahan    0.2    Emails to team re mediation & value of case                                               H. Settlement

FJWW     2558     5/23/2019      Darin Ranahan    0.1    Draft email to consultant re damages calculation                                          J. Damages
FJWW     2559     5/23/2019      Darin Ranahan    2.3    Draft joint submission on issues with damages calculation; edit same; emails to           J. Damages
                                                         opposing counsel re same
FJWW     2560     5/23/2019      Darin Ranahan     2     Compare CSC's & Plaintiffs' damages calculations for differences                          J. Damages
FJWW     2561     5/23/2019      Todd Jackson     3.8    Special master call, prep, next steps                                                     J. Damages
FJWW     2562     5/23/2019      Darin Ranahan    0.2    Intra‐office conference with T. Jackson re damages                                        J. Damages
FJWW     2563     5/23/2019      Darin Ranahan    0.1    Intra‐office conference with G. Casey re damages                                          J. Damages
FJWW     2564     5/23/2019      Darin Ranahan    0.3    Meet & confer call with opposing counsel re damages calculations                          J. Damages
FJWW     2565     5/23/2019      Darin Ranahan    1.1    Edit and circulate updated damages calculation                                            J. Damages
FJWW     2566     5/23/2019      Darin Ranahan    0.4    Telephone call to J. Goldman re damages brief & intra‐office conference with T. Jackson   J. Damages
                                                         re same
FJWW     2567     5/24/2019      Darin Ranahan    0.9    Draft emails to opposing counsel & team re damages submission                             J. Damages
FJWW     2568     5/24/2019      Darin Ranahan    1.2    Analyze damages for mediation                                                             H. Settlement



                                                                Page 79 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 81 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                  Code
FJWW     2569     5/24/2019      Darin Ranahan     0.2 Prepare for Special Master call                                                         J. Damages
FJWW     2570     5/24/2019     Genevieve Casey     2 Prepare for Special Master call, Special Master call, and debrief following call.        J. Damages

FJWW     2571     5/24/2019      Darin Ranahan     0.5   Intra‐office conference with T. Jackson & G. Casey & call to J. Goldman re damages    J. Damages

FJWW     2572     5/24/2019     Genevieve Casey    1.5   Calls and emails re: mediation.                                                       H. Settlement

FJWW     2573     5/24/2019      Todd Jackson      2.1   Special master call prep and attendance.                                              J. Damages
FJWW     2574     5/24/2019      Darin Ranahan     0.6   Telephone call to mediator re mediation & follow‐up intra‐office conference with T.   H. Settlement
                                                         Jackson &
                                                         G. Casey re same
FJWW     2575     5/24/2019      Todd Jackson      1.1   iDs Payment issues                                                                    J. Damages
FJWW     2576     5/24/2019     Genevieve Casey    0.2   Review iDS bill. Emails re: same.                                                     J. Damages
FJWW     2577     5/24/2019      Darin Ranahan     0.2   Telephone call to consultant re damages calculation                                   J. Damages
FJWW     2578     5/24/2019      Darin Ranahan     0.7   Team call re mediation                                                                J. Damages
FJWW     2579     5/24/2019      Darin Ranahan     0.5   Analyze damages calculations                                                          J. Damages
FJWW     2580     5/24/2019      Darin Ranahan     1.3   Call with Special Master re damages issues                                            J. Damages
FJWW     2581     5/24/2019      Darin Ranahan     0.6   Intra‐office conferences with T. Jackson & G. Casey re damages                        J. Damages
FJWW     2582     5/24/2019     Genevieve Casey    0.6   Legal research re: damages issues. Emails re: Connecticut opt‐in calculations.        J. Damages
FJWW     2583     5/24/2019      Darin Ranahan     0.1   Voicemail to consultant re damages work                                               J. Damages
FJWW     2584     5/24/2019      Todd Jackson       2    Settlement discussions, strategy, call with Hunter Hughes                             H. Settlement

FJWW     2585     5/24/2019      Darin Ranahan     0.2   Telephone call from consultant re damages                                             J. Damages
FJWW     2586     5/25/2019      Darin Ranahan     0.2   Email to consultant re damages calculation                                            J. Damages
FJWW     2587     5/25/2019     Genevieve Casey    0.1   Emails re: damages analysis and iDS bills.                                            J. Damages
FJWW     2588     5/25/2019      Darin Ranahan     0.5   Email to team re damages calculation                                                  J. Damages
FJWW     2589     5/25/2019      Darin Ranahan     1.3   Compare parties' respective damages calculations for differences                      J. Damages
FJWW     2590     5/26/2019     Genevieve Casey    0.1   Emails re: April bill for iDS.                                                        J. Damages
FJWW     2591     5/28/2019      Todd Jackson      5.3   Run damages scenarios, draft filings, review CSC filings                              J. Damages
FJWW     2592     5/28/2019      Darin Ranahan     0.2   Email to J. Goldman re iDS bill                                                       J. Damages
FJWW     2593     5/28/2019     Genevieve Casey    0.3   Intra‐office conference re: damages analysis issues and submission on updated         J. Damages
                                                         damages calculations for
                                                         Mr. Stohler with Darin Ranahan and Todd Jackson. Emails re: same.
FJWW     2594     5/28/2019     Genevieve Casey    1.2   Prepare for mediation.                                                                J. Damages
FJWW     2595     5/28/2019      Darin Ranahan     0.3   Email to opposing counsel re damages calculation                                      J. Damages
FJWW     2596     5/28/2019      Darin Ranahan     1.8   Compare parties' respective damages calculations                                      J. Damages
FJWW     2597     5/28/2019      Darin Ranahan     0.2   Intra‐office conference with T. Jackson & G. Casey re mediation                       J. Damages
FJWW     2598     5/28/2019      Darin Ranahan     0.1   Email to consultant re damages calculation                                            J. Damages
FJWW     2599     5/28/2019      Darin Ranahan     0.7   Draft email to opposing counsel & Special Master re damages calculations              J. Damages
FJWW     2600     5/28/2019      Darin Ranahan     0.1   Analyze fees for mediation                                                            J. Damages

                                                                Page 80 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 82 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                   Code
FJWW     2601     5/28/2019     Genevieve Casey    0.1    Review April iDS bill; emails re: same.                                                 J. Damages
FJWW     2602     5/28/2019      Darin Ranahan     0.3    Email to team re fluctuating work week analysis                                         J. Damages
FJWW     2603     5/28/2019     Genevieve Casey    0.3    Review draft cover letter to Mr. Stohler and combined updated damages chart; discuss    J. Damages
                                                          with Darin Ranahan. Emails
                                                          re: same.
FJWW     2604     5/28/2019      Darin Ranahan     0.5    Intra‐office conference with T. Jackson & G. Casey re damages                           J. Damages
FJWW     2605     5/28/2019      Darin Ranahan     0.2    Intra‐office conference with G. Casey re damages                                        J. Damages
FJWW     2606     5/29/2019      Todd Jackson      0.5    Damages process                                                                         J. Damages
FJWW     2607     5/29/2019      Darin Ranahan     0.2    Telephone call from T. Jackson & G. Casey re mediation                                  J. Damages
FJWW     2608     5/29/2019      Darin Ranahan     0.1    Email to consultant re damages calculation                                              J. Damages
FJWW     2609     5/29/2019      Darin Ranahan     4.7    Compare parties' respective damages calculations to resolve damages calculation         J. Damages
                                                          phase; draft email to
                                                          opposing counsel re same
FJWW     2610     5/29/2019     Genevieve Casey    2.8    Calls and emails/written updates re: mediation.                                         J. Damages
FJWW     2611     5/29/2019      Darin Ranahan     0.1    Chat with team re mediation                                                             H. Settlement

FJWW     2612     5/29/2019      Darin Ranahan     0.1    Intra‐office conference with G. Casey re damages                                        J. Damages
FJWW     2613     5/29/2019      Darin Ranahan     0.6    Team call re mediation                                                                  H. Settlement

FJWW     2614     5/29/2019     Genevieve Casey    1.4    Finalize and send letter to Special Master.                                              J. Damages
FJWW     2615     5/29/2019     Genevieve Casey    1.8    Research CSC cases re: reasonableness and experts' fees; draft letter to Special Master. J. Damages

FJWW     2616     5/29/2019      Todd Jackson      6.4    Settlement discussions, run numbers about same                                          H. Settlement

FJWW     2617     5/29/2019      Darin Ranahan     0.3    Intra‐office conference with T. Jackson & G. Casey re mediation                         H. Settlement

FJWW     2618     5/29/2019      Darin Ranahan     1.8    Team call re mediation & follow‐up intra‐office conference with T. Jackson & G. Casey   H. Settlement
                                                          re same
FJWW     2619     5/30/2019      Darin Ranahan     0.1    Email from co‐counsel re follow‐up to mediation                                         J. Damages
FJWW     2620     5/30/2019     Genevieve Casey    0.3    Call with Todd Jackson and Darin Ranahan re: remaining damages discrepancies.           J. Damages

FJWW     2621     5/30/2019     Genevieve Casey    0.6    Review past analysis and correspondence re: several class members with discrepancies J. Damages
                                                          in Parties' damages calculations;
                                                          emails re: same with Darin Ranahan, Todd Jackson, and Jared Goldman.
FJWW     2622     5/30/2019      Todd Jackson      2.5    Fees review and fees petition                                                        E. Motions


FJWW     2623     5/30/2019      Darin Ranahan     0.6    Research fee petition                                                                   E. Motions




                                                                 Page 81 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 83 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                       Code
FJWW     2624     5/30/2019      Darin Ranahan     0.1    Telephone call from N. Austin re damages                                                    J. Damages
FJWW     2625     5/30/2019      Todd Jackson      0.5    Finalize damages                                                                            J. Damages
FJWW     2626     5/30/2019     Genevieve Casey    0.1    Review email from Charles Stohler.                                                          J. Damages
FJWW     2627     5/30/2019      Darin Ranahan     1.9    Finalize damages calculation & email to opposing counsel re same                            J. Damages
FJWW     2628     5/31/2019      Todd Jackson       1     Review Special master recommendation and discuss same                                       J. Damages
FJWW     2629     5/31/2019      Darin Ranahan     0.3    Intra‐office conference with T. Jackson & G. Casey re damages & mediation                   J. Damages
FJWW     2630     5/31/2019      Darin Ranahan     0.2    Intra‐office conference with T. Jackson & G. Casey re Special Master recommendations        J. Damages

FJWW     2631     5/31/2019     Genevieve Casey    0.5    Emails re: final stages of damages analysis and Special Master report; discuss Special      J. Damages
                                                          Master report with Todd Jackson
                                                          and Darin Ranahan.
FJWW     2632     5/31/2019     Genevieve Casey    0.6    Review Special Master report.                                                               J. Damages
FJWW     2633     5/31/2019     Genevieve Casey    0.1    Emails with opposing counsel re: extension request.                                         J. Damages
FJWW     2634     5/31/2019      Darin Ranahan     0.3    Email to team re objection to Special Master's report                                       J. Damages
FJWW     2635     5/31/2019      Darin Ranahan     0.3    Review Special Master submission                                                            J. Damages
FJWW     2636     5/31/2019     Genevieve Casey    0.1    Emails re: mediation and H. Hughes question.                                                J. Damages
FJWW     2637     6/1/2019      Genevieve Casey    0.3    Briefly review CSC submission to Court re: Special Master process. Emails with co‐          J. Damages
                                                          counsel re: same.
FJWW     2638     6/1/2019       Darin Ranahan     0.1    Review email re damages calculation                                                         J. Damages
FJWW     2639     6/3/2019       Darin Ranahan     0.1    Review email to mediator re settlement                                                      H. Settlement

FJWW     2640     6/3/2019       Todd Jackson      1.6    Settlement write up                                                                         H. Settlement

FJWW     2641     6/3/2019      Genevieve Casey    1.8    Review Special Master report and CSC initial response. Team call re: Plaintiffs' response   J. Damages
                                                          to Special Master report and
                                                          settlement; follow‐up email to opposing counsel re: deadlines for subsequent filings in
                                                          response to Special Master report.
FJWW     2642     6/3/2019       Todd Jackson      1.6    Settlement and damages call and damages follow up.                                          J. Damages
FJWW     2643     6/3/2019       Darin Ranahan     1.2    Analyze final damages figures                                                               J. Damages
FJWW     2644     6/3/2019       Darin Ranahan     0.1    Analyze rates for fee petition                                                              J. Damages
FJWW     2645     6/3/2019       Darin Ranahan     0.1    Review Defendant's report re Special Master process                                         J. Damages
FJWW     2646     6/3/2019      Genevieve Casey    0.2    Read Darin Ranahan's comparison of class member awards before and after Special             J. Damages
                                                          Master process and
                                                          discuss same with him.
FJWW     2647     6/3/2019       Darin Ranahan     0.1    Intra‐office conference with G. Casey re damages calculation                                J. Damages
FJWW     2648     6/3/2019       Darin Ranahan     1.1    Team call re strategy                                                                       J. Damages
FJWW     2649     6/3/2019       Darin Ranahan     0.1    Email to team re objections to Special Master's report                                      J. Damages
FJWW     2650     6/3/2019       Todd Jackson      0.9    Damages clean up                                                                            J. Damages
FJWW     2651     6/4/2019       Todd Jackson      0.3    Damages: SM report review and questions                                                     J. Damages
FJWW     2652     6/4/2019       Todd Jackson      1.8    Review class cert case law with split FLSA classes                                          J. Damages

                                                                 Page 82 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 84 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                         Code
FJWW     2653     6/4/2019       Darin Ranahan     0.1    Email to team re iDS fee                                                                      J. Damages
FJWW     2654     6/4/2019      Genevieve Casey    0.2    Review order. Calendaring. Emails re: iDS bills.                                              J. Damages
FJWW     2655     6/4/2019       Todd Jackson      0.3    iDS payment: review courses of action                                                         J. Damages
FJWW     2656     6/5/2019      Genevieve Casey    0.1    Emails re: submissions to Stohler.                                                            J. Damages
FJWW     2657     6/10/2019      Todd Jackson      0.9    Draft letter                                                                                  J. Damages
FJWW     2658     6/11/2019     Genevieve Casey    1.5    Intraoffice conference with Todd Jackson and Darin Ranahan re: approach to Plaintiffs'        J. Damages
                                                          response to Special Master report
                                                          and submission of supporting docs and data; review and revise proposed email to co‐
                                                          counsel re: strategy for same.
FJWW     2659     6/11/2019      Darin Ranahan     0.2    Email to team re iDS payments                                                                 J. Damages
FJWW     2660     6/11/2019      Darin Ranahan     0.6    Intra‐office conference with T. Jackson & G. Casey re Special Master response                 J. Damages
FJWW     2661     6/11/2019      Darin Ranahan     1.5    Draft email re data uncovered in Special Master process for response to Special Master        J. Damages
                                                          report
FJWW     2662     6/11/2019      Darin Ranahan     0.1    Intra‐office conference with G. Casey re Special Master submission                            J. Damages
FJWW     2663     6/11/2019     Genevieve Casey    0.2    Emails and intra‐office conference re: fees petition.                                         J. Damages
FJWW     2664     6/11/2019      Todd Jackson      1.6    Settlement and letter to court and damages review                                             J. Damages
FJWW     2665     6/11/2019      Darin Ranahan     0.1    Review email from Jahan Sagafi re fee brief                                                   J. Damages
FJWW     2666     6/12/2019      Todd Jackson       1     Damages review and review iDS work                                                            J. Damages
FJWW     2667     6/12/2019     Genevieve Casey    0.2    Emails re: letter brief regarding iDS bills.                                                  J. Damages
FJWW     2668     6/12/2019     Genevieve Casey    0.2    Review and revise draft letter to class members. Emails re: same.                             J. Damages
FJWW     2669     6/12/2019      Darin Ranahan     0.4    Intra‐office conference with T. Jackson & G. Casey re Infotype 8                              J. Damages
FJWW     2670     6/12/2019      Darin Ranahan     0.7    Draft email re Special Master process                                                         J. Damages
FJWW     2671     6/12/2019     Genevieve Casey    0.6    Emails re: introducing 2080‐hours assumption data during Special Master process.              J. Damages
                                                          Research and discussion with Darin Ranahan and Todd Jackson re: same.

FJWW     2672     6/12/2019      Darin Ranahan     0.4    Edit email update to class members                                                            J. Damages
FJWW     2673     6/12/2019      Darin Ranahan     0.1    Email to team re iDS fee                                                                      J. Damages
FJWW     2674     6/13/2019     Genevieve Casey    1.6    Team calls and call with J. Patel and D. Regard re: report to Court on Special Master         J. Damages
                                                          process.
                                                          Emails re: strategy and legal analysis in connection with report to Court on data
                                                          retrieved in Special Master process.
FJWW     2675     6/13/2019      Darin Ranahan     0.1    Voicemail to D. Regard re potential data analysis                                             J. Damages
FJWW     2676     6/13/2019      Todd Jackson      2.1    Data analysis, Special Master Calls, Review Special Master report                             J. Damages
FJWW     2677     6/13/2019      Darin Ranahan     0.1    Intra‐office conference with T. Jackson & G. Casey re email to class & settlement             H. Settlement

FJWW     2678     6/13/2019      Darin Ranahan     1.4    Analyze contact list post‐Special Master process for class communications                     J. Damages
FJWW     2679     6/13/2019      Darin Ranahan     0.6    Emails to team re response to Special Master report                                           J. Damages
FJWW     2680     6/13/2019      Darin Ranahan     0.9    Call with M. Scimone re yearly hours data                                                     J. Damages
FJWW     2681     6/13/2019      Darin Ranahan     0.8    Telephone call to J. Patel re potential data analysis work; telephone call to T. Jackson re   J. Damages
                                                          same

                                                                 Page 83 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 85 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                      Code
FJWW     2682     6/13/2019      Darin Ranahan     0.2    Telephone call from J. Goldman re class list                                               J. Damages
FJWW     2683     6/14/2019      Darin Ranahan     0.2    Intra‐office conference with T. Jackson re Special Master response                         J. Damages
FJWW     2684     6/14/2019     Genevieve Casey    0.7    Call with Jahan Sagafi re: outreach to class. Intra‐office conferences with Todd Jackson   J. Damages
                                                          and
                                                          Darin Ranahan re: submission to Court and outreach to class members.
FJWW     2685     6/14/2019      Darin Ranahan     0.3    Intra‐office conference with T. Jackson & G. Casey and call to Jahan Sagafi re class       J. Damages
                                                          communication
FJWW     2686     6/14/2019      Darin Ranahan     0.1    Email to team re communication to class members                                            J. Damages
FJWW     2687     6/14/2019     Genevieve Casey    0.1    Emails re: categorizing tasks for fees motion.                                             J. Damages
FJWW     2688     6/14/2019      Darin Ranahan     0.1    Review Mike Scimone email re fluctuating workweek                                          J. Damages
FJWW     2689     6/14/2019      Darin Ranahan     0.1    Intra‐office conference with G. Casey re Special Master response                           J. Damages
FJWW     2690     6/14/2019      Todd Jackson       1     Various                                                                                    J. Damages
FJWW     2691     6/14/2019      Darin Ranahan     0.2    Intra‐office conference with T. Jackson & G. Casey re Special Master response              J. Damages
FJWW     2692     6/15/2019      Darin Ranahan     1.8    Edit response to Special Master report                                                     J. Damages
FJWW     2693     6/15/2019     Genevieve Casey    2.3    Draft submission to Court re: Special Master process.                                      J. Damages
FJWW     2694     6/16/2019      Darin Ranahan     0.8    Edit response to Special Master report                                                     J. Damages
FJWW     2695     6/16/2019     Genevieve Casey    0.9    Revise submission to Court and send for T. Jackson edits. Review draft attorney dec.       J. Damages

FJWW     2696     6/16/2019     Genevieve Casey    0.2    Emails re: submission on Special Master process and supporting documents.                  J. Damages
FJWW     2697     6/16/2019      Todd Jackson      0.8    Edit special master brief                                                                  J. Damages
FJWW     2698     6/17/2019     Genevieve Casey    0.4    Revise draft reponse re: Special Master report; emails re: same.                           J. Damages
FJWW     2699     6/17/2019      Todd Jackson      1.7    Damages issues                                                                             J. Damages
FJWW     2700     6/17/2019      Darin Ranahan     0.1    Calendar internal deadlines for fee brief                                                  F. Strategy

FJWW     2701     6/17/2019     Genevieve Casey    0.9    Finalize and file submission re: Special Master process.                                   J. Damages
FJWW     2702     6/17/2019      Darin Ranahan     0.1    Intra‐office conference with G. Casey re filing                                            J. Damages
FJWW     2703     6/17/2019      Darin Ranahan     0.7    Edit response to Special Master report                                                     J. Damages
FJWW     2704     6/17/2019      Darin Ranahan     0.7    Call with G. Casey, J. Goldman & T. Jackson re filing                                      J. Damages
FJWW     2705     6/17/2019     Genevieve Casey    1.1    Call re: draft submission to Court concerning Special Master process. Revise same and      J. Damages
                                                          circulate to co‐counsel
                                                          for edits.
FJWW     2706     6/17/2019      Todd Jackson      1.5    Damages/settlement issues                                                                  H. Settlement

FJWW     2707     6/18/2019      Darin Ranahan     0.5    Telephone call to J. Goldman re responsive brief                                           J. Damages
FJWW     2708     6/18/2019     Genevieve Casey    0.3    Read CSC's submission re: Special Master Report.                                           J. Damages
FJWW     2709     6/18/2019     Genevieve Casey    0.5    Call with J. Goldman re: workplan for drafting reply. Follow‐up email to team and          J. Damages
                                                          related organizational
                                                          tasks in preparation for drafting reply.
FJWW     2710     6/18/2019     Genevieve Casey    0.2    Emails re: Parties' filings. Call Court re: ECF problem.                                   J. Damages



                                                                 Page 84 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 86 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                     Code
FJWW     2711     6/18/2019      Darin Ranahan     0.5 Review CSC's objections to Report & Recommendation; email to team re same                  J. Damages

FJWW     2712     6/19/2019      Darin Ranahan     0.1   Email to G. Casey re response to Special Master report                                   J. Damages
FJWW     2713     6/21/2019      Darin Ranahan     0.7   Draft reply to CSC's objections                                                          J. Damages
FJWW     2714     6/21/2019     Genevieve Casey    0.8   Drafting sections of reply re: Special Master report.                                    J. Damages
FJWW     2715     6/21/2019     Genevieve Casey    0.5   Work on reply re: Special Master report; emails re: same.                                J. Damages
FJWW     2716     6/24/2019     Genevieve Casey    3.2   Work on submission to Special Master.                                                    J. Damages
FJWW     2717     6/24/2019      Darin Ranahan     0.1   Email to J. Goldman & G. Casey re reply to CSC objections                                J. Damages
FJWW     2718     6/25/2019      Darin Ranahan     1.5   Draft reply to CSC's objections                                                          J. Damages
FJWW     2719     6/25/2019      Darin Ranahan     0.5   Edit response to Special Master report                                                   J. Damages
FJWW     2720     6/25/2019      Darin Ranahan     0.4   Telephone call to J. Goldman re CSC objection response                                   J. Damages
FJWW     2721     6/26/2019      Darin Ranahan      5    Draft reply to CSC's objections                                                          J. Damages
FJWW     2722     6/26/2019     Genevieve Casey    3.9   Work on reply to CSC objections to Special Master report. Research and emails re:        J. Damages
                                                         same.
FJWW     2723     6/27/2019      Darin Ranahan     1.1   Draft reply to CSC's objections                                                          J. Damages
FJWW     2724     6/27/2019      Todd Jackson      1.2   RR objection response edits                                                              J. Damages
FJWW     2725     6/27/2019     Genevieve Casey    0.3   Emails re: status of motion; review revisions; email Jared Goldman and Darin Ranahan     J. Damages
                                                         re: workplan.
FJWW     2726     6/28/2019      Darin Ranahan     0.1   Review CSC filing                                                                        J. Damages
FJWW     2727     6/28/2019     Genevieve Casey    2.7   Call with Darin Ranahan and Jared Goldman re: finalizing submission to Special Master.   J. Damages
                                                         Revise filing.
                                                         Emails, edits, and research re: same.
FJWW     2728     6/28/2019      Darin Ranahan     5.5   Finalize draft of reply to CSC objections & supporting declaration                       J. Damages
FJWW     2729     6/28/2019      Darin Ranahan     0.1   Telephone call to J. Goldman re filing                                                   J. Damages
FJWW     2730     6/28/2019      Darin Ranahan     0.1   Telephone call to J. Goldman & G. Casey re reply brief                                   J. Damages
FJWW     2731     6/28/2019      Darin Ranahan     0.1   Telephone call to J. Goldman re reply brief                                              J. Damages
FJWW     2732     6/28/2019     Genevieve Casey    0.2   Review ECF‐filed submission.                                                             J. Damages
FJWW     2733     6/28/2019     Genevieve Casey    0.1   Emails re: CSC submission.                                                               J. Damages
FJWW     2734     7/1/2019       Darin Ranahan     0.2   Correct declaration                                                                      J. Damages
FJWW     2735     7/1/2019      Genevieve Casey    0.1   Emails with Jared Goldman and Darin Ranahan re: declaration filename and potential       J. Damages
                                                         reply brief.
FJWW     2736     7/2/2019       Darin Ranahan     0.1   Email to J. Goldman re declaration correction                                            J. Damages
FJWW     2737     7/3/2019       Darin Ranahan     0.1   Organize emails from Special Master process                                              J. Damages
FJWW     2738     7/9/2019       Darin Ranahan     0.2   Review fee brief                                                                         E. Motions


FJWW     2739     7/9/2019       Darin Ranahan     0.1   Intra‐office conference with G. Casey re fee brief                                       J. Damages
FJWW     2740     7/9/2019      Genevieve Casey    0.1   Emails with Darin Ranahan re: fees motion; confer re: same.                              J. Damages
FJWW     2741     7/10/2019      Darin Ranahan     0.1   Email to J. Goldman & Mike Scimone re attorneys' fees motion                             J. Damages
FJWW     2742     7/10/2019     Genevieve Casey     1    Emails to coordinate editing draft fees motion.                                          J. Damages

                                                               Page 85 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 87 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                                  Code
FJWW     2743     7/11/2019      Darin Ranahan     0.2 Email to M. Scimone re fee brief                                                        E. Motions


FJWW     2744     7/12/2019      Darin Ranahan     0.1   Email to team re iDS bill                                                             J. Damages
FJWW     2745     7/12/2019     Genevieve Casey    0.1   Emails with M. Scimone re: call to discuss remaining drafting of fees brief; revise   J. Damages
                                                         agenda for same.
FJWW     2746     7/12/2019     Genevieve Casey    0.1   Emails re: CSC bills from iDS; brief initial review of bills.                         J. Damages
FJWW     2747     7/15/2019      Todd Jackson      0.3   Fee brief edits                                                                       E. Motions


FJWW     2748     7/18/2019     Genevieve Casey     1    Team call re: fees motion.                                                            E. Motions


FJWW     2749     7/18/2019      Darin Ranahan     0.1   Review email from D. Hutchinson re fee petition                                       E. Motions


FJWW     2750     7/18/2019      Darin Ranahan     1.1   Team call re next steps & debrief with G. Casey                                       J. Damages
FJWW     2751     7/18/2019      Darin Ranahan     0.2   Research potential class member                                                       J. Damages
FJWW     2752     7/18/2019      Darin Ranahan     0.1   Email to co‐counsel re consultant bill                                                J. Damages
FJWW     2753     7/18/2019      Todd Jackson      2.3   Edit Fee brief and attend call with co‐counsel re: same                               E. Motions


FJWW     2754     7/19/2019      Darin Ranahan     0.1   Review fees and costs                                                                 E. Motions


FJWW     2755     7/19/2019      Darin Ranahan     0.1   Review Jahan Sagafi proposal re fee motion                                            E. Motions


FJWW     2756     7/22/2019      Darin Ranahan     0.1   Review emails from Jahan Sagafi & Mike Scimone re fee petition                        E. Motions


FJWW     2757     7/22/2019      Darin Ranahan     0.2   Intra‐office conference with T. Jackson re fee motion                                 E. Motions


FJWW     2758     7/22/2019      Todd Jackson      0.2   Fee petition records emails.                                                          E. Motions


FJWW     2759     7/22/2019      Todd Jackson      0.6   Review of hours charts and hours themselves                                           J. Damages
FJWW     2760     7/24/2019     Genevieve Casey    0.1   Emails re: editing fees motion.                                                       J. Damages
FJWW     2761     7/24/2019      Darin Ranahan     0.1   Email to M. Scimone re fee motion                                                     J. Damages

                                                                Page 86 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 88 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                     Code
FJWW     2762     7/24/2019     Genevieve Casey    0.1    Emails with iDS re: recent invoices.                                                      J. Damages
FJWW     2763     7/25/2019      Darin Ranahan     0.3    Email to Mike Scimone re damages for class member                                         J. Damages
FJWW     2764     7/25/2019      Darin Ranahan     0.3    Intra‐office conference with G. Casey & intra‐office conference with T. Jackson re        J. Damages
                                                          damages
FJWW     2765     7/25/2019      Darin Ranahan     0.3    Telephone call from Mike Scimone re damages                                               J. Damages
FJWW     2766     7/26/2019      Darin Ranahan     0.1    Intra‐office conference with T. Jackson & G. Casey re damages                             J. Damages
FJWW     2767     7/29/2019      Darin Ranahan     0.1    Email to co‐counsel re consultant bill                                                    J. Damages
FJWW     2768     8/1/2019       Todd Jackson      1.1    Various damages analysis                                                                  J. Damages
FJWW     2769     8/5/2019       Darin Ranahan     0.3    Research former class member omitted from final class list                                J. Damages
FJWW     2770     8/6/2019       Todd Jackson      2.7    Review judge's decision, analysis re: objections, analysis re: remaining special master   J. Damages

FJWW     2771     8/6/2019       Todd Jackson      0.5    Settlement review of numbers and next steps                                               H. Settlement

FJWW     2772     8/8/2019       Todd Jackson      0.5    Call re: next steps for final resolution                                                  J. Damages
FJWW     2773     8/8/2019       Todd Jackson      0.9    Strategy on fees, review briefing                                                         E. Motions


FJWW     2774     8/9/2019      Genevieve Casey    0.5    Supervise K. Lawson re: time records task.                                                J. Damages
FJWW     2775     8/13/2019     Genevieve Casey    0.2    Call with T. Jackson and emails with M. Scimone re: timing of fees motion and             E. Motions
                                                          potetntial briefing on iDS costs.

FJWW     2776     8/14/2019     Genevieve Casey    0.3    Research re: motion procedures; emails and call re: same.                                 J. Damages
FJWW     2777     8/15/2019      Todd Jackson      0.4    Work on Special Master process.                                                           J. Damages
FJWW     2778     8/15/2019     Genevieve Casey    0.2    Call and emails re: Special Master process and Defendants' proposed fee briefing          J. Damages
                                                          schedule.
FJWW     2779     8/16/2019      Todd Jackson      0.3    Fee petition                                                                              E. Motions


FJWW     2780     8/16/2019     Genevieve Casey    0.1    Organize/calendar prep call for Special Master call.                                      J. Damages
FJWW     2781     8/16/2019      Darin Ranahan     0.1    Schedule call with J. Goldman & G. Casey                                                  J. Damages
FJWW     2782     8/19/2019     Genevieve Casey    0.1    Emails re: motion to set fee petition schedule; review draft motion.                      J. Damages
FJWW     2783     8/20/2019     Genevieve Casey    0.7    Prepare for Special Master call.                                                          J. Damages
FJWW     2784     8/20/2019      Todd Jackson      1.7    Draft fee petition documents: Review fee petition and review fees                         E. Motions


FJWW     2785     8/20/2019      Todd Jackson      0.5    Prepare for special master call                                                           J. Damages
FJWW     2786     8/20/2019      Todd Jackson      0.5    Special master call                                                                       J. Damages
FJWW     2787     8/22/2019      Todd Jackson      0.5    Review of fees                                                                            E. Motions




                                                                 Page 87 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 89 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #      Date         Timekeeper      Hours Description                                                                             Code
FJWW     2788     8/22/2019      Todd Jackson      2.1 Edit Fee Brief                                                                     E. Motions


FJWW     2789     8/23/2019      Todd Jackson      1.3   Fee review                                                                       E. Motions


FJWW     2790     8/26/2019     Genevieve Casey    0.1   Emails re iDS rates.                                                             J. Damages
FJWW     2791     8/26/2019      Todd Jackson      2.7   Fee review                                                                       E. Motions


FJWW     2792     8/27/2019     Genevieve Casey    0.2   Discuss time records project with Todd Jackson and Kelsey Lawson.                J. Damages
FJWW     2793     8/27/2019      Todd Jackson      0.3   Fee briefing                                                                     J. Damages
FJWW     2794     8/27/2019     Genevieve Casey    0.1   Call with Jared Goldman re: brief to Special Master.                             J. Damages
FJWW     2795     8/27/2019     Genevieve Casey    0.1   Emails re: class member outreach.                                                J. Damages
FJWW     2796     8/27/2019      Todd Jackson      0.3   Emails re: damages issues                                                        J. Damages
FJWW     2797     8/28/2019      Todd Jackson      1.5   Draft/edit fee brief                                                             J. Damages
FJWW     2798     8/28/2019      Todd Jackson      1.1   Edit fee brief.                                                                  J. Damages
FJWW     2799     8/29/2019      Todd Jackson      2.1   Draft/Edit fee brief                                                             J. Damages
FJWW     2800     8/29/2019      Darin Ranahan     0.2   Email to J. Goldman re: correspondence with class members.                       A. Investigation

FJWW     2801     8/29/2019      Darin Ranahan     0.1   Email to J. Goldman re iDS fee brief.                                            J. Damages
FJWW     2802     8/29/2019     Genevieve Casey    0.5   Finish reviewing and templating time records review project; orient K. Lawson.   J. Damages

FJWW     2803     8/29/2019     Genevieve Casey    0.1   Emails re: outreach to class members regarding status and zero‐damages           J. Damages
                                                         determinations.
FJWW     2804     8/30/2019     Genevieve Casey    0.1   Emails re: status and assignments for fees motion.                               E. Motions


FJWW     2805     8/30/2019      Darin Ranahan     0.2   Email to consultant re: B. Cislak                                                J. Damages
FJWW     2806     8/30/2019     Genevieve Casey    0.3   Review J. Goldman's draft of brief re: iDS fees. Discuss same with J. Goldman.   J. Damages
FJWW     2807     8/30/2019      Darin Ranahan     0.1   Review email from Jahan Sagafi re fee petition                                   E. Motions


FJWW     2808     8/30/2019      Todd Jackson      0.2   Work on fee petition.                                                            E. Motions


FJWW     2809     8/30/2019     Genevieve Casey    0.1   Supervise paralegal re: time coding.                                             E. Motions




                                                                Page 88 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 90 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
 Firm   Entry #     Date         Timekeeper      Hours Description                                                                                     Code
FJWW     2810     9/3/2019     Genevieve Casey    2.6 Revise opening brief to Special Master re: iDS fees. Research re: same. Send to J.         J. Damages
                                                       Goldman and Todd Jackson with comments regarding final edits.
FJWW     2811     9/3/2019      Todd Jackson       1 Edit IDS brief.                                                                             J. Damages
FJWW     2812     9/3/2019      Todd Jackson      0.3 Settlement discussions.                                                                    H. Settlement

FJWW     2813     9/4/2019     Genevieve Casey    0.2   Emails re: fees motion and time records analysis; review search terms and pass along     E. Motions
                                                        to K. Lawson for time records analysis.

FJWW     2814     9/4/2019      Kelsey Lawson     6.5   Time records categorization.                                                             E. Motions


FJWW     2815     9/4/2019     Genevieve Casey    0.4   Call with J. Goldman re: finalizing iDS fees brief. Emails re: same. Review and edit draft J. Damages
                                                        brief and supporting documents.
FJWW     2816     9/4/2019     Genevieve Casey    0.1   Emails re: brief on iDS fees and supporting dec.                                           J. Damages
FJWW     2817     9/4/2019     Genevieve Casey    2.4   Revise, cite‐check and proof brief; compile exhibits; submit to Special Master.            J. Damages

FJWW     2818     9/5/2019     Genevieve Casey    0.1   Emails re: workflow for fee brief completion.                                            E. Motions


FJWW     2819     9/5/2019     Genevieve Casey    0.4   Review CSC brief re: iDS fees and confer via email with J. Goldman and T. Jackson re:    J. Damages
                                                        plan for responsive brief.
FJWW     2820     9/5/2019     Genevieve Casey    0.3   Supervise paralegal K. Lawson re: categorizing time entries in support of fees brief.    E. Motions


FJWW     2821     9/5/2019      Kelsey Lawson     5.3   Time records categorization.                                                             E. Motions


FJWW     2822     9/6/2019      Kelsey Lawson     5.7   Time records categorization.                                                             E. Motions


FJWW     2823     9/6/2019     Genevieve Casey    0.2   Confer with Todd Jackson re: workflow for various aspects of fees motion work.           E. Motions


FJWW     2824     9/6/2019      Todd Jackson      0.2   Correspondence regarding fee petition.                                                   J. Damages
FJWW     2825     9/8/2019     Genevieve Casey    3.8   Work on revisions to fees motion and supporting firm declaration.                        E. Motions


FJWW     2826     9/9/2019     Genevieve Casey    4.7   Work on fees declaration and time entries.                                               E. Motions




                                                               Page 89 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 91 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
 Firm   Entry #     Date          Timekeeper      Hours Description                                                                                   Code
FJWW     2827     9/9/2019      Genevieve Casey    0.3 Confer with J. Goldman and Todd Jackson re: opposition to CSC's brief objecting to iDS   J. Damages
                                                        fees.
FJWW     2828     9/9/2019       Kelsey Lawson     6.6 Time records categorization.                                                             E. Motions


FJWW     2829     9/10/2019      Todd Jackson      4.9   Edit fee briefing, research for same, review fees for same.                            E. Motions


FJWW     2830     9/10/2019     Genevieve Casey    0.2   Emails re: requested fees amount and cases reflecting costs.                           E. Motions


FJWW     2831     9/10/2019     Genevieve Casey    1.9   Work on declaration and time entries (in support of fees motion).                      E. Motions


FJWW     2832     9/10/2019      Kelsey Lawson      6    Coding time entries for fee petition.                                                  E. Motions


FJWW     2833     9/10/2019      Todd Jackson      0.3   Calls on fee petition.                                                                 E. Motions


FJWW     2834     9/10/2019     Genevieve Casey    0.2   Emails re: approach to filing time records.                                            E. Motions


FJWW     2835     9/11/2019      Todd Jackson      3.1   Prepare time entries for submission with fee petition.                                 E. Motions


FJWW     2836     9/11/2019     Genevieve Casey    0.3   Emails and calls with Todd Jackson and Mike Scimone re: briefing timeline and          E. Motions
                                                         categorized time entries.

FJWW     2837     9/11/2019     Genevieve Casey    0.3   Emails re: questions on timekeepers and categorized time entries.                      E. Motions


FJWW     2838     9/11/2019      Todd Jackson      1.1   Draft declaration for fee petition.                                                    E. Motions


FJWW     2839     9/11/2019      Todd Jackson      1.3   Edit fee brief and emails re: same.                                                    E. Motions




                                                                Page 90 of 743
                               Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 92 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
 Firm   Entry #      Date            Timekeeper         Hours Description                                                                                    Code
FJWW     2840     9/11/2019        Genevieve Casey       2.2 Review and quality control categorized time entries.                                      E. Motions


LCHB     2841     2/7/2014      HUTCHINSON, DANIEL       0.70   Analyze new case memo; emails re same.                                                 A. Investigation
LCHB     2842     2/10/2014     HUTCHINSON, DANIEL       0.20   Analyze potential case.                                                                A. Investigation
LCHB     2843     2/13/2014     HUTCHINSON, DANIEL       0.60   Memo re jurisdiction for filing.                                                       A. Investigation
LCHB     2844     2/21/2014     HUTCHINSON, DANIEL       0.50   Edit outreach letters.                                                                 A. Investigation
LCHB     2845     2/26/2014     HUTCHINSON, DANIEL       0.20   Emails re plaintiff search.                                                            A. Investigation
LCHB     2846     3/4/2014      HUTCHINSON, DANIEL       1.00   Call with co‐counsel re case status.                                                   A. Investigation
LCHB     2847     3/5/2014      SRINIVASAN, DARSANA      1.70   Discussion with D. Hutchinson on Computer Sciences Corp. case; analyze documents       A. Investigation
                                                                and investigation materials.
LCHB     2848     3/19/2014   HUTCHINSON, DANIEL         0.40   Correspondence re pre‐filing demand letter.                                            A. Investigation
LCHB     2849     3/20/2014   HUTCHINSON, DANIEL         0.30   Draft memo re outreach.                                                                A. Investigation
LCHB     2850     3/20/2014   SRINIVASAN, DARSANA        0.50   Call with Outten & Golden re pre‐filing investigation.                                 A. Investigation
LCHB     2851     3/21/2014   HUTCHINSON, DANIEL         0.30   Analyze class member intakes.                                                          A. Investigation
LCHB     2852     3/24/2014 BELUSHKO BARROWS, NIKKI      0.60   Discussions with A. Jones, D. Hutchinson, H. Mottershead and D. Srinivasan regarding   A. Investigation
                                                                intake meeting tomorrow regarding new case.
LCHB     2853     3/25/2014   SRINIVASAN, DARSANA   2.00        Intake training meeting with Outten & Golden.                                          A. Investigation
LCHB     2854     3/25/2014 BELUSHKO BARROWS, NIKKI 2.00        Meeting at Outten & Golden with co‐counsel, D. Srinivasan and A. Jones regarding       A. Investigation
                                                                intake procedures for new case.
LCHB     2855     3/26/2014   HUTCHINSON, DANIEL    0.20        Correspondence re plaintiffs.                                                          A. Investigation
LCHB     2856     3/26/2014 BELUSHKO BARROWS, NIKKI 3.40        Send out emails regarding investigation regarding potential new case, track same on    A. Investigation
                                                                spreadsheet. Call and email with D. Srinivasan, D. Hutchinson and A. Jones regarding
                                                                same.
LCHB     2857     3/27/2014 BELUSHKO BARROWS, NIKKI 0.30        Correspondence with Myra Kingsland regarding her call and my return call regarding     A. Investigation
                                                                Computer Sciences Corp. case.
LCHB     2858     3/31/2014   HUTCHINSON, DANIEL    0.30        Conference call with co‐counsel re: new intakes.                                       A. Investigation
LCHB     2859     3/31/2014 BELUSHKO BARROWS, NIKKI 0.10        Send follow‐up correspondence to Myra Kingsland.                                       A. Investigation

LCHB     2860     3/31/2014 BELUSHKO BARROWS, NIKKI 0.90 Conference call with co‐counsel, D. Hutchinson regarding intake.                              A. Investigation

LCHB     2861     4/1/2014      SRINIVASAN, DARSANA   1.00 Discuss intake process with co‐counsel.                                                     A. Investigation
LCHB     2862     4/1/2014      HUTCHINSON, DANIEL    0.30 Analyze outreach program for Computer Sciences Corp.                                        A. Investigation
LCHB     2863     4/1/2014    BELUSHKO BARROWS, NIKKI 3.70 Run Accurint person searches to obtain new contact information for potential                A. Investigation
                                                           plaintiffs. Add information to spreadsheet. Email with D. Hutchinson regarding
                                                           questions about contacting former employees. Send form emails to new contacts.

LCHB     2864     4/1/2014    BELUSHKO BARROWS, NIKKI 0.40 Research 50‐state survey regarding attorney advertising.                                    A. Investigation




                                                                      Page 91 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 93 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper        Hours Description                                                                                Code
LCHB    2865     4/7/2014    BELUSHKO BARROWS, NIKKI 0.50 Conference call co‐counsel regarding intake procedures.                              A. Investigation

LCHB    2866     4/21/2014   HUTCHINSON, DANIEL    0.50 Co‐counsel call re investigation.                                                      A. Investigation
LCHB    2867     4/21/2014 BELUSHKO BARROWS, NIKKI 0.50 Co‐counsel call re: investigation.                                                     A. Investigation

LCHB    2868     5/5/2014      HUTCHINSON, DANIEL    0.30 Co‐counsel re venue.                                                                 A. Investigation
LCHB    2869     5/5/2014      HUTCHINSON, DANIEL    0.50 Co‐counsel call re: memo.                                                            A. Investigation
LCHB    2870     5/5/2014    BELUSHKO BARROWS, NIKKI 0.50 Call with co‐counsel re: outreach, venue, status of complaint, whether to have a     A. Investigation
                                                          website and a press release.
LCHB    2871     6/2/2014      SRINIVASAN, DARSANA   0.80 Team call re complaint.                                                              E. Motions
LCHB    2872     6/2/2014      HUTCHINSON, DANIEL    0.70 Edit complaint.                                                                      E. Motions
LCHB    2873     6/2/2014      HUTCHINSON, DANIEL    0.80 Call with co‐counsel re complaint.                                                   E. Motions
LCHB    2874     6/2/2014    BELUSHKO BARROWS, NIKKI 0.50 Call with co‐counsel regarding case investigation.                                   A. Investigation

LCHB    2875     6/3/2014      SRINIVASAN, DARSANA   3.10 Analyze Computer Sciences Corp. complaint; draft press release.                      E. Motions
LCHB    2876     6/16/2014     SRINIVASAN, DARSANA   2.80 Edited press release and Executive Committee memo to reflect new Connecticut         A. Investigation
                                                          plaintiff.
LCHB    2877     6/16/2014     HUTCHINSON, DANIEL    0.20 Correspondencel re press release.                                                    A. Investigation
LCHB    2878     6/18/2014     HUTCHINSON, DANIEL    0.20 Emails re named plaintiff.                                                           A. Investigation
LCHB    2879     6/20/2014     HUTCHINSON, DANIEL    1.00 Call with plaintiff Tim Colby.                                                       A. Investigation
LCHB    2880     6/24/2014     HUTCHINSON, DANIEL    0.20 Memo re call with Tim Colby.                                                         A. Investigation
LCHB    2881     6/25/2014     HUTCHINSON, DANIEL    0.30 Email memo re complaint.                                                             E. Motions
LCHB    2882     6/25/2014     HUTCHINSON, DANIEL    0.80 Edit Executive Committee memo.                                                       A. Investigation
LCHB    2883     6/26/2014     HUTCHINSON, DANIEL    0.50 Correspondence re Executive Committee memo.                                          A. Investigation
LCHB    2884     6/27/2014     SRINIVASAN, DARSANA   2.50 Update press release and update Executive Committee memorandum.                      A. Investigation
LCHB    2885     6/27/2014     HUTCHINSON, DANIEL    0.70 Memo re potential damages.                                                           A. Investigation
LCHB    2886     6/27/2014     HUTCHINSON, DANIEL    0.60 Edit press release.                                                                  E. Motions
LCHB    2887     6/30/2014    TERRELL‐PERICA, RACHEL 0.50 Correspondence re: intakes.                                                          A. Investigation
LCHB    2888     6/30/2014    TERRELL‐PERICA, RACHEL 0.50 Call re: intake process.                                                             A. Investigation
LCHB    2889     6/30/2014     SRINIVASAN, DARSANA   2.80 Meeting with co‐counsel and client Tim Colby.                                        A. Investigation
LCHB    2890     6/30/2014     HUTCHINSON, DANIEL    0.30 New case proposal to Executive Committee; analyze damages figures.                   A. Investigation
LCHB    2891     6/30/2014     HUTCHINSON, DANIEL    0.50 Call with co‐counsel re intake process and status of complaint.                      A. Investigation
LCHB    2892     6/30/2014   BELUSHKO BARROWS, NIKKI 0.50 Call regarding intake process and status of complaint.                               A. Investigation

LCHB    2893     7/1/2014      HUTCHINSON, DANIEL    0.80 Analyze Judge Arterton; correspondence re articles.                                  A. Investigation
LCHB    2894     7/1/2014    BELUSHKO BARROWS, NIKKI 0.30 Discuss intake form regarding interviews for case with R. Terrell‐Perica. Send her   A. Investigation
                                                          operative complaint and current version of interview form.
LCHB    2895     7/2/2014     TERRELL‐PERICA, RACHEL 2.80 Intake interviews and write ups.                                                     A. Investigation
LCHB    2896     7/2/2014      SRINIVASAN, DARSANA   3.50 Research on Judge Janet Atherton's decisions in Fair Labor Standards Act and class   E. Motions
                                                          cases; draft memo on same.

                                                                     Page 92 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 94 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date             Timekeeper       Hours Description                                                                                       Code
LCHB    2897     7/2/2014      HUTCHINSON, DANIEL     0.30 Edit intake; correspondence re same.                                                       A. Investigation
LCHB    2898     7/2/2014    BELUSHKO BARROWS, NIKKI 0.60 Divide up assigned intakes with R. Terrell‐Perica. Meet with R. Terrell‐Perica to discuss   A. Investigation
                                                           same. Call and leave voice messages for five assigned contacts.
LCHB    2899     7/2/2014    BELUSHKO BARROWS, NIKKI 1.00 Call and conduct interview Shaun King. Draft intake memorandum of interview. Email          A. Investigation
                                                           form with summary to team.
LCHB    2900     7/2/2014    BELUSHKO BARROWS, NIKKI 1.00 Call and conduct interview Patrick Head. Draft intake memorandum of interview. Email        A. Investigation
                                                           form with summary to team.
LCHB    2901     7/3/2014     TERRELL‐PERICA, RACHEL 4.70 Intake interviews and write ups.                                                            A. Investigation
LCHB    2902     7/3/2014      HUTCHINSON, DANIEL     0.20 Correspondence re intakes.                                                                 A. Investigation
LCHB    2903     7/3/2014    BELUSHKO BARROWS, NIKKI 1.10 Prepare and index two binders regarding interview intakes that we have thus far of          A. Investigation
                                                           perspective class members for D. Hutchinson and D. Srinivasan.
LCHB    2904     7/3/2014    BELUSHKO BARROWS, NIKKI 0.40 Create spreadsheet regarding intake assignments, update status and send same to R.          A. Investigation
                                                           Terrell‐Perica.
LCHB    2905     7/3/2014    BELUSHKO BARROWS, NIKKI 1.30 Call and conduct interview T. Steve Matsumoto. Draft intake memorandum of                   A. Investigation
                                                           interview. Email form with summary to team.
LCHB    2906     7/7/2014     TERRELL‐PERICA, RACHEL 3.50 Intake interview telephone calls and write ups. Call with co‐counsel regarding intake       A. Investigation
                                                           process.
LCHB    2907     7/7/2014      SRINIVASAN, DARSANA    1.00 Team meeting.                                                                              F. Strategy
LCHB    2908     7/7/2014      HUTCHINSON, DANIEL     0.30 Correspondence re consent to join forms.                                                   A. Investigation
LCHB    2909     7/7/2014      HUTCHINSON, DANIEL     0.80 Co‐counsel call re intakes.                                                                A. Investigation
LCHB    2910     7/7/2014    BELUSHKO BARROWS, NIKKI 0.80 Participate in conference call with co‐counsel regarding status of and issues regarding     A. Investigation
                                                           intakes.
LCHB    2911     7/7/2014    BELUSHKO BARROWS, NIKKI 0.30 Contact potential class members to set up intakes.                                          A. Investigation

LCHB    2912     7/8/2014     TERRELL‐PERICA, RACHEL 1.50 Conduct initial intake interviews with potential class members.                             A. Investigation
LCHB    2913     7/8/2014      HUTCHINSON, DANIEL    0.50 Edits to intake summaries.                                                                  A. Investigation
LCHB    2914     7/8/2014    BELUSHKO BARROWS, NIKKI 0.20 Update newest intake assignment in spreadsheet for R. Terrell‐Perica and me.                A. Investigation

LCHB    2915     7/8/2014    BELUSHKO BARROWS, NIKKI 1.30 Redo grades for Shaun King, Patrick Head and T. Steve Matsumoto per team                    A. Investigation
                                                          conference call. Email with Jahan Sagafi, and D. Hutchinson regarding same.
LCHB    2916     7/9/2014      HUTCHINSON, DANIEL    0.50 Edit intakes; correspondence re consent to join forms.                                      A. Investigation
LCHB    2917     7/9/2014    BELUSHKO BARROWS, NIKKI 0.60 Call Shaun King regarding consent to join form and follow‐up questions. Email with D.       A. Investigation
                                                          Hutchinson and D. Srinivasan regarding same.
LCHB    2918     7/10/2014    TERRELL‐PERICA, RACHEL 0.60 Call and schedule interviews with potential class members.                                  A. Investigation
LCHB    2919     7/10/2014   BELUSHKO BARROWS, NIKKI 0.20 Update spreadsheet with regards to new interview assignments for R. Terrell‐Perica          A. Investigation
                                                          and me.
LCHB    2920     7/10/2014   BELUSHKO BARROWS, NIKKI 0.40 Draft email and send consent to join form to Shaun King. Email with D. Hutchinson           A. Investigation
                                                          regarding same.
LCHB    2921     7/11/2014     HUTCHINSON, DANIEL    0.20 Analyze intakes.                                                                            A. Investigation



                                                                      Page 93 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 95 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper        Hours Description                                                                              Code
LCHB    2922     7/11/2014 BELUSHKO BARROWS, NIKKI 1.60 Call and conduct interview of Sajith Alawwa. Draft intake memorandum of interview. A. Investigation
                                                         Email form with summary to internal team. Edit memorandum per D. Hutchinson. Send
                                                         summary and memo to whole team, including co‐counsel.

LCHB    2923     7/14/2014 TERRELL‐PERICA, RACHEL       3.50   Weekly call with co‐counsel. Conduct initial interviews with potential opt‐in.   A. Investigation
LCHB    2924     7/14/2014   SRINIVASAN, DARSANA        1.10   Team call to discuss intakes, potential class representatives.                   A. Investigation
LCHB    2925     7/14/2014   HUTCHINSON, DANIEL         0.80   Meet with paralegals re intakes; emails re same.                                 A. Investigation
LCHB    2926     7/14/2014   HUTCHINSON, DANIEL         1.10   Co‐counsel call re intakes.                                                      A. Investigation
LCHB    2927     7/14/2014 BELUSHKO BARROWS, NIKKI      0.40   Read over newest intake form and send suggested edits to D. Hutchinson.          A. Investigation

LCHB    2928     7/14/2014 BELUSHKO BARROWS, NIKKI 0.40 Meet with D. Hutchinson and R. Terrell‐Perica following conference call to discuss      A. Investigation
                                                        internal issues and questions regarding status of case and intakes.
LCHB    2929     7/14/2014 BELUSHKO BARROWS, NIKKI 0.10 Email with Shaun King regarding thanking him for sending in his consent to join form.   A. Investigation

LCHB    2930     7/14/2014 BELUSHKO BARROWS, NIKKI 0.70 Contact five potential class members regarding setting times to conduct intake          A. Investigation
                                                        interviews.
LCHB    2931     7/14/2014 BELUSHKO BARROWS, NIKKI 1.20 Conference call with co‐counsel regarding status of case and status of interviews of    A. Investigation
                                                        potential class members.
LCHB    2932     7/15/2014   HUTCHINSON, DANIEL    0.20 Class member intakes.                                                                   A. Investigation
LCHB    2933     7/15/2014 BELUSHKO BARROWS, NIKKI 0.30 Assign newest intake to R. Terrell‐Perica and myself. Send updated spreadsheet to R.    A. Investigation
                                                        Terrell‐Perica.
LCHB    2934     7/16/2014   HUTCHINSON, DANIEL    0.20 Class member intakes.                                                                   A. Investigation
LCHB    2935     7/16/2014 BELUSHKO BARROWS, NIKKI 0.30 Email with Jen Liu regarding edits to intake form.                                      A. Investigation

LCHB    2936     7/16/2014 BELUSHKO BARROWS, NIKKI 1.30 Call and conduct interview of Jeff Christensen. Draft intake memorandum of interview. A. Investigation
                                                        Email form with summary to team. Send Jeff Christensen consent to join lawsuit form.

LCHB    2937     7/17/2014 BELUSHKO BARROWS, NIKKI 0.30 Divide up new intake between myself and R. Terrell‐Perica. E‐mail R. Terrell‐Perica     A. Investigation
                                                        newest spreadsheet regarding same.
LCHB    2938     7/17/2014 BELUSHKO BARROWS, NIKKI 1.50 Call and conduct interview of Kevin Perry. Draft intake memorandum of interview.        A. Investigation
                                                        Email form with summary to team.
LCHB    2939     7/17/2014 BELUSHKO BARROWS, NIKKI 1.50 Call and conduct interview of Gigy Kummath. Draft intake memorandum of interview.       A. Investigation
                                                        Email form with summary to internal team. Edit memorandum and send to co‐counsel.
                                                        Send consent to join form to Gigy Kummath.
LCHB    2940     7/17/2014 TERRELL‐PERICA, RACHEL 2.10 Intake interview with potential class members.                                           A. Investigation
LCHB    2941     7/17/2014   SRINIVASAN, DARSANA   0.80 Review intakes.                                                                         A. Investigation
LCHB    2942     7/17/2014   HUTCHINSON, DANIEL    0.40 Class member intakes.                                                                   A. Investigation
LCHB    2943     7/17/2014 BELUSHKO BARROWS, NIKKI 0.10 Send completed consent to join form of Shaun King to Jen Liu and save to internal       A. Investigation
                                                        drive.
LCHB    2944     7/18/2014   HUTCHINSON, DANIEL    0.10 Class member inquiry.                                                                   A. Investigation

                                                                      Page 94 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 96 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper        Hours Description                                                                                      Code
LCHB    2945     7/21/2014   HUTCHINSON, DANIEL     0.10 Class member inquiry.                                                                     A. Investigation
LCHB    2946     7/21/2014 BELUSHKO BARROWS, NIKKI 0.40 Follow‐up with D. Hutchinson regarding Kevin Perry. Call potential class member            A. Investigation
                                                         regarding setting a time to discuss experiences with Computer Sciences Corporation.

LCHB    2947     7/22/2014 BELUSHKO BARROWS, NIKKI 0.90 Edit intake of Kevin Perry and circulate it with summary and grade to team per             A. Investigation
                                                        protocol. Divide up newest intake assignments between myself and R. Terrell‐Perica
                                                        and edit internal spreadsheet accordingly.
LCHB    2948     7/22/2014 BELUSHKO BARROWS, NIKKI 1.90 Call and conduct interview of Scott Schneeberg. Draft intake memorandum of                 A. Investigation
                                                        interview.
LCHB    2949     7/23/2014 TERRELL‐PERICA, RACHEL 2.10 Weekly call and call potential opt‐ins.                                                     A. Investigation
LCHB    2950     7/23/2014   SRINIVASAN, DARSANA   2.50 Review intakes and edit intakes for circulation; team call.                                A. Investigation
LCHB    2951     7/23/2014   HUTCHINSON, DANIEL    1.60 Co‐counsel call re class composition; follow‐up call with D. Srinivasan re same.           F. Strategy

LCHB    2952     7/23/2014 BELUSHKO BARROWS, NIKKI 0.20 Call with D. Hutchinson, D. Srinivasan and R. Terrell‐Perica regarding internal matter     A. Investigation
                                                        regarding intake following team conference call.
LCHB    2953     7/23/2014 BELUSHKO BARROWS, NIKKI 1.10 Call Scott Schneeberg regarding follow‐up questions. Draft intake memorandum of            A. Investigation
                                                        interview. Email form with summary to internal team. Edit and send finalized summary
                                                        to co‐counsel per D. Srinivasan.
LCHB    2954     7/23/2014 BELUSHKO BARROWS, NIKKI 1.40 Attend conference call with D. Hutchinson, D. Srinivasan, R. Terrell‐Perica and co‐        A. Investigation
                                                        counsel regarding status of intake and amended complaint.
LCHB    2955     7/24/2014 TERRELL‐PERICA, RACHEL 0.60 Intake interview.                                                                           A. Investigation
LCHB    2956     7/24/2014   SRINIVASAN, DARSANA   4.50 Research Judge Arterton's decision re multi‐state classes and supplemental jurisdiction.   E. Motions

LCHB    2957     7/24/2014   HUTCHINSON, DANIEL    0.10 Class member inquiry.                                                                      A. Investigation
LCHB    2958     7/24/2014 BELUSHKO BARROWS, NIKKI 0.30 Update intake assignment spreadsheet and send to R. Terrell‐Perica.                        A. Investigation

LCHB    2959     7/24/2014 BELUSHKO BARROWS, NIKKI 0.40 Send email to Jen Liu regarding adding two items to agenda for next week's call per D.     A. Investigation
                                                        Hutchinson. Send D. Srinivasan Scott Schneeberg's telephone number. Email Kevin
                                                        Perry a copy of the consent to join form per D. Hutchinson.

LCHB    2960     7/25/2014    TERRELL‐PERICA, RACHEL     0.50 Intake interviews with potential opt‐ins.                                            A. Investigation
LCHB    2961     7/25/2014     SRINIVASAN, DARSANA       3.80 Research on Judge Janet Arterton's opinions on whether to extend supplemental        E. Motions
                                                              jurisdiction in Fair Labor Standards Act and other cases; draft memo.

LCHB    2962     7/25/2014 BELUSHKO BARROWS, NIKKI 0.20 Schedule a time with James Shippy to conduct and intake interview.                         A. Investigation

LCHB    2963     7/28/2014 TERRELL‐PERICA, RACHEL 1.30 Intake interview with potential opt‐in.                                                A. Investigation
LCHB    2964     7/28/2014   HUTCHINSON, DANIEL    0.20 Analyze research memo re Atherton decisions.                                          E. Motions
LCHB    2965     7/28/2014 BELUSHKO BARROWS, NIKKI 0.30 Contact James Shippy regarding scheduling an interview regarding his experiences with A. Investigation
                                                        Computer Sciences Corp.

                                                                     Page 95 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 97 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date            Timekeeper          Hours Description                                                                                       Code
LCHB    2966     7/29/2014    TERRELL‐PERICA, RACHEL     1.30 Intake interview with potential Computer Sciences Corporation opt‐in.                      A. Investigation
LCHB    2967     7/29/2014     SRINIVASAN, DARSANA       2.50 Update research on supplemental jurisdiction; contact potential class member;              E. Motions
                                                              research Connecticut law on wage and hour.
LCHB    2968     7/29/2014   HUTCHINSON, DANIEL          0.10 Class member inquiry.                                                                      A. Investigation
LCHB    2969     7/30/2014 BELUSHKO BARROWS, NIKKI       3.20 Gather all the intake interviews conducted since the inception of this case and create     A. Investigation
                                                              an index regarding the same. Begin assembling binder regarding all intakes per D.
                                                              Srinivasan.
LCHB    2970     7/31/2014    TERRELL‐PERICA, RACHEL     1.30 Telephone call with co‐counsel regarding intake process.                                   A. Investigation
LCHB    2971     7/31/2014     SRINIVASAN, DARSANA       1.50 Additional research on supplemental jurisdiction decisions in District of Connecticut;     A. Investigation
                                                              intake process call with team.
LCHB    2972     7/31/2014   HUTCHINSON, DANIEL          0.70 Correspondence re state court classes; edit intake memos.                                  A. Investigation
LCHB    2973     7/31/2014   HUTCHINSON, DANIEL          0.20 Correspondence re settlement.                                                              H. Settlement
LCHB    2974     7/31/2014 BELUSHKO BARROWS, NIKKI       3.00 Reformat index from Outten & Golden regarding intake to add to binder for D.               A. Investigation
                                                              Srinivasan. Gather all the interview memoranda for the binder and finish assembling
                                                              the binders with over sixty tabs. Have the binder copied and sent to the New York
                                                              office for D. Srinivasan.
LCHB    2975     7/31/2014 BELUSHKO BARROWS, NIKKI       0.90 Discuss new intake procedures with D. Srinivasan and R. Terrell‐Perica. Write inquiry e‐   A. Investigation
                                                              mail regarding same to D. Hutchinson.
LCHB    2976     7/31/2014 BELUSHKO BARROWS, NIKKI       0.40 Assign new intakes from Outten & Golden to R. Terrell‐Perica and myself and save to        A. Investigation
                                                              internal spreadsheet.
LCHB    2977     8/1/2014    BELUSHKO BARROWS, NIKKI     0.30 E‐mail with D. Hutchinson and D. Srinivasan regarding intake screen capture issue and      A. Investigation
                                                              how to handle going forward in order to find information that we seek regarding job
                                                              descriptions.
LCHB    2978     8/1/2014    BELUSHKO BARROWS, NIKKI     0.50 Contact several potential class member regarding scheduling interviews for next week.      A. Investigation

LCHB    2979     8/4/2014     TERRELL‐PERICA, RACHEL 0.50 Review of initial intake interviews.                                                           A. Investigation
LCHB    2980     8/4/2014      SRINIVASAN, DARSANA   1.80 Review and edit proposed letter to defendant Computer Sciences Corp.; work on pro              E. Motions
                                                          hac vice applications.
LCHB    2981     8/4/2014      HUTCHINSON, DANIEL    0.30 Edit letter; correspondence re case status.                                                    A. Investigation
LCHB    2982     8/5/2014     TERRELL‐PERICA, RACHEL 1.70 Review of intake interviews with potential opt‐ins. Circulate consent to join forms.           A. Investigation
                                                          Contact potential opt‐ins.
LCHB    2983     8/5/2014      SRINIVASAN, DARSANA   0.40 Call to potential class member.                                                                A. Investigation
LCHB    2984     8/5/2014      HUTCHINSON, DANIEL    0.30 Correspondence re case strategy.                                                               F. Strategy
LCHB    2985     8/5/2014    BELUSHKO BARROWS, NIKKI 2.30 E‐mail with Scott Schneeberg and D. Srinivasan regarding his legal questions. Send             A. Investigation
                                                          Kevin Perry's consent to join form to Jen Liu and e‐mail him regarding same. Save same
                                                          to internal system. . Call several contacts to schedule interviews regarding their
                                                          experiences at Computer Sciences Corp.
LCHB    2986     8/6/2014     TERRELL‐PERICA, RACHEL 3.80 Weekly telephone call with co‐counsel.Intake interview with potential opt‐in. Call             A. Investigation
                                                          potential opt‐ins to schedule interview time.
LCHB    2987     8/6/2014      HUTCHINSON, DANIEL    0.30 Correspondence re state subclasses.                                                            A. Investigation

                                                                      Page 96 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 98 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours Description                                                                                     Code
LCHB    2988     8/6/2014   BELUSHKO BARROWS, NIKKI 0.80 Schedule and reschedule several interview with potential class members who                A. Investigation
                                                          contacted us regarding the case.
LCHB    2989     8/6/2014   BELUSHKO BARROWS, NIKKI 1.90 Interview Jason M. Nice and write‐up intake and summary. Send same to D.                  A. Investigation
                                                          Hutchinson, D. Srinivasan and R. Terrell‐Perica.
LCHB    2990     8/6/2014   BELUSHKO BARROWS, NIKKI 0.10 E‐mail with D. Srinivasan regarding Scoot Schneeberg and whether he is interested in      A. Investigation
                                                          filling out a consent to join form.
LCHB    2991     8/6/2014   BELUSHKO BARROWS, NIKKI 1.60 Attend bi‐weekly status conference call with R. Terrell‐Perica and co‐counsel. Write up   G. Court
                                                          synopsis of what occurred for D. Srinivasan and D. Hutchinson and send e‐mail
                                                          regarding same.
LCHB    2992     8/7/2014    TERRELL‐PERICA, RACHEL 2.50 Intake interview and write‐up with potential opt‐in.                                      A. Investigation
LCHB    2993     8/7/2014   BELUSHKO BARROWS, NIKKI 1.50 Interview Tony Fantetti regarding his experience at Computer Sciences Corp.               A. Investigation

LCHB    2994     8/7/2014   BELUSHKO BARROWS, NIKKI 1.50 Interview Athena Katsakos regarding his experience at Computer Sciences Corp.             A. Investigation

LCHB    2995     8/8/2014    TERRELL‐PERICA, RACHEL 3.20 Telephone interviews and write‐ups with potential opt‐ins.                                A. Investigation
LCHB    2996     8/8/2014   BELUSHKO BARROWS, NIKKI 1.10 Write‐up intake and summary of Tony Fantetti's experiences and send e‐mail to D.          A. Investigation
                                                         Hutchinson, D. Srinivasan and R. Terrell‐Perica regarding same.
LCHB    2997     8/8/2014   BELUSHKO BARROWS, NIKKI 0.90 Send Scott Schneeberg a consent to join form and respond to his e‐mail regarding          A. Investigation
                                                         same. Update intake of Jason Nice.
LCHB    2998     8/8/2014   BELUSHKO BARROWS, NIKKI 1.50 Interview James Shippy regarding his experiences at Computer Sciences Corp.               A. Investigation

LCHB    2999     8/8/2014  BELUSHKO BARROWS, NIKKI 0.70 E‐mail with D. Srinivasan regarding Scott Schneeberg. Discuss certain additional issues    A. Investigation
                                                        with Tony Fantetti and update his intake regarding same.
LCHB    3000     8/8/2014 BELUSHKO BARROWS, NIKKI 1.10 Contact six people who contacted us via the case website regarding scheduling               A. Investigation
                                                        interviews.
LCHB    3001     8/8/2014 BELUSHKO BARROWS, NIKKI 0.50 Assign newest Computer Sciences Corp. contacts from website to myself and R. Terrell‐       A. Investigation
                                                        Perica and update spreadsheet regarding same.
LCHB    3002     8/11/2014 BELUSHKO BARROWS, NIKKI 0.70 Work on write‐up of Athena Katsakos interview and sent to D. Hutchinson, D.                A. Investigation
                                                        Srinivasan and R. Terrell‐Perica.
LCHB    3003     8/11/2014 BELUSHKO BARROWS, NIKKI 0.60 Send Isaac Owusu a copy of the operative version of the complaint. Send Scott              A. Investigation
                                                        Schneeberg's completed consent to join form to Outten & Golden and save to internal
                                                        drive.
LCHB    3004     8/11/2014 BELUSHKO BARROWS, NIKKI 1.40 Contact Rocky Burns, Josh Reinke, Barry Simmons and Raymond Pierce regarding               A. Investigation
                                                        setting up interviews. E‐mail with Scott Schneeberg regarding the consent to join form.

LCHB    3005     8/12/2014   HUTCHINSON, DANIEL    0.40 Edit intakes memos.                                                                 A. Investigation
LCHB    3006     8/12/2014 BELUSHKO BARROWS, NIKKI 0.20 Send Raymond Pierce a copy of the operative complaint and a consent to join form to A. Investigation
                                                        sign.
LCHB    3007     8/12/2014 BELUSHKO BARROWS, NIKKI 1.10 Draft intake memorandum of interview of James Shippy. Send form with summary via e‐ A. Investigation
                                                        mail to D. Hutchinson, D. Srinivasan and R. Terrell‐Perica.

                                                                     Page 97 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 99 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper        Hours Description                                                                                            Code
LCHB    3008     8/12/2014 BELUSHKO BARROWS, NIKKI 0.70 Check with Athena Katsakos regarding how many other executive assistants exist at                A. Investigation
                                                         Computer Sciences Corp. and other follow‐up questions from D. Hutchinson.

LCHB    3009     8/12/2014 BELUSHKO BARROWS, NIKKI 0.40 Call Josh Reinke regarding interviewing about experiences working with Computer                  A. Investigation
                                                        Sciences Corp. but end call for ethical reasons when he explains he is currently a
                                                        manager.
LCHB    3010     8/12/2014 BELUSHKO BARROWS, NIKKI 1.90 Call and conduct interview of Raymond Pierce. Draft intake memorandum of interview.              A. Investigation
                                                        Send form with summary via e‐mail to team.
LCHB    3011     8/13/2014 TERRELL‐PERICA, RACHEL 0.60 Review of recent intakes with potential class members.                                            A. Investigation
LCHB    3012     8/13/2014 BELUSHKO BARROWS, NIKKI 0.20 Let Jason Reinke know that we cannot speak to about his experiences at Computer                  A. Investigation
                                                        Sciences Corp. at this time since he is a manager.
LCHB    3013     8/13/2014 BELUSHKO BARROWS, NIKKI 0.70 Finalize intake of Tony Fantetti and send to team. Send Tony Fantetti a consent to join          A. Investigation
                                                        form to sign.
LCHB    3014     8/13/2014 BELUSHKO BARROWS, NIKKI 0.80 Finalize intake of Jason M. Nice and send to team. Send Jason Nice a consent to join             A. Investigation
                                                        form to sign.
LCHB    3015     8/13/2014 BELUSHKO BARROWS, NIKKI 0.30 Discuss status of case with R. Terrell‐Perica.                                                   F. Strategy

LCHB    3016     8/13/2014 BELUSHKO BARROWS, NIKKI 1.20 Call and conduct interview of Rocky Burns.                                                       A. Investigation

LCHB    3017     8/13/2014 BELUSHKO BARROWS, NIKKI 1.10 Call and conduct interview of Barry Simmons.                                                     A. Investigation

LCHB    3018     8/14/2014   HUTCHINSON, DANIEL    0.30 Edit intake memos.                                                                               A. Investigation
LCHB    3019     8/14/2014 BELUSHKO BARROWS, NIKKI 0.80 Finalize interview memorandum of Isaac Owusu for internal team. Call Isaac Owusu to              A. Investigation
                                                        discuss follow‐up questions per D. Hutchinson and report answers.
LCHB    3020     8/14/2014 BELUSHKO BARROWS, NIKKI 0.80 Finalize and send intake information regarding Athena Katsakos and Josh Reinke to                A. Investigation
                                                        team.
LCHB    3021     8/14/2014 BELUSHKO BARROWS, NIKKI 1.30 Draft intake memorandum of interview of Rocky Burns. Send form with summary via e‐               A. Investigation
                                                        mail to team. Send Rocky Burns a consent to join for to sign.
LCHB    3022     8/14/2014 BELUSHKO BARROWS, NIKKI 1.10 Draft intake memorandum of interview of Barry Simmons. Send form with summary via                A. Investigation
                                                        e‐mail to team.
LCHB    3023     8/14/2014 BELUSHKO BARROWS, NIKKI 0.30 Contact Patrick Head and send copy of consent to join form for him to sign.                      A. Investigation

LCHB    3024     8/15/2014   SRINIVASAN, DARSANA        1.30   Edit affidavits and motions for pro hac vice in District of Connecticut.                  E. Motions
LCHB    3025     8/15/2014   HUTCHINSON, DANIEL         0.30   Edit pro hac vice forms.                                                                  A. Investigation
LCHB    3026     8/15/2014   HUTCHINSON, DANIEL         0.30   Edit intake memos.                                                                        E. Motions
LCHB    3027     8/15/2014 BELUSHKO BARROWS, NIKKI      0.60   Speak to contact regarding Computer Sciences Corp. and explain the consent to join        A. Investigation
                                                               process and the process of litigation in general. He may speak to an attorney regarding
                                                               his rights. He decided to remain confidential and not submit to an interview or provide
                                                               his information at this point.



                                                                      Page 98 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 100 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper        Hours Description                                                                              Code
LCHB    3028     8/15/2014 BELUSHKO BARROWS, NIKKI 0.80 Finalize intake memorandum of interview of Isaac Owusu. Send form with summary via A. Investigation
                                                         e‐mail to team. Send Isaac Owusu a consent to join form to sign.
LCHB    3029     8/15/2014 BELUSHKO BARROWS, NIKKI 0.80 Finalize intake memorandum of interview of Barry Simmons. Send form with summary A. Investigation
                                                         via e‐mail to team.
LCHB    3030     8/15/2014 BELUSHKO BARROWS, NIKKI 0.70 Draft and sent reject letter to Athena Katsakos per D. Hutchinson.                 A. Investigation

LCHB    3031     8/18/2014    TERRELL‐PERICA, RACHEL    1.70 Follow up with potential opt‐ins via telephone. Add new intake assignments to internal A. Investigation
                                                             spreadsheet for record‐keeping. Review of intake interviews completed by co‐counsel.

LCHB    3032     8/19/2014    TERRELL‐PERICA, RACHEL    2.90 Intake interview with potential class member and write‐up. Follow up with potential      A. Investigation
                                                             class members by telephone. Weekly case status call with co‐counsel.

LCHB    3033     8/19/2014     HUTCHINSON, DANIEL    0.80 Biweekly status call; correspondence re research re Connecticut law.                        F. Strategy
LCHB    3034     8/20/2014     SRINIVASAN, DARSANA   1.60 Research in "vacation use it or lose it" policy in Connecticut.                             E. Motions
LCHB    3035     8/20/2014     HUTCHINSON, DANIEL    1.30 Rule 26(f) conference; follow‐up call with Jahan Sagafi re same; edit co‐counsel            G. Court
                                                          agreement.
LCHB    3036     8/21/2014    TERRELL‐PERICA, RACHEL 0.20 Review of intake assignments.                                                               A. Investigation
LCHB    3037     8/21/2014     SRINIVASAN, DARSANA   0.60 Speak to potential opt‐in.                                                                  A. Investigation
LCHB    3038     8/21/2014     HUTCHINSON, DANIEL    0.20 Correspondence re discovery.                                                                B. Discovery
LCHB    3039     8/22/2014    TERRELL‐PERICA, RACHEL 0.20 Save requests for production and correspondence with opposing counsel to internal           F. Strategy
                                                          storage drive.
LCHB    3040     8/22/2014     SRINIVASAN, DARSANA   1.80 Draft initial dsiscovery priorities letter.                                                 B. Discovery
LCHB    3041     8/22/2014     HUTCHINSON, DANIEL    0.30 Edit discovery requests.                                                                    B. Discovery
LCHB    3042     8/25/2014     HUTCHINSON, DANIEL    0.50 Correspondence re electronically stored information.                                        B. Discovery
LCHB    3043     8/25/2014   BELUSHKO BARROWS, NIKKI 0.90 Forward completed consent to join forms to co‐counsel and save to internal drive.           F. Strategy
                                                          Reply to contact e‐mails regarding same.
LCHB    3044     8/26/2014    TERRELL‐PERICA, RACHEL 0.90 Correspondence with opt‐in. Review of potential opt‐ins contacting co‐counsel.              A. Investigation

LCHB    3045     8/26/2014     SRINIVASAN, DARSANA      1.20 Research on specific potential class member's claims; call to Tony Fanetti re consent to A. Investigation
                                                             join questions.
LCHB    3046     8/26/2014     HUTCHINSON, DANIEL       0.50 Correspondence re electronically stored information meeting; class member inquiries. B. Discovery

LCHB    3047     8/26/2014 BELUSHKO BARROWS, NIKKI 0.80 Forward completed consent to join forms to co‐counsel and save to internal drive. E‐          F. Strategy
                                                        mail with D. Hutchinson and D. Srinivasan regarding Tony Fantetti and his questions
                                                        regarding his consent to join form.
LCHB    3048     8/27/2014   HUTCHINSON, DANIEL    0.10 Correspondence re electronically stored information.                                          B. Discovery
LCHB    3049     8/27/2014 BELUSHKO BARROWS, NIKKI 0.50 Send copies of executed consent to join forms to co‐counsel and save same documents           F. Strategy
                                                        to internal drive.
LCHB    3050     8/28/2014 TERRELL‐PERICA, RACHEL 0.80 Train new case clerk on intake process for potential opt‐ins.                                  A. Investigation
LCHB    3051     8/28/2014   SRINIVASAN, DARSANA   0.80 Intake review; call with co‐counsel re local Connecticut counsel.                             A. Investigation

                                                                     Page 99 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 101 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date        Timekeeper            Hours   Description                                                                                       Code
LCHB    3052     8/28/2014  HUTCHINSON, DANIEL         0.70   Meet and confer re electronically stored information.                                      B. Discovery
LCHB    3053     9/3/2014   HUTCHINSON, DANIEL         0.20   Correspondence re discovery.                                                               B. Discovery
LCHB    3054     9/3/2014   HUTCHINSON, DANIEL         0.60   Co‐counsel call.                                                                           F. Strategy
LCHB    3055     9/3/2014 BELUSHKO BARROWS, NIKKI      0.30   Send voicemail regarding case to D. Hutchinson. E‐mail with R. Terrell‐Perica and S.       A. Investigation
                                                              Yehdego regarding Tony Fantetti, our potential client.
LCHB    3056     9/4/2014       YEHDEGO, SESEN        1.00    Interview with class member.                                                               A. Investigation
LCHB    3057     9/4/2014    TERRELL‐PERICA, RACHEL   0.90    Review of intake assignments. Contact potential opt‐ins.                                   A. Investigation
LCHB    3058     9/5/2014    TERRELL‐PERICA, RACHEL   4.70    Send out preservation notices to opt‐ins. Train case clerk on intake interview process.    A. Investigation
                                                              Call potential opt‐ins. Follow‐up with opt‐ins.
LCHB    3059     9/5/2014     HUTCHINSON, DANIEL      0.10    Class member inquiry.                                                                      A. Investigation
LCHB    3060     9/9/2014     HUTCHINSON, DANIEL      0.10    Review intake memo; edit same.                                                             A. Investigation
LCHB    3061     9/9/2014     HUTCHINSON, DANIEL      0.80    Call with Michael Caesar re electronically stored information; correspondence re initial   B. Discovery
                                                              disclosures.
LCHB    3062     9/10/2014     YEHDEGO, SESEN      2.00       Telehone interview with class members.                                                     A. Investigation
LCHB    3063     9/10/2014   HUTCHINSON, DANIEL    0.10       Correspondence re job title changes.                                                       A. Investigation
LCHB    3064     9/10/2014 BELUSHKO BARROWS, NIKKI 0.50       E‐mail follow‐up with potential client, R. Terrell‐Perica and S. Yehdego.                  A. Investigation

LCHB    3065     9/11/2014    HUTCHINSON, DANIEL      0.50    Inquiry from class member's attorney.                                                      A. Investigation
LCHB    3066     9/12/2014    HUTCHINSON, DANIEL      0.10    Analyze, edit intake.                                                                      A. Investigation
LCHB    3067     9/16/2014   TERRELL‐PERICA, RACHEL   0.50    Review of people who have recently contacted co‐counsel.                                   A. Investigation
LCHB    3068     9/16/2014    HUTCHINSON, DANIEL      0.50    Meet and confer call re electronically stored information.                                 B. Discovery
LCHB    3069     9/16/2014    HUTCHINSON, DANIEL      0.20    Correspondence re discovery responses.                                                     B. Discovery
LCHB    3070     9/17/2014      YEHDEGO, SESEN        1.00    Telephone interview with class member.                                                     A. Investigation
LCHB    3071     9/17/2014   TERRELL‐PERICA, RACHEL   1.20    Telephone call with potential opt‐in. Review of new people contacting us through the       A. Investigation
                                                              case website.
LCHB    3072     9/17/2014    SRINIVASAN, DARSANA     6.50    Team call; talk with D. Hutchinson re case organization; draft interrogatory and request   B. Discovery
                                                              for production responses for the plaintiffs and opt‐ins.
LCHB    3073     9/17/2014    HUTCHINSON, DANIEL      1.60    Co‐counsel call; edit draft discovery requests.                                            B. Discovery
LCHB    3074     9/18/2014      YEHDEGO, SESEN        1.00    Intake telephone interview with class member.                                              A. Investigation
LCHB    3075     9/18/2014    HUTCHINSON, DANIEL      0.20    Edit intake memos.                                                                         A. Investigation
LCHB    3076     9/22/2014   TERRELL‐PERICA, RACHEL   0.50    Send out consent to join forms to potential opt‐ins.                                       A. Investigation
LCHB    3077     9/23/2014    HUTCHINSON, DANIEL      0.30    Edit intake memo.                                                                          A. Investigation
LCHB    3078     9/24/2014      YEHDEGO, SESEN        1.00    Intake interview with potential class member.                                              A. Investigation
LCHB    3079     9/24/2014    HUTCHINSON, DANIEL      0.20    Correspondence re appeal.                                                                  E. Motions
LCHB    3080     9/25/2014      YEHDEGO, SESEN        2.00    Intake interview with potential class members.                                             A. Investigation
LCHB    3081     9/25/2014    HUTCHINSON, DANIEL      0.20    Edit intakes memo.                                                                         A. Investigation
LCHB    3082     10/1/2014      YEHDEGO, SESEN        1.00    Intake interview with potential class member.                                              A. Investigation
LCHB    3083     10/1/2014   TERRELL‐PERICA, RACHEL   3.70    Contact potential opt‐ins regarding the case. Interview with potential opt‐in. Weekly      A. Investigation
                                                              telephone call with co‐counsel.
LCHB    3084     10/1/2014    SRINIVASAN, DARSANA     1.00    Status call with co‐counsel.                                                               F. Strategy

                                                                    Page 100 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 102 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date            Timekeeper            Hours   Description                                                                                     Code
LCHB    3085     10/1/2014     HUTCHINSON, DANIEL         0.50   Co‐counsel call.                                                                         F. Strategy
LCHB    3086     10/2/2014       YEHDEGO, SESEN           1.00   Intake interview with potential class member.                                            A. Investigation
LCHB    3087     10/2/2014    TERRELL‐PERICA, RACHEL      0.80   Research and pull documents from the public document for Giannetto v. Computer           E. Motions
                                                                 Sciences Corporation.
LCHB    3088     10/2/2014    TERRELL‐PERICA, RACHEL      0.40   Contact potential opt‐ins.                                                               A. Investigation
LCHB    3089     10/2/2014     HUTCHINSON, DANIEL         0.30   Edit intakes memos.                                                                      A. Investigation
LCHB    3090     10/2/2014          CHAN, LIN             0.40   Review docket and filings.                                                               E. Motions
LCHB    3091     10/2/2014          CHAN, LIN             0.20   Confer with D. Hutchinson re potential work.                                             F. Strategy
LCHB    3092     10/3/2014          CHAN, LIN             0.10   Confer with D. Hutchinson re case status.                                                F. Strategy
LCHB    3093     10/6/2014    TERRELL‐PERICA, RACHEL      1.80   Save correspondence and court documents to internal storage drive. Brief new case        F. Strategy
                                                                 clerk on case updates. Contact potential opt‐ins. Correspond with co‐counsel regarding
                                                                 opt‐ins.
LCHB    3094     10/6/2014     HUTCHINSON, DANIEL         0.20   Edit intake memo.                                                                        A. Investigation
LCHB    3095     10/7/2014       YEHDEGO, SESEN           1.00   Intake interview with potential class members.                                           A. Investigation
LCHB    3096     10/7/2014    TERRELL‐PERICA, RACHEL      0.50   Review intake assignments and assign. Follow up via telephone with potential opt‐ins.    A. Investigation

LCHB    3097     10/7/2014   HUTCHINSON, DANIEL    0.20 Edit class member intake memo.                                                                    A. Investigation
LCHB    3098     10/7/2014 BELUSHKO BARROWS, NIKKI 0.40 Gather letters that I sent to clients per R. Terrell‐Perica's request.                            A. Investigation

LCHB    3099     10/8/2014     SRINIVASAN, DARSANA        3.20 Research on states' wage and hour law comparison to Fair Labor Standards Act.              E. Motions

LCHB    3100     10/8/2014     HUTCHINSON, DANIEL         0.10 Edit intakes memo.                                                                   A. Investigation
LCHB    3101     10/9/2014    TERRELL‐PERICA, RACHEL      1.60 Review class member information. Follow up with opt‐ins. Complete intake interviews. A. Investigation

LCHB    3102      10/9/2014    HUTCHINSON, DANIEL         0.20   Correspondence re electronically stored information.                                     B. Discovery
LCHB    3103     10/10/2014    HUTCHINSON, DANIEL         0.10   Correspondence re discovery.                                                             B. Discovery
LCHB    3104     10/12/2014         CHAN, LIN             0.20   Review draft declaration.                                                                A. Investigation
LCHB    3105     10/13/2014         CHAN, LIN             0.10   Review pleadings and other filings; draft email correspondence re same.                  E. Motions
LCHB    3106     10/14/2014      YEHDEGO, SESEN           1.50   Intake telephone interview with potential class members.                                 A. Investigation
LCHB    3107     10/14/2014         CHAN, LIN             0.30   Review docket and filings.                                                               E. Motions
LCHB    3108     10/14/2014         CHAN, LIN             0.50   Draft motion for admission pro hac vice and review local rules.                          E. Motions
LCHB    3109     10/15/2014   TERRELL‐PERICA, RACHEL      1.20   Weekly telephone call with co‐counsel. Review of people contacting us through the        F. Strategy
                                                                 online case website. Follow up with co‐counsel regarding persons contacting us.

LCHB    3110     10/15/2014     HUTCHINSON, DANIEL        0.90 Co‐counsel call re discovery; edit correspondence.                                         B. Discovery
LCHB    3111     10/16/2014       YEHDEGO, SESEN          2.00 Intake telephone interview with potential class members.                                   A. Investigation
LCHB    3112     10/16/2014     HUTCHINSON, DANIEL        0.30 Edit intakes memos; correspondence re same.                                                A. Investigation
LCHB    3113     10/17/2014          CHAN, LIN            0.50 Review and respond to co‐counsel email correspondence re plaintiffs and class              B. Discovery
                                                               members, including discovery correspondence.
LCHB    3114     10/18/2014          CHAN, LIN            0.40 Review and analyze docket.                                                                 E. Motions

                                                                       Page 101 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 103 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper          Hours   Description                                                                                     Code
LCHB    3115     10/20/2014         CHAN, LIN           0.10   Draft declaration re pro hac vice application.                                           E. Motions
LCHB    3116     10/21/2014    HUTCHINSON, DANIEL       0.10   Correspondence re 26(f) hearing.                                                         G. Court
LCHB    3117     10/21/2014         CHAN, LIN           0.20   Email correspondence re case status.                                                     F. Strategy
LCHB    3118     10/22/2014   TERRELL‐PERICA, RACHEL    0.20   Review intake summaries from co‐counsel.                                                 A. Investigation
LCHB    3119     10/22/2014    HUTCHINSON, DANIEL       0.40   Edit intake memo.                                                                        A. Investigation
LCHB    3120     10/22/2014         CHAN, LIN           0.10   Prepare certificates of good standing for filing, including conference with M. Gordon.   E. Motions

LCHB    3121     10/23/2014      YEHDEGO, SESEN        1.00 Telephone interview with potential class member.                                            A. Investigation
LCHB    3122     10/23/2014    HUTCHINSON, DANIEL      0.20 Correspondence re class member communications.                                              A. Investigation
LCHB    3123     10/23/2014         CHAN, LIN          0.60 Prepare and file pro hac vice application, including email correspondence and               E. Motions
                                                            conference with administrative staff.
LCHB    3124     10/23/2014          CHAN, LIN         0.20 Email correspondence re hearing and intakes.                                                A. Investigation
LCHB    3125     10/24/2014    SRINIVASAN, DARSANA     1.20 Telephonic conference with the court.                                                       G. Court
LCHB    3126     10/24/2014    HUTCHINSON, DANIEL      0.40 Computer Sciences Corp. court call.                                                         G. Court
LCHB    3127     10/24/2014          CHAN, LIN         0.90 Telephonic hearing; office conference with D. Hutchinson re same and case strategy.         G. Court

LCHB    3128     10/24/2014         CHAN, LIN          1.40 Prepare for telephonic hearing, including reviewing case management conference              G. Court
                                                            statement, initial disclosures, written discovery, and complaint.
LCHB    3129     10/24/2014         CHAN, LIN          0.10 Contact Michael Scimone re hearing.                                                         G. Court
LCHB    3130     10/29/2014      YEHDEGO, SESEN        1.50 Conference call with plaintiff counsel.                                                     F. Strategy
LCHB    3131     10/29/2014   TERRELL‐PERICA, RACHEL   3.70 Weekly telephone call with co‐counsel. Review internal storage database, including          F. Strategy
                                                            discovery items. Save documents to internal storage database.
LCHB    3132     10/29/2014    SRINIVASAN, DARSANA     1.50 Review discovery and electronically stored information status materials.                    B. Discovery
LCHB    3133     10/29/2014    HUTCHINSON, DANIEL      0.20 Correspondence re discovery.                                                                B. Discovery
LCHB    3134     10/29/2014          CHAN, LIN         0.70 Email correspondence re case strategy and discovery; confer with R. Terrell‐Perica re       B. Discovery
                                                            same.
LCHB    3135     10/29/2014        CHAN, LIN           1.50 Confer with co‐counsel re case strategy; draft email correspondence re same.                F. Strategy
LCHB    3136     10/31/2014    HUTCHINSON, DANIEL      0.20 Correspondence re discovery.                                                                B. Discovery
LCHB    3137     10/31/2014        CHAN, LIN           0.50 Review motion to transfer venue; legal research re same; draft email correspondence         E. Motions
                                                            re same.
LCHB    3138     11/1/2014           CHAN, LIN         0.10 Email correspondence re discovery and motions to compel.                                    B. Discovery
LCHB    3139     11/2/2014           CHAN, LIN         0.40 Draft motion to compel; email correspondence re same.                                       E. Motions
LCHB    3140     11/3/2014     SRINIVASAN, DARSANA     2.80 Review Computer Sciences Corp.'s responses to our requests for production; review           B. Discovery
                                                            Computer Sciences Corp.'s motion to transfer; speak to L. Chan, D. Hutchinson re
                                                            motion to compel and motion to transfer.
LCHB    3141     11/3/2014     HUTCHINSON, DANIEL      0.30 Call with L. Chan, D. Srinivasan re pending motions.                                        E. Motions
LCHB    3142     11/3/2014         CHAN, LIN           0.10 Email correspondence re discovery.                                                          B. Discovery
LCHB    3143     11/3/2014         CHAN, LIN           0.20 Confer with S. Srinivasan re motions to compel.                                             E. Motions
LCHB    3144     11/3/2014         CHAN, LIN           0.50 Conference with D. Hutchinson and Sudarsana Srinivasan re case status; email                F. Strategy
                                                            correspondence re same.

                                                                     Page 102 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 104 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date             Timekeeper         Hours Description                                                                                   Code
LCHB    3145     11/4/2014        YEHDEGO, SESEN        2.00 Telephone intake interview with potential class members.                               A. Investigation
LCHB    3146     11/4/2014     SRINIVASAN, DARSANA      5.30 Research and draft motion to compel on scope, including opt‐in plaintiffs and on       B. Discovery
                                                             seeking document retention policies.
LCHB    3147      11/4/2014          CHAN, LIN          2.30 Draft motion to compel; legal research re same.                                        B. Discovery
LCHB    3148      11/5/2014    SRINIVASAN, DARSANA      5.50 Research and draft opposition to motion to transfer.                                   E. Motions
LCHB    3149      11/5/2014    HUTCHINSON, DANIEL       0.30 Edit discovery motion.                                                                 B. Discovery
LCHB    3150      11/5/2014          CHAN, LIN          0.60 Draft motion to compel; email correspondence re same.                                  E. Motions
LCHB    3151      11/6/2014       YEHDEGO, SESEN        1.00 Telephone interview with potential class members.                                      A. Investigation
LCHB    3152      11/6/2014   TERRELL‐PERICA, RACHEL    2.30 Initial intake interviews with potential opt‐ins.                                      A. Investigation
LCHB    3153      11/6/2014    SRINIVASAN, DARSANA      4.80 Research and draft opposition to motion to transfer.                                   E. Motions
LCHB    3154      11/6/2014    HUTCHINSON, DANIEL       0.10 Edit intake memo.                                                                      A. Investigation
LCHB    3155      11/6/2014          CHAN, LIN          0.30 Draft motion to compel.                                                                B. Discovery
LCHB    3156      11/7/2014    SRINIVASAN, DARSANA      3.50 Research and draft opposition to motion to transfer.                                   E. Motions
LCHB    3157      11/7/2014    HUTCHINSON, DANIEL       0.20 Edit intakes memo.                                                                     A. Investigation
LCHB    3158     11/11/2014       YEHDEGO, SESEN        1.00 Telephone interviews with potential class members.                                     A. Investigation
LCHB    3159     11/11/2014          CHAN, LIN          0.20 Email correspondence re opt ins and motions to compel.                                 E. Motions
LCHB    3160     11/12/2014       YEHDEGO, SESEN        1.50 Telephone interviews with potential class members.                                     A. Investigation
LCHB    3161     11/12/2014    SRINIVASAN, DARSANA      1.20 Edit opposition to motion to transfer venue.                                           E. Motions
LCHB    3162     11/12/2014    HUTCHINSON, DANIEL       0.90 Edit venue transfer opposition.                                                        E. Motions
LCHB    3163     11/12/2014          CHAN, LIN          0.20 Review and revise draft motion to compel.                                              B. Discovery
LCHB    3164     11/12/2014          CHAN, LIN          0.10 Email correspondence re case strategy.                                                 F. Strategy
LCHB    3165     11/12/2014          CHAN, LIN          0.50 Confer with co‐counsel re case strategy.                                               F. Strategy
LCHB    3166     11/13/2014   TERRELL‐PERICA, RACHEL    0.60 Review recent filings and save to internal storage drive.                              D. Doc. Revw.
LCHB    3167     11/13/2014    SRINIVASAN, DARSANA      3.20 Revise opposition to motion to transfer venue; incorporate comments from co‐counsel.   E. Motions

LCHB    3168     11/13/2014          CHAN, LIN         0.40   Email correspondence re case strategy.                                                F. Strategy
LCHB    3169     11/13/2014          CHAN, LIN         0.10   Confer with local counsel re pro hac vice application.                                E. Motions
LCHB    3170     11/14/2014    SRINIVASAN, DARSANA     3.90   Revise opposition to motion to transfer venue.                                        E. Motions
LCHB    3171     11/17/2014    SRINIVASAN, DARSANA     4.20   Revise opposition to motion to transfer venue.                                        E. Motions
LCHB    3172     11/17/2014    HUTCHINSON, DANIEL      0.40   Edit venue brief.                                                                     E. Motions
LCHB    3173     11/17/2014          CHAN, LIN         0.10   Review email correspondence re motion to compel and Order.                            B. Discovery
LCHB    3174     11/18/2014    SRINIVASAN, DARSANA     1.90   File for electronic court filing account; revise opposition motion to transfer.       E. Motions
LCHB    3175     11/18/2014          CHAN, LIN         0.30   Review and analyze draft opposition to motion to transfer.                            E. Motions
LCHB    3176     11/20/2014       YEHDEGO, SESEN       1.50   Telephone interview with potential class members.                                     A. Investigation
LCHB    3177     11/20/2014          CHAN, LIN         0.20   Draft email correspondence re pro hac vice application.                               E. Motions
LCHB    3178     11/21/2014       YEHDEGO, SESEN       2.00   Telephone interview with potential class members.                                     A. Investigation
LCHB    3179     11/21/2014    SRINIVASAN, DARSANA     4.20   Edits to opposition to motion to transfer venue; create exhibits; file document.      E. Motions

LCHB    3180     11/22/2014        CHAN, LIN           0.10 Draft pro hac vice application and email correspondence re same.                        E. Motions
LCHB    3181     11/24/2014    HUTCHINSON, DANIEL      0.20 Correspondence re case status.                                                          F. Strategy

                                                                    Page 103 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 105 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper          Hours   Description                                                                                    Code
LCHB    3182     11/24/2014         CHAN, LIN           0.20   Calendar deadlines for motion to compel.                                                B. Discovery
LCHB    3183     11/25/2014         CHAN, LIN           0.40   Draft pro hac vice motion.                                                              E. Motions
LCHB    3184     11/26/2014    HUTCHINSON, DANIEL       0.50   Co‐counsel call re discovery.                                                           B. Discovery
LCHB    3185     11/29/2014         CHAN, LIN           0.10   Review discovery.                                                                       B. Discovery
LCHB    3186      12/1/2014    HUTCHINSON, DANIEL       0.20   Edit letter.                                                                            A. Investigation
LCHB    3187      12/1/2014         CHAN, LIN           0.30   Email correspondence re discovery, draft letter to putative class members.              A. Investigation
LCHB    3188      12/2/2014   TERRELL‐PERICA, RACHEL    1.20   Save documents to internal storage drive. Follow up with opt‐ins regarding consent to   A. Investigation
                                                               join forms.
LCHB    3189     12/2/2014     HUTCHINSON, DANIEL      0.10    Process intakes.                                                                        A. Investigation
LCHB    3190     12/3/2014     SRINIVASAN, DARSANA     1.10    Biweekly team call.                                                                     F. Strategy
LCHB    3191     12/3/2014     HUTCHINSON, DANIEL      0.30    Correspondence re reply brief.                                                          E. Motions
LCHB    3192     12/3/2014     HUTCHINSON, DANIEL      0.90    Co‐counsel call re discovery.                                                           B. Discovery
LCHB    3193     12/4/2014     SRINIVASAN, DARSANA     0.80    LCHB team call.                                                                         F. Strategy
LCHB    3194     12/4/2014     HUTCHINSON, DANIEL      0.80    Internal meeting re discovery; correspondence re drafting brief.                        B. Discovery
LCHB    3195     12/4/2014           CHAN, LIN         0.40    Team meeting re case strategy.                                                          F. Strategy
LCHB    3196     12/4/2014           CHAN, LIN         0.30    Review memorandum re discovery strategy.                                                B. Discovery
LCHB    3197     12/4/2014           CHAN, LIN         0.70    Review email correspondence re pending motions and discovery.                           B. Discovery
LCHB    3198     12/5/2014        YEHDEGO, SESEN       1.50    Telephone intake interview with potential class members.                                A. Investigation
LCHB    3199     12/5/2014     HUTCHINSON, DANIEL      0.50    Emails re upcoming brief.                                                               E. Motions
LCHB    3200     12/5/2014           CHAN, LIN         0.50    Review and edit draft letter re document production and other discovery matters.        B. Discovery

LCHB    3201      12/5/2014         CHAN, LIN          0.10    Email correspondence re pro hac vice motion.                                            E. Motions
LCHB    3202      12/5/2014      CARNAM, TODD          0.20    Pull cases from Westlaw and Lexis for A. Shaver.                                        E. Motions
LCHB    3203      12/7/2014         CHAN, LIN          0.10    Draft email correspondence re pro hac vice application.                                 E. Motions
LCHB    3204      12/9/2014    HUTCHINSON, DANIEL      0.20    Edit research for brief.                                                                E. Motions
LCHB    3205      12/9/2014         CHAN, LIN          0.10    Email correspondence re opposition to motion to transfer.                               E. Motions
LCHB    3206     12/10/2014      YEHDEGO, SESEN        3.00    Send consent to join forms and rejection letters to potential class members.            A. Investigation
LCHB    3207     12/10/2014    HUTCHINSON, DANIEL      0.60    Co‐counsel call re discovery.                                                           B. Discovery
LCHB    3208     12/10/2014         CHAN, LIN          0.20    Review and respond to email correspondence re case strategy and motion to compel.       B. Discovery

LCHB    3209     12/10/2014         CHAN, LIN          0.50    Conference call with co‐counsel re case strategy.                                       F. Strategy
LCHB    3210     12/11/2014      YEHDEGO, SESEN        1.00    Team meeting regarding potential named plaintiffs.                                      A. Investigation
LCHB    3211     12/12/2014    HUTCHINSON, DANIEL      0.30    Correspondence re reply brief.                                                          E. Motions
LCHB    3212     12/12/2014         CHAN, LIN          0.50    Revise reply in support of motion to compel.                                            B. Discovery
LCHB    3213     12/12/2014         CHAN, LIN          1.10    Review opposition to motion to compel and prior briefing.                               B. Discovery
LCHB    3214     12/12/2014         CHAN, LIN          0.20    Review co‐counsel and D. Hutchinson email correspondence re named plaintiffs.           A. Investigation

LCHB    3215     12/15/2014    HUTCHINSON, DANIEL      0.90 Edit reply brief.                                                                          E. Motions
LCHB    3216     12/16/2014      YEHDEGO, SESEN        1.00 Intake interview with potential class members.                                             A. Investigation
LCHB    3217     12/16/2014         CHAN, LIN          0.30 File certificate of good standing.                                                         E. Motions

                                                                     Page 104 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 106 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper          Hours   Description                                                                              Code
LCHB    3218     12/17/2014       YEHDEGO, SESEN         2.00   Send letters to non‐responsive potential class members.                           A. Investigation
LCHB    3219     12/17/2014     HUTCHINSON, DANIEL       0.30   Correspondence re new intakes.                                                    A. Investigation
LCHB    3220     12/17/2014          CHAN, LIN           0.20   Review notes on potential named plaintiffs; draft email correspondence re same.   A. Investigation

LCHB    3221     12/18/2014  HUTCHINSON, DANIEL         0.50    Correspondence re case intakes.                                                   A. Investigation
LCHB    3222     12/18/2014  HUTCHINSON, DANIEL         0.50    Call re scope of class.                                                           A. Investigation
LCHB    3223     12/18/2014       CHAN, LIN             0.20    Email correspondence re class member contacts.                                    A. Investigation
LCHB    3224     12/19/2014  HUTCHINSON, DANIEL         0.80    Draft class member correspondence.                                                A. Investigation
LCHB    3225     12/22/2014    YEHDEGO, SESEN           3.00    Telephone interview with potential named plaintiffs.                              A. Investigation
LCHB    3226     12/22/2014  HUTCHINSON, DANIEL         0.70    Edit intake memos.                                                                A. Investigation
LCHB    3227     12/30/2014       CHAN, LIN             0.30    Call potential plaintiffs re case.                                                A. Investigation
LCHB    3228     12/31/2014  HUTCHINSON, DANIEL         0.10    Analyze potential plaintiffs.                                                     A. Investigation
LCHB    3229     12/31/2014       CHAN, LIN             0.30    Confer with potential plaintiff re case.                                          A. Investigation
LCHB    3230      1/5/2015     YEHDEGO, SESEN           2.00    Update and organize database.                                                     B. Discovery
LCHB    3231      1/5/2015     YEHDEGO, SESEN           1.00    Intake interview with potential class members.                                    A. Investigation
LCHB    3232      1/6/2015   HUTCHINSON, DANIEL         0.30    Class member inquiries.                                                           A. Investigation
LCHB    3233      1/6/2015        CHAN, LIN             0.20    Review and analyze order re motion to compel.                                     E. Motions
LCHB    3234      1/6/2015 BELUSHKO BARROWS, NIKKI      0.20    E‐mail with S. Yehdego regarding old consent to join forms.                       A. Investigation

LCHB    3235      1/7/2015        YEHDEGO, SESEN        3.00    Update and organize spreadsheet.                                                  A. Investigation
LCHB    3236      1/7/2015        YEHDEGO, SESEN        1.00    Conference call with co‐council.                                                  B. Discovery
LCHB    3237      1/7/2015      HUTCHINSON, DANIEL      0.70    Call with co‐counsel re discovery; correspondence re same.                        B. Discovery
LCHB    3238      1/7/2015    BELUSHKO BARROWS, NIKKI   0.70    Find consent to join information on specific clients for S. Yehdego.              A. Investigation

LCHB    3239     1/8/2015         YEHDEGO, SESEN        2.00 Update and organize spreadsheet.                                                     A. Investigation
LCHB    3240     1/8/2015       HUTCHINSON, DANIEL      0.60 Class member correspondence.                                                         A. Investigation
LCHB    3241     1/9/2015         YEHDEGO, SESEN        2.00 Update and organize spreadsheet/ database.                                           B. Discovery
LCHB    3242     1/9/2015         YEHDEGO, SESEN        2.00 Send emails to potential class members.                                              A. Investigation
LCHB    3243     1/9/2015       HUTCHINSON, DANIEL      0.10 Edit intake memo.                                                                    A. Investigation
LCHB    3244     1/12/2015        YEHDEGO, SESEN        1.00 Send rejection letter to non‐class members.                                          A. Investigation
LCHB    3245     1/14/2015        YEHDEGO, SESEN        1.00 Conference call with plaintiff counsel.                                              F. Strategy
LCHB    3246     1/15/2015      HUTCHINSON, DANIEL      0.20 Class member inquiries.                                                              A. Investigation
LCHB    3247     1/15/2015           CHAN, LIN          1.50 Review and edit opposition to motion to compel.                                      E. Motions
LCHB    3248     1/16/2015        YEHDEGO, SESEN        2.00 Intake calls from potential class members.                                           A. Investigation
LCHB    3249     1/16/2015      HUTCHINSON, DANIEL      0.20 Correspondence re discovery.                                                         B. Discovery
LCHB    3250     1/16/2015           CHAN, LIN          0.30 Review and respond to email correspondence re opposition to motion to compel, meet   E. Motions
                                                             and confers, and supplemental report of 26(f) conference.
LCHB    3251     1/19/2015           CHAN, LIN          0.60 Draft retainer agreement.                                                            E. Motions
LCHB    3252     1/20/2015        YEHDEGO, SESEN        0.70 Intake call with potential class member.                                             A. Investigation
LCHB    3253     1/20/2015      HUTCHINSON, DANIEL      0.30 Correspondence re document review plan.                                              D. Doc. Revw.

                                                                      Page 105 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 107 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper       Hours   Description                                                                                Code
LCHB    3254     1/21/2015     HUTCHINSON, DANIEL    0.50   Co‐counsel call.                                                                    F. Strategy
LCHB    3255     1/21/2015          CHAN, LIN        1.20   Confer with co‐counsel re case strategy; draft email correspondence re same.        F. Strategy
LCHB    3256     1/22/2015     HUTCHINSON, DANIEL    0.40   Correspondence re class member declarations.                                        A. Investigation
LCHB    3257     1/23/2015       YEHDEGO, SESEN      1.00   Send rejection letters to non‐class members.                                        A. Investigation
LCHB    3258     1/23/2015     HUTCHINSON, DANIEL    0.10   Correspondence re discovery.                                                        B. Discovery
LCHB    3259     1/23/2015          CHAN, LIN        0.30   Review and edit draft meet and confer letter; draft email correspondence re same.   B. Discovery

LCHB    3260     1/23/2015          CHAN, LIN        0.10   Email correspondence re document review.                                            D. Doc. Revw.
LCHB    3261     1/24/2015          CHAN, LIN        0.20   Draft retainer agreement and email correspondence re same.                          E. Motions
LCHB    3262     1/26/2015     HUTCHINSON, DANIEL    0.10   Correspondence re discovery.                                                        B. Discovery
LCHB    3263     1/26/2015          CHAN, LIN        0.70   Email correspondence re document review.                                            D. Doc. Revw.
LCHB    3264     1/26/2015          CHAN, LIN        0.10   Confer with M. Pilotin re document review.                                          D. Doc. Revw.
LCHB    3265     1/27/2015       PETERS, NATHAN      8.00   Review documents and draft memo.                                                    D. Doc. Revw.
LCHB    3266     1/28/2015       PETERS, NATHAN      8.00   Review documents and draft memo.                                                    D. Doc. Revw.
LCHB    3267     1/28/2015          CHAN, LIN        0.10   Legal research re discoverability of opt‐in declarations.                           E. Motions
LCHB    3268     1/29/2015       PETERS, NATHAN      8.00   Review documents and draft memo.                                                    D. Doc. Revw.
LCHB    3269     1/29/2015     HUTCHINSON, DANIEL    0.30   Edit intake memos.                                                                  A. Investigation
LCHB    3270     1/29/2015          CHAN, LIN        0.20   Legal research re discoverability of opt‐in declarations.                           E. Motions
LCHB    3271     1/30/2015          CHAN, LIN        0.10   Review defendant's correspondence re discovery.                                     B. Discovery
LCHB    3272     1/30/2015          CHAN, LIN        2.90   Legal research re discoverability of opt‐in declarations.                           E. Motions
LCHB    3273     1/30/2015          CHAN, LIN        0.10   Confer with N. Peters re document review.                                           D. Doc. Revw.
LCHB    3274     2/2/2015           CHAN, LIN        0.60   Review memorandum re document production; review documents; draft email             D. Doc. Revw.
                                                            correspondence re same.
LCHB    3275     2/2/2015    BELUSHKO BARROWS, NIKKI 0.30   E‐mail with Scott Schneeberg and S. Yehdego regarding updating Scott Schneeberg     A. Investigation
                                                            regarding status of the case.
LCHB    3276     2/3/2015        PETERS, NATHAN      8.00   Review documents and draft memo.                                                    D. Doc. Revw.
LCHB    3277     2/3/2015           CHAN, LIN        0.20   Draft email correspondence to potential plaintiff.                                  A. Investigation
LCHB    3278     2/4/2015        PETERS, NATHAN      8.00   Review documents and draft memo.                                                    D. Doc. Revw.
LCHB    3279     2/4/2015      HUTCHINSON, DANIEL    0.30   Correspondence re 30(b)(6) deposition plan.                                         C. Depositions
LCHB    3280     2/4/2015           CHAN, LIN        0.30   Review docket and filed documents.                                                  A. Investigation
LCHB    3281     2/4/2015           CHAN, LIN        0.20   Prepare for 30(b)(6) deposition; confer with S. Yehdego re same.                    C. Depositions
LCHB    3282     2/4/2015           CHAN, LIN        0.20   Email correspondence re case strategy.                                              F. Strategy
LCHB    3283     2/4/2015           CHAN, LIN        0.60   Confer with Brandon Cislak re retainer agreement.                                   A. Investigation
LCHB    3284     2/5/2015        YEHDEGO, SESEN      5.00   Make deposition binders for L. Chan.                                                C. Depositions
LCHB    3285     2/5/2015        PETERS, NATHAN      8.00   Review documents and draft memo.                                                    D. Doc. Revw.
LCHB    3286     2/5/2015           CHAN, LIN        0.30   Prepare for 30(b)(6) deposition.                                                    C. Depositions
LCHB    3287     2/5/2015           CHAN, LIN        0.10   Confer with S. Yehdego re deposition preparation.                                   C. Depositions
LCHB    3288     2/6/2015        YEHDEGO, SESEN      1.00   Make deposition binders for L. Chan.                                                C. Depositions
LCHB    3289     2/6/2015           CHAN, LIN        0.10   Prepare for 30(b)(6) deposition.                                                    C. Depositions
LCHB    3290     2/8/2015           CHAN, LIN        0.30   Prepare for 30(b)(6) deposition.                                                    C. Depositions

                                                                  Page 106 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 108 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper       Hours   Description                                                                                  Code
LCHB    3291     2/9/2015       PETERS, NATHAN      6.00   Review documents and draft memo.                                                      D. Doc. Revw.
LCHB    3292     2/9/2015     HUTCHINSON, DANIEL    0.80   Co‐counsel call re discovery; call with L. Chan re same.                              B. Discovery
LCHB    3293     2/9/2015          CHAN, LIN        1.60   Prepare for 30(b)(6) deposition, including draft outline.                             C. Depositions
LCHB    3294     2/9/2015          CHAN, LIN        0.10   Email correspondence re named plaintiff.                                              A. Investigation
LCHB    3295     2/9/2015          CHAN, LIN        0.10   Confer with S. Yehdego re 30(b)(6) deposition.                                        C. Depositions
LCHB    3296     2/9/2015          CHAN, LIN        0.20   Confer with Michael Litrownik re 30(b)(6) deposition.                                 C. Depositions
LCHB    3297     2/9/2015          CHAN, LIN        0.90   Conference with co‐leads re case strategy; confer with D. Hutchinson re same.         F. Strategy

LCHB    3298     2/10/2015      YEHDEGO, SESEN     2.00    Pull documents for L. Chan.                                                           F. Strategy
LCHB    3299     2/10/2015    HUTCHINSON, DANIEL   0.30    Correspondence re named plaintiff, upcoming deposition.                               C. Depositions
LCHB    3300     2/10/2015         CHAN, LIN       0.10    Email correspondence re new plaintiff.                                                A. Investigation
LCHB    3301     2/10/2015         CHAN, LIN       3.60    30(b)(6) deposition preparation, including reviewing documents and case filings.      C. Depositions

LCHB    3302     2/11/2015      YEHDEGO, SESEN     3.00    Pull documents for L. Chan.                                                           F. Strategy
LCHB    3303     2/11/2015    HUTCHINSON, DANIEL   0.80    Edit memo; edit letters; correspondence re same.                                      B. Discovery
LCHB    3304     2/11/2015         CHAN, LIN       0.40    Email correspondence re discovery meet and confer; legal research re same.            B. Discovery
LCHB    3305     2/11/2015         CHAN, LIN       0.70    Draft memorandum re document review.                                                  D. Doc. Revw.
LCHB    3306     2/11/2015         CHAN, LIN       4.40    Draft deposition outline, including reviewing documents.                              C. Depositions
LCHB    3307     2/11/2015         CHAN, LIN       0.10    Confer with S. Yehdego re Heidi Josephson deposition; draft email correspondence re   C. Depositions
                                                           same.
LCHB    3308     2/11/2015         CHAN, LIN       0.60    Conference with Outten & Golden re Heidi Josephson deposition.                        C. Depositions
LCHB    3309     2/12/2015      YEHDEGO, SESEN     1.00    Meeting with co‐counsel about depositions.                                            C. Depositions
LCHB    3310     2/12/2015      YEHDEGO, SESEN     5.00    Create deposition binder for L. Chan.                                                 C. Depositions
LCHB    3311     2/12/2015    HUTCHINSON, DANIEL   0.80    Correspondence re discovery.                                                          B. Discovery
LCHB    3312     2/12/2015    HUTCHINSON, DANIEL   0.70    Conference call re opt‐in declarations.                                               A. Investigation
LCHB    3313     2/12/2015         CHAN, LIN       0.70    Review and revise declaration template.                                               A. Investigation
LCHB    3314     2/12/2015         CHAN, LIN       1.30    Draft 30(b)(6) deposition outline and prepare for deposition.                         C. Depositions
LCHB    3315     2/12/2015         CHAN, LIN       0.10    Confer with S. Yehdego re deposition preparation.                                     C. Depositions
LCHB    3316     2/12/2015         CHAN, LIN       1.10    Conference with co‐counsel, D. Hutchinson and S. Yehdego re declarations, including   C. Depositions
                                                           separate conference with D. Hutchinson re deposition.
LCHB    3317     2/13/2015      YEHDEGO, SESEN     2.00    Review of potential deponents.                                                        C. Depositions
LCHB    3318     2/13/2015    HUTCHINSON, DANIEL   0.30    Analyze opt‐in records for declarations.                                              A. Investigation
LCHB    3319     2/13/2015         CHAN, LIN       0.70    Prepare for Heidi Josephson deposition, including legal research, email               C. Depositions
                                                           correspondence, and drafting outline.
LCHB    3320     2/13/2015        CHAN, LIN        0.20    Email correspondence re data production.                                              B. Discovery
LCHB    3321     2/15/2015        CHAN, LIN        2.60    Prepare for 30(b)(6) deposition, including legal research.                            E. Motions
LCHB    3322     2/16/2015        CHAN, LIN        2.70    Prepare for Heidi Josephson deposition, including legal research and reviewing        E. Motions
                                                           documents.
LCHB    3323     2/17/2015      YEHDEGO, SESEN     1.00    Create list of potentially good declarants.                                           A. Investigation
LCHB    3324     2/17/2015    HUTCHINSON, DANIEL   0.40    Analyze opt‐in data for declarations; memo re same.                                   A. Investigation

                                                                 Page 107 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 109 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper       Hours   Description                                                                                    Code
LCHB    3325     2/17/2015         CHAN, LIN        3.20   Prepare for Heidi Josephson deposition.                                                 C. Depositions
LCHB    3326     2/17/2015         CHAN, LIN        0.30   Draft email correspondence re named plaintiff retainer.                                 A. Investigation
LCHB    3327     2/18/2015      YEHDEGO, SESEN      3.00   Meeting with co‐counsel re picking declarants.                                          F. Strategy
LCHB    3328     2/18/2015      YEHDEGO, SESEN      1.00   Intake call with potential class member.                                                A. Investigation
LCHB    3329     2/18/2015    HUTCHINSON, DANIEL    0.30   Edit letter; correspondence with L. Chan re deposition.                                 C. Depositions
LCHB    3330     2/18/2015    HUTCHINSON, DANIEL    2.60   Co‐counsel meeting to analyze opt‐ins for declarations.                                 A. Investigation
LCHB    3331     2/18/2015    HUTCHINSON, DANIEL    0.60   Analyze intakes in preparation for co‐counsel meeting.                                  A. Investigation
LCHB    3332     2/18/2015         CHAN, LIN        4.10   Travel from San Francisco to Detroit for 30(b)(6) deposition of Heidi Josephson.        I. Travel

LCHB    3333     2/18/2015        CHAN, LIN        8.10 Prepare for Heidi Josephson deposition, including reviewing newly produced                 C. Depositions
                                                        documents.
LCHB    3334     2/19/2015        CHAN, LIN        1.40 Travel to and from Heidi Josephson deposition.                                             I. Travel
LCHB    3335     2/19/2015        CHAN, LIN        7.30 Take Heidi Josephson deposition.                                                           C. Depositions
LCHB    3336     2/19/2015        CHAN, LIN        1.80 Prepare for Heidi Josephson deposition.                                                    C. Depositions
LCHB    3337     2/19/2015        CHAN, LIN        0.50 Email correspondence re Heidi Josephson deposition.                                        C. Depositions
LCHB    3338     2/20/2015    HUTCHINSON, DANIEL   0.20 Correspondence re declarations.                                                            A. Investigation
LCHB    3339     2/20/2015        CHAN, LIN        5.00 Travel from Detroit (Heidi Josephson deposition).                                          I. Travel
LCHB    3340     2/20/2015        CHAN, LIN        3.10 Email correspondence re document review, document production, NEC custodians, SDI          B. Discovery
                                                        custodians, case status, search terms.
LCHB    3341     2/20/2015        CHAN, LIN        2.60 Draft memorandum re Heidi Josephson deposition.                                            K. Trial
LCHB    3342     2/21/2015        CHAN, LIN        2.20 Draft memorandum re Heidi Josephson deposition.                                            C. Depositions
LCHB    3343     2/22/2015        CHAN, LIN        3.40 Draft Heidi Josephson deposition summary.                                                  C. Depositions
LCHB    3344     2/23/2015        CHAN, LIN        2.10 Draft memorandum re Heidi Josephson deposition.                                            C. Depositions
LCHB    3345     2/24/2015    HUTCHINSON, DANIEL   0.20 Correspondence re deposition.                                                              C. Depositions
LCHB    3346     2/24/2015        CHAN, LIN        0.60 Email correspondence re discovery, plaintiffs, and Heidi Josephson deposition.             C. Depositions

LCHB    3347     2/24/2015         CHAN, LIN       0.20    Check federal and local rules re deposition transcript.                                 C. Depositions
LCHB    3348     2/25/2015      YEHDEGO, SESEN     1.00    Meeting with team regarding declarations.                                               A. Investigation
LCHB    3349     2/25/2015    HUTCHINSON, DANIEL   1.20    Meeting with paralegals re declarations; answer e‐mails re same.                        A. Investigation
LCHB    3350     2/25/2015         CHAN, LIN       0.50    Conference with D. Hutchinson, S. Yehdego, and H. Mottershead re declaration project.   A. Investigation

LCHB    3351     2/26/2015        GRAY, DJUNA      4.00 Work on intakes and declarations.                                                          A. Investigation
LCHB    3352     2/27/2015      YEHDEGO, SESEN     0.50 Answer calls from class members and provide an update on the case.                         A. Investigation
LCHB    3353     3/2/2015       YEHDEGO, SESEN     2.00 Pull documents for L. Chan.                                                                F. Strategy
LCHB    3354     3/2/2015     HUTCHINSON, DANIEL   0.50 Edit Rule 26(f) report.                                                                    E. Motions
LCHB    3355     3/2/2015     HUTCHINSON, DANIEL   0.80 Edit miscellaneous declaration.                                                            A. Investigation
LCHB    3356     3/2/2015         GRAY, DJUNA      1.00 Start work on declaration for Gigy Kunnath; call other declarants in order to set up a     A. Investigation
                                                        time this week to complete declaration.
LCHB    3357     3/2/2015         CHAN, LIN        0.70 Review draft class member declaration.                                                     A. Investigation
LCHB    3358     3/2/2015         CHAN, LIN        0.10 Email correspondence re 30(b)(6) depositions.                                              C. Depositions

                                                                 Page 108 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 110 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date             Timekeeper         Hours   Description                                                                                   Code
LCHB    3359     3/3/2015        YEHDEGO, SESEN         1.00   Save document produced by defendants on the P‐Drive.                                   F. Strategy
LCHB    3360     3/3/2015      HUTCHINSON, DANIEL       0.20   Correspondence re declarations; edited letter.                                         A. Investigation
LCHB    3361     3/3/2015          GRAY, DJUNA          2.00   Work on completing declarations.                                                       A. Investigation
LCHB    3362     3/3/2015            CHAN, LIN          0.30   Email correspondence re class member declarations.                                     A. Investigation
LCHB    3363     3/3/2015            CHAN, LIN          1.60   Draft letter to defense counsel re Josephson deposition.                               C. Depositions
LCHB    3364     3/3/2015            CHAN, LIN          0.60   Confer with co‐counsel re 30(b)(6) depositions.                                        C. Depositions
LCHB    3365     3/4/2015        YEHDEGO, SESEN         1.50   Declaration intake with class member.                                                  A. Investigation
LCHB    3366     3/4/2015        YEHDEGO, SESEN         1.00   Conference call with co‐counsel.                                                       F. Strategy
LCHB    3367     3/4/2015      HUTCHINSON, DANIEL       0.40   Correspondence re declarations.                                                        A. Investigation
LCHB    3368     3/4/2015      HUTCHINSON, DANIEL       0.80   Co‐counsel cell; correspondence re same.                                               F. Strategy
LCHB    3369     3/4/2015            CHAN, LIN          0.10   Email correspondence re discovery.                                                     B. Discovery
LCHB    3370     3/4/2015            CHAN, LIN          0.50   Draft letter to CSC re document production.                                            B. Discovery
LCHB    3371     3/4/2015            CHAN, LIN          0.10   Confer with Michael Caesar re deposition plan.                                         C. Depositions
LCHB    3372     3/4/2015            CHAN, LIN          0.60   Confer with co‐leads re case strategy.                                                 F. Strategy
LCHB    3373     3/5/2015      HUTCHINSON, DANIEL       0.40   Correspondence re declarations.                                                        A. Investigation
LCHB    3374     3/5/2015          GRAY, DJUNA          2.20   Work on declaration of Gigy Kunnath.                                                   A. Investigation
LCHB    3375     3/6/2015        YEHDEGO, SESEN         1.00   Conference call with co‐counsel.                                                       F. Strategy
LCHB    3376     3/6/2015      HUTCHINSON, DANIEL       0.70   Call re declarations.                                                                  A. Investigation
LCHB    3377     3/6/2015          GRAY, DJUNA          2.00   Work on declarations.                                                                  A. Investigation
LCHB    3378     3/6/2015            CHAN, LIN          1.10   Review email correspondence re class member declarations, deposition, search terms,    B. Discovery
                                                               and document production.
LCHB    3379     3/6/2015           CHAN, LIN          0.60    Confer with co‐counsel re declarations.                                                A. Investigation
LCHB    3380     3/7/2015           CHAN, LIN          0.30    Email correspondence re potential declarants and additional discovery.                 B. Discovery
LCHB    3381     3/9/2015      HUTCHINSON, DANIEL      0.20    Correspondence re declarations.                                                        A. Investigation
LCHB    3382     3/9/2015          GRAY, DJUNA         2.20    Work on declarations.                                                                  A. Investigation
LCHB    3383     3/9/2015           CHAN, LIN          0.10    Email correspondence re discovery status.                                              B. Discovery
LCHB    3384     3/9/2015    BELUSHKO BARROWS, NIKKI   0.30    Contact Rocco Burns regarding status update and put him in touch with S. Yehdego for   A. Investigation
                                                               future questions regarding the case.
LCHB    3385     3/10/2015     HUTCHINSON, DANIEL      0.20    Edited declarations.                                                                   A. Investigation
LCHB    3386     3/10/2015        GRAY, DJUNA          2.70    Work on drafting declarations.                                                         A. Investigation
LCHB    3387     3/10/2015         CHAN, LIN           1.90    Review draft declarations; confer with D. Gray re same.                                A. Investigation
LCHB    3388     3/10/2015         CHAN, LIN           0.10    Confer with S. Yedehgo re declarations.                                                A. Investigation
LCHB    3389     3/11/2015        GRAY, DJUNA          1.50    Work on Stephen King declaration.                                                      A. Investigation
LCHB    3390     3/11/2015         CHAN, LIN           0.10    Draft email correspondence re declarations.                                            A. Investigation
LCHB    3391     3/12/2015     HUTCHINSON, DANIEL      0.10    Edit declaration.                                                                      A. Investigation
LCHB    3392     3/12/2015        GRAY, DJUNA          2.80    Work on declarations.                                                                  A. Investigation
LCHB    3393     3/12/2015         CHAN, LIN           0.50    Review draft declarations; draft email correspondence re same.                         A. Investigation
LCHB    3394     3/12/2015         CHAN, LIN           0.40    Review and revise letter re discovery.                                                 B. Discovery
LCHB    3395     3/12/2015         CHAN, LIN           0.20    Confer with D. Gray re declarations.                                                   A. Investigation
LCHB    3396     3/13/2015     HUTCHINSON, DANIEL      1.00    Co‐counsel call.                                                                       F. Strategy

                                                                     Page 109 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 111 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper      Hours   Description                                                                          Code
LCHB    3397     3/13/2015          CHAN, LIN       0.40   Email correspondence re draft declarations and FLSA certification.            A. Investigation
LCHB    3398     3/13/2015          CHAN, LIN       1.10   Confer with co‐counsel case strategy.                                         F. Strategy
LCHB    3399     3/13/2015          CHAN, LIN       0.10   Conference with Outten & Golden paralegal re declaration project.             A. Investigation
LCHB    3400     3/14/2015          CHAN, LIN       0.20   Email correspondence re discovery.                                            B. Discovery
LCHB    3401     3/16/2015      YEHDEGO, SESEN      1.00   Meeting about declarations.                                                   A. Investigation
LCHB    3402     3/16/2015      YEHDEGO, SESEN      1.00   Draft declarations.                                                           A. Investigation
LCHB    3403     3/16/2015    HUTCHINSON, DANIEL    0.50   Meeting re declarations.                                                      A. Investigation
LCHB    3404     3/16/2015    HUTCHINSON, DANIEL    0.20   Edit declarations.                                                            A. Investigation
LCHB    3405     3/16/2015          CHAN, LIN       0.60   Review and analyze summaries of 30(b)(6) depositions.                         C. Depositions
LCHB    3406     3/16/2015          CHAN, LIN       0.20   Prepare for meeting re declaration project.                                   A. Investigation
LCHB    3407     3/16/2015          CHAN, LIN       0.30   Email correspondence re discovery.                                            B. Discovery
LCHB    3408     3/16/2015          CHAN, LIN       0.50   Conference D. Hutchinson, S. Yehdego, and D. Gray re declaration project.     A. Investigation
LCHB    3409     3/17/2015      YEHDEGO, SESEN      2.00   Draft declarations.                                                           A. Investigation
LCHB    3410     3/17/2015        GRAY, DJUNA       2.50   Work on declarations.                                                         A. Investigation
LCHB    3411     3/17/2015          CHAN, LIN       0.20   Review Josephson memorandum.                                                  B. Discovery
LCHB    3412     3/17/2015          CHAN, LIN       0.10   Email correspondence re potential named plaintiff.                            A. Investigation
LCHB    3413     3/18/2015      YEHDEGO, SESEN      1.00   Meeting with co‐counsel.                                                      F. Strategy
LCHB    3414     3/18/2015    HUTCHINSON, DANIEL    0.40   Correspondence re declarations.                                               A. Investigation
LCHB    3415     3/18/2015    HUTCHINSON, DANIEL    0.70   Co‐counsel call re declarations.                                              A. Investigation
LCHB    3416     3/18/2015          CHAN, LIN       0.30   Email correspondence re case status.                                          F. Strategy
LCHB    3417     3/18/2015          CHAN, LIN       0.10   Confer with Michael Litrownick re case strategy.                              F. Strategy
LCHB    3418     3/18/2015          CHAN, LIN       0.50   Co‐lead conference.                                                           F. Strategy
LCHB    3419     3/19/2015      YEHDEGO, SESEN      2.00   Draft declarations.                                                           A. Investigation
LCHB    3420     3/19/2015    HUTCHINSON, DANIEL    0.30   Correspondence re declarations.                                               A. Investigation
LCHB    3421     3/19/2015        GRAY, DJUNA       1.50   Work on declarations.                                                         A. Investigation
LCHB    3422     3/20/2015      YEHDEGO, SESEN      1.50   Meeting about declarations.                                                   A. Investigation
LCHB    3423     3/20/2015    HUTCHINSON, DANIEL    0.80   Co‐counsel call re declarations                                               A. Investigation
LCHB    3424     3/20/2015        GRAY, DJUNA       0.30   Finish declaration of Michelle Masal.                                         A. Investigation
LCHB    3425     3/20/2015        GRAY, DJUNA       1.30   Attend meeting regarding declarations.                                        A. Investigation
LCHB    3426     3/20/2015          CHAN, LIN       0.20   Review Josephson deposition errata.                                           C. Depositions
LCHB    3427     3/20/2015          CHAN, LIN       0.10   Review documents produced by CSC and correspondence re document production.   D. Doc. Revw.

LCHB    3428     3/20/2015        CHAN, LIN        1.40    Declaration team call.                                                        A. Investigation
LCHB    3429     3/21/2015        CHAN, LIN        0.40    Review and revise draft declaration.                                          A. Investigation
LCHB    3430     3/21/2015        CHAN, LIN        0.10    Email correspondence re declarations.                                         A. Investigation
LCHB    3431     3/22/2015        CHAN, LIN        0.70    Review and revise class member declaration.                                   A. Investigation
LCHB    3432     3/22/2015        CHAN, LIN        0.10    Email correspondence re potential plaintiffs.                                 A. Investigation
LCHB    3433     3/23/2015       GRAY, DJUNA       2.50    Work on declarations.                                                         A. Investigation
LCHB    3434     3/23/2015        CHAN, LIN        0.50    Review deposition preparation memorandum.                                     C. Depositions
LCHB    3435     3/23/2015        CHAN, LIN        2.80    Prepare Tim Colby for deposition.                                             C. Depositions

                                                                 Page 110 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 112 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper      Hours   Description                                                                                  Code
LCHB    3436     3/23/2015          CHAN, LIN       0.10   Email correspondence re deposition preparation.                                       C. Depositions
LCHB    3437     3/23/2015          CHAN, LIN       0.20   Confer with D. Gray re declarations.                                                  A. Investigation
LCHB    3438     3/24/2015    HUTCHINSON, DANIEL    0.20   Correspondence re discovery.                                                          B. Discovery
LCHB    3439     3/24/2015        GRAY, DJUNA       1.50   Work on declarations.                                                                 A. Investigation
LCHB    3440     3/24/2015          CHAN, LIN       0.10   Email correspondence re discovery meet and confers.                                   B. Discovery
LCHB    3441     3/25/2015    HUTCHINSON, DANIEL    1.60   Draft meet and confer letter, correspondence re discovery.                            B. Discovery
LCHB    3442     3/25/2015        GRAY, DJUNA       1.50   Work on declarations.                                                                 A. Investigation
LCHB    3443     3/26/2015    HUTCHINSON, DANIEL    1.60   Edit all co‐counsel declarations.                                                     B. Discovery
LCHB    3444     3/27/2015    HUTCHINSON, DANIEL    0.10   Correspondence re declarations.                                                       A. Investigation
LCHB    3445     3/27/2015          CHAN, LIN       0.40   Review and revise draft meet and confer letter re discovery.                          B. Discovery
LCHB    3446     3/30/2015    HUTCHINSON, DANIEL    0.60   Correspondence; edit declarations.                                                    A. Investigation
LCHB    3447     3/31/2015      YEHDEGO, SESEN      1.00   Intake with potential class member.                                                   A. Investigation
LCHB    3448     3/31/2015    HUTCHINSON, DANIEL    0.30   Edit declarations.                                                                    A. Investigation
LCHB    3449     3/31/2015        GRAY, DJUNA       1.50   Work on declarations.                                                                 A. Investigation
LCHB    3450     4/1/2015     HUTCHINSON, DANIEL    0.50   Correspondence re declarations.                                                       A. Investigation
LCHB    3451     4/1/2015         GRAY, DJUNA       0.50   Work on declarations.                                                                 A. Investigation
LCHB    3452     4/1/2015           CHAN, LIN       2.20   Review and revise brief for conditional certification.                                E. Motions
LCHB    3453     4/1/2015           CHAN, LIN       0.80   Finalize declarations.                                                                A. Investigation
LCHB    3454     4/1/2015           CHAN, LIN       0.10   Email correspondence re conditional certification.                                    E. Motions
LCHB    3455     4/2/2015     HUTCHINSON, DANIEL    0.10   Correspondence re declarations.                                                       A. Investigation
LCHB    3456     4/2/2015         GRAY, DJUNA       0.50   Work on declarations.                                                                 A. Investigation
LCHB    3457     4/2/2015           CHAN, LIN       0.20   Review draft meet and confer letter re discovery.                                     B. Discovery
LCHB    3458     4/2/2015           CHAN, LIN       0.20   Review draft declarations; draft email correspondence re same.                        A. Investigation
LCHB    3459     4/2/2015           CHAN, LIN       0.20   Email correspondence re discovery matters.                                            B. Discovery
LCHB    3460     4/3/2015       YEHDEGO, SESEN      1.00   Telephone meeting with co‐counsel.                                                    F. Strategy
LCHB    3461     4/3/2015     HUTCHINSON, DANIEL    0.80   Edit declaration template, edit declarations; edit conditional certification brief.   E. Motions

LCHB    3462     4/3/2015     HUTCHINSON, DANIEL   1.00    Co‐counsel call re declarations.                                                      A. Investigation
LCHB    3463     4/3/2015        GRAY, DJUNA       3.00    Work on declarations.                                                                 A. Investigation
LCHB    3464     4/3/2015         CHAN, LIN        0.50    Review and revise conditional certification brief.                                    E. Motions
LCHB    3465     4/3/2015         CHAN, LIN        1.10    Conference with co‐counsel re case strategy; draft email correspondence re same.      F. Strategy

LCHB    3466     4/6/2015       YEHDEGO, SESEN     1.00    Meeting with L. Chan about drafting declarations.                                     A. Investigation
LCHB    3467     4/6/2015     HUTCHINSON, DANIEL   0.10    Correspondence re declarations.                                                       A. Investigation
LCHB    3468     4/6/2015         GRAY, DJUNA      4.50    Work on declarations.                                                                 A. Investigation
LCHB    3469     4/6/2015          CHAN, LIN       0.30    Prepare for office conference with D. Gray and S. Yehdego.                            F. Strategy
LCHB    3470     4/6/2015          CHAN, LIN       0.10    Email correspondence re depositions and discovery issues.                             C. Depositions
LCHB    3471     4/6/2015          CHAN, LIN       0.50    Conference with S. Yehdego and D. Gray re declarations and case status.               A. Investigation
LCHB    3472     4/7/2015     HUTCHINSON, DANIEL   0.20    Correspondence re schedule, declarations.                                             A. Investigation
LCHB    3473     4/7/2015         GRAY, DJUNA      2.70    Work on declarations.                                                                 A. Investigation

                                                                 Page 111 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 113 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper      Hours   Description                                                                                   Code
LCHB    3474     4/7/2015           CHAN, LIN       0.10   Review scheduling order.                                                               A. Investigation
LCHB    3475     4/7/2015           CHAN, LIN       0.40   Email correspondence re declarations.                                                  A. Investigation
LCHB    3476     4/8/2015       YEHDEGO, SESEN      1.00   Meeting about drafting declarations.                                                   A. Investigation
LCHB    3477     4/8/2015       YEHDEGO, SESEN      1.00   Drafting declaration.                                                                  A. Investigation
LCHB    3478     4/8/2015     HUTCHINSON, DANIEL    2.30   Edit nine declarations, correspondence re the same.                                    A. Investigation
LCHB    3479     4/8/2015         GRAY, DJUNA       5.70   Work on declarations.                                                                  A. Investigation
LCHB    3480     4/8/2015           CHAN, LIN       0.20   Email correspondence re declarations.                                                  A. Investigation
LCHB    3481     4/8/2015           CHAN, LIN       0.10   Confer with D. Gray re declarations.                                                   A. Investigation
LCHB    3482     4/9/2015     HUTCHINSON, DANIEL    0.30   Edit declarations.                                                                     A. Investigation
LCHB    3483     4/9/2015         GRAY, DJUNA       4.20   Work on declarations.                                                                  A. Investigation
LCHB    3484     4/9/2015           CHAN, LIN       1.50   Finalize draft declarations.                                                           A. Investigation
LCHB    3485     4/10/2015      YEHDEGO, SESEN      1.00   Telephone meeting with co‐counsel.                                                     F. Strategy
LCHB    3486     4/10/2015      YEHDEGO, SESEN      2.00   Declaration drafting.                                                                  A. Investigation
LCHB    3487     4/10/2015    HUTCHINSON, DANIEL    0.10   Correspondence re declarations.                                                        A. Investigation
LCHB    3488     4/10/2015        GRAY, DJUNA       8.50   Work on declarations.                                                                  A. Investigation
LCHB    3489     4/10/2015          CHAN, LIN       1.70   Review and finalize declarations; confer with D. Gray re same.                         A. Investigation
LCHB    3490     4/10/2015          CHAN, LIN       0.30   Email correspondence re declarations.                                                  A. Investigation
LCHB    3491     4/10/2015          CHAN, LIN       0.50   Confer with co‐counsel re declarations and conditional certification.                  A. Investigation
LCHB    3492     4/13/2015      YEHDEGO, SESEN      2.00   Review old CSC case for mention of class size.                                         E. Motions
LCHB    3493     4/13/2015        GRAY, DJUNA       8.50   Work on declarations.                                                                  A. Investigation
LCHB    3494     4/13/2015          CHAN, LIN       2.00   Review and revise opt‐in declarations; draft email correspondence and confer with D.   A. Investigation
                                                           Gray re same.
LCHB    3495     4/13/2015        CHAN, LIN        0.30    Email correspondence re declarations and conditional certification; confer with S.     A. Investigation
                                                           Yehdego.
LCHB    3496     4/14/2015     YEHDEGO, SESEN      1.00    Review old CSC case documents for information re class certification.                  B. Discovery
LCHB    3497     4/14/2015     YEHDEGO, SESEN      0.70    Contact co‐counsel for documents re personnel files.                                   A. Investigation
LCHB    3498     4/14/2015       GRAY, DJUNA       9.00    Work on finalizing declarations.                                                       A. Investigation
LCHB    3499     4/14/2015        CHAN, LIN        3.20    Review and revise conditional certification brief.                                     E. Motions
LCHB    3500     4/14/2015        CHAN, LIN        0.70    Email correspondence re opt in discovery, conditional certification, and damages.      B. Discovery

LCHB    3501     4/15/2015    HUTCHINSON, DANIEL   0.10    Correspondence re declarations.                                                        A. Investigation
LCHB    3502     4/15/2015        GRAY, DJUNA      8.00    Work on CSC declaration.                                                               A. Investigation
LCHB    3503     4/15/2015         CHAN, LIN       0.20    Email correspondence re conditional certification.                                     E. Motions
LCHB    3504     4/16/2015      YEHDEGO, SESEN     2.00    Drafting declaration.                                                                  A. Investigation
LCHB    3505     4/16/2015    HUTCHINSON, DANIEL   0.20    Correspondence re declarations.                                                        A. Investigation
LCHB    3506     4/16/2015        GRAY, DJUNA      1.00    Wrap up the finalizing of the declarations for the motion for class certification.     E. Motions

LCHB    3507     4/16/2015        CHAN, LIN        0.30 Email correspondence re conditional certification and declarations.                       A. Investigation
LCHB    3508     4/17/2015     YEHDEGO, SESEN      1.50 Save documents produced to P‐Drive.                                                       F. Strategy
LCHB    3509     4/17/2015     YEHDEGO, SESEN      2.00 Review class members information from personnel files.                                    D. Doc. Revw.

                                                                 Page 112 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 114 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper       Hours   Description                                                                          Code
LCHB    3510     4/17/2015       GRAY, DJUNA        1.00   Save pleadings and exhibits to case folder.                                   F. Strategy
LCHB    3511     4/17/2015         CHAN, LIN        0.30   Review and revise conditional certification brief.                            E. Motions
LCHB    3512     4/17/2015         CHAN, LIN        0.50   Review and revise class notice and related forms.                             A. Investigation
LCHB    3513     4/18/2015         CHAN, LIN        0.10   Email correspondence re conditional certification brief.                      E. Motions
LCHB    3514     4/19/2015         CHAN, LIN        0.30   Email correspondence re discovery and conditional certification.              B. Discovery
LCHB    3515     4/20/2015     YEHDEGO, SESEN       1.00   Save documents produced to p‐drive.                                           F. Strategy
LCHB    3516     4/20/2015     YEHDEGO, SESEN       1.50   Check opt‐ins personnel files.                                                D. Doc. Revw.
LCHB    3517     4/20/2015     SCHOTT, JOSHUA       5.70   Verified and indexed information on Computer Science Corporation employees.   D. Doc. Revw.

LCHB    3518     4/20/2015        GRAY, DJUNA      8.00    Work on verifying opt‐ins with defendants production.                         D. Doc. Revw.
LCHB    3519     4/20/2015         CHAN, LIN       0.30    Email correspondence re opt‐in discovery.                                     B. Discovery
LCHB    3520     4/20/2015         CHAN, LIN       0.10    Confer with D. Hutchinson re declarations.                                    A. Investigation
LCHB    3521     4/21/2015      YEHDEGO, SESEN     2.00    Collect information on opt‐ins from documents produced.                       A. Investigation
LCHB    3522     4/21/2015      SCHOTT, JOSHUA     5.70    Indexed evaluations and grades for opt in class members.                      A. Investigation
LCHB    3523     4/21/2015        GRAY, DJUNA      3.00    Work on verifying data on CSC opt‐ins.                                        B. Discovery
LCHB    3524     4/21/2015         CHAN, LIN       0.10    Email correspondence re opt‐in discovery.                                     B. Discovery
LCHB    3525     4/22/2015      YEHDEGO, SESEN     1.00    Create opt‐in contact list.                                                   F. Strategy
LCHB    3526     4/22/2015      YEHDEGO, SESEN     3.00    Collect information on opt‐ins from documents produced.                       A. Investigation
LCHB    3527     4/22/2015      SCHOTT, JOSHUA     5.00    Indexed evaluations and grades for opt in class members.                      A. Investigation
LCHB    3528     4/22/2015        GRAY, DJUNA      3.00    Work on chart of opt‐ins to verify employment data.                           B. Discovery
LCHB    3529     4/23/2015      YEHDEGO, SESEN     2.50    Collect information on opt‐ins from documents produced.                       A. Investigation
LCHB    3530     4/23/2015      SCHOTT, JOSHUA     5.00    Indexed evaluations and grades for opt in plaintiffs.                         A. Investigation
LCHB    3531     4/23/2015        GRAY, DJUNA      4.50    Work on grading of opt‐in chart; review data regarding the same.              B. Discovery
LCHB    3532     4/23/2015         CHAN, LIN       0.40    Email correspondence re opt‐in discovery and 30(b)(6) deposition.             C. Depositions
LCHB    3533     4/24/2015      YEHDEGO, SESEN     1.00    Check opt‐ins personnel data.                                                 B. Discovery
LCHB    3534     4/24/2015        GRAY, DJUNA      2.00    Finish cross‐checking on declarant's grades.                                  A. Investigation
LCHB    3535     4/24/2015         CHAN, LIN       0.20    Email correspondence re opt‐in discovery.                                     B. Discovery
LCHB    3536     4/27/2015      YEHDEGO, SESEN     2.00    Collect information on class members from produced documents.                 A. Investigation
LCHB    3537     4/27/2015      SCHOTT, JOSHUA     1.00    Indexed information for opt ins.                                              A. Investigation
LCHB    3538     4/27/2015    HUTCHINSON, DANIEL   0.20    Correspondence re declarations.                                               A. Investigation
LCHB    3539     4/27/2015         CHAN, LIN       1.40    Review records re opt‐in class members; draft email correspondence re same.   A. Investigation

LCHB    3540     4/27/2015        CHAN, LIN        0.10 Review draft discovery responses.                                                B. Discovery
LCHB    3541     4/27/2015        CHAN, LIN        0.20 Email correspondence re 30(b)(6) deposition and other discovery.                 C. Depositions
LCHB    3542     4/27/2015        CHAN, LIN        0.40 Conference with co‐counsel re discovery; draft email correspondence re same.     B. Discovery

LCHB    3543     4/28/2015      YEHDEGO, SESEN     0.50    Collect information on class members from personnel files.                    B. Discovery
LCHB    3544     4/28/2015      SCHOTT, JOSHUA     1.00    Indexed information for opt ins.                                              A. Investigation
LCHB    3545     4/28/2015    HUTCHINSON, DANIEL   0.20    Correspondence re declarants.                                                 A. Investigation
LCHB    3546     4/28/2015        GRAY, DJUNA      0.50    Attend L. Chan meeting regarding discovery responses.                         B. Discovery

                                                                 Page 113 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 115 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper      Hours   Description                                                                                     Code
LCHB    3547     4/28/2015          CHAN, LIN       0.40   Review records for opt‐in plaintiffs.                                                    E. Motions
LCHB    3548     4/28/2015          CHAN, LIN       1.10   Respond to discovery requests; confer with Michael Scimone re same.                      B. Discovery
LCHB    3549     4/28/2015          CHAN, LIN       0.20   Email correspondence re opt‐in discovery.                                                B. Discovery
LCHB    3550     4/28/2015          CHAN, LIN       0.50   Conference with D. Gray and J. Schott re discovery responses.                            B. Discovery
LCHB    3551     4/29/2015      YEHDEGO, SESEN      1.00   Conference call with co‐counsel.                                                         F. Strategy
LCHB    3552     4/29/2015      YEHDEGO, SESEN      1.00   Collecting information on class members from produced documents.                         A. Investigation
LCHB    3553     4/29/2015    HUTCHINSON, DANIEL    0.50   Correspondence re declarants/class definition.                                           A. Investigation
LCHB    3554     4/29/2015    HUTCHINSON, DANIEL    0.50   Co‐counsel call.                                                                         F. Strategy
LCHB    3555     4/29/2015        GRAY, DJUNA       5.20   Attend meeting; work on interrogatory responses.                                         B. Discovery
LCHB    3556     4/29/2015          CHAN, LIN       0.40   Email correspondence re case strategy and discovery.                                     B. Discovery
LCHB    3557     4/29/2015          CHAN, LIN       0.60   Conference with co‐counsel re case strategy.                                             F. Strategy
LCHB    3558     4/30/2015      YEHDEGO, SESEN      0.60   Collect information on class members from personnel files.                               B. Discovery
LCHB    3559     4/30/2015        GRAY, DJUNA       6.70   Work on interrogatories.                                                                 B. Discovery
LCHB    3560     5/1/2015     HUTCHINSON, DANIEL    0.40   Correspondence re class definition.                                                      A. Investigation
LCHB    3561     5/1/2015         GRAY, DJUNA       8.00   Work on interrogatories.                                                                 B. Discovery
LCHB    3562     5/1/2015           CHAN, LIN       0.10   Review and revise responses to Request For Productions.                                  B. Discovery
LCHB    3563     5/1/2015           CHAN, LIN       0.80   Email correspondence re class certification and discovery.                               B. Discovery
LCHB    3564     5/1/2015           CHAN, LIN       0.40   Draft memorandum re contact with opt‐ins re discovery; confer with D. Gray re same.      B. Discovery

LCHB    3565     5/1/2015         CHAN, LIN        0.20    Confer with D. Gray re opt‐in discovery.                                                 B. Discovery
LCHB    3566     5/3/2015     HUTCHINSON, DANIEL   0.10    Correspondence re discovery.                                                             B. Discovery
LCHB    3567     5/3/2015         CHAN, LIN        0.40    Review and edit interrogatory responses.                                                 B. Discovery
LCHB    3568     5/3/2015         CHAN, LIN        0.10    Review and edit document production responses.                                           B. Discovery
LCHB    3569     5/4/2015        GRAY, DJUNA       4.70    Work on requests for production.                                                         B. Discovery
LCHB    3570     5/4/2015         CHAN, LIN        0.40    Email correspondence re conditional certification and opt‐in discovery.                  B. Discovery
LCHB    3571     5/4/2015         CHAN, LIN        0.20    Confer with D. Gray re opt‐in discovery.                                                 B. Discovery
LCHB    3572     5/5/2015     HUTCHINSON, DANIEL   0.20    Correspondence re intakes.                                                               A. Investigation
LCHB    3573     5/5/2015        GRAY, DJUNA       6.70    Work on responses to requests for production and responses to interrogatories.           B. Discovery

LCHB    3574     5/5/2015         CHAN, LIN        0.50    Review and revise interrogatory responses.                                               B. Discovery
LCHB    3575     5/6/2015     HUTCHINSON, DANIEL   0.30    Correspondence re discovery.                                                             B. Discovery
LCHB    3576     5/6/2015        GRAY, DJUNA       2.00    Work on responses to requests for production and interrogatory responses.                B. Discovery
LCHB    3577     5/6/2015         CHAN, LIN        0.90    Review and finalize interrogatory responses; email correspondence and conference         B. Discovery
                                                           with D. Gray re same.
LCHB    3578     5/7/2015     HUTCHINSON, DANIEL   0.30    Correspondence re opt in discovery.                                                      B. Discovery
LCHB    3579     5/7/2015        GRAY, DJUNA       5.20    Work on interrogatory responses, request for production responses, client call follow‐   B. Discovery
                                                           ups, and updates to discovery chart.
LCHB    3580     5/7/2015         CHAN, LIN        0.30    Review and revise discovery responses.                                                   B. Discovery
LCHB    3581     5/7/2015         CHAN, LIN        0.80    Email correspondence re opt‐in discovery; legal research re same.                        E. Motions
LCHB    3582     5/7/2015         CHAN, LIN        0.20    Confer with D. Gray re opt‐in discovery.                                                 B. Discovery

                                                                 Page 114 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 116 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper       Hours   Description                                                                                    Code
LCHB    3583     5/8/2015       SCHOTT, JOSHUA      0.50   Meeting with L. Chan.                                                                   F. Strategy
LCHB    3584     5/8/2015       SCHOTT, JOSHUA      0.10   Emailed L. Chan to schedule a meeting.                                                  F. Strategy
LCHB    3585     5/8/2015     HUTCHINSON, DANIEL    0.10   Correspondence re discovery.                                                            B. Discovery
LCHB    3586     5/8/2015          CHAN, LIN        0.70   Review Opposition to conditional certification; draft email correspondence re same.     E. Motions

LCHB    3587     5/8/2015          CHAN, LIN       0.40    Review discovery responses and status of opt‐in discovery.                              B. Discovery
LCHB    3588     5/8/2015          CHAN, LIN       0.40    Email correspondence re opt‐in discovery, conditional certification.                    B. Discovery
LCHB    3589     5/8/2015          CHAN, LIN       0.20    Confer with J. Schott re discovery responses.                                           B. Discovery
LCHB    3590     5/11/2015      SCHOTT, JOSHUA     0.50    Meeting with L. Chan re interrogatories and requests for production for opt‐ins.        B. Discovery

LCHB    3591     5/11/2015      SCHOTT, JOSHUA     0.20 Filled in information on discovery chart for opt‐ins.                                      B. Discovery
LCHB    3592     5/11/2015      SCHOTT, JOSHUA     0.50 Emailed opt‐ins their interrogatory responses.                                             B. Discovery
LCHB    3593     5/11/2015      SCHOTT, JOSHUA     0.50 Called opt‐ins re documents that show they looked for employment after leaving the         A. Investigation
                                                        Computer Science Corporation.
LCHB    3594     5/11/2015    HUTCHINSON, DANIEL   0.10 Correspondence re notice.                                                                  B. Discovery
LCHB    3595     5/11/2015         CHAN, LIN       0.20 Review and finalize interrogatory responses.                                               B. Discovery
LCHB    3596     5/11/2015         CHAN, LIN       0.60 Email correspondence re discovery and conditional certification.                           B. Discovery
LCHB    3597     5/11/2015         CHAN, LIN       0.20 Confer with opt‐in re discovery.                                                           B. Discovery
LCHB    3598     5/11/2015         CHAN, LIN       0.10 Confer with J. Schott re responding to written discovery.                                  B. Discovery
LCHB    3599     5/12/2015      SCHOTT, JOSHUA     0.30 Phone calls with L. Chan re obtaining interrogatory responses from opt‐ins.                B. Discovery
LCHB    3600     5/12/2015      SCHOTT, JOSHUA     0.30 Emails to L. Chan re interrogatory responses.                                              B. Discovery
LCHB    3601     5/12/2015      SCHOTT, JOSHUA     2.70 Called opt‐ins to obtain interrogatory responses; to obtain documents re seeking           B. Discovery
                                                        employment after leaving Computer Science Corporation; filled in opt‐in discovery
                                                        chart with relevant updates and information for L. Chan.
LCHB    3602     5/12/2015        CHAN, LIN        0.30 Telephone call Jason Nice re request for production of documents.                          A. Investigation
LCHB    3603     5/12/2015        CHAN, LIN        1.00 Email correspondence re opt‐in discovery; confer with J. Schott re same.                   B. Discovery
LCHB    3604     5/12/2015        CHAN, LIN        1.80 Draft discovery responses.                                                                 B. Discovery
LCHB    3605     5/12/2015        CHAN, LIN        0.30 Confer with Christopher Vigue re opt‐in discovery.                                         B. Discovery
LCHB    3606     5/13/2015     YEHDEGO, SESEN      2.00 Intake interview with potential class members.                                             A. Investigation
LCHB    3607     5/13/2015     YEHDEGO, SESEN      1.00 Conference call with co‐council.                                                           F. Strategy
LCHB    3608     5/13/2015     SCHOTT, JOSHUA      3.70 Corresponded with class members to obtain interrogatory responses, resumes, linkedin       A. Investigation
                                                        profiles, and request for production responses; updated L. Chan on all progress.

LCHB    3609     5/13/2015    HUTCHINSON, DANIEL   0.20    Correspondence re opt in discovery.                                                     B. Discovery
LCHB    3610     5/13/2015    HUTCHINSON, DANIEL   0.50    Co‐counsel call.                                                                        F. Strategy
LCHB    3611     5/13/2015        CHAN, LIN        0.20    Prepare for co‐lead call.                                                               F. Strategy
LCHB    3612     5/13/2015        CHAN, LIN        1.90    Email correspondence re opt‐in discovery, conditional certification, and depositions.   C. Depositions

LCHB    3613     5/13/2015        CHAN, LIN        2.10 Draft discovery responses.                                                                 B. Discovery



                                                                 Page 115 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 117 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper       Hours Description                                                                                     Code
LCHB    3614     5/13/2015         CHAN, LIN        0.20 Confer with Michael Scimone re opt‐in discovery; confer with J. Schott re same.          B. Discovery

LCHB    3615     5/13/2015         CHAN, LIN       0.10   Confer with J. Schott re opt‐in discovery.                                              B. Discovery
LCHB    3616     5/13/2015         CHAN, LIN       0.80   Co‐lead call.                                                                           F. Strategy
LCHB    3617     5/13/2015      CARNAM, TODD       0.90   Pull for L. Chan numerous cases cited in brief.                                         E. Motions
LCHB    3618     5/14/2015      SCHOTT, JOSHUA     3.00   Corresponded with opt‐ins to obtain interrogatory responses, resumes, and request for   B. Discovery
                                                          production responses for L. Chan.
LCHB    3619     5/14/2015    HUTCHINSON, DANIEL   0.70   Research re solicitation letters.                                                       E. Motions
LCHB    3620     5/14/2015         CHAN, LIN       0.40   Legal research for Reply brief in support of conditional certification.                 E. Motions
LCHB    3621     5/14/2015         CHAN, LIN       2.10   Draft opt‐in discovery responses; email correspondence re same.                         B. Discovery
LCHB    3622     5/14/2015      CARNAM, TODD       0.30   Pull several cases from Lexis and Westlaw for L. Chan.                                  E. Motions
LCHB    3623     5/15/2015      YEHDEGO, SESEN     2.00   Intake interview with potential class members.                                          A. Investigation
LCHB    3624     5/15/2015      SCHOTT, JOSHUA     2.00   Corresponded with opt‐ins to obtain documents for discovery for L. Chan.                B. Discovery
LCHB    3625     5/15/2015    HUTCHINSON, DANIEL   0.30   Edit sections for reply brief.                                                          E. Motions
LCHB    3626     5/15/2015         CHAN, LIN       2.10   Legal research for Reply in support of conditional certification; draft reply brief.    E. Motions

LCHB    3627     5/15/2015        CHAN, LIN        1.50   Email correspondence re opt‐in discovery.                                               B. Discovery
LCHB    3628     5/17/2015        CHAN, LIN        0.10   Email correspondence re discovery issues.                                               B. Discovery
LCHB    3629     5/17/2015        CHAN, LIN        0.80   Draft opt‐in discovery responses; email correspondence re same.                         B. Discovery
LCHB    3630     5/17/2015        CHAN, LIN        0.50   Draft legal standards section of reply brief in support of conditional certification.   E. Motions

LCHB    3631     5/18/2015      SCHOTT, JOSHUA     1.00 Corresponded with opt‐ins to obtain interrogatory responses, request for production       B. Discovery
                                                        responses, resumes and linkedin profiles for L. Chan.
LCHB    3632     5/18/2015    HUTCHINSON, DANIEL   0.20 Correspondence re notice.                                                                 B. Discovery
LCHB    3633     5/18/2015         CHAN, LIN       0.30 Email correspondence re conditional certification and opt‐in discovery.                   B. Discovery
LCHB    3634     5/18/2015         CHAN, LIN       0.80 Draft opt‐in discovery responses; email correspondence re same.                           B. Discovery
LCHB    3635     5/19/2015      SCHOTT, JOSHUA     1.00 Corresponded with opt‐ins to obtain documents for L. Chan.                                A. Investigation
LCHB    3636     5/19/2015         CHAN, LIN       0.30 Email correspondence re class notice.                                                     B. Discovery
LCHB    3637     5/19/2015         CHAN, LIN       0.10 Draft opt‐in discovery responses; email correspondence re same.                           B. Discovery
LCHB    3638     5/19/2015         CHAN, LIN       0.10 Confer with J. Schott re opt‐in documents.                                                B. Discovery
LCHB    3639     5/20/2015      SCHOTT, JOSHUA     0.50 Corresponded with opt‐ins to obtain documents for discovery for L. Chan.                  B. Discovery
LCHB    3640     5/20/2015    HUTCHINSON, DANIEL   0.20 Correspondence re declarants.                                                             A. Investigation
LCHB    3641     5/20/2015         CHAN, LIN       2.00 Review and edit conditional certification reply brief.                                    E. Motions
LCHB    3642     5/20/2015         CHAN, LIN       0.20 Email correspondence re opt‐in discovery and conditional certification.                   B. Discovery
LCHB    3643     5/21/2015      SCHOTT, JOSHUA     0.50 Corresponded with opt‐ins to obtain documents for L. Chan.                                A. Investigation
LCHB    3644     5/21/2015         CHAN, LIN       0.30 Email correspondence re opt‐in discovery, conditional certification.                      B. Discovery
LCHB    3645     5/22/2015      SCHOTT, JOSHUA     1.00 Corresponded with opt‐ins to obtain documents for L. Chan.                                A. Investigation
LCHB    3646     5/22/2015    HUTCHINSON, DANIEL   0.40 Correspondence re deposition scheduling.                                                  C. Depositions
LCHB    3647     5/22/2015         CHAN, LIN       0.20 Email correspondence re discovery and conditional certification.                          B. Discovery



                                                                Page 116 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 118 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                      Code
LCHB    3648     5/22/2015         CHAN, LIN         0.20 Draft discovery responses; email correspondence re same; call opt‐ins re same.            B. Discovery

LCHB    3649     5/25/2015      SCHOTT, JOSHUA      0.50   Corresponded with op‐tins to obtain documents for L. Chan.                               A. Investigation
LCHB    3650     5/26/2015    HUTCHINSON, DANIEL    0.30   Correspondence re letter brief.                                                          E. Motions
LCHB    3651     5/26/2015         CHAN, LIN        0.70   Opt‐in discovery; confer with J. Schott re same.                                         B. Discovery
LCHB    3652     5/26/2015         CHAN, LIN        0.10   Email correspondence re discovery.                                                       B. Discovery
LCHB    3653     5/27/2015      SCHOTT, JOSHUA      0.50   Correspond with opt‐ins to obtain documents for L. Chan.                                 A. Investigation
LCHB    3654     5/27/2015    HUTCHINSON, DANIEL    0.10   Correspondence re letter brief.                                                          E. Motions
LCHB    3655     5/27/2015    HUTCHINSON, DANIEL    0.50   Co‐counsel call.                                                                         F. Strategy
LCHB    3656     5/27/2015         CHAN, LIN        0.10   Review and edit letter re opt‐in discovery.                                              B. Discovery
LCHB    3657     5/27/2015         CHAN, LIN        0.50   Email correspondence re opt‐in discovery and conditional certification.                  B. Discovery
LCHB    3658     5/27/2015         CHAN, LIN        0.80   Conference with co‐leads re discovery, including office conference with D. Hutchinson.   B. Discovery

LCHB    3659     5/27/2015         CHAN, LIN        0.40   Call opt‐in plaintiffs re discovery.                                                     B. Discovery
LCHB    3660     5/28/2015      SCHOTT, JOSHUA      0.30   Meeting with L. Chan re depositions.                                                     C. Depositions
LCHB    3661     5/28/2015      SCHOTT, JOSHUA      1.30   Interviews with opt‐ins.                                                                 A. Investigation
LCHB    3662     5/28/2015      SCHOTT, JOSHUA      0.20   Emails to L. Chan re depositions.                                                        C. Depositions
LCHB    3663     5/28/2015      SCHOTT, JOSHUA      0.10   Call with L. Chan re depositions.                                                        C. Depositions
LCHB    3664     5/28/2015    HUTCHINSON, DANIEL    0.50   Correspondence re depositions.                                                           C. Depositions
LCHB    3665     5/28/2015         CHAN, LIN        0.50   Email correspondence re discovery.                                                       B. Discovery
LCHB    3666     5/28/2015         CHAN, LIN        0.40   Draft instructions re opt‐in depositions.                                                C. Depositions
LCHB    3667     5/28/2015         CHAN, LIN        0.20   Confer with J. Schott re opt‐in deposition scheduling.                                   C. Depositions
LCHB    3668     5/28/2015         CHAN, LIN        0.10   Call opt‐ins re discovery.                                                               B. Discovery
LCHB    3669     5/29/2015      SCHOTT, JOSHUA      2.50   Corresponded with opt‐ins to schedule depositions.                                       C. Depositions
LCHB    3670     5/29/2015      SCHOTT, JOSHUA      0.50   Corresponded with opt‐ins to obtain documents.                                           A. Investigation
LCHB    3671     5/29/2015    HUTCHINSON, DANIEL    1.20   Edit joint letter brief; correspondence re declaration.                                  E. Motions
LCHB    3672     5/29/2015         CHAN, LIN        0.30   Email correspondence re opt‐in discovery.                                                B. Discovery
LCHB    3673     5/29/2015         CHAN, LIN        0.40   Draft letter re opt‐in discovery; email correspondence re same.                          B. Discovery
LCHB    3674     5/29/2015         CHAN, LIN        0.40   Confer with Michael Scimone re document production; email correspondence re same.        B. Discovery

LCHB    3675     6/1/2015        SCHOTT, JOSHUA     1.00   Scheduled depositions with opt‐ins for L. Chan.                                          C. Depositions
LCHB    3676     6/1/2015        SCHOTT, JOSHUA     0.50   Corresponded with opt‐ins to obtain documents for L. Chan.                               A. Investigation
LCHB    3677     6/4/2015     HUTCHINSON, DANIEL    0.40   Correspondence re declarants.                                                            A. Investigation
LCHB    3678     6/8/2015     HUTCHINSON, DANIEL    0.10   Correspondence re depositions.                                                           C. Depositions
LCHB    3679     6/9/2015        SCHOTT, JOSHUA     0.50   Scheduled depositions with opt‐ins.                                                      C. Depositions
LCHB    3680     6/9/2015     HUTCHINSON, DANIEL    1.00   Analysis of certification order; correspondence re the same.                             E. Motions
LCHB    3681     6/10/2015    HUTCHINSON, DANIEL    0.30   Co‐counsel call re depositions.                                                          C. Depositions
LCHB    3682     6/11/2015       YEHDEGO, SESEN     0.50   Reply to calls from class members.                                                       A. Investigation
LCHB    3683     6/11/2015    HUTCHINSON, DANIEL    0.70   Analysis for depositions; e‐mails re the same.                                           C. Depositions
LCHB    3684     6/15/2015    SRINIVASAN, DARSANA   2.50   Reviewed draft discovery orders and conditional certification materials.                 B. Discovery

                                                                 Page 117 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 119 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                         Code
LCHB    3685     6/15/2015      SCHOTT, JOSHUA       0.50   Talked with class member about him wanting to withdraw from lawsuit.                         A. Investigation
LCHB    3686     6/15/2015    HUTCHINSON, DANIEL     0.20   Correspondence re declarant discovery.                                                       B. Discovery
LCHB    3687     6/16/2015      SCHOTT, JOSHUA       0.50   Sent email documents to D. Hutchinson and needed to receive help from help desk              F. Strategy
                                                            about sending them in a particular format.
LCHB    3688     6/16/2015    HUTCHINSON, DANIEL    0.40    Declarant discovery.                                                                         B. Discovery
LCHB    3689     6/17/2015       SCHOTT, JOSHUA     0.70    Scheduled depositions.                                                                       C. Depositions
LCHB    3690     6/17/2015    HUTCHINSON, DANIEL    0.70    Correspondence re discovery.                                                                 B. Discovery
LCHB    3691     6/18/2015    SRINIVASAN, DARSANA   1.80    Reviewed deposition guide and prep materials.                                                C. Depositions
LCHB    3692     6/18/2015    HUTCHINSON, DANIEL    0.20    Correspondence e depositions.                                                                C. Depositions
LCHB    3693     6/19/2015    HUTCHINSON, DANIEL    0.60    Correspondence re depositions.                                                               C. Depositions
LCHB    3694     6/23/2015    HUTCHINSON, DANIEL    0.10    Correspondence re discovery.                                                                 B. Discovery
LCHB    3695     6/24/2015    SRINIVASAN, DARSANA   1.50    CSC opt‐in discovery call; call with D. Hutchinson re: deposition.                           C. Depositions
LCHB    3696     6/24/2015    HUTCHINSON, DANIEL    0.10    Correspondence re pending discovery.                                                         B. Discovery
LCHB    3697     6/24/2015    HUTCHINSON, DANIEL    0.20    Correspondence re brief.                                                                     E. Motions
LCHB    3698     6/24/2015    HUTCHINSON, DANIEL    1.40    co‐counsel call, follow up re the same.                                                      F. Strategy
LCHB    3699     6/26/2015    HUTCHINSON, DANIEL    0.30    Edit discovery letter.                                                                       B. Discovery
LCHB    3700     6/29/2015    SRINIVASAN, DARSANA   1.80    Review deposition dates; speak to opt‐ins; review deposition transcripts.                    C. Depositions
LCHB    3701     6/29/2015       SCHOTT, JOSHUA     0.40    Call opt ins to schedule depositions.                                                        C. Depositions
LCHB    3702     6/30/2015    HUTCHINSON, DANIEL    0.20    Correspondence re intakes.                                                                   A. Investigation
LCHB    3703     7/1/2015     HUTCHINSON, DANIEL    0.10    Class member inquiry.                                                                        A. Investigation
LCHB    3704     7/2/2015        SCHOTT, JOSHUA     0.20    Scheduled depositions with opt ins for S. Srinivasan.                                        C. Depositions
LCHB    3705     7/2/2015     HUTCHINSON, DANIEL    0.30    Correspondence re depositions.                                                               C. Depositions
LCHB    3706     7/6/2015     HUTCHINSON, DANIEL    0.10    Correspondence re depositions.                                                               C. Depositions
LCHB    3707     7/7/2015        SCHOTT, JOSHUA     1.00    Intake questionnaire with potential opt ins.                                                 A. Investigation
LCHB    3708     7/7/2015     HUTCHINSON, DANIEL    0.20    Correspondence re discovery.                                                                 B. Discovery
LCHB    3709     7/8/2015     SRINIVASAN, DARSANA   3.10    Edit letter to the court re discovery; edit response to objections to discovery plan; call   B. Discovery
                                                            re opt‐in discovery with co‐counsel.
LCHB    3710     7/8/2015       SCHOTT, JOSHUA      0.10    Saved deposition.                                                                            C. Depositions
LCHB    3711     7/8/2015       SCHOTT, JOSHUA      0.20    Saved court authorized notices and consent to join forms to imanage.                         A. Investigation
LCHB    3712     7/8/2015       SCHOTT, JOSHUA      0.10    Provided contact info for deponents for S. Srinivasan.                                       C. Depositions
LCHB    3713     7/8/2015       SCHOTT, JOSHUA      0.10    Call with S. Srinivasan re scheduling depositions.                                           C. Depositions
LCHB    3714     7/8/2015     HUTCHINSON, DANIEL    0.50    Correspondence re discovery.                                                                 B. Discovery
LCHB    3715     7/9/2015       SCHOTT, JOSHUA      0.20    Updated an opt in on the status of the case.                                                 A. Investigation
LCHB    3716     7/9/2015     HUTCHINSON, DANIEL    0.20    Correspondence re discovery.                                                                 B. Discovery
LCHB    3717     7/10/2015      SCHOTT, JOSHUA      0.10    Saved correspondence with opposing counsel.                                                  F. Strategy
LCHB    3718     7/10/2015    HUTCHINSON, DANIEL    1.00    Co‐counsel call re affirmative discovery, correspondence re the same.                        B. Discovery
LCHB    3719     7/14/2015    HUTCHINSON, DANIEL    0.40    Correspondence re opt‐ins.                                                                   B. Discovery
LCHB    3720     7/14/2015    HUTCHINSON, DANIEL    0.10    Correspondence re discovery.                                                                 B. Discovery
LCHB    3721     7/16/2015    HUTCHINSON, DANIEL    0.10    Correspondence re opt‐ins.                                                                   B. Discovery
LCHB    3722     7/17/2015      SCHOTT, JOSHUA      0.20    Saved and circulated ECF filing.                                                             F. Strategy

                                                                  Page 118 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 120 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper       Hours   Description                                                                                     Code
LCHB    3723     7/21/2015    SRINIVASAN, DARSANA    1.50   Review opt‐in deposition transcript.                                                     C. Depositions
LCHB    3724     7/21/2015       SCHOTT, JOSHUA      0.10   Saved class notice documents.                                                            F. Strategy
LCHB    3725     7/21/2015    HUTCHINSON, DANIEL     0.10   Intake from J. Schott.                                                                   A. Investigation
LCHB    3726     7/22/2015    SRINIVASAN, DARSANA    3.00   Review opt‐in deposition transcripts; contact opt‐in client; begin deposition            C. Depositions
                                                            preparation of Brandon Kinnas.
LCHB    3727     7/22/2015       SCHOTT, JOSHUA     0.10    Saved deposition notices from Computer Science Corporation counsel.                      C. Depositions
LCHB    3728     7/22/2015       SCHOTT, JOSHUA     0.10    Saved class notice documents.                                                            F. Strategy
LCHB    3729     7/22/2015       SCHOTT, JOSHUA     0.20    Answered questions for an opt in.                                                        A. Investigation
LCHB    3730     7/22/2015    HUTCHINSON, DANIEL    0.10    Correspondence re deposition.                                                            C. Depositions
LCHB    3731     7/22/2015    HUTCHINSON, DANIEL    1.10    Call with co‐counsel re depositions and discovery.                                       C. Depositions
LCHB    3732     7/23/2015    SRINIVASAN, DARSANA   5.80    Review deposition preparation materials; review Brandon Kinnas’s documents.              C. Depositions

LCHB    3733     7/23/2015       SCHOTT, JOSHUA     0.10    Schedule a deposition with opt in.                                                       C. Depositions
LCHB    3734     7/23/2015    HUTCHINSON, DANIEL    0.50    E‐mail re deposition; prepare for the same.                                              C. Depositions
LCHB    3735     7/24/2015    SRINIVASAN, DARSANA   0.50    Contacted client re: deposition scheduling.                                              C. Depositions
LCHB    3736     7/24/2015       SCHOTT, JOSHUA     0.50    Scheduled depositions with opt ins.                                                      C. Depositions
LCHB    3737     7/24/2015       SCHOTT, JOSHUA     2.00    Intakes and interviews with potential opt ins.                                           A. Investigation
LCHB    3738     7/24/2015    HUTCHINSON, DANIEL    0.10    Analyze intake.                                                                          A. Investigation
LCHB    3739     7/27/2015    SRINIVASAN, DARSANA   2.00    Talk to Michelle Masal re: deposition prep; review docs for Brandon Kinnas deposition.   C. Depositions

LCHB    3740     7/27/2015       SCHOTT, JOSHUA     0.20    Sent consent to join forms to be signed to potential opt ins.                            A. Investigation
LCHB    3741     7/27/2015       SCHOTT, JOSHUA     0.10    Scheduled depositions with opt ins.                                                      C. Depositions
LCHB    3742     7/27/2015       SCHOTT, JOSHUA     0.10    Saved and circulated ECF filings.                                                        F. Strategy
LCHB    3743     7/28/2015    SRINIVASAN, DARSANA   4.50    Prep Brandon Kinnas deposition; review documents.                                        C. Depositions
LCHB    3744     7/28/2015    HUTCHINSON, DANIEL    0.30    Correspondence re deposition.                                                            C. Depositions
LCHB    3745     7/29/2015    SRINIVASAN, DARSANA   9.50    Travel and prep of Brandon Kinnas for opt‐in deposition.                                 I. Travel
LCHB    3746     7/29/2015       SCHOTT, JOSHUA     0.10    Save defendant letter to plaintiffs.                                                     A. Investigation
LCHB    3747     7/29/2015       SCHOTT, JOSHUA     0.10    Saved correspondences and errata sheet for deponent.                                     C. Depositions
LCHB    3748     7/29/2015       SCHOTT, JOSHUA     0.10    Email to opt in re consent to join form.                                                 A. Investigation
LCHB    3749     7/29/2015    HUTCHINSON, DANIEL    0.20    Correspondence re discovery.                                                             B. Discovery
LCHB    3750     7/30/2015    SRINIVASAN, DARSANA   13.50   Travel and deposition of Brandon Kinnas.                                                 I. Travel
LCHB    3751     7/30/2015       SCHOTT, JOSHUA     0.10    Saved errata sheet and cover letter.                                                     F. Strategy
LCHB    3752     7/30/2015    HUTCHINSON, DANIEL    0.10    Correspondence re deposition.                                                            C. Depositions
LCHB    3753     7/31/2015    SRINIVASAN, DARSANA   0.30    Call with Michelle Masal and opposing counsel to confirm deposition.                     C. Depositions
LCHB    3754     7/31/2015       SCHOTT, JOSHUA     0.10    Saved deposition transcript.                                                             C. Depositions
LCHB    3755     7/31/2015       SCHOTT, JOSHUA     0.10    Emailed opt in re consent to join form.                                                  A. Investigation
LCHB    3756     7/31/2015       SCHOTT, JOSHUA     0.10    Attempt intake but needed to be called back.                                             A. Investigation
LCHB    3757     8/3/2015     SRINIVASAN, DARSANA   8.50    Travel and prep of Michelle Masal for opt‐in deposition.                                 I. Travel
LCHB    3758     8/3/2015        SCHOTT, JOSHUA     0.10    Saved letter from plaintiffs to opposing counsel re discovery.                           B. Discovery
LCHB    3759     8/3/2015        SCHOTT, JOSHUA     1.00    Intake with potential opt in.                                                            A. Investigation

                                                                  Page 119 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 121 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper       HoursDescription                                                                                     Code
LCHB    3760     8/3/2015        SCHOTT, JOSHUA      0.10Emailed opt in re consent to join form.                                                  A. Investigation
LCHB    3761     8/3/2015        SCHOTT, JOSHUA      0.20Emailed D. Hutchinson and S. Srinivasan re scheduling depositions.                       C. Depositions
LCHB    3762     8/3/2015     HUTCHINSON, DANIEL     0.30Correspondence re opt‐ins.                                                               B. Discovery
LCHB    3763     8/4/2015     SRINIVASAN, DARSANA   10.00Travel and deposition of Michelle Masal.                                                 I. Travel
LCHB    3764     8/4/2015        SCHOTT, JOSHUA      1.00Scheduled depositions with opt ins.                                                      C. Depositions
LCHB    3765     8/4/2015        SCHOTT, JOSHUA      0.10Saved email from the court.                                                              F. Strategy
LCHB    3766     8/4/2015     HUTCHINSON, DANIEL     0.30Correspondence re depositions.                                                           C. Depositions
LCHB    3767     8/5/2015     SRINIVASAN, DARSANA    0.80Call with CSC team re: next steps class notice and discovery.                            B. Discovery
LCHB    3768     8/5/2015        SCHOTT, JOSHUA      0.50Scheduled depositions with opt ins.                                                      C. Depositions
LCHB    3769     8/5/2015        SCHOTT, JOSHUA      0.10Saved class notices.                                                                     F. Strategy
LCHB    3770     8/5/2015        SCHOTT, JOSHUA      0.10Email S. Srinivasan and D. Hutchinson re depositions.                                    C. Depositions
LCHB    3771     8/5/2015     HUTCHINSON, DANIEL     0.30Edit discovery correspondence.                                                           B. Discovery
LCHB    3772     8/5/2015     HUTCHINSON, DANIEL     0.60Co‐counsel call re discovery.                                                            B. Discovery
LCHB    3773     8/6/2015        SCHOTT, JOSHUA      0.50Schedule depositions.                                                                    C. Depositions
LCHB    3774     8/6/2015        SCHOTT, JOSHUA      0.10Save deposition transcripts.                                                             C. Depositions
LCHB    3775     8/6/2015        SCHOTT, JOSHUA      0.20Saved defendant second set of interrogatories and requests for production.               F. Strategy
LCHB    3776     8/6/2015     HUTCHINSON, DANIEL     0.40Correspondence re discovery.                                                             B. Discovery
LCHB    3777     8/7/2015        SCHOTT, JOSHUA      1.00Schedule depositions.                                                                    C. Depositions
LCHB    3778     8/7/2015     HUTCHINSON, DANIEL     0.20Correspondence re depositions.                                                           C. Depositions
LCHB    3779     8/10/2015    HUTCHINSON, DANIEL     2.10Draft letter re electronically stored information.                                       B. Discovery
LCHB    3780     8/11/2015    HUTCHINSON, DANIEL     0.20Correspondence re mediation.                                                             H. Settlement
LCHB    3781     8/11/2015    HUTCHINSON, DANIEL     0.50Correspondence re discovery.                                                             B. Discovery
LCHB    3782     8/12/2015       SCHOTT, JOSHUA      1.00Teleconference with co counsel and D. Hutchinson re intakes.                             A. Investigation
LCHB    3783     8/12/2015       SCHOTT, JOSHUA      0.50Scheduled depositions.                                                                   C. Depositions
LCHB    3784     8/12/2015    HUTCHINSON, DANIEL     0.30CSC calls re intakes.                                                                    A. Investigation
LCHB    3785     8/12/2015    HUTCHINSON, DANIEL     0.10Analyze intake memorandum.                                                               A. Investigation
LCHB    3786     8/13/2015       SCHOTT, JOSHUA      0.50Schedule depositions.                                                                    C. Depositions
LCHB    3787     8/13/2015       SCHOTT, JOSHUA      0.10Emailed D. Hutchinson re scheduling depositions.                                         C. Depositions
LCHB    3788     8/13/2015    HUTCHINSON, DANIEL     0.60Further edits to electronically stored information letter; send the same.                B. Discovery
LCHB    3789     8/14/2015       SCHOTT, JOSHUA      0.10Sent email to co counsel re intakes.                                                     A. Investigation
LCHB    3790     8/14/2015       SCHOTT, JOSHUA      0.20Sent emails to D. Hutchinson re intakes.                                                 A. Investigation
LCHB    3791     8/14/2015       SCHOTT, JOSHUA      0.10Saved ECF filing.                                                                        F. Strategy
LCHB    3792     8/14/2015       SCHOTT, JOSHUA      0.10Saved correspondence between D. Hutchinson and opposing counsel.                         F. Strategy
LCHB    3793     8/14/2015       SCHOTT, JOSHUA      1.40Intakes.                                                                                 A. Investigation
LCHB    3794     8/14/2015       SCHOTT, JOSHUA      0.10Emailed D. Hutchinson re intakes.                                                        A. Investigation
LCHB    3795     8/14/2015    HUTCHINSON, DANIEL     0.40Correspondence re discovery.                                                             B. Discovery
LCHB    3796     8/17/2015       SCHOTT, JOSHUA      1.00Work with co counsel to figure out a mix up with a person receiving a consent to joint   A. Investigation
                                                         form when he wasn't supposed to be part of the class.
LCHB    3797     8/17/2015      SCHOTT, JOSHUA      0.70 Schedule depositions.                                                                    C. Depositions
LCHB    3798     8/17/2015    HUTCHINSON, DANIEL    1.00 Court call with Judge Margolis.                                                          G. Court

                                                                Page 120 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 122 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper       Hours   Description                                                                                          Code
LCHB    3799     8/17/2015    HUTCHINSON, DANIEL    0.30   Correspondence re opt‐ins.                                                                    B. Discovery
LCHB    3800     8/18/2015    HUTCHINSON, DANIEL    0.30   Correspondence re discovery.                                                                  B. Discovery
LCHB    3801     8/19/2015      SCHOTT, JOSHUA      0.10   Sent email to D. Hutchinson re depositions.                                                   C. Depositions
LCHB    3802     8/19/2015      SCHOTT, JOSHUA      0.40   Emailed D. Hutchinson re depositions.                                                         C. Depositions
LCHB    3803     8/19/2015    HUTCHINSON, DANIEL    0.20   Correspondence re deposition.                                                                 C. Depositions
LCHB    3804     8/19/2015    HUTCHINSON, DANIEL    0.60   Co‐counsel call re discovery.                                                                 B. Discovery
LCHB    3805     8/20/2015      SCHOTT, JOSHUA      0.40   Intakes.                                                                                      A. Investigation
LCHB    3806     8/21/2015      SCHOTT, JOSHUA      0.50   Intakes.                                                                                      A. Investigation
LCHB    3807     8/21/2015      SCHOTT, JOSHUA      0.10   Emailed D. Hutchinson re intake.                                                              A. Investigation
LCHB    3808     8/21/2015      SCHOTT, JOSHUA      0.20   Emailed D. Hutchinson and M. Litrownik re deposition mix up.                                  C. Depositions
LCHB    3809     8/21/2015    HUTCHINSON, DANIEL    2.10   Draft and send electronically stored information letter.                                      B. Discovery
LCHB    3810     8/24/2015      SCHOTT, JOSHUA      0.10   Saved errata sheet of deponent.                                                               C. Depositions
LCHB    3811     8/24/2015      SCHOTT, JOSHUA      0.10   Saved deposition transcript.                                                                  C. Depositions
LCHB    3812     8/24/2015      SCHOTT, JOSHUA      0.10   Save correspondence between D. Hutchinson and opposing counsel.                               F. Strategy
LCHB    3813     8/24/2015      SCHOTT, JOSHUA      0.10   Emailed co‐counsel re depositions.                                                            C. Depositions
LCHB    3814     8/24/2015    HUTCHINSON, DANIEL    0.20   Correspondence re depositions.                                                                C. Depositions
LCHB    3815     8/25/2015      SCHOTT, JOSHUA      0.50   Scheduled depositions.                                                                        C. Depositions
LCHB    3816     8/25/2015      SCHOTT, JOSHUA      0.20   Emailed M. Decker re new hire.                                                                A. Investigation
LCHB    3817     8/25/2015    HUTCHINSON, DANIEL    0.50   Meet with M. Decker re case status.                                                           F. Strategy
LCHB    3818     8/25/2015     DECKER, MICHAEL      1.20   Reviewing Consumer Sciences Corp. papers.                                                     A. Investigation
LCHB    3819     8/25/2015     DECKER, MICHAEL      0.10   Email with K. Dermody/D. Hutchinson re: seeking CSC assignments.                              A. Investigation
LCHB    3820     8/25/2015     DECKER, MICHAEL      0.20   Email to D. Hutchinson re: Consumer Sciences Corp. introductory meeting.                      F. Strategy
LCHB    3821     8/25/2015     DECKER, MICHAEL      0.20   Email re potential conflict in Consumer Sciences Corp.                                        F. Strategy
LCHB    3822     8/25/2015     DECKER, MICHAEL      0.10   Discussing conflicts with A.K. Martin (Consumer Sciences Corp.).                              F. Strategy
LCHB    3823     8/25/2015     DECKER, MICHAEL      0.60   Discuss Consumer Sciences Corp. case background with D. Hutchinson on phone.                  A. Investigation

LCHB    3824     8/26/2015      SCHOTT, JOSHUA     0.30    Scheduled depositions.                                                                        C. Depositions
LCHB    3825     8/26/2015    HUTCHINSON, DANIEL   0.50    Correspondence re depositions.                                                                C. Depositions
LCHB    3826     8/27/2015      SCHOTT, JOSHUA     0.50    Intakes.                                                                                      A. Investigation
LCHB    3827     8/27/2015      SCHOTT, JOSHUA     0.70    Got M. Dekker up to speed on databases.                                                       B. Discovery
LCHB    3828     8/27/2015    HUTCHINSON, DANIEL   0.60    Meet with M. decker; correspondence re depositions.                                           C. Depositions
LCHB    3829     8/27/2015    HUTCHINSON, DANIEL   0.10    Follow up re electronically stored information.                                               B. Discovery
LCHB    3830     8/27/2015     DECKER, MICHAEL     0.50    Emailing, then calling, D. Hutchinson re: CSC (discussing divvying states for selecting       A. Investigation
                                                           lead plaintiffs, etc.); Discussing opt‐in numbers with J. Schott; Emailing J. Schott to set
                                                           up phone meeting with class member Tom (Plaintiff) and D. Hutchinson and me.`

LCHB    3831     8/28/2015      SCHOTT, JOSHUA     0.20    Saved documents.                                                                              F. Strategy
LCHB    3832     8/28/2015    HUTCHINSON, DANIEL   0.10    Correspondence re depositions.                                                                C. Depositions
LCHB    3833     8/31/2015      SCHOTT, JOSHUA     0.10    Saved defendant request for production.                                                       F. Strategy
LCHB    3834     8/31/2015      SCHOTT, JOSHUA     1.00    Intakes.                                                                                      A. Investigation

                                                                 Page 121 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 123 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper       Hours   Description                                                                                    Code
LCHB    3835     8/31/2015      SCHOTT, JOSHUA      0.10   Emailed co counsel re call log.                                                         A. Investigation
LCHB    3836     8/31/2015    HUTCHINSON, DANIEL    0.20   Class member inquiries.                                                                 A. Investigation
LCHB    3837     8/31/2015     DECKER, MICHAEL      0.20   Emailing D. Hutchinson re: conference call agenda; Finding patterns in CSC written      C. Depositions
                                                           discovery/deposition data from past case law.`
LCHB    3838     9/1/2015       SCHOTT, JOSHUA     0.20    Emailed D. Hutchinson re intakes.                                                       A. Investigation
LCHB    3839     9/1/2015       SCHOTT, JOSHUA     0.10    Emailed co counsel re intakes.                                                          A. Investigation
LCHB    3840     9/1/2015       SCHOTT, JOSHUA     0.20    Saved correspondences between opposing counsel.                                         F. Strategy
LCHB    3841     9/2/2015       SCHOTT, JOSHUA     0.70    Spoke with M. Decker re named plaintiffs and intakes.                                   A. Investigation
LCHB    3842     9/2/2015       SCHOTT, JOSHUA     0.10    Sent M. Decker and D. Hutchinson opt in spreadsheet.                                    F. Strategy
LCHB    3843     9/2/2015       SCHOTT, JOSHUA     0.20    Look for grades for opt ins.                                                            A. Investigation
LCHB    3844     9/2/2015       SCHOTT, JOSHUA     0.20    Emailed M. Decker re reaching out to lead plaintiffs.                                   A. Investigation
LCHB    3845     9/2/2015     HUTCHINSON, DANIEL   2.20    Draft electronically stored information letter, correspondence with co‐counsel re the   B. Discovery
                                                           same.
LCHB    3846     9/2/2015     HUTCHINSON, DANIEL   0.30    Correspondence re depositions.                                                          C. Depositions
LCHB    3847     9/2/2015     HUTCHINSON, DANIEL   0.80    Co‐counsel call re discovery.                                                           B. Discovery
LCHB    3848     9/2/2015      DECKER, MICHAEL     0.10    Talking more with J. Schott re intake for named plaintiffs.                             A. Investigation
LCHB    3849     9/2/2015      DECKER, MICHAEL     0.10    Speaking with J. Schott re lead‐plaintiff‐finding.                                      A. Investigation
LCHB    3850     9/2/2015      DECKER, MICHAEL     0.10    Planning emails with D. Hutchinson.                                                     F. Strategy
LCHB    3851     9/2/2015      DECKER, MICHAEL     0.10    Emailing Josh Schott re lead‐plaintiff‐finding.                                         A. Investigation
LCHB    3852     9/2/2015      DECKER, MICHAEL     0.20    Emailing D. Hutchinson re name plaintiff finding.                                       A. Investigation
LCHB    3853     9/2/2015      DECKER, MICHAEL     0.20    Emailing Daniel Hutchinson re: case strategy.                                           F. Strategy
LCHB    3854     9/2/2015      DECKER, MICHAEL     1.30    CSC team phone call.                                                                    F. Strategy
LCHB    3855     9/3/2015       SCHOTT, JOSHUA     5.00    Intakes.                                                                                A. Investigation
LCHB    3856     9/3/2015     HUTCHINSON, DANIEL   0.90    Discovery correspondence.                                                               B. Discovery
LCHB    3857     9/3/2015      DECKER, MICHAEL     0.30    Research/email re interrogatories submitted to CSC plaintiffs by defendants.            A. Investigation
LCHB    3858     9/3/2015      DECKER, MICHAEL     0.10    Emailing J. Schott re: talking to class member Tom who had a question.                  A. Investigation
LCHB    3859     9/3/2015      DECKER, MICHAEL     0.20    Emailing J. Schott re named plaintiff searching.                                        A. Investigation
LCHB    3860     9/3/2015      DECKER, MICHAEL     0.10    Emailing J. Schott re lead‐plaintiff‐finding.                                           A. Investigation
LCHB    3861     9/3/2015      DECKER, MICHAEL     0.20    Emailing J. Schott regarding reviewing lead plaintiff interview forms.                  A. Investigation
LCHB    3862     9/3/2015      DECKER, MICHAEL     0.20    Emailing document request draft to Word Processing Dept. with instructions/editing      B. Discovery
                                                           needs.
LCHB    3863     9/3/2015      DECKER, MICHAEL     0.40    Drafting edited version of discovery request responses.                                 B. Discovery
LCHB    3864     9/4/2015       SCHOTT, JOSHUA     0.10    Saved correspondence to opposing counsel.                                               F. Strategy
LCHB    3865     9/4/2015       SCHOTT, JOSHUA     2.00    Intakes.                                                                                A. Investigation
LCHB    3866     9/4/2015       SCHOTT, JOSHUA     0.10    Emailed D. Hutchinson re intakes.                                                       A. Investigation
LCHB    3867     9/4/2015     HUTCHINSON, DANIEL   1.40    Edit discovery responses; correspondence re depositions.                                C. Depositions
LCHB    3868     9/8/2015       SCHOTT, JOSHUA     0.60    Scheduled depositions.                                                                  C. Depositions
LCHB    3869     9/8/2015       SCHOTT, JOSHUA     2.00    Intakes.                                                                                A. Investigation
LCHB    3870     9/8/2015       SCHOTT, JOSHUA     0.20    Emailed M. Decker re intakes.                                                           A. Investigation
LCHB    3871     9/8/2015     HUTCHINSON, DANIEL   0.20    Correspondence re Burns deposition.                                                     C. Depositions

                                                                 Page 122 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 124 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                   Code
LCHB    3872     9/8/2015      DECKER, MICHAEL       0.10   Emailing J. Schott regarding calling CSC plaintiffs.                                   A. Investigation
LCHB    3873     9/9/2015       SCHOTT, JOSHUA       1.50   Schedule depositions.                                                                  C. Depositions
LCHB    3874     9/9/2015       SCHOTT, JOSHUA       2.50   Made a deposition binder for R. Maliekel.                                              C. Depositions
LCHB    3875     9/9/2015     HUTCHINSON, DANIEL     2.20   Work on electronically stored information proposal.                                    B. Discovery
LCHB    3876     9/9/2015     HUTCHINSON, DANIEL     0.50   Correspondence re electronically stored information.                                   B. Discovery
LCHB    3877     9/9/2015     HUTCHINSON, DANIEL     0.80   Correspondence re depositions.                                                         C. Depositions
LCHB    3878     9/9/2015      DECKER, MICHAEL       0.60   Emailing D. Hutchinson regarding update and plan re named plaintiff search.            A. Investigation
LCHB    3879     9/9/2015      DECKER, MICHAEL       0.10   Emailing D. Hutchinson regarding finding state representatives.                        A. Investigation
LCHB    3880     9/10/2015      SCHOTT, JOSHUA       2.00   Intakes for named plaintiff search.                                                    A. Investigation
LCHB    3881     9/10/2015    HUTCHINSON, DANIEL     1.50   Correspondence re depositions and electronically stored information.                   C. Depositions
LCHB    3882     9/10/2015     DECKER, MICHAEL       0.20   Speaking with Vernon Carre re being new named plaintiff.                               A. Investigation
LCHB    3883     9/10/2015     DECKER, MICHAEL       0.10   Speaking with Daren Wunderlich regarding being new named plaintiff.                    A. Investigation
LCHB    3884     9/10/2015     DECKER, MICHAEL       0.20   Emailing J. Schott and D. Hutchinson regarding CSC named plaintiffs.                   A. Investigation
LCHB    3885     9/11/2015      SCHOTT, JOSHUA       1.50   Schedule depositions with opt ins.                                                     C. Depositions
LCHB    3886     9/11/2015      SCHOTT, JOSHUA       2.00   Intakes.                                                                               A. Investigation
LCHB    3887     9/11/2015    HUTCHINSON, DANIEL     0.30   Correspondence re electronically stored information, depositions.                      C. Depositions
LCHB    3888     9/11/2015     DECKER, MICHAEL       0.10   Emailing with J. Schott re calls to deponents.                                         C. Depositions
LCHB    3889     9/11/2015     DECKER, MICHAEL       0.50   Emailing regarding name plaintiffs ‐ update to co‐counsel.                             B. Discovery
LCHB    3890     9/11/2015     DECKER, MICHAEL       0.20   Emailing regarding CSC lead plaintiff searching.                                       A. Investigation
LCHB    3891     9/14/2015    MALIEKEL, ROSEMARIE    1.00   Reviewed documents sent by Outten in preparation for depositions.                      C. Depositions
LCHB    3892     9/14/2015    HUTCHINSON, DANIEL     0.70   Correspondence re depositions.                                                         C. Depositions
LCHB    3893     9/14/2015    HUTCHINSON, DANIEL     0.10   Call re electronically stored information.                                             B. Discovery
LCHB    3894     9/14/2015     DECKER, MICHAEL       0.20   Requesting guidance/advice re next steps in CSC from D. Hutchinson.                    F. Strategy
LCHB    3895     9/15/2015    MALIEKEL, ROSEMARIE    0.80   Phone call with Joel Perry in preparation for his deposition on Friday.                C. Depositions
LCHB    3896     9/15/2015    HUTCHINSON, DANIEL     0.80   Correspondence re electronically stored information and depositions.                   C. Depositions
LCHB    3897     9/15/2015     DECKER, MICHAEL       0.10   Phone with Mike Scimone re complaint drafting.                                         E. Motions
LCHB    3898     9/15/2015     DECKER, MICHAEL       0.10   Emailing re CSC retainer issues.                                                       E. Motions
LCHB    3899     9/15/2015     DECKER, MICHAEL       0.10   Emailing D. Hutchinson re next steps for CSC.                                          F. Strategy
LCHB    3900     9/15/2015     DECKER, MICHAEL       2.60   Drafting new complaint paragraphs.                                                     E. Motions
LCHB    3901     9/15/2015     DECKER, MICHAEL       0.20   Drafting email to Michael Scimone re complaint drafting (to add new plaintiff).        A. Investigation

LCHB    3902     9/16/2015    HUTCHINSON, DANIEL    0.50 Co‐counsel call; correspondence re the same.                                              F. Strategy
LCHB    3903     9/16/2015    HUTCHINSON, DANIEL    1.70 Calls with class member, M. decker, and R. Maliekel re depositions; options; e‐mails re   C. Depositions
                                                         the same.
LCHB    3904     9/16/2015     DECKER, MICHAEL      0.50 Weekly phone conference with plaintiffs' co‐counsel.                                      F. Strategy
LCHB    3905     9/16/2015     DECKER, MICHAEL      0.20 Email to D. Hutchinson re complaint drafting.                                             E. Motions
LCHB    3906     9/16/2015     DECKER, MICHAEL      0.10 Emailing re new complaint paragraphs.                                                     E. Motions
LCHB    3907     9/16/2015     DECKER, MICHAEL      0.20 Emailing re CSC complaint allegation additions.                                           E. Motions
LCHB    3908     9/16/2015     DECKER, MICHAEL      0.20 Emailing D. Hutchinson re plaintiffs' duties.                                             A. Investigation
LCHB    3909     9/16/2015     DECKER, MICHAEL      0.20 CSC amendment to complaint motion research.                                               E. Motions

                                                                  Page 123 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 125 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                    Code
LCHB    3910     9/16/2015     DECKER, MICHAEL       0.40   Call with D. Hutchinson and Vernon Carre re Carre's concerns.                           A. Investigation
LCHB    3911     9/17/2015    HUTCHINSON, DANIEL     0.30   Edit motion to amend.                                                                   E. Motions
LCHB    3912     9/17/2015     DECKER, MICHAEL       0.10   Emailing to Michael Scimone and Jahan Sagafi re motion to amend.                        E. Motions
LCHB    3913     9/17/2015     DECKER, MICHAEL       1.40   Drafting motion to amend and emailing to D. Hutchinson.                                 E. Motions
LCHB    3914     9/18/2015    MALIEKEL, ROSEMARIE    2.00   Met in‐person with Joel Perry prior to deposition and went through potential lines of   C. Depositions
                                                            questioning
LCHB    3915     9/18/2015    MALIEKEL, ROSEMARIE   7.00    Deposition of Joel Perry                                                                C. Depositions
LCHB    3916     9/18/2015    HUTCHINSON, DANIEL    0.50    Edit motion to amend; correspondence re the same.                                       E. Motions
LCHB    3917     9/18/2015     DECKER, MICHAEL      0.20    CSC emails re complaint.                                                                E. Motions
LCHB    3918     9/19/2015    HUTCHINSON, DANIEL    1.90    Draft electronically stored information letter.                                         B. Discovery
LCHB    3919     9/21/2015      SCHOTT, JOSHUA      0.10    Saved updated master opt in list.                                                       F. Strategy
LCHB    3920     9/21/2015      SCHOTT, JOSHUA      0.10    Saved deposition notices.                                                               C. Depositions
LCHB    3921     9/21/2015      SCHOTT, JOSHUA      0.20    Intakes.                                                                                A. Investigation
LCHB    3922     9/21/2015    HUTCHINSON, DANIEL    0.10    Correspondence re electronically stored information letter.                             B. Discovery
LCHB    3923     9/22/2015      SCHOTT, JOSHUA      0.50    Teleconference with M. Decker and co counsel.                                           F. Strategy
LCHB    3924     9/22/2015      SCHOTT, JOSHUA      2.00    Schedule depositions.                                                                   C. Depositions
LCHB    3925     9/22/2015      SCHOTT, JOSHUA      1.00    Intakes.                                                                                A. Investigation
LCHB    3926     9/22/2015    HUTCHINSON, DANIEL    0.50    Correspondence re depositions.                                                          C. Depositions
LCHB    3927     9/22/2015     DECKER, MICHAEL      0.20    Emailing regarding opt‐in deposition discussions with CSC co‐counsel.                   C. Depositions
LCHB    3928     9/22/2015     DECKER, MICHAEL      0.10    Discussing calls to plaintiffs with D. Hutchinson.                                      A. Investigation
LCHB    3929     9/22/2015     DECKER, MICHAEL      0.20    Call with Mike Litrnownik and emailing regarding opt‐in deposition outreach update.     C. Depositions

LCHB    3930     9/23/2015      SCHOTT, JOSHUA      2.00    Schedule depositions.                                                                   C. Depositions
LCHB    3931     9/23/2015    HUTCHINSON, DANIEL    0.40    Correspondence re depositions.                                                          C. Depositions
LCHB    3932     9/24/2015      SCHOTT, JOSHUA      2.00    Schedule depositions.                                                                   C. Depositions
LCHB    3933     9/25/2015      SCHOTT, JOSHUA      1.50    Scheduled depositions.                                                                  C. Depositions
LCHB    3934     9/25/2015    HUTCHINSON, DANIEL    0.10    Correspondence re depositions.                                                          C. Depositions
LCHB    3935     9/28/2015      SCHOTT, JOSHUA      1.00    Schedule depositions.                                                                   C. Depositions
LCHB    3936     9/28/2015    HUTCHINSON, DANIEL    0.30    Correspondence re depositions.                                                          C. Depositions
LCHB    3937     9/28/2015     DECKER, MICHAEL      0.10    Reviewing emails re: Rule 23 deadlines.                                                 E. Motions
LCHB    3938     9/29/2015      SCHOTT, JOSHUA      0.50    Schedule depositions.                                                                   C. Depositions
LCHB    3939     9/29/2015    HUTCHINSON, DANIEL    0.40    Correspondence re electronically stored information depositions.                        C. Depositions
LCHB    3940     9/30/2015    HUTCHINSON, DANIEL    0.30    Correspondence re depositions.                                                          C. Depositions
LCHB    3941     10/1/2015      SCHOTT, JOSHUA      1.00    Scheduled depositions.                                                                  C. Depositions
LCHB    3942     10/1/2015    HUTCHINSON, DANIEL    0.10    Correspondence re depositions.                                                          C. Depositions
LCHB    3943     10/2/2015    HUTCHINSON, DANIEL    1.60    Draft letter re electronically stored information; finalize and send the same.          B. Discovery
LCHB    3944     10/2/2015    HUTCHINSON, DANIEL    1.00    Call re case status.                                                                    F. Strategy
LCHB    3945     10/2/2015     DECKER, MICHAEL      0.90    Team call re case planning, etc.                                                        F. Strategy
LCHB    3946     10/2/2015     DECKER, MICHAEL      0.10    Emailing re "quick peek" letter with D. Hutchinson and J. Torre.                        B. Discovery
LCHB    3947     10/2/2015     DECKER, MICHAEL      0.10    Emailing J. Schott re update re outreach to potential opt‐in deponents.                 C. Depositions

                                                                  Page 124 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 126 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours Description                                                                                        Code
LCHB    3948     10/2/2015      DECKER, MICHAEL      0.10 Emailing D. Hutchinson re handling mediation brief.                                         H. Settlement
LCHB    3949     10/2/2015      DECKER, MICHAEL      0.10 Discussing client question re deposition, etc., and timing of case with W. Fleishman.       C. Depositions

LCHB    3950      10/3/2015     DECKER, MICHAEL     0.20   Emailing D. Hutchinson re outreach to deponents.                                           C. Depositions
LCHB    3951      10/5/2015    HUTCHINSON, DANIEL   0.70   Correspondence re depositions.                                                             C. Depositions
LCHB    3952      10/6/2015      SCHOTT, JOSHUA     1.00   Scheduled depositions.                                                                     C. Depositions
LCHB    3953      10/6/2015    HUTCHINSON, DANIEL   1.10   Draft electronically stored information section for court letter.                          B. Discovery
LCHB    3954      10/6/2015    HUTCHINSON, DANIEL   0.30   Correspondence re depositions.                                                             C. Depositions
LCHB    3955      10/6/2015     DECKER, MICHAEL     0.30   Meeting with D. Seltz re research needed for complaint.                                    E. Motions
LCHB    3956      10/7/2015      SCHOTT, JOSHUA     6.70   Intakes to assess opt ins suitability for depositions.                                     A. Investigation
LCHB    3957      10/7/2015    HUTCHINSON, DANIEL   0.50   Correspondence re electronically stored information.                                       B. Discovery
LCHB    3958      10/7/2015     DECKER, MICHAEL     0.10   Emailing J. Schott re plaintiff/deponents.                                                 C. Depositions
LCHB    3959      10/7/2015     DECKER, MICHAEL     0.10   Discussing progress on reaching out to potential deponents with J. Schott.                 C. Depositions
LCHB    3960      10/8/2015      SCHOTT, JOSHUA     1.00   Schedule depositions with opt ins.                                                         C. Depositions
LCHB    3961      10/8/2015      SCHOTT, JOSHUA     2.80   Intakes to assess opt in suitability for depositions.                                      A. Investigation
LCHB    3962      10/8/2015    HUTCHINSON, DANIEL   0.30   Correspondence re depositions.                                                             C. Depositions
LCHB    3963      10/9/2015      SCHOTT, JOSHUA     1.00   Schedule depositions.                                                                      C. Depositions
LCHB    3964      10/9/2015      SCHOTT, JOSHUA     4.90   Intakes to assess suitability of opt ins for depositions.                                  A. Investigation
LCHB    3965      10/9/2015    HUTCHINSON, DANIEL   0.20   E‐mails re electronically stored information; depositions.                                 C. Depositions
LCHB    3966     10/12/2015      SCHOTT, JOSHUA     1.00   Schedule depositions.                                                                      C. Depositions
LCHB    3967     10/12/2015      SCHOTT, JOSHUA     1.70   Intakes to assess suitability for depositions.                                             A. Investigation
LCHB    3968     10/12/2015    HUTCHINSON, DANIEL   0.20   Correspondence re depositions.                                                             C. Depositions
LCHB    3969     10/13/2015      SCHOTT, JOSHUA     1.00   Schedule depositions.                                                                      C. Depositions
LCHB    3970     10/13/2015      SCHOTT, JOSHUA     0.10   Saved compensation data.                                                                   B. Discovery
LCHB    3971     10/13/2015      SCHOTT, JOSHUA     2.80   Intakes to assess opt in suitability for depositions.                                      A. Investigation
LCHB    3972     10/13/2015    HUTCHINSON, DANIEL   0.60   Meet and confer call re electronically stored information; follow up e‐mail re the same.   B. Discovery

LCHB    3973     10/13/2015    HUTCHINSON, DANIEL   0.50   Edit joint status report.                                                                  E. Motions
LCHB    3974     10/13/2015    HUTCHINSON, DANIEL   0.10   Correspondence re depositions.                                                             C. Depositions
LCHB    3975     10/13/2015     DECKER, MICHAEL     0.20   Emailing re clients wishing to opt out.                                                    A. Investigation
LCHB    3976     10/13/2015     DECKER, MICHAEL     0.10   Emailing LCHB team re Mike Litrownik's request.                                            A. Investigation
LCHB    3977     10/13/2015     DECKER, MICHAEL     0.10   Discussing request for update with Mike Litrownik.                                         A. Investigation
LCHB    3978     10/14/2015      SCHOTT, JOSHUA     2.00   Scheduled depositions.                                                                     C. Depositions
LCHB    3979     10/14/2015      SCHOTT, JOSHUA     4.70   Intakes to assess opt in suitability for depositions.                                      A. Investigation
LCHB    3980     10/14/2015    HUTCHINSON, DANIEL   0.20   Correspondence re deposition.                                                              C. Depositions
LCHB    3981     10/14/2015    HUTCHINSON, DANIEL   1.00   Co‐counsel call re discovery.                                                              B. Discovery
LCHB    3982     10/14/2015     DECKER, MICHAEL     1.10   Conference call with plaintiffs' counsel team.                                             F. Strategy
LCHB    3983     10/14/2015     DECKER, MICHAEL     0.10   Calling J. Schott re: asking opt‐ins about availability to come to SF/NY for deposition.   C. Depositions

LCHB    3984     10/15/2015      SCHOTT, JOSHUA     2.00 Schedule depositions.                                                                        C. Depositions

                                                                 Page 125 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 127 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                 Code
LCHB    3985     10/15/2015      SCHOTT, JOSHUA       2.50   Intakes to assess opt in suitability for depositions.                                A. Investigation
LCHB    3986     10/15/2015    HUTCHINSON, DANIEL     0.40   Meet with M. decker; correspondence re depositions.                                  C. Depositions
LCHB    3987     10/15/2015     DECKER, MICHAEL       0.20   Emailing J. Schott re: letter to opt‐outs ‐ editing.                                 A. Investigation
LCHB    3988     10/16/2015      SCHOTT, JOSHUA       2.00   Scheduling depositions.                                                              C. Depositions
LCHB    3989     10/16/2015     DECKER, MICHAEL       0.10   Emailing J. Schott re: Vernon Carre phone number/contact information.                A. Investigation
LCHB    3990     10/19/2015      SCHOTT, JOSHUA       2.00   Intakes to assess opt in suitability for depositions.                                A. Investigation
LCHB    3991     10/20/2015      SCHOTT, JOSHUA       1.50   Schedule depositions.                                                                C. Depositions
LCHB    3992     10/20/2015      SCHOTT, JOSHUA       2.00   Intakes to assess opt in suitability for depositions.                                A. Investigation
LCHB    3993     10/20/2015    HUTCHINSON, DANIEL     0.40   Correspondence re electronically stored information, deposition.                     C. Depositions
LCHB    3994     10/21/2015      SCHOTT, JOSHUA       1.50   Wrote letter to opt outs.                                                            A. Investigation
LCHB    3995     10/21/2015      SCHOTT, JOSHUA       2.00   Schedule depositions.                                                                C. Depositions
LCHB    3996     10/21/2015    HUTCHINSON, DANIEL     0.30   Correspondence re related case filing.                                               A. Investigation
LCHB    3997     10/21/2015    HUTCHINSON, DANIEL     0.30   Correspondence re depositions; mediation.                                            C. Depositions
LCHB    3998     10/21/2015     DECKER, MICHAEL       0.10   Emailing D. Hutchinson re: mediation brief advice.                                   H. Settlement
LCHB    3999     10/22/2015      SCHOTT, JOSHUA       0.50   Sent co‐counsel deposition transcripts.                                              C. Depositions
LCHB    4000     10/22/2015      SCHOTT, JOSHUA       0.70   Scheduled depositions.                                                               C. Depositions
LCHB    4001     10/22/2015    HUTCHINSON, DANIEL     0.20   Correspondence re depositions.                                                       C. Depositions
LCHB    4002     10/22/2015     DECKER, MICHAEL       0.10   Emailing re: CSC deponent contact.                                                   C. Depositions
LCHB    4003     10/23/2015      SCHOTT, JOSHUA       1.00   Save, bring down to records, send to deponent for signature and send to co counsel   C. Depositions
                                                             deposition transcript.
LCHB    4004     10/23/2015      SCHOTT, JOSHUA      1.50    Make deposition binder for R. Maliekel.                                              C. Depositions
LCHB    4005     10/23/2015      SCHOTT, JOSHUA      0.80    Look for and provide deposition summaries to M. Decker.                              C. Depositions
LCHB    4006     10/23/2015    MALIEKEL, ROSEMARIE   2.00    Review Nicholas Combs material and prepare for deposition                            C. Depositions
LCHB    4007     10/23/2015    HUTCHINSON, DANIEL    0.30    Correspondence re depositions.                                                       C. Depositions
LCHB    4008     10/23/2015    HUTCHINSON, DANIEL    0.30    Call with M. Decker.                                                                 F. Strategy
LCHB    4009     10/23/2015     DECKER, MICHAEL      0.20    Talking to J. Schott re outline needs (deposition summaries).                        C. Depositions
LCHB    4010     10/23/2015     DECKER, MICHAEL      0.20    Emailing D. Hutchinson re: what to do on outline.                                    F. Strategy
LCHB    4011     10/23/2015     DECKER, MICHAEL      0.30    Call with D. Hutchinson re outline.                                                  F. Strategy
LCHB    4012     10/24/2015    MALIEKEL, ROSEMARIE   2.00    Phone call with Nicholas Combs in preparation for deposition                         C. Depositions
LCHB    4013     10/25/2015    MALIEKEL, ROSEMARIE   6.00    Travel to Jacksonville, NC for Nicholas Combs' deposition                            I. Travel
LCHB    4014     10/26/2015      SCHOTT, JOSHUA      3.00    Schedule depositions.                                                                C. Depositions
LCHB    4015     10/26/2015    MALIEKEL, ROSEMARIE   8.00    Deposition of Nicholas Combs                                                         C. Depositions
LCHB    4016     10/26/2015    HUTCHINSON, DANIEL    1.20    Correspondence re Electronically Stored Information.                                 B. Discovery
LCHB    4017     10/26/2015     DECKER, MICHAEL      0.10    Send out mediation brief skeleton via email.                                         H. Settlement
LCHB    4018     10/26/2015     DECKER, MICHAEL      0.70    Finish draft of mediation brief skeleton and send to D. Hutchinson.                  H. Settlement
LCHB    4019     10/27/2015      SCHOTT, JOSHUA      1.70    Schedule depositions.                                                                C. Depositions
LCHB    4020     10/27/2015      SCHOTT, JOSHUA      2.00    Make deposition binder for R. Maliekel.                                              C. Depositions
LCHB    4021     10/27/2015    MALIEKEL, ROSEMARIE   6.00    Travel back to SF from Combs deposition                                              I. Travel
LCHB    4022     10/27/2015    HUTCHINSON, DANIEL    1.10    Correspondence re Electronically stored information; call with Dan Stromberg.        B. Discovery



                                                                   Page 126 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 128 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                  Code
LCHB    4023     10/27/2015         CHAN, LIN         0.40   Review email correspondence re depositions and ESI.                                   C. Depositions
LCHB    4024     10/28/2015      SCHOTT, JOSHUA       1.20   Schedule depositions.                                                                 C. Depositions
LCHB    4025     10/28/2015    MALIEKEL, ROSEMARIE    6.00   Travel for deposition                                                                 I. Travel
LCHB    4026     10/28/2015    HUTCHINSON, DANIEL     1.10   Electronically Stored Information meet and confer call.                               B. Discovery
LCHB    4027     10/28/2015    HUTCHINSON, DANIEL     2.40   Draft letter brief; edit the same.                                                    E. Motions
LCHB    4028     10/29/2015      SCHOTT, JOSHUA       1.50   Schedule depositions.                                                                 C. Depositions
LCHB    4029     10/29/2015    MALIEKEL, ROSEMARIE    8.00   Deposition of Stephanie Saunders                                                      C. Depositions
LCHB    4030     10/29/2015     DECKER, MICHAEL       0.10   Email re contacting opt‐ins for depositions.                                          C. Depositions
LCHB    4031     10/29/2015     DECKER, MICHAEL       0.10   Email Mike Litrownik re deposition updates.                                           C. Depositions
LCHB    4032     10/30/2015      SCHOTT, JOSHUA       1.50   Scheduled depositions.                                                                C. Depositions
LCHB    4033     10/30/2015      SCHOTT, JOSHUA       0.40   Intake.                                                                               A. Investigation
LCHB    4034     10/30/2015    HUTCHINSON, DANIEL     1.50   Edit Electronically Stored Information letter brief; correspondence re the same.      E. Motions

LCHB    4035     11/2/2015       SCHOTT, JOSHUA      1.50 Schedule depositions and collect materials from deponents.                               C. Depositions
LCHB    4036     11/3/2015       SCHOTT, JOSHUA      1.00 Schedule depositions and collect preparation documents from deponents.                   C. Depositions
LCHB    4037     11/3/2015     MALIEKEL, ROSEMARIE   1.50 Review transcript from Joel Perry deposition ‐ to do: create digest per M. Litrownik     C. Depositions
                                                          outline. Called Mike to have him send to me.
LCHB    4038     11/3/2015     HUTCHINSON, DANIEL    0.30 Analyze case memorandum; correspondence re the same.                                     B. Discovery
LCHB    4039     11/3/2015      DECKER, MICHAEL      0.10 Email D. Hutchinson re CSC mediation brief advice and assignments; breaking up           H. Settlement
                                                          between firms.
LCHB    4040     11/3/2015          CHAN, LIN        0.40 Review meet and confer correspondence regarding data.                                    B. Discovery
LCHB    4041     11/4/2015       SCHOTT, JOSHUA      0.50 Schedule depositions and collect materials from deponents.                               C. Depositions
LCHB    4042     11/4/2015     MALIEKEL, ROSEMARIE   1.00 correspondence via email and phone calls among M. Litrownik and associates and co‐       C. Depositions
                                                          counsel firms regarding deposition digests.
LCHB    4043     11/4/2015     MALIEKEL, ROSEMARIE   1.00 Coordinate with co‐counsel M. Litrownik regarding depositions, email correspondence      C. Depositions
                                                          between co‐counsel and defense regarding deposition confirmations and production.

LCHB    4044     11/4/2015     MALIEKEL, ROSEMARIE   1.00 Bi‐Weekly phone call with co counsel. Discussed next steps, discovery issues,            C. Depositions
                                                          deposition digests.
LCHB    4045     11/4/2015     HUTCHINSON, DANIEL    0.80 Co‐counsel call re opt in discovery, Electronically Stored Information.                  B. Discovery
LCHB    4046     11/4/2015     HUTCHINSON, DANIEL    0.40 Call with M. Decker re mediation brief; e‐mails re the same.                             H. Settlement
LCHB    4047     11/4/2015      DECKER, MICHAEL      0.70 Team call with co‐counsel.                                                               C. Depositions
LCHB    4048     11/4/2015      DECKER, MICHAEL      0.20 Emailing re: legal questions from opters‐in.                                             A. Investigation
LCHB    4049     11/4/2015      DECKER, MICHAEL      0.30 Discussing mediation brief with D Hutchinson‐‐division of labor                          H. Settlement
LCHB    4050     11/5/2015     MALIEKEL, ROSEMARIE   1.50 review materials for Tannis; conference call with M. Litrowik and Genevieve to discuss   F. Strategy
                                                          and introduce her to case.
LCHB    4051     11/5/2015     HUTCHINSON, DANIEL    1.90 Draft Electronically Stored Information letter.                                          B. Discovery
LCHB    4052     11/6/2015     HUTCHINSON, DANIEL    0.40 Edit letter brief.                                                                       E. Motions




                                                                   Page 127 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 129 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date            Timekeeper        Hours Description                                                                                Code
LCHB    4053     11/9/2015     MALIEKEL, ROSEMARIE    1.20 Review defense 3rd set of RFPs, correspondence with co‐counsel and defense counsel   C. Depositions
                                                           regarding scheduling a call to discuss and also to schedule depositions.

LCHB    4054     11/9/2015     MALIEKEL, ROSEMARIE   2.50 Received and reviewed Combs' transcript, to do: digest and send to M. Litrownik.      C. Depositions

LCHB    4055      11/9/2015    HUTCHINSON, DANIEL    0.10   Meet with L. Chan re case status.                                                   F. Strategy
LCHB    4056      11/9/2015      DECKER, MICHAEL     0.30   Emailing and discussing mediation brief with Liz Stork.                             H. Settlement
LCHB    4057      11/9/2015         CHAN, LIN        0.30   Confer with D. Hutchinson regarding case status.                                    F. Strategy
LCHB    4058     11/10/2015    MALIEKEL, ROSEMARIE   0.50   correspondence with co‐counsel regarding opt in discovery                           B. Discovery
LCHB    4059     11/10/2015    MALIEKEL, ROSEMARIE   0.50   correspondence with co‐counsel regarding opt in discover                            B. Discovery
LCHB    4060     11/10/2015         CHAN, LIN        0.10   Confer with Jose Morales regarding case deadlines.                                  F. Strategy
LCHB    4061     11/11/2015      SCHOTT, JOSHUA      0.50   Schedule depositions.                                                               C. Depositions
LCHB    4062     11/11/2015    HUTCHINSON, DANIEL    0.20   Plan for depositions.                                                               C. Depositions
LCHB    4063     11/11/2015    HUTCHINSON, DANIEL    0.70   Co‐counsel call re opt‐in depositions.                                              C. Depositions
LCHB    4064     11/11/2015      DECKER, MICHAEL     0.60   Phone call with co‐counsel re: case strategy.                                       F. Strategy
LCHB    4065     11/11/2015         CHAN, LIN        0.50   Review email correspondence regarding discovery.                                    B. Discovery
LCHB    4066     11/11/2015         CHAN, LIN        0.50   Co‐lead strategy call.                                                              F. Strategy
LCHB    4067     11/12/2015      SCHOTT, JOSHUA      0.30   Saved deposition transcript and brought down to records.                            C. Depositions
LCHB    4068     11/12/2015    MALIEKEL, ROSEMARIE   0.50   depo scheduling                                                                     C. Depositions
LCHB    4069     11/12/2015    HUTCHINSON, DANIEL    0.80   Correspondence re upcoming opt in depositions.                                      C. Depositions
LCHB    4070     11/13/2015      DECKER, MICHAEL     3.00   Mediation brief.                                                                    H. Settlement
LCHB    4071     11/14/2015      DECKER, MICHAEL     3.90   Mediation brief.                                                                    H. Settlement
LCHB    4072     11/15/2015      DECKER, MICHAEL     2.80   Work on mediation brief.                                                            H. Settlement
LCHB    4073     11/15/2015      DECKER, MICHAEL     1.00   Mediation brief edits and emailing to D. Hutchinson.                                H. Settlement
LCHB    4074     11/15/2015      DECKER, MICHAEL     0.10   Emailing D. Hutchinson re: deposition summaries.                                    C. Depositions
LCHB    4075     11/16/2015      SCHOTT, JOSHUA      1.00   Schedule depositions.                                                               C. Depositions
LCHB    4076     11/16/2015     LEVIN‐GESUNDHEIT,    0.40   Confer with D. Hutchinson re defending depositions                                  C. Depositions
                                     MICHAEL
LCHB    4077     11/16/2015    HUTCHINSON, DANIEL    2.80   Edit mediation brief; correspondence re deposition coverage.                        H. Settlement
LCHB    4078     11/16/2015    HUTCHINSON, DANIEL    0.30   Call with M. Decker.                                                                F. Strategy
LCHB    4079     11/16/2015      DECKER, MICHAEL     0.30   Talking to D. Hutchinson regarding attending depositions, etc.                      C. Depositions
LCHB    4080     11/16/2015         CHAN, LIN        0.70   Draft mediation brief.                                                              H. Settlement
LCHB    4081     11/17/2015     LEVIN‐GESUNDHEIT,    0.50   Read amended complaint                                                              A. Investigation
                                     MICHAEL
LCHB    4082     11/17/2015    HUTCHINSON, DANIEL    0.70   Correspondence re depositions.                                                      C. Depositions
LCHB    4083     11/17/2015      DECKER, MICHAEL     1.20   Working on mediation brief.                                                         H. Settlement
LCHB    4084     11/17/2015      DECKER, MICHAEL     1.00   More work on mediation brief.                                                       H. Settlement
LCHB    4085     11/17/2015      DECKER, MICHAEL     0.60   Drafting mediation brief.                                                           H. Settlement
LCHB    4086     11/17/2015      DECKER, MICHAEL     0.10   Discussing master class list with Liz Stork.                                        A. Investigation
LCHB    4087     11/17/2015      DECKER, MICHAEL     0.20   Calling Outten & Golden (Liz Stork) re: mediation brief questions.                  A. Investigation

                                                                  Page 128 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 130 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper      Hours   Description                                                                                       Code
LCHB    4088     11/17/2015      DECKER, MICHAEL     0.30   Asking Josh Schott to do deposition summarizing.                                            C. Depositions
LCHB    4089     11/18/2015      SCHOTT, JOSHUA      1.00   Deposition digest.                                                                          C. Depositions
LCHB    4090     11/18/2015     LEVIN‐GESUNDHEIT,    1.50   Participate in teleconference with co‐counsel at Outten & Golden and Feinberg Jackson       C. Depositions
                                     MICHAEL                re case strategy and deposition defense preparation
LCHB    4091     11/18/2015    HUTCHINSON, DANIEL   0.50    Team call re co‐counsel.                                                                    F. Strategy
LCHB    4092     11/18/2015    HUTCHINSON, DANIEL   0.60    Correspondence re depositions.                                                              C. Depositions
LCHB    4093     11/18/2015      DECKER, MICHAEL    0.10    Talking to Liz Stork re mediation brief draft.                                              H. Settlement
LCHB    4094     11/18/2015      DECKER, MICHAEL    0.10    Emailing R. Maliekel re: deposition summaries.                                              C. Depositions
LCHB    4095     11/18/2015      DECKER, MICHAEL    0.40    Emailing re: date manipulation in Excel.                                                    A. Investigation
LCHB    4096     11/18/2015      DECKER, MICHAEL    2.00    Emailing re: damages calculation in Excel.                                                  J. Damages
LCHB    4097     11/18/2015      DECKER, MICHAEL    0.20    Discussing case with Mike Litrownik.                                                        F. Strategy
LCHB    4098     11/18/2015      DECKER, MICHAEL    1.00    Deposition digesting.                                                                       C. Depositions
LCHB    4099     11/18/2015      DECKER, MICHAEL    1.00    All plaintiffs' counsel conference call.                                                    F. Strategy
LCHB    4100     11/19/2015     LEVIN‐GESUNDHEIT,   0.20    Discuss deposition defense strategy with M. Quinones.                                       C. Depositions
                                     MICHAEL
LCHB    4101     11/19/2015      DECKER, MICHAEL    0.90    Spreadsheet work‐calculating salaries for class members.                                    A. Investigation
LCHB    4102     11/19/2015      DECKER, MICHAEL    0.10    Emailing D. Hutchinson to request help digesting depositions.                               C. Depositions
LCHB    4103     11/19/2015      DECKER, MICHAEL    2.90    Deposition digesting and emailing to D. Hutchinson.                                         C. Depositions
LCHB    4104     11/19/2015      DECKER, MICHAEL    2.90    Deposition digesting.                                                                       C. Depositions
LCHB    4105     11/20/2015      SCHOTT, JOSHUA     1.00    Deposition logistics.                                                                       C. Depositions
LCHB    4106     11/20/2015    HUTCHINSON, DANIEL   0.50    Memorandum re mediation brief.                                                              H. Settlement
LCHB    4107     11/20/2015      DECKER, MICHAEL    0.20    Emailing D. Hutchinson re: class certification section of mediation brief ‐ edits needed.   H. Settlement

LCHB    4108     11/20/2015     DECKER, MICHAEL     0.10 Discussing deposition digests and XLS data with Liz Stork of Outten & Golden LLP.              A. Investigation

LCHB    4109     11/20/2015     DECKER, MICHAEL     3.60 Deposition digesting.                                                                          C. Depositions
LCHB    4110     11/21/2015     DECKER, MICHAEL     8.40 Spreadsheet work‐ calculating salaries for class members.                                      A. Investigation
LCHB    4111     11/23/2015    LEVIN‐GESUNDHEIT,    0.10 Email from Genevieve Casey at Feinberg Jackson re deposition logistics.                        C. Depositions
                                    MICHAEL
LCHB    4112     11/23/2015        CHAN, LIN        0.20 Email correspondence regarding class depositions.                                              C. Depositions
LCHB    4113     11/24/2015    LEVIN‐GESUNDHEIT,    1.10 Draft materials for pro hac vice application for District of Connecticut (1); correspond       E. Motions
                                    MICHAEL              with M. Quinones and co‐counsel Genevieve Casey regarding deposition preparation
                                                         scheduling (.1).
LCHB    4114     11/24/2015        CHAN, LIN        0.10 Review and revise mediation brief.                                                             H. Settlement
LCHB    4115     11/25/2015    LEVIN‐GESUNDHEIT,    0.50 Confer with M. Quinones re deposition preparation and contact plaintiff Norman                 C. Depositions
                                    MICHAEL              Thatch and co‐counsel Genevieve Casey.
LCHB    4116     11/25/2015        CHAN, LIN        1.00 Review and revise mediation brief.                                                             H. Settlement
LCHB    4117     11/29/2015    LEVIN‐GESUNDHEIT,    2.00 Review mediation brief and deposition background materials in preparation for                  C. Depositions
                                    MICHAEL              deposition defenses.



                                                                  Page 129 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 131 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper       Hours Description                                                                                     Code
LCHB    4118     11/30/2015    LEVIN‐GESUNDHEIT,     3.10 Review plaintiff Willie Wong's pre‐deposition materials (.8); meet with Willie Wong and   C. Depositions
                                    MICHAEL               M. Quinones to prepare for deposition (1.9); meet with M. Quinones to debrief
                                                          deposition preparation (.2); contact Norman Thatch regarding deposition preparation
                                                          (.2).
LCHB    4119     11/30/2015     DECKER, MICHAEL      0.30 Lin Chan telephone call and emails with J. Schott, D. Hutchinson, Outten & Golden         C. Depositions
                                                          team re: deposition scheduling.
LCHB    4120     11/30/2015        CHAN, LIN         0.30 Confer with M. Decker re opt‐in depositions; email correspondence re same.                C. Depositions
LCHB    4121      12/1/2015    LEVIN‐GESUNDHEIT,     5.90 Correspond with opt‐in plaintiff Norman Thatch, M. Quinones, and co‐counsel               C. Depositions
                                    MICHAEL               Genevieve Casey re preparation meeting scheduling (.1); attend deposition of Willie
                                                          Wong at offices of the law firm Jackson Lewis (5.4); obtain conference rooms for client
                                                          meetings (.1); review background materials for deponent Norman Thatch (.3).

LCHB    4122     12/2/2015     LEVIN‐GESUNDHEIT,    4.70 Prepare for meeting with client Norman Thatch to discuss his participation in              C. Depositions
                                    MICHAEL              deposition (2); meet with client Norman Thatch and M. Quinones and co‐counsel
                                                         Genevieve Casey from Feinberg Jackson (2.7).
LCHB    4123     12/3/2015     LEVIN‐GESUNDHEIT,    7.00 Defend deposition of Norman Thatch; confer with M. Quinones afterward.                     C. Depositions
                                    MICHAEL
LCHB    4124     12/3/2015      DECKER, MICHAEL     1.00 Emailing Jahan Sagafi and Mike Litrownik re: spreadsheet calculations.                     A. Investigation
LCHB    4125     12/4/2015     LEVIN‐GESUNDHEIT,    1.20 Confer with M. Quinones regarding this week's depositions and strategy for future          C. Depositions
                                    MICHAEL              depositions; review M. Quinones's summary email re deposition of Willie Wong;
                                                         communicate with co‐counsel Elizabeth Stork re deposition defense scheduling.

LCHB    4126     12/4/2015      LEVIN‐GESUNDHEIT,   0.50 Confer with D. Hutchinson re deposition of Norman Thatch.                                  C. Depositions
                                     MICHAEL
LCHB    4127     12/4/2015     HUTCHINSON, DANIEL   0.20 Correspondence re depositions.                                                             C. Depositions
LCHB    4128     12/4/2015       DECKER, MICHAEL    0.10 Discuss opt‐in depositions in New York with M. Levin‐Gesundheit.                           C. Depositions
LCHB    4129     12/7/2015      LEVIN‐GESUNDHEIT,   0.90 Review notes re plaintiff Norman Thatch's average hours worked; call Norman Thatch         A. Investigation
                                     MICHAEL             and discuss average hours worked per week.
LCHB    4130     12/7/2015      LEVIN‐GESUNDHEIT,   0.20 Email M. Quinones and co‐counsel Elizabeth Stork re hours worked by Norman Thatch.         A. Investigation
                                     MICHAEL
LCHB    4131     12/7/2015     HUTCHINSON, DANIEL   7.80 Flight from San Francisco to Dulles. Cabs to San Francisco International Airport, and      I. Travel
                                                         from Dulles.
LCHB    4132     12/7/2015      DECKER, MICHAEL     0.20 Clear CSC case update emails; respond to J. Schott's question regarding late opt‐in.       A. Investigation

LCHB    4133     12/7/2015         CHAN, LIN        0.40 Email correspondence re opt‐in class members.                                       A. Investigation
LCHB    4134     12/8/2015     LEVIN‐GESUNDHEIT,    1.30 Review Toyota‐CSC master service agreement; speak with co‐counsel Genevieve Casey D. Doc. Revw.
                                    MICHAEL              at Feinberg Jackson re document review; review court orders re document production.

LCHB    4135     12/8/2015     HUTCHINSON, DANIEL   9.80 Travel to Dulles, flight from Dulles to San Francisco; cab home from airport.              I. Travel
LCHB    4136     12/8/2015     HUTCHINSON, DANIEL   5.20 Mediation in DC with Hunter Hughes; travel to the same.                                    H. Settlement

                                                                 Page 130 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 132 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date            Timekeeper       Hours Description                                                                                   Code
LCHB    4137     12/8/2015          CHAN, LIN        0.10 Email correspondence re mediation.                                                     H. Settlement
LCHB    4138     12/9/2015     LEVIN‐GESUNDHEIT,     0.30 Schedule deposition defense preparation sessions and speak with co‐counsel Michael C. Depositions
                                    MICHAEL               Litrownik re same.
LCHB    4139     12/10/2015    LEVIN‐GESUNDHEIT,     1.70 Speak with D. Hutchinson re depositions next week (.2); speak with co‐counsel Michael C. Depositions
                                    MICHAEL               Litrownik re depositions next week (.2); review deposition preparation documents (1.);
                                                          write to D. Hutchinson re depositions next week (.3).`

LCHB    4140     12/10/2015    HUTCHINSON, DANIEL   0.40 Electronically stored information call with Brett Andrews.                              B. Discovery
LCHB    4141     12/10/2015    HUTCHINSON, DANIEL   1.00 Draft electronically stored information letter, call with D. Stronberg re the same.     B. Discovery

LCHB    4142     12/11/2015     LEVIN‐GESUNDHEIT,   0.50 Review documents in preparation for depositions of plaintiffs Dick Worden and Jeffrey   C. Depositions
                                     MICHAEL             Farough and contact plaintiffs re same.
LCHB    4143     12/11/2015    HUTCHINSON, DANIEL   1.20 Edit electronically stored information letter, correspondence re depositions.           C. Depositions
LCHB    4144     12/11/2015      DECKER, MICHAEL    0.20 Email re: scheduling my New York deposition attendance.                                 C. Depositions
LCHB    4145     12/11/2015      DECKER, MICHAEL    0.20 Email re: planning ahead for class certification briefing.                              E. Motions
LCHB    4146     12/13/2015     LEVIN‐GESUNDHEIT,   0.50 Correspond with Michael Llitrownik, Dick Worden, and Jeffrey Farough re coordinating    C. Depositions
                                     MICHAEL             deposition defenses this week.
LCHB    4147     12/14/2015     LEVIN‐GESUNDHEIT,   7.60 Travel to New York for depositions of Dick Worden and Jeffrey Farough (entire time);    I. Travel
                                     MICHAEL             review documents in preparation for deposition of Dick Worden (2).

LCHB    4148     12/14/2015    HUTCHINSON, DANIEL   0.50 Correspondence re discovery.                                                            B. Discovery
LCHB    4149     12/14/2015         CHAN, LIN       0.30 Email correspondence re settlement.                                                     H. Settlement
LCHB    4150     12/15/2015     LEVIN‐GESUNDHEIT,   8.20 Meet with client Dick Worden to prepare him for deposition and defend his deposition    C. Depositions
                                     MICHAEL             at opposing counsel's law firm, Jackson Lewis.
LCHB    4151     12/15/2015      DECKER, MICHAEL    0.10 Email D. Hutchinson and L. Chan re: CSC‐Cognizant task.                                 E. Motions
LCHB    4152     12/15/2015      DECKER, MICHAEL    0.10 Check re: having been emailed about CSC‐Cognizant research.                             E. Motions
LCHB    4153     12/15/2015         CHAN, LIN       0.10 Email correspondence re opt‐in discovery.                                               B. Discovery
LCHB    4154     12/16/2015     LEVIN‐GESUNDHEIT,   5.20 Travel to offices of Outten & Golden to meet with Jeffrey Farough to prepare him for    I. Travel
                                     MICHAEL             his deposition and prepare him for deposition.
LCHB    4155     12/16/2015     LEVIN‐GESUNDHEIT,   3.40 Review documents ahead of meeting with Jeffrey Farough in preparation for               C. Depositions
                                     MICHAEL             deposition (2.4); participate in teleconference with D. Hutchinson, co‐counsel Jahan
                                                         Sagafi, Michael Litrownik, and other attorneys re case strategy (.6); participate in
                                                         teleconference with Michael Litrownik and Elizabeth Stork of Outten & Golden (.5).

LCHB    4156     12/16/2015    HUTCHINSON, DANIEL   0.70   Call with co‐counsel re mediation, depositions; call with M. Decker re case.          C. Depositions
LCHB    4157     12/16/2015     DECKER, MICHAEL     1.70   Travel to and prepare for deposition preparation at O&G with Jeff Farough.            I. Travel
LCHB    4158     12/16/2015     DECKER, MICHAEL     0.40   Travel home from deposition preparation.                                              I. Travel
LCHB    4159     12/16/2015     DECKER, MICHAEL     0.10   Plan CSC events later today.                                                          A. Investigation
LCHB    4160     12/16/2015     DECKER, MICHAEL     0.10   Email D. Hutchinson re: question re: opt‐outs.                                        A. Investigation



                                                                 Page 131 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 133 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                   Code
LCHB    4161     12/16/2015     DECKER, MICHAEL      0.40 Discuss CSC deposition preparation and timing planning with M. Levin‐Gesundheit.        C. Depositions

LCHB    4162     12/16/2015     DECKER, MICHAEL     3.30 Deposition preparation.                                                                  C. Depositions
LCHB    4163     12/16/2015     DECKER, MICHAEL     0.60 Call to CSC plaintiffs' counsel.                                                         A. Investigation
LCHB    4164     12/16/2015     DECKER, MICHAEL     0.40 Call re: deposition preparation for Jeff Farough, with M. Levin‐Gesundheit, Liz Stork,   C. Depositions
                                                         and Mike Litrownik.
LCHB    4165     12/16/2015          CHAN, LIN      0.20 Email correspondence re discovery.                                                       B. Discovery
LCHB    4166     12/16/2015          CHAN, LIN      0.40 Co‐counsel strategy call.                                                                F. Strategy
LCHB    4167     12/17/2015     LEVIN‐GESUNDHEIT,   9.00 Travel from law offices of Jackson Lewis in New York, NY back home to San Francisco,     I. Travel
                                     MICHAEL             CA.
LCHB    4168     12/17/2015     LEVIN‐GESUNDHEIT,   5.80 Defend deposition of Jeffrey Farough at law offices of Jackson Lewis in New York, NY.    C. Depositions
                                     MICHAEL
LCHB    4169     12/17/2015    HUTCHINSON, DANIEL   0.30   Correspondence re depositions.                                                         C. Depositions
LCHB    4170     12/17/2015      DECKER, MICHAEL    0.80   Travel to and prepare for Jeff Farough deposition.                                     I. Travel
LCHB    4171     12/17/2015      DECKER, MICHAEL    4.70   Actual Jeff Farough deposition.                                                        C. Depositions
LCHB    4172     12/18/2015     LEVIN‐GESUNDHEIT,   2.80   Review transcript for deposition of Norman Thatch and draft summary of deposition      C. Depositions
                                     MICHAEL               testimony for D. Hutchinson and K. Dermody.
LCHB    4173     12/18/2015    HUTCHINSON, DANIEL   0.20   Edit stipulation.                                                                      E. Motions
LCHB    4174     12/19/2015     LEVIN‐GESUNDHEIT,   1.10   Draft summaries of depositions of Dick Worden and Jeffrey Farough and send them to     C. Depositions
                                     MICHAEL               D. Hutchinson and K. Dermody.
LCHB    4175     12/20/2015     LEVIN‐GESUNDHEIT,   0.30   Review notes re deposition defenses of Norman Thatch, Dick Worden, and Jeffrey         C. Depositions
                                     MICHAEL               Farough.
LCHB    4176     12/20/2015         CHAN, LIN       0.10   Email correspondence re class certification.                                           E. Motions
LCHB    4177     12/21/2015     LEVIN‐GESUNDHEIT,   0.40   Draft summaries of deposition defenses.                                                C. Depositions
                                     MICHAEL
LCHB    4178     12/21/2015    HUTCHINSON, DANIEL   1.20   Edit brief, correspondence re depositions.                                             C. Depositions
LCHB    4179     12/21/2015      DECKER, MICHAEL    0.10   Reviewing emails for CSC case.                                                         F. Strategy
LCHB    4180     12/21/2015      DECKER, MICHAEL    0.40   Emailing L.Y. Chan re: character & fitness test.                                       E. Motions
LCHB    4181     12/21/2015      DECKER, MICHAEL    0.10   Emailing D. Hutchinson re: possible doc review assignment.                             D. Doc. Revw.
LCHB    4182     12/21/2015         CHAN, LIN       0.10   Review draft CSC class certification schedule.                                         E. Motions
LCHB    4183     12/22/2015     LEVIN‐GESUNDHEIT,   0.80   Draft letter to Norman Thatch re review of deposition transcript.                      C. Depositions
                                     MICHAEL
LCHB    4184     12/22/2015    HUTCHINSON, DANIEL   1.40 Call re electronically stored information; e‐mails correspondence re the same.           B. Discovery

LCHB    4185     12/22/2015     DECKER, MICHAEL     0.10   Emailing Outten & Golden team re training for document review.                         D. Doc. Revw.
LCHB    4186     12/22/2015     DECKER, MICHAEL     0.10   Emailing CSC team (D. Hutchinson/ K. Dermody) about being out‐of‐office.               F. Strategy
LCHB    4187     12/23/2015    HUTCHINSON, DANIEL   0.30   Correspondence re electronically stored information.                                   B. Discovery
LCHB    4188     12/23/2015     DECKER, MICHAEL     0.20   Emailing re: document review tasks/training.                                           D. Doc. Revw.
LCHB    4189     12/23/2015     DECKER, MICHAEL     0.80   CSC document review training ‐ led by Dan Stromberg @ Outten & Golden.                 D. Doc. Revw.
LCHB    4190     12/23/2015        CHAN, LIN        0.20   Email correspondence re discovery and class certification schedule.                    B. Discovery

                                                                 Page 132 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 134 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper       Hours   Description                                                                                        Code
LCHB    4191     12/28/2015    HUTCHINSON, DANIEL    0.10   Correspondence re depositions.                                                               C. Depositions
LCHB    4192     12/28/2015     DECKER, MICHAEL      0.10   Emailing Outten & Golden team re: document review guidance.                                  D. Doc. Revw.
LCHB    4193     12/28/2015     DECKER, MICHAEL      4.20   Document review (Estee Lauder and Chrysler Master Service Agreement productions)             D. Doc. Revw.
                                                            to find additional documents to request.
LCHB    4194     12/29/2015    HUTCHINSON, DANIEL   0.70    Electronically stored information correspondence.                                            B. Discovery
LCHB    4195     12/29/2015     DECKER, MICHAEL     4.80    More document review (Estee Lauder and Chrysler Master Service Agreement                     D. Doc. Revw.
                                                            productions) to find additional documents to request.
LCHB    4196     12/29/2015         CHAN, LIN       0.10    Email correspondence re depositions and class certification schedule.                        C. Depositions
LCHB    4197     12/31/2015    HUTCHINSON, DANIEL   0.40    Correspondence re electronically stored information.                                         B. Discovery
LCHB    4198      1/4/2016      LEVIN‐GESUNDHEIT,   2.90    Compile deposition exhibits for Dick Worden and Jeffrey Farough and distribute               C. Depositions
                                     MICHAEL                deposition transcripts to clients for review (1.5); call Dick Worden to discuss same (.2);
                                                            contact Norman Thatch re returned FedEx of deposition transcript (.2); confer with D.
                                                            Hutchinson re status of depositions (.4); review background materials re deposition of
                                                            Richard Branson and speak with Richard Branson re deposition (.6).

LCHB    4199      1/4/2016     HUTCHINSON, DANIEL   0.60 draft electronically stored information correspondence; e‐mails re depositions.                 C. Depositions

LCHB    4200      1/4/2016      DECKER, MICHAEL     6.40 More document review (Estee Lauder and Chrysler Master Service Agreement                 D. Doc. Revw.
                                                         productions) to find additional documents to request.
LCHB    4201      1/5/2016     LEVIN‐GESUNDHEIT,    0.30 Contact Jeffrey Farough re deposition transcript and send letter with transcript to him. C. Depositions
                                    MICHAEL
LCHB    4202      1/5/2016     LEVIN‐GESUNDHEIT,    0.60 Communicate with Dick Worden re deposition transcript (.2); speak with client Richard C. Depositions
                                    MICHAEL              Branson about his upcoming deposition (.4).
LCHB    4203      1/5/2016      DECKER, MICHAEL     0.50 Reviewing CSC emails re: document production process, deposition scheduling.          C. Depositions

LCHB    4204      1/5/2016      DECKER, MICHAEL     2.40 More document review (Estee Lauder and Chrysler Master Service Agreement                        D. Doc. Revw.
                                                         productions) to find additional documents to request.
LCHB    4205      1/5/2016      DECKER, MICHAEL     0.20 Emailing Outten & Golden team re: document review guidance.                                     D. Doc. Revw.
LCHB    4206      1/5/2016         CHAN, LIN        0.20 Email correspondence re discovery.                                                              B. Discovery
LCHB    4207      1/6/2016     LEVIN‐GESUNDHEIT,    1.10 Teleconference with M. Decker, L. Chan, and co‐counsel re case status (.8); call co‐            C. Depositions
                                    MICHAEL              counsel Michael Litrownik to discuss depositions (.2); call opposing counsel David
                                                         Salazar‐Austin and Jackson Lewis (.1).
LCHB    4208      1/6/2016     LEVIN‐GESUNDHEIT,    0.20 Review and distribute deposition errata sheet for Dick Worden.                                  C. Depositions
                                    MICHAEL
LCHB    4209      1/6/2016     LEVIN‐GESUNDHEIT,    0.50 Contact plaintiff John Nall re deposition preparation in Raleigh, North Carolina; contact C. Depositions
                                    MICHAEL              plaintiff Richard Branson re deposition preparation; contact opposing counsel re
                                                         scheduling deposition of Richard Branson in Seattle, Washington.

LCHB    4210      1/6/2016     HUTCHINSON, DANIEL   0.10 Correspondence re depositions.                                                                  C. Depositions
LCHB    4211      1/6/2016      DECKER, MICHAEL     0.80 Team call with all plaintiffs' counsel.                                                         A. Investigation

                                                                  Page 133 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 135 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper        Hours Description                                                                                    Code
LCHB    4212     1/6/2016      DECKER, MICHAEL      7.30 More document review (Estee Lauder and Chrysler Master Service Agreement                 D. Doc. Revw.
                                                         productions) to find additional documents to request.
LCHB    4213     1/6/2016           CHAN, LIN       0.90 Counsel strategy call.                                                                   F. Strategy
LCHB    4214     1/7/2016      LEVIN‐GESUNDHEIT,    1.00 Review Richard Branson deposition preparation binder, email M. Decker re data, and       C. Depositions
                                    MICHAEL              contact Richard Branson to discuss deposition preparation.
LCHB    4215     1/7/2016      LEVIN‐GESUNDHEIT,    0.10 Contact Alison Lynch at Jackson Lewis re scheduling deposition.                          C. Depositions
                                    MICHAEL
LCHB    4216     1/7/2016     HUTCHINSON, DANIEL   0.10   Correspondence re depositions.                                                          C. Depositions
LCHB    4217     1/7/2016       DECKER, MICHAEL    0.20   Wrapping up notes on team call for D .Hutchinson and sending to him.                    F. Strategy
LCHB    4218     1/7/2016       DECKER, MICHAEL    1.30   Document review distillation.                                                           D. Doc. Revw.
LCHB    4219     1/7/2016          CHAN, LIN       0.30   Email correspondence re case strategy.                                                  F. Strategy
LCHB    4220     1/8/2016      LEVIN‐GESUNDHEIT,   0.20   Discuss upcoming deposition with witness Richard Branson.                               C. Depositions
                                    MICHAEL
LCHB    4221     1/8/2016      LEVIN‐GESUNDHEIT,   0.20 Contact opposing counsel Alison Lynch and her assistant re deposition of Richard          C. Depositions
                                    MICHAEL             Branson.
LCHB    4222     1/8/2016      LEVIN‐GESUNDHEIT,   0.10 Call Norman Thatch to discuss deposition transcript review and leave voicemail.           C. Depositions
                                    MICHAEL
LCHB    4223     1/8/2016       DECKER, MICHAEL    0.70 More document review distillation.                                                D. Doc. Revw.
LCHB    4224     1/11/2016     LEVIN‐GESUNDHEIT,   0.90 Speak with Richard Branson by telephone about upcoming deposition and preparation C. Depositions
                                    MICHAEL
LCHB    4225     1/11/2016     LEVIN‐GESUNDHEIT,   0.10 Speak with Norman Thatch re errata sheet to deposition transcript.                        C. Depositions
                                    MICHAEL
LCHB    4226     1/12/2016     LEVIN‐GESUNDHEIT,   4.50 Travel to Seattle for deposition of Richard Branson.                                      I. Travel
                                    MICHAEL
LCHB    4227     1/12/2016     LEVIN‐GESUNDHEIT,   0.70 Review personnel files and resumes of Richard Branson in preparation for deposition.      C. Depositions
                                    MICHAEL
LCHB    4228     1/12/2016     LEVIN‐GESUNDHEIT,   0.20 Review and file errata sheet for Norman Thatch deposition.                                C. Depositions
                                    MICHAEL
LCHB    4229     1/12/2016     LEVIN‐GESUNDHEIT,   0.20 Call Richard Branson re meeting to prepare for deposition tomorrow.                       C. Depositions
                                    MICHAEL
LCHB    4230     1/12/2016     LEVIN‐GESUNDHEIT,   0.40 Call M. Decker to discuss witness data; review email from co‐counsel Elizabeth Stork re   C. Depositions
                                    MICHAEL             recent depositions of Dawn Bauer and Gerald Michalak.
LCHB    4231     1/12/2016    HUTCHINSON, DANIEL   0.10 Correspondence re electronically stored information.                                      B. Discovery
LCHB    4232     1/12/2016      DECKER, MICHAEL    0.20 Discuss with M. Levin‐Gesundheit how to identify plaintiffs’ job titles.                  A. Investigation
LCHB    4233     1/13/2016     LEVIN‐GESUNDHEIT,   4.90 Travel from deposition of Richard Branson in Seattle to home in San Francisco.            I. Travel
                                    MICHAEL
LCHB    4234     1/13/2016     LEVIN‐GESUNDHEIT,   8.30 Meet with client Richard Branson to prepare him for deposition and defend his      C. Depositions
                                    MICHAEL             deposition.
LCHB    4235     1/13/2016      DECKER, MICHAEL    0.10 Discuss assignment to find relevant hot documents among CSC document review for L. D. Doc. Revw.
                                                        Chan.

                                                                Page 134 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 136 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper      Hours Description                                                                                  Code
LCHB    4236     1/13/2016          CHAN, LIN       0.20 Email correspondence and conference with M. Decker re document review.                 D. Doc. Revw.
LCHB    4237     1/14/2016     LEVIN‐GESUNDHEIT,    1.10 Draft deposition summary for Richard Branson.                                          C. Depositions
                                    MICHAEL
LCHB    4238     1/14/2016    HUTCHINSON, DANIEL   0.70   Meet with M. Levin‐Geshundheit re depositions; e‐mails re the same.                   C. Depositions
LCHB    4239     1/14/2016      DECKER, MICHAEL    0.30   Email D. Hutchinson re document review.                                               D. Doc. Revw.
LCHB    4240     1/14/2016      DECKER, MICHAEL    3.60   Document review for L. Chan ‐ find documents re plaintiff duties.                     D. Doc. Revw.
LCHB    4241     1/15/2016     LEVIN‐GESUNDHEIT,   0.70   Draft deposition summary for deposition of Richard Branson.                           C. Depositions
                                    MICHAEL
LCHB    4242     1/15/2016    HUTCHINSON, DANIEL   0.20 Correspondence re depositions.                                                          C. Depositions
LCHB    4243     1/15/2016      DECKER, MICHAEL    0.10 Email L. Chan re document review guidance.                                              D. Doc. Revw.
LCHB    4244     1/19/2016     LEVIN‐GESUNDHEIT,   0.30 Review background files for upcoming depositions of John Nall and Margaret Clay.        C. Depositions
                                    MICHAEL
LCHB    4245     1/19/2016      DECKER, MICHAEL    3.00 Electronically stored information document review and email re same.                    D. Doc. Revw.
LCHB    4246     1/19/2016      DECKER, MICHAEL    3.50 Electronically stored information document review.                                      D. Doc. Revw.
LCHB    4247     1/20/2016     LEVIN‐GESUNDHEIT,   0.80 Participate in team status call with co‐counsel at Outten & Golden and Feinberg         F. Strategy
                                    MICHAEL             Jackson.
LCHB    4248     1/20/2016     LEVIN‐GESUNDHEIT,   0.10 Email Vincent Polsinelli at Jackson Lewis re deposition of Margaret Clay.               C. Depositions
                                    MICHAEL
LCHB    4249     1/20/2016     LEVIN‐GESUNDHEIT,   0.60 Contact John Nall and Margaret Clay to discuss deposition logistics and mechanics.      C. Depositions
                                    MICHAEL
LCHB    4250     1/20/2016    HUTCHINSON, DANIEL   0.50   Co‐counsel call re discovery.                                                         B. Discovery
LCHB    4251     1/20/2016      DECKER, MICHAEL    0.60   Team call with plaintiffs' counsel.                                                   A. Investigation
LCHB    4252     1/20/2016      DECKER, MICHAEL    0.20   Send hot documents re FLSA review to D. Hutchinson and L. Chan.                       D. Doc. Revw.
LCHB    4253     1/20/2016      DECKER, MICHAEL    0.30   Email Liz Stork and Mike Litrownik re consolidating theory of the case/facts/etc.     E. Motions

LCHB    4254     1/20/2016     DECKER, MICHAEL     0.20 Discuss CSC case with D. Hutchinson.                                                    F. Strategy
LCHB    4255     1/20/2016        CHAN, LIN        0.70 Plaintiffs' call re discovery.                                                          B. Discovery
LCHB    4256     1/21/2016    LEVIN‐GESUNDHEIT,    0.70 Speak with John Nall and Margaret Clay re deposition next week.                         C. Depositions
                                   MICHAEL
LCHB    4257     1/21/2016    LEVIN‐GESUNDHEIT,    0.20 Contact plaintiff Jeffrey Farough re deposition transcript review.                      C. Depositions
                                   MICHAEL
LCHB    4258     1/21/2016     DECKER, MICHAEL     5.80 Document review.                                                                        D. Doc. Revw.
LCHB    4259     1/22/2016    LEVIN‐GESUNDHEIT,    0.20 Speak with Vincent Polsinelli at Jackson Lewis re deposition schedule.                  C. Depositions
                                   MICHAEL
LCHB    4260     1/22/2016    LEVIN‐GESUNDHEIT,    0.70 Review documents of witness Margaret Clay and contact her re deposition next week.      C. Depositions
                                   MICHAEL
LCHB    4261     1/22/2016     DECKER, MICHAEL     0.40 Email CSC co‐counsel re electronically stored information deficiencies (email threads   B. Discovery
                                                        missing parts and attachments).
LCHB    4262     1/24/2016     DECKER, MICHAEL     0.40 Review CSC emails/email D. Hutchinson re new assignments that he may want me to         F. Strategy
                                                        take on.

                                                                Page 135 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 137 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper       Hours Description                                                                                     Code
LCHB    4263     1/25/2016    LEVIN‐GESUNDHEIT,     5.00 Travel from San Francisco office to Raleigh North Carolina hotel to defend depositions   I. Travel
                                   MICHAEL               of John Nall and Margaret Clay. (Time has been subtracted from this entry for other
                                                         work done in plane and at airport.)
LCHB    4264     1/25/2016    LEVIN‐GESUNDHEIT,     5.10 Draft complaint.                                                                         E. Motions
                                   MICHAEL
LCHB    4265     1/25/2016    LEVIN‐GESUNDHEIT,    0.30 Contact Vincent Polsinelli of Jackson Lewis re deposition schedule; call John Nall to     C. Depositions
                                   MICHAEL              discuss deposition tomorrow.
LCHB    4266     1/25/2016     DECKER, MICHAEL     0.10 Email cocounsel re document review meeting setup.                                         D. Doc. Revw.
LCHB    4267     1/26/2016    LEVIN‐GESUNDHEIT,    1.00 Review witness Margaret Clay discovery documents in preparation for deposition.           C. Depositions
                                   MICHAEL
LCHB    4268     1/26/2016    LEVIN‐GESUNDHEIT,    0.30 Review, compile, and serve errata sheets for witness Jeffrey Farough.                     C. Depositions
                                   MICHAEL
LCHB    4269     1/26/2016    LEVIN‐GESUNDHEIT,    1.50 Meet with witness Margaret Clay to prepare for deposition.                                C. Depositions
                                   MICHAEL
LCHB    4270     1/26/2016    LEVIN‐GESUNDHEIT,    4.00 Meet with witness John Nall to prepare for deposition.                                    C. Depositions
                                   MICHAEL
LCHB    4271     1/26/2016    LEVIN‐GESUNDHEIT,    4.90 Defend deposition of witness John Nall at offices of Jackson Lewis in Raleigh, North      I. Travel
                                   MICHAEL              Carolina and travel to and from offices from hotel.
LCHB    4272     1/27/2016    LEVIN‐GESUNDHEIT,    8.60 Travel from deposition in Raleigh, North Carolina home to San Francisco. (Time has        I. Travel
                                   MICHAEL              been subtracted in this entry for time spent working on plane.)
LCHB    4273     1/27/2016    LEVIN‐GESUNDHEIT,    2.90 Prepare Margaret Clay for deposition.                                                     C. Depositions
                                   MICHAEL
LCHB    4274     1/27/2016    LEVIN‐GESUNDHEIT,    3.90 Defend deposition of Margaret Clay at law firm of Jackson Lewis in Raleigh, NC.           C. Depositions
                                   MICHAEL
LCHB    4275     1/27/2016     DECKER, MICHAEL     0.20 Telephone call with L. Chan re: CSC strategy.                                             F. Strategy
LCHB    4276     1/27/2016     DECKER, MICHAEL     0.50 ESI document review call with team.                                                       D. Doc. Revw.
LCHB    4277     1/27/2016     DECKER, MICHAEL     0.10 Emailing L. Chan & J. Schott re: FLSA powerpoint and comparing to exhibits to             C. Depositions
                                                        Josephson deposition.
LCHB    4278     1/27/2016        CHAN, LIN        1.00 Co‐lead call re document review; confer with M. Decker re same; email correspondence      D. Doc. Revw.
                                                        re same.
LCHB    4279     1/28/2016      SCHOTT, JOSHUA     1.00 Reviewed deposition exhibits to compare them to newly produced documents.                 C. Depositions

LCHB    4280     1/28/2016      SCHOTT, JOSHUA     1.00 Compared deposition exhibits to newly produced documents.                                 C. Depositions
LCHB    4281     1/28/2016     LEVIN‐GESUNDHEIT,   0.70 Review deposition transcript of witness Richard Branson and contact Richard Branson       C. Depositions
                                    MICHAEL             re deposition transcript review.
LCHB    4282     1/28/2016    HUTCHINSON, DANIEL   0.40 Meet with M. Levin‐Geshundheit.                                                           F. Strategy
LCHB    4283     1/28/2016         CHAN, LIN       0.20 Email correspondence re retaliation.                                                      B. Discovery
LCHB    4284     1/28/2016         CHAN, LIN       0.20 Email correspondence re motions to compel.                                                E. Motions
LCHB    4285     1/29/2016         CHAN, LIN       0.10 Email correspondence re class members.                                                    A. Investigation



                                                                Page 136 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 138 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper      Hours Description                                                                                   Code
LCHB    4286     1/31/2016     LEVIN‐GESUNDHEIT,    1.50 Write deposition summaries for John Nall and Margaret Clay.                             C. Depositions
                                    MICHAEL
LCHB    4287     2/1/2016      LEVIN‐GESUNDHEIT,   0.10 Write deposition summaries for John Nall and Margaret Clay.                              C. Depositions
                                    MICHAEL
LCHB    4288     2/1/2016      LEVIN‐GESUNDHEIT,   0.50 Read Liz Stork's email re retaliation and comments to CSC and correspondence re San      C. Depositions
                                    MICHAEL             Francisco depositions.
LCHB    4289     2/1/2016      LEVIN‐GESUNDHEIT,   0.50 Contact Joe Pinedo and Ben Pearson re deposition and discovery.                          C. Depositions
                                    MICHAEL
LCHB    4290     2/1/2016     HUTCHINSON, DANIEL   0.30   Correspondence re depositions.                                                         C. Depositions
LCHB    4291     2/1/2016           CHAN, LIN      0.20   Email correspondence re retaliation issues.                                            E. Motions
LCHB    4292     2/1/2016           CHAN, LIN      0.20   Email correspondence re discovery issues.                                              C. Depositions
LCHB    4293     2/2/2016      LEVIN‐GESUNDHEIT,   0.40   Provide deposition and intake grades to Liz Stork.                                     A. Investigation
                                    MICHAEL
LCHB    4294     2/2/2016       DECKER, MICHAEL    0.30 Researching, then emailing D. Hutchinson, K. Dermody, L. Chan re: CSC's splitting into   E. Motions
                                                        two companies, and possible effects,
LCHB    4295     2/2/2016          CHAN, LIN       0.10 Email correspondence re document review.                                                 D. Doc. Revw.
LCHB    4296     2/3/2016      LEVIN‐GESUNDHEIT,   0.30 Review E‐TES data.                                                                       J. Damages
                                    MICHAEL
LCHB    4297     2/3/2016      LEVIN‐GESUNDHEIT,   1.00 Participate in team conference call with co‐counsel from Outten & Golden and Lewis   F. Strategy
                                    MICHAEL             Jackson; confer with M. Decker afterward.
LCHB    4298     2/3/2016      LEVIN‐GESUNDHEIT,   0.50 Contact CSC deposition witnesses Joe Pinedo and Ben Pearson to schedule depositions. C. Depositions
                                    MICHAEL
LCHB    4299     2/3/2016     HUTCHINSON, DANIEL   0.50   Co‐counsel call re discovery.                                                          B. Discovery
LCHB    4300     2/3/2016       DECKER, MICHAEL    0.20   Talking with M Levin‐Gesundheit re: CSC case status.                                   F. Strategy
LCHB    4301     2/3/2016          CHAN, LIN       0.60   Email correspondence re discovery issues.                                              B. Discovery
LCHB    4302     2/3/2016          CHAN, LIN       1.00   Co‐counsel call re case strategy; email correspondence re same.                        F. Strategy
LCHB    4303     2/4/2016          CHAN, LIN       0.20   Review documents re Catalyst deponents.                                                D. Doc. Revw.
LCHB    4304     2/4/2016          CHAN, LIN       0.10   Email correspondence re opt‐ins.                                                       B. Discovery
LCHB    4305     2/5/2016      LEVIN‐GESUNDHEIT,   0.20   Read correspondence with co‐counsel re deposition defense preparations.                C. Depositions
                                    MICHAEL
LCHB    4306     2/5/2016      LEVIN‐GESUNDHEIT,   0.10 Contact plaintiff Joe Pinedo for deposition availability.                                C. Depositions
                                    MICHAEL
LCHB    4307     2/5/2016      LEVIN‐GESUNDHEIT,   0.50 Contact John Nall re deposition transcript and mail transcript package.                  C. Depositions
                                    MICHAEL
LCHB    4308     2/5/2016     HUTCHINSON, DANIEL   0.20 Correspondence re depositions.                                                           C. Depositions
LCHB    4309     2/5/2016          CHAN, LIN       0.10 Email correspondence re discovery issues.                                                B. Discovery
LCHB    4310     2/8/2016      LEVIN‐GESUNDHEIT,   0.20 Download John Nall exhibits and distribute to team.                                      C. Depositions
                                    MICHAEL
LCHB    4311     2/8/2016      LEVIN‐GESUNDHEIT,   0.10 Contact Joe Pinedo re deposition availability.                                           C. Depositions
                                    MICHAEL

                                                                Page 137 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 139 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper      Hours Description                                                                                   Code
LCHB    4312     2/8/2016      LEVIN‐GESUNDHEIT,    0.80 Communicate with Margaret Clay re deposition transcript review and send transcript to   C. Depositions
                                    MICHAEL              Ms. Clay for review.
LCHB    4313     2/10/2016     LEVIN‐GESUNDHEIT,    0.90 Participate in deposition defense preparation conference call with co‐counsel at        C. Depositions
                                    MICHAEL              Outten & Golden and Feinberg Jackson.
LCHB    4314     2/10/2016    HUTCHINSON, DANIEL    0.30 Discovery correspondence.                                                               B. Discovery
LCHB    4315     2/10/2016      DECKER, MICHAEL     0.30 Drafting/editing letter to class members/sending to K. Dermody/D. Hutchinson/L Chan.    A. Investigation

LCHB    4316     2/10/2016        CHAN, LIN        0.20 Email correspondence re discovery.                                                       B. Discovery
LCHB    4317     2/11/2016    HUTCHINSON, DANIEL   0.10 Correspondence re discovery.                                                             B. Discovery
LCHB    4318     2/12/2016     DECKER, MICHAEL     0.40 Researching/responding to D. Hutchinson's email re: winnowing discovery requests.        B. Discovery

LCHB    4319     2/16/2016      DECKER, MICHAEL    0.60 Various CSC emails ‐ reviewing.                                                          A. Investigation
LCHB    4320     2/16/2016         CHAN, LIN       0.30 Email correspondence re discovery.                                                       B. Discovery
LCHB    4321     2/17/2016     LEVIN‐GESUNDHEIT,   0.20 Send signature and errata pages to TSG reporting for deposition transcripts.             C. Depositions
                                    MICHAEL
LCHB    4322     2/17/2016     LEVIN‐GESUNDHEIT,   0.90 Participate in bi‐weekly case status call with co‐counsel (.6); confer with M. Decker    F. Strategy
                                    MICHAEL             afterward (.3).
LCHB    4323     2/17/2016     LEVIN‐GESUNDHEIT,   0.20 Contact witness Richard Branson re deposition transcript review.                         C. Depositions
                                    MICHAEL
LCHB    4324     2/17/2016     LEVIN‐GESUNDHEIT,   0.10 Contact witness Ben Pearson re discovery.                                                B. Discovery
                                    MICHAEL
LCHB    4325     2/17/2016    HUTCHINSON, DANIEL   0.60   Co‐counsel call re discovery.                                                          B. Discovery
LCHB    4326     2/17/2016      DECKER, MICHAEL    0.40   Discussing CSC with M. Levin‐Gesundheit.                                               F. Strategy
LCHB    4327     2/17/2016      DECKER, MICHAEL    0.60   CSC team telephone call.                                                               F. Strategy
LCHB    4328     2/17/2016         CHAN, LIN       0.30   Email correspondence re case strategy and discovery.                                   B. Discovery
LCHB    4329     2/17/2016         CHAN, LIN       0.50   Co‐counsel strategy call.                                                              F. Strategy
LCHB    4330     2/18/2016    HUTCHINSON, DANIEL   0.10   Correspondence re discovery.                                                           B. Discovery
LCHB    4331     2/19/2016    HUTCHINSON, DANIEL   0.20   Class member inquiries.                                                                A. Investigation
LCHB    4332     2/22/2016     LEVIN‐GESUNDHEIT,   0.20   Compile and serve signature and errata pages for plaintiff Richard Branson.            A. Investigation
                                    MICHAEL
LCHB    4333     2/23/2016     LEVIN‐GESUNDHEIT,   0.10 Review correspondence with Margaret Clay re deposition transcript review.                C. Depositions
                                    MICHAEL
LCHB    4334     2/23/2016    HUTCHINSON, DANIEL   0.10 Correspondence re discovery.                                                             B. Discovery
LCHB    4335     2/23/2016      DECKER, MICHAEL    0.10 Discussing document review with Liz Stork.                                               D. Doc. Revw.
LCHB    4336     2/23/2016      DECKER, MICHAEL    11.30 CSC document review/writing up for D. Hutchinson/L. Chan/sending to co‐counsel.         D. Doc. Revw.

LCHB    4337     2/23/2016     DECKER, MICHAEL     0.30   Conference call re: CSC document review.                                               F. Strategy
LCHB    4338     2/23/2016        CHAN, LIN        0.10   Review M. Decker memorandum re documents.                                              B. Discovery
LCHB    4339     2/23/2016        CHAN, LIN        0.30   Email correspondence re settlement and discovery.                                      B. Discovery
LCHB    4340     2/24/2016     DECKER, MICHAEL     0.40   Finishing CSC document review.                                                         D. Doc. Revw.

                                                                Page 138 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 140 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper      Hours Description                                                                                 Code
LCHB    4341     2/25/2016     LEVIN‐GESUNDHEIT,    0.20 Distribute Margaret Clay deposition exhibits.                                         C. Depositions
                                    MICHAEL
LCHB    4342     2/25/2016    HUTCHINSON, DANIEL   0.70 Strategy call re settlement.                                                           H. Settlement
LCHB    4343     2/25/2016          CHAN, LIN      0.90 Confer with co‐counsel re settlement.                                                  H. Settlement
LCHB    4344     2/26/2016     LEVIN‐GESUNDHEIT,   0.20 Review intake notes in anticipation of future intakes on system engineers.             A. Investigation
                                    MICHAEL
LCHB    4345     2/29/2016     LEVIN‐GESUNDHEIT,   0.10 Research "system engineers" job title.                                                 A. Investigation
                                    MICHAEL
LCHB    4346     2/29/2016     LEVIN‐GESUNDHEIT,   0.40 Contact Mike Litrownik of Outten & Golden re requests for production, and provide      A. Investigation
                                    MICHAEL             instructions to Josh Schott re collecting documents from opt‐in plaintiffs.

LCHB    4347     2/29/2016     LEVIN‐GESUNDHEIT,   0.30 Contact John Nall re deposition transcript review, review errata page, and serve same. C. Depositions
                                    MICHAEL
LCHB    4348     2/29/2016    HUTCHINSON, DANIEL   0.40 Correspondence re class discovery.                                                     B. Discovery
LCHB    4349     3/1/2016       SCHOTT, JOSHUA     3.70 Correspond with opt ins to collect their documents for discovery.                      B. Discovery
LCHB    4350     3/1/2016      LEVIN‐GESUNDHEIT,   0.50 Search for documents on "system engineer" categorization issue and draft email to      D. Doc. Revw.
                                    MICHAEL             Daniel Hutchinson re same.
LCHB    4351     3/1/2016     HUTCHINSON, DANIEL   0.60 Call with co‐counsel re CSC's restructuring.                                           F. Strategy
LCHB    4352     3/2/2016      LEVIN‐GESUNDHEIT,   0.10 Contact Margaret Clay re deposition transcript review.                                 C. Depositions
                                    MICHAEL
LCHB    4353     3/2/2016     HUTCHINSON, DANIEL   0.20   Correspondence re discovery.                                                         B. Discovery
LCHB    4354     3/3/2016       SCHOTT, JOSHUA     2.30   Intakes with people whose consent to join forms were rejected.                       A. Investigation
LCHB    4355     3/3/2016       SCHOTT, JOSHUA     2.40   Correspond with opt ins to collect documents for discovery.                          B. Discovery
LCHB    4356     3/3/2016      LEVIN‐GESUNDHEIT,   1.40   Discuss investigation of "engineer" job title with M. Decker and J. Schott and       A. Investigation
                                    MICHAEL               correspond with co‐counsel on the topic (.7); conduct research on "computer
                                                          professional" exemption from Fair Labor Standards Act (.7).
LCHB    4357     3/3/2016     HUTCHINSON, DANIEL   0.10   Correspondence re discovery.                                                         B. Discovery
LCHB    4358     3/3/2016       DECKER, MICHAEL    0.40   Discussing CSC tasks w/ Josh Schott; emailing re: same.                              F. Strategy
LCHB    4359     3/3/2016       DECKER, MICHAEL    0.50   Discussing CSC tasks with M. Levin‐Gesundheit; emailing re same.                     F. Strategy
LCHB    4360     3/3/2016          CHAN, LIN       0.20   Email correspondence re discovery, settlement.                                       B. Discovery
LCHB    4361     3/4/2016      LEVIN‐GESUNDHEIT,   1.20   Participate in co‐counsel conference call on case status.                            F. Strategy
                                    MICHAEL
LCHB    4362     3/4/2016      LEVIN‐GESUNDHEIT,   1.20 Correspond with M. Decker re research on Computer Professional exemption from          E. Motions
                                    MICHAEL             FLSA, and read O&G's memo on the topic and mediation brief.
LCHB    4363     3/4/2016      LEVIN‐GESUNDHEIT,   0.20 Contact Margaret Clay re deposition transcript review.                                 C. Depositions
                                    MICHAEL
LCHB    4364     3/4/2016     HUTCHINSON, DANIEL   0.10   Correspondence re discovery.                                                         B. Discovery
LCHB    4365     3/4/2016     HUTCHINSON, DANIEL   1.20   Co‐counsel call re discovery.                                                        B. Discovery
LCHB    4366     3/4/2016       DECKER, MICHAEL    1.20   CSC call with team.                                                                  F. Strategy
LCHB    4367     3/4/2016          CHAN, LIN       1.00   Conference call with co‐counsel re strategy.                                         F. Strategy

                                                                Page 139 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 141 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper       Hours   Description                                                                                      Code
LCHB    4368     3/7/2016       SCHOTT, JOSHUA       1.50   Intakes with people whose consent to join forms were rejected.                            A. Investigation
LCHB    4369     3/7/2016       SCHOTT, JOSHUA       1.50   Coordinate with opt ins to collect their documents for discovery.                         B. Discovery
LCHB    4370     3/7/2016     HUTCHINSON, DANIEL     0.10   Correspondence re discovery.                                                              B. Discovery
LCHB    4371     3/7/2016           CHAN, LIN        0.10   Email correspondence re discovery.                                                        B. Discovery
LCHB    4372     3/8/2016       SCHOTT, JOSHUA       1.50   Intakes with people whose consent to join forms were rejected.                            A. Investigation
LCHB    4373     3/8/2016       SCHOTT, JOSHUA       1.50   Coordinate with opt ins to collect documents for discovery.                               B. Discovery
LCHB    4374     3/8/2016      LEVIN‐GESUNDHEIT,     0.30   Speak with Margaret Clay re deposition transcript review and serve signature and          C. Depositions
                                    MICHAEL                 errata pages
LCHB    4375     3/8/2016           CHAN, LIN       0.20    Confer with D. Hutchinson re case strategy.                                               F. Strategy
LCHB    4376     3/9/2016     HUTCHINSON, DANIEL    0.10    Correspondence re discovery.                                                              B. Discovery
LCHB    4377     3/9/2016       DECKER, MICHAEL     0.10    Speaking to M. Levin‐Gesundheit re: CSC.                                                  F. Strategy
LCHB    4378     3/9/2016           CHAN, LIN       0.30    Email correspondence re discovery.                                                        B. Discovery
LCHB    4379     3/10/2016    HUTCHINSON, DANIEL    0.30    Correspondence re discovery.                                                              B. Discovery
LCHB    4380     3/10/2016      DECKER, MICHAEL     0.30    Reviewing ESI/emailing re same.                                                           D. Doc. Revw.
LCHB    4381     3/10/2016      DECKER, MICHAEL     0.20    Emailing D. Harvey, L. Chan and M. Levin‐Gesundheit re: CSC staffing.                     F. Strategy
LCHB    4382     3/10/2016          CHAN, LIN       0.20    Email correspondence re discovery.                                                        B. Discovery
LCHB    4383     3/11/2016     KEENLEY, ELIZABETH   1.00    Review complaint; save depositions to P‐drive.                                            A. Investigation
LCHB    4384     3/11/2016    HUTCHINSON, DANIEL    0.20    Correspondence re discovery.                                                              B. Discovery
LCHB    4385     3/11/2016          CHAN, LIN       0.30    Email correspondence re legal research and discovery.                                     E. Motions
LCHB    4386     3/14/2016     KEENLEY, ELIZABETH   0.50    Review correspondence and case duties.                                                    F. Strategy
LCHB    4387     3/14/2016          CHAN, LIN       0.10    Email correspondence regarding discovery.                                                 B. Discovery
LCHB    4388     3/15/2016      SCHOTT, JOSHUA      2.00    Intakes with people who had their consent to join forms rejected.                         A. Investigation
LCHB    4389     3/15/2016      SCHOTT, JOSHUA      1.70    Coordinated with opt ins to get their documents for discovery.                            B. Discovery
LCHB    4390     3/15/2016     LEVIN‐GESUNDHEIT,    0.10    Confer with M. Decker re deposition digests.                                              C. Depositions
                                    MICHAEL
LCHB    4391     3/15/2016    HUTCHINSON, DANIEL    0.30    Correspondence re discovery.                                                              B. Discovery
LCHB    4392     3/15/2016          CHAN, LIN       0.10    Email correspondence regarding case strategy and discovery.                               B. Discovery
LCHB    4393     3/16/2016      SCHOTT, JOSHUA      1.50    Coordinated with opt ins to collect their documents for discovery.                        B. Discovery
LCHB    4394     3/16/2016     KEENLEY, ELIZABETH   5.30    Review conference call notes and task outlines; save and log opt‐in documents; call       A. Investigation
                                                            with M. Decker re rejected CTJ outreach and discovery; interview rejected CTJ contacts.

LCHB    4395     3/16/2016    HUTCHINSON, DANIEL    0.30    Follow up call with M. Decker re class certification.                                     E. Motions
LCHB    4396     3/16/2016    HUTCHINSON, DANIEL    0.90    Co‐counsel call.                                                                          F. Strategy
LCHB    4397     3/16/2016      DECKER, MICHAEL     0.30    Writing up summary of call; sending to L. Chan.                                           A. Investigation
LCHB    4398     3/16/2016      DECKER, MICHAEL     0.10    Discussing CSC with M. Levin‐Gesundheit.                                                  F. Strategy
LCHB    4399     3/16/2016      DECKER, MICHAEL     0.20    Discussing CSC planning with D. Hutchinson.                                               F. Strategy
LCHB    4400     3/16/2016      DECKER, MICHAEL     0.90    CSC call with team and co‐counsel.                                                        F. Strategy
LCHB    4401     3/16/2016         CHAN, LIN        0.10    Email correspondence regarding case strategy.                                             F. Strategy
LCHB    4402     3/17/2016      SCHOTT, JOSHUA      1.00    Train E. Keenley.                                                                         F. Strategy
LCHB    4403     3/17/2016     KEENLEY, ELIZABETH   1.00    Participate in team conference call.                                                      F. Strategy

                                                                  Page 140 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 142 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper         Hours Description                                                                                        Code
LCHB    4404     3/17/2016     DECKER, MICHAEL       0.20 Discussing CSC assignments with E. Keenly.                                                  F. Strategy
LCHB    4405     3/18/2016    KEENLEY, ELIZABETH     1.50 Draft and send emails to opt‐ins re: document production, call opt‐ins re: same; search     A. Investigation
                                                          for opt‐in contact information using Accurint; email M. Decker re: opt‐in document
                                                          production and CTJ rejection outreach.
LCHB    4406     3/21/2016    KEENLEY, ELIZABETH     0.40 Call class members re: document production requirements; call system engineers for          A. Investigation
                                                          interviews.
LCHB    4407     3/21/2016    HUTCHINSON, DANIEL     0.40 Draft memorandum re mediation demand.                                                       H. Settlement
LCHB    4408     3/22/2016     LEVIN‐GESUNDHEIT,     0.10 Compile deposition digest for Norman Thatch.                                                C. Depositions
                                    MICHAEL
LCHB    4409     3/22/2016     KEENLEY, ELIZABETH   1.30 Review case email; place reminder calls to opt‐ins re document production; save and          A. Investigation
                                                         file documents; edit tracking sheet; update M. Decker on interview and discovery
                                                         projects.
LCHB    4410     3/22/2016    HUTCHINSON, DANIEL    0.20 Correspondence re discovery.                                                                 B. Discovery
LCHB    4411     3/22/2016         CHAN, LIN        0.10 Email correspondence regarding settlement.                                                   H. Settlement
LCHB    4412     3/23/2016     LEVIN‐GESUNDHEIT,    4.40 Compile deposition digest for Norman Thatch (3.9); meet with E. Keenley and M. Trione        C. Depositions
                                    MICHAEL              re compiling deposition digests (.4)
LCHB    4413     3/23/2016     KEENLEY, ELIZABETH   0.50 Review case email; send reminders re document production.                                    F. Strategy
LCHB    4414     3/23/2016     KEENLEY, ELIZABETH   1.00 Prepare summary of opt‐in documents for M. Litrownik and zip file re same.                   D. Doc. Revw.
LCHB    4415     3/23/2016     KEENLEY, ELIZABETH   0.60 Prepare for weekly team conference call.                                                     F. Strategy
LCHB    4416     3/23/2016    HUTCHINSON, DANIEL    0.20 Correspondence re discovery.                                                                 B. Discovery
LCHB    4417     3/24/2016     LEVIN‐GESUNDHEIT,    5.40 Compile deposition digest for Norman Thatch                                                  C. Depositions
                                    MICHAEL
LCHB    4418     3/24/2016     LEVIN‐GESUNDHEIT,    0.20 Communicate with E. Keenley and D. Hutchinson re obtaining documents from opt‐in B. Discovery
                                    MICHAEL              plaintiffs with no phone or email address.
LCHB    4419     3/24/2016     KEENLEY, ELIZABETH   3.50 Participate in team conference call; search CTJs and Accurint for class member contact B. Discovery
                                                         information; send document production reminders to opt‐ins; research options for
                                                         contacting opt‐ins; draft letter re document production for opt ins.

LCHB    4420     3/24/2016    HUTCHINSON, DANIEL    0.20   E‐mails re class member discovery.                                                         B. Discovery
LCHB    4421     3/24/2016    HUTCHINSON, DANIEL    1.00   Co‐counsel call re settlement demand.                                                      F. Strategy
LCHB    4422     3/24/2016    HUTCHINSON, DANIEL    0.50   Call with M. Decker re class certification.                                                F. Strategy
LCHB    4423     3/24/2016      DECKER, MICHAEL     0.50   Talking to D. Hutchinson after team call re: same.                                         F. Strategy
LCHB    4424     3/24/2016      DECKER, MICHAEL     1.00   CSC team call with co‐counsel.                                                             F. Strategy
LCHB    4425     3/25/2016     TRIONE, MADELYNE     0.80   Training for deposition digests.                                                           C. Depositions
LCHB    4426     3/25/2016     LEVIN‐GESUNDHEIT,    2.00   Finalize Norman Thatch deposition digest to use as template for training E. Keenley and    C. Depositions
                                    MICHAEL                M. Trione on preparing deposition digests (.8); prepare materials to explain the process
                                                           to E. Keenley and M. Trione (.4); meet with E. Keenley and M. Trione to explain
                                                           deposition digest project (.7); search for exhibits from deposition of Willie Wong (.1).




                                                                 Page 141 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 143 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper         Hours Description                                                                                   Code
LCHB    4427     3/25/2016    KEENLEY, ELIZABETH     3.00 Finalize and mail document request letters; confer with MLG re deposition digests;      C. Depositions
                                                          prepare deposition digest.
LCHB    4428     3/25/2016    HUTCHINSON, DANIEL     0.50 Settlement call with mediator.                                                          H. Settlement
LCHB    4429     3/26/2016      DECKER, MICHAEL      9.20 Drafting/editing memo re: class certification cases re: technology workers.             E. Motions
LCHB    4430     3/28/2016     LEVIN‐GESUNDHEIT,     0.60 Speak with M. Decker re deposition digests (.2); revise deposition digest for Norman    C. Depositions
                                    MICHAEL               Thatch and deposition digest template (.4).
LCHB    4431     3/28/2016     KEENLEY, ELIZABETH    3.50 Save and circulate client documents and update tracking sheet; prepare deposition       C. Depositions
                                                          digest.
LCHB    4432     3/28/2016    HUTCHINSON, DANIEL     1.00 Edit memorandum re class certification.                                                 E. Motions
LCHB    4433     3/28/2016      DECKER, MICHAEL      0.20 Emailing team re: deposition digests.                                                   C. Depositions
LCHB    4434     3/28/2016      DECKER, MICHAEL      0.10 Discussing deposition digests in CSC with M. Levin‐Gesundeheit.                         C. Depositions
LCHB    4435     3/29/2016     TRIONE, MADELYNE      2.00 Preparation of deposition digest.                                                       C. Depositions
LCHB    4436     3/29/2016     LEVIN‐GESUNDHEIT,     0.20 Review Richard Branson deposition digest and send to co‐counsel.                        C. Depositions
                                    MICHAEL
LCHB    4437     3/29/2016     LEVIN‐GESUNDHEIT,    0.30 Correspond with E. Keenley re instructions for deposition digests (.2); search for       C. Depositions
                                    MICHAEL              exhibits to Willie Wong's deposition (.1).
LCHB    4438     3/29/2016     KEENLEY, ELIZABETH   5.40 Prepare R. Branson deposition digest; format opt‐in documents.                           C. Depositions
LCHB    4439     3/29/2016    HUTCHINSON, DANIEL    0.40 Correspondence re class certification evidence.                                          F. Strategy
LCHB    4440     3/29/2016      DECKER, MICHAEL     0.20 Discussing CSC memo with L. Chan.                                                        F. Strategy
LCHB    4441     3/29/2016         CHAN, LIN        0.90 Review legal research regarding class certification; conference with M. Decker and D.    E. Motions
                                                         Hutchinson regarding same.
LCHB    4442     3/30/2016    KEENLEY, ELIZABETH    4.30 Download Plaintiff's production; prepare Willie Wong deposition digest; participate in   C. Depositions
                                                         team conference call.
LCHB    4443     3/30/2016    HUTCHINSON, DANIEL    1.30 Co‐counsel call; call with M. Decker re class certification.                             F. Strategy
LCHB    4444     3/30/2016      DECKER, MICHAEL     0.40 Reviewing HP decision for purposes of CSC class cert motion.                             E. Motions
LCHB    4445     3/30/2016      DECKER, MICHAEL     0.40 Emailing D. Hutchinson and L. Chan re: class certification research.                     E. Motions
LCHB    4446     3/30/2016      DECKER, MICHAEL     0.20 Discussing CSC class cert memo with D Hutchinson.                                        F. Strategy
LCHB    4447     3/30/2016      DECKER, MICHAEL     0.80 CSC team call with co‐counsel.                                                           F. Strategy
LCHB    4448     3/30/2016         CHAN, LIN        0.40 Review case deadlines; email correspondence regarding class certification.               F. Strategy
LCHB    4449     3/30/2016         CHAN, LIN        0.20 Confer with M. Decker regarding class certification.                                     F. Strategy
LCHB    4450     3/31/2016     TRIONE, MADELYNE     1.10 Deposition digest for Margaret Clay's deposition.                                        C. Depositions
LCHB    4451     3/31/2016     KEENLEY, ELIZABETH   5.80 Prepare W. Wong deposition digest.                                                       C. Depositions
LCHB    4452     3/31/2016     KEENLEY, ELIZABETH   0.30 Call opt‐in plaintiffs re document production.                                           A. Investigation
LCHB    4453     3/31/2016    HUTCHINSON, DANIEL    0.20 E‐mails re document review.                                                              D. Doc. Revw.
LCHB    4454     3/31/2016      DECKER, MICHAEL     5.10 CSC document review.                                                                     D. Doc. Revw.
LCHB    4455     4/1/2016      TRIONE, MADELYNE     1.90 Deposition digest for Margaret Clay's deposition.                                        C. Depositions
LCHB    4456     4/1/2016      LEVIN‐GESUNDHEIT,    1.00 Review E. Keenley's draft deposition digest of Willie Wong.                              C. Depositions
                                    MICHAEL
LCHB    4457     4/1/2016      KEENLEY, ELIZABETH   2.00 Prepare W. Wong deposition digest.                                                       C. Depositions
LCHB    4458     4/1/2016      KEENLEY, ELIZABETH   3.30 Prepare J. Nall deposition digest.                                                       C. Depositions

                                                                 Page 142 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 144 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper       Hours   Description                                                                                 Code
LCHB    4459     4/1/2016      DECKER, MICHAEL      6.90   Research re memorandum re: Rule 23 and technology worker cases.                      E. Motions
LCHB    4460     4/1/2016      DECKER, MICHAEL      0.20   Prepping to discuss memorandum with D. Hutchinson.                                   E. Motions
LCHB    4461     4/1/2016      DECKER, MICHAEL      0.40   Discuss memorandum with D. Hutchinson.                                               F. Strategy
LCHB    4462     4/1/2016          CHAN, LIN        0.30   Email correspondence regarding discovery.                                            B. Discovery
LCHB    4463     4/3/2016    HUTCHINSON, DANIEL     0.20   E‐mail re depositions.                                                               C. Depositions
LCHB    4464     4/3/2016      DECKER, MICHAEL      7.40   Drafting of deposition digest ‐ Masal.                                               C. Depositions
LCHB    4465     4/3/2016          CHAN, LIN        0.10   Email correspondence regarding opt‐in depositions.                                   B. Discovery
LCHB    4466     4/4/2016     TRIONE, MADELYNE      3.20   Deposition digest for Margaret Clay's deposition.                                    C. Depositions
LCHB    4467     4/4/2016     LEVIN‐GESUNDHEIT,     1.10   Review and edit deposition digests for Margaret Clay and John Nall.                  C. Depositions
                                   MICHAEL
LCHB    4468     4/4/2016     LEVIN‐GESUNDHEIT,    0.10 Correspond with M. Decker re deposition digests.                                        C. Depositions
                                   MICHAEL
LCHB    4469     4/4/2016     KEENLEY, ELIZABETH   4.70 Prepare J. Nall deposition digest; asses status of opt‐in document collection and email C. Depositions
                                                        MLG re same; locate M. Masal deposition transcript for M. Decker.
LCHB    4470     4/4/2016    HUTCHINSON, DANIEL    0.30 Analyze class certification memorandum; correspondence re depositions.                  E. Motions
LCHB    4471     4/4/2016     DECKER, MICHAEL      2.50 Further edits to CSC memo re: Rule 23 class certification cases and technology workers. E. Motions

LCHB    4472     4/4/2016     DECKER, MICHAEL      0.20 Discuss memo re: Rule 23 class certification cases and technology workers with L. Chan. E. Motions

LCHB    4473     4/4/2016     DECKER, MICHAEL      5.10 Continue edits on deposition digest: Masal.                                             C. Depositions
LCHB    4474     4/4/2016        CHAN, LIN         0.60 Review memorandum regarding class certification; confer with M. Decker regarding        E. Motions
                                                        same.
LCHB    4475     4/5/2016     TRIONE, MADELYNE     1.30 Deposition digest for Dick Worden's deposition.                                         C. Depositions
LCHB    4476     4/5/2016     KEENLEY, ELIZABETH   4.10 Review and prepare deposition digests.                                                  C. Depositions
LCHB    4477     4/5/2016    HUTCHINSON, DANIEL    0.30 Correspondence re discovery.                                                            C. Depositions
LCHB    4478     4/5/2016      DECKER, MICHAEL     4.10 More work on CSC memorandum.                                                            E. Motions
LCHB    4479     4/5/2016      DECKER, MICHAEL     0.20 Emailing re: deposition digests and updating co‐counsel re same.                        C. Depositions
LCHB    4480     4/5/2016      DECKER, MICHAEL     4.50 Edits to CSC memorandum.                                                                E. Motions
LCHB    4481     4/5/2016      DECKER, MICHAEL     0.10 Discuss memo with L. Chan.                                                              E. Motions
LCHB    4482     4/5/2016         CHAN, LIN        0.20 Email correspondence regarding opt‐in depositions.                                      C. Depositions
LCHB    4483     4/5/2016         CHAN, LIN        0.20 Confer with M. Decker regarding class certification research.                           E. Motions
LCHB    4484     4/6/2016     TRIONE, MADELYNE     2.80 Deposition digest for Dick Worden's deposition.                                         C. Depositions
LCHB    4485     4/6/2016     LEVIN‐GESUNDHEIT,    0.10 Provide update on deposition digest status.                                             C. Depositions
                                   MICHAEL
LCHB    4486     4/6/2016     KEENLEY, ELIZABETH   4.90 Email and call opt‐in deponents re upcoming depositions; prepare deposition digests.   C. Depositions

LCHB    4487     4/6/2016    HUTCHINSON, DANIEL    0.40 Correspondence re class certification.                                                  B. Discovery
LCHB    4488     4/6/2016     DECKER, MICHAEL      1.80 Reviewing Josephson/Engelmann deposition transcripts/conditional certification brief    C. Depositions
                                                        in preparation for document review.
LCHB    4489     4/6/2016     DECKER, MICHAEL      0.30 Emailing re reaching out to opt‐ins for deposition scheduling.                         C. Depositions

                                                                 Page 143 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 145 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours   Description                                                                                     Code
LCHB    4490     4/6/2016      DECKER, MICHAEL       0.40   Emailing M. Litrownik / M. Scimone re understanding deposition transcripts.               C. Depositions
LCHB    4491     4/6/2016      DECKER, MICHAEL       0.40   Discussing deposition transcripts with M. Scimone.                                        C. Depositions
LCHB    4492     4/6/2016      DECKER, MICHAEL       0.60   Deposition digest work ‐ Michelle Masal, Brandon Kinnas.                                  C. Depositions
LCHB    4493     4/6/2016         CHAN, LIN          0.40   Review legal research regarding class certification; revise memorandum regarding          E. Motions
                                                            same.
LCHB    4494     4/6/2016         CHAN, LIN         0.40    Email correspondence regarding depositions.                                               C. Depositions
LCHB    4495     4/6/2016         CHAN, LIN         0.10    Confer with M. Decker regarding legal research for class certification.                   E. Motions
LCHB    4496     4/6/2016         CHAN, LIN         0.10    Confer with D. Hutchinson regarding case status.                                          F. Strategy
LCHB    4497     4/7/2016     TRIONE, MADELYNE      1.70    Deposition digest for Dick Worden's deposition.                                           C. Depositions
LCHB    4498     4/7/2016     LEVIN‐GESUNDHEIT,     1.40    Speak with M. Trione re deposition digest of Dick Worden (.2); review and edit M.         C. Depositions
                                   MICHAEL                  Trione's digest of Dick Worden's deposition (1.2).
LCHB    4499     4/7/2016     KEENLEY, ELIZABETH    5.00    Email J. Troan re: deposition scheduling; review M. Decker research memo on               C. Depositions
                                                            technology worker class certification; prepare deposition digests; call and email court
                                                            reporter re missing deposition exhibits.
LCHB    4500     4/7/2016       DECKER, MICHAEL     7.00    Deposition digest generation ‐ Michelle Masal.                                            C. Depositions
LCHB    4501     4/7/2016       DECKER, MICHAEL     0.80    CSC memo re document review ‐ finalizing/sending.                                         D. Doc. Revw.
LCHB    4502     4/8/2016      KEENLEY, ELIZABETH   4.90    Prepare deposition digests.                                                               C. Depositions
LCHB    4503     4/8/2016     HUTCHINSON, DANIEL    0.50    Correspondence re class certification.                                                    B. Discovery
LCHB    4504     4/8/2016       DECKER, MICHAEL     6.40    Finishing and sending Michelle Masal deposition digest.                                   C. Depositions
LCHB    4505     4/8/2016          CHAN, LIN        0.60    Email correspondence regarding opt‐in depositions and class certification.                C. Depositions
LCHB    4506     4/9/2016       DECKER, MICHAEL     4.00    Deposition digest ‐ Jeff Farough.                                                         C. Depositions
LCHB    4507     4/10/2016      DECKER, MICHAEL     6.90    Deposition digests ‐ Jeff Farough, Stephanie Saunders, Nicholas Combs, Perry, Brandon     C. Depositions
                                                            Kinnas.
LCHB    4508     4/10/2016         CHAN, LIN        0.10    Legal research for class certification.                                                   E. Motions
LCHB    4509     4/11/2016     KEENLEY, ELIZABETH   1.00    Review opt‐in documents and status; draft letter re: opt‐in documents.                    B. Discovery
LCHB    4510     4/11/2016    HUTCHINSON, DANIEL    0.50    Correspondence re discovery.                                                              B. Discovery
LCHB    4511     4/11/2016      DECKER, MICHAEL     0.20    With E. Keenley, discussing outreach to opt‐ins for deposition scheduling.                C. Depositions
LCHB    4512     4/11/2016      DECKER, MICHAEL     0.70    Managing the process of reaching out to CSC opt‐ins for written discovery.                B. Discovery
LCHB    4513     4/11/2016      DECKER, MICHAEL     1.20    Deposition digests ‐ Brandon Kinnas.                                                      C. Depositions
LCHB    4514     4/12/2016     KEENLEY, ELIZABETH   2.20    Coordinate mailing to opt‐ins re document production; attempt rejected CTJ                A. Investigation
                                                            interviews.
LCHB    4515     4/12/2016     DECKER, MICHAEL      0.40    Discussing CSC outreach re: deposition scheduling with E. Keenley, emailing M.            C. Depositions
                                                            Litrownik and D. Hutchinson and L. Chan re same.
LCHB    4516     4/12/2016        CHAN, LIN        0.40     Legal research regarding class certification.                                             E. Motions
LCHB    4517     4/12/2016        CHAN, LIN        0.20     Email correspondence regarding discovery and class certification.                         B. Discovery
LCHB    4518     4/12/2016 BELUSHKO BARROWS, NIKKI 0.50     Try to find phone numbers and addresses for several contacts per E. Keenley.              B. Discovery

LCHB    4519     4/13/2016     KEENLEY, ELIZABETH   1.00 Participate in team conference call                                                          F. Strategy
LCHB    4520     4/13/2016    HUTCHINSON, DANIEL    0.40 Correspondence re declarations.                                                              A. Investigation
LCHB    4521     4/13/2016      DECKER, MICHAEL     0.40 Writing up CSC phone call and emailing to D. Hutchinson/ L. Chan.                            A. Investigation

                                                                  Page 144 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 146 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper         Hours Description                                                                                     Code
LCHB    4522     4/13/2016     DECKER, MICHAEL       0.50 Talking with Pat Smith re: CSC opt‐in deposition date; emailing M. Litrownik re: same.   A. Investigation

LCHB    4523     4/13/2016      DECKER, MICHAEL     0.10   Emailing re CSC associates' meeting.                                                    F. Strategy
LCHB    4524     4/13/2016      DECKER, MICHAEL     0.90   CSC team call.                                                                          F. Strategy
LCHB    4525     4/13/2016      DECKER, MICHAEL     0.60   CSC document review.                                                                    D. Doc. Revw.
LCHB    4526     4/13/2016         CHAN, LIN        0.40   Email correspondence regarding class certification.                                     F. Strategy
LCHB    4527     4/13/2016         CHAN, LIN        0.30   Confer with A. Shaver regarding class certification.                                    F. Strategy
LCHB    4528     4/13/2016         CHAN, LIN        1.00   Co‐lead call.                                                                           F. Strategy
LCHB    4529     4/14/2016     TRIONE, MADELYNE     0.10   Circulating ECF notifications and downloading to firm drive.                            F. Strategy
LCHB    4530     4/18/2016     KEENLEY, ELIZABETH   0.60   Call class members re deposition scheduling.                                            C. Depositions
LCHB    4531     4/18/2016    HUTCHINSON, DANIEL    0.20   Correspondence re declarations.                                                         A. Investigation
LCHB    4532     4/19/2016    HUTCHINSON, DANIEL    0.20   Correspondence re case status.                                                          F. Strategy
LCHB    4533     4/19/2016         CHAN, LIN        0.10   Email correspondence regarding class certification brief.                               E. Motions
LCHB    4534     4/20/2016     LEVIN‐GESUNDHEIT,    0.20   Confer with M. Decker re Rule 23 declarants.                                            F. Strategy
                                    MICHAEL
LCHB    4535     4/20/2016    HUTCHINSON, DANIEL    0.30 Correspondence re discovery.                                                              B. Discovery
LCHB    4536     4/20/2016      DECKER, MICHAEL     0.40 Reach out to opt‐ins, and then email M. Litrownik with update re reaching out to opt‐     C. Depositions
                                                         ins for deposition dates.
LCHB    4537     4/20/2016     DECKER, MICHAEL      0.40 Email re follow‐up and update M. Levin‐Gesundheit.                                        F. Strategy
LCHB    4538     4/20/2016     DECKER, MICHAEL      0.20 Discuss declaration project with M. Levin‐Gesundheit.                                     A. Investigation
LCHB    4539     4/20/2016     DECKER, MICHAEL      0.60 Computer Sciences Corp. re using deposition digests to generate declarations from opt‐    A. Investigation
                                                         ins.
LCHB    4540     4/21/2016     KEENLEY, ELIZABETH   0.50 Call and interview non‐SA employees.                                                      A. Investigation
LCHB    4541     4/21/2016    HUTCHINSON, DANIEL    0.10 Correspondence re settlement.                                                             H. Settlement
LCHB    4542     4/21/2016      DECKER, MICHAEL     0.20 Email re deposition scheduling.                                                           C. Depositions
LCHB    4543     4/22/2016     KEENLEY, ELIZABETH   0.80 Edit interview notes and compose email to M. Decker re non‐SA interviews; update M.       A. Investigation
                                                         Litrownik re opt‐in document collection.
LCHB    4544     4/22/2016    HUTCHINSON, DANIEL    0.40 Correspondence re settlement, discovery.                                                  H. Settlement
LCHB    4545     4/22/2016     DECKER, MICHAEL      1.40 Investigate whether we can advance costs for opt‐in who has to take unpaid time off       C. Depositions
                                                         for deposition; email folks re same.
LCHB    4546     4/22/2016      DECKER, MICHAEL     0.20 Email L.Y. Chan and S. Russo re pulling cases from HP brief for L.Y. Chan.                E. Motions
LCHB    4547     4/22/2016      DECKER, MICHAEL     0.10 Email John Troan following up on his email re availability for depositions.               C. Depositions
LCHB    4548     4/22/2016      DECKER, MICHAEL     0.30 Emailing re: John Troan's availability of deposition.                                     C. Depositions
LCHB    4549     4/22/2016      DECKER, MICHAEL     0.20 Email Computer Sciences Corp. team re John Troan contact.                                 A. Investigation
LCHB    4550     4/22/2016         CHAN, LIN        0.20 Email correspondence regarding settlement and class certification.                        H. Settlement
LCHB    4551     4/25/2016     LEVIN‐GESUNDHEIT,    0.10 Correspond with M. Decker re witness declarations.                                        A. Investigation
                                    MICHAEL
LCHB    4552     4/25/2016     KEENLEY, ELIZABETH   0.10 Review email.                                                                             F. Strategy
LCHB    4553     4/25/2016    HUTCHINSON, DANIEL    0.40 Calls and e‐mails re settlement proposal.                                                 H. Settlement



                                                                 Page 145 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 147 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper         Hours Description                                                                                     Code
LCHB    4554     4/25/2016     DECKER, MICHAEL       0.80 Researching issue of advancing cost of attending deposition for a client and emailing re E. Motions
                                                          same.
LCHB    4555     4/26/2016    LEVIN‐GESUNDHEIT,      0.20 Confer with M. Decker re opt‐in plaintiff declarations.                                  A. Investigation
                                   MICHAEL
LCHB    4556     4/26/2016    KEENLEY, ELIZABETH    2.80 Prepare HP class certification binder for L. Chan; schedule phone calls with deponents. C. Depositions

LCHB    4557     4/26/2016     DECKER, MICHAEL      0.20 Email L.Y. Chan re cases that S. Russo gathered for her for HP class certification.       E. Motions

LCHB    4558     4/26/2016     DECKER, MICHAEL      1.10 Email D. Hutchinson, L.Y. Chan re possibility of proposing subclasses.                    F. Strategy
LCHB    4559     4/27/2016    KEENLEY, ELIZABETH    1.40 Prepare HP class certification briefing binder for L. Chan; participate in team           F. Strategy
                                                         conference call; schedule declaration interviews.
LCHB    4560     4/27/2016     KEENLEY, ELIZABETH   0.20 Prepare HP class certification briefing binder for L. Chan.                               E. Motions
LCHB    4561     4/27/2016    HUTCHINSON, DANIEL    1.00 Co‐counsel call.                                                                          F. Strategy
LCHB    4562     4/27/2016         CHAN, LIN        1.00 Co‐counsel call.                                                                          F. Strategy
LCHB    4563     4/28/2016     KEENLEY, ELIZABETH   1.00 Call J. Troan re deposition scheduling; create Outlook appointments for deponent calls    C. Depositions
                                                         for M. Decker; call and email re opt‐in documents.
LCHB    4564     4/28/2016      DECKER, MICHAEL     0.30 Email re getting in touch with John Troan.                                                A. Investigation
LCHB    4565     4/28/2016      DECKER, MICHAEL     0.10 Email Betsy Keenley re scheduling calls with opt‐ins re declaration drafting.             A. Investigation
LCHB    4566     4/28/2016         CHAN, LIN        0.30 Email correspondence regarding class certification and discovery.                         B. Discovery
LCHB    4567     4/29/2016    HUTCHINSON, DANIEL    0.20 Correspondence re depositions.                                                            C. Depositions
LCHB    4568     4/30/2016         CHAN, LIN        0.20 Email correspondence regarding legal research.                                            E. Motions
LCHB    4569     5/2/2016      LEVIN‐GESUNDHEIT,    0.30 Correspond with E. Keenley and M. Decker re opt‐in declarations.                          A. Investigation
                                    MICHAEL
LCHB    4570     5/2/2016      KEENLEY, ELIZABETH   0.80   Coordinate declarant interviews and deposition dates.                                   C. Depositions
LCHB    4571     5/2/2016     HUTCHINSON, DANIEL    0.10   Correspondence re depositions.                                                          C. Depositions
LCHB    4572     5/2/2016       DECKER, MICHAEL     1.10   Research and discuss email with L.Y. Chan re joinder of new party.                      E. Motions
LCHB    4573     5/2/2016       DECKER, MICHAEL     0.10   Discuss individual cases with D. Cuthbertson.                                           E. Motions
LCHB    4574     5/2/2016       DECKER, MICHAEL     0.30   Call John Nall; email Betsy Keenley; M. Levin‐Gesundheit re organizing the calls to     A. Investigation
                                                           deponents to gather declarations.
LCHB    4575     5/2/2016          CHAN, LIN        0.10   Email correspondence regarding discovery.                                               B. Discovery
LCHB    4576     5/2/2016          CHAN, LIN        0.10   Confer with M. Decker regarding legal research needed.                                  E. Motions
LCHB    4577     5/3/2016      KEENLEY, ELIZABETH   0.20   Email M. Litrownik re opt‐in document gathering.                                        A. Investigation
LCHB    4578     5/3/2016     HUTCHINSON, DANIEL    0.20   Correspondence re class certification.                                                  B. Discovery
LCHB    4579     5/3/2016       DECKER, MICHAEL     0.20   Review John Nall deposition materials before speaking with John Nall.                   C. Depositions
LCHB    4580     5/3/2016       DECKER, MICHAEL     0.90   Call John Nall and taking notes after call.                                             A. Investigation
LCHB    4581     5/3/2016       DECKER, MICHAEL     0.10   Call Jeff Farough (left voicemail).                                                     A. Investigation
LCHB    4582     5/4/2016      LEVIN‐GESUNDHEIT,    0.30   Prepare for interview of Margaret Clay for CSC declaration project.                     A. Investigation
                                    MICHAEL
LCHB    4583     5/4/2016      LEVIN‐GESUNDHEIT,    0.80 Interview Margaret Clay for declaration.                                                  A. Investigation
                                    MICHAEL

                                                                 Page 146 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 148 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper       Hours Description                                                                                  Code
LCHB    4584     5/4/2016     HUTCHINSON, DANIEL     0.40 Correspondence re depositions.                                                        C. Depositions
LCHB    4585     5/5/2016      LEVIN‐GESUNDHEIT,     1.00 Participate in teleconference with co‐counsel re deposition declaration project.      A. Investigation
                                    MICHAEL
LCHB    4586     5/5/2016     HUTCHINSON, DANIEL    0.20   Correspondence re depositions.                                                       C. Depositions
LCHB    4587     5/5/2016       DECKER, MICHAEL     0.50   Talk to John Nall re: post‐deposition declaration.                                   A. Investigation
LCHB    4588     5/5/2016       DECKER, MICHAEL     0.10   Email with M. Levin‐Gesundheit re: CSC declaration project.                          A. Investigation
LCHB    4589     5/5/2016       DECKER, MICHAEL     1.00   CSC declaration‐gather team call.                                                    A. Investigation
LCHB    4590     5/5/2016           CHAN, LIN       0.20   Email correspondence regarding discovery and class certification.                    B. Discovery
LCHB    4591     5/5/2016           CHAN, LIN       1.00   Co‐lead call regarding declaration project.                                          A. Investigation
LCHB    4592     5/6/2016      LEVIN‐GESUNDHEIT,    0.30   Confer with L. Chan re deposition declaration project.                               A. Investigation
                                    MICHAEL
LCHB    4593     5/6/2016      KEENLEY, ELIZABETH   0.80 Download deposition summaries from co‐counsel; attempt to contact R. Novotny re        C. Depositions
                                                         deposition.
LCHB    4594     5/6/2016     HUTCHINSON, DANIEL    0.20 Settlement call; e‐mails re depositions.                                               C. Depositions
LCHB    4595     5/6/2016         CHAN, LIN         0.20 Email correspondence regarding discovery issue.                                        B. Discovery
LCHB    4596     5/6/2016         CHAN, LIN         0.70 Confer with D. Hutchinson regarding class certification; call others regarding same.   F. Strategy

LCHB    4597     5/6/2016          CHAN, LIN        0.70 Conference with Michael Levin‐Gesundheit and Michael Scimone regarding declaration     A. Investigation
                                                         project.
LCHB    4598     5/9/2016     HUTCHINSON, DANIEL    0.10 Correspondence re settlement.                                                          H. Settlement
LCHB    4599     5/9/2016      DECKER, MICHAEL      0.30 Email L. Chan re: help needed on CSRA/CSC split question.                              E. Motions
LCHB    4600     5/9/2016         CHAN, LIN         0.20 Review legal research regarding defendants; email correspondence regarding same.       E. Motions

LCHB    4601     5/9/2016          CHAN, LIN        0.40 Legal research regarding class certification.                                          E. Motions
LCHB    4602     5/9/2016          CHAN, LIN        0.20 Email correspondence regarding discovery and class certification.                      B. Discovery
LCHB    4603     5/10/2016     LEVIN‐GESUNDHEIT,    0.20 Draft declaration for Margaret Clay.                                                   A. Investigation
                                    MICHAEL
LCHB    4604     5/10/2016    HUTCHINSON, DANIEL    0.10   Correspondence re class.                                                             B. Discovery
LCHB    4605     5/10/2016      DECKER, MICHAEL     0.30   Email L. Chan re: joining CSRA to case.                                              E. Motions
LCHB    4606     5/10/2016      DECKER, MICHAEL     0.10   Email CSC team re: John Troan contact.                                               A. Investigation
LCHB    4607     5/10/2016         CHAN, LIN        1.00   Legal research for class certification.                                              E. Motions
LCHB    4608     5/10/2016         CHAN, LIN        0.20   Email correspondence regarding legal research, class certification, and discovery.   E. Motions

LCHB    4609     5/11/2016     LEVIN‐GESUNDHEIT,    0.90 Draft declaration for Margaret Clay.                                                   A. Investigation
                                    MICHAEL
LCHB    4610     5/11/2016     KEENLEY, ELIZABETH   1.00   Conference call with Plaintiffs' counsel.                                            F. Strategy
LCHB    4611     5/11/2016    HUTCHINSON, DANIEL    0.20   Edit class certification outline.                                                    E. Motions
LCHB    4612     5/11/2016    HUTCHINSON, DANIEL    1.00   Co‐counsel call.                                                                     F. Strategy
LCHB    4613     5/11/2016      DECKER, MICHAEL     0.50   Work on CSC/CSRA joinder question; email team re: same.                              E. Motions
LCHB    4614     5/11/2016      DECKER, MICHAEL     1.00   CSC conference call with entire team.                                                F. Strategy

                                                                 Page 147 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 149 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date             Timekeeper           Hours   Description                                                                                      Code
LCHB    4615     5/11/2016        DECKER, MICHAEL          1.10   Conversation with Willie Wong re: his post‐deposition declaration.                        A. Investigation
LCHB    4616     5/11/2016            CHAN, LIN            2.40   Legal research for class certification.                                                   E. Motions
LCHB    4617     5/11/2016            CHAN, LIN            0.10   Email correspondence regarding class certification.                                       F. Strategy
LCHB    4618     5/11/2016            CHAN, LIN            1.00   Confer with co‐counsel regarding class certification.                                     F. Strategy
LCHB    4619     5/12/2016       LEVIN‐GESUNDHEIT,         1.80   Draft declaration for Margaret Clay and interview Margaret Clay again.                    A. Investigation
                                      MICHAEL
LCHB    4620     5/12/2016      HUTCHINSON, DANIEL        0.10 Correspondence re discovery.                                                                 B. Discovery
LCHB    4621     5/12/2016        DECKER, MICHAEL         0.30 Talk to L. Chan re: declaration assignment and her request for research assistance.          E. Motions

LCHB    4622     5/12/2016        DECKER, MICHAEL         0.10    Email Mike Scimone re: declaration‐gathering project status update.                       A. Investigation
LCHB    4623     5/12/2016        DECKER, MICHAEL         0.10    Email L. Chan to summarize the research assignment she gave me.                           E. Motions
LCHB    4624     5/12/2016        DECKER, MICHAEL         2.20    Draft declarations for Wong, Thatch, Farough.                                             A. Investigation
LCHB    4625     5/12/2016        DECKER, MICHAEL         0.10    Discuss Norman Thatch with M. Levin‐Gesundheit.                                           C. Depositions
LCHB    4626     5/12/2016        DECKER, MICHAEL         1.20    Call with Norman Thatch re: post‐deposition declaration.                                  A. Investigation
LCHB    4627     5/12/2016           CHAN, LIN            0.30    Email correspondence regarding class certification.                                       F. Strategy
LCHB    4628     5/12/2016           CHAN, LIN            0.50    Confer with M. Decker regarding class certification and declarations; email               A. Investigation
                                                                  correspondence regarding same.
LCHB    4629     5/13/2016      HUTCHINSON, DANIEL        1.20    Edit declarations; correspondence re the same.                                            A. Investigation
LCHB    4630     5/16/2016       KEENLEY, ELIZABETH       2.00    Locate cases cited in HP class certification briefing; coordinate creation of binder of   C. Depositions
                                                                  deposition summaries for L. Chan.
LCHB    4631     5/16/2016      HUTCHINSON, DANIEL        0.30    Correspondence re class certification.                                                    F. Strategy
LCHB    4632     5/16/2016       DECKER, MICHAEL          3.20    Research for L. Chan on elements of exemptions in California/Connecticut.                 E. Motions
LCHB    4633     5/16/2016       DECKER, MICHAEL          0.20    Conversation with L. Chan about CSC ‐ gather cases for her.                               E. Motions
LCHB    4634     5/16/2016          CHAN, LIN             4.30    Legal research regarding class certification; email correspondence regarding same;        E. Motions
                                                                  draft brief.
LCHB    4635     5/16/2016        CHAN, LIN               0.30    Confer with M. Decker regarding class certification.                                      F. Strategy
LCHB    4636     5/17/2016    KEENLEY, ELIZABETH          0.90    Prepare binder of deposition summaries for L. Chan.                                       C. Depositions
LCHB    4637     5/17/2016   HUTCHINSON, DANIEL           0.30    Correspondence re brief.                                                                  E. Motions
LCHB    4638     5/17/2016     DECKER, MICHAEL            0.10    Call Jeff Farough (left Voicemail).                                                       A. Investigation
LCHB    4639     5/17/2016        CHAN, LIN               0.50    Email correspondence regarding legal research and declarations.                           E. Motions
LCHB    4640     5/17/2016        CHAN, LIN               2.80    Draft class certification brief.                                                          E. Motions
LCHB    4641     5/17/2016 BELUSHKO BARROWS, NIKKI        0.10    Pull and send L. Chan case 293 F.R.D. 632.                                                E. Motions

LCHB    4642     5/17/2016 BELUSHKO BARROWS, NIKKI 1.20 Pull all cases/statutes/regulations cited in draft class certification brief per L. Chan.           E. Motions

LCHB    4643     5/18/2016      HUTCHINSON, DANIEL        0.20    Correspondence re certification brief.                                                    F. Strategy
LCHB    4644     5/18/2016       DECKER, MICHAEL          4.00    Research for L. Chan on elements of exemptions.                                           E. Motions
LCHB    4645     5/18/2016          CHAN, LIN             0.10    Email correspondence regarding class certification brief.                                 E. Motions
LCHB    4646     5/18/2016          CHAN, LIN             6.70    Draft class certification brief.                                                          E. Motions



                                                                        Page 148 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 150 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper        Hours Description                                                                                        Code
LCHB    4647     5/18/2016 BELUSHKO BARROWS, NIKKI 5.80 Research and update citations to Second Circuit cases in L. Chan's section of class           E. Motions
                                                         certification brief per M. Decker and L. Chan.
LCHB    4648     5/18/2016 BELUSHKO BARROWS, NIKKI 0.30 Pull specified cases per L. Chan.                                                             E. Motions

LCHB    4649     5/19/2016      KEENLEY, ELIZABETH       0.70 Call and email deponents re document production.                                        A. Investigation
LCHB    4650     5/19/2016     HUTCHINSON, DANIEL        0.50 Analyze memorandum re North Carolina, correspondence re the same.                       E. Motions
LCHB    4651     5/19/2016       DECKER, MICHAEL         0.10 Talk to L. Chan re CSC research needed.                                                 E. Motions
LCHB    4652     5/19/2016       DECKER, MICHAEL         6.20 CSC research re North Carolina, Connecticut claims for L. Chan.                         E. Motions
LCHB    4653     5/19/2016       DECKER, MICHAEL         0.20 Call Ronald Novotny re deposition preparation.                                          C. Depositions
LCHB    4654     5/19/2016          CHAN, LIN            5.00 Draft class certification brief; legal research regarding same; confer with M. Decker   E. Motions
                                                              regarding same.
LCHB    4655     5/20/2016      LEVIN‐GESUNDHEIT,        1.00 Speak with Margaret Clay and revise her declaration.                                    A. Investigation
                                     MICHAEL
LCHB    4656     5/20/2016      LEVIN‐GESUNDHEIT,        0.30 Confer with M. Decker re preparing for opt‐in depositions.                              C. Depositions
                                     MICHAEL
LCHB    4657     5/20/2016      KEENLEY, ELIZABETH       0.80   Coordinate with deponents re document production.                                     A. Investigation
LCHB    4658     5/20/2016       DECKER, MICHAEL         0.80   Research on Perdue ‐ overtime claims in North Carolina.                               E. Motions
LCHB    4659     5/20/2016       DECKER, MICHAEL         2.00   Research for L. Chan on FLSA vs. CMWA interpretations.                                E. Motions
LCHB    4660     5/20/2016       DECKER, MICHAEL         0.20   Email team to get deposition preparation materials for CSC.                           C. Depositions
LCHB    4661     5/20/2016       DECKER, MICHAEL         0.30   Discuss deposition preparation in CSC with M. Levin‐Gesundheit.                       C. Depositions
LCHB    4662     5/20/2016          CHAN, LIN            3.10   Draft class certification brief.                                                      E. Motions
LCHB    4663     5/21/2016          CHAN, LIN            3.40   Draft class certification brief.                                                      E. Motions
LCHB    4664     5/22/2016       DECKER, MICHAEL         0.30   Prepare to discuss case with Pat Smith.                                               C. Depositions
LCHB    4665     5/22/2016       DECKER, MICHAEL         0.80   Phone call with Pat Smith.                                                            C. Depositions
LCHB    4666     5/22/2016       DECKER, MICHAEL         0.20   Figure out logistics for hotel with Pat Smith / for deposition.                       C. Depositions
LCHB    4667     5/23/2016      KEENLEY, ELIZABETH       0.30   Review email.                                                                         C. Depositions
LCHB    4668     5/23/2016     HUTCHINSON, DANIEL        1.30   Edit class certification brief.                                                       E. Motions
LCHB    4669     5/23/2016       DECKER, MICHAEL         0.70   Various emails re setting up Smith deposition.                                        C. Depositions
LCHB    4670     5/23/2016       DECKER, MICHAEL         4.80   Travel to Hartford.                                                                   I. Travel
LCHB    4671     5/23/2016       DECKER, MICHAEL         5.20   Prepare for deposition.                                                               C. Depositions
LCHB    4672     5/23/2016          CHAN, LIN            0.60   Email correspondence regarding depositions.                                           C. Depositions
LCHB    4673     5/23/2016          CHAN, LIN            1.10   Draft class certification brief.                                                      E. Motions
LCHB    4674     5/24/2016      LEVIN‐GESUNDHEIT,        0.20   Revise Margaret Clay's declaration.                                                   A. Investigation
                                     MICHAEL
LCHB    4675     5/24/2016     HUTCHINSON, DANIEL        0.20   Correspondence re depositions.                                                        C. Depositions
LCHB    4676     5/24/2016       DECKER, MICHAEL         3.60   Travel back from deposition.                                                          I. Travel
LCHB    4677     5/24/2016       DECKER, MICHAEL         0.90   Prepare for/travel to deposition.                                                     I. Travel
LCHB    4678     5/24/2016       DECKER, MICHAEL         8.10   Patricia Smith deposition defense.                                                    C. Depositions
LCHB    4679     5/24/2016          CHAN, LIN            0.20   Email correspondence regarding case status and discovery issues.                      B. Discovery



                                                                      Page 149 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 151 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper       Hours Description                                                                                   Code
LCHB    4680     5/25/2016     LEVIN‐GESUNDHEIT,     0.70 Review portion of transcript of deposition of Patricia Smith and confer with M. Decker. C. Depositions
                                    MICHAEL
LCHB    4681     5/25/2016    HUTCHINSON, DANIEL    0.20 Correspondence re discovery.                                                                  B. Discovery
LCHB    4682     5/25/2016      DECKER, MICHAEL     0.90 Review Pat Smith and Ron Novotny transcripts.                                                 I. Travel
LCHB    4683     5/25/2016      DECKER, MICHAEL     0.30 Email re transcript of CSC deposition – Pat Smith.                                            C. Depositions
LCHB    4684     5/25/2016      DECKER, MICHAEL     0.60 Email CSC team re CSC damages calculation in mediation.                                       H. Settlement
LCHB    4685     5/25/2016      DECKER, MICHAEL     0.20 Discuss CSC with P. do Amaral.                                                                A. Investigation
LCHB    4686     5/25/2016      DECKER, MICHAEL     0.40 Call with Ron Novotny / left voicemail – then spoke to him.                                   C. Depositions
LCHB    4687     5/26/2016    HUTCHINSON, DANIEL    1.00 Analyze deposition; memorandum to M. Decker re the same.                                      C. Depositions
LCHB    4688     5/26/2016      DECKER, MICHAEL     2.20 Travel to Hartford.                                                                           I. Travel
LCHB    4689     5/26/2016      DECKER, MICHAEL     0.50 Review D. Harvey notes on deposition and email D. Harvey about deposition ‐ whether           C. Depositions
                                                         to do extensive cross‐examination.
LCHB    4690     5/26/2016      DECKER, MICHAEL     4.60 Hours preparing with Ron Novotny.                                                             C. Depositions
LCHB    4691     5/27/2016     LEVIN‐GESUNDHEIT,    0.40 Revise Rule 23 declarations.                                                                  A. Investigation
                                    MICHAEL
LCHB    4692     5/27/2016    HUTCHINSON, DANIEL    0.10 Correspondence with M. decker re depositions.                                                 A. Investigation
LCHB    4693     5/27/2016      DECKER, MICHAEL     3.80 Travel back to New York City.                                                                 I. Travel
LCHB    4694     5/27/2016      DECKER, MICHAEL     6.80 Ron Novotny deposition.                                                                       C. Depositions
LCHB    4695     5/27/2016         CHAN, LIN        0.50 Review draft declarations.                                                                    A. Investigation
LCHB    4696     5/27/2016         CHAN, LIN        0.10 Draft class certification brief.                                                              E. Motions
LCHB    4697     5/28/2016    HUTCHINSON, DANIEL    0.30 Analyze edited brief.                                                                         E. Motions
LCHB    4698     5/28/2016         CHAN, LIN        4.90 Revise class certification brief.                                                             E. Motions
LCHB    4699     5/29/2016      DECKER, MICHAEL     1.00 Draft Farough declaration.                                                                    A. Investigation
LCHB    4700     5/29/2016         CHAN, LIN        0.20 Draft class certification brief; email correspondence regarding same.                         E. Motions
LCHB    4701     5/31/2016      DECKER, MICHAEL     3.20 Declarations – draft/edit.                                                                    A. Investigation
LCHB    4702     6/1/2016      LEVIN‐GESUNDHEIT,    0.30 Review Margaret Clay's declaration and contact Margaret Clay regarding signing                A. Investigation
                                    MICHAEL              declaration.
LCHB    4703     6/1/2016     HUTCHINSON, DANIEL    0.80 Analyze class certification brief; correspondence re the same.                                E. Motions
LCHB    4704     6/1/2016       DECKER, MICHAEL     2.10 Work on declarations for CSC.                                                                 A. Investigation
LCHB    4705     6/1/2016       DECKER, MICHAEL     0.30 Prepare for call with Willie Wong re gathering a declaration for class certification brief.   A. Investigation

LCHB    4706     6/1/2016      DECKER, MICHAEL      1.60 Prepare for call/talk with John Nall/write up declaration.                                    A. Investigation
LCHB    4707     6/1/2016      DECKER, MICHAEL      1.10 Call with Willie Wong/ email / call Mike Scimone and D. Harvey and L. Chan re follow          A. Investigation
                                                         up on issue of his title.
LCHB    4708     6/1/2016          CHAN, LIN        0.10 Review draft declaration.                                                                     A. Investigation
LCHB    4709     6/2/2016      LEVIN‐GESUNDHEIT,    0.40 Call with Margaret Clay to finalize declaration.                                              A. Investigation
                                    MICHAEL
LCHB    4710     6/2/2016      KEENLEY, ELIZABETH   1.00 Review draft class certification brief.                                                       E. Motions
LCHB    4711     6/2/2016     HUTCHINSON, DANIEL    0.50 Correspondence re declarations.                                                               A. Investigation
LCHB    4712     6/2/2016       DECKER, MICHAEL     0.70 More CSC after inserting cites to Novotny/Smith depositions.                                  E. Motions

                                                                 Page 150 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 152 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours Description                                                                                   Code
LCHB    4713     6/2/2016      DECKER, MICHAEL       1.50 Edit CSC declaration from D. Harvey re LCHB adequacy; email re get declarations from    E. Motions
                                                          deponents.
LCHB    4714     6/2/2016         CHAN, LIN          1.20 Review and revise class certification brief.                                            E. Motions
LCHB    4715     6/2/2016         CHAN, LIN          0.30 Email correspondence regarding class certification brief.                               F. Strategy
LCHB    4716     6/2/2016         CHAN, LIN          0.10 Confer with M. Decker regarding class certification.                                    F. Strategy
LCHB    4717     6/3/2016     HUTCHINSON, DANIEL     1.40 Edit declaration; correspondence re brief.                                              E. Motions
LCHB    4718     6/3/2016         CHAN, LIN          0.60 Review and revise briefing and supporting papers regarding class certification; email   E. Motions
                                                          correspondence regarding same; conference with Michael Scimone and M. Decker
                                                          regarding same.
LCHB    4719     6/6/2016     KEENLEY, ELIZABETH     2.20 Catalog Consent to Join forms.                                                          F. Strategy
LCHB    4720     6/6/2016      DECKER, MICHAEL       0.30 Talking with Brandon Cislak; emailing re same.                                          A. Investigation
LCHB    4721     6/6/2016      DECKER, MICHAEL       0.20 Talking to Betsy Keenley re Consent to Join for Brandon Cislak; Pro Hac Vice            E. Motions
                                                          applications.
LCHB    4722     6/6/2016       DECKER, MICHAEL      0.10 Cislak ‐ discussing with L. Chan/emaling Betsy Keenley.                                 B. Discovery
LCHB    4723     6/7/2016      TRIONE, MADELYNE      0.60 Saving ECF notifications to pdrive and circulating to team.                             F. Strategy
LCHB    4724     6/8/2016      KEENLEY, ELIZABETH    0.90 Prepare class certification binder.                                                     F. Strategy
LCHB    4725     6/9/2016      KEENLEY, ELIZABETH    1.30 Prepare Pro Hac Vice application and Notice of Appearance form for MFD.                 E. Motions
LCHB    4726     6/9/2016     HUTCHINSON, DANIEL     0.10 Correspondence re mediation.                                                            H. Settlement
LCHB    4727     6/10/2016     KEENLEY, ELIZABETH    0.50 Prepare Pro Hac Vice motion for MFD.                                                    E. Motions
LCHB    4728     6/13/2016      DECKER, MICHAEL      0.80 Prepping/sending CSC deposition transcripts to myself.                                  C. Depositions
LCHB    4729     6/13/2016         CHAN, LIN         0.20 Email correspondence regarding North Carolina plaintiff.                                B. Discovery
LCHB    4730     6/14/2016    HUTCHINSON, DANIEL     0.10 Class member inquiry.                                                                   A. Investigation
LCHB    4731     6/16/2016     KEENLEY, ELIZABETH    0.30 Prepare hearing binder.                                                                 G. Court
LCHB    4732     6/17/2016     KEENLEY, ELIZABETH    0.20 Prepare hearing binder.                                                                 G. Court
LCHB    4733     6/20/2016     KEENLEY, ELIZABETH    0.80 Prepare hearing binder.                                                                 G. Court
LCHB    4734     6/21/2016     KEENLEY, ELIZABETH    0.80 Prepare hearing binder.                                                                 G. Court
LCHB    4735     6/21/2016    HUTCHINSON, DANIEL     0.10 Correspondence re consents to join.                                                     B. Discovery
LCHB    4736     6/21/2016      DECKER, MICHAEL      0.10 Checking with Smith & Novotny re deposition transcripts received to do errata sheets.   C. Depositions

LCHB    4737     6/22/2016    HUTCHINSON, DANIEL    0.30   Correspondence re class member.                                                        B. Discovery
LCHB    4738     6/23/2016     KEENLEY, ELIZABETH   0.50   Search files and call re: B. Cislak dates of employment.                               B. Discovery
LCHB    4739     6/23/2016    HUTCHINSON, DANIEL    0.70   Correspondence re class member.                                                        B. Discovery
LCHB    4740     6/23/2016      DECKER, MICHAEL     0.30   Discussing deposition transcript with Pat Smith and Ron Novotny and emailing D.        C. Depositions
                                                           Harvey and L. Chan re same.
LCHB    4741     6/23/2016     DECKER, MICHAEL      0.50   Checking Cislak's emails again and emailing L. Chan re same.                           B. Discovery
LCHB    4742     6/23/2016        CHAN, LIN         0.20   Email correspondence regarding Brandon Cislak.                                         B. Discovery
LCHB    4743     6/24/2016    KEENLEY, ELIZABETH    0.80   Prepare B. Cislak CTJ form.                                                            B. Discovery
LCHB    4744     6/27/2016        CHAN, LIN         0.10   Confer with M. Decker regarding class certification work.                              F. Strategy
LCHB    4745     6/28/2016        CHAN, LIN         0.20   Email correspondence regarding discovery matters.                                      B. Discovery
LCHB    4746     6/29/2016        CHAN, LIN         0.10   Email correspondence regarding consent to join forms.                                  A. Investigation

                                                                 Page 151 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 153 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                      Code
LCHB    4747     7/7/2016      DECKER, MICHAEL       0.50   Look into/process/email/call/draft and send off ‐‐ errata sheets,.                         C. Depositions
LCHB    4748     7/11/2016    HUTCHINSON, DANIEL     0.30   Analysis memorandum re potential claims.                                                   E. Motions
LCHB    4749     7/11/2016     DECKER, MICHAEL       5.50   Write memo re: individuals who submitted consents to join but were not system              E. Motions
                                                            administrators, and whether they have individual/class claims worth pursuing; send to
                                                            L. Chan and D. Hutchinson.
LCHB    4750     7/11/2016     DECKER, MICHAEL      0.30    Call with Matthew Whipple (System Engineer) re: his duties.                                A. Investigation
LCHB    4751     7/11/2016     DECKER, MICHAEL      0.50    Call with Alfonso Ramirez (System Engineer) re: his duties.                                A. Investigation
LCHB    4752     7/12/2016     DECKER, MICHAEL      0.70    Discuss role with Platz; write up.                                                         A. Investigation
LCHB    4753     7/13/2016        CHAN, LIN         0.20    Legal research regarding class certification.                                              E. Motions
LCHB    4754     7/14/2016    HUTCHINSON, DANIEL    0.20    Correspondence re invalid consents to join.                                                B. Discovery
LCHB    4755     7/14/2016     DECKER, MICHAEL      0.60    Investigate erroneous opt‐ins – try to find case law; email L. Chan/D. Hutchinson re:      E. Motions
                                                            same, ask what they want me to do.
LCHB    4756     7/14/2016         CHAN, LIN        0.10    Email correspondence regarding class members.                                              B. Discovery
LCHB    4757     7/15/2016    HUTCHINSON, DANIEL    0.30    Call re settlement and trial plan.                                                         K. Trial
LCHB    4758     7/18/2016     TRIONE, MADELYNE     0.30    Downloading electronic filings to pdrive and circulating to team.                          F. Strategy
LCHB    4759     7/18/2016     KEENLEY, ELIZABETH   4.10    Download and circulate ECF documents; prepare binder of Memorandum in Opposition           F. Strategy
                                                            to Class Certification for LYC.
LCHB    4760     7/18/2016    HUTCHINSON, DANIEL    2.80    Call with co‐counsel re opposition brief; analyze brief; research re trial plans.          K. Trial
LCHB    4761     7/18/2016     DECKER, MICHAEL      0.20    Write up call, email D. Hutchinson, L. Chan re: same.                                      B. Discovery
LCHB    4762     7/18/2016     DECKER, MICHAEL      0.40    Draft letter to rejected consents to join.                                                 A. Investigation
LCHB    4763     7/18/2016     DECKER, MICHAEL      0.90    Call with team re: reply brief.                                                            F. Strategy
LCHB    4764     7/18/2016     DECKER, MICHAEL      0.40    Analyze size of brief in case.                                                             E. Motions
LCHB    4765     7/18/2016        CHAN, LIN         1.00    Strategy call with co‐counsel; office conference with D. Hutchinson regarding same.        F. Strategy

LCHB    4766     7/18/2016        CHAN, LIN         0.90    Review class certification opposition brief.                                               E. Motions
LCHB    4767     7/19/2016    KEENLEY, ELIZABETH    2.00    Coordinate mailing to non‐SA opt‐ins.                                                      A. Investigation
LCHB    4768     7/19/2016     DECKER, MICHAEL      0.20    Supervise CSC letters to erroneous opt‐ins going out.                                      A. Investigation
LCHB    4769     7/19/2016     DECKER, MICHAEL      0.50    Gather trial plans for D. Hutchinson, email them to him and L. Chan.                       E. Motions
LCHB    4770     7/19/2016        CHAN, LIN         0.30    Review outline for class certification reply brief; email correspondence regarding same.   E. Motions

LCHB    4771     7/20/2016    HUTCHINSON, DANIEL    0.10 Correspondence re reply brief.                                                                F. Strategy
LCHB    4772     7/20/2016     DECKER, MICHAEL      0.30 Review CSC emails regarding reply brief; email D. Hutchinson, L. Chan re this                 E. Motions
                                                         assignment.
LCHB    4773     7/21/2016     KEENLEY, ELIZABETH   2.20 Review case email; draft rebuttals of propositions in Opposition Brief.                       E. Motions
LCHB    4774     7/21/2016    HUTCHINSON, DANIEL    1.50 Research re trial plans.                                                                      E. Motions
LCHB    4775     7/21/2016    HUTCHINSON, DANIEL    0.70 Correspondence re reply brief.                                                                F. Strategy
LCHB    4776     7/21/2016      DECKER, MICHAEL     0.10 Review CSC email re reply timeline, length; email D. Hutchinson re same.                      F. Strategy
LCHB    4777     7/21/2016      DECKER, MICHAEL     0.70 Email CSC team re evidence rebuttal.                                                          F. Strategy
LCHB    4778     7/21/2016      DECKER, MICHAEL     0.20 Discuss CSC evidence rebuttal with L. Chan.                                                   F. Strategy



                                                                  Page 152 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 154 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                   Code
LCHB    4779     7/21/2016         CHAN, LIN         0.40 Email correspondence regarding reply brief; confer with M. Decker regarding same.      F. Strategy

LCHB    4780     7/22/2016    KEENLEY, ELIZABETH    4.30 Draft rebuttals to Defendant's opposition brief propositions; review case email;        E. Motions
                                                         download ECF documents.
LCHB    4781     7/22/2016    HUTCHINSON, DANIEL    2.00 Research re trial plans.                                                                E. Motions
LCHB    4782     7/22/2016    HUTCHINSON, DANIEL    0.70 Edit letter; correspondence re the same.                                                E. Motions
LCHB    4783     7/22/2016     DECKER, MICHAEL      0.70 Work with Betsy, and review her work/email her re same; re ‘rebuttals’ of evidence in   E. Motions
                                                         reply brief.
LCHB    4784     7/22/2016     DECKER, MICHAEL      0.80 Take two calls from CSC opt‐ins who did not qualify for case; email L. Chan and D.      A. Investigation
                                                         Hutchinson re same, review their instructions.
LCHB    4785     7/22/2016     DECKER, MICHAEL      0.80 Review and comment on, and review subsequent emails on, motion for extension and        E. Motions
                                                         for more pages before Janet Bond Arterton.
LCHB    4786     7/25/2016     KEENLEY, ELIZABETH   5.00 Draft rebuttals to Defendant's reply brief facts.                                       E. Motions
LCHB    4787     7/25/2016      DECKER, MICHAEL     5.60 Rebuttal draft/review E. Keenley work.                                                  E. Motions
LCHB    4788     7/26/2016     TRIONE, MADELYNE     0.20 Downloading electronic filings and circulating to team.                                 F. Strategy
LCHB    4789     7/26/2016    HUTCHINSON, DANIEL    3.20 Research re bellwether trials.                                                          E. Motions
LCHB    4790     7/26/2016    HUTCHINSON, DANIEL    0.30 Correspondence re reply.                                                                E. Motions
LCHB    4791     7/26/2016      DECKER, MICHAEL     0.20 Discuss/send rebuttals for CSC brief.                                                   E. Motions
LCHB    4792     7/26/2016         CHAN, LIN        0.20 Email correspondence regarding class certification.                                     F. Strategy
LCHB    4793     7/27/2016     KEENLEY, ELIZABETH   0.30 Retrieve class member CTJ and email team re: case status inquiry.                       A. Investigation
LCHB    4794     7/27/2016    HUTCHINSON, DANIEL    3.00 Draft trail plan.                                                                       K. Trial
LCHB    4795     7/27/2016      DECKER, MICHAEL     2.40 Review and send comments on trial plan.                                                 K. Trial
LCHB    4796     7/27/2016         CHAN, LIN        0.50 Review and revise class certification reply brief and trial plan.                       E. Motions
LCHB    4797     7/28/2016    HUTCHINSON, DANIEL    0.60 Edit trial plan; correspondence re the same.                                            K. Trial
LCHB    4798     7/29/2016         CHAN, LIN        0.10 Email correspondence regarding reply brief.                                             E. Motions
LCHB    4799     7/30/2016         CHAN, LIN        0.20 Email correspondence regarding class certification reply brief.                         E. Motions
LCHB    4800     8/1/2016     HUTCHINSON, DANIEL    0.10 Correspondence re reply.                                                                E. Motions
LCHB    4801     8/1/2016          CHAN, LIN        0.10 Email correspondence regarding class certification reply brief.                         E. Motions
LCHB    4802     8/2/2016          CHAN, LIN        0.10 Email correspondence regarding opt‐ins.                                                 B. Discovery
LCHB    4803     8/3/2016       DECKER, MICHAEL     0.60 Discuss erroneous consent to join forms with L. Chan on phone and Michael Litrownik     A. Investigation
                                                         by email.
LCHB    4804     8/3/2016          CHAN, LIN        0.10 Email correspondence regarding opt‐ins.                                                 B. Discovery
LCHB    4805     8/3/2016          CHAN, LIN        0.10 Confer with M. Decker regarding opt‐ins.                                                B. Discovery
LCHB    4806     8/4/2016     HUTCHINSON, DANIEL    1.90 Edited reply brief.                                                                     E. Motions
LCHB    4807     8/4/2016       DECKER, MICHAEL     0.40 Edit CSC stipulation for L. Chan and send to her.                                       E. Motions
LCHB    4808     8/4/2016       DECKER, MICHAEL     1.20 Attend CSC meeting.                                                                     F. Strategy
LCHB    4809     8/4/2016          CHAN, LIN        1.00 Review draft class certification reply brief.                                           E. Motions
LCHB    4810     8/4/2016          CHAN, LIN        1.50 Co‐lead call.                                                                           F. Strategy
LCHB    4811     8/5/2016      LEVIN‐GESUNDHEIT,    0.50 Read Plaintiffs' reply brief in support of class certification.                         E. Motions
                                    MICHAEL

                                                                 Page 153 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 155 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper       Hours   Description                                                                                      Code
LCHB    4812      8/5/2016     HUTCHINSON, DANIEL     1.30   Further edits to reply; correspondence regarding same.                                    E. Motions
LCHB    4813      8/6/2016           CHAN, LIN        3.50   Draft reply brief.                                                                        E. Motions
LCHB    4814      8/8/2016      TRIONE, MADELYNE      4.10   Preparing counter‐compendia for rebuttal brief.                                           F. Strategy
LCHB    4815      8/8/2016      TRIONE, MADELYNE      0.40   Call with CSC team to go over instructions for counter‐compendia.                         F. Strategy
LCHB    4816      8/8/2016      KEENLEY, ELIZABETH    3.50   Team conference call; prepare rebuttals to Defendant's summary of evidence.               E. Motions

LCHB    4817      8/8/2016     HUTCHINSON, DANIEL    0.20    Correspondence regarding reply.                                                           E. Motions
LCHB    4818      8/8/2016       DECKER, MICHAEL     0.80    CSC call.                                                                                 F. Strategy
LCHB    4819      8/8/2016          CHAN, LIN        0.40    Email correspondence regarding class certification reply brief and opt‐ins.               E. Motions
LCHB    4820      8/9/2016      TRIONE, MADELYNE     5.60    Preparing counter‐compendia for rebuttal brief.                                           E. Motions
LCHB    4821      8/9/2016      KEENLEY, ELIZABETH   6.70    Prepare rebuttals to Defendant's summary of evidence.                                     E. Motions
LCHB    4822      8/9/2016       DECKER, MICHAEL     0.20    Organize office; work on proposed modifications to stipulation for CSC re erroneous       E. Motions
                                                             opt‐ins.
LCHB    4823     8/10/2016     TRIONE, MADELYNE      3.30    Preparing counter‐compendia for rebuttal brief.                                           E. Motions
LCHB    4824     8/10/2016     KEENLEY, ELIZABETH    4.80    Prepare rebuttals to Defendant's summary of evidence.                                     E. Motions
LCHB    4825     8/10/2016      DECKER, MICHAEL      2.30    Compendia review.                                                                         E. Motions
LCHB    4826     8/11/2016     KEENLEY, ELIZABETH    0.80    Review rebuttals to Defendant's statement of facts; research contact information for D.   E. Motions
                                                             Hellis.
LCHB    4827     8/11/2016      DECKER, MICHAEL      3.40    Work on compendia.                                                                        E. Motions
LCHB    4828     8/11/2016      DECKER, MICHAEL      2.40    Review reply brief and second out comments.                                               E. Motions
LCHB    4829     8/11/2016      DECKER, MICHAEL      0.50    Email with E. Keenley and with Deanna Hellis (erroneous opt‐in).                          A. Investigation
LCHB    4830     8/11/2016         CHAN, LIN         0.20    Review and revise reply brief.                                                            E. Motions
LCHB    4831     8/12/2016     HUTCHINSON, DANIEL    0.20    correspondence regarding reply brief.                                                     E. Motions
LCHB    4832     8/12/2016      DECKER, MICHAEL      1.70    Work on research for reply brief.                                                         E. Motions
LCHB    4833     8/12/2016      DECKER, MICHAEL      0.30    Work on pro hac vice/attempt to call Karen Kravetz.                                       E. Motions
LCHB    4834     8/15/2016      DECKER, MICHAEL      0.50    Reviewing Computer Sciences Corp. class certification brief after filing.                 E. Motions
LCHB    4835     9/7/2016      HUTCHINSON, DANIEL    0.10    Class member inquiry.                                                                     A. Investigation
LCHB    4836     9/9/2016       DECKER, MICHAEL      0.40    Emailing L. Chan, Mike Litrownik, D. Hutchinson re: erroneous omission of Elmer Elzie,    A. Investigation
                                                             etc.
LCHB    4837     9/12/2016      DECKER, MICHAEL      0.50    Emailing re: CSC erroneous opt‐ins.                                                       A. Investigation
LCHB    4838     9/12/2016         CHAN, LIN         0.10    Email correspondence regarding opt‐ins.                                                   A. Investigation
LCHB    4839     9/12/2016         CHAN, LIN         0.10    Confer with M. Decker regarding potential opt‐ins.                                        A. Investigation
LCHB    4840     9/13/2016      DECKER, MICHAEL      0.90    Emailing CSC team re: Elmer Elzie.                                                        A. Investigation
LCHB    4841     9/13/2016         CHAN, LIN         0.20    Email correspondence regarding class member contacts.                                     A. Investigation
LCHB    4842     9/15/2016      DECKER, MICHAEL      0.20    Email/discuss re: Elmer Elzie.                                                            A. Investigation
LCHB    4843     9/28/2016     HUTCHINSON, DANIEL    0.20    Call with M. Decker re class member inquiry.                                              A. Investigation
LCHB    4844     9/28/2016      DECKER, MICHAEL      0.90    Speak with Pat Smith re concerns about confidentiality of deposition; discuss with D.     C. Depositions
                                                             Hutchinson.
LCHB    4845     10/11/2016     DECKER, MICHAEL      0.10    Call Pat Smith re her concern about data in class certification briefings.                A. Investigation
LCHB    4846     10/13/2016    HUTCHINSON, DANIEL    4.90    Draft brief, correspondence with Aaron Siri re the same.                                  E. Motions

                                                                   Page 154 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 156 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                        Code
LCHB    4847     10/17/2016    HUTCHINSON, DANIEL     4.20   Legal research for brief; draft the same.                                                   E. Motions
LCHB    4848     10/20/2016      DECKER, MICHAEL      0.20   Emailing re payment of CSC transcript.                                                      F. Strategy
LCHB    4849     12/20/2016     KEENLEY, ELIZABETH    0.50   Review case documents and handle case inquiry.                                              A. Investigation
LCHB    4850     12/23/2016      DECKER, MICHAEL      0.80   Call to Computer Sciences Corp. inquirer; wrote up letter re: same for E. Keenley to        A. Investigation
                                                             send out.
LCHB    4851     12/26/2016         CHAN, LIN        0.20    Email correspondence regarding class member inquiry.                                        A. Investigation
LCHB    4852     12/28/2016     KEENLEY, ELIZABETH   0.20    Create and email Gloria Gordon rejection letter.                                            A. Investigation
LCHB    4853      1/3/2017       DECKER, MICHAEL     0.20    Emailed D. Hutchinson re: updating Computer Sciences Corp. website.                         F. Strategy
LCHB    4854      2/28/2017     KEENLEY, ELIZABETH   0.30    Respond to class member message.                                                            A. Investigation
LCHB    4855      2/28/2017    HUTCHINSON, DANIEL    0.10    Class member inquiry.                                                                       A. Investigation
LCHB    4856      3/16/2017    HUTCHINSON, DANIEL    7.00    Analyze cited cases in preparation for final approval hearing.                              E. Motions
LCHB    4857      3/17/2017     TRIONE, MADELYNE     0.30    Downloading and saving ECF documents to local drive.                                        F. Strategy
LCHB    4858      3/17/2017    HUTCHINSON, DANIEL    0.40    Correspondence re class certification.                                                      E. Motions
LCHB    4859      3/17/2017    HUTCHINSON, DANIEL    0.50    Call re class certification hearing.                                                        G. Court
LCHB    4860      3/17/2017      DECKER, MICHAEL     0.70    Team call and prepare and follow up emails re oral argument on class certification          E. Motions
                                                             motion.
LCHB    4861     3/17/2017          CHAN, LIN        0.40    Confer with co‐counsel re class certification.                                              E. Motions
LCHB    4862     3/19/2017          CHAN, LIN        0.10    Review motion to withdraw.                                                                  E. Motions
LCHB    4863     3/20/2017      TRIONE, MADELYNE     0.30    Downloading ECF documents and circulating to team.                                          F. Strategy
LCHB    4864     3/20/2017     HUTCHINSON, DANIEL    12.10   Travel from home to Oakland airport, to Los Angeles airport, to hotel; preparation for      I. Travel
                                                             hearing; analyze cases and change outline.
LCHB    4865     3/20/2017     HUTCHINSON, DANIEL    0.20    Correspondence re class certification hearing.                                              E. Motions
LCHB    4866     3/24/2017     HUTCHINSON, DANIEL    0.20    Correspondence re class certification.                                                      E. Motions
LCHB    4867     3/24/2017       DECKER, MICHAEL     0.60    Review of old notes on CSC merger/email re same.                                            A. Investigation
LCHB    4868     4/4/2017       TRIONE, MADELYNE     0.30    Downloading ECF documents and circulating to team.                                          F. Strategy
LCHB    4869     4/6/2017       TRIONE, MADELYNE     0.30    Downloading ECF documents and circulating to team.                                          F. Strategy
LCHB    4870     4/24/2017     HUTCHINSON, DANIEL    0.50    Call with J. Sagafi re CSC class certification hearing; e‐mail to co‐counsel re the same.   G. Court

LCHB    4871     4/24/2017          CHAN, LIN        0.10    Email correspondence re class certification.                                                E. Motions
LCHB    4872     4/25/2017     HUTCHINSON, DANIEL    0.20    Call re class certification hearing.                                                        G. Court
LCHB    4873     4/27/2017     HUTCHINSON, DANIEL    0.10    E‐mail re hearing.                                                                          G. Court
LCHB    4874     4/27/2017          CHAN, LIN        0.10    Email correspondence re class certification hearing.                                        G. Court
LCHB    4875     4/27/2017          CHAN, LIN        0.30    Confer with D. Hutchinson re class certification hearing.                                   G. Court
LCHB    4876     4/27/2017          CHAN, LIN        0.10    Call MT re hearing preparation.                                                             G. Court
LCHB    4877     4/28/2017      TRIONE, MADELYNE     0.80    Preparing and sending hearing materials for co‐counsel.                                     G. Court
LCHB    4878     4/28/2017     HUTCHINSON, DANIEL    0.50    Correspondence re hearing binders.                                                          G. Court
LCHB    4879     4/28/2017     HUTCHINSON, DANIEL    0.50    Co‐counsel call.                                                                            F. Strategy
LCHB    4880     5/1/2017       TRIONE, MADELYNE     4.10    Preparing binders for class certification hearing.                                          G. Court
LCHB    4881     5/1/2017      HUTCHINSON, DANIEL    0.30    Correspondence re hearing.                                                                  G. Court
LCHB    4882     5/4/2017       KEENLEY, ELIZABETH   0.20    Download and save case filing.                                                              F. Strategy

                                                                   Page 155 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 157 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                                         Code
LCHB    4883     5/4/2017       DECKER, MICHAEL      0.30   Researching CSC sealing issue; writing to L. Chan/D. Hutchinson re same.                     E. Motions
LCHB    4884     5/5/2017     HUTCHINSON, DANIEL     2.00   Moot Todd Jackson for class certification.                                                   G. Court
LCHB    4885     5/5/2017     HUTCHINSON, DANIEL     1.00   Analyze briefs in preparation for moot.                                                      G. Court
LCHB    4886     5/5/2017       DECKER, MICHAEL      0.30   Research into; and call with Genevieve Casey re North Carolina claims.                       E. Motions
LCHB    4887     5/5/2017       DECKER, MICHAEL      2.10   Computer Sciences Corp. moot call.                                                           F. Strategy
LCHB    4888     5/5/2017       DECKER, MICHAEL      0.30   Chat with W. Fleishman re IVC status.                                                        E. Motions
LCHB    4889     5/8/2017     HUTCHINSON, DANIEL     0.70   Additional moot of Todd Jackson; correspondence re the same.                                 G. Court
LCHB    4890     5/8/2017       DECKER, MICHAEL      2.50   Train to New Haven.                                                                          I. Travel
LCHB    4891     5/8/2017       DECKER, MICHAEL      2.40   Train back to NYC.                                                                           I. Travel
LCHB    4892     5/8/2017       DECKER, MICHAEL      0.30   Swearing in to USDC for D. Conn.                                                             F. Strategy
LCHB    4893     5/8/2017       DECKER, MICHAEL      1.60   Computer Sciences Corp. research.                                                            E. Motions
LCHB    4894     5/8/2017       DECKER, MICHAEL      0.30   Attending Computer Sciences Corp. conference call/moot.                                      F. Strategy
LCHB    4895     5/9/2017      KEENLEY, ELIZABETH    0.60   Review case email; proofread PowerPoint presentation for class certification hearing.        G. Court

LCHB    4896     5/9/2017     HUTCHINSON, DANIEL    0.10 Correspondence re hearing.                                                                      G. Court
LCHB    4897     5/9/2017       DECKER, MICHAEL     0.30 Discuss/email re attending class certification hearing.                                         G. Court
LCHB    4898     5/10/2017     KEENLEY, ELIZABETH   0.50 Review case email, class certification PowerPoint presentation edits, and oral argument         G. Court
                                                         outline.
LCHB    4899     5/10/2017    HUTCHINSON, DANIEL    0.50 Correspondence re hearing and mediation.                                                        H. Settlement
LCHB    4900     5/11/2017     KEENLEY, ELIZABETH   0.30 Review case email; download case filing; save case filing to document management                F. Strategy
                                                         system.
LCHB    4901     5/11/2017    HUTCHINSON, DANIEL    0.10 Correspondence re class certification.                                                          G. Court
LCHB    4902     5/12/2017     KEENLEY, ELIZABETH   0.30 Review case email and proposed work schedule.                                                   F. Strategy
LCHB    4903     5/12/2017    HUTCHINSON, DANIEL    1.80 Co‐counsel call; correspondence re the same; schedule; draft case schedule.                     F. Strategy
LCHB    4904     5/12/2017      DECKER, MICHAEL     0.60 Computer Sciences Corp. call.                                                                   F. Strategy
LCHB    4905     5/14/2017         CHAN, LIN        0.20 Email correspondence re trial planning.                                                         K. Trial
LCHB    4906     5/15/2017    HUTCHINSON, DANIEL    0.40 Correspondence re mediation.                                                                    H. Settlement
LCHB    4907     5/16/2017    HUTCHINSON, DANIEL    1.00 Correspondence re mediation.                                                                    H. Settlement
LCHB    4908     5/16/2017         CHAN, LIN        0.20 Email correspondence re settlement and trial planning.                                          K. Trial
LCHB    4909     5/19/2017     KEENLEY, ELIZABETH   0.20 Review case email.                                                                              F. Strategy
LCHB    4910     5/19/2017    HUTCHINSON, DANIEL    0.50 Co‐counsel call; correspondence re the same.                                                    F. Strategy
LCHB    4911     5/22/2017    HUTCHINSON, DANIEL    0.30 Correspondence re mediation.                                                                    H. Settlement
LCHB    4912     5/22/2017    HUTCHINSON, DANIEL    0.50 Co‐counsel calls re mediation; case status.                                                     H. Settlement
LCHB    4913     5/23/2017    HUTCHINSON, DANIEL    0.90 Correspondence re mediation.                                                                    H. Settlement
LCHB    4914     5/31/2017     TRIONE, MADELYNE     0.30 Meeting with H.Mottersead and E.Keenley re trial schedule.                                      K. Trial
LCHB    4915     5/31/2017     KEENLEY, ELIZABETH   0.40 Review pretrial schedule; meet with H. Mottershead and M. Trione re: case staffing.             K. Trial
                                                         ADD
LCHB    4916     5/31/2017    HUTCHINSON, DANIEL    3.90 Calls re mediation, trial; outreach to trial consultants; analyze orders for trial, edit task   K. Trial
                                                         list.
LCHB    4917     5/31/2017     DECKER, MICHAEL      0.50 CSC team call re next steps/tasks.                                                              F. Strategy

                                                                  Page 156 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 158 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date            Timekeeper       Hours Description                                                                                         Code
LCHB    4918     5/31/2017           CHAN, LIN        1.40 Team call re settlement and trial; confer with D. Hutchinson and H. Mottershead re           K. Trial
                                                           same.
LCHB    4919     5/31/2017          CHAN, LIN         0.20 Email correspondence re trial preparation.                                                   K. Trial
LCHB    4920     5/31/2017          CHAN, LIN         0.30 Email correspondence re trial and settlement.                                                K. Trial
LCHB    4921     5/31/2017          CHAN, LIN         0.70 Draft trial preparation task list.                                                           K. Trial
LCHB    4922     6/1/2017      HUTCHINSON, DANIEL     0.10 Mediation call with CSC's counsel.                                                           H. Settlement
LCHB    4923     6/2/2017       KEENLEY, ELIZABETH    0.20 Review pre‐trial task list.                                                                  K. Trial
LCHB    4924     6/2/2017      HUTCHINSON, DANIEL     0.90 Correspondence re trial, jury consultant.                                                    K. Trial
LCHB    4925     6/4/2017      HUTCHINSON, DANIEL     0.10 Correspondence re mediation.                                                                 H. Settlement
LCHB    4926     6/4/2017           CHAN, LIN         0.20 Email correspondence re possible jury consultants.                                           K. Trial
LCHB    4927     6/5/2017       KEENLEY, ELIZABETH    0.50 Review updated task list.                                                                    F. Strategy
LCHB    4928     6/5/2017      HUTCHINSON, DANIEL     2.10 Calls with jury consultants; correspondence re the same.                                     K. Trial
LCHB    4929     6/5/2017           CHAN, LIN         0.40 Research jury consultants.                                                                   K. Trial
LCHB    4930     6/5/2017           CHAN, LIN         0.40 Email correspondence re mediation and trial preparation.                                     K. Trial
LCHB    4931     6/5/2017           CHAN, LIN         0.80 Conference with jury consultants.                                                            K. Trial
LCHB    4932     6/7/2017       KEENLEY, ELIZABETH    0.40 Review docket for case discovery deadlines; review case email and exemplar proof             F. Strategy
                                                           chart.
LCHB    4933     6/7/2017      HUTCHINSON, DANIEL     1.30 Trial preparation call; research re trial; update tasks list.                                K. Trial
LCHB    4934     6/7/2017        DECKER, MICHAEL      0.20 Reviewing trial plan/next steps draft.                                                       K. Trial
LCHB    4935     6/7/2017        DECKER, MICHAEL      1.00 Computer Sciences Corp. team call re next steps/tasks.                                       F. Strategy
LCHB    4936     6/7/2017        DECKER, MICHAEL      0.30 Call with L. Chan and D. Hutchinson ‐ assigning tasks for LCHB from Computer Sciences        F. Strategy
                                                           Corp. team call.
LCHB    4937     6/7/2017           CHAN, LIN         0.20 Email correspondence re trial preparation.                                                   K. Trial
LCHB    4938     6/7/2017           CHAN, LIN         1.50 Confer with co‐counsel re trial preparation; confer with D. Hutchinson and M. Decker         K. Trial
                                                           re same.
LCHB    4939     6/8/2017      HUTCHINSON, DANIEL     0.50 Call with Joe Garrison re jury consultant; e‐mail re the same.                               K. Trial
LCHB    4940     6/8/2017         CARNAM, TODD        0.70 Research cases before Judge Janet B. Arterton that have gone to trial.                       K. Trial
LCHB    4941     6/8/2017    BELUSHKO BARROWS, NIKKI 5.10 Per M. Decker, voir dire ad pretrial matter research including: docket entries, civil trial   K. Trial
                                                           cases, wage an hour cases, sample jury instructions from actual cases that went to trial,
                                                           and local rules per the county and the judge.
LCHB    4942     6/9/2017       KEENLEY, ELIZABETH    0.20 Review case email.                                                                           F. Strategy
LCHB    4943     6/9/2017      HUTCHINSON, DANIEL     0.10 Correspondence re trial.                                                                     K. Trial
LCHB    4944     6/9/2017        DECKER, MICHAEL      0.10 Conversation with D. Hutchinson re CSC next steps.                                           F. Strategy
LCHB    4945     6/10/2017          CHAN, LIN         0.20 Revise witness grading sheet; email correspondence re same.                                  K. Trial
LCHB    4946     6/12/2017     HUTCHINSON, DANIEL     0.40 Call re case trial plan with M. Decker.                                                      K. Trial
LCHB    4947     6/12/2017     HUTCHINSON, DANIEL     0.50 Analyze possible jury instructions.                                                          K. Trial
LCHB    4948     6/12/2017       DECKER, MICHAEL      3.30 Computer Sciences Corp. pretrial research.                                                   K. Trial
LCHB    4949     6/12/2017       DECKER, MICHAEL      0.10 Analysis of opt‐in grade sheet.                                                              K. Trial
LCHB    4950     6/13/2017      TRIONE, MADELYNE      0.70 Searching for and sending documents to L.Chan and saving documents to local drive.           F. Strategy



                                                                      Page 157 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 159 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                   Code
LCHB    4951     6/13/2017    HUTCHINSON, DANIEL     0.10   Correspondence re jury consultant.                                                     K. Trial
LCHB    4952     6/13/2017         CHAN, LIN         1.40   Review prior discovery responses; email correspondence re same.                        B. Discovery
LCHB    4953     6/13/2017         CHAN, LIN         0.60   Email correspondence re trial preparation.                                             K. Trial
LCHB    4954     6/14/2017    HUTCHINSON, DANIEL     1.30   Trial preparation; witness selection.                                                  K. Trial
LCHB    4955     6/14/2017    HUTCHINSON, DANIEL     0.60   Calls re trail preparation, mediation.                                                 K. Trial
LCHB    4956     6/14/2017         CHAN, LIN         0.50   Call with co‐counsel re trial preparation.                                             K. Trial
LCHB    4957     6/15/2017    HUTCHINSON, DANIEL     0.20   Correspondence re trial preparation.                                                   K. Trial
LCHB    4958     6/15/2017         CHAN, LIN         0.10   Email correspondence re witness selection.                                             K. Trial
LCHB    4959     6/19/2017    HUTCHINSON, DANIEL     0.30   Correspondence re jury consultant.                                                     K. Trial
LCHB    4960     6/19/2017    HUTCHINSON, DANIEL     0.50   Call with Carolyn Koch re online focus group.                                          K. Trial
LCHB    4961     6/19/2017         CHAN, LIN         0.60   Conference with Carolyn Koch and D. Hutchinson; email correspondence re same.          K. Trial

LCHB    4962     6/20/2017     KEENLEY, ELIZABETH   2.40    Review case email; prepare witness report card memos.                                  K. Trial
LCHB    4963     6/20/2017    HUTCHINSON, DANIEL    0.30    Correspondence re jury consultants.                                                    K. Trial
LCHB    4964     6/20/2017         CHAN, LIN        0.10    Email correspondence re witness selection.                                             K. Trial
LCHB    4965     6/21/2017     LEVIN‐GESUNDHEIT,    0.20    Call with L. Chan re CSC staffing.                                                     F. Strategy
                                    MICHAEL
LCHB    4966     6/21/2017     KEENLEY, ELIZABETH   3.00 Team conference call; meet with L. Chan re: witness report card memos; meet with M. K. Trial
                                                         Levin‐Gesundheit re: witness report card memos; prepare witness report card memos.

LCHB    4967     6/21/2017    HUTCHINSON, DANIEL    0.40    Call re trial preparation.                                                             K. Trial
LCHB    4968     6/21/2017         CHAN, LIN        0.50    Team call re trial preparation.                                                        K. Trial
LCHB    4969     6/21/2017         CHAN, LIN        0.60    Email correspondence re trial preparation.                                             K. Trial
LCHB    4970     6/21/2017         CHAN, LIN        0.10    Confer with Michael Levin‐Gesundheit re trial.                                         K. Trial
LCHB    4971     6/21/2017         CHAN, LIN        0.10    Confer with E. Keenly re witness grading project.                                      K. Trial
LCHB    4972     6/22/2017     LEVIN‐GESUNDHEIT,    0.20    Compile class member deposition grades for trial prep.                                 K. Trial
                                    MICHAEL
LCHB    4973     6/22/2017     KEENLEY, ELIZABETH   1.50 Calendar internal deadlines; draft witness report card memos.                             K. Trial
LCHB    4974     6/22/2017    HUTCHINSON, DANIEL    0.10 Correspondence re trial.                                                                  K. Trial
LCHB    4975     6/22/2017         CHAN, LIN        0.20 Email correspondence re trial and mediation scheduling.                                   K. Trial
LCHB    4976     6/23/2017    HUTCHINSON, DANIEL    0.10 Call re staffing.                                                                         F. Strategy
LCHB    4977     6/23/2017         CHAN, LIN        0.20 Conference with D. Hutchinson and Michael Levin‐Gesundheit re trial work.                 K. Trial
LCHB    4978     6/26/2017     KEENLEY, ELIZABETH   3.90 Prepare witness report card memos.                                                        K. Trial
LCHB    4979     6/26/2017    HUTCHINSON, DANIEL    0.20 Correspondence re case status.                                                            F. Strategy
LCHB    4980     6/26/2017         CHAN, LIN        0.70 Revise discovery responses.                                                               B. Discovery
LCHB    4981     6/26/2017         CHAN, LIN        0.50 Draft letter to defendants re supplementing discovery.                                    B. Discovery
LCHB    4982     6/27/2017     TRIONE, MADELYNE     0.70 Returning intake call and preparing write‐up.                                             A. Investigation
LCHB    4983     6/27/2017     KEENLEY, ELIZABETH   6.00 Download and save discovery materials to local drive; rename and organize files in case   B. Discovery
                                                         folder on local drive; prepare witness report cards.
LCHB    4984     6/27/2017    HUTCHINSON, DANIEL    2.40 legal research; draft proof chart.                                                        E. Motions

                                                                  Page 158 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 160 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper         Hours Description                                                                                  Code
LCHB    4985     6/27/2017        CHAN, LIN          2.90 Draft revised discovery responses; email correspondence re same.                      B. Discovery
LCHB    4986     6/28/2017    KEENLEY, ELIZABETH     2.80 Coordinate records management re: Plaintiffs' discovery responses; prepare witness    F. Strategy
                                                          report cards; team conference call.
LCHB    4987     6/28/2017    HUTCHINSON, DANIEL     3.10 Legal research, draft proof chart.                                                    E. Motions
LCHB    4988     6/28/2017    HUTCHINSON, DANIEL     0.50 Correspondence re jury consultants.                                                   K. Trial
LCHB    4989     6/28/2017        CHAN, LIN          0.20 Revise discovery responses.                                                           B. Discovery
LCHB    4990     6/28/2017        CHAN, LIN          0.10 Confer with M. Decker re trial preparation.                                           K. Trial
LCHB    4991     6/28/2017        CHAN, LIN          0.50 Co‐counsel call re trial preparation.                                                 K. Trial
LCHB    4992     6/29/2017    HUTCHINSON, DANIEL     1.30 Follow up call re mediation; edit schedule.                                           H. Settlement
LCHB    4993     6/29/2017    HUTCHINSON, DANIEL     0.70 Correspondence re case status.                                                        F. Strategy
LCHB    4994     6/29/2017        CHAN, LIN          0.30 Email correspondence re pretrial schedule and updated discovery.                      K. Trial
LCHB    4995     6/30/2017    HUTCHINSON, DANIEL     3.20 Analyze class certification order; correspondence re the same; correspondence with    E. Motions
                                                          defense counsel re schedule; revise proof chart, proof witness grade.

LCHB    4996     6/30/2017        CHAN, LIN         0.40   Review witness grading; email correspondence re same.                                K. Trial
LCHB    4997     6/30/2017        CHAN, LIN         0.20   Review proof chart; email correspondence re same.                                    K. Trial
LCHB    4998     6/30/2017        CHAN, LIN         0.50   Review class certification order.                                                    E. Motions
LCHB    4999     6/30/2017        CHAN, LIN         0.10   Email correspondence re trial preparation.                                           K. Trial
LCHB    5000     7/2/2017         CHAN, LIN         0.10   Email correspondence re trial preparation and scheduling order.                      K. Trial
LCHB    5001     7/5/2017     KEENLEY, ELIZABETH    3.00   Review case email; download, circulate and save case filings; read order on class    F. Strategy
                                                           certification; team conference call.
LCHB    5002     7/5/2017     HUTCHINSON, DANIEL    1.00   Team call re resources; correspondence re the same.                                  F. Strategy
LCHB    5003     7/5/2017          CHAN, LIN        0.20   Email correspondence re witness grading and trial plans.                             K. Trial
LCHB    5004     7/5/2017          CHAN, LIN        0.60   Conference with co‐leads, D. Hutchinson and EMK re trial plan.                       K. Trial
LCHB    5005     7/6/2017      KEENLEY, ELIZABETH   0.60   Review case email and proposed schedule.                                             F. Strategy
LCHB    5006     7/6/2017     HUTCHINSON, DANIEL    0.60   Correspondence re case; edit notice; edit schedule.                                  F. Strategy
LCHB    5007     7/6/2017     HUTCHINSON, DANIEL    0.50   Call re next steps with defense counsel; e‐mails re the same.                        F. Strategy
LCHB    5008     7/7/2017      KEENLEY, ELIZABETH   0.10   Review case email.                                                                   F. Strategy
LCHB    5009     7/7/2017     HUTCHINSON, DANIEL    1.70   Correspondence re class notice; case status, witness list and staffing.              F. Strategy
LCHB    5010     7/7/2017          CHAN, LIN        0.40   Email correspondence re named plaintiffs.                                            A. Investigation
LCHB    5011     7/8/2017     HUTCHINSON, DANIEL    0.80   Correspondence re potential substitute plaintiff.                                    A. Investigation
LCHB    5012     7/9/2017          CHAN, LIN        0.80   Revise discovery responses.                                                          B. Discovery
LCHB    5013     7/9/2017          CHAN, LIN        0.70   Email correspondence re Willie Wong; call Willie Wong.                               K. Trial
LCHB    5014     7/9/2017          CHAN, LIN        0.60   Email correspondence re named plaintiffs and trial.                                  K. Trial
LCHB    5015     7/9/2017          CHAN, LIN        1.10   Draft voir dire questions.                                                           K. Trial
LCHB    5016     7/9/2017          CHAN, LIN        0.70   Draft jury instructions.                                                             A. Investigation
LCHB    5017     7/10/2017     KEENLEY, ELIZABETH   0.10   Save case filing and email calendaring group re: deadlines.                          F. Strategy
LCHB    5018     7/10/2017    HUTCHINSON, DANIEL    3.60   Legal research re non‐damages classes; draft section of status report re the same.   E. Motions

LCHB    5019     7/10/2017    HUTCHINSON, DANIEL    2.10 Edit voir dire questions.                                                              K. Trial

                                                                 Page 159 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 161 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper       Hours   Description                                                                                        Code
LCHB    5020     7/10/2017    HUTCHINSON, DANIEL     1.40   Edit amended complaint per court order.                                                     E. Motions
LCHB    5021     7/10/2017    HUTCHINSON, DANIEL     0.40   Correspondence re status report.                                                            E. Motions
LCHB    5022     7/11/2017     TRIONE, MADELYNE      0.70   File management.                                                                            F. Strategy
LCHB    5023     7/11/2017     KEENLEY, ELIZABETH    2.50   Download and circulate case filings; organize case folders on drive.                        F. Strategy
LCHB    5024     7/11/2017    HUTCHINSON, DANIEL     4.50   Draft jury instructions; legal research re the same.                                        K. Trial
LCHB    5025     7/11/2017    HUTCHINSON, DANIEL     1.10   Co‐counsel call; correspondence re the same.                                                F. Strategy
LCHB    5026     7/11/2017          CHAN, LIN        0.10   Email correspondence re discovery and trial preparation.                                    K. Trial
LCHB    5027     7/12/2017    HUTCHINSON, DANIEL     6.20   legal research re claims; draft jury instructions.                                          K. Trial
LCHB    5028     7/12/2017    HUTCHINSON, DANIEL     1.60   Calls re trial preparation with co‐counsel, Carolyn Koch.                                   K. Trial
LCHB    5029     7/12/2017          CHAN, LIN        0.30   Prepare for co‐lead call, including reviewing emails.                                       F. Strategy
LCHB    5030     7/12/2017          CHAN, LIN        0.60   Confer with D. Hutchinson and co‐counsel re trial planning.                                 K. Trial
LCHB    5031     7/12/2017          CHAN, LIN        0.50   Conference with D. Hutchinson and Carolyn Koch re jury consulting.                          K. Trial
LCHB    5032     7/13/2017     KEENLEY, ELIZABETH    0.20   Review case email.                                                                          F. Strategy
LCHB    5033     7/13/2017    HUTCHINSON, DANIEL     1.40   Draft stipulation re decertification motion.                                                E. Motions
LCHB    5034     7/13/2017    HUTCHINSON, DANIEL     0.20   Correspondence re proposed order.                                                           E. Motions
LCHB    5035     7/14/2017     KEENLEY, ELIZABETH    0.10   Review case email.                                                                          F. Strategy
LCHB    5036     7/14/2017    HUTCHINSON, DANIEL     2.60   Edit status report; correspondence re the same.                                             E. Motions
LCHB    5037     7/14/2017    HUTCHINSON, DANIEL     1.60   Calls re case schedule; edit the same.                                                      F. Strategy
LCHB    5038     7/17/2017       PILAAR, JEREMY      0.50   Skimmed amended complaint and certification order in preparation for meeting with           K. Trial
                                                            Lin Chan; met with Lin re upcoming pre‐trial assignments
LCHB    5039     7/17/2017    HUTCHINSON, DANIEL    1.30    Correspondence re trial tasks.                                                              K. Trial
LCHB    5040     7/17/2017         CHAN, LIN        0.20    Review status reports.                                                                      E. Motions
LCHB    5041     7/17/2017         CHAN, LIN        2.10    Legal research for 23(f) petition opposition; review 23(f) petition.                        E. Motions
LCHB    5042     7/17/2017         CHAN, LIN        0.10    Email correspondence re case status and 23(f) petition.                                     F. Strategy
LCHB    5043     7/17/2017         CHAN, LIN        0.20    Confer with Jeremy Pilaar re pretrial work.                                                 K. Trial
LCHB    5044     7/18/2017      PILAAR, JEREMY      7.50    In preparation for discussion meeting with Lin Chan re opposition to 23(f) petition, read   E. Motions
                                                            through Second Amended Complaint, Ruling on Ps' Motion for Class Cert, the parties' 7‐
                                                            14‐2017 status reports, D's 23(f) petition, and the main cases supporting D's petition;
                                                            met with Lin Chan re brief structure and research strategies; completed legal research
                                                            and drafted memo re nature of fail‐safe classes and legal standard for 23(f) petition in
                                                            the second circuit.
LCHB    5045     7/18/2017    HUTCHINSON, DANIEL    0.50    Correspondence re 23(f) appeal.                                                             E. Motions
LCHB    5046     7/18/2017        CHAN, LIN         5.00    Legal research re 23(f) opposition.                                                         E. Motions
LCHB    5047     7/18/2017        CHAN, LIN         0.10    Confer with D. Hutchinson re case strategy and assignments.                                 F. Strategy




                                                                  Page 160 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 162 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                     Code
LCHB    5048     7/19/2017      PILAAR, JEREMY       7.00 Conducted legal research to find wage & hour class definitions similar to that in our     E. Motions
                                                          matter (proving the judge did not certify a "fail‐safe" class, but rather made a routine
                                                          revision to improve the lawsuit's manageability); ran citing history check for each case;
                                                          drafted a substantive email to Lin summarizing results for inclusion in the brief;
                                                          conducted legal research re class ascertainability standards in the Second Circuit;
                                                          drafted a substantive email analyzing the ascertainability issue in the context of our
                                                          case and in response to Defendant's 23(f) petition.

LCHB    5049     7/19/2017    KEENLEY, ELIZABETH    2.00   Team conference call; file management.                                                      F. Strategy
LCHB    5050     7/19/2017         CHAN, LIN        1.50   Team call re case strategy; email correspondence re same.                                   F. Strategy
LCHB    5051     7/19/2017         CHAN, LIN        0.20   Email correspondence re 23(f) opposition.                                                   E. Motions
LCHB    5052     7/19/2017         CHAN, LIN        7.30   Draft opposition to 23(f) petition; confer with J. Pilaar re same.                          E. Motions
LCHB    5053     7/20/2017      PILAAR, JEREMY      7.00   Conducted legal research confirming that district court cases in the Second Circuit have    E. Motions
                                                           uniformly disapproved of fail‐safe classes; collected all case PFDs and highlighted
                                                           relevant passages in each; drafted substantive e‐mail to Lin summarizing results for
                                                           inclusion in our opposition to Defendant's 23(f) petition; conducted legal research
                                                           regarding class standing requirements in the Second Circuit; drafted substantive e‐mail
                                                           to Lin discussing results for inclusion in opposition to Defendant's 23(f) petition; read
                                                           through final draft opposition, noted possible avenues for additional research.

LCHB    5054     7/20/2017     KEENLEY, ELIZABETH   0.70   Review case email.                                                                          F. Strategy
LCHB    5055     7/20/2017    HUTCHINSON, DANIEL    0.50   Correspondence re trial preparation.                                                        K. Trial
LCHB    5056     7/20/2017         CHAN, LIN        4.60   Draft 23(f) opposition brief.                                                               E. Motions
LCHB    5057     7/21/2017     KEENLEY, ELIZABETH   0.50   Review draft stipulation and case email.                                                    F. Strategy
LCHB    5058     7/21/2017    HUTCHINSON, DANIEL    0.30   Correspondence re trial.                                                                    K. Trial
LCHB    5059     7/21/2017         CHAN, LIN        0.20   Email correspondence re case management conference and 23(f) opposition.                    E. Motions
LCHB    5060     7/21/2017         CHAN, LIN        0.60   Draft 23(f) opposition; email correspondence re same.                                       E. Motions
LCHB    5061     7/24/2017     KEENLEY, ELIZABETH   0.20   Download, save and circulate case filing.                                                   F. Strategy
LCHB    5062     7/24/2017    HUTCHINSON, DANIEL    0.40   Correspondence re stipulation.                                                              E. Motions
LCHB    5063     7/24/2017    HUTCHINSON, DANIEL    1.00   Check in with L. Chan.                                                                      F. Strategy
LCHB    5064     7/24/2017    HUTCHINSON, DANIEL    0.70   Call re trial preparation.                                                                  K. Trial
LCHB    5065     7/24/2017         CHAN, LIN        0.60   Prepare for case management conference, including reviewing email correspondence            G. Court
                                                           and status statements.
LCHB    5066     7/24/2017         CHAN, LIN        1.10   Email correspondence re case schedule, case strategy, and 23(f) petition; review 23(f)      F. Strategy
                                                           brief.
LCHB    5067     7/24/2017         CHAN, LIN        0.10   Confer with D. Hutchinson re case staffing.                                                 F. Strategy
LCHB    5068     7/24/2017         CHAN, LIN        0.70   Confer with co‐counsel re case management conference.                                       F. Strategy
LCHB    5069     7/25/2017     KEENLEY, ELIZABETH   1.20   Download and save case filings; review case email.                                          F. Strategy
LCHB    5070     7/25/2017    HUTCHINSON, DANIEL    0.40   Correspondence re hearing.                                                                  G. Court



                                                                 Page 161 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 163 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                         Code
LCHB    5071     7/25/2017         CHAN, LIN         1.10 Email correspondence re case management conference and Rule 23(f) petition; draft             E. Motions
                                                          notice.
LCHB    5072     7/25/2017        CHAN, LIN          2.30 Attend case management conference.                                                            G. Court
LCHB    5073     7/26/2017    KEENLEY, ELIZABETH     3.50 Download, save and circulate case filings; team conference call; run Accurint                 K. Trial
                                                          background checks on potential trial witnesses.
LCHB    5074     7/26/2017    HUTCHINSON, DANIEL     1.10 Correspondence re witness selection.                                                          K. Trial
LCHB    5075     7/26/2017    HUTCHINSON, DANIEL     1.50 Co‐counsel call re trial preparation.                                                         K. Trial
LCHB    5076     7/26/2017         CHAN, LIN         0.50 Email correspondence re legal research and witness selection.                                 E. Motions
LCHB    5077     7/26/2017         CHAN, LIN         1.00 Confer with co‐counsel re case strategy.                                                      F. Strategy
LCHB    5078     7/27/2017     KEENLEY, ELIZABETH    6.10 Run Accurint background checks on potential trial witnesses; review documents in              K. Trial
                                                          database.
LCHB    5079     7/27/2017    HUTCHINSON, DANIEL     0.60 Correspondence re witness list.                                                               K. Trial
LCHB    5080     7/27/2017         CHAN, LIN         0.10 Email correspondence re stipulation.                                                          E. Motions
LCHB    5081     7/28/2017     KEENLEY, ELIZABETH    4.50 Review case email; download and create index of hot documents.                                D. Doc. Revw.
LCHB    5082     7/28/2017    HUTCHINSON, DANIEL     0.10 Correspondence re discovery.                                                                  B. Discovery
LCHB    5083     7/28/2017         CHAN, LIN         0.40 Email correspondence re 23(f) petition and stipulation.                                       E. Motions
LCHB    5084     7/31/2017     KEENLEY, ELIZABETH    1.40 Index hot documents.                                                                          D. Doc. Revw.
LCHB    5085     7/31/2017    HUTCHINSON, DANIEL     0.10 Correspondence re witness list.                                                               K. Trial
LCHB    5086     7/31/2017         CHAN, LIN         0.20 Email correspondence re stipulation.                                                          E. Motions
LCHB    5087     8/1/2017      KEENLEY, ELIZABETH    3.20 Download, save and circulate case filing; email Christine Park re: trial witness selection;   K. Trial
                                                          perform background checks on potential trial witnesses.
LCHB    5088     8/1/2017     HUTCHINSON, DANIEL     0.50 Edit discovery letter.                                                                        B. Discovery
LCHB    5089     8/2/2017      KEENLEY, ELIZABETH    3.30 Team conference call; potential witness background checks.                                    A. Investigation
LCHB    5090     8/2/2017     HUTCHINSON, DANIEL     1.00 Call re trial preparation.                                                                    K. Trial
LCHB    5091     8/2/2017          CHAN, LIN         0.20 Email correspondence re trial preparation.                                                    K. Trial
LCHB    5092     8/2/2017          CHAN, LIN         1.20 Co‐counsel call.                                                                              F. Strategy
LCHB    5093     8/3/2017      KEENLEY, ELIZABETH    3.00 Conduct background checks for potential trial witnesses; review case email, download,         K. Trial
                                                          save and circulate case filings.
LCHB    5094     8/3/2017          CHAN, LIN         0.10 Email correspondence re trial preparation and Rule 23 notice.                                 K. Trial
LCHB    5095     8/4/2017      KEENLEY, ELIZABETH    3.90 Download, save and circulate case filing; index potential trial exhibits.                     K. Trial
LCHB    5096     8/4/2017     HUTCHINSON, DANIEL     0.30 Witness team call.                                                                            F. Strategy
LCHB    5097     8/4/2017     HUTCHINSON, DANIEL     0.40 Correspondence re exhibit list.                                                               K. Trial
LCHB    5098     8/5/2017     HUTCHINSON, DANIEL     0.30 Correspondence re witness and exhibit lists.                                                  K. Trial
LCHB    5099     8/6/2017          CHAN, LIN         0.20 Review motion to strike.                                                                      E. Motions
LCHB    5100     8/7/2017      KEENLEY, ELIZABETH    4.50 Witness vetting research; trial exhibits prep.                                                K. Trial
LCHB    5101     8/7/2017     HUTCHINSON, DANIEL     0.20 Correspondence re witness list.                                                               K. Trial
LCHB    5102     8/7/2017     HUTCHINSON, DANIEL     0.50 Correspondence re discovery.                                                                  C. Depositions
LCHB    5103     8/7/2017          CHAN, LIN         0.20 Email correspondence re discovery.                                                            B. Discovery
LCHB    5104     8/7/2017          CHAN, LIN         0.10 Email correspondence re class notice.                                                         A. Investigation
LCHB    5105     8/7/2017        CARNAM, TODD        2.50 Begin litigation background search for numerous potential witnesses.                          A. Investigation

                                                                 Page 162 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 164 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper       Hours   Description                                                                               Code
LCHB    5106     8/8/2017     HUTCHINSON, DANIEL     0.30   Correspondence re discovery.                                                       B. Discovery
LCHB    5107     8/8/2017     HUTCHINSON, DANIEL     0.80   Call with Carolyn Koch re jury.                                                    K. Trial
LCHB    5108     8/8/2017           CHAN, LIN        0.40   Review class notice; email correspondence re same.                                 A. Investigation
LCHB    5109     8/8/2017           CHAN, LIN        0.90   Conference with jury consultant and co‐counsel re trial.                           K. Trial
LCHB    5110     8/8/2017        CARNAM, TODD        2.50   Continue litigation background search.                                             A. Investigation
LCHB    5111     8/9/2017      KEENLEY, ELIZABETH    1.10   Team conference call.                                                              F. Strategy
LCHB    5112     8/9/2017     HUTCHINSON, DANIEL     1.30   Co‐counsel call re trial preparation; correspondence re jury consultant.           K. Trial
LCHB    5113     8/9/2017           CHAN, LIN        0.50   Email correspondence re discovery matters and motion to strike.                    B. Discovery
LCHB    5114     8/9/2017           CHAN, LIN        0.80   Draft opposition to motion to strike.                                              E. Motions
LCHB    5115     8/9/2017        CARNAM, TODD        0.30   Pull cases cited in brief.                                                         E. Motions
LCHB    5116     8/10/2017     KEENLEY, ELIZABETH    0.70   Retrieve internal case administration information for L. Chan.                     F. Strategy
LCHB    5117     8/10/2017    HUTCHINSON, DANIEL     0.30   Correspondence re witness preparation.                                             K. Trial
LCHB    5118     8/10/2017    HUTCHINSON, DANIEL     0.10   Class member inquiry.                                                              A. Investigation
LCHB    5119     8/10/2017          CHAN, LIN        0.80   Draft opposition to decertification, including legal research.                     E. Motions
LCHB    5120     8/10/2017       CARNAM, TODD        1.00   Continue background litigation searches of potential witnesses.                    A. Investigation
LCHB    5121     8/11/2017    HUTCHINSON, DANIEL     0.60   Correspondence re witness preparation.                                             K. Trial
LCHB    5122     8/11/2017    HUTCHINSON, DANIEL     0.40   Call re witness preparation.                                                       K. Trial
LCHB    5123     8/11/2017          CHAN, LIN        0.40   Email correspondence re remaining discovery and jury testing.                      K. Trial
LCHB    5124     8/13/2017          CHAN, LIN        2.10   Legal research for opposition to Motion to Decertify.                              E. Motions
LCHB    5125     8/13/2017          CHAN, LIN        0.20   Email correspondence re witness jury testing.                                      K. Trial
LCHB    5126     8/14/2017    HUTCHINSON, DANIEL     1.70   Correspondence re witness preparation.                                             K. Trial
LCHB    5127     8/14/2017          CHAN, LIN        0.30   Review draft mock witness examination outlines. `                                  K. Trial
LCHB    5128     8/14/2017          CHAN, LIN        4.20   Legal research for Opposition to Motion to Decertify; draft brief. `               E. Motions
LCHB    5129     8/14/2017          CHAN, LIN        0.80   Email correspondence re trial preparation; conference with D. Hutchinson and co‐   K. Trial
                                                            counsel re same. `
LCHB    5130     8/14/2017       CARNAM, TODD       3.00    Continue litigation background checks into class representatives.                  A. Investigation
LCHB    5131     8/15/2017     KEENLEY, ELIZABETH   0.20    Review case email; retrieve case documents for L. Chan.                            F. Strategy
LCHB    5132     8/15/2017     KEENLEY, ELIZABETH   0.10    Retrieve plaintiffs documents for L. Chan.                                         F. Strategy
LCHB    5133     8/15/2017    HUTCHINSON, DANIEL    1.10    Correspondence re witness preparation.                                             K. Trial
LCHB    5134     8/15/2017         CHAN, LIN        4.40    Legal research for and draft opposition to motion to decertify. `                  E. Motions
LCHB    5135     8/15/2017         CHAN, LIN        0.40    Email correspondence re mock examinations and discovery.`                          K. Trial
LCHB    5136     8/15/2017       CARNAM, TODD       0.50    Continue legal background checks into class representatives.                       A. Investigation
LCHB    5137     8/16/2017     KEENLEY, ELIZABETH   0.60    Review filing requirements.                                                        E. Motions
LCHB    5138     8/16/2017    HUTCHINSON, DANIEL    2.70    Witness preparation with co‐counsel.                                               K. Trial
LCHB    5139     8/16/2017         CHAN, LIN        0.90    Prepare for Turner direct examination. `                                           K. Trial
LCHB    5140     8/16/2017         CHAN, LIN        0.60    Mock examination of Turner.                                                        K. Trial
LCHB    5141     8/16/2017         CHAN, LIN        0.20    Email correspondence re jury testing.                                              K. Trial
LCHB    5142     8/16/2017         CHAN, LIN        1.90    Draft opposition to motion to decertify.`                                          E. Motions
LCHB    5143     8/16/2017         CHAN, LIN        0.30    Conference with D. Hutchinson and Genevieve Casey re mock examination. `           K. Trial
LCHB    5144     8/16/2017       CARNAM, TODD       7.00    Continue full background litigation checks on class representatives.               A. Investigation

                                                                  Page 163 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 165 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper       Hours   Description                                                                  Code
LCHB    5145     8/17/2017     KEENLEY, ELIZABETH    2.60   Fact and legal cite check brief; review and save correspondence.      E. Motions
LCHB    5146     8/17/2017     KEENLEY, ELIZABETH    2.70   Fact and legal cite check brief; proofread same.                      E. Motions
LCHB    5147     8/17/2017          CHAN, LIN        0.10   Email correspondence re opposition to decertification. `              E. Motions
LCHB    5148     8/17/2017          CHAN, LIN        1.10   Draft opposition brief and ancillary documents. `                     E. Motions
LCHB    5149     8/17/2017       CARNAM, TODD        5.50   Finish background litigation checks on class representatives.         A. Investigation
LCHB    5150     8/18/2017     KEENLEY, ELIZABETH    3.90   Witness vetting research; prepare courtesy copies of brief.           A. Investigation
LCHB    5151     8/18/2017    HUTCHINSON, DANIEL     0.30   Correspondence re filing, discovery.                                  B. Discovery
LCHB    5152     8/18/2017          CHAN, LIN        0.60   Team call re trial preparation; email correspondence re same.         K. Trial
LCHB    5153     8/18/2017          CHAN, LIN        1.20   Draft and finalize opposition to decertification motion; file same.   E. Motions
LCHB    5154     8/19/2017          CHAN, LIN        0.20   Email correspondence re trial preparation.                            K. Trial
LCHB    5155     8/20/2017          CHAN, LIN        0.10   Email correspondence re remaining discovery.                          B. Discovery
LCHB    5156     8/20/2017          CHAN, LIN        0.20   Email correspondence re jury testing.                                 K. Trial
LCHB    5157     8/21/2017     KEENLEY, ELIZABETH    3.50   Edit witness vetting chart.                                           K. Trial
LCHB    5158     8/21/2017    HUTCHINSON, DANIEL     0.40   Correspondence re witness selection.                                  K. Trial
LCHB    5159     8/21/2017    HUTCHINSON, DANIEL     0.40   Correspondence re discovery.                                          B. Discovery
LCHB    5160     8/21/2017          CHAN, LIN        0.30   Email correspondence re trial preparation.                            K. Trial
LCHB    5161     8/22/2017    HUTCHINSON, DANIEL     0.70   Correspondence re settlement.                                         H. Settlement
LCHB    5162     8/22/2017          CHAN, LIN        0.20   Email correspondence re jury testing and discovery.                   K. Trial
LCHB    5163     8/23/2017     KEENLEY, ELIZABETH    1.00   Team conference call; review case email.                              F. Strategy
LCHB    5164     8/23/2017    HUTCHINSON, DANIEL     0.60   Co‐counsel call, e‐mails re the same.                                 F. Strategy
LCHB    5165     8/23/2017          CHAN, LIN        0.60   Team call re trial preparation.                                       K. Trial
LCHB    5166     8/23/2017          CHAN, LIN        0.10   Email correspondence re discovery.                                    B. Discovery
LCHB    5167     8/24/2017     KEENLEY, ELIZABETH    0.50   Review case email.                                                    F. Strategy
LCHB    5168     8/25/2017     KEENLEY, ELIZABETH    1.70   Schedule potential witness interviews; file management.               F. Strategy
LCHB    5169     8/25/2017    HUTCHINSON, DANIEL     0.60   Correspondence re witness selection.                                  K. Trial
LCHB    5170     8/25/2017    HUTCHINSON, DANIEL     0.40   Co‐counsel call re witnesses for trial.                               K. Trial
LCHB    5171     8/25/2017          CHAN, LIN        0.10   Review Reply re decertification.                                      E. Motions
LCHB    5172     8/25/2017          CHAN, LIN        0.10   Legal research for motions in limine.                                 K. Trial
LCHB    5173     8/25/2017          CHAN, LIN        0.40   Email correspondence re trial preparation and status report.          K. Trial
LCHB    5174     8/25/2017          CHAN, LIN        0.10   Email correspondence re arbitration.                                  F. Strategy
LCHB    5175     8/26/2017    HUTCHINSON, DANIEL     0.80   Call re trial preparation; correspondence re the same.                K. Trial
LCHB    5176     8/26/2017          CHAN, LIN        0.20   Review jury materials.                                                K. Trial
LCHB    5177     8/26/2017          CHAN, LIN        1.00   Call with co‐counsel re jury testing.                                 K. Trial
LCHB    5178     8/27/2017    HUTCHINSON, DANIEL     1.00   Edit mock jury questionnaire.                                         K. Trial
LCHB    5179     8/27/2017    HUTCHINSON, DANIEL     2.20   Call re mock jury.                                                    K. Trial
LCHB    5180     8/27/2017          CHAN, LIN        0.50   Review jury questionnaire.                                            K. Trial
LCHB    5181     8/27/2017          CHAN, LIN        0.50   Review and revise draft narrative.                                    K. Trial
LCHB    5182     8/27/2017          CHAN, LIN        0.20   Email correspondence re jury testing.                                 K. Trial
LCHB    5183     8/27/2017          CHAN, LIN        1.50   Confer with Carolyn Koch re jury testing.                             K. Trial
LCHB    5184     8/27/2017          CHAN, LIN        0.20   Call with co‐counsel re jury testing.                                 K. Trial

                                                                  Page 164 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 166 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                     Code
LCHB    5185     8/28/2017    KEENLEY, ELIZABETH      2.00   Schedule witness interviews; review case email.                                          F. Strategy
LCHB    5186     8/28/2017   HUTCHINSON, DANIEL       0.30   Correspondence re witnesses.                                                             K. Trial
LCHB    5187     8/28/2017   HUTCHINSON, DANIEL       0.80   Call re trial witness with Margaret Clay.                                                K. Trial
LCHB    5188     8/28/2017        CHAN, LIN           0.60   Email correspondence re witness selection and jury testing.                              K. Trial
LCHB    5189     8/28/2017        CHAN, LIN           0.20   Email correspondence re motion in limine research.                                       K. Trial
LCHB    5190     8/28/2017 BELUSHKO BARROWS, NIKKI    4.50   Per L. Chan, look at the dockets in many cases and see if motions in limine were filed   K. Trial
                                                             and if so, gather same.
LCHB    5191     8/29/2017    HUTCHINSON, DANIEL     1.00    Interview of Stephanie Saunders.                                                         K. Trial
LCHB    5192     8/29/2017    HUTCHINSON, DANIEL     2.00    Draft memorandum re interview.                                                           K. Trial
LCHB    5193     8/29/2017    HUTCHINSON, DANIEL     0.20    Correspondence re discovery.                                                             B. Discovery
LCHB    5194     8/29/2017         CHAN, LIN         0.20    Email correspondence re trial preparation and damages.                                   K. Trial
LCHB    5195     8/30/2017     KEENLEY, ELIZABETH    1.10    Team conference call; schedule witness calls.                                            F. Strategy
LCHB    5196     8/30/2017    HUTCHINSON, DANIEL     1.00    Interview with Rich Novotny.                                                             K. Trial
LCHB    5197     8/30/2017    HUTCHINSON, DANIEL     1.00    Draft memorandum re interview.                                                           K. Trial
LCHB    5198     8/30/2017         CHAN, LIN         1.00    Co‐counsel trial preparation call.                                                       K. Trial
LCHB    5199     8/31/2017     KEENLEY, ELIZABETH    0.60    File management; schedule potential witness interviews.                                  F. Strategy
LCHB    5200     8/31/2017    HUTCHINSON, DANIEL     2.00    Trail preparation call, correspondence re the same.                                      F. Strategy
LCHB    5201     8/31/2017    HUTCHINSON, DANIEL     1.00    Interview with Jeff Farough.                                                             A. Investigation
LCHB    5202     8/31/2017    HUTCHINSON, DANIEL     1.30    Draft and edit interview memoranda.                                                      K. Trial
LCHB    5203     8/31/2017         CHAN, LIN         1.10    Jury testing feedback; email correspondence re same and trial plan.                      K. Trial
LCHB    5204     8/31/2017         CHAN, LIN         0.90    Confer with co‐counsel re trial plan.                                                    K. Trial
LCHB    5205     9/1/2017     HUTCHINSON, DANIEL     0.50    Call with team re witness selection.                                                     F. Strategy
LCHB    5206     9/1/2017          CHAN, LIN         0.30    Email correspondence re jury testing.                                                    K. Trial
LCHB    5207     9/5/2017          CHAN, LIN         0.10    Review motion in limine research.                                                        K. Trial
LCHB    5208     9/5/2017          CHAN, LIN         0.20    Review jury testing results.                                                             K. Trial
LCHB    5209     9/5/2017          CHAN, LIN         0.20    Email correspondence re trial preparation.                                               K. Trial
LCHB    5210     9/6/2017      KEENLEY, ELIZABETH    0.50    Team conference call.                                                                    F. Strategy
LCHB    5211     9/6/2017     HUTCHINSON, DANIEL     2.10    Edit content for pre‐trial memorandum.                                                   K. Trial
LCHB    5212     9/6/2017          CHAN, LIN         0.50    Team call re trial preparation.                                                          K. Trial
LCHB    5213     9/7/2017     HUTCHINSON, DANIEL     2.80    Draft trial plan insert; edit jury instructions.                                         K. Trial
LCHB    5214     9/7/2017     HUTCHINSON, DANIEL     1.00    Call re jury focus group.                                                                K. Trial
LCHB    5215     9/7/2017          CHAN, LIN         0.10    Legal research for motions in limine.                                                    K. Trial
LCHB    5216     9/7/2017          CHAN, LIN         0.10    Email correspondence re voir dire and trial preparation.                                 K. Trial
LCHB    5217     9/7/2017          CHAN, LIN         1.20    Call with Carolyn Koch re jury testing.                                                  K. Trial
LCHB    5218     9/8/2017     HUTCHINSON, DANIEL     0.80    Correspondence re class data.                                                            B. Discovery
LCHB    5219     9/8/2017          CHAN, LIN         0.90    Review and edit trial plan and jury instructions; email correspondence re same.          K. Trial

LCHB    5220     9/8/2017          CHAN, LIN         0.70 Legal research re motions in limine.                                                        K. Trial
LCHB    5221     9/8/2017          CHAN, LIN         3.00 Draft motions in limine.                                                                    K. Trial
LCHB    5222     9/9/2017          CHAN, LIN         0.10 Email correspondence re trial plan and jury testing.                                        K. Trial

                                                                   Page 165 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 167 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                    Code
LCHB    5223     9/10/2017         CHAN, LIN         0.60   Draft motions in limine.                                                                K. Trial
LCHB    5224     9/11/2017     KEENLEY, ELIZABETH    0.90   Download and print potential trial exhibits for L. Chan.                                K. Trial
LCHB    5225     9/11/2017    HUTCHINSON, DANIEL     1.00   Witness team call; correspondence re the same.                                          F. Strategy
LCHB    5226     9/11/2017    HUTCHINSON, DANIEL     0.20   Correspondence re motions in limine.                                                    K. Trial
LCHB    5227     9/11/2017         CHAN, LIN         0.10   Review potential exhibits.                                                              K. Trial
LCHB    5228     9/11/2017         CHAN, LIN         0.40   Email correspondence re trial preparation.                                              K. Trial
LCHB    5229     9/11/2017         CHAN, LIN         6.70   Draft motions in limine.                                                                K. Trial
LCHB    5230     9/12/2017    HUTCHINSON, DANIEL     2.80   Exhibit review.                                                                         K. Trial
LCHB    5231     9/12/2017    HUTCHINSON, DANIEL     0.20   Correspondence re trial.                                                                K. Trial
LCHB    5232     9/12/2017         CHAN, LIN         1.40   Draft motions in limine.                                                                K. Trial
LCHB    5233     9/12/2017         CHAN, LIN         6.00   Co‐counsel meeting re exhibits; prepare for same.                                       F. Strategy
LCHB    5234     9/13/2017    HUTCHINSON, DANIEL     3.30   Edit verdict form and jury instructions; legal research re the same.                    K. Trial
LCHB    5235     9/13/2017    HUTCHINSON, DANIEL     0.50   Correspondence re trial.                                                                K. Trial
LCHB    5236     9/13/2017    HUTCHINSON, DANIEL     1.30   Call re trial preparation, follow up e‐mails re the same.                               K. Trial
LCHB    5237     9/13/2017         CHAN, LIN         0.20   Review exhibit lists.                                                                   K. Trial
LCHB    5238     9/13/2017         CHAN, LIN         0.20   Review draft pretrial memorandum.                                                       K. Trial
LCHB    5239     9/13/2017         CHAN, LIN         0.20   Review draft jury instructions.                                                         K. Trial
LCHB    5240     9/13/2017         CHAN, LIN         0.30   Legal research re representativeness.                                                   E. Motions
LCHB    5241     9/13/2017         CHAN, LIN         0.10   Email correspondence re trial preparation.                                              K. Trial
LCHB    5242     9/13/2017         CHAN, LIN         0.60   Draft motions in limine.                                                                K. Trial
LCHB    5243     9/13/2017         CHAN, LIN         0.90   Co‐counsel call re trial preparation; separate conference with D. Hutchinson re same.   K. Trial

LCHB    5244     9/14/2017    HUTCHINSON, DANIEL    1.80    Edit pretrial memorandum, correspondence re the same.                                   K. Trial
LCHB    5245     9/14/2017         CHAN, LIN        0.50    Review jury consultant draft voir dire and instructions.                                K. Trial
LCHB    5246     9/14/2017         CHAN, LIN        0.50    Review and revise verdict form.                                                         K. Trial
LCHB    5247     9/14/2017         CHAN, LIN        0.30    Review and revise pretrial memorandum and motions in limine.                            K. Trial
LCHB    5248     9/14/2017         CHAN, LIN        0.20    Review and revise jury instructions.                                                    K. Trial
LCHB    5249     9/14/2017         CHAN, LIN        0.30    Email correspondence re trial preparation.                                              K. Trial
LCHB    5250     9/15/2017     KEENLEY, ELIZABETH   0.50    Review case email.                                                                      F. Strategy
LCHB    5251     9/15/2017    HUTCHINSON, DANIEL    0.60    Witness team call.                                                                      F. Strategy
LCHB    5252     9/15/2017    HUTCHINSON, DANIEL    0.60    Call re pre‐trial memorandum.                                                           K. Trial
LCHB    5253     9/15/2017         CHAN, LIN        0.60    Email correspondence re trial preparation.                                              K. Trial
LCHB    5254     9/15/2017         CHAN, LIN        0.20    Draft motions in limine.                                                                K. Trial
LCHB    5255     9/15/2017         CHAN, LIN        0.10    Confer with D. Hutchinson re trial staffing.                                            K. Trial
LCHB    5256     9/15/2017         CHAN, LIN        0.60    Conference with co‐counsel re trial plan.                                               K. Trial
LCHB    5257     9/18/2017    HUTCHINSON, DANIEL    0.20    Correspondence re trial preparation.                                                    K. Trial
LCHB    5258     9/18/2017         CHAN, LIN        0.10    Review Willie Wong notes.                                                               K. Trial
LCHB    5259     9/18/2017         CHAN, LIN        0.20    Email correspondence re trial preparation.                                              K. Trial
LCHB    5260     9/19/2017     KEENLEY, ELIZABETH   1.80    Download, save and circulate case filings; review case email; file management.          F. Strategy



                                                                  Page 166 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 168 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper       Hours   Description                                                                                   Code
LCHB    5261     9/22/2017     KEENLEY, ELIZABETH    0.50   Review case email.                                                                     F. Strategy
LCHB    5262     9/22/2017    HUTCHINSON, DANIEL     0.40   Trial preparation correspondence.                                                      K. Trial
LCHB    5263     9/22/2017    HUTCHINSON, DANIEL     1.00   Settlement strategy call; correspondence re the same.                                  F. Strategy
LCHB    5264     9/24/2017          CHAN, LIN        0.20   Email correspondence re settlement and trial preparation.                              K. Trial
LCHB    5265     9/25/2017     KEENLEY, ELIZABETH    0.10   Review case email.                                                                     F. Strategy
LCHB    5266     9/25/2017    HUTCHINSON, DANIEL     1.30   memorandum re damages; correspondence re the same.                                     J. Damages
LCHB    5267     9/26/2017    HUTCHINSON, DANIEL     0.20   Correspondence re pre‐trial memorandum.                                                K. Trial
LCHB    5268     9/26/2017          CHAN, LIN        0.10   Email correspondence re trial preparation.                                             K. Trial
LCHB    5269     9/27/2017     KEENLEY, ELIZABETH    0.70   Team conference call.                                                                  F. Strategy
LCHB    5270     9/27/2017    HUTCHINSON, DANIEL     0.20   Correspondence re trial.                                                               K. Trial
LCHB    5271     9/27/2017    HUTCHINSON, DANIEL     0.70   call with co‐counsel re trial.                                                         K. Trial
LCHB    5272     9/27/2017          CHAN, LIN        0.10   Email correspondence re settlement and trial preparation.                              K. Trial
LCHB    5273     9/28/2017     KEENLEY, ELIZABETH    0.10   Save case filing.                                                                      F. Strategy
LCHB    5274     9/28/2017          CHAN, LIN        0.30   Email correspondence re data and deadlines.                                            J. Damages
LCHB    5275     9/29/2017    HUTCHINSON, DANIEL     0.20   Correspondence re trial.                                                               K. Trial
LCHB    5276     9/29/2017    HUTCHINSON, DANIEL     0.60   Call re settlement demand.                                                             H. Settlement
LCHB    5277     10/2/2017     KEENLEY, ELIZABETH    0.10   Review case email.                                                                     F. Strategy
LCHB    5278     10/2/2017    HUTCHINSON, DANIEL     0.50   Edit stipulation.                                                                      E. Motions
LCHB    5279     10/2/2017    HUTCHINSON, DANIEL     0.40   Correspondence re trial.                                                               K. Trial
LCHB    5280     10/3/2017    HUTCHINSON, DANIEL     0.10   Correspondence re trial.                                                               K. Trial
LCHB    5281     10/4/2017        TEVAH, SHIRA       0.50   Meet with L. Chan and D. Hutchinson re background on case and pretrial assignment.     K. Trial

LCHB    5282     10/4/2017     KEENLEY, ELIZABETH   0.80 Coordinate case file access for S. Tevah.                                                 F. Strategy
LCHB    5283     10/4/2017    HUTCHINSON, DANIEL    0.80 Team call re trial preparation.                                                           K. Trial
LCHB    5284     10/4/2017    HUTCHINSON, DANIEL    1.60 Meeting with Shira Tevich re case; call with Jahan Sagafi re trial plan, correspondence   K. Trial
                                                         re the same.
LCHB    5285     10/4/2017         CHAN, LIN        0.50 Team call re trial and settlement.                                                        K. Trial
LCHB    5286     10/4/2017         CHAN, LIN        0.40 Email correspondence re case management.                                                  F. Strategy
LCHB    5287     10/4/2017         CHAN, LIN        0.50 Conference with D. Hutchinson and S. Tevah re case plan; separate conference with D.      F. Strategy
                                                         Hutchinson re same.
LCHB    5288     10/5/2017     KEENLEY, ELIZABETH   0.20 Download, save and circulate case filing.                                                 F. Strategy
LCHB    5289     10/5/2017    HUTCHINSON, DANIEL    0.30 Correspondence re trial.                                                                  K. Trial
LCHB    5290     10/5/2017          CHAN, LIN       0.10 Email correspondence re trial plan.                                                       K. Trial
LCHB    5291     10/6/2017     KEENLEY, ELIZABETH   0.70 Coordinate filing of pro hac vice application for S. Tevah.                               E. Motions
LCHB    5292     10/6/2017    HUTCHINSON, DANIEL    0.30 Correspondence re trial.                                                                  K. Trial
LCHB    5293     10/8/2017        TEVAH, SHIRA      4.00 Read trial memo, class certification motions and ruling, and class certification appeal   K. Trial
                                                         briefs.
LCHB    5294     10/9/2017       TEVAH, SHIRA       1.50 Correspondence with Word Processing re ECF notifications; review pro hac motion and       E. Motions
                                                         affidavit; read district and appellate docket; correspondence with L. Chan and D.
                                                         Hutchinson re question re appeal.

                                                                  Page 167 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 169 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                  Code
LCHB    5295      10/9/2017    KEENLEY, ELIZABETH     1.10   Prepare pro hac vice affidavit; file management for S. Tevah.                         E. Motions
LCHB    5296      10/9/2017         CHAN, LIN         0.10   Email correspondence re case status.                                                  F. Strategy
LCHB    5297     10/10/2017       TEVAH, SHIRA        3.30   Read pretrial materials                                                               K. Trial
LCHB    5298     10/10/2017       TEVAH, SHIRA        3.60   Read Defendant's pretrial materials; correspondence with L. Chan and read emails to   K. Trial
                                                             opposing counsel re defendant pretrial memo; correspondence with D. Hutchinson re
                                                             pretrial memo.
LCHB    5299     10/10/2017    HUTCHINSON, DANIEL    1.00    Correspondence re trial, analyze jury instructions.                                   K. Trial
LCHB    5300     10/10/2017    HUTCHINSON, DANIEL    0.10    Call to L. Chan re trial staffing.                                                    K. Trial
LCHB    5301     10/10/2017    HUTCHINSON, DANIEL    1.10    Call re trial staffing with co‐counsel.                                               K. Trial
LCHB    5302     10/10/2017          CHAN, LIN       0.10    Review stipulation and proposed order.                                                E. Motions
LCHB    5303     10/11/2017        TEVAH, SHIRA      7.50    Work on jury instruction and motion in limine response.                               K. Trial
LCHB    5304     10/11/2017        TEVAH, SHIRA      2.50    Draft jury instructions and motion in limine response.                                K. Trial
LCHB    5305     10/11/2017     KEENLEY, ELIZABETH   1.70    Retrieve and review files for L. Chan and S. Tevah.                                   F. Strategy
LCHB    5306     10/11/2017    HUTCHINSON, DANIEL    0.40    Call with L. Chan and S. Tevah re jury instructions.                                  K. Trial
LCHB    5307     10/11/2017          CHAN, LIN       1.20    Review pretrial memoranda.                                                            K. Trial
LCHB    5308     10/11/2017          CHAN, LIN       0.40    Confer with S. Tevah re motions in limine.                                            K. Trial
LCHB    5309     10/11/2017          CHAN, LIN       0.50    Conference with D. Hutchinson and S. Tevah re pretrial memorandum; email              K. Trial
                                                             correspondence re same.
LCHB    5310     10/12/2017       TEVAH, SHIRA       3.50    Draft jury instructions and motion in limine response.                                K. Trial
LCHB    5311     10/12/2017       TEVAH, SHIRA       2.40    Call with outside counsel re response to Defendant's pre‐trial order; meet with D.    K. Trial
                                                             Hutchinson and E. Keenley re trial roles; correspondence with L. Chan re call.

LCHB    5312     10/12/2017    KEENLEY, ELIZABETH    6.30 Pull case files for S. Tevah; review case email; team conference call; meet with D.      K. Trial
                                                          Hutchinson re: trial tasks.
LCHB    5313     10/12/2017    HUTCHINSON, DANIEL    1.50 Team call re trial memorandum, team call with S. Tevah and L. Chan re the same.          K. Trial

LCHB    5314     10/12/2017    HUTCHINSON, DANIEL    0.60    Correspondence re trial and settlement.                                               K. Trial
LCHB    5315     10/13/2017        TEVAH, SHIRA      3.00    Draft plaintiff response.                                                             K. Trial
LCHB    5316     10/13/2017    HUTCHINSON, DANIEL    0.20    Correspondence re motions in limine.                                                  K. Trial
LCHB    5317     10/16/2017        TEVAH, SHIRA      4.00    Draft jury instruction objections.                                                    K. Trial
LCHB    5318     10/16/2017     KEENLEY, ELIZABETH   1.00    Coordinate filing of S. Tevah Pro Hac Vice application.                               E. Motions
LCHB    5319     10/16/2017    HUTCHINSON, DANIEL    0.30    Correspondence re motions in limine.                                                  K. Trial
LCHB    5320     10/16/2017          CHAN, LIN       0.20    Confer with S. Tevah re motions in limine.                                            K. Trial
LCHB    5321     10/17/2017        TEVAH, SHIRA      7.00    Draft motion in limine oppositions and replies.                                       K. Trial
LCHB    5322     10/17/2017     KEENLEY, ELIZABETH   0.20    Review case email.                                                                    F. Strategy
LCHB    5323     10/17/2017    HUTCHINSON, DANIEL    2.60    Edit jury instructions; correspondence re the same.                                   K. Trial
LCHB    5324     10/17/2017          CHAN, LIN       0.30    Email correspondence re pretrial memoranda.                                           K. Trial
LCHB    5325     10/17/2017          CHAN, LIN       0.30    Confer with D. Hutchinson re case strategy.                                           F. Strategy




                                                                   Page 168 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 170 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours Description                                                                                  Code
LCHB    5326     10/18/2017       TEVAH, SHIRA        4.80 Call with co‐counsel and D. Hutchinson; discuss next steps with D. Hutchinson;        K. Trial
                                                           correspond with co‐counsel re plaintiff response; work on drafts motions in limine;
                                                           submit pro hac vice materials to local counsel.
LCHB    5327     10/18/2017      MUGRAGE, MAJOR       2.00 Begin litigation support trial preparation.                                           K. Trial
LCHB    5328     10/18/2017     KEENLEY, ELIZABETH    2.00 Team conference call; review case email.                                              F. Strategy
LCHB    5329     10/18/2017    HUTCHINSON, DANIEL     2.10 Edit pretrial memorandum.                                                             K. Trial
LCHB    5330     10/18/2017    HUTCHINSON, DANIEL     1.20 Call re trial with co‐counsel; correspondence re the same.                            K. Trial
LCHB    5331     10/18/2017          CHAN, LIN        0.40 Email correspondence re pretrial conference and mediation.                            K. Trial
LCHB    5332     10/19/2017        TEVAH, SHIRA       4.30 Edit motion in limine oppositions and replies.                                        K. Trial
LCHB    5333     10/19/2017        TEVAH, SHIRA       0.20 Correspondece with D. Hutchinson re response to plaintiff.                            A. Investigation
LCHB    5334     10/19/2017     KEENLEY, ELIZABETH    0.70 File management.                                                                      F. Strategy
LCHB    5335     10/19/2017    HUTCHINSON, DANIEL     1.70 Edit motions in limine.                                                               K. Trial
LCHB    5336     10/19/2017          CHAN, LIN        0.10 Email correspondence re class list.                                                   B. Discovery
LCHB    5337     10/20/2017        TEVAH, SHIRA       4.50 Edit amended complaint; edit jury instruction/verdict objections.                     K. Trial
LCHB    5338     10/20/2017    HUTCHINSON, DANIEL     1.30 trail preparation call; e‐mails re the same.                                          K. Trial
LCHB    5339     10/20/2017    HUTCHINSON, DANIEL     0.80 Edit motions in limine; correspondence re the same.                                   K. Trial
LCHB    5340     10/20/2017          CHAN, LIN        1.80 Review and revise motions in limine.                                                  K. Trial
LCHB    5341     10/20/2017          CHAN, LIN        0.20 Prepare for pretrial conference.                                                      K. Trial
LCHB    5342     10/20/2017          CHAN, LIN        0.50 Email correspondence re hearing and pretrial memorandum.                              K. Trial
LCHB    5343     10/21/2017    HUTCHINSON, DANIEL     0.70 Correspondence re jury instructions, call with co‐‐counsel re the same.               K. Trial
LCHB    5344     10/21/2017          CHAN, LIN        2.00 Review and revise motion in limine briefing.                                          K. Trial
LCHB    5345     10/22/2017    HUTCHINSON, DANIEL     3.70 Edit jury instructions; research re the same.                                         K. Trial
LCHB    5346     10/23/2017        TEVAH, SHIRA       2.50 Telephone status; correspond re status and deadlines.                                 G. Court
LCHB    5347     10/23/2017     KEENLEY, ELIZABETH    1.20 Review case email; download, save and circulate case filing.                          F. Strategy
LCHB    5348     10/23/2017    HUTCHINSON, DANIEL     0.40 Pre‐hearing call with defense counsel.                                                G. Court
LCHB    5349     10/23/2017    HUTCHINSON, DANIEL     2.00 Hearing re scheduling.                                                                G. Court
LCHB    5350     10/23/2017    HUTCHINSON, DANIEL     1.30 Correspondence re trial, settlement.                                                  K. Trial
LCHB    5351     10/23/2017          CHAN, LIN        0.70 Review pretrial memoranda and accompanying filings.                                   K. Trial
LCHB    5352     10/23/2017          CHAN, LIN        0.40 Review filing re court status conference.                                             G. Court
LCHB    5353     10/23/2017          CHAN, LIN        0.20 Review and revise motion for opening statement.                                       K. Trial
LCHB    5354     10/23/2017          CHAN, LIN        0.30 Email correspondence re status conference.                                            G. Court
LCHB    5355     10/23/2017          CHAN, LIN        0.20 Email correspondence re court call and mediation.                                     G. Court
LCHB    5356     10/23/2017          CHAN, LIN        2.10 Court status conference; post‐call call with co‐counsel re same.                      G. Court
LCHB    5357     10/24/2017        TEVAH, SHIRA       0.20 Review final versions of pre‐trial materials                                          K. Trial
LCHB    5358     10/24/2017      MUGRAGE, MAJOR       2.00 Review case materials in preparation for trial.                                       K. Trial
LCHB    5359     10/24/2017     KEENLEY, ELIZABETH    0.80 Review case email; download, save and circulate case filings.                         F. Strategy
LCHB    5360     10/24/2017    HUTCHINSON, DANIEL     0.20 Correspondence re trial.                                                              K. Trial
LCHB    5361     10/24/2017          CHAN, LIN        0.40 Email correspondence re pretrial memorandum and related filings.                      K. Trial
LCHB    5362     10/25/2017        TEVAH, SHIRA       1.10 Call re pre‐trial planning with co‐counsel; send notes to D. Hutchinson and L. Chan   K. Trial



                                                                  Page 169 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 171 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper       Hours   Description                                                                                      Code
LCHB    5363     10/25/2017     KEENLEY, ELIZABETH    1.60   Download, save, circulate and review case filings; team conference call.                  F. Strategy
LCHB    5364     10/25/2017    HUTCHINSON, DANIEL     0.10   Correspondence re Bartl deposition.                                                       C. Depositions
LCHB    5365     10/25/2017          CHAN, LIN        0.40   Email correspondence re trial preparation.                                                K. Trial
LCHB    5366     10/25/2017          CHAN, LIN        0.50   Call with co‐counsel re trial preparation.                                                K. Trial
LCHB    5367     10/26/2017        TEVAH, SHIRA       0.70   Read documents produced by Timothy Bartl                                                  B. Discovery
LCHB    5368     10/26/2017     KEENLEY, ELIZABETH    3.10   Download, save and circulate case filing; prepare hearing binders for L. Chan and D.      F. Strategy
                                                             Hutchinson.
LCHB    5369     10/26/2017    HUTCHINSON, DANIEL    0.60    Correspondence re trial preparation.                                                      K. Trial
LCHB    5370     10/27/2017       TEVAH, SHIRA       1.50    Read Defendant motion to decertify and motion to stay                                     E. Motions
LCHB    5371     10/27/2017       TEVAH, SHIRA       0.40    Call re pretrial conference planning and prep                                             K. Trial
LCHB    5372     10/27/2017    HUTCHINSON, DANIEL    0.80    Correspondence re trial preparation.                                                      K. Trial
LCHB    5373     10/27/2017    HUTCHINSON, DANIEL    0.40    Call re trial.                                                                            K. Trial
LCHB    5374     10/27/2017         CHAN, LIN        0.30    Email correspondence re motion to strike and pretrial conference.                         K. Trial
LCHB    5375     10/27/2017         CHAN, LIN        0.10    Call D. Hutchinson re case planning.                                                      F. Strategy
LCHB    5376     10/30/2017       TEVAH, SHIRA       0.10    Review correspondence re mediator                                                         H. Settlement
LCHB    5377     10/30/2017       TEVAH, SHIRA       0.50    Read class certification hearing transcript                                               E. Motions
LCHB    5378     10/30/2017       TEVAH, SHIRA       1.00    Correspondence with co‐counsel re pretrial conference; discuss pretrial conference        K. Trial
                                                             preparation with D. Hutchinson; look in firm's files for material on due process claims

LCHB    5379     10/30/2017      MUGRAGE, MAJOR      2.50    Review trial exhibits and deposition summaries.                                           K. Trial
LCHB    5380     10/30/2017     KEENLEY, ELIZABETH   5.00    Download, save and circulate case filings; prepare hearing binders.                       F. Strategy
LCHB    5381     10/30/2017    HUTCHINSON, DANIEL    1.20    Preparation for pre‐trial conference.                                                     K. Trial
LCHB    5382     10/30/2017         CHAN, LIN        0.60    Confer with D. Hutchinson re pretrial hearing; email correspondence re same.              K. Trial

LCHB    5383     10/31/2017       TEVAH, SHIRA       9.00 Research and read materials on representativeness; correspond with co‐counsel re             E. Motions
                                                          opposition to motion to decertify
LCHB    5384     10/31/2017      MUGRAGE, MAJOR      2.00 Review trial exhibits and deposition summaries.                                              K. Trial
LCHB    5385     10/31/2017     KEENLEY, ELIZABETH   2.30 Prepare hearing binders; review case email.                                                  G. Court
LCHB    5386     10/31/2017    HUTCHINSON, DANIEL    0.60 Correspondence re pretrial conference.                                                       K. Trial
LCHB    5387     10/31/2017          CHAN, LIN       0.10 Confer with S. Tevah re pretrial conference; email correspondence re same.                   K. Trial
LCHB    5388      11/1/2017        TEVAH, SHIRA      7.30 Draft opposition to motion to decertify class                                                E. Motions
LCHB    5389      11/1/2017     KEENLEY, ELIZABETH   0.50 Download case filing; file management.                                                       F. Strategy
LCHB    5390      11/1/2017    HUTCHINSON, DANIEL    0.80 Trial preparation, correspondence re the same.                                               K. Trial
LCHB    5391      11/2/2017        TEVAH, SHIRA      3.80 Read draft opposition to motion to decertify; call with co‐counsel re same                   E. Motions
LCHB    5392      11/2/2017     KEENLEY, ELIZABETH   0.30 Meet with S. Tevah re: cite checking brief.                                                  E. Motions
LCHB    5393      11/2/2017    HUTCHINSON, DANIEL    1.30 Trial preparation call; edits to brief.                                                      K. Trial
LCHB    5394      11/2/2017          CHAN, LIN       1.20 Team call re trial and hearing.                                                              K. Trial
LCHB    5395      11/3/2017        TEVAH, SHIRA      2.80 Cite‐check; read final drafts of opposition to motion to decertify and motion to stay        E. Motions

LCHB    5396     11/3/2017      MUGRAGE, MAJOR       2.00 Prepare for upcoming trial.                                                                  K. Trial

                                                                   Page 170 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 172 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                     Code
LCHB    5397     11/3/2017     KEENLEY, ELIZABETH     4.50 Legal cite check opposition to decertification brief; download, circulate and save case   E. Motions
                                                           filings; review case email.
LCHB    5398     11/6/2017         TEVAH, SHIRA       0.30 Read reply to motion to stay and motion to decertify                                      E. Motions
LCHB    5399     11/6/2017       MUGRAGE, MAJOR       1.50 Create deposition index for trial.                                                        K. Trial
LCHB    5400     11/6/2017      KEENLEY, ELIZABETH    0.40 Download, save and circulate case filings; review case email.                             F. Strategy
LCHB    5401     11/6/2017     HUTCHINSON, DANIEL     0.40 Correspondence re damages data.                                                           J. Damages
LCHB    5402     11/6/2017     HUTCHINSON, DANIEL     0.50 Co‐counsel call re hearing.                                                               G. Court
LCHB    5403     11/7/2017       MUGRAGE, MAJOR       3.00 Organize deposition materials and consult with case paralegal regarding trial             K. Trial
                                                           arrangements.
LCHB    5404     11/7/2017     KEENLEY, ELIZABETH     1.10 Download, save and circulate case filings; file management; coordinate internal           K. Trial
                                                           meeting re: trial prep.
LCHB    5405     11/8/2017        TEVAH, SHIRA        1.10 Call with co‐counsel re hearing on decertification and pretrial planning; read            K. Trial
                                                           correspondence re data
LCHB    5406     11/8/2017      KEENLEY, ELIZABETH    1.00 Team conference call; coordinate internal meeting.                                        K. Trial
LCHB    5407     11/8/2017     HUTCHINSON, DANIEL     1.00 Trial preparation call.                                                                   K. Trial
LCHB    5408     11/8/2017     HUTCHINSON, DANIEL     0.40 Correspondence re trial.                                                                  K. Trial
LCHB    5409     11/9/2017         TEVAH, SHIRA       2.10 Read more representativeness materials from friends; read notes from hearing on           K. Trial
                                                           motion to decertify
LCHB    5410      11/9/2017      MUGRAGE, MAJOR       2.50 Create deposition index for trial.                                                        K. Trial
LCHB    5411      11/9/2017     KEENLEY, ELIZABETH    0.50 Download, save and circulate case filings.                                                F. Strategy
LCHB    5412      11/9/2017    HUTCHINSON, DANIEL     1.50 Draft memorandum and analyze hearing memorandum from Mike Litrownik.                      K. Trial
LCHB    5413      11/9/2017         CHAN, LIN         0.20 Email correspondence re pretrial conference.                                              K. Trial
LCHB    5414      11/9/2017         CHAN, LIN         0.10 Confer with S. Tevah re case status.                                                      K. Trial
LCHB    5415     11/10/2017      MUGRAGE, MAJOR       3.20 Create deposition index for trial.                                                        K. Trial
LCHB    5416     11/10/2017     KEENLEY, ELIZABETH    4.00 Review case email; draft witness outreach update email; coordinate trial preparation.     K. Trial

LCHB    5417     11/10/2017    HUTCHINSON, DANIEL    1.50   Memorandum re trial plan, correspondence re the same.                                    K. Trial
LCHB    5418     11/10/2017    HUTCHINSON, DANIEL    1.00   Call re trial.                                                                           K. Trial
LCHB    5419     11/10/2017         CHAN, LIN        1.10   Co‐counsel strategy call.                                                                K. Trial
LCHB    5420     11/12/2017         CHAN, LIN        0.10   Email correspondence re trial preparation.                                               K. Trial
LCHB    5421     11/13/2017       TEVAH, SHIRA       1.30   Call w co‐counsel re pretrial conference & trial planning; meet and confer with          K. Trial
                                                            opposing counsel re witnesses
LCHB    5422     11/13/2017        TEVAH, SHIRA      1.10   Call w co‐counsel re pretrial conference                                                 K. Trial
LCHB    5423     11/13/2017      MUGRAGE, MAJOR      2.50   Prepare deposition testimony for trial.                                                  K. Trial
LCHB    5424     11/13/2017     KEENLEY, ELIZABETH   2.00   Review case email; schedule internal team meeting.                                       K. Trial
LCHB    5425     11/13/2017    HUTCHINSON, DANIEL    3.00   Preparation for hearing.                                                                 K. Trial
LCHB    5426     11/13/2017    HUTCHINSON, DANIEL    1.40   Call re trial, meet and confer re the same.                                              K. Trial
LCHB    5427     11/13/2017          CHAN, LIN       0.10   Email correspondence re pretrial conference.                                             K. Trial




                                                                  Page 171 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 173 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours Description                                                                                          Code
LCHB    5428     11/14/2017       TEVAH, SHIRA        3.90 Read defendant's exhibit objections; participate in telephone pretrial conference;            K. Trial
                                                           debrief pretrial conference with D. Hutchinson; correspondence with co‐counsel re trial
                                                           prep
LCHB    5429     11/14/2017    KEENLEY, ELIZABETH     2.10 Download, save and circulate case filing; review case email; prepare file management          F. Strategy
                                                           plan.
LCHB    5430     11/14/2017    HUTCHINSON, DANIEL     3.00 Pretrial conference; follow up call with co‐counsel.                                          K. Trial
LCHB    5431     11/14/2017    HUTCHINSON, DANIEL     0.50 Correspondence re mediation brief.                                                            H. Settlement
LCHB    5432     11/15/2017        TEVAH, SHIRA       0.20 Correspond with co‐counsel re trial prep; plan meeting with paralegals                        K. Trial
LCHB    5433     11/15/2017      MUGRAGE, MAJOR       4.20 Prepare deposition testimony for trial.                                                       K. Trial
LCHB    5434     11/15/2017     KEENLEY, ELIZABETH    3.90 Review case email; create case email archive on file management system.                       F. Strategy
LCHB    5435     11/15/2017    HUTCHINSON, DANIEL     0.50 Trial preparation call.                                                                       K. Trial
LCHB    5436     11/15/2017    HUTCHINSON, DANIEL     7.80 Draft mediation brief; analyze evidence for the same.                                         H. Settlement
LCHB    5437     11/15/2017    HUTCHINSON, DANIEL     0.50 Correspondence re trial.                                                                      K. Trial
LCHB    5438     11/15/2017          CHAN, LIN        0.20 Confer with D. Hutchinson re trial.                                                           K. Trial
LCHB    5439     11/16/2017        TEVAH, SHIRA       1.30 Read and comment on mediation brief; correspond with L. Chan re trial exhibits; read          H. Settlement
                                                           co‐counsel emails re damages data
LCHB    5440     11/16/2017       TEVAH, SHIRA        2.50 Call with co‐counsel re trial prep; call with co‐counsel re mediation planning; meet with     K. Trial
                                                           M. Murgage and E. Keenley re trial prep
LCHB    5441     11/16/2017     MUGRAGE, MAJOR        6.00 Prepare for and attend trial team status meeting.                                             K. Trial
LCHB    5442     11/16/2017    KEENLEY, ELIZABETH     4.00 Review and retrieve case files for L. Chan; team conference call; internal trial team         K. Trial
                                                           meeting; review case email.
LCHB    5443     11/16/2017    HUTCHINSON, DANIEL     0.80 Edit subpoena, motion.                                                                        E. Motions
LCHB    5444     11/16/2017    HUTCHINSON, DANIEL     0.50 Correspondence re trial.                                                                      K. Trial
LCHB    5445     11/16/2017    HUTCHINSON, DANIEL     2.20 Calls re trial, settlement; internal LCHB meeting re the same.                                K. Trial
LCHB    5446     11/16/2017         CHAN, LIN         0.70 Review and revise draft mediation brief; email correspondence re same.                        H. Settlement
LCHB    5447     11/17/2017       TEVAH, SHIRA        0.40 Correspondence re pretrial planning                                                           K. Trial
LCHB    5448     11/17/2017     MUGRAGE, MAJOR        4.00 Prepare presentation equipment for trial.                                                     K. Trial
LCHB    5449     11/17/2017    HUTCHINSON, DANIEL     1.90 Edit mediation brief.                                                                         H. Settlement
LCHB    5450     11/19/2017    HUTCHINSON, DANIEL     1.00 Witness team call.                                                                            K. Trial
LCHB    5451     11/20/2017       TEVAH, SHIRA        0.20 Read CSC filing on witnesses                                                                  K. Trial
LCHB    5452     11/20/2017       TEVAH, SHIRA        2.00 Call with jury consultant re witnesses at trial; call with co‐counsel re order of witnesses   K. Trial
                                                           at trial
LCHB    5453     11/20/2017     MUGRAGE, MAJOR        5.20 Gather and index electronic deposition materials.                                             K. Trial
LCHB    5454     11/20/2017    KEENLEY, ELIZABETH     1.20 Review case email; review, save and circulate case filings; supplement trial supply list.     F. Strategy

LCHB    5455     11/20/2017    HUTCHINSON, DANIEL    0.30   Correspondence re brief.                                                                     E. Motions
LCHB    5456     11/20/2017    HUTCHINSON, DANIEL    1.00   call re witness selection; e‐mail re the same.                                               K. Trial
LCHB    5457     11/20/2017    HUTCHINSON, DANIEL    1.00   Call re jury selection; witness order with Carolyn Koch.                                     K. Trial
LCHB    5458     11/21/2017       TEVAH, SHIRA       3.10   Review cases cited by defendant related to Rule 45; discuss trial prep w D. Hutchinson       K. Trial



                                                                  Page 172 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 174 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                        Code
LCHB    5459     11/21/2017       TEVAH, SHIRA        0.50   Review and correspond re response to defendant's witness motion                             K. Trial
LCHB    5460     11/21/2017     MUGRAGE, MAJOR        5.00   Gather and index electronic deposition materials.                                           K. Trial
LCHB    5461     11/21/2017    KEENLEY, ELIZABETH     1.00   Download, save and circulate case filings; coordinate collection of official deposition     K. Trial
                                                             materials.
LCHB    5462     11/21/2017    HUTCHINSON, DANIEL    2.70    Edit briefs; correspondence re trial.                                                       K. Trial
LCHB    5463     11/22/2017        TEVAH, SHIRA      0.50    Review defendant's motion for protective order and related correspondence                   E. Motions
LCHB    5464     11/22/2017        TEVAH, SHIRA      1.00    Call w co‐counsel re trial prep                                                             K. Trial
LCHB    5465     11/22/2017      MUGRAGE, MAJOR      5.50    Gather and index electronic deposition materials.                                           K. Trial
LCHB    5466     11/22/2017     KEENLEY, ELIZABETH   0.40    Download, save and circulate case filings.                                                  F. Strategy
LCHB    5467     11/22/2017    HUTCHINSON, DANIEL    1.40    Trial witness calls; e‐mail re the same.                                                    K. Trial
LCHB    5468     11/22/2017    HUTCHINSON, DANIEL    1.00    Trial preparation call.                                                                     K. Trial
LCHB    5469     11/27/2017        TEVAH, SHIRA      1.50    Discuss witness calls w D. Hutchinson, make calls to 6 witnesses listed by Defendant        K. Trial
                                                             but outside subpoena power
LCHB    5470     11/27/2017       TEVAH, SHIRA       0.10    Correspond w D. Hutchinson and E. Keenley re witness calls                                  K. Trial
LCHB    5471     11/27/2017       TEVAH, SHIRA       0.80    Correspondence w co‐counsel re trial prep and witnesses                                     K. Trial
LCHB    5472     11/27/2017     MUGRAGE, MAJOR       6.00    Prepare trial presentation equipment and software.                                          K. Trial
LCHB    5473     11/27/2017    KEENLEY, ELIZABETH    3.00    Download, save and circulate case filing; coordinate travel to trial with M. Gordon; file   K. Trial
                                                             management; review case email.
LCHB    5474     11/27/2017    HUTCHINSON, DANIEL    1.70    Correspondence re trial witnesses and trial preparation, meet with S. Tevah re the          K. Trial
                                                             same.
LCHB    5475     11/27/2017         CHAN, LIN        0.30    Email correspondence re trial preparation.                                                  K. Trial
LCHB    5476     11/28/2017       TEVAH, SHIRA       0.60    Follow up calls to witnesses to inform they will not be compelled to testify bc they are    K. Trial
                                                             outside 100 miles radius`
LCHB    5477     11/28/2017       TEVAH, SHIRA       0.20    Correspondence re witness order and trial dates                                             K. Trial
LCHB    5478     11/28/2017       TEVAH, SHIRA       3.00    Call witness listed by defendant; court hearing; debrief hearing w D. Hutchinson            K. Trial

LCHB    5479     11/28/2017     MUGRAGE, MAJOR       6.30 Prepare presentation equipment and software for trial.                                         K. Trial
LCHB    5480     11/28/2017    KEENLEY, ELIZABETH    2.30 Review case email; download, save and circulate case filings; coordinate with IT re: trial     K. Trial
                                                          electronics.
LCHB    5481     11/28/2017    HUTCHINSON, DANIEL    1.50 Court call re motions in limine, co‐counsel strategy call following the same.                  G. Court
LCHB    5482     11/28/2017    HUTCHINSON, DANIEL    0.80 Call with trial witness.                                                                       K. Trial
LCHB    5483     11/28/2017    HUTCHINSON, DANIEL    1.30 Analysis and memorandum re witness order.                                                      K. Trial
LCHB    5484     11/28/2017         CHAN, LIN        0.20 Email correspondence re trial preparation.                                                     K. Trial
LCHB    5485     11/29/2017       TEVAH, SHIRA       1.00 Correspond w former class member; correspond w co counsel re witnesses and                     K. Trial
                                                          deposition designations; call class member listed by CSC
LCHB    5486     11/29/2017     MUGRAGE, MAJOR       6.00 Prepare equipment and electronic exhibits for trial.                                           K. Trial
LCHB    5487     11/29/2017    KEENLEY, ELIZABETH    2.00 Review case email; coordinate trial logistics with H. Mottershead; meet re: trial staffing     K. Trial
                                                          and travel with D. Hutchinson.
LCHB    5488     11/29/2017    HUTCHINSON, DANIEL    0.60 trial preparation call with Margaret Clay.                                                     K. Trial
LCHB    5489     11/29/2017    HUTCHINSON, DANIEL    2.00 Trial preparation.                                                                             K. Trial

                                                                   Page 173 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 175 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                     Code
LCHB    5490     11/29/2017         CHAN, LIN         0.10   Email correspondence re trial preparation.                                               K. Trial
LCHB    5491     11/30/2017       TEVAH, SHIRA        0.50   Finish memo on good faith and willfulness                                                E. Motions
LCHB    5492     11/30/2017       TEVAH, SHIRA        6.00   Call w co‐counsel re trial prep, research and draft memo on good faith and willfulness   K. Trial

LCHB    5493     11/30/2017       TEVAH, SHIRA       2.00 Call w co‐counsel re trial prep; discuss call w D. Hutchinson and E. Keenley                K. Trial
LCHB    5494     11/30/2017     MUGRAGE, MAJOR       8.00 Prepare equipment and electronic exhibits for trial.                                        K. Trial
LCHB    5495     11/30/2017    KEENLEY, ELIZABETH    2.80 Review case email; download, save and circulate case filing; calendar deadlines; team       K. Trial
                                                           conference call; coordinate trial logistics.
LCHB    5496     11/30/2017    HUTCHINSON, DANIEL    1.50 Trial preparation.                                                                          K. Trial
LCHB    5497     11/30/2017    HUTCHINSON, DANIEL    1.80 Correspondence re trial preparation call.                                                   K. Trial
LCHB    5498     11/30/2017          CHAN, LIN       0.10 Trial preparation emails.                                                                   K. Trial
LCHB    5499      12/1/2017        TEVAH, SHIRA      0.30 Correspondence re deposition designations                                                   K. Trial
LCHB    5500      12/1/2017        TEVAH, SHIRA      0.50 Call re exhibits                                                                            K. Trial
LCHB    5501      12/1/2017      MUGRAGE, MAJOR      3.50 Prepare exhibits for trial.                                                                 K. Trial
LCHB    5502      12/1/2017      MUGRAGE, MAJOR      4.00 Participate in trial team teleconferences.                                                  K. Trial
LCHB    5503      12/1/2017     KEENLEY, ELIZABETH   1.80 Review case email; review S. Tevah memo re: willfulness and good faith; coordinate          K. Trial
                                                           trial logistics; team call re: trial exhibits.
LCHB    5504     12/1/2017     HUTCHINSON, DANIEL    0.80 Trial preparation with Joel Perry.                                                          K. Trial
LCHB    5505     12/1/2017     HUTCHINSON, DANIEL    2.50 Trial preparation; draft memorandum re deposition designations.                             K. Trial
LCHB    5506     12/1/2017     HUTCHINSON, DANIEL    1.50 Co‐counsel call re exhibit review.                                                          K. Trial
LCHB    5507     12/1/2017     HUTCHINSON, DANIEL    0.30 Call re trial technology.                                                                   K. Trial
LCHB    5508     12/1/2017     HUTCHINSON, DANIEL    0.30 Call re trial staffing.                                                                     K. Trial
LCHB    5509     12/1/2017          CHAN, LIN        0.40 Trial preparation emails; research re defense counsel.                                      K. Trial
LCHB    5510     12/2/2017        TEVAH, SHIRA       0.30 Correspondence and call w D. Hutchinson re deposition designations                          K. Trial
LCHB    5511     12/2/2017      MUGRAGE, MAJOR       3.50 Prepare electronic exhibits for use at trial.                                               K. Trial
LCHB    5512     12/2/2017     HUTCHINSON, DANIEL    0.20 Call with S. Tevah.                                                                         K. Trial
LCHB    5513     12/3/2017        TEVAH, SHIRA       5.30 Counter designations and objections re Stephanie Saunders                                   K. Trial
LCHB    5514     12/3/2017      MUGRAGE, MAJOR       10.00 Travel from San Francisco to New York for trial.                                           I. Travel
LCHB    5515     12/3/2017          CHAN, LIN        0.10 Trial preparation emails.                                                                   K. Trial
LCHB    5516     12/4/2017        TEVAH, SHIRA       1.80 Review direct and cross exam checklists, review opening statement edits, discuss            K. Trial
                                                           Saunders counter designations w D. Hutchinson and edit
LCHB    5517     12/4/2017        TEVAH, SHIRA       1.60 Deposition counter designations and objections; correspondence w WP re highlighting         K. Trial
                                                           selected portions
LCHB    5518     12/4/2017       MUGRAGE, MAJOR      3.00 Travel from New York to New Haven for trial.                                                I. Travel
LCHB    5519     12/4/2017       MUGRAGE, MAJOR      11.00 Prepare for trial.                                                                         K. Trial
LCHB    5520     12/4/2017      KEENLEY, ELIZABETH   11.50 Travel to Connecticut for trial.                                                           I. Travel
LCHB    5521     12/4/2017     HUTCHINSON, DANIEL    16.50 Travel from Oakland to New Haven; review record; draft crosses; analyze depositions.       K. Trial

LCHB    5522     12/4/2017          CHAN, LIN        0.20 Trial preparation emails.                                                                   K. Trial



                                                                   Page 174 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 176 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date            Timekeeper        Hours Description                                                                                    Code
LCHB    5523     12/5/2017        TEVAH, SHIRA        5.00 Draft supplemental brief on good faith instruction; read juror descriptions and cross   K. Trial
                                                           exam prep questions
LCHB    5524     12/5/2017       MUGRAGE, MAJOR      10.00 Prepare for trial.                                                                      K. Trial
LCHB    5525     12/5/2017       MUGRAGE, MAJOR       6.00 Attend jury selection at Federal Court in New Haven, Connecticut.                       K. Trial
LCHB    5526     12/5/2017      KEENLEY, ELIZABETH   14.00 Trial prep.                                                                             K. Trial
LCHB    5527     12/5/2017     HUTCHINSON, DANIEL    17.00 Trial preparation; jury selection; draft crosses; edit opening statement.               K. Trial
LCHB    5528     12/5/2017           CHAN, LIN        1.20 Draft Josephson examination outline.                                                    K. Trial
LCHB    5529     12/6/2017      TRIONE, MADELYNE      1.30 Social media research on jury members.                                                  K. Trial
LCHB    5530     12/6/2017      TRIONE, MADELYNE      0.30 Downloading ECF documents and circulating to team.                                      K. Trial
LCHB    5531     12/6/2017      TRIONE, MADELYNE      0.40 Downloading and saving trial documents to firm drive.                                   K. Trial
LCHB    5532     12/6/2017         TEVAH, SHIRA       2.30 Review recent defendant document production, start reviewing Josephson materials        K. Trial

LCHB    5533     12/6/2017         TEVAH, SHIRA      5.20    Draft mock cross examinations for 3 plaintiff witnesses                             K. Trial
LCHB    5534     12/6/2017       MUGRAGE, MAJOR      13.50   Prepare for trial.                                                                  K. Trial
LCHB    5535     12/6/2017      KEENLEY, ELIZABETH   17.50   Trial and trial prep.                                                               K. Trial
LCHB    5536     12/6/2017     HUTCHINSON, DANIEL    12.30   Draft brief re jury instructions; draft directs; trial preparation.                 K. Trial
LCHB    5537     12/6/2017           CHAN, LIN       0.20    Trial preparation for witness cross examination.                                    K. Trial
LCHB    5538     12/6/2017           CHAN, LIN       0.30    Email correspondence re trial.                                                      K. Trial
LCHB    5539     12/6/2017           CHAN, LIN       0.20    Call Jahan Sagafi re trial; email correspondence re same.                           K. Trial
LCHB    5540     12/6/2017        CARNAM, TODD       3.00    Background research on jurors.                                                      K. Trial
LCHB    5541     12/7/2017      TRIONE, MADELYNE     0.80    Printing documents and shipping to trial team.                                      K. Trial
LCHB    5542     12/7/2017         TEVAH, SHIRA      6.20    Review supplemental production; correspond w word processing re tables of contents D. Doc. Revw.
                                                             for documents
LCHB    5543      12/7/2017        TEVAH, SHIRA      0.80    Review supplemental docs                                                            D. Doc. Revw.
LCHB    5544      12/7/2017      MUGRAGE, MAJOR      10.00   Prepare for trial.                                                                  K. Trial
LCHB    5545      12/7/2017      MUGRAGE, MAJOR      7.00    Attend trial in New Haven, Connecticut.                                             K. Trial
LCHB    5546      12/7/2017     KEENLEY, ELIZABETH   15.00   Trial and trial prep.                                                               K. Trial
LCHB    5547      12/7/2017    HUTCHINSON, DANIEL    12.00   Trial, preparation for next day.                                                    K. Trial
LCHB    5548      12/8/2017        TEVAH, SHIRA      6.20    Draft mock direct exam for two witnesses; review supplemental production            K. Trial
LCHB    5549      12/8/2017      MUGRAGE, MAJOR      10.00   Prepare for trial.                                                                  K. Trial
LCHB    5550      12/8/2017      MUGRAGE, MAJOR      7.00    Attend trial in New Haven, Connecticut.                                             K. Trial
LCHB    5551      12/8/2017     KEENLEY, ELIZABETH   11.00   Trial and trial prep.                                                               K. Trial
LCHB    5552      12/8/2017    HUTCHINSON, DANIEL    6.70    Trial.                                                                              K. Trial
LCHB    5553      12/8/2017          CHAN, LIN       0.20    Email correspondence re trial.                                                      K. Trial
LCHB    5554      12/9/2017      MUGRAGE, MAJOR      8.00    Set up and stock war room at Quinnipiack Club.                                      K. Trial
LCHB    5555      12/9/2017      MUGRAGE, MAJOR      6.00    Prepare for trial.                                                                  K. Trial
LCHB    5556      12/9/2017     KEENLEY, ELIZABETH   9.00    Trial prep.                                                                         K. Trial
LCHB    5557     12/10/2017        TEVAH, SHIRA      0.40    Correspondence re trial assignments for document review; read supplemental brief re K. Trial
                                                             equitable tolling
LCHB    5558     12/10/2017     MUGRAGE, MAJOR       13.50   Prepare for trial.                                                                  K. Trial

                                                                   Page 175 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 177 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper       Hours   Description                                                                                    Code
LCHB    5559     12/10/2017     KEENLEY, ELIZABETH   12.00   Trial prep.                                                                             K. Trial
LCHB    5560     12/10/2017    HUTCHINSON, DANIEL     6.50   trial preparation; draft equitable tolling brief; cross witnesses.                      K. Trial
LCHB    5561     12/10/2017          CHAN, LIN        0.20   Email correspondence re trial.                                                          K. Trial
LCHB    5562     12/11/2017        TEVAH, SHIRA       2.00   Finish document review and digest, correspondence re furlough issues                    D. Doc. Revw.
LCHB    5563     12/11/2017      MUGRAGE, MAJOR      10.50   Prepare for trial.                                                                      K. Trial
LCHB    5564     12/11/2017      MUGRAGE, MAJOR       6.00   Attend trial in New Haven.                                                              K. Trial
LCHB    5565     12/11/2017     KEENLEY, ELIZABETH   10.00   Trial and trial prep.                                                                   K. Trial
LCHB    5566     12/11/2017    HUTCHINSON, DANIEL    14.00   Trial; trial preparation; draft supervisor crosses.                                     K. Trial
LCHB    5567     12/12/2017        TEVAH, SHIRA       5.10   Draft opposition to Rule 50(a) motion                                                   E. Motions
LCHB    5568     12/12/2017      MUGRAGE, MAJOR      11.70   Prepare for trial.                                                                      K. Trial
LCHB    5569     12/12/2017      MUGRAGE, MAJOR       6.00   Attend trial in New Haven.                                                              K. Trial
LCHB    5570     12/12/2017     KEENLEY, ELIZABETH   12.00   Trial and trial support.                                                                K. Trial
LCHB    5571     12/12/2017    HUTCHINSON, DANIEL    13.00   Trial, trial preparation; draft Rule 50 opposition.                                     K. Trial
LCHB    5572     12/12/2017          CHAN, LIN        0.10   Trial emails.                                                                           K. Trial
LCHB    5573     12/13/2017        TEVAH, SHIRA       2.00   Find citations for jury instruction footnotes re use of manuals regulation              K. Trial
LCHB    5574     12/13/2017      MUGRAGE, MAJOR      11.00   Prepare for trial.                                                                      K. Trial
LCHB    5575     12/13/2017      MUGRAGE, MAJOR       6.00   Attend trial in New Haven.                                                              K. Trial
LCHB    5576     12/13/2017     KEENLEY, ELIZABETH    8.00   Trial support.                                                                          K. Trial
LCHB    5577     12/13/2017    HUTCHINSON, DANIEL    10.00   Trial; trial preparation; draft Rule 50 opposition; edit jury instructions.             K. Trial
LCHB    5578     12/13/2017    HUTCHINSON, DANIEL     4.50   Analyze record; prepare to cross examine Vaillencourt at trial.                         K. Trial
LCHB    5579     12/13/2017          CHAN, LIN        0.10   Trial correspondence.                                                                   K. Trial
LCHB    5580     12/14/2017        TEVAH, SHIRA       1.00   Correspondence re trial digests; create trial digests                                   K. Trial
LCHB    5581     12/14/2017        TEVAH, SHIRA       0.90   Correspondence re creating digests from trial transcripts and starting digests          K. Trial
LCHB    5582     12/14/2017      MUGRAGE, MAJOR       6.00   Prepare for trial.                                                                      K. Trial
LCHB    5583     12/14/2017      MUGRAGE, MAJOR       6.00   Attend trial in New Haven.                                                              K. Trial
LCHB    5584     12/14/2017     KEENLEY, ELIZABETH    8.00   Trial support.                                                                          K. Trial
LCHB    5585     12/14/2017    HUTCHINSON, DANIEL    15.00   Prepare for Vaillencourt; trial; prepare for charging conference.                       K. Trial
LCHB    5586     12/15/2017        TEVAH, SHIRA       1.00   Review trial transcripts                                                                K. Trial
LCHB    5587     12/15/2017        TEVAH, SHIRA       0.20   Correspond w D. Hutchinson re Rule 50 and reserve time with word processing for         E. Motions
                                                             weekend
LCHB    5588     12/15/2017      MUGRAGE, MAJOR      8.00    Prepare for trial.                                                                      K. Trial
LCHB    5589     12/15/2017     KEENLEY, ELIZABETH   13.00   Travel home from trial.                                                                 I. Travel
LCHB    5590     12/15/2017    HUTCHINSON, DANIEL    7.00    Trial; prepare for charging conference.                                                 K. Trial
LCHB    5591     12/16/2017        TEVAH, SHIRA      6.50    Work on opposition to renewed Rule 50 motion                                            E. Motions
LCHB    5592     12/16/2017      MUGRAGE, MAJOR      9.00    Prepare for trial..                                                                     K. Trial
LCHB    5593     12/16/2017    HUTCHINSON, DANIEL    12.70   Draft Rule 50 opposition; prepare for charging conference.                              K. Trial
LCHB    5594     12/17/2017      MUGRAGE, MAJOR      9.00    Prepare for trial.                                                                      K. Trial
LCHB    5595     12/17/2017    HUTCHINSON, DANIEL    11.00   prepare for charging conference; proof and file Rule 50 brief; edit closing argument.   K. Trial

LCHB    5596     12/18/2017       TEVAH, SHIRA       0.50 Review final filed Rule 50 opposition                                                      K. Trial

                                                                   Page 176 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 178 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                         Code
LCHB    5597     12/18/2017       TEVAH, SHIRA        0.50   Correspondence w co counsel re closing argument                                              K. Trial
LCHB    5598     12/18/2017     MUGRAGE, MAJOR       17.50   Prepare closing presentation for trial.                                                      K. Trial
LCHB    5599     12/18/2017    HUTCHINSON, DANIEL    19.50   Prepare for charging conference; argue Rule 50 motion; run closing arguments; rewrite        K. Trial
                                                             closing, pull evidence for the same.
LCHB    5600     12/19/2017     TRIONE, MADELYNE     0.40    Saving documents to firm drive.                                                              F. Strategy
LCHB    5601     12/19/2017     MUGRAGE, MAJOR       5.00    Prepare closing presentation for trial.                                                      K. Trial
LCHB    5602     12/19/2017     MUGRAGE, MAJOR       7.00    Deconstruct war room and prepare for shipment.                                               K. Trial
LCHB    5603     12/19/2017     MUGRAGE, MAJOR       4.00    Attend trial in New Haven, Connecticut.                                                      K. Trial
LCHB    5604     12/19/2017    HUTCHINSON, DANIEL    8.00    Additional charging conference; closing arguments; jury deliberation.                        K. Trial
LCHB    5605     12/19/2017         CHAN, LIN        0.10    Trial‐related emails.                                                                        K. Trial
LCHB    5606     12/20/2017     MUGRAGE, MAJOR       12.50   Deconstruct war room and prepare for shipment.                                               K. Trial
LCHB    5607     12/20/2017    HUTCHINSON, DANIEL    14.00   Jury deliberation; travel from New Haven to JFK, fly to SFO, travel home from airport.       K. Trial
                                                             Edit press release, draft memorandum.
LCHB    5608     12/21/2017       TEVAH, SHIRA       1.00    Look into final judgment issue for bifurcated trials                                         E. Motions
LCHB    5609     12/21/2017     MUGRAGE, MAJOR       12.00   Return travel from New Haven to San Francisco.                                               K. Trial
LCHB    5610     12/21/2017    HUTCHINSON, DANIEL    0.60    Follow up re verdict.                                                                        K. Trial
LCHB    5611     12/22/2017    HUTCHINSON, DANIEL    0.20    Follow up re appellate deadlines.                                                            E. Motions
LCHB    5612     12/22/2017         CHAN, LIN        0.10    Email correspondence re post‐trial work.                                                     K. Trial
LCHB    5613     12/27/2017       TEVAH, SHIRA       0.20    Correspond w. L. Chan and D. Hutchinson re message from someone affiliated with              F. Strategy
                                                             class member
LCHB    5614     12/28/2017    KEENLEY, ELIZABETH    4.00    Prepare trial expense report; review case email; file management.                            K. Trial
LCHB    5615      1/2/2018     KEENLEY, ELIZABETH    0.30    Review case email.                                                                           F. Strategy
LCHB    5616      1/2/2018          CHAN, LIN        0.10    Post‐trial email correspondence.                                                             K. Trial
LCHB    5617      1/3/2018        TEVAH, SHIRA       5.30    Call with team re next steps after liability verdict; research Rule 50(b) meaning of "jury   F. Strategy
                                                             issue not decided by verdict"
LCHB    5618      1/3/2018      KEENLEY, ELIZABETH   0.40    Review case email; team conference call; file management.                                    F. Strategy
LCHB    5619      1/3/2018     HUTCHINSON, DANIEL    0.90    Team call re Rule 50, damages.                                                               F. Strategy
LCHB    5620      1/3/2018     HUTCHINSON, DANIEL    0.40    Correspondence re Rule 50.                                                                   K. Trial
LCHB    5621      1/3/2018           CHAN, LIN       0.20    Email correspondence re post‐trial work; confer with S. Tevah re same.                       K. Trial
LCHB    5622      1/3/2018           CHAN, LIN       0.30    Co‐counsel call.                                                                             F. Strategy
LCHB    5623      1/4/2018         TEVAH, SHIRA      0.30    Return possible class member call and correspond with team re same                           F. Strategy
LCHB    5624      1/4/2018     HUTCHINSON, DANIEL    0.10    Correspondence re trial.                                                                     K. Trial
LCHB    5625      1/4/2018           CHAN, LIN       0.10    Email correspondence re class member inquiry.                                                F. Strategy
LCHB    5626      1/5/2018         TEVAH, SHIRA      2.90    Finish research on Rule 50(b) issue                                                          E. Motions
LCHB    5627      1/5/2018      KEENLEY, ELIZABETH   1.80    Download, save and circulate case filings.                                                   F. Strategy
LCHB    5628      1/5/2018     HUTCHINSON, DANIEL    0.80    Correspondence re Rule 50.                                                                   K. Trial
LCHB    5629      1/8/2018     HUTCHINSON, DANIEL    0.50    Correspondence re data.                                                                      J. Damages
LCHB    5630      1/8/2018           CHAN, LIN       0.20    Confer with D. Hutchinson re case status.                                                    F. Strategy
LCHB    5631      1/9/2018         TEVAH, SHIRA      2.00    Review equal pay analysis; update memo on Rule 50                                            E. Motions
LCHB    5632      1/9/2018     HUTCHINSON, DANIEL    0.30    Correspondence re data.                                                                      J. Damages

                                                                   Page 177 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 179 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                  Code
LCHB    5633     1/9/2018          CHAN, LIN         0.40   Email correspondence re damages.                                                      J. Damages
LCHB    5634     1/10/2018       TEVAH, SHIRA        3.00   Team call re next steps; update Rule 50/ appeal memo                                  F. Strategy
LCHB    5635     1/10/2018       TEVAH, SHIRA        0.10   Edit Rule 50 memo and send to plaintiffs' counsel team                                E. Motions
LCHB    5636     1/10/2018    HUTCHINSON, DANIEL     1.60   Team call re damages briefing.                                                        J. Damages
LCHB    5637     1/10/2018    HUTCHINSON, DANIEL     0.30   Correspondence re Rule 50 memorandum.                                                 E. Motions
LCHB    5638     1/10/2018         CHAN, LIN         0.20   Email correspondence re post‐trial work.                                              K. Trial
LCHB    5639     1/10/2018         CHAN, LIN         1.70   Co‐counsel strategy call.                                                             F. Strategy
LCHB    5640     1/11/2018       TEVAH, SHIRA        3.20   Follow up Rule 50 research                                                            E. Motions
LCHB    5641     1/11/2018    HUTCHINSON, DANIEL     0.60   Correspondence re damages brief.                                                      J. Damages
LCHB    5642     1/11/2018         CHAN, LIN         0.20   Email correspondence re damages.                                                      J. Damages
LCHB    5643     1/12/2018       TEVAH, SHIRA        0.30   Final edit and send Rule 50 memo; correspondence re next steps with the court         E. Motions

LCHB    5644     1/12/2018    HUTCHINSON, DANIEL    0.20    Correspondence re data.                                                               J. Damages
LCHB    5645     1/16/2018        TEVAH, SHIRA      0.20    Correspondence w D. Hutchinson re exemplar class trial research                       E. Motions
LCHB    5646     1/16/2018     KEENLEY, ELIZABETH   0.20    Review case email.                                                                    F. Strategy
LCHB    5647     1/16/2018    HUTCHINSON, DANIEL    0.80    Research re orders in related trial.                                                  E. Motions
LCHB    5648     1/17/2018        TEVAH, SHIRA      0.90    Team call re next steps and debrief                                                   F. Strategy
LCHB    5649     1/17/2018     KEENLEY, ELIZABETH   0.20    Download, save and circulate case filing.                                             F. Strategy
LCHB    5650     1/17/2018    HUTCHINSON, DANIEL    1.00    Team call re damages.                                                                 F. Strategy
LCHB    5651     1/17/2018          CHAN, LIN       0.20    Email correspondence re post‐trial issues.                                            K. Trial
LCHB    5652     1/17/2018          CHAN, LIN       0.70    Conference with co‐counsel, D. Hutchinson, and S. Tevah re case strategy.             F. Strategy
LCHB    5653     1/18/2018        TEVAH, SHIRA      0.10    Correspondence re class member inquiry                                                F. Strategy
LCHB    5654     1/18/2018          CHAN, LIN       0.10    Email correspondence re post‐trial issues.                                            K. Trial
LCHB    5655     1/19/2018        TEVAH, SHIRA      0.30    Correspondence with team re hours duplicates                                          J. Damages
LCHB    5656     1/19/2018     KEENLEY, ELIZABETH   0.30    Review case email.                                                                    F. Strategy
LCHB    5657     1/19/2018    HUTCHINSON, DANIEL    0.40    Correspondence re damages analysis.                                                   J. Damages
LCHB    5658     1/21/2018        TEVAH, SHIRA      1.50    Research injunctive FLSA relief                                                       E. Motions
LCHB    5659     1/22/2018        TEVAH, SHIRA      4.70    Research injunctive relief                                                            E. Motions
LCHB    5660     1/22/2018    HUTCHINSON, DANIEL    1.60    Correspondence re data analysis.                                                      J. Damages
LCHB    5661     1/22/2018          CHAN, LIN       0.10    Post‐trial emails.                                                                    K. Trial
LCHB    5662     1/23/2018        TEVAH, SHIRA      3.60    Finish researching injunctive relief and draft section of post trial brief re same    E. Motions

LCHB    5663     1/23/2018    HUTCHINSON, DANIEL    0.30 Edit memorandum re injunctive relief.                                                    E. Motions
LCHB    5664     1/23/2018         CHAN, LIN        0.10 Review memorandum re injunctive relief; email correspondence re same.                    E. Motions
LCHB    5665     1/23/2018         CHAN, LIN        0.10 Post‐trial email correspondence.                                                         K. Trial
LCHB    5666     1/24/2018       TEVAH, SHIRA       1.80 Review willfulness briefing; team call re next steps and Friday status hearing; review   E. Motions
                                                         tolling brief
LCHB    5667     1/24/2018    HUTCHINSON, DANIEL    1.10 Team call re damages briefing.                                                           J. Damages
LCHB    5668     1/24/2018    HUTCHINSON, DANIEL    0.20 Correspondence re injunctive relief.                                                     E. Motions
LCHB    5669     1/24/2018        CHAN, LIN         0.10 Email correspondence re post‐trial matters.                                              K. Trial

                                                                  Page 178 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 180 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                      Code
LCHB    5670     1/24/2018         CHAN, LIN         0.50   Co‐counsel call.                                                                          F. Strategy
LCHB    5671     1/25/2018         CHAN, LIN         0.10   Email correspondence re court call.                                                       G. Court
LCHB    5672     1/26/2018       TEVAH, SHIRA        0.70   Telephonic court hearing                                                                  G. Court
LCHB    5673     1/26/2018    HUTCHINSON, DANIEL     1.00   Telephonic status conference; follow up call with co‐counsel.                             G. Court
LCHB    5674     1/26/2018         CHAN, LIN         0.20   Email correspondence re court call.                                                       G. Court
LCHB    5675     1/30/2018       TEVAH, SHIRA        0.10   Correspondence re damages brief and team call                                             E. Motions
LCHB    5676     1/30/2018    HUTCHINSON, DANIEL     0.20   Correspondence re data analysis.                                                          J. Damages
LCHB    5677     1/30/2018         CHAN, LIN         0.10   Email correspondence re post‐trial work.                                                  K. Trial
LCHB    5678     1/31/2018       TEVAH, SHIRA        1.50   Review damages draft brief and review materials from Walmart case for useful              E. Motions
                                                            California damages arguments
LCHB    5679     1/31/2018    HUTCHINSON, DANIEL    1.60    Edit damages brief.                                                                       E. Motions
LCHB    5680     1/31/2018    HUTCHINSON, DANIEL    0.20    Correspondence re damages brief.                                                          E. Motions
LCHB    5681     1/31/2018         CHAN, LIN        2.20    Review and revise draft damages brief.                                                    E. Motions
LCHB    5682     2/1/2018        TEVAH, SHIRA       5.30    Review California brief and court order regarding California damages issues and current   E. Motions
                                                            draft damages brief; correspondence w D. Hutchinson and L. Chan re same

LCHB    5683     2/1/2018     HUTCHINSON, DANIEL    0.40    Correspondence re damages briefing.                                                       E. Motions
LCHB    5684     2/1/2018           CHAN, LIN       0.10    Review damages brief.                                                                     E. Motions
LCHB    5685     2/2/2018         TEVAH, SHIRA      0.30    Correspondence re damages brief and defendant renewed Rule 50 brief                       E. Motions
LCHB    5686     2/2/2018      KEENLEY, ELIZABETH   1.00    Download, save and circulate case filings; file management; review case email.            F. Strategy

LCHB    5687     2/2/2018     HUTCHINSON, DANIEL    1.30    Correspondence re damages brief; edits to the same.                                       E. Motions
LCHB    5688     2/5/2018      KEENLEY, ELIZABETH   0.50    Review case email; download, save and circulate case filings.                             F. Strategy
LCHB    5689     2/5/2018     HUTCHINSON, DANIEL    0.20    Correspondence re research assignments.                                                   F. Strategy
LCHB    5690     2/5/2018           CHAN, LIN       0.10    Email correspondence re post‐trial briefing.                                              K. Trial
LCHB    5691     2/6/2018      KEENLEY, ELIZABETH   0.80    Review case email; send case files to L. Chan.                                            F. Strategy
LCHB    5692     2/6/2018           CHAN, LIN       0.40    Review post‐trial briefing.                                                               K. Trial
LCHB    5693     2/7/2018         TEVAH, SHIRA      1.60    Team call re next steps; read CSC decertification brief; discuss brief response with L.   F. Strategy
                                                            Chan and D. Hutchinson
LCHB    5694     2/7/2018     HUTCHINSON, DANIEL    0.50    Team call re decertification brief.                                                       F. Strategy
LCHB    5695     2/7/2018     HUTCHINSON, DANIEL    0.20    Follow up call with Lin Chan re decertification brief.                                    F. Strategy
LCHB    5696     2/7/2018     HUTCHINSON, DANIEL    0.20    Correspondence re briefs.                                                                 F. Strategy
LCHB    5697     2/7/2018          CHAN, LIN        0.20    Email correspondence re damages analysis.                                                 E. Motions
LCHB    5698     2/7/2018          CHAN, LIN        0.20    Conference with D. Hutchinson and S. Tevah re decertification.                            F. Strategy
LCHB    5699     2/7/2018          CHAN, LIN        0.60    Co‐counsel call.                                                                          F. Strategy
LCHB    5700     2/8/2018          CHAN, LIN        0.30    Review decertification motion; email correspondence re same.                              E. Motions
LCHB    5701     2/9/2018          CHAN, LIN        0.50    Review renewed decertification motion.                                                    E. Motions
LCHB    5702     2/12/2018       TEVAH, SHIRA       0.30    Review outline of opposition to motion to decertify, correspondence w. D. Hutchinson      E. Motions
                                                            and L. Chan re same
LCHB    5703     2/12/2018    HUTCHINSON, DANIEL    0.80    Correspondence re data and briefs.                                                        F. Strategy

                                                                  Page 179 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 181 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                       Code
LCHB    5704     2/12/2018    HUTCHINSON, DANIEL     4.00 Analyze decertification brief; draft outline for opposition.                                E. Motions
LCHB    5705     2/12/2018         CHAN, LIN         0.60 Review draft decertification opposition outline; email correspondence re same.              E. Motions

LCHB    5706     2/12/2018         CHAN, LIN        0.60   Email correspondence re data issues and post‐trial briefing.                               E. Motions
LCHB    5707     2/13/2018       TEVAH, SHIRA       0.50   Meet w D. Hutchinson and L. Chan re responding to motion to decertify                      E. Motions
LCHB    5708     2/13/2018    HUTCHINSON, DANIEL    0.50   Meeting re decertification motion.                                                         E. Motions
LCHB    5709     2/13/2018    HUTCHINSON, DANIEL    0.10   Correspondence re decertification motion.                                                  E. Motions
LCHB    5710     2/13/2018    HUTCHINSON, DANIEL    0.50   Correspondence re damages data.                                                            E. Motions
LCHB    5711     2/13/2018         CHAN, LIN        0.60   Review decertification opposition outline; conference with S. Tevah and D. Hutchinson      E. Motions
                                                           re same; email correspondence re same.
LCHB    5712     2/13/2018         CHAN, LIN        0.30   Email correspondence re post‐trial briefing an damages.                                    E. Motions
LCHB    5713     2/14/2018       TEVAH, SHIRA       3.20   Team call re damages calculations; draft list of topics to mine from trial testimony for   E. Motions
                                                           decertification opposition
LCHB    5714     2/14/2018    HUTCHINSON, DANIEL    0.10   Correspondence re damages data.                                                            E. Motions
LCHB    5715     2/14/2018    HUTCHINSON, DANIEL    0.50   Call re decertification motion.                                                            F. Strategy
LCHB    5716     2/14/2018         CHAN, LIN        0.10   Email correspondence re post‐trial briefing and damages.                                   F. Strategy
LCHB    5717     2/14/2018         CHAN, LIN        1.10   Call with co‐counsel re post‐trial briefing and damages analysis.                          F. Strategy
LCHB    5718     2/15/2018       TEVAH, SHIRA       0.40   Draft decertification opposition                                                           E. Motions
LCHB    5719     2/15/2018    HUTCHINSON, DANIEL    1.50   Edit damages calculations brief.                                                           E. Motions
LCHB    5720     2/15/2018    HUTCHINSON, DANIEL    0.50   Correspondence re damages data.                                                            E. Motions
LCHB    5721     2/16/2018       TEVAH, SHIRA       7.30   Draft decertification opposition brief                                                     E. Motions
LCHB    5722     2/16/2018       TEVAH, SHIRA       0.20   Correspondence w D. Hutchinson and E. Keenley and co counsel re mining trial               E. Motions
                                                           testimony for cites for opposition to decertify brief
LCHB    5723     2/16/2018     KEENLEY, ELIZABETH   5.50   Review trial testimony and prepare memo re: same.                                          K. Trial
LCHB    5724     2/16/2018    HUTCHINSON, DANIEL    0.90   Edit brief; correspondence re the same.                                                    E. Motions
LCHB    5725     2/16/2018          CHAN, LIN       0.40   Email correspondence re post‐trial briefing.                                               E. Motions
LCHB    5726     2/20/2018    HUTCHINSON, DANIEL    0.20   Analyze related case.                                                                      E. Motions
LCHB    5727     2/20/2018          CHAN, LIN       0.10   Email correspondence re decertification briefing.                                          E. Motions
LCHB    5728     2/21/2018        TEVAH, SHIRA      4.50   Draft decertification opposition                                                           E. Motions
LCHB    5729     2/21/2018     KEENLEY, ELIZABETH   5.20   Compile citations to trial testimony for S. Tevah.                                         E. Motions
LCHB    5730     2/22/2018        TEVAH, SHIRA      6.60   Draft decertification opposition, correspondence w L. Chan and D. Hutchinson re same       E. Motions

LCHB    5731     2/22/2018    HUTCHINSON, DANIEL    0.20   Correspondence re opposition briefs.                                                       E. Motions
LCHB    5732     2/22/2018         CHAN, LIN        0.10   Email correspondence re post‐trial briefing and damages.                                   E. Motions
LCHB    5733     2/23/2018       TEVAH, SHIRA       2.10   Draft decertification brief                                                                E. Motions
LCHB    5734     2/23/2018       TEVAH, SHIRA       0.30   Correspondence w D. Hutchinson and L. Chan re decertification brief editing process        E. Motions

LCHB    5735     2/23/2018    HUTCHINSON, DANIEL    7.50 Edit class certification opposition; correspondence re the same.                             E. Motions
LCHB    5736     2/23/2018        CHAN, LIN         0.30 Email correspondence re post‐trial briefing.                                                 E. Motions
LCHB    5737     2/24/2018    HUTCHINSON, DANIEL    2.40 Edit class certification opposition.                                                         E. Motions

                                                                 Page 180 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 182 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        HoursDescription                                                                                          Code
LCHB    5738     2/24/2018         CHAN, LIN         3.00Review and revise decertification brief; email correspondence re same.                         E. Motions
LCHB    5739     2/25/2018       TEVAH, SHIRA       12.20Draft decertification brief                                                                    E. Motions
LCHB    5740     2/25/2018    HUTCHINSON, DANIEL     0.40Correspondence re class certification opposition.                                              E. Motions
LCHB    5741     2/26/2018       TEVAH, SHIRA        0.20Correspond w E. Keenley re finding overlapping class cert and trial exhibits for               E. Motions
                                                         decertification brief
LCHB    5742     2/26/2018    HUTCHINSON, DANIEL    2.60 Edit class certification opposition.                                                           E. Motions
LCHB    5743     2/26/2018        CHAN, LIN         0.50 Email correspondence re decertification opposition brief and other post‐trial briefing.        E. Motions

LCHB    5744     2/27/2018       TEVAH, SHIRA       1.30 Correspond w D. Hutchinson and L. Chan re decertification and other post‐trial brief           E. Motions
                                                         editing timeline; correspond w E. Keenley re overlapping exhibits for brief cite; review
                                                         decertification draft to assess additional research needed

LCHB    5745     2/27/2018     KEENLEY, ELIZABETH   3.10    Prepare comparative exhibits lists for S. Tevah.                                            E. Motions
LCHB    5746     2/27/2018    HUTCHINSON, DANIEL    1.50    Edit Opposition to Motion for Judgment as a Matter of Law brief.                            E. Motions
LCHB    5747     2/27/2018    HUTCHINSON, DANIEL    1.30    Edit damages and good faith argument brief.                                                 E. Motions
LCHB    5748     2/27/2018          CHAN, LIN       0.50    Review and revise JNOV brief.                                                               E. Motions
LCHB    5749     2/27/2018          CHAN, LIN       1.30    Review and revise damages brief.                                                            E. Motions
LCHB    5750     2/28/2018        TEVAH, SHIRA      2.00    Review co‐counsel edits, team call re briefs, check in with D. Hutchinson and E. Keenley    E. Motions
                                                            re next round of edits
LCHB    5751     2/28/2018    HUTCHINSON, DANIEL    0.30    Meet with S. Tevah re brief.                                                                E. Motions
LCHB    5752     2/28/2018    HUTCHINSON, DANIEL    0.70    Co‐counsel call re briefs.                                                                  E. Motions
LCHB    5753     2/28/2018         CHAN, LIN        0.70    Co‐counsel call re post‐trial briefing.                                                     E. Motions
LCHB    5754     3/1/2018        TEVAH, SHIRA       5.60    Edit decertification brief; correspond w D. Hutchinson and L. Chan re filing and exhibits   E. Motions

LCHB    5755     3/1/2018      KEENLEY, ELIZABETH   2.90    Coordinate creation of exhibits to decertification brief.                                   E. Motions
LCHB    5756     3/1/2018     HUTCHINSON, DANIEL    3.90    Edit opposition brief; correspondence re the same, damages.                                 E. Motions
LCHB    5757     3/1/2018           CHAN, LIN       0.10    Email correspondence re post‐trial briefing.                                                E. Motions
LCHB    5758     3/1/2018           CHAN, LIN       1.60    Draft decertification opposition brief; confer with S. Tevah re same.                       E. Motions
LCHB    5759     3/2/2018      TRIONE, MADELYNE     2.40    Cite checking brief.                                                                        E. Motions
LCHB    5760     3/2/2018         TEVAH, SHIRA      7.10    Finalize and file opposition to decertification, review cite check, etc                     E. Motions
LCHB    5761     3/2/2018       MUGRAGE, MAJOR      0.50    Review notes for trial presentation timekeeping records.                                    K. Trial
LCHB    5762     3/2/2018      KEENLEY, ELIZABETH   5.00    Prepare exhibits to brief.                                                                  E. Motions
LCHB    5763     3/2/2018     HUTCHINSON, DANIEL    3.00    Edit brief; draft declaration; correspondence re the same.                                  E. Motions
LCHB    5764     3/2/2018           CHAN, LIN       0.10    Email correspondence re decertification opposition brief.                                   E. Motions
LCHB    5765     3/3/2018           CHAN, LIN       0.40    Review motion objecting to Breshears report and post‐trial damages brief; email             E. Motions
                                                            correspondence re same.
LCHB    5766     3/4/2018         TEVAH, SHIRA      0.20    Correspondence w L. Chan re opposition to motion to strike damages report                   E. Motions
LCHB    5767     3/6/2018      KEENLEY, ELIZABETH   0.40    Download, save and circulate case filings.                                                  F. Strategy
LCHB    5768     3/7/2018      KEENLEY, ELIZABETH   0.20    Review case email.                                                                          F. Strategy
LCHB    5769     3/7/2018     HUTCHINSON, DANIEL    0.50    Co‐counsel call.                                                                            F. Strategy

                                                                  Page 181 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 183 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                                 Code
LCHB    5770     3/7/2018          CHAN, LIN         0.10   Email correspondence re post‐trial briefing.                                         E. Motions
LCHB    5771     3/7/2018          CHAN, LIN         0.50   Co‐counsel strategy call.                                                            F. Strategy
LCHB    5772     3/9/2018        TEVAH, SHIRA        0.20   Discuss Wednesday's call and upcoming case developments with D. Hutchinson           F. Strategy

LCHB    5773     3/12/2018    HUTCHINSON, DANIEL    0.20 Correspondence re expert.                                                               B. Discovery
LCHB    5774     3/14/2018        TEVAH, SHIRA      0.60 Team call re next steps, read draft letter to court                                     F. Strategy
LCHB    5775     3/14/2018     KEENLEY, ELIZABETH   0.20 Download and save case filing.                                                          F. Strategy
LCHB    5776     3/14/2018    HUTCHINSON, DANIEL    0.50 Co‐counsel call re damages.                                                             J. Damages
LCHB    5777     3/14/2018          CHAN, LIN       0.50 Team call re post‐trial work.                                                           F. Strategy
LCHB    5778     3/15/2018     KEENLEY, ELIZABETH   0.10 Review case email.                                                                      F. Strategy
LCHB    5779     3/15/2018    HUTCHINSON, DANIEL    0.20 Correspondence re spoliation by CSC.                                                    F. Strategy
LCHB    5780     3/15/2018    HUTCHINSON, DANIEL    0.50 Call re status conference request.                                                      G. Court
LCHB    5781     3/16/2018     KEENLEY, ELIZABETH   0.20 Download, save and circulate case filings; review case email.                           F. Strategy
LCHB    5782     3/16/2018    HUTCHINSON, DANIEL    0.50 Analyze briefs; e‐mail memorandum re the same.                                          E. Motions
LCHB    5783     3/19/2018        TEVAH, SHIRA      0.30 Read decertification reply brief                                                        E. Motions
LCHB    5784     3/21/2018        TEVAH, SHIRA      0.90 Team call re opposition to motion to strike; correspondence re same                     E. Motions
LCHB    5785     3/21/2018        TEVAH, SHIRA      0.10 Review outline for opposition brief                                                     E. Motions
LCHB    5786     3/21/2018    HUTCHINSON, DANIEL    0.20 Correspondence re reply brief.                                                          E. Motions
LCHB    5787     3/21/2018          CHAN, LIN       0.50 Team call.                                                                              F. Strategy
LCHB    5788     3/21/2018          CHAN, LIN       0.20 Email correspondence re post‐trial briefing.                                            E. Motions
LCHB    5789     3/23/2018        TEVAH, SHIRA      0.20 Review opposition to motion to strike                                                   E. Motions
LCHB    5790     3/23/2018    HUTCHINSON, DANIEL    0.20 Correspondence re reply brief.                                                          E. Motions
LCHB    5791     3/23/2018          CHAN, LIN       0.90 Review and revise opposition to motion to strike.                                       E. Motions
LCHB    5792     3/23/2018          CHAN, LIN       0.20 Email correspondence re motion to strike.                                               E. Motions
LCHB    5793     3/26/2018     KEENLEY, ELIZABETH   0.50 Download, save, circulate and review case filings.                                      F. Strategy
LCHB    5794     3/27/2018          CHAN, LIN       0.10 Email correspondence re case management issues.                                         F. Strategy
LCHB    5795     4/4/2018           CHAN, LIN       0.10 Legal research re recent decision.                                                      E. Motions
LCHB    5796     4/5/2018           CHAN, LIN       0.50 Review recent legal authority re FLSA.                                                  E. Motions
LCHB    5797     4/6/2018         TEVAH, SHIRA      0.10 Review CSC reply brief re motion to strike                                              E. Motions
LCHB    5798     4/9/2018           CHAN, LIN       0.20 Review trial memorandum.                                                                E. Motions
LCHB    5799     4/12/2018        TEVAH, SHIRA      0.50 Read Encino case, correspondence re setting up court call                               E. Motions
LCHB    5800     4/12/2018          CHAN, LIN       0.10 Email correspondence re status conference.                                              G. Court
LCHB    5801     4/16/2018    HUTCHINSON, DANIEL    0.10 Correspondence re hearing.                                                              G. Court
LCHB    5802     4/16/2018          CHAN, LIN       0.10 Email correspondence re case strategy.                                                  F. Strategy
LCHB    5803     4/17/2018        TEVAH, SHIRA      0.50 Team call planning for court phone status conference                                    G. Court
LCHB    5804     4/17/2018    HUTCHINSON, DANIEL    1.00 Meet with co‐counsel, prepare for oral argument.                                        G. Court
LCHB    5805     4/17/2018          CHAN, LIN       0.50 Confer with co‐counsel re status conference.                                            G. Court
LCHB    5806     4/18/2018        TEVAH, SHIRA      1.50 Court status call regarding next steps, review Second Circuit case mentioned on call;   E. Motions
                                                         debrief call with L. Chan and D. Hutchinson.
LCHB    5807     4/18/2018    KEENLEY, ELIZABETH    0.50 Prepare binder for D. Hutchinson.                                                       G. Court

                                                                 Page 182 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 184 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #       Date           Timekeeper       Hours   Description                                                                     Code
LCHB    5808      4/18/2018    HUTCHINSON, DANIEL     1.40   Telephonic hearing; meet with co‐counsel; memorandum re the same.        G. Court
LCHB    5809      4/18/2018    HUTCHINSON, DANIEL     1.00   Moot for oral argument, prepare for the same.                            G. Court
LCHB    5810      4/20/2018        TEVAH, SHIRA       0.20   Review defendant supplemental authority motion, correspondence re same   E. Motions
LCHB    5811      4/20/2018    HUTCHINSON, DANIEL     0.20   Analyze case filings; correspondence re the same.                        E. Motions
LCHB    5812      4/23/2018    HUTCHINSON, DANIEL     0.10   Correspondence re notice of subsequent authority.                        E. Motions
LCHB    5813      4/23/2018          CHAN, LIN        0.20   Email correspondence re case strategy.                                   F. Strategy
LCHB    5814      4/25/2018     KEENLEY, ELIZABETH    0.20   Review case email.                                                       F. Strategy
LCHB    5815      4/27/2018     KEENLEY, ELIZABETH    0.20   File management.                                                         F. Strategy
LCHB    5816      5/2/2018     HUTCHINSON, DANIEL     0.10   Class member inquiry.                                                    A. Investigation
LCHB    5817      5/3/2018           CHAN, LIN        0.10   Email correspondence re class member correspondence.                     A. Investigation
LCHB    5818      5/7/2018           CHAN, LIN        0.10   Email correspondence re class member inquiries.                          A. Investigation
LCHB    5819      5/17/2018     KEENLEY, ELIZABETH    0.20   Review case email.                                                       F. Strategy
LCHB    5820      5/18/2018    HUTCHINSON, DANIEL     0.10   Class member inquiry.                                                    A. Investigation
LCHB    5821      5/21/2018    HUTCHINSON, DANIEL     0.10   Class member inquiry.                                                    A. Investigation
LCHB    5822      6/14/2018    HUTCHINSON, DANIEL     0.10   Correspondence re settlement administration.                             H. Settlement
LCHB    5823      8/1/2018           CHAN, LIN        0.10   Email correspondence re class size.                                      A. Investigation
LCHB    5824      9/14/2018     KEENLEY, ELIZABETH    0.10   Download and save case filing.                                           F. Strategy
LCHB    5825      9/21/2018    HUTCHINSON, DANIEL     0.20   Correspondence re new orders.                                            E. Motions
LCHB    5826      9/24/2018     KEENLEY, ELIZABETH    0.20   Review case email.                                                       F. Strategy
LCHB    5827      9/24/2018          CHAN, LIN        0.30   Review order re decertification; email correspondence re same.           E. Motions
LCHB    5828      9/26/2018     KEENLEY, ELIZABETH    0.20   Review case email.                                                       F. Strategy
LCHB    5829      10/2/2018    HUTCHINSON, DANIEL     0.20   Correspondence re supplemental authority.                                E. Motions
LCHB    5830     10/12/2018    HUTCHINSON, DANIEL     0.70   Revise memorandum re timekeeping; correspondence re the same.            F. Strategy
LCHB    5831     10/19/2018     KEENLEY, ELIZABETH    0.30   Review case email.                                                       F. Strategy
LCHB    5832      11/1/2018     KEENLEY, ELIZABETH    0.20   Review case email.                                                       F. Strategy
LCHB    5833      11/1/2018    HUTCHINSON, DANIEL     0.10   Correspondence re appeal.                                                E. Motions
LCHB    5834      11/5/2018     KEENLEY, ELIZABETH    0.20   Download, save and circulate case filing; review case email.             F. Strategy
LCHB    5835      11/5/2018    HUTCHINSON, DANIEL     0.20   Correspondence re appeal.                                                E. Motions
LCHB    5836      11/5/2018    HUTCHINSON, DANIEL     3.00   Audit time records.                                                      F. Strategy
LCHB    5837      11/5/2018          CHAN, LIN        0.30   Email correspondence re appeal. `                                        E. Motions
LCHB    5838      11/6/2018          CHAN, LIN        0.10   Review draft statement of non‐opposition. `                              E. Motions
LCHB    5839      11/9/2018          CHAN, LIN        0.10   Review order re remedies. `                                              E. Motions
LCHB    5840     11/12/2018    HUTCHINSON, DANIEL     0.20   Correspondence re case status.                                           F. Strategy
LCHB    5841     11/13/2018     KEENLEY, ELIZABETH    0.10   Coordinate case calendar update.                                         F. Strategy
LCHB    5842     11/14/2018    HUTCHINSON, DANIEL     0.90   Co‐counsel call re damages calculations.                                 J. Damages
LCHB    5843     11/14/2018    COMENENCIA ORTIZ,      0.50   Call with co‐counsel.                                                    F. Strategy
                                      VALERIE
LCHB    5844     11/14/2018          CHAN, LIN       0.40 Conference with co‐counsel re damages. `                                    J. Damages
LCHB    5845     11/15/2018          CHAN, LIN       1.00 Review damages order. `                                                     J. Damages
LCHB    5846     11/26/2018          CHAN, LIN       0.10 Email correspondence re court call. `                                       G. Court

                                                                  Page 183 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 185 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #       Date          Timekeeper        Hours   Description                                                              Code
LCHB    5847     11/27/2018    HUTCHINSON, DANIEL     0.30   Research re D. Conn billing notes.                                E. Motions
LCHB    5848     11/28/2018    HUTCHINSON, DANIEL     0.50   Co‐counsel call re damages.                                       J. Damages
LCHB    5849     11/28/2018         CHAN, LIN         0.20   Prepare for call with co‐counsel re damages. `                    J. Damages
LCHB    5850     11/28/2018         CHAN, LIN         0.10   Email correspondence re meet and confer. `                        B. Discovery
LCHB    5851     11/29/2018         CHAN, LIN         0.10   Email correspondence re damages order. `                          J. Damages
LCHB    5852      12/5/2018    HUTCHINSON, DANIEL     0.80   Court teleconference re damages.                                  J. Damages
LCHB    5853      12/5/2018    HUTCHINSON, DANIEL     0.20   Correspondence re damages.                                        J. Damages
LCHB    5854      12/7/2018    HUTCHINSON, DANIEL     0.10   Correspondence re damages.                                        J. Damages
LCHB    5855     12/11/2018         CHAN, LIN         0.10   Email correspondence re damages issues.                           J. Damages
LCHB    5856     12/20/2018         CHAN, LIN         0.80   Call with co‐counsel re damages; email correspondence re same.    J. Damages
LCHB    5857      1/3/2019          CHAN, LIN         0.20   Email correspondence re appeal, damages analysis and data.        J. Damages
LCHB    5858      1/7/2019     HUTCHINSON, DANIEL     0.30   Edit meet and confer letter.                                      B. Discovery
LCHB    5859      1/7/2019          CHAN, LIN         0.20   Email correspondence re damages calculations.                     J. Damages
LCHB    5860      1/8/2019     HUTCHINSON, DANIEL     0.20   Correspondence re data issues.                                    J. Damages
LCHB    5861      1/9/2019     HUTCHINSON, DANIEL     0.40   Edit meet and confer letter re data.                              J. Damages
LCHB    5862      1/11/2019     KEENLEY, ELIZABETH    0.50   Review case email re damages data.                                J. Damages
LCHB    5863      1/16/2019    HUTCHINSON, DANIEL     1.20   Edit status report, correspondence re the same.                   E. Motions
LCHB    5864      1/17/2019     KEENLEY, ELIZABETH    0.40   Download, save and circulate case filings; review case email.     F. Strategy
LCHB    5865      1/18/2019     KEENLEY, ELIZABETH    0.10   Download, save and circulate case filing.                         F. Strategy
LCHB    5866      1/18/2019    HUTCHINSON, DANIEL     1.60   Status conference re damages.                                     J. Damages
LCHB    5867      1/18/2019    HUTCHINSON, DANIEL     0.50   Correspondence re data forensic expert.                           J. Damages
LCHB    5868      1/18/2019    HUTCHINSON, DANIEL     0.50   Co‐counsel call re damages.                                       J. Damages
LCHB    5869      1/18/2019         CHAN, LIN         0.30   Email correspondence re damages analysis.                         J. Damages
LCHB    5870      1/18/2019         CHAN, LIN         0.20   Co‐counsel call re damages.                                       J. Damages
LCHB    5871      1/22/2019    HUTCHINSON, DANIEL     1.00   Edit proposed order.                                              E. Motions
LCHB    5872      1/22/2019    HUTCHINSON, DANIEL     0.30   Correspondence re forensic expert.                                J. Damages
LCHB    5873      1/22/2019    COMENENCIA ORTIZ,      5.00   Draft proposed order appointing special master.                   J. Damages
                                     VALERIE
LCHB    5874     1/22/2019          CHAN, LIN        0.40    Email correspondence re special master and proposed order.        J. Damages
LCHB    5875     1/23/2019      KEENLEY, ELIZABETH   0.20    Download case filing; review case email.                          F. Strategy
LCHB    5876     1/23/2019     HUTCHINSON, DANIEL    1.80    Edit proposed order; correspondence re the same.                  E. Motions
LCHB    5877     1/23/2019     COMENENCIA ORTIZ,     1.00    Edits and research on proposed order appointing special master.   J. Damages
                                     VALERIE
LCHB    5878     1/23/2019          CHAN, LIN        0.10    Conference with V. Comenencia Ortiz re special master.            J. Damages
LCHB    5879     1/24/2019      KEENLEY, ELIZABETH   0.30    Download and review case filing; review case email.               F. Strategy
LCHB    5880     1/24/2019     HUTCHINSON, DANIEL    0.10    Correspondence re experts.                                        J. Damages
LCHB    5881     1/25/2019          CHAN, LIN        0.30    Email correspondence re special master.                           J. Damages
LCHB    5882     1/28/2019     HUTCHINSON, DANIEL    0.80    Call re special master strategy.                                  J. Damages
LCHB    5883     1/29/2019     HUTCHINSON, DANIEL    1.00    Call with special master re data.                                 J. Damages
LCHB    5884     1/30/2019     HUTCHINSON, DANIEL    0.30    Correspondence re data.                                           J. Damages

                                                                   Page 184 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 186 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                Code
LCHB    5885     1/31/2019         CHAN, LIN         0.20   Email correspondence re Special Master.                                              J. Damages
LCHB    5886     2/1/2019     HUTCHINSON, DANIEL     0.40   Edit data correspondence.                                                            J. Damages
LCHB    5887     2/4/2019     HUTCHINSON, DANIEL     0.40   Correspondence re data analysis.                                                     J. Damages
LCHB    5888     2/4/2019          CHAN, LIN         0.10   Email correspondence re special master.                                              J. Damages
LCHB    5889     2/5/2019     HUTCHINSON, DANIEL     1.90   Call with special master and defendant.                                              J. Damages
LCHB    5890     2/5/2019     COMENENCIA ORTIZ,      1.00   Conference with Special Master on damages data.                                      J. Damages
                                    VALERIE
LCHB    5891     2/11/2019    HUTCHINSON, DANIEL    0.10    Edit class member correspondence.                                                    A. Investigation
LCHB    5892     2/13/2019         CHAN, LIN        0.10    Email correspondence re experts and damages calculations.                            J. Damages
LCHB    5893     2/14/2019     KEENLEY, ELIZABETH   0.10    Download, save and circulate case filing.                                            F. Strategy
LCHB    5894     2/15/2019    HUTCHINSON, DANIEL    0.10    Correspondence re data analysis.                                                     J. Damages
LCHB    5895     2/18/2019         CHAN, LIN        0.10    Email correspondence re damages analysis.                                            J. Damages
LCHB    5896     2/19/2019         CHAN, LIN        0.10    Email correspondence re damages analysis.                                            J. Damages
LCHB    5897     3/18/2019    HUTCHINSON, DANIEL    0.10    Correspondence re data pulls and damages.                                            J. Damages
LCHB    5898     3/18/2019         CHAN, LIN        0.10    Email correspondence re damages calculations.                                        J. Damages
LCHB    5899     3/26/2019         CHAN, LIN        0.30    Email correspondence re damages calculations.                                        J. Damages
LCHB    5900     3/31/2019         CHAN, LIN        0.10    Email correspondence re damages calculations.                                        J. Damages
LCHB    5901     4/3/2019          CHAN, LIN        0.10    Email correspondence re special master time issues.                                  J. Damages
LCHB    5902     4/5/2019          CHAN, LIN        0.10    Email correspondence re damages calculations.                                        J. Damages
LCHB    5903     4/10/2019    HUTCHINSON, DANIEL    0.10    Correspondence re class data.                                                        J. Damages
LCHB    5904     4/11/2019         CHAN, LIN        0.10    Email correspondence re damages analysis.                                            J. Damages
LCHB    5905     4/14/2019         CHAN, LIN        0.20    Email correspondence re damages calculations.                                        J. Damages
LCHB    5906     4/15/2019    HUTCHINSON, DANIEL    0.20    Correspondence re class member data.                                                 J. Damages
LCHB    5907     4/15/2019         CHAN, LIN        0.10    Email correspondence re damages analysis.                                            J. Damages
LCHB    5908     4/16/2019    HUTCHINSON, DANIEL    0.70    Team call re damages.                                                                J. Damages
LCHB    5909     4/16/2019         CHAN, LIN        0.40    Co‐lead call re damages.                                                             J. Damages
LCHB    5910     4/17/2019    HUTCHINSON, DANIEL    0.20    Correspondence re mediation.                                                         H. Settlement
LCHB    5911     4/17/2019    HUTCHINSON, DANIEL    0.20    Correspondence re Lieff Cabraser sections of brief.                                  E. Motions
LCHB    5912     4/17/2019    COMENENCIA ORTIZ,     0.40    Draft section of brief on standing challenges.                                       E. Motions
                                    VALERIE
LCHB    5913     4/17/2019         CHAN, LIN        0.20 Conference with V. Comenemcia‐Ortiz re briefing for damages issues.                     J. Damages
LCHB    5914     4/18/2019    COMENENCIA ORTIZ,     3.90 Conduct legal research and draft brief section on class damages.                        E. Motions
                                    VALERIE
LCHB    5915     4/19/2019    HUTCHINSON, DANIEL    0.70 Correspondence re Lieff Cabraser sections of brief.                                     E. Motions
LCHB    5916     4/19/2019    COMENENCIA ORTIZ,     14.40 Conduct legal research and draft section on class damages.                             E. Motions
                                    VALERIE
LCHB    5917     4/19/2019         CHAN, LIN        0.20 Review legal research re damages; Conference with V. Comenencia Ortiz re same.          E. Motions

LCHB    5918     4/20/2019    COMENENCIA ORTIZ,     3.90 Conduct legal research and draft brief section on waiver of argument to exclude class   E. Motions
                                  VALERIE                members.

                                                                  Page 185 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 187 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper       Hours   Description                                                                        Code
LCHB    5919     4/20/2019         CHAN, LIN        0.20   Conference with V. Comenencia Ortiz re legal research re damages issues.    E. Motions
LCHB    5920     4/21/2019    HUTCHINSON, DANIEL    0.10   Correspondence re Lieff Cabraser portions of brief.                         E. Motions
LCHB    5921     4/22/2019         CHAN, LIN        0.20   Review briefing re damages analysis.                                        J. Damages
LCHB    5922     4/29/2019         CHAN, LIN        0.10   Email correspondence re special master.                                     J. Damages
LCHB    5923     5/2/2019          CHAN, LIN        0.10   Email correspondence re damages analysis.                                   J. Damages
LCHB    5924     5/6/2019          CHAN, LIN        0.10   Email correspondence re damages calculation.                                J. Damages
LCHB    5925     5/8/2019     HUTCHINSON, DANIEL    0.10   Correspondence re mediation brief.                                          H. Settlement
LCHB    5926     5/8/2019          CHAN, LIN        0.10   Email correspondence re mediation and damages calculations.                 J. Damages
LCHB    5927     5/9/2019     HUTCHINSON, DANIEL    0.50   Correspondence re mediation statement.                                      H. Settlement
LCHB    5928     5/9/2019          CHAN, LIN        0.20   Email correspondence re damages calculation and mediation brief.            H. Settlement
LCHB    5929     5/10/2019    HUTCHINSON, DANIEL    0.50   Meet with V. Comenencia‐Ortiz re mediation brief.                           H. Settlement
LCHB    5930     5/10/2019    COMENENCIA ORTIZ,     0.30   Meeting with LYC and DLH to discuss mediation brief.                        H. Settlement
                                    VALERIE
LCHB    5931     5/10/2019         CHAN, LIN       0.10    Email correspondence re mediation brief.                                    H. Settlement
LCHB    5932     5/10/2019         CHAN, LIN       0.30    Conference with D. Hutchinson and V. Comenencia Ortiz re mediation brief.   H. Settlement
LCHB    5933     5/14/2019         CHAN, LIN       0.20    Email correspondence re damages calculations.                               J. Damages
LCHB    5934     5/15/2019         CHAN, LIN       0.10    Email correspondence re data.                                               J. Damages
LCHB    5935     5/16/2019    COMENENCIA ORTIZ,    5.00    Draft fee section for mediation brief.                                      H. Settlement
                                    VALERIE
LCHB    5936     5/16/2019         CHAN, LIN       0.10 Email correspondence re data.                                                  J. Damages
LCHB    5937     5/17/2019    COMENENCIA ORTIZ,    7.20 Draft fee section for mediation brief.                                         H. Settlement
                                    VALERIE
LCHB    5938     5/17/2019         CHAN, LIN       0.20    Review mediation brief; email correspondence re same.                       H. Settlement
LCHB    5939     5/19/2019         CHAN, LIN       0.20    Email correspondence re damages calculations.                               J. Damages
LCHB    5940     5/20/2019         CHAN, LIN       0.20    Email correspondence re mediation and damages analysis.                     J. Damages
LCHB    5941     5/21/2019    HUTCHINSON, DANIEL   1.20    Edit mediation brief, draft new section re risk.                            H. Settlement
LCHB    5942     5/22/2019         CHAN, LIN       1.30    Review draft mediation brief; email correspondence re same.                 H. Settlement
LCHB    5943     5/22/2019         CHAN, LIN       0.40    Email correspondence re mediation.                                          H. Settlement
LCHB    5944     5/22/2019         CHAN, LIN       1.40    Conference with co‐counsel re mediation; email re same.                     H. Settlement
LCHB    5945     5/23/2019         CHAN, LIN       0.80    Email correspondence re damages calculations.                               J. Damages
LCHB    5946     5/24/2019    HUTCHINSON, DANIEL   0.50    Call with Hunter Hughes re settlement.                                      H. Settlement
LCHB    5947     5/24/2019    HUTCHINSON, DANIEL   0.40    Call with co‐counsel re settlement.                                         H. Settlement
LCHB    5948     5/24/2019         CHAN, LIN       0.10    Email correspondence re damages analysis.                                   J. Damages
LCHB    5949     5/26/2019         CHAN, LIN       0.20    Email correspondence re damages and mediation.                              J. Damages
LCHB    5950     5/28/2019         CHAN, LIN       0.30    Email correspondence re mediation.                                          H. Settlement
LCHB    5951     5/29/2019    HUTCHINSON, DANIEL   2.20    Calls with co‐counsel re mediation; analyze correspondence re the same.     H. Settlement
LCHB    5952     5/29/2019         CHAN, LIN       0.80    Conference with co‐counsel re mediation.                                    H. Settlement
LCHB    5953     5/31/2019    HUTCHINSON, DANIEL   0.20    Correspondence re special master.                                           J. Damages
LCHB    5954     5/31/2019         CHAN, LIN       0.20    Email correspondence re mediation and damages.                              J. Damages
LCHB    5955     6/1/2019          CHAN, LIN       0.10    Email correspondence re special master report.                              J. Damages

                                                                 Page 186 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 188 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                                   Code
LCHB    5956     6/3/2019     HUTCHINSON, DANIEL     1.00   Co‐counsel call re damages.                                                            J. Damages
LCHB    5957     6/3/2019          CHAN, LIN         0.30   Email correspondence re mediation.                                                     H. Settlement
LCHB    5958     6/4/2019     HUTCHINSON, DANIEL     0.30   Correspondence re damages.                                                             J. Damages
LCHB    5959     6/4/2019          CHAN, LIN         0.20   Review order re settlement approval; email correspondence re same.                     E. Motions
LCHB    5960     6/4/2019          CHAN, LIN         0.30   Email correspondence re additional class members and claims.                           A. Investigation
LCHB    5961     6/7/2019     COMENENCIA ORTIZ,      1.90   Conduct research on appellate cases considering a post‐trial report from a special     J. Damages
                                    VALERIE                 master.
LCHB    5962     6/12/2019    HUTCHINSON, DANIEL    0.80    Correspondence re motion for new trial.                                                E. Motions
LCHB    5963     6/12/2019         CHAN, LIN        0.30    Email correspondence re fluctuating work weeks.                                        A. Investigation
LCHB    5964     6/18/2019         CHAN, LIN        0.10    Email correspondence re special master report.                                         J. Damages
LCHB    5965     7/7/2019          CHAN, LIN        0.10    Email correspondence re case status.                                                   F. Strategy
LCHB    5966     7/23/2019         CHAN, LIN        0.30    Email correspondence re settlement approval; review order re settlement and sealing.   E. Motions

LCHB    5967     7/24/2019    HUTCHINSON, DANIEL    0.40    Class member inquiry.                                                                  A. Investigation
LCHB    5968     7/24/2019         CHAN, LIN        0.10    Email correspondence re class member consents to join.                                 A. Investigation
LCHB    5969     7/25/2019    HUTCHINSON, DANIEL    0.10    Class member inquiry.                                                                  A. Investigation
LCHB    5970     7/30/2019    HUTCHINSON, DANIEL    0.20    Call with Jahan Sagafi re class member inquiry.                                        A. Investigation
LCHB    5971     8/1/2019     HUTCHINSON, DANIEL    0.20    Call with Jahan Sagafi re class member inquiry.                                        A. Investigation
LCHB    5972     8/2/2019     HUTCHINSON, DANIEL    0.30    Correspondence re class member inquiry.                                                A. Investigation
LCHB    5973     8/6/2019          CHAN, LIN        0.70    Review Order re damages; email correspondence re same. `                               J. Damages
LCHB    5974     8/22/2019         CHAN, LIN        0.10    Conference with V. Comenencia Ortiz re fee brief. `                                    D. Doc. Revw.
LCHB    5975     8/27/2019     KEENLEY, ELIZABETH   2.00    Task code time entries for fee motion.                                                 F. Strategy
LCHB    5976     8/27/2019         CHAN, LIN        0.10    Email correspondence re settlement.`                                                   H. Settlement
LCHB    5977     8/29/2019         CHAN, LIN        0.10    Email correspondence re class member contacts. `                                       D. Doc. Revw.
LCHB    5978     8/30/2019         CHAN, LIN        0.30    Email correspondence re fee brief. `                                                   F. Strategy
LCHB    5979      9/2/2019         CHAN, LIN        0.10    Email correspondence re fee brief. `                                                   F. Strategy
LCHB    5980      9/3/2019    HUTCHINSON, DANIEL    0.50    Correspondence re fee petition. `                                                      F. Strategy
LCHB    5981      9/3/2019    COMENENCIA ORTIZ,     3.40    Update calendar with fee brief dates. Edit declaration. Prepare time summary.          F. Strategy
                                    VALERIE
LCHB    5982     9/3/2019          CHAN, LIN        0.20    Email correspondence re fee brief. `                                                   F. Strategy
LCHB    5983     9/4/2019     HUTCHINSON, DANIEL    0.80    Draft stipulation re class member Brandon Cislak.                                      F. Strategy
LCHB    5984     9/4/2019     HUTCHINSON, DANIEL    0.40    Correspondence re fee petition.                                                        F. Strategy
LCHB    5985     9/4/2019     COMENENCIA ORTIZ,     3.40    Edit declaration iso motion for fees and costs. Conduct legal research on service      F. Strategy
                                    VALERIE                 awards.
LCHB    5986     9/5/2019     HUTCHINSON, DANIEL    0.40    Correspondence re fee petition.                                                        F. Strategy
LCHB    5987     9/5/2019     COMENENCIA ORTIZ,     9.80    Edit declaration iso motion for fees and costs. Conduct legal research on service      F. Strategy
                                    VALERIE                 awards.
LCHB    5988     9/5/2019          CHAN, LIN        0.30    Email correspondence re fee brief. `                                                   F. Strategy
LCHB    5989     9/5/2019          CHAN, LIN        0.10    Conference with V. Comenencia Ortiz re fee brief. `                                    F. Strategy
LCHB    5990     9/6/2019      KEENLEY, ELIZABETH   0.30    Review documents for fee motion.                                                       F. Strategy

                                                                  Page 187 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 189 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper       Hours Description                                                                                     Code
LCHB    5991     9/6/2019     COMENENCIA ORTIZ,   8.90 Conduct legal research on service awards.                                                 F. Strategy
                                   VALERIE
LCHB    5992     9/6/2019         CHAN, LIN       0.70 Email correspondence re fee brief.                                                        F. Strategy
LCHB    5993     9/6/2019         CHAN, LIN       0.20 Conference wth V. Comenencia Ortiz re fee brief; email correspondence re same. `          F. Strategy

LCHB    5994     9/7/2019        CHAN, LIN        4.90 Review and revise fee brief. `                                                            F. Strategy
LCHB    5995     9/8/2019     COMENENCIA ORTIZ,   1.70 Edit declaration in support of fee brief.                                                 F. Strategy
                                  VALERIE
LCHB    5996     9/9/2019     COMENENCIA ORTIZ,   1.00 Edit declaration in support of fee brief.                                                 F. Strategy
                                  VALERIE
LCHB    5997     9/9/2019        CHAN, LIN        0.20 Email correspondence re fee brief. `                                                      F. Strategy
LCHB    5998     9/10/2019    COMENENCIA ORTIZ,   2.20 Edit declaration in support of fee brief                                                  F. Strategy
                                  VALERIE
LCHB    5999     9/11/2019    COMENENCIA ORTIZ,   4.40 Edit declaration in support of fee brief.                                                 F. Strategy
                                  VALERIE
LFLJ    6000     1/24/2014      Todd Jackson      0.80 Call with client and co‐counsel re job duties.                                            A. Investigation

LFLJ    6001     1/30/2014        Jeffrey Lais    2.20 Litigation research to locate long‐term disability plan of defendant for possible ERISA   A. Investigation
                                                       claims.
LFLJ    6002     2/3/2014        Todd Jackson     1.00 Call with team re: complaint; pre‐call and research for same                              E. Motions


LFLJ    6003     2/28/2014        Jeffrey Lais    0.40 Status meeting with A. Epstein and update e‐mail to M. Hasselman re class member          A. Investigation
                                                       contact
LFLJ    6004     2/28/2014       Alex Epstein     1.80 Class member research                                                                     A. Investigation

LFLJ    6005     3/4/2014        Todd Jackson     1.20 Call and review documents in preparation for call w/ co‐counsel                           A. Investigation

LFLJ    6006     3/17/2014       Todd Jackson     0.60 Intakes and review emails                                                                 A. Investigation

LFLJ    6007     3/17/2014       Todd Jackson     0.50 Review past correspondence and intakes.                                                   A. Investigation

LFLJ    6008     3/17/2014        Jeffrey Lais    0.40 Review intake form; forward position descriptions to A. Epstein to save in file; confer   A. Investigation
                                                       with T. Jackson re: open issues/questions to ask co‐counsel.
LFLJ    6009     3/24/2014       Todd Jackson     0.30 Prep for training with co‐counsel in intakes                                              A. Investigation

LFLJ    6010     3/24/2014        Jeffrey Lais    0.40 Review agenda and other documents in preparation for training meeting tomorrow.           A. Investigation

LFLJ    6011     3/24/2014       Andrew Lah       2.00 Fact research on prior cases                                                              A. Investigation



                                                               Page 188 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 190 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper     Hours Description                                                                                     Code
LFLJ    6012     3/25/2014       Todd Jackson     0.80 Travel to co‐counsel meeting re: intake call work; return travel.                        I. Travel
LFLJ    6013     3/25/2014       Todd Jackson     3.10 Attend and prep for meeting on intakes                                                   A. Investigation

LFLJ    6014     3/25/2014        Jeffrey Lais   3.10 Internal meeting re: intakes.                                                             A. Investigation

LFLJ    6015     3/25/2014       Andrew Lah      2.50 Fact research.                                                                            A. Investigation

LFLJ    6016     3/25/2014       Andrew Lah      3.00 Team meeting and travel to and from San Francisco.                                        A. Investigation

LFLJ    6017     3/25/2014       Andrew Lah      0.80 Travel to and from San Francisco.                                                         I. Travel
LFLJ    6018     3/25/2014       Alex Epstein    0.80 Travel to and from SF                                                                     I. Travel
LFLJ    6019     3/25/2014       Alex Epstein    3.00 Intake call training meeting at co‐counsel's office                                       A. Investigation

LFLJ    6020     3/26/2014        Jeffrey Lais   0.30 E‐mail from J. Liu and review attachments; check in with A. Lah and A. Epstein re:        A. Investigation
                                                      follow ups and pending work.
LFLJ    6021     3/27/2014       Andrew Lah      0.20 Emails re: plaintiff contact                                                              A. Investigation

LFLJ    6022     3/28/2014       Alex Epstein    0.30 Meeting with Jeffrey re: class member interviews                                          A. Investigation

LFLJ    6023     3/28/2014       Alex Epstein    2.70 Send e‐mails to potential class representatives                                           A. Investigation

LFLJ    6024     3/28/2014       Alex Epstein    2.20 Research and prepare for initial contact with potential class representatives             A. Investigation

LFLJ    6025     3/31/2014        Jeffrey Lais   1.10 Prep call preparation for conference call re: facts; prepare for and sit in on biweekly   A. Investigation
                                                      conference call.
LFLJ    6026     3/31/2014       Andrew Lah      0.50 Team conference call and Intra‐office conference with A. Epstein; prepare for same.       A. Investigation

LFLJ    6027     3/31/2014       Alex Epstein    1.70 Prepare letters to potential class members                                                A. Investigation

LFLJ    6028     3/31/2014       Alex Epstein    0.70 Class member contacts                                                                     A. Investigation

LFLJ    6029     3/31/2014       Alex Epstein    0.50 Conference call with co‐counsel                                                           F. Strategy

LFLJ    6030     4/1/2014         Jeffrey Lais   0.20 E‐mails re: setting priority for getting advertising letters out to class members         A. Investigation

LFLJ    6031     4/1/2014        Andrew Lah      0.50 Emails and class member inquiry.                                                          A. Investigation

LFLJ    6032     4/1/2014        Alex Epstein    1.00 Intake call with class member                                                             A. Investigation




                                                              Page 189 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 191 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                                 Code
LFLJ    6033     4/1/2014        Alex Epstein     0.90 Begin set‐up for mail‐merge to send letters to class members                         A. Investigation

LFLJ    6034     4/1/2014        Alex Epstein    3.20 Research re: potential class members/named plaintiffs.                                A. Investigation

LFLJ    6035     4/2/2014         Jeffrey Lais   0.60 Review e‐mail from J. Liu re: state‐by‐state ethics research on advertising; review   A. Investigation
                                                      completed intake; check in with A. Epstein re: draft of advertising letter to send.

LFLJ    6036     4/2/2014        Andrew Lah      0.50 Class member intakes.                                                                 A. Investigation

LFLJ    6037     4/2/2014        Alex Epstein    1.30 Prepare mail merge for potential class representative outreach                        A. Investigation

LFLJ    6038     4/2/2014        Alex Epstein    1.30 Prepare mail merge for potential class representative outreach                        A. Investigation

LFLJ    6039     4/2/2014        Alex Epstein    0.40 Edit intake for Timothy Hutton                                                        A. Investigation

LFLJ    6040     4/2/2014        Alex Epstein    0.80 Intake call and worksheet for Timothy Hutton                                          A. Investigation

LFLJ    6041     4/2/2014        Alex Epstein    0.60 Edit Intake worksheet for class member                                                A. Investigation

LFLJ    6042     4/3/2014        Alex Epstein    0.50 Prepare and send letters to class members                                             A. Investigation

LFLJ    6043     4/7/2014         Jeffrey Lais   0.30 Team conference call and review e‐mail response from possible intake in preparation   A. Investigation

LFLJ    6044     4/7/2014        Alex Epstein    0.30 Conference call check‐in with co‐counsel                                              A. Investigation

LFLJ    6045     4/7/2014        Alex Epstein    0.30 Send letters to potential class members                                               A. Investigation

LFLJ    6046     4/9/2014        Andrew Lah      0.20 Intake call with class member                                                         A. Investigation

LFLJ    6047     4/21/2014       Todd Jackson    0.50 Prep for and attend call with co‐counsel re: intakes                                  A. Investigation

LFLJ    6048     4/21/2014        Jeffrey Lais   0.30 Team conference call re: discussion of intakes.                                       A. Investigation

LFLJ    6049     4/21/2014       Andrew Lah      0.30 Call with team re: class members                                                      A. Investigation

LFLJ    6050     4/21/2014       Alex Epstein    1.50 Intake call and worksheet for class member                                            A. Investigation

LFLJ    6051     4/21/2014       Alex Epstein    0.30 Conference call with co‐counsel re: class members                                     A. Investigation




                                                              Page 190 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 192 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                     Code
LFLJ    6052     4/21/2014       Alex Epstein     0.20 Brief call and worksheet for class member                                A. Investigation

LFLJ    6053     4/23/2014       Todd Jackson    0.40 Intake oversight                                                          A. Investigation

LFLJ    6054     5/5/2014        Todd Jackson    0.80 ALI: Central District judges                                              E. Motions


LFLJ    6055     5/5/2014        Alex Epstein    0.50 Conference call with co‐counsel:re intakes                                A. Investigation

LFLJ    6056     5/8/2014        Andrew Lah      0.30 Telephone call with co‐counsel and emails re: complaint.                  E. Motions


LFLJ    6057     5/9/2014        Andrew Lah      0.60 Team call re: outreach.                                                   A. Investigation

LFLJ    6058     5/12/2014       Todd Jackson    1.30 Edit complaint.                                                           E. Motions


LFLJ    6059     5/12/2014       Andrew Lah      0.40 Intra‐office conference with T. Jackson re: case strategy on complaint.   E. Motions


LFLJ    6060     5/16/2014        Jeffrey Lais   0.10 E‐mail re: intake contact with class member                               A. Investigation

LFLJ    6061     5/16/2014       Alex Epstein    0.30 Call and e‐mail for class member                                          A. Investigation

LFLJ    6062     5/19/2014       Todd Jackson    0.40 Calls and research on San Diego venue                                     E. Motions


LFLJ    6063     5/19/2014       Todd Jackson    0.60 Team call re: case admin and filing and pre‐call discussion               F. Strategy

LFLJ    6064     5/19/2014        Jeffrey Lais   1.80 Begin to conduct background research on potential named plaintiff.        A. Investigation

LFLJ    6065     5/19/2014        Jeffrey Lais   0.80 Prepare for and participate in biweekly conference call.                  F. Strategy

LFLJ    6066     5/19/2014       Andrew Lah      0.20 Review draft complaint.                                                   E. Motions


LFLJ    6067     5/19/2014       Andrew Lah      0.60 Call with team re: filing.                                                E. Motions




                                                              Page 191 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 193 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                  Code
LFLJ    6068     5/19/2014       Alex Epstein     0.60 Conference call with co‐counsel re: class members                                     A. Investigation

LFLJ    6069     5/20/2014        Jeffrey Lais   2.70 Complete background check research on potential named plaintiff; prepare detailed e‐ E. Motions
                                                      mail re: same to lead attorneys; memo

LFLJ    6070     5/20/2014       Andrew Lah      0.10 Emails re: background check.                                                           A. Investigation

LFLJ    6071     5/21/2014       Todd Jackson    0.80 Review SD Cal venue                                                                    E. Motions


LFLJ    6072     5/21/2014       Andrew Lah      0.40 Research judges, emails re: same.                                                      E. Motions


LFLJ    6073     5/22/2014        Jeffrey Lais   0.10 E‐mails re: jurisdiction research.                                                     E. Motions


LFLJ    6074     5/22/2014       Andrew Lah      0.60 Review and edit complaint, emails with T. Jackson re: same.                            E. Motions


LFLJ    6075     5/22/2014       Todd Jackson    2.10 Edit complaint, research venues                                                        E. Motions


LFLJ    6076     5/23/2014       Todd Jackson    0.90 Edit complaint                                                                         E. Motions


LFLJ    6077     5/23/2014       Andrew Lah      0.20 Review and analyze edits to draft complaint and emails re: same.                       E. Motions


LFLJ    6078     5/27/2014       Todd Jackson    0.10 Intra‐office conference with Andrew Lah re: strategy                                   F. Strategy

LFLJ    6079     5/27/2014       Andrew Lah      0.10 Intra‐office conference with T. Jackson re: strategy.                                  F. Strategy

LFLJ    6080     6/2/2014        Todd Jackson    1.20 Edit complaint and review venue                                                        E. Motions


LFLJ    6081     6/2/2014         Jeffrey Lais   0.60 Team conference call discussion re: venue, state law claims, structure of complaint,   E. Motions
                                                      Duran decision.

LFLJ    6082     6/4/2014         Jeffrey Lais   0.10 E‐mails with A. Epstein re: response to intake inquiry.                                A. Investigation



                                                             Page 192 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 194 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                                  Code
LFLJ    6083     6/5/2014        Andrew Lah       0.20 Emails re: class member intakes                                                       A. Investigation

LFLJ    6084     6/6/2014         Jeffrey Lais   0.10 E‐mail J. Liu re: Connecticut plaintiff's contact information.                         A. Investigation

LFLJ    6085     6/12/2014       Alex Epstein    0.10 Run Accurint search for class member                                                   A. Investigation

LFLJ    6086     6/16/2014       Todd Jackson    0.50 Conference call with Team and prep                                                     F. Strategy

LFLJ    6087     6/16/2014        Jeffrey Lais   0.30 Team conference call and prep                                                          F. Strategy

LFLJ    6088     6/16/2014        Jeffrey Lais   1.20 Report on possible Connecticut class member; conduct further investigation in          A. Investigation
                                                      Connecticut Superior Court; e‐mail to partner attorneys re: same
LFLJ    6089     6/30/2014       Andrew Lah      0.20 Review and analyze redrafted press release and emails re: same.                        A. Investigation

LFLJ    6090     6/30/2014       Andrew Lah      0.50 Conference call with team and prep                                                     F. Strategy

LFLJ    6091     6/30/2014       Andrew Lah      0.30 Review draft press release/complaint.                                                  E. Motions


LFLJ    6092     7/1/2014        Andrew Lah      1.50 Emails re intakes; conduct intakes.                                                    A. Investigation

LFLJ    6093     7/2/2014         Eric Garcia    0.20 Mtg with AL re beginning intake calls to potential class members                       A. Investigation

LFLJ    6094     7/2/2014        Andrew Lah      1.90 Intake work and Intra‐office conferences with E. Garcia re: same.                      A. Investigation

LFLJ    6095     7/2/2014        Andrew Lah      0.20 Emails re: intakes.                                                                    A. Investigation

LFLJ    6096     7/2/2014        Andrew Lah      0.10 Emails re: press.                                                                      A. Investigation

LFLJ    6097     7/3/2014        Andrew Lah      0.20 Review emails re: intakes; emails to E. Garcia re: same                                A. Investigation

LFLJ    6098     7/7/2014         Eric Garcia    1.40 Emailed and called potential class memebers to schedule intake interviews.             A. Investigation

LFLJ    6099     7/7/2014         Eric Garcia    0.50 Set up internal intake spreadsheet to chart our contact with potential class members   A. Investigation

LFLJ    6100     7/7/2014         Eric Garcia    0.50 Plaintiff team call re report on potential class member intakes                        A. Investigation

LFLJ    6101     7/7/2014        Andrew Lah      0.10 Emails re: intakes.                                                                    A. Investigation




                                                              Page 193 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 195 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                          Code
LFLJ    6102     7/7/2014        Andrew Lah       0.90 Call with co‐counsel and Intra‐office conference with E. Garcia re: same.     A. Investigation

LFLJ    6103     7/7/2014        Andrew Lah      1.00 Intakes with class members                                                     A. Investigation

LFLJ    6104     7/8/2014         Eric Garcia    0.80 Emailed class memebers to schedule intake interviews.                          A. Investigation

LFLJ    6105     7/8/2014         Eric Garcia    0.80 Phone interview with class member                                              A. Investigation

LFLJ    6106     7/8/2014         Eric Garcia    1.00 Phone interview with class member                                              A. Investigation

LFLJ    6107     7/8/2014         Eric Garcia    1.10 Phone interview with class member                                              A. Investigation

LFLJ    6108     7/8/2014         Eric Garcia    0.80 Phone interview with class member                                              A. Investigation

LFLJ    6109     7/8/2014        Andrew Lah      0.40 Intra‐office conference with E. Garcia and J. Lais re: staffing and intakes.   A. Investigation

LFLJ    6110     7/8/2014        Andrew Lah      0.20 Emails re: intakes.                                                            A. Investigation

LFLJ    6111     7/8/2014        Andrew Lah      0.30 Intake with class members                                                      A. Investigation

LFLJ    6112     7/9/2014         Eric Garcia    1.00 Phone interview with class member                                              A. Investigation

LFLJ    6113     7/9/2014         Eric Garcia    0.90 Phone interview with class member                                              A. Investigation

LFLJ    6114     7/9/2014         Eric Garcia    0.80 Phone interview with class member                                              A. Investigation

LFLJ    6115     7/9/2014        Andrew Lah      0.30 Intakes with class members                                                     A. Investigation

LFLJ    6116     7/9/2014        Andrew Lah      0.30 Emails and review consent to join.                                             A. Investigation

LFLJ    6117     7/10/2014        Eric Garcia    0.80 Emailed class memebers to schedule intake interviews with class members        A. Investigation

LFLJ    6118     7/10/2014        Eric Garcia    1.00 Draft and send intake summaries to plaintiff team for review                   A. Investigation

LFLJ    6119     7/10/2014        Eric Garcia    0.70 Phone interview with class member                                              A. Investigation

LFLJ    6120     7/11/2014        Eric Garcia    0.90 Phone interview with class member                                              A. Investigation

LFLJ    6121     7/14/2014        Jeffrey Lais   0.40 Review e‐mails/forms/intakes from past 2+ weeks.                               A. Investigation



                                                              Page 194 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 196 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                    Code
LFLJ    6122     7/14/2014       Jeffrey Lais     1.50 Plaintiff team call re intakes.                                                         A. Investigation

LFLJ    6123     7/14/2014        Eric Garcia    1.50 Plaintiff team call re intake process update                                             A. Investigation

LFLJ    6124     7/14/2014        Eric Garcia    0.60 Update intake spreadsheet to reflect new assigned class members                          A. Investigation

LFLJ    6125     7/14/2014       Andrew Lah      1.20 Conference call.                                                                         F. Strategy

LFLJ    6126     7/14/2014       Andrew Lah      0.20 Intra‐office conference with J. Lais and E. Garcie re: intakes.                          A. Investigation

LFLJ    6127     7/14/2014       Andrew Lah      0.20 Emails re: intakes with class members                                                    A. Investigation

LFLJ    6128     7/14/2014       Andrew Lah      0.20 Emails re: certificate of good standing.                                                 A. Investigation

LFLJ    6129     7/15/2014        Jeffrey Lais   0.70 Review intake spreadsheet and latest iteration of intake worksheet; review e‐mails re:   A. Investigation
                                                      grading protocol.
LFLJ    6130     7/15/2014       Andrew Lah      0.10 Emails to and from class member.                                                         A. Investigation

LFLJ    6131     7/15/2014       Andrew Lah      0.20 Review intake emails.                                                                    A. Investigation

LFLJ    6132     7/16/2014        Eric Garcia    0.80 Phone interview with class member                                                        A. Investigation

LFLJ    6133     7/16/2014        Eric Garcia    1.00 Phone interview with class member                                                        A. Investigation

LFLJ    6134     7/16/2014       Andrew Lah      0.20 Emails re: intakes and review tracking spreadsheet.                                      A. Investigation

LFLJ    6135     7/16/2014       Andrew Lah      0.30 Intra‐office conference with T. Jackson re: status.                                      F. Strategy

LFLJ    6136     7/17/2014        Jeffrey Lais   4.80 Conduct intake calls with class members; draft intake memo for each; prepare             A. Investigation
                                                      teamwide summary e‐mail with recommended courses of action on each; follow up e‐
                                                      mails with J. Sagafi re: class member and e‐mail to class member re: his HR codes;
                                                      update tracking chart re: same; scheduling e‐mails with other pending intakes.

LFLJ    6137     7/17/2014        Jeffrey Lais   0.90 E‐mails to assigned intakes about scheduling phone calls; make phone appointments        A. Investigation
                                                      with 2 of them; update internal tracking chart; create intake forms for each assigned
                                                      intake.
LFLJ    6138     7/17/2014        Eric Garcia    1.00 Phone interview with class member                                                        A. Investigation

LFLJ    6139     7/17/2014        Eric Garcia    0.60 Draft and send intake summaries to plaintiff team for review                             A. Investigation



                                                               Page 195 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 197 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                   Code
LFLJ    6140     7/17/2014       Andrew Lah       0.30 Review intakes and Intra‐office conference with J. Lais re: same.                      A. Investigation

LFLJ    6141     7/18/2014        Jeffrey Lais   3.50 Conduct intake calls with ME and FK; draft intake memo for each; prepare teamwide   A. Investigation
                                                      summary e‐mail with recommended course of action on each; update tracking chart re:
                                                      same; scheduling e‐mails with other pending intake.

LFLJ    6142     7/18/2014        Jeffrey Lais   0.10 Intake status update e‐mail to LFLRJ team members.                                      A. Investigation

LFLJ    6143     7/18/2014        Eric Garcia    0.90 Phone interview with class member                                                       A. Investigation

LFLJ    6144     7/18/2014       Andrew Lah      0.30 Review revised intake form and retainer.                                                A. Investigation

LFLJ    6145     7/18/2014       Andrew Lah      0.30 Emails re: intakes with class members                                                   A. Investigation

LFLJ    6146     7/21/2014        Jeffrey Lais   1.50 Intake call with class member; prepare memo re: same; draft and send out summary e‐ A. Investigation
                                                      mail to legal team; update tracking chart.
LFLJ    6147     7/21/2014        Jeffrey Lais   0.50 Send out scheduling e‐mails to newly assigned intakes; update tracking chart; review e‐ A. Investigation
                                                      mail from intake Mark DiBacco, respond, and update tracking chart; calendar calls with
                                                      Margaret Victor and Suzy Smith.
LFLJ    6148     7/21/2014        Eric Garcia    0.60 Update intake spreadsheet to reflect new assigned potential class members               A. Investigation

LFLJ    6149     7/21/2014       Andrew Lah      0.20 Emails re; intakes.                                                                     A. Investigation

LFLJ    6150     7/22/2014        Jeffrey Lais   1.70 Intake call with class member and draft memo re: same; prepare summary e‐mail to        A. Investigation
                                                      legal team; update tracking chart.
LFLJ    6151     7/22/2014        Jeffrey Lais   1.10 Intake call with class member and draft memo re: same; prepare summary e‐mail to        A. Investigation
                                                      legal team; update tracking chart.
LFLJ    6152     7/22/2014        Eric Garcia    1.20 Draft and send intake summaries to plaintiff team for review                            A. Investigation

LFLJ    6153     7/22/2014       Andrew Lah      0.30 Intake call with class member                                                           A. Investigation

LFLJ    6154     7/23/2014       Todd Jackson    1.80 Call with co‐counsel & review intakes in preparation for same                           A. Investigation

LFLJ    6155     7/23/2014        Jeffrey Lais   1.50 Team conference call re: discussion of intakes.                                         A. Investigation

LFLJ    6156     7/23/2014        Jeffrey Lais   0.50 Review and summarize intake data in preparation for team conference call.               A. Investigation

LFLJ    6157     7/23/2014        Eric Garcia    0.70 Draft and send intake summaries to plaintiff team for review                            A. Investigation




                                                              Page 196 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 198 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                   Code
LFLJ    6158     7/23/2014        Eric Garcia     1.50 Plaintiff team call re intake updates and questions                                    A. Investigation

LFLJ    6159     7/23/2014       Andrew Lah      0.20 Emails re: intakes and agenda for call.                                                 A. Investigation

LFLJ    6160     7/23/2014       Andrew Lah      1.50 Conference call with team re: intakes.                                                  A. Investigation

LFLJ    6161     7/24/2014        Eric Garcia    0.80 Emailed class members to schedule intake interviews.                                    A. Investigation

LFLJ    6162     7/24/2014        Eric Garcia    2.40 Draft and send intake summaries to plaintiff team for review                            A. Investigation

LFLJ    6163     7/25/2014        Jeffrey Lais   1.40 Review assignment e‐mails and attachments from M. Litrownik; e‐mail to E. Garcia re:    A. Investigation
                                                      issues with internal tracking chart; make updates to tracking chart; e‐mails to newly
                                                      assigned intakes and follow up e‐mails to lagging intakes; calenda intake call;
                                                      discussion with T. Jackson re: same
LFLJ    6164     7/25/2014        Eric Garcia    0.50 Update intake spreadsheet to reflect new assigned class members                         A. Investigation

LFLJ    6165     7/25/2014        Eric Garcia    0.80 Phone interview with potential class member                                             A. Investigation

LFLJ    6166     7/25/2014        Eric Garcia    0.40 Emailed class members to schedule intake interviews.                                    A. Investigation

LFLJ    6167     7/28/2014      Michael Caesar   0.20 Conference w/ A. Lah re: forthcoming work in the case                                   F. Strategy

LFLJ    6168     7/28/2014        Jeffrey Lais   1.60 Intake call with class member; prepare memo and summary e‐mail for co‐counsel           A. Investigation
                                                      team.
LFLJ    6169     7/28/2014       Andrew Lah      0.20 Intra‐office conference with M. Caesar re: case.                                        F. Strategy

LFLJ    6170     7/28/2014       Andrew Lah      0.20 Review intake emails.                                                                   A. Investigation

LFLJ    6171     7/28/2014       Andrew Lah      0.10 Email to co‐counsel re: email list.                                                     A. Investigation

LFLJ    6172     7/29/2014        Jeffrey Lais   0.60 Review intake spreadsheet and create intake form for class member; begin to conduct A. Investigation
                                                      intake call with Ms. Linette; e‐mail to A. Lah and T. Jackson re: attorney follow up
                                                      needed; conversation with A. Lah re: same.
LFLJ    6173     7/29/2014        Eric Garcia    0.30 Emailed class members to schedule intake interviews.                                 A. Investigation

LFLJ    6174     7/29/2014       Andrew Lah      0.20 Call with T. Jackson re: opt‐ins.                                                       A. Investigation

LFLJ    6175     7/29/2014       Andrew Lah      0.20 Intra‐office conference with J. Lais re: intake and potential case.                     A. Investigation




                                                              Page 197 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 199 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper     Hours Description                                                                                     Code
LFLJ    6176     7/30/2014       Todd Jackson     1.20 Draft FLSA notice, phone on same, research past scripts                                   E. Motions


LFLJ    6177     7/30/2014        Jeffrey Lais   0.20 E‐mail from & to intake; update intake spreadsheet with correspondence notes.              A. Investigation

LFLJ    6178     7/30/2014        Jeffrey Lais   0.40 Review draft of opt‐in letter to potential clients and e‐mail suggested changes to A.      A. Investigation
                                                      Lah.
LFLJ    6179     7/30/2014        Eric Garcia    1.50 Draft and send intake summaries to plaintiff team for review.                              A. Investigation

LFLJ    6180     7/30/2014       Andrew Lah      0.50 Revise script re: opt‐ins and emails re: same.                                             B. Discovery
LFLJ    6181     7/31/2014       Jeffrey Lais    0.40 Conference call re: intake process                                                         A. Investigation

LFLJ    6182     7/31/2014        Jeffrey Lais   0.20 E‐mails re: intakes, script for potential opt ins, scheduling short call for those doing   A. Investigation
                                                      intakes.
LFLJ    6183     7/31/2014        Eric Garcia    0.50 Update intake spreadsheet to reflect new assigned class members                            A. Investigation

LFLJ    6184     7/31/2014       Andrew Lah      0.20 Intake issues re: objector from last case.                                                 A. Investigation

LFLJ    6185     7/31/2014       Andrew Lah      0.40 Emails re: opposing counsel and research re: same.                                         A. Investigation

LFLJ    6186     8/1/2014         Jeffrey Lais   1.40 Review intake spreadsheet; prepare e‐mails to class member intakes; review eTES            A. Investigation
                                                      document instructions.
LFLJ    6187     8/1/2014         Eric Garcia    0.50 Update intake spreadsheet to reflect new assigned class members                            A. Investigation

LFLJ    6188     8/4/2014        Todd Jackson    0.20 Check‐in on local counsel issues.                                                          A. Investigation

LFLJ    6189     8/4/2014         Jeffrey Lais   1.60 Review intake spreadsheet, eTES instruction sheets and e‐mail history; calls to previous A. Investigation
                                                      intakes re: eTES information.
LFLJ    6190     8/4/2014        Andrew Lah      0.40 Emails re: local counsel and Intra‐office conference with T. Jackson re: same.           A. Investigation

LFLJ    6191     8/5/2014       Michael Caesar   0.60 Review complaint                                                                           E. Motions


LFLJ    6192     8/5/2014       Michael Caesar   0.10 Review e‐mail from J. Lais re: intake.                                                     A. Investigation

LFLJ    6193     8/5/2014         Jeffrey Lais   2.10 Intake call; go through eTES, HR and job description intranet information; prepare         A. Investigation
                                                      intake worksheet; draft summary e‐mail and complete fields in O&G assignment
                                                      spreadsheet.
LFLJ    6194     8/5/2014         Jeffrey Lais   0.70 Follow up call to intake class member re: information from his intranet homepage;          A. Investigation
                                                      update intake notes re: same and intake tracker.

                                                              Page 198 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 200 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                                                  Code
LFLJ    6195     8/5/2014       Jeffrey Lais     0.80 Follow up call to intake class member re: information from her intranet homepage;     A. Investigation
                                                      update intake notes re: same.
LFLJ    6196     8/5/2014        Jeffrey Lais    0.20 E‐mail to attorney team re: case investigation issue.                                 A. Investigation

LFLJ    6197     8/5/2014        Eric Garcia    0.50 Emailed class members to schedule intake interviews.                                   A. Investigation

LFLJ    6198     8/5/2014       Andrew Lah      0.20 Emails to and from M. Caesar re: email list.                                           A. Investigation

LFLJ    6199     8/5/2014       Andrew Lah      0.40 Review and analyze letter re: preservation of documents and other issues; emails re:   A. Investigation
                                                     same.
LFLJ    6200     8/5/2014       Andrew Lah      0.30 Review and analyze draft letters to non‐class members.                                 A. Investigation

LFLJ    6201     8/6/2014       Todd Jackson    1.20 Conference call and follow up re: status of case.                                      F. Strategy

LFLJ    6202     8/6/2014      Michael Caesar   0.20 Follow‐up conference w/ A. Lah and T. Jackson re: strategy.                            F. Strategy

LFLJ    6203     8/6/2014      Michael Caesar   1.00 Team conference call w/ co‐counsel re: local counsel, narrowing class, correspondence F. Strategy
                                                     to intakes
LFLJ    6204     8/6/2014      Michael Caesar   0.90 Legal research re: misclassification cases under FLSA                                 E. Motions


LFLJ    6205     8/6/2014      Michael Caesar   0.10 Review intakes                                                                         A. Investigation

LFLJ    6206     8/6/2014      Michael Caesar   0.40 Review Complaint                                                                       E. Motions


LFLJ    6207     8/6/2014        Jeffrey Lais   1.50 Intake call with class member; review her web contact information; prepare intake      A. Investigation
                                                     memo; update tracking chart.
LFLJ    6208     8/6/2014        Jeffrey Lais   0.30 Attempted follow up call to intake; e‐mail to class member; update tracking            A. Investigation
                                                     spreadsheet.
LFLJ    6209     8/6/2014        Jeffrey Lais   1.00 Biweekly team conference call.                                                         F. Strategy

LFLJ    6210     8/6/2014        Eric Garcia    0.60 Emailed class memebers to schedule intake interviews.                                  A. Investigation

LFLJ    6211     8/6/2014        Eric Garcia    1.40 Phone interview with class member                                                      A. Investigation

LFLJ    6212     8/6/2014        Eric Garcia    1.10 Plaintiff team call re intake process update                                           F. Strategy

LFLJ    6213     8/6/2014       Andrew Lah      1.20 Call with co‐counsel and Intra‐office conference with T. Jackson and M. Caesar re:     F. Strategy
                                                     strategy.

                                                             Page 199 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 201 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                                 Code
LFLJ    6214     8/7/2014         Eric Garcia     1.60 Phone interview with class member                                                    A. Investigation

LFLJ    6215     8/7/2014         Eric Garcia    0.20 Update intake spreadsheet to reflect new assigned potential class members             A. Investigation

LFLJ    6216     8/7/2014        Andrew Lah      1.50 Legal Research re: certification and jurisdiction.                                    E. Motions


LFLJ    6217     8/12/2014      Michael Caesar   0.20   Review correspondence from opposing counsel re: litigation hold                     B. Discovery
LFLJ    6218     8/12/2014      Michael Caesar   0.10   Review e‐mails (4) from co‐counsel re: 26(f) conference                             B. Discovery
LFLJ    6219     8/12/2014       Andrew Lah      0.20   Intra‐office conference with T. Jackson re: 26(f) and emails re: same.              B. Discovery
LFLJ    6220     8/12/2014       Andrew Lah      0.30   Review and analyze letter from CSC.                                                 E. Motions


LFLJ    6221     8/13/2014       Todd Jackson    1.00 Review intakes and review 26f emails                                                  A. Investigation

LFLJ    6222     8/13/2014        Jeffrey Lais   0.20 Check in with E. Garcia re: sending out CTJs; meet with A. Lah re: same.              A. Investigation

LFLJ    6223     8/13/2014        Jeffrey Lais   0.80 Follow up scheduling e‐mails to intakes. Update internal tracking chart; e‐mail co‐   A. Investigation
                                                      counsel team re: trading Gresh to an east coast person doing intakes.
LFLJ    6224     8/13/2014        Jeffrey Lais   0.70 Complete intake memo and summary for class member; send out along with her            A. Investigation
                                                      spreadsheet data and my recommendations.
LFLJ    6225     8/13/2014       Andrew Lah      0.10 Intra‐office conference with J. Lais re: consent to join.                             A. Investigation

LFLJ    6226     8/13/2014       Andrew Lah      0.20 Emails re: intakes.                                                                   A. Investigation

LFLJ    6227     8/13/2014       Andrew Lah      0.10 Emails re: 26(f) conference.                                                          B. Discovery
LFLJ    6228     8/13/2014       Andrew Lah      0.30 Emails re: intakes.                                                                   A. Investigation

LFLJ    6229     8/14/2014      Michael Caesar   0.10 Review e‐mail from class member re: intake                                            A. Investigation

LFLJ    6230     8/14/2014      Michael Caesar   0.10 Review e‐mail from class member re: intake                                            A. Investigation

LFLJ    6231     8/14/2014      Michael Caesar   0.10 Review e‐mail from class member re: intake                                            A. Investigation

LFLJ    6232     8/14/2014      Michael Caesar   0.10 Review e‐mail from class member re: intake                                            A. Investigation

LFLJ    6233     8/14/2014      Michael Caesar   0.10 Review e‐mail from class member re: intake                                            A. Investigation

LFLJ    6234     8/14/2014      Michael Caesar   0.10 Review e‐mail from class member re: intake                                            A. Investigation



                                                              Page 200 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 202 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                      Code
LFLJ    6235     8/14/2014       Jeffrey Lais     1.30 Prepare for and conduct intake call with class member; draft intake memo re: same         A. Investigation
                                                       (holding off on summary e‐mail pending receipt of his HR info).
LFLJ    6236     8/14/2014        Andrew Lah      0.10 Emails re: 26(f).                                                                         B. Discovery
LFLJ    6237     8/15/2014       Todd Jackson     0.30 Intra‐office conference with A. Lah and emails re: local counsel, case issues.            A. Investigation

LFLJ    6238     8/15/2014       Todd Jackson    0.50 Review intakes                                                                             A. Investigation

LFLJ    6239     8/15/2014      Michael Caesar   0.10 Review e‐mail from A. Lah re: 26(f) conference                                             B. Discovery
LFLJ    6240     8/15/2014       Jeffrey Lais    1.70 Set up intake form for and conduct intake call with class member; draft intake memo        A. Investigation
                                                      and e‐mail summary, and prepare data one‐liner from eTES, HR ESS and job description
                                                      information.
LFLJ    6241     8/15/2014        Jeffrey Lais   0.50 Complete eTES, HR, Job Description data for James Cieri; prepare and send out              A. Investigation
                                                      summary e‐mail re: same to attorney/intake team.
LFLJ    6242     8/15/2014        Jeffrey Lais   0.50 Follow up e‐mails to class member intakes; person‐by‐person review of intake status        A. Investigation
                                                      and follow up action items for all intakes assigned to me.
LFLJ    6243     8/15/2014        Jeffrey Lais   0.80 Follow up call with class member intake; update intake memo and prepare new e‐mail         A. Investigation
                                                      summary re: same; e‐mail discussion with J. Sagafi re: same.
LFLJ    6244     8/15/2014        Jeffrey Lais   0.40 Receive e‐mail from class member intake; prepare one‐liner spreadsheet; update             A. Investigation
                                                      intake tracking spreadsheet; e‐mail to attorney/intake team re: salary threshold issues.

LFLJ    6245     8/15/2014        Jeffrey Lais   0.30 Team e‐mail discussion re: lower level Analyst positions.                                  A. Investigation

LFLJ    6246     8/15/2014        Jeffrey Lais   0.60 Follow up e‐mail to class member intake re eTES profile data; receive and review data; A. Investigation
                                                      complete intake memo and prepare summary e‐mail re: same.
LFLJ    6247     8/15/2014        Jeffrey Lais   0.30 Complete follow up call with class member intake to get information from eTES, HR      A. Investigation
                                                      Profile and Job Description pages.
LFLJ    6248     8/15/2014       Andrew Lah      0.30 Intra‐office conference with T. Jackson and emails re: local counsel, case issues.     A. Investigation

LFLJ    6249     8/18/2014       Todd Jackson    1.00 Intake updates                                                                             A. Investigation

LFLJ    6250     8/18/2014        Jeffrey Lais   1.10 Intake call with class member; prepare memo and summary e‐mail re: same.                   A. Investigation

LFLJ    6251     8/18/2014        Jeffrey Lais   0.20 coordinate with C. Caprara to obtain certificates of good standing for T. Jackson, A. Lah E. Motions
                                                      and M. Hasselman.

LFLJ    6252     8/18/2014        Jeffrey Lais   1.10 Intake call with class member; prepare memo and summary e‐mail re: same.                   A. Investigation

LFLJ    6253     8/18/2014       Andrew Lah      0.20 Emails and ctr with J. Tremblay re: Legal Research                                         E. Motions




                                                              Page 201 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 203 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                    Code
LFLJ    6254     8/18/2014       Andrew Lah       0.30 Prepare pro hac vice motions.                                                            E. Motions


LFLJ    6255     8/18/2014       Andrew Lah      0.30 Review draft stipulation and emails re: same.                                             E. Motions


LFLJ    6256     8/18/2014       Andrew Lah      0.30 Review case management statement and edits to same.                                       E. Motions


LFLJ    6257     8/19/2014       Todd Jackson    0.20 Intakes and counseling issues.                                                            A. Investigation

LFLJ    6258     8/19/2014        Jeffrey Lais   1.00 Biweekly team conference call; internal e‐mail re: retainer agreements for those filing   A. Investigation
                                                      CTJs.
LFLJ    6259     8/19/2014        Eric Garcia    1.00 Plaintiff legal team meeting re intakes and strategy                                      A. Investigation

LFLJ    6260     8/19/2014       Andrew Lah      1.00 Call with team and emails re: same.                                                       A. Investigation

LFLJ    6261     8/20/2014       Andrew Lah      0.30 Pro hac vice motions and emails with co‐counsel re: same.                                 E. Motions


LFLJ    6262     8/20/2014       Andrew Lah      0.60 Rule 26(f) meet and confer and prepare for same.                                          B. Discovery
LFLJ    6263     8/20/2014       Andrew Lah      0.50 Emails re: vacation pay claims.                                                           A. Investigation

LFLJ    6264     8/21/2014      Michael Caesar   0.10 Review e‐mails (5) from A. Lah and co‐counsel re: discovery                               B. Discovery
LFLJ    6265     8/21/2014       Eric Garcia     0.30 Update intake log to reflect new class members                                            A. Investigation

LFLJ    6266     8/21/2014       Andrew Lah      0.30 Emails (several) re: preservation letter and consents to join.                            A. Investigation

LFLJ    6267     8/22/2014      Michael Caesar   0.20 Review draft 26(f) report                                                                 B. Discovery
LFLJ    6268     8/22/2014      Michael Caesar   0.30 Review e‐mails (5) re: draft 26(f) report                                                 B. Discovery
LFLJ    6269     8/22/2014       Eric Garcia     0.50 Schedule intake calls with class members                                                  A. Investigation

LFLJ    6270     8/25/2014       Andrew Lah      0.30 Emails re: case issues, reassignment of judge.                                            E. Motions


LFLJ    6271     8/26/2014       Todd Jackson    1.10 Calls re: case management and discussions of same                                         F. Strategy

LFLJ    6272     8/26/2014       Todd Jackson    0.20 Intra‐office conference w/ D. Feinberg re: vacation pay issue                             A. Investigation




                                                             Page 202 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 204 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper     Hours Description                                                                                Code
LFLJ    6273     8/26/2014       Todd Jackson     0.30 Intra‐office conference with A. Lah re: case status.                                F. Strategy

LFLJ    6274     8/26/2014      Michael Caesar   0.10 Review e‐mail from M. Scimone re: discovery priorities letter and communication from B. Discovery
                                                      CSC.
LFLJ    6275     8/26/2014      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: reassignment of case                                F. Strategy

LFLJ    6276     8/26/2014      Michael Caesar   0.20 Review and respond to e‐mail from A. Lah re: e‐discovery.                            B. Discovery
LFLJ    6277     8/26/2014      Michael Caesar   0.10 Review e‐mails (4) re: discovery letter                                              B. Discovery
LFLJ    6278     8/26/2014       Eric Garcia     0.50 Schedule intake interviews with class members                                        A. Investigation

LFLJ    6279     8/26/2014       Andrew Lah      0.30 Intra‐office conference with T. Jackson re: case status.                             F. Strategy

LFLJ    6280     8/26/2014       Andrew Lah      0.30 Emails re: e‐discovery and case issues.                                              B. Discovery
LFLJ    6281     8/26/2014       Andrew Lah      0.30 Legal Research re: opt in discovery.                                                 E. Motions


LFLJ    6282     8/27/2014       Todd Jackson    0.30 Emails re: local counsel.                                                            A. Investigation

LFLJ    6283     8/27/2014      Michael Caesar   0.20 Pro Hac Vice Application                                                             E. Motions


LFLJ    6284     8/27/2014      Michael Caesar   0.30 Review and respond to e‐mails (8) from T. Jackson & co‐counsel re: local counsel     A. Investigation

LFLJ    6285     8/27/2014        Eric Garcia    0.70 Call potential class members to gauge interest in CTJ                                A. Investigation

LFLJ    6286     8/27/2014        Eric Garcia    1.20 Intake with class member                                                             A. Investigation

LFLJ    6287     8/27/2014        Eric Garcia    1.20 Intake with class member                                                             A. Investigation

LFLJ    6288     8/27/2014        Eric Garcia    0.20 Update spreadsheet to include new class member assignments                           A. Investigation

LFLJ    6289     8/27/2014       Andrew Lah      0.20 Intra‐office conferences re: e‐discovery call with opposing counsel.                 B. Discovery
LFLJ    6290     8/27/2014       Andrew Lah      0.10 Emails with M. Caesar re: local counsel and case issues.                             A. Investigation

LFLJ    6291     8/28/2014       Todd Jackson    0.30 Discussions/research re: local counsel                                               A. Investigation

LFLJ    6292     8/28/2014       Todd Jackson    0.20 Calls with A. Lah re: local counsel.                                                 A. Investigation

LFLJ    6293     8/28/2014      Michael Caesar   0.10 Review e‐mail from T. Jackson re: local counsel                                      A. Investigation



                                                              Page 203 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 205 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                             Code
LFLJ    6294     8/28/2014      Michael Caesar    0.10 Review e‐mail from J. Sagafi re: vacation pay policy                              E. Motions


LFLJ    6295     8/28/2014      Michael Caesar   0.10 Review e‐mails (5) re: local counsel                                               A. Investigation

LFLJ    6296     8/28/2014      Michael Caesar   0.30   Draft e‐mail re: ESI call to A. Lah and T. Jackson                               B. Discovery
LFLJ    6297     8/28/2014      Michael Caesar   0.70   Conference re: ESI                                                               B. Discovery
LFLJ    6298     8/28/2014      Michael Caesar   0.10   Review ESI letter to opposing counsel                                            B. Discovery
LFLJ    6299     8/28/2014      Michael Caesar   0.20   Review Draft opt‐in preservation letter                                          E. Motions


LFLJ    6300     8/28/2014      Michael Caesar   0.10 Review e‐mails (2) from co‐counsel re: Opt‐in Preservation Letter                  E. Motions


LFLJ    6301     8/28/2014       Andrew Lah      0.30 Call with team and email to T. Jackson re: local counsel.                          A. Investigation

LFLJ    6302     8/28/2014       Andrew Lah      0.10 Intra‐office conference with M. Caesar re: esi call.                               B. Discovery
LFLJ    6303     8/28/2014       Andrew Lah      0.20 Calls with T. Jackson re: local counsel.                                           A. Investigation

LFLJ    6304     8/29/2014      Michael Caesar   0.10 Review and respond to e‐mails (2) from co‐counsel re: ESI                          B. Discovery
LFLJ    6305     8/29/2014       Jeffrey Lais    0.50 Review intake assignment spreadsheet; e‐mail contacts to newly assigned intakes;   A. Investigation
                                                      update spreadsheets.
LFLJ    6306     9/2/2014        Andrew Lah      0.20 Review and analyze and execute revised co‐counsel agreement                        A. Investigation

LFLJ    6307     9/3/2014        Todd Jackson    1.20 Call and review docs/issues for same                                               F. Strategy

LFLJ    6308     9/3/2014       Michael Caesar   0.20 Conference w/ T. Jackson and A. Lah re: vacation pay.                              A. Investigation

LFLJ    6309     9/3/2014       Michael Caesar   0.90 Co‐counsel conference call re: discovery issues.                                   B. Discovery
LFLJ    6310     9/3/2014       Michael Caesar   0.10 Review agenda for call w/ co‐counsel                                               F. Strategy

LFLJ    6311     9/3/2014         Eric Garcia    0.60 Meeting with plaintiff's team re status update                                     F. Strategy

LFLJ    6312     9/3/2014        Andrew Lah      0.20 Conference re: vacation pay issue.                                                 A. Investigation

LFLJ    6313     9/3/2014        Andrew Lah      0.60 Call with team re: status.                                                         F. Strategy

LFLJ    6314     9/3/2014        Andrew Lah      0.10 Email with staff re: pro hac applications.                                         E. Motions




                                                              Page 204 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 206 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                                                  Code
LFLJ    6315     9/3/2014       Andrew Lah       0.20 Review agenda and call with T. Jackson                                                F. Strategy

LFLJ    6316     9/4/2014        Jeffrey Lais   3.80 CTJ calls to class members; e‐mail out CTJs and letters re: same: prepare simple       A. Investigation
                                                     tracking chart; scheduling e‐mails with class members.
LFLJ    6317     9/4/2014        Eric Garcia    0.70 Update intake spreadsheet to reflect new potential clients                             A. Investigation

LFLJ    6318     9/4/2014       Andrew Lah      1.00 Legal Research re: opt‐in discovery.                                                   E. Motions


LFLJ    6319     9/5/2014        Jeffrey Lais   1.30 Scheduling e‐mails to intakes and updates to spreadsheet; receive and review signed A. Investigation
                                                     CTJ forms; e‐mails to attorneys re: CTJ filing procedures.
LFLJ    6320     9/5/2014        Jeffrey Lais   1.80 Intake call with class member; prepare memo re: same and prepare summary e‐mail to A. Investigation
                                                     team re: same; update intake spreadsheet with assessment and CSC intranet data.

LFLJ    6321     9/5/2014        Jeffrey Lais   1.80 Intake call with class member; prepare memo re: same and prepare summary e‐mail to A. Investigation
                                                     team re: same; update intake spreadsheet with assessment and CSC intranet data.

LFLJ    6322     9/5/2014        Eric Garcia    1.00 Send CTJ forms to class members                                                        A. Investigation

LFLJ    6323     9/5/2014        Eric Garcia    0.60 Contact class members to schedule intakes                                              A. Investigation

LFLJ    6324     9/5/2014       Andrew Lah      0.30 Further research and emails re: opt‐in discovery.                                      E. Motions


LFLJ    6325     9/5/2014       Andrew Lah      0.30 Intra‐office conferences with legal assistants re: pro hac vice and emails re: same.   E. Motions


LFLJ    6326     9/8/2014      Michael Caesar   0.10 Review e‐mail from co‐counsel re: updated co‐counsel agreement                         A. Investigation

LFLJ    6327     9/8/2014      Michael Caesar   0.10 Review e‐mails (5) from co‐counsel re: vacation pay.                                   A. Investigation

LFLJ    6328     9/8/2014      Michael Caesar   0.10 Draft and send e‐mail to class member re: ESI.                                         B. Discovery
LFLJ    6329     9/8/2014       Jeffrey Lais    3.80 Intake calls, procedures re: same                                                      A. Investigation

LFLJ    6330     9/8/2014        Eric Garcia    0.70 Contact class members re intakes                                                       A. Investigation

LFLJ    6331     9/9/2014      Michael Caesar   0.90   Draft list of ESI search terms                                                       B. Discovery
LFLJ    6332     9/9/2014      Michael Caesar   1.00   Review Substance of Case memo to prepare ESI search terms                            B. Discovery
LFLJ    6333     9/9/2014      Michael Caesar   0.20   Review e‐mails (6) from co‐counsel re: ESI.                                          B. Discovery
LFLJ    6334     9/9/2014      Michael Caesar   0.20   Conf. w/ A. Lah re: ESI                                                              B. Discovery

                                                            Page 205 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 207 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                                     Code
LFLJ    6335     9/9/2014       Michael Caesar    0.20 Review intake of class member                                                            A. Investigation

LFLJ    6336     9/9/2014       Michael Caesar   0.40 Conf. w/ D. Hutchinson re: ESI                                                            B. Discovery
LFLJ    6337     9/9/2014       Michael Caesar   0.30 Review intake of class member                                                             A. Investigation

LFLJ    6338     9/9/2014         Jeffrey Lais   1.50 Intake call; prepare memo and spreadsheet data re: same and prepare summary e‐mail        A. Investigation
                                                      to team re: same; update intake status tracker.
LFLJ    6339     9/9/2014         Jeffrey Lais   1.40 Intake call; prepare memo and spreadsheet data re: same and prepare summary e‐mail        A. Investigation
                                                      to team re: same; update intake status tracker.
LFLJ    6340     9/9/2014         Jeffrey Lais   1.30 E‐mails with Sam Fleming re: CTJ; prepare preservation letter; review and scan original   A. Investigation
                                                      CTJ and forward to co‐counsel; update trackers; e‐mail Suzy Smith and Lynn
                                                      Aughenbaugh re: CTJs.
LFLJ    6341     9/9/2014         Eric Garcia    1.10 Intake with class member                                                                  A. Investigation

LFLJ    6342     9/9/2014         Eric Garcia    0.90 Intake with class member                                                                  A. Investigation

LFLJ    6343     9/9/2014         Eric Garcia    0.40 Contact clients re scheduling intakes                                                     A. Investigation

LFLJ    6344     9/9/2014        Andrew Lah      0.30 Review draft initial disclosures and emails re: same.                                     B. Discovery
LFLJ    6345     9/10/2014      Michael Caesar   0.70 Draft memo and search terms                                                               B. Discovery
LFLJ    6346     9/10/2014      Michael Caesar   0.70 Research re: ESI                                                                          E. Motions


LFLJ    6347     9/10/2014      Michael Caesar   1.00   Review ESI guidelines.                                                                  B. Discovery
LFLJ    6348     9/10/2014      Michael Caesar   0.30   Review e‐mails (6) re: 26(f) report                                                     B. Discovery
LFLJ    6349     9/10/2014      Michael Caesar   0.20   Review Pls. initial disclosures.                                                        B. Discovery
LFLJ    6350     9/10/2014      Michael Caesar   0.20   Review e‐mails (12) re: initial disclosures.                                            B. Discovery
LFLJ    6351     9/10/2014       Eric Garcia     1.10   Call class member re intake                                                             A. Investigation

LFLJ    6352     9/10/2014        Eric Garcia    0.50 Call class member re intake                                                               A. Investigation

LFLJ    6353     9/11/2014      Michael Caesar   0.30 Update and e‐mail Pro Hac Vice applications to opposing counsel.                          E. Motions


LFLJ    6354     9/11/2014      Michael Caesar   2.30 Draft and edit memo re: ESI.                                                              B. Discovery
LFLJ    6355     9/11/2014       Jeffrey Lais    0.10 Review e‐mail from class member intake and forward attachment to counsel.                 A. Investigation

LFLJ    6356     9/11/2014        Eric Garcia    1.00 Call class members re CTJ                                                                 A. Investigation




                                                              Page 206 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 208 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                   Code
LFLJ    6357     9/11/2014        Eric Garcia     1.20 Call class member re intake                                                            A. Investigation

LFLJ    6358     9/11/2014        Eric Garcia    1.10 Call class member re intake                                                             A. Investigation

LFLJ    6359     9/12/2014        Jeffrey Lais   0.10 Assist E. Garcia with goodbye letters.                                                  A. Investigation

LFLJ    6360     9/12/2014        Eric Garcia    1.20 Call class members re CTJ                                                               A. Investigation

LFLJ    6361     9/12/2014        Eric Garcia    0.60 Call class member re intake                                                             A. Investigation

LFLJ    6362     9/15/2014      Michael Caesar   0.10 Review e‐mails (3) re: discovery extension.                                             B. Discovery
LFLJ    6363     9/15/2014      Michael Caesar   0.10 Review e‐mails (2) re: class member intake                                              A. Investigation

LFLJ    6364     9/16/2014      Todd Jackson     0.50 Discuss discovery plan with M. Caesar and review same                                   B. Discovery
LFLJ    6365     9/16/2014      Michael Caesar   0.30 Conf. w/ T. Jackson re: discovery issues                                                B. Discovery
LFLJ    6366     9/16/2014      Michael Caesar   0.50 ESI Call w/ opposing counsel                                                            B. Discovery
LFLJ    6367     9/16/2014      Michael Caesar   0.40 Review ESI memo in preparation for m&c w/ opposing counsel                              B. Discovery
LFLJ    6368     9/16/2014      Michael Caesar   0.10 Review e‐mail from opposing counsel re: ESI conference                                  B. Discovery
LFLJ    6369     9/16/2014      Michael Caesar   0.10 Review and respond to e‐mail from co‐counsel re: ESI conference.                        B. Discovery
LFLJ    6370     9/16/2014       Jeffrey Lais    0.40 E‐mails from class member intakes ; review attachment to class member e‐mail and        A. Investigation
                                                      respond to class member inquiries.
LFLJ    6371     9/16/2014       Andrew Lah      0.10 Emails re: pro hac vice.                                                                E. Motions


LFLJ    6372     9/17/2014       Todd Jackson    1.00 Call with co‐counsel re: intakes, review intakes, debrief                               A. Investigation

LFLJ    6373     9/17/2014      Michael Caesar   0.10 Review and respond to e‐mail from Z. Hellstrom re: ECF login info for D. Conn.          F. Strategy

LFLJ    6374     9/17/2014      Michael Caesar   0.20 Debrief w/ T. Jackson & J. Lais re: discovery and legal research follow‐up              B. Discovery
LFLJ    6375     9/17/2014      Michael Caesar   0.70 Conference call w/ co‐counsel re: discovery, state claims and fact development          B. Discovery

LFLJ    6376     9/17/2014        Jeffrey Lais   1.10 Team conference call.                                                                   F. Strategy

LFLJ    6377     9/17/2014        Jeffrey Lais   0.20 Intake scheduling e‐mails with various intakes.                                         A. Investigation

LFLJ    6378     9/17/2014       Andrew Lah      0.10 Emails re: team call.                                                                   F. Strategy

LFLJ    6379     9/17/2014       Andrew Lah      0.30 Intra‐office conference with M. Caesar re: status and call with co‐counsel.             B. Discovery
LFLJ    6380     9/18/2014       Jeffrey Lais    0.70 Prepare for and begin to conduct intake call with class member; e‐mail to attorneys re: A. Investigation
                                                      issues with speaking to management.

                                                             Page 207 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 209 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                      Code
LFLJ    6381     9/18/2014       Andrew Lah       0.20 Emails re: opt‐in discovery.                                                              B. Discovery
LFLJ    6382     9/18/2014       Andrew Lah       0.10 Emails re: intakes.                                                                       A. Investigation

LFLJ    6383     9/19/2014        Jeffrey Lais   1.70 Send out goodbye letters; update tracking spreadsheet; draft and send out                A. Investigation
                                                      preservation letter; receive, review, file and forward signed CTJ send follow up e‐mails
                                                      to pending intakes.
LFLJ    6384     9/19/2014        Eric Garcia    1.80 Draft and send intake summaries to plaintiff's team                                      A. Investigation

LFLJ    6385     9/19/2014       Andrew Lah      0.70 Intake calls and Intra‐office conference with T. Jackson re: stock options issue.          A. Investigation

LFLJ    6386     9/22/2014      Michael Caesar   0.10 Draft and send e‐mail to co‐counsel re: opt‐in discovery                                   B. Discovery
LFLJ    6387     9/22/2014      Michael Caesar   0.50 Legal research re: limiting discovery of opt‐ins                                           E. Motions


LFLJ    6388     9/22/2014        Jeffrey Lais   0.30 Review intake assignment spreadsheet; prepare e‐mails to newly assigned class              A. Investigation
                                                      member intakes and update spreadsheet per same.
LFLJ    6389     9/22/2014        Jeffrey Lais   0.20 E‐mails with class member intake re: scheduling a call to discuss CTJ; calendar call and   A. Investigation
                                                      update tracking spreadsheets.
LFLJ    6390     9/22/2014       Andrew Lah      0.40 Review and analyze draft discovery responses and emails re: same.                          B. Discovery
LFLJ    6391     9/23/2014      Michael Caesar   0.10 Review e‐mail from M. Scimone re: Pls' Responses and Objections to Defendants'             B. Discovery
                                                      discovery requests
LFLJ    6392     9/23/2014      Michael Caesar   0.10 Review Defendant's initial disclosures                                                     B. Discovery
LFLJ    6393     9/23/2014      Michael Caesar   0.10 Review e‐mail from opposing counsel re: initial disclosures                                B. Discovery
LFLJ    6394     9/23/2014       Eric Garcia     1.00 Follow up with class members re CTJ                                                        A. Investigation

LFLJ    6395     9/25/2014      Todd Jackson     0.40 Review ESI letter, emails on same                                                          B. Discovery
LFLJ    6396     9/25/2014      Michael Caesar   0.10 Review e‐mails (2) from J. Sagafi and E. Garcia re: intake of class member                 A. Investigation

LFLJ    6397     9/25/2014      Michael Caesar   0.10 Review e‐mails (3) re: class member intake                                                 A. Investigation

LFLJ    6398     9/25/2014      Michael Caesar   0.20 Review letter to opposing counsel re: ESI                                                  B. Discovery
LFLJ    6399     9/25/2014      Michael Caesar   0.10 Review e‐mails (3) from co‐counsel re: discovery                                           B. Discovery
LFLJ    6400     9/25/2014      Michael Caesar   0.20 Review e‐mails (9) from co‐counsel re: class list / ESS shut down                          A. Investigation

LFLJ    6401     9/30/2014      Michael Caesar   0.10 Read and respond to e‐mail from A. Lah re: conference call                                 F. Strategy

LFLJ    6402     10/1/2014      Michael Caesar   0.70 Conference Call w/ co‐counsel re: intakes                                                  A. Investigation

LFLJ    6403     10/1/2014        Jeffrey Lais   1.40 Team conference call; review intake tracker; e‐mails with new and follow up intakes;       A. Investigation
                                                      update internal intake tracker; e‐mails with E. Garcia re: same.

                                                              Page 208 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 210 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                            Code
LFLJ    6404     10/1/2014        Eric Garcia     2.00 Contact class members re scheduling intake                                      A. Investigation

LFLJ    6405     10/1/2014        Eric Garcia    0.80 Input new potential class member assignments into internal tracker.              A. Investigation

LFLJ    6406     10/2/2014      Michael Caesar   0.10 Review intake of class member                                                    A. Investigation

LFLJ    6407     10/2/2014        Eric Garcia    1.00 Intake interview with class member                                               A. Investigation

LFLJ    6408     10/2/2014       Andrew Lah      0.30 Intra‐office conference with M. Caesar re: state law research and case update.   E. Motions


LFLJ    6409     10/3/2014        Jeffrey Lais   1.40 Review contact information and intake spreadsheet; begin intake memo re: class   A. Investigation
                                                      member and conduct call with class member
LFLJ    6410     10/3/2014        Jeffrey Lais   0.40 Review contact information and intake spreadsheet; begin intake memo re class    A. Investigation
                                                      member initiate call to class member
LFLJ    6411     10/6/2014      Michael Caesar   0.70 Legal research re: Florida state law exemption standards                         E. Motions


LFLJ    6412     10/6/2014      Michael Caesar   0.60 Draft legal memorandum/chart re: state wage and hour law exemptions              E. Motions


LFLJ    6413     10/6/2014      Michael Caesar   1.40 Legal research re: Colorado state law exemption standards                        E. Motions


LFLJ    6414     10/6/2014      Michael Caesar   0.10 Review e‐mails (6) from opposing counsel and co‐counsel re: ESI conference       B. Discovery
LFLJ    6415     10/6/2014      Michael Caesar   0.20 Conference w ith law clerk D. Li re: state law research.                         E. Motions


LFLJ    6416     10/6/2014       Andrew Lah      0.20 Intra‐office conferences with M. Caesar re: state law research.                  E. Motions


LFLJ    6417     10/7/2014      Michael Caesar   0.50 Legal research re: Maryland wage & hour law                                      E. Motions


LFLJ    6418     10/7/2014      Michael Caesar   0.40 Legal research re: Kansas wage & hour law                                        E. Motions


LFLJ    6419     10/7/2014      Michael Caesar   1.10 Draft chart of state wage & hour law                                             E. Motions




                                                             Page 209 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 211 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                            Code
LFLJ    6420     10/7/2014      Michael Caesar    0.30 Legal research re: FL exemption standards                                        E. Motions


LFLJ    6421     10/7/2014        Jeffrey Lais   1.10 Review intake tracker; follow up e‐mails and telephone calls to several people;   A. Investigation
                                                      schedule intake calls with class memberse; check in e‐mail with M. Litrownik.

LFLJ    6422     10/7/2014        Eric Garcia    0.80 Draft and send email update to plaintiff's team re intake status updates.         A. Investigation

LFLJ    6423     10/7/2014        Eric Garcia    1.20 Call class members re scheduling intake.                                          A. Investigation

LFLJ    6424     10/7/2014       Andrew Lah      0.20 Review and analyze meet and confer letter.                                        B. Discovery
LFLJ    6425     10/7/2014       Andrew Lah      0.30 Intra‐office conferences with T. Jackson and M. Caesar re: status.                F. Strategy

LFLJ    6426     10/8/2014      Michael Caesar   0.10 Review e‐mails (3) from co‐counsel re: meet & confer.                             B. Discovery
LFLJ    6427     10/8/2014      Michael Caesar   0.80 Draft memo re: state law exemption standards                                      E. Motions


LFLJ    6428     10/8/2014      Michael Caesar   0.10 Review e‐mails (3) from co‐counsel re: state law research                         E. Motions


LFLJ    6429     10/8/2014      Michael Caesar   0.20 Review meet & confer letter from opposing counsel                                 B. Discovery
LFLJ    6430     10/8/2014      Michael Caesar   0.10 Draft e‐mail to T. Jackson and A. Lah re: state wage and hour law summary         E. Motions


LFLJ    6431     10/8/2014      Michael Caesar   0.40 Review and edit memo re: state wage & hour laws                                   E. Motions


LFLJ    6432     10/8/2014        Jeffrey Lais   0.30 Receive, review and file CTJ of Andre Fernandez; e‐mail to co‐counsel re: same.   A. Investigation

LFLJ    6433     10/8/2014        Jeffrey Lais   1.50 Intake call with and memo re: class member; summary e‐mail to team re: same.      A. Investigation

LFLJ    6434     10/8/2014        Eric Garcia    0.40 Call class member re intake                                                       A. Investigation

LFLJ    6435     10/8/2014        Eric Garcia    0.60 Update spreadsheet tracker of class member intakes                                A. Investigation

LFLJ    6436     10/8/2014        Eric Garcia    1.00 Contact class members re scheduling intake.                                       A. Investigation

LFLJ    6437     10/8/2014       Andrew Lah      0.30 Review and analyze state law claims chart.                                        E. Motions




                                                             Page 210 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 212 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date           Timekeeper      Hours   Description                                                                                  Code
LFLJ    6438     10/9/2014       Michael Caesar    0.10   Review and respond to e‐mail from M. Scimone re: ESI conference.                      B. Discovery
LFLJ    6439     10/9/2014       Michael Caesar    0.10   Review e‐mail from opposing counsel re: ESI                                           B. Discovery
LFLJ    6440     10/9/2014       Michael Caesar    0.10   Review e‐mail from co‐counsel re: hearing                                             B. Discovery
LFLJ    6441     10/9/2014       Michael Caesar    0.10   Review e‐mails (4) from co‐counsel re: ESI                                            B. Discovery
LFLJ    6442     10/9/2014       Michael Caesar    0.10   Review and respond to e‐mail from co‐counsel re: ESI                                  B. Discovery
LFLJ    6443     10/9/2014         Eric Garcia     1.30   Intake with class member                                                              A. Investigation

LFLJ    6444     10/9/2014         Eric Garcia    1.20 Intake call                                                                              A. Investigation

LFLJ    6445     10/9/2014        Andrew Lah      0.20 Emails and Intra‐office conference re: hearing.                                          G. Court

LFLJ    6446     10/10/2014      Michael Caesar   0.80 Review declarations template                                                             A. Investigation

LFLJ    6447     10/10/2014      Michael Caesar   0.10 Review e‐mails (2) from co‐counsel regarding ESI conference                              B. Discovery
LFLJ    6448     10/10/2014      Michael Caesar   0.60 Call w/ opposing counsel re: ESI                                                         B. Discovery
LFLJ    6449     10/10/2014      Michael Caesar   0.50 Prepare for ESI call w/ opposing counsel                                                 B. Discovery
LFLJ    6450     10/10/2014       Jeffrey Lais    0.80 CTJ call to class member, with follow up e‐mail; intake call to class member; intake     A. Investigation
                                                       scheduling e‐mails.
LFLJ    6451     10/10/2014        Eric Garcia    0.90 Draft and send intake summaries of class member intakes to legal team                    A. Investigation

LFLJ    6452     10/10/2014        Eric Garcia    0.10 Input new intake assignments into internal spreadsheet.                                  A. Investigation

LFLJ    6453     10/10/2014       Andrew Lah      0.30 Review and analyze ESI emails and Intra‐office conference with M. Caesar re: call with   B. Discovery
                                                       defendant.
LFLJ    6454     10/10/2014       Andrew Lah      0.10 Emails re: intake.                                                                       A. Investigation

LFLJ    6455     10/15/2014      Michael Caesar   0.70 Team conference call regarding ESI, opt‐in discovery, communication with class           F. Strategy
                                                       members
LFLJ    6456     10/15/2014        Jeffrey Lais   1.30 Intake call with class member; prepare memo re: same and summary e‐mail to legal         A. Investigation
                                                       team.
LFLJ    6457     10/15/2014       Andrew Lah      0.40 Review and analyze draft declaration and email to class members.                         A. Investigation

LFLJ    6458     10/15/2014       Andrew Lah      0.70 Team call and prepare for same.                                                          F. Strategy

LFLJ    6459     10/15/2014       Andrew Lah      0.10 Email re: agenda.                                                                        F. Strategy

LFLJ    6460     10/16/2014      Michael Caesar   0.10 Review class member intake                                                               A. Investigation

LFLJ    6461     10/16/2014      Michael Caesar   0.10 Review class member intake                                                               A. Investigation



                                                                Page 211 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 213 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper      Hours Description                                                                                    Code
LFLJ    6462     10/16/2014      Michael Caesar    0.10 Review class member Intake                                                              A. Investigation

LFLJ    6463     10/16/2014      Michael Caesar   0.10 Review class member intake                                                               A. Investigation

LFLJ    6464     10/16/2014      Michael Caesar   0.10 Review class member intake                                                               A. Investigation

LFLJ    6465     10/16/2014      Michael Caesar   0.10 Review class member intake                                                               A. Investigation

LFLJ    6466     10/16/2014      Michael Caesar   0.10 Review class member intake                                                               A. Investigation

LFLJ    6467     10/16/2014      Michael Caesar   0.10 Review class member intakes                                                              A. Investigation

LFLJ    6468     10/16/2014      Michael Caesar   0.10 Review class member intake                                                               A. Investigation

LFLJ    6469     10/16/2014      Michael Caesar   0.10 Review class member intake                                                               A. Investigation

LFLJ    6470     10/16/2014      Michael Caesar   0.10 Review class member intake                                                               A. Investigation

LFLJ    6471     10/16/2014      Michael Caesar   0.10 Review e‐mails (2) from M. Scimone and J. Sagafi re: attorney‐client privilege issues.   B. Discovery

LFLJ    6472     10/16/2014      Michael Caesar   0.10 Review e‐mails (2) from E. Garcia and J. Sagafi re: class member intake                  A. Investigation

LFLJ    6473     10/16/2014      Michael Caesar   0.10 Review e‐mail from M. Scimone re: ESI                                                    B. Discovery
LFLJ    6474     10/16/2014      Michael Caesar   0.10 Review class member intake                                                               A. Investigation

LFLJ    6475     10/16/2014       Jeffrey Lais    0.30 E‐mails re: discovery issues.                                                            B. Discovery
LFLJ    6476     10/16/2014       Andrew Lah      0.20 Emails re: privilege issues and declaration.                                             E. Motions


LFLJ    6477     10/17/2014      Michael Caesar   0.10 Review e‐mail from opposing counsel re: ESI                                              B. Discovery
LFLJ    6478     10/17/2014       Jeffrey Lais    0.30 Review e‐mail correspondence history and call to intake class member to resume           A. Investigation
                                                       intake.
LFLJ    6479     10/17/2014       Andrew Lah      0.20 Review and analyze draft discovery letter.                                               B. Discovery
LFLJ    6480     10/20/2014      Michael Caesar   0.10 Review e‐mails (2) from J. Lais and J. Sagafi re: class member intake                    A. Investigation

LFLJ    6481     10/20/2014      Michael Caesar   0.40 Review memo re: common interest privilege.                                               B. Discovery
LFLJ    6482     10/20/2014       Jeffrey Lais    1.20 Updates to intake tracker and e‐mails to intakes; conduct intake with class member;      A. Investigation
                                                       prepare memo and summary e‐mail to team re: same.
LFLJ    6483     10/20/2014        Eric Garcia    0.20 Reach out to potential class members re schedule intakes                                 A. Investigation



                                                              Page 212 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 214 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper      Hours Description                                                                                   Code
LFLJ    6484     10/21/2014       Jeffrey Lais     1.10 Intake call with class member; prepare memo and summary e‐mail re: same.               A. Investigation

LFLJ    6485     10/21/2014        Jeffrey Lais   4.20 Intake follow ups, goodbye letters, preservation letters , calls re: CTJs               A. Investigation

LFLJ    6486     10/21/2014        Eric Garcia    0.80 Class member intake follow up                                                           A. Investigation

LFLJ    6487     10/21/2014        Eric Garcia    0.80 Call class members re scheduling intake                                                 A. Investigation

LFLJ    6488     10/21/2014       Andrew Lah      0.30 Emails re: status conference and intakes.                                               F. Strategy

LFLJ    6489     10/22/2014        Jeffrey Lais   1.40 Conduct intake call with class member and prepare memo re: same and summary e‐          A. Investigation
                                                       mail re: same; receive, review and distribute signed CTJ
LFLJ    6490     10/22/2014        Eric Garcia    1.50 Contact class members re scheduling intake                                              A. Investigation

LFLJ    6491     10/23/2014       Todd Jackson    0.30 Various ESI review                                                                      B. Discovery
LFLJ    6492     10/23/2014        Jeffrey Lais   2.10 Scheduling calls and e‐mails with intake; e‐mail from M. Scimone re: open issues with   A. Investigation
                                                       opt‐in contacts; attempt to conduct intake call; updates to spreadsheet; e‐mails re:
                                                       company contacts to our plaintiffs.
LFLJ    6493     10/23/2014        Eric Garcia    0.90 Interview with class member                                                             A. Investigation

LFLJ    6494     10/23/2014        Eric Garcia    1.00 Interview with class member                                                             A. Investigation

LFLJ    6495     10/23/2014        Eric Garcia    1.10 Interview with class member                                                             A. Investigation

LFLJ    6496     10/24/2014        Jeffrey Lais   0.30 E‐mail discussion about initial conference with Judge Arterton.                         G. Court

LFLJ    6497     10/24/2014        Eric Garcia    1.80 Interview with class member                                                             A. Investigation

LFLJ    6498     10/24/2014        Eric Garcia    2.00 Draft and send intake summaries to plaintiff's team.                                    A. Investigation

LFLJ    6499     10/27/2014      Michael Caesar   0.30 Review meet & confer e‐mail from opposing counsel                                       B. Discovery
LFLJ    6500     10/27/2014       Jeffrey Lais    0.10 Receive and review scheduling order re: motion to compel.                               B. Discovery
LFLJ    6501     10/27/2014       Jeffrey Lais    0.10 E‐mails with intake class member re: rescheduling his intake following him having       A. Investigation
                                                       missed our scheduled call; review intake spreadsheet re: same.
LFLJ    6502     10/27/2014        Eric Garcia    0.40 Update intake tracker and reach out to class members re scheduling intakes              A. Investigation

LFLJ    6503     10/28/2014        Jeffrey Lais   0.30 Review Defendant's discovery responses and read team e‐mails re: same.                B. Discovery
LFLJ    6504     10/28/2014        Jeffrey Lais   0.30 Receive and review signed CTJ for class member; e‐mail to co‐counsel re: same; update A. Investigation
                                                       tracking charts.
LFLJ    6505     10/29/2014      Michael Caesar   1.00 Conference call re: discovery w/ co‐counsel                                           B. Discovery

                                                               Page 213 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 215 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper      Hours Description                                                                                 Code
LFLJ    6506     10/29/2014       Jeffrey Lais     1.30 Review agenda and participate in team conference call.                               F. Strategy

LFLJ    6507     10/29/2014        Eric Garcia    1.20 Intakes                                                                               A. Investigation

LFLJ    6508     10/29/2014       Andrew Lah      0.10 Intra‐office conference with T. Jackson re: status.                                   F. Strategy

LFLJ    6509     10/29/2014       Andrew Lah      1.20 Call with co‐counsel re: strategy.                                                    F. Strategy

LFLJ    6510     10/29/2014       Andrew Lah      0.10 Review and analyze agenda for call.                                                   F. Strategy

LFLJ    6511     10/30/2014        Jeffrey Lais   3.20 SEC and PACER research re: other FLSA litigation against CSC; review court dockets,   E. Motions
                                                       complaints, class cert orders and dispositive documents and prepare memo re: same
                                                       and e‐mail to team.
LFLJ    6512     10/31/2014        Jeffrey Lais   0.10 E‐mails re: motion to change venue.                                                   E. Motions


LFLJ    6513     10/31/2014       Andrew Lah      0.30 Review and analyze venue motion and emails re: same.                                  E. Motions


LFLJ    6514     11/2/2014       Michael Caesar   0.10 Review e‐mail from A. Lah re: legislative privilege                                   E. Motions


LFLJ    6515     11/2/2014       Michael Caesar   0.10 Review e‐mails (6) from co‐counsel re: Motion to Transfer                             E. Motions


LFLJ    6516     11/2/2014       Michael Caesar   0.20 Review and respond to e‐mails (2) from J. Sagafi and L. Chan re: Motion to Compel     B. Discovery

LFLJ    6517     11/2/2014       Michael Caesar   0.10   Review e‐mails (4) from J. Sagafi and L. Chan re: Motion to Compel                  B. Discovery
LFLJ    6518     11/3/2014       Michael Caesar   0.10   Conference w/ A. Lah re: Motion to Compel                                           B. Discovery
LFLJ    6519     11/3/2014       Michael Caesar   0.20   Conf. w/ Danica Li re: Motion to Compel                                             B. Discovery
LFLJ    6520     11/3/2014        Eric Garcia     1.30   Draft and send CTJs and nonrep ltrs to completed intakes.                           A. Investigation

LFLJ    6521     11/3/2014        Andrew Lah      0.20 Intra‐office conference with M. Caesar re: motion to compel.                          B. Discovery
LFLJ    6522     11/3/2014        Andrew Lah      0.30 Review and analyze cases re: motion to compel.                                        B. Discovery
LFLJ    6523     11/3/2014        Andrew Lah      0.30 Review research from J. Lais re: other CSC litigation.                                E. Motions


LFLJ    6524     11/4/2014       Michael Caesar   1.10 Legal research re: motion to compel                                                   B. Discovery




                                                               Page 214 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 216 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                                    Code
LFLJ    6525     11/4/2014       Jeffrey Lais     5.10 Draft preservation letters; follow up on outstanding CTJs; draft goodbye letters follow A. Investigation
                                                       up on intake scheduling; updates to tracking charts; e‐mails re: same to O&G attorneys.

LFLJ    6526     11/4/2014        Eric Garcia    0.80 Draft and send preservation letters to sign up class members                                B. Discovery
LFLJ    6527     11/4/2014        Eric Garcia    1.60 Contact potential class members re scheduling intake                                        A. Investigation

LFLJ    6528     11/4/2014        Eric Garcia    1.40 Draft and send CTJs and nonrep ltrs to completed intakes                                    A. Investigation

LFLJ    6529     11/4/2014        Eric Garcia    0.30 Follow up with potential class member re CTJ.                                               A. Investigation

LFLJ    6530     11/4/2014       Andrew Lah      2.00 Legal Research and work on motion to compel.                                                B. Discovery
LFLJ    6531     11/5/2014      Michael Caesar   2.20 Draft motion to compel                                                                      B. Discovery
LFLJ    6532     11/5/2014      Michael Caesar   2.10 Legal research re: Motion to Compel                                                         B. Discovery
LFLJ    6533     11/5/2014       Jeffrey Lais    1.10 Complete intake scheduling with MF; goodbye letter to JF; e‐mail from and telephone         A. Investigation
                                                      calls with DS re: CTJ; updates to spreadsheets.
LFLJ    6534     11/5/2014        Eric Garcia    0.80 Intake with potential class member                                                          A. Investigation

LFLJ    6535     11/5/2014        Eric Garcia    1.20 Intake with potential class member                                                          A. Investigation

LFLJ    6536     11/5/2014        Eric Garcia    0.50 Draft and send nonrep ltrs to completed intakes                                             A. Investigation

LFLJ    6537     11/5/2014        Eric Garcia    0.50 Draft and send intake summary to p's team for review                                        A. Investigation

LFLJ    6538     11/5/2014        Eric Garcia    0.90 Follow up with potential witness re intake questions                                        A. Investigation

LFLJ    6539     11/5/2014       Andrew Lah      0.40 Review and analyze motion to compel; Intra‐office conference with M. Caesar re: same. B. Discovery

LFLJ    6540     11/6/2014        Jeffrey Lais   1.30 Meeting with E. Garcia to go over status of all assigned intakes; e‐mails re: status of opt A. Investigation
                                                      in discovery negotiations with opposing counsel.
LFLJ    6541     11/6/2014        Eric Garcia    0.30 Meeting with JLa re intake assignment check in                                              A. Investigation

LFLJ    6542     11/6/2014        Eric Garcia    1.30 Draft and send intake summary and update spreadsheet.                                       A. Investigation

LFLJ    6543     11/6/2014        Eric Garcia    0.60 Intake with potential class member                                                          A. Investigation

LFLJ    6544     11/6/2014        Eric Garcia    0.70 Reach out to potential witnesses re scheduling intakes                                      A. Investigation

LFLJ    6545     11/6/2014        Eric Garcia    1.00 Follow up with potential class members re CTJ.                                              A. Investigation




                                                              Page 215 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 217 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date           Timekeeper      Hours Description                                                                            Code
LFLJ    6546     11/7/2014        Jeffrey Lais     1.50 Intake call with class member; draft memo and summary e‐mail re: same; update   A. Investigation
                                                        spreadsheets; review other intakes.
LFLJ    6547     11/7/2014         Eric Garcia     0.20 Intake with potential class member                                              A. Investigation

LFLJ    6548     11/7/2014         Eric Garcia    0.50 Call potential witnesses re scheduling intake.                                   A. Investigation

LFLJ    6549     11/7/2014         Eric Garcia    0.40 Draft and send intake summary and update spreadsheet.                            A. Investigation

LFLJ    6550     11/7/2014         Eric Garcia    0.80 Intake with potential class member                                               A. Investigation

LFLJ    6551     11/7/2014         Eric Garcia    1.00 Intake with potential class member                                               A. Investigation

LFLJ    6552     11/10/2014        Jeffrey Lais   0.10 Review e‐mail re: discovery meet and confer.                                     B. Discovery
LFLJ    6553     11/10/2014        Eric Garcia    1.10 Follow up with potential class members re CTJ.                                   A. Investigation

LFLJ    6554     11/12/2014        Jeffrey Lais   0.60 Team conference call.                                                            F. Strategy

LFLJ    6555     11/12/2014        Eric Garcia    1.70 Draft and send intake summaries                                                  A. Investigation

LFLJ    6556     11/12/2014        Eric Garcia    0.50 Follow up with potential witnesses re intakes                                    A. Investigation

LFLJ    6557     11/12/2014        Eric Garcia    0.30 Follow up with potential class members re CTJ.                                   A. Investigation

LFLJ    6558     11/13/2014      Michael Caesar   0.30 Review e‐mail from M. Scimone re: ESI                                            B. Discovery
LFLJ    6559     11/13/2014       Eric Garcia     0.80 Draft and send intake summaries                                                  A. Investigation

LFLJ    6560     11/13/2014        Eric Garcia    0.90 Draft and send goodbye ltrs, preservation ltrs, and CTJs.                        A. Investigation

LFLJ    6561     11/13/2014        Eric Garcia    0.30 Update intake tracker                                                            A. Investigation

LFLJ    6562     11/13/2014        Eric Garcia    0.90 Follow up with potential witnesses re additional information                     A. Investigation

LFLJ    6563     11/13/2014       Andrew Lah      0.20 Emails re: depositions and discovery.                                            C. Depositions
LFLJ    6564     11/13/2014       Andrew Lah      0.30 Review and analyze class member case.                                            A. Investigation

LFLJ    6565     11/14/2014       Todd Jackson    1.40 Edit oppo on MT transfer, email re: same                                         E. Motions


LFLJ    6566     11/14/2014        Jeffrey Lais   0.50 Weekly meeting with E. Garcia to go over intakes.                                A. Investigation



                                                              Page 216 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 218 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper      Hours Description                                                                                          Code
LFLJ    6567     11/14/2014       Jeffrey Lais     0.60 Call to DS to follow up on CTJ; call to AM to follow up on CTJ; call to JL re: CTJ; e‐mails   A. Investigation
                                                        with MR re: follow up intake call; e‐mail to SD to follow up on CTJ; update intake
                                                        trackers.
LFLJ    6568     11/14/2014        Jeffrey Lais    0.30 Prepare and send goodbye letter to intake; update tracking charts.                            A. Investigation

LFLJ    6569     11/14/2014        Jeffrey Lais   0.30 E‐mail from intake; review, combine and convert CTJ and additional information page            A. Investigation
                                                       from .jpg to .pdf files, and save to file; e‐mail to co‐counsel re: ECFing the CTJ; update
                                                       intake tracking spreadsheet.
LFLJ    6570     11/14/2014        Eric Garcia    0.70 Draft and send completed intake summaries                                                      A. Investigation

LFLJ    6571     11/14/2014        Eric Garcia    0.30 Submit signed CTJ to team.                                                                     A. Investigation

LFLJ    6572     11/14/2014        Eric Garcia    0.30 Call potential class members re scheduling intake                                              A. Investigation

LFLJ    6573     11/14/2014        Eric Garcia    0.80 Intake with potential class member                                                             A. Investigation

LFLJ    6574     11/14/2014        Eric Garcia    0.50 Meet with JLa re potential class members intake progress                                       A. Investigation

LFLJ    6575     11/14/2014        Eric Garcia    1.00 Intake with potential class member                                                             A. Investigation

LFLJ    6576     11/17/2014        Jeffrey Lais   0.10 Receive and review signed CTJ from class member; confirmatory e‐mail re: same to her; A. Investigation
                                                       update spreadsheet.
LFLJ    6577     11/17/2014        Jeffrey Lais   0.90 2nd intake call with class member; update intake memo and prepare new intake          A. Investigation
                                                       summary e‐mail; update spreadsheets re: same.
LFLJ    6578     11/17/2014        Eric Garcia    1.30 Follow up with potential class members re CTJ                                         A. Investigation

LFLJ    6579     11/18/2014        Jeffrey Lais   0.20 Scan, rename and save CTJ sent in by intake DS; send to co‐counsel for filing.                 A. Investigation

LFLJ    6580     11/18/2014        Eric Garcia    0.60 Draft and send preservation letters and CTJs                                                   A. Investigation

LFLJ    6581     11/19/2014        Jeffrey Lais   0.60 E‐mail to intake James Lee; call to and speak with intake Steve Donegan; e‐mails with J. A. Investigation
                                                       Sagafi re: updated intake notes on class member sent out on 11/17; review intake
                                                       spreadsheet and make updates.
LFLJ    6582     11/19/2014        Eric Garcia    0.90 Follow up with potential class members re scheduling intake                              A. Investigation

LFLJ    6583     11/19/2014        Eric Garcia    0.10 Follow up with potential class members re CTJ.                                                 A. Investigation

LFLJ    6584     11/19/2014       Andrew Lah      0.10 Review intake emails.                                                                          A. Investigation




                                                                Page 217 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 219 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper     Hours Description                                                                       Code
LFLJ    6585     11/20/2014       Todd Jackson     0.50 Review intakes                                                             A. Investigation

LFLJ    6586     11/20/2014        Jeffrey Lais   0.30 E‐mails re: opposition to motion to transfer and re: discovery proposals.   B. Discovery
LFLJ    6587     11/20/2014        Jeffrey Lais   0.40 Meet with E. Garcia and prepare draft of e‐mail to intake.                  A. Investigation

LFLJ    6588     11/20/2014        Eric Garcia    1.10 Follow up with potential class members re scheduling intake                 A. Investigation

LFLJ    6589     11/20/2014        Eric Garcia    2.00 Draft and send intake summaries and update tracker                          A. Investigation

LFLJ    6590     11/20/2014        Eric Garcia    0.40 Follow up on response to class member.                                      A. Investigation

LFLJ    6591     11/21/2014      Michael Caesar   1.20   Draft meet and confer letter re: new documents                            B. Discovery
LFLJ    6592     11/21/2014      Michael Caesar   0.20   Review memo re: document production                                       B. Discovery
LFLJ    6593     11/21/2014      Michael Caesar   0.10   Review e‐mail from M. Scimone re: opt‐in discovery proposals.             B. Discovery
LFLJ    6594     11/21/2014       Eric Garcia     0.70   Draft and send GB ltrs                                                    B. Discovery
LFLJ    6595     11/21/2014       Eric Garcia     1.20   Send CTJs to legal team and draft and send preservation ltr               A. Investigation

LFLJ    6596     11/21/2014       Andrew Lah      0.20 Review draft meet and confer letter.                                        B. Discovery
LFLJ    6597     11/21/2014       Andrew Lah      0.40 Catch up on intake emails.                                                  A. Investigation

LFLJ    6598     11/23/2014      Michael Caesar   0.40 Review Motion to Transfer                                                   E. Motions


LFLJ    6599     11/24/2014      Michael Caesar   0.10 Review e‐mail from E. Garcia re: J. Lareau intake.                          A. Investigation

LFLJ    6600     11/24/2014      Michael Caesar   0.10 Review e‐mails (3) from co‐counsel re: Tolling Letter.                      E. Motions


LFLJ    6601     11/24/2014        Eric Garcia    0.60 Draft and send intake summaries                                             A. Investigation

LFLJ    6602     11/24/2014        Eric Garcia    0.80 Contact potential class members re intakes and CTJs                         A. Investigation

LFLJ    6603     11/24/2014        Eric Garcia    0.60 Submit signed CTJs and update tracker                                       A. Investigation

LFLJ    6604     11/24/2014       Andrew Lah      0.30 Draft and revise email to intake.                                           A. Investigation

LFLJ    6605     11/24/2014       Andrew Lah      0.10 Review draft tolling letter.                                                E. Motions




                                                               Page 218 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 220 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper      Hours Description                                                                                        Code
LFLJ    6606     11/25/2014       Jeffrey Lais     0.50 Goodbye letter to intake; e‐mails to AM and SD re: status of CTJ form; call to JL re: CTJ   A. Investigation
                                                        process; updates to spreadsheet; biweekly status check meeting with E. Garcia re:
                                                        intakes.
LFLJ    6607     11/25/2014        Jeffrey Lais    0.40 E‐mail from Adrien Porter at O&G re: types and dates of goodbye letters sent; review        A. Investigation
                                                        internal spreadsheets and files and e‐mail information re: same.

LFLJ    6608     11/25/2014        Eric Garcia    0.50 Mtg with JLa re intake assignment check in                                                   A. Investigation

LFLJ    6609     11/25/2014        Eric Garcia    1.40 Follow up with potential class members re intakes and CTJs                                   A. Investigation

LFLJ    6610     11/25/2014        Eric Garcia    1.10 Intake with potential class member                                                           A. Investigation

LFLJ    6611     11/25/2014       Andrew Lah      0.20 Emails re: intake.                                                                           A. Investigation

LFLJ    6612     11/26/2014       Todd Jackson    0.40 Review intakes                                                                               A. Investigation

LFLJ    6613     11/26/2014        Eric Garcia    0.30 Draft and send GB ltrs                                                                       A. Investigation

LFLJ    6614     12/1/2014       Michael Caesar   0.10 Review e‐mail from J. Sagafi re: discovery responses.                                        B. Discovery
LFLJ    6615     12/1/2014        Jeffrey Lais    0.30 E‐mail discussion re: new state plaintiffs and draft proposal re: organizing next steps.     A. Investigation

LFLJ    6616     12/1/2014         Jeffrey Lais   0.20 E‐mails re: discovery meet and confer about extent of opt in discovery.                      B. Discovery
LFLJ    6617     12/1/2014         Eric Garcia    1.30 Contact potential class members re CTJs, intakes, and preservation ltrs                      A. Investigation

LFLJ    6618     12/2/2014         Jeffrey Lais   0.70 Preservation letters to class members; call and e‐mails with class member, and receive A. Investigation
                                                       and forward along his Consent to Join form; call to class member re: CTJ form; update
                                                       tracking chart and to‐do list.
LFLJ    6619     12/2/2014         Eric Garcia    1.50 Contact potential class members re CTJs, intakes, GB ltrs                              A. Investigation

LFLJ    6620     12/2/2014        Andrew Lah      0.30 Review draft letter and emails re: same.                                                     E. Motions


LFLJ    6621     12/3/2014       Michael Caesar   0.80 Team conference call                                                                         F. Strategy

LFLJ    6622     12/3/2014         Jeffrey Lais   0.60 Review new state law plaintiff e‐mail from M. Litrownik from 12/1 and prepare step by A. Investigation
                                                       step procedure memo to internal team re: LFLRJ assignees.
LFLJ    6623     12/3/2014         Jeffrey Lais   1.20 Team conference on discovery issues, pending motions, additional state law plaintiffs, F. Strategy
                                                       and beginning the architecture of declaration gathering; preparatory review of hot
                                                       documents and discovery strategy memo sent around by M. Scimone.



                                                               Page 219 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 221 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                                     Code
LFLJ    6624     12/3/2014        Eric Garcia     0.50 Follow up with potential class members re CTJ                                            A. Investigation

LFLJ    6625     12/3/2014        Eric Garcia    0.90   Intake and follow up                                                                    A. Investigation

LFLJ    6626     12/3/2014        Eric Garcia    0.70 Draft and send GB ltrs                                                                    A. Investigation

LFLJ    6627     12/3/2014       Eric Garcia     0.90 Submit signed CTJs and draft and send preservation ltrs                                   B. Discovery
LFLJ    6628     12/3/2014       Andrew Lah      0.40 Review and analyze CSC opposition to motion to compel class list.                         B. Discovery
LFLJ    6629     12/3/2014       Andrew Lah      0.10 Review and analyze letter from CSC re: tolling.                                           A. Investigation

LFLJ    6630     12/3/2014       Andrew Lah      0.90 Team call.                                                                                F. Strategy

LFLJ    6631     12/3/2014       Andrew Lah      0.50 Review and analyze documents and memo.                                                    D. Doc. Revw.
LFLJ    6632     12/4/2014       Jeffrey Lais    1.60 Meeting with A. Lah and E. Garcia re: state law plaintiff review retainer; ghost‐write e‐ A. Investigation
                                                      mail for A. Lah to send re: same and re: possible plaintiffs; update e‐mail to co‐counsel
                                                      team re: background checks.
LFLJ    6633     12/4/2014        Jeffrey Lais   1.20 Background checks on potential state law plaintiffs; summary memo re: same.               E. Motions


LFLJ    6634     12/4/2014       Andrew Lah      0.60 Intra‐office conference with J. Lais and E. Garcia re: named plaintiff issues.            A. Investigation

LFLJ    6635     12/5/2014       Todd Jackson    0.30 Intra‐office conference with A. Lah re: named plaintiff issues.                           A. Investigation

LFLJ    6636     12/5/2014       Andrew Lah      0.30 Intra‐office conference with T. Jackson re: named plaintiff issues.                       A. Investigation

LFLJ    6637     12/8/2014       Todd Jackson    0.20 Intra‐office conference with A. Lah re: discovery.                                        B. Discovery
LFLJ    6638     12/8/2014        Jeffrey Lais   1.20 Rewrites to retainer agreement and e‐mails re: same with A. Lah and co‐counsel.           A. Investigation

LFLJ    6639     12/8/2014        Jeffrey Lais   0.10 E‐mails with E. Garcia re: intakes and CTJs.                                              A. Investigation

LFLJ    6640     12/8/2014       Eric Garcia     0.80 Draft and send preservation letters                                                       B. Discovery
LFLJ    6641     12/8/2014       Andrew Lah      0.20 Emails re: retainer agreement.                                                            A. Investigation

LFLJ    6642     12/8/2014       Andrew Lah      0.20 Email to team re: state law named plaintiffs.                                             A. Investigation

LFLJ    6643     12/8/2014       Andrew Lah      0.20 Intra‐office conference with T. Jackson re: discovery.                                    B. Discovery
LFLJ    6644     12/9/2014       Jeffrey Lais    0.20 Review e‐mails from A. Lah to co‐counsel team re: retainer; e‐mail from and to intake     A. Investigation
                                                      class member.
LFLJ    6645     12/9/2014       Andrew Lah      0.10 Intra‐office conference with T. Jackson re: co‐counsel agreement.                         A. Investigation



                                                              Page 220 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 222 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date           Timekeeper      Hours Description                                                                                   Code
LFLJ    6646     12/9/2014        Andrew Lah       0.30 Review meet and compel letter and draft portion of brief.                              B. Discovery
LFLJ    6647     12/9/2014        Andrew Lah       0.20 Review pleading re: state law claims.                                                  E. Motions


LFLJ    6648     12/9/2014        Andrew Lah      0.20 Emails re: retainer agreement.                                                          A. Investigation

LFLJ    6649     12/10/2014        Jeffrey Lais   0.50 Review letter to defense counsel about data, documents and depositions                  C. Depositions
LFLJ    6650     12/10/2014        Jeffrey Lais   0.80 Update template CTJ and goodbye letters to show four firms and not three; prepare       A. Investigation
                                                       Goodbye (wallflower) letters to intakes and write e‐mails re: same to each gentleman;
                                                       update personal and firm intake tracker accordingly.
LFLJ    6651     12/10/2014       Andrew Lah      0.20 Intra‐office conference with E. Garcia re: named plaintiff calls.                       A. Investigation

LFLJ    6652     12/10/2014       Andrew Lah      0.40 Team call.                                                                              F. Strategy

LFLJ    6653     12/10/2014       Andrew Lah      0.10 Review agenda.                                                                          F. Strategy

LFLJ    6654     12/12/2014       Andrew Lah      0.20 Emails re: lead plaintiff issues.                                                       A. Investigation

LFLJ    6655     12/15/2014      Michael Caesar   0.20 Review e‐mails (2) from A. Lah re: Motion to Compel                                     B. Discovery
LFLJ    6656     12/15/2014      Michael Caesar   0.60 Review reply to Motion to Compel                                                        B. Discovery
LFLJ    6657     12/15/2014       Eric Garcia     1.00 Contact potential named plaintiff's re information                                      A. Investigation

LFLJ    6658     12/15/2014       Andrew Lah      0.40 Revise and edit reply brief.                                                            E. Motions


LFLJ    6659     12/15/2014       Andrew Lah      0.10 Emails re: reply brief.                                                                 E. Motions


LFLJ    6660     12/16/2014        Jeffrey Lais   0.60 Named plaintiff pitch call to NJ and debrief thereafter.                                A. Investigation

LFLJ    6661     12/16/2014        Eric Garcia    1.00 Contact potential named P's re scheduling appointment                                   A. Investigation

LFLJ    6662     12/16/2014        Eric Garcia    0.60 Call NJ re named p info                                                                 A. Investigation

LFLJ    6663     12/16/2014        Eric Garcia    0.20 Contact NJ re scheduling appt                                                           A. Investigation

LFLJ    6664     12/16/2014       Eric Garcia     0.50 Draft and send preservation letters                                                     B. Discovery
LFLJ    6665     12/16/2014       Andrew Lah      0.80 Witness outreach and Intra‐office conference with team re: same.                        A. Investigation




                                                               Page 221 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 223 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper     Hours Description                                                                                 Code
LFLJ    6666     12/17/2014       Todd Jackson     0.30 Intra‐office conference with A. Lah re: outreach.                                    A. Investigation

LFLJ    6667     12/17/2014        Eric Garcia    0.20 Contact potential named p's re scheduling appt                                        A. Investigation

LFLJ    6668     12/17/2014       Andrew Lah      0.30 Intra‐office conference with T. Jackson re: outreach.                                 A. Investigation

LFLJ    6669     12/17/2014       Andrew Lah      0.20 Emails re: intakes.                                                                   A. Investigation

LFLJ    6670     12/18/2014      Michael Caesar   0.20 Conference w/ JDL re: numerosity                                                      E. Motions


LFLJ    6671     12/18/2014        Eric Garcia    0.90 Review Chas Turner's intake and call re named p info                                  A. Investigation

LFLJ    6672     12/18/2014        Eric Garcia    0.80 Review Jim Stoddard's intake and call re named p info                                 A. Investigation

LFLJ    6673     12/18/2014       Andrew Lah      0.40 Intra‐office conferences and emails re: motion to compel, review and analyze same.    B. Discovery

LFLJ    6674     12/18/2014       Andrew Lah      0.80 Intake call with opt‐in plaintiff.                                                    A. Investigation

LFLJ    6675     12/18/2014       Andrew Lah      0.50 Call with opt‐in.                                                                     B. Discovery
LFLJ    6676     12/19/2014       Andrew Lah      0.30 Intra‐office conference and email to co‐counsel re: response brief.                   E. Motions


LFLJ    6677     12/23/2014        Eric Garcia    0.40 Contact potential named P's re schedule appt.                                         A. Investigation

LFLJ    6678     12/24/2014      Michael Caesar   0.40 Review CSC's motion to compel discovery                                                 B. Discovery
LFLJ    6679     12/30/2014       Jeffrey Lais    0.50 E‐mails from and to intake JL; re‐write and send preservation letter to MG and e‐mail A. Investigation
                                                       to A. Lah re: same.
LFLJ    6680      1/6/2015         Jeffrey Lais   0.30 Receive, read, download and save Order on Plaintiffs' Motion to Compel class list data. B. Discovery

LFLJ    6681      1/6/2015        Andrew Lah      0.20 Review and analyze order on motion to compel.                                         B. Discovery
LFLJ    6682      1/6/2015        Andrew Lah      0.10 Emails re: order on motion to compel.                                                 B. Discovery
LFLJ    6683      1/7/2015       Michael Caesar   0.70 Litigation team conference call.                                                      F. Strategy

LFLJ    6684      1/7/2015         Jeffrey Lais   0.70 Team conference call.                                                                 F. Strategy

LFLJ    6685      1/7/2015         Eric Garcia    0.60 Send A. Lah update re status of named Plaintiff sign up.                              A. Investigation

LFLJ    6686      1/7/2015        Andrew Lah      0.10 Emails re: call with CSC.                                                             A. Investigation



                                                               Page 222 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 224 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                                    Code
LFLJ    6687     1/7/2015        Andrew Lah       0.60 Team call.                                                                              F. Strategy

LFLJ    6688     1/7/2015        Andrew Lah      0.20 Prepare for call.                                                                        F. Strategy

LFLJ    6689     1/7/2015        Andrew Lah      0.10 Email re: call.                                                                          F. Strategy

LFLJ    6690     1/8/2015        Andrew Lah      0.10 Emails re: call with opposing counsel.                                                   F. Strategy

LFLJ    6691     1/8/2015        Andrew Lah      0.20 Emails re: intakes.                                                                      A. Investigation

LFLJ    6692     1/9/2015        Andrew Lah      0.20 Review revised CMC statement and emails re: same.                                        E. Motions


LFLJ    6693     1/12/2015       Jeffrey Lais    0.20 Emails re: and review draft of Supplemental Rule 26 Report.                              B. Discovery
LFLJ    6694     1/15/2015       Andrew Lah      0.10 Calendar deadlines.                                                                      F. Strategy

LFLJ    6695     1/15/2015        Andrew Lah     0.20 Review supplemental 26(f) Report.                                                        B. Discovery
LFLJ    6696     1/16/2015        Andrew Lah     0.40 Review and analyze draft opposition to motion to compel.                                 B. Discovery
LFLJ    6697     1/20/2015        Andrew Lah     0.10 Emails re: discovery issues and document review.                                         B. Discovery
LFLJ    6698     1/21/2015       Todd Jackson    1.80 Conference call with team re: discovery; review Golder letter and sent email re: same;   B. Discovery
                                                      review intake info for discovery
LFLJ    6699     1/21/2015        Jeffrey Lais   0.80 Team conference call; receive and review letter from opposing counsel regarding          B. Discovery
                                                      documents and discovery.
LFLJ    6700     1/22/2015       Andrew Lah      0.20 Review and edit letter to CSC.                                                           E. Motions


LFLJ    6701     1/23/2015      Todd Jackson     0.30 Discovery letter: review and input on edits                                              B. Discovery
LFLJ    6702     1/26/2015      Michael Caesar   0.10 Review emails (2) from J. Sagafi and A. Lah re: Discovery Letter.                        B. Discovery
LFLJ    6703     1/26/2015      Michael Caesar   0.10 Review email from M. Litrownik re: Discovery Letter.                                     B. Discovery
LFLJ    6704     1/26/2015       Jeffrey Lais    0.40 E‐mails with A. Lah and M. Caesar re: reviewing documents; download and quickly          D. Doc. Revw.
                                                      review to get sense of scope and duration of project.
LFLJ    6705     1/26/2015       Andrew Lah      0.10 Emails with E. Garcia re: class member phone calls.                                      A. Investigation

LFLJ    6706     1/26/2015       Andrew Lah      0.10 Review intake emails.                                                                    A. Investigation

LFLJ    6707     1/26/2015       Andrew Lah      0.10 Emails re: doc review.                                                                   D. Doc. Revw.
LFLJ    6708     1/28/2015       Jeffrey Lais    3.30 Review documents from 2003‐2004 job category/duty audit and begin to prepare             D. Doc. Revw.
                                                      memo re: same.
LFLJ    6709     1/28/2015       Andrew Lah      0.20 Emails re; doc review and review memo re: same.                                          D. Doc. Revw.



                                                             Page 223 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 225 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                     Code
LFLJ    6710     1/29/2015       Jeffrey Lais     1.10 Complete review of documents (2003‐2004 job title/duty audit) and memo re: same.          D. Doc. Revw.

LFLJ    6711     2/9/2015        Todd Jackson    0.70 Litigation team conference call w/ J. Sagafi, M. Scimone, M. Litrownik, L. Chan, D.        B. Discovery
                                                      Hutchinson, and M. Caesar re: discovery and strategy.
LFLJ    6712     2/9/2015        Todd Jackson    0.20 Intra‐office conference with A. Lah and M. Caesar re: declarations.                        A. Investigation

LFLJ    6713     2/9/2015       Michael Caesar   0.70 Litigation team conference call w/ J. Sagafi, M. Scimone, M. Litrownik, L. Chan, D.        B. Discovery
                                                      Hutchinson, and T. Jackson re: discovery and strategy.
LFLJ    6714     2/9/2015        Andrew Lah      0.20 Intra‐office conference with T. Jackson and M. Caesar re: declarations.                    A. Investigation

LFLJ    6715     2/10/2015       Andrew Lah      0.10   Intra‐office conference with M. Caesar re: deposition.                                   C. Depositions
LFLJ    6716     2/10/2015       Andrew Lah      0.20   Emails re: deposition.                                                                   C. Depositions
LFLJ    6717     2/10/2015       Andrew Lah      0.20   Review and analyze discovery order.                                                      B. Discovery
LFLJ    6718     2/11/2015      Michael Caesar   0.20   Review order on Defendant's motion to compel.                                            B. Discovery
LFLJ    6719     2/11/2015      Michael Caesar   0.10   Review emails (2) from D. Hutchinson and A. Pellouchoud re: potential named plaintiffs   A. Investigation

LFLJ    6720     2/11/2015      Michael Caesar   0.10 Email to J. Sagafi re: letter to opposing counsel.                                         E. Motions


LFLJ    6721     2/11/2015      Michael Caesar   0.20 Review letter to opposing counsel re: discovery                                            B. Discovery
LFLJ    6722     2/11/2015       Andrew Lah      0.20 Review draft letter.                                                                       E. Motions


LFLJ    6723     2/11/2015       Andrew Lah      0.20 Emails and Intra‐office conference re: depo.                                               C. Depositions
LFLJ    6724     2/12/2015       Jeffrey Lais    1.10 Team conference call re: declaration project; internal meeting re: same and begin to       E. Motions
                                                      look at Opt‐In intake worksheets.

LFLJ    6725     2/12/2015       Andrew Lah      0.30 Review notes re: potential plaintiffs and emails re: same.                                 E. Motions


LFLJ    6726     2/12/2015       Andrew Lah      0.80 Team call re: declarations.                                                                E. Motions


LFLJ    6727     2/17/2015      Michael Caesar   0.60 Review intakes for declaration prep.                                                       A. Investigation

LFLJ    6728     2/17/2015      Michael Caesar   0.10 Review emails (2) re: potential declarants from J. Lais and E. Garcia.                     E. Motions


LFLJ    6729     2/17/2015      Michael Caesar   0.70 Review objections and responses to 30(b)(6) notice of depo.                                C. Depositions



                                                              Page 224 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 226 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                Code
LFLJ    6730     2/17/2015      Michael Caesar    0.10 Draft email to co‐counsel re: potential declarants                                   E. Motions


LFLJ    6731     2/17/2015      Michael Caesar   0.30 Review notes from E. Garcia on potential declarants                                   E. Motions


LFLJ    6732     2/17/2015      Michael Caesar   0.30 Review notes from J. Lais on potential declarants.                                    E. Motions


LFLJ    6733     2/17/2015        Jeffrey Lais   2.60 Review data about and make notes about opt‐ins to help determine which would be       A. Investigation
                                                      good for declarations.
LFLJ    6734     2/17/2015        Eric Garcia    3.20 Draft declaration summary list                                                        E. Motions


LFLJ    6735     2/18/2015      Michael Caesar   0.70 Draft email to co‐counsel re: declaration project                                     E. Motions


LFLJ    6736     2/18/2015      Michael Caesar   0.50 Travel from conference at LCHB re: declarants.                                        I. Travel
LFLJ    6737     2/18/2015      Michael Caesar   0.50 Travel time to meeting at LCHB re: declarants.                                        I. Travel
LFLJ    6738     2/18/2015      Michael Caesar   2.60 Conference w/ co‐counsel re: potential declarants                                     E. Motions


LFLJ    6739     2/18/2015        Jeffrey Lais   3.30 Meeting (in person / phone) at LCHB to discuss and decide on universe of potential    E. Motions
                                                      declarants; follow up review of meeting notes and check in with M. Caesar re: same.

LFLJ    6740     2/19/2015       Andrew Lah      0.20 Intra‐office conference with M. Caesar and E. Garcia re: outreach and declarations.   A. Investigation

LFLJ    6741     2/20/2015        Jeffrey Lais   0.10 E‐mails with intake re: status of case.                                               A. Investigation

LFLJ    6742     2/20/2015       Andrew Lah      1.50   Review and analyze depo transcript.                                                 C. Depositions
LFLJ    6743     2/23/2015      Todd Jackson     0.20   Intra‐office conference w/ M. Caesar re: 30(b)(6) deposition.                       C. Depositions
LFLJ    6744     2/23/2015      Michael Caesar   0.20   Intra‐office conference w/ T. Jackson re: 30(b)(6) deposition.                      C. Depositions
LFLJ    6745     2/23/2015      Michael Caesar   0.10   Review email from L. Chan re: deposition summary (H. Josephson)                     C. Depositions
LFLJ    6746     2/23/2015      Michael Caesar   0.10   Review email from L. Chan re: 30(b)(6) deposition instant feedback.                 C. Depositions
LFLJ    6747     2/23/2015      Michael Caesar   0.10   Review and respond to email from M. Litrownik re: 30(b)(6) deposition dates.        C. Depositions
LFLJ    6748     2/23/2015      Michael Caesar   0.20   Review discovery order from J. Margolis.                                            B. Discovery
LFLJ    6749     2/23/2015      Michael Caesar   0.20   Review and respond to follow‐up email from cocounsel re: deposition dates.          C. Depositions
LFLJ    6750     2/23/2015      Michael Caesar   0.20   Intra‐office conference w/ A. Lah re: deposition dates                              C. Depositions
LFLJ    6751     2/23/2015      Michael Caesar   0.10   Email to co‐counsel re: deposition dates                                            C. Depositions



                                                              Page 225 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 227 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                   Code
LFLJ    6752     2/23/2015       Andrew Lah       0.20 Intra‐office conference with E. Garcia re: outreach.                                   A. Investigation

LFLJ    6753     2/23/2015       Andrew Lah      0.30 Review memos.                                                                           F. Strategy

LFLJ    6754     2/23/2015       Andrew Lah      0.30 Intra‐office conference re: staffing.                                                   F. Strategy

LFLJ    6755     2/23/2015       Andrew Lah      0.20 Intra‐office conference re: scheduling.                                                 F. Strategy

LFLJ    6756     2/23/2015       Andrew Lah      0.20 Emails re: file organization.                                                           F. Strategy

LFLJ    6757     2/23/2015       Andrew Lah      0.20   Intra‐office conference re: deposition.                                               C. Depositions
LFLJ    6758     2/24/2015      Todd Jackson     0.20   Intra‐office conference w/ M. Caesar re: 30(b)(6) deposition.                         C. Depositions
LFLJ    6759     2/24/2015      Michael Caesar   1.00   Draft outline of 30(b)(6) deposition of Patty Calisi.                                 C. Depositions
LFLJ    6760     2/24/2015      Michael Caesar   0.40   Review objections to 30(b)(6) notice of deposition.                                   C. Depositions
LFLJ    6761     2/24/2015      Michael Caesar   0.30   Review 30(b)(6) depo notice                                                           C. Depositions
LFLJ    6762     2/24/2015      Michael Caesar   0.10   Email to M. Litrownik and M. Scimone re: documents.                                   B. Discovery
LFLJ    6763     2/24/2015      Michael Caesar   0.30   Intra‐office conference w/ A. Lah re: depositions                                     C. Depositions
LFLJ    6764     2/24/2015      Michael Caesar   0.20   Intra‐office conference w/ Todd Jackson re: 30(b)(6) deposition.                      C. Depositions
LFLJ    6765     2/24/2015      Michael Caesar   0.20   Review and respond to emails (2) re: 30(b)(6) depos from M. Scimone and L. Chan       C. Depositions

LFLJ    6766     2/24/2015      Michael Caesar   0.20 Intra‐office conference w/ A. Lah re: deposition.                                       C. Depositions
LFLJ    6767     2/24/2015      Michael Caesar   0.10 Review email from L. Chan re: deposition of H. Josephson.                               C. Depositions
LFLJ    6768     2/24/2015      Michael Caesar   0.10 Review email from J. Sagafi re: class‐member identities                                 A. Investigation

LFLJ    6769     2/24/2015      Michael Caesar   0.10 Email to J. Sagafi, A. Lah, and T. Jackson re: organizational structure depositions.    C. Depositions

LFLJ    6770     2/24/2015      Michael Caesar   0.20 Review and respond to emails (4) re: upcoming depositions.                              C. Depositions
LFLJ    6771     2/24/2015       Jeffrey Lais    3.30 Review HR/SAP data and e‐mails with M. Litrownik re: same; prepare templates of         A. Investigation
                                                      declarations for each assigned opt in; review intake worksheets for each assigned opt
                                                      in; e‐mail each opt in re: declaration call scheduling; begin to draft individual
                                                      declarations for class members.
LFLJ    6772     2/24/2015        Eric Garcia    0.40 Reach out to potential named P's re schedule interveiw                                  A. Investigation

LFLJ    6773     2/24/2015       Andrew Lah      0.50 Review and analyze depo summary, documents, and Intra‐office conference with M.         C. Depositions
                                                      Caesar re: same.
LFLJ    6774     2/24/2015       Andrew Lah      0.30 Intra‐office conferences re: depositions.                                               C. Depositions
LFLJ    6775     2/24/2015       Andrew Lah      0.20 Emails re: deposition.                                                                  C. Depositions
LFLJ    6776     2/24/2015       Andrew Lah      0.10 Execute retainer.                                                                       A. Investigation




                                                              Page 226 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 228 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                    Code
LFLJ    6777     2/25/2015      Michael Caesar    0.60 Review emails (7) from co‐counsel re: supplemental production of documents              B. Discovery

LFLJ    6778     2/25/2015      Michael Caesar   0.10 Review email and correspondence from opposing counsel re: supplemental production        B. Discovery
                                                      of documents
LFLJ    6779     2/25/2015      Michael Caesar   0.70 Review example outlines for organizational‐structure depositions                         C. Depositions
LFLJ    6780     2/25/2015      Michael Caesar   1.30 Deposition outline                                                                       C. Depositions
LFLJ    6781     2/25/2015      Michael Caesar   0.80 Review complaint.                                                                        E. Motions


LFLJ    6782     2/25/2015        Jeffrey Lais   1.30 Look at and analyze CSC‐produced document sent around by J. Sagafi; identify             D. Doc. Revw.
                                                      approximate age of the document and e‐mail to co‐counsel re: same.

LFLJ    6783     2/25/2015        Jeffrey Lais   0.40 E‐mails with and call to class member re: status of the case and declaration.            A. Investigation

LFLJ    6784     2/25/2015        Jeffrey Lais   0.70 Scheduling e‐mails and calls with class members                                          A. Investigation

LFLJ    6785     2/25/2015        Eric Garcia    2.00 Contact potential declarants re scheduling appt                                          A. Investigation

LFLJ    6786     2/26/2015      Michael Caesar   1.10 Review outline of deposition of H. Josephson                                             C. Depositions
LFLJ    6787     2/26/2015       Jeffrey Lais    1.30 Work on Smith, Donegan declarations.                                                     A. Investigation

LFLJ    6788     2/26/2015        Jeffrey Lais   0.20 Scheduling e‐mails with Steve Donegan re: case status and declaration project.           E. Motions


LFLJ    6789     2/26/2015        Eric Garcia    2.00 Reach out to opt‐ins re declarations                                                     E. Motions


LFLJ    6790     2/27/2015      Michael Caesar   0.50   Edit letter to opposing counsel re: supplemental production.                           B. Discovery
LFLJ    6791     2/27/2015      Michael Caesar   0.10   Respond to emails (3) from co‐counsel re: supplemental production.                     B. Discovery
LFLJ    6792     2/27/2015      Michael Caesar   0.20   Edit letter to opposing counsel re: supplemental doc production.                       B. Discovery
LFLJ    6793     2/27/2015      Michael Caesar   0.20   Fact research re: organization structure                                               A. Investigation

LFLJ    6794     2/27/2015      Michael Caesar   0.40 Draft letter to opposing counsel re: late production of documents.                       B. Discovery
LFLJ    6795     2/27/2015      Michael Caesar   0.10 Review emails (2) from co‐counsel re: deposition of Bob Engelman.                        C. Depositions
LFLJ    6796     2/27/2015       Jeffrey Lais    2.00 Continue work on SS declaration (1.3); call with SS to go over and draft some portions   E. Motions
                                                      together. (0.7)

LFLJ    6797     2/27/2015       Jeffrey Lais    0.20 Meetings and e‐mails with A. Lah re: document sharing and depo prep.                     C. Depositions
LFLJ    6798     2/27/2015       Andrew Lah      0.20 Emails re: deposition.                                                                   C. Depositions
LFLJ    6799     2/27/2015       Andrew Lah      0.30 Intra‐office conference with J. Lais re: documents.                                      B. Discovery

                                                              Page 227 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 229 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                     Code
LFLJ    6800     2/27/2015       Andrew Lah       0.20 Revise and edit letter.                                                                   E. Motions


LFLJ    6801     3/1/2015       Michael Caesar   0.20   Intra‐office conference w/ Andrew Lah re: 30(b)(6) deposition.                           C. Depositions
LFLJ    6802     3/1/2015       Michael Caesar   0.10   E‐mail to L. Chan re: Josephson deposition                                               C. Depositions
LFLJ    6803     3/1/2015        Andrew Lah      1.00   Prepare for 30(b)(6) depo.                                                               C. Depositions
LFLJ    6804     3/2/2015       Todd Jackson     0.50   Deposition prep                                                                          C. Depositions
LFLJ    6805     3/2/2015       Michael Caesar   0.20   Review email from M. Litrownik re: organizational structure.                             A. Investigation

LFLJ    6806     3/2/2015       Michael Caesar   2.00   Draft outline to 30(b)(6) deposition of P. Calisi                                        C. Depositions
LFLJ    6807     3/2/2015       Michael Caesar   0.10   Review email from M. Scimone re: Rule 26(f) report.                                      B. Discovery
LFLJ    6808     3/2/2015       Michael Caesar   0.10   Review emails (3) from J. Lais and co‐counsel re: document productions.                  B. Discovery
LFLJ    6809     3/2/2015       Michael Caesar   0.10   Intra‐office conference w/ J. Lais re: document repository.                              D. Doc. Revw.
LFLJ    6810     3/2/2015       Michael Caesar   0.50   Intra‐office conference w/ A. Lah and T. Jackson re: 30(b)(6) deposition of P. Calisi.   C. Depositions

LFLJ    6811     3/2/2015       Michael Caesar   0.20   Intra‐office conference w/ J. Lais re: document platforms                                D. Doc. Revw.
LFLJ    6812     3/2/2015       Michael Caesar   2.70   Review deposition transcript of B. Engelmann.                                            C. Depositions
LFLJ    6813     3/2/2015       Michael Caesar   0.10   E‐mail to M. Scimone re: deposition exhibits.                                            C. Depositions
LFLJ    6814     3/2/2015       Michael Caesar   0.10   Follow up email to A. Lah re: discovery letter.                                          B. Discovery
LFLJ    6815     3/2/2015       Michael Caesar   0.10   Follow up email to Jahan Sagafi re: discovery letter                                     B. Discovery
LFLJ    6816     3/2/2015       Michael Caesar   0.10   E‐mail to A. Lah re: discovery letter                                                    B. Discovery
LFLJ    6817     3/2/2015       Michael Caesar   0.10   E‐mail to L. Chan re: deposition exhibits                                                C. Depositions
LFLJ    6818     3/2/2015       Michael Caesar   0.10   E‐mail to J. Sagafi re: discovery letter                                                 B. Discovery
LFLJ    6819     3/2/2015       Michael Caesar   0.20   Intra‐office conference w/ J. Lais re: documents                                         B. Discovery
LFLJ    6820     3/2/2015        Jeffrey Lais    1.80   Meetings, e‐mails and calls re: getting documents to help M. Caesar prepare for his      C. Depositions
                                                        deposition on organizational structure; review spreadsheets and begin review of
                                                        documents.
LFLJ    6821     3/2/2015        Andrew Lah      0.50   Prepare for deposition.                                                                  C. Depositions
LFLJ    6822     3/2/2015        Andrew Lah      0.50   Intra‐office conference re: deposition.                                                  C. Depositions
LFLJ    6823     3/3/2015       Michael Caesar   2.00   Review additional documents in preparation for deposition of P. Calisi.                  C. Depositions
LFLJ    6824     3/3/2015       Michael Caesar   0.50   Intra‐office conference w/ A. Lah re: depositions                                        C. Depositions
LFLJ    6825     3/3/2015       Michael Caesar   2.00   Draft and edit outline of deposition of P. Calisi.                                       C. Depositions
LFLJ    6826     3/3/2015       Michael Caesar   0.50   Conference call with M. Litrownik, M. Scimone, and L. Chan re: org. structure.           A. Investigation

LFLJ    6827     3/3/2015       Michael Caesar   1.20   Draft outline of deposition of P. Calisi                                                 C. Depositions
LFLJ    6828     3/3/2015       Michael Caesar   0.70   Review emails (6) re: discovery                                                          B. Discovery
LFLJ    6829     3/3/2015       Michael Caesar   2.90   Review Documents in preparation for deposition of Patty Calisi                           C. Depositions
LFLJ    6830     3/3/2015       Michael Caesar   0.10   Review and respond to email from J. Sagafi re: named‐plaintiff depos.                    C. Depositions
LFLJ    6831     3/3/2015        Jeffrey Lais    0.50   Call to class member to talk about additional portions of her declaration.               A. Investigation



                                                              Page 228 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 230 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                                              Code
LFLJ    6832     3/3/2015        Eric Garcia     1.90 Pull CSC org charts for depo prep                                                  C. Depositions
LFLJ    6833     3/3/2015        Eric Garcia     0.60 Draft and send declaration progress                                                E. Motions


LFLJ    6834     3/3/2015        Andrew Lah     3.50 Depo prep and assist M. Caesar re: same.                                            C. Depositions
LFLJ    6835     3/3/2015        Andrew Lah     1.00 Review and analyze deposition transcripts.                                          C. Depositions
LFLJ    6836     3/4/2015       Todd Jackson    2.80 Multiple calls, review correspondence, discussion with M. Caesar re: deposition     C. Depositions

LFLJ    6837     3/4/2015      Michael Caesar   5.00 Prepare for deposition of Patty Calisi                                              C. Depositions
LFLJ    6838     3/4/2015      Michael Caesar   8.50 Travel to Boston for deposition of Patty Calisi.                                    I. Travel
LFLJ    6839     3/4/2015       Jeffrey Lais    1.70 Drafting class member's declaration in preparation for call with him.               A. Investigation

LFLJ    6840     3/4/2015        Jeffrey Lais   1.40 Team conference call; debrief with T. Jackson afterwards; meet with E. Garcia re:   F. Strategy
                                                     declarations.
LFLJ    6841     3/4/2015        Eric Garcia    0.80 Contact potential named p's re setting up appt                                      A. Investigation

LFLJ    6842     3/4/2015        Eric Garcia    1.40 Contact opt‐ins re declarations                                                     A. Investigation

LFLJ    6843     3/4/2015       Andrew Lah      0.50    Depo prep with M. Caesar                                                         C. Depositions
LFLJ    6844     3/4/2015       Andrew Lah      8.50    Travel to Boston from SFO.                                                       I. Travel
LFLJ    6845     3/5/2015      Michael Caesar   10.50   Travel back from deposition of Patty Calisi                                      I. Travel
LFLJ    6846     3/5/2015      Michael Caesar   6.00    Deposition of Patty Calisi                                                       C. Depositions
LFLJ    6847     3/5/2015       Jeffrey Lais    0.80    E‐mails re: check in call; updates and work on declarations.                     E. Motions


LFLJ    6848     3/5/2015        Eric Garcia    1.20 Interview with class member re follow up qs for declaration                         A. Investigation

LFLJ    6849     3/5/2015        Eric Garcia    0.30 Draft and send preservation letters                                                 B. Discovery
LFLJ    6850     3/5/2015        Eric Garcia    2.10 Draft class member declaration                                                      E. Motions


LFLJ    6851     3/5/2015       Andrew Lah      10.50   Return travel from Boston to San Francisco.                                      I. Travel
LFLJ    6852     3/5/2015       Andrew Lah      6.00    Attend 30(b)(6) deposition                                                       C. Depositions
LFLJ    6853     3/6/2015      Todd Jackson     0.30    Review 26 f and letter from D, email re: same                                    B. Discovery
LFLJ    6854     3/6/2015      Michael Caesar   0.10    Review Rule 26(f) report.                                                        B. Discovery
LFLJ    6855     3/6/2015      Michael Caesar   0.30    Review email from J. Lais re: potential declarant.                               E. Motions


LFLJ    6856     3/6/2015      Michael Caesar   0.50 E‐mail to litigation team re: deposition of Patty Calisi                            C. Depositions



                                                              Page 229 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 231 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                                   Code
LFLJ    6857     3/6/2015        Jeffrey Lais     0.80 Conference call re: declaration project; meetings with A. Lah and M. Caesar re: same.   E. Motions


LFLJ    6858     3/6/2015         Jeffrey Lais   2.00 Begin work drafting Monna Jean Pelligrino declaration; 40 minute call with Ms.         E. Motions
                                                      Pelligrino; e‐mail to M. Caesar and D. Hutchinson and M. Litrownik with concerns about
                                                      declaration.
LFLJ    6859     3/6/2015         Eric Garcia    0.70 CSC declaration call                                                                   E. Motions


LFLJ    6860     3/6/2015         Andrew Lah     0.20 Emails and letter re: named plaintiff depositions.                                       C. Depositions
LFLJ    6861     3/6/2015         Andrew Lah     0.50 Intra‐office conferences re: deposition and case work.                                   C. Depositions
LFLJ    6862     3/9/2015        Todd Jackson    0.50 Analyze and email on next steps in declarations                                          A. Investigation

LFLJ    6863     3/9/2015       Michael Caesar   0.50 Email to litigation team re: declaration process.                                        E. Motions


LFLJ    6864     3/9/2015       Michael Caesar   0.50 Intra‐office conference w/ J. Lais, A. Lah, and T. Jackson re: depositions, documents    C. Depositions

LFLJ    6865     3/9/2015       Michael Caesar   0.60 Review rough transcript of P. Calisi deposition.                                         C. Depositions
LFLJ    6866     3/9/2015       Michael Caesar   0.10 E‐mail to T. Jackson and A. Lah re: depositions.                                         C. Depositions
LFLJ    6867     3/9/2015        Jeffrey Lais    0.80 Meet with T. Jackson, A. Lah, and M. Caesar re: documents, declarations and              C. Depositions
                                                      depositions; work with M. Caesar on e‐mail to team.
LFLJ    6868     3/9/2015         Jeffrey Lais   2.20 Drafting work on and lengthy declaration call to Steve Donegan.                          E. Motions


LFLJ    6869     3/9/2015         Eric Garcia    1.00 Follow up with potential named plaintiff                                                 A. Investigation

LFLJ    6870     3/9/2015         Eric Garcia    1.00 Schedule appointments with declarants                                                    E. Motions


LFLJ    6871     3/9/2015        Andrew Lah      0.50 Intra‐office conference with team re: case issues and strategy.                          F. Strategy

LFLJ    6872     3/9/2015        Andrew Lah      0.20 Review depo notices and Intra‐office conferences with M. Caesar.                         C. Depositions
LFLJ    6873     3/9/2015        Andrew Lah      1.00 Intra‐office conference with M. Caesar and call to C. Turner.                            A. Investigation

LFLJ    6874     3/10/2015      Michael Caesar   3.60 Draft deposition summary of P. Calisi.                                                   C. Depositions
LFLJ    6875     3/10/2015      Michael Caesar   2.80 Review deposition transcript of P. Calisi.                                               C. Depositions
LFLJ    6876     3/10/2015      Michael Caesar   0.20 Telephone call to A. Lah re: ADR Court Call.                                             H. Settlement

LFLJ    6877     3/10/2015      Michael Caesar   0.40 Edit deposition summary of P. Calisi.                                                    C. Depositions

                                                              Page 230 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 232 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                 Code
LFLJ    6878     3/10/2015       Jeffrey Lais     2.20 Continue drafting declarations of class members; review new template distributed by   E. Motions
                                                       M. Litrownik; e‐mails re: same.

LFLJ    6879     3/10/2015        Eric Garcia    1.60 Draft BK Declaration                                                                   E. Motions


LFLJ    6880     3/10/2015        Eric Garcia    0.70 Schedule appointments with declarants                                                  E. Motions


LFLJ    6881     3/10/2015       Andrew Lah      0.20 Intra‐office conference re: depositions and declarations.                              C. Depositions
LFLJ    6882     3/10/2015       Andrew Lah      0.20 Emails re: declarations.                                                               A. Investigation

LFLJ    6883     3/11/2015        Jeffrey Lais   1.10 Drafting work on and call to Andre Fernandez re: his declaration.                      E. Motions


LFLJ    6884     3/11/2015        Eric Garcia    1.70 Draft declaration for Danny Dickerson                                                  E. Motions


LFLJ    6885     3/12/2015      Michael Caesar   1.00 Draft email to team re: potential named plaintiff.                                     A. Investigation

LFLJ    6886     3/12/2015      Michael Caesar   0.10 Review deposition transcript of P. Calisi.                                             C. Depositions
LFLJ    6887     3/12/2015       Jeffrey Lais    0.40 Drafting to declaration of Steve Donegan; call Steve Donegan.                          E. Motions


LFLJ    6888     3/12/2015        Jeffrey Lais   1.10 Drafting to declaration of Andre Fernandez; lengthy call with Mr. Fernandez.           E. Motions


LFLJ    6889     3/12/2015        Jeffrey Lais   0.20 Discussion with M. Caesar re: declaration gathering work; confer with E. Garcia re:    E. Motions
                                                      same.

LFLJ    6890     3/12/2015        Eric Garcia    0.20 Send declaration project update                                                        E. Motions


LFLJ    6891     3/12/2015        Eric Garcia    0.90 Schedule appts with declarants                                                         E. Motions


LFLJ    6892     3/12/2015        Eric Garcia    0.90 Becki Kilgore declaration follow up                                                    E. Motions


LFLJ    6893     3/13/2015       Todd Jackson    1.10 Discovery: review declarations and 26f                                                 B. Discovery

                                                              Page 231 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 233 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                  Code
LFLJ    6894     3/13/2015      Michael Caesar    0.20 Review supplemental 26(f) report                                                      B. Discovery
LFLJ    6895     3/13/2015      Michael Caesar    0.30 Review letter from opposing counsel re: document productions                          E. Motions


LFLJ    6896     3/13/2015      Michael Caesar   0.20 Review memo from N. Peters re: doc review                                              D. Doc. Revw.
LFLJ    6897     3/13/2015      Michael Caesar   0.10 Review e‐mail from L. Chan re: doc review                                              D. Doc. Revw.
LFLJ    6898     3/13/2015      Michael Caesar   0.10 E‐mail to co‐counsel, J. Lais, and E. Garcia re: declarations                          A. Investigation

LFLJ    6899     3/13/2015      Michael Caesar   1.30 Conference call w/ co‐counsel re: declarations, depositions, and documents.            C. Depositions
LFLJ    6900     3/13/2015      Michael Caesar   0.30 Review draft declaration of Andre Fernandez                                            E. Motions


LFLJ    6901     3/13/2015      Michael Caesar   0.20 Review draft declaration of Danny Dickerson                                            E. Motions


LFLJ    6902     3/13/2015      Michael Caesar   0.20 Prepare for Telephone call to Co‐Counsel re: declarations, depositions, and documents. C. Depositions

LFLJ    6903     3/13/2015      Michael Caesar   0.60 Review declaration of S. Donnegan                                                      E. Motions


LFLJ    6904     3/13/2015      Michael Caesar   0.40 Review and edit declaration template                                                   E. Motions


LFLJ    6905     3/13/2015        Jeffrey Lais   0.10 E‐mails re: declaration team call scheduling.                                          E. Motions


LFLJ    6906     3/13/2015        Jeffrey Lais   1.10 Check in with M. Caesar before group call and then co‐counsel conference call.         F. Strategy

LFLJ    6907     3/13/2015        Eric Garcia    0.60 Plaintiffs' team call.                                                                 F. Strategy

LFLJ    6908     3/13/2015        Eric Garcia    1.00 Interview with System Admininstrator Farhan Hussein in order to draft declaration.     E. Motions


LFLJ    6909     3/16/2015      Michael Caesar   0.10 Review and respond to email from L. Chan re: potential named plaintiff                 A. Investigation

LFLJ    6910     3/16/2015      Michael Caesar   0.10 Review email from M. Litrownik re: declarations.                                       A. Investigation

LFLJ    6911     3/16/2015      Michael Caesar   0.10 Review emails (9) re: declarations                                                     A. Investigation

LFLJ    6912     3/16/2015      Michael Caesar   0.10 Review e‐mail from opposing counsel re: opt‐in discovery                               B. Discovery

                                                              Page 232 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 234 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                Code
LFLJ    6913     3/16/2015      Michael Caesar    0.10 Review emails (4) from co‐counsel re: opt‐in discovery                              B. Discovery
LFLJ    6914     3/16/2015      Michael Caesar    0.10 Review and respond to e‐mail from J. Lais re: declaration review                    E. Motions


LFLJ    6915     3/16/2015        Jeffrey Lais   1.60 Call with and complete draft of Suzy Smith; send same to M. Caesar, D. Hutchinson, M. E. Motions
                                                      Litrownik, J. Sagafi and T. Jackson.

LFLJ    6916     3/16/2015        Eric Garcia    0.50 Draft Greg Baxter declaration                                                        E. Motions


LFLJ    6917     3/16/2015        Eric Garcia    1.30 Erich Oberle draft declaration                                                       E. Motions


LFLJ    6918     3/17/2015        Jeffrey Lais   0.40 Work on Steve Donegan's declaration and e‐mails with Mr. Donegan re: same.           E. Motions


LFLJ    6919     3/17/2015        Eric Garcia    0.40 Draft Patrick Carr declaration                                                       E. Motions


LFLJ    6920     3/17/2015        Eric Garcia    1.10 Draft Farhan Hussein declaration                                                     E. Motions


LFLJ    6921     3/17/2015        Eric Garcia    2.00 Draft Becki Kilgore declaration                                                      E. Motions


LFLJ    6922     3/18/2015      Michael Caesar   1.60   Draft letter to D. Golder re: discovery                                            B. Discovery
LFLJ    6923     3/18/2015      Michael Caesar   0.60   Outline letter to D. Golder re: discovery                                          B. Discovery
LFLJ    6924     3/18/2015      Michael Caesar   0.10   Review e‐mail from opposing counsel re: document production                        B. Discovery
LFLJ    6925     3/18/2015      Michael Caesar   0.20   Doc Review                                                                         D. Doc. Revw.
LFLJ    6926     3/18/2015      Michael Caesar   0.20   Review emails (3) from J. Sagafi, M. Litrownik, and M. Scimone re: missing data    A. Investigation

LFLJ    6927     3/18/2015      Michael Caesar   0.70 Team conference call                                                                 F. Strategy

LFLJ    6928     3/18/2015        Jeffrey Lais   0.20 Review intake; call and e‐mail to class member to touch base re: case status and     A. Investigation
                                                      declaration.
LFLJ    6929     3/18/2015        Jeffrey Lais   0.80 Continue drafting Steve Donegan declaration; call and e‐mail to Mr. Donegan.         E. Motions




                                                              Page 233 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 235 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                     Code
LFLJ    6930     3/18/2015       Jeffrey Lais     1.70 Declaration call to Andre Fernandez; complete a draft of his declaration and distribute   E. Motions
                                                       it for attorney review.

LFLJ    6931     3/18/2015        Jeffrey Lais   0.30 Review various spreadsheets about opt ins and e‐mails with J. Sagafi and M. Caesar re: B. Discovery
                                                      same.
LFLJ    6932     3/18/2015        Jeffrey Lais   0.70 Co‐counsel conference call.                                                            F. Strategy

LFLJ    6933     3/19/2015        Jeffrey Lais   0.40 Scheduling e‐mails with S. Donegan and B. Tourjee re: declarations and update e‐mail A. Investigation
                                                      to M. Caesar re: same; check in meeting with E. Garcia re: declaration gathering status.

LFLJ    6934     3/19/2015        Jeffrey Lais   1.10 Read/review early drafts of declarations in preparation for call on 3/20.                  A. Investigation

LFLJ    6935     3/19/2015        Eric Garcia    0.40 Draft dec for Vamshi Challa                                                                E. Motions


LFLJ    6936     3/19/2015        Eric Garcia    1.10 Draft Daniel Ford declaration                                                              E. Motions


LFLJ    6937     3/19/2015        Eric Garcia    0.90 Finalize draft declaration                                                                 E. Motions


LFLJ    6938     3/20/2015       Todd Jackson    0.50 Review declarations                                                                        A. Investigation

LFLJ    6939     3/20/2015       Todd Jackson    0.90 Review declarations and discuss edits                                                      A. Investigation

LFLJ    6940     3/20/2015      Michael Caesar   1.40 Conference call w/ co‐counsel re: declarations                                             E. Motions


LFLJ    6941     3/20/2015      Michael Caesar   2.50 Review and edit draft declarations                                                         A. Investigation

LFLJ    6942     3/20/2015        Jeffrey Lais   0.20 Call to Britni Tourjee and discuss status of case and declaration project; schedule and    E. Motions
                                                      calendar declaration call.

LFLJ    6943     3/20/2015        Jeffrey Lais   1.40 Declaration team call and then debrief with T. Jackson; follow up e‐mails from J. Sagafi. E. Motions


LFLJ    6944     3/20/2015        Jeffrey Lais   0.40 Meeting with E. Garcia to go over status of each of his declarations.                      A. Investigation




                                                              Page 234 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 236 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                   Code
LFLJ    6945     3/20/2015        Eric Garcia     1.00 Draft Vamshi Challa declaration                                                         E. Motions


LFLJ    6946     3/20/2015        Eric Garcia    1.40 Declaration team mtg                                                                     E. Motions


LFLJ    6947     3/23/2015      Michael Caesar   0.70   Intra‐office conference w/ A. Lah re: discovery                                        B. Discovery
LFLJ    6948     3/23/2015      Michael Caesar   2.90   Deposition preparation for T. Colby                                                    C. Depositions
LFLJ    6949     3/23/2015      Michael Caesar   0.20   Review letter from opposing counsel re: documents.                                     B. Discovery
LFLJ    6950     3/23/2015      Michael Caesar   0.10   Review master class list.                                                              B. Discovery
LFLJ    6951     3/23/2015      Michael Caesar   0.10   Review email from J. Sagafi re: job titles.                                            B. Discovery
LFLJ    6952     3/23/2015      Michael Caesar   0.10   Review emails (2) from M. Litrownik re: deposition preparation.                        C. Depositions
LFLJ    6953     3/23/2015       Jeffrey Lais    0.40   Begin to draft process memo re: steps to drafting declarations.                        A. Investigation

LFLJ    6954     3/23/2015        Jeffrey Lais   0.10 Review E. Garcia's declaration status list.                                              E. Motions


LFLJ    6955     3/23/2015        Jeffrey Lais   0.10 Call to Steve Donegan re: declaration.                                                   E. Motions


LFLJ    6956     3/23/2015        Jeffrey Lais   0.40 E‐mails re: declaration gathering project and document review.                           E. Motions


LFLJ    6957     3/23/2015        Jeffrey Lais   0.40 Meet with A. Lah and M. Caesar re: documents and e‐mail co‐counsel re: document          B. Discovery
                                                      review platform; related review of meet and confer letter.
LFLJ    6958     3/23/2015        Eric Garcia    0.60 Schedule appts with declarants                                                           E. Motions


LFLJ    6959     3/23/2015        Eric Garcia    1.90 Draft and send Becki Kilgore declaration                                                 E. Motions


LFLJ    6960     3/23/2015       Andrew Lah      0.40 Catch‐up on emails for past two weeks re: vacation.                                      F. Strategy

LFLJ    6961     3/23/2015       Andrew Lah      0.10 Emails re: document review.                                                              D. Doc. Revw.
LFLJ    6962     3/23/2015       Andrew Lah      0.80 Intra‐office conferences with M. Caesar, J. Lais, and E. Garcia re: status, documents,   A. Investigation
                                                      and declarations.
LFLJ    6963     3/24/2015        Eric Garcia    0.10 Draft declaration for Greg Baxter                                                        E. Motions




                                                              Page 235 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 237 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                          Code
LFLJ    6964     3/24/2015        Eric Garcia     1.10 Draft declaration for Patrick Carr                                             E. Motions


LFLJ    6965     3/24/2015        Eric Garcia    1.10 Draft Farhan Hussein decalaration                                               E. Motions


LFLJ    6966     3/24/2015       Andrew Lah      0.30 Emails (several) re: discovery and production of documents.                     B. Discovery
LFLJ    6967     3/24/2015      Michael Caesar   0.70 Edit declaration of Chris Lamer                                                 E. Motions


LFLJ    6968     3/24/2015      Michael Caesar   0.60 Edit declaration of Becki Kilgore                                               E. Motions


LFLJ    6969     3/24/2015      Michael Caesar   0.10 Review email from M. Scimone re: meet and confer                                B. Discovery
LFLJ    6970     3/24/2015      Michael Caesar   0.10 Review email from J. Lais re: documents and declarations                        A. Investigation

LFLJ    6971     3/24/2015      Michael Caesar   0.20 Draft email to M. Scimone re: Calisi testimony                                  C. Depositions
LFLJ    6972     3/24/2015      Michael Caesar   0.10 Review emails (5) from co‐counsel re: document review platform                  D. Doc. Revw.
LFLJ    6973     3/24/2015      Michael Caesar   0.10 Review e‐mail from J. Lais re: putative class members.                          A. Investigation

LFLJ    6974     3/24/2015      Michael Caesar   0.10 Review meet‐and‐confer letter from M. Scimone to D. Golder.                     B. Discovery
LFLJ    6975     3/24/2015       Jeffrey Lais    1.80 Drafting Britni Tourjee's declaration; call (1.1 hours) with Britni Tourjee).   E. Motions


LFLJ    6976     3/25/2015        Jeffrey Lais   2.70 E‐mail discussions re: document review platform; review Relativity database     D. Doc. Revw.
                                                      information; download personnel files and review declarant files.
LFLJ    6977     3/25/2015        Jeffrey Lais   0.20 E‐mails with class member B. Tourjee.                                           A. Investigation

LFLJ    6978     3/25/2015        Eric Garcia    2.00 draft declaration for danny dickerson                                           E. Motions


LFLJ    6979     3/25/2015       Andrew Lah      0.40 Review and analyze spreadsheets.                                                E. Motions


LFLJ    6980     3/25/2015       Andrew Lah      0.20 Emails and Intra‐office conference re: outreach.                                A. Investigation

LFLJ    6981     3/26/2015       Todd Jackson    0.50 Declaration issues                                                              E. Motions




                                                              Page 236 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 238 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                  Code
LFLJ    6982     3/26/2015        Eric Garcia     0.20 Declaration call Danny Dickerson                                                       E. Motions


LFLJ    6983     3/26/2015        Eric Garcia    0.70 Declaration call with Joseph Opoku‐Boakye                                               E. Motions


LFLJ    6984     3/26/2015        Eric Garcia    1.00 Call Dan Ford re follow up declaration questions                                        E. Motions


LFLJ    6985     3/26/2015        Eric Garcia    0.60 Draft declaration for Daniel Ford                                                       E. Motions


LFLJ    6986     3/27/2015        Eric Garcia    0.80 Call with declarant Dean Pitts                                                          E. Motions


LFLJ    6987     3/27/2015        Eric Garcia    0.60 Follow up call with declarant Danny Dickerson                                           E. Motions


LFLJ    6988     3/30/2015        Eric Garcia    0.90 Follow up declaration call Dean Pitts.                                                  E. Motions


LFLJ    6989     3/30/2015        Eric Garcia    2.40 Draft Danny Dickerson Declaration                                                       E. Motions


LFLJ    6990     3/30/2015       Andrew Lah      0.40 Review intake forms and emails re: declarant and Intra‐office conference with E. Garcia A. Investigation
                                                      re: same.
LFLJ    6991     3/30/2015       Andrew Lah      0.30 Review and analyze draft motion for FLSA certification and emails re: same.             E. Motions


LFLJ    6992     3/31/2015      Michael Caesar   1.20 Review declarations                                                                     A. Investigation

LFLJ    6993     3/31/2015        Eric Garcia    0.30 Update status doc                                                                       A. Investigation

LFLJ    6994     3/31/2015        Eric Garcia    0.30 Email Nash Jasmine re scheduling declaration call                                       E. Motions


LFLJ    6995     3/31/2015        Eric Garcia    0.20 Meet with MC re declaration updates.                                                    E. Motions




                                                             Page 237 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 239 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                        Code
LFLJ    6996     3/31/2015        Eric Garcia     1.10 Draft Becki Kilgore dec                                                      E. Motions


LFLJ    6997     3/31/2015        Eric Garcia    1.50 Draft Danny Dickerson declaration                                             E. Motions


LFLJ    6998     3/31/2015        Eric Garcia    0.70 Patrick Carr follow up dec call                                               E. Motions


LFLJ    6999     3/31/2015       Andrew Lah      0.20 Emails re: named plaintiff deposition.                                        C. Depositions
LFLJ    7000     3/31/2015       Andrew Lah      0.20 Intra‐office conference with M. Caesar re: declaration update.                E. Motions


LFLJ    7001     4/1/2015       Michael Caesar   0.10 E‐mail to J. Sagafi re: declarations                                          A. Investigation

LFLJ    7002     4/1/2015       Michael Caesar   0.30 Review letter from M. Scimone re: document production.                        B. Discovery
LFLJ    7003     4/1/2015       Michael Caesar   0.10 Review emails (4) from A. Lah and E. Garcia re: potential named plaintiffs.   A. Investigation

LFLJ    7004     4/1/2015       Michael Caesar   0.50 Review and edit declaration of Cheri Johnson                                  E. Motions


LFLJ    7005     4/1/2015       Michael Caesar   0.50 Review and edit declaration of Dennis Farkas.                                 E. Motions


LFLJ    7006     4/1/2015       Michael Caesar   0.20 Intra‐office conference w/ E. Garcia re: declarations                         A. Investigation

LFLJ    7007     4/1/2015       Michael Caesar   0.20 Intra‐office conference J. Lais re: declarations                              A. Investigation

LFLJ    7008     4/1/2015         Eric Garcia    3.30 Draft declaration dan ford                                                    E. Motions


LFLJ    7009     4/1/2015         Eric Garcia    0.20 Contact Becki Kilgore re follow up dec call                                   E. Motions


LFLJ    7010     4/1/2015         Eric Garcia    0.30 Meet with MC re dec project update                                            E. Motions


LFLJ    7011     4/1/2015         Eric Garcia    1.50 Draft Farhan Hussein Dec                                                      E. Motions




                                                              Page 238 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 240 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                              Code
LFLJ    7012     4/1/2015       Andrew Lah       0.20 Intra‐office conference re: declaration status.                    E. Motions


LFLJ    7013     4/1/2015       Andrew Lah      0.20 Intra‐office conference re: possible plaintiff.                     A. Investigation

LFLJ    7014     4/1/2015       Andrew Lah      2.00 Review and edit draft declarations.                                 A. Investigation

LFLJ    7015     4/1/2015       Andrew Lah      0.40 Intra‐office conference with M. Caesar re: declarations and call.   A. Investigation

LFLJ    7016     4/2/2015      Michael Caesar   0.30 Review e‐mail from J. Sagafi re: discovery                          B. Discovery
LFLJ    7017     4/2/2015      Michael Caesar   0.30 Review and edit declaration of Karen Samluk                         E. Motions


LFLJ    7018     4/2/2015      Michael Caesar   0.40 Review and edit declaration of D. Dickerson                         E. Motions


LFLJ    7019     4/2/2015      Michael Caesar   0.40 Telephone call to CM B. Kilgore re: declaration                     E. Motions


LFLJ    7020     4/2/2015      Michael Caesar   0.10 Review email from M. Litrownik re: declarations.                    A. Investigation

LFLJ    7021     4/2/2015      Michael Caesar   0.50 Review declaration of Dan Ford.                                     E. Motions


LFLJ    7022     4/2/2015        Eric Garcia    0.40 Email potential declarants re scheduling appt                       E. Motions


LFLJ    7023     4/2/2015        Eric Garcia    2.90 Draft Farhan Hussein Dec                                            E. Motions


LFLJ    7024     4/2/2015        Eric Garcia    0.30 Dec call Dean Pitts                                                 E. Motions


LFLJ    7025     4/2/2015        Eric Garcia    0.20 Follow up call with Dan Ford re dec edits                           E. Motions


LFLJ    7026     4/2/2015        Eric Garcia    0.50 Follow up call with Becki Kilgore re dec edits                      E. Motions




                                                             Page 239 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 241 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                                       Code
LFLJ    7027     4/2/2015        Eric Garcia     1.20 Review MC edits to Becki Kilgore decs                                       E. Motions


LFLJ    7028     4/2/2015        Eric Garcia    0.80 Review MC edits to Dan Ford dec.                                             E. Motions


LFLJ    7029     4/2/2015       Andrew Lah      0.20 Emails re: letter to defendant and FLSA brief.                               E. Motions


LFLJ    7030     4/2/2015       Andrew Lah      0.30 Work on opt‐in issues.                                                       B. Discovery
LFLJ    7031     4/3/2015      Michael Caesar   1.50 Edit draft of conditional certification motion                               E. Motions


LFLJ    7032     4/3/2015      Michael Caesar   1.40 Review draft of conditional certification motion                             E. Motions


LFLJ    7033     4/3/2015      Michael Caesar   0.20 Intra‐office conference w/ E. Garcia, A. Lah, and J. Lais re: declarations   A. Investigation

LFLJ    7034     4/3/2015      Michael Caesar   1.10 Team conference call re: conditional cert and declarations.                  F. Strategy

LFLJ    7035     4/3/2015        Jeffrey Lais   0.10 Call from J. Sagafi.                                                         F. Strategy

LFLJ    7036     4/3/2015        Jeffrey Lais   1.10 Weekly team meeting.                                                         F. Strategy

LFLJ    7037     4/3/2015        Eric Garcia    1.60 Draft Dean Pitts dec                                                         E. Motions


LFLJ    7038     4/3/2015        Eric Garcia    0.20 Joseph Opoku Boakye dec call                                                 E. Motions


LFLJ    7039     4/3/2015        Eric Garcia    1.20 Nash Jasmine dec call                                                        E. Motions


LFLJ    7040     4/3/2015        Eric Garcia    1.10 Weekly Plaintiff's team mtg                                                  F. Strategy

LFLJ    7041     4/3/2015        Eric Garcia    0.50 Check declarant self reported time against CSC time sheets                   E. Motions




                                                             Page 240 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 242 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                                           Code
LFLJ    7042     4/3/2015        Eric Garcia     0.10 Meeting with JLa re CSC time sheets                                             E. Motions


LFLJ    7043     4/3/2015       Andrew Lah      0.40 Intra‐office conference re; declarations.                                        A. Investigation

LFLJ    7044     4/3/2015       Andrew Lah      1.10 Team call.                                                                       F. Strategy

LFLJ    7045     4/6/2015       Todd Jackson    0.30 Conf with MC re: declarations, review emails                                     A. Investigation

LFLJ    7046     4/6/2015       Todd Jackson    0.50 Review and edit declaration                                                      E. Motions


LFLJ    7047     4/6/2015      Michael Caesar   0.30 Edit declaration of F. Hussain.                                                  E. Motions


LFLJ    7048     4/6/2015      Michael Caesar   0.30 Review and edit declaration of C. Lamer                                          E. Motions


LFLJ    7049     4/6/2015      Michael Caesar   0.40 Review and edit declaration of D. Dickerson.                                     E. Motions


LFLJ    7050     4/6/2015      Michael Caesar   0.10 Review e‐mail from J. Lais re: declarations                                      A. Investigation

LFLJ    7051     4/6/2015      Michael Caesar   0.10 Review e‐mail from M. Scimone re: opt‐in discovery                               B. Discovery
LFLJ    7052     4/6/2015      Michael Caesar   0.10 Review e‐mail from J. Domanico re: minute entry from CMC.                        F. Strategy

LFLJ    7053     4/6/2015      Michael Caesar   0.40 Review declaration of F. Hussain.                                                E. Motions


LFLJ    7054     4/6/2015      Michael Caesar   0.20 E‐mail to D. Hutchinson, J. Lais, and M. Litrownik re: B. Kilgore declaration.   E. Motions


LFLJ    7055     4/6/2015      Michael Caesar   0.70 Telephone call to B. Kilgore re: declaration                                     E. Motions


LFLJ    7056     4/6/2015      Michael Caesar   0.30 Edit declaration of B. Kilgore                                                   E. Motions


LFLJ    7057     4/6/2015      Michael Caesar   0.20 Intra‐office conference w/ T. Jackson re: declarations                           A. Investigation



                                                             Page 241 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 243 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                          Code
LFLJ    7058     4/6/2015      Michael Caesar    0.30 Telephone call to B. Kilgore re: declaration                   E. Motions


LFLJ    7059     4/6/2015        Eric Garcia    1.80 Draft Farhan Hussain dec                                        E. Motions


LFLJ    7060     4/6/2015        Eric Garcia    1.20 Draft Danny Dickerson dec                                       E. Motions


LFLJ    7061     4/6/2015        Eric Garcia    0.50 Check timekeeping data and personnel files of decs              E. Motions


LFLJ    7062     4/6/2015        Eric Garcia    1.10 Follow up dec call dean pitts                                   E. Motions


LFLJ    7063     4/7/2015       Todd Jackson    0.80 Review and edit declaration                                     E. Motions


LFLJ    7064     4/7/2015      Michael Caesar   0.40 Review declaration of C. Rothrock                               E. Motions


LFLJ    7065     4/7/2015      Michael Caesar   0.10 Review email from M. Litrownik re: declaration of C. Rothrock   E. Motions


LFLJ    7066     4/7/2015        Eric Garcia    0.80 Send MC dec status update                                       E. Motions


LFLJ    7067     4/7/2015        Eric Garcia    0.60 Danny Dickerson follow up call                                  A. Investigation

LFLJ    7068     4/7/2015        Eric Garcia    1.00 Review and edit Dan Ford dec                                    E. Motions


LFLJ    7069     4/7/2015        Eric Garcia    0.60 Review and edit Danny Dickerson dec                             E. Motions


LFLJ    7070     4/7/2015        Eric Garcia    0.80 Review Opoku and Jasmine personnel files                        D. Doc. Revw.
LFLJ    7071     4/7/2015        Eric Garcia    1.30 Edit Farhan Hussain Dec                                         E. Motions




                                                             Page 242 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 244 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                                                     Code
LFLJ    7072     4/7/2015        Eric Garcia     0.60 Edit and draft Dean Pitts dec                                                             E. Motions


LFLJ    7073     4/7/2015        Eric Garcia    0.70 Follow up dec call w/ Farhan Hussain                                                       A. Investigation

LFLJ    7074     4/7/2015        Eric Garcia    0.90 Schedule calls with declarants                                                             E. Motions


LFLJ    7075     4/8/2015       Todd Jackson    0.30 Discussion with J. Lais, M. Caesar and E. Garcia re: eTES data generally as it comes up in A. Investigation
                                                     Declarations.
LFLJ    7076     4/8/2015       Todd Jackson    1.10 Edit declarations and discussions re: same                                                 A. Investigation

LFLJ    7077     4/8/2015       Todd Jackson    0.50 Intra‐office conference w/ M. Caesar, E. Garcia.                                           F. Strategy

LFLJ    7078     4/8/2015      Todd Jackson     2.10 Various FLSA 12b motion work; review declaration, review deposition                      C. Depositions
LFLJ    7079     4/8/2015      Michael Caesar   0.10 Review emails (5) from J. Sagafi, M. Lopez, T. Jackson, and M. Scimone re: declarations. A. Investigation

LFLJ    7080     4/8/2015      Michael Caesar   0.60 Review emails (6) from T. Jackson, A. Pellouchoud, K. Dermody, and J. Sagafi analyze       F. Strategy
                                                     issues in same
LFLJ    7081     4/8/2015      Michael Caesar   0.50 Intra‐office conference w/ T. Jackson, E. Garcia.                                          F. Strategy

LFLJ    7082     4/8/2015      Michael Caesar   0.30 Email to T. Jackson re: declarants.                                                        E. Motions


LFLJ    7083     4/8/2015      Michael Caesar   0.10 Review email from M. Litrownik re: declaration of B. Kilgore.                              E. Motions


LFLJ    7084     4/8/2015      Michael Caesar   0.10 Review email from M. Litrownik re: D. Dickerson declaration                                E. Motions


LFLJ    7085     4/8/2015      Michael Caesar   0.20 Intra‐office conference T. Jackson re: declarations                                        A. Investigation

LFLJ    7086     4/8/2015      Michael Caesar   0.10 E‐mail to D. Hutchinson, J. Lais, and M. Litrownik re: declaration of N. Delgado.          E. Motions


LFLJ    7087     4/8/2015      Michael Caesar   0.40 Review and edit declaration of N. Delgado                                                  E. Motions




                                                             Page 243 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 245 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                                                    Code
LFLJ    7088     4/8/2015      Michael Caesar    0.10 Review email from M. Litrownik re: declaration of N. Delgado                             E. Motions


LFLJ    7089     4/8/2015        Jeffrey Lais   0.30 Discussion with T. Jackson, M. Caesar and E. Garcia re: eTES data generally as it comes   A. Investigation
                                                     up in Declarations.
LFLJ    7090     4/8/2015        Jeffrey Lais   2.70 Edits to class member declarations; review hours data for Tourjee and calculate           E. Motions
                                                     average overtime, and e‐mails with M. Caesar, A. Lah, and T. Jackson re: same.

LFLJ    7091     4/8/2015        Eric Garcia    2.30 Edit and draft Dean Pitts dec                                                             E. Motions


LFLJ    7092     4/8/2015        Eric Garcia    0.80 Review TJ dec edits                                                                       E. Motions


LFLJ    7093     4/8/2015        Eric Garcia    0.50 Meeting with TJ re dec edits                                                              E. Motions


LFLJ    7094     4/8/2015        Eric Garcia    1.40 Nash Jasmine follow up dec call                                                           A. Investigation

LFLJ    7095     4/8/2015        Eric Garcia    1.20 Review dec team comments and edits                                                        E. Motions


LFLJ    7096     4/9/2015       Todd Jackson    1.30 Review declarations, other 12b research and review of record                              A. Investigation

LFLJ    7097     4/9/2015      Michael Caesar   0.20 Edit declaration of B. Kilgore.                                                           E. Motions


LFLJ    7098     4/9/2015      Michael Caesar   0.40 Review emails (7) from J. Lais, K. Dermody, and J. Sagafi re: declarations                A. Investigation

LFLJ    7099     4/9/2015      Michael Caesar   0.10 Review e‐mail from J. Lais re: depositions                                                C. Depositions
LFLJ    7100     4/9/2015      Michael Caesar   0.40 Edit declaration of D. Dickerson.                                                         E. Motions


LFLJ    7101     4/9/2015      Michael Caesar   0.10 Email to T. Jackson, J. Sagafi, and A. Lah re: declaration of F. Hussain.                 E. Motions


LFLJ    7102     4/9/2015      Michael Caesar   0.30 Edit declaration of F. Hussain                                                            E. Motions




                                                             Page 244 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 246 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                                 Code
LFLJ    7103     4/9/2015       Michael Caesar    0.20 Intra‐office conference J. Lais re: declarations                                     A. Investigation

LFLJ    7104     4/9/2015       Michael Caesar   0.30 Intra‐office conference A. Lah re: declarations                                       A. Investigation

LFLJ    7105     4/9/2015       Michael Caesar   0.40 Review and edit declaration of S. Smith.                                              E. Motions


LFLJ    7106     4/9/2015       Michael Caesar   0.30 Edit declaration of Andre Fernandez.                                                  E. Motions


LFLJ    7107     4/9/2015         Jeffrey Lais   2.70 Final edits to Suzy Smith declaration; e‐mails and discussions with M. Caesar and T.   E. Motions
                                                      Jackson re: same; review personnel file of declarant and e‐mails with J. Domanico re:
                                                      same; call with declarant and e‐mail to declarant.
LFLJ    7108     4/9/2015         Jeffrey Lais   2.60 Final edits to Andre Fernandez declaration; e‐mails and discussions with M. Caesar and E. Motions
                                                      T. Jackson re: same; call with declarant and e‐mail to declarant.

LFLJ    7109     4/9/2015         Eric Garcia    1.00 edit danny dickerson dec                                                              E. Motions


LFLJ    7110     4/9/2015         Eric Garcia    1.10 Edit Dean Pitts dec                                                                   E. Motions


LFLJ    7111     4/9/2015         Eric Garcia    0.50 Contact declarants re setting up appointment                                          E. Motions


LFLJ    7112     4/9/2015         Eric Garcia    1.30 Review Pat Carr dec                                                                   E. Motions


LFLJ    7113     4/9/2015         Eric Garcia    1.00 Farhan Hussain follow up dec call                                                     A. Investigation

LFLJ    7114     4/9/2015         Eric Garcia    1.70 Draft and edit Farhan Hussain dec                                                     E. Motions


LFLJ    7115     4/9/2015        Andrew Lah      0.50 Intra‐office conference with M. Caesar re: declarations and emails re: same.          A. Investigation

LFLJ    7116     4/10/2015       Todd Jackson    0.10 Intra‐office conference w/ M. Caesar re: declarations                                 A. Investigation

LFLJ    7117     4/10/2015       Todd Jackson    0.50 Edit declarations, deal with declaration issues                                       A. Investigation




                                                              Page 245 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 247 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper     Hours Description                                                                                       Code
LFLJ    7118     4/10/2015       Todd Jackson     1.20 Call with co‐counsel re: FLSA motion and declarations and prep for same:                   A. Investigation

LFLJ    7119     4/10/2015       Todd Jackson    2.90 Edit FLSA brief                                                                             E. Motions


LFLJ    7120     4/10/2015      Michael Caesar   0.40 Review declaration of B. Tourjee                                                            E. Motions


LFLJ    7121     4/10/2015      Michael Caesar   0.10 Intra‐office conference w/ T. Jackson re: declarations                                      A. Investigation

LFLJ    7122     4/10/2015      Michael Caesar   0.90 Conference call w/ litigation team re: declarations, conditional certification, and misc.   F. Strategy
                                                      discovery matters.
LFLJ    7123     4/10/2015        Jeffrey Lais   0.50 Follow up call with declarant Britni Tourjee.                                               E. Motions


LFLJ    7124     4/10/2015        Jeffrey Lais   0.90 Team conference call re: status of collective cert and declarations.                        F. Strategy

LFLJ    7125     4/10/2015        Eric Garcia    0.60 Reach out to declarants re scheduling dec calls                                             E. Motions


LFLJ    7126     4/10/2015        Eric Garcia    1.10 Edit Pat Carr dec                                                                           E. Motions


LFLJ    7127     4/10/2015        Eric Garcia    0.80 Edit Dean Pitts dec                                                                         E. Motions


LFLJ    7128     4/10/2015        Eric Garcia    0.10 Meet with MC re Dec question                                                                E. Motions


LFLJ    7129     4/10/2015        Eric Garcia    1.20 Edit Danny Dickerson dec                                                                    E. Motions


LFLJ    7130     4/10/2015        Eric Garcia    0.70 Danny Dickerson follow up dec call                                                          E. Motions


LFLJ    7131     4/10/2015        Eric Garcia    0.80 Nash Jasmine follow up dec call                                                             E. Motions




                                                              Page 246 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 248 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                         Code
LFLJ    7132     4/10/2015        Eric Garcia     0.90 Draft Nash Jasmine dec                                        E. Motions


LFLJ    7133     4/10/2015        Eric Garcia    0.50 Draft and send dec update email to MC                          E. Motions


LFLJ    7134     4/10/2015       Andrew Lah      0.40 Intra‐office conferences re: status and declaration project.   E. Motions


LFLJ    7135     4/10/2015       Andrew Lah      0.40 Review and analyze FLSA draft brief and edits.                 E. Motions


LFLJ    7136     4/12/2015      Michael Caesar   0.20 Review e‐mail from J. Sagafi re: opt‐in hours.                 B. Discovery
LFLJ    7137     4/12/2015      Michael Caesar   0.70 Review and edit conditional certification motion.              E. Motions


LFLJ    7138     4/12/2015      Michael Caesar   0.20 Review and edit declaration of B. Kilgore                      E. Motions


LFLJ    7139     4/12/2015      Michael Caesar   0.60 Review and edit declaration of F. Hussain.                     E. Motions


LFLJ    7140     4/12/2015      Michael Caesar   0.70 Review and edit declaration of D. Dickerson.                   E. Motions


LFLJ    7141     4/12/2015        Jeffrey Lais   0.10 E‐mails with Steve Donegan re: declaration.                    E. Motions


LFLJ    7142     4/12/2015        Eric Garcia    3.30 Edit Pat Carr dec                                              E. Motions


LFLJ    7143     4/12/2015        Eric Garcia    0.10 Schedule Dean Pitts follow up dec call                         E. Motions


LFLJ    7144     4/13/2015       Todd Jackson    1.80 Edit discuss decs and motion                                   E. Motions


LFLJ    7145     4/13/2015      Michael Caesar   0.10 Telephone call to E. Garcia re: declarations.                  A. Investigation




                                                             Page 247 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 249 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                               Code
LFLJ    7146     4/13/2015      Michael Caesar    0.20 Review and edit declaration of D. Dickerson.                                        E. Motions


LFLJ    7147     4/13/2015      Michael Caesar   0.60 Review and edit declaration of P. Carr.                                              E. Motions


LFLJ    7148     4/13/2015        Jeffrey Lais   1.80 Edits to class member declaration; edits to class member declaration; e‐mails with M. E. Motions
                                                      Caesar and A. Lah and T. Jackson re: Tourjee dec and hours data; review Tourjee hours
                                                      data; calls to class member re: declarations; call from M. Litrownik re: status of
                                                      declarations.
LFLJ    7149     4/13/2015        Eric Garcia    0.60 Schedule with potential declarants                                                    E. Motions


LFLJ    7150     4/13/2015        Eric Garcia    0.50 Pat Carr follow up dec call                                                          E. Motions


LFLJ    7151     4/13/2015        Eric Garcia    0.30 Review MC /TJs dec edits for Pat Carr                                                E. Motions


LFLJ    7152     4/13/2015        Eric Garcia    0.70 Edit Dean Pitts dec                                                                  E. Motions


LFLJ    7153     4/13/2015        Eric Garcia    0.30 Edit Farhan Hussain dec                                                              E. Motions


LFLJ    7154     4/13/2015        Eric Garcia    0.50 Edit Danny Dickerson dec                                                             E. Motions


LFLJ    7155     4/13/2015        Eric Garcia    0.70 Edit Pat Carr dec                                                                    E. Motions


LFLJ    7156     4/13/2015        Eric Garcia    0.50 Danny Dickerson dec review                                                           E. Motions


LFLJ    7157     4/13/2015        Eric Garcia    0.70 Dean Pitts follow up dec call                                                        E. Motions


LFLJ    7158     4/13/2015        Eric Garcia    0.70 Danny Dickerson follow up dec call                                                   E. Motions




                                                              Page 248 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 250 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                  Code
LFLJ    7159     4/13/2015       Andrew Lah       0.30 Review and edit declaration and emails re: same.                                       E. Motions


LFLJ    7160     4/14/2015      Michael Caesar   0.30 Review and edit declaration of D. Dickerson.                                            E. Motions


LFLJ    7161     4/14/2015      Michael Caesar   0.40 Review and edit declaration of P. Carr.                                                 E. Motions


LFLJ    7162     4/14/2015      Michael Caesar   0.30 Edit declaration of B. Kilgore                                                          E. Motions


LFLJ    7163     4/14/2015        Jeffrey Lais   0.20 Receive, review and e‐mails re: Andre Fernandez declaration.                            E. Motions


LFLJ    7164     4/14/2015        Jeffrey Lais   0.50 Call with declarant Steve Donegan; complete final edits to his declaration and e‐mail   E. Motions
                                                      same to him; update re: same with M. Caesar.

LFLJ    7165     4/14/2015        Eric Garcia    0.20 Contact declarants re scheduling follow up dec calls                                    E. Motions


LFLJ    7166     4/14/2015        Eric Garcia    2.60 Edit Nash Jasmine dec                                                                   E. Motions


LFLJ    7167     4/14/2015        Eric Garcia    1.60 Edit Dean Pitts dec                                                                     E. Motions


LFLJ    7168     4/14/2015        Eric Garcia    0.30 Contact declarants re follow up call                                                    E. Motions


LFLJ    7169     4/14/2015        Eric Garcia    0.50 Compile PDF and submit Pat Carr signed dec to P's team                                  E. Motions


LFLJ    7170     4/14/2015        Eric Garcia    1.50 Jim stoddard dec call                                                                   E. Motions


LFLJ    7171     4/14/2015        Eric Garcia    0.60 Final dec call with Pat Carr                                                            E. Motions




                                                              Page 249 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 251 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                   Code
LFLJ    7172     4/14/2015        Eric Garcia     0.20 Draft and send dec update to Ps team                                                    E. Motions


LFLJ    7173     4/14/2015        Eric Garcia    0.50 Review Pat Carr dec                                                                      E. Motions


LFLJ    7174     4/14/2015       Andrew Lah      1.50 Review and analyze named plaintiff depositions transcripts.                              C. Depositions
LFLJ    7175     4/14/2015       Andrew Lah      0.20 Declaration work.                                                                        E. Motions


LFLJ    7176     4/14/2015       Andrew Lah      0.20 Emails re: stipulation and review same.                                                  E. Motions


LFLJ    7177     4/15/2015      Michael Caesar   0.50 Review declaration of N. Jasmine                                                         E. Motions


LFLJ    7178     4/15/2015      Michael Caesar   0.30 Review declaration of J. Pitts                                                           E. Motions


LFLJ    7179     4/15/2015      Michael Caesar   0.10 Review emails (4) from co‐counsel re: discovery stipulation                              B. Discovery
LFLJ    7180     4/15/2015      Michael Caesar   0.20 Review stipulation re: discovery                                                         B. Discovery
LFLJ    7181     4/15/2015       Jeffrey Lais    0.10 Call to Steve Donegan re: signature status of his declaration.                           E. Motions


LFLJ    7182     4/15/2015        Jeffrey Lais   0.60 E‐mail discussion re: Suzy Smith and outlier job titles.                                 F. Strategy

LFLJ    7183     4/15/2015        Jeffrey Lais   0.10 Send all signed LFLJ declarations to M. Lopez at Outten & Golden so he can use for cites A. Investigation
                                                      in the brief.
LFLJ    7184     4/15/2015        Jeffrey Lais   0.40 Receive and review Suzy Smith signed declaration, and e‐mail confirmation of receipt E. Motions
                                                      to Ms. Smith; e‐mails with M. Caesar and E. Garcia; assemble signature page with
                                                      converted PDF & send to co‐counsel.
LFLJ    7185     4/15/2015        Eric Garcia    0.60 Danny Dickerson Dec call                                                                 E. Motions


LFLJ    7186     4/15/2015        Eric Garcia    0.90 Farhan Hussan follow up dec call                                                         E. Motions


LFLJ    7187     4/15/2015        Eric Garcia    0.30 Contact Danny Dickerson and Nash Jamsine re dec review                                   E. Motions




                                                              Page 250 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 252 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                    Code
LFLJ    7188     4/15/2015        Eric Garcia     0.60 Interview with System Admininstrator Dean Pitts in order to draft declaration.           E. Motions


LFLJ    7189     4/15/2015        Eric Garcia    1.00 Jim Stodard dec call                                                                      E. Motions


LFLJ    7190     4/15/2015        Eric Garcia    2.80 Draft Nash Jasmine dec                                                                    E. Motions


LFLJ    7191     4/15/2015        Eric Garcia    0.80 Draft Jim Stoddard dec                                                                    E. Motions


LFLJ    7192     4/15/2015        Eric Garcia    0.30 Send dec team email update                                                                E. Motions


LFLJ    7193     4/15/2015        Eric Garcia    0.50 Edit Dean Pitts dec                                                                       E. Motions


LFLJ    7194     4/15/2015       Andrew Lah      0.30 Emails and Intra‐office conference re: declarations.                                      A. Investigation

LFLJ    7195     4/16/2015      Todd Jackson     0.40   Discuss document production with team.                                                  B. Discovery
LFLJ    7196     4/16/2015      Michael Caesar   0.50   E‐mail to opposing counsel re: errata sheets.                                           C. Depositions
LFLJ    7197     4/16/2015      Michael Caesar   1.00   Review deposition testimony of P. Calisi                                                C. Depositions
LFLJ    7198     4/16/2015      Michael Caesar   0.30   Review emails (5) from D. Golder and J. Sagafi re: document production                  B. Discovery
LFLJ    7199     4/16/2015      Michael Caesar   0.40   Telephone call to J. Sagafi, w/ J. Lais, re: declarants.                                E. Motions


LFLJ    7200     4/16/2015        Jeffrey Lais   0.20 Meet with M. Caesar and A. Lah re: document review.                                       D. Doc. Revw.
LFLJ    7201     4/16/2015        Jeffrey Lais   0.30 Receive, review Steve Donegan declaration signature page; save to file, rotate            E. Motions
                                                      document, combine with other pages; e‐mail co‐counsel re: same.

LFLJ    7202     4/16/2015        Jeffrey Lais   0.60 Discussion with M. Caesar and J. Sagafi re: server support job title. Related review of   A. Investigation
                                                      SAP data and previous e‐mails re: same.
LFLJ    7203     4/16/2015        Jeffrey Lais   0.10 Call Steve Donegan re: declaration.                                                       E. Motions


LFLJ    7204     4/16/2015        Eric Garcia    0.80 Compile and submit Farhan Hussain signed dec to P's team                                  E. Motions




                                                              Page 251 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 253 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                    Code
LFLJ    7205     4/16/2015        Eric Garcia     0.30 Compile and send Nash Jasmine signed dec to P's team                                     E. Motions


LFLJ    7206     4/16/2015        Eric Garcia    0.70 Finalize Nash Jasmine dec and send for signature                                          E. Motions


LFLJ    7207     4/16/2015        Eric Garcia    1.80 Edit Nash Jasmine dec                                                                     E. Motions


LFLJ    7208     4/16/2015        Eric Garcia    0.70 Nash Jasmine dec call                                                                     E. Motions


LFLJ    7209     4/16/2015        Eric Garcia    0.70 Review Nash Jasmine dec                                                                   E. Motions


LFLJ    7210     4/16/2015        Eric Garcia    0.30 Compile and send Danny Dickerson signed dec to P's team                                   E. Motions


LFLJ    7211     4/16/2015        Eric Garcia    0.40 Edit Farhan Hussain dec                                                                   E. Motions


LFLJ    7212     4/16/2015       Andrew Lah      0.40 Work on document review platform and related issues.                                      D. Doc. Revw.
LFLJ    7213     4/16/2015       Andrew Lah      1.00 Emails and Intra‐office conferences re: declarations; work on same.                       A. Investigation

LFLJ    7214     4/17/2015       Andrew Lah      0.30 Review and edit draft class notice.                                                       E. Motions


LFLJ    7215     4/20/2015       Todd Jackson    0.20 Emails regarding stipulation.                                                             F. Strategy

LFLJ    7216     4/20/2015      Michael Caesar   0.10   Review emails (5) from co‐counsel re: proposed discovery stipulation.                   B. Discovery
LFLJ    7217     4/20/2015       Jeffrey Lais    0.10   E‐mails re: discovery stipulation.                                                      B. Discovery
LFLJ    7218     4/20/2015       Jeffrey Lais    0.20   E‐mail re: document review platform and document review work.                           D. Doc. Revw.
LFLJ    7219     4/20/2015       Andrew Lah      0.20   Emails re: class discovery                                                              B. Discovery
LFLJ    7220     4/21/2015      Michael Caesar   0.50   Intra‐office conference w/ E. Garcia, A. Lah, and J. Lais re: document production and   D. Doc. Revw.
                                                        document review.
LFLJ    7221     4/21/2015      Michael Caesar   0.10   Review e‐mail from M. Scimone re: opt‐in discovery.                                     B. Discovery
LFLJ    7222     4/21/2015      Michael Caesar   0.10   Review e‐mail from opposing counsel re: deposition dates.                               C. Depositions
LFLJ    7223     4/21/2015      Michael Caesar   0.10   Review e‐mail from opposing counsel re: opt‐in discovery.                               B. Discovery
LFLJ    7224     4/21/2015      Michael Caesar   0.10   Review e‐mail from J. Sagafi re: depositions.                                           C. Depositions
LFLJ    7225     4/21/2015      Michael Caesar   0.10   Review emails (10) from opposing counsel and co‐counsel re: doc review                  D. Doc. Revw.

                                                              Page 252 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 254 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                       Code
LFLJ    7226     4/21/2015      Michael Caesar    0.10 Review e‐mail from A. Porter (O&G) re: conditional certification.                           E. Motions


LFLJ    7227     4/21/2015        Jeffrey Lais   0.40 Meeting with A. Lah, M. Caesar and E. Garcia re: discovery, depositions and document         C. Depositions
                                                      review.
LFLJ    7228     4/21/2015        Jeffrey Lais   0.10 E‐mails re: discovery meet and confer.                                                       B. Discovery
LFLJ    7229     4/21/2015        Eric Garcia    0.60 Doc review meeting                                                                           D. Doc. Revw.
LFLJ    7230     4/21/2015        Eric Garcia    2.50 Draft opt in analysis                                                                        E. Motions


LFLJ    7231     4/21/2015       Andrew Lah      0.50 Intra‐office conference with M. Caesar, J. Lais, and E. Garcia re: document review and       D. Doc. Revw.
                                                      collection.
LFLJ    7232     4/21/2015       Andrew Lah      0.20 Emails re: motion to compel.                                                                 B. Discovery
LFLJ    7233     4/22/2015      Michael Caesar   0.30 Read and respond to emails (3) from J. Lais & E. Garcia re: opt‐in discovery                 B. Discovery
LFLJ    7234     4/22/2015       Jeffrey Lais    1.20 Review opt ins and prepare memo to A. Lah and M. Caesar re: who would be a good              B. Discovery
                                                      candidate for discovery; follow up e‐mails re: same.
LFLJ    7235     4/22/2015       Eric Garcia     0.40 Review emails and respond re discovery                                                       B. Discovery
LFLJ    7236     4/22/2015       Eric Garcia     0.20 Update JLa re recent opt ins                                                                 B. Discovery
LFLJ    7237     4/22/2015       Andrew Lah      0.20 Emails re: list of discovery opt‐ins.                                                        B. Discovery
LFLJ    7238     4/22/2015       Andrew Lah      0.10 Emails re: call.                                                                             F. Strategy

LFLJ    7239     4/23/2015      Michael Caesar   0.10 Read and respond to email from A. Lah re: named plaintiffs.                                  A. Investigation

LFLJ    7240     4/23/2015      Michael Caesar   0.10   E‐mail to A. Lah re: opt‐in discovery.                                                     B. Discovery
LFLJ    7241     4/23/2015      Michael Caesar   0.10   Intra‐office conference J. Lais re: opt‐in discovery                                       B. Discovery
LFLJ    7242     4/23/2015      Michael Caesar   0.10   Review e‐mail from opposing counsel re: opt‐in discovery.                                  B. Discovery
LFLJ    7243     4/23/2015      Michael Caesar   0.10   Review e‐mail from M. Scimone re: opt‐in discovery.                                        B. Discovery
LFLJ    7244     4/23/2015      Michael Caesar   0.10   Review emails (3) from J. Sagafi and opposing counsel re: depositions.                     C. Depositions
LFLJ    7245     4/23/2015       Jeffrey Lais    0.20   E‐mails with co‐counsel re: discovery response project.                                    B. Discovery
LFLJ    7246     4/23/2015       Jeffrey Lais    0.80   Review names of discovery participants put forward by defendant and identify those         B. Discovery
                                                        worked on by Lewis Feinberg; distribute list of suggested additional people; confer with
                                                        M. Caesar re: same.
LFLJ    7247     4/23/2015       Andrew Lah      0.10   Intra‐office conference with M. Caesar re: discovery.                                      B. Discovery
LFLJ    7248     4/23/2015       Andrew Lah      0.10   Emails re: deposition dates.                                                               C. Depositions
LFLJ    7249     4/24/2015      Michael Caesar   0.10   Meet with J. Lais re: plans for discovery response gathering project.                      B. Discovery
LFLJ    7250     4/24/2015       Jeffrey Lais    0.10   Meet with M. Caesar re: plans for discovery response gathering project.                    B. Discovery
LFLJ    7251     4/24/2015       Andrew Lah      0.10   Emails re: discovery proposal.                                                             B. Discovery
LFLJ    7252     4/27/2015      Michael Caesar   0.30   Conference call w/ M. Scimone and L. Chan re: opt‐in discovery.                            B. Discovery
LFLJ    7253     4/29/2015       Jeffrey Lais    0.80   Review agenda; look at opt ins who fall under category of Senior" level who would be       F. Strategy
                                                        cut by opposing counsel's proposal; conference call."

                                                              Page 253 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 255 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                              Code
LFLJ    7254     4/29/2015       Andrew Lah       0.50 Team call.                                                                        F. Strategy

LFLJ    7255     4/29/2015       Andrew Lah      0.20 Prepare for team call and review agenda.                                           F. Strategy

LFLJ    7256     4/29/2015       Andrew Lah      0.20 Emails re: conditional certification.                                              E. Motions


LFLJ    7257     4/30/2015      Michael Caesar   0.10 Review emails (5) from M. Scimone re: opt‐in discovery.                            B. Discovery
LFLJ    7258     4/30/2015       Jeffrey Lais    0.30 Review e‐mail correspondence re: discovery response gathering in preparation for   B. Discovery
                                                      internal meeting with M. Caesar and E. Garcia on 5/1.
LFLJ    7259     4/30/2015       Eric Garcia     1.40 Review and respond to emails re discovery                                          B. Discovery
LFLJ    7260     5/1/2015       Michael Caesar   0.10 Review e‐mail from J. Sagafi re: meet and confer                                   B. Discovery
LFLJ    7261     5/1/2015        Andrew Lah      0.30 Emails and Intra‐office conference re: document collection.                        B. Discovery
LFLJ    7262     5/1/2015        Andrew Lah      0.40 Emails and Intra‐office conference re: defendant's proposal & FLSA cert.           E. Motions


LFLJ    7263     5/1/2015        Andrew Lah      0.20 Emails re: opt‐in discovery.                                                       B. Discovery
LFLJ    7264     5/1/2015        Andrew Lah      0.30 Intra‐office conference re: proposal.                                              F. Strategy

LFLJ    7265     5/2/2015       Michael Caesar   0.20 Review and respond to emails (7) re conditional certification                      E. Motions


LFLJ    7266     5/4/2015        Eric Garcia     1.20 Schedule discovery response calls with opt ins                                     B. Discovery
LFLJ    7267     5/4/2015        Andrew Lah      0.20 Intra‐office conference with T. Jackson re: call and emails re: same.              F. Strategy

LFLJ    7268     5/5/2015       Michael Caesar   0.20   Intra‐office conference w/ A. Lah and E. Garcia re: opt‐in discovery             B. Discovery
LFLJ    7269     5/5/2015       Michael Caesar   0.30   Intra‐office conference E. Garcia re: opt‐in discovery                           B. Discovery
LFLJ    7270     5/5/2015       Michael Caesar   0.50   Review opt‐in discovery                                                          B. Discovery
LFLJ    7271     5/5/2015        Eric Garcia     0.20   Meet with MC and AL re discovery                                                 B. Discovery
LFLJ    7272     5/5/2015        Eric Garcia     0.80   Review RFP and Rog response docs                                                 B. Discovery
LFLJ    7273     5/5/2015        Eric Garcia     0.30   Meet with MC re RFP and Rog responses                                            B. Discovery
LFLJ    7274     5/5/2015        Andrew Lah      0.40   Intra‐office conferences with M. Caesar and E. Garcia re: opt‐in discovery.      B. Discovery
LFLJ    7275     5/6/2015        Eric Garcia     0.80   Draft and send potential named plaintiff progress report.                        A. Investigation

LFLJ    7276     5/6/2015         Eric Garcia    0.80   Schedule RFP and Rog calls                                                       B. Discovery
LFLJ    7277     5/7/2015         Jeffrey Lais   0.10   E‐mails re: discovery.                                                           B. Discovery
LFLJ    7278     5/7/2015         Eric Garcia    1.50   Chas Turner RFP and Rog interview                                                B. Discovery
LFLJ    7279     5/7/2015         Eric Garcia    1.70   Make calls and send emails to schedule RFP and Rog interviews                    B. Discovery
LFLJ    7280     5/7/2015         Eric Garcia    0.50   Follow up re potential named plaintiff background issues.                        F. Strategy



                                                              Page 254 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 256 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours   Description                                                                                 Code
LFLJ    7281     5/7/2015         Eric Garcia     0.50   Meet with AL re RFP and Rog update                                                   B. Discovery
LFLJ    7282     5/7/2015         Eric Garcia     0.20   Draft and send RFD and Rog status email                                              B. Discovery
LFLJ    7283     5/7/2015        Andrew Lah       0.50   Review and analyze Defendant's opposition brief to FLSA certification.               E. Motions


LFLJ    7284     5/7/2015        Andrew Lah      0.40 Emails and Intra‐office conference with co‐counsel and E. Garcia re: discovery.         B. Discovery

LFLJ    7285     5/7/2015        Andrew Lah      1.00 Calls with opt‐in re: discovery                                                         B. Discovery
LFLJ    7286     5/7/2015        Andrew Lah      0.20 Intra‐office conference with E. Garcia re: opt‐in discovery.                            B. Discovery
LFLJ    7287     5/8/2015        Eric Garcia     1.10 RFP and Rog call Vamshi Challa                                                          B. Discovery
LFLJ    7288     5/8/2015        Eric Garcia     0.60 Chas Turner follow up RFP and Rog call                                                  B. Discovery
LFLJ    7289     5/8/2015        Eric Garcia     1.10 Chad Malone RFP and Rog call                                                            B. Discovery
LFLJ    7290     5/8/2015        Eric Garcia     0.30 Have first level call with Erich Oberle re RFPs and Rogs                                B. Discovery
LFLJ    7291     5/11/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: meet & confer                                          B. Discovery
LFLJ    7292     5/11/2015      Michael Caesar   0.10 Review e‐mail from opposing counsel re: meet & confer                                   B. Discovery
LFLJ    7293     5/11/2015      Michael Caesar   0.10 Review emails (5) from M. Scimone, E. Garcia, and A. Lah re: opt‐in discovery.          B. Discovery
LFLJ    7294     5/11/2015      Michael Caesar   0.20 Review emails (7) from co‐counsel and opposing counsel re: proposed discovery           B. Discovery
                                                      stipulation.
LFLJ    7295     5/11/2015      Michael Caesar   0.10 Review and respond to e‐mail from E. Garcia re: potential named plaintiffs.             A. Investigation

LFLJ    7296     5/11/2015      Michael Caesar   0.10 Review emails (3) from L. Chan and M. Scimone re: opt‐in discovery.                     B. Discovery
LFLJ    7297     5/11/2015      Michael Caesar   0.10 Review documents re: discoverability                                                    D. Doc. Revw.
LFLJ    7298     5/11/2015      Michael Caesar   0.10 Review emails (5) from M. Scimone, D. Hutchinson, and J. Sagafi re: opt‐in discovery.   B. Discovery

LFLJ    7299     5/11/2015       Eric Garcia     0.90 Danny Dickerson rog and RFP call                                                        B. Discovery
LFLJ    7300     5/11/2015       Andrew Lah      0.20 Intra‐office conference with E. Garcia re: opt‐in discovery.                            B. Discovery
LFLJ    7301     5/11/2015       Andrew Lah      0.30 Emails re: notice and related issues.                                                   A. Investigation

LFLJ    7302     5/12/2015      Michael Caesar   0.10    Review e‐mail from opposing counsel re: meet and confer.                             B. Discovery
LFLJ    7303     5/12/2015       Eric Garcia     0.60    Review docs and draft Chas Turner Rog                                                B. Discovery
LFLJ    7304     5/12/2015       Eric Garcia     0.80    Follow up and schedule Rog and RFP calls                                             B. Discovery
LFLJ    7305     5/12/2015       Eric Garcia     0.70    Chas Turner RFP and Rog Call                                                         B. Discovery
LFLJ    7306     5/12/2015       Eric Garcia     0.70    Erich Oberle RFP and Rog call                                                        B. Discovery
LFLJ    7307     5/12/2015       Andrew Lah      0.10    Emails re: FLSA notice.                                                              A. Investigation

LFLJ    7308     5/12/2015       Andrew Lah      2.00 Train E. Garcia re: discovery and review same.                                          B. Discovery
LFLJ    7309     5/13/2015      Michael Caesar   0.20 Review and annotate opposition to conditional certification motion.                     E. Motions




                                                               Page 255 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 257 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                           Code
LFLJ    7310     5/13/2015      Michael Caesar    0.20 Review memo re: local rules                                                     E. Motions


LFLJ    7311     5/13/2015      Michael Caesar   0.20 Review and respond to emails (5) from M. Scimone, J. Sagafi, and L. Chan re:     E. Motions
                                                      conditional certification reply.

LFLJ    7312     5/13/2015      Michael Caesar   0.20 Review emails (4) from co‐counsel re: conditional certification.                 E. Motions


LFLJ    7313     5/13/2015      Michael Caesar   1.00 Conference call w/ litigation team re: discovery and conditional certification   F. Strategy

LFLJ    7314     5/13/2015      Michael Caesar   0.10 Intra‐office conference E. Garcia re: discovery.                                 B. Discovery
LFLJ    7315     5/13/2015      Michael Caesar   0.90 Review and respond to email from M. Scimone re: discovery.                       B. Discovery
LFLJ    7316     5/13/2015      Michael Caesar   0.10 Review and respond to emails (2) from E. Garcia and M. Scimone re: document      B. Discovery
                                                      production.
LFLJ    7317     5/13/2015        Eric Garcia    0.60 Review Chas Turner documents.                                                    D. Doc. Revw.
LFLJ    7318     5/13/2015        Eric Garcia    0.60 Draft Chas Turner RFP and interrogatories.                                       B. Discovery
LFLJ    7319     5/13/2015        Eric Garcia    0.30 Weekly team call                                                                 F. Strategy

LFLJ    7320     5/13/2015       Eric Garcia     0.20 Send Rog and RFP update to MC and AL                                             B. Discovery
LFLJ    7321     5/13/2015       Eric Garcia     0.40 Chad Malone Rog and RFP call                                                     B. Discovery
LFLJ    7322     5/13/2015       Andrew Lah      1.00 Team call.                                                                       F. Strategy

LFLJ    7323     5/13/2015       Andrew Lah      1.00 Work on case issues.                                                             F. Strategy

LFLJ    7324     5/14/2015      Michael Caesar   0.90 Legal research re: solicitation.                                                 E. Motions


LFLJ    7325     5/14/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: depositions.                                    C. Depositions
LFLJ    7326     5/14/2015      Michael Caesar   0.30 Review outline of conditional certification reply brief.                         E. Motions


LFLJ    7327     5/14/2015      Michael Caesar   0.80 Review and annotate CSC's conditional certification opposition.                  E. Motions


LFLJ    7328     5/14/2015      Michael Caesar   0.40   Review deposition transcript of P. Calisi                                      C. Depositions
LFLJ    7329     5/14/2015      Michael Caesar   0.70   Review and edit discovery responses of C. Turner.                              B. Discovery
LFLJ    7330     5/14/2015       Eric Garcia     2.00   Draft Chas Turner RFP and Rogs                                                 B. Discovery
LFLJ    7331     5/14/2015       Eric Garcia     0.60   Erich Oberle Rog and RFP call                                                  B. Discovery



                                                              Page 256 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 258 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                     Code
LFLJ    7332     5/14/2015       Andrew Lah       0.30 Intra‐office conference with M. Caesar re: reply brief.                   E. Motions


LFLJ    7333     5/15/2015      Michael Caesar   1.30 Legal research re: class member contacts.                                  E. Motions


LFLJ    7334     5/15/2015      Michael Caesar   0.20   Intra‐office conference w/ E. Garcia re: opt‐in discovery                B. Discovery
LFLJ    7335     5/15/2015      Michael Caesar   0.60   Review discovery responses of C. Turner.                                 B. Discovery
LFLJ    7336     5/15/2015      Michael Caesar   0.20   Intra‐office conference w/ A. Lah and E. Garcia re: Opt‐in discovery     B. Discovery
LFLJ    7337     5/15/2015       Eric Garcia     0.90   Draft Chad Malone RFP and Rog                                            B. Discovery
LFLJ    7338     5/15/2015       Eric Garcia     0.80   Draft Danny Dickerson Rog and RFP                                        B. Discovery
LFLJ    7339     5/15/2015       Eric Garcia     0.10   Meet with MC re Chas Turner RFP and Rog                                  B. Discovery
LFLJ    7340     5/15/2015       Eric Garcia     0.40   Review Danny Dickerson docs and call                                     D. Doc. Revw.
LFLJ    7341     5/15/2015       Eric Garcia     0.20   Finish and send Chas Turner RFP to MC                                    B. Discovery
LFLJ    7342     5/15/2015       Eric Garcia     0.20   Meet with MC and AL re Rog and RFP responses                             B. Discovery
LFLJ    7343     5/15/2015       Eric Garcia     0.40   Chad Malone RFP and Rog call                                             B. Discovery
LFLJ    7344     5/15/2015       Andrew Lah      1.00   Work on opt‐in discovery.                                                B. Discovery
LFLJ    7345     5/16/2015      Michael Caesar   0.80   Legal research re: class member contacts                                 E. Motions


LFLJ    7346     5/17/2015      Michael Caesar   2.50 Draft conditional certification brief.                                     E. Motions


LFLJ    7347     5/17/2015      Michael Caesar   1.00 Outline conditional certification reply.                                   E. Motions


LFLJ    7348     5/18/2015      Michael Caesar   0.10 Review opt‐in discovery responses.                                         B. Discovery
LFLJ    7349     5/18/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: sanctions                                 E. Motions


LFLJ    7350     5/18/2015      Michael Caesar   0.10 Review emails from opposing counsel and co‐counsel re: opt‐in discovery.   B. Discovery
LFLJ    7351     5/18/2015      Michael Caesar   0.10 Review emails (3) re: meet and confer.                                     B. Discovery
LFLJ    7352     5/18/2015      Michael Caesar   0.20 Review and edit conditional‐certification reply                            E. Motions


LFLJ    7353     5/18/2015      Michael Caesar   0.10 Review e‐mail from L. Chan re: conditional certification reply.            E. Motions


LFLJ    7354     5/18/2015      Michael Caesar   0.10 E‐mail to E. Garcia re: opt‐in discovery                                   B. Discovery
LFLJ    7355     5/18/2015      Michael Caesar   0.10 Telephone call to G. Baxter re: opt‐in discovery.                          B. Discovery

                                                              Page 257 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 259 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours   Description                                                                    Code
LFLJ    7356     5/18/2015      Michael Caesar    0.20   Intra‐office conference w/ E. Garcia re: opt‐in discovery.              B. Discovery
LFLJ    7357     5/18/2015        Eric Garcia     0.80   Draft and send MC Rog and RFP                                           B. Discovery
LFLJ    7358     5/18/2015        Eric Garcia     0.50   Jason Deconti RFP and Rog Call                                          B. Discovery
LFLJ    7359     5/18/2015        Eric Garcia     1.00   Erich Oberle RFP and Rog call                                           B. Discovery
LFLJ    7360     5/18/2015        Eric Garcia     1.00   Contact clients re Rogs and RFPs                                        B. Discovery
LFLJ    7361     5/18/2015        Eric Garcia     0.80   Edit Chad Malone rog for signature                                      B. Discovery
LFLJ    7362     5/18/2015        Eric Garcia     0.10   Contact Chad Malone re resume for RFP                                   B. Discovery
LFLJ    7363     5/18/2015        Eric Garcia     0.20   Contact Danny Dickerson re resume for RFP                               B. Discovery
LFLJ    7364     5/18/2015        Eric Garcia     0.70   Edit and send Chas Turner Rog for signature                             B. Discovery
LFLJ    7365     5/18/2015       Andrew Lah       0.20   Emails re: opt‐in discovery.                                            B. Discovery
LFLJ    7366     5/18/2015       Andrew Lah       1.00   Work on discovery.                                                      B. Discovery
LFLJ    7367     5/19/2015        Eric Garcia     0.20   Edit and send Chad Malone final rog for signature                       B. Discovery
LFLJ    7368     5/19/2015        Eric Garcia     0.60   Draft Erich Oberle RFP and Rog                                          B. Discovery
LFLJ    7369     5/19/2015        Eric Garcia     0.80   Vamshi Challa RFP and Rog call                                          B. Discovery
LFLJ    7370     5/19/2015        Eric Garcia     0.80   Draft Jason Deconti RFP and Rog response                                B. Discovery
LFLJ    7371     5/19/2015        Eric Garcia     0.60   Edit and send opt‐in C. Malone documents to attorneys.                  B. Discovery
LFLJ    7372     5/19/2015        Eric Garcia     0.70   Pat Carr RFP and Rog call                                               B. Discovery
LFLJ    7373     5/19/2015        Eric Garcia     0.30   Call and email Chad Malone re RFP follow up                             B. Discovery
LFLJ    7374     5/19/2015        Eric Garcia     0.60   Review docs for RFPs                                                    B. Discovery
LFLJ    7375     5/19/2015        Eric Garcia     0.70   Draft Danny Dickerson Rog and RFP                                       B. Discovery
LFLJ    7376     5/19/2015        Eric Garcia     0.70   Organize RFP and rog folder                                             B. Discovery
LFLJ    7377     5/19/2015       Andrew Lah       0.40   Review and edit draft discovery responses.                              B. Discovery
LFLJ    7378     5/19/2015       Andrew Lah       0.30   Intra‐office conference re: opt‐in discovery.                           B. Discovery
LFLJ    7379     5/19/2015       Andrew Lah       0.20   Emails re: discovery.                                                   B. Discovery
LFLJ    7380     5/20/2015      Michael Caesar    0.10   Review and respond to emails (2) from E. Garcia re: opt‐in discovery.   B. Discovery
LFLJ    7381     5/20/2015      Michael Caesar    0.10   Email to J. Lais re: discovery issues.                                  B. Discovery
LFLJ    7382     5/20/2015      Michael Caesar    0.10   Email to A. Lah, L. Chan, and M. Scimone re: discovery responses.       B. Discovery
LFLJ    7383     5/20/2015      Michael Caesar    0.10   Review and respond to emails (2) from A. Lah re: discovery responses.   B. Discovery
LFLJ    7384     5/20/2015      Michael Caesar    0.10   Review class member discovery responses.                                B. Discovery
LFLJ    7385     5/20/2015      Michael Caesar    0.10   Email to M. Scimone re: privilege.                                      B. Discovery
LFLJ    7386     5/20/2015      Michael Caesar    0.10   Review discovery responses from class member                            B. Discovery
LFLJ    7387     5/20/2015      Michael Caesar    0.10   Review email re: opt‐in discovery.                                      B. Discovery
LFLJ    7388     5/20/2015      Michael Caesar    0.20   Review Obehrle discovery responses.                                     B. Discovery
LFLJ    7389     5/20/2015      Michael Caesar    0.50   Review emails (10) from M. Scimone re: opt‐in discovery.                B. Discovery
LFLJ    7390     5/20/2015      Michael Caesar    0.20   Intra‐office conference w/ A. Lah re: union experts                     E. Motions


LFLJ    7391     5/20/2015      Michael Caesar   0.20 Intra‐office conference A. Lah re: discovery.                              B. Discovery
LFLJ    7392     5/20/2015      Michael Caesar   0.10 Factual research re: corporate structure                                   A. Investigation



                                                               Page 258 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 260 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                      Code
LFLJ    7393     5/20/2015      Michael Caesar    0.10 Review e‐mail from A. Lah re: corporate structure.                                        A. Investigation

LFLJ    7394     5/20/2015      Michael Caesar   0.10 Review e‐mail from opposing counsel re: deposition dates                                   C. Depositions
LFLJ    7395     5/20/2015      Michael Caesar   0.10 Review emails (8) from co‐counsel and opposing counsel re: FLSA notice.                    E. Motions


LFLJ    7396     5/20/2015      Michael Caesar   0.20   Review discovery responses of class member                                               B. Discovery
LFLJ    7397     5/20/2015       Eric Garcia     0.60   Finalize Deconti and Malone rogs to send for signature                                   B. Discovery
LFLJ    7398     5/20/2015       Eric Garcia     0.40   Review AL and MC rog edits                                                               B. Discovery
LFLJ    7399     5/20/2015       Eric Garcia     0.60   Send MC and AL an update email re discovery progress                                     B. Discovery
LFLJ    7400     5/20/2015       Eric Garcia     0.90   Draft Danny Dickerson RFP and Rog                                                        B. Discovery
LFLJ    7401     5/20/2015       Eric Garcia     1.10   Draft Jason Deconti RFP and Rog                                                          B. Discovery
LFLJ    7402     5/20/2015       Eric Garcia     0.10   Respond to MC email re class member Discovery                                            B. Discovery
LFLJ    7403     5/20/2015       Eric Garcia     1.20   Edit Vamshi Challa RFP and Rog                                                           B. Discovery
LFLJ    7404     5/20/2015       Eric Garcia     1.10   Edit Erich Oberle RFP and Rog                                                            B. Discovery
LFLJ    7405     5/20/2015       Eric Garcia     0.50   Finalize Chad Malone RFP and Rog                                                         B. Discovery
LFLJ    7406     5/20/2015       Eric Garcia     0.30   Chad Malone follow up RFP rog call                                                       B. Discovery
LFLJ    7407     5/20/2015       Eric Garcia     0.70   Erich Oberle follow up rog and RFP call                                                  B. Discovery
LFLJ    7408     5/20/2015       Andrew Lah      0.30   Review and analyze draft reply brief.                                                    E. Motions


LFLJ    7409     5/20/2015       Andrew Lah      2.00   Work on opt‐in discovery and related issues.                                             B. Discovery
LFLJ    7410     5/21/2015      Michael Caesar   0.30   E‐mail to co‐counsel re: opt‐in discovery.                                               B. Discovery
LFLJ    7411     5/21/2015      Michael Caesar   0.20   Review emails (7) from A. Lah and E. Garcia re: opt‐in discovery.                        B. Discovery
LFLJ    7412     5/21/2015      Michael Caesar   0.10   Review emails (7) from co‐counsel and opposing counsel re: discovery and class notice.   B. Discovery

LFLJ    7413     5/21/2015       Eric Garcia     1.20   Draft Pat Carr Rog and RFP                                                               B. Discovery
LFLJ    7414     5/21/2015       Eric Garcia     0.40   Draft and send RFP and Rog update                                                        B. Discovery
LFLJ    7415     5/21/2015       Eric Garcia     1.00   Nash Jasmine RFP and Rog Call                                                            B. Discovery
LFLJ    7416     5/21/2015       Eric Garcia     0.60   Schedule RFP and Rog call                                                                B. Discovery
LFLJ    7417     5/21/2015       Eric Garcia     0.10   Finalize Jason Deconti RFP and Rog for submission                                        B. Discovery
LFLJ    7418     5/21/2015       Eric Garcia     0.20   Finalize Erich Oberle RFP and Rog for submission                                         B. Discovery
LFLJ    7419     5/21/2015       Andrew Lah      1.00   Review and analyze reply brief, Intra‐office conference re: same.                        E. Motions


LFLJ    7420     5/21/2015       Andrew Lah      1.00 Work on discovery issues.                                                                  B. Discovery
LFLJ    7421     5/21/2015       Andrew Lah      0.30 Intra‐office conferences re: status and reply brief.                                       E. Motions


LFLJ    7422     5/22/2015        Eric Garcia    0.80 Pat Carr follow up rog call                                                                B. Discovery

                                                              Page 259 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 261 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                       Code
LFLJ    7423     5/22/2015        Eric Garcia     1.10 Margie Victor RFP and Dec call                                              E. Motions


LFLJ    7424     5/22/2015        Eric Garcia    0.50 Schedule RFP and Dec calls                                                   E. Motions


LFLJ    7425     5/22/2015       Eric Garcia     1.40 Finalize Vamshi Challa Rog and RFP for signature                             B. Discovery
LFLJ    7426     5/22/2015       Andrew Lah      0.30 Emails re: notice and discovery; review deposition notices.                  C. Depositions
LFLJ    7427     5/22/2015       Andrew Lah      1.00 Review final reply brief, Intra‐office conferences and emails re: same.      E. Motions


LFLJ    7428     5/22/2015       Andrew Lah      1.50   Work on discovery.                                                         B. Discovery
LFLJ    7429     5/26/2015      Michael Caesar   0.30   Review emails (10) from co‐counsel and opposing counsel re: depositions.   C. Depositions
LFLJ    7430     5/26/2015      Michael Caesar   0.40   Review letter from defendants to Judge Margolis re: discovery.             B. Discovery
LFLJ    7431     5/26/2015      Michael Caesar   0.10   Review e‐mail from opposing counsel re: depositions.                       C. Depositions
LFLJ    7432     5/26/2015       Eric Garcia     0.40   Email questions re Margaret Victor rog                                     B. Discovery
LFLJ    7433     5/26/2015       Eric Garcia     0.80   Contact opt ins re RFP and rogs                                            B. Discovery
LFLJ    7434     5/26/2015       Eric Garcia     1.20   Draft Margaret Victor Rog                                                  B. Discovery
LFLJ    7435     5/26/2015       Eric Garcia     0.60   Send Rog and RFP update to AL, MC                                          B. Discovery
LFLJ    7436     5/26/2015       Andrew Lah      1.00   Work on opt‐in discovery and related issues.                               B. Discovery
LFLJ    7437     5/26/2015       Andrew Lah      0.20   Intra‐office conference and emails re: status.                             F. Strategy

LFLJ    7438     5/27/2015       Todd Jackson    1.10 Call and review briefing                                                     E. Motions


LFLJ    7439     5/27/2015        Jeffrey Lais   0.70 Team conference call.                                                        F. Strategy

LFLJ    7440     5/27/2015       Eric Garcia     1.20   Edit Danny Dickerson Rog                                                   B. Discovery
LFLJ    7441     5/27/2015       Eric Garcia     1.00   Greg Baxter Rog, RFP call                                                  B. Discovery
LFLJ    7442     5/27/2015       Eric Garcia     0.80   Review AL edits of Margie Victor Rog                                       B. Discovery
LFLJ    7443     5/27/2015       Eric Garcia     0.70   Draft and send email re Vamshi Challa rog                                  B. Discovery
LFLJ    7444     5/27/2015       Eric Garcia     0.60   Draft and send Margie Victor email re RFP                                  B. Discovery
LFLJ    7445     5/27/2015       Andrew Lah      0.10   Emails re: call and agenda.                                                F. Strategy

LFLJ    7446     5/27/2015       Andrew Lah      0.40 Review and edit draft letter to Court re: discovery.                         B. Discovery
LFLJ    7447     5/27/2015       Andrew Lah      0.20 Intra‐office conference with T. Jackson re: case strategy and issues.        F. Strategy

LFLJ    7448     5/27/2015       Andrew Lah      0.50 Team call.                                                                   F. Strategy

LFLJ    7449     5/28/2015       Todd Jackson    0.40 Edit letter, discuss discovery plan                                          B. Discovery

                                                              Page 260 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 262 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper     Hours   Description                                                                                  Code
LFLJ    7450     5/28/2015       Todd Jackson     0.40   Emails on text of response to CSC re: depositions                                     C. Depositions
LFLJ    7451     5/28/2015        Jeffrey Lais    0.20   E‐mails re: discovery issues.                                                         B. Discovery
LFLJ    7452     5/28/2015         Eric Garcia    0.30   Margie Victor Rog call                                                                B. Discovery
LFLJ    7453     5/28/2015         Eric Garcia    0.70   Review ALs rog edits                                                                  B. Discovery
LFLJ    7454     5/28/2015         Eric Garcia    0.20   Follow up call Vamshi Challa                                                          E. Motions


LFLJ    7455     5/28/2015       Eric Garcia     0.80    Schedule disc calls                                                                   B. Discovery
LFLJ    7456     5/28/2015       Eric Garcia     0.20    Send follow up email re opt‐in discovery                                              B. Discovery
LFLJ    7457     5/28/2015       Eric Garcia     0.40    Greg Baxter follow up rog call                                                        B. Discovery
LFLJ    7458     5/28/2015       Eric Garcia     0.30    Draft and send discovery update                                                       B. Discovery
LFLJ    7459     5/28/2015       Eric Garcia     0.70    Respond to AL rog edits                                                               B. Discovery
LFLJ    7460     5/28/2015       Andrew Lah      2.00    Discovery work.                                                                       B. Discovery
LFLJ    7461     5/28/2015       Andrew Lah      0.30    Review and edit letter to court re; discovery; emails re: same.                       B. Discovery
LFLJ    7462     5/28/2015       Andrew Lah      0.30    Review and analyze depo outline from co‐counsel.                                      C. Depositions
LFLJ    7463     5/29/2015      Michael Caesar   0.10    Review opt‐in discovery responses for M. Victor.                                      B. Discovery
LFLJ    7464     5/29/2015      Michael Caesar   0.20    Review emails (10) re: M. Victor opt‐in discovery from A. Lah and E. Garcia.          B. Discovery
LFLJ    7465     5/29/2015      Michael Caesar   0.10    Review and forward deposition defense guide to Andrew.                                C. Depositions
LFLJ    7466     5/29/2015      Michael Caesar   0.20    Review e‐mail from D. Hutchinson re: equitable tolling and attached correspondence.   E. Motions


LFLJ    7467     5/29/2015      Michael Caesar   0.10 Review e‐mail from D. Golder re: class notice.                                           A. Investigation

LFLJ    7468     5/29/2015      Michael Caesar   0.20    Review e‐mail from M. Scimone re: opt‐in discovery with attached letter.              B. Discovery
LFLJ    7469     5/29/2015      Michael Caesar   0.10    Review letter from M. Scimone to J. Margolis re: opt‐in depositions.                  C. Depositions
LFLJ    7470     5/29/2015      Michael Caesar   0.10    Review emails (7) from E. Garcia and A. Lah re: opt‐in discovery.                     B. Discovery
LFLJ    7471     5/29/2015      Michael Caesar   0.10    Review emails (9) from co‐counsel and opposing counsel re: deposition notices and     C. Depositions
                                                         scheduling.
LFLJ    7472     5/29/2015      Michael Caesar   0.10    Review e‐mail from M. Scimone re: meet and confer correspondence.                     B. Discovery
LFLJ    7473     5/29/2015      Michael Caesar   0.10    Review emails (3) from M. Scimone and J. Sagafi re: opt‐in depositions.               C. Depositions
LFLJ    7474     5/29/2015      Michael Caesar   0.10    Review emails (9) form E. Garcia, M. Scimone, and A. Lah re: opt‐in discovery.        B. Discovery
LFLJ    7475     5/29/2015      Michael Caesar   0.10    Review emails (2) from M. Scimone re: opt‐in discovery.                               B. Discovery
LFLJ    7476     5/29/2015      Michael Caesar   0.10    Review e‐mail from A. Lah re: letter to CSC re: opt‐in depositions.                   C. Depositions
LFLJ    7477     5/29/2015      Michael Caesar   0.10    Review emails (3) b/w J. Sagafi and W. Anthony re: class notice.                      E. Motions


LFLJ    7478     5/29/2015      Michael Caesar   0.10 Review correspondence from J. Sagafi re: tolling.                                        E. Motions


LFLJ    7479     5/29/2015        Jeffrey Lais   0.10 E‐mails re: discovery issues.                                                            B. Discovery

                                                               Page 261 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 263 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                              Code
LFLJ    7480     5/29/2015        Eric Garcia     0.30 Meet with AL and MC                                                               F. Strategy

LFLJ    7481     5/29/2015        Eric Garcia    0.50 Intake and follow up                                                               A. Investigation

LFLJ    7482     5/29/2015        Eric Garcia    0.40 Margie Victor follow up call                                                       E. Motions


LFLJ    7483     5/29/2015       Eric Garcia     0.50   Draft Pat Carr rog                                                               B. Discovery
LFLJ    7484     5/29/2015       Andrew Lah      1.00   Work on discovery issues.                                                        B. Discovery
LFLJ    7485     5/29/2015       Andrew Lah      1.30   Work on deposition prep outline.                                                 C. Depositions
LFLJ    7486     6/1/2015       Todd Jackson     0.40   Various strategic issues re: next steps on discovery responses                   B. Discovery
LFLJ    7487     6/1/2015       Michael Caesar   0.10   Review e‐mail from J. Sagafi re: joint letter.                                   E. Motions


LFLJ    7488     6/1/2015       Michael Caesar   0.10 Review and respond to emails (7) from co‐counsel re: CTJ text.                     A. Investigation

LFLJ    7489     6/1/2015       Michael Caesar   0.10 Review and respond to emails (3) from A. Lah and E. Garcia re: opt‐in discovery.   B. Discovery

LFLJ    7490     6/1/2015       Michael Caesar   0.20 Review emails (15) from co‐counsel and opposing counsel re: FLSA notice.           A. Investigation

LFLJ    7491     6/1/2015       Michael Caesar   0.10   Review messages (3) from D. Golder and J. Sagafi re: Deposition Conference       C. Depositions
LFLJ    7492     6/1/2015        Jeffrey Lais    0.10   E‐mails re: discovery issues and class notice.                                   B. Discovery
LFLJ    7493     6/1/2015        Eric Garcia     1.20   Draft Pat Carr Rog                                                               B. Discovery
LFLJ    7494     6/1/2015        Andrew Lah      0.30   Emails re: FLSA notice and court hearing.                                        G. Court

LFLJ    7495     6/2/2015        Jeffrey Lais    0.10   E‐mails re: meet and confer calls.                                               B. Discovery
LFLJ    7496     6/2/2015        Eric Garcia     0.70   Edit Margaret Victor Rog                                                         B. Discovery
LFLJ    7497     6/2/2015        Eric Garcia     1.20   Draft Nash Jasmine Rog                                                           B. Discovery
LFLJ    7498     6/2/2015        Eric Garcia     1.20   Draft Pat Carr Rog                                                               B. Discovery
LFLJ    7499     6/2/2015        Andrew Lah      0.20   Numerous emails re: letter to court.                                             E. Motions


LFLJ    7500     6/3/2015       Michael Caesar   0.30 Review discovery responses of M. Victor.                                           B. Discovery
LFLJ    7501     6/3/2015       Michael Caesar   0.10 Review e‐mail from E. Garcia re: opt‐in discovery.                                 B. Discovery
LFLJ    7502     6/3/2015       Michael Caesar   0.10 Review and respond to email from E. Garcia re: opt‐in discovery and depositions.   C. Depositions

LFLJ    7503     6/3/2015       Michael Caesar   0.40 Review and respond to emails (3) from E. Garcia and A. Lah re: opt‐in discovery.   B. Discovery




                                                              Page 262 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 264 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                                        Code
LFLJ    7504     6/3/2015      Michael Caesar    0.10 Review emails (5) from co‐counsel re: letter to court.                       E. Motions


LFLJ    7505     6/3/2015      Michael Caesar   0.10 Review emails (10) from co‐counsel and opposing counsel re: FLSA notice.      A. Investigation

LFLJ    7506     6/3/2015      Michael Caesar   0.30   Review and edit opt‐in discovery responses.                                 B. Discovery
LFLJ    7507     6/3/2015       Eric Garcia     0.60   Review MC and AL's edits of Pat Carr's rog                                  B. Discovery
LFLJ    7508     6/3/2015       Eric Garcia     0.20   Draft and send email to AL and MC re scheduling opt‐in depos                C. Depositions
LFLJ    7509     6/3/2015       Eric Garcia     1.20   Edit Margaret Victor rog                                                    B. Discovery
LFLJ    7510     6/3/2015       Eric Garcia     0.40   Review Vamshi Challa docs                                                   D. Doc. Revw.
LFLJ    7511     6/3/2015       Eric Garcia     0.30   Contact Margaret Victor re depo scheduling                                  C. Depositions
LFLJ    7512     6/3/2015       Eric Garcia     0.40   Contact opt‐ins re discovery                                                B. Discovery
LFLJ    7513     6/3/2015       Andrew Lah      0.40   Review and edit discovery responses.                                        B. Discovery
LFLJ    7514     6/4/2015      Michael Caesar   0.20   Intra‐office conference E. Garcia re: opt‐in discovery.                     B. Discovery
LFLJ    7515     6/4/2015      Michael Caesar   0.10   Review e‐mail from opposing counsel re: FLSA notice.                        A. Investigation

LFLJ    7516     6/4/2015        Eric Garcia    0.70 Review Jason Deconti docs                                                     E. Motions


LFLJ    7517     6/4/2015       Eric Garcia     0.60   Review Nash Jasmine docs                                                    D. Doc. Revw.
LFLJ    7518     6/4/2015       Eric Garcia     0.50   Speak with MC re discovery update                                           B. Discovery
LFLJ    7519     6/4/2015       Eric Garcia     1.00   Review Vamshi Challa docs                                                   D. Doc. Revw.
LFLJ    7520     6/4/2015       Andrew Lah      0.30   Emails and Intra‐office conference re: notice and administrator.            A. Investigation

LFLJ    7521     6/5/2015       Todd Jackson    0.20 Check‐in on status of litigation.                                             F. Strategy

LFLJ    7522     6/5/2015      Michael Caesar   0.30 Review documents from N. Jasmine and J. DeConti.                              E. Motions


LFLJ    7523     6/8/2015      Michael Caesar   0.10 E‐mail to J. Sagafi re: FLSA notice.                                          A. Investigation

LFLJ    7524     6/8/2015      Michael Caesar   0.60 Review emails (10) from co‐counsel and opposing counsel re: FLSA notice.      A. Investigation

LFLJ    7525     6/8/2015      Michael Caesar   0.30   Intra‐office conference E. Garcia re: opt‐in discovery.                     B. Discovery
LFLJ    7526     6/8/2015      Michael Caesar   0.20   Review opt‐in discovery.                                                    B. Discovery
LFLJ    7527     6/8/2015      Michael Caesar   0.10   Review emails (2) from opposing counsel and J. Sagafi re: meet and confer   B. Discovery
LFLJ    7528     6/8/2015      Michael Caesar   0.20   Review and respond to emails (4) from co‐counsel re: FLSA notice.           A. Investigation

LFLJ    7529     6/8/2015      Michael Caesar   0.20 Review and respond to email from J. Sagafi re: FLSA notice.                   A. Investigation



                                                             Page 263 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 265 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                                        Code
LFLJ    7530     6/8/2015       Michael Caesar    0.20 Factual research into other CSC cases                                                       A. Investigation

LFLJ    7531     6/8/2015         Jeffrey Lais   0.20 E‐mails re: FLSA certification.                                                              E. Motions


LFLJ    7532     6/8/2015        Eric Garcia     1.10   Draft Nash Jasmine Rog                                                                     B. Discovery
LFLJ    7533     6/8/2015        Eric Garcia     0.50   Contact opt ins for RFP and Rogs                                                           B. Discovery
LFLJ    7534     6/8/2015        Eric Garcia     0.20   Meet with MC re RFP and Rog                                                                B. Discovery
LFLJ    7535     6/8/2015        Andrew Lah      0.50   Review and edit discovery responses.                                                       B. Discovery
LFLJ    7536     6/8/2015        Andrew Lah      0.20   Intra‐office conferences re: opt‐in discovery.                                             B. Discovery
LFLJ    7537     6/8/2015        Andrew Lah      0.20   Emails re: notice.                                                                         E. Motions


LFLJ    7538     6/9/2015        Todd Jackson    0.30 Intra‐office conference M. Caesar re: conditional certification, discovery, class notice.    B. Discovery

LFLJ    7539     6/9/2015        Todd Jackson    1.90 Review order and discuss in preparation for and attend conference call with Judges           G. Court
                                                      Arterton then Margolis
LFLJ    7540     6/9/2015       Michael Caesar   0.10 E‐mail to M. Scimone re: opt‐in discovery.                                                   B. Discovery
LFLJ    7541     6/9/2015       Michael Caesar   0.20 Intra‐office conference w/ E. Garcia re: opt‐in discovery.                                   B. Discovery
LFLJ    7542     6/9/2015       Michael Caesar   0.20 Review discovery responses of N. Jasmine.                                                    B. Discovery
LFLJ    7543     6/9/2015       Michael Caesar   0.30 Intra‐office conference T. Jackson re: conditional certification, discovery, class notice.   B. Discovery

LFLJ    7544     6/9/2015       Michael Caesar   0.40 Review tentative order on FLSA certification.                                                E. Motions


LFLJ    7545     6/9/2015       Michael Caesar   0.10 E‐mail to A. Lah and T. Jackson re: court call.                                              G. Court

LFLJ    7546     6/9/2015       Michael Caesar   0.10   E‐mail to E. Garcia re: opt‐in depositions.                                                C. Depositions
LFLJ    7547     6/9/2015       Michael Caesar   0.10   Review emails (2) from co‐counsel re: opt‐in depositions.                                  C. Depositions
LFLJ    7548     6/9/2015        Eric Garcia     0.50   Draft and send depo update                                                                 C. Depositions
LFLJ    7549     6/9/2015        Eric Garcia     0.30   Meet with MC re discovery update                                                           B. Discovery
LFLJ    7550     6/9/2015        Eric Garcia     0.60   Margie Victor Rog call                                                                     B. Discovery
LFLJ    7551     6/9/2015        Eric Garcia     1.10   Draft Nash Jasmine Rog and RFP                                                             B. Discovery
LFLJ    7552     6/9/2015        Eric Garcia     0.10   Meet with MC re discovery update                                                           B. Discovery
LFLJ    7553     6/9/2015        Andrew Lah      0.50   Review and analyze conditional cert order and emails re: same.                             E. Motions


LFLJ    7554     6/9/2015        Andrew Lah      0.20 Intra‐office conference with T. Jackson and M. Caesar re: call with court.                   G. Court

LFLJ    7555     6/10/2015       Todd Jackson    0.90 Case management and discovery management                                                     B. Discovery

                                                              Page 264 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 266 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper     Hours   Description                                                                               Code
LFLJ    7556     6/10/2015       Todd Jackson     0.10   Intra‐office conference with A. Lah re: discovery order.                           B. Discovery
LFLJ    7557     6/10/2015        Jeffrey Lais    0.30   Co‐counsel conference call re: FLSA certification and discovery.                   B. Discovery
LFLJ    7558     6/10/2015         Eric Garcia    0.50   Draft and send updated depo availability doc                                       C. Depositions
LFLJ    7559     6/10/2015         Eric Garcia    0.60   Vamshi Challa call re discovery                                                    B. Discovery
LFLJ    7560     6/10/2015         Eric Garcia    0.30   Draft and send emails to opt‐ins re disc                                           B. Discovery
LFLJ    7561     6/10/2015         Eric Garcia    0.40   Call Jason Deconti re discovery                                                    B. Discovery
LFLJ    7562     6/10/2015         Eric Garcia    0.40   Weekly team conference call.                                                       F. Strategy

LFLJ    7563     6/10/2015       Eric Garcia     0.50    Compile Margaret Victor Rog and RFP                                                B. Discovery
LFLJ    7564     6/10/2015       Andrew Lah      0.10    Intra‐office conference with T. Jackson re: discovery order.                       B. Discovery
LFLJ    7565     6/10/2015       Andrew Lah      0.20    Review and analyze order re: depositions and emails re: same.                      C. Depositions
LFLJ    7566     6/10/2015       Andrew Lah      0.40    Review and analyze documents for production and email re: same.                    B. Discovery
LFLJ    7567     6/10/2015       Andrew Lah      0.40    Team call.                                                                         F. Strategy

LFLJ    7568     6/11/2015        Eric Garcia    0.30    Greg Baxter follow up rog call                                                     B. Discovery
LFLJ    7569     6/11/2015        Eric Garcia    0.50    Draft Greg Baxter Rog                                                              B. Discovery
LFLJ    7570     6/11/2015        Eric Garcia    0.30    Review Nash Jasmine Rog edits                                                      B. Discovery
LFLJ    7571     6/11/2015        Eric Garcia    0.10    Send MC status update re disc                                                      B. Discovery
LFLJ    7572     6/11/2015        Eric Garcia    0.50    Follow up rog call with Nash Jasmine                                               B. Discovery
LFLJ    7573     6/11/2015        Eric Garcia    0.30    Review MCs edits of Nash Jasmine dec                                               E. Motions


LFLJ    7574     6/13/2015      Michael Caesar   0.30    E‐mail to M. Scimone re: opt‐in discovery.                                         B. Discovery
LFLJ    7575     6/13/2015      Michael Caesar   0.40    Review and edit discovery responses of opt‐in Greg Baxter.                         B. Discovery
LFLJ    7576     6/13/2015      Michael Caesar   0.20    Review and edit opt‐in discovery.                                                  B. Discovery
LFLJ    7577     6/14/2015       Jeffrey Lais    0.30    Review e‐mail from J. Sagafi with text of FLSA notice and send edits to him.       A. Investigation

LFLJ    7578     6/15/2015      Todd Jackson     0.40 Case management of discovery                                                          B. Discovery
LFLJ    7579     6/15/2015      Michael Caesar   0.10 Review emails (3) from D. Hutchinson, M. Scimone, and T. Jackson re: FLSA notice.     A. Investigation

LFLJ    7580     6/15/2015      Michael Caesar   0.10    Review discovery order from J. Margolis.                                           B. Discovery
LFLJ    7581     6/15/2015      Michael Caesar   0.40    Draft letters to opt‐ins Carr and Dickerson re: discovery.                         B. Discovery
LFLJ    7582     6/15/2015      Michael Caesar   0.30    Review and edit discovery responses for opt‐ins M. Victor and G. Baxter.           B. Discovery
LFLJ    7583     6/15/2015      Michael Caesar   0.60    Intra‐office conference E. Garcia and A. Lah re: opt‐in discovery.                 B. Discovery
LFLJ    7584     6/15/2015      Michael Caesar   0.10    Review meet‐and‐cover letter re: 30(b)(6) deposition of J. Zemaitis.               C. Depositions
LFLJ    7585     6/15/2015      Michael Caesar   0.10    Review FLSA reminder notice.                                                       E. Motions


LFLJ    7586     6/15/2015      Michael Caesar   0.10 Review emails (4) from J. Sagafi, J. Lais, and T. Jackson re: FLSA notice reminder.   A. Investigation



                                                               Page 265 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 267 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                      Code
LFLJ    7587     6/15/2015        Eric Garcia     0.90   Compile Baxter and Victor disc for production                                             B. Discovery
LFLJ    7588     6/15/2015        Eric Garcia     0.10   Send opt‐in contact info to MC                                                            B. Discovery
LFLJ    7589     6/15/2015        Eric Garcia     0.40   Meet with MC re discovery                                                                 B. Discovery
LFLJ    7590     6/15/2015       Andrew Lah       0.50   Work on opt‐in discovery and meetings re: same.                                           B. Discovery
LFLJ    7591     6/15/2015       Andrew Lah       0.50   Work on opt‐in outline.                                                                   B. Discovery
LFLJ    7592     6/16/2015      Michael Caesar    0.30   Review discovery responses of V. Challa.                                                  B. Discovery
LFLJ    7593     6/16/2015      Michael Caesar    0.10   Review e‐mail from M. Scimone re: depositions.                                            C. Depositions
LFLJ    7594     6/16/2015        Eric Garcia     0.40   Danny Dickerson follow up rog call                                                        B. Discovery
LFLJ    7595     6/16/2015        Eric Garcia     0.70   Edit Nash Jasmine Rog                                                                     B. Discovery
LFLJ    7596     6/16/2015        Eric Garcia     0.40   Compile Pat Carr rog for production                                                       B. Discovery
LFLJ    7597     6/16/2015        Eric Garcia     0.70   Pat Carr follow up rog call                                                               B. Discovery
LFLJ    7598     6/16/2015        Eric Garcia     0.30   Draft and send discovery update email                                                     B. Discovery
LFLJ    7599     6/16/2015        Eric Garcia     0.40   Compile Vamshi Challa rog for production                                                  B. Discovery
LFLJ    7600     6/16/2015       Andrew Lah       0.20   Emails and Intra‐office conference with M. Caesar re: discovery.                          B. Discovery
LFLJ    7601     6/17/2015      Todd Jackson      1.50   Trial planning and discuss same                                                           K. Trial
LFLJ    7602     6/17/2015      Michael Caesar    0.20   E‐mail to M. Scimone and J. Domanico re: opt‐in discovery responses.                      B. Discovery
LFLJ    7603     6/17/2015      Michael Caesar    0.30   Intra‐office conference w/ A. Lah and T. Jackson re: opt‐in depositions.                  C. Depositions
LFLJ    7604     6/17/2015      Michael Caesar    0.10   Review emails (2) from co‐counsel and opposing counsel re: opt‐in depositions.            C. Depositions

LFLJ    7605     6/17/2015      Michael Caesar   0.10    Review and respond to email from M. Scimone re: opt‐in depositions.                       C. Depositions
LFLJ    7606     6/17/2015      Michael Caesar   0.10    Review emails (5) from co‐counsel re: opt‐in depositions.                                 C. Depositions
LFLJ    7607     6/17/2015      Michael Caesar   0.10    Review e‐mail from M. Scimone re: opt‐in depositions.                                     C. Depositions
LFLJ    7608     6/17/2015      Michael Caesar   0.10    Review e‐mail from E. Garcia re: opt‐in discovery.                                        B. Discovery
LFLJ    7609     6/17/2015      Michael Caesar   0.10    Review e‐mails (2) from opposing counsel re: opt‐in depositions.                          C. Depositions
LFLJ    7610     6/17/2015       Eric Garcia     0.80    Opt‐in fact research                                                                      A. Investigation

LFLJ    7611     6/17/2015       Eric Garcia     0.60    Edit Nash Jasmine Rog                                                                     B. Discovery
LFLJ    7612     6/17/2015       Eric Garcia     0.90    Review MC and AL edits of Danny Dickerson Rog                                             B. Discovery
LFLJ    7613     6/17/2015       Andrew Lah      1.00    Intra‐office conferences re: email from defendant, discovery, and trial.                  B. Discovery
LFLJ    7614     6/18/2015      Todd Jackson     1.90    Deposition guide, discuss same, review discovery issues                                   C. Depositions
LFLJ    7615     6/18/2015      Todd Jackson     0.40    Intra‐office conference w/ A. Lah and M. Caesar re: opt‐in depositions.                   C. Depositions
LFLJ    7616     6/18/2015      Michael Caesar   0.10    Review emails (3) from co‐counsel re: opt‐in discovery.                                   B. Discovery
LFLJ    7617     6/18/2015      Michael Caesar   0.10    Review and respond to e‐mail from E. Garcia re: opt‐in discovery.                         B. Discovery
LFLJ    7618     6/18/2015      Michael Caesar   0.10    Review emails (7) from co‐counsel and opposing counsel re: opt‐in depositions.            C. Depositions

LFLJ    7619     6/18/2015      Michael Caesar   0.20    Review emails (5) from T. Jackson, J. Sagafi, and M. Scimone re: depo prep.               C. Depositions
LFLJ    7620     6/18/2015      Michael Caesar   0.40    Intra‐office conference w/ A. Lah and T. Jackson re: opt‐in depositions.                  C. Depositions
LFLJ    7621     6/18/2015       Eric Garcia     0.60    Compile Nash Jasmine rog for production                                                   B. Discovery
LFLJ    7622     6/18/2015       Andrew Lah      1.00    Intra‐office conference re: deposition, review and edit depo guide, and email re: same.   C. Depositions



                                                               Page 266 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 268 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                   Code
LFLJ    7623     6/19/2015      Todd Jackson      2.10   Deposition preparation, review, call                                                   C. Depositions
LFLJ    7624     6/19/2015      Todd Jackson      1.40   Conduct discovery review                                                               B. Discovery
LFLJ    7625     6/19/2015       Andrew Lah       0.20   Emails re: discovery production.                                                       B. Discovery
LFLJ    7626     6/21/2015      Todd Jackson      0.60   E‐mail re: deposition defense preparation.                                             C. Depositions
LFLJ    7627     6/21/2015      Michael Caesar    0.10   Review and respond to emails (3) from co‐counsel re: FLSA Reminder Notice              A. Investigation

LFLJ    7628     6/21/2015      Michael Caesar   0.10 Review FLSA opt‐in reminder                                                               B. Discovery
LFLJ    7629     6/21/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: FLSA Notice reminder.                                    A. Investigation

LFLJ    7630     6/21/2015      Michael Caesar   0.10 Review e‐mail from T. Jackson re: deposition defense preparation.                         C. Depositions
LFLJ    7631     6/21/2015      Michael Caesar   0.10 Review emails (3) from co‐counsel re: claims administrators.                              A. Investigation

LFLJ    7632     6/21/2015      Michael Caesar   0.10 Review e‐mail from co‐counsel re: production of documents.                                B. Discovery
LFLJ    7633     6/21/2015      Michael Caesar   0.10 Review emails (2) from M. Scimone and opposing counsel re: scheduling depositions.        C. Depositions

LFLJ    7634     6/21/2015      Michael Caesar   0.10    read and respond to email from E. Garcia re: opt‐in discovery.                         B. Discovery
LFLJ    7635     6/21/2015      Michael Caesar   0.10    Emails (2) to M. Scimone and J. Domanico re: discovery responses.                      B. Discovery
LFLJ    7636     6/21/2015      Michael Caesar   0.60    Review discovery responses for N. Jasmine and V. Challa.                               B. Discovery
LFLJ    7637     6/22/2015       Eric Garcia     0.30    Compile Danny Dickerson disc resp for production                                       B. Discovery
LFLJ    7638     6/22/2015       Eric Garcia     0.30    (New Bus Mtg) Edit and print intakes                                                   A. Investigation

LFLJ    7639     6/23/2015      Todd Jackson     1.10    Depositions, reading history on discovery                                              C. Depositions
LFLJ    7640     6/23/2015      Michael Caesar   0.20    E‐mail to M. Scimone and J. Domanico re: opt‐in discovery.                             B. Discovery
LFLJ    7641     6/23/2015      Michael Caesar   0.40    Review discovery responses and documents of opt‐in D. Dickerson.                       B. Discovery
LFLJ    7642     6/23/2015      Michael Caesar   0.10    Read and respond to email from E. Garcia re: opt‐in discovery.                         B. Discovery
LFLJ    7643     6/23/2015      Michael Caesar   0.10    Read and respond to email from M. Scimone re: opt‐in discovery; forward to E. Garcia   B. Discovery
                                                         internally.
LFLJ    7644     6/23/2015       Eric Garcia     0.60    Follow up with Opt‐ins                                                                 B. Discovery
LFLJ    7645     6/24/2015      Todd Jackson     3.50    Discovery review to date, plan scope of discovery and depositions                      B. Discovery
LFLJ    7646     6/24/2015      Michael Caesar   0.10    Review e‐mail from M. Scimone re: stipulation on written discovery.                    B. Discovery
LFLJ    7647     6/24/2015      Michael Caesar   0.10    Intra‐office conference T. Jackson re: discovery.                                      B. Discovery
LFLJ    7648     6/24/2015      Michael Caesar   0.60    Team call re: discovery and objections.                                                B. Discovery
LFLJ    7649     6/24/2015       Jeffrey Lais    0.30    Meetings with T. Jackson and M. Caesar re: discovery action plan.                      B. Discovery
LFLJ    7650     6/24/2015       Eric Garcia     0.20    Call Vamshi Challa                                                                     E. Motions


LFLJ    7651     6/24/2015       Eric Garcia     0.10    Send Opt‐in discovery update                                                           B. Discovery
LFLJ    7652     6/25/2015      Todd Jackson     3.90    Discovery management, draft email to opposing counsel                                  B. Discovery
LFLJ    7653     6/25/2015      Michael Caesar   0.30    Intra‐office conference E. Garcia re: opt‐in discovery.                                B. Discovery
LFLJ    7654     6/25/2015      Michael Caesar   0.20    E‐mail to T. Jackson re: opt‐in discovery.                                             B. Discovery

                                                               Page 267 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 269 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      HoursDescription                                                                                Code
LFLJ    7655     6/25/2015      Michael Caesar    0.80Review communications re: opt‐in discovery.                                         B. Discovery
LFLJ    7656     6/25/2015      Michael Caesar    0.10Intra‐office conference M. Scimone re: opt‐in discovery.                            B. Discovery
LFLJ    7657     6/25/2015        Eric Garcia     0.40Meet with MC re discovery                                                           B. Discovery
LFLJ    7658     6/25/2015        Eric Garcia     0.40Contact Opt‐ins re discovery                                                        B. Discovery
LFLJ    7659     6/25/2015        Eric Garcia     0.20Email MC re opt‐in discovery update                                                 B. Discovery
LFLJ    7660     6/26/2015      Todd Jackson      1.10Edit email, E‐mail to J Sagafi, review discovery plans/last steps                   B. Discovery
LFLJ    7661     6/26/2015      Michael Caesar    0.10E‐mail to M. Scimone and M. Litrownik re: opt‐in depositions.                       C. Depositions
LFLJ    7662     6/26/2015      Michael Caesar    0.20Review emails (3) from M. Litrownik, T. Jackson, and D. Hutchinson re: opt‐in       C. Depositions
                                                      depositions.
LFLJ    7663     6/26/2015      Michael Caesar   0.10 Review emails (4) from D. Hutchinson, T. Jackson, and J. Sagafi re: discovery.      B. Discovery
LFLJ    7664     6/26/2015      Michael Caesar   0.10 Review and respond to emails (2) from E. Garcia re: opt‐in discovery updates.       B. Discovery
LFLJ    7665     6/26/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: class list.                                        A. Investigation

LFLJ    7666     6/26/2015      Michael Caesar   0.10 Review letter re: reminder notice to potential opt‐ins.                             A. Investigation

LFLJ    7667     6/26/2015      Michael Caesar   0.10 Review e‐mail from J. Domanico re: letter reminder to potential opt‐ins.            A. Investigation

LFLJ    7668     6/26/2015      Michael Caesar   0.10    E‐mail to M. Scimone re: opt‐in discovery.                                       B. Discovery
LFLJ    7669     6/26/2015       Eric Garcia     0.30    Send opt‐in disc status update                                                   B. Discovery
LFLJ    7670     6/26/2015       Eric Garcia     0.50    Contact opt‐ins re additional discovery requests                                 B. Discovery
LFLJ    7671     6/26/2015       Eric Garcia     0.20    Send MC opt‐in disc update                                                       B. Discovery
LFLJ    7672     6/26/2015       Andrew Lah      0.30    Intra‐office conferences and emails re: case issues.                             F. Strategy

LFLJ    7673     6/26/2015       Andrew Lah      1.00    Review and analyze depo transcript.                                              C. Depositions
LFLJ    7674     6/29/2015      Michael Caesar   0.10    Read and respond to email from M. Scimone re: discovery responses.               B. Discovery
LFLJ    7675     6/29/2015      Michael Caesar   0.10    Review e‐mail from J. Sagafi re: opt‐in depositions.                             C. Depositions
LFLJ    7676     6/29/2015      Michael Caesar   0.10    Review e‐mail from E. Garcia re: opt‐in discovery.                               B. Discovery
LFLJ    7677     6/29/2015      Michael Caesar   0.20    Review and respond to email from M. Scimone re: opt‐in discovery.                B. Discovery
LFLJ    7678     6/29/2015      Michael Caesar   0.10    Review and respond to e‐mails (2) from M. Scimone and S. Srinivasan re: opt‐in   C. Depositions
                                                         depositions.
LFLJ    7679     6/29/2015      Michael Caesar   0.10    Review e‐mail from J. Sagafi re: opt‐in depositions.                             C. Depositions
LFLJ    7680     6/29/2015       Eric Garcia     0.40    Send MC status update re disc                                                    B. Discovery
LFLJ    7681     6/29/2015       Eric Garcia     1.30    Contact Opt‐Ins re discovery                                                     B. Discovery
LFLJ    7682     6/29/2015       Eric Garcia     0.30    Call Mike Saraceni re CSC update                                                 A. Investigation

LFLJ    7683     6/30/2015      Michael Caesar   0.10    Review e‐mail from E. Garcia re: opt‐in discovery.                               B. Discovery
LFLJ    7684     6/30/2015      Michael Caesar   0.10    Review e‐mail from M. Litrownik re: Margaret Victor deposition.                  C. Depositions
LFLJ    7685     6/30/2015      Michael Caesar   0.10    Review and respond to email from E. Garcia re: opt‐in document productions.      B. Discovery
LFLJ    7686     6/30/2015      Michael Caesar   0.10    Review e‐mail from E. Garcia re: opt‐in discovery update.                        B. Discovery



                                                               Page 268 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 270 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                   Code
LFLJ    7687     6/30/2015      Michael Caesar    0.10 Review CSC's response to FLSA reminder notice.                                         A. Investigation

LFLJ    7688     6/30/2015      Michael Caesar   0.10 Review e‐mail from J. Domanico re: CSC response to FLSA reminder notice.                A. Investigation

LFLJ    7689     6/30/2015        Eric Garcia    0.60   Contact opt‐ins re discovery update                                                   B. Discovery
LFLJ    7690     6/30/2015        Eric Garcia    0.40   Send MC discovery update email                                                        B. Discovery
LFLJ    7691     6/30/2015        Eric Garcia    0.40   Follow up discovery call with opt in.                                                 B. Discovery
LFLJ    7692     7/1/2015        Todd Jackson    2.10   Prep for and attend call on depositions, review outlines, review discovery issues     C. Depositions

LFLJ    7693     7/1/2015       Michael Caesar   0.10   Review e‐mail from E. Garcia re: opt‐in discovery.                                    B. Discovery
LFLJ    7694     7/1/2015       Michael Caesar   0.20   Review emails (10) b/w co‐counsel and opposing counsel re: discovery.                 B. Discovery
LFLJ    7695     7/1/2015       Michael Caesar   1.20   Conference call w/ litigation team re: deposition defense and preparation.            C. Depositions
LFLJ    7696     7/1/2015        Eric Garcia     0.30   Send disc update to MC                                                                B. Discovery
LFLJ    7697     7/1/2015        Eric Garcia     0.40   Follow up with Chad Malone re disc                                                    B. Discovery
LFLJ    7698     7/1/2015        Andrew Lah      0.40   Intra‐office conferences and emails re: case discovery.                               B. Discovery
LFLJ    7699     7/2/2015       Michael Caesar   0.10   Review emails from D. Hutchinson and M. Scimone re: objections to order re:           C. Depositions
                                                        depositions.
LFLJ    7700     7/2/2015       Michael Caesar   0.10   Review e‐mail from J. Sagafi re: despositions.                                        C. Depositions
LFLJ    7701     7/2/2015       Michael Caesar   0.10   E‐mail to E. Garcia re: depositions.                                                  C. Depositions
LFLJ    7702     7/2/2015       Michael Caesar   0.10   Telephone call to M. Scimone re: depositions.                                         C. Depositions
LFLJ    7703     7/2/2015       Michael Caesar   0.10   Voicemail from M. Scimone re: opt‐in depositions.                                     C. Depositions
LFLJ    7704     7/2/2015       Michael Caesar   0.10   Review e‐mail from J. Sagafi re: class list.                                          A. Investigation

LFLJ    7705     7/2/2015        Andrew Lah      0.10 Emails regarding strategy issues.                                                       F. Strategy

LFLJ    7706     7/6/2015       Michael Caesar   0.10 Review e‐mail from J. Sagafi re: change to notice.                                      E. Motions


LFLJ    7707     7/6/2015       Michael Caesar   0.10 Read and respond to email from S. Srinivasan re: opt‐in depositions.                    C. Depositions
LFLJ    7708     7/6/2015       Michael Caesar   0.10 E‐mail to A. Lah re: deposition scheduling.                                             C. Depositions
LFLJ    7709     7/6/2015        Andrew Lah      0.30 Emails re: change to FLSA notice and Intra‐office conference re: same.                  A. Investigation

LFLJ    7710     7/7/2015       Michael Caesar   0.10 Review emails (3) from co‐counsel re: team call.                                        F. Strategy

LFLJ    7711     7/7/2015       Michael Caesar   0.10 Review and repond to e‐mail from J. Sagafi re: FLSA notice.                             E. Motions


LFLJ    7712     7/7/2015       Michael Caesar   0.10 Review and respond to emails (3) from opposing counsel and co‐counsel re: class list.   A. Investigation

LFLJ    7713     7/7/2015       Michael Caesar   0.10 E‐mail to M. Scimone and J. Domanico re: opt‐in discovery.                              B. Discovery

                                                              Page 269 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 271 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours   Description                                                                                     Code
LFLJ    7714     7/7/2015      Michael Caesar    0.10   Review emails from E. Garcia re: opt‐in discovery.                                       B. Discovery
LFLJ    7715     7/7/2015      Michael Caesar    0.10   Telephone call to M. Scimone re: opt‐in discovery.                                       B. Discovery
LFLJ    7716     7/7/2015       Andrew Lah       0.20   Review draft letters to Court.                                                           E. Motions


LFLJ    7717     7/7/2015       Andrew Lah      0.40 Review and analyze opt‐in deposition transcript.                                            C. Depositions
LFLJ    7718     7/7/2015       Andrew Lah      0.10 Emails re: changes to notice.                                                               E. Motions


LFLJ    7719     7/7/2015       Andrew Lah      0.10    Emails re: depositions.                                                                  C. Depositions
LFLJ    7720     7/7/2015       Andrew Lah      0.10    Emails re: depositions.                                                                  C. Depositions
LFLJ    7721     7/8/2015      Michael Caesar   0.30    Intra‐office conference w/ A. Lah re: deposition scheduling.                             C. Depositions
LFLJ    7722     7/8/2015      Michael Caesar   0.10    Review e‐mail from D. Salazar‐Austin re: opt‐in depositions.                             C. Depositions
LFLJ    7723     7/8/2015      Michael Caesar   0.10    Review e‐mail from A. Lah re: I. Owusu deposition.                                       C. Depositions
LFLJ    7724     7/8/2015      Michael Caesar   0.10    Review deposition transcript of I. Owusu.                                                C. Depositions
LFLJ    7725     7/8/2015      Michael Caesar   0.10    Review e‐mails (2) from J. Sagafi and D. Hutchinson re: letter to Court.                 E. Motions


LFLJ    7726     7/8/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: FLSA notice.                                               A. Investigation

LFLJ    7727     7/8/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi to opposing counsel re: FLSA notice.                           A. Investigation

LFLJ    7728     7/8/2015      Michael Caesar   0.10    Review e‐mail from S. Srinivasan re: deposition scheduling.                              C. Depositions
LFLJ    7729     7/8/2015      Michael Caesar   0.10    Review e‐mail from M. Scimone re: opt‐in depositions.                                    C. Depositions
LFLJ    7730     7/8/2015      Michael Caesar   0.10    Review emails (7) from co‐counsel re: discovery.                                         B. Discovery
LFLJ    7731     7/8/2015      Michael Caesar   0.10    E‐mail to A. Lah and T. Jackson re: CSC's objections to Judge Margolis' order.           E. Motions


LFLJ    7732     7/8/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: CSC's objections to J. Margolis's order re: depositions.   C. Depositions

LFLJ    7733     7/8/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: letter to Court.                                           E. Motions


LFLJ    7734     7/8/2015      Michael Caesar   0.10 E‐mail to E. Garcia, T. Jackson, and A. Lah re: deposition of Isaac Owusu.                  C. Depositions
LFLJ    7735     7/8/2015      Michael Caesar   0.10 Review e‐mail from M. Litrownik re: deposition of I. Owusu.                                 C. Depositions
LFLJ    7736     7/8/2015      Michael Caesar   0.30 Email exchange w/ J. Sagafi re: letter to J. Margolis re: FLSA notice.                      E. Motions




                                                              Page 270 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 272 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper      Hours Description                                                                                   Code
LFLJ    7737     7/8/2015       Michael Caesar    0.20 Review letter to J. Margolis re: notice.                                                E. Motions


LFLJ    7738     7/8/2015       Michael Caesar   0.10   Review and respond to email from S. Srinivasan re: depositions.                        C. Depositions
LFLJ    7739     7/8/2015       Michael Caesar   0.10   Review and respond to email from S. Srinivasan re: J. DeConti deposition.              C. Depositions
LFLJ    7740     7/8/2015       Michael Caesar   0.20   Intra‐office conference w/ A. Lah re: discovery.                                       B. Discovery
LFLJ    7741     7/8/2015       Michael Caesar   0.50   Conference call w/ co‐counsel re: discovery.                                           B. Discovery
LFLJ    7742     7/8/2015        Andrew Lah      0.20   Intra‐office conference with M. Caesar re: FLSA notice.                                A. Investigation

LFLJ    7743     7/8/2015        Andrew Lah      0.20 Emails re: discovery.                                                                    B. Discovery
LFLJ    7744     7/8/2015        Andrew Lah      0.30 Intra‐office conference with M. Caesar re: depositions.                                  C. Depositions
LFLJ    7745     7/8/2015        Andrew Lah      0.50 Conference call.                                                                         F. Strategy

LFLJ    7746     7/9/2015        Andrew Lah      0.10 Review case website.                                                                     A. Investigation

LFLJ    7747     7/10/2015      Michael Caesar   0.10 Review emails (3) from J. Sagafi and D. Salazar‐Austin re: depositions.                  C. Depositions
LFLJ    7748     7/10/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: FLSA notice.                                            A. Investigation

LFLJ    7749     7/10/2015      Michael Caesar   0.10 Review letter from B. Anders re: discovery.                                              B. Discovery
LFLJ    7750     7/10/2015      Michael Caesar   0.10 Review e‐mail from M. Scimone re: opt‐in depositions.                                    C. Depositions
LFLJ    7751     7/10/2015      Michael Caesar   0.10 Email chain (3) w/ A. Lah re: conference call.                                           F. Strategy

LFLJ    7752     7/10/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: additional class members.                               A. Investigation

LFLJ    7753     7/10/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: class website                                           A. Investigation

LFLJ    7754     7/10/2015      Michael Caesar   1.00 Conference call w/ D. Hutchinson, A. Pellochoud, M. Litrownik, T. Jackson, J. Sagafi, and B. Discovery
                                                      M. Scimone re: discovery.
LFLJ    7755     7/10/2015        Eric Garcia    0.10 Call with JW re outreach to CREEC members                                                 F. Strategy

LFLJ    7756     7/10/2015       Andrew Lah      0.10 Emails re: depositions.                                                                  C. Depositions
LFLJ    7757     7/10/2015       Andrew Lah      1.00 Team call.                                                                               F. Strategy

LFLJ    7758     7/10/2015       Andrew Lah      0.10 Emails and letters from CSC.                                                             B. Discovery
LFLJ    7759     7/10/2015       Andrew Lah      0.10 Emails re: strategy.                                                                     F. Strategy

LFLJ    7760     7/13/2015      Michael Caesar   0.10 Review and respond to emails (2) from M. Scimone and J. Sagafi re: discovery.            B. Discovery

LFLJ    7761     7/14/2015      Michael Caesar   0.10 Review and respond to emails (10) from co‐counsel re: CSC's objections to magistrate     B. Discovery
                                                      order, letter re : discovery, and settlement.

                                                              Page 271 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 273 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                   Code
LFLJ    7762     7/14/2015       Andrew Lah       0.20 Emails and Intra‐office conference re: settlement.                                     H. Settlement

LFLJ    7763     7/14/2015       Andrew Lah      0.20 Edits to objection.                                                                     E. Motions


LFLJ    7764     7/14/2015       Andrew Lah      0.10 Emails re: strategy issues.                                                             F. Strategy

LFLJ    7765     7/14/2015       Andrew Lah      0.30 Review draft edits to opposition.                                                       E. Motions


LFLJ    7766     7/15/2015       Todd Jackson    0.30 Edits to letter to Arterton                                                             E. Motions


LFLJ    7767     7/15/2015       Todd Jackson    0.40 Settlement issues review                                                                H. Settlement

LFLJ    7768     7/15/2015        Andrew Lah     0.20 Intra‐office conference re: depositions.                                                C. Depositions
LFLJ    7769     7/16/2015       Todd Jackson    0.20 Intra‐office conference M. Caesar re: settlement                                        H. Settlement

LFLJ    7770     7/16/2015      Todd Jackson     0.40 Review timelines, discovery, call to Will Anthony                                       B. Discovery
LFLJ    7771     7/16/2015      Michael Caesar   0.20 Intra‐office conference T. Jackson re: settlement                                       H. Settlement

LFLJ    7772     7/20/2015       Todd Jackson    0.20 Set up mediation call                                                                   H. Settlement

LFLJ    7773     7/20/2015      Michael Caesar   0.20 Review and respond to emails (10) from co‐counsel re: class list and opt‐outs.          A. Investigation

LFLJ    7774     7/20/2015      Michael Caesar   0.10 Review e‐mail from M. Scimone re: electronic signatures.                                E. Motions


LFLJ    7775     7/20/2015       Andrew Lah      0.10 Emails re: strategy issues.                                                             F. Strategy

LFLJ    7776     7/21/2015      Michael Caesar   0.20 Review and respond to emails (7) re: discovery, opt‐ins, depositions from co‐counsel.   C. Depositions

LFLJ    7777     7/21/2015        Jeffrey Lais   0.30 E‐mails with class member M. Espinal re: recent materials she received in the mail;     A. Investigation
                                                      confer with M. Caesar re: same.
LFLJ    7778     7/21/2015       Andrew Lah      0.30 Emails and Intra‐office conference re: FLSA notice.                                     A. Investigation

LFLJ    7779     7/22/2015       Todd Jackson    1.80 Co‐counsel call on status, call to Will Anthony re: mediation, review emails on         B. Discovery
                                                      documents, review doc history
LFLJ    7780     7/22/2015      Michael Caesar   0.20 Review emails (19) from co‐counsel and opposing counsel re: motion to compel,           B. Discovery
                                                      discovery and class certification.

                                                              Page 272 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 274 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours Description                                                                                    Code
LFLJ    7781     7/22/2015      Michael Caesar    0.10 Review e‐mail from J. Sagafi re: FLSA notice.                                           A. Investigation

LFLJ    7782     7/22/2015      Michael Caesar   1.20 Conference call w/ co‐counsel re: class certification, discovery.                        F. Strategy

LFLJ    7783     7/23/2015      Michael Caesar   0.20 Emails (review and respond) to/from co‐counsel and opposing counsel (10) re: notice,     C. Depositions
                                                      depositions, etc.
LFLJ    7784     7/23/2015      Michael Caesar   0.10 Review and respond to email from J. Sagafi re: 30(b)(6) deposition.                      C. Depositions
LFLJ    7785     7/23/2015      Michael Caesar   0.10 Review emails (3) from J. Sagafi re: meet and confer.                                    B. Discovery
LFLJ    7786     7/23/2015      Michael Caesar   0.10 Review emails (2) from J. Sagafi and D. Golder re: Class Certification.                  A. Investigation

LFLJ    7787     7/23/2015       Andrew Lah      0.20 Emails re: strategy issues.                                                              F. Strategy

LFLJ    7788     7/24/2015      Michael Caesar   0.10 Intra‐office conference w/ T. Jackson re: depositions.                                   C. Depositions
LFLJ    7789     7/24/2015      Michael Caesar   0.20 Review e‐mail from M. Litrownik re: CSC organizational structure; attached article on    A. Investigation
                                                      CSC business performance.
LFLJ    7790     7/24/2015      Michael Caesar   0.10 Review and respond to emails (5) from J. Sagafi, D. Hutchinson, and Z. McCoy re: class   C. Depositions
                                                      certification and 30(b)(6) depositions.
LFLJ    7791     7/24/2015      Michael Caesar   0.10 Review emails (3) from J. Sagafi and D. Golder re: FLSA notice.                          A. Investigation

LFLJ    7792     7/24/2015       Eric Garcia     0.20 Respond to opt‐in emails                                                                 B. Discovery
LFLJ    7793     7/28/2015      Michael Caesar   0.10 Review and respond to emails (12) from co‐counsel re: opt‐ins and class certification.   A. Investigation

LFLJ    7794     7/28/2015       Andrew Lah      0.20 Emails re: depositions and Intra‐office conference re: same.                             C. Depositions
LFLJ    7795     7/29/2015      Michael Caesar   0.20 Review and respond to emails (2) from M. Scimone and D. Hutchinson re: opt‐in            B. Discovery
                                                      discovery.
LFLJ    7796     7/29/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: class certification                                     B. Discovery
LFLJ    7797     7/31/2015      Michael Caesar   0.10 E‐mail to J. Sagafi re: motion to compel.                                                B. Discovery
LFLJ    7798     7/31/2015      Michael Caesar   0.40 Review letter from M. Scimone to D. Golder re: class discovery.                          B. Discovery
LFLJ    7799     7/31/2015      Michael Caesar   0.10 Emails from co‐counsel re: depositions, discovery.                                       C. Depositions
LFLJ    7800     7/31/2015       Andrew Lah      0.10 Emails re: strategy issues.                                                              F. Strategy

LFLJ    7801     7/31/2015       Andrew Lah      0.10 Intra‐office conference with M. Caesar re: motion to compel.                         B. Discovery
LFLJ    7802     8/3/2015       Michael Caesar   0.10 Review and respond to emails (8) from opposing counsel and co‐counsel re: discovery. B. Discovery

LFLJ    7803     8/3/2015       Michael Caesar   0.10   Read and respond to emails (2) from J. Sagafi re: motion to compel.                    B. Discovery
LFLJ    7804     8/3/2015       Michael Caesar   0.60   Meet‐and‐confer call w/ J. Sagafi and opposing counsel re: discovery.                  B. Discovery
LFLJ    7805     8/3/2015       Michael Caesar   0.60   Review letters (2) from J. Sagafi and D. Golder re: discovery priorities.              B. Discovery
LFLJ    7806     8/3/2015       Michael Caesar   0.10   Review emails (5) from J. Sagafi re: discovery and motion to compel.                   B. Discovery
LFLJ    7807     8/3/2015        Andrew Lah      0.30   Emails and Intra‐office conference with M. Caesar re: case issues.                     F. Strategy



                                                              Page 273 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 275 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                                                Code
LFLJ    7808     8/4/2015      Michael Caesar    1.30 Legal research re: motion to compel discovery; review meet‐&‐confer letters.        B. Discovery

LFLJ    7809     8/4/2015      Michael Caesar   0.20 E‐mail to J. Sagafi re: discovery and conference call.                               B. Discovery
LFLJ    7810     8/4/2015      Michael Caesar   0.10 Review and respond to emails (4) re: opt‐ins and mediation.                          H. Settlement

LFLJ    7811     8/4/2015      Michael Caesar   0.10 Review emails (7) re: mediation.                                                     H. Settlement

LFLJ    7812     8/4/2015        Eric Garcia    0.50 Contact opt‐ins re discovery                                                         B. Discovery
LFLJ    7813     8/5/2015       Todd Jackson    0.70 Various settlement research/emails                                                   E. Motions


LFLJ    7814     8/5/2015      Michael Caesar   0.10 Review emails (2) from J. Sagafi and J. Domanico re: notice and discovery.           B. Discovery
LFLJ    7815     8/5/2015      Michael Caesar   0.10 Review e‐mail from S. Srinivasan re: deposition of M. Masal; forward to E. Garcia.   C. Depositions

LFLJ    7816     8/5/2015      Michael Caesar   0.20 Review stipulation re: extension of briefing schedule.                               E. Motions


LFLJ    7817     8/5/2015      Michael Caesar   0.10 Review standing order for J. Margolis.                                               E. Motions


LFLJ    7818     8/5/2015      Michael Caesar   0.30 Review and respond to emails (12) from co‐counsel re: discovery, notice, and class   B. Discovery
                                                     certification.
LFLJ    7819     8/5/2015      Michael Caesar   0.60 Call w/ opposing counsel re: discovery priority areas, org structure docs, email     B. Discovery
                                                     discovery.
LFLJ    7820     8/5/2015      Michael Caesar   1.90 Outline Motion to Compel.                                                            B. Discovery
LFLJ    7821     8/5/2015      Michael Caesar   0.20 Review meet‐and‐confer letters in preparation of conference call and motion to       B. Discovery
                                                     compel.
LFLJ    7822     8/5/2015      Michael Caesar   0.10 Read and respond to email from T. Jackson re: conference call.                       F. Strategy

LFLJ    7823     8/5/2015      Michael Caesar   0.80 Litigation team conference call re: discovery and class certification.               F. Strategy

LFLJ    7824     8/5/2015       Eric Garcia     0.60   Draft and send MC email re deposition schedule                                     C. Depositions
LFLJ    7825     8/5/2015       Eric Garcia     1.10   Contact opt‐ins re disc                                                            B. Discovery
LFLJ    7826     8/6/2015      Todd Jackson     0.80   Discovery: updates                                                                 B. Discovery
LFLJ    7827     8/6/2015      Michael Caesar   0.10   Review e‐mail from D. Hutchinson re: mediators.                                    H. Settlement

LFLJ    7828     8/6/2015      Michael Caesar   0.10 Review emails (2) from J. Sagafi and K. Dermody re: mediation.                       H. Settlement




                                                             Page 274 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 276 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                                                  Code
LFLJ    7829     8/6/2015      Michael Caesar    0.10 Review emails (6) b/w co‐counsel and opposing counsel re: joint statement.             E. Motions


LFLJ    7830     8/6/2015      Michael Caesar   0.10 Review e‐mail from J. Sagafi re: discovery priorities and motion to compel.              B. Discovery
LFLJ    7831     8/6/2015      Michael Caesar   0.10 Review and respond to emails (6) b/w co‐counsel and opposing counsel re: 30(b)(6)        C. Depositions
                                                     depositions.
LFLJ    7832     8/6/2015      Michael Caesar   0.10 Review e‐mail from M. Scimone re: stipulation re: extension of time; review stipulation. E. Motions


LFLJ    7833     8/6/2015      Michael Caesar   0.10   Read and respond to email from J. Sagafi re: discovery.                               B. Discovery
LFLJ    7834     8/6/2015      Michael Caesar   0.10   E‐mail to M. Scimone re: opt‐in communications.                                       B. Discovery
LFLJ    7835     8/6/2015      Michael Caesar   0.10   Review emails (2) from E. Garcia re: opt‐in communications.                           B. Discovery
LFLJ    7836     8/6/2015      Michael Caesar   0.10   Review emails (3) from M. Scimone and D. Golder re: FLSA consent to join.             A. Investigation

LFLJ    7837     8/6/2015      Michael Caesar   0.10 Review e‐mail from M. Scimone to W. Anthony re: CTJ language.                           A. Investigation

LFLJ    7838     8/6/2015      Michael Caesar   0.10 Review e‐mail from T. Jackson re: Interrogatories.                                      B. Discovery
LFLJ    7839     8/6/2015      Michael Caesar   0.20 Telephone call from M. Scimone & J. Sagafi re: mot. to compel                           B. Discovery
LFLJ    7840     8/6/2015      Michael Caesar   0.10 E‐mail to J. Sagafi re: Motion to Compel                                                B. Discovery
LFLJ    7841     8/6/2015      Michael Caesar   0.40 Conference call w/ J. Sagafi, M. Scimone, and opposing counsel re: discovery.           B. Discovery
LFLJ    7842     8/6/2015      Michael Caesar   0.10 Review e‐mail from opposing counsel; attached discovery requests; forward to E.         B. Discovery
                                                     Garcia.
LFLJ    7843     8/6/2015      Michael Caesar   0.10 Review and respond to email from M. Scimone re: opt‐in depositions; forward to E.       C. Depositions
                                                     Garcia.
LFLJ    7844     8/6/2015      Michael Caesar   0.10 Email from W. Anthony re: FLSA reminder notice.                                         A. Investigation

LFLJ    7845     8/6/2015      Michael Caesar   0.10 Review emails (3) from J. Sagafi and D. Golder re: joint statement.                     E. Motions


LFLJ    7846     8/6/2015       Eric Garcia     0.70 Contact opt‐ins re discovery                                                            B. Discovery
LFLJ    7847     8/6/2015       Andrew Lah      0.10 Intra‐office conference with M. Caesar re; motion to compel.                            B. Discovery
LFLJ    7848     8/6/2015       Andrew Lah      0.10 Emails re: strategy issues.                                                             F. Strategy

LFLJ    7849     8/7/2015      Michael Caesar   0.20 Edit motion to compel letter brief.                                                     B. Discovery
LFLJ    7850     8/7/2015      Michael Caesar   0.50 Telephone call to A. Lah re: motion to compel letter brief.                             B. Discovery
LFLJ    7851     8/7/2015      Michael Caesar   0.10 Review and respond to E. Garcia re: opt‐in deposition availability; forward to M.       C. Depositions
                                                     Scimone.
LFLJ    7852     8/7/2015      Michael Caesar   0.10 Review emails (5) from co‐counsel and opposing counsel re: discovery.                   B. Discovery
LFLJ    7853     8/7/2015      Michael Caesar   0.10 Review and respond to emails (11) from co‐counsel and opposing counsel re: discovery    B. Discovery
                                                     and reminder FLSA notice.

                                                             Page 275 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 277 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                   Code
LFLJ    7854     8/7/2015       Michael Caesar    2.00   Draft Motion to Compel letter brief.                                                   B. Discovery
LFLJ    7855     8/7/2015       Michael Caesar    0.30   Outline Motion to Compel                                                               B. Discovery
LFLJ    7856     8/7/2015         Eric Garcia     0.50   Draft and send MC opt in disc update                                                   B. Discovery
LFLJ    7857     8/7/2015         Eric Garcia     0.60   Contact opt‐ins re disc                                                                B. Discovery
LFLJ    7858     8/7/2015        Andrew Lah       0.30   Call with M. Caesar re: motion to compel.                                              B. Discovery
LFLJ    7859     8/7/2015        Andrew Lah       0.40   Review and edit motion to compel.                                                      B. Discovery
LFLJ    7860     8/10/2015      Todd Jackson      0.70   Discovery: Motion to compel                                                            B. Discovery
LFLJ    7861     8/11/2015      Michael Caesar    0.20   Review and respond to e‐mail from J. Sagafi re: mot. to compel.                        B. Discovery
LFLJ    7862     8/11/2015      Michael Caesar    0.20   E‐mail to J. Sagafi re: motion to compel.                                              B. Discovery
LFLJ    7863     8/11/2015      Michael Caesar    0.10   Intra‐office conference w/ J. Lais re: discovery.                                      B. Discovery
LFLJ    7864     8/11/2015      Michael Caesar    0.10   Voicemail from opt‐in re: claims.                                                      A. Investigation

LFLJ    7865     8/11/2015      Michael Caesar   0.40 Review and respond to emails (7) from co‐counsel and opposing counsel re: discovery       C. Depositions
                                                      and depositions.
LFLJ    7866     8/11/2015      Michael Caesar   0.10 Read and respond to email from J. Sagafi re: motion to compel.                            B. Discovery
LFLJ    7867     8/11/2015      Michael Caesar   0.20 Intra‐office conference w/ Z. McCoy re: opt‐in discovery.                                 B. Discovery
LFLJ    7868     8/11/2015      Michael Caesar   0.10 Review and respond to e‐mails (4) from J. Sagafi and M. Scimone re: motion to compel.     B. Discovery

LFLJ    7869     8/12/2015      Michael Caesar   0.10 Review and respond to emails (2) from M. Litrownik and A. Pellouhcoud re: opt‐ins.        B. Discovery

LFLJ    7870     8/12/2015      Michael Caesar   0.20 Review e‐mail from J. Sagafi re: motion to compel; review and edit attached motion to B. Discovery
                                                      compel.
LFLJ    7871     8/13/2015      Michael Caesar   0.20 Review e‐mail from M. Scimone re: opt‐in discovery.                                   B. Discovery
LFLJ    7872     8/13/2015      Michael Caesar   0.10 Review emails (12) from co‐counsel and opposing counsel re: telephonic conference.    G. Court

LFLJ    7873     8/13/2015      Michael Caesar   0.10 Review and respond to emails (5) from co‐counsel and opposing counsel re: opt‐in          C. Depositions
                                                      depositions.
LFLJ    7874     8/15/2015      Michael Caesar   0.10 Review and respond to emails (7) from J. Lais and co‐counsel re: discovery.               B. Discovery
LFLJ    7875     8/17/2015      Michael Caesar   0.20 Return call to System Administrator P. Clark re: lawsuit.                                 A. Investigation

LFLJ    7876     8/19/2015      Michael Caesar   0.10 Review emails (3) to/from J. Sagafi and D. Salazar‐Austin re: discovery and class reps.   B. Discovery

LFLJ    7877     8/19/2015      Michael Caesar   0.20 Review e‐mail from D. Salazar‐Austin re: deposition dates; forward to Z. McCoy.           C. Depositions

LFLJ    7878     8/20/2015       Todd Jackson    1.20 Various strategic catch up, settlement                                                    H. Settlement

LFLJ    7879     8/23/2015      Michael Caesar   0.40 Review and respond to emails (17) from co‐counsel and opposing counsel re: discovery C. Depositions
                                                      and depositions.
LFLJ    7880     8/24/2015      Michael Caesar   0.20 Review and respond to emails (9) from co‐counsel and opposing counsel re: opt‐in     C. Depositions
                                                      discovery and 30(b)(6) depositions.

                                                               Page 276 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 278 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      Hours   Description                                                                                     Code
LFLJ    7881     8/24/2015      Michael Caesar    0.80   E‐mail to opposing counsel re: opt‐in depositions.                                       C. Depositions
LFLJ    7882     8/24/2015      Michael Caesar    0.10   Read and respond to email from D. Golder re: opt‐in discovery.                           B. Discovery
LFLJ    7883     8/27/2015      Michael Caesar    0.80   Review and respond to emails (7) from co‐counsel and opposing counsel re: opt‐in         C. Depositions
                                                         depositions; Telephone call to T. Jackson re: same.
LFLJ    7884     8/28/2015      Michael Caesar   0.10    E‐mail to T. Jackson re: opt‐ins and class members.                                      B. Discovery
LFLJ    7885     8/28/2015      Michael Caesar   0.20    E‐mail to opposing counsel re: opt‐in discovery.                                         B. Discovery
LFLJ    7886     8/28/2015      Michael Caesar   0.10    Telephone call to M. Litrownik re: opt‐ins and class members.                            B. Discovery
LFLJ    7887     8/31/2015      Michael Caesar   0.10    Call to G. Baxter re: claims.                                                            A. Investigation

LFLJ    7888     8/31/2015      Michael Caesar   0.40 Review deposition summary of S. Creasy and memo re: same.                                   C. Depositions
LFLJ    7889     8/31/2015      Michael Caesar   0.10 Legal research re: deceased employees and trusts.                                           E. Motions


LFLJ    7890     8/31/2015      Michael Caesar   0.10 Telephone call to T. Jackson re: claims                                                     F. Strategy

LFLJ    7891     8/31/2015      Michael Caesar   0.70 Telephone calls (4) to CM P. Clark re: opting in; Intra‐office conference w/ T. Jackson re: A. Investigation
                                                      same.
LFLJ    7892     8/31/2015      Michael Caesar   0.40 Schedule conference call w/ opposing counsel and co‐counsel re: opt‐in discovery.           B. Discovery

LFLJ    7893     8/31/2015      Michael Caesar   0.10 E‐mail to D. Golder re: opt‐in discovery.                                                   B. Discovery
LFLJ    7894     8/31/2015      Michael Caesar   0.40 Legal research re: opt‐ins.                                                                 E. Motions


LFLJ    7895     8/31/2015      Michael Caesar   0.40 Read and respond to emails (8) from co‐counsel and opposing counsel re: opt‐in              B. Discovery
                                                      discovery.
LFLJ    7896     9/1/2015       Michael Caesar   0.20 Review and respond to emails (8) from opposing counsel and co‐counsel re: discovery         C. Depositions
                                                      and depositions (opt‐ins).
LFLJ    7897     9/1/2015       Michael Caesar   0.10 Review email from K. Rich Winters re: discovery requests; review discovery requests.        B. Discovery

LFLJ    7898     9/1/2015       Michael Caesar   0.40    Review e‐mail from J. Godek/B. Anders re: ESI; review letter re: same.                   B. Discovery
LFLJ    7899     9/1/2015       Michael Caesar   0.10    Review e‐mail from D. Salazar‐Austin re: deponents.                                      C. Depositions
LFLJ    7900     9/1/2015       Michael Caesar   0.10    E‐mail to opposing counsel memorializing meet‐and‐confer call.                           B. Discovery
LFLJ    7901     9/1/2015       Michael Caesar   0.30    E‐mail to T. Jackson, M. Scimone, J. Sagafi, and M. Litrownik re: opt‐in discovery.      B. Discovery

LFLJ    7902     9/1/2015       Michael Caesar   1.80 Emails re: depositions and opt‐in discovery; prepare for meet‐and‐confer call on opt‐in C. Depositions
                                                      discovery.
LFLJ    7903     9/2/2015        Todd Jackson    1.50 Conference call with all co‐counsel, discuss same with MC and JL, review documents for F. Strategy
                                                      same
LFLJ    7904     9/2/2015       Michael Caesar   0.60 E‐mail to opposing counsel re: opt‐in discovery.                                        B. Discovery



                                                               Page 277 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 279 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper      Hours Description                                                                                     Code
LFLJ    7905     9/2/2015      Michael Caesar    0.20 Review emails (7) from co‐counsel re: division of labor.                                 F. Strategy

LFLJ    7906     9/2/2015      Michael Caesar   0.10 Review e‐mail from M. Litrownik re: class reps.                                           A. Investigation

LFLJ    7907     9/2/2015      Michael Caesar   0.10 Review e‐mail from M. Litrownik re: opt‐in depositions.                                   C. Depositions
LFLJ    7908     9/2/2015      Michael Caesar   0.20 Review e‐mail from D. Golder re: MSAs; review letter from D. Golder re: same.             B. Discovery

LFLJ    7909     9/2/2015      Michael Caesar   0.10   Review e‐mail from D. Golder re: written discovery proposals.                           B. Discovery
LFLJ    7910     9/2/2015      Michael Caesar   0.10   Review e‐mail from D. Golder re: Fillebrown deposition.                                 C. Depositions
LFLJ    7911     9/2/2015      Michael Caesar   0.40   Draft response to opposing counsel re: opt‐in written discovery.                        B. Discovery
LFLJ    7912     9/2/2015      Michael Caesar   1.40   Team conference call.                                                                   F. Strategy

LFLJ    7913     9/2/2015      Michael Caesar   0.30 Prepare for team conference call.                                                         F. Strategy

LFLJ    7914     9/2/2015        Jeffrey Lais   1.50 Conference call regarding discovery, class cert, opt ins, newly produced documents,       F. Strategy
                                                     and other matters.
LFLJ    7915     9/3/2015      Todd Jackson     0.50 Edit letters, emails re: same, discussion of upcoming depositions                         C. Depositions
LFLJ    7916     9/3/2015      Michael Caesar   0.20 Review emails (4) from co‐counsel and opposing counsel re: opt‐in discovery and           B. Discovery
                                                     depositions; review letter from D. Hutchinson to BA re: ESI.
LFLJ    7917     9/3/2015      Michael Caesar   0.20 Intra‐office conference w/ T. Jackson re: Turner deposition.                              C. Depositions
LFLJ    7918     9/3/2015      Michael Caesar   0.20 Review emails (5) from co‐counsel and opposing counsel re: opt‐in depositions.            C. Depositions

LFLJ    7919     9/3/2015      Michael Caesar   0.20 Review and respond to emails (5) from co‐counsel and opposing counsel re: opt‐in          C. Depositions
                                                     depositions.
LFLJ    7920     9/7/2015      Michael Caesar   0.10 Review resume of C. Turner; Voicemail to C. Turner re: deposition.                        C. Depositions
LFLJ    7921     9/7/2015      Michael Caesar   0.30 Prepare for deposition of C. Turner.                                                      C. Depositions
LFLJ    7922     9/7/2015      Michael Caesar   0.10 Read and respond to emails (3) from K. Dermondy, M. Scimone, and J. Lais re: opt‐in       B. Discovery
                                                     discovery.
LFLJ    7923     9/7/2015      Michael Caesar   0.10 Review and respond to emails (3) from J. Sagafi, D. Hutchinson, and M. Scimone re: opt‐   B. Discovery
                                                     in discovery.
LFLJ    7924     9/7/2015      Michael Caesar   0.10 Review emails (4) and attached letters (1) from B. Anders and D. Hutchinson re: ESI.      B. Discovery

LFLJ    7925     9/7/2015      Michael Caesar   0.10 Read and respond to emails (5) from co‐counsel and opposing counsel re: opt‐in            C. Depositions
                                                     depositions.
LFLJ    7926     9/7/2015      Michael Caesar   0.10 Review and respond to email from M. Scimone re: opt‐in depositions; forward same to       C. Depositions
                                                     Z. McCoy w/ comments.
LFLJ    7927     9/7/2015      Michael Caesar   0.40 Review emails (5) from co‐counsel re: discovery; review letter from M. Scimone to D.      B. Discovery
                                                     Golder re: same.
LFLJ    7928     9/7/2015      Michael Caesar   7.00 C. Turner Deposition (Travel)                                                             I. Travel
LFLJ    7929     9/8/2015      Michael Caesar   0.10 Review e‐mail from client re: deposition.                                                 C. Depositions

                                                             Page 278 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 280 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper      HoursDescription                                                                                     Code
LFLJ    7930     9/8/2015       Michael Caesar    4.50Prepare C. Turner for deposition.                                                        C. Depositions
LFLJ    7931     9/8/2015       Michael Caesar    1.50Prepare C. Turner for deposition.                                                        C. Depositions
LFLJ    7932     9/8/2015       Michael Caesar    1.00Review documents for deposition of Charles Turner.                                       C. Depositions
LFLJ    7933     9/8/2015       Michael Caesar    0.20E‐mail to D. Golder re: opt‐in discovery.                                                B. Discovery
LFLJ    7934     9/9/2015       Michael Caesar    7.00Travel home from deposition of C. Turner.                                                I. Travel
LFLJ    7935     9/9/2015       Michael Caesar    1.00Deposition of C. Turner (including travel from hotel to deposition).                     I. Travel
LFLJ    7936     9/9/2015       Michael Caesar    6.70Travel for C. Turner deposition.                                                         C. Depositions
LFLJ    7937     9/10/2015      Michael Caesar    0.30E‐mail to J. Nice re: deposition.                                                        C. Depositions
LFLJ    7938     9/10/2015      Michael Caesar    0.10Review emails (3) from M. Litrownik re: deposition of J. Nice.                           C. Depositions
LFLJ    7939     9/10/2015      Michael Caesar    0.20Telephone call to J. Nice re: deposition.                                                C. Depositions
LFLJ    7940     9/10/2015      Michael Caesar    0.20E‐mail to M. Litrownik re: J. Nice deposition.                                           C. Depositions
LFLJ    7941     9/10/2015      Michael Caesar    0.10Review and respond to emails (4) from co‐counsel and opposing counsel re: opt‐in         B. Discovery
                                                      discovery.
LFLJ    7942     9/10/2015      Michael Caesar   0.30 Prepare for deposition of J. Nice.                                                       C. Depositions
LFLJ    7943     9/11/2015      Michael Caesar   0.10 Telephone call to C. Turner re: retainer.                                                A. Investigation

LFLJ    7944     9/11/2015      Michael Caesar   1.70 Emails to/from co‐counsel and opposing counsel re: discovery, depositions, mediation,    C. Depositions
                                                      and dispositive motions.
LFLJ    7945     9/14/2015      Michael Caesar   0.70 Return travel from deposition prep.                                                      I. Travel
LFLJ    7946     9/14/2015      Michael Caesar   3.00 Deposition prep of J. Nice.                                                              C. Depositions
LFLJ    7947     9/14/2015      Michael Caesar   4.00 Travel to deposition prep of J. Nice.                                                    I. Travel
LFLJ    7948     9/15/2015      Michael Caesar   4.00 Travel home from deposition of J. Nice.                                                  I. Travel
LFLJ    7949     9/15/2015      Michael Caesar   7.50 Deposition of J. Nice.                                                                   C. Depositions
LFLJ    7950     9/15/2015       Jeffrey Lais    0.10 Assist paralegal at LCHB with preparation of named plaintiff representation agreement.   F. Strategy

LFLJ    7951     9/15/2015        Jeffrey Lais   2.40 Document review and coding in Relativity litigation support database; e‐mails with M.    D. Doc. Revw.
                                                      Scimone at O&G re: same.
LFLJ    7952     9/16/2015      Michael Caesar   1.70 Email to/from opposing counsel and counsel re: discovery, class reps, and amended        B. Discovery
                                                      complaint.
LFLJ    7953     9/16/2015      Michael Caesar   0.50 Team conference call.                                                                    F. Strategy

LFLJ    7954     9/17/2015      Michael Caesar   0.10    Review notes re: discovery.                                                           B. Discovery
LFLJ    7955     9/17/2015      Michael Caesar   0.10    Telephone call to J. Nice re: logistics for deposition.                               C. Depositions
LFLJ    7956     9/17/2015      Michael Caesar   0.40    Review e‐mail from D. Golder re: discovery.                                           B. Discovery
LFLJ    7957     9/17/2015      Michael Caesar   0.10    Read and respond to emails (2) from J. Lais and M. Scimone re: discovery.             B. Discovery
LFLJ    7958     9/17/2015      Michael Caesar   0.20    Review e‐mail from Z. McCoy re: discovery.                                            B. Discovery
LFLJ    7959     9/17/2015      Michael Caesar   0.10    Review and respond to emails (2) from J. Lais and M. Scimone re: document review.     D. Doc. Revw.

LFLJ    7960     9/17/2015        Jeffrey Lais   3.40 Document review and coding in Relativity litigation support database; e‐mails re: same D. Doc. Revw.
                                                      with M. Scimone, M. Litrownik and others.

                                                               Page 279 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 281 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                   Code
LFLJ    7961     9/18/2015       Michael Caesar       0.10 Emails (10) to/from co‐counsel re: motion to amend; amended complaint.                  E. Motions


LFLJ    7962     9/22/2015       Michael Caesar      0.20 Review emails (2) from M. Scimone and D. Hutchinson re: discovery and depositions.       C. Depositions

LFLJ    7963     9/22/2015       Michael Caesar      0.30 Email to/from co‐counsel (4) re: opt‐in depositions; Telephone call to Z. McCoy re:      C. Depositions
                                                          same.
LFLJ    7964     9/24/2015       Michael Caesar      0.20 Review and respond to emails (4) from co‐counsel re: discovery.                          B. Discovery
LFLJ    7965     9/26/2015       Michael Caesar      0.10 Review emails (3) from opposing counsel and co‐counsel re: class data.                   B. Discovery
LFLJ    7966     9/26/2015       Michael Caesar      0.20 E‐mail to M. Litrownik re: C. Turner deposition.                                         C. Depositions
LFLJ    7967     9/26/2015       Michael Caesar      0.10 Telephone call to C. Turner re: deposition.                                              C. Depositions
LFLJ    7968     9/26/2015       Michael Caesar      0.20 Emails to/from co‐counsel re: meet and confer.                                           B. Discovery
LFLJ    7969     9/30/2015       Michael Caesar      0.10 E‐mail to T. Jackson re: research.                                                       E. Motions


LFLJ    7970      10/1/2015       Todd Jackson       0.30 discovery                                                                                B. Discovery
LFLJ    7971      10/1/2015      Michael Caesar      0.10 Review emails re: discovery dispute.                                                     B. Discovery
LFLJ    7972      10/2/2015       Todd Jackson       0.50 discovery                                                                                B. Discovery
LFLJ    7973     10/14/2015       Todd Jackson       0.50 discovery                                                                                B. Discovery
LFLJ    7974     10/14/2015       Todd Jackson       0.50 discovery                                                                                B. Discovery
LFLJ    7975     10/15/2015       Todd Jackson       0.70 Discovery                                                                                B. Discovery
LFLJ    7976     10/16/2015       Todd Jackson       0.40 Depositions                                                                              C. Depositions
LFLJ    7977     10/19/2015      Michael Caesar      0.20 Emails re: discovery.                                                                    B. Discovery
LFLJ    7978     10/28/2015       Todd Jackson       0.40 Depositions                                                                              C. Depositions
O&G     7979      10/2/2013      Jahan C. Sagafi     2.40 Retainer agreement; reimbursement of expenses; discuss case strategy and co‐counsel      F. Strategy
                                                          arrangement.
O&G     7980     10/7/2013       Jahan C. Sagafi     0.20 Discuss potential claims with potential co‐counsel and client.                           A. Investigation
O&G     7981     10/9/2013       Jahan C. Sagafi     1.50 Discussions with Plaintiff and team re past case, retainer agreement, next steps.        A. Investigation

O&G     7982     10/25/2013      Jahan C. Sagafi     1.40 Correspondence with client re witnesses; review notes re claims; prepare for telephone   A. Investigation
                                                          conference to witness.
O&G     7983     10/30/2013       Jahan C. Sagafi    1.50 Write up case for co‐counsel.                                                            A. Investigation
O&G     7984     11/19/2013      Jennifer Liu [CA]   0.10 Correspondence with JCS and KAR re paralegal staffing.                                   F. Strategy
O&G     7985     11/19/2013      Jennifer Liu [CA]   0.10 Telephone conference with JCS re case background and staffing.                           F. Strategy
O&G     7986     11/19/2013       Jahan C. Sagafi    0.60 Review past complaints and claims, correspondence with team.                             E. Motions
O&G     7987     11/20/2013      Jennifer Liu [CA]   0.50 All hands meeting and telephone conference with JCS.                                     A. Investigation
O&G     7988     11/20/2013       Jahan C. Sagafi    0.70 Discuss claims and witness outreach with associate, correspondence with Plaintiff.       A. Investigation

O&G     7989     11/21/2013      Jennifer Liu [CA]   0.20 Correspondence with JCS and MTL re potential communications with class members re A. Investigation
                                                          system administrators.

                                                                 Page 280 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 282 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                       Code
O&G     7990     11/21/2013      Jennifer Liu [CA]     0.20 Search and review profiles re potential communications with class members.                 A. Investigation
O&G     7991     11/21/2013      Jennifer Liu [CA]     0.20 Draft email correspondence to paralegal team re MTL and search project re potential        A. Investigation
                                                            communications with potential class members.
O&G     7992     11/22/2013     Justin M. Swartz       0.10 Correspondence re investigation strategy.                                                  A. Investigation
O&G     7993     11/22/2013     Jennifer Liu [CA]      0.20 Conference with JCS re class member outreach.                                              A. Investigation
O&G     7994     11/22/2013     Jennifer Liu [CA]      0.20 Correspondence with SH and JCS re search queries and results.                              A. Investigation
O&G     7995     11/25/2013     Jennifer Liu [CA]      0.10 Correspondence with OM and JCS re staffing.                                                F. Strategy
O&G     7996     11/25/2013     Jennifer Liu [CA]      0.10 Correspondence with JCS re class member research project.                                  A. Investigation
O&G     7997     11/25/2013     Jennifer Liu [CA]      0.10 Correspondence with SH, MTL, and JCS re class member research project.                     A. Investigation
O&G     7998     11/25/2013     Jennifer Liu [CA]      0.20 Review results of class member research.                                                   A. Investigation
O&G     7999     11/25/2013      Jahan C. Sagafi       0.90 Internet witness research; draft complaint; prepare for team meeting.                      A. Investigation
O&G     8000     11/26/2013     Jennifer Liu [CA]      0.10 Correspondence with MNL, JCS re overview, next steps.                                      A. Investigation
O&G     8001     11/26/2013     Jennifer Liu [CA]      0.20 Telephone conference with S. Habib re internet witness research.                           A. Investigation
O&G     8002     11/26/2013      Jahan C. Sagafi       0.40 Internet witness research; plan for team meeting.                                          A. Investigation
O&G     8003      12/2/2013    Michael N. Litrownik    1.00 Telephone conference with JCS and JLL re case overview, potential Plaintiffs, complaint,   E. Motions
                                                            and other issues.
O&G     8004     12/2/2013     Michael N. Litrownik    0.50 Review CSC overview and sample complaints in HP and CSC before telephone                   E. Motions
                                                            conference with JLL and JGS.
O&G     8005     12/2/2013       Jennifer Liu [CA]     0.10 Correspondence with SH re updating tracking spreadsheet.                                   A. Investigation
O&G     8006     12/2/2013       Jennifer Liu [CA]     0.20 Review background memo, template complaints.                                               E. Motions
O&G     8007     12/2/2013       Jennifer Liu [CA]     1.00 Correspondence with potential class members.                                               A. Investigation
O&G     8008     12/2/2013       Jennifer Liu [CA]     1.00 Telephone conference with JCS and MNL re case background and next steps.                   A. Investigation
O&G     8009     12/2/2013       Jennifer Liu [CA]     0.20 Review research re potential class members.                                                A. Investigation
O&G     8010     12/2/2013        Jahan C. Sagafi      1.10 Team meeting re strategy and draft complaint.                                              E. Motions
O&G     8011     12/3/2013      Part Time Paralegal    0.70 [AMN] ‐ Update spreadsheet re profiles re potential communications with class              A. Investigation
                                                            members.
O&G     8012     12/3/2013       Jahan C. Sagafi       0.60 Discussions re witness outreach, review and discuss retainer.                              A. Investigation
O&G     8013     12/4/2013     Michael N. Litrownik    0.60 Telephone conference with JLL and potential client.                                        A. Investigation
O&G     8014     12/4/2013     Michael N. Litrownik    2.40 Draft Complaint.                                                                           E. Motions
O&G     8015     12/4/2013      Jennifer Liu [CA]      0.90 Telephone conference with potential client.                                                A. Investigation
O&G     8016     12/4/2013      Jennifer Liu [CA]      0.70 Draft short version of questionnaire.                                                      A. Investigation
O&G     8017     12/4/2013      Jennifer Liu [CA]      0.10 Correspondence with potential client re questionnaire.                                     A. Investigation
O&G     8018     12/4/2013       Jahan C. Sagafi       0.20 Witness intake.                                                                            A. Investigation
O&G     8019     12/5/2013      Jennifer Liu [CA]      0.40 Draft retainer for potential client.                                                       A. Investigation
O&G     8020     12/5/2013      Jennifer Liu [CA]      0.10 Correspondence with AJ, MTL, and MNL re workspace.                                         F. Strategy
O&G     8021     12/6/2013     Michael N. Litrownik    0.60 Revisions to complaint re addition of new Plaintiff.                                       E. Motions
O&G     8022     12/6/2013      Jennifer Liu [CA]      0.10 Correspondence with MNL re potential client.                                               A. Investigation
O&G     8023     12/6/2013      Jennifer Liu [CA]      0.10 Correspondence with potential class member.                                                A. Investigation
O&G     8024     12/6/2013      Jennifer Liu [CA]      0.30 Correspondence with JCS and MNL re potential client.                                       A. Investigation
O&G     8025     12/6/2013      Jennifer Liu [CA]      0.10 Draft email correspondence to potential client re case and retainer.                       A. Investigation

                                                                   Page 281 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 283 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                          Code
O&G     8026      12/9/2013    Michael N. Litrownik    0.10   Review of correspondence from JLL and JCS re potential client.                A. Investigation
O&G     8027      12/9/2013    Michael N. Litrownik    0.20   Correspondence with JCG and JLL re potential client.                          A. Investigation
O&G     8028      12/9/2013    Michael N. Litrownik    0.40   Intake telephone conference with potential client.                            A. Investigation
O&G     8029      12/9/2013      Jahan C. Sagafi       0.30   Witness outreach.                                                             A. Investigation
O&G     8030     12/10/2013    Part Time Paralegal     0.60   [AMN] ‐ Update tracking spreadsheet re potential communications with class    A. Investigation
                                                              members.
O&G     8031     12/10/2013       Jahan C. Sagafi     0.30    Witness outreach.                                                             A. Investigation
O&G     8032     12/11/2013     Part Time Paralegal   0.10    [AMN] ‐ Update tracking spreadsheet re potential communications with class    A. Investigation
                                                              members.
O&G     8033     12/11/2013     Jennifer Liu [CA]     0.60    Correspondence with potential witnesses re investigation.                     A. Investigation
O&G     8034     12/11/2013     Jennifer Liu [CA]     0.50    Review witness research results.                                              A. Investigation
O&G     8035     12/11/2013     Jennifer Liu [CA]     0.10    Correspondence with MH re witness research project.                           A. Investigation
O&G     8036     12/12/2013     Jennifer Liu [CA]     0.10    Telephone conference with potential client re interview.                      A. Investigation
O&G     8037     12/12/2013     Jennifer Liu [CA]     0.10    Correspondence with potential client re retainer.                             A. Investigation
O&G     8038     12/12/2013     Jennifer Liu [CA]     0.10    Draft retainer for potential client.                                          A. Investigation
O&G     8039     12/12/2013     Jennifer Liu [CA]     0.50    Interview potential client.                                                   A. Investigation
O&G     8040     12/12/2013     Jennifer Liu [CA]     0.30    Interview potential client.                                                   A. Investigation
O&G     8041     12/13/2013     Jennifer Liu [CA]     0.10    Correspondence with potential opt‐in.                                         A. Investigation
O&G     8042     12/16/2013    Michael N. Litrownik   0.10    Correspondence with JLL re additional opt‐ins.                                A. Investigation
O&G     8043     12/16/2013     Justin M. Swartz      0.10    Correspondence with JCS, JLL re client retainer.                              A. Investigation
O&G     8044     12/16/2013     Jennifer Liu [CA]     0.10    Correspondence with MNL re potential clients.                                 A. Investigation
O&G     8045     12/16/2013     Jennifer Liu [CA]     0.50    Telephone conference with DAA re damages calculations.                        A. Investigation
O&G     8046     12/16/2013     Jennifer Liu [CA]     0.40    Intake with potential client.                                                 A. Investigation
O&G     8047     12/16/2013     Jennifer Liu [CA]     0.10    Draft email correspondence to MNL re intakes.                                 A. Investigation
O&G     8048     12/16/2013     Jennifer Liu [CA]     0.30    Draft email correspondence to JCS re retainer.                                A. Investigation
O&G     8049     12/16/2013     Jennifer Liu [CA]     0.10    Draft email correspondence to JCS re hit from Maryland.                       A. Investigation
O&G     8050     12/16/2013     Jennifer Liu [CA]     0.10    Draft email correspondence to potential client re retainer.                   A. Investigation
O&G     8051     12/16/2013      Jahan C. Sagafi      0.70    Oversee and discuss witness interviews and venue research.                    A. Investigation
O&G     8052     12/17/2013    Michael N. Litrownik   0.30    Correspondence with JLL and JCS re potential clients.                         A. Investigation
O&G     8053     12/17/2013    Michael N. Litrownik   0.60    Telephone conference with potential client re potential claims against CSC.   A. Investigation
O&G     8054     12/17/2013    Michael N. Litrownik   0.50    Telephone conference with potential client re potential claims against CSC.   A. Investigation
O&G     8055     12/17/2013     Jennifer Liu [CA]     0.40    Telephone conference with potential client re joint employment.               A. Investigation
O&G     8056     12/17/2013     Jennifer Liu [CA]     0.30    Legal research re joint employment.                                           E. Motions
O&G     8057     12/17/2013     Jennifer Liu [CA]     0.10    Correspondence with JCS and MNL re potential client questionnaire.            A. Investigation
O&G     8058     12/17/2013     Jennifer Liu [CA]     0.20    Review potential client questionnaire.                                        A. Investigation
O&G     8059     12/17/2013     Jennifer Liu [CA]     0.10    Correspondence with KAR and KN re saving case documents to case file.         F. Strategy
O&G     8060     12/17/2013     Jennifer Liu [CA]     0.10    Draft retainer for potential client.                                          A. Investigation
O&G     8061     12/17/2013     Jennifer Liu [CA]     0.10    Draft retainer for potential client.                                          A. Investigation
O&G     8062     12/17/2013     Jennifer Liu [CA]     0.50    Draft consent to join form.                                                   A. Investigation
O&G     8063     12/17/2013     Jennifer Liu [CA]     0.10    Correspondence with retained client re joint employment.                      A. Investigation

                                                                    Page 282 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 284 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                 Code
O&G     8064     12/17/2013      Jennifer Liu [CA]     0.10 Correspondence with PWM, JCS, and MNL re joint employment test in 7th Circuit.        E. Motions

O&G     8065     12/18/2013    Michael N. Litrownik   0.10   Telephone conference with potential client re consent to join form.                  A. Investigation
O&G     8066     12/21/2013      Jahan C. Sagafi      0.10   Correspondence re complaint edits.                                                   E. Motions
O&G     8067     12/24/2013    Michael N. Litrownik   0.30   Review draft complaint against CSC.                                                  E. Motions
O&G     8068     12/24/2013     Jennifer Liu [CA]     0.80   Review and edit complaint.                                                           E. Motions
O&G     8069     12/24/2013     Jennifer Liu [CA]     0.10   Correspondence with JCS, MNL re draft of the complaint.                              E. Motions
O&G     8070     12/24/2013      Jahan C. Sagafi      0.30   Correspondence re claims in complaint.                                               E. Motions
O&G     8071     12/26/2013      Jahan C. Sagafi      0.60   Edits to complaint; correspondence with Plaintiff.                                   A. Investigation
O&G     8072     12/27/2013      Jahan C. Sagafi      0.90   Correspondence with team re complaint and claims.                                    E. Motions
O&G     8073     12/30/2013    Michael N. Litrownik   0.10   Correspondence to D. ____ re consent to join form.                                   A. Investigation
O&G     8074     12/31/2013    Michael J. Scimone     0.70   Draft agenda for team telephone conference.                                          F. Strategy
O&G     8075      1/4/2014       Jahan C. Sagafi      0.40   Review complaint and discuss Plaintiffs opt‐ins and strategy.                        E. Motions
O&G     8076      1/5/2014      Justin M. Swartz      0.20   Locate, review, and send research to MNL re Maryland claims.                         E. Motions
O&G     8077      1/6/2014     Michael N. Litrownik   0.10   Correspondence with JCS and JLL re Maryland claims.                                  E. Motions
O&G     8078      1/6/2014      Jennifer Liu [CA]     1.00   Review and edit draft section on heightened standard for FLSA certification.         E. Motions
O&G     8079      1/6/2014      Jennifer Liu [CA]     0.10   Correspondence with JCS re 216(b) motion papers.                                     E. Motions
O&G     8080      1/6/2014      Jennifer Liu [CA]     0.10   Conference with JCS re complaint and potential Named Plaintiffs and opt‐ins.         E. Motions

O&G     8081     1/8/2014       Jennifer Liu [CA]     0.10   Correspondence with MNL re intake for potential client, drafting complaint.          E. Motions
O&G     8082     1/8/2014       Jennifer Liu [CA]     0.10   Review and organize intake notes.                                                    A. Investigation
O&G     8083     1/9/2014      Michael N. Litrownik   0.40   Research Maryland claims.                                                            E. Motions
O&G     8084     1/9/2014      Michael N. Litrownik   1.80   Revise complaint to add Maryland claims.                                             E. Motions
O&G     8085     1/9/2014        Jahan C. Sagafi      0.40   Review and edit complaint.                                                           E. Motions
O&G     8086     1/17/2014      Jennifer Liu [CA]     0.50   Draft email correspondences to emails to co ‐counsel M. Hasselman, T. Jackson, JCS   E. Motions
                                                             and MNL re draft complaint.
O&G     8087     1/17/2014        Jahan C. Sagafi     0.70   Discuss claims in complaint and logistics for witness interview and opt‐ins.         E. Motions
O&G     8088     1/21/2014        Jahan C. Sagafi     0.10   Correspondence with Plaintiff re case status.                                        A. Investigation
O&G     8089     1/22/2014       Jennifer Liu [CA]    0.10   Correspondence with potential client re follow up telephone conference.              A. Investigation
O&G     8090     1/22/2014        Jahan C. Sagafi     0.20   Correspondence with Plaintiff re strategy.                                           A. Investigation
O&G     8091     1/23/2014       Jennifer Liu [CA]    0.10   Telephone conference with JCS re drafting case summary.                              A. Investigation
O&G     8092     1/23/2014       Jennifer Liu [CA]    0.10   Correspondence with JCS, MNL, and co‐counsel M. Hasselman and T. Jackson re          A. Investigation
                                                             telephone conference with potential client.
O&G     8093     1/23/2014       Jennifer Liu [CA]    0.10   Correspondence with JCS and MNL re telephone conference with potential client.       A. Investigation

O&G     8094     1/23/2014       Jennifer Liu [CA]    0.10 Correspondence with potential client re follow up telephone conference.                A. Investigation
O&G     8095     1/23/2014        Jahan C. Sagafi     1.50 Telephone conferences and correspondence with witnesses and potential Plaintiffs;      A. Investigation
                                                           correspondence with team.
O&G     8096     1/24/2014     Michael N. Litrownik   0.20 Correspondence with potential opt‐in re opt‐in form.                                   A. Investigation
O&G     8097     1/24/2014     Michael N. Litrownik   0.30 Add notes of telephone conferences to CSC document re intake notes.                    A. Investigation

                                                                   Page 283 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 285 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                     Code
O&G     8098     1/24/2014    Michael N. Litrownik    0.60 Telephone conference with JCS, JLL, co‐counsel T. Jackson, M. Hasselman, and potential   A. Investigation
                                                           client re CSC intake.
O&G     8099     1/24/2014      Jennifer Liu [CA]     0.70 Telephone conference with potential client.                                              A. Investigation
O&G     8100     1/24/2014      Jennifer Liu [CA]     0.80 Telephone conference with MNL, co‐counsel T. Jackson, M. Hasselman, and potential        A. Investigation
                                                           client re potential client's employment history and job duties.
O&G     8101     1/27/2014    Michael N. Litrownik    0.10 Correspondence with co‐counsel T. Jackson and M. Hasselman re telephone conference       A. Investigation
                                                           with Named Plaintiff.
O&G     8102     1/27/2014    Michael N. Litrownik    0.10 Review JLL calendar.                                                                     A. Investigation
O&G     8103     1/27/2014     Jennifer Liu [CA]      0.20 Draft email correspondence to MNL re Named Plaintiff.                                    A. Investigation
O&G     8104     1/27/2014      Jahan C. Sagafi       0.40 Coordination of telephone conferences with Plaintiffs.                                   A. Investigation
O&G     8105     1/28/2014    Michael N. Litrownik    0.10 Correspondence with JCS and JLL re telephone conference with Named Plaintiff.            A. Investigation

O&G     8106     1/28/2014      Jennifer Liu [CA]    0.10 Correspondence with JCS and MNL re Named Plaintiff's and potential client's retainers     A. Investigation
                                                          and consent to join forms.
O&G     8107     1/28/2014      Jahan C. Sagafi      1.20 Review of background documentation and notes, set up telephone conference with            A. Investigation
                                                          team.
O&G     8108     1/29/2014    Michael N. Litrownik   0.10 Correspondence with Named Plaintiff re consent to join form.                              A. Investigation
O&G     8109     1/29/2014    Michael N. Litrownik   0.50 Telephone conference with JCS, co‐counsel M. Hasselman, and Named Plaintiff re            E. Motions
                                                          complaint and LTD plan.
O&G     8110     1/29/2014      Jahan C. Sagafi      0.60 Preparation for and telephone conference with Plaintiff re status and strategy.           A. Investigation

O&G     8111     1/31/2014     Jennifer Liu [CA]     2.00 Draft case evaluation memo.                                                               A. Investigation
O&G     8112     1/31/2014      Jahan C. Sagafi      0.40 Correspondence with Plaintiff re benefits.                                                A. Investigation
O&G     8113     1/31/2014      Jahan C. Sagafi      0.40 Correspondence with team and potential co‐counsel re case strategy.                       F. Strategy
O&G     8114     2/1/2014       Jahan C. Sagafi      0.20 Review note re case summary.                                                              A. Investigation
O&G     8115     2/3/2014     Michael N. Litrownik   0.10 Correspondence to JCS and JLL re District of Maryland and Southern District of            E. Motions
                                                          California research.
O&G     8116     2/3/2014     Michael N. Litrownik   0.10 Review correspondence from JLL re complaint.                                              E. Motions
O&G     8117     2/3/2014      Jennifer Liu [CA]     0.70 Telephone conference with JCS and MNL and co‐counsel M. Hasselman and T. Jackson          E. Motions
                                                          re venue and ERISA claim.
O&G     8118     2/3/2014       Jahan C. Sagafi      0.90 Correspondence with potential co‐counsel re case and compile notes for same.              A. Investigation

O&G     8119     2/3/2014       Jahan C. Sagafi      0.80 Review complaint, discuss claims and venue with team.                                     E. Motions
O&G     8120     2/5/2014     Michael N. Litrownik   2.40 Legal research re recent hybrid FLSA/Rule 23 decisions and FLSA decision in District of   E. Motions
                                                          Maryland and Southern District of California.
O&G     8121     2/6/2014     Michael N. Litrownik   0.50 Additional legal research re District of Maryland and Southern District of California.    E. Motions

O&G     8122     2/6/2014     Michael N. Litrownik   1.20 Revisions to correspondence to JLL and JCS re Southern District of California and         E. Motions
                                                          District of Maryland case summaries and analysis.



                                                                  Page 284 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 286 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                      Code
O&G     8123     2/6/2014     Michael N. Litrownik    0.40 Correspondence with JLL and JCS re results of District of Maryland and Southern            E. Motions
                                                           District of California research.
O&G     8124     2/6/2014     Michael N. Litrownik    1.80 Legal research re recent FLSA/rule 23 cases in Southern District of California.            E. Motions
O&G     8125     2/6/2014       Jahan C. Sagafi       0.50 Review analysis of class certification decisions.                                          A. Investigation
O&G     8126     2/7/2014     Michael N. Litrownik    0.60 Legal research re system administrator misclass case in Southern District of California.   E. Motions

O&G     8127     2/7/2014     Michael N. Litrownik   0.90 Legal research re additional Southern District of California misclassification cases.       E. Motions

O&G     8128     2/7/2014       Jennifer Liu [CA]    0.40 Correspondence with MTL and JCS re results of District of Maryland and Southern             E. Motions
                                                          District of California research.
O&G     8129     2/7/2014       Jahan C. Sagafi      0.40 Review and discuss research re class certification.                                         A. Investigation
O&G     8130     2/10/2014      Jahan C. Sagafi      0.20 Team correspondence re strategy.                                                            A. Investigation
O&G     8131     2/11/2014      Jahan C. Sagafi      0.50 Background research.                                                                        A. Investigation
O&G     8132     2/12/2014     Jennifer Liu [CA]     0.10 Correspondence with JCS and MNL re follow up research re venue.                             E. Motions
O&G     8133     2/13/2014    Michael N. Litrownik   0.10 Legal research re prior 216(b) decision in Williams v. Lockheed Martin case.                E. Motions
O&G     8134     2/13/2014    Michael N. Litrownik   0.40 Revise Complaint to remove ERISA claim.                                                     E. Motions
O&G     8135     2/13/2014    Michael N. Litrownik   2.70 Draft summary and analysis of Rule 23 systems administrators class cert loss in             E. Motions
                                                          Southern District of California; review briefs; draft summary and analysis of 216(b) loss
                                                          in Southern District of California.; review briefs.
O&G     8136     2/13/2014      Jennifer Liu [CA]    0.10 Review and organize correspondence file.                                                    F. Strategy
O&G     8137     2/13/2014      Jennifer Liu [CA]    0.30 Review and edit complaint.                                                                  E. Motions
O&G     8138     2/13/2014      Jennifer Liu [CA]    0.10 Correspondence with JCS and MNL re venue research and demand letter.                        E. Motions
O&G     8139     2/13/2014      Jennifer Liu [CA]    0.10 Correspondence with MNL re venue research and updating complaint.                           E. Motions
O&G     8140     2/13/2014      Jennifer Liu [CA]    0.60 Correspondence with JCS, MNL, and co‐counsel M. Hasselman, T. Jackson, K. Dermody,          E. Motions
                                                          and D. Hutchinson re venue research and demand letter.
O&G     8141     2/13/2014      Jennifer Liu [CA]    0.90 Review and edit summary of venue research.                                                  E. Motions
O&G     8142     2/13/2014      Jennifer Liu [CA]    0.60 Draft email correspondences to JCS and MNL and co‐counsel T. Jackson, K. Dermody, D.        E. Motions
                                                          Hutchinson, M. Hasselman re complaint draft.
O&G     8143     2/13/2014     Jennifer Liu [CA]     1.20 Edits to attorney fee summary.                                                              E. Motions
O&G     8144     2/13/2014     Jennifer Liu [CA]     0.30 Draft email correspondences to MNL re cases and inquiries.                                  A. Investigation
O&G     8145     2/13/2014      Jahan C. Sagafi      1.00 Research class certification and attorney's fees standards.                                 E. Motions
O&G     8146     2/18/2014    Michael N. Litrownik   0.20 Review demand letter and solicitation letter                                                E. Motions
O&G     8147     2/18/2014     Jennifer Liu [CA]     0.40 Draft proposed email to co‐counsel re demand letter, investigation letter, and venue.       E. Motions

O&G     8148     2/18/2014      Jennifer Liu [CA]    0.30   Draft solicitation letter.                                                                E. Motions
O&G     8149     2/18/2014      Jennifer Liu [CA]    1.10   Draft demand letter.                                                                      E. Motions
O&G     8150     2/18/2014      Jennifer Liu [CA]    0.40   Conference with AXB re case background and job description research.                      A. Investigation
O&G     8151     2/18/2014      Jennifer Liu [CA]    0.30   Conference with JCS re demand letter, venue, job descriptions, and witness outreach.      A. Investigation




                                                                  Page 285 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 287 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                       Code
O&G     8152     2/18/2014      Jahan C. Sagafi       1.80 Team meeting re investigation; edit demand letter and outreach letter; discuss venue       A. Investigation
                                                           options.
O&G     8153     2/18/2014        Alex Bonilla        1.90 CSC job description project.                                                               A. Investigation
O&G     8154     2/19/2014        Alex Bonilla        3.60 CSC job description project.                                                               A. Investigation
O&G     8155     2/20/2014      Jennifer Liu [CA]     0.10 Correspondence with JCS, MNL, and co‐counsel M. Hasselman, T. Jackson, K. Dermody,         A. Investigation
                                                           and D. Hutchinson re outreach, venue considerations, demand letter.

O&G     8156     2/20/2014      Jennifer Liu [CA]    0.20 Review and edit demand letter.                                                              E. Motions
O&G     8157     2/20/2014      Jennifer Liu [CA]    0.20 Review and edit letter to former clients.                                                   A. Investigation
O&G     8158     2/20/2014       Jahan C. Sagafi     1.30 Review and discuss research re venues; discuss class list; discuss outreach to witnesses;   A. Investigation
                                                          discuss and edit demand letter.
O&G     8159     2/21/2014      Jahan C. Sagafi      0.90 Edits to outreach letter; review client contract list; review and discuss venue research.   A. Investigation

O&G     8160     2/22/2014        Alex Bonilla       3.80 CSC job description project.                                                                A. Investigation
O&G     8161     2/23/2014        Alex Bonilla       2.60 CSC job description project.                                                                A. Investigation
O&G     8162     2/24/2014    Michael N. Litrownik   0.20 Telephone conference with JCS, JLL, and Named Plaintiff re case update.                     A. Investigation
O&G     8163     2/24/2014     Jennifer Liu [CA]     0.40 Telephone conference with JCS re demand letter and outreach plan.                           A. Investigation
O&G     8164     2/24/2014     Jennifer Liu [CA]     0.10 Telephone conference with JCS re next steps.                                                A. Investigation
O&G     8165     2/24/2014     Jennifer Liu [CA]     0.30 Telephone conference with JCS and Named Plaintiff re update re status, outreach, pre‐       A. Investigation
                                                          suit demand approach.
O&G     8166     2/24/2014      Jennifer Liu [CA]    0.40 Telephone conference with JCS re demand letter and outreach plan.                           A. Investigation
O&G     8167     2/24/2014      Jennifer Liu [CA]    0.10 Correspondence with MTL re previous litigation against employer, outside counsel.           A. Investigation

O&G     8168     2/24/2014      Jennifer Liu [CA]    0.10 Correspondence with MNL and MTL re previous litigation against employer, outside   A. Investigation
                                                          counsel.
O&G     8169     2/24/2014      Jennifer Liu [CA]    0.10 Correspondence with JCS, MNL, and co‐counsel M. Hasselman, T. Jackson, K. Dermody, A. Investigation
                                                          and D. Hutchinson re coordinating team telephone conference.
O&G     8170     2/24/2014      Jennifer Liu [CA]    0.10 Correspondence with JCS and MNL re coordinating team telephone conference.         A. Investigation

O&G     8171     2/24/2014      Jennifer Liu [CA]    0.10   Review Giannetto vs. Computer Sciences Corp. intake spreadsheet.                          A. Investigation
O&G     8172     2/24/2014      Jennifer Liu [CA]    0.10   Correspondence with AXB re reviewing and cataloging job descriptions.                     A. Investigation
O&G     8173     2/24/2014      Jennifer Liu [CA]    0.20   Review job descriptions.                                                                  A. Investigation
O&G     8174     2/24/2014        Alex Bonilla       7.40   CSC job description project.                                                              A. Investigation
O&G     8175     2/25/2014      Jennifer Liu [CA]    0.40   Correspondence with JCS, MNL, and co‐counsel M. Hasselman, T. Jackson, K. Dermody,        A. Investigation
                                                            and D. Hutchinson re team telephone conference and outreach plan.

O&G     8176     2/25/2014      Jahan C. Sagafi      0.50   Review information re related cases.                                                      A. Investigation
O&G     8177     2/25/2014        Alex Bonilla       7.90   CSC job description project.                                                              A. Investigation
O&G     8178     2/26/2014        Alex Bonilla       4.50   CSC job description project.                                                              A. Investigation
O&G     8179     2/27/2014      Jessica R. Lyons     0.10   Conference with MTL re case status.                                                       F. Strategy

                                                                  Page 286 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 288 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                      Code
O&G     8180     2/28/2014        Alex Bonilla        6.70   CSC job description project.                                                              A. Investigation
O&G     8181     3/3/2014     Michael N. Litrownik    0.10   Correspondence with JLL re case update.                                                   A. Investigation
O&G     8182     3/3/2014      Jennifer Liu [CA]      0.10   Correspondence with MNL re case update.                                                   A. Investigation
O&G     8183     3/3/2014       Jahan C. Sagafi       0.20   Review outreach letter edits.                                                             A. Investigation
O&G     8184     3/4/2014     Michael N. Litrownik    0.60   Revise intake questionnaire for use by co‐counsel.                                        A. Investigation
O&G     8185     3/4/2014     Michael N. Litrownik    0.20   Telephone conference with JLL and JCS re follow‐up issues from earlier telephone          A. Investigation
                                                             conference.
O&G     8186     3/4/2014     Michael N. Litrownik   0.90    Telephone conference with JLL, JCS, and co‐counsel re demand letter, outreach letter,     A. Investigation
                                                             and other pre‐litigation case issues.
O&G     8187     3/4/2014       Jennifer Liu [CA]    0.20    Telephone conference with JCS and MNL re next steps.                                      A. Investigation
O&G     8188     3/4/2014       Jennifer Liu [CA]    0.90    Telephone conference with JCS, MNL, co‐counsel T. Jackson, M. Hasselman, and D.           A. Investigation
                                                             Hutchinson re demand letter, outreach, scope of class.
O&G     8189     3/4/2014      Jennifer Liu [CA]     0.10    Telephone conference with JCS re telephone conference agenda.                             A. Investigation
O&G     8190     3/4/2014       Jahan C. Sagafi      1.20    Edits to demand letter; telephone conference re case strategy.                            A. Investigation
O&G     8191     3/5/2014     Michael N. Litrownik   0.10    Correspondence with JLL re intake form.                                                   A. Investigation
O&G     8192     3/5/2014     Michael N. Litrownik   0.10    Correspondence to JLL and JCS re intake questionnaire.                                    A. Investigation
O&G     8193     3/5/2014      Jennifer Liu [CA]     0.10    Correspondence with JXD re letter to Defendant.                                           A. Investigation
O&G     8194     3/5/2014      Jennifer Liu [CA]     0.10    Correspondence with JCS re document preservation addendum.                                A. Investigation
O&G     8195     3/5/2014      Jennifer Liu [CA]     0.10    Correspondence with AXB, JCS, and MNL re job postings research.                           A. Investigation
O&G     8196     3/5/2014      Jennifer Liu [CA]     0.20    Review catalogue of job postings and job posting exemplars.                               A. Investigation
O&G     8197     3/5/2014      Jennifer Liu [CA]     0.30    Correspondence with JCS, MNL, and co‐counsel M. Hasselman, T. Jackson, K. Dermody,        A. Investigation
                                                             and D. Hutchinson re job postings research.
O&G     8198     3/5/2014       Jennifer Liu [CA]    0.10    Correspondence with AXB and JXD re system administrator profiles.                         A. Investigation
O&G     8199     3/5/2014       Jennifer Liu [CA]    0.10    Correspondence with JCS, MNL, and co‐counsel M. Hasselman, T. Jackson, K. Dermody,        E. Motions
                                                             and D. Hutchinson re demand letter.
O&G     8200     3/5/2014       Jennifer Liu [CA]    0.80    Revise and edit demand letter.                                                            E. Motions
O&G     8201     3/5/2014        Jahan C. Sagafi     1.10    Discussions re job descriptions and class definition contours; edit and finalize demand   A. Investigation
                                                             letter.
O&G     8202     3/5/2014         Alex Bonilla       2.30    CSC job description project.                                                              A. Investigation
O&G     8203     3/6/2014     Michael N. Litrownik   0.90    Review past intake forms and revise intake questionnaire per instructions from JCS.       A. Investigation

O&G     8204     3/6/2014     Michael N. Litrownik   0.20 Review job description spreadsheet and correspondence from JLL and AXB re same.              A. Investigation

O&G     8205     3/6/2014     Michael N. Litrownik   0.10    Correspondence to JCS and JLL re intake form.                                             A. Investigation
O&G     8206     3/6/2014     Michael N. Litrownik   0.30    Review correspondence from JLL and AXB re CSC job description project.                    A. Investigation
O&G     8207     3/6/2014       Jahan C. Sagafi      0.90    Revise intake form.                                                                       A. Investigation
O&G     8208     3/7/2014       Jahan C. Sagafi      0.40    Review intake form.                                                                       A. Investigation
O&G     8209     3/10/2014     Jennifer Liu [CA]     0.10    Telephone conference with JCS re investigation and demand letter.                         E. Motions
O&G     8210     3/10/2014      Jahan C. Sagafi      0.10    Correspondence re letter to Defendant.                                                    A. Investigation
O&G     8211     3/11/2014     Jennifer Liu [CA]     0.10    Correspondence with JCS re letter.                                                        A. Investigation

                                                                   Page 287 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 289 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                     Code
O&G     8212     3/12/2014    Michael N. Litrownik    0.10   Correspondence with JLL and JCS re changes to outreach letter.                           A. Investigation
O&G     8213     3/12/2014    Michael N. Litrownik    0.10   Review proposed changes to outreach letter.                                              A. Investigation
O&G     8214     3/12/2014    Michael N. Litrownik    0.10   Correspondence to JLL, JCS and co‐counsel re intake questionnaire                        A. Investigation
O&G     8215     3/12/2014     Jennifer Liu [CA]      0.10   Correspondence with JCS re investigation letter.                                         A. Investigation
O&G     8216     3/12/2014     Jennifer Liu [CA]      0.20   Correspondence with JCS, MNL, M. Hasselman, T. Jackson, K. Dermody, and D.               A. Investigation
                                                             Hutchinson re investigation letter, intake form, and intake spreadsheet.
O&G     8217     3/12/2014      Jennifer Liu [CA]    0.10    Correspondence with MNL re intake spreadsheet, proposed assignments.                     A. Investigation
O&G     8218     3/12/2014      Jennifer Liu [CA]    0.10    Correspondence with JCS and MNL re edits to investigation letter.                        A. Investigation
O&G     8219     3/12/2014      Jennifer Liu [CA]    0.10    Review co‐counsel edits to investigation letter.                                         A. Investigation
O&G     8220     3/12/2014      Jennifer Liu [CA]    0.10    Correspondence with JCS, MNL, and co‐counsel M. Hasselman, T. Jackson, K. Dermody,       A. Investigation
                                                             and D. Hutchinson re demand letter and class member outreach.
O&G     8221     3/12/2014      Jahan C. Sagafi      0.70    Revise intake questionnaire and discuss process.                                         A. Investigation
O&G     8222     3/13/2014    Michael N. Litrownik   0.10    Correspondence with JLL and JCS re changes to outreach letter.                           A. Investigation
O&G     8223     3/13/2014    Michael N. Litrownik   0.20    Revise outreach letter.                                                                  A. Investigation
O&G     8224     3/13/2014    Michael N. Litrownik   0.10    Correspondence to JLL and JCS re outreach letter.                                        A. Investigation
O&G     8225     3/13/2014     Jennifer Liu [CA]     0.10    Correspondence with JCS re investigation letter.                                         A. Investigation
O&G     8226     3/13/2014      Jahan C. Sagafi      0.20    Correspondence with Plaintiff re witnesses.                                              A. Investigation
O&G     8227     3/14/2014     Jennifer Liu [CA]     0.10    Conference with JCS re outreach.                                                         A. Investigation
O&G     8228     3/14/2014      Jahan C. Sagafi      0.80    Review intake process and investigation strategy.                                        A. Investigation
O&G     8229     3/17/2014     Jennifer Liu [CA]     0.10    Telephone conference with co‐counsel T. Jackson.                                         A. Investigation
O&G     8230     3/17/2014     Jennifer Liu [CA]     0.30    Telephone conference with JCS re outreach strategy.                                      A. Investigation
O&G     8231     3/17/2014     Jennifer Liu [CA]     0.50    Correspondence with JCS, MNL, and co‐counsel K. Dermody, D. Hutchinson, T. Jackson,      A. Investigation
                                                             M. Hasselman, and J. Lais re outreach project and letter.
O&G     8232     3/17/2014     Jennifer Liu [CA]     0.10    Telephone conference with co‐counsel T. Jackson re outreach project.                     A. Investigation
O&G     8233     3/17/2014     Jennifer Liu [CA]     0.30    Telephone conference with JCS re outreach project.                                       A. Investigation
O&G     8234     3/17/2014      Jahan C. Sagafi      0.60    Review witness outreach process and discuss same with JLL.                               A. Investigation
O&G     8235     3/18/2014    Michael N. Litrownik   0.10    Review correspondence from JCS re potential opt‐in.                                      A. Investigation
O&G     8236     3/19/2014      Jahan C. Sagafi      2.40    Intake process, agenda for telephone conference, division of work.                       A. Investigation
O&G     8237     3/20/2014    Michael N. Litrownik   0.30    Telephone conference with JLL, JCS, and co‐counsel re investigation and other matters.   A. Investigation

O&G     8238     3/20/2014      Jennifer Liu [CA]    0.40 Telephone conference with JCS, MNL, and co‐counsel D. Hutch and T. Jackson re               A. Investigation
                                                          outreach.
O&G     8239     3/20/2014      Jennifer Liu [CA]    1.00 Conference with JCS re outreach and case organization.                                      A. Investigation
O&G     8240     3/20/2014      Jennifer Liu [CA]    0.50 Bi‐weekly telephone conference with team ‐ JCS and MNL.                                     A. Investigation
O&G     8241     3/20/2014      Jennifer Liu [CA]    0.50 Draft email correspondence to JCS, MNL, and co‐counsel T. Jackson, J. Lais, , D.            A. Investigation
                                                          Srinivasan re bi‐weekly team telephone conference and draft email correspondences re
                                                          follow‐up.
O&G     8242     3/20/2014      Jennifer Liu [CA]    0.20 Draft email correspondence to MNL re follow up task.                                        A. Investigation
O&G     8243     3/20/2014      Jennifer Liu [CA]    0.50 Telephone conference with team ‐ JCS and MNL.                                               A. Investigation



                                                                   Page 288 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 290 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                   Code
O&G     8244     3/20/2014      Jennifer Liu [CA]     0.20 Draft additional email correspondences to JCS and co‐counsel D. Hutchinson re chat      E. Motions
                                                           with Todd and demand letter.
O&G     8245     3/20/2014      Jennifer Liu [CA]     0.20 Draft email correspondences to co‐counsel T. Jackson re demand letter and email         E. Motions
                                                           correspondence to co‐counsel D. Srinivasan, T. Jackson, D. Hutchinson, J. Lais, K.
                                                           Dermody, JCS and MNL re telephone conference.
O&G     8246     3/20/2014      Jennifer Liu [CA]     0.30 Draft email correspondences re demand letter to co‐counsel D. Hutchinson, J. Lais, T.   E. Motions
                                                           Jackson, M. Hasselman, JCS, and MNL.
O&G     8247     3/20/2014      Jahan C. Sagafi       2.80 Intake letter, leadership structure, strategy re outreach and settlement approach.      A. Investigation

O&G     8248     3/21/2014    Michael N. Litrownik   2.30   Separate spreadsheet by firm worksheet and good states and bad states.                 A. Investigation
O&G     8249     3/21/2014    Michael N. Litrownik   0.50   Research states with overtime laws.                                                    E. Motions
O&G     8250     3/21/2014     Jennifer Liu [CA]     0.30   Draft intake training agenda.                                                          A. Investigation
O&G     8251     3/21/2014     Jennifer Liu [CA]     0.10   Correspondence with JCS, MNL, and co‐counsel T. Jackson, J. Lais, D. Hutchinson, and   A. Investigation
                                                            D. Srinivasan re edits to outreach letter and intake training.
O&G     8252     3/21/2014     Jennifer Liu [CA]     0.10   Review and edit outreach letter.                                                       A. Investigation
O&G     8253     3/21/2014     Jennifer Liu [CA]     0.10   Correspondence with JCS re revisions to outreach letter.                               A. Investigation
O&G     8254     3/21/2014     Jennifer Liu [CA]     0.10   Correspondence with MNL re revisions to intake spreadsheet.                            A. Investigation
O&G     8255     3/22/2014      Jahan C. Sagafi      0.40   Correspondence re intake process.                                                      A. Investigation
O&G     8256     3/24/2014    Michael N. Litrownik   0.20   Correspondence with JLL and JD re intake training.                                     A. Investigation
O&G     8257     3/24/2014      Jahan C. Sagafi      0.90   Discussions re strategy, review intake lists, prepare outreach.                        A. Investigation
O&G     8258     3/25/2014    Michael N. Litrownik   0.50   Revise intake questionnaire per JLL and JCS's handwritten notes.                       A. Investigation
O&G     8259     3/25/2014    Michael N. Litrownik   0.10   telephone conference with JCS re follow up from video conference re intake training.   A. Investigation

O&G     8260     3/25/2014    Michael N. Litrownik   1.80   Video conference with JLL, JCS, and co‐counsel re intake training.                     A. Investigation
O&G     8261     3/25/2014    Michael N. Litrownik   0.50   Conference with JLL and JCS re forms and substance for training.                       A. Investigation
O&G     8262     3/25/2014    Michael N. Litrownik   0.30   Revise substance of the case memo.                                                     F. Strategy
O&G     8263     3/25/2014    Michael N. Litrownik   0.40   Review correspondence documents from JLL and JCS.                                      A. Investigation
O&G     8264     3/25/2014     Jennifer Liu [CA]     0.50   Conference with JCS and MNL.                                                           A. Investigation
O&G     8265     3/25/2014     Jennifer Liu [CA]     0.20   Review and edit intake materials.                                                      A. Investigation
O&G     8266     3/25/2014     Jennifer Liu [CA]     0.20   Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, J. Lais, D.           A. Investigation
                                                            Hutchinson, D. Srinivasan, N. Belushko, and A. Jones re intake materials.
O&G     8267     3/25/2014     Jennifer Liu [CA]     0.10   Correspondence with JCS and MNL re edits to intake form.                               A. Investigation
O&G     8268     3/25/2014     Jennifer Liu [CA]     2.00   Intake training.                                                                       A. Investigation
O&G     8269     3/25/2014     Jennifer Liu [CA]     0.50   Conference with JCS and MNL re intake training materials and agenda.                   A. Investigation
O&G     8270     3/25/2014     Jennifer Liu [CA]     0.50   Prepare materials for intake training.                                                 A. Investigation
O&G     8271     3/25/2014     Jennifer Liu [CA]     0.10   Correspondence with MNL re training agenda.                                            A. Investigation
O&G     8272     3/25/2014     Jennifer Liu [CA]     0.10   Calendar internal conference re training agenda.                                       A. Investigation
O&G     8273     3/25/2014      Jahan C. Sagafi      5.30   Preparation and attend, follow up re intake meeting.                                   A. Investigation
O&G     8274     3/26/2014    Michael N. Litrownik   0.30   Correspondence with JCS and JLL re data from email outreach.                           A. Investigation
O&G     8275     3/26/2014    Michael N. Litrownik   0.20   Draft compliance letter to state re email outreach.                                    A. Investigation

                                                                  Page 289 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 291 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                       Code
O&G     8276     3/26/2014    Michael N. Litrownik    3.60 Draft and send correspondence to approximately 110 CSC class members in old lawsuit        A. Investigation
                                                           and update spreadsheet accordingly.
O&G     8277     3/26/2014    Michael N. Litrownik    0.10 Correspondence with JLL re wage and hour cases filed against CSC.                          A. Investigation
O&G     8278     3/26/2014     Jennifer Liu [CA]      0.10 Correspondence with MNL re wage and hour cases filed against CSC.                          A. Investigation
O&G     8279     3/26/2014      Jahan C. Sagafi       0.70 Discussions re intake procedure and state law research.                                    F. Strategy
O&G     8280     3/27/2014    Michael N. Litrownik    0.80 Review individual wage‐and‐hour cases filed by against CSC nationwide on PACER.            E. Motions

O&G     8281     3/27/2014    Michael N. Litrownik   0.10   Update class list spreadsheet.                                                            A. Investigation
O&G     8282     3/27/2014    Michael N. Litrownik   0.20   Correspondence with potential opt‐ins re investigation.                                   A. Investigation
O&G     8283     3/28/2014    Michael N. Litrownik   0.20   Correspondence with JLL and JCS re potential opt‐ins.                                     A. Investigation
O&G     8284     3/28/2014    Michael N. Litrownik   0.60   Telephone conference with potential client.                                               A. Investigation
O&G     8285     3/28/2014    Michael N. Litrownik   0.60   Telephone conference with potential client.                                               A. Investigation
O&G     8286     3/28/2014     Jennifer Liu [CA]     0.20   Correspondence with MNL and JCS re potential opt‐ins.                                     A. Investigation
O&G     8287     3/28/2014     Jennifer Liu [CA]     0.20   Draft email correspondences to JCS, MNL and co‐counsel J. Lais and A. Epstein re intake   A. Investigation
                                                            spreadsheet question.
O&G     8288     3/28/2014      Jahan C. Sagafi      0.30   Correspondence re state law research and intake process.                                  E. Motions
O&G     8289     3/31/2014    Michael N. Litrownik   0.40   Telephone conference with JCS, JLL, and co‐counsel re intake update.                      A. Investigation
O&G     8290     3/31/2014    Michael N. Litrownik   0.10   Correspondence with JLL and JCS re Accurint data.                                         A. Investigation
O&G     8291     3/31/2014    Michael N. Litrownik   0.10   Correspondence with potential opt‐in re follow‐up from telephone conference.              A. Investigation

O&G     8292     3/31/2014    Michael N. Litrownik   0.10 Correspondence with potential opt‐in re follow‐up from telephone conference.                A. Investigation

O&G     8293     3/31/2014    Michael N. Litrownik   0.20 Prepare response data for intake.                                                           A. Investigation
O&G     8294     3/31/2014    Michael N. Litrownik   0.10 Review correspondence from JLL and JCS re intake and telephone conference.                  A. Investigation

O&G     8295     3/31/2014      Jennifer Liu [CA]    0.10 Correspondence with MNL and JCS re Accurint data.                                           A. Investigation
O&G     8296     3/31/2014      Jennifer Liu [CA]    0.40 Telephone conference with JCS, MNL, A. Lah, A. Epstein, J. Lais, N. Belushko, A. Jones,     A. Investigation
                                                          and D. Srinivasan re outreach efforts.
O&G     8297     3/31/2014      Jahan C. Sagafi      2.30 Prepare for and participate in telephone conference re witness outreach and case            A. Investigation
                                                          strategy; review ethical rules; discuss with team.
O&G     8298     4/1/2014     Michael N. Litrownik   0.50 Review correspondence from JCS, JLL, and co‐counsel re intake outreach issues.              A. Investigation

O&G     8299     4/2/2014     Michael N. Litrownik   0.50   Review PACER re CSC overtime cases.                                                       E. Motions
O&G     8300     4/2/2014     Michael N. Litrownik   0.10   Correspondence with JCS and JLL re additional name from opt‐in.                           A. Investigation
O&G     8301     4/2/2014     Michael N. Litrownik   0.10   Correspondence with opt‐in re additional name.                                            A. Investigation
O&G     8302     4/2/2014     Michael N. Litrownik   0.20   Review spreadsheet for email correspondence provided by opt‐in.                           A. Investigation
O&G     8303     4/2/2014       Jahan C. Sagafi      1.40   Discussion and correspondence research for witnesses; edits to letter.                    A. Investigation
O&G     8304     4/3/2014     Michael N. Litrownik   0.10   Conference with DAA re advertising letter.                                                A. Investigation
O&G     8305     4/3/2014     Michael N. Litrownik   0.20   Telephone conference with JLL re advertising letter.                                      A. Investigation
O&G     8306     4/3/2014     Michael N. Litrownik   0.10   Correspondence with JLL re recent Wage & Hour cases filed against CSC.                    E. Motions

                                                                  Page 290 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 292 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours   Description                                                                                   Code
O&G     8307     4/3/2014     Michael N. Litrownik    0.60   Review recent Wage & Hour cases filed against CSC.                                     E. Motions
O&G     8308     4/3/2014      Justin M. Swartz       0.10   Correspondence with JLL re compliance issue letters.                                   A. Investigation
O&G     8309     4/3/2014      Jennifer Liu [CA]      0.20   Correspondence with JMS and JCS re compliance issue letters.                           A. Investigation
O&G     8310     4/3/2014      Jennifer Liu [CA]      0.20   Telephone conference with MNL re advertising letter.                                   A. Investigation
O&G     8311     4/3/2014      Jennifer Liu [CA]      0.10   Correspondence with all co‐counsel re state ethics rules.                              A. Investigation
O&G     8312     4/3/2014      Jennifer Liu [CA]      0.10   Draft email correspondences to MNL and JCS re letters and miscommunication.            A. Investigation

O&G     8313     4/3/2014       Jahan C. Sagafi      0.50 Discussions re ethical rules and investigation.                                           A. Investigation
O&G     8314     4/4/2014     Michael N. Litrownik   0.30 Correspondence with JCS and JLL re case update.                                           A. Investigation
O&G     8315     4/4/2014     Michael N. Litrownik   0.20 Update class list spreadsheet.                                                            F. Strategy
O&G     8316     4/4/2014     Michael N. Litrownik   0.20 Oversee finalization of compliance letters with enclosures to New York and                A. Investigation
                                                          Connecticut.
O&G     8317     4/4/2014     Michael N. Litrownik   0.20 Correspondence with SA and SCG re review and revisions to compliance letters with         A. Investigation
                                                          enclosures to New York and Connecticut.
O&G     8318     4/4/2014     Michael N. Litrownik   0.20 Review and revise compliance letters with enclosures to New York and Connecticut.         A. Investigation

O&G     8319     4/4/2014     Michael N. Litrownik   0.40 Prepare compliance letters with enclosures to New York and Connecticut.                A. Investigation
O&G     8320     4/4/2014     Michael N. Litrownik   0.10 Correspondence with JLL re review of final copies of Connecticut and California        A. Investigation
                                                          advertisement letters and envelopes.
O&G     8321     4/4/2014     Michael N. Litrownik   0.20 Review final copies of Connecticut and California advertisement letters and envelopes. A. Investigation

O&G     8322     4/4/2014     Michael N. Litrownik   0.10 Correspondence with SA re drafts of corrected Connecticut and California                  A. Investigation
                                                          advertisement letters.
O&G     8323     4/4/2014     Michael N. Litrownik   0.20 Prepare drafts of corrected Connecticut and California advertisement letters.             A. Investigation
O&G     8324     4/4/2014     Michael N. Litrownik   0.20 Correspondence with AJ re group email address.                                            F. Strategy
O&G     8325     4/4/2014       Jahan C. Sagafi      0.40 Discussions re correspondence and investigation.                                          A. Investigation
O&G     8326     4/7/2014     Michael N. Litrownik   0.20 Revise intake sheets of potential opt‐ins.                                                A. Investigation
O&G     8327     4/7/2014     Michael N. Litrownik   0.10 Correspondence with JLL and co‐counsel re intake.                                         A. Investigation
O&G     8328     4/7/2014     Michael N. Litrownik   0.30 Telephone conference with JLL and co‐counsel re intake status update.                     A. Investigation
O&G     8329     4/7/2014     Michael N. Litrownik   0.10 Correspondence with potential opt‐in re intake.                                           A. Investigation
O&G     8330     4/7/2014     Michael N. Litrownik   0.10 Correspondence with potential opt‐in re intake.                                           A. Investigation
O&G     8331     4/7/2014      Jennifer Liu [CA]     0.10 Correspondence with MNL and co‐counsel re intake.                                         A. Investigation
O&G     8332     4/7/2014      Jennifer Liu [CA]     0.30 Team telephone conference re outreach efforts.                                            A. Investigation
O&G     8333     4/14/2014     Jennifer Liu [CA]     0.10 Correspondence with all co‐counsel re canceling telephone conference.                     F. Strategy
O&G     8334     4/17/2014    Michael N. Litrownik   0.10 Correspondence with JCS and JLL re potential opt‐in's intake.                             A. Investigation
O&G     8335     4/18/2014    Michael N. Litrownik   0.40 Correspondence with JCS and JLL re statute of limitations of Maine wage and hour law,     E. Motions
                                                          certification cases in Maine, and venue issues.
O&G     8336     4/18/2014    Michael N. Litrownik   1.90 Legal research re statute of limitations of Maine wage and hour law, FLSA certification   E. Motions
                                                          cases in Maine, and venue issues.
O&G     8337     4/18/2014    Michael N. Litrownik   0.20 Correspondence with JCS and JLL re write‐up of intake with potential opt‐in.              A. Investigation

                                                                   Page 291 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 293 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          HoursDescription                                                                                    Code
O&G     8338     4/18/2014    Michael N. Litrownik    0.10Correspondence with JLL re Connecticut letter.                                          F. Strategy
O&G     8339     4/18/2014    Michael N. Litrownik    0.60Telephone conference with potential opt‐in re intake.                                   A. Investigation
O&G     8340     4/18/2014    Michael N. Litrownik    0.10Correspondence with potential opt‐in re intake.                                         A. Investigation
O&G     8341     4/18/2014     Jennifer Liu [CA]      0.10Correspondence with JCS and MNL re advertising letters.                                 A. Investigation
O&G     8342     4/18/2014     Jennifer Liu [CA]      0.10Correspondence with JCS and MNL re potential client in Maine.                           A. Investigation
O&G     8343     4/18/2014      Jahan C. Sagafi       1.10Review correspondence re investigation process and discuss with team.                   A. Investigation
O&G     8344     4/20/2014      Jahan C. Sagafi       0.40Review legal standards in Maine.                                                        E. Motions
O&G     8345     4/21/2014    Michael N. Litrownik    0.20Legal research in First Circuit re FLSA certification cases.                            E. Motions
O&G     8346     4/21/2014    Michael N. Litrownik    0.80Correspondence with all co‐counsel re research report on potential Maine Named          F. Strategy
                                                          Plaintiff, District of Maine Judges, and recent FLSA certification cases.
O&G     8347     4/21/2014    Michael N. Litrownik   0.20 Telephone conference with JCS re District of Maine and other issues.                    E. Motions
O&G     8348     4/21/2014    Michael N. Litrownik   0.40 Telephone conference with JCS and opt‐in re investigation status.                       A. Investigation
O&G     8349     4/21/2014    Michael N. Litrownik   0.30 Telephone conference with all co‐counsel re bi‐weekly status of investigation.          A. Investigation

O&G     8350     4/21/2014    Michael N. Litrownik   0.10 Correspondence to all counsel re bi‐weekly telephone conference.                        F. Strategy
O&G     8351     4/21/2014    Michael N. Litrownik   0.10 Correspondence with potential opt‐in re telephone conference.                           A. Investigation
O&G     8352     4/21/2014      Jahan C. Sagafi      0.80 Prepare for and lead team telephone conference re strategy; review recent Rule 23 /     F. Strategy
                                                          216b case.
O&G     8353     4/22/2014    Michael N. Litrownik   0.30 Correspondence with JCS and JLL re potential opt‐in.                                    A. Investigation
O&G     8354     4/22/2014    Michael N. Litrownik   0.50 Telephone conference with potential opt‐in.                                             A. Investigation
O&G     8355     4/23/2014    Michael N. Litrownik   0.10 Telephone conference with clerk's office at District of Maine (Portland) re Judges.     F. Strategy

O&G     8356     4/23/2014    Michael N. Litrownik   0.10 Research re additional information re District of Maine Judges.                         E. Motions
O&G     8357     4/23/2014    Michael N. Litrownik   0.20 Correspondence to all co‐counsel re research report on District of Maine.               E. Motions
O&G     8358     4/23/2014    Michael N. Litrownik   0.40 Correspondence to JCS and JLL re proposed email correspondence to team re District of   F. Strategy
                                                          Maine local rules and Portland Judges.
O&G     8359     4/23/2014    Michael N. Litrownik   0.10 Correspondence to JCS and JLL re Portland Judges.                                       F. Strategy
O&G     8360     4/23/2014    Michael N. Litrownik   0.10 Correspondence to JCS and JLL re legal research re assignment of cases in District of   E. Motions
                                                          Maine.
O&G     8361     4/23/2014    Michael N. Litrownik   0.20 Legal research re assignment of cases in District of Maine.                             E. Motions
O&G     8362     4/23/2014    Michael N. Litrownik   0.10 Update intake spreadsheet.                                                              A. Investigation
O&G     8363     4/23/2014    Michael N. Litrownik   0.30 Correspondence with potential opt‐in re consent to join form and other issues.          A. Investigation

O&G     8364     4/23/2014      Jahan C. Sagafi      1.50 Review and discuss Maine jurisprudence re FLSA cases and inter‐district assignment      E. Motions
                                                          rules.
O&G     8365     4/24/2014    Michael N. Litrownik   0.20 Correspondence with MTL re resending advertising letters.                               A. Investigation
O&G     8366     4/25/2014    Michael N. Litrownik   0.10 Conference with JCS re potential opt‐in.                                                A. Investigation
O&G     8367     4/25/2014    Michael N. Litrownik   0.20 Revise intake form re potential opt‐in.                                                 A. Investigation
O&G     8368     4/25/2014    Michael N. Litrownik   0.70 Telephone conference with potential opt‐in re intake.                                   A. Investigation
O&G     8369     4/25/2014    Michael N. Litrownik   0.30 Conference with JCS re case management and intake issues.                               A. Investigation

                                                                 Page 292 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 294 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                   Code
O&G     8370     4/28/2014    Michael N. Litrownik    0.10 Correspondence with potential client re Named Plaintiff.                               A. Investigation
O&G     8371     4/28/2014    Michael N. Litrownik    0.40 Correspondence with JCS and JLL re legal research re venue transfer case law in Maine. E. Motions

O&G     8372     4/28/2014    Michael N. Litrownik   0.80   Legal research re venue transfer case law in Maine.                                        E. Motions
O&G     8373     4/28/2014    Michael N. Litrownik   0.20   Correspondence with potential client re decision to be a Named Plaintiff.                  A. Investigation
O&G     8374     4/28/2014    Michael N. Litrownik   0.10   Correspondence with JCS and JLL re potential opt‐in intake.                                A. Investigation
O&G     8375     4/28/2014     Jennifer Liu [CA]     0.30   Draft email correspondence to JCS and MNL re scheduling telephone conference.              A. Investigation

O&G     8376     4/30/2014    Michael N. Litrownik   0.10   Telephone conference with JLL re potential client.                                         A. Investigation
O&G     8377     4/30/2014    Michael N. Litrownik   0.10   Correspondence re JCS and JLL re potential client.                                         A. Investigation
O&G     8378     4/30/2014     Jennifer Liu [CA]     0.10   Telephone conference with potential client and leave voice mail.                           A. Investigation
O&G     8379     4/30/2014     Jennifer Liu [CA]     0.20   Telephone conference with MNL re potential client.                                         A. Investigation
O&G     8380     5/1/2014     Michael N. Litrownik   0.20   Correspondence with potential client re decision not to be Named Plaintiff and consent     A. Investigation
                                                            to join form .
O&G     8381     5/1/2014     Michael N. Litrownik   0.10   Telephone conference with potential client re intake.                                      A. Investigation
O&G     8382     5/1/2014     Michael N. Litrownik   0.20   Draft compliance letter correspondence to NY State re communication with potential         A. Investigation
                                                            class members.
O&G     8383     5/1/2014     Michael N. Litrownik   0.30   Conference with MH re communication with potential class members.                          A. Investigation
O&G     8384     5/1/2014     Michael N. Litrownik   0.10   Correspondence with KAR and MH re communication with potential class members.              A. Investigation

O&G     8385     5/1/2014     Michael N. Litrownik   0.10   Correspondence with JLL re communication with potential class member.                      A. Investigation
O&G     8386     5/1/2014     Michael N. Litrownik   0.20   Prepare communication with potential class member.                                         A. Investigation
O&G     8387     5/1/2014      Justin M. Swartz      0.10   Review correspondence re investigation.                                                    A. Investigation
O&G     8388     5/1/2014      Jennifer Liu [CA]     0.30   Telephone conference with potential client.                                                A. Investigation
O&G     8389     5/1/2014      Jennifer Liu [CA]     0.10   Correspondence with JCS and MNL re potential client.                                       A. Investigation
O&G     8390     5/1/2014      Jennifer Liu [CA]     0.10   Correspondence with MNL re outreach template.                                              A. Investigation
O&G     8391     5/1/2014      Jennifer Liu [CA]     0.10   Review and edit correspondence with potential class members.                               A. Investigation
O&G     8392     5/1/2014      Jennifer Liu [CA]     1.20   Class member research.                                                                     A. Investigation
O&G     8393     5/1/2014      Jennifer Liu [CA]     0.40   Correspondence with MNL and MH re class member research and outreach.                      A. Investigation
O&G     8394     5/1/2014      Jennifer Liu [CA]     0.10   Correspondence with JCS re class member research.                                          A. Investigation
O&G     8395     5/2/2014     Michael N. Litrownik   0.70   Correspondence with JCS and JLL re legal research re Eastern District of California FLSA   E. Motions
                                                            collective and class certification decisions and 9th Circuit system administrator
                                                            decisions.
O&G     8396     5/2/2014     Michael N. Litrownik   2.30   Legal research re Eastern District of California FLSA collective and class certification   E. Motions
                                                            decisions and 9th Circuit system administrator decisions.
O&G     8397     5/2/2014     Michael N. Litrownik   0.10   Telephone conference with potential client re other former co‐workers.                     A. Investigation
O&G     8398     5/2/2014      Jennifer Liu [CA]     0.10   Draft email correspondence to potential client re retainer.                                A. Investigation
O&G     8399     5/2/2014      Jennifer Liu [CA]     0.20   Draft email correspondences to JCS re review of Central District of California law.        E. Motions

O&G     8400     5/2/2014       Jennifer Liu [CA]    0.10 Email to JCS re response to communication with potential class member.                       A. Investigation

                                                                  Page 293 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 295 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours   Description                                                                                         Code
O&G     8401     5/2/2014     Jennifer Liu [CA]      0.20   Draft email correspondences to JCS and MNL re overtime investigation.                        A. Investigation
O&G     8402     5/2/2014      Jahan C. Sagafi       0.70   Review Central District of California authority and discuss same with team.                  E. Motions
O&G     8403     5/5/2014    Michael N. Litrownik    0.10   Correspondence to GL re Central District of California local rules.                          E. Motions
O&G     8404     5/5/2014    Michael N. Litrownik    0.60   Follow‐up matters: correspondence with JCS and JLL re complaint and website and              E. Motions
                                                            correspondence to GW re website.
O&G     8405     5/5/2014    Michael N. Litrownik   0.50    Telephone conference with JCS, JLL and all co‐counsel re bi‐weekly status telephone          F. Strategy
                                                            conference.
O&G     8406     5/5/2014    Michael N. Litrownik   0.10    Circulate certification decisions research from Central District of California in Word       F. Strategy
                                                            document.
O&G     8407     5/5/2014    Michael N. Litrownik   0.10    Correspondence with JCS and JLL re agenda.                                                   F. Strategy
O&G     8408     5/5/2014    Michael N. Litrownik   0.10    Review correspondence from JCS re agenda for status telephone conference.                    F. Strategy
O&G     8409     5/5/2014    Michael N. Litrownik   0.60    Legal research re fee decisions in Central District of California.                           E. Motions
O&G     8410     5/5/2014     Jennifer Liu [CA]     0.50    Telephone conference with team.                                                              A. Investigation
O&G     8411     5/5/2014     Jennifer Liu [CA]     0.20    Conference with JCS.                                                                         A. Investigation
O&G     8412     5/5/2014     Jennifer Liu [CA]     0.10    Draft email correspondence re telephone conference.                                          A. Investigation
O&G     8413     5/5/2014     Jennifer Liu [CA]     1.00    Draft email correspondences to JCS, MNL, potential client and MNL re follow‐up.              A. Investigation

O&G     8414     5/5/2014      Jahan C. Sagafi      2.90 Prepare for and attend conference with team re complaint initiation, press release,             E. Motions
                                                         website, and venue research.
O&G     8415     5/6/2014    Michael N. Litrownik   0.10 Correspondence to GW re CSC legal team.                                                         A. Investigation
O&G     8416     5/6/2014    Michael N. Litrownik   0.10 Correspondence to potential client re consent to join form.                                     A. Investigation
O&G     8417     5/6/2014    Michael N. Litrownik   0.60 Review local civil rules of Eastern District of California re initiating a case and stylistic   A. Investigation
                                                         issues.
O&G     8418     5/6/2014    Michael N. Litrownik   0.20 Correspondence to JCS and JLL re revised complaint.                                             E. Motions
O&G     8419     5/6/2014    Michael N. Litrownik   0.20 Revise formatting of complaint to comply with local civil rules.                                E. Motions
O&G     8420     5/6/2014    Michael N. Litrownik   0.10 Correspondence with GW re website.                                                              A. Investigation
O&G     8421     5/6/2014    Michael N. Litrownik   0.10 Review Deloitte website questionnaire.                                                          A. Investigation
O&G     8422     5/6/2014    Michael N. Litrownik   1.00 Revise complaint to change venue to Central District of California and add additional           E. Motions
                                                         California Plaintiff.
O&G     8423     5/6/2014    Michael N. Litrownik   0.20 Conference with GW re CSC lawsuit website.                                                      A. Investigation
O&G     8424     5/7/2014    Michael N. Litrownik   0.10 Correspondence to co‐counsel A. Lah re Central District of California local rules.              F. Strategy

O&G     8425     5/7/2014    Michael N. Litrownik   0.10    Correspondence to JCS and JLL re revised complaint.                                          E. Motions
O&G     8426     5/7/2014    Michael N. Litrownik   0.10    Correspondence to GW re legal team section of website.                                       A. Investigation
O&G     8427     5/7/2014    Michael N. Litrownik   0.90    Revise complaint per local rules.                                                            E. Motions
O&G     8428     5/7/2014    Michael N. Litrownik   0.30    Review local rules re initiating documents.                                                  E. Motions
O&G     8429     5/7/2014     Jennifer Liu [CA]     0.10    Correspondence with JCS and MNL re Named Plaintiff issues.                                   A. Investigation
O&G     8430     5/7/2014     Jennifer Liu [CA]     0.10    Correspondence with MTL and JD re Central District of California registration.               E. Motions
O&G     8431     5/8/2014    Michael N. Litrownik   0.50    Correspondence with JCS and JLL re revised complaint and blurbs about three Plaintiffs.      E. Motions



                                                                  Page 294 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 296 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                        Code
O&G     8432     5/8/2014     Michael N. Litrownik    0.30 Correspondence with JCS, JLL, and MTL re draft complaint and general orders re e‐filing      E. Motions
                                                           complaints.
O&G     8433     5/8/2014     Michael N. Litrownik    0.20 Telephone conference with co‐counsel A. Lah re filing a complaint in Central District of     E. Motions
                                                           California.
O&G     8434     5/8/2014       Jennifer Liu [CA]     0.40 Draft email correspondence to JCS and CSC group re central distribution of California        A. Investigation
                                                           redline; edits to redline; draft email correspondence to co‐counsel , JCS and MNL re
                                                           telephone conference with potential client.
O&G     8435     5/8/2014        Jahan C. Sagafi      1.30 Research court filing procedures; edit and discuss complaint.                                E. Motions
O&G     8436     5/9/2014       Jennifer Liu [CA]     0.10 Telephone conference with JCS and co‐counsel A. Lah.                                         A. Investigation
O&G     8437     5/9/2014       Jennifer Liu [CA]     1.00 Draft email correspondence to potential client re telephone conference; telephone            A. Investigation
                                                           conference with potential client; draft email correspondence to JCS and co‐counsel A.
                                                           Lah re intake notes for potential client; draft email correspondences to Katie M et all re
                                                           attorney‐client privileged questions.
O&G     8438     5/9/2014       Jahan C. Sagafi       1.10 Witness interview and background research re Defendant.                                      A. Investigation
O&G     8439     5/12/2014    Michael N. Litrownik    0.10 Review correspondence re other Named Plaintiffs' salaries.                                   A. Investigation
O&G     8440     5/12/2014    Michael N. Litrownik    0.20 Review correspondence from JCS and JLL re potential client.                                  A. Investigation
O&G     8441     5/12/2014    Michael N. Litrownik    0.10 Correspondence to JLL re bi‐weekly status telephone conference.                              A. Investigation
O&G     8442     5/12/2014     Jennifer Liu [CA]      0.10 Correspondence with MNL re bi‐weekly status telephone conference.                            A. Investigation
O&G     8443     5/12/2014     Jennifer Liu [CA]      0.10 Conference with JCS re Named Plaintiff issues.                                               A. Investigation
O&G     8444     5/12/2014     Jennifer Liu [CA]      0.20 Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, K. Dermody, D.              A. Investigation
                                                           Hutchinson, D. Srinivasan re potential client intake and Named Plaintiff concerns.

O&G     8445     5/12/2014      Jennifer Liu [CA]    0.50 Draft email correspondence to MNL re draft complaint; draft email correspondence to E. Motions
                                                          CSC all re status of telephone conference for the day; draft email correspondence email
                                                          to JCS and MNL re potential client complaint.

O&G     8446     5/13/2014      Jahan C. Sagafi      0.80   Discussions re case strategy.                                                               F. Strategy
O&G     8447     5/15/2014     Jennifer Liu [CA]     0.10   Correspondence with potential client re other potential class members.                      A. Investigation
O&G     8448     5/19/2014    Michael N. Litrownik   0.10   Correspondence to JCS and JLL re telephone conference agenda.                               F. Strategy
O&G     8449     5/19/2014    Michael N. Litrownik   0.60   Telephone conference with JCS, JLL and all co‐counsel re case status, filing issues, and    F. Strategy
                                                            other matters.
O&G     8450     5/19/2014      Jennifer Liu [CA]    0.30   Correspondence with JCS, MNL, and co‐counsel T. Jackson, J. Lah, J. Lais, A. Epstein, D.    F. Strategy
                                                            Srinivasan, K. Dermody re strategy and complaint.
O&G     8451     5/19/2014      Jennifer Liu [CA]    0.60   Telephone conference with JCS, MNL, and co‐counsel T. Jackson, J. Lah, J. Lais, A.          F. Strategy
                                                            Epstein, D. Srinivasan re strategy and complaint.
O&G     8452     5/19/2014      Jennifer Liu [CA]    0.10   Conference with JCS re venue strategy.                                                      F. Strategy
O&G     8453     5/19/2014      Jennifer Liu [CA]    0.20   Correspondence with JCS and MNL re agenda for team telephone conference.                    F. Strategy

O&G     8454     5/19/2014      Jennifer Liu [CA]    0.60 Telephone conference with team.                                                               F. Strategy



                                                                  Page 295 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 297 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                  Code
O&G     8455     5/19/2014      Jahan C. Sagafi       2.30 Prep for and attend telephone conference; discuss venues; research procedures.        F. Strategy

O&G     8456     5/20/2014    Michael N. Litrownik   0.10 Correspondence to JCS, JLL, and co‐counsel K. Dermody, T. Jackson, and J. Lais re     A. Investigation
                                                          review of correspondence from co‐counsel J. Lais re background check of Named
                                                          Plaintiff.
O&G     8457     5/20/2014    Michael N. Litrownik   0.20 Review correspondence from JCS and co‐counsel K. Dermody re background check of A. Investigation
                                                          Named Plaintiff.
O&G     8458     5/20/2014    Michael N. Litrownik   0.20 Review correspondence from co‐counsel J. Lais re background check of Named Plaintiff. A. Investigation

O&G     8459     5/20/2014    Michael N. Litrownik   0.10 Correspondence to all co‐counsel re thoughts on Southern District of California.       A. Investigation

O&G     8460     5/20/2014      Jahan C. Sagafi      1.90   Discuss background research re Plaintiff; prepare complaint.                         E. Motions
O&G     8461     5/21/2014      Jahan C. Sagafi      0.50   Discussions re case strategy.                                                        F. Strategy
O&G     8462     5/22/2014    Michael N. Litrownik   0.10   Correspondence to JCS and JLL re circling back to Maine party Plaintiffs.            A. Investigation
O&G     8463     5/22/2014    Michael N. Litrownik   0.10   Telephone conference with potential client.                                          A. Investigation
O&G     8464     5/22/2014    Michael N. Litrownik   0.10   Telephone conference with opt‐in.                                                    A. Investigation
O&G     8465     5/22/2014    Michael N. Litrownik   0.20   Telephone conference with opt‐in.                                                    A. Investigation
O&G     8466     5/22/2014      Jahan C. Sagafi      0.80   Discussions re case strategy and venue.                                              F. Strategy
O&G     8467     5/23/2014      Jahan C. Sagafi      0.60   Complaint edits and discussion with team.                                            E. Motions
O&G     8468     5/26/2014      Jahan C. Sagafi      1.30   Discussions re preparing complaint filing; website; press release; pull exemplars.   E. Motions

O&G     8469     5/27/2014    Michael N. Litrownik   0.10 Correspondence with JCS re review of correspondence from JCS re to‐do items.           F. Strategy

O&G     8470     5/27/2014    Michael N. Litrownik   0.10 Correspondence with JLL re review of correspondence from JCS re to‐do items.           F. Strategy

O&G     8471     5/27/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re to‐do items.                                         F. Strategy
O&G     8472     5/28/2014    Michael N. Litrownik   0.20 Correspondence to JCS and JLL re plan of attack for complaint, PAGA letter, website,   E. Motions
                                                          and other issues.
O&G     8473     5/28/2014    Michael N. Litrownik   0.70 Telephone conference with JLL re complaint logistics, revisions to complaint, PAGA     E. Motions
                                                          issues, and PAGA research.
O&G     8474     5/28/2014    Michael N. Litrownik   0.30 Correspondence to JCS, SJA, AP, and JMS re Legal research re PAGA claim.               E. Motions
O&G     8475     5/28/2014    Michael N. Litrownik   0.40 Legal research re PAGA claim.                                                          E. Motions
O&G     8476     5/28/2014     Jennifer Liu [CA]     0.10 Correspondence with MNL re compliance issue.                                           A. Investigation
O&G     8477     5/28/2014     Jennifer Liu [CA]     0.70 Telephone conference with MNL re complaint, PAGA claims, and website.                  E. Motions
O&G     8478     5/28/2014      Jahan C. Sagafi      1.10 Finalize complaint and plan for filing.                                                E. Motions
O&G     8479     5/29/2014    Michael N. Litrownik   0.20 Correspondence and telephone conference with GW re website.                            A. Investigation
O&G     8480     5/29/2014    Michael N. Litrownik   0.10 Correspondence to JCS re press release.                                                A. Investigation
O&G     8481     5/29/2014    Michael N. Litrownik   0.10 Correspondence to JCS re complaint.                                                    E. Motions
O&G     8482     5/29/2014    Michael N. Litrownik   0.10 Correspondence to JCS re PAGA letter.                                                  E. Motions
O&G     8483     5/29/2014    Michael N. Litrownik   0.60 Draft PAGA letter.                                                                     E. Motions

                                                                  Page 296 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 298 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                     Code
O&G     8484     5/29/2014    Michael N. Litrownik    0.30   Draft copy for CSC website.                                                              A. Investigation
O&G     8485     5/29/2014    Michael N. Litrownik    0.10   Conference with GW re website.                                                           A. Investigation
O&G     8486     5/29/2014    Michael N. Litrownik    0.20   Conference with KE re UCL claim, PAGA claim, and other issues.                           E. Motions
O&G     8487     5/29/2014    Michael N. Litrownik    4.50   Revise complaint to incorporate edits from co‐counsel, flesh out facts, clarify class    E. Motions
                                                             definition, add a PAGA claim, and other edits.
O&G     8488     5/29/2014      Jahan C. Sagafi      0.80    Edits to and review of PAGA letter.                                                      E. Motions
O&G     8489     5/30/2014    Michael N. Litrownik   1.50    Revise complaint.                                                                        E. Motions
O&G     8490     5/30/2014    Michael N. Litrownik   0.50    Review correspondence from JCS and JLL re complaint logistics; correspondence to JCS     E. Motions
                                                             re same.
O&G     8491     5/30/2014    Michael N. Litrownik   0.10    Correspondence with JLL re complaint.                                                    E. Motions
O&G     8492     5/30/2014    Michael N. Litrownik   0.10    Correspondence with GW re website.                                                       A. Investigation
O&G     8493     5/30/2014    Michael N. Litrownik   0.10    Review correspondence from GW re website.                                                A. Investigation
O&G     8494     5/30/2014    Michael N. Litrownik   0.20    Conference with GW re website.                                                           A. Investigation
O&G     8495     5/30/2014     Jennifer Liu [CA]     0.10    Correspondence with JXD and MTL re admission to Southern District of California.         F. Strategy

O&G     8496     5/30/2014     Jennifer Liu [CA]     0.10    Correspondence with JCS and MNL re edits to complaint.                                   E. Motions
O&G     8497     5/30/2014     Jennifer Liu [CA]     0.80    Review and edit complaint.                                                               E. Motions
O&G     8498     6/2/2014     Michael N. Litrownik   0.20    Correspondence with JLL re Named Plaintiff's facts in complaint.                         E. Motions
O&G     8499     6/2/2014     Michael N. Litrownik   0.10    Correspondence with JCS re website email address.                                        A. Investigation
O&G     8500     6/2/2014     Michael N. Litrownik   0.10    Conference with JLL re complaint revisions.                                              E. Motions
O&G     8501     6/2/2014     Michael N. Litrownik   0.60    Telephone conference with JCS, JLL, and all co‐counsel re complaint and other issues.    E. Motions

O&G     8502     6/2/2014     Michael N. Litrownik   0.10    Review correspondence from JCS re group email addresses.                                 A. Investigation
O&G     8503     6/2/2014     Michael N. Litrownik   0.10    Correspondence with JCS and JLL re website issues.                                       A. Investigation
O&G     8504     6/2/2014     Michael N. Litrownik   0.30    Revise complaint; prepare clean copy and circulate to all co‐counsel.                    E. Motions
O&G     8505     6/2/2014     Michael N. Litrownik   0.10    Correspondence to JLL re revisions to complaint.                                         E. Motions
O&G     8506     6/2/2014     Michael N. Litrownik   1.10    Revise complaint.                                                                        E. Motions
O&G     8507     6/2/2014      Jennifer Liu [CA]     0.10    Correspondence with MNL re edits to complaint.                                           E. Motions
O&G     8508     6/2/2014      Jennifer Liu [CA]     0.20    Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, A. Epstein, D.          E. Motions
                                                             Hutchinson, and D. Srinivasan re complaint, next steps.
O&G     8509     6/2/2014       Jennifer Liu [CA]    0.20    Telephone conference with MNL re edits to complaint.                                     E. Motions
O&G     8510     6/2/2014       Jennifer Liu [CA]    0.50    Telephone conference with JCS, MNL, and co‐counsel T. Jackson, D. Hutchinson, and D.     E. Motions
                                                             Srinivasan re complaint.
O&G     8511     6/2/2014       Jennifer Liu [CA]    0.10    Correspondence with JCS and MNL re complaint.                                            E. Motions
O&G     8512     6/2/2014        Jahan C. Sagafi     2.40    Team telephone conference re complaint status, edits to complaint, discussion re class   E. Motions
                                                             definition and classes and framing, discuss follow‐up items.

O&G     8513     6/3/2014     Michael N. Litrownik   0.10 Correspondence with GW re website.                                                          A. Investigation
O&G     8514     6/3/2014     Michael N. Litrownik   0.70 Review Duran v USB re complaint.                                                            E. Motions
O&G     8515     6/3/2014     Michael N. Litrownik   0.10 Correspondence to all co‐counsel re new group email address.                                A. Investigation

                                                                   Page 297 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 299 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                    Code
O&G     8516     6/3/2014     Michael N. Litrownik    0.10 Correspondence to JCS and JLL re website and intake email.                              A. Investigation
O&G     8517     6/3/2014     Michael N. Litrownik    0.10 Correspondence with JLL re revisions to complaint and introductory language             E. Motions
                                                           additions.
O&G     8518     6/3/2014     Michael N. Litrownik    0.90 Revise complaint and add introductory language.                                         E. Motions
O&G     8519     6/3/2014       Jahan C. Sagafi       0.90 Prepare website and URL and refine intake process.                                      A. Investigation
O&G     8520     6/4/2014     Michael N. Litrownik    0.30 Test various parts of beta case website.                                                A. Investigation
O&G     8521     6/4/2014     Michael N. Litrownik    0.10 Correspondence with JLL re complaint and website copy.                                  E. Motions
O&G     8522     6/4/2014     Michael N. Litrownik    0.10 Correspondence with GW re website.                                                      A. Investigation
O&G     8523     6/5/2014     Michael N. Litrownik    0.10 Correspondence to JCS and JLL re travel to meet Named Plaintiff.                        A. Investigation
O&G     8524     6/5/2014     Michael N. Litrownik    0.20 Correspondence to JCS and JLL re District of Connecticut.                               A. Investigation
O&G     8525     6/5/2014     Michael N. Litrownik    0.20 Review correspondence from JLL and JCS re potential Connecticut Plaintiff.              A. Investigation
O&G     8526     6/5/2014     Michael N. Litrownik    0.10 Review correspondence from JLL re Named Plaintiff.                                      A. Investigation
O&G     8527     6/5/2014     Michael N. Litrownik    0.10 Correspondence to JLL re retainer for Named Plaintiff.                                  A. Investigation
O&G     8528     6/5/2014     Michael N. Litrownik    0.20 Prepare and PDF retainer for Named Plaintiff.                                           A. Investigation
O&G     8529     6/5/2014      Justin M. Swartz       0.10 Correspondence with JLL re venue choice.                                                E. Motions
O&G     8530     6/5/2014      Justin M. Swartz       0.10 Correspondence with JCS re venue decision.                                              E. Motions
O&G     8531     6/5/2014      Jennifer Liu [CA]      0.10 Correspondence with MNL re retainer for Named Plaintiff.                                A. Investigation
O&G     8532     6/5/2014      Jennifer Liu [CA]      0.20 Draft email correspondence to MNL re retainer for Named Plaintiff.                      A. Investigation
O&G     8533     6/5/2014      Jennifer Liu [CA]      0.30 Draft email correspondence to JCS re Named Plaintiff info and status.                   A. Investigation
O&G     8534     6/6/2014     Michael N. Litrownik    0.10 Correspondence with JCS and JLL re telephone conference with clerk's office re random   E. Motions
                                                           assignment.
O&G     8535     6/6/2014     Michael N. Litrownik    0.10 Telephone conference with clerk's office re random assignment.                          E. Motions
O&G     8536     6/6/2014       Jahan C. Sagafi       0.60 Correspondence and discussion re class member witness, complaint amendment, press       E. Motions
                                                           release, and website.
O&G     8537     6/9/2014     Michael N. Litrownik    0.10 Correspondence to GW re website.                                                        A. Investigation
O&G     8538     6/9/2014     Michael N. Litrownik    0.10 Review beta website.                                                                    A. Investigation
O&G     8539     6/9/2014     Michael N. Litrownik    0.20 Review correspondence from JLL re potential Connecticut and Michigan Plaintiffs.        A. Investigation

O&G     8540     6/9/2014      Jennifer Liu [CA]     0.10 Correspondence with potential client re retainer and consent to join form.               A. Investigation
O&G     8541     6/9/2014      Jennifer Liu [CA]     0.20 Draft retainer for potential client.                                                     A. Investigation
O&G     8542     6/9/2014      Jennifer Liu [CA]     0.20 Correspondence with JCS and MNL re intake with potential client.                         A. Investigation
O&G     8543     6/9/2014      Jennifer Liu [CA]     0.30 Intake with potential client.                                                            A. Investigation
O&G     8544     6/10/2014     Jennifer Liu [CA]     0.10 Correspondence with Named Plaintiff re retainer.                                         A. Investigation
O&G     8545     6/10/2014     Jennifer Liu [CA]     0.10 Correspondence with JCS and MNL re Named and potential Plaintiffs.                       A. Investigation
O&G     8546     6/11/2014     Jennifer Liu [CA]     0.10 Draft email correspondence to Named Plaintiff re check in.                               A. Investigation
O&G     8547     6/16/2014    Michael N. Litrownik   0.30 Telephone conference with JLL, JCS, and co‐counsel re Connecticut Plaintiff, class       A. Investigation
                                                          definition, and other issues.
O&G     8548     6/16/2014    Michael N. Litrownik   0.10 Review correspondence from JLL re case update.                                           A. Investigation
O&G     8549     6/16/2014     Jennifer Liu [CA]     0.20 Draft email correspondences to CSC members re updates.                                   A. Investigation
O&G     8550     6/16/2014     Jennifer Liu [CA]     0.30 Draft email correspondences to JCS re updates.                                           F. Strategy

                                                                  Page 298 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 300 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                      Code
O&G     8551     6/16/2014      Jennifer Liu [CA]     0.50 Telephone conference with CSC members re check‐in.                                        A. Investigation
O&G     8552     6/16/2014       Jahan C. Sagafi      1.70 Team telephone conference re complaint, press release new Plaintiff; follow up            E. Motions
                                                           discussions re same.
O&G     8553     6/17/2014      Jennifer Liu [CA]     0.10 Correspondence with MNL re revising complaint.                                            E. Motions
O&G     8554     6/17/2014      Jennifer Liu [CA]     0.10 Correspondence with MNL re intake with Named Plaintiff.                                   A. Investigation
O&G     8555     6/17/2014      Jennifer Liu [CA]     0.20 Correspondence with JCS, MNL, and co‐counsel T. Jackson, D. Srinivasan re recap.          A. Investigation

O&G     8556     6/17/2014      Jennifer Liu [CA]    0.10 Correspondence with JCS re recap email correspondences.                                    A. Investigation
O&G     8557     6/17/2014       Jahan C. Sagafi     1.80 Discussions re follow‐up items re class representative, complaint, and filing logistics.   E. Motions

O&G     8558     6/18/2014    Michael N. Litrownik   0.10 Review JCS revisions to website copy.                                                      A. Investigation
O&G     8559     6/18/2014    Michael N. Litrownik   3.00 Revise complaint re addition of Named Plaintiff, changing venue to District of             E. Motions
                                                          Connecticut, and adding Connecticut wage and hour law claims.
O&G     8560     6/18/2014      Jahan C. Sagafi      0.70 Edits to website.                                                                          A. Investigation
O&G     8561     6/19/2014    Michael N. Litrownik   0.20 Correspondence to JLL re revised complaint.                                                E. Motions
O&G     8562     6/19/2014    Michael N. Litrownik   3.60 Revise complaint re addition of Named Plaintiff, changing venue to District of             E. Motions
                                                          Connecticut, and adding Connecticut wage and hour law claims.
O&G     8563     6/19/2014    Michael N. Litrownik   0.10 Correspondence to JCS, JLL, and all co‐counsel re draft copy for website.                  A. Investigation
O&G     8564     6/19/2014    Michael N. Litrownik   0.20 Revise website copy.                                                                       A. Investigation
O&G     8565     6/19/2014    Michael N. Litrownik   0.10 Correspondence to JLL re telephone conference with Named Plaintiff.                        A. Investigation
O&G     8566     6/19/2014    Michael N. Litrownik   0.10 Correspondence to JCS re website.                                                          A. Investigation
O&G     8567     6/19/2014    Michael N. Litrownik   0.10 Correspondence to JLL re website language revisions.                                       A. Investigation
O&G     8568     6/20/2014    Michael N. Litrownik   0.40 Revise complaint with new intake notes from Named Plaintiff.                               E. Motions
O&G     8569     6/20/2014    Michael N. Litrownik   0.30 Telephone conference with JLL re intake notes and next steps.                              A. Investigation
O&G     8570     6/20/2014    Michael N. Litrownik   1.40 Telephone conference with JLL, co‐counsel D. Hutchinson, and Named Plaintiff re            A. Investigation
                                                          comprehensive intake.
O&G     8571     6/20/2014     Jennifer Liu [CA]     0.20 Telephone conference with MNL re Named Plaintiff.                                          A. Investigation
O&G     8572     6/20/2014     Jennifer Liu [CA]     1.30 Intake with Named Plaintiff, MNL, and co‐counsel D. Hutchinson.                            A. Investigation
O&G     8573     6/20/2014     Jennifer Liu [CA]     0.50 Review and edit complaint.                                                                 E. Motions
O&G     8574     6/20/2014     Jennifer Liu [CA]     1.50 Conference with Named Plaintiff.                                                           A. Investigation
O&G     8575     6/22/2014     Jennifer Liu [CA]     0.40 Review and edit complaint.                                                                 E. Motions
O&G     8576     6/23/2014    Michael N. Litrownik   0.60 Revise complaint re additional round of proofing and for style.                            E. Motions
O&G     8577     6/23/2014    Michael N. Litrownik   0.20 Correspondence to JCS re latest version of complaint and summary of Named Plaintiff        A. Investigation
                                                          intake.
O&G     8578     6/23/2014    Michael N. Litrownik   0.40 Revise and organize Named Plaintiff intake notes.                                          A. Investigation
O&G     8579     6/23/2014    Michael N. Litrownik   0.40 Legal research re Connecticut wage and hour complaints and damages available.              E. Motions

O&G     8580     6/23/2014    Michael N. Litrownik   0.10 Telephone conference with JLL re Connecticut claims and other issues.                      E. Motions




                                                                  Page 299 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 301 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                      Code
O&G     8581     6/23/2014    Michael N. Litrownik    2.70 Revise complaint re switching Named Plaintiff to first Plaintiff per JLL's comments; legal E. Motions
                                                           research re Connecticut claims and available damages and remedies.

O&G     8582     6/23/2014    Michael N. Litrownik   0.10 Review revised case website.                                                              A. Investigation
O&G     8583     6/23/2014    Michael N. Litrownik   0.10 Correspondence to GW re website copy.                                                     A. Investigation
O&G     8584     6/23/2014     Jennifer Liu [CA]     0.40 Telephone conference with co‐counsel D. Hutchinson re Named Plaintiff.                    A. Investigation
O&G     8585     6/23/2014      Jahan C. Sagafi      1.00 Correspondence re Plaintiff interview, edits to complaint.                                E. Motions
O&G     8586     6/24/2014    Michael N. Litrownik   0.10 Correspondence to JMS and CEG re local counsel.                                           A. Investigation
O&G     8587     6/24/2014    Michael N. Litrownik   0.10 Correspondence with JCS and JLL re local counsel.                                         A. Investigation
O&G     8588     6/24/2014    Michael N. Litrownik   0.20 Run redline re complaint and circulate same to all co‐counsel.                            E. Motions
O&G     8589     6/24/2014    Michael N. Litrownik   0.90 Revise complaint per JCS and JLL revisions.                                               E. Motions
O&G     8590     6/24/2014    Michael N. Litrownik   0.20 Correspondence to JCS and JLL re revised complaint and beta website.                      E. Motions
O&G     8591     6/24/2014    Michael N. Litrownik   0.10 Telephone conference with Named Plaintiff re hours worked.                                A. Investigation
O&G     8592     6/24/2014    Michael N. Litrownik   1.70 Revise complaint per revisions from JCS.                                                  E. Motions
O&G     8593     6/24/2014    Michael N. Litrownik   0.10 Review correspondence from JLL re revisions to complaint.                                 E. Motions
O&G     8594     6/24/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re revisions to complaint.                                 E. Motions
O&G     8595     6/24/2014     Justin M. Swartz      0.10 Correspondence with CEG re admission requirement.                                         E. Motions
O&G     8596     6/24/2014     Justin M. Swartz      0.10 Correspondence with JCS re local counsel.                                                 E. Motions
O&G     8597     6/24/2014     Jennifer Liu [CA]     0.30 Correspondence with JCS and MNL re finalizing complaint.                                  E. Motions
O&G     8598     6/24/2014      Jahan C. Sagafi      1.20 Edits to complaint and website.                                                           E. Motions
O&G     8599     6/25/2014     Jennifer Liu [CA]     0.50 Correspondence with JCS, MNL, co‐counsel T. Jackson, A. Lah, K. Dermody, D.               A. Investigation
                                                          Hutchinson, and D. Srinivasan re complaint, Named Plaintiff, update from Named
                                                          Plaintiff, website copy, and press release.
O&G     8600     6/25/2014      Jennifer Liu [CA]    0.10 Correspondence with JCS and MNL re Named Plaintiff.                                       A. Investigation
O&G     8601     6/25/2014      Jennifer Liu [CA]    0.20 Correspondence with JCS and MNL re finalizing complaint.                                  E. Motions
O&G     8602     6/25/2014       Jahan C. Sagafi     0.80 Team discussions re complaint, class representative interview, Plaintiff observations.    E. Motions

O&G     8603     6/26/2014    Michael N. Litrownik   0.30 Review correspondence from JCS and JLL re press release and in‐person meeting with        A. Investigation
                                                          Named Plaintiff.
O&G     8604     6/26/2014    Michael N. Litrownik   0.30 Correspondence with GW and JCS re case website.                                           A. Investigation
O&G     8605     6/26/2014    Michael N. Litrownik   0.10 Correspondence with JCS and JLL re review and proof of website copy.                      A. Investigation
O&G     8606     6/26/2014    Michael N. Litrownik   0.20 Review and proof website copy.                                                            A. Investigation
O&G     8607     6/26/2014    Michael N. Litrownik   0.50 Correspondence with MTL and online research re initiating a new case in District of       E. Motions
                                                          Connecticut.
O&G     8608     6/26/2014      Jennifer Liu [CA]    0.20 Correspondence with JCS and MNL re complaint, press release, in‐person meeting with       A. Investigation
                                                          Named Plaintiff.
O&G     8609     6/26/2014      Jennifer Liu [CA]    0.20 Review and edit press release.                                                            A. Investigation
O&G     8610     6/26/2014       Jahan C. Sagafi     1.60 Edits to press release, correspondence with team and Plaintiff re filing, edits to        A. Investigation
                                                          website.
O&G     8611     6/27/2014    Michael N. Litrownik   0.20 Correspondence to Named Plaintiff re hours issue and in‐person meeting.                   A. Investigation

                                                                  Page 300 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 302 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                  Code
O&G     8612     6/27/2014    Michael N. Litrownik    0.10 Correspondence to co‐counsel D. Srinivasan re in‐person meeting with Named Plaintiff. A. Investigation

O&G     8613     6/27/2014    Michael N. Litrownik   0.10 Telephone conference with Named Plaintiff re in‐person meeting and hours during 'on‐       A. Investigation
                                                          telephone conference' week.
O&G     8614     6/27/2014    Michael N. Litrownik   0.10 Correspondence to JCS and JLL re revisions to press release.                               A. Investigation
O&G     8615     6/27/2014    Michael N. Litrownik   0.10 Revise press release.                                                                      A. Investigation
O&G     8616     6/27/2014    Michael N. Litrownik   0.10 Telephone conference with Named Plaintiff re in‐person meeting (left voicemail).           A. Investigation

O&G     8617     6/27/2014    Michael N. Litrownik   0.20   Correspondence to GW re review of website.                                               A. Investigation
O&G     8618     6/27/2014    Michael N. Litrownik   0.20   Review website.                                                                          A. Investigation
O&G     8619     6/27/2014    Michael N. Litrownik   0.30   Review correspondence from JCS and JLL re draft press release.                           A. Investigation
O&G     8620     6/27/2014      Jahan C. Sagafi      2.80   Press release edits; discuss with team; correspondence with Plaintiff re complaint.      E. Motions

O&G     8621     6/29/2014      Justin M. Swartz     0.10 Correspondence with JCS re local counsel.                                                  A. Investigation
O&G     8622     6/29/2014       Jahan C. Sagafi     1.10 Research and discuss local rules re complaint filing and options re local counsel;         E. Motions
                                                          correspondence with Plaintiff re process and organizational changes.

O&G     8623     6/30/2014    Michael N. Litrownik   0.10   Correspondence to JCs and JLL re dateline.                                               A. Investigation
O&G     8624     6/30/2014    Michael N. Litrownik   0.10   Correspondence to E. Powers re dateline in press release.                                A. Investigation
O&G     8625     6/30/2014    Michael N. Litrownik   0.10   Review JCS revisions to press release.                                                   A. Investigation
O&G     8626     6/30/2014    Michael N. Litrownik   0.10   Correspondence to JLL and JCS re review of revised press release drafted by E. Powers.   A. Investigation

O&G     8627     6/30/2014    Michael N. Litrownik   0.20   Review revised press release drafted by E. Powers.                                       A. Investigation
O&G     8628     6/30/2014    Michael N. Litrownik   0.10   Correspondence to GW re review of website.                                               A. Investigation
O&G     8629     6/30/2014    Michael N. Litrownik   0.10   Review website.                                                                          A. Investigation
O&G     8630     6/30/2014    Michael N. Litrownik   0.40   Correspondence to and from JCS and GW re website.                                        A. Investigation
O&G     8631     6/30/2014    Michael N. Litrownik   0.20   Revisions to press release.                                                              A. Investigation
O&G     8632     6/30/2014    Michael N. Litrownik   0.10   Correspondence to JCS re telephone conference with E. Powers re release.                 A. Investigation
O&G     8633     6/30/2014    Michael N. Litrownik   0.20   Telephone conference with E. Powers re release.                                          A. Investigation
O&G     8634     6/30/2014    Michael N. Litrownik   0.20   Correspondence to JCS re revisions to PAGA letter.                                       E. Motions
O&G     8635     6/30/2014    Michael N. Litrownik   0.10   Revise PAGA letter.                                                                      E. Motions
O&G     8636     6/30/2014    Michael N. Litrownik   0.10   Telephone conference with JCS re complaint, press release, website, and other issues.    E. Motions

O&G     8637     6/30/2014    Michael N. Litrownik   0.60 Telephone conference with JCS, and co‐counsel A. Lah, and D. Hutchinson re complaint,      E. Motions
                                                          press release, website, and other issues.
O&G     8638     6/30/2014    Michael N. Litrownik   0.10 Telephone conference with E. Powers re news release.                                       A. Investigation
O&G     8639     6/30/2014    Michael N. Litrownik   0.40 Correspondence to JCS and JLL re online research re new SA job postings.                   A. Investigation
O&G     8640     6/30/2014    Michael N. Litrownik   0.50 Online research re new SA job postings.                                                    A. Investigation
O&G     8641     6/30/2014    Michael N. Litrownik   1.30 Correspondence with JCS, JLL, GW, and others re final version of complaint, news           E. Motions
                                                          release, and website.

                                                                  Page 301 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 303 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                      Code
O&G     8642     6/30/2014    Michael N. Litrownik    0.90 Conference with Named Plaintiff and co‐counsel D. Srinivasan re review complaint,         A. Investigation
                                                           intake, and other issues.
O&G     8643     6/30/2014    Michael N. Litrownik    0.10 Correspondence to JCS re email group.                                                     A. Investigation
O&G     8644     6/30/2014    Michael N. Litrownik    0.10 Online research re system administrator job postings.                                     A. Investigation
O&G     8645     6/30/2014    Michael N. Litrownik    0.10 Correspondence to JCS and JLL re new SA job transition.                                   A. Investigation
O&G     8646     6/30/2014    Michael N. Litrownik    0.10 Review correspondence from JCS re new SA job transition.                                  A. Investigation
O&G     8647     6/30/2014      Jahan C. Sagafi       4.40 Telephone conference with Plaintiff re complaint; team discussions re intakes;            A. Investigation
                                                           correspondence with Plaintiff re press release; edits to complaint and review of job
                                                           postings; update team re centralized service centers; edits to press release with team
                                                           and consultant.
O&G     8648     7/1/2014     Michael N. Litrownik    0.10 Correspondence to District of Connecticut clerk re filing issues.                         E. Motions
O&G     8649     7/1/2014     Michael N. Litrownik    0.10 Correspondence to GW re website.                                                          E. Motions
O&G     8650     7/1/2014     Michael N. Litrownik    0.30 Correspondence with E. Powers and GW re press release.                                    E. Motions
O&G     8651     7/1/2014     NY Student Law Clerk    0.40 [JPG] ‐ Research judicial decisions on FLSA 213 exemptions.                               E. Motions
O&G     8652     7/1/2014     NY Student Law Clerk    0.30 [JPG] ‐ Conference w MNL re judicial decisions on FLSA 213 exemptions.                    E. Motions
O&G     8653     7/1/2014     Michael N. Litrownik    0.10 Review correspondence from clerk at District of Connecticut re filing issues.             E. Motions
O&G     8654     7/1/2014     Michael N. Litrownik    0.40 Telephone conference with potential opt‐in re intake.                                     A. Investigation
O&G     8655     7/1/2014     Michael N. Litrownik    0.10 Correspondence with potential opt‐in re intake.                                           A. Investigation
O&G     8656     7/1/2014     Michael N. Litrownik    0.10 Telephone conference with potential opt‐in re intake (left voicemail).                    A. Investigation
O&G     8657     7/1/2014     Michael N. Litrownik    0.20 Review orders re courtesy copies, standing confidentiality order, and others.             F. Strategy
O&G     8658     7/1/2014     Michael N. Litrownik    0.40 Telephone conference with potential opt‐in re intake.                                     A. Investigation
O&G     8659     7/1/2014     Michael N. Litrownik    0.10 Correspondence with potential opt‐in re intake.                                           A. Investigation
O&G     8660     7/1/2014     Michael N. Litrownik    0.10 Telephone conference with potential opt‐in (left voicemail).                              A. Investigation
O&G     8661     7/1/2014     Michael N. Litrownik    0.30 Conference with JPG re Judge Arterton FLSA decisions.                                     F. Strategy
O&G     8662     7/1/2014     Michael N. Litrownik    0.10 Review spreadsheet created by JMD re additional intake forms.                             A. Investigation
O&G     8663     7/1/2014     Michael N. Litrownik    0.20 Review additional intake forms.                                                           A. Investigation
O&G     8664     7/1/2014     Michael N. Litrownik    0.70 Review local rules re pro hac vice motions.                                               F. Strategy
O&G     8665     7/1/2014     Michael N. Litrownik    0.50 Telephone conference with JLL re complaint, intake, and other issues.                     E. Motions
O&G     8666     7/1/2014     Michael N. Litrownik    0.10 Correspondence to CSC Plaintiffs' counsel re Judge assignment to case.                    F. Strategy
O&G     8667     7/1/2014     Michael N. Litrownik    0.20 Review intakes from website.                                                              A. Investigation
O&G     8668     7/1/2014     Michael N. Litrownik    0.20 Review correspondence from JCS and JLL re intakes from website.                           A. Investigation
O&G     8669     7/1/2014     Michael N. Litrownik    0.10 Oversee JMD re request to issue summons.                                                  E. Motions
O&G     8670     7/1/2014     Michael N. Litrownik    1.50 Review, proof, finalize, and oversee filing of complaint, distribution of news release,   E. Motions
                                                           website copy, PAGA letter, and other matters.
O&G     8671     7/1/2014       Justin M. Swartz      0.10 Correspondence with JCS re due diligence on Judge.                                        F. Strategy
O&G     8672     7/1/2014     Jeffrey M. Domanico     1.80 Create intake tracking spreadsheet; update spreadsheet with intake forms received.        A. Investigation

O&G     8673     7/1/2014     Jeffrey M. Domanico    0.80 Finalize PAGA letter and send via US mail.                                                 E. Motions
O&G     8674     7/1/2014     Jeffrey M. Domanico    1.50 Finalize and file complaint via ECF.                                                       E. Motions
O&G     8675     7/1/2014       Jennifer Liu [CA]    0.10 Correspondence with MNL re potential opt‐in, consent to join form, intakes.                A. Investigation

                                                                  Page 302 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 304 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours   Description                                                                                    Code
O&G     8676     7/1/2014      Jennifer Liu [CA]     0.40   Correspondence re intake form, summary re opt‐in.                                       A. Investigation
O&G     8677     7/1/2014      Jennifer Liu [CA]     0.30   Revise intake form.                                                                     A. Investigation
O&G     8678     7/1/2014      Jennifer Liu [CA]     0.10   Correspondence with MNL re intake assignments.                                          A. Investigation
O&G     8679     7/1/2014      Jennifer Liu [CA]     0.10   Correspondence with opt‐in.                                                             A. Investigation
O&G     8680     7/1/2014      Jennifer Liu [CA]     1.10   Telephone conference with potential opt‐in re intake.                                   A. Investigation
O&G     8681     7/1/2014      Jennifer Liu [CA]     0.50   Telephone conference with all counsel re intake assignments and protocol.               A. Investigation
O&G     8682     7/1/2014      Jennifer Liu [CA]     0.50   Telephone conference with MNL re complaint, intake, and other issues.                   E. Motions
O&G     8683     7/1/2014      Jennifer Liu [CA]     0.50   Telephone conference with JCS re intake management.                                     A. Investigation
O&G     8684     7/1/2014      Jennifer Liu [CA]     0.30   Correspondence with JCS re next steps.                                                  F. Strategy
O&G     8685     7/1/2014      Jennifer Liu [CA]     0.10   Conference with MNL re correspondence with Named Plaintiff.                             A. Investigation
O&G     8686     7/1/2014      Jennifer Liu [CA]     0.10   Correspondence with MNL, JMD and JCS re intake management.                              A. Investigation
O&G     8687     7/1/2014      Jennifer Liu [CA]     0.10   Correspondence with MNL and JMD re intake management.                                   A. Investigation
O&G     8688     7/1/2014       Jahan C. Sagafi      3.80   Team discussions re work allocation; review filed complaint; discuss press inquiries;   E. Motions
                                                            research Judge's decisions; discuss intake assignment system; review intakes; prepare
                                                            letter to Defendant re document preservation and class list.

O&G     8689     7/2/2014    Michael N. Litrownik   0.20    Correspondence to NS and AB re intake project.                                          A. Investigation
O&G     8690     7/2/2014    Michael N. Litrownik   0.10    Correspondence to JLL re consent to join form per HP standard.                          A. Investigation
O&G     8691     7/2/2014    NY Student Law Clerk   1.80    [AB] ‐ Intake telephone conference with potential client.                               A. Investigation
O&G     8692     7/2/2014    NY Student Law Clerk   0.70    [AB] ‐ Intake telephone conference with MNL.                                            A. Investigation
O&G     8693     7/2/2014    NY Student Law Clerk   0.70    [AB] ‐ Conference with MNL and NBS re CSC telephone conference project.                 F. Strategy
O&G     8694     7/2/2014    NY Student Law Clerk   4.80    [JPG] Continue research re judicial decisions on FLSA 213 exemptions.                   E. Motions
O&G     8695     7/2/2014      Naomi Sunshine       0.70    Conference with MNL, AB re intake telephone conference project.                         A. Investigation
O&G     8696     7/2/2014      Naomi Sunshine       0.10    Correspondence with ML, JL re intakes.                                                  A. Investigation
O&G     8697     7/2/2014      Naomi Sunshine       0.10    Correspondence with ML re intakes.                                                      A. Investigation
O&G     8698     7/2/2014      Naomi Sunshine       0.10    Correspondence with JET re intakes.                                                     A. Investigation
O&G     8699     7/2/2014    Michael N. Litrownik   0.20    Correspondence to AP re intake process.                                                 A. Investigation
O&G     8700     7/2/2014    Michael N. Litrownik   0.10    Review JLL revisions to consent to join form.                                           A. Investigation
O&G     8701     7/2/2014    Michael N. Litrownik   0.10    Correspondence to potential client re intake.                                           A. Investigation
O&G     8702     7/2/2014    Michael N. Litrownik   0.10    Correspondence to potential client re intake.                                           A. Investigation
O&G     8703     7/2/2014    Michael N. Litrownik   0.20    Correspondence to JLL re potential opt‐in.                                              A. Investigation
O&G     8704     7/2/2014    Michael N. Litrownik   0.10    Correspondence to JCS and JLL re enclosure letter to Judge Arterton.                    F. Strategy
O&G     8705     7/2/2014    Michael N. Litrownik   0.10    Revise courtesy copy enclosure letter to Judge Arterton.                                F. Strategy
O&G     8706     7/2/2014    Michael N. Litrownik   0.10    Revise intake form for potential opt‐in.                                                A. Investigation
O&G     8707     7/2/2014    Michael N. Litrownik   0.70    Telephone conference with potential opt‐in re intake.                                   A. Investigation
O&G     8708     7/2/2014    Michael N. Litrownik   0.70    Conference with NS and AB re intake project.                                            A. Investigation
O&G     8709     7/2/2014    Michael N. Litrownik   0.40    Correspondence with JLL and JCS re intake project.                                      A. Investigation
O&G     8710     7/2/2014    Michael N. Litrownik   0.40    Correspondence with JLL re intake process.                                              A. Investigation
O&G     8711     7/2/2014    Michael N. Litrownik   0.20    Telephone conference with potential opt‐in re follow‐up questions.                      A. Investigation
O&G     8712     7/2/2014    Michael N. Litrownik   0.40    Revise consent to join form per HP standard.                                            A. Investigation

                                                                  Page 303 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 305 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper        HoursDescription                                                                                    Code
O&G     8713     7/2/2014    Michael N. Litrownik    0.30Correspondence with all co‐counsel re intake and summary.                               A. Investigation
O&G     8714     7/2/2014    Michael N. Litrownik    0.20Revise intake form for potential opt‐in.                                                A. Investigation
O&G     8715     7/2/2014    Michael N. Litrownik    0.20Review correspondence and intake form from JLL.                                         A. Investigation
O&G     8716     7/2/2014    Jeffrey M. Domanico     0.60Update intake tracking spreadsheet.                                                     A. Investigation
O&G     8717     7/2/2014      Jennifer Liu [CA]     0.30Revise consent to join form.                                                            A. Investigation
O&G     8718     7/2/2014      Jennifer Liu [CA]     0.30Correspondence with JCS and MNL re intake staffing and protocol.                        A. Investigation
O&G     8719     7/2/2014      Jennifer Liu [CA]     0.10Correspondence with MNL and AP re intakes.                                              A. Investigation
O&G     8720     7/2/2014      Jennifer Liu [CA]     0.10Correspondence with MNL re AP.                                                          A. Investigation
O&G     8721     7/2/2014      Jennifer Liu [CA]     0.10Correspondence with JCS and MNL re intake form                                          A. Investigation
O&G     8722     7/2/2014      Jennifer Liu [CA]     0.10Review JCS edits to intake form.                                                        A. Investigation
O&G     8723     7/2/2014      Jennifer Liu [CA]     0.10Correspondence with MNL re potential opt‐in.                                            A. Investigation
O&G     8724     7/2/2014      Jennifer Liu [CA]     0.10Correspondence with MNL re enclosure letter correspondence.                             F. Strategy
O&G     8725     7/2/2014      Jennifer Liu [CA]     0.20Review enclosure letter.                                                                E. Motions
O&G     8726     7/2/2014      Jennifer Liu [CA]     0.20Correspondence with MML re potential opt‐in.                                            A. Investigation
O&G     8727     7/2/2014      Jennifer Liu [CA]     0.20Correspondence with JCS re intake protocol.                                             A. Investigation
O&G     8728     7/2/2014      Jennifer Liu [CA]     0.10Correspondence with potential client re consent to join form.                           A. Investigation
O&G     8729     7/2/2014      Jennifer Liu [CA]     0.50Update intake assignments.                                                              A. Investigation
O&G     8730     7/2/2014      Jennifer Liu [CA]     0.20Correspondence with all Plaintiffs' counsel re intake assignments.                      A. Investigation
O&G     8731     7/2/2014      Jennifer Liu [CA]     0.10Correspondence with JET, JCS and MNL re intake staffing.                                A. Investigation
O&G     8732     7/2/2014      Jennifer Liu [CA]     0.10Correspondence with MNL re intake protocol.                                             A. Investigation
O&G     8733     7/2/2014       Jahan C. Sagafi      3.10Discuss case with reporter; process intakes; review decisions from Judge; edit intake   F. Strategy
                                                         form and consent to join form.
O&G     8734     7/3/2014    NY Student Law Clerk   0.30 [AB] ‐ Correspondence with interested Systems Administrators for CSC intake.            A. Investigation

O&G     8735     7/3/2014    NY Student Law Clerk   0.40    [AB] ‐ JL, NBS, AXP, MNL ‐ Telephone conference re CSC intake.                       A. Investigation
O&G     8736     7/3/2014      Naomi Sunshine       0.40    Telephone conference with JL, AXP, MNL, AB re intake process.                        A. Investigation
O&G     8737     7/3/2014      Naomi Sunshine       0.40    Telephone conference with potential client.                                          A. Investigation
O&G     8738     7/3/2014      Naomi Sunshine       1.20    Department of Labor story‐gathering re exemption rules change.                       F. Strategy
O&G     8739     7/3/2014      Naomi Sunshine       2.10    Telephone conference with potential client and writing up notes re same.             A. Investigation
O&G     8740     7/3/2014      Naomi Sunshine       0.60    Telephone conference with CSC former employees in response to inquiries.             A. Investigation
O&G     8741     7/3/2014    Michael N. Litrownik   0.10    Correspondence to JLL, NS, AB, and AP re intake assignments.                         A. Investigation
O&G     8742     7/3/2014    Michael N. Litrownik   0.40    Telephone conference with JLL, NS, AB, and AP re CSC intake summaries and process.   A. Investigation

O&G     8743     7/3/2014    Michael N. Litrownik   0.10    Correspondence to potential client re intake.                                        A. Investigation
O&G     8744     7/3/2014    Michael N. Litrownik   0.10    Correspondence to potential client re intake.                                        A. Investigation
O&G     8745     7/3/2014    Michael N. Litrownik   0.10    Telephone conference with potential client re intake.                                A. Investigation
O&G     8746     7/3/2014    Michael N. Litrownik   0.30    Correspondence to JCs and JLL re intakes.                                            A. Investigation
O&G     8747     7/3/2014    Michael N. Litrownik   0.20    Telephone conference with potential client re intake.                                A. Investigation
O&G     8748     7/3/2014    Michael N. Litrownik   0.30    Telephone conference with AP re intake questionnaire tips and strategy.              A. Investigation



                                                                  Page 304 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 306 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours Description                                                                                          Code
O&G     8749     7/3/2014    Michael N. Litrownik    0.30 Review correspondence from JCS and JLL re intakes and other issues and respond to             A. Investigation
                                                          same.
O&G     8750     7/3/2014    Michael N. Litrownik    0.10 Telephone conference with opt‐in re work experience (left voicemail).                         F. Strategy
O&G     8751     7/3/2014    Jeffrey M. Domanico     0.60 Update intake tracking spreadsheet.                                                           A. Investigation
O&G     8752     7/3/2014      Jennifer Liu [CA]     0.10 Correspondence with MNL and AP re intake summaries.                                           A. Investigation
O&G     8753     7/3/2014      Jennifer Liu [CA]     0.20 Correspondence with JCS and MNL re opting in class members.                                   A. Investigation
O&G     8754     7/3/2014      Jennifer Liu [CA]     0.10 Correspondence with MNL and AP re potential client.                                           A. Investigation
O&G     8755     7/3/2014      Jennifer Liu [CA]     0.10 Correspondence with MNL and AP re potential client.                                           A. Investigation
O&G     8756     7/3/2014      Jennifer Liu [CA]     0.10 Correspondence with all Plaintiffs' counsel re intake form and assignments ‐ team             A. Investigation
                                                          telephone conference.
O&G     8757     7/3/2014      Jennifer Liu [CA]     0.20 Update intake assignments.                                                                    A. Investigation
O&G     8758     7/3/2014      Jennifer Liu [CA]     0.20 Revise intake form.                                                                           A. Investigation
O&G     8759     7/3/2014      Jennifer Liu [CA]     0.10 Correspondence with MNL and NS re intake protocol.                                            A. Investigation
O&G     8760     7/3/2014      Jennifer Liu [CA]     0.40 Telephone conference with MNL, NS, AP and NLC re intake summaries and process.                A. Investigation

O&G     8761     7/3/2014      Jennifer Liu [CA]    0.10 Correspondence with JCS and MML re intake management.                              A. Investigation
O&G     8762     7/3/2014       Jahan C. Sagafi     0.80 Review and discuss intakes.                                                        A. Investigation
O&G     8763     7/3/2014     Ashley Pellouchoud    4.50 Background document review; background telephone conference with MNL; sample       A. Investigation
                                                         intake telephone conference with NS; team telephone conference with JLCA, AB, MNL,
                                                         and NS; client telephone conferences; transcribe intake summary for CSC team.

O&G     8764     7/5/2014       Jahan C. Sagafi     0.40 Correspondence with witness re claims.                                                         A. Investigation
O&G     8765     7/6/2014      Justin M. Swartz     0.10 Review correspondence from potential witness.                                                  A. Investigation
O&G     8766     7/7/2014    NY Student Law Clerk   1.00 [AB] ‐ Telephone conference with potential client re intake telephone conference.              A. Investigation

O&G     8767     7/7/2014    NY Student Law Clerk   1.00 [AB] ‐ Telephone conference with potential client re intake telephone conference.              A. Investigation

O&G     8768     7/7/2014    NY Student Law Clerk   0.40   [AB] ‐ Telephone conference re intake follow‐up.                                             A. Investigation
O&G     8769     7/7/2014    NY Student Law Clerk   0.20   [AB] ‐ Draft summary for intake telephone conference.                                        A. Investigation
O&G     8770     7/7/2014    NY Student Law Clerk   1.10   [AB] ‐ Telephone conference re intake telephone conference.                                  A. Investigation
O&G     8771     7/7/2014    NY Student Law Clerk   0.50   [AB] ‐ Draft summary of intake telephone conference.                                         A. Investigation
O&G     8772     7/7/2014    NY Student Law Clerk   0.20   [AB] ‐ Correspond with potential clients for intake telephone conference.                    A. Investigation
O&G     8773     7/7/2014      Naomi Sunshine       0.80   Analyze and summarize intakes.                                                               A. Investigation
O&G     8774     7/7/2014      Naomi Sunshine       0.80   Telephone conference with potential class member.                                            A. Investigation
O&G     8775     7/7/2014    Jeffrey M. Domanico    0.70   Update intake tracking spreadsheet.                                                          A. Investigation
O&G     8776     7/7/2014      Jennifer Liu [CA]    0.10   Correspondence with JCS, MNL, NS, AP, NLC, and co‐counsel D. Hutchinson, S.                  F. Strategy
                                                           Srinivasan, N. Belushko, R. Correa, A. Lah, T. Jackson, K. Dermody, E. Garcia, and J. Lais
                                                           re Arizona law.




                                                                 Page 305 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 307 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours Description                                                                                         Code
O&G     8777     7/7/2014      Jennifer Liu [CA]     0.10 Correspondence with JCS, MNL, NS, AP, NLC, and co‐counsel D. Hutchinson, S.                  A. Investigation
                                                          Srinivasan, N. Belushko, R. Correa, A. Lah, T. Jackson, K. Dermody, E. Garcia, and J. Lais
                                                          re completed intakes.
O&G     8778     7/7/2014      Jennifer Liu [CA]     0.10 Correspondence with MLS and NS re consent to join language.                                  A. Investigation
O&G     8779     7/7/2014      Jennifer Liu [CA]     0.10 Correspondence with AP and MNL re calibrating intake grades.                                 A. Investigation
O&G     8780     7/7/2014      Jennifer Liu [CA]     0.10 Correspondence with JMD and MNL re tracking intake grades.                                   A. Investigation
O&G     8781     7/7/2014      Jennifer Liu [CA]     0.10 Correspondence with co‐counsel A. Lah, E. Garcia, R. Terrell‐Perica, N. Belushko, and        A. Investigation
                                                          MNL re intake grades.
O&G     8782     7/7/2014      Jennifer Liu [CA]     0.10 Correspondence with co‐counsel R. Terrell‐Perica re intake grades.                           A. Investigation
O&G     8783     7/7/2014      Jennifer Liu [CA]     0.50 Update intake spreadsheet and assignments.                                                   A. Investigation
O&G     8784     7/7/2014      Jennifer Liu [CA]     0.20 Correspondence with JCS, MNL, and N. Belushko re intake process.                             A. Investigation
O&G     8785     7/7/2014      Jennifer Liu [CA]     0.10 Correspondence with IT Support re CSC email group.                                           F. Strategy
O&G     8786     7/7/2014      Jennifer Liu [CA]     0.10 Conference with JCS and AP re intake process.                                                A. Investigation
O&G     8787     7/7/2014      Jennifer Liu [CA]     0.80 Telephone conference with JCS, NS, AP, and co‐counsel D. Hutchinson, S. Srinivasan, N.       A. Investigation
                                                          Belushko, R. Correa, A. Lah, E. Garcia, and J. Lais re intake process.

O&G     8788     7/7/2014      Jennifer Liu [CA]    0.30 Conference with JCS re agenda for telephone conference re intake process.                     A. Investigation
O&G     8789     7/7/2014      Jennifer Liu [CA]    0.50 Correspondence with JCS, MNL, NS, AP, NLC, and co‐counsel D. Hutchinson, S.                   A. Investigation
                                                         Srinivasan, N. Belushko, R. Correa, A. Lah, T. Jackson, K. Dermody, E. Garcia, and J. Lais
                                                         re recap of telephone conference re intake process.
O&G     8790     7/7/2014      Jennifer Liu [CA]    0.10 Correspondence with JCS, MNL, NS, AP, and NLC re intakes.                                     A. Investigation
O&G     8791     7/7/2014      Jennifer Liu [CA]    0.40 Telephone conference with MNL, NS, AP, and NLC re intakes.                                    A. Investigation
O&G     8792     7/7/2014       Jahan C. Sagafi     3.90 Team meetings re intakes and next steps; preparation for same; follow‐up; evaluate            A. Investigation
                                                         intakes; correspondence with Plaintiff re internal organizational information; describe
                                                         organizational structure and information systems to team.

O&G     8793     7/7/2014     Ashley Pellouchoud    2.50 CSC background review; client intake and transcription of summary; follow up with             A. Investigation
                                                         MNL re consent to join form determination.
O&G     8794     7/7/2014       Adrien L. Porter    0.40 Log intakes.                                                                                  A. Investigation
O&G     8795     7/8/2014    NY Student Law Clerk   2.30 [AB] ‐ Memorialize and summarize intakes.                                                     A. Investigation
O&G     8796     7/8/2014      Naomi Sunshine       0.30 Review intakes and correspondence re same.                                                    A. Investigation
O&G     8797     7/8/2014      Naomi Sunshine       0.20 Telephone conference with potential client re intake.                                         A. Investigation
O&G     8798     7/8/2014      Naomi Sunshine       0.10 Telephone conference with potential client re intake.                                         A. Investigation
O&G     8799     7/8/2014    Michael N. Litrownik   1.00 Review correspondence from JLL, JCS and Plaintiffs' counsel re intakes                        A. Investigation
O&G     8800     7/8/2014    Jeffrey M. Domanico    0.20 Telephone conference with potential class member re intake form.                              A. Investigation
O&G     8801     7/8/2014    Jeffrey M. Domanico    0.80 Update intake tracking spreadsheet; add intake grades to spreadsheet.                         A. Investigation
O&G     8802     7/8/2014      Jennifer Liu [CA]    0.20 Correspondence with NLC re intakes.                                                           A. Investigation
O&G     8803     7/8/2014      Jennifer Liu [CA]    0.20 Correspondence with NS re intakes.                                                            A. Investigation
O&G     8804     7/8/2014      Jennifer Liu [CA]    0.10 Correspondence with NLC, MNL, and JCS re intake calibration process.                          A. Investigation
O&G     8805     7/9/2014    Michael N. Litrownik   0.10 Correspondence with potential client re intake.                                               A. Investigation

                                                                 Page 306 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 308 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours   Description                                                                                       Code
O&G     8806     7/9/2014     Michael N. Litrownik    0.10   Telephone conference with potential client (left voicemail).                               A. Investigation
O&G     8807     7/9/2014     Michael N. Litrownik    0.30   Correspondence with Plaintiffs' counsel re intake.                                         A. Investigation
O&G     8808     7/9/2014     NY Student Law Clerk    0.20   [AB] Update summaries and correspondence with JXL.                                         F. Strategy
O&G     8809     7/9/2014       Naomi Sunshine        0.10   Telephone conference with JCS re intakes.                                                  A. Investigation
O&G     8810     7/9/2014     Michael N. Litrownik    0.10   Telephone conference with potential client (left voicemail).                               A. Investigation
O&G     8811     7/9/2014     Michael N. Litrownik    0.80   Review FLSA exemption published decisions from Judge Arterton.                             E. Motions
O&G     8812     7/9/2014     Michael N. Litrownik    0.10   Telephone conference with potential client.                                                A. Investigation
O&G     8813     7/9/2014     Michael N. Litrownik    0.10   Telephone conference with potential client (left voicemail).                               A. Investigation
O&G     8814     7/9/2014     Michael N. Litrownik    0.10   Correspondence with potential client re intake.                                            A. Investigation
O&G     8815     7/9/2014     Michael N. Litrownik    0.20   Revise intake form for potential client.                                                   A. Investigation
O&G     8816     7/9/2014     Michael N. Litrownik    0.70   Review correspondence from JCS, JLL, and Plaintiffs' counsel re intakes.                   A. Investigation
O&G     8817     7/9/2014     Michael N. Litrownik    0.10   Telephone conference with District of Connecticut clerk's office re pro hac vice issues.   F. Strategy

O&G     8818     7/9/2014     Michael N. Litrownik   0.20 Correspondence to JCS and JLL re service of process and pro hac vice motions.                 F. Strategy
O&G     8819     7/9/2014     Michael N. Litrownik   0.50 Review correspondence from JCS, JLL, AB, AP, NS, and others re intake summaries and           A. Investigation
                                                          forms.
O&G     8820     7/9/2014     Michael N. Litrownik   0.40 Prepare draft correspondence to not system administrators and bad merits people who           A. Investigation
                                                          expressed interest
O&G     8821     7/9/2014     Jeffrey M. Domanico    1.00 Update intake tracking spreadsheet; save intake questionnaires to case file.                  A. Investigation
O&G     8822     7/9/2014       Jennifer Liu [CA]    0.10 Correspondence with JCS and MNL re potential client intakes.                                  A. Investigation
O&G     8823     7/9/2014       Jennifer Liu [CA]    0.10 Correspondence with co‐counsel A. Lah and E. Garcia re updated intake grades.                 A. Investigation

O&G     8824     7/9/2014       Jennifer Liu [CA]    0.10    Correspondence with JCS, MNL, and Named Plaintiff re vacation policy.                      A. Investigation
O&G     8825     7/9/2014       Jennifer Liu [CA]    0.40    Revise consent to join template.                                                           F. Strategy
O&G     8826     7/9/2014       Jennifer Liu [CA]    0.10    Correspondence with NS, NLC, MNL, and AP re intake assignments.                            A. Investigation
O&G     8827     7/9/2014       Jennifer Liu [CA]    0.10    Correspondence with NLC re highly paid exemption.                                          E. Motions
O&G     8828     7/9/2014       Jennifer Liu [CA]    0.10    Correspondence with JCS, MNL, T. Jackson, A. Lah, K. Dermody, D. Hutchinson, and S.        A. Investigation
                                                             Srinivasan re intake assignments.
O&G     8829     7/9/2014       Jennifer Liu [CA]    0.10    Update intake assignments.                                                                 A. Investigation
O&G     8830     7/9/2014       Jennifer Liu [CA]    0.30    Review intakes and consent to join determinations.                                         A. Investigation
O&G     8831     7/9/2014       Jennifer Liu [CA]    0.30    Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, K. Dermody, D.            A. Investigation
                                                             Hutchinson, and S. Srinivasan re consent to join form.
O&G     8832     7/9/2014        Jahan C. Sagafi     2.40    Discuss vacation pay problem; review intake spreadsheet and refine assignment              A. Investigation
                                                             system; review confidentiality policies.
O&G     8833     7/10/2014    Michael N. Litrownik   0.10    Review correspondence from AP re intake.                                                   A. Investigation
O&G     8834     7/10/2014    Michael N. Litrownik   0.10    Correspondence with JCS re review of JLL revisions to bad merits and system                A. Investigation
                                                             administrators letter correspondences.
O&G     8835     7/10/2014    Michael N. Litrownik   0.20    Revise intake form per JCS recommendations                                                 A. Investigation
O&G     8836     7/10/2014    NY Student Law Clerk   0.40    [AB] ‐ Memorialize intake.                                                                 A. Investigation
O&G     8837     7/10/2014    NY Student Law Clerk   1.70    [AB] ‐ Telephone conference with prospective client.                                       A. Investigation

                                                                   Page 307 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 309 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                    Code
O&G     8838     7/10/2014    NY Student Law Clerk    0.30 [AB] ‐ Schedule intake telephone conference.                                            A. Investigation
O&G     8839     7/10/2014      Naomi Sunshine        1.00 Telephone conference with potential client, writing up intake and corr. to team re same A. Investigation

O&G     8840     7/10/2014    Michael N. Litrownik   0.10   Review correspondence from AB re intake.                                               A. Investigation
O&G     8841     7/10/2014    Michael N. Litrownik   0.10   Correspondence to JMD re serving the complaint.                                        E. Motions
O&G     8842     7/10/2014    Michael N. Litrownik   0.50   Telephone conference with potential client re CSC intake.                              A. Investigation
O&G     8843     7/10/2014    Michael N. Litrownik   1.10   Telephone conference with JCS and JLL re complaint, pro hac vice issues, old witness   E. Motions
                                                            consent issues, and other case strategy and issues.
O&G     8844     7/10/2014    Michael N. Litrownik   0.10   Revise issues list and correspondence re same to JCS and JLL.                          F. Strategy
O&G     8845     7/10/2014    Michael N. Litrownik   0.60   Revise issues list; correspondence to JCS and JLL re same.                             F. Strategy
O&G     8846     7/10/2014    Michael N. Litrownik   0.10   Correspondence to NS re Consent to Join form.                                          A. Investigation
O&G     8847     7/10/2014    Michael N. Litrownik   0.60   Correspondence to JCS and JLL re issues list.                                          F. Strategy
O&G     8848     7/10/2014    Michael N. Litrownik   0.20   Review JLL revisions to bad merits and non‐system administrators letter                A. Investigation
                                                            correspondences.
O&G     8849     7/10/2014    Michael N. Litrownik   0.70   Correspondence to JLL re draft issues list for case going forward.                     A. Investigation
O&G     8850     7/10/2014    Michael N. Litrownik   0.20   Correspondence to NS, AB, AP, and JLL re new intake assignments.                       A. Investigation
O&G     8851     7/10/2014    Jeffrey M. Domanico    1.00   Update intake tracking spreadsheet; save intake questionnaires to case file.           A. Investigation
O&G     8852     7/10/2014      Jennifer Liu [CA]    1.00   Telephone conference with JCS and MNL re serving complaint, potential co‐counsel,      E. Motions
                                                            opt‐ins, other litigation issues.
O&G     8853     7/10/2014      Jennifer Liu [CA]    0.10   Correspondence with MNL re edits to issues list.                                       F. Strategy
O&G     8854     7/10/2014      Jennifer Liu [CA]    0.30   Review and edit issues list.                                                           F. Strategy
O&G     8855     7/10/2014      Jennifer Liu [CA]    0.10   Correspondence with MNL re non‐representation letter correspondences.                  A. Investigation
O&G     8856     7/10/2014      Jennifer Liu [CA]    0.80   Review and edit non‐representation letter correspondences.                             A. Investigation
O&G     8857     7/10/2014       Jahan C. Sagafi     2.70   Team discussions re next steps; review intakes; research vacation pay questions.       A. Investigation

O&G     8858     7/10/2014     Ashley Pellouchoud    1.50 Client telephone conferences, intake and transcript of the same and send summaries of    A. Investigation
                                                          same to team.
O&G     8859     7/11/2014    Michael N. Litrownik   0.20 Review documents prepared for service.                                                   E. Motions
O&G     8860     7/11/2014    Michael N. Litrownik   0.60 Correspondence to Plaintiffs' counsel's re summaries of intakes.                         A. Investigation
O&G     8861     7/11/2014    Michael N. Litrownik   0.30 Revise intake form for potential client.                                                 A. Investigation
O&G     8862     7/11/2014    NY Student Law Clerk   0.40 [AB] ‐ Correspondence re consent to join form and intake scheduling.                     A. Investigation
O&G     8863     7/11/2014      Naomi Sunshine       0.10 Correspondence with JCS re intake.                                                       A. Investigation
O&G     8864     7/11/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re vacation pay issue.                                    F. Strategy
O&G     8865     7/11/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re potential client intakes.                              A. Investigation
O&G     8866     7/11/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re spoliation letter correspondence.                      B. Discovery
O&G     8867     7/11/2014    Michael N. Litrownik   0.10 Correspondence with JMD re service of complaint and other orders.                        E. Motions
O&G     8868     7/11/2014    Michael N. Litrownik   0.20 Correspondence to potential client re intake.                                            A. Investigation
O&G     8869     7/11/2014    Michael N. Litrownik   0.30 Revise intake form for potential client.                                                 A. Investigation
O&G     8870     7/11/2014    Michael N. Litrownik   0.20 Correspondence to JCS re spoliation letter correspondence and/or preservation letter     B. Discovery
                                                          correspondence.

                                                                  Page 308 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 310 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                     Code
O&G     8871     7/11/2014    Michael N. Litrownik    0.70 Review correspondence from JCS re intake form revisions (.1); revise intake form (.1);   A. Investigation
                                                           correspondence to JCS re same (.1)
O&G     8872     7/11/2014    Michael N. Litrownik    0.20 Review intake forms.                                                                     A. Investigation
O&G     8873     7/11/2014    Michael N. Litrownik    0.50 Telephone conference with potential client re intake.                                    A. Investigation
O&G     8874     7/11/2014    Michael N. Litrownik    0.60 Correspondence to JLL re issues list for Plaintiffs' counsel.                            F. Strategy
O&G     8875     7/11/2014    Michael N. Litrownik    0.70 Correspondence to JCS and JLL re potential client telephone conference and additional    A. Investigation
                                                           notes re potential client.
O&G     8876     7/11/2014    Jeffrey M. Domanico     1.00 Pull pleadings to serve on Defendant; arrange for service of same.                       E. Motions
O&G     8877     7/11/2014    Jeffrey M. Domanico     0.80 Update intake tracking spreadsheet; add intake grades to spreadsheet.                    A. Investigation
O&G     8878     7/11/2014       Jahan C. Sagafi      0.20 Correspondence re vacation pay issues.                                                   F. Strategy
O&G     8879     7/12/2014       Jahan C. Sagafi      1.10 Preparation for meeting, review intakes.                                                 A. Investigation
O&G     8880     7/13/2014       Jahan C. Sagafi      1.10 Prepare for team meeting.                                                                F. Strategy
O&G     8881     7/13/2014       Jahan C. Sagafi      0.40 Find counsel for witness.                                                                F. Strategy
O&G     8882     7/14/2014    Michael N. Litrownik    0.10 Correspondence with JMD re finalization of correspondence and responses and review       D. Doc. Revw.
                                                           of bates‐stamped documents.
O&G     8883     7/14/2014    Michael N. Litrownik    0.10 Finalize correspondence and responses.                                                   D. Doc. Revw.
O&G     8884     7/14/2014    Michael N. Litrownik    0.10 Correspondence to Plaintiffs' counsel re assignment of new intakes per intake            A. Investigation
                                                           assignment and revised intake form.
O&G     8885     7/14/2014    Michael N. Litrownik    0.20 Sort and organize case‐related email correspondence.                                     A. Investigation
O&G     8886     7/14/2014    NY Student Law Clerk    0.10 [AB] ‐ Correspond re intake protocols.                                                   A. Investigation
O&G     8887     7/14/2014    NY Student Law Clerk    0.40 [AB] ‐ Telephone conference with potential client re intake.                             A. Investigation
O&G     8888     7/14/2014    Michael N. Litrownik    0.70 Draft correspondence to Defendant re contact with class members, spoliation, and         B. Discovery
                                                           other issues
O&G     8889     7/14/2014    Michael N. Litrownik    0.30 Correspondence to JCS and JLL re potential client.                                       A. Investigation
O&G     8890     7/14/2014    Michael N. Litrownik    0.10 Review bates‐stamped documents.                                                          D. Doc. Revw.
O&G     8891     7/14/2014    Michael N. Litrownik    0.10 Assign new intakes per intake spreadsheet.                                               A. Investigation
O&G     8892     7/14/2014    Michael N. Litrownik    0.10 Revise intake form.                                                                      A. Investigation
O&G     8893     7/14/2014    Michael N. Litrownik    1.20 Telephone conference with Plaintiffs' counsel re case intakes, strategy, and other       A. Investigation
                                                           issues.
O&G     8894     7/14/2014    Michael N. Litrownik    0.50 Telephone conference with potential client re CSC.                                       A. Investigation
O&G     8895     7/14/2014    Jeffrey M. Domanico     0.80 Update intake spreadsheet; add intake grades to spreadsheet.                             A. Investigation
O&G     8896     7/14/2014      Jennifer Liu [CA]     1.20 Telephone conference with JCS, MNL, AP, and co‐counsel D. Hutchinson, and A. Lah re      F. Strategy
                                                           litigation strategy and tasks.
O&G     8897     7/14/2014      Jennifer Liu [CA]     0.50 Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, K. Dermody, D.          F. Strategy
                                                           Hutchinson, and S. Srinivasan re meeting recap, next steps.
O&G     8898     7/14/2014      Jennifer Liu [CA]     0.10 Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, K. Dermody, D.          F. Strategy
                                                           Hutchinson, and S. Srinivasan re agenda.
O&G     8899     7/14/2014      Jennifer Liu [CA]     0.60 Correspondence with JCS and MNL re agenda items.                                         F. Strategy
O&G     8900     7/14/2014      Jennifer Liu [CA]     0.10 Correspondence with JCS and MNL re job description.                                      F. Strategy



                                                                  Page 309 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 311 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                      Code
O&G     8901     7/14/2014      Jennifer Liu [CA]     0.10 Correspondence with Named Plaintiff, MNL, and JCS re job description, document            B. Discovery
                                                           preservation.
O&G     8902     7/14/2014      Jennifer Liu [CA]     0.30 Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, K. Dermody, D.           A. Investigation
                                                           Hutchinson, and S. Srinivasan re litigation issues, intakes.
O&G     8903     7/14/2014      Jennifer Liu [CA]     0.20 Correspondence with JCS and MNL re agenda.                                                F. Strategy
O&G     8904     7/14/2014       Jahan C. Sagafi      2.70 Prepare for an hold team meeting re intakes, complaint amendment, pro hac vice            A. Investigation
                                                           applications, local counsel, reject letters; team discussions re intake strategy, local
                                                           counsel.
O&G     8905     7/14/2014     Ashley Pellouchoud     4.50 Team telephone conference; consent to join form follow ups with various intakes;          A. Investigation
                                                           telephone conference/follow up with potential class members and send relevant
                                                           summaries to team.
O&G     8906     7/15/2014    Michael N. Litrownik    0.10 Correspondence to JCS and JMD re review of consent to join form for potential opt‐in.     A. Investigation

O&G     8907     7/15/2014    NY Student Law Clerk   0.40   [AB] ‐ Correspondence re intake protocol.                                                A. Investigation
O&G     8908     7/15/2014    NY Student Law Clerk   0.70   [AB] ‐ Memorialize intake telephone conference.                                          A. Investigation
O&G     8909     7/15/2014    NY Student Law Clerk   0.90   [AB] ‐ Intake telephone conference.                                                      A. Investigation
O&G     8910     7/15/2014    NY Student Law Clerk   0.40   [AB] ‐ Correspond with new potential class members.                                      A. Investigation
O&G     8911     7/15/2014    Michael N. Litrownik   0.10   Correspondence to JLL re case knowledge‐sharing.                                         F. Strategy
O&G     8912     7/15/2014    Michael N. Litrownik   0.10   Correspondence to JLL re revised notices.                                                F. Strategy
O&G     8913     7/15/2014    Michael N. Litrownik   0.40   Correspondence to Plaintiffs' counsel re potential client intake.                        A. Investigation
O&G     8914     7/15/2014    Michael N. Litrownik   0.60   Telephone conference with potential client re intake.                                    A. Investigation
O&G     8915     7/15/2014    Michael N. Litrownik   0.50   Review FLSA exemption decisions by Judge Arterton.                                       E. Motions
O&G     8916     7/15/2014    Michael N. Litrownik   0.10   Correspondence to JMD re consent to join form and notice for opt‐in.                     A. Investigation
O&G     8917     7/15/2014    Michael N. Litrownik   0.10   Correspondence to JCS and JLL re spoliation letter.                                      B. Discovery
O&G     8918     7/15/2014    Michael N. Litrownik   0.20   Additional revision to spoliation, other issues letter.                                  B. Discovery
O&G     8919     7/15/2014    Michael N. Litrownik   0.10   Correspondence to potential client re intake.                                            A. Investigation
O&G     8920     7/15/2014    Michael N. Litrownik   0.20   Telephone conference with AB re intake issues                                            A. Investigation
O&G     8921     7/15/2014    Michael N. Litrownik   0.20   Correspondence to potential client re referrals.                                         A. Investigation
O&G     8922     7/15/2014    Michael N. Litrownik   0.20   Correspondence to potential client re referrals.                                         A. Investigation
O&G     8923     7/15/2014    Michael N. Litrownik   0.10   Correspondence to JLL re knowledge sharing discussion.                                   F. Strategy
O&G     8924     7/15/2014    Michael N. Litrownik   0.10   Correspondence to potential opt‐in re intake.                                            A. Investigation
O&G     8925     7/15/2014    Michael N. Litrownik   0.10   Review consent to join form for potential opt‐in.                                        A. Investigation
O&G     8926     7/15/2014    Michael N. Litrownik   0.70   Draft correspondence to opposing counsel re contact with proposed class, spoliation,     B. Discovery
                                                            class list or tolling agreement, and electronically stored information preservation.

O&G     8927     7/15/2014    Michael N. Litrownik   0.10   Correspondence to potential client re intake.                                            A. Investigation
O&G     8928     7/15/2014    Michael N. Litrownik   0.20   Review correspondence from NS re intake (.1); JLL re intake (.1)                         A. Investigation
O&G     8929     7/15/2014    Michael N. Litrownik   0.10   Correspondence to ER re E. Powers invoice                                                F. Strategy
O&G     8930     7/15/2014     Jennifer Liu [CA]     0.10   Correspondence with JCS, MNL, T. Jackson, and co‐counsel A. Lah, K. Dermody, D.          F. Strategy
                                                            Hutchinson, and S. Srinivasan re adding Maryland claims.

                                                                  Page 310 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 312 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                               Code
O&G     8931     7/15/2014      Jennifer Liu [CA]     0.10 Correspondence with MNL and JXD re procedure for filing consent to join forms.     A. Investigation

O&G     8932     7/15/2014      Jennifer Liu [CA]    0.10 Correspondence with NS, JCS, MNL, and JXD re S. King consent to join form.          A. Investigation
O&G     8933     7/15/2014     Ashley Pellouchoud    3.20 CSC intakes and summaries; follow up with respective intakes re job titles/etc. ‐   A. Investigation
                                                          transcribe and circulate to team for review.
O&G     8934     7/16/2014    Michael N. Litrownik   0.10 Assign intakes.                                                                     A. Investigation
O&G     8935     7/16/2014    Michael N. Litrownik   0.20 Legal research re Maryland wage and hour law.                                       E. Motions
O&G     8936     7/16/2014    Michael N. Litrownik   0.10 Correspondence to JLL re review of correspondence re opt‐in and adding Maryland     F. Strategy
                                                          claims.
O&G     8937     7/16/2014    NY Student Law Clerk   0.10 [AB] ‐ Memorialize intake telephone conference.                                     A. Investigation
O&G     8938     7/16/2014    NY Student Law Clerk   1.10 [AB] ‐ Intake telephone conference.                                                 A. Investigation
O&G     8939     7/16/2014    NY Student Law Clerk   0.20 [AB] ‐ Correspondence with potential client.                                        A. Investigation
O&G     8940     7/16/2014      Naomi Sunshine       0.30 Responding to case inquiries and set up intake telephone conferences.               A. Investigation
O&G     8941     7/16/2014    Michael N. Litrownik   0.10 Correspondence to AP, NS, AP, and JLL re new internal intake assignments.           A. Investigation
O&G     8942     7/16/2014    Michael N. Litrownik   0.10 Correspondence to Plaintiffs' counsel re new intake assignments.                    A. Investigation
O&G     8943     7/16/2014    Michael N. Litrownik   0.10 Correspondence to JCS and JLL re CAFA fact pleading.                                F. Strategy
O&G     8944     7/16/2014    Michael N. Litrownik   0.20 Review Judge Arterton's decision re original jurisdiction under CAFA.               E. Motions
O&G     8945     7/16/2014    Michael N. Litrownik   0.10 Correspondence to potential opt‐in re consent to join form.                         A. Investigation
O&G     8946     7/16/2014    Michael N. Litrownik   0.10 Correspondence to potential opt‐in re intake.                                       A. Investigation
O&G     8947     7/16/2014    Michael N. Litrownik   0.20 Review correspondence from AP and JCS re intake of potential opt‐in.                A. Investigation
O&G     8948     7/16/2014    Michael N. Litrownik   0.30 Review correspondence from co‐counsel T. Jackson, K. Dermody, and JCS re hybrid     F. Strategy
                                                          class‐action in District of Connecticut issue.
O&G     8949     7/16/2014    Michael N. Litrownik   0.10 Update bi‐weekly status telephone conference calendar update.                       F. Strategy
O&G     8950     7/16/2014    Michael N. Litrownik   0.10 Telephone conference with JLL re pending issues.                                    F. Strategy
O&G     8951     7/16/2014    Michael N. Litrownik   1.50 Revise complaint to add new Maryland Plaintiff and state law claims.                E. Motions
O&G     8952     7/16/2014    Michael N. Litrownik   0.10 telephone conference with opt‐in re amended complaint.                              E. Motions
O&G     8953     7/16/2014    Michael N. Litrownik   0.10 Telephone conference with opt‐in (left voicemail).                                  F. Strategy
O&G     8954     7/16/2014    Michael N. Litrownik   0.10 Review correspondence from JLL re opt‐in and adding Maryland claims.                F. Strategy
O&G     8955     7/16/2014    Michael N. Litrownik   0.10 Review intake forms.                                                                A. Investigation
O&G     8956     7/16/2014    Jeffrey M. Domanico    0.30 File consent to join form via ECF.                                                  F. Strategy
O&G     8957     7/16/2014    Jeffrey M. Domanico    0.80 Update intake tracking spreadsheet.                                                 A. Investigation
O&G     8958     7/16/2014      Jennifer Liu [CA]    0.20 Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, K. Dermody, D.     F. Strategy
                                                          Hutchinson, and S. Srinivasan re CAFA, supplemental jurisdiction.

O&G     8959     7/16/2014      Jennifer Liu [CA]    0.10   Correspondence with N. Belushko re intake form.                                   A. Investigation
O&G     8960     7/16/2014      Jennifer Liu [CA]    0.20   Telephone conference with MNL re notices.                                         F. Strategy
O&G     8961     7/16/2014      Jennifer Liu [CA]    0.10   Telephone conference with MNL re litigation tasks.                                F. Strategy
O&G     8962     7/16/2014      Jennifer Liu [CA]    0.30   Correspondence with JCS and MNL re consent to join forms and retainers.           A. Investigation
O&G     8963     7/16/2014      Jennifer Liu [CA]    0.20   Correspondence with MNL re amended complaint.                                     E. Motions
O&G     8964     7/16/2014      Jennifer Liu [CA]    0.10   Correspondence with JCS and MNL re revised intake form.                           A. Investigation

                                                                  Page 311 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 313 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                Code
O&G     8965     7/16/2014      Jennifer Liu [CA]     0.10 Correspondence with MNL, R. Pereira, and co‐counsel N. Belushko, D. Hutchinson, and A. Investigation
                                                           S. Srinivasan re revised intake form.
O&G     8966     7/16/2014      Jennifer Liu [CA]     0.10 Correspondence with MNL and JXD re filing and tracking consent to join forms.       A. Investigation

O&G     8967     7/16/2014      Jennifer Liu [CA]    0.10 Review and edit notice of filing of consent to join form.                                A. Investigation
O&G     8968     7/16/2014      Jennifer Liu [CA]    0.10 Correspondence with JCS re amended complaint.                                            E. Motions
O&G     8969     7/16/2014       Jahan C. Sagafi     1.90 Discussions re supplemental jurisdiction and state law claims; research past cases.      E. Motions

O&G     8970     7/16/2014     Ashley Pellouchoud    2.20 CSC intakes and summaries; titles/etc.; transcribe and circulate to team for review;     A. Investigation
                                                          update JLL and ML on progress.
O&G     8971     7/17/2014    NY Student Law Clerk   0.10 [AB] ‐ Follow‐up on previous intake.                                                     A. Investigation
O&G     8972     7/17/2014    NY Student Law Clerk   0.40 [AB] ‐ Research Washington statute of limitations.                                       A. Investigation
O&G     8973     7/17/2014    Michael N. Litrownik   0.10 Correspondence to JCS re drafting of revised retainer agreement including three firms.   F. Strategy

O&G     8974     7/17/2014    Michael N. Litrownik   0.10 Review correspondence from JLL re drafting of revised retainer agreement including       F. Strategy
                                                          three firms.
O&G     8975     7/17/2014    Michael N. Litrownik   0.10 Correspondence to JLL re drafting of revised retainer agreement including three firms.   F. Strategy

O&G     8976     7/17/2014    NY Student Law Clerk   0.20 [AB] ‐ Correspondence with new intake.                                                   A. Investigation
O&G     8977     7/17/2014    NY Student Law Clerk   0.50 [AB] ‐ Memorialize intake telephone conference, correspondence with CSC team.            A. Investigation

O&G     8978     7/17/2014      Naomi Sunshine       1.20 Telephone conference with potential opt‐in and draft up intake and summary re same. A. Investigation

O&G     8979     7/17/2014      Naomi Sunshine       0.50   Intake telephone conferences and draft email correspondences re same.                  A. Investigation
O&G     8980     7/17/2014      Naomi Sunshine       0.20   Telephone conference with potential opt‐in.                                            A. Investigation
O&G     8981     7/17/2014      Naomi Sunshine       0.30   Analysis re intakes.                                                                   A. Investigation
O&G     8982     7/17/2014      Naomi Sunshine       0.10   Correspondence with MNL re intake.                                                     A. Investigation
O&G     8983     7/17/2014    Michael N. Litrownik   0.20   Correspondence to AB re intake procedure.                                              A. Investigation
O&G     8984     7/17/2014    Michael N. Litrownik   0.10   Correspondence to potential client re intake.                                          A. Investigation
O&G     8985     7/17/2014    Michael N. Litrownik   0.20   Correspondence to JCS enclosing revised retainer and explaining revisions.             F. Strategy
O&G     8986     7/17/2014    Michael N. Litrownik   0.30   Telephone conference with potential client re intake.                                  A. Investigation
O&G     8987     7/17/2014    Michael N. Litrownik   0.10   Correspondence to AP re potential client intake.                                       A. Investigation
O&G     8988     7/17/2014    Michael N. Litrownik   0.10   Correspondence to potential client re intake.                                          A. Investigation
O&G     8989     7/17/2014    Michael N. Litrownik   0.10   Telephone conference with potential client (left voicemail).                           A. Investigation
O&G     8990     7/17/2014    Michael N. Litrownik   0.50   Draft revised retainer agreement including three firms.                                F. Strategy
O&G     8991     7/17/2014    Michael N. Litrownik   0.10   Conference with AB re potential opt‐in intake.                                         A. Investigation
O&G     8992     7/17/2014    Michael N. Litrownik   0.20   Review intake form and summary from AB re potential opt‐in.                            A. Investigation
O&G     8993     7/17/2014    Jeffrey M. Domanico    1.00   Add average hours worked per week for intakes already taken.                           A. Investigation
O&G     8994     7/17/2014    Jeffrey M. Domanico    0.70   Update intake tracking spreadsheet.                                                    A. Investigation



                                                                  Page 312 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 314 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                     Code
O&G     8995     7/17/2014     Ashley Pellouchoud     1.50 Intake telephone conferences; e‐mail correspondences with JCS re response to intake      A. Investigation
                                                           for potential opt‐in.
O&G     8996     7/18/2014    NY Student Law Clerk    0.40 [AB] ‐ Correspond with potential intake, attorneys.                                      A. Investigation
O&G     8997     7/18/2014    Michael N. Litrownik    0.40 Correspondence to Plaintiffs' counsel re new three‐firm retainer and revised intake      A. Investigation
                                                           form.
O&G     8998     7/18/2014    Michael N. Litrownik    0.20 Correspondence with AP re intake of potential client.                                    A. Investigation
O&G     8999     7/18/2014    Michael N. Litrownik    0.10 Correspondence to JCS and JLL re revised intake form.                                    A. Investigation
O&G     9000     7/18/2014    Michael N. Litrownik    0.30 Revise intake form per co‐counsel N. Belushko suggestions.                               A. Investigation
O&G     9001     7/18/2014    Michael N. Litrownik    0.10 Revise three‐firm retainer per JCS revisions.                                            F. Strategy
O&G     9002     7/18/2014    Michael N. Litrownik    0.10 Review correspondence from JCS re three‐firm retainer.                                   F. Strategy
O&G     9003     7/18/2014    Michael N. Litrownik    0.30 Review correspondence from co‐counsel J. Lais, AP, and AB re intakes.                    A. Investigation
O&G     9004     7/18/2014    Jeffrey M. Domanico     0.30 File consents to join via ECF.                                                           F. Strategy
O&G     9005     7/18/2014    Jeffrey M. Domanico     0.70 Update intake tracking spreadsheet.                                                      A. Investigation
O&G     9006     7/18/2014      Jennifer Liu [CA]     0.10 Correspondence with opt‐in and MNL re job title.                                         A. Investigation
O&G     9007     7/18/2014       Jahan C. Sagafi      0.60 Edits to retainer and discuss intake form.                                               A. Investigation
O&G     9008     7/18/2014     Ashley Pellouchoud     1.20 CSC intakes and summaries; transcribe and circulate to team for review; schedule         A. Investigation
                                                           intake telephone conferences with new assignments.
O&G     9009     7/20/2014       Jahan C. Sagafi      0.70 Witness interview discussions.                                                           A. Investigation
O&G     9010     7/21/2014    Michael N. Litrownik    0.20 Review correspondence from JCS re intake analysis.                                       A. Investigation
O&G     9011     7/21/2014    NY Student Law Clerk    0.20 [AB] ‐ Memorialize intake telephone conference.                                          A. Investigation
O&G     9012     7/21/2014    NY Student Law Clerk    0.60 [AB] ‐ Intake telephone conference.                                                      A. Investigation
O&G     9013     7/21/2014    Michael N. Litrownik    0.70 Telephone conference with potential client re intake.                                    A. Investigation
O&G     9014     7/21/2014    Michael N. Litrownik    0.50 Correspondence to intakes re time to speak over phone.                                   A. Investigation
O&G     9015     7/21/2014    Michael N. Litrownik    0.10 Correspondence to JMD re potential opt‐in's consent to join form.                        A. Investigation
O&G     9016     7/21/2014    Michael N. Litrownik    0.20 Review correspondence from JLL and JCS re opt‐in.                                        A. Investigation
O&G     9017     7/21/2014    Jeffrey M. Domanico     0.90 Update intake tracking spreadsheet.                                                      A. Investigation
O&G     9018     7/21/2014      Jennifer Liu [CA]     0.10 Correspondence with opt‐in and MNL re consent to join form.                              A. Investigation
O&G     9019     7/21/2014      Jennifer Liu [CA]     0.20 Correspondence with JCS and MNL re opt‐in.                                               A. Investigation
O&G     9020     7/21/2014     Ashley Pellouchoud     1.00 CSC intake telephone conference; schedule intake telephone conferences with new          A. Investigation
                                                           assignments; follow up e‐mail correspondences with JLL re opt‐in; team intake reviews.

O&G     9021     7/22/2014    Michael N. Litrownik   0.10 Correspondence to Plaintiffs' counsel re new assignments in intake spreadsheet and        A. Investigation
                                                          new retainer.
O&G     9022     7/22/2014    SF Student Law Clerk   2.25 [QR] Review relevant email communications re intake.                                      A. Investigation
O&G     9023     7/22/2014    SF Student Law Clerk   2.00 [QR] Conference and telephone conference re intake.                                       A. Investigation
O&G     9024     7/22/2014    NY Student Law Clerk   0.30 [AB] ‐ Correspond with potential opt‐in.                                                  A. Investigation
O&G     9025     7/22/2014    Michael N. Litrownik   0.40 Review correspondence from JCS and JLL re agenda for bi‐weekly status telephone           F. Strategy
                                                          conference.
O&G     9026     7/22/2014    Michael N. Litrownik   0.20 Correspondence to JCS, JLL, AP, and QR re intake process.                                 A. Investigation
O&G     9027     7/22/2014    Michael N. Litrownik   0.20 telephone conference with potential opt‐in re intake.                                     A. Investigation

                                                                  Page 313 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 315 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                      Code
O&G     9028     7/22/2014    Michael N. Litrownik    0.10   Telephone conference with potential opt‐in (left voicemail).                              A. Investigation
O&G     9029     7/22/2014    Michael N. Litrownik    0.20   Telephone conference with AP and QR re briefing on intake process.                        A. Investigation
O&G     9030     7/22/2014    Michael N. Litrownik    0.70   telephone conference with JCS re case strategy, issues, and feedback.                     F. Strategy
O&G     9031     7/22/2014    Michael N. Litrownik    0.20   Correspondence to and from AB re intakes.                                                 A. Investigation
O&G     9032     7/22/2014    Michael N. Litrownik    0.30   Review intake email correspondences from Plaintiffs' counsel.                             A. Investigation
O&G     9033     7/22/2014    Michael N. Litrownik    0.10   Correspondence to AP, AB, and JLL re new O&G intake assignments.                          A. Investigation
O&G     9034     7/22/2014    Michael N. Litrownik    0.20   Prepare new assignments in intake spreadsheet.                                            A. Investigation
O&G     9035     7/22/2014    Jeffrey M. Domanico     1.20   Update intake tracking spreadsheet.                                                       A. Investigation
O&G     9036     7/22/2014      Jennifer Liu [CA]     0.30   Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, K. Dermody, D.           F. Strategy
                                                             Hutchinson, and S. Srinivasan re agenda for telephone conference.

O&G     9037     7/22/2014      Jennifer Liu [CA]    0.60    Correspondence with JCS and MNL re agenda items.                                          F. Strategy
O&G     9038     7/22/2014      Jennifer Liu [CA]    0.20    Correspondence with JCS, MNL, and AP re intake staffing.                                  A. Investigation
O&G     9039     7/22/2014      Jennifer Liu [CA]    0.10    Correspondence with potential opt‐in re consent to join form.                             A. Investigation
O&G     9040     7/22/2014       Jahan C. Sagafi     0.80    Discuss agenda; review intakes; discuss amended complaint.                                E. Motions
O&G     9041     7/22/2014     Ashley Pellouchoud    5.00    Orient QR to CSC, telephone conference with MNL; CSC intake telephone conferences,        A. Investigation
                                                             schedule intake telephone conferences with new assignments, follow up e‐mail
                                                             correspondences with team/prospective opt‐ins.
O&G     9042     7/23/2014    Michael N. Litrownik   0.10    Intake of potential opt‐in.                                                               A. Investigation
O&G     9043     7/23/2014    Michael N. Litrownik   0.30    Correspondence to JLL and JCS re potential client.                                        A. Investigation
O&G     9044     7/23/2014    Michael N. Litrownik   0.20    Review intake questionnaire of potential opt‐in.                                          A. Investigation
O&G     9045     7/23/2014    Ashley Pellouchoud     2.00    Follow up with intakes re job titles/etc. in HR, telephone conference intakes and         A. Investigation
                                                             organize assignments.
O&G     9046     7/23/2014    SF Student Law Clerk   0.50    [QR] Emailed potential class members re scheduling an intake.                             A. Investigation
O&G     9047     7/23/2014    SF Student Law Clerk   1.50    [QR] Telephone conference with co‐counsel re intake strategy.                             A. Investigation
O&G     9048     7/23/2014    NY Student Law Clerk   0.50    [AB] ‐ Correspond with potential opt‐ins.                                                 A. Investigation
O&G     9049     7/23/2014    Michael N. Litrownik   0.10    Review correspondence from JCS re potential opt‐in intake.                                A. Investigation
O&G     9050     7/23/2014    Michael N. Litrownik   0.30    Correspondence to Plaintiffs' counsel re intake summary for potential opt‐in.             A. Investigation
O&G     9051     7/23/2014    Michael N. Litrownik   0.10    Correspondence to opt‐in re intake.                                                       A. Investigation
O&G     9052     7/23/2014    Michael N. Litrownik   0.10    Correspondence to potential client re intake.                                             A. Investigation
O&G     9053     7/23/2014    Michael N. Litrownik   1.50    Telephone conference with all Plaintiffs' counsel re intake process, case strategy, and   A. Investigation
                                                             other issues.
O&G     9054     7/23/2014    Michael N. Litrownik   0.20    Review intake summaries to discuss at status telephone conference.                        A. Investigation
O&G     9055     7/23/2014    Michael N. Litrownik   0.20    Telephone conference with JCS and JLL re status telephone conference.                     F. Strategy
O&G     9056     7/23/2014    Michael N. Litrownik   0.30    Review data re intakes assigned and completed and consent to join forms obtained for      A. Investigation
                                                             bi‐weekly status telephone conference.
O&G     9057     7/23/2014    Michael N. Litrownik   0.30    Correspondence to JCS and JLL re agenda items for bi‐weekly status telephone              F. Strategy
                                                             conference.
O&G     9058     7/23/2014    Jeffrey M. Domanico    0.10    File affidavit of service re complaint via ECF.                                           E. Motions
O&G     9059     7/23/2014    Jeffrey M. Domanico    0.70    Update intake tracking spreadsheet.                                                       A. Investigation

                                                                   Page 314 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 316 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                   Code
O&G     9060     7/23/2014      Jennifer Liu [CA]     0.10 Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, K. Dermody, D.        F. Strategy
                                                           Hutchinson, and S. Srinivasan re navigating HR system.
O&G     9061     7/23/2014      Jennifer Liu [CA]     0.20 Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, K. Dermody, D.        F. Strategy
                                                           Hutchinson, and S. Srinivasan re job description.
O&G     9062     7/23/2014      Jennifer Liu [CA]     0.10 Telephone conference with Named Plaintiff re job description.                          B. Discovery
O&G     9063     7/23/2014      Jennifer Liu [CA]     0.40 Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, K. Dermody, D.        F. Strategy
                                                           Hutchinson, and S. Srinivasan re recap of telephone conference and next steps.

O&G     9064     7/23/2014      Jennifer Liu [CA]    0.10 Conference with JCS re intake spreadsheet.                                              A. Investigation
O&G     9065     7/23/2014      Jennifer Liu [CA]    1.50 Telephone conference with JCS, MNL, and co‐counsel T. Jackson, A. Lah, K. Dermody, D.   F. Strategy
                                                          Hutchinson, and S. Srinivasan re intakes, strategy, complaint.
O&G     9066     7/23/2014      Jennifer Liu [CA]    0.20 Conference with JCS and MNL re agenda items.                                            F. Strategy
O&G     9067     7/23/2014      Jennifer Liu [CA]    0.10 Correspondence with MNL re complaint.                                                   E. Motions
O&G     9068     7/23/2014       Jahan C. Sagafi     2.80 Review intake processing protocol, edit spreadsheet, telephone conference with local    A. Investigation
                                                          counsel.
O&G     9069     7/23/2014    Ashley Pellouchoud     1.50 Team telephone conference.                                                              A. Investigation
O&G     9070     7/24/2014    Michael N. Litrownik   0.10 Correspondence to Plaintiffs' counsel re preparation of new firm intake assignments.    A. Investigation

O&G     9071     7/24/2014    Michael N. Litrownik   0.10   Review correspondence from JCS re tracking hours rules and vacation policy.           A. Investigation
O&G     9072     7/24/2014    Michael N. Litrownik   0.10   Review correspondence from JCS re potential opt‐in.                                   A. Investigation
O&G     9073     7/24/2014    Michael N. Litrownik   0.10   Review correspondence from JCS re CSC system info.                                    A. Investigation
O&G     9074     7/24/2014    Michael N. Litrownik   0.10   Review correspondence from JCS re potential opt‐in.                                   A. Investigation
O&G     9075     7/24/2014    SF Student Law Clerk   1.20   [QR] Intake telephone conference with potential client.                               A. Investigation
O&G     9076     7/24/2014    Michael N. Litrownik   0.10   Prepare new firm intake assignments.                                                  A. Investigation
O&G     9077     7/24/2014    Michael N. Litrownik   0.10   Correspondence to JCS and JLL re protocol for assignments.                            F. Strategy
O&G     9078     7/24/2014    Michael N. Litrownik   0.20   Conference with JMD re revised intake spreadsheet.                                    A. Investigation
O&G     9079     7/24/2014    Michael N. Litrownik   0.20   Review correspondence and revised intake spreadsheet from JCS.                        A. Investigation
O&G     9080     7/24/2014    Michael N. Litrownik   0.10   Correspondence to potential client re intake.                                         A. Investigation
O&G     9081     7/24/2014    Michael N. Litrownik   0.20   Review correspondence from JCS and fax enclosure from Named Plaintiff re HR info.     D. Doc. Revw.

O&G     9082     7/24/2014    Michael N. Litrownik   0.30 Review correspondence from JCS re master notes, instructions for team re HR info, and F. Strategy
                                                          other matters.
O&G     9083     7/24/2014    Michael N. Litrownik   0.20 Conference with JMD re revisions to intake spreadsheet to capture motion data.        A. Investigation

O&G     9084     7/24/2014    Michael N. Litrownik   0.60 Compile master notes document with HR/personnel info instructions and data and          A. Investigation
                                                          vacation policy data.
O&G     9085     7/24/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re potential client.                                     A. Investigation
O&G     9086     7/24/2014    Jeffrey M. Domanico    1.00 Update intake tracking spreadsheet.                                                     A. Investigation




                                                                  Page 315 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 317 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                   Code
O&G     9087     7/24/2014       Jahan C. Sagafi      4.20 Review class member intakes, revise and discuss intake protocol, review evidence re    A. Investigation
                                                           job descriptions and corporate organization, correspondence with Plaintiff re same,
                                                           edit letter to Defendant re spoliation and class member communications and tolling.

O&G     9088     7/24/2014     Ashley Pellouchoud    4.40 Review telephone conference notes; coordinate intakes; follow up telephone              A. Investigation
                                                          conference with potential opt‐in re prospective opt‐in questions; transcribe intakes
                                                          and send summaries to team.
O&G     9089     7/25/2014    Michael N. Litrownik   0.20 Correspondence to JCS re online research re ESS, CSC ESS manual, and other issues.      A. Investigation

O&G     9090     7/25/2014    Michael N. Litrownik   0.60 Online research re ESS, CSC ESS manual, and other issues.                               A. Investigation
O&G     9091     7/25/2014    SF Student Law Clerk   1.50 [QR] Drafted and circulated summary and intake form for potential client.               A. Investigation
O&G     9092     7/25/2014    SF Student Law Clerk   1.60 [QR] Telephone conference with potential client re system administrator                 A. Investigation
                                                          questionnaire.
O&G     9093     7/25/2014    SF Student Law Clerk   1.20 [QR] Intake of and write up summary for potential client.                               A. Investigation
O&G     9094     7/25/2014    Michael N. Litrownik   0.40 Revise Word document re accessing ESS information.                                      A. Investigation
O&G     9095     7/25/2014    Michael N. Litrownik   0.20 Telephone conference with Named Plaintiff re how to access ESS info.                    A. Investigation
O&G     9096     7/25/2014    Michael N. Litrownik   0.10 Correspondence to JMD re protocol for processing intake information.                    A. Investigation
O&G     9097     7/25/2014    Michael N. Litrownik   0.60 Compile Word document containing instructions re accessing personnel information.       A. Investigation

O&G     9098     7/25/2014    Michael N. Litrownik   0.20   Review correspondence from JCS re intakes for potential clients.                      A. Investigation
O&G     9099     7/25/2014    Michael N. Litrownik   0.20   Review intake summaries re potential clients.                                         A. Investigation
O&G     9100     7/25/2014    Jeffrey M. Domanico    1.20   Update intake tracking spreadsheet.                                                   A. Investigation
O&G     9101     7/25/2014      Jennifer Liu [CA]    0.10   Correspondence with JCS, MNL, and JMD re Kuwait lawsuit.                              F. Strategy
O&G     9102     7/25/2014       Jahan C. Sagafi     0.30   Review potentially related case.                                                      E. Motions
O&G     9103     7/25/2014     Ashley Pellouchoud    1.50   Conference with MNL/JCS re next steps with intakes the team approves of; CSC intake   A. Investigation
                                                            telephone conferences; follow up with potential class members and send relevant
                                                            summaries to team.
O&G     9104     7/27/2014    Michael N. Litrownik   0.10   Correspondence to JMD re Word document on how to walk current employees through       A. Investigation
                                                            ESS.
O&G     9105     7/27/2014    Michael N. Litrownik   0.10   Correspondence to SFLC [QR] re revisions to intake summary and form re potential      A. Investigation
                                                            client.
O&G     9106     7/27/2014    Michael N. Litrownik   0.20   Correspondence to SFLC [QR] re revisions to intake summary and form re potential      A. Investigation
                                                            client.
O&G     9107     7/27/2014    Michael N. Litrownik   0.20   Prepare Word document on how to walk current employees through ESS.                   A. Investigation
O&G     9108     7/27/2014    Michael N. Litrownik   0.10   Review intake summary and form from SFLC [QR] of potential client.                    A. Investigation
O&G     9109     7/27/2014    Michael N. Litrownik   0.10   Review intake summary and form from SFLC [QR] of potential client.                    A. Investigation
O&G     9110     7/28/2014    Michael N. Litrownik   0.10   Correspondence with JCS re revisions to manual on how to walk current employees       A. Investigation
                                                            through eTES and ESS.
O&G     9111     7/28/2014    SF Student Law Clerk   1.00   [QR] Revise and circulate potential client's intake and summary.                      A. Investigation
O&G     9112     7/28/2014    SF Student Law Clerk   1.10   [QR] Revise and circulate potential client's intake and summary.                      A. Investigation

                                                                  Page 316 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 318 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                 Code
O&G     9113     7/28/2014    SF Student Law Clerk    1.75 [QR] Finalize the intakes and summaries of potential clients and circulate same to   A. Investigation
                                                           team.
O&G     9114     7/28/2014    NY Student Law Clerk    0.10 [AB] ‐ Telephone conference with intake.                                             A. Investigation
O&G     9115     7/28/2014    Michael N. Litrownik    0.10 Correspondence to JCS and JLL re agenda.                                             F. Strategy
O&G     9116     7/28/2014    Michael N. Litrownik    0.20 Correspondence to Plaintiffs' counsel re bi‐weekly status telephone conference and   F. Strategy
                                                           guide to walk current employees through HR info.
O&G     9117     7/28/2014    Michael N. Litrownik    0.20 Correspondence to JCS re agenda for week and other issues.                           F. Strategy
O&G     9118     7/28/2014    Michael N. Litrownik    0.30 Correspondence to JLL re response to JCS email correspondence re case developments   F. Strategy
                                                           and agenda.
O&G     9119     7/28/2014    Michael N. Litrownik    0.20 Correspondence to SFLC [QR] re intakes of potential clients.                         A. Investigation
O&G     9120     7/28/2014    Michael N. Litrownik    0.10 Revise manual on how to walk current employees through eTES and ESS.                 A. Investigation
O&G     9121     7/28/2014    Michael N. Litrownik    0.10 Telephone conference with potential client re consent to join form.                  A. Investigation
O&G     9122     7/28/2014    Jeffrey M. Domanico     0.50 Prepare and file consents to join via ECF.                                           F. Strategy
O&G     9123     7/28/2014    Jeffrey M. Domanico     0.70 Update intake tracking spreadsheet.                                                  A. Investigation
O&G     9124     7/28/2014      Jennifer Liu [CA]     0.10 Correspondence with MNL re agenda items and telephone conference this week.          F. Strategy

O&G     9125     7/28/2014      Jennifer Liu [CA]    0.10 Correspondence with co‐counsel A. Lah, M. Caesar, MNL, and JD re distribution list.   F. Strategy

O&G     9126     7/28/2014      Jennifer Liu [CA]    0.20   Conference with SLC re intake write‐ups.                                            A. Investigation
O&G     9127     7/28/2014       Jahan C. Sagafi     1.00   Compile internal organizational information reference sheet.                        F. Strategy
O&G     9128     7/28/2014     Ashley Pellouchoud    1.00   CSC intake and draft summary of same to team.                                       A. Investigation
O&G     9129     7/29/2014    NY Student Law Clerk   0.20   [AB] ‐ Review intake correspondence.                                                A. Investigation
O&G     9130     7/29/2014    Jeffrey M. Domanico    0.60   Update intake tracking spreadsheet.                                                 A. Investigation
O&G     9131     7/29/2014       Jahan C. Sagafi     0.40   Review past cases re similar claims.                                                E. Motions
O&G     9132     7/29/2014     Ashley Pellouchoud    1.20   Telephone conferences with CSC intakes and coordination/update of same.             A. Investigation
O&G     9133     7/30/2014    NY Student Law Clerk   0.40   [AB] ‐ Memorialize telephone conference.                                            A. Investigation
O&G     9134     7/30/2014    NY Student Law Clerk   1.10   [AB] ‐ Intake telephone conference.                                                 A. Investigation
O&G     9135     7/30/2014    Michael N. Litrownik   0.10   Conference with AB re intakes.                                                      A. Investigation
O&G     9136     7/30/2014    Michael N. Litrownik   0.40   Review correspondence from JCS re intakes and draft rejection correspondence.       A. Investigation

O&G     9137     7/30/2014    Michael N. Litrownik   0.20   Correspondence to/from AB re opt‐in's consent to join form.                         A. Investigation
O&G     9138     7/30/2014    Jeffrey M. Domanico    0.50   Prepare consent to join forms for filing; file same via ECF.                        F. Strategy
O&G     9139     7/30/2014    Jeffrey M. Domanico    0.40   Update intake tracking spreadsheet.                                                 A. Investigation
O&G     9140     7/30/2014      Jennifer Liu [CA]    0.10   Correspondence with JCS, MNL re Judge Arterton.                                     F. Strategy
O&G     9141     7/30/2014      Jennifer Liu [CA]    0.10   Review correspondence re FLSA research.                                             E. Motions
O&G     9142     7/30/2014      Jennifer Liu [CA]    0.10   Correspondence with opt‐in's re consent to join form.                               A. Investigation
O&G     9143     7/30/2014      Jennifer Liu [CA]    0.10   Correspondence with MNL re opt‐in's consent to join form.                           A. Investigation
O&G     9144     7/30/2014      Jennifer Liu [CA]    0.10   Correspondence with MNL re opt‐in's consent to join form.                           A. Investigation
O&G     9145     7/30/2014      Jennifer Liu [CA]    0.10   Correspondence with JCS and MNL re Judge Arterton.                                  F. Strategy
O&G     9146     7/30/2014      Jennifer Liu [CA]    0.10   Review correspondence re FLSA research.                                             E. Motions

                                                                  Page 317 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 319 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         HoursDescription                                                                                  Code
O&G     9147     7/30/2014      Jennifer Liu [CA]     0.10Correspondence with opt‐in re consent to join form.                                   A. Investigation
O&G     9148     7/30/2014      Jennifer Liu [CA]     0.10Correspondence with MNL re potential opt‐in's consent to join form.                   A. Investigation
O&G     9149     7/30/2014      Jennifer Liu [CA]     0.10Correspondence with MNL re opt‐in's consent to join form.                             A. Investigation
O&G     9150     7/30/2014     Ashley Pellouchoud     2.70Telephone conference with intakes re HR info; intake summaries; circulate to CSC      A. Investigation
                                                          team.
O&G     9151     7/31/2014    Michael N. Litrownik   0.10 Correspondence to JCS and JLL re script and review of past correspondence re reject   A. Investigation
                                                          letters.
O&G     9152     7/31/2014    Michael N. Litrownik   0.10 Correspondence to JCS re intake process telephone conference and calendar for same.   A. Investigation

O&G     9153     7/31/2014    Michael N. Litrownik   0.10    Set up calendar re intake process telephone conference.                            A. Investigation
O&G     9154     7/31/2014    Michael N. Litrownik   0.10    Correspondence to AP and AB re review of new intake assignments.                   A. Investigation
O&G     9155     7/31/2014    Michael N. Litrownik   0.10    Correspondence to Plaintiffs' counsel re review of new intake assignments.         A. Investigation
O&G     9156     7/31/2014    NY Student Law Clerk   0.20    [AB] ‐ Telephone conference with MNL and CSC litigation team.                      F. Strategy
O&G     9157     7/31/2014    Michael N. Litrownik   0.10    Review past correspondence re reject letters.                                      A. Investigation
O&G     9158     7/31/2014    Michael N. Litrownik   0.30    Telephone conference with intake staff and attorneys re new intake process         A. Investigation
O&G     9159     7/31/2014    Michael N. Litrownik   0.20    Correspondence to Plaintiffs' counsel re intake process telephone conference.      A. Investigation

O&G     9160     7/31/2014    Michael N. Litrownik   0.10 Correspondence to Plaintiffs' counsel re intake process.                              A. Investigation
O&G     9161     7/31/2014    Michael N. Litrownik   0.20 Correspondence to and from JCS re intake process.                                     A. Investigation
O&G     9162     7/31/2014    Michael N. Litrownik   0.10 Review new intake assignments.                                                        A. Investigation
O&G     9163     7/31/2014      Justin M. Swartz     0.10 Correspondence with JCS re staffing.                                                  F. Strategy
O&G     9164     7/31/2014      Justin M. Swartz     0.10 Correspondence from potential Plaintiff.                                              A. Investigation
O&G     9165     7/31/2014      Justin M. Swartz     0.10 Correspondence with opposing counsel D. Golder re extension.                          F. Strategy
O&G     9166     7/31/2014      Justin M. Swartz     0.10 Correspondence with JCS re opposing counsel.                                          F. Strategy
O&G     9167     7/31/2014      Justin M. Swartz     0.10 Correspondence with JCS re staffing.                                                  F. Strategy
O&G     9168     7/31/2014      Justin M. Swartz     0.20 Conference with JET re case staffing.                                                 F. Strategy
O&G     9169     7/31/2014    Jeffrey M. Domanico    0.60 Update intake tracking spreadsheet.                                                   A. Investigation
O&G     9170     7/31/2014      Jennifer Liu [CA]    0.30 Correspondence with JCS, MNL, and co‐counsel T. Jackson, A. Lah, K. Dermody, D.       F. Strategy
                                                          Hutchinson, and S. Srinivasan re CAFA.
O&G     9171     7/31/2014      Jennifer Liu [CA]    0.10 Correspondence with JMS, JCS, and MNL re opposing counsel.                            F. Strategy
O&G     9172     7/31/2014       Jahan C. Sagafi     1.30 Edits to script for intakes and discussion; review defense counsel information.       A. Investigation

O&G     9173     7/31/2014    Ashley Pellouchoud     0.50 Telephone conference with ML re capturing HR info.                                    A. Investigation
O&G     9174     8/1/2014     Michael N. Litrownik   1.20 Incorporate changes from review of JCS correspondence in Alorica same and revise      B. Discovery
                                                          letter to Defendant re housekeeping issues.
O&G     9175     8/1/2014     Michael N. Litrownik   0.10 Correspondence to AB, QR, and AP re potential opt‐in.                                 A. Investigation
O&G     9176     8/1/2014     Michael N. Litrownik   0.20 Correspondence to and from JCS re research tasks.                                     E. Motions
O&G     9177     8/1/2014     Michael N. Litrownik   0.40 Review JCS correspondence in Alorica.                                                 B. Discovery
O&G     9178     8/1/2014     Michael N. Litrownik   0.10 Correspondence to potential opt‐in re intake.                                         A. Investigation
O&G     9179     8/1/2014     Michael N. Litrownik   0.60 Draft correspondence to class members who decide not to opt in.                       A. Investigation

                                                                   Page 318 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 320 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                                         Code
O&G     9180     8/1/2014    Jeffrey M. Domanico     0.60   Update intake tracking spreadsheet.                                                          A. Investigation
O&G     9181     8/1/2014       Jahan C. Sagafi      1.00   Discuss CAFA jurisdiction issues; intakes.                                                   A. Investigation
O&G     9182     8/1/2014     Ashley Pellouchoud     1.50   Telephone conference with intakes; update status chart and organize next steps for           A. Investigation
                                                            assessed intakes/new intakes; e‐mail correspondences with potential opt‐ins.

O&G     9183     8/3/2014      Jahan C. Sagafi      1.80 Edits to reject correspondence; edits to correspondence to Defendant re early case              A. Investigation
                                                         issues.
O&G     9184     8/4/2014    Michael N. Litrownik   0.20 Revise agenda for week.                                                                         A. Investigation
O&G     9185     8/4/2014    Michael N. Litrownik   0.10 Correspondence to Plaintiffs' counsel re letter correspondence to Defendant.                    B. Discovery

O&G     9186     8/4/2014    Michael N. Litrownik   0.10 Proof letter correspondence to Defendant.                                                       B. Discovery
O&G     9187     8/4/2014    Michael N. Litrownik   0.10 Correspondence to JCS and JLL re same review of JCS revisions to rejection letter.              A. Investigation

O&G     9188     8/4/2014    Michael N. Litrownik   0.20    Revise letter correspondences to intakes per revisions from JCS.                             A. Investigation
O&G     9189     8/4/2014    Michael N. Litrownik   0.10    Telephone conference with potential client re intake.                                        A. Investigation
O&G     9190     8/4/2014    Michael N. Litrownik   0.40    Correspondence to JCS and JLL re digest of ECF bounces and task list items.                  F. Strategy
O&G     9191     8/4/2014    Michael N. Litrownik   0.20    Correspondence to AP re potential opt‐in intake.                                             A. Investigation
O&G     9192     8/4/2014    Michael N. Litrownik   0.30    Correspondence to JCS and JLL re draft email correspondence to Plaintiffs' counsel re        A. Investigation
                                                            all template letter correspondences for intakes.
O&G     9193     8/4/2014    Michael N. Litrownik   1.80    Organize notes re task list items, factual research, legal research, case information, and   F. Strategy
                                                            other miscellaneous information, and review notes to date.
O&G     9194     8/4/2014    Michael N. Litrownik   0.10    Correspondence to AP re potential opt‐in intake.                                             A. Investigation
O&G     9195     8/4/2014    Michael N. Litrownik   0.10    Correspondence to AP re potential client intake.                                             A. Investigation
O&G     9196     8/4/2014    Michael N. Litrownik   0.30    Correspondence to JCS and JLL re agenda for the week and status telephone                    F. Strategy
                                                            conference.
O&G     9197     8/4/2014    Michael N. Litrownik   0.20    Review JCS revisions to letter correspondence to Defendant.                                  B. Discovery
O&G     9198     8/4/2014    Michael N. Litrownik   0.20    Review JCS revisions to rejection letter.                                                    A. Investigation
O&G     9199     8/4/2014      Justin M. Swartz     0.10    Correspondence with JCS re staffing.                                                         F. Strategy
O&G     9200     8/4/2014    Jeffrey M. Domanico    0.80    Prepare consents to join for filing; file same via ECF.                                      F. Strategy
O&G     9201     8/4/2014    Jeffrey M. Domanico    0.50    Update intake tracking spreadsheet.                                                          A. Investigation
O&G     9202     8/4/2014       Jahan C. Sagafi     2.30    Intakes, preparation for 26f meeting, discussions re local counsel, review schedule.         B. Discovery

O&G     9203     8/4/2014    Ashley Pellouchoud     1.00 Intake summaries; draft and compose intake assessments to team.                                 A. Investigation
O&G     9204     8/5/2014    Michael N. Litrownik   0.20 Proof final version of housekeeping letter correspondence.                                      B. Discovery
O&G     9205     8/5/2014    Michael N. Litrownik   0.10 Correspondence to JCS and JLL re review of co‐counsel LCHB's revisions to                       B. Discovery
                                                         housekeeping letter correspondence.
O&G     9206     8/5/2014    Michael N. Litrownik   0.10 Correspondence to Plaintiffs' counsel re weekly agenda.                                         A. Investigation
O&G     9207     8/5/2014    Michael N. Litrownik   0.10 Correspondence to JCS re mini‐chart to capture HR information.                                  A. Investigation
O&G     9208     8/5/2014    Michael N. Litrownik   0.20 Incorporate edits from co‐counsel to housekeeping letter correspondence.                        B. Discovery
O&G     9209     8/5/2014    Michael N. Litrownik   0.10 Review LCHB's revisions to housekeeping letter correspondence.                                  B. Discovery

                                                                  Page 319 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 321 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours Description                                                                                         Code
O&G     9210     8/5/2014    Michael N. Litrownik    0.10 Telephone conference with potential opt‐in re intake.                                        A. Investigation
O&G     9211     8/5/2014    Michael N. Litrownik    0.50 Telephone conference with JCS re case status, intake processing, and other issues.           A. Investigation

O&G     9212     8/5/2014    Michael N. Litrownik   0.10   Prepare mini‐chart to capture HR information.                                               A. Investigation
O&G     9213     8/5/2014    Michael N. Litrownik   0.20   Correspondence to/from JCS re weekly agenda.                                                F. Strategy
O&G     9214     8/5/2014     Jennifer Liu [CA]     0.10   Correspondence with MNL and JMD re consent to join forms.                                   A. Investigation
O&G     9215     8/5/2014      Jahan C. Sagafi      2.20   Review court notices; discuss case scheduling issues; discus local counsel; propose 26f     A. Investigation
                                                           conference schedule; finalize letter correspondence re class list and other early issues.

O&G     9216     8/5/2014     Ashley Pellouchoud    3.10 Conference with ML/JCS re CSC intakes; follow up with intakes re official job titles.         A. Investigation

O&G     9217     8/6/2014    Michael N. Litrownik   0.20 Correspondence to Plaintiffs' counsel re Ellis case and District of Connecticut analysis.     A. Investigation

O&G     9218     8/6/2014    Michael N. Litrownik   0.10 Correspondence to Plaintiffs' counsel re updates to intake spreadsheet re assignments. A. Investigation

O&G     9219     8/6/2014    Michael N. Litrownik   0.20 Correspondence with JLL re case management issues.                                            F. Strategy
O&G     9220     8/6/2014    NY Student Law Clerk   0.40 [AB] ‐ Review correspondence with CSC team.                                                   F. Strategy
O&G     9221     8/6/2014    NY Student Law Clerk   1.50 [AB] ‐ Intake telephone conference.                                                           A. Investigation
O&G     9222     8/6/2014    Michael N. Litrownik   0.20 Correspondence to MTL re staffing issues for HR information telephone conference              F. Strategy
                                                         project.
O&G     9223     8/6/2014    Michael N. Litrownik   0.20 Correspondence to AP and AB re new intake assignments.                                        A. Investigation
O&G     9224     8/6/2014    Michael N. Litrownik   0.20 Update intake spreadsheet with assignments.                                                   A. Investigation
O&G     9225     8/6/2014    Michael N. Litrownik   0.20 Conference with JMD re intake processing, HR information collection, and other issues.        A. Investigation

O&G     9226     8/6/2014    Michael N. Litrownik   0.30 Conference with JLL re case management issues.                                                F. Strategy
O&G     9227     8/6/2014    Michael N. Litrownik   1.00 Telephone conference with Plaintiffs' counsel re bi‐weekly status telephone                   F. Strategy
                                                         conference, case status, strategy, and other issues.
O&G     9228     8/6/2014    Michael N. Litrownik   0.40 Review correspondence from JCS, and co‐counsel J. Lais, N. Belushko‐Barrows re                A. Investigation
                                                         intakes and intake processing.
O&G     9229     8/6/2014    Jeffrey M. Domanico    0.40 Prepare consents to join for filing.                                                          F. Strategy
O&G     9230     8/6/2014    Jeffrey M. Domanico    0.50 Update intake tracking spreadsheet.                                                           A. Investigation
O&G     9231     8/6/2014      Jennifer Liu [CA]    0.20 Conference with JCS re team telephone conference.                                             F. Strategy
O&G     9232     8/6/2014      Jennifer Liu [CA]    1.00 Team telephone conference.                                                                    F. Strategy
O&G     9233     8/6/2014       Jahan C. Sagafi     5.30 Team telephone conference and preparation and follow‐up re same; intake review;               F. Strategy
                                                         prepare discovery requests; discussion re local counsel; research re state law claims;
                                                         correspondence with local counsel.
O&G     9234     8/7/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re requests for production of documents and                    C. Depositions
                                                         deposition notice.
O&G     9235     8/7/2014    Michael N. Litrownik   0.20 Correspondence to JLL re preparation of combined letter correspondence to System              A. Investigation
                                                         Administrators who don't opt‐in.

                                                                 Page 320 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 322 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                     Code
O&G     9236     8/7/2014     Michael N. Litrownik    0.30 Correspondence to JCS re blackline of review of requests for production of documents      C. Depositions
                                                           and deposition notice in HP case re requests for production of documents and
                                                           deposition notices in this case.
O&G     9237     8/7/2014     Michael N. Litrownik    0.10 Review correspondence from JLL re discovery issues.                                       C. Depositions
O&G     9238     8/7/2014     Michael N. Litrownik    0.10 Review correspondence from JCS re state law research.                                     C. Depositions
O&G     9239     8/7/2014     Michael N. Litrownik    0.10 Correspondence to JCS and JLL re requests for production of documents and deposition      C. Depositions
                                                           notice.
O&G     9240     8/7/2014     Michael N. Litrownik    0.20 Telephone conference with paralegals re telephone conference project to capture HR        A. Investigation
                                                           information.
O&G     9241     8/7/2014     Michael N. Litrownik    0.80 Conference with MJS re case status, development, briefing.                                F. Strategy
O&G     9242     8/7/2014     Michael N. Litrownik    1.00 Correspondence to former intakes re follow‐up questions, including salary, official job   A. Investigation
                                                           title, and other matters.
O&G     9243     8/7/2014     Michael N. Litrownik    0.30 Prepare combined letter correspondence to System Administrators who don't opt‐in.         A. Investigation

O&G     9244     8/7/2014     Michael N. Litrownik   0.50 Review requests for production of documents and deposition notice in HP case re            C. Depositions
                                                          requests for production of documents and deposition notices in this case.

O&G     9245     8/7/2014      Michael J. Scimone    1.40 Review case file and notes.                                                                F. Strategy
O&G     9246     8/7/2014      Michael J. Scimone    0.90 Conference with MNL re case background, logistics, staffing, to‐do list, intake            A. Investigation
                                                          processes.
O&G     9247     8/7/2014     Jeffrey M. Domanico    0.20 Telephone conference with MNL and ALP re intake follow‐ups.                                A. Investigation
O&G     9248     8/7/2014       Jennifer Liu [CA]    0.10 Correspondence with JCS and MNL re draft document requests.                                B. Discovery
O&G     9249     8/7/2014       Jennifer Liu [CA]    0.10 Correspondence with MNL re potential client.                                               A. Investigation
O&G     9250     8/7/2014       Jennifer Liu [CA]    0.10 Correspondence with MNL and MJS re case background.                                        F. Strategy
O&G     9251     8/7/2014       Jennifer Liu [CA]    0.10 Correspondence with MNL re intake management.                                              A. Investigation
O&G     9252     8/7/2014        Jahan C. Sagafi     1.40 Prepare 26f report and review exemplar.                                                    B. Discovery
O&G     9253     8/7/2014      Ashley Pellouchoud    1.80 Team meeting; intake follow up.                                                            A. Investigation
O&G     9254     8/8/2014     NY Student Law Clerk   0.80 [AB] ‐ Correspondence with potential opt‐ins.                                              A. Investigation
O&G     9255     8/8/2014     NY Student Law Clerk   1.10 [AB] ‐ Correspondence with potential opt‐ins.                                              A. Investigation
O&G     9256     8/8/2014      Michael J. Scimone    0.10 Correspondence with JCS, JLL, MNL re document requests.                                    B. Discovery
O&G     9257     8/8/2014     Jeffrey M. Domanico    0.40 Update intake tracking spreadsheet.                                                        A. Investigation
O&G     9258     8/8/2014        Jahan C. Sagafi     0.60 Conduct intake telephone conferences.                                                      A. Investigation
O&G     9259     8/10/2014     Ashley Pellouchoud    0.40 Review intake notes; compose intake summary and circulate same to team.                    A. Investigation
O&G     9260     8/11/2014    Michael N. Litrownik   0.10 Incorporate MJS revisions to deposition notice.                                            C. Depositions
O&G     9261     8/11/2014    Michael N. Litrownik   2.50 Draft first set of requests for production of documents.                                   C. Depositions
O&G     9262     8/11/2014    Michael N. Litrownik   1.80 Prepare notice of Rule 30(b)(6) deposition covering numerous topics.                       C. Depositions
O&G     9263     8/11/2014    Michael N. Litrownik   0.20 Conference with MJS re discovery.                                                          C. Depositions
O&G     9264     8/11/2014    NY Student Law Clerk   1.10 [AB] ‐ Intake telephone conference.                                                        A. Investigation
O&G     9265     8/11/2014    Michael N. Litrownik   0.20 Revise notes files re important dates and deadlines.                                       F. Strategy



                                                                  Page 321 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 323 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                Code
O&G     9266     8/11/2014    Michael N. Litrownik    0.40 Telephone conference with JCS, MJS, and co‐counsel R. Richardson and J. Goodbaum re F. Strategy
                                                           local counsel introduction, case management, and other issues.

O&G     9267     8/11/2014    Michael N. Litrownik   0.10   Review MJS revisions to deposition notice.                                                  C. Depositions
O&G     9268     8/11/2014    Michael N. Litrownik   0.20   Revise Rule 30(b)(6) deposition notice.                                                     C. Depositions
O&G     9269     8/11/2014    Michael N. Litrownik   0.10   Review correspondence from AP re intake.                                                    C. Depositions
O&G     9270     8/11/2014    Michael J. Scimone     0.50   Telephone conference with co‐counsel re local counsel relationship.                         F. Strategy
O&G     9271     8/11/2014    Michael J. Scimone     0.70   Research re class certification decisions by Judge Arterton.                                E. Motions
O&G     9272     8/11/2014    Michael J. Scimone     3.80   Draft requests for production of documents, edit MNL draft of 30(b)(6) deposition           C. Depositions
                                                            notice and requests for documents.
O&G     9273     8/11/2014     Michael J. Scimone    0.20   Conference with MNL re drafting discovery requests.                                         B. Discovery
O&G     9274     8/11/2014    Jeffrey M. Domanico    0.50   File consent to join forms via ECF.                                                         F. Strategy
O&G     9275     8/11/2014    Jeffrey M. Domanico    0.70   Update intake tracking spreadsheet.                                                         A. Investigation
O&G     9276     8/11/2014       Jahan C. Sagafi     1.90   Prepare for and lead telephone conference with local counsel re upcoming deadlines          A. Investigation
                                                            and procedure; correspondence with team; review class member intakes.

O&G     9277     8/12/2014    Michael N. Litrownik   1.00 Review intake forms and notes for old intakes re old intakes in Maine, California,            A. Investigation
                                                          Michigan, Washington and other states.
O&G     9278     8/12/2014    NY Student Law Clerk   0.30 [AB] ‐ Conference with MNL re correspondence with potential opt‐ins.                          A. Investigation
O&G     9279     8/12/2014    Michael N. Litrownik   0.20 Review Judge Arterton decision in Ruggeri case re Plaintiff's request re tolling statute of   E. Motions
                                                          limitations.
O&G     9280     8/12/2014    Michael N. Litrownik   0.40 Draft correspondence to JCS, JLL, and MJS re co‐counsel D. Golder correspondence.             F. Strategy

O&G     9281     8/12/2014    Michael N. Litrownik   0.20 Telephone conference with potential opt‐in re intake.                                         A. Investigation
O&G     9282     8/12/2014    Michael N. Litrownik   0.10 Telephone conference with potential opt‐in re intake.                                         A. Investigation
O&G     9283     8/12/2014    Michael N. Litrownik   0.10 Draft correspondence to JMD re potential opt‐in.                                              F. Strategy
O&G     9284     8/12/2014    Michael N. Litrownik   0.30 Telephone conference with potential opt‐in re intake and HR walkthrough.                      A. Investigation
O&G     9285     8/12/2014    Michael N. Litrownik   0.30 Conference with AB re intake issues.                                                          A. Investigation
O&G     9286     8/12/2014    Michael N. Litrownik   0.20 Telephone conference with potential client re intake questions.                               A. Investigation
O&G     9287     8/12/2014    Michael N. Litrownik   0.20 Review correspondence from co‐counsel D. Golder re case.                                      F. Strategy
O&G     9288     8/12/2014    Michael N. Litrownik   1.10 Conference with MJS re Rule 26(f) joint report, case status, and other issues.                B. Discovery
O&G     9289     8/12/2014    Michael N. Litrownik   1.80 Draft correspondence to JCS, JLL, and MJS re old intakes in Maine, California, Michigan,      A. Investigation
                                                          Washington and other states re intake summary and recommendation re consent to
                                                          join form.
O&G     9290     8/12/2014    Michael N. Litrownik   0.20 Draft correspondence to and from old intakes re follow‐up questions.                          A. Investigation
O&G     9291     8/12/2014    Michael J. Scimone     2.00 Draft Rule 26(f) conference report.                                                           B. Discovery
O&G     9292     8/12/2014    Michael J. Scimone     0.30 Review Defendants' correspondence re preservation and refusal to produce class list.          D. Doc. Revw.

O&G     9293     8/12/2014     Michael J. Scimone    0.90 Conference with MNL re drafting Rule 26 conference statement.                                 B. Discovery
O&G     9294     8/12/2014     Michael J. Scimone    1.90 Research re Judge Arterton class certification decisions.                                     E. Motions

                                                                  Page 322 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 324 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                 Code
O&G     9295     8/12/2014    Jeffrey M. Domanico     0.40   Update intake tracking spreadsheet.                                                  A. Investigation
O&G     9296     8/12/2014      Jennifer Liu [CA]     0.10   Correspondence with MNL re letter correspondence to non‐opt‐ins.                     A. Investigation
O&G     9297     8/12/2014      Jennifer Liu [CA]     0.10   Review letter correspondence to non‐opt‐ins.                                         A. Investigation
O&G     9298     8/12/2014      Jennifer Liu [CA]     0.20   Correspondence with JCS, MNL, and MJS re CAFA and supplemental jurisdiction, class   E. Motions
                                                             certification issues.
O&G     9299     8/12/2014       Jahan C. Sagafi     0.40    Review correspondence from Defendant re litigation hold; intake review.              A. Investigation
O&G     9300     8/12/2014     Ashley Pellouchoud    0.80    CSC intake.                                                                          A. Investigation
O&G     9301     8/13/2014    Michael N. Litrownik   0.10    Draft correspondence to AB re potential client intake.                               A. Investigation
O&G     9302     8/13/2014    NY Student Law Clerk   2.10    [AB] ‐ Memorialize intake telephone conferences.                                     A. Investigation
O&G     9303     8/13/2014    Michael N. Litrownik   0.20    Review correspondence from AB re potential client intake.                            A. Investigation
O&G     9304     8/13/2014    Michael N. Litrownik   0.20    Correspondence to JCS, JLL, and MJS re revised letter correspondence to intakes.     A. Investigation

O&G     9305     8/13/2014    Michael N. Litrownik   0.10 Review correspondence from JLL re letter correspondence to intakes.                     A. Investigation
O&G     9306     8/13/2014    Michael J. Scimone     1.10 Prepare notes re electronic discovery for meet and confer.                              B. Discovery
O&G     9307     8/13/2014    Michael J. Scimone     0.10 Conference with JCS re telephone conference with co‐counsel, review of upcoming         F. Strategy
                                                          tasks and organizing conference with team re same.
O&G     9308     8/13/2014     Michael J. Scimone    0.10 Correspondence with JCS re class list and tolling argument.                             F. Strategy
O&G     9309     8/13/2014     Michael J. Scimone    0.10 Conference with MNL re database discovery.                                              B. Discovery
O&G     9310     8/13/2014    Jeffrey M. Domanico    0.70 Update intake tracking spreadsheet.                                                     A. Investigation
O&G     9311     8/13/2014      Jennifer Liu [CA]    0.10 Draft correspondence to MNL re letter correspondence to non‐class members.              A. Investigation

O&G     9312     8/13/2014       Jahan C. Sagafi     0.30 Intakes.                                                                                A. Investigation
O&G     9313     8/13/2014       Jahan C. Sagafi     3.00 Prepare for 26(f) conference; review and discuss intakes and co‐counsel agreement;      B. Discovery
                                                          prepare discovery requests.
O&G     9314     8/13/2014    Ashley Pellouchoud     0.60 Review CSC employee resume; CSC intake summary write up.                                A. Investigation
O&G     9315     8/14/2014    Michael N. Litrownik   0.10 Telephone conference with JCS re co‐counsel agreement.                                  F. Strategy
O&G     9316     8/14/2014    Michael N. Litrownik   0.10 Correspondence with JCS re co‐counsel agreement.                                        F. Strategy
O&G     9317     8/14/2014    Michael N. Litrownik   0.10 Correspondence to co‐counsel R. Richardson and J. Goodbaum re model pro hac vice        F. Strategy
                                                          motion.
O&G     9318     8/14/2014    Michael N. Litrownik   0.20 Draft model pro hac vice motion.                                                        F. Strategy
O&G     9319     8/14/2014    Michael N. Litrownik   0.10 Revise Rule 26(f) report re review of case provided by co‐counsel J. Goodbaum.          B. Discovery

O&G     9320     8/14/2014    NY Student Law Clerk   0.30 [AB] ‐ Memorialize intake telephone conference.                                         A. Investigation
O&G     9321     8/14/2014    NY Student Law Clerk   0.60 [AB] ‐ Intake telephone conference.                                                     A. Investigation
O&G     9322     8/14/2014    NY Student Law Clerk   0.50 [AB] ‐ Prepare letter correspondences to potential opt‐ins.                             A. Investigation
O&G     9323     8/14/2014    Michael N. Litrownik   0.60 Draft co‐counsel agreement.                                                             F. Strategy
O&G     9324     8/14/2014    Michael N. Litrownik   0.20 Draft model pro hac vice affidavit.                                                     F. Strategy
O&G     9325     8/14/2014    Michael N. Litrownik   0.20 Review correspondence from co‐counsel J. Goodbaum and C. McGuire re pro hac vice        F. Strategy
                                                          motions
O&G     9326     8/14/2014    Michael N. Litrownik   0.10 Conference with JCS re pro hac vice motions.                                            F. Strategy

                                                                   Page 323 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 325 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        HoursDescription                                                                                      Code
O&G     9327     8/14/2014    Michael N. Litrownik    0.10Correspondence to JCS, JLL, MJS, and AB re intake process.                                A. Investigation
O&G     9328     8/14/2014    Michael N. Litrownik    0.10Review case provided by co‐counsel J. Goodbaum.                                           B. Discovery
O&G     9329     8/14/2014    Michael N. Litrownik    0.10Correspondence to JCS, JLL, MJS, and AB re potential client intake.                       A. Investigation
O&G     9330     8/14/2014    Jeffrey M. Domanico     0.50Update intake tracking spreadsheet.                                                       A. Investigation
O&G     9331     8/14/2014       Jahan C. Sagafi      3.20Review correspondence to class members, preparation for 26(f) conference, pro hac         B. Discovery
                                                          vice, class member intake, discovery requests.
O&G     9332     8/15/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re potential opt‐in.                                       F. Strategy
O&G     9333     8/15/2014    Michael N. Litrownik   0.20 Review Defendant's motion for enlargement of time for sample.                             E. Motions
O&G     9334     8/15/2014    Michael N. Litrownik   0.10 Correspondence to co‐counsel C. McGuire and J. Goodbaum re pro hac vice motions.          F. Strategy

O&G     9335     8/15/2014    NY Student Law Clerk   1.20 [AB] ‐ Intake and memorialization of intake.                                              A. Investigation
O&G     9336     8/15/2014    Michael N. Litrownik   0.20 Review correspondence from JCS re potential opt‐in.                                       F. Strategy
O&G     9337     8/15/2014    Michael N. Litrownik   0.40 Correspondence to Plaintiffs' counsel re draft joint motion and status telephone          F. Strategy
                                                          conference.
O&G     9338     8/15/2014    Michael N. Litrownik   0.30 Telephone conference with JCS re joint motion, agenda for bi‐weekly telephone             F. Strategy
                                                          conference, and other issues.
O&G     9339     8/15/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re old intakes and consent to join form                    A. Investigation
                                                          recommendations.
O&G     9340     8/15/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re draft joint motion.                                     F. Strategy
O&G     9341     8/15/2014    Michael N. Litrownik   0.40 Review correspondence to JCS, JLL, and MJS re old intakes and consent to join form        A. Investigation
                                                          recommendations.
O&G     9342     8/15/2014    Michael N. Litrownik   1.00 Review correspondence re potential opt‐in intakes.                                        A. Investigation
O&G     9343     8/15/2014    Michael N. Litrownik   1.00 Draft joint motion for modification of amended pleadings and class certification          E. Motions
                                                          deadline.
O&G     9344     8/15/2014    Michael N. Litrownik   0.20 Telephone conference with potential opt‐in re CSC lawsuit.                                A. Investigation
O&G     9345     8/15/2014    Michael N. Litrownik   0.70 Correspondence to Plaintiffs' counsel re new intake assignments, letter                   A. Investigation
                                                          correspondences to intakes, and pro hac vice packages.
O&G     9346     8/15/2014    Michael N. Litrownik   0.10 Review correspondence from co‐counsel C. McGuire and J. Goodbaum re pro hac vice          F. Strategy
                                                          motions.
O&G     9347     8/15/2014      Justin M. Swartz     0.10 Correspondence JCS re non‐class member.                                                   A. Investigation
O&G     9348     8/15/2014    Jeffrey M. Domanico    0.40 Update intake tracking spreadsheet.                                                       A. Investigation
O&G     9349     8/15/2014       Jahan C. Sagafi     2.60 Edits to co‐counsel agreements; edits to unopposed motion to extend deadlines;            A. Investigation
                                                          discuss intake process.
O&G     9350     8/15/2014     Ashley Pellouchoud    1.20 Review ML e‐mail correspondences and letters to clients, opt‐ins, and those not in the    A. Investigation
                                                          class; check‐in with ML; review potential client's intake info and circulate HR capture
                                                          info [re Exempt status] to CSC Plaintiff's counsel.
O&G     9351     8/17/2014       Jahan C. Sagafi     2.40 Edit and circulate requests for production of documents and deposition notice.            C. Depositions

O&G     9352     8/18/2014    Michael N. Litrownik   0.20 Correspondence to JCS and MJS re review and analysis of spreadsheet data re system        D. Doc. Revw.
                                                          administrators.

                                                                 Page 324 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 326 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                    Code
O&G     9353     8/18/2014    Michael N. Litrownik    0.10 Correspondence to JCS and MJS re intakes of potential opt‐ins re system analyst.        A. Investigation

O&G     9354     8/18/2014    Michael N. Litrownik   0.20 Telephone conference with JMD re intake spreadsheet and additional items to capture. A. Investigation

O&G     9355     8/18/2014    Michael N. Litrownik   0.20   Correspondence with JMD re intake revisions.                                           A. Investigation
O&G     9356     8/18/2014    Michael N. Litrownik   0.30   Revise agenda for weekly status telephone conference.                                  A. Investigation
O&G     9357     8/18/2014    Michael N. Litrownik   0.20   Correspondence to potential opt‐in re consent to join form.                            A. Investigation
O&G     9358     8/18/2014    Michael N. Litrownik   0.20   Correspondence to potential opt‐in re consent to join form.                            A. Investigation
O&G     9359     8/18/2014    Michael N. Litrownik   0.20   Review intakes re California vacation pay claims.                                      A. Investigation
O&G     9360     8/18/2014    Michael N. Litrownik   0.10   Correspondence to JCS and MJS re intakes re vacation pay claims.                       A. Investigation
O&G     9361     8/18/2014    Michael N. Litrownik   0.20   Review intakes re vacation pay claims.                                                 A. Investigation
O&G     9362     8/18/2014    Michael N. Litrownik   0.20   Correspondence to Plaintiffs' counsel re agenda for status telephone conference.       F. Strategy

O&G     9363     8/18/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re draft agenda for status telephone conference.          F. Strategy

O&G     9364     8/18/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re system analysts and system administrators.             F. Strategy

O&G     9365     8/18/2014    Michael N. Litrownik   0.10   Correspondence with JMD re pro hac vice motions.                                       F. Strategy
O&G     9366     8/18/2014    Michael N. Litrownik   0.90   Review and analyze spreadsheet data re system administrators.                          D. Doc. Revw.
O&G     9367     8/18/2014    Michael N. Litrownik   0.20   Review intakes of potential opt‐ins re system analyst.                                 A. Investigation
O&G     9368     8/18/2014    Michael N. Litrownik   0.40   Review system analyst intakes and correspondence to intake Plaintiffs' counsel re      A. Investigation
                                                            same.
O&G     9369     8/18/2014    Michael N. Litrownik   0.40   Correspondence to JCS, MJS, and JLL re revised agenda.                                 A. Investigation
O&G     9370     8/18/2014    Michael N. Litrownik   0.10   Telephone conference with AP re intake process.                                        A. Investigation
O&G     9371     8/18/2014    Michael N. Litrownik   0.20   Correspondence to potential opt‐in re consent to join form.                            A. Investigation
O&G     9372     8/18/2014    Michael N. Litrownik   0.20   Revise intake form re training.                                                        A. Investigation
O&G     9373     8/18/2014    Michael N. Litrownik   0.20   Correspondence to and from potential opt‐in re intake and consent to join form.        A. Investigation

O&G     9374     8/18/2014    Michael N. Litrownik   0.60 Correspondence to JCS, JLL, and MJS re draft agenda for status telephone conference.     A. Investigation

O&G     9375     8/18/2014    Michael N. Litrownik   0.10   Review JCS correspondence re vacation pay intake.                                      A. Investigation
O&G     9376     8/18/2014    Michael N. Litrownik   0.10   Correspondence to MJS re agenda for status telephone conference.                       F. Strategy
O&G     9377     8/18/2014    Michael J. Scimone     0.30   Research re District of Connecticut class certification decisions.                     E. Motions
O&G     9378     8/18/2014    Michael J. Scimone     0.50   Review correspondence among co‐counsel, agenda for weekly status telephone             F. Strategy
                                                            conference.
O&G     9379     8/18/2014    Jeffrey M. Domanico    1.00   Update spreadsheet re consent to join forms.                                           F. Strategy
O&G     9380     8/18/2014       Jahan C. Sagafi     1.80   Review intakes, prepare for 26(f) conference.                                          B. Discovery
O&G     9381     8/18/2014     Ashley Pellouchoud    0.40   CSC intake organization [who to reject, call back, send consent to join form, etc.];   A. Investigation
                                                            draft/send not in class letter correspondence to intakes.
O&G     9382     8/18/2014      Adrien L. Porter     1.70   Conduct telephone conference intake re HR profile information.                         A. Investigation

                                                                  Page 325 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 327 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                    Code
O&G     9383     8/19/2014    Michael N. Litrownik    0.20   Correspondence with Named Plaintiff re initial disclosures.                             C. Depositions
O&G     9384     8/19/2014    Michael N. Litrownik    0.20   Correspondence to potential opt‐in re consent to join form.                             A. Investigation
O&G     9385     8/19/2014    Michael N. Litrownik    0.10   Correspondence to potential opt‐in re consent to join form.                             A. Investigation
O&G     9386     8/19/2014    Ashley Pellouchoud      0.50   E‐mail correspondences with ML re Systems Analyst; e‐mail correspondences with          A. Investigation
                                                             JCS/ML re "bad Systems Administrators"; send out "not in class letter
                                                             correspondences" to several intakes (.5).
O&G     9387     8/19/2014    Michael N. Litrownik   0.40    Review and revise pro hac vice motions for JCS and JLL.                                 F. Strategy
O&G     9388     8/19/2014    Michael N. Litrownik   0.10    Correspondence to JCS, JLL, and MJS re retained client.                                 A. Investigation
O&G     9389     8/19/2014    Michael N. Litrownik   0.20    Telephone conference with retained client re intake and vacation pay.                   A. Investigation
O&G     9390     8/19/2014    Michael N. Litrownik   0.20    Correspondence with Named Plaintiff re discovery for deposition.                        C. Depositions
O&G     9391     8/19/2014    Michael N. Litrownik   0.40    Telephone conference with co‐counsel R. Richardson and MJS re motion to extend          F. Strategy
                                                             deadlines, motion to request class list, and vacation pay state law issues.

O&G     9392     8/19/2014    Michael N. Litrownik   0.10    Correspondence to potential client re vacation pay policy.                              A. Investigation
O&G     9393     8/19/2014    Michael N. Litrownik   0.20    Organize to‐do list re future tasks.                                                    F. Strategy
O&G     9394     8/19/2014    Michael N. Litrownik   0.10    Review correspondence from JCS re deposition notice topics.                             C. Depositions
O&G     9395     8/19/2014    Michael N. Litrownik   0.10    Review correspondence from JCS re agenda outline form.                                  F. Strategy
O&G     9396     8/19/2014    Michael N. Litrownik   0.10    Telephone conference with JCS and MJS re motion to extend deadlines and other           F. Strategy
                                                             issues.
O&G     9397     8/19/2014    Michael N. Litrownik   0.10    Telephone conference with JCS, MJS and local counsel re motion to extend deadlines      F. Strategy
                                                             and other issues.
O&G     9398     8/19/2014    Michael N. Litrownik   0.10    Conference with MJS re staffing on upcoming tasks.                                      F. Strategy
O&G     9399     8/19/2014    Michael N. Litrownik   0.90    Telephone conference with Plaintiffs' counsel re case developments, strategy,           B. Discovery
                                                             discovery, and other issues.
O&G     9400     8/19/2014    Michael N. Litrownik   0.20    Correspondence to potential opt‐in re consent to join form.                             A. Investigation
O&G     9401     8/19/2014    Michael J. Scimone     0.50    Telephone conference with co‐counsel R. Richardson and MNL re motion to extend          F. Strategy
                                                             deadlines, motion to request class list, and vacation pay state law issues, and
                                                             correspondence with JCS re same.
O&G     9402     8/19/2014     Michael J. Scimone    0.80    Revise 30(b)(6) deposition notice re electronically stored information topics.          C. Depositions
O&G     9403     8/19/2014     Michael J. Scimone    0.10    Conference with JCS, MNL re motion and other issues.                                    F. Strategy
O&G     9404     8/19/2014     Michael J. Scimone    0.10    Conference with MNL re staffing on upcoming tasks.                                      F. Strategy
O&G     9405     8/19/2014     Michael J. Scimone    0.10    Telephone conference with local counsel re motion to extend deadlines.                  F. Strategy
O&G     9406     8/19/2014     Michael J. Scimone    0.90    Telephone conference with co‐counsel re Rule 26 conference, intake process, potential   F. Strategy
                                                             vacation pay claims.
O&G     9407     8/19/2014     Michael J. Scimone    1.20    Research re District of Connecticut class certification decisions.                      E. Motions
O&G     9408     8/19/2014       Jessica R. Lyons    0.80    Draft pro hac vice affidavit for JLL and JS.                                            F. Strategy
O&G     9409     8/19/2014    Jeffrey M. Domanico    0.70    Draft pro hac vice motion for MJS.                                                      F. Strategy
O&G     9410     8/19/2014    Jeffrey M. Domanico    1.00    Add hyperlinks to intake forms in spreadsheet.                                          A. Investigation
O&G     9411     8/19/2014    Jeffrey M. Domanico    1.50    Draft pro hac vice motions for JLS and JLL.                                             F. Strategy



                                                                   Page 326 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 328 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                    Code
O&G     9412     8/19/2014       Jahan C. Sagafi      3.40 Conference preparation; lead conference re strategy; preparation for 26(f) conference;   C. Depositions
                                                           review discovery; communications with client re organizational structure and pay
                                                           policies and deposition preparation.
O&G     9413     8/19/2014      Adrien L. Porter      3.10 Conduct telephone conference re intake.                                                  A. Investigation
O&G     9414     8/20/2014    Michael N. Litrownik    0.30 Conference with SE and MTL re revised pro hac vice affidavits and motions of JCS and     F. Strategy
                                                           MJS.
O&G     9415     8/20/2014    Michael N. Litrownik    0.40 Revise pro hac vice affidavits and motions of JCS and MJS.                               F. Strategy
O&G     9416     8/20/2014    Michael N. Litrownik    0.30 Conference with SE and MTL re revised pro hac vice affidavits and motions for co‐        F. Strategy
                                                           counsel A. Lah and D. Srinivasan.
O&G     9417     8/20/2014     Ashley Pellouchoud     1.50 Draft letter correspondences and send email correspondences to non‐Systems               F. Strategy
                                                           Administrators, bad Systems Administrators, and prospective consent to join forms.

O&G     9418     8/20/2014     Ashley Pellouchoud    0.10 Draft email correspondences to ML and co‐counsel J. Lais re job descriptions for          F. Strategy
                                                          Systems Analysts.
O&G     9419     8/20/2014    Michael N. Litrownik   0.10 Correspondence to Named Plaintiff re initial disclosures.                                 B. Discovery
O&G     9420     8/20/2014    Michael N. Litrownik   0.80 Prepare revised pro hac vice affidavits and motions for co‐counsel A. Lah and D.          F. Strategy
                                                          Srinivasan.
O&G     9421     8/20/2014    Michael N. Litrownik   0.30 Telephone conference with MJS and JCS re Rule 26(f) report.                               B. Discovery
O&G     9422     8/20/2014    Michael N. Litrownik   0.50 Telephone conference with Plaintiffs' counsel and opposing counsel W. Anthony and D.      B. Discovery
                                                          Golder re Rule 26(f) conference.
O&G     9423     8/20/2014    Michael N. Litrownik   0.20 Telephone conference with MJS, JCS, and co‐counsel J. Goodbaum re preparing for Rule      B. Discovery
                                                          26(f) conference.
O&G     9424     8/20/2014    Michael N. Litrownik   0.40 Correspondence to JCS re bullet point agenda list for Rule 26(f) conference.              B. Discovery
O&G     9425     8/20/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re Rule 26(f) report and telephone conference.             B. Discovery

O&G     9426     8/20/2014    Michael N. Litrownik   0.10 Review JCS revisions to draft Rule 26(f) report.                                          B. Discovery
O&G     9427     8/20/2014    Michael N. Litrownik   0.10 Review correspondence from co‐counsel J. Goodbaum re local counsel agreement.             F. Strategy

O&G     9428     8/20/2014    Michael N. Litrownik   0.10 Review correspondence from co‐counsel D. Srinivasan re Connecticut vacation pay           F. Strategy
                                                          claim.
O&G     9429     8/20/2014    Michael N. Litrownik   0.20 Review JCS and AP correspondence re potential opt‐in intake.                              A. Investigation
O&G     9430     8/20/2014     Michael J. Scimone    0.40 Research re District of Connecticut class certification decisions.                        E. Motions
O&G     9431     8/20/2014     Michael J. Scimone    0.60 Revise Rule 26(f) conference report.                                                      B. Discovery
O&G     9432     8/20/2014     Michael J. Scimone    0.30 Conference with JCS and MNL re Rule 26(f) conference.                                     B. Discovery
O&G     9433     8/20/2014     Michael J. Scimone    0.70 Rule 26(f) conference with opposing counsel.                                              B. Discovery
O&G     9434     8/20/2014     Michael J. Scimone    0.50 Research re computer employee exemption.                                                  E. Motions
O&G     9435     8/20/2014     Michael J. Scimone    1.10 Revise draft Rule 26 report, discovery requests.                                          B. Discovery
O&G     9436     8/20/2014      Justin M. Swartz     0.10 Correspondence with JCS re co‐counsel.                                                    F. Strategy
O&G     9437     8/20/2014    Jeffrey M. Domanico    0.50 Update intake tracking spreadsheet.                                                       A. Investigation



                                                                  Page 327 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 329 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                 Code
O&G     9438     8/20/2014       Jahan C. Sagafi      5.10 Rule 26(f) conference and preparation and follow‐up, discussions and revisions to co‐ G. Court
                                                           counsel agreement, discussions with local counsel re co‐counsel agreement and role
                                                           and local practice, joint motion to take deadlines off calendar, review vacation pay law.

O&G     9439     8/20/2014      Adrien L. Porter     1.20 Conduct telephone conference intake.                                                   A. Investigation
O&G     9440     8/21/2014    Michael N. Litrownik   0.10 Correspondence to Plaintiffs' counsel re new intake assignments.                       A. Investigation
O&G     9441     8/21/2014    Michael N. Litrownik   0.20 Review preservation order.                                                             K. Trial
O&G     9442     8/21/2014    Michael N. Litrownik   0.10 Correspondence to JCS re revised joint motion.                                         F. Strategy
O&G     9443     8/21/2014    Michael N. Litrownik   0.10 Correspondence to JCS and MJS re preservation order.                                   F. Strategy
O&G     9444     8/21/2014    Michael N. Litrownik   0.10 Review intake spreadsheet.                                                             A. Investigation
O&G     9445     8/21/2014    Michael N. Litrownik   0.10 Correspondence to JCS and MJS re KRA and other issues.                                 F. Strategy
O&G     9446     8/21/2014    Michael N. Litrownik   0.30 Correspondence to defense counsel re service of requests for production of documents   C. Depositions
                                                          and deposition notice.
O&G     9447     8/21/2014    Michael N. Litrownik   0.50 Telephone conference with Named Plaintiff and MJS re topics for initial disclosures.   B. Discovery

O&G     9448     8/21/2014    Michael N. Litrownik   0.30 Review and proof requests for production of documents and notice of deposition.        C. Depositions

O&G     9449     8/21/2014    Michael N. Litrownik   0.20 Review correspondence from MJS and JCS re requests for production of documents         C. Depositions
                                                          and notices of deposition.
O&G     9450     8/21/2014    Michael N. Litrownik   0.20 Revise co‐counsel A. Lah pro hac vice motion and affidavit.                            F. Strategy
O&G     9451     8/21/2014    Michael N. Litrownik   0.10 Review correspondence from Named Plaintiff re preservation order.                      K. Trial
O&G     9452     8/21/2014    Michael N. Litrownik   0.80 Telephone conference with Named Plaintiff and MJS re topics for initial disclosures.   B. Discovery

O&G     9453     8/21/2014    Michael N. Litrownik   0.20 Telephone conference with clerk's office re pro hac vice motions.                      F. Strategy
O&G     9454     8/21/2014    Michael N. Litrownik   0.60 Review and revise Plaintiffs' requests for production of documents.                    D. Doc. Revw.
O&G     9455     8/21/2014    Michael N. Litrownik   0.10 Correspondence to JCS and MJS re joint motion.                                         K. Trial
O&G     9456     8/21/2014    Michael N. Litrownik   0.10 Telephone conference with co‐counsel J. Goodbaum re joint motion.                      K. Trial
O&G     9457     8/21/2014    Michael N. Litrownik   0.10 Telephone conference with MJS re requests for production of documents.                 B. Discovery
O&G     9458     8/21/2014    Michael N. Litrownik   0.40 Review and revise JCS and MJS pro hac vice affidavits and motions.                     F. Strategy
O&G     9459     8/21/2014    Michael N. Litrownik   0.10 Review correspondence from Named Plaintiff re initial disclosures.                     B. Discovery
O&G     9460     8/21/2014    Michael N. Litrownik   0.10 Correspondence to Named Plaintiff re initial disclosures.                              B. Discovery
O&G     9461     8/21/2014    Michael J. Scimone     1.40 Research re computer employee exemption.                                               E. Motions
O&G     9462     8/21/2014    Michael J. Scimone     0.50 Conference with Named Plaintiff and MNL re topics for initial disclosures.             B. Discovery
O&G     9463     8/21/2014    Michael J. Scimone     0.20 Telephone conference with co‐counsel J. Goodbaum re serving discovery and              B. Discovery
                                                          correspondence with JCS and MNL re same.
O&G     9464     8/21/2014     Michael J. Scimone    0.80 Conference with Named Plaintiff and MNL re topics for initial disclosures.             B. Discovery
O&G     9465     8/21/2014     Michael J. Scimone    2.20 Edit and finalize requests for production of documents and notice of deposition.       C. Depositions

O&G     9466     8/21/2014    Jeffrey M. Domanico    0.90 Add hyperlinks to intakes in spreadsheet.                                              A. Investigation
O&G     9467     8/21/2014    Jeffrey M. Domanico    0.40 Update intake tracking spreadsheet.                                                    A. Investigation

                                                                 Page 328 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 330 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                     Code
O&G     9468     8/21/2014       Jahan C. Sagafi      4.30 Rule 26(f) report, document requests, review local rules and Judge's standing orders, co‐ E. Motions
                                                           counsel agreement revisions and discussions, review correspondence from Defendant,
                                                           review litigation hold notice to client, correspondence re named Plaintiff depositions.

O&G     9469     8/21/2014     Ashley Pellouchoud    1.30 CSC intake telephone conference‐backs + new intake assignment telephone                         A. Investigation
                                                          conferences; draft letters and send e‐mail correspondences to non‐Systems
                                                          Administrators, bad Systems Administrators, prospective consents to join (telephone
                                                          conference call + explain opt‐in procedure).
O&G     9470     8/22/2014    Michael N. Litrownik   0.50 Review correspondence from JCS, MJS, and co‐counsel J. Goodbaum re case                         C. Depositions
                                                          developments, discovery status, and other issues.
O&G     9471     8/22/2014     Michael J. Scimone    0.10 Review Defendants' requests for production of documents and interrogatories.                    B. Discovery

O&G     9472     8/22/2014     Michael J. Scimone    0.20   Update preservation letter correspondence.                                                    A. Investigation
O&G     9473     8/22/2014     Michael J. Scimone    0.70   Revise memo re multistate classes.                                                            E. Motions
O&G     9474     8/22/2014     Michael J. Scimone    0.30   Draft preservation letter correspondence.                                                     A. Investigation
O&G     9475     8/22/2014    Jeffrey M. Domanico    1.10   Update intake tracking spreadsheet.                                                           A. Investigation
O&G     9476     8/22/2014       Jahan C. Sagafi     2.90   Research multistate cases; review and assign responsibility for Defendant's discovery         B. Discovery
                                                            requests; discuss Court's scheduling practices; edits to Rule 26(f) report; discussion re
                                                            data preservation notice and attorney‐client privilege label; edits to discovery priorities
                                                            correspondence.
O&G     9477     8/22/2014     Ashley Pellouchoud    1.50   Intakes + send summary to team; draft individual letter correspondences.                      A. Investigation
O&G     9478     8/25/2014     Part Time Paralegal   0.40   [LJS] ‐ Save Pro Hac Vice Motions to case file.                                               F. Strategy
O&G     9479     8/25/2014    NY Student Law Clerk   0.60   [AB] ‐ Correspondence with potential opt‐ins.                                                 A. Investigation
O&G     9480     8/25/2014    NY Student Law Clerk   0.50   [AB] ‐ Review correspondence from attorneys.                                                  F. Strategy
O&G     9481     8/25/2014    Michael N. Litrownik   0.50   Review correspondence from JCS, MJS, co‐counsel J. Goodbaum, JLL re case                      F. Strategy
                                                            developments, transfer order, and other issues.
O&G     9482     8/25/2014     Michael J. Scimone    0.20   Correspondence with co‐counsel, JCS re electronically stored information.                     B. Discovery
O&G     9483     8/25/2014     Michael J. Scimone    0.60   Research re decisions by Judge Bryant.                                                        E. Motions
O&G     9484     8/25/2014     Michael J. Scimone    0.90   Draft letter to Defendants re topics for electronically stored information conference.        B. Discovery

O&G     9485     8/25/2014     Michael J. Scimone    0.20 Telephone conference with opposing counsel re communications with class members.                A. Investigation

O&G     9486     8/25/2014     Michael J. Scimone    1.90   Review and edit letter correspondence re discovery priorities.                                C. Depositions
O&G     9487     8/25/2014    Jeffrey M. Domanico    0.40   Prepare consent to join forms for filing.                                                     F. Strategy
O&G     9488     8/25/2014    Jeffrey M. Domanico    0.40   Update intake tracking spreadsheet.                                                           A. Investigation
O&G     9489     8/25/2014       Jahan C. Sagafi     3.50   Preparation for Rule 26(f) electronically stored information discussion, review new           B. Discovery
                                                            Judge's decisions, discuss judicial assignment and Court practice with co‐counsel and
                                                            team, edit discovery priorities correspondence, discuss Defendant's preservation order
                                                            and use of 'attorney‐client' label with class members, review intakes.



                                                                  Page 329 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 331 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                         Code
O&G     9490     8/25/2014     Ashley Pellouchoud     1.50 CSC intake; telephone conferences to former intakes; draft and send not‐in‐class letter      A. Investigation
                                                           correspondences, follow up telephone conferences to class members re FLSA rights
                                                           and opt‐in procedure.
O&G     9491     8/26/2014    Michael N. Litrownik    0.10 Correspondence to potential opt‐in re consent to join forms.                                 A. Investigation
O&G     9492     8/26/2014    Part Time Paralegal     1.40 [DLZ] ‐ Travel to and from Appellate Division, Second Judicial Dept. to obtain Certificate   I. Travel
                                                           of Good Standing for MJS.
O&G     9493     8/26/2014    Michael N. Litrownik    0.50 Housekeeping matters; organizing email correspondence; correspondence to potential           F. Strategy
                                                           opt‐in re consent to join; correspondence to co‐counsel N. Belushko‐Barrows re opt‐in;
                                                           correspondence to JCS re notice of dismissal.
O&G     9494     8/26/2014    Michael N. Litrownik    0.10 Conference with MJS re dismissal of claims issue.                                            F. Strategy
O&G     9495     8/26/2014    Michael N. Litrownik    0.20 Correspondence to JMD re consent to join forms.                                              A. Investigation
O&G     9496     8/26/2014    Michael N. Litrownik    0.10 Correspondence to JMD re co‐counsel agreement.                                               F. Strategy
O&G     9497     8/26/2014    Michael N. Litrownik    0.30 Conference with MJS re intake workflow, outstanding tasks in discovery process.              A. Investigation

O&G     9498     8/26/2014    Michael N. Litrownik   0.10 Review correspondence from co‐counsel C. McGuire re pro hac vice motions.                     F. Strategy
O&G     9499     8/26/2014    Michael N. Litrownik   0.10 Correspondence to JCS re Judge Bryant's electronic filing order.                              F. Strategy
O&G     9500     8/26/2014    Michael J. Scimone     0.40 Conference with MNL re intake workflow, outstanding tasks in discovery process.               A. Investigation

O&G     9501     8/26/2014     Michael J. Scimone    0.20 Correspondence with JCS re Judge Arterton certification decisions.                            E. Motions
O&G     9502     8/26/2014     Michael J. Scimone    0.70 Revise letter to Defendants re discovery priorities.                                          B. Discovery
O&G     9503     8/26/2014     Michael J. Scimone    1.00 Revise letter correspondence to Defendants re electronically stored information.              B. Discovery

O&G     9504     8/26/2014    Jeffrey M. Domanico    0.50 Update intake tracking spreadsheet.                                                           A. Investigation
O&G     9505     8/26/2014       Jahan C. Sagafi     5.70 Discuss state law jurisdiction cases; discuss electronically stored information protocols     B. Discovery
                                                          and process for discussion; discuss transfer with local counsel; discuss process for opt‐
                                                          in withdrawal; edits to priority discovery areas and electronically stored information
                                                          discovery; research and discuss vacation pay claim; edit preservation correspondence
                                                          for opt‐ins.
O&G     9506     8/26/2014     Ashley Pellouchoud    0.50 Send intake summary to team; follow‐up with intake re opt‐in procedure, pros/cons of          A. Investigation
                                                          joining now vs. later.
O&G     9507     8/26/2014      Adrien L. Porter     0.90 Finalize letter correspondences for MJS.                                                      F. Strategy
O&G     9508     8/27/2014    Michael N. Litrownik   0.10 Correspondence to Plaintiffs' counsel re preparation of new intake assignments.               A. Investigation

O&G     9509     8/27/2014    Michael N. Litrownik   0.10 Correspondence to potential opt‐in re intake.                                                 A. Investigation
O&G     9510     8/27/2014    Michael N. Litrownik   0.10 Correspondence to JMD re pro hac vice admission.                                              F. Strategy
O&G     9511     8/27/2014    Michael N. Litrownik   0.20 Correspondence to Plaintiffs' counsel re guide to ECF bounces and documents.                  F. Strategy

O&G     9512     8/27/2014    Michael N. Litrownik   0.20 Review correspondence from JMD re guide to ECF bounces and documents.                         D. Doc. Revw.
O&G     9513     8/27/2014    Michael N. Litrownik   0.10 Prepare new intake assignments.                                                               A. Investigation
O&G     9514     8/27/2014    Michael N. Litrownik   0.10 Telephone conference with potential client re intake (left voicemail).                        A. Investigation

                                                                  Page 330 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 332 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                    Code
O&G     9515     8/27/2014    Michael N. Litrownik    0.10   Correspondence to potential client re intake.                                           A. Investigation
O&G     9516     8/27/2014    Michael N. Litrownik    0.10   Review correspondence from JCS re pro hac vice admission.                               F. Strategy
O&G     9517     8/27/2014    Michael N. Litrownik    0.10   Review correspondence from JCS re potential client.                                     F. Strategy
O&G     9518     8/27/2014    Michael J. Scimone      0.10   Correspondence with JCS re local counsel.                                               A. Investigation
O&G     9519     8/27/2014    Michael J. Scimone      0.50   Update memo re multistate classes.                                                      E. Motions
O&G     9520     8/27/2014    Michael J. Scimone      0.70   Edit preservation letter correspondences to opt‐ins, and correspondence with co‐        A. Investigation
                                                             counsel re same.
O&G     9521     8/27/2014      Justin M. Swartz     0.10    Correspondence with colleague re information on Court.                                  F. Strategy
O&G     9522     8/27/2014      Justin M. Swartz     0.10    Correspondence with JCS re local counsel.                                               A. Investigation
O&G     9523     8/27/2014      Justin M. Swartz     0.10    Correspondence with JCS re local counsel.                                               A. Investigation
O&G     9524     8/27/2014    Jeffrey M. Domanico    0.80    Compose email correspondence to team with all important ECF bounces and the             F. Strategy
                                                             corresponding documents attached.
O&G     9525     8/27/2014    Jeffrey M. Domanico    0.20    File certificate of good standing for MJS via ECF.                                      F. Strategy
O&G     9526     8/27/2014    Jeffrey M. Domanico    0.50    Prepare consent to join forms for filing.                                               F. Strategy
O&G     9527     8/27/2014    Jeffrey M. Domanico    0.20    Save Defendant's discovery requests to case file and calendar response dates re same.   A. Investigation

O&G     9528     8/27/2014    Jeffrey M. Domanico    0.60 Update intake tracking spreadsheet.                                                        A. Investigation
O&G     9529     8/27/2014       Jahan C. Sagafi     2.40 Discuss research re state law claims; correspondence and discussion with local counsel     E. Motions
                                                          re case assignment and report to team.
O&G     9530     8/27/2014     Ashley Pellouchoud    2.20 Old/new intake telephone conferences/assignments; e‐mail correspondence with MLN           A. Investigation
                                                          re work allocation.
O&G     9531     8/27/2014      Adrien L. Porter     0.50 Edit master class list.                                                                    F. Strategy
O&G     9532     8/28/2014    Michael N. Litrownik   0.10 Correspondence to JCS and MJS re joint motion.                                             F. Strategy
O&G     9533     8/28/2014    Michael N. Litrownik   0.70 Telephone conference with opposing counsel B. Anders, D. Golder, and Plaintiffs'           B. Discovery
                                                          counsel re electronically stored information issues.
O&G     9534     8/28/2014    Michael N. Litrownik   0.10 Review documents.                                                                          D. Doc. Revw.
O&G     9535     8/28/2014    SF Student Law Clerk   0.90 [LIM] ‐ Conference with AP re client interview process.                                    A. Investigation
O&G     9536     8/28/2014    Michael N. Litrownik   0.20 Correspondence to and from Plaintiffs' counsel re new local counsel.                       F. Strategy
O&G     9537     8/28/2014    Michael N. Litrownik   0.40 Telephone conference with Plaintiffs' counsel re discussion of new local counsel.          F. Strategy

O&G     9538     8/28/2014    Michael N. Litrownik   0.10    Telephone conference with Judge Arterton clerk re joint motion.                         F. Strategy
O&G     9539     8/28/2014    Michael N. Litrownik   0.10    Review electronically stored information conference correspondence.                     B. Discovery
O&G     9540     8/28/2014    Michael N. Litrownik   0.20    Review correspondence from Named Plaintiff, JCS, and MJS re documents.                  D. Doc. Revw.
O&G     9541     8/28/2014    Michael N. Litrownik   0.10    Telephone conference with co‐counsel J. Goodbaum re joint motion issue.                 F. Strategy
O&G     9542     8/28/2014    Michael N. Litrownik   0.10    Review correspondence from JCS re deadlines.                                            F. Strategy
O&G     9543     8/28/2014    Michael N. Litrownik   0.10    Correspondence to JCS and MJS re deadlines.                                             F. Strategy
O&G     9544     8/28/2014    Michael N. Litrownik   0.10    Review notices of appearance for JCS and MJS.                                           F. Strategy
O&G     9545     8/28/2014    Michael N. Litrownik   0.20    Correspondence to and from AP re intake assignments.                                    A. Investigation
O&G     9546     8/28/2014    Michael J. Scimone     0.30    Telephone conference with co‐counsel re finding new local counsel.                      F. Strategy



                                                                   Page 331 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 333 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                     Code
O&G     9547     8/28/2014     Michael J. Scimone     0.10 Telephone conference with JCS re electronically stored information issue staffing.       F. Strategy

O&G     9548     8/28/2014     Michael J. Scimone    0.70 Telephone conference with opposing counsel re electronically stored information.          B. Discovery

O&G     9549     8/28/2014     Michael J. Scimone    0.30 Prepare for Rule 26(f) conference.                                                        G. Court
O&G     9550     8/28/2014     Michael J. Scimone    0.20 Research re computer professional exemption.                                              E. Motions
O&G     9551     8/28/2014     Michael J. Scimone    0.60 Further revisions to letter by M. Price, correspondence with M. Price re same.            F. Strategy

O&G     9552     8/28/2014     Michael J. Scimone    0.20 Final revisions to opt‐in preservation letter correspondence.                             B. Discovery
O&G     9553     8/28/2014    Jeffrey M. Domanico    1.40 Update intake tracking spreadsheet.                                                       A. Investigation
O&G     9554     8/28/2014       Jahan C. Sagafi     2.10 Continued Rule 26(f) conference and strategy discussions re electronically stored         B. Discovery
                                                          information; correspondence and strategy telephone conference re local counsel;
                                                          review district rules.
O&G     9555     8/28/2014     Ashley Pellouchoud    1.50 Brief SFLC [LIM] re case background and training (send relevant introductory info/meet    A. Investigation
                                                          and confer re case background, begin sample intake telephone conferences).

O&G     9556     8/28/2014       Adrien L. Porter    0.10   Add email addresses to receive ECF notifications.                                       F. Strategy
O&G     9557     8/28/2014       Adrien L. Porter    1.70   Edit and file Notices of Appearance for JCS and MJS.                                    F. Strategy
O&G     9558     8/29/2014    SF Student Law Clerk   1.50   [LIM] ‐ Draft summary re telephone conference with client.                              A. Investigation
O&G     9559     8/29/2014    SF Student Law Clerk   1.80   [LIM] ‐ Conference with AP about responsibilities and participate in client telephone   A. Investigation
                                                            conferences.
O&G     9560     8/29/2014    SF Student Law Clerk   1.20   [LIM] ‐ FLSA research.                                                                  A. Investigation
O&G     9561     8/29/2014    SF Student Law Clerk   1.60   [LIM] ‐ Review past client intakes, summaries, and complaint.                           A. Investigation
O&G     9562     8/29/2014    NY Student Law Clerk   1.30   [AB] ‐ Intake telephone conference.                                                     A. Investigation
O&G     9563     8/29/2014    NY Student Law Clerk   1.60   [AB] ‐ Intake telephone conference.                                                     A. Investigation
O&G     9564     8/29/2014    NY Student Law Clerk   0.40   [AB] ‐ Review correspondence with Plaintiffs' counsel.                                  F. Strategy
O&G     9565     8/29/2014    Michael N. Litrownik   0.30   Review docket issues re opt‐ins.                                                        F. Strategy
O&G     9566     8/29/2014    Michael N. Litrownik   0.10   Review notice and consent to join forms.                                                F. Strategy
O&G     9567     8/29/2014    Michael N. Litrownik   0.20   Prepare revised caption and signature block.                                            E. Motions
O&G     9568     8/29/2014    Jeffrey M. Domanico    0.20   File certificate of good standing for JCS via ECF.                                      F. Strategy
O&G     9569     8/29/2014       Jahan C. Sagafi     0.30   Correspondence re local counsel selection.                                              F. Strategy
O&G     9570     8/29/2014     Ashley Pellouchoud    2.50   Follow up CSC orientation with SFLC [LIM]; joint CSC intake telephone conferences;      A. Investigation
                                                            coordinate with AB and MLN re intake assignments.
O&G     9571     9/2/2014     Michael N. Litrownik   0.10   Correspondence to MJS re review of notes and correspondence re team telephone           F. Strategy
                                                            conference.
O&G     9572     9/2/2014     Michael N. Litrownik   0.50   Revise draft agenda for team telephone conference.                                      F. Strategy
O&G     9573     9/2/2014     Michael N. Litrownik   0.10   Review correspondence from JCS re weekly draft agenda for team telephone                F. Strategy
                                                            conference.
O&G     9574     9/2/2014     Michael N. Litrownik   0.30   Conference with MJS re weekly telephone conference agenda, Defendant's discovery        F. Strategy
                                                            requests, and other issues.

                                                                  Page 332 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 334 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper        HoursDescription                                                                                     Code
O&G     9575     9/2/2014    Michael N. Litrownik    0.20Correspondence to JCS re draft agenda for team telephone conference.                     F. Strategy
O&G     9576     9/2/2014    Michael N. Litrownik    0.10Review correspondence from MJS re agenda for team telephone conference.                  F. Strategy
O&G     9577     9/2/2014    Michael N. Litrownik    0.10Correspondence to MJS re team telephone conference.                                      F. Strategy
O&G     9578     9/2/2014    Michael N. Litrownik    0.20Review notes and correspondence re team telephone conference.                            F. Strategy
O&G     9579     9/2/2014     Michael J. Scimone     0.20Conference with MNL re CSC discovery requests.                                           B. Discovery
O&G     9580     9/2/2014     Michael J. Scimone     0.30Review Defendants' requests for production of documents.                                 B. Discovery
O&G     9581     9/2/2014     Michael J. Scimone     0.20Correspondence with MNL re agenda for team telephone conference.                         F. Strategy
O&G     9582     9/2/2014      Justin M. Swartz      0.10Correspondence with JCS re local counsel.                                                A. Investigation
O&G     9583     9/2/2014    Jeffrey M. Domanico     1.10Update intake tracking spreadsheet.                                                      A. Investigation
O&G     9584     9/2/2014       Jahan C. Sagafi      1.20Correspondence with local counsel and edits to co‐counsel agreement; review and          A. Investigation
                                                         discuss intakes.
O&G     9585     9/2/2014     Ashley Pellouchoud    0.60 Draft and send rejection correspondence to potential client; telephone conference with   A. Investigation
                                                         potential opt‐in to discuss opt‐in procedure, answer questions and send e‐mail
                                                         correspondence to potential opt‐in.
O&G     9586     9/3/2014    Michael N. Litrownik   0.20 Correspondence to JCS and MJS re revised agenda for team telephone conference.           B. Discovery

O&G     9587     9/3/2014    NY Student Law Clerk   0.40    [AB] ‐ Memorialize telephone conference with potential opt‐in.                        A. Investigation
O&G     9588     9/3/2014    NY Student Law Clerk   0.70    [AB] ‐ Telephone conference with potential opt‐in.                                    A. Investigation
O&G     9589     9/3/2014    NY Student Law Clerk   1.00    [AB] ‐ Bi‐weekly status telephone conference.                                         F. Strategy
O&G     9590     9/3/2014    NY Student Law Clerk   0.30    [AB] ‐ Correspondence with potential opt‐in.                                          A. Investigation
O&G     9591     9/3/2014    Michael N. Litrownik   0.60    Prepare new intake assignments; create table for opt‐in preservation letters;         A. Investigation
                                                            correspondence to Plaintiffs' counsel re same.
O&G     9592     9/3/2014    Michael N. Litrownik   0.30    Telephone conference with JCS and MJS re discovery issues.                            B. Discovery
O&G     9593     9/3/2014    Michael N. Litrownik   1.00    Telephone conference with Plaintiffs' counsel re local counsel.                       F. Strategy
O&G     9594     9/3/2014    Michael N. Litrownik   0.10    Correspondence to JMD re preservation letter correspondence for opt‐ins.              A. Investigation
O&G     9595     9/3/2014    Michael N. Litrownik   0.50    Telephone conference with JCS re proposed schedule, agenda, and other issues (.2);    F. Strategy
                                                            revise agenda (.1); correspondence to Plaintiffs' counsel re same (.1).

O&G     9596     9/3/2014    Michael N. Litrownik   0.20    Review correspondence re proposed deadlines for Rule 26(f) report.                    B. Discovery
O&G     9597     9/3/2014    Michael N. Litrownik   0.20    Correspondence to and from JCS re deadline to submit Rule 26(f) report.               B. Discovery
O&G     9598     9/3/2014    Michael J. Scimone     0.30    Conference with HS re confidentiality of employer policy information.                 E. Motions
O&G     9599     9/3/2014    Michael J. Scimone     1.00    Research re employee privacy and confidential information.                            E. Motions
O&G     9600     9/3/2014    Michael J. Scimone     0.20    Conference with JET re employee's use of confidential employer information.           E. Motions

O&G     9601     9/3/2014     Michael J. Scimone    0.20 Telephone conference with JCS, MNL re research on confidential information.              E. Motions

O&G     9602     9/3/2014     Michael J. Scimone    1.00 Telephone conference with co‐counsel re current research tasks, discovery process.       B. Discovery

O&G     9603     9/3/2014     Michael J. Scimone    0.20 Correspondence with Defendants re electronically stored information issues.              B. Discovery
O&G     9604     9/3/2014     Michael J. Scimone    0.10 Correspondence with MNL re proposed dates for Rule 26(f) report.                         B. Discovery

                                                                  Page 333 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 335 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours Description                                                                                 Code
O&G     9605     9/3/2014    Jeffrey M. Domanico     0.50 Update intake tracking spreadsheet.                                                  A. Investigation
O&G     9606     9/3/2014       Jahan C. Sagafi      4.60 Preparation for and lead team telephone conference re strategy; review and discuss   F. Strategy
                                                          edits to Rule 26(f) report; intake review.
O&G     9607     9/3/2014       Adrien L. Porter     0.50 Telephone conferences with class members.                                            A. Investigation
O&G     9608     9/3/2014       Adrien L. Porter     0.30 Telephone conference with ECF help desk re Plaintiffs' representation.               F. Strategy
O&G     9609     9/4/2014    SF Student Law Clerk    0.50 [LIM] ‐ Edit intake summary and send out same for group approval.                    A. Investigation
O&G     9610     9/4/2014    SF Student Law Clerk    0.70 [LIM] ‐ Conference with AP re intakes.                                               A. Investigation
O&G     9611     9/4/2014    Michael N. Litrownik    0.10 Review correspondence from JCS re answer.                                            E. Motions
O&G     9612     9/4/2014     Michael J. Scimone     0.40 Review recent certification decisions in computer professional exemption case.       E. Motions

O&G     9613     9/4/2014     Michael J. Scimone    0.20 Draft follow‐up correspondence from team telephone conference.                        F. Strategy
O&G     9614     9/4/2014    Jeffrey M. Domanico    0.10 Save and send Defendant's answer to team.                                             F. Strategy
O&G     9615     9/4/2014    Jeffrey M. Domanico    0.20 Update intake tracking spreadsheet.                                                   A. Investigation
O&G     9616     9/4/2014       Jahan C. Sagafi     1.60 Allocate assignments across team; discuss projects; review IBM decision;              A. Investigation
                                                         correspondence with local counsel; intakes.
O&G     9617     9/4/2014     Ashley Pellouchoud    2.20 Conference with SFLC [LIM]; review intake and give feedback re same; add MLN to CSC   A. Investigation
                                                         Plaintiffs' counsel list; answer questions; coordinate with MLN and AB re intake
                                                         assignments, spreadsheet, etc.
O&G     9618     9/5/2014    Michael N. Litrownik   0.40 Review correspondence from JCS, co‐counsel A. Lah, and MJS re intake issues.          A. Investigation

O&G     9619     9/5/2014    Michael N. Litrownik   0.30 Correspondence to JCS and MJS re electronically stored information issues.            B. Discovery
O&G     9620     9/5/2014    Michael N. Litrownik   0.20 Draft correspondence to Defendant re third party email correspondence system.         B. Discovery

O&G     9621     9/5/2014    Michael N. Litrownik   0.30 Revise initial disclosures per MJS revisions.                                         B. Discovery
O&G     9622     9/5/2014    Michael N. Litrownik   0.70 Telephone conference with Named Plaintiff re Defendant's requests for production of   B. Discovery
                                                         documents.
O&G     9623     9/5/2014    Michael N. Litrownik   0.40 Correspondence to Named Plaintiff re searching for categories of documents.           B. Discovery

O&G     9624     9/5/2014    Michael N. Litrownik   0.90 Draft and revise initial disclosures.                                                 B. Discovery
O&G     9625     9/5/2014     Michael J. Scimone    0.40 Research re self‐help in discovery.                                                   B. Discovery
O&G     9626     9/5/2014     Michael J. Scimone    0.30 Review draft of initial disclosures.                                                  B. Discovery
O&G     9627     9/5/2014     Michael J. Scimone    1.20 Edits to 26(f) report and research re opt‐in discovery.                               B. Discovery
O&G     9628     9/5/2014    Jeffrey M. Domanico    0.10 Update intake tracking spreadsheet.                                                   A. Investigation
O&G     9629     9/5/2014       Jahan C. Sagafi     1.40 Edits to Rule 26(f) report and correspondence with Defendant re same;                 B. Discovery
                                                         correspondence with Plaintiff re internal reorganization.
O&G     9630     9/6/2014    SF Student Law Clerk   2.50 [LIM] ‐ CSC summary editing and replying to CSC related email correspondences.        F. Strategy

O&G     9631     9/8/2014    Michael N. Litrownik   0.10 Correspondence to JCS re correspondence to clients re acknowledgment of firm‐related A. Investigation
                                                         developments in case.
O&G     9632     9/8/2014    Michael N. Litrownik   0.10 Draft correspondence to Plaintiffs' counsel re initial disclosures.                  B. Discovery

                                                                 Page 334 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 336 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          HoursDescription                                                                                     Code
O&G     9633     9/8/2014    Michael N. Litrownik    0.10Correspondence to JCS re revisions to initial disclosures.                               B. Discovery
O&G     9634     9/8/2014    Michael N. Litrownik    0.10Correspondence to AB re correspondence with potential opt‐in.                            A. Investigation
O&G     9635     9/8/2014    Michael N. Litrownik    0.10Correspondence to JMD re review of notices of filing of consent to join and consent to   A. Investigation
                                                         join forms.
O&G     9636     9/8/2014    NY Student Law Clerk   0.80 [AB] ‐ Memorialize intake telephone conferences; correspond with potential opt‐ins.      A. Investigation

O&G     9637     9/8/2014    Michael N. Litrownik   0.50 Draft correspondence to clients re acknowledgment of firm‐related developments in        A. Investigation
                                                         case.
O&G     9638     9/8/2014    Michael N. Litrownik   0.10 Review revisions from JCS re initial disclosures.                                        B. Discovery
O&G     9639     9/8/2014    Michael N. Litrownik   0.10 Revise initial disclosures.                                                              B. Discovery
O&G     9640     9/8/2014    Michael N. Litrownik   0.10 Review correspondence from AB re potential opt‐in.                                       A. Investigation
O&G     9641     9/8/2014    Michael N. Litrownik   0.10 Review notices of filing of consent to join and consent to join forms.                   A. Investigation
O&G     9642     9/8/2014     Michael J. Scimone    0.60 Review recent case law re class certification.                                           E. Motions
O&G     9643     9/8/2014    Jeffrey M. Domanico    0.50 Prepare consent to join forms for filing; file same via ECF.                             F. Strategy
O&G     9644     9/8/2014    Jeffrey M. Domanico    0.30 Update intake tracking spreadsheet.                                                      A. Investigation
O&G     9645     9/8/2014    Jeffrey M. Domanico    0.10 Save Named Plaintiff offer letter correspondence to case file.                           F. Strategy
O&G     9646     9/8/2014     Ashley Pellouchoud    0.80 Delegate intake assignments; file opt‐in consent to join form with Court.                F. Strategy
O&G     9647     9/9/2014    SF Student Law Clerk   0.30 [LIM] ‐ Review CSC related email correspondences.                                        A. Investigation
O&G     9648     9/9/2014    Michael N. Litrownik   0.10 Correspondence to Named Plaintiff re interrogatories.                                    B. Discovery
O&G     9649     9/9/2014    SF Student Law Clerk   0.70 [LIM] ‐ Telephone conference with AP re intake procedures.                               A. Investigation
O&G     9650     9/9/2014    Michael N. Litrownik   0.30 Draft correspondence to and review correspondence from JCS, MJS, and co‐counsel D.       B. Discovery
                                                         Hutchinson re initial disclosures.
O&G     9651     9/9/2014    Michael N. Litrownik   0.10 Review correspondence from co‐counsel D. Hutchinson re initial disclosures.              B. Discovery
O&G     9652     9/9/2014    Michael N. Litrownik   0.10 Review correspondence from co‐counsel M. Caesar and D. Srinivasan re initial             B. Discovery
                                                         disclosures.
O&G     9653     9/9/2014    Michael N. Litrownik   0.10 Correspondence to Plaintiffs' counsel re initial disclosures.                            B. Discovery
O&G     9654     9/9/2014    Michael N. Litrownik   0.20 Correspondence to Plaintiffs' counsel re correspondence to clients and California and    A. Investigation
                                                         Connecticut model rules of professional conduct re communication with clients.

O&G     9655     9/9/2014    Michael N. Litrownik   0.10 Revise correspondence to clients.                                                        A. Investigation
O&G     9656     9/9/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re letter correspondences to clients.                     A. Investigation
O&G     9657     9/9/2014    Michael N. Litrownik   0.30 Telephone conference with Named Plaintiff re interrogatories.                            B. Discovery
O&G     9658     9/9/2014    Michael N. Litrownik   0.20 Correspondence to Named Plaintiff re documents.                                          B. Discovery
O&G     9659     9/9/2014    Michael N. Litrownik   0.90 Telephone conference with Named Plaintiff re Defendant's interrogatories and             B. Discovery
                                                         requests for production of documents.
O&G     9660     9/9/2014    Michael N. Litrownik   0.10 Review correspondence from opposing counsel B. Anders re telephone conference            B. Discovery
                                                         recontinuation of electronically stored information.
O&G     9661     9/9/2014    Jeffrey M. Domanico    0.30 Update intake tracking spreadsheet.                                                      A. Investigation
O&G     9662     9/9/2014       Jahan C. Sagafi     0.60 Discuss update to Plaintiffs re additional counsel; intakes.                             A. Investigation



                                                                Page 335 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 337 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                           Code
O&G     9663     9/9/2014      Ashley Pellouchoud     2.80 Telephone conference with SFLC [LIM] re case orientation; setup remote login for SFLC          A. Investigation
                                                           [LIM]; go through intake process; organize CSC status chart and send templates/e‐mail
                                                           correspondence to SFLC [LIM]; telephone conference with intake and send summary re
                                                           same to team.
O&G     9664     9/10/2014    Michael N. Litrownik    0.10 Correspondence to KLE re review of correspondence from JCS re research.                        F. Strategy
O&G     9665     9/10/2014    Michael N. Litrownik    0.10 Correspondence to JMD re certificate of service re initial disclosures.                        B. Discovery
O&G     9666     9/10/2014    Michael N. Litrownik    0.10 Final review of Rule 26(f) report.                                                             B. Discovery
O&G     9667     9/10/2014    Michael N. Litrownik    0.10 Circulate JCS revisions to initial disclosures to Plaintiffs' counsel.                         B. Discovery
O&G     9668     9/10/2014    SF Student Law Clerk    1.50 [LIM] ‐ Conduct intake telephone conference with AP re opt‐in.                                 A. Investigation
O&G     9669     9/10/2014    NY Student Law Clerk    0.30 [AB] ‐ Conference with MNL re potential opt‐in.                                                A. Investigation
O&G     9670     9/10/2014    NY Student Law Clerk    1.20 [AB] ‐ Telephone conference with potential opt‐in.                                             A. Investigation
O&G     9671     9/10/2014    NY Student Law Clerk    0.30 [AB] ‐ Telephone conference with potential opt‐in.                                             A. Investigation
O&G     9672     9/10/2014    NY Student Law Clerk    0.40 [AB] ‐ Memorialize intake telephone conference with potential opt‐in.                          A. Investigation
O&G     9673     9/10/2014    NY Student Law Clerk    0.30 [AB] ‐ Review correspondence from Plaintiffs' counsel.                                         F. Strategy
O&G     9674     9/10/2014    Michael N. Litrownik    0.10 Review correspondence from JCS re research.                                                    F. Strategy
O&G     9675     9/10/2014    Michael N. Litrownik    0.20 Review and proof final version of initial disclosures.                                         B. Discovery
O&G     9676     9/10/2014    Michael N. Litrownik    0.20 Conference with AB and AP re intake issues.                                                    A. Investigation
O&G     9677     9/10/2014    Michael N. Litrownik    0.30 Conference with AB re intake issues.                                                           A. Investigation
O&G     9678     9/10/2014    Michael N. Litrownik    0.20 Review JCS revisions to initial disclosures.                                                   B. Discovery
O&G     9679     9/10/2014    Michael N. Litrownik    0.40 Revise initial disclosures per JCS, co‐counsel D. Hutchinson's and other Plaintiffs'           B. Discovery
                                                           counsel's revisions.
O&G     9680     9/10/2014    Michael N. Litrownik    0.30 Review and proof Rule 26(f) report.                                                            B. Discovery
O&G     9681     9/10/2014    Jeffrey M. Domanico     0.30 Combine email correspondences and save same to case file.                                      F. Strategy
O&G     9682     9/10/2014    Jeffrey M. Domanico     0.20 Update intake tracking spreadsheet.                                                            A. Investigation
O&G     9683     9/10/2014    Jeffrey M. Domanico     0.30 Finalize Plaintiffs' initial disclosures and draft certificate of service re same; send same   B. Discovery
                                                           via email correspondence.
O&G     9684     9/10/2014    Jeffrey M. Domanico     0.40 Draft enclosure letter to Judge and courtesy copy re Rule 26(f) report and send same to        B. Discovery
                                                           Judge via mail.
O&G     9685     9/10/2014    Jeffrey M. Domanico     0.20 Save Rule 26(f) Report to case file and circulate same to team.                                B. Discovery
O&G     9686     9/10/2014    Jeffrey M. Domanico     0.20 Finalize and file Rule 26(f) report with Court via ECF.                                        B. Discovery
O&G     9687     9/10/2014       Jahan C. Sagafi      1.70 Conference re Rule 26(f) report filing; correspondence with Plaintiff and team re              B. Discovery
                                                           organization information and job titles; edits to initial disclosures.
O&G     9688     9/10/2014     Ashley Pellouchoud     1.50 Telephone conference with SFLC [LIM] re CSC; practice intake telephone conference; e‐          A. Investigation
                                                           mail correspondence with team.
O&G     9689     9/10/2014       Adrien L. Porter     2.10 Conduct telephone conference intake re potential client.                                       A. Investigation
O&G     9690     9/11/2014    SF Student Law Clerk    0.70 [LIM] ‐ Leave voicemails re CSC intake telephone conferences.                                  A. Investigation
O&G     9691     9/11/2014    SF Student Law Clerk    0.70 [LIM] ‐ Leave voicemails re CSC intake telephone conferences.                                  A. Investigation
O&G     9692     9/11/2014    SF Student Law Clerk    0.60 [LIM] ‐ Draft intake summaries.                                                                A. Investigation
O&G     9693     9/11/2014    Michael N. Litrownik    0.10 Draft correspondence to Plaintiffs' counsel re preparation of new intake assignments.          A. Investigation



                                                                   Page 336 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 338 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                      Code
O&G     9694     9/11/2014    Michael N. Litrownik    0.10 Draft correspondence to co‐counsel K. Kravetz re review of pro hac vice motions and       F. Strategy
                                                           affidavits for co‐counsel M. Caesar and A. Lah.
O&G     9695     9/11/2014    Michael N. Litrownik    0.10 Draft correspondence to JCS, AB, and MJS re review of intake summary from AB.             A. Investigation

O&G     9696     9/11/2014    SF Student Law Clerk   0.70 [LIM] ‐ Review CSC related email correspondences from previous week and past intake        A. Investigation
                                                          telephone conferences.
O&G     9697     9/11/2014    Michael N. Litrownik   0.10 Prepare new intake assignments.                                                            A. Investigation
O&G     9698     9/11/2014    Michael N. Litrownik   0.30 Conference with ALP re intake issues.                                                      A. Investigation
O&G     9699     9/11/2014    Michael N. Litrownik   0.20 Review pro hac vice motions and affidavits for co‐counsel M. Caesar and A. Lah.            F. Strategy

O&G     9700     9/11/2014    Michael N. Litrownik   0.10   Review intake summary from AB.                                                           A. Investigation
O&G     9701     9/11/2014     Jennifer Liu [CA]     1.50   Telephone conference with Named Plaintiff.                                               A. Investigation
O&G     9702     9/11/2014     Jennifer Liu [CA]     0.10   Correspondence with SFLC [LIM] re factual background.                                    A. Investigation
O&G     9703     9/11/2014      Jahan C. Sagafi      1.00   Review intakes, electronically stored information discussion, review and discuss job     B. Discovery
                                                            architecture program.
O&G     9704     9/11/2014     Ashley Pellouchoud    0.40   Draft email correspondence to team re possible Systems Administrators and System         A. Investigation
                                                            Administrator rejections; check‐in with SFLC [LIM] re CSC status; delegate intake
                                                            assignments.
O&G     9705     9/12/2014    SF Student Law Clerk   4.30   [LIM] ‐ Conduct intake telephone conferences, edited intake notes and wrote              A. Investigation
                                                            summaries.
O&G     9706     9/12/2014    SF Student Law Clerk   6.80   [MR] ‐ Draft memoranda examining employee disclosures; legal research re same;           D. Doc. Revw.
                                                            review prior documents involving same.
O&G     9707     9/12/2014    NY Student Law Clerk   0.60   [AB] ‐ Edit and finalize New York Labor Law memo.                                        E. Motions
O&G     9708     9/12/2014    NY Student Law Clerk   0.50   [AB] ‐ Memorialize intake telephone conference.                                          A. Investigation
O&G     9709     9/12/2014    NY Student Law Clerk   0.20   [AB] ‐ Correspondence with potential opt‐in.                                             A. Investigation
O&G     9710     9/12/2014    Michael N. Litrownik   0.30   Correspondence to MJS re follow‐up issues re discovery.                                  B. Discovery
O&G     9711     9/12/2014    Michael N. Litrownik   0.10   Review consents to join and notices.                                                     F. Strategy
O&G     9712     9/12/2014    Michael N. Litrownik   0.20   Review correspondence from JLL re potential opt‐ins.                                     A. Investigation
O&G     9713     9/12/2014    Michael N. Litrownik   0.20   Conference with MJS re case management.                                                  F. Strategy
O&G     9714     9/12/2014    Michael N. Litrownik   0.20   Correspondence with ALP re intake and consents to join.                                  A. Investigation
O&G     9715     9/12/2014    Michael N. Litrownik   0.10   Review correspondence from AB re intake.                                                 A. Investigation
O&G     9716     9/12/2014     Michael J. Scimone    0.20   Conference with MNL re tasks for upcoming week.                                          F. Strategy
O&G     9717     9/12/2014       Jahan C. Sagafi     0.80   Correspondence with Plaintiff re confidentiality restrictions; discuss same with team.   A. Investigation

O&G     9718     9/12/2014       Adrien L. Porter    0.50   Prepare and file consent to join forms with Court via ECF.                               F. Strategy
O&G     9719     9/12/2014       Adrien L. Porter    0.30   Update class member list.                                                                A. Investigation
O&G     9720     9/15/2014    NY Student Law Clerk   0.20   [AB] ‐ Correspondence with potential opt‐ins.                                            A. Investigation
O&G     9721     9/15/2014     Ashley Pellouchoud    0.20   Delegate new assignments and organize intakes/chart.                                     A. Investigation
O&G     9722     9/15/2014       Adrien L. Porter    0.50   Research and telephone conference with ECF clerk re Opt‐in Plaintiffs' names             F. Strategy
                                                            appearing on docket.

                                                                  Page 337 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 339 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         HoursDescription                                                                                   Code
O&G     9723     9/16/2014    SF Student Law Clerk    0.80[LIM] ‐ Participate in CSC telephone conference.                                       F. Strategy
O&G     9724     9/16/2014    SF Student Law Clerk    1.10[LIM] ‐ Edit intake notes and draft summary re same.                                   A. Investigation
O&G     9725     9/16/2014     Michael J. Scimone     0.80Draft letter correspondence to opposing counsel re electronically stored information   B. Discovery
                                                          telephone conference.
O&G     9726     9/16/2014     Michael J. Scimone    0.70 Telephone conference with opposing counsel re electronically stored information.       B. Discovery

O&G     9727     9/16/2014     Michael J. Scimone    0.20 Correspondence with opposing counsel re electronically stored information meet and     B. Discovery
                                                          confer; review notes re electronically stored information.
O&G     9728     9/16/2014     Michael J. Scimone    0.80 Telephone conferences with Named Plaintiffs re document production.                    B. Discovery
O&G     9729     9/16/2014     Michael J. Scimone    0.20 Correspondence with JCS and co‐counsel re discovery deadlines.                         B. Discovery
O&G     9730     9/16/2014      Jennifer Liu [CA]    0.10 Correspondence with MJS re Named Plaintiff offer letter correspondence.                A. Investigation
O&G     9731     9/16/2014      Jennifer Liu [CA]    0.10 Review and organize correspondence file.                                               F. Strategy
O&G     9732     9/16/2014      Jennifer Liu [CA]    0.10 Review correspondence with Named Plaintiff.                                            A. Investigation
O&G     9733     9/16/2014       Jahan C. Sagafi     1.70 Intakes; electronically stored information discussions; correspondence re extension    A. Investigation
                                                          discovery responses.
O&G     9734     9/16/2014       Adrien L. Porter    0.20 Save Named Plaintiff's documents to case file.                                         F. Strategy
O&G     9735     9/17/2014     Ashley Pellouchoud    0.30 Conference with SFLC [LIM] re CSC status.                                              F. Strategy
O&G     9736     9/17/2014     Ashley Pellouchoud    0.50 Draft email correspondence to JCS re follow up letter correspondences (borderline      F. Strategy
                                                          cases, no knowledge of whether they are an Systems Administrator or not).

O&G     9737     9/17/2014    SF Student Law Clerk   1.80 [MR] Legal research re employee document disclosure; draft memoranda re same.          E. Motions

O&G     9738     9/17/2014    NY Student Law Clerk   0.10    [AB] ‐ Review correspondence from CSC counsel.                                      F. Strategy
O&G     9739     9/17/2014     Michael J. Scimone    0.10    Correspondence with co‐counsel re outstanding firm assignments.                     F. Strategy
O&G     9740     9/17/2014     Michael J. Scimone    0.10    Telephone conference with JCS re litigation strategy.                               F. Strategy
O&G     9741     9/17/2014     Michael J. Scimone    0.90    Telephone conference with co‐counsel re discovery progress, litigation strategy.    B. Discovery

O&G     9742     9/17/2014     Michael J. Scimone    0.40 Conference with JCS re litigation tasks.                                               F. Strategy
O&G     9743     9/17/2014    Jeffrey M. Domanico    1.00 Determine how many class members in each state and which law firm they are             F. Strategy
                                                          assigned to per state.
O&G     9744     9/17/2014    Jeffrey M. Domanico    0.60 Update intake tracking spreadsheet.                                                    A. Investigation
O&G     9745     9/17/2014       Jahan C. Sagafi     1.50 Prepare for and lead team meeting re strategy.                                         F. Strategy
O&G     9746     9/17/2014     Ashley Pellouchoud    1.00 Telephone conference with team.                                                        F. Strategy
O&G     9747     9/17/2014       Adrien L. Porter    0.40 Prepare and send correspondence from JCS to Named Plaintiffs re change of law firm.    A. Investigation

O&G     9748     9/18/2014    SF Student Law Clerk   0.40 [LIM] ‐ Conference with AP re intake telephone conferences.                            A. Investigation
O&G     9749     9/18/2014    SF Student Law Clerk   0.80 [LIM] ‐ Edit intake summaries and sent out same to team for group's approval.          A. Investigation

O&G     9750     9/18/2014    SF Student Law Clerk   9.50 [MR] Legal research re employee document disclosure under general state laws and       E. Motions
                                                          specific federal statutes (FLSA, NLRA); draft memoranda re same.

                                                                   Page 338 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 340 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                    Code
O&G     9751     9/18/2014     Michael J. Scimone     1.40   Revise discovery responses.                                                             B. Discovery
O&G     9752     9/18/2014     Michael J. Scimone     0.20   Review and approve consent to join forms for filing.                                    F. Strategy
O&G     9753     9/18/2014    Jeffrey M. Domanico     0.60   Prepare consent to join forms for filing; file same via ECF.                            F. Strategy
O&G     9754     9/18/2014       Adrien L. Porter     0.80   Add class member HR profile data to master list.                                        A. Investigation
O&G     9755     9/18/2014       Adrien L. Porter     0.60   Prepare and send letter correspondences to Named Plaintiffs.                            A. Investigation
O&G     9756     9/19/2014    SF Student Law Clerk    0.30   [LIM] ‐ Conference with AP re CSC status update.                                        A. Investigation
O&G     9757     9/19/2014    SF Student Law Clerk    0.30   [LIM] ‐ Conference with AP re CSC status update.                                        A. Investigation
O&G     9758     9/19/2014    SF Student Law Clerk    0.30   [LIM] ‐ Draft Plaintiff rejection letter correspondence.                                A. Investigation
O&G     9759     9/19/2014    SF Student Law Clerk    0.60   [LIM] ‐ Edit intake notes and draft summary re same.                                    A. Investigation
O&G     9760     9/19/2014    SF Student Law Clerk    5.60   [MR] ‐ Finalize memorandum re employee document disclosure under the FLSA and           E. Motions
                                                             NLRA; finalize public policy section; legal research re same.
O&G     9761     9/19/2014     Michael J. Scimone    0.70    Review law clerk memo re employee use of confidential information.                      E. Motions
O&G     9762     9/19/2014     Michael J. Scimone    0.20    Revise letter correspondence to opposing counsel D. Golder re electronically stored     B. Discovery
                                                             information.
O&G     9763     9/19/2014     Michael J. Scimone    0.10    Update intake assignment spreadsheet.                                                   A. Investigation
O&G     9764     9/19/2014    Jeffrey M. Domanico    0.10    Update intake tracking spreadsheet.                                                     A. Investigation
O&G     9765     9/19/2014     Ashley Pellouchoud    0.80    Delegate CSC assignments; intake telephone conferences with SFLC [LIM]; conference      A. Investigation
                                                             with SFLC [LIM] re consent to join forms, opt‐ins, non‐Systems Administrators, etc.

O&G     9766     9/19/2014      Adrien L. Porter     0.50 Compile HR profiles of class members                                                       A. Investigation
O&G     9767     9/22/2014    Michael N. Litrownik   0.10 Correspondence to JCS, MJS, and AP re correspondence re potential opt‐in intake.           A. Investigation

O&G     9768     9/22/2014    Michael N. Litrownik   0.10 Telephone conference with MJS re intake notes re Named Plaintiff.                          B. Discovery
O&G     9769     9/22/2014    Michael N. Litrownik   0.20 Review intake notes re Named Plaintiff.                                                    B. Discovery
O&G     9770     9/22/2014    SF Student Law Clerk   6.60 [MR] Correspondence with MS; continue in‐depth legal research re FLSA                      E. Motions
                                                          antiretaliation; update memorandum re same.
O&G     9771     9/22/2014    Michael N. Litrownik   0.10 Draft correspondence to opt‐in re case issues.                                             A. Investigation
O&G     9772     9/22/2014    Michael N. Litrownik   0.30 Legal research re case law limiting opt‐in discovery.                                      B. Discovery
O&G     9773     9/22/2014    Michael N. Litrownik   0.10 Review correspondence from SFLC [LIM] re potential opt‐in intake.                          A. Investigation
O&G     9774     9/22/2014    Michael N. Litrownik   0.10 Telephone conference with Named Plaintiff re interrogatory responses.                      B. Discovery
O&G     9775     9/22/2014    Michael N. Litrownik   0.20 Conference with MJS re Named Plaintiffs' discovery responses and objections.               B. Discovery

O&G     9776     9/22/2014     Michael J. Scimone    0.20    Finalize and serve discovery responses and objections.                                  B. Discovery
O&G     9777     9/22/2014     Michael J. Scimone    0.60    Edit responses to requests for production of documents.                                 B. Discovery
O&G     9778     9/22/2014     Michael J. Scimone    1.10    Update research re employer confidentiality policies.                                   E. Motions
O&G     9779     9/22/2014     Michael J. Scimone    0.20    Correspondence with SFLC [MR] re confidentiality research.                              E. Motions
O&G     9780     9/22/2014     Michael J. Scimone    0.20    Conference with MNL re interrogatory responses for Named Plaintiffs.                    B. Discovery
O&G     9781     9/22/2014     Michael J. Scimone    0.90    Revise interrogatory responses for Named Plaintiffs; telephone conferences with same.   B. Discovery

O&G     9782     9/22/2014    Jeffrey M. Domanico    0.90 Finalize discovery responses.                                                              B. Discovery

                                                                   Page 339 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 341 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                  Code
O&G     9783     9/22/2014    Jeffrey M. Domanico     0.30   Edit client's signature page re interrogatories.                                      B. Discovery
O&G     9784     9/22/2014    Jeffrey M. Domanico     0.20   Prepare consent to join forms for filing.                                             F. Strategy
O&G     9785     9/22/2014    Jeffrey M. Domanico     0.10   Update intake tracking spreadsheet.                                                   A. Investigation
O&G     9786     9/22/2014       Jahan C. Sagafi      1.40   Review research re opt‐in discovery and discuss with team; discussions re discovery   A. Investigation
                                                             responses; intake review.
O&G     9787     9/22/2014       Adrien L. Porter    0.10    Correspondence with MJS re client contact information.                                A. Investigation
O&G     9788     9/23/2014    Michael N. Litrownik   0.10    Draft correspondence to AP, AB, and LM re potential opt‐in intake.                    A. Investigation
O&G     9789     9/23/2014    SF Student Law Clerk   1.70    [MR] ‐ Correspondence with MS re employee document disclosure; finalize updated       E. Motions
                                                             memorandum re FLSA antiretaliation.
O&G     9790     9/23/2014    Michael N. Litrownik   0.10    Review notices of consents to join.                                                   F. Strategy
O&G     9791     9/23/2014    Michael N. Litrownik   0.20    Review correspondence from JCS re potential opt‐in intake.                            A. Investigation
O&G     9792     9/23/2014    Michael N. Litrownik   0.30    Review disclosure memorandum from SFLC [MR].                                          E. Motions
O&G     9793     9/23/2014    Michael N. Litrownik   0.10    Review correspondence from JCS re disclosure memo.                                    E. Motions
O&G     9794     9/23/2014     Michael J. Scimone    3.30    Research and draft memo re dissemination of confidential information.                 E. Motions
O&G     9795     9/23/2014     Michael J. Scimone    0.10    Correspondence with client re producing email correspondence.                         B. Discovery
O&G     9796     9/23/2014    Jeffrey M. Domanico    0.30    Prepare consent to join forms for filing; file same via ECF.                          F. Strategy
O&G     9797     9/23/2014       Jahan C. Sagafi     0.30    Review intakes.                                                                       A. Investigation
O&G     9798     9/23/2014     Ashley Pellouchoud    1.20    Conference with MLS re intakes; follow up with old intakes; review chart from SFLC    A. Investigation
                                                             [LIM], etc.
O&G     9799     9/24/2014    SF Student Law Clerk   2.30    [LIM] ‐ Conducted intake telephone conferences and wrote summaries.                   A. Investigation
O&G     9800     9/24/2014    SF Student Law Clerk   1.80    [LIM] ‐ Conducted intake telephone conferences and wrote summaries.                   A. Investigation
O&G     9801     9/24/2014    NY Student Law Clerk   2.00    [AB] ‐ Conference with potential intakes.                                             A. Investigation
O&G     9802     9/24/2014    NY Student Law Clerk   0.20    [AB] ‐ Telephone conference with potential intake.                                    A. Investigation
O&G     9803     9/24/2014    NY Student Law Clerk   0.30    [AB] ‐ Conference with MNL re intake.                                                 A. Investigation
O&G     9804     9/24/2014    Michael N. Litrownik   0.30    Correspondence with JCS, AB, and AP re intake procedure.                              A. Investigation
O&G     9805     9/24/2014     Michael J. Scimone    0.50    Conference with JCS re letter re electronically stored information.                   B. Discovery
O&G     9806     9/24/2014     Michael J. Scimone    0.60    Edit letter correspondence to Defendants re electronically stored information.        B. Discovery

O&G     9807     9/24/2014     Michael J. Scimone    1.90    Research and finalize memo re confidential information.                               E. Motions
O&G     9808     9/24/2014       Jahan C. Sagafi     1.30    Meet and confer letter edits and discussion; intakes.                                 A. Investigation
O&G     9809     9/25/2014    NY Student Law Clerk   0.50    [AB] ‐ Conference with potential opt‐ins.                                             A. Investigation
O&G     9810     9/25/2014     Michael J. Scimone    0.10    Conference with JCS re letter re electronic discovery.                                B. Discovery
O&G     9811     9/25/2014     Michael J. Scimone    0.40    Edit letter to Defendants re electronic discovery.                                    B. Discovery
O&G     9812     9/25/2014    Jeffrey M. Domanico    0.10    Finalize letter correspondence re electronically stored information.                  B. Discovery
O&G     9813     9/25/2014    Jeffrey M. Domanico    1.00    Update intake tracking spreadsheet.                                                   A. Investigation
O&G     9814     9/25/2014       Jahan C. Sagafi     0.50    Conference re electronically stored information issues; review intakes.               B. Discovery
O&G     9815     9/25/2014       Jahan C. Sagafi     0.40    Discussions re class list discoverability.                                            B. Discovery
O&G     9816     9/26/2014    SF Student Law Clerk   3.30    [LIM] ‐ Conduct intake telephone conferences; draft summaries re intake telephone     A. Investigation
                                                             conferences; conference with AP re intake telephone conferences.



                                                                   Page 340 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 342 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                      Code
O&G     9817     9/26/2014    NY Student Law Clerk    1.60 [AB] ‐ Telephone conference with potential opt‐in.                                        A. Investigation
O&G     9818     9/26/2014     Michael J. Scimone     0.10 Correspondence with e‐discovery vendors re Plaintiffs' production and database            B. Discovery
                                                           discovery.
O&G     9819     9/26/2014     Michael J. Scimone     0.80 Collect authority and draft letter re motion to compel class list.                        B. Discovery
O&G     9820     9/26/2014       LiAnne P. Chan       1.00 Scan and save client documents to case file.                                              F. Strategy
O&G     9821     9/26/2014    Jeffrey M. Domanico     0.20 Send e‐discovery vendors an FTP of Named Plaintiff email correspondences.                 B. Discovery
O&G     9822     9/26/2014    Jeffrey M. Domanico     0.20 Update intake tracking spreadsheet.                                                       A. Investigation
O&G     9823     9/26/2014       Jahan C. Sagafi      1.70 Research discoverability of class list; discuss with team and Defendant; review intakes   A. Investigation
                                                           and discuss with team.
O&G     9824     9/28/2014    SF Student Law Clerk    1.00 [LIM] ‐ Conduct intake telephone conference.                                              A. Investigation
O&G     9825     9/28/2014       Jahan C. Sagafi      0.30 Review intakes.                                                                           A. Investigation
O&G     9826     9/28/2014     Ashley Pellouchoud     0.10 Check in with JCS and SFLC [LIM] re class telephone conference.                           F. Strategy
O&G     9827     9/29/2014    NY Student Law Clerk    0.10 [AB] ‐ Correspondence with potential opt‐in.                                              A. Investigation
O&G     9828     9/29/2014    NY Student Law Clerk    0.30 [AB] ‐ Conference with MNL and AXS.                                                       F. Strategy
O&G     9829     9/29/2014    NY Student Law Clerk    0.50 [AB] ‐ Correspondence with potential opt‐ins.                                             A. Investigation
O&G     9830     9/29/2014    NY Student Law Clerk    0.40 [ADS] ‐ Conference with MLS, AB.                                                          F. Strategy
O&G     9831     9/29/2014    Michael N. Litrownik    0.40 Conference with AB and AS re intake project.                                              A. Investigation
O&G     9832     9/29/2014    Jeffrey M. Domanico     0.30 Telephone conference with e‐discovery vendors re new project database.                    B. Discovery
O&G     9833     9/29/2014       Jahan C. Sagafi      0.20 Correspondence re reject letter correspondence.                                           A. Investigation
O&G     9834     9/30/2014    NY Student Law Clerk    1.20 [AB] ‐ Telephone conference with potential opt‐ins.                                       A. Investigation
O&G     9835     9/30/2014    Michael N. Litrownik    0.10 Correspondence with Plaintiffs' counsel re agenda for telephone conference and new        A. Investigation
                                                           intake assignments.
O&G     9836     9/30/2014    Michael N. Litrownik    0.10 Prepare new intake assignments.                                                           A. Investigation
O&G     9837     9/30/2014    Michael N. Litrownik    0.20 Revise draft agenda.                                                                      F. Strategy
O&G     9838     9/30/2014    Michael N. Litrownik    0.20 Review correspondence from JCS and MJS re draft agenda for team telephone                 F. Strategy
                                                           conference.
O&G     9839     9/30/2014    Michael N. Litrownik    0.20 Draft agenda for team telephone conference.                                               F. Strategy
O&G     9840     9/30/2014    Michael J. Scimone      0.20 Telephone conference with Chambers re calendaring case management conference.             G. Court

O&G     9841     9/30/2014     Michael J. Scimone    0.10 Telephone conference with co‐counsel J. Goodbaum re contacting Chambers re case            G. Court
                                                          management conference.
O&G     9842     9/30/2014     Michael J. Scimone    0.20 Telephone conference with client re document production.                                   B. Discovery
O&G     9843     9/30/2014     Michael J. Scimone    0.10 Correspondence with MNL re agenda for team telephone conference.                           F. Strategy
O&G     9844     9/30/2014    Jeffrey M. Domanico    0.10 Update intake tracking spreadsheet.                                                        A. Investigation
O&G     9845     9/30/2014    Jeffrey M. Domanico    0.20 Send client documents to e‐discovery vendors to upload to Relativity database.             B. Discovery

O&G     9846     9/30/2014       Jahan C. Sagafi     1.40 Prepare for telephone conference; research confidentiality; discuss scheduling of initial A. Investigation
                                                          conference; review intakes and discuss.
O&G     9847     9/30/2014      Adrien L. Porter     0.20 Correspondence with co‐counsel re class member.                                           A. Investigation
O&G     9848     9/30/2014      Adrien L. Porter     0.20 Correspondence with MNL re class member.                                                  A. Investigation

                                                                  Page 341 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 343 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                   Code
O&G     9849     9/30/2014      Adrien L. Porter      0.20 Scan and save letter correspondence from JCS to Named Plaintiff re attorney changes.   A. Investigation

O&G     9850     10/1/2014    Michael N. Litrownik   0.10 Correspondence to JCS, AP, and MJS re revised letter correspondence to class member. A. Investigation

O&G     9851     10/1/2014    Michael J. Scimone     0.10 Telephone conference with Named Plaintiff re client documents.                          A. Investigation
O&G     9852     10/1/2014    Michael N. Litrownik   0.20 Correspondence with Plaintiffs' counsel re letter correspondences to intakes.           A. Investigation

O&G     9853     10/1/2014    Michael N. Litrownik   0.80 Telephone conference with Plaintiffs' counsel re case management, discovery, and        B. Discovery
                                                          other issues.
O&G     9854     10/1/2014    Michael N. Litrownik   0.20 Telephone conference with JCS and MJS re discovery, case management, and                B. Discovery
                                                          confidentiality issues.
O&G     9855     10/1/2014    Michael N. Litrownik   0.20 Revise letter correspondence to class member.                                           A. Investigation
O&G     9856     10/1/2014    Michael J. Scimone     0.10 Correspondence with opposing counsel B. Anders re electronically stored information.    B. Discovery

O&G     9857     10/1/2014     Michael J. Scimone    0.10 Conference with JD re client documents.                                                 A. Investigation
O&G     9858     10/1/2014     Michael J. Scimone    0.20 Telephone conference with JCS and opposing counsel W. Anthony and D. Golder.            B. Discovery

O&G     9859     10/1/2014     Michael J. Scimone    0.20 Telephone conference to Judge Arterton's Chambers re case management conference. G. Court

O&G     9860     10/1/2014     Michael J. Scimone    0.80 Telephone conference with co‐counsel re litigation tasks, discovery strategy, intakes   A. Investigation
                                                          with class members.
O&G     9861     10/1/2014     Michael J. Scimone    0.20 Edit letter correspondences to possible class members.                                  A. Investigation
O&G     9862     10/1/2014    Jeffrey M. Domanico    0.10 Save client documents to case file.                                                     F. Strategy
O&G     9863     10/1/2014       Jahan C. Sagafi     3.40 Prepare for and lead team telephone conference; edits to class member reject letter     G. Court
                                                          correspondence; telephone conference to Court clerk re Rule 26(f) conference;
                                                          telephone conferences with Defendant re class list and discovery and confidentiality
                                                          rules; review and discuss research re confidentiality rules; intake review.

O&G     9864     10/1/2014      Adrien L. Porter     0.10   Telephone conference with class member re case status.                                A. Investigation
O&G     9865     10/2/2014    NY Student Law Clerk   0.20   [AB] ‐ Conference with MNL re assignments.                                            F. Strategy
O&G     9866     10/2/2014    NY Student Law Clerk   0.90   [AB] ‐ Telephone conference with potential opt‐in.                                    A. Investigation
O&G     9867     10/2/2014    Michael N. Litrownik   0.20   Review new intake fields.                                                             A. Investigation
O&G     9868     10/2/2014    Michael N. Litrownik   0.20   Review correspondence from AB re intake.                                              A. Investigation
O&G     9869     10/2/2014     Michael J. Scimone    0.10   Draft follow‐up email correspondence re team telephone conference.                    F. Strategy
O&G     9870     10/2/2014     Michael J. Scimone    0.10   Telephone conference from JCS re follow‐up to telephone conference with co‐counsel.   B. Discovery

O&G     9871     10/2/2014    Jeffrey M. Domanico    0.60   Update intake tracking spreadsheet.                                                   A. Investigation
O&G     9872     10/2/2014    Jeffrey M. Domanico    0.10   Correspondence with ALP re filing consent to join forms.                              F. Strategy
O&G     9873     10/2/2014       Jahan C. Sagafi     0.60   Discuss to do items with team, review intakes.                                        A. Investigation
O&G     9874     10/2/2014       Adrien L. Porter    0.60   File consent to join forms with Court via ECF.                                        F. Strategy

                                                                  Page 342 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 344 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                      Code
O&G     9875     10/3/2014    SF Student Law Clerk    0.90 [LIM] ‐ Research re correct CSC titles.                                                   A. Investigation
O&G     9876     10/3/2014    SF Student Law Clerk    1.00 [LIM] ‐ Conduct intake telephone conferences and conference with AP re same.              A. Investigation

O&G     9877     10/3/2014    SF Student Law Clerk   1.60   [LIM] ‐ Conduct intake telephone conferences.                                            A. Investigation
O&G     9878     10/3/2014    NY Student Law Clerk   0.80   [AB] ‐ Telephone conference with potential opt‐in.                                       A. Investigation
O&G     9879     10/3/2014    NY Student Law Clerk   0.20   [AB] ‐ Correspondence with potential opt‐in.                                             A. Investigation
O&G     9880     10/3/2014    Jeffrey M. Domanico    0.60   Update intake tracking spreadsheet.                                                      A. Investigation
O&G     9881     10/3/2014     Ashley Pellouchoud    2.50   CSC wrap up; conference with SFLC [LIM] re client telephone conferences, intake          A. Investigation
                                                            assigns, etc.
O&G     9882     10/6/2014    NY Student Law Clerk   0.50   [ADS] ‐ Telephone conference with potential opt‐in.                                      A. Investigation
O&G     9883     10/6/2014    Michael N. Litrownik   0.10   Review correspondence from S. Yedago re letter correspondence update.                    F. Strategy
O&G     9884     10/6/2014    Michael N. Litrownik   0.10   Correspondence with Plaintiffs' counsel re letter correspondence update.                 F. Strategy
O&G     9885     10/6/2014     Michael J. Scimone    0.30   Correspondence with co‐counsel, JCS, and MNL re e‐discovery strategy and scheduling      B. Discovery
                                                            conference.
O&G     9886     10/6/2014    Jeffrey M. Domanico    0.40   Update intake tracking spreadsheet.                                                      A. Investigation
O&G     9887     10/6/2014    Jeffrey M. Domanico    0.10   Calendar telephonic scheduling conference.                                               F. Strategy
O&G     9888     10/6/2014       Jahan C. Sagafi     0.70   Correspondence with Defendant and discussion with team re appropriate response to        B. Discovery
                                                            discovery problems.
O&G     9889     10/7/2014    Michael N. Litrownik   0.10   Correspondence with Plaintiffs' counsel re new intake assignments.                       A. Investigation
O&G     9890     10/7/2014    Michael N. Litrownik   0.20   Correspondence to and from co‐counsel J. Lais re potential opt‐in.                       A. Investigation
O&G     9891     10/7/2014    Michael N. Litrownik   0.20   Correspondence to intake folks re intake issues.                                         A. Investigation
O&G     9892     10/7/2014    Michael N. Litrownik   0.30   Review letter from Defendant re meet and confer on discovery issues.                     C. Depositions
O&G     9893     10/7/2014    Michael N. Litrownik   0.10   Prepare new intake assignments.                                                          A. Investigation
O&G     9894     10/7/2014    Michael N. Litrownik   0.30   Correspondence to and from JCS, MJS, and opposing counsel D. Golder re meet and          B. Discovery
                                                            confer re class list and other issues.
O&G     9895     10/7/2014    Michael N. Litrownik   0.20   Review correspondence from co‐counsel J. Lais re intake issues.                          A. Investigation
O&G     9896     10/7/2014    Michael N. Litrownik   0.20   Review correspondence from JCS re discovery issues and telephone conferences with        C. Depositions
                                                            Defendant.
O&G     9897     10/7/2014    Michael N. Litrownik   0.20   Conference with MJS re model declaration.                                                E. Motions
O&G     9898     10/7/2014    Michael N. Litrownik   0.40   Telephone conference with JCS and MJS re class list, confidentiality issues, and         B. Discovery
                                                            discovery issues.
O&G     9899     10/7/2014    Michael N. Litrownik   0.20   Review correspondence from opposing counsel D. Golder and W. Anthony re discovery        C. Depositions
                                                            issues.
O&G     9900     10/7/2014     Michael J. Scimone    0.20   Review Defendants' letter correspondence re discovery deficiencies.                      C. Depositions
O&G     9901     10/7/2014     Michael J. Scimone    0.10   Telephone conference with opposing counsel D. Golder re meet and confer re class list.   B. Discovery

O&G     9902     10/7/2014     Michael J. Scimone    0.20 Draft correspondence to opposing counsel re electronic discovery, 30(b)(6) depositions C. Depositions
                                                          of IT specialists.
O&G     9903     10/7/2014     Michael J. Scimone    0.20 Conference with MNL re definition of class and electronic discovery related to same.   B. Discovery



                                                                  Page 343 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 345 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                    Code
O&G     9904     10/7/2014     Michael J. Scimone     0.40 Telephone conference with JCS, MNL re class list, electronic discovery, production of   B. Discovery
                                                           data fields.
O&G     9905     10/7/2014    Jeffrey M. Domanico     0.50 Update intake tracking spreadsheet.                                                     A. Investigation
O&G     9906     10/7/2014    Jeffrey M. Domanico     0.10 Correspondence with e‐discovery vendors re status of Relativity database.               B. Discovery
O&G     9907     10/7/2014       Jahan C. Sagafi      2.10 Telephone conference with team re e‐discovery; intake review; correspondence with       C. Depositions
                                                           Defendant re confidentiality and discovery progress; research confidentiality
                                                           restrictions.
O&G     9908     10/8/2014    Michael N. Litrownik    0.20 Correspondence to MJS and JCS re MJS correspondence re response to Defendant's          B. Discovery
                                                           meet and confer letter correspondence.
O&G     9909     10/8/2014    NY Student Law Clerk    0.30 [ADS] ‐ Outreach for intake interview re potential opt‐in.                              A. Investigation
O&G     9910     10/8/2014    NY Student Law Clerk    0.30 [AB] ‐ Correspondence with potential opt‐in.                                            A. Investigation
O&G     9911     10/8/2014    NY Student Law Clerk    0.40 [AB] ‐ Conference with MJS re research on co‐Plaintiff exception to attorney‐client     E. Motions
                                                           privilege.
O&G     9912     10/8/2014    NY Student Law Clerk    0.10 [ADS] ‐ Conference with AB on intake interview.                                         A. Investigation
O&G     9913     10/8/2014    Michael N. Litrownik    0.30 Telephone conference with JCS, MJS, and opposing counsel D. Golder, and W. Anthony      B. Discovery
                                                           re class list, discovery issues, and confidentiality issues.
O&G     9914     10/8/2014    Michael N. Litrownik    1.10 Draft declaration template.                                                             E. Motions
O&G     9915     10/8/2014    Michael N. Litrownik    0.10 Review MJS correspondence re response to Defendant's meet and confer letter             B. Discovery
                                                           correspondence.
O&G     9916     10/8/2014    Michael N. Litrownik    0.10 Correspondence to co‐counsel M. Caesar and S. Srinivasan.                               F. Strategy
O&G     9917     10/8/2014    Michael N. Litrownik    0.20 Correspondence to and from AB and AS re potential client intake.                        A. Investigation
O&G     9918     10/8/2014    Michael J. Scimone      0.20 Telephone conference with JD, K. Cushman‐Smith re client document production.           B. Discovery

O&G     9919     10/8/2014     Michael J. Scimone    0.40 Conference with AB re research on co‐Plaintiff exception to attorney‐client privilege.   E. Motions

O&G     9920     10/8/2014     Michael J. Scimone    0.20 Telephone conference with Defendants re class list and discovery issues.                 B. Discovery
O&G     9921     10/8/2014     Michael J. Scimone    0.40 Review discovery requests and responses; correspondence with JCS, MNL re review of       B. Discovery
                                                          discovery requests and responses.
O&G     9922     10/8/2014     Michael J. Scimone    0.30 Correspondence with JD and e‐discovery vendors re discovery production and               B. Discovery
                                                          consulting re e‐discovery.
O&G     9923     10/8/2014     Michael J. Scimone    0.10 Telephone conference with Named Plaintiff re documents.                                  B. Discovery
O&G     9924     10/8/2014    Jeffrey M. Domanico    0.40 Update intake tracking spreadsheet.                                                      A. Investigation
O&G     9925     10/8/2014       Jahan C. Sagafi     1.20 Prepare for and attend telephone conference with Defendant re document production,       A. Investigation
                                                          confidentiality requirements and class list; review and discuss intakes.

O&G     9926     10/8/2014      Adrien L. Porter     0.10   Telephone conference with potential class member.                                      A. Investigation
O&G     9927     10/8/2014      Adrien L. Porter     0.10   Correspondence with MNL re potential class member.                                     A. Investigation
O&G     9928     10/9/2014    NY Student Law Clerk   1.90   [AB] ‐ Research attorney‐client privilege.                                             B. Discovery
O&G     9929     10/9/2014    NY Student Law Clerk   0.60   [AB] ‐ Telephone conference with e‐discovery vendor re database discovery.             B. Discovery



                                                                  Page 344 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 346 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                 Code
O&G     9930     10/9/2014    Michael N. Litrownik    0.10 Correspondence with JCS, MJS, AP, and SFLC [LIM] re review of ESS data in spreadsheet D. Doc. Revw.
                                                           re server support title.
O&G     9931     10/9/2014    Michael N. Litrownik    0.10 Correspondence to JCS and MJS re compiling state law research into one document.      E. Motions

O&G     9932     10/9/2014    SF Student Law Clerk   7.90 [MR] ‐ Draft chart comparing overtime exemptions under state law; legal research re     E. Motions
                                                          same.
O&G     9933     10/9/2014    SF Student Law Clerk   3.00 [LIM] ‐ Edit intake notes; draft summaries; prepare letter correspondences to send out. A. Investigation

O&G     9934     10/9/2014    NY Student Law Clerk   0.20   [AB] ‐ Conference with MJS re electronic discovery strategy.                          B. Discovery
O&G     9935     10/9/2014    Michael N. Litrownik   0.30   Review ESS data in spreadsheet re server support title.                               D. Doc. Revw.
O&G     9936     10/9/2014    Michael N. Litrownik   0.10   Review correspondence from SFLC [LIM] re intake for potential client.                 A. Investigation
O&G     9937     10/9/2014    Michael N. Litrownik   0.20   Telephone conference with Named Plaintiff re discovery issues.                        B. Discovery
O&G     9938     10/9/2014    Michael N. Litrownik   0.20   Correspondence with Plaintiffs' counsel re potential opt‐in.                          A. Investigation
O&G     9939     10/9/2014    Michael N. Litrownik   0.20   Correspondence with JCS and MJS re potential opt‐in.                                  A. Investigation
O&G     9940     10/9/2014    Michael N. Litrownik   0.30   Telephone conference with potential opt‐in re case status and CSC facts.              A. Investigation
O&G     9941     10/9/2014    Michael N. Litrownik   0.10   Telephone conference with Named Plaintiff re discovery issues (left voicemail).       B. Discovery

O&G     9942     10/9/2014    Michael N. Litrownik   0.20 Correspondence to MJS and Named Plaintiff re document production.                       B. Discovery
O&G     9943     10/9/2014    Michael N. Litrownik   2.30 Draft template for declaration.                                                         E. Motions
O&G     9944     10/9/2014    Michael N. Litrownik   0.10 Compile state law research into one document.                                           E. Motions
O&G     9945     10/9/2014    Michael N. Litrownik   0.10 Review correspondence from co‐counsel J. Lais re intake.                                A. Investigation
O&G     9946     10/9/2014    Michael N. Litrownik   0.20 Correspondence to and from JCS and MJS re state law research.                           E. Motions
O&G     9947     10/9/2014    Michael J. Scimone     0.20 Review draft witness affidavit.                                                         E. Motions
O&G     9948     10/9/2014    Michael J. Scimone     0.70 Draft summary of electronically stored information negotiations to date, information    B. Discovery
                                                          known about Defendants' systems.
O&G     9949     10/9/2014     Michael J. Scimone    0.30 Correspondence with JCS, co‐counsel re electronically stored information strategy.      B. Discovery

O&G     9950     10/9/2014     Michael J. Scimone    0.60 Telephone conference with e‐discovery vendor re database discovery.                     B. Discovery
O&G     9951     10/9/2014     Michael J. Scimone    0.20 Conference with NYLC [AB] re electronic discovery strategy.                             B. Discovery
O&G     9952     10/9/2014     Michael J. Scimone    0.40 Telephone conference with client re communications with other co‐Plaintiffs.            A. Investigation

O&G     9953     10/9/2014     Michael J. Scimone    0.10 Telephone conference with client re document production.                                B. Discovery
O&G     9954     10/9/2014     Michael J. Scimone    2.10 Review and code clients' documents for production on Relativity database.               D. Doc. Revw.
O&G     9955     10/9/2014    Jeffrey M. Domanico    0.40 Telephone conference and correspondence with e‐discovery vendors re database.           B. Discovery

O&G     9956     10/9/2014    Jeffrey M. Domanico    0.50 Correspondence with MJS re producing client documents.                                  B. Discovery
O&G     9957     10/9/2014    Jeffrey M. Domanico    0.60 Update intake tracking spreadsheet.                                                     A. Investigation
O&G     9958     10/9/2014    Jeffrey M. Domanico    0.10 Review Relativity database and draft email correspondence to e‐discovery vendors to     D. Doc. Revw.
                                                          grant access to same for MJS.



                                                                  Page 345 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 347 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date            Timekeeper         Hours Description                                                                                        Code
O&G     9959     10/9/2014        Jahan C. Sagafi      2.80 Declaration template; discussions re electronically stored information discovery;           B. Discovery
                                                            discussions re Plaintiff discovery; discussions re Plaintiffs' contacts with class members;
                                                            correspondence with team re intakes and strategy; calendar hearing.

O&G     9960     10/10/2014    Michael N. Litrownik   0.10 Correspondence to JCS, MJS, and SFLC [MR] re state law chart.                               E. Motions
O&G     9961     10/10/2014    SF Student Law Clerk   2.10 [MR] ‐ Draft chart comparing administrative exemption under state and federal law;          E. Motions
                                                           legal research re same.
O&G     9962     10/10/2014    NY Student Law Clerk   4.20 [AB] ‐ Research common interest and attorney client privileges.                             E. Motions
O&G     9963     10/10/2014    NY Student Law Clerk   0.20 [0.3] ‐ Review correspondence from Plaintiffs' counsel and consultants re e‐discovery;      B. Discovery
                                                           [0.5] Telephone conference re electronically stored information.;
O&G     9964     10/10/2014    Michael N. Litrownik   0.60 Correspondence to SFLC [MR], JCS, and MJS re state law research, proposed                   E. Motions
                                                           correspondence to Plaintiffs' counsel and other issues.
O&G     9965     10/10/2014    Michael N. Litrownik   0.20 Conference with MJS and JCS re electronically stored information issues.                    B. Discovery
O&G     9966     10/10/2014    Michael N. Litrownik   0.60 Telephone conference with JCS, MJS, co‐counsel D. Hutchinson, M. Caesar, and                B. Discovery
                                                           opposing counsel D. Golder and B. Anders re electronically stored information issues.

O&G     9967     10/10/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re state law chart.                                          E. Motions
O&G     9968     10/10/2014    Michael N. Litrownik   0.20 Review research from SFLC [MR] re state law exemptions.                                     E. Motions
O&G     9969     10/10/2014    Michael J. Scimone     0.20 Telephone conference from JCS re correspondence with opposing counsel re                    B. Discovery
                                                           electronically stored information.
O&G     9970     10/10/2014     Michael J. Scimone    0.30 Correspondence with opposing counsel re electronically stored information.                  B. Discovery
O&G     9971     10/10/2014     Michael J. Scimone    0.40 Correspondence with e‐discovery vendor re structured data, conference with                  E. Motions
                                                           Defendants re same, strategy for obtaining information re electronic systems.

O&G     9972     10/10/2014     Michael J. Scimone    0.10 Review research re state law criteria for administrative exemption.                         E. Motions
O&G     9973     10/10/2014     Michael J. Scimone    0.90 Telephone conference with opposing counsel and co‐counsel re electronic data                B. Discovery
                                                           production.
O&G     9974     10/10/2014     Michael J. Scimone    0.20 Telephone conference with JCS, MNL re follow‐up to conference re electronic                 B. Discovery
                                                           discovery.
O&G     9975     10/10/2014     Michael J. Scimone    1.30 Compile list of data fields requested by Defendants.                                        B. Discovery
O&G     9976     10/10/2014    Jeffrey M. Domanico    0.10 Update intake tracking spreadsheet.                                                         A. Investigation
O&G     9977     10/10/2014       Jahan C. Sagafi     2.40 Meet and confer re electronically stored information; correspondence re same;               B. Discovery
                                                           discussions and correspondence re discovery strategy and draft response to
                                                           Defendant; discussions re witnesses.
O&G     9978     10/12/2014    NY Student Law Clerk   2.40 [AB] ‐ Research privilege waivers.                                                          E. Motions
O&G     9979     10/13/2014    NY Student Law Clerk   0.20 [ADS] ‐ Correspondence with potential opt‐in to schedule interview.                         A. Investigation
O&G     9980     10/13/2014    NY Student Law Clerk   1.50 [AB] ‐ Research protected communications.                                                   E. Motions
O&G     9981     10/13/2014    NY Student Law Clerk   1.90 [AB] ‐ Research attorney client privilege waiver.                                           E. Motions
O&G     9982     10/13/2014    Michael N. Litrownik   0.10 Correspondence with co‐counsel J. Lais and JMD re potential client intake.                  A. Investigation
O&G     9983     10/13/2014    Michael N. Litrownik   0.10 Review correspondence from co‐counsel J. Lais re intake re potential client.                A. Investigation

                                                                   Page 346 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 348 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                        Code
O&G     9984     10/14/2014    Michael N. Litrownik    0.10 Review correspondence from JCS re state law research.                                       E. Motions
O&G     9985     10/14/2014    Michael N. Litrownik    0.20 Correspondence to MJS re draft agenda for Plaintiffs' counsel telephone conference.         F. Strategy

O&G     9986     10/14/2014    Michael N. Litrownik   0.10   Review correspondence from MJS re discovery issues.                                        C. Depositions
O&G     9987     10/14/2014    Michael J. Scimone     2.50   Draft response to Defendant's discovery deficiency letter correspondence.                  B. Discovery
O&G     9988     10/14/2014    Michael J. Scimone     0.60   Draft correspondence with class members re electronic discovery.                           A. Investigation
O&G     9989     10/14/2014    Michael J. Scimone     0.30   Draft correspondence with opposing counsel B. Anders re electronically stored              B. Discovery
                                                             information production and custodians.
O&G     9990     10/14/2014       Jahan C. Sagafi     0.70   Prepare for team meeting; review state law research; review correspondence to opt‐         A. Investigation
                                                             ins; review intakes.
O&G     9991     10/15/2014    NY Student Law Clerk   1.00   [ADS] ‐ Training and develop summary post intake telephone conference with NYLC            A. Investigation
                                                             [AB].
O&G     9992     10/15/2014    NY Student Law Clerk   1.00   [ADS] ‐ Intake telephone conference with potential opt‐in with NYLC [AB].                  A. Investigation
O&G     9993     10/15/2014    NY Student Law Clerk   2.90   [AB] ‐ Research limitations on discovery of class communications for MJS [2.6];            B. Discovery
                                                             telephone conference with Plaintiffs' counsel [0.7]; conference with MJS re co‐Plaintiff
                                                             communication research [0.3]; conference with MSJ re co‐Plaintiff communication
                                                             [0.3]; .
O&G     9994     10/15/2014    Michael N. Litrownik   0.20   Correspondence to JCS, MJS, AS and NYLC [AB] re scripting issue.                           F. Strategy
O&G     9995     10/15/2014    Michael N. Litrownik   0.20   Correspondence with co‐counsel R. Terreica re potential opt‐in.                            A. Investigation
O&G     9996     10/15/2014    Michael N. Litrownik   0.20   Correspondence with Plaintiffs' counsel re agenda for status telephone conference.         F. Strategy

O&G     9997     10/15/2014    Michael N. Litrownik   0.10   Telephone conference with potential client re intake (left voicemail).                     A. Investigation
O&G     9998     10/15/2014    Michael J. Scimone     0.60   Update state law chart, correspondence with SFLC [MR] re same.                             E. Motions
O&G     9999     10/15/2014    Michael J. Scimone     0.20   Conference with JCS re next tasks in discovery, meet and confer process.                   B. Discovery
O&G    10000     10/15/2014    Michael J. Scimone     0.60   Telephone conference with co‐counsel re discovery issues, progress with intakes,           A. Investigation
                                                             adding state law claims.
O&G    10001     10/15/2014     Michael J. Scimone    0.70   Conference and correspondence with NYLC [AB] re research on common interest                E. Motions
                                                             doctrine.
O&G    10002     10/15/2014     Michael J. Scimone    1.10   Revise letter in response to Defendant's deficiency letter correspondence.                 B. Discovery
O&G    10003     10/15/2014    Jeffrey M. Domanico    0.20   Prepare consent to join forms for filing; file same via ECF.                               F. Strategy
O&G    10004     10/15/2014    Jeffrey M. Domanico    0.20   Update intake tracking spreadsheet.                                                        A. Investigation
O&G    10005     10/15/2014       Jahan C. Sagafi     3.20   Prepare for and lead telephone re discovery and strategy.                                  B. Discovery
O&G    10006     10/16/2014    SF Student Law Clerk   7.40   [MR] ‐ Draft chart comparing administrative and computer professional exemptions           E. Motions
                                                             under state and federal law; legal research re same.
O&G    10007     10/16/2014    NY Student Law Clerk   4.40   [AB] ‐ Draft updated memo re opt‐in Plaintiff communications.                              A. Investigation
O&G    10008     10/16/2014    Michael N. Litrownik   0.10   Conference with MJS re discovery issues.                                                   B. Discovery
O&G    10009     10/16/2014    Michael N. Litrownik   0.20   Correspondence with NYLC [AB] re document review.                                          D. Doc. Revw.
O&G    10010     10/16/2014    Michael N. Litrownik   0.30   Review correspondence from MJS re response to Defendant's deficiency letter                B. Discovery
                                                             correspondence



                                                                   Page 347 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 349 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                  Code
O&G    10011     10/16/2014     Michael J. Scimone     0.50 Correspondence with co‐counsel re disclosure of attorney‐client privileged documents. F. Strategy

O&G    10012     10/16/2014     Michael J. Scimone    0.20   Conference with NYLC [AB] re review of client documents on Relativity.              D. Doc. Revw.
O&G    10013     10/16/2014     Michael J. Scimone    0.40   Conference with JCS.                                                                A. Investigation
O&G    10014     10/16/2014     Michael J. Scimone    1.30   Review NYLC [AB] memorandum re attorney‐client privilege.                           E. Motions
O&G    10015     10/16/2014     Michael J. Scimone    1.20   Edit letter correspondence to Defendant re deficiency letter correspondence.        B. Discovery

O&G    10016     10/16/2014    Jeffrey M. Domanico    0.20 Update intake tracking spreadsheet.                                                   A. Investigation
O&G    10017     10/16/2014       Jahan C. Sagafi     2.30 Research privilege and work product; respond to Defendant's discovery                 B. Discovery
                                                           correspondence; correspondence with team.
O&G    10018     10/17/2014    Michael N. Litrownik   0.10 Correspondence to JCS, MJS, and SFLC [MR] re state law research chart.                E. Motions
O&G    10019     10/17/2014    SF Student Law Clerk   3.60 [MR] ‐ Follow‐up legal research re Colorado and Pennsylvania state law;               E. Motions
                                                           correspondence with MxL.
O&G    10020     10/17/2014    SF Student Law Clerk   3.30 [MR] ‐ Meet with AXP to discuss intake telephone conference procedure; review prior   A. Investigation
                                                           intakes and notes re intakes.
O&G    10021     10/17/2014    NY Student Law Clerk   3.30 [AB] ‐ Review Named Plaintiffs' documents for production.                             D. Doc. Revw.
O&G    10022     10/17/2014    NY Student Law Clerk   6.00 [AB] ‐ Update research memo re co‐Plaintiff communication.                            E. Motions
O&G    10023     10/17/2014    Michael N. Litrownik   0.10 Correspondence to Plaintiffs' counsel re new intake assignments.                      A. Investigation
O&G    10024     10/17/2014    Michael N. Litrownik   0.10 Correspondence to JCS, MJS, and SFLC [MR] re Pennsylvania and Colorado                E. Motions
                                                           administrative exemption.
O&G    10025     10/17/2014    Michael N. Litrownik   0.20 Review correspondence from SFLC [MR] re Pennsylvania and Colorado case law re         E. Motions
                                                           administrative exemption.
O&G    10026     10/17/2014    Michael N. Litrownik   0.30 Review state law research chart from SFLC [MR].                                       E. Motions
O&G    10027     10/17/2014    Michael J. Scimone     2.90 Review Plaintiffs' documents.                                                         D. Doc. Revw.
O&G    10028     10/17/2014    Michael J. Scimone     0.30 Draft correspondence to opposing counsel B. Anders re electronically stored           B. Discovery
                                                           information; correspondence with JCS and e‐discovery vendor re same.
O&G    10029     10/17/2014     Michael J. Scimone    0.70 Conference with NYLC [AB] re organization of memo on attorney client privilege.       E. Motions

O&G    10030     10/17/2014     Michael J. Scimone    0.10   Review correspondence from opposing counsel B. Anders.                              F. Strategy
O&G    10031     10/17/2014    Jeffrey M. Domanico    0.30   Update intake tracking spreadsheet.                                                 A. Investigation
O&G    10032     10/17/2014    Jeffrey M. Domanico    0.10   Finalize letter correspondence to opposing counsel.                                 B. Discovery
O&G    10033     10/17/2014       Jahan C. Sagafi     1.80   Discussions re co‐Plaintiff privilege and discovery, review response to discovery   C. Depositions
                                                             correspondence.
O&G    10034     10/20/2014    Michael N. Litrownik   0.50   Correspondence to and from MJS and NYLC [AB] re document review of clients'         D. Doc. Revw.
                                                             documents, IT issues, and other discovery issues.
O&G    10035     10/20/2014     Michael J. Scimone    1.10   Review Plaintiffs' document production.                                             B. Discovery
O&G    10036     10/20/2014    Jeffrey M. Domanico    0.30   Arrange for production of client documents with e‐discovery vendors.                B. Discovery
O&G    10037     10/20/2014    Jeffrey M. Domanico    0.10   Prepare consent to join form for filing.                                            F. Strategy
O&G    10038     10/20/2014    Jeffrey M. Domanico    0.20   Update intake tracking spreadsheet.                                                 A. Investigation
O&G    10039     10/20/2014       Jahan C. Sagafi     0.30   Correspondence re case management conference; intakes.                              A. Investigation

                                                                   Page 348 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 350 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper        Hours Description                                                                                    Code
O&G    10040     10/20/2014       Adrien L. Porter     0.20 Review voicemails from class members.                                                   A. Investigation
O&G    10041     10/21/2014    Jeffrey M. Domanico     0.20 Download Plaintiffs' production from e‐discovery vendors' FTP site and save same to     B. Discovery
                                                            case file.
O&G    10042     10/21/2014       Jahan C. Sagafi      0.50 Prepare for case management conference.                                                 G. Court
O&G    10043     10/22/2014    NY Student Law Clerk    0.20 [ADS] ‐ Send consent to join letter correspondence to potential opt‐in.                 A. Investigation
O&G    10044     10/22/2014    Michael N. Litrownik    0.10 Review correspondence from JCS re potential opt‐in intake.                              A. Investigation
O&G    10045     10/22/2014    Michael N. Litrownik    0.10 Correspondence with opt‐in re lawsuit.                                                  A. Investigation
O&G    10046     10/22/2014    Michael N. Litrownik    0.10 Correspondence to co‐counsel J. Lais re potential opt‐in.                               A. Investigation
O&G    10047     10/22/2014    Michael N. Litrownik    0.10 Review correspondence from co‐counsel J. Lais re potential client intake.               A. Investigation
O&G    10048     10/22/2014    Michael N. Litrownik    0.10 Review correspondence from co‐counsel J. Lais re potential client intake.               A. Investigation
O&G    10049     10/22/2014    Michael N. Litrownik    0.20 Review correspondence from JCS and co‐counsel J. Lais re potential client intake.       A. Investigation

O&G    10050     10/22/2014    Michael N. Litrownik   0.10   Review correspondence from co‐counsel A. Hooker re initial conference.                 G. Court
O&G    10051     10/22/2014     Michael J. Scimone    0.40   Telephone conference with opt‐in re document production.                               B. Discovery
O&G    10052     10/22/2014     Michael J. Scimone    1.00   Draft privilege log; supervise production of Plaintiffs' documents.                    B. Discovery
O&G    10053     10/22/2014    Jeffrey M. Domanico    0.20   Update master notes re correspondence with opposing counsel.                           F. Strategy
O&G    10054     10/22/2014    Jeffrey M. Domanico    0.50   Download Plaintiffs' document production from e‐discovery vendors FTP and save to      B. Discovery
                                                             disc.
O&G    10055     10/22/2014    Jeffrey M. Domanico    0.50   Draft enclosure letter correspondence re document production; finalize same and send   B. Discovery
                                                             by Fed‐Ex.
O&G    10056     10/22/2014    Jeffrey M. Domanico    0.40   Update intake tracking spreadsheet.                                                    A. Investigation
O&G    10057     10/22/2014    Jeffrey M. Domanico    0.10   Correspondence with e‐discovery vendors re amended Plaintiff's production.             B. Discovery
O&G    10058     10/22/2014    Jeffrey M. Domanico    0.10   Conference with MJS re redactions to Plaintiffs' production.                           B. Discovery
O&G    10059     10/22/2014       Jahan C. Sagafi     1.60   Prepare for Case Management Conference; review and discuss intakes; review             G. Court
                                                             discovery materials and assist with document production; correspondence with
                                                             Defendant re confidentiality and discovery progress.
O&G    10060     10/23/2014    NY Student Law Clerk   0.40   [AB] ‐ Correspondence with JCS, MNL, and MJS.                                          F. Strategy
O&G    10061     10/23/2014    Michael N. Litrownik   0.30   Review correspondence from Named Plaintiff and JCS re CSC questionnaire.               A. Investigation
O&G    10062     10/23/2014    Michael N. Litrownik   0.10   Review correspondence from opposing counsel D. Golder re telephonic status             G. Court
                                                             conference.
O&G    10063     10/23/2014    Michael N. Litrownik   0.10   Correspondence to JMD re potential opt‐in intake.                                      A. Investigation
O&G    10064     10/23/2014    Michael N. Litrownik   0.10   Review correspondence from JCS re potential opt‐in intake.                             A. Investigation
O&G    10065     10/23/2014    Jeffrey M. Domanico    0.30   Update master notes and intake tracking spreadsheet.                                   A. Investigation
O&G    10066     10/23/2014       Jahan C. Sagafi     1.10   Prepare for case management conference; correspondence with Plaintiff re discovery     B. Discovery
                                                             obligations.
O&G    10067     10/23/2014     Ashley Pellouchoud    1.80   Meet with SFLC [MR]; telephone conference with intakes and schedule appointments;      A. Investigation
                                                             update intake status chart; delegate assignments to team.
O&G    10068     10/23/2014      Adrien L. Porter     0.80   File consent to join forms with Court via ECF.                                         F. Strategy
O&G    10069     10/24/2014    Michael N. Litrownik   0.80   Telephone conference with Court re Rule 26(f) conference.                              B. Discovery
O&G    10070     10/24/2014    Michael N. Litrownik   0.40   Conference with JCS and MJS re Rule 16 conference.                                     G. Court

                                                                   Page 349 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 351 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours   Description                                                                                   Code
O&G    10071     10/24/2014    NY Student Law Clerk    0.30   [AB] ‐ Correspondence with CSC Plaintiffs' counsel.                                    G. Court
O&G    10072     10/24/2014    Michael N. Litrownik    0.40   Review correspondence from JCS re intake issues.                                       A. Investigation
O&G    10073     10/24/2014    Michael N. Litrownik    0.30   Telephone conference with JCS, MJS, co‐counsel K. Kravetz, and D. Hutchinson re Rule   B. Discovery
                                                              26(f) conference.
O&G    10074     10/24/2014    Michael N. Litrownik   0.40    Prepare discovery chronology.                                                          B. Discovery
O&G    10075     10/24/2014    Michael N. Litrownik   0.30    Preparation for Rule 16 telephonic conference.                                         G. Court
O&G    10076     10/24/2014    Michael N. Litrownik   0.20    Review correspondence from JCS re Rule 16 conference.                                  K. Trial
O&G    10077     10/24/2014    Michael J. Scimone     0.10    Telephone conference with AP re following up on intakes.                               A. Investigation
O&G    10078     10/24/2014    Michael J. Scimone     0.70    Scheduling conference with Judge Arterton.                                             G. Court
O&G    10079     10/24/2014    Michael J. Scimone     0.10    Telephone conference with co‐counsel Lin Y. Chan re summary of scheduling              G. Court
                                                              conference.
O&G    10080     10/24/2014     Michael J. Scimone    0.50    Draft correspondence to opposing counsel re electronic discovery, questionnaire to     B. Discovery
                                                              client.
O&G    10081     10/24/2014     Michael J. Scimone    1.50    Conference with JCS in preparation for scheduling conference with Judge Arterton.      G. Court

O&G    10082     10/24/2014    Jeffrey M. Domanico    1.00    Prepare documents for JCS for telephone initial conference with court.                 G. Court
O&G    10083     10/24/2014    Jeffrey M. Domanico    0.50    Compile email distribution group of all opt‐ins.                                       A. Investigation
O&G    10084     10/24/2014       Jahan C. Sagafi     3.10    Prepare for, attend, and report to team re initial status conference.                  G. Court
O&G    10085     10/24/2014     Ashley Pellouchoud    1.50    CSC intake and summary to team.                                                        A. Investigation
O&G    10086     10/27/2014    Jeffrey M. Domanico    0.30    Update intake tracking spreadsheet and master notes file.                              A. Investigation
O&G    10087     10/27/2014       Jahan C. Sagafi     0.80    Review Defendant's objections to discovery and scheduling order; discuss with team.    C. Depositions

O&G    10088     10/28/2014    Michael N. Litrownik   0.40 Review correspondence from JCS and MJS re Defendant's discovery responses and             B. Discovery
                                                           objections.
O&G    10089     10/28/2014    Michael N. Litrownik   0.30 Review Defendant's responses and objections to first set of requests for production of    B. Discovery
                                                           documents.
O&G    10090     10/28/2014    Michael N. Litrownik   0.10 Review correspondence from MJS re Defendant's responses and objections.                   B. Discovery
O&G    10091     10/28/2014    Michael J. Scimone     0.10 Conference with AP re discovery matrix.                                                   B. Discovery
O&G    10092     10/28/2014    Michael J. Scimone     2.90 Research and draft motion to compel class member information.                             B. Discovery
O&G    10093     10/28/2014    Michael J. Scimone     0.20 Telephone conference from JCS re motion to compel.                                        B. Discovery
O&G    10094     10/28/2014    Michael J. Scimone     0.30 Correspondence with co‐counsel re Defendants' responses and objections.                   B. Discovery
O&G    10095     10/28/2014    Michael J. Scimone     0.10 Telephone conference to opposing counsel B. Anders re form of production.                 B. Discovery
O&G    10096     10/28/2014    Michael J. Scimone     1.70 Review Defendant's responses and objections to discovery requests; correspondence         B. Discovery
                                                           with JCS re evaluation of same.
O&G    10097     10/28/2014       Jahan C. Sagafi     1.20 Motion to compel; preparation for team meeting; discuss Defendant's document              B. Discovery
                                                           production.
O&G    10098     10/28/2014      Adrien L. Porter     0.20 Conference with MJS re Discovery matrix.                                                  B. Discovery
O&G    10099     10/28/2014      Adrien L. Porter     0.70 Save ECF Motion for class certification and supporting documents to case file.            F. Strategy
O&G    10100     10/29/2014    Michael N. Litrownik   0.20 Correspondence to JCS and MJS re follow‐up to Plaintiffs' counsel telephone               F. Strategy
                                                           conference.

                                                                    Page 350 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 352 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                   Code
O&G    10101     10/29/2014    NY Student Law Clerk    0.20 [ADS] ‐ Correspondence with potential opt‐in                                           A. Investigation
O&G    10102     10/29/2014    Michael N. Litrownik    0.20 Conference with MJS re follow‐up to Plaintiffs' counsel telephone conference.          F. Strategy

O&G    10103     10/29/2014    Michael N. Litrownik   1.30 Telephone conference with all Plaintiffs' counsel re motion to compel, tolling, FLSA    B. Discovery
                                                           certification, and other issues.
O&G    10104     10/29/2014    Michael N. Litrownik   0.20 Review correspondence from co‐counsel K. Dermody and MJS re tolling issues              F. Strategy

O&G    10105     10/29/2014     Michael J. Scimone    0.50 Draft letter to Defendants re tolling agreement.                                        E. Motions
O&G    10106     10/29/2014     Michael J. Scimone    0.40 Outline discovery issues for meet and confer.                                           B. Discovery
O&G    10107     10/29/2014     Michael J. Scimone    0.20 Correspondence with B. Anders re form of production, follow‐up re electronically        B. Discovery
                                                           stored information questions.
O&G    10108     10/29/2014     Michael J. Scimone    0.10 Correspondence with MNL and JCS re team telephone conference.                           F. Strategy
O&G    10109     10/29/2014     Michael J. Scimone    0.20 Conference with MNL re team telephone conference.                                       F. Strategy
O&G    10110     10/29/2014     Michael J. Scimone    0.40 Draft agenda for team telephone conference.                                             F. Strategy
O&G    10111     10/29/2014    Jeffrey M. Domanico    0.40 Update intake tracking spreadsheet.                                                     A. Investigation
O&G    10112     10/29/2014       Jahan C. Sagafi     2.10 Team telephone conference re strategy; motion to compel preparation; meet and           B. Discovery
                                                           confer re discovery.
O&G    10113     10/29/2014       Adrien L. Porter    2.50 Create discovery matrix.                                                                B. Discovery
O&G    10114     10/30/2014    SF Student Law Clerk   0.40 [LIM] ‐ Respond to email correspondence re intakes.                                     A. Investigation
O&G    10115     10/30/2014    SF Student Law Clerk   3.70 [MR] ‐ Prepare for first intake telephone conference; complete intake telephone         A. Investigation
                                                           conference; draft summary and distribute; discuss with AP.
O&G    10116     10/30/2014     Michael J. Scimone    0.20 Correspondence with e‐discovery vendors re format of Defendant's document               B. Discovery
                                                           production.
O&G    10117     10/30/2014     Michael J. Scimone    0.10 Conference with MTL re uploading Defendants' production.                                B. Discovery
O&G    10118     10/30/2014     Michael J. Scimone    0.40 Correspondence with opposing counsel re electronically stored information.              B. Discovery
O&G    10119     10/30/2014    Jeffrey M. Domanico    0.10 Calendar response deadlines re motion to transfer.                                      F. Strategy
O&G    10120     10/30/2014    Jeffrey M. Domanico    0.10 Correspondence with e‐discovery vendors and MJS re Defendant's document                 B. Discovery
                                                           production.
O&G    10121     10/30/2014    Jeffrey M. Domanico    0.20 Send Defendant's document production to e‐discovery vendors to upload to Relativity.    B. Discovery

O&G    10122     10/30/2014       Jahan C. Sagafi     1.40 Review similar litigation against CSC; discussion re non‐class member witness intake;   A. Investigation
                                                           correspondence re document production.
O&G    10123     10/30/2014     Ashley Pellouchoud    1.30 Intake telephone conference and meeting with SFLC [MR] on status of all intakes.        A. Investigation

O&G    10124     10/30/2014       Adrien L. Porter    1.50 Complete discovery matrix.                                                          B. Discovery
O&G    10125     10/31/2014    SF Student Law Clerk   3.60 [MR] ‐ Complete intake telephone conferences; draft intake summary; correspond with A. Investigation
                                                           CSC team.
O&G    10126     10/31/2014     Michael J. Scimone    0.80 Review Defendants' document production; correspondence with JCS re same.            B. Discovery

O&G    10127     10/31/2014       LiAnne P. Chan      0.40 Save docket documents to case file.                                                     F. Strategy

                                                                   Page 351 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 353 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                     Code
O&G    10128     10/31/2014     Ashley Pellouchoud     1.30 Meeting and intake telephone conference with SFLC [MR]; draft email correspondence       A. Investigation
                                                            to SFLC [MR] about new assignments and intake follow‐up.
O&G    10129     11/1/2014       Justin M. Swartz      0.10 Correspondence with team re research for motion to transfer.                             E. Motions
O&G    10130     11/3/2014     NY Student Law Clerk    0.30 [ADS] ‐ Correspondence re potential opt‐in.                                              A. Investigation
O&G    10131     11/3/2014     Michael N. Litrownik    0.10 Conference with MJS re motion to compel.                                                 B. Discovery
O&G    10132     11/3/2014     Michael N. Litrownik    0.20 Correspondence to with co‐counsel J. Lais, S. Yehdego, and E. Garcia re intake issues    A. Investigation

O&G    10133     11/3/2014     Michael N. Litrownik   0.10   Correspondence to AP re intake issues.                                                  A. Investigation
O&G    10134     11/3/2014     Michael N. Litrownik   0.10   Correspondence to JCS and MJS re intake issues.                                         A. Investigation
O&G    10135     11/3/2014     Michael N. Litrownik   0.10   Review correspondence from JCS re intake issues.                                        A. Investigation
O&G    10136     11/3/2014      Michael J. Scimone    0.10   Conference with MNL re motion to compel.                                                B. Discovery
O&G    10137     11/3/2014      Michael J. Scimone    0.10   Telephone conference with Z. McCoy re discovery papers.                                 B. Discovery
O&G    10138     11/3/2014      Michael J. Scimone    1.00   Research and draft motion to compel.                                                    B. Discovery
O&G    10139     11/3/2014      Michael J. Scimone    0.40   Aggregate research on motions to transfer venue.                                        E. Motions
O&G    10140     11/3/2014     Jeffrey M. Domanico    0.10   Send to co‐counsel discovery requests and responses.                                    B. Discovery
O&G    10141     11/3/2014     Jeffrey M. Domanico    0.20   Update intake tracking spreadsheet.                                                     A. Investigation
O&G    10142     11/3/2014        Jahan C. Sagafi     0.70   Review intake procedure and prepare motion to compel.                                   A. Investigation
O&G    10143     11/4/2014      Part Time Paralegal   0.70   [KDP] ‐ Cross‐reference received personnel files with opt‐in list.                      B. Discovery
O&G    10144     11/4/2014      Part Time Paralegal   1.70   [KDP] ‐ Index Defendant's documents production.                                         B. Discovery
O&G    10145     11/4/2014     Michael N. Litrownik   3.50   Draft portion of motion to compel re prior litigation, government investigations, and   B. Discovery
                                                             complaints; legal research re same.
O&G    10146     11/4/2014     Michael N. Litrownik   0.10   Telephone conference with JMD re potential opt‐in intake.                               A. Investigation
O&G    10147     11/4/2014     Michael N. Litrownik   0.10   Review correspondence from co‐counsel E. Garcia re intake process.                      A. Investigation
O&G    10148     11/4/2014     Michael N. Litrownik   0.10   Review correspondence from co‐counsel S. Yehdego re intake process.                     A. Investigation
O&G    10149     11/4/2014     Michael J. Scimone     0.80   Outline topics to address in meet and confer.                                           B. Discovery
O&G    10150     11/4/2014     Michael J. Scimone     0.10   Review discovery index.                                                                 C. Depositions
O&G    10151     11/4/2014     Michael J. Scimone     0.20   Telephone conference from JCS re drafting motion to compel, preparing for meet and      B. Discovery
                                                             confer.
O&G    10152     11/4/2014     Jeffrey M. Domanico    0.20   Update intake tracking spreadsheet.                                                     A. Investigation
O&G    10153     11/4/2014        Jahan C. Sagafi     0.40   Review and discuss correspondence re Defendant's electronically stored information      B. Discovery
                                                             production proposals.
O&G    10154     11/5/2014     NY Student Law Clerk   0.70   [AB] ‐ Drafted meet and confer memorialization to opposing counsel.                     B. Discovery
O&G    10155     11/5/2014     NY Student Law Clerk   0.70   [AB] ‐ Compile and circulate notes from meet and confer telephone conference.           B. Discovery

O&G    10156     11/5/2014     NY Student Law Clerk   1.50 [AB] ‐ Meet and confer telephone conference with JLS, MJS, MNL and opposing            B. Discovery
                                                           counsel.
O&G    10157     11/5/2014     Michael N. Litrownik   0.20 Conference with MJS re meet and confer                                                 B. Discovery
O&G    10158     11/5/2014     Michael N. Litrownik   1.40 telephone conference with JCS, MJS, and opposing counsel D. Golder, D. Salazar‐Austin, B. Discovery
                                                           and B. Anders re meet and confer for Plaintiffs' motion to compel.



                                                                   Page 352 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 354 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours   Description                                                                                  Code
O&G    10159     11/5/2014    Michael N. Litrownik    0.20   Review correspondence from JCS re meet and confer topics.                             B. Discovery
O&G    10160     11/5/2014    Michael N. Litrownik    0.20   Telephone conference with JCS and MJS re meet and confer.                             B. Discovery
O&G    10161     11/5/2014    Michael J. Scimone      0.40   Review follow‐up email correspondence from meet and confer.                           B. Discovery
O&G    10162     11/5/2014    Michael J. Scimone      0.20   Conference with MNL re continuing meet and confer and topics to address.              B. Discovery
O&G    10163     11/5/2014    Michael J. Scimone      0.20   Conference with JAR re deposition coverage.                                           C. Depositions
O&G    10164     11/5/2014    Michael J. Scimone      1.50   Meet and confer re Defendants' document objections.                                   B. Discovery
O&G    10165     11/5/2014    Michael J. Scimone      0.20   Telephone conference from JCS re meet and confer.                                     B. Discovery
O&G    10166     11/5/2014    Michael J. Scimone      0.20   Telephone conference from JCS re meet and confer.                                     B. Discovery
O&G    10167     11/5/2014    Michael J. Scimone      0.20   Conference with AB re upcoming discovery tasks.                                       B. Discovery
O&G    10168     11/5/2014    Michael J. Scimone      0.30   Review correspondence from opposing counsel B. Anders re canned reports and data      D. Doc. Revw.
                                                             fields.
O&G    10169     11/5/2014       Jahan C. Sagafi     1.80    Meet and confer re motion to compel; research motion to compel.                       B. Discovery
O&G    10170     11/5/2014      Adrien L. Porter     0.80    Prepare and file notice of consent with Court via ECF.                                F. Strategy
O&G    10171     11/6/2014    NY Student Law Clerk   1.20    [AB] ‐ Research Defendant's authority re attorney‐client privilege.                   E. Motions
O&G    10172     11/6/2014    Michael N. Litrownik   0.20    Review correspondence from JCS re intakes.                                            A. Investigation
O&G    10173     11/6/2014    Michael N. Litrownik   0.20    Review correspondence from JCS and co‐counsel K. Dermody re opt‐in discovery.         C. Depositions

O&G    10174     11/6/2014    Michael N. Litrownik   0.30 Draft and revise meet and confer recap correspondence.                                   B. Discovery
O&G    10175     11/6/2014    Michael N. Litrownik   0.70 Research re opt‐in's information; correspondence to team re CSC's opt‐in discovery       B. Discovery
                                                          proposal.
O&G    10176     11/6/2014    Michael N. Litrownik   0.10 Telephone conference with JCS re meet and confer.                                        B. Discovery
O&G    10177     11/6/2014    Michael N. Litrownik   1.00 Telephone conference with JCS, and opposing counsel D. Salazar‐Austin, D. Golder, B.     B. Discovery
                                                          Anders, K. Rich re meet and confer re parties' objections to discovery.

O&G    10178     11/6/2014    Michael N. Litrownik   0.20 Preparation for meet and confer re Defendant's objections to request for production of   B. Discovery
                                                          documents.
O&G    10179     11/6/2014    Michael N. Litrownik   2.40 Combine sections of motion to compel and draft other sections of brief.                  B. Discovery
O&G    10180     11/6/2014     Michael J. Scimone    0.30 Draft complaint.                                                                         E. Motions
O&G    10181     11/6/2014    Jeffrey M. Domanico    0.10 Update intake tracking spreadsheet.                                                      A. Investigation
O&G    10182     11/6/2014       Jahan C. Sagafi     1.70 Meet and confer re document production; discussions re motion to compel.                 B. Discovery
O&G    10183     11/7/2014    SF Student Law Clerk   1.60 [MR] ‐ Complete intake telephone conferences; update intake chart; correspondence        A. Investigation
                                                          with AP.
O&G    10184     11/7/2014    NY Student Law Clerk   0.20 [AB] ‐ Edit memorialization of meet and confer communication to opposing counsel.        B. Discovery

O&G    10185     11/7/2014    Michael N. Litrownik   0.30 Review correspondence from co‐counsel E. Garcia, J. Lais, and JCS re intakes             A. Investigation
O&G    10186     11/7/2014    Michael N. Litrownik   0.50 Review correspondence from JCS and MJS re recap of meet and confer, motion to            B. Discovery
                                                          compel, and other issues.
O&G    10187     11/7/2014    Michael N. Litrownik   0.40 Conference with MJS re motion to compel.                                                 B. Discovery
O&G    10188     11/7/2014    Michael N. Litrownik   0.50 Revise motion to compel.                                                                 B. Discovery
O&G    10189     11/7/2014    Michael J. Scimone     1.10 Edit motion to compel.                                                                   B. Discovery

                                                                  Page 353 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 355 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date             Timekeeper        Hours   Description                                                                                    Code
O&G    10190     11/7/2014      Michael J. Scimone     0.40   Draft correspondence to opposing counsel re discovery responses.                        B. Discovery
O&G    10191     11/7/2014      Michael J. Scimone     0.30   Draft complaint.                                                                        E. Motions
O&G    10192     11/7/2014      Michael J. Scimone     0.50   Correspondence with JCS re discovery motion practice.                                   B. Discovery
O&G    10193     11/7/2014      Michael J. Scimone     0.50   Conference with MNL re motion to compel.                                                B. Discovery
O&G    10194     11/7/2014     Jeffrey M. Domanico     0.20   Update intake tracking spreadsheet.                                                     A. Investigation
O&G    10195     11/7/2014        Jahan C. Sagafi      0.80   Correspondence and discussion re Defendant's discovery positions.                       B. Discovery
O&G    10196     11/9/2014     Michael N. Litrownik    0.20   Correspondence with JCS and MJS re: state law research chart and class representative   E. Motions
                                                              sign‐up process
O&G    10197      11/9/2014      Jahan C. Sagafi      0.20    Conference with class representative re interview.                                      A. Investigation
O&G    10198     11/10/2014    Michael N. Litrownik   0.20    Review discovery index.                                                                 C. Depositions
O&G    10199     11/10/2014    Michael N. Litrownik   0.10    Correspondence with JCS and MJS re: B. Anders correspondence                            B. Discovery
O&G    10200     11/10/2014    Michael N. Litrownik   0.20    Review correspondence from B. Anders re: CSC comments to meet and confer recap          B. Discovery

O&G    10201     11/10/2014    Michael N. Litrownik   0.20 Conference with JMD re: intake data stats.                                                 A. Investigation
O&G    10202     11/10/2014    Michael N. Litrownik   0.20 Correspondence with JCS and MJS re: state law chart, status Telephone conference,          E. Motions
                                                           and other issues
O&G    10203     11/10/2014    Michael N. Litrownik   0.10 Correspondence with JMD re: state law chart information.                                   E. Motions
O&G    10204     11/10/2014    Michael N. Litrownik   0.10 Review JCS correspondence re: state law class representatives.                             A. Investigation
O&G    10205     11/10/2014    Jeffrey M. Domanico    0.70 Send status update to MNL.                                                                 F. Strategy
O&G    10206     11/10/2014    Jeffrey M. Domanico    0.50 Update intake tracking spreadsheet.                                                        A. Investigation
O&G    10207     11/10/2014       Jahan C. Sagafi     2.30 Motion to compel; guide intake process; class certification preparation; review            E. Motions
                                                           documents.
O&G    10208     11/11/2014    Michael N. Litrownik   0.30 Review intake data.                                                                        A. Investigation
O&G    10209     11/11/2014    Michael N. Litrownik   0.10 Correspondence with MJS re: draft agenda.                                                  F. Strategy
O&G    10210     11/11/2014     Michael J. Scimone    0.30 Telephone conference from JCS re motion to compel.                                         B. Discovery
O&G    10211     11/11/2014     Michael J. Scimone    1.90 Edit motion to compel.                                                                     B. Discovery
O&G    10212     11/11/2014     Michael J. Scimone    0.10 Conference with AP re approval filing.                                                     F. Strategy
O&G    10213     11/11/2014     Michael J. Scimone    0.20 Conference with MNL re staffing.                                                           F. Strategy
O&G    10214     11/11/2014     Michael J. Scimone    1.80 Review defendants' document production, draft memorandum re same.                          B. Discovery
O&G    10215     11/11/2014       Jahan C. Sagafi     2.40 Edits to motion to compel; review and discuss discovery.                                   B. Discovery
O&G    10216     11/12/2014    NY Student Law Clerk   0.50 [AB] ‐ Telephone conference with plaintiffs' counsel and internal follow‐up.               F. Strategy
O&G    10217     11/12/2014    NY Student Law Clerk   0.20 [AB] ‐ Review correspondence with plaintiffs' counsel.                                     F. Strategy
O&G    10218     11/12/2014    Michael N. Litrownik   0.10 Telephone conference with K. Kravetz re: local practice (left voicemail).                  F. Strategy
O&G    10219     11/12/2014    Michael N. Litrownik   0.60 Telephone conference with JCS and MJS re: case strategy, staffing, and other issues.       F. Strategy

O&G    10220     11/12/2014    Michael N. Litrownik   0.60 Telephone conference with plaintiff counsel re: discovery and case management issues B. Discovery

O&G    10221     11/12/2014    Michael N. Litrownik   0.20 Revise and send draft agenda for biweekly Telephone conference.                            F. Strategy
O&G    10222     11/12/2014    Michael J. Scimone     0.10 Telephone conference from J. Strauch re producing emails.                                  B. Discovery
O&G    10223     11/12/2014    Michael J. Scimone     0.70 Telephone conference with D. Golder, B. Anders re ESI production.                          B. Discovery

                                                                    Page 354 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 356 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                  Code
O&G    10224     11/12/2014     Michael J. Scimone     0.80 Telephone conference with co‐counsel re progress of discovery. motion to compel,       E. Motions
                                                            motion to transfer venue.
O&G    10225     11/12/2014     Michael J. Scimone     0.20 Review correspondence, prepare for Telephone conference with opposing counsel re       B. Discovery
                                                            ESI.
O&G    10226     11/12/2014     Michael J. Scimone     0.40 Edit motion to compel and circulate to co‐counsel.                                     B. Discovery
O&G    10227     11/12/2014      Jessica R. Lyons      0.10 Review tables of authorities and contentswith ALP.                                     B. Discovery
O&G    10228     11/12/2014      Jahan C. Sagafi       2.80 Motion to compel edits, declaration edits, preparation for and lead Telephone          B. Discovery
                                                            conference re strategy and discovery, discussions re ESI discovery.

O&G    10229     11/12/2014       Adrien L. Porter    2.70   Prepare and file motion to compel production of documents.                            B. Discovery
O&G    10230     11/13/2014     Part Time Paralegal   1.00   [LD] ‐ Velobind documents.                                                            F. Strategy
O&G    10231     11/13/2014    NY Student Law Clerk   0.20   [AB] ‐ Telephone conference and correspondence with potential opt‐in.                 A. Investigation
O&G    10232     11/13/2014    NY Student Law Clerk   1.50   [AB] ‐ Draft letter to CSC re further investigation request.                          B. Discovery
O&G    10233     11/13/2014    Michael N. Litrownik   0.30   Review draft brief in opposition to motion to transfer                                E. Motions
O&G    10234     11/13/2014     Michael J. Scimone    0.20   Correspondence with counsel re opt‐in discovery plan.                                 B. Discovery
O&G    10235     11/13/2014     Michael J. Scimone    0.20   Correspondence with JCS re ESI Telephone conference.                                  B. Discovery
O&G    10236     11/13/2014     Michael J. Scimone    1.50   Draft correspondence with B. Anders, D. Golder re proposal for ESI.                   B. Discovery
O&G    10237     11/13/2014    Jeffrey M. Domanico    0.10   Update intake tracking spreadsheet.                                                   A. Investigation
O&G    10238     11/13/2014    Jeffrey M. Domanico    0.60   Prepare courtesy copies re motion to compel; draft enclosure letter.                  B. Discovery
O&G    10239     11/13/2014       Jahan C. Sagafi     2.10   Discussions re opt‐in discovery agreement; correspondence with plaintiff re           B. Discovery
                                                             defendant's documents and systems; correspondence re data discovery; discussions re
                                                             new class representatives and intakes.
O&G    10240     11/13/2014       Adrien L. Porter    1.00   Prepare courtesy copies of motion to compel for Judge Arterton.                       B. Discovery
O&G    10241     11/13/2014       Adrien L. Porter    0.20   Circulate motion to compel documents to co‐counsel.                                   B. Discovery
O&G    10242     11/14/2014    SF Student Law Clerk   0.10   [LIM] Follow up with Tyghe Conway.                                                    A. Investigation
O&G    10243     11/14/2014    Michael N. Litrownik   0.30   Review correspondence from MJS and JCS and Correspondence with same re: opt‐in        C. Depositions
                                                             discovery proposal
O&G    10244     11/14/2014    Michael N. Litrownik   0.20   Review correspondence from JCS and E. Garcia re: intake C. Turner.                    A. Investigation
O&G    10245     11/14/2014    Michael N. Litrownik   0.10   Review correspondence from E. Garcia re: intake F. Hussein.                           A. Investigation
O&G    10246     11/14/2014    Michael N. Litrownik   0.20   Review correspondence from JCS and E. Garcia re: intake M. Saraceni.                  A. Investigation
O&G    10247     11/14/2014    Michael J. Scimone     1.70   Review defendants' email production.                                                  D. Doc. Revw.
O&G    10248     11/14/2014    Michael J. Scimone     1.70   Edit opposition to defendant's motion to transfer.                                    E. Motions
O&G    10249     11/14/2014      Jahan C. Sagafi      0.40   Discuss discovery strategy re opt‐ins and document production.                        B. Discovery
O&G    10250     11/14/2014      Jahan C. Sagafi      0.20   Motion to transfer opposition edits and discussion.                                   E. Motions
O&G    10251     11/14/2014      Adrien L. Porter     0.50   File consent forms.                                                                   F. Strategy
O&G    10252     11/16/2014    Michael J. Scimone     0.70   Edit opposition to motion to transfer venue.                                          E. Motions
O&G    10253     11/17/2014    Michael N. Litrownik   0.10   Review correspondence from D. Golder re: opt‐in discovery                             C. Depositions
O&G    10254     11/17/2014    Michael N. Litrownik   0.30   Review correspondence from court, JCS, and MJS re: assignment to magistrate judge     F. Strategy

O&G    10255     11/17/2014    Jeffrey M. Domanico    0.50 Update intake tracking spreadsheet.                                                     A. Investigation

                                                                   Page 355 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 357 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                   Code
O&G    10256     11/17/2014     Ashley Pellouchoud     2.40 Telephone conference with new intake and draft summaries; coordinate CTJs for filing   A. Investigation
                                                            with JD.
O&G    10257     11/18/2014    Michael N. Litrownik    0.20 Review notices of CTJ filing and opt‐in data.                                          F. Strategy
O&G    10258     11/18/2014    Michael N. Litrownik    0.10 Conference with JMD re: opt‐in data.                                                   B. Discovery
O&G    10259     11/18/2014    Michael N. Litrownik    2.00 Revise opposition brief to motion to transfer                                          E. Motions
O&G    10260     11/18/2014    Jeffrey M. Domanico     0.40 Make a list of ppt‐ins from each state; send to MNL.                                   F. Strategy
O&G    10261     11/18/2014    Jeffrey M. Domanico     0.10 Update intake tracking spreadsheet.                                                    A. Investigation
O&G    10262     11/18/2014       Adrien L. Porter     0.80 Prepare and file consents to join.                                                     F. Strategy
O&G    10263     11/19/2014    Michael N. Litrownik    1.80 Revise opposition brief; Correspondence with plaintiff counsel re: same                B. Discovery
O&G    10264     11/19/2014    Michael N. Litrownik    0.20 Correspondence with JCS re: opposition to motion to transfer                           E. Motions
O&G    10265     11/19/2014    Michael N. Litrownik    0.40 Correspondence with JCS and JMD re: assignment of intakes for further investigation    A. Investigation

O&G    10266     11/19/2014    Michael N. Litrownik   0.20   Review opt‐in information                                                             F. Strategy
O&G    10267     11/19/2014    Jeffrey M. Domanico    0.60   Update intake tracking spreadsheet re consent to join forms from each state.          F. Strategy
O&G    10268     11/19/2014       Jahan C. Sagafi     2.90   Transfer; intake discussions; allocation of interviews.                               A. Investigation
O&G    10269     11/19/2014     Ashley Pellouchoud    1.50   Telephone conference with CSC intake, draft intake summary and circulate; update      A. Investigation
                                                             intake status chart.
O&G    10270     11/19/2014       Adrien L. Porter    0.30   Prepare and file consents to join.                                                    F. Strategy
O&G    10271     11/20/2014    Michael N. Litrownik   0.20   Correspondence with K. Dermody re: VA law                                             F. Strategy
O&G    10272     11/20/2014    Michael N. Litrownik   0.10   Legal research re: Lexis to Westlaw cite                                              E. Motions
O&G    10273     11/20/2014    Michael N. Litrownik   0.20   Correspondence with D. Srinivisan re: opposition to motion to transfer                E. Motions
O&G    10274     11/20/2014    Jeffrey M. Domanico    0.30   Update intake tracking spreadsheet.                                                   F. Strategy
O&G    10275     11/20/2014       Jahan C. Sagafi     1.00   Discovery negotiations and discussions with team; class member intake guidance.       B. Discovery

O&G    10276     11/20/2014     Ashley Pellouchoud    0.40 Send letters to outstanding intakes; e‐mail correspondence re opt‐in manager; update    A. Investigation
                                                           chart.
O&G    10277     11/21/2014    Michael N. Litrownik   0.40 Correspondence with JCS re: spreadsheet                                                 F. Strategy
O&G    10278     11/21/2014    Michael N. Litrownik   0.10 Telephone conference with M. Cesar re: meet and confer letter to CSC re: document       B. Discovery
                                                           production
O&G    10279     11/21/2014    Michael N. Litrownik   0.20 Review correspondence from JCS re: opt‐in discovery issues                              C. Depositions
O&G    10280     11/21/2014    Jeffrey M. Domanico    0.40 Update intake tracking spreadsheet.                                                     F. Strategy
O&G    10281     11/21/2014       Jahan C. Sagafi     0.70 Intakes; review and edit intake spreadsheet.                                            A. Investigation
O&G    10282     11/21/2014       Adrien L. Porter    0.40 Prepare and file consent to join form.                                                  F. Strategy
O&G    10283     11/24/2014    Michael N. Litrownik   0.20 Oversee final proof of tolling letter                                                   E. Motions
O&G    10284     11/24/2014    Michael N. Litrownik   0.20 Review correspondence from JCS and K. Dermody re: tolling letter issues                 E. Motions
O&G    10285     11/24/2014    Michael N. Litrownik   0.60 Revise tolling letter                                                                   E. Motions
O&G    10286     11/24/2014    Michael N. Litrownik   0.30 Review and circulate proposed tolling letter to plaintiff counsel                       E. Motions
O&G    10287     11/24/2014    Michael N. Litrownik   0.30 Review and revise tolling letter                                                        E. Motions
O&G    10288     11/24/2014    Michael N. Litrownik   0.10 Review correspondence from JCS re: tolling letter                                       E. Motions
O&G    10289     11/24/2014     Michael J. Scimone    0.50 Conference with JCS re discovery status; correspondence summarizing same.               B. Discovery

                                                                   Page 356 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 358 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper        Hours   Description                                                                                Code
O&G    10290     11/24/2014    Jeffrey M. Domanico     0.30   Finalize letter re tolling and email to opposing counsel.                           E. Motions
O&G    10291     11/24/2014    Jeffrey M. Domanico     0.30   Update intake tracking spreadsheet.                                                 F. Strategy
O&G    10292     11/24/2014       Jahan C. Sagafi      1.00   Tolling letter and intakes.                                                         A. Investigation
O&G    10293     11/24/2014     Ashley Pellouchoud     0.50   Check‐in with MLN re intakes, send intakes individualized letters.                  A. Investigation
O&G    10294     11/24/2014       Adrien L. Porter     1.00   Revise spreadsheet as per JCS's instructions.                                       F. Strategy
O&G    10295     11/25/2014    Michael N. Litrownik    1.10   Draft letter to non‐responsive class members; review spreadsheet with revisions;    A. Investigation
                                                              Correspondence with AP and JCS re: same
O&G    10296     11/25/2014    Michael N. Litrownik   0.10    Correspondence with JMD and AP re: intake spreadsheet                               A. Investigation
O&G    10297     11/25/2014    Michael N. Litrownik   0.30    Correspondence with intakes re: intake process                                      A. Investigation
O&G    10298     11/25/2014      Jahan C. Sagafi      0.90    Meet and confer re discovery; intake oversight; review discovery status.            B. Discovery
O&G    10299     11/25/2014      Adrien L. Porter     0.10    Correspondence with MNL re class member Telephone conference                        A. Investigation
O&G    10300     11/25/2014      Adrien L. Porter     0.20    Telephone conference with class member re case status                               A. Investigation
O&G    10301     11/25/2014      Adrien L. Porter     2.00    Review and revise class list.                                                       F. Strategy
O&G    10302     11/26/2014      Adrien L. Porter     1.20    Revise master class spreadsheet.                                                    F. Strategy
O&G    10303      12/1/2014    Michael N. Litrownik   0.20    Correspondence with JCS re: status Telephone conference                             F. Strategy
O&G    10304      12/1/2014    Michael N. Litrownik   0.20    Review correspondence from J. Lais and JCS re: state law plaintiff project          A. Investigation
O&G    10305      12/1/2014    Michael N. Litrownik   0.80    Legal research re: two FLSA certification decisions decided by Judge Arterton;      E. Motions
                                                              Correspondence with MJS re: same
O&G    10306     12/1/2014     Michael N. Litrownik   0.20    Telephone conference with JCS re: discovery plan, depositions, and other issues     C. Depositions

O&G    10307     12/1/2014     Michael N. Litrownik   0.60 Correspondence with plaintiff counsel re: state law plaintiff project                  A. Investigation
O&G    10308     12/1/2014     Michael N. Litrownik   0.30 Conference with MJS re: discovery, case management, and other issues                   B. Discovery
O&G    10309     12/1/2014     Michael N. Litrownik   1.20 Review and analyze intake information in chart re: additional state law plaintiffs;    A. Investigation
                                                           Correspondence with JCS and MJS re: same
O&G    10310     12/1/2014     Michael N. Litrownik   0.30 Review JCS edits to non‐responsive intake letter; circulate to team                    A. Investigation
O&G    10311     12/1/2014     Michael J. Scimone     0.50 Update working file.                                                                   F. Strategy
O&G    10312     12/1/2014     Michael J. Scimone     0.20 Correspondence with JCS re status of discovery.                                        B. Discovery
O&G    10313     12/1/2014     Michael J. Scimone     0.20 Conference with MNL re status of discovery.                                            B. Discovery
O&G    10314     12/1/2014     Michael J. Scimone     0.10 Correspondence with MNL, JCS re class member intakes.                                  A. Investigation
O&G    10315     12/1/2014     Michael J. Scimone     0.10 Correspondence with MNL re class representatives.                                      F. Strategy
O&G    10316     12/1/2014     Michael J. Scimone     0.10 Correspondence with JCS, MNL re availability for discovery Telephone conference with   B. Discovery
                                                           opposing counsel.
O&G    10317     12/1/2014     Jeffrey M. Domanico    0.10 Update intake tracking spreadsheet.                                                    F. Strategy
O&G    10318     12/1/2014        Jahan C. Sagafi     1.70 Meet & confer re opt‐in discovery and defendant's depos and documents, discuss with    B. Discovery
                                                           team.
O&G    10319     12/1/2014      Ashley Pellouchoud    0.10 Check‐in with MLN, discuss new state law Ps and circulate intake.                      A. Investigation
O&G    10320     12/1/2014        Adrien L. Porter    0.50 Save and circulate Defendants opposition to motion to compel document production.      B. Discovery

O&G    10321     12/1/2014       Adrien L. Porter     0.60 Revise master class list.                                                              F. Strategy



                                                                    Page 357 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 359 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                     Code
O&G    10322     12/2/2014      Lauren A. Ziegler     0.30 Review memo #1 sent by MJS re discoverability of draft declarations in preparation for    E. Motions
                                                           research.
O&G    10323     12/2/2014      Lauren A. Ziegler     0.20 Telephone conference with MJS re research project (re discoverability of drafted          E. Motions
                                                           declarations), review email correspondence from MJS, email correspondence with MJS
                                                           re time frame.
O&G    10324     12/2/2014    NY Student Law Clerk    1.20 [AB] ‐ Intake Telephone conference with potential opt‐in.                                 A. Investigation
O&G    10325     12/2/2014    Michael N. Litrownik    0.20 Correspondence with plaintiff counsel re: final version of non‐responsive intake letter   A. Investigation

O&G    10326     12/2/2014    Michael N. Litrownik   0.80 Telephone conference with JCS and MJS re: discovery plan and other issues                  B. Discovery
O&G    10327     12/2/2014    Michael N. Litrownik   0.40 Conference with MJS re: depositions, documents, declarants, and other issues               C. Depositions

O&G    10328     12/2/2014     Michael J. Scimone    0.20 Review research re discoverability of declarations.                                        E. Motions
O&G    10329     12/2/2014     Michael J. Scimone    0.10 Correspondence with E. Gitig re arbitration filing, Telephone conference to new intake     A. Investigation
                                                          re same.
O&G    10330     12/2/2014     Michael J. Scimone    0.10 Conference with JMS re filing arbitrations for late opt‐ins.                               F. Strategy
O&G    10331     12/2/2014     Michael J. Scimone    1.90 Draft memo re discovery strategy, correspondence with JCS re same.                         B. Discovery
O&G    10332     12/2/2014     Michael J. Scimone    0.80 Telephone conference with MNL, JCS re discovery and motion practice strategy.              B. Discovery

O&G    10333     12/2/2014     Michael J. Scimone    0.40   Conference with MNL re discovery strategy.                                               B. Discovery
O&G    10334     12/2/2014    Jeffrey M. Domanico    0.10   Add Preservation Letter column in class list and populate.                               F. Strategy
O&G    10335     12/2/2014    Jeffrey M. Domanico    0.10   Calendar motion to compel deadlines.                                                     B. Discovery
O&G    10336     12/2/2014    Jeffrey M. Domanico    0.30   Pull key documents as per MJS email request.                                             F. Strategy
O&G    10337     12/2/2014       Jahan C. Sagafi     3.20   Prepare for team meeting re discovery strategy and FLSA and rule 23 briefing and         E. Motions
                                                            witness interviews. Discuss motion to compel.
O&G    10338     12/2/2014      Adrien L. Porter     0.40   Prepare and mail preservation letter to opt‐in plaintiff C. Johnson.                     B. Discovery
O&G    10339     12/2/2014      Adrien L. Porter     1.50   Prepare summary of missing elements from master class list.                              F. Strategy
O&G    10340     12/2/2014      Adrien L. Porter     1.10   File consents to join and send preservation letters.                                     A. Investigation
O&G    10341     12/3/2014      Adrien L. Porter     0.20   Telephone conference with defendants' counsel                                            F. Strategy
O&G    10342     12/3/2014    NY Student Law Clerk   0.50   [AB] ‐ Memorialize and circulate intake Telephone conference with potential opt‐in.      A. Investigation

O&G    10343     12/3/2014    Michael N. Litrownik   0.40 Review correspondence from JCS and MJS re: opt‐in discovery, intakes, and other        A. Investigation
                                                          issues
O&G    10344     12/3/2014    Michael N. Litrownik   0.30 Correspondence with plaintiff counsel re: recap and action plan after status Telephone G. Court
                                                          conference
O&G    10345     12/3/2014    Michael N. Litrownik   1.00 Telephone conference with plaintiff counsel re: status Telephone conference            G. Court

O&G    10346     12/3/2014    Michael N. Litrownik   0.40 Correspondence with JMD and AP re: intake data                                             F. Strategy
O&G    10347     12/3/2014     Lauren A. Ziegler     0.30 Review memo #2 by MJS re discoverability of draft declarations in preparation for          E. Motions
                                                          research.
O&G    10348     12/3/2014    Jeffrey M. Domanico    0.30 Review intake statistics and send same to JCS, MJS and MNL.                                F. Strategy

                                                                  Page 358 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 360 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper        Hours Description                                                                                  Code
O&G    10349     12/3/2014    Jeffrey M. Domanico     0.80 Telphone conference call with team.                                                   F. Strategy
O&G    10350     12/3/2014       Jahan C. Sagafi      2.60 Prepare for and lead Telephone conference re strategy; correspondence re tolling;     B. Discovery
                                                           discuss discovery plan with team.
O&G    10351     12/3/2014     Ashley Pellouchoud     2.60 E‐mail correspondence with team re potential manager opt‐in witness, Telephone        A. Investigation
                                                           conference with CSC intakes, circulate intake summaries to CSC team.

O&G    10352     12/3/2014      Adrien L. Porter     0.20 Conference with MTL re Westlaw background check of class member.                       A. Investigation
O&G    10353     12/3/2014      Adrien L. Porter     0.80 Conduct Westlaw background check of class members.                                     A. Investigation
O&G    10354     12/3/2014      Adrien L. Porter     2.00 Create spreadsheet summary                                                             F. Strategy
O&G    10355     12/4/2014      Adrien L. Porter     0.50 Send preservation letters.                                                             F. Strategy
O&G    10356     12/4/2014      Adrien L. Porter     0.10 Telephone conference with prospective class member.                                    F. Strategy
O&G    10357     12/4/2014    Michael N. Litrownik   0.30 Conference with MJS re: plaintiffs' reply to motion to compel                          B. Discovery
O&G    10358     12/4/2014    Michael N. Litrownik   0.50 Review defendant's opposition to plaintiffs' motion to compel and legal research re:   B. Discovery
                                                          same
O&G    10359     12/4/2014     Michael J. Scimone    4.50 Research and draft reply to motion to compel class data.                               B. Discovery
O&G    10360     12/4/2014     Michael J. Scimone    0.30 Conference with MNL re drafting reply on motion to compel class member information.    B. Discovery

O&G    10361     12/4/2014     Michael J. Scimone    0.90 Review defendant's opposition to motion to compel class member information.            B. Discovery

O&G    10362     12/4/2014    Jeffrey M. Domanico    0.70 Update intake tracking spreadsheet.                                                    F. Strategy
O&G    10363     12/4/2014       Jahan C. Sagafi     2.90 Reply in support of motion to compel; letter re discovery process; intakes.            B. Discovery
O&G    10364     12/4/2014     Ashley Pellouchoud    0.40 Telephone conference with intakes, leave messages, update intake status chart.         A. Investigation

O&G    10365     12/4/2014      Adrien L. Porter     0.50   File consents to join.                                                               F. Strategy
O&G    10366     12/4/2014      Adrien L. Porter     1.10   Conduct background check on opt‐in plaintiffs.                                       E. Motions
O&G    10367     12/4/2014      Adrien L. Porter     0.10   Save Tolling agreement letter to case file.                                          F. Strategy
O&G    10368     12/5/2014    Michael N. Litrownik   0.80   Review correspondence from MJS and JCS re: 216b discovery letter to Defendant;       E. Motions
                                                            Correspondence with MJS and JCS re: same
O&G    10369     12/5/2014     Michael J. Scimone    0.20   Conference with MNL re staffing, leave of absence.                                   F. Strategy
O&G    10370     12/5/2014     Michael J. Scimone    0.30   Review defendant's reply brief on motion to transfer.                                E. Motions
O&G    10371     12/5/2014     Michael J. Scimone    3.60   Draft reply brief on motion to compel production of documents.                       B. Discovery
O&G    10372     12/5/2014     Michael J. Scimone    0.60   Revise letter to D. Golder re 216(b) discovery.                                      E. Motions
O&G    10373     12/5/2014    Jeffrey M. Domanico    0.10   Save and circulate Defendant's reply brief re motion to transfer venue.              E. Motions
O&G    10374     12/5/2014    Jeffrey M. Domanico    0.30   Update intake tracking spreadsheet.                                                  F. Strategy
O&G    10375     12/5/2014    Jeffrey M. Domanico    0.60   Set up mail merge to send letter to unresponsive intakes.                            A. Investigation
O&G    10376     12/5/2014    Jeffrey M. Domanico    0.20   Review background checks of possible state reps.                                     E. Motions
O&G    10377     12/5/2014       Jahan C. Sagafi     0.50   Reply in support of motion to compel.                                                B. Discovery
O&G    10378     12/5/2014     Ashley Pellouchoud    2.70   Telephone conference with intake, follow‐up e‐mail correspondence with prospective   A. Investigation
                                                            opt‐ins, strategy e‐mail session with JCS, MLN, MS re prospective opt‐in.



                                                                  Page 359 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 361 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date           Timekeeper          HoursDescription                                                                                        Code
O&G    10379     12/5/2014       Adrien L. Porter      0.70Conduct background checks on opt‐in plaintiffs.                                             E. Motions
O&G    10380     12/8/2014       Jahan C. Sagafi       0.20Review and discuss intake.                                                                  A. Investigation
O&G    10381     12/8/2014       Jahan C. Sagafi       0.20Review transfer reply.                                                                      E. Motions
O&G    10382     12/8/2014     Michael N. Litrownik    0.30Correspondence with JCS and AP re: K. Moser intake                                          A. Investigation
O&G    10383     12/8/2014     Michael N. Litrownik    0.80Revise reply brief to motion to compel                                                      B. Discovery
O&G    10384     12/8/2014      Lauren A. Ziegler      3.40Research re discoverability of unsigned draft declarations in second circuit and            E. Motions
                                                           Connecticut district court.
O&G    10385     12/8/2014     Jeffrey M. Domanico    0.10 Save consent to join forms to case file.                                                    F. Strategy
O&G    10386     12/8/2014     Jeffrey M. Domanico    0.10 Update intake tracking spreadsheet.                                                         F. Strategy
O&G    10387     12/8/2014       Jennifer Liu [CA]    0.50 Review file re P. Wills and correspondence with JCS, MNL, and MJS re P. Wills.              A. Investigation

O&G    10388     12/8/2014        Jahan C. Sagafi     0.40 Discussions re class representatives, co‐counsel agreement and retainer agreement.          A. Investigation

O&G    10389     12/8/2014      Ashley Pellouchoud    1.40 Circulate intake summary, follow up with JCS/MS, MLN re intake KM, Telephone                A. Investigation
                                                           conference new intakes, coordinate with MLN re new state law class reps (1.4).

O&G    10390     12/9/2014       Lauren A. Ziegler    9.10 Research re majority approach to discoverability of drafts, compare to Connecticut,         E. Motions
                                                           review recent cases in Second Circuit, compare recent to cases cite in previous research
                                                           memos, prepare comparison chart of cases (3.8); draft memo for MJS re the
                                                           discoverability of draft declarations in Connecticut; incorporate comparison chart of
                                                           cases, edit, cite check, key cite case (4.6); revise research memo in light of additional
                                                           research (0.7).
O&G    10391      12/9/2014    Jeffrey M. Domanico    0.10 Update intake tracking spreadsheet.                                                         F. Strategy
O&G    10392      12/9/2014     Ashley Pellouchoud    1.50 Telephone conferences with intakes, update intake status chart.                             A. Investigation
O&G    10393     12/10/2014     Michael J. Scimone    0.30 Conference with JCS re privileged status of declarations                                    E. Motions
O&G    10394     12/10/2014     Michael J. Scimone    0.70 Revise research memo re discoverability of declarations.                                    E. Motions
O&G    10395     12/10/2014     Michael J. Scimone    0.10 Review research re discoverability of draft declarations.                                   E. Motions
O&G    10396     12/10/2014     Michael J. Scimone    0.50 Telephone conference with co‐counsel; correspondence re same.                               F. Strategy
O&G    10397     12/10/2014     Michael J. Scimone    0.10 Telephone conference with JCS re Telephone conference with co‐counsel.                      F. Strategy
O&G    10398     12/10/2014     Michael J. Scimone    0.20 Review research re cases cited by Defendant.                                                E. Motions
O&G    10399     12/10/2014     Michael J. Scimone    0.10 Finalize letter to defendants re 216(b) discovery.                                          E. Motions
O&G    10400     12/10/2014      Lauren A. Ziegler    1.60 Proof read memo re discoverability of draft documents, email correspondence with            B. Discovery
                                                           MJS re status of research memo.
O&G    10401     12/10/2014    Jeffrey M. Domanico    0.40 Bi weekly status Telephone conference.                                                      F. Strategy
O&G    10402     12/10/2014    Jeffrey M. Domanico    0.20 Update intake tracking spreadsheet.                                                         F. Strategy
O&G    10403     12/10/2014    Jeffrey M. Domanico    0.30 Finalize letter re 216(b) discovery; send same via email to opposing counsel.               E. Motions
O&G    10404     12/10/2014       Jahan C. Sagafi     3.80 Prepare for and lead Conference with team; discussions re discoverability of work           B. Discovery
                                                           product; motion to compel; correspondence with defendant re discovery, data, and
                                                           depositions.



                                                                  Page 360 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 362 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                      Code
O&G    10405     12/10/2014     Ashley Pellouchoud     2.00 Telephone conferences with intakes, draft and circulate summaries to team, e‐mail         A. Investigation
                                                            correspondence with JCS, MLN, MS update intake status chart.
O&G    10406     12/11/2014    Jeffrey M. Domanico     0.30 Update intake tracking spreadsheet.                                                       F. Strategy
O&G    10407     12/11/2014       Jahan C. Sagafi      4.80 Motion to compel reply; correspondence with plaintiff and team re termination.            B. Discovery

O&G    10408     12/11/2014      Adrien L. Porter     0.30 Telephone conference with class member re intake and correspondence with MJS re            A. Investigation
                                                           same.
O&G    10409     12/12/2014       Jahan C. Sagafi     3.60 Document review; discussions with team and defendant re further documents for              C. Depositions
                                                           production and deposition scheduling; edit reply in support of motion to compel.

O&G    10410     12/12/2014     Ashley Pellouchoud    1.00 Manage new intakes, update intake status chart.                                            A. Investigation
O&G    10411     12/15/2014       Adrien L. Porter    0.10 Revise opt‐in list information.                                                            A. Investigation
O&G    10412     12/15/2014       Adrien L. Porter    0.20 Telephone conference with class member re work weeks worked and correspondence             A. Investigation
                                                           with MJS and OJQ re same.
O&G    10413     12/15/2014      Naomi Sunshine       1.30 Cite check.                                                                                E. Motions
O&G    10414     12/15/2014     Michael J. Scimone    2.40 Edit reply brief in support of motion to compel.                                           B. Discovery
O&G    10415     12/15/2014      Jahan C. Sagafi      0.60 Reply in support of motion to compel.                                                      B. Discovery
O&G    10416     12/15/2014      Adrien L. Porter     0.20 Telephone conference with prospective class member and correspondence with MJS re          A. Investigation
                                                           same.
O&G    10417     12/15/2014      Adrien L. Porter     0.10 Pull discovery documents.                                                                  B. Discovery
O&G    10418     12/16/2014     Michael J. Scimone    0.10 Review and approve notice of consent to join.                                              F. Strategy
O&G    10419     12/16/2014     Michael J. Scimone    1.50 Edit reply on motion to compel data, supervise filing of same.                             B. Discovery
O&G    10420     12/16/2014     Michael J. Scimone    0.40 Review data fields in data request table, compare with fields identified in motion to      B. Discovery
                                                           compel.
O&G    10421     12/16/2014     Michael J. Scimone    0.10 Correspondence with JCS re identifying specific data fields in motion to compel.           B. Discovery

O&G    10422     12/16/2014    Jeffrey M. Domanico    1.00 Compile tables of authorities and contentsre motion to compel reply brief; pull exhibit;   B. Discovery
                                                           finalize papers and file same via ECF.
O&G    10423     12/16/2014    Jeffrey M. Domanico    0.10 Save consents to join to case file.                                                        F. Strategy
O&G    10424     12/16/2014    Jeffrey M. Domanico    0.30 Update intake tracking spreadsheet.                                                        F. Strategy
O&G    10425     12/16/2014       Jahan C. Sagafi     3.20 Draft/Review Motion to compel reply.                                                       B. Discovery
O&G    10426     12/16/2014     Ashley Pellouchoud    0.90 Coordinate with NYC to manage new intakes, cross‐reference update spreadsheet with         F. Strategy
                                                           internal status chart, Telephone conference with potential opt‐ins.

O&G    10427     12/16/2014       Adrien L. Porter    0.20   Update class list with members who have received non‐responsive letters.                 F. Strategy
O&G    10428     12/16/2014       Adrien L. Porter    0.90   Prepare and file consents to join.                                                       F. Strategy
O&G    10429     12/17/2014     Michael J. Scimone    0.10   Review and approve cover letter to interrogatory responses.                              B. Discovery
O&G    10430     12/17/2014     Ashley Pellouchoud    2.00   Manage incoming intakes, send out letters, update intake chart.                          A. Investigation
O&G    10431     12/18/2014     Part Time Paralegal   0.10   [YRM] Save documents to the Motions folder on Imanage.                                   F. Strategy
O&G    10432     12/18/2014     Michael J. Scimone    0.40   Research opposition to motion to defendants' compel.                                     B. Discovery

                                                                   Page 361 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 363 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours Description                                                                                       Code
O&G    10433     12/18/2014     Michael J. Scimone    0.30 Conference with JCS re staffing for opposition to motion, reviewing defendants'            F. Strategy
                                                           document production.
O&G    10434     12/18/2014     Michael J. Scimone    0.20 Conference with KDL re Ingrid Mann's emails.                                               F. Strategy
O&G    10435     12/18/2014     Michael J. Scimone    0.70 Telephone conference with JCS, D. Hutchinson, opposing counsel re class wide               E. Motions
                                                           discovery related to conditional certification.
O&G    10436     12/18/2014     Michael J. Scimone    0.30 Review defendants' motion to compel.                                                       B. Discovery
O&G    10437     12/18/2014     Michael J. Scimone    1.20 Telephone conferences to prospective class representatives.                                A. Investigation
O&G    10438     12/18/2014    Jeffrey M. Domanico    0.40 Save Defendant's document production to case file.                                         B. Discovery
O&G    10439     12/18/2014    Jeffrey M. Domanico    0.10 Save and circulate motion to compel documents.                                             B. Discovery
O&G    10440     12/18/2014    Jeffrey M. Domanico    0.30 Update intake tracking spreadsheet.                                                        F. Strategy
O&G    10441     12/18/2014       Jahan C. Sagafi     1.70 Prepare for and lead telephone conference re discovery; review motion to compel;           B. Discovery
                                                           discuss strategy with team.
O&G    10442     12/18/2014      Adrien L. Porter     0.20 Telephone conference with class member re case status.                                     A. Investigation
O&G    10443     12/19/2014     Michael J. Scimone    5.60 Review sample notice to potential opt‐ins, review hours data, revise declaration drafts,   D. Doc. Revw.
                                                           Telephone conference with potential declarants and discuss hours data with AP and
                                                           JCS, prepare J. Strauch for deposition with JCS and AP.

O&G    10444     12/19/2014     Michael J. Scimone   0.90   Telephone conferences to prospective class representatives.                               A. Investigation
O&G    10445     12/19/2014     Ashley Pellouchoud   1.00   Telephone conference with intake.                                                         A. Investigation
O&G    10446     12/19/2014       Adrien L. Porter   0.90   Send preservation letters to class members.                                               F. Strategy
O&G    10447     12/22/2014     Michael J. Scimone   0.20   Draft motion for extension of time.                                                       E. Motions
O&G    10448     12/22/2014    Jeffrey M. Domanico   0.20   Finalize and file motion for extension of time to respond to motion to compel.            B. Discovery

O&G    10449     12/22/2014     Ashley Pellouchoud   2.50 Manage incoming intakes, compose and draft summaries for team review, compose         A. Investigation
                                                          letters, Telephone conference with intakes.
O&G    10450     12/23/2014     Michael J. Scimone   0.30 Telephone conferences to potential class representatives re follow up, correspondence A. Investigation
                                                          with JCS re same.
O&G    10451     12/23/2014       Jahan C. Sagafi    0.50 Class member intakes and review progress re class representative interviews.          A. Investigation

O&G    10452     12/23/2014     Ashley Pellouchoud   3.00 Manage incoming intakes, compose and draft summaries for team review, compose               F. Strategy
                                                          letters, Telephone conferences with intakes (3).
O&G    10453     12/26/2014       Jahan C. Sagafi    0.20 Review intakes.                                                                             A. Investigation
O&G    10454     12/29/2014    Jeffrey M. Domanico   0.60 Update intake tracking spreadsheet.                                                         F. Strategy
O&G    10455     12/30/2014    Jeffrey M. Domanico   0.10 Calendar response re motion to compel.                                                      B. Discovery
O&G    10456      1/2/2015      Ashley Pellouchoud   0.50 Manage intake, compose e‐mail, letter, follow up with inquiry.                              A. Investigation
O&G    10457      1/6/2015      Michael J. Scimone   0.40 Correspondence with JCS re agenda for team meeting.                                         F. Strategy
O&G    10458      1/6/2015      Michael J. Scimone   0.30 Review order on Plaintiffs' motion to compel, correspondence with co‐counsel re same.       B. Discovery

O&G    10459      1/6/2015      Michael J. Scimone   0.10 Correspondence with JCS re motion deadlines.                                                F. Strategy
O&G    10460      1/6/2015     Jeffrey M. Domanico   0.10 Save and circulate order re Plaintiffs' motion to compel.                                   B. Discovery

                                                                  Page 362 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 364 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper       HoursDescription                                                                                  Code
O&G    10461     1/6/2015    Jeffrey M. Domanico    0.10Calendar deadline to file objections to order re motion to compel.                    B. Discovery
O&G    10462     1/6/2015       Jahan C. Sagafi     0.50Review order on motion to compel and Prepare for team meeting.                        B. Discovery
O&G    10463     1/6/2015     Ashley Pellouchoud    1.30Manage intakes.                                                                       A. Investigation
O&G    10464     1/7/2015      Lauren A. Ziegler    0.80Prepare draft of opposition Motion.                                                   B. Discovery
O&G    10465     1/7/2015      Lauren A. Ziegler    0.40Review previous research in preparation for drafting opposition to CSC motion to      B. Discovery
                                                        compel.
O&G    10466     1/7/2015      Lauren A. Ziegler   0.30 Telephone conference with JMS re: opposition brief.                                   B. Discovery
O&G    10467     1/7/2015      Lauren A. Ziegler   0.60 Telephone conference with JMS and MJS and co‐counsel re: opportunity to MTC.          B. Discovery

O&G    10468     1/7/2015      Lauren A. Ziegler   1.50 Review CSC motion to compel and background research.                                  B. Discovery
O&G    10469     1/7/2015      Lauren A. Ziegler   3.70 Read/respond to email from JMS re: opposition brief.                                  B. Discovery
O&G    10470     1/7/2015     Michael J. Scimone   0.20 Draft Correspondence with B. Pepple re WARN class definition.                         E. Motions
O&G    10471     1/7/2015     Michael J. Scimone   0.50 Conference with JAR re motion to amend class definition.                              E. Motions
O&G    10472     1/7/2015     Michael J. Scimone   0.20 Telephone conference to defense counsel re order on motion to compel; revised         B. Discovery
                                                        scheduling order.
O&G    10473     1/7/2015     Michael J. Scimone   0.40 Telephone conference with JCS re defendants' data production.                         B. Discovery
O&G    10474     1/7/2015     Michael J. Scimone   0.80 Telephone conference with co‐counsel re defendants' data production, order granting   B. Discovery
                                                        motion to compel, named plaintiff and opt‐in outreach Telephone conferences.

O&G    10475     1/7/2015     Michael J. Scimone   0.10 Correspondence with co‐counsel re agenda.                                             F. Strategy
O&G    10476     1/7/2015     Michael J. Scimone   0.60 Telephone conference to C. Kellner re order partially denying motion to compel.       B. Discovery

O&G    10477     1/7/2015    Jeffrey M. Domanico   0.20 Update intake tracking spreadsheet.                                                   F. Strategy
O&G    10478     1/7/2015    Jeffrey M. Domanico   0.80 Telephone conference with team.                                                       F. Strategy
O&G    10479     1/7/2015       Jahan C. Sagafi    2.20 Review order, discuss with team, Telephone conference and write defendant re          C. Depositions
                                                        scheduling and discovery.
O&G    10480     1/7/2015     Ashley Pellouchoud   1.50 Telephone conference with team, manage intakes, e‐mail correspondence with JCS/MC     F. Strategy
                                                        re declarations and state law plaintiffs.
O&G    10481     1/8/2015      Lauren A. Ziegler   3.90 Prepare draft of opposition to CSC?s MTC.                                             B. Discovery
O&G    10482     1/8/2015     Michael J. Scimone   0.10 Correspondence with JCS re meet and confer with opposing counsel.                     B. Discovery
O&G    10483     1/8/2015       Jahan C. Sagafi    0.20 Prepare for meeting, discuss schedule.                                                F. Strategy
O&G    10484     1/9/2015      Lauren A. Ziegler   0.70 Research necessary standard for discovery.                                            B. Discovery
O&G    10485     1/9/2015      Lauren A. Ziegler   6.60 Edit draft, incorporate additional research and JMS suggestions into document.        D. Doc. Revw.

O&G    10486     1/9/2015      Lauren A. Ziegler   0.70 Review email/documents from JMS                                                       D. Doc. Revw.
O&G    10487     1/9/2015      Lauren A. Ziegler   1.40 Research opportunity to MTC.                                                          D. Doc. Revw.
O&G    10488     1/9/2015      Lauren A. Ziegler   0.20 Email JMS re: status with outline of reply.                                           D. Doc. Revw.




                                                               Page 363 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 365 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                     Code
O&G    10489     1/9/2015     NY Student Law Clerk    5.30 Review personnel files and weekly hours data for potential declarants; Telephone          D. Doc. Revw.
                                                           conference with AP, tabulate weekly hours data, email correspondence with AP, MNL,
                                                           JCS, and MJS re personnel files and hours data.

O&G    10490     1/9/2015     NY Student Law Clerk   0.40   [AB] ‐ Telephone conference with potential opt‐in.                                       A. Investigation
O&G    10491     1/9/2015      Michael J. Scimone    0.90   Draft revised scheduling order, letter to D. Golder re discovery follow‐up.              B. Discovery
O&G    10492     1/9/2015      Michael J. Scimone    0.20   Prepare for telephone conference with B. Anders re data production.                      B. Discovery
O&G    10493     1/9/2015      Michael J. Scimone    0.10   Conference with AB re data fields.                                                       B. Discovery
O&G    10494     1/9/2015      Michael J. Scimone    0.20   Conference with AP re checklist of database fields.                                      B. Discovery
O&G    10495     1/9/2015       Lauren A. Ziegler    5.40   Biweekly status Telephone conference with JCS, MJS, MNL, AP and others; review opt‐      D. Doc. Revw.
                                                            in personnel files for annual appraisals and commonly used Key Result Areas; email
                                                            hours data to co‐counsel.
O&G    10496     1/9/2015     Jeffrey M. Domanico    0.20   Update intake tracking spreadsheet.                                                      F. Strategy
O&G    10497     1/9/2015        Jahan C. Sagafi     0.80   Revise 26(f) report and circulate.                                                       B. Discovery
O&G    10498     1/9/2015        Jahan C. Sagafi     1.40   Prepare for, lead, and follow up re TC re discovery (data, documents, depositions) and   B. Discovery
                                                            26(f) report.
O&G    10499     1/9/2015       Adrien L. Porter     0.30   Prepare summons and civil cover sheet for complaint filing.                              E. Motions
O&G    10500     1/9/2015       Adrien L. Porter     1.30   Cross‐check queried data with defendants production.                                     B. Discovery
O&G    10501     1/10/2015      Lauren A. Ziegler    6.70   Edit draft of Opp to D?s MTC; review previous research sent by JMS; review P?s MTC.      B. Discovery

O&G    10502     1/11/2015      Lauren A. Ziegler    9.70 Revise draft of Opp to D?s MTC; conduct additional research re: common interest priv. B. Discovery

O&G    10503     1/12/2015      Lauren A. Ziegler    0.10   Correspondence with MNL re draft edits.                                                  E. Motions
O&G    10504     1/12/2015      Lauren A. Ziegler    0.20   Correspondence with JCS, MNL and MJS re draft status.                                    E. Motions
O&G    10505     1/12/2015      Lauren A. Ziegler    4.50   Work on draft and incorporate edits/suggestions.                                         E. Motions
O&G    10506     1/12/2015      Lauren A. Ziegler    0.40   Conference with AP to review draft.                                                      E. Motions
O&G    10507     1/12/2015      Lauren A. Ziegler    4.40   Revise draft of plaintiffs' oppositions to defendants' motion to compel                  E. Motions
O&G    10508     1/12/2015      Lauren A. Ziegler    5.20   Conduct additional research re common interest priv and work product protection.         E. Motions

O&G    10509     1/12/2015    Michael N. Litrownik   1.70 Legal research re: opposition to motion to compel re: attorney‐client privilege, work‐     B. Discovery
                                                          product doctrine, and common interest privilege
O&G    10510     1/12/2015    Michael N. Litrownik   0.30 Review correspondence from MJS and JCS re: 26(f) report                                    B. Discovery
O&G    10511     1/12/2015    Michael N. Litrownik   0.40 Conference with MJS re: case status, discovery, and other issues                           B. Discovery
O&G    10512     1/12/2015    Michael N. Litrownik   0.20 Review defendant's revisions to supplemental 26(f) report                                  B. Discovery
O&G    10513     1/12/2015     Michael J. Scimone    0.40 Conference with MNL re developments in case.                                               F. Strategy
O&G    10514     1/12/2015    Jeffrey M. Domanico    0.10 Save consent to join forms to case file.                                                   F. Strategy
O&G    10515     1/12/2015       Jahan C. Sagafi     0.70 Motion to compel opposition.                                                               B. Discovery
O&G    10516     1/12/2015       Jahan C. Sagafi     0.40 Edits to Case management conference statement.                                             F. Strategy
O&G    10517     1/13/2015    Michael N. Litrownik   6.10 Draft and revise opposition to motion to compel; legal research re: same                   B. Discovery
O&G    10518     1/13/2015     Michael J. Scimone    3.50 Draft reply to Defendants' motion to compel.                                               B. Discovery

                                                                  Page 364 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 366 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                      Code
O&G    10519     1/14/2015    Michael N. Litrownik    0.20   Review correspondence from JCS re: opposition to motion to compel                         B. Discovery
O&G    10520     1/14/2015    Michael N. Litrownik    0.40   Telephone conference with JCS and MJS re: opposition to motion to compel                  B. Discovery
O&G    10521     1/14/2015    Michael N. Litrownik    0.80   Revise and revise privilege section of opposition to motion to compel                     B. Discovery
O&G    10522     1/14/2015    Michael N. Litrownik    2.60   Draft and revise section on limiting opt‐in discovery in opposition to motion to compel   B. Discovery

O&G    10523     1/14/2015     Michael J. Scimone    6.00    Draft reply to defendant's motion to compel.                                              B. Discovery
O&G    10524     1/14/2015       Jahan C. Sagafi     1.10    Edit letter to defendant re discovery.                                                    B. Discovery
O&G    10525     1/14/2015       Jahan C. Sagafi     0.80    Discuss and edit motion to compel opposition brief.                                       B. Discovery
O&G    10526     1/14/2015     Ashley Pellouchoud    3.20    Manage intakes (Telephone conference, leave VMs, take intake notes); coordinate CTJ       A. Investigation
                                                             filing; update intake chart.
O&G    10527     1/14/2015      Adrien L. Porter     0.20    Telephone conference with prospective class member re lawsuit and correspondence          A. Investigation
                                                             with class member re same.
O&G    10528     1/15/2015       Marco A. Lopez      0.40    Review O&G style guide                                                                    E. Motions
O&G    10529     1/15/2015      Lauren A. Ziegler    0.30    Review notes circulate by AP and MNL re cite checks.                                      B. Discovery
O&G    10530     1/15/2015      Lauren A. Ziegler    0.10    Read and respond to MNL's emails.                                                         B. Discovery
O&G    10531     1/15/2015      Lauren A. Ziegler    0.10    Email correspondence with team re status.                                                 B. Discovery
O&G    10532     1/15/2015      Lauren A. Ziegler    0.80    Cite check document                                                                       B. Discovery
O&G    10533     1/15/2015      Lauren A. Ziegler    0.10    Telephone conference with AP re style manual.                                             B. Discovery
O&G    10534     1/15/2015      Lauren A. Ziegler    0.30    Email correspondence with MJS, MNL and AP re cite checking.                               B. Discovery
O&G    10535     1/15/2015      Adrien L. Porter     0.10    Correspondence with MJS and OJQ re conference with class member re settlement             A. Investigation
                                                             notice.
O&G    10536     1/15/2015    Michael N. Litrownik   0.20    Correspondence with AP, ML, and LZ re: cite‐checking opposition to motion to compel       E. Motions

O&G    10537     1/15/2015    Michael N. Litrownik   0.20 Conference with JMD and AP re: discovery issues                                              B. Discovery
O&G    10538     1/15/2015    Michael N. Litrownik   1.60 Draft JCS declaration in opposition to defendant's motion to compel; revise and review       E. Motions
                                                          declaration
O&G    10539     1/15/2015     Michael J. Scimone    0.30 Conference with AB re preparing for conference with magistrate judge.                        G. Court
O&G    10540     1/15/2015     Michael J. Scimone    0.10 Respond to inquiries from class members.                                                     A. Investigation
O&G    10541     1/15/2015    Jeffrey M. Domanico    0.10 Conference with MNL and ALP re case tasks.                                                   F. Strategy
O&G    10542     1/15/2015    Jeffrey M. Domanico    0.50 Update intake tracking spreadsheet and review CTJ's.                                         F. Strategy
O&G    10543     1/15/2015       Jahan C. Sagafi     2.60 Opposition to motion to compel discussions and edits.                                        B. Discovery
O&G    10544     1/15/2015     Ashley Pellouchoud    1.50 Cite‐check P?s Opp. to D?s MTC (1.5).                                                        E. Motions
O&G    10545     1/15/2015       Adrien L. Porter    0.20 Telephone conference with class member re settlement notice.                                 A. Investigation
O&G    10546     1/15/2015       Adrien L. Porter    1.00 Send preservation letters to opt‐ins.                                                        F. Strategy
O&G    10547     1/15/2015       Adrien L. Porter    0.10 Conference with JMD and MNL re circulating ECF notices.                                      F. Strategy
O&G    10548     1/15/2015       Adrien L. Porter    0.30 Save and circulate supplemental report to counsel.                                           F. Strategy
O&G    10549     1/15/2015       Adrien L. Porter    0.60 Prepare and file consents to join.                                                           F. Strategy
O&G    10550     1/16/2015       Marco A. Lopez      3.60 cite‐check opposition to defendant's motion to compel production and email                   E. Motions
                                                          correspondence with MNL and MJS re redline version.
O&G    10551     1/16/2015    Michael N. Litrownik   0.40 Final review of brief, declaration, and exhibits                                             E. Motions

                                                                   Page 365 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 367 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                Code
O&G    10552     1/16/2015    Michael N. Litrownik    0.20   Correspondence with JMD re: exhibits to JCS declaration                             E. Motions
O&G    10553     1/16/2015    Michael N. Litrownik    0.20   Review JCS revisions to declaration; revise declaration                             E. Motions
O&G    10554     1/16/2015    Michael N. Litrownik    0.50   Revise brief and declaration re: record and dec cites                               E. Motions
O&G    10555     1/16/2015    Michael N. Litrownik    1.10   Incorporate cite‐checks into opposition brief; proof, format, review brief          E. Motions
O&G    10556     1/16/2015     Michael J. Scimone     1.90   Review and edit opposition to motion to compel.                                     B. Discovery
O&G    10557     1/16/2015     Michael J. Scimone     0.10   Review MNL comments on opposition to motion to compel.                              B. Discovery
O&G    10558     1/16/2015    Jeffrey M. Domanico     0.20   File opposition to motion to compel via ECF.                                        B. Discovery
O&G    10559     1/16/2015    Jeffrey M. Domanico     0.10   Save and circulate opposition papers re motion to compel.                           B. Discovery
O&G    10560     1/16/2015    Jeffrey M. Domanico     0.20   Finalize JCS declaration and review exhibits re motion to compel opposition.        E. Motions
O&G    10561     1/16/2015    Jeffrey M. Domanico     0.80   Create tables of authorities and contents re motion to compel opposition.           B. Discovery
O&G    10562     1/16/2015       Jahan C. Sagafi      1.20   Work on opposition brief.                                                           E. Motions
O&G    10563     1/16/2015       Adrien L. Porter     0.10   Verify opt‐in count.                                                                F. Strategy
O&G    10564     1/16/2015       Adrien L. Porter     0.10   Correspondence with MNL re unresponsive class member.                               A. Investigation
O&G    10565     1/16/2015       Adrien L. Porter     0.20   Revise class list.                                                                  F. Strategy
O&G    10566     1/20/2015    Michael N. Litrownik    0.10   Correspondence with plaintiff counsel re: agenda for team Telephone conference      F. Strategy

O&G    10567     1/20/2015    Michael N. Litrownik   0.30 Correspondence with AP and JMD re: intake issues                                       A. Investigation
O&G    10568     1/20/2015    Michael J. Scimone     5.10 Email correspondence with AP, AJP, and JMD re declarations and review of personnel     D. Doc. Revw.
                                                          files and weekly hours data for potential declarants; draft declarations; review
                                                          personnel files.
O&G    10569     1/20/2015    Jeffrey M. Domanico    0.30 Update intake tracking spreadsheet.                                                    F. Strategy
O&G    10570     1/20/2015       Jahan C. Sagafi     0.60 Prepare for telephone conference with team and review discovery correspondence and     C. Depositions
                                                          write defendant re depositions and discovery.
O&G    10571     1/20/2015      Adrien L. Porter     1.50 Prepare courtesy copies for Judge Margolis.                                            F. Strategy
O&G    10572     1/21/2015    Michael N. Litrownik   0.90 Telephone conference with plaintiff counsel re: status Telephone conference            F. Strategy

O&G    10573     1/21/2015    Michael N. Litrownik   0.10 Correspondence with JMD and AP re: discovery timeline                                  B. Discovery
O&G    10574     1/21/2015    Michael N. Litrownik   3.60 Review CSC document.                                                                   D. Doc. Revw.
O&G    10575     1/21/2015    Michael J. Scimone     0.20 Conference with MNL re drafting letter to opposing counsel re discovery deadlines,     B. Discovery
                                                          correspondence with JCS re same.
O&G    10576     1/21/2015     Michael J. Scimone    0.80 Telephone conference with JCS, co‐counsel re discovery strategy, signing up named      F. Strategy
                                                          plaintiffs, opt‐in declarations.
O&G    10577     1/21/2015     Michael J. Scimone    0.20 Telephone conference with JCS re case management schedule.                             F. Strategy
O&G    10578     1/21/2015    Jeffrey M. Domanico    0.90 Telephone conference call with team re case status.                                    F. Strategy
O&G    10579     1/21/2015    Jeffrey M. Domanico    1.20 Create list of discovery communications with opposing counsel.                         B. Discovery
O&G    10580     1/21/2015    Jeffrey M. Domanico    0.40 Send file transfer of Defendant's document production to co‐counsel.                   B. Discovery
O&G    10581     1/21/2015    Jeffrey M. Domanico    0.10 Conference with MNL and ALP re list of attorney communications.                        F. Strategy
O&G    10582     1/21/2015    Jeffrey M. Domanico    0.20 Update intake tracking spreadsheet.                                                    F. Strategy
O&G    10583     1/21/2015       Jahan C. Sagafi     1.30 Prepare for and lead Telephone conference re discovery; review defendant's discovery   C. Depositions
                                                          letter and discuss response.

                                                                   Page 366 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 368 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                    Code
O&G    10584     1/21/2015     Ashley Pellouchoud     1.50 Manage intakes, circulate to team, Telephone conference back prospective intakes,       A. Investigation
                                                           update intake chart (1.5).
O&G    10585     1/21/2015      Adrien L. Porter      0.10 Conference with MNL and JMD re comms with opposing counsel.                             F. Strategy
O&G    10586     1/22/2015    Michael N. Litrownik    1.20 Draft Correspondence with D. Golder re: depositions, documents, and data                C. Depositions
O&G    10587     1/22/2015    Michael N. Litrownik    0.20 Correspondence with plaintiff counsel re: outline to response to CSC's Jan. 21 letter   B. Discovery

O&G    10588     1/22/2015    Michael N. Litrownik   0.20 Review correspondence from JCS re: outline to response to CSC's Jan. 21 letter           B. Discovery

O&G    10589     1/22/2015    Michael N. Litrownik   1.40 Review correspondence and notes re: discovery progress, document production, and         B. Discovery
                                                          other issues; draft Correspondence with JCS and MJS re: proposed response to CSC's
                                                          Jan. 21, 2015 letter
O&G    10590     1/22/2015    Michael J. Scimone     0.10 Correspondence with MNL re deposition strategy.                                          C. Depositions
O&G    10591     1/22/2015    Michael J. Scimone     0.10 Correspondence with MNL re letter to CSC.                                                B. Discovery
O&G    10592     1/22/2015      Jahan C. Sagafi      0.80 Revise letter to defendant and discuss with team.                                        B. Discovery
O&G    10593     1/22/2015      Jahan C. Sagafi      0.90 Draft letter to defendant re discovery.                                                  B. Discovery
O&G    10594     1/22/2015    Ashley Pellouchoud     0.20 E‐mail intakes re inquiries; e‐mail MNL.                                                 A. Investigation
O&G    10595     1/23/2015    Michael N. Litrownik   0.30 Review list of correspondence and phone conferences to and from CSC prepared by          F. Strategy
                                                          JMD; Correspondence with JMD re: same
O&G    10596     1/23/2015    Michael N. Litrownik   0.30 Review JCS edits to 1.23.15 Correspondence with defendants; review JCS                   B. Discovery
                                                          Correspondence with plaintiff counsel and from A. Lah and L. Chan
O&G    10597     1/23/2015    Jeffrey M. Domanico    0.40 Edit communications spreadsheet.                                                         F. Strategy
O&G    10598     1/23/2015    Jeffrey M. Domanico    0.30 Update intake tracking spreadsheet.                                                      F. Strategy
O&G    10599     1/23/2015       Jahan C. Sagafi     0.80 Correspondence with defendant re discovery.                                              B. Discovery
O&G    10600     1/23/2015     Ashley Pellouchoud    0.70 Send rejection letters to non‐class members and update chart; e‐mail correspondence      F. Strategy
                                                          with JMD.
O&G    10601     1/26/2015    Michael N. Litrownik   0.10 Correspondence with AP re: C. Roche intake                                               A. Investigation
O&G    10602     1/26/2015    Michael N. Litrownik   0.20 Telephone conference with C. Roche re: intake                                            A. Investigation
O&G    10603     1/26/2015    Ashley Pellouchoud     3.50 Manage intakes (Telephone conferences, intake summaries, e‐mails/appts., update          A. Investigation
                                                          chart).
O&G    10604     1/27/2015     Ashley Pellouchoud    5.30 Manage intakes (Telephone conferences, intake summaries, e‐mails/apts., update           A. Investigation
                                                          chart).
O&G    10605     1/28/2015     Ashley Pellouchoud    1.30 Manage intakes (Telephone conferences, intake summaries, e‐mails/apts., update           A. Investigation
                                                          chart).
O&G    10606     1/28/2015      Adrien L. Porter     0.50 Prepare and file consent to join forms.                                                  F. Strategy
O&G    10607     1/29/2015      Jahan C. Sagafi      0.60 Discussions re class member discovery issue; class member intakes.                       A. Investigation
O&G    10608     1/29/2015    Ashley Pellouchoud     0.20 Telephone conference with prospective class member.                                      A. Investigation
O&G    10609     1/30/2015    Michael N. Litrownik   0.20 Review proposed notice and CTJ to file; Correspondence with JMD re: same                 F. Strategy
O&G    10610     1/30/2015    Michael N. Litrownik   0.40 Review Defendant's 1/30/15 document production                                           D. Doc. Revw.
O&G    10611     1/30/2015    Michael N. Litrownik   0.20 Review Defendant's 1/30/15 correspondence                                                B. Discovery
O&G    10612     1/30/2015    Michael N. Litrownik   0.40 Review CSC's reply brief in support of motion to compel                                  B. Discovery

                                                                  Page 367 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 369 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                             Code
O&G    10613     1/30/2015     Michael J. Scimone     0.10   Review correspondence from Defendants' counsel.                                  B. Discovery
O&G    10614     1/30/2015    Jeffrey M. Domanico     0.30   Update attorney communications spreadsheet.                                      F. Strategy
O&G    10615     1/30/2015    Jeffrey M. Domanico     0.10   Save Defendant's document production to case file.                               B. Discovery
O&G    10616     1/30/2015    Jeffrey M. Domanico     0.30   Save consent to join form to case file; file same via ECF.                       F. Strategy
O&G    10617     1/30/2015    Jeffrey M. Domanico     0.20   Save and circulate Defendant's reply papers re motion to compel.                 B. Discovery
O&G    10618     1/30/2015    Jeffrey M. Domanico     0.20   Save Defendant's reproduction of documents.                                      B. Discovery
O&G    10619     1/30/2015    Jeffrey M. Domanico     0.30   Update intake tracking spreadsheet.                                              F. Strategy
O&G    10620     1/30/2015       Jahan C. Sagafi      0.80   Correspondence re discovery.                                                     B. Discovery
O&G    10621     1/30/2015     Ashley Pellouchoud     0.30   Manage intakes (Telephone conferences, intake summaries, e‐mails/apts., update   A. Investigation
                                                             chart).
O&G    10622     2/1/2015      Ashley Pellouchoud    0.20    Compose/circulate intake summary to team.                                        A. Investigation
O&G    10623     2/2/2015     Michael N. Litrownik   0.30    Review correspondence and intake notes from AP re: potential opt‐ins             A. Investigation
O&G    10624     2/2/2015     Jeffrey M. Domanico    0.30    Update intake tracking spreadsheet.                                              F. Strategy
O&G    10625     2/2/2015        Jahan C. Sagafi     0.40    Client intake discussions and review correspondence.                             A. Investigation
O&G    10626     2/2/2015      Ashley Pellouchoud    2.90    Manage intakes (Telephone conferences, intake summaries, e‐mails/apts., update   A. Investigation
                                                             chart), coordinate re possible WA plaintiff.
O&G    10627     2/3/2015     Michael N. Litrownik   0.20    Review correspondence from MJS re: game plan; Correspondence with MJS re: same   F. Strategy

O&G    10628     2/3/2015     Michael N. Litrownik   0.30 Telephone conference with MJS and JCS re: discovery and 30b6 issues                 B. Discovery
O&G    10629     2/3/2015     Michael N. Litrownik   0.10 Correspondence with T. Colby re: deposition                                         C. Depositions
O&G    10630     2/3/2015     Michael N. Litrownik   0.10 Correspondence with J. Strauch re: deposition                                       C. Depositions
O&G    10631     2/3/2015     Michael N. Litrownik   0.30 Review correspondence from JCS and MJS and Correspondence with same re: 30b6        C. Depositions
                                                          deposition issues
O&G    10632     2/3/2015     Michael N. Litrownik   0.70 Conference with MJS re: response to CSC letter on discovery issues and strategy     B. Discovery

O&G    10633     2/3/2015     Michael N. Litrownik   0.40    Review correspondence from AP re: intake                                         A. Investigation
O&G    10634     2/3/2015     Michael J. Scimone     1.10    Correspondence with JCS re discovery report.                                     B. Discovery
O&G    10635     2/3/2015     Michael J. Scimone     0.30    Telephone conference with JCS, MNL re discovery process.                         B. Discovery
O&G    10636     2/3/2015     Michael J. Scimone     0.50    Conference with MNL re correspondence from Defendant re discovery,               B. Discovery
                                                             correspondence with JCS re same.
O&G    10637     2/3/2015      Michael J. Scimone    0.50    Review correspondence from Defendant re discovery.                               C. Depositions
O&G    10638     2/3/2015     Jeffrey M. Domanico    0.30    Update attorney communications list.                                             F. Strategy
O&G    10639     2/3/2015     Jeffrey M. Domanico    0.30    Update intake tracking spreadsheet.                                              F. Strategy
O&G    10640     2/3/2015        Jahan C. Sagafi     1.10    Discovery strategy and meeting preparation.                                      B. Discovery
O&G    10641     2/4/2015     Michael N. Litrownik   0.20    Review AP and JCs correspondence re: intake D. Moore                             A. Investigation
O&G    10642     2/4/2015     Michael N. Litrownik   0.30    Revise agenda; Correspondence with MJS and plaintiff counsel re: same            F. Strategy
O&G    10643     2/4/2015     Michael N. Litrownik   0.20    Review correspondence from JCS re: agenda for team status Telephone conference   F. Strategy

O&G    10644     2/4/2015      Michael J. Scimone    0.30 Conference with OJQ re reply brief in support of summary judgment.                  E. Motions



                                                                  Page 368 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 370 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours Description                                                                                     Code
O&G    10645     2/4/2015     Michael J. Scimone     1.00 Draft A. Porter declaration in support of reply brief on motion for summary judgment.     E. Motions

O&G    10646     2/4/2015     Michael J. Scimone    2.00 Draft reply brief in support of motion for summary judgment.                               E. Motions
O&G    10647     2/4/2015       Jahan C. Sagafi     0.30 Prepare for Telephone conference and reschedule Telephone conference.                      F. Strategy
O&G    10648     2/4/2015     Ashley Pellouchoud    0.90 Manage intakes (Telephone conferences, intake summaries, e‐mails/apts., update             A. Investigation
                                                         chart).
O&G    10649     2/5/2015     Michael J. Scimone    0.20 Telephone conference with A. Pellouchoud re signing up class reps.                         A. Investigation
O&G    10650     2/5/2015    Jeffrey M. Domanico    0.30 Update intake tracking spreadsheet.                                                        F. Strategy
O&G    10651     2/5/2015     Ashley Pellouchoud    0.90 Telephone conference with potential WA plaintiff and correspondence with team re           A. Investigation
                                                         same.
O&G    10652     2/6/2015    Michael N. Litrownik   0.10 Correspondence with MJS re: Strauch and Colby deposition dates                             C. Depositions
O&G    10653     2/6/2015    Michael N. Litrownik   0.20 Correspondence with T. Colby re: deposition dates                                          C. Depositions
O&G    10654     2/6/2015    Michael N. Litrownik   0.10 Correspondence with JCS, MJS, and AP re: S. Smith                                          A. Investigation
O&G    10655     2/6/2015    Michael N. Litrownik   0.20 Review correspondence from MJS and JCS re: S. Smith                                        A. Investigation
O&G    10656     2/6/2015    Michael N. Litrownik   0.10 Review correspondence from AP re: S. Smith                                                 A. Investigation
O&G    10657     2/6/2015     Michael J. Scimone    0.10 Correspondence with JCS re client documents.                                               A. Investigation
O&G    10658     2/6/2015     Michael J. Scimone    0.10 Correspondence with opposing counsel, MNL re scheduling depositions.                       C. Depositions
O&G    10659     2/6/2015    Jeffrey M. Domanico    0.70 Background search on potential state rep.                                                  E. Motions
O&G    10660     2/6/2015    Jeffrey M. Domanico    0.30 Update attorney communication spreadsheet.                                                 F. Strategy
O&G    10661     2/6/2015    Jeffrey M. Domanico    0.10 Save Defendant's document production to case file.                                         B. Discovery
O&G    10662     2/6/2015       Jahan C. Sagafi     2.90 Review personnel files for declarants.                                                     D. Doc. Revw.
O&G    10663     2/6/2015     Ashley Pellouchoud    1.40 Manage intakes (Telephone conferences, intake summaries, e‐mails/apts., update             A. Investigation
                                                         chart).
O&G    10664     2/9/2015    Ashley Pellouchoud     0.10 Correspondence with team.                                                                  A. Investigation
O&G    10665     2/9/2015    Ashley Pellouchoud     0.20 Conference with KLE re retainer class representatives, costs provision, etc.               A. Investigation
O&G    10666     2/9/2015    Ashley Pellouchoud     0.40 Telephone conference with prospective WA state representative.                             A. Investigation
O&G    10667     2/9/2015    Michael N. Litrownik   0.20 Review correspondence from D. Golder re: documents and 30b6 deposition                     C. Depositions
O&G    10668     2/9/2015    Michael N. Litrownik   0.40 Correspondence with plaintiff counsel, JCS, and MJS re: declaration and phone              E. Motions
                                                         conference issues
O&G    10669     2/9/2015    Michael N. Litrownik   0.80 Telephone conference with plaintiff counsel re: case status, strategy, and discovery and   F. Strategy
                                                         FLSA certification issues
O&G    10670     2/9/2015    Michael N. Litrownik   0.90 Telephone conference with JCS, MJS, D. Golder, B. Anthony, D. Salazar‐Austin, and B.       B. Discovery
                                                         Anders re: discovery issues
O&G    10671     2/9/2015     Michael J. Scimone    0.20 Telephone conference from L. Chan re deposition re job titling system.                     C. Depositions
O&G    10672     2/9/2015     Michael J. Scimone    0.20 Correspondence with B. Horowitz re plaintiffs' document production.                        B. Discovery
O&G    10673     2/9/2015     Michael J. Scimone    1.00 Telephone conference with co‐counsel re discovery strategy and upcoming motion             F. Strategy
                                                         practice for collective certification.
O&G    10674     2/9/2015     Michael J. Scimone    0.90 Telephone conference with JCS, opposing counsel re document and data production,           B. Discovery
                                                         depositions.
O&G    10675     2/9/2015    Jeffrey M. Domanico    0.20 Update intake tracking spreadsheet.                                                        F. Strategy

                                                                 Page 369 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 371 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                    Code
O&G    10676     2/9/2015     Jeffrey M. Domanico     0.10   Save consent to join forms to case file.                                                F. Strategy
O&G    10677     2/9/2015        Jahan C. Sagafi      0.30   Review intakes and discuss potential class representative.                              A. Investigation
O&G    10678     2/9/2015        Jahan C. Sagafi      0.20   Preparation for meeting re declaration gathering.                                       A. Investigation
O&G    10679     2/9/2015        Jahan C. Sagafi      0.90   Telephone conference with team and Prepareand follow‐up re declarations.                A. Investigation
O&G    10680     2/9/2015        Jahan C. Sagafi      0.80   Telephone conference with defendant and Preparere same.                                 B. Discovery
O&G    10681     2/9/2015        Adrien L. Porter     0.50   Prepare and file CTJs.                                                                  F. Strategy
O&G    10682     2/10/2015     Ashley Pellouchoud     0.90   Manage intakes (Telephone conferences, letters, e‐mails, etc.).                         A. Investigation
O&G    10683     2/10/2015     Ashley Pellouchoud     0.60   E‐mail correspondence with team re potential WA state representative and                A. Investigation
                                                             correspondence with potential WA state representative.
O&G    10684     2/10/2015    Michael N. Litrownik   0.20    Review correspondence from AP and D. Hutchinson re: S. Smith                            F. Strategy
O&G    10685     2/10/2015    Michael N. Litrownik   0.50    Review intake notes re: enterprise servers; Correspondence with JCS, MJS, and AP re:    A. Investigation
                                                             same
O&G    10686     2/10/2015    Michael N. Litrownik   0.40    Review J. Margolis ruling on Defendant. motion to compel; Correspondence with MJS       B. Discovery
                                                             re: same
O&G    10687     2/10/2015    Michael N. Litrownik   0.80    Review correspondence from AP, JCS, and MJS re: S. Smith and intakes notes re: use of   A. Investigation
                                                             enterprise servers
O&G    10688     2/10/2015    Jeffrey M. Domanico    0.10    Calendar deadline to send unredacted communications to Judge Margolis.                  B. Discovery
O&G    10689     2/10/2015    Jeffrey M. Domanico    0.10    Save and circulate ruling re Defendant's motion to compel.                              B. Discovery
O&G    10690     2/10/2015    Jeffrey M. Domanico    0.10    Calendar date for deposition of R. Englemann.                                           C. Depositions
O&G    10691     2/10/2015    Jeffrey M. Domanico    0.50    Send Defendant's complete document production to co‐counsel.                            B. Discovery
O&G    10692     2/10/2015       Jahan C. Sagafi     0.60    Review and discuss order re motion to compel.                                           B. Discovery
O&G    10693     2/11/2015    Michael N. Litrownik   0.20    Review correspondence from JCS re: named plaintiff depositions                          C. Depositions
O&G    10694     2/11/2015    Michael N. Litrownik   0.20    Conference with MJS re: ticketing systems                                               B. Discovery
O&G    10695     2/11/2015    Michael N. Litrownik   0.30    Review intake notes re: T. Colby and J. Strauch re: ticketing systems                   A. Investigation
O&G    10696     2/11/2015    Michael N. Litrownik   0.20    Conference with MJS re: data and depositions                                            C. Depositions
O&G    10697     2/11/2015    Michael N. Litrownik   0.10    Review correspondence from JCS re: Boston 30b6 deposition                               C. Depositions
O&G    10698     2/11/2015     Michael J. Scimone    0.30    Telephone conference from L. Chan re 30(b)(6) deposition.                               C. Depositions
O&G    10699     2/11/2015     Michael J. Scimone    0.90    Draft Correspondence with D. Golder re named plaintiffs' depositions.                   C. Depositions
O&G    10700     2/11/2015     Michael J. Scimone    0.10    Conference with JD re data analysis, comparison with personnel file info.               B. Discovery
O&G    10701     2/11/2015     Michael J. Scimone    0.30    Conference with MNL re scope of opt‐in discovery.                                       B. Discovery
O&G    10702     2/11/2015     Michael J. Scimone    2.70    Review documents, create chart re outstanding discovery documents.                      D. Doc. Revw.
O&G    10703     2/11/2015     Michael J. Scimone    2.80    Review Colby/Strauch deposition testimony; create chart; begin drafting section.        D. Doc. Revw.

O&G    10704     2/11/2015    Jeffrey M. Domanico    0.20    Reserve court reporter for deposition.                                                  C. Depositions
O&G    10705     2/11/2015    Jeffrey M. Domanico    0.90    Review intake notes re access to servers.                                               F. Strategy
O&G    10706     2/11/2015    Jeffrey M. Domanico    0.10    Conference with MJS re Defendant's document production.                                 B. Discovery
O&G    10707     2/11/2015    Jeffrey M. Domanico    0.30    Update intake tracking spreadsheet.                                                     F. Strategy
O&G    10708     2/11/2015    Jeffrey M. Domanico    1.10    Review Defendant's document production                                                  B. Discovery
O&G    10709     2/11/2015       Jahan C. Sagafi     0.40    Review and discuss discovery order re opt‐in discovery.                                 C. Depositions
O&G    10710     2/11/2015       Jahan C. Sagafi     0.80    Correspondence re named plaintiff depositions.                                          C. Depositions

                                                                   Page 370 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 372 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                     Code
O&G    10711     2/12/2015    Michael N. Litrownik    0.50 Review SAP data spreadsheet and intake spreadsheet; Correspondence with plaintiff        B. Discovery
                                                           counsel re: use of spreadsheets for declaration project
O&G    10712     2/12/2015    Michael N. Litrownik    0.20 Telephone conference with JMD re: declaration project                                    A. Investigation
O&G    10713     2/12/2015    Michael N. Litrownik    0.40 Telephone conference with JCS and MJS re: logistics and strategy for staffing            A. Investigation
                                                           declaration project
O&G    10714     2/12/2015    Michael N. Litrownik    0.70 Telephone conference with plaintiff counsel re: declaration project                      A. Investigation
O&G    10715     2/12/2015    Michael N. Litrownik    0.50 Review master spreadsheet re: intakes; Correspondence with MJS re: draft agenda for      A. Investigation
                                                           declaration project Telephone conference with plaintiff counsel
O&G    10716     2/12/2015    Michael N. Litrownik    0.20 Review correspondence from JCS and D. Golder re: letter outlining respective positions   G. Court
                                                           on J. Margolis order
O&G    10717     2/12/2015    Michael N. Litrownik    0.60 Telephone conference with JCS, MJS, B. Anders, and D. Golder re: discovery issues        B. Discovery

O&G    10718     2/12/2015    Michael N. Litrownik   2.40   Review opt‐in documents, supervise production of same.                                  D. Doc. Revw.
O&G    10719     2/12/2015    Michael N. Litrownik   0.20   Correspondence with J. Strauch re: ticketing systems                                    A. Investigation
O&G    10720     2/12/2015     Michael J. Scimone    0.40   Telephone conference with MNL, JCS re declaration project, opt‐in discovery.            A. Investigation
O&G    10721     2/12/2015     Michael J. Scimone    0.70   Telephone conference with co‐counsel re declaration project.                            A. Investigation
O&G    10722     2/12/2015     Michael J. Scimone    0.60   Telephone conference with JCS, MNL, opposing counsel to MJ. Margolis                    G. Court
O&G    10723     2/12/2015     Michael J. Scimone    0.80   Draft memo re negotiating opt‐in discovery.                                             B. Discovery
O&G    10724     2/12/2015    Jeffrey M. Domanico    1.20   Update opt‐in list.                                                                     F. Strategy
O&G    10725     2/12/2015    Jeffrey M. Domanico    0.80   Telephone conference with team re declaration project.                                  A. Investigation
O&G    10726     2/12/2015    Jeffrey M. Domanico    0.10   Calendar telephonic discovery conference.                                               F. Strategy
O&G    10727     2/12/2015    Jeffrey M. Domanico    0.20   Update attorney communications spreadsheet.                                             G. Court
O&G    10728     2/12/2015       Jahan C. Sagafi     0.40   Prepare for hearing re data.                                                            G. Court
O&G    10729     2/12/2015       Jahan C. Sagafi     1.50   Correspondence with court re data.                                                      B. Discovery
O&G    10730     2/12/2015       Jahan C. Sagafi     0.80   Telephone conference with court re discovery and preparation.                           B. Discovery
O&G    10731     2/12/2015       Jahan C. Sagafi     0.90   Discussions re FLSA certification and declaration gathering.                            A. Investigation
O&G    10732     2/12/2015     Ashley Pellouchoud    0.70   Telephone conference with team re declarations, update intake chart.                    A. Investigation
O&G    10733     2/13/2015    Michael N. Litrownik   2.10   Review personnel files and weekly hours of potential declarants.                        D. Doc. Revw.
O&G    10734     2/13/2015     Michael J. Scimone    0.80   Telephone conference to MJ Margolis with JCS, opposing counsel, follow‐up               G. Court
                                                            conference with JCS re same.
O&G    10735     2/13/2015    Jeffrey M. Domanico    0.20   Update attorney communications spreadsheet.                                             F. Strategy
O&G    10736     2/13/2015    Jeffrey M. Domanico    1.30   Add descriptions to data comparison chart and remove duplicates.                        B. Discovery
O&G    10737     2/13/2015       Jahan C. Sagafi     0.40   Meet and confer re document production.                                                 B. Discovery
O&G    10738     2/13/2015       Jahan C. Sagafi     0.20   Correspondence re named plaintiff depositions.                                          C. Depositions
O&G    10739     2/13/2015       Jahan C. Sagafi     2.10   Review and revise deposition summary for R. Engelmann; review deposition transcript.    D. Doc. Revw.

O&G    10740     2/13/2015     Ashley Pellouchoud    0.80 Manage intakes (Telephone conference, intake summaries, e‐mails, update chart).           A. Investigation

O&G    10741     2/17/2015    Michael N. Litrownik   0.70 Draft list of opt‐ins with information for declaration project Telephone conference       A. Investigation



                                                                  Page 371 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 373 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          HoursDescription                                                                                      Code
O&G    10742     2/17/2015    Michael N. Litrownik    0.20Review potential declarants correspondence from plaintiff counsel                         A. Investigation
O&G    10743     2/17/2015    Michael N. Litrownik    1.90Review personnel file.                                                                    D. Doc. Revw.
O&G    10744     2/17/2015    Michael J. Scimone      2.00Email; review opt‐in personnel files for annual appraisals and commonly used Key          D. Doc. Revw.
                                                          Result Areas.
O&G    10745     2/17/2015    Jeffrey M. Domanico    2.20 Create spreadsheet of O&G opt‐ins re declaration project.                                 A. Investigation
O&G    10746     2/17/2015    Jeffrey M. Domanico    0.10 Schedule court reporter for deposition.                                                   C. Depositions
O&G    10747     2/18/2015    Michael N. Litrownik   0.20 Correspondence with M. Cesar and J. Lais re: notes from Telephone conference              F. Strategy

O&G    10748     2/18/2015    Michael N. Litrownik   2.80 Telephone conference with D. Hutchinson, S. Yehdego, M. Cesar, and J. Lais re:            F. Strategy
                                                          evaluating opt‐ins for declaration project
O&G    10749     2/18/2015     Michael J. Scimone    0.20 Finalize letter to D. Golder re data fields.                                              B. Discovery
O&G    10750     2/18/2015     Michael J. Scimone    0.60 Draft correspondence with D. Golder re data fields to be produced for class members.      B. Discovery

O&G    10751     2/18/2015     Ashley Pellouchoud    0.90    Manage intakes (Telephone conferences, e‐mails, chart).                                A. Investigation
O&G    10752     2/18/2015       Adrien L. Porter    0.20    Send letter re discovery issues to defendants.                                         B. Discovery
O&G    10753     2/18/2015       Adrien L. Porter    0.10    Correspondence with MNL re potential class member.                                     A. Investigation
O&G    10754     2/18/2015       Adrien L. Porter    0.60    Review and revise opt‐in grades.                                                       A. Investigation
O&G    10755     2/19/2015     Ashley Pellouchoud    0.30    Manage intakes (Telephone conferences, emails, etc.).                                  A. Investigation
O&G    10756     2/19/2015     Ashley Pellouchoud    0.40    E‐mail correspondence with MNL/MS re WA class representative, declaration project.     A. Investigation

O&G    10757     2/19/2015    Michael N. Litrownik   1.50 Review classification‐related documents in document production; prepare timeline re: B. Discovery
                                                          same
O&G    10758     2/19/2015    Michael N. Litrownik   0.30 Conference with MJS re: 30b6 deposition of R. Englemann and declaration project      C. Depositions

O&G    10759     2/19/2015    Michael N. Litrownik   0.20 Review correspondence from D. Hutchinson and M. Cesar re: opt‐in information              F. Strategy

O&G    10760     2/19/2015     Michael J. Scimone    0.90 Prepare for 30(b)(6) deposition re classification decision.                         C. Depositions
O&G    10761     2/19/2015     Michael J. Scimone    0.40 Conference with MNL re preparing for 30(b)(6) deposition.                           C. Depositions
O&G    10762     2/19/2015     Michael J. Scimone    0.40 Correspondence with MTL re court reporters for depositions, correspondence re same. C. Depositions

O&G    10763     2/19/2015    Jeffrey M. Domanico    0.20    Upload Defendant's document production.                                                B. Discovery
O&G    10764     2/19/2015    Jeffrey M. Domanico    0.20    Update intake tracking spreadsheet.                                                    F. Strategy
O&G    10765     2/19/2015    Jeffrey M. Domanico    0.10    Update opt‐in data spreadsheet.                                                        F. Strategy
O&G    10766     2/19/2015    Jeffrey M. Domanico    0.10    Update attorney communications list.                                                   F. Strategy
O&G    10767     2/20/2015     Ashley Pellouchoud    0.70    Manage intakes (Telephone conferences, e‐mails, update chart, research related case,   A. Investigation
                                                             etc.).
O&G    10768     2/20/2015    Ashley Pellouchoud     0.30    Telephone conference with AXP, JD re declaration project/process.                      A. Investigation
O&G    10769     2/20/2015    Ashley Pellouchoud     0.50    Telephone conference with MLN re declaration project.                                  A. Investigation
O&G    10770     2/20/2015    Ashley Pellouchoud     0.60    Review declaration draft outline.                                                      A. Investigation
O&G    10771     2/20/2015    Michael N. Litrownik   0.30    Telephone conference with JMD, AP, and AP re: declaration project                      A. Investigation

                                                                   Page 372 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 374 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                    Code
O&G    10772     2/20/2015    Michael N. Litrownik    0.30 Revise declaration template; assign opt‐in by firm; Correspondence with plaintiff       A. Investigation
                                                           counsel re: declaration project
O&G    10773     2/20/2015    Michael N. Litrownik    0.40 Telephone conference with AP re: declaration project                                    A. Investigation
O&G    10774     2/20/2015    Michael N. Litrownik    0.20 Telephone conference with MJS re: declaration project staffing issues                   F. Strategy
O&G    10775     2/20/2015    Michael N. Litrownik    0.20 Review correspondence from K. Dermody and JCS re: confidentiality of deposition         C. Depositions
                                                           exhibits
O&G    10776     2/20/2015     Michael J. Scimone     3.30 Prepare for 30(b)(6) deposition.                                                        C. Depositions
O&G    10777     2/20/2015     Michael J. Scimone     0.40 Conference with MLS, MNL, JET re staffing for declaration project.                      F. Strategy
O&G    10778     2/20/2015    Jeffrey M. Domanico     1.70 Create declaration tracking spreadsheet.                                                A. Investigation
O&G    10779     2/20/2015    Jeffrey M. Domanico     0.20 Telephone conference with MNL, AP and ALP re declaration project.                       A. Investigation
O&G    10780     2/20/2015    Jeffrey M. Domanico     0.10 Update intake tracking spreadsheet.                                                     F. Strategy
O&G    10781     2/20/2015       Adrien L. Porter     1.10 Review and revise declaration drafts based on intake notes.                             A. Investigation
O&G    10782     2/22/2015    Michael N. Litrownik    0.10 Correspondence with intakes                                                             A. Investigation
O&G    10783     2/23/2015     Ashley Pellouchoud     2.50 Manage intakes (Telephone conferences, e‐mails, update chart, etc.).                    A. Investigation
O&G    10784     2/23/2015    Michael N. Litrownik    0.20 Review declaration project spreadsheet                                                  A. Investigation
O&G    10785     2/23/2015    Michael N. Litrownik    2.30 Review and digest prior deposition transcript of R. Englemann                           C. Depositions
O&G    10786     2/23/2015    Michael N. Litrownik    0.10 Correspondence with L. Chan re: B. Sislak retainer                                      A. Investigation
O&G    10787     2/23/2015    Michael N. Litrownik    0.50 Review draft declaration and intake for G. Briggle                                      A. Investigation
O&G    10788     2/23/2015    Michael N. Litrownik    0.20 Correspondence with M. Cesar re: Boston 30b6 deposition                                 C. Depositions
O&G    10789     2/23/2015     Michael J. Scimone     1.50 Review data productions, correspondence log, summarize status of same for JCS.          D. Doc. Revw.

O&G    10790     2/23/2015      Marco A. Lopez       3.80 Review CSC filings, intakes, and draft declaration template, discuss intake process with A. Investigation
                                                          AP, join AP for Telephone conferences with opt‐ins /potential. declarants.

O&G    10791     2/23/2015    Jeffrey M. Domanico    0.10   Save Defendant's supplemental production.                                              B. Discovery
O&G    10792     2/23/2015    Jeffrey M. Domanico    1.60   Update declaration tracking spreadsheet.                                               A. Investigation
O&G    10793     2/23/2015    Jeffrey M. Domanico    0.20   Update intake tracking spreadsheet.                                                    F. Strategy
O&G    10794     2/23/2015       Jahan C. Sagafi     0.60   Prepare for deposition and discussion re magistrate order.                             C. Depositions
O&G    10795     2/23/2015       Adrien L. Porter    1.40   Revise client declaration based on initial intake.                                     A. Investigation
O&G    10796     2/23/2015       Adrien L. Porter    1.50   Review deposition transcript of H. Josephson.                                          D. Doc. Revw.
O&G    10797     2/24/2015     Ashley Pellouchoud    4.00   Onboard MAL to declaration project                                                     A. Investigation
O&G    10798     2/24/2015    Michael N. Litrownik   0.30   Research and Correspondence with M. Caesar re: global job titling architecture         B. Discovery

O&G    10799     2/24/2015    Michael N. Litrownik   0.20 Conference with MJS re: issues for 30b6 deposition of R. Engelmann                       C. Depositions
O&G    10800     2/24/2015    Michael N. Litrownik   1.40 Review documents, correspondence with JCS re same.                                       D. Doc. Revw.
O&G    10801     2/24/2015    Michael N. Litrownik   0.40 Review correspondence from JCS and corresponde to JCS and MJS re: declaration            C. Depositions
                                                          project, depositions, and other discovery issues
O&G    10802     2/24/2015     Michael J. Scimone    1.40 Review data re opt‐ins and class positions.                                              D. Doc. Revw.
O&G    10803     2/24/2015     Michael J. Scimone    0.30 Conference with JD re documents for deposition, submission to magistrate, Telephone      C. Depositions
                                                          conference to chambers re submitting documents in camera.

                                                                  Page 373 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 375 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                     Code
O&G    10804     2/24/2015     Michael J. Scimone     0.40   Telephone conference with JCS re strategy for B. Engelman deposition.                    C. Depositions
O&G    10805     2/24/2015     Michael J. Scimone     3.80   Draft outline of B. Engelman deposition.                                                 C. Depositions
O&G    10806     2/24/2015      Marco A. Lopez        1.90   Review CSC declaration materials, discuss CSC declaration project with AP, join AP for   A. Investigation
                                                             Telephone conference with potential declarant.
O&G    10807     2/24/2015    Jeffrey M. Domanico    0.50    Pull unredacted emails to send to Judge Margolis.                                        B. Discovery
O&G    10808     2/24/2015    Jeffrey M. Domanico    2.80    Pull potential deposition exhibits.                                                      C. Depositions
O&G    10809     2/24/2015    Jeffrey M. Domanico    0.30    Conference with MJS re upcoming assignments.                                             F. Strategy
O&G    10810     2/24/2015       Jahan C. Sagafi     1.20    Prepare for deposition and negotiate deposition timing and data production.              C. Depositions
O&G    10811     2/24/2015     Ashley Pellouchoud    1.00    Work on 216(b) declaration project amd correspondences re same.                          A. Investigation
O&G    10812     2/25/2015     Ashley Pellouchoud    0.50    Review declaration drafts and e‐mail correspondence with MNL, JXD, AP, MAL, MS re        A. Investigation
                                                             same.
O&G    10813     2/25/2015    Part Time Paralegal    1.60    [SXB] Prepare deposition exhibit.                                                        C. Depositions
O&G    10814     2/25/2015    Part Time Paralegal    1.40    [SXB] Print and compile depo Preparebinder.                                              C. Depositions
O&G    10815     2/25/2015    Part Time Paralegal    3.00    [LD] ‐ Print and compile potential deposition exhibits.                                  C. Depositions
O&G    10816     2/25/2015    Michael N. Litrownik   3.00    Travel to Baltimore for 30b6 deposition of R. Engelmann                                  I. Travel
O&G    10817     2/25/2015    Michael N. Litrownik   0.60    Review several job analysis questionnaires in defendant's supplemental production        B. Discovery

O&G    10818     2/25/2015    Michael N. Litrownik   0.50 Review correspondence from plaintiff counsel re: defendant's supplemental                   B. Discovery
                                                          production
O&G    10819     2/25/2015    Michael N. Litrownik   0.40 Review correspondence from AP, J. Lais, and others re: declaration project                  A. Investigation
O&G    10820     2/25/2015    Michael N. Litrownik   1.30 Review class list data.                                                                     D. Doc. Revw.
O&G    10821     2/25/2015    Michael N. Litrownik   0.20 Review correspondence from JCS and MJS re: named plaintiff depositions                      C. Depositions
O&G    10822     2/25/2015    Michael N. Litrownik   0.50 Draft enclosure letter to J. Margolis re: unredacted copies of docs                         B. Discovery
O&G    10823     2/25/2015    Michael J. Scimone     3.00 Travel to Baltimore for Deposition of B. Engelmann.                                         I. Travel
O&G    10824     2/25/2015    Michael J. Scimone     4.10 Outline deposition of B. Engelmann.                                                         C. Depositions
O&G    10825     2/25/2015    Michael J. Scimone     1.40 Review personnel files for declarants.                                                      D. Doc. Revw.
O&G    10826     2/25/2015      Marco A. Lopez       1.00 Review master declaration spreadsheet, email correspondence with paralegals and AP          A. Investigation
                                                          re update, review CSC email correspondence and prepare for Telephone conferences
                                                          with potential declarants.
O&G    10827     2/25/2015    Jeffrey M. Domanico    0.50 Finalize and fax letter re unredacted emails to judge.                                      B. Discovery
O&G    10828     2/25/2015    Jeffrey M. Domanico    0.20 Send contract attorney personnel files and anonymous spreadsheet for review and             D. Doc. Revw.
                                                          analysis.
O&G    10829     2/25/2015    Jeffrey M. Domanico    3.10 Prepare for 30(b)(6) deposition.                                                            C. Depositions
O&G    10830     2/25/2015       Jahan C. Sagafi     0.50 Review and discuss data re class members.                                                   B. Discovery
O&G    10831     2/25/2015       Jahan C. Sagafi     0.80 Negotiations re named plaintiff depositions and research and discussion re same.            C. Depositions

O&G    10832     2/25/2015      Jahan C. Sagafi      1.50    Prepare for deposition and review and discuss documents produced today.                  C. Depositions
O&G    10833     2/25/2015    Ashley Pellouchoud     5.50    Finalize 216(b) declaration project.                                                     A. Investigation
O&G    10834     2/26/2015    Michael N. Litrownik   3.00    Travel back to New York City after deposition of R. Engelmann                            I. Travel
O&G    10835     2/26/2015    Michael N. Litrownik   9.30    Deposition of B. Engelmann                                                               C. Depositions

                                                                   Page 374 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 376 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         HoursDescription                                                                                    Code
O&G    10836     2/26/2015     Michael J. Scimone     3.00Return Trip from Baltimore for Deposition of B. Engelmann.                              I. Travel
O&G    10837     2/26/2015     Michael J. Scimone     9.30Take Deposition of B. Engelmann.                                                        C. Depositions
O&G    10838     2/26/2015      Marco A. Lopez        2.70Telephone conference with AP re declaration gathering, review intakes and draft         A. Investigation
                                                          declarations, Telephone conference with potential declarant.
O&G    10839     2/26/2015    Jeffrey M. Domanico    0.30 Telephone conference with AP and ALP re dec Telephone conference project.               F. Strategy

O&G    10840     2/26/2015    Jeffrey M. Domanico    0.10    Save and circulate ruling following in camera review.                                F. Strategy
O&G    10841     2/26/2015    Jeffrey M. Domanico    0.30    Update intake tracking spreadsheet.                                                  F. Strategy
O&G    10842     2/26/2015       Jahan C. Sagafi     0.70    Assist with deposition.                                                              C. Depositions
O&G    10843     2/26/2015       Jahan C. Sagafi     1.40    Meet and confer re named plaintiff depositions and data.                             C. Depositions
O&G    10844     2/26/2015     Ashley Pellouchoud    1.50    Telephone conference with JXD, AXP, MAL re declaration project (.5); review          A. Investigation
                                                             declaration template (.5); coordinate with MAL re declaration project (.5).
O&G    10845     2/26/2015       Adrien L. Porter    1.10    Revise declarations.                                                                 A. Investigation
O&G    10846     2/26/2015       Adrien L. Porter    0.30    Conference with JMD re declaration project.                                          A. Investigation
O&G    10847     2/27/2015     Ashley Pellouchoud    1.80    Edit declaration drafts.                                                             A. Investigation
O&G    10848     2/27/2015     Ashley Pellouchoud    0.20    Telephone conference with MAL.                                                       A. Investigation
O&G    10849     2/27/2015     Ashley Pellouchoud    3.50    Manage intakes (Telephone conferences, e‐mails, update chart, etc.)                  A. Investigation
O&G    10850     2/27/2015     Part Time Paralegal   1.00    [SXB] Review Defendant's document production and compile list of employees' names.   B. Discovery

O&G    10851     2/27/2015       Marco A. Lopez      2.50 Review email, review Josephson and Englemann depositions, Telephone conference          C. Depositions
                                                          with declarant.
O&G    10852     2/27/2015      Justin M. Swartz     0.10 Conference with MNL re deposition.                                                      C. Depositions
O&G    10853     2/27/2015    Jeffrey M. Domanico    0.40 Update intake tracking spreadsheet.                                                     F. Strategy
O&G    10854     2/27/2015       Adrien L. Porter    2.90 Revise declarations.                                                                    A. Investigation
O&G    10855     3/2/2015      Part Time Paralegal   1.15 [RCB] Telephone conferences to intakes for Employee ID number.                          A. Investigation
O&G    10856     3/2/2015      Part Time Paralegal   1.80 [RCB] Telephone conferences to intakes for Employee ID number.                          A. Investigation
O&G    10857     3/2/2015     Michael N. Litrownik   0.10 Review correspondence from MJS re: supplemental 26f report                              B. Discovery
O&G    10858     3/2/2015     Michael N. Litrownik   0.20 Review draft supplemental 26(f) report                                                  B. Discovery
O&G    10859     3/2/2015     Michael N. Litrownik   0.60 Correspondence with JMD, MJS, M. Caesar and J. Lais re: document production             B. Discovery

O&G    10860     3/2/2015     Michael N. Litrownik   0.10    Correspondence with JMD and AP re: declaration project status                        A. Investigation
O&G    10861     3/2/2015     Michael N. Litrownik   0.10    Correspondence with AP re: intake                                                    A. Investigation
O&G    10862     3/2/2015     Michael J. Scimone     0.60    Draft revised Rule 26(f) report.                                                     B. Discovery
O&G    10863     3/2/2015       Marco A. Lopez       3.20    Conference with AP re declaration project, draft declaration, email correspondence   A. Investigation
                                                             with AP.
O&G    10864     3/2/2015     Jeffrey M. Domanico    0.30    Send files of Defendant's document production to co‐counsel.                         B. Discovery
O&G    10865     3/2/2015     Jeffrey M. Domanico    0.70    Update declaration tracking spreadsheet.                                             A. Investigation
O&G    10866     3/2/2015     Jeffrey M. Domanico    0.30    Update intake tracking spreadsheet.                                                  F. Strategy
O&G    10867     3/2/2015        Jahan C. Sagafi     0.40    Review of discovery orders and discussion with team.                                 C. Depositions
O&G    10868     3/2/2015        Jahan C. Sagafi     0.30    Correspondence re 26(f) report and case schedule.                                    B. Discovery

                                                                   Page 375 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 377 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours   Description                                                                                   Code
O&G    10869     3/2/2015      Jahan C. Sagafi       0.20   Prepare for deposition                                                                 C. Depositions
O&G    10870     3/2/2015    Ashley Pellouchoud      1.40   Edit declaration drafts.                                                               A. Investigation
O&G    10871     3/3/2015    Michael N. Litrownik    0.40   Correspondence with M. Caesar re: Prepare for deposition                               C. Depositions
O&G    10872     3/3/2015    Michael N. Litrownik    0.20   Correspondence with D. Golder re: Telephone conference on discovery                    B. Discovery
O&G    10873     3/3/2015    Michael N. Litrownik    0.60   Telephone conference with MJS, L. Chan, and M. Caesar re: deposition strategy and      C. Depositions
                                                            documents
O&G    10874     3/3/2015    Michael N. Litrownik   0.30    Review correspondence from D. Salazar‐Austin and JCS re: production of revised class   B. Discovery
                                                            list
O&G    10875     3/3/2015    Michael N. Litrownik   0.20    Conference with JMD and AP re: case priorities                                         F. Strategy
O&G    10876     3/3/2015    Michael N. Litrownik   0.30    Correspondence with MJS re: job title mapping                                          B. Discovery
O&G    10877     3/3/2015    Michael N. Litrownik   0.20    Correspondence with JCS and MJS re: ticketing data for named plaintiffs and other      B. Discovery
                                                            issues
O&G    10878     3/3/2015    Michael N. Litrownik   0.30    Correspondence with JCS and MJS re: named plaintiff depositions, opt‐in discovery,     C. Depositions
                                                            and other issues
O&G    10879     3/3/2015    Michael N. Litrownik   0.20    Review correspondence from D. Salazar‐Austin re: production before depositions         C. Depositions

O&G    10880     3/3/2015    Michael N. Litrownik   0.10 Review D. Hutchinson revisions to supplemental 26(f) report                               B. Discovery
O&G    10881     3/3/2015    Michael N. Litrownik   0.20 Correspondence with K. Kravetz re: supplemental 26(f) report                              B. Discovery
O&G    10882     3/3/2015    Michael J. Scimone     0.60 Telephone conference with M. Caesar, MNL, L. Chan re deposition on organizational         C. Depositions
                                                         structure.
O&G    10883     3/3/2015     Michael J. Scimone    2.40 Analyze class member data, intake data.                                                   B. Discovery
O&G    10884     3/3/2015       Marco A. Lopez      1.00 Discuss draft declarations with AP, revise and comment on draft declarations.             A. Investigation
O&G    10885     3/3/2015    Jeffrey M. Domanico    0.70 Update declaration tracking spreadsheet with co‐counsel information.                      A. Investigation
O&G    10886     3/3/2015    Jeffrey M. Domanico    0.20 Conference with MNL and ALP re upcoming tasks.                                            F. Strategy
O&G    10887     3/3/2015    Jeffrey M. Domanico    2.60 Update intake information into draft declarations.                                        A. Investigation
O&G    10888     3/3/2015    Jeffrey M. Domanico    0.50 Set up spreadsheet for Telephone conference project to intakes re employee ID             A. Investigation
                                                         number.
O&G    10889     3/3/2015       Jahan C. Sagafi     0.10 Prepare for team meeting.                                                                 F. Strategy
O&G    10890     3/3/2015       Jahan C. Sagafi     0.70 Team discussions re scope of class definition.                                            F. Strategy
O&G    10891     3/3/2015       Jahan C. Sagafi     1.30 Follow up summary re declaration drafting and class definition; review data re same.      D. Doc. Revw.

O&G    10892     3/3/2015       Jahan C. Sagafi     1.30    Review deposition transcript of H. Josephson.                                          D. Doc. Revw.
O&G    10893     3/3/2015       Jahan C. Sagafi     0.80    Research and discussion re named plaintiff discovery obligations.                      B. Discovery
O&G    10894     3/3/2015     Ashley Pellouchoud    3.20    Edit declaration drafts, circulate drafts to MNL, JCS, MS, MAL.                        A. Investigation
O&G    10895     3/3/2015       Adrien L. Porter    0.20    Conference with class member re case status.                                           A. Investigation
O&G    10896     3/3/2015       Adrien L. Porter    1.80    Enter intake information into dec template.                                            A. Investigation
O&G    10897     3/3/2015       Adrien L. Porter    0.20    Conference with MNL re case status.                                                    F. Strategy
O&G    10898     3/4/2015     Ashley Pellouchoud    0.90    Review 216(b) declaration project.                                                     A. Investigation
O&G    10899     3/4/2015     Ashley Pellouchoud    2.20    Correspondence with MNL re drafts and revisions of the 216(b) declaration project.     A. Investigation



                                                                  Page 376 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 378 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours   Description                                                                                   Code
O&G    10900     3/4/2015    Ashley Pellouchoud      1.00   Review 216(b) declaration project.                                                     A. Investigation
O&G    10901     3/4/2015    Part Time Paralegal     2.05   [RCB] Telephone conferences to intakes for Employee ID number.                         A. Investigation
O&G    10902     3/4/2015    Michael N. Litrownik    0.40   Revise class analysis spreadsheet; Correspondence with JCS and MJS re: same            B. Discovery

O&G    10903     3/4/2015    Michael N. Litrownik   0.40 Review and revise deposition of R. Conway                                                 C. Depositions
O&G    10904     3/4/2015    Michael N. Litrownik   0.10 Correspondence with MJS re: class list analysis                                           B. Discovery
O&G    10905     3/4/2015    Michael N. Litrownik   0.20 Draft Correspondence with CSC re: named plaintiff depositions & ticketing data            C. Depositions

O&G    10906     3/4/2015    Michael N. Litrownik   0.50 Conference with MJS re: opt‐in discovery negotiation                                       B. Discovery
O&G    10907     3/4/2015    Michael N. Litrownik   0.70 Telephone conference with D. Golder, B. Anders, D. Salazar‐Austin, JCS, T. Jackson, and B. Discovery
                                                         MJS re: opt‐in discovery, ticketing data, class list data, and named plaintiff depositions

O&G    10908     3/4/2015    Michael N. Litrownik   0.10 Review correspondence from MJS re: opt‐in discovery proposal                              C. Depositions
O&G    10909     3/4/2015    Michael N. Litrownik   0.30 Review and revise class list spreadsheet; Telephone conference with JMD re: same          B. Discovery

O&G    10910     3/4/2015    Michael N. Litrownik   0.80 Telephone conference with plaintiff counsel re: deposition update, 216b strategy, and     A. Investigation
                                                         other issues
O&G    10911     3/4/2015    Michael N. Litrownik   0.10 Review class list spreadsheet                                                             B. Discovery
O&G    10912     3/4/2015    Michael N. Litrownik   0.10 review class analysis spreadsheet                                                         B. Discovery
O&G    10913     3/4/2015    Michael N. Litrownik   0.30 Revise G. Briggle declaration; Correspondence with JCS re: same                           A. Investigation
O&G    10914     3/4/2015    Michael N. Litrownik   0.40 Review and revise declaration of R. Conway                                                A. Investigation
O&G    10915     3/4/2015    Michael N. Litrownik   0.60 Review and revise draft declaration of G. Briggle                                         A. Investigation
O&G    10916     3/4/2015    Michael N. Litrownik   0.20 Review correspondence from J. Lais re: declaration issues and Correspondence with J.      A. Investigation
                                                         Lais, M. Caesar, and D. Hutchinson re: same
O&G    10917     3/4/2015    Michael N. Litrownik   0.30 Cleanup of emails from defense counsel and plaintiff counsel re: discovery issues         B. Discovery

O&G    10918     3/4/2015     Michael J. Scimone    0.20 Telephone conference with M. Caesar, T. Jackson re Calisi deposition.                  C. Depositions
O&G    10919     3/4/2015     Michael J. Scimone    0.30 Correspondence with JCS, MNL re opt‐in discovery, review letter to defendants re       C. Depositions
                                                         same.
O&G    10920     3/4/2015     Michael J. Scimone    1.40 Telephone conference with D. Golder, D. Salazar‐Austin, JCS, MNL, T. Jackson re opt‐in C. Depositions
                                                         discovery, named plaintiff depositions, conference with MNL re same.

O&G    10921     3/4/2015     Michael J. Scimone    0.40 Revise letter to D. Golder re document follow‐up from depositions.                        C. Depositions
O&G    10922     3/4/2015     Michael J. Scimone    0.20 Conference with MNL, JD re class analysis.                                                B. Discovery
O&G    10923     3/4/2015     Michael J. Scimone    1.20 Telephone conference with co‐counsel re conditional certification motion, gathering       F. Strategy
                                                         declarations in support of same.
O&G    10924     3/4/2015     Michael J. Scimone    0.60 Review and analyze data from class member intakes, CSC database.                          B. Discovery
O&G    10925     3/4/2015     Michael J. Scimone    0.60 Review and edit draft declarations.                                                       A. Investigation
O&G    10926     3/4/2015      Marco A. Lopez       4.50 Review draft declarations, Telephone conference with JCS, AP, and others, review          A. Investigation
                                                         intakes and Telephone conference with potential declarants.

                                                                  Page 377 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 379 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                                    Code
O&G    10927     3/4/2015    Jeffrey M. Domanico     2.80   Edit class analysis spreadsheet.                                                        B. Discovery
O&G    10928     3/4/2015    Jeffrey M. Domanico     0.10   Conference with MNL and MJS re SAP data.                                                B. Discovery
O&G    10929     3/4/2015    Jeffrey M. Domanico     1.00   Telephone conference with team re status of case.                                       F. Strategy
O&G    10930     3/4/2015    Jeffrey M. Domanico     0.60   Prepare data for team Telephone conference.                                             B. Discovery
O&G    10931     3/4/2015    Jeffrey M. Domanico     0.30   Edit class analysis spreadsheet.                                                        B. Discovery
O&G    10932     3/4/2015    Jeffrey M. Domanico     0.10   Save Defendant's document production to case file.                                      B. Discovery
O&G    10933     3/4/2015       Jahan C. Sagafi      0.80   Edits to Rule 26(f) report and correspondence with defendant re same.                   B. Discovery
O&G    10934     3/4/2015       Jahan C. Sagafi      0.90   Meet and confer re named plaintiff discovery; letter re same.                           B. Discovery
O&G    10935     3/4/2015       Jahan C. Sagafi      1.20   Prepare for and lead team meeting re strategy.                                          F. Strategy
O&G    10936     3/4/2015       Adrien L. Porter     0.60   Populate employee names based on custom ID.                                             B. Discovery
O&G    10937     3/5/2015     Part Time Paralegal    1.30   [RCB] Telephone conferences to intakes for Employee ID number.                          A. Investigation
O&G    10938     3/5/2015    Michael N. Litrownik    0.20   Telephone conference with MTL, AXP, and JMD re: staffing for CSC                        F. Strategy
O&G    10939     3/5/2015    Michael N. Litrownik    0.20   Correspondence with AP and ML re: non‐SA declarants                                     A. Investigation
O&G    10940     3/5/2015    Michael N. Litrownik    0.30   Correspondence with JCS and AP re: additional declarants for LCHB                       A. Investigation
O&G    10941     3/5/2015    Michael N. Litrownik    0.10   Correspondence with AP re: intake S. Boston                                             A. Investigation
O&G    10942     3/5/2015    Michael N. Litrownik    0.30   Correspondence with AP and ML re: declaration project update                            A. Investigation
O&G    10943     3/5/2015    Michael N. Litrownik    0.20   Correspondence with D. Hutchinson and M. Caesar re: declaration project check‐in        A. Investigation
                                                            Telephone conference
O&G    10944     3/5/2015    Michael N. Litrownik   0.10    Revise confirmatory letter                                                              A. Investigation
O&G    10945     3/5/2015    Michael N. Litrownik   0.20    Review correspondence from K. Dermody, T. Jackson, and JCS re: revisions to             F. Strategy
                                                            confirmatory letter
O&G    10946     3/5/2015    Michael N. Litrownik   0.10    Correspondence with JCS re: draft declaration of G. Briggle                             A. Investigation
O&G    10947     3/5/2015    Michael N. Litrownik   0.30    Review revisions to named plaintiff confirmatory letter from T. Jackson; circulate to   A. Investigation
                                                            team with summary of letter
O&G    10948     3/5/2015      Marco A. Lopez       4.70    Telephone conference declarants, draft declarations, update master spreadsheet.         A. Investigation

O&G    10949     3/5/2015       Jessica R. Lyons    0.10 Conference with JMD, ALP, MTL, and MNL re tasks.                                           F. Strategy
O&G    10950     3/5/2015    Jeffrey M. Domanico    0.50 Update declaration tracking spreadsheet.                                                   A. Investigation
O&G    10951     3/5/2015    Jeffrey M. Domanico    0.40 Finalize and send letter to opposing counsel re named plaintiff depositions.               C. Depositions
O&G    10952     3/5/2015    Jeffrey M. Domanico    1.20 Review and edit class analysis spreadsheet.                                                B. Discovery
O&G    10953     3/5/2015    Jeffrey M. Domanico    0.20 Add intake information to draft declarations.                                              A. Investigation
O&G    10954     3/5/2015    Jeffrey M. Domanico    0.40 Save deposition exhibits to case file and circulate to team.                               F. Strategy
O&G    10955     3/5/2015    Jeffrey M. Domanico    0.20 Telephone conference with MNL, MTL, JRL and ALP re upcoming assignments.                   F. Strategy
O&G    10956     3/5/2015     Ashley Pellouchoud    2.40 Manage intakes (Telephone conferences, e‐mails, chart update).                             A. Investigation
O&G    10957     3/5/2015     Ashley Pellouchoud    3.40 Work on 216(b) declaration project (e‐mail correspondence with MNL, declaration            A. Investigation
                                                         project Telephone conferences, declaration drafts).
O&G    10958     3/5/2015      Adrien L. Porter     0.20 Conference with MNL, MTL, JMD and JRL re schedule.                                         F. Strategy
O&G    10959     3/5/2015      Adrien L. Porter     1.70 Update declarations with intake notes.                                                     A. Investigation




                                                                  Page 378 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 380 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours Description                                                                                     Code
O&G    10960     3/6/2015     Ashley Pellouchoud     3.10 216(b) declaration project (e‐mail correspondence with MNL, declaration project          A. Investigation
                                                          Telephone conferences, e‐mail correspondence with Lieff/Lewfi, edit draft declarations
                                                          for upper level review).
O&G    10961     3/6/2015    Legal Administrator     0.10 [JXD] Prepare courtesy copies for delivery to chambers as per rules.                     F. Strategy
O&G    10962     3/6/2015    Legal Administrator     0.20 [JXD] File 26(f) Report.                                                                 F. Strategy
O&G    10963     3/6/2015    Legal Administrator     0.10 [JXD] review local rules and standing orders                                             F. Strategy
O&G    10964     3/6/2015    Legal Administrator     0.20 [JXD] Proof and PDF 26(f) Report in preparation for e‐filing.                            F. Strategy
O&G    10965     3/6/2015    Michael N. Litrownik    0.10 Review MJS revisions to declaration project issues list                                  A. Investigation
O&G    10966     3/6/2015    Michael N. Litrownik    0.10 Correspondence with JCS and MJS re: 26(f) report                                         B. Discovery
O&G    10967     3/6/2015    Michael N. Litrownik    0.20 Review JCS revisions to 26(f) report and MJS correspondence re: same                     B. Discovery
O&G    10968     3/6/2015    Michael N. Litrownik    0.10 Review CSC revisions to 26(f) report                                                     B. Discovery
O&G    10969     3/6/2015    Michael N. Litrownik    0.30 Coordinate travel and hotel to Hartford, CT for deposition of T. Colby                   I. Travel
O&G    10970     3/6/2015    Michael N. Litrownik    0.30 Correspondence and Telephone conference with T. Colby re: deposition                     C. Depositions
O&G    10971     3/6/2015    Michael N. Litrownik    0.70 Telephone conference with AP, ML, D. Hutchinson, J. Lais, and others re: declaration     A. Investigation

O&G    10972     3/6/2015    Michael N. Litrownik   1.20 Correspondence re data production and review of data.                                     D. Doc. Revw.
O&G    10973     3/6/2015    Michael N. Litrownik   0.20 Review MJS revisions to R. Conway draft declaration; Correspondence with JCS re:          A. Investigation
                                                         same
O&G    10974     3/6/2015    Michael N. Litrownik   0.10 Correspondence with D. Golder re: 26(f) report                                            B. Discovery
O&G    10975     3/6/2015    Michael N. Litrownik   0.20 Review and revise declaration of R. Conway                                                A. Investigation
O&G    10976     3/6/2015    Michael N. Litrownik   1.30 Review index documents.                                                                   D. Doc. Revw.
O&G    10977     3/6/2015    Michael N. Litrownik   0.10 Correspondence with D. Hutchinson, M. Caesar, and J. Lais re: check‐in Telephone          F. Strategy
                                                         conference
O&G    10978     3/6/2015    Michael N. Litrownik   0.10 Review intake form from Zaid                                                              A. Investigation
O&G    10979     3/6/2015    Michael J. Scimone     0.20 Edit and finalize joint Rule 26(f) report.                                                B. Discovery
O&G    10980     3/6/2015    Michael J. Scimone     0.20 Telephone conference with JCS re selection of opt‐ins for discovery.                      B. Discovery
O&G    10981     3/6/2015    Michael J. Scimone     0.20 Review and edit draft declarations.                                                       A. Investigation
O&G    10982     3/6/2015      Marco A. Lopez       6.30 Draft declarations, status Telephone conference with AP, MNL, and others, Telephone       A. Investigation
                                                         conference with declarants.
O&G    10983     3/6/2015       Jahan C. Sagafi     0.10 Discuss 30(b)(6) deposition.                                                              C. Depositions
O&G    10984     3/6/2015       Jahan C. Sagafi     0.40 Edit declaration.                                                                         A. Investigation
O&G    10985     3/6/2015       Jahan C. Sagafi     0.70 Correspondence with defendant and team re 26(f) report edits.                             B. Discovery
O&G    10986     3/6/2015       Jahan C. Sagafi     0.20 Correspondence with defendant re documents to be produced before named plaintiff          C. Depositions
                                                         depositions.
O&G    10987     3/7/2015    Ashley Pellouchoud     1.00 Telephone conference with team.                                                           A. Investigation
O&G    10988     3/8/2015      Jahan C. Sagafi      0.80 Work on declaration edits.                                                                A. Investigation
O&G    10989     3/9/2015    Michael N. Litrownik   1.20 Conference with JRL re opt‐in documents, review same for production.                      D. Doc. Revw.
O&G    10990     3/9/2015    Michael N. Litrownik   0.20 Correspondence with J. Margolis re: R. Englemann deposition digest project                C. Depositions
O&G    10991     3/9/2015      Jahan C. Sagafi      1.10 Declaration strategy discussions and edits to declarations.                               A. Investigation



                                                                 Page 379 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 381 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                    Code
O&G    10992     3/9/2015        Jahan C. Sagafi      1.50 Work on declaration edits and discussion with team re declaration project and           A. Investigation
                                                           discovery.
O&G    10993     3/9/2015     Ashley Pellouchoud      1.50 Manage intakes (Telephone conferences, e‐mails, etc.).                                  A. Investigation
O&G    10994     3/9/2015     Ashley Pellouchoud      0.20 Correspondence with MNL re process/re potential declarant.                              A. Investigation
O&G    10995     3/9/2015     Ashley Pellouchoud      1.10 Work on declaration project ‐ conference with declarant.                                A. Investigation
O&G    10996     3/10/2015    Michael N. Litrownik    0.40 Correspondence with JCS, MJS, and AP re: opt‐in J. Campe                                A. Investigation
O&G    10997     3/10/2015    Michael N. Litrownik    0.20 Telephone conference with AP and ML re: dec project update                              A. Investigation
O&G    10998     3/10/2015    Michael N. Litrownik    0.30 Correspondence with J. Lais re: declaration project issues                              A. Investigation
O&G    10999     3/10/2015    Michael N. Litrownik    0.30 Correspondence with JCS and AP re: Conway declaration revisions                         A. Investigation
O&G    11000     3/10/2015    Michael N. Litrownik    0.90 Revise declaration template; Correspondence with plaintiff counsel re: same and         A. Investigation
                                                           additional common themes
O&G    11001     3/10/2015    Michael N. Litrownik    0.80 Review JCS revisions to G. Briggle declaration; revise declaration and Correspondence   A. Investigation
                                                           with JCS and MJS re: same and AP and ML re: same
O&G    11002     3/10/2015      Marco A. Lopez        2.20 Review comments on declaration drafts; conference with AP; Telephone conference         A. Investigation
                                                           with AP and MNL, draft declarations.
O&G    11003     3/10/2015       Jahan C. Sagafi      0.50 Discuss declaration project.                                                            A. Investigation
O&G    11004     3/10/2015       Jahan C. Sagafi      0.60 Prepare for case management conference and discuss status of discovery and FLSA         A. Investigation
                                                           certification motion efforts.
O&G    11005     3/10/2015     Ashley Pellouchoud     4.80 Manage intakes and circulate e‐mails to JCS, MJS and MNL (Telephone conferences, e‐     A. Investigation
                                                           mails, rejection letters, update chart, etc.).
O&G    11006     3/10/2015     Ashley Pellouchoud     0.50 Telephone conference with non‐opt ins re employee ID#s and e‐mail JD & MNL re           B. Discovery
                                                           same.
O&G    11007     3/10/2015    Ashley Pellouchoud      0.10 E‐mail/coordinate with MNL re RC declaration draft for upper level review.              A. Investigation
O&G    11008     3/10/2015    Ashley Pellouchoud      0.60 Review JCS declaration edits.                                                           A. Investigation
O&G    11009     3/10/2015    Ashley Pellouchoud      1.20 Conference with MAL; create master mediation spreadsheet (e‐mail team).                 H. Settlement
O&G    11010     3/10/2015    Ashley Pellouchoud      0.20 Telephone conference with MNL, MAL.                                                     F. Strategy
O&G    11011     3/10/2015      Adrien L. Porter      0.20 Telephone conference with class member re case status.                                  A. Investigation
O&G    11012     3/10/2015      Adrien L. Porter      0.20 Calendar scheduling conference.                                                         F. Strategy
O&G    11013     3/11/2015    Michael N. Litrownik    0.40 Analyze percentage figures for defendant's document production                          B. Discovery
O&G    11014     3/11/2015    Michael N. Litrownik    1.20 Review defendant's production and organize by category and bates range;                 B. Discovery
                                                           Correspondence with MJS and JCS re: same
O&G    11015     3/11/2015    Michael N. Litrownik    0.10 Correspondence with JMD and AXP re: correspondence log and named plaintiff docs         F. Strategy

O&G    11016     3/11/2015    Michael N. Litrownik   0.20 Correspondence with JCS and MJS re: coverage for scheduling conference and               C. Depositions
                                                          deposition of T. Colby
O&G    11017     3/11/2015    Michael N. Litrownik   0.40 Correspondence with JCS and MJS re: data, documents, depositions, and scheduling         C. Depositions
                                                          conference
O&G    11018     3/11/2015     Michael J. Scimone    1.10 Correspondence re data; review data; schedule and discuss depositions.                   D. Doc. Revw.
O&G    11019     3/11/2015     Michael J. Scimone    0.20 Telephone conference to JCS re opt‐in discovery, class member data.                      B. Discovery
O&G    11020     3/11/2015     Michael J. Scimone    0.20 Correspondence with JCS re class member data.                                            B. Discovery

                                                                  Page 380 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 382 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        HoursDescription                                                                                   Code
O&G    11021     3/11/2015    Jeffrey M. Domanico     0.50Cross‐reference intake with ID number in SAP data.                                     B. Discovery
O&G    11022     3/11/2015    Jeffrey M. Domanico     0.70Update attorney communications spreadsheet.                                            F. Strategy
O&G    11023     3/11/2015    Jeffrey M. Domanico     0.50Update declaration tracking spreadsheet.                                               A. Investigation
O&G    11024     3/11/2015    Jeffrey M. Domanico     0.50Update intake tracking spreadsheet.                                                    F. Strategy
O&G    11025     3/11/2015       Jahan C. Sagafi      0.70Review status of discovery production by defendant.                                    C. Depositions
O&G    11026     3/11/2015     Ashley Pellouchoud     1.30Revise working declaration drafts.                                                     A. Investigation
O&G    11027     3/11/2015     Ashley Pellouchoud     0.10E‐mail JD/AXP re SS update.                                                            F. Strategy
O&G    11028     3/11/2015     Ashley Pellouchoud     2.00Telephone conference with declarant target; e‐mail to team re discovery.               B. Discovery
O&G    11029     3/11/2015     Ashley Pellouchoud     0.30Update master declaration chart.                                                       A. Investigation
O&G    11030     3/11/2015     Ashley Pellouchoud     1.60Telephone conferences with declarant targets.                                          A. Investigation
O&G    11031     3/11/2015       Adrien L. Porter     0.70Compute document category breakdown.                                                   B. Discovery
O&G    11032     3/12/2015    Michael N. Litrownik    0.30LCI tasks                                                                              F. Strategy
O&G    11033     3/12/2015    Michael N. Litrownik    0.80Review and revise client spreadsheet data.                                             D. Doc. Revw.
O&G    11034     3/12/2015    Michael N. Litrownik    0.20Conference with JMD re: T. Colby documents                                             B. Discovery
O&G    11035     3/12/2015    Michael N. Litrownik    0.80Correspondence with JCS re document review.                                            D. Doc. Revw.
O&G    11036     3/12/2015    Michael N. Litrownik    0.90Review opt‐in documents for production.                                                D. Doc. Revw.
O&G    11037     3/12/2015    Michael N. Litrownik    0.80Telephone conference with JCS and MJS re: documents, depositions, data, and            C. Depositions
                                                          correspondence
O&G    11038     3/12/2015    Michael N. Litrownik   0.50 Conference with MJS re: documents, depositions, data, and correspondence               C. Depositions
O&G    11039     3/12/2015    Michael N. Litrownik   0.30 Conference with AXP re: missing bate ranges and other document production issues       B. Discovery

O&G    11040     3/12/2015    Michael N. Litrownik   0.30 Review correspondence from D. Salazar‐Austin re: deficient production;                 B. Discovery
                                                          Correspondence with MJS and JMD re: same
O&G    11041     3/12/2015    Michael N. Litrownik   0.90 Review T. Colby personal documents per MNL.                                            D. Doc. Revw.
O&G    11042     3/12/2015    Michael J. Scimone     0.90 [AB] ‐ Compare potential opt‐ins HR data with opt‐in data produced by defendant's in   D. Doc. Revw.
                                                          discovery.
O&G    11043     3/12/2015     Michael J. Scimone    0.60 Conference with JCS, MNL re document review, status of discovery from CSC.             C. Depositions
O&G    11044     3/12/2015     Michael J. Scimone    0.30 Review correspondence and notes for team meeting.                                      F. Strategy
O&G    11045     3/12/2015     Michael J. Scimone    0.60 Conference with MNL re discovery status.                                               B. Discovery
O&G    11046     3/12/2015     Michael J. Scimone    0.90 Draft Correspondence with D. Golder re opt‐in discovery proposal.                      B. Discovery
O&G    11047     3/12/2015    Jeffrey M. Domanico    0.90 Review documents, data, timing of depositions, notes re strategy for same.             D. Doc. Revw.
O&G    11048     3/12/2015    Jeffrey M. Domanico    0.30 Create TOC for memo re deposition summary.                                             C. Depositions
O&G    11049     3/12/2015    Jeffrey M. Domanico    0.80 Review plaintiffs' production re native document request from opposing counsel.        B. Discovery

O&G    11050     3/12/2015       Jahan C. Sagafi     1.10 Telephone conference with teamre discovery for FLSA certification motion.              F. Strategy
O&G    11051     3/12/2015     Ashley Pellouchoud    0.80 Edit declaration drafts; coordinate with AXP re master SS; Telephone conference        A. Investigation
                                                          declarant targets.
O&G    11052     3/12/2015      Adrien L. Porter     0.40 Revise intake list.                                                                    F. Strategy
O&G    11053     3/12/2015      Adrien L. Porter     3.30 Count breakdown of documents produced by defendants.                                   B. Discovery
O&G    11054     3/13/2015    Michael N. Litrownik   0.20 Revise declaration template per team suggestions                                       A. Investigation

                                                                 Page 381 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 383 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                    Code
O&G    11055     3/13/2015    Michael N. Litrownik    0.10   Review correspondence from M. Caesar re: potential new named plaintiff                  A. Investigation
O&G    11056     3/13/2015    Michael N. Litrownik    0.20   Conference with JMD re: division data in class list and opt‐in data                     B. Discovery
O&G    11057     3/13/2015    Michael N. Litrownik    0.50   Review and revise R. Conway declaration                                                 A. Investigation
O&G    11058     3/13/2015    Michael N. Litrownik    1.10   Telephone conference with plaintiff counsel re: declaration project update, 216b        A. Investigation
                                                             motion, depositions, and other discovery issues
O&G    11059     3/13/2015     Michael J. Scimone    0.10    Review MNL edits to declaration template.                                               A. Investigation
O&G    11060     3/13/2015     Michael J. Scimone    0.80    Draft stipulation re PeopleCare claims of privilege.                                    B. Discovery
O&G    11061     3/13/2015     Michael J. Scimone    0.10    Finalize letter to D. Golder re opt‐in discovery.                                       B. Discovery
O&G    11062     3/13/2015     Michael J. Scimone    1.20    Conference with co‐counsel re deposition defense, document review, declaration          C. Depositions
                                                             gathering.
O&G    11063     3/13/2015      Marco A. Lopez       3.50    Telephone conference with JCS, AP, and others re status, draft declarations, email      A. Investigation
                                                             correspondence with AP, MJS, and MNL, Telephone conference with potential
                                                             declarants.
O&G    11064     3/13/2015    Jeffrey M. Domanico    0.20    Finalize and send letter re opt‐in discovery.                                           B. Discovery
O&G    11065     3/13/2015    Jeffrey M. Domanico    1.00    Telephone conference with team re declarations, depositions and data.                   A. Investigation
O&G    11066     3/13/2015    Jeffrey M. Domanico    1.00    Prepare Defendant's production to be uploaded to Relativity.                            B. Discovery
O&G    11067     3/13/2015    Jeffrey M. Domanico    0.30    Draft declaration for B. Holton.                                                        A. Investigation
O&G    11068     3/13/2015    Jeffrey M. Domanico    0.20    Update intake tracking spreadsheet.                                                     F. Strategy
O&G    11069     3/13/2015    Jeffrey M. Domanico    0.60    Update declaration status tracker.                                                      A. Investigation
O&G    11070     3/13/2015       Jahan C. Sagafi     0.20    Review and discuss document discovery status.                                           C. Depositions
O&G    11071     3/13/2015       Jahan C. Sagafi     0.80    Review data for potential declarants.                                                   D. Doc. Revw.
O&G    11072     3/13/2015       Jahan C. Sagafi     1.10    Prepare for and participate in team meeting re depositions, documents, declarations,    A. Investigation
                                                             data.
O&G    11073     3/13/2015       Jahan C. Sagafi     1.20    Outline FLSA certification motion.                                                      E. Motions
O&G    11074     3/13/2015     Ashley Pellouchoud    2.60    Update document index & e‐mail to Matt Sonne.                                           H. Settlement
O&G    11075     3/13/2015     Ashley Pellouchoud    2.50    Edit declaration drafts; Telephone conference to declarant for further info.            A. Investigation
O&G    11076     3/13/2015     Ashley Pellouchoud    0.10    Coordinate with JD, MNL re new intakes and BH intake form for declaration project (e‐   A. Investigation
                                                             mails X2).
O&G    11077     3/13/2015    Ashley Pellouchoud     1.00    Telephone conference with team.                                                         F. Strategy
O&G    11078     3/13/2015      Adrien L. Porter     0.40    Revise intake list.                                                                     F. Strategy
O&G    11079     3/15/2015      Marco A. Lopez       1.20    Draft declarations; email correspondence with AP.                                       A. Investigation
O&G    11080     3/15/2015    Ashley Pellouchoud     0.70    Review declaration drafts.                                                              A. Investigation
O&G    11081     3/15/2015    Ashley Pellouchoud     0.30    Correspondence re intakes and potential declarants.                                     A. Investigation
O&G    11082     3/16/2015    Michael N. Litrownik   0.20    Correspondence with D. Golder re: reproduction of documents and CDRC reproduction       B. Discovery
                                                             in native and other issues
O&G    11083     3/16/2015    Michael N. Litrownik   0.10    Correspondence with JCS re: non‐native production                                       B. Discovery
O&G    11084     3/16/2015    Michael N. Litrownik   0.80    Correspondence with AXP and JMD re: SA retitling to prof:system engineer; review SAP    D. Doc. Revw.
                                                             data; Correspondence with team re: same
O&G    11085     3/16/2015    Michael N. Litrownik   0.40    Review D. Golder correspondence re: missing native files in production; review          B. Discovery
                                                             production re: same; Correspondence with JMD and AXP re: same

                                                                   Page 382 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 384 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                 Code
O&G    11086     3/16/2015     Michael J. Scimone     0.20   Review JCS edits to letter to D. Golder.                                             B. Discovery
O&G    11087     3/16/2015     Michael J. Scimone     0.40   Draft letter to D. Golder re class member data.                                      B. Discovery
O&G    11088     3/16/2015       Marco A. Lopez       5.10   Draft declarations.                                                                  A. Investigation
O&G    11089     3/16/2015    Jeffrey M. Domanico     0.20   Update declaration tracking spreadsheet.                                             A. Investigation
O&G    11090     3/16/2015    Jeffrey M. Domanico     1.60   Index plaintiffs' document production.                                               B. Discovery
O&G    11091     3/16/2015       Jahan C. Sagafi      1.50   Conference with team re potential named plaintiff; review discovery status; revise   C. Depositions
                                                             declarations; edit letter re discovery.
O&G    11092     3/16/2015     Ashley Pellouchoud    0.20    Circulate edited draft declarations; e‐mail update to MNL, MJS.                      A. Investigation
O&G    11093     3/16/2015     Ashley Pellouchoud    5.60    Review and edit declaration drafts.                                                  A. Investigation
O&G    11094     3/16/2015     Ashley Pellouchoud    0.20    Review JCS edits; correspondence with team.                                          F. Strategy
O&G    11095     3/16/2015     Ashley Pellouchoud    0.30    Telephone conference with declarant candidate and related correspondence.            A. Investigation

O&G    11096     3/17/2015    Michael N. Litrownik   0.40 Review tier 2 declarants; Correspondence with AP and ML re: same                        A. Investigation
O&G    11097     3/17/2015    Michael N. Litrownik   0.30 Review and revise draft declaration of G. Briggle; Correspondence with AP and ML re:    A. Investigation
                                                          same
O&G    11098     3/17/2015    Michael N. Litrownik   0.30 Review JCS edits to R. Conway declaration; Correspondence with team re: same            A. Investigation

O&G    11099     3/17/2015    Michael N. Litrownik   0.20 Review intake form from B. Harrison; Correspondence with JCS and MJS re: same           A. Investigation

O&G    11100     3/17/2015    Michael N. Litrownik   0.70 Review deposition transcript of H. Josephson.                                           D. Doc. Revw.
O&G    11101     3/17/2015    Michael N. Litrownik   0.30 Review correspondence from AP and JCS re: R. Conway declaration and other draft         A. Investigation
                                                          declarations
O&G    11102     3/17/2015       Marco A. Lopez      4.70 Draft declarations, email correspondence with AP.                                       A. Investigation
O&G    11103     3/17/2015       Jessica R. Lyons    1.50 OCR defendant's production.                                                             B. Discovery
O&G    11104     3/17/2015    Jeffrey M. Domanico    0.20 Update declaration tracking spreadsheet.                                                A. Investigation
O&G    11105     3/17/2015    Jeffrey M. Domanico    1.40 Index plaintiffs' document production.                                                  B. Discovery
O&G    11106     3/17/2015    Jeffrey M. Domanico    0.50 Pull documents for Prepare for deposition for named plaintiffs.                         C. Depositions
O&G    11107     3/17/2015       Jahan C. Sagafi     0.40 Review declarations; Prepare for team meeting; correspondence re document               B. Discovery
                                                          production.
O&G    11108     3/17/2015    Ashley Pellouchoud     2.20 Review and edit declaration drafts; correspondence with MAL.                            A. Investigation
O&G    11109     3/17/2015    Ashley Pellouchoud     2.70 Manage intakes (Telephone conferences, e‐mails, chart update).                          A. Investigation
O&G    11110     3/17/2015    Ashley Pellouchoud     0.40 Telephone conference declarants.                                                        A. Investigation
O&G    11111     3/17/2015      Adrien L. Porter     2.40 Compile list of opt‐ins with job title changes.                                         B. Discovery
O&G    11112     3/18/2015    Michael N. Litrownik   0.40 Review spreadsheet of named plaintiff document production re: Prepare for deposition    C. Depositions

O&G    11113     3/18/2015    Michael N. Litrownik   0.20 Review G. Briggle draft declaration; Correspondence with MAL and JCS re: same           E. Motions

O&G    11114     3/18/2015    Michael N. Litrownik   0.30 Draft recap from team Telephone conference; Correspondence with MJS and plaintiff       F. Strategy
                                                          counsel re: same



                                                                   Page 383 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 385 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                  Code
O&G    11115     3/18/2015    Michael N. Litrownik    0.30 Telephone conference with JCS and MJS re: depositions and 216b brief strategy and      E. Motions
                                                           staffing
O&G    11116     3/18/2015    Michael N. Litrownik    0.90 Telephone conference with plaintiff counsel re: team strategy Telephone conference     C. Depositions
                                                           re: depositions, declarations, and other issues
O&G    11117     3/18/2015    Michael N. Litrownik    0.20 Revise agenda for team Telephone conference; Correspondence with plaintiff counsel     F. Strategy
                                                           re: team Telephone conference
O&G    11118     3/18/2015    Michael N. Litrownik    0.10 Telephone conference with T. Colby re: Prepare for deposition scheduling               C. Depositions
O&G    11119     3/18/2015    Michael N. Litrownik    0.20 Telephone conference with T. Colby re: Prepare for deposition                          C. Depositions
O&G    11120     3/18/2015    Michael N. Litrownik    0.30 Review and respond to JCS correspondence re: named plaintiff depositions and agenda    C. Depositions
                                                           for team Telephone conference
O&G    11121     3/18/2015     Michael J. Scimone     0.10 Telephone conference from JCS re class data analysis.                                  B. Discovery
O&G    11122     3/18/2015     Michael J. Scimone     0.30 Review and edit M. Caesar letter to D. Golder.                                         B. Discovery
O&G    11123     3/18/2015     Michael J. Scimone     1.10 Telephone conference with co‐counsel re declaration gathering, following up on         B. Discovery
                                                           discovery priorities.
O&G    11124     3/18/2015     Michael J. Scimone     0.10 Draft agenda for team Telephone conference with co‐counsel.                            F. Strategy
O&G    11125     3/18/2015      Marco A. Lopez        5.60 Telephone conference with AP, MNL and others re status, draft declarations, email      A. Investigation
                                                           MNL and AP, Telephone conference with potential declarants, discuss FLSA conditional
                                                           certification brief with JCS, review sample briefs.
O&G    11126     3/18/2015    Jeffrey M. Domanico     0.50 Pull documents for T. Colby deposition.                                                C. Depositions
O&G    11127     3/18/2015    Jeffrey M. Domanico     0.20 Calendar proposed Rule 26 Report deadlines.                                            B. Discovery
O&G    11128     3/18/2015    Jeffrey M. Domanico     0.70 Telephone conference call with team.                                                   F. Strategy
O&G    11129     3/18/2015    Jeffrey M. Domanico     3.00 Work on index Plaintiffs' document production.                                         B. Discovery
O&G    11130     3/18/2015       Jahan C. Sagafi      0.10 Correspondence re missing documents.                                                   B. Discovery
O&G    11131     3/18/2015       Jahan C. Sagafi      0.70 Correspondence with JRL re declarants.                                                 D. Doc. Revw.
O&G    11132     3/18/2015       Jahan C. Sagafi      1.70 Prepare for and lead team Telephone conference re discovery and FLSA certification     F. Strategy
                                                           brief.
O&G    11133     3/18/2015      Jahan C. Sagafi       0.40 Prepare for deposition Preparesessions.                                                C. Depositions
O&G    11134     3/18/2015    Ashley Pellouchoud      0.50 Manage intakes (Telephone conferences, letters, etc. ‐ update chart).                  A. Investigation
O&G    11135     3/18/2015    Ashley Pellouchoud      1.20 Review/edit declaration drafts; circulate Round 3 of drafts to MNL/MJS.                A. Investigation
O&G    11136     3/18/2015    Ashley Pellouchoud      1.00 Telephone conference with team.                                                        F. Strategy
O&G    11137     3/18/2015      Adrien L. Porter      0.80 Revise class list.                                                                     B. Discovery
O&G    11138     3/19/2015    Part Time Paralegal     2.00 [SXB] Print deposition document.                                                       C. Depositions
O&G    11139     3/19/2015    Michael N. Litrownik    0.20 Correspondence with D. Hutchinson re: items for declaration Conference with team       A. Investigation

O&G    11140     3/19/2015    Michael N. Litrownik   0.90 Review declarations from co‐counsel; Correspondence with declaration team re: items     A. Investigation
                                                          for discussion
O&G    11141     3/19/2015    Michael N. Litrownik   0.30 Correspondence with AP, MAL, and MJS re: 216b brief                                     E. Motions
O&G    11142     3/19/2015    Michael N. Litrownik   0.10 Conference with AXP re: unique tally figure for state law chart                         E. Motions
O&G    11143     3/19/2015    Michael N. Litrownik   0.20 Review correspondence and state law chart with figures from AXP; Correspondence         E. Motions
                                                          with AXP re: same

                                                                 Page 384 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 386 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                    Code
O&G    11144     3/19/2015    Michael N. Litrownik    0.20 Correspondence with AP and MAL re: drafting declarations and use of active vs.           E. Motions
                                                           passive voice
O&G    11145     3/19/2015    Michael N. Litrownik    0.50 Review and revise draft declaration of C. Lamer                                          A. Investigation
O&G    11146     3/19/2015    Michael N. Litrownik    0.10 Correspondence with JMD and AXP re: state law chart                                      E. Motions
O&G    11147     3/19/2015    Michael N. Litrownik    0.80 Additional review of T. Colby documents; mark for Prepare for deposition                 C. Depositions
O&G    11148     3/19/2015    Michael N. Litrownik    1.10 Revise deposition defense guide for CSC case and named plaintiff depositions             C. Depositions

O&G    11149     3/19/2015    Michael N. Litrownik   0.80 Coordinate document review process for T. Colby documents for Prepare for                 C. Depositions
                                                          deposition
O&G    11150     3/19/2015    Michael N. Litrownik   0.60 Review index documents.                                                                   D. Doc. Revw.
O&G    11151     3/19/2015      Marco A. Lopez       4.10 Background research for FLSA conditional certification brief; draft declarations.         E. Motions

O&G    11152     3/19/2015       Jessica R. Lyons    1.40   Download and save production documents for deposition prep.                             C. Depositions
O&G    11153     3/19/2015       Jessica R. Lyons    0.50   Revise TOC for deposition binder and compile binder.                                    C. Depositions
O&G    11154     3/19/2015    Jeffrey M. Domanico    2.10   Pull documents for T. Colby deposition.                                                 C. Depositions
O&G    11155     3/19/2015      Daniel Stromberg     0.60   Review deposition summary of H. Josephson                                               D. Doc. Revw.
O&G    11156     3/19/2015     Ashley Pellouchoud    0.50   Edit draft declaration for MNL; recirculate.                                            E. Motions
O&G    11157     3/19/2015     Ashley Pellouchoud    0.80   Review sample documents for FLSA certification brief; review CSC production chart.      E. Motions

O&G    11158     3/19/2015     Ashley Pellouchoud    0.20 Correspondence with MAL, MJS, MNL re FLSA Certification Brief.                            E. Motions
O&G    11159     3/19/2015       Adrien L. Porter    4.00 Compile list of employees with new ID number (2.1); create chart of various employee      B. Discovery
                                                          positions count by state (1.9).
O&G    11160     3/20/2015    Michael N. Litrownik   0.10 Correspondence with JCS re: reproduction of T. Colby documents                            B. Discovery
O&G    11161     3/20/2015    Michael N. Litrownik   0.20 Correspondence with JMD re: reproduction of T. Colby documents                            B. Discovery
O&G    11162     3/20/2015    Michael N. Litrownik   0.30 Correspondence with JMD and MJS re: T. Colby reproduction in native                       B. Discovery
O&G    11163     3/20/2015    Michael N. Litrownik   0.20 Review revisions and comments to K. Samluk declaration                                    A. Investigation
O&G    11164     3/20/2015    Michael N. Litrownik   0.10 Review correspondence from AP re: K. Samluk declaration.                                  A. Investigation
O&G    11165     3/20/2015    Michael N. Litrownik   0.20 Correspondence with JCS, MJS, AXP, and JMD re: grade issue in class list analysis         B. Discovery

O&G    11166     3/20/2015    Michael N. Litrownik   0.50 Correspondence with co‐counsel re reviewing key policy documents.                         D. Doc. Revw.
O&G    11167     3/20/2015    Michael N. Litrownik   0.30 Review correspondence and attachments from M. Caesar re: issues for declaration           A. Investigation
                                                          project Telephone conference
O&G    11168     3/20/2015    Michael N. Litrownik   0.20 Telephone conference with AXP and JMD re: class list analysis spreadsheet                 B. Discovery
O&G    11169     3/20/2015    Michael N. Litrownik   0.20 Telephone conference with JCS re: class list analysis spreadsheet                         B. Discovery
O&G    11170     3/20/2015    Michael N. Litrownik   1.30 Telephone conference with plaintiff counsel re: declaration project update, issues, and   A. Investigation
                                                          other matters
O&G    11171     3/20/2015    Michael N. Litrownik   0.10 Review revisions to declaration of K. Samluk                                              A. Investigation
O&G    11172     3/20/2015    Michael N. Litrownik   0.70 Review and revise draft declaration of C. Johnson; Correspondence with JCS re: same       A. Investigation




                                                                  Page 385 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 387 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                    Code
O&G    11173     3/20/2015    Michael N. Litrownik    0.80 Review and revise declaration of K. Samluk; Correspondence with AP and MAL re:          A. Investigation
                                                           same
O&G    11174     3/20/2015    Michael N. Litrownik    0.80 Review and revise draft declaration of D. Farkas; Correspondence with JCS re: same      A. Investigation

O&G    11175     3/20/2015     Michael J. Scimone    0.40 Telephone conference with A. Pellouchoud, M. Lopez re drafting 216(b) brief.             E. Motions

O&G    11176     3/20/2015      Marco A. Lopez       4.80 Telephone conference with declaration team, background research for FLSA                 E. Motions
                                                          conditional certification brief, Telephone conference with MNL and AP re brief.

O&G    11177     3/20/2015    Jeffrey M. Domanico    0.20   Send files of native production to opposing counsel.                                   B. Discovery
O&G    11178     3/20/2015    Jeffrey M. Domanico    1.20   Telephone conference with team re declarations.                                        A. Investigation
O&G    11179     3/20/2015       Jahan C. Sagafi     0.10   Correspondence re document production.                                                 B. Discovery
O&G    11180     3/20/2015       Jahan C. Sagafi     0.60   Review opt‐in documents, supervise production of same.                                 D. Doc. Revw.
O&G    11181     3/20/2015       Jahan C. Sagafi     2.20   Team discussions re declaration drafting and FLSA certification brief and discovery.   F. Strategy

O&G    11182     3/20/2015    Ashley Pellouchoud     0.30   FLSA certification brief ‐ background document review, outline.                        E. Motions
O&G    11183     3/20/2015    Ashley Pellouchoud     0.30   Telephone conference with MJS, MAL re FLSA certification brief.                        E. Motions
O&G    11184     3/20/2015    Ashley Pellouchoud     1.10   Team Telephone conference re declaration project.                                      A. Investigation
O&G    11185     3/20/2015    Ashley Pellouchoud     0.90   Telephone conference with declarant and edit declaration draft for MNL.                A. Investigation
O&G    11186     3/20/2015      Adrien L. Porter     0.80   Add intake grades to master class list.                                                A. Investigation
O&G    11187     3/22/2015    Michael N. Litrownik   1.50   Review of T. Colby document production for Prepare for deposition session              C. Depositions
O&G    11188     3/22/2015      Marco A. Lopez       0.90   Review depositions, email correspondence.                                              C. Depositions
O&G    11189     3/22/2015      Jahan C. Sagafi      0.30   Prepare for deposition defense guidance meeting.                                       C. Depositions
O&G    11190     3/23/2015    Michael N. Litrownik   0.10   Correspondence with D. Hutchinson and M. Caesar re: draft declaration of C. Lamer      A. Investigation

O&G    11191     3/23/2015    Michael N. Litrownik   0.10 Correspondence with JCS and MJS re: named plaintiff declarations and Prepare for         C. Depositions
                                                          deposition for J. Strauch
O&G    11192     3/23/2015    Michael N. Litrownik   0.50 Review correspondence from JCS, MJS, and plaintiff counsel re: class list analysis,      D. Doc. Revw.
                                                          Correspondence with defendants re: data and documents, and other issues

O&G    11193     3/23/2015    Michael N. Litrownik   0.40 Correspondence with MAL and MJS re: 216b brief.                                          E. Motions
O&G    11194     3/23/2015    Michael N. Litrownik   0.10 Correspondence with JCS re: K. Samluk draft declaration.                                 A. Investigation
O&G    11195     3/23/2015    Michael N. Litrownik   3.20 Attend Prepare for deposition session with T. Colby, JCS, L. Chan and M. Caesar          C. Depositions

O&G    11196     3/23/2015    Michael N. Litrownik   0.30 Conference with MJS re: T. Colby documents                                               B. Discovery
O&G    11197     3/23/2015    Michael N. Litrownik   0.50 Review and digest R. Englemann deposition exhibits.                                      D. Doc. Revw.
O&G    11198     3/23/2015    Michael N. Litrownik   0.30 Review JCS revisions to deposition defense guide; Correspondence with plaintiff          C. Depositions
                                                          counsel re: same
O&G    11199     3/23/2015     Michael J. Scimone    0.30 Conference with MNL re T. Colby documents.                                               B. Discovery
O&G    11200     3/23/2015     Michael J. Scimone    0.10 Correspondence with JCS, MNL re preparing client for deposition.                         C. Depositions

                                                                  Page 386 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 388 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                       Code
O&G    11201     3/23/2015      Marco A. Lopez        6.40 Research and draft FLSA conditional certification brief; discuss brief structure with AP.   E. Motions

O&G    11202     3/23/2015    Jeffrey M. Domanico    0.10 Send employee information to co‐counsel.                                                     F. Strategy
O&G    11203     3/23/2015    Jeffrey M. Domanico    0.20 Correspondence with co‐counsel re document review.                                           D. Doc. Revw.
O&G    11204     3/23/2015       Jahan C. Sagafi     2.00 Prepare for deposition.                                                                      C. Depositions
O&G    11205     3/23/2015     Ashley Pellouchoud    1.80 Draft FLSA 216b motion.                                                                      E. Motions
O&G    11206     3/23/2015     Ashley Pellouchoud    2.40 Manage intakes; correspondence with JCS re potential class member; circulate notes to        A. Investigation
                                                          MNL.
O&G    11207     3/23/2015    Ashley Pellouchoud     0.30 Conference with MAL re CSC intake handling procedure and process.                            A. Investigation
O&G    11208     3/23/2015    Ashley Pellouchoud     0.10 Correspondence with MAL re CSC.                                                              F. Strategy
O&G    11209     3/24/2015    Michael N. Litrownik   0.20 Correspondence with AP and MAL re: areas of revision to N. Delgado draft declaration         A. Investigation

O&G    11210     3/24/2015    Michael N. Litrownik   0.20 Correspondence with D. Hutchinson and M. Caesar re: draft declarations                       E. Motions
O&G    11211     3/24/2015    Michael N. Litrownik   0.20 Review correspondence from MJS, D. Hutchinson, and JCS re: opt‐in discovery issues           C. Depositions

O&G    11212     3/24/2015    Michael N. Litrownik   0.10 Review correspondence from D. Golder re: opt‐in discovery                                    C. Depositions
O&G    11213     3/24/2015    Michael N. Litrownik   0.10 Correspondence with AP and MAL re: use of personnel files                                    B. Discovery
O&G    11214     3/24/2015    Michael N. Litrownik   0.20 Review correspondence from AP re: intake B. Harrison                                         A. Investigation
O&G    11215     3/24/2015    Michael J. Scimone     0.60 Review defendant correspondence re opt‐in discovery,                                         C. Depositions
O&G    11216     3/24/2015    Michael J. Scimone     0.30 Correspondence with C. Kellner re form of production.                                        B. Discovery
O&G    11217     3/24/2015    Michael J. Scimone     0.40 Review voicemail from JCS re opt‐in data, discovery issues, correspondence with JCS re       D. Doc. Revw.
                                                          same.
O&G    11218     3/24/2015      Marco A. Lopez       7.60 Discuss FLSA conditional certification brief and intakes with AP, email correspondence       E. Motions
                                                          with ALP and JMD re class data, research and draft FLSA certification brief, email
                                                          correspondence with MNL re intakes, email intakes, update class spreadsheets.

O&G    11219     3/24/2015    Jeffrey M. Domanico    0.50   Update attorney communications spreadsheet.                                                F. Strategy
O&G    11220     3/24/2015       Jahan C. Sagafi     0.20   Correspondence re opt‐in discovery.                                                        B. Discovery
O&G    11221     3/24/2015     Ashley Pellouchoud    2.20   Review deposition testimony, review defendant's document production.                       C. Depositions
O&G    11222     3/24/2015     Ashley Pellouchoud    4.10   Draft FLSA 216b motion.                                                                    E. Motions
O&G    11223     3/24/2015     Ashley Pellouchoud    0.10   Correspondence with MNL re prospective new case/JCS correspondence re future class         B. Discovery
                                                            member.
O&G    11224     3/24/2015    Ashley Pellouchoud     0.30   Conference with MAL re FLSA 216b motion; handling CSC intakes.                             E. Motions
O&G    11225     3/24/2015      Adrien L. Porter     0.80   Create organizational structure of job levels.                                             B. Discovery
O&G    11226     3/25/2015    Michael N. Litrownik   0.20   Telephone conference with AP re: 216b brief                                                E. Motions
O&G    11227     3/25/2015    Michael N. Litrownik   0.10   Review JMD spreadsheet re: personnel files; review number of personnel files               D. Doc. Revw.

O&G    11228     3/25/2015    Michael N. Litrownik   0.40 Review spreadsheet and opt‐in data; conference with JMD re: same                             D. Doc. Revw.
O&G    11229     3/25/2015    Michael N. Litrownik   0.20 Correspondence with MAL re: comments in draft declarations                                   A. Investigation



                                                                  Page 387 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 389 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                        Code
O&G    11230     3/25/2015      Marco A. Lopez        7.20 Research and draft FLSA conditional certification brief; discuss brief with AP; email        E. Motions
                                                           correspondence with ALP and JMD re draft declarations.
O&G    11231     3/25/2015    Jeffrey M. Domanico     0.20 Correspondence with D4 re uploading documents to Relativity.                                 B. Discovery
O&G    11232     3/25/2015    Jeffrey M. Domanico     0.60 Create spreadsheet of data fields.                                                           B. Discovery
O&G    11233     3/25/2015    Jeffrey M. Domanico     1.00 Create list of personnel files produced.                                                     B. Discovery
O&G    11234     3/25/2015    Jeffrey M. Domanico     0.40 Pull documents for T. Colby deposition.                                                      C. Depositions
O&G    11235     3/25/2015       Jahan C. Sagafi      0.50 Discuss data and document production, Prepare for 26(f) conference (.4); discuss             A. Investigation
                                                           declarations with team (.1)
O&G    11236     3/25/2015    Ashley Pellouchoud      4.10 Draft FLSA 216b motion.                                                                      E. Motions
O&G    11237     3/25/2015    Ashley Pellouchoud      4.20 Review deposition testimony and defendant's document production.                             C. Depositions
O&G    11238     3/26/2015    Michael N. Litrownik    0.10 Correspondence with plaintiff counsel re: production issues                                  B. Discovery
O&G    11239     3/26/2015    Michael N. Litrownik    0.20 Correspondence with D4 re: production issues                                                 B. Discovery
O&G    11240     3/26/2015      Marco A. Lopez        7.50 Draft FLSA conditional certification brief; discuss brief with AP; email.                    E. Motions
O&G    11241     3/26/2015    Ashley Pellouchoud      6.50 Draft FLSA 216b motion.                                                                      E. Motions
O&G    11242     3/27/2015    Part Time Paralegal     0.70 [YRM] Compile conference binders.                                                            B. Discovery
O&G    11243     3/27/2015    Michael N. Litrownik    0.10 Correspondence with D. Hutchinson re: draft declarations                                     A. Investigation
O&G    11244     3/27/2015    Michael N. Litrownik    0.10 Correspondence with JCS re: draft declarations                                               A. Investigation
O&G    11245     3/27/2015    Michael N. Litrownik    0.20 Review correspondence from D. Hutchinson and M. Caesar re: draft declarations                A. Investigation

O&G    11246     3/27/2015      Marco A. Lopez       8.70 Draft, edit, and revise FLSA conditional certification brief; discuss brief with AP; email;   E. Motions
                                                          proofread discovery letter.
O&G    11247     3/27/2015      Jahan C. Sagafi      0.20 Correspondence re discovery defects.                                                          B. Discovery
O&G    11248     3/27/2015    Ashley Pellouchoud     0.50 Conference with MAL re FLSA 216b motion.                                                      E. Motions
O&G    11249     3/27/2015    Ashley Pellouchoud     0.10 Review draft Correspondence with OC.                                                          F. Strategy
O&G    11250     3/27/2015    Ashley Pellouchoud     3.70 Draft FLSA 216b motion; review MAL draft (redline).                                           E. Motions
O&G    11251     3/28/2015    Michael N. Litrownik   0.10 Correspondence with AP and MAL re: revised declarations                                       A. Investigation
O&G    11252     3/28/2015    Michael N. Litrownik   0.10 Correspondence with plaintiff counsel re: edited declarations                                 A. Investigation
O&G    11253     3/28/2015    Michael N. Litrownik   0.30 Revise and revise draft declaration of A. Fernandez                                           A. Investigation
O&G    11254     3/28/2015    Michael N. Litrownik   0.30 Revise and revise draft declaration of S. Smith                                               A. Investigation
O&G    11255     3/28/2015    Michael N. Litrownik   0.40 Review and revise draft declaration of J. Nice                                                A. Investigation
O&G    11256     3/28/2015    Michael N. Litrownik   0.30 Review and revise draft declaration of S. King                                                A. Investigation
O&G    11257     3/28/2015    Michael N. Litrownik   0.30 Revise and revise draft declaration of G. Kunnath                                             A. Investigation
O&G    11258     3/28/2015    Michael N. Litrownik   0.20 Revise and revise draft declaration of I. Owusu                                               A. Investigation
O&G    11259     3/28/2015    Michael N. Litrownik   0.20 Review and revise draft declaration of D. Farkas                                              A. Investigation
O&G    11260     3/28/2015    Michael N. Litrownik   0.30 Organize emails and files re: draft declaration projects and edits from co‐counsel            A. Investigation

O&G    11261     3/29/2015      Jahan C. Sagafi      0.40   Edits to FLSA certification brief.                                                          E. Motions
O&G    11262     3/30/2015    Michael N. Litrownik   0.30   Review and revise draft declaration of B. Tourjee                                           A. Investigation
O&G    11263     3/30/2015    Michael N. Litrownik   0.40   Review and revise draft declaration of S. Donegan                                           A. Investigation
O&G    11264     3/30/2015    Michael N. Litrownik   0.20   Review correspondence from JMD and JCS re: harassing email from J. Nash                     F. Strategy

                                                                  Page 388 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 390 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                      Code
O&G    11265     3/30/2015    Michael N. Litrownik    3.00 Travel to Hartford, CT for deposition of T. Colby                                         I. Travel
O&G    11266     3/30/2015    Michael N. Litrownik    0.10 Correspondence with D. Hutchinson, M. Caesar, and J. Lais re: draft declaration of K.     A. Investigation
                                                           Samluk
O&G    11267     3/30/2015    Michael N. Litrownik    0.20 Review and revise draft declaration of K. Samluk                                          A. Investigation
O&G    11268     3/30/2015    Michael N. Litrownik    0.10 Correspondence with AP, MAL, AXP, and JMD re: personnel files                             D. Doc. Revw.
O&G    11269     3/30/2015    Michael N. Litrownik    0.20 Review and revise draft declaration of N. Delgado                                         A. Investigation
O&G    11270     3/30/2015    Michael N. Litrownik    0.10 Correspondence with AP and MAL re: C. Lamer declaration                                   A. Investigation
O&G    11271     3/30/2015      Marco A. Lopez        4.90 Email correspondence with AP, MNL, AJP, and JMD about declarations; Telephone             A. Investigation
                                                           conference intakes; draft declarations.
O&G    11272     3/30/2015    Jeffrey M. Domanico     0.40 Review correspondence from J. Lais re: M. Pellegrino declaration; review class analysis   D. Doc. Revw.
                                                           data re: same
O&G    11273     3/30/2015    Jeffrey M. Domanico     0.20 Update attorney communications spreadsheet.                                               F. Strategy
O&G    11274     3/30/2015       Jahan C. Sagafi      0.80 Class member intakes (.3); Cmc prepare (.5).                                              A. Investigation
O&G    11275     3/30/2015     Ashley Pellouchoud     4.90 Manage intakes (Telephone conferences, e‐mails, correspondence, research class list,      A. Investigation
                                                           etc.).
O&G    11276     3/30/2015     Ashley Pellouchoud     0.30 Discuss declaration project; coordinate with MAL and paras (personnel file review).       A. Investigation

O&G    11277     3/30/2015    Ashley Pellouchoud     0.30 Review intake status chart; update.                                                        A. Investigation
O&G    11278     3/31/2015    Michael N. Litrownik   0.20 Correspondence with JCS and MJS re: clients' document production issues                    B. Discovery
O&G    11279     3/31/2015    Michael N. Litrownik   0.40 Correspondence with MJS and JMD re: production of clients' LinkedIn profiles               B. Discovery
O&G    11280     3/31/2015    Michael N. Litrownik   3.00 Travel from Hartford, CT back to Brooklyn following T. Colby deposition                    I. Travel
O&G    11281     3/31/2015    Michael N. Litrownik   0.30 Correspondence with JCS and MJS re: summary of T. Colby deposition                         C. Depositions
O&G    11282     3/31/2015    Michael N. Litrownik   0.10 Correspondence with JMD and AXP re: intake Al‐Arminazi                                     A. Investigation
O&G    11283     3/31/2015    Michael N. Litrownik   5.40 Travel to and attendance at deposition of T. Colby                                         I. Travel
O&G    11284     3/31/2015    Michael J. Scimone     0.20 Correspondence with JCS, MNL re document production.                                       B. Discovery
O&G    11285     3/31/2015    Michael J. Scimone     0.50 Correspondence with JCS, JD, AP re preparing for status conference before Judge            G. Court
                                                          Arterton.
O&G    11286     3/31/2015      Marco A. Lopez       0.40 Review correspondence from J. Lais, MJS, JCS, and JMD re: opt‐in personnel files and       D. Doc. Revw.
                                                          hours data
O&G    11287     3/31/2015    Jeffrey M. Domanico    0.50 Draft enclosure letter re document production; finalize and send to opposing counsel.      B. Discovery

O&G    11288     3/31/2015    Jeffrey M. Domanico    0.50   Bates stamp documents.                                                                   B. Discovery
O&G    11289     3/31/2015    Jeffrey M. Domanico    0.20   Send T. Colby fed‐ex envelope re external hard drive.                                    A. Investigation
O&G    11290     3/31/2015    Jeffrey M. Domanico    0.20   Pull LinkedIn profiles for named plaintiffs.                                             B. Discovery
O&G    11291     3/31/2015    Jeffrey M. Domanico    0.40   Review T. Colby documents                                                                D. Doc. Revw.
O&G    11292     3/31/2015       Jahan C. Sagafi     3.20   Travel to and Prepare for CMC                                                            I. Travel
O&G    11293     3/31/2015     Ashley Pellouchoud    1.90   Review/edit/chart declaration drafts/issues; create plan for April 17th deadline.        A. Investigation

O&G    11294     3/31/2015     Ashley Pellouchoud    0.70 CSC intakes (manage).                                                                      A. Investigation
O&G    11295     3/31/2015       Adrien L. Porter    3.20 Pull documents for binder re conference.                                                   G. Court

                                                                  Page 389 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 391 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                                      Code
O&G    11296     4/1/2015    Michael N. Litrownik    0.20   Correspondence with JCS and MJS re: document review issues                                D. Doc. Revw.
O&G    11297     4/1/2015    Michael N. Litrownik    0.20   Telephone conference with MJS re: status conference recap                                 G. Court
O&G    11298     4/1/2015    Michael N. Litrownik    0.30   Review deposition transcript of T. Colby                                                  C. Depositions
O&G    11299     4/1/2015    Michael N. Litrownik    0.20   Review and revise declaration of C. Rothrock                                              A. Investigation
O&G    11300     4/1/2015    Michael N. Litrownik    0.30   Review and revise draft declaration of N. Delgado                                         A. Investigation
O&G    11301     4/1/2015     Michael J. Scimone     1.00   Attend status conference before Judge Arterton.                                           G. Court
O&G    11302     4/1/2015     Michael J. Scimone     0.70   Conference with JCS to prepare for status conference.                                     G. Court
O&G    11303     4/1/2015     Michael J. Scimone     3.00   Travel to and from status conference in New Haven.                                        I. Travel
O&G    11304     4/1/2015       Marco A. Lopez       0.30   Review client documents for production.                                                   D. Doc. Revw.
O&G    11305     4/1/2015       Jessica R. Lyons     3.40   Compare opt‐in declarations with personnel files and draft summary.                       A. Investigation
O&G    11306     4/1/2015    Jeffrey M. Domanico     0.30   Document comparison of J. Strauch resume.                                                 D. Doc. Revw.
O&G    11307     4/1/2015    Jeffrey M. Domanico     0.20   Telephone conference with JCS re class list and data fields.                              B. Discovery
O&G    11308     4/1/2015    Jeffrey M. Domanico     0.30   Review declaration data and Correspondence with JCS and MJS re: same                      D. Doc. Revw.
O&G    11309     4/1/2015       Jahan C. Sagafi     14.60   Prepare for, attend, and travel home from case management conference; Prepare for         I. Travel
                                                            FLSA certification brief.
O&G    11310     4/1/2015     Ashley Pellouchoud    0.10    Correspondence with JCS, MNL, MAL, MJS re declarations.                                   A. Investigation
O&G    11311     4/1/2015     Ashley Pellouchoud    0.30    Review class analysis data re: M. Pellegrino and S. Smith; Correspondence with D.         D. Doc. Revw.
                                                            Hutchinson, M. Caesar and J. Lais re: same
O&G    11312     4/1/2015     Ashley Pellouchoud    2.40    CSC correspondence re declarations ‐ xx22 (MAL, JCS, MNL, MJS, JXD, AXP).                 A. Investigation
O&G    11313     4/1/2015     Ashley Pellouchoud    0.10    Correspondence re FLSA briefing schedule (in anticipation of CMC).                        E. Motions
O&G    11314     4/1/2015       Adrien L. Porter    0.30    Review correspondence and data analysis re fields produced for opt‐ins and class          D. Doc. Revw.
                                                            members.
O&G    11315     4/1/2015      Adrien L. Porter     0.40    Update discovery list with latest production.                                             B. Discovery
O&G    11316     4/1/2015      Adrien L. Porter     0.30    Review document review memo from L. Chan                                                  D. Doc. Revw.
O&G    11317     4/1/2015      Adrien L. Porter     0.40    Review data.                                                                              D. Doc. Revw.
O&G    11318     4/2/2015    Michael N. Litrownik   0.10    Correspondence with MJS re: 216b brief                                                    E. Motions
O&G    11319     4/2/2015    Michael N. Litrownik   0.80    Correspondence with AP, JCS, MJS, and MAL re: hours issue in declarations including C.    A. Investigation
                                                            Lamer declaration and others
O&G    11320     4/2/2015    Michael N. Litrownik   0.60    Draft Correspondence with D. Golder re: additional 30b6 depositions, data, and other      C. Depositions
                                                            issues
O&G    11321     4/2/2015    Michael N. Litrownik   0.20    Correspondence with plaintiff counsel re: rough of Colby transcript and further recap     C. Depositions
                                                            of deposition
O&G    11322     4/2/2015    Michael N. Litrownik   0.20    Telephone conference with JCS re: recap of meet and confer with defendant                 B. Discovery
O&G    11323     4/2/2015    Michael N. Litrownik   0.50    Telephone conference with JCS and D. Golder, B. Anders, and D. Salazar‐Austin re: data,   C. Depositions
                                                            depositions, and documents
O&G    11324     4/2/2015    Michael N. Litrownik   0.10    Review defendant's opt‐in discovery proposal                                              C. Depositions
O&G    11325     4/2/2015    Michael N. Litrownik   0.20    Revise dec template re: hours language and Correspondence with plaintiff counsel re:      A. Investigation
                                                            same
O&G    11326     4/2/2015    Michael N. Litrownik   0.30    Correspondence with plaintiff counsel re: declaration template hours revisions            A. Investigation



                                                                  Page 390 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 392 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours Description                                                                                  Code
O&G    11327     4/2/2015    Michael N. Litrownik    0.40 Review and respond to correspondence from JCS, MJS, AXP, and MAL re: declarant        F. Strategy
                                                          hours issues
O&G    11328     4/2/2015     Michael J. Scimone     0.50 Telephone conference from D. Golder re opt‐in discovery, correspondence with co‐      B. Discovery
                                                          counsel re same.
O&G    11329     4/2/2015     Michael J. Scimone     0.20 Telephone conference with MNL re declaration drafting project.                        A. Investigation
O&G    11330     4/2/2015     Michael J. Scimone     1.10 Telephone conference with co‐counsel re status of discovery,                          B. Discovery
O&G    11331     4/2/2015     Michael J. Scimone     0.10 Correspondence with JCS re Defendants' inquiry re scope of 30(b)(6) deposition.       C. Depositions

O&G    11332     4/2/2015      Marco A. Lopez       5.90 Review weekly hours data for potential declarants; update spreadsheets; revise         A. Investigation
                                                         declaration drafts; email correspondence with JCS, MNL, MJS, and AP; Telephone
                                                         conference intake; discuss declarations with AP.
O&G    11333     4/2/2015    Jeffrey M. Domanico    0.20 Review intakes for potential class member.                                             A. Investigation
O&G    11334     4/2/2015       Jahan C. Sagafi     2.30 Letter to defendant re discovery and conversation with defendant and team re same      A. Investigation
                                                         (1.6); review class member intakes and declaration template and discuss with team
                                                         (.7).
O&G    11335     4/2/2015    Ashley Pellouchoud     4.90 Declaration project (correspondence, edits).                                           A. Investigation
O&G    11336     4/2/2015    Ashley Pellouchoud     1.60 Manage intakes (Telephone conferences, emails, etc.).                                  A. Investigation
O&G    11337     4/3/2015      Jahan C. Sagafi      2.80 Declaration template edits and discussions re declaration edits.                       A. Investigation
O&G    11338     4/3/2015    Michael N. Litrownik   0.20 Review correspondence from JCS and MJS re: opt‐in discovery                            C. Depositions
O&G    11339     4/3/2015    Michael N. Litrownik   0.20 Telephone conference with MJS re: recap of plaintiff counsel Telephone conference      F. Strategy

O&G    11340     4/3/2015    Michael N. Litrownik   1.20 Telephone conference with plaintiff counsel re: declarations, depositions, and other   C. Depositions
                                                         issues
O&G    11341     4/3/2015    Michael N. Litrownik   0.20 Correspondence with AP and MAL re: declaration project status update                   A. Investigation
O&G    11342     4/3/2015    Michael N. Litrownik   0.10 Correspondence with JCS re: draft declaration of C. Rothrock                           A. Investigation
O&G    11343     4/3/2015    Michael N. Litrownik   0.50 Review and revise draft declaration of C. Rothrock                                     A. Investigation
O&G    11344     4/3/2015    Michael J. Scimone     0.80 Review draft conditional certification brief, comment on editorial changes.            E. Motions
O&G    11345     4/3/2015    Michael J. Scimone     0.40 Draft agenda for team Telephone conference.                                            F. Strategy
O&G    11346     4/3/2015      Marco A. Lopez       7.20 Telephone conference with JCS, AP, MNL, MJS, and co‐counsel; draft declarations;       A. Investigation
                                                         email correspondence with JCS re hours data and declaration template.

O&G    11347     4/3/2015    Jeffrey M. Domanico    1.20   Telephone conference with team.                                                      F. Strategy
O&G    11348     4/3/2015    Jeffrey M. Domanico    0.20   Review Defendant's data production.                                                  D. Doc. Revw.
O&G    11349     4/3/2015    Jeffrey M. Domanico    0.10   Update attorney communications spreadsheet.                                          F. Strategy
O&G    11350     4/3/2015     Ashley Pellouchoud    2.40   Review/edit declarations.                                                            A. Investigation
O&G    11351     4/3/2015     Ashley Pellouchoud    0.30   Correspondence with MJS/MAL/JXD re opt‐in data;                                      B. Discovery
O&G    11352     4/3/2015     Ashley Pellouchoud    1.10   Team Telephone conference.                                                           F. Strategy
O&G    11353     4/4/2015       Jahan C. Sagafi     1.40   Prepare for and lead Conference with team re strategy.                               A. Investigation
O&G    11354     4/5/2015    Michael N. Litrownik   0.20   Review correspondence from JCS and J. Strauch re: Prepare for deposition             C. Depositions
O&G    11355     4/5/2015    Michael N. Litrownik   0.30   Review and revise declaration of C. Lamer                                            A. Investigation

                                                                 Page 391 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 393 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          HoursDescription                                                                                    Code
O&G    11356     4/5/2015    Michael N. Litrownik    0.20Review and revise declaration of R. Conway                                              A. Investigation
O&G    11357     4/5/2015      Marco A. Lopez        0.20Email correspondence; review edit draft declarations.                                   A. Investigation
O&G    11358     4/5/2015      Jahan C. Sagafi       0.80Declaration edits.                                                                      A. Investigation
O&G    11359     4/5/2015      Jahan C. Sagafi       0.40Prepare for deposition Preparemeeting.                                                  C. Depositions
O&G    11360     4/5/2015      Jahan C. Sagafi       1.30Declaration edits.                                                                      A. Investigation
O&G    11361     4/6/2015    Part Time Paralegal     1.10[LJS] Prepare J. Strauch deposition Preparebinder, compile index for same.              C. Depositions
O&G    11362     4/6/2015    Michael N. Litrownik    0.90Review and revise summary of defense deposition script; Correspondence with JCS re:     C. Depositions
                                                         same
O&G    11363     4/6/2015    Michael N. Litrownik   0.30 Correspondence with MAL, AP, and MJS re: declarant issues                               A. Investigation
O&G    11364     4/6/2015    Michael N. Litrownik   0.20 Correspondence with AP re: finalizing declarations                                      A. Investigation
O&G    11365     4/6/2015    Michael N. Litrownik   0.10 Correspondence with D. Hutchinson, M. Caesar re: draft declaration of C. Lamer          A. Investigation

O&G    11366     4/6/2015    Michael N. Litrownik   0.10    Correspondence with JCS re: declaration of B. Kinnas                                 A. Investigation
O&G    11367     4/6/2015    Michael N. Litrownik   0.10    Correspondence with MAL and AP re: declaration of N. Kelly                           A. Investigation
O&G    11368     4/6/2015    Michael N. Litrownik   0.10    Correspondence with MAL and AP re: declaration of B. Kinnas                          A. Investigation
O&G    11369     4/6/2015    Michael N. Litrownik   0.30    Review and revise draft declaration of B. Kinnas                                     A. Investigation
O&G    11370     4/6/2015    Michael N. Litrownik   0.20    Review correspondence from MAL and JCS re: hours issues                              B. Discovery
O&G    11371     4/6/2015    Michael N. Litrownik   0.20    Correspondence with JD and PW re: Prepare for deposition logistics                   C. Depositions
O&G    11372     4/6/2015    Michael N. Litrownik   0.20    Correspondence with and Telephone conference with BF re: deposition script           C. Depositions

O&G    11373     4/6/2015    Michael N. Litrownik   0.10 Correspondence with JMD re: J. Strauch documents                                        D. Doc. Revw.
O&G    11374     4/6/2015    Michael N. Litrownik   0.10 Correspondence with JCS re: Prepare for deposition for J. Strauch                       C. Depositions
O&G    11375     4/6/2015    Michael N. Litrownik   1.40 Review documents produced by J. Strauch re: Prepare for deposition and compile          C. Depositions
                                                         spreadsheet re: same
O&G    11376     4/6/2015     Michael J. Scimone    2.70 Edit motion for conditional certification.                                              E. Motions
O&G    11377     4/6/2015      Marco A. Lopez       6.60 Email correspondence, review MNL edits to FLSA conditional certification brief, draft   E. Motions
                                                         declarations.
O&G    11378     4/6/2015      Jessica R. Lyons     1.50 Pull documents for Strauch deposition and correspondence with JMD re same.              C. Depositions

O&G    11379     4/6/2015    Jeffrey M. Domanico    0.70    Compile list of personnel files not produced yet.                                    B. Discovery
O&G    11380     4/6/2015    Jeffrey M. Domanico    0.70    Compile list of opt‐ins whose weekly hours we never received.                        B. Discovery
O&G    11381     4/6/2015    Jeffrey M. Domanico    0.20    Discussion with JRL re pulling documents for deposition.                             C. Depositions
O&G    11382     4/6/2015    Jeffrey M. Domanico    0.30    Pull documents for J. Strauch deposition.                                            C. Depositions
O&G    11383     4/6/2015    Jeffrey M. Domanico    0.10    Send JXD deposition video.                                                           C. Depositions
O&G    11384     4/6/2015       Jahan C. Sagafi     0.60    Class member declaration edits.                                                      A. Investigation
O&G    11385     4/6/2015       Jahan C. Sagafi     0.50    Prepare for deposition.                                                              C. Depositions
O&G    11386     4/6/2015       Jahan C. Sagafi     0.70    Discussions re class member hours data.                                              B. Discovery
O&G    11387     4/6/2015       Jahan C. Sagafi     0.20    Class member outreach.                                                               A. Investigation
O&G    11388     4/6/2015     Ashley Pellouchoud    5.80    Review/edit declaration drafts; Telephone conference/e‐mail clients; strategize re   E. Motions
                                                            process.

                                                                  Page 392 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 394 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours Description                                                                                     Code
O&G    11389     4/6/2015     Ashley Pellouchoud     0.50 Review FLSA cert brief edits/comments; correspondence with MAL, MJS, MNL.                 E. Motions

O&G    11390     4/7/2015    Part Time Paralegal    0.70 [LJS] Prepare J. Strauch deposition Preparebinder, compile index for same.                 C. Depositions
O&G    11391     4/7/2015    Michael N. Litrownik   1.10 Telephone conference with J. Strauch re: review of documents for Prepare for               C. Depositions
                                                         deposition
O&G    11392     4/7/2015    Michael N. Litrownik   0.60 Review and revise draft declaration of A. Soule                                            A. Investigation
O&G    11393     4/7/2015    Michael N. Litrownik   0.20 Correspondence with AP re: R. Conway                                                       F. Strategy
O&G    11394     4/7/2015    Michael N. Litrownik   0.70 Review and revise draft declaration of K. Samluk; Correspondence with AP and MAL re:       A. Investigation
                                                         same
O&G    11395     4/7/2015    Michael N. Litrownik   0.30 Review correspondence from AP and JCS re: declarants' hours issues and e‐TES               B. Discovery

O&G    11396     4/7/2015    Michael N. Litrownik   0.50 Review and review draft declaration of R. Conway; Correspondence with JCS re: same         A. Investigation

O&G    11397     4/7/2015    Michael N. Litrownik   0.10   Correspondence with MAL re: draft declaration of B. Kinnas                               A. Investigation
O&G    11398     4/7/2015    Michael N. Litrownik   0.10   Telephone conference with court re: correction to scheduling order                       G. Court
O&G    11399     4/7/2015    Michael N. Litrownik   0.20   Correspondence with JCS and MJS re: error in scheduling order                            F. Strategy
O&G    11400     4/7/2015    Michael N. Litrownik   0.20   Correspondence with JCS, MJS, and JMD re: scheduling order                               F. Strategy
O&G    11401     4/7/2015    Michael N. Litrownik   0.20   Correspondence with JCS re: tentative agenda for team Telephone conference               F. Strategy

O&G    11402     4/7/2015    Michael N. Litrownik   0.20 Review and revise draft declaration of N. Delgado; Correspondence with D. Hutchinson       A. Investigation
                                                         and M. Caesar re: same
O&G    11403     4/7/2015    Michael N. Litrownik   0.30 Correspondence with MJS re: briefing schedule and team Telephone conference                F. Strategy
                                                         tentative agenda
O&G    11404     4/7/2015    Michael N. Litrownik   0.20 Review and revise declaration of C. Rothrock; Correspondence with D. Hutchinson and        A. Investigation
                                                         M. Caesar re: same
O&G    11405     4/7/2015    Michael N. Litrownik   0.50 Review and revise declaration of N. Kelly                                                  A. Investigation
O&G    11406     4/7/2015    Michael N. Litrownik   0.30 Correspondence with JCS, JMD, and JD re: logistics for J. Strauch Prepare for deposition   C. Depositions
                                                         and documents
O&G    11407     4/7/2015     Michael J. Scimone    0.10 Correspondence with opposing counsel re document production issues.                        B. Discovery
O&G    11408     4/7/2015     Michael J. Scimone    0.20 Conference with MNL re agenda for team Telephone conference, drafting 216(b)               E. Motions
                                                         motion.
O&G    11409     4/7/2015       Marco A. Lopez      0.20 Conference with MJS re: follow‐up document review issues.                                  D. Doc. Revw.
O&G    11410     4/7/2015    Jeffrey M. Domanico    0.10 Correspondence with class member D. Ford re identification.                                A. Investigation
O&G    11411     4/7/2015    Jeffrey M. Domanico    0.30 Save and calendar deadlines from Scheduling Order.                                         F. Strategy
O&G    11412     4/7/2015    Jeffrey M. Domanico    0.20 Review unredacted documents and enclosure letter to Court                                  D. Doc. Revw.
O&G    11413     4/7/2015    Jeffrey M. Domanico    0.30 Pull documents for J. Strauch deposition binder.                                           C. Depositions
O&G    11414     4/7/2015       Jahan C. Sagafi     0.50 Prepare for team Telephone conference.                                                     F. Strategy
O&G    11415     4/7/2015       Jahan C. Sagafi     0.30 FLSA certification motion strategy discussions.                                            E. Motions
O&G    11416     4/7/2015       Jahan C. Sagafi     2.70 Prepare for deposition.                                                                    C. Depositions
O&G    11417     4/7/2015       Jahan C. Sagafi     1.40 Class member interviews and declaration edits.                                             A. Investigation

                                                                Page 393 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 395 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours   Description                                                                                      Code
O&G    11418     4/7/2015     Ashley Pellouchoud     0.10   Correspondence with JCS re CSC document production; named P hours data.                   B. Discovery
O&G    11419     4/7/2015     Ashley Pellouchoud     1.60   Edit/draft declarations.                                                                  A. Investigation
O&G    11420     4/7/2015     Ashley Pellouchoud     1.80   Named P Prepare for deposition session.                                                   C. Depositions
O&G    11421     4/7/2015     Ashley Pellouchoud     0.50   Telephone conference with opt‐in declarant Rothrock; related correspondence.              A. Investigation

O&G    11422     4/7/2015     Ashley Pellouchoud    0.60    Telephone conference with opt‐in declarant Samluk.                                        A. Investigation
O&G    11423     4/7/2015     Ashley Pellouchoud    1.20    Conference with JCS/MAL re decs.                                                          A. Investigation
O&G    11424     4/7/2015     Ashley Pellouchoud    0.10    E‐mail to opt‐in re follow‐up Telephone conference.                                       A. Investigation
O&G    11425     4/7/2015     Ashley Pellouchoud    0.40    E‐mail summary re declarant CL to JCS, MNL, MAL, MJS [data synthesis].                    B. Discovery
O&G    11426     4/7/2015     Ashley Pellouchoud    0.20    Correspondence with MNL re data production/decs.                                          B. Discovery
O&G    11427     4/7/2015     Ashley Pellouchoud    0.10    Correspondence with MNL re dec finalization.                                              A. Investigation
O&G    11428     4/7/2015     Ashley Pellouchoud    0.10    Correspondence with JCS re decs/216b motion.                                              E. Motions
O&G    11429     4/7/2015     Ashley Pellouchoud    0.50    Telephone conference with declarant CL.                                                   A. Investigation
O&G    11430     4/7/2015     Ashley Pellouchoud    1.30    Prepare/coordinate discovery packages for opt‐ins/named P Eufemia Jimenez.                B. Discovery

O&G    11431     4/7/2015    Ashley Pellouchoud     0.20 Correspondence re dec project.                                                               A. Investigation
O&G    11432     4/8/2015    Michael N. Litrownik   0.40 Review correspondence from T. Jackson, K. Dermody, JCS, and AP re: hours and etes            B. Discovery
                                                         issues
O&G    11433     4/8/2015    Michael N. Litrownik   0.30 Review correspondence from JCS and AP re: Correspondence with team about hours               B. Discovery
                                                         issues
O&G    11434     4/8/2015    Michael N. Litrownik   0.20 Review T. Colby deposition transcript re: policy documents; Correspondence with MJS          C. Depositions
                                                         re: same
O&G    11435     4/8/2015    Michael N. Litrownik   0.10 Review correspondence from AP re: C. Lamer draft declaration                                 A. Investigation
O&G    11436     4/8/2015    Michael N. Litrownik   0.10 Review correspondence from MAL re: B. Kinnas draft declaration                               A. Investigation
O&G    11437     4/8/2015    Michael N. Litrownik   0.10 Correspondence with JCS re: declaration finalization process                                 A. Investigation
O&G    11438     4/8/2015    Michael N. Litrownik   0.10 Correspondence with MAL re: draft declaration of B. Kinnas                                   A. Investigation
O&G    11439     4/8/2015    Michael N. Litrownik   0.10 Correspondence with D. Huchinson, M. Caesar re: draft declaration of F. Hussain              A. Investigation

O&G    11440     4/8/2015    Michael N. Litrownik   0.10 Review correspondence from JCS re: finalizing declarations                                   A. Investigation
O&G    11441     4/8/2015    Michael N. Litrownik   0.40 Review and revise declaration of F. Hussain                                                  A. Investigation
O&G    11442     4/8/2015    Michael N. Litrownik   0.10 Correspondence with D. Huchinson, M. Caesar re: draft declaration of D. Dickerson            A. Investigation

O&G    11443     4/8/2015    Michael N. Litrownik   0.10 Correspondence with D. Huchinson, M. Caesar re: draft declaration of B. Kilgore              A. Investigation

O&G    11444     4/8/2015    Michael N. Litrownik   0.40    Review and revise draft declaration of D. Dickerson                                       A. Investigation
O&G    11445     4/8/2015    Michael N. Litrownik   0.50    Review and revise draft declaration of B. Kilgore                                         A. Investigation
O&G    11446     4/8/2015    Michael J. Scimone     3.50    Revise motion for conditional certification.                                              E. Motions
O&G    11447     4/8/2015    Michael J. Scimone     0.10    Correspondence with D. Salazar‐Austin re corrupt production.                              B. Discovery
O&G    11448     4/8/2015      Marco A. Lopez       8.50    Revise FLSA conditional certification brief, email correspondence, revise declarations,   A. Investigation
                                                            research FLSA overtime provisions.

                                                                  Page 394 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 396 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper        Hours   Description                                                                                      Code
O&G    11449     4/8/2015     Jeffrey M. Domanico     1.00   Create list of unique values in the data.                                                 B. Discovery
O&G    11450     4/8/2015     Jeffrey M. Domanico     0.30   Send Defendant's document production to D4 to upload to Relativity.                       B. Discovery
O&G    11451     4/8/2015        Jahan C. Sagafi      0.70   Revise declaration template.                                                              A. Investigation
O&G    11452     4/8/2015        Jahan C. Sagafi      0.30   Discuss class member declaration edits.                                                   A. Investigation
O&G    11453     4/8/2015        Jahan C. Sagafi      6.80   Prepare for and attend deposition of Joe Strauch.                                         C. Depositions
O&G    11454     4/8/2015      Ashley Pellouchoud     0.60   Review MJS edits to 216b motion.                                                          E. Motions
O&G    11455     4/8/2015      Ashley Pellouchoud     0.20   Correspondence with LCHB, LewFi, O&G team re 216b strategy.                               E. Motions
O&G    11456     4/8/2015      Ashley Pellouchoud     7.30   Review/edit declaration drafts; circulate to team; related correspondence (MAL, JCS,      A. Investigation
                                                             MJS).
O&G    11457     4/8/2015       Adrien L. Porter     1.20    Update discovery index.                                                                   B. Discovery
O&G    11458     4/9/2015     Michael N. Litrownik   0.20    Correspondence with AP re: C. Lamer final issues                                          A. Investigation
O&G    11459     4/9/2015     Michael N. Litrownik   0.20    Review and revise draft declaration of K. Samluk                                          A. Investigation
O&G    11460     4/9/2015     Michael N. Litrownik   0.30    Review and revise draft declaration of R. Conway                                          A. Investigation
O&G    11461     4/9/2015     Michael N. Litrownik   0.30    Review and revise draft declaration of C. Lamer                                           A. Investigation
O&G    11462     4/9/2015     Michael N. Litrownik   0.10    Review correspondence from T. Jackson re: declaration                                     A. Investigation
O&G    11463     4/9/2015     Michael N. Litrownik   0.20    Review and revise draft declaration of N. Kelly                                           A. Investigation
O&G    11464     4/9/2015     Michael N. Litrownik   0.10    Final review of C. Rothrock declaration                                                   A. Investigation
O&G    11465     4/9/2015     Michael N. Litrownik   0.50    Review and revise draft declaration of B. Kinnas                                          A. Investigation
O&G    11466     4/9/2015     Michael N. Litrownik   0.30    Review and revise draft declaration of A. Soule                                           A. Investigation
O&G    11467     4/9/2015     Michael N. Litrownik   0.30    Correspondence with AP and MAL re: declaration of C. Rothrock                             A. Investigation
O&G    11468     4/9/2015     Michael N. Litrownik   0.40    Review and revise draft declaration of C. Rothrock                                        A. Investigation
O&G    11469     4/9/2015       Marco A. Lopez       0.40    Email correspondence, revise declarations, Telephone conference with potential            A. Investigation
                                                             declarant.
O&G    11470     4/9/2015     Jeffrey M. Domanico    0.70    Review class member data produced by Defendant.                                           B. Discovery
O&G    11471     4/9/2015        Jahan C. Sagafi     0.30    Discuss 216(b) notice.                                                                    A. Investigation
O&G    11472     4/9/2015        Jahan C. Sagafi     0.70    Discuss declarations.                                                                     A. Investigation
O&G    11473     4/9/2015      Ashley Pellouchoud    0.40    Correspondence re declaration.                                                            A. Investigation
O&G    11474     4/9/2015      Ashley Pellouchoud    0.20    Chat with MNL re declaration.                                                             A. Investigation
O&G    11475     4/9/2015      Ashley Pellouchoud    1.50    Telephone conferences with declarants; final declaration review; send dec drafts via      A. Investigation
                                                             DocuSign.
O&G    11476     4/9/2015     Ashley Pellouchoud     0.10    Return client phone Telephone conference.                                                 A. Investigation
O&G    11477     4/9/2015     Ashley Pellouchoud     4.30    Review/edit declaration drafts; related correspondence.                                   A. Investigation
O&G    11478     4/10/2015    Michael N. Litrownik   0.10    Review correspondence from AP re: C. Lamer final declaration                              A. Investigation
O&G    11479     4/10/2015    Michael N. Litrownik   0.20    Review correspondence from AP and JCS re: P. Venezia                                      A. Investigation
O&G    11480     4/10/2015    Michael N. Litrownik   1.30    Telephone conference with plaintiff counsel re: declaration project, 216b brief, opt‐in   A. Investigation
                                                             discovery and other issues
O&G    11481     4/10/2015     Michael J. Scimone    1.30    Telephone conference with co‐counsel re declaration gathering project, opt‐in             A. Investigation
                                                             discovery, status of 216(b) brief.
O&G    11482     4/10/2015      Marco A. Lopez       2.10    Email correspondence, status Telephone conference with AP, MNL, MJS, and others,          A. Investigation
                                                             Telephone conference with AP re declaration signature gathering.

                                                                   Page 395 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 397 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                   Code
O&G    11483     4/10/2015       Jahan C. Sagafi      0.60   Damages analysis.                                                                      A. Investigation
O&G    11484     4/10/2015       Jahan C. Sagafi      0.80   Discussion and correspondence re class member declarations.                            A. Investigation
O&G    11485     4/10/2015       Jahan C. Sagafi      1.90   Prepare for and lead Telephone conference re declarations and brief.                   A. Investigation
O&G    11486     4/10/2015       Jahan C. Sagafi      2.90   216(b) brief.                                                                          E. Motions
O&G    11487     4/10/2015     Ashley Pellouchoud     0.30   Telephone conference with Lin Chan (LCHB) re data production cross‐check; related      B. Discovery
                                                             correspondence.
O&G    11488     4/10/2015    Ashley Pellouchoud     0.70    Final dec tweaks.                                                                      A. Investigation
O&G    11489     4/10/2015    Ashley Pellouchoud     0.50    Telephone conference with MAL re DocuSign; dec gathering process.                      A. Investigation
O&G    11490     4/10/2015    Ashley Pellouchoud     0.30    Telephone conference with MNL re declarations; follow‐up correspondence.               A. Investigation
O&G    11491     4/10/2015    Ashley Pellouchoud     0.40    Telephone conference with declarant Samluk; finalize declaration.                      A. Investigation
O&G    11492     4/10/2015    Ashley Pellouchoud     0.80    Telephone conference with declarant Rothrock; finalize declaration.                    A. Investigation
O&G    11493     4/10/2015    Ashley Pellouchoud     0.70    Telephone conference with declarant Lamer.                                             A. Investigation
O&G    11494     4/10/2015    Ashley Pellouchoud     1.20    Telephone conference with team.                                                        F. Strategy
O&G    11495     4/10/2015      Adrien L. Porter     1.30    Telephone conference with co‐counsel re declaration status.                            A. Investigation
O&G    11496     4/11/2015      Marco A. Lopez       0.30    Review edits to FLSA conditional certification brief.                                  E. Motions
O&G    11497     4/12/2015    Michael N. Litrownik   0.20    Review correspondence from JCS re: 216b brief and proposed notice                      E. Motions
O&G    11498     4/12/2015      Jahan C. Sagafi      0.70    Declaration edits.                                                                     A. Investigation
O&G    11499     4/12/2015      Jahan C. Sagafi      0.50    Discuss class member interviews with team.                                             A. Investigation
O&G    11500     4/12/2015      Jahan C. Sagafi      0.20    Review and discuss data discovery.                                                     D. Doc. Revw.
O&G    11501     4/12/2015      Jahan C. Sagafi      0.20    FLSA certification motion edits.                                                       E. Motions
O&G    11502     4/13/2015    Michael N. Litrownik   0.10    Telephone conference with MAL re: G. Briggle declaration                               A. Investigation
O&G    11503     4/13/2015    Michael N. Litrownik   0.30    Correspondence with JCS, AXP, and MAL re: declaration numbers                          A. Investigation
O&G    11504     4/13/2015    Michael N. Litrownik   0.30    Telephone conference with co‐counsel re: declaration numbers                           A. Investigation
O&G    11505     4/13/2015    Michael N. Litrownik   0.10    Coordinate cite‐checkers for brief                                                     E. Motions
O&G    11506     4/13/2015    Michael N. Litrownik   0.20    Review and revise draft declaration of N. Delgado; Correspondence with MAL re: same    A. Investigation

O&G    11507     4/13/2015    Michael N. Litrownik   0.80 Draft proposed FLSA notice                                                            E. Motions
O&G    11508     4/13/2015    Michael N. Litrownik   0.20 Review draft declarations of P. Venezia and I. Owugu; Correspondence with L. Chan re: A. Investigation
                                                          same
O&G    11509     4/13/2015     Michael J. Scimone    0.10 Correspondence with LAC re briefing deadlines on motion for reconsideration.          F. Strategy

O&G    11510     4/13/2015     Michael J. Scimone    1.00 Revise stipulation re opt‐in discovery.                                                   B. Discovery
O&G    11511     4/13/2015     Michael J. Scimone    0.20 Review and edit draft notice of conditional certification.                                E. Motions
O&G    11512     4/13/2015     Michael J. Scimone    0.10 Conference with JCS re motion for conditional certification.                              E. Motions
O&G    11513     4/13/2015     Michael J. Scimone    0.70 Edit motion for conditional certification.                                                E. Motions
O&G    11514     4/13/2015      Marco A. Lopez       5.60 Telephone conference with potential declarants, revise declarations, gather declaration   A. Investigation
                                                          signatures, email correspondence with Plaintiffs' counsel team.
O&G    11515     4/13/2015    Jeffrey M. Domanico    0.40 Draft JCS declaration and pull exhibits re 216(b) motion.                                 E. Motions
O&G    11516     4/13/2015    Jeffrey M. Domanico    0.20 Review LayerDesc fields; Correspondence with MJS re: same                                 D. Doc. Revw.



                                                                   Page 396 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 398 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                      Code
O&G    11517     4/13/2015       Jahan C. Sagafi      2.30 Discussions re declarations; witness interviews; edits to reply brief; review discovery    C. Depositions
                                                           status.
O&G    11518     4/13/2015     Ashley Pellouchoud     0.70 Correspondence with JCS/Rick Conway; Telephone conference client with JCS; finalize        A. Investigation
                                                           declaration via DocuSign.
O&G    11519     4/13/2015     Ashley Pellouchoud     0.70 Telephone conference with Karen Samluk; revise declaration per convo; finalize             A. Investigation
                                                           declaration via DocuSign; e‐mail team for filing.
O&G    11520     4/13/2015      Adrien L. Porter      0.10 Prepare and file CTJ.                                                                      F. Strategy
O&G    11521     4/14/2015      Jahan C. Sagafi       0.30 FLSA certification brief edits.                                                            E. Motions
O&G    11522     4/14/2015      Jahan C. Sagafi       0.20 Correspondence re class member deposition progess                                          C. Depositions
O&G    11523     4/14/2015      Jahan C. Sagafi       0.20 Discuss with team supplemental production for named plaintiff                              C. Depositions
O&G    11524     4/14/2015      Jahan C. Sagafi       0.80 Correspondence re opt‐in discovery agreement.                                              C. Depositions
O&G    11525     4/14/2015    Michael N. Litrownik    0.20 Review correspondence from MJS and K. Dermody re: opt‐in discovery stipulation             C. Depositions

O&G    11526     4/14/2015    Michael N. Litrownik   0.50   Review cite‐check of brief; Correspondence with JCS and MJS re: same                      E. Motions
O&G    11527     4/14/2015    Michael N. Litrownik   0.10   Correspondence with MJS re: proposed opt‐in discovery stipulation                         B. Discovery
O&G    11528     4/14/2015    Michael N. Litrownik   0.10   Review MJS revisions to proposed opt‐in discovery stipulation                             C. Depositions
O&G    11529     4/14/2015    Michael N. Litrownik   0.20   Review defendant's proposed stipulation re: opt‐in discovery                              C. Depositions
O&G    11530     4/14/2015    Michael N. Litrownik   0.30   Review correspondence from AP, MAL, L. Chan, and JCS re: final declarations               A. Investigation
O&G    11531     4/14/2015    Michael J. Scimone     0.10   Telephone conference to L. Chan re H. Josephson testimony re job family, discipline.      D. Doc. Revw.

O&G    11532     4/14/2015     Michael J. Scimone    2.70 Review deposition transcripts for testimony in support of 216(b) brief.                     E. Motions
O&G    11533     4/14/2015     Michael J. Scimone    0.20 Correspondence with JCS, MNL re 216(b) briefing.                                            E. Motions
O&G    11534     4/14/2015      Marco A. Lopez       7.90 Email correspondence and Telephone conference with potential declarants, revise             A. Investigation
                                                           declarations, draft notice website text, find cites to declarations for FLSA conditional
                                                           certification brief.
O&G    11535     4/14/2015    Jeffrey M. Domanico    0.80 Draft JCS declaration re 216(b) motion.                                                     A. Investigation
O&G    11536     4/14/2015    Jeffrey M. Domanico    0.20 Correspondence with JCS, MJS and MNL re declaration update.                                 A. Investigation
O&G    11537     4/14/2015    Jeffrey M. Domanico    0.30 Upload client documents to D4 files site; request production of same.                       B. Discovery
O&G    11538     4/14/2015    Jeffrey M. Domanico    0.40 Contact court reporter to download deposition materials; download same and save to          D. Doc. Revw.
                                                           case file.
O&G    11539     4/14/2015    Jeffrey M. Domanico    0.20 Save signed declarations to case file.                                                      F. Strategy
O&G    11540     4/14/2015    Jeffrey M. Domanico    0.20 Update attorney communications spreadsheet.                                                 F. Strategy
O&G    11541     4/14/2015       Adrien L. Porter    1.80 Revise employee time data.                                                                  B. Discovery
O&G    11542     4/15/2015       Jahan C. Sagafi     1.30 Team discussions re FLSA certification brief and class member declarations.                 A. Investigation
O&G    11543     4/15/2015       Jahan C. Sagafi     0.20 Correspondence with defendant re discovery outstanding.                                     E. Motions
O&G    11544     4/15/2015     Michael J. Scimone    1.60 Edit conditional certification motion.                                                      E. Motions
O&G    11545     4/15/2015     Michael J. Scimone    0.10 Conference with JD re drafting declaration.                                                 A. Investigation
O&G    11546     4/15/2015       Marco A. Lopez      11.20 Gather likely declarations from co‐counsel, email correspondence and Telephone             A. Investigation
                                                           conference with potential declarants, gather declaration signatures, revise
                                                           declarations, revise FLSA conditional certification brief.

                                                                  Page 397 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 399 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                     Code
O&G    11547     4/15/2015    Jeffrey M. Domanico     0.70   Save opt‐in declarations to case file and send an update to JCS, MJS and MNL.            F. Strategy
O&G    11548     4/15/2015    Jeffrey M. Domanico     3.20   Create exhibit list and pull exhibits re 216(b) motion.                                  E. Motions
O&G    11549     4/15/2015    Jeffrey M. Domanico     0.10   Draft JCS declaration re 216(b) motion.                                                  A. Investigation
O&G    11550     4/15/2015     Ashley Pellouchoud     0.60   Correspondence re 216b motion (xx6).                                                     E. Motions
O&G    11551     4/15/2015     Ashley Pellouchoud     1.40   Review personnel files, declarations, class list; correspondence re declarations and     A. Investigation
                                                             216b motion.
O&G    11552     4/16/2015      Jahan C. Sagafi      0.60    Correspondence with defandant re missing discovery.                                      A. Investigation
O&G    11553     4/16/2015      Jahan C. Sagafi      2.40    Work on FLSA certification motion declaration, proposed order, notice, consent to join   E. Motions
                                                             form, information form, and envelope text edits.
O&G    11554     4/16/2015      Jahan C. Sagafi      0.40    Review and discuss deposition testimony change from defendant with team.                 C. Depositions
O&G    11555     4/16/2015      Jahan C. Sagafi      0.10    Discuss deposition with named plaintiff.                                                 A. Investigation
O&G    11556     4/16/2015      Jahan C. Sagafi      0.20    Correspondence and team discussion re opt‐in discovery.                                  B. Discovery
O&G    11557     4/16/2015      Jahan C. Sagafi      0.30    Correspondence and Telephone conference to defendant re discovery.                       B. Discovery
O&G    11558     4/16/2015    Michael N. Litrownik   0.50    Correspondence with plaintiff counsel re: 216b papers, declarations, and other issues    A. Investigation

O&G    11559     4/16/2015    Michael N. Litrownik   1.20 Review proposed orders from MHN and HP; draft proposed order                                E. Motions
O&G    11560     4/16/2015    Michael J. Scimone     3.10 Edit motion for conditional certification, supporting papers for same.                      E. Motions
O&G    11561     4/16/2015      Marco A. Lopez       4.00 Telephone conference with potential declarants, gather declaration signatures, revise       A. Investigation
                                                          declarations.
O&G    11562     4/16/2015    Jeffrey M. Domanico    0.30 Edit JCS declaration re 216(b) motion.                                                      A. Investigation
O&G    11563     4/16/2015    Jeffrey M. Domanico    0.60 Draft class member declaration compilation.                                                 A. Investigation
O&G    11564     4/16/2015    Jeffrey M. Domanico    1.50 Finish compiling exhibits re 216(b) motion.                                                 E. Motions
O&G    11565     4/16/2015    Jeffrey M. Domanico    2.80 Pull data from putative and opt‐in class list.                                              B. Discovery
O&G    11566     4/16/2015       Jahan C. Sagafi     3.80 FLSA certification brief.                                                                   E. Motions
O&G    11567     4/16/2015       Adrien L. Porter    1.60 Compile opt‐in breakdown based on title.                                                    F. Strategy
O&G    11568     4/17/2015    Michael N. Litrownik   0.10 Correspondence with plaintiff counsel re: proposed order and brief                          E. Motions
O&G    11569     4/17/2015     Michael J. Scimone    5.10 Edit and finalize brief and supporting papers in support of conditional certification,      E. Motions
                                                          supervise filing of same.
O&G    11570     4/17/2015      Marco A. Lopez       2.40 Telephone conferences with declarants, revise declarations, gather declaration              A. Investigation
                                                          signatures, coordinate with MJS, JMD, and co‐counsel re sign declarations.

O&G    11571     4/17/2015    Jeffrey M. Domanico    0.50    Send supplemental document production to opposing counsel.                               B. Discovery
O&G    11572     4/17/2015    Jeffrey M. Domanico    0.70    File 216(b) motion papers via ECF.                                                       E. Motions
O&G    11573     4/17/2015    Jeffrey M. Domanico    1.00    Create and edit Tables of Authorities and Contents re 216(b) memo of law.                E. Motions
O&G    11574     4/17/2015    Jeffrey M. Domanico    1.60    Finalize 216(b) motion papers and exhibits.                                              E. Motions
O&G    11575     4/17/2015    Jeffrey M. Domanico    0.20    Format FLSA notice and consent to join form.                                             F. Strategy
O&G    11576     4/17/2015    Jeffrey M. Domanico    0.20    Conference with MJS re 216(b) filing.                                                    E. Motions
O&G    11577     4/17/2015    Jeffrey M. Domanico    0.50    Edit compilation of class member declarations.                                           A. Investigation
O&G    11578     4/17/2015       Jahan C. Sagafi     2.00    FLSA certification motion.                                                               E. Motions
O&G    11579     4/17/2015     Ashley Pellouchoud    0.20    Intake status chart update; correspondence re declarations.                              A. Investigation

                                                                   Page 398 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 400 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                    Code
O&G    11580     4/17/2015      Adrien L. Porter      0.30   Revise Tables of Authorities and Contents with JMD.                                     E. Motions
O&G    11581     4/17/2015      Adrien L. Porter      0.90   Revise class member data.                                                               B. Discovery
O&G    11582     4/19/2015      Jahan C. Sagafi       0.10   Correspondence re deposition errata.                                                    C. Depositions
O&G    11583     4/20/2015    Part Time Paralegal     0.90   [NSB] Print and prepare 216(b) courtesy copies to Court.                                F. Strategy
O&G    11584     4/20/2015    Michael N. Litrownik    0.30   Review correspondence from K. Dermody, T. Jackson, and MJS re: opt‐in discovery         C. Depositions
                                                             negotiation
O&G    11585     4/20/2015    Michael N. Litrownik   0.20    Correspondence with T. Colby re: deposition transcript and errata sheet                 C. Depositions
O&G    11586     4/20/2015    Michael N. Litrownik   0.20    Correspondence with JCS re: errata sheets                                               C. Depositions
O&G    11587     4/20/2015    Michael N. Litrownik   0.10    Review correspondence from D. Golder re: opt‐in discovery                               C. Depositions
O&G    11588     4/20/2015     Michael J. Scimone    0.30    Correspondence with co‐counsel, defendants re opt‐in discovery.                         B. Discovery
O&G    11589     4/20/2015       Marco A. Lopez      0.20    Telephone conference with potential opt‐ins.                                            A. Investigation
O&G    11590     4/20/2015    Jeffrey M. Domanico    0.30    Update attorney communications spreadsheet.                                             F. Strategy
O&G    11591     4/20/2015       Jahan C. Sagafi     0.50    Correspondence re opt‐in discovery.                                                     B. Discovery
O&G    11592     4/20/2015       Adrien L. Porter    1.10    Prepare enclosure letter for courtesy copies.                                           F. Strategy
O&G    11593     4/20/2015       Adrien L. Porter    0.20    Calendar errata sheet deadlines.                                                        C. Depositions
O&G    11594     4/20/2015       Adrien L. Porter    0.50    Prepare courtesy copies re 216(b) motion.                                               F. Strategy
O&G    11595     4/21/2015    Michael N. Litrownik   0.20    Review correspondence from plaintiff counsel re: negotiating opt‐in discovery           C. Depositions

O&G    11596     4/21/2015    Michael N. Litrownik   0.40 Legal research re: Judge Margolis discovery rulings                                        B. Discovery
O&G    11597     4/21/2015      Marco A. Lopez       1.00 Draft letter to intake; draft intake summary; email correspondence.                        A. Investigation
O&G    11598     4/21/2015      Jahan C. Sagafi      0.20 Correspondence with defendant and team re defendant's opt‐in discovery requests.           B. Discovery

O&G    11599     4/21/2015      Jahan C. Sagafi      0.10    Correspondence with defendant following up re data deposition dates.                    C. Depositions
O&G    11600     4/21/2015      Jahan C. Sagafi      0.20    Correspondence with court and team re courtesy copies of filing.                        F. Strategy
O&G    11601     4/21/2015      Jahan C. Sagafi      0.10    Correspondence with defendant re data questions.                                        B. Discovery
O&G    11602     4/21/2015      Adrien L. Porter     0.30    Prepare and file consent to join form.                                                  F. Strategy
O&G    11603     4/21/2015      Adrien L. Porter     0.10    Correspondence with counsel re courtesy copies.                                         F. Strategy
O&G    11604     4/22/2015    Michael N. Litrownik   0.10    Correspondence with J. Strauch re: errata sheet                                         C. Depositions
O&G    11605     4/22/2015    Michael N. Litrownik   0.50    Prepare T. Colby errata sheet                                                           C. Depositions
O&G    11606     4/22/2015    Michael N. Litrownik   0.10    Correspondence with T. Colby re: errata sheet                                           C. Depositions
O&G    11607     4/22/2015    Michael N. Litrownik   0.10    Correspondence with MAL re: not‐SA letter                                               A. Investigation
O&G    11608     4/22/2015    Michael N. Litrownik   0.10    Review not‐SA letter to M. Wright.                                                      A. Investigation
O&G    11609     4/22/2015    Michael J. Scimone     0.20    Conference with MNL re staffing case during paternity leave.                            F. Strategy
O&G    11610     4/22/2015      Marco A. Lopez       1.60    Draft and send Correspondence with intake; contact potential opt‐ins; review intake's   A. Investigation
                                                             hours log; draft and email correspondence intake summary to JCS, MJS, and MNL.

O&G    11611     4/23/2015     Part Time Paralegal   0.70    [SXB] Print and scan 216 (b) declarations.                                              A. Investigation
O&G    11612     4/23/2015     Michael J. Scimone    0.50    Correspondence with co‐counsel re opt‐in discovery.                                     B. Discovery
O&G    11613     4/23/2015     Michael J. Scimone    0.20    Telephone conference to D. Golder re stipulation re opt‐in discovery.                   B. Discovery
O&G    11614     4/23/2015       Marco A. Lopez      1.50    Telephone conference with potential opt‐ins; email correspondence.                      A. Investigation

                                                                   Page 399 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 401 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                    Code
O&G    11615     4/23/2015    Jeffrey M. Domanico     0.40   Bates stamp opt‐in declarations.                                                        A. Investigation
O&G    11616     4/23/2015    Jeffrey M. Domanico     0.30   Update attorney communications spreadsheet.                                             F. Strategy
O&G    11617     4/23/2015       Jahan C. Sagafi      0.60   Conference with team re proper scope of defendant's opt‐in discovery and selection of   B. Discovery
                                                             candidates.
O&G    11618     4/23/2015       Jahan C. Sagafi     0.10    Correspondence with defendant re data deposition dates.                                 C. Depositions
O&G    11619     4/23/2015     Ashley Pellouchoud    0.10    Correspondence re deposition digest (Freddy Diaz Vega) and errata sheet.                C. Depositions
O&G    11620     4/23/2015     Ashley Pellouchoud    0.10    Correspondence re strategy & opt‐in discovery.                                          B. Discovery
O&G    11621     4/23/2015       Adrien L. Porter    0.90    Compile defendants declarants list.                                                     E. Motions
O&G    11622     4/24/2015    Michael N. Litrownik   0.10    Review correspondence from D. Golder re: opt‐in discovery issues                        C. Depositions
O&G    11623     4/24/2015     Michael J. Scimone    0.60    Draft template interrogatory responses.                                                 B. Discovery
O&G    11624     4/24/2015     Michael J. Scimone    1.90    Telephone conferences to clients re opt‐in discovery documents.                         B. Discovery
O&G    11625     4/24/2015     Michael J. Scimone    0.30    Correspondence with JCS, co‐counsel, D. Golder re opt‐in discovery.                     B. Discovery
O&G    11626     4/24/2015    Jeffrey M. Domanico    0.20    Correspondence with D4 re email collection.                                             B. Discovery
O&G    11627     4/24/2015       Jahan C. Sagafi     0.30    Discussion with team re opt‐in discovery parameters.                                    B. Discovery
O&G    11628     4/24/2015     Ashley Pellouchoud    0.10    Correspondence re opt‐in discovery; set up Conference with team.                        B. Discovery
O&G    11629     4/25/2015       Marco A. Lopez      0.10    Email correspondence.                                                                   F. Strategy
O&G    11630     4/27/2015     Michael J. Scimone    0.20    Telephone conference with M. Caesar, L. Chan re opt‐in discovery.                       B. Discovery
O&G    11631     4/27/2015     Michael J. Scimone    0.30    Telephone conference from JCS re strategy for data deposition.                          C. Depositions
O&G    11632     4/27/2015       Marco A. Lopez      2.70    Telephone conference with potential opt‐ins; Telephone conference with MJS and AP       B. Discovery
                                                             re written discovery and responses to interrogatories; Telephone conference with AP
                                                             to rank declarants for discovery purposes; Telephone conference with CSC source and
                                                             email MNL re forced overtime.
O&G    11633     4/27/2015     Ashley Pellouchoud    1.00    Telephone conference with MAL re witness priorities and grades; compose                 F. Strategy
                                                             corresponding table; circulate to MJS.
O&G    11634     4/27/2015     Ashley Pellouchoud    0.70    Telephone conference with MJS, MAL re opt‐in discovery; review related e‐mails.         C. Depositions

O&G    11635     4/28/2015     Michael J. Scimone    0.20 Draft agenda for team Telephone conference.                                                F. Strategy
O&G    11636     4/28/2015     Michael J. Scimone    0.10 Telephone conference from L. Chan re opt‐in discovery.                                     B. Discovery
O&G    11637     4/28/2015     Michael J. Scimone    0.10 Conference with JCS re status of opt‐in discovery.                                         B. Discovery
O&G    11638     4/28/2015     Michael J. Scimone    0.80 Draft interrogatory responses for B. Hwang, H. Stacy, P. Wills.                            B. Discovery
O&G    11639     4/28/2015      Jahan C. Sagafi      0.10 Discuss opt‐in discovery.                                                                  B. Discovery
O&G    11640     4/29/2015     Michael J. Scimone    0.20 Correspondence with D. Golder re opt‐in discovery.                                         B. Discovery
O&G    11641     4/29/2015     Michael J. Scimone    0.60 Telephone conference with co‐counsel re discovery status, compromise re class              B. Discovery
                                                          definition.
O&G    11642     4/29/2015     Michael J. Scimone    0.20 Correspondence with co‐counsel re class definition compromise.                             E. Motions
O&G    11643     4/29/2015     Michael J. Scimone    0.50 Review ratings for opt‐in plaintiffs, identify discovery respondents.                      C. Depositions
O&G    11644     4/29/2015      Marco A. Lopez       2.10 Status Telephone conference with JCS, MJS, AP and others; Telephone conference with        B. Discovery
                                                          opt‐ins re discovery and responses to interrogatories; email MJS and AP re discovery.

O&G    11645     4/29/2015    Jeffrey M. Domanico    0.50    team Telephone conference.                                                              F. Strategy

                                                                   Page 400 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 402 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper       Hours   Description                                                                                     Code
O&G    11646     4/29/2015    Jeffrey M. Domanico    0.60   Review class list for job descriptions and levels.                                       B. Discovery
O&G    11647     4/29/2015       Jahan C. Sagafi     0.10   Correspondence re depositions.                                                           C. Depositions
O&G    11648     4/29/2015       Jahan C. Sagafi     0.90   Analyze data and discuss FLSA certification.                                             E. Motions
O&G    11649     4/29/2015     Ashley Pellouchoud    0.30   Discuss opt‐in discovery with MAL.                                                       B. Discovery
O&G    11650     4/29/2015     Ashley Pellouchoud    0.50   Telephone conference with team.                                                          F. Strategy
O&G    11651     4/29/2015       Adrien L. Porter    0.60   Telephone conference with plaintiffs' counsel.                                           F. Strategy
O&G    11652     4/29/2015       Adrien L. Porter    2.20   Create and revise class member counts.                                                   F. Strategy
O&G    11653     4/30/2015     Michael J. Scimone    0.70   Telephone conferences to opt‐ins re written discovery responses.                         B. Discovery
O&G    11654     4/30/2015       Marco A. Lopez      2.90   Email correspondence; Telephone conference opt‐ins re discovery and responses to         B. Discovery
                                                            interrogatories; draft responses to interrogatories; email correspondence MJS and AP;
                                                            Telephone conference potential opt‐in.
O&G    11655     4/30/2015    Jeffrey M. Domanico   0.30    Use Docusign for interrogatory responses.                                                B. Discovery
O&G    11656     4/30/2015       Jahan C. Sagafi    0.10    Correspondence re revised class data and MSA deposition.                                 C. Depositions
O&G    11657     4/30/2015     Ashley Pellouchoud   0.30    Intake Telephone conference; update SS; check in with MAL re outstanding intakes;        A. Investigation
                                                            draft Correspondence with non‐class members.
O&G    11658     4/30/2015     Ashley Pellouchoud   2.30    Opt‐in discovery (Telephone conferences to Lamer and Rothrock); correspondence           B. Discovery
                                                            with MJS; draft Rothrock interrogatories.
O&G    11659     5/1/2015      Michael J. Scimone   2.70    Draft Discovery response template, responses from opt‐in Plaintiffs, supervise opt‐in    B. Discovery
                                                            discovery production.
O&G    11660     5/1/2015      Michael J. Scimone   0.60    Telephone conferences to opt‐in Plaintiffs re discovery responses.                       B. Discovery
O&G    11661     5/1/2015       Marco A. Lopez      3.40    Telephone conference with opt‐ins re discovery and responses to interrogatories; draft   B. Discovery
                                                            responses to interrogatories and requests for production; gather signatures; email
                                                            correspondence.
O&G    11662     5/1/2015       Jessica R. Lyons    2.00    Prepare documents for production and correspondence with counsel re same.                B. Discovery

O&G    11663     5/1/2015        Jahan C. Sagafi    0.20    Correspondence with team re opt‐in discovery.                                            B. Discovery
O&G    11664     5/1/2015        Jahan C. Sagafi    0.30    Correspondence with defendant & team re plaintiffs? discovery.                           B. Discovery
O&G    11665     5/1/2015        Jahan C. Sagafi    1.00    Correspondence with team and defendant re FLSA collective definition.                    E. Motions
O&G    11666     5/1/2015      Ashley Pellouchoud   3.00    Read, draft correspondence re opt‐in discovery (back and forth between MAL, MJS, AP)     B. Discovery
                                                            (xx 65 e‐mails).
O&G    11667     5/1/2015      Ashley Pellouchoud   2.50    Draft opt‐in discovery (RFPs, ROGs); circulate for Verification; update SS per MJS       B. Discovery
                                                            request.
O&G    11668     5/1/2015      Ashley Pellouchoud   0.50    Telephone conference with opt‐in P Rothrock.                                             A. Investigation
O&G    11669     5/2/2015        Jahan C. Sagafi    0.40    Correspondence with team and defendant re scope of proposed class.                       E. Motions
O&G    11670     5/3/2015        Marco A. Lopez     0.20    Email correspondence; process signed responses to interrogatories.                       B. Discovery
O&G    11671     5/4/2015        Marco A. Lopez     2.30    Process Consent‐to‐Join forms; email potential opt‐ins; draft intake summary; revise     F. Strategy
                                                            template for responses to Requests for Production; update discovery spreadsheet.

O&G    11672     5/4/2015        Jahan C. Sagafi    0.40 Correspondence re FLSA certification motion and scope of class.                             E. Motions
O&G    11673     5/4/2015      Ashley Pellouchoud   0.20 Correspondence with MJS, MAL re RFP template.                                               B. Discovery

                                                                  Page 401 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 403 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper        HoursDescription                                                                                    Code
O&G    11674     5/4/2015     Ashley Pellouchoud     0.20Update opt‐in discovery SS.                                                             B. Discovery
O&G    11675     5/4/2015     Ashley Pellouchoud     0.70Correspondence with opt‐in re Interrogatories, RFPDs.                                   B. Discovery
O&G    11676     5/5/2015     Part Time Paralegal    1.73(MF) Print and save messages.                                                           F. Strategy
O&G    11677     5/5/2015     Michael J. Scimone     0.20Conference with JET, CMM, OJQ, DAA re producing LinkedIn communications.                B. Discovery
O&G    11678     5/5/2015     Michael J. Scimone     0.30Review draft opt‐in discovery responses.                                                B. Discovery
O&G    11679     5/5/2015     Michael J. Scimone     0.20Correspondence with JCS re opt‐in discovery.                                            B. Discovery
O&G    11680     5/5/2015     Michael J. Scimone     0.30Telephone conference with AP re C. Rothrock discovery responses.                        B. Discovery
O&G    11681     5/5/2015       Marco A. Lopez       1.40Interview potential declarant; draft declaration.                                       A. Investigation
O&G    11682     5/5/2015    Jeffrey M. Domanico     0.80Edit notice and prepare CTJ for filing; file same via ECF.                              F. Strategy
O&G    11683     5/5/2015       Jahan C. Sagafi      0.10Correspondence re opt‐in discovery.                                                     B. Discovery
O&G    11684     5/5/2015     Ashley Pellouchoud     2.20Review Opt‐In document production; draft RFPs; correspondence with JD, MJS, MAL re      B. Discovery
                                                         RFPs.
O&G    11685     5/5/2015     Ashley Pellouchoud    0.10 New intake correspondence; update chart.                                                A. Investigation
O&G    11686     5/5/2015     Ashley Pellouchoud    0.90 Revise Interrogatories based on document production; finalize and send for signature.   B. Discovery

O&G    11687     5/5/2015     Ashley Pellouchoud    0.30 Review MJS correspondence re Opt‐In discovery and disclosures to D's counsel.           B. Discovery

O&G    11688     5/5/2015     Ashley Pellouchoud    0.10 Finalize signed Interrogatories, save to iManage.                                       B. Discovery
O&G    11689     5/5/2015     Ashley Pellouchoud    0.10 Correspondence w/ Opt‐In.                                                               A. Investigation
O&G    11690     5/5/2015     Ashley Pellouchoud    0.80 Review Rothrock discovery package; correspondence with MJC, MAL re document             B. Discovery
                                                         production, Interrogatories.
O&G    11691     5/5/2015     Ashley Pellouchoud    0.30 Telephone conference with MJS re Rothrock discovery.                                    B. Discovery
O&G    11692     5/5/2015     Ashley Pellouchoud    0.10 Telephone conference to opt‐in Brock Labadie.                                           A. Investigation
O&G    11693     5/6/2015     Michael J. Scimone    0.20 Review 3/20/15 correspondence from defendant re: data, documents, and other issues      D. Doc. Revw.

O&G    11694     5/6/2015     Michael J. Scimone    0.30 Conference with JET re waiver of privilege in opt‐in discovery.                         B. Discovery
O&G    11695     5/6/2015     Michael J. Scimone    0.60 Correspondence with JCS, co‐counsel re opt‐in discovery.                                B. Discovery
O&G    11696     5/6/2015     Ashley Pellouchoud    2.40 Work on opt‐In discovery (draft Interrogatories, RFPs, gather document productions,     B. Discovery
                                                         update CSC chart).
O&G    11697     5/6/2015     Ashley Pellouchoud    0.10 Correspondence re discovery and client Voice mail.                                      B. Discovery
O&G    11698     5/7/2015     Michael J. Scimone    0.90 Draft correspondence with D. Golder re opt‐in discovery.                                B. Discovery
O&G    11699     5/7/2015     Michael J. Scimone    0.20 Review class list data re: T. Colby                                                     D. Doc. Revw.
O&G    11700     5/7/2015     Michael J. Scimone    0.50 Correspondence with co‐counsel re opt‐in discovery, coordinate production of same.      B. Discovery

O&G    11701     5/7/2015     Michael J. Scimone    0.20 Review correspondence from D. Golder re opt‐in depositions.                             C. Depositions
O&G    11702     5/7/2015      Marco A. Lopez       2.20 Telephone conference declarants re: responses to interrogatories; draft responses to    B. Discovery
                                                         interrogatories; Telephone conference with AP re: discovery; email declarants re:
                                                         written discovery.




                                                                Page 402 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 404 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours Description                                                                                Code
O&G    11703     5/7/2015       Jessica R. Lyons     2.00 Conference with MJS re tasks (.2); bates stamp document production; redact document B. Discovery
                                                          production; finalize document production and send to counsel; review letter to Judge
                                                          and compile document production to send as enclosures;

O&G    11704     5/7/2015        Jahan C. Sagafi    0.20 Correspondence re data discovery.                                                          B. Discovery
O&G    11705     5/7/2015        Jahan C. Sagafi    0.30 Correspondence & discussion re opt‐in discovery.                                           B. Discovery
O&G    11706     5/7/2015      Ashley Pellouchoud   0.60 Conference with MJS re opt‐in discovery; related Correspondence with opt‐ins.              B. Discovery

O&G    11707     5/7/2015      Ashley Pellouchoud   0.60 Opt‐in discovery (correspondence, update chart, review Telephone conference notes). C. Depositions

O&G    11708     5/8/2015      Michael J. Scimone   0.30 Draft Correspondence with D Golder re opt‐in discovery.                                    B. Discovery
O&G    11709     5/8/2015      Michael J. Scimone   0.20 Telephone conference with JCS re negotiating opt‐in discovery.                             B. Discovery
O&G    11710     5/8/2015      Michael J. Scimone   0.20 Correspondence with JCS re class data question.                                            B. Discovery
O&G    11711     5/8/2015      Michael J. Scimone   0.20 Review spreadsheet re: J. Strauch documents                                                D. Doc. Revw.
O&G    11712     5/8/2015       Marco A. Lopez      3.80 Telephone conference and email opt‐ins re: written discovery; draft responses to           B. Discovery
                                                         interrogatories and requests for production.
O&G    11713     5/8/2015     Jeffrey M. Domanico   0.20 Save and circulate Defendant's opposition papers to FLSA Certification motion.             E. Motions

O&G    11714     5/8/2015     Jeffrey M. Domanico   0.10 Save and circulate supplemental ruling following in camera review.                         B. Discovery
O&G    11715     5/8/2015        Jahan C. Sagafi    0.20 Correspondence with defendant re MSA deposition and data questions.                        C. Depositions
O&G    11716     5/8/2015        Jahan C. Sagafi    0.60 Prepare for data deposition.                                                               C. Depositions
O&G    11717     5/8/2015      Ashley Pellouchoud   0.20 Telephone conference with MAL re opt‐in discovery (Soule); e‐mail correspondence           B. Discovery
                                                         with opt‐in Samluk.
O&G    11718     5/10/2015     Ashley Pellouchoud   1.80 Opt‐in discovery (draft Interrogatories for opt‐ins, review e‐mails, document              B. Discovery
                                                         production, etc.). Update iManage and send to MJS.
O&G    11719     5/11/2015     Michael J. Scimone   0.50 Correspondence with co‐counsel re reply on motion for conditional certification.           E. Motions

O&G    11720     5/11/2015     Michael J. Scimone   0.10 Telephone conference from M. Lopez re opt‐in discovery.                                    B. Discovery
O&G    11721     5/11/2015     Michael J. Scimone   0.10 Correspondence with D. Salazar‐Austin re errata sheet, Telephone conference to T.          C. Depositions
                                                         Colby re same.
O&G    11722     5/11/2015     Michael J. Scimone   0.30 Conference with JCS re reply to CSC's opposition to conditional certification.             E. Motions
O&G    11723     5/11/2015     Michael J. Scimone   1.70 Review CSC's opposition to conditional certification, outline points to address in reply   E. Motions
                                                         to same.
O&G    11724     5/11/2015      Marco A. Lopez      4.70 Email and Telephone conference MJS re: discovery; review Opposition to Motion for          E. Motions
                                                         FLSA Conditional Certification; Telephone conference opt‐in re: discovery; talk with AP
                                                         re: discovery; draft responses to interrogatories; talk with BF re attorney/client
                                                         privilege; email MJS.
O&G    11725     5/11/2015    Jeffrey M. Domanico   0.10 Draft letter to opposing counsel re errata sheet.                                          C. Depositions
O&G    11726     5/11/2015       Jahan C. Sagafi    0.30 Opt‐in discovery negotiations.                                                             B. Discovery



                                                                Page 403 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 405 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                      Code
O&G    11727     5/11/2015       Jahan C. Sagafi     1.10 Review defendant's opposition to FLSA certification; meet and confer and discuss           E. Motions
                                                          notice with team.
O&G    11728     5/12/2015     Michael J. Scimone    0.80 Review and edit discovery responses from opt‐ins.                                          B. Discovery
O&G    11729     5/12/2015      Marco A. Lopez       2.80 Telephone conference opt‐ins re: written discovery; draft responses to interrogatories;    B. Discovery
                                                          update discovery spreadsheet; discuss discovery with AP; email AP and MJS; process
                                                          Consent‐to‐Join form.
O&G    11730     5/12/2015    Jeffrey M. Domanico    0.20 Review T. Colby hard drive.                                                                D. Doc. Revw.
O&G    11731     5/12/2015       Jahan C. Sagafi     0.10 Meet and confer re notice.                                                                 E. Motions
O&G    11732     5/12/2015     Ashley Pellouchoud    1.10 Opt‐in discovery preparation (RFPs, ROGs); correspondence with MJS, MAL re                 B. Discovery
                                                          production, redactions, privilege, scope, etc.
O&G    11733     5/13/2015     Ashley Pellouchoud    0.20 Telephone conference with JCS, MJS re Reply brief.                                         F. Strategy
O&G    11734     5/13/2015     Ashley Pellouchoud    1.00 Telephone conference with team.                                                            F. Strategy
O&G    11735     5/13/2015     Michael J. Scimone    0.80 Telephone conferences to opt‐ins re discovery.                                             B. Discovery
O&G    11736     5/13/2015     Michael J. Scimone    0.20 Telephone conference from J. Liu re class member outreach.                                 A. Investigation
O&G    11737     5/13/2015     Michael J. Scimone    0.20 Telephone conference to I. Roberts re union organizing, filing claim in NJ.                A. Investigation
O&G    11738     5/13/2015     Michael J. Scimone    3.30 Draft outline of reply on motion for conditional certification, collect related briefing   E. Motions
                                                          and research for same.
O&G    11739     5/13/2015     Michael J. Scimone    1.00 Telephone conference with co‐counsel re reply brief on motion for conditional              E. Motions
                                                          certification, opt‐in discovery.
O&G    11740     5/13/2015     Michael J. Scimone    1.40 Coordinate and review opt‐in discovery.                                                    C. Depositions
O&G    11741     5/13/2015      Marco A. Lopez       5.90 Email; status Telephone conference with AP, JCS, MJS, and others; research reply to        E. Motions
                                                          Opposition to Motion for FLSA Conditional Certification.
O&G    11742     5/13/2015      Jessica R. Lyons     0.30 Prepare and finalize enclosure letter for deponent errata sheet and correspondence         C. Depositions
                                                          with counsel re same.
O&G    11743     5/13/2015    Jeffrey M. Domanico    0.40 Draft notice and file CTJ via ECF.                                                         F. Strategy
O&G    11744     5/13/2015    Jeffrey M. Domanico    0.70 Prepare discovery responses to be served.                                                  B. Discovery
O&G    11745     5/13/2015    Jeffrey M. Domanico    0.10 Save client documents to case file.                                                        F. Strategy
O&G    11746     5/13/2015    Jeffrey M. Domanico    0.20 Correspondence with D4 re email production.                                                B. Discovery
O&G    11747     5/13/2015       Jahan C. Sagafi     1.30 Prepare for and attend and follow up on Telephone conference re FLSA certification         E. Motions
                                                          reply and opt‐in discovery.
O&G    11748     5/13/2015       Jahan C. Sagafi     1.20 Meet and confer with defendant re MSA deposition and data and Prepareand follow‐           C. Depositions
                                                          up re same.
O&G    11749     5/13/2015     Ashley Pellouchoud    0.40 Finalize opt‐in Interrogatories; correspondence with MJS re final review; upload to        B. Discovery
                                                          DocuSign; Telephone conference client; send for signature.
O&G    11750     5/13/2015     Ashley Pellouchoud    0.30 Correspondence w/ opt‐in re RFPs and responsive documents.                                 B. Discovery
O&G    11751     5/13/2015     Ashley Pellouchoud    0.40 Manage CSC intakes (Telephone conference, leave Voice mails, send e‐mails, update          A. Investigation
                                                          chart); coordinate with MAL re assignments.
O&G    11752     5/13/2015     Ashley Pellouchoud    0.30 Review Opt‐in document production; send responsive documents (w/ instructions) to          B. Discovery
                                                          MJS, JD, MAL.
O&G    11753     5/14/2015     Michael J. Scimone    0.30 Review materials re data depositions.                                                      C. Depositions

                                                                 Page 404 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 406 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                       Code
O&G    11754     5/14/2015     Michael J. Scimone    0.10 Correspondence with co‐counsel re communications with Gianetto class members.              A. Investigation

O&G    11755     5/14/2015     Michael J. Scimone   0.20 Conference with JD re producing documents, interrogatory responses.                         B. Discovery
O&G    11756     5/14/2015      Marco A. Lopez      3.50 Research reply to Opposition to Motion for FLSA Conditional Certification; email MJS.       E. Motions

O&G    11757     5/14/2015    Jeffrey M. Domanico   0.10   Correspondence with D4 re email production.                                               B. Discovery
O&G    11758     5/14/2015    Jeffrey M. Domanico   0.20   Save opt‐in discovery responses to case file.                                             F. Strategy
O&G    11759     5/14/2015    Jeffrey M. Domanico   0.20   Conference with MJS re opt‐in discovery.                                                  B. Discovery
O&G    11760     5/14/2015     Ashley Pellouchoud   0.50   Read CSC Reply brief; review MJS' correspondence and brief outline.                       E. Motions
O&G    11761     5/14/2015     Ashley Pellouchoud   0.30   Review CSC revised stipulation re opt‐in discovery.                                       C. Depositions
O&G    11762     5/15/2015     Michael J. Scimone   1.40   Prepare opt‐in discovery production.                                                      B. Discovery
O&G    11763     5/15/2015     Michael J. Scimone   0.20   Telephone conference with JXR, L. Sullivan re: next steps for PMK deposition and data     B. Discovery
                                                           discovery.
O&G    11764     5/15/2015     Michael J. Scimone   0.10   Conference with MB re background research on judges, early discovery, amending            E. Motions
                                                           complaint with new plaintiff.
O&G    11765     5/15/2015     Michael J. Scimone   3.20   Prepare for 30(b)(6) data deposition.                                                     C. Depositions
O&G    11766     5/15/2015    Jeffrey M. Domanico   2.20   Prepare to produce opt‐in discovery responses and documents; redact and bates stamp       B. Discovery
                                                           documents; finalize same and serve via email.
O&G    11767     5/15/2015    Jeffrey M. Domanico   0.10   Telephone conference with potential opt‐in.                                               A. Investigation
O&G    11768     5/15/2015    Jeffrey M. Domanico   0.10   Reserve court reporter for 30b6 deposition.                                               C. Depositions
O&G    11769     5/15/2015       Jahan C. Sagafi    0.20   Meet and confer re FLSA notice.                                                           E. Motions
O&G    11770     5/15/2015       Jahan C. Sagafi    0.10   Prepare for data deposition.                                                              C. Depositions
O&G    11771     5/15/2015     Ashley Pellouchoud   2.20   Reply brief (review Duane Reade order; various briefs sent by MJS; CSC Reply;             E. Motions
                                                           deposition testimony).
O&G    11772     5/15/2015     Ashley Pellouchoud   0.10   Telephone conference with MJS re Opt‐in discovery                                         B. Discovery
O&G    11773     5/15/2015     Ashley Pellouchoud   0.10   Correspondence with JD re opt‐in discovery.                                               B. Discovery
O&G    11774     5/15/2015     Ashley Pellouchoud   1.00   Telephone conference (x2) with opt‐in Samluk (.4); draft RFPs; save to iManage; pull      B. Discovery
                                                           RFP template, review documents/e‐mails with client, check online LinkedIn presence,
                                                           save doc to iManage, rename ROGs as final, finalize RFPs for MJS review, draft
                                                           correspondence (.6)
O&G    11775     5/15/2015     Ashley Pellouchoud   0.50   Review and edit pt‐in discovery: revised ROGs draft.                                      B. Discovery
O&G    11776     5/15/2015     Ashley Pellouchoud   0.20   Manage intakes (correspondence w/ JD; update chart).                                      A. Investigation
O&G    11777     5/17/2015     Ashley Pellouchoud   0.20   Save and review client documents to produce.                                              D. Doc. Revw.
O&G    11778     5/18/2015     Michael J. Scimone   0.20   Review opt‐in discovery responses.                                                        B. Discovery
O&G    11779     5/18/2015     Michael J. Scimone   1.80   Draft reply in support of motion for conditional certification.                           E. Motions
O&G    11780     5/18/2015       Marco A. Lopez     5.20   Research and draft reply to Opposition to Motion for FLSA Conditional Certification and   E. Motions
                                                           correspondence re same.
O&G    11781     5/18/2015    Jeffrey M. Domanico   0.20   Save client documents and discovery responses to case file.                               F. Strategy
O&G    11782     5/18/2015       Jahan C. Sagafi    4.00   Finalize FLSA notice.                                                                     E. Motions
O&G    11783     5/18/2015       Jahan C. Sagafi    1.80   Work on FLSA notice.                                                                      E. Motions

                                                                 Page 405 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 407 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                        Code
O&G    11784     5/18/2015       Jahan C. Sagafi     0.20 Meet and confer re opt‐in discovery.                                                        B. Discovery
O&G    11785     5/18/2015     Ashley Pellouchoud    0.70 Telephone conference with Opt‐in Samluk; Interrogatories revision; correspondence           B. Discovery
                                                          with MJS; finalize Interrogatories; Verification via Docusign; circulate.

O&G    11786     5/18/2015     Ashley Pellouchoud   9.60 Work on CSC Reply Brief (compare Colby/Strauch deposition testimony; create                  E. Motions
                                                         comparison chart; draft brief).
O&G    11787     5/19/2015     Michael J. Scimone   4.90 Draft reply brief in support of motion for conditional certification.                        E. Motions
O&G    11788     5/19/2015     Michael J. Scimone   0.40 Correspondence with M. Lopez re draft of reply brief, Telephone conference re same.          E. Motions

O&G    11789     5/19/2015     Michael J. Scimone   0.60 Conference with JCS re drafting reply brief.                                                 B. Discovery
O&G    11790     5/19/2015      Marco A. Lopez      5.30 Process responses to interrogatories; chat with AP and MJS re: reply to Opposition to        E. Motions
                                                         Motion for FLSA Conditional Certification; research and draft reply.

O&G    11791     5/19/2015       Jahan C. Sagafi    1.50 Negotiations re notice.                                                                      E. Motions
O&G    11792     5/19/2015       Jahan C. Sagafi    0.70 Review data deposition discussion and opt‐in discovery.                                      B. Discovery
O&G    11793     5/19/2015     Ashley Pellouchoud   2.40 Cite‐check deposition testimony; correspondence with MJS re next draft; add                  C. Depositions
                                                         deposition citations.
O&G    11794     5/19/2015     Ashley Pellouchoud   3.30 Draft CSC Reply section IIIB.                                                                E. Motions
O&G    11795     5/19/2015     Ashley Pellouchoud   1.10 Intake Telephone conferences; draft summaries; update intake chart.                          A. Investigation
O&G    11796     5/20/2015     Michael J. Scimone   0.10 Correspondence with W. Anthony re opt‐in depositions.                                        C. Depositions
O&G    11797     5/20/2015     Michael J. Scimone   0.20 Correspondence with team re reply on motion for conditional certification.                   E. Motions
O&G    11798     5/20/2015     Michael J. Scimone   0.60 Telephone conference with W. Anthony re opt‐in depositions, correspondence with co‐          C. Depositions
                                                         counsel re same.
O&G    11799     5/20/2015     Michael J. Scimone   0.60 Prepare for J. Zemaitis deposition.                                                          C. Depositions
O&G    11800     5/20/2015      Marco A. Lopez      1.90 Telephone conference with MJS and opposing counsel re: discovery; review filings;            E. Motions
                                                         research and email JCS and AP re: Connecticut case law on FLSA settlement notices;
                                                         review reply brief in support of FLSA conditional certification; email MJS re: District of
                                                         Connecticut formatting requirements.
O&G    11801     5/20/2015    Jeffrey M. Domanico   0.40 Draft letter enclosing J. Strauch errata sheet; finalize and send same to opposing           C. Depositions
                                                         counsel.
O&G    11802     5/20/2015    Jeffrey M. Domanico   0.10 Save opt‐in discovery responses to case file for production.                                 F. Strategy
O&G    11803     5/20/2015    Jeffrey M. Domanico   1.80 Work on 30(b)(6) Prepare for deposition.                                                     C. Depositions
O&G    11804     5/20/2015       Jahan C. Sagafi    0.40 Negotiations re opt‐in discovery.                                                            B. Discovery
O&G    11805     5/20/2015       Jahan C. Sagafi    0.70 Prepare for data deposition.                                                                 C. Depositions
O&G    11806     5/20/2015     Ashley Pellouchoud   0.30 Intake Telephone conferences; update chart.                                                  A. Investigation
O&G    11807     5/20/2015     Ashley Pellouchoud   0.20 Correspondence with JCS re Reply brief.                                                      E. Motions
O&G    11808     5/20/2015     Ashley Pellouchoud   0.10 Correspondence with BJF re declarations.                                                     A. Investigation
O&G    11809     5/20/2015     Ashley Pellouchoud   0.20 Finalize reply brief.                                                                        E. Motions
O&G    11810     5/20/2015     Ashley Pellouchoud   1.40 Work on reply brief.                                                                         B. Discovery



                                                                Page 406 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 408 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                    Code
O&G    11811     5/21/2015     Michael J. Scimone    0.40 Conference with JCS re J. Zemaitis deposition, correspondence with co‐counsel re         C. Depositions
                                                          same.
O&G    11812     5/21/2015     Michael J. Scimone    4.10 Take J. Zemaitis deposition.                                                             C. Depositions
O&G    11813     5/21/2015     Michael J. Scimone    0.70 Prepare for J. Zemaitis deposition.                                                      C. Depositions
O&G    11814     5/21/2015      Marco A. Lopez       2.00 Draft responses to interrogatories; contact opt‐ins re: written discovery; Telephone     B. Discovery
                                                          conference/email potential opt‐ins.
O&G    11815     5/21/2015    Jeffrey M. Domanico    0.20 30(b)(6) Prepare for deposition.                                                         C. Depositions
O&G    11816     5/21/2015       Jahan C. Sagafi     4.00 Prepare for and attend meet and confer re notice and consent to join form, edits to      B. Discovery
                                                          same, report to team
O&G    11817     5/21/2015       Jahan C. Sagafi     2.10 Prepare for and attend meet and confer re notice and consent to join form, edits to      B. Discovery
                                                          same, report to team
O&G    11818     5/21/2015       Jahan C. Sagafi     1.00 Edit reply brief in support of FLSA certification.                                       E. Motions
O&G    11819     5/21/2015       Jahan C. Sagafi     1.30 Negotiate FLSA notice.                                                                   E. Motions
O&G    11820     5/21/2015       Jahan C. Sagafi     0.20 Discuss opt‐in discovery process.                                                        B. Discovery
O&G    11821     5/21/2015       Jahan C. Sagafi     0.30 Discuss data deposition.                                                                 C. Depositions
O&G    11822     5/21/2015     Ashley Pellouchoud    0.70 Intake Telephone conference; update chart.                                               A. Investigation
O&G    11823     5/21/2015     Ashley Pellouchoud    4.90 Cite check/deposition cite check/draft Supp. Sagafi Declaration.                         C. Depositions
O&G    11824     5/21/2015     Ashley Pellouchoud    0.20 Correspondence with JCS re CTJ form.                                                     F. Strategy
O&G    11825     5/22/2015     Michael J. Scimone    0.30 Supervise filing of reply in support of conditional certification.                       E. Motions
O&G    11826     5/22/2015     Michael J. Scimone    0.30 Draft Correspondence with W. Anthony re revised SA notice.                               E. Motions
O&G    11827     5/22/2015     Michael J. Scimone    0.20 Telephone conference from JCS re sending revised notice to W. Anthony.                   B. Discovery
O&G    11828     5/22/2015     Michael J. Scimone    2.50 Edit reply on motion for conditional certification and papers in support of same.        E. Motions

O&G    11829     5/22/2015     Michael J. Scimone   0.20 Correspondence with AP, JD re reply on motion for conditional certification.              E. Motions
O&G    11830     5/22/2015      Marco A. Lopez      3.20 Cite check reply to Opposition to Motion for FLSA Conditional Certification; email JCS,   E. Motions
                                                         AP, and MJS; Telephone conference/email potential opt‐ins; conduct intake interview.

O&G    11831     5/22/2015    Jeffrey M. Domanico   0.20 Save deposition notices to case file and calendar same.                                   C. Depositions
O&G    11832     5/22/2015    Jeffrey M. Domanico   0.10 Save opt‐in discovery responses to case file.                                             F. Strategy
O&G    11833     5/22/2015    Jeffrey M. Domanico   3.10 Pull exhibits for reply papers; create and edit tables of authorities and contentsfor     E. Motions
                                                         reply brief; finalize exhibits and brief.
O&G    11834     5/22/2015       Jahan C. Sagafi    4.00 Work on FLSA reply brief.                                                                 E. Motions
O&G    11835     5/22/2015       Jahan C. Sagafi    2.40 Work on FLSA reply brief.                                                                 E. Motions
O&G    11836     5/22/2015       Jahan C. Sagafi    0.70 Review opt‐in discovery negotiations and discussion.                                      B. Discovery
O&G    11837     5/22/2015       Jahan C. Sagafi    0.30 Work on notice negotiations.                                                              B. Discovery
O&G    11838     5/22/2015     Ashley Pellouchoud   0.80 Correspondence with KLE, JCS re Cal. wage and hour case (similar to Alorica) and          B. Discovery
                                                         continuous workday.
O&G    11839     5/22/2015     Ashley Pellouchoud   0.50 Intake Telephone conference; update chart.                                                A. Investigation
O&G    11840     5/22/2015     Ashley Pellouchoud   7.20 CSC Reply ‐ exhibits, Supp. Sagafi Declaration., correspondence with MJS, MAL, JCS, JD    E. Motions
                                                         re filing.

                                                                 Page 407 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 409 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                  Code
O&G    11841     5/26/2015     Michael J. Scimone    2.70   Draft letter to J. Margolis re deposition discovery.                                   C. Depositions
O&G    11842     5/26/2015     Michael J. Scimone    0.10   Review deposition scheduling information.                                              C. Depositions
O&G    11843     5/26/2015      Marco A. Lopez       1.40   Draft intake summary; email JCS, MJS, and AP; research CA law on 401K claw‐back.       E. Motions

O&G    11844     5/26/2015    Jeffrey M. Domanico   0.30 Send opt‐in discovery update to MJS.                                                      B. Discovery
O&G    11845     5/26/2015    Jeffrey M. Domanico   0.10 Send deposition date range to MJS.                                                        C. Depositions
O&G    11846     5/26/2015    Jeffrey M. Domanico   0.30 Draft enclosure letter re courtesy copies; finalize same and send via email and FedEx.    F. Strategy

O&G    11847     5/26/2015    Jeffrey M. Domanico   0.10    Save reply papers re FLSA certification motion to case file.                           F. Strategy
O&G    11848     5/26/2015       Jahan C. Sagafi    1.10    Discussion with team re opt‐in discovery response letter.                              B. Discovery
O&G    11849     5/26/2015     Ashley Pellouchoud   0.10    Telephone conference (voicemail) with intake.                                          A. Investigation
O&G    11850     5/27/2015     Michael J. Scimone   0.80    Revise letter to MJ Margolis re opt‐in discovery.                                      B. Discovery
O&G    11851     5/27/2015     Michael J. Scimone   0.60    Telephone conference with co‐counsel re discovery strategy, submissions to court.      B. Discovery

O&G    11852     5/27/2015     Michael J. Scimone   0.20 Prepare for team Telephone conference, draft and forward agenda for same.                 F. Strategy
O&G    11853     5/27/2015      Marco A. Lopez      0.60 Telephone conference with JCS, MJS, AP, and others re status; email potential opt‐in.     F. Strategy

O&G    11854     5/27/2015       Jahan C. Sagafi    1.20 Telephone conference call and correspondence with team re FLSA notice and                 E. Motions
                                                         discovery.
O&G    11855     5/28/2015     Michael J. Scimone   0.50 Draft letter to nonresponsive opt‐ins.                                                    A. Investigation
O&G    11856     5/28/2015     Michael J. Scimone   0.80 Revise and supervise filing of letter to MJ Margolis re opt‐in discovery.                 B. Discovery
O&G    11857     5/28/2015     Michael J. Scimone   0.40 Correspondence with JCS, T. Jackson re CSC response to correspondence re opt‐in           C. Depositions
                                                         depositions.
O&G    11858     5/28/2015     Michael J. Scimone   0.20 Correspondence with opposing counsel re opt‐in discovery.                                 B. Discovery
O&G    11859     5/28/2015     Michael J. Scimone   1.50 Review client productions, correspondence with team re outstanding opt‐in discovery.      C. Depositions

O&G    11860     5/28/2015       Marco A. Lopez     0.40 Email MJS and AP re: discovery.                                                           B. Discovery
O&G    11861     5/28/2015    Jeffrey M. Domanico   0.70 Pull exhibit re letter filing re opt‐in depositions; finalize same and send via Fax and   C. Depositions
                                                         email.
O&G    11862     5/28/2015    Jeffrey M. Domanico   0.40 Save opt‐in discovery responses and documents to case file.                               F. Strategy
O&G    11863     5/28/2015       Jahan C. Sagafi    2.00 Edit and file letter re opt‐in discovery.                                                 B. Discovery
O&G    11864     5/29/2015     Michael J. Scimone   0.30 Telephone conference from L. Chan re producing client documents.                          B. Discovery
O&G    11865     5/29/2015     Michael J. Scimone   0.10 Conference with JD re responding to client Telephone conferences re opt‐in discovery.     B. Discovery

O&G    11866     5/29/2015     Michael J. Scimone   1.80    Review opt‐in discovery for production.                                                C. Depositions
O&G    11867     5/29/2015       Jessica R. Lyons   1.00    Redact client documents, combine and bates stamp.                                      B. Discovery
O&G    11868     5/29/2015    Jeffrey M. Domanico   0.10    Circulate reply brief to team.                                                         E. Motions
O&G    11869     5/29/2015    Jeffrey M. Domanico   0.40    Send out Discovery responses and document production for opt‐ins.                      B. Discovery
O&G    11870     5/29/2015       Jahan C. Sagafi    0.30    Edits to equitable tolling argument.                                                   E. Motions
O&G    11871     5/29/2015       Jahan C. Sagafi    0.50    Review notice edits and discuss w defendant.                                           B. Discovery

                                                                  Page 408 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 410 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper         Hours Description                                                                                      Code
O&G    11872     6/1/2015      Paul W. Mollica      0.80 Research re disclaimer in consent to join lawsuit,                                         E. Motions
O&G    11873     6/1/2015      Marco A. Lopez       2.20 Telephone conference opt‐ins re: deposition scheduling; email MJS, AP and others re:       C. Depositions
                                                         discovery and depositions; revise discovery spreadsheet/
O&G    11874     6/1/2015    Jeffrey M. Domanico    0.10 Telephone conference with class member re status update.                                   A. Investigation
O&G    11875     6/1/2015    Jeffrey M. Domanico    0.60 Send client emails to D4 to upload to Relativity.                                          B. Discovery
O&G    11876     6/1/2015       Jahan C. Sagafi     0.20 Prepare for opt‐in discovery hearing.                                                      B. Discovery
O&G    11877     6/1/2015       Jahan C. Sagafi     2.30 Edits to FLSA notice; correspondence with administrators and team and defendant re         E. Motions
                                                         notice and joint letter.
O&G    11878     6/2/2015      Paul W. Mollica      2.20 Research re disclaimers in opt‐in consents.                                                E. Motions
O&G    11879     6/2/2015      Marco A. Lopez       0.70 Contact potential opt‐in re: Consent to Join; contact opt‐ins re: deposition scheduling.   C. Depositions

O&G    11880     6/2/2015    Jeffrey M. Domanico   0.10   Calendar status conference.                                                               F. Strategy
O&G    11881     6/2/2015       Jahan C. Sagafi    0.50   Letter to court re status of FLSA notice negotiations.                                    E. Motions
O&G    11882     6/2/2015       Jahan C. Sagafi    2.30   Negotiations re FLSA notice and related documents.                                        E. Motions
O&G    11883     6/2/2015     Ashley Pellouchoud   0.50   Intake Telephone conference.                                                              A. Investigation
O&G    11884     6/3/2015       Jahan C. Sagafi    0.30   Correspondence re document preservation                                                   B. Discovery
O&G    11885     6/4/2015       Jahan C. Sagafi    0.10   Correspondence with administrators.                                                       E. Motions
O&G    11886     6/4/2015       Jahan C. Sagafi    0.10   Negotiations re FLSA notice.                                                              E. Motions
O&G    11887     6/4/2015     Ashley Pellouchoud   1.40   Telephone conferences with intake team and updating chart.                                A. Investigation
O&G    11888     6/6/2015       Jahan C. Sagafi    2.10   Draft letter to court re tolling and FLSA notice.                                         E. Motions
O&G    11889     6/7/2015      Justin M. Swartz    0.10   Correspondence with JCS re notice period.                                                 F. Strategy
O&G    11890     6/8/2015     Michael J. Scimone   0.20   Research in support of letter brief re form of notice.                                    E. Motions
O&G    11891     6/8/2015     Michael J. Scimone   0.20   Telephone conference with JCS re letter brief re form of notice.                          E. Motions
O&G    11892     6/8/2015     Michael J. Scimone   3.40   Revise draft letter to court re form of notice, notice process.                           E. Motions
O&G    11893     6/8/2015      Justin M. Swartz    0.10   Locate and review research for notice period issue.                                       F. Strategy
O&G    11894     6/8/2015       Jahan C. Sagafi    3.20   Further meet and confer re FLSA notice process.                                           E. Motions
O&G    11895     6/8/2015       Jahan C. Sagafi    0.20   Correspondence with notice administrator re bid.                                          E. Motions
O&G    11896     6/8/2015       Jahan C. Sagafi    1.30   Meet and confer re FLSA notice and joint letter to court and correspondence with          E. Motions
                                                          team.
O&G    11897     6/8/2015     Ashley Pellouchoud   1.50   Research FLSA notice case law (e‐mail and reminder notice).                               E. Motions
O&G    11898     6/9/2015     Michael J. Scimone   0.40   Telephone conference with MJ Margolis.                                                    G. Court
O&G    11899     6/9/2015     Michael J. Scimone   0.70   Telephone conference with J. Arterton.                                                    G. Court
O&G    11900     6/9/2015     Michael J. Scimone   0.70   Prepare for telephone conference with J. Arterton, MJ Margolis.                           G. Court
O&G    11901     6/9/2015      Justin M. Swartz    0.10   Review recent filing.                                                                     E. Motions
O&G    11902     6/9/2015    Jeffrey M. Domanico   0.20   Send CTJ form to class member.                                                            A. Investigation
O&G    11903     6/9/2015    Jeffrey M. Domanico   0.20   Save and circulate order granting conditional certification.                              E. Motions
O&G    11904     6/9/2015    Jeffrey M. Domanico   0.10   Save and circulate joint letter re FLSA certification documents.                          E. Motions
O&G    11905     6/9/2015       Jahan C. Sagafi    0.30   Discuss FLSA certification order with team; Prepare for and attend hearing.               G. Court
O&G    11906     6/9/2015       Jahan C. Sagafi    2.20   Telephonic discovery hearing and Prepare for same.                                        B. Discovery
O&G    11907     6/9/2015     Ashley Pellouchoud   0.10   Update opt‐in discovery chart; circulate to team.                                         B. Discovery

                                                                Page 409 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 411 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours Description                                                                                  Code
O&G    11908     6/9/2015      Ashley Pellouchoud    1.00 Intakes; Telephone conferences; update chart; summaries; next steps; correspondence   A. Investigation
                                                          with JCS/MJS re opt‐ins; send JD current intake form.
O&G    11909     6/10/2015     Michael J. Scimone    0.30 Telephone conference with co‐counsel re conditional certification orders, opt‐in      E. Motions
                                                          discovery.
O&G    11910     6/10/2015       Marco A. Lopez      0.30 Telephone conference with MJS, AP, and others re status.                              F. Strategy
O&G    11911     6/10/2015    Jeffrey M. Domanico    0.10 Save and circulate ruling re number of depositions.                                   C. Depositions
O&G    11912     6/10/2015       Jahan C. Sagafi     0.30 Discussions re strategy.                                                              F. Strategy
O&G    11913     6/10/2015     Ashley Pellouchoud    0.10 Correspondence with MAL re intakes; update chart.                                     A. Investigation
O&G    11914     6/10/2015     Ashley Pellouchoud    0.50 Telephone conference with team.                                                       F. Strategy
O&G    11915     6/11/2015     Michael J. Scimone    2.80 Draft Correspondence with Defendants re opt‐in depositions, ESI and preservation      C. Depositions
                                                          issues.
O&G    11916     6/11/2015     Michael J. Scimone    0.70 Review notes of availability of opt‐ins for deposition dates, correspondence with     C. Depositions
                                                          opposing counsel re same.
O&G    11917     6/11/2015     Michael J. Scimone    0.30 Review claim administrator bids, correspondence with administrators re same.          E. Motions

O&G    11918     6/11/2015     Michael J. Scimone   0.90   Design opt‐in survey.                                                                A. Investigation
O&G    11919     6/11/2015      Jahan C. Sagafi     0.30   Discussion with team re opt‐in interview process.                                    B. Discovery
O&G    11920     6/11/2015      Jahan C. Sagafi     0.30   Discussions with administrators re notice bids.                                      E. Motions
O&G    11921     6/12/2015     Michael J. Scimone   0.10   Correspondence with M. Caesar re opt‐in discovery.                                   B. Discovery
O&G    11922     6/12/2015     Michael J. Scimone   0.70   Correspondence with opposing counsel re opt‐in depositions, review timing of same.   C. Depositions

O&G    11923     6/12/2015       Marco A. Lopez     0.50 Interview potential opt‐ins.                                                           A. Investigation
O&G    11924     6/12/2015       Jahan C. Sagafi    0.40 Negotiations re opt‐in discovery.                                                      B. Discovery
O&G    11925     6/14/2015       Jahan C. Sagafi    1.60 Postcard reminder edits.                                                               E. Motions
O&G    11926     6/14/2015       Jahan C. Sagafi    0.10 Edits to correspondence re discovery.                                                  B. Discovery
O&G    11927     6/14/2015       Jahan C. Sagafi    1.20 Postcard reminder.                                                                     E. Motions
O&G    11928     6/15/2015     Michael J. Scimone   0.30 Revise document organization in iManage.                                               F. Strategy
O&G    11929     6/15/2015     Michael J. Scimone   0.20 Finalize letter to B. Anders re J. Zemaitis deposition.                                B. Discovery
O&G    11930     6/15/2015     Michael J. Scimone   0.60 Review status of opt‐in discovery production.                                          C. Depositions
O&G    11931     6/15/2015     Michael J. Scimone   0.10 Correspondence with JCS re J. Zemaitis letter.                                         B. Discovery
O&G    11932     6/15/2015       Marco A. Lopez     0.40 Email MJS re: opt‐in discovery.                                                        B. Discovery
O&G    11933     6/15/2015    Jeffrey M. Domanico   0.30 Save documents as new versions in imanage.                                             F. Strategy
O&G    11934     6/15/2015    Jeffrey M. Domanico   0.30 Finalize letter re J. Zemeitis and emails; send to opposing counsel via email.         E. Motions
O&G    11935     6/15/2015    Jeffrey M. Domanico   0.10 Save opt‐in documents and discovery responses to case file.                            F. Strategy
O&G    11936     6/15/2015       Jahan C. Sagafi    0.30 Review and edit postcard notice and review court order.                                E. Motions
O&G    11937     6/15/2015     Ashley Pellouchoud   1.10 Intake Telephone conferences; CTJ Telephone conference follow‐ups; update chart;       A. Investigation
                                                         circulate new intake summary to team.
O&G    11938     6/16/2015     Michael J. Scimone   0.10 Correspondence with D. Salazar‐Austin re deposition scheduling.                        C. Depositions
O&G    11939     6/16/2015     Michael J. Scimone   0.10 Correspondence with D. Huthcinson re claims administrator bids.                        E. Motions
O&G    11940     6/16/2015    Jeffrey M. Domanico   0.10 Save opt‐in documents and discovery responses to case file.                            F. Strategy

                                                                 Page 410 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 412 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                     Code
O&G    11941     6/16/2015     Ashley Pellouchoud     0.10 Correspondence with MJS re opt‐in deposition scheduling.                                 C. Depositions
O&G    11942     6/17/2015     Michael J. Scimone     0.30 Telephone conference to M. Caesar re M. Victor discovery responses; review same.         B. Discovery

O&G    11943     6/17/2015     Michael J. Scimone    0.10   Coordinate notice process with claims administrators.                                   E. Motions
O&G    11944     6/17/2015     Michael J. Scimone    1.00   Correspondence with co‐counsel re coordinating opt‐in discovery.                        B. Discovery
O&G    11945     6/17/2015       Jessica R. Lyons    0.30   Redact documents from client.                                                           B. Discovery
O&G    11946     6/17/2015     Ashley Pellouchoud    0.10   Telephone conference to opt‐in to cancel notice of deposition; Telephone conference‐    C. Depositions
                                                            back to intake (voicemail).
O&G    11947     6/17/2015     Ashley Pellouchoud    0.10   Correspondence with MJS re opt‐in Cheney; check voice mail from client.                 A. Investigation
O&G    11948     6/18/2015      Stephanie Brooks     3.00   Prepare document production and send to defendants.                                     B. Discovery
O&G    11949     6/18/2015     Michael J. Scimone    0.20   Review client documents for production.                                                 D. Doc. Revw.
O&G    11950     6/18/2015     Michael J. Scimone    0.20   Supervise production of opt‐in discovery.                                               B. Discovery
O&G    11951     6/18/2015     Michael J. Scimone    0.20   Telephone conferences to deponents re scheduling depositions.                           C. Depositions
O&G    11952     6/18/2015     Michael J. Scimone    0.40   Correspondence with M. Caesar re opt‐in discovery.                                      B. Discovery
O&G    11953     6/18/2015     Michael J. Scimone    1.00   Draft Correspondence with D. Salazar‐Austin re opt‐in depositions.                      C. Depositions
O&G    11954     6/18/2015       Marco A. Lopez      0.20   Email opt‐in; email revised Consent to Join to AP and others.                           F. Strategy
O&G    11955     6/18/2015       Jessica R. Lyons    0.30   Correspondence with SB re producing documents.                                          B. Discovery
O&G    11956     6/18/2015     Ashley Pellouchoud    0.30   Correspondence with JCS, MAL, MJS re current opt‐in form; send prospective opt‐ins e‐   A. Investigation
                                                            mails re joining action; update intake chart.
O&G    11957     6/18/2015     Ashley Pellouchoud    0.60   Telephone conferences with prospective opt‐ins re opt‐in procedure.                     A. Investigation
O&G    11958     6/19/2015      Stephanie Brooks     2.30   Conference with MJS re discovery production (0.2); produce documents to defendants      B. Discovery
                                                            (1.5); prepare mailing for opt‐in client (0.6)
O&G    11959     6/19/2015     Michael J. Scimone    0.20   Telephone conference to JCS re opt‐in depositions,                                      C. Depositions
O&G    11960     6/19/2015     Michael J. Scimone    0.30   Telephone conference with co‐counsel re opt‐in depositions.                             C. Depositions
O&G    11961     6/19/2015     Michael J. Scimone    0.40   Review deposition defense guide.                                                        C. Depositions
O&G    11962     6/19/2015     Michael J. Scimone    0.40   Correspondence with co‐counsel re claims administrator bids, correspondence with        F. Strategy
                                                            claims administrator re same.
O&G    11963     6/19/2015     Michael J. Scimone    1.50   Telephone conferences to opt‐ins re deposition scheduling.                              C. Depositions
O&G    11964     6/19/2015     Michael J. Scimone    0.10   Review correspondence from JCS re: opt‐in data                                          D. Doc. Revw.
O&G    11965     6/19/2015      Marco A. Lopez       1.90   Draft interrogatory responses and responses to Requests for Production; email MJS;      C. Depositions
                                                            Telephone conference with MJS and Todd Jackson re: depositions; contact opt‐ins re:
                                                            discovery.
O&G    11966     6/19/2015    Jeffrey M. Domanico    0.20   Telephone conference with opt‐in re deposition.                                         C. Depositions
O&G    11967     6/19/2015       Jahan C. Sagafi     0.40   Review and discuss postcard and claims administrators.                                  E. Motions
O&G    11968     6/19/2015       Jahan C. Sagafi     1.10   Discussions with team re deposition Prepareand opt‐in discovery.                        C. Depositions
O&G    11969     6/19/2015     Ashley Pellouchoud    0.30   Intake Telephone conferences/e‐mails (re CTJs); update chart.                           A. Investigation
O&G    11970     6/21/2015       Marco A. Lopez      0.40   Email opt‐in re: discovery; revise interrogatory responses.                             B. Discovery
O&G    11971     6/22/2015      Stephanie Brooks     0.20   Correspondence with MJS.                                                                F. Strategy
O&G    11972     6/22/2015      Stephanie Brooks     0.80   Request phone conference transcript.                                                    F. Strategy
O&G    11973     6/22/2015    Michael N. Litrownik   0.20   Review on opt‐in deposition binders.                                                    C. Depositions

                                                                  Page 411 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 413 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                   Code
O&G    11974     6/22/2015    Michael N. Litrownik    0.20   Telephone conference with M. Victor re: deposition logistics                           C. Depositions
O&G    11975     6/22/2015    Michael N. Litrownik    0.50   Coordinate travel and hotel for opt‐in deposition travel                               I. Travel
O&G    11976     6/22/2015    Michael N. Litrownik    0.40   Telephone conference with I. Owusu re: deposition logistics; coordination of travel    C. Depositions

O&G    11977     6/22/2015    Michael N. Litrownik   0.50 Conference with MJS re: opt‐in discovery status, deposition logistics, and scheduling     C. Depositions
                                                          issues
O&G    11978     6/22/2015     Michael J. Scimone    0.10 Correspondence with claim administrator re case website, review sample of same.           E. Motions

O&G    11979     6/22/2015     Michael J. Scimone    0.40 Conference with MNL re deposition logistics, defending depositions, preparing for class   C. Depositions
                                                          certification.
O&G    11980     6/22/2015     Michael J. Scimone    0.30 Correspondence with GW, K. Jue re website domain transfer.                                F. Strategy
O&G    11981     6/22/2015       Marco A. Lopez      0.40 Email; gather and process interrogatory responses.                                        B. Discovery
O&G    11982     6/22/2015     Ashley Pellouchoud    0.20 Telephone conference with prospective opt‐in; circulate CTJ; update chart.                A. Investigation
O&G    11983     6/23/2015    SF Student Law Clerk   1.20 [PBP] Help MLN with research regarding postcard class notice and class counsel form.      E. Motions

O&G    11984     6/23/2015    SF Student Law Clerk   3.40    [MLN] Legal research re reminder notice and postcard.                                  E. Motions
O&G    11985     6/23/2015      Stephanie Brooks     1.00    File letter.                                                                           E. Motions
O&G    11986     6/23/2015     Part Time Paralegal   1.40    (MF) Prepare opt‐in deposition binders.                                                C. Depositions
O&G    11987     6/23/2015    Michael N. Litrownik   0.80    Review M. Victor documents re: Prepare for deposition                                  C. Depositions
O&G    11988     6/23/2015    Michael N. Litrownik   2.80    Prepare for deposition with M. Victor                                                  C. Depositions
O&G    11989     6/23/2015    Michael N. Litrownik   2.00    Travel to Baltimore for opt‐in depositions                                             I. Travel
O&G    11990     6/23/2015    Michael N. Litrownik   0.80    Review M. Victor and I. Owusu documents re: deposition prep                            C. Depositions
O&G    11991     6/23/2015    Michael N. Litrownik   0.40    Review and revise opt‐in deposition guide                                              C. Depositions
O&G    11992     6/23/2015     Michael J. Scimone    0.40    Revise letter to court re postcard reminder, correspondence with opposing counsel re   E. Motions
                                                             same.
O&G    11993     6/23/2015     Michael J. Scimone    0.20    Conference with MNL re defending depositions.                                          C. Depositions
O&G    11994     6/23/2015     Michael J. Scimone    1.40    Draft letter to J. Arterton re reminder mailing.                                       E. Motions
O&G    11995     6/23/2015       Marco A. Lopez      1.70    Contact opt‐ins re: discovery; contact intakes; interview potential opt‐in.            A. Investigation
O&G    11996     6/23/2015    Jeffrey M. Domanico    0.60    Pull opt‐in documents for deposition.                                                  C. Depositions
O&G    11997     6/23/2015       Jahan C. Sagafi     0.10    Review opt‐in deposition prep.                                                         C. Depositions
O&G    11998     6/23/2015       Jahan C. Sagafi     0.50    Conference with team re strategy.                                                      E. Motions
O&G    11999     6/23/2015       Jahan C. Sagafi     1.10    Correspondence with claims administrator re lawsuit website.                           E. Motions
O&G    12000     6/23/2015     Ashley Pellouchoud    0.10    Correspondence with MAL re intakes (status, assignments, etc.).                        A. Investigation
O&G    12001     6/24/2015    Michael N. Litrownik   1.00    Review I. Owusu documents re: Prepare for deposition                                   C. Depositions
O&G    12002     6/24/2015    Michael N. Litrownik   2.30    Prepare for deposition with I. Owusu                                                   C. Depositions
O&G    12003     6/24/2015    Michael N. Litrownik   6.50    Defend M. Victor deposition                                                            C. Depositions
O&G    12004     6/24/2015    Michael N. Litrownik   1.50    Prepare for deposition with M. Victor                                                  C. Depositions
O&G    12005     6/24/2015     Michael J. Scimone    0.20    Telephone conference with MNL re M. Victor deposition.                                 C. Depositions
O&G    12006     6/24/2015     Michael J. Scimone    0.20    Telephone conference to chambers re time to respond to objection to magistrate's       G. Court
                                                             ruling.

                                                                   Page 412 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 414 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                       Code
O&G    12007     6/24/2015     Michael J. Scimone     0.20   Correspondence with co‐counsel re extent of written opt‐in discovery.                      B. Discovery
O&G    12008     6/24/2015     Michael J. Scimone     1.40   Telephone conference with co‐counsel re opt‐in discovery strategy.                         B. Discovery
O&G    12009     6/24/2015     Michael J. Scimone     0.20   Telephone conference with JCS re objections to magistrate judge's order.                   F. Strategy
O&G    12010     6/24/2015      Marco A. Lopez        2.00   Status Telephone conference with JCS, AP, MJS, and others; draft intake summary;           B. Discovery
                                                             review class list data; contact potential opt‐in re: Consent to Join.
O&G    12011     6/24/2015    Jeffrey M. Domanico    0.10    Save and circulate Defendant's objections to ruling re opt‐in depositions.                 C. Depositions
O&G    12012     6/24/2015    Jeffrey M. Domanico    0.10    Save opt‐in discovery to case file.                                                        F. Strategy
O&G    12013     6/24/2015    Jeffrey M. Domanico    0.10    Save and circulate letter to judge re reminder notice.                                     F. Strategy
O&G    12014     6/24/2015       Jahan C. Sagafi     0.80    Discuss discovery with team and co‐counsel.                                                B. Discovery
O&G    12015     6/24/2015       Jahan C. Sagafi     1.90    Prepare for, lead, and follow up re team Telephone conference re discovery and FLSA        E. Motions
                                                             notice; review and discuss defendant's brief re opt‐in discovery; correspondence with
                                                             defendant re data and class list.
O&G    12016     6/24/2015    Ashley Pellouchoud     1.40    Conference call with team re status of case.                                               F. Strategy
O&G    12017     6/24/2015    Ashley Pellouchoud     0.50    Manage intakes (circulate facts, update chart, Telephone conference clients).              A. Investigation
O&G    12018     6/25/2015    Michael N. Litrownik   2.00    Travel from Baltimore to New York                                                          I. Travel
O&G    12019     6/25/2015    Michael N. Litrownik   8.00    Defend deposition of I. Owusu                                                              C. Depositions
O&G    12020     6/25/2015    Michael N. Litrownik   1.50    Prepare for deposition with I. Owusu                                                       C. Depositions
O&G    12021     6/25/2015    Michael J. Scimone     0.30    Telephone conference from M. Caesar re opt‐in discovery.                                   B. Discovery
O&G    12022     6/25/2015    Michael J. Scimone     1.10    Review website materials.                                                                  E. Motions
O&G    12023     6/25/2015    Michael J. Scimone     0.30    Telephone conference from K. Jue re case website.                                          E. Motions
O&G    12024     6/25/2015      Jahan C. Sagafi      0.50    Discuss team management and discovery gathering.                                           B. Discovery
O&G    12025     6/25/2015      Jahan C. Sagafi      0.10    Correspondence with JCS re opt‐in discovery.                                               B. Discovery
O&G    12026     6/26/2015    Michael N. Litrownik   1.30    Correspondence with plaintiff counsel re: outline and summary of opt‐in depositions        C. Depositions

O&G    12027     6/29/2015     Lauren A. Ziegler     5.70    Review deposition transcript.                                                              E. Motions
O&G    12028     6/29/2015     Lauren A. Ziegler     0.30    Review instructions and sample.                                                            E. Motions
O&G    12029     6/29/2015     Lauren A. Ziegler     0.70    Review complaint/case file in preparation for preparing depo outline                       E. Motions
O&G    12030     6/29/2015     Lauren A. Ziegler     0.10    Email correspondence with Mike L. re depo outline.                                         E. Motions
O&G    12031     6/29/2015     Stephanie Brooks      0.60    Correspondence with D4 and MJS re e‐mail extractions.                                      B. Discovery
O&G    12032     6/29/2015    Michael N. Litrownik   0.20    Correspondence with L. Ziegler re: digest and outline of M. Victor deposition transcript   C. Depositions

O&G    12033     6/29/2015    Michael N. Litrownik   0.40    Correspondence with JCS and MJS re: opt‐in deposition issues                               C. Depositions
O&G    12034     6/29/2015     Michael J. Scimone    0.10    Review defendants' proposed reminder postcard.                                             E. Motions
O&G    12035     6/29/2015     Michael J. Scimone    0.10    Review correspondence re late‐produced documents.                                          D. Doc. Revw.
O&G    12036     6/29/2015     Michael J. Scimone    0.90    Correspondence with co‐counsel, JCS re scheduling depositions.                             C. Depositions
O&G    12037     6/29/2015       Marco A. Lopez      0.40    Email; process Consents to Join and written discovery.                                     B. Discovery
O&G    12038     6/29/2015    Jeffrey M. Domanico    0.10    Save and circulate Defendant's response re proposed reminder notice.                       F. Strategy
O&G    12039     6/29/2015    Jeffrey M. Domanico    0.30    Correspondence with D4 re client email extraction.                                         B. Discovery
O&G    12040     6/29/2015       Jahan C. Sagafi     0.10    Discussion re team instructions.                                                           F. Strategy
O&G    12041     6/30/2015      Stephanie Brooks     0.30    Save deposition transcripts to worksite.                                                   C. Depositions

                                                                   Page 413 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 415 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                         Code
O&G    12042     6/30/2015    Michael N. Litrownik    0.20   Review deposition digest from L. Ziegler                                                     C. Depositions
O&G    12043     6/30/2015    Michael J. Scimone      0.10   Conference with EV re research re electronic signatures.                                     F. Strategy
O&G    12044     6/30/2015      Marco A. Lopez        1.20   Contact opt‐ins re: discovery; email; draft responses to interrogatories and requests for    B. Discovery
                                                             production.
O&G    12045     6/30/2015      Lauren A. Ziegler    1.30    Incorporate additional sections into depo outline (1.2); email correspondence with           C. Depositions
                                                             Mike L re additions (.1).
O&G    12046     6/30/2015       Jahan C. Sagafi     1.70    Correspondence with team re new regulations and comments; correspondence with                C. Depositions
                                                             team re class list; discussions re opt‐in depositions and Prepare for upcoming
                                                             depositions.
O&G    12047     6/30/2015     Ashley Pellouchoud    0.20    Telephone conference with class member re opt‐in procedure/CTJ; check CSC                    A. Investigation
                                                             voicemail.
O&G    12048     7/1/2015     NY Student Law Clerk   5.70    [EEV] Research limitations on use of electronic signatures in notice and certification for   E. Motions
                                                             FLSA class actions for MJS.
O&G    12049     7/1/2015     Michael N. Litrownik   1.30    Telephone conference with plaintiff counsel re: opt‐in deposition issues                     C. Depositions
O&G    12050     7/1/2015     Michael N. Litrownik   0.20    Revise summary and outline of opt‐in depositions                                             C. Depositions
O&G    12051     7/1/2015     Michael N. Litrownik   0.20    Correspondence with plaintiff counsel re: opt‐in deposition prepare issues                   C. Depositions
O&G    12052     7/1/2015     Michael N. Litrownik   0.40    Conference with MJS re: opt‐in deposition prep                                               C. Depositions
O&G    12053     7/1/2015     Michael J. Scimone     0.30    Telephone conference to claims administrator re website.                                     E. Motions
O&G    12054     7/1/2015     Michael J. Scimone     1.30    Telephone conference with co‐counsel re deposition defense.                                  C. Depositions
O&G    12055     7/1/2015     Michael J. Scimone     0.40    Conference with MNL re Telephone conference re deposition prep.                              C. Depositions
O&G    12056     7/1/2015     Michael J. Scimone     0.30    Correspondence with JCS, B. Massey re overtime regulations.                                  E. Motions
O&G    12057     7/1/2015       Marco A. Lopez       1.20    Telephone conference with MJS, MNL, Todd Jackson and others re: deposition prepare.          C. Depositions

O&G    12058     7/1/2015     Jeffrey M. Domanico    0.10 Add class list produced per judge's order to master class list.                                 B. Discovery
O&G    12059     7/1/2015        Jahan C. Sagafi     0.30 Correspondence with team re FLSA notice by email.                                               E. Motions
O&G    12060     7/1/2015        Jahan C. Sagafi     0.50 Correspondence with defendant re FLSA class list and review and editing of XLS file and         E. Motions
                                                          review of court order.
O&G    12061     7/1/2015        Jahan C. Sagafi     0.60 Correspondence with defendant and team re FLSA notice and opt‐in depositions.                   E. Motions

O&G    12062     7/2/2015     NY Student Law Clerk   5.60 [EEV] Research about validity of electronic signatures in court for MJS.                        E. Motions
O&G    12063     7/2/2015      Michael J. Scimone    0.50 Draft Correspondence with opposing counsel re deposition scheduling.                            C. Depositions
O&G    12064     7/2/2015      Michael J. Scimone    0.20 Telephone conference with JCS re opt‐in website.                                                E. Motions
O&G    12065     7/2/2015      Michael J. Scimone    0.30 Correspondence with JCS re website, scheduling opt‐in depositions.                              C. Depositions
O&G    12066     7/2/2015      Michael J. Scimone    0.10 Correspondence with JCS re opt‐in discovery plan.                                               B. Discovery
O&G    12067     7/2/2015        Jahan C. Sagafi     3.10 Review data, class member intake, correspondence w defendant and team re opt‐in                 C. Depositions
                                                          discovery and magistrate order, FLSA notice and website.
O&G    12068     7/2/2015      Ashley Pellouchoud    0.10 Correspondence re class list.                                                                   B. Discovery
O&G    12069     7/2/2015      Ashley Pellouchoud    1.50 Review class lists/compare; review team correspondence; intake Telephone conference             F. Strategy
                                                          and cross‐reference info; circulate summarized intake.



                                                                   Page 414 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 416 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours Description                                                                                  Code
O&G    12070     7/6/2015    NY Student Law Clerk    5.30 [EEV] Research restrictions on electronic signatures in FLSA certifications for MJS.   E. Motions

O&G    12071     7/6/2015    Michael N. Litrownik   0.10 Telephone conference with C. Roach re: case status                                      A. Investigation
O&G    12072     7/6/2015    Michael N. Litrownik   0.30 Deposition logistics tasks                                                              C. Depositions
O&G    12073     7/6/2015    Michael J. Scimone     0.90 Review email correspondence re notice references to website, correspondence with        F. Strategy
                                                         JCS re same.
O&G    12074     7/6/2015     Michael J. Scimone    0.20 Conference with EV re electronic signatures.                                            E. Motions
O&G    12075     7/6/2015     Michael J. Scimone    0.20 Telephone conference to C. Reichart re motion to file oversize brief, correspondence    F. Strategy
                                                         with RMB, MNL re same.
O&G    12076     7/6/2015     Michael J. Scimone    3.10 Draft response to Defendant's objections to magistrate's ruling re depositions.         C. Depositions

O&G    12077     7/6/2015     Michael J. Scimone    0.20 Correspondence with Claims Administrator re details of notice administration.           F. Strategy

O&G    12078     7/6/2015       Jahan C. Sagafi     1.40 Edits to notice documents and discussion with team and settlement administrator.        H. Settlement

O&G    12079     7/6/2015    Ashley Pellouchoud     0.10 Correspondence re class discovery.                                                     B. Discovery
O&G    12080     7/7/2015    Michael N. Litrownik   0.50 Conference with MJS, MTL, JMD, DB re: notice issues                                    F. Strategy
O&G    12081     7/7/2015    Michael N. Litrownik   0.30 Telephone conference with Esquire Deposition re: I. Owusu deposition transcript issues C. Depositions

O&G    12082     7/7/2015     Michael J. Scimone    0.20 Review cases cited by Defendants in letter opposing reminder notice.                    E. Motions
O&G    12083     7/7/2015     Michael J. Scimone    0.20 Draft agenda for team Telephone conference.                                             F. Strategy
O&G    12084     7/7/2015     Michael J. Scimone    0.60 Conference with MNL, MTL, JD, DB re notice process and handling incoming class          F. Strategy
                                                         member Telephone conferences.
O&G    12085     7/7/2015     Michael J. Scimone    0.30 Telephone conference to M. Caesar re J. Deconti deposition dates.                       C. Depositions
O&G    12086     7/7/2015     Michael J. Scimone    0.30 Draft redline of notice.                                                                E. Motions
O&G    12087     7/7/2015     Michael J. Scimone    1.00 Draft notice to J. Arterton re final notice documents.                                  E. Motions
O&G    12088     7/7/2015     Michael J. Scimone    0.40 Review scheduling data for opt‐in depositions.                                          C. Depositions
O&G    12089     7/7/2015    Jeffrey M. Domanico    0.60 Conference with MJS, MNL, MTL and DAB re Telephone conferences process.                 F. Strategy
O&G    12090     7/7/2015       Jahan C. Sagafi     2.20 Response to defendant's objections to magistrate's order re opt‐in discovery.           B. Discovery
O&G    12091     7/7/2015       Jahan C. Sagafi     4.10 Correspondence re FLSA notice, edits to FLSA documents, discussions with notice         E. Motions
                                                         administrator, revisions to website.
O&G    12092     7/7/2015      Darryl A. Bailey     0.50 Conference with MJS, MNL, MTL and JMD re opt‐in Telephone conferences; review           F. Strategy
                                                         notice to potential opt‐ins.
O&G    12093     7/7/2015    Ashley Pellouchoud     0.80 Intake Telephone conferences + follow‐ups. Update chart.                                A. Investigation
O&G    12094     7/8/2015     Stephanie Brooks      0.20 Download and save depostion transcript.                                                 C. Depositions
O&G    12095     7/8/2015     Stephanie Brooks      0.30 Calendar errata deadlines,                                                              C. Depositions
O&G    12096     7/8/2015    Michael N. Litrownik   0.20 Conference with MJS re: affirmative discovery issues                                    B. Discovery
O&G    12097     7/8/2015    Michael N. Litrownik   0.20 Review deposition errata sheet calendar and issues.                                     C. Depositions
O&G    12098     7/8/2015    Michael N. Litrownik   0.30 Review draft response to CSC objections and draft Correspondence with Court re:         E. Motions
                                                         notice

                                                                 Page 415 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 417 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                        Code
O&G    12099     7/8/2015      Michael J. Scimone     0.20 Correspondence with team re outstanding discovery issues.                                   B. Discovery
O&G    12100     7/8/2015      Michael J. Scimone     0.70 Telephone conference with JCS re opt‐in discovery, notice process, affirmative              B. Discovery
                                                           discovery.
O&G    12101     7/8/2015      Michael J. Scimone     0.40 Draft Correspondence with D. Salazar‐Austin                                                 B. Discovery
O&G    12102     7/8/2015      Michael J. Scimone     0.50 Telephone conference with co‐counsel.                                                       F. Strategy
O&G    12103     7/8/2015      Michael J. Scimone     0.10 Correspondence with JCS re team Telephone conference.                                       F. Strategy
O&G    12104     7/8/2015       Marco A. Lopez        0.70 Status Telephone conference with MJS, AP, and others; email co‐counsel re: opt‐in           C. Depositions
                                                           deponents.
O&G    12105     7/8/2015     Jeffrey M. Domanico     0.70 Clean‐up folder in case file.                                                               F. Strategy
O&G    12106     7/8/2015        Jahan C. Sagafi      0.10 Correspondence with defendant re opt‐in discovery.                                          B. Discovery
O&G    12107     7/8/2015        Jahan C. Sagafi      0.30 Discussion re class list data discrepancies.                                                B. Discovery
O&G    12108     7/8/2015        Jahan C. Sagafi      0.50 Correspondence re implementation of FLSA notice.                                            E. Motions
O&G    12109     7/8/2015        Jahan C. Sagafi      0.40 Team discussions re discovery.                                                              B. Discovery
O&G    12110     7/8/2015      Ashley Pellouchoud     0.20 Correspondence re class discrepancy.                                                        B. Discovery
O&G    12111     7/8/2015      Ashley Pellouchoud     0.50 Telephone conference with team.                                                             F. Strategy
O&G    12112     7/9/2015     Michael N. Litrownik    2.10 Review deposition transcripts re: ticketing system testimony                                C. Depositions
O&G    12113     7/9/2015     Michael N. Litrownik    0.10 Correspondence with AP re: C. Roche                                                         A. Investigation
O&G    12114     7/9/2015     Michael N. Litrownik    0.20 Correspondence with I. Owusu and M. Victor re: errata sheets                                C. Depositions
O&G    12115     7/9/2015     Michael N. Litrownik    0.20 Review correspondence from MJS and D. Salazar‐Austin re: opt‐in deposition issues           C. Depositions

O&G    12116     7/9/2015      Michael J. Scimone    1.40 Review discovery correspondence, priority topics for depositions and document                C. Depositions
                                                          discovery.
O&G    12117     7/9/2015      Michael J. Scimone    0.70 Review website, correspondence with claims administrator re same.                            E. Motions
O&G    12118     7/9/2015      Michael J. Scimone    0.90 Research re electronic signatures under federal and Connecticut law.                         E. Motions
O&G    12119     7/9/2015      Michael J. Scimone    0.50 Finalize letter to J. Arterton re notice form and process.                                   E. Motions
O&G    12120     7/9/2015     Jeffrey M. Domanico    0.30 Finalize letter to Judge Arterton re court‐authorized notice; file same via ECF; circulate   E. Motions
                                                          same to co counsel.
O&G    12121     7/9/2015       Jahan C. Sagafi      0.50 Review discovery status and Prepare for motion to compel.                                    B. Discovery
O&G    12122     7/9/2015       Jahan C. Sagafi      0.80 FLSA notice discussions, website edits.                                                      E. Motions
O&G    12123     7/9/2015     Ashley Pellouchoud     0.10 Correspondence with JCS re class list discrepancy.                                           B. Discovery
O&G    12124     7/9/2015     Ashley Pellouchoud     0.10 Correspondence with MNL re opt‐ins.                                                          F. Strategy
O&G    12125     7/10/2015    Michael N. Litrownik   0.20 Review correspondence from JCS and D. Salazar‐Austin re: opt‐in discovery plan               C. Depositions

O&G    12126     7/10/2015    Michael N. Litrownik   0.30   Review correspondence from MJS re: KRA issues                                              C. Depositions
O&G    12127     7/10/2015    Michael N. Litrownik   1.00   Telephone conference with plaintiff counsel re: discovery issues                           B. Discovery
O&G    12128     7/10/2015    Michael N. Litrownik   0.20   Review correspondence from MJS and JCS re: discovery strategy                              C. Depositions
O&G    12129     7/10/2015    Michael J. Scimone     0.10   Review correspondence from J. Lais re: document review                                     D. Doc. Revw.
O&G    12130     7/10/2015    Michael J. Scimone     0.20   Correspondence wit co‐counsel re opt‐in deposition process.                                C. Depositions
O&G    12131     7/10/2015    Michael J. Scimone     1.00   Telephone conference with co‐counsel re discovery strategy.                                B. Discovery
O&G    12132     7/10/2015    Michael J. Scimone     0.30   Correspondence with JCS< team members re discovery strategy.                               B. Discovery

                                                                  Page 416 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 418 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                        Code
O&G    12133     7/10/2015      Marco A. Lopez        1.90 Telephone conference re: affirmative discovery, selecting opt‐in deponents, and notice       C. Depositions
                                                           issues; review opt‐in personnel files; email JCS, MJS, and MNL re: discovery and
                                                           depositions.
O&G    12134     7/10/2015       Jahan C. Sagafi      0.20 Discussions re Rule 23 strategy.                                                             E. Motions
O&G    12135     7/10/2015       Jahan C. Sagafi      0.30 Meet and confer re FLSA notice website.                                                      E. Motions
O&G    12136     7/10/2015       Jahan C. Sagafi      0.90 Conference with re affirmative discovery, opt‐in depositions, and notice issues.             C. Depositions

O&G    12137     7/10/2015       Jahan C. Sagafi     0.90 Team discussion re affirmative discovery, opt‐in depositions, and notice issues.              C. Depositions

O&G    12138     7/10/2015    Ashley Pellouchoud     0.10   Correspondence with JCS re intake review summary info.                                      A. Investigation
O&G    12139     7/10/2015    Ashley Pellouchoud     0.50   Review intakes; notes; correspondence with JCS re class members.                            A. Investigation
O&G    12140     7/10/2015    Ashley Pellouchoud     0.90   Telephone conference with team.                                                             F. Strategy
O&G    12141     7/13/2015    Michael N. Litrownik   0.30   Review MJS correspondence re: discovery priorities and other issues; review                 C. Depositions
                                                            correspondence re: discovery issues
O&G    12142     7/13/2015     Michael J. Scimone    1.90   Draft letter to CSC re discovery priorities.                                                B. Discovery
O&G    12143     7/13/2015      Marco A. Lopez       1.40   Telephone conference opt‐in re: Remedy System and Service Level Agreements; email           A. Investigation
                                                            MJS and others.
O&G    12144     7/13/2015       Jahan C. Sagafi     0.60   Review and discussion of discovery overview.                                                C. Depositions
O&G    12145     7/13/2015       Jahan C. Sagafi     0.20   Correspondence re class member intakes.                                                     A. Investigation
O&G    12146     7/13/2015     Ashley Pellouchoud    1.60   Review intakes; create index re discovery.                                                  B. Discovery
O&G    12147     7/14/2015       Marco A. Lopez      1.30   Email; Review Response to Defendant's Objection to Magistrate Judge's Order                 C. Depositions
                                                            Regarding Opt‐In Plaintiff Depositions; email plaintiffs? counsel.
O&G    12148     7/14/2015       Jahan C. Sagafi     0.20   Discuss settlement.                                                                         H. Settlement
O&G    12149     7/14/2015       Jahan C. Sagafi     1.80   Edit and discuss letter re plaintiffs? discovery requests; review and analyze and discuss   B. Discovery
                                                            class member information re ticketing systems.
O&G    12150     7/14/2015     Ashley Pellouchoud    0.10   Telephone conference with prospective opt‐in.                                               A. Investigation
O&G    12151     7/14/2015     Ashley Pellouchoud    0.60   Compose chart/table; draft correspondence for internal team review re discovery;            C. Depositions
                                                            related correspondence.
O&G    12152     7/14/2015    Ashley Pellouchoud     1.50   Review intakes; create index re discovery.                                                  B. Discovery
O&G    12153     7/15/2015    Michael N. Litrownik   0.40   Incorporate revisions to response to Defendant's objections re: deposition order            C. Depositions

O&G    12154     7/15/2015     Michael J. Scimone    0.20 Draft letter to J. Arterton re website.                                                    E. Motions
O&G    12155     7/15/2015     Michael J. Scimone    0.50 Proofread, finalize, and supervise filing of response to objections to magistrate's order. C. Depositions

O&G    12156     7/15/2015    Jeffrey M. Domanico    0.30   Finalize and file response to Defendant's objections to Magistrate's Order.                 C. Depositions
O&G    12157     7/15/2015       Jahan C. Sagafi     1.40   Letter to court and magistrate opposition re opt‐in discovery.                              B. Discovery
O&G    12158     7/16/2015    Michael N. Litrownik   0.30   Correspondence with JCS and potential opt‐in re: intake                                     A. Investigation
O&G    12159     7/16/2015     Michael J. Scimone    0.20   Finalize letter to J. Arterton re website, supervise filing of same.                        B. Discovery
O&G    12160     7/16/2015    Jeffrey M. Domanico    0.40   Finalize letter to Judge Arterton re website and exhibit; file same via ECF; save and       B. Discovery
                                                            circulate same.

                                                                  Page 417 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 419 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                   Code
O&G    12161     7/16/2015     Ashley Pellouchoud     0.10   Follow‐up with prospective opt‐in re CTJ.                                              A. Investigation
O&G    12162     7/16/2015     Ashley Pellouchoud     0.10   Team correspondence re class certification briefing.                                   E. Motions
O&G    12163     7/17/2015     Michael J. Scimone     0.10   Draft revised RFP responses for V. Challa.                                             B. Discovery
O&G    12164     7/17/2015     Michael J. Scimone     0.10   Correspondence with AXP re personnel file review.                                      D. Doc. Revw.
O&G    12165     7/17/2015     Michael J. Scimone     0.30   Correspondence with co‐counsel re scheduling depositions.                              C. Depositions
O&G    12166     7/17/2015    Jeffrey M. Domanico     1.50   Prepare documents to produce to defendants; finalize and send same to defendants       B. Discovery
                                                             via email.
O&G    12167     7/17/2015    Jeffrey M. Domanico    0.10    Draft cover letter re opt‐in document production.                                      B. Discovery
O&G    12168     7/17/2015       Jahan C. Sagafi     0.50    Correspondence re data discovery and newly discovered class members.                   B. Discovery
O&G    12169     7/17/2015     Ashley Pellouchoud    0.10    Correspondence re class list.                                                          B. Discovery
O&G    12170     7/20/2015    Michael N. Litrownik   0.40    Review correspondence from plaintiff counsel re: opt‐in with drawal issues             F. Strategy
O&G    12171     7/20/2015    Michael N. Litrownik   0.40    Correspondence with JCS, AP, and MAL re: intake                                        A. Investigation
O&G    12172     7/20/2015    Michael N. Litrownik   0.20    Conference with MJS re: opt‐in depositions                                             C. Depositions
O&G    12173     7/20/2015    Michael N. Litrownik   1.10    Telephone conference with C. Kotts re: intake                                          A. Investigation
O&G    12174     7/20/2015     Michael J. Scimone    2.30    Review HP class certification briefing, draft outline of certification strategy.       E. Motions
O&G    12175     7/20/2015     Michael J. Scimone    0.40    Telephone conference with JCS re staffing for depositions.                             F. Strategy
O&G    12176     7/20/2015     Michael J. Scimone    0.90    Correspondence with RMB re timing of reply brief and staffing.                         B. Discovery
O&G    12177     7/20/2015     Michael J. Scimone    0.20    Correspondence with JCS re notice documents, plan for class certification discovery.   E. Motions

O&G    12178     7/20/2015     Michael J. Scimone    0.40 Telephone conferences to opt‐ins re deposition scheduling, correspondence with D.         C. Depositions
                                                          Golder re same.
O&G    12179     7/20/2015     Michael J. Scimone    0.30 Correspondence with MNL re deposition coverage and scheduling.                            C. Depositions
O&G    12180     7/20/2015       Jahan C. Sagafi     0.40 Discussion re FLSA notice and class member responses.                                     E. Motions
O&G    12181     7/20/2015       Jahan C. Sagafi     1.20 Discussion re next steps in discovery and Opt‐in depos.                                   B. Discovery
O&G    12182     7/20/2015     Ashley Pellouchoud    0.30 Correspondence with MNL MAL JCS re intakes; correspondence re class certification         A. Investigation
                                                          meeting.
O&G    12183     7/21/2015    Michael N. Litrownik   0.50 Telephone conference with MJS, JET, and AP re: class cert lessons from HP                 E. Motions
O&G    12184     7/21/2015    Michael N. Litrownik   0.90 Review class certification briefing in HP re: class cert strategy                         E. Motions
O&G    12185     7/21/2015    Michael N. Litrownik   0.40 Correspondence with MJS and MTL re: process for filing consents                           F. Strategy
O&G    12186     7/21/2015    Michael N. Litrownik   0.50 Conference with MJS, JMD, and DB re: opt in questions and process                         F. Strategy
O&G    12187     7/21/2015    Michael J. Scimone     0.20 Conference with MNL re HP class certification briefing.                                   E. Motions
O&G    12188     7/21/2015    Michael J. Scimone     0.50 Telephone conference with JET, MNL, AP re HP class certification briefing.                E. Motions
O&G    12189     7/21/2015    Michael J. Scimone     0.90 Review class certification briefing from HP.                                              E. Motions
O&G    12190     7/21/2015    Michael J. Scimone     0.60 Conference with MNL, DB, JD, K. Jue re consent form filing logistics, correspondence      F. Strategy
                                                          with JCS re same.
O&G    12191     7/21/2015     Michael J. Scimone    0.20 Correspondence with paralegal team, claims administrator re consent form filing.          F. Strategy

O&G    12192     7/21/2015     Michael J. Scimone    0.20 Correspondence with AP, OJQ re filing opt‐in notice on behalf of deceased class           F. Strategy
                                                          member.
O&G    12193     7/21/2015      Marco A. Lopez       0.10 Review J. Margolis decision re redacted documents.                                        D. Doc. Revw.

                                                                   Page 418 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 420 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                    Code
O&G    12194     7/21/2015    Jeffrey M. Domanico     0.20   Set up call log for class member inquires.                                              F. Strategy
O&G    12195     7/21/2015    Jeffrey M. Domanico     0.20   Telephone conference with class member re notice.                                       A. Investigation
O&G    12196     7/21/2015    Jeffrey M. Domanico     0.50   Telephone conference with claims admin                                                  F. Strategy
O&G    12197     7/21/2015       Jahan C. Sagafi      0.10   Correspondence re FLSA notice implementation.                                           E. Motions
O&G    12198     7/21/2015       Jahan C. Sagafi      0.30   Strategy discussions re Rule 23 certification.                                          E. Motions
O&G    12199     7/21/2015       Darryl A. Bailey     0.50   Telephone conference with MJS, MNL , JMD with claims administrator re strategy.         F. Strategy

O&G    12200     7/21/2015      Darryl A. Bailey     1.60 Telephone conference with class members re notice.                               A. Investigation
O&G    12201     7/22/2015    Michael N. Litrownik   0.20 Review correspondence from D. Golder re: notices of deposition                   C. Depositions
O&G    12202     7/22/2015    Michael N. Litrownik   0.20 Review correspondence from DB and JMD re: opt‐in questions Telephone conferences A. Investigation

O&G    12203     7/22/2015    Michael N. Litrownik   0.20 Correspondence with D. Srinivasan re: Prepare for deposition issues                        C. Depositions
O&G    12204     7/22/2015    Michael N. Litrownik   0.20 Manage deposition travel and logistics.                                                    I. Travel
O&G    12205     7/22/2015    Michael N. Litrownik   0.20 Telephone conference with J. DeConti re: deposition                                        C. Depositions
O&G    12206     7/22/2015    Michael N. Litrownik   0.40 Review correspondence from JCS and D. Golder re: class list, 30b6 depositions, and         C. Depositions
                                                          other issues
O&G    12207     7/22/2015    Michael N. Litrownik   1.10 Telephone conference with plaintiff counsel re: discovery and class certification issues   E. Motions

O&G    12208     7/22/2015     Michael J. Scimone    1.10    Telephone conference with co‐counsel re discovery strategy.                             B. Discovery
O&G    12209     7/22/2015     Michael J. Scimone    0.20    Correspondence with S. Srinivasan re deposition scheduling.                             C. Depositions
O&G    12210     7/22/2015     Michael J. Scimone    0.30    Correspondence with co‐counsel re motion to compel.                                     B. Discovery
O&G    12211     7/22/2015     Michael J. Scimone    0.20    Correspondence with claims administrator re notice and consent filings.                 F. Strategy
O&G    12212     7/22/2015      Marco A. Lopez       0.10    Review correspondence from B. Anders re email discovery and requested documents.        D. Doc. Revw.

O&G    12213     7/22/2015    Jeffrey M. Domanico    0.70    Pull documents for Prepare for deposition for opt‐in.                                   C. Depositions
O&G    12214     7/22/2015       Jahan C. Sagafi     0.50    Correspondence re MSA deposition.                                                       C. Depositions
O&G    12215     7/22/2015       Jahan C. Sagafi     0.20    Discussion re class list data.                                                          B. Discovery
O&G    12216     7/22/2015       Jahan C. Sagafi     0.10    Team discussion re mediation.                                                           H. Settlement
O&G    12217     7/22/2015       Jahan C. Sagafi     0.10    Correspondence with defendant re deposition discovery.                                  C. Depositions
O&G    12218     7/22/2015       Jahan C. Sagafi     0.30    Prepare for deposition and team Telephone conference re discovery.                      C. Depositions
O&G    12219     7/22/2015       Darryl A. Bailey    0.70    Telephone conference with class members re notice.                                      A. Investigation
O&G    12220     7/22/2015     Ashley Pellouchoud    1.10    Conference with team re discovery.                                                      B. Discovery
O&G    12221     7/22/2015     Ashley Pellouchoud    1.70    Telephone conferences, e‐mails, etc. with current opt‐ins; manage prospective opt‐in    A. Investigation
                                                             Telephone conferences; chart progress.
O&G    12222     7/23/2015    Michael N. Litrownik   0.40    Correspondence with plaintiff counsel re: C. Kotts; Correspondence with JCs and MJS     F. Strategy
                                                             re: same
O&G    12223     7/23/2015    Michael N. Litrownik   0.40    Correspondence with plaintiff counsel re: C. Kotts; Correspondence with JCs and MJS     F. Strategy
                                                             re: same
O&G    12224     7/23/2015    Michael N. Litrownik   0.20    Review correspondence from D. Srinivasan re: opt‐in issue                               F. Strategy
O&G    12225     7/23/2015    Michael N. Litrownik   0.10    Telephone conference with AP re: notice issue                                           F. Strategy

                                                                   Page 419 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 421 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                  Code
O&G    12226     7/23/2015    Michael N. Litrownik    0.50   Correspondence with JCS, MJS, AP, and MAL re: intake                                  A. Investigation
O&G    12227     7/23/2015     Michael J. Scimone     0.10   Telephone conference to Gilardi re second mailing, consent forms.                     F. Strategy
O&G    12228     7/23/2015     Michael J. Scimone     0.30   Telephone conference with JCS, D. Golder re discovery timing.                         B. Discovery
O&G    12229     7/23/2015     Michael J. Scimone     0.20   Correspondence with D. Golder re scheduling depositions.                              C. Depositions
O&G    12230     7/23/2015       Marco A. Lopez       1.20   Email; contact declarant re: deposition.                                              C. Depositions
O&G    12231     7/23/2015    Jeffrey M. Domanico     0.60   Prepare consents to join for filing; finalize same and file via ECF.                  F. Strategy
O&G    12232     7/23/2015    Jeffrey M. Domanico     1.50   Update class list.                                                                    F. Strategy
O&G    12233     7/23/2015    Jeffrey M. Domanico     1.20   Review client documents for Prepare for deposition.                                   C. Depositions
O&G    12234     7/23/2015       Jahan C. Sagafi      0.20   Discuss administrator website process.                                                F. Strategy
O&G    12235     7/23/2015       Jahan C. Sagafi      0.20   Review class member intakes.                                                          A. Investigation
O&G    12236     7/23/2015       Jahan C. Sagafi      0.70   Team discussion and correspondence with defendant re discovery deficiencies and       C. Depositions
                                                             depositions.
O&G    12237     7/23/2015       Darryl A. Bailey    0.70    Update Telephone conference summary.                                                  F. Strategy
O&G    12238     7/23/2015       Darryl A. Bailey    0.90    Telephone conference with class members re notice.                                    A. Investigation
O&G    12239     7/23/2015       Darryl A. Bailey    1.30    Update class list with CTJ filed date.                                                F. Strategy
O&G    12240     7/23/2015     Ashley Pellouchoud    0.40    Telephone conference with prospective opt‐in Andrea Lovington.                        A. Investigation
O&G    12241     7/23/2015     Ashley Pellouchoud    0.20    Telephone conference with opt‐in Christopher Madears.                                 A. Investigation
O&G    12242     7/23/2015     Ashley Pellouchoud    0.60    Correspondence with MJS re opt‐in; Telephone conferences various opt‐ins to answer    A. Investigation
                                                             questions about the case.
O&G    12243     7/23/2015     Ashley Pellouchoud    0.20    Telephone conference with MNL re deceased prospective opt‐in/claims admin; e‐mail     F. Strategy
                                                             to MJS.
O&G    12244     7/23/2015    Ashley Pellouchoud     0.10    Review MNL intake e‐mail; updated evidence.                                           A. Investigation
O&G    12245     7/24/2015    Michael N. Litrownik   0.30    Correspondence with AP, DB, JMD, JCS re: potential opt‐in Telephone conferences and   A. Investigation
                                                             questions
O&G    12246     7/24/2015       Darryl A. Bailey    0.60    Telephone conference with class members re notice.                                    A. Investigation
O&G    12247     7/24/2015       Darryl A. Bailey    0.70    Update Telephone conference summary list.                                             F. Strategy
O&G    12248     7/24/2015     Ashley Pellouchoud    2.40    Manage intake Telephone conferences (answer questions re collective action process,   A. Investigation
                                                             etc.); circulate summary chart; various correspondence (MJS, JCS, MAL, MNL).

O&G    12249     7/27/2015     Michael J. Scimone    0.60 Telephone conference with D. Golder re identifying witnesses, producing documents.       B. Discovery

O&G    12250     7/27/2015    Jeffrey M. Domanico    3.30 Log CTJ's in class list; prepare same for filing; finalize and file same via ECF.        F. Strategy
O&G    12251     7/27/2015       Jahan C. Sagafi     0.60 Telephone conference with defendant re discovery and follow‐up with team.                B. Discovery

O&G    12252     7/27/2015      Darryl A. Bailey     0.40    Update Telephone conference log.                                                      F. Strategy
O&G    12253     7/27/2015      Darryl A. Bailey     0.20    Telephone conference with class members re notice.                                    A. Investigation
O&G    12254     7/28/2015    Michael N. Litrownik   0.30    Correspondence with MJS re: discovery issues.                                         B. Discovery
O&G    12255     7/28/2015    Michael N. Litrownik   0.30    Prepare errata sheets for opt‐ins.                                                    C. Depositions
O&G    12256     7/28/2015    Michael J. Scimone     0.10    Correspondence with opposing counsel D. Golder re opt‐in discovery.                   F. Strategy
O&G    12257     7/28/2015    Michael J. Scimone     0.10    Telephone conference with potential opt‐in.                                           B. Discovery

                                                                   Page 420 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 422 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                   Code
O&G    12258     7/28/2015      Marco A. Lopez        0.40 Correspondence re FLSA notice implementation and class member responses.               A. Investigation

O&G    12259     7/28/2015    Jeffrey M. Domanico    0.70 Discussions re 30(b)(6) deposition and opt‐in discovery.                                C. Depositions
O&G    12260     7/28/2015    Jeffrey M. Domanico    0.10 Telephone conference with class members re notice.                                      F. Strategy
O&G    12261     7/28/2015       Jahan C. Sagafi     0.50 Telephone conference with prospective opt‐ins and other intakes re advise on next       E. Motions
                                                          steps.
O&G    12262     7/28/2015       Jahan C. Sagafi     1.20 Review client document production, draft correspondence with Defendant re same;         C. Depositions
                                                          correspondence with claims administrator re consent filings.
O&G    12263     7/28/2015       Darryl A. Bailey    0.80 Fill out errata sheets for opt‐ins; send to opt‐ins via DocuSign.                       A. Investigation
O&G    12264     7/28/2015     Ashley Pellouchoud    1.00 Update class list; prepare CTJ's for filing; file same via ECF.                         A. Investigation
O&G    12265     7/29/2015     Part Time Paralegal   0.40 [NSB] Print and compile deposition of binder re opt‐in.                                 C. Depositions
O&G    12266     7/29/2015    Michael N. Litrownik   0.20 Review correspondence from MJS and Plaintiffs' counsel re: discovery issues.            C. Depositions
O&G    12267     7/29/2015    Michael N. Litrownik   0.20 Telephone conference with opt‐in re: deposition.                                        C. Depositions
O&G    12268     7/29/2015    Michael N. Litrownik   0.20 Review errata sheet signature and correspondence to JMD1 re: same.                      A. Investigation
O&G    12269     7/29/2015    Michael N. Litrownik   0.30 Correspondence with JCS, MJS, and AP re: notice issues.                                 C. Depositions
O&G    12270     7/29/2015    Michael N. Litrownik   0.30 Review correspondence from opposing counsel D. Golder re discovery.                     F. Strategy
O&G    12271     7/29/2015     Michael J. Scimone    0.30 Correspondence with team, opposing counsel D. Golder re opt‐in discovery.               C. Depositions
O&G    12272     7/29/2015     Michael J. Scimone    0.60 Pull documents for deposition binder of opt‐in.                                         B. Discovery
O&G    12273     7/29/2015    Jeffrey M. Domanico    0.30 Telephone conference with class members re notice.                                      C. Depositions
O&G    12274     7/29/2015    Jeffrey M. Domanico    0.20 Review correspondence from opt‐in re: hours issues; correspondence with opt‐in re:      F. Strategy
                                                          same.
O&G    12275     7/29/2015    Jeffrey M. Domanico    0.20 Draft enclosure letter re opt‐in errata sheet; finalize same and email to opposing      C. Depositions
                                                          counsel.
O&G    12276     7/29/2015       Darryl A. Bailey    2.70 Update class list; prepare CTJ's for filing; file same via ECF.                         A. Investigation
O&G    12277     7/30/2015    Michael N. Litrownik   3.00 Travel to Hartford for deposition of opt‐in.                                            I. Travel
O&G    12278     7/30/2015     Michael J. Scimone    0.20 Correspondence with JCS re response to opposing counsel D. Golder letter.               B. Discovery
O&G    12279     7/30/2015    Jeffrey M. Domanico    1.00 Telephone conference with JCS re correspondence to opposing counsel D. Golder re        F. Strategy
                                                          class certification discovery.
O&G    12280     7/30/2015     Michael J. Scimone    2.50 Draft letter to opposing counsel D. Golder re class certification discovery.            E. Motions
O&G    12281     7/30/2015     Michael J. Scimone    0.40 Telephone conference with co‐counsel D. Srinivasan re: deposition preparation issues.   E. Motions

O&G    12282     7/30/2015    Michael N. Litrownik   0.30   Correspondence with JCS and MJS re: deposition preparation issues.                    C. Depositions
O&G    12283     7/30/2015    Michael N. Litrownik   4.00   Attend deposition preparation with client.                                            C. Depositions
O&G    12284     7/30/2015    Michael N. Litrownik   2.30   Review opt‐in discovery materials.                                                    C. Depositions
O&G    12285     7/30/2015     Michael J. Scimone    3.00   [DLZ] Revise and prepare preservation letters to opt‐in Plaintiffs.                   C. Depositions
O&G    12286     7/30/2015    Jeffrey M. Domanico    0.40   Set up mail merge for preservation letters.                                           C. Depositions
O&G    12287     7/30/2015     Ashley Pellouchoud    1.00   Response to discovery letter.                                                         C. Depositions
O&G    12288     7/30/2015     Part Time Paralegal   0.40   Telephone conference with class members re notice.                                    B. Discovery
O&G    12289     7/30/2015    Jeffrey M. Domanico    1.50   Update class list; prepare CTJ's for filing; file same via ECF.                       B. Discovery



                                                                  Page 421 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 423 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                      Code
O&G    12290     7/30/2015       Jahan C. Sagafi      0.30 Draft enclosure letter re opt‐in errata sheet; finalize and send same to opposing         B. Discovery
                                                           counsel via email.
O&G    12291     7/30/2015       Darryl A. Bailey     0.30 Conference with MJS re opt‐in depositions; review JCS correspondence.                     A. Investigation
O&G    12292     7/30/2015     Ashley Pellouchoud     2.40 Review intake callers; correspondence with MJS, DAB, JMD1 re call log; update call log;   A. Investigation
                                                           telephone conferences with post‐notice intakes.
O&G    12293     7/31/2015     Part Time Paralegal    3.50 [DLZ] Revise and prepare preservation letters to opt‐in Plaintiffs.                       B. Discovery
O&G    12294     7/31/2015    Michael N. Litrownik    3.50 Travel from Hartford back to NYC after deposition.                                        I. Travel
O&G    12295     7/31/2015    Michael N. Litrownik    8.10 Defend opt‐in deposition.                                                                 C. Depositions
O&G    12296     7/31/2015     Michael J. Scimone     0.30 Telephone conference with JCS re letter to opposing counsel D. Golder.                    B. Discovery
O&G    12297     7/31/2015    Jeffrey M. Domanico     3.20 Send correspondence to Defendant re discovery priorities.                                 F. Strategy
O&G    12298     7/31/2015    Jeffrey M. Domanico     0.20 Update call log summary.                                                                  C. Depositions
O&G    12299     7/31/2015       Jahan C. Sagafi      0.40 Telephone conference with class members re notice.                                        B. Discovery
O&G    12300     7/31/2015       Darryl A. Bailey     0.90 Update class list; prepare CTJ's for filing; file same via ECF.                           A. Investigation
O&G    12301     7/31/2015       Darryl A. Bailey     1.00 Pull documents re opt‐in upcoming deposition; send same to co‐counsel.                    A. Investigation
O&G    12302     8/3/2015     Michael N. Litrownik    0.10 Review correspondence from opt‐in.                                                        A. Investigation
O&G    12303     8/3/2015     Michael N. Litrownik    0.30 Telephone conference with potential opt‐in and her counsel re: separate claim against     A. Investigation
                                                           Defendant.
O&G    12304     8/3/2015      Michael J. Scimone     0.60 Review opt‐in intakes, correspondence with co‐counsel re contacting potential             A. Investigation
                                                           deponents.
O&G    12305     8/3/2015       Marco A. Lopez        0.70 Telephone conference with JCS, opposing counsel, and others re: discovery.                B. Discovery
O&G    12306     8/3/2015       Jahan C. Sagafi       0.50 Correspondence with team, Court, Defendant re postcard notice hearing.                    B. Discovery
O&G    12307     8/3/2015       Jahan C. Sagafi       1.30 Telephone conference with Defendant and Plaintiffs' counsel re electronically stored      A. Investigation
                                                           information, Rule 23 schedule, motion to compel, and Defendant's production of
                                                           documents and witnesses.
O&G    12308     8/3/2015       Jahan C. Sagafi       0.30 Update call log.                                                                          B. Discovery
O&G    12309     8/3/2015       Darryl A. Bailey      0.30 Correspondence with team re email notice to class members.                                A. Investigation
O&G    12310     8/3/2015       Darryl A. Bailey      0.20 Telephone conference with class member re notice.                                         A. Investigation
O&G    12311     8/3/2015     Ashley Pellouchoud      0.10 Correspondence with DAB re intakes.                                                       A. Investigation
O&G    12312     8/3/2015     Ashley Pellouchoud      0.10 Telephone conference with prospective opt‐in; update shared call‐log.                     A. Investigation
O&G    12313     8/3/2015     Ashley Pellouchoud      0.60 Telephone conference with prospective opt‐in; update shared call‐log.                     A. Investigation
O&G    12314     8/4/2015     Michael N. Litrownik    0.20 Correspondence to K. Jue re: website issue.                                               E. Motions
O&G    12315     8/4/2015     Michael N. Litrownik    0.50 Correspondence with JCS, MJS and Plaintiffs' counsel re: mediator issues.                 H. Settlement
O&G    12316     8/4/2015     Michael N. Litrownik    0.40 Review correspondence from Court, JCS, opposing counsel D. Golder re: call with Court.    B. Discovery

O&G    12317     8/4/2015     Michael N. Litrownik   0.10 Review correspondence from JCS re: discovery of electronically stored information.         B. Discovery

O&G    12318     8/4/2015      Michael J. Scimone    0.60 Telephone conference with Judge Arterton, telephone conference with JCS re same.           G. Court

O&G    12319     8/4/2015      Michael J. Scimone    0.10 Correspondence with JCS, claims administrator re consent forms.                            F. Strategy
O&G    12320     8/4/2015     Jeffrey M. Domanico    0.10 Review class member intakes.                                                               B. Discovery

                                                                  Page 422 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 424 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                                  Code
O&G    12321     8/4/2015    Jeffrey M. Domanico     0.20   Review notice administrator process.                                                  F. Strategy
O&G    12322     8/4/2015       Jahan C. Sagafi      0.10   Update call log.                                                                      A. Investigation
O&G    12323     8/4/2015       Jahan C. Sagafi      0.30   Telephone conference with class members re notice.                                    H. Settlement
O&G    12324     8/4/2015       Jahan C. Sagafi      0.10   Call non‐CSC intake back (Exelon).                                                    F. Strategy
O&G    12325     8/4/2015       Jahan C. Sagafi      0.40   Handle post‐notice CTJ questions from prospective opt‐ins.                            B. Discovery
O&G    12326     8/4/2015       Darryl A. Bailey     0.20   Update master post‐notice call log.                                                   A. Investigation
O&G    12327     8/4/2015       Darryl A. Bailey     0.50   Telephone conference with prospective opt‐in.                                         A. Investigation
O&G    12328     8/4/2015     Ashley Pellouchoud     0.40   Telephone conference with opt‐in.                                                     A. Investigation
O&G    12329     8/4/2015     Ashley Pellouchoud     0.40   Redact and bates stamp client documents; send to opposing counsel via email.          A. Investigation

O&G    12330     8/4/2015     Ashley Pellouchoud    2.80 Update class list; prepare CTJ's for filing; file same via ECF.                          A. Investigation
O&G    12331     8/4/2015     Ashley Pellouchoud    0.50 Research and discuss potential mediators; reach out to mediator re schedule.             A. Investigation
O&G    12332     8/4/2015     Ashley Pellouchoud    1.80 Prepare for and attend telephonic hearing re postcard notice; follow‐up                  A. Investigation
                                                         correspondence with defendant re email notice.
O&G    12333     8/5/2015    Michael N. Litrownik   1.70 Perform legal research re: consent form language.                                        E. Motions
O&G    12334     8/5/2015    Michael N. Litrownik   0.30 Telephone conference with JCS and MJS re: discovery follow‐up.                           B. Discovery
O&G    12335     8/5/2015    Michael N. Litrownik   0.60 Telephone conference with JCS, MJS, co‐counsel M. Caesar, and defense counsel re:        B. Discovery
                                                         discovery issues.
O&G    12336     8/5/2015    Michael N. Litrownik   0.70 Telephone conference with Plaintiffs' counsel re: Rule 23 schedule, discovery,           C. Depositions
                                                         mediation, and other issues.
O&G    12337     8/5/2015    Michael N. Litrownik   0.20 Telephone conference with MJS re: discovery issues.                                      B. Discovery
O&G    12338     8/5/2015    Michael J. Scimone     1.40 Draft proposed stipulation re Rule 23 briefing schedule, correspondence with JCS re      A. Investigation
                                                         same.
O&G    12339     8/5/2015     Michael J. Scimone    0.90 Telephone conference with JCS, opposing counsel re discovery schedule and timing.        E. Motions

O&G    12340     8/5/2015     Michael J. Scimone    0.70 Correspondence with co‐counsel re notice process and language of consent to join         B. Discovery
                                                         form.
O&G    12341     8/5/2015     Michael J. Scimone    0.50 Draft agenda for team call.                                                              A. Investigation
O&G    12342     8/5/2015     Michael J. Scimone    0.70 Telephone conference with co‐counsel re notice process, motion to compel, opt‐in         B. Discovery
                                                         discovery.
O&G    12343     8/5/2015     Michael J. Scimone    0.10 Save ECF filed consent forms to case file.                                               F. Strategy
O&G    12344     8/5/2015       Marco A. Lopez      0.90 Attend meet and confer re discovery.                                                     D. Doc. Revw.
O&G    12345     8/5/2015    Jeffrey M. Domanico    0.70 Attend weekly team call.                                                                 F. Strategy
O&G    12346     8/5/2015    Jeffrey M. Domanico    1.00 Conference with team re strategy re discovery and class certification.                   F. Strategy
O&G    12347     8/5/2015       Jahan C. Sagafi     0.50 Review opt‐ins; suggest opt‐ins for deposition.                                          B. Discovery
O&G    12348     8/5/2015       Jahan C. Sagafi     1.00 Review personnel files for key result area overlap and use of Service Level Agreements   F. Strategy
                                                         as metrics for employee performance; biweekly status call with JCS, MJS, and others.

O&G    12349     8/5/2015     Ashley Pellouchoud    1.00 Update class list; prepare and finalize CTJ's for filing; file same via ECF.             F. Strategy



                                                                  Page 423 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 425 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                     Code
O&G    12350     8/6/2015     NY Student Law Clerk    4.60 [EEV] Research cases re consent forms transferring to new class post decertification of   E. Motions
                                                           previous class for MJS.
O&G    12351     8/6/2015      Michael J. Scimone     0.80 Telephone conference with opposing counsel re deposition dates and document               C. Depositions
                                                           production, conference with JCS re same.
O&G    12352     8/6/2015      Michael J. Scimone     0.40 Research re post‐decertification refiling of consent forms.                               E. Motions
O&G    12353     8/6/2015      Michael J. Scimone     0.10 Review new discovery requests.                                                            B. Discovery
O&G    12354     8/6/2015      Michael J. Scimone     1.30 Correspondence with attorneys, paralegals re inquiries from opt‐ins.                      A. Investigation
O&G    12355     8/6/2015      Michael J. Scimone     0.80 Correspondence with opposing counsel W. Anthony re consent form language,                 A. Investigation
                                                           telephone conference with JCS re same.
O&G    12356     8/6/2015     Jeffrey M. Domanico     0.50 Update class list.                                                                        F. Strategy
O&G    12357     8/6/2015     Jeffrey M. Domanico     0.10 Save filed consent forms to case file.                                                    F. Strategy
O&G    12358     8/6/2015        Jahan C. Sagafi      1.60 Notice and consent to join form negotiations.                                             A. Investigation
O&G    12359     8/6/2015        Jahan C. Sagafi      0.10 Correspondence with Plaintiffs' counsel re updating log.                                  B. Discovery
O&G    12360     8/6/2015        Darryl A. Bailey     1.50 Post‐notice calls, e‐mails, chart update, etc.                                            F. Strategy
O&G    12361     8/6/2015      Ashley Pellouchoud     1.20 Attend meet and confer re discovery, motion to compel.                                    A. Investigation
O&G    12362     8/6/2015      Ashley Pellouchoud     1.70 Update class list; prepare and file CTJ's.                                                A. Investigation
O&G    12363     8/6/2015      Ashley Pellouchoud     2.40 Attempt telephone conferences with unresponsive opt‐ins; draft declarations; update       A. Investigation
                                                           master call log.
O&G    12364     8/7/2015     NY Student Law Clerk    0.70 [EEV] Research whether language of consent form is valid for MJS.                         E. Motions
O&G    12365     8/7/2015      Michael J. Scimone     0.40 Correspondence with JCS, opposing counsel D. Golder re consent to join form.              B. Discovery

O&G    12366     8/7/2015      Michael J. Scimone    2.30   Draft Plaintiffs' position statement re email reminder, consent to join form.            F. Strategy
O&G    12367     8/7/2015      Michael J. Scimone    0.20   Conference with EEV re research on cases re consent form language.                       E. Motions
O&G    12368     8/7/2015      Michael J. Scimone    0.10   Correspondence with JCS re consent form, letter to Court.                                B. Discovery
O&G    12369     8/7/2015     Jeffrey M. Domanico    0.10   Save and circulate joint status report.                                                  F. Strategy
O&G    12370     8/7/2015     Jeffrey M. Domanico    0.20   Correspondence with Named Plaintiff re case status.                                      F. Strategy
O&G    12371     8/7/2015        Jahan C. Sagafi     0.50   Edit master class list.                                                                  A. Investigation
O&G    12372     8/7/2015        Jahan C. Sagafi     2.80   Negotiations and status report re reminder notice and process.                           E. Motions
O&G    12373     8/7/2015        Darryl A. Bailey    0.50   Update call log.                                                                         F. Strategy
O&G    12374     8/7/2015        Darryl A. Bailey    0.10   Telephone conference with class member re notice.                                        A. Investigation
O&G    12375     8/7/2015        Darryl A. Bailey    0.10   Telephone conference with LAZ re Zajonc intake project.                                  A. Investigation
O&G    12376     8/7/2015      Ashley Pellouchoud    1.80   Update class list; prepare and file CTJ's.                                               A. Investigation
O&G    12377     8/7/2015      Ashley Pellouchoud    1.90   Class member outreach; correspondence with JCS, MJS.                                     A. Investigation
O&G    12378     8/10/2015    Michael N. Litrownik   0.10   Telephone conference with MJS re: handling opt‐in calls.                                 A. Investigation
O&G    12379     8/10/2015    Michael N. Litrownik   0.10   Telephone conference with court reporter re: opt‐in deposition.                          C. Depositions
O&G    12380     8/10/2015    Michael N. Litrownik   0.20   Review correspondence from co‐counsel D. Hutchinson re: opt‐in deposition logistics.     C. Depositions

O&G    12381     8/10/2015    Michael N. Litrownik   0.10 Review Defendant's second set of interrogatories and requests for production of            B. Discovery
                                                          documents.



                                                                  Page 424 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 426 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                       Code
O&G    12382     8/10/2015     Michael J. Scimone     0.50 Finalize retainer agreement for potential client, telephone call to client re same.        A. Investigation

O&G    12383     8/10/2015     Michael J. Scimone    0.20   Telephone conference with MNL re receiving intake calls from opt‐ins.                     A. Investigation
O&G    12384     8/10/2015     Michael J. Scimone    0.80   Review documents for 30(b)(6) deposition.                                                 C. Depositions
O&G    12385     8/10/2015     Michael J. Scimone    0.50   Review dates and locations for potential opt‐in depositions.                              C. Depositions
O&G    12386     8/10/2015    Jeffrey M. Domanico    0.50   Update master class list.                                                                 F. Strategy
O&G    12387     8/10/2015    Jeffrey M. Domanico    0.10   Save and circulate Defendant's letter response to order re motion to compel.              B. Discovery
O&G    12388     8/10/2015    Jeffrey M. Domanico    1.10   Edit motion to compel letter.                                                             B. Discovery
O&G    12389     8/10/2015       Jahan C. Sagafi     0.40   Update class member contact sheet.                                                        B. Discovery
O&G    12390     8/10/2015       Darryl A. Bailey    0.10   Save Defendant's interrogatories and requests for production of documents to case         F. Strategy
                                                            file; calendar deadlines re same.
O&G    12391     8/10/2015      Darryl A. Bailey     1.40   Update class list; prepare CTJ's for filing.                                              A. Investigation
O&G    12392     8/11/2015    Michael N. Litrownik   0.50   Review correspondence from Plaintiffs' counsel re: deposition, class certification        B. Discovery
                                                            deadline stipulation and motion, and other issues.
O&G    12393     8/11/2015    Michael N. Litrownik   0.20   Correspondence with JCS re: search term issues.                                           C. Depositions
O&G    12394     8/11/2015    Michael N. Litrownik   0.60   Research re: stipulation vs motion to extend class cert briefing schedule.                E. Motions
O&G    12395     8/11/2015    Michael J. Scimone     0.40   Correspondence with opposing counsel D. Salazar‐Austin, co‐counsel re opt‐in              B. Discovery
                                                            discovery.
O&G    12396     8/11/2015     Michael J. Scimone    0.30   Review draft letter re search terms for electronically stored information.                B. Discovery
O&G    12397     8/11/2015     Michael J. Scimone    0.30   Telephone conference with JCS re opt‐in discovery.                                        B. Discovery
O&G    12398     8/11/2015     Michael J. Scimone    1.70   Edit letter brief re motion to compel.                                                    B. Discovery
O&G    12399     8/11/2015      Jahan C. Sagafi      0.30   Correspondence re opt‐in discovery and class representative selection and notification.   B. Discovery

O&G    12400     8/11/2015      Jahan C. Sagafi      0.80   Discussions re discovery and Rule 23 strategy and case schedule with team.                E. Motions
O&G    12401     8/11/2015      Jahan C. Sagafi      0.20   Mediation scheduling.                                                                     H. Settlement
O&G    12402     8/11/2015      Jahan C. Sagafi      1.30   Motion to compel further edits.                                                           B. Discovery
O&G    12403     8/11/2015      Jahan C. Sagafi      0.80   Motion to compel.                                                                         B. Discovery
O&G    12404     8/11/2015      Darryl A. Bailey     2.70   Update class list; prepare and file CTJ's.                                                F. Strategy
O&G    12405     8/11/2015    Ashley Pellouchoud     0.80   Post notice calls; follow‐up; intakes; miscellaneous correspondence.                      A. Investigation
O&G    12406     8/12/2015     Stephanie Brooks      0.50   Prepare and fax letter.                                                                   E. Motions
O&G    12407     8/12/2015     Stephanie Brooks      1.50   Prepare and file motion and letter to Court.                                              E. Motions
O&G    12408     8/12/2015    Michael N. Litrownik   0.20   Telephone conference with DAB, co‐counsel D. Hutchinson, and J. Schott re:                A. Investigation
                                                            responding to opt‐in calls.
O&G    12409     8/12/2015    Michael N. Litrownik   0.20   Correspondence with JCS, MJS, re: opt‐in calls.                                           A. Investigation
O&G    12410     8/12/2015    Michael N. Litrownik   0.30   Telephone conference with DAB re: opt‐in call process.                                    E. Motions
O&G    12411     8/12/2015    Michael N. Litrownik   0.20   Correspondence with MJS re: format of motion.                                             E. Motions
O&G    12412     8/12/2015    Michael N. Litrownik   0.80   Draft motion to extend class certification briefing schedule.                             A. Investigation
O&G    12413     8/12/2015    Michael N. Litrownik   0.90   Conference with MJS re: all tasks and projects, staffing issues, and other issues.        E. Motions

O&G    12414     8/12/2015    Michael N. Litrownik   0.90 Draft outline of case tasks.                                                                F. Strategy

                                                                  Page 425 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 427 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                       Code
O&G    12415     8/12/2015     Michael J. Scimone     0.50   Arrange logistics for deposition of 30(b)(6) deposition.                                   F. Strategy
O&G    12416     8/12/2015     Michael J. Scimone     1.40   Edit letter brief re motion to compel.                                                     F. Strategy
O&G    12417     8/12/2015     Michael J. Scimone     0.20   Correspondence with co‐counsel re timing of motion to compel, motion to extend Rule        C. Depositions
                                                             23 deadlines.
O&G    12418     8/12/2015     Michael J. Scimone    1.10    Conference with MNL re case priority areas and workflow.                                   B. Discovery
O&G    12419     8/12/2015     Michael J. Scimone    0.20    Conference with team re strategy re motion to compel and case schedule.                    E. Motions
O&G    12420     8/12/2015     Michael J. Scimone    0.30    Edit motion to extend deadlines.                                                           F. Strategy
O&G    12421     8/12/2015      Jahan C. Sagafi      0.30    Telephone conference with MNL and co‐counsel D. Hutchinson re opt‐in calls.                F. Strategy

O&G    12422     8/12/2015      Jahan C. Sagafi      0.30    Coordinate with court reporter re 30(b)(6) deposition.                                     E. Motions
O&G    12423     8/12/2015      Darryl A. Bailey     0.30    Calendar dates re close of notice period.                                                  F. Strategy
O&G    12424     8/12/2015      Darryl A. Bailey     0.10    Correspondence with co‐counsel M. Caesar re opt‐in.                                        A. Investigation
O&G    12425     8/12/2015      Darryl A. Bailey     0.50    Revise motion to extend class certification deadlines; correspondence to Plaintiffs'       F. Strategy
                                                             counsel re: same.
O&G    12426     8/12/2015      Darryl A. Bailey     0.40    Revise motion to extend class certification briefing schedule; correspondence to JCS re:   C. Depositions
                                                             same.
O&G    12427     8/12/2015    Ashley Pellouchoud     0.90    Update class list; prepare and file CTJ's.                                                 A. Investigation
O&G    12428     8/13/2015    Michael N. Litrownik   0.40    Telephone conference with JCS and MJS re: electronically stored information issues and     B. Discovery
                                                             discovery.
O&G    12429     8/13/2015    Michael N. Litrownik   0.40    Revise letter re electronically stored information.                                        B. Discovery
O&G    12430     8/13/2015    Michael N. Litrownik   0.20    Telephone conference with DXS re: search terms.                                            B. Discovery
O&G    12431     8/13/2015    Michael N. Litrownik   0.20    Correspondence to JCS and MJS re: search terms for electronically stored information.      B. Discovery

O&G    12432     8/13/2015    Michael N. Litrownik   0.40    Correspondence with JCS and MJS re: discovery and correspondence issues.                   B. Discovery
O&G    12433     8/13/2015    Michael N. Litrownik   0.20    Revise master task list.                                                                   B. Discovery
O&G    12434     8/13/2015    Michael N. Litrownik   0.30    Telephone conference with JCS, MNL re developing search terms.                             B. Discovery
O&G    12435     8/13/2015    Michael J. Scimone     0.20    Telephone conference with opposing counsel re discovery conference with Judge              F. Strategy
                                                             Margolis.
O&G    12436     8/13/2015     Michael J. Scimone    0.70    Correspondence with co‐counsel re discovery, supervise ECF filing of letter to Judge       B. Discovery
                                                             Margolis.
O&G    12437     8/13/2015     Michael J. Scimone    0.20    Respond to inquiries from opt‐ins.                                                         G. Court
O&G    12438     8/13/2015     Michael J. Scimone    0.30    Class member intakes and discuss opt‐in discovery issues.                                  B. Discovery
O&G    12439     8/13/2015     Michael J. Scimone    1.30    Correspondence with team and Court and Defendant re motion to compel hearing and           A. Investigation
                                                             prep for hearing.
O&G    12440     8/13/2015      Marco A. Lopez       0.20    Prepare for deposition.                                                                    C. Depositions
O&G    12441     8/13/2015      Jahan C. Sagafi      0.20    Update class list.                                                                         A. Investigation
O&G    12442     8/13/2015      Jahan C. Sagafi      0.40    Review proposed search terms and advise MNL on best practices re search terms and          C. Depositions
                                                             proposed discovery plans.
O&G    12443     8/13/2015       Jahan C. Sagafi     0.70    Review California case re e‐discovery sanctions per JCS and advise on strategies for       B. Discovery
                                                             discovery negotiation.

                                                                   Page 426 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 428 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                       Code
O&G    12444     8/13/2015       Darryl A. Bailey     0.30 Telephone conference with DXS re: search terms; correspondence to JCS and MJS re:          F. Strategy
                                                           same.
O&G    12445     8/13/2015       Darryl A. Bailey     1.50 Revise letter re electronically stored information; review case documents re: additional   F. Strategy
                                                           search terms.
O&G    12446     8/13/2015      Daniel Stromberg      0.60 Telephone conference with JCS re: deponents; correspondence with MNL; telephone            B. Discovery
                                                           conference with deponent.
O&G    12447     8/13/2015     Daniel Stromberg       1.50 Update class list; prepare and file CTJ's.                                                 E. Motions
O&G    12448     8/14/2015    Michael N. Litrownik    0.30 Review proposed reminder postcard and email language in light of Court's order.            E. Motions

O&G    12449     8/14/2015    Michael N. Litrownik   0.30 Review decision on reminder notice and consent form.                                        A. Investigation
O&G    12450     8/14/2015    Michael J. Scimone     0.90 Telephone conference with co‐counsel re discovery strategy.                                 B. Discovery
O&G    12451     8/14/2015    Michael J. Scimone     0.20 Correspondence with MNL, JCS re team conference call, opt‐in depositions.                   C. Depositions
O&G    12452     8/14/2015      Jahan C. Sagafi      0.30 Discussions re reminder notice.                                                             B. Discovery
O&G    12453     8/14/2015      Darryl A. Bailey     0.20 Correspondence with JCS, MNL, MJS, co‐counsel D. Hutchinson re intake.                      F. Strategy
O&G    12454     8/14/2015    Ashley Pellouchoud     1.40 Update class list; prepare and file CTJ's.                                                  A. Investigation
O&G    12455     8/14/2015    Ashley Pellouchoud     2.10 Post‐notice intake calls; circulate summary notes; update master call log.                  A. Investigation
O&G    12456     8/17/2015    Michael N. Litrownik   0.20 Correspondence to J. Schott re: opt‐in issue in Japan.                                      A. Investigation
O&G    12457     8/17/2015    Michael N. Litrownik   0.40 Telephone conference and conference with JCS and MJS re: preparation for call with          C. Depositions
                                                          Court.
O&G    12458     8/17/2015    Michael N. Litrownik   1.20 Telephone conference with Court re: Plaintiffs' discovery dispute letter.                   G. Court
O&G    12459     8/17/2015    Michael N. Litrownik   0.50 Correspondence with Plaintiffs' counsel re: opt‐in deposition schedules.                    B. Discovery
O&G    12460     8/17/2015    Michael N. Litrownik   2.00 Compile timeline of meet and confer efforts re: preparation for call with Court.            G. Court

O&G    12461     8/17/2015    Michael N. Litrownik   0.20   Conference with MJS re: reminder notice and opt‐in depositions.                           C. Depositions
O&G    12462     8/17/2015     Michael J. Scimone    1.50   Telephone conference with Judge Margolis re discovery production.                         G. Court
O&G    12463     8/17/2015     Michael J. Scimone    8.40   Prepare for 30(b)(6) deposition.                                                          C. Depositions
O&G    12464     8/17/2015     Michael J. Scimone    0.40   Correspondence with co‐counsel re opt‐in depositions.                                     C. Depositions
O&G    12465     8/17/2015       Marco A. Lopez      0.10   Calendar date for errata sheet re opt‐in.                                                 C. Depositions
O&G    12466     8/17/2015    Jeffrey M. Domanico    0.20   Discuss intakes.                                                                          C. Depositions
O&G    12467     8/17/2015       Jahan C. Sagafi     1.70   Prep for and attend telephone hearing re motion to compel.                                A. Investigation
O&G    12468     8/17/2015       Jahan C. Sagafi     2.30   Update class list: prepare and file CTJ's.                                                B. Discovery
O&G    12469     8/17/2015       Darryl A. Bailey    0.50   Telephone conference with deponent; correspondence with JCS, MNL, and MJS.                F. Strategy

O&G    12470     8/17/2015     Ashley Pellouchoud    0.70 Telephone conference with opt‐ins re deposition scheduling; related correspondence          C. Depositions
                                                          with MAL, MJS, MNL.
O&G    12471     8/18/2015    Michael N. Litrownik   0.30 Correspondence with opposing counsel D. Golder and other members of defense                 B. Discovery
                                                          counsel re: email and postcard reminder issues.
O&G    12472     8/18/2015    Michael N. Litrownik   0.20 Correspondence with JCS and MJS re: 30(b)(6) deposition.                                    D. Doc. Revw.
O&G    12473     8/18/2015    Michael N. Litrownik   6.50 Take 30(b)(6) deposition.                                                                   C. Depositions
O&G    12474     8/18/2015    Michael J. Scimone     0.70 Resolve issue re incorrect CTJ filing.                                                      C. Depositions

                                                                  Page 427 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 429 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours Description                                                                                    Code
O&G    12475     8/18/2015    Jeffrey M. Domanico     0.10 Finalize reminder notices.                                                              F. Strategy
O&G    12476     8/18/2015    Jeffrey M. Domanico     0.10 Correspondence with court reporter re electronic version of deposition transcript for   E. Motions
                                                           opt‐in.
O&G    12477     8/18/2015    Jeffrey M. Domanico     0.20 Discussion re 30(b)(6) deposition.                                                      C. Depositions
O&G    12478     8/18/2015       Jahan C. Sagafi      0.30 FLSA notice negotiations.                                                               C. Depositions
O&G    12479     8/18/2015       Jahan C. Sagafi      0.20 Discussions re work allocation.                                                         E. Motions
O&G    12480     8/18/2015       Jahan C. Sagafi      1.00 Discussions re reminder notice.                                                         F. Strategy
O&G    12481     8/18/2015       Jahan C. Sagafi      0.50 Discussions re deposition.                                                              A. Investigation
O&G    12482     8/18/2015       Jahan C. Sagafi      0.30 Update call summary.                                                                    C. Depositions
O&G    12483     8/18/2015       Darryl A. Bailey     0.30 Review 30(b)(6) deposition summary re effect on discovery.                              A. Investigation
O&G    12484     8/18/2015       Darryl A. Bailey     2.90 Review court orders and documents re: reminder notice; correspondence to JCS and        F. Strategy
                                                           MJS re: same.
O&G    12485     8/18/2015      Daniel Stromberg      3.30 Compile and update court documents to case file; update class list; prepare and file    C. Depositions
                                                           CTJ's.
O&G    12486     8/19/2015    Michael N. Litrownik    0.90 Team call re: discovery, Rule 23 class certification, and other issues.                 F. Strategy
O&G    12487     8/19/2015    Michael N. Litrownik    0.80 Telephone conference and correspondence with claims administrator, JCS, and MJS re:     E. Motions
                                                           final reminder notice issues.
O&G    12488     8/19/2015    Michael N. Litrownik    0.30 Correspondence to defense counsel re: scheduling opt‐in depositions.                    C. Depositions
O&G    12489     8/19/2015    Michael N. Litrownik    0.20 Review correspondence from defense counsel re: opt‐in depositions and opt‐in            C. Depositions
                                                           discovery issues.
O&G    12490     8/19/2015       Jahan C. Sagafi      1.10 Prepare for and lead call re discovery, work assignments, and FLSA notice.              A. Investigation
O&G    12491     8/19/2015       Jahan C. Sagafi      0.30 Update email to opt‐ins.                                                                E. Motions
O&G    12492     8/19/2015       Darryl A. Bailey     0.30 Review defense counsel discovery proposals.                                             F. Strategy
O&G    12493     8/19/2015      Daniel Stromberg      0.90 Team call.                                                                              C. Depositions
O&G    12494     8/19/2015     Ashley Pellouchoud     1.30 Update class list; prepare and file CTJ's.                                              F. Strategy
O&G    12495     8/19/2015     Ashley Pellouchoud     0.20 Review agenda; prepare for team call.                                                   F. Strategy
O&G    12496     8/20/2015    Michael N. Litrownik    0.10 Correspondence with court reporter re transcript.                                       E. Motions
O&G    12497     8/20/2015    Jeffrey M. Domanico     0.20 Mediation prep discussions.                                                             F. Strategy
O&G    12498     8/20/2015       Jahan C. Sagafi      0.10 Discussions re mediation.                                                               H. Settlement
O&G    12499     8/20/2015       Jahan C. Sagafi      0.10 Class member intakes.                                                                   H. Settlement
O&G    12500     8/20/2015       Jahan C. Sagafi      0.20 Negotiations re reminder notice.                                                        A. Investigation
O&G    12501     8/20/2015       Jahan C. Sagafi      0.30 Update deposition transcript to case file.                                              B. Discovery
O&G    12502     8/20/2015       Darryl A. Bailey     0.80 Compile and update CTJ case file.                                                       C. Depositions
O&G    12503     8/20/2015       Darryl A. Bailey     0.20 Telephone conference with class member re notice.                                       A. Investigation
O&G    12504     8/20/2015       Darryl A. Bailey     1.20 Reminder postcard and notice issues; correspondence to Plaintiffs' counsel, claims      F. Strategy
                                                           administrator and defense counsel re: same.
O&G    12505     8/21/2015       Jahan C. Sagafi      0.60 Negotiate discovery of opt‐ins; email notice reminder.                                  B. Discovery
O&G    12506     8/21/2015       Darryl A. Bailey     2.20 Update class list; prepare and file CTJ's.                                              F. Strategy
O&G    12507     8/21/2015     Ashley Pellouchoud     0.50 Post‐notice intake calls; update master spreadsheet; walk clients through opt‐in        A. Investigation
                                                           process.

                                                                  Page 428 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 430 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                    Code
O&G    12508     8/22/2015     Ashley Pellouchoud     0.40 Devise short intake form; circulate proposed short‐intake plan to JCS, MJS, MNL, MAL.   A. Investigation

O&G    12509     8/23/2015       Jahan C. Sagafi     0.20 Correspondence re opt‐in discovery and deposition summaries and class member             C. Depositions
                                                          outreach.
O&G    12510     8/24/2015      Darryl A. Bailey     0.50 Update class list.                                                                       F. Strategy
O&G    12511     8/24/2015    Michael N. Litrownik   0.20 Correspondence with GW and MJS re: opt‐in status email.                                  A. Investigation
O&G    12512     8/24/2015    Michael N. Litrownik   0.30 Correspondence with opposing counsel D. Salazar‐Austin re: opt‐in deposition             A. Investigation
                                                          scheduling.
O&G    12513     8/24/2015    Michael N. Litrownik   0.20 Review correspondence from opposing counsel D. Golder and co‐counsel M. Caesar re:       C. Depositions
                                                          opt‐in discovery proposals.
O&G    12514     8/24/2015    Michael N. Litrownik   1.00 Email notice, discovery, deposition, and other issues.                                   C. Depositions
O&G    12515     8/24/2015    Michael N. Litrownik   0.20 Review and edit draft intake form for discovery opt‐ins.                                 C. Depositions
O&G    12516     8/24/2015    Michael J. Scimone     0.40 Correspondence with MNL, co‐counsel M. Caesar re written discovery response,             A. Investigation
                                                          reminder notice.
O&G    12517     8/24/2015     Michael J. Scimone    0.10 Save 30(b)(6) deposition exhibits to case file.                                          B. Discovery
O&G    12518     8/24/2015    Jeffrey M. Domanico    0.30 Scan and save Defendant's exhibits.                                                      C. Depositions
O&G    12519     8/24/2015    Jeffrey M. Domanico    4.10 Insert email addresses into class list.                                                  C. Depositions
O&G    12520     8/24/2015    Jeffrey M. Domanico    0.40 Discussions re opt‐in discovery parameters.                                              F. Strategy
O&G    12521     8/24/2015       Jahan C. Sagafi     0.20 Discovery negotiations.                                                                  B. Discovery
O&G    12522     8/24/2015       Jahan C. Sagafi     0.40 Discussions re email notice and class member intakes.                                    B. Discovery
O&G    12523     8/24/2015       Jahan C. Sagafi     1.70 Prepare and file CTJ's.                                                                  A. Investigation
O&G    12524     8/24/2015       Darryl A. Bailey    0.40 Oversee list for email update to opt‐ins; correspondence to JMD1 and GW re: same.        F. Strategy

O&G    12525     8/24/2015       Darryl A. Bailey    2.60 Update class list; prepare and file CTJ's.                                               F. Strategy
O&G    12526     8/24/2015     Ashley Pellouchoud    1.30 Draft written discovery intake/reach out plan; revise short intake form; draft           B. Discovery
                                                          correspondence to MAL, MJS, JCS, MNL.
O&G    12527     8/25/2015    Michael N. Litrownik   0.40 Correspondence with co‐counsel M. Caesar re: opt‐in deposition logistics.                C. Depositions
O&G    12528     8/25/2015    Michael N. Litrownik   0.40 Email status update issues.                                                              A. Investigation
O&G    12529     8/25/2015    Michael N. Litrownik   0.40 Correspondence with Plaintiffs' counsel re: email status update to opt‐ins.              A. Investigation
O&G    12530     8/25/2015    Michael N. Litrownik   0.20 Correspondence with opposing counsel D. Golder and claims administrator re: whitelist    B. Discovery
                                                          issues.
O&G    12531     8/25/2015    Michael N. Litrownik   0.20 Review correspondence from defense counsel re: whitelist issues and opt‐in               C. Depositions
                                                          depositions.
O&G    12532     8/25/2015       Marco A. Lopez      1.00 Re‐send email to class members .                                                         C. Depositions
O&G    12533     8/25/2015    Jeffrey M. Domanico    0.20 Update attorney communications list.                                                     A. Investigation
O&G    12534     8/25/2015    Jeffrey M. Domanico    0.50 Correspondence re post‐notice callers, preservation of documents, bounce‐back e‐         B. Discovery
                                                          mails, etc.
O&G    12535     8/25/2015       Darryl A. Bailey    0.40 Telephone conference with opt‐in re preservation of documents, job duties, etc.          F. Strategy

O&G    12536     8/25/2015     Ashley Pellouchoud    0.30 Email; contact deponent; email MNL.                                                      B. Discovery

                                                                  Page 429 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 431 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                   Code
O&G    12537     8/25/2015    Ashley Pellouchoud      1.50   Update class list; prepare and file CTJ's.                                             A. Investigation
O&G    12538     8/26/2015    Michael N. Litrownik    0.20   Correspondence with co‐counsel D. Hutchinson re: opt‐in depositions.                   C. Depositions
O&G    12539     8/26/2015    Michael N. Litrownik    0.10   Review correspondence from MAL re: opt‐in deposition.                                  C. Depositions
O&G    12540     8/26/2015    Michael N. Litrownik    0.50   Conference with MJS re: discovery strategy and other issues.                           B. Discovery
O&G    12541     8/26/2015    Michael N. Litrownik    0.20   Correspondence with MJS re: 30(b)(6) issues.                                           C. Depositions
O&G    12542     8/26/2015    Michael N. Litrownik    0.20   Correspondence with K. Jue and opposing counsel D. Golder re: email reminder notice.   B. Discovery

O&G    12543     8/26/2015    Michael N. Litrownik   0.50 Correspondence with opposing counsel D. Salazar‐Austin and co‐counsel re:.                A. Investigation
O&G    12544     8/26/2015    Michael J. Scimone     3.60 Review and summarize deposition of 30(b)(6) deposition witness, research re 30(b)(6)      D. Doc. Revw.
                                                          obligations.
O&G    12545     8/26/2015      Jahan C. Sagafi      0.30 Discussions re FLSA reminder notice.                                                      E. Motions
O&G    12546     8/26/2015      Jahan C. Sagafi      0.20 Opt‐in discovery and FLSA notice discussions.                                             E. Motions
O&G    12547     8/26/2015      Darryl A. Bailey     1.40 Telephone conference with class member re: notice; update class list; prepare and file    F. Strategy
                                                          CTJ's.
O&G    12548     8/27/2015    Michael N. Litrownik   0.30 Review correspondence from Plaintiffs' counsel re: opt‐in discovery proposals.            C. Depositions

O&G    12549     8/27/2015    Michael N. Litrownik   4.80    Review and summarize deposition of 30(b)(6) witness.                                   B. Discovery
O&G    12550     8/27/2015     Michael J. Scimone    0.20    Update attorney correspondence spreadsheet.                                            D. Doc. Revw.
O&G    12551     8/27/2015    Jeffrey M. Domanico    1.00    Create spreadsheet of additional deponents with employee data.                         B. Discovery
O&G    12552     8/27/2015    Jeffrey M. Domanico    0.30    Review defense counsel letter re: search terms and advise MJS re: strategy on          C. Depositions
                                                             electronically stored information.
O&G    12553     8/27/2015      Darryl A. Bailey     0.40    Review Defendant's response letter re electronically stored information;               F. Strategy
                                                             correspondence with MJS and DXS re: same.
O&G    12554     8/27/2015     Daniel Stromberg      2.70    Update class list; prepare and file CTJ's.                                             B. Discovery
O&G    12555     8/28/2015    Michael N. Litrownik   0.20    Review spreadsheet re: data on new deponents.                                          D. Doc. Revw.
O&G    12556     8/28/2015    Michael N. Litrownik   0.10    Telephone conference with co‐counsel M. Caesar re: case status.                        A. Investigation
O&G    12557     8/28/2015    Michael N. Litrownik   0.10    Telephone conference with opt‐in (left voicemail).                                     D. Doc. Revw.
O&G    12558     8/28/2015    Michael N. Litrownik   0.20    Correspondence with opposing counsel D. Salazar‐Austin re: opt‐in depositions.         A. Investigation

O&G    12559     8/28/2015    Michael N. Litrownik   2.00 Draft memo re 30(b)(6) deposition and discovery strategy.                                 C. Depositions
O&G    12560     8/28/2015     Michael J. Scimone    0.20 Save Defendant's production to case file.                                                 C. Depositions
O&G    12561     8/28/2015    Jeffrey M. Domanico    0.50 Telephone conference with class member re notice.                                         B. Discovery
O&G    12562     8/28/2015    Jeffrey M. Domanico    0.20 Review 30(b)(6) deposition summary; correspondence to MJS re: same.                       C. Depositions
O&G    12563     8/28/2015       Darryl A. Bailey    0.40 Finalize notice of deposition; send same to opposing counsel via email.                   A. Investigation
O&G    12564     8/28/2015       Darryl A. Bailey    3.00 Update class list; prepare and file CTJ's for filing.                                     F. Strategy
O&G    12565     8/28/2015     Ashley Pellouchoud    0.30 Post‐notice calls, inquiries ‐‐‐‐> team correspondence; correspondence with intakes,      A. Investigation
                                                          opt‐ins, etc.
O&G    12566     8/31/2015    Michael N. Litrownik   0.20 Telephone conference with opt‐in re: deposition.                                          F. Strategy
O&G    12567     8/31/2015    Michael N. Litrownik   0.30 Correspondence with MJS re: written discovery issues.                                     C. Depositions
O&G    12568     8/31/2015    Michael N. Litrownik   0.10 Review Defendants' draft document requests.                                               B. Discovery

                                                                   Page 430 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 432 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                     Code
O&G    12569     8/31/2015    Michael N. Litrownik    0.60 Review correspondence from opposing counsel D. Golder and Plaintiffs' counsel re: opt‐   F. Strategy
                                                           in written discovery issues.
O&G    12570     8/31/2015    Michael N. Litrownik    1.30 Research re opt‐in discovery cases cited by parties.                                     C. Depositions
O&G    12571     8/31/2015    Michael N. Litrownik    1.30 Prepare for meet and confer re written opt‐in discovery.                                 B. Discovery
O&G    12572     8/31/2015    Michael J. Scimone      0.10 Correspondence with opposing counsel D. Golder re written opt‐in discovery.              B. Discovery

O&G    12573     8/31/2015     Michael J. Scimone    0.80   Update master task outline.                                                             B. Discovery
O&G    12574     8/31/2015     Michael J. Scimone    0.30   Draft deposition digest template.                                                       B. Discovery
O&G    12575     8/31/2015     Michael J. Scimone    1.50   Create spreadsheet of employee data from CO, MA, MO and NC.                             B. Discovery
O&G    12576     8/31/2015     Michael J. Scimone    0.90   Create spreadsheet of selected deponents and employee data.                             F. Strategy
O&G    12577     8/31/2015     Michael J. Scimone    0.50   Discussions re allocation of work and Rule 23 plan.                                     C. Depositions
O&G    12578     8/31/2015    Jeffrey M. Domanico    1.20   Discussions re proper scope of opt‐in discovery and prep for meet and confer efforts.   B. Discovery

O&G    12579     8/31/2015    Jeffrey M. Domanico    0.70 Discussions re opt‐in discovery and work allocations.                                     C. Depositions
O&G    12580     8/31/2015       Jahan C. Sagafi     0.10 Correspondence with co‐counsel M. Caesar re deceased opt‐in (executor substitute).        E. Motions

O&G    12581     8/31/2015       Jahan C. Sagafi     0.10 Telephone conference with prospective opt‐in.                                             B. Discovery
O&G    12582     8/31/2015       Jahan C. Sagafi     0.20 Correspondence with DAB re post‐notice inquiries.                                         B. Discovery
O&G    12583     8/31/2015       Darryl A. Bailey    0.60 Conference with JMD1 re: additional Plaintiffs; review spreadsheets; correspondence       F. Strategy
                                                          to MJS re: same.
O&G    12584     8/31/2015     Ashley Pellouchoud    0.10 Review master task outline; correspondence to MJS re: same.                               A. Investigation
O&G    12585     8/31/2015     Ashley Pellouchoud    0.20 Review deposition digest template; correspondence to MJS re: same.                        A. Investigation
O&G    12586     8/31/2015     Ashley Pellouchoud    3.80 Telephone conference with class member re notice; update class list; prepare and file     A. Investigation
                                                          CTJ's.
O&G    12587     9/1/2015     Part Time Paralegal    0.70 [YRM] Index recent document production.                                                   B. Discovery
O&G    12588     9/1/2015     Part Time Paralegal    0.10 [YRM] Correspondence with JMD1 re indexing.                                               B. Discovery
O&G    12589     9/1/2015     Part Time Paralegal    0.10 [YRM] Telephone conference with JMD1 re indexing.                                         B. Discovery
O&G    12590     9/1/2015     Michael N. Litrownik   0.20 Telephone conference with opt‐in re: deposition.                                          F. Strategy
O&G    12591     9/1/2015     Michael N. Litrownik   0.90 Telephone conference with defense counsel and MJS and co‐counsel M. Caesar re:            C. Depositions
                                                          meet and confer on opt‐in written discovery.
O&G    12592     9/1/2015     Michael N. Litrownik   0.50 Telephone conference with JCS and MJS re: discovery, class cert, other issues.            B. Discovery

O&G    12593     9/1/2015     Michael N. Litrownik   0.20 Conference with DB and JMD1 re: data mapping.                                             E. Motions
O&G    12594     9/1/2015     Michael N. Litrownik   0.50 Data mapping/discovery issues.                                                            B. Discovery
O&G    12595     9/1/2015     Michael N. Litrownik   0.40 Conference with MJS re: discovery and strategy issues.                                    B. Discovery
O&G    12596     9/1/2015     Michael N. Litrownik   0.30 Telephone conference with opposing counsel, MNL, and co‐counsel M. Caesar re scope        B. Discovery
                                                          of opt‐in discovery.
O&G    12597     9/1/2015      Michael J. Scimone    0.50 Conference with JCS, MNL re discovery strategy.                                           B. Discovery
O&G    12598     9/1/2015      Michael J. Scimone    4.90 Research and chart organizational structure data.                                         B. Discovery
O&G    12599     9/1/2015      Michael J. Scimone    0.20 Update attorney communications spreadsheet and save letter to case file.                  E. Motions

                                                                  Page 431 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 433 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                               Code
O&G    12600     9/1/2015    Jeffrey M. Domanico     1.10   Add telephone numbers to state spreadsheets.                                       B. Discovery
O&G    12601     9/1/2015    Jeffrey M. Domanico     1.90   Add data to spreadsheet re selected discovery opt‐ins.                             A. Investigation
O&G    12602     9/1/2015    Jeffrey M. Domanico     0.60   Conference with MJS re data mapping.                                               B. Discovery
O&G    12603     9/1/2015    Jeffrey M. Domanico     0.40   Correspondence with team re opt‐in discovery and class member intakes and          B. Discovery
                                                            deposition strategy.
O&G    12604     9/1/2015       Jahan C. Sagafi     0.60    Conference with team re discovery strategy and Rule 23 brief.                      C. Depositions
O&G    12605     9/1/2015       Jahan C. Sagafi     2.50    Update state law representative out reach spreadsheet.                             E. Motions
O&G    12606     9/1/2015       Darryl A. Bailey    0.20    Correspondence with MJS re post‐notice caller.                                     F. Strategy
O&G    12607     9/1/2015       Darryl A. Bailey    0.30    Correspondence with team re post‐notice caller.                                    F. Strategy
O&G    12608     9/1/2015     Ashley Pellouchoud    0.50    Post‐notice inquiry call.                                                          A. Investigation
O&G    12609     9/1/2015     Ashley Pellouchoud    0.40    Review state law spreadsheet; correspondence to Plaintiffs' counsel re: same.      A. Investigation

O&G    12610     9/1/2015    Ashley Pellouchoud     1.80 Update class list; prepare and file CTJ's.                                            A. Investigation
O&G    12611     9/2/2015    Part Time Paralegal    2.30 [YRM] Index recent document production.                                               B. Discovery
O&G    12612     9/2/2015    Michael N. Litrownik   0.30 Correspondence with co‐counsel D. Hutchinson and co‐counsel M. Caesar re: opt‐in      C. Depositions
                                                         deposition issues.
O&G    12613     9/2/2015    Michael N. Litrownik   1.20 Telephone conference with Plaintiffs' counsel re: discovery, class certification,     E. Motions
                                                         electronically stored information, and other issues.
O&G    12614     9/2/2015    Michael N. Litrownik   0.30 Correspondence with AP, MAL, and MJS re: outreach issues.                             A. Investigation
O&G    12615     9/2/2015    Michael J. Scimone     0.60 Correspondence with team members re discovery tasks.                                  B. Discovery
O&G    12616     9/2/2015    Michael J. Scimone     1.50 Conference call with team re discovery strategy.                                      B. Discovery
O&G    12617     9/2/2015    Michael J. Scimone     0.40 Prepare for team call.                                                                F. Strategy
O&G    12618     9/2/2015    Michael J. Scimone     4.20 Research re ITAR, draft correspondence to opposing counsel D. Golder re discovery     B. Discovery
                                                         priorities.
O&G    12619     9/2/2015       Marco A. Lopez      0.10 Telephone conference with discovery vendor re document upload.                        A. Investigation
O&G    12620     9/2/2015    Jeffrey M. Domanico    1.40 Telephone conference with team re discovery, depositions, class reps.                 F. Strategy
O&G    12621     9/2/2015    Jeffrey M. Domanico    0.20 Set up preservation letter mail merge.                                                B. Discovery
O&G    12622     9/2/2015    Jeffrey M. Domanico    0.30 Send Defendant's document production to e‐discovery vendor to upload to e‐discovery   C. Depositions
                                                         software.
O&G    12623     9/2/2015    Jeffrey M. Domanico    1.50 Add discovery and deponent data to spreadsheet.                                       B. Discovery
O&G    12624     9/2/2015    Jeffrey M. Domanico    0.40 Prep for team meeting and discussions of discovery plan.                              B. Discovery
O&G    12625     9/2/2015    Jeffrey M. Domanico    1.00 Team discussions re discovery and class certification briefing.                       C. Depositions
O&G    12626     9/2/2015       Jahan C. Sagafi     1.00 Index Defendant's document production.                                                B. Discovery
O&G    12627     9/2/2015       Jahan C. Sagafi     0.50 Update class list.                                                                    E. Motions
O&G    12628     9/2/2015       Darryl A. Bailey    0.20 Telephone conference with class member re notice.                                     B. Discovery
O&G    12629     9/2/2015       Darryl A. Bailey    1.30 Attend Plaintiffs' counsel bi‐weekly status call.                                     F. Strategy
O&G    12630     9/2/2015       Darryl A. Bailey    0.10 Correspondence with MJS, MNL, JCS, MAL re staffing case.                              A. Investigation
O&G    12631     9/2/2015       Darryl A. Bailey    0.80 Telephone conference with MJS, MNL and JMD1.                                          F. Strategy
O&G    12632     9/2/2015      Daniel Stromberg     0.40 Review intakes for possible class representatives; email.                             F. Strategy
O&G    12633     9/2/2015     Ashley Pellouchoud    0.40 Log consent to join forms; file same via ECF.                                         A. Investigation

                                                                  Page 432 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 434 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours Description                                                                                     Code
O&G    12634     9/3/2015    Michael N. Litrownik    0.10 Correspondence with opt‐in re: deposition.                                               B. Discovery
O&G    12635     9/3/2015    Michael N. Litrownik    0.40 Correspondence with opposing counsel D. Salazar‐Austin re: opt‐in depositions.           C. Depositions

O&G    12636     9/3/2015     Michael J. Scimone    0.30 Conference with JCS re letter to opposing counsel D. Golder.                              E. Motions
O&G    12637     9/3/2015     Michael J. Scimone    1.90 Draft letter to opposing counsel D. Golder re discovery priorities.                       B. Discovery
O&G    12638     9/3/2015     Michael J. Scimone    0.10 Conference with AP to discuss upcoming depositions and interviewing potential Rule        B. Discovery
                                                         23 class representative to assess merits of their claims.
O&G    12639     9/3/2015     Meredith J. Weaver    0.10 Telephone conference with AP re: intakes.                                                 C. Depositions
O&G    12640     9/3/2015       Marco A. Lopez      2.20 Index Defendant's document production.                                                    A. Investigation
O&G    12641     9/3/2015    Jeffrey M. Domanico    0.60 Review co‐counsel D. Hutchinson's discovery letter re electronically stored information   B. Discovery
                                                         to defense counsel and comment re: strategy.
O&G    12642     9/3/2015      Darryl A. Bailey     0.30 Telephone conference with MJS re upcoming projects/onboarding MJW.                        B. Discovery
O&G    12643     9/3/2015     Daniel Stromberg      0.30 Review draft letter to D. Golder re: master service agreements and other topics;          B. Discovery
                                                         correspondence to MJS re: same.
O&G    12644     9/3/2015    Ashley Pellouchoud     4.50 Index Defendant's document production; update class list.                                 F. Strategy
O&G    12645     9/3/2015    Ashley Pellouchoud     0.60 Draft correspondence for MJW; onboard MJW to case.                                        F. Strategy
O&G    12646     9/4/2015    Michael N. Litrownik   0.40 Correspondence with MW and MJS re: opt‐in depositions and scheduling.                     C. Depositions
O&G    12647     9/4/2015    Michael N. Litrownik   0.10 Telephone conference with opt‐in re: opt‐in deposition.                                   C. Depositions
O&G    12648     9/4/2015    Michael N. Litrownik   0.10 Review correspondence from opposing counsel B. Anders re: electronically stored           B. Discovery
                                                         information issues.
O&G    12649     9/4/2015    Michael N. Litrownik   0.40 Conference with MJS re: outreach and opt‐in deposition issues.                            C. Depositions
O&G    12650     9/4/2015    Michael N. Litrownik   0.50 Correspondence with opposing counsel D. Salazar‐Austin re: opt‐in deposition issues.      C. Depositions

O&G    12651     9/4/2015     Michael J. Scimone    0.40 Review correspondence re search terms for electronically stored information.              B. Discovery

O&G    12652     9/4/2015     Michael J. Scimone    1.20 Telephone conference with MJW re intake process and scheduling depositions,               C. Depositions
                                                         correspondence wit same.
O&G    12653     9/4/2015     Michael J. Scimone    0.30 Draft response template for request for production of documents.                          B. Discovery
O&G    12654     9/4/2015     Michael J. Scimone    0.20 Correspondence with team re request for production of documents and interrogatory         B. Discovery
                                                         responses.
O&G    12655     9/4/2015     Michael J. Scimone    0.90 Draft responses and objections to Defendants' second interrogatories and document         B. Discovery
                                                         requests.
O&G    12656     9/4/2015     Meredith J. Weaver    1.20 Telephone conference with MJS RE: case theory, upcoming class‐member depositions,         F. Strategy
                                                         and interviewing potential Rule 23 class representatives to assess merits of their
                                                         claims, corresponding with MNL re scheduling class representative intake interviews,
                                                         Telephone call with AP RE: case theory and class representative intake interviews.

O&G    12657     9/4/2015    Jeffrey M. Domanico    0.30 Update opt‐in contact info.                                                               A. Investigation
O&G    12658     9/4/2015    Jeffrey M. Domanico    0.10 Update attorney correspondence spreadsheet.                                               F. Strategy
O&G    12659     9/4/2015    Jeffrey M. Domanico    1.30 Index Defendant's production.                                                             B. Discovery

                                                                 Page 433 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 435 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                                  Code
O&G    12660     9/4/2015    Jeffrey M. Domanico     0.30   Calendar opt‐in deposition dates.                                                     C. Depositions
O&G    12661     9/4/2015    Jeffrey M. Domanico     0.20   Finalize letter re master service agreements and send to opposing counsel.            B. Discovery
O&G    12662     9/4/2015       Jahan C. Sagafi      2.30   Letter to Defendant re discovery deficiencies and master service agreements.          B. Discovery

O&G    12663     9/4/2015       Jahan C. Sagafi     0.50 Discussions re discovery strategy re electronically stored information and meet and      B. Discovery
                                                         confer.
O&G    12664     9/4/2015       Darryl A. Bailey    0.30 Update class list.                                                                       F. Strategy
O&G    12665     9/4/2015       Darryl A. Bailey    3.50 Index Defendant's document production.                                                   B. Discovery
O&G    12666     9/4/2015       Darryl A. Bailey    0.20 Telephone conference with MJW re intakes.                                                A. Investigation
O&G    12667     9/4/2015     Ashley Pellouchoud    0.60 Telephone conference with class member re notice; update call list.                      A. Investigation
O&G    12668     9/8/2015     Part Time Paralegal   0.60 [YRM] Index recent document production.                                                  B. Discovery
O&G    12669     9/8/2015      Stephanie Brooks     1.20 Obtain Plaintiffs' signatures and prepare and circulate documents to defense counsel.    B. Discovery

O&G    12670     9/8/2015    Part Time Paralegal    0.10 [YRM] Correspondence with JMD1, DAB, and MTL re indexing.                                B. Discovery
O&G    12671     9/8/2015    Michael N. Litrownik   0.40 Review responses and cover letter for Defendant's second set of interrogatories and      B. Discovery
                                                         requests for production of documents.
O&G    12672     9/8/2015    Michael N. Litrownik   0.20 Correspondence with opposing counsel D. Salazar‐Austin re: opt‐in depositions.           C. Depositions

O&G    12673     9/8/2015    Michael N. Litrownik   0.60    Outreach to new deponents.                                                            C. Depositions
O&G    12674     9/8/2015    Michael N. Litrownik   0.20    Conference with DAB re: opt‐in discovery issues.                                      B. Discovery
O&G    12675     9/8/2015    Michael J. Scimone     0.10    Supervise service of interrogatory and discovery responses.                           B. Discovery
O&G    12676     9/8/2015    Michael J. Scimone     0.10    Correspondence with opposing counsel D. Golder re deposition scheduling.              C. Depositions
O&G    12677     9/8/2015    Michael J. Scimone     0.20    Revise draft interrogatory responses.                                                 B. Discovery
O&G    12678     9/8/2015    Michael J. Scimone     0.10    Correspondence with MNL re deponent outreach.                                         C. Depositions
O&G    12679     9/8/2015    Meredith J. Weaver     2.30    Research FLSA claims.                                                                 E. Motions
O&G    12680     9/8/2015      Jahan C. Sagafi      0.60    Discuss discovery and motion to compel.                                               B. Discovery
O&G    12681     9/8/2015      Darryl A. Bailey     5.70    Update class list; update class member deponent spreadsheet; Prepare and file CTJs.   F. Strategy

O&G    12682     9/9/2015    Michael N. Litrownik   0.20 Correspondence to JCS and Plaintiffs' counsel re: new state law reps.                    F. Strategy
O&G    12683     9/9/2015    Michael N. Litrownik   0.40 Correspondence to Plaintiffs' counsel re: intake.                                        A. Investigation
O&G    12684     9/9/2015    Michael N. Litrownik   1.00 Telephone conference with MJW with and client re: MA claims, deposition issues, and      C. Depositions
                                                         other issues.
O&G    12685     9/9/2015    Michael N. Litrownik   0.50 Correspondence with co‐counsel M. Caesar and co‐counsel D. Hutchinson re: opt‐in         C. Depositions
                                                         deposition issues.
O&G    12686     9/9/2015     Michael J. Scimone    2.60 Draft letter to Judge Margolis re Defendant's discovery failures.                        B. Discovery
O&G    12687     9/9/2015     Michael J. Scimone    1.70 Draft stipulation and proposed order re production of master service agreements.         B. Discovery

O&G    12688     9/9/2015     Meredith J. Weaver    0.50 Prepare opt‐in intake form and summary of intake for team.                               A. Investigation
O&G    12689     9/9/2015     Meredith J. Weaver    0.30 Telephone conference with MNL to discuss opt‐in intake and further intakes.              A. Investigation
O&G    12690     9/9/2015     Meredith J. Weaver    0.90 Intake telephone call to opt‐in with MNL.                                                A. Investigation

                                                                  Page 434 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 436 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                   Code
O&G    12691     9/9/2015      Meredith J. Weaver     0.40 Review letter to be submitted to Court re discovery.                                   C. Depositions
O&G    12692     9/9/2015       Jahan C. Sagafi       0.40 Conference with team re electronically stored information discovery and team           B. Discovery
                                                           strategy.
O&G    12693     9/9/2015       Darryl A. Bailey      0.50 Compile and email deposition transcripts to co‐counsel.                                F. Strategy
O&G    12694     9/9/2015       Darryl A. Bailey      3.00 Compile deposition preparation documents re opt‐in.                                    C. Depositions
O&G    12695     9/9/2015       Darryl A. Bailey      0.30 Correspondence with co‐counsel D. Hutchinson re: strategy for electronically stored    C. Depositions
                                                           information.
O&G    12696     9/9/2015      Daniel Stromberg       0.40 Review co‐counsel D. Hutchinson proposed strategy for electronically stored            B. Discovery
                                                           information and search terms per JCS and advise.
O&G    12697     9/9/2015      Daniel Stromberg       2.60 Update class list; prepare and file CTJ's.                                             B. Discovery
O&G    12698     9/10/2015     Stephanie Brooks       0.30 Prepare and send errata sheet for signing.                                             C. Depositions
O&G    12699     9/10/2015    Michael N. Litrownik    0.40 Prepare opt‐in errata sheet.                                                           C. Depositions
O&G    12700     9/10/2015    Michael N. Litrownik    0.10 Review correspondence from opposing counsel D. Golder re: opt‐in written discovery.    B. Discovery

O&G    12701     9/10/2015    Michael N. Litrownik   0.10 Review correspondence from opposing counsel D. Salazar‐Austin re: opt‐in depositions. C. Depositions

O&G    12702     9/10/2015    Michael N. Litrownik   0.20 Develop issue tags for document review.                                                 D. Doc. Revw.
O&G    12703     9/10/2015    Michael N. Litrownik   0.20 Correspondence to co‐counsel D. Hutchinson and co‐counsel M. Caesar re: opt‐in          C. Depositions
                                                          deposition issues.
O&G    12704     9/10/2015    Michael N. Litrownik   0.20 Correspondence with MJS and JCS re: extension.                                          F. Strategy
O&G    12705     9/10/2015    Michael J. Scimone     0.40 Correspondence with JCS re motion dates and calendar.                                   F. Strategy
O&G    12706     9/10/2015    Michael J. Scimone     0.30 Correspondence with opposing counsel D. Golder re document production and               C. Depositions
                                                          deposition scheduling.
O&G    12707     9/10/2015     Michael J. Scimone    0.40 Conference with DXS re search term refinement.                                          B. Discovery
O&G    12708     9/10/2015     Michael J. Scimone    0.40 Review order denying motion for extension of time, telephone call to Chambers re        G. Court
                                                          same.
O&G    12709     9/10/2015     Michael J. Scimone    0.10 Respond to inquiries from class members.                                                A. Investigation
O&G    12710     9/10/2015      Jahan C. Sagafi      0.40 Discussions re class member depositions and class representative status.                C. Depositions
O&G    12711     9/10/2015      Jahan C. Sagafi      0.10 Discussions re mediation.                                                               H. Settlement
O&G    12712     9/10/2015      Jahan C. Sagafi      0.40 Discuss strategy re class certification schedule and discovery.                         E. Motions
O&G    12713     9/10/2015      Darryl A. Bailey     0.40 Update filed CTJ chart.                                                                 F. Strategy
O&G    12714     9/10/2015      Darryl A. Bailey     0.30 Telephone conference with class member re notice.                                       F. Strategy
O&G    12715     9/10/2015      Darryl A. Bailey     1.80 Update class list; prepare and file CTJ's.                                              A. Investigation
O&G    12716     9/10/2015     Daniel Stromberg      1.10 Conference with MJS re: search terms and goals for electronically stored information;   B. Discovery
                                                          review Plaintiffs' and Defendant's proposed search terms and advise team re: search
                                                          term syntax and strategy for electronically stored information.

O&G    12717     9/11/2015    Michael N. Litrownik   0.10 Telephone conference with opt‐in re: deposition.                                        C. Depositions
O&G    12718     9/11/2015    Michael N. Litrownik   0.20 Correspondence with JCS and MJS re: opt‐in deposition issues.                           C. Depositions
O&G    12719     9/11/2015    Michael N. Litrownik   0.80 Telephone conference with R. Maliekel re: opt‐in depositions.                           C. Depositions

                                                                 Page 435 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 437 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                        Code
O&G    12720     9/11/2015    Michael N. Litrownik    0.30 Conference with MJW re: opt‐in deposition issues.                                            C. Depositions
O&G    12721     9/11/2015    Michael J. Scimone      0.50 Telephone conference from JCS re filing motion to extend Rule 23 deadlines,                  E. Motions
                                                           correspondence with team, opposing counsel D. Golder re same.
O&G    12722     9/11/2015     Michael J. Scimone     1.20 Draft renewed motion to extend Rule 23 deadlines.                                            E. Motions
O&G    12723     9/11/2015     Michael J. Scimone     0.20 Correspondence with co‐counsel re document coding.                                           B. Discovery
O&G    12724     9/11/2015     Michael J. Scimone     0.10 Correspondence with opposing counsel D. Golder re motion for class certification             E. Motions
                                                           timing.
O&G    12725     9/11/2015     Meredith J. Weaver     0.10 Review correspondences re Defendant's discovery and contacting class members.                B. Discovery

O&G    12726     9/11/2015     Meredith J. Weaver    0.30   Correspondence with opt‐in class members re case status and discovery.                      B. Discovery
O&G    12727     9/11/2015     Meredith J. Weaver    0.30   Conference with MNL re discovery re opt‐in class members.                                   B. Discovery
O&G    12728     9/11/2015    Jeffrey M. Domanico    0.80   Log consents to join and file same via ECF.                                                 F. Strategy
O&G    12729     9/11/2015    Jeffrey M. Domanico    0.20   Create deposition calendar.                                                                 C. Depositions
O&G    12730     9/11/2015    Jeffrey M. Domanico    0.40   Pull deposition documents for opt‐in and send to co counsel.                                C. Depositions
O&G    12731     9/11/2015       Jahan C. Sagafi     1.60   Edits to discovery letter.                                                                  B. Discovery
O&G    12732     9/11/2015       Darryl A. Bailey    3.80   Update class list.                                                                          F. Strategy
O&G    12733     9/11/2015       Darryl A. Bailey    2.60   Compile deposition preparation documents re opt‐in; send same via secure file transfer      C. Depositions
                                                            to co‐counsel M. Caesar.
O&G    12734     9/14/2015     Michael J. Scimone    0.30   Review exhibits to motion to extend deadlines, letter to Judge Margolis, supervise filing   E. Motions
                                                            of same.
O&G    12735     9/14/2015     Michael J. Scimone    0.40   Edit motion to extend class certification deadlines.                                        E. Motions
O&G    12736     9/14/2015     Michael J. Scimone    2.00   Review and edit letter to Judge Margolis re discovery deadlines.                            C. Depositions
O&G    12737     9/14/2015     Meredith J. Weaver    0.40   Correspondence with MNL re opt‐in deposition.                                               C. Depositions
O&G    12738     9/14/2015     Meredith J. Weaver    0.30   Telephone conference with opt‐in re deposition.                                             C. Depositions
O&G    12739     9/14/2015     Meredith J. Weaver    0.20   Correspondence with opt‐in class re deposition.                                             C. Depositions
O&G    12740     9/14/2015    Jeffrey M. Domanico    0.30   Send opt‐in contact information to co‐counsel.                                              A. Investigation
O&G    12741     9/14/2015    Jeffrey M. Domanico    0.80   Pull deposition excerpts for motion filing.                                                 C. Depositions
O&G    12742     9/14/2015       Jahan C. Sagafi     2.30   Edit motion to extend deadlines.                                                            E. Motions
O&G    12743     9/14/2015       Darryl A. Bailey    0.40   Prepare and send errata sheet of opt‐in to opposing counsel.                                C. Depositions
O&G    12744     9/14/2015       Darryl A. Bailey    1.60   Prepare discovery spreadsheet.                                                              B. Discovery
O&G    12745     9/14/2015       Darryl A. Bailey    3.40   Update class list.                                                                          F. Strategy
O&G    12746     9/14/2015       Darryl A. Bailey    0.60   Compile excerpts of 30(b)(6) deposition re letter to Judge Margolis.                        B. Discovery
O&G    12747     9/14/2015      Daniel Stromberg     0.40   Review co‐counsel D. Hutchinson's correspondence re electronically stored information       B. Discovery
                                                            and search terms to discuss strategy.
O&G    12748     9/14/2015      Daniel Stromberg     0.20   Conference with co‐counsel D. Hutchinson re: search terms and strategy for                  B. Discovery
                                                            electronically stored information.
O&G    12749     9/14/2015     Ashley Pellouchoud    0.20   Telephone conference with JMD1 re contact info; correspondence with JMD1, DXB,              F. Strategy
                                                            MJS, MNL, MJW re contact info, etc.
O&G    12750     9/14/2015     Ashley Pellouchoud    0.60   Correspondence with post‐notice opt‐in; telephone conference with post‐notice opt‐in.       A. Investigation



                                                                  Page 436 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 438 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                 Code
O&G    12751     9/15/2015     Michael J. Scimone    0.70   Edit and finalize letter to Judge Margolis re Defendant's discovery failures.        B. Discovery
O&G    12752     9/15/2015     Michael J. Scimone    1.10   Draft stipulation to amend complaint.                                                E. Motions
O&G    12753     9/15/2015     Michael J. Scimone    1.10   Edit and finalize motion to extend Rule 23 deadlines.                                E. Motions
O&G    12754     9/15/2015     Michael J. Scimone    0.60   Draft JCS declaration in support of motion to extend deadlines.                      E. Motions
O&G    12755     9/15/2015     Michael J. Scimone    0.20   Correspondence with JCS re motion to extend deadlines, letter to Judge Margolis re   B. Discovery
                                                            discovery deficiencies.
O&G    12756     9/15/2015     Meredith J. Weaver   0.50    Contact deponents and potential Rule 23 class representatives.                       E. Motions
O&G    12757     9/15/2015     Meredith J. Weaver   0.50    Correspondence with MNL and MJS re deponents and class representatives.              C. Depositions
O&G    12758     9/15/2015     Meredith J. Weaver   0.10    Telephone conference with MJS re Rule 23 class representatives.                      E. Motions
O&G    12759     9/15/2015     Meredith J. Weaver   0.20    Correspondence with MNL re deponent's schedules and document production.             B. Discovery

O&G    12760     9/15/2015    Jeffrey M. Domanico   0.20    Draft notice re CTJ forms.                                                           F. Strategy
O&G    12761     9/15/2015    Jeffrey M. Domanico   0.30    Finalize and file motion re Rule 23 deadlines.                                       E. Motions
O&G    12762     9/15/2015    Jeffrey M. Domanico   0.20    Pull deposition transcript cites.                                                    C. Depositions
O&G    12763     9/15/2015       Jahan C. Sagafi    0.40    Discussions re additional class representatives and edits to stipulation to amend    E. Motions
                                                            complaint.
O&G    12764     9/15/2015      Jahan C. Sagafi     2.50    Edit correspondence to Judge Margolis.                                               B. Discovery
O&G    12765     9/15/2015      Jahan C. Sagafi     2.80    Edits to motion to extend deadlines.                                                 E. Motions
O&G    12766     9/15/2015      Darryl A. Bailey    3.00    Update Master class list.                                                            F. Strategy
O&G    12767     9/16/2015     Michael J. Scimone   4.60    Draft first amended complaint.                                                       E. Motions
O&G    12768     9/16/2015     Michael J. Scimone   0.40    Telephone conference from MJW re deposition scheduling.                              C. Depositions
O&G    12769     9/16/2015     Michael J. Scimone   0.60    Telephone conference with co‐counsel.                                                F. Strategy
O&G    12770     9/16/2015     Michael J. Scimone   0.10    Correspondence with opposing counsel D. Golder, co‐counsel re amending complaint.    E. Motions

O&G    12771     9/16/2015     Michael J. Scimone   0.30    Prepare for team conference call.                                                    F. Strategy
O&G    12772     9/16/2015     Meredith J. Weaver   0.40    Correspondence with MJS and MNL re opt‐in depositions.                               C. Depositions
O&G    12773     9/16/2015     Meredith J. Weaver   0.40    Telephone conference with opt‐in re intake and deposition.                           C. Depositions
O&G    12774     9/16/2015     Meredith J. Weaver   0.10    Telephone conference with opt‐in re deposition.                                      C. Depositions
O&G    12775     9/16/2015     Meredith J. Weaver   0.20    Telephone conference with opt‐in re deposition.                                      C. Depositions
O&G    12776     9/16/2015     Meredith J. Weaver   0.20    Reading and responding to emails re discovery.                                       B. Discovery
O&G    12777     9/16/2015     Meredith J. Weaver   0.40    Correspondence with MJS RE depositions and document production for opt‐ins.          C. Depositions

O&G    12778     9/16/2015     Meredith J. Weaver   0.10 Telephone conference with MJS RE depositions for opt‐ins.                               C. Depositions
O&G    12779     9/16/2015     Meredith J. Weaver   0.50 Telephone conference with case team, including JCS, AP, MJS and opposing counsel, RE    H. Settlement
                                                         discovery, mediation, and class representatives.
O&G    12780     9/16/2015    Jeffrey M. Domanico   0.20 Pull opt‐in documents and send to co‐counsel.                                           A. Investigation
O&G    12781     9/16/2015    Jeffrey M. Domanico   0.50 Draft notice, finalize and file CTJ forms.                                              F. Strategy
O&G    12782     9/16/2015    Jeffrey M. Domanico   0.50 Telephone conference with team re tasks.                                                F. Strategy
O&G    12783     9/16/2015    Jeffrey M. Domanico   1.90 Update opt‐in list.                                                                     A. Investigation
O&G    12784     9/16/2015       Jahan C. Sagafi    0.80 Team discussions re discovery strategy.                                                 B. Discovery

                                                                  Page 437 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 439 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper       Hours   Description                                                                                   Code
O&G    12785     9/16/2015       Darryl A. Bailey    2.00   Update class list.                                                                     F. Strategy
O&G    12786     9/16/2015       Darryl A. Bailey    2.70   Update discovery log.                                                                  B. Discovery
O&G    12787     9/16/2015       Darryl A. Bailey    0.50   Telephone conference with team re tasks.                                               F. Strategy
O&G    12788     9/16/2015       Darryl A. Bailey    0.20   Update court documents to case file.                                                   F. Strategy
O&G    12789     9/16/2015      Daniel Stromberg     0.50   Bi‐weekly status call.                                                                 F. Strategy
O&G    12790     9/16/2015     Ashley Pellouchoud    0.40   Team call.                                                                             F. Strategy
O&G    12791     9/17/2015     Michael J. Scimone    0.40   Edit motion to amend complaint.                                                        E. Motions
O&G    12792     9/17/2015     Michael J. Scimone    0.10   Telephone conference with opt‐in re settlement.                                        H. Settlement
O&G    12793     9/17/2015     Michael J. Scimone    0.10   Correspondence with co‐counsel re motion to amend complaint.                           E. Motions
O&G    12794     9/17/2015     Meredith J. Weaver    0.20   Review and respond to email re discovery.                                              B. Discovery
O&G    12795     9/17/2015     Meredith J. Weaver    0.10   Telephone conference with opt‐in re confirming deposition.                             C. Depositions
O&G    12796     9/17/2015     Meredith J. Weaver    0.30   Correspondences with opt‐ins RE depositions.                                           C. Depositions
O&G    12797     9/17/2015     Meredith J. Weaver    0.10   Telephone conference with opt‐in RE confirming deposition.                             C. Depositions
O&G    12798     9/17/2015     Meredith J. Weaver    0.10   Telephone conference with opt‐in RE confirming deposition.                             C. Depositions
O&G    12799     9/17/2015    Jeffrey M. Domanico    0.80   Log, draft notice and file CTJs.                                                       F. Strategy
O&G    12800     9/17/2015    Jeffrey M. Domanico    0.30   Review discovery log.                                                                  B. Discovery
O&G    12801     9/17/2015    Jeffrey M. Domanico    0.20   Update deposition calendar.                                                            C. Depositions
O&G    12802     9/17/2015    Jeffrey M. Domanico    0.20   Correspondence with legal support vendor re video deposition info.                     C. Depositions
O&G    12803     9/17/2015       Darryl A. Bailey    1.60   Update class list.                                                                     F. Strategy
O&G    12804     9/17/2015       Darryl A. Bailey    4.30   Compile documents re discovery chart.                                                  B. Discovery
O&G    12805     9/18/2015     Michael J. Scimone    0.20   Revise motion to amend complaint, supervise filing of same.                            E. Motions
O&G    12806     9/18/2015     Michael J. Scimone    0.20   Correspondence with opposing counsel D. Golder re motion to amend.                     F. Strategy
O&G    12807     9/18/2015     Michael J. Scimone    0.20   Correspondence with MJW re scheduling depositions.                                     C. Depositions
O&G    12808     9/18/2015     Michael J. Scimone    0.40   Edit and finalize first amended complaint.                                             E. Motions
O&G    12809     9/18/2015     Michael J. Scimone    0.50   Review Defendant's document production.                                                E. Motions
O&G    12810     9/18/2015     Michael J. Scimone    0.10   Correspondence with team re motion to amend complaint.                                 E. Motions
O&G    12811     9/18/2015     Michael J. Scimone    0.20   Edit stipulation re master service agreement production, forward to defense counsel.   B. Discovery

O&G    12812     9/18/2015     Meredith J. Weaver   0.30    Correspondence with MJS re opt‐in deposition.                                          C. Depositions
O&G    12813     9/18/2015     Meredith J. Weaver   0.20    Correspondence with opt‐in deposition.                                                 C. Depositions
O&G    12814     9/18/2015     Meredith J. Weaver   0.30    Telephone conference with opt‐in re deposition.                                        C. Depositions
O&G    12815     9/18/2015     Meredith J. Weaver   0.30    Review and respond to emails re discovery.                                             B. Discovery
O&G    12816     9/18/2015    Jeffrey M. Domanico   0.30    Finalize and file motion to amend.                                                     E. Motions
O&G    12817     9/18/2015    Jeffrey M. Domanico   0.10    Save filed consent to join forms.                                                      F. Strategy
O&G    12818     9/18/2015    Jeffrey M. Domanico   0.30    Discussions re discovery efforts.                                                      B. Discovery
O&G    12819     9/18/2015    Jeffrey M. Domanico   0.20    Discussions re motion to amend and first amended complaint.                            F. Strategy
O&G    12820     9/18/2015       Jahan C. Sagafi    2.70    Update address in class list.                                                          B. Discovery
O&G    12821     9/18/2015       Darryl A. Bailey   0.20    Telephone conference with class member re notice.                                      F. Strategy
O&G    12822     9/18/2015       Darryl A. Bailey   0.50    Log consents to join; finalize and file same via ECF.                                  F. Strategy



                                                                  Page 438 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 440 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                   Code
O&G    12823     9/18/2015      Darryl A. Bailey      0.40 Save Defendant's supplemental production; send to e‐discovery vendor to upload to e‐   A. Investigation
                                                           discovery software.
O&G    12824     9/21/2015    Michael N. Litrownik    0.30 Correspondence with MAL and MJW re: deposition digests.                                C. Depositions
O&G    12825     9/21/2015    Michael N. Litrownik    0.10 deposition digesting project.                                                          C. Depositions
O&G    12826     9/21/2015    Michael N. Litrownik    0.70 Correspondence to opt‐ins re: discovery obligations.                                   B. Discovery
O&G    12827     9/21/2015    Michael N. Litrownik    0.10 Correspondence to co‐counsel D. Hutchinson and co‐counsel M. Caesar re: opt‐in         C. Depositions
                                                           deposition issues.
O&G    12828     9/21/2015    Michael N. Litrownik    0.20 Review letter motion to extend Rule 23 deadlines.                                      C. Depositions
O&G    12829     9/21/2015    Michael N. Litrownik    0.40 Conference with MJS re: case, opt‐in discovery status.                                 E. Motions
O&G    12830     9/21/2015    Michael N. Litrownik    0.20 Review draft letter to opt‐ins re responding to discovery.                             B. Discovery
O&G    12831     9/21/2015    Michael J. Scimone      0.20 Review Defendant's edits to master service agreement stipulation, further edits to     B. Discovery
                                                           same.
O&G    12832     9/21/2015     Michael J. Scimone     0.30 Conference with MNL re opt‐in discovery.                                               B. Discovery
O&G    12833     9/21/2015     Michael J. Scimone     0.10 Correspondence with JMD1 and DAB re opt‐in contact info.                               B. Discovery
O&G    12834     9/21/2015     Meredith J. Weaver     0.20 Telephone conference with MNL re status of scheduling depositions for opt‐in           A. Investigation
                                                           deponents.
O&G    12835     9/21/2015     Meredith J. Weaver     0.70 Correspondence with MNL and MJS re opt‐in deponents, and letters to opt‐ins.           C. Depositions

O&G    12836     9/21/2015     Meredith J. Weaver    0.90   Draft letters to opt‐ins re depositions and discovery.                                C. Depositions
O&G    12837     9/21/2015     Meredith J. Weaver    2.60   Review documents produced by Defendant for upcoming deposition.                       C. Depositions
O&G    12838     9/21/2015     Meredith J. Weaver    0.80   Correspondence with opt‐ins re depositions and discovery.                             C. Depositions
O&G    12839     9/21/2015     Meredith J. Weaver    0.10   Review and respond to email re discovery.                                             C. Depositions
O&G    12840     9/21/2015     Meredith J. Weaver    0.20   Update deposition calendar.                                                           B. Discovery
O&G    12841     9/21/2015    Jeffrey M. Domanico    0.10   Save filed consent to join forms to case file.                                        A. Investigation
O&G    12842     9/21/2015    Jeffrey M. Domanico    0.30   Perform research re opt‐in current phone number.                                      C. Depositions
O&G    12843     9/21/2015    Jeffrey M. Domanico    4.10   Update address on class list.                                                         F. Strategy
O&G    12844     9/21/2015       Darryl A. Bailey    0.30   Correspondence with class member re notice.                                           A. Investigation
O&G    12845     9/21/2015       Darryl A. Bailey    0.30   Telephone conference with MJW re: opt‐in deposition scheduling; correspondence to     F. Strategy
                                                            MJW and MJS re: same.
O&G    12846     9/21/2015      Darryl A. Bailey     0.40   Finalize letter to unresponsive opt‐in; send same via Fed Ex.                         A. Investigation
O&G    12847     9/21/2015     Daniel Stromberg      0.60   Review draft electronically stored information letter from co‐counsel D. Hutchinson   B. Discovery
                                                            and edit and comment; review final letter.
O&G    12848     9/22/2015    Tanisha Shafer‐Arata   1.00   Case assignment preparing.                                                            A. Investigation
O&G    12849     9/22/2015    Michael N. Litrownik   0.20   Correspondence to Plaintiffs' counsel re: opt‐in.                                     F. Strategy
O&G    12850     9/22/2015    Michael N. Litrownik   0.30   Telephone conference with M. Decker and J. Schott re: opt‐in deposition logistics.    C. Depositions

O&G    12851     9/22/2015    Michael N. Litrownik   0.10   Telephone conference with MJW re: opt‐in.                                             A. Investigation
O&G    12852     9/22/2015    Michael N. Litrownik   0.60   Telephone conference with opt‐in re: intake and opt‐in deposition.                    C. Depositions
O&G    12853     9/22/2015    Michael N. Litrownik   0.70   Opt‐in deposition scheduling issues.                                                  C. Depositions
O&G    12854     9/22/2015    Michael N. Litrownik   0.10   Telephone conference to Chambers re motion to modify deadline.                        C. Depositions

                                                                  Page 439 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 441 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         HoursDescription                                                                                         Code
O&G    12855     9/22/2015     Michael J. Scimone     0.10Review and respond to emails re discovery.                                                   G. Court
O&G    12856     9/22/2015     Meredith J. Weaver     2.70Draft digest of opt‐in deposition.                                                           B. Discovery
O&G    12857     9/22/2015     Meredith J. Weaver     0.20Revise and circulate summary of opt‐in conference call for team review.                      C. Depositions
O&G    12858     9/22/2015     Meredith J. Weaver     0.60Draft summary of opt‐in conference call for team review.                                     A. Investigation
O&G    12859     9/22/2015     Meredith J. Weaver     0.20Review correspondence with Defendant re discovery re electronically stored                   A. Investigation
                                                          information.
O&G    12860     9/22/2015     Meredith J. Weaver    0.10 Correspondence with MNL re opt‐in availability.                                              B. Discovery
O&G    12861     9/22/2015     Meredith J. Weaver    0.20 Telephone conference with opt‐in re deposition availability.                                 C. Depositions
O&G    12862     9/22/2015     Meredith J. Weaver    0.10 Telephone conference with MNL re conference call with opt‐in status as opt‐in.               C. Depositions

O&G    12863     9/22/2015     Meredith J. Weaver    0.50 Telephone conference with opt‐in and MNL re deposition, job duties, status as opt‐in.        A. Investigation

O&G    12864     9/22/2015     Meredith J. Weaver    0.20 Correspondence with MNL and MJS re telephone calls with opt‐in re deposition.                C. Depositions

O&G    12865     9/22/2015     Meredith J. Weaver    0.30    Telephone conference with opt‐in RE deposition.                                           C. Depositions
O&G    12866     9/22/2015     Meredith J. Weaver    2.60    Update address class list.                                                                C. Depositions
O&G    12867     9/22/2015       Marco A. Lopez      0.30    Prepare investigative report re claim member contact information.                         C. Depositions
O&G    12868     9/22/2015    Jeffrey M. Domanico    0.20    Telephone conference with opt‐in re: deposition; correspondence to MJW re: same.          F. Strategy

O&G    12869     9/22/2015       Darryl A. Bailey    1.10 Draft deposition summaries; email.                                                           F. Strategy
O&G    12870     9/22/2015       Darryl A. Bailey    0.80 Log consents to join; file same via ECF.                                                     A. Investigation
O&G    12871     9/23/2015    Michael N. Litrownik   0.20 Correspondence with Plaintiffs' counsel re: opt‐in depositions.                              C. Depositions
O&G    12872     9/23/2015    Michael N. Litrownik   0.30 Correspondence with MJS re: opt‐in depositions.                                              C. Depositions
O&G    12873     9/23/2015     Michael J. Scimone    0.20 Correspondence with JCS re opt‐in discovery tasks.                                           B. Discovery
O&G    12874     9/23/2015     Meredith J. Weaver    2.80 Draft digest of opt‐in deposition.                                                           C. Depositions
O&G    12875     9/23/2015     Meredith J. Weaver    0.20 Review and respond to emails re discovery.                                                   B. Discovery
O&G    12876     9/23/2015    Jeffrey M. Domanico    0.10 Save filed consent forms to case file.                                                       F. Strategy
O&G    12877     9/23/2015       Jahan C. Sagafi     0.30 Team discussions re discovery of electronically stored information.                          B. Discovery
O&G    12878     9/23/2015       Darryl A. Bailey    3.20 Update address class list.                                                                   F. Strategy
O&G    12879     9/24/2015    Tanisha Shafer‐Arata   4.40 Email reviewing, conference calling, assignment preparing Internal work product              D. Doc. Revw.
                                                          document reviewing.
O&G    12880     9/24/2015    Michael N. Litrownik   0.50 Revise spreadsheet re: phone bank for additional deponents.                                  C. Depositions
O&G    12881     9/24/2015    Michael N. Litrownik   0.90 Telephone conference with JCS and MJS re: rule 23 motion, opt‐out and other issues.          C. Depositions

O&G    12882     9/24/2015    Michael N. Litrownik   0.10    Correspondence to TSA re: outreach project.                                               C. Depositions
O&G    12883     9/24/2015    Michael N. Litrownik   0.20    Review chart re: written discovery and deposition opt‐in issues.                          E. Motions
O&G    12884     9/24/2015    Michael N. Litrownik   0.10    Telephone conference with Chambers re: Rule 23 extension motion.                          C. Depositions
O&G    12885     9/24/2015    Michael N. Litrownik   0.10    Correspondence to JCS and MJS re: opt‐in deposition protocol.                             A. Investigation
O&G    12886     9/24/2015    Michael N. Litrownik   0.40    Conference with MJS re: rule 23 extension motion, opt‐in depositions, and other issues.   C. Depositions



                                                                   Page 440 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 442 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                   Code
O&G    12887     9/24/2015    Michael N. Litrownik    0.60   Draft correspondence to opposing counsel D. Golder re discovery issues.                 E. Motions
O&G    12888     9/24/2015    Michael N. Litrownik    0.30   Draft response to opposing counsel D. Golder re master service agreements.              C. Depositions
O&G    12889     9/24/2015    Michael N. Litrownik    0.60   Telephone conference with JCS re opt‐in discovery, handling opt‐out requests.           C. Depositions

O&G    12890     9/24/2015     Michael J. Scimone    0.40    Review Defendants' letter to court re discovery.                                        B. Discovery
O&G    12891     9/24/2015     Michael J. Scimone    0.10    Review correspondence re master service agreement stipulation.                          F. Strategy
O&G    12892     9/24/2015     Michael J. Scimone    0.20    Draft agenda for next team call.                                                        B. Discovery
O&G    12893     9/24/2015     Michael J. Scimone    0.40    Review notes re opt‐in discovery, correspondence with opposing counsel D. Golder re     C. Depositions
                                                             class member data.
O&G    12894     9/24/2015     Michael J. Scimone    0.50    Conference with MNL re protocol for opt‐ins who want to opt out, opt‐in discovery,      F. Strategy
                                                             intake process.
O&G    12895     9/24/2015     Michael J. Scimone    4.10    Draft digest of opt‐in deposition.                                                      F. Strategy
O&G    12896     9/24/2015     Michael J. Scimone    0.10    Correspondence with MNL and MJS re telephone call with opt‐in re deposition             B. Discovery
                                                             availability and resume production.
O&G    12897     9/24/2015     Michael J. Scimone    0.10    Telephone conference with Beauregard re deposition availability and resume              A. Investigation
                                                             production.
O&G    12898     9/24/2015     Meredith J. Weaver    0.60    Review Defendant's discovery‐related letter filed with the Court.                       C. Depositions
O&G    12899     9/24/2015     Meredith J. Weaver    0.40    Review team emails re discovery.                                                        C. Depositions
O&G    12900     9/24/2015     Meredith J. Weaver    2.20    Draft deposition summaries.                                                             C. Depositions
O&G    12901     9/24/2015     Meredith J. Weaver    1.40    Create potential deponent spreadsheet.                                                  B. Discovery
O&G    12902     9/24/2015     Meredith J. Weaver    0.10    Conference with MNL re opt‐in deponent assignment.                                      B. Discovery
O&G    12903     9/24/2015       Marco A. Lopez      0.20    Save and circulate Defendant's letter response re discovery.                            C. Depositions
O&G    12904     9/24/2015    Jeffrey M. Domanico    0.10    Schedule court reporter for opt‐in deposition.                                          C. Depositions
O&G    12905     9/24/2015    Jeffrey M. Domanico    0.20    Edits to messages to Defendant re master service agreement stipulation.                 C. Depositions
O&G    12906     9/24/2015    Jeffrey M. Domanico    0.80    Discussions re discovery dispute and workload allocation.                               B. Discovery
O&G    12907     9/24/2015    Jeffrey M. Domanico    0.20    Telephone conference with TSA re onboarding.                                            C. Depositions
O&G    12908     9/24/2015       Jahan C. Sagafi     0.30    Telephone conference with MNL, TSA re onboarding.                                       B. Discovery
O&G    12909     9/24/2015       Jahan C. Sagafi     0.20    Review correspondence from co‐counsel M. Caesar re: opt‐in depositions;                 B. Discovery
                                                             correspondence to opposing counsel D. Salazar‐Austin re: same.
O&G    12910     9/24/2015     Ashley Pellouchoud    0.30    Review phone bank spreadsheet for new opt‐in deponents; correspondence to JMD1          A. Investigation
                                                             and MJS re: same.
O&G    12911     9/24/2015     Ashley Pellouchoud    1.70    Prepare comprehensive response to opposing counsel D. Salazar‐Austin re: opt‐in         A. Investigation
                                                             depositions; review and incorporate correspondence from Plaintiffs' counsel; research
                                                             geographic information.
O&G    12912     9/25/2015    Tanisha Shafer‐Arata   3.00    Email reviewing, assignment preparing, internal work product document reviewing.        D. Doc. Revw.

O&G    12913     9/25/2015    Tanisha Shafer‐Arata   1.30 Email reviewing, assignment preparing, Internal work product document reviewing.           D. Doc. Revw.

O&G    12914     9/25/2015    Michael N. Litrownik   0.30 Draft notice of motion for class certification.                                            E. Motions



                                                                   Page 441 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 443 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                     Code
O&G    12915     9/25/2015    Michael N. Litrownik    0.40 Correspondence to Plaintiffs' counsel re: opt‐in deposition and other discovery status.   C. Depositions

O&G    12916     9/25/2015    Michael N. Litrownik   0.40 Review and revise reply to motion to modify deadlines.                                     E. Motions
O&G    12917     9/25/2015    Michael N. Litrownik   0.20 Correspondence with opposing counsel D. Salazar‐Austin re: opt‐in depositions.             C. Depositions

O&G    12918     9/25/2015    Michael N. Litrownik   0.20 Telephone conference with AP and TSA re: call project.                                     A. Investigation
O&G    12919     9/25/2015    Michael N. Litrownik   1.10 Legal research and correspondence to/from opposing counsel D. Salazar‐Austin re:           C. Depositions
                                                          reopening deposition of opt‐in.
O&G    12920     9/25/2015    Michael N. Litrownik   0.40 Organize opt‐in deposition schedule.                                                       C. Depositions
O&G    12921     9/25/2015    Michael N. Litrownik   0.40 Correspondence to Plaintiffs' counsel re: opt‐out protocol.                                A. Investigation
O&G    12922     9/25/2015    Michael N. Litrownik   2.20 Draft reply in support of motion to extend Rule 23 deadlines.                              F. Strategy
O&G    12923     9/25/2015    Michael N. Litrownik   2.20 Draft digest of opt‐in deposition.                                                         C. Depositions
O&G    12924     9/25/2015    Michael J. Scimone     0.80 Draft digest of opt‐in deposition.                                                         E. Motions
O&G    12925     9/25/2015    Meredith J. Weaver     0.30 Conferences with opt‐ins re depositions.                                                   C. Depositions
O&G    12926     9/25/2015    Meredith J. Weaver     0.50 Review and respond to emails re discovery.                                                 C. Depositions
O&G    12927     9/25/2015    Meredith J. Weaver     0.20 Update deposition calendar.                                                                C. Depositions
O&G    12928     9/25/2015    Meredith J. Weaver     0.10 Finalize and file notice of motion for class certification.                                B. Discovery
O&G    12929     9/25/2015      Marco A. Lopez       0.10 Calendar deadline to respond to interrogatories and requests for production of             C. Depositions
                                                          documents for opt‐ins.
O&G    12930     9/25/2015    Jeffrey M. Domanico    0.70 Emergency filing of supplemental papers.                                                   C. Depositions
O&G    12931     9/25/2015    Jeffrey M. Domanico    0.40 Save, log and file consent to join forms.                                                  E. Motions
O&G    12932     9/25/2015    Jeffrey M. Domanico    0.10 Save Defendant's response to motion to modify Rule 23 deadlines to case file.              B. Discovery

O&G    12933     9/25/2015    Jeffrey M. Domanico    0.50   Correspondence re Rule 23 deadline extension.                                            E. Motions
O&G    12934     9/25/2015    Jeffrey M. Domanico    0.30   Meet and confer re data discovery.                                                       F. Strategy
O&G    12935     9/25/2015    Jeffrey M. Domanico    0.20   Review proposed stipulation re electronically stored information.                        F. Strategy
O&G    12936     9/25/2015       Jahan C. Sagafi     0.60   Telephone conference with MNL, TSA re case deponent project.                             E. Motions
O&G    12937     9/25/2015       Jahan C. Sagafi     0.40   Review opposition re: extension motion; telephone conference with MJS re: same.          B. Discovery

O&G    12938     9/25/2015     Daniel Stromberg      0.40 Review correspondence from opposing counsel D. Salazar‐Austin re: opt‐in and named B. Discovery
                                                          Plaintiffs' depositions; correspondence to same; legal research re: rule 30(d).

O&G    12939     9/25/2015     Ashley Pellouchoud    1.70 Email; draft deposition summaries.                                                         A. Investigation
O&G    12940     9/25/2015     Ashley Pellouchoud    0.90 Correspondence with TSA, JMD1, DB re opt‐in depos; guidance to TSA.                        C. Depositions
O&G    12941     9/28/2015    Tanisha Shafer‐Arata   0.20 Review deposition digest of opt‐in.                                                        D. Doc. Revw.
O&G    12942     9/28/2015    Michael N. Litrownik   0.30 Correspondence to opposing counsel D. Salazar‐Austin re: updates on opt‐in                 C. Depositions
                                                          depositions.
O&G    12943     9/28/2015    Michael N. Litrownik   0.20 Review correspondence re: 30(b)(6) topics.                                                 C. Depositions
O&G    12944     9/28/2015    Michael N. Litrownik   0.20 Review correspondence from opposing counsel B. Anders re: electronically stored            E. Motions
                                                          information.

                                                                  Page 442 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 444 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                    Code
O&G    12945     9/28/2015    Michael N. Litrownik    0.40 Correspondence with Plaintiffs' counsel re: opt‐in depositions and opt‐out protocol.    B. Discovery

O&G    12946     9/28/2015    Michael N. Litrownik   0.40   Review scheduling order, discovery motions.                                            A. Investigation
O&G    12947     9/28/2015    Michael N. Litrownik   1.00   Draft opt‐in deposition digest.                                                        C. Depositions
O&G    12948     9/28/2015    Michael N. Litrownik   0.20   Review meet and confer letters.                                                        F. Strategy
O&G    12949     9/28/2015     Michael J. Scimone    0.60   Review and edit opt‐in deposition digest.                                              C. Depositions
O&G    12950     9/28/2015     Meredith J. Weaver    1.10   Schedule deposition preparation sessions for opt‐ins.                                  C. Depositions
O&G    12951     9/28/2015     Meredith J. Weaver    0.80   Gather documents from opt‐in parties for discovery.                                    B. Discovery
O&G    12952     9/28/2015     Meredith J. Weaver    0.20   Review and respond to emails re discovery.                                             C. Depositions
O&G    12953     9/28/2015     Meredith J. Weaver    2.30   Draft deposition summaries.                                                            C. Depositions
O&G    12954     9/28/2015     Meredith J. Weaver    0.20   Prepare client documents for production.                                               B. Discovery
O&G    12955     9/28/2015     Meredith J. Weaver    0.20   Finalize and file first amended complaint via ECF.                                     B. Discovery
O&G    12956     9/28/2015       Marco A. Lopez      0.20   Calendar new class certification briefing schedule.                                    C. Depositions
O&G    12957     9/28/2015    Jeffrey M. Domanico    0.10   Save filed consent to join forms to case file.                                         B. Discovery
O&G    12958     9/28/2015    Jeffrey M. Domanico    0.80   Review correspondence and discuss discovery re electronically stored information and   E. Motions
                                                            opt‐in discovery and court schedule.
O&G    12959     9/28/2015    Jeffrey M. Domanico    0.80   Review defense counsel response to proposed compromise re electronically stored        F. Strategy
                                                            information and draft strategies to co‐counsel D. Hutchinson.
O&G    12960     9/28/2015    Jeffrey M. Domanico    0.70   Conference with TSA re opt‐in deposition outreach.                                     F. Strategy
O&G    12961     9/28/2015       Jahan C. Sagafi     5.00   Internal work product document reviewing; work status reviewing with AP.               B. Discovery
O&G    12962     9/28/2015      Daniel Stromberg     0.50   Draft opt‐out confirmation letter; correspondence to Plaintiffs' counsel re: same.     B. Discovery

O&G    12963     9/28/2015     Ashley Pellouchoud    0.20   Review ECF bounces; telephone conference with Chambers re: same.                       C. Depositions
O&G    12964     9/29/2015    Tanisha Shafer‐Arata   0.20   Correspondence with TSA re: outreach correspondence.                                   A. Investigation
O&G    12965     9/29/2015    Michael N. Litrownik   0.20   Correspondence with opt‐in re: legal issue.                                            A. Investigation
O&G    12966     9/29/2015    Michael N. Litrownik   0.80   Draft reply letter re: discovery failures.                                             A. Investigation
O&G    12967     9/29/2015    Michael N. Litrownik   0.20   Review supplemental production of documents.                                           B. Discovery
O&G    12968     9/29/2015    Michael N. Litrownik   0.40   Correspondence with Plaintiffs' counsel re: outreach project.                          A. Investigation
O&G    12969     9/29/2015    Michael N. Litrownik   0.10   Draft agenda for team call.                                                            D. Doc. Revw.
O&G    12970     9/29/2015    Michael N. Litrownik   3.80   Draft opt‐in deposition digest.                                                        C. Depositions
O&G    12971     9/29/2015    Michael N. Litrownik   0.60   Correspondence with opt‐ins re depositions, preparation, and document production.      A. Investigation

O&G    12972     9/29/2015     Michael J. Scimone    0.10   Review and respond to emails re discovery.                                             F. Strategy
O&G    12973     9/29/2015     Meredith J. Weaver    1.20   Draft deposition summaries.                                                            C. Depositions
O&G    12974     9/29/2015     Meredith J. Weaver    0.50   Log consent to join forms and file same via ECF.                                       C. Depositions
O&G    12975     9/29/2015     Meredith J. Weaver    0.10   Send co‐counsel opt‐in deponent list.                                                  B. Discovery
O&G    12976     9/29/2015       Marco A. Lopez      0.10   Update communications spreadsheet re electronically stored information.                C. Depositions
O&G    12977     9/29/2015    Jeffrey M. Domanico    0.10   Discuss handling of late opt‐ins.                                                      F. Strategy
O&G    12978     9/29/2015    Jeffrey M. Domanico    0.30   Advise co‐counsel D. Hutchinson re quick peak electronically stored information        B. Discovery
                                                            strategy.

                                                                  Page 443 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 445 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours Description                                                                                   Code
O&G    12979     9/29/2015    Jeffrey M. Domanico     6.00 Internal work product document reviewing; work status reviewing with MTL, Outreach      C. Depositions
                                                           emailing and internal requests emailing; calendaring meetings.
O&G    12980     9/29/2015    Jeffrey M. Domanico     0.40 Review notes re: TSA outreach; telephone conference with TSA re: same.                  B. Discovery
O&G    12981     9/29/2015       Jahan C. Sagafi      0.40 Review correspondence from opposing counsel D. Salazar‐Austin re: opt‐in depositions;   A. Investigation
                                                           correspondence to Plaintiffs' counsel re: same.
O&G    12982     9/29/2015      Daniel Stromberg      0.10 Prepare client documents for production; bates stamp same.                              B. Discovery
O&G    12983     9/30/2015    Tanisha Shafer‐Arata    0.20 [NSB] Perform investigative research re opt‐in.                                         A. Investigation
O&G    12984     9/30/2015     Part Time Paralegal    0.10 Correspondence to Plaintiffs' counsel re: updates on opt‐in depositions.                A. Investigation
O&G    12985     9/30/2015    Michael N. Litrownik    0.30 Correspondence with MJS re: reply to Judge Margolis.                                    C. Depositions
O&G    12986     9/30/2015    Michael N. Litrownik    0.30 Correspondence with MJS and JCS re: team call and other issues.                         E. Motions
O&G    12987     9/30/2015    Michael N. Litrownik    2.10 Draft reply to Judge Margolis re: discovery failures.                                   F. Strategy
O&G    12988     9/30/2015    Michael N. Litrownik    0.70 Review draft reply to Defendant's opposition, correspondence with MNL re same.          B. Discovery

O&G    12989     9/30/2015     Michael J. Scimone    0.10 Correspondence with team re rescheduling call.                                           E. Motions
O&G    12990     9/30/2015     Michael J. Scimone    0.20 Telephone conference to chambers re scheduling conference, correspondence with JCS       F. Strategy
                                                          re same.
O&G    12991     9/30/2015     Michael J. Scimone    1.50 Draft opt‐in deposition digest.                                                          G. Court
O&G    12992     9/30/2015     Meredith J. Weaver    0.20 Correspondence with opt‐in re deposition and document production.                        C. Depositions
O&G    12993     9/30/2015     Meredith J. Weaver    0.20 Telephone conference with opt‐in re deposition and document production.                  C. Depositions
O&G    12994     9/30/2015     Meredith J. Weaver    0.30 Conferences with opt‐in re deposition and document production.                           C. Depositions
O&G    12995     9/30/2015     Meredith J. Weaver    0.30 Review and respond to emails re discovery.                                               C. Depositions
O&G    12996     9/30/2015     Meredith J. Weaver    0.20 Save and prepare CTJ's for filing.                                                       B. Discovery
O&G    12997     9/30/2015       Marco A. Lopez      0.60 Calendar opt‐in depositions and update deposition chart.                                 C. Depositions
O&G    12998     9/30/2015    Jeffrey M. Domanico    0.10 Save filed consent to join forms.                                                        B. Discovery
O&G    12999     9/30/2015    Jeffrey M. Domanico    1.00 Add email addresses to class list.                                                       F. Strategy
O&G    13000     9/30/2015    Jeffrey M. Domanico    4.00 Work status reviewing; class member outreaching; appointment setting, Team               C. Depositions
                                                          corresponding re class member outreach.
O&G    13001     9/30/2015    Jeffrey M. Domanico    1.80 Email; draft deposition summaries.                                                       F. Strategy
O&G    13002     9/30/2015    Jeffrey M. Domanico    0.20 Bates stamp and redact client documents for production; send same to opposing            F. Strategy
                                                          counsel via email.
O&G    13003     9/30/2015     Ashley Pellouchoud    1.30 Conference with MNL re outreach; collaborate with TSA re deponent outreach.              C. Depositions

O&G    13004     10/1/2015    Tanisha Shafer‐Arata   5.00 Draft reply to discovery failures.                                                       A. Investigation
O&G    13005     10/1/2015    Michael N. Litrownik   0.30 Correspondence and telephone conference with opt‐in re: documents.                       B. Discovery
O&G    13006     10/1/2015    Michael N. Litrownik   0.20 Correspondence with opposing counsel D. Salazar‐Austin re: opt‐in deposition issues.     B. Discovery

O&G    13007     10/1/2015    Michael N. Litrownik   0.10   Telephone conference with opt‐in re: resume.                                           A. Investigation
O&G    13008     10/1/2015    Michael N. Litrownik   0.10   Telephone conference with MNL re contacting opt‐in deponents.                          C. Depositions
O&G    13009     10/1/2015    Michael N. Litrownik   0.20   Gather opt‐in deponents' documents and contact information.                            A. Investigation
O&G    13010     10/1/2015    Meredith J. Weaver     0.10   Correspondence with MNL and MAL re digests.                                            C. Depositions

                                                                  Page 444 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 446 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper        Hours   Description                                                                                     Code
O&G    13011     10/1/2015     Meredith J. Weaver     1.20   Draft and edit opt‐in deposition digest.                                                 C. Depositions
O&G    13012     10/1/2015     Meredith J. Weaver     0.10   Review and respond to emails re discovery.                                               C. Depositions
O&G    13013     10/1/2015     Meredith J. Weaver     0.20   Telephone conference with opt‐in.                                                        C. Depositions
O&G    13014     10/1/2015     Meredith J. Weaver     0.10   Save filed consent forms to case file.                                                   B. Discovery
O&G    13015     10/1/2015    Jeffrey M. Domanico     0.40   Discussions re opt‐in deposition coverage and staffing.                                  A. Investigation
O&G    13016     10/1/2015    Jeffrey M. Domanico     2.20   Work status reviewing; class member outreaching; appointment setting, Team               F. Strategy
                                                             corresponding re class member outreach.
O&G    13017     10/1/2015      Jahan C. Sagafi      0.80    Opt‐in discovery logistics; teleconference and correspondence with Plaintiffs' counsel   C. Depositions
                                                             and JCS; conference with MJS re: staffing.
O&G    13018     10/2/2015    Tanisha Shafer‐Arata   0.80    (GJM) Print and compile deposition binders.                                              A. Investigation
O&G    13019     10/2/2015     Part Time Paralegal   0.20    Correspondence with MJS and opposing counsel D. Salazar‐Austin re: opt‐in deposition     C. Depositions
                                                             plan.
O&G    13020     10/2/2015    Michael N. Litrownik   0.60    Legal research re: opt‐in deposition length issues.                                      C. Depositions
O&G    13021     10/2/2015    Michael N. Litrownik   0.10    Review correspondence from DXS re: electronically stored information issues.             C. Depositions

O&G    13022     10/2/2015    Michael N. Litrownik   0.30    Correspondence with MJW re: opt‐in deposition updates and scheduling.                    B. Discovery
O&G    13023     10/2/2015    Michael N. Litrownik   0.80    Telephone conference with TSA re: speaking with opt‐ins re intake.                       C. Depositions
O&G    13024     10/2/2015    Michael N. Litrownik   0.60    Draft correspondence to Defendant re: opt‐in deposition plan.                            A. Investigation
O&G    13025     10/2/2015    Michael N. Litrownik   1.00    Telephone conference with Plaintiffs' counsel re: status call, discovery, class          C. Depositions
                                                             certification, mediation, and other issues.
O&G    13026     10/2/2015    Michael N. Litrownik   0.50    Draft stipulations re: certain opt‐in Plaintiffs.                                        E. Motions
O&G    13027     10/2/2015    Michael N. Litrownik   1.60    Revise discovery failure reply to Judge Margolis.                                        A. Investigation
O&G    13028     10/2/2015    Michael N. Litrownik   1.20    Telephone conference with co‐counsel re litigation and discovery strategy.               B. Discovery
O&G    13029     10/2/2015     Michael J. Scimone    2.60    Revise draft letter to Judge Margolis re discovery disputes.                             B. Discovery
O&G    13030     10/2/2015     Michael J. Scimone    0.20    Correspondence with team re meeting agenda.                                              B. Discovery
O&G    13031     10/2/2015     Michael J. Scimone    0.10    Follow‐up correspondence with opt‐in to produce documents.                               F. Strategy
O&G    13032     10/2/2015     Meredith J. Weaver    0.20    Telephone conference with opt‐in re deposition and document production.                  B. Discovery
O&G    13033     10/2/2015     Meredith J. Weaver    0.10    Follow‐up correspondence with opt‐in to produce documents.                               C. Depositions
O&G    13034     10/2/2015     Meredith J. Weaver    0.20    Telephone conference with opt‐in re deposition and document production.                  B. Discovery
O&G    13035     10/2/2015     Meredith J. Weaver    0.30    Draft opt‐out letter to opt‐in.                                                          C. Depositions
O&G    13036     10/2/2015     Meredith J. Weaver    0.60    Correspondences with MNL re opt‐in depositions and document production.                  A. Investigation
O&G    13037     10/2/2015     Meredith J. Weaver    0.10    Telephone conference with opt‐in re deposition preparation.                              C. Depositions
O&G    13038     10/2/2015     Meredith J. Weaver    1.20    Conferences opt‐in deponents re depositions and document production.                     C. Depositions
O&G    13039     10/2/2015     Meredith J. Weaver    1.00    Telephone conference with team re discovery.                                             C. Depositions
O&G    13040     10/2/2015     Meredith J. Weaver    0.10    Review and respond to emails re discovery.                                               B. Discovery
O&G    13041     10/2/2015     Meredith J. Weaver    0.30    Prepare deposition of binders for opt‐ins.                                               B. Discovery
O&G    13042     10/2/2015    Jeffrey M. Domanico    0.20    Produce documents for opt‐in.                                                            C. Depositions
O&G    13043     10/2/2015    Jeffrey M. Domanico    1.90    Discuss options for electronically stored information and opt‐in discovery and           B. Discovery
                                                             affirmative discovery.
O&G    13044     10/2/2015      Jahan C. Sagafi      1.00    Bi‐weekly status call.                                                                   B. Discovery

                                                                   Page 445 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 447 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                  Code
O&G    13045     10/2/2015     Daniel Stromberg       6.50 Work status reviewing; class member outreaching; appointment setting, Team            B. Discovery
                                                           corresponding re class member outreach; Update meeting.
O&G    13046     10/2/2015     Daniel Stromberg       1.40 Draft electronically stored information proposal request language re: search term     F. Strategy
                                                           sampling and quick peak document review options; calculate sample sizes for search
                                                           terms with high document returns.
O&G    13047     10/3/2015    Tanisha Shafer‐Arata    0.40 Class member outreaching.                                                             A. Investigation
O&G    13048     10/4/2015    Tanisha Shafer‐Arata    1.25 Class member outreaching.                                                             A. Investigation
O&G    13049     10/4/2015    Michael N. Litrownik    0.30 Review documents for opt‐ins.                                                         A. Investigation
O&G    13050     10/4/2015    Michael N. Litrownik    0.20 Correspondence to opt‐ins re: deposition preparation issues.                          D. Doc. Revw.
O&G    13051     10/4/2015    Michael N. Litrownik    0.20 Review and respond to emails re discovery.                                            C. Depositions
O&G    13052     10/4/2015     Meredith J. Weaver     0.30 Review intakes; correspondence to TSA re: same.                                       B. Discovery
O&G    13053     10/5/2015    Tanisha Shafer‐Arata    0.30 Correspondence to MJS re: revisions to legal research in reply letter.                A. Investigation
O&G    13054     10/5/2015    Michael N. Litrownik    0.40 Correspondence with TSA re: intakes and calls.                                        E. Motions
O&G    13055     10/5/2015    Michael N. Litrownik    3.00 Deposition preparation session with opt‐in.                                           A. Investigation
O&G    13056     10/5/2015    Michael N. Litrownik    3.00 Deposition preparation session with opt‐in.                                           C. Depositions
O&G    13057     10/5/2015    Michael N. Litrownik    2.50 Travel to Hartford, CT for opt‐in depositions.                                        C. Depositions
O&G    13058     10/5/2015    Michael N. Litrownik    0.10 Telephone conference from MNL re opt‐in deposition preparation.                       C. Depositions
O&G    13059     10/5/2015    Michael N. Litrownik    1.30 Review documents and prepare for opt‐in deposition.                                   I. Travel
O&G    13060     10/5/2015     Michael J. Scimone     0.20 Correspondence with MNL re opt‐in voicemail and deposition.                           C. Depositions
O&G    13061     10/5/2015     Michael J. Scimone     0.10 Conference with opt‐in re deposition and preparation.                                 C. Depositions
O&G    13062     10/5/2015     Meredith J. Weaver     0.10 Telephone conference with MNL re opt‐in deposition preparation.                       C. Depositions
O&G    13063     10/5/2015     Meredith J. Weaver     0.10 Telephone conference with opt‐in re deposition preparation.                           C. Depositions
O&G    13064     10/5/2015     Meredith J. Weaver     0.10 Review and respond to emails re discovery.                                            C. Depositions
O&G    13065     10/5/2015     Meredith J. Weaver     0.25 (EM) Compile binder.                                                                  C. Depositions
O&G    13066     10/5/2015     Meredith J. Weaver     0.20 Motion to compel discussions.                                                         B. Discovery
O&G    13067     10/5/2015     Legal Administrator    0.60 Opt‐in discovery.                                                                     F. Strategy
O&G    13068     10/5/2015       Jahan C. Sagafi      1.40 Research case law and secondary sources for precedent for search term sampling and    B. Discovery
                                                           quick peak discovery for draft letter to Judge Margolis.
O&G    13069     10/5/2015      Jahan C. Sagafi       7.50 Email reviewing, conference calling, assignment preparing, outreach emailing and      B. Discovery
                                                           internal requests emailing; setting up meetings.
O&G    13070     10/5/2015     Daniel Stromberg       0.60 Review correspondence from opposing counsel D. Salazar‐Austin re: opt‐in deposition   B. Discovery
                                                           plan; correspondence with JCS and MJS re: same; correspondence to opposing counsel
                                                           D. Salazar‐Austin re: same.
O&G    13071     10/6/2015    Tanisha Shafer‐Arata    0.10 Review correspondence from opposing counsel B. Anders re: electronically stored       A. Investigation
                                                           information issues.
O&G    13072     10/6/2015    Michael N. Litrownik    0.40 Correspondence with opposing counsel D. Salazar‐Austin and MJS and JCS re: exhibit    B. Discovery
                                                           issue.
O&G    13073     10/6/2015    Michael N. Litrownik    8.00 Defend deposition of opt‐in.                                                          E. Motions
O&G    13074     10/6/2015    Michael N. Litrownik    0.70 Correspondence with opposing counsel D. Golder re late opt‐ins.                       C. Depositions
O&G    13075     10/6/2015    Michael J. Scimone      0.40 Correspondence with MNL re status of contact with opt‐in deponents.                   A. Investigation

                                                                 Page 446 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 448 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper        Hours   Description                                                                                 Code
O&G    13076     10/6/2015     Meredith J. Weaver     0.70   Conferences with opt‐ins re depositions and document production.                     C. Depositions
O&G    13077     10/6/2015     Meredith J. Weaver     0.20   Review and respond to emails re discovery.                                           C. Depositions
O&G    13078     10/6/2015     Meredith J. Weaver     0.20   Send MJS number of online and mailed CTJ's.                                          B. Discovery
O&G    13079     10/6/2015    Jeffrey M. Domanico     0.40   Opt‐out letter for opt‐in.                                                           A. Investigation
O&G    13080     10/6/2015    Jeffrey M. Domanico     1.20   Discussions re opt‐in discovery and motion to compel letter to magistrate.           A. Investigation
O&G    13081     10/6/2015       Jahan C. Sagafi      3.40   Update E‐mail addresses re class member outreach list.                               B. Discovery
O&G    13082     10/6/2015       Darryl A. Bailey     0.40   Conduct search re opt‐in claimant contact information.                               A. Investigation
O&G    13083     10/6/2015       Darryl A. Bailey     1.30   Review co‐counsel D. Hutchinson draft electronically stored information section of   A. Investigation
                                                             letter to Judge and revise per JCS.
O&G    13084     10/6/2015     Daniel Stromberg      3.80    Email reviewing, conference calling, assignment preparing, outreach emailing and     B. Discovery
                                                             internal requests emailing; setting up meetings.
O&G    13085     10/7/2015    Part Time Paralegal    3.20    Travel from Hartford back to home.                                                   F. Strategy
O&G    13086     10/7/2015    Michael N. Litrownik   6.40    Defend deposition of opt‐in.                                                         I. Travel
O&G    13087     10/7/2015    Michael N. Litrownik   0.20    Correspondence with MNL, TSA re intake project.                                      C. Depositions
O&G    13088     10/7/2015    Michael J. Scimone     3.20    Review exhibits for deposition of Defendant's witness.                               A. Investigation
O&G    13089     10/7/2015    Michael J. Scimone     0.40    Log contact with opt‐in deponents and current deposition scheduling and production   C. Depositions
                                                             needs.
O&G    13090     10/7/2015     Meredith J. Weaver    0.30    Correspondences with opt‐ins re depositions and document production.                 C. Depositions
O&G    13091     10/7/2015     Meredith J. Weaver    0.20    Correspondences with MNL and JMD1 re opt‐in depositions and document production.     C. Depositions

O&G    13092     10/7/2015     Meredith J. Weaver    0.10 Review and respond to emails re discovery.                                              C. Depositions
O&G    13093     10/7/2015     Meredith J. Weaver    1.50 Prepare for deposition of Defendant's representative.                                   B. Discovery
O&G    13094     10/7/2015    Jeffrey M. Domanico    0.40 Schedule and prep for Magistrate hearing re discovery.                                  C. Depositions
O&G    13095     10/7/2015       Jahan C. Sagafi     1.70 Edits to magistrate letter.                                                             B. Discovery
O&G    13096     10/7/2015       Jahan C. Sagafi     7.00 Email reviewing, conference calling, assignment preparing, outreach emailing and        E. Motions
                                                          internal requests emailing; setting up meetings.
O&G    13097     10/8/2015    Tanisha Shafer‐Arata   0.90 Conference with EVS re: case status and strategy.                                       A. Investigation
O&G    13098     10/8/2015    Michael N. Litrownik   0.40 Review intake forms for outreach.                                                       F. Strategy
O&G    13099     10/8/2015    Michael N. Litrownik   0.50 Review correspondence and notes re: opt‐in deposition logistics and scheduling and      A. Investigation
                                                          correspondence to opposing counsel D. Salazar‐Austin re: same.

O&G    13100     10/8/2015    Michael N. Litrownik   0.40    Telephone conference with JCS re letter to Judge Margolis.                           B. Discovery
O&G    13101     10/8/2015    Michael N. Litrownik   5.70    Take deposition of Defendant's witness.                                              C. Depositions
O&G    13102     10/8/2015    Michael J. Scimone     1.80    Prepare for deposition of Defendant's witness.                                       E. Motions
O&G    13103     10/8/2015    Michael J. Scimone     0.20    Log contact with opt‐in deponents.                                                   C. Depositions
O&G    13104     10/8/2015    Michael J. Scimone     0.30    Correspondences with opt‐ins re depositions.                                         C. Depositions
O&G    13105     10/8/2015    Meredith J. Weaver     0.10    Correspondence with MNL re transitioning point‐of‐contact for opt‐in deponents.      C. Depositions

O&G    13106     10/8/2015     Meredith J. Weaver    0.20 Review and respond to emails re discovery.                                              C. Depositions
O&G    13107     10/8/2015     Meredith J. Weaver    0.40 Depo assistance and discussions.                                                        C. Depositions

                                                                   Page 447 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 449 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          HoursDescription                                                                                       Code
O&G    13108     10/8/2015     Meredith J. Weaver     1.20Conference with MNL re deposition logistics.                                               B. Discovery
O&G    13109     10/8/2015      Jahan C. Sagafi       5.40Update class member outreach list.                                                         C. Depositions
O&G    13110     10/8/2015      Elizabeth Stork       6.80Email reviewing, conference calling, assignment preparing, outreach emailing and           C. Depositions
                                                          internal requests emailing; setting up meetings.
O&G    13111     10/8/2015       Darryl A. Bailey    2.40 Correspondence with JCS and MJS re: discovery reply letter; revisions to letter; legal     A. Investigation
                                                          research.
O&G    13112     10/9/2015    Tanisha Shafer‐Arata   0.70 Conference with EVS re: opt‐in deposition logistics, discovery status and other issues.    A. Investigation

O&G    13113     10/9/2015    Michael N. Litrownik   0.80 Conference with MJS re: case strategy.                                                     C. Depositions
O&G    13114     10/9/2015    Michael N. Litrownik   1.20 Conference with EVS re: opt‐in deposition logistics, discovery status and other issues.    E. Motions

O&G    13115     10/9/2015    Michael N. Litrownik   0.50 Edit letter to Judge Margolis, supervise filing of same.                                   F. Strategy
O&G    13116     10/9/2015    Michael N. Litrownik   0.10 Supervise filing of motion to withdraw motion for class certification.                     C. Depositions
O&G    13117     10/9/2015    Michael J. Scimone     0.50 Review motion to withdraw motion for class certification, correspondence with MNL,         E. Motions
                                                          JCS re same.
O&G    13118     10/9/2015     Michael J. Scimone    0.40 Conference with MNL re discovery strategy.                                                 E. Motions
O&G    13119     10/9/2015     Michael J. Scimone    0.50 Correspondence with EVS and MNL documents and contact status re transitioning opt‐         E. Motions
                                                          in deponent logistics.
O&G    13120     10/9/2015     Michael J. Scimone    0.20 Correspondence with MCS and MNL re opinions relying on corporate documents for             B. Discovery
                                                          class certification decision.
O&G    13121     10/9/2015     Meredith J. Weaver    1.20 Research opinions re class certification where Court relies on corporate documents.        C. Depositions

O&G    13122     10/9/2015     Meredith J. Weaver    0.40    Telephone conference with EVS re transitioning opt‐in deposition logistics.             E. Motions
O&G    13123     10/9/2015     Meredith J. Weaver    1.80    Conferences with opt‐ins re transition to EVS for logistics.                            E. Motions
O&G    13124     10/9/2015     Meredith J. Weaver    0.40    Finalize, file and fax letter response to Defendant's Sept. 24 letter.                  C. Depositions
O&G    13125     10/9/2015     Meredith J. Weaver    0.20    Finalize and file motion to withdraw class certification motion.                        C. Depositions
O&G    13126     10/9/2015       Marco A. Lopez      0.10    Calendar opt‐in depositions.                                                            C. Depositions
O&G    13127     10/9/2015    Jeffrey M. Domanico    0.60    Conference with MNL re transition of opt‐in deposition logistics.                       F. Strategy
O&G    13128     10/9/2015    Jeffrey M. Domanico    0.30    Review documents tracking opt‐in deposition logistics from MJW.                         E. Motions
O&G    13129     10/9/2015    Jeffrey M. Domanico    0.30    Correspondence with opt‐in Plaintiffs re transition of deposition logistics.            C. Depositions
O&G    13130     10/9/2015       Jahan C. Sagafi     0.20    Review Court docket.                                                                    C. Depositions
O&G    13131     10/9/2015       Elizabeth Stork     1.60    Review correspondence and letters to Court re discovery disputes.                       C. Depositions
O&G    13132     10/9/2015       Elizabeth Stork     0.20    Email correspondence with MJW re transition of deposition logistics responsibilities.   C. Depositions

O&G    13133     10/9/2015      Elizabeth Stork      0.30    Telephone conference with MJW re transition of opt‐in deposition logistics.             C. Depositions
O&G    13134     10/9/2015      Elizabeth Stork      2.50    Update opt‐in address list requested by co‐counsel.                                     F. Strategy
O&G    13135     10/9/2015      Elizabeth Stork      2.80    Update opt‐in outreach list.                                                            C. Depositions
O&G    13136     10/9/2015      Elizabeth Stork      0.60    Draft motion to withdraw class certification motion; review local rules.                C. Depositions
O&G    13137     10/9/2015      Darryl A. Bailey     0.10    Email; chat with MNL re: deposition summaries.                                          A. Investigation



                                                                   Page 448 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 450 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date           Timekeeper          Hours Description                                                                                  Code
O&G    13138     10/9/2015       Darryl A. Bailey      3.40 Edit and finalize letter re opt‐in discovery; discuss Defendant's 30(b)(6) witness    A. Investigation
                                                            information.
O&G    13139     10/10/2015      Elizabeth Stork       0.10 Email correspondence with opt‐in re documents requested.                              B. Discovery
O&G    13140     10/12/2015      Elizabeth Stork       1.50 Review and revise documents tracking deposition logistics from MJW.                   C. Depositions
O&G    13141     10/12/2015      Elizabeth Stork       2.80 Review opt‐in deposition transcript and draft deposition digest.                      C. Depositions
O&G    13142     10/13/2015    Tanisha Shafer‐Arata    0.30 Correspondence with MJS and DXS re: electronically stored information issues.         A. Investigation

O&G    13143     10/13/2015    Michael N. Litrownik   0.40 Correspondence with MJS, EVS, JMD1, and DAB re: selecting deponents.                   B. Discovery
O&G    13144     10/13/2015    Michael N. Litrownik   0.50 Telephone conference with opposing counsel B. Anders and defense counsel.              C. Depositions

O&G    13145     10/13/2015    Michael N. Litrownik   0.10 Review chart re: deposed and ID'ed deponents.                                          F. Strategy
O&G    13146     10/13/2015    Michael N. Litrownik   0.90 Correspondence to MJS and EVS re: summary of opt‐in written and deposition             C. Depositions
                                                           discovery issues.
O&G    13147     10/13/2015    Michael N. Litrownik   0.90 Conference with MJS and EVS re: case strategy, opt‐in discovery, and other issues.     C. Depositions

O&G    13148     10/13/2015    Michael N. Litrownik   0.30 Telephone conference with opt‐in re deposition.                                        B. Discovery
O&G    13149     10/13/2015    Michael N. Litrownik   0.50 Telephone conference with opposing counsel B. Anders, co‐counsel re eDiscovery         C. Depositions
                                                           search terms.
O&G    13150     10/13/2015    Michael N. Litrownik   0.90 Conference with MNL, EVS re discovery strategy.                                        D. Doc. Revw.
O&G    13151     10/13/2015    Michael N. Litrownik   3.30 Review documents, deposition testimony re class certification evidence.                A. Investigation
O&G    13152     10/13/2015     Michael J. Scimone    0.10 Correspondence with JCS, MNL re discovery strategy.                                    B. Discovery
O&G    13153     10/13/2015     Michael J. Scimone    0.70 Deponent list for MNL.                                                                 B. Discovery
O&G    13154     10/13/2015     Michael J. Scimone    1.60 Update discovery percentage chart.                                                     C. Depositions
O&G    13155     10/13/2015     Michael J. Scimone    0.10 Update class list contact information.                                                 B. Discovery
O&G    13156     10/13/2015    Jeffrey M. Domanico    0.70 Update deposition calendar.                                                            C. Depositions
O&G    13157     10/13/2015    Jeffrey M. Domanico    0.20 Conference with MNL and MJS re sampling proposals for electronically stored            B. Discovery
                                                           information.
O&G    13158     10/13/2015    Jeffrey M. Domanico    0.50 Telephone conference with MNL, MJS, opposing counsel B. Anders, co‐counsel D.          F. Strategy
                                                           Hutchinson, opposing counsel D. Golder, and opposing counsel D. Salazar‐Austin re
                                                           sampling proposals for electronically stored information.
O&G    13159     10/13/2015    Jeffrey M. Domanico    0.70 Conference with MNL and MJS re discovery disputes in preparation for Court             C. Depositions
                                                           teleconference.
O&G    13160     10/13/2015      Jahan C. Sagafi      0.60 Correspondence with MNL, MJS, JCS re discovery disputes in preparation for Court       G. Court
                                                           teleconference.
O&G    13161     10/13/2015      Elizabeth Stork      0.30 Correspondence with opt‐ins re depositions.                                            B. Discovery
O&G    13162     10/13/2015      Elizabeth Stork      0.50 Correspondence with MNL re opt‐in deposition logistics.                                B. Discovery
O&G    13163     10/13/2015      Elizabeth Stork      3.60 Update deponent list.                                                                  B. Discovery
O&G    13164     10/13/2015      Elizabeth Stork      1.30 Analyze data re: opt‐in deposition scheduling and logistics; review correspondence     C. Depositions
                                                           from opposing counsel D. Salazar‐Austin re: same; correspondence to opposing counsel
                                                           D. Salazar‐Austin re: same.

                                                                   Page 449 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 451 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                        Code
O&G    13165     10/13/2015      Elizabeth Stork       1.00 Review intake forms from TSA re: outreach; correspondence to TSA and MJS re: same.           C. Depositions

O&G    13166     10/13/2015      Darryl A. Bailey     1.50 Prepare for conference with Judge re discovery obstructionism; discussions re data            C. Depositions
                                                           discovery.
O&G    13167     10/14/2015    Tanisha Shafer‐Arata   0.30 [YRM] Prepare courtesy copies for Court.                                                      A. Investigation
O&G    13168     10/14/2015     Part Time Paralegal   0.20 Correspondence to MJS and TSA re: new intake forms.                                           F. Strategy
O&G    13169     10/14/2015    Michael N. Litrownik   0.20 Correspondence to opposing counsel D. Salazar‐Austin re: opt‐in deposition issues.            A. Investigation

O&G    13170     10/14/2015    Michael N. Litrownik   0.10   Conference with MJS and MTL re: layer data.                                                 C. Depositions
O&G    13171     10/14/2015    Michael N. Litrownik   0.40   Review layer data re: deponents.                                                            B. Discovery
O&G    13172     10/14/2015    Michael N. Litrownik   0.20   Telephone conference with R. Maliekel re: opt‐in deposition issues.                         D. Doc. Revw.
O&G    13173     10/14/2015    Michael N. Litrownik   1.30   Conference with Plaintiffs' counsel re: discovery, class certification, mediation, and      C. Depositions
                                                             other issues.
O&G    13174     10/14/2015    Michael N. Litrownik   0.30   Conference with DAB re: deponent layer data.                                                C. Depositions
O&G    13175     10/14/2015    Michael N. Litrownik   0.80   Compile data re: opt‐in deposition logistics.                                               E. Motions
O&G    13176     10/14/2015    Michael N. Litrownik   0.40   Correspondence with EVS and MJS re: agenda for team call.                                   D. Doc. Revw.
O&G    13177     10/14/2015    Michael N. Litrownik   4.30   Review deposition transcript of Defendant's witness and create digest re same.              C. Depositions

O&G    13178     10/14/2015    Michael N. Litrownik   1.20   Conference with co‐counsel re discovery strategy.                                           F. Strategy
O&G    13179     10/14/2015    Michael J. Scimone     0.30   Draft agenda for team call.                                                                 D. Doc. Revw.
O&G    13180     10/14/2015    Michael J. Scimone     0.40   Draft declaration in support of letter to Judge Margolis.                                   B. Discovery
O&G    13181     10/14/2015    Michael J. Scimone     1.10   Team strategy discussions and prep for Magistrate Judge hearing.                            F. Strategy
O&G    13182     10/14/2015    Michael J. Scimone     0.30   Review correspondence between opposing counsel D. Salazar‐Austin, MJS and MNL re            A. Investigation
                                                             depositions and document production.
O&G    13183     10/14/2015      Jahan C. Sagafi      0.20   Correspondence with MNL, MJS, JCS re Plaintiffs' counsel status call and preparation        G. Court
                                                             for Court teleconference.
O&G    13184     10/14/2015      Elizabeth Stork      1.00   Telephone conference with co‐counsel re discovery status and upcoming Court                 C. Depositions
                                                             teleconference.
O&G    13185     10/14/2015      Elizabeth Stork      0.20   Correspondence with opt‐in re deposition logistics.                                         G. Court
O&G    13186     10/14/2015      Elizabeth Stork      3.70   Prepare spreadsheet layer data spread sheet.                                                B. Discovery
O&G    13187     10/14/2015      Elizabeth Stork      0.60   Advise MNL and MJS re: search term sampling best practices and position re: defense         C. Depositions
                                                             proposal.
O&G    13188     10/14/2015      Darryl A. Bailey     0.90   Analysis of intake forms re: selecting deponents; correspondence to MJS and TSA re:         E. Motions
                                                             same.
O&G    13189     10/14/2015     Daniel Stromberg      0.90   Prepare exhibits to declaration re motion to withdraw re class certification; e‐file same   B. Discovery
                                                             with court.
O&G    13190     10/15/2015    Tanisha Shafer‐Arata   0.40   Correspondence with EVS re: opt‐ins.                                                        A. Investigation
O&G    13191     10/15/2015    Michael N. Litrownik   0.40   Conference with JCS, MJS, EVS re: Court telephone conference.                               A. Investigation
O&G    13192     10/15/2015    Michael N. Litrownik   1.60   Conference with Court re: discovery dispute.                                                F. Strategy



                                                                   Page 450 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 452 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                       Code
O&G    13193     10/15/2015    Michael N. Litrownik    0.50 Conference with JCs and MJS re: court telephone conference on discovery issues.            B. Discovery

O&G    13194     10/15/2015    Michael N. Litrownik   1.30   Prepare for conference with Court re discovery issues.                                    B. Discovery
O&G    13195     10/15/2015    Michael N. Litrownik   0.50   Review and analyze intake forms re: selecting deponents.                                  B. Discovery
O&G    13196     10/15/2015    Michael N. Litrownik   0.90   Opt‐in deposition logistics, coordination, and scheduling.                                C. Depositions
O&G    13197     10/15/2015    Michael N. Litrownik   0.50   Correspondence with MJS re: stipulations of dismissal, discovery from named Plaintiffs,   C. Depositions
                                                             and other issues.
O&G    13198     10/15/2015    Michael N. Litrownik   0.80   Review Defendant's supplemental document production.                                      B. Discovery
O&G    13199     10/15/2015    Michael N. Litrownik   2.00   Telephone conference with Judge Margolis re discovery disputes, follow‐up call with       E. Motions
                                                             JCS, MNL, LS re same.
O&G    13200     10/15/2015     Michael J. Scimone    3.30   Prepare for discovery conference with Judge Margolis, research re same.                   G. Court
O&G    13201     10/15/2015     Michael J. Scimone    0.30   Update deposition calendar.                                                               G. Court
O&G    13202     10/15/2015    Jeffrey M. Domanico    0.60   Save new document production and update discovery percentage chart.                       C. Depositions
O&G    13203     10/15/2015    Jeffrey M. Domanico    2.80   Prep for and attend and discuss follow up re motion to compel hearing.                    B. Discovery
O&G    13204     10/15/2015       Jahan C. Sagafi     0.20   Conference with MNL, MJS, JCS re stipulation on sealing documents requested by            B. Discovery
                                                             Plaintiffs.
O&G    13205     10/15/2015      Elizabeth Stork      1.60   Telephone conference with Court, opposing counsel, co‐counsel, JCS, MJS, and MNL re       F. Strategy
                                                             discovery disputes.
O&G    13206     10/15/2015      Elizabeth Stork      0.40   Review email correspondence re selection of additional and substitute opt‐in              B. Discovery
                                                             deponents.
O&G    13207     10/15/2015      Elizabeth Stork      0.30   Draft summary of Court telephone conference for Plaintiffs' counsel team and circulate    C. Depositions
                                                             same.
O&G    13208     10/15/2015      Elizabeth Stork      0.10   Correspondence with opt‐in re scheduling deposition preparation session.                  F. Strategy
O&G    13209     10/15/2015      Elizabeth Stork      0.40   Telephone conference with MNL re discovery responses for new Named Plaintiffs.            C. Depositions

O&G    13210     10/15/2015      Elizabeth Stork      0.40 Correspondence with MNL re opt‐in intake information and deposition scheduling.             B. Discovery

O&G    13211     10/15/2015      Elizabeth Stork      0.40   Telephone conference with opt‐in re intake and deposition.                                C. Depositions
O&G    13212     10/15/2015      Elizabeth Stork      0.30   Telephone conference with opt‐in re intake and deposition.                                C. Depositions
O&G    13213     10/15/2015      Elizabeth Stork      0.30   Telephone conference with class member re case status.                                    C. Depositions
O&G    13214     10/15/2015      Darryl A. Bailey     0.30   Draft correspondence to Judge Margolis re courtesy copies.                                A. Investigation
O&G    13215     10/15/2015      Darryl A. Bailey     2.60   Update deponent chart.                                                                    F. Strategy
O&G    13216     10/16/2015    Tanisha Shafer‐Arata   0.20   Review correspondence from Defendant re: opt‐in depositions.                              A. Investigation
O&G    13217     10/16/2015    Michael N. Litrownik   0.30   Correspondence to Plaintiffs' counsel re: deposition confirmation and issues.             C. Depositions
O&G    13218     10/16/2015    Michael N. Litrownik   0.90   Conference with EVS re: interrogatories and requests for product of document              C. Depositions
                                                             responses for new named Plaintiffs.
O&G    13219     10/16/2015    Michael N. Litrownik   0.20   Review Defendant's letter re deposition length.                                           B. Discovery
O&G    13220     10/16/2015    Michael N. Litrownik   0.80   Revise stipulation, correspondence with opposing counsel re same.                         D. Doc. Revw.
O&G    13221     10/16/2015    Michael J. Scimone     2.80   Review class member data, analysis of same.                                               C. Depositions
O&G    13222     10/16/2015    Michael J. Scimone     0.80   Add to additional class member data to class list.                                        F. Strategy

                                                                   Page 451 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 453 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper        Hours   Description                                                                                    Code
O&G    13223     10/16/2015     Michael J. Scimone     0.10   Save opt‐in transcript and calendar deadline for errata sheet.                          D. Doc. Revw.
O&G    13224     10/16/2015    Jeffrey M. Domanico     0.80   Analyze class data, meet and confer re class data.                                      F. Strategy
O&G    13225     10/16/2015    Jeffrey M. Domanico     0.10   Correspondence with DAB re inquiry from a current employee of Defendant.                C. Depositions
O&G    13226     10/16/2015       Jahan C. Sagafi      0.40   Telephone conference with opt‐in re interrogatories and requests for production.        A. Investigation

O&G    13227     10/16/2015      Elizabeth Stork      0.30 Review opt‐out procedure and arrange for opt‐in to opt out.                                F. Strategy
O&G    13228     10/16/2015      Elizabeth Stork      0.50 Conference with MNL re interrogatories and requests for production for opt‐ins.            B. Discovery

O&G    13229     10/16/2015      Elizabeth Stork      0.20 Review correspondence re opt‐in deposition logistics and selections.                       A. Investigation
O&G    13230     10/16/2015      Elizabeth Stork      0.20 Review opt‐in resume.                                                                      B. Discovery
O&G    13231     10/16/2015      Elizabeth Stork      0.50 Review Defendants' initial discovery requests and Plaintiffs' responses in preparation     C. Depositions
                                                           for responding to interrogatories and requests for production to opt‐ins.

O&G    13232     10/16/2015      Elizabeth Stork      0.10    Review interrogatories and requests for production to opt‐ins.                          B. Discovery
O&G    13233     10/16/2015      Elizabeth Stork      0.40    Correspondence with additional named Plaintiffs re discovery responses.                 B. Discovery
O&G    13234     10/16/2015      Elizabeth Stork      0.10    Conference with MNL with opt‐in re deposition.                                          B. Discovery
O&G    13235     10/16/2015      Elizabeth Stork      0.20    Telephone conference with opt‐in re deposition/intake.                                  B. Discovery
O&G    13236     10/16/2015      Elizabeth Stork      0.20    Review furlough document; correspondence to TSA and MJS re: same.                       C. Depositions
O&G    13237     10/16/2015      Darryl A. Bailey     2.00    Update class list; upload ECF document to case file; conference with class members re   F. Strategy
                                                              CTJ's.
O&G    13238     10/17/2015      Elizabeth Stork      0.10    Review deposition logistics chart from J. Schott.                                       C. Depositions
O&G    13239     10/17/2015      Elizabeth Stork      0.40    Review correspondence re Plaintiffs' data requests and MJS analysis of class data so    D. Doc. Revw.
                                                              far.
O&G    13240     10/17/2015      Elizabeth Stork      0.10    Review answer to amended complaint.                                                     E. Motions
O&G    13241     10/17/2015      Elizabeth Stork      0.30    Review draft stipulation re production of master service agreements and                 B. Discovery
                                                              correspondence related thereto.
O&G    13242     10/19/2015    Tanisha Shafer‐Arata   0.20    Review memo re: computer professional exemption.                                        A. Investigation
O&G    13243     10/19/2015    Tanisha Shafer‐Arata   0.30    Correspondence with MJS re: response to letter.                                         A. Investigation
O&G    13244     10/19/2015    Michael N. Litrownik   0.20    Correspondence with co‐counsel T. Jackson re: opt‐in depositions.                       D. Doc. Revw.
O&G    13245     10/19/2015    Michael N. Litrownik   0.30    Correspondence with EVS re: deposition logistics.                                       E. Motions
O&G    13246     10/19/2015    Michael N. Litrownik   0.20    Correspondence to opt‐in re: deposition logistics.                                      F. Strategy
O&G    13247     10/19/2015    Michael N. Litrownik   0.40    Book travel and hotel for deposition.                                                   C. Depositions
O&G    13248     10/19/2015    Michael N. Litrownik   0.30    Telephone conference with opt‐in re: deposition issues.                                 C. Depositions
O&G    13249     10/19/2015    Michael N. Litrownik   1.80    Review Fillebrown deposition, note documents and potential witnesses.                   C. Depositions
O&G    13250     10/19/2015    Michael N. Litrownik   0.10    Save deposition transcript to case file and calendar errata sheet deadline.             A. Investigation
O&G    13251     10/19/2015    Michael N. Litrownik   0.30    Finalize and send letter to opt‐in re opt‐out.                                          C. Depositions
O&G    13252     10/19/2015     Michael J. Scimone    0.20    Finalize and send letter to opt‐in re documents.                                        D. Doc. Revw.
O&G    13253     10/19/2015    Jeffrey M. Domanico    0.50    Class member intakes and mediation brief preparation.                                   B. Discovery
O&G    13254     10/19/2015    Jeffrey M. Domanico    1.10    Draft responses to first set of interrogatories for opt‐in.                             C. Depositions
O&G    13255     10/19/2015    Jeffrey M. Domanico    2.20    Draft responses to first set of interrogatories for opt‐in.                             A. Investigation

                                                                    Page 452 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 454 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper        Hours   Description                                                                                      Code
O&G    13256     10/19/2015    Jeffrey M. Domanico     0.20   Correspondence with opt‐in re requests for production.                                    A. Investigation
O&G    13257     10/19/2015       Jahan C. Sagafi      0.20   Correspondence with opt‐in re interrogatories and requests for production.                H. Settlement
O&G    13258     10/19/2015       Elizabeth Stork      0.40   Draft summary of telephone conference with potential opt‐in for MNL, MJS.                 B. Discovery
O&G    13259     10/19/2015       Elizabeth Stork      0.30   Draft cover letter to opt‐in enclosing envelope and USB drive for responses to requests   B. Discovery
                                                              for production.
O&G    13260     10/19/2015      Elizabeth Stork      0.30    Conference with MNL re errata sheets.                                                     B. Discovery
O&G    13261     10/19/2015      Elizabeth Stork      0.70    Telephone conference with opt‐in re responses to interrogatories.                         B. Discovery
O&G    13262     10/19/2015      Elizabeth Stork      0.10    Review correspondence between MJS and opposing counsel D. Salazar‐Austin re               A. Investigation
                                                              Defendant's production of compensation data.
O&G    13263     10/19/2015      Elizabeth Stork      0.20    Review Defendant's document production dated October 19, 2015.                            B. Discovery
O&G    13264     10/19/2015      Elizabeth Stork      0.10    Correspondence with JMD1 re opt‐in opt‐out letter.                                        C. Depositions
O&G    13265     10/19/2015      Elizabeth Stork      0.10    Correspondence with JMD1 re gathering documents and electronically stored                 B. Discovery
                                                              information from opt‐in.
O&G    13266     10/19/2015      Elizabeth Stork      1.30    Telephone conference with opt‐in re responses to interrogatories and requests for         D. Doc. Revw.
                                                              production.
O&G    13267     10/19/2015      Elizabeth Stork      0.10    Correspondence with opt‐in re deposition logistics.                                       E. Motions
O&G    13268     10/19/2015      Elizabeth Stork      0.10    Review request for production of documents in preparation for telephone conference        A. Investigation
                                                              with opt‐in re same.
O&G    13269     10/19/2015      Elizabeth Stork      0.10    Review opt‐in job roles document to be produced to Defendant.                             B. Discovery
O&G    13270     10/19/2015      Elizabeth Stork      0.30    Review docket and 216(b) certification decision in preparation for conversations with     B. Discovery
                                                              opt‐in Plaintiffs.
O&G    13271     10/19/2015      Elizabeth Stork      0.80    Telephone conference with opt‐in re case.                                                 C. Depositions
O&G    13272     10/19/2015      Elizabeth Stork      0.10    Correspondence with MNL re responses to requests for production for opt‐ins.              D. Doc. Revw.

O&G    13273     10/19/2015      Elizabeth Stork      0.10 Review Defendant's letter to Court re deposition length.                                     B. Discovery
O&G    13274     10/19/2015      Elizabeth Stork      0.20 Review layer data; correspondence to JCS, MJS, and EVS re: same.                             B. Discovery
O&G    13275     10/19/2015      Elizabeth Stork      0.20 Bates stamp and redact client documents; send same to opposing counsel via email.            C. Depositions

O&G    13276     10/19/2015      Darryl A. Bailey     3.60 Telephone conference with class members re CTJ's; update class member contact list.          A. Investigation

O&G    13277     10/20/2015    Tanisha Shafer‐Arata   0.20 Correspondence with EVS re: opt‐in deposition logistics.                                     A. Investigation
O&G    13278     10/20/2015    Tanisha Shafer‐Arata   0.20 Correspondence to opposing counsel D. Salazar‐Austin re: final wave of deponents.            A. Investigation

O&G    13279     10/20/2015    Michael N. Litrownik   0.40 Correspondence with Plaintiffs' counsel re: depositions, electronically stored               C. Depositions
                                                           information, and written discovery.
O&G    13280     10/20/2015    Michael N. Litrownik   0.40 Conference with MJS and EVS re: discovery strategy.                                          C. Depositions
O&G    13281     10/20/2015    Michael N. Litrownik   0.70 Conference with JCS, MJS, EVS re: discovery strategy.                                        C. Depositions
O&G    13282     10/20/2015    Michael N. Litrownik   0.20 Conference with EVS re: opt‐in discovery issues.                                             C. Depositions
O&G    13283     10/20/2015    Michael N. Litrownik   0.60 Conference with MJS re: discovery strategy.                                                  F. Strategy
O&G    13284     10/20/2015    Michael N. Litrownik   0.10 Review correspondence from co‐counsel T. Jackson re: deposition logistics.                   B. Discovery

                                                                    Page 453 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 455 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper        Hours   Description                                                                                Code
O&G    13285     10/20/2015    Michael N. Litrownik    0.10   Correspondence to co‐counsel D. Hutchinson re: opt‐out letter.                      B. Discovery
O&G    13286     10/20/2015    Michael N. Litrownik    0.50   Conference with MNL, LS re data analysis and discovery strategy.                    B. Discovery
O&G    13287     10/20/2015    Michael N. Litrownik    0.60   Conference with JCS, MNL, EVS re discovery strategy.                                B. Discovery
O&G    13288     10/20/2015    Michael N. Litrownik    0.60   Conference with MNL re discovery strategy.                                          C. Depositions
O&G    13289     10/20/2015    Michael N. Litrownik    0.80   Review documents and data analysis, strategize re discovery to pursue.              A. Investigation
O&G    13290     10/20/2015     Michael J. Scimone     0.20   Correspondence with claims administrator re class member address.                   B. Discovery
O&G    13291     10/20/2015     Michael J. Scimone     0.10   Calendar new date for opt‐in deposition.                                            B. Discovery
O&G    13292     10/20/2015     Michael J. Scimone     0.10   Save scheduling order and calendar dates.                                           B. Discovery
O&G    13293     10/20/2015     Michael J. Scimone     1.00   Team discussion re discovery strategy and layer information.                        D. Doc. Revw.
O&G    13294     10/20/2015    Jeffrey M. Domanico     0.10   Correspondence with MNL re draft interrogatory responses for opt‐in.                F. Strategy
O&G    13295     10/20/2015    Jeffrey M. Domanico     0.20   Correspondence with opt‐in Plaintiffs selected for depositions.                     C. Depositions
O&G    13296     10/20/2015    Jeffrey M. Domanico     0.60   Correspondence with JCS re Defendant employee's inquiry and opt‐in vs individual    F. Strategy
                                                              claim.
O&G    13297     10/20/2015      Jahan C. Sagafi      0.10    Correspondence with NRF re constructive discharge in response to inquiry from a     B. Discovery
                                                              current employee of Defendant.
O&G    13298     10/20/2015      Elizabeth Stork      0.90    Research constructive discharge in response to inquiry from a current employee of   B. Discovery
                                                              Defendant.
O&G    13299     10/20/2015      Elizabeth Stork      0.10    Correspondence with opt‐in re deposition.                                           C. Depositions
O&G    13300     10/20/2015      Elizabeth Stork      0.30    Correspondence with JMD1 re formatting layer data into chart.                       A. Investigation
O&G    13301     10/20/2015      Elizabeth Stork      0.60    Revise opt‐in deposition chart.                                                     A. Investigation
O&G    13302     10/20/2015      Elizabeth Stork      0.50    Conference with MJS and MNL re discovery strategy.                                  E. Motions
O&G    13303     10/20/2015      Elizabeth Stork      2.00    Draft opt‐in deposition chart to prepare for third wave opt‐in selections.          C. Depositions
O&G    13304     10/20/2015      Elizabeth Stork      0.80    Conference with JCS, MJS, MNL re discovery strategy.                                B. Discovery
O&G    13305     10/20/2015      Elizabeth Stork      0.10    Correspondence with JCS re a current employee of Defendant with disability issue.   C. Depositions

O&G    13306     10/20/2015      Elizabeth Stork      0.30 Conference with MNL re opt‐in depositions and scheduling order.                        B. Discovery
O&G    13307     10/20/2015      Elizabeth Stork      0.10 Review scheduling order.                                                               C. Depositions
O&G    13308     10/20/2015      Elizabeth Stork      0.60 Correspondence with new opt‐in deponent selections re deposition logistics and         B. Discovery
                                                           preparation.
O&G    13309     10/20/2015      Elizabeth Stork      0.40 Review data re: final selection of deponents; correspondence to opposing counsel D.    A. Investigation
                                                           Salazar‐Austin re: same.
O&G    13310     10/20/2015       Elizabeth Stork     0.40 Review scheduling order; correspondence with Plaintiffs' counsel re: same.             C. Depositions
O&G    13311     10/20/2015       Darryl A. Bailey    1.60 Update class member outreach contact list; update class list.                          A. Investigation
O&G    13312     10/21/2015    Tanisha Shafer‐Arata   1.20 Input layer data into spreadsheet.                                                     A. Investigation
O&G    13313     10/21/2015    Tanisha Shafer‐Arata   0.10 Send opt‐in deposition documents to co‐counsel.                                        A. Investigation
O&G    13314     10/21/2015    Jeffrey M. Domanico    0.10 Update deposition calendar.                                                            B. Discovery
O&G    13315     10/21/2015    Jeffrey M. Domanico    0.10 Save opt‐in transcript to case file.                                                   C. Depositions
O&G    13316     10/21/2015    Jeffrey M. Domanico    0.10 Save client documents to case file.                                                    C. Depositions
O&G    13317     10/21/2015    Jeffrey M. Domanico    0.30 Correspondence re master service agreement stipulation.                                C. Depositions



                                                                    Page 454 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 456 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                   Code
O&G    13318     10/21/2015      Darryl A. Bailey      0.40 Telephone conference with class member re address update; update class list.           A. Investigation

O&G    13319     10/22/2015    Tanisha Shafer‐Arata   0.20 Correspondence with opt‐in re: deposition issues.                                       A. Investigation
O&G    13320     10/22/2015    Tanisha Shafer‐Arata   0.20 Correspondence with EVS re: discovery responses.                                        A. Investigation
O&G    13321     10/22/2015    Michael N. Litrownik   0.10 Correspondence to JMD1 re: case notices.                                                C. Depositions
O&G    13322     10/22/2015    Michael N. Litrownik   0.20 Organize team assignments.                                                              B. Discovery
O&G    13323     10/22/2015    Michael N. Litrownik   0.50 Discussions re master service agreement production.                                     B. Discovery
O&G    13324     10/22/2015    Michael N. Litrownik   0.30 Correspondence with opt‐ins re draft interrogatory responses.                           F. Strategy
O&G    13325     10/22/2015    Michael N. Litrownik   0.20 Correspondence with opt‐in re deposition logistics.                                     B. Discovery
O&G    13326     10/22/2015    Michael N. Litrownik   0.30 Edit layer data chart to analyze Defendant's organizational structure.                  B. Discovery
O&G    13327     10/22/2015    Michael N. Litrownik   0.30 Telephone conference with opt‐in re deposition logistics.                               B. Discovery
O&G    13328     10/22/2015    Jeffrey M. Domanico    2.60 Revise draft interrogatory responses for opt‐ins.                                       C. Depositions
O&G    13329     10/22/2015       Jahan C. Sagafi     0.50 Review and revise responses to requests for production of documents; correspondence     B. Discovery
                                                           to Plaintiffs' counsel and EVS re: same.
O&G    13330     10/22/2015      Elizabeth Stork      0.40 Revise master service agreement stipulation; telephone conference with JCS re: same.    B. Discovery

O&G    13331     10/22/2015      Elizabeth Stork      1.10 Review and revise interrogatory responses for opt‐ins; correspondence to EVS re:        C. Depositions
                                                           same.
O&G    13332     10/22/2015      Elizabeth Stork      0.80 Review Defendant's edits to master service agreement stipulation; correspondence to     B. Discovery
                                                           JCS and EVS re: same.
O&G    13333     10/22/2015      Elizabeth Stork      1.00 Locate first 6 deponents and deposition transcripts; review transcripts for accounts    C. Depositions
                                                           worked on.
O&G    13334     10/22/2015      Elizabeth Stork      0.20 Bates stamp and redact opt‐in documents; send same to opposing counsel via email.       B. Discovery

O&G    13335     10/23/2015    Tanisha Shafer‐Arata   0.20 Conference with opposing counsel D. Golder re: master service agreements stipulation. A. Investigation

O&G    13336     10/23/2015    Tanisha Shafer‐Arata   0.50 Review deposition transcripts re: first six clients.                                    A. Investigation
O&G    13337     10/23/2015    Michael N. Litrownik   0.10 Calendar deadline for Defendant to object to order re opt‐in depositions and discovery. B. Discovery

O&G    13338     10/23/2015    Michael N. Litrownik   0.50 Finalize and file stipulation and proposed order re master service agreements.          C. Depositions

O&G    13339     10/23/2015    Jeffrey M. Domanico    1.20 Analyze organizational information for class certification.                             C. Depositions
O&G    13340     10/23/2015    Jeffrey M. Domanico    0.20 Correspondence with E. Hinton re opt‐in opportunity and potential referral.             C. Depositions
O&G    13341     10/23/2015    Jeffrey M. Domanico    0.30 Revise interrogatory responses for opt‐in.                                              B. Discovery
O&G    13342     10/23/2015       Jahan C. Sagafi     0.30 Telephone conference with TSA re scheduling opt‐in depositions.                         E. Motions
O&G    13343     10/23/2015       Elizabeth Stork     0.20 Correspondence with MNL re Defendant's employee and potential referral or late opt‐     A. Investigation
                                                           in.
O&G    13344     10/23/2015      Elizabeth Stork      0.20 Review opt‐in deposition transcript.                                                    B. Discovery
O&G    13345     10/23/2015      Elizabeth Stork      0.80 Telephone conference with opt‐in re deposition.                                         C. Depositions
O&G    13346     10/23/2015      Elizabeth Stork      0.10 Correspondence with TSA re contacting opt‐in deponents.                                 A. Investigation

                                                                   Page 455 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 457 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                      Code
O&G    13347     10/23/2015      Elizabeth Stork       0.20 Revise layer data chart reflecting locations of Defendant's system administrators in       C. Depositions
                                                            organizational structure.
O&G    13348     10/23/2015      Elizabeth Stork       0.20 Correspondence with JMD1 re opt‐in deponent documents.                                     C. Depositions
O&G    13349     10/23/2015      Elizabeth Stork       0.30 Conference with opt‐in re responses to interrogatories.                                    C. Depositions
O&G    13350     10/23/2015      Elizabeth Stork       0.30 Telephone conference with opt‐in re deposition.                                            B. Discovery
O&G    13351     10/23/2015      Elizabeth Stork       1.00 Revise opt‐in deposition chart.                                                            C. Depositions
O&G    13352     10/23/2015      Elizabeth Stork       0.20 Review stipulation re production of master service agreements in preparation for filing.   B. Discovery

O&G    13353     10/23/2015      Elizabeth Stork      0.30 Telephone conference with opt‐in re deposition.                                             C. Depositions
O&G    13354     10/23/2015      Elizabeth Stork      0.30 Review layer data chart reflecting locations of Defendant's system administrators in        C. Depositions
                                                           organizational structure.
O&G    13355     10/23/2015      Elizabeth Stork      0.40 Correspondence with opt‐in re responses to interrogatories.                                 B. Discovery
O&G    13356     10/23/2015      Elizabeth Stork      0.90 Compile deposition preparation documents for opt‐in; send same to co‐counsel via            B. Discovery
                                                           email.
O&G    13357     10/25/2015    Michael N. Litrownik   0.20 Correspondence with JCS and EVS re: discovery and opt‐in depositions.                       C. Depositions
O&G    13358     10/25/2015      Elizabeth Stork      1.50 Review opt‐in deposition in preparation for upcoming opt‐in deposition.                     C. Depositions
O&G    13359     10/25/2015      Elizabeth Stork      2.00 Review opt‐in interrogatory responses and request for production of document                B. Discovery
                                                           responses in preparation for production.
O&G    13360     10/26/2015    Part Time Paralegal    0.70 [YRM] Compile deposition binders.                                                           C. Depositions
O&G    13361     10/26/2015    Michael N. Litrownik   0.30 Correspondence with EVS and TSA re: opt‐in deposition logistics.                            C. Depositions
O&G    13362     10/26/2015    Michael N. Litrownik   0.40 Review correspondence from DXS, co‐counsel D. Hutchinson, and JCS re: electronically        B. Discovery
                                                           stored information issues.
O&G    13363     10/26/2015    Michael N. Litrownik   0.40 Correspondence with co‐counsel T. Jackson, EVS, and TSA re: opt‐in deposition logistics     B. Discovery
                                                           issues.
O&G    13364     10/26/2015    Michael N. Litrownik   0.40 Correspondence with EVS and TSA re: opt‐in deposition deponents and logistics.              I. Travel

O&G    13365     10/26/2015    Michael N. Litrownik   0.30 Conference with EVS re: layer data issues.                                                  C. Depositions
O&G    13366     10/26/2015    Michael N. Litrownik   2.90 Edit Layer spreadsheet.                                                                     B. Discovery
O&G    13367     10/26/2015    Michael N. Litrownik   0.30 Prepare for opt‐in deposition.                                                              C. Depositions
O&G    13368     10/26/2015    Jeffrey M. Domanico    1.00 Interrogatories and RFP responses for opt‐ins. Telephone conference with opt‐ins,           B. Discovery
                                                           DocuSign, finalize and send.
O&G    13369     10/26/2015    Jeffrey M. Domanico    0.70 Discussions re mediation brief and electronically stored information discovery.             C. Depositions

O&G    13370     10/26/2015    Jeffrey M. Domanico    0.10 Correspondence re opt‐in deposition scheduling with MNL and J. Schott.                      B. Discovery
O&G    13371     10/26/2015       Jahan C. Sagafi     0.10 Correspondence re sampling of electronically stored information with JCS.                   H. Settlement
O&G    13372     10/26/2015       Elizabeth Stork     0.10 Correspondence with JCS and MNL re bi‐weekly status telephone conference.                   C. Depositions

O&G    13373     10/26/2015      Elizabeth Stork      0.60 Review interrogatories and responses to request for production of documents for opt‐ B. Discovery
                                                           in.
O&G    13374     10/26/2015      Elizabeth Stork      0.10 Correspondence with opt‐in re deposition scheduling.                                 F. Strategy

                                                                   Page 456 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 458 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                       Code
O&G    13375     10/26/2015      Elizabeth Stork       0.20   Revise opt‐in deposition logistics chart.                                                  B. Discovery
O&G    13376     10/26/2015      Elizabeth Stork       0.10   Correspondence re opt‐in deposition scheduling with TSA and MNL.                           C. Depositions
O&G    13377     10/26/2015      Elizabeth Stork       0.30   Telephone conference with TSA re opt‐in deposition scheduling.                             C. Depositions
O&G    13378     10/26/2015      Elizabeth Stork       0.40   Telephone conference with TSA and opt‐in re deposition.                                    C. Depositions
O&G    13379     10/26/2015      Elizabeth Stork       0.30   Conference with JMD1 re layer data chart.                                                  C. Depositions
O&G    13380     10/26/2015      Elizabeth Stork       0.30   Conference with MNL re layer data chart.                                                   C. Depositions
O&G    13381     10/26/2015      Elizabeth Stork       0.40   Analyze layer data reflecting system administrator positions within Defendant's            B. Discovery
                                                              organizational structure.
O&G    13382     10/26/2015      Elizabeth Stork      0.10    Correspondence with opt‐in re deposition.                                                  B. Discovery
O&G    13383     10/26/2015      Elizabeth Stork      0.10    Correspondence with JMD1 re production of responses to interrogatories and RFPs for        B. Discovery
                                                              C. Turner and V. Carre.
O&G    13384     10/26/2015      Elizabeth Stork      0.10    Edit opt‐in responses to interrogatories.                                                  C. Depositions
O&G    13385     10/26/2015      Elizabeth Stork      0.10    Telephone conference with opt‐in re responses to interrogatories.                          B. Discovery
O&G    13386     10/26/2015      Elizabeth Stork      0.20    Correspondence with ATK, OM and KLE re Amended Complaint.                                  B. Discovery
O&G    13387     10/26/2015      Elizabeth Stork      1.60    Review opt‐in deposition transcript in preparation for deposition of opt‐in.               B. Discovery
O&G    13388     10/26/2015      Elizabeth Stork      1.10    Review defense email re: sampling process for electronically stored information and        E. Motions
                                                              advise team re: strategy.
O&G    13389     10/26/2015      Elizabeth Stork      0.40    Final review and proof of written discovery responses; correspondence to EVS and           C. Depositions
                                                              JMD1 re: same.
O&G    13390     10/26/2015      Darryl A. Bailey     0.40    Review correspondence from opposing counsel D. Salazar‐Austin re: opt‐in depositions;      C. Depositions
                                                              correspondence to JCS and EVS re: same; correspondence to opposing counsel D.
                                                              Salazar‐Austin re: same.
O&G    13391     10/26/2015     Daniel Stromberg      2.30    Calendar dates re stipulation and order; review case file re deposition exhibits re opt‐   B. Discovery
                                                              in; research contact information re class members.
O&G    13392     10/26/2015     Daniel Stromberg      0.80    Research Sedona conference materials re: sampling; draft email to co‐counsel D.            B. Discovery
                                                              Hutchinson re letter re electronically stored information to Judge Margolis.

O&G    13393     10/27/2015    Michael N. Litrownik   0.60 Correspondence with JCS, EVS, co‐counsel T. Jackson, and co‐counsel D. Hutchinson re:         C. Depositions
                                                           30(b)(6) deposition issues.
O&G    13394     10/27/2015    Michael N. Litrownik   0.40 Correspondence with J. Schott re: opt‐in document issues.                                     A. Investigation
O&G    13395     10/27/2015    Michael N. Litrownik   3.00 Deposition preparation session with EVS and opt‐in.                                           C. Depositions
O&G    13396     10/27/2015    Michael N. Litrownik   4.00 Travel to Boston for opt‐in deposition.                                                       I. Travel
O&G    13397     10/27/2015    Jeffrey M. Domanico    0.80 Review opt‐in docs.                                                                           D. Doc. Revw.
O&G    13398     10/27/2015    Jeffrey M. Domanico    1.30 Edit layer data spreadsheet.                                                                  B. Discovery
O&G    13399     10/27/2015       Jahan C. Sagafi     0.50 Discussions re 30(b)(6) depo scheduling and opt‐in discovery.                                 B. Discovery
O&G    13400     10/27/2015       Elizabeth Stork     0.50 Correspondence re opt‐in deposition scheduling with TSA and JMD1.                             C. Depositions
O&G    13401     10/27/2015       Elizabeth Stork     3.00 Preparation session with opt‐in and MNL for deposition.                                       C. Depositions
O&G    13402     10/27/2015       Elizabeth Stork     4.00 Travel to Boston for opt‐in deposition.                                                       I. Travel
O&G    13403     10/27/2015       Elizabeth Stork     2.00 Review deposition binder in preparation for deposition of opt‐in.                             C. Depositions
O&G    13404     10/27/2015       Darryl A. Bailey    0.20 Update opt‐in deponents list.                                                                 C. Depositions

                                                                    Page 457 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 459 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                   Code
O&G    13405     10/27/2015     Daniel Stromberg       1.20 Advise co‐counsel D. Hutchinson and JCS re: sampling of electronically stored          B. Discovery
                                                            information and assessment protocol; conference with co‐counsel D. Hutchinson re:
                                                            sampling strategy for electronically stored information.
O&G    13406     10/28/2015     Part Time Paralegal    2.50 [NXR] Scan documents into case file.                                                   F. Strategy
O&G    13407     10/28/2015    Michael N. Litrownik    4.20 Travel from Boston back to New York re: opt‐in deposition.                             I. Travel
O&G    13408     10/28/2015    Michael N. Litrownik    4.80 Defend deposition of opt‐in.                                                           C. Depositions
O&G    13409     10/28/2015    Michael N. Litrownik    0.30 Conference with EVS and opt‐in pre‐deposition.                                         C. Depositions
O&G    13410     10/28/2015    Jeffrey M. Domanico     0.40 Update deposition spreadsheet.                                                         C. Depositions
O&G    13411     10/28/2015    Jeffrey M. Domanico     0.20 Bates stamp and produce social media profiles for opt‐ins.                             B. Discovery
O&G    13412     10/28/2015       Elizabeth Stork      0.20 Review revisions by JMD1 to layer data chart re system administrator positions in      D. Doc. Revw.
                                                            Defendant's organizational structure.
O&G    13413     10/28/2015      Elizabeth Stork       0.20 Review availabilities of opt‐in Plaintiffs for depositions and group according to      C. Depositions
                                                            proposed dates and cities.
O&G    13414     10/28/2015      Elizabeth Stork       0.10 Telephone conference with opt‐in r re responses to requests for documents.             B. Discovery
O&G    13415     10/28/2015      Elizabeth Stork       0.20 Correspondence with TSA and MAL re opt‐in deposition scheduling.                       C. Depositions
O&G    13416     10/28/2015      Elizabeth Stork       4.00 Travel from Boston to New York returning from opt‐in deposition.                       I. Travel
O&G    13417     10/28/2015      Elizabeth Stork       4.00 Defend opt‐in deposition.                                                              C. Depositions
O&G    13418     10/28/2015      Darryl A. Bailey      0.30 Conference with D. Hutchinson re: meet and confer strategy for electronically stored   F. Strategy
                                                            information.
O&G    13419     10/28/2015     Daniel Stromberg       0.20 Conference with D. Hutchinson and JCS re: search protocol and strategy for             B. Discovery
                                                            electronically stored information.
O&G    13420     10/28/2015     Daniel Stromberg       0.90 Meet and confer with defense counsel re: search protocol for electronically stored     B. Discovery
                                                            information.
O&G    13421     10/28/2015     Daniel Stromberg       1.10 Update class list; Telephone conference with class members.                            B. Discovery
O&G    13422     10/29/2015    Michael N. Litrownik    0.40 Correspondence with JCS and EVS re mediation issues.                                   H. Settlement
O&G    13423     10/29/2015    Michael N. Litrownik    0.40 Correspondence with Plaintiffs' counsel re: opt‐in deposition issues.                  C. Depositions
O&G    13424     10/29/2015    Michael N. Litrownik    0.90 Telephone conference EVS and TSA re: opt‐in deposition logistics.                      C. Depositions
O&G    13425     10/29/2015    Michael N. Litrownik    0.10 Review correspondence from EVS re: opt‐in deposition call.                             C. Depositions
O&G    13426     10/29/2015    Michael N. Litrownik    0.20 Correspondence with opposing counsel D. Golder re: mediation.                          H. Settlement
O&G    13427     10/29/2015    Michael N. Litrownik    0.20 Review correspondence from DXS and co‐counsel D. Hutchinson re: electronically         B. Discovery
                                                            stored information issues.
O&G    13428     10/29/2015    Jeffrey M. Domanico     0.80 Edit layer data.                                                                       B. Discovery
O&G    13429     10/29/2015    Jeffrey M. Domanico     0.30 Conference with EVS re privilege log of opt‐in documents.                              B. Discovery
O&G    13430     10/29/2015       Jahan C. Sagafi      1.80 Edit letter to Judge re electronically stored information discovery.                   B. Discovery
O&G    13431     10/29/2015       Jahan C. Sagafi      0.20 Prep for mediation.                                                                    H. Settlement
O&G    13432     10/29/2015       Elizabeth Stork      1.00 Compare opt‐in deponent information with layer data from Defendant's organizational    D. Doc. Revw.
                                                            structure.
O&G    13433     10/29/2015      Elizabeth Stork       0.60 Telephone conference with MNL and TSA re opt‐in deposition scheduling.                 C. Depositions




                                                                  Page 458 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 460 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                  Code
O&G    13434     10/29/2015      Elizabeth Stork       0.20 Correspondence with JCS and MNL re revisions to chart reflecting system administrator B. Discovery
                                                            layer data or positions within Defendant's organizational structure.

O&G    13435     10/29/2015      Elizabeth Stork      0.20 Meeting with JMD1 re privilege review of opt‐in documents.                                   D. Doc. Revw.
O&G    13436     10/29/2015      Elizabeth Stork      0.10 Correspondence with MNL re privilege review of opt‐in documents.                             D. Doc. Revw.
O&G    13437     10/29/2015      Elizabeth Stork      0.20 Correspondence with opt‐in re documents responsive to requests for production of             B. Discovery
                                                           documents.
O&G    13438     10/29/2015      Elizabeth Stork      0.20 Correspondence with MNL re opt‐in documents.                                                 B. Discovery
O&G    13439     10/29/2015      Elizabeth Stork      0.10 Review documents sent by opt‐in in response to Defendant's requests for production           E. Motions
                                                           of documents.
O&G    13440     10/29/2015      Elizabeth Stork      0.30 Review draft letter to Judge Margolis re electronically stored information dispute.          B. Discovery

O&G    13441     10/29/2015       Elizabeth Stork     0.10   Correspondence with opt‐in re deposition errata sheet.                                     C. Depositions
O&G    13442     10/29/2015       Elizabeth Stork     0.20   Correspondence with opt‐in re deposition errata sheet.                                     C. Depositions
O&G    13443     10/29/2015       Darryl A. Bailey    5.80   Perform research re Verizon Communications and its subsidiaries.                           E. Motions
O&G    13444     10/29/2015       Darryl A. Bailey    0.70   Update opt‐in list.                                                                        A. Investigation
O&G    13445     10/29/2015      Daniel Stromberg     1.10   Review co‐counsel D. Hutchinson draft letter brief and edit.                               B. Discovery
O&G    13446     10/30/2015    Michael N. Litrownik   0.30   Legal research re: electronically stored information letter.                               B. Discovery
O&G    13447     10/30/2015    Michael N. Litrownik   0.40   Final review and proof of letter re electronically stored information.                     B. Discovery
O&G    13448     10/30/2015    Michael N. Litrownik   0.10   Correspondence to JCS and EVS re: client field.                                            F. Strategy
O&G    13449     10/30/2015    Michael N. Litrownik   0.40   Correspondence with J. Schott re: opt‐in deposition issues.                                C. Depositions
O&G    13450     10/30/2015    Michael N. Litrownik   0.20   Correspondence to opposing counsel D. Salazar‐Austin re: data requests.                    D. Doc. Revw.
O&G    13451     10/30/2015    Michael N. Litrownik   0.30   Finalize and file letter to Judge Margolis re electronically stored information.           B. Discovery
O&G    13452     10/30/2015    Michael N. Litrownik   0.60   Redact, bates stamp and produce opt‐in documents.                                          B. Discovery
O&G    13453     10/30/2015    Jeffrey M. Domanico    0.10   Remove co‐counsel from email group.                                                        B. Discovery
O&G    13454     10/30/2015    Jeffrey M. Domanico    1.50   Edit letter re electronically stored information.                                          D. Doc. Revw.
O&G    13455     10/30/2015    Jeffrey M. Domanico    0.40   Deposition prep discussions.                                                               B. Discovery
O&G    13456     10/30/2015    Jeffrey M. Domanico    0.90   Discussions with team re damages calculations and Rule 23 subclass strategy.               F. Strategy
O&G    13457     10/30/2015       Jahan C. Sagafi     0.70   Review and edit letter to Judge Margolis re electronically stored information.             B. Discovery
O&G    13458     10/30/2015       Jahan C. Sagafi     0.50   Telephone conference with JCS re Defendant's organizational structure and mediation        C. Depositions
                                                             brief.
O&G    13459     10/30/2015      Jahan C. Sagafi      0.20   Review opt‐in documents for production.                                                    E. Motions
O&G    13460     10/30/2015      Elizabeth Stork      0.20   Correspondence with MNL and JMD1 re document production for opt‐in.                        B. Discovery
O&G    13461     10/30/2015      Elizabeth Stork      0.50   Review opt‐in deposition testimony for information on Defendant's organizational           H. Settlement
                                                             layers.
O&G    13462     10/30/2015      Elizabeth Stork      0.10   Correspondence with MAL and TSA re deposition digests.                                     D. Doc. Revw.
O&G    13463     10/30/2015      Elizabeth Stork      0.10   Correspondence with DAB re opt‐in contact information.                                     B. Discovery
O&G    13464     10/30/2015      Elizabeth Stork      0.10   Correspondence with DAB re telephone conference with opt‐in.                               C. Depositions
O&G    13465     10/30/2015      Elizabeth Stork      0.40   Identify Sedona Conference principles re: sampling and search testing for electronically   C. Depositions
                                                             stored information letter briefing background.

                                                                   Page 459 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 461 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                       Code
O&G    13466     10/30/2015      Elizabeth Stork       1.30 Review JCS edits to letter brief to Judge Margolis re: electronically stored information   F. Strategy
                                                            and edit.
O&G    13467     10/30/2015      Elizabeth Stork       0.80 Review correspondence from opposing counsel D. Salazar‐Austin re: data issues;             B. Discovery
                                                            prepare initial schedule of opt‐in depositions; review data; correspondence to
                                                            opposing counsel D. Salazar‐Austin re: same.
O&G    13468     10/30/2015     Daniel Stromberg       0.40 Review letter re electronically stored information; correspondence with JCS and DXS re:    B. Discovery
                                                            same.
O&G    13469     10/30/2015     Daniel Stromberg       1.30 Send opt‐in documents to e‐discovery vendor to upload to e‐discovery software;             B. Discovery
                                                            review same for privilege info.
O&G    13470     11/1/2015       Elizabeth Stork       0.50 Revise deposition digest template in preparation for drafting mediation brief.             H. Settlement

O&G    13471     11/1/2015       Elizabeth Stork      2.00 Research administrative exemption in preparation for drafting mediation brief.              H. Settlement

O&G    13472     11/1/2015        Elizabeth Stork     0.10   Correspondence with opt‐in re lawsuit update request.                                     A. Investigation
O&G    13473     11/1/2015        Elizabeth Stork     0.20   Correspondence with opt‐in deposition.                                                    C. Depositions
O&G    13474     11/1/2015        Elizabeth Stork     0.10   Correspondence with opt‐in re deposition.                                                 C. Depositions
O&G    13475     11/1/2015        Elizabeth Stork     0.50   Correspondence with opt‐in re responses to document requests.                             B. Discovery
O&G    13476     11/2/2015     Tanisha Shafer‐Arata   0.70   [NXR] Compile binder for deposition.                                                      C. Depositions
O&G    13477     11/2/2015      Part Time Paralegal   0.20   Correspondence to opposing counsel D. Salazar‐Austin re: data issues.                     C. Depositions
O&G    13478     11/2/2015     Michael N. Litrownik   0.40   Correspondence with EVS re: updates to opt‐in deposition issues.                          B. Discovery
O&G    13479     11/2/2015     Michael N. Litrownik   0.80   Correspondence with EVS, TSA, and co‐counsel re: opt‐in deposition documents and          C. Depositions
                                                             deposition schedules and logistics.
O&G    13480     11/2/2015     Michael N. Litrownik   0.60   Conference with EVS and TSA re: deposition digests.                                       C. Depositions
O&G    13481     11/2/2015     Michael N. Litrownik   0.50   Pull documents for opt‐in deposition binder.                                              C. Depositions
O&G    13482     11/2/2015        Marco A. Lopez      0.10   Update contact information for class member.                                              C. Depositions
O&G    13483     11/2/2015     Jeffrey M. Domanico    0.20   Save client documents to case file.                                                       C. Depositions
O&G    13484     11/2/2015     Jeffrey M. Domanico    0.20   Revise and recirculate deposition digest template to TSA and MAL with MNL edits.          F. Strategy

O&G    13485     11/2/2015     Jeffrey M. Domanico    1.10   Research document preservation obligations re social media profiles.                      F. Strategy
O&G    13486     11/2/2015        Elizabeth Stork     0.10   Review preservation letter to send to Plaintiffs.                                         C. Depositions
O&G    13487     11/2/2015        Elizabeth Stork     0.10   Correspondence with opt‐in re deposition documents.                                       E. Motions
O&G    13488     11/2/2015        Elizabeth Stork     0.20   Telephone conference with opt‐in re deposition.                                           A. Investigation
O&G    13489     11/2/2015        Elizabeth Stork     0.10   Correspondence with co‐counsel T. Jackson re documents for opt‐ins.                       C. Depositions
O&G    13490     11/2/2015        Elizabeth Stork     0.60   Telephone conference with TSA and MAL re deposition digests in preparation for            C. Depositions
                                                             mediation brief.
O&G    13491     11/2/2015       Elizabeth Stork      0.10   Correspondence with E. Hinton re referral.                                                B. Discovery
O&G    13492     11/2/2015       Elizabeth Stork      0.20   Telephone conference with E. Hinton re case late opt‐in rights and referral.              H. Settlement
O&G    13493     11/2/2015       Elizabeth Stork      0.10   Correspondence with JMD1 re production of opt‐in documents.                               A. Investigation
O&G    13494     11/2/2015       Elizabeth Stork      0.20   Telephone conference with opt‐in re deposition documents.                                 A. Investigation



                                                                   Page 460 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 462 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                   Code
O&G    13495     11/2/2015      Elizabeth Stork       0.30 Correspondence with co‐counsel T. Jackson re deposition scheduling and opt‐in          B. Discovery
                                                           documents.
O&G    13496     11/2/2015      Elizabeth Stork       0.60 Review deposition transcripts and revise deposition digest chart in preparation for    C. Depositions
                                                           teleconference with TSA and MAL re digests for mediation brief.

O&G    13497     11/2/2015      Elizabeth Stork      0.10   Telephone conference with opt‐in re deposition.                                       C. Depositions
O&G    13498     11/2/2015      Elizabeth Stork      0.10   Telephone conference with opt‐in re deposition.                                       C. Depositions
O&G    13499     11/2/2015      Elizabeth Stork      0.40   Revise opt‐in deposition scheduling chart.                                            C. Depositions
O&G    13500     11/2/2015      Elizabeth Stork      0.10   Correspondence with TSA re deposition scheduling.                                     C. Depositions
O&G    13501     11/2/2015      Elizabeth Stork      0.20   Telephone conference with opt‐in re deposition scheduling.                            C. Depositions
O&G    13502     11/2/2015      Elizabeth Stork      0.50   Correspondence with opt‐in Plaintiffs selected for depositions.                       C. Depositions
O&G    13503     11/2/2015      Elizabeth Stork      0.20   Correspondence with opt‐in re documents responsive to requests for production.        C. Depositions

O&G    13504     11/2/2015      Elizabeth Stork      0.70   Update Fowler time report with integers to represent hours worked per JCS.            C. Depositions
O&G    13505     11/2/2015      Darryl A. Bailey     0.20   Revise deposition digest template; correspondence to EVS re: same.                    A. Investigation
O&G    13506     11/2/2015     Daniel Stromberg      1.10   Obtain recent opt‐in contact information; update list.                                A. Investigation
O&G    13507     11/3/2015    Tanisha Shafer‐Arata   0.20   Correspondence with EVS re: agenda for team call.                                     C. Depositions
O&G    13508     11/3/2015    Michael N. Litrownik   0.10   Review correspondence from EVS re: data layers.                                       F. Strategy
O&G    13509     11/3/2015    Michael N. Litrownik   0.40   Correspondence with EVS re: opt‐in deposition and document issues.                    D. Doc. Revw.
O&G    13510     11/3/2015    Michael N. Litrownik   0.10   Prepare for team meeting re discovery strategy.                                       C. Depositions
O&G    13511     11/3/2015       Jahan C. Sagafi     0.40   Review deposition scheduling correspondence.                                          B. Discovery
O&G    13512     11/3/2015      Elizabeth Stork      2.00   Review Defendant deposition testimony for analysis of Defendant's organizational      C. Depositions
                                                            structure in preparation for mediation briefing and further discovery.

O&G    13513     11/3/2015      Elizabeth Stork      0.10 Correspondence with opt‐in re deposition scheduling.                                    C. Depositions
O&G    13514     11/3/2015      Elizabeth Stork      0.10 Revise and circulate Plaintiffs' counsel call agenda.                                   C. Depositions
O&G    13515     11/3/2015      Elizabeth Stork      0.30 Review letters to court re discovery disputes in preparation for drafting Plaintiffs'   C. Depositions
                                                          counsel bi‐weekly call agenda.
O&G    13516     11/3/2015      Elizabeth Stork      0.50 Review prior document productions and tracking spreadsheet in relation to opt‐in        F. Strategy
                                                          deposition preparation.
O&G    13517     11/3/2015      Elizabeth Stork      0.10 Correspondence with opt‐in re deposition.                                               F. Strategy
O&G    13518     11/3/2015      Elizabeth Stork      0.30 Correspondence with opt‐in re production of documents.                                  C. Depositions
O&G    13519     11/3/2015      Elizabeth Stork      0.30 Correspondence with opt‐in re documents to produce to Defendant and deposition          C. Depositions
                                                          scheduling.
O&G    13520     11/3/2015      Elizabeth Stork      0.20 Telephone conference with opt‐in re deposition.                                         B. Discovery
O&G    13521     11/3/2015      Elizabeth Stork      1.30 Draft agenda for Plaintiffs' counsel bi‐weekly status call.                             C. Depositions
O&G    13522     11/3/2015      Elizabeth Stork      0.10 Correspondence with co‐counsel G. Casey, J. Schott, DAB, MNL and JMD1 re deposition     C. Depositions
                                                          exhibits for opt‐in.
O&G    13523     11/3/2015      Elizabeth Stork      0.30 Conference with DAB re document production tracking.                                    F. Strategy
O&G    13524     11/3/2015      Elizabeth Stork      0.30 Review documents for production for opt‐in.                                             C. Depositions

                                                                  Page 461 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 463 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper          HoursDescription                                                                                      Code
O&G    13525     11/3/2015       Elizabeth Stork       0.10Correspondence with opt‐in re deposition.                                                 B. Discovery
O&G    13526     11/3/2015       Elizabeth Stork       0.10Correspondence with MNL re opt‐in deposition.                                             D. Doc. Revw.
O&G    13527     11/3/2015       Elizabeth Stork       0.90Review Defendant's correspondence re electronically stored information to Judge           C. Depositions
                                                           Margolis.
O&G    13528     11/3/2015       Darryl A. Bailey     2.00 Update class member contact list; gather opt‐in exhibit, and production documents         B. Discovery
                                                           from case file; update discovery log.
O&G    13529     11/3/2015      Daniel Stromberg      0.10 Correspondence with co‐counsel T. Jackson re Kansas City area opt‐in depositions.         B. Discovery

O&G    13530     11/4/2015    Tanisha Shafer‐Arata    0.50    Correspondence with JCS and co‐counsel T. Jackson re: opt‐in.                          C. Depositions
O&G    13531     11/4/2015    Michael N. Litrownik    0.20    Correspondence to Plaintiffs' counsel re: digest project.                              A. Investigation
O&G    13532     11/4/2015    Michael N. Litrownik    0.30    Telephone conference with JCS re: discovery and data issues.                           D. Doc. Revw.
O&G    13533     11/4/2015    Michael N. Litrownik    0.50    Correspondence to opposing counsel D. Salazar‐Austin re: opt‐in deposition schedules   C. Depositions
                                                              and issues.
O&G    13534     11/4/2015    Michael N. Litrownik    0.80    Telephone conference with Plaintiffs' counsel re: mediation, discovery, and other      B. Discovery
                                                              issues.
O&G    13535     11/4/2015    Michael N. Litrownik    0.20    Correspondence with EVS re: opt‐in depositions.                                        C. Depositions
O&G    13536     11/4/2015    Michael N. Litrownik    0.20    Correspondence with co‐counsel T. Jackson re: opt‐in issues.                           H. Settlement
O&G    13537     11/4/2015    Michael N. Litrownik    0.70    Conference with EVS re: discovery, opt‐in deposition and document issues, and other    C. Depositions
                                                              matters.
O&G    13538     11/4/2015    Michael N. Litrownik    0.50    Telephone conference with EVS re: Defendant deposition digest assignment.              A. Investigation
O&G    13539     11/4/2015    Michael N. Litrownik    0.30    Conference with EVS re layer data.                                                     C. Depositions
O&G    13540     11/4/2015    Melissa Phatharanavik   0.80    Edit layer data.                                                                       C. Depositions
O&G    13541     11/4/2015    Jeffrey M. Domanico     0.30    Save client documents to case file.                                                    A. Investigation
O&G    13542     11/4/2015    Jeffrey M. Domanico     1.10    Team call and follow‐up re discovery and mediation.                                    B. Discovery
O&G    13543     11/4/2015    Jeffrey M. Domanico     0.10    Correspondence with co‐counsel re opt‐in data.                                         B. Discovery
O&G    13544     11/4/2015    Jeffrey M. Domanico     0.10    Correspondence with JMD1 and TSA re letter to unreachable opt‐in Plaintiffs.           F. Strategy
O&G    13545     11/4/2015       Jahan C. Sagafi      0.20    Telephone conference with opt‐in re documents to produce.                              H. Settlement
O&G    13546     11/4/2015       Jahan C. Sagafi      0.10    Telephone conference with TSA re deposition digests.                                   A. Investigation
O&G    13547     11/4/2015       Elizabeth Stork      0.30    Conference with MNL and JCS re data requests from Defendant.                           A. Investigation
O&G    13548     11/4/2015       Elizabeth Stork      0.10    Correspondence with JMD1 re opt‐out letter to client.                                  B. Discovery
O&G    13549     11/4/2015       Elizabeth Stork      0.30    Telephone conference with client re opting out of lawsuit.                             C. Depositions
O&G    13550     11/4/2015       Elizabeth Stork      0.80    Bi‐weekly Plaintiffs' counsel status call.                                             B. Discovery
O&G    13551     11/4/2015       Elizabeth Stork      0.10    Telephone conference with MP re deposition digest project.                             A. Investigation
O&G    13552     11/4/2015       Elizabeth Stork      0.10    Conference with JMD1 re layer data analysis.                                           A. Investigation
O&G    13553     11/4/2015       Elizabeth Stork      0.30    Correspondence with MNL re deposition digest apportionment among counsel.              F. Strategy

O&G    13554     11/4/2015       Elizabeth Stork      0.10 Correspondence with JMD1 re layer data analysis.                                          C. Depositions
O&G    13555     11/4/2015       Elizabeth Stork      0.10 Correspondence with MP and MNL re deposition digest project in preparation for            B. Discovery
                                                           mediation brief drafting.



                                                                    Page 462 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 464 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                   Code
O&G    13556     11/4/2015      Elizabeth Stork       0.70 Conference with MNL re mediation brief, deposition digests, deposition scheduling and   C. Depositions
                                                           30b6 discovery.
O&G    13557     11/4/2015      Elizabeth Stork       0.30 Correspondence with MNL re deposition scheduling.                                       B. Discovery
O&G    13558     11/4/2015      Elizabeth Stork       0.50 Review and revise opt‐in deposition chart in preparation for meeting with MNL re        C. Depositions
                                                           deposition scheduling.
O&G    13559     11/4/2015      Elizabeth Stork       0.10 Telephone conference with opt‐in re deposition.                                         C. Depositions
O&G    13560     11/4/2015      Elizabeth Stork       0.10 Telephone conference with opt‐in re errata.                                             C. Depositions
O&G    13561     11/4/2015      Elizabeth Stork       0.10 Telephone conference with opt‐in re errata.                                             C. Depositions
O&G    13562     11/4/2015      Elizabeth Stork       0.10 Telephone conference with opt‐in re lawsuit update.                                     C. Depositions
O&G    13563     11/4/2015      Elizabeth Stork       0.80 Bi‐weekly status call.                                                                  C. Depositions
O&G    13564     11/4/2015      Elizabeth Stork       0.30 Review prior correspondence re: data; correspondence to opposing counsel D. Salazar‐    A. Investigation
                                                           Austin re: data.
O&G    13565     11/4/2015      Darryl A. Bailey      0.20 Draft opt‐out letter for client; finalize and send same via Fed‐Ex.                     B. Discovery
O&G    13566     11/4/2015     Daniel Stromberg       4.90 Prepare binder re deposition transcripts; update production log.                        F. Strategy
O&G    13567     11/5/2015    Tanisha Shafer‐Arata    0.40 Telephone conference with JCS and co‐counsel T. Jackson re: opt‐in deposition.          C. Depositions

O&G    13568     11/5/2015    Michael N. Litrownik   0.30 Correspondence with Plaintiffs' counsel re: deposition digests.                          C. Depositions
O&G    13569     11/5/2015    Michael N. Litrownik   0.90 Telephone conference with co‐counsel D. Ranahan and co‐counsel G. Casey re: case         C. Depositions
                                                          status and strategy.
O&G    13570     11/5/2015    Michael N. Litrownik   0.10 Correspondence to opposing counsel D. Salazar‐Austin re: data.                           F. Strategy
O&G    13571     11/5/2015    Michael N. Litrownik   0.70 Update deposition spreadsheet.                                                           B. Discovery
O&G    13572     11/5/2015    Jeffrey M. Domanico    0.20 Send opt‐in transcripts to co‐counsel.                                                   C. Depositions
O&G    13573     11/5/2015    Jeffrey M. Domanico    0.30 Update production log.                                                                   A. Investigation
O&G    13574     11/5/2015    Jeffrey M. Domanico    0.10 Prepare letters to non‐responsive opt‐ins.                                               B. Discovery
O&G    13575     11/5/2015    Jeffrey M. Domanico    0.10 Calendar new deposition times for opt‐ins.                                               A. Investigation
O&G    13576     11/5/2015    Jeffrey M. Domanico    0.10 Save Defendant's supplemental production to case file.                                   C. Depositions
O&G    13577     11/5/2015    Jeffrey M. Domanico    0.10 Discussions with team re deposition strategy.                                            B. Discovery
O&G    13578     11/5/2015       Jahan C. Sagafi     0.10 Discussions re opt‐in deposition.                                                        C. Depositions
O&G    13579     11/5/2015       Jahan C. Sagafi     0.90 Review draft letter brief response re electronically stored information and advise.      C. Depositions

O&G    13580     11/5/2015      Darryl A. Bailey     6.50 Email reviewing, conference calling, assignment preparing; depo digesting Opt‐In         B. Discovery
                                                          outreach and internal requests emailing; deposition scheduling.
O&G    13581     11/5/2015     Daniel Stromberg      5.70 Telephone conference with class member re contact information; update production         B. Discovery
                                                          log; edit discovery spreadsheet.
O&G    13582     11/6/2015    Tanisha Shafer‐Arata   0.20 Correspondence with opposing counsel D. Salazar‐Austin re: opt‐in deposition             C. Depositions
                                                          schedules.
O&G    13583     11/6/2015    Michael N. Litrownik   0.10 Oversee filing of response letter.                                                       C. Depositions
O&G    13584     11/6/2015    Michael N. Litrownik   1.40 Revise response letter re electronically stored information.                             B. Discovery
O&G    13585     11/6/2015    Michael N. Litrownik   0.20 Correspondence with Plaintiffs' counsel re: opt‐in deposition logistics.                 B. Discovery
O&G    13586     11/6/2015    Michael N. Litrownik   0.20 Correspondence with EVS re: mediation issues.                                            B. Discovery

                                                                  Page 463 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 465 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper           Hours Description                                                                                    Code
O&G    13587     11/6/2015    Michael N. Litrownik     0.30 Finalize and file letter response re electronically stored information production.       C. Depositions

O&G    13588     11/6/2015    Michael N. Litrownik    0.20 Review opt‐in emails on e‐discovery software.                                             H. Settlement
O&G    13589     11/6/2015    Michael N. Litrownik    0.30 Correspondence with MP, TSA and MAL re deposition digest project.                         C. Depositions
O&G    13590     11/6/2015    Melissa Phatharanavik   0.10 Correspondence with JMD1 re J. opt‐in errata sheet.                                       C. Depositions
O&G    13591     11/6/2015    Jeffrey M. Domanico     0.30 Correspondence with opt‐in re deposition rescheduling.                                    B. Discovery
O&G    13592     11/6/2015    Jeffrey M. Domanico     0.90 Prepare pro hac vice motion papers re EVS.                                                D. Doc. Revw.
O&G    13593     11/6/2015       Elizabeth Stork      6.50 Email reviewing, conference calling, assignment preparing; depo digesting Opt‐In          C. Depositions
                                                           outreach and internal requests emailing; deposition scheduling.
O&G    13594     11/6/2015       Elizabeth Stork      0.60 Revise letter re electronically stored information; cite‐check.                           C. Depositions
O&G    13595     11/6/2015       Elizabeth Stork      0.20 Telephone conference with opt‐in re: deposition; correspondence with EVS re: same.        C. Depositions

O&G    13596     11/6/2015       Darryl A. Bailey     4.30 Review deposition digest template and categories. Review completed deposition             F. Strategy
                                                           digests for case. Read deposition transcripts; work on digest.
O&G    13597     11/6/2015      Darryl A. Bailey      3.00 Update discovery log; update opt‐in contact list.                                         B. Discovery
O&G    13598     11/9/2015    Tanisha Shafer‐Arata    1.00 Conference with EVS re: mediation statement, opt‐in discovery, and other issues.          C. Depositions

O&G    13599     11/9/2015    Michael N. Litrownik    0.40   Edit deponent spreadsheet.                                                              A. Investigation
O&G    13600     11/9/2015    Michael N. Litrownik    0.10   Save deposition exhibits to case file.                                                  B. Discovery
O&G    13601     11/9/2015    Michael N. Litrownik    0.10   Save client documents to case file.                                                     H. Settlement
O&G    13602     11/9/2015    Melissa Phatharanavik   0.70   Discussions re deposition strategy.                                                     C. Depositions
O&G    13603     11/9/2015    Jeffrey M. Domanico     3.00   Review and analyze layer data reflecting Defendant's organizational divisions along     A. Investigation
                                                             with Defendant's document productions and deposition testimony, in preparation for
                                                             drafting mediation brief.
O&G    13604     11/9/2015    Jeffrey M. Domanico     0.10   Correspondence with MNL re errata for opt‐in's deposition.                              C. Depositions
O&G    13605     11/9/2015    Jeffrey M. Domanico     0.10   Correspondence with MNL re opt‐in deposition scheduling.                                C. Depositions
O&G    13606     11/9/2015    Jeffrey M. Domanico     0.30   Telephone conference with M. Decker re mediation brief.                                 F. Strategy
O&G    13607     11/9/2015       Jahan C. Sagafi      0.10   Correspondence with M. Decker, D. Hutchinson, and MNL re mediation brief drafting.      C. Depositions

O&G    13608     11/9/2015       Elizabeth Stork      0.40 Review letter to opt‐in Plaintiffs re deposition.                                H. Settlement
O&G    13609     11/9/2015       Elizabeth Stork      0.30 Correspondence with JMD1, TSA and MNL re opt‐in deponents and document requests. C. Depositions

O&G    13610     11/9/2015       Elizabeth Stork      0.20 Review letter to opt‐in Plaintiffs re depositions and circulate proposed edits to JMD1,   C. Depositions
                                                           TSA and MNL.
O&G    13611     11/9/2015       Elizabeth Stork      0.10 Correspondence with JMD1 re preservation letter sent to opt‐in.                           H. Settlement
O&G    13612     11/9/2015       Elizabeth Stork      0.40 Correspondence with JCS and MNL re opt‐in deposition issues and responses to              H. Settlement
                                                           document production requests.
O&G    13613     11/9/2015       Elizabeth Stork      0.90 Conference with MNL re mediation brief and opt‐in depositions.                            C. Depositions
O&G    13614     11/9/2015       Elizabeth Stork      0.10 Correspondence with JMD1 and TSA re unreachable opt‐in Plaintiffs selected for            C. Depositions
                                                           depositions.

                                                                   Page 464 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 466 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date            Timekeeper          Hours   Description                                                                                     Code
O&G    13615     11/9/2015        Elizabeth Stork       0.10   Correspondence with MNL re opt‐in's deposition.                                          A. Investigation
O&G    13616     11/9/2015        Elizabeth Stork       0.30   Telephone conference with opt‐in re deposition.                                          C. Depositions
O&G    13617     11/9/2015        Elizabeth Stork       0.20   Review non‐responsive letter; correspondence to EVS and JMD1 re: same.                   C. Depositions
O&G    13618     11/9/2015        Elizabeth Stork       0.50   Review requests for production of documents to opt‐ins; conference with EVS re: same.    F. Strategy

O&G    13619      11/9/2015      Elizabeth Stork       3.50    Read deposition transcripts; work on deposition digests.                                 C. Depositions
O&G    13620      11/9/2015      Elizabeth Stork       1.20    Draft letters to unresponsive opt‐ins; finalize and send via Fed‐Ex.                     C. Depositions
O&G    13621      11/9/2015      Darryl A. Bailey      6.00    Prepare draft pro hac vice motion papers re EVS; update discovery log.                   B. Discovery
O&G    13622     11/10/2015    Tanisha Shafer‐Arata    0.20    Correspondence with JCS and Plaintiffs' counsel re: team call.                           C. Depositions
O&G    13623     11/10/2015    Michael N. Litrownik    0.50    Correspondence with EVS and Plaintiffs' counsel re: opt‐in deposition issues .           F. Strategy

O&G    13624     11/10/2015    Michael N. Litrownik    0.10    Email re: deposition digests.                                                            C. Depositions
O&G    13625     11/10/2015    Melissa Phatharanavik   0.30    Send non responsive letter to opt‐ins.                                                   C. Depositions
O&G    13626     11/10/2015       Marco A. Lopez       1.20    Detailed discovery/doc production spreadsheet.                                           C. Depositions
O&G    13627     11/10/2015    Jeffrey M. Domanico     0.10    Discussions re 30(b)(6) deposition preparations.                                         A. Investigation
O&G    13628     11/10/2015    Jeffrey M. Domanico     0.20    Discussions re opt‐in depositions.                                                       B. Discovery
O&G    13629     11/10/2015       Jahan C. Sagafi      3.00    Review 30(b)(6) depositions in preparation for drafting mediation brief.                 C. Depositions
O&G    13630     11/10/2015       Jahan C. Sagafi      0.50    Correspondence with MNL re upcoming meet and confer telephone conference with            C. Depositions
                                                               opposing counsel D. Salazar‐Austin.
O&G    13631     11/10/2015       Elizabeth Stork      0.10    Review opt‐in discovery correspondence with MNL, TSA, J. Schott.                         H. Settlement
O&G    13632     11/10/2015       Elizabeth Stork      0.30    Telephone conference with JCS re opt‐in discovery issues.                                B. Discovery
O&G    13633     11/10/2015       Elizabeth Stork      0.10    Correspondence with MNL re deposition scheduling.                                        C. Depositions
O&G    13634     11/10/2015       Elizabeth Stork      0.10    Telephone conference with JMD1 re document production tracker.                           B. Discovery
O&G    13635     11/10/2015       Elizabeth Stork      2.90    Draft mediation brief.                                                                   C. Depositions
O&G    13636     11/10/2015       Elizabeth Stork      0.30    Correspondence with TSA and MNL re opt‐in deposition scheduling.                         B. Discovery
O&G    13637     11/10/2015       Elizabeth Stork      0.10    Correspondence with JCS and MNL re 30(b)(6) depositions.                                 H. Settlement
O&G    13638     11/10/2015       Elizabeth Stork      0.40    Telephone conference with MP re deposition digests.                                      C. Depositions
O&G    13639     11/10/2015       Elizabeth Stork      0.30    Correspondence with R. Malikiel, M. Decker, MNL, G. Casey and D. Ranahan re opt‐in       C. Depositions
                                                               deposition scheduling.
O&G    13640     11/10/2015       Elizabeth Stork      0.10    Telephone conference with opt‐in re deposition scheduling.                               C. Depositions
O&G    13641     11/10/2015       Elizabeth Stork      0.20    Correspondence with JMD1 and DAB re document production index.                           C. Depositions
O&G    13642     11/10/2015       Elizabeth Stork      1.30    Update deposition log.                                                                   C. Depositions
O&G    13643     11/10/2015       Elizabeth Stork      4.50    Email reviewing, conference calling, assignment preparing; depo digesting Opt‐In         B. Discovery
                                                               outreach and internal requests emailing; deposition scheduling.
O&G    13644     11/10/2015       Darryl A. Bailey     7.00    Read deposition transcripts; work on deposition digests. Call with EVS. Emails to EVS.   C. Depositions

O&G    13645     11/11/2015    Tanisha Shafer‐Arata    1.10 Telephone conference with Plaintiffs' counsel and EVS and DSS re: data and opt‐in           C. Depositions
                                                            discovery issues.
O&G    13646     11/11/2015    Michael N. Litrownik    0.20 Telephone conference with EVS re: data issues.                                              D. Doc. Revw.



                                                                     Page 465 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 467 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                    Code
O&G    13647     11/11/2015    Michael N. Litrownik    0.70 Telephone conference with Plaintiffs' counsel re: opt‐in deposition and discovery and   B. Discovery
                                                            mediation issues.
O&G    13648     11/11/2015    Michael N. Litrownik    0.60 Preparation for meet and confer with Defendant re: data and opt‐in discovery.           B. Discovery

O&G    13649     11/11/2015    Michael N. Litrownik   0.40   Conference with EVS re: opt‐in issues and layer and class data.                        B. Discovery
O&G    13650     11/11/2015    Michael N. Litrownik   0.20   Correspondence with EVS re: opt‐in issues.                                             C. Depositions
O&G    13651     11/11/2015    Michael N. Litrownik   0.30   Calendar tentative depositions.                                                        B. Discovery
O&G    13652     11/11/2015    Michael N. Litrownik   0.60   Review opt‐ins' deposition digests in preparation for drafting mediation brief.        A. Investigation

O&G    13653     11/11/2015    Michael N. Litrownik   0.20 Telephone conference with opt‐in re opt‐in deposition.                                   A. Investigation
O&G    13654     11/11/2015    Jeffrey M. Domanico    0.40 Review opt‐in discovery correspondence between MNL and opposing counsel D.               C. Depositions
                                                           Salazar‐Austin.
O&G    13655     11/11/2015      Jahan C. Sagafi      2.40 Draft mediation brief.                                                                   B. Discovery
O&G    13656     11/11/2015      Elizabeth Stork      0.20 Telephone conference with opt‐in re opting out.                                          H. Settlement
O&G    13657     11/11/2015      Elizabeth Stork      0.10 Correspondence with MNL re deposition scheduling.                                        C. Depositions
O&G    13658     11/11/2015      Elizabeth Stork      0.20 Conference with MNL re meet and confer.                                                  C. Depositions
O&G    13659     11/11/2015      Elizabeth Stork      0.80 Meet and confer teleconference with opposing counsel D. Salazar‐Austin, co‐counsel B.    H. Settlement
                                                           Anders, DXS, MNL.
O&G    13660     11/11/2015      Elizabeth Stork      0.10 Telephone conference with MNL re Plaintiffs' counsel call.                               A. Investigation
O&G    13661     11/11/2015      Elizabeth Stork      0.70 Attend Plaintiffs' counsel status call.                                                  C. Depositions
O&G    13662     11/11/2015      Elizabeth Stork      0.40 Telephone conference with opt‐in re responses to requests for production.                B. Discovery
O&G    13663     11/11/2015      Elizabeth Stork      0.10 Correspondence with MNL re opt‐in depositions and draft mediation brief.                 B. Discovery
O&G    13664     11/11/2015      Elizabeth Stork      0.40 Conference with MNL re opt‐in depositions and draft mediation brief.                     F. Strategy
O&G    13665     11/11/2015      Elizabeth Stork      0.40 Correspondence with MNL re opt‐ins' document production and deposition.                  F. Strategy
O&G    13666     11/11/2015      Elizabeth Stork      0.20 Advise MNL re: database field queries re: Defendant's database reports.                  B. Discovery
O&G    13667     11/11/2015      Elizabeth Stork      0.80 Meet and confer with defense counsel re: electronically stored information sources.      C. Depositions

O&G    13668     11/11/2015      Elizabeth Stork      7.00 Email reviewing, conference calling, assignment preparing; depo digesting Opt‐In         C. Depositions
                                                           outreach and internal requests emailing; deposition scheduling.
O&G    13669     11/11/2015      Elizabeth Stork      1.50 Analyze discovery issues raised by Defendant; review data and documents;                 C. Depositions
                                                           correspondence to JCS and Plaintiffs' counsel re: same.
O&G    13670     11/11/2015     Daniel Stromberg      0.80 Review notes from meet and confer; correspondence to JCS re: same.                       B. Discovery
O&G    13671     11/11/2015     Daniel Stromberg      0.40 Discuss data deposition and meet and confer efforts; opt‐in discovery.                   B. Discovery
O&G    13672     11/12/2015    Tanisha Shafer‐Arata   0.20 Correspondence with co‐counsel T. Jackson and JCS re: opt‐in discovery issues.           C. Depositions

O&G    13673     11/12/2015    Michael N. Litrownik   0.20   Correspondence to Plaintiffs' counsel re: opt‐in discovery issues.                     B. Discovery
O&G    13674     11/12/2015    Michael N. Litrownik   0.20   Correspondence with EVS re: mediation statement.                                       B. Discovery
O&G    13675     11/12/2015    Michael N. Litrownik   0.20   Correspondence with EVS re: errata and transcript issues.                              H. Settlement
O&G    13676     11/12/2015    Michael N. Litrownik   0.10   Update deposition calendar.                                                            C. Depositions
O&G    13677     11/12/2015    Michael N. Litrownik   0.30   Draft stipulation of dismissal.                                                        C. Depositions

                                                                   Page 466 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 468 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper         Hours   Description                                                                                      Code
O&G    13678     11/12/2015    Jeffrey M. Domanico      0.20   Discussions re opt‐in discovery strategy.                                                 C. Depositions
O&G    13679     11/12/2015    Jeffrey M. Domanico      0.10   Correspondence with TSA re opt‐in deposition.                                             F. Strategy
O&G    13680     11/12/2015    Jeffrey M. Domanico      0.20   Telephone conference with TSA re opt‐in deposition.                                       C. Depositions
O&G    13681     11/12/2015       Jahan C. Sagafi       5.90   Draft mediation brief.                                                                    B. Discovery
O&G    13682     11/12/2015       Elizabeth Stork       0.10   Correspondence with opt‐in re discovery.                                                  C. Depositions
O&G    13683     11/12/2015       Elizabeth Stork       0.30   Correspondence with JMD1 re layer data analysis and revisions to layer data chart.        C. Depositions

O&G    13684     11/12/2015       Elizabeth Stork      0.30    Correspondence with JMD1 re opt‐in errata.                                                H. Settlement
O&G    13685     11/12/2015       Elizabeth Stork      0.50    Review pro hac vice application.                                                          B. Discovery
O&G    13686     11/12/2015       Elizabeth Stork      0.10    Correspondence with MNL re errata for opt‐in depositions.                                 B. Discovery
O&G    13687     11/12/2015       Elizabeth Stork      0.20    Correspondence with JMD1 and TSA re opt‐in document productions and depositions.          C. Depositions

O&G    13688     11/12/2015       Elizabeth Stork      0.10 Correspondence with opt‐in re responses to requests for production of documents.             F. Strategy

O&G    13689     11/12/2015       Elizabeth Stork      1.30    Calendar deposition notices.                                                              C. Depositions
O&G    13690     11/12/2015       Elizabeth Stork      0.10    Update class member contact list.                                                         C. Depositions
O&G    13691     11/12/2015       Elizabeth Stork      0.30    Telephone conference with class members re their deposition errata sheets.                B. Discovery
O&G    13692     11/12/2015       Darryl A. Bailey     1.10    Revise motion and affidavit re EVS pro hac vice admission.                                C. Depositions
O&G    13693     11/12/2015       Darryl A. Bailey     1.90    Opt‐in written discovery and deposition issues; prepare correspondence to opposing        C. Depositions
                                                               counsel D. Salazar‐Austin re: same.
O&G    13694     11/12/2015       Darryl A. Bailey     0.70    Fill out errata sheet for opt‐ins; send same via Docusign.                                F. Strategy
O&G    13695     11/13/2015    Tanisha Shafer‐Arata    0.60    opt‐in discovery issues.                                                                  C. Depositions
O&G    13696     11/13/2015    Michael N. Litrownik    0.20    Correspondence with MNL re deposition scheduling.                                         B. Discovery
O&G    13697     11/13/2015    Melissa Phatharanavik   0.10    Correspondence with opt‐in re deposition scheduling.                                      C. Depositions
O&G    13698     11/13/2015       Elizabeth Stork      0.10    Correspondence with opt‐in re deposition scheduling.                                      C. Depositions
O&G    13699     11/13/2015       Elizabeth Stork      0.10    Telephone conference with opt‐in re deposition scheduling.                                C. Depositions
O&G    13700     11/13/2015       Elizabeth Stork      0.20    Correspondence with opt‐in re deposition scheduling.                                      C. Depositions
O&G    13701     11/13/2015       Elizabeth Stork      0.10    Correspondence with co‐counsel G. Casey, co‐counsel D. Ranahan, R. Malikiel, M.           C. Depositions
                                                               Decker, MNL re deposition digests.
O&G    13702     11/13/2015       Elizabeth Stork      4.20    Draft mediation brief.                                                                    C. Depositions
O&G    13703     11/13/2015       Elizabeth Stork      0.30    Review pro hac vice application.                                                          C. Depositions
O&G    13704     11/13/2015       Elizabeth Stork      3.00    Update deposition digest; read deposition transcript and add testimony to new             F. Strategy
                                                               template categories.
O&G    13705     11/13/2015       Darryl A. Bailey     2.20    Finalize EVS pro hac motion and affidavit; prepare certificate of good standing request   C. Depositions
                                                               form; update opt‐in stipulation of dismissal; revise deposition calendar entries;.

O&G    13706     11/14/2015      Elizabeth Stork       4.70    Draft mediation brief.                                                                    H. Settlement
O&G    13707     11/15/2015    Tanisha Shafer‐Arata    1.50    Depo Digesting.                                                                           D. Doc. Revw.
O&G    13708     11/15/2015      Elizabeth Stork       7.50    Draft mediation brief.                                                                    H. Settlement
O&G    13709     11/16/2015    Michael N. Litrownik    0.50    Correspondence to EVS and TSA re: opt‐in deposition issues.                               C. Depositions

                                                                     Page 467 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 469 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                  Code
O&G    13710     11/16/2015    Michael N. Litrownik    0.30   Correspondence with EVS re: opt‐in issues.                                            F. Strategy
O&G    13711     11/16/2015      Jahan C. Sagafi       0.70   Discussions with team re opt‐in deposition scheduling and defense.                    C. Depositions
O&G    13712     11/16/2015      Elizabeth Stork       0.10   Correspondence with JCS re opt‐in discovery.                                          B. Discovery
O&G    13713     11/16/2015      Elizabeth Stork       0.90   Review opt‐in personnel files for inclusion in mediation brief.                       H. Settlement
O&G    13714     11/16/2015      Elizabeth Stork       0.20   Correspondence with JMD1, MNL and MXL re production of opt‐in documents.              B. Discovery

O&G    13715     11/16/2015      Elizabeth Stork      1.10    Edit mediation brief.                                                                 H. Settlement
O&G    13716     11/16/2015      Elizabeth Stork      0.20    Correspondence with ADM re preparation of errata sheet for opt‐in.                    C. Depositions
O&G    13717     11/16/2015      Elizabeth Stork      0.50    Telephone conference with opt‐in re deposition scheduling.                            C. Depositions
O&G    13718     11/16/2015      Elizabeth Stork      0.10    Telephone conference with opt‐in re deposition scheduling.                            C. Depositions
O&G    13719     11/16/2015      Elizabeth Stork      0.10    Correspondence with opt‐in re deposition scheduling.                                  C. Depositions
O&G    13720     11/16/2015      Elizabeth Stork      0.80    Correspondence with MNL re opt‐in depositions.                                        C. Depositions
O&G    13721     11/16/2015      Elizabeth Stork      0.10    Correspondence with TSA re deposition scheduling.                                     C. Depositions
O&G    13722     11/16/2015      Elizabeth Stork      0.60    Review opt‐in personnel file and documents to produce to Defendant.                   D. Doc. Revw.
O&G    13723     11/16/2015      Darryl A. Bailey     1.20    Prepare documents re filing of EVS motion for admission pro hac vice; review opt‐in   A. Investigation
                                                              deponent list re job titles.
O&G    13724     11/17/2015    NY Student Law Clerk   0.70    [JSZ] Research re spoliation of evidence.                                             E. Motions
O&G    13725     11/17/2015    Michael N. Litrownik   0.60    Various correspondence re: opt‐in, discovery, mediation, and other issues.            H. Settlement
O&G    13726     11/17/2015    Michael N. Litrownik   0.40    Correspondence and telephone conference with EVS re: data issues.                     B. Discovery
O&G    13727     11/17/2015    Michael N. Litrownik   3.30    Revise mediation statement.                                                           H. Settlement
O&G    13728     11/17/2015    Michael N. Litrownik   0.40    Review deposition transcript of opt‐in.                                               C. Depositions
O&G    13729     11/17/2015    Jeffrey M. Domanico    1.80    Edit layer data spreadsheet.                                                          B. Discovery
O&G    13730     11/17/2015    Jeffrey M. Domanico    0.30    Train EVS re e‐discovery software.                                                    C. Depositions
O&G    13731     11/17/2015    Jeffrey M. Domanico    0.10    Discussion with team re mediation brief.                                              D. Doc. Revw.
O&G    13732     11/17/2015       Jahan C. Sagafi     0.20    Review co‐counsel's deposition digest.                                                H. Settlement
O&G    13733     11/17/2015       Elizabeth Stork     0.30    Review MNL edits to mediation brief draft.                                            C. Depositions
O&G    13734     11/17/2015       Elizabeth Stork     0.70    Review opt‐in documents.                                                              H. Settlement
O&G    13735     11/17/2015       Elizabeth Stork     0.50    Correspondence with MNL re mediation brief and opt‐in depositions.                    D. Doc. Revw.
O&G    13736     11/17/2015       Elizabeth Stork     0.20    Correspondence with JMD1 re errata.                                                   C. Depositions
O&G    13737     11/17/2015       Elizabeth Stork     1.10    Review opt‐in documents for production.                                               C. Depositions
O&G    13738     11/17/2015       Elizabeth Stork     0.20    Conference with JSZ re research on preservation of social media evidence.             D. Doc. Revw.
O&G    13739     11/17/2015       Elizabeth Stork     0.30    Review letter enclosing errata sheets and errata sheets for opt‐ins.                  B. Discovery
O&G    13740     11/17/2015       Elizabeth Stork     0.10    Telephone conference with MNL re class data.                                          C. Depositions
O&G    13741     11/17/2015       Elizabeth Stork     0.10    Correspondence with MNL re class list.                                                B. Discovery
O&G    13742     11/17/2015       Elizabeth Stork     0.10    Correspondence with opt‐in re deposition.                                             F. Strategy
O&G    13743     11/17/2015       Elizabeth Stork     0.20    Conference with JMD1 re opt‐in document review.                                       C. Depositions
O&G    13744     11/17/2015       Elizabeth Stork     0.10    Draft assignment for law clerk re preservation of social media evidence.              D. Doc. Revw.
O&G    13745     11/17/2015       Elizabeth Stork     0.10    Draft and circulate bi‐weekly Plaintiffs' counsel call agenda.                        B. Discovery
O&G    13746     11/17/2015       Elizabeth Stork     0.10    Telephone conference with opt‐in re deposition scheduling.                            F. Strategy
O&G    13747     11/17/2015       Elizabeth Stork     0.10    Correspondence with M. Decker re deposition digests and mediation brief.              C. Depositions

                                                                    Page 468 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 470 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                        Code
O&G    13748     11/17/2015      Elizabeth Stork       0.60   Telephone conference with M. Decker re deposition digests and class data.                    C. Depositions
O&G    13749     11/17/2015      Elizabeth Stork       0.10   Correspondence with opt‐in re deposition scheduling.                                         C. Depositions
O&G    13750     11/17/2015      Elizabeth Stork       0.90   Correspondence with ADM re hotel and travel booking for opt‐in depositions.                  C. Depositions

O&G    13751     11/17/2015      Elizabeth Stork      0.10    Correspondence with TSA re new opt‐in scheduling information.                                C. Depositions
O&G    13752     11/17/2015      Elizabeth Stork      0.10    Correspondence with opt‐in re deposition.                                                    A. Investigation
O&G    13753     11/17/2015      Elizabeth Stork      0.30    draft cover letter re errata sheet; finalize and email.                                      C. Depositions
O&G    13754     11/17/2015      Darryl A. Bailey     1.80    Update deposition calendar; telephone conference with class member re class status;          C. Depositions
                                                              review opt‐in deponent list re job titles.
O&G    13755     11/18/2015    NY Student Law Clerk   3.60    [JSZ] Research re spoliation of evidence.                                                    E. Motions
O&G    13756     11/18/2015    Michael N. Litrownik   0.20    Correspondence with EVS re: separation agreement issue.                                      A. Investigation
O&G    13757     11/18/2015    Michael N. Litrownik   0.20    Correspondence with JCS and M. Decker re: salary and hours data.                             B. Discovery
O&G    13758     11/18/2015    Michael N. Litrownik   1.10    Telephone conference with Plaintiffs' counsel re: mediation and opt‐in deposition            C. Depositions
                                                              issues.
O&G    13759     11/18/2015    Michael N. Litrownik   0.50    Conference with EVS re: mediation, discovery,.                                               H. Settlement
O&G    13760     11/18/2015    Michael N. Litrownik   0.40    Correspondence with EVS re: agenda and other issues.                                         F. Strategy
O&G    13761     11/18/2015    Michael N. Litrownik   0.10    Send secure file transfer of salary data to co‐counsel.                                      D. Doc. Revw.
O&G    13762     11/18/2015    Jeffrey M. Domanico    0.40    Edit layer data spreadsheet.                                                                 B. Discovery
O&G    13763     11/18/2015    Jeffrey M. Domanico    0.90    Compile list of documents received for each upcoming deponent.                               B. Discovery
O&G    13764     11/18/2015    Jeffrey M. Domanico    0.10    Send EVS deposition defense documents.                                                       C. Depositions
O&G    13765     11/18/2015    Jeffrey M. Domanico    0.20    Save and review Defendant's document production.                                             C. Depositions
O&G    13766     11/18/2015    Jeffrey M. Domanico    0.30    Rule 23 numerosity and strategy discussions.                                                 B. Discovery
O&G    13767     11/18/2015       Jahan C. Sagafi     0.70    Mediation prep and damages analysis.                                                         E. Motions
O&G    13768     11/18/2015       Jahan C. Sagafi     0.40    Review correspondence from JCS, M. Decker and MNL re damages for mediation brief.            H. Settlement

O&G    13769     11/18/2015      Elizabeth Stork      0.10    Telephone conference with M. Decker re mediation brief.                                      H. Settlement
O&G    13770     11/18/2015      Elizabeth Stork      0.30    Conference with MNL re depositions and mediation brief.                                      H. Settlement
O&G    13771     11/18/2015      Elizabeth Stork      1.50    Attend Plaintiffs' counsel bi‐weekly status call.                                            H. Settlement
O&G    13772     11/18/2015      Elizabeth Stork      1.10    Draft outline of deposition preparation discussion for bi‐weekly Plaintiffs' Counsel call.   F. Strategy

O&G    13773     11/18/2015      Elizabeth Stork      0.40    Correspondence with opt‐in re deposition.                                                    C. Depositions
O&G    13774     11/18/2015      Elizabeth Stork      2.40    Review MNL edits to draft mediation brief sections and revise accordingly.                   C. Depositions
O&G    13775     11/18/2015      Elizabeth Stork      0.20    Correspondence with M. Decker re class list data.                                            H. Settlement
O&G    13776     11/18/2015      Elizabeth Stork      0.80    Evaluate weekly hours data Excel report per MNL.                                             B. Discovery
O&G    13777     11/18/2015      Darryl A. Bailey     1.00    Attend bi‐weekly status conference.                                                          C. Depositions
O&G    13778     11/18/2015     Daniel Stromberg      0.60    Review hours and salary data; correspondence to JCS and EVS re: same.                        B. Discovery
O&G    13779     11/18/2015     Daniel Stromberg      1.00    Upload deposition exhibits to case file; update opt‐in contact list.                         F. Strategy
O&G    13780     11/19/2015    Michael N. Litrownik   0.40    Correspondence with EVS and M. Decker re: mediation brief.                                   H. Settlement
O&G    13781     11/19/2015    Michael N. Litrownik   2.00    Revise mediation brief.                                                                      H. Settlement
O&G    13782     11/19/2015    Michael N. Litrownik   0.20    Correspondence with M. Decker re: layer data.                                                B. Discovery

                                                                    Page 469 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 471 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper        Hours   Description                                                                                    Code
O&G    13783     11/19/2015    Jeffrey M. Domanico     0.20   Review transcripts received for errata deadlines.                                       C. Depositions
O&G    13784     11/19/2015       Elizabeth Stork      0.10   Correspondence with MP re deposition digests.                                           C. Depositions
O&G    13785     11/19/2015       Elizabeth Stork      0.10   Correspondence with TSA and MNL re deposition scheduling.                               C. Depositions
O&G    13786     11/19/2015       Elizabeth Stork      0.20   Review pro hac vice application.                                                        F. Strategy
O&G    13787     11/19/2015       Elizabeth Stork      4.00   Revise mediation brief draft and incorporate sections from co‐counsel.                  H. Settlement
O&G    13788     11/20/2015    Michael N. Litrownik    0.40   Correspondence with EVS and TSA re: opt‐in deposition scheduling updates.               C. Depositions
O&G    13789     11/20/2015    Michael N. Litrownik    0.40   Correspondence to opposing counsel D. Salazar‐Austin re: discovery, opt‐in, and other   B. Discovery
                                                              issues.
O&G    13790     11/20/2015    Michael N. Litrownik   0.30    Review e‐TES testimony.                                                                 D. Doc. Revw.
O&G    13791     11/20/2015    Michael N. Litrownik   1.00    Draft data letter.                                                                      B. Discovery
O&G    13792     11/20/2015    Michael N. Litrownik   0.20    Correspondence with EVS re: mediation brief.                                            H. Settlement
O&G    13793     11/20/2015      Jahan C. Sagafi      0.30    Edit letter to Defendant re data discovery.                                             B. Discovery
O&G    13794     11/20/2015      Elizabeth Stork      0.20    Correspondence with opt‐in re errata sheets.                                            C. Depositions
O&G    13795     11/20/2015      Elizabeth Stork      0.10    Review MNL letter to opposing counsel D. Salazar‐Austin re data production.             D. Doc. Revw.
O&G    13796     11/20/2015      Elizabeth Stork      0.60    Review and revise summary of opt‐in deposition scheduling status for MNL.               C. Depositions
O&G    13797     11/20/2015      Elizabeth Stork      2.90    Revise mediation brief.                                                                 H. Settlement
O&G    13798     11/20/2015      Elizabeth Stork      0.10    Telephone conference with M. Decker re deposition digests and mediation brief.          H. Settlement

O&G    13799     11/20/2015      Darryl A. Bailey     1.40 Prepare and ECF file EVS notice of appearance; obtain deposition transcript from court     C. Depositions
                                                           reporter; correspondence with class members re documents to be reviewed for
                                                           pending depositions.
O&G    13800     11/22/2015      Elizabeth Stork      0.30 Review deposition schedule and correspondence with JMD1 and DAB re document                C. Depositions
                                                           productions in advance of depositions.
O&G    13801     11/22/2015      Elizabeth Stork      0.80 Draft deposition scheduling overview for co‐counsel.                                       C. Depositions
O&G    13802     11/22/2015      Elizabeth Stork      4.90 Revise draft mediation brief.                                                              H. Settlement
O&G    13803     11/23/2015    Tanisha Shafer‐Arata   0.30 Correspondence with EVS re: opt‐in.                                                        A. Investigation
O&G    13804     11/23/2015    Michael N. Litrownik   0.50 Correspondence with EVS and Plaintiffs' counsel re: opt‐in deposition logistics.           A. Investigation

O&G    13805     11/23/2015    Michael N. Litrownik   0.10    Draft opt‐out letter.                                                                   C. Depositions
O&G    13806     11/23/2015    Michael N. Litrownik   0.70    Redact, bates stamp and produce opt‐in document production.                             C. Depositions
O&G    13807     11/23/2015    Michael N. Litrownik   0.80    Edit letter to defendant re data.                                                       H. Settlement
O&G    13808     11/23/2015    Jeffrey M. Domanico    0.10    Discuss class member intake.                                                            A. Investigation
O&G    13809     11/23/2015    Jeffrey M. Domanico    0.10    Correspondence with JCS, MNL, DAB and JMD1 re opt‐in.                                   B. Discovery
O&G    13810     11/23/2015       Jahan C. Sagafi     0.30    Review draft opt‐out letter for opt‐in.                                                 B. Discovery
O&G    13811     11/23/2015       Jahan C. Sagafi     0.60    Review documents to be produced for opt‐in deponents.                                   A. Investigation
O&G    13812     11/23/2015       Elizabeth Stork     0.20    Correspondence with MNL re telephone conference with opt‐in.                            A. Investigation
O&G    13813     11/23/2015       Elizabeth Stork     0.40    Telephone conference with opt‐in re job classification question.                        A. Investigation
O&G    13814     11/23/2015       Elizabeth Stork     0.10    Correspondence with MNL re class member question.                                       C. Depositions
O&G    13815     11/23/2015       Elizabeth Stork     0.30    Correspondence with co‐counsel G. Casey and co‐counsel D. Ranahan re opt‐in             A. Investigation
                                                              depositions.

                                                                    Page 470 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 472 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                    Code
O&G    13816     11/23/2015      Elizabeth Stork       1.60 Review opt‐in documents for production to Defendant.                                    A. Investigation
O&G    13817     11/23/2015      Elizabeth Stork       0.20 Correspondence with co‐counsel T. Jackson, co‐counsel D. Ranahan, co‐counsel G.         A. Investigation
                                                            Casey, M. Decker, co‐counsel M. Levin‐Gesundheit, M. Quinones, co‐counsel K.
                                                            Dermody, MNL, and JCS re opt‐in deposition schedule.
O&G    13818     11/23/2015      Elizabeth Stork       0.60 Draft schedule for opt‐in depositions in New York.                                      C. Depositions
O&G    13819     11/23/2015      Elizabeth Stork       0.10 Telephone conference with opt‐in re case update.                                        D. Doc. Revw.
O&G    13820     11/23/2015      Elizabeth Stork       0.40 Review EVS analysis re: opt‐in deposition issues; correspondence to EVS re: same.       C. Depositions

O&G    13821     11/23/2015      Elizabeth Stork      0.90 Review mediation brief; correspondence to JCS re: same.                               A. Investigation
O&G    13822     11/23/2015      Darryl A. Bailey     1.70 Telephone conference with class member re case status; pull class data information re A. Investigation
                                                           same.
O&G    13823     11/23/2015      Darryl A. Bailey     0.20 Telephone conference with opt‐in re requested documents for deposition preparation;. C. Depositions

O&G    13824     11/24/2015    Tanisha Shafer‐Arata   0.80   [NSB] Prepare and Compile Deposition of binders.                                       A. Investigation
O&G    13825     11/24/2015     Part Time Paralegal   0.20   Correspondence with JCS re: master service agreements stipulation.                     C. Depositions
O&G    13826     11/24/2015    Michael N. Litrownik   0.20   Review additional revisions re: data letter.                                           B. Discovery
O&G    13827     11/24/2015    Michael N. Litrownik   0.40   Correspondence with EVS re: Plaintiffs' counsel pro hac issues.                        D. Doc. Revw.
O&G    13828     11/24/2015    Michael N. Litrownik   1.00   Revise mediation brief.                                                                F. Strategy
O&G    13829     11/24/2015    Michael N. Litrownik   0.30   Correspondence with JCS and EVS re: mediation brief.                                   H. Settlement
O&G    13830     11/24/2015    Michael N. Litrownik   0.20   Review 30(b)(6) deposition transcript re: layer data.                                  H. Settlement
O&G    13831     11/24/2015    Michael N. Litrownik   0.20   Review and revise data letter.                                                         D. Doc. Revw.
O&G    13832     11/24/2015    Michael N. Litrownik   0.20   Review Court order on electronically stored information issues.                        D. Doc. Revw.
O&G    13833     11/24/2015    Michael N. Litrownik   0.20   Finalize and send letter re SA data to opposing counsel via email.                     B. Discovery
O&G    13834     11/24/2015    Jeffrey M. Domanico    0.20   Finalize and send opt‐out letter via FedEx.                                            B. Discovery
O&G    13835     11/24/2015    Jeffrey M. Domanico    0.50   Edits to letter re data.                                                               A. Investigation
O&G    13836     11/24/2015    Jeffrey M. Domanico    0.30   Edits to and discussions re mediation brief.                                           C. Depositions
O&G    13837     11/24/2015       Jahan C. Sagafi     0.40   Telephone conference with opt‐in re documents to produce.                              B. Discovery
O&G    13838     11/24/2015       Jahan C. Sagafi     1.80   Analyze SA layer data for mediation brief.                                             H. Settlement
O&G    13839     11/24/2015       Elizabeth Stork     0.10   Review co‐counsel M. Levin‐Gesundheit pro hac vice application.                        B. Discovery
O&G    13840     11/24/2015       Elizabeth Stork     0.20   Correspondence with opt‐in re documents to produce.                                    H. Settlement
O&G    13841     11/24/2015       Elizabeth Stork     0.50   Review deposition binders for opt‐ins.                                                 F. Strategy
O&G    13842     11/24/2015       Elizabeth Stork     0.10   Correspondence with M. Quinones and co‐counsel M. Levin‐Gesundheit re upcoming         B. Discovery
                                                             opt‐in depositions.
O&G    13843     11/24/2015      Elizabeth Stork      0.30   Correspondence with co‐counsel D. Ranahan, co‐counsel G. Casey, co‐counsel M. Levin‐   C. Depositions
                                                             Gesundheit and M. Quinones re pro hac vice admission.
O&G    13844     11/24/2015      Elizabeth Stork      0.10   Review documents produced by Defendant.                                                C. Depositions
O&G    13845     11/24/2015      Elizabeth Stork      0.20   Review notice of appearance.                                                           F. Strategy
O&G    13846     11/24/2015      Elizabeth Stork      0.70   Review documents from opt‐in for production.                                           D. Doc. Revw.
O&G    13847     11/24/2015      Elizabeth Stork      0.20   Conference with MNL re mediation brief.                                                A. Investigation
O&G    13848     11/24/2015      Elizabeth Stork      0.20   Review documents from opt‐in for production.                                           D. Doc. Revw.

                                                                   Page 471 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 473 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          HoursDescription                                                                                        Code
O&G    13849     11/24/2015      Elizabeth Stork       0.10Review Judge Margolis' electronically stored information order.                             H. Settlement
O&G    13850     11/24/2015      Elizabeth Stork       0.10Correspondence with MNL re electronically stored information order.                         D. Doc. Revw.
O&G    13851     11/24/2015      Elizabeth Stork       0.10Correspondence with MNL re Defendant's document productions for opt‐ins.                    B. Discovery
O&G    13852     11/24/2015      Elizabeth Stork       0.10Telephone conference with opt‐in re documents to produce.                                   B. Discovery
O&G    13853     11/24/2015      Elizabeth Stork       0.10Review correspondence with opt‐in re documents to produce.                                  B. Discovery
O&G    13854     11/24/2015      Elizabeth Stork       1.50Review and revise draft letter re Defendant's data productions.                             B. Discovery
O&G    13855     11/24/2015      Elizabeth Stork       0.80Pull documents for deposition binders; edit deposition outline re same; send binders to     D. Doc. Revw.
                                                           co‐counsel via FedEx.
O&G    13856     11/24/2015      Darryl A. Bailey     4.40 Draft notice of appearance for EVS; ECF file same with court; Telephone conference          C. Depositions
                                                           with opt‐in re documents to be used as deposition exhibits; calendar dates re
                                                           scheduling order.
O&G    13857     11/25/2015    Part Time Paralegal    0.30 [NSB] Print and compile documents for deposition of binder.                                 C. Depositions
O&G    13858     11/25/2015    Michael N. Litrownik   0.40 Prepare draft response to Defendant re: opt‐in deposition and document issues.              C. Depositions

O&G    13859     11/25/2015    Michael N. Litrownik   0.40 Review correspondence and case law from opposing counsel D. Salazar‐Austin re: opt‐         C. Depositions
                                                           in deposition and document issues.
O&G    13860     11/25/2015    Michael N. Litrownik   0.80 Correspondence with EVS and JCS re: opt‐in deposition, document, and other issues.          C. Depositions

O&G    13861     11/25/2015    Jeffrey M. Domanico    0.30    Review class list for potential class member.                                            A. Investigation
O&G    13862     11/25/2015    Jeffrey M. Domanico    0.40    Bates stamp and redact documents.                                                        B. Discovery
O&G    13863     11/25/2015       Jahan C. Sagafi     0.20    Correspondence re opt‐in discovery.                                                      B. Discovery
O&G    13864     11/25/2015       Elizabeth Stork     0.30    Correspondence with opposing counsel and Plaintiffs' counsel re producing documents      B. Discovery
                                                              for opt‐ins.
O&G    13865     11/25/2015      Elizabeth Stork      0.10    Telephone conference with staffing agency re opt‐in resume.                              A. Investigation
O&G    13866     11/25/2015      Elizabeth Stork      0.10    Correspondence with M. Quinones re opt‐in depositions.                                   C. Depositions
O&G    13867     11/25/2015      Elizabeth Stork      0.20    Correspondence with opt‐ins re documents requested by Defendant.                         B. Discovery
O&G    13868     11/25/2015      Elizabeth Stork      0.70    Correspondence with MNL, JCS and JMD1 re opt‐in document productions.                    B. Discovery
O&G    13869     11/25/2015      Elizabeth Stork      0.10    Correspondence with co‐counsel G. Casey re pro hac vice applications.                    F. Strategy
O&G    13870     11/25/2015      Elizabeth Stork      0.30    Correspondence with co‐counsel D. Ranahan and co‐counsel G. Casey re opt‐in              D. Doc. Revw.
                                                              documents.
O&G    13871     11/25/2015      Elizabeth Stork      0.40    Review opt‐in documents for production.                                                  D. Doc. Revw.
O&G    13872     11/25/2015      Elizabeth Stork      0.10    Correspondence with opt‐in re additional documents for production.                       B. Discovery
O&G    13873     11/25/2015      Elizabeth Stork      0.20    Review opt‐in documents for production.                                                  D. Doc. Revw.
O&G    13874     11/25/2015      Elizabeth Stork      0.20    Analyze SA layer data for mediation brief.                                               H. Settlement
O&G    13875     11/25/2015      Elizabeth Stork      0.10    Correspondence with MNL re opt‐in documents for production.                              H. Settlement
O&G    13876     11/25/2015      Elizabeth Stork      0.20    Correspondence with co‐counsel K. Kravetz re pro hac vice applications for co counsel.   B. Discovery

O&G    13877     11/25/2015      Elizabeth Stork      0.20 Compile opt‐in documents for production.                                                    F. Strategy
O&G    13878     11/25/2015      Elizabeth Stork      0.20 Correspondence with JMD1 re preparing opt‐in documents for production.                      B. Discovery
O&G    13879     11/25/2015      Elizabeth Stork      0.20 Telephone conference with opt‐in re documents to produce.                                   B. Discovery

                                                                    Page 472 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 474 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                   Code
O&G    13880     11/25/2015      Elizabeth Stork       1.20 Telephone conference with class member re: case status; compile binder re 30(b)(6)     B. Discovery
                                                            deposition transcripts and exhibits.
O&G    13881     11/25/2015      Darryl A. Bailey      0.10 Correspondence with MNL re system administrators' layer data for inclusion in          C. Depositions
                                                            mediation brief.
O&G    13882     11/27/2015      Elizabeth Stork       0.20 Review pro hac vice applications for co‐counsel G. Casey and co‐counsel D. Ranahan.    F. Strategy

O&G    13883     11/28/2015       Elizabeth Stork     2.00   Review opt‐in documents to produce.                                                   D. Doc. Revw.
O&G    13884     11/29/2015       Elizabeth Stork     1.00   Review opt‐in documents to produce.                                                   D. Doc. Revw.
O&G    13885     11/30/2015    Tanisha Shafer‐Arata   0.80   [NXR] Compile deposition of binder.                                                   C. Depositions
O&G    13886     11/30/2015     Part Time Paralegal   0.20   Correspondence with EVS re: opt‐in.                                                   C. Depositions
O&G    13887     11/30/2015    Michael N. Litrownik   0.40   Pull documents for deposition binder.                                                 C. Depositions
O&G    13888     11/30/2015    Michael N. Litrownik   0.30   Update class list.                                                                    H. Settlement
O&G    13889     11/30/2015    Michael N. Litrownik   0.40   Prepare for mediation.                                                                F. Strategy
O&G    13890     11/30/2015    Jeffrey M. Domanico    0.40   Edit mediation brief.                                                                 C. Depositions
O&G    13891     11/30/2015    Jeffrey M. Domanico    0.60   Correspondence with TSA, JMD1 and DAB re opt‐in deposition scheduling.                F. Strategy
O&G    13892     11/30/2015       Jahan C. Sagafi     0.20   Correspondence with co‐counsel T. Jackson re 30(b)(6) depositions.                    H. Settlement
O&G    13893     11/30/2015       Jahan C. Sagafi     0.30   Revise draft deposition notices for 30(b)(6) depositions.                             H. Settlement
O&G    13894     11/30/2015       Elizabeth Stork     0.10   Correspondence with JCS re opt‐in document for production.                            C. Depositions
O&G    13895     11/30/2015       Elizabeth Stork     0.10   Review opt‐in document for production.                                                C. Depositions
O&G    13896     11/30/2015       Elizabeth Stork     0.20   Review M. Quinones pro hac vice application.                                          C. Depositions
O&G    13897     11/30/2015       Elizabeth Stork     0.20   Correspondence with M. Quinones re opt‐in depositions.                                B. Discovery
O&G    13898     11/30/2015       Elizabeth Stork     0.10   Telephone conference with opt‐in re documents to produce.                             D. Doc. Revw.
O&G    13899     11/30/2015       Elizabeth Stork     0.10   Correspondence with opt‐in re production of resume.                                   F. Strategy
O&G    13900     11/30/2015       Elizabeth Stork     0.30   Telephone conference with staffing agency re permission to produce opt‐in document.   C. Depositions

O&G    13901     11/30/2015      Elizabeth Stork      0.30   Review 30(b)(6) deposition for information re: layer data for mediation brief.        B. Discovery
O&G    13902     11/30/2015      Elizabeth Stork      0.20   Correspondence with MNL re mediation brief and layer data.                            B. Discovery
O&G    13903     11/30/2015      Elizabeth Stork      0.10   Correspondence with JMD1 re deposition exhibits.                                      A. Investigation
O&G    13904     11/30/2015      Elizabeth Stork      2.40   Revise mediation brief.                                                               D. Doc. Revw.
O&G    13905     11/30/2015      Elizabeth Stork      0.40   Conference with MNL re mediation brief.                                               H. Settlement
O&G    13906     11/30/2015      Elizabeth Stork      0.10   Correspondence with opposing counsel D. Salazar‐Austin re opt‐in document             C. Depositions
                                                             production.
O&G    13907     11/30/2015      Elizabeth Stork      0.50   Draft deposition notices for 30(b)(6) depositions.                                    H. Settlement
O&G    13908     11/30/2015      Elizabeth Stork      0.10   Correspondence with JMD1 re 30(b)(6) depositions.                                     H. Settlement
O&G    13909     11/30/2015      Elizabeth Stork      0.10   Correspondence with MNL re opt‐in depositions.                                        B. Discovery
O&G    13910     11/30/2015      Elizabeth Stork      1.00   Opt‐in deponent calls: scheduling and preparing; team corresponding.                  C. Depositions
O&G    13911     11/30/2015      Elizabeth Stork      0.20   Review deposition notices of 30(b)(6) depositions; correspondence to EVS re: same.    C. Depositions

O&G    13912     11/30/2015      Elizabeth Stork      3.00 Revise mediation brief; additional citations.                                           C. Depositions
O&G    13913      12/1/2015    Tanisha Shafer‐Arata   2.50 Deposition preparation with EVS and opt‐in.                                             C. Depositions

                                                                   Page 473 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 475 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper        Hours   Description                                                                                Code
O&G    13914     12/1/2015    Michael N. Litrownik    6.00   Travel to Savannah for opt‐in deposition.                                           C. Depositions
O&G    13915     12/1/2015    Michael N. Litrownik    0.40   Correspondence with JCS and EVS re: mediation and damages issues.                   I. Travel
O&G    13916     12/1/2015    Michael N. Litrownik    0.10   Reserve court reporter for upcoming depositions.                                    H. Settlement
O&G    13917     12/1/2015    Jeffrey M. Domanico     2.50   Create chart of average hours worked per week.                                      C. Depositions
O&G    13918     12/1/2015    Jeffrey M. Domanico     0.70   Opt‐in discovery and mediation prep.                                                F. Strategy
O&G    13919     12/1/2015       Jahan C. Sagafi      2.50   Deposition preparation with opt‐in and MNL.                                         H. Settlement
O&G    13920     12/1/2015       Elizabeth Stork      6.50   Travel from New York to Savannah, GA for opt‐in deposition.                         C. Depositions
O&G    13921     12/1/2015       Elizabeth Stork      0.30   Correspondence with MNL and JCS re layer data for mediation brief.                  I. Travel
O&G    13922     12/1/2015       Elizabeth Stork      1.40   Telephone conference with deponents re documents and proposed deposition dates.     H. Settlement

O&G    13923     12/1/2015      Darryl A. Bailey     1.50 Opt‐in deponent calls: scheduling and preparing; team corresponding; deposition        C. Depositions
                                                          checking for hours.
O&G    13924     12/2/2015    Tanisha Shafer‐Arata   4.20 Travel from Savannah back to NYC re: opt‐in deposition.                                A. Investigation
O&G    13925     12/2/2015    Michael N. Litrownik   5.10 Attend deposition of opt‐in.                                                           I. Travel
O&G    13926     12/2/2015    Michael N. Litrownik   0.20 Correspondence with DXS re: electronically stored information issues.                  C. Depositions
O&G    13927     12/2/2015    Michael N. Litrownik   1.70 Pull mediation brief exhibits.                                                         B. Discovery
O&G    13928     12/2/2015    Jeffrey M. Domanico    3.70 Work on damages analysis and edit mediation brief.                                     H. Settlement
O&G    13929     12/2/2015       Jahan C. Sagafi     4.30 Travel from Savannah, GA to New York returning from opt‐in deposition.                 H. Settlement
O&G    13930     12/2/2015       Elizabeth Stork     5.40 Defend opt‐in deposition.                                                              I. Travel
O&G    13931     12/2/2015       Elizabeth Stork     0.10 Correspondence with JMD1 and DAB re mediation brief exhibits.                          C. Depositions
O&G    13932     12/2/2015       Elizabeth Stork     0.10 Correspondence with co‐counsel G. Casey and co‐counsel D. Ranahan re opt‐in            H. Settlement
                                                          deposition.
O&G    13933     12/2/2015      Elizabeth Stork      0.20 Review documents from opt‐in for production.                                           C. Depositions
O&G    13934     12/2/2015      Elizabeth Stork      0.10 Correspondence with MNL re opt‐in deposition.                                          D. Doc. Revw.
O&G    13935     12/2/2015      Elizabeth Stork      0.50 Review court order re: electronically stored information and advise re: Defendant      C. Depositions
                                                          review and production timeline.
O&G    13936     12/2/2015      Darryl A. Bailey     1.00 Team corresponding; checking average hours per week data; class member calls status    C. Depositions
                                                          check.
O&G    13937     12/2/2015     Daniel Stromberg      1.00 Telephone conference with opt‐in re: confirmation of deposition date; calendar         B. Discovery
                                                          deposition dates; update class member's address; telephone conference with opt‐in re
                                                          deposition confirmation.
O&G    13938     12/3/2015    Tanisha Shafer‐Arata   0.40 Draft response to Defendant re: opt‐in discovery issues.                               A. Investigation
O&G    13939     12/3/2015    Michael N. Litrownik   1.90 Revise mediation brief.                                                                B. Discovery
O&G    13940     12/3/2015    Michael N. Litrownik   0.80 Perform legal research re: CT, MO, and NC penalties and interest.                      H. Settlement
O&G    13941     12/3/2015    Michael N. Litrownik   5.20 Pull mediation statement exhibits and finalize exhibits.                               H. Settlement
O&G    13942     12/3/2015    Michael N. Litrownik   0.30 Opt‐in discovery negotiations.                                                         E. Motions
O&G    13943     12/3/2015       LiAnne P. Chan      2.20 Damages analysis and mediation brief.                                                  H. Settlement
O&G    13944     12/3/2015    Jeffrey M. Domanico    0.20 Revise damages chart per JCS.                                                          H. Settlement
O&G    13945     12/3/2015       Jahan C. Sagafi     0.20 Produce opt‐in documents.                                                              B. Discovery
O&G    13946     12/3/2015       Jahan C. Sagafi     0.60 Prepare mediation brief for mediator.                                                  H. Settlement

                                                                  Page 474 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 476 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours   Description                                                                                  Code
O&G    13947     12/3/2015      Elizabeth Stork       0.20   Correspondence with MNL re mediation brief.                                           H. Settlement
O&G    13948     12/3/2015      Elizabeth Stork       0.20   Correspondence with MNL re opt‐in documents.                                          B. Discovery
O&G    13949     12/3/2015      Elizabeth Stork       0.30   Correspondence with Defense counsel and Plaintiffs' counsel re: deposition notices.   H. Settlement

O&G    13950     12/3/2015      Elizabeth Stork      0.20    Correspondence with JMD1 and MNL re opt‐in document productions.                      H. Settlement
O&G    13951     12/3/2015      Elizabeth Stork      0.10    Correspondence with JCS re 30(b)(6) deposition notices.                               D. Doc. Revw.
O&G    13952     12/3/2015      Elizabeth Stork      0.30    Review opt‐in documents for production.                                               C. Depositions
O&G    13953     12/3/2015      Elizabeth Stork      0.10    Correspondence with DAB re deposition notices and document productions.               B. Discovery
O&G    13954     12/3/2015      Elizabeth Stork      0.20    Review correspondence between JCS, MNL, co‐counsel D. Ranahan, co‐counsel T.          C. Depositions
                                                             Jackson re mediation brief.
O&G    13955     12/3/2015      Elizabeth Stork      0.10    Conference with JMD1 re exhibits to mediation brief.                                  D. Doc. Revw.
O&G    13956     12/3/2015      Elizabeth Stork      0.20    Revise 30(b)(6) deposition notices for 30(b)(6) depositions.                          C. Depositions
O&G    13957     12/3/2015      Elizabeth Stork      0.20    Correspondence with TSA re opt‐in depositions.                                        H. Settlement
O&G    13958     12/3/2015      Elizabeth Stork      2.00    Revise mediation brief.                                                               C. Depositions
O&G    13959     12/3/2015      Elizabeth Stork      1.20    Research interest rates and penalties in Rule 23 states for mediation brief.          C. Depositions
O&G    13960     12/3/2015      Elizabeth Stork      0.10    Correspondence with JMD1, DAB and LPC re document productions for opt‐ins.            B. Discovery

O&G    13961     12/3/2015      Elizabeth Stork      0.10 Correspondence with co‐counsel G. Casey re opt‐in deposition and documents.              H. Settlement

O&G    13962     12/3/2015      Elizabeth Stork      3.70 Prepare documents to be produced.                                                        E. Motions
O&G    13963     12/3/2015      Elizabeth Stork      1.50 Team corresponding; checking average hours per week data; class member calls status      B. Discovery
                                                          check and follow‐up tasks.
O&G    13964     12/3/2015      Elizabeth Stork      2.80 Final proofs and oversee assembly of mediation statement and exhibits;                   C. Depositions
                                                          correspondence to JCS and EVS re: same.
O&G    13965     12/3/2015      Darryl A. Bailey     1.50 Finalize and serve mediation statement; prepare FTP re same; prepare FedEx re same.      B. Discovery

O&G    13966     12/4/2015    Tanisha Shafer‐Arata   3.60 [HGS] Compile mediation binders.                                                         A. Investigation
O&G    13967     12/4/2015     Part Time Paralegal   1.00 [NSB] Print and assemble mediation binders.                                              H. Settlement
O&G    13968     12/4/2015     Part Time Paralegal   1.80 Correspondence and telephone conference with co‐counsel T. Jackson, EVS re: 30(b)(6)     H. Settlement
                                                          deposition, opt‐in deposition, and other issues.
O&G    13969     12/4/2015    Michael N. Litrownik   0.30 Opt‐in deposition issues.                                                                C. Depositions
O&G    13970     12/4/2015    Michael N. Litrownik   0.20 Correspondence with Plaintiffs' counsel re: opt‐in discovery issues.                     C. Depositions
O&G    13971     12/4/2015    Michael N. Litrownik   0.50 Conference with EVS and DAB re case status.                                              B. Discovery
O&G    13972     12/4/2015      LiAnne P. Chan       0.90 Damages analysis and mediation prep call with co‐counsel and mediator.                   H. Settlement
O&G    13973     12/4/2015      LiAnne P. Chan       0.10 Correspondence with DAB and LPC re opt‐in deposition and mediation documents.            F. Strategy

O&G    13974     12/4/2015      Jahan C. Sagafi      0.10    Correspondence with JCS, MNL, Plaintiffs' counsel team re damages.                    H. Settlement
O&G    13975     12/4/2015      Elizabeth Stork      0.10    Review Defendant's HR data for opt‐in deponents.                                      C. Depositions
O&G    13976     12/4/2015      Elizabeth Stork      0.10    Update chart re hours data and damages calculations for mediation.                    H. Settlement
O&G    13977     12/4/2015      Elizabeth Stork      0.20    Correspondence with MNL re opt‐ins.                                                   D. Doc. Revw.

                                                                   Page 475 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 477 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours   Description                                                                                 Code
O&G    13978     12/4/2015      Elizabeth Stork       0.20   Correspondence with DAB re opt‐in deponent documents.                                H. Settlement
O&G    13979     12/4/2015      Elizabeth Stork       0.20   Telephone conference with opt‐in re deposition.                                      D. Doc. Revw.
O&G    13980     12/4/2015      Elizabeth Stork       0.20   Telephone conference with MNL re opt‐in depositions.                                 C. Depositions
O&G    13981     12/4/2015      Elizabeth Stork       0.30   Telephone conference with co‐counsel M. Levin‐Gesundheit re opt‐in depositions.      C. Depositions

O&G    13982     12/4/2015      Elizabeth Stork      0.40    Telephone conference with opt‐in re deposition.                                      C. Depositions
O&G    13983     12/4/2015      Elizabeth Stork      0.70    Review hours data produced by Defendant.                                             C. Depositions
O&G    13984     12/4/2015      Elizabeth Stork      0.10    Review documents for opt‐in deponents.                                               C. Depositions
O&G    13985     12/4/2015      Elizabeth Stork      0.30    Correspondence with TSA and MNL re opt‐in depositions.                               D. Doc. Revw.
O&G    13986     12/4/2015      Elizabeth Stork      0.10    Correspondence with MNL re mediation brief and errata sheet.                         C. Depositions
O&G    13987     12/4/2015      Elizabeth Stork      0.40    Conference with LPC and DAB re opt‐in discovery and deposition scheduling.           C. Depositions
O&G    13988     12/4/2015      Elizabeth Stork      0.70    Correspondence with DAB and LPC re opt‐in deposition scheduling and documents.       H. Settlement

O&G    13989     12/4/2015      Elizabeth Stork      2.00 Draft outlines for 30(b)(6) depositions.                                                C. Depositions
O&G    13990     12/4/2015      Elizabeth Stork      0.20 Correspondence with JCS and Plaintiffs' counsel team re opt‐in weekly average hours.    C. Depositions

O&G    13991     12/4/2015      Elizabeth Stork      0.50 Team corresponding; class member calls status check and follow‐up tasks.           C. Depositions
O&G    13992     12/4/2015      Elizabeth Stork      0.90 Correspondence with internal team re mediation statement binders; prepare same for A. Investigation
                                                          hand delivery; schedule courier service.
O&G    13993     12/4/2015      Darryl A. Bailey     5.30 Telephone conference with class members re request for additional documents re     C. Depositions
                                                          deposition preparation; update deposition exhibits to case file.

O&G    13994     12/4/2015      Darryl A. Bailey     2.40 Conference with EVS and LPC re case assignments; upload client documents to case        C. Depositions
                                                          file; review case file re exhibits to depositions taken by plaintiffs.
O&G    13995     12/5/2015      Elizabeth Stork      2.90 Draft outline for first 30(b)(6) deposition.                                            C. Depositions
O&G    13996     12/6/2015    Michael N. Litrownik   4.90 Draft outline for second 30(b)(6) deposition.                                           C. Depositions
O&G    13997     12/6/2015      Elizabeth Stork      0.60 Review outline of 30(b)(6) deposition; correspondence to EVS re: same.                  C. Depositions
O&G    13998     12/7/2015    Tanisha Shafer‐Arata   0.40 Correspondence with Plaintiffs' and Defendant's counsel re: master service agreements   C. Depositions
                                                          documents.
O&G    13999     12/7/2015    Michael N. Litrownik   4.50 Travel to Reston, VA for mediation.                                                     D. Doc. Revw.
O&G    14000     12/7/2015    Michael N. Litrownik   0.30 Draft responses and objections to Defendant's third requests for production of          I. Travel
                                                          documents to opt‐ins.
O&G    14001     12/7/2015    Michael N. Litrownik   0.50 Correspondence with JCS and co‐counsel T. Jackson re: opt‐in discovery issues.          B. Discovery

O&G    14002     12/7/2015    Michael N. Litrownik   0.20    Conference with JMD1 re case status and tasks.                                       B. Discovery
O&G    14003     12/7/2015       LiAnne P. Chan      0.30    Send secure file transfer of Defendant's production to co‐counsel.                   F. Strategy
O&G    14004     12/7/2015    Jeffrey M. Domanico    0.30    Tag documents on e‐discovery software.                                               B. Discovery
O&G    14005     12/7/2015    Jeffrey M. Domanico    0.30    Prepare deposition binder for opt‐in.                                                D. Doc. Revw.
O&G    14006     12/7/2015    Jeffrey M. Domanico    0.30    Download Defendant's production.                                                     C. Depositions
O&G    14007     12/7/2015    Jeffrey M. Domanico    0.20    Send errata sheet re opt‐in deposition.                                              B. Discovery

                                                                   Page 476 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 478 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper        Hours   Description                                                                                Code
O&G    14008     12/7/2015    Jeffrey M. Domanico     0.60   Pull documents for opt‐in document production.                                      C. Depositions
O&G    14009     12/7/2015    Jeffrey M. Domanico    10.20   Travel to and prep for mediation.                                                   B. Discovery
O&G    14010     12/7/2015       Jahan C. Sagafi      0.20   Correspondence with MNL re opt‐in document productions.                             I. Travel
O&G    14011     12/7/2015       Elizabeth Stork      0.40   Correspondence with co‐counsel G. Casey re opt‐in deposition scheduling.            B. Discovery
O&G    14012     12/7/2015       Elizabeth Stork      0.30   Revise damages chart for mediation.                                                 C. Depositions
O&G    14013     12/7/2015       Elizabeth Stork      0.10   Review opt‐in deposition preparation binder.                                        H. Settlement
O&G    14014     12/7/2015       Elizabeth Stork      0.10   Correspondence with JMD1 re opt‐in document productions.                            C. Depositions
O&G    14015     12/7/2015       Elizabeth Stork      4.00   Travel from NYC to Reston, VA for mediation.                                        B. Discovery
O&G    14016     12/7/2015       Elizabeth Stork      0.10   Correspondence with opposing counsel D. Salazar‐Austin re Defendant document        I. Travel
                                                             production.
O&G    14017     12/7/2015      Elizabeth Stork      0.10    Correspondence with JCS and MNL re Defendant document production.                   B. Discovery
O&G    14018     12/7/2015      Elizabeth Stork      0.20    Correspondence with ML, JMD1, DAB, LPC and MNL re Defendant document                B. Discovery
                                                             production.
O&G    14019     12/7/2015      Elizabeth Stork      0.50    Review documents to be produced for opt‐ins.                                        B. Discovery
O&G    14020     12/7/2015      Elizabeth Stork      0.10    Correspondence with opt‐in, JMD1, DAB and LPC re opt‐in documents.                  D. Doc. Revw.
O&G    14021     12/7/2015      Elizabeth Stork      0.90    Draft outline for 30(b)(6) deposition.                                              B. Discovery
O&G    14022     12/7/2015      Elizabeth Stork      0.20    Correspondence with JMD1, DAB and LPC re document productions for opt‐ins.          C. Depositions

O&G    14023     12/7/2015      Elizabeth Stork      1.70    Revise draft outline for 30(b)(6) deposition.                                       B. Discovery
O&G    14024     12/7/2015      Elizabeth Stork      0.60    Coordinate loading of Defendant's production to Ringtail.                           C. Depositions
O&G    14025     12/7/2015      Darryl A. Bailey     0.40    Review co‐counsel D. Ranahan overtime calculations spreadsheet.                     A. Investigation
O&G    14026     12/7/2015     Daniel Stromberg      1.00    Opt‐in deponent calls: scheduling and preparing; team corresponding.                B. Discovery
O&G    14027     12/7/2015     Daniel Stromberg      3.20    Prepare opt‐ins documents for production; update production log.                    B. Discovery
O&G    14028     12/8/2015    Tanisha Shafer‐Arata   0.30    Conference with opposing counsel W. Anthony, opposing counsel D. Golder, JCS, co‐   C. Depositions
                                                             counsel T. Jackson, co‐counsel D. Hutchinson re: discovery issues.
O&G    14029     12/8/2015    Michael N. Litrownik   5.00    Travel from mediation in Reston, VA back to NYC.                                    B. Discovery
O&G    14030     12/8/2015    Michael N. Litrownik   5.50    Attend mediation.                                                                   I. Travel
O&G    14031     12/8/2015    Michael N. Litrownik   1.00    Index Defendant's document production.                                              H. Settlement
O&G    14032     12/8/2015       LiAnne P. Chan      0.30    Pull job descriptions of opt‐in deponents.                                          B. Discovery
O&G    14033     12/8/2015    Jeffrey M. Domanico    0.30    Prepare e‐discovery software for production for opt‐in.                             C. Depositions
O&G    14034     12/8/2015    Jeffrey M. Domanico    1.10    Pull documents for deposition outline.                                              B. Discovery
O&G    14035     12/8/2015    Jeffrey M. Domanico    0.70    Discussions re class certification schedule and discovery.                          C. Depositions
O&G    14036     12/8/2015       Jahan C. Sagafi     12.20   Mediation and travel home.                                                          E. Motions
O&G    14037     12/8/2015       Jahan C. Sagafi     0.10    Correspondence with co‐counsel T. Jackson re: outline for 30(b)(6) deposition.      I. Travel

O&G    14038     12/8/2015      Elizabeth Stork      0.20 Produce documents for opt‐in.                                                       C. Depositions
O&G    14039     12/8/2015      Elizabeth Stork      0.20 Correspondence with co‐counsel D. Ranahan, co‐counsel G. Casey, co‐counsel M. Levin B. Discovery
                                                          re review of Defendant's document production.
O&G    14040     12/8/2015      Elizabeth Stork      0.20 Correspondence with JMD1, DAB and LPC re opt‐in document productions.               B. Discovery



                                                                   Page 477 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 479 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                          Code
O&G    14041     12/8/2015      Elizabeth Stork       0.50 Preparation for mediation with JCS, co‐counsel T. Jackson, co‐counsel D. Hutchinson,          B. Discovery
                                                           and MNL.
O&G    14042     12/8/2015      Elizabeth Stork       5.50 Mediation.                                                                                    H. Settlement
O&G    14043     12/8/2015      Elizabeth Stork       5.50 Travel from Reston, VA to NYC following mediation.                                            H. Settlement
O&G    14044     12/8/2015      Elizabeth Stork       0.80 Review ETS master service agreements documents.                                               I. Travel
O&G    14045     12/8/2015      Darryl A. Bailey      0.40 Coordinate loading of Defendant's document production to Ringtail.                            C. Depositions
O&G    14046     12/8/2015     Daniel Stromberg       1.00 Opt‐in deponent calls: scheduling and preparing; team corresponding.                          D. Doc. Revw.
O&G    14047     12/8/2015     Daniel Stromberg       5.10 Telephone correspondence with opt‐in deponents re confirmation of deposition dates            B. Discovery
                                                           and travel availability; arrange for court reporter for opt‐in depositions; compile list of
                                                           deponent job titles; calendar deposition dates.
O&G    14048     12/9/2015    Michael N. Litrownik    0.30 Review task list; correspondence to EVS re: same.                                             C. Depositions
O&G    14049     12/9/2015      LiAnne P. Chan        0.30 Save deposition transcripts to case file; correspondence with co‐counsel re deposition        C. Depositions
                                                           transcripts.
O&G    14050     12/9/2015      LiAnne P. Chan        1.50 Compile list re opt‐ins job titles and employment dates; correspondence with internal         C. Depositions
                                                           team re same.
O&G    14051     12/9/2015    Tanisha Shafer‐Arata    0.80 Review 30(b)(6) deposition outline; correspondence to EVS and telephone conference            A. Investigation
                                                           with EVS re: same.
O&G    14052     12/9/2015    Michael N. Litrownik    0.60 Prepare deposition binders; send secure file transfer to co counsel.                          A. Investigation
O&G    14053     12/9/2015    Michael N. Litrownik    3.90 Telephone conference with opt‐ins re confirmation of deposition dates;                        C. Depositions
                                                           correspondence with court reporter re scheduling of opt‐in depositions; update opt‐in
                                                           deposition chart; prepare deposition binders.
O&G    14054     12/9/2015    Michael N. Litrownik    0.20 Correspondence with EVS re: late opt‐ins.                                                     A. Investigation
O&G    14055     12/9/2015    Michael N. Litrownik    0.20 Untimely consent form issues.                                                                 C. Depositions
O&G    14056     12/9/2015    Michael N. Litrownik    0.20 Calendar deadlines re Defendant's responses to mediation demands.                             F. Strategy
O&G    14057     12/9/2015       LiAnne P. Chan       0.50 Conference with internal team re case management.                                             H. Settlement
O&G    14058     12/9/2015       LiAnne P. Chan       0.30 Calendar opt‐in depositions.                                                                  C. Depositions
O&G    14059     12/9/2015       LiAnne P. Chan       0.10 Draft enclosure letter re errata sheet.                                                       A. Investigation
O&G    14060     12/9/2015       LiAnne P. Chan       0.60 Conference with MNL, LPC and DAB re case details.                                             F. Strategy
O&G    14061     12/9/2015       LiAnne P. Chan       0.20 Bates stamp client documents to produce.                                                      C. Depositions
O&G    14062     12/9/2015    Jeffrey M. Domanico     0.20 Discussions re 30(b)(6) deposition and opt‐in discovery.                                      C. Depositions
O&G    14063     12/9/2015    Jeffrey M. Domanico     1.50 Draft 30(b)(6) deposition outline.                                                            F. Strategy
O&G    14064     12/9/2015    Jeffrey M. Domanico     0.10 Correspondence with JMD1 re opt‐in errata sheet.                                              B. Discovery
O&G    14065     12/9/2015       Jahan C. Sagafi      0.10 Correspondence with DAB re opt‐in deposition schedule.                                        C. Depositions
O&G    14066     12/9/2015       Elizabeth Stork      0.10 Correspondence with MNL re opt‐in discovery.                                                  C. Depositions
O&G    14067     12/9/2015       Elizabeth Stork      0.10 Correspondence with opt‐in re errata sheet.                                                   C. Depositions
O&G    14068     12/9/2015       Elizabeth Stork      0.10 Correspondence with opposing counsel D. Salazar‐Austin and opposing counsel D.                C. Depositions
                                                           Golder re production of documents.
O&G    14069     12/9/2015      Elizabeth Stork       0.10 Telephone conference with opt‐in re canceling deposition.                                     B. Discovery
O&G    14070     12/9/2015      Elizabeth Stork       0.10 Correspondence with MNL, JMD1, DAB, and LPC re deposition scheduling.                         C. Depositions
O&G    14071     12/9/2015      Elizabeth Stork       0.10 Produce documents for opt‐in.                                                                 B. Discovery

                                                                   Page 478 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 480 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date           Timekeeper          Hours   Description                                                                                  Code
O&G    14072     12/9/2015       Elizabeth Stork       0.40   Correspondence with JCS and MNL re documents for 30(b)(6) depositions.                C. Depositions
O&G    14073     12/9/2015       Elizabeth Stork       3.00   Revise opt‐in deposition scheduling chart.                                            B. Discovery
O&G    14074     12/9/2015       Elizabeth Stork       0.30   Correspondence with co‐counsel T. Jackson re documents for 30(b)(6) depositions.      C. Depositions

O&G    14075     12/9/2015       Elizabeth Stork      0.10 Correspondence with MNL re discovery schedule.                                           C. Depositions
O&G    14076     12/9/2015       Elizabeth Stork      2.80 Correspondence with opt‐ins re requests for documents and dates of availability re       C. Depositions
                                                           deposition scheduling.
O&G    14077     12/9/2015       Elizabeth Stork      0.20 Correspondence with co‐counsel re class member's consent form.                           C. Depositions
O&G    14078     12/9/2015       Elizabeth Stork      0.20 Conference with MNL, and LPC re case status.                                             B. Discovery
O&G    14079     12/9/2015       Darryl A. Bailey     2.00 Team corresponding; class member calls status check and follow‐up tasks.                 C. Depositions
O&G    14080     12/9/2015       Darryl A. Bailey     0.40 Correspondence with EVS re: 2004 memo; review 30(b)(6) deposition testimony.             A. Investigation

O&G    14081     12/9/2015       Darryl A. Bailey     1.00 Opt‐in deposition and discovery analysis re: Level 1 system administrators; draft        C. Depositions
                                                           correspondence to Defendants re: same.
O&G    14082     12/10/2015    Tanisha Shafer‐Arata   0.50 Review electronically stored information letter; correspondence with JCS, EVS, DXS re:   A. Investigation
                                                           same.
O&G    14083     12/10/2015    Part Time Paralegal    0.80 Review correspondences re late opt‐ins; update list re same.                             C. Depositions
O&G    14084     12/10/2015    Michael N. Litrownik   1.50 [NSB] Compile deposition binders.                                                        A. Investigation
O&G    14085     12/10/2015    Michael N. Litrownik   0.20 Review untimely opt‐in issues.                                                           C. Depositions
O&G    14086     12/10/2015    Michael N. Litrownik   0.40 Telephone conference with co‐counsel M. Levin‐Gesundheit and opposing counsel S.         C. Depositions
                                                           Paterniti re: opt‐in deposition issues.
O&G    14087     12/10/2015    Michael N. Litrownik   0.40 Telephone conference with DXS re: salary data.                                           B. Discovery
O&G    14088     12/10/2015    Michael N. Litrownik   0.20 Telephone conference with JCS re: salary data.                                           B. Discovery
O&G    14089     12/10/2015    Michael N. Litrownik   1.20 Pull documents cited in deposition outline.                                              C. Depositions
O&G    14090     12/10/2015    Jeffrey M. Domanico    0.10 Conference with MNL re opt‐in depositions.                                               C. Depositions
O&G    14091     12/10/2015    Jeffrey M. Domanico    0.10 Conference DAB re opt‐in deposition scheduling.                                          C. Depositions
O&G    14092     12/10/2015       Elizabeth Stork     0.20 Correspondence with opt‐in re deposition.                                                C. Depositions
O&G    14093     12/10/2015       Elizabeth Stork     0.10 Correspondence with TSA re late opt‐in request.                                          C. Depositions
O&G    14094     12/10/2015       Elizabeth Stork     0.10 Review potential opt‐in intake form.                                                     C. Depositions
O&G    14095     12/10/2015       Elizabeth Stork     0.20 Correspondence with JMD1 re deposition exhibit preparation.                              A. Investigation
O&G    14096     12/10/2015       Elizabeth Stork     0.50 Prepare suggested exhibits for 30(b)(6) depositions.                                     A. Investigation
O&G    14097     12/10/2015       Elizabeth Stork     0.20 Correspondence with co‐counsel T. Jackson re 30(b)(6)depositions.                        C. Depositions
O&G    14098     12/10/2015       Elizabeth Stork     0.10 Further revise outline for 30(b)(6) deposition.                                          C. Depositions
O&G    14099     12/10/2015       Elizabeth Stork     1.00 Revise outline for 30(b)(6) deposition.                                                  C. Depositions
O&G    14100     12/10/2015       Elizabeth Stork     0.10 Correspondence with opposing counsel D. Golder and opposing counsel D. Salazar‐          C. Depositions
                                                           Austin re production request.
O&G    14101     12/10/2015      Elizabeth Stork      0.10 Revise 30(b)(6) deposition outline.                                                      C. Depositions
O&G    14102     12/10/2015      Elizabeth Stork      0.20 Telephone conference with MNL re 30(b)(6) deposition preparation.                        B. Discovery
O&G    14103     12/10/2015      Elizabeth Stork      0.40 Correspondence with JCS re document request.                                             C. Depositions
O&G    14104     12/10/2015      Elizabeth Stork      0.10 Correspondence with JMD1, DAB and LPC re document production for opt‐in.                 C. Depositions

                                                                    Page 479 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 481 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         HoursDescription                                                                                     Code
O&G    14105     12/10/2015       Elizabeth Stork      0.10Produce documents for opt‐in.                                                            B. Discovery
O&G    14106     12/10/2015       Elizabeth Stork      0.10Correspondence with MNL re deposition preparation.                                       B. Discovery
O&G    14107     12/10/2015       Elizabeth Stork      0.50Correspondence with JMD1 re deposition preparation.                                      B. Discovery
O&G    14108     12/10/2015       Elizabeth Stork      0.70Research authority re: document review rates for letter to defense counsel re:           C. Depositions
                                                           electronically stored information production timelines.
O&G    14109     12/10/2015       Elizabeth Stork     0.20 Conference with co‐counsel D. Hutchinson re: Defendant's production timeline.            C. Depositions

O&G    14110     12/10/2015       Elizabeth Stork     0.40 Meet and confer with Defense counsel re: electronically stored information production    C. Depositions
                                                           timelines.
O&G    14111     12/10/2015      Darryl A. Bailey     2.00 Draft outline for 30(b)(6) deposition.                                                   C. Depositions
O&G    14112     12/10/2015     Daniel Stromberg      0.50 Conference with MNL re: class member salary data project and coordinate staffing with    B. Discovery
                                                           MTL.
O&G    14113     12/10/2015     Daniel Stromberg      0.20 Calendar opt‐in depositions.                                                             B. Discovery
O&G    14114     12/10/2015     Daniel Stromberg      1.00 Team corresponding; class member calls status check and follow‐up tasks.                 B. Discovery
O&G    14115     12/10/2015     Daniel Stromberg      0.30 Review correspondence from co‐counsel T. Jackson re: opt‐in deposition issues;           B. Discovery
                                                           correspondence to JCS and EVS re: same.
O&G    14116     12/11/2015     Part Time Paralegal   2.50 Correspondence with opt‐in deponents re confirmation of deposition dates and receipt     C. Depositions
                                                           of requested documents.
O&G    14117     12/11/2015    Michael N. Litrownik   2.90 [NSB]Print and compile deposition of exhibits.                                           A. Investigation
O&G    14118     12/11/2015    Michael N. Litrownik   0.20 Correspondence with co‐counsel D. Hutchinson re: deposition coverage.                    C. Depositions
O&G    14119     12/11/2015    Michael N. Litrownik   0.20 Correspondence to opposing counsel D. Golder re: follow up to letter.                    B. Discovery
O&G    14120     12/11/2015    Michael N. Litrownik   0.40 Document production issues re: opt‐in.                                                   B. Discovery
O&G    14121     12/11/2015    Michael N. Litrownik   0.60 Review correspondence from co‐counsel T. Jackson, JCS, and co‐counsel D. Hutchinson      B. Discovery
                                                           re: 30(b)(6) deposition issues.
O&G    14122     12/11/2015    Michael N. Litrownik   0.20 Conference with EVS and JMD1 re case management.                                         C. Depositions
O&G    14123     12/11/2015       LiAnne P. Chan      0.50 Pull documents for deposition binders.                                                   A. Investigation
O&G    14124     12/11/2015       LiAnne P. Chan      0.30 Conference with EVS and LPC re depositions.                                              F. Strategy
O&G    14125     12/11/2015    Jeffrey M. Domanico    0.20 Discussions re opt‐in discovery and responses.                                           C. Depositions
O&G    14126     12/11/2015    Jeffrey M. Domanico    0.20 Correspondence with JMD1, DAB and LPC re deposition preparation.                         C. Depositions
O&G    14127     12/11/2015       Jahan C. Sagafi     0.70 Research validity of FLSA waiver in severance agreement.                                 B. Discovery
O&G    14128     12/11/2015       Elizabeth Stork     0.10 Correspondence with MNL and DAB re opt‐in depositions.                                   C. Depositions
O&G    14129     12/11/2015       Elizabeth Stork     0.10 Conference with LPC and JMD1 re opt‐in discovery.                                        E. Motions
O&G    14130     12/11/2015       Elizabeth Stork     0.10 Conference with DAB re opt‐in discovery.                                                 C. Depositions
O&G    14131     12/11/2015       Elizabeth Stork     1.20 Review draft letter and edits to defense counsel re: electronically stored information   B. Discovery
                                                           review and production timeline and comment.
O&G    14132     12/11/2015      Elizabeth Stork      1.20 Prepare deposition preparation binders.                                                  B. Discovery
O&G    14133     12/11/2015      Darryl A. Bailey     0.20 Conference with JMD1 and LPC re: case status.                                            C. Depositions
O&G    14134     12/11/2015     Daniel Stromberg      1.30 Correspondence with EVS re: opt‐in separation agreement; review agreement and case       B. Discovery
                                                           law; correspondence with JCS re: same.



                                                                  Page 480 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 482 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                   Code
O&G    14135     12/13/2015    Michael N. Litrownik    0.40 Correspondence to opt‐ins, EVS, and co‐counsel M. Levin‐Gesundheit re: opt‐in           C. Depositions
                                                            deposition issues.
O&G    14136     12/13/2015      Elizabeth Stork       0.30 Research re: enforceability of class action waiver in severance agreement.              E. Motions
O&G    14137     12/13/2015      Elizabeth Stork       0.20 Correspondence with JCS and MNL re opt‐in opting out.                                   A. Investigation
O&G    14138     12/13/2015      Elizabeth Stork       0.20 Telephone conference with opt‐in re opting out of lawsuit.                              A. Investigation
O&G    14139     12/14/2015    Part Time Paralegal     0.80 [YRM] Print and compile deposition binders.                                             C. Depositions
O&G    14140     12/14/2015    Michael N. Litrownik    0.10 Correspondence to EVS re: opt‐in errata.                                                C. Depositions
O&G    14141     12/14/2015    Michael N. Litrownik    0.30 Correspondence with EVS re: deposition issues.                                          C. Depositions
O&G    14142     12/14/2015    Michael N. Litrownik    0.20 Correspondence to Defendants re: responses to third set of requests for production of   B. Discovery
                                                            documents.
O&G    14143     12/14/2015    Michael N. Litrownik    0.20 Telephone conference with opposing counsel D. Golder and EVS re: opt‐in severance       A. Investigation
                                                            agreement issue.
O&G    14144     12/14/2015    Michael N. Litrownik    0.20 Telephone conference with EVS and JCS re: opt‐in severance agreement issue.             A. Investigation

O&G    14145     12/14/2015    Michael N. Litrownik   3.10   Deposition preparation with opt‐in.                                                    C. Depositions
O&G    14146     12/14/2015    Michael N. Litrownik   0.60   Draft opt‐in discovery responses.                                                      B. Discovery
O&G    14147     12/14/2015    Michael N. Litrownik   0.50   Conference with EVS re: opt‐in issue.                                                  A. Investigation
O&G    14148     12/14/2015    Michael N. Litrownik   0.10   Download opt‐in production and serve.                                                  B. Discovery
O&G    14149     12/14/2015      LiAnne P. Chan       0.40   Discussions re opt‐in release issues and electronically stored information discovery   F. Strategy
                                                             schedule.
O&G    14150     12/14/2015       LiAnne P. Chan      0.10   Correspondence with opt‐in re: deposition.                                             A. Investigation
O&G    14151     12/14/2015    Jeffrey M. Domanico    0.30   Correspondence with MNL and co‐counsel M. Levin‐Gesundheit re: opt‐in deposition       B. Discovery
                                                             preparation.
O&G    14152     12/14/2015      Jahan C. Sagafi      0.30   Correspondence with MNL re: opt‐in depositions.                                        B. Discovery
O&G    14153     12/14/2015      Elizabeth Stork      0.10   Correspondence with co‐counsel M. Levin‐Gesundheit re: opt‐in deposition.              C. Depositions
O&G    14154     12/14/2015      Elizabeth Stork      0.10   Telephone conference with opt‐in re: deposition.                                       C. Depositions
O&G    14155     12/14/2015      Elizabeth Stork      0.20   Cancel travel for opt‐in for deposition.                                               C. Depositions
O&G    14156     12/14/2015      Elizabeth Stork      1.50   Prepare opt‐in for deposition.                                                         C. Depositions
O&G    14157     12/14/2015      Elizabeth Stork      0.10   Correspondence with Plaintiffs' counsel re: opt‐in deposition.                         C. Depositions
O&G    14158     12/14/2015      Elizabeth Stork      0.10   Telephone conference with opposing counsel D. Golder and MNL re: opt‐in deposition.    C. Depositions

O&G    14159     12/14/2015      Elizabeth Stork      0.10 Telephone conference with JCS and MNL re: opt‐in deposition.                             C. Depositions
O&G    14160     12/14/2015      Elizabeth Stork      0.40 Conference with MNL re: opt‐in depositions.                                              C. Depositions
O&G    14161     12/14/2015      Elizabeth Stork      0.40 Update opt‐in deposition list.                                                           C. Depositions
O&G    14162     12/14/2015      Elizabeth Stork      0.40 Review defense counsel email re: electronically stored information review and            C. Depositions
                                                           production timelines and advise team.
O&G    14163     12/14/2015      Elizabeth Stork      0.40 Review correspondence from opposing counsel B. Anders re: electronically stored          C. Depositions
                                                           information issues; correspondence with JCS, co‐counsel D. Hutchinson, DXS, and EVS
                                                           re: same.
O&G    14164     12/14/2015      Darryl A. Bailey     0.60 Save docket documents to case file; circulate same to attorney team.                     C. Depositions

                                                                   Page 481 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 483 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                    Code
O&G    14165     12/14/2015     Daniel Stromberg       1.60 Review consent to join forms; update list re late submission consent forms and          B. Discovery
                                                            inquiries.
O&G    14166     12/15/2015    Tanisha Shafer‐Arata    0.10 Team emailing and corresponding.                                                        A. Investigation
O&G    14167     12/15/2015    Michael N. Litrownik    0.10 Review and file stipulation of dismissal.                                               C. Depositions
O&G    14168     12/15/2015    Michael N. Litrownik    0.10 Draft agenda for team call.                                                             F. Strategy
O&G    14169     12/15/2015    Michael N. Litrownik    5.00 Defend deposition of opt‐in.                                                            F. Strategy
O&G    14170     12/15/2015    Michael N. Litrownik    0.30 Prepare for 30(b)(6) deposition.                                                        C. Depositions
O&G    14171     12/15/2015      LiAnne P. Chan        0.20 Opt‐in discovery discussions.                                                           C. Depositions
O&G    14172     12/15/2015      LiAnne P. Chan        0.30 Correspondence with JCS, co‐counsel T. Jackson and MNL re: 30(b)(6) depositions and     F. Strategy
                                                            data discovery.
O&G    14173     12/15/2015       LiAnne P. Chan       0.10 Correspondence with MNL re: opt‐in deposition.                                          A. Investigation
O&G    14174     12/15/2015       LiAnne P. Chan       0.20 Correspondence with opt‐in re: deposition date.                                         F. Strategy
O&G    14175     12/15/2015       LiAnne P. Chan       0.20 Correspondence with opt‐in re: deposition date.                                         A. Investigation
O&G    14176     12/15/2015    Jeffrey M. Domanico     0.10 Review Defendant's time records produced to Plaintiffs.                                 D. Doc. Revw.
O&G    14177     12/15/2015       Jahan C. Sagafi      0.10 Correspondence with JCS and MNL re: Plaintiffs' counsel bi‐weekly status call agenda.   C. Depositions

O&G    14178     12/15/2015      Jahan C. Sagafi      0.50 Correspondence with T. Jackson, JCS and MNL re: 30(b)(6) depositions and data            B. Discovery
                                                           requested from Defendant.
O&G    14179     12/15/2015      Elizabeth Stork      0.10 Correspondence with TSA re: opt‐in deponent replacements.                                C. Depositions
O&G    14180     12/15/2015      Elizabeth Stork      0.10 Correspondence with co‐counsel G. Casey and co‐counsel D. Ranahan re: errata sheets      C. Depositions
                                                           for opt‐in depositions.
O&G    14181     12/15/2015      Elizabeth Stork      0.10 Correspondence with JMD1 re: opt‐in document production.                                 C. Depositions
O&G    14182     12/15/2015      Elizabeth Stork      0.40 Telephone conference with opt‐in re: documents responsive to requests for production     C. Depositions
                                                           of documents.
O&G    14183     12/15/2015      Elizabeth Stork      0.20 Telephone conference with opt‐in re: deposition.                                         D. Doc. Revw.
O&G    14184     12/15/2015      Elizabeth Stork      0.10 Telephone conference with MNL and co‐counsel M. Levin‐Gesundheit re: deposition          F. Strategy
                                                           preparation.
O&G    14185     12/15/2015      Elizabeth Stork      0.10 Correspondence with MNL, JMD1, DAB and LPC re: deposition preparation binders.           C. Depositions

O&G    14186     12/15/2015      Elizabeth Stork      1.90 Review opt‐in document production.                                                       C. Depositions
O&G    14187     12/15/2015      Elizabeth Stork      0.30 Review opt‐in job title information in preparation for deposition.                       C. Depositions
O&G    14188     12/15/2015      Elizabeth Stork      0.10 Correspondence with JMD1 re: opt‐in contact information.                                 B. Discovery
O&G    14189     12/15/2015      Elizabeth Stork      0.20 Conference with co‐counsel M. Levin‐Gesundheit and opt‐in re: deposition                 B. Discovery
                                                           preparation.
O&G    14190     12/15/2015      Elizabeth Stork      2.70 Calendar deadline for submission of errata sheets.                                       C. Depositions
O&G    14191     12/15/2015      Elizabeth Stork      0.20 Review correspondence from EVS re: 30(b)(6) depositions; correspondence to EVS re:       C. Depositions
                                                           same.
O&G    14192     12/15/2015      Elizabeth Stork      0.30 Review correspondence from EVS re 30(b)(6) deposition notice; review case file re        C. Depositions
                                                           same.



                                                                   Page 482 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 484 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                       Code
O&G    14193     12/15/2015      Elizabeth Stork       0.60 Finalize and prepare stipulation of dismissal for filing; file same; save docket document   D. Doc. Revw.
                                                            to case file; circulate same to attorney team.
O&G    14194     12/15/2015      Elizabeth Stork       0.60 Review and revise list re late opt‐ins and inquiries; correspondence with internal team     C. Depositions
                                                            re same.
O&G    14195     12/15/2015      Elizabeth Stork       0.20 Save docket document to case file; circulate to attorney team.                              F. Strategy
O&G    14196     12/15/2015      Elizabeth Stork       0.20 Review correspondences re opt‐ins updated contact info; update class list re same.          C. Depositions

O&G    14197     12/15/2015      Darryl A. Bailey     0.70 Review issues with opt‐in production documents; correspondence with e‐discovery              C. Depositions
                                                           vendor re same.
O&G    14198     12/15/2015      Darryl A. Bailey     5.40 Review correspondence; telephone conference with class member re deposition                  C. Depositions
                                                           schedule and documents produced; calendar deposition notices and upload same to
                                                           case file.
O&G    14199     12/16/2015    Tanisha Shafer‐Arata   0.10 Team emailing and corresponding.                                                             A. Investigation
O&G    14200     12/16/2015    Michael N. Litrownik   1.00 Conference with co‐counsel M. Levin‐Gesundheit and M. Decker re: deposition issues.          C. Depositions

O&G    14201     12/16/2015    Michael N. Litrownik   0.20 Revise EVS correspondence re: data issues.                                                   B. Discovery
O&G    14202     12/16/2015    Michael N. Litrownik   0.70 Telephone conference with EVS, co‐counsel M. Levin‐Gesundheit, and M. Decker re:             F. Strategy
                                                           opt‐in.
O&G    14203     12/16/2015    Michael N. Litrownik   0.40 Conference with EVS re: opt‐in deposition, document, and discovery issues.                   C. Depositions
O&G    14204     12/16/2015    Michael N. Litrownik   0.60 Telephone conference with Plaintiffs' counsel re: mediation, class certification, and        E. Motions
                                                           other issues.
O&G    14205     12/16/2015    Michael N. Litrownik   0.20 Correspondence with EVS and co‐counsel re: opt‐in.                                           F. Strategy
O&G    14206     12/16/2015    Michael N. Litrownik   0.50 Correspondence with EVS and JCS re: master service agreements, data deposition, and          C. Depositions
                                                           other issues.
O&G    14207     12/16/2015      LiAnne P. Chan       0.40 Calendar opt‐in depositions.                                                                 C. Depositions
O&G    14208     12/16/2015      LiAnne P. Chan       0.30 Update class list re withdrawn members.                                                      F. Strategy
O&G    14209     12/16/2015      LiAnne P. Chan       0.40 Discussion with team re mediation and discovery.                                             A. Investigation
O&G    14210     12/16/2015      Jahan C. Sagafi      0.30 Master service agreement document restrictions negotiation.                                  H. Settlement
O&G    14211     12/16/2015      Jahan C. Sagafi      0.70 Conference with MNL, M. Decker and co‐counsel M. Levin‐Gesundheit re: opt‐in                 B. Discovery
                                                           deposition preparation.
O&G    14212     12/16/2015      Elizabeth Stork      0.20 Correspondence with MNL and JCS re: data deposition and opt‐in depositions.                  C. Depositions

O&G    14213     12/16/2015      Elizabeth Stork      0.10 Correspondence with JCS re: data deposition.                                                 C. Depositions
O&G    14214     12/16/2015      Elizabeth Stork      0.50 Correspondence with MNL re: data deposition.                                                 C. Depositions
O&G    14215     12/16/2015      Elizabeth Stork      0.30 Correspondence with opt‐ins re: depositions.                                                 C. Depositions
O&G    14216     12/16/2015      Elizabeth Stork      0.40 Correspondence with co‐counsel D. Ranahan, co‐counsel G. Casey, M. Decker, co‐               C. Depositions
                                                           counsel M. Levin‐Gesundheit, and MNL re: upcoming depositions.
O&G    14217     12/16/2015      Elizabeth Stork      0.50 Conference with MNL re: opt‐in deposition.                                                   C. Depositions
O&G    14218     12/16/2015      Elizabeth Stork      0.20 Correspondence with MNL re: opt‐in deposition scheduling.                                    C. Depositions
O&G    14219     12/16/2015      Elizabeth Stork      0.20 Conference with MNL re: opt‐in depositions and data requests.                                C. Depositions

                                                                   Page 483 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 485 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                Code
O&G    14220     12/16/2015      Elizabeth Stork       0.50   Attend Plaintiffs' counsel bi‐weekly status call.                                   C. Depositions
O&G    14221     12/16/2015      Elizabeth Stork       0.20   Correspondence with opt‐in re: deposition scheduling.                               F. Strategy
O&G    14222     12/16/2015      Elizabeth Stork       0.10   Correspondence with opposing counsel D. Salazar‐Austin re: opt‐in deposition.       C. Depositions

O&G    14223     12/16/2015      Elizabeth Stork      0.20 Correspondence with JMD1 re: opt‐in document production.                               C. Depositions
O&G    14224     12/16/2015      Elizabeth Stork      0.10 Correspondence with opposing counsel D. Salazar‐Austin re: master service              B. Discovery
                                                           agreements productions.
O&G    14225     12/16/2015      Elizabeth Stork      0.80 Review 30(b)(6) deposition.                                                            B. Discovery
O&G    14226     12/16/2015      Elizabeth Stork      0.20 Correspondence with JCS and MNL re: master service agreements productions.             D. Doc. Revw.

O&G    14227     12/16/2015      Elizabeth Stork      0.60 Correspondence with JCS and MNL re: 30(b)(6) depositions and data requests.            B. Discovery

O&G    14228     12/16/2015      Elizabeth Stork      0.10 Revise opt‐in deposition scheduling chart.                                             C. Depositions
O&G    14229     12/16/2015      Elizabeth Stork      3.20 Correspondence with opt‐in Plaintiffs re deposition schedules and requests for         C. Depositions
                                                           documents.
O&G    14230     12/16/2015      Darryl A. Bailey     0.30 Draft correspondence to opt‐in re withdrawal consent; correspondence with EVS re       C. Depositions
                                                           same.
O&G    14231     12/17/2015    Michael N. Litrownik   0.10 Review draft stipulation.                                                              E. Motions
O&G    14232     12/17/2015    Michael N. Litrownik   0.30 Conference with EVS re: e‐TES data issues.                                             B. Discovery
O&G    14233     12/17/2015    Michael N. Litrownik   0.20 Correspondence to and from DB re: opt‐in document issues.                              A. Investigation
O&G    14234     12/17/2015      LiAnne P. Chan       0.70 Finalize and prepare correspondence to opt‐in re opt‐out confirmation; prepare Fedex   A. Investigation
                                                           re same; update list re Fedex.
O&G    14235     12/17/2015      LiAnne P. Chan       0.70 Correspondences with internal team re preservation letters, opt‐in discovery,          C. Depositions
                                                           depositions.
O&G    14236     12/17/2015       LiAnne P. Chan      0.20 Update opt‐in list re updated opt‐in's contact info.                                   A. Investigation
O&G    14237     12/17/2015    Jeffrey M. Domanico    0.60 Review named Plaintiff documents on Relativity; correspondence with D4 re              D. Doc. Revw.
                                                           production of same.
O&G    14238     12/17/2015      Jahan C. Sagafi      0.20 Discuss opt‐in discovery.                                                              B. Discovery
O&G    14239     12/17/2015      Elizabeth Stork      1.00 Draft joint stipulation to extend class certification briefing deadline.               E. Motions
O&G    14240     12/17/2015      Elizabeth Stork      0.20 Correspondence with MNL re: opt‐in deponent replacement selections.                    C. Depositions
O&G    14241     12/17/2015      Elizabeth Stork      0.30 Correspondence with MNL re: opt‐in hours data.                                         A. Investigation
O&G    14242     12/17/2015      Elizabeth Stork      0.20 Correspondence with MNL re: opt‐in deponent replacements.                              C. Depositions
O&G    14243     12/17/2015      Elizabeth Stork      0.30 Review opt‐in hours data.                                                              D. Doc. Revw.
O&G    14244     12/17/2015      Elizabeth Stork      0.20 Review and revise opt‐out letter.                                                      A. Investigation
O&G    14245     12/17/2015      Elizabeth Stork      0.10 Correspondence with MNL and DAB re: opt‐in written discovery.                          B. Discovery
O&G    14246     12/17/2015      Elizabeth Stork      1.60 Review intake forms for opt‐in deposition replacement selections.                      C. Depositions
O&G    14247     12/17/2015      Elizabeth Stork      0.10 Review opt‐in preservation letter.                                                     B. Discovery
O&G    14248     12/17/2015      Elizabeth Stork      0.70 Review named Plaintiff documents for production.                                       D. Doc. Revw.
O&G    14249     12/17/2015      Elizabeth Stork      0.10 Correspondence with DAB re: opt‐in written discovery.                                  B. Discovery



                                                                    Page 484 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 486 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                     Code
O&G    14250     12/17/2015      Elizabeth Stork       0.30 Correspondence with M. Decker, M. Levin‐Gesundheit (co‐counsel), D. Hutchinson (co‐       C. Depositions
                                                            counsel) and MNL re: opt‐in depositions.
O&G    14251     12/17/2015      Elizabeth Stork       0.10 Correspondence with D. Salazar‐Austin, W. Anthony, D. Golder, B. Anders (opposing         C. Depositions
                                                            counsel) and Plaintiffs' counsel re: data deposition.
O&G    14252     12/17/2015      Elizabeth Stork       0.10 Revise opt‐in deposition scheduling chart.                                                C. Depositions
O&G    14253     12/17/2015      Elizabeth Stork       0.20 Correspondence with MNL, JMD, LPC, and DAB re: class member updates and logging           F. Strategy
                                                            class member contacts.
O&G    14254     12/17/2015      Elizabeth Stork       0.10 Telephone conference with B. Monterosso re: lawsuit update.                               A. Investigation
O&G    14255     12/17/2015      Darryl A. Bailey      1.70 Upload deposition transcripts to case file; update opt‐in contact list.                   C. Depositions
O&G    14256     12/17/2015      Darryl A. Bailey      1.70 Correspondence with opt‐ins re deposition scheduling and documents; review                C. Depositions
                                                            document produced by opt‐in re same.
O&G    14257     12/18/2015    Michael N. Litrownik    0.30 Correspondence to and from LC re: MSA production.                                         B. Discovery
O&G    14258     12/18/2015    Michael N. Litrownik    0.20 Correspondence to and from EVS re: revisions to stipulation language.                     E. Motions
O&G    14259     12/18/2015    Michael N. Litrownik    0.20 Review complaint against CSC filed in the Eastern District of Virginia.                   E. Motions
O&G    14260     12/18/2015    Michael N. Litrownik    0.90 Revise stipulation re: class certification deadline extension.                            E. Motions
O&G    14261     12/18/2015    Michael N. Litrownik    0.60 Review Catalyst and organizational chart documents.                                       D. Doc. Revw.
O&G    14262     12/18/2015    Michael N. Litrownik    0.30 Analysis of potential deponent replacements.                                              C. Depositions
O&G    14263     12/18/2015    Michael N. Litrownik    0.10 Review correspondence from EVS re: replacement deponents.                                 C. Depositions
O&G    14264     12/18/2015    Michael N. Litrownik    0.20 Correspondence to and from EVS re: etes data issue.                                       B. Discovery
O&G    14265     12/18/2015       LiAnne P. Chan       0.30 Correspondence with internal team re MSA production.                                      B. Discovery
O&G    14266     12/18/2015       LiAnne P. Chan       0.10 Correspondences with internal team re depositions, discovery responses.                   C. Depositions
O&G    14267     12/18/2015      Justin M. Swartz      0.10 Review recent filing.                                                                     E. Motions
O&G    14268     12/18/2015    Jeffrey M. Domanico     0.10 Download and save Defendant's production.                                                 B. Discovery
O&G    14269     12/18/2015       Jahan C. Sagafi      0.10 Investigate new individual case filed.                                                    A. Investigation
O&G    14270     12/18/2015       Jahan C. Sagafi     12.00 Firm Management‐travel home from NY; discussions re opt in; paralegal management.         I. Travel

O&G    14271     12/18/2015      Elizabeth Stork      0.10 Correspondence with Plaintiffs' counsel re: draft stipulation to extend class certification E. Motions
                                                           deadlines.
O&G    14272     12/18/2015      Elizabeth Stork      0.40 Revise draft stipulation re: class certification briefing.                                  E. Motions
O&G    14273     12/18/2015      Elizabeth Stork      1.10 Correspondence with MNL, JCS and T. Jackson (co‐counsel) re: 30(b)(6) depositions.          C. Depositions

O&G    14274     12/18/2015      Elizabeth Stork      0.10 Correspondence with DAB re: opt‐in contact information.                                    A. Investigation
O&G    14275     12/18/2015      Elizabeth Stork      0.10 Correspondence with D. Salazar‐Austin (opposing counsel) re: opt‐in weekly hours           A. Investigation
                                                           data.
O&G    14276     12/18/2015      Elizabeth Stork      0.10 Correspondence with JMD, LPC and DAB re: opt‐in Plaintiff document productions.            B. Discovery

O&G    14277     12/18/2015      Elizabeth Stork      0.10 Correspondence with opt in re: errata sheets.                                              C. Depositions
O&G    14278     12/18/2015      Elizabeth Stork      0.20 Correspondence with replacement opt‐in deponent selections re: depositions.                C. Depositions

O&G    14279     12/18/2015      Darryl A. Bailey     0.90 Research re opt‐contact information.                                                       F. Strategy

                                                                  Page 485 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 487 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                   Code
O&G    14280     12/20/2015    Michael N. Litrownik    0.20   Review D. Hutchinson and T. Jackson (co‐counsel) revisions to stipulation.              E. Motions
O&G    14281     12/20/2015      Jahan C. Sagafi       0.60   Edit Rule 23 schedule stipulation and discussion with team.                             E. Motions
O&G    14282     12/20/2015      Elizabeth Stork       0.10   Correspondence with JCS and MNL re: edits to draft stipulation.                         E. Motions
O&G    14283     12/20/2015      Elizabeth Stork       0.50   Review and implement T. Jackson's and D. Hutchinson's (co‐counsel) edits to draft       E. Motions
                                                              stipulation.
O&G    14284     12/21/2015    Michael N. Litrownik   0.20    Review correspondence from D. Salazar‐Austin (opposing counsel) re: data issues;        D. Doc. Revw.
                                                              correspondence to EVS re: same.
O&G    14285     12/21/2015    Michael N. Litrownik   0.20    Correspondence to and from Plaintiff counsel re: review of MSAs.                        B. Discovery
O&G    14286     12/21/2015    Michael N. Litrownik   1.20    Correspondence re: DXS and EVS re: review of MSA documents, Ringtail, load files, and   D. Doc. Revw.
                                                              other issues.
O&G    14287     12/21/2015    Michael N. Litrownik   0.80    Draft motion to extend class certification deadline.                                    E. Motions
O&G    14288     12/21/2015    Michael N. Litrownik   0.20    Review correspondence from EVS re: replacement selections for depositions;              C. Depositions
                                                              correspondence to EVS re: same.
O&G    14289     12/21/2015    Michael N. Litrownik   0.30    Telephone conference with chambers re: transcript; revise stipulation and send to       G. Court
                                                              Defendant counsel.
O&G    14290     12/21/2015      LiAnne P. Chan       0.20    Save deposition transcripts to case file; calendar errata deadline.                     C. Depositions
O&G    14291     12/21/2015      LiAnne P. Chan       0.30    Correspondence with internal team re client document production.                        B. Discovery
O&G    14292     12/21/2015      Jahan C. Sagafi      0.50    Stipulation re Rule 23 schedule extension.                                              E. Motions
O&G    14293     12/21/2015      Elizabeth Stork      0.10    Correspondence with opt in re: deposition.                                              C. Depositions
O&G    14294     12/21/2015      Elizabeth Stork      0.30    Draft correspondence for CSC re: 30(b)(6) topics and documents.                         C. Depositions
O&G    14295     12/21/2015      Elizabeth Stork      0.10    Correspondence with T. Jackson (co‐counsel) re: 30(b)(6) depositions.                   C. Depositions
O&G    14296     12/21/2015      Elizabeth Stork      0.10    Revise deposition scheduling chart.                                                     C. Depositions
O&G    14297     12/21/2015      Elizabeth Stork      0.50    Telephone conference with opt in re: deposition.                                        C. Depositions
O&G    14298     12/21/2015      Elizabeth Stork      0.20    Correspondence with MNL re: opt‐in replacement deponents.                               C. Depositions
O&G    14299     12/21/2015      Elizabeth Stork      0.10    Revise master class list.                                                               B. Discovery
O&G    14300     12/21/2015      Elizabeth Stork      0.40    Correspondence with opt‐ins re: depositions.                                            C. Depositions
O&G    14301     12/21/2015      Elizabeth Stork      0.20    Correspondence with DXS re: MSA production format.                                      B. Discovery
O&G    14302     12/21/2015      Elizabeth Stork      1.30    Review and revise motion to extend class certification deadlines.                       E. Motions
O&G    14303     12/21/2015      Elizabeth Stork      0.10    Correspondence with LPC and MNL re: MSA document production.                            B. Discovery
O&G    14304     12/21/2015      Elizabeth Stork      0.20    Telephone conference with opt in re: deposition selection.                              C. Depositions
O&G    14305     12/21/2015      Elizabeth Stork      0.20    Telephone conference with opt in re: deposition selection.                              C. Depositions
O&G    14306     12/21/2015      Elizabeth Stork      0.10    Correspondence with opt in re: deposition preparation session.                          C. Depositions
O&G    14307     12/21/2015      Elizabeth Stork      0.20    Review documents from opt in.                                                           D. Doc. Revw.
O&G    14308     12/21/2015      Elizabeth Stork      0.80    Review opt‐in intake data for replacement deponent selections.                          A. Investigation
O&G    14309     12/21/2015     Daniel Stromberg      0.50    Create attorney user accounts; create coding fields and review template.                D. Doc. Revw.
O&G    14310     12/21/2015     Daniel Stromberg      1.90    Investigate Defendant native file production and advise re: issues and preferred        B. Discovery
                                                              format; compress native production, transfer, and coordinate linking in e‐discovery
                                                              vendor, compress, transfer and coordinate loading of Chrysler production.




                                                                    Page 486 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 488 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                    Code
O&G    14311     12/22/2015    Michael N. Litrownik    0.30 Correspondence to and from DXS and Plaintiff counsel re: training for e‐discovery        D. Doc. Revw.
                                                            vendor issues.
O&G    14312     12/22/2015    Michael N. Litrownik    0.40 Review draft motion to extend class certification deadlines; correspondence to defense   E. Motions
                                                            counsel re: same.
O&G    14313     12/22/2015    Michael N. Litrownik    0.20 Correspondence to and from DXS and D. Hutchinson (co‐counsel) re: electronically         B. Discovery
                                                            stored information discovery.
O&G    14314     12/22/2015    Michael N. Litrownik    0.40 Telephone conference with DXS and D. Hutchinson (co‐counsel) re: electronically          B. Discovery
                                                            stored information.
O&G    14315     12/22/2015    Michael N. Litrownik    0.10 Review correspondence from JCS and H. Hughes re: damages assessment.                     H. Settlement
O&G    14316     12/22/2015    Michael N. Litrownik    0.20 Correspondence to JCS and EVS re: counter from Defendants and ticketing systems          B. Discovery
                                                            under MSAs.
O&G    14317     12/22/2015      LiAnne P. Chan        0.50 Correspondence re opt‐in contact info, depositions, and discovery responses.             C. Depositions

O&G    14318     12/22/2015      LiAnne P. Chan       0.30 Save opt‐out letter to case file; update class list re opt‐in contact information.        A. Investigation

O&G    14319     12/22/2015      Jahan C. Sagafi      0.40 Discuss with team and edits to motion to extend deadlines and electronically stored       B. Discovery
                                                           information discovery process.
O&G    14320     12/22/2015      Elizabeth Stork      0.70 Review opt in document production.                                                        D. Doc. Revw.
O&G    14321     12/22/2015      Elizabeth Stork      0.40 Correspondence with MNL re: opt‐in deposition replacement selections.                     C. Depositions
O&G    14322     12/22/2015      Elizabeth Stork      0.90 Contact opt‐ins re: depositions.                                                          C. Depositions
O&G    14323     12/22/2015      Elizabeth Stork      0.10 Correspondence with MNL and JCS re: motion to extend class certification deadlines.       E. Motions

O&G    14324     12/22/2015      Elizabeth Stork      0.10 Telephone conference with opt in re: deposition.                                          C. Depositions
O&G    14325     12/22/2015      Elizabeth Stork      0.20 Correspondence with SCG re: deposition travel arrangements.                               C. Depositions
O&G    14326     12/22/2015      Elizabeth Stork      0.10 Correspondence with LPC re: opt‐in contact information.                                   A. Investigation
O&G    14327     12/22/2015      Elizabeth Stork      0.10 Correspondence with MNL re: opt in document production.                                   B. Discovery
O&G    14328     12/22/2015      Elizabeth Stork      0.20 Correspondence with D. Golder (opposing counsel) re: 30(b)(6) depositions.                C. Depositions
O&G    14329     12/22/2015      Elizabeth Stork      0.10 Correspondence with MNL re: opt‐in depositions.                                           C. Depositions
O&G    14330     12/22/2015      Elizabeth Stork      0.10 Correspondence with otp in re: deposition.                                                C. Depositions
O&G    14331     12/22/2015     Daniel Stromberg      1.20 Create additional co‐counsel e‐discovery user accounts, update database per additional    D. Doc. Revw.
                                                           MSA data and format coding template.
O&G    14332     12/22/2015     Daniel Stromberg      1.70 Assess CSC native file supplemental production, conference with e‐discovery vendor re:    B. Discovery
                                                           unmatched documents, and advise team re: production format faults.

O&G    14333     12/22/2015     Daniel Stromberg      0.30 Conference with D. Hutchinson (co‐counsel) and MNL re: CSC MSA production and             B. Discovery
                                                           supplement production faults, requested production format, and next steps.

O&G    14334     12/23/2015      LiAnne P. Chan       0.10 Save client documents to case file.                                                       F. Strategy
O&G    14335     12/23/2015    Michael N. Litrownik   0.20 Review correspondence from D. Golder (opposing counsel) and EVS re: Catalyst and          B. Discovery
                                                           other issues.

                                                                   Page 487 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 489 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                 Code
O&G    14336     12/23/2015    Michael N. Litrownik    0.20   Correspondence to EVS re: opt‐in discovery and deposition issues.                     C. Depositions
O&G    14337     12/23/2015    Michael N. Litrownik    0.20   Review CSC revisions.                                                                 E. Motions
O&G    14338     12/23/2015    Michael N. Litrownik    0.20   Review correspondence from D. Salazar‐Austin (opposing counsel) re: opt‐in discovery. C. Depositions

O&G    14339     12/23/2015    Michael N. Litrownik   0.40 Telephone conference with EVS re: review issues.                                          D. Doc. Revw.
O&G    14340     12/23/2015    Michael N. Litrownik   0.10 Correspondence to JCS and EVS re: recap of telephone conference with D. Golder            E. Motions
                                                           (opposing counsel).
O&G    14341     12/23/2015    Michael N. Litrownik   0.20 Telephone conference with D. Golder (opposing counsel) re: stipulation and motion         H. Settlement
                                                           and damages assessment.
O&G    14342     12/23/2015    Michael N. Litrownik   0.30 Correspondence to and from Plaintiff counsel re: review of MSA documents.                 D. Doc. Revw.
O&G    14343     12/23/2015    Michael N. Litrownik   0.90 Telephone conference with DXS and Plaintiff counsel re: e‐discovery vendor training for   D. Doc. Revw.
                                                           document review.
O&G    14344     12/23/2015    Michael N. Litrownik   0.20 Review Defendants' revisions to stipulation.                                              E. Motions
O&G    14345     12/23/2015    Michael N. Litrownik   0.20 Review correspondence from D. Golder (opposing counsel) re: stipulation and motion        E. Motions
                                                           to extend deadlines.
O&G    14346     12/23/2015      LiAnne P. Chan       1.20 Prepare document production re same.                                                      F. Strategy
O&G    14347     12/23/2015      LiAnne P. Chan       0.10 Conference with SXL re unredacting text messages.                                         B. Discovery
O&G    14348     12/23/2015      LiAnne P. Chan       2.20 Redact and bates stamp client documents for production; draft enclosure letter to         B. Discovery
                                                           opposing counsel re same; correspondence with internal team re document
                                                           production; prepare file transfer to opposing counsel re same.
O&G    14349     12/23/2015      Jahan C. Sagafi      0.20 Discuss stipulation and motion to extend deadlines.                                       E. Motions
O&G    14350     12/23/2015      Elizabeth Stork      0.40 Telephone conference with opt in re: opt‐in discovery.                                    B. Discovery
O&G    14351     12/23/2015      Elizabeth Stork      0.10 Telephone conference with MNL re: MSA document review.                                    D. Doc. Revw.
O&G    14352     12/23/2015      Elizabeth Stork      0.50 Telephone conference with DXS re: MSA document review.                                    D. Doc. Revw.
O&G    14353     12/23/2015     Daniel Stromberg      0.50 Conference with EVS re: e‐discovery review overview.                                      D. Doc. Revw.
O&G    14354     12/23/2015     Daniel Stromberg      0.70 Create additional review fields and update coding template; report MSA production         B. Discovery
                                                           page counts.
O&G    14355     12/23/2015     Daniel Stromberg      1.00 Conference with Plaintiffs counsel team re: review setup and e‐discovery training.        D. Doc. Revw.

O&G    14356     12/28/2015    Tanisha Shafer‐Arata   0.50 Email corresponding/checking.                                                             A. Investigation
O&G    14357     12/28/2015    Michael N. Litrownik   0.20 Correspondence to and from EVS, DXS, and M. Decker re: review of MSA documents.           D. Doc. Revw.

O&G    14358     12/28/2015    Michael N. Litrownik   0.30 Correspondence to and from EVS and D. Salazar‐Austin (opposing counsel) re: opt‐in        C. Depositions
                                                           discovery and depositions.
O&G    14359     12/28/2015    Michael N. Litrownik   0.20 Correspondence to and from EVS re: personnel documents.                                   B. Discovery
O&G    14360     12/28/2015    Michael N. Litrownik   0.20 Correspondence to and from EVS re: stipulation and motion re: Rule 23 deadlines.          E. Motions

O&G    14361     12/28/2015      LiAnne P. Chan       0.70 Compile binder documents re opt‐in depositions.                                           C. Depositions
O&G    14362     12/28/2015      LiAnne P. Chan       2.20 Redact and bates stamp opt‐in documents for production; serve same.                       B. Discovery



                                                                    Page 488 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 490 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper        Hours Description                                                                                      Code
O&G    14363     12/28/2015       LiAnne P. Chan       0.40 Correspondence with court reporter re reporter request for opt ins' depositions;           C. Depositions
                                                            update calendar re same.
O&G    14364     12/28/2015       Jahan C. Sagafi      0.10 Correspondence re opt‐in discovery and 502 order.                                          B. Discovery
O&G    14365     12/28/2015       Jahan C. Sagafi      0.10 Correspondence re settlement.                                                              H. Settlement
O&G    14366     12/28/2015       Jahan C. Sagafi      0.60 Edit extension motion and discussion with team re same and stipulation to extend.          B. Discovery

O&G    14367     12/28/2015       Elizabeth Stork     0.40   Review MSA document production.                                                           D. Doc. Revw.
O&G    14368     12/28/2015       Elizabeth Stork     0.20   Review deposition preparation binders for opt ins.                                        C. Depositions
O&G    14369     12/28/2015       Elizabeth Stork     0.10   Correspondence with M. Decker re: MSA document review.                                    D. Doc. Revw.
O&G    14370     12/28/2015       Elizabeth Stork     0.50   Review and revise motion and stipulation to extend class certification deadlines.         E. Motions

O&G    14371     12/28/2015       Elizabeth Stork     0.10 Correspondence wtih CSC counsel re: stipulation and motion for extension of class           E. Motions
                                                           certification deadlines.
O&G    14372     12/28/2015       Elizabeth Stork     0.10 Correspondence with LPC re: opt ins' deposition preparation.                                C. Depositions
O&G    14373     12/28/2015       Elizabeth Stork     0.20 Correspondence with JCS and MNL re: stipulation and motion to extend class                  E. Motions
                                                           certification deadlines.
O&G    14374     12/28/2015       Elizabeth Stork     0.30 Correspondence with M. Decker re: MSA document review.                                      D. Doc. Revw.
O&G    14375     12/28/2015       Elizabeth Stork     0.20 Correspondence with Plaintiffs' counsel re: opt in deposition transcript.                   C. Depositions
O&G    14376     12/28/2015       Elizabeth Stork     0.10 Correspondence with MNL re: opt in deposition transcript.                                   C. Depositions
O&G    14377     12/28/2015       Elizabeth Stork     0.10 Correspondence with T. Jackson (co‐counsel) re: document requests.                          B. Discovery
O&G    14378     12/28/2015       Elizabeth Stork     0.10 Correspondence with LPC and DAB re: 30(b)(6) deposition preparation.                        C. Depositions
O&G    14379     12/28/2015       Elizabeth Stork     0.10 Correspondence with opt in re: deposition scheduling.                                       C. Depositions
O&G    14380     12/28/2015       Elizabeth Stork     0.90 Revise motion and stipulation to extend class certification deadlines per JCS edits and     E. Motions
                                                           circulate to Plaintiffs' counsel.
O&G    14381     12/28/2015       Elizabeth Stork     0.20 Telephone conference with opt in re: opt‐in discovery.                                      B. Discovery
O&G    14382     12/28/2015       Elizabeth Stork     0.10 Correspondence with D. Salazar‐Austin (opposing counsel) re: opt ins' documents.            B. Discovery

O&G    14383     12/28/2015       Elizabeth Stork     0.20 Correspondence with MNL re: opt‐in discovery.                                               B. Discovery
O&G    14384     12/28/2015       Elizabeth Stork     0.30 Review local rules in preparation for filing motion for extension of class certification    E. Motions
                                                           deadlines.
O&G    14385     12/28/2015       Elizabeth Stork     0.10 Correspondence with MNL re: opt ins' personnel files.                                       B. Discovery
O&G    14386     12/28/2015       Elizabeth Stork     0.30 Correspondence with JCS re: motion and stipulation to extend class certification            E. Motions
                                                           deadlines.
O&G    14387     12/28/2015      Elizabeth Stork      1.30 Review documents from opt ins for production.                                               D. Doc. Revw.
O&G    14388     12/28/2015     Daniel Stromberg      0.20 Advise M. Decker re: review coding objectives.                                              D. Doc. Revw.
O&G    14389     12/28/2015     Daniel Stromberg      0.20 Update M. Decker e‐discovery vendor credentials.                                            D. Doc. Revw.
O&G    14390     12/28/2015      Darryl A. Bailey     1.50 Upload deposition transcripts to case file; calendar due date re deposition errata sheet;   C. Depositions
                                                           upload deposition exhibits to case file; updated discovery log.
O&G    14391     12/29/2015     Part Time Paralegal   0.30 [YRM] Compile deposition binders.                                                           C. Depositions
O&G    14392     12/29/2015     Part Time Paralegal   0.40 [SXB] Compile deposition binders.                                                           C. Depositions

                                                                   Page 489 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 491 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                     Code
O&G    14393     12/29/2015      LiAnne P. Chan        1.70 Prepare certification of service re motion to modify Rule 23 deadlines; finalize motion   E. Motions
                                                            to modify Rule 23 deadlines for filing; finalize joint stipulation for filing;
                                                            correspondence with EVS re stipulation and motion; file same.

O&G    14394     12/29/2015      LiAnne P. Chan       0.80   Supplemental production.                                                                 B. Discovery
O&G    14395     12/29/2015      Jahan C. Sagafi      1.70   Motion to extend class certification deadline.                                           E. Motions
O&G    14396     12/29/2015      Elizabeth Stork      2.50   Draft talking points for T. Jackson (co‐counsel) re: document requests.                  B. Discovery
O&G    14397     12/29/2015      Elizabeth Stork      0.30   Review CSC analysis of exposure.                                                         H. Settlement
O&G    14398     12/29/2015      Elizabeth Stork      0.10   Correspondence with LPC re: filing stipulation and motion to extend deadlines.           B. Discovery

O&G    14399     12/29/2015      Elizabeth Stork      0.10 Correspondence with LPC re: deposition preparation binders.                                C. Depositions
O&G    14400     12/29/2015      Elizabeth Stork      0.10 Correspondence with T. Jackson (co‐counsel) and D. Salazar‐Austin (opposing counsel)       B. Discovery
                                                           re: meet and confer call.
O&G    14401     12/29/2015      Elizabeth Stork      0.20 Correspondence with MNL, DXS, D. Ranahan (co‐counsel), M. Decker, G. Casey (co‐            D. Doc. Revw.
                                                           counsel), M. Levin‐Gesundheit (co‐counsel) re: MSA document review.

O&G    14402     12/29/2015      Elizabeth Stork      0.30 Review certificate of service to accompany motion to extend class certification            E. Motions
                                                           deadlines.
O&G    14403     12/29/2015      Elizabeth Stork      1.60 Review MSA document production.                                                            D. Doc. Revw.
O&G    14404     12/29/2015      Elizabeth Stork      0.10 Correspondence with D. Salazar‐Austin (opposing counsel) re: opt in deposition.            C. Depositions

O&G    14405     12/29/2015      Elizabeth Stork      0.10 Correspondence with MNL and opt in re: deposition.                                         C. Depositions
O&G    14406     12/29/2015      Elizabeth Stork      0.10 Correspondence with MNL and LPC re: preparation of motion and stipulation extending        E. Motions
                                                           class certification deadlines for filing.
O&G    14407     12/29/2015      Elizabeth Stork      0.10 Telephone conference with opt in re: deposition.                                           C. Depositions
O&G    14408     12/29/2015      Elizabeth Stork      0.70 Review motion and stipulation to extend class certification deadlines in preparation for   E. Motions
                                                           filing.
O&G    14409     12/29/2015      Elizabeth Stork      0.10 Correspondence with LPC re: supplemental production for opt in.                            B. Discovery
O&G    14410     12/29/2015      Elizabeth Stork      0.20 Correspondence with MNL re: opt in documents.                                              B. Discovery
O&G    14411     12/29/2015      Elizabeth Stork      0.30 Review documents from opt in.                                                              D. Doc. Revw.
O&G    14412     12/29/2015      Elizabeth Stork      0.10 Correspondence with M. Decker re: MSA document review.                                     D. Doc. Revw.
O&G    14413     12/29/2015      Elizabeth Stork      0.10 Correspondence with JCS, T. Jackson (co‐counsel) and MNL re: requests for documents.       B. Discovery

O&G    14414     12/29/2015     Daniel Stromberg      0.40 Advise re: MSA review coding fields and update Attorney Comments options.                  D. Doc. Revw.
O&G    14415     12/29/2015     Daniel Stromberg      0.30 Review defense proposed 502b protective order and advise D. Hutchinson (co‐                B. Discovery
                                                           counsel).
O&G    14416     12/29/2015      Darryl A. Bailey     4.80 Update discovery log and deposition transcript case file.                                  C. Depositions
O&G    14417     12/30/2015    Michael N. Litrownik   0.40 Telephone conference with EVS re: meet and confer re: 30b6 depositions and Catalyst        C. Depositions
                                                           documents.
O&G    14418     12/30/2015      LiAnne P. Chan       0.50 Update deposition binders re Defendants' production.                                       C. Depositions

                                                                   Page 490 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 492 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                     Code
O&G    14419     12/30/2015      Jahan C. Sagafi       0.20   Correspondence and discussion re Catalyst discovery.                                     B. Discovery
O&G    14420     12/30/2015      Elizabeth Stork       0.20   Correspondence with SCG re: upcoming travel arrangements for depositions.                C. Depositions
O&G    14421     12/30/2015      Elizabeth Stork       0.80   Draft summary of meet & confer call for Plaintiffs' Counsel.                             B. Discovery
O&G    14422     12/30/2015      Elizabeth Stork       0.30   Meet & Confer call with D. Salazar‐Austin, B. Anders (opposing counsel) and T. Jackson   B. Discovery
                                                              (co‐counsel) re: Catalyst documents.
O&G    14423     12/30/2015      Elizabeth Stork      0.10    Telephone conference with MNL re: meet & confer call.                                    B. Discovery
O&G    14424     12/30/2015      Elizabeth Stork      0.10    Telephone conference with T. Jackson (co‐counsel) re: meet & confer call.                B. Discovery
O&G    14425     12/30/2015      Elizabeth Stork      0.10    Correspondence with MNL re: opt ins depositions.                                         C. Depositions
O&G    14426     12/30/2015      Elizabeth Stork      1.70    Review MSA document production.                                                          D. Doc. Revw.
O&G    14427     12/30/2015      Elizabeth Stork      0.20    Correspondence with opt ins re: depositions and preparation sessions.                    C. Depositions
O&G    14428     12/30/2015      Elizabeth Stork      0.40    Review organizational chart produced by CSC for M. Trusty deposition.                    C. Depositions
O&G    14429     12/30/2015     Daniel Stromberg      0.50    Review Defendant proposal re: electronically stored information production format        B. Discovery
                                                              and advise D. Hutchinson (co‐counsel).
O&G    14430     12/30/2015      Darryl A. Bailey     2.00    Update discovery log.                                                                    B. Discovery
O&G    14431     12/31/2015      Jahan C. Sagafi      0.40    Correspondence re e‐discovery.                                                           B. Discovery
O&G    14432     12/31/2015      Darryl A. Bailey     2.70    Update discovery log; update errata sheets to case file.                                 B. Discovery
O&G    14433      1/2/2016     Michael N. Litrownik   0.30    Review correspondence from Plaintiff counsel re: MSA review.                             B. Discovery
O&G    14434      1/3/2016     Michael N. Litrownik   0.10    Correspondence to DXS and D. Hutchinson (co‐counsel) re: document production             B. Discovery
                                                              issues.
O&G    14435      1/3/2016     Michael N. Litrownik   0.20    Review correspondence from B. Anders (opposing counsel) re: document production          B. Discovery
                                                              issues.
O&G    14436      1/3/2016     Michael N. Litrownik   1.70    Review MSA documents.                                                                    D. Doc. Revw.
O&G    14437      1/3/2016       Elizabeth Stork      0.10    Correspondence with MNL re: MSA document review and deposition preparation.              C. Depositions

O&G    14438      1/3/2016       Elizabeth Stork      2.10 Review deposition preparation binders for opt ins.                                          C. Depositions
O&G    14439      1/4/2016     Michael N. Litrownik   0.20 Review data re: late opt‐ins; correspondence to JCS re: same.                               D. Doc. Revw.
O&G    14440      1/4/2016     Michael N. Litrownik   0.30 Correspondence to and from Plaintiff counsel re: opt‐in deposition and document             C. Depositions
                                                           issues.
O&G    14441      1/4/2016       LiAnne P. Chan       0.70 Calendar depositions and document production deadlines; correspondence with                 C. Depositions
                                                           internal team re same.
O&G    14442      1/4/2016       LiAnne P. Chan       0.10 Correspondence with court reporter re deposition reporter requests.                         C. Depositions
O&G    14443      1/4/2016       LiAnne P. Chan       0.40 Save deposition exhibits to case file.                                                      C. Depositions
O&G    14444      1/4/2016       Elizabeth Stork      0.30 Correspondence with MNL, DAB and LPC re: opt‐in depositions.                                C. Depositions
O&G    14445      1/4/2016       Elizabeth Stork      2.70 Deposition preparation with opt in.                                                         C. Depositions
O&G    14446      1/4/2016       Elizabeth Stork      0.10 Correspondence with DAB and LPC re: opt‐in deposition scheduling.                           C. Depositions
O&G    14447      1/4/2016       Elizabeth Stork      0.50 Revise opt‐in deposition scheduling chart.                                                  C. Depositions
O&G    14448      1/4/2016       Elizabeth Stork      0.20 Correspondence with M. Levin‐Gesundheit (co‐counsel) re: opt ins depositions.               C. Depositions

O&G    14449      1/4/2016       Elizabeth Stork      0.10 Correspondence with DAB re: opt‐in documents.                                               B. Discovery
O&G    14450      1/4/2016       Elizabeth Stork      0.10 Correspondence with opt in re: deposition scheduling.                                       C. Depositions

                                                                    Page 491 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 493 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours Description                                                                                    Code
O&G    14451     1/4/2016       Elizabeth Stork      0.10 Correspondence with G. Casey and D. Ranahan (co‐counsel) re: deposition coverage.        C. Depositions

O&G    14452     1/4/2016      Elizabeth Stork      5.50   Travel from New York to Chicago for depositions of opt ins.                             I. Travel
O&G    14453     1/4/2016      Elizabeth Stork      0.20   Review opinion re: common interest privilege.                                           E. Motions
O&G    14454     1/4/2016      Elizabeth Stork      0.30   Review deposition summaries from M. Levin‐Gesundheit (co‐counsel).                      C. Depositions
O&G    14455     1/4/2016      Elizabeth Stork      0.10   Review correspondence re: document productions.                                         B. Discovery
O&G    14456     1/4/2016     Daniel Stromberg      0.20   Draft email to paralegal team re: damages calculations project outline and goals.       H. Settlement

O&G    14457     1/4/2016     Daniel Stromberg      0.40 Review D. Hutchinson (co‐counsel) draft email to defense counsel re: production           B. Discovery
                                                         format and edit draft language re: production of document families.

O&G    14458     1/4/2016     Daniel Stromberg      0.20 Coordinate e‐discovery vendor loading of Relativity Plaintiff data update.                D. Doc. Revw.
O&G    14459     1/4/2016      Darryl A. Bailey     5.30 Calendar dates re Defendants production of electronically stored information and          C. Depositions
                                                         errata sheets; upload deposition transcripts to case file; prepare list re opt‐in
                                                         availability for depositions.
O&G    14460     1/5/2016     Part Time Paralegal   0.30 [YRM] Telephone conference with MTL, MNL and DXS re compiling opt‐in Plaintiffs           A. Investigation
                                                         annual salaries.
O&G    14461     1/5/2016    Michael N. Litrownik   0.30 Draft agenda re: weekly team call; correspondence to JCS and EVS re: same.                F. Strategy
O&G    14462     1/5/2016    Michael N. Litrownik   1.70 MSA document review.                                                                      D. Doc. Revw.
O&G    14463     1/5/2016    Michael N. Litrownik   0.20 Correspondence to and from DB re: opt‐in issues.                                          A. Investigation
O&G    14464     1/5/2016    Michael N. Litrownik   0.60 Correspondence to all associates Plaintiff counsel re: review issues re: MSAs and prior   B. Discovery
                                                         correspondence with Defendants and Court.
O&G    14465     1/5/2016    Michael N. Litrownik   0.20 Correspondence to and from JCS re: review issues.                                         B. Discovery
O&G    14466     1/5/2016    Michael N. Litrownik   0.40 Telephone conference with DXS, MTL, and YM re: salary project.                            B. Discovery
O&G    14467     1/5/2016    Michael N. Litrownik   0.10 Telephone conference with EVS re: deposition issues.                                      C. Depositions
O&G    14468     1/5/2016    Michael N. Litrownik   0.40 Telephone conference with DXS re: salary project.                                         B. Discovery
O&G    14469     1/5/2016    Michael N. Litrownik   0.50 Correspondence to and from DXS re: salary analysis project; review spreadsheets re:       B. Discovery
                                                         same.
O&G    14470     1/5/2016    Michael N. Litrownik   0.30 Correspondence to DB and LPC re: 30b6 depositions; correspondence to JCS re: MSA          C. Depositions
                                                         review.
O&G    14471     1/5/2016       Jahan C. Sagafi     0.10 Correspondence with mediator re settlement process.                                       H. Settlement
O&G    14472     1/5/2016       Jahan C. Sagafi     0.40 Discussion with team re MSA discovery and 30(b)(6) depositions.                           C. Depositions
O&G    14473     1/5/2016       Elizabeth Stork     0.60 Corresopndence with MNL re: bi‐weekly Plaintiffs' counsel call agenda, MSA document       C. Depositions
                                                         review, and deposition preparation.
O&G    14474     1/5/2016       Elizabeth Stork     0.10 Correspondence withopt in re: case update.                                                A. Investigation
O&G    14475     1/5/2016       Elizabeth Stork     3.50 Deposition preparation with opt in.                                                       C. Depositions
O&G    14476     1/5/2016       Elizabeth Stork     0.30 Travel to and from deposition of opt in.                                                  I. Travel
O&G    14477     1/5/2016       Elizabeth Stork     0.30 Conference with opt in prior to deposition.                                               C. Depositions
O&G    14478     1/5/2016       Elizabeth Stork     5.30 Defend deposition of opt in.                                                              C. Depositions



                                                                 Page 492 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 494 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours Description                                                                                   Code
O&G    14479     1/5/2016      Elizabeth Stork       0.40 Review prior deposition transcripts in preparation for defending opt in deposition.     C. Depositions

O&G    14480     1/5/2016      Elizabeth Stork      0.40 Review opt in documents in preparation for deposition.                                   C. Depositions
O&G    14481     1/5/2016     Daniel Stromberg      0.30 Advise MNL re: MSA document review options.                                              D. Doc. Revw.
O&G    14482     1/5/2016     Daniel Stromberg      0.20 Conference with MNL and paralegal team re: damages calculation project steps and         H. Settlement
                                                         goals.
O&G    14483     1/5/2016     Daniel Stromberg      0.30 Draft outline of damages calculation project for paralegal team.                         H. Settlement
O&G    14484     1/5/2016     Daniel Stromberg      0.30 Conference with MNL re: damages calculations project materials.                          H. Settlement
O&G    14485     1/5/2016      Darryl A. Bailey     3.70 Update opt‐in deposition calendar; bates stamp and redact documents re R. Branson;       C. Depositions
                                                         telephone conference with opt‐ins re deposition availabilitiy; update call log.

O&G    14486     1/6/2016    Michael N. Litrownik   1.00 MSA document review.                                                                     D. Doc. Revw.
O&G    14487     1/6/2016    Michael N. Litrownik   0.50 Telephone conference with process server company re: service issues.                     E. Motions
O&G    14488     1/6/2016    Michael N. Litrownik   0.30 Telephone conference with M. Levin‐Gesundheit (co‐counsel) re: deposition issues.        C. Depositions

O&G    14489     1/6/2016    Michael N. Litrownik   0.80 Telephone conference with Plaintiff counsel re: discovery, depositions, electronically   C. Depositions
                                                         stored information and other issues.
O&G    14490     1/6/2016    Michael N. Litrownik   0.20 Correspondence to and from Plaintiff counsel re: rescheduling 30b6 depositions.          C. Depositions

O&G    14491     1/6/2016      Jahan C. Sagafi      0.80 Discuss opt‐in deposition and written discovery and class certification with team.       E. Motions

O&G    14492     1/6/2016      Elizabeth Stork      5.00   Travel from Chicago to New York returning from opt in deposition.                      I. Travel
O&G    14493     1/6/2016      Elizabeth Stork      0.30   Travel to and from Jackson Lewis offices for deposition of opt in.                     I. Travel
O&G    14494     1/6/2016      Elizabeth Stork      0.60   Prepare to defend deposition of opt in.                                                C. Depositions
O&G    14495     1/6/2016      Elizabeth Stork      6.30   Defend deposition of opt in.                                                           C. Depositions
O&G    14496     1/6/2016     Daniel Stromberg      0.80   Plaintiffs counsel bi‐weekly status call.                                              F. Strategy
O&G    14497     1/6/2016     Daniel Stromberg      0.30   Review B. Anders (co‐counsel) email re: Defendant production format and advise D.      B. Discovery
                                                           Hutchinson (co‐counsel) re: text files production best practices.
O&G    14498     1/6/2016      Darryl A. Bailey     5.50   Telephone conference with claim administrator; correspondence with opt‐in              C. Depositions
                                                           deponents re deposition availability and documents; prepare opt‐in deponent's
                                                           documents for production; update discovery log.
O&G    14499     1/7/2016    Part Time Paralegal    0.70   [SXB] Compile opt‐in Plaintiff salary data.                                            A. Investigation
O&G    14500     1/7/2016    Michael N. Litrownik   3.50   Compile MSA review notes and draft correspondence to defense counsel re: additional    D. Doc. Revw.
                                                           documents.
O&G    14501     1/7/2016    Michael N. Litrownik   0.40   Draft correspondence to D. Salazar‐Austin (opposing counsel) re: written opt‐in        B. Discovery
                                                           discovery issues.
O&G    14502     1/7/2016    Michael N. Litrownik   0.40   Corresponendence to and from EVS, DXS, and M. Decker re: MSA review.                   D. Doc. Revw.
O&G    14503     1/7/2016    Michael N. Litrownik   1.40   Review MSA document.                                                                   D. Doc. Revw.
O&G    14504     1/7/2016      LiAnne P. Chan       0.30   Compile deposition preparation binder re opt‐in opt in; correspondence with EVS re     C. Depositions
                                                           same.

                                                                 Page 493 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 495 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours   Description                                                                                Code
O&G    14505     1/7/2016       LiAnne P. Chan        0.10   Correspondence with court reporter re cancelling court reporter requests.           F. Strategy
O&G    14506     1/7/2016       Jahan C. Sagafi       1.90   Analyze Defendants' damages calculations and discuss with Defendant.                H. Settlement
O&G    14507     1/7/2016       Elizabeth Stork       0.10   Review opt in deposition preparation binder.                                        C. Depositions
O&G    14508     1/7/2016       Elizabeth Stork       3.50   Review MSA document production.                                                     E. Motions
O&G    14509     1/7/2016      Daniel Stromberg       1.20   Create versions of MSA review XLS export and advise MNL and EVS re: format.         D. Doc. Revw.

O&G    14510     1/7/2016       Darryl A. Bailey     2.70 Update deposition case file documents; telephone conference with opt in deponents re C. Depositions
                                                          deposition availability.
O&G    14511     1/8/2016     Michael N. Litrownik   0.40 Draft response re: opt‐in discovery issues.                                          B. Discovery
O&G    14512     1/8/2016     Michael N. Litrownik   0.30 Revise letter to Defendants re: MSA documents; correspondence to JCS re: same.       B. Discovery

O&G    14513     1/8/2016     Michael N. Litrownik   0.80    Draft additional MSA documents correspondence.                                      D. Doc. Revw.
O&G    14514     1/8/2016       Jahan C. Sagafi      1.00    Damages analysis.                                                                   H. Settlement
O&G    14515     1/8/2016       Jahan C. Sagafi      0.40    Review and discuss order re opt‐in depositions.                                     C. Depositions
O&G    14516     1/8/2016       Elizabeth Stork      0.10    Correspondence with MNL and CAPG associates re: preservation of social media        B. Discovery
                                                             evidence.
O&G    14517     1/8/2016       Elizabeth Stork      0.10    Review memorandum re: preservation of social media evidence.                        B. Discovery
O&G    14518     1/8/2016       Elizabeth Stork      0.10    Telephone conference with opt in re: case status.                                   A. Investigation
O&G    14519     1/8/2016       Elizabeth Stork      0.10    Telephone conference with opt in re: case status.                                   A. Investigation
O&G    14520     1/8/2016       Elizabeth Stork      1.10    Revise draft letter re: MSA document requests.                                      B. Discovery
O&G    14521     1/8/2016       Elizabeth Stork      1.20    Review opt‐in deposition schedule and draft summary of opt‐in deposition status.    C. Depositions

O&G    14522     1/8/2016       Elizabeth Stork      0.10 Correspondence with MNL re: opt‐in depositions.                                    C. Depositions
O&G    14523     1/8/2016       Elizabeth Stork      0.20 Telephone conference with E. Hubert re: potential selection for deposition.        C. Depositions
O&G    14524     1/8/2016      Daniel Stromberg      0.50 Review MNL letter to Defendant re: MSA documents and advise re: production format. D. Doc. Revw.

O&G    14525     1/8/2016       Darryl A. Bailey     0.80    Prepare draft letter to opt‐in deponents re deposition availabilty.                 C. Depositions
O&G    14526     1/10/2016    Michael N. Litrownik   0.20    Revisions to letter.                                                                B. Discovery
O&G    14527     1/11/2016    Part Time Paralegal    0.10    [YRM] Conference with MTL re salary spreadsheet.                                    A. Investigation
O&G    14528     1/11/2016    Part Time Paralegal    1.20    [YRM] Compile opt‐in Plaintiff salary data.                                         A. Investigation
O&G    14529     1/11/2016    Michael N. Litrownik   0.60    Correspondence to and from EVS, DXS, LPC, and DAB re: Catalyst and electronically   B. Discovery
                                                             stored information document production and review issues.
O&G    14530     1/11/2016    Michael N. Litrownik   0.40    Correspondence to and from JCS and EVS re: class certification issues.              E. Motions
O&G    14531     1/11/2016    Michael N. Litrownik   0.80    Revisions to MSA letter; review deposition transcript of S. Creasy.                 B. Discovery
O&G    14532     1/11/2016    Michael N. Litrownik   0.60    Comprehensive response to DSA re: opt‐in issues.                                    A. Investigation
O&G    14533     1/11/2016    Michael N. Litrownik   1.00    Conference with EVS re: opt‐in discovery, 30b6, data issues, and other matters.     B. Discovery

O&G    14534     1/11/2016    Michael N. Litrownik   0.10 Correspondence to paralegals re: new class certification deadlines.                    E. Motions
O&G    14535     1/11/2016    Michael N. Litrownik   0.20 Revisions to MSA letter.                                                               B. Discovery



                                                                   Page 494 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 496 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours Description                                                                                      Code
O&G    14536     1/11/2016       LiAnne P. Chan       0.30 Save docket documents to case file; correspondences with attorney team re same.           F. Strategy

O&G    14537     1/11/2016       LiAnne P. Chan      0.20 Calendar deposition deadlines; correspondences with internal team re same.                 C. Depositions
O&G    14538     1/11/2016       LiAnne P. Chan      0.40 Save Defendant's document production to case file; correspondences with internal           B. Discovery
                                                          team re same.
O&G    14539     1/11/2016       Jahan C. Sagafi     0.10 Review and discuss class certification schedule.                                           E. Motions
O&G    14540     1/11/2016       Jahan C. Sagafi     0.10 Correspondence with Defendant re damages calculations.                                     H. Settlement
O&G    14541     1/11/2016       Jahan C. Sagafi     1.80 Correspondence with Defendant re MSA documents and deposition of Creasy.                   C. Depositions

O&G    14542     1/11/2016       Jahan C. Sagafi     1.20   Edit letter re MSA documents.                                                            B. Discovery
O&G    14543     1/11/2016       Elizabeth Stork     0.20   Correspondence with opt in re: errata sheet.                                             C. Depositions
O&G    14544     1/11/2016       Elizabeth Stork     0.20   Correspondence with MNL re: discovery.                                                   B. Discovery
O&G    14545     1/11/2016       Elizabeth Stork     0.40   Telephone conference with opt in re: deposition.                                         C. Depositions
O&G    14546     1/11/2016       Elizabeth Stork     0.10   Telephone conference with opt in (voice mail) re: opt‐in deposition.                     C. Depositions
O&G    14547     1/11/2016       Elizabeth Stork     0.10   Telephone conference with opt in re opt‐in deposition.                                   C. Depositions
O&G    14548     1/11/2016       Elizabeth Stork     0.60   Review Catalyst document production.                                                     E. Motions
O&G    14549     1/11/2016       Elizabeth Stork     0.20   Correspondence with MNL re: JSC edits to MSA document request letter.                    B. Discovery
O&G    14550     1/11/2016       Elizabeth Stork     0.10   Telephone conference with DXS re: electronically stored information review.              B. Discovery
O&G    14551     1/11/2016       Elizabeth Stork     0.30   Review draft letter re: MSA document requests with JCS edits.                            B. Discovery
O&G    14552     1/11/2016       Elizabeth Stork     0.30   Review and revise letters to non‐responsive opt‐ins.                                     A. Investigation
O&G    14553     1/11/2016       Elizabeth Stork     0.10   Correspondence with JCS and MNL re: MSA document requests.                               B. Discovery
O&G    14554     1/11/2016       Elizabeth Stork     0.20   Correspondence with opt‐ins re: depositions.                                             C. Depositions
O&G    14555     1/11/2016       Elizabeth Stork     0.20   Review draft letter to unresponsive opt‐ins.                                             A. Investigation
O&G    14556     1/11/2016       Elizabeth Stork     0.10   Telephone conference with opt in re: deposition availability.                            C. Depositions
O&G    14557     1/11/2016       Elizabeth Stork     0.10   Correspondence with SCG re: opt in deposition scheduling.                                C. Depositions
O&G    14558     1/11/2016       Elizabeth Stork     0.10   Correspondence with DAB and LPC re: 30(b)(6) depositions.                                C. Depositions
O&G    14559     1/11/2016       Elizabeth Stork     0.10   Correspondence with T. Jackson (co‐counsel) re: 30(b)(6) depositions.                    C. Depositions
O&G    14560     1/11/2016       Elizabeth Stork     1.00   Conference with MNL re: opt‐in discovery.                                                B. Discovery
O&G    14561     1/11/2016       Elizabeth Stork     0.40   Review correspondence from D. Salazar‐Austin (opposing counsel) re: opt‐in discovery     C. Depositions
                                                            in preparation for conference with MNL re: same.
O&G    14562     1/11/2016     Daniel Stromberg      0.20   Conference with MNL re: document review staffing.                                        F. Strategy
O&G    14563     1/11/2016     Daniel Stromberg      0.10   Conference with EVS re: contract attorney document review staffing.                      D. Doc. Revw.
O&G    14564     1/11/2016     Daniel Stromberg      0.90   Assess Defendant electronically stored production, transfer to e‐discovery vendor,       B. Discovery
                                                            create level and coordinate loading.
O&G    14565     1/11/2016     Daniel Stromberg      0.40   Manually load Defendant Catalyst documents to e‐descovery vendor.                        D. Doc. Revw.
O&G    14566     1/11/2016      Darryl A. Bailey     4.00   Calendar deposition dates; revise draft letter to opt‐in deponents for fedex delivery;   C. Depositions
                                                            update opt‐in deposition list; prepare JCS letter to opposing counsel re MSAs.

O&G    14567     1/12/2016     Part Time Paralegal   1.30 [YRM] Compile opt‐in Plaintiff salary data.                                                A. Investigation



                                                                  Page 495 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 497 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                  Code
O&G    14568     1/12/2016    Michael N. Litrownik    0.40 Review correspondence from D. Ranahan (co‐counsel) re: errata sheets; legal research   C. Depositions
                                                           re: same.
O&G    14569     1/12/2016    Michael N. Litrownik    0.20 Correspondence to and from EVS re: depositions of KC deponents.                        C. Depositions
O&G    14570     1/12/2016    Michael N. Litrownik    0.40 Telephone conference with DXS and EVS re: electronically stored information review     B. Discovery
                                                           strategy and production format issues.
O&G    14571     1/12/2016      LiAnne P. Chan        0.40 Correspondences with internal team re deposition preparation, document production.     C. Depositions

O&G    14572     1/12/2016      LiAnne P. Chan       0.80 Telephone conferences with opt‐ins re depositions and client documents;                 C. Depositions
                                                          correspondence with opt‐in re deposition; correspondence with EVS re same.

O&G    14573     1/12/2016      LiAnne P. Chan       1.70 Prepare errata sheets re opt‐ins ; correspondence with EVS re same; finalize errata     C. Depositions
                                                          sheet and prepare correspondence to opt‐in re same.
O&G    14574     1/12/2016      Elizabeth Stork      0.10 Research re: errata sheets.                                                             C. Depositions
O&G    14575     1/12/2016      Elizabeth Stork      0.20 Correspondence with MNL re: opt‐in questions.                                           A. Investigation
O&G    14576     1/12/2016      Elizabeth Stork      0.20 Telephone conference with opt in re: deposition.                                        C. Depositions
O&G    14577     1/12/2016      Elizabeth Stork      0.20 Correspondence with MNL re: opt‐in errata sheets.                                       C. Depositions
O&G    14578     1/12/2016      Elizabeth Stork      0.10 Correspondence with D. Salazar‐Austin (opposing counsel) re: deposition scheduling.     C. Depositions

O&G    14579     1/12/2016      Elizabeth Stork      0.10 Revise CSC Opt‐in Deposition Outline document.                                          C. Depositions
O&G    14580     1/12/2016      Elizabeth Stork      0.20 Review document productions log and correspondence with DAB and LPC re: same.           B. Discovery

O&G    14581     1/12/2016      Elizabeth Stork      0.10   Review opt in documents.                                                              D. Doc. Revw.
O&G    14582     1/12/2016      Elizabeth Stork      0.10   Correspondence with LPC re: opt in errata sheet.                                      C. Depositions
O&G    14583     1/12/2016      Elizabeth Stork      1.40   Draft summary of opt‐in depositions for team.                                         C. Depositions
O&G    14584     1/12/2016      Elizabeth Stork      0.10   Correspondence with D. Ranahan, G. Casey and T. Jackson (co‐counsel) re: upcoming     C. Depositions
                                                            opt‐in depositions.
O&G    14585     1/12/2016      Elizabeth Stork      0.10   Revise opt‐in deposition scheduling chart.                                            C. Depositions
O&G    14586     1/12/2016      Elizabeth Stork      0.20   Telephone conference with opt in re: deposition.                                      C. Depositions
O&G    14587     1/12/2016      Elizabeth Stork      0.10   Review opt in errata sheet.                                                           C. Depositions
O&G    14588     1/12/2016      Elizabeth Stork      0.30   Conference with MNL and DXS re: electronically stored information review.             B. Discovery
O&G    14589     1/12/2016      Elizabeth Stork      0.20   Correspondence with LPC re: opt ins documents.                                        B. Discovery
O&G    14590     1/12/2016      Elizabeth Stork      0.10   Correspondence with opt in re: deposition.                                            C. Depositions
O&G    14591     1/12/2016      Elizabeth Stork      0.10   Correspondence with opt in re: documents requested for deposition.                    C. Depositions
O&G    14592     1/12/2016      Elizabeth Stork      0.10   Correspondence with MNL re: client documents to produce.                              B. Discovery
O&G    14593     1/12/2016      Elizabeth Stork      0.10   Correspondence with DAB re: client documents to produce.                              B. Discovery
O&G    14594     1/12/2016      Elizabeth Stork      0.50   Review documents for opt ins.                                                         D. Doc. Revw.
O&G    14595     1/12/2016      Elizabeth Stork      0.10   Correspondence with opt ins re: errata sheets.                                        C. Depositions
O&G    14596     1/12/2016      Elizabeth Stork      0.10   Correspondence with DAB and LPC re: errata sheets.                                    C. Depositions
O&G    14597     1/12/2016     Daniel Stromberg      0.20   Email co‐counsel re: Defendant electronically stored production .DAT file fields.     B. Discovery



                                                                  Page 496 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 498 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                    Code
O&G    14598     1/12/2016     Daniel Stromberg       0.30 Assess opt‐in annual damages calculation spreadsheet and email internal team with       H. Settlement
                                                           summary.
O&G    14599     1/12/2016     Daniel Stromberg       0.30 Draft internal email re: Defendant electronically stored information production         B. Discovery
                                                           document review proposed workflow.
O&G    14600     1/12/2016     Daniel Stromberg       0.30 Draft internal email re: Defendant electronically stored information production         B. Discovery
                                                           deficencies.
O&G    14601     1/12/2016     Daniel Stromberg       0.40 Conference with MNL and EVS re: defendant electronically stored information             B. Discovery
                                                           production deficiencies and electronically stored information document review
                                                           strategy.
O&G    14602     1/12/2016      Darryl A. Bailey      4.10 Update production log; telephone conference with opt‐in deponents re requested          C. Depositions
                                                           documents; telephone conference with class member re case status.

O&G    14603     1/13/2016    Michael N. Litrownik   0.20 Develop issue tags.                                                                      D. Doc. Revw.
O&G    14604     1/13/2016    Michael N. Litrownik   0.20 Review data and files re: opt ins                                                        D. Doc. Revw.
O&G    14605     1/13/2016    Michael N. Litrownik   0.70 Telephone conference with EVS and DXS re: review strategy; conference with EVS and       B. Discovery
                                                          review of electronically stored information correspondence.
O&G    14606     1/13/2016    Michael N. Litrownik   0.50 Correspondence to JCS and EVS re: untimely opt‐in issues.                                A. Investigation
O&G    14607     1/13/2016      LiAnne P. Chan       0.30 Conference with EVS and DAB re document production log.                                  B. Discovery
O&G    14608     1/13/2016      LiAnne P. Chan       0.80 Prepare and finalize client documents for production; serve same.                        B. Discovery
O&G    14609     1/13/2016      Jahan C. Sagafi      1.00 Damages calculations.                                                                    H. Settlement
O&G    14610     1/13/2016      Elizabeth Stork      0.30 Conference with MNL and DXS re: electronically stored information review.                B. Discovery
O&G    14611     1/13/2016      Elizabeth Stork      1.20 Review CSC Catatlyst documents produced.                                                 D. Doc. Revw.
O&G    14612     1/13/2016      Elizabeth Stork      0.30 Conference with DAB and LPC re: document productions log.                                B. Discovery
O&G    14613     1/13/2016      Elizabeth Stork      0.10 Correspondence with opt in re: CSC lawsuit inquiry.                                      A. Investigation
O&G    14614     1/13/2016      Elizabeth Stork      0.10 Update call log re: post‐notice calls.                                                   F. Strategy
O&G    14615     1/13/2016      Elizabeth Stork      0.50 Telephone conference with opt in re: CSC lawsuit inquiry.                                A. Investigation
O&G    14616     1/13/2016      Elizabeth Stork      0.10 Review document production for opt in.                                                   E. Motions
O&G    14617     1/13/2016      Elizabeth Stork      0.10 Correspondence with DAB and LPC re: opt‐in depositions.                                  C. Depositions
O&G    14618     1/13/2016      Elizabeth Stork      0.10 Review and submit opt in errata sheet.                                                   C. Depositions
O&G    14619     1/13/2016      Elizabeth Stork      0.10 Correspondence with SCG re: opt‐in deposition travel arrangements.                       A. Investigation
O&G    14620     1/13/2016     Daniel Stromberg      0.70 Create electronically stored information review coding template and fields, and split    B. Discovery
                                                          first electronically stored information production into two sets based on concepts and
                                                          isolate for co‐counsel review.
O&G    14621     1/13/2016     Daniel Stromberg      0.30 Conference with MNL re: Defendant electronically stored information production           B. Discovery
                                                          review setup, coding and organization.
O&G    14622     1/13/2016     Daniel Stromberg      0.40 Review Plaintiffs' requests for production re: metadata to be produced and email         D. Doc. Revw.
                                                          defense counsel re: additional fields.
O&G    14623     1/13/2016      Darryl A. Bailey     6.10 Telephone conference with opt‐in deponent re availability; update opt‐in deposition      C. Depositions
                                                          list; update document production list.
O&G    14624     1/13/2016      Darryl A. Bailey     0.30 Conference with EVS and LPC re discovery log.                                            B. Discovery

                                                                 Page 497 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 499 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                      Code
O&G    14625     1/14/2016      Darryl A. Bailey      0.20   Correspondence with opt‐in deponents re availability.                                     C. Depositions
O&G    14626     1/14/2016      Darryl A. Bailey      2.00   Update opt‐in deposition list.                                                            C. Depositions
O&G    14627     1/14/2016      Darryl A. Bailey      2.80   Update discovery log.                                                                     C. Depositions
O&G    14628     1/14/2016    Michael N. Litrownik    0.30   Revisions to EVS correspondence re: Catalyst.                                             D. Doc. Revw.
O&G    14629     1/14/2016    Michael N. Litrownik    0.40   Conference with EVS re: Catalyst issues.                                                  D. Doc. Revw.
O&G    14630     1/14/2016    Michael N. Litrownik    0.20   Correspondence to Plaintiff counsel re: review of electronically stored information.      B. Discovery

O&G    14631     1/14/2016    Michael N. Litrownik   0.40    Correspondence to and from EVS and DXS re: issue tags for review.                         D. Doc. Revw.
O&G    14632     1/14/2016      LiAnne P. Chan       0.10    Calendar opt‐in deposition.                                                               C. Depositions
O&G    14633     1/14/2016      Jahan C. Sagafi      0.60    Analyze data re settlement talks.                                                         H. Settlement
O&G    14634     1/14/2016      Jahan C. Sagafi      0.40    Prepare for deposition and review order re discovery.                                     C. Depositions
O&G    14635     1/14/2016      Elizabeth Stork      0.10    Revise opt‐in call log.                                                                   A. Investigation
O&G    14636     1/14/2016      Elizabeth Stork      0.10    Review opt in documents.                                                                  D. Doc. Revw.
O&G    14637     1/14/2016      Elizabeth Stork      0.20    Telephone conference with opt in re: deposition.                                          C. Depositions
O&G    14638     1/14/2016      Elizabeth Stork      0.10    Correspondence with SCG re: Named Plaintiff deposition travel.                            C. Depositions
O&G    14639     1/14/2016      Elizabeth Stork      0.30    Conference with MNL re: document requests.                                                B. Discovery
O&G    14640     1/14/2016      Elizabeth Stork      0.30    Draft additional document review coding tags for electronically stored information        B. Discovery
                                                             review.
O&G    14641     1/14/2016      Elizabeth Stork      3.90    Draft and revise correspondence to D. Golder (opposing counsel) re: additional Catalyst   B. Discovery
                                                             document requests.
O&G    14642     1/14/2016      Elizabeth Stork      0.20    Telephone conference with opt in.                                                         A. Investigation
O&G    14643     1/14/2016      Elizabeth Stork      1.30    Review Catalyst document production.                                                      E. Motions
O&G    14644     1/14/2016     Daniel Stromberg      0.40    Create and add new issue tags to coding template; further divide up CSC electronically    B. Discovery
                                                             stored information production into review sets for co‐counsel review.

O&G    14645     1/14/2016      Darryl A. Bailey     0.30 Upload documents submitted by opt‐in deponents to case file.                                 C. Depositions
O&G    14646     1/15/2016    Michael N. Litrownik   0.70 Correspondence to and from EVS re: Catalyst discussion; revisions to correspondence          B. Discovery
                                                          to defense counsel.
O&G    14647     1/15/2016    Michael N. Litrownik   0.20 Correspondence to and from EVS re: opt‐in deposition issues.                                 C. Depositions
O&G    14648     1/15/2016    Michael N. Litrownik   0.20 Correspondence to and from EVS re: data deposition issues.                                   C. Depositions
O&G    14649     1/15/2016      LiAnne P. Chan       0.70 Compile deposition binders re opt‐ins.                                                       C. Depositions
O&G    14650     1/15/2016      LiAnne P. Chan       2.40 Prepare client documents for production; correspondence with EVS re same; serve              B. Discovery
                                                          same.
O&G    14651     1/15/2016      LiAnne P. Chan       0.60 Revise errata sheet and prepare same for client signature; correspondence with client        C. Depositions
                                                          re same.
O&G    14652     1/15/2016      LiAnne P. Chan       0.30 Correspondences with DAB re depositions and transcripts.                                     C. Depositions
O&G    14653     1/15/2016      Jahan C. Sagafi      0.30 Discuss electronically stored information search.                                            B. Discovery
O&G    14654     1/15/2016      Jahan C. Sagafi      0.50 Meet and confer re Catalyst documents.                                                       B. Discovery
O&G    14655     1/15/2016      Jahan C. Sagafi      1.20 Discuss damages analysis assumptions with Defendant and calculate exposure.                  H. Settlement



                                                                   Page 498 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 500 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                    Code
O&G    14656     1/15/2016      Elizabeth Stork       0.10   Correspondence with LPC re: document productions.                                       B. Discovery
O&G    14657     1/15/2016      Elizabeth Stork       0.20   Correspondence with D. Golder (opposing counsel) re: document requests.                 B. Discovery
O&G    14658     1/15/2016      Elizabeth Stork       0.20   Correspondence with opt in re: deposition.                                              C. Depositions
O&G    14659     1/15/2016      Elizabeth Stork       0.40   Telephone conference with opt in re: deposition.                                        C. Depositions
O&G    14660     1/15/2016      Elizabeth Stork       0.30   Revise opt‐in deposition chart.                                                         C. Depositions
O&G    14661     1/15/2016      Elizabeth Stork       0.10   Correspondence with LPC re: opt in errata sheet.                                        C. Depositions
O&G    14662     1/15/2016      Elizabeth Stork       0.30   Review documents to produce in advance of upcoming opt‐in depositions.                  C. Depositions
O&G    14663     1/15/2016      Elizabeth Stork       0.10   Correspondence with MNL, JCS and T. Jackson (co‐counsel) re: request for Catalyst       B. Discovery
                                                             documents.
O&G    14664     1/15/2016      Elizabeth Stork      0.60    Draft response to D. Golder (opposing counsel) correspondence re: Catalyst              B. Discovery
                                                             documents.
O&G    14665     1/15/2016      Elizabeth Stork      0.30    Review opt in errata sheet.                                                             C. Depositions
O&G    14666     1/15/2016      Elizabeth Stork      2.10    Review data discovery and J. Zemaitis deposition transcript and draft outline of data   D. Doc. Revw.
                                                             discovery issues for MNL and JCS.
O&G    14667     1/15/2016      Elizabeth Stork      0.10    Correspondence with DAB and LPC re: document productions.                               B. Discovery
O&G    14668     1/15/2016      Elizabeth Stork      0.10    Correspondence with opt in re: deposition scheduling.                                   C. Depositions
O&G    14669     1/15/2016     Daniel Stromberg      0.40    Review Defendant email re: Catalyst data collection and production and draft language   D. Doc. Revw.
                                                             for EVS email reply.
O&G    14670     1/15/2016      Darryl A. Bailey     5.50    Review opt‐in deponent list re: job title; upload deposition transcripts and calendar   C. Depositions
                                                             errata due date re same; check client documents file re deposition preparation.

O&G    14671     1/18/2016     Daniel Stromberg      0.40 Review defense consel email re: electronically stored information production .DAT files B. Discovery
                                                          and draft email reply to defense counsel re: supplemental metadata fields.

O&G    14672     1/18/2016     Daniel Stromberg      0.30 Create search term list for Defendant electronically stored information productions.       B. Discovery

O&G    14673     1/19/2016    Part Time Paralegal    0.40 [YRM] Prepare deposition prep binder for opt in.                                           C. Depositions
O&G    14674     1/19/2016    Michael N. Litrownik   0.20 Correspondence to and from EVS re: opt‐in document issues.                                 B. Discovery
O&G    14675     1/19/2016    Michael N. Litrownik   0.20 Correspondence to and from M. Decker re: electronically stored information review          B. Discovery
                                                          issues.
O&G    14676     1/19/2016    Michael N. Litrownik   0.80 Telephone conference with D. Golder and D. Salazar‐Austin (opposing counsel) and T.        B. Discovery
                                                          Jackson (co‐counsel), MJS, and EVS re: Catalyst.
O&G    14677     1/19/2016    Michael N. Litrownik   0.20 Telephone conference with T. Jackson (co‐counsel) and MJS re: Catalyst call.               B. Discovery
O&G    14678     1/19/2016    Michael N. Litrownik   0.30 Correspondence to and from T. Jackson (co‐counsel), EVS, and JCS re: Catalyst              B. Discovery
                                                          production.
O&G    14679     1/19/2016    Michael N. Litrownik   0.80 Conference with MJS re: case status.                                                       F. Strategy
O&G    14680     1/19/2016    Michael N. Litrownik   0.30 Conference with EVS re: opt‐in deposition and Catalyst issues.                             C. Depositions
O&G    14681     1/19/2016    Michael J. Scimone     1.00 Telephone conference with CSC counsel re Catalyst document dispute.                        B. Discovery
O&G    14682     1/19/2016    Michael J. Scimone     0.40 Review and update file.                                                                    A. Investigation



                                                                   Page 499 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 501 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                    Code
O&G    14683     1/19/2016     Michael J. Scimone     0.90 Conference with MNL re case status and current deadlines, outstanding discovery         B. Discovery
                                                           issues.
O&G    14684     1/19/2016      LiAnne P. Chan        0.20 Correspondences with internal team re deposition binders.                               C. Depositions
O&G    14685     1/19/2016      Jahan C. Sagafi       0.20 Correspondence re Catalyst discovery.                                                   B. Discovery
O&G    14686     1/19/2016      Jahan C. Sagafi       0.10 Discuss mediation.                                                                      H. Settlement
O&G    14687     1/19/2016      Elizabeth Stork       0.70 Telephone conference with D. Golder (opposing counsel), T. Jackson, (co‐counsel) MNL    B. Discovery
                                                           and MCS re: CSC Catalyst documents.
O&G    14688     1/19/2016      Elizabeth Stork       0.10 Correspondence with D. Golder and D. Salazar‐Austin (opposing counsel) re: opt‐in       B. Discovery
                                                           document productions.
O&G    14689     1/19/2016      Elizabeth Stork       0.10 Correspondence with MNL re: opt in documents.                                           B. Discovery
O&G    14690     1/19/2016      Elizabeth Stork       3.30 Deposition preparation with opt in.                                                     C. Depositions
O&G    14691     1/19/2016      Elizabeth Stork       3.00 Travel from New York to Hartford for opt in deposition.                                 I. Travel
O&G    14692     1/19/2016      Elizabeth Stork       0.60 Review otp in documents in preparation for deposition.                                  C. Depositions
O&G    14693     1/19/2016      Elizabeth Stork       0.30 Conference with MNL re: meet & confer.                                                  B. Discovery
O&G    14694     1/19/2016      Elizabeth Stork       0.10 Correspondence with JCS, MNL and T. Jackson (co‐counsel) re: meet & confer call.        B. Discovery

O&G    14695     1/19/2016      Elizabeth Stork      0.10 Correspondence with DAB and LPC re: deposition preparation binders.                      C. Depositions
O&G    14696     1/19/2016     Daniel Stromberg      0.50 Investigate CSC electronically stored information document production format per M.      B. Discovery
                                                          Decker and advise re: PDF downloads of CSC electronically stored information
                                                          produced documents.
O&G    14697     1/19/2016      Darryl A. Bailey     4.10 Update opt‐in deposition log; update deposition case file; calendar deadline re errata   C. Depositions
                                                          sheet; update deposition calendar; update discovery log.
O&G    14698     1/20/2016    Michael N. Litrownik   0.30 Online research re: Catalyst.                                                            A. Investigation
O&G    14699     1/20/2016    Michael N. Litrownik   0.10 Review correspondence from M. Decker re: case overview.                                  D. Doc. Revw.
O&G    14700     1/20/2016    Michael N. Litrownik   0.70 Telephone conference with Plaintiff counsel re: discovery, electronically stored         B. Discovery
                                                          information, other issues.
O&G    14701     1/20/2016    Michael N. Litrownik   0.40 Correspondence to and from EVS re: document production issues.                           B. Discovery
O&G    14702     1/20/2016    Michael J. Scimone     0.70 Telephone conference with co‐counsel re discovery issues.                                B. Discovery
O&G    14703     1/20/2016      LiAnne P. Chan       0.50 Correspondence with MNL re Defendant's document production.                              B. Discovery
O&G    14704     1/20/2016      LiAnne P. Chan       0.50 Conference with DAB re document production log and index.                                B. Discovery
O&G    14705     1/20/2016      LiAnne P. Chan       0.40 Compile binders re opt‐ins depositions.                                                  C. Depositions
O&G    14706     1/20/2016      LiAnne P. Chan       0.50 Prepare and finalize client documents for production; correspondence with MNL re         B. Discovery
                                                          same; serve same; update production log; research re opt‐ins.
O&G    14707     1/20/2016      Jahan C. Sagafi      0.90 Review and discuss Catalyst documents.                                                   D. Doc. Revw.
O&G    14708     1/20/2016      Jahan C. Sagafi      0.40 Call with Defendant re settlement damages calculations and follow‐up.                    H. Settlement
O&G    14709     1/20/2016      Jahan C. Sagafi      0.80 Team strategy meeting.                                                                   F. Strategy
O&G    14710     1/20/2016      Elizabeth Stork      0.30 Correspondence with MNL re: depositions.                                                 C. Depositions
O&G    14711     1/20/2016      Elizabeth Stork      0.10 Correspondence with LPC and DAB re: document production and deposition                   C. Depositions
                                                          preparation binders.
O&G    14712     1/20/2016      Elizabeth Stork      0.20 Review document production.                                                              E. Motions

                                                                 Page 500 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 502 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                    Code
O&G    14713     1/20/2016      Elizabeth Stork       4.00   Travel from Hartford, CT to New York from deposition of opt in.                         I. Travel
O&G    14714     1/20/2016      Elizabeth Stork       5.00   Deposition of opt in.                                                                   C. Depositions
O&G    14715     1/20/2016      Elizabeth Stork       0.50   Deposition preparation with opt in.                                                     C. Depositions
O&G    14716     1/20/2016      Elizabeth Stork       0.10   Review opt in deposition preparation materials.                                         C. Depositions
O&G    14717     1/20/2016      Elizabeth Stork       0.20   Research deposition objection rules in Connecticut.                                     C. Depositions
O&G    14718     1/20/2016     Daniel Stromberg       0.70   Bi‐weekly status call.                                                                  F. Strategy
O&G    14719     1/20/2016      Darryl A. Bailey      6.80   Correspondence with co‐counsel re contact information for opt‐in deponents;             C. Depositions
                                                             correspondence with opt‐in deponent regarding requested documents; internet
                                                             research re: opt‐ins; update class member contact list; update discovery log; review
                                                             class list re names provided by claims administrator.

O&G    14720     1/21/2016    Michael N. Litrownik   0.40    Conference with EVS re: discovery and other issues.                                     B. Discovery
O&G    14721     1/21/2016    Michael N. Litrownik   0.50    Correspondence to Plaintiff counsel re: Catalyst implementation document.               B. Discovery
O&G    14722     1/21/2016      LiAnne P. Chan       0.50    Review case file re document productions; update discovery log.                         B. Discovery
O&G    14723     1/21/2016      LiAnne P. Chan       0.70    Draft and prepare correspondence to client re opt‐out.                                  A. Investigation
O&G    14724     1/21/2016      LiAnne P. Chan       0.30    Compile binders re opt‐ins' deposition preparation documents.                           C. Depositions
O&G    14725     1/21/2016      LiAnne P. Chan       0.40    Save Defendant's document production to case file.                                      B. Discovery
O&G    14726     1/21/2016      Jahan C. Sagafi      0.30    Review Catalyst documents and ITIL and discuss with team.                               D. Doc. Revw.
O&G    14727     1/21/2016      Elizabeth Stork      0.20    Revise opt‐in deposition chart.                                                         C. Depositions
O&G    14728     1/21/2016      Elizabeth Stork      0.50    Telephone conference with opt in re: deposition.                                        C. Depositions
O&G    14729     1/21/2016      Elizabeth Stork      0.10    Correspondence with LPC re: opt in opt‐out letter.                                      A. Investigation
O&G    14730     1/21/2016      Elizabeth Stork      0.20    Telephone conference with opt in re: deposition.                                        C. Depositions
O&G    14731     1/21/2016      Elizabeth Stork      0.20    Correspondence with MJS re: data discovery.                                             B. Discovery
O&G    14732     1/21/2016      Elizabeth Stork      0.40    Conference with MNL re: discovery issues.                                               B. Discovery
O&G    14733     1/21/2016      Elizabeth Stork      0.10    Review deposition preparation binders for opt ins.                                      C. Depositions
O&G    14734     1/21/2016     Daniel Stromberg      0.70    Create index of data in e‐discovery vendor for paralegal report.                        D. Doc. Revw.
O&G    14735     1/21/2016     Daniel Stromberg      0.50    Load CSC production of opt‐in data to e‐discovery vendor, OCR PDFs and index.           B. Discovery

O&G    14736     1/21/2016      Darryl A. Bailey     6.60 Update discovery log; upload deposition transcripts to case file, calendar errata sheet.   C. Depositions

O&G    14737     1/22/2016    Part Time Paralegal    3.50 [NXR] Compile binder re deposition of Named Plaintiff.                                     C. Depositions
O&G    14738     1/22/2016    Michael N. Litrownik   0.30 Correspondence to and from D. Golder (opposing counsel) and Plaintiff counsel re:          B. Discovery
                                                          follow‐up to MSA documents.
O&G    14739     1/22/2016    Michael N. Litrownik   0.20 Correspondene to and from Plaintiff counsel re: electronically stored information          B. Discovery
                                                          production issues.
O&G    14740     1/22/2016     Michael J. Scimone    0.20 Conference with JCS re discovery strategy.                                                 B. Discovery
O&G    14741     1/22/2016     Michael J. Scimone    0.40 Correspondence with MNL, LVS re organizational data.                                       B. Discovery
O&G    14742     1/22/2016      LiAnne P. Chan       1.10 Review case fle and production log; update same; correspondence with DAB re same.          B. Discovery

O&G    14743     1/22/2016      LiAnne P. Chan       0.30 Finalize and prepare errata sheet of opt‐in opt in for service; serve same.                C. Depositions

                                                                   Page 501 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 503 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                   Code
O&G    14744     1/22/2016      LiAnne P. Chan        2.80   Compile binder re deposition of Named Plaintiff .                                      C. Depositions
O&G    14745     1/22/2016      Jahan C. Sagafi       0.60   Discuss class certification strategy.                                                  E. Motions
O&G    14746     1/22/2016      Elizabeth Stork       0.10   Correspondence with DXS and LPC re: opt in deposition preparation binder.              C. Depositions
O&G    14747     1/22/2016      Elizabeth Stork       2.40   Review opt in documents for inclusion in deposition preparation binder.                C. Depositions
O&G    14748     1/22/2016      Elizabeth Stork       0.10   Correspondence with LPC and DAB re: deposition preparation binder.                     C. Depositions
O&G    14749     1/22/2016      Elizabeth Stork       0.10   Correspondence with DXS re: deposition preparation document review.                    C. Depositions
O&G    14750     1/22/2016      Elizabeth Stork       0.10   Correspondence with MJS re: data discovery.                                            B. Discovery
O&G    14751     1/22/2016     Daniel Stromberg       0.10   Advise LPC re: deposition preparation index and searches.                              C. Depositions
O&G    14752     1/22/2016     Daniel Stromberg       0.50   Identify and convert to PDF opt in relevant and hot documents for deposition binder.   C. Depositions

O&G    14753     1/22/2016     Daniel Stromberg      0.40 Tiff necessary documents for deposition review and create highlight.                      C. Depositions
O&G    14754     1/22/2016     Daniel Stromberg      0.10 Conference with EVS re: deposition preparation review.                                    C. Depositions
O&G    14755     1/22/2016     Daniel Stromberg      0.40 Create opt in deposition preparation field and issue tree and identify opt in documents   C. Depositions
                                                          per EVS review.
O&G    14756     1/22/2016     Daniel Stromberg      0.40 Investigate and assess CSC electronically stored information production email threads     B. Discovery
                                                          with missing attachments and emails per M. Decker and advise team.

O&G    14757     1/22/2016      Darryl A. Bailey     3.30 Upload deposition exhibits to case file; update discovery log.                            C. Depositions
O&G    14758     1/24/2016    Michael N. Litrownik   1.30 Review opt in deposition preparartion binder documents.                                   C. Depositions
O&G    14759     1/24/2016    Michael N. Litrownik   0.30 Correspondence to and from EVS and D. Ranahan (co‐counsel) re: job title and              B. Discovery
                                                          document production issues.
O&G    14760     1/25/2016    Michael N. Litrownik   3.30 Deposition preparation with Named Plaintiff.                                              C. Depositions
O&G    14761     1/25/2016    Michael N. Litrownik   0.40 Review notes re: open discovery issues; conference with EVS re: same                      C. Depositions
O&G    14762     1/25/2016    Michael N. Litrownik   0.20 Conference with EVS re: discovery issues                                                  B. Discovery
O&G    14763     1/25/2016    Michael J. Scimone     0.50 Review correspondence and orders re discovery issues.                                     C. Depositions
O&G    14764     1/25/2016      Jahan C. Sagafi      0.20 Prepare for opt‐in deposition.                                                            C. Depositions
O&G    14765     1/25/2016      Elizabeth Stork      0.80 Correspondence with MNL and JCS re: opt‐in deposition scheduling.                         C. Depositions
O&G    14766     1/25/2016      Elizabeth Stork      0.10 Correspondence with D. Golder (opposing counsel) re: opt‐in depositions.                  C. Depositions
O&G    14767     1/25/2016      Elizabeth Stork      0.20 Conference with MNL re: opt‐in depositions.                                               C. Depositions
O&G    14768     1/25/2016      Elizabeth Stork      0.10 Correspondence with D. Ranahan (co‐counsel), D. Salazar‐Austin, D. Golder, W.             B. Discovery
                                                          Anthony, B. Anders, and M. Porter (opposing counsel) re: opt in document production.

O&G    14769     1/25/2016      Elizabeth Stork      0.10    Correspondence with GJM re: document production for opt‐in.                            B. Discovery
O&G    14770     1/25/2016      Elizabeth Stork      0.10    Correspondence with opt in re: depositions.                                            C. Depositions
O&G    14771     1/25/2016      Elizabeth Stork      0.20    Conference with MNL re: Named Plaintiff documents and discovery.                       B. Discovery
O&G    14772     1/25/2016      Elizabeth Stork      0.80    Review opt in supplemental documents.                                                  D. Doc. Revw.
O&G    14773     1/25/2016      Elizabeth Stork      0.10    Correspondence with MNL, DAB and LPC re: opt in documents.                             B. Discovery
O&G    14774     1/25/2016      Elizabeth Stork      0.10    Review opt in documents for supplemental production.                                   D. Doc. Revw.
O&G    14775     1/25/2016      Elizabeth Stork      0.10    Correspondence with MNL re: Named Plaintiff documents.                                 B. Discovery



                                                                   Page 502 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 504 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                  Code
O&G    14776     1/25/2016     Daniel Stromberg       0.70 Compress, transfer and coordinate loading of CSC electronically stored information    B. Discovery
                                                           production to e‐discovery vendor.
O&G    14777     1/25/2016     Daniel Stromberg       0.30 Summarize Defendant electronically stored information production status for MJS and   B. Discovery
                                                           advise re: electronically stored information assessment.
O&G    14778     1/25/2016      Darryl A. Bailey      4.20 Update discovery log; telephone conference with opt‐in deponent re availabiltiy;      C. Depositions
                                                           prepare opt‐in deponents documents for production.
O&G    14779     1/26/2016    Michael N. Litrownik    0.40 Review correspondence from D. Golder (opposing counsel) re: Catalyst issues;          B. Discovery
                                                           correspondence to and from Plaintiff counsel re: same.
O&G    14780     1/26/2016    Michael N. Litrownik    8.20 Attend deposition of Named Plaintiff.                                                 C. Depositions
O&G    14781     1/26/2016    Michael J. Scimone      0.10 Correspondence with JCS, MNL, EVS re preparing deponents re retaliation issues.       C. Depositions

O&G    14782     1/26/2016      Jahan C. Sagafi      0.40   Opt‐in discovery and catalyst documents.                                             B. Discovery
O&G    14783     1/26/2016      Elizabeth Stork      0.20   Correspondence with opt‐ins re: case updates.                                        A. Investigation
O&G    14784     1/26/2016      Elizabeth Stork      0.10   Correspondence with DAB and LPC re: opt‐in outreach.                                 A. Investigation
O&G    14785     1/26/2016      Elizabeth Stork      0.60   Correspondence with JCS, MNL and MJS re: retaliation issue.                          A. Investigation
O&G    14786     1/26/2016      Elizabeth Stork      0.20   Correspondence with JCS re: retaliation issue.                                       A. Investigation
O&G    14787     1/26/2016      Elizabeth Stork      0.20   Correspondence with JCS re: opt‐in depositions.                                      C. Depositions
O&G    14788     1/26/2016     Daniel Stromberg      0.60   Review defense cousel email re: Catalyst database and advise team re: collections    D. Doc. Revw.
                                                            options and next steps.
O&G    14789     1/26/2016     Daniel Stromberg      0.30   Review DAB production log.                                                           B. Discovery
O&G    14790     1/26/2016      Darryl A. Bailey     3.50   Update deposition log; correspondence with opt‐in deponents re availability and      C. Depositions
                                                            requested documents.
O&G    14791     1/27/2016    Michael N. Litrownik   0.60   Telephone conference with Plaintiff counsel re: electronically stored information    B. Discovery
                                                            review and strategy.
O&G    14792     1/27/2016    Michael N. Litrownik   2.20   Attend deposition of Named Plaintiff.                                                C. Depositions
O&G    14793     1/27/2016    Michael J. Scimone     0.70   Telephone conference with document review team re targeting documents for            D. Doc. Revw.
                                                            classwide discovery.
O&G    14794     1/27/2016     Michael J. Scimone    0.20   Conference with MNL re conference call with document review team.                    D. Doc. Revw.
O&G    14795     1/27/2016     Michael J. Scimone    0.20   Correspondence with JCS re discovery tactics.                                        B. Discovery
O&G    14796     1/27/2016      Jahan C. Sagafi      0.20   Discuss retaliation issues.                                                          A. Investigation
O&G    14797     1/27/2016      Jahan C. Sagafi      0.40   Discuss re MSA discovery.                                                            B. Discovery
O&G    14798     1/27/2016      Jahan C. Sagafi      0.30   Meet and confer re MSAs.                                                             B. Discovery
O&G    14799     1/27/2016      Elizabeth Stork      0.10   Telephone conference with opt in re: inquiry.                                        A. Investigation
O&G    14800     1/27/2016      Elizabeth Stork      0.10   Telephone conference with opt in (left voicemail),                                   A. Investigation
O&G    14801     1/27/2016      Elizabeth Stork      0.20   Correspondence with DXS, LPC, M. Decker, G. Casey (co‐counsel), MJS, MNL re:         D. Doc. Revw.
                                                            document review.
O&G    14802     1/27/2016      Elizabeth Stork      0.60   Telephone conference with DXS, LPC, M. Decker, G. Casey (co‐counsel), MJS, MNL re:   D. Doc. Revw.
                                                            document review.
O&G    14803     1/27/2016      Elizabeth Stork      0.20   Correspondence with Plaintiffs' counsel team re: retaliation issue.                  A. Investigation



                                                                  Page 503 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 505 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                   Code
O&G    14804     1/27/2016      Elizabeth Stork       0.10 Review correspondence from D. Golder (opposing counsel) re: MSA productions.           B. Discovery

O&G    14805     1/27/2016     Daniel Stromberg      0.20 Advise G. Casey (co‐counsel) re e‐discovery review steps.                             D. Doc. Revw.
O&G    14806     1/27/2016     Daniel Stromberg      0.10 Grant MJS access to document database.                                                D. Doc. Revw.
O&G    14807     1/27/2016     Daniel Stromberg      0.60 Conference with co‐counsel re: CSC electronically stored information document review. B. Discovery

O&G    14808     1/27/2016     Daniel Stromberg      0.70 Coordinate thread deduplication for CSC electronically stored information productions   B. Discovery
                                                          and update electronically stored information review population.
O&G    14809     1/27/2016     Daniel Stromberg      1.60 Review and investigate production log, Ringtail data and report inventory and email     D. Doc. Revw.
                                                          with DAB.
O&G    14810     1/27/2016     Daniel Stromberg      0.30 Review email correspondence re: Catalyst database format and advise re: export file     D. Doc. Revw.
                                                          type options.
O&G    14811     1/27/2016      Darryl A. Bailey     5.60 Upload correspondence to case file; update discovery log; correspondence with opt‐in    C. Depositions
                                                          deponents re availability.
O&G    14812     1/28/2016    Michael N. Litrownik   0.20 Conference with MJS and EVS re: Catalyst and MSA documents.                             B. Discovery
O&G    14813     1/28/2016    Michael N. Litrownik   1.50 Telephone conference with D. Golder, B. Anders (opposing counsel), MJS, EVS, and DXS    B. Discovery
                                                          re: Catalyst and MSA documents.
O&G    14814     1/28/2016    Michael N. Litrownik   0.30 Correspondence to and from MJS and EVS corproate documents issues.                      B. Discovery
O&G    14815     1/28/2016    Michael J. Scimone     1.70 Draft follow‐up communication re Catalyst and MSA documents.                            B. Discovery
O&G    14816     1/28/2016    Michael J. Scimone     0.20 Conference with MNL, EVS re follow‐up items for conference with Jackson Lewis.          E. Motions

O&G    14817     1/28/2016     Michael J. Scimone    1.50 Telephone conference with D. Golder, B. Anders (opposing counsel) re Catalyst, MSA‐     B. Discovery
                                                          related documents.
O&G    14818     1/28/2016     Michael J. Scimone    0.90 Prepare for telephone conference with D. Golder, B. Anders (opposing counsel) re MSA    B. Discovery
                                                          and Catalyst documents.
O&G    14819     1/28/2016     Michael J. Scimone    0.10 Correspondence re research on discoverability of policy information.                    E. Motions
O&G    14820     1/28/2016      Jahan C. Sagafi      0.60 Meet and confer re Catalyst and MSA documents.                                          B. Discovery
O&G    14821     1/28/2016      Jahan C. Sagafi      1.70 Settlement discussions; data analysis.                                                  H. Settlement
O&G    14822     1/28/2016      Elizabeth Stork      0.10 Correspondence with JCS, MJS and MNL re: retaliation and communication with class       A. Investigation
                                                          members.
O&G    14823     1/28/2016      Elizabeth Stork      0.30 Correspondence with MJS and MNL re: discovery requests.                                 B. Discovery
O&G    14824     1/28/2016      Elizabeth Stork      0.50 Draft chart re: opt‐in deponent testimony.                                              C. Depositions
O&G    14825     1/28/2016      Elizabeth Stork      0.20 Correspondence with opt ins re: errata sheets.                                          C. Depositions
O&G    14826     1/28/2016      Elizabeth Stork      0.20 Conference with MJS and MNL re: discovery requests.                                     B. Discovery
O&G    14827     1/28/2016      Elizabeth Stork      1.50 Telephone conference with D. Golder, B. Anders (opposing counsel), DXS, MJS, MNL re:    B. Discovery
                                                          discovery requests.
O&G    14828     1/28/2016      Elizabeth Stork      1.50 Research re: relevance of corporate management documents to wage and hour class         E. Motions
                                                          action.
O&G    14829     1/28/2016     Daniel Stromberg      1.50 Conference with defense counsel re MSA documents and Catalyst system data and           B. Discovery
                                                          productions.

                                                                 Page 504 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 506 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                 Code
O&G    14830     1/28/2016      Darryl A. Bailey      5.20 Correspondence with opt‐in deponents re availability and requested documents;         C. Depositions
                                                           update discovery log; upload deposition transcript and exhibits to case file.

O&G    14831     1/29/2016    Michael N. Litrownik   0.20   Correspondence to JCS, MJS, and EVS re: Catalyst discovery.                          B. Discovery
O&G    14832     1/29/2016    Michael N. Litrownik   0.60   Correspondence to and from MJS and EVS re: Catalyst issues.                          D. Doc. Revw.
O&G    14833     1/29/2016      LiAnne P. Chan       0.20   Conference with EVS re research.                                                     E. Motions
O&G    14834     1/29/2016      LiAnne P. Chan       2.90   Update list re opt‐in depositions.                                                   C. Depositions
O&G    14835     1/29/2016      Elizabeth Stork      0.20   Update opt‐in deposition chart with information from opt in.                         C. Depositions
O&G    14836     1/29/2016      Elizabeth Stork      0.30   Telephone conference with opt in re: deposition.                                     C. Depositions
O&G    14837     1/29/2016      Elizabeth Stork      0.30   Telephone conference with opt in re: lawsuit inquiry.                                A. Investigation
O&G    14838     1/29/2016      Elizabeth Stork      0.10   Correspondence with LPC re: Catalyst research.                                       A. Investigation
O&G    14839     1/29/2016      Elizabeth Stork      0.20   Conference with LPC re: Catalyst research.                                           A. Investigation
O&G    14840     1/29/2016      Elizabeth Stork      0.30   Correspondence with LPC, MJS and MNL re: Catalyst research.                          A. Investigation
O&G    14841     1/29/2016      Elizabeth Stork      0.60   Correspondence with MNL re: Catalyst depositions.                                    C. Depositions
O&G    14842     1/29/2016      Darryl A. Bailey     6.50   Update discovery log; compile job title data from class list re opt‐in deposition    C. Depositions
                                                            testimony chart.
O&G    14843     1/31/2016    Michael N. Litrownik   0.20   Correspondence to JCS, MJS, and EVS re: late opt‐in issues.                          A. Investigation
O&G    14844     2/1/2016     Michael N. Litrownik   0.30   Correspondence to and from JCS, EVS, and MJS re: untimely opt‐in issues.             A. Investigation
O&G    14845     2/1/2016     Michael N. Litrownik   0.40   Correspondence to and from EVS, MJS, JCS, and T. Jackson (co‐counsel) re: Catalyst   A. Investigation
                                                            wiki.
O&G    14846     2/1/2016     Michael N. Litrownik   0.30   Correspondence to and from EVS and MJS re: Catalyst info.                            B. Discovery
O&G    14847     2/1/2016     Michael N. Litrownik   0.20   Correspondence to and from EVS re: opt‐in depositions scheduling.                    C. Depositions
O&G    14848     2/1/2016     Michael N. Litrownik   0.20   Review and revise correspondence EVS re: letter to opt‐ins.                          A. Investigation
O&G    14849     2/1/2016       LiAnne P. Chan       2.40   Research Catalyst.                                                                   A. Investigation
O&G    14850     2/1/2016       Jahan C. Sagafi      0.10   Correspondence re settlement talks.                                                  H. Settlement
O&G    14851     2/1/2016       Elizabeth Stork      0.30   Review Catalyst online research from LPC and DAB.                                    A. Investigation
O&G    14852     2/1/2016       Elizabeth Stork      0.50   Revise opt‐in deposition scheduling chart.                                           C. Depositions
O&G    14853     2/1/2016       Elizabeth Stork      0.20   Correspondence with opt‐ins re: deposition scheduling.                               C. Depositions
O&G    14854     2/1/2016       Elizabeth Stork      1.00   Correspondence with DAB and LPC re: remaining opt‐in deponent scheduling.            C. Depositions

O&G    14855     2/1/2016       Elizabeth Stork      0.40 Correspondence with MJS and MNL re: opt in.                                            A. Investigation
O&G    14856     2/1/2016       Elizabeth Stork      1.00 Correspondence with M. Levin, M. Decker, G. Casey, D. Ranahan (co‐counsel), MNL and    C. Depositions
                                                          MJS re: deposition schedule.
O&G    14857     2/1/2016       Elizabeth Stork      0.30 Revise opt‐in deposition testimony chart.                                              C. Depositions
O&G    14858     2/1/2016       Elizabeth Stork      0.20 Telephone conference with opt in re: case update.                                      A. Investigation
O&G    14859     2/1/2016       Elizabeth Stork      0.10 Review discovery‐related correspondence from D. Golder (opposing counsel).             C. Depositions

O&G    14860     2/1/2016       Elizabeth Stork      0.80 Draft case update and discovery‐related correspondence to opt‐ins.                     B. Discovery
O&G    14861     2/1/2016       Elizabeth Stork      0.20 Draft correspondence to D. Golder (opposing counsel) re: retaliation issue.            E. Motions



                                                                  Page 505 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 507 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours Description                                                                                    Code
O&G    14862     2/1/2016     Daniel Stromberg       0.80 Investigate and summarize Plaintiff production document inventory and tracking for      B. Discovery
                                                          DAB.
O&G    14863     2/1/2016       Darryl A. Bailey     4.50 Update opt‐in testimony chart; upload deposition transcripts to case                    C. Depositions
                                                          file;correspondence with opt‐in deponent re availability; conference with LPC re
                                                          research project; reasearch re catalyst.
O&G    14864     2/2/2016    Michael N. Litrownik    0.20 Review correspondence from EVS re: Catalyst.                                            D. Doc. Revw.
O&G    14865     2/2/2016    Michael N. Litrownik    1.00 Research online re: Catalyst wiki; correspondence to and from EVS, MJS, and DXS re:     A. Investigation
                                                          same.
O&G    14866     2/2/2016    Michael N. Litrownik    0.60 Correspondence to and from EVS re: salary, data, and damages issues.                    H. Settlement
O&G    14867     2/2/2016    Michael N. Litrownik    0.20 Review draft deposition notices; correspondence to EVS re: same.                        C. Depositions
O&G    14868     2/2/2016    Michael N. Litrownik    0.40 Review data re: untimely opt‐ins; correspondence to Plaintiff counsel re: same.         D. Doc. Revw.

O&G    14869     2/2/2016    Michael N. Litrownik   0.20   Correspondence to and from EVS and MJS re: Catalyst depositions.                       C. Depositions
O&G    14870     2/2/2016    Michael J. Scimone     0.50   Draft agenda for team conference call.                                                 F. Strategy
O&G    14871     2/2/2016      LiAnne P. Chan       0.50   Correspondences with internal team re research re Catalyst.                            A. Investigation
O&G    14872     2/2/2016      Jahan C. Sagafi      0.30   Discussion re retaliation concerns.                                                    F. Strategy
O&G    14873     2/2/2016      Jahan C. Sagafi      0.30   Prepare for team call re discovery needs and opt‐ins.                                  B. Discovery
O&G    14874     2/2/2016      Elizabeth Stork      3.10   Review and research Catalyst documents, and draft related outline in preparation for   D. Doc. Revw.
                                                           meet & confer call.
O&G    14875     2/2/2016       Elizabeth Stork     0.50   Correspondence with MNL, M. Levin‐Gesundheit, and G. Casey (co‐counsel) re: opt‐in     C. Depositions
                                                           deposition testimony chart.
O&G    14876     2/2/2016      Elizabeth Stork      0.20   Update class member call log.                                                          A. Investigation
O&G    14877     2/2/2016      Elizabeth Stork      2.00   Revise opt‐in deposition testimony chart.                                              C. Depositions
O&G    14878     2/2/2016      Elizabeth Stork      0.10   Review and revise letter to opt in re: deposition.                                     C. Depositions
O&G    14879     2/2/2016      Elizabeth Stork      0.10   Correspondence with MNL re: deposition testimony chart.                                C. Depositions
O&G    14880     2/2/2016      Elizabeth Stork      0.10   Correspondence with MNL and MJS re: deposition notices.                                C. Depositions
O&G    14881     2/2/2016      Elizabeth Stork      0.30   Review and revise Plaintiffs' counsel team call agenda.                                F. Strategy
O&G    14882     2/2/2016      Elizabeth Stork      0.30   Review and serve final notices of deposition on CSC.                                   C. Depositions
O&G    14883     2/2/2016      Elizabeth Stork      0.20   Correspondence with MNL and MJS re: Catalyst discovery.                                B. Discovery
O&G    14884     2/2/2016      Elizabeth Stork      0.50   Draft deposition notices for fact‐witnesses re: CSC processes and procedures.          C. Depositions
O&G    14885     2/2/2016      Elizabeth Stork      0.10   Review opt in deposition transcript.                                                   C. Depositions
O&G    14886     2/2/2016      Elizabeth Stork      0.10   Correspondence with opt in re: errata sheet.                                           C. Depositions
O&G    14887     2/2/2016      Elizabeth Stork      0.30   Correspondence with D. Golder (opposing counsel) re: retaliation issue.                E. Motions
O&G    14888     2/2/2016      Elizabeth Stork      0.10   Correspondence with opt in re: deposition.                                             C. Depositions
O&G    14889     2/2/2016     Daniel Stromberg      0.80   Review EVS CSC Catalyst links and advise re: possible export formats and search        D. Doc. Revw.
                                                           options.
O&G    14890     2/2/2016       Darryl A. Bailey    5.10   Finalize deposition notices; prepare un‐responsive letter to opt‐in; correspondence    C. Depositions
                                                           with opt‐ins re deposition availability; update opt‐in deposition list.

O&G    14891     2/3/2016     Part Time Paralegal   0.20 [YRM] Research witness information.                                                      E. Motions

                                                                 Page 506 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 508 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours Description                                                                                      Code
O&G    14892     2/3/2016    Michael N. Litrownik    1.00 Conference with MJS and EVS re: class certification.                                      E. Motions
O&G    14893     2/3/2016    Michael N. Litrownik    0.20 Telephone conference with D. Golder and B. Anders (opposing counsel) re: Catalyst.        B. Discovery

O&G    14894     2/3/2016    Michael N. Litrownik   0.90 Telephone conference with Plaintiff counsel re: discovery, opt‐in issues, other case       B. Discovery
                                                         strategy.
O&G    14895     2/3/2016     Michael J. Scimone    1.10 Conference with MNL, EVS re class certification strategy, identifying core                 E. Motions
                                                         commonalities.
O&G    14896     2/3/2016     Michael J. Scimone    0.30 Telephone conference with D. Golder, B. Anders (opposing counsel) re Defendant's           B. Discovery
                                                         objections to producing Catalyst, MSA documents.
O&G    14897     2/3/2016     Michael J. Scimone    0.90 Telephone conference with co‐counsel re discovery strategy.                                B. Discovery
O&G    14898     2/3/2016     Michael J. Scimone    0.40 Review research re Catalyst.                                                               A. Investigation
O&G    14899     2/3/2016      LiAnne P. Chan       0.20 Save docket document to case file; correspondence with attorney team.                      F. Strategy
O&G    14900     2/3/2016      Jahan C. Sagafi      0.20 Correspondence and discussion re catalyst.                                                 F. Strategy
O&G    14901     2/3/2016      Jahan C. Sagafi      0.70 Meeting re strategy.                                                                       F. Strategy
O&G    14902     2/3/2016      Elizabeth Stork      0.10 Correspondence with JCS, MNL, and MJS re: case strategy.                                   F. Strategy
O&G    14903     2/3/2016      Elizabeth Stork      0.20 Correspondence with LPC re: deposition digest organization.                                C. Depositions
O&G    14904     2/3/2016      Elizabeth Stork      0.20 Telephone conference with D. Golder, B. Anders (opposing counsel), MNL and MJS re:         B. Discovery
                                                         meet & confer over production of MSA and Catalyst documents.
O&G    14905     2/3/2016      Elizabeth Stork      0.80 Conference with MNL and MJS re: discovery and class certification strategy.                E. Motions
O&G    14906     2/3/2016      Elizabeth Stork      0.30 Correspondence with DAB and class members re deposition scheduling.                        C. Depositions
O&G    14907     2/3/2016      Elizabeth Stork      0.10 Correspondence with D. Ranahan, G. Casey, M. Levin (co‐counsel), M. Decker, and MNL        C. Depositions
                                                         re: opt‐in deposition preparation.
O&G    14908     2/3/2016      Elizabeth Stork      0.20 Correspondence with CSC Plaintiffs' Counsel re: follow‐up items from team call.            F. Strategy

O&G    14909     2/3/2016      Elizabeth Stork      0.10   Research for CSC deponents.                                                              C. Depositions
O&G    14910     2/3/2016      Elizabeth Stork      0.10   Revise opt‐in deposition digest template.                                                C. Depositions
O&G    14911     2/3/2016      Elizabeth Stork      1.00   CSC Plaintiffs' counsel bi‐weekly status call.                                           F. Strategy
O&G    14912     2/3/2016      Elizabeth Stork      0.10   Review CSC team call agenda.                                                             F. Strategy
O&G    14913     2/3/2016      Elizabeth Stork      0.20   Correspondence with MJS re: Catalyst documents.                                          B. Discovery
O&G    14914     2/3/2016      Elizabeth Stork      2.30   Revise opt‐in deposition testimony chart.                                                C. Depositions
O&G    14915     2/3/2016     Daniel Stromberg      0.90   Bi‐weekly status call.                                                                   F. Strategy
O&G    14916     2/3/2016      Darryl A. Bailey     5.80   Correspondence with opt‐ins re deposition availability; research re Catalysist; update   C. Depositions
                                                           opt‐in deposition list; upload deposition exhibits.
O&G    14917     2/4/2016    Michael N. Litrownik   0.20   Telephone conference with JCS re: website, other issues.                                 F. Strategy
O&G    14918     2/4/2016    Michael N. Litrownik   0.30   Correspondence to and from EVS, MJS, DB, and LPC re: additional opt‐ins.                 A. Investigation
O&G    14919     2/4/2016    Michael N. Litrownik   0.20   Draft correspondence to D. Golder (opposing counsel) re: rejected consents.              A. Investigation
O&G    14920     2/4/2016      LiAnne P. Chan       1.00   Revise and update deposition list.                                                       C. Depositions
O&G    14921     2/4/2016      Jahan C. Sagafi      0.50   Team discussions re class certification strategy and mediation strategy.                 F. Strategy
O&G    14922     2/4/2016      Elizabeth Stork      0.50   Correspondence with MNL and MJS re: class certification arguments.                       E. Motions
O&G    14923     2/4/2016      Elizabeth Stork      0.10   Correspondence with LPC and DAB re: opt‐in outreach.                                     A. Investigation

                                                                 Page 507 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 509 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours   Description                                                                                 Code
O&G    14924     2/4/2016      Elizabeth Stork       0.10   Correspondence with LPC re: deposition digests.                                      C. Depositions
O&G    14925     2/4/2016      Elizabeth Stork       0.10   Telephone conference with opt in re: errata sheet.                                   C. Depositions
O&G    14926     2/4/2016     Daniel Stromberg       0.30   Investigate web page HTML data collection, processing and production format options. B. Discovery

O&G    14927     2/4/2016      Darryl A. Bailey     4.30 Update deposition transcripts to case file; correspondence with opt‐in deponents re       A. Investigation
                                                         availability and outstanding documents.
O&G    14928     2/5/2016    Michael N. Litrownik   0.40 Review correspondence from D. Salazar‐Austin (opposing counsel) re: depositions;          C. Depositions
                                                         internal correspondence re: same.
O&G    14929     2/5/2016    Michael N. Litrownik   0.30 Review deposition transcripts; correspondence to EVS and MJS re: same.                    C. Depositions
O&G    14930     2/5/2016    Michael N. Litrownik   0.80 Correspondence to and from Plaintiff counsel re: class certification issues.              E. Motions
O&G    14931     2/5/2016    Michael J. Scimone     0.60 Draft response to D. Golder (opposing counsel) re new depositions.                        C. Depositions
O&G    14932     2/5/2016    Michael J. Scimone     0.20 Correspondence with JCS, MNL, EVS re retaliation issues.                                  E. Motions
O&G    14933     2/5/2016      LiAnne P. Chan       0.90 Save deposition transcripts and digests to case file; update list re same.                C. Depositions
O&G    14934     2/5/2016      Jahan C. Sagafi      0.70 Discussions re discovery strategy.                                                        B. Discovery
O&G    14935     2/5/2016      Elizabeth Stork      0.10 Correspondence with J. Michalak re: errata sheet.                                         C. Depositions
O&G    14936     2/5/2016      Elizabeth Stork      0.20 Correspondence with MJS, MNL and JCS re: Catalyst depositions.                            C. Depositions
O&G    14937     2/5/2016      Elizabeth Stork      0.20 Draft response to D. Golder (opposing counsel) re: retaliation issue.                     E. Motions
O&G    14938     2/5/2016      Elizabeth Stork      0.10 Telephone conference with opt in re: errata sheet.                                        C. Depositions
O&G    14939     2/5/2016      Elizabeth Stork      0.20 Correspondence with LPC re: deposition digests.                                           C. Depositions
O&G    14940     2/5/2016      Elizabeth Stork      0.20 Correspondence with JCS, T. Jackson (co‐counsel), MJS, and D. Ranahan (co‐counsel) re:    E. Motions
                                                         class certification strategy.
O&G    14941     2/5/2016      Elizabeth Stork      0.50 Telephone conferene with opt in re: deposition.                                           C. Depositions
O&G    14942     2/5/2016      Elizabeth Stork      0.10 Correspondence with MNL and D. Golder (opposing counsel) re: opt‐in deposition            C. Depositions
                                                         scheduling.
O&G    14943     2/5/2016      Elizabeth Stork      0.20 Telephone conference with opt in re: deposition.                                          C. Depositions
O&G    14944     2/5/2016     Daniel Stromberg      0.40 Research HTML wiki collections and processing options re: Defendant internal wiki site.   A. Investigation

O&G    14945     2/5/2016      Darryl A. Bailey     2.80 Update opt‐in deponent list; update client documents file; calendar deadlines re          C. Depositions
                                                         submission of deposition errata sheets.
O&G    14946     2/8/2016    Tanisha Shafer‐Arata   0.80 Opt in deposition digesting.                                                              C. Depositions
O&G    14947     2/8/2016    Tanisha Shafer‐Arata   0.20 Telephone conference with EVS to discuss deposition digesting issues.                     C. Depositions
O&G    14948     2/8/2016    Tanisha Shafer‐Arata   1.30 Email read and process.                                                                   C. Depositions
O&G    14949     2/8/2016    Michael N. Litrownik   0.20 Correspondence re: updates to digest.                                                     C. Depositions
O&G    14950     2/8/2016    Michael N. Litrownik   0.20 Review opt‐in deposition scheduling chart.                                                C. Depositions
O&G    14951     2/8/2016    Michael N. Litrownik   0.30 Correspondence re: rejected opt‐ins.                                                      A. Investigation
O&G    14952     2/8/2016      LiAnne P. Chan       1.20 Telephone conferences and correspondences with opt‐ins re availability for                C. Depositions
                                                         depositions.
O&G    14953     2/8/2016      LiAnne P. Chan       0.50 Save Defendant's production to case file; correspondence with internal team re same.      F. Strategy

O&G    14954     2/8/2016      Elizabeth Stork      0.80 Revise opt‐in deposition testimony and salary chart.                                      C. Depositions

                                                                  Page 508 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 510 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours   Description                                                                                       Code
O&G    14955     2/8/2016      Elizabeth Stork       0.10   Correspondence with MNL re: opt‐in depositions.                                            C. Depositions
O&G    14956     2/8/2016      Elizabeth Stork       0.20   Correspondence with DAB, LPC and opt‐ins re: deposition scheduling.                        C. Depositions
O&G    14957     2/8/2016      Elizabeth Stork       0.10   Review correspondence re: late opt‐ins.                                                    A. Investigation
O&G    14958     2/8/2016      Elizabeth Stork       0.10   Correspondence with MNL and MJS re: electronically stored information review.              B. Discovery

O&G    14959     2/8/2016      Elizabeth Stork      0.20 Telephone conference with TSA re: deposition digests.                                         C. Depositions
O&G    14960     2/8/2016      Elizabeth Stork      0.30 Correspondence with MJS, JCS, T. Jackson (co‐counsel) and MNL re: retaliation issue.          F. Strategy

O&G    14961     2/8/2016      Elizabeth Stork      0.70 Telephone conference with opt in.                                                             A. Investigation
O&G    14962     2/8/2016     Daniel Stromberg      0.60 Compress, transfer and coordinate loading of CSC electronically stored information            B. Discovery
                                                         production volume 3.
O&G    14963     2/8/2016      Darryl A. Bailey     3.00 Upload deposition transcripts; calendar errata sheet deadline; correspondence with            C. Depositions
                                                         opt‐in deponents re availablility; update opt‐in class list; review procedure for sending
                                                         email blast via mass email vendor.
O&G    14964     2/9/2016    Michael N. Litrownik   0.30 Correspondence to and from EVS and MJS re: data on remaining depositions.                     C. Depositions
O&G    14965     2/9/2016    Michael N. Litrownik   0.30 Correspondence to and from MJS and EVS re: letter to class members.                           A. Investigation
O&G    14966     2/9/2016    Michael N. Litrownik   0.20 Telephone conference with D. Salazar‐Austin (opposing counsel) and correspondence             C. Depositions
                                                         to MJS and EVS re: opt‐in deposition scheduling issues.
O&G    14967     2/9/2016    Michael N. Litrownik   1.10 Research/review re: levels of support in MSA documents.                                       B. Discovery
O&G    14968     2/9/2016    Michael N. Litrownik   0.70 Conference with EVS and MJS re: class certification strategy.                                 E. Motions
O&G    14969     2/9/2016    Michael J. Scimone     0.80 Conference with MNL, EVS re digesting depositions in preparation for class                    C. Depositions
                                                         certification.
O&G    14970     2/9/2016     Michael J. Scimone    0.10 Correspondence with opposing counsel re format of webpage production.                         B. Discovery
O&G    14971     2/9/2016     Michael J. Scimone    0.10 Correspondence with DS re format of webpage production.                                       B. Discovery
O&G    14972     2/9/2016      LiAnne P. Chan       0.80 Correspondence with EVS re opt‐ins email addresses; review class list re same.                A. Investigation

O&G    14973     2/9/2016      LiAnne P. Chan       0.50    Correspondence with opt‐in re deposition availability; update list re same.                C. Depositions
O&G    14974     2/9/2016      Jahan C. Sagafi      0.20    Class certification strategy discussions.                                                  E. Motions
O&G    14975     2/9/2016      Jahan C. Sagafi      0.20    Discussion re electronically stored information production mechanics.                      B. Discovery
O&G    14976     2/9/2016      Jahan C. Sagafi      0.60    Team discussions re retaliation issues.                                                    E. Motions
O&G    14977     2/9/2016      Elizabeth Stork      3.00    Develop and draft deposition testimony categories related to class certification and job   C. Depositions
                                                            duties.
O&G    14978     2/9/2016      Elizabeth Stork      0.10    Correspondence with D. Golder (opposing counsel) re: retaliation issue.                    E. Motions
O&G    14979     2/9/2016      Elizabeth Stork      0.40    Correspondence with MNL re: opt‐in deposition scheduling.                                  C. Depositions
O&G    14980     2/9/2016      Elizabeth Stork      0.30    Telephone conference with opt in re: deposition.                                           C. Depositions
O&G    14981     2/9/2016      Elizabeth Stork      0.60    Correspondence with MNL, JCS and MJS re: opt‐in update email.                              A. Investigation
O&G    14982     2/9/2016      Elizabeth Stork      0.10    Correspondence with M. Levin‐Gesundheit (co‐counsel) re: opt‐in deposition                 C. Depositions
                                                            scheduling.
O&G    14983     2/9/2016      Elizabeth Stork      0.30    Correspondence with D. Ranahan (co‐counsel), MNL, and MJS re: opt‐in deposition            C. Depositions
                                                            preparation.

                                                                  Page 509 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 511 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours   Description                                                                                  Code
O&G    14984     2/9/2016       Elizabeth Stork       0.70   Conference with MNL and MJS re: opt‐in deposition testimony.                          C. Depositions
O&G    14985     2/9/2016       Elizabeth Stork       0.20   Review opt‐in deposition scheduling correspondence and chart.                         C. Depositions
O&G    14986     2/9/2016       Elizabeth Stork       0.50   Review deposition testimony and salary chart.                                         C. Depositions
O&G    14987     2/9/2016       Elizabeth Stork       0.10   Correspondence with MNL and MJS re: opt‐in depositions.                               C. Depositions
O&G    14988     2/9/2016      Daniel Stromberg       0.30   Review DAB document log and schedule database searching training.                     D. Doc. Revw.
O&G    14989     2/9/2016      Daniel Stromberg       0.30   Review B. Anders (opposing counsel) proposal re: report format of unproduced zipped   B. Discovery
                                                             file attachments and advise team.
O&G    14990     2/9/2016      Daniel Stromberg      0.30    Email MJS re: html collections and production formats.                                B. Discovery
O&G    14991     2/9/2016      Daniel Stromberg      1.10    Index CSC electronically stored information production, thread de‐dupe, sort for      B. Discovery
                                                             review.
O&G    14992     2/9/2016        Darryl A. Bailey    5.70    Update discovery log; update class list re opt‐in's email addresses.                  A. Investigation
O&G    14993     2/10/2016    Tanisha Shafer‐Arata   2.60    Opt in deposition digesting.                                                          C. Depositions
O&G    14994     2/10/2016     Part Time Paralegal   0.10    [YRM] Research witness information.                                                   E. Motions
O&G    14995     2/10/2016     Part Time Paralegal   7.40    Update class list re opt‐ins' email addresses.                                        A. Investigation
O&G    14996     2/10/2016    Michael N. Litrownik   0.20    Telephone conference with opt in re: Catalyst and level support.                      A. Investigation
O&G    14997     2/10/2016    Michael N. Litrownik   0.60    Correspondence to and from Plaintiff counsel re: opt‐in deposition scheduling.        C. Depositions

O&G    14998     2/10/2016    Michael N. Litrownik   1.40 Review documents re: FWW issues; correspondence to Plaintiff counsel re: same.           D. Doc. Revw.

O&G    14999     2/10/2016    Michael N. Litrownik   0.90 Telephone conference with Plaintiff counsel re: class certification strategy.            E. Motions
O&G    15000     2/10/2016    Michael J. Scimone     0.20 Correspondence with MNL, EVS, DS re electronically stored information issues.            B. Discovery

O&G    15001     2/10/2016     Michael J. Scimone    1.00 Telephone conference with co‐counsel re class certification strategy, follow‐up          E. Motions
                                                          conference with MNL, EVS re same.
O&G    15002     2/10/2016      LiAnne P. Chan       0.50 Review case file re deposition transcripts; save deposition transcripts to case file.    C. Depositions

O&G    15003     2/10/2016      Jahan C. Sagafi      0.30 Opt‐in discovery.                                                                        B. Discovery
O&G    15004     2/10/2016      Jahan C. Sagafi      0.40 Meet and confer and discuss retaliation concerns.                                        E. Motions
O&G    15005     2/10/2016      Jahan C. Sagafi      0.20 Discussions re logistics of document production.                                         B. Discovery
O&G    15006     2/10/2016      Elizabeth Stork      0.20 Revise correspondence to opt‐in Plaintiffs.                                              A. Investigation
O&G    15007     2/10/2016      Elizabeth Stork      0.10 Correspondence with DAB and LPC re: opt‐in email communication.                          A. Investigation
O&G    15008     2/10/2016      Elizabeth Stork      0.10 Correspondence with MNL and MJS re: deposition digests.                                  C. Depositions
O&G    15009     2/10/2016      Elizabeth Stork      0.10 Correspondence with MNL re: class member discovery inquiry.                              A. Investigation
O&G    15010     2/10/2016      Elizabeth Stork      0.20 Conference with ATK re: data discovery.                                                  B. Discovery
O&G    15011     2/10/2016      Elizabeth Stork      0.60 Revise opt‐in deposition outline.                                                        C. Depositions
O&G    15012     2/10/2016      Elizabeth Stork      0.10 Review correspondence re: opt‐in discovery.                                              C. Depositions
O&G    15013     2/10/2016      Elizabeth Stork      0.10 Correspondence with D. Ranahan, G. Casey and M. Levin (co‐counsel) re: deposition        C. Depositions
                                                          preparation.
O&G    15014     2/10/2016      Elizabeth Stork      0.30 Conference with MJS and MNL re: deposition preparation.                                  C. Depositions



                                                                   Page 510 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 512 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                        Code
O&G    15015     2/10/2016      Elizabeth Stork       0.70 Telephone conference with MNL, MJS, D. Ranahan, G. Casey and M. Levin (co‐counsel) C. Depositions
                                                           re: opt‐in deposition preparation.
O&G    15016     2/10/2016      Elizabeth Stork       0.70 Research re: fluctuating work week case law.                                                 E. Motions
O&G    15017     2/10/2016      Elizabeth Stork       1.50 Draft list of deposition testimony categories related to class certification and job duties. C. Depositions

O&G    15018     2/10/2016     Daniel Stromberg      0.40 Advise internal team re: Defendant report format of unproduced zipped file                   B. Discovery
                                                          attachments and draft email to defense counsel.
O&G    15019     2/10/2016      Darryl A. Bailey     7.10 Upload deposition transcripts; update class list re opt‐ins' email address; update opt‐in    C. Depositions
                                                          documents file and deposition index.
O&G    15020     2/11/2016    Tanisha Shafer‐Arata   0.80 Opt in deposition digesting.                                                                 C. Depositions
O&G    15021     2/11/2016     Part Time Paralegal   0.60 [AJF] Update class list re opt‐ins' email addresses.                                         A. Investigation
O&G    15022     2/11/2016    Michael N. Litrownik   1.20 Telephone conference with JCS and MJS and EVS re: class certification and strategy;          E. Motions
                                                          correspondence among group re: same.
O&G    15023     2/11/2016    Michael N. Litrownik   0.60 Telephone conference with D. Golder, B. Anders (opposing counsel) re: MSA                    B. Discovery
                                                          documents production.
O&G    15024     2/11/2016     Michael J. Scimone    0.40 Correspondence with co‐counsel re MSA document requests.                                     B. Discovery
O&G    15025     2/11/2016     Michael J. Scimone    0.40 Conference with JCS, MNL, EVS re status of MSA document requests, narrowing                  B. Discovery
                                                          requests.
O&G    15026     2/11/2016     Michael J. Scimone    0.70 Telephone conference with D. Golder, B. Anders (opposing counsel) re MSA documents           B. Discovery
                                                          and production.
O&G    15027     2/11/2016     Michael J. Scimone    0.10 Prepare for discovery conference with opposing counsel re MSA documents.                     B. Discovery
O&G    15028     2/11/2016      LiAnne P. Chan       0.70 Save Defendant's document production to case file; correspondence with internal team         B. Discovery
                                                          re email blast.
O&G    15029     2/11/2016      Jahan C. Sagafi      0.40 Discuss MSA document production and brainstorm next steps.                                   B. Discovery
O&G    15030     2/11/2016      Elizabeth Stork      0.10 Revise opt‐in update correspondence.                                                         A. Investigation
O&G    15031     2/11/2016      Elizabeth Stork      0.20 Draft class list for opt‐in update correspondence.                                           A. Investigation
O&G    15032     2/11/2016      Elizabeth Stork      0.50 Correspondence and conference with DAB re: class list and opt‐in update                      A. Investigation
                                                          correspondence.
O&G    15033     2/11/2016      Elizabeth Stork      0.30 Telephone conference with JCS, MNL, MJS re: discovery Meet & Confer.                         B. Discovery
O&G    15034     2/11/2016      Elizabeth Stork      0.60 Telephone conference with D. Golder, B. Anders (opposing counsel), MNL, MJS and DXS          B. Discovery
                                                          re: discovery Meet & Confer.
O&G    15035     2/11/2016     Daniel Stromberg      0.50 Follow‐up meet and confer with defense counsel.                                              E. Motions
O&G    15036     2/11/2016      Darryl A. Bailey     5.00 Review opt‐in email address contact list; upload deposition exhibits to case file;           C. Depositions
                                                          prepare opt‐in email class list for mass email vendor request to IT department.

O&G    15037     2/12/2016    Tanisha Shafer‐Arata   0.10 Email read, process, and file.                                                               A. Investigation
O&G    15038     2/12/2016    Michael N. Litrownik   0.20 Correspondence to team re: update on opt‐in discovery.                                       B. Discovery
O&G    15039     2/12/2016    Michael N. Litrownik   0.10 Telephone conference with D. Salazar‐Austin (opposing counsel) re: opt‐in discovery.         B. Discovery

O&G    15040     2/12/2016    Michael N. Litrownik   0.20 Telephone conference with BS re: research project.                                           E. Motions

                                                                  Page 511 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 513 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                    Code
O&G    15041     2/12/2016      LiAnne P. Chan        0.40   Prepare opt‐in's errata sheet; correspondence with opt‐in re same.                      C. Depositions
O&G    15042     2/12/2016     Daniel Stromberg       0.10   Add DAB to review database.                                                             D. Doc. Revw.
O&G    15043     2/12/2016     Daniel Stromberg       0.60   E‐discovery vendor searching tutorial for DAB.                                          D. Doc. Revw.
O&G    15044     2/12/2016      Darryl A. Bailey      4.60   Update opt‐in's email addresses; update opt‐in deposition list.                         C. Depositions
O&G    15045     2/16/2016    Michael N. Litrownik    1.00   Analyze re: untimely opt‐ins; correspondence to JCS re: same.                           A. Investigation
O&G    15046     2/16/2016    Michael N. Litrownik    0.20   Review correspondence from opt in; correspondence to Plaintiff counsel re: same.        F. Strategy

O&G    15047     2/16/2016    Michael N. Litrownik   0.50 Review research from B. Saavedra re: retaliation issues; analyze research;                 E. Motions
                                                          correspondence to EVS and MJS re: same.
O&G    15048     2/16/2016     Michael J. Scimone    0.80 Draft agenda for team call, correspondence with D. Golder (opposing counsel)re MSA         B. Discovery
                                                          documents.
O&G    15049     2/16/2016     Michael J. Scimone    0.10 Correspondence wtih co‐counsel re discovery strategy.                                      B. Discovery
O&G    15050     2/16/2016      Jahan C. Sagafi      0.40 Meet and confer re document production.                                                    B. Discovery
O&G    15051     2/16/2016      Elizabeth Stork      0.10 Correspondence with opt in re: errata sheet.                                               C. Depositions
O&G    15052     2/16/2016      Elizabeth Stork      0.80 Correspondence with JCS, MJS, and MNL re: retaliation issue.                               E. Motions
O&G    15053     2/16/2016      Elizabeth Stork      0.20 Correspondence with MNL and MJS re: Plaintiffs' Counsel team call agenda.                  F. Strategy
O&G    15054     2/16/2016      Elizabeth Stork      0.20 Correspondence with D. Golder, D. Salazar‐Austin (opposing counsel), TSG court             C. Depositions
                                                          reporters, B. Anders, and W. Anthony (opposing counsel) re: errata sheets.

O&G    15055     2/16/2016      Elizabeth Stork      0.10    Correspondence with T. Jackson (co‐counsel) re: 30(b)(6) depositions.                   C. Depositions
O&G    15056     2/16/2016      Elizabeth Stork      0.10    Revise opt‐in deposition scheduling chart.                                              C. Depositions
O&G    15057     2/16/2016      Elizabeth Stork      0.30    Revise opt‐in email update and correspondence with DAB re: same.                        A. Investigation
O&G    15058     2/16/2016      Elizabeth Stork      0.10    Correspondence with D. Ranahan, M. Levin, G. Casey (co‐counsel) re: opt‐in deposition   C. Depositions
                                                             preparation.
O&G    15059     2/16/2016      Elizabeth Stork      0.10    Correspondence with DXS and MJS re: document productions.                               B. Discovery
O&G    15060     2/16/2016      Elizabeth Stork      0.10    Correspondence with LPC and DAB re: errata sheets.                                      C. Depositions
O&G    15061     2/16/2016      Elizabeth Stork      0.10    Correspondence with D. Ranahan (co‐counsel), MJS, and MNL re: fluctuating work‐         E. Motions
                                                             week research.
O&G    15062     2/16/2016      Elizabeth Stork      0.10    Correspondence with opt ins re: deposition scheduling.                                  C. Depositions
O&G    15063     2/16/2016     Daniel Stromberg      0.60    Internal email re personnel files production, and load to e‐discovery vendor, OCR and   B. Discovery
                                                             index.
O&G    15064     2/16/2016      Darryl A. Bailey     1.50    Finalize opt‐in email blast list.                                                       A. Investigation
O&G    15065     2/17/2016     Michael J. Scimone    0.80    Telephone conference with co‐counsel re discovery and class certification strategy,     E. Motions
                                                             follow‐up call with JCS, EVS re same.
O&G    15066     2/17/2016     Michael J. Scimone    0.70    Research re industry certifications.                                                    E. Motions
O&G    15067     2/17/2016     Michael J. Scimone    0.10    Correspondence with D. Golder (opposing counsel) re producing MSA documents.            B. Discovery

O&G    15068     2/17/2016      LiAnne P. Chan       1.00 Draft and prepare errata sheet re deposition of opt‐in.                                    C. Depositions
O&G    15069     2/17/2016      Jahan C. Sagafi      1.00 Team discussions re opt‐in discovery, class certification discovery.                       E. Motions
O&G    15070     2/17/2016      Elizabeth Stork      0.20 Review opt‐in email correspondence.                                                        A. Investigation

                                                                   Page 512 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 514 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper         Hours   Description                                                                                    Code
O&G    15071     2/17/2016      Elizabeth Stork      0.10   Review errata sheet for opt in.                                                         C. Depositions
O&G    15072     2/17/2016      Elizabeth Stork      0.10   Review class‐member correspondence.                                                     A. Investigation
O&G    15073     2/17/2016      Elizabeth Stork      0.10   Correspondence re: opt‐in email blast with Plaintiffs' counsel.                         A. Investigation
O&G    15074     2/17/2016      Elizabeth Stork      0.10   Telephone conference with M. Levin‐Gesundheit (co‐counsel) re: deposition digests.      C. Depositions

O&G    15075     2/17/2016      Elizabeth Stork     0.10    Correspondence with DAB re: class communication.                                        A. Investigation
O&G    15076     2/17/2016      Elizabeth Stork     0.20    Telephone conference with MJS and JCS re: case status.                                  F. Strategy
O&G    15077     2/17/2016      Elizabeth Stork     0.60    Plainitff's counsel status call.                                                        F. Strategy
O&G    15078     2/17/2016      Elizabeth Stork     0.20    Correspondence with JCS, MJS and KLE re: retaliation issue.                             E. Motions
O&G    15079     2/17/2016      Elizabeth Stork     0.90    Research re: retaliation issue.                                                         E. Motions
O&G    15080     2/17/2016     Daniel Stromberg     0.60    Bi‐weekly team status call.                                                             F. Strategy
O&G    15081     2/17/2016      Darryl A. Bailey    6.10    Revise opt‐in email blast list; update discovery log; update master class list.         A. Investigation
O&G    15082     2/18/2016     Michael J. Scimone   0.20    Conference with EVS re telephone call to D. Golder (opposing counsel) re manager        E. Motions
                                                            interference.
O&G    15083     2/18/2016     Michael J. Scimone   0.30    Review Price Chopper order in preparation for telephone call with D. Golder (opposing   E. Motions
                                                            counsel) re manager interference.
O&G    15084     2/18/2016     Michael J. Scimone   0.40    Review responses to class member survey.                                                A. Investigation
O&G    15085     2/18/2016      LiAnne P. Chan      0.70    Correspondences with internal team re opt‐ins' responses to inquiries; update list re   A. Investigation
                                                            same.
O&G    15086     2/18/2016      Jahan C. Sagafi     0.10    Correspondence re settlement.                                                           H. Settlement
O&G    15087     2/18/2016      Elizabeth Stork     0.30    Draft chart of opt‐in email correspondence re: job duties and processes.                A. Investigation
O&G    15088     2/18/2016      Elizabeth Stork     0.10    Review opt‐in email correspondence.                                                     A. Investigation
O&G    15089     2/18/2016      Elizabeth Stork     0.20    Conference with MJS re: retaliation/intimidation issue.                                 E. Motions
O&G    15090     2/18/2016      Elizabeth Stork     0.20    Review case law re: retaliation/intimidation in preparation for call with D. Golder     E. Motions
                                                            (opposing counsel).
O&G    15091     2/18/2016      Elizabeth Stork     0.20    Telephone conference with opt in re: case investigation.                                A. Investigation
O&G    15092     2/18/2016     Daniel Stromberg     0.40    Assess and report Defendant electronically stored information review status and         B. Discovery
                                                            population counts.
O&G    15093     2/18/2016      Darryl A. Bailey    3.10    Upload opt‐in response emails to case file; update class list.                          A. Investigation
O&G    15094     2/19/2016     Michael J. Scimone   2.70    Review Catalyst documents, correspondence with co‐counsel re same.                      D. Doc. Revw.
O&G    15095     2/19/2016      LiAnne P. Chan      0.40    Correspondence with EVS re errata sheets and data project; conference with DAB re       C. Depositions
                                                            data project.
O&G    15096     2/19/2016      Elizabeth Stork     0.10    Correspondence with MJS re: discovery.                                                  B. Discovery
O&G    15097     2/19/2016      Elizabeth Stork     0.20    Correspondence with MJS and DXS re: electronically stored information review.           B. Discovery

O&G    15098     2/19/2016      Elizabeth Stork     1.20 Review Catalyst document production.                                                       D. Doc. Revw.
O&G    15099     2/19/2016      Elizabeth Stork     0.10 Correspondence with D. Golder, B. Anders, W. Anthony, D. Salazar‐Austin (opposing          C. Depositions
                                                         counsel), Plaintiffs' counsel and court reporter re: errata sheet.
O&G    15100     2/19/2016      Elizabeth Stork     0.40 Conference with DAB re: opt‐in correspondence compilation project.                         A. Investigation
O&G    15101     2/19/2016     Daniel Stromberg     0.10 Advise EVS re: issue code field options.                                                   D. Doc. Revw.

                                                                  Page 513 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 515 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                   Code
O&G    15102     2/19/2016     Daniel Stromberg       0.10   Email defense counsel re: production format.                                           B. Discovery
O&G    15103     2/19/2016     Daniel Stromberg       1.10   Assess, ingest and process CSC Catalyst production to ringtail; index.                 B. Discovery
O&G    15104     2/19/2016      Darryl A. Bailey      5.90   Update list re opt‐in responses to email blast; compile opt‐in responses to attorney   B. Discovery
                                                             survey; send file transfer of Defendant's document production to co‐counsel.

O&G    15105     2/19/2016      Darryl A. Bailey     0.40    Meet with EVS re project.                                                              F. Strategy
O&G    15106     2/22/2016        Yuchen Gao         6.50    Enter opt‐ins responses to email survey.                                               A. Investigation
O&G    15107     2/22/2016    Part Time Paralegal    1.20    [AJF] Enter opt‐in responses to email survey.                                          A. Investigation
O&G    15108     2/22/2016    Part Time Paralegal    3.40    [AJF] Enter opt‐in responses to email survey.                                          A. Investigation
O&G    15109     2/22/2016    Part Time Paralegal    0.80    [AJF] Conference with Darryl re CSC Data Input Assignment.                             B. Discovery
O&G    15110     2/22/2016    Michael N. Litrownik   0.20    Correspondence to JCS re: proposed repsonse re: opt‐in written discovery freeze.       B. Discovery

O&G    15111     2/22/2016    Michael N. Litrownik   0.60 Review correspondence from D. Salazar‐Austin (opposing counsel) re: written opt‐in        B. Discovery
                                                          discovery; review records re: same; correspondence to LYC and DB re: same.

O&G    15112     2/22/2016    Michael N. Litrownik   0.70    Website transfer issues.                                                               A. Investigation
O&G    15113     2/22/2016    Michael N. Litrownik   0.50    Telephone conference with Plaintiff counsel re: review of Catalyst.                    D. Doc. Revw.
O&G    15114     2/22/2016    Michael N. Litrownik   0.50    Correspondence to and from EVS and MJS re: class certification issues.                 E. Motions
O&G    15115     2/22/2016    Michael N. Litrownik   0.40    Correspondence to and from EVS, LPC, and DB re: opt‐in written discovery data.         B. Discovery

O&G    15116     2/22/2016     Michael J. Scimone    0.60 Telephone conference with co‐counsel re document review.                                  D. Doc. Revw.
O&G    15117     2/22/2016     Michael J. Scimone    0.40 Review deposition notes, draft list of issue tags for document review.                    C. Depositions
O&G    15118     2/22/2016      LiAnne P. Chan       0.80 Correspondences with internal EVS and DAB re discovery opt‐ins and errata sheets.         C. Depositions

O&G    15119     2/22/2016      Jahan C. Sagafi      0.20    Discussions re settlement.                                                             H. Settlement
O&G    15120     2/22/2016      Jahan C. Sagafi      0.30    Discussions re document review.                                                        D. Doc. Revw.
O&G    15121     2/22/2016      Elizabeth Stork      1.60    Catalyst document review.                                                              D. Doc. Revw.
O&G    15122     2/22/2016      Elizabeth Stork      3.30    Update deposition outlines for 30(b)(6) depositions.                                   C. Depositions
O&G    15123     2/22/2016      Elizabeth Stork      0.10    Correspondence with MJS re: deposition preparation.                                    C. Depositions
O&G    15124     2/22/2016      Elizabeth Stork      0.50    Telephone conference with MJS, MNL, M. Decker, T. Jackson (co‐counsel) re: document    D. Doc. Revw.
                                                             review.
O&G    15125     2/22/2016      Elizabeth Stork      0.80    Analyze opt‐in data for client information.                                            A. Investigation
O&G    15126     2/22/2016      Elizabeth Stork      0.30    Research re: technology support levels and class member duties.                        D. Doc. Revw.
O&G    15127     2/22/2016      Elizabeth Stork      0.30    Correspondence with MJS re: Catalyst document review.                                  D. Doc. Revw.
O&G    15128     2/22/2016      Elizabeth Stork      0.10    Conference with DAB re: opt‐in written discovery chart.                                B. Discovery
O&G    15129     2/22/2016      Elizabeth Stork      0.30    Review deposition digests and revise opt‐in deposition digest template.                C. Depositions
O&G    15130     2/22/2016      Elizabeth Stork      0.10    Correspondence with opt in re: case investigation response.                            A. Investigation
O&G    15131     2/22/2016      Elizabeth Stork      0.30    Review errata sheets and correspondence with LPC re: errata sheets.                    C. Depositions
O&G    15132     2/22/2016      Elizabeth Stork      0.10    Correspondence with DAB re: opt‐in data compilation project.                           A. Investigation



                                                                   Page 514 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 516 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                     Code
O&G    15133     2/22/2016      Elizabeth Stork       0.10 Correspondence with MJS re: document review and 30(b)(6) deposition preparation.          C. Depositions

O&G    15134     2/22/2016     Daniel Stromberg      0.80 Create Catalyst document review workflow, teams, and manually assign equal portions        D. Doc. Revw.
                                                          by concept cluster analysis.
O&G    15135     2/22/2016     Daniel Stromberg      0.10 Coordinate review workflow training.                                                       F. Strategy
O&G    15136     2/22/2016     Daniel Stromberg      0.20 Create Catalyst issue tags per MJS and add to coding template.                             D. Doc. Revw.
O&G    15137     2/22/2016     Daniel Stromberg      0.50 Document review team conference call.                                                      D. Doc. Revw.
O&G    15138     2/22/2016      Darryl A. Bailey     7.20 Enter opt‐in's email responses to email blast survey; conference with AJF and YG re        B. Discovery
                                                          email blast assignment; update class contact list; compare list of opt‐in deponents with
                                                          schedules from Defendant's requests.
O&G    15139     2/23/2016       Yuchen Gao          4.50 Enter opt‐ins responses and research.                                                      A. Investigation
O&G    15140     2/23/2016    Michael N. Litrownik   0.10 Correspondence to D. Golder (opposing counsel) re: opt‐in written discovery.               B. Discovery
O&G    15141     2/23/2016    Michael N. Litrownik   0.10 Correspondence to Plaintiff counsel re: response to D. Salazar‐Austin (opposing            E. Motions
                                                          counsel).
O&G    15142     2/23/2016    Michael N. Litrownik   1.30 Review Catalyst documents; correspondence to MJs and EVS re: same.                         D. Doc. Revw.
O&G    15143     2/23/2016    Michael J. Scimone     0.40 Telephone conference with Catalyst document review team.                                   D. Doc. Revw.
O&G    15144     2/23/2016      LiAnne P. Chan       0.70 Correspondences with internal team re deposition scheduling.                               C. Depositions
O&G    15145     2/23/2016      Jahan C. Sagafi      0.40 Discuss settlement strategy with co‐counsel and team.                                      H. Settlement
O&G    15146     2/23/2016      Elizabeth Stork      0.10 Correspondence with OM and KLE re: responses to Defendant's document requests.             B. Discovery

O&G    15147     2/23/2016      Elizabeth Stork      0.10 Telephone conference with DXS re: Catalyst document review.                                D. Doc. Revw.
O&G    15148     2/23/2016      Elizabeth Stork      0.20 Telephone conference with M. Decker re: Catlayst document review.                          D. Doc. Revw.
O&G    15149     2/23/2016      Elizabeth Stork      0.20 Correspondence with DXS, MNL, MJS, G. Casey (co‐counsel), M. Decker re: Catalyst           C. Depositions
                                                          document review and deposition preparation.
O&G    15150     2/23/2016      Elizabeth Stork      0.10 Correspondence with T. Jackson (co‐counsel), MJS, LPC re: deposition court reporter        C. Depositions
                                                          services.
O&G    15151     2/23/2016      Elizabeth Stork      0.20 Correspondence with MJS and MNL re: opt in intimidation issue.                             E. Motions
O&G    15152     2/23/2016      Elizabeth Stork      0.50 Telephone conference with opt in re: intimidation/retaliation issues.                      E. Motions
O&G    15153     2/23/2016      Elizabeth Stork      2.80 Catalyst document review.                                                                  D. Doc. Revw.
O&G    15154     2/23/2016     Daniel Stromberg      0.20 Create sample document review workflow for document review tutorial.                       D. Doc. Revw.
O&G    15155     2/23/2016     Daniel Stromberg      0.30 Advise EVS re: creating issues and binders.                                                D. Doc. Revw.
O&G    15156     2/23/2016     Daniel Stromberg      0.40 Conference with co‐counsel re: CSC Catalyst document review and ringtail assignment        D. Doc. Revw.
                                                          tutorial.
O&G    15157     2/23/2016      Darryl A. Bailey     4.70 Complie opt‐in's responses to attorney survey; update discovery log.                       B. Discovery
O&G    15158     2/24/2016      Darryl A. Bailey     7.30 Send Defendant's supplemental document production to co‐counsel via file transfer.         B. Discovery

O&G    15159     2/24/2016      Darryl A. Bailey     0.20   Conference with MNL and LPC re opt‐in written discovery contact list.                    B. Discovery
O&G    15160     2/24/2016    Part Time Paralegal    0.10   [YRM] Research witness information.                                                      E. Motions
O&G    15161     2/24/2016    Michael N. Litrownik   0.40   Correspondence to and from Plaintiff counsel re: Catalyst documents.                     B. Discovery
O&G    15162     2/24/2016    Michael N. Litrownik   0.20   Conference with LPC and DB re: opt‐in written discovery.                                 B. Discovery

                                                                  Page 515 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 517 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                      Code
O&G    15163     2/24/2016    Michael N. Litrownik    0.20 Correspondence to D. Golder (opposing counsel) and Plaintiff counsel re: additional       B. Discovery
                                                           titles issues.
O&G    15164     2/24/2016    Michael N. Litrownik    0.30 Review correspondence from D. Golder (opposing counsel) re: additiona job titles;         B. Discovery
                                                           correspondence to MJS and EVS re: same.
O&G    15165     2/24/2016     Michael J. Scimone     0.30 Telephone call to D. Golder (opposing counsel) re class member interference.              A. Investigation

O&G    15166     2/24/2016      LiAnne P. Chan       0.90   Conferences with MNL and DAB re opt‐in discovery.                                        B. Discovery
O&G    15167     2/24/2016      Jahan C. Sagafi      0.20   Discussions re settlement talks.                                                         H. Settlement
O&G    15168     2/24/2016      Jahan C. Sagafi      0.30   Discussions re retaliation concerns.                                                     E. Motions
O&G    15169     2/24/2016      Elizabeth Stork      0.10   Correspondence with JCS and MJS re: intimidation issue.                                  E. Motions
O&G    15170     2/24/2016      Elizabeth Stork      0.20   Telephone conference with MJS and D. Golder (opposing counsel) re: intimidation          E. Motions
                                                            issue.
O&G    15171     2/24/2016      Elizabeth Stork      0.20   Conference with MJS re: intimidation/retaliation issue.                                  E. Motions
O&G    15172     2/24/2016      Elizabeth Stork      0.10   Correspondence with DXS, MJS, G. Casey (co‐counsel), M. Decker and MNL re: Catalyst      D. Doc. Revw.
                                                            document review.
O&G    15173     2/24/2016      Elizabeth Stork      0.20   Conference with DAB and YG re: opt‐in survey responses chart.                            A. Investigation
O&G    15174     2/24/2016      Elizabeth Stork      1.90   Revise deposition outline for F. Cebula.                                                 C. Depositions
O&G    15175     2/24/2016      Elizabeth Stork      0.10   Correspondence with SCG re: deposotion travel arrangements.                              B. Discovery
O&G    15176     2/24/2016      Elizabeth Stork      0.10   Telephone conference with DXS re: Catalyst document review.                              D. Doc. Revw.
O&G    15177     2/24/2016      Elizabeth Stork      0.20   Correspondence with MJS and MNL re: opt‐in survey responses.                             A. Investigation
O&G    15178     2/24/2016      Elizabeth Stork      0.40   Review opt‐in email responses to counsel survey.                                         A. Investigation
O&G    15179     2/24/2016      Elizabeth Stork      2.30   Catalyst document review.                                                                D. Doc. Revw.
O&G    15180     2/24/2016     Daniel Stromberg      0.10   Reassign supplemental catalyst production review batch.                                  B. Discovery
O&G    15181     2/24/2016     Daniel Stromberg      0.30   Batch out Catalyst document assignments by concept.                                      D. Doc. Revw.
O&G    15182     2/24/2016     Daniel Stromberg      1.40   Zip, transfer and process supplemental CSC Catalyst documents; tiff and index.           D. Doc. Revw.

O&G    15183     2/24/2016     Daniel Stromberg      0.60 Batch print catalyst documents per EVS, index, conference.                                 B. Discovery
O&G    15184     2/24/2016      Darryl A. Bailey     0.20 Review email; update discovery log; compile opt‐in responses to attorney survey;           B. Discovery
                                                          review opt‐in lists; conference with EVS and YG re email survey project.

O&G    15185     2/25/2016         Yuchen Gao        5.20   Enter Opt‐ins responses.                                                                 A. Investigation
O&G    15186     2/25/2016    Tanisha Shafer‐Arata   0.05   Call exchanging re: CSC opt‐in (MJS and MNL).                                            A. Investigation
O&G    15187     2/25/2016     Part Time Paralegal   2.00   [NSB] Prepare and print deposition exhibits copies.                                      C. Depositions
O&G    15188     2/25/2016    Michael N. Litrownik   0.10   Review JCS correspondence re: mediation.                                                 H. Settlement
O&G    15189     2/25/2016    Michael N. Litrownik   0.40   Review deponent data; correspondence to MJS and EVS re: same.                            C. Depositions
O&G    15190     2/25/2016       Jahan C. Sagafi     0.70   Settlement discussions.                                                                  H. Settlement
O&G    15191     2/25/2016       Elizabeth Stork     0.30   Correspondence with DAB and LPC re: deposition preparation.                              C. Depositions
O&G    15192     2/25/2016       Elizabeth Stork     0.80   Catalyst document review.                                                                D. Doc. Revw.
O&G    15193     2/25/2016       Darryl A. Bailey    8.20   Update contact information re opt‐ins subject to written discovery; prepare deposition   C. Depositions
                                                            exhibits.

                                                                  Page 516 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 518 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                        Code
O&G    15194     2/26/2016    Tanisha Shafer‐Arata    0.05   Email exchanging re: CSC opt‐in (MJS and MNL).                                              A. Investigation
O&G    15195     2/26/2016    Michael N. Litrownik    1.20   MSA document issues; review; correspondence to team re: same.                               B. Discovery
O&G    15196     2/26/2016    Michael N. Litrownik    0.30   Correspondence to and from MJS and EVS re: analysis of deponent data.                       C. Depositions
O&G    15197     2/26/2016    Michael N. Litrownik    0.30   Correspondence to and from JCS re: negotiating deadline for opt‐in written discovery.       B. Discovery

O&G    15198     2/26/2016    Michael N. Litrownik   0.40 Corrrespondence to and from MJS and EVS re: analysis of level and grades.                      B. Discovery
O&G    15199     2/26/2016    Michael N. Litrownik   0.20 Review D. Salazar‐Austin (opposing counsel) correspondence re: opt‐in discovery;               C. Depositions
                                                          correspondence to JCS, MJS, and EVS re: same.
O&G    15200     2/26/2016    Michael N. Litrownik   0.30 Review opt‐in discovery sheet; correspondence to DB re: same.                                  C. Depositions
O&G    15201     2/26/2016    Michael J. Scimone     0.80 Conference with EVS re M. Trusty deposition.                                                   C. Depositions
O&G    15202     2/26/2016    Michael J. Scimone     0.10 Correspondence with MNL re discovery strategy.                                                 B. Discovery
O&G    15203     2/26/2016    Michael J. Scimone     0.30 Correspondence with JCS re discovery strategy.                                                 B. Discovery
O&G    15204     2/26/2016    Michael J. Scimone     0.20 Correspondence with EVS re class member data for settlement purposes.                          H. Settlement
O&G    15205     2/26/2016      Elizabeth Stork      0.80 Conference with MJS re: deposition preparation.                                                C. Depositions
O&G    15206     2/26/2016      Elizabeth Stork      1.00 Correspondence with T. Jackson (co‐counsel) re: deposition preparation.                        C. Depositions
O&G    15207     2/26/2016      Elizabeth Stork      2.10 Review 30(b)(6) deposition exhibits.                                                           D. Doc. Revw.
O&G    15208     2/26/2016      Elizabeth Stork      0.10 Correspondence with MNL and MJS re: settlement discussions.                                    H. Settlement
O&G    15209     2/26/2016      Elizabeth Stork      0.10 Correspondence with MNL and MJS re: opt‐in deposition digests.                                 C. Depositions
O&G    15210     2/26/2016      Darryl A. Bailey     6.30 Upload deposition exhibit to case file; update discovery binder; compile list of opt‐ins       B. Discovery
                                                          to provide written discovery; prepare additional documents requested by EVS re
                                                          depositions; send exhibits to co‐counsel via file transfer.

O&G    15211     2/26/2016     Legal Administrator   0.50    [HJ] Delivered 3 boxes to FEDEX Kinko's after office hours.                                 F. Strategy
O&G    15212     2/27/2016     Michael J. Scimone    1.10    Review and annotate deposition outline for M. Trusty.                                       C. Depositions
O&G    15213     2/27/2016       Elizabeth Stork     1.70    Prepare for M. Trusty deposition.                                                           C. Depositions
O&G    15214     2/28/2016       Elizabeth Stork     1.40    Prepare for M. Trusty deposition.                                                           C. Depositions
O&G    15215     2/28/2016       Elizabeth Stork     3.20    Prepare for M. Trusty 30(b)(6) deposition.                                                  C. Depositions
O&G    15216     2/29/2016    Tanisha Shafer‐Arata   0.20    Emails filed; call exchange with opt‐in (voicemails only); emails to colleagues regarding   A. Investigation
                                                             opt in. (MJS and MNL).
O&G    15217     2/29/2016    Michael N. Litrownik   0.20    Correspondence to and from Plaintiff counsel re: rejected consents.                         A. Investigation
O&G    15218     2/29/2016    Michael N. Litrownik   0.20    Correspondence to and from M. Decker re: written discovery.                                 B. Discovery
O&G    15219     2/29/2016    Michael N. Litrownik   0.10    Correspondence to Plaintiff counsel re: outreach projects.                                  F. Strategy
O&G    15220     2/29/2016    Michael N. Litrownik   0.30    Correspondence to and from MJS and EVS re: M. Trusty deposition.                            C. Depositions
O&G    15221     2/29/2016    Michael N. Litrownik   0.60    Analyze opt‐in written dsicovery; correspondence to co‐counsel re: same.                    B. Discovery
O&G    15222     2/29/2016    Michael N. Litrownik   0.60    Conference with MJS re: MSA documents strategy.                                             C. Depositions
O&G    15223     2/29/2016    Michael N. Litrownik   0.30    Correspondence to and from EVS re: deposition of M. Trusty.                                 C. Depositions
O&G    15224     2/29/2016    Michael J. Scimone     0.40    Correspondence with co‐counsel re discovery strategy.                                       B. Discovery
O&G    15225     2/29/2016    Michael J. Scimone     0.60    Conference with MNL re discovery strategy, responding to CSC objection re MSA               B. Discovery
                                                             documents.
O&G    15226     2/29/2016      LiAnne P. Chan       2.00    Draft and prepare errata sheet for opt‐in.                                                  C. Depositions

                                                                   Page 517 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 519 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                     Code
O&G    15227     2/29/2016      Elizabeth Stork       1.50   Conference with T. Jackson (co‐counsel) re: deposition of F. Cebula.                     C. Depositions
O&G    15228     2/29/2016      Elizabeth Stork       5.00   Prepare documents and outline for depositions of F. Cebula and M. Trusty.                C. Depositions
O&G    15229     2/29/2016      Elizabeth Stork       4.00   Travel to Reston, VA for depositions of F. Cebula and M. Trusty.                         I. Travel
O&G    15230     2/29/2016      Darryl A. Bailey      7.10   Update contact information re written discovery opt‐ins; review opt‐in chart re opt‐in   B. Discovery
                                                             responses to attorney survey; download Defendant's search term production.

O&G    15231     3/1/2016     Tanisha Shafer‐Arata   0.20 Reading emails and attachments re: transition to pod structure (MJS and MNL).               D. Doc. Revw.

O&G    15232     3/1/2016     Michael N. Litrownik   0.50 Correspondence to Plaintiff counsel re: NGDM documents and transition and                   H. Settlement
                                                          settlement.
O&G    15233     3/1/2016     Michael N. Litrownik   0.50 Telephone conference with Plaintiff counsel re: settlement strategy.                        H. Settlement
O&G    15234     3/1/2016     Michael N. Litrownik   0.40 Review NGDM document; correspondence to JCS, T. Jackson, D. Hutchinson (co‐                 D. Doc. Revw.
                                                          counsel) re: same.
O&G    15235     3/1/2016      Michael J. Scimone    0.80 Telephone conference with co‐counsel re settlement strategy.                                H. Settlement
O&G    15236     3/1/2016       Jahan C. Sagafi      0.60 Discuss depositions re organizational structure.                                            C. Depositions
O&G    15237     3/1/2016       Elizabeth Stork      1.00 Conference with T. Jackson (co‐counsel) re: deposition of M. Trusty.                        C. Depositions
O&G    15238     3/1/2016       Elizabeth Stork      4.00 Prepare documents and outline for deposition of M. Trusty.                                  C. Depositions
O&G    15239     3/1/2016       Elizabeth Stork      7.00 Deposition of F. Cebula.                                                                    C. Depositions
O&G    15240     3/1/2016       Elizabeth Stork      1.50 Prepare documents and outline for deposition of F. Cebula.                                  C. Depositions
O&G    15241     3/1/2016      Daniel Stromberg      0.90 Load Defendant electronically stored information production to e‐discovery vendor           B. Discovery
                                                          and index; perform email thread analysis.
O&G    15242     3/1/2016       Darryl A. Bailey     3.80 Review list re opt‐in responses to attorney survey; check email address for opt‐ins;        F. Strategy
                                                          review ECF filed opt‐in CTJ list.
O&G    15243     3/2/2016     Michael N. Litrownik   0.30 Correspondence to and from JCS, MJS, and EVS re: legal research issues.                     E. Motions
O&G    15244     3/2/2016     Michael N. Litrownik   0.20 Correspondence to and from class member re: document production.                            B. Discovery
O&G    15245     3/2/2016       Elizabeth Stork      5.00 Deposition of M. Trusty.                                                                    C. Depositions
O&G    15246     3/2/2016       Elizabeth Stork      1.00 Prepare outline for deposition of M. Trusty.                                                C. Depositions
O&G    15247     3/2/2016       Darryl A. Bailey     9.00 Review chart of total list of opt‐ins.                                                      D. Doc. Revw.
O&G    15248     3/3/2016     Michael N. Litrownik   0.30 Correspondence to and from EVS re: deposition of M. Trusty.                                 C. Depositions
O&G    15249     3/3/2016     Michael N. Litrownik   0.10 Draft agenda for team call.                                                                 F. Strategy
O&G    15250     3/3/2016     Michael N. Litrownik   0.20 Correspondence to and from M. Levin‐Gesundheit (co‐counsel) and K. Jue re: rejected         A. Investigation
                                                          consents.
O&G    15251     3/3/2016     Michael N. Litrownik   0.10 Telephone conference with D. Salazar‐Austin (opposing counsel) re: opt‐in written           B. Discovery
                                                          discovery.
O&G    15252     3/3/2016     Michael N. Litrownik   0.50 Website transfer and content issues.                                                        F. Strategy
O&G    15253     3/3/2016     Michael N. Litrownik   0.60 Correspondence to and from MJS and conference with MJS re:                                  E. Motions
                                                          confidentiality/retaliation issues.
O&G    15254     3/3/2016      Michael J. Scimone    0.50 Conference with MNL re privilege and client confidentiality.                                F. Strategy
O&G    15255     3/3/2016       LiAnne P. Chan       0.80 Revise and finalize errata sheet; correspondence with EVS and client re same.               C. Depositions



                                                                   Page 518 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 520 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours   Description                                                                                     Code
O&G    15256     3/3/2016       Jahan C. Sagafi      0.60   Discussions re depositions and Rule 23 evidence.                                         C. Depositions
O&G    15257     3/3/2016       Jahan C. Sagafi      0.50   Discussions with team and mediator re settlement talks.                                  H. Settlement
O&G    15258     3/3/2016      Elizabeth Stork       0.30   Draft declaration re: intimidation.                                                      A. Investigation
O&G    15259     3/3/2016      Elizabeth Stork       0.60   Review and summarize opt‐in correspondence re: e‐TES data.                               D. Doc. Revw.
O&G    15260     3/3/2016      Elizabeth Stork       0.50   Correspondence with MNL and MJS re: Trusty deposition.                                   C. Depositions
O&G    15261     3/3/2016      Elizabeth Stork       0.10   Correspondence with MNL and MJS re: team call agenda.                                    F. Strategy
O&G    15262     3/3/2016      Elizabeth Stork       0.10   Correspondence with CSC counsel and court reporter re: opt in errata.                    C. Depositions
O&G    15263     3/3/2016      Elizabeth Stork       0.10   Correspondence with MNL and MJS re: investigation and privilege questions.               F. Strategy
O&G    15264     3/3/2016      Elizabeth Stork       0.10   Telephone conference with MNL re: Trusty deposition.                                     C. Depositions
O&G    15265     3/3/2016      Elizabeth Stork       0.80   Telephone conference with opt in re: intimidation issue.                                 E. Motions
O&G    15266     3/3/2016      Elizabeth Stork       0.20   Correspondence with LPC and opt in re: errata.                                           C. Depositions
O&G    15267     3/3/2016      Elizabeth Stork       0.50   Review errata sheet for opt in.                                                          C. Depositions
O&G    15268     3/3/2016      Darryl A. Bailey      4.60   Compare Plaintiffs and Defendant's opt‐in lists; update opt‐in contact list.             A. Investigation
O&G    15269     3/4/2016    Tanisha Shafer‐Arata    0.45   Emails (MJS and MNL); team call.                                                         A. Investigation
O&G    15270     3/4/2016    Michael N. Litrownik    0.30   Telephone conference with MJS and EVS re: speaking with witnesses re: retaliation.       A. Investigation

O&G    15271     3/4/2016    Michael N. Litrownik   0.20 Correspondence to and from Plaintiff counsel re: untimely opt‐in email from D. Golder       A. Investigation
                                                         (opposing counsel).
O&G    15272     3/4/2016    Michael N. Litrownik   1.20 Telephone conference with Plaintiff counsel re: discovery, class certification,             C. Depositions
                                                         depositions, and other issues.
O&G    15273     3/4/2016    Michael N. Litrownik   1.00 Conference with MJS and EVS re: class certification strategy.                               E. Motions
O&G    15274     3/4/2016    Michael N. Litrownik   0.40 Telephone conference with D. Salazar‐Austin (opposing counsel) re: opt‐in written           B. Discovery
                                                         discovery; prepare draft correspondence to same re: same.
O&G    15275     3/4/2016    Michael N. Litrownik   0.20 Correspondence to and from EVS re: e‐TES issues.                                            B. Discovery
O&G    15276     3/4/2016    Michael J. Scimone     0.50 Draft correspondence to opposing counsel re account‐level documents.                        B. Discovery
O&G    15277     3/4/2016    Michael J. Scimone     1.20 Telephone conference with co‐counsel re discovery strategy.                                 B. Discovery
O&G    15278     3/4/2016    Michael J. Scimone     0.50 Conference with MNL re discovery strategy.                                                  B. Discovery
O&G    15279     3/4/2016    Michael J. Scimone     0.60 Conference with EVS re Cebula deposition, MSA document strategy.                            C. Depositions
O&G    15280     3/4/2016      Jahan C. Sagafi      1.20 Team discussions re class certification strategy, discovery needed, opt‐in discovery, and   E. Motions
                                                         retaliation concerns.
O&G    15281     3/4/2016      Jahan C. Sagafi      0.40 Correspondence re scope of MSA production.                                                  B. Discovery
O&G    15282     3/4/2016      Elizabeth Stork      0.30 Telephone conference with MJS re: intimidation investigation.                               E. Motions
O&G    15283     3/4/2016      Elizabeth Stork      0.20 Correspondence with MNL and MJS re: discovery issues.                                       B. Discovery
O&G    15284     3/4/2016      Elizabeth Stork      1.20 CSC Plaintiffs' counsel biweekly status call.                                               F. Strategy
O&G    15285     3/4/2016      Elizabeth Stork      0.10 Review electronically stored information production.                                        D. Doc. Revw.
O&G    15286     3/4/2016      Elizabeth Stork      0.20 Correspondence with D. Golder (opposing counsel) re: Cebula deposition exhibits.            C. Depositions

O&G    15287     3/4/2016      Elizabeth Stork      0.30 Telephone conference with MNL and MJS re: Cebula and Trusty depositions.                    C. Depositions
O&G    15288     3/4/2016     Daniel Stromberg      0.20 Review and assess Defendant report of withheld non‐responsive zipped attachments.           B. Discovery



                                                                  Page 519 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 521 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours Description                                                                                        Code
O&G    15289     3/4/2016     Daniel Stromberg       0.10 Advise EVS re: CSC electronically stored information productions volume and review          B. Discovery
                                                          status.
O&G    15290     3/4/2016     Daniel Stromberg       1.30 Create CSC electronically stored information production review workflows and teams          B. Discovery
                                                          per firm; identify review population and batch to firms per concept analysis.

O&G    15291     3/4/2016     Daniel Stromberg      1.20 Bi‐weekly team conference call.                                                              F. Strategy
O&G    15292     3/4/2016      Darryl A. Bailey     9.50 Review opt‐in list; review list of frozen opt‐ins re written discovery; compare and          B. Discovery
                                                         review Plaintiff's and Defendant's opt‐in lists.
O&G    15293     3/5/2016    Michael N. Litrownik   0.20 Correspondence to and from MJS re: final FLSA certification motion.                          E. Motions
O&G    15294     3/6/2016    Michael N. Litrownik   0.30 Correspondence to D. Golder (opposing counsel) re: discovery counter‐proposal.               B. Discovery

O&G    15295     3/6/2016      Elizabeth Stork      0.90 Review and revise compilation of opt‐in email correspondence compiled by YG and              A. Investigation
                                                         DAB.
O&G    15296     3/7/2016       Yuchen Gao          3.90 Paralegal ‐ Document Production                                                              B. Discovery
O&G    15297     3/7/2016    Michael N. Litrownik   0.50 Review named Plaintiff errata sheets; correspondence to and from DB re: same.                C. Depositions

O&G    15298     3/7/2016      Elizabeth Stork      0.20 Correspondence with MNL and MJS re: opt‐in correspondence compilation                        A. Investigation
                                                         spreadsheet.
O&G    15299     3/7/2016      Elizabeth Stork      1.00 Review and revise opt‐in correspondence compilation spreadsheet.                             A. Investigation
O&G    15300     3/7/2016      Darryl A. Bailey     6.00 Calendar deadlines re class certification; update class list; prepare errata sheet re        E. Motions
                                                         named Plaintiff & send to him to sign; update class list.
O&G    15301     3/8/2016     Michael J. Scimone    0.40 Review opt‐in survey responses.                                                              A. Investigation
O&G    15302     3/8/2016      Elizabeth Stork      0.30 Correspondence with MJS re: opt‐in correspondence and discovery.                             B. Discovery
O&G    15303     3/8/2016      Elizabeth Stork      0.10 Correspondence with court reporter re: 30(b)(6) deposition exhibits.                         C. Depositions
O&G    15304     3/8/2016      Elizabeth Stork      0.10 Correspondence with opposing counsel and court reporter re: errata sheets for named          C. Depositions
                                                         Plaintiff.
O&G    15305     3/8/2016      Elizabeth Stork      0.20 Review errata sheet for named Plaintiff.                                                     C. Depositions
O&G    15306     3/8/2016      Darryl A. Bailey     4.80 Send errata sheet to opt‐in deponent for signature; update class list; review list of opt‐   C. Depositions
                                                         in response emails to attorney survey; update class list contact information.

O&G    15307     3/9/2016      Jahan C. Sagafi      0.10 Discussions re Rule 23 briefing and discovery strategy.                                      E. Motions
O&G    15308     3/9/2016      Elizabeth Stork      0.10 Correspondence with G. Casey, D. Ranahan, M. Decker, M. Levin‐Gesundheit (co‐                D. Doc. Revw.
                                                         counsel), MJS, MNL, DXS re: electronically stored information review.
O&G    15309     3/9/2016      Elizabeth Stork      0.10 Correspondence with DXS and MJS re: electronically stored information review.                D. Doc. Revw.

O&G    15310     3/9/2016      Elizabeth Stork      0.20 Correspondence with court reporter re: substituting exhibits for F. Cebula deposition.       C. Depositions

O&G    15311     3/9/2016      Elizabeth Stork      0.20 Revise opt‐in correspondence compilation spreadsheet.                                        A. Investigation
O&G    15312     3/9/2016     Daniel Stromberg      0.20 Confirm electronically stored information review status and teams.                           D. Doc. Revw.



                                                                Page 520 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 522 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                    Code
O&G    15313     3/10/2016     Michael J. Scimone     0.50 Review revised deposition digest template, correspondence with JCS re same.              C. Depositions

O&G    15314     3/10/2016     Michael J. Scimone    0.10   Respond to inquiries from opt‐ins.                                                      A. Investigation
O&G    15315     3/10/2016      Jahan C. Sagafi      0.10   Discussions re fluctuating workweek analysis.                                           E. Motions
O&G    15316     3/10/2016      Elizabeth Stork      0.20   Correspondence with MJS and MNL re: class certification motion preparation.             E. Motions
O&G    15317     3/10/2016      Elizabeth Stork      0.60   Review and revise opt‐in deposition preparation outline from D. Ranahan (co‐counsel).   C. Depositions

O&G    15318     3/10/2016      Elizabeth Stork      0.10 Correspondence with opt in re: intimidation issues.                                       E. Motions
O&G    15319     3/10/2016      Elizabeth Stork      1.50 Revise deposition digest template.                                                        C. Depositions
O&G    15320     3/10/2016     Daniel Stromberg      5.60 Review Defendant electronically stored information production assgnments for              D. Doc. Revw.
                                                          relevance and issues.
O&G    15321     3/10/2016     Daniel Stromberg      0.20 Confirm electronically stored information review page counts per M. Decker and            D. Doc. Revw.
                                                          provide advanced search instructions.
O&G    15322     3/11/2016     Michael J. Scimone    0.20 Respond to inquiries from opt‐ins.                                                        A. Investigation
O&G    15323     3/11/2016     Daniel Stromberg      2.10 Assess Defendant production volume 4 document family relationships and coordinate         B. Discovery
                                                          update; re‐batch unreviewed workflow across firms per concept analysis.

O&G    15324     3/11/2016     Daniel Stromberg      3.40 Review Defendant production documents for relevance and issues.                           D. Doc. Revw.
O&G    15325     3/11/2016      Darryl A. Bailey     0.20 Update class list contact information.                                                    F. Strategy
O&G    15326     3/13/2016    Michael N. Litrownik   0.20 Review notes; correspondence to MJS and EVS re: catalyst and complaint issues.            E. Motions

O&G    15327     3/13/2016      Elizabeth Stork      0.10 Correspondence with G. Casey (co‐counsel) and M. Decker re: deposition digests.           C. Depositions

O&G    15328     3/14/2016    Tanisha Shafer‐Arata   3.00 Legal researching/analyzing CSC issues relating to amending complaint. (MNL).             E. Motions

O&G    15329     3/14/2016    Michael N. Litrownik   0.10 Review correspondence from D. Golder (opposing counsel) re: MSA documents.                D. Doc. Revw.

O&G    15330     3/14/2016    Michael N. Litrownik   0.40 Correspondence to and from TXS re: amendment question.                                    E. Motions
O&G    15331     3/14/2016    Michael N. Litrownik   0.40 Correspondence to and from MJS and EVS re: team call agenda and other issues.             F. Strategy

O&G    15332     3/14/2016     Michael J. Scimone    0.20 Review correspondence from D. Golder (opposing counsel) re MSA‐related documents. D. Doc. Revw.

O&G    15333     3/14/2016     Michael J. Scimone    0.20   Correspondence with MNL re research assignments.                                        E. Motions
O&G    15334     3/14/2016     Michael J. Scimone    0.10   Review deposition digest template.                                                      C. Depositions
O&G    15335     3/14/2016     Michael J. Scimone    0.30   Draft agenda for team call.                                                             F. Strategy
O&G    15336     3/14/2016      Jahan C. Sagafi      0.60   Opt‐in deposition preparation discussions.                                              C. Depositions
O&G    15337     3/14/2016      Elizabeth Stork      0.10   Correspondence with G. Casey (co‐counsel) re: deposition digests.                       C. Depositions
O&G    15338     3/14/2016      Elizabeth Stork      0.30   Correspondence wtih MJS re: research tasks and team call agenda.                        A. Investigation
O&G    15339     3/14/2016      Elizabeth Stork      0.20   Correspondence with MJS re: F. Cebula deposition and related discovery requests.        C. Depositions



                                                                  Page 521 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 523 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                               Code
O&G    15340     3/14/2016     Daniel Stromberg       3.40 Review CSC electronically stored information production documents for relevance and D. Doc. Revw.
                                                           issue codes.
O&G    15341     3/15/2016    Tanisha Shafer‐Arata    7.00 Legal researching/analyzing CSC issues relating to amending complaint. (MNL).       E. Motions

O&G    15342     3/15/2016    Michael N. Litrownik   0.60 Legal research re: opposing dismissal of opt‐ins for failure to participate in discovery.   B. Discovery

O&G    15343     3/15/2016    Michael N. Litrownik   0.30 Review correspondence from D. Golder (opposing counsel) re: untimely consent issue; A. Investigation
                                                          correspondence to and from JCS and MJS re: same.
O&G    15344     3/15/2016     Michael J. Scimone    0.40 Draft correspondence with D. Golder (opposing counsel) re document production.      B. Discovery

O&G    15345     3/15/2016       Jahan C. Sagafi     0.60 Discovery negotiations re opt‐ins and service agreement documents.                          B. Discovery
O&G    15346     3/16/2016    Tanisha Shafer‐Arata   3.00 Legal researching/analyzing CSC issues relating to amending complaint. (MNL).               E. Motions

O&G    15347     3/16/2016    Michael N. Litrownik   1.00 Telephone conference with Plaintiff counsel re: class certification, discovery, other       E. Motions
                                                          issues.
O&G    15348     3/16/2016     Michael J. Scimone    0.80 Conference call with co‐counsel re discovery strategy.                                      B. Discovery
O&G    15349     3/16/2016      LiAnne P. Chan       0.20 Telephone conference with opt‐in.                                                           A. Investigation
O&G    15350     3/16/2016       Jahan C. Sagafi     1.00 Team discussion re class certification strategy and discovery; follow‐up.                   E. Motions
O&G    15351     3/16/2016      Elizabeth Stork      0.10 Telephone conference with JCS re: e‐TES data.                                               B. Discovery
O&G    15352     3/16/2016      Elizabeth Stork      0.90 Plaintiffs' counsel bi‐weekly status telephone conference.                                  F. Strategy
O&G    15353     3/16/2016     Daniel Stromberg      0.90 Bi‐weekly team call.                                                                        F. Strategy
O&G    15354     3/17/2016    Tanisha Shafer‐Arata   0.50 Legal researching/analyzing CSC issues relating to amending complaint. (MNL).               E. Motions

O&G    15355     3/17/2016      LiAnne P. Chan       1.10 Telephone conferences with opt‐ins re discovery documents.                                  B. Discovery
O&G    15356     3/17/2016     Daniel Stromberg      0.20 Advise M. Decker re: LCHB review population searching.                                      D. Doc. Revw.
O&G    15357     3/18/2016    Tanisha Shafer‐Arata   1.00 Legal researching/analyzing CSC issues relating to amending complaint. (MNL).               E. Motions

O&G    15358     3/18/2016    Tanisha Shafer‐Arata   7.00 Legal researching/analyzing CSC issues relating to amending complaint. (MNL).               E. Motions

O&G    15359     3/18/2016    Michael N. Litrownik   0.30   Conference with EVS re: retaliation issues.                                               E. Motions
O&G    15360     3/18/2016    Michael N. Litrownik   0.20   Correspondence to and from TXS re: complaint amendment issue.                             E. Motions
O&G    15361     3/18/2016    Michael N. Litrownik   0.20   Correspondence to JCS re: untimely consent form negotiation.                              A. Investigation
O&G    15362     3/18/2016       Jahan C. Sagafi     0.30   Negotiations re late opt‐ins and discovery requirements.                                  B. Discovery
O&G    15363     3/18/2016      Elizabeth Stork      0.30   Revise opt in declaration.                                                                A. Investigation
O&G    15364     3/18/2016      Elizabeth Stork      0.40   Telephone conference with opt in re: declaration.                                         A. Investigation
O&G    15365     3/18/2016      Elizabeth Stork      0.20   Correspondence with MJS re: declaration of opt in.                                        A. Investigation
O&G    15366     3/18/2016      Elizabeth Stork      0.80   Draft declaration of opt in re: intimidation.                                             A. Investigation
O&G    15367     3/19/2016    Tanisha Shafer‐Arata   5.50   Legal researching/analyzing CSC issues relating to amending complaint. (MNL).             E. Motions

O&G    15368     3/19/2016     Michael J. Scimone    0.40 Review M. Trusty transcript.                                                                D. Doc. Revw.

                                                                  Page 522 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 524 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                    Code
O&G    15369     3/20/2016    Tanisha Shafer‐Arata     0.50   Legal research and analysis CSC issues relating to amending complaint.                  E. Motions
O&G    15370     3/20/2016    Tanisha Shafer‐Arata     0.20   Email reviewing.                                                                        E. Motions
O&G    15371     3/20/2016    Michael N. Litrownik     0.10   Correspondence to LPC re: opt‐in documents.                                             B. Discovery
O&G    15372     3/21/2016    Michael N. Litrownik     0.20   Review correspondence from JCS and D. Hutchinson (co‐counsel) re: settlement.           H. Settlement

O&G    15373     3/21/2016    Michael N. Litrownik    0.20    Review research re: Rule 19 and CSRA.                                                   B. Discovery
O&G    15374     3/21/2016    Michael N. Litrownik    0.20    Correspondence to JCS re: late consent issues.                                          A. Investigation
O&G    15375     3/21/2016    Michael N. Litrownik    0.20    Opt‐in documents issues.                                                                B. Discovery
O&G    15376     3/21/2016    Michael J. Scimone      0.10    Correspondence with EVS re opt in declaration.                                          A. Investigation
O&G    15377     3/21/2016      Jahan C. Sagafi       0.30    Opt‐in discovery.                                                                       B. Discovery
O&G    15378     3/21/2016      Jahan C. Sagafi       0.30    Correspondence with mediator and team re settlement offer.                              H. Settlement
O&G    15379     3/21/2016      Elizabeth Stork       1.00    Review F. Cebula and M. Trusty deposition transcripts.                                  D. Doc. Revw.
O&G    15380     3/21/2016      Elizabeth Stork       0.10    Correspondence with opt in re: declaration.                                             A. Investigation
O&G    15381     3/21/2016      Darryl A. Bailey      0.20    Correspondence with opt‐ins re written discovery.                                       B. Discovery
O&G    15382     3/22/2016    Michael N. Litrownik    0.20    Review correspondence from T. Jackson (co‐counsel) re: settlement issues.               H. Settlement
O&G    15383     3/22/2016    Michael N. Litrownik    0.10    Correspondence to Plaintiff counsel re: proposed response on untimely consents.         A. Investigation

O&G    15384     3/22/2016    Michael N. Litrownik    0.20 Review correspondence from EVS re: additional document requests re: Trusty.                B. Discovery

O&G    15385     3/22/2016    Michael N. Litrownik    0.50    Correspondence to and from JCS re: negotiating untimely opt‐in issues.                  A. Investigation
O&G    15386     3/22/2016       Jahan C. Sagafi      0.40    Strategy discussions re settlement.                                                     H. Settlement
O&G    15387     3/22/2016       Elizabeth Stork      0.10    Correspondence with G. Casey (co‐counsel) re: Cebula deposition follow‐up.              C. Depositions
O&G    15388     3/22/2016       Elizabeth Stork      1.50    Review F. Cebula and M. Trusty deposition transcripts.                                  D. Doc. Revw.
O&G    15389     3/22/2016       Darryl A. Bailey     3.10    Correspondence with opt‐ins re written discovery.                                       B. Discovery
O&G    15390     3/23/2016    Melissa Phatharanavik   1.50    Call with EVS and JB. Organize deposition digests and transcripts; divide assignments   C. Depositions
                                                              between MP and JB. Deposition digest.
O&G    15391     3/23/2016    Michael N. Litrownik    0.20    Correspondence to and from Plaintiff counsel re: opt‐in documents.                      B. Discovery
O&G    15392     3/23/2016    Michael N. Litrownik    0.40    Correspondence to and from JCS and Plaintiff counsel re: untimely consents;             A. Investigation
                                                              correspondence to D. Golder (opposing counsel) re: same.
O&G    15393     3/23/2016     Michael J. Scimone     0.40    Correspondence with EVS re discovery strategy.                                          B. Discovery
O&G    15394     3/23/2016      Jahan C. Sagafi       0.50    Discuss opt‐in discovery stipulation and edit text for negotiations.                    B. Discovery
O&G    15395     3/23/2016      Elizabeth Stork       0.60    Telephone conference with MP and JWB re: deposition digests.                            C. Depositions
O&G    15396     3/23/2016      Elizabeth Stork       0.10    Correspondence with G. Casey (co‐counsel) and MJS re: Cebula and Trusty deposition      C. Depositions
                                                              follow‐up.
O&G    15397     3/23/2016       Darryl A. Bailey     2.10    Correspondence with opt‐ins re written discovery; update opt‐in written discovery       B. Discovery
                                                              chart; run search re opt‐in contact information.
O&G    15398     3/24/2016    Michael N. Litrownik    0.20    Review opt‐in production; correspondence to DB re: same.                                E. Motions
O&G    15399     3/24/2016    Michael N. Litrownik    0.30    Correspondence from D. Golder (opposing counsel) and to DB re: untimely consent         A. Investigation
                                                              data.
O&G    15400     3/24/2016    Michael N. Litrownik    0.30    Mediation logistics issues.                                                             H. Settlement

                                                                    Page 523 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 525 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper           Hours Description                                                                                      Code
O&G    15401     3/24/2016    Michael N. Litrownik     1.00 Telephone conference with Plaintiff counsel re: settlement issues.                        H. Settlement
O&G    15402     3/24/2016    Michael N. Litrownik     0.20 Review correspondence from EVS re: opt‐in survey responses and additional document        B. Discovery
                                                            requests.
O&G    15403     3/24/2016     Michael J. Scimone      1.00 Telephone conference with co‐counsel re settlement strategy.                              H. Settlement
O&G    15404     3/24/2016     Michael J. Scimone      0.30 Correspondence with D. Golder (opposing counsel) re document production.                  B. Discovery
O&G    15405     3/24/2016      Jahan C. Sagafi        1.10 Mediation team discussion and correspondence with mediator.                               H. Settlement
O&G    15406     3/24/2016      Elizabeth Stork        1.00 Plaintiffs' counsel call re: settlement.                                                  H. Settlement
O&G    15407     3/24/2016      Elizabeth Stork        0.20 Correspondence with MJS re: discovery requests.                                           B. Discovery
O&G    15408     3/24/2016      Elizabeth Stork        0.10 Correspondence with MP and JWB re: opt‐in deposition digests.                             C. Depositions
O&G    15409     3/24/2016      Elizabeth Stork        0.60 Review and revise opt‐in survey response spreadsheet and correspondence with team         A. Investigation
                                                            re: same.
O&G    15410     3/24/2016      Daniel Stromberg       1.00 Bi‐weekly Plaintiffs counsel status call.                                                 F. Strategy
O&G    15411     3/24/2016       Darryl A. Bailey      6.50 Upload co‐counsel's written discovery documents received from opt‐ins;                    B. Discovery
                                                            correspondence with opt‐ins re written discovery requests, pull consent forms from
                                                            case file; prepare documents recieved from opt‐ins for production.

O&G    15412     3/25/2016    Melissa Phatharanavik   1.00   Deposition digest.                                                                       C. Depositions
O&G    15413     3/25/2016    Michael N. Litrownik    0.20   Correspondence to and from DB re: opt in documents.                                      A. Investigation
O&G    15414     3/25/2016    Michael N. Litrownik    0.30   Review opt‐in documents.                                                                 D. Doc. Revw.
O&G    15415     3/25/2016       LiAnne P. Chan       0.30   Correspondence with opt‐in opt in re discovery documents; review case file re client     B. Discovery
                                                             documents; correspondence with DAB re same.
O&G    15416     3/25/2016       Jahan C. Sagafi      0.70   Call with meditator and discuss with team, and preparation.                              H. Settlement
O&G    15417     3/25/2016       Darryl A. Bailey     3.10   Prepare client documents for production; update opt‐in written discovery chart; review   E. Motions
                                                             opt‐ins consent to join forms re FLSA limitarions.
O&G    15418     3/28/2016    Melissa Phatharanavik   2.00   Emails to EVS and JB. Coordinate with JB. Deposition digests.                            C. Depositions
O&G    15419     3/28/2016    Michael N. Litrownik    0.50   Review opt‐in documents.                                                                 D. Doc. Revw.
O&G    15420     3/28/2016    Michael N. Litrownik    0.30   Review deposition digest; correspondence to MJS and EVS re: same.                        C. Depositions
O&G    15421     3/28/2016       LiAnne P. Chan       0.70   Review case file; save client documents to case file; correspondences with MNL and       F. Strategy
                                                             DAB re same.
O&G    15422     3/28/2016       LiAnne P. Chan       0.10   Save deposition digest to case file; correspondence with EVS re same.                    C. Depositions
O&G    15423     3/28/2016       Elizabeth Stork      0.10   Correspondence with M. Decker re: deposition digests.                                    C. Depositions
O&G    15424     3/28/2016       Elizabeth Stork      0.20   Revise deposition digest template and circulate to team.                                 C. Depositions
O&G    15425     3/28/2016       Elizabeth Stork      0.30   Telephone conference with opt in re: intimidation issues.                                F. Strategy
O&G    15426     3/28/2016       Elizabeth Stork      0.10   Correspondence with MJS, MNL, M. Levin, G. Casey, D. Ranahan (co‐counsel), and M.        C. Depositions
                                                             Decker re: deposition digests.
O&G    15427     3/28/2016       Darryl A. Bailey     7.90   Update opt‐in written discovery chart; prepare chart re opt‐ins who are outside the      B. Discovery
                                                             statute of limitations; prepare client documents for production.
O&G    15428     3/29/2016    Michael N. Litrownik    0.50   Review opt‐in documents.                                                                 D. Doc. Revw.
O&G    15429     3/29/2016    Michael N. Litrownik    0.20   Review opt‐in documents.                                                                 D. Doc. Revw.
O&G    15430     3/29/2016    Michael N. Litrownik    0.20   Correspondence to JCS re: settlement issues.                                             H. Settlement

                                                                   Page 524 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 526 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                         Code
O&G    15431     3/29/2016     Michael J. Scimone     0.10 Draft team call agenda.                                                                      F. Strategy
O&G    15432     3/29/2016     Michael J. Scimone     0.10 Telephone conference with D. Golder (opposing counsel) re MSA‐related documents.             B. Discovery

O&G    15433     3/29/2016      LiAnne P. Chan       0.20   Conference with DAB re opt‐ins' document production.                                        B. Discovery
O&G    15434     3/29/2016      LiAnne P. Chan       2.80   Prepare opt‐ins' documents for production.                                                  B. Discovery
O&G    15435     3/29/2016      Jahan C. Sagafi      0.20   Prepare for call re class certification and opt‐in discovery.                               E. Motions
O&G    15436     3/29/2016      Elizabeth Stork      0.10   Correspondence with MJS and MNL re: team call agenda.                                       F. Strategy
O&G    15437     3/29/2016      Darryl A. Bailey     6.90   Prepare client documents for production; correspondence with opt‐ins re: written            B. Discovery
                                                            discovery.
O&G    15438     3/30/2016    Michael N. Litrownik   1.30   Review HP class certification decision and compile analysis and summary;                    E. Motions
                                                            correspondence to and from JCS and MJS re: same.
O&G    15439     3/30/2016    Michael N. Litrownik   0.30   Telephone conference with MJS re: class certification issues.                               E. Motions
O&G    15440     3/30/2016    Michael N. Litrownik   1.00   Telephone conference with Plaintiff counsel re: class certification brief, discovery, and   E. Motions
                                                            other issues.
O&G    15441     3/30/2016    Michael N. Litrownik   0.30   Review untimely consent spreadsheet.                                                        F. Strategy
O&G    15442     3/30/2016    Michael N. Litrownik   0.30   Correspondence to and from DXS and MJS re: document production issues.                      B. Discovery
O&G    15443     3/30/2016    Michael J. Scimone     0.10   Telephone conference with DS re search terms.                                               D. Doc. Revw.
O&G    15444     3/30/2016    Michael J. Scimone     0.40   Conference with MNL re drafting class certification brief, correspondence with JCS,         E. Motions
                                                            MNL, EVS re same.
O&G    15445     3/30/2016     Michael J. Scimone    0.80   Telephone conference with co‐counsel re discovery strategy, drafting motion for class       E. Motions
                                                            certification.
O&G    15446     3/30/2016      Jahan C. Sagafi      0.80   Team discussions re discovery strategy and mediation status.                                H. Settlement
O&G    15447     3/30/2016     Daniel Stromberg      0.20   Draft email to plaintiffs counsel re: electronically stored information discovery next      B. Discovery
                                                            steps.
O&G    15448     3/30/2016     Daniel Stromberg      0.20   Draft outline of iterative electronically stored information discovery process steps and    B. Discovery
                                                            circulate internally.
O&G    15449     3/30/2016     Daniel Stromberg      0.10   Conference with MJS re: next steps in iterative electronically stored information           B. Discovery
                                                            discovery process.
O&G    15450     3/30/2016     Daniel Stromberg      0.20   Advise team re: search term identification process re: Defendant e‐discovery vendors.       B. Discovery

O&G    15451     3/30/2016     Daniel Stromberg      0.90 Bi‐weekly Plaintiffs counsel status call.                                                     F. Strategy
O&G    15452     3/30/2016      Darryl A. Bailey     4.00 Update list re late opt‐ins and inquires; correspondence with opt‐ins re written              B. Discovery
                                                          discovery requests and update list re same; prepare supplemental opt‐in documents
                                                          for production; telephone conference with opt‐in re written discovery.

O&G    15453     3/31/2016      Elizabeth Stork      0.50 Correspondence with JWB and MP re: deposition digests.                                        C. Depositions
O&G    15454     3/31/2016      Elizabeth Stork      0.20 Revise declaration of opt in.                                                                 A. Investigation
O&G    15455     3/31/2016     Daniel Stromberg      0.30 Advise M. Decker re: advanced searching functionality and create saved search.                D. Doc. Revw.




                                                                  Page 525 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 527 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper           Hours Description                                                                                     Code
O&G    15456     3/31/2016      Daniel Stromberg        0.30 Investigate XLS and RTF CSC electronically stored information document review issue       D. Doc. Revw.
                                                             per M. Decker.
O&G    15457     3/31/2016      Daniel Stromberg        0.10 Advise Plaintiffs counsel team re: Defendant electronically stored information review     D. Doc. Revw.
                                                             status.
O&G    15458     3/31/2016       Darryl A. Bailey       2.60 Correspondence with opt‐ins re written discovery; update list re same; update opt‐in      B. Discovery
                                                             list.
O&G    15459     4/1/2016      Michael N. Litrownik     0.30 Correspondence to and from team and D. Salazar‐Austin (opposing counsel) re: opt‐in       C. Depositions
                                                             depositions.
O&G    15460     4/1/2016     Michael N. Litrownik      1.50 Draft class certification brief outline.                                                  E. Motions
O&G    15461     4/1/2016     Michael N. Litrownik      0.40 Correspondence to and from JCS and team re: remaining opt‐in depositions.                 C. Depositions
O&G    15462     4/1/2016     Michael N. Litrownik      0.40 Review and revise opt in declaration; correspondence to EVS re: same                      A. Investigation
O&G    15463     4/1/2016        Elizabeth Stork        0.10 Telephone conference with opt in re: opt‐in discovery.                                    B. Discovery
O&G    15464     4/1/2016        Elizabeth Stork        0.20 Revise opt in declaration.                                                                A. Investigation
O&G    15465     4/1/2016        Elizabeth Stork        0.10 Correspondence with JWB re: deposition digests.                                           C. Depositions
O&G    15466     4/1/2016      Daniel Stromberg         0.30 Advise M. Decker re: advanced search format and best practices.                           D. Doc. Revw.
O&G    15467     4/1/2016        Darryl A. Bailey       0.20 Telephone conference with opt‐in re: signed declaration.                                  A. Investigation
O&G    15468     4/1/2016        Darryl A. Bailey       0.60 Prepare client declaration for his signature.                                             A. Investigation
O&G    15469     4/3/2016     Michael N. Litrownik      0.20 Draft untimely consent dismissal letter.                                                  A. Investigation
O&G    15470     4/3/2016     Michael N. Litrownik      0.10 Correspondence to DB re: utimely consent issues.                                          A. Investigation
O&G    15471     4/3/2016     Michael N. Litrownik      0.20 Correspondence to Plaintiff counsel re: scheduling opt‐in depositions.                    C. Depositions
O&G    15472     4/4/2016     Melissa Phatharanavik     4.00 Call with DL re: JWB's digests. Emails to DL and EVS. Deposition digests.                 C. Depositions
O&G    15473     4/4/2016     Michael N. Litrownik      0.20 Review untimely opt‐in letter; correspondence to JCS re: same.                            A. Investigation
O&G    15474     4/4/2016     Michael N. Litrownik      0.20 Correspondence to and from M. Decker re: opt‐in depositions.                              C. Depositions
O&G    15475     4/4/2016     Michael N. Litrownik      0.20 Review draft stipulation from DB and data.                                                D. Doc. Revw.
O&G    15476     4/4/2016     Michael N. Litrownik      0.60 Correspondence to and from EVS and MJS and JCS re: declaration issue for class            A. Investigation
                                                             certification.
O&G    15477     4/4/2016        LiAnne P. Chan         0.90 Correspondences with MNL and DAV re untimely opt‐ins to be dismissed; review list re      A. Investigation
                                                             untimely opt‐ins to be dismissed; correspondence with DAB re same.

O&G    15478     4/4/2016        LiAnne P. Chan        1.20 Review case file re deposition transcripts, errata sheets, and digets; save same to case   C. Depositions
                                                            file; update spreadsheet re same.
O&G    15479     4/4/2016     Jennifer Weiser Bezoza   0.30 Email JCS and EVS my work on deposition digests.                                           C. Depositions
O&G    15480     4/4/2016         Jahan C. Sagafi      0.40 Rule 23 research and discussion re evidence.                                               E. Motions
O&G    15481     4/4/2016         Elizabeth Stork      2.10 Revise opt‐in testimony spreadsheet.                                                       C. Depositions
O&G    15482     4/4/2016         Elizabeth Stork      0.10 Correspondence with opt in re: declaration.                                                A. Investigation
O&G    15483     4/4/2016         Elizabeth Stork      0.10 Correspondence with MJS re: opt in declaration.                                            A. Investigation
O&G    15484     4/4/2016         Elizabeth Stork      0.10 Correspondence with MJS re: deposition summaries.                                          C. Depositions
O&G    15485     4/4/2016        Daniel Stromberg      1.30 Review Defendant electronically stored information document batches for relevance.         D. Doc. Revw.




                                                                    Page 526 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 528 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper          Hours Description                                                                                      Code
O&G    15486     4/4/2016           Danica Li          1.50 Call with MP re: deposition digest assignment debrief, reviewed deposition digests and     C. Depositions
                                                            deposition transcripts in preparation for digest assignment.
O&G    15487     4/4/2016       Darryl A. Bailey       5.90 Revise untimely consent form spreadsheet; prepare stipulation re same.                     A. Investigation
O&G    15488     4/5/2016    Melissa Phatharanavik     6.00 Complete deposition digests.                                                               C. Depositions
O&G    15489     4/5/2016    Michael N. Litrownik      0.60 Correspondence to and from EVS, MJS, DXS re: ESI, class certification brief outline, and   E. Motions
                                                            other issues.
O&G    15490     4/5/2016     Michael N. Litrownik     0.20 Correspondence to team re: untimely consent notice letter.                                 A. Investigation
O&G    15491     4/5/2016     Michael J. Scimone       0.40 Conference with EVS re class and collective representativeness analysis.                   F. Strategy
O&G    15492     4/5/2016       Jahan C. Sagafi        0.50 Class certification strategy discussions.                                                  E. Motions
O&G    15493     4/5/2016       Elizabeth Stork        0.30 Correspondence with DXS and KLE re: document review.                                       D. Doc. Revw.
O&G    15494     4/5/2016       Elizabeth Stork        1.20 Review and revise class certification brief outline.                                       E. Motions
O&G    15495     4/5/2016       Elizabeth Stork        0.10 Correspondence with JCS, MNL, MJS, D. Hutchinson, L. Chan, M. Decker, T. Jackson, G.       A. Investigation
                                                            Casey, D. Ranahan (co‐counsel) re: late opt‐ins.
O&G    15496     4/5/2016       Elizabeth Stork        0.10 Correspondence with YG re: data comparison project.                                        B. Discovery
O&G    15497     4/5/2016       Elizabeth Stork        0.40 Conference with MJS re: class certification brief.                                         E. Motions
O&G    15498     4/5/2016       Elizabeth Stork        0.40 Review opt‐in testimony chart in preparation for class certification briefing.             E. Motions
O&G    15499     4/5/2016       Elizabeth Stork        0.20 Correspondence with JCS, MNL, and MJS re: late opt‐in issue.                               A. Investigation
O&G    15500     4/5/2016       Elizabeth Stork        0.20 Review correspondence re: untimely opt‐ins.                                                A. Investigation
O&G    15501     4/5/2016       Elizabeth Stork        0.10 Correspondence with M. Decker re: deposition digests.                                      C. Depositions
O&G    15502     4/5/2016     Daniel Stromberg         2.10 Review Defendant electronically stored document batches for relevance.                     D. Doc. Revw.
O&G    15503     4/5/2016           Danica Li          1.10 Drafted opt in deposition digest.                                                          C. Depositions
O&G    15504     4/5/2016       Darryl A. Bailey       1.90 Gather contact information re opt‐in depositions.                                          C. Depositions
O&G    15505     4/6/2016    Melissa Phatharanavik     4.00 Emails to DL , JWB and EVS. Review example digest. Complete deposition digests.            C. Depositions

O&G    15506     4/6/2016     Michael N. Litrownik    0.30 Correspondence to and from Plaintiff counsel re: deposition digests.                        C. Depositions
O&G    15507     4/6/2016     Michael N. Litrownik    0.50 Conference with MJS and EVS re: class certification timetable and strategy.                 E. Motions
O&G    15508     4/6/2016     Michael N. Litrownik    0.40 Review data; correspondence to T. Jackson (co‐counsel) re: untimely consent issues.         A. Investigation

O&G    15509     4/6/2016     Michael N. Litrownik    0.20 Review MJS revisions to class certification outline; correspondence to JCS re: same.        E. Motions

O&G    15510     4/6/2016     Michael J. Scimone      0.40 Telephone conference with M. Decker re CSC classification system.                           D. Doc. Revw.
O&G    15511     4/6/2016     Michael J. Scimone      0.20 Conference with DXS re electronically stored information review and analytics.              D. Doc. Revw.

O&G    15512     4/6/2016      Michael J. Scimone     0.40   Correspondence with D. Golder (opposing counsel) re MSA documents.                        B. Discovery
O&G    15513     4/6/2016      Michael J. Scimone     0.60   Conference with EVS, MNL re priorities for class certification briefing.                  E. Motions
O&G    15514     4/6/2016      Michael J. Scimone     0.50   Review draft class certification outline.                                                 E. Motions
O&G    15515     4/6/2016        LiAnne P. Chan       0.30   Save deposition digests to case file; update list re same.                                C. Depositions
O&G    15516     4/6/2016    Jennifer Weiser Bezoza   0.20   Email to team re status of my work.                                                       C. Depositions
O&G    15517     4/6/2016        Jahan C. Sagafi      0.80   Review, edit, and discuss class certification brief outline.                              E. Motions
O&G    15518     4/6/2016        Elizabeth Stork      0.10   Telephone conference with P. Larson re: late opt‐in issue.                                A. Investigation

                                                                   Page 527 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 529 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours   Description                                                                                   Code
O&G    15519     4/6/2016       Elizabeth Stork       0.10   Correspondence with Plaintiffs' counsel team re: opt‐in deposition digests.             C. Depositions
O&G    15520     4/6/2016       Elizabeth Stork       0.50   Conference with MNL and MJS re: class certification brief.                              E. Motions
O&G    15521     4/6/2016       Elizabeth Stork       0.20   Correpsondence with YXG re: class certification data.                                   E. Motions
O&G    15522     4/6/2016       Elizabeth Stork       0.20   Conference with YXG re: class certification data.                                       E. Motions
O&G    15523     4/6/2016       Elizabeth Stork       0.20   Review opt‐in data in preparation for meeting with YG re: class certification data      E. Motions
                                                             comparison.
O&G    15524     4/6/2016      Daniel Stromberg      0.20    Draft email to defense counsel re: withheld attachments in electronically stored        B. Discovery
                                                             information productions and redacted information.
O&G    15525     4/6/2016      Daniel Stromberg      0.20    Conference with MJS re: Defendant electronically stored information productions         B. Discovery
                                                             witheld documents.
O&G    15526     4/6/2016          Danica Li         4.25    Drafted opt in deposition digest, drafted opt in deposition digest.                     C. Depositions
O&G    15527     4/7/2016    Melissa Phatharanavik   3.00    Complete deposition digests.                                                            C. Depositions
O&G    15528     4/7/2016    Michael N. Litrownik    0.50    Correspondence to and from MJS, JCS, and EVS re: class certification issues.            E. Motions
O&G    15529     4/7/2016    Michael N. Litrownik    0.50    Revise class certification outline.                                                     E. Motions
O&G    15530     4/7/2016    Michael N. Litrownik    0.60    Review class certification memo; correspondence to MJS and EVS re: same.                E. Motions
O&G    15531     4/7/2016    Michael N. Litrownik    0.30    Correspondence to and from DB re: notice letter and stipulations.                       F. Strategy
O&G    15532     4/7/2016     Michael J. Scimone     0.30    Respond to inquiries from class members.                                                A. Investigation
O&G    15533     4/7/2016       LiAnne P. Chan       0.20    Correspondence with DAB re correspondences to opt‐ins re dismissal.                     A. Investigation
O&G    15534     4/7/2016       LiAnne P. Chan       0.30    Save deposition digest to case file; update list re same.                               C. Depositions
O&G    15535     4/7/2016       Jahan C. Sagafi      0.60    Review memo re class certification decisions and discuss class certification strategy   E. Motions
                                                             with team.
O&G    15536     4/7/2016          Danica Li         6.50    Drafted opt in deposition digest, drafted opt in deposition digest, updated opt in      C. Depositions
                                                             deposition digest.
O&G    15537     4/7/2016       Darryl A. Bailey     2.20    Prepare stipulation re opt‐ins.                                                         A. Investigation
O&G    15538     4/8/2016    Melissa Phatharanavik   2.50    Edit deposition digests.                                                                C. Depositions
O&G    15539     4/8/2016    Michael N. Litrownik    0.50    Review correspondence re: electronically stored information production issues.          D. Doc. Revw.

O&G    15540     4/8/2016    Michael N. Litrownik    0.50 Correspondence to and from Plaintiff counsel re: class certification brief and extension. E. Motions

O&G    15541     4/8/2016    Michael N. Litrownik    0.20 Telephone conference with JCS re: untimely consents and other issues.                      A. Investigation
O&G    15542     4/8/2016    Michael N. Litrownik    0.20 Correspondence to and from EVS re: deposition digests.                                     C. Depositions
O&G    15543     4/8/2016    Michael N. Litrownik    0.30 Review correspondence from JCS and MJS re: class certification extension.                  E. Motions
O&G    15544     4/8/2016    Michael J. Scimone      0.80 Review class coverage analysis.                                                            E. Motions
O&G    15545     4/8/2016    Michael J. Scimone      0.20 Review spreadsheet of collective coverage.                                                 F. Strategy
O&G    15546     4/8/2016    Michael J. Scimone      0.30 Correspondence with JCS, DS re withheld e‐discovery vendors.                               B. Discovery
O&G    15547     4/8/2016    Michael J. Scimone      0.40 Correspondence with co‐counsel re motion for extension.                                    F. Strategy
O&G    15548     4/8/2016    Michael J. Scimone      0.80 Conference with JCS re motion for extension, declarations in support of class              A. Investigation
                                                          certification.
O&G    15549     4/8/2016     Michael J. Scimone     0.20 Conference with MNL re division of labor for class certification briefing,                 E. Motions
                                                          correspondence with co‐counsel re same.

                                                                   Page 528 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 530 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper          Hours Description                                                                                     Code
O&G    15550     4/8/2016      Michael J. Scimone      0.50 Telephone conference with D. Golder (opposing counsel) re document production,           B. Discovery
                                                            correspondence with JCS, MNL, EVS re same.
O&G    15551     4/8/2016      Michael J. Scimone      0.10 Correspondence with D. Golder (opposing counsel) re document production.                 B. Discovery
O&G    15552     4/8/2016       LiAnne P. Chan         0.40 Save deposition digests to case file; update list re same.                               C. Depositions
O&G    15553     4/8/2016       Jahan C. Sagafi        0.90 Discussions re discovery strategy and Rule 23 schedule.                                  E. Motions
O&G    15554     4/8/2016       Elizabeth Stork        0.30 Review F. Cebula deposition transcript for class certification brief.                    E. Motions
O&G    15555     4/8/2016       Elizabeth Stork        0.20 Telephone conference with opt in re: retaliation concerns.                               A. Investigation
O&G    15556     4/8/2016       Elizabeth Stork        0.10 Correspondence with M. Decker and G. Casey (co‐counsel) re: deposition digests.          C. Depositions

O&G    15557     4/8/2016        Elizabeth Stork      0.20 Conference with MJS re: class certification brief.                                        E. Motions
O&G    15558     4/8/2016        Elizabeth Stork      0.10 Correspondence with MNL and MJS re: class certification brief.                            E. Motions
O&G    15559     4/8/2016       Daniel Stromberg      0.30 Advise Plaintiffs counsel team re: Defendant withheld electronically stored information   B. Discovery
                                                           attachments.
O&G    15560     4/8/2016       Daniel Stromberg      3.80 Review Defendant electronically stored information productions for relevance.             D. Doc. Revw.

O&G    15561     4/8/2016          Danica Li          3.50   Updated opt in deposition digest, updated opt in deposition digest.                     C. Depositions
O&G    15562     4/8/2016       Darryl A. Bailey      3.10   Prepare stipulation re: opt‐ins; prepare letters to opt‐ins re dismissal.               A. Investigation
O&G    15563     4/11/2016      LiAnne P. Chan        0.70   Save deposition digests to case file; update list re same.                              C. Depositions
O&G    15564     4/11/2016    Michael N. Litrownik    0.20   Correspondence to D. Golder (opposing counsel) re: new potential opt‐ins.               A. Investigation
O&G    15565     4/11/2016    Michael N. Litrownik    0.20   Correspondence to D. Golder (opposing counsel) re: untimely opt‐ins.                    A. Investigation
O&G    15566     4/11/2016    Michael N. Litrownik    0.90   Draft class certification extension request.                                            E. Motions
O&G    15567     4/11/2016    Michael N. Litrownik    0.20   Telephone conference with D. Golder (opposing counsel) re: untimely consent issues.     A. Investigation

O&G    15568     4/11/2016    Michael N. Litrownik    0.40 Telephone conference with opt in re: case status and documents.                           A. Investigation
O&G    15569     4/11/2016    Michael N. Litrownik    0.10 Correspondence to and from DB re: opt in.                                                 F. Strategy
O&G    15570     4/11/2016    Michael N. Litrownik    0.90 Correspondence to and from MJS re: class member evidence and declarations; review         A. Investigation
                                                           spreadsheet re: same.
O&G    15571     4/11/2016     Michael J. Scimone     0.90 Edit motion for extension of discovery deadlines.                                         B. Discovery
O&G    15572     4/11/2016     Michael J. Scimone     3.70 Update chart of deposition testimony, analyze same.                                       C. Depositions
O&G    15573     4/11/2016     Michael J. Scimone     0.10 Conference with LAC re deposition digest chart.                                           C. Depositions
O&G    15574     4/11/2016     Michael J. Scimone     0.20 Conference with YXG re data analysis.                                                     B. Discovery
O&G    15575     4/11/2016     Michael J. Scimone     1.40 Review and analyze aggregated deposition testimony, class member data.                    D. Doc. Revw.
O&G    15576     4/11/2016      LiAnne P. Chan        0.10 Conference with MJS re deposition digests.                                                C. Depositions
O&G    15577     4/11/2016      Jahan C. Sagafi       0.30 Discussions re class certification strategy and extension request.                        E. Motions
O&G    15578     4/11/2016      Darryl A. Bailey      5.40 Prepare opt‐out letters; prepare list of opt‐ins being dismissed and opt‐ins being kept   A. Investigation
                                                           in the lawsuit; calendar deadlines re same.
O&G    15579     4/12/2016    Melissa Phatharanavik   4.00 Edit deposition digets.                                                                   D. Doc. Revw.
O&G    15580     4/12/2016    Michael N. Litrownik    0.80 Telephone conference with JCS and MJS re: class certification strategy.                   E. Motions
O&G    15581     4/12/2016    Michael N. Litrownik    0.30 Correspondence to and from MJS re: class certification extension.                         E. Motions
O&G    15582     4/12/2016    Michael N. Litrownik    0.60 Revise motion to extend class certification deadline.                                     E. Motions

                                                                   Page 529 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 531 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          HoursDescription                                                                                      Code
O&G    15583     4/12/2016     Michael J. Scimone      1.50Review deposition testimony.                                                              C. Depositions
O&G    15584     4/12/2016     Michael J. Scimone      0.20Draft agenda for team call.                                                               F. Strategy
O&G    15585     4/12/2016     Michael J. Scimone      0.70Conference with MNL, JCS re motion for class certification, evidence in support of        E. Motions
                                                           same.
O&G    15586     4/12/2016     Michael J. Scimone     1.60 Data analysis, correspondence with JCS, MNL re same.                                      D. Doc. Revw.
O&G    15587     4/12/2016     Michael J. Scimone     0.80 Edit motion to extend class certification deadlines.                                      E. Motions
O&G    15588     4/12/2016      LiAnne P. Chan        0.50 Correspondence with MJS re revised deposition digests; review case file re same; save     C. Depositions
                                                           revised deposition digests to case file; calendar depositions of opt‐ins.

O&G    15589     4/12/2016       Jahan C. Sagafi      0.90    Class certification brief discussions; strategy re extension.                          E. Motions
O&G    15590     4/12/2016       Elizabeth Stork      0.20    Review correspondence from MNL and MJS re: class certification brief.                  E. Motions
O&G    15591     4/12/2016       Darryl A. Bailey     1.50    Gather consent to join forms from case file requested by co‐counsel.                   F. Strategy
O&G    15592     4/13/2016    Melissa Phatharanavik   2.00    Emails with MS. Edit and update deposition digests.                                    C. Depositions
O&G    15593     4/13/2016    Michael N. Litrownik    0.20    Correspondence to and from M. Decker re: opt‐in deposition scheduling.                 C. Depositions
O&G    15594     4/13/2016    Michael N. Litrownik    0.50    Review correspondence from D. Golder (opposing counsel) re: opt‐ins; correspondence    A. Investigation
                                                              to and from DB re: same.
O&G    15595     4/13/2016    Michael N. Litrownik    0.20    Correspondence to and from Plaintiff counsel re: strategy sessions.                    F. Strategy
O&G    15596     4/13/2016    Michael N. Litrownik    0.40    Conference with MJS re: class certification tasks and timetable.                       E. Motions
O&G    15597     4/13/2016    Michael N. Litrownik    1.00    Telephone conference with Plaintiff counsel re: class certification strategy.          E. Motions
O&G    15598     4/13/2016    Michael N. Litrownik    0.60    Correspondence to and from MJS re: non‐SA issue.                                       A. Investigation
O&G    15599     4/13/2016    Michael N. Litrownik    0.40    Telephone conference with D. Miller; correspondence to and from E. Keenley re: same.   F. Strategy

O&G    15600     4/13/2016    Michael N. Litrownik    0.10 Draft correspondence to D. Salazar‐Austin (opposing counsel) re: opt‐in depositions.      C. Depositions

O&G    15601     4/13/2016     Michael J. Scimone     3.90 Edit and supervise filing of motion for extension.                                E. Motions
O&G    15602     4/13/2016     Michael J. Scimone     0.30 Telephone conference to D. Golder (opposing counsel) re MSA‐related documents and E. Motions
                                                           production schedule, motion for extension to file class certification brief.

O&G    15603     4/13/2016     Michael J. Scimone     0.40 Conference with MNL re drafting motion for class certification, gathering declarations    A. Investigation
                                                           re same.
O&G    15604     4/13/2016     Michael J. Scimone     1.00 Telephone conference with co‐counsel re class certification briefing.                     E. Motions
O&G    15605     4/13/2016     Michael J. Scimone     2.20 Review and compile analysis from deposition digests.                                      C. Depositions
O&G    15606     4/13/2016     Michael J. Scimone     0.70 Review case law re class certification in tech worker cases.                              E. Motions
O&G    15607     4/13/2016      LiAnne P. Chan        0.30 Review class data re untimely opt‐ins; correspondence with DAB re same.                   D. Doc. Revw.
O&G    15608     4/13/2016      LiAnne P. Chan        0.60 Correspondences with MJS re extension of time to file class certification motion;         E. Motions
                                                           compile exhibits re same; review Court rules; prepare and finalize correspondence to
                                                           Court re same; file same.
O&G    15609     4/13/2016       Jahan C. Sagafi      0.10 Correspondence re opt‐in depositions.                                                     C. Depositions
O&G    15610     4/13/2016       Jahan C. Sagafi      1.20 Edit extension brief and discuss with team.                                               F. Strategy



                                                                    Page 530 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 532 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper           Hours Description                                                                                    Code
O&G    15611     4/13/2016       Jahan C. Sagafi        1.40 Team calls and discussion with Defendant re class certification strategy and extension   E. Motions
                                                             request.
O&G    15612     4/13/2016       Elizabeth Stork        0.10 Review correspondence re: class certification motion.                                    E. Motions
O&G    15613     4/13/2016      Daniel Stromberg        1.00 Bi‐weekly Plaintiffs counsel meeting.                                                    F. Strategy
O&G    15614     4/13/2016       Darryl A. Bailey       0.80 Prepare list re data relating to 24 declarants.                                          E. Motions
O&G    15615     4/14/2016     Michael N. Litrownik     0.20 Review spreadsheet from DB; correspondence to MJS and EVS re: same.                      F. Strategy
O&G    15616     4/14/2016     Michael N. Litrownik     0.20 Correspondence to D. Golder (opposing counsel) re: non‐class members.                    A. Investigation
O&G    15617     4/14/2016     Michael N. Litrownik     0.20 Correspondence to and from JCS re: non‐class members.                                    A. Investigation
O&G    15618     4/14/2016     Michael N. Litrownik     0.20 Telephone conference with class member re: dismissal letter.                             A. Investigation
O&G    15619     4/14/2016     Michael N. Litrownik     0.10 Correspondence to D. Salazar‐Austin (opposing counsel) re: opt‐in depositions.           C. Depositions

O&G    15620     4/14/2016     Michael J. Scimone      0.10 Review and approve enclosure letter.                                                      E. Motions
O&G    15621     4/14/2016      LiAnne P. Chan         1.50 Draft correspondence to Court re courtesy copies re Plaintiffs renewed rotion to          F. Strategy
                                                            modify rule 23 deadlines; compile courtesy copies re same; prepare Fedex to Court re
                                                            same; correspondences with MJS re same; correspondence to co‐counsel and opposing
                                                            counsel re same.
O&G    15622     4/14/2016    Jennifer Weiser Bezoza   0.10 Email to JD re reimbursement for costs.                                                   F. Strategy
O&G    15623     4/14/2016        Jahan C. Sagafi      0.20 Discuss Rule 23 brief.                                                                    E. Motions
O&G    15624     4/14/2016       Darryl A. Bailey      4.40 Review class list re untimly consent forms and opt‐in declarant's depositions and work    C. Depositions
                                                            history data.
O&G    15625     4/18/2016     Michael N. Litrownik    0.40 Correspondence to and from MJS and EVS re: class certification strategy.                  E. Motions
O&G    15626     4/18/2016       Elizabeth Stork       0.20 Revise opt in declaration.                                                                A. Investigation
O&G    15627     4/18/2016       Elizabeth Stork       0.10 Correspondence with opt in re: declaration.                                               A. Investigation
O&G    15628     4/18/2016       Elizabeth Stork       0.60 Conference with MJS re: class certification brief.                                        E. Motions
O&G    15629     4/18/2016       Elizabeth Stork       0.10 Correspondence with MNL and MJS re: retaliation concerns.                                 E. Motions
O&G    15630     4/18/2016       Darryl A. Bailey      0.20 Telephone conference with opt‐in.                                                         A. Investigation
O&G    15631     4/19/2016     Michael N. Litrownik    1.80 Correspondence to JCS, MJS, and EVS re: CSRA and class member issues; legal research      E. Motions
                                                            re: rule 19 and joinder.
O&G    15632     4/19/2016       LiAnne P. Chan        0.60 Save order to case file; correspondence with attorney team re same; calendar              F. Strategy
                                                            deadlines re same.
O&G    15633     4/19/2016       Jahan C. Sagafi       0.20 Mediation discussions.                                                                    H. Settlement
O&G    15634     4/19/2016       Jahan C. Sagafi       0.40 Discussion re class definition and intake with overtime pay.                              A. Investigation
O&G    15635     4/19/2016       Elizabeth Stork       0.10 Correspondence with opt in re: case inquiry.                                              A. Investigation
O&G    15636     4/19/2016       Darryl A. Bailey      0.20 Prepare opt in declaration for signature.                                                 A. Investigation
O&G    15637     4/20/2016     Michael N. Litrownik    1.20 Draft model class certification declaration.                                              A. Investigation
O&G    15638     4/20/2016     Michael N. Litrownik    0.20 Review correspondence from JCS and T. Jackson (co‐counsel) re: settlement issues.         H. Settlement

O&G    15639     4/20/2016     Michael N. Litrownik    0.40 Correspondence to and from MJS re: class certification strategy.                          E. Motions
O&G    15640     4/20/2016     Michael N. Litrownik    0.60 Telephone conference with Plaintiff counsel re: class certification strategy.             E. Motions



                                                                    Page 531 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 533 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper           Hours Description                                                                                    Code
O&G    15641     4/20/2016     Michael N. Litrownik     0.40 Correspondence to and from M. Decker, LPC, and D. Hutchinson (co‐counsel) re: opt‐in     C. Depositions
                                                             deposition logistics and scheduling.
O&G    15642     4/20/2016      Michael J. Scimone      0.40 Conference with KLE re expense reimbursement ase law.                                    F. Strategy
O&G    15643     4/20/2016      Michael J. Scimone      0.80 Telephone conference with co‐counsel re declaration gathering project.                   A. Investigation
O&G    15644     4/20/2016      Michael J. Scimone      2.30 Compile declaration questions for deponents based on digests.                            A. Investigation
O&G    15645     4/20/2016    Jennifer Weiser Bezoza    4.20 Start named Plaintiff deposition digest, continued deposition digest.                    C. Depositions
O&G    15646     4/20/2016        Jahan C. Sagafi       0.40 Discussion with team re declaration drafting and class certification arguments.          A. Investigation

O&G    15647     4/20/2016       Jahan C. Sagafi       0.80 Discussion with mediator and team re settlement negotiations.                             H. Settlement
O&G    15648     4/20/2016       Elizabeth Stork       0.10 Telephone conference with MJS re: declaration project.                                    A. Investigation
O&G    15649     4/20/2016       Elizabeth Stork       0.60 Telephone conference with MNL, MJS, M. Decker, and G. Casey (co‐counsel) re:              A. Investigation
                                                            declarations in support of class certification.
O&G    15650     4/20/2016       Elizabeth Stork       0.80 Review case law re: class certification of IT workers.                                    E. Motions
O&G    15651     4/20/2016       Elizabeth Stork       1.20 Draft questions for class member declarations.                                            A. Investigation
O&G    15652     4/21/2016     Michael N. Litrownik    0.50 Correspondence to and from M. Decker and D. Salazar‐Austin (opposing counsel) re:         C. Depositions
                                                            opt‐in depositions.
O&G    15653     4/21/2016     Michael N. Litrownik    0.40 Correspondence to and from MJS and EVS re: Catalyst processes issues.                     F. Strategy
O&G    15654     4/21/2016       Elizabeth Stork       0.20 Correspondence with potential class members re: inquiries to case website.                A. Investigation
O&G    15655     4/21/2016       Elizabeth Stork       0.20 Correspondence with MNL and MJS re: class member declarations.                            A. Investigation
O&G    15656     4/21/2016       Elizabeth Stork       0.30 Telephone conference with opt in re: class member inquiry.                                A. Investigation
O&G    15657     4/21/2016       Elizabeth Stork       0.30 Draft summaries of Catalyst core processes for team.                                      D. Doc. Revw.
O&G    15658     4/21/2016       Darryl A. Bailey      1.00 Revise declaration of opt in; upload ECF documents to case file; update call log.         F. Strategy

O&G    15659     4/22/2016     Michael J. Scimone      0.20 Telephone conference with JCS re subclassing and class certification strategy.            E. Motions
O&G    15660     4/22/2016     Michael J. Scimone      0.30 Conference with EVS re subclassing and class certification strategy.                      E. Motions
O&G    15661     4/22/2016     Michael J. Scimone      7.30 Review deposition testimony, compile questions for declaration gathering.                 C. Depositions
O&G    15662     4/22/2016     Michael J. Scimone      0.70 Edit draft declaration in support of class certification.                                 A. Investigation
O&G    15663     4/22/2016      Jahan C. Sagafi        0.10 Discussion re opt‐in deposition.                                                          C. Depositions
O&G    15664     4/22/2016      Elizabeth Stork        0.30 Conference with MJS re: declarations.                                                     A. Investigation
O&G    15665     4/22/2016      Elizabeth Stork        0.20 Correspondence with MJS re: declarations.                                                 A. Investigation
O&G    15666     4/22/2016      Elizabeth Stork        0.20 Telephone conference with MJS re: class member declarations.                              A. Investigation
O&G    15667     4/22/2016      Elizabeth Stork        0.20 Correspondence with class member re: case update.                                         A. Investigation
O&G    15668     4/22/2016      Elizabeth Stork        0.10 Correspondence with DAB re: opt in declaration.                                           A. Investigation
O&G    15669     4/22/2016      Elizabeth Stork        0.30 Telephone conference with opt in re: class member inquiry.                                A. Investigation
O&G    15670     4/22/2016      Elizabeth Stork        0.20 Revise class member declaration template.                                                 A. Investigation
O&G    15671     4/22/2016      Darryl A. Bailey       2.70 Update call log; telephone conference with opt‐ins re written discovery; update wriiten   B. Discovery
                                                            discovery list.
O&G    15672     4/25/2016     Michael N. Litrownik    0.50 Correspondence to and from G. Casey (co‐counsel), DB, and M. Decker re: opt‐in            B. Discovery
                                                            documents.
O&G    15673     4/25/2016     Michael N. Litrownik    0.40 Review team emails re: declaration data and project.                                      D. Doc. Revw.

                                                                   Page 532 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 534 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                   Code
O&G    15674     4/25/2016    Michael N. Litrownik    0.60   Conference with MJS re: class certification project and strategy.                      E. Motions
O&G    15675     4/25/2016    Michael J. Scimone      0.50   Conference with MNL re agenda for team call.                                           F. Strategy
O&G    15676     4/25/2016    Michael J. Scimone      2.20   Review deposition testimony, generate list of follow‐up questions for declarations.    C. Depositions

O&G    15677     4/25/2016      LiAnne P. Chan       0.30 Conference with DAB re contacting clients re discovery documents.                         B. Discovery
O&G    15678     4/25/2016      Jahan C. Sagafi      0.20 Settlement discussions re strategy.                                                       H. Settlement
O&G    15679     4/25/2016      Darryl A. Bailey     1.20 Update client list; correspondence with opt‐ins re written discovery, prepare submitted   B. Discovery
                                                          documents re same.
O&G    15680     4/26/2016    Michael N. Litrownik   0.30 Draft team call agenda.                                                                   F. Strategy
O&G    15681     4/26/2016    Michael N. Litrownik   0.70 Review data and documents re: stipulations.                                               D. Doc. Revw.
O&G    15682     4/26/2016    Michael J. Scimone     0.30 Correspondence with MNL, EVS re gathering declarations.                                   A. Investigation
O&G    15683     4/26/2016      Jahan C. Sagafi      0.10 Prepare for team meeting.                                                                 F. Strategy
O&G    15684     4/26/2016      Elizabeth Stork      0.20 Correspondence with DAB and LPC re: class member declarations.                            A. Investigation
O&G    15685     4/26/2016      Darryl A. Bailey     4.50 Gather requested consent to join forms for co‐counsel; correspondence with opt‐ins re     B. Discovery
                                                          written discovery; update chart re opt‐in written discovery.
O&G    15686     4/27/2016    Michael N. Litrownik   1.00 Telephone conference with team re: discovery, class certification, and other issues.      E. Motions

O&G    15687     4/27/2016    Michael N. Litrownik   0.20    Telephone conference with JCS re: class certification and call agenda.                 E. Motions
O&G    15688     4/27/2016      Jahan C. Sagafi      0.40    Team discussion re class certification strategy.                                       E. Motions
O&G    15689     4/27/2016      Elizabeth Stork      0.30    Correspondence with team re: class member declarations.                                A. Investigation
O&G    15690     4/27/2016      Elizabeth Stork      0.10    Correspondence with DAB re: class member declarations.                                 A. Investigation
O&G    15691     4/27/2016      Elizabeth Stork      0.40    Correspondence with MNL and OJQ re: declaration templates for class certification.     A. Investigation

O&G    15692     4/27/2016      Elizabeth Stork      1.10 Bi‐weekly Plaintiff's Counsel status call.                                                F. Strategy
O&G    15693     4/27/2016     Daniel Stromberg      1.00 Bi‐weekly Plaintiffs counsel team call.                                                   F. Strategy
O&G    15694     4/27/2016      Darryl A. Bailey     4.40 Prepare opt‐in's documents for production; prepare chart re: class certification          A. Investigation
                                                          declarations of class members; telephone conference with class members re
                                                          availability to speak with EVS.
O&G    15695     4/28/2016    Michael N. Litrownik   0.30 Revise stipulation; correspondence to DB re: same.                                        E. Motions
O&G    15696     4/28/2016    Michael N. Litrownik   0.50 Declaration project analysis.                                                             A. Investigation
O&G    15697     4/28/2016    Michael N. Litrownik   0.30 Review documents for production; correspondence to and from DB re: same.                  D. Doc. Revw.
O&G    15698     4/28/2016    Michael N. Litrownik   0.20 Correspondence to and from DB re: opt‐in documents.                                       B. Discovery
O&G    15699     4/28/2016    Michael N. Litrownik   0.20 Correspondence to and from G. Casey (co‐counsel) re: opt‐in documents.                    B. Discovery
O&G    15700     4/28/2016    Michael N. Litrownik   0.30 Review declaration materials for opt in.                                                  A. Investigation
O&G    15701     4/28/2016    Michael N. Litrownik   0.40 Conference with MJS re: declarations, class certification, and other issues.              A. Investigation
O&G    15702     4/28/2016    Michael J. Scimone     1.70 Prepare questionnaires for post‐deposition declarations.                                  C. Depositions
O&G    15703     4/28/2016    Michael J. Scimone     0.10 Correspondence with JCS re digesting Plaintiff depositions.                               C. Depositions
O&G    15704     4/28/2016    Michael J. Scimone     0.30 Conference with MNL re telephone conference with co‐counsel, declaration gathering        A. Investigation
                                                          project.



                                                                   Page 533 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 535 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper          Hours Description                                                                                        Code
O&G    15705     4/28/2016    Jennifer Weiser Bezoza    2.40 Email ML re deposition digests. Locate deposition transcript for digest, started opt in      C. Depositions
                                                             deposition digest.
O&G    15706     4/28/2016       Elizabeth Stork        0.10 Telephone conference with opt in re: class member declaration.                               A. Investigation
O&G    15707     4/28/2016       Elizabeth Stork        0.20 Telephone conference with opt‐in re: case inquiry.                                           A. Investigation
O&G    15708     4/28/2016       Darryl A. Bailey       3.60 Telephone conference with class member re declaration; prepare client documents for          A. Investigation
                                                             production; update call log.
O&G    15709     4/29/2016     Michael N. Litrownik     0.10 Review correspondence from D. Salazar‐Austin (opposing counsel) re: opt‐in                   C. Depositions
                                                             depositions.
O&G    15710     4/29/2016     Michael N. Litrownik     0.20 Correspondence to and from D. Golder (opposing counsel) re: dismissal issues.                F. Strategy

O&G    15711     4/29/2016     Michael N. Litrownik    0.40 Correspondence to and from Plaintiff counsel and D. Salazar‐Austin (opposing counsel)         C. Depositions
                                                            re: opt‐in depositions.
O&G    15712     4/29/2016     Michael N. Litrownik    0.80 Telephone conference with opt in re: questionnaire and declaration.                           A. Investigation
O&G    15713     4/29/2016     Michael N. Litrownik    0.20 Revise stipulation; correspondence to D. Golder (opposing counsel) re: same.                  F. Strategy
O&G    15714     4/29/2016    Jennifer Weiser Bezoza   5.70 Continue opt in deposition digest, finish opt in deposition digest and emailed same to        C. Depositions
                                                            ML, send myself named Plaintiff deposition transcript for printing.

O&G    15715     4/29/2016       Jahan C. Sagafi       0.10   Discuss class certification brief strategy.                                                 E. Motions
O&G    15716     4/29/2016       Elizabeth Stork       0.10   Correspondence with MJS re: class certification issues.                                     E. Motions
O&G    15717     4/29/2016       Elizabeth Stork       0.10   Correspondence with JCS, MJS, and MNL re: class member declarations.                        A. Investigation
O&G    15718     4/29/2016       Elizabeth Stork       1.30   Telephone conference with opt in re: declaration in support of class certification.         A. Investigation

O&G    15719     4/29/2016       Elizabeth Stork       0.40 Review deposition testimony in preparation for telephonw conference with opt in.              C. Depositions

O&G    15720     4/29/2016        Elizabeth Stork      0.20   Telephone conference with opt in re: case update.                                           A. Investigation
O&G    15721     4/29/2016        Elizabeth Stork      0.10   Correspondence with opt in re: declaration.                                                 A. Investigation
O&G    15722     4/29/2016       Daniel Stromberg      0.50   Manually load Defendant MSA production documents, index.                                    B. Discovery
O&G    15723     5/2/2016      Michael N. Litrownik    1.20   Review digest of named Plaintiff; analyze data for declaration.                             D. Doc. Revw.
O&G    15724     5/2/2016      Michael N. Litrownik    0.60   Telephone conference with opt in re: deposition.                                            C. Depositions
O&G    15725     5/2/2016      Michael N. Litrownik    1.30   Review additional MSA Cargill documents.                                                    D. Doc. Revw.
O&G    15726     5/2/2016      Michael N. Litrownik    0.30   Draft letter to non‐systems administrators.                                                 A. Investigation
O&G    15727     5/2/2016      Michael N. Litrownik    0.20   Correspondence to and from M. Decker re: opt‐in depositions.                                C. Depositions
O&G    15728     5/2/2016     Jennifer Weiser Bezoza   0.20   Email named Plaintiff transcript to ML and check opt in deposition transcript for salary    C. Depositions
                                                              information.
O&G    15729     5/2/2016     Jennifer Weiser Bezoza   3.90   Finished named Plaintiff deposition digest; edited same.                                    C. Depositions
O&G    15730     5/2/2016     Jennifer Weiser Bezoza   0.20   Sent myself transcript of second part of named Plaintiff deposition for printing; printed   C. Depositions
                                                              same.
O&G    15731     5/2/2016     Jennifer Weiser Bezoza   1.10   Finish digest of first part of named Plaintiff deposition.                                  C. Depositions
O&G    15732     5/2/2016     Jennifer Weiser Bezoza   0.30   Continue named Plaintiff deposition digest.                                                 C. Depositions
O&G    15733     5/2/2016         Elizabeth Stork      0.20   Review correspondence re: class member declarations.                                        A. Investigation

                                                                    Page 534 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 536 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper           Hours   Description                                                                                    Code
O&G    15734     5/2/2016       Elizabeth Stork        0.10   Telephone conference with opt in re: declaration.                                       A. Investigation
O&G    15735     5/2/2016       Elizabeth Stork        0.10   Correspondence with DAB re: class member declarations.                                  A. Investigation
O&G    15736     5/2/2016       Elizabeth Stork        1.40   Telephone conference with opt in re: declaration.                                       A. Investigation
O&G    15737     5/2/2016       Elizabeth Stork        1.10   Review deposition testimony in preparation for class member calls re: declarations.     C. Depositions

O&G    15738     5/2/2016       Elizabeth Stork       0.10 Correspondence with opt in re: case update.                                                A. Investigation
O&G    15739     5/2/2016       Elizabeth Stork       0.10 Telephone conference with opt in re: declaration.                                          A. Investigation
O&G    15740     5/2/2016       Darryl A. Bailey      4.50 Prepare mail merge and finalize notice letter to opt‐ins.                                  A. Investigation
O&G    15741     5/3/2016     Michael N. Litrownik    0.50 Correspondence to and from JCS, EVS, and MJS re: opt in.                                   F. Strategy
O&G    15742     5/3/2016     Michael N. Litrownik    0.60 Review named Plaintiff digest, questionnaire, and declaration.                             A. Investigation
O&G    15743     5/3/2016     Michael N. Litrownik    0.30 Correspondence to and from JCS, MJS,a nd EVS re: declaration project.                      A. Investigation
O&G    15744     5/3/2016     Michael N. Litrownik    0.20 Correspondence to and from Plaintiff counsel re: documents and unresponsive                A. Investigation
                                                           individuals.
O&G    15745     5/3/2016     Michael N. Litrownik    0.10 Correspondence to D. Salazar‐Austin (opposing counsel) re: opt‐in depositions.             C. Depositions

O&G    15746     5/3/2016     Michael N. Litrownik    1.20 Review named Plaintiff testimony and digest re: questionnaire and declaration.             A. Investigation

O&G    15747     5/3/2016      Michael J. Scimone     0.20    Review possible hits on G360 reports.                                                   A. Investigation
O&G    15748     5/3/2016      Michael J. Scimone     0.60    Conference with LS re trial strategy.                                                   K. Trial
O&G    15749     5/3/2016      Michael J. Scimone     1.20    Interview with opt in post‐deposition.                                                  C. Depositions
O&G    15750     5/3/2016    Jennifer Weiser Bezoza   0.10    Email to ML re availability for deposition digest.                                      C. Depositions
O&G    15751     5/3/2016        Jahan C. Sagafi      0.10    Discuss settlement options.                                                             H. Settlement
O&G    15752     5/3/2016        Jahan C. Sagafi      0.20    Class certification briefing.                                                           E. Motions
O&G    15753     5/3/2016        Elizabeth Stork      1.20    Telephone conference with opt in re: class certification declaration.                   A. Investigation
O&G    15754     5/3/2016        Elizabeth Stork      0.40    Review deposition testimony in preparation for telephone conference with opt in re:     C. Depositions
                                                              declaration.
O&G    15755     5/3/2016       Darryl A. Bailey      2.70    Update opt‐ins contact information; update chart re unresponsive opt‐in written         B. Discovery
                                                              discovery; update discovery log; telephone conference with opt‐in deponent; prepare
                                                              client documents for production.
O&G    15756     5/4/2016     Michael N. Litrownik    0.20    Correspondence to and from B. Labadie re: case status                                   A. Investigation
O&G    15757     5/4/2016     Michael N. Litrownik    0.40    Correspondence to and from MJS and EVS re: class certification strategy.                E. Motions
O&G    15758     5/4/2016     Michael N. Litrownik    1.20    Telephone conference with named Plaintiff re: questionnaire.                            A. Investigation
O&G    15759     5/4/2016     Michael N. Litrownik    0.10    Review documents for production.                                                        D. Doc. Revw.
O&G    15760     5/4/2016     Michael N. Litrownik    1.40    Review and analyze named Plaintiff deposition digest and transcript re: questionnaire   C. Depositions
                                                              and declaration.
O&G    15761     5/4/2016     Michael N. Litrownik    0.40    Correspondence to Plaintiff counsel re: opt in.                                         F. Strategy
O&G    15762     5/4/2016     Michael J. Scimone      2.60    Telephone conferences to class members re post‐deposition declarations.                 C. Depositions
O&G    15763     5/4/2016     Michael J. Scimone      1.90    Correspondence with MNL, EVS re declaration status, plan timeline for declaration       A. Investigation
                                                              projects, class certification briefing.
O&G    15764     5/4/2016       Jahan C. Sagafi       0.10    Set up call with mediator.                                                              H. Settlement

                                                                    Page 535 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 537 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper           Hours Description                                                                                    Code
O&G    15765     5/4/2016       Jahan C. Sagafi        0.30 Discuss class certification briefing strategy.                                          E. Motions
O&G    15766     5/4/2016       Darryl A. Bailey       1.70 Prepare client documents for production; update list of non‐responsive written          B. Discovery
                                                            discovery re: opt‐ins.
O&G    15767     5/5/2016     Michael N. Litrownik     0.20 Correspondence to and from G. Casey (co‐counsel) re: opt‐in documents.                  B. Discovery
O&G    15768     5/5/2016     Michael N. Litrownik     0.40 Draft declaration of opt in.                                                            A. Investigation
O&G    15769     5/5/2016     Michael N. Litrownik     1.00 Telephone conference with Plaintiff counsel re: declaration and class certification     A. Investigation
                                                            strategy.
O&G    15770     5/5/2016     Michael N. Litrownik     0.30 Correspondence to and from JCS and MJS re: declaration strategy.                        A. Investigation
O&G    15771     5/5/2016     Michael N. Litrownik     0.90 Conference with MJS re: class certification strategy.                                   E. Motions
O&G    15772     5/5/2016     Michael N. Litrownik     0.90 Telephone conference with named Plaintiff re: questionnaire and declaration.            A. Investigation

O&G    15773     5/5/2016     Michael J. Scimone      1.00 Telephone conference with co‐counsel re declaration drafting project.                  A. Investigation
O&G    15774     5/5/2016     Michael J. Scimone      0.70 Correspondence with JCS, co‐counsel re conference with Defendants re class definition. F. Strategy

O&G    15775     5/5/2016     Michael J. Scimone      0.90 Conference with MNL re declaration project, class definition strategy, schedule for      A. Investigation
                                                           drafting brief.
O&G    15776     5/5/2016      Michael J. Scimone     1.50 Edit class certification outline.                                                        E. Motions
O&G    15777     5/5/2016    Jennifer Weiser Bezoza   1.80 Continue opt in deposition digest.                                                       C. Depositions
O&G    15778     5/5/2016    Jennifer Weiser Bezoza   0.40 Cut and paste from old digest into new template.                                         C. Depositions
O&G    15779     5/5/2016    Jennifer Weiser Bezoza   0.10 Email self documents for printing and saved them locally.                                C. Depositions
O&G    15780     5/5/2016    Jennifer Weiser Bezoza   0.10 Email ML re deponent's former work.                                                      C. Depositions
O&G    15781     5/5/2016    Jennifer Weiser Bezoza   0.50 Start reading opt in deposition transcript.                                              D. Doc. Revw.
O&G    15782     5/5/2016    Jennifer Weiser Bezoza   0.10 Email ML re availability for deposition digest.                                          C. Depositions
O&G    15783     5/5/2016        Jahan C. Sagafi      0.30 Discuss class certification strategy and staffing.                                       F. Strategy
O&G    15784     5/5/2016        Elizabeth Stork      1.00 Telephone conference re: class member declarations.                                      A. Investigation
O&G    15785     5/5/2016        Elizabeth Stork      0.10 Draft agenda for meet and confer telephone conference re: data discovery.                B. Discovery
O&G    15786     5/5/2016        Elizabeth Stork      0.10 Review stipulated protective order.                                                      D. Doc. Revw.
O&G    15787     5/5/2016        Elizabeth Stork      0.10 Correspondence with Plaintiffs' counsel team re: class member declarations.              A. Investigation
O&G    15788     5/5/2016        Elizabeth Stork      1.10 Draft declaration for opt in in support of class certification.                          A. Investigation
O&G    15789     5/5/2016       Darryl A. Bailey      4.20 Prepare list of unresponsive written discovery opt‐ins, correspondence with co‐counsel   C. Depositions
                                                           re: same; prepare client documents for service on Defendants; prepare file transfer of
                                                           deposition of digests for co‐counsel.
O&G    15790     5/6/2016     Michael N. Litrownik    0.20 Review final stipulation and correspondence to DB re: same.                              B. Discovery
O&G    15791     5/6/2016     Michael N. Litrownik    0.40 Revise declarations.                                                                     A. Investigation
O&G    15792     5/6/2016     Michael N. Litrownik    1.20 Draft named Plaintiff declaration.                                                       A. Investigation
O&G    15793     5/6/2016     Michael N. Litrownik    1.60 Draft named Plaintiff declaration.                                                       A. Investigation
O&G    15794     5/6/2016     Michael N. Litrownik    1.30 Draft opt in declaration.                                                                A. Investigation
O&G    15795     5/6/2016     Michael J. Scimone      0.40 Correspondence with JCS, co‐counsel re staffing, class definition.                       F. Strategy
O&G    15796     5/6/2016     Michael J. Scimone      0.20 Telephone call from L. Chan (co‐counsel) re declaration drafting.                        A. Investigation
O&G    15797     5/6/2016     Michael J. Scimone      1.00 Conference with EVS re drafting class certification brief.                               E. Motions

                                                                   Page 536 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 538 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper          HoursDescription                                                                                    Code
O&G    15798     5/6/2016     Jennifer Weiser Bezoza    0.10Email ML opt in deposition digest.                                                      C. Depositions
O&G    15799     5/6/2016     Jennifer Weiser Bezoza    0.40Finished deposition digest.                                                             C. Depositions
O&G    15800     5/6/2016     Jennifer Weiser Bezoza    2.30Continue opt in deposition digest.                                                      C. Depositions
O&G    15801     5/6/2016     Jennifer Weiser Bezoza    1.00Opt in deposition digest.                                                               C. Depositions
O&G    15802     5/6/2016         Jahan C. Sagafi       0.20Discuss settlement.                                                                     H. Settlement
O&G    15803     5/6/2016         Jahan C. Sagafi       0.40Discuss class certification plan and class definition.                                  E. Motions
O&G    15804     5/6/2016         Elizabeth Stork       0.10Correspondence with opt in re: telephone conference.                                    A. Investigation
O&G    15805     5/6/2016         Elizabeth Stork       0.10Telephone conference with opt in re: class certification declaration.                   A. Investigation
O&G    15806     5/6/2016         Elizabeth Stork       1.00Conference with MJS re class certification.                                             E. Motions
O&G    15807     5/6/2016        Darryl A. Bailey       4.80Gather requested consent forms for co‐counsel; prepare updated list of unresponsive     B. Discovery
                                                            opt‐in written discovery; ECF file stipulation.
O&G    15808     5/9/2016      Michael J. Scimone      0.10 Conference with JCS re responding to request from Defendant re document review.         D. Doc. Revw.

O&G    15809     5/9/2016      Michael J. Scimone      0.40    Draft team call agenda, correspondence with JCS re same.                             F. Strategy
O&G    15810     5/9/2016      Michael J. Scimone      0.30    Telephone conference with T. Jackson (co‐counsel) re class definition.               F. Strategy
O&G    15811     5/9/2016       Jahan C. Sagafi        0.30    Discuss Defendant's discovery request.                                               B. Discovery
O&G    15812     5/9/2016       Jahan C. Sagafi        0.10    Discuss settlement options.                                                          H. Settlement
O&G    15813     5/9/2016       Elizabeth Stork        0.60    Telephone conference with opt in re: declaration.                                    A. Investigation
O&G    15814     5/9/2016       Darryl A. Bailey       0.30    Correspondence with opt‐in re written discovery.                                     B. Discovery
O&G    15815     5/10/2016     Michael J. Scimone      2.90    Draft class member declarations.                                                     A. Investigation
O&G    15816     5/10/2016     Daniel Stromberg        0.30    Thread de‐dupe Defendant MSA production and assess results.                          B. Discovery
O&G    15817     5/10/2016     Daniel Stromberg        1.30    Transfer production to e‐discovery server, import and index; OCR non‐searchable      B. Discovery
                                                               documents and re‐index; coordinate family relationship update with e‐discovery
                                                               vendor.
O&G    15818     5/10/2016       Darryl A. Bailey      1.40    Download Defendant's document production; update discovery log.                      B. Discovery
O&G    15819     5/10/2016       Darryl A. Bailey      3.00    Upload ECF documents to case file; review case file re unresponsive opt‐in written   F. Strategy
                                                               discovery.
O&G    15820     5/11/2016     Michael J. Scimone      0.30    Correspondence with JCS re MSA documents.                                            B. Discovery
O&G    15821     5/11/2016     Michael J. Scimone      0.50    Analyze recent incoming production.                                                  B. Discovery
O&G    15822     5/11/2016     Michael J. Scimone      0.10    Correspondence with JCS, MNL, EVS re team call.                                      F. Strategy
O&G    15823     5/11/2016     Michael J. Scimone      1.00    Telephone conference with co‐counsel.                                                F. Strategy
O&G    15824     5/11/2016     Michael J. Scimone      3.30    Draft declarations, telephone calls to witnesses re same.                            A. Investigation
O&G    15825     5/11/2016     Michael J. Scimone      0.20    Draft and circulate team call agenda.                                                F. Strategy
O&G    15826     5/11/2016     Daniel Stromberg        0.50    Create ETS MSA document review categories and divide ETS production documents        D. Doc. Revw.
                                                               into categories per search terms.
O&G    15827     5/11/2016     Daniel Stromberg        1.00    Bi‐weekly team call.                                                                 F. Strategy
O&G    15828     5/11/2016      Darryl A. Bailey       0.40    Upload ECF documents to case file.                                                   F. Strategy
O&G    15829     5/12/2016     Michael J. Scimone      1.30    Edit class member declarations.                                                      A. Investigation
O&G    15830     5/12/2016     Michael J. Scimone      1.10    Telephone call to opt in re declaration, draft same.                                 A. Investigation
O&G    15831     5/12/2016      Jahan C. Sagafi        0.30    Discuss settlement possibilities and prep for call and report to team.               H. Settlement

                                                                     Page 537 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 539 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                   Code
O&G    15832     5/13/2016     Michael J. Scimone     1.90   Review documents.                                                                      D. Doc. Revw.
O&G    15833     5/13/2016     Michael J. Scimone     1.60   Draft opt in declaration, review declaration testimony.                                A. Investigation
O&G    15834     5/13/2016      Jahan C. Sagafi       0.10   Discuss declaration project.                                                           A. Investigation
O&G    15835     5/13/2016      Elizabeth Stork       0.80   Draft class member declarations in support of class certification.                     A. Investigation
O&G    15836     5/14/2016      Jahan C. Sagafi       0.20   Discuss class member declarations for Rule 23 motion.                                  A. Investigation
O&G    15837     5/16/2016     Michael J. Scimone     0.50   Conference with EVS re declaration and brief drafting.                                 A. Investigation
O&G    15838     5/16/2016     Michael J. Scimone     4.70   Review and edit class member declarations.                                             A. Investigation
O&G    15839     5/16/2016      Elizabeth Stork       0.50   Conference with MJS re: class certification brief.                                     E. Motions
O&G    15840     5/16/2016      Elizabeth Stork       0.40   Correspondence with CBC re: Plaintiff deposition preparation.                          C. Depositions
O&G    15841     5/16/2016      Elizabeth Stork       1.70   Draft class member declarations in support of class certification motion.              A. Investigation
O&G    15842     5/17/2016     Michael J. Scimone     0.40   Draft motion for class certification.                                                  E. Motions
O&G    15843     5/17/2016     Michael J. Scimone     5.10   Edit class certification declarations.                                                 A. Investigation
O&G    15844     5/17/2016     Michael J. Scimone     0.60   Correspondence with LPC re classification decision, description of System              F. Strategy
                                                             Administrator job duties.
O&G    15845     5/17/2016      Jahan C. Sagafi      0.20    Correspondence re class certification document production.                             E. Motions
O&G    15846     5/17/2016      Elizabeth Stork      0.20    Correspondence with LPC re: opt‐in salary data.                                        A. Investigation
O&G    15847     5/17/2016      Elizabeth Stork      0.60    Revise class member declarations.                                                      A. Investigation
O&G    15848     5/17/2016      Elizabeth Stork      0.10    Review and revise draft language for class certification brief.                        E. Motions
O&G    15849     5/17/2016      Elizabeth Stork      0.30    Correspondence with MJS and LPC re: salary data for opt‐ins.                           A. Investigation
O&G    15850     5/18/2016    Michael N. Litrownik   0.80    Opt‐in discovery and deposition issues; correspondence to and from Plaintiff counsel   C. Depositions
                                                             and D. Salazar‐Austin (opposing counsel) re: same.
O&G    15851     5/18/2016    Michael N. Litrownik   0.20    Correspondence to and from LPC re: class certification issues.                         E. Motions
O&G    15852     5/18/2016    Michael N. Litrownik   0.50    Conference with MJS re: class certification issues.                                    E. Motions
O&G    15853     5/18/2016    Michael N. Litrownik   0.50    Review declaration and opt‐in discovery emails.                                        C. Depositions
O&G    15854     5/18/2016    Michael J. Scimone     5.00    Draft class certification brief.                                                       E. Motions
O&G    15855     5/18/2016    Michael J. Scimone     0.10    Correspondence with co‐counsel re nonresponsive opt‐ins.                               A. Investigation
O&G    15856     5/18/2016    Michael J. Scimone     0.40    Conference with MNL re gathering declarations, drafting class certification brief.     A. Investigation

O&G    15857     5/18/2016      Darryl A. Bailey     0.80 Calendar deposition dates; review correspondence and motions case folders.            C. Depositions
O&G    15858     5/19/2016    Michael N. Litrownik   0.30 Correspondence to and from D. Salazar‐Austin (opposing counsel) and Plaintiff counsel B. Discovery
                                                          re: opt‐in documents.
O&G    15859     5/19/2016    Michael N. Litrownik   0.40 Correspondence to and from D. Golder (opposing counsel) and JCS re: late opt‐ins.     A. Investigation

O&G    15860     5/19/2016    Michael N. Litrownik   1.10 Telephone conference with named Plaintiff re: declarations; revisions to declaration.     A. Investigation

O&G    15861     5/19/2016    Michael N. Litrownik   0.30    Correspondence to and from class memebrs re: dismissal.                                A. Investigation
O&G    15862     5/19/2016    Michael N. Litrownik   0.20    Correspondence to and from MJS and EVS re: inquiries from class members.               A. Investigation
O&G    15863     5/19/2016    Michael N. Litrownik   0.30    Review memo and correspondence re: NC law.                                             E. Motions
O&G    15864     5/19/2016    Michael J. Scimone     0.90    Correspondence with co‐counsel re class certification brief, document production       E. Motions
                                                             issues.

                                                                   Page 538 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 540 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         HoursDescription                                                                                       Code
O&G    15865     5/19/2016     Michael J. Scimone     4.00Draft class certification brief.                                                           E. Motions
O&G    15866     5/19/2016     Michael J. Scimone     0.20Correspondence with EVS re drafting class certification brief.                             E. Motions
O&G    15867     5/19/2016      Jahan C. Sagafi       0.30Discuss contours of class definition for Rule 23 motion.                                   E. Motions
O&G    15868     5/19/2016      Elizabeth Stork       0.10Correspondence with M. Decker re: opt‐in depositions.                                      C. Depositions
O&G    15869     5/19/2016      Elizabeth Stork       0.10Correspondence with MJS and MNL re: class certification brief.                             E. Motions
O&G    15870     5/19/2016      Elizabeth Stork       1.70Draft sections of class certification brief.                                               E. Motions
O&G    15871     5/19/2016      Elizabeth Stork       0.30Correspondence with class members re: case status inquiries.                               A. Investigation
O&G    15872     5/19/2016     Daniel Stromberg       0.30Investigate Defendant productions overlap bates ranges.                                    B. Discovery
O&G    15873     5/19/2016     Daniel Stromberg       0.90Coordinate loading, OCR and re‐index of Defendant production documents.                    B. Discovery
O&G    15874     5/19/2016      Darryl A. Bailey      1.80Telephone conference with class member re case status; correspondence with                 A. Investigation
                                                          individuals re: CSC Lawsuit Contact Us website; upload Defendant's document
                                                          production to case file; prepare list re untimely opt‐ins.
O&G    15875     5/20/2016    Michael N. Litrownik   0.50 Correspondence to and from Plaintiff counsel re: format of document production.            B. Discovery

O&G    15876     5/20/2016    Michael N. Litrownik   2.50    Draft section of class certification brief; review additional MSA documents.            E. Motions
O&G    15877     5/20/2016    Michael J. Scimone     5.80    Draft motion for class certification.                                                   E. Motions
O&G    15878     5/20/2016      Elizabeth Stork      0.40    Correspondence with MJS, MNL, and M. Decker re: opt‐in depositions.                     C. Depositions
O&G    15879     5/20/2016      Elizabeth Stork      0.10    Conference with MJS re: class member declarations.                                      A. Investigation
O&G    15880     5/20/2016      Elizabeth Stork      3.90    Draft sections of class certification brief.                                            E. Motions
O&G    15881     5/20/2016     Daniel Stromberg      0.40    Coordinate and check Defendant production for quality and load to e‐discovery vendor.   B. Discovery

O&G    15882     5/20/2016     Daniel Stromberg      0.20 Advise internal team re: native production of client data.                                 B. Discovery
O&G    15883     5/20/2016      Darryl A. Bailey     2.00 Review Defendant's document production; upload Defendant's document production;            D. Doc. Revw.
                                                          prepare documents for production.
O&G    15884     5/22/2016    Michael N. Litrownik   2.20 Draft portions of class certification brief.                                               E. Motions
O&G    15885     5/22/2016      Elizabeth Stork      2.40 Draft sections of class certification brief.                                               E. Motions
O&G    15886     5/23/2016    Michael N. Litrownik   0.60 Correspondence to and from D. Golder (opposing counsel) and Plaintiff counsel re:          C. Depositions
                                                          length of depositions.
O&G    15887     5/23/2016    Michael N. Litrownik   0.40 Correspondence to and from Plaintiff counsel re: opt in data and deposition.               C. Depositions
O&G    15888     5/23/2016    Michael N. Litrownik   5.40 Draft sections of class certification brief; review of MSA documents.                      E. Motions
O&G    15889     5/23/2016    Michael N. Litrownik   0.20 Correspondence to and from Plaintiff and defense counsel re: production of opt‐in          B. Discovery
                                                          documents.
O&G    15890     5/23/2016    Michael J. Scimone     4.20 Draft motion for class certification.                                                      E. Motions
O&G    15891     5/23/2016      Jahan C. Sagafi      0.20 Discuss opt‐in discovery obligations and correspondence with Defendant.                    B. Discovery
O&G    15892     5/23/2016      Jahan C. Sagafi      0.20 Discuss class certification brief.                                                         E. Motions
O&G    15893     5/23/2016      Elizabeth Stork      0.10 Correspondence with B. Galante re: late opt‐in rights.                                     A. Investigation
O&G    15894     5/23/2016      Elizabeth Stork      0.10 Telephone conference with P. Larson re: late opt‐in rights.                                A. Investigation
O&G    15895     5/23/2016      Elizabeth Stork      1.60 Draft sections of class certification brief.                                               E. Motions
O&G    15896     5/23/2016      Darryl A. Bailey     1.00 Prepare client documents for production to Defendants.                                     B. Discovery
O&G    15897     5/24/2016    Michael N. Litrownik   0.30 Check deposition testimony.                                                                E. Motions

                                                                   Page 539 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 541 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                        Code
O&G    15898     5/24/2016    Michael N. Litrownik    0.40   Telephone conference with opt in re: declaration.                                           A. Investigation
O&G    15899     5/24/2016    Michael N. Litrownik    0.50   Conference with MJS file answer EVS re: revisions to class certification brief.             E. Motions
O&G    15900     5/24/2016    Michael N. Litrownik    0.30   Correspondence to and from M. Decker and Plaintiff counsel re: opt in deposition.           C. Depositions

O&G    15901     5/24/2016     Michael J. Scimone    0.40    Review declarations, incorporate into motion for class certification.                       A. Investigation
O&G    15902     5/24/2016     Michael J. Scimone    2.70    Edit class certification brief.                                                             E. Motions
O&G    15903     5/24/2016      Jahan C. Sagafi      0.10    Discuss deposition objections.                                                              C. Depositions
O&G    15904     5/24/2016      Jahan C. Sagafi      0.40    Edit and discuss Rule 23 brief.                                                             E. Motions
O&G    15905     5/24/2016      Jahan C. Sagafi      0.20    Discuss logistics of Rule 23 brief.                                                         E. Motions
O&G    15906     5/24/2016      Elizabeth Stork      0.40    Conference with MJS and MNL re: class certification brief.                                  E. Motions
O&G    15907     5/24/2016     Daniel Stromberg      0.20    Draft email to opposing counsel re: production bates range discrepency.                     B. Discovery
O&G    15908     5/24/2016      Darryl A. Bailey     5.10    Prepare documents for production to Defendants; compile citations to class                  E. Motions
                                                             certification brief.
O&G    15909     5/25/2016    Michael N. Litrownik   5.80    Check class certification brief citations to deposition transcripts.                        E. Motions
O&G    15910     5/25/2016    Michael N. Litrownik   0.30    Telephone conference with opt in re: case status and questionnaire.                         A. Investigation
O&G    15911     5/25/2016    Michael N. Litrownik   0.20    Correspondence to and from MJS re: call agenda.                                             F. Strategy
O&G    15912     5/25/2016    Michael J. Scimone     4.20    Edit class certification brief.                                                             E. Motions
O&G    15913     5/25/2016    Michael J. Scimone     0.10    Draft agenda for team conference call.                                                      F. Strategy
O&G    15914     5/25/2016      LiAnne P. Chan       0.30    Draft spreadsheet re class certification preparation.                                       E. Motions
O&G    15915     5/25/2016      LiAnne P. Chan       0.40    Conference with DAB re class certification motion preparation.                              E. Motions
O&G    15916     5/25/2016      Jahan C. Sagafi      0.70    Rule 23 motion discussion and edits.                                                        E. Motions
O&G    15917     5/25/2016      Darryl A. Bailey     5.10    Telephone conference with class member re: case status; prepare cover e‐mail re:            E. Motions
                                                             documents to be produced to Defendants; compile citations to documents re: motion
                                                             for clas certification; prepare tracking list re: number of hours for opt‐in depositions.

O&G    15918     5/26/2016    Michael N. Litrownik   0.30    Review correspondence from MJS and EVS re: declarations.                                    A. Investigation
O&G    15919     5/26/2016    Michael N. Litrownik   0.60    Telephone conference with opt in re: questionnaire                                          A. Investigation
O&G    15920     5/26/2016    Michael J. Scimone     6.50    Edit motion for class certfication.                                                         E. Motions
O&G    15921     5/26/2016      LiAnne P. Chan       4.00    Compile exhibits.                                                                           E. Motions
O&G    15922     5/26/2016      LiAnne P. Chan       0.20    Conference with DAB re class certification preparatation.                                   E. Motions
O&G    15923     5/26/2016      Jahan C. Sagafi      1.80    Edit class certification motion and discuss with team.                                      E. Motions
O&G    15924     5/26/2016      Elizabeth Stork      0.20    Correspondence with MJS and MNL re: class certification brief edits.                        E. Motions
O&G    15925     5/26/2016      Elizabeth Stork      0.20    Telephone conference with opt in re: case status.                                           A. Investigation
O&G    15926     5/26/2016      Elizabeth Stork      2.60    Check citations in class certification brief.                                               E. Motions
O&G    15927     5/26/2016      Elizabeth Stork      0.10    Correspondence with DXS re: MSA productions.                                                B. Discovery
O&G    15928     5/26/2016      Elizabeth Stork      2.50    Draft section of class certification brief.                                                 E. Motions
O&G    15929     5/26/2016     Daniel Stromberg      0.30    Assess Defendant MSA productions and advise EVS.                                            B. Discovery
O&G    15930     5/26/2016      Darryl A. Bailey     1.70    Compile exhibits to class certification brief.                                              E. Motions
O&G    15931     5/27/2016    Michael N. Litrownik   0.40    Telephone conference with opt in re: questionnaire.                                         A. Investigation
O&G    15932     5/27/2016    Michael N. Litrownik   3.30    Check deposition transcript citations in class certification brief.                         E. Motions

                                                                   Page 540 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 542 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                    Code
O&G    15933     5/27/2016    Michael J. Scimone      0.20   Telephone conference from M. Decker re privilege objection.                             A. Investigation
O&G    15934     5/27/2016    Michael J. Scimone      3.90   Edit declarations in support of motion for class certification.                         A. Investigation
O&G    15935     5/27/2016      Jahan C. Sagafi       0.40   Discuss Rule 23 strategy with team.                                                     E. Motions
O&G    15936     5/27/2016      Elizabeth Stork       0.30   Revise opt in declaration per additional information from call.                         A. Investigation
O&G    15937     5/27/2016      Elizabeth Stork       0.20   Telephone conference with opt in re: class member declaration.                          A. Investigation
O&G    15938     5/27/2016      Elizabeth Stork       0.80   Review and revise class member declarations.                                            A. Investigation
O&G    15939     5/27/2016      Elizabeth Stork       0.40   Review R. Englemann deposition for class certification brief.                           E. Motions
O&G    15940     5/27/2016      Darryl A. Bailey      1.60   Prepare list re duration of opt‐in depositions.                                         D. Doc. Revw.
O&G    15941     5/30/2016    Michael N. Litrownik    0.20   Review opt in transcript; review correspondence from M. Decker re: same.                D. Doc. Revw.
O&G    15942     5/30/2016    Michael N. Litrownik    0.40   Review correspondence from LPC and edits to class certification brief.                  E. Motions
O&G    15943     5/30/2016    Michael N. Litrownik    0.50   Revise declarations for class certification.                                            A. Investigation
O&G    15944     5/31/2016    Michael N. Litrownik    1.90   Cite‐check deposition transcript citations in class certification brief.                E. Motions
O&G    15945     5/31/2016    Michael N. Litrownik    0.40   Telephone conference with opt in re: declaration                                        A. Investigation
O&G    15946     5/31/2016    Michael N. Litrownik    1.40   Draft declaration of opt in.                                                            A. Investigation
O&G    15947     5/31/2016    Michael N. Litrownik    0.20   Conference with MJS re: class certification brief.                                      E. Motions
O&G    15948     5/31/2016    Michael J. Scimone      0.50   Telephone conference to witnesses re drafting declarations.                             A. Investigation
O&G    15949     5/31/2016    Michael J. Scimone      0.50   Review LPC edits to motion for class certification.                                     E. Motions
O&G    15950     5/31/2016    Michael J. Scimone      0.10   Conference with JCS re edits to motion for class certification.                         E. Motions
O&G    15951     5/31/2016    Michael J. Scimone      2.20   Review co‐counsel edits to motion for class certification, correspondence with JCS re   E. Motions
                                                             same.
O&G    15952     5/31/2016      LiAnne P. Chan       0.80    Finalize post‐deposition declarations; correspondences with opt‐ins re same.            A. Investigation
O&G    15953     5/31/2016      Jahan C. Sagafi      0.80    Class certification motion edits and discussion.                                        E. Motions
O&G    15954     5/31/2016      Elizabeth Stork      2.00    Check fact citations in class certification brief.                                      E. Motions
O&G    15955     5/31/2016      Elizabeth Stork      0.10    Telephone conference with opt in re: individual issue re: medical leave.                A. Investigation
O&G    15956     5/31/2016      Elizabeth Stork      0.10    Correspondence with opt in re: case update.                                             A. Investigation
O&G    15957     5/31/2016      Darryl A. Bailey     0.30    Compile class member contact information.                                               A. Investigation
O&G    15958     6/1/2016     Michael N. Litrownik   0.30    Correspondence to and from MJS re: opt in declaration.                                  A. Investigation
O&G    15959     6/1/2016     Michael N. Litrownik   0.20    Revise named Plaintiff declaration; correspondence to and from named Plaintiff re:      A. Investigation
                                                             same.
O&G    15960     6/1/2016     Michael N. Litrownik   0.20    Review confidentiality order; correspondence to MJS re: same.                           F. Strategy
O&G    15961     6/1/2016     Michael N. Litrownik   0.60    Telephone conference with opt in re: declaration; revisions to declaration.             A. Investigation
O&G    15962     6/1/2016     Michael N. Litrownik   0.50    Finalize declarations for signature.                                                    A. Investigation
O&G    15963     6/1/2016     Michael N. Litrownik   6.10    Citation check of deposition transcripts.                                               E. Motions
O&G    15964     6/1/2016     Michael J. Scimone     1.90    Telephone conference with class members re draft declarations.                          A. Investigation
O&G    15965     6/1/2016     Michael J. Scimone     0.10    Telephone conference from M. Decker re opt in declaration.                              A. Investigation
O&G    15966     6/1/2016     Michael J. Scimone     6.30    Edit motion for class certification.                                                    E. Motions
O&G    15967     6/1/2016     Michael J. Scimone     0.10    Conference with MNL re confidentiality agreement, filing exhibits under seal.           F. Strategy

O&G    15968     6/1/2016       LiAnne P. Chan       7.70 Compile exhibits re class certification motion; quality control re same; correspondences E. Motions
                                                          with internal team re same.

                                                                   Page 541 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 543 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper           Hours   Description                                                                                       Code
O&G    15969     6/1/2016       Jahan C. Sagafi        0.50   Rule 23 brief edits.                                                                       E. Motions
O&G    15970     6/1/2016       Elizabeth Stork        0.10   Telephone conference with opt ins re: case update.                                         A. Investigation
O&G    15971     6/1/2016       Elizabeth Stork        0.10   Correspondence with DAB, MNL, MJS re: edits to opt in declaration.                         A. Investigation
O&G    15972     6/1/2016       Elizabeth Stork        0.10   Telephone conference with opt in re: declaration.                                          A. Investigation
O&G    15973     6/1/2016       Elizabeth Stork        0.10   Correspondence with contract attorneys re: class certification brief preparation.          E. Motions

O&G    15974     6/1/2016       Elizabeth Stork       0.10 Correspondence with MJS, DAB, LPC, and DXS re: Defendant's document productions.              B. Discovery

O&G    15975     6/1/2016       Elizabeth Stork       1.30    Edit class certification brief.                                                            E. Motions
O&G    15976     6/1/2016       Elizabeth Stork       0.10    Correspondence with class members re: status updates and questions.                        A. Investigation
O&G    15977     6/1/2016      Daniel Stromberg       0.20    Confirm Defendant MSA production universe per MJS.                                         B. Discovery
O&G    15978     6/1/2016       Darryl A. Bailey      5.70    Contact opt‐ins re: declarations; prepare revised declaration; review opt‐in ata re:       A. Investigation
                                                              number of states worked; update contact list.
O&G    15979     6/2/2016     Part Time Paralegal     1.10    [LD] ‐ Pull deposition excerpts.                                                           E. Motions
O&G    15980     6/2/2016     Michael N. Litrownik    0.50    Coordinate exhibits and final tasks for class certification brief.                         E. Motions
O&G    15981     6/2/2016     Michael N. Litrownik    0.10    Correspondence to and from MJS re: revisions to class certification brief.                 E. Motions
O&G    15982     6/2/2016     Michael N. Litrownik    0.70    Revise class certification brief.                                                          E. Motions
O&G    15983     6/2/2016     Michael N. Litrownik    1.80    Analyze lass size.                                                                         B. Discovery
O&G    15984     6/2/2016     Michael N. Litrownik    0.40    Finalize declarations.                                                                     A. Investigation
O&G    15985     6/2/2016     Michael J. Scimone      0.10    Correspondence with D. Golder (opposing counsel) re motion to seal confidential            B. Discovery
                                                              documents.
O&G    15986     6/2/2016     Michael J. Scimone      0.30    Conference with DB, LAC re class size calculation.                                         F. Strategy
O&G    15987     6/2/2016     Michael J. Scimone      1.40    Telephone conferences and correspondence with class members re draft declarations.         A. Investigation

O&G    15988     6/2/2016     Michael J. Scimone      0.40    Edit brief in support of class certification.                                              E. Motions
O&G    15989     6/2/2016     Michael J. Scimone      0.50    Review and edit draft declarations.                                                        A. Investigation
O&G    15990     6/2/2016      LiAnne P. Chan         0.20    Conference with MNL and DAB re exhibit preparation.                                        F. Strategy
O&G    15991     6/2/2016      LiAnne P. Chan         5.60    Compile exhibits re class certification motion; quality control re same; correspondences   E. Motions
                                                              with internal team re same.
O&G    15992     6/2/2016    Jennifer Weiser Bezoza   0.10    Email ES cite checking assignment.                                                         E. Motions
O&G    15993     6/2/2016    Jennifer Weiser Bezoza   3.40    Class certification brief cite checking.                                                   E. Motions
O&G    15994     6/2/2016        Jahan C. Sagafi      0.30    Edits and discussion re class certification brief.                                         E. Motions
O&G    15995     6/2/2016        Elizabeth Stork      1.90    Revise class certification brief.                                                          E. Motions
O&G    15996     6/2/2016        Elizabeth Stork      0.10    Correspondence with MJS and JWB re: cite checking class certification brief.               E. Motions
O&G    15997     6/2/2016        Elizabeth Stork      0.10    Correspondence with contract attorneys re: cite‐checking class certification brief.        E. Motions

O&G    15998     6/2/2016          Danica Li          0.90 Cite‐checked class certification brief.                                                       E. Motions
O&G    15999     6/2/2016       Darryl A. Bailey      0.30 Conference with MNL and LPC re: class certification exhibits.                                 E. Motions
O&G    16000     6/2/2016       Darryl A. Bailey      3.30 Correspondence with opt‐ins re: declarations; review memo of law re: deposition               A. Investigation
                                                           exhibits.

                                                                    Page 542 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 544 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours Description                                                                                      Code
O&G    16001     6/3/2016        Sara Olson          3.80 Prepare exhibits for filing.                                                              E. Motions
O&G    16002     6/3/2016    Michael N. Litrownik   10.50 Draft and revise notice of motion and JCS declaration, work with LPC and DB re:           A. Investigation
                                                          exhibits, correspondence to and from MJS and EVS re: same; finalize motion papers;
                                                          oversee filing.
O&G    16003     6/3/2016    Michael N. Litrownik    0.40 Team meeting re: class certification brief.                                               E. Motions
O&G    16004     6/3/2016    Michael J. Scimone      8.40 Edit motion for class certification and supporting papers, supervise filing of same.      E. Motions

O&G    16005     6/3/2016     Michael J. Scimone    0.50 Conference with MNL, EVS, DAB, LAC re filing motion for class certification.               E. Motions
O&G    16006     6/3/2016     Michael J. Scimone    0.70 Review draft declarations.                                                                 A. Investigation
O&G    16007     6/3/2016      LiAnne P. Chan       11.80 Correspondences with internal team re class certification motion; compile and finalize    E. Motions
                                                          class certification exhibits; draft TOA/TOC; review TOA/TOC with DAB; file Plaintiffs'
                                                          Motion for Class Certification; save docket documents to case file.

O&G    16008     6/3/2016       LiAnne P. Chan      0.50   Conference with internal team re class certification motion filing.                      E. Motions
O&G    16009     6/3/2016       Jahan C. Sagafi     0.30   Edits to rule 23 brief.                                                                  E. Motions
O&G    16010     6/3/2016       Elizabeth Stork     0.10   Supervise filing of class certification motion.                                          E. Motions
O&G    16011     6/3/2016       Elizabeth Stork     0.10   Draft certificate of service for class certification motion.                             E. Motions
O&G    16012     6/3/2016       Elizabeth Stork     3.70   Supervise filing of class certification motion.                                          E. Motions
O&G    16013     6/3/2016       Elizabeth Stork     0.40   Review declaration of JCS and exhibits to class certification motion.                    A. Investigation
O&G    16014     6/3/2016       Elizabeth Stork     1.50   Proofread class certification brief.                                                     E. Motions
O&G    16015     6/3/2016       Elizabeth Stork     0.60   Research deposition transcript citations for class certification brief.                  C. Depositions
O&G    16016     6/3/2016       Elizabeth Stork     0.40   Research re: class certification brief.                                                  E. Motions
O&G    16017     6/3/2016       Elizabeth Stork     0.40   Conference wth MNL, MJS, DAB, LPC re: finalizing class certification motion.             E. Motions
O&G    16018     6/3/2016       Elizabeth Stork     0.10   Correspondence with DXS, MNL, and MJS re: Defendant's document production.               B. Discovery

O&G    16019     6/3/2016      Elizabeth Stork      0.20 Edit class certification brief.                                                            E. Motions
O&G    16020     6/3/2016     Daniel Stromberg      0.30 Review opposing counsel email re: re‐production of MSA documents and format and            D. Doc. Revw.
                                                         draft reply emails re: necessary format.
O&G    16021     6/3/2016       Darryl A. Bailey    9.35 Prepare declarations and exhibits to class certification brief.                            E. Motions
O&G    16022     6/3/2016       Darryl A. Bailey    0.40 Conference with MJS, MNL, EVS and LPC re: class certification brief.                       E. Motions
O&G    16023     6/6/2016     Part Time Paralegal   2.80 [NXR] Compile binder.                                                                      F. Strategy
O&G    16024     6/6/2016     Michael J. Scimone    0.20 Correspondence with opt in re draft declaration.                                           A. Investigation
O&G    16025     6/6/2016       Jahan C. Sagafi     0.10 Correspondence re courtesy copies.                                                         F. Strategy
O&G    16026     6/6/2016       Elizabeth Stork     0.20 Correspondence with DAB, MNL, MJS, and JCS re: courtesy copies of motion papers for        F. Strategy
                                                         class certification motion.
O&G    16027     6/6/2016       Elizabeth Stork     0.30 Review courtesy copies of motion for class certification.                                  F. Strategy
O&G    16028     6/6/2016       Elizabeth Stork     0.30 Review and revise cover letter to Court enclosing courtesy copies of class certification   F. Strategy
                                                         motion.
O&G    16029     6/6/2016       Elizabeth Stork     0.20 Correspondence with JCS and Court re: courtesy copies of motion for class certification.   F. Strategy



                                                                 Page 543 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 545 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                    Code
O&G    16030     6/6/2016       Darryl A. Bailey      3.50 Prepare courtesy copies of class certification motion; draft cover letter re: same.     F. Strategy

O&G    16031     6/7/2016     Michael J. Scimone     0.10   Respond to inquiries from class members.                                               A. Investigation
O&G    16032     6/8/2016     Michael N. Litrownik   0.20   Review opt‐in documents.                                                               D. Doc. Revw.
O&G    16033     6/8/2016     Michael J. Scimone     0.10   Correspondence with co‐counsel re team call.                                           F. Strategy
O&G    16034     6/8/2016       Jahan C. Sagafi      0.20   Discuss mediation efforts.                                                             H. Settlement
O&G    16035     6/9/2016     Michael J. Scimone     0.20   Update task list.                                                                      F. Strategy
O&G    16036     6/9/2016       Darryl A. Bailey     0.30   Prepare opt‐in documents for production to defense counsel.                            B. Discovery
O&G    16037     6/13/2016    Michael N. Litrownik   0.40   Telephone conference with D. Brandt and class member re: case status and class         A. Investigation
                                                            definition.
O&G    16038     6/14/2016    Michael N. Litrownik   0.30   Review files re: case and discovery status.                                            C. Depositions
O&G    16039     6/14/2016    Michael N. Litrownik   0.50   Telephone conference with MJS and EVS re: ongoing tasks.                               F. Strategy
O&G    16040     6/14/2016    Michael J. Scimone     0.40   Conference with MNL, EVS re remaining discovery cleanup tasks.                         B. Discovery
O&G    16041     6/14/2016      Elizabeth Stork      0.40   Telephone conference with MJS and MNL re: case status and on‐going discovery issues.   B. Discovery

O&G    16042     6/14/2016      Darryl A. Bailey     0.40 Prepare opt‐in document for service upon Defendants.                                     B. Discovery
O&G    16043     6/15/2016    NY Student Law Clerk   2.00 [KMI] read and wrote summary of 9th Cir. case Vaquero v. Ashley Furniture.               E. Motions
O&G    16044     6/15/2016    NY Student Law Clerk   0.20 [KMI] meeting with MNL about summarizing 9th circuit case Vaquero v. Ashley              E. Motions
                                                          Furniture.
O&G    16045     6/16/2016    Michael N. Litrownik   0.20 Review 9th circuit memorandum.                                                           E. Motions
O&G    16046     6/16/2016    Michael N. Litrownik   0.40 Review opt in documents; review data; correspondence to MJS and EVS re: same.            D. Doc. Revw.

O&G    16047     6/17/2016    Michael N. Litrownik   0.60 Prepare and revise stipulations re: untimely‐filed and dismissed opt‐ins.                A. Investigation
O&G    16048     6/17/2016      Darryl A. Bailey     1.30 Prepare opt‐in stipulation of dismissal.                                                 A. Investigation
O&G    16049     6/20/2016    Michael N. Litrownik   1.00 Revise and consolidate stipulations re: consents; correspondence to and from JCS and     A. Investigation
                                                          MJS re: same.
O&G    16050     6/20/2016    Michael J. Scimone     0.30 Correspondence with JCS re task list, review and edit draft stipulations.                F. Strategy
O&G    16051     6/20/2016      Jahan C. Sagafi      0.20 Discuss stipulation re opt‐ins.                                                          A. Investigation
O&G    16052     6/20/2016      Darryl A. Bailey     0.80 Send exhibits to co‐counsel.                                                             F. Strategy
O&G    16053     6/21/2016    Michael N. Litrownik   0.90 Revise stipulation and charts re: consent names, date, and ECF number;                   F. Strategy
                                                          correspondence to and from JCS re: same.
O&G    16054     6/21/2016     Michael J. Scimone    0.20 Respond to inquiries from class members.                                                 A. Investigation
O&G    16055     6/21/2016      Darryl A. Bailey     0.10 Telephone conference with class member; update contact information re same.              A. Investigation

O&G    16056     6/22/2016      Darryl A. Bailey     0.10 Upload ECF documents to case file.                                                       F. Strategy
O&G    16057     6/23/2016    Michael N. Litrownik   0.40 Review data and files re: B. Cislak                                                      D. Doc. Revw.
O&G    16058     6/23/2016    Michael N. Litrownik   0.20 Correspondence to and from D. Hutchinson (co‐counsel) re; stipulation;                   F. Strategy
                                                          correspondence to DB re: same.
O&G    16059     6/23/2016      Darryl A. Bailey     1.80 Update exhibit A to consolidated stipulation.                                            F. Strategy



                                                                  Page 544 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 546 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                  Code
O&G    16060     6/24/2016    Michael N. Litrownik    0.20 Review correspondence from D. Hutchinson (co‐counsel) re: B. Sislak; correspondence   F. Strategy
                                                           to JCS, MJS, and EVS re: same
O&G    16061     6/27/2016    Michael N. Litrownik    0.10 Correspondence to and from G. Casey (co‐counsel) re: opt in.                          F. Strategy
O&G    16062     6/27/2016    Michael J. Scimone      0.30 Correspondence with D. Golder (opposing counsel) re document production.              B. Discovery
O&G    16063     6/27/2016      Darryl A. Bailey      0.40 Update class list.                                                                    F. Strategy
O&G    16064     6/28/2016    Michael N. Litrownik    0.10 Correspondence to JCS, MJS, and EVS re: late opt‐in.                                  A. Investigation
O&G    16065     6/28/2016      Jahan C. Sagafi       0.30 Discuss late opt‐in.                                                                  A. Investigation
O&G    16066     6/28/2016      Jahan C. Sagafi       0.20 Discuss opt‐in.                                                                       A. Investigation
O&G    16067     6/30/2016      Jahan C. Sagafi       0.10 Discussion re MSA documents                                                           B. Discovery
O&G    16068     7/1/2016     Michael N. Litrownik    0.90 Master stipulation consents and untimely consents issues.                             A. Investigation
O&G    16069     7/1/2016       Jahan C. Sagafi       0.20 Discuss late opt‐in with team.                                                        A. Investigation
O&G    16070     7/6/2016       Jahan C. Sagafi       0.20 Discuss late opt‐in.                                                                  A. Investigation
O&G    16071     7/8/2016       LiAnne P. Chan        0.10 Save errata to case file; circulate same to internal team.                            F. Strategy
O&G    16072     7/8/2016       Darryl A. Bailey      0.60 Update discovery log.                                                                 B. Discovery
O&G    16073     7/11/2016    Michael J. Scimone      0.30 Review deadlines and motion calendar.                                                 F. Strategy
O&G    16074     7/12/2016      Jahan C. Sagafi       0.30 Discussion re non‐class opt‐ins.                                                      A. Investigation
O&G    16075     7/13/2016    Michael N. Litrownik    0.50 Review HP decertification order.                                                      E. Motions
O&G    16076     7/13/2016    Michael N. Litrownik    0.40 Review memorandum re: engineer titles; correspondence to and from Plaintiff counsel   A. Investigation
                                                           re: same.
O&G    16077     7/13/2016      Jahan C. Sagafi       0.30 Discussion re non‐class opt‐in stipulation.                                           A. Investigation
O&G    16078     7/14/2016      Darryl A. Bailey      0.20 Update class list contact information.                                                F. Strategy
O&G    16079     7/17/2016    Michael N. Litrownik    0.50 Review exhibits to CSC class certification opposition.                                E. Motions
O&G    16080     7/18/2016    Michael N. Litrownik    1.50 Review Defendants' opposition brief; prepare analysis.                                E. Motions
O&G    16081     7/18/2016    Michael N. Litrownik    1.20 Telephone conference with Plaintiff counsel re: class certification reply strategy.   E. Motions

O&G    16082     7/18/2016    Michael N. Litrownik   0.70 Conference with MJS and EVS re: class certification reply strategy.                    E. Motions
O&G    16083     7/18/2016    Michael J. Scimone     1.70 Draft outline of reply brief.                                                          E. Motions
O&G    16084     7/18/2016    Michael J. Scimone     0.20 Conference with JCS, MNL, EVS re drafitng reply in support of motion for class         E. Motions
                                                          certification.
O&G    16085     7/18/2016     Michael J. Scimone    1.00 Telephone conference with co‐counsel re re Defendants' opposition to class             E. Motions
                                                          certification.
O&G    16086     7/18/2016     Michael J. Scimone    1.00 Conference with MNL, EVS re Defendants' opposition to class certification.             E. Motions
O&G    16087     7/18/2016     Michael J. Scimone    1.90 Review CSC opposition to motion for class certification and supporting papers.         E. Motions

O&G    16088     7/18/2016      LiAnne P. Chan       0.40 Save docket documents to case file; correspondence with internal team re same.         F. Strategy

O&G    16089     7/18/2016       Jahan C. Sagafi     0.10 Discuss stipulation re opt‐outs.                                                       A. Investigation
O&G    16090     7/18/2016       Jahan C. Sagafi     1.80 Review and discuss Rule 23 briefing, edit outline.                                     E. Motions




                                                                 Page 545 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 547 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                Code
O&G    16091     7/18/2016      Elizabeth Stork       1.00 Telephone conference with D. Hutchinson (co‐counsel), LPC, MJS, MNL, JCS, M. Decker, E. Motions
                                                           T. Jackson, and G. Casey (co‐counsel) re: reply brief in support of class certification.

O&G    16092     7/18/2016      Elizabeth Stork      0.30 Telephone conference with MJS, MNL, and JCS re: reply brief in support of class           E. Motions
                                                          certification.
O&G    16093     7/18/2016      Elizabeth Stork      0.70 Conference with MJS and MNL re: reply brief in support of class certification.            E. Motions
O&G    16094     7/18/2016      Elizabeth Stork      0.80 Review CSC opposition to class certification motion.                                      E. Motions
O&G    16095     7/18/2016     Daniel Stromberg      0.10 Bi‐weekly team call.                                                                      F. Strategy
O&G    16096     7/18/2016      Darryl A. Bailey     4.50 Upload electronic Court filing document to case file; download exhibits to opposition     E. Motions
                                                          to class certification; file transfer same to co‐counsel.
O&G    16097     7/19/2016    Michael N. Litrownik   0.20 Correpondence to and from M. Decker re: opt‐in issues.                                    A. Investigation
O&G    16098     7/19/2016      Jahan C. Sagafi      0.60 Discuss reply brief organization and strategy.                                            E. Motions
O&G    16099     7/19/2016     Daniel Stromberg      0.50 Coordinate download and import of Defendant MSA productions and assessment per            B. Discovery
                                                          custodian.
O&G    16100     7/19/2016      Darryl A. Bailey     3.70 Gather contact information for co‐counsel; download documents produced by CSC to          B. Discovery
                                                          case file; review of same; correspondence with class member.
O&G    16101     7/20/2016    Michael N. Litrownik   0.30 Review reply outline digest tasks; correspondence to MJS and EVS re: same.                C. Depositions
O&G    16102     7/20/2016    Michael N. Litrownik   0.20 Correspondence to JCS re: withheld opt‐in issue.                                          A. Investigation
O&G    16103     7/20/2016    Michael J. Scimone     0.90 Compile outline of deposition testimony to rebut.                                         C. Depositions
O&G    16104     7/20/2016    Michael J. Scimone     0.30 Correspondence with JCS re drafting reply brief.                                          E. Motions
O&G    16105     7/20/2016    Michael J. Scimone     0.70 Correspondence with co‐counsel re drafting reply brief, paralegals re creating chart of   F. Strategy
                                                          factual points for rebuttal.
O&G    16106     7/20/2016     Michael J. Scimone    0.10 Correspondence with D. Golder (opposing counsel) re request for additional time and       F. Strategy
                                                          pages for reply brief.
O&G    16107     7/20/2016      Jahan C. Sagafi      0.40 Discuss reply brief structure and strategy and assignments.                               E. Motions
O&G    16108     7/20/2016      Darryl A. Bailey     3.20 Telephone conference with class member re: updated address; update discovery log;         E. Motions
                                                          extract footnotes from Defendant's opposition to class certification.

O&G    16109     7/21/2016     Michael J. Scimone    1.70 Draft request for additional pages and time.                                              E. Motions
O&G    16110     7/21/2016     Michael J. Scimone    2.10 Review testimony cited in CSC opposition to motion for class certification, draft         E. Motions
                                                          rebuttals to same.
O&G    16111     7/21/2016     Michael J. Scimone    0.40 Correspondence and telephone conference with JCS, EVS re division of labor with co‐       E. Motions
                                                          counsel on reply brief.
O&G    16112     7/21/2016     Michael J. Scimone    0.10 Correspondence with EVS, co‐counsel re drafting reply brief.                              F. Strategy
O&G    16113     7/21/2016      Jahan C. Sagafi      0.40 Discuss motion for extension and rule 23 reply strategy.                                  E. Motions
O&G    16114     7/21/2016      Jahan C. Sagafi      0.80 Discuss reply brief strategy and outline and page limit.                                  E. Motions
O&G    16115     7/21/2016      Elizabeth Stork      0.20 Review reply brief outline.                                                               E. Motions
O&G    16116     7/22/2016     Michael J. Scimone    2.90 Review evidence submitted in support of Defendants' opposition.                           E. Motions
O&G    16117     7/22/2016      Elizabeth Stork      0.10 Correspondence with opt in re: case update.                                               E. Motions



                                                                 Page 546 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 548 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                        Code
O&G    16118     7/22/2016       Elizabeth Stork      0.30 Review correspondence with MJS, M. Decker, JCS, and D. Hutchinson (co‐counsel) re:          F. Strategy
                                                           reply brief deadline.
O&G    16119     7/22/2016       Darryl A. Bailey     1.40 Finanlize reply brief re motion for class certification and ECF.                            E. Motions
O&G    16120     7/22/2016       Darryl A. Bailey     0.50 Review class list re filed consent dates; correspond with class member re status of filed   F. Strategy
                                                           consent to join form; upload ECF document to case file.
O&G    16121     7/24/2016       Elizabeth Stork      2.10 Review citations in CSC opposition brief in preparation for drafting reply brief in         E. Motions
                                                           support of class certification.
O&G    16122     7/25/2016    Michael N. Litrownik    5.70 Draft cite record rebuttals for reply brief.                                                E. Motions
O&G    16123     7/25/2016    Michael N. Litrownik    0.30 Review correspondence re: reply brief.                                                      E. Motions
O&G    16124     7/25/2016    Michael J. Scimone      4.60 Research and draft reply in support of class certification.                                 E. Motions
O&G    16125     7/25/2016      LiAnne P. Chan        0.10 Correspondence with attorney team re Defendant's response to Plaintiffs' motion to          E. Motions
                                                           extend page limits and Defendant's motion for leave to file sur‐reply.

O&G    16126     7/25/2016      Elizabeth Stork      0.10   Correspondence with MNL and MJS re: class member inquiry.                                  A. Investigation
O&G    16127     7/25/2016      Darryl A. Bailey     0.20   Upload ECF documents to case file.                                                         F. Strategy
O&G    16128     7/26/2016     Michael J. Scimone    5.80   Research and draft reply in support of class certification.                                E. Motions
O&G    16129     7/26/2016      LiAnne P. Chan       0.10   Correspondence with attorney team re Order granting extension of time to file Reply;       F. Strategy
                                                            calendar new deadline re same.
O&G    16130     7/26/2016      Elizabeth Stork      0.20   Correspondence with MJS and MNL re: reply in support of class certification.               E. Motions
O&G    16131     7/27/2016     Michael J. Scimone    4.40   Research and draft reply in support of class certification.                                E. Motions
O&G    16132     7/27/2016      Elizabeth Stork      0.10   Telephone conference with opt in re: deposition.                                           C. Depositions
O&G    16133     7/27/2016      Darryl A. Bailey     0.20   Gather class member's consent to join form information requested by co‐counsel.            F. Strategy

O&G    16134     7/28/2016     Nicole M. Serratore   7.80 Review and analyze varying job duties statements and draft rebuttal statements for           C. Depositions
                                                          with supporting deposition testimony.
O&G    16135     7/28/2016    Nicole M. Serratore    0.50 Review case law on exempt status for system administrators.                                  E. Motions
O&G    16136     7/28/2016    Nicole M. Serratore    0.40 Telephone call with MJS to discuss analysis of testimony for reply brief.                    E. Motions
O&G    16137     7/28/2016    Michael N. Litrownik   0.20 Correspondence to JCS re: correspondence to Gilardi.                                         F. Strategy
O&G    16138     7/28/2016    Michael J. Scimone     4.20 Research and draft reply in support of class certification.                                  E. Motions
O&G    16139     7/28/2016      Jahan C. Sagafi      0.20 Discussion re rule 23 reply brief strategy.                                                  E. Motions
O&G    16140     7/29/2016    Nicole M. Serratore    0.20 Email MJS regarding statements that involve position that laypeople would be unable          E. Motions
                                                          to do the tasks described.
O&G    16141     7/29/2016     Nicole M. Serratore   7.10 Continue to draft rebuttals to varying job duties statements with supporting deposition      C. Depositions
                                                          testimony.
O&G    16142     7/29/2016     Nicole M. Serratore   2.00 Prepare draft of all statements of varying job duties identifying which are to be            E. Motions
                                                          rebutted.
O&G    16143     7/30/2016     Nicole M. Serratore   3.30 Continue to draft rebuttals to varying job duties statements with supporting deposition      C. Depositions
                                                          testimony.
O&G    16144     7/31/2016     Nicole M. Serratore   4.20 Continue to draft rebuttals to varying job duties statements with supporting deposition      C. Depositions
                                                          testimony.

                                                                  Page 547 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 549 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                 Code
O&G    16145     7/31/2016       Jahan C. Sagafi      0.20   Discuss strategy re reply brief.                                                     E. Motions
O&G    16146     8/1/2016      Nicole M. Serratore    0.10   Email MJS finished document.                                                         B. Discovery
O&G    16147     8/1/2016      Nicole M. Serratore    1.40   Began to rebut statements of customer contacts with supporting deposition testimony. C. Depositions

O&G    16148     8/1/2016      Nicole M. Serratore   2.00 Prepare draft of all statements of customer contacts identifying which are to be        E. Motions
                                                          rebutted.
O&G    16149     8/1/2016      Nicole M. Serratore   1.90 Review complete rebuttals for varying job duties for citations, errors, typos, and      B. Discovery
                                                          formatting.
O&G    16150     8/1/2016      Nicole M. Serratore   1.00 Complete drafting rebuttals to varying job duties statements with supporting            C. Depositions
                                                          deposition testimony.
O&G    16151     8/1/2016     Michael N. Litrownik   3.80 Draft portions of reply brief.                                                          E. Motions
O&G    16152     8/1/2016     Michael N. Litrownik   0.20 Review correspondence re: claims administrator issues; correspondence to JCS re:        F. Strategy
                                                          same.
O&G    16153     8/1/2016      Michael J. Scimone    7.00 Draft reply in support of class certification.                                          E. Motions
O&G    16154     8/1/2016      Michael J. Scimone    0.10 Correspondence with team re conference call re reply brief.                             E. Motions
O&G    16155     8/1/2016        Elizabeth Stork     2.60 Draft section of reply brief in support of class certification.                         E. Motions
O&G    16156     8/2/2016      Nicole M. Serratore   9.00 Continue to rebutt statements of customer contacts with supporting deposition           C. Depositions
                                                          testimony.
O&G    16157     8/2/2016     Michael N. Litrownik   0.20 Call logistics; review reply brief draft.                                               B. Discovery
O&G    16158     8/2/2016     Michael N. Litrownik   1.30 Draft portions of reply brief.                                                          E. Motions
O&G    16159     8/2/2016     Michael J. Scimone     1.30 Research reply in support of class certification.                                       E. Motions
O&G    16160     8/2/2016     Michael J. Scimone     3.30 Draft reply in support of class certification.                                          E. Motions
O&G    16161     8/2/2016       Elizabeth Stork      2.80 Draft section of reply in support of class certification motion.                        E. Motions
O&G    16162     8/3/2016     Nicole M. Serratore    0.10 Email MJS finished document.                                                            B. Discovery
O&G    16163     8/3/2016     Nicole M. Serratore    0.60 Review complete rebuttals for customer contacts for citations, errors, typos, and       B. Discovery
                                                          formatting.
O&G    16164     8/3/2016      Nicole M. Serratore   4.10 Complete rebutting statements of customer contacts with supporting deposition           C. Depositions
                                                          testimony.
O&G    16165     8/3/2016      Michael J. Scimone    2.20 Review Defendants' compendia filed in opposition to class certification.                E. Motions
O&G    16166     8/3/2016      Michael J. Scimone    1.30 Edit reply in support of motion for class certification.                                E. Motions
O&G    16167     8/3/2016      Michael J. Scimone    0.20 Correspondence with team re reply in support of motion for class certification.         E. Motions

O&G    16168     8/4/2016     Michael N. Litrownik   0.80 Telephone conference with Plaintiff counsel re: class certification reply brief.        E. Motions

O&G    16169     8/4/2016      Michael J. Scimone    1.30    Conference call with team re reply brief in support of class certification.          E. Motions
O&G    16170     8/4/2016      Michael J. Scimone    1.60    Review and edit draft compendia.                                                     E. Motions
O&G    16171     8/4/2016       Jahan C. Sagafi      1.30    Rule 23 reply.                                                                       E. Motions
O&G    16172     8/4/2016       Elizabeth Stork      1.30    Telephone conference with D. Hutchinson, T. Jackson, LPC, M. Decker, G. Casey (co‐   E. Motions
                                                             counsel), MJS, MNL, and JCS re: reply in support of class certification.



                                                                   Page 548 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 550 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours   Description                                                                                   Code
O&G    16173     8/4/2016       Elizabeth Stork       0.80   Review draft reply in support of class certification.                                  E. Motions
O&G    16174     8/4/2016       Elizabeth Stork       0.30   Conference with MJS re: reply in support of class certification.                       E. Motions
O&G    16175     8/4/2016       Darryl A. Bailey      0.10   Telephone conference with class member re case update.                                 A. Investigation
O&G    16176     8/5/2016      Michael J. Scimone     0.10   Telephone call to opt in re draft declaration.                                         A. Investigation
O&G    16177     8/5/2016      Michael J. Scimone     0.30   Conference with DB, LAC re compiling compendia.                                        A. Investigation
O&G    16178     8/5/2016      Michael J. Scimone     0.40   Review and edit opt in declaration.                                                    A. Investigation
O&G    16179     8/5/2016      Michael J. Scimone     8.40   Review Defendants' evidentiary compendia in opposition to class certification.         E. Motions

O&G    16180     8/5/2016       Jahan C. Sagafi      0.80    Rule 23 reply.                                                                         E. Motions
O&G    16181     8/5/2016       Darryl A. Bailey     5.80    Compile deposition excerpts re rule 23 Reply brief filing.                             E. Motions
O&G    16182     8/5/2016       Darryl A. Bailey     0.30    Conference with MJS and LPC re assignment.                                             F. Strategy
O&G    16183     8/7/2016       Darryl A. Bailey     4.10    Compile deposition excerpts re Rule 23 reply brief filing.                             E. Motions
O&G    16184     8/8/2016     Michael N. Litrownik   0.30    Telephone conference with Plaintiff counsel re: reply brief strategy.                  F. Strategy
O&G    16185     8/8/2016     Michael J. Scimone     0.40    Telephone conference with co‐counsel re draft counter‐compendia.                       F. Strategy
O&G    16186     8/8/2016     Michael J. Scimone     0.30    Telephone conference with opt‐in re draft declaration.                                 A. Investigation
O&G    16187     8/8/2016     Michael J. Scimone     7.00    Edit counter‐compendia in support of class certification.                              E. Motions
O&G    16188     8/8/2016     Michael J. Scimone     2.10    Review co‐counsel edits to reply brief.                                                F. Strategy
O&G    16189     8/8/2016       LiAnne P. Chan       2.30    Prepare class certification reply.                                                     E. Motions
O&G    16190     8/8/2016       Jahan C. Sagafi      0.90    Discuss and edit class certification brief.                                            E. Motions
O&G    16191     8/8/2016       Elizabeth Stork      5.30    Draft counter‐compendium in support of class certification.                            E. Motions
O&G    16192     8/8/2016       Elizabeth Stork      0.30    Telephone conference re: counter‐compendia in support of class certification with M.   E. Motions
                                                             Decker, G. Casey (co‐counsel), MJS, and MNL.
O&G    16193     8/8/2016       Darryl A. Bailey     6.30    Compile deposition excerpts re Rule 23 reply brief filing.                             E. Motions
O&G    16194     8/9/2016     Michael N. Litrownik   3.40    Prepare counter‐compendia.                                                             E. Motions
O&G    16195     8/9/2016     Michael J. Scimone     0.20    Correspondence with JCS re draft of reply brief.                                       E. Motions
O&G    16196     8/9/2016     Michael J. Scimone     3.50    Draft coutner‐compendium re independent discretion and judgment.                       E. Motions
O&G    16197     8/9/2016     Michael J. Scimone     1.20    Edit draft reply brief.                                                                E. Motions
O&G    16198     8/9/2016     Michael J. Scimone     0.30    Correspondence with JCS re professional exemption argument.                            E. Motions
O&G    16199     8/9/2016       LiAnne P. Chan       0.70    Review and revise list of deposition cites re class certification reply.               E. Motions
O&G    16200     8/9/2016       Jahan C. Sagafi      0.20    Edit class certification brief.                                                        E. Motions
O&G    16201     8/9/2016       Jahan C. Sagafi      0.20    Class certification brief strategy discussion.                                         F. Strategy
O&G    16202     8/10/2016    Michael J. Scimone     9.00    Draft counter‐compendium in support of reply brief.                                    E. Motions
O&G    16203     8/10/2016    Michael J. Scimone     0.20    Revise opt‐in declaration.                                                             A. Investigation
O&G    16204     8/10/2016      LiAnne P. Chan       1.10    Compile deposition cites re counter‐compendium.                                        E. Motions
O&G    16205     8/10/2016      Jahan C. Sagafi      0.10    Call to Defendant re settlement discussions.                                           H. Settlement
O&G    16206     8/10/2016      Jahan C. Sagafi      2.20    Edit reply brief and trial plan; discussion re evidence compendium and class           E. Motions
                                                             certification strategy.
O&G    16207     8/10/2016      Elizabeth Stork      1.50    Draft counter‐compendium in support of reply in support of class certification.        E. Motions

O&G    16208     8/11/2016     Michael J. Scimone    0.70 Review and edit draft counter‐compendia.                                                  E. Motions

                                                                   Page 549 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 551 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                         Code
O&G    16209     8/11/2016     Michael J. Scimone     1.10 Edit reply brief draft.                                                                       E. Motions
O&G    16210     8/11/2016     Michael J. Scimone     0.60 Draft and edit counter‐compendium to Defendants' exhibits in support of class                 E. Motions
                                                           certification opposition.
O&G    16211     8/11/2016       LiAnne P. Chan       8.10 Compile deposition cites and exhibit list re class certification reply.                       E. Motions
O&G    16212     8/11/2016       Jahan C. Sagafi      0.20 Discuss settlement.                                                                           H. Settlement
O&G    16213     8/11/2016       Jahan C. Sagafi      0.20 Discuss Rule 23 briefing and trial plan.                                                      E. Motions
O&G    16214     8/11/2016       Elizabeth Stork      0.10 Correspondence with M. Decker re: deposition digests.                                         C. Depositions
O&G    16215     8/11/2016       Darryl A. Bailey     6.50 Compile deposition excerpts re Rule 23 reply brief filing.                                    E. Motions
O&G    16216     8/12/2016     Part Time Paralegal    3.80 [LD] ‐ Review deposition excerpts and update exhibits.                                        K. Trial
O&G    16217     8/12/2016     Michael J. Scimone     0.80 Supervise filing of reply in support of class certification.                                  E. Motions
O&G    16218     8/12/2016     Michael J. Scimone     0.30 Edit opt in declaration, telephone call to same.                                              A. Investigation
O&G    16219     8/12/2016     Michael J. Scimone     7.30 Edit counter‐compendia in support of reply brief.                                             E. Motions
O&G    16220     8/12/2016     Michael J. Scimone     0.20 Conference with EVS, LC, DB re reply brief filng.                                             E. Motions
O&G    16221     8/12/2016     Michael J. Scimone     2.70 Edit reply brief.                                                                             E. Motions
O&G    16222     8/12/2016       LiAnne P. Chan       0.30 Review tables of authorities and contents with VWP.                                           B. Discovery
O&G    16223     8/12/2016       LiAnne P. Chan       9.20 Compile deposition cites and finalize exhibit list re class certification reply; revise and   E. Motions
                                                           finalize counter‐compedia; draft JCS declaration; draft and revise tables of authorities
                                                           and contents.
O&G    16224     8/12/2016       LiAnne P. Chan       0.20 Meeting with internal team re class certification reply filing.                               E. Motions
O&G    16225     8/12/2016       Jahan C. Sagafi      0.90 Edit trial plan and discussion with team; finalize brief.                                     K. Trial
O&G    16226     8/12/2016       Elizabeth Stork      0.20 Conference with MJS re: Reply in support of class certification.                              E. Motions
O&G    16227     8/12/2016       Elizabeth Stork      0.70 Proofread reply in support of class certification.                                            E. Motions
O&G    16228     8/12/2016       Elizabeth Stork      0.10 Telephone conference with opt‐in re: class member inquiry.                                    A. Investigation
O&G    16229     8/12/2016       Elizabeth Stork      1.30 Revise counter‐compendium in support of reply in support of class certification.              E. Motions

O&G    16230     8/12/2016       Elizabeth Stork     0.10 Correspondence with opt‐in re: class member inquiry.                                           A. Investigation
O&G    16231     8/12/2016       Elizabeth Stork     0.10 Correspondence with opt‐in re: class member inquiry.                                           A. Investigation
O&G    16232     8/12/2016       Elizabeth Stork     0.10 Telephone conference with opt‐in re: class member inquiry.                                     A. Investigation
O&G    16233     8/12/2016       Elizabeth Stork     0.20 Conference with DAB, LPC, and MJS re: finalizing reply brief in support of class               E. Motions
                                                          certification and exhibits.
O&G    16234     8/12/2016       Elizabeth Stork     0.90 Revise draft trial plan to accompany reply brief in support of class certification.            E. Motions

O&G    16235     8/12/2016      Darryl A. Bailey     3.30   Quality check deposition excerpts re Rule 23 reply brief filing.                             E. Motions
O&G    16236     8/12/2016      Darryl A. Bailey     0.20   Conference with MJS and LPC re Rule 23 reply brief filing.                                   E. Motions
O&G    16237     8/12/2016      Darryl A. Bailey     5.40   Compile deposition excerpts re Rule 23 reply brief filing.                                   E. Motions
O&G    16238     8/15/2016     Michael J. Scimone    0.20   Review enclosure letter for courtesy copies.                                                 B. Discovery
O&G    16239     8/15/2016      Darryl A. Bailey     6.00   Upload ECF documents to case file; prepare courtesy copies of Plaintiff's reply re Rule      F. Strategy
                                                            23 class certification motion; draft cover letter to the Court re same.

O&G    16240     8/23/2016       Darryl A. Bailey    1.20 Update contact log.                                                                            D. Doc. Revw.

                                                                   Page 550 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 552 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                 Code
O&G    16241     8/24/2016      Elizabeth Stork       0.20   Telephone conference with opt‐in re: case update.                                    A. Investigation
O&G    16242     8/24/2016      Elizabeth Stork       0.40   Contact class members re: requests for case updates.                                 A. Investigation
O&G    16243     8/24/2016      Darryl A. Bailey      0.10   Pull Plaintiffs' opposition to Defendant's motion to compel.                         B. Discovery
O&G    16244     8/25/2016      Elizabeth Stork       0.10   Telephone conference with class member re: class member inquiry.                     A. Investigation
O&G    16245     8/25/2016      Elizabeth Stork       0.10   Correspondence with DAB and MNL re class member.                                     F. Strategy
O&G    16246     8/25/2016      Elizabeth Stork       0.20   Telephone conference with class member re: class member inquiry.                     A. Investigation
O&G    16247     8/25/2016      Darryl A. Bailey      1.30   Telephone conference with class memeber re case stautus; update call log.            A. Investigation
O&G    16248     8/29/2016      Elizabeth Stork       0.10   Telephone conference with class member re: class member inquiry.                     A. Investigation
O&G    16249     8/30/2016      Elizabeth Stork       0.10   Telephone conference with class member re: case website inquiry.                     A. Investigation
O&G    16250     8/30/2016      Darryl A. Bailey      0.30   Update call log.                                                                     D. Doc. Revw.
O&G    16251     9/1/2016       Elizabeth Stork       0.10   Telephone conference with class member re: case site inquiry.                        A. Investigation
O&G    16252     9/2/2016       Darryl A. Bailey      0.30   Update class list.                                                                   D. Doc. Revw.
O&G    16253     9/6/2016       Darryl A. Bailey      0.50   Telephone conference with class member re case status; update contact information.   A. Investigation

O&G    16254     9/7/2016     Michael J. Scimone     0.10    Correspondence with co‐counsel, GW re website.                                       F. Strategy
O&G    16255     9/7/2016       Jahan C. Sagafi      0.10    Discuss class member outreach.                                                       A. Investigation
O&G    16256     9/8/2016     Michael J. Scimone     0.20    Reformat draft email blast, correspondence with team re same.                        A. Investigation
O&G    16257     9/8/2016     Michael J. Scimone     0.20    Draft email blast to class members re case status.                                   A. Investigation
O&G    16258     9/8/2016       Jahan C. Sagafi      0.30    Outreach to class members.                                                           A. Investigation
O&G    16259     9/8/2016       Elizabeth Stork      0.10    Correspondence with class member re: class member inquiry.                           A. Investigation
O&G    16260     9/9/2016     Michael J. Scimone     0.10    Respond to inquiries from class members.                                             A. Investigation
O&G    16261     9/12/2016    Michael N. Litrownik   0.50    Correspondence to and from M. Decker and JCS re: additions to stipulation and B.     F. Strategy
                                                             Cislak
O&G    16262     9/12/2016      Jahan C. Sagafi      0.10    Late consent to join question.                                                       F. Strategy
O&G    16263     9/12/2016      Jahan C. Sagafi      0.10    Communications with class member.                                                    A. Investigation
O&G    16264     9/12/2016      Jahan C. Sagafi      0.10    Stipulations re consent to join forms.                                               F. Strategy
O&G    16265     9/13/2016    Michael J. Scimone     0.40    Edit draft email blast.                                                              A. Investigation
O&G    16266     9/13/2016      Jahan C. Sagafi      0.30    Discuss consent to join forms from opt‐ins.                                          A. Investigation
O&G    16267     9/13/2016      Elizabeth Stork      0.10    Review correspondence re: class member consent to join rejected.                     A. Investigation
O&G    16268     9/13/2016      Elizabeth Stork      0.10    Correspondence with opt in re: class member inquiry.                                 A. Investigation
O&G    16269     9/13/2016      Elizabeth Stork      0.10    Correspondence with class member re: class member inquiry.                           A. Investigation
O&G    16270     9/13/2016      Darryl A. Bailey     0.50    Update contact log.                                                                  F. Strategy
O&G    16271     9/14/2016    Michael N. Litrownik   0.30    Non opt‐in issues.                                                                   A. Investigation
O&G    16272     9/14/2016      Jahan C. Sagafi      0.30    Discuss opt‐in confusion with Defendant and team.                                    A. Investigation
O&G    16273     9/15/2016    Michael N. Litrownik   0.30    Telephone conference with M. Decker re: opt‐in scope issues; correspondence to and   A. Investigation
                                                             from JCS, EVS, and MJS re: same.
O&G    16274     9/15/2016     Michael J. Scimone    0.20    Correspondence with team re uploading briefs to website, email blast to opt‐ins.     A. Investigation

O&G    16275     9/15/2016       Jahan C. Sagafi     0.20 Discuss opt‐in questions.                                                               A. Investigation
O&G    16276     9/15/2016       Jahan C. Sagafi     0.10 Class member outreach email.                                                            A. Investigation

                                                                   Page 551 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 553 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours   Description                                                                                     Code
O&G    16277     9/15/2016        Elizabeth Stork      0.10   Correspondence with DAB re: email blast update to opt‐ins.                               A. Investigation
O&G    16278     9/15/2016        Elizabeth Stork      0.10   Review email blast to opt‐in class members.                                              A. Investigation
O&G    16279     9/15/2016        Darryl A. Bailey     5.40   Review opt‐in list; prepare mass email to opt‐ins.                                       A. Investigation
O&G    16280     9/16/2016      Part Time Paralegal    0.70   [NXR] Send out email via mass email vendor.                                              A. Investigation
O&G    16281     9/16/2016        Darryl A. Bailey     3.00   Update list of opt‐ins who responded to email blast.                                     A. Investigation
O&G    16282     9/19/2016      Michael J. Scimone     0.10   Respond to inquiries from class members.                                                 A. Investigation
O&G    16283     9/19/2016        Darryl A. Bailey     1.40   Update list re opt‐in responses to email blast.                                          A. Investigation
O&G    16284     9/21/2016        Darryl A. Bailey     0.80   Update list re opt‐in responses to case update email blast.                              A. Investigation
O&G    16285     9/22/2016        Darryl A. Bailey     2.20   Update contact log; list re opt‐in responding to case update email blast; confirm opt‐   A. Investigation
                                                              in's filed consent date.
O&G    16286      9/26/2016      Darryl A. Bailey     0.30    Send case update email to class member; update class contact list.                       A. Investigation
O&G    16287      9/27/2016      Darryl A. Bailey     0.80    Prepare case memorandum.                                                                 D. Doc. Revw.
O&G    16288      9/28/2016      Darryl A. Bailey     0.30    Update contact log.                                                                      D. Doc. Revw.
O&G    16289      9/29/2016      Elizabeth Stork      0.10    Correspondence with. N. Tokatlian re: class member contact.                              A. Investigation
O&G    16290      9/29/2016      Darryl A. Bailey     0.80    Update opt‐in list re response to case update email blast.                               A. Investigation
O&G    16291      10/3/2016      Darryl A. Bailey     0.50    Revise case summary.                                                                     F. Strategy
O&G    16292      10/4/2016      LiAnne P. Chan       0.50    Update class list re updated opt‐in contact info.                                        A. Investigation
O&G    16293      10/4/2016      Darryl A. Bailey     0.20    Update opt‐in contact information.                                                       A. Investigation
O&G    16294     10/12/2016      Elizabeth Stork      0.20    Telephone conference with opt in re: class member inquiry.                               A. Investigation
O&G    16295     10/12/2016      Darryl A. Bailey     0.40    Update contact log.                                                                      D. Doc. Revw.
O&G    16296     10/17/2016      Elizabeth Stork      0.10    Correspondence with DAB and opt in re class member update.                               A. Investigation
O&G    16297     10/17/2016      Darryl A. Bailey     0.40    Review list of opt‐in responses to most recent case update email.                        A. Investigation
O&G    16298     10/18/2016     Michael J. Scimone    0.20    Correspondence with team re inquiry from class member re paid time off.                  A. Investigation
O&G    16299     10/20/2016      Jahan C. Sagafi      0.10    Class member intake.                                                                     A. Investigation
O&G    16300     10/28/2016      Darryl A. Bailey     0.30    Update contact log.                                                                      D. Doc. Revw.
O&G    16301      11/4/2016      Elizabeth Stork      0.20    Correspondence with class members re: inquiries to case site.                            A. Investigation
O&G    16302      11/4/2016      Darryl A. Bailey     1.50    Correspond with class members re case status; update contact log.                        A. Investigation
O&G    16303      11/4/2016      Darryl A. Bailey     1.00    Telephone conference with class member re address update; update class member            A. Investigation
                                                              contact log.
O&G    16304      11/7/2016       Darryl A. Bailey    0.90    Correspond with class members re case update; update contact log.                        A. Investigation
O&G    16305      11/7/2016       Darryl A. Bailey    0.40    Update mas email vendor contact list.                                                    A. Investigation
O&G    16306     11/10/2016       Darryl A. Bailey    3.20    Correspond with with opt‐in re case status; update case status email blast list.         A. Investigation

O&G    16307     11/28/2016       Elizabeth Stork     0.10 Correspondence with class member re: case update.                                           A. Investigation
O&G    16308     11/29/2016       LiAnne P. Chan      0.10 Review correspondence from opt‐in re updated contact info; update opt‐in list re            A. Investigation
                                                           same.
O&G    16309     11/30/2016       Darryl A. Bailey    0.50 Update contact log.                                                                         D. Doc. Revw.
O&G    16310      12/5/2016       Elizabeth Stork     0.40 Telephone conference with opt in re updating discovery responses.                           B. Discovery
O&G    16311      12/5/2016       Elizabeth Stork     0.30 Telephone conference with S. Minokowski, CSC employee with inquiry about lawsuit.           A. Investigation



                                                                    Page 552 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 554 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #       Date          Timekeeper         Hours   Description                                                                                  Code
O&G    16312     12/14/2016      Darryl A. Bailey      0.40   Update class member contact log.                                                      D. Doc. Revw.
O&G    16313      1/4/2017       Darryl A. Bailey      2.50   Update contact log.                                                                   D. Doc. Revw.
O&G    16314      1/19/2017      LiAnne P. Chan        0.20   Review correspondence from opt‐in re updated contact info; update class list re same. A. Investigation

O&G    16315     1/31/2017       LiAnne P. Chan       0.60 Telephone conference with opt‐in re potential claim; correspondence with EVS re              A. Investigation
                                                           same.
O&G    16316     2/1/2017        Elizabeth Stork      0.10 Telephone conference with class member re retaliation concerns.                              A. Investigation
O&G    16317     2/6/2017        Elizabeth Stork      0.10 Telephone conference with class member re case update.                                       A. Investigation
O&G    16318     2/6/2017        Elizabeth Stork      0.40 Telephone conference with class member re potential retaliation inquiry.                     A. Investigation
O&G    16319     2/10/2017      Daniel Stromberg      0.90 Zip e‐discovery vendor database and transfer to nearline storage.                            B. Discovery
O&G    16320     2/15/2017       Elizabeth Stork      0.10 Correspondence with MJS and MNL re class member inquiries and status of class                E. Motions
                                                           certification motion.
O&G    16321     2/15/2017       Elizabeth Stork      0.10 Correspondence with class member re inquiry.                                                 A. Investigation
O&G    16322     2/17/2017       Elizabeth Stork      0.10 Correspondence with class member re status inquiry.                                          A. Investigation
O&G    16323     3/1/2017        Elizabeth Stork      0.20 Telephone conference with class member inquiry.                                              A. Investigation
O&G    16324     3/17/2017     Michael N. Litrownik   0.20 Review CSC class certification opposition.                                                   E. Motions
O&G    16325     3/17/2017     Michael N. Litrownik   0.20 Correspondence to and from MJS re: class certification.                                      E. Motions
O&G    16326     3/17/2017     Michael N. Litrownik   0.50 Telephone conference with Plaintiff counsel re: class certification hearing and strategy.    G. Court

O&G    16327     3/17/2017     Michael N. Litrownik   1.00 Correspondence to and from Plaintiff counsel re: oral argument on class certification        E. Motions
                                                           motion.
O&G    16328     3/17/2017      Michael J. Scimone    0.50 Telephone conference with co‐counsel re scheduling of oral argument.                         E. Motions
O&G    16329     3/17/2017      Michael J. Scimone    0.50 Conference with JCS re preparing for oral argument, rescheduling same.                       F. Strategy
O&G    16330     3/17/2017      Michael J. Scimone    0.40 Correspondence with JCS, EVS, MNL re oral argument.                                          F. Strategy
O&G    16331     3/17/2017       LiAnne P. Chan       0.20 Review text order re oral argument; calendar oral argument re class certification.           E. Motions

O&G    16332     3/17/2017       Jahan C. Sagafi      1.90 Discuss class certification hearing strategy with team, Defendant, Court.                    G. Court
O&G    16333     3/17/2017       Elizabeth Stork      0.10 Correspondence with MNL and MJS re oral argument on motion for class certification.          E. Motions

O&G    16334     3/20/2017     Michael N. Litrownik   0.10 Review motion to withdraw.                                                                   E. Motions
O&G    16335     3/20/2017     Michael J. Scimone     1.00 Telephone call to chambers re motion to withdraw, draft same.                                G. Court
O&G    16336     3/20/2017       LiAnne P. Chan       0.80 Finalize joint motion for filing; draft certificate of service; correspondence with MJS re   E. Motions
                                                           same; file same via ECF; save docket document to case file; calendar deadline re oral
                                                           argument.
O&G    16337     3/20/2017       Jahan C. Sagafi      0.30 Prepare for Rule 23 hearing.                                                                 G. Court
O&G    16338     3/20/2017       Jahan C. Sagafi      0.40 Edit and discuss motion to withdraw class certification motion.                              E. Motions
O&G    16339     3/20/2017       Elizabeth Stork      0.10 Correspondence with opt ins re opt‐in class member requests for information.                 A. Investigation

O&G    16340     3/22/2017       Elizabeth Stork      0.10 Telephone conference with class member re settlement payments.                               A. Investigation
O&G    16341     3/22/2017       Elizabeth Stork      0.10 Conference with OJQ re class member question re settlement payments.                         A. Investigation

                                                                    Page 553 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 555 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                   Code
O&G    16342     3/22/2017      Elizabeth Stork       0.10   Telephone conference with class member re class memeber inquiry.                       A. Investigation
O&G    16343     3/23/2017      Jahan C. Sagafi       0.10   Discuss corporate structure and class member intakes.                                  A. Investigation
O&G    16344     3/23/2017      Elizabeth Stork       0.20   Correspondence with MJS and MNL re class member contact and Defendant merger.          A. Investigation

O&G    16345     3/24/2017    Michael N. Litrownik   0.40 Review correspondence among Plaintiff counsel re: successor liability.                    E. Motions
O&G    16346     3/24/2017      Jahan C. Sagafi      0.10 Prepare for Rule 23 hearing.                                                              G. Court
O&G    16347     3/24/2017      Elizabeth Stork      0.20 Correspondence with Plaintiffs counsel team re class member inquiries and research re     E. Motions
                                                          amending complaint.
O&G    16348     3/28/2017    Michael N. Litrownik   0.20 Review correspondence from EVS re: class member outreach; revise.                         A. Investigation
O&G    16349     3/30/2017    Michael N. Litrownik   0.30 Conference with EVS re: class member issues.                                              A. Investigation
O&G    16350     3/30/2017      Elizabeth Stork      0.20 Conference with MNL re potential retaliation issue.                                       A. Investigation
O&G    16351     4/3/2017     Michael J. Scimone     0.20 Draft motion to renew motions for class certification, to seal.                           E. Motions
O&G    16352     4/3/2017       LiAnne P. Chan       0.30 Review correspondence from MJS re motion to renew; finalize motion to renew; draft        E. Motions
                                                          certificate of service re same; correspondence with MJS re same.

O&G    16353     4/3/2017       Jahan C. Sagafi      0.10 Edit and discuss renewal motion.                                                          E. Motions
O&G    16354     4/3/2017       Elizabeth Stork      0.10 Review draft motion to renew class certification motion.                                  E. Motions
O&G    16355     4/4/2017       LiAnne P. Chan       0.40 Revise and finalize motion to renew; correspondence with MJS re same; file same via       E. Motions
                                                          ECF.
O&G    16356     4/4/2017       Elizabeth Stork      0.20 Correspondence with class members re status updates.                                      A. Investigation
O&G    16357     4/6/2017      Michael J. Scimone    0.30 Edit renewed motion for class certification, supervise filing of same.                    E. Motions
O&G    16358     4/6/2017       LiAnne P. Chan       0.30 Revise and finalize renewal motion re class certfication; correspondence with MJS re      E. Motions
                                                          same; file renewal class certification motion via ECF.
O&G    16359     4/6/2017       LiAnne P. Chan       0.30 Correspondences with MJS re class certification motion renewal.                           E. Motions
O&G    16360     4/6/2017       Elizabeth Stork      0.10 Correspondence with class member re status update.                                        A. Investigation
O&G    16361     4/11/2017      Elizabeth Stork      0.10 Correspondence with class member re inquiry on case status.                               A. Investigation
O&G    16362     4/17/2017    Michael N. Litrownik   0.10 Correspondence to class member re: address change                                         A. Investigation
O&G    16363     4/19/2017    Michael J. Scimone     0.90 Review class certification briefing to prepare for oral argument.                         E. Motions
O&G    16364     4/20/2017    Michael N. Litrownik   0.20 Correspondence to JCS and MJS re: class certification hearing.                            G. Court
O&G    16365     4/21/2017    Michael J. Scimone     1.30 Draft stipulation continuing case management conference, correspondence with JCS,         E. Motions
                                                          chambers re same.
O&G    16366     4/21/2017     Michael J. Scimone    0.10 Telephone conference with JCS re scheduling oral argument.                                F. Strategy
O&G    16367     4/21/2017     Michael J. Scimone    0.20 Correspondence with JCS, D. Golder (opposing counsel) re scheduling class certification   G. Court
                                                          hearing.
O&G    16368     4/21/2017       Jahan C. Sagafi     0.30 Prepare for Rule 23 hearing.                                                              G. Court
O&G    16369     4/21/2017       Elizabeth Stork     0.10 Correspondence with MNL and MJS re class certificatoin oral argument.                     E. Motions
O&G    16370     4/24/2017      Justin M. Swartz     0.20 Conference with JCS regarding staffing.                                                   F. Strategy
O&G    16371     4/24/2017       Jahan C. Sagafi     0.60 Plan for Rule 23 hearing.                                                                 G. Court
O&G    16372     4/25/2017       Jahan C. Sagafi     0.80 Prepare for Rule 23 motion.                                                               E. Motions
O&G    16373     4/26/2017     Michael J. Scimone    0.10 Conference with JCS re scheduling oral argument.                                          F. Strategy

                                                                  Page 554 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 556 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                     Code
O&G    16374     4/27/2017     Michael N. Litrownik    0.60 Class certification argument and preparation issues; correspondence to and from           E. Motions
                                                            Plaintiff counsel re: same; conference with MJS re: same.
O&G    16375     4/27/2017     Michael J. Scimone      0.40 Telephone call to chambers re scheduling oral argument, correspondence with counsel       G. Court
                                                            re same.
O&G    16376     4/27/2017       Elizabeth Stork       0.10 Correspondence with co‐counsel T. Jackson and D. Hutchinson re preparation for oral       G. Court
                                                            argument.
O&G    16377     4/27/2017       Elizabeth Stork       0.10 Conference with MJS re oral argument re class certification.                              E. Motions
O&G    16378     4/28/2017     Michael N. Litrownik    0.40 Telephone conference iwth EVS and MJS re: class certification strategy.                   E. Motions
O&G    16379     4/28/2017     Michael N. Litrownik    0.50 Telephone conference with EVS, T. Jackson (co‐counsel), D. Hutchinson (co‐counsel) re:    E. Motions
                                                            class certification strategy.
O&G    16380     4/28/2017     Michael J. Scimone      0.20 Conference with MNL, EVS re preparing T. Jackson (co‐counsel) for oral argument.          G. Court

O&G    16381     4/28/2017       Elizabeth Stork      0.10 Correspondence with co‐counsel T. Jackson, D. Hutchinson, JCS, MNL, and MJS re oral        G. Court
                                                           argument moots.
O&G    16382     4/28/2017       Elizabeth Stork      0.40 Telephone conference with MNL and MJS re class certification oral argument.                E. Motions
O&G    16383     4/28/2017       Elizabeth Stork      0.50 Telephone conference re class certification oral argument preparation.                     E. Motions
O&G    16384     5/1/2017      Part Time Paralegal    1.60 [HSA]‐ Case cite re class certification oral argument.                                     E. Motions
O&G    16385     5/1/2017      Michael N. Litrownik   1.00 Review briefing re: key cases for oral argument; correspondence to EVS re: same.           E. Motions

O&G    16386     5/1/2017      Michael J. Scimone     5.20 Review briefing on motion for class certification, draft memorandum re same.               E. Motions

O&G    16387     5/1/2017        Jahan C. Sagafi      0.30 Prepare for hearing on Rule 23 motion.                                                     E. Motions
O&G    16388     5/1/2017        Elizabeth Stork      0.80 Review class certification briefing for key cases in preparation for oral argument.        E. Motions

O&G    16389     5/1/2017        Elizabeth Stork      0.10 Correspondence with class member re case status inquiries.                                 A. Investigation
O&G    16390     5/1/2017        Elizabeth Stork      0.10 Correspondence with D. Hutchinson (co‐counsel) re preparation for oral argument re         E. Motions
                                                           class certification.
O&G    16391     5/2/2017         Rebecca Sobie       2.90 Commence review and briefing of cases re oral argument preparation for class               E. Motions
                                                           certification motion, and correspond with EVS re same.
O&G    16392     5/2/2017      Mira P. Karageorge     7.40 Case brief summaries for oral argument prepare for EVS.                                    E. Motions
O&G    16393     5/2/2017      Michael N. Litrownik   0.20 Class certification strategy.                                                              E. Motions
O&G    16394     5/2/2017     Morgan Marshall‐Clark   8.90 Briefed cases for oral argument preparation.                                               E. Motions
O&G    16395     5/2/2017        Jahan C. Sagafi      0.40 Prepare for oral argument.                                                                 E. Motions
O&G    16396     5/2/2017        Elizabeth Stork      0.10 Correspondence with M. Karageorge re case briefs in preparation for class certification.   E. Motions

O&G    16397     5/2/2017        Elizabeth Stork      1.10 Draft case brief summaries in preparation for class certification oral argument.           E. Motions

O&G    16398     5/2/2017        Elizabeth Stork      0.10 Correspondence with T. Jackson (co‐counsel) re case law cited in class certification       E. Motions
                                                           briefing.



                                                                   Page 555 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 557 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                    Code
O&G    16399     5/2/2017       Elizabeth Stork       0.60 Correspondence with contract attorneys re case brief preparation for oral argument for   G. Court
                                                           class certification hearing.
O&G    16400     5/2/2017       Elizabeth Stork       1.90 Draft case briefs in preparation for oral argument re class certification.               E. Motions
O&G    16401     5/3/2017       Rebecca Sobie         7.60 Continue to review, analyze and brief cases re oral argument preparation for class       E. Motions
                                                           certification motion.
O&G    16402     5/3/2017     Mira P. Karageorge      3.70 Prepare case brief summaries for EVS for oral argument.                                  E. Motions
O&G    16403     5/3/2017     Michael N. Litrownik    0.60 Review and revise case digests re: class certification hearing.                          G. Court
O&G    16404     5/3/2017     Michael N. Litrownik    0.70 Review relevant regulations and federal register comments re: information technology     G. Court
                                                           worker examples; draft memorandum re: same for class certification hearing.

O&G    16405     5/3/2017     Michael N. Litrownik   0.20 Review correspondence to and from Plaintiff counsel re: class certification hearing       G. Court
                                                          preparation.
O&G    16406     5/3/2017    Morgan Marshall‐Clark   9.20 Brief cases for oral argument preparation.                                                E. Motions
O&G    16407     5/3/2017       Jahan C. Sagafi      0.50 Prepare for Rule 23 hearing.                                                              G. Court
O&G    16408     5/3/2017       Elizabeth Stork      0.70 Draft case briefs in preparation for oral argument re class certification.                E. Motions
O&G    16409     5/3/2017       Elizabeth Stork      2.30 Draft and edit case briefs in preparation for class certification oral argument.          E. Motions
O&G    16410     5/3/2017       Elizabeth Stork      0.20 Correspondence with M. Marshall‐Clarke and RXS re case briefs for preparation for         E. Motions
                                                          class certification oral argument.
O&G    16411     5/3/2017       Elizabeth Stork      0.10 Correspondence with J. Dowling and C. Cortez re logistics for oral argument moot.         G. Court

O&G    16412     5/4/2017     Michael N. Litrownik   3.00 Prepare case digests of circuit decisions for class certification hearing preparation.    G. Court

O&G    16413     5/4/2017       Jahan C. Sagafi      0.30 Discuss motion to seal.                                                                   E. Motions
O&G    16414     5/4/2017       Jahan C. Sagafi      0.40 Prepare for moot court.                                                                   E. Motions
O&G    16415     5/4/2017       Elizabeth Stork      3.60 Draft and edit case briefs in preparation for oral argument re class certification.       E. Motions

O&G    16416     5/5/2017     Michael N. Litrownik   0.10 Correspondence to and from EVS re: additional issues.                                     F. Strategy
O&G    16417     5/5/2017     Michael N. Litrownik   2.80 Participate in moot with Plaintiffs' counsel re: class certification hearing.             G. Court
O&G    16418     5/5/2017     Michael N. Litrownik   0.30 Telephone conference with clerk's office re: dialing in; correspondence to and from EVS   F. Strategy
                                                          and JCS re: same.
O&G    16419     5/5/2017       LiAnne P. Chan       0.20 Review correspondence from MNL re class certification hearing; calendar same.             G. Court

O&G    16420     5/5/2017       Jahan C. Sagafi      2.90 Moot court for class certification hearing and preparation.                               G. Court
O&G    16421     5/5/2017       Elizabeth Stork      0.20 Correspondence with Plaintiffs' counsel team re class certification oral argument.        E. Motions

O&G    16422     5/5/2017       Elizabeth Stork      0.10 Telephone conference with A. Tooker re powerpoint presentation requirements for           E. Motions
                                                          class certification oral argument.
O&G    16423     5/5/2017       Elizabeth Stork      0.20 Telephone conference with MNL re class certification oral argument.                       E. Motions
O&G    16424     5/5/2017       Elizabeth Stork      2.70 Prepare for and participate in oral argument moot in preparation for class certification. E. Motions



                                                                  Page 556 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 558 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                    Code
O&G    16425     5/8/2017     Michael N. Litrownik    0.10 Review revised powerpoint re: class certification briefing.                              E. Motions
O&G    16426     5/8/2017     Michael N. Litrownik    1.10 Telephone conference with co‐counsel K. Kravetz (co‐counsel) and Plaintiff counsel re:   G. Court
                                                           class certification hearing; review draft powerpoint.
O&G    16427     5/8/2017     Michael N. Litrownik    0.60 Coordinate team call; correspondence to and from co‐counsel K. Kravetz (co‐counsel)      F. Strategy
                                                           and Plaintiff counsel re: same.
O&G    16428     5/8/2017     Michael N. Litrownik    0.80 Draft rebuttal chart for opt in for class certification hearing.                         G. Court
O&G    16429     5/8/2017     Michael J. Scimone      0.10 Telephone call from M. Decker re slides on FLSA exemptions.                              G. Court
O&G    16430     5/8/2017     Michael J. Scimone      0.30 Telephone conference with K. Kravetz (co‐counsel) re class certification hearing.        G. Court

O&G    16431     5/8/2017      Michael J. Scimone    1.90 Edit powerpoint slides.                                                                   D. Doc. Revw.
O&G    16432     5/8/2017      Michael J. Scimone    0.60 Telephone conference with co‐counsel re oral argument preparation.                        E. Motions
O&G    16433     5/8/2017      Michael J. Scimone    0.20 Review co‐counsel T. Jackson (co‐counsel) powerpoint.                                     G. Court
O&G    16434     5/8/2017      Michael J. Scimone    0.20 Correspondence with co‐counsel T. Jackson for oral argument, prepare and review           G. Court
                                                          materials for same.
O&G    16435     5/8/2017       Jahan C. Sagafi      0.40 Prepare for hearing on Rule 23 certification.                                             G. Court
O&G    16436     5/9/2017      Michael J. Scimone    3.60 Draft motion for protective order.                                                        K. Trial
O&G    16437     5/9/2017      Michael J. Scimone    1.70 Review courtroom technology, prepare materials for class certification hearing.           G. Court

O&G    16438     5/9/2017      Michael J. Scimone    0.50 Edit powerpoint presentation for oral argument.                                           G. Court
O&G    16439     5/9/2017       LiAnne P. Chan       0.90 Compile binder re class certification oral argument; draft index re same;                 E. Motions
                                                          correspondence with MJS re same.
O&G    16440     5/9/2017       Jahan C. Sagafi      0.80 Prepare for rule 23 hearing, including edits to powerpoint presentation.                  G. Court
O&G    16441     5/9/2017       Jahan C. Sagafi      0.30 Discuss rule 23 hearing strategy.                                                         G. Court
O&G    16442     5/10/2017    Michael J. Scimone     1.90 Attend oral argument on motion for class certification.                                   E. Motions
O&G    16443     5/10/2017    Michael J. Scimone     3.00 Prepare for oral argument on motion for class certification.                              E. Motions
O&G    16444     5/10/2017    Michael J. Scimone     2.80 Travel to and from New Haven for oral argument on class certification.                    I. Travel
O&G    16445     5/10/2017      Jahan C. Sagafi      2.30 Prepare for hearing and hearing re class certification and follow up.                     G. Court
O&G    16446     5/11/2017    Michael J. Scimone     0.10 Correspondence with co‐counsel re settlement strategy.                                    H. Settlement
O&G    16447     5/11/2017      Jahan C. Sagafi      0.20 Discuss Rule 23 hearing.                                                                  G. Court
O&G    16448     5/11/2017      Elizabeth Stork      0.20 Correspondence with JCS, MNL, and MJS re settlement proposals.                            H. Settlement
O&G    16449     5/11/2017      Elizabeth Stork      0.10 Telephone conference with class member re case update.                                    A. Investigation
O&G    16450     5/11/2017      Elizabeth Stork      0.10 Correspondence with class member re case update and address update.                       A. Investigation
O&G    16451     5/12/2017    Michael N. Litrownik   0.30 Correspondence to and from JCS, MJS, and EVS re: settlement issues.                       H. Settlement
O&G    16452     5/12/2017      Jahan C. Sagafi      0.70 Discuss case schedule and potential replacement mediators with team.                      H. Settlement
O&G    16453     5/15/2017      Jahan C. Sagafi      0.40 Correspondence with team re discussions with mediator and defendant.                      H. Settlement
O&G    16454     5/15/2017      Jahan C. Sagafi      0.20 Discuss and edit pretrial schedule.                                                       K. Trial
O&G    16455     5/15/2017      Jahan C. Sagafi      0.50 Conversations with mediator and team.                                                     H. Settlement
O&G    16456     5/15/2017      Jahan C. Sagafi      0.80 Discuss case schedule and mediation with team and Defendant.                              H. Settlement
O&G    16457     5/16/2017    Michael N. Litrownik   0.40 Review correspondence and data from Plaintiff counsel re: mediation/settlement            H. Settlement
                                                          issues.

                                                                  Page 557 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 559 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         HoursDescription                                                                                       Code
O&G    16458     5/18/2017      Jahan C. Sagafi       0.40Discuss case strategy for mediation.                                                       H. Settlement
O&G    16459     5/19/2017      Jahan C. Sagafi       0.20Edit and discuss scheduling order.                                                         F. Strategy
O&G    16460     5/19/2017      Jahan C. Sagafi       0.40Discuss mediator options.                                                                  H. Settlement
O&G    16461     5/19/2017      Jahan C. Sagafi       0.70Discuss settlement with Defendant and team.                                                H. Settlement
O&G    16462     5/22/2017      Jahan C. Sagafi       0.40Discuss settlement process and mediator options.                                           H. Settlement
O&G    16463     5/22/2017      Jahan C. Sagafi       0.50Discuss settlement strategy.                                                               H. Settlement
O&G    16464     5/22/2017      Elizabeth Stork       0.20Correspondence with class member re status inquiry.                                        A. Investigation
O&G    16465     5/23/2017      Jahan C. Sagafi        0.1Discuss mediation with team                                                                H. Settlement
O&G    16466     5/24/2017      LiAnne P. Chan        0.20Review correspondences from EVS re updated opt‐in contact info; update class list re       A. Investigation
                                                          same.
O&G    16467     5/24/2017      Elizabeth Stork      0.10 Correspondence with opt‐in re case status inquiry.                                         A. Investigation
O&G    16468     5/25/2017      Jahan C. Sagafi       0.1 Discuss potential mediators with team.                                                     H. Settlement
O&G    16469     5/25/2017      Jahan C. Sagafi       0.3 Negotiate scheduling order and discuss with team.                                          F. Strategy
O&G    16470     5/25/2017      Jahan C. Sagafi      0.30 Discuss litigation schedule and settlement strategy.                                       H. Settlement
O&G    16471     5/26/2017      Jahan C. Sagafi       0.1 Discuss mediation with defendant and team.                                                 H. Settlement
O&G    16472     5/26/2017    Michael N. Litrownik   0.50 Review proposed trial schedule; correspondence to and from team re: strategy.              K. Trial

O&G    16473     5/26/2017     Michael J. Scimone    0.20 Correspondence with team re pretrial and premediation tasks, conference call re same. H. Settlement

O&G    16474     5/27/2017      Jahan C. Sagafi       0.1 Discuss trial schedule and possible bifurcation.                                           F. Strategy
O&G    16475     5/30/2017      Jahan C. Sagafi       0.1 Discuss trial schedule with team.                                                          F. Strategy
O&G    16476     5/30/2017    Michael N. Litrownik   0.20 Review proposed trial schedule; correspondence to and from JCS and MJS re:                 K. Trial
                                                          bifurcation issues.
O&G    16477     5/30/2017    Michael J. Scimone     0.50 Review recent case law re administrative exemption.                                        E. Motions
O&G    16478     5/31/2017    Michael N. Litrownik   0.30 Conference with MJS and EVS re: trial logistics and strategy.                              K. Trial
O&G    16479     5/31/2017    Michael N. Litrownik   0.50 Telephone conference with Plaintiff counsel re: trial logistics and strategy.              K. Trial
O&G    16480     5/31/2017    Michael N. Litrownik   0.50 Correspondence to and from JCS and MJS re: trial issues; legal research re: bifurcation.   K. Trial

O&G    16481     5/31/2017     Michael J. Scimone    0.50    Review B. Engelmann testimony and exhibits re classification decision.                  D. Doc. Revw.
O&G    16482     5/31/2017     Michael J. Scimone    0.20    Conference with OM re caseload and staffing.                                            F. Strategy
O&G    16483     5/31/2017     Michael J. Scimone    0.30    Conference with MNL, EVS re caseload and staffing.                                      F. Strategy
O&G    16484     5/31/2017     Michael J. Scimone    0.70    Telephone conference with team re trial plan, settlement strategy, follow‐up            H. Settlement
                                                             correspondence with JCS re same.
O&G    16485     5/31/2017     Michael J. Scimone    0.20    Correspondence with team re pretrial schedule.                                          K. Trial
O&G    16486     5/31/2017      Jahan C. Sagafi      0.40    Discuss mediation with Defendant and team.                                              H. Settlement
O&G    16487     5/31/2017      Jahan C. Sagafi      0.70    Team discussion re trial strategy.                                                      K. Trial
O&G    16488     5/31/2017      Elizabeth Stork      0.10    Correspondence with potential class member re case website inquiry.                     A. Investigation
O&G    16489     5/31/2017      Elizabeth Stork      0.20    Correspondence with MJS re discovery.                                                   B. Discovery
O&G    16490     5/31/2017      Elizabeth Stork      0.30    Conference with MJS and MNL re trial plan.                                              K. Trial
O&G    16491     5/31/2017      Elizabeth Stork      0.30    Telephone conference with Plaintiffs' counsel team re potential trial plan.             K. Trial

                                                                   Page 558 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 560 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours   Description                                                                                   Code
O&G    16492     6/1/2017     Michael N. Litrownik    0.20   Mediation dates logstics.                                                              H. Settlement
O&G    16493     6/1/2017     Michael N. Litrownik    0.40   Review and revise trial task list.                                                     K. Trial
O&G    16494     6/1/2017     Michael J. Scimone      0.20   Correspondence with team re availability for mediation.                                H. Settlement
O&G    16495     6/1/2017     Michael J. Scimone      0.30   Review list of pretrial tasks, correspondence with team re same.                       K. Trial
O&G    16496     6/1/2017       Jahan C. Sagafi       0.80   Discuss and prepare for mediation with team and Defendant.                             H. Settlement
O&G    16497     6/1/2017       Elizabeth Stork       0.10   Correspondence with Plaintiffs' counsel team re scheduling mediation.                  H. Settlement
O&G    16498     6/2/2017       Jahan C. Sagafi        0.1   Discuss jury consultant and task list with team.                                       K. Trial
O&G    16499     6/4/2017       Jahan C. Sagafi        0.2   Propose strategy re mediation communications with defendant.                           H. Settlement
O&G    16500     6/4/2017     Michael N. Litrownik    0.40   Correspondence to and from Plaintiff counsel re: proposed trial schedule and jury      K. Trial
                                                             consultants.
O&G    16501     6/5/2017     Michael N. Litrownik   0.20    Correspondence to and from MJS and EVS re: trial consultants.                          K. Trial
O&G    16502     6/5/2017     Michael J. Scimone     0.50    Review and update pretrial task list, correspondence with team re same.                K. Trial
O&G    16503     6/5/2017       Jahan C. Sagafi      0.20    Discuss trial consultant.                                                              K. Trial
O&G    16504     6/5/2017       Elizabeth Stork      0.10    Correspondence with opt‐in re case status inquiry.                                     A. Investigation
O&G    16505     6/5/2017       Elizabeth Stork      1.10    Telephone conference with LPC, D. Hutchinson (co‐counsel), T. Jackson (co‐counsel),    K. Trial
                                                             and C. Koch (jury consultant) re jury consulting.
O&G    16506     6/5/2017       Elizabeth Stork      0.60    Telephone conference with LPC, D. Hutchinson (co‐counsel), T. Jackson (co‐counsel),    K. Trial
                                                             and J. Dimitius (jury consultant) re jury consulting.
O&G    16507     6/5/2017       Elizabeth Stork      0.10    Review pre‐trial task list.                                                            K. Trial
O&G    16508     6/5/2017       Elizabeth Stork      0.10    Correspondence with MNL and MJS re jury consultants.                                   K. Trial
O&G    16509     6/7/2017     Michael N. Litrownik   1.10    Telephone conference with Plaintiff counsel re: trial strategy.                        K. Trial
O&G    16510     6/7/2017     Michael N. Litrownik   0.20    Review and revise agenda for team meeting.                                             F. Strategy
O&G    16511     6/7/2017     Michael J. Scimone     0.80    Design template for witness report card.                                               B. Discovery
O&G    16512     6/7/2017     Michael J. Scimone     1.00    Telephone conference with team re pretrial tasks, mediation.                           H. Settlement
O&G    16513     6/7/2017     Michael J. Scimone     0.50    Review task list in preparation for team call, draft agenda for same.                  F. Strategy
O&G    16514     6/7/2017       Jahan C. Sagafi      0.90    Discuss trial preparations and mediation.                                              H. Settlement
O&G    16515     6/8/2017     Michael N. Litrownik   0.20    Review and revise witness report card chart.                                           K. Trial
O&G    16516     6/8/2017     Michael J. Scimone     0.20    Edit witness report card, circulate template to team.                                  K. Trial
O&G    16517     6/8/2017       Jahan C. Sagafi      0.60    Discuss mediation with team and Defendant.                                             H. Settlement
O&G    16518     6/8/2017       Elizabeth Stork      0.10    Telephone conference with D. Hutchinson (co‐counsel) re jury consultants.              K. Trial
O&G    16519     6/8/2017       Elizabeth Stork      0.30    Telephone conference with D. Hutchinson (co‐counsel) and J. Garrison (co‐counsel) re   K. Trial
                                                             jury consultants.
O&G    16520     6/9/2017     Michael N. Litrownik   0.30    Review reports re: jury consultants and G. Casey (co‐counsel) revisions to witness     K. Trial
                                                             report cards.
O&G    16521     6/9/2017      Michael J. Scimone    0.80    Review B. Engelmann deposition transcript.                                             D. Doc. Revw.
O&G    16522     6/9/2017      Michael J. Scimone    0.20    Correspondence with team re trial consultant, witness assessment.                      K. Trial
O&G    16523     6/9/2017       Elizabeth Stork      0.20    Correspondence with Plaintiffs' counsel team re recommendation to retain Carolyn       K. Trial
                                                             Koch as jury consultant.
O&G    16524     6/12/2017    Michael N. Litrownik   0.20    Review Judge Arterton pretrial rules and JPTO information.                             K. Trial
O&G    16525     6/12/2017    Michael J. Scimone     0.10    Review Court's pretrial procedures.                                                    K. Trial

                                                                   Page 559 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 561 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                  Code
O&G    16526     6/12/2017     Michael J. Scimone      1.10   Review B. Engelmann deposition.                                                       D. Doc. Revw.
O&G    16527     6/13/2017     Michael J. Scimone      0.20   Review B. Engelmann deposition.                                                       D. Doc. Revw.
O&G    16528     6/13/2017     Michael J. Scimone      2.00   Research re local practices, Judge's preferences for pretrial memorandum, draft same. K. Trial

O&G    16529     6/13/2017       Jahan C. Sagafi      0.20 Discuss trial consultant and mediation.                                                    K. Trial
O&G    16530     6/14/2017     Michael N. Litrownik   0.50 Correspondence to and from Plaintiff counsel re: trial date scheduling, report cards for   K. Trial
                                                           witnesses, and other issues.
O&G    16531     6/14/2017     Michael N. Litrownik   0.60 Telephone conference with Plaintiff counsel re: trial and discovery.                       K. Trial
O&G    16532     6/14/2017     Michael J. Scimone     0.70 Review deposition data, correspondence with co‐counsel re same.                            D. Doc. Revw.
O&G    16533     6/14/2017     Michael J. Scimone     0.60 Telephone conference with co‐counsel re trial preparation tasks.                           K. Trial
O&G    16534     6/14/2017     Michael J. Scimone     0.10 Review notes from prior call.                                                              F. Strategy
O&G    16535     6/14/2017       Jahan C. Sagafi      0.70 Prepare for trial and schedule mediation.                                                  H. Settlement
O&G    16536     6/14/2017       Elizabeth Stork      0.10 Telephone conference with MJS re opt‐in testimony chart.                                   K. Trial
O&G    16537     6/14/2017       Elizabeth Stork      0.20 Conference with MJS re pre‐trial task list.                                                K. Trial
O&G    16538     6/15/2017     Michael N. Litrownik   0.40 Correspondence with Plaintiff counsel re legal hold issues with class members.             A. Investigation

O&G    16539     6/15/2017     Michael J. Scimone     0.20 Correspondence with MHG re evaluating class member deposition testimony.                   K. Trial

O&G    16540     6/15/2017     Michael J. Scimone     0.10 Correspondence with MLS, EVS re class member inquiries.                                    A. Investigation
O&G    16541     6/15/2017      Elizabeth Stork       0.10 Correspondence with C. Koch, D. Hutchinson (co‐counsel), T. Jackson (co‐counsel), and      K. Trial
                                                           LPC re call re jury consultant retainer.
O&G    16542     6/16/2017     Michael J. Scimone     0.30 Correspondence with staff attorneys re staffing.                                           F. Strategy
O&G    16543     6/19/2017     Michael N. Litrownik   0.20 Telephone conference with D. Salazar‐Austin (opposing counsel) re: email migration         B. Discovery
                                                           issue.
O&G    16544     6/19/2017     Michael N. Litrownik   0.40 Correspondence to Plaintiff counsel re class member inquiries about legal holds and        A. Investigation
                                                           email migration.
O&G    16545     6/19/2017    Morgan Marshall‐Clark   3.80 Review deposition grading project documents.                                               K. Trial
O&G    16546     6/19/2017    Morgan Marshall‐Clark   0.50 Telephone conference with MJS re deposition grading project.                               K. Trial
O&G    16547     6/19/2017     Michael J. Scimone     0.30 Digest and evaluate Plaintiff depositions for trial.                                       K. Trial
O&G    16548     6/19/2017     Michael J. Scimone     0.60 Conference with MMC re deposition review, send materials re same.                          K. Trial
O&G    16549     6/19/2017       LiAnne P. Chan       0.10 Review correspondence from EVS re updated opt‐in contact info; update class list re        A. Investigation
                                                           same.
O&G    16550     6/19/2017      Jahan C. Sagafi       0.20 Discuss trial planning and mediation with team.                                            H. Settlement
O&G    16551     6/19/2017      Jahan C. Sagafi       0.10 Discuss litigation hold and impact on class members.                                       A. Investigation
O&G    16552     6/19/2017      Elizabeth Stork       0.40 Correspondence with opt‐in re case status.                                                 A. Investigation
O&G    16553     6/20/2017      Jahan C. Sagafi        0.2 Discuss mediation with defendant.                                                          H. Settlement
O&G    16554     6/20/2017      Jahan C. Sagafi        0.1 Revise and propose trial schedule to defendant.                                            K. Trial
O&G    16555     6/20/2017     Michael J. Scimone     0.10 Draft agenda for team call.                                                                F. Strategy
O&G    16556     6/20/2017     Michael J. Scimone     2.30 Review mediation statement, annotate sections for further editing.                         H. Settlement



                                                                    Page 560 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 562 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                      Code
O&G    16557     6/20/2017       Elizabeth Stork       0.10 Review correspondence from JCS and D. Hutchinson (co‐counsel) re scheduling               H. Settlement
                                                            mediation.
O&G    16558     6/21/2017       Jahan C. Sagafi        0.1 Discuss class member updates.                                                             A. Investigation
O&G    16559     6/21/2017     Michael N. Litrownik    0.60 Trial tasks; review jury instructions and voir dire; correspondence to and from JCs and   K. Trial
                                                            MJS re: witness statements.
O&G    16560     6/21/2017     Michael J. Scimone      1.90 Review and grade deposition transcripts.                                                  K. Trial
O&G    16561     6/21/2017     Michael J. Scimone      0.50 Telephone conference with co‐counsel re pretrial prepare tasks.                           K. Trial
O&G    16562     6/21/2017     Michael J. Scimone      0.70 Review trial task notes, collect and forward sample jury instructions, voir dire, etc.    K. Trial

O&G    16563     6/21/2017     Michael J. Scimone     0.50 Revise draft mediation statement.                                                          H. Settlement
O&G    16564     6/21/2017      LiAnne P. Chan        0.10 Review correspondence from EVS re updated opt‐in contact info; update class list;          A. Investigation
                                                           correspondence with EVS re same.
O&G    16565     6/21/2017       Jahan C. Sagafi      0.20 Discuss trial prepararation.                                                               K. Trial
O&G    16566     6/21/2017       Elizabeth Stork      0.10 Correspondence with class member re inquiry.                                               A. Investigation
O&G    16567     6/21/2017       Elizabeth Stork      0.10 Correspondence with co‐counsel re draft email to potential witnesses.                      K. Trial
O&G    16568     6/21/2017       Elizabeth Stork      0.30 Draft correspondence to potential witnesses re trial preparation.                          K. Trial
O&G    16569     6/21/2017       Elizabeth Stork      0.10 Correspondence with class member re opt‐in status.                                         A. Investigation
O&G    16570     6/21/2017       Elizabeth Stork      0.10 Review C. Koch (jury consultant) proposal.                                                 K. Trial
O&G    16571     6/21/2017       Elizabeth Stork      0.50 Telephone conference with team re mediation scheduling and trial preparation.              H. Settlement

O&G    16572     6/21/2017       Elizabeth Stork      0.10 Correspondence with class member re contact information update; correspondence             A. Investigation
                                                           with LPC re same.
O&G    16573     6/22/2017     Michael J. Scimone     0.90 Review and grade witness deposition testimony.                                             K. Trial
O&G    16574     6/22/2017      Jahan C. Sagafi       0.20 Discuss trial prepararation with team.                                                     K. Trial
O&G    16575     6/23/2017     Michael J. Scimone     0.50 Reveiw and grade deposition testimony.                                                     K. Trial
O&G    16576     6/23/2017      LiAnne P. Chan        0.10 Review correspondence from EVS re updated opt‐in contact info; update class list re        A. Investigation
                                                           same.
O&G    16577     6/23/2017       Elizabeth Stork      0.10 Correspondence with co‐counsel re draft correspondence to potential witnesses.             K. Trial

O&G    16578     6/23/2017      Elizabeth Stork       0.10 Correspondence with opt‐in re case status.                                                 A. Investigation
O&G    16579     6/26/2017     Michael J. Scimone     1.80 Review and evaluate client testimony for trial.                                            K. Trial
O&G    16580     6/26/2017      Elizabeth Stork       0.10 Correspondence with opt‐in class members re case status and potential claims.              A. Investigation

O&G    16581     6/26/2017       Elizabeth Stork      0.10   Correspondence with class member re inquiry.                                             A. Investigation
O&G    16582     6/26/2017       Elizabeth Stork      0.10   Correspondence with LPC re opt‐in email blast.                                           A. Investigation
O&G    16583     6/27/2017     Part Time Paralegal    0.20   [NXR] Send out mailing to opt ins via mass email vendor.                                 A. Investigation
O&G    16584     6/27/2017    Morgan Marshall‐Clark   9.80   Deposition report cards for trial preparation.                                           K. Trial
O&G    16585     6/27/2017     Michael J. Scimone     0.30   Review and grade opt‐in deposition testimony.                                            K. Trial
O&G    16586     6/27/2017     Michael J. Scimone     0.10   Correspondence with team re deposition testimony review.                                 K. Trial
O&G    16587     6/27/2017     Michael J. Scimone     0.10   Correspondence with L. Chan (co‐counsel) re opt‐in discovery responses.                  B. Discovery

                                                                   Page 561 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 563 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                        Code
O&G    16588     6/27/2017       LiAnne P. Chan        1.00 Review correspondence from MJS re Plaintiffs' discovery responses; compile Plaintiffs'      B. Discovery
                                                            discovery responses; correspondence with co‐counsel re same.
O&G    16589     6/27/2017       LiAnne P. Chan        1.20 Review correspondence from EVS re correspondence to opt‐ins re updated contact              A. Investigation
                                                            info; review and compile list of deposed opt‐ins re same; correspondence with
                                                            paralegal staff re correspondence to opt‐ins.
O&G    16590     6/27/2017       Jahan C. Sagafi       0.20 Negotiate mediation and trial plan.                                                         H. Settlement
O&G    16591     6/27/2017       Elizabeth Stork       0.20 Review email draft for potential trial witnesses; correspondence with LPC and MNL re        K. Trial
                                                            same.
O&G    16592     6/28/2017     Michael N. Litrownik    0.20 Telephone conference with class member re: case status.                                     A. Investigation
O&G    16593     6/28/2017     Michael N. Litrownik    0.50 Telephone conference with Plaintiff counsel re: trial strategy, tasks, and other issues.    K. Trial

O&G    16594     6/28/2017    Morgan Marshall‐Clark   7.90    Deposition report cards for trial preparation.                                            K. Trial
O&G    16595     6/28/2017     Michael J. Scimone     0.40    Correspondence with JCS re preparing for trial.                                           K. Trial
O&G    16596     6/28/2017     Michael J. Scimone     0.40    Telephone conference with co‐counsel re preparing for trial.                              K. Trial
O&G    16597     6/28/2017       Jahan C. Sagafi      0.40    Negotiate mediation and trial schedule.                                                   H. Settlement
O&G    16598     6/29/2017     Michael J. Scimone     0.30    Review draft case management plan, correspondence with team re same.                      K. Trial
O&G    16599     6/29/2017       Elizabeth Stork      0.10    Correspondence with LPC, E. Keenley and MJS re discovery responses.                       B. Discovery
O&G    16600     6/29/2017       Elizabeth Stork      2.70    Draft witness report cards.                                                               K. Trial
O&G    16601     6/29/2017       Elizabeth Stork      0.10    Review opposing counsel's comments on draft pretrial schedule.                            K. Trial
O&G    16602     6/30/2017    Morgan Marshall‐Clark   10.80   Deposition report cards for trial preparation.                                            K. Trial
O&G    16603     6/30/2017     Michael J. Scimone     1.20    Review Court order re class certification.                                                E. Motions
O&G    16604     6/30/2017       LiAnne P. Chan       0.20    Save docket documents to case file; calendar deadlines.                                   F. Strategy
O&G    16605     6/30/2017       Jahan C. Sagafi      0.90    Review and discuss class certification order and next steps re class representative and   E. Motions
                                                              trial schedule and mediation.
O&G    16606     6/30/2017       Elizabeth Stork      0.20    Review order on motion for class certification.                                           E. Motions
O&G    16607     7/1/2017       Justin M. Swartz      0.10    Review class certification decision.                                                      E. Motions
O&G    16608     7/3/2017     Morgan Marshall‐Clark   7.70    Deposition report cards for trial preparation.                                            K. Trial
O&G    16609     7/5/2017        Jahan C. Sagafi       0.2    Discuss class representative questions and witness selection.                             K. Trial
O&G    16610     7/5/2017        Jahan C. Sagafi       0.2    Discuss text and presentation of class notice.                                            K. Trial
O&G    16611     7/5/2017        Jahan C. Sagafi       0.2    Edit and discuss case schedule.                                                           F. Strategy
O&G    16612     7/5/2017        Jahan C. Sagafi       0.4    Discuss division of labor for pretrial and trial activities.                              F. Strategy
O&G    16613     7/5/2017      Michael N. Litrownik   0.80    Review deponent grades re: new California named Plaintiff; correspondence to and          K. Trial
                                                              from Plaintiff counsel re: same
O&G    16614     7/5/2017      Michael N. Litrownik   1.00    Telephone conference with Plaintiff counsel re: class certification decision, trial       E. Motions
                                                              strategy, and other issues.
O&G    16615     7/5/2017      Michael N. Litrownik   0.20    Conference with MJS re: class data.                                                       B. Discovery
O&G    16616     7/5/2017      Michael N. Litrownik   0.80    Review class certification opinion.                                                       E. Motions
O&G    16617     7/5/2017      Michael N. Litrownik   0.40    Correspondence to and from MJS and EVS re: class certification opinion.                   E. Motions
O&G    16618     7/5/2017      Michael J. Scimone     1.20    Draft Rule 23 class notice.                                                               E. Motions
O&G    16619     7/5/2017      Michael J. Scimone     0.30    Review notes re opt‐in testimony.                                                         A. Investigation

                                                                    Page 562 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 564 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         HoursDescription                                                                                     Code
O&G    16620     7/5/2017     Michael J. Scimone     1.00Team call re trial tasks and schedule.                                                   K. Trial
O&G    16621     7/5/2017     Michael J. Scimone     1.00Analyze class member data.                                                               D. Doc. Revw.
O&G    16622     7/5/2017     Michael J. Scimone     0.10Telephone call to D. Golder (opposing counsel) re stipulating to keep class              F. Strategy
                                                         representative.
O&G    16623     7/5/2017     Michael J. Scimone    0.70 Correspondence with MNL, EVS re class representative; prepare agenda for team call.      F. Strategy

O&G    16624     7/5/2017      Elizabeth Stork      1.00 Telephone conference with Plaintiffs' counsel team re trial preparation tasks, class     E. Motions
                                                         certification, and strategy.
O&G    16625     7/5/2017      Elizabeth Stork      0.30 Correspondence with MNL and MJS re amending complaint.                                   E. Motions
O&G    16626     7/6/2017      Jahan C. Sagafi       0.5 Pretrial role planning call with team                                                    F. Strategy
O&G    16627     7/6/2017      Jahan C. Sagafi       0.3 Revise and discuss revisions to case schedule.                                           F. Strategy
O&G    16628     7/6/2017      Jahan C. Sagafi       0.3 Discuss decisions and ideas re work allocation.                                          F. Strategy
O&G    16629     7/6/2017      Jahan C. Sagafi       0.2 Team discussion re class representatives and witnesses.                                  K. Trial
O&G    16630     7/6/2017      Jahan C. Sagafi       0.4 Discuss case schedule and class notice with defendant and team.                          A. Investigation
O&G    16631     7/6/2017    Michael N. Litrownik   0.30 Correspondence to B. Singal re: trial strategy and referrals.                            K. Trial
O&G    16632     7/6/2017    Michael N. Litrownik   0.30 Conference with MJS re: trial plan.                                                      K. Trial
O&G    16633     7/6/2017    Michael N. Litrownik   0.40 Telephone conference with MJS, M. Decker, and G. Casey (co‐counsel) re: amendment        E. Motions
                                                         of complaint.
O&G    16634     7/6/2017    Michael N. Litrownik   0.50 Correspondence to and from JCS, MJS, and EVS re: trial schedule and related              K. Trial
                                                         scheduling issues
O&G    16635     7/6/2017    Michael N. Litrownik   0.20 Review draft class notice and trial schedule                                             K. Trial
O&G    16636     7/6/2017    Michael N. Litrownik   0.20 Review and revise proposed trial schedule.                                               K. Trial
O&G    16637     7/6/2017    Michael N. Litrownik   0.40 Review and analyze California named Plaintiff.                                           K. Trial
O&G    16638     7/6/2017    Michael J. Scimone     1.10 Team telephone conference re discovery and briefing strategy.                            B. Discovery
O&G    16639     7/6/2017    Michael J. Scimone     0.90 Telephone conference with M. Decker, G. Casey (co‐counsel), MNL re CA named              F. Strategy
                                                         Plaintiffs, correspondence with team re same.
O&G    16640     7/6/2017     Michael J. Scimone    1.30 Review draft proof chart, class certification order, and trial task list.                E. Motions
O&G    16641     7/6/2017     Michael J. Scimone    0.60 Review deposition testimony for possible CA class reps.                                  K. Trial
O&G    16642     7/6/2017      Elizabeth Stork      0.30 Telephone conference with class member re retaliation inquiry.                           A. Investigation
O&G    16643     7/6/2017      Elizabeth Stork      0.30 Correspondence with MNL and MJS re class member updates re class certification.          E. Motions

O&G    16644     7/6/2017      Elizabeth Stork      0.20 Review correspondence from co‐counsel re pre‐trial schedule.                             K. Trial
O&G    16645     7/7/2017      Jahan C. Sagafi       0.4 Review and discuss implications of class certification order and trial plan proposals.   F. Strategy

O&G    16646     7/7/2017      Jahan C. Sagafi       0.5 Discuss trial plan and litigation schedule with defendant and team.                      F. Strategy
O&G    16647     7/7/2017      Jahan C. Sagafi       0.3 Research and discuss class representative questions.                                     E. Motions
O&G    16648     7/7/2017    Michael N. Litrownik   0.60 Trial strategy correspondence re: 23(d) motion and other issues.                         K. Trial
O&G    16649     7/7/2017    Michael N. Litrownik   0.70 Correspond to and from JCS, MJS, and EVS re: class list and eTES issues; analysis of     B. Discovery
                                                         employee handbook.
O&G    16650     7/7/2017    Michael N. Litrownik   0.20 Review trial schedule correspondence.                                                    K. Trial

                                                                Page 563 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 565 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                     Code
O&G    16651     7/7/2017      Michael J. Scimone     2.50 Research re standing of absent class members.                                             E. Motions
O&G    16652     7/7/2017      Michael J. Scimone     1.30 Correspondence with team re class definition, research re damages and standing.           E. Motions

O&G    16653     7/7/2017       LiAnne P. Chan       1.20 Review correspondences from opt‐ins re updated contact information; update deposed         A. Investigation
                                                          opt‐in list re same; correspondences with EVS re same.
O&G    16654     7/7/2017       Elizabeth Stork      0.10 Correspond with LPC re class member correspondence.                                        A. Investigation
O&G    16655     7/7/2017       Elizabeth Stork      0.20 Telephone conference with potential class member re inclusion in suit.                     A. Investigation
O&G    16656     7/7/2017       Elizabeth Stork      0.10 Correspondence with class member re updated address.                                       A. Investigation
O&G    16657     7/7/2017       Elizabeth Stork      0.20 Correspondence with class member re status inquiry.                                        A. Investigation
O&G    16658     7/7/2017       Elizabeth Stork      0.10 Correspondence with MJS and MNL re class definition.                                       F. Strategy
O&G    16659     7/8/2017       Jahan C. Sagafi       0.1 Review and discuss 2d Cir. decision re ascertainability                                    E. Motions
O&G    16660     7/9/2017     Michael N. Litrownik   0.80 Draft second amended complaint and correspondence to JCS, MJS, and EVS re:                 E. Motions
                                                          footnote re: opt in.
O&G    16661     7/9/2017     Michael N. Litrownik   0.20 Correspondence to and from JCS re: Court's trial preferences.                              K. Trial
O&G    16662     7/9/2017       Jahan C. Sagafi      0.20 Discuss trial logistics with team.                                                         K. Trial
O&G    16663     7/9/2017       Jahan C. Sagafi      0.20 Negotiate with Defendant and discuss with team damages phase issues.                       F. Strategy
O&G    16664     7/10/2017    Michael N. Litrownik   0.50 Final revisions to second amended complaint and notice of filing; oversee filing issues.   E. Motions

O&G    16665     7/10/2017    Michael N. Litrownik   3.20 Revise complaint; draft stipulation; correspondence to and from JCS, W. Anthony            E. Motions
                                                          (opposing counsel), re: same; draft notice of filing.
O&G    16666     7/10/2017     Michael J. Scimone    0.60 Review opt in deposition transcript.                                                       K. Trial
O&G    16667     7/10/2017     Michael J. Scimone    1.40 Revise pretrial task list and case management order.                                       K. Trial
O&G    16668     7/10/2017     Michael J. Scimone    0.10 Conference with DDS re trial preparation.                                                  K. Trial
O&G    16669     7/10/2017     Michael J. Scimone    1.90 Research and draft section of joint case management statement.                             E. Motions
O&G    16670     7/10/2017     Michael J. Scimone    0.60 Draft task list.                                                                           K. Trial
O&G    16671     7/10/2017     Michael J. Scimone    0.20 Correspondence re amending complaint to add class representative.                          E. Motions
O&G    16672     7/10/2017      Jahan C. Sagafi      1.00 Negotiate and edit second amended complaint and attempted stipulation and notice.          E. Motions

O&G    16673     7/10/2017       Jahan C. Sagafi     0.40 Edit and discuss re status report.                                                         D. Doc. Revw.
O&G    16674     7/10/2017       Jahan C. Sagafi     0.70 Prepare for and discuss joint status report, including damages phase and eTES records      E. Motions
                                                          and ascertainability issues.
O&G    16675     7/10/2017      Jahan C. Sagafi      0.20 Discuss witnesses.                                                                         K. Trial
O&G    16676     7/10/2017      Jahan C. Sagafi      1.20 Discuss trial strategy with team, including trial counsel and task assignments.            K. Trial
O&G    16677     7/10/2017      Elizabeth Stork      1.70 Review Second Circuit case law on ascertainability and summarize same insofar as           E. Motions
                                                          impacts arguments re ascertainability of Plaintiffs' classes.
O&G    16678     7/11/2017    Michael N. Litrownik   0.40 Correspondence to and from MJS, EVS and JCS re: trial staffing.                            F. Strategy
O&G    16679     7/11/2017    Michael N. Litrownik   0.40 Class notice and eTES accuracy issue; correspondence to and from JCS, EVS, and MJS re:     B. Discovery
                                                          same.
O&G    16680     7/11/2017       Jahan C. Sagafi     0.30 Review overtime and damages data.                                                          B. Discovery
O&G    16681     7/11/2017       Jahan C. Sagafi     0.40 Edit and discuss list of pretrial tasks.                                                   K. Trial

                                                                  Page 564 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 566 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                      Code
O&G    16682     7/11/2017      Jahan C. Sagafi       0.30   Discuss trial strategy with team.                                                         K. Trial
O&G    16683     7/11/2017      Jahan C. Sagafi       0.10   Correspondence and discussion with team re pretrial preparation roles.                    K. Trial
O&G    16684     7/11/2017      Jahan C. Sagafi       0.10   Research re 23f standard.                                                                 E. Motions
O&G    16685     7/11/2017      Jahan C. Sagafi       0.30   Research 23f standard and case law.                                                       E. Motions
O&G    16686     7/11/2017      Jahan C. Sagafi       0.60   Draft and edit sections of joint status report re notice to class and e‐TES.              E. Motions
O&G    16687     7/11/2017      Elizabeth Stork       0.10   Conference with MJS re joint status report.                                               E. Motions
O&G    16688     7/11/2017      Elizabeth Stork       0.10   Correspondence with MJS and MNL re citations to class member declarations in status       A. Investigation
                                                             report.
O&G    16689     7/11/2017    Darnley D. Stewart     0.30    Telephone conference with JCS re involvement in case, background.                         K. Trial
O&G    16690     7/12/2017    Michael N. Litrownik   0.60    Revisions to class notice section of joint status report.                                 E. Motions
O&G    16691     7/12/2017    Michael N. Litrownik   0.20    Research Rule 23d.                                                                        E. Motions
O&G    16692     7/12/2017    Michael N. Litrownik   0.50    Conference with MJS and EVS re: trial strategy, class notice argument and other issues.   K. Trial

O&G    16693     7/12/2017    Michael N. Litrownik   0.50 Telephone conference with Plaintiff counsel and C. Koch re:                                  K. Trial
O&G    16694     7/12/2017    Michael N. Litrownik   1.00 Telephone conference with Plaintiff counsel re: class certification, dispositive motion,     E. Motions
                                                          trial strategy.
O&G    16695     7/12/2017    Michael N. Litrownik   0.50 Review and propose edits to notice piece and argument.                                       K. Trial
O&G    16696     7/12/2017    Michael N. Litrownik   0.20 Correspondence to and from MJS and EVS re: trial staffing.                                   F. Strategy
O&G    16697     7/12/2017    Michael J. Scimone     1.30 Review opt in deposition.                                                                    K. Trial
O&G    16698     7/12/2017    Michael J. Scimone     0.30 Conference with MNL, EVS re package to jury consultant.                                      K. Trial
O&G    16699     7/12/2017    Michael J. Scimone     1.00 Team call re trial preparation.                                                              K. Trial
O&G    16700     7/12/2017    Michael J. Scimone     0.80 Revise joint status report.                                                                  E. Motions
O&G    16701     7/12/2017    Michael J. Scimone     0.50 Conference with JCS re case status, team call, joint status report.                          F. Strategy
O&G    16702     7/12/2017    Michael J. Scimone     0.30 Draft agenda for team call.                                                                  F. Strategy
O&G    16703     7/12/2017    Michael J. Scimone     0.20 Correspondence with JCS re joint statement, team call agenda.                                F. Strategy
O&G    16704     7/12/2017      Jahan C. Sagafi      0.10 Discuss inclusion of additional trial lawyer.                                                K. Trial
O&G    16705     7/12/2017      Jahan C. Sagafi      0.20 Research 23f case law.                                                                       E. Motions
O&G    16706     7/12/2017      Jahan C. Sagafi      0.70 Draft and discuss joint status report with Defendant.                                        E. Motions
O&G    16707     7/12/2017      Jahan C. Sagafi      0.10 Discuss allocation of task.                                                                  F. Strategy
O&G    16708     7/12/2017      Jahan C. Sagafi      0.30 Research bifurcation of liability and damages for trial to prepare joint status report.      E. Motions

O&G    16709     7/12/2017      Jahan C. Sagafi      1.50 Discuss work allocation for trial preparation; team discussions re strategy.                 K. Trial
O&G    16710     7/12/2017      Elizabeth Stork      0.90 Research re Court authority over class notice procedures.                                    E. Motions
O&G    16711     7/12/2017      Elizabeth Stork      0.40 Conference with MNL and MJS re pre‐trial task list and supplemental discovery.               K. Trial

O&G    16712     7/12/2017      Elizabeth Stork      0.60 Telephone conference with T. Jackson (co‐counsel), LPC, D. Hutchinson (co‐counsel),          K. Trial
                                                          MNL, C. Koch re jury consulting.
O&G    16713     7/12/2017      Elizabeth Stork      1.00 Telephone conference with Plaintiffs' counsel re task list and pre‐trial strategy.           K. Trial

O&G    16714     7/12/2017      Elizabeth Stork      0.10 Correspondence with C. Koch re jury consulting.                                              K. Trial

                                                                   Page 565 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 567 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                   Code
O&G    16715     7/12/2017    Darnley D. Stewart      1.00 Call with co‐counsel re trial preparation.                                             K. Trial
O&G    16716     7/13/2017    Michael N. Litrownik    0.50 Review CSC revisions to trial plan; correspondence to and from JCS, MJS, EVS re: same. K. Trial

O&G    16717     7/13/2017    Michael N. Litrownik   1.70 Review trial tasks; correspondence to and from JCS, DS, MJS, and EVS re: same; revise         K. Trial
                                                          trial tasks list.
O&G    16718     7/13/2017     Michael J. Scimone    2.90 Review deposition of opt in.                                                                  K. Trial
O&G    16719     7/13/2017     Michael J. Scimone    2.60 Review exhibits, deposition grades; assemble package of materials to send to C. Koch.         K. Trial

O&G    16720     7/13/2017     Michael J. Scimone    0.70 Review trial tasks, draft proposal for allocation and timing of same.                         K. Trial
O&G    16721     7/13/2017      LiAnne P. Chan       0.80 Conference with MJS re trial preparation; draft exhibit list.                                 K. Trial
O&G    16722     7/13/2017      LiAnne P. Chan       0.50 Review joint status report re exhibits; prepare exhibits in support of joint status report;   K. Trial
                                                          correspondences with MJS re same.
O&G    16723     7/13/2017      Jahan C. Sagafi      0.20 Discuss motion to strike class representative and trial plan.                                 K. Trial
O&G    16724     7/13/2017      Jahan C. Sagafi      0.20 Schedule status conference with Defendant.                                                    F. Strategy
O&G    16725     7/13/2017      Jahan C. Sagafi      0.20 Stipulation re decertification.                                                               E. Motions
O&G    16726     7/13/2017      Elizabeth Stork      0.30 Correspondence with MJS, MNL, and JCS re status report and trial plan.                        K. Trial
O&G    16727     7/13/2017      Elizabeth Stork      0.10 Correspondence with MJS and MNL re joint status report.                                       K. Trial
O&G    16728     7/13/2017      Elizabeth Stork      0.10 Correspondence with MNL and MJS re pre‐trial task list.                                       K. Trial
O&G    16729     7/13/2017      Elizabeth Stork      0.10 Correspondence with class member re case status inquiry.                                      A. Investigation
O&G    16730     7/14/2017    Michael N. Litrownik   0.30 Telephone conference with CSC re: trial schedule and status report.                           K. Trial
O&G    16731     7/14/2017    Michael N. Litrownik   0.30 Telephone conference with Plaintiff counsel re: pre‐meet and confer strategy.                 F. Strategy

O&G    16732     7/14/2017    Michael N. Litrownik   0.20 Review and revise FLSA collective action definition.                                          K. Trial
O&G    16733     7/14/2017    Michael N. Litrownik   0.80 Correspondence to and from MJS and EVS re: analysis of eTES data; issues re: notice.          B. Discovery

O&G    16734     7/14/2017     Michael J. Scimone    0.60   Edits to status report, supervise filing of same.                                           K. Trial
O&G    16735     7/14/2017     Michael J. Scimone    1.80   Review CSC's Rule 23(f) petition.                                                           E. Motions
O&G    16736     7/14/2017     Michael J. Scimone    1.30   Review and digest deposition transcripts.                                                   K. Trial
O&G    16737     7/14/2017     Michael J. Scimone    0.90   Refile and rename saved versions of past status reports.                                    F. Strategy
O&G    16738     7/14/2017     Michael J. Scimone    0.70   Review case law re representative testimony.                                                E. Motions
O&G    16739     7/14/2017     Michael J. Scimone    0.10   Telephone conference with JCS re edits to joint status report.                              E. Motions
O&G    16740     7/14/2017     Michael J. Scimone    0.50   Conference with Defendants re pretrial status report.                                       K. Trial
O&G    16741     7/14/2017     Michael J. Scimone    0.40   Telephone conference with co‐counsel re pretrial status report.                             K. Trial
O&G    16742     7/14/2017     Michael J. Scimone    2.20   Revise draft of joint status report.                                                        E. Motions
O&G    16743     7/14/2017      LiAnne P. Chan       0.40   Review FRAP re petition deadlines; calendar same.                                           E. Motions
O&G    16744     7/14/2017      LiAnne P. Chan       0.10   Save Defendant's rule 23(f) petition to case file; correspondence with MJS re same.         E. Motions

O&G    16745     7/14/2017      LiAnne P. Chan       0.90 Review correspondence from MJS re joint status report exhibits; compile exhibits.             E. Motions

O&G    16746     7/14/2017      LiAnne P. Chan       0.30 Review and revise deposition exhibit list; correspondence with MJS re same.                   K. Trial

                                                                  Page 566 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 568 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          HoursDescription                                                                                      Code
O&G    16747     7/14/2017       Jahan C. Sagafi       0.20Meet and confer with Defendant re trial plan.                                             K. Trial
O&G    16748     7/14/2017       Jahan C. Sagafi       0.10Review and discuss trial bifurcation authority.                                           K. Trial
O&G    16749     7/14/2017       Jahan C. Sagafi       0.10Meet and confer re statement re mediation.                                                H. Settlement
O&G    16750     7/14/2017       Jahan C. Sagafi       0.20Review 23f petition.                                                                      E. Motions
O&G    16751     7/14/2017       Jahan C. Sagafi       0.10Correspondence re 23f appeal responding to inquiry from 2d circuit.                       E. Motions
O&G    16752     7/14/2017       Jahan C. Sagafi       0.20Discuss trial logistics and staff assistance with team.                                   K. Trial
O&G    16753     7/14/2017       Jahan C. Sagafi       1.20Draft, edit and discuss status report with team and Defendant.                            E. Motions
O&G    16754     7/14/2017       Jahan C. Sagafi       0.90Prepare for and attend call with Defendant re status report and litigation schedule post‐ E. Motions
                                                           certification.
O&G    16755     7/14/2017       Elizabeth Stork      0.10 Telephone conference with Second Circuit clerk re notice of motion for leave to appeal. E. Motions

O&G    16756     7/14/2017       Elizabeth Stork      0.10    Telephone conference with MJS re joint status report.                                   K. Trial
O&G    16757     7/14/2017       Elizabeth Stork      0.30    Telephone conference with Plaintiffs' counsel team re joint status report.              F. Strategy
O&G    16758     7/14/2017       Elizabeth Stork      0.60    Draft rebuttal to Defendant's status report submission re class certification.          E. Motions
O&G    16759     7/16/2017       Elizabeth Stork      0.10    Review correspondence re status report.                                                 K. Trial
O&G    16760     7/17/2017     Michael N. Litrownik   0.40    Review jury consultant documents.                                                       K. Trial
O&G    16761     7/17/2017     Michael N. Litrownik   0.30    Telephone conference with opt in re: case status and trial strategy.                    K. Trial
O&G    16762     7/17/2017     Michael N. Litrownik   0.40    Review record citations in 23f.                                                         E. Motions
O&G    16763     7/17/2017     Michael N. Litrownik   0.50    Review CSC 23f petition.                                                                E. Motions
O&G    16764     7/17/2017    Morgan Marshall‐Clark   10.30   Deposition report cards for trial preparation.                                          K. Trial
O&G    16765     7/17/2017     Michael J. Scimone     0.20    Correspondence with PWM re opposition to 23(f) petition.                                E. Motions
O&G    16766     7/17/2017     Michael J. Scimone     0.20    Conference with JCS re briefing opposition to 23(f) petition.                           E. Motions
O&G    16767     7/17/2017     Michael J. Scimone     2.50    Review deposition testimony, assemble package of materials for jury consultant.         K. Trial

O&G    16768     7/17/2017     Michael J. Scimone     0.20    Correspondence with team re 23(f) petition.                                             E. Motions
O&G    16769     7/17/2017       Jahan C. Sagafi      0.10    Confirm completion of filing.                                                           F. Strategy
O&G    16770     7/17/2017       Jahan C. Sagafi      0.10    Meet and confer re case management conference scheduling.                               F. Strategy
O&G    16771     7/17/2017       Jahan C. Sagafi      0.10    Discuss class member outreach with useful document.                                     A. Investigation
O&G    16772     7/17/2017       Jahan C. Sagafi      0.40    Discuss strategy re 23f briefing and allocation of assignments.                         E. Motions
O&G    16773     7/17/2017       Elizabeth Stork      0.30    Review draft supplemental discovery responses.                                          B. Discovery
O&G    16774     7/17/2017       Elizabeth Stork      0.50    Review joint status reports submitted by Plaintiffs' and Defendant's counsel.           K. Trial
O&G    16775     7/17/2017       Elizabeth Stork      0.10    Review correspondence from JCS, MNL re 23(f) opposition.                                E. Motions
O&G    16776     7/18/2017     Michael N. Litrownik   0.70    Prepare witness package for jury consultant.                                            K. Trial
O&G    16777     7/18/2017     Michael N. Litrownik   0.50    Correspondence to and from Plaintiff counsel re: case status, jury consultant, trial.   K. Trial

O&G    16778     7/18/2017    Morgan Marshall‐Clark   7.90 Deposition report cards for trial preparation.                                             K. Trial
O&G    16779     7/18/2017     Michael J. Scimone     0.10 Telephone call from JCS re case management conference.                                     F. Strategy
O&G    16780     7/18/2017     Michael J. Scimone     0.10 Telephone call with D. Golder (opposing counsel) to chambers re case management            G. Court
                                                           conference.
O&G    16781     7/18/2017     Michael J. Scimone     3.60 Draft opposition to CSC's 23(f) petition.                                                  E. Motions

                                                                    Page 567 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 569 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                Code
O&G    16782     7/18/2017       LiAnne P. Chan        0.70 Deposition exhibit list.                                                            K. Trial
O&G    16783     7/18/2017       LiAnne P. Chan        0.80 Review correspondence from EVS re discovery documents; review case file and compile B. Discovery
                                                            discovery requests and responses; correspondence with EVS re same.

O&G    16784     7/18/2017       LiAnne P. Chan       0.20  Review order; calendar telephone conference.                                                 F. Strategy
O&G    16785     7/18/2017       Jahan C. Sagafi      0.20  Discuss communication with opposing counsel.                                                 F. Strategy
O&G    16786     7/18/2017       Jahan C. Sagafi      0.30  23f briefing.                                                                                E. Motions
O&G    16787     7/18/2017       Jahan C. Sagafi      0.20  Discuss to‐do items with team.                                                               F. Strategy
O&G    16788     7/18/2017       Elizabeth Stork      0.10  Respond to requests for case status updates from class members.                              A. Investigation
O&G    16789     7/18/2017       Elizabeth Stork      0.10  Correspondence with MJS and MNL re discovery supplementation.                                B. Discovery
O&G    16790     7/19/2017       Jahan C. Sagafi       0.1  Discuss mediation with defendant.                                                            H. Settlement
O&G    16791     7/19/2017     Michael N. Litrownik   0.20  Review witness package.                                                                      K. Trial
O&G    16792     7/19/2017     Michael N. Litrownik   1.30  Telephone conference with Plaintiff counsel re: trial strategy, pre‐trial motions, witness   K. Trial
                                                            lists, and other issues.
O&G    16793     7/19/2017    Morgan Marshall‐Clark   10.60 Deposition report cards for trial preparation.                                               K. Trial
O&G    16794     7/19/2017     Michael J. Scimone     1.30 Telephone conference with co‐counsel re discovery, briefing, and trial strategy.              K. Trial

O&G    16795     7/19/2017     Michael J. Scimone     5.00 Draft opposition to 23(f) petition.                                                           E. Motions
O&G    16796     7/19/2017     Michael J. Scimone     0.40 Correspondence with JCS re trial plan and theory of the case.                                 K. Trial
O&G    16797     7/19/2017      LiAnne P. Chan        0.20 Save client documents to case file; correspondence with MNL re same.                          F. Strategy
O&G    16798     7/19/2017      LiAnne P. Chan        1.00 Telephone conferences and correspondences with named Plaintiffs re updated                    A. Investigation
                                                           discovery responses; calendar conference calls re same; correspondence with internal
                                                           team re same.
O&G    16799     7/19/2017       Jahan C. Sagafi      2.80 Discuss trial preparation and core theory with team and prepare for CMC.                      K. Trial
O&G    16800     7/19/2017       Elizabeth Stork      0.20 Conference with MNL re trial preparation.                                                     K. Trial
O&G    16801     7/19/2017       Elizabeth Stork      1.30 Telephone conference with Plaintiffs' counsel team re pre‐trial task list, 23(f) briefing.    K. Trial

O&G    16802     7/19/2017     Darnley D. Stewart     1.50    Team call.                                                                                 F. Strategy
O&G    16803     7/20/2017     Michael N. Litrownik   0.80    Telephone conference with MJS re: trial strategy.                                          K. Trial
O&G    16804     7/20/2017     Michael N. Litrownik   1.50    Draft witness package.                                                                     K. Trial
O&G    16805     7/20/2017    Morgan Marshall‐Clark   10.70   Deposition report cards for trial preparation.                                             K. Trial
O&G    16806     7/20/2017     Michael J. Scimone     0.80    Conference with MNL re theory of the case.                                                 F. Strategy
O&G    16807     7/20/2017     Michael J. Scimone     4.20    Draft opposition to Rule 23(f) petition.                                                   E. Motions
O&G    16808     7/20/2017     Michael J. Scimone     0.70    Conference with JCS re case strategy and usage of team members.                            F. Strategy
O&G    16809     7/20/2017     Michael J. Scimone     0.30    Draft correspondence to Judge Arterton re litigation schedule.                             K. Trial
O&G    16810     7/20/2017     Michael J. Scimone     0.40    Correspondence with JCS re case management conference, trial theories.                     K. Trial
O&G    16811     7/20/2017       LiAnne P. Chan       1.20    Continue drafting deposition exhibits list.                                                K. Trial
O&G    16812     7/20/2017       LiAnne P. Chan       0.10    Telephone conference with opt‐in re case status.                                           A. Investigation




                                                                    Page 568 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 570 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                 Code
O&G    16813     7/20/2017       LiAnne P. Chan        0.20 Correspondences with Named Plaintiff re telephone conference; calendar same;         A. Investigation
                                                            telephone conference with Named Plaintiff re telephone conference; correspondence
                                                            with internal team re same.
O&G    16814     7/20/2017       LiAnne P. Chan        0.60 Compile binder re case management conference; correspondences with MJS and AXC       E. Motions
                                                            re same.
O&G    16815     7/20/2017       Jahan C. Sagafi       0.20 Edit and discuss letter re summary judgment motion.                                  E. Motions
O&G    16816     7/20/2017       Jahan C. Sagafi       1.50 Prepare for trial and CMC.                                                           K. Trial
O&G    16817     7/20/2017       Elizabeth Stork       1.50 Draft proposal for supplementing Plaintiffs' discovery responses.                    B. Discovery
O&G    16818     7/20/2017       Elizabeth Stork       0.10 Telephone conference with class member re case update.                               A. Investigation
O&G    16819     7/21/2017    Morgan Marshall‐Clark    9.30 Deposition report cards for trial preparation.                                       K. Trial
O&G    16820     7/21/2017     Michael J. Scimone      0.80 Draft theory of the case write‐up.                                                   F. Strategy
O&G    16821     7/21/2017     Michael J. Scimone      0.50 Conference with DDS re trial plan and theory of the case.                            K. Trial
O&G    16822     7/21/2017     Michael J. Scimone      0.10 Review email from D. Salazar‐Austin (opposing counsel) re notice.                    F. Strategy
O&G    16823     7/21/2017     Michael J. Scimone      1.80 Review class member testimony.                                                       K. Trial
O&G    16824     7/21/2017     Michael J. Scimone      0.60 Correspondence with JCS, DDS re theory of the case.                                  F. Strategy
O&G    16825     7/21/2017       LiAnne P. Chan        1.50 Research re Rule 23(f) petitions; correspondence with internal team re same.         E. Motions
O&G    16826     7/21/2017       LiAnne P. Chan        0.90 Draft cover, certificate of compliance, certificate of service                       E. Motions
O&G    16827     7/21/2017       LiAnne P. Chan        0.20 Conference with EVS re opt‐in discovery data project.                                B. Discovery
O&G    16828     7/21/2017       Jahan C. Sagafi       0.20 Negotiate class notice.                                                              F. Strategy
O&G    16829     7/21/2017       Jahan C. Sagafi       0.10 Correspondence re pre‐motion letter requirement.                                     F. Strategy
O&G    16830     7/21/2017       Jahan C. Sagafi       0.10 Discuss implications of Defendant's corporate split on discovery.                    B. Discovery
O&G    16831     7/21/2017       Jahan C. Sagafi       0.30 Negotiate and discuss stipulation re decertification.                                E. Motions
O&G    16832     7/21/2017       Jahan C. Sagafi       0.20 Discuss trial theory approach options.                                               K. Trial
O&G    16833     7/21/2017       Jahan C. Sagafi       0.60 Edit 23f opposition.                                                                 E. Motions
O&G    16834     7/21/2017       Jahan C. Sagafi       0.20 Discuss assignments for trial preparations.                                          K. Trial
O&G    16835     7/21/2017       Elizabeth Stork       0.40 Conference with MJS re trial strategy.                                               K. Trial
O&G    16836     7/21/2017       Elizabeth Stork       0.20 Conference with LPC re supplementing discovery responses.                            B. Discovery
O&G    16837     7/21/2017     Darnley D. Stewart      0.50 Telephone conference with MJS re trial themes, etc.                                  K. Trial
O&G    16838     7/22/2017    Morgan Marshall‐Clark    2.10 Deposition report cards for trial preparation.                                       K. Trial
O&G    16839     7/22/2017     Michael J. Scimone      2.40 Edit 23(f) opposition.                                                               E. Motions
O&G    16840     7/24/2017     Michael N. Litrownik    0.20 Review correspondence from B. Singal; correspondence to and from JCS and MJS re:     F. Strategy
                                                            same.
O&G    16841     7/24/2017     Michael N. Litrownik    0.50 e‐Tes no damages issues; review spreadsheets; correspondence to and from Plaintiff   D. Doc. Revw.
                                                            counsel re: same.
O&G    16842     7/24/2017     Michael N. Litrownik    0.30 Review 23f petition opposition; conference with MJS re: same.                        E. Motions
O&G    16843     7/24/2017     Michael J. Scimone      0.70 Telephone conference with co‐counsel re trial strategy.                              K. Trial
O&G    16844     7/24/2017     Michael J. Scimone      5.90 Edit and finalize 23(f) petition, supervise filing of same.                          E. Motions




                                                                  Page 569 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 571 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                        Code
O&G    16845     7/24/2017      LiAnne P. Chan        2.00 Draft tables of authorities and contents re response to rule 23(f) petition; review tables   E. Motions
                                                           of authorities and contents with CHP; revise tables of authorities and contents;
                                                           correspondence with MJS re same; review tables of authorities and contents with MJS;
                                                           finalize response to petition; file response to petition and supplemental appendix via
                                                           ECF.
O&G    16846     7/24/2017      LiAnne P. Chan        0.30 Review correspondences from MNL re sending FTP to co‐counsel; compile documents              D. Doc. Revw.
                                                           re same; correspondence with MNL re same.
O&G    16847     7/24/2017      LiAnne P. Chan        0.30 Continue drafting deposition exhibits list.                                                  K. Trial
O&G    16848     7/24/2017      LiAnne P. Chan        0.20 Conference with MJS re response to petition filing tasks.                                    F. Strategy
O&G    16849     7/24/2017      LiAnne P. Chan        1.90 Review correspondence from MJS re supplemental appendix; review brief and compile            E. Motions
                                                           exhibits re supplemental appendix; draft supplemental appendix; draft table of
                                                           contents and certificate of service re same; correspondence with MJS re same.

O&G    16850     7/24/2017      Jahan C. Sagafi      0.30   Edit and negotiate decertification stipulation.                                             E. Motions
O&G    16851     7/24/2017      Jahan C. Sagafi      0.10   Discuss negotiations re tolling for decertified class members.                              E. Motions
O&G    16852     7/24/2017      Jahan C. Sagafi      0.10   Discuss e‐TES implications.                                                                 B. Discovery
O&G    16853     7/24/2017      Elizabeth Stork      0.10   Review draft stipulation re FLSA collective definition.                                     E. Motions
O&G    16854     7/24/2017      Elizabeth Stork      0.10   Correspondence with MNL and MJS re discovery responses.                                     B. Discovery
O&G    16855     7/24/2017      Elizabeth Stork      0.10   Correspondence with LPC re class member calls re supplementing discovery responses.         B. Discovery

O&G    16856     7/24/2017      Elizabeth Stork      0.70 Telephone conference with named Plaintiff re supplemental discovery responses.                B. Discovery

O&G    16857     7/24/2017      Elizabeth Stork      0.20 Prepare for telephone conference with named Plaintiff re supplemental discovery               B. Discovery
                                                          responses.
O&G    16858     7/24/2017      Elizabeth Stork      0.50 Telephone conference with C. Turner re supplemental discovery responses.                      B. Discovery
O&G    16859     7/24/2017      Elizabeth Stork      0.40 Prepare for telephone conference with C. Turner re supplementing discovery                    B. Discovery
                                                          responses.
O&G    16860     7/24/2017         Danica Li         3.50 Cite checked 23f opposition brief.                                                            E. Motions
O&G    16861     7/24/2017       Christine Park      0.30 Review tables of authorities and contents with LPC re response to Rule 23 (f ) petition.      E. Motions

O&G    16862     7/25/2017    Michael N. Litrownik   0.30 Review opt in documents; correspondence to and from JCS, MJS, and EVS re: same.               D. Doc. Revw.

O&G    16863     7/25/2017    Michael N. Litrownik   1.20 Conference with MJS, EVS, MTL, and BS re: trial strategy, recap of status conference,         K. Trial
                                                          pretrial tasks, and related issues.
O&G    16864     7/25/2017    Michael N. Litrownik   0.50 Review opt‐in discovery issues; schedule A; list of responses re: supplementation.            B. Discovery

O&G    16865     7/25/2017     Michael J. Scimone    0.90 Edit Rule 23 class notice.                                                                    E. Motions
O&G    16866     7/25/2017     Michael J. Scimone    0.80 Conference with MNL, EVS, MTL, BS re pretrial tasks.                                          K. Trial
O&G    16867     7/25/2017     Michael J. Scimone    0.80 Conference with MNL, EVS re pretrial tasks.                                                   K. Trial



                                                                  Page 570 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 572 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper           Hours Description                                                                                     Code
O&G    16868     7/25/2017     Michael J. Scimone       1.40 Update task list, witness selection chart and notes, draft agenda for team call.         K. Trial

O&G    16869     7/25/2017     Michael J. Scimone      0.50   Report to team re status conference.                                                    F. Strategy
O&G    16870     7/25/2017     Michael J. Scimone      2.20   Case management conference before Judge Arterton.                                       G. Court
O&G    16871     7/25/2017     Michael J. Scimone      0.40   Prepare for case management conference before Judge Arterton.                           G. Court
O&G    16872     7/25/2017      LiAnne P. Chan         1.40   Telephone conferene with second circuit clerk re hard copies re response to petition;   E. Motions
                                                              prepare Court copies re response to petition.
O&G    16873     7/25/2017       Jahan C. Sagafi       0.20   Discuss data issues with Defendant.                                                     B. Discovery
O&G    16874     7/25/2017       Jahan C. Sagafi       0.10   Correspondence re 23f petition reply brief.                                             E. Motions
O&G    16875     7/25/2017       Jahan C. Sagafi       0.10   Discuss trial prepare with new team member.                                             K. Trial
O&G    16876     7/25/2017       Jahan C. Sagafi       2.20   Prepare and follow‐up re case management conference.                                    F. Strategy
O&G    16877     7/25/2017       Elizabeth Stork       0.50   Conference with MJS and MNL re supplementing discovery responses.                       B. Discovery
O&G    16878     7/25/2017       Elizabeth Stork       0.10   Review scheduling order.                                                                F. Strategy
O&G    16879     7/25/2017       Elizabeth Stork       0.60   Conference with MJS and MNL re supplementing Plaintiffs' discovery responses.           B. Discovery

O&G    16880     7/26/2017     Darnley D. Stewart      0.50   Witness prepare meeting.                                                                K. Trial
O&G    16881     7/26/2017     Michael N. Litrownik    0.20   Correspondence to Gilardi re: case status and class notice.                             F. Strategy
O&G    16882     7/26/2017     Michael N. Litrownik    0.30   Research re: advice of counsel waiver issue.                                            E. Motions
O&G    16883     7/26/2017     Michael N. Litrownik    0.20   Conference with MJS re: file sharing utility; telephone conference with MMO re: same.   F. Strategy

O&G    16884     7/26/2017    Michael N. Litrownik     1.00 Telephone conference with Plaintiff counsel re:                                           F. Strategy
O&G    16885     7/26/2017   Maritza Medina Olazaran   1.60 Telephone conference with MNL re Zoho account set‐up and pricing; research same.          B. Discovery

O&G    16886     7/26/2017     Michael J. Scimone      1.80   Review witness materials.                                                               K. Trial
O&G    16887     7/26/2017     Michael J. Scimone      0.50   Telephone conference with co‐counsel re witness selection.                              K. Trial
O&G    16888     7/26/2017     Michael J. Scimone      1.00   Telephone conference with co‐counsel re trial strategy.                                 K. Trial
O&G    16889     7/26/2017     Michael J. Scimone      0.20   Conference with JET re staffing for trial.                                              F. Strategy
O&G    16890     7/26/2017     Michael J. Scimone      0.60   Review and update task list, working file.                                              K. Trial
O&G    16891     7/26/2017      Jahan C. Sagafi        0.40   Discuss strategy and proposed correspondence re advice of counsel defense and good      F. Strategy
                                                              faith.
O&G    16892     7/26/2017       Jahan C. Sagafi       0.30   Decertification stipulation edits and meet and confer.                                  E. Motions
O&G    16893     7/26/2017       Jahan C. Sagafi       1.00   Team discussions re case strategy.                                                      K. Trial
O&G    16894     7/26/2017       Elizabeth Stork       0.30   Telephone conference with opt in re supplementing discovery responses.                  B. Discovery
O&G    16895     7/26/2017       Elizabeth Stork       0.40   Telephone conference with DS, MJS, G. Casey (co‐counsel) re witness selection.          K. Trial

O&G    16896     7/26/2017       Elizabeth Stork       1.00 Telephone conference with Plaintiffs' counsel team re trial preparation.                  K. Trial
O&G    16897     7/26/2017       Elizabeth Stork       0.20 Review discovery responses for opt in to prepare for call with same re supplemental       B. Discovery
                                                            discovery responses.
O&G    16898     7/26/2017     Darnley D. Stewart      1.00 Team meeting re trial.                                                                    K. Trial
O&G    16899     7/27/2017     Michael N. Litrownik    0.20 e‐TES/MyTime issues.                                                                      B. Discovery

                                                                    Page 571 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 573 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date            Timekeeper         Hours   Description                                                                                       Code
O&G    16900     7/27/2017    Michael N. Litrownik      0.20   Correspondence to and from MJS and K. Jue re: class notice and other issues.               F. Strategy
O&G    16901     7/27/2017    Michael N. Litrownik      0.30   Paralegal, staffing, and Zoho logistics.                                                   F. Strategy
O&G    16902     7/27/2017    Michael N. Litrownik      0.40   Telephone conference with opt in re: mapping and incident escalation.                      A. Investigation
O&G    16903     7/27/2017   Maritza Medina Olazaran    3.60   Research online project management platforms.                                              F. Strategy
O&G    16904     7/27/2017     Michael J. Scimone       0.40   Edit draft stipulation.                                                                    E. Motions
O&G    16905     7/27/2017     Michael J. Scimone       0.60   Draft text re tolling, research re same.                                                   E. Motions
O&G    16906     7/27/2017     Michael J. Scimone       0.40   Edit call script for initial witness outreach.                                             A. Investigation
O&G    16907     7/27/2017     Michael J. Scimone       0.80   Conference with CHP re outreach to deponents.                                              K. Trial
O&G    16908     7/27/2017     Michael J. Scimone       3.50   Create shared workspace.                                                                   F. Strategy
O&G    16909     7/27/2017     Michael J. Scimone       0.10   Correspondence with LPC re calendaring deadlines.                                          F. Strategy
O&G    16910     7/27/2017        LiAnne P. Chan        1.00   Letter to court reporter.                                                                  E. Motions
O&G    16911     7/27/2017        LiAnne P. Chan        0.90   Calendar scheduling order deadlines.                                                       F. Strategy
O&G    16912     7/27/2017        Jahan C. Sagafi       0.30   Discuss implication of multiple Defendants on discovery requests, California class         E. Motions
                                                               representatives, notice, decertification stipulation.
O&G    16913     7/27/2017       Jahan C. Sagafi       0.70    Discuss trial strategy with team.                                                          K. Trial
O&G    16914     7/27/2017       Jahan C. Sagafi       1.40    Negotiate stipulation re decertification.                                                  E. Motions
O&G    16915     7/27/2017      Daniel Stromberg       1.80    Transfer nearline database files to full e‐disvocery vendor database and extract; update   D. Doc. Revw.
                                                               document titles for null documents.
O&G    16916     7/27/2017       Christine Park        0.60    Conference with MJS re case status and next steps re trial preparation.                    K. Trial
O&G    16917     7/27/2017       Christine Park        0.20    Update witness team notes re potential witnesses' contact information.                     A. Investigation
O&G    16918     7/27/2017       Christine Park        0.30    Telephone conference with potential witness opt in re case update.                         A. Investigation
O&G    16919     7/27/2017     Christopher C. Alter    0.10    Assign user account to case in e‐discovery vendor; correspondence with attorney team       B. Discovery
                                                               re same.
O&G    16920     7/28/2017         Sara Olson          0.10    Review correspondence re e‐discovery vendor set‐up.                                        C. Depositions
O&G    16921     7/28/2017     Michael N. Litrownik    0.40    Review correspondence re: decertification stipulation; correspondence to and from          E. Motions
                                                               Plaintiff counsel re: same.
O&G    16922     7/28/2017     Michael J. Scimone      0.40    Review hot documents.                                                                      D. Doc. Revw.
O&G    16923     7/28/2017     Michael J. Scimone      0.30    Review CSC edits to draft notice.                                                          E. Motions
O&G    16924     7/28/2017     Michael J. Scimone      0.40    Revise draft stipulation, correspondence with co‐counsel, CSC re same.                     E. Motions
O&G    16925     7/28/2017     Michael J. Scimone      0.20    Correspondence with team re discovery strategy.                                            B. Discovery
O&G    16926     7/28/2017     Michael J. Scimone      0.30    Correspondence with team re stipulation re decertification.                                F. Strategy
O&G    16927     7/28/2017      LiAnne P. Chan         0.50    Deposition of exhibits list.                                                               K. Trial
O&G    16928     7/28/2017      LiAnne P. Chan         0.30    Follow up with Named Plaintiffs.                                                           A. Investigation
O&G    16929     7/28/2017      LiAnne P. Chan         0.20    Conference with CHP re opt‐in contact info.                                                F. Strategy
O&G    16930     7/28/2017      Jahan C. Sagafi        0.30    Meet and confer re data production, new California class representative, notice,           B. Discovery
                                                               supplementary discovery.
O&G    16931     7/28/2017       Jahan C. Sagafi       0.30    Edit and discuss class notice.                                                             E. Motions
O&G    16932     7/28/2017       Jahan C. Sagafi       1.00    Meet and confer re decertification stipulation.                                            E. Motions
O&G    16933     7/28/2017      Daniel Stromberg       0.20    Advise E. Keenly re: e‐discovery vendor native download instructions.                      K. Trial



                                                                     Page 572 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 574 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper          Hours Description                                                                                       Code
O&G    16934     7/28/2017        Christine Park        0.10 Update case file with Defendant's motion for leave to reply to Plaintiffs' opposition to   F. Strategy
                                                             defendant‐petitioner's motion for leave to appeal re 23(f).
O&G    16935     7/28/2017        Christine Park        2.20 Update witness team notes re witness availability.                                         K. Trial
O&G    16936     7/29/2017       Jahan C. Sagafi         0.1 Discuss notice negotiations with team.                                                     A. Investigation
O&G    16937     7/29/2017       Jahan C. Sagafi         0.1 Discuss class member witness job titles.                                                   A. Investigation
O&G    16938     7/31/2017     Darnley D. Stewart       0.30 Meet with ML, MJS.                                                                         K. Trial
O&G    16939     7/31/2017     Darnley D. Stewart       0.70 Telephone conference with JCS re to do.                                                    K. Trial
O&G    16940     7/31/2017     Darnley D. Stewart       1.80 Draft letter brief re cases on waiver.                                                     K. Trial
O&G    16941     7/31/2017     Michael N. Litrownik     0.30 Review class notice, MSA issues.                                                           E. Motions
O&G    16942     7/31/2017     Michael N. Litrownik     0.20 Correspondence to and from client re: class certification order.                           E. Motions
O&G    16943     7/31/2017     Michael N. Litrownik     0.10 Review advice of counsel letter.                                                           E. Motions
O&G    16944     7/31/2017     Michael N. Litrownik     0.20 Review correspondence from C. Koch; correspondence to Plaintiff counsel re: same.          K. Trial

O&G    16945     7/31/2017    Michael N. Litrownik     0.30   Conference with DDS re: advice of counsel issues.                                         F. Strategy
O&G    16946     7/31/2017    Michael N. Litrownik     0.20   Correspondence to and from DDS re: advice of counsel brief.                               F. Strategy
O&G    16947     7/31/2017   Maritza Medina Olazaran   0.20   Correspondence with CHP re project management platform.                                   F. Strategy
O&G    16948     7/31/2017   Maritza Medina Olazaran   0.30   Telephone conference with wimi project management platform representative re              F. Strategy
                                                              workspace usership and guests.
O&G    16949     7/31/2017     Michael J. Scimone      1.50   Finalize Rule 23 notice, draft correspondence to Judge Arterton re same, supervise        E. Motions
                                                              filing.
O&G    16950     7/31/2017     Michael J. Scimone      0.10   Correspondence with team re C. Koch package.                                              K. Trial
O&G    16951     7/31/2017     Michael J. Scimone      0.10   Conference with MNL, DDS re advice of counsel defense.                                    F. Strategy
O&G    16952     7/31/2017     Michael J. Scimone      0.10   Correspondence with D. Golder (opposing counsel) re stipulation regarding                 E. Motions
                                                              decertification, file same.
O&G    16953     7/31/2017     Michael J. Scimone      0.70   Review and edit draft Rule 23 notice, correspondence with Defendants re same.             E. Motions

O&G    16954     7/31/2017       Jahan C. Sagafi       0.50   Advice of counsel letter.                                                                 F. Strategy
O&G    16955     7/31/2017       Jahan C. Sagafi       0.70   Discuss case strategy with team.                                                          F. Strategy
O&G    16956     7/31/2017       Jahan C. Sagafi       0.70   Discussion re additional discovery.                                                       B. Discovery
O&G    16957     7/31/2017       Jahan C. Sagafi       1.00   File rule 23 notice.                                                                      E. Motions
O&G    16958     7/31/2017       Jahan C. Sagafi       0.70   Negotiate decertification stipulation.                                                    E. Motions
O&G    16959     7/31/2017       Elizabeth Stork       0.10   Correspond with MJS, MNL and DXS re document review and supplementing discovery.          B. Discovery

O&G    16960     7/31/2017       Elizabeth Stork       0.10 Review draft letter to opposing counsel re advice of counsel defense and discovery.         C. Depositions

O&G    16961     7/31/2017     Darnley D. Stewart      0.80 Review cases on waiver, etc.                                                                K. Trial
O&G    16962     7/31/2017       Christine Park        0.70 Telephone conferences with potential witnesses, and update case file re call notes.         K. Trial

O&G    16963     8/1/2017      Michael N. Litrownik    0.20 Review model direct witness outline.                                                        K. Trial
O&G    16964     8/1/2017      Michael N. Litrownik    0.20 Review T. Jackson (co‐counsel) revisions to proof chart.                                    K. Trial

                                                                    Page 573 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 575 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours Description                                                                                       Code
O&G    16965     8/1/2017    Michael N. Litrownik    0.30 Correspondence to C. Koch enclosing case documents.                                        K. Trial
O&G    16966     8/1/2017    Michael N. Litrownik    0.90 Conference with MJS re: witness package, trial strategy; correpsondence to and from        K. Trial
                                                          plaitniff counsel re: same.
O&G    16967     8/1/2017    Michael N. Litrownik    0.20 Correspondence to and from Plaintiff counsel re: witness packages.                         F. Strategy
O&G    16968     8/1/2017    Michael N. Litrownik    0.30 Locate and review Cargill MSA; correspondence to and from MJS re: same.                    C. Depositions
O&G    16969     8/1/2017    Michael N. Litrownik    0.20 Correspondence to Plaintiff counsel re: recap of call with C. Koch.                        K. Trial
O&G    16970     8/1/2017    Michael N. Litrownik    0.30 Telephone conference with C. Koch re: trial strategy.                                      K. Trial
O&G    16971     8/1/2017    Michael J. Scimone      0.60 Conference with MNL re jury consultant packet, correspondence with team re same.           K. Trial

O&G    16972     8/1/2017     Michael J. Scimone    3.10 Review prior production of MSAs, draft letter to CSC re pretrial discovery production       K. Trial
                                                         and supervise service of same.
O&G    16973     8/1/2017     Michael J. Scimone    0.10 Supervise filing of draft notice.                                                           E. Motions
O&G    16974     8/1/2017      Jahan C. Sagafi      0.30 Discuss timekeeping data discovery issues.                                                  B. Discovery
O&G    16975     8/1/2017      Elizabeth Stork      0.10 Telephone conference with opt in re updating discovery responses.                           B. Discovery
O&G    16976     8/1/2017       Christine Park      0.50 Prepare correspondence to the Court for filing, file same with the District of              F. Strategy
                                                         Connecticut, and correspondence with MJS re same.
O&G    16977     8/1/2017       Christine Park      0.60 Telephone conference with potential witnesses, and update case file log re same.            K. Trial

O&G    16978     8/2/2017      LiAnne P. Chan       0.30 Conference with MJS and MNL re deposition exhibits list.                                    C. Depositions
O&G    16979     8/2/2017      LiAnne P. Chan       0.30 Correspondence with Court reporters re deposition exhibits.                                 C. Depositions
O&G    16980     8/2/2017    Michael N. Litrownik   0.50 Correspondence to and from co‐counsel G. Casey (co‐counsel) re: California class            F. Strategy
                                                         representatives search; draft text for email blast.
O&G    16981     8/2/2017    Michael N. Litrownik   0.20 Work with CA re: spreadsheet re: California class representatives.                          F. Strategy
O&G    16982     8/2/2017    Michael N. Litrownik   1.00 Follow‐up tasks, including revisions to e‐TES data/manuals email; deposition exhibit        K. Trial
                                                         issues.
O&G    16983     8/2/2017    Michael N. Litrownik   1.10 Telephone conference with Plaintiff counsel re: pretrial and trial strategy, timekeeping,   K. Trial
                                                         other discovery.
O&G    16984     8/2/2017    Michael N. Litrownik   0.10 Review class certification transcript.                                                      E. Motions
O&G    16985     8/2/2017    Michael N. Litrownik   1.20 Review documents re: e‐TES field explanation; analyze employee handbook and                 D. Doc. Revw.
                                                         timekeeping manual; correspondence to MJS re: same.
O&G    16986     8/2/2017     Michael J. Scimone    0.30 Conference with CHP re shared document platform, correspondence with BXS re same.           K. Trial

O&G    16987     8/2/2017     Michael J. Scimone    0.20 Conference with MNL, LPC re exhibits to Plaintiff depositions.                              K. Trial
O&G    16988     8/2/2017     Michael J. Scimone    1.10 Telephone conference with co‐counsel re trial preparation, theory of the case.              K. Trial

O&G    16989     8/2/2017     Michael J. Scimone    1.20   Review model witness direct examination.                                                  K. Trial
O&G    16990     8/2/2017     Michael J. Scimone    0.10   Correspondence with MNL re e‐TES data fields.                                             B. Discovery
O&G    16991     8/2/2017     Michael J. Scimone    0.20   Conference with CHP, LPC re calls to witnesses, Court reporters.                          K. Trial
O&G    16992     8/2/2017     Michael J. Scimone    0.30   Research re collaboration tools.                                                          K. Trial
O&G    16993     8/2/2017     Michael J. Scimone    0.50   Draft team call agenda.                                                                   F. Strategy

                                                                 Page 574 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 576 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours   Description                                                                                        Code
O&G    16994     8/2/2017       LiAnne P. Chan        4.60   Review case file and revise deposition exhibits list.                                       C. Depositions
O&G    16995     8/2/2017       Jahan C. Sagafi       0.30   Team discussion re CSC's timekeeping practices.                                             B. Discovery
O&G    16996     8/2/2017       Jahan C. Sagafi       1.30   Meeting re team strategy for trial and preparation.                                         K. Trial
O&G    16997     8/2/2017       Jahan C. Sagafi       0.60   Correspondence re data protection.                                                          B. Discovery
O&G    16998     8/2/2017       Elizabeth Stork       0.10   Correspondence with LPC re opt‐in deponent email responses re trial availability.           K. Trial

O&G    16999     8/2/2017       Elizabeth Stork      0.10 Telephone conference (VM) with opt‐ini, CSC employee with inquiry about lawsuit.               A. Investigation

O&G    17000     8/2/2017       Elizabeth Stork      0.10 Telephone conference (VM) with opt‐in, former CSC employee with inquiry re lawsuit.            A. Investigation

O&G    17001     8/2/2017      Elizabeth Stork       0.30    Telephone conference with opt in re supplemental discovery responses.                       B. Discovery
O&G    17002     8/2/2017      Elizabeth Stork       0.20    Prepare for telephone conference with opt in re discovery responses.                        B. Discovery
O&G    17003     8/2/2017     Darnley D. Stewart     1.00    Team call.                                                                                  F. Strategy
O&G    17004     8/2/2017       Christine Park       1.70    Telephone conferences with potential witnesses re trial, and update case file call log re   K. Trial
                                                             same.
O&G    17005     8/2/2017       Christine Park       0.20    Update case file re motion for approval of Rule 23 class notice, stipulation, and           E. Motions
                                                             scheduling order.
O&G    17006     8/2/2017       Christine Park       0.80    Consolidate research and contact information for proposed witnesses, and                    K. Trial
                                                             correspondence with co‐counsel re same.
O&G    17007     8/2/2017       Christine Park       0.40    Telephone conference with class member opt in re trial, and update case file call log re    K. Trial
                                                             same.
O&G    17008     8/2/2017       Christine Park       0.20    Conference with MJS re witness calls.                                                       K. Trial
O&G    17009     8/2/2017       Christine Park       0.20    Prepare email blast to class members re lawsuit, send same, and correspondence with         A. Investigation
                                                             MNL re same.
O&G    17010     8/2/2017     Christopher C. Alter   1.30    Draft list of associate contact information per MNL request; correspondence with MNL        K. Trial
                                                             re same.
O&G    17011     8/3/2017    Michael N. Litrownik    0.30    Review protective order; correspondence to and from C. Koch re: same.                       K. Trial
O&G    17012     8/3/2017    Michael N. Litrownik    0.40    Begin contacting potential California class representatives.                                K. Trial
O&G    17013     8/3/2017    Michael J. Scimone      0.10    Conference with CHP re filing motion to approve notice.                                     F. Strategy
O&G    17014     8/3/2017    Michael J. Scimone      0.60    Draft motion to approve notice, supervise filing of same.                                   E. Motions
O&G    17015     8/3/2017    Michael J. Scimone      0.20    Correspondence with JCS, team re edits to model direct examination, shared document         K. Trial
                                                             platform.
O&G    17016     8/3/2017     Michael J. Scimone     0.40    Review and comment on model direct exam.                                                    K. Trial
O&G    17017     8/3/2017      LiAnne P. Chan        0.70    Review and finalize motion to approve notice to certified class; correspondence with        E. Motions
                                                             MJS re same.
O&G    17018     8/3/2017       LiAnne P. Chan       0.30    Review correspondence from BXS re deposition exhibits; correspondence with MNL re           C. Depositions
                                                             same; review case file; correspondence with BSS re deposition exhibits.




                                                                   Page 575 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 577 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours Description                                                                                   Code
O&G    17019     8/3/2017      LiAnne P. Chan        1.20 Review correspondence from EVS re deposed opt‐in contact information; review           A. Investigation
                                                          correspondences from opt‐ins re same; update class list re same; correspondence with
                                                          internal team re same.
O&G    17020     8/3/2017      Jahan C. Sagafi       0.20 Motion to approve class notice.                                                        E. Motions
O&G    17021     8/3/2017     Daniel Stromberg       0.10 Advise BXS re: file sharing applications for co‐counsel.                               K. Trial
O&G    17022     8/3/2017       Christine Park       0.20 Correspondence to LPC and MNL re case file call notes, and review case file re same.   F. Strategy

O&G    17023     8/3/2017       Christine Park      0.50 Update case file re class members' availability for attorney consultation.              A. Investigation
O&G    17024     8/3/2017       Christine Park      1.80 Update case file re contact information for potential trial witnesses, telephone        K. Trial
                                                         conferences with same, and update case file call log re same.
O&G    17025     8/3/2017       Christine Park      0.10 Telephone conference with class member re case status, and update case file re his      A. Investigation
                                                         contact information.
O&G    17026     8/4/2017    Darnley D. Stewart     1.00 CSC witness team call.                                                                  K. Trial
O&G    17027     8/4/2017    Michael N. Litrownik   0.20 Review correspondence from C. Koch re: trial strategy.                                  K. Trial
O&G    17028     8/4/2017    Michael J. Scimone     0.80 Review CSC's motion to strike opt in.                                                   E. Motions
O&G    17029     8/4/2017    Michael J. Scimone     0.50 Review 23(f) opposition, conference with SRL re same.                                   E. Motions
O&G    17030     8/4/2017    Michael J. Scimone     0.30 Telephone conference with witness team re outreach calls.                               K. Trial
O&G    17031     8/4/2017    Michael J. Scimone     0.10 Review notes of witness availability.                                                   K. Trial
O&G    17032     8/4/2017    Michael J. Scimone     0.20 Correspondence with team re notice to level 3 systems administrators.                   E. Motions
O&G    17033     8/4/2017    Michael J. Scimone     0.20 Review C. Koch recommendations re trial framing, correspondence with MNL re same.       K. Trial

O&G    17034     8/4/2017      LiAnne P. Chan       1.30 Pull and save deposition exhibits to case file; update exhibits list re same;           C. Depositions
                                                         correspondences with internal team re same.
O&G    17035     8/4/2017      Jahan C. Sagafi      0.10 Discuss court procedures.                                                               F. Strategy
O&G    17036     8/4/2017      Jahan C. Sagafi      0.10 Discuss protocol re responding to 23f petition.                                         E. Motions
O&G    17037     8/4/2017      Jahan C. Sagafi      0.20 Review and discuss motion to decertify.                                                 E. Motions
O&G    17038     8/4/2017      Jahan C. Sagafi      0.30 Discuss notice to class members and non‐class members re certification changes.         E. Motions

O&G    17039     8/4/2017    Darnley D. Stewart     0.30   Review opt in transcript and prepare for interview.                                   K. Trial
O&G    17040     8/7/2017    Michael N. Litrownik   0.20   Correspondence to and from EVS re: discovery status and supplementation.              B. Discovery
O&G    17041     8/7/2017    Michael J. Scimone     0.60   Review damages data.                                                                  B. Discovery
O&G    17042     8/7/2017    Michael J. Scimone     0.20   Conference with JCS re potential ground war for senior professionals.                 F. Strategy
O&G    17043     8/7/2017    Michael J. Scimone     0.20   Conference with BXS re paralegal staffing.                                            F. Strategy
O&G    17044     8/7/2017    Michael J. Scimone     1.30   Draft letter to clients re class certification decision.                              A. Investigation
O&G    17045     8/7/2017    Michael J. Scimone     0.80   Update task list, correspondence with JCS re ongoing trial tasks.                     K. Trial
O&G    17046     8/7/2017      Jahan C. Sagafi      0.30   Edit and discuss letter to class members re options.                                  D. Doc. Revw.
O&G    17047     8/7/2017      Jahan C. Sagafi      0.40   Edit notice to decertified class members; discuss strategy with team.                 A. Investigation
O&G    17048     8/7/2017      Jahan C. Sagafi      0.20   Discuss damages analysis strategy with team.                                          F. Strategy
O&G    17049     8/7/2017      Jahan C. Sagafi      0.10   Discuss edits to website.                                                             F. Strategy
O&G    17050     8/7/2017      Jahan C. Sagafi      0.20   Explore options for class members' administrative claims.                             F. Strategy

                                                                 Page 576 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 578 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper          Hours   Description                                                                                  Code
O&G    17051     8/7/2017      Jahan C. Sagafi       0.10   Review correspondence re data discovery.                                              D. Doc. Revw.
O&G    17052     8/7/2017      Elizabeth Stork       0.10   Correspondence with LPC re deposition exhibits.                                       K. Trial
O&G    17053     8/7/2017      Elizabeth Stork       0.20   Review correspondence from C. Koch (jury consultant) re information packet for mock   K. Trial
                                                            jurors.
O&G    17054     8/7/2017      Elizabeth Stork      0.20    Correspondence with named Plaintiff re discovery responses.                           B. Discovery
O&G    17055     8/7/2017      Elizabeth Stork      0.10    Correspondence with MNL re teleconferenc with C. Koch (jury consultant).              K. Trial
O&G    17056     8/8/2017    Michael N. Litrownik   0.60    Conference with MJS and EVS re: discovery issues.                                     B. Discovery
O&G    17057     8/8/2017    Michael N. Litrownik   1.00    Team strategy call with C. Koch.                                                      K. Trial
O&G    17058     8/8/2017    Michael N. Litrownik   0.40    Review MSA correspondence and Court orders re: pricing information.                   D. Doc. Revw.
O&G    17059     8/8/2017    Michael N. Litrownik   0.30    Review CSC discovery response letter.                                                 C. Depositions
O&G    17060     8/8/2017    Michael N. Litrownik   0.20    Correspondence to and from MJS re: discovery supplementation.                         B. Discovery
O&G    17061     8/8/2017    Michael J. Scimone     0.30    Conference with JCS re pretrial preparation.                                          K. Trial
O&G    17062     8/8/2017    Michael J. Scimone     0.60    Conference with MNL, EVS re pretrial discovery.                                       K. Trial
O&G    17063     8/8/2017    Michael J. Scimone     0.20    Conference with LPC re witness call project.                                          K. Trial
O&G    17064     8/8/2017    Michael J. Scimone     1.00    Telephone conference with team, C. Koch re trial strategy.                            K. Trial
O&G    17065     8/8/2017    Michael J. Scimone     0.20    Conference with GW re case website, draft copy for same.                              F. Strategy
O&G    17066     8/8/2017    Michael J. Scimone     0.20    Draft agenda and weekly to‐do list.                                                   F. Strategy
O&G    17067     8/8/2017    Michael J. Scimone     1.10    Review Defendants' letter re discovery, correspondence with team re same.             C. Depositions
O&G    17068     8/8/2017      LiAnne P. Chan       2.10    Review contact list and log re trial witness outreach; telephone conferences and      K. Trial
                                                            correspondences with opt‐ins re discovery responses; update log re same;
                                                            correspondence with MJS, DDS, CHP, and co‐counsel D. Hutchinson (co‐counsel), G.
                                                            Casey (co‐counsel), and E. Keenley re same.
O&G    17069     8/8/2017      LiAnne P. Chan       0.30    Conference with MJS re outreach to potential trial witnesses.                         K. Trial
O&G    17070     8/8/2017      LiAnne P. Chan       0.80    Scan and save deposition exhibits to case file; update exhibits list.                 C. Depositions
O&G    17071     8/8/2017      Jahan C. Sagafi      0.90    Discuss website update and communications with class members and non‐class            A. Investigation
                                                            individuals re court decisions.
O&G    17072     8/8/2017      Jahan C. Sagafi      0.80    Discuss discovery strategy and trial preparation logistics.                           K. Trial
O&G    17073     8/8/2017      Elizabeth Stork      0.20    Correspondence with named Plaintiff re discovery supplement.                          B. Discovery
O&G    17074     8/8/2017      Elizabeth Stork      0.30    Telephone conference with opt‐in re potential claim against CSC.                      A. Investigation
O&G    17075     8/8/2017      Elizabeth Stork      0.10    Correspondence with MJS and MNL re motion to decertify California subclass.           E. Motions

O&G    17076     8/8/2017      Elizabeth Stork      0.60 Conference with MNL and MJS re supplemental discovery responses.                         B. Discovery
O&G    17077     8/8/2017      Elizabeth Stork      0.10 Correspondence with MJS re opt‐in supplemental discovery.                                B. Discovery
O&G    17078     8/8/2017      Elizabeth Stork      0.50 Telephone conference with C. Koch and Plaintiffs' counsel team re trial preparation.     K. Trial

O&G    17079     8/9/2017    Michael N. Litrownik   0.20    Correspondence to and from MJS and L. Chan (co‐counsel) re: iot in.                   K. Trial
O&G    17080     8/9/2017    Michael N. Litrownik   0.60    Draft case statement for consultant.                                                  K. Trial
O&G    17081     8/9/2017    Michael N. Litrownik   1.10    Team call re: pretrial and trial strategy.                                            K. Trial
O&G    17082     8/9/2017    Michael N. Litrownik   0.50    Class notice issues; correspondence to and from TPA re: same.                         E. Motions



                                                                  Page 577 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 579 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                  Code
O&G    17083     8/9/2017      Michael J. Scimone     1.20 Telephone meet and confer with Defendants re pretrial discovery production.           K. Trial

O&G    17084     8/9/2017      Michael J. Scimone    0.40   Review notes and prepare for meet & confer with Defendants.                          K. Trial
O&G    17085     8/9/2017      Michael J. Scimone    1.00   Telephone conference with co‐counsel re pretrial strategy.                           K. Trial
O&G    17086     8/9/2017      Michael J. Scimone    0.20   Draft agenda for team call.                                                          F. Strategy
O&G    17087     8/9/2017       LiAnne P. Chan       0.40   Review correspondence from CHP re witness outreach; correspondence with CHP re       K. Trial
                                                            same; review correspondence from opt‐in re updated discovery documents; save same
                                                            to case file; correspondence with internal team re same.

O&G    17088     8/9/2017       Jahan C. Sagafi      1.70 Prepare for trial and discovery strategy.                                              K. Trial
O&G    17089     8/9/2017       Elizabeth Stork      0.10 Correspondence with C. Koch re mock juror selection.                                   K. Trial
O&G    17090     8/9/2017       Elizabeth Stork      0.20 Telephone conference with MJS and co‐counsel D. Ranahan (co‐counsel) re discovery      B. Discovery
                                                          meet and confer.
O&G    17091     8/9/2017       Elizabeth Stork      0.80 Telephone conference with opposing counsel and MJS and D. Ranahan (co‐counsel) re      K. Trial
                                                          pre‐trial discovery.
O&G    17092     8/9/2017       Elizabeth Stork      1.00 Telephone conference with Plaintiffs' counsel re trial preparation.                    K. Trial
O&G    17093     8/9/2017       Elizabeth Stork      1.10 Draft supplemental discovery responses for named Plaintiffs.                           B. Discovery
O&G    17094     8/9/2017      Darnley D. Stewart    0.50 Correspondence with potential witnesses; correspondence with witnesses; attention to   K. Trial
                                                          witness list.
O&G    17095     8/9/2017        Christine Park      2.10 Telephone conferences and correspondence with potential trial witnesses re discovery   K. Trial
                                                          documents and availability for attorney conference, update case file re same, and
                                                          update case file re contact information for same.
O&G    17096     8/9/2017        Christine Park      0.10 Update case file re opt‐in class members' availability for attorney conference.        A. Investigation

O&G    17097     8/10/2017      LiAnne P. Chan       2.20   Upload deposition documents to shared platform.                                      K. Trial
O&G    17098     8/10/2017      LiAnne P. Chan       0.10   Conference with MJS re same.                                                         K. Trial
O&G    17099     8/10/2017      LiAnne P. Chan       0.70   Telephone conference with Court reporter re exhibits.                                K. Trial
O&G    17100     8/10/2017    Michael N. Litrownik   0.20   Review case statement; correspondence to plaintiff counsel re: same.                 K. Trial
O&G    17101     8/10/2017    Michael N. Litrownik   0.20   Review discovery negotiations; conference with MJS re: same.                         C. Depositions
O&G    17102     8/10/2017    Michael N. Litrownik   4.80   Draft case statement for jury consultant.                                            K. Trial
O&G    17103     8/10/2017    Michael J. Scimone     3.90   Draft direct examimnation outlines for Plaintiffs.                                   K. Trial
O&G    17104     8/10/2017    Michael J. Scimone     0.20   Correspondence with team re trial technology and logistics.                          K. Trial
O&G    17105     8/10/2017    Michael J. Scimone     0.50   Review discovery proposal, correspondence with team re same.                         C. Depositions
O&G    17106     8/10/2017    Michael J. Scimone     0.20   Upload key documents to document sharing platform.                                   K. Trial
O&G    17107     8/10/2017    Michael J. Scimone     0.50   Correspondence with paralegals re witness list.                                      K. Trial
O&G    17108     8/10/2017      LiAnne P. Chan       0.40   Conference with EVS and CHP re witness outreach.                                     K. Trial
O&G    17109     8/10/2017      LiAnne P. Chan       3.50   Compile deposition transcripts and exhibits re trial preparation.                    K. Trial
O&G    17110     8/10/2017      LiAnne P. Chan       2.20   Index Plaintiffs' document production.                                               B. Discovery
O&G    17111     8/10/2017      LiAnne P. Chan       0.20   Conference with MJS and CHP re witness outreach.                                     K. Trial
O&G    17112     8/10/2017      Jahan C. Sagafi      0.60   Negotiate supplemental discovery; discuss trial witness preparation.                 K. Trial

                                                                  Page 578 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 580 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                 Code
O&G    17113     8/10/2017       Elizabeth Stork       0.10   Review correspondence with co‐counsel re pre‐trial discovery.                        K. Trial
O&G    17114     8/10/2017       Elizabeth Stork       0.50   Conference with LPC and CHP re opt‐in discovery.                                     B. Discovery
O&G    17115     8/10/2017       Elizabeth Stork       0.90   Draft supplemental discovery responses for named Plaintiffs.                         B. Discovery
O&G    17116     8/10/2017       Elizabeth Stork       0.20   Correspondence with co‐counsel re meet and confer and pre‐trial discovery;           K. Trial
                                                              conference with MJS re same.
O&G    17117     8/10/2017       Christine Park       0.20    Conference with LPC and MJS re trial witness updates.                                K. Trial
O&G    17118     8/10/2017       Christine Park       0.10    Correspondence to EVS re outreach to deposed opt‐in class members.                   A. Investigation
O&G    17119     8/10/2017       Christine Park       0.30    Conference with LPC and EVS re outreach to opt‐in deposed class members.             A. Investigation
O&G    17120     8/10/2017       Christine Park       0.10    Correspondence to class member re updated employment documents, and update           A. Investigation
                                                              case file call log re same.
O&G    17121     8/10/2017       Christine Park       2.00    Telephone conferences and correspondence with potential witnesses re availability    K. Trial
                                                              and documents, update case file re same, and correspondence to trial team re same.

O&G    17122     8/10/2017     Christopher C. Alter   0.40 Review data from co‐counsel D. Ranahan (co‐counsel) re class list and hours             D. Doc. Revw.
                                                           information, correspondence with co‐counsel D. Ranahan (co‐counsel) re same.

O&G    17123     8/11/2017    Michael N. Litrownik    0.40 Correspondence to and from MJS and EVS re: discovery scope issues.                      B. Discovery
O&G    17124     8/11/2017    Michael N. Litrownik    0.40 Correspondence to and from MJS and EVS re: updated discovery, witness schedule, and     B. Discovery
                                                           other issues.
O&G    17125     8/11/2017     Michael J. Scimone     0.30 Telephone conference with JCS re named Plaintiff video testimony, correspondence        K. Trial
                                                           with MNL, EVS re same.
O&G    17126     8/11/2017     Michael J. Scimone     0.90 Correspondence with D. Golder (opposing counsel) re pretrial document production,       K. Trial
                                                           research re prior document productions.
O&G    17127     8/11/2017     Michael J. Scimone     0.40 Telephone conference with witness team re vetting process.                              K. Trial
O&G    17128     8/11/2017     Michael J. Scimone     4.00 Draft direct and cross examination outlines of named Plaintiffs.                        K. Trial
O&G    17129     8/11/2017     Michael J. Scimone     0.80 Review motion to decertify, correspondence with L. Chan (co‐counsel) re arguments in    E. Motions
                                                           opposition to same.
O&G    17130     8/11/2017       LiAnne P. Chan       2.60 Draft correspondence to deposed opt‐ins re updated discovery responses.                 C. Depositions
O&G    17131     8/11/2017       LiAnne P. Chan       0.10 Correspondence with MJS and co‐counsel G. Casey (co‐counsel) re same.                   K. Trial
O&G    17132     8/11/2017       Jahan C. Sagafi      0.30 Discuss certification motion and strike arguments.                                      E. Motions
O&G    17133     8/11/2017       Jahan C. Sagafi      0.70 Discuss witness preparation with team.                                                  K. Trial
O&G    17134     8/11/2017       Elizabeth Stork      0.40 Revise draft email to opt‐in Plaintiffs re discovery responses.                         B. Discovery
O&G    17135     8/11/2017       Elizabeth Stork      0.30 Correspondence with MNL and MJS re opt‐in discovery supplementation; telephone          B. Discovery
                                                           conference with MJS re same.
O&G    17136     8/11/2017       Elizabeth Stork      0.20 Correspondence with MJS and MNL re named Plaintiff supplemental discovery.              B. Discovery

O&G    17137     8/11/2017       Elizabeth Stork      0.30 Correspondence with named Plaintiffs re.                                                A. Investigation
O&G    17138     8/11/2017       Elizabeth Stork      0.10 Correspondence with MJS re video‐taping sessions for named Plaintiff testimony.         K. Trial




                                                                    Page 579 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 581 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                      Code
O&G    17139     8/11/2017      Daniel Stromberg       0.90 Assess Plaintiff productions in e‐discovery vendor, advise LPC re: searching and          B. Discovery
                                                            limitations; attempt to create production images with bates footers.
O&G    17140     8/11/2017      Daniel Stromberg       0.40 Update Plaintiff document production permissions in e‐discovery for LPC; advise re:       B. Discovery
                                                            searches for productions.
O&G    17141     8/11/2017     Darnley D. Stewart      1.00 Witness team meeting.                                                                     K. Trial
O&G    17142     8/11/2017       Christine Park        0.10 Review telephone messages from deposed opt‐in class members.                              A. Investigation
O&G    17143     8/11/2017     Christopher C. Alter    0.10 Correspondence with MJS re role in data analysis.                                         B. Discovery
O&G    17144     8/11/2017     Christopher C. Alter    0.10 Correspondence with co‐counsel D. Ranahan (co‐counsel) re analyzing data.                 B. Discovery
O&G    17145     8/12/2017       Elizabeth Stork       0.30 Correspondence with opt in, G. Casey (co‐counsel), named Plaintiff, MJS re                B. Discovery
                                                            supplementing discovery responses.
O&G    17146     8/12/2017      Daniel Stromberg       0.50 Assess Plaintiff production deliverables on case file; advise LPC re: printing options.   B. Discovery

O&G    17147     8/14/2017     Darnley D. Stewart     1.20   Begin review of opt in deposition transcript.                                            K. Trial
O&G    17148     8/14/2017     Darnley D. Stewart     1.10   Telephone conference with opt in.                                                        K. Trial
O&G    17149     8/14/2017     Darnley D. Stewart     3.70   Review opt in deposition transcript, client documents.                                   K. Trial
O&G    17150     8/14/2017      Jahan C. Sagafi       0.20   Prepare for trial and discuss witness logistics.                                         K. Trial
O&G    17151     8/14/2017      Elizabeth Stork       0.40   Correspondence with D. Hutchinson (co‐counsel), MJS, G. Casey (co‐counsel) regarding     K. Trial
                                                             named Plaintiff interviews.
O&G    17152     8/14/2017       Elizabeth Stork      0.20   Telephone conference with otp in re mock direct and cross examination;                   K. Trial
                                                             correspondence with G. Casey (co‐counsel) and MJS re same.
O&G    17153     8/14/2017      Elizabeth Stork       0.10   Correspondence with CHP re opt‐in discovery.                                             B. Discovery
O&G    17154     8/14/2017      Elizabeth Stork       0.10   Correspondence with CHP re opt‐in discovery.                                             B. Discovery
O&G    17155     8/14/2017     Darnley D. Stewart     1.60   Review class certification decision, etc.                                                K. Trial
O&G    17156     8/14/2017       Christine Park       0.50   Send email correspondence to deposed class members re updated documents, and             C. Depositions
                                                             update case file contact log re same.
O&G    17157     8/14/2017       Christine Park       0.20   Draft email correspondence to deposed class members re updated documents, and            A. Investigation
                                                             correspondence with EVS re same.
O&G    17158     8/14/2017       Christine Park       1.40   Review case file re deposition exhibits for deposed class members, and                   K. Trial
                                                             correspondence with MJS re same.
O&G    17159     8/14/2017       Christine Park       0.40   Telephone conference with class member re discovery documents, and update case file      A. Investigation
                                                             call log re same.
O&G    17160     8/14/2017       Christine Park       0.20   Correspondence re updated documents for deposed opt‐in class members with EVS            A. Investigation
                                                             and LPC, and review case file re same.
O&G    17161     8/15/2017     Darnley D. Stewart     0.50   Telephone conference with opt in.                                                        K. Trial
O&G    17162     8/15/2017     Darnley D. Stewart     0.20   Conference with MJS re opt in transcript.                                                K. Trial
O&G    17163     8/15/2017     Michael J. Scimone     7.60   Draft direct and cross examination outlines.                                             K. Trial
O&G    17164     8/15/2017     Michael J. Scimone     0.80   Conference with JCS re pretrial discovery, correspondence with team and opposing         K. Trial
                                                             counsel re same.
O&G    17165     8/15/2017     Michael J. Scimone     0.20   Correspondence with EVS re discovery updates.                                            B. Discovery
O&G    17166     8/15/2017     Michael J. Scimone     0.20   Conference with DDS re opt in.                                                           K. Trial

                                                                   Page 580 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 582 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours Description                                                                                     Code
O&G    17167     8/15/2017       LiAnne P. Chan       1.60 Index Plaintiffs' document production.                                                   B. Discovery
O&G    17168     8/15/2017       LiAnne P. Chan       0.90 Correspondences with CHP and EVS re witness outreach; correspondences with opt‐ins       B. Discovery
                                                           re updated discovery.
O&G    17169     8/15/2017       Jahan C. Sagafi      0.60 Negotiate final discovery before cutoff.                                                 B. Discovery
O&G    17170     8/15/2017       Elizabeth Stork      0.40 Review direct‐ and cross‐examination outlines for named Plaintiff mock examinations      K. Trial
                                                           for jury consultant.
O&G    17171     8/15/2017       Elizabeth Stork      0.30 Conference with D. Glassman re taping named Plaintiff interviews for jury consultant.    K. Trial

O&G    17172     8/15/2017       Elizabeth Stork     0.10 Correspondence with co‐counsel re taping named Plaintiff interviews for jury              K. Trial
                                                          consultant.
O&G    17173     8/15/2017       Elizabeth Stork     0.20 Correspondence with LPC and CHP opt‐in discovery; correspondence with opt in re           B. Discovery
                                                          mock cross‐ and direct‐examination.
O&G    17174     8/15/2017     Darnley D. Stewart    1.10 Review opt in transcript.                                                                 K. Trial
O&G    17175     8/15/2017       Christine Park      2.00 Telephone conference and correspondence with deposed class members re trial and           K. Trial
                                                          discovery documents, update case file notes re same, and correspondence with team
                                                          re same.
O&G    17176     8/16/2017     Part Time Paralegal   0.50 [RRS] Assist with call project.                                                           K. Trial
O&G    17177     8/16/2017       LiAnne P. Chan      0.70 Index document production.                                                                B. Discovery
O&G    17178     8/16/2017       LiAnne P. Chan      0.40 Review correspondence from EVS re e‐filing in District of Connecticut; review the         F. Strategy
                                                          Court's rules; correspondence with EVS re same.
O&G    17179     8/16/2017       Elizabeth Stork     0.10 Review correspondence from D. Salazar Austin (opposing counsel) re opt‐in and named       C. Depositions
                                                          Plaintiff discovery.
O&G    17180     8/16/2017       Elizabeth Stork     0.10 Correspondence with LPC and CHP re opt‐in discovery.                                      B. Discovery
O&G    17181     8/16/2017       Elizabeth Stork     0.60 Conference with DDS re potential trial witnesses.                                         K. Trial
O&G    17182     8/16/2017       Elizabeth Stork     0.10 Correpsondence with LPC and L. Chan (co‐counsel) re filing opposition to motion to        E. Motions
                                                          decertify class.
O&G    17183     8/16/2017       Elizabeth Stork     1.90 Conduct mock direct‐ and cross‐examination of named Plaintiff in preparation for trial,   K. Trial
                                                          for jury consultant; correspondence with MJS, D. Hutchinson (co‐counsel), G. Casey (co‐
                                                          counsel), and LPC re same; conference with D. Glassman re same.

O&G    17184     8/16/2017       Christine Park      0.20 Telephone conference with class member re discovery documents, and update case file A. Investigation
                                                          call log re same.
O&G    17185     8/16/2017       Christine Park      1.50 Telephone conference and correspondence with deposed opt‐in class members re         K. Trial
                                                          updated discovery documents, review documents re same, update case file and call log
                                                          re same, and correspondence with team re same.

O&G    17186     8/17/2017     Darnley D. Stewart    1.00 Telephone conference with opt in.                                                         K. Trial
O&G    17187     8/17/2017     Michael J. Scimone    0.40 Correspondence with EVS re opt‐in discovery, juror packet.                                B. Discovery
O&G    17188     8/17/2017      LiAnne P. Chan       0.50 Save client documents to case file; update call log re same; correspondence with CHP      F. Strategy
                                                          re same.

                                                                  Page 581 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 583 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                   Code
O&G    17189     8/17/2017      Elizabeth Stork       2.00 Edit witness testimony video and compile package for mock jurors/jury consultant.      K. Trial

O&G    17190     8/17/2017      Elizabeth Stork      1.70 Review, revise and compile packet of narrative, testimony, and exhibits for jury        K. Trial
                                                          consultant.
O&G    17191     8/17/2017      Elizabeth Stork      0.20 Draft proposed team call agenda; correspondence with MJS re same.                       F. Strategy
O&G    17192     8/17/2017      Elizabeth Stork      0.10 Correspondence with MJS re opt‐in discovery.                                            B. Discovery
O&G    17193     8/17/2017      Elizabeth Stork      0.10 Correspondence with MJS re CSC discovery supplement.                                    B. Discovery
O&G    17194     8/17/2017      Elizabeth Stork      0.30 Conference with CHP and LPC re opt‐in discovery status.                                 B. Discovery
O&G    17195     8/17/2017      Elizabeth Stork      0.20 Review opt‐in discovery status report from LPC and CHP.                                 C. Depositions
O&G    17196     8/17/2017      Elizabeth Stork      1.00 Research for brief in opposition to motion to decertify.                                E. Motions
O&G    17197     8/17/2017     Darnley D. Stewart    0.50 Attention to witnesses; correspondence re same.                                         K. Trial
O&G    17198     8/17/2017       Christine Park      1.60 Correspondence to trial team re status of update documents, and compile list re same.   K. Trial

O&G    17199     8/17/2017       Christine Park      1.90 Review telephone and email messages from deposed class members re updated               K. Trial
                                                          discovery documents, review and update case file re same, and correspondence with
                                                          team re same.
O&G    17200     8/17/2017       Christine Park      0.20 Conference with EVS and LPC re updated discovery documents for deposed opt‐in class     B. Discovery
                                                          members, and production for 2017‐08‐22.
O&G    17201     8/18/2017    Michael N. Litrownik   0.20 Review class notice bid; correspondence to MJS re: same.                                F. Strategy
O&G    17202     8/18/2017    Michael J. Scimone     0.50 Correspondence with Defendants re data production.                                      B. Discovery
O&G    17203     8/18/2017    Michael J. Scimone     1.00 Telephone conference with co‐counsel re C. Koch packet.                                 K. Trial
O&G    17204     8/18/2017      LiAnne P. Chan       0.50 Index Plaintiffs' document production.                                                  B. Discovery
O&G    17205     8/18/2017      LiAnne P. Chan       0.90 Review correspondence from EVS re witness package to C. Koch; redact witness            K. Trial
                                                          package documents; correspondences with CHP re same.
O&G    17206     8/18/2017      Elizabeth Stork      0.60 Telephone conference with Plaintiffs' counsel team re trial preparation.                K. Trial
O&G    17207     8/18/2017      Elizabeth Stork      0.10 Review agenda in preparation for team telephone conference re trial strategy.           K. Trial

O&G    17208     8/18/2017      Elizabeth Stork      0.10   Correspondence with C. Koch re package for mock jurors.                               K. Trial
O&G    17209     8/18/2017      Elizabeth Stork      0.10   Correspondence with CHP re package for C. Koch.                                       K. Trial
O&G    17210     8/18/2017      Elizabeth Stork      0.30   Review and finalize package for C. Koch for use with mock jurors.                     K. Trial
O&G    17211     8/18/2017      Elizabeth Stork      0.20   Correspondence with MJS re package for C. Koch.                                       K. Trial
O&G    17212     8/18/2017     Darnley D. Stewart    1.50   Correspondence with potential witnesses; review witness data; CSC team call.          D. Doc. Revw.

O&G    17213     8/18/2017       Christine Park      0.60 Conduct research re contact information for unresponsive deposed class members.         A. Investigation

O&G    17214     8/18/2017       Christine Park      0.10 Update case file re Plaintiffs' response re motion for decertification of the California E. Motions
                                                          subclass.
O&G    17215     8/18/2017       Christine Park      0.50 Update co‐counsel‐shared case file with document package sent to expert C. Koch, and K. Trial
                                                          prepare and FedEx statement and exhibits to expert C. Koch.



                                                                  Page 582 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 584 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                   Code
O&G    17216     8/18/2017       Christine Park       0.80 Review exhibits to statement for expert C. Koch, prepare same for delivery, and send   K. Trial
                                                           via FTP to C. Koch.
O&G    17217     8/18/2017       Christine Park       0.50 Correspondence and telephone conference with deposed class members re discovery        K. Trial
                                                           documents, update case file re same, and correspondence with team re same.

O&G    17218     8/21/2017    Darnley D. Stewart     1.90 Review opt in documents, deposition and prepare for call.                               K. Trial
O&G    17219     8/21/2017    Michael N. Litrownik   0.10 Review correspondence from JCS re: trial intelligence.                                  K. Trial
O&G    17220     8/21/2017    Michael N. Litrownik   0.80 Review witness videos; C. Koch revisions to case statement; conference with MJS re:     K. Trial
                                                          same.
O&G    17221     8/21/2017    Michael N. Litrownik   0.20 Correspondence to and from MJS and EVS re: trial exhibit strategy session.              K. Trial
O&G    17222     8/21/2017    Michael J. Scimone     0.80 Draft stipulation re pretrial discovery.                                                K. Trial
O&G    17223     8/21/2017    Michael J. Scimone     2.50 Review C. Koch comments on mock jury submission, revise same.                           K. Trial
O&G    17224     8/21/2017      Elizabeth Stork      0.10 Correspondence with MJS and CHP re opt‐in discovery update.                             B. Discovery
O&G    17225     8/21/2017      Elizabeth Stork      0.10 Correspondence with MJS, CHP and co‐counsel re Plaintiffs' document production.         B. Discovery

O&G    17226     8/21/2017      Elizabeth Stork      0.10 Correspondence with MJS and MNL re Plaintiffs' supplemental production.                 B. Discovery
O&G    17227     8/21/2017      Elizabeth Stork      0.30 Review documents to produce for opt‐in and named Plaintiffs' supplemental discovery;    D. Doc. Revw.
                                                          telephone conference with CHP re same.
O&G    17228     8/21/2017      Elizabeth Stork      0.10 Review draft stipulation re supplemental discovery.                                     C. Depositions
O&G    17229     8/21/2017      Elizabeth Stork      0.80 Review documents to produce for supplemental opt‐in Plaintiff discovery.                D. Doc. Revw.
O&G    17230     8/21/2017      Elizabeth Stork      0.30 Correspondence with JCS, MJS and co‐counsel re trial exhibit review.                    K. Trial
O&G    17231     8/21/2017     Darnley D. Stewart    1.00 Telephone conference with opt in.                                                       K. Trial
O&G    17232     8/21/2017       Christine Park      0.30 Review case file and correspondence with team re remaining deposed opt‐in class         K. Trial
                                                          members requiring outreach re responsive documents.
O&G    17233     8/21/2017       Christine Park      2.90 Prepare supplemental discovery documents for production, and correspondence with        B. Discovery
                                                          EVS re same.
O&G    17234     8/22/2017    Michael N. Litrownik   0.40 Correspondence to and from MJS re: disclosure of rebuttal or impeachment exhibits       K. Trial
                                                          and evidence.
O&G    17235     8/22/2017    Michael N. Litrownik   0.20 Review CSC edits to discovery stipulation; correspondence to MJS re: same.              C. Depositions
O&G    17236     8/22/2017    Michael N. Litrownik   4.20 Revise case statement; pull deposition testimony re: key areas for named Plaintiffs.    K. Trial

O&G    17237     8/22/2017    Michael N. Litrownik   0.20 Correspondence to and from MJS re: settlement issues.                                   H. Settlement
O&G    17238     8/22/2017    Michael J. Scimone     0.60 Update pretrial calendar.                                                               K. Trial
O&G    17239     8/22/2017    Michael J. Scimone     0.40 Review edits to draft stipulation, correspondence with co‐counsel re same.              D. Doc. Revw.
O&G    17240     8/22/2017    Michael J. Scimone     2.20 Revise mock jury presentation.                                                          K. Trial
O&G    17241     8/22/2017    Michael J. Scimone     0.20 Correspondence with team, C. Koch re jury consultation.                                 K. Trial
O&G    17242     8/22/2017      LiAnne P. Chan       0.20 Save Defendant's document production to case file; correspondence with internal team    F. Strategy
                                                          re same.
O&G    17243     8/22/2017      LiAnne P. Chan       0.40 Save Plaintiffs' document production to case file; correspondences with EVS re same;    F. Strategy
                                                          update discovery log.

                                                                  Page 583 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 585 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                    Code
O&G    17244     8/22/2017      Justin M. Swartz      0.10 Correspondence with JCS regarding potential for mediation.                              H. Settlement
O&G    17245     8/22/2017       Elizabeth Stork      0.60 Telephone conference with opt in re trial availability and retaliation concerns;        K. Trial
                                                           correspondence with co‐counsel and MJS, DDS re same; correspondence with MJS and
                                                           DDS re hours documentation.
O&G    17246     8/22/2017      Elizabeth Stork       0.10 Correspondence with opposing counsel re document production.                            B. Discovery
O&G    17247     8/22/2017      Elizabeth Stork       0.30 Correspondence with MJS re Plaintiffs' document production.                             B. Discovery
O&G    17248     8/22/2017      Elizabeth Stork       0.20 Draft correspondence to opposing counsel re Plaintiffs' document production.            B. Discovery

O&G    17249     8/22/2017      Elizabeth Stork      0.50 Review documents produced by CSC; correspondence with MJS and MNL re same.               D. Doc. Revw.

O&G    17250     8/22/2017      Elizabeth Stork      0.20 Conference with MJS re summary of Plaintiffs' testimony for C. Koch (jury consultant).   K. Trial

O&G    17251     8/22/2017      Elizabeth Stork      0.50   Review documents for production.                                                       D. Doc. Revw.
O&G    17252     8/23/2017    Darnley D. Stewart     0.60   Team call re trial.                                                                    K. Trial
O&G    17253     8/23/2017    Darnley D. Stewart     1.60   Review Kurrelmera transcripts.                                                         K. Trial
O&G    17254     8/23/2017    Michael N. Litrownik   0.10   Review correspondence from MJS re: rebuttal evidence issues.                           K. Trial
O&G    17255     8/23/2017    Michael N. Litrownik   0.20   Review CSC proposal re: rebuttal evidence; correspondence to JCS, DDS, MJS and EVS     K. Trial
                                                            re: same.
O&G    17256     8/23/2017    Michael N. Litrownik   0.40   Correspondence to and from MJS re: trial plan and hours/damages issues.                K. Trial
O&G    17257     8/23/2017    Michael N. Litrownik   0.70   Telephone conference with Plaintiff counsel re: pretrial and trial strategy.           K. Trial
O&G    17258     8/23/2017    Michael N. Litrownik   2.60   Pull deposition testimony and excerpts re: various topics for case statement.          K. Trial
O&G    17259     8/23/2017    Michael J. Scimone     0.60   Telephone conference with co‐counsel re trial strategy.                                K. Trial
O&G    17260     8/23/2017      LiAnne P. Chan       0.40   Telephone conference with attorney team re trial preparation.                          K. Trial
O&G    17261     8/23/2017      Elizabeth Stork      2.00   Review mock testimony of named Plaintiffs and draft summaries for jury consultant C.   K. Trial
                                                            Koch.
O&G    17262     8/23/2017      Elizabeth Stork      0.60   Telephone conference with Plaintiffs' counsel re pre‐trial memorandumand trial         K. Trial
                                                            preparation.
O&G    17263     8/23/2017     Darnley D. Stewart    0.30   Correspondence re opt in notebook.                                                     K. Trial
O&G    17264     8/23/2017       Christine Park      0.50   Conference with trial team re case status.                                             K. Trial
O&G    17265     8/23/2017       Christine Park      0.60   Update case file re discovery documents for deposed opt‐in class members,              K. Trial
                                                            correspondence and telephone conference with class members re same, and
                                                            correspondence with team re same.
O&G    17266     8/24/2017    Darnley D. Stewart     1.20   Telephone conference with opt in.                                                      K. Trial
O&G    17267     8/24/2017    Darnley D. Stewart     0.10   Conference with ML, MJS re to do.                                                      K. Trial
O&G    17268     8/24/2017    Michael N. Litrownik   0.80   Conference with DDS and MJS re: trial strategy.                                        K. Trial
O&G    17269     8/24/2017    Michael N. Litrownik   0.20   Review stipulation re: discovery; propose langauge to MJS, JCS, DDS.                   C. Depositions
O&G    17270     8/24/2017    Michael N. Litrownik   3.30   Compile case statement; key deposition testimony; review and revise.                   K. Trial
O&G    17271     8/24/2017    Michael J. Scimone     0.60   Conference with DDS re proof chart.                                                    K. Trial
O&G    17272     8/24/2017    Michael J. Scimone     0.90   Draft joint status report, revise stipulation re pretrial discovery.                   K. Trial
O&G    17273     8/24/2017    Michael J. Scimone     0.40   Conference with MNL, EVS, JET re pretrial workload, staffing.                          F. Strategy

                                                                  Page 584 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 586 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                    Code
O&G    17274     8/24/2017     Michael J. Scimone     0.50   Conference with MNL, EVS re pretrial workload, staffing.                                K. Trial
O&G    17275     8/24/2017     Michael J. Scimone     1.30   Review to‐do list, pretrial schedule, proof chart.                                      K. Trial
O&G    17276     8/24/2017     Michael J. Scimone     0.20   Correspondence with JCS re research on self‐authentication.                             F. Strategy
O&G    17277     8/24/2017      LiAnne P. Chan        0.60   Index supplemental document productions.                                                B. Discovery
O&G    17278     8/24/2017      Elizabeth Stork       0.10   Correspondence with MNL re testimony summaries for C. Koch jury consultant.             K. Trial

O&G    17279     8/24/2017      Elizabeth Stork      0.50 Conference with MNL and MJS re trial preparation.                                          K. Trial
O&G    17280     8/24/2017    Darnley D. Stewart     1.50 Review opt in transcript.                                                                  K. Trial
O&G    17281     8/25/2017    Michael N. Litrownik   0.30 Review CSC email re: rebuttal evidence; correspondence to and from DDS, JCS, MJS,          K. Trial
                                                          and EVS re: same.
O&G    17282     8/25/2017    Michael N. Litrownik   2.80 Revisions to case statement; correspondence to and from T. Jackson (co‐counsel) and        K. Trial
                                                          MJS and C. Koch; prepare and oversee exhibits.
O&G    17283     8/25/2017     Michael J. Scimone    0.50 Telephone conference with T. Jackson (co‐counsel) to C. Koch re jury consultation.         K. Trial

O&G    17284     8/25/2017     Michael J. Scimone    0.20    Telephone conference with JCS, T. Jackson (co‐counsel) re jury consultant.              K. Trial
O&G    17285     8/25/2017     Michael J. Scimone    0.30    Revise C. Koch jury materials.                                                          K. Trial
O&G    17286     8/25/2017     Michael J. Scimone    1.70    Draft Plaintiffs' Pretrial Memorandum.                                                  K. Trial
O&G    17287     8/25/2017     Michael J. Scimone    0.40    Telephone conference with witness team re call progress.                                K. Trial
O&G    17288     8/25/2017     Michael J. Scimone    0.30    Review notes re witness calls.                                                          K. Trial
O&G    17289     8/25/2017     Michael J. Scimone    1.30    Revise draft status report and stipulation; correspondence with opposing counsel D.     D. Doc. Revw.
                                                             Salazar‐Austin re same.
O&G    17290     8/25/2017     Michael J. Scimone    0.40    Map trial strategy.                                                                     K. Trial
O&G    17291     8/25/2017      LiAnne P. Chan       0.70    Review joint status report; prepare exhibits re same; correspondences with MJS re       B. Discovery
                                                             same.
O&G    17292     8/25/2017      LiAnne P. Chan       0.10    Review correspondence from EVS re updated opt‐in contact info; correspondence with      A. Investigation
                                                             internal team re same.
O&G    17293     8/25/2017      LiAnne P. Chan       1.20    Review correspondence to jury consultant; prepare exhibits re same; correspondences     K. Trial
                                                             with MNL, MJS, and EVS re same; prepare file transfer to jury consultant re exhibits;
                                                             prepare FTP to co‐counsel re same.
O&G    17294     8/25/2017      LiAnne P. Chan       2.10    Organize case file re trial preparation.                                                K. Trial
O&G    17295     8/25/2017      Elizabeth Stork      0.30    Telephone conference with opt‐in re opting out of collective; correspondence with MJS   A. Investigation
                                                             and MNL re same.
O&G    17296     8/25/2017      Elizabeth Stork      0.10    Correspondence with MJS, MNL re class member inquiry re lay‐offs.                       A. Investigation
O&G    17297     8/25/2017      Christine Park       0.60    Correspondence with team re inquiries and concerns from class member.                   A. Investigation
O&G    17298     8/25/2017      Christine Park       0.30    Telephone conference with class member, and correspondence with team re same.           A. Investigation

O&G    17299     8/25/2017       Christine Park      0.70 Telephone conference and correspondence with deposed opt‐ins re documents re               C. Depositions
                                                          hours worked, and update case file re same.
O&G    17300     8/26/2017    Michael N. Litrownik   0.50 Correspondence to and from Paintiff counsel re: juror questionnaire and case               K. Trial
                                                          statement revisions.

                                                                   Page 585 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 587 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper           Hours Description                                                                                      Code
O&G    17301     8/26/2017     Michael N. Litrownik     1.20 Revisions to case statement per team strategy and C. Koch feedback.                       K. Trial
O&G    17302     8/26/2017     Michael N. Litrownik     1.10 Telephone coference with Plaintiff counsel re: trial strategy, case statement, e‐TES      K. Trial
                                                             issues.
O&G    17303     8/26/2017     Michael N. Litrownik     0.30 Review correspondence from C. Koch and MJS and T. Jackson (co‐counsel) re:                K. Trial
                                                             additional revisions and comments to case statement.
O&G    17304     8/26/2017     Michael J. Scimone       2.30 Revise C. Koch packet materials.                                                          K. Trial
O&G    17305     8/26/2017     Michael J. Scimone       1.20 Telephone conference with team re C. Koch packet materials.                               K. Trial
O&G    17306     8/27/2017     Michael N. Litrownik     0.40 Correspondence to and from Plaintiff counsel re: questionnaire and case statement;        K. Trial
                                                             review additional revised versions.
O&G    17307     8/27/2017     Michael J. Scimone       4.30 Revise C. Koch packet materials.                                                          K. Trial
O&G    17308     8/28/2017     Michael N. Litrownik     0.50 FInal questionnaire and case statement issues.                                            E. Motions
O&G    17309     8/28/2017     Michael N. Litrownik     1.10 Additional examples for case statement; review CSC compendium from class                  E. Motions
                                                             certification opposition.
O&G    17310     8/28/2017    Michael N. Litrownik      0.30 Conference with MJS re: final revisions to case statement.                                K. Trial
O&G    17311     8/28/2017    Michael N. Litrownik      0.20 Correspondence to and from MJS and EVS re: opt in and trial witnesses.                    K. Trial
O&G    17312     8/28/2017   Maritza Medina Olazaran    6.30 Compile, finalize, and send jury packet exhibits to consultant; correspondence with MJS   K. Trial
                                                             re same.
O&G    17313     8/28/2017   Maritza Medina Olazaran    0.20 Conference with MJS re trial exhibits for jury consultant.                                K. Trial
O&G    17314     8/28/2017     Michael J. Scimone       0.20 Correspondence with EVS re class member intakes.                                          A. Investigation
O&G    17315     8/28/2017     Michael J. Scimone       5.40 Revise C. Koch packet materials, supervise transmission of same.                          K. Trial
O&G    17316     8/28/2017     Michael J. Scimone       0.20 Conference with MNL re revising C. Koch packet materials.                                 K. Trial
O&G    17317     8/28/2017     Michael J. Scimone       0.10 Correspondence with EVS, MNL re document production for opt‐ins.                          B. Discovery
O&G    17318     8/28/2017        Elizabeth Stork       0.30 Telephone conference with opt in re options to stay in or opt‐out of class; prepare opt   B. Discovery
                                                             in document for production.
O&G    17319     8/28/2017       Elizabeth Stork        0.40 Review correspondence re damages analysis.                                                H. Settlement
O&G    17320     8/28/2017       Elizabeth Stork        0.10 Telephone conference withopt in re inquiry to case website.                               K. Trial
O&G    17321     8/28/2017       Elizabeth Stork        0.20 Correspondence with MJS and MNL re potential class member and non‐class member            A. Investigation
                                                             inquiries to case site.
O&G    17322     8/28/2017       Elizabeth Stork        0.40 Telephone conference with opt‐in re inquiry to case website.                              A. Investigation
O&G    17323     8/28/2017     Darnley D. Stewart       0.20 Conference with MJS re to do, etc.                                                        K. Trial
O&G    17324     8/29/2017     Michael J. Scimone       1.00 Conference with DDS re pretrial memo.                                                     K. Trial
O&G    17325     8/29/2017     Michael J. Scimone       4.30 Compile list of potential exhibits.                                                       K. Trial
O&G    17326     8/29/2017       LiAnne P. Chan         2.80 Prepare trial exhibit list.                                                               K. Trial
O&G    17327     8/29/2017       Elizabeth Stork        0.10 Review damages analysis from co‐counsel.                                                  H. Settlement
O&G    17328     8/29/2017     Darnley D. Stewart       1.00 Conference with MJS re pre‐trial memos issues.                                            K. Trial
O&G    17329     8/30/2017     Darnley D. Stewart       0.20 Conference with MJS re damages issue.                                                     F. Strategy
O&G    17330     8/30/2017     Darnley D. Stewart       0.10 Telephone conference with LS re opt in.                                                   F. Strategy
O&G    17331     8/30/2017    NY Student Law Clerk      0.80 [JYY] Research grounds for decertification.                                               E. Motions
O&G    17332     8/30/2017    NY Student Law Clerk      0.30 [JYY] Meeting with EVS re assignment.                                                     F. Strategy
O&G    17333     8/30/2017    Michael N. Litrownik      0.20 Correspondence to and from JCS, DDS, and MJS re: liabilty/damages strategy.               F. Strategy

                                                                    Page 586 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 588 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                      Code
O&G    17334     8/30/2017    Michael N. Litrownik    0.30 Conference with MJS re: e‐TES issues.                                                     B. Discovery
O&G    17335     8/30/2017    Michael N. Litrownik    1.50 Telephone conference with Plaintiff counsel re: e‐TES and trial strategy issues.          K. Trial

O&G    17336     8/30/2017    Michael N. Litrownik   0.20 Review sleep regulations.                                                                  K. Trial
O&G    17337     8/30/2017    Michael N. Litrownik   1.70 Conference with MJS and EVS re: trial, exhibit, witness analysis and strategy.             K. Trial
O&G    17338     8/30/2017    Michael N. Litrownik   0.80 Conference with MJS re: trial plan; correspondence to and from MJS re:                     K. Trial
                                                          lead/prinicpal/advisor intakes.
O&G    17339     8/30/2017     Michael J. Scimone    1.60 Telephone conference with team re trial strategy.                                          K. Trial
O&G    17340     8/30/2017     Michael J. Scimone    0.70 Research re on‐call time.                                                                  E. Motions
O&G    17341     8/30/2017     Michael J. Scimone    1.60 Conferencewith MNL, EVS re trial plan and exhibit review.                                  K. Trial
O&G    17342     8/30/2017     Michael J. Scimone    3.80 Draft Plaintiffs' pretrial memo.                                                           K. Trial
O&G    17343     8/30/2017      LiAnne P. Chan       1.50 Telephone conference with attorney team re trial preparation.                              K. Trial
O&G    17344     8/30/2017      LiAnne P. Chan       3.70 Review and revise preliminary trial exhibits list; correspondence with MJS re same.        K. Trial

O&G    17345     8/30/2017      Elizabeth Stork      1.20   Telephone conference with co‐counsel re trial preparation.                               K. Trial
O&G    17346     8/30/2017      Elizabeth Stork      0.10   Conference with law clerk JYY re research on representativeness.                         E. Motions
O&G    17347     8/30/2017      Elizabeth Stork      0.10   Telephone conference with DDS re witness preparation.                                    K. Trial
O&G    17348     8/30/2017      Elizabeth Stork      0.30   Correspondence with MJS and MNL re retaliation issues, witness team; correspondence      K. Trial
                                                            with law clerk re pre‐trial preparation research.
O&G    17349     8/30/2017      Elizabeth Stork      1.50   Conference with MJS and MNL re trial preparation.                                        K. Trial
O&G    17350     8/30/2017      Elizabeth Stork      0.10   Correspondence with MNL and MJS re opt in document production.                           B. Discovery
O&G    17351     8/30/2017      Elizabeth Stork      0.50   Conference with CHP re outreach to opt‐in Plaintiffs re potential witness availability   K. Trial
                                                            and documents.
O&G    17352     8/30/2017     Darnley D. Stewart    1.50   Team call re damages issues.                                                             F. Strategy
O&G    17353     8/30/2017       Christine Park      0.30   Correspondence to co‐counsel re updated information for class member.                    F. Strategy
O&G    17354     8/30/2017       Christine Park      0.60   Telephone conference with deposed class member opt in, correspondence to same re         K. Trial
                                                            updated documents and contact information for co‐counsel, and update case file re
                                                            same.
O&G    17355     8/30/2017       Christine Park      0.10   Prepare documents for opt in for production to Defendants.                               B. Discovery
O&G    17356     8/30/2017       Christine Park      0.30   Conference with EVS re supplemental discovery update.                                    B. Discovery
O&G    17357     8/30/2017       Christine Park      0.20   Update case file re documents collected from potential trial witnesses.                  K. Trial
O&G    17358     8/31/2017    Michael N. Litrownik   0.90   Telephone conference with Plaintiff counsel re: trial strategy and damages issue.        K. Trial

O&G    17359     8/31/2017    Michael N. Litrownik   0.30   Review juror questionnaire results.                                                      K. Trial
O&G    17360     8/31/2017    Michael J. Scimone     0.10   Conference with CHP re shared platform.                                                  K. Trial
O&G    17361     8/31/2017    Michael J. Scimone     0.20   Correspondence with JCS re litigation strategy.                                          F. Strategy
O&G    17362     8/31/2017    Michael J. Scimone     1.00   Telephone conference with co‐counsel re damages strategy.                                K. Trial
O&G    17363     8/31/2017    Michael J. Scimone     0.30   Correspondence with DDS, JCS re damages model.                                           K. Trial
O&G    17364     8/31/2017    Michael J. Scimone     1.30   Review responses from mock jurors.                                                       K. Trial
O&G    17365     8/31/2017    Michael J. Scimone     0.10   Review draft email to D. Golder (opposing counsel) re retaliation concerns.              E. Motions

                                                                  Page 587 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 589 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                 Code
O&G    17366     8/31/2017     Michael D. Levinson    0.20 Telephone conference with EVS re upcoming research assignment on fluctuating work     E. Motions
                                                           week in CT.
O&G    17367     8/31/2017       Elizabeth Stork      0.10 Correspondence with opposing counsel re retaliation concerns and class list.          E. Motions
O&G    17368     8/31/2017       Elizabeth Stork      0.20 Correspondence with co‐counsel M. Levinson re research on FWW.                        E. Motions
O&G    17369     8/31/2017       Elizabeth Stork      0.20 Telephone conference with co‐counsel M. Levinson re research on FWW in CT and         E. Motions
                                                           FLSA.
O&G    17370     8/31/2017       Elizabeth Stork      0.10 Correspondence with MJS and JCS re damages plan for trial.                            K. Trial
O&G    17371     8/31/2017       Elizabeth Stork      0.90 Telephone conference with co‐counsel re trial preparation.                            K. Trial
O&G    17372     8/31/2017       Elizabeth Stork      0.20 Revise draft email to opposing counsel re retaliation concerns and class members.     A. Investigation

O&G    17373     8/31/2017     Darnley D. Stewart    1.00 Team call re trial plan.                                                               K. Trial
O&G    17374     8/31/2017       Christine Park      0.90 Telephone conference and correspondence with deposed opt‐in class members re           K. Trial
                                                          discovery documents re hours worked, and update case file re same.

O&G    17375     8/31/2017       Christine Park      0.50 Correspondence with class member re updated discovery documents, and update case       A. Investigation
                                                          file re same.
O&G    17376     9/1/2017      Darnley D. Stewart    0.50 Witness team call.                                                                     K. Trial
O&G    17377     9/1/2017     NY Student Law Clerk   3.10 [JYY] Research on grounds for class decertification and follow‐up email.               E. Motions
O&G    17378     9/1/2017     Michael N. Litrownik   0.40 Review additional juror questinonaires; correspondence to MJS re: same.                K. Trial
O&G    17379     9/1/2017     Michael N. Litrownik   0.30 Review correspondence from MJS, EVS re: summary of juror questionnaires.               K. Trial
O&G    17380     9/1/2017      Michael J. Scimone    0.50 Review responses from mock jurors.                                                     K. Trial
O&G    17381     9/1/2017      Michael J. Scimone    0.60 Conference call with witness team re witness selection.                                K. Trial
O&G    17382     9/1/2017      Michael J. Scimone    1.00 Correspondence with JCS re current strategy for PTM drafting, draft chart re same.     K. Trial

O&G    17383     9/1/2017      Michael D. Levinson   3.00 Work on research project re FWW in CT; first, familiarizing myself with the law in     E. Motions
                                                          general by reading blogs and regs, research to get a sense of jurisdictional splits.

O&G    17384     9/1/2017        Jahan C. Sagafi     0.30   Discuss line of operations for pretrial memorandum.                                  K. Trial
O&G    17385     9/1/2017        Elizabeth Stork     1.40   Review mock juror feedback; correspondence with MNL and MJS re same.                 K. Trial
O&G    17386     9/1/2017        Elizabeth Stork     0.10   Correspondence with JYY re research re class trial and representativeness.           K. Trial
O&G    17387     9/1/2017        Elizabeth Stork     0.10   Review research memorandum from JYY re decertification and representativeness at     E. Motions
                                                            trial.
O&G    17388     9/1/2017       Elizabeth Stork      0.10   Review trial plan summary from JCS.                                                  K. Trial
O&G    17389     9/1/2017      Darnley D. Stewart    1.00   Telephone conference with opt in.                                                    K. Trial
O&G    17390     9/1/2017        Christine Park      0.90   Correspondence and telephone conferences with deposed opt‐in class members re        K. Trial
                                                            discovery documents re hours worked, update case file re same, and correspondence
                                                            with team re same.
O&G    17391     9/4/2017     Michael N. Litrownik   0.50   Review potential trial exhibits; data entry.                                         K. Trial
O&G    17392     9/5/2017     Michael N. Litrownik   1.30   Review exhibits re: analysis for trial and JPTM.                                     K. Trial
O&G    17393     9/5/2017     Michael J. Scimone     6.50   Review jury consultant materials.                                                    K. Trial

                                                                  Page 588 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 590 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours Description                                                                                  Code
O&G    17394     9/5/2017     Michael D. Levinson    1.70 Research and memorandumon CT and 2d Circuit law for FWW and sending to EVS.            E. Motions

O&G    17395     9/5/2017     Michael D. Levinson   2.70   Research and memorandumon the state of FWW law in CT and the 2d Circuit.              E. Motions
O&G    17396     9/5/2017     Michael D. Levinson   3.00   Research and memorandumon the state of FWW law in CT and the 2d Circuit.              E. Motions
O&G    17397     9/5/2017       LiAnne P. Chan      0.40   Review case file and compile discovery documents re trial preparation.                K. Trial
O&G    17398     9/5/2017       Christine Park      0.50   Telephone conference with class member re updated contact information, review case    A. Investigation
                                                           file re same, and correspondence with LXC and EVS re same.
O&G    17399     9/5/2017       Christine Park      0.10   Telephone conference and correspondence with deposed opt‐in class members re          K. Trial
                                                           discovery documents, and update case file re same.
O&G    17400     9/6/2017     Darnley D. Stewart    0.60   Telephone conference with opt in.                                                     K. Trial
O&G    17401     9/6/2017     Darnley D. Stewart    0.50   Team call re trial preparation.                                                       K. Trial
O&G    17402     9/6/2017    NY Student Law Clerk   1.40   [JYY] Research on class and collective action.                                        E. Motions
O&G    17403     9/6/2017    Michael N. Litrownik   0.10   Review trial exhibits.                                                                K. Trial
O&G    17404     9/6/2017    Michael N. Litrownik   0.20   Conference with MJS re: trial strategy.                                               K. Trial
O&G    17405     9/6/2017    Michael N. Litrownik   0.50   Telephone conference with Plaintiff counsel re: pretrial and trial strategy.          K. Trial
O&G    17406     9/6/2017     Michael J. Scimone    1.10   Review transcripts of corporate witness depositions to prepare pretrial memorandum.   K. Trial

O&G    17407     9/6/2017     Michael J. Scimone    0.50   Telephone conference with JCS re trial strategy.                                      K. Trial
O&G    17408     9/6/2017     Michael J. Scimone    0.50   Telephone conference with co‐counsel re litigation strategy.                          F. Strategy
O&G    17409     9/6/2017     Michael J. Scimone    3.00   Review juror feedback, update task list.                                              K. Trial
O&G    17410     9/6/2017      LiAnne P. Chan       0.50   Telephone conference with attorney team re pre‐trial memorandum preparation.          K. Trial

O&G    17411     9/6/2017      Justin M. Swartz     0.10 Correspondence with W. Anthony (opposing counsel) regarding potential for               H. Settlement
                                                         mediation.
O&G    17412     9/6/2017      Justin M. Swartz     0.10 Correspondence with JCS regarding potential for mediation.                              H. Settlement
O&G    17413     9/6/2017       Jahan C. Sagafi     0.10 Discuss settlement negotiations.                                                        H. Settlement
O&G    17414     9/6/2017       Jahan C. Sagafi     1.60 Team discussions re trial preparation, assignments, pretrial memorandum; jury           K. Trial
                                                         consultant instructions.
O&G    17415     9/6/2017       Elizabeth Stork     0.10 Correspondence with MJS and CHP re trial exhibits.                                      K. Trial
O&G    17416     9/6/2017       Elizabeth Stork     0.30 Review and organize potential trial exhibits.                                           K. Trial
O&G    17417     9/6/2017       Elizabeth Stork     0.10 Conference with MNL re exhibits.                                                        K. Trial
O&G    17418     9/6/2017       Elizabeth Stork     0.50 Telephone conference with co‐counsel re trial preparation.                              K. Trial
O&G    17419     9/6/2017       Elizabeth Stork     0.10 Conference with CHP re opt‐in discovery.                                                B. Discovery
O&G    17420     9/6/2017       Elizabeth Stork     2.40 Review documents for potential exhibits.                                                D. Doc. Revw.
O&G    17421     9/6/2017     Darnley D. Stewart    1.10 Review witness interviews.                                                              K. Trial
O&G    17422     9/6/2017       Christine Park      0.80 Update list of proposed trial exhibits per EVS in case file.                            K. Trial
O&G    17423     9/6/2017       Christine Park      0.50 Conference with MNL and LXC re trial team call.                                         K. Trial
O&G    17424     9/7/2017     Darnley D. Stewart    1.30 Telephone conference with C. Koch re mock jury results.                                 K. Trial
O&G    17425     9/7/2017    NY Student Law Clerk   0.30 [JYY] Meeting with EVS re class and collective action research.                         E. Motions
O&G    17426     9/7/2017    Michael N. Litrownik   1.50 Reiew trial exhibit.                                                                    K. Trial

                                                                 Page 589 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 591 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date         Timekeeper           Hours Description                                                                                      Code
O&G    17427     9/7/2017    Michael N. Litrownik     0.30 Review of call with C. Koch; correspondence to Plaintiff counsel re: trial strategy.      K. Trial

O&G    17428     9/7/2017     Michael J. Scimone     2.10   Review CSC witness deposition transcripts.                                               K. Trial
O&G    17429     9/7/2017     Michael J. Scimone     1.00   Review juror feedback.                                                                   K. Trial
O&G    17430     9/7/2017     Michael J. Scimone     0.30   Conference with LPC re class member outreach project.                                    A. Investigation
O&G    17431     9/7/2017     Michael J. Scimone     0.60   Conference with MNL, EVS re class member outreach project.                               A. Investigation
O&G    17432     9/7/2017     Michael J. Scimone     0.20   Conference with CHP re class member outreach project.                                    E. Motions
O&G    17433     9/7/2017     Michael J. Scimone     0.10   Conference with DDS re juror feedback.                                                   K. Trial
O&G    17434     9/7/2017     Michael J. Scimone     1.20   Telephone conference with C. Koch re juror feedback.                                     K. Trial
O&G    17435     9/7/2017      LiAnne P. Chan        1.00   Conference with MJS re decertified opt‐ins data project; review class list and data re   D. Doc. Revw.
                                                            decertified opt‐ins.
O&G    17436     9/7/2017      Jahan C. Sagafi       0.10   Discuss motion in limine drafts with co‐counsel.                                         K. Trial
O&G    17437     9/7/2017      Elizabeth Stork       0.30   Conference with NYLC re representative evidence research.                                E. Motions
O&G    17438     9/7/2017      Elizabeth Stork       0.10   Telephone conference with W. Wong re opt‐in discovery.                                   B. Discovery
O&G    17439     9/7/2017      Elizabeth Stork       0.10   Correspondence with CHP re opt‐in discovery.                                             B. Discovery
O&G    17440     9/7/2017      Elizabeth Stork       0.30   Correspondence with CHP re class members and opt‐in discovery.                           B. Discovery
O&G    17441     9/7/2017      Elizabeth Stork       0.40   Conference with MJS re trial preparation.                                                K. Trial
O&G    17442     9/7/2017      Elizabeth Stork       0.10   Conference with NYLC re research re representativeness.                                  E. Motions
O&G    17443     9/7/2017      Elizabeth Stork       0.20   Review JYY research re representativeness.                                               E. Motions
O&G    17444     9/7/2017      Elizabeth Stork       0.10   Telephone confernece with CHP re outstanding opt‐in discovery.                           B. Discovery
O&G    17445     9/7/2017     Darnley D. Stewart     0.50   Telephone conference with opt in.                                                        K. Trial
O&G    17446     9/7/2017       Christine Park       0.70   Compile list of proposed trial exhibits per EVS, and correspondence to team re same.     K. Trial

O&G    17447     9/7/2017       Christine Park       0.50 Telephone conference and correspondence with class members re documents re hours A. Investigation
                                                          worked, and update case file re same.
O&G    17448     9/7/2017       Christine Park       1.40 Correspondence with EVS re proposed trial exhibits and review case file re same. K. Trial

O&G    17449     9/7/2017       Christine Park       0.10 Telephone conference and correspondence with class member opt in re updated                A. Investigation
                                                          resume, and update case file call log re same.
O&G    17450     9/7/2017       Christine Park       1.20 Telephone conference with deposed opt‐in class member, update case file re same,           A. Investigation
                                                          and correspondence with EVS re same.
O&G    17451     9/7/2017     Christopher C. Alter   0.20 Assign case to CHP on e‐discovery vendor; correspondence with CHP re same.                 K. Trial

O&G    17452     9/8/2017    Michael N. Litrownik    3.60 Review and analyze preliminary trial exhibits.                                             K. Trial
O&G    17453     9/8/2017    Michael J. Scimone      1.60 Research re bifurcation of damages.                                                        E. Motions
O&G    17454     9/8/2017    Michael J. Scimone      1.40 Review draft jury instructions and argument for pretrial memorandumre damages              K. Trial
                                                          determinations, correspondence with JCS re same.
O&G    17455     9/8/2017     Michael J. Scimone     2.10 Review transcipts of CSC witness depositions.                                              K. Trial
O&G    17456     9/8/2017      Justin M. Swartz      0.10 Correspondence with opposing counsel W. Anthony.                                           F. Strategy



                                                                  Page 590 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 592 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                     Code
O&G    17457     9/8/2017       Justin M. Swartz      0.50 Prepare for and attend call with W. Anthony (opposing counsel) regarding potential       H. Settlement
                                                           negotiations.
O&G    17458     9/8/2017       Jahan C. Sagafi       0.50 Discuss agreement re e‐TES for damages and class notice.                                 E. Motions
O&G    17459     9/8/2017       Jahan C. Sagafi       0.80 Edit and discuss jury instructions; task assignments.                                    K. Trial
O&G    17460     9/8/2017       Elizabeth Stork       0.10 Correspondence with MJS and MNL re jury instructions re damages.                         K. Trial
O&G    17461     9/8/2017       Elizabeth Stork       0.10 Telephone conference with Named Plaintiff (VM) re inquiry re opt‐in not on class list.   A. Investigation

O&G    17462     9/8/2017       Elizabeth Stork      0.10 Telephone conference with D. Golder (opposing counsel) (VM) re inquiries from CSC         A. Investigation
                                                          employees not on class list.
O&G    17463     9/8/2017       Elizabeth Stork      0.10 Correspondence with CHP re opt in opt‐in discovery.                                       B. Discovery
O&G    17464     9/8/2017        Christine Park      0.20 Correspondence to class member re attorney consultation with EVS.                         A. Investigation
O&G    17465     9/8/2017        Christine Park      0.30 Compile preliminary proposed trial exhibits in the case file.                             K. Trial
O&G    17466     9/10/2017    Michael J. Scimone     0.80 Review transcripts of CSC witness depoisitions.                                           K. Trial
O&G    17467     9/11/2017    Michael N. Litrownik   0.20 Conference with JWG re: trial witness issues.                                             K. Trial
O&G    17468     9/11/2017    Michael N. Litrownik   0.20 Sort and categorize proposed exhibits for exhibit review and analysis.                    K. Trial
O&G    17469     9/11/2017    Michael N. Litrownik   0.60 Conference with MLS re: trial strategy, exhibits, and related issues.                     K. Trial
O&G    17470     9/11/2017    Michael J. Scimone     0.90 Conference with JG re case backgroundk, research re trial witnesses.                      K. Trial
O&G    17471     9/11/2017    Michael J. Scimone     3.00 Confirm conference setup for exhibit review.                                              K. Trial
O&G    17472     9/11/2017    Michael J. Scimone     0.70 Conference with MNL re trial witnesses, potential exhibits.                               K. Trial
O&G    17473     9/11/2017    Michael J. Scimone     0.60 Telephone conference with DDS, G. Casey (co‐counsel) re potential witness outreach.       K. Trial

O&G    17474     9/11/2017     Michael J. Scimone    2.20 Review witness notes, draft preliminary witness compilation notes.                        K. Trial
O&G    17475     9/11/2017      LiAnne P. Chan       2.60 Correspondence with CHP re preliminary trial exhibits; compile preliminary trial          K. Trial
                                                          exhibits.
O&G    17476     9/11/2017      Jahan C. Sagafi      0.40 Prepare for exhibit meeting and discuss pretrial memorandum strategy.                     K. Trial
O&G    17477     9/11/2017     Darnley D. Stewart    0.50 Witness team call.                                                                        K. Trial
O&G    17478     9/11/2017       Christine Park      3.30 Review proposed trial exhibits per MNL, review case file and correspondence with LXC      K. Trial
                                                          re same, and update proposed trial exhibits list.
O&G    17479     9/11/2017       Christine Park      0.10 Calendar telephone conference for EVS and class member re discovery documents, and        F. Strategy
                                                          correspondence with EVS re same.
O&G    17480     9/12/2017    Michael N. Litrownik   0.20 Conference with MJS and EVS re: recap of exhibit day.                                     K. Trial
O&G    17481     9/12/2017    Michael N. Litrownik   4.80 Exhibit day conference re: analysis of potential trial exhibits.                          K. Trial
O&G    17482     9/12/2017    Michael N. Litrownik   0.20 Review working list of exihibits.                                                         K. Trial
O&G    17483     9/12/2017    Michael J. Scimone     2.30 Update exhibit list based on team meeting re exhibits.                                    K. Trial
O&G    17484     9/12/2017    Michael J. Scimone     5.90 Conference with team, co‐counsel re trial exhibits.                                       K. Trial
O&G    17485     9/12/2017    Michael J. Scimone     0.60 Set up exhibit presentation for co‐counsel meeting.                                       K. Trial
O&G    17486     9/12/2017    Michael J. Scimone     0.90 Review transcripts of CSC corporate witnesses.                                            K. Trial
O&G    17487     9/12/2017      LiAnne P. Chan       5.60 Conference with team re proposed trial exhibits.                                          K. Trial
O&G    17488     9/12/2017     Justin M. Swartz      0.20 Correspondence with JCS regarding potential mediation.                                    H. Settlement
O&G    17489     9/12/2017      Jahan C. Sagafi      5.30 Team meeting re exhibits and trial prepare; follow up internally.                         K. Trial

                                                                  Page 591 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 593 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                       Code
O&G    17490     9/12/2017      Elizabeth Stork       4.70 Conference with co‐counsel, MNL, MJS, DDS, JCS, LPC, CHP, JWG re trial exhibits.           K. Trial

O&G    17491     9/12/2017     Darnley D. Stewart    5.60 Trial Exhibit team meeting.                                                                 K. Trial
O&G    17492     9/12/2017       Christine Park      4.90 Attend trial team conference re proposed trial exhibits with MJS, DDS, LPC, EVS, JXG,       K. Trial
                                                          and MNL.
O&G    17493     9/12/2017       Christine Park      0.30 Correspondence with class member, update case file re documents re hours worked,            A. Investigation
                                                          and correspondence to EVS and LPC re same.
O&G    17494     9/13/2017    Michael N. Litrownik   0.30 Legal reseach re: reply brief on FWW issues.                                                K. Trial
O&G    17495     9/13/2017    Michael N. Litrownik   0.90 Telephone conference with Plaintiffs' counsel re: pretrial and trial strategy and related   K. Trial
                                                          issues; conference with MJS and JWG re: same.
O&G    17496     9/13/2017     Michael J. Scimone    0.50 Conference with JCS re pretrial memorandum, workflow.                                       K. Trial
O&G    17497     9/13/2017     Michael J. Scimone    3.30 Revise pretrial memorandum.                                                                 K. Trial
O&G    17498     9/13/2017     Michael J. Scimone    0.40 Conference with MNL, JG re pretrial memorandum tasks.                                       K. Trial
O&G    17499     9/13/2017     Michael J. Scimone    0.70 Telephone conference with Plaintiff team re trial strategy.                                 K. Trial
O&G    17500     9/13/2017     Michael J. Scimone    1.10 Update exhibit list, correspondence with paralegals re exhibit management.                  K. Trial
O&G    17501     9/13/2017     Michael J. Scimone    0.30 Review T. Jackson (co‐counsel) markup of jury instructions.                                 K. Trial
O&G    17502     9/13/2017      Justin M. Swartz     0.10 Correspondence with W. Anthony (opposing counsel) regarding potential mediation.            H. Settlement

O&G    17503     9/13/2017      Justin M. Swartz     0.10 Correspondence with W. Anthony (opposing counsel) regarding potential for                   H. Settlement
                                                          settlement.
O&G    17504     9/13/2017       Jahan C. Sagafi     0.20 Propose trial plan to Defendant and discuss with team.                                      K. Trial
O&G    17505     9/13/2017       Jahan C. Sagafi     1.90 Team discussion re trial strategy and pretrial memornadum edits and discussion.             K. Trial

O&G    17506     9/13/2017       Christine Park      1.10 Compile document information re proposed trial exhibits, and correspondence with            K. Trial
                                                          MJS re same.
O&G    17507     9/13/2017       Christine Park      0.20 Correspondence to EVS re document collection re deposed opt‐in class members, and           A. Investigation
                                                          review case file re same.
O&G    17508     9/13/2017       Christine Park      2.20 Compile updated proposed trial exhibits in case file, and correspondence with team re       K. Trial
                                                          same.
O&G    17509     9/13/2017       Christine Park      0.60 Conference with trial preparation team re pretrial memo.                                    K. Trial
O&G    17510     9/13/2017       Christine Park      0.10 Update case file re class member's updated contact information.                             A. Investigation
O&G    17511     9/14/2017    Michael N. Litrownik   1.40 Legal research re: fluctuating workweek questions for PTM.                                  E. Motions
O&G    17512     9/14/2017    Michael J. Scimone     8.20 Review and edit jury instructions.                                                          K. Trial
O&G    17513     9/14/2017    Michael J. Scimone     0.80 Review and edit draft motions in limine.                                                    K. Trial
O&G    17514     9/14/2017      Jahan C. Sagafi      1.90 Pretrial memorandum; motions in limine; verdict form.                                       K. Trial
O&G    17515     9/14/2017      Elizabeth Stork      1.20 Review opt‐in discovery supplemental documents re hours; correspondence with MJS,           D. Doc. Revw.
                                                          MNL, and JWG re same.
O&G    17516     9/14/2017      Elizabeth Stork      0.20 Review H. Josephson deposition transcript in connection with exhibit list.                  K. Trial
O&G    17517     9/14/2017      Elizabeth Stork      0.10 Correspondence with CHP and LPC re documents from opt‐ins re hours worked.                  A. Investigation



                                                                  Page 592 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 594 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours   Description                                                                                  Code
O&G    17518     9/14/2017      Elizabeth Stork       0.30   Correspondence with MJS re potential exhibits.                                        K. Trial
O&G    17519     9/14/2017      Elizabeth Stork       0.10   Correspondence with MJS re E‐TES exhibits.                                            K. Trial
O&G    17520     9/14/2017      Elizabeth Stork       1.70   Review documents for potential exhibits.                                              D. Doc. Revw.
O&G    17521     9/14/2017      Elizabeth Stork       0.40   Review draft and sample verdict forms.                                                K. Trial
O&G    17522     9/14/2017      Elizabeth Stork       0.10   Correspondence with D. Golder (opposing counsel) re class member contacts and class   A. Investigation
                                                             list.
O&G    17523     9/14/2017      Elizabeth Stork      0.10    Telephone conference (VM) with opposing counsel D. Golder re potential class          A. Investigation
                                                             members and class list.
O&G    17524     9/14/2017      Elizabeth Stork      0.10    Telephone conference (VM) with opt‐in re inquiry into class list.                     A. Investigation
O&G    17525     9/14/2017     Daniel Stromberg      0.10    Advise EVS re: boolean searching across Defendants' productions.                      B. Discovery
O&G    17526     9/15/2017    Darnley D. Stewart     3.00    Draft witness summaries.                                                              K. Trial
O&G    17527     9/15/2017    Michael N. Litrownik   0.50    Telephone conference with Plaintiff counsel re: trial strategy and PTM.               K. Trial
O&G    17528     9/15/2017    Michael N. Litrownik   0.80    Legal research re: FWW issues for PTM.                                                E. Motions
O&G    17529     9/15/2017    Michael J. Scimone     0.30    Conference with JCS re pretrial submissions, presentation of evidence at trial.       K. Trial

O&G    17530     9/15/2017     Michael J. Scimone    0.60    Conference with team re presentation of evidence at trial.                            K. Trial
O&G    17531     9/15/2017     Michael J. Scimone    0.60    Telephone conference with witness team re proposed witnesses for trial.               K. Trial
O&G    17532     9/15/2017     Michael J. Scimone    7.80    Revise pretrial memorandum and related submissions.                                   K. Trial
O&G    17533     9/15/2017      Jahan C. Sagafi      1.80    Pretrial memorandum and team discussions re trial strategy; jury instructions; jury   K. Trial
                                                             questionnaire.
O&G    17534     9/15/2017    Darnley D. Stewart     0.50    Witness team call.                                                                    K. Trial
O&G    17535     9/18/2017    Michael N. Litrownik   0.30    Review additional pretrial documents.                                                 K. Trial
O&G    17536     9/18/2017    Michael N. Litrownik   1.10    Review and revise Plaintiffs' pretrial memorandum.                                    K. Trial
O&G    17537     9/18/2017    Michael J. Scimone     7.80    Edit and finalize pretrial memorandum and supporting documents; supervise filing of   K. Trial
                                                             same.
O&G    17538     9/18/2017      LiAnne P. Chan       4.40    Pre‐trial memo.                                                                       K. Trial
O&G    17539     9/18/2017      Jahan C. Sagafi      0.30    Edit and discuss pretrial memorandum.                                                 K. Trial
O&G    17540     9/18/2017      Elizabeth Stork      0.10    Review proposed production of Plaintiffs' documents.                                  D. Doc. Revw.
O&G    17541     9/18/2017      Elizabeth Stork      0.50    Conference with CHP re opt‐in document production.                                    B. Discovery
O&G    17542     9/18/2017      Elizabeth Stork      0.20    Correspondence with opt‐in R. Kelly re case status.                                   A. Investigation
O&G    17543     9/18/2017      Elizabeth Stork      1.20    Proofread draft jury instructions.                                                    K. Trial
O&G    17544     9/18/2017      Elizabeth Stork      0.50    Conference with JWB re class member contact.                                          A. Investigation
O&G    17545     9/18/2017      Elizabeth Stork      0.40    Prepare opt‐in supplemental discovery for production; correspondence with MJS and     B. Discovery
                                                             CHP re same.
O&G    17546     9/18/2017      Elizabeth Stork      0.20    Review correspondence between MJS and co‐counsel re pre‐trial memorandum.             K. Trial

O&G    17547     9/18/2017       Christine Park      2.00 Prepare document production of 2017‐09‐18, and correspondence with EVS re same.          B. Discovery

O&G    17548     9/18/2017       Christine Park      0.10 Telephone conference with class members re case status, and update case file re her      A. Investigation
                                                          contact information.

                                                                   Page 593 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 595 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                   Code
O&G    17549     9/18/2017       Christine Park        0.10 Prepare Plaintiffs' pre‐trial memorandum for filing with the District Court of         K. Trial
                                                            Pennsylvania.
O&G    17550     9/18/2017       Christine Park        0.10 Update case file re updated contact information for class member.                      A. Investigation
O&G    17551     9/18/2017       Christine Park        0.30 Correspondence with JXG re proposed trial exhibit, and review case file re same.       K. Trial

O&G    17552     9/18/2017       Christine Park       0.20 Correspondence to class member re case status.                                          A. Investigation
O&G    17553     9/19/2017     Part Time Paralegal    1.00 [NXR] Prepare and send courtesy copies of Plaintiffs' motions in limine and pre‐trial   K. Trial
                                                           memorandum.
O&G    17554     9/19/2017     Michael J. Scimone     0.70 Update deadline tracker for working file.                                               K. Trial
O&G    17555     9/19/2017     Michael J. Scimone     0.10 Correspondence with JCS, paralegal team re courtesy copies.                             F. Strategy
O&G    17556     9/19/2017      Jahan C. Sagafi       0.20 Discuss next steps for data flaws.                                                      B. Discovery
O&G    17557     9/19/2017      Elizabeth Stork       0.10 Correspondence with CHP re Defendant's document production.                             B. Discovery
O&G    17558     9/19/2017      Elizabeth Stork       0.30 Review Plaintiffs' documents for production.                                            D. Doc. Revw.
O&G    17559     9/19/2017      Elizabeth Stork       0.10 Correspondence with co‐counsel re Plaintiffs' supplemental document production.         B. Discovery

O&G    17560     9/19/2017       Christine Park       0.50 Prepare and send Plaintiffs' supplemental production of 2017‐09‐19 to Defendants via    B. Discovery
                                                           file transfer.
O&G    17561     9/19/2017       Christine Park       0.30 Update case file re updated contact information for three class members,                F. Strategy
                                                           correspondence to one class member re update contact information, and
                                                           correspondence to EVS re class member's status re this case.
O&G    17562     9/19/2017       Christine Park       0.10 Telephone conference with class member re case status, and update case file re          A. Investigation
                                                           contact information.
O&G    17563     9/19/2017       Christine Park       0.40 Prepare Plaintiffs' production documents, and correspondence to EVS re same.            B. Discovery

O&G    17564     9/20/2017     Michael J. Scimone     0.50   Conference with JCS re PTM reply workflow, dismissed opt‐ins.                         F. Strategy
O&G    17565     9/20/2017     Michael J. Scimone     0.50   Conference with JG re workflow for PTM reply.                                         K. Trial
O&G    17566     9/20/2017     Michael J. Scimone     1.10   Map workflow for drafting reply pretrial memorandum.                                  K. Trial
O&G    17567     9/20/2017      LiAnne P. Chan        0.20   Save docket documents to case file.                                                   F. Strategy
O&G    17568     9/20/2017      LiAnne P. Chan        0.20   Save Defendant's document production to case file; correspondence with CHP re same.   F. Strategy

O&G    17569     9/20/2017       Jahan C. Sagafi      0.20 Correspondence re workflow for pretrial memorandum.                                     K. Trial
O&G    17570     9/20/2017       Jahan C. Sagafi      0.50 Prepare workflow for pretrial memorandum reply.                                         K. Trial
O&G    17571     9/20/2017       Elizabeth Stork      0.10 Conference with JWG re class‐member inquiries.                                          A. Investigation
O&G    17572     9/20/2017      Daniel Stromberg      0.20 Advise re: Defendant production imports to e‐discovery vendor.                          B. Discovery
O&G    17573     9/20/2017        Christine Park      0.10 Correspondence to team re Defendants' production of 2017‐09‐19.                         B. Discovery
O&G    17574     9/20/2017     Christopher C. Alter   0.30 Correspondence with CHP, DXS re importing Defendants' document production to e‐         B. Discovery
                                                           discovery vendor.
O&G    17575     9/21/2017    NY Student Law Clerk    0.20 [JYY] Meeting with MJS re assignment.                                                   F. Strategy
O&G    17576     9/21/2017    NY Student Law Clerk    2.70 [JYY] Research on state procedures for wage and hour claims.                            F. Strategy
O&G    17577     9/21/2017     Michael J. Scimone     0.10 Correspondence with paralegals re pro hac vice motion.                                  F. Strategy

                                                                   Page 594 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 596 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                   Code
O&G    17578     9/21/2017     Michael J. Scimone     0.10 Correspondence with T. Jackson (co‐counsel) re data production.                        B. Discovery
O&G    17579     9/21/2017     Michael J. Scimone     0.70 Review data for dismissed senior professionals, correspondence re research re same.    D. Doc. Revw.

O&G    17580     9/21/2017      Jahan C. Sagafi      0.10 Discuss data production efforts.                                                        B. Discovery
O&G    17581     9/21/2017      Elizabeth Stork      0.10 Correspondence with JWG re class member inquiry.                                        A. Investigation
O&G    17582     9/21/2017       Christine Park      0.30 Review case file re client documents for G. and L. Chamberlin, and correspondence       D. Doc. Revw.
                                                          with JXG and LPC re same.
O&G    17583     9/21/2017       Christine Park      0.10 Review case file re communications with class member G. and L. Chamberlin, and          A. Investigation
                                                          correspondence with LPC and JXG re same.
O&G    17584     9/22/2017     Michael J. Scimone    0.70 Collect data production to produce to D. Ranahan (co‐counsel).                          B. Discovery
O&G    17585     9/22/2017     Michael J. Scimone    0.20 Revise letter to senior professional systems administrator.                             E. Motions
O&G    17586     9/22/2017     Michael J. Scimone    0.20 Correspondence with D. Ranahan (co‐counsel) re class member data.                       B. Discovery
O&G    17587     9/22/2017       LiAnne P. Chan      0.20 Prepare file transfer to co‐counsel re Defendant's data production.                     B. Discovery
O&G    17588     9/22/2017      Justin M. Swartz     0.10 Correspondence with W. Anthony (opposing counsel) regarding potential mediation.        H. Settlement

O&G    17589     9/22/2017      Justin M. Swartz     0.40 Review notes and conference with JCS re potential resumed mediation and negotiating     H. Settlement
                                                          position.
O&G    17590     9/22/2017       Jahan C. Sagafi     0.10 Review and discuss Rule 23 decision.                                                    E. Motions
O&G    17591     9/22/2017       Jahan C. Sagafi     1.60 Discuss settlement strategy with team and mediator.                                     H. Settlement
O&G    17592     9/22/2017       Elizabeth Stork     0.10 Correspondence with MJS re hours data for Plaintiffs.                                   B. Discovery
O&G    17593     9/22/2017       Elizabeth Stork     0.10 Conference with MJS re hours data for Plaintiffs.                                       B. Discovery
O&G    17594     9/22/2017        Christine Park     0.50 Prepare pro hac vice motion for JXG.                                                    E. Motions
O&G    17595     9/22/2017        Christine Park     0.10 Update case file re Defendants' supplemental production of 2015‐11‐04.                  F. Strategy
O&G    17596     9/24/2017    NY Student Law Clerk   2.70 [JYY] Continue research on wage and hour procedures.                                    E. Motions
O&G    17597     9/25/2017     Part Time Paralegal   1.20 [HSA] Prepare JWG certificate of good standing request for PHV motion filing.           E. Motions

O&G    17598     9/25/2017     Michael J. Scimone    0.20   Review memorandum re state wage and hour procedures.                                  E. Motions
O&G    17599     9/25/2017     Michael J. Scimone    0.10   Correspondence with K. Kravetz (co‐counsel) re pro hac vice motion.                   K. Trial
O&G    17600     9/25/2017     Michael J. Scimone    0.20   Correspondence with D. Ranahan (co‐counsel) re data production.                       B. Discovery
O&G    17601     9/25/2017      Justin M. Swartz     0.10   Review memorandum regarding negotiation strategy.                                     H. Settlement
O&G    17602     9/25/2017       Jahan C. Sagafi     0.20   Discuss possible settlement options and guidance for new team member.                 H. Settlement
O&G    17603     9/25/2017        Christine Park     1.30   Prepare pro hac vice motion for JWG, review N.Y. 2nd Judicial Department's rules re   E. Motions
                                                            certificates of good standing, and correspondence with JWG, MTL, HSA, MJS, and SNA
                                                            re same.
O&G    17604     9/26/2017     Part Time Paralegal   0.20   [HSA]‐ Save certificate of good standing to file.                                     K. Trial
O&G    17605     9/26/2017     Part Time Paralegal   1.50   [HSA] Travel to court and and request certificate of good standing.                   I. Travel
O&G    17606     9/26/2017    NY Student Law Clerk   2.90   [JYY] Follow up research on wage and hour procedures.                                 E. Motions
O&G    17607     9/26/2017     Michael J. Scimone    0.10   Conference with LPC re mass mailing to senior professionals.                          A. Investigation
O&G    17608     9/26/2017     Michael J. Scimone    0.70   Review research re state filing procedures.                                           E. Motions
O&G    17609     9/26/2017     Michael J. Scimone    0.50   Draft email re reply pretrial memorandum workflow.                                    K. Trial

                                                                  Page 595 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 597 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours   Description                                                                                    Code
O&G    17610     9/26/2017       LiAnne P. Chan        0.40   Conference with CHP re correspondence to class members.                                 A. Investigation
O&G    17611     9/26/2017       LiAnne P. Chan        0.10   Conference with MJS re correspondence to class members.                                 A. Investigation
O&G    17612     9/26/2017      Justin M. Swartz       0.10   Conference with mediator.                                                               H. Settlement
O&G    17613     9/26/2017      Justin M. Swartz       0.30   Conference with mediator re second session.                                             H. Settlement
O&G    17614     9/26/2017       Jahan C. Sagafi       0.20   Discuss workflow for pretrial motions.                                                  K. Trial
O&G    17615     9/26/2017       Jahan C. Sagafi       0.40   Discuss mediation discussions and data issues.                                          H. Settlement
O&G    17616     9/26/2017       Jahan C. Sagafi       0.20   Discuss communications to class members re Rule 23 decision.                            A. Investigation
O&G    17617     9/26/2017       Elizabeth Stork       0.10   Correspondence with opposing counsel D. Golder re class member inquiries.               A. Investigation
O&G    17618     9/26/2017       Elizabeth Stork       0.10   Review correspondence from MJS re pre‐trial preparation.                                K. Trial
O&G    17619     9/26/2017        Christine Park       3.70   Prepare mailing list for mass mailing to class members, and correspondence to team re   A. Investigation
                                                              same.
O&G    17620     9/26/2017        Christine Park      0.40    Conference with LPC re mass mailing to class members.                                   A. Investigation
O&G    17621     9/27/2017        Stephanie Yu        1.10    Mass Mailing.                                                                           A. Investigation
O&G    17622     9/27/2017    NY Student Law Clerk    1.40    [JYY] Call state agencies and confirm procedures and email findings to MJS.             F. Strategy
O&G    17623     9/27/2017     Michael J. Scimone     0.80    Team call re trial planning.                                                            K. Trial
O&G    17624     9/27/2017     Michael J. Scimone     0.70    Finalize and oversee mailings to senior professional systems administrator.             E. Motions
O&G    17625     9/27/2017       Jahan C. Sagafi      0.10    Discuss pretrial memorandumand trial plan with Defendant.                               K. Trial
O&G    17626     9/27/2017       Jahan C. Sagafi      0.30    Provide guidance re tolling stipulation; discuss with Defendant and team.               E. Motions
O&G    17627     9/27/2017       Jahan C. Sagafi      0.20    Class member intake.                                                                    A. Investigation
O&G    17628     9/27/2017       Jahan C. Sagafi      1.00    Team meeting re trial preparation and work allocation.                                  K. Trial
O&G    17629     9/27/2017       Elizabeth Stork      0.20    Conference with MJS re class member data corrections.                                   B. Discovery
O&G    17630     9/27/2017       Elizabeth Stork      0.80    Telephone conference with co‐counsel re trial preparation.                              K. Trial
O&G    17631     9/27/2017     Darnley D. Stewart     1.00    Team call.                                                                              F. Strategy
O&G    17632     9/27/2017        Christine Park      0.10    Conference with IT support re case extension setup.                                     F. Strategy
O&G    17633     9/27/2017        Christine Park      0.10    Conference with CVL re mass mailing to senior‐level opt‐in class members.               A. Investigation
O&G    17634     9/27/2017        Christine Park      2.50    Compile mailing list for mailing to senior‐level opt‐in class members.                  A. Investigation
O&G    17635     9/27/2017        Christine Park      0.50    Review case file re position level information re opt‐in class members, and             A. Investigation
                                                              correspondence with team re same.
O&G    17636     9/27/2017     Christopher C. Alter   1.00    Import Defendants' document production to e‐discovery vendor; correspondence with       B. Discovery
                                                              DXS re same; correspondence with e‐discovery vendor customer support re error re
                                                              same.
O&G    17637     9/28/2017     Michael J. Scimone     0.10    Review and edit draft stipulation, correspondence with JCS re same.                     K. Trial
O&G    17638     9/28/2017     Michael J. Scimone     0.30    Review correspondence from T. Jackson (co‐counsel) re data production.                  D. Doc. Revw.
O&G    17639     9/28/2017     Michael J. Scimone     0.30    Correspondence with MNL, EVS, JG re intakes from clients.                               A. Investigation
O&G    17640     9/28/2017       Jahan C. Sagafi      0.30    Negotiate class list and data.                                                          H. Settlement
O&G    17641     9/28/2017       Jahan C. Sagafi      0.10    Discuss stipulation re damages sought at trial.                                         E. Motions
O&G    17642     9/28/2017       Jahan C. Sagafi      0.60    Analyze damages.                                                                        E. Motions
O&G    17643     9/28/2017        Christine Park      0.30    Compile list of class members responding to mass mailing.                               A. Investigation
O&G    17644     9/28/2017     Christopher C. Alter   0.10    TIFF imported PDF image from document production.                                       B. Discovery



                                                                    Page 596 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 598 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                    Code
O&G    17645     9/28/2017     Christopher C. Alter    0.20 Correspondence with DXS re solved issues re importing Defendants' production; review    K. Trial
                                                            production import re same.
O&G    17646     9/28/2017     Legal Administrator     1.00 HJ [Processed and delivered mass mailing to post office after hours.]                   A. Investigation
O&G    17647     9/29/2017     Michael J. Scimone      0.20 Review and edit draft stipulation.                                                      K. Trial
O&G    17648     9/29/2017     Michael J. Scimone      0.10 Conference with JG re drafting tolling stipulation.                                     E. Motions
O&G    17649     9/29/2017       Jahan C. Sagafi       0.70 Discuss settlement strategy with team and mediator.                                     H. Settlement
O&G    17650     9/29/2017       Jahan C. Sagafi       0.30 Discuss calculation of hours worked from e‐TES numbers.                                 B. Discovery
O&G    17651     9/29/2017       Jahan C. Sagafi       0.30 Tolling stipulation.                                                                    E. Motions
O&G    17652     9/29/2017       Elizabeth Stork       0.50 Telephone conferences with G. Gresh, L. Holmes re inclusion in class list;              A. Investigation
                                                            correspondence with JWG re class member inquiries re inclusion in class list.
O&G    17653     9/29/2017       Christine Park        0.10 Update case file re pro hac vice motion for JWG.                                        F. Strategy
O&G    17654     9/29/2017       Christine Park        0.20 Update case file re client documents re class member G. Chamberlin, and                 A. Investigation
                                                            correspondence to JWG re same.
O&G    17655     9/29/2017        Christine Park       0.30 Update case file re case inquiry from prior class member.                               A. Investigation
O&G    17656     9/30/2017       Jahan C. Sagafi       0.20 Discuss settlement strategy with team and mediator.                                     H. Settlement
O&G    17657     10/1/2017     Jared W. Goldman        0.30 Correspondence with JCS re edits to tolling stipulation.                                E. Motions
O&G    17658     10/1/2017      Justin M. Swartz       0.10 Correspondence with JCS regarding mediation.                                            H. Settlement
O&G    17659     10/1/2017      Justin M. Swartz       0.10 Correspondence with JCS regarding mediation.                                            H. Settlement
O&G    17660     10/2/2017    Michael N. Litrownik     0.30 Conference with MJS re: pretrial strategy and next steps.                               K. Trial
O&G    17661     10/2/2017    Michael J. Scimone       0.30 Conference with MNL re trial logistics, research same.                                  K. Trial
O&G    17662     10/2/2017     Jared W. Goldman        2.40 Correspondence with Senior Professional System Administrators S. Cheney, T. Kochs, C.   K. Trial
                                                            Vigue, W. Jones, J. Saffos, B. Touchton, C. Crawford.
O&G    17663     10/2/2017     Jared W. Goldman        0.40 Correspondence with JCS re tolling stipulation.                                         E. Motions
O&G    17664     10/2/2017      Justin M. Swartz       0.10 Correspondence with JCS regarding mediation.                                            H. Settlement
O&G    17665     10/2/2017      Justin M. Swartz       0.20 Conference with mediator regarding negotiations.                                        H. Settlement
O&G    17666     10/2/2017      Justin M. Swartz       0.20 Conference with JCS regarding negotiations.                                             H. Settlement
O&G    17667     10/2/2017       Jahan C. Sagafi       0.40 Correspondence with team and mediator re settlement discussions.                        H. Settlement
O&G    17668     10/2/2017       Jahan C. Sagafi       0.50 Stipulation re tolling.                                                                 E. Motions
O&G    17669     10/2/2017       Jahan C. Sagafi       0.10 Discuss damages formula with Defendant.                                                 E. Motions
O&G    17670     10/2/2017       Jahan C. Sagafi       0.30 Discuss data discovery.                                                                 B. Discovery
O&G    17671     10/2/2017        Christine Park       0.20 Correspondence to class members contesting job level, re same.                          A. Investigation
O&G    17672     10/2/2017        Christine Park       0.40 Update case file re correspondence from prior class member re senior level system       A. Investigation
                                                            administrators.
O&G    17673     10/2/2017       Christine Park        0.60 Update case file re class members' contact information from recent correspondence       A. Investigation
                                                            from class members.
O&G    17674     10/2/2017       Christine Park        0.10 Draft email to class members contesting their job levels, and correspondence with JWG   A. Investigation
                                                            re same.
O&G    17675     10/3/2017     Michael J. Scimone      0.30 Correspondence with JCS re stipulation re damages.                                      E. Motions
O&G    17676     10/3/2017     Jared W. Goldman        0.10 Review team emails re proposed stipulation.                                             E. Motions
O&G    17677     10/3/2017     Jared W. Goldman        0.30 Supervise CHP re response to class member inquiry.                                      A. Investigation

                                                                   Page 597 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 599 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours   Description                                                                                    Code
O&G    17678     10/3/2017      Jahan C. Sagafi       0.20   Discuss claim splitting for hybrid class members.                                       F. Strategy
O&G    17679     10/3/2017      Jahan C. Sagafi       0.20   Discuss implications of hours stipulation.                                              B. Discovery
O&G    17680     10/3/2017       Christine Park       0.10   Correspondence to class member re documents re job level.                               A. Investigation
O&G    17681     10/3/2017       Christine Park       0.20   Review voicemail message from class member, correspondence with team re same,           A. Investigation
                                                             and update case file re same.
O&G    17682     10/3/2017       Christine Park      0.20    Telephone conference with class member re class member status, and correspondence       A. Investigation
                                                             with team re same.
O&G    17683     10/3/2017       Christine Park      0.20    Review case file and correspondence to JWG re class member.                             A. Investigation
O&G    17684     10/4/2017    Michael N. Litrownik   0.30    Review data emails.                                                                     D. Doc. Revw.
O&G    17685     10/4/2017    Michael N. Litrownik   0.70    Telephone conference with Plaintiff counsel.                                            F. Strategy
O&G    17686     10/4/2017    Michael J. Scimone     0.70    Team call re trial strategy.                                                            K. Trial
O&G    17687     10/4/2017    Michael J. Scimone     0.30    Draft agenda for team call, correspondence with co‐counsel K. Kravetz (co‐counsel) re   F. Strategy
                                                             logistics.
O&G    17688     10/4/2017     Jared W. Goldman      3.90    Research availability of prejudgment interest under California state law and FLSA       E. Motions
                                                             liquidated damages, draft correspondence to team re same.
O&G    17689     10/4/2017     Jared W. Goldman      0.60    Conference with team re settlement, status of data production, and trial logistics.     F. Strategy

O&G    17690     10/4/2017     Jared W. Goldman      1.00 Draft correspondence to opposing counsel re class list inaccuracies.                       B. Discovery
O&G    17691     10/4/2017     Jared W. Goldman      0.10 Correspondence with JSC, MJS re stacking damages.                                          E. Motions
O&G    17692     10/4/2017       Jahan C. Sagafi     0.10 Discuss arrangements for trial witness.                                                    K. Trial
O&G    17693     10/4/2017       Jahan C. Sagafi     0.10 Discuss research re interest and liquidated damages.                                       E. Motions
O&G    17694     10/4/2017       Jahan C. Sagafi     0.40 Discuss roles at trial.                                                                    K. Trial
O&G    17695     10/4/2017       Jahan C. Sagafi     1.00 Team discussion re pretrial memorandum and trial preparation.                              K. Trial
O&G    17696     10/4/2017    Darnley D. Stewart     0.70 Team meeting re trial preparation.                                                         K. Trial
O&G    17697     10/5/2017    Michael N. Litrownik   0.30 Conference with MJS re: trial staffing and logistics.                                      K. Trial
O&G    17698     10/5/2017    Michael J. Scimone     0.50 Revise draft stipulation re damages to be sought at trial.                                 E. Motions
O&G    17699     10/5/2017    Michael J. Scimone     1.20 Correspondence with JCS re trial staffing, conference with DDS re same.                    K. Trial
O&G    17700     10/5/2017     Jared W. Goldman      0.20 Review team correspondence re outstanding class data, draft stipulations.                  E. Motions
O&G    17701     10/5/2017      Justin M. Swartz     0.10 Correspondence with W. Anthony (opposing counsel) and mediator.                            H. Settlement
O&G    17702     10/5/2017       Jahan C. Sagafi     0.10 Correspondence re mediator's efforts.                                                      H. Settlement
O&G    17703     10/5/2017       Jahan C. Sagafi     0.40 Plan resources and staffing for trial.                                                     K. Trial
O&G    17704     10/5/2017       Jahan C. Sagafi     0.20 Edit and discuss hours stipulation.                                                        K. Trial
O&G    17705     10/5/2017        Christine Park     0.10 Update case file re notice of appearance for defendants.                                   F. Strategy
O&G    17706     10/6/2017        Stephanie Yu       1.80 Compile trial exhibits for attorney review.                                                K. Trial
O&G    17707     10/6/2017    Michael N. Litrownik   0.20 Correspondence to and from Plaintiff counsel re: hours stipulation.                        E. Motions
O&G    17708     10/6/2017    Michael N. Litrownik   0.40 Correspondence to and from MJS re: trial staffing and logistics.                           K. Trial
O&G    17709     10/6/2017    Michael J. Scimone     0.60 Correspondence with JCS re draft e‐TES stipulation, edit and finalize same.                E. Motions
O&G    17710     10/6/2017     Jared W. Goldman      2.00 Research administrative exemption case law in preparation for reply pre‐trial              K. Trial
                                                          memorandum.
O&G    17711     10/6/2017     Jared W. Goldman      0.30 Review correspondence re damages stipulation, mediation.                                   H. Settlement

                                                                   Page 598 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 600 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date             Timekeeper       Hours   Description                                                                                      Code
O&G    17712     10/6/2017       Justin M. Swartz     0.10   Conference with JCS re mediation.                                                         H. Settlement
O&G    17713     10/6/2017       Justin M. Swartz     0.30   Conference with W. Anthony (opposing counsel) re mediation.                               H. Settlement
O&G    17714     10/6/2017        Jahan C. Sagafi     0.30   Discuss and edit hours stipulation.                                                       E. Motions
O&G    17715     10/6/2017        Jahan C. Sagafi     0.70   Discuss and prepare for mediation.                                                        H. Settlement
O&G    17716     10/6/2017         Christine Park     0.10   Update case file re client documents for class member, and correspondence to JWG re       F. Strategy
                                                             same.
O&G    17717     10/7/2017       Justin M. Swartz    0.10    Correspondence with W. Anthony (opposing counsel) and JCS regarding scheduling            H. Settlement
                                                             mediation.
O&G    17718      10/7/2017       Jahan C. Sagafi    0.20    Discuss timing and strategy re mediation.                                                 H. Settlement
O&G    17719      10/9/2017      Justin M. Swartz    0.10    Correspondence with JCS regarding scheduling mediation.                                   H. Settlement
O&G    17720     10/10/2017        Stephanie Yu      2.00    Compile trial exhibits for attorney review.                                               K. Trial
O&G    17721     10/10/2017     Michael J. Scimone   0.20    Conference with JCS re trial staffing and wokflow on pretrial memorandum.                 F. Strategy
O&G    17722     10/10/2017     Michael J. Scimone   1.40    Review CSC's pretrial submission, correspondence with co‐counsel re same.                 K. Trial
O&G    17723     10/10/2017     Michael J. Scimone   0.20    Review recent document production.                                                        E. Motions
O&G    17724     10/10/2017     Michael J. Scimone   0.10    Correspondence with D. Golder (opposing counsel) re Defendants' pretrial                  K. Trial
                                                             memorandum.
O&G    17725     10/10/2017     Jared W. Goldman     0.50    Review Defendant's pretrial memorandum.                                                   K. Trial
O&G    17726     10/10/2017     Jared W. Goldman     2.30    Research Second Circuit administrative exemption case law, focusing on cases involving    E. Motions
                                                             information technology professionals.
O&G    17727     10/10/2017     Jared W. Goldman     0.50    Review Defendant's supplemental discovery production.                                     D. Doc. Revw.
O&G    17728     10/10/2017     Jared W. Goldman     0.10    Correspondence with CHP re responding to class member inquiries.                          A. Investigation
O&G    17729     10/10/2017     Jared W. Goldman     0.50    Respond to class member inquiries re case status.                                         A. Investigation
O&G    17730     10/10/2017     Jared W. Goldman     0.30    Correspondence with MJS, MNL re Defendant's pre‐trial motion.                             K. Trial
O&G    17731     10/10/2017      Justin M. Swartz    0.10    Correspondence with W. Anthony (opposing counsel) regarding mediation.                    H. Settlement
O&G    17732     10/10/2017      Justin M. Swartz    0.10    Correspondence with JCS regarding scheduling mediation.                                   H. Settlement
O&G    17733     10/10/2017      Justin M. Swartz    0.10    Correspondence with JCS regarding mediation.                                              H. Settlement
O&G    17734     10/10/2017       Jahan C. Sagafi    0.20    Correspondence with mediator and team re mediation schedule.                              H. Settlement
O&G    17735     10/10/2017       Jahan C. Sagafi    0.20    Plan for mediation and pretrial hearing travel.                                           H. Settlement
O&G    17736     10/10/2017       Jahan C. Sagafi    0.40    Discuss staffing at trial.                                                                K. Trial
O&G    17737     10/10/2017       Jahan C. Sagafi    0.40    Discuss reply pretrial memorandum.                                                        K. Trial
O&G    17738     10/10/2017       Jahan C. Sagafi    1.00    Discuss trial staffing with team.                                                         K. Trial
O&G    17739     10/10/2017       Jahan C. Sagafi    0.20    Review and discuss Defendant's proposed jury instructions.                                K. Trial
O&G    17740     10/10/2017      Daniel Stromberg    0.30    Create e‐discovery vendor credentials for JWG and add to casebook.                        D. Doc. Revw.
O&G    17741     10/10/2017     Darnley D. Stewart   0.50    Telephone conference with JS re trial strategy.                                           K. Trial
O&G    17742     10/10/2017        Christine Park    0.40    Update case file re Defendants' proposed trial order, opposition to Plaintiffs' motions   F. Strategy
                                                             in limine, Defendants' motions in limine, and stipulation re damages and withdrawal of
                                                             appeal issue.
O&G    17743     10/10/2017       Christine Park     0.30    Update case file re Defendants' production of 2017‐10‐09.                                 F. Strategy
O&G    17744     10/10/2017       Christine Park     0.10    Conference with SYU re trial exhibits compilation.                                        K. Trial
O&G    17745     10/11/2017       Stephanie Yu       1.60    Compiling text files of deposition transcripts for e‐discovery vendor upload.             K. Trial

                                                                   Page 599 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 601 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                 Code
O&G    17746     10/11/2017       Stephanie Yu         0.20   Conference with MTL re: e‐discovery vendor deposition transcript uploads.            K. Trial
O&G    17747     10/11/2017       Stephanie Yu         0.20   Conference with CHP re: electronically stored exhibits.                              K. Trial
O&G    17748     10/11/2017       Stephanie Yu         0.60   Sort exhibits for upload into file storage vendor.                                   K. Trial
O&G    17749     10/11/2017    Michael N. Litrownik    0.20   Review agenda for team and procedural issues re: pretrial memorandumand deadlines.   K. Trial

O&G    17750     10/11/2017    Michael N. Litrownik   0.30 Review prior FWW and representativeness research; correspondence to and from MJS E. Motions
                                                           re: same.
O&G    17751     10/11/2017    Michael N. Litrownik   0.50 Review and revise chart re: CSC violations of scheduling order and individual rules. K. Trial

O&G    17752     10/11/2017    Michael N. Litrownik   0.20 Conference with CHP re: logistics for witness chart.                                    K. Trial
O&G    17753     10/11/2017    Michael N. Litrownik   0.40 Conference with JWG re: reviewing document production re: CSC witness and exhibit       B. Discovery
                                                           list.
O&G    17754     10/11/2017    Michael N. Litrownik   0.80 Conference with MJS and JWG re: response to CSC pretrial memorandumand related          K. Trial
                                                           issues.
O&G    17755     10/11/2017    Michael N. Litrownik   0.40 Review CSC pretrial memoranda and exhibits.                                             K. Trial
O&G    17756     10/11/2017    Michael J. Scimone     1.90 Identify and outline response to Defendants' pretrial memorandum, correspondence        K. Trial
                                                           with team re same.
O&G    17757     10/11/2017     Michael J. Scimone    0.70 Conference with MNL, JG re researching CSC witnesses, exhibits.                         K. Trial
O&G    17758     10/11/2017     Michael J. Scimone    3.40 Review Defendants' pretrial filings, research evidentiary issues related to same.       K. Trial

O&G    17759     10/11/2017     Jared W. Goldman      0.10 Meet with MNL re Defendant's proposed exhibits and motions in limine.                   E. Motions
O&G    17760     10/11/2017     Jared W. Goldman      6.50 Review Defendant's proposed exhibits and witness list, propose motions in limine.       E. Motions

O&G    17761     10/11/2017     Jared W. Goldman      0.10 Meet with MJS re reviewing exhibit list.                                                K. Trial
O&G    17762     10/11/2017     Jared W. Goldman      0.30 Meet with MNL re reviewing Defendant's production to find proposed exhibits.            K. Trial

O&G    17763     10/11/2017     Jared W. Goldman      0.20    Correspondence with DXS, MJS re reviewing exhibits in e‐discovery vendor.            D. Doc. Revw.
O&G    17764     10/11/2017     Jared W. Goldman      0.80    Meet with MJS, MNL re reviewing Defendant's exhibit and witness list.                K. Trial
O&G    17765     10/11/2017     Jared W. Goldman      0.10    Review Defendant's pre‐trial memo.                                                   K. Trial
O&G    17766     10/11/2017     Jared W. Goldman      0.20    Correspondence with MJS, MNL re reply pre‐trial memorandum.                          K. Trial
O&G    17767     10/11/2017       Jahan C. Sagafi     0.20    Discuss Defense counsel's violations of rules and possible remedies.                 F. Strategy
O&G    17768     10/11/2017       Jahan C. Sagafi     0.10    Plan for trial leadership structure.                                                 K. Trial
O&G    17769     10/11/2017      Daniel Stromberg     0.10    Advise MTL re: transcript format for e‐discovery vendor.                             D. Doc. Revw.
O&G    17770     10/11/2017      Daniel Stromberg     0.10    Advise MJS re: transcript format for e‐discovery vendor use.                         D. Doc. Revw.
O&G    17771     10/11/2017      Daniel Stromberg     0.10    Coordinate JWG e‐discovery vendor training.                                          D. Doc. Revw.
O&G    17772     10/11/2017      Daniel Stromberg     0.90    Transfer and import Defendant production to e‐discovery vendor.                      K. Trial
O&G    17773     10/11/2017        Christine Park     3.80    Compile information re Defendants' trial witnesses for MNL's review.                 K. Trial
O&G    17774     10/12/2017        Stephanie Yu       1.70    Conference in weekly team call.                                                      F. Strategy
O&G    17775     10/12/2017        Stephanie Yu       0.20    Conduct social media search for witness' profiles.                                   K. Trial
O&G    17776     10/12/2017        Stephanie Yu       0.20    Upload text and image files to deposition transcripts into case file.                K. Trial

                                                                    Page 600 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 602 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                     Code
O&G    17777     10/12/2017       Stephanie Yu         0.20   Locate Defendant production documents for JWG.                                           K. Trial
O&G    17778     10/12/2017       Stephanie Yu         0.80   Update wtinesses' address in Defendant's witness list.                                   K. Trial
O&G    17779     10/12/2017       Stephanie Yu         0.60   Continue compiling text files of deposition transcripts for e‐discovery vendor upload.   K. Trial

O&G    17780     10/12/2017       Rebecca Sobie       0.80 Training correspondence with paralegal SYU re the e‐discovery vendor searching              D. Doc. Revw.
                                                           transcripts tool.
O&G    17781     10/12/2017    Michael N. Litrownik   0.40 Pull together deposition transcripts for opt‐ins and corporate witnesses.                   K. Trial
O&G    17782     10/12/2017    Michael N. Litrownik   0.10 Review of recent document production; correspondence to and from MJS and JWG re:            E. Motions
                                                           same.
O&G    17783     10/12/2017    Michael N. Litrownik   0.30 Conference with MJS and JWG re: trial strategy.                                             K. Trial
O&G    17784     10/12/2017    Michael N. Litrownik   1.60 Telephone conference with Plaintiff counsel re: trial and related issues.                   K. Trial
O&G    17785     10/12/2017    Michael N. Litrownik   0.60 Document review re: client and platform jargon and terminology.                             D. Doc. Revw.
O&G    17786     10/12/2017    Michael N. Litrownik   0.20 Correspondence to and from co‐counsel D. Ranahan (co‐counsel) re: data issues.              B. Discovery

O&G    17787     10/12/2017    Michael N. Litrownik   1.10 Work with CHP re: witness chart; review; correspondence to and from Plaintiff counsel       K. Trial
                                                           re: strategic considerations re: CSC witnesses.
O&G    17788     10/12/2017     Michael J. Scimone    0.40 Conference with MNL, JG re witness research.                                                K. Trial
O&G    17789     10/12/2017     Michael J. Scimone    1.60 Telephone conference with team re trial strategy.                                           K. Trial
O&G    17790     10/12/2017     Michael J. Scimone    0.20 Conference with JMS re local counsel in Illinois, California, correspondence with LBB re    F. Strategy
                                                           same.
O&G    17791     10/12/2017     Michael J. Scimone    0.20 Conference with JEB re first‐pass document review.                                          D. Doc. Revw.
O&G    17792     10/12/2017     Michael J. Scimone    0.40 Conference with CHP re witness research.                                                    K. Trial
O&G    17793     10/12/2017     Jared W. Goldman      4.80 Review Defendant's proposed exhibits, draft summaries, propose motions in limine,           E. Motions
                                                           identify unproduced exhibits.
O&G    17794     10/12/2017     Jared W. Goldman      0.40 Meet with MJS, MBL re next tasks for reply pretrial memorandum.                             K. Trial
O&G    17795     10/12/2017     Jared W. Goldman      1.70 Participate in team conference call re reply pretrial memorandum strategy.                  K. Trial
O&G    17796     10/12/2017     Jared W. Goldman      0.20 Review draft objections to Defendant's jury instructions, reply in support of motions in    K. Trial
                                                           limine.
O&G    17797     10/12/2017      Justin M. Swartz     0.10 Correspondence with W. Anthony (opposing counsel).                                          H. Settlement
O&G    17798     10/12/2017      Justin M. Swartz     0.10 Correspondence with W. Anthony (opposing counsel) and JCS regarding mediation               H. Settlement
                                                           scheduling.
O&G    17799     10/12/2017     Justin M. Swartz      0.10 Conference with JCS re mediation.                                                           H. Settlement
O&G    17800     10/12/2017     Justin M. Swartz      0.10 Conference with JET re staffing.                                                            F. Strategy
O&G    17801     10/12/2017      Jahan C. Sagafi      0.30 Prepare for mediation.                                                                      H. Settlement
O&G    17802     10/12/2017      Jahan C. Sagafi      0.40 Discuss staffing for pretrial conference and trial.                                         F. Strategy
O&G    17803     10/12/2017      Jahan C. Sagafi      1.50 Trial prepare and data and pretrial memorandum team meeting.                                K. Trial
O&G    17804     10/12/2017     Daniel Stromberg      0.20 Create SYU e‐discovery vendor credentials and add to casebook.                              D. Doc. Revw.
O&G    17805     10/12/2017     Daniel Stromberg      0.10 Add BEJ to e‐discovery vendor casebook.                                                     D. Doc. Revw.
O&G    17806     10/12/2017     Daniel Stromberg      0.20 Advise JWG re: e‐discovery vendor searching of Defendant productions.                       K. Trial



                                                                    Page 601 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 603 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                       Code
O&G    17807     10/12/2017     Daniel Stromberg       2.60 Import and index 44 deposition transcripts individually to e‐discovery vendor transcript   K. Trial
                                                            tool, create default annotations for transcript tool.
O&G    17808     10/12/2017     Darnley D. Stewart     1.50 Team call re trial issues.                                                                 K. Trial
O&G    17809     10/12/2017       Christine Park       0.20 Update case file re Defendant's supplemental production, and correspondence with           F. Strategy
                                                            MNL re same.
O&G    17810     10/12/2017       Christine Park       2.10 Compile information re witnesses from Defendant's pre‐trial motion.                        K. Trial
O&G    17811     10/12/2017     Brandon E. James       1.80 Document review.                                                                           D. Doc. Revw.
O&G    17812     10/12/2017     Brandon E. James       0.20 Meeting with MJS re overview of review.                                                    D. Doc. Revw.
O&G    17813     10/13/2017       Stephanie Yu         3.00 Search deposition for references to witnesses (manager).                                   K. Trial
O&G    17814     10/13/2017      Rebecca Sobie         0.50 Continue to train paralegal SYU on reviewing, tagging and notating deposition              D. Doc. Revw.
                                                            transcripts in e‐discovery vendor.
O&G    17815     10/13/2017    Michael N. Litrownik    1.90 Prepare analysis of CSC systems administrator manager/supervisor trial witnesses;          K. Trial
                                                            document review and related tasks.
O&G    17816     10/13/2017     Michael J. Scimone     5.10 Draft reply pretrial memorandum and supporting papers.                                     K. Trial
O&G    17817     10/13/2017     Michael J. Scimone     0.10 Correspondence with JG re document review.                                                 D. Doc. Revw.
O&G    17818     10/13/2017       LiAnne P. Chan       0.10 Save order to case file.                                                                   F. Strategy
O&G    17819     10/13/2017     Jared W. Goldman       2.00 Review and draft summaries of Defendant's proposed exhibits, propose motions in            E. Motions
                                                            limine.
O&G    17820     10/13/2017     Jared W. Goldman       0.20 Correspondence with MJS, MNL re Defendant's supplemental production.                       D. Doc. Revw.
O&G    17821     10/13/2017       Jahan C. Sagafi      0.30 Discuss pretrial memorandum reply.                                                         K. Trial
O&G    17822     10/13/2017       Jahan C. Sagafi      0.10 Review correspondence re discovery relating to Defendant's manager witnesses.              C. Depositions

O&G    17823     10/13/2017     Daniel Stromberg      0.10   Add e‐discovery vendor transcript review issue codes.                                     K. Trial
O&G    17824     10/13/2017      Christine Park       1.50   Research social media presence of corporate witnesses.                                    K. Trial
O&G    17825     10/13/2017      Christine Park       0.90   Prepare layer data re managers for attorney review.                                       D. Doc. Revw.
O&G    17826     10/13/2017      Christine Park       0.10   Update case file re order approving stipulation.                                          F. Strategy
O&G    17827     10/13/2017      Christine Park       0.20   Update case file re correspondence from senior‐level‐identified class members, and        F. Strategy
                                                             correspondence with JWG and one class member re same.
O&G    17828     10/13/2017     Brandon E. James      6.10   Document review.                                                                          D. Doc. Revw.
O&G    17829     10/16/2017       Stephanie Yu        0.20   Conference with CHP re: deposition searches for witnesses.                                K. Trial
O&G    17830     10/16/2017       Stephanie Yu        0.90   Search records of past litigations.                                                       K. Trial
O&G    17831     10/16/2017       Stephanie Yu        0.20   Conference with AXM re: deposition searches for witnesses on e‐discovery vendor.          K. Trial

O&G    17832     10/16/2017       Stephanie Yu        4.00   Search depositions for witnesses.                                                         K. Trial
O&G    17833     10/16/2017    Part Time Paralegal    0.40   [RRS] Conduct background research re corporate witnesses.                                 K. Trial
O&G    17834     10/16/2017    Michael N. Litrownik   1.20   Compile intelligence guide to CSC manager witnesses.                                      K. Trial
O&G    17835     10/16/2017    Michael J. Scimone     1.70   Draft oppositions to motions in limine.                                                   K. Trial
O&G    17836     10/16/2017    Michael J. Scimone     2.50   Draft and edit objections to Defendant's jury instructions.                               K. Trial
O&G    17837     10/16/2017    Michael J. Scimone     0.30   Review draft stipulation and notice re tolling for dismisssed class members.              E. Motions
O&G    17838     10/16/2017      Jahan C. Sagafi      0.40   Discuss trial staffing and pretrial memorandumresponse.                                   F. Strategy

                                                                   Page 602 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 604 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper          Hours   Description                                                                                    Code
O&G    17839     10/16/2017      Daniel Stromberg       0.40   Import and index deposition transcripts to e‐discovery vendor.                          K. Trial
O&G    17840     10/16/2017       Christine Park        1.30   Conduct background research re Defendant's witnesses.                                   K. Trial
O&G    17841     10/16/2017       Christine Park        2.30   Review deposition transcripts and mark relevant portions re CSC witnesses, and submit   K. Trial
                                                               for attorney review.
O&G    17842     10/16/2017       Christine Park       0.10    Update case file re FRAP 28(j) correspondence from Defendants.                          F. Strategy
O&G    17843     10/16/2017       Christine Park       2.00    Update case file re documents related to Defendant's witnesses.                         K. Trial
O&G    17844     10/16/2017     Christopher C. Alter   0.30    Create e‐discovery vendor account for AXM; add same to case on e‐discovery vendor;      K. Trial
                                                               correspondence with same, MTL re same.
O&G    17845     10/16/2017      Brandon E. James      8.90    Review documents.                                                                       D. Doc. Revw.
O&G    17846     10/16/2017       Ashley Morales       0.20    Meet with SYU RE: deposition searches for witesses on e‐discovery vendor.               K. Trial
O&G    17847     10/16/2017       Ashley Morales       1.00    Search deposition for references to witnesses.                                          K. Trial
O&G    17848     10/17/2017        Stephanie Yu        1.00    Review e‐discovery vendor exhibits for upload and upload same.                          K. Trial
O&G    17849     10/17/2017        Stephanie Yu        0.20    Update pre trial memoroandum exhibit list on case file with correct bates numbers.      K. Trial

O&G    17850     10/17/2017       Stephanie Yu         0.30 Check bates numbers on pre trial memorandum exhibit list.                                  K. Trial
O&G    17851     10/17/2017    Michael N. Litrownik    0.40 Correspondence to and from Plaintiff counsel re: proposed motions in limine and            K. Trial
                                                            pretrial strategy.
O&G    17852     10/17/2017    Michael N. Litrownik    2.20 Compile background, record references, and supervisee data on CSC proposed                 K. Trial
                                                            manager witnesses.
O&G    17853     10/17/2017     Michael J. Scimone     3.80 Research and draft motions in limine.                                                      K. Trial
O&G    17854     10/17/2017     Michael J. Scimone     0.20 Correspondence with S. Tevah (co‐counsel) re motions in limine.                            K. Trial
O&G    17855     10/17/2017     Michael J. Scimone     0.10 Conference with MNL re research on manager witnesses.                                      K. Trial
O&G    17856     10/17/2017     Jared W. Goldman       0.40 Review JAA's individual rules; correspondence with MJS re same.                            A. Investigation
O&G    17857     10/17/2017     Jared W. Goldman       0.30 Correspondence with MJS re priority tasks for paralegals.                                  K. Trial
O&G    17858     10/17/2017     Jared W. Goldman       2.40 Review Defendant's 10/12/17 production.                                                    D. Doc. Revw.
O&G    17859     10/17/2017     Jared W. Goldman       1.50 Review Defendant's productions to identify evidence re Defendant's manager                 D. Doc. Revw.
                                                            witnesses.
O&G    17860     10/17/2017     Jared W. Goldman       0.30 Correspondence with MJS re Defendant's to be produced documents, correspondence            D. Doc. Revw.
                                                            with CHP and CCA re same.
O&G    17861     10/17/2017     Jared W. Goldman       0.30 Review team correspondence re reply pre‐trial memorandum and revised class notice.         K. Trial

O&G    17862     10/17/2017     Jared W. Goldman       0.10    Correspondence with MJS re manager witness document review.                             D. Doc. Revw.
O&G    17863     10/17/2017       Jahan C. Sagafi      0.10    Discuss class notice and mechanics of responding to class inquiries.                    F. Strategy
O&G    17864     10/17/2017       Jahan C. Sagafi      2.60    Discuss potential motions in limine, pretrial memorandum reply.                         K. Trial
O&G    17865     10/17/2017        Christine Park      1.80    Review and prepare trial exhibits and Plaintiffs' exhibits list for attorney review.    K. Trial

O&G    17866     10/17/2017       Christine Park       1.20 Research litigation histories for trial witnesses.                                         K. Trial
O&G    17867     10/17/2017       Christine Park       0.50 Prepare layer data for attorney review.                                                    D. Doc. Revw.
O&G    17868     10/17/2017       Christine Park       0.10 Correspondence to DXS and CCA re Defendant's document production of 2017‐10‐12.            B. Discovery



                                                                     Page 603 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 605 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper         Hours Description                                                                                    Code
O&G    17869     10/17/2017     Christopher C. Alter    1.60 Import document production to e‐discovery vendor; correspondence with CHP re            B. Discovery
                                                             same.
O&G    17870     10/18/2017       Stephanie Yu          2.10 Summarize deposition testimony on managers.                                             K. Trial
O&G    17871     10/18/2017       Stephanie Yu          1.30 Conference call re: pre‐trial memorandum.                                               K. Trial
O&G    17872     10/18/2017       Stephanie Yu          0.50 Check and revise bates ranges pre‐trial memorandum exhibit list.                        K. Trial
O&G    17873     10/18/2017       Stephanie Yu          0.20 Update pre‐trial memorandum exhibit list in case file folder.                           K. Trial
O&G    17874     10/18/2017       Stephanie Yu          0.20 Upload trial exhibits to document sharing platform.                                     K. Trial
O&G    17875     10/18/2017       Stephanie Yu          0.30 Download exhibits into trial software from document sharing platform.                   K. Trial
O&G    17876     10/18/2017       Stephanie Yu          0.20 Revise exhibit list on case file for pre‐trial memorandum.                              K. Trial
O&G    17877     10/18/2017    Michael N. Litrownik     0.70 Review and revise Bartl document and deposition subpoena documents.                     K. Trial
O&G    17878     10/18/2017    Michael N. Litrownik     0.90 Draft second set of RFPs re: manager documents; correspondence to and from MJS re:      B. Discovery
                                                             same.
O&G    17879     10/18/2017    Michael N. Litrownik     1.30 Telephone conference with Plaintiff counsel re: pretrial and trial strategy.            K. Trial
O&G    17880     10/18/2017    Michael J. Scimone       1.30 Telephone conference with co‐counsel re trial strategy.                                 K. Trial
O&G    17881     10/18/2017    Michael J. Scimone       3.50 Draft and edit reply pretrial memorandum and supporting papers.                         K. Trial
O&G    17882     10/18/2017    Michael J. Scimone       0.50 Review Judge Arterton's practices, edit motion for opening statement.                   K. Trial
O&G    17883     10/18/2017     Jared W. Goldman        0.70 Review system administrator witness discovery.                                          B. Discovery
O&G    17884     10/18/2017     Jared W. Goldman        0.80 Revise Bartl subpoenas, correspondence with MNL, MJS, Plaintiffs' counsel re same.      K. Trial

O&G    17885     10/18/2017     Jared W. Goldman       0.20 Revise motion for opening statement.                                                     E. Motions
O&G    17886     10/18/2017     Jared W. Goldman       0.30 Review second request for production.                                                    D. Doc. Revw.
O&G    17887     10/18/2017     Jared W. Goldman       0.20 Conference with MJS re courtroom technology and Bartl subpoenas.                         K. Trial
O&G    17888     10/18/2017     Jared W. Goldman       1.10 Conference with Plaintiffs' counsel re reply pretrial memorandum, additional discovery   K. Trial
                                                            requests.
O&G    17889     10/18/2017     Jared W. Goldman       1.10 Draft subpoenas for T. Bartl.                                                            K. Trial
O&G    17890     10/18/2017     Jared W. Goldman       1.20 Research and draft motion for opening statement; correspondence with MJS re same.        E. Motions

O&G    17891     10/18/2017      Jahan C. Sagafi       0.20   Correspondence with team and Court re telephone hearing.                               K. Trial
O&G    17892     10/18/2017      Jahan C. Sagafi       0.10   Discuss coordination of travel logistics for pretrial conference.                      F. Strategy
O&G    17893     10/18/2017      Jahan C. Sagafi       0.10   Discuss Bartl subpoena strategy.                                                       K. Trial
O&G    17894     10/18/2017      Jahan C. Sagafi       0.20   Discussions re class notice.                                                           F. Strategy
O&G    17895     10/18/2017      Jahan C. Sagafi       1.60   Discuss trial preparations.                                                            K. Trial
O&G    17896     10/18/2017      Jahan C. Sagafi       0.20   Review decertification decision and discuss with team.                                 E. Motions
O&G    17897     10/18/2017     Darnley D. Stewart     1.00   Team call.                                                                             F. Strategy
O&G    17898     10/18/2017       Christine Park       1.00   Prepare and serve Plaintiffs' second set of requests for production on Defendants.     B. Discovery

O&G    17899     10/18/2017       Christine Park       0.70 Prepare certificate of service re Plaintiffs' second request for production of documents. B. Discovery

O&G    17900     10/18/2017       Christine Park       0.30 Review and edit data spreadsheet re opt‐ins supervised by witnesses, and                 D. Doc. Revw.
                                                            correspondence with MNL re same.

                                                                    Page 604 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 606 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper           Hours   Description                                                                                   Code
O&G    17901     10/19/2017    Darnley D. Stewart       0.30   Conference with LSM re same.                                                           K. Trial
O&G    17902     10/19/2017    Darnley D. Stewart       0.30   Telephone conference with JS re same.                                                  K. Trial
O&G    17903     10/19/2017       Stephanie Yu          3.60   Summarize deposition testimony on managers.                                            K. Trial
O&G    17904     10/19/2017       Stephanie Yu          1.70   Prepare DDS motion for pro hac vice.                                                   K. Trial
O&G    17905     10/19/2017       Stephanie Yu          0.40   Submit check request for DDS.                                                          F. Strategy
O&G    17906     10/19/2017    Michael N. Litrownik     0.30   Conference with MJS and JWG re: Bartl subpoena strategy.                               K. Trial
O&G    17907     10/19/2017    Michael N. Litrownik     1.10   Conference with JWG re: Bartl subpoena; revise subpoena documents; telephone           K. Trial
                                                               conference with T. Bartl.
O&G    17908     10/19/2017     Michael J. Scimone     5.60    Edit reply pretrial memorandum.                                                        K. Trial
O&G    17909     10/19/2017     Michael J. Scimone     0.30    Conference with MNL, JWG re subpoena, telephone call to T. Bartl re same.              K. Trial
O&G    17910     10/19/2017     Michael J. Scimone     0.10    Correspondence with S. Tevah (co‐counsel) re jury instructions.                        K. Trial
O&G    17911     10/19/2017       LiAnne P. Chan       0.10    Save order to case file; calendar deadline.                                            F. Strategy
O&G    17912     10/19/2017     Jared W. Goldman       2.10    Review manager witness discovery.                                                      B. Discovery
O&G    17913     10/19/2017     Jared W. Goldman       0.40    Correspondence with CHP re serving Defendant's counsel with Bartl subpoenas and        K. Trial
                                                               notice.
O&G    17914     10/19/2017     Jared W. Goldman       0.50    Conference with MJS and MNL re Bartl subpoenas; attempt correspondence with Bartl      K. Trial
                                                               re same.
O&G    17915     10/19/2017     Jared W. Goldman       1.60    Draft subpoenas, cover letter, and notice.                                             K. Trial
O&G    17916     10/19/2017     Jared W. Goldman       0.10    Conference with CCA and TRI re subpoena cover letter.                                  K. Trial
O&G    17917     10/19/2017     Jared W. Goldman       0.10    Correspondence with MTL re service of subpoenas.                                       K. Trial
O&G    17918     10/19/2017     Jared W. Goldman       0.10    Conference with MNL re Bartl subpoenas.                                                K. Trial
O&G    17919     10/19/2017       Jahan C. Sagafi      1.90    Edit and discuss re reply pretrial memorandum.                                         K. Trial
O&G    17920     10/19/2017       Jahan C. Sagafi      0.80    Discuss staffing for trial with team.                                                  F. Strategy
O&G    17921     10/19/2017       Elizabeth Stork      0.30    Review correspondence from co‐counsel and team re mediation and trial preparation.     H. Settlement

O&G    17922     10/19/2017     Darnley D. Stewart     0.50 Attention to Pro Hac Vice papers.                                                         K. Trial
O&G    17923     10/19/2017       Christine Park       0.70 Update case file re final copies of notice of subpoenas, subpoenas to witness T. Bartl,   F. Strategy
                                                            and copies for service on T. Bartl.
O&G    17924     10/19/2017       Christine Park       0.30 Calendar deposition of witness T. Bartl and deadline to produce subpoenaed                K. Trial
                                                            documents for same.
O&G    17925     10/19/2017       Christine Park       0.50 Prepare subpoenas and notices re witness T. Bartl.                                        K. Trial
O&G    17926     10/19/2017       Christine Park       0.10 Calendar Defendant's deadline to respond to Plaintiffs' second set of requests for        B. Discovery
                                                            production of documents.
O&G    17927     10/19/2017     Christopher C. Alter   0.10 Research subpoena letter templates per JWG request; correspondence with JWG re            K. Trial
                                                            same.
O&G    17928     10/20/2017       Stephanie Yu         1.30 Conferrence call with CSC team re: 10.24.17 Filings.                                      F. Strategy
O&G    17929     10/20/2017       Stephanie Yu         2.80 Summarize deposition testimony on managers.                                               K. Trial
O&G    17930     10/20/2017       Stephanie Yu         0.20 Create check request for DDS certificate of good standing and pro hac vice.               K. Trial
O&G    17931     10/20/2017    Michael N. Litrownik    0.60 Review files re: class list; correspondence to co‐counsel D. Ranahan (co‐counsel) re:     F. Strategy
                                                            same.

                                                                     Page 605 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 607 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                      Code
O&G    17932     10/20/2017    Michael N. Litrownik    1.20 Review varoius correspondence and drafts of notice filing, MILs, and pretrial reply re:   K. Trial
                                                            pretrial and trial strategy.
O&G    17933     10/20/2017    Michael N. Litrownik    0.20 Correspondence to Plaintiff counsel re: Bartl subpoena.                                   C. Depositions
O&G    17934     10/20/2017    Michael N. Litrownik    0.20 Correspondence to and from MJS re: T. Bartl.                                              C. Depositions
O&G    17935     10/20/2017    Michael N. Litrownik    0.30 Telephone conference with T. Bartl re: subpoena.                                          K. Trial
O&G    17936     10/20/2017    Michael N. Litrownik    0.90 Telephone conference with Plaintiff counsel re: trial strategy.                           K. Trial
O&G    17937     10/20/2017    Michael N. Litrownik    0.10 Correspondence to MJS, EVS, and JWG re: potential stay of trial.                          K. Trial
O&G    17938     10/20/2017    Michael J. Scimone      0.90 Telephone conference with team re pretrial filing.                                        K. Trial
O&G    17939     10/20/2017    Michael J. Scimone      1.00 Conference with JCS re reply pretrial memo.                                               K. Trial
O&G    17940     10/20/2017    Michael J. Scimone      6.10 Edit oppositions and replies to motions in limine.                                        K. Trial
O&G    17941     10/20/2017     Jared W. Goldman       1.50 Review Defendant manager witness discovery.                                               B. Discovery
O&G    17942     10/20/2017     Jared W. Goldman       1.00 Conference with Plaintiffs' counsel re 10/23 status conference.                           G. Court
O&G    17943     10/20/2017     Jared W. Goldman       0.80 Draft request for courtroom technology and cover letter; correspondence with MJS,         K. Trial
                                                            MNL, EVS re same.
O&G    17944     10/20/2017     Jared W. Goldman       0.20 Revise motion for opening statement; correspondence with MJS re same.                     E. Motions
O&G    17945     10/20/2017     Jared W. Goldman       0.10 Review correspondence re 10/23 conference.                                                G. Court
O&G    17946     10/20/2017      Justin M. Swartz      0.10 Correspondence with W. Anthony (opposing counsel) regarding mediaton logistics.           K. Trial

O&G    17947     10/20/2017       Jahan C. Sagafi     0.30   Discuss strategy re jury instructions.                                                   K. Trial
O&G    17948     10/20/2017       Jahan C. Sagafi     0.50   Discuss strategy re class list and tolling.                                              F. Strategy
O&G    17949     10/20/2017       Jahan C. Sagafi     1.80   Edit motion in limine oppositions and replies.                                           K. Trial
O&G    17950     10/20/2017       Jahan C. Sagafi     0.10   Discuss T. Bartl subpoena.                                                               K. Trial
O&G    17951     10/20/2017       Jahan C. Sagafi     3.10   Edit and discuss pretrial memorandum reply documents.                                    K. Trial
O&G    17952     10/20/2017       Jahan C. Sagafi     1.20   Team telephone conference re telephone hearing and pretrial memorandum reply;            K. Trial
                                                             follow up with team.
O&G    17953     10/20/2017      Elizabeth Stork      0.90   Telephone conference with co‐counsel re status conference.                               F. Strategy
O&G    17954     10/20/2017     Daniel Stromberg      0.10   Advise CHP re: identifying and reporting bates numbers of Defendant productions in e‐    K. Trial
                                                             discovery vendor.
O&G    17955     10/20/2017       Christine Park      0.20   Update case file re document packet for DDS's certificate of good standing for the 2nd   F. Strategy
                                                             Department.
O&G    17956     10/20/2017       Christine Park      0.20   Prepare DDS's request for a certificate of good standing, and correspondence with        K. Trial
                                                             team re same.
O&G    17957     10/21/2017      Jahan C. Sagafi      1.60   Discuss with team re pretrial memorandum reply.                                          K. Trial
O&G    17958     10/22/2017     Michael J. Scimone    1.20   Edit draft jury instructions.                                                            K. Trial
O&G    17959     10/22/2017     Michael J. Scimone    0.20   Telephone conference with T. Jackson (co‐counsel) re revisions to jury instructions.     K. Trial

O&G    17960     10/22/2017     Michael J. Scimone    0.40 Telephone conference and correspondence with JCS re pretrial reply and jury                K. Trial
                                                           instruction revisions.
O&G    17961     10/22/2017       Jahan C. Sagafi     0.70 Organize outline of arguments for hearing; discuss with team.                              K. Trial



                                                                   Page 606 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 608 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                   Code
O&G    17962     10/22/2017      Jahan C. Sagafi       0.50 Correspondence with team and Defendant re filing deadline; research Fed. R. Civ. P. 6. F. Strategy

O&G    17963     10/22/2017      Jahan C. Sagafi      0.90 Edit and discuss jury instructions.                                                        K. Trial
O&G    17964     10/22/2017      Jahan C. Sagafi      1.80 Discuss pretrial memorandum and allocation of responsibilities and roles with team.        K. Trial

O&G    17965     10/23/2017     Darnley D. Stewart    1.60   Telephone conference with JCS re staffing.                                               G. Court
O&G    17966     10/23/2017       Stephanie Yu        3.70   Compare e‐discovery index to Defendant document productions on case file.                B. Discovery
O&G    17967     10/23/2017       Stephanie Yu        0.20   Conference with MJS re: 10.23.17 filing preparation work.                                K. Trial
O&G    17968     10/23/2017       Stephanie Yu        0.40   Pull exhibits for 10.23.17 motions in limine opposition and motions in limine reply      K. Trial
                                                             filings.
O&G    17969     10/23/2017    Michael N. Litrownik   0.10   Conference with MJS re: task list.                                                       K. Trial
O&G    17970     10/23/2017    Michael N. Litrownik   1.50   Telephone conference with Court, Plaintiff, and defense counsel re: pretrial and trial   K. Trial
                                                             issues.
O&G    17971     10/23/2017    Michael N. Litrownik   1.80   Legal research re: jury instructions.                                                    K. Trial
O&G    17972     10/23/2017    Michael N. Litrownik   0.40   Conference with MJS, EVS, and JWG re: jury instructions.                                 K. Trial
O&G    17973     10/23/2017    Michael J. Scimone     0.10   Review revised class notice.                                                             K. Trial
O&G    17974     10/23/2017    Michael J. Scimone     0.10   Conference with JMS re pretrial conference.                                              K. Trial
O&G    17975     10/23/2017    Michael J. Scimone     0.70   Edit third amended complaint, supervise filing of same.                                  E. Motions
O&G    17976     10/23/2017    Michael J. Scimone     0.20   Conference with JWG re pretrial filings.                                                 K. Trial
O&G    17977     10/23/2017    Michael J. Scimone     0.20   Telephone conference with co‐counsel re edits to pretrial filings.                       K. Trial
O&G    17978     10/23/2017    Michael J. Scimone     1.90   Telephone conference with Court and all counsel re pretrial proceedings.                 K. Trial
O&G    17979     10/23/2017    Michael J. Scimone     2.70   Edit reply pretrial memorandum.                                                          K. Trial
O&G    17980     10/23/2017    Michael J. Scimone     2.80   Edit jury instructions.                                                                  K. Trial
O&G    17981     10/23/2017    Michael J. Scimone     0.50   Conference with MNL, EVS, JWG re edits to jury instruction objections.                   K. Trial
O&G    17982     10/23/2017     Jared W. Goldman      3.00   Supervise filing of third amended complaint and motion for opening statement.            E. Motions

O&G    17983     10/23/2017     Jared W. Goldman      1.70   Conference with Judge Arterton.                                                          G. Court
O&G    17984     10/23/2017     Jared W. Goldman      1.10   Draft talking points for court conference.                                               G. Court
O&G    17985     10/23/2017     Jared W. Goldman      2.20   Revise jury instruction re relevance of job title to exemption analysis.                 K. Trial
O&G    17986     10/23/2017     Jared W. Goldman      0.30   Draft language re courtroom technology for pretrial memorandum.                          K. Trial
O&G    17987     10/23/2017     Jared W. Goldman      0.50   Conference with MJS, MNL, EVS re remaining reply pretrial memorandum tasks.              K. Trial

O&G    17988     10/23/2017      Justin M. Swartz     0.10 Correspondence with JCS regarding mediation and trial timing.                              H. Settlement
O&G    17989     10/23/2017      Justin M. Swartz     0.30 Conference with JCS regarding strategy for trial dates and potential mediation.            H. Settlement

O&G    17990     10/23/2017      Justin M. Swartz     0.20   Conference with MJS regarding court conference and next steps.                           F. Strategy
O&G    17991     10/23/2017       Jahan C. Sagafi     0.10   Review motion for opening statement.                                                     K. Trial
O&G    17992     10/23/2017       Jahan C. Sagafi     0.40   Discuss settlement negotiations status with team.                                        H. Settlement
O&G    17993     10/23/2017       Jahan C. Sagafi     3.40   Prepare for, attend, and discuss follow‐up re hearing re stay of trial and notice.       K. Trial



                                                                   Page 607 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 609 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                         Code
O&G    17994     10/23/2017      Elizabeth Stork       1.30 Revise jury instructions for pre‐trial memorandum.                                           K. Trial
O&G    17995     10/23/2017      Elizabeth Stork       0.50 Conference with MJS, MNL, and JWG re reply pre‐trial memorandum and jury                     K. Trial
                                                            instructions.
O&G    17996     10/23/2017     Darnley D. Stewart     1.50 Call with court.                                                                             G. Court
O&G    17997     10/23/2017       Christine Park       1.00 File third amended complaint and Plaintiff's motion for opening statement with the           E. Motions
                                                            District of Connecticut.
O&G    17998     10/23/2017       Christine Park       0.20 Update case file re order scheduling due dates re upcoming motions.                          F. Strategy
O&G    17999     10/23/2017       Christine Park       1.50 Prepare Plaintiffs' second amended complaint and motion for opening statement at             E. Motions
                                                            trial for filing.
O&G    18000     10/23/2017       Christine Park       0.30 Update case file re filings and review calendared deadlines re same.                         F. Strategy
O&G    18001     10/24/2017       Stephanie Yu         1.40 Pull exhibits for pre‐trial memorandum and motion in limine filing and checked bates         K. Trial
                                                            numbers.
O&G    18002     10/24/2017       Stephanie Yu         0.70 Edit exhibits for pre‐trial memorandum.                                                      K. Trial
O&G    18003     10/24/2017       Stephanie Yu         0.10 Conference with CHP re pull exhibits for pre‐trial memorandum filing.                        K. Trial
O&G    18004     10/24/2017       Stephanie Yu         3.00 Compare Defendant document production with e‐discovery index.                                B. Discovery
O&G    18005     10/24/2017        Sara Olson          0.40 File replies in support of Plaintiff's motion in limine.                                     K. Trial
O&G    18006     10/24/2017        Sara Olson          0.40 File Plaintiffs' memorandum of law in opposition to Defendant's motion in limine.            K. Trial

O&G    18007     10/24/2017        Sara Olson         0.40   File Plaintiffs' response to CSC's pretrial memorandum.                                     K. Trial
O&G    18008     10/24/2017        Sara Olson         0.40   File Plaintiff's supplemental motion in limine.                                             K. Trial
O&G    18009     10/24/2017        Sara Olson         0.80   Correspondence with team re exhibits re reply motion.                                       K. Trial
O&G    18010     10/24/2017        Sara Olson         0.50   Revise tables of authorities and contents re Plaintiffs' reply memorandum of law in         K. Trial
                                                             support of Plaintiffs' motions in limine.
O&G    18011     10/24/2017        Sara Olson         0.30   Review tables of authorities and contents re Plaintiffs' reply memorandum of law in         K. Trial
                                                             support of Plaintiffs' motions in limine with HED.
O&G    18012     10/24/2017        Sara Olson         0.30   Build tables of authorities and contents re Plaintiffs' reply memorandum of law in          K. Trial
                                                             support of Plaintiffs' motions in limine.
O&G    18013     10/24/2017        Sara Olson         0.20   Revise tables of authorities and contents re Plaintiffs' response to Defendant's pretrial   K. Trial
                                                             memorandum.
O&G    18014     10/24/2017        Sara Olson         0.30   Review tables of authorities and contents re Plaintiffs' response to Defendant's pretrial   K. Trial
                                                             memorandum with HED.
O&G    18015     10/24/2017        Sara Olson         0.30   Build tables of authorities and contents re Plaintiffs' response to Defendant's pretrial    K. Trial
                                                             memorandum.
O&G    18016     10/24/2017    Michael N. Litrownik   0.40   Data and notice issues.                                                                     K. Trial
O&G    18017     10/24/2017    Michael N. Litrownik   1.10   Draft jury instructions around FWW issues.                                                  K. Trial
O&G    18018     10/24/2017    Michael J. Scimone     0.20   Correspondence with MB re settleement.                                                      K. Trial
O&G    18019     10/24/2017    Michael J. Scimone     4.80   Finalize pretrial reply filing and supporting papers and supervise filing of same.          K. Trial

O&G    18020     10/24/2017     Michael J. Scimone    2.10 Edit and finalize oppositions and replies on motions in limine                                K. Trial
O&G    18021     10/24/2017     Michael J. Scimone    0.10 Edit and finalize pretrial memorandum reply.                                                  K. Trial

                                                                   Page 608 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 610 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                     Code
O&G    18022     10/24/2017     Michael J. Scimone     2.30 Edit and finalize jury instructions.                                                     K. Trial
O&G    18023     10/24/2017     Jared W. Goldman       4.70 Review reply pretrial memorandum, supplemental motion in limine, opposition to           K. Trial
                                                            Defendant's motion in limine, and reply in support of Plaintiffs' motion in limine and
                                                            supervise filing.
O&G    18024     10/24/2017     Jared W. Goldman       0.10 Conference with MJS re reply pretrial memorandum.                                        K. Trial
O&G    18025     10/24/2017     Jared W. Goldman       0.10 Conference with CHP re filing pre‐trial memorandum exhibits.                             K. Trial
O&G    18026     10/24/2017     Jared W. Goldman       0.20 Supervise filing of courtesy copy of third amended complaint.                            F. Strategy
O&G    18027     10/24/2017     Jared W. Goldman       1.90 Research computer employee exemption and close of opt out period for reply pretrial      K. Trial
                                                            memorandum.
O&G    18028     10/24/2017      Justin M. Swartz      0.10 Correspondence with W. Anthony (opposing counsel) and team regarding mediation.          H. Settlement

O&G    18029     10/24/2017       Jahan C. Sagafi     3.20 Edit pretrial memorandum and motions in limine and discuss with team.                     K. Trial
O&G    18030     10/24/2017        Christine Park     1.40 Prepare Plaintiffs' response to Defendant's pre‐trial memorandum for filing, and file     K. Trial
                                                           with the District of Connecticut.
O&G    18031     10/24/2017       Christine Park      0.50 Compile tables of authorities and contents for Plaintiffs' opposition to Defendant's      K. Trial
                                                           motions in limine.
O&G    18032     10/24/2017       Christine Park      1.10 Compile exhibits to Plaintiffs' pre‐trial filings of 2017‐10‐24.                          K. Trial
O&G    18033     10/24/2017       Christine Park      0.10 Conference with MJS and JWG re pre‐trial motion.                                          K. Trial
O&G    18034     10/24/2017       Christine Park      0.20 Telephone conference with class member, and update case file call log re same.            A. Investigation

O&G    18035     10/24/2017       Christine Park      1.60 Prepare amended exhibits for Plaintiffs' reply pre‐trial motion.                          K. Trial
O&G    18036     10/24/2017       Christine Park      0.60 Prepare courtesy copy of third amended complaint and send via FedEx to the Court.         F. Strategy

O&G    18037     10/24/2017       Christine Park      0.20 Update case file re third amended complaint and Defendant's filings of 2017‐10‐23.        F. Strategy

O&G    18038     10/24/2017       Christine Park      0.20   Calendar upcoming pre‐trial deadlines per order of 2017‐10‐23.                          K. Trial
O&G    18039     10/25/2017       Stephanie Yu        4.80   Compare Defendant/Plaintiff production to e‐discovery index.                            K. Trial
O&G    18040     10/25/2017       Stephanie Yu        0.20   Conference with CHP re unbated e‐discovery vendor documents.                            K. Trial
O&G    18041     10/25/2017       Stephanie Yu        0.30   Conference with MJS and CHP re binder preparation for pre‐trial conference.             K. Trial
O&G    18042     10/25/2017       Stephanie Yu        0.30   Locate email addresses for trial witnesses (system adminstrators).                      K. Trial
O&G    18043     10/25/2017       Stephanie Yu        0.40   Calendar deadlines regarding motion re: trial plan, stay trial, motion to quash Bartl   K. Trial
                                                             subpoena.
O&G    18044     10/25/2017        Sara Olson         0.20   Search Judge's rules re courtesy copies of motion briefs.                               F. Strategy
O&G    18045     10/25/2017    Michael N. Litrownik   1.40   Conference with MJS, EVS, and JWG re: pretrial conference and briefing issues; review   K. Trial
                                                             Bartl logistics and document issues.
O&G    18046     10/25/2017    Michael N. Litrownik   0.90   Team call re: pretrial and trial strategy.                                              K. Trial
O&G    18047     10/25/2017    Michael N. Litrownik   0.20   Correspondence to and from MJS re: Bartl subpoena                                       K. Trial
O&G    18048     10/25/2017    Michael J. Scimone     4.30   Outline arguments for pretrial conference.                                              K. Trial
O&G    18049     10/25/2017    Michael J. Scimone     0.40   Conference with CHP, SY re preparing materials for pretrial conference.                 K. Trial



                                                                   Page 609 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 611 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours Description                                                                                  Code
O&G    18050     10/25/2017     Michael J. Scimone    0.60 Conference with MNL, EVS, JWG re preparing for conference, opposing CSC's motions.    F. Strategy

O&G    18051     10/25/2017     Michael J. Scimone   0.90   Telephone conference with team re trial preparation.                                 K. Trial
O&G    18052     10/25/2017     Michael J. Scimone   0.50   Conference wtih JCS re staffing and allocation of work for trial preparation.        K. Trial
O&G    18053     10/25/2017     Jared W. Goldman     0.30   Implement MNL edits to letter to system administrator witnesses.                     K. Trial
O&G    18054     10/25/2017     Jared W. Goldman     0.60   Conference with MJS, MNL, EVS re briefing motion to stay and trial plan motion;      K. Trial
                                                            prepare for final pretrial conference.
O&G    18055     10/25/2017     Jared W. Goldman     0.10   Correspondence with CHP, SY re trial logistics email to systems administrator        K. Trial
                                                            witnesses.
O&G    18056     10/25/2017     Jared W. Goldman     0.90   Conference with Plaintiffs' counsel re upcoming tasks.                               F. Strategy
O&G    18057     10/25/2017     Jared W. Goldman     0.20   Conference with CHP re erroneous filing.                                             E. Motions
O&G    18058     10/25/2017     Jared W. Goldman     0.10   Correspondence with MJS, MNL, EVS re response to request for courtroom technology.   K. Trial

O&G    18059     10/25/2017     Jared W. Goldman     0.30 Correspondence with clerk's office and chambers re erroneous filing; email MJS and     E. Motions
                                                          CHP re same.
O&G    18060     10/25/2017     Jared W. Goldman     0.20 Respond to contact us inquiry re receipt of consent to join form.                      A. Investigation
O&G    18061     10/25/2017     Jared W. Goldman     0.10 Correspondence with MJS re correcting erroneous filing.                                E. Motions
O&G    18062     10/25/2017      Justin M. Swartz    0.10 Correspondence with team and W. Anthony (opposing counsel) regarding scheduling        H. Settlement
                                                          mediation.
O&G    18063     10/25/2017       Jahan C. Sagafi    0.10 Discuss class list negotiations with team.                                             F. Strategy
O&G    18064     10/25/2017       Jahan C. Sagafi    0.30 Correspondence re trial plan.                                                          K. Trial
O&G    18065     10/25/2017       Jahan C. Sagafi    0.40 Discuss strategy re settlement.                                                        H. Settlement
O&G    18066     10/25/2017       Jahan C. Sagafi    0.20 Discuss and edit notice revisions.                                                     E. Motions
O&G    18067     10/25/2017       Jahan C. Sagafi    2.80 Team meetings re trial preparation; correspondence and discussions re pretrial         K. Trial
                                                          conference roles.
O&G    18068     10/25/2017      Elizabeth Stork     0.60 Conference with MJS, MNL, and JWG re opposition to motion for stay; pre‐trial          K. Trial
                                                          conference.
O&G    18069     10/25/2017      Elizabeth Stork     0.10 Correspondence with MJS re brief in opposition to Defendant's motion to stay trial.    K. Trial

O&G    18070     10/25/2017      Elizabeth Stork     0.90 Telephone conference with co‐counsel re trial preparation.                             K. Trial
O&G    18071     10/25/2017     Darnley D. Stewart   1.00 Team call.                                                                             F. Strategy
O&G    18072     10/25/2017       Christine Park     0.20 Order transcript re telephone conference of 2017‐10‐23.                                F. Strategy
O&G    18073     10/25/2017       Christine Park     0.50 Update case file re Plaintiffs' supplemental motiions in limine, responses to          F. Strategy
                                                          Defendant's motions in limine and pre‐trial memorandum, and calendar deadlines re
                                                          same.
O&G    18074     10/26/2017       Stephanie Yu       2.70 Compare case file Plaintiff production documents with e‐discovery index.               K. Trial
O&G    18075     10/26/2017       Stephanie Yu       0.30 Update system administrator contact information and avaiilability spreadsheet.         K. Trial

O&G    18076     10/26/2017       Stephanie Yu       0.20 Conference with CHP re binder preparation for pre‐trial conference.                    K. Trial
O&G    18077     10/26/2017       Stephanie Yu       1.70 Created binder outline for pre‐trial conference and locate papers for same.            K. Trial

                                                                 Page 610 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 612 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          HoursDescription                                                                                         Code
O&G    18078     10/26/2017       Stephanie Yu         0.20Save and email Defendant's 2017‐10‐26 document production to attorneys.                      B. Discovery
O&G    18079     10/26/2017       Stephanie Yu         0.10Save T. Bartl productions to case file.                                                      K. Trial
O&G    18080     10/26/2017       Stephanie Yu         0.30Stamped Bartl Subpoena.                                                                      K. Trial
O&G    18081     10/26/2017    Michael N. Litrownik    0.80Review Bartl subpoena document production; conference with MJS re: same;                     E. Motions
                                                           correspondence to defense counsel attaching production.
O&G    18082     10/26/2017     Michael J. Scimone    0.20 Conference with MNL re Bartl documents.                                                      K. Trial
O&G    18083     10/26/2017     Michael J. Scimone    5.90 Draft notes in preparation for pretrial conference.                                          K. Trial
O&G    18084     10/26/2017     Jared W. Goldman      0.50 Compile list of opt‐in data issues based on CSC lawsuit inquiries; send to MJS.              B. Discovery

O&G    18085     10/26/2017     Jared W. Goldman      0.40 Finalize and send email to system administrator witnesses re trial availability;      K. Trial
                                                           correspondence with CHP and SY re same.
O&G    18086     10/26/2017     Jared W. Goldman      0.10 Respond to inquiry re putative class member who did not receive consent to join form. A. Investigation

O&G    18087     10/26/2017      Justin M. Swartz     0.20 Correspondence with JCS regarding mediation and correspondence with mediator.                H. Settlement

O&G    18088     10/26/2017      Jahan C. Sagafi      0.10    Correspondence with team and Defendant re trial timing and length.                        K. Trial
O&G    18089     10/26/2017      Jahan C. Sagafi      0.20    Discuss strategy re settlement outreach.                                                  H. Settlement
O&G    18090     10/26/2017      Jahan C. Sagafi      0.80    Prepare for pretrial hearing; discuss team assignments.                                   K. Trial
O&G    18091     10/26/2017     Darnley D. Stewart    0.30    Attention to pro hac vice papers.                                                         K. Trial
O&G    18092     10/26/2017       Christine Park      0.80    Compile pretrial conference binder.                                                       K. Trial
O&G    18093     10/26/2017       Christine Park      0.40    Telephone conference with Court reporter re transcript re telephonic conference of        F. Strategy
                                                              2017‐10‐24.
O&G    18094     10/26/2017       Christine Park      0.50    Prepare copy of Plaintiffs' pretrial memorandum for DDS's review.                         K. Trial
O&G    18095     10/26/2017       Christine Park      0.30    Prepare DDS's pro hac vice motion for MJS's review.                                       K. Trial
O&G    18096     10/26/2017       Christine Park      0.20    Update case file re stipulation and order tolling claims.                                 F. Strategy
O&G    18097     10/27/2017    Darnley D. Stewart     0.50    Team call re trial issues.                                                                K. Trial
O&G    18098     10/27/2017       Stephanie Yu        5.00    Compile documents for pre‐trial conference binders for MJS and JCS.                       K. Trial
O&G    18099     10/27/2017       Stephanie Yu        0.30    Index Defendants' 2017‐10‐26 supplemental production.                                     K. Trial
O&G    18100     10/27/2017       Stephanie Yu        0.20    Update systems administrator witneses availability chart.                                 K. Trial
O&G    18101     10/27/2017        Sara Olson         3.10    Prepare, print, and create pre‐trial binder and send to JCS.                              K. Trial
O&G    18102     10/27/2017    Michael N. Litrownik   1.00    Review stay and decertification brief; correspondence to and from Plaintiff counsel re:   E. Motions
                                                              same.
O&G    18103     10/27/2017    Michael N. Litrownik   0.80    Prepare documents and other strategy for pretrial hearing.                                K. Trial
O&G    18104     10/27/2017     Jared W. Goldman      1.00    Supervise compilation of materials for pretrial conference.                               K. Trial
O&G    18105     10/27/2017     Jared W. Goldman      1.60    Research and draft opposition to Defendant's anticipated motion to stay; send draft to    E. Motions
                                                              EVS.
O&G    18106     10/27/2017     Jared W. Goldman      0.40    Draft call notes and send to MB, MLS, SSE.                                                F. Strategy
O&G    18107     10/27/2017     Jared W. Goldman      0.10    Correspondence with MNL, SY re Defendant's supplemental production.                       D. Doc. Revw.
O&G    18108     10/27/2017      Justin M. Swartz     0.10    Correspondence with W. Anthony (opposing counsel) regarding mediation.                    H. Settlement
O&G    18109     10/27/2017      Justin M. Swartz     0.10    Conference with JCS re mediation strategy.                                                H. Settlement

                                                                    Page 611 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 613 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper          Hours   Description                                                                                     Code
O&G    18110     10/27/2017      Jahan C. Sagafi        0.20   Edit motion to stay opposition.                                                          E. Motions
O&G    18111     10/27/2017      Jahan C. Sagafi        0.20   Discuss class member intake process with team.                                           F. Strategy
O&G    18112     10/27/2017      Jahan C. Sagafi        0.60   Review and discuss motion to decertify and discuss plan for briefing.                    E. Motions
O&G    18113     10/27/2017      Jahan C. Sagafi        0.40   Discuss settlement options and timing.                                                   H. Settlement
O&G    18114     10/27/2017      Jahan C. Sagafi        1.10   Discuss division of labor and strategy for pretrial conference.                          K. Trial
O&G    18115     10/27/2017      Elizabeth Stork        0.30   Telephone conference with JCS re brief in opposition to motion to decertify.             E. Motions
O&G    18116     10/27/2017     Darnley D. Stewart      0.20   Telephone conference with JCS re staffing.                                               K. Trial
O&G    18117     10/27/2017       Christine Park        5.20   Prepare pretrial conference binder for JCS's review, prepare and send same to            K. Trial
                                                               California office via FedEx, and correspondence with team re same.
O&G    18118     10/27/2017       Christine Park       0.40    Update case file re DDS's certificate of good standing, and correspondence with team     F. Strategy
                                                               re same.
O&G    18119     10/27/2017     Christopher C. Alter   0.10    Help assemble pull tabs for binder assembly per SXO instructions.                        E. Motions
O&G    18120     10/27/2017     Christopher C. Alter   0.90    Upload Defendant production document to e‐discovery vendor; correspondence with          K. Trial
                                                               CHP, SXO re same.
O&G    18121     10/28/2017     Jared W. Goldman       0.20    Correspondence with system administrator witness re trial availability; correspondence   K. Trial
                                                               with MNL re same.
O&G    18122     10/28/2017     Jared W. Goldman       0.10    Correspondence with JCS, MJS, MNL, EVS re response to motion to decertify.               E. Motions
O&G    18123     10/28/2017      Justin M. Swartz      0.10    Correspondence with mediator regarding scheduling mediation.                             H. Settlement
O&G    18124     10/28/2017      Justin M. Swartz      0.10    Correspondence with W. Anthony (opposing counsel) regarding mediation.                   H. Settlement
O&G    18125     10/28/2017       Jahan C. Sagafi      0.10    Discuss outline of Defendant's motion to decertify.                                      E. Motions
O&G    18126     10/29/2017       Jahan C. Sagafi      0.20    Edit outline to opposition to motion to stay.                                            E. Motions
O&G    18127     10/29/2017       Elizabeth Stork      1.20    Review draft outline of opposition to motion to stay trial.                              K. Trial
O&G    18128     10/30/2017        Stephanie Yu        0.30    Email MTL re missing exhibits in opt in deposition and email esquire solutions same.     K. Trial

O&G    18129     10/30/2017        Stephanie Yu        0.30 Save 2017‐10‐27 Defendant motions to case file.                                             F. Strategy
O&G    18130     10/30/2017        Stephanie Yu        0.30 Calendar mediation and mediation statement due dates.                                       H. Settlement
O&G    18131     10/30/2017        Stephanie Yu        4.10 Compile Defendants trial exhibits for attorney review.                                      K. Trial
O&G    18132     10/30/2017        Stephanie Yu        0.80 Update witness availability chart.                                                          K. Trial
O&G    18133     10/30/2017    Michael N. Litrownik    0.60 Bartl subpoena and deposition logistics; correspondence to team re: same.                   K. Trial
O&G    18134     10/30/2017     Jared W. Goldman       5.00 Research and draft opposition to motion to stay; send draft to EVS.                         E. Motions
O&G    18135     10/30/2017     Jared W. Goldman       0.10 Correspondence with SYSTEM ADMINISTRATOR witness re trial availability.                     K. Trial
O&G    18136     10/30/2017     Jared W. Goldman       3.40 Research and draft opposition to motion to stay.                                            E. Motions
O&G    18137     10/30/2017     Jared W. Goldman       0.10 Correspondence with system administrator witness re trial availability.                     K. Trial
O&G    18138     10/30/2017     Jared W. Goldman       0.10 Correspondence with JSC, EVS re opposition to motion to stay.                               E. Motions
O&G    18139     10/30/2017      Justin M. Swartz      0.10 Correspondence with JCS regarding mediation preparation.                                    H. Settlement
O&G    18140     10/30/2017      Justin M. Swartz      0.10 Conference with ATK re mediation.                                                           H. Settlement
O&G    18141     10/30/2017       Jahan C. Sagafi      0.10 Workload allocation.                                                                        F. Strategy
O&G    18142     10/30/2017       Jahan C. Sagafi      0.20 Discuss motion to decertify and representativeness issues, and motion to stay               E. Motions
                                                            opposition with team.
O&G    18143     10/30/2017       Jahan C. Sagafi      0.20 Research trial plan and representativeness challenge.                                       K. Trial

                                                                     Page 612 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 614 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         HoursDescription                                                                                        Code
O&G    18144     10/30/2017       Jahan C. Sagafi      0.30Research representativeness and discuss with team.                                          E. Motions
O&G    18145     10/30/2017       Jahan C. Sagafi      0.20Prepare for Bartl deposition.                                                               K. Trial
O&G    18146     10/30/2017       Jahan C. Sagafi      0.30Discuss Bartl deposition and pretrial hearing assignments.                                  K. Trial
O&G    18147     10/30/2017       Jahan C. Sagafi      0.10Pose question to team for community re representativeness.                                  E. Motions
O&G    18148     10/30/2017       Jahan C. Sagafi      0.20Discuss mediation logistics and strategy.                                                   H. Settlement
O&G    18149     10/30/2017       Jahan C. Sagafi      0.80Discuss outline for motion to stay, representativeness challenge for pretrial hearing,      K. Trial
                                                           and hours stipulation.
O&G    18150     10/30/2017       Jahan C. Sagafi     0.30 Discuss assignment of roles and ideas for research for pretrial hearing.                    K. Trial
O&G    18151     10/30/2017       Jahan C. Sagafi     0.10 Correspondence re trial practices with past clerk.                                          K. Trial
O&G    18152     10/30/2017       Elizabeth Stork     1.20 Research representativeness of witness testimony at class trial for pre‐trial conference.   K. Trial

O&G    18153     10/30/2017       Elizabeth Stork     0.10 Correspondence with JCS re opposition to motion to decertify.                               E. Motions
O&G    18154     10/30/2017       Elizabeth Stork     3.00 Research re representativeness of evidence at trial in preparation for pre‐trial            K. Trial
                                                           conference; draft memorandum re pre‐trial conference issues for JCS.
O&G    18155     10/30/2017       Elizabeth Stork     1.10 Review CSC motion papers and pre‐trial memorandumpapers re representativeness               K. Trial
                                                           and trial plan.
O&G    18156     10/30/2017       Elizabeth Stork     0.40 Telephone conference with JCS re pre‐trial conference preparation.                          K. Trial
O&G    18157     10/30/2017       Elizabeth Stork     1.00 Review motions in limine and pre‐trial memoranda.                                           K. Trial
O&G    18158     10/30/2017     Legal Administrator   1.00 HJ [Processed Fedex and delivered to Fedex office at 8:30 pm.].                             F. Strategy
O&G    18159     10/31/2017        Stephanie Yu       0.30 Conference with CHP re: pre trial conference/oral argument organization of                  K. Trial
                                                           documents.
O&G    18160     10/31/2017        Stephanie Yu       0.50 Compose list of missing systems administrator witnesses. Draft email re:                    K. Trial
                                                           schedule/availability.
O&G    18161     10/31/2017        Stephanie Yu       0.20 Save and index 2017‐10‐31 Defendant supplemental production to case file. Email             K. Trial
                                                           same to attorneys.
O&G    18162     10/31/2017        Stephanie Yu       0.40 Email MTL and CHP re missing exhibits from deposition of opt in.                            K. Trial
O&G    18163     10/31/2017        Stephanie Yu       4.40 Compile documents from trial software for pre‐trial hearing conference/oral                 K. Trial
                                                           arguments.
O&G    18164     10/31/2017         Sara Olson        0.20 Review Defendant produced imports on e‐discovery vendor.                                    B. Discovery
O&G    18165     10/31/2017     Michael J. Scimone    3.20 Prepare for pretrial conference.                                                            K. Trial
O&G    18166     10/31/2017     Michael J. Scimone    1.30 Edit argument re representativeness for pretrial conference.                                K. Trial
O&G    18167     10/31/2017     Jared W. Goldman      4.20 Draft memorandum in opposition to Defendant's decertification motion.                       E. Motions
O&G    18168     10/31/2017     Jared W. Goldman      0.10 Correspondence with SY re system administrator witness availability.                        K. Trial
O&G    18169     10/31/2017     Jared W. Goldman      0.10 Correspondence with EVS re filing deadlines.                                                E. Motions
O&G    18170     10/31/2017     Jared W. Goldman      4.00 Research and draft opposition to Defendant's motion to decertify.                           E. Motions
O&G    18171     10/31/2017       Jahan C. Sagafi     0.20 Prepare for hearing on motions to decertify and stay.                                       G. Court
O&G    18172     10/31/2017       Jahan C. Sagafi     0.50 Discuss pretrial conference preparations & oppositions to motions to stay and decertify     K. Trial
                                                           with team.
O&G    18173     10/31/2017       Jahan C. Sagafi     1.60 Research and discuss representativeness and stay issues; edit set piece documents for       E. Motions
                                                           hearing preparation.

                                                                  Page 613 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 615 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper          Hours   Description                                                                                    Code
O&G    18174     10/31/2017       Jahan C. Sagafi       0.50   Prepare for pretrial conference.                                                        K. Trial
O&G    18175     10/31/2017       Jahan C. Sagafi       0.10   Discuss pretrial practices and procedures.                                              K. Trial
O&G    18176     10/31/2017       Jahan C. Sagafi       0.40   Discuss and edit opposition to motion to stay.                                          E. Motions
O&G    18177     10/31/2017       Jahan C. Sagafi       0.20   Schedule pretrial conference with team and Defendant.                                   K. Trial
O&G    18178     10/31/2017       Jahan C. Sagafi       0.20   Prepare for hearing on motions to decertify and stay.                                   G. Court
O&G    18179     10/31/2017       Elizabeth Stork       0.80   Review and revise draft opposition brief in opposition to CSC's motion to stay trial.   K. Trial

O&G    18180     10/31/2017       Elizabeth Stork      0.20 Correspondence with MJS and JCS re set piece for pre‐trial conference.                     K. Trial
O&G    18181     10/31/2017       Elizabeth Stork      0.30 Telephone conference with M. Sweeney re representativeness research.                       E. Motions
O&G    18182     10/31/2017       Elizabeth Stork      0.10 Telephone conference with P. Winebrake re representativeness at trial issue.               K. Trial

O&G    18183     10/31/2017       Elizabeth Stork      3.90 Draft memorandum for JCS re preparation for pre‐trial conference.                          K. Trial
O&G    18184     10/31/2017           Danica Li        2.50 Review impact fund trial plan materials to answer JCS questions re representative          K. Trial
                                                            testimony at trial.
O&G    18185     10/31/2017       Christine Park       0.10 Correspondence to Court reporter re transcript of conference of 2017‐10‐23.                F. Strategy
O&G    18186     10/31/2017     Christopher C. Alter   0.50 Import Defendant document production to e‐discovery vendor; correspondence with            B. Discovery
                                                            DXS, SXO re same.
O&G    18187     11/1/2017         Stephanie Yu        0.50 Compile defense trial exhibits from e‐discovery vendor for pre‐trial conference/oral       K. Trial
                                                            arguments.
O&G    18188     11/1/2017         Stephanie Yu        0.20 Update calendar to reflect add oral arguments and delete pre‐trial conference.             K. Trial

O&G    18189     11/1/2017         Stephanie Yu        4.10 Compile defense trial exhibits from case file for pre‐trial conference/oral arguments.     K. Trial

O&G    18190     11/1/2017       Justin M. Swartz      0.10    Conference with JCS regarding mediation.                                                H. Settlement
O&G    18191     11/1/2017        Jahan C. Sagafi      0.10    Discuss timing of pretrial conference with Defendant.                                   K. Trial
O&G    18192     11/1/2017        Jahan C. Sagafi      0.10    Discuss 23f process.                                                                    E. Motions
O&G    18193     11/1/2017        Jahan C. Sagafi      0.30    Review and discuss authority re representativeness issue.                               K. Trial
O&G    18194     11/1/2017        Jahan C. Sagafi      0.10    Discuss 23(f) timing and status with team.                                              E. Motions
O&G    18195     11/1/2017        Jahan C. Sagafi      0.10    Discuss pretrial conference timing with team.                                           K. Trial
O&G    18196     11/1/2017           Danica Li         3.30    Research representative testimony question for JCS; draft memorandum re same            K. Trial

O&G    18197     11/1/2017           Danica Li         0.90 Research representative testimony question for JCS; draft memorandum re same.              K. Trial

O&G    18198     11/1/2017        Christine Park       1.70 Compile Defendant's trial exhibits list documents.                                         K. Trial
O&G    18199     11/1/2017        Christine Park       1.40 Prepare enclosure letter and courtesy copies of Plaintiffs' supplemental motion in         K. Trial
                                                            limine, memorandum of law in opposition to Defendant's motions in limine, and reply
                                                            re Plaintiffs' motions in limine.
O&G    18200     11/2/2017         Stephanie Yu        0.30 Email parastaffing to request quality control for trial exhibits and conference with SXO   K. Trial
                                                            re: quality control needed on exhibits.
O&G    18201     11/2/2017         Stephanie Yu        5.60 Compile CSC trial exhibits for attorney review.                                            K. Trial

                                                                     Page 614 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 616 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         HoursDescription                                                                                      Code
O&G    18202     11/2/2017         Sara Olson         4.00Conduct quality control for trial exhibits.                                               K. Trial
O&G    18203     11/2/2017    Michael N. Litrownik    0.30Conference with CP re: filing logistics.                                                  E. Motions
O&G    18204     11/2/2017    Michael N. Litrownik    0.20Bartl subpoena/deposition issues.                                                         K. Trial
O&G    18205     11/2/2017    Michael N. Litrownik    1.10Team call re: pretrial and trial strategy.                                                K. Trial
O&G    18206     11/2/2017    Michael N. Litrownik    3.50Review and revise opposition to motion to stay.                                           E. Motions
O&G    18207     11/2/2017     Jared W. Goldman       3.90Draft edits opposition to motion to decertify.                                            E. Motions
O&G    18208     11/2/2017     Jared W. Goldman       0.90Conference with CSC Plaintiffs' counsel.                                                  F. Strategy
O&G    18209     11/2/2017     Jared W. Goldman       0.30Draft edits to opposition to motion to decertify.                                         E. Motions
O&G    18210     11/2/2017     Jared W. Goldman       0.10Review edits to opposition to motion to stay.                                             E. Motions
O&G    18211     11/2/2017     Jared W. Goldman       0.60Draft edits to opposition to motion to decertify.                                         E. Motions
O&G    18212     11/2/2017     Jared W. Goldman       0.30Conference with JSC, MNL re remaining drafting and editing tasks.                         K. Trial
O&G    18213     11/2/2017     Jared W. Goldman       0.50Correspondence with MNL, EVS re drafting opposition to Defendant's two motions;           K. Trial
                                                          conference with MNL re remaining drafting tasks.
O&G    18214     11/2/2017      Jahan C. Sagafi      0.10 Correspondence with Defendant and team re timing of pretrial conference.                  K. Trial
O&G    18215     11/2/2017      Jahan C. Sagafi      0.50 Discuss Judge's practices with consultant and team.                                       K. Trial
O&G    18216     11/2/2017      Jahan C. Sagafi      1.20 Team discussion re motion strategy, edits, editing process, and FLSA data problem.        E. Motions

O&G    18217     11/2/2017      Jahan C. Sagafi      2.90 Edit oppositions to motion to decertify and motion to stay.                               E. Motions
O&G    18218     11/2/2017       Christine Park      1.40 Compile Defendant's trial exhibits.                                                       K. Trial
O&G    18219     11/3/2017       Stephanie Yu        0.30 Draft letter to Court enclosing Courtesy Copies of Memorandum of Law In Opposition        F. Strategy
                                                          To Defendant's Motions to Decertify and Stay.
O&G    18220     11/3/2017       Stephanie Yu        0.20 Search case file for missing exhibits.                                                    K. Trial
O&G    18221     11/3/2017       Stephanie Yu        0.30 Manual Review of Table of Contents and Table of Authorities for Plaintiff's opposition    E. Motions
                                                          papers to Defendant's Motion to Stay.
O&G    18222     11/3/2017       Stephanie Yu        0.30 Manual Review of Table of Contents and Table of Authorities for Plaintiff's opposition    E. Motions
                                                          papers to Defendant's motion to Decertify.
O&G    18223     11/3/2017       Stephanie Yu        0.10 Send copy of correspondence to Court re Courtesy Copies of docket entry 378 and 379       F. Strategy
                                                          to Defendants.
O&G    18224     11/3/2017       Stephanie Yu        0.30 File Plaintiff's Opposition Papers to Defendant's Motion to Stay with District Court of   E. Motions
                                                          Connecticut.
O&G    18225     11/3/2017       Stephanie Yu        0.90 Compile Table of Content and Table of Authorities for Memorandum of Law for               E. Motions
                                                          Opposition papers to Defendant's Motion to Stay.
O&G    18226     11/3/2017       Stephanie Yu        0.20 Prepare FedEx mailing of courtesy copies to the Court.                                    F. Strategy
O&G    18227     11/3/2017       Stephanie Yu        0.40 Compile list of Defense trial exhibits with missing or incorrect bates numbers and        K. Trial
                                                          ranges.
O&G    18228     11/3/2017       Stephanie Yu        1.70 Compile CSC trial exhibits for attorney review.                                           K. Trial
O&G    18229     11/3/2017        Sara Olson         2.90 Conduct Quality Control for Trial Exhibits.                                               K. Trial
O&G    18230     11/3/2017    Michael N. Litrownik   0.60 Pretrial disclosures discussion with co‐counsel.                                          K. Trial
O&G    18231     11/3/2017    Michael N. Litrownik   2.00 Review and revise decertification opposition brief.                                       E. Motions
O&G    18232     11/3/2017    Michael N. Litrownik   1.00 Class list data issues.                                                                   B. Discovery

                                                                 Page 615 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 617 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours   Description                                                                                        Code
O&G    18233     11/3/2017    Michael N. Litrownik    0.50   Data issues re class member and potential opt‐ins.                                          A. Investigation
O&G    18234     11/3/2017    Michael N. Litrownik    1.70   Final proof of stay brief; revisions; circulate to cite‐checkers.                           E. Motions
O&G    18235     11/3/2017     Justin M. Swartz       0.20   Correspondence with JCS regarding new class members and negotiation strategy.               H. Settlement

O&G    18236     11/3/2017      Justin M. Swartz     0.10    Mediation logistics.                                                                        H. Settlement
O&G    18237     11/3/2017       Jahan C. Sagafi     0.10    Review and discuss 23f petition update by Defendant.                                        E. Motions
O&G    18238     11/3/2017       Jahan C. Sagafi     0.40    Discuss ramifications of missing FLSA collective members and next steps.                    F. Strategy
O&G    18239     11/3/2017       Jahan C. Sagafi     0.40    Revise and discuss opposition to motion to decertify.                                       E. Motions
O&G    18240     11/3/2017        Christine Park     1.00    File Plaintiffs' opposition to Defendant's motion to decertify with the District Court of   E. Motions
                                                             Connecticut.
O&G    18241     11/3/2017       Christine Park      0.30    Review Table of Content and Table of Authorities for Plaintiffs' Opposition to              E. Motions
                                                             Defendant's Motion to Decertify.
O&G    18242     11/3/2017       Christine Park      0.30    Prepare courtesy copy of Plaintiffs' opposition to Defendant's motion to stay.              F. Strategy
O&G    18243     11/3/2017       Christine Park      0.10    Prepare FedEx mailing of courtesy copies.                                                   F. Strategy
O&G    18244     11/3/2017       Christine Park      1.20    Compile Table of Content and Table of Authorities for Plaintiffs' Memorandum of Law         E. Motions
                                                             in opposition to decertification.
O&G    18245     11/3/2017       Christine Park      0.20    Review Federal Rules of Civil Procedures re pre‐trial.                                      K. Trial
O&G    18246     11/3/2017       Christine Park      0.20    Calendar pre‐trial disclosures deadline.                                                    K. Trial
O&G    18247     11/3/2017       Christine Park      0.90    Compile Defendant's trial exhibits for attorney review.                                     K. Trial
O&G    18248     11/3/2017       Christine Park      0.10    Correspondence with MJS re pro hac vice motion packets for DDS and co‐counsel.              F. Strategy

O&G    18249     11/5/2017      Jahan C. Sagafi      0.10 Discuss damages estimate process with team.                                                    E. Motions
O&G    18250     11/6/2017       Stephanie Yu        0.30 Conference with CHP re preparations for Oral Arguments (11/9)                                  G. Court
O&G    18251     11/6/2017       Stephanie Yu        0.20 Correspondence with US Legal re court reporter needed for Timothy J. Bartl Deposition          K. Trial
                                                          (11/29).
O&G    18252     11/6/2017       Stephanie Yu        1.00 Incorporate SXO & JGS review on Defense exhibits onto main spreadsheet on Defense              K. Trial
                                                          exhibits for Trial.
O&G    18253     11/6/2017       Stephanie Yu        2.50 Conduct quality control on trial exhibits (Defense List).                                      K. Trial
O&G    18254     11/6/2017       Stephanie Yu        0.30 Correspondence MJS re issues on Defense Pre‐trial Motion exhibits.                             K. Trial
O&G    18255     11/6/2017       Stephanie Yu        0.20 Correspondence with MJS re binder set ups for (11/9) Oral Arguments on Defendant's             E. Motions
                                                          Motion to Stay and Decertify.
O&G    18256     11/6/2017       Stephanie Yu        0.20 Locate and compile witness declarations filed by Defendants.                                   K. Trial
O&G    18257     11/6/2017       Stephanie Yu        0.50 Create chart reflecting issues on Defense Pre‐trial motion exhibit list.                       K. Trial
O&G    18258     11/6/2017       Stephanie Yu        0.30 Revise docket calendar.                                                                        F. Strategy
O&G    18259     11/6/2017       Stephanie Yu        0.10 Revise witness availability chart.                                                             K. Trial
O&G    18260     11/6/2017    Michael N. Litrownik   0.10 Correspondence with MJS, JWG, and EVS re stay motion reply.                                    E. Motions
O&G    18261     11/6/2017    Michael N. Litrownik   0.10 Review stay motion reply.                                                                      E. Motions
O&G    18262     11/6/2017    Michael N. Litrownik   0.30 Correspondence with JCS and MJS re pretrial disclosures.                                       K. Trial
O&G    18263     11/6/2017    Michael N. Litrownik   1.00 Class list issues; correspondence with co‐counsel D. Ranahan re class list issues; review      B. Discovery
                                                          correspondence from DSA re class list issues.

                                                                   Page 616 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 618 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                                    Code
O&G    18264     11/6/2017     Michael J. Scimone    0.30   Revise pretrial disclosures.                                                            K. Trial
O&G    18265     11/6/2017     Michael J. Scimone    1.60   Review Defendant's motion papers re stay and decertification.                           E. Motions
O&G    18266     11/6/2017     Michael J. Scimone    0.40   Review prior correspondence re class member data.                                       D. Doc. Revw.
O&G    18267     11/6/2017     Michael J. Scimone    0.30   Review recent case law re class certification and damages issues.                       E. Motions
O&G    18268     11/6/2017     Michael J. Scimone    0.60   Correspondence with team and review materials in preparation for pretrial conference.   K. Trial

O&G    18269     11/6/2017     Jared W. Goldman     3.30 Correspondence with opposing counsel D. Salazar‐Austin and D. Golder re request to re‐ B. Discovery
                                                         produce discovery; Review recent Second Circuit case law re merits of Defendant's
                                                         23(f) petition; Draft pretrial disclosures; correspondence with MJS, MNL, CHP re same;
                                                         Correspondence with putative class member re receipt of opt‐in notice.

O&G    18270     11/6/2017     Jared W. Goldman     0.10 Correspondence with MJS, SYU re discovery to be produced.                                  B. Discovery
O&G    18271     11/6/2017     Jared W. Goldman     0.30 Correspondence with SJA witnesses re trial availability; correspondence with MJS re        K. Trial
                                                         class notice issues.
O&G    18272     11/6/2017       Jahan C. Sagafi    0.10 Review and discuss Defendant's reply briefs for upcoming hearing.                          G. Court
O&G    18273     11/6/2017       Jahan C. Sagafi    0.20 Prepare for hearing on Defendant's motions.                                                G. Court
O&G    18274     11/6/2017       Jahan C. Sagafi    0.30 Discuss and finalize pretrial disclosures.                                                 K. Trial
O&G    18275     11/6/2017       Jahan C. Sagafi    1.20 Team conference re motion to decertify, motion to stay, damages analysis, missing          F. Strategy
                                                         class member data, possible tolling.
O&G    18276     11/6/2017       Christine Park     1.30 Compile Defendant's trial exhibits.                                                        K. Trial
O&G    18277     11/6/2017       Christine Park     0.40 Prepare pretrial disclosures witness list for JWG's review.                                K. Trial
O&G    18278     11/6/2017       Christine Park     0.20 Update case file re Defendant's answer to Plaintiffs' Third Amended Complaint, and         F. Strategy
                                                         replies to Plaintiffs' responses.
O&G    18279     11/6/2017       Christine Park     0.20 Update case file re Plaintiffs' responses re decertification and stay, and Defendant's     F. Strategy
                                                         motion for extension of time re Rule 26 Pretrial disclosures.
O&G    18280     11/7/2017        Stephanie Yu      0.10 Update attorneys re client deposition.                                                     K. Trial
O&G    18281     11/7/2017        Stephanie Yu      0.10 Telephone conference with court reporter re client deposition.                             K. Trial
O&G    18282     11/7/2017       Jahan C. Sagafi     0.1 Edit and discuss response to defendant's motion for extension.                             E. Motions
O&G    18283     11/7/2017       Jahan C. Sagafi     0.3 Discuss staffing for trial.                                                                K. Trial
O&G    18284     11/7/2017       Jahan C. Sagafi     0.2 Review and discuss reply re motion to decertify.                                           E. Motions
O&G    18285     11/7/2017       Jahan C. Sagafi     0.2 Edit and discuss correspondence with defendant re missing data.                            B. Discovery
O&G    18286     11/7/2017       Jahan C. Sagafi     0.8 Review and discuss authority re representative testimony.                                  K. Trial
O&G    18287     11/7/2017        Stephanie Yu      0.50 Conduct quality control on MJS binder and table of contents for oral arguments.            E. Motions

O&G    18288     11/7/2017       Stephanie Yu       0.20 Prepare FedEx for binders to be delivered to Co‐Counsel.                                   E. Motions
O&G    18289     11/7/2017       Stephanie Yu       1.30 Compile binders for Oral Arguments for Motion to Stay and Motion to Decertify.             E. Motions

O&G    18290     11/7/2017       Stephanie Yu       1.50 Create table of contents, binder cover, and binder spine for oral arguments for table of E. Motions
                                                         contents for Motion to Stay and Motion to Decertify CA & CT Classes.



                                                                  Page 617 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 619 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours   Description                                                                                       Code
O&G    18291     11/7/2017        Stephanie Yu        2.60   Conduct quality control on trial exhibits (Defense List).                                  K. Trial
O&G    18292     11/7/2017        Stephanie Yu        0.80   Revise witness availability chart.                                                         K. Trial
O&G    18293     11/7/2017         Sara Olson         3.90   Conduct Quality Control for Trial Exhibits.                                                K. Trial
O&G    18294     11/7/2017    Michael N. Litrownik    0.30   Review Defendant's Motion in Limine reply.                                                 K. Trial
O&G    18295     11/7/2017    Michael N. Litrownik    0.20   Review and revise non‐opposition opposition to extension motion.                           K. Trial
O&G    18296     11/7/2017    Michael N. Litrownik    0.40   Review Defendant's decertification reply.                                                  E. Motions
O&G    18297     11/7/2017    Michael N. Litrownik    0.40   Revise response to motion for enlargement.                                                 E. Motions
O&G    18298     11/7/2017    Michael N. Litrownik    0.20   Correspondence with MJS and JWG re opposition to disclosure extension.                     K. Trial
O&G    18299     11/7/2017    Michael J. Scimone      0.30   Review Defendant's opposition to Plaintiffs' motions in limine.                            K. Trial
O&G    18300     11/7/2017    Michael J. Scimone      1.00   Review Defendant's motion papers re motion to decertify.                                   E. Motions
O&G    18301     11/7/2017    Michael J. Scimone      0.20   Review and revise opposition to Defendant's motion to extend deadline.                     K. Trial
O&G    18302     11/7/2017     Jared W. Goldman       5.60   Correspondence with CHP re System Administrator witness availability; draft response       K. Trial
                                                             to Defendant's Motion for Extension of Time to File Pretrial Disclosures;
                                                             correspondence with Plaintiffs' counsel re response to Defendant's Motion for
                                                             Extension of Time to File Pretrial Disclosures; draft referral letter to Senior Prof SA;
                                                             conference with MNL re oral argument preparation; conference with MJS re oral
                                                             argument preparation; review motion to stay briefing to prepare T. Jackson for oral
                                                             argument; conference with putative opt‐in plaintiff re receipt of notice of collective
                                                             action; finalize response to Defendant's Motion for Extension of Time to File Pretrial
                                                             Disclosures and supervise filing; correspondence with putative opt‐in plaintiff re job
                                                             title documentation

O&G    18303     11/7/2017       Christine Park      3.50 Compile briefing on Defendant's motions to stay trial and decertify the California and K. Trial
                                                          Connecticut classes.
O&G    18304     11/7/2017       Christine Park      0.80 Prepare Plaintiffs' Response to Defendant's Motion for Enlargement of Time re Pretrial K. Trial
                                                          Disclosures for filing, and file same with the District Court of Connecticut.

O&G    18305     11/7/2017       Christine Park      0.10    Revise case file re Plaintiffs' pretrial disclosures of November 6, 2017.                  K. Trial
O&G    18306     11/7/2017       Christine Park      0.20    Telephone conference with opt‐in class member re case status.                              A. Investigation
O&G    18307     11/7/2017       Christine Park      0.20    Correspondence to JWG re case inquiries.                                                   A. Investigation
O&G    18308     11/7/2017       Christine Park      0.20    Review case inquiries regarding case.                                                      A. Investigation
O&G    18309     11/7/2017       Christine Park      0.50    Review compilation of Defendant's trial exhibits.                                          K. Trial
O&G    18310     11/8/2017      Jahan C. Sagafi       1.0    Team discussion re decertification and stay motions.                                       E. Motions
O&G    18311     11/8/2017      Jahan C. Sagafi       0.2    Meet and confer with defendant re pretrial conference; write to court re same.             K. Trial

O&G    18312     11/8/2017      Jahan C. Sagafi       0.1    Review and discuss defendant's statements re witness selection and trial.                  K. Trial
O&G    18313     11/8/2017      Jahan C. Sagafi       0.2    Correspondence re missing class member question and data confusion.                        A. Investigation
O&G    18314     11/8/2017       Stephanie Yu        1.40    Revise Ringtail index.                                                                     K. Trial
O&G    18315     11/8/2017       Stephanie Yu        0.30    Correspondence with MJS re issue on items to be produced to Defense PTM exhibit list.      K. Trial



                                                                   Page 618 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 620 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours   Description                                                                                      Code
O&G    18316     11/8/2017       Stephanie Yu         1.80   Conduct quality control on trial exhibits (Defense List).                                 K. Trial
O&G    18317     11/8/2017       Stephanie Yu         0.80   Revise issues on Defense trial exhibits list.                                             K. Trial
O&G    18318     11/8/2017       Stephanie Yu         0.10   Conference with JWG re issues on Defense trial exhibit list.                              K. Trial
O&G    18319     11/8/2017    Michael N. Litrownik    0.90   Telephone conference with Plaintiff counsel re trial and pretrial strategy.               K. Trial
O&G    18320     11/8/2017    Michael N. Litrownik    0.40   Opt‐in discovery sample research; review case files and case correspondence.              C. Depositions

O&G    18321     11/8/2017    Michael N. Litrownik   0.20 Conference with JWG re hearing preparations.                                                 G. Court
O&G    18322     11/8/2017    Michael J. Scimone     0.90 Telephone conference with co‐counsel re pretrial and motion hearing strategy.                K. Trial

O&G    18323     11/8/2017     Michael J. Scimone    5.30    Prepare for hearing on motions to stay and motion to decertify.                           G. Court
O&G    18324     11/8/2017     Michael J. Scimone    0.20    Correspondence with co‐counsel, JCS re telephone conference agenda.                       F. Strategy
O&G    18325     11/8/2017     Michael J. Scimone    0.70    Review CSC's replies in support of motions in limine.                                     K. Trial
O&G    18326     11/8/2017     Jared W. Goldman      3.40    Conference with MNL re preparing for oral argument; draft outline for T. Jackson re       K. Trial
                                                             Motion to Stay oral argument; send to T. Jackson, DDS, MJS; conference with Plaintiffs'
                                                             counsel re oral argument and class data issues; conference with SY, MJS re Defendant's
                                                             proposed trial exhibits
O&G    18327     11/8/2017     Darnley D. Stewart    1.00    Team telephone conference re court conference.                                            K. Trial
O&G    18328     11/8/2017     Darnley D. Stewart    3.50    Review briefing and prepare for argument on motion to stay; review decertification        K. Trial
                                                             briefing.
O&G    18329     11/8/2017       Christine Park      0.10    Prepare binder documents for hearing for MJS's review.                                    D. Doc. Revw.
O&G    18330     11/8/2017       Christine Park      0.20    Update case file re reply re Defendant's motions in limine and response re Defendant's    K. Trial
                                                             motion for extension of time.
O&G    18331     11/9/2017       Stephanie Yu        0.50    Conference with JWG re completed Ringtail index and document organization for trial.      K. Trial

O&G    18332     11/9/2017       Stephanie Yu        3.50    Compare Ringtail index to discovery files to locate missing files.                        K. Trial
O&G    18333     11/9/2017       Stephanie Yu        0.90    Finalize Ringtail index.                                                                  K. Trial
O&G    18334     11/9/2017    Michael N. Litrownik   0.50    Review notes re hearing; correspondence with plaintiff counsel re same.                   F. Strategy
O&G    18335     11/9/2017    Michael N. Litrownik   1.50    Review files and old correspondence re opt‐in discovery proposals for hearing.            C. Depositions

O&G    18336     11/9/2017    Michael N. Litrownik   0.40    Witness data issues for hearing.                                                          K. Trial
O&G    18337     11/9/2017    Michael J. Scimone     4.00    Attend hearing on motion to decertify.                                                    E. Motions
O&G    18338     11/9/2017    Michael J. Scimone     1.00    Conference with co‐counsle T. Jackson and DDS re motion to decertify.                     E. Motions
O&G    18339     11/9/2017    Michael J. Scimone     1.50    Travel to New Haven for oral argument re motion to decertify.                             I. Travel
O&G    18340     11/9/2017     Jared W. Goldman      2.80    Correspondence with MJS, MNL re Defendant's SA witnesses; correspondence with opt‐        A. Investigation
                                                             in Plaintiff's, MJS, MNL re CSC laptop; correspondence with MJS, MNL re opt‐in
                                                             deposition proposal; review case file re same; conference with CHP, SYU re Ringtail
                                                             uploads, identifying missing productions; conference with MNL re rulings at 11/9 oral
                                                             argument, paralegal workload; draft correspondence to co‐counsel D. Ranahan re class
                                                             data issues; review MJS motion hearing notes.



                                                                   Page 619 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 621 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date            Timekeeper         Hours   Description                                                                                      Code
O&G    18341     11/9/2017       Jahan C. Sagafi       0.40   Research trial plans and representativeness issues.                                       K. Trial
O&G    18342     11/9/2017       Jahan C. Sagafi       0.10   Discuss next steps from hearing on motion to stay and motion to decertify.                E. Motions
O&G    18343     11/9/2017       Jahan C. Sagafi       0.20   Discuss negotiations re timing of witnesses.                                              K. Trial
O&G    18344     11/9/2017      Darnley D. Stewart    10.70   Travel to, from New Haven; attend Court hearing; prepare for argument on motion to        I. Travel
                                                              stay trial pending appeal; argue opposition.
O&G    18345      11/9/2017       Christine Park      0.10    Revise case file re orders granting pro hac vice motions.                                 F. Strategy
O&G    18346      11/9/2017       Christine Park      0.10    Revise case file re notice of appearance for co‐counsel S. Tevah.                         F. Strategy
O&G    18347      11/9/2017       Christine Park      4.70    Review Defendant's production of documents on Ringtail.                                   D. Doc. Revw.
O&G    18348     11/10/2017       Stephanie Yu        0.10    Correspondence with non‐responsive SA witnesses re trial availability.                    K. Trial
O&G    18349     11/10/2017       Stephanie Yu        0.20    Conference with MJS re telephone conferences to SA witnesses, logistics of trial          K. Trial
                                                              preparation for witnesses and flight and hotel accommodations for witnesses.

O&G    18350     11/10/2017       Stephanie Yu        0.20    Locate Phone Numbers for SA trial witnesses for JWG                                       K. Trial
O&G    18351     11/10/2017       Stephanie Yu        0.30    Create new witness availability chart for trial dates (Dec. 11‐Dec. 22).                  K. Trial
O&G    18352     11/10/2017       Stephanie Yu        0.20    Check‐in with JWG on non‐responsive trial witnesses.                                      K. Trial
O&G    18353     11/10/2017       Stephanie Yu        0.20    Review correspondence with witness re availability for trial.                             K. Trial
O&G    18354     11/10/2017       Stephanie Yu        1.00    Team telephone conference re trial plan, trial logistics, witnesses for trial, and        H. Settlement
                                                              Mediation.
O&G    18355     11/10/2017    Michael N. Litrownik   0.50    Review correspondence with Plaintiff counsel re trial witnesses, strategy, and related    K. Trial
                                                              issues; correspondence to same.
O&G    18356     11/10/2017    Michael N. Litrownik   1.00    Team telephone conference re pretrial and trial strategy.                                 K. Trial
O&G    18357     11/10/2017    Michael J. Scimone     0.60    Prepare for pretrial conference.                                                          K. Trial
O&G    18358     11/10/2017    Michael J. Scimone     1.30    Conferences with JWG, CHP, SY, EM re trial logistics.                                     K. Trial
O&G    18359     11/10/2017    Michael J. Scimone     0.30    Conference with DDS re sequence of trial.                                                 K. Trial
O&G    18360     11/10/2017    Michael J. Scimone     0.20    Correspondence with co‐counsel re negotiation over sequence of witnesses.                 K. Trial
O&G    18361     11/10/2017    Michael J. Scimone     1.00    Telephone conference with co‐counsel re trial strategy.                                   K. Trial
O&G    18362     11/10/2017    Michael J. Scimone     2.60    Plan trial logistics.                                                                     K. Trial
O&G    18363     11/10/2017     Jared W. Goldman      3.40    Draft correspondence to co‐counsel D. Ranahan re class data issues; Conference with       K. Trial
                                                              CHP, SYU re witness availability and trial tasks; Correspondence with PRF re
                                                              organizational Plaintiff; Conference with PRF re staffing, demand letters, and case
                                                              memo; Correspondence with SA re witnesses re trial availability; Correspondence with
                                                              SYU re SA witness availability; Conference with MJS re trial logistics and strategy;
                                                              Conference with Plaintiffs' counsel re trial strategy; Conference with MJS re follow up
                                                              tasks.

O&G    18364     11/10/2017      Jahan C. Sagafi      0.60 Meet and confer re witnesses; trial prep.                                                    K. Trial
O&G    18365     11/10/2017      Jahan C. Sagafi      0.50 Team discussion re hearing on motion to decertify and upcoming pretrial conference.          K. Trial

O&G    18366     11/10/2017     Darnley D. Stewart    0.30 Conference with MJS re next steps.                                                           K. Trial
O&G    18367     11/10/2017       Christine Park      2.40 Review production files and correspondence with team re same.                                K. Trial

                                                                    Page 620 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 622 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date            Timekeeper         Hours   Description                                                                                   Code
O&G    18368     11/10/2017       Christine Park        1.10   Attend trial team telephone conference.                                                K. Trial
O&G    18369     11/10/2017     Christopher C. Alter    0.40   Import Defendant Productions to Ringtail.                                              K. Trial
O&G    18370     11/10/2017     Christopher C. Alter    0.30   Correspondence with CHP, DXS, SXO re importing productions to Ringtail.                K. Trial
O&G    18371     11/11/2017     Jared W. Goldman        3.50   Research exclusion of failure to complain evidence in context of willfulness charge.   E. Motions

O&G    18372     11/11/2017       Jahan C. Sagafi      0.20 Plan for motion in limine hearing.                                                        K. Trial
O&G    18373     11/13/2017        Stephanie Yu        0.70 Quality Control review of MJS Binder for pre‐trial conference.                            K. Trial
O&G    18374     11/13/2017        Stephanie Yu        0.50 Sort CSC trial exhibits for box upload and trial pad. Download same to trial pad.         K. Trial

O&G    18375     11/13/2017        Stephanie Yu        0.30 Correspondence with case team re SA witness availability.                                 K. Trial
O&G    18376     11/13/2017        Stephanie Yu        0.20 Update CSC trial calendar.                                                                K. Trial
O&G    18377     11/13/2017        Stephanie Yu        0.20 Conference with CHP for Ringtail uploads for trial and MJS Binder for pre‐trial           K. Trial
                                                            conference logistics.
O&G    18378     11/13/2017        Stephanie Yu        1.10 Print materials for MJS binder for pre‐trial conference.                                  K. Trial
O&G    18379     11/13/2017        Stephanie Yu        0.20 Conference with CHP for SA witness calls.                                                 K. Trial
O&G    18380     11/13/2017        Stephanie Yu        0.10 Correspondence with JWG re Defense's documents to be produced on exhibits list.           K. Trial

O&G    18381     11/13/2017        Stephanie Yu        3.00 Conference and correspondence with SA witnesses re availability, trial logistics, and     K. Trial
                                                            accommodations.
O&G    18382     11/13/2017    Michael N. Litrownik    0.90 Team telephone conference re trial and witness issues.                                    K. Trial
O&G    18383     11/13/2017    Michael N. Litrownik    0.80 Team telephone conference re witness and exhibit issues.                                  K. Trial
O&G    18384     11/13/2017    Michael N. Litrownik    0.40 Telephone conference with Counsel re witness issues.                                      K. Trial
O&G    18385     11/13/2017    Michael N. Litrownik    0.20 Trial team witness issues.                                                                K. Trial
O&G    18386     11/13/2017    Michael J. Scimone      0.40 Telephone conference with opposing counsel re sequencing of trial witnesses.              K. Trial

O&G    18387     11/13/2017     Michael J. Scimone     0.90 Research re compelling witness attendance at trial.                                       K. Trial
O&G    18388     11/13/2017     Michael J. Scimone     1.70 Telephone conference with co‐counsel re trial and witness sequencing negotiation          K. Trial
                                                            strategy.
O&G    18389     11/13/2017     Michael J. Scimone     0.60 Plan trial logistics.                                                                     K. Trial
O&G    18390     11/13/2017     Michael J. Scimone     4.10 Prepare for pretrial conference.                                                          K. Trial
O&G    18391     11/13/2017     Jared W. Goldman       2.20 Correspondence with MDX re damages calculation; Conference with MNL re protective         F. Strategy
                                                            order; Draft interrogatory responses; circulate to MNL for review; Draft
                                                            correspondence to Plaintiff re interrogatory response; Correspondence with MJS re
                                                            paralegal staffing for trial; Respond to class member inquiries re case status;
                                                            Conference with MNL re social media best practices; Correspondence with Plaintiff re
                                                            discovery responses.
O&G    18392     11/13/2017     Jared W. Goldman       0.80 Research geographical limits of subpoena power; Conference with opposing counsel re       K. Trial
                                                            order of proof at trial.
O&G    18393     11/13/2017       Jahan C. Sagafi      0.20 Prepare for pretrial conference.                                                          K. Trial
O&G    18394     11/13/2017       Jahan C. Sagafi      0.20 Mediation preparation.                                                                    H. Settlement

                                                                     Page 621 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 623 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         HoursDescription                                                                                          Code
O&G    18395     11/13/2017     Darnley D. Stewart     1.00Telephone conference with co‐counsel regarding trial prep.                                    K. Trial
O&G    18396     11/13/2017     Darnley D. Stewart     1.00Telephone conference with opposing counsel regarding trial items.                             K. Trial
O&G    18397     11/13/2017       Christine Park       0.30Telephone conference with opt‐in re contact information, update case file records re          K. Trial
                                                           same, and correspondence with SYU re same.
O&G    18398     11/13/2017       Christine Park      2.60 Revise case file re corrected transcript re telephone conference with the Court.              F. Strategy

O&G    18399     11/13/2017       Christine Park      0.10 Review Defendant's trial exhibits list.                                                       K. Trial
O&G    18400     11/14/2017       Stephanie Yu        0.50 Speak to SA witnesses re trial logistics, availability, and update trial scheduler.           K. Trial

O&G    18401     11/14/2017       Stephanie Yu        0.50 Draft and send correspondence to SA witnesses to call re trial logistics, avaliability via    K. Trial
                                                           Google Voice and message media.
O&G    18402     11/14/2017       Stephanie Yu        0.30 Download an distribute 2017‐11‐14 putative class data (additional opt‐ ins).                  B. Discovery
O&G    18403     11/14/2017       Stephanie Yu        0.20 Check‐in with JGW and MJS re tasks following pre‐trial conference.                            F. Strategy
O&G    18404     11/14/2017       Stephanie Yu        0.20 Respond to SA Witness re: Availability for Trial via Email.                                   K. Trial
O&G    18405     11/14/2017       Stephanie Yu        0.20 Conference with CHP for SA witness calls.                                                     K. Trial
O&G    18406     11/14/2017       Stephanie Yu        0.20 Correspondence with Defendants re SA witness availability.                                    K. Trial
O&G    18407     11/14/2017        Sara Olson         1.20 Import Defendant's production documents.                                                      K. Trial
O&G    18408     11/14/2017    Michael N. Litrownik   0.50 Recap call with plaintiff's counsel.                                                          F. Strategy
O&G    18409     11/14/2017    Michael N. Litrownik   2.60 Telephone conference with court re pretrial conference.                                       K. Trial
O&G    18410     11/14/2017    Michael N. Litrownik   0.30 Review CSC exhibit list objection and MJS analysis.                                           K. Trial
O&G    18411     11/14/2017    Michael N. Litrownik   0.40 Correspondence with MJS and JWG re exhibit authentication issues.                             K. Trial
O&G    18412     11/14/2017    Michael J. Scimone     0.40 Correspondence with team re task list, workload for drafting subpoena motions.                K. Trial

O&G    18413     11/14/2017     Michael J. Scimone    0.20    Conference with MNL, JWG re drafting motion regarding subpoena power.                      K. Trial
O&G    18414     11/14/2017     Michael J. Scimone    0.50    Telephone conference with co‐counsel re pretrial briefing strategy.                        K. Trial
O&G    18415     11/14/2017     Michael J. Scimone    2.40    Attend telephonic pretrial conference before Judge Arterton.                               K. Trial
O&G    18416     11/14/2017     Michael J. Scimone    2.20    Prepare for pretrial conference.                                                           K. Trial
O&G    18417     11/14/2017     Jared W. Goldman      2.60    Review correspondence re Defendant's objections to admissibility of exhibits;              K. Trial
                                                              Participate in telephonic pretrial conference; Conference with MJS, MNL re briefing
                                                              Rule 45 issue.
O&G    18418     11/14/2017      Jahan C. Sagafi      0.20    Discuss mediation letter update next steps.                                                H. Settlement
O&G    18419     11/14/2017      Jahan C. Sagafi      2.20    Trial preparation.                                                                         K. Trial
O&G    18420     11/14/2017      Jahan C. Sagafi      2.90    Prepare, follow‐up, and attend pretrial conference.                                        K. Trial
O&G    18421     11/14/2017     Darnley D. Stewart    1.70    Participate in pretrial conference.                                                        K. Trial
O&G    18422     11/14/2017     Darnley D. Stewart    0.70    Prepare for pretrial conference; review voir dire and verdict forms.                       K. Trial
O&G    18423     11/14/2017       Christine Park      0.10    Update case file re Defendant's data production.                                           B. Discovery
O&G    18424     11/14/2017       Christine Park      0.10    Update case file re Defendant's objections to Plaintiffs' exhibits and endorsement order   F. Strategy
                                                              re conference.
O&G    18425     11/14/2017       Christine Park      3.00    Review productions for upload to Ringtail.                                                 K. Trial
O&G    18426     11/14/2017       Christine Park      0.20    Conference with JWG, SYU, and MJS re case status and upcoming projects.                    F. Strategy

                                                                    Page 622 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 624 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                   Code
O&G    18427     11/15/2017       Stephanie Yu         0.50   Update trial scheduler and notes on SA Witnesses.                                      K. Trial
O&G    18428     11/15/2017       Stephanie Yu         0.50   Speak to SA Witnesses re trial logistics and availability.                             K. Trial
O&G    18429     11/15/2017       Stephanie Yu         0.20   Correspondence with SA Witness re availability for trial via email.                    K. Trial
O&G    18430     11/15/2017       Stephanie Yu         0.80   Conference with CHP for Ringtail Issues and Logistics for Documents used for Trial.    K. Trial

O&G    18431     11/15/2017       Stephanie Yu        3.80 Compare Ringtail index to our discovery files to locate missing files.                    K. Trial
O&G    18432     11/15/2017        Sara Olson         5.10 Import Defendant productions onto Ringtail.                                               K. Trial
O&G    18433     11/15/2017    Michael N. Litrownik   0.40 Additional revisions to brief; review MJS revisions; correspondence to and from MJS re    K. Trial
                                                           same.
O&G    18434     11/15/2017    Michael N. Litrownik   4.50 Draft motion re witnesses.                                                                K. Trial
O&G    18435     11/15/2017    Michael N. Litrownik   0.20 Review and revise recap of pretrial conference and circulate to team.                     K. Trial
O&G    18436     11/15/2017    Michael J. Scimone     2.30 Revise motion to limit testimony.                                                         K. Trial
O&G    18437     11/15/2017     Jared W. Goldman      0.30 Conference with CHP re Ringtail uploads in preparation for trial; correspondence with     K. Trial
                                                           paralegals re same; Correspondence with class member re class update.

O&G    18438     11/15/2017      Justin M. Swartz     0.10 Correspondence with team re mediation.                                                    H. Settlement
O&G    18439     11/15/2017      Justin M. Swartz     0.10 Correspondence with JCS re mediation preparation.                                         H. Settlement
O&G    18440     11/15/2017       Jahan C. Sagafi     0.50 Review and discuss order re motions in limine.                                            K. Trial
O&G    18441     11/15/2017       Jahan C. Sagafi     0.10 Prepare for Bartl deposition.                                                             K. Trial
O&G    18442     11/15/2017       Jahan C. Sagafi     0.10 Research trial resources.                                                                 K. Trial
O&G    18443     11/15/2017       Jahan C. Sagafi     0.40 Prepare for mediation.                                                                    H. Settlement
O&G    18444     11/15/2017       Jahan C. Sagafi     1.00 Team discussions re trial planning, mediation, damages analysis, witness prep, order of   K. Trial
                                                           proof.
O&G    18445     11/15/2017     Darnley D. Stewart    1.00 Telephone conference with JHS, co‐counsel T. Jackson, and co‐counsel D. Hutchinson        K. Trial
                                                           regarding trial duties.
O&G    18446     11/15/2017       Christine Park      0.90 Update case file re Order of 2017‐11‐15, and calendar related pre‐trial deadlines.        F. Strategy

O&G    18447     11/15/2017       Christine Park      0.20 Order transcripts of conferences on 2017‐11‐14 and 2017‐11‐09.                            F. Strategy
O&G    18448     11/15/2017       Christine Park      2.50 Review all productions re import to Ringtail in preparation of trial.                     K. Trial
O&G    18449     11/15/2017       Christine Park      0.40 Correspondence with Ringtail team and MJS, JWG, and SYU re document import to             K. Trial
                                                           Ringtail.
O&G    18450     11/16/2017       Stephanie Yu        0.10 Leave message on mail requesting call back from trial witness.                            K. Trial
O&G    18451     11/16/2017       Stephanie Yu        0.10 Correspondence with MJS re telephone conference notes with SA witness.                    F. Strategy
O&G    18452     11/16/2017       Stephanie Yu        0.10 Telephone conference with MIA trial witness.                                              K. Trial
O&G    18453     11/16/2017       Stephanie Yu        0.20 Correspondence with MJS re call to trial witnesses.                                       K. Trial
O&G    18454     11/16/2017       Stephanie Yu        0.30 Conference with JGW re responses to back up witnesses; Correspondence with opt‐in         K. Trial
                                                           re availability.
O&G    18455     11/16/2017       Stephanie Yu        0.10 Update telephone conference notes with SA witness.                                        K. Trial
O&G    18456     11/16/2017       Stephanie Yu        0.20 Update availability list and notes on back up SA witnesses                                K. Trial
O&G    18457     11/16/2017       Stephanie Yu        0.10 Correspondence with SA Witness re availability for trial.                                 K. Trial

                                                                    Page 623 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 625 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper           Hours   Description                                                                                Code
O&G    18458     11/16/2017       Stephanie Yu          0.20   Search and circulate MJS notes on telephone conference with SA Witnesses.           K. Trial
O&G    18459     11/16/2017       Stephanie Yu          0.40   Search and circulate list of email address to JWG re back up witnesses.             K. Trial
O&G    18460     11/16/2017        Sara Olson           5.10   Import Defendant productions onto Ringtail.                                         K. Trial
O&G    18461     11/16/2017    Michael N. Litrownik     1.00   Telephone conference with Plaintiff counsel re pretrial and trail strategy.         K. Trial
O&G    18462     11/16/2017    Michael J. Scimone       0.20   Update trial task list. C8:C26.                                                     K. Trial
O&G    18463     11/16/2017    Michael J. Scimone       1.10   Telephone conference with team re trial strategy.                                   K. Trial
O&G    18464     11/16/2017    Michael J. Scimone       0.10   Telephone conference with JCS re trial staffing.                                    K. Trial
O&G    18465     11/16/2017    Michael J. Scimone       0.60   Review and revise trial task list, correspondence with co‐counsel re same.          K. Trial
O&G    18466     11/16/2017    Michael J. Scimone       3.10   Revise motion regarding trial subpoenas.                                            K. Trial
O&G    18467     11/16/2017     Justin M. Swartz        0.60   Telephone conference with team re mediation preparation.                            H. Settlement
O&G    18468     11/16/2017      Jahan C. Sagafi        0.10   Work on subpoena motion.                                                            K. Trial
O&G    18469     11/16/2017      Jahan C. Sagafi        0.90   Work on mediation brief.                                                            H. Settlement
O&G    18470     11/16/2017      Jahan C. Sagafi        1.00   Telephone conference with team re mediation preparation; damages analysis; Revise   H. Settlement
                                                               mediation brief.
O&G    18471     11/16/2017       Jahan C. Sagafi      0.50    Discuss trial logistics, war room, supplies, staffing.                              K. Trial
O&G    18472     11/16/2017        Christine Park      3.80    Review prior productions re upload to Ringtail.                                     K. Trial
O&G    18473     11/16/2017        Christine Park      0.60    Review case file call log re witness availability re trial.                         F. Strategy
O&G    18474     11/16/2017        Christine Park      1.10    Attend trial team telephone conference.                                             K. Trial
O&G    18475     11/16/2017     Christopher C. Alter   5.20    Import Defendants' productions to Ringtail; correspondence with SXO re same.        K. Trial

O&G    18476     11/17/2017        Stephanie Yu        0.80 Search and pull documents with bad Ringtail document Ids; compare and contrast         K. Trial
                                                            documents between case file and Ringtail.
O&G    18477     11/17/2017        Stephanie Yu        0.30 Conference with CHP re issue with Ringtail index (bad/incorrect document Ids).         K. Trial

O&G    18478     11/17/2017        Stephanie Yu        1.30 Compile list of documents from Defendant's production with duplicative bates;          K. Trial
                                                            correspondence with MJS re request Defendants to re‐stamp production of
                                                            documents.
O&G    18479     11/17/2017        Stephanie Yu        1.30 Compile list of productions to be uploaded to Ringtail; email Ringtail team re same.   K. Trial

O&G    18480     11/17/2017     Michael J. Scimone     2.00    Prepare and plan trial logistics.                                                   K. Trial
O&G    18481     11/17/2017     Michael J. Scimone     0.70    Draft and circulate proposed trial stipulations.                                    K. Trial
O&G    18482     11/17/2017     Michael J. Scimone     0.20    Conference with EM re trial logistics.                                              K. Trial
O&G    18483     11/17/2017     Michael J. Scimone     0.40    Conference with CHP, SY re trial document organization.                             K. Trial
O&G    18484     11/17/2017     Michael J. Scimone     0.10    Telephone conference to Quinnipiac club re trial accommodations.                    K. Trial
O&G    18485     11/17/2017     Michael J. Scimone     0.30    Conference with JCS.                                                                A. Investigation
O&G    18486     11/17/2017     Michael J. Scimone     0.20    Correspondence with co‐counsel re subpoena motion, trial logistics.                 K. Trial
O&G    18487     11/17/2017     Michael J. Scimone     0.40    Correspondence with team re witness calls.                                          K. Trial
O&G    18488     11/17/2017      Justin M. Swartz      0.10    Correspondence with JCS re mediation cancellation.                                  H. Settlement
O&G    18489     11/17/2017      Justin M. Swartz      0.10    Correspondence with mediator.                                                       K. Trial



                                                                     Page 624 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 626 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper          Hours Description                                                                                    Code
O&G    18490     11/17/2017      Justin M. Swartz       0.10 Correspondence with opposing counsel W. Anthony re mediation cancellation.              H. Settlement

O&G    18491     11/17/2017       Jahan C. Sagafi      0.80 Revise mediation brief.                                                                  H. Settlement
O&G    18492     11/17/2017       Jahan C. Sagafi      0.20 Discuss mediation status after cancellation by Defendant.                                H. Settlement
O&G    18493     11/17/2017       Jahan C. Sagafi      0.10 Discussion re technology plan for trial mechanics; cleaning up document production       K. Trial
                                                            problems from Defendant's duplicative bates numbers.
O&G    18494     11/17/2017       Jahan C. Sagafi      0.20 Discuss trial stipulations and authentication.                                           K. Trial
O&G    18495     11/17/2017        Christine Park      0.10 Review case file re CXT; correspondence with JWG re same.                                F. Strategy
O&G    18496     11/17/2017        Christine Park      0.40 Correspondence with court reporter and team re transcripts of court conferences of       F. Strategy
                                                            2017‐11‐14 and 2017‐11‐09.
O&G    18497     11/17/2017       Christine Park       0.10 Conference with MJS and SYU re case status.                                              F. Strategy
O&G    18498     11/17/2017     Christopher C. Alter   0.40 Import Defendants' productions to Ringtail; correspondence with SXO, DXS, CHP re         K. Trial
                                                            same.
O&G    18499     11/18/2017      Jahan C. Sagafi       0.20 Discuss trial stipulation strategy with team.                                            K. Trial
O&G    18500     11/18/2017      Jahan C. Sagafi       0.10 Discuss subpoena motion with team.                                                       K. Trial
O&G    18501     11/19/2017    Michael N. Litrownik    1.40 Review and revise witness production motion.                                             K. Trial
O&G    18502     11/19/2017    Michael J. Scimone      0.90 Update witness chart; correspondence with team re witness selection.                     K. Trial
O&G    18503     11/19/2017    Michael J. Scimone      1.00 Telephone conference with witness team re witness sequencing.                            K. Trial
O&G    18504     11/19/2017      Jahan C. Sagafi       0.20 Discuss trial stipulations.                                                              K. Trial
O&G    18505     11/19/2017      Jahan C. Sagafi       0.20 Revise subpoena motion.                                                                  K. Trial
O&G    18506     11/19/2017    Darnley D. Stewart      1.00 Telephone conference with team re witness order, etc.                                    K. Trial
O&G    18507     11/20/2017       Stephanie Yu         1.00 Compare Ringtail against case file for gaps in Defendant's production.                   K. Trial
O&G    18508     11/20/2017       Stephanie Yu         1.70 Search Ringtail index for duplicate bates and document production uploads.               K. Trial
O&G    18509     11/20/2017       Stephanie Yu         0.20 Email copy of letter to Judge Arterton re courtesy copy of Motion re production of       K. Trial
                                                            witnesses to Defense Counsel.
O&G    18510     11/20/2017        Stephanie Yu        0.50 Compile courtesy copy to Judge Arterton re Motion re production of witnesses; print re   K. Trial
                                                            the same.
O&G    18511     11/20/2017        Stephanie Yu        0.30 File motion re production of witnesses.                                                  K. Trial
O&G    18512     11/20/2017        Stephanie Yu        0.40 Review table of authorities for motion re production of witnesses.                       K. Trial
O&G    18513     11/20/2017        Stephanie Yu        0.40 Compile List of unidentified trial exhibits for SA Witness on Defense pre‐trial motion   K. Trial
                                                            exhibit list and issues exhibits; correspondence with internal CSC team re the same.

O&G    18514     11/20/2017    Michael N. Litrownik    0.30 Review Defendant submission re witnesses; discussion with Plaintiff counsel re same.     F. Strategy

O&G    18515     11/20/2017    Michael N. Litrownik    0.80 Telephone conference with Plaintiff counsel re witness sequencing and related trial      K. Trial
                                                            issues.
O&G    18516     11/20/2017    Michael N. Litrownik    0.40 Correspondence with co‐counsel T. Jackson re incorporated revisions to witness           K. Trial
                                                            production motion.
O&G    18517     11/20/2017    Michael N. Litrownik    0.80 Trial team telephone conference with C. Koch and Plaintiffs' counsel.                    K. Trial



                                                                   Page 625 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 627 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper           Hours Description                                                                                          Code
O&G    18518     11/20/2017    Michael N. Litrownik     0.50 Further revision to witness production brief; correspondence to team re: same                 K. Trial

O&G    18519     11/20/2017     Michael J. Scimone     0.60   Review CSC's motion re subpoenas, correspondence with team re same.                          K. Trial
O&G    18520     11/20/2017     Michael J. Scimone     0.80   Telephone conference with co‐counsel re witness sequencing.                                  K. Trial
O&G    18521     11/20/2017     Michael J. Scimone     1.00   Telephone conference with co‐counsel, C. Koch.                                               K. Trial
O&G    18522     11/20/2017     Michael J. Scimone     0.20   Prepare for call with C. Koch.                                                               K. Trial
O&G    18523     11/20/2017     Michael J. Scimone     2.50   Plan trial logistics and witness sequencing.                                                 K. Trial
O&G    18524     11/20/2017     Michael J. Scimone     0.30   Draft correspondence to Defendant re authenticity stipulations.                              K. Trial
O&G    18525     11/20/2017     Michael J. Scimone     0.30   Revise pretrial stipulations; correspondence with Defendant re same.                         K. Trial
O&G    18526     11/20/2017     Michael J. Scimone     0.60   Revise motion re subpoenas.                                                                  K. Trial
O&G    18527     11/20/2017     Michael J. Scimone     0.20   Review Defendant's objections to discovery motions; correspondence with team re              C. Depositions
                                                              same.
O&G    18528     11/20/2017      Justin M. Swartz      0.10   Correspondence with opposing counsel W. Anthony re negotiations.                             H. Settlement
O&G    18529     11/20/2017       Jahan C. Sagafi      0.10   Discuss trial role assignments.                                                              K. Trial
O&G    18530     11/20/2017       Jahan C. Sagafi      0.20   Review and discuss opposition to motion to produce witnesses.                                K. Trial
O&G    18531     11/20/2017       Jahan C. Sagafi      0.10   Plan war room at trial.                                                                      K. Trial
O&G    18532     11/20/2017       Jahan C. Sagafi      0.10   Team discussion re mediation strategy.                                                       H. Settlement
O&G    18533     11/20/2017       Jahan C. Sagafi      0.40   Discuss strategy re motion to compel documents of manager witnesses.                         K. Trial
O&G    18534     11/20/2017       Jahan C. Sagafi      0.30   Discuss settlement negotiations and next steps after cancellation.                           H. Settlement
O&G    18535     11/20/2017       Jahan C. Sagafi      0.30   Discuss objections to request for productions and trial stipulations.                        K. Trial
O&G    18536     11/20/2017       Jahan C. Sagafi      0.50   Conference with team and with jury consultant.                                               K. Trial
O&G    18537     11/20/2017     Darnley D. Stewart     1.00   Conference call with Carolyn Koch re jury picking, etc.                                      K. Trial
O&G    18538     11/20/2017        Christine Park      0.80   Review case file and prepare hard copies re all briefing in case in preparation for trial.   F. Strategy

O&G    18539     11/20/2017       Christine Park       0.10 Update case file re Defendant's response to the Court's order of 2017‐11‐15.                   F. Strategy
O&G    18540     11/20/2017       Christine Park       0.10 Prepare FedEx of courtesy copy of Plaintiffs' motion re witnesses.                             F. Strategy
O&G    18541     11/20/2017       Christine Park       1.60 Compile table of authorities and table of contents for Plaintiffs' motion re witnesses.        K. Trial

O&G    18542     11/20/2017       Christine Park       0.10 Update case file and calendar re mediation, correspondence with DDS re same.                   F. Strategy

O&G    18543     11/20/2017       Christine Park       0.10 Review voice‐mail message from class member; correspondence with SYU and JWG re                A. Investigation
                                                            same.
O&G    18544     11/20/2017     Christopher C. Alter   2.40 Import various Defendant productions to Ringtail; correspondence with DXS, SXO, CHP            K. Trial
                                                            re same.
O&G    18545     11/20/2017     Christopher C. Alter   0.10 Correspondence with DXS re importing productions to Ringtail.                                  K. Trial
O&G    18546     11/21/2017        Stephanie Yu        1.50 Compile litigation documents for clectronic trial document library.                            K. Trial
O&G    18547     11/21/2017        Stephanie Yu        0.20 Locate address for SA Witness and circulate to MJS.                                            K. Trial
O&G    18548     11/21/2017        Stephanie Yu        0.60 Compile list of documents for Ringtail request (3rd Upload); correspondence with SXO           K. Trial
                                                            and CCA the requesting upload.
O&G    18549     11/21/2017        Stephanie Yu        0.20 File notice of appearances for DDS and JGS.                                                    K. Trial

                                                                    Page 626 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 628 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper           Hours   Description                                                                                         Code
O&G    18550     11/21/2017       Stephanie Yu          0.50   Draft notice of appearances for JWG and DDS.                                                 K. Trial
O&G    18551     11/21/2017       Stephanie Yu          1.20   Pull PTX deposition transcript per LCHB request.                                             K. Trial
O&G    18552     11/21/2017    Michael N. Litrownik     0.30   Correspondence with Plaintiff counsel re witness and sequencing, motion issues.              K. Trial

O&G    18553     11/21/2017    Michael N. Litrownik    0.20    Conference with JCS re intake process isues.                                                 A. Investigation
O&G    18554     11/21/2017    Michael J. Scimone      0.30    Revise opposition to subpoena motion.                                                        K. Trial
O&G    18555     11/21/2017    Michael J. Scimone      0.20    Telephone conference with co‐counsel K. Kravetz re office sublet.                            K. Trial
O&G    18556     11/21/2017    Michael J. Scimone      5.80    Draft motion to compel documents re supervisors.                                             K. Trial
O&G    18557     11/21/2017    Michael J. Scimone      4.70    Plan trial logistics and calendar; correspondence with team re same.                         K. Trial
O&G    18558     11/21/2017    Michael J. Scimone      1.30    Draft and supervise service of deposition notices for CSC managers; correspondence           K. Trial
                                                               with team re same.
O&G    18559     11/21/2017     Jared W. Goldman       0.50    Review jury instructions re FWW.                                                             K. Trial
O&G    18560     11/21/2017     Jared W. Goldman       0.40    Correspondence with class member re case update.                                             K. Trial
O&G    18561     11/21/2017     Jared W. Goldman       0.10    Review Notices of Appearance; oversee filing.                                                K. Trial
O&G    18562     11/21/2017      Justin M. Swartz      0.10    Correspondence with JCS re potential negotiations.                                           H. Settlement
O&G    18563     11/21/2017      Justin M. Swartz      0.10    Review 23f order; correspondence re same.                                                    E. Motions
O&G    18564     11/21/2017      Justin M. Swartz      0.20    Conference with Defense Counsel W. Anthony re potential negotiations.                        H. Settlement
O&G    18565     11/21/2017      Justin M. Swartz      0.10    Review new damage calculations.                                                              H. Settlement
O&G    18566     11/21/2017       Jahan C. Sagafi      0.10    Review and discuss Defendant's data for damages calculations.                                B. Discovery
O&G    18567     11/21/2017       Jahan C. Sagafi      0.10    Discuss settlement strategy with team.                                                       H. Settlement
O&G    18568     11/21/2017       Jahan C. Sagafi      0.10    Correspondence re trial witness strategy.                                                    K. Trial
O&G    18569     11/21/2017       Jahan C. Sagafi      0.20    Discuss damages calculations and missing data.                                               H. Settlement
O&G    18570     11/21/2017       Jahan C. Sagafi      0.20    Discuss trial roles and staffing.                                                            K. Trial
O&G    18571     11/21/2017       Jahan C. Sagafi      0.20    Review and discuss 23f denial; correspondence with Defendant's re same.                      E. Motions
O&G    18572     11/21/2017     Darnley D. Stewart     0.40    Attention to opt‐in witness file; correspondence re same.                                    K. Trial
O&G    18573     11/21/2017        Christine Park      0.10    Update case file re Defendant's correspondence to the Court re the second circuit's          F. Strategy
                                                               order denying Defendant's motion for leave to appeal.
O&G    18574     11/21/2017       Christine Park       0.50    Review case file and prepare hard copies re all briefing in case in preparation for trial.   F. Strategy

O&G    18575     11/21/2017       Christine Park       0.10 Update case file re Order denying leave to appeal.                                              F. Strategy
O&G    18576     11/21/2017       Christine Park       0.70 Prepare notices of deposition for seven manager‐declarants.                                     K. Trial
O&G    18577     11/21/2017     Christopher C. Alter   4.00 Import various Plaintiff document productions to Ringtail; correspondence with DXS,             K. Trial
                                                            CHP, SYU re same.
O&G    18578     11/22/2017        Stephanie Yu        0.20 Draft courtesy copy cover letter to Judge Arterton for motion to compel.                        K. Trial
O&G    18579     11/22/2017        Stephanie Yu        0.30 Print and compile courtesy copy of motion to compel for Judge Arterton.                         K. Trial
O&G    18580     11/22/2017        Stephanie Yu        0.30 File motion to compel and affidavit of JCS.                                                     K. Trial
O&G    18581     11/22/2017        Stephanie Yu        0.20 Draft notice of motion to compel and declaration of JCS.                                        K. Trial
O&G    18582     11/22/2017        Stephanie Yu        0.40 Review old contact logs for contact information on MIA witnesses; search re same.               F. Strategy

O&G    18583     11/22/2017        Stephanie Yu        0.30 Conference with EM re information needed from trial witnesses.                                  K. Trial

                                                                     Page 627 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 629 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                  Code
O&G    18584     11/22/2017       Stephanie Yu         1.00 Update trial schedule B with witness information, contact information, and flight     K. Trial
                                                            preferences.
O&G    18585     11/22/2017       Stephanie Yu         1.60 Create table of authorities and table of contents re motion to compel.                K. Trial
O&G    18586     11/22/2017       Stephanie Yu         0.30 Correspondence with LPC re missing deposition transcript; correspondence with team    K. Trial
                                                            re same.
O&G    18587     11/22/2017       Stephanie Yu         0.10 Correspondence with MJS re preference on producing unpublished cites with motion to   K. Trial
                                                            compel.
O&G    18588     11/22/2017       Stephanie Yu         0.40 Review Judge Arterton's rule re citations; correspondence with JGW re same and        F. Strategy
                                                            producing unpublished cites.
O&G    18589     11/22/2017       Stephanie Yu         0.20 Conference with CHP re missing PTX Transcripts.                                       K. Trial
O&G    18590     11/22/2017       Stephanie Yu         0.20 Correspondence with court reporter re missing deposition exhibits.                    K. Trial
O&G    18591     11/22/2017       Stephanie Yu         0.20 Correspondence with LXM re status of PTX deposition transcript uploads to shared      K. Trial
                                                            drive.
O&G    18592     11/22/2017       Stephanie Yu         0.20 Upload PTX deposition transcripts onto Box.                                           K. Trial
O&G    18593     11/22/2017       Stephanie Yu         0.40 Complete pull of PTX deposition transcrpt per co‐counsel's request.                   K. Trial
O&G    18594     11/22/2017       Stephanie Yu         0.20 Telephone conference with trial witness re availability in December for trial.        K. Trial
O&G    18595     11/22/2017    Michael N. Litrownik    0.50 Review and revise motion to compel.                                                   K. Trial
O&G    18596     11/22/2017    Michael N. Litrownik    0.90 Telephone conference with plaintiffs' counsel re trial strategy.                      K. Trial
O&G    18597     11/22/2017    Michael N. Litrownik    0.30 Telephone conference with opposing counsel D. Golder and MJS; tekephone               B. Discovery
                                                            conference with MJS re meet and confer on discovery issues.
O&G    18598     11/22/2017    Michael N. Litrownik    0.30 Follow up re Bartl deposition; correspondence to and Bartl and to Defense counsel.    K. Trial

O&G    18599     11/22/2017     Michael J. Scimone    0.50 Review Defendant's filings re pretrial discovery.                                      K. Trial
O&G    18600     11/22/2017     Michael J. Scimone    1.10 Telephone conferences and correspondence with witnesses re preparation sessions        K. Trial
                                                           and testimony.
O&G    18601     11/22/2017     Michael J. Scimone    0.10 Correspondence with Defendants re witness sequencing.                                  K. Trial
O&G    18602     11/22/2017     Michael J. Scimone    0.20 Conference with DDS re witness preparation and selection.                              K. Trial
O&G    18603     11/22/2017     Michael J. Scimone    1.00 Telephone conference with co‐counsel re trial strategy.                                K. Trial
O&G    18604     11/22/2017     Michael J. Scimone    0.20 Meet and confer with opposing counsel D. Golder re supervisor discovery.               B. Discovery
O&G    18605     11/22/2017     Michael J. Scimone    0.50 Prepare for meet & confer with opposing counsel D. Golder; correspondence with team    F. Strategy
                                                           re same.
O&G    18606     11/22/2017     Michael J. Scimone    0.50 Plan witness sequencing.                                                               K. Trial
O&G    18607     11/22/2017     Michael J. Scimone    1.40 Revise motion to compel, supervise filing of same.                                     K. Trial
O&G    18608     11/22/2017     Jared W. Goldman      0.10 Correspondence with MJS re drafting opposition to motion for protective order.         K. Trial

O&G    18609     11/22/2017     Jared W. Goldman      0.50   Correspondence with MJS, SYU, B. Freberg re courtroom technology training.           K. Trial
O&G    18610     11/22/2017     Jared W. Goldman      0.90   Conference with Plaintiffs' counsel re trial strategy.                               K. Trial
O&G    18611     11/22/2017     Jared W. Goldman      0.10   Correspondence with SYU re filing motion to compel.                                  K. Trial
O&G    18612     11/22/2017     Jared W. Goldman      0.10   Correspondence with class member re case update.                                     K. Trial



                                                                   Page 628 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 630 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper          Hours Description                                                                                     Code
O&G    18613     11/22/2017       Jahan C. Sagafi       1.00 team telephone conference re trial preparation, witnesses, manager depositions.          K. Trial

O&G    18614     11/22/2017      Jahan C. Sagafi       0.40   Revise motion to compel supervisor documents.                                           K. Trial
O&G    18615     11/22/2017      Jahan C. Sagafi       0.50   Review deposition transcripts for trial preparation.                                    K. Trial
O&G    18616     11/22/2017     Darnley D. Stewart     0.50   Correspondence to opt‐ins re trial.                                                     K. Trial
O&G    18617     11/22/2017     Darnley D. Stewart     0.20   Telephone conference with MJS regarding witness issues.                                 K. Trial
O&G    18618     11/22/2017     Darnley D. Stewart     1.00   Team telephone conference re trial preparation.                                         K. Trial
O&G    18619     11/22/2017       Christine Park       0.60   Compile exhibits list re courtesy copy to the Court; correspondence with MJS re same.   K. Trial

O&G    18620     11/22/2017       Christine Park       0.40 Update case file re Plaintiffs' and Defendant's responses to briefing re witness          F. Strategy
                                                            production, and Defendant's motion for protective order.
O&G    18621     11/22/2017       Christine Park       0.10 Compile exhibits re Plaintiffs' motion to compel production.                              K. Trial
O&G    18622     11/22/2017       Christine Park       0.40 Correspondence to MJS re contact information for opt‐in witnesses, and review case        A. Investigation
                                                            file re same.
O&G    18623     11/22/2017       Christine Park       0.40 Correspondence and conferences to court reporters re transcript files for 6 declarants.   K. Trial

O&G    18624     11/22/2017       Christine Park       0.40 Review the Court's individual rules re delivery of trial exhibits; correspondence with    K. Trial
                                                            case team, MTL, and BXS re same.
O&G    18625     11/22/2017       Christine Park       0.20 Calendar tentative deposition dates for manager witnesses.                                K. Trial
O&G    18626     11/22/2017       Christine Park       0.10 Update case file re Defendant's pretrial disclosures.                                     F. Strategy
O&G    18627     11/22/2017     Christopher C. Alter   0.40 Import various Plaintiff productions to Ringtail; correspondence with DXS, SXO, CHP,      K. Trial
                                                            SYU re same.
O&G    18628     11/22/2017     Christopher C. Alter   1.40 Import reproduced Defendant production to Ringtail; correspondence with DXS, SXO,         K. Trial
                                                            CHP, SYU re same.
O&G    18629     11/24/2017      Jahan C. Sagafi       3.80 Review deposition transcripts for direct and cross‐examination.                           K. Trial
O&G    18630     11/24/2017      Jahan C. Sagafi       0.30 Review cross‐examination principles re trial preparation.                                 K. Trial
O&G    18631     11/25/2017      Jahan C. Sagafi       0.20 Plan logistics for trip to New Haven.                                                     K. Trial
O&G    18632     11/25/2017     Darnley D. Stewart     3.70 Review opt‐in deposition; prepare for trial                                               K. Trial
O&G    18633     11/25/2017     Darnley D. Stewart     2.10 Prepare for Bartl deposition; review Bartl documents.                                     K. Trial
O&G    18634     11/26/2017      Jahan C. Sagafi       0.90 Review deposition transcripts.                                                            K. Trial
O&G    18635     11/27/2017       Stephanie Yu         0.20 Calendar deadline to submit PDF/JPEGS of Trial Exhibits to Court Deputy..                 K. Trial
O&G    18636     11/27/2017       Stephanie Yu         0.30 Conference with MJS and CHP re pending tasks for trial and week.                          K. Trial
O&G    18637     11/27/2017       Stephanie Yu         0.30 Correspondence with Court Deputy re availability and questions about court room           K. Trial
                                                            technology training.
O&G    18638     11/27/2017        Stephanie Yu        0.20 Correspondence with LXM re reviewed Stephanie Saunders Transcript.                        K. Trial
O&G    18639     11/27/2017        Stephanie Yu        0.30 Download and save opt‐in deposition transcripts to case file.                             K. Trial
O&G    18640     11/27/2017        Stephanie Yu        1.00 Compile exhibits for Bartl Deposition per DDS and MJS instructions; print re same.        K. Trial

O&G    18641     11/27/2017        Stephanie Yu        1.40 Search Ringtail by document content and metadata for potential exhibits for use in        K. Trial
                                                            Bartl Deposition.

                                                                    Page 629 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 631 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                      Code
O&G    18642     11/27/2017       Stephanie Yu         1.40   Compile litigation cocuments for electronic trial document library.                       K. Trial
O&G    18643     11/27/2017       Stephanie Yu         0.60   Check revised Defense exhibit list B for new exhibits.                                    K. Trial
O&G    18644     11/27/2017       Stephanie Yu         0.30   Request HAS and RSS on trial document library print project.                              F. Strategy
O&G    18645     11/27/2017       Stephanie Yu         0.10   Telephone conference with Robert Marsh re confirming flight arrangements re               K. Trial
                                                              destination.
O&G    18646     11/27/2017       Stephanie Yu        0.10    Telephone conference with opt‐in re potential flight arrangements.                        K. Trial
O&G    18647     11/27/2017    Part Time Paralegal    2.80    [HSA] Print pleadings/answers/briefings/orders/complaint for trial use.                   K. Trial
O&G    18648     11/27/2017    Michael N. Litrownik   0.30    Review correspondence re trial witnesses.                                                 K. Trial
O&G    18649     11/27/2017    Michael N. Litrownik   1.50    Draft opposition to motion for a protective order.                                        K. Trial
O&G    18650     11/27/2017    Michael J. Scimone     1.50    Plan trial logistics, witness preparation strategy.                                       K. Trial
O&G    18651     11/27/2017    Michael J. Scimone     0.30    Conference with CHP, SYU re trial preparation projects.                                   K. Trial
O&G    18652     11/27/2017    Michael J. Scimone     2.40    Review B. Fillebrown testimony for trial designation.                                     K. Trial
O&G    18653     11/27/2017    Michael J. Scimone     0.90    Conference with JCS re trial planning; correspondence with team re same.                  K. Trial
O&G    18654     11/27/2017    Michael J. Scimone     2.70    Outline opposition points to motion for protective order regarding subpoenas. Edit        K. Trial
                                                              draft opposition to motion for protective order regarding subpoenas.

O&G    18655     11/27/2017     Jared W. Goldman      0.10 Correspondence with co‐counsel S. Tevah re O&G communications with class member. A. Investigation

O&G    18656     11/27/2017      Jahan C. Sagafi      0.10 Correspondence re new potential witness.                                                     K. Trial
O&G    18657     11/27/2017      Jahan C. Sagafi      0.10 Correspondence re trial stipulations and witness lists.                                      K. Trial
O&G    18658     11/27/2017      Jahan C. Sagafi      0.20 Discuss witness lists with team.                                                             K. Trial
O&G    18659     11/27/2017      Jahan C. Sagafi      0.40 Further discussion re trial logistics with team.                                             K. Trial
O&G    18660     11/27/2017      Jahan C. Sagafi      0.40 Discuss witness strategy with team.                                                          K. Trial
O&G    18661     11/27/2017     Darnley D. Stewart    0.30 Telephone conference with opt‐in regarding trial testimony.                                  K. Trial
O&G    18662     11/27/2017     Darnley D. Stewart    0.20 Telephone conference with Charles Elson regarding Bartl, lobbying.                           K. Trial
O&G    18663     11/27/2017     Darnley D. Stewart    6.30 Review documents and prepare outline for Bartl deposition.                                   K. Trial
O&G    18664     11/27/2017       Christine Park      1.10 Prepare and send Plaintiffs' exhibits to Defendant via FTP, and review the Court's           K. Trial
                                                           endorsement order of 2017‐11‐14 re same.
O&G    18665     11/27/2017       Christine Park      0.80 Compile Plaintiffs' exhibit list according to witness for MJS's review.                      K. Trial
O&G    18666     11/27/2017       Christine Park      4.20 Review case file and prepare hard copies re all briefing in case in preparation for trial.   F. Strategy

O&G    18667     11/27/2017       Christine Park      0.30 Update case file re Defendant's exhibit binder; review same against prior exhibit list.      F. Strategy

O&G    18668     11/27/2017       Christine Park      0.10 Update case file re oppsosing counsel M. Hood's notice of appearance for Defendant           F. Strategy
                                                           and JCS's declaration in support of Plaintiffs' motion to compel.
O&G    18669     11/27/2017       Christine Park      0.10 Review and revise deadline re submission of documents to Court Deputy;                       D. Doc. Revw.
                                                           correspondence with SYU re same.
O&G    18670     11/27/2017       Christine Park      0.10 Review case assignments; correspondence with SYU re same.                                    K. Trial
O&G    18671     11/27/2017       Christine Park      0.40 Review case assignments; correspondence with SYU re same.                                    K. Trial
O&G    18672     11/27/2017       Christine Park      0.30 Conference with MJS and SYU re trial tasks.                                                  K. Trial

                                                                    Page 630 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 632 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                     Code
O&G    18673     11/28/2017       Stephanie Yu         0.30 Conference with HSA re trial document library project status.                            K. Trial
O&G    18674     11/28/2017       Stephanie Yu         0.50 Compile courtesy copy of memorandum of law in opposition to Defendant's motion for       F. Strategy
                                                            protective order for Judge Arterton; draft cover letter re same.
O&G    18675     11/28/2017       Stephanie Yu         0.80 Compile exhibits for and proofread memorandum of law in opposition to Defendant's        E. Motions
                                                            motion for protective order and declaration of JCS.
O&G    18676     11/28/2017       Stephanie Yu         0.30 File memorandum of law in opposition to Defendant's motion for protective order.         B. Discovery

O&G    18677     11/28/2017       Stephanie Yu        0.30 Finalize bates numbers on Bartl production of documents.                                  B. Discovery
O&G    18678     11/28/2017       Stephanie Yu        0.50 Conference with MNL and CHP re team telephone conference plan and outstanding             K. Trial
                                                           trial tasks.
O&G    18679     11/28/2017       Stephanie Yu        0.30 Confirm with vendor re Bartl deposition; correspondence with team re same.                K. Trial
O&G    18680     11/28/2017       Stephanie Yu        3.00 Compile litigation documents for electronic trial document library.                       K. Trial
O&G    18681     11/28/2017    Part Time Paralegal    1.60 Print pleadings/answers/briefings/orders/complaint for Trial use.                         K. Trial
O&G    18682     11/28/2017    Michael N. Litrownik   0.30 Conference with CPX and SY re trial tasks and case status.                                K. Trial
O&G    18683     11/28/2017    Michael N. Litrownik   0.30 Review protective order re trial exhibits; correspondence to MJS and JWG re same.         K. Trial

O&G    18684     11/28/2017    Michael N. Litrownik   0.20 Review notes from telephone conference with court and circulate to Plaintiff counsel.     K. Trial

O&G    18685     11/28/2017    Michael N. Litrownik   0.70 Telephone conference with Plaintiff counsel re recap of telephone conference with         K. Trial
                                                           Court and trial strategy.
O&G    18686     11/28/2017    Michael N. Litrownik   1.90 Discovery telephone conference with Court.                                                B. Discovery
O&G    18687     11/28/2017    Michael J. Scimone     3.00 Work on trial logistics.                                                                  K. Trial
O&G    18688     11/28/2017    Michael J. Scimone     2.50 Travel to Washington, DC for T. Bartl deposition.                                         I. Travel
O&G    18689     11/28/2017    Michael J. Scimone     2.00 Telephone conference with court re production of trial witnesses.                         K. Trial
O&G    18690     11/28/2017    Michael J. Scimone     1.00 Trial preparation session with Named Plaintiff J. Strauch.                                K. Trial
O&G    18691     11/28/2017    Michael J. Scimone     0.30 Plan trial logistics and witness preparation sessions.                                    K. Trial
O&G    18692     11/28/2017    Michael J. Scimone     0.80 Prepare for J. Bartl deposition.                                                          K. Trial
O&G    18693     11/28/2017     Jared W. Goldman      1.80 Court conference re evidence at trial.                                                    K. Trial
O&G    18694     11/28/2017     Jared W. Goldman      0.20 Correspondence with MJS, SYU re opt‐in.                                                   K. Trial
O&G    18695     11/28/2017    Darnley D. Stewart     0.50 Telephone conference with co‐counsel re trial preparation, schedule, etc.                 K. Trial
O&G    18696     11/28/2017    Darnley D. Stewart     2.00 Pretrial conference.                                                                      K. Trial
O&G    18697     11/28/2017    Darnley D. Stewart     4.00 Travel to Reston, VA for Bartl deposition; prep for deposition.                           I. Travel
O&G    18698     11/28/2017    Darnley D. Stewart     4.80 Review documents and prepare outline for Bartl deposition.                                K. Trial
O&G    18699     11/28/2017       Christine Park      0.40 Prepare exhibits list and correspondence to MJS re same.                                  K. Trial
O&G    18700     11/28/2017       Christine Park      3.40 Prepare hard copies of briefing re case in preparation for trial.                         K. Trial
O&G    18701     11/28/2017       Christine Park      0.10 Update case file re Mandate granting motion for leave to file a reply, and denying Rule   F. Strategy
                                                           23(f) petition.




                                                                  Page 631 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 633 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                     Code
O&G    18702     11/28/2017       Christine Park       1.60 Compile table of contents re opposition to Defendant's motion for protective order,      B. Discovery
                                                            assist with filing with the District Court of Connecticut, telephone conference with
                                                            clerk's office re same, and update case file re filed documents.

O&G    18703     11/29/2017        Stephanie Yu       1.00 Review docket for oral arguments; conferences with Court and search for missing          K. Trial
                                                           deposition transcripts; compile list of missing transcripts; correspondence with team re
                                                           same.
O&G    18704     11/29/2017        Stephanie Yu       0.30 Correspondence with team re pending questions about trial document library.              K. Trial

O&G    18705     11/29/2017        Stephanie Yu       0.20 Conference with RRS re trial document library printing project.                           K. Trial
O&G    18706     11/29/2017        Stephanie Yu       4.20 Compile litigation documents for electronic trial document library.                       K. Trial
O&G    18707     11/29/2017        Stephanie Yu       0.50 Review Judge Arterton's rules and circulate Judge's preferences to local counsel.         F. Strategy

O&G    18708     11/29/2017     Part Time Paralegal   2.00   Compile binder for trial.                                                               K. Trial
O&G    18709     11/29/2017     Michael J. Scimone    2.00   Trial preparation session with opt‐in.                                                  K. Trial
O&G    18710     11/29/2017     Michael J. Scimone    2.80   Travel home from T. Bartl deposition.                                                   I. Travel
O&G    18711     11/29/2017     Michael J. Scimone    1.00   Team call re trial strategy.                                                            K. Trial
O&G    18712     11/29/2017     Michael J. Scimone    0.80   Prepare for T. Bartl deposition.                                                        K. Trial
O&G    18713     11/29/2017     Michael J. Scimone    3.50   Attend T. Bartl deposition.                                                             K. Trial
O&G    18714     11/29/2017      Justin M. Swartz     0.10   Correspondence with mediator.                                                           K. Trial
O&G    18715     11/29/2017      Justin M. Swartz     0.10   Correspondence with team re negotiations.                                               H. Settlement
O&G    18716     11/29/2017      Justin M. Swartz     0.10   Correspondence with opposing counsel W. Anthony re negotiations.                        H. Settlement
O&G    18717     11/29/2017      Justin M. Swartz     0.10   Correspondence with JCS re negotiations.                                                H. Settlement
O&G    18718     11/29/2017     Darnley D. Stewart    5.50   Travel from Heston, VA re Bartl deposition.                                             I. Travel
O&G    18719     11/29/2017     Darnley D. Stewart    4.00   Take deposition of T. Bartl; telephone conferences with co‐counsel, MJS re same.        K. Trial

O&G    18720     11/29/2017     Darnley D. Stewart    1.00 Prepare for Bartl deposition.                                                          K. Trial
O&G    18721     11/29/2017       Christine Park      5.00 Review case file re bench copy of Plaintiffs' exhibits.                                F. Strategy
O&G    18722     11/29/2017       Christine Park      0.20 Update case file re Defendant's trial exhibits binder; correspondence to team re same. F. Strategy

O&G    18723     11/30/2017        Stephanie Yu       0.50   Conference with BXS, MTL, CHP re remaining necessary trial preparation.                 K. Trial
O&G    18724     11/30/2017        Stephanie Yu       0.30   Conference with RRS re trial document printing project.                                 K. Trial
O&G    18725     11/30/2017        Stephanie Yu       0.20   Contact court reporters for PTX transcripts from Bartl Deposition.                      K. Trial
O&G    18726     11/30/2017        Stephanie Yu       1.00   Team telephone conference re trial preparation.                                         F. Strategy
O&G    18727     11/30/2017        Stephanie Yu       0.20   Conference with CHP re trial document library issues.                                   K. Trial
O&G    18728     11/30/2017        Stephanie Yu       0.10   Conference with MJS re uncategorized exhibits on trial exhibit list.                    K. Trial
O&G    18729     11/30/2017        Stephanie Yu       4.90   Compile litigation documents for electronic trial document library for trial use.       K. Trial

O&G    18730     11/30/2017        Stephanie Yu       0.20 Download and save Bartl deposition transcripts to case file.                              K. Trial
O&G    18731     11/30/2017     Part Time Paralegal   5.00 Compile binders for trial.                                                                K. Trial

                                                                   Page 632 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 634 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                   Code
O&G    18732     11/30/2017    Michael N. Litrownik    0.30   Witness preparation issues.                                                            K. Trial
O&G    18733     11/30/2017    Michael N. Litrownik    1.50   Telephone conference with Plaintiff counsel re trial.                                  K. Trial
O&G    18734     11/30/2017    Michael J. Scimone      0.80   Revise trial stipulations; correspondence with opposing counsel re same.               K. Trial
O&G    18735     11/30/2017    Michael J. Scimone      1.70   Trial preparation call with opt‐in.                                                    K. Trial
O&G    18736     11/30/2017    Michael J. Scimone      2.10   Coordinate trial logistics.                                                            K. Trial
O&G    18737     11/30/2017    Michael J. Scimone      3.10   Review CSC exhibit list; research authentication issues; correspondence with team re   K. Trial
                                                              same.
O&G    18738     11/30/2017     Michael J. Scimone    2.40    Update witness preparation outline.                                                    K. Trial
O&G    18739     11/30/2017     Michael J. Scimone    1.50    Team telephone conference re trial preparation.                                        K. Trial
O&G    18740     11/30/2017     Jared W. Goldman      1.50    Team telephone conference re trial preparation.                                        F. Strategy
O&G    18741     11/30/2017     Jared W. Goldman      0.70    Review CSC trial exhibits to designate rebuttal exhibits.                              K. Trial
O&G    18742     11/30/2017      Justin M. Swartz     0.10    Review pre‐trial order.                                                                K. Trial
O&G    18743     11/30/2017      Justin M. Swartz     0.10    Correspondence with JCS re negotiations.                                               H. Settlement
O&G    18744     11/30/2017      Justin M. Swartz     0.10    Further correspondence with mediator.                                                  H. Settlement
O&G    18745     11/30/2017      Justin M. Swartz     0.10    Correspondence with mediator.                                                          K. Trial
O&G    18746     11/30/2017     Darnley D. Stewart    0.20    Telephone conference with opy‐in re trial.                                             K. Trial
O&G    18747     11/30/2017     Darnley D. Stewart    1.50    Team telephone conference re trial preparation.                                        K. Trial
O&G    18748     11/30/2017        Christine Park     8.50    Review and compile case briefing document library in preparation for trial.            K. Trial
O&G    18749     11/30/2017        Christine Park     0.80    Telephone conference with trial team.                                                  K. Trial
O&G    18750      12/1/2017       Jahan C. Sagafi      2.3    Team discussions re exhibit selection.                                                 K. Trial
O&G    18751      12/1/2017       Jahan C. Sagafi      0.5    Discuss research re good faith and willfulness.                                        E. Motions
O&G    18752      12/1/2017       Jahan C. Sagafi      0.6    Discuss trial and witness preparation logistics with team.                             K. Trial
O&G    18753      12/1/2017       Jahan C. Sagafi      0.4    Discuss staffing and team management.                                                  K. Trial
O&G    18754      12/1/2017       Jahan C. Sagafi      0.7    Review and discuss trial schedule.                                                     K. Trial
O&G    18755      12/1/2017        Stephanie Yu       4.10    Print and organize remaining trial document library hardcopies for trial.              K. Trial
O&G    18756      12/1/2017        Stephanie Yu       0.20    Correspondence with co‐counsel re index for benchbooks.                                K. Trial
O&G    18757      12/1/2017        Stephanie Yu       0.40    Coordinate tech conference with M. Mugrage; telephone conference re same.              K. Trial

O&G    18758     12/1/2017        Stephanie Yu        0.10 Correspondence with court reporter requesting Bartl deposition exhibits.                  K. Trial
O&G    18759     12/1/2017        Stephanie Yu        0.30 Print and add new exhibits to DDS and MJS bench book binders.                             K. Trial
O&G    18760     12/1/2017        Stephanie Yu        1.00 Pack trial document library and deposition transcripts document for FedEx shipment to     K. Trial
                                                           New Haven for trial.
O&G    18761     12/1/2017        Stephanie Yu        0.50 Transfer electronic trial document library over to USB for MJS.                           K. Trial
O&G    18762     12/1/2017        Stephanie Yu        1.00 Compile electronic and hard copy deposition transcripts for trial document library.       K. Trial

O&G    18763     12/1/2017        Stephanie Yu        0.20 Conference with DBG and DXJ re remaining tech items needed for trial.                     K. Trial
O&G    18764     12/1/2017        Stephanie Yu        0.30 Search for addresses and confirmation of opt‐in notice delivery for 7 individuals         K. Trial
                                                           excluded from class list.
O&G    18765     12/1/2017        Stephanie Yu        0.30 Transfer electronic trial document library over to USB for MJS.                           K. Trial
O&G    18766     12/1/2017        Stephanie Yu        3.00 Compile 2 sets of bench books for DDS and MJS per request.                                K. Trial

                                                                    Page 633 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 635 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper          Hours Description                                                                                   Code
O&G    18767     12/1/2017        Stephanie Yu         0.20 Conference with MTL re index for trial bench books and deposition transcript print     K. Trial
                                                            project.
O&G    18768     12/1/2017       Stephanie Yu          0.20 Conference with HJ re FedEx logistics and pickup for boxes shipped for trial.          K. Trial
O&G    18769     12/1/2017        Sara Olson           1.00 Create binder tabs and compile physical binder for trial prep internal use.            K. Trial
O&G    18770     12/1/2017    Part Time Paralegal      8.00 [HSA] print pleadings/answers/briefings/orders/complaint for trial use.                K. Trial
O&G    18771     12/1/2017    Michael N. Litrownik     1.30 Trial and witness logistics and scheduling; telephone conference with JCS re same.     K. Trial

O&G    18772     12/1/2017    Michael N. Litrownik    0.90   Draft motion to amend exhibits and witness lists.                                     K. Trial
O&G    18773     12/1/2017    Michael J. Scimone      1.20   Review opt‐in deposition.                                                             K. Trial
O&G    18774     12/1/2017    Michael J. Scimone      2.60   Review and revise witness deposition designations.                                    K. Trial
O&G    18775     12/1/2017    Michael J. Scimone      0.70   Telephone conference with M. Mugrage, CHP, SYU re trial technology.                   K. Trial
O&G    18776     12/1/2017    Michael J. Scimone      0.40   Telephone conference with opposing counsel W. Anthony re witness selection.           K. Trial

O&G    18777     12/1/2017     Michael J. Scimone     1.40 Team conference telephone conference re witness selection and sequence, exhibit         K. Trial
                                                           authentication.
O&G    18778     12/1/2017     Michael J. Scimone     0.50 Prepare for team telephone conference re exhibit authentication.                        K. Trial
O&G    18779     12/1/2017     Michael J. Scimone     0.50 Conference with MTL, CHP, SYU re trial library and document management.                 K. Trial
O&G    18780     12/1/2017     Michael J. Scimone     6.70 Coordinate trial logistics and witness sequencing.                                      K. Trial
O&G    18781     12/1/2017     Michael J. Scimone     0.20 Conference with VSP, DG re supplies for trial team.                                     K. Trial
O&G    18782     12/1/2017     Michaela Dougherty     2.00 Prepare bench book for DDS and MJS.                                                     K. Trial
O&G    18783     12/1/2017     Michaela Dougherty     0.20 Print shipping labels re trial preparation.                                             K. Trial
O&G    18784     12/1/2017     Khristine A. De Leon   7.00 Prepare trial binders.                                                                  K. Trial
O&G    18785     12/1/2017      Jared W. Goldman      2.70 Review Defendant's trial exhibits.                                                      K. Trial
O&G    18786     12/1/2017      Jared W. Goldman      1.90 Review trial briefing binders.                                                          K. Trial
O&G    18787     12/1/2017      Darnley D. Stewart    2.00 Draft opening statement.                                                                K. Trial
O&G    18788     12/1/2017      Darnley D. Stewart    1.00 Team telephone conference regarding exhibits.                                           K. Trial
O&G    18789     12/1/2017      Darnley D. Stewart    0.30 Telephone conference with opposing counsel TJ, W. Anthony, D. Golder re trial issues.   K. Trial

O&G    18790     12/1/2017        Christine Park      8.50 Compile case briefing in preparation for trial.                                         K. Trial
O&G    18791     12/1/2017        Christine Park      0.80 Compile case briefing index.                                                            K. Trial
O&G    18792     12/1/2017        Christine Park      0.30 Conference with MJS and SYU re courtroom IT preparation.                                K. Trial
O&G    18793     12/1/2017        Christine Park      0.40 Compile case briefing index in preparation for trial.                                   K. Trial
O&G    18794     12/1/2017        Christine Park      0.50 Conference with SYU, MJS, and MTL re case tasks.                                        K. Trial
O&G    18795     12/1/2017     Legal Administrator    3.00 [HJ] Coordinate MJS, EM and IT to send FedEx shipping for Saturday delivery (IT         K. Trial
                                                           equipment, office supplies and document binder).
O&G    18796     12/2/2017       Jahan C. Sagafi       1.4 Prepare for trial; discuss staffing needs; discuss supplies and war room.               K. Trial
O&G    18797     12/2/2017        Stephanie Yu        0.10 Correspondence with MJS re trial exhibits for trial witness pending approval, Steve     K. Trial
                                                           Marsh.
O&G    18798     12/2/2017        Stephanie Yu        0.10 Update MJS re pending finalized Bartl deposition exhibits.                              K. Trial
O&G    18799     12/2/2017        Stephanie Yu        0.30 Conference with KXD re compiling bench books for Judge Arterton.                        K. Trial

                                                                   Page 634 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 636 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                    Code
O&G    18800     12/2/2017       Stephanie Yu         1.20 Revise hard copy and electronic deposition transcriptand trial document library binder. K. Trial

O&G    18801     12/2/2017        Stephanie Yu       0.80 Create contact list of trial team for distribution.                                       K. Trial
O&G    18802     12/2/2017        Stephanie Yu       2.00 Create table of contents and index for trial bench books.                                 K. Trial
O&G    18803     12/2/2017        Stephanie Yu       1.70 Compile revised Ringtail index.                                                           K. Trial
O&G    18804     12/2/2017    Khristine A. De Leon   5.30 Prepare Judge bench book.                                                                 K. Trial
O&G    18805     12/2/2017     Jared W. Goldman      0.20 Review Defendant's trial exhibits.                                                        K. Trial
O&G    18806     12/2/2017     Darnley D. Stewart    4.20 Draft opening statement.                                                                  K. Trial
O&G    18807     12/2/2017        Christine Park     5.20 Review productions on Ringtail in preparation for trial.                                  K. Trial
O&G    18808     12/3/2017    Michael N. Litrownik   0.20 Correspondence with MJS re email authentication issues.                                   K. Trial
O&G    18809     12/3/2017    Michael N. Litrownik   1.50 Prepare objections and counter‐designations for opt‐in.                                   K. Trial
O&G    18810     12/3/2017    Michael J. Scimone     4.60 Set up trial logistics.                                                                   K. Trial
O&G    18811     12/3/2017    Michael J. Scimone     1.50 Travel to New Haven to set up trial team logistics.                                       I. Travel
O&G    18812     12/3/2017     Jared W. Goldman      2.00 Review Defendant's trial exhibits.                                                        K. Trial
O&G    18813     12/3/2017       Jahan C. Sagafi     10.6 Travel to and prepare for trial; edit opening statement.                                  I. Travel
O&G    18814     12/3/2017     Darnley D. Stewart    1.70 Draft opening statement.                                                                  K. Trial
O&G    18815     12/3/2017        Christine Park     8.80 Review productions re upload to Ringtail in preparation for trial.                        K. Trial
O&G    18816     12/4/2017        Stephanie Yu       0.10 Correspondence with M. Mugrage re: tech training logistics.                               K. Trial
O&G    18817     12/4/2017        Stephanie Yu       0.50 Prepare binders for FedEx; Create labels for FedEx for binders and label for tech items   K. Trial
                                                          needed for WarRoom.
O&G    18818     12/4/2017       Stephanie Yu        0.20 Conference with MTL re exhibits for marking.                                              K. Trial
O&G    18819     12/4/2017       Stephanie Yu        0.20 Correspondence with Court Deputy re flash drive request.                                  K. Trial
O&G    18820     12/4/2017       Stephanie Yu        0.30 Print 3 sets of newly added exhibit (per Amended Exhibit List) for internal copies.       K. Trial

O&G    18821     12/4/2017       Stephanie Yu        1.50   Compile trial exhibits for FTP to Court Deputy.                                         K. Trial
O&G    18822     12/4/2017       Stephanie Yu        0.90   Compile copies of new exhibits to benchbooks and prepare flash drive.                   K. Trial
O&G    18823     12/4/2017       Stephanie Yu        3.30   Update Ringtail discovery index.                                                        K. Trial
O&G    18824     12/4/2017       Stephanie Yu        0.40   Conduct quality control on exhibit list; correspondence with attorneys re changes to    K. Trial
                                                            second amended exhibit list.
O&G    18825     12/4/2017       Stephanie Yu        2.60   Quality control on benchbooks to be delivered to Judge Arterton.                        K. Trial
O&G    18826     12/4/2017       Stephanie Yu        0.20   Correspondence with MJS about changes in amended exhibit list filing.                   K. Trial
O&G    18827     12/4/2017       Stephanie Yu        0.20   Download and distribute Bartl exhibits from deposition via email.                       K. Trial
O&G    18828     12/4/2017       Stephanie Yu        0.10   Correspondence with MJS re discrepancy with Bartl exhibits used at deposition.          K. Trial

O&G    18829     12/4/2017        Stephanie Yu       0.80   Add Steve Marsh exhibits to bench book and amended exhibit list.                        K. Trial
O&G    18830     12/4/2017        Stephanie Yu       0.20   Revise table of contents for trial bench books.                                         K. Trial
O&G    18831     12/4/2017        Stephanie Yu       0.10   Update calendar entry for electronic submissions for trial to court deputy.             K. Trial
O&G    18832     12/4/2017    Michael N. Litrownik   4.90   Prepare opt‐in counter‐designation.                                                     K. Trial
O&G    18833     12/4/2017    Michael J. Scimone     9.50   Prepare for trial and jury selection.                                                   K. Trial
O&G    18834     12/4/2017     Jared W. Goldman      0.10   Correspondence with MJS re Defendant's exhibits.                                        K. Trial

                                                                  Page 635 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 637 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper         Hours   Description                                                                                         Code
O&G    18835     12/4/2017     Jared W. Goldman        1.40   Counter designate deposition testimony.                                                      K. Trial
O&G    18836     12/4/2017     Jared W. Goldman        2.40   Counter designate deposition testimony.                                                      K. Trial
O&G    18837     12/4/2017     Jared W. Goldman        0.30   Conference with MNL re counter designations.                                                 K. Trial
O&G    18838     12/4/2017      Justin M. Swartz       0.10   Correspondence with JCS re settlement.                                                       H. Settlement
O&G    18839     12/4/2017      Justin M. Swartz       0.10   Correspondence with opposing counsel W. Anthony re settlement.                               H. Settlement
O&G    18840     12/4/2017      Justin M. Swartz       0.20   Conference with mediator.                                                                    H. Settlement
O&G    18841     12/4/2017      Justin M. Swartz       0.20   Conference with opposing counsel W. Anthony.                                                 K. Trial
O&G    18842     12/4/2017      Justin M. Swartz       0.10   Conference with JCS re negotiations.                                                         K. Trial
O&G    18843     12/4/2017       Jahan C. Sagafi       11.7   Prepare for trial.                                                                           K. Trial
O&G    18844     12/4/2017     Darnley D. Stewart      3.00   Travel to New Haven for trial.                                                               I. Travel
O&G    18845     12/4/2017     Darnley D. Stewart     11.50   Review documents and draft witness outlines; prepare for trial.                              K. Trial
O&G    18846     12/4/2017        Christine Park       1.60   Review motion and exhibits in preparation for filing of Plaintiffs' amended witness and      K. Trial
                                                              exhibit lists; file re same with the District Court of Connecticut.
O&G    18847     12/4/2017       Christine Park       0.20    Review productions re upload to Ringtail in preparation for trial.                           K. Trial
O&G    18848     12/4/2017       Christine Park       3.00    Review updated docket list; compile binder of all case orders in preparation for trial;      K. Trial
                                                              upload documents for co‐counsel access.
O&G    18849     12/4/2017       Christine Park       0.50    Review Plaintiffs' exhibit list against Defendant's list of exhibits per correspondence re   K. Trial
                                                              stipulation to authenticity.
O&G    18850     12/4/2017     Christopher C. Alter   7.20    Import Defendant productions to Ringtail; correspondence with DXS, CHP, SXO re               K. Trial
                                                              same.
O&G    18851     12/4/2017     Legal Administrator    1.00    [HJ] Assist JSQ to ship a bulk of 52 FedEx envelopes.                                        K. Trial
O&G    18852     12/5/2017        Stephanie Yu        0.30    Correspondence to NY support team re issues with bench books.                                K. Trial
O&G    18853     12/5/2017        Stephanie Yu        0.20    Update contact list used for trial; correspondence with team re same to onsite team.         K. Trial

O&G    18854     12/5/2017        Stephanie Yu        0.20 Draft and send correspondence to MJS re team tasks and roles for the duration of trial. K. Trial

O&G    18855     12/5/2017        Stephanie Yu        0.30 Review correspondence approving exhibit assignments to witnesses; correspndence                 K. Trial
                                                           with CHP re trial exhibits.
O&G    18856     12/5/2017        Stephanie Yu        0.40 Correspondence to NY Office re missing bench books and issue with FedExs.                       K. Trial
O&G    18857     12/5/2017        Stephanie Yu        0.50 Locate and pull hard copy exhibits and documents needed for opt‐in preparation                  K. Trial
                                                           session; correspondence with team re same; print mock direct outlines for JGS.

O&G    18858     12/5/2017        Stephanie Yu        0.20 Telephone conference with FedEx to locate missing package of bench books.                       K. Trial
O&G    18859     12/5/2017        Stephanie Yu        1.50 Team conference re opening statement run through with comments, and upcoming                    K. Trial
                                                           trial tasks and role assignments.
O&G    18860     12/5/2017        Stephanie Yu        1.00 Conference with courtroom deputy for courtroom tech training; hand deliver USB                  K. Trial
                                                           containing pre‐marked exhibits to courtroom deputy.
O&G    18861     12/5/2017        Stephanie Yu        0.80 Hand deliver bench books of pre‐marked trial exhibits to court room deputy; hand                K. Trial
                                                           deliver courtesy copies of amended exhibit list filing to court staff.
O&G    18862     12/5/2017        Stephanie Yu        1.50 Complete revised Ringtail discovery index.                                                      K. Trial

                                                                    Page 636 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 638 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper          Hours Description                                                                                        Code
O&G    18863     12/5/2017        Stephanie Yu         2.80 Travel from Grand Central terminal to New Haven State Street & Travel to Local              I. Travel
                                                            Counsel's Office.
O&G    18864     12/5/2017    Michael N. Litrownik     1.30 Legal research re salary evidentiary issue; telephone conference with PWM and JCS re        K. Trial
                                                            same.
O&G    18865     12/5/2017    Michael N. Litrownik     1.90 Quality control, revise, and oversee service of deposition objections and counter‐          K. Trial
                                                            designations.
O&G    18866     12/5/2017     Michael J. Scimone      8.00 Prepare for trial.                                                                          K. Trial
O&G    18867     12/5/2017     Michael J. Scimone      4.50 Attend jury selection and conference with Court.                                            K. Trial
O&G    18868     12/5/2017     Michael J. Scimone      1.50 Prepare for jury selection.                                                                 K. Trial
O&G    18869     12/5/2017     Jared W. Goldman        0.50 Review T. Bartl's billing records; correspondence with Plaintiffs' counsel re same.         K. Trial

O&G    18870     12/5/2017     Jared W. Goldman       0.20   Conference with MNL re counter‐designations.                                               K. Trial
O&G    18871     12/5/2017     Jared W. Goldman       0.10   Correspondence with MJS re deposition designations.                                        K. Trial
O&G    18872     12/5/2017     Jared W. Goldman       0.10   Respond to website contact submission.                                                     K. Trial
O&G    18873     12/5/2017     Jared W. Goldman       2.10   Counter‐designate deposition testimony; supervise service of same.                         K. Trial
O&G    18874     12/5/2017      Justin M. Swartz      0.10   Further correspondence with opposing counsel W. Anthony re negotiations.                   K. Trial
O&G    18875     12/5/2017      Justin M. Swartz      0.10   Memo to file re negotiations.                                                              K. Trial
O&G    18876     12/5/2017      Justin M. Swartz      0.10   Correspondence with JCS re negotiations.                                                   H. Settlement
O&G    18877     12/5/2017      Justin M. Swartz      0.10   Correspondence with Mediator.                                                              K. Trial
O&G    18878     12/5/2017      Justin M. Swartz      0.10   Correspondence with opposing counsel W. Anthony re negotiations.                           H. Settlement
O&G    18879     12/5/2017      Justin M. Swartz      0.20   Conference with opposing counsel W. Anthony re negotiations.                               K. Trial
O&G    18880     12/5/2017      Justin M. Swartz      0.20   Conference with mediator re negotiations.                                                  K. Trial
O&G    18881     12/5/2017      Justin M. Swartz      0.20   Review notes and conference with opposing counsel W. Anthony re negotiations.              K. Trial

O&G    18882     12/5/2017      Jahan C. Sagafi       12.8 Prepare for trial.                                                                           K. Trial
O&G    18883     12/5/2017     Darnley D. Stewart     7.00 Travel to, from court; attend jury selection; conference with opt‐in                         K. Trial
O&G    18884     12/5/2017     Darnley D. Stewart     6.10 Prepare for trial opening; prepare cross of Bartl; review opt‐in deposition.                 K. Trial
O&G    18885     12/5/2017       Christine Park       3.20 Update case briefing folder re updated docket items.                                         K. Trial
O&G    18886     12/5/2017       Christine Park       1.30 Review Plaintiffs' exhibits re bench copy to the Court.                                      K. Trial
O&G    18887     12/5/2017       Christine Park       0.70 Review Plaintiffs' trial exhibits re internal copies compilation.                            K. Trial
O&G    18888     12/5/2017       Christine Park       0.10 Update case file re order approving Plaintiffs' motion to amend exhibits and witness         F. Strategy
                                                           lists.
O&G    18889     12/5/2017       Christine Park       1.60 Review and update Court's bench book of exhibits; correspondence with team re same.          K. Trial

O&G    18890     12/5/2017       Christine Park       0.10 Correspondence with team re hand‐delivery of courtesy copies.                                K. Trial
O&G    18891     12/5/2017       Christine Park       0.80 Prepare Plaintiffs' deposition objections and counter‐designations for service; serve        K. Trial
                                                           same on Defendant.
O&G    18892     12/5/2017       Christine Park       0.10 Update case file re Defendant's motion for extension of time to file pretrial disclosures,   F. Strategy
                                                           and order granting same.
O&G    18893     12/5/2017     Christopher C. Alter   2.20 Import document productions to Ringtail; correspondence with CHP re same.                    K. Trial

                                                                   Page 637 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 639 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours   Description                                                                                      Code
O&G    18894     12/6/2017      Gautama Kavuri        2.40   Review personnel file of Defense witness and prepare summary.                             K. Trial
O&G    18895     12/6/2017       Stephanie Yu         0.20   Search and circulate requested documents to trial witness.                                K. Trial
O&G    18896     12/6/2017       Stephanie Yu         0.10   Correspondence to Defense counsel re clarification on opt‐in Designations.                K. Trial
O&G    18897     12/6/2017       Stephanie Yu         4.80   Assist in trial preparation re printing requested documents, locating and pulling         K. Trial
                                                             documents requested by attorneys, circulating documents, reorganizing and
                                                             replenishing war rooms, checking in with attorneys and witnesses during preparation
                                                             sessions.
O&G    18898     12/6/2017       Stephanie Yu        0.50    Set up of war rooms.                                                                      K. Trial
O&G    18899     12/6/2017       Stephanie Yu        0.40    Conference with witnesses re trial expenses and reimbursements process.                   K. Trial
O&G    18900     12/6/2017       Stephanie Yu        1.00    Prepare and compile witness binders for trial.                                            K. Trial
O&G    18901     12/6/2017       Stephanie Yu        0.20    Conference with JCS and paralegal team re logistics for following day.                    K. Trial
O&G    18902     12/6/2017       Stephanie Yu        0.50    Conference with E. Keenley re logistics for witness files needed for trial.               K. Trial
O&G    18903     12/6/2017       Stephanie Yu        0.20    Draft and circulate request for mass print order from NY Vendor.                          K. Trial
O&G    18904     12/6/2017       Stephanie Yu        1.50    Prepare mass printing order re witness preparation files.                                 K. Trial
O&G    18905     12/6/2017       Stephanie Yu        0.20    Conference with co‐counsel T. Jackson, M. Mugrage re sealed transcripts.                  K. Trial
O&G    18906     12/6/2017       Stephanie Yu        0.50    Serach and pull past deposition notices submitted; circulate same to NY office; re need   K. Trial
                                                             for sealed transcripts to be sent to New Haven.
O&G    18907     12/6/2017       Stephanie Yu        1.00    Highlight designations on transcripts on actor's copy for use during trial.               K. Trial
O&G    18908     12/6/2017       Stephanie Yu        0.10    Send designations to JCS for actor conference and designation run through.                K. Trial
O&G    18909     12/6/2017       Stephanie Yu        0.50    Locate designations and deposition transcripts and circulate to M. Mugrage for            K. Trial
                                                             printing.
O&G    18910     12/6/2017       Stephanie Yu        0.30    Conference with MJS to go over issues with trial exhibits/housekeeping issues.            K. Trial

O&G    18911     12/6/2017       Stephanie Yu        0.30 Draft and send correspondence to team re issues with trial exhibits.                         K. Trial
O&G    18912     12/6/2017       Stephanie Yu        0.20 Draft and send correspondence to team re print job for 1st set of witnesses.                 K. Trial
O&G    18913     12/6/2017       Stephanie Yu        0.20 Telephone conference with NY Office re print job for witness files to be used week of        K. Trial
                                                          12/10/17.
O&G    18914     12/6/2017       Stephanie Yu        0.20 Telephone conference with E. Keeley re printing issues at New Haven print vendor and         K. Trial
                                                          revise logistics re print job for witness files.
O&G    18915     12/6/2017       Stephanie Yu        0.50 Conference with team; print contact list and room list for team members; pull and            K. Trial
                                                          locate witness declarations re preparation.
O&G    18916     12/6/2017    Michael N. Litrownik   0.50 Coordination of highlighted transcripts for designation and counter‐designation.             K. Trial

O&G    18917     12/6/2017    Michael N. Litrownik   1.10 Review Bartl depo transcript and prepare cross‐examination material                          K. Trial
O&G    18918     12/6/2017    Michael N. Litrownik   0.20 Correspondence to MJS and co‐counsel G. Casey re designation issue and proposal.             K. Trial

O&G    18919     12/6/2017    Michael N. Litrownik   0.20    Correspondence to and from JCS re trial logistics.                                        K. Trial
O&G    18920     12/6/2017    Michael N. Litrownik   0.80    Draft cross‐examination prep for witnesses.                                               K. Trial
O&G    18921     12/6/2017    Michael N. Litrownik   0.60    Conference with GKX re supervisor personnel files for document review.                    K. Trial
O&G    18922     12/6/2017    Michael N. Litrownik   0.60    Coordinate review of supervisor personnel files.                                          K. Trial

                                                                   Page 638 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 640 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper           Hours   Description                                                                                   Code
O&G    18923     12/6/2017    Michael N. Litrownik     0.30   Project attorney logistics.                                                            K. Trial
O&G    18924     12/6/2017    Michael N. Litrownik     0.40   Review trial issues re cross‐exam preparation and counter‐designations.                K. Trial
O&G    18925     12/6/2017    Michael J. Scimone      21.00   Prepare for trial.                                                                     K. Trial
O&G    18926     12/6/2017    Michaela Dougherty       6.10   Compile transcript excerpts for Plaintiffs' deposition transcript designations.        K. Trial
O&G    18927     12/6/2017    Michaela Dougherty       0.10   Conference with MNL and CHP re Plaintiffs' deposition testimony designations and       K. Trial
                                                              counter‐designations.
O&G    18928     12/6/2017     Michaela Dougherty     0.10    Conference with CHP re Plaintiffs' deposition testimony designations and counter‐      K. Trial
                                                              designation.
O&G    18929     12/6/2017     Jared W. Goldman       0.40    Draft cross examination questions.                                                     K. Trial
O&G    18930     12/6/2017     Jared W. Goldman       0.20    Conference with MNL re Bartl cross.                                                    K. Trial
O&G    18931     12/6/2017     Jared W. Goldman       0.10    Correspondence with JCS re mock cross.                                                 K. Trial
O&G    18932     12/6/2017      Justin M. Swartz      0.10    Correspondence with Mediator.                                                          K. Trial
O&G    18933     12/6/2017       Jahan C. Sagafi      13.9    Prepare for trial.                                                                     K. Trial
O&G    18934     12/6/2017      Gautama Kavuri        0.50    Conference with MNL re upcoming review of Defendant's witness personnel files in       K. Trial
                                                              anticipation for cross examination.
O&G    18935     12/6/2017     Darnley D. Stewart     13.40   Continue work on opening statement, Bartl cross, opt‐in direct; conference with same   K. Trial
                                                              and prepare him for direct, cross exams; team conferences.
O&G    18936     12/6/2017       Christine Park       0.10    Prepare opt‐in deposition transcript for Plaintiffs' designations.                     K. Trial
O&G    18937     12/6/2017       Christine Park       2.80    Compile transcript excerpts for Plaintiffs' deposition transcript designations.        K. Trial
O&G    18938     12/6/2017       Christine Park       3.20    Review internal copy of Defendant's exhibits.                                          K. Trial
O&G    18939     12/6/2017       Christine Park       4.00    Compile Plaintiffs' designations and counter‐designations for MNL's review.            K. Trial
O&G    18940     12/6/2017       Christine Park       0.20    Conference with MDX re Plaintiffs' deposition testimony designations and counter‐      K. Trial
                                                              designations.
O&G    18941     12/6/2017       Christine Park       0.10    Correspondence to team re Defendant's supplemental production of 2017‐12‐05.           K. Trial

O&G    18942     12/6/2017       Christine Park       0.40 Draft correspondence to Defendants re corrected trial exhibit copies; correspondence K. Trial
                                                           with BXS re same.
O&G    18943     12/6/2017       Christine Park       0.10 Correspondence to team re supervisor data production of 2017‐12‐05.                      K. Trial
O&G    18944     12/6/2017       Christine Park       0.10 Correspondence to team re corrections to the Court's bench book of Plaintiffs' exhibits. K. Trial

O&G    18945     12/6/2017     Christopher C. Alter   0.70    Import Defendant production; correspondence with CHP, MNL re same.                     K. Trial
O&G    18946     12/6/2017       Ashley Morales       1.70    Review and revise transcripts to highlight citations.                                  K. Trial
O&G    18947     12/6/2017     Legal Administrator    0.50    [HJ] Prepare Fedex box and ship to MJS to CT, after 8 pm.                              K. Trial
O&G    18948     12/7/2017        Stephanie Yu        1.00    Assist in trial preparation re printing requested documents, locating and pulling      K. Trial
                                                              requested documents, circulate documents, conference with witnesses, and obtaining
                                                              items requested by witnesses and attorney.
O&G    18949     12/7/2017        Stephanie Yu        1.00    Print deposition transcripts or opt‐ins.                                               K. Trial
O&G    18950     12/7/2017        Stephanie Yu        0.10    Correspondence with JCS re Defense exhibit list.                                       K. Trial
O&G    18951     12/7/2017        Stephanie Yu        0.10    Correspondence with MTL re issue with Defense document.                                K. Trial
O&G    18952     12/7/2017        Stephanie Yu        0.20    Correspondence re requested documents of trial witness.                                K. Trial

                                                                    Page 639 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 641 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                     Code
O&G    18953     12/7/2017       Stephanie Yu         0.40 Pack items needed for Court for overnight delivery.                                      K. Trial
O&G    18954     12/7/2017       Stephanie Yu         3.00 Organize printed hard copies of defense trial exhibits into Defense trial document       K. Trial
                                                           library.
O&G    18955     12/7/2017       Stephanie Yu         2.50 Print two copies of Defense trial exhibits.                                              K. Trial
O&G    18956     12/7/2017       Stephanie Yu         0.40 Conference with witnesses re trial expenses and reimbursements process.                  K. Trial
O&G    18957     12/7/2017       Stephanie Yu         0.30 Deliver trial boxes to Court.                                                            K. Trial
O&G    18958     12/7/2017       Stephanie Yu         1.80 Field last minute request from attorney to print and pull necessary documents for        K. Trial
                                                           Court.
O&G    18959     12/7/2017       Stephanie Yu         6.10 Attend Trial and assist attorneys re printing requested documents, searching and         K. Trial
                                                           pulling requested documents, circulating documents, conference with witnesses,
                                                           obtaining items requested by witnesses and attorney.
O&G    18960     12/7/2017        Stephanie Yu        0.20 Locate B. Fillebrown deposition transcript and circulate to M. Mugrage.                  K. Trial
O&G    18961     12/7/2017        Stephanie Yu        0.20 Locate opt‐in deposition transcript and circulate to M. Mugrage.                         K. Trial
O&G    18962     12/7/2017    Michael N. Litrownik    0.40 Review trial logistics re paralegals, laptops,a and other issues.                        K. Trial
O&G    18963     12/7/2017    Michael N. Litrownik    4.50 Review trial witness transcript and prepare cross content.                               K. Trial
O&G    18964     12/7/2017    Michael J. Scimone      7.50 Prepare witnesses for trial.                                                             K. Trial
O&G    18965     12/7/2017    Michael J. Scimone      7.00 Attend trial and conference with Court.                                                  K. Trial
O&G    18966     12/7/2017     Jared W. Goldman       2.80 Darft cross examination questions.                                                       K. Trial
O&G    18967     12/7/2017     Jared W. Goldman       0.40 Draft cross examination questions.                                                       K. Trial
O&G    18968     12/7/2017     Jared W. Goldman       0.50 Correspondence to MJS re Defendant's JAQ exhibits.                                       K. Trial
O&G    18969     12/7/2017      Justin M. Swartz      0.10 Correspondence with Mediator.                                                            K. Trial
O&G    18970     12/7/2017       Jahan C. Sagafi      15.6 Trial.                                                                                   K. Trial
O&G    18971     12/7/2017      Gautama Kavuri        6.20 Review personnel file of Defense witness, prepared summary re same.                      K. Trial
O&G    18972     12/7/2017    Darnley D. Stewart     16.60 Prepare for opening; attend trial; draft trial witness cross, etc.                       K. Trial
O&G    18973     12/7/2017        Christine Park      1.50 Review Defendant's exhibits.                                                             K. Trial
O&G    18974     12/7/2017        Christine Park      0.50 Compile comparative exhibits list.                                                       K. Trial
O&G    18975     12/7/2017        Christine Park      1.00 Review case file re deposition transcripts; correspondence with team and court           F. Strategy
                                                           reporters re same.
O&G    18976     12/7/2017       Christine Park       0.10 Correspondence with records department and team re sealed transcripts.                   K. Trial
O&G    18977     12/8/2017       Stephanie Yu         0.20 Conference with M. Mugrage re print jobs to be sent to LCHB.                             K. Trial
O&G    18978     12/8/2017       Stephanie Yu         0.20 Print and distribute Memo on Defendant supervisors.                                      K. Trial
O&G    18979     12/8/2017       Stephanie Yu         0.20 Correspondence with CHP re Plaintiffs and Defense witnesses to be called during trial.   K. Trial

O&G    18980     12/8/2017       Stephanie Yu        0.30 Remark trial exhibit 112 into new file fitting Courts instructions; correspondence with K. Trial
                                                          DDS re confirmation of completed task.
O&G    18981     12/8/2017       Stephanie Yu        1.50 Field last minute request from attorney to print and pull documents needed for Court. K. Trial

O&G    18982     12/8/2017       Stephanie Yu        0.30 Deliver necessary item needed for Court.                                                  K. Trial
O&G    18983     12/8/2017       Stephanie Yu        1.00 All hands meeting re next trial tasks and requests.                                       K. Trial



                                                                  Page 640 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 642 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper          Hours Description                                                                                         Code
O&G    18984     12/8/2017        Stephanie Yu         5.90 Attend Trial and assist attorneys re printing requested documents, searching and             K. Trial
                                                            pulling requested documents, circulating documents, conference with witnesses,
                                                            obtaining items requested by witnesses and attorney.
O&G    18985     12/8/2017         Sara Olson          0.10 Telephone conference with court reporter.                                                    K. Trial
O&G    18986     12/8/2017    Michael N. Litrownik     1.10 Finish direct outline for Named Plaintiff.                                                   K. Trial
O&G    18987     12/8/2017    Michael N. Litrownik     0.50 Trial logistics, equipment w/ JCS.                                                           K. Trial
O&G    18988     12/8/2017    Michael N. Litrownik     5.10 Prepare direct outlines for opt‐ins.                                                         K. Trial
O&G    18989     12/8/2017    Michael N. Litrownik     0.20 Conference with JWG reworkflow.                                                              K. Trial
O&G    18990     12/8/2017    Michael J. Scimone       3.50 Trial preparation.                                                                           K. Trial
O&G    18991     12/8/2017    Michael J. Scimone       6.50 Attend trial and conference with Court.                                                      K. Trial
O&G    18992     12/8/2017    Michaela Dougherty       2.80 Attend trial and assist attorneys in pulling exhibits.                                       K. Trial
O&G    18993     12/8/2017    Michaela Dougherty       0.50 Telephone conference with IT re installing printer driver.                                   K. Trial
O&G    18994     12/8/2017    Michaela Dougherty       1.50 Organize conference rooms re trial.                                                          K. Trial
O&G    18995     12/8/2017    Michaela Dougherty       0.80 Conference with trial team re debrief.                                                       K. Trial
O&G    18996     12/8/2017    Michaela Dougherty       0.50 Travel to conference room at hotel from Court.                                               I. Travel
O&G    18997     12/8/2017    Michaela Dougherty       6.00 Assist at trial.                                                                             K. Trial
O&G    18998     12/8/2017    Michaela Dougherty       2.00 Travel to New Haven.                                                                         I. Travel
O&G    18999     12/8/2017     Jared W. Goldman        0.10 Correspondence with CHP re pulling documents on defendant's witnesses.                       K. Trial
O&G    19000     12/8/2017     Jared W. Goldman        0.10 Correspondence with CHP re pulling documents on defendant's witnesses.                       K. Trial
O&G    19001     12/8/2017     Jared W. Goldman        2.00 Draft mock cross examination questions for opt‐ins.                                          K. Trial
O&G    19002     12/8/2017     Jared W. Goldman        0.30 Draft mock cross examination questions.                                                      K. Trial
O&G    19003     12/8/2017       Jahan C. Sagafi       13.5 Trial.                                                                                       K. Trial
O&G    19004     12/8/2017      Gautama Kavuri         5.50 Reviewed personnel file of Defense witness; prepare summary re same.                         K. Trial
O&G    19005     12/8/2017    Darnley D. Stewart      14.70 Prepare trial witness cross examination; draft trial witness direct; prepare witnesses for   K. Trial
                                                            direct, cross exams; team conference; conferences co‐counsel re opt‐in cross, etc.

O&G    19006     12/8/2017       Christine Park       1.20 Compile briefing timeline of case.                                                            K. Trial
O&G    19007     12/8/2017       Christine Park       1.50 Review case file re Defendant's supervisor witnesses.                                         K. Trial
O&G    19008     12/8/2017       Christine Park       0.30 Update trial case file re updated docket items.                                               F. Strategy
O&G    19009     12/8/2017       Christine Park       0.10 Update case file re Plaintiffs' opposition to jury instructions on good faith.                F. Strategy
O&G    19010     12/8/2017       Christine Park       0.30 Update case file re deposition transcripts.                                                   F. Strategy
O&G    19011     12/8/2017       Christine Park       0.20 Upload mock cross and direct questions re opt‐ins for co‐counsel's review.                    K. Trial
O&G    19012     12/8/2017       Christine Park       0.10 Correspondence to MNL and court reporter re trial transcripts.                                K. Trial
O&G    19013     12/8/2017       Christine Park       0.50 Update and upload all exhibits lists for co‐counsel access.                                   K. Trial
O&G    19014     12/8/2017       Christine Park       0.80 Edit Plaintiffs' exhibits list.                                                               K. Trial
O&G    19015     12/8/2017       Christine Park       1.90 Review Defendant's exhibits.                                                                  K. Trial
O&G    19016     12/8/2017     Christopher C. Alter   0.40 Download native file documents per CHP instructions; correspondence with CHP re               K. Trial
                                                           same.
O&G    19017     12/8/2017     Legal Administrator    1.50 [HJ] Process and ship 5 boxes Via FedEx Saturday delivery (includes waiting time for lap      K. Trial
                                                           tops to be prepped).

                                                                   Page 641 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 643 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date            Timekeeper        Hours   Description                                                                                     Code
O&G    19018     12/9/2017         Stephanie Yu       0.40   Conference with witnesses re trial expenses ad reimbursements process.                   K. Trial
O&G    19019     12/9/2017         Stephanie Yu       0.40   Conference with JCS re trial logistic and trial plans for paralegals.                    K. Trial
O&G    19020     12/9/2017         Stephanie Yu       1.00   Reorganize conference room A into paralegal war room.                                    K. Trial
O&G    19021     12/9/2017         Stephanie Yu       5.00   Assist in trial prep re printing requested documents, locating and pull requested        K. Trial
                                                             documents, circulating documents, conference with witnesses, and obtain items
                                                             requested by witnesses and attorney.
O&G    19022     12/9/2017         Stephanie Yu      0.20    Draft and send correspondence to MNL, JWG, and Plaintiffs counsel re issue with opt‐in   K. Trial
                                                             Cross.
O&G    19023     12/9/2017         Stephanie Yu      3.00    Locate and pull documents needed for witness preparation session; create witness         K. Trial
                                                             preparation binders for attorneys.
O&G    19024     12/9/2017      Michael J. Scimone   12.00   Prepare witnesses for trial.                                                             K. Trial
O&G    19025     12/9/2017      Michaela Dougherty   8.90    Assist with trial preparation.                                                           K. Trial
O&G    19026     12/9/2017      Michaela Dougherty   2.50    Prepare mock direct and cross exhibit and transcript folders.                            K. Trial
O&G    19027     12/9/2017      Jared W. Goldman     0.10    Correspondence with MNL re drafting mock crosses for systems administrator               K. Trial
                                                             witnesses and forwarding to trial team.
O&G    19028     12/9/2017      Jared W. Goldman     0.40    Draft supplemental mock cross examination of opt‐in.                                     K. Trial
O&G    19029     12/9/2017      Jared W. Goldman     1.20    Draft mock cross examination of opt‐in.                                                  K. Trial
O&G    19030     12/9/2017        Jahan C. Sagafi    11.7    Trial preparations.                                                                      K. Trial
O&G    19031     12/9/2017      Darnley D. Stewart   12.10   Prepare for trial; conference with trial witness and prepare him for direct, cross;      K. Trial
                                                             conference with co‐counsel re various issues; conference with trial witness and MJS;
                                                             prepare witnesses for trial.
O&G    19032     12/10/2017        Stephanie Yu      0.50    Pack items needed for Court for overnight delivery.                                      K. Trial
O&G    19033     12/10/2017        Stephanie Yu      5.00    Attend trial and assist attorneys re printing requested documents, searching and         K. Trial
                                                             pulling requested documents, circulating documents, conference with witnesses,
                                                             obtaining items requested by witnesses and attorney.
O&G    19034     12/10/2017        Stephanie Yu      0.20    Upload review sheet of exhibits on CSC motion to amend exhibit list onto shared drive;   K. Trial
                                                             correspondence with Plaintiffs' Counsel re access to sheet on shared drive.

O&G    19035     12/10/2017        Stephanie Yu      0.40 Conference with witnesses re trial expenses and reimbursements process.                     K. Trial
O&G    19036     12/10/2017        Stephanie Yu      0.20 Correspondence with EM re transportation for witness.                                       K. Trial
O&G    19037     12/10/2017        Stephanie Yu      0.30 Correspondence with JCS re designations and issues with designations.                       K. Trial
O&G    19038     12/10/2017        Stephanie Yu      0.10 Correspondence with M. Mugrage PTX file for Fillebrown Deposition.                          K. Trial
O&G    19039     12/10/2017        Stephanie Yu      0.20 Update trial contact list; correspondence with onsite trial team re same.                   K. Trial
O&G    19040     12/10/2017        Stephanie Yu      0.10 Telephone conference with JWG re logistics for review project for Defense motion to         K. Trial
                                                          amend exhibit list.
O&G    19041     12/10/2017        Stephanie Yu      0.50 Locate return flight for witness; correspondence with EM re new flight details for          K. Trial
                                                          witness.
O&G    19042     12/10/2017        Stephanie Yu      0.70 Review Defense motion to amend exhibit list; create chart listing exhibits on motion;       K. Trial
                                                          circulate update on re Defense trials exhibits removal preferences.



                                                                   Page 642 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 644 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                      Code
O&G    19043     12/10/2017       Stephanie Yu         1.00 Create binder for Defense motion to amend exhibit list with internal review Chart for     K. Trial
                                                            co‐counsel T. Jackson use in Trial.
O&G    19044     12/10/2017       Stephanie Yu         2.00 Review exhibits listed on Defense motion to amend exhibit list to determine reason for K. Trial
                                                            withdraw.
O&G    19045     12/10/2017        Stephanie Yu        0.30 Deliver witness to off‐site conference room for preparation session.                      K. Trial
O&G    19046     12/10/2017    Michael N. Litrownik    2.50 Trial team tasks; strategy and related issues.                                            K. Trial
O&G    19047     12/10/2017    Michael N. Litrownik    2.00 Travel to New Haven for trial.                                                            I. Travel
O&G    19048     12/10/2017    Michael J. Scimone     12.00 Prepare witnesses for trial.                                                              K. Trial
O&G    19049     12/10/2017    Michaela Dougherty     16.80 Assist in trial preparation.                                                              K. Trial
O&G    19050     12/10/2017     Jared W. Goldman       2.50 Review opt‐in deposition transcript, declaration, citations of same in briefing to assist K. Trial
                                                            JMS in direct examination.
O&G    19051     12/10/2017     Jared W. Goldman       2.50 Review evidence in Defendant's motion to amend; coordinate paralegals re same; draft K. Trial
                                                            correspondence to team re response to motion.
O&G    19052     12/10/2017      Jahan C. Sagafi       14.3 Trial preparation.                                                                        K. Trial
O&G    19053     12/10/2017     Darnley D. Stewart    10.70 Prepare trial witness for trial; Prepare Henry Marsh; prepare opt‐in; conference with co‐ K. Trial
                                                            counsel re various issues.
O&G    19054     12/11/2017       Stephanie Yu         3.90 Attend trial and assist attorneys re printing requested documents, searching and          K. Trial
                                                            pulling requested documents, circulating documents, conference with witnesses,
                                                            obtaining items requested by witnesses and attorney.
O&G    19055     12/11/2017       Stephanie Yu         0.30 Deliver trial boxes to Court.                                                             K. Trial
O&G    19056     12/11/2017       Stephanie Yu         0.50 Pack items needed for Court for overnight delivery.                                       K. Trial
O&G    19057     12/11/2017       Stephanie Yu         3.50 Pull documents for supervisor crosses and prepare cross binders for attorneys.            K. Trial

O&G    19058     12/11/2017       Stephanie Yu        0.30 Print copies of daily transcript for attorneys.                                       K. Trial
O&G    19059     12/11/2017       Stephanie Yu        0.30 Print exemptions blown up for posting in attorney war room.                           K. Trial
O&G    19060     12/11/2017       Stephanie Yu        0.40 Conference with witnesses re trial expenses and reimbursement process.                K. Trial
O&G    19061     12/11/2017       Stephanie Yu        0.50 Coordinate with EM re witness travel issues; obtain cab for witness to leave New      K. Trial
                                                           Haven.
O&G    19062     12/11/2017       Stephanie Yu        5.90 Attend trial and assist attorneys re printing requested documents, searching and      K. Trial
                                                           pulling requested documents, circulating documents, conference with witnesses,
                                                           obtaining items requested by witnesses and attorney.
O&G    19063     12/11/2017       Stephanie Yu        2.50 Field last minute request from attorney to print and pull documents needed for Court. K. Trial

O&G    19064     12/11/2017    Michael N. Litrownik   6.00    Build trial strategy, prepare cross material, and related trial tasks.                 K. Trial
O&G    19065     12/11/2017    Michael N. Litrownik   6.50    Attend trial and related tasks.                                                        K. Trial
O&G    19066     12/11/2017    Michael J. Scimone     7.50    Prepare witnesses for trial.                                                           K. Trial
O&G    19067     12/11/2017    Michael J. Scimone     6.50    Attend trial and conference with Court.                                                K. Trial
O&G    19068     12/11/2017    Michaela Dougherty     6.50    Attend trial, assist in distributing exhibits, and keep track of time.                 K. Trial
O&G    19069     12/11/2017    Michaela Dougherty     11.40   Assist in trial preparation.                                                           K. Trial
O&G    19070     12/11/2017      Jahan C. Sagafi      13.7    Trial.                                                                                 K. Trial

                                                                    Page 643 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 645 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                      Code
O&G    19071     12/11/2017      Gautama Kavuri        8.40 Review personnel file of Defense witness and preparee summary.                            K. Trial
O&G    19072     12/11/2017     Darnley D. Stewart    14.20 Day 3 of review supervisor files; work on trial witness outline; prepare Henry Marsh;     K. Trial
                                                            coonference with co‐counsel; prepare witnesses; discuss supervisor crosses, etc.

O&G    19073     12/11/2017       Christine Park      0.40 Review case file re all briefing in case; update case file re same.                        K. Trial
O&G    19074     12/11/2017       Christine Park      3.20 Compile case briefing timeline.                                                            K. Trial
O&G    19075     12/11/2017       Christine Park      0.30 Review case file re personnel files for opt‐in; correspondence with MDX re same.           K. Trial

O&G    19076     12/11/2017        Christine Park     0.20 Prepare shipment to trial team.                                                            K. Trial
O&G    19077     12/11/2017        Christine Park     0.10 Correspondence with accounting and MNL re transcription services.                          K. Trial
O&G    19078     12/11/2017     Legal Administrator   0.50 [HJ] Assist CHP and transport FedEx boxes with office supplies for CT, Priority delivery   K. Trial
                                                            after 7 pm.
O&G    19079     12/12/2017        Stephanie Yu       0.50 Pack items needed for Court for overnight delivery.                                        K. Trial
O&G    19080     12/12/2017        Stephanie Yu       0.30 Deliver trial boxes to Court.                                                              K. Trial
O&G    19081     12/12/2017        Stephanie Yu       3.50 Attend trial and assist attorneys re printing requested documents, searching and           K. Trial
                                                            pulling requested documents, circulating documents, conference with witnesses,
                                                            obtaining items requested by witnesses and attorney.
O&G    19082     12/12/2017        Stephanie Yu       0.40 Conference with witnesses re trial expenses and reimbursements process.                    K. Trial
O&G    19083     12/12/2017        Stephanie Yu       5.50 Attend trial and assist attorneys re printing requested documents, searching and           K. Trial
                                                            pulling requested documents, circulating documents, conference with witnesses,
                                                            obtaining items requested by witnesses and attorney.
O&G    19084     12/12/2017       Stephanie Yu        4.90 Repair defense document library in preparation of Defense case in chief.                   K. Trial
O&G    19085     12/12/2017    Michael N. Litrownik   14.20 Trial and post‐trial tasks, preparing cross‐examinations and related material.            K. Trial
O&G    19086     12/12/2017    Michael J. Scimone     7.50 Prepare for trial.                                                                         K. Trial
O&G    19087     12/12/2017    Michael J. Scimone     6.50 Attend trial and conference with Court.                                                    K. Trial
O&G    19088     12/12/2017    Michaela Dougherty     7.60 Print and prepare exhibits folders.                                                        K. Trial
O&G    19089     12/12/2017    Michaela Dougherty     9.60 Attend trial and assist attorneys in pulling filings, tracking examination times, and      K. Trial
                                                            tracking exhibits admitted into evidence.
O&G    19090     12/12/2017     Michaela Dougherty    1.50 Assist in trial preparation.                                                               K. Trial
O&G    19091     12/12/2017     Jared W. Goldman      0.20 Correspondence with MJS re counter‐designations of opt‐ins testimony.                      K. Trial
O&G    19092     12/12/2017     Jared W. Goldman      0.20 Correspondence with MJS re deposition designations.                                        K. Trial
O&G    19093     12/12/2017      Justin M. Swartz     0.10 Correspondence with JSC re potential for settlement.                                       H. Settlement
O&G    19094     12/12/2017      Justin M. Swartz     0.10 Correspondence with NR re salary basis research.                                           K. Trial
O&G    19095     12/12/2017      Justin M. Swartz     0.10 Correspondence with team re salary basis research.                                         K. Trial
O&G    19096     12/12/2017      Justin M. Swartz     0.10 Conference with JCS re potential for settlement and trial status.                          H. Settlement
O&G    19097     12/12/2017      Justin M. Swartz     0.10 Review salary basis research.                                                              K. Trial
O&G    19098     12/12/2017       Jahan C. Sagafi     16.1 Trial.                                                                                     K. Trial
O&G    19099     12/12/2017     Darnley D. Stewart    15.70 Review supervisor files; prepare cross exam of Milewski; prepare opt‐in for direct,       K. Trial
                                                            cross; attend Day 5 of trial
O&G    19100     12/12/2017       Christine Park      4.30 Prepare defendant's exhibits for trial.                                                    K. Trial

                                                                   Page 644 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 646 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                      Code
O&G    19101     12/12/2017       Christine Park       0.80 Compile briefing timeline.                                                                K. Trial
O&G    19102     12/12/2017       Christine Park       0.10 Review case file re exhibit re trial defense witness; correspondence to trial team re     K. Trial
                                                            same.
O&G    19103     12/12/2017       Christine Park       0.30 Correspondence to accounting re W‐9 form for T. Libonate, update case file re same,       F. Strategy
                                                            and correspondence to T. Libonate re same.
O&G    19104     12/12/2017       Christine Park       0.80 Correspondence to trial team re case file documents re Defense witness; review case       K. Trial
                                                            file re same.
O&G    19105     12/12/2017       Christine Park       0.40 Correspondence with T. Libonate and R. Ortiz re 1099 forms re deposition readings.        K. Trial

O&G    19106     12/12/2017       Christine Park      0.30    Update case file re Defendant's motion to amend exhibit list.                           F. Strategy
O&G    19107     12/12/2017       Christine Park      0.10    Submit check payment requests re trial preparation.                                     K. Trial
O&G    19108     12/13/2017       Stephanie Yu        0.10    Print 2 copies of supervisor declaration for MNL.                                       K. Trial
O&G    19109     12/13/2017       Stephanie Yu        0.20    Print trial defense witness and Milewski Mock Cross Examination Outlines for MNL and    K. Trial
                                                              DDS.
O&G    19110     12/13/2017       Stephanie Yu        1.00    Conference with paralegal team re trial logistics re court deputy and court reporter    K. Trial
                                                              requests.
O&G    19111     12/13/2017       Stephanie Yu        0.10    Print Favreau Cross Examination Outline for MNL.                                        K. Trial
O&G    19112     12/13/2017       Stephanie Yu        0.30    Print copies of daily transcript for attorneys.                                         K. Trial
O&G    19113     12/13/2017       Stephanie Yu        0.30    Deliver trial boxes to Court.                                                           K. Trial
O&G    19114     12/13/2017       Stephanie Yu        5.10    Attend trial and assist attorneys re printing requested documents, searching and        K. Trial
                                                              pulling requested documents, circulating documents, conference with witnesses,
                                                              obtaining items requested by witnesses and attorney.
O&G    19115     12/13/2017    Michael N. Litrownik   15.00   Trial and post‐trial tasks; preparing cross‐examinations and related material.          K. Trial
O&G    19116     12/13/2017    Michael J. Scimone     6.50    Prepare for trial.                                                                      K. Trial
O&G    19117     12/13/2017    Michael J. Scimone     6.50    Attend trial and court conference.                                                      K. Trial
O&G    19118     12/13/2017    Michaela Dougherty     8.80    Attend trial and assist attorneys in pulling filings, tracking examination times, and   K. Trial
                                                              tracking exhibits admitted into evidence.
O&G    19119     12/13/2017     Jared W. Goldman      2.70    Research jury instruction issue re separate verdicts for Named Plaintiffs and class     K. Trial
                                                              members.
O&G    19120     12/13/2017      Jahan C. Sagafi      14.2    Trial.                                                                                  K. Trial
O&G    19121     12/13/2017     Darnley D. Stewart    12.10   Prepare Milewski cross; review opt‐in documents, etc.; attend Day 6 of trial;           K. Trial
                                                              conference with team.
O&G    19122     12/13/2017       Christine Park      11.70   Prepare documents re trial.                                                             K. Trial
O&G    19123     12/14/2017       Stephanie Yu        2.20    Travel via train back to NY office.                                                     I. Travel
O&G    19124     12/14/2017       Stephanie Yu        0.20    Respond to JWG email re supplemental jury instructions.                                 K. Trial
O&G    19125     12/14/2017       Stephanie Yu        1.50    Field last minute request from attorney to print and pull documents needed for Court;   K. Trial
                                                              pack items needed for Court.
O&G    19126     12/14/2017       Stephanie Yu        0.50    Compile documents for jury charge preparation; create jury charge preparation binders   K. Trial
                                                              for attorneys.
O&G    19127     12/14/2017       Stephanie Yu        0.30    Deliver trial boxes to Court.                                                           K. Trial

                                                                    Page 645 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 647 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                        Code
O&G    19128     12/14/2017        Stephanie Yu        5.60 Attend trial and assist attorneys re printing requested documents, searching and            K. Trial
                                                            pulling requested documents, circulating documents, conference with witnesses,
                                                            obtaining items requested by witnesses and attorney.
O&G    19129     12/14/2017        Sara Olson          0.50 Pull jury instruction documents and circulate to team.                                      K. Trial
O&G    19130     12/14/2017    Michael N. Litrownik   13.50 Trial and post‐trial tasks; preparing cross‐examinations and related material.              K. Trial
O&G    19131     12/14/2017    Michael J. Scimone      6.50 Prepare for trial.                                                                          K. Trial
O&G    19132     12/14/2017    Michael J. Scimone      6.50 Attend trial and court conference.                                                          K. Trial
O&G    19133     12/14/2017    Michaela Dougherty      9.60 Attend trial and assist attorneys in pulling filings, tracking examination times, and       K. Trial
                                                            tracking exhibits admitted into evidence.
O&G    19134     12/14/2017     Michaela Dougherty     2.00 Travel to Grand Central Terminal from New Haven Union Station via MetroNorth.               I. Travel

O&G    19135     12/14/2017     Jared W. Goldman      3.80 Research and draft verdict form brief; research and draft verdict form brief; compile        K. Trial
                                                            jury instructions; research and draft verdict form brief; correspondence with JCS re
                                                            same.
O&G    19136     12/14/2017      Jahan C. Sagafi      12.5 Trial.                                                                                       K. Trial
O&G    19137     12/14/2017     Darnley D. Stewart    10.80 Prepare portion of Favreau cross regarding Atkinson, hours challenge; attend Day 7 of       K. Trial
                                                            trial; team meetings
O&G    19138     12/14/2017       Christine Park      9.50 Prepare documents re trial.                                                                  K. Trial
O&G    19139     12/15/2017    Michael N. Litrownik   1.00 Build trial strategy.                                                                        K. Trial
O&G    19140     12/15/2017    Michael N. Litrownik   3.00 Attend trial.                                                                                K. Trial
O&G    19141     12/15/2017    Michael N. Litrownik   6.50 Prepare objections and legal research re jury instructions; revise response to Rule 50       K. Trial
                                                            motion.
O&G    19142     12/15/2017     Michael J. Scimone    5.50 Prepare for trial.                                                                           K. Trial
O&G    19143     12/15/2017     Michael J. Scimone    6.50 Attend trial and court conference.                                                           K. Trial
O&G    19144     12/15/2017     Jared W. Goldman      2.80 Review case cited in support of Defendant's jury instructions; research jury instruction     K. Trial
                                                            and verdict form exhibits; correspondence with JCS re same.
O&G    19145     12/15/2017     Jared W. Goldman      1.20 Review and summarize exhibits re proposed verdict form.                                      K. Trial
O&G    19146     12/15/2017       Jahan C. Sagafi     12.9 Trial.                                                                                       K. Trial
O&G    19147     12/15/2017     Darnley D. Stewart    6.70 Attend Day 8 of trial; team meetings re jury instructions, etc.                              K. Trial
O&G    19148     12/15/2017        Christine Park     0.60 Update case file re recent filings and updates to the Court's docket.                        F. Strategy
O&G    19149     12/15/2017        Christine Park     1.60 Update case file re Plaintiffs' motion to compel; revise re same; correspondence to          F. Strategy
                                                            team re same.
O&G    19150     12/15/2017       Christine Park      0.30 Prepare and file amended exhibit to JCS's declaration in support of Plaintiffs' response     K. Trial
                                                            to the Court's question regarding scope of verdict form.
O&G    19151     12/15/2017       Christine Park      0.10 Update case file re Plaintiffs' proposed verdict form                                        F. Strategy
O&G    19152     12/15/2017       Christine Park      0.80 Edit JCS's declaration in support of Plaintiffs' response to the Court's question re scope   K. Trial
                                                            of verdict form; edit exhibits re same; correspondence with team re same.




                                                                   Page 646 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 648 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                   Code
O&G    19153     12/16/2017        Stephanie Yu        3.80 Attend trial and assist attorneys re printing requested documents, searching and       K. Trial
                                                            pulling requested documents, circulating documents, conference with witnesses,
                                                            obtaining items requested by witnesses and attorney.
O&G    19154     12/16/2017        Stephanie Yu        1.00 Compile and scan receipts for train expenses; correspondence with EM re same.          K. Trial

O&G    19155     12/16/2017       Stephanie Yu        2.90 Travel back to New Haven for trial.                                                     I. Travel
O&G    19156     12/16/2017       Stephanie Yu        3.30 Review daily trial transcripts for exhibits admitted during trial.                      K. Trial
O&G    19157     12/16/2017    Michael N. Litrownik   10.20 Build trial preparation; revisions to jury instructions; PAGA/UCL issues; Rule 50      K. Trial
                                                            opposition; closing strategy
O&G    19158     12/16/2017     Michael J. Scimone    10.00 Prepare for charging conference.                                                       K. Trial
O&G    19159     12/16/2017     Michaela Dougherty    14.70 Assist in trial prep.                                                                  K. Trial
O&G    19160     12/16/2017     Jared W. Goldman      0.10 Correspondence with JCS re mini brief exhibits.                                         K. Trial
O&G    19161     12/16/2017       Jahan C. Sagafi      9.6 Trial.                                                                                  K. Trial
O&G    19162     12/16/2017     Darnley D. Stewart    8.80 Review daily transcripts and draft closing statement.                                   K. Trial
O&G    19163     12/17/2017        Stephanie Yu       1.50 Attend trial and assist attorneys re printing requested documents, searching and        K. Trial
                                                            pulling requested documents, circulating documents, conference with witnesses,
                                                            obtaining items requested by witnesses and attorney.
O&G    19164     12/17/2017        Stephanie Yu       1.50 Continue compiling copies of admitted exhibits in trial.                                K. Trial
O&G    19165     12/17/2017        Stephanie Yu       3.00 Create admitted exhibits binders to be used for review by attorneys.                    K. Trial
O&G    19166     12/17/2017        Stephanie Yu       4.50 Create admitted exhibits binders for the Court and internal copies; build index for     K. Trial
                                                            binder.
O&G    19167     12/17/2017        Stephanie Yu       2.00 Create chart reflecting Plaintiffs designations per MJS.                                K. Trial
O&G    19168     12/17/2017        Stephanie Yu       1.00 Create list of deposition exhibits that is part of designations.                        K. Trial
O&G    19169     12/17/2017    Michael N. Litrownik   2.50 Trial strategy; jury instructions; review dailies.                                      K. Trial
O&G    19170     12/17/2017    Michael J. Scimone     8.00 Prepare for charging conference.                                                        K. Trial
O&G    19171     12/17/2017    Michaela Dougherty     18.20 Assist in trial prep.                                                                  K. Trial
O&G    19172     12/17/2017     Jared W. Goldman      0.50 Revise verdict form exhibit chart; correspondence with JMS re same and CA exemption     K. Trial
                                                            instructions.
O&G    19173     12/17/2017      Jahan C. Sagafi      11.7 Trial.                                                                                  K. Trial
O&G    19174     12/17/2017     Darnley D. Stewart    14.20 Review daily transcripts and draft closing statement; team meetings re same.           K. Trial
O&G    19175     12/18/2017       Stephanie Yu        2.00 Attend trial and assist attorneys re printing requested documents, searching and        K. Trial
                                                            pulling requested documents, circulating documents, conference with witnesses,
                                                            obtaining items requested by witnesses and attorney.
O&G    19176     12/18/2017        Stephanie Yu       0.30 Print daily transcript for attorneys.                                                   K. Trial
O&G    19177     12/18/2017        Stephanie Yu       5.60 Attend trial and assist attorneys re printing requested documents, searching and        K. Trial
                                                            pulling requested documents, circulating documents, conference with witnesses,
                                                            obtaining items requested by witnesses and attorney.
O&G    19178     12/18/2017        Stephanie Yu       0.30 Deliver trial boxes to Court.                                                           K. Trial
O&G    19179     12/18/2017        Stephanie Yu       1.50 Field last minute request from attorney to print and pull documents needed for Court.   K. Trial



                                                                   Page 647 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 649 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                      Code
O&G    19180     12/18/2017       Stephanie Yu         0.80 Finish index for admitted exhibits binders.                                               K. Trial
O&G    19181     12/18/2017    Michael N. Litrownik   17.50 Attend court for charging conference; record research and preparation for closing and     K. Trial
                                                            for jury instructions and charge issues.
O&G    19182     12/18/2017     Michael J. Scimone    17.00 Prepare for closing arguments.                                                            K. Trial
O&G    19183     12/18/2017     Michael J. Scimone     5.00 Attend charging conference.                                                               K. Trial
O&G    19184     12/18/2017     Michaela Dougherty     7.50 Assist in trial prep.                                                                     K. Trial
O&G    19185     12/18/2017     Michaela Dougherty     0.30 Crop and save photo from Named Plaintiff J. Strauch to case file.                         F. Strategy
O&G    19186     12/18/2017     Jared W. Goldman       1.80 Gather evidence for closing argument.                                                     K. Trial
O&G    19187     12/18/2017     Jared W. Goldman       3.30 Gather factual support for closing presentation.                                          K. Trial
O&G    19188     12/18/2017       Jahan C. Sagafi      18.2 Trial.                                                                                    K. Trial
O&G    19189     12/18/2017     Darnley D. Stewart    13.60 Review daily transcripts and prepare for closing argument; attend court conference;       K. Trial
                                                            conference with team.
O&G    19190     12/18/2017       Christine Park       0.10 Correspondence to court reporter re daily transcripts.                                    K. Trial
O&G    19191     12/18/2017       Christine Park       0.10 Update case file re Defendant's proposed jury instructions.                               F. Strategy
O&G    19192     12/18/2017       Christine Park       0.10 Update case file re Defendant's motion for directed verdict.                              F. Strategy
O&G    19193     12/18/2017       Christine Park       1.60 Compile closing argument citations re resume references.                                  K. Trial
O&G    19194     12/18/2017       Christine Park       0.10 Update case file re Plaintiffs' opposition to Defendants' renewed motion for a directed   F. Strategy
                                                            verdict.
O&G    19195     12/19/2017        Stephanie Yu        0.50 Clean court breakout room and pack up items from court Bbreakout room and return          K. Trial
                                                            to main war rooms.
O&G    19196     12/19/2017        Stephanie Yu        0.30 Deliver trial boxes to Court.                                                             K. Trial
O&G    19197     12/19/2017        Stephanie Yu        1.00 Team conference re end of trial logistics.                                                K. Trial
O&G    19198     12/19/2017        Stephanie Yu        0.50 Print and build closing statement binder for DDS.                                         K. Trial
O&G    19199     12/19/2017        Stephanie Yu        3.20 Attend trial and assist attorneys re printing requested documents, searching and          K. Trial
                                                            pulling requested documents, circulating documents, conference with witnesses,
                                                            obtaining items requested by witnesses and attorney.
O&G    19200     12/19/2017       Stephanie Yu         0.10 Attend and assist in Plaintiffs' closing arguments.                                       K. Trial
O&G    19201     12/19/2017       Stephanie Yu         1.00 Attend Defense closing arguments.                                                         K. Trial
O&G    19202     12/19/2017       Stephanie Yu         1.00 Attend and assist in Plaintiffs' closing arguments.                                       K. Trial
O&G    19203     12/19/2017    Michael N. Litrownik    6.50 Attend argument, charging conference, and closings; post‐trial team strategy.             K. Trial
O&G    19204     12/19/2017    Michael N. Litrownik    2.00 Prepare objections to jury instructions; related work re demonstrative exhibits and       K. Trial
                                                            challenges.
O&G    19205     12/19/2017     Michael J. Scimone     2.00 Correspondence with firm re trial deliberations, next steps.                              K. Trial
O&G    19206     12/19/2017     Michael J. Scimone     7.00 Attend closing argument, charging, and final day of trial.                                K. Trial
O&G    19207     12/19/2017     Michaela Dougherty     7.10 Assist in trial prep and breaking down war rooms.                                         K. Trial
O&G    19208     12/19/2017     Michaela Dougherty     5.00 Attend trial.                                                                             K. Trial
O&G    19209     12/19/2017     Michaela Dougherty     1.30 Assist in trial preparation.                                                              K. Trial
O&G    19210     12/19/2017       Jahan C. Sagafi       8.4 Trial.                                                                                    K. Trial
O&G    19211     12/19/2017     Darnley D. Stewart    10.20 Prepare for closing argument; attend trial; give closing argument; await jury verdict     K. Trial



                                                                   Page 648 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 650 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                       Code
O&G    19212     12/20/2017       Jahan C. Sagafi      11.2 Travel home from trial.                                                                    I. Travel
O&G    19213     12/20/2017        Stephanie Yu        7.00 Breakdown of all war rooms; deliver trial Items to be shipped back to San Francisco.       K. Trial

O&G    19214     12/20/2017        Stephanie Yu       0.80   Upload all Admitted Trial Exhibits to Box.                                                F. Strategy
O&G    19215     12/20/2017     Michael J. Scimone    2.00   Prepare for fluctuating workweek argument.                                                K. Trial
O&G    19216     12/20/2017     Michael J. Scimone    7.00   Attend jury deliberations.                                                                K. Trial
O&G    19217     12/20/2017     Michaela Dougherty    2.00   Dinner with attorneys.                                                                    I. Travel
O&G    19218     12/20/2017     Michaela Dougherty    1.00   Pick up food for attorneys.                                                               I. Travel
O&G    19219     12/20/2017     Michaela Dougherty    1.50   Attend trial.                                                                             K. Trial
O&G    19220     12/20/2017     Michaela Dougherty    4.00   Assist in trial prep.                                                                     K. Trial
O&G    19221     12/20/2017     Jared W. Goldman      0.60   Draft website write up for trial victory; correspondence with JCS, A. Friedman re press   K. Trial
                                                             release.
O&G    19222     12/20/2017      Justin M. Swartz     0.10   Conference with ATK re potential appellate issues.                                        K. Trial
O&G    19223     12/20/2017      Justin M. Swartz     0.20   Further correspondence with JCS re potential for settlement and jury verdict.             H. Settlement
O&G    19224     12/20/2017      Justin M. Swartz     0.10   Correspondence with JCS re potential negotiation strategy.                                K. Trial
O&G    19225     12/20/2017      Justin M. Swartz     0.10   Conference with ATK re potential for settlement; correspondence with mediator re          H. Settlement
                                                             same.
O&G    19226     12/20/2017      Jahan C. Sagafi       7.6   Trial.                                                                                    I. Travel
O&G    19227     12/20/2017     Darnley D. Stewart    7.60   Attend trial; team meetings re verdict, FWW, etc.                                         K. Trial
O&G    19228     12/20/2017       Christine Park      0.20   Update case file re court transcripts.                                                    F. Strategy
O&G    19229     12/21/2017      Jahan C. Sagafi       1.9   Respond to press inquiries.                                                               K. Trial
O&G    19230     12/21/2017       Stephanie Yu        1.00   Quality control on trial documents to be shredded on site.                                K. Trial
O&G    19231     12/21/2017       Stephanie Yu        0.20   Correpsondence with shredding vendor re invoice and confirmation of services for CSC      K. Trial
                                                             trial documents.
O&G    19232     12/21/2017        Stephanie Yu       0.20   Telephone conference with shredding vendor to inquire re services and arrangements        K. Trial
                                                             for on‐site shredding of CSC trial documents.
O&G    19233     12/21/2017        Stephanie Yu       2.50   Travel via train back to New York.                                                        I. Travel
O&G    19234     12/21/2017        Stephanie Yu       2.00   Prepare boxes of trial items to be transported back to NY.                                K. Trial
O&G    19235     12/21/2017     Michael J. Scimone    5.00   Help break down trial room.                                                               K. Trial
O&G    19236     12/21/2017     Michaela Dougherty    2.00   Travel from New Haven to Grand Central Terminal.                                          I. Travel
O&G    19237     12/21/2017     Michaela Dougherty    5.00   Breakdown war rooms, organize materials to be shred, and assist in loading supplies       K. Trial
                                                             into truck.
O&G    19238     12/21/2017     Darnley D. Stewart    3.50   Attention to war room; travel from New Haven.                                             I. Travel
O&G    19239     12/21/2017     Legal Administrator   3.50   HJ [Traveling and coordinating with Paralegal team to bring boxes from CT back to         I. Travel
                                                             office in NY]
O&G    19240     12/22/2017        Stephanie Yu       0.50   Locate and update list of opt‐Ins to receive mass communication mailing blasts.           A. Investigation

O&G    19241     12/22/2017        Stephanie Yu       0.10 Circulate correspondencel to BXS, MTL re access into Law 60 and other legal news            K. Trial
                                                           platforms.
O&G    19242     12/22/2017        Stephanie Yu       0.50 Compile Press Clippings per JCS and distribute to CSC Plaintiffs Counsel.                   K. Trial

                                                                   Page 649 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 651 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                         Code
O&G    19243     12/22/2017        Stephanie Yu        0.50 Compile actual Jury Instructions, actual verdict forms, proposed jury instructions,          K. Trial
                                                            verdict forms, and supplementals; correspondence with to JMS.
O&G    19244     12/22/2017        Stephanie Yu        0.20 Scan and upload final jury verdict onto case file.                                           K. Trial
O&G    19245     12/22/2017        Stephanie Yu        0.80 No Email Opt‐Ins Letter and Mail Merge.                                                      A. Investigation
O&G    19246     12/22/2017        Stephanie Yu        0.80 Prep MailChimp for Email Blast regarding recent New Haven trial outcome.                     A. Investigation
O&G    19247     12/22/2017        Stephanie Yu        0.10 Correspondence with LPC re list of opt‐ins                                                   A. Investigation
O&G    19248     12/23/2017     Jared W. Goldman       1.10 Respond to inquiries from class and collective members.                                      A. Investigation
O&G    19249     12/24/2017       Jahan C. Sagafi       0.1 Correspondence with consultant who presented to jury                                         K. Trial
O&G    19250     12/26/2017       Jahan C. Sagafi       0.2 Discuss organization of files.                                                               K. Trial
O&G    19251     12/26/2017        Stephanie Yu        0.30 Save documentsl to case file and circulate to team.                                          F. Strategy
O&G    19252     12/26/2017        Stephanie Yu        0.70 Organize electronic trial files.                                                             K. Trial
O&G    19253     12/26/2017        Stephanie Yu        0.40 Compare versions of closing statements and upload onto case file.                            K. Trial
O&G    19254     12/26/2017        Stephanie Yu        3.00 Scan attorney's trial notes; save to case file and shared drive.                             K. Trial
O&G    19255     12/26/2017        Stephanie Yu        0.20 Update master class list re dismissals and pending mass mailing list re trial.               K. Trial
O&G    19256     12/26/2017        Stephanie Yu        0.20 Telephone conference with inquirier per JWG for alternative contact information.             A. Investigation

O&G    19257     12/26/2017        Stephanie Yu       0.30 Save response documents from 12/22/17 mass communication blast to case file.                  A. Investigation

O&G    19258     12/26/2017        Stephanie Yu       0.50 Compare 12/22/17 Email Blast List to Master Class List/ filed Stipulation of Dismissal for A. Investigation
                                                           over inclusive members. Email JWG re: 7 (dismissed) individuals on Email Blast List.

O&G    19259     12/26/2017        Stephanie Yu       0.10   Update contact info for opt‐In on contact log.                                              A. Investigation
O&G    19260     12/26/2017     Jared W. Goldman      0.90   Respond to class member inquiries.                                                          A. Investigation
O&G    19261     12/27/2017       Jahan C. Sagafi      0.1   Discuss upcoming tasks with team.                                                           K. Trial
O&G    19262     12/27/2017        Stephanie Yu       0.10   Correspondence with JCS re shredding vendor.                                                K. Trial
O&G    19263     12/27/2017        Stephanie Yu       3.40   Review, save, and organize electronic trial files on case file.                             K. Trial
O&G    19264     12/27/2017        Stephanie Yu       0.40   Scan, review, and complete New Haven Shredding Service transaction; submitt last trial      K. Trial
                                                             invoices to accounting for reimbursement.
O&G    19265     12/27/2017        Stephanie Yu       0.20   Save handwritten trial notes to case file.                                                  K. Trial
O&G    19266     12/27/2017     Part Time Paralegal   1.00   Review and update binder for trial.                                                         K. Trial
O&G    19267     12/27/2017     Jared W. Goldman      0.10   Correspondence with co‐counsel D. Rannahan re class list issues.                            B. Discovery
O&G    19268     12/27/2017     Jared W. Goldman      1.00   Correspondence with co‐counsel D. Ranahan, class members, and potential class               A. Investigation
                                                             members re inaccuracies in class list and eligibility to participate; correspondence with
                                                             co‐counsel D. Ranahan, potential class members re inaccuracies in class list and
                                                             eligibility to participate.
O&G    19269     12/27/2017       Christine Park      0.50   Correspondence to JWG re notices sent to prior class and collective members; review         A. Investigation
                                                             case file re same.
O&G    19270     12/28/2017        Stephanie Yu       1.20   Run version control project re locating old versions of documents circulated during         K. Trial
                                                             Trial for upload into case file.



                                                                   Page 650 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 652 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                    Code
O&G    19271     12/28/2017        Stephanie Yu        2.10 Per JCS, draft pre‐trial preparation list and paralegal expectations and tasks lists.   K. Trial

O&G    19272     12/28/2017    Michael N. Litrownik   0.70 Organize receipts and files.                                                             K. Trial
O&G    19273     12/28/2017     Jared W. Goldman      0.10 Correspondence with opt‐in re eligibility to participate in class and collective.        A. Investigation

O&G    19274     12/28/2017     Jared W. Goldman      0.10   Correspondence with opt‐in re eligibility to participate.                              A. Investigation
O&G    19275     12/28/2017     Jared W. Goldman      0.20   Respond to inquiries re class eligibility; correspondence with CHP re same.            A. Investigation
O&G    19276     12/28/2017        Christine Park     1.40   Compile trial tasks preparation list re CSC trial.                                     K. Trial
O&G    19277     12/29/2017        Stephanie Yu       0.80   Update trial tasks and preparations lists.                                             K. Trial
O&G    19278     12/29/2017     Michaela Dougherty    5.00   Organize and breakdown war rooms.                                                      K. Trial
O&G    19279     12/29/2017     Michaela Dougherty    1.00   Draft trial recap notes and suggestions.                                               K. Trial
O&G    19280     12/29/2017        Christine Park     0.40   Update case file re correspondence from and to class members re case status.           A. Investigation

O&G    19281      1/1/2018        Jahan C. Sagafi      0.2   Research and discuss list of similar cases.                                            E. Motions
O&G    19282      1/2/2018        Jahan C. Sagafi      0.2   Discuss next steps for damages, relief, and other issues with team.                    F. Strategy
O&G    19283      1/2/2018        Jahan C. Sagafi      0.1   Compile list of similar trials.                                                        E. Motions
O&G    19284      1/2/2018         Stephanie Yu       2.70   Research and write up on class action case list provided by JCS.                       K. Trial
O&G    19285      1/2/2018         Stephanie Yu       1.10   Research and summarize old FLSA trial cases.                                           A. Investigation
O&G    19286      1/2/2018      Michaela Dougherty    0.10   Correspondence with JXS, SYU, CHP, and EM re trial preparation checklist.              K. Trial
O&G    19287      1/2/2018      Michaela Dougherty    0.10   Calendar conference with CHP, SYU, and EM re trial task list.                          K. Trial
O&G    19288      1/2/2018      Michaela Dougherty    1.90   Combine paralegal team's trial preparation notes and checklists.                       K. Trial
O&G    19289      1/2/2018      Michaela Dougherty    0.10   Correspondence with SYU and CHP re research into other class action FLSA cases.        A. Investigation

O&G    19290      1/2/2018      Jared W. Goldman      0.10 Correspondence with opt‐in re collective eligibility.                                    A. Investigation
O&G    19291      1/2/2018        Christine Park      0.10 Conduct research re prior class action FLSA cases since 2000; brief same for JCS's       A. Investigation
                                                           review; correspondence with team re same.
O&G    19292      1/2/2018        Christine Park      1.90 Update case file re correspondence re post‐trial inquiries re case status.               A. Investigation
O&G    19293      1/2/2018        Christine Park      0.10 Review support staff team's trial preparation notes.                                     K. Trial
O&G    19294      1/2/2018        Christine Park      0.80 Update case file re correspondence from class members re case status.                    A. Investigation
O&G    19295      1/2/2018        Christine Park      0.10 Telephone conference with class member re case status, and verify that his contact       A. Investigation
                                                           information for case file.
O&G    19296      1/3/2018        Jahan C. Sagafi      0.5 Discuss post‐trial strategy with team.                                                   E. Motions
O&G    19297      1/3/2018        Jahan C. Sagafi      0.1 Resolve questions re expense reimbursement for class member witness                      F. Strategy
O&G    19298      1/3/2018        Jahan C. Sagafi      0.2 Discussion with potential expert re damages process.                                     J. Damages
O&G    19299      1/3/2018        Jahan C. Sagafi      0.1 Discuss staffing needs for damages process with team.                                    J. Damages
O&G    19300      1/3/2018        Jahan C. Sagafi      0.3 Draft correspondence re damages process for defendant; discuss same with team; send      J. Damages
                                                           to defendant.
O&G    19301      1/3/2018        Jahan C. Sagafi      0.2 Discuss organization of transcripts with team.                                           F. Strategy
O&G    19302      1/3/2018         Stephanie Yu       3.20 Research old FLSA cases and summarize class action trials per JCS.                       A. Investigation
O&G    19303      1/3/2018         Stephanie Yu       0.20 Correspondence with EM re trial witness expenses.                                        K. Trial

                                                                    Page 651 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 653 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours   Description                                                                                      Code
O&G    19304     1/3/2018         Stephanie Yu        0.40   Correspondencen with LXM re witness expenses.                                             K. Trial
O&G    19305     1/3/2018     Michael N. Litrownik    1.20   Telephone conference with Plaintiff counsel re post‐trial issues.                         F. Strategy
O&G    19306     1/3/2018      Jared W. Goldman       0.10   Correspondence with Senior Prof. SA re referral to employment lawyer to pursue            A. Investigation
                                                             individual claim.
O&G    19307     1/3/2018     Darnley D. Stewart     0.10    Correspondence re entry of order and timing of motions.                                   E. Motions
O&G    19308     1/3/2018       Christine Park       0.70    Compile case list re class and collective actions.                                        A. Investigation
O&G    19309     1/3/2018       Christine Park       0.60    Review case file re trial transcripts; correspondence with team re same.                  K. Trial
O&G    19310     1/3/2018       Christine Park       0.80    Compile case summaries for employment law cases; correspondence to JCS and SYU re         K. Trial
                                                             same.
O&G    19311     1/3/2018        Christine Park      0.40    Update case file re correspondence with inquiries re case status; correspondence to       A. Investigation
                                                             JWG and SYU re same.
O&G    19312     1/4/2018       Jahan C. Sagafi       0.1    Discuss damages calculation project with expert.                                          J. Damages
O&G    19313     1/4/2018       Jahan C. Sagafi       0.1    Review and discuss list of comparable trials.                                             E. Motions
O&G    19314     1/4/2018       Jahan C. Sagafi       0.3    Meet and confer with defendant re production of data for damages; research court's        E. Motions
                                                             statements re data production process.
O&G    19315     1/4/2018       Jahan C. Sagafi       0.2    Discuss work allocation for research and briefing projects for remedies briefing.         E. Motions

O&G    19316     1/4/2018        Stephanie Yu        0.70 Contact court reporter re potentially missing excerpts from trial transcripts;               F. Strategy
                                                          correspondence with team re same.
O&G    19317     1/4/2018        Stephanie Yu        0.40 Search transcripts and circulate to team.                                                    E. Motions
O&G    19318     1/4/2018        Stephanie Yu        1.30 Compile and watermark all deposition testimony read into record at trial; circulate          K. Trial
                                                          compilation come re same to team.
O&G    19319     1/4/2018      Jared W. Goldman      0.20 Draft correspondence to opt‐in re CSC job title.                                             A. Investigation
O&G    19320     1/4/2018      Jared W. Goldman      0.10 Correspondence with MNL re state law damages provisions for damages brief.                   E. Motions

O&G    19321     1/4/2018      Jared W. Goldman      0.10    Correspondence with co‐counsel S. Tevah re opt‐in inquiry.                                A. Investigation
O&G    19322     1/4/2018      Jared W. Goldman      0.20    Correspondence with MNL re former collective member inquiry.                              A. Investigation
O&G    19323     1/4/2018      Jared W. Goldman      0.30    Review trial transcripts re defendant's obligation to produce damages data.               E. Motions
O&G    19324     1/5/2018        Jahan C. Sagafi      0.1    Provide guidance to team re damages process and missing data.                             J. Damages
O&G    19325     1/5/2018        Jahan C. Sagafi      0.1    Direct reimbursements to class member witness and staff.                                  F. Strategy
O&G    19326     1/5/2018         Stephanie Yu       0.10    Circulate revisions re trial preparations list to MDX.                                    F. Strategy
O&G    19327     1/5/2018         Stephanie Yu       1.30    Research and summarize old FLSA cases.                                                    A. Investigation
O&G    19328     1/5/2018         Stephanie Yu       0.20    Conference with EM re trial witness expenses and issues with trial witness expenses.      F. Strategy

O&G    19329     1/5/2018    Moira Heiges‐Goepfert   0.60 Review materials in support of post‐trial brief; schedul meeting to discuss brief strategy   E. Motions
                                                          with MNL and MJS.
O&G    19330     1/5/2018     Michaela Dougherty     2.00 Finalize checklist re trial preparation and daily tasks.                                     F. Strategy
O&G    19331     1/5/2018     Jared W. Goldman       4.00 Research state law damages and statutory penalties; draft memo re same.                      E. Motions
O&G    19332     1/5/2018     Jared W. Goldman       0.50 Draft correspondence to JCS, MJS, MNL re responding to inquiries from Senior                 A. Investigation
                                                          Professional System Administrators.

                                                                   Page 652 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 654 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                       Code
O&G    19333     1/5/2018        Christine Park       4.70 Compile complete trial transcript descriptions and headings; telephone conference          F. Strategy
                                                           with court reporter re same.
O&G    19334     1/5/2018        Christine Park       0.80 Correspondence with MDX and SYU re trial preparation task list.                            F. Strategy
O&G    19335     1/5/2018        Christine Park       0.10 Update case file re exhibit and witness lists and judgment in favor of Plaintiffs.         F. Strategy

O&G    19336     1/5/2018         Christine Park     0.30   Update case file re main and supplemental Jury Verdict and jury instructions.             F. Strategy
O&G    19337     1/5/2018         Christine Park     0.50   Conference with IXL and LBB re individual cases.                                          A. Investigation
O&G    19338     1/5/2018         Christine Park     0.10   Correspondence with JWG re class member notifications.                                    A. Investigation
O&G    19339     1/6/2018      Jared W. Goldman      0.10   Correspondence with MHG re conference re damages brief.                                   E. Motions
O&G    19340     1/7/2018        Jahan C. Sagafi      0.1   Confirm reimbursement for class member witness.                                           F. Strategy
O&G    19341     1/7/2018      Jared W. Goldman      0.30   Correspondence with class member re overtime records and decertified class member         A. Investigation
                                                            re referral to attorney to prosecute individual case.
O&G    19342     1/8/2018       Jahan C. Sagafi       0.2   Review judgment and discuss implications for next steps and deadlines.                    F. Strategy
O&G    19343     1/8/2018       Jahan C. Sagafi       0.1   Review and dsitribute annotated trial transcripts to team.                                E. Motions
O&G    19344     1/8/2018       Jahan C. Sagafi       0.2   Discuss guidance to expert re damages analysis and parameters.                            J. Damages
O&G    19345     1/8/2018        Stephanie Yu        0.10   Leave message for class member re contanct information.                                   A. Investigation
O&G    19346     1/8/2018        Stephanie Yu        0.60   Revise status letter re trial to opt‐ins and check distribution list for errors;          A. Investigation
                                                            correspondence with team re revisions.
O&G    19347     1/8/2018        Stephanie Yu        1.20   Update class list re class member inquiries.                                              F. Strategy
O&G    19348     1/8/2018        Stephanie Yu        0.30   Update class list re class member inquiries.                                              F. Strategy
O&G    19349     1/8/2018        Stephanie Yu        0.20   Calendar deadlines for notice to file appeal and motion pursuant to Rule 50.              E. Motions
O&G    19350     1/8/2018     Michael N. Litrownik   0.20   Post‐trial briefing issues.                                                               E. Motions
O&G    19351     1/8/2018     Michael N. Litrownik   0.50   Telephone conference with MJS, JWG, MHG re post‐trial briefing.                           E. Motions
O&G    19352     1/8/2018     Michael N. Litrownik   0.30   Conference with MJS re task list.                                                         K. Trial
O&G    19353     1/8/2018     Michael J. Scimone     0.10   Correspondence with team re deadlines for appeal, jury notice of verdict motion.          E. Motions

O&G    19354     1/8/2018     Michael J. Scimone     0.40 Conference with MNL re damages briefing and research, strategy for follow‐on cases.         F. Strategy

O&G    19355     1/8/2018     Michael J. Scimone     0.50 Conference with MNL, JWG, MHG re state damages research.                                    E. Motions
O&G    19356     1/8/2018     Michael J. Scimone     1.70 Outline damages brief, research re individual filing strategy; correspondence with JCS      J. Damages
                                                          and team re same.
O&G    19357     1/8/2018    Moira Heiges‐Goepfert   0.60 Team telephone conference re post‐trial damages brief.                                      F. Strategy
O&G    19358     1/8/2018    Moira Heiges‐Goepfert   0.90 Review Complaint, correspondences, and notes in preparation for team telephone              E. Motions
                                                          conference re post‐trial damages.
O&G    19359     1/8/2018      Jared W. Goldman      0.10 Conference with MJS re responses to class member inquiries.                                 A. Investigation
O&G    19360     1/8/2018      Jared W. Goldman      0.50 Conference with MJS, MNL, MHG re damages brief.                                             E. Motions
O&G    19361     1/9/2018        Jahan C. Sagafi      0.3 Review and edit letter re damages process and discuss with team                             J. Damages
O&G    19362     1/9/2018         Stephanie Yu       0.30 Search and pull letters to class and collective class members re status or exclusion from   F. Strategy
                                                          lawsuit; circulate same to team.



                                                                  Page 653 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 655 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper          Hours Description                                                                                       Code
O&G    19363     1/9/2018         Stephanie Yu         0.10 Revise contact log re class member information; correspondence with class member re        A. Investigation
                                                            same.
O&G    19364     1/9/2018         Stephanie Yu         0.20 Review letters that were mailed out to opt‐Ins; correspondence with team re hybrid         A. Investigation
                                                            class and collective members.
O&G    19365     1/9/2018     Moira Heiges‐Goepfert    2.80 Researched damages for wage claims under CA labor law sections 201‐03, 510 and             E. Motions
                                                            1194.
O&G    19366     1/9/2018       Jared W. Goldman       0.10 Correspondence with former class member re attorney referral.                              A. Investigation
O&G    19367     1/9/2018       Jared W. Goldman       0.10 Correspondence with class member.                                                          A. Investigation
O&G    19368     1/9/2018         Christine Park       0.50 Supervise SYU in case status update mailing to opt‐in class members; review case file re   A. Investigation
                                                            same.
O&G    19369     1/9/2018         Christine Park       0.10 Correspondence to MJS re notice to opt‐in class members; review case file re same.         A. Investigation

O&G    19370     1/10/2018       Jahan C. Sagafi       1.0   Team strategy discussions re damages and other relief.                                    J. Damages
O&G    19371     1/10/2018       Jahan C. Sagafi       0.1   Discuss Rule 50 and appeal timeline with team.                                            E. Motions
O&G    19372     1/10/2018       Jahan C. Sagafi       0.6   Propose process re remedies briefing and discuss strategy and arguments with team;        E. Motions
                                                             review specific California and Connecticut claims to be included.
O&G    19373     1/10/2018        Stephanie Yu        0.20   Locate and circulate opening Statement to MJS.                                            F. Strategy
O&G    19374     1/10/2018        Stephanie Yu        0.10   Save and upload closing presentation to case file.                                        F. Strategy
O&G    19375     1/10/2018        Stephanie Yu        0.20   Correspondence with M. Mugrage re trial presentation used for opening statement           F. Strategy
                                                             and other exhibits marked during trial.
O&G    19376     1/10/2018        Stephanie Yu        1.00   Upload documents onto case file.                                                          F. Strategy
O&G    19377     1/10/2018        Stephanie Yu        0.10   Conference with EM re mass mailing logistics.                                             A. Investigation
O&G    19378     1/10/2018        Stephanie Yu        0.10   Correspondence with team re distribution list of mass communications blast to opt‐Ins.    A. Investigation

O&G    19379     1/10/2018        Stephanie Yu        0.20 Review old Mailings/Email Blasts to clients email to NXR re: confirmation of Email       F. Strategy
                                                           Blasts that went out via MailChimp.
O&G    19380     1/10/2018     Michael N. Litrownik   1.60 Telephone conference with Plaintiff counsel re post trial briefing, damages, and related F. Strategy
                                                           issues.
O&G    19381     1/10/2018     Michael J. Scimone     1.60 Telephone conference with team re damages briefing and appellate strategy.               F. Strategy

O&G    19382     1/10/2018     Michael J. Scimone     0.20   Review memo re Rule 50 deadlines.                                                         E. Motions
O&G    19383     1/10/2018     Michael J. Scimone     0.30   Conference with JCS re attorney presentation re trial.                                    F. Strategy
O&G    19384     1/10/2018     Michael J. Scimone     0.40   Plan presentation re trial for attorney meeting.                                          F. Strategy
O&G    19385     1/10/2018    Moira Heiges‐Goepfert   0.80   Researched damages for wage claims under CA law.                                          E. Motions
O&G    19386     1/10/2018     Michaela Dougherty     0.10   Submit check request re TSG Reporting Invoice re additional certified transcripts.        F. Strategy

O&G    19387     1/10/2018     Michaela Dougherty     0.30 Review casefile for information on invoice from TSG reporting re additional certified       F. Strategy
                                                           transcript.
O&G    19388     1/10/2018      Jared W. Goldman      0.80 Research and draft correspondence to JCS re state law penalties.                            E. Motions



                                                                   Page 654 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 656 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                        Code
O&G    19389     1/10/2018      Jared W. Goldman       1.60 Conference with Plaintiffs' Counsel re settlement, damages briefing, Rule 50 motion,        F. Strategy
                                                            next cases.
O&G    19390     1/10/2018     Legal Administrator     1.00 HJ [Processed mass mailing after regular office hours]                                      A. Investigation
O&G    19391     1/10/2018     Legal Administrator     1.00 HJ[ Processed mass mailing after business hours]                                            A. Investigation
O&G    19392     1/11/2018       Jahan C. Sagafi        0.2 Discuss assmptions for damages calculations and arguments for briefing.                     J. Damages
O&G    19393     1/11/2018       Jahan C. Sagafi        0.3 Finalize and correspond with defendant re remedies phase briefing and resolution.           E. Motions

O&G    19394     1/11/2018        Stephanie Yu        0.20 Check in with MDX re assignment on locating dispositive motions.                             F. Strategy
O&G    19395     1/11/2018        Stephanie Yu        0.10 Correspondence with team re consent to join form verification review.                        F. Strategy
O&G    19396     1/11/2018        Stephanie Yu        0.30 Prepare files that are to be sent to AAJ for FLSA litigation pack for FTP; circulate to T.   F. Strategy
                                                           Legere re documents requested and inform of FTP notification to access files.

O&G    19397     1/11/2018        Stephanie Yu        1.00 Pull documents needed for AAJ FLSA litigation packet; correspondence team with               F. Strategy
                                                           follow up questions.
O&G    19398     1/11/2018        Stephanie Yu        2.90 Review and compare opt‐in list and master list against consent to join forms and             F. Strategy
                                                           notices. by comparing individual CTJs against notice corresponding with actual CTJs
                                                           filed.
O&G    19399     1/11/2018        Stephanie Yu        0.40 Correspondence with CHP and BXS re compared consent to join forms and notices                F. Strategy
                                                           against master list.
O&G    19400     1/11/2018     Michael N. Litrownik   0.20 Opt‐in list database issues; correspondence with co‐counsel D. Ranahan re same.              A. Investigation

O&G    19401     1/11/2018     Michael J. Scimone     0.20 Correspondence and conference with CHP re opt‐in data.                                       A. Investigation
O&G    19402     1/11/2018    Moira Heiges‐Goepfert   7.80 Research damages for wage claims under CA law and PAGA and availability of damages           E. Motions
                                                           under multiple statutes for the same underlying violation; draft outline for team
                                                           summarizing damages available.
O&G    19403     1/11/2018     Michaela Dougherty     0.10 Correspondence with SYU re identifying and pulling dispositive motions.                      F. Strategy
O&G    19404     1/11/2018     Michaela Dougherty     0.80 Assist SYU in identifying dispositive motions and responses and pulling.                     F. Strategy
O&G    19405     1/11/2018     Jared W. Goldman       0.40 Review complaint and correspondence with JCS re state law claims.                            E. Motions
O&G    19406     1/11/2018     Jared W. Goldman       0.10 Correspondence with JCS re state law penalties.                                              E. Motions
O&G    19407     1/11/2018        Christine Park      4.90 Compile list of opt‐ins; correspondence with MJS re same.                                    A. Investigation
O&G    19408     1/12/2018       Jahan C. Sagafi       0.3 Draft and discuss proposal to court re scope of remedies briefing; meet and confer with      E. Motions
                                                           defendant re same.
O&G    19409     1/12/2018        Stephanie Yu        0.20 Revise paralegal memorandum.                                                                 A. Investigation
O&G    19410     1/12/2018        Stephanie Yu        1.10 Research remaining cases in run for trial FLSA cases.                                        A. Investigation
O&G    19411     1/12/2018        Stephanie Yu        1.00 Update wage and hour class and collective action litigation list; quality control re same;   E. Motions
                                                           circulate same to JCS, GW, CHP.
O&G    19412     1/12/2018       Stephanie Yu         0.10 Save document to case file.                                                                  A. Investigation
O&G    19413     1/12/2018     Michael J. Scimone     1.20 Telephone conference with co‐counsel re damages calculation.                                 F. Strategy
O&G    19414     1/12/2018     Michael J. Scimone     3.50 Research and outline fluctuating workweek brief.                                             E. Motions



                                                                   Page 655 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 657 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                   Code
O&G    19415     1/12/2018    Moira Heiges‐Goepfert    5.30 Research damages for wage claims; circulate summary of CA damages to team;              E. Motions
                                                            responded to questions from MJS re same.
O&G    19416     1/12/2018        Christine Park       1.00 Review class list information and correspondence from co‐counsel D. Ranahan;            F. Strategy
                                                            correspondence with MJS re same.
O&G    19417     1/12/2018        Christine Park       2.00 Correspondence with JCS, SYU re FLSA cases compilation; review same.                    A. Investigation
O&G    19418     1/15/2018    Moira Heiges‐Goepfert    4.00 Research and draft outline for CA damages claims re prejudgment interest, fees and      E. Motions
                                                            costs.
O&G    19419     1/16/2018       Jahan C. Sagafi        0.1 Discuss allocation of responsibility for hearings with team.                            F. Strategy
O&G    19420     1/16/2018       Jahan C. Sagafi        0.2 Meet and confer with defendant re telephone conference; correspond with court re        G. Court
                                                            same.
O&G    19421     1/16/2018       Stephanie Yu          1.70 Research and summarize old FLSA trials to incorporate into chart.                       A. Investigation
O&G    19422     1/16/2018       Stephanie Yu          1.50 Upload documents onto case file.                                                        F. Strategy
O&G    19423     1/16/2018       Stephanie Yu          0.30 Update class list issues; correspondence with JWG and CHP re same.                      A. Investigation
O&G    19424     1/16/2018     Michael J. Scimone      5.50 Draft fluctuating workweek brief.                                                       E. Motions
O&G    19425     1/16/2018     Michael J. Scimone      0.20 Correspondence with co‐counsel D. Ranahan re data relating to fluctuating workweek      E. Motions
                                                            calculation.
O&G    19426     1/16/2018    Moira Heiges‐Goepfert    5.00 Research and draft outline for CA damages claims under labor code sections 226, 1174    E. Motions
                                                            and 1174.5.
O&G    19427     1/16/2018      Jared W. Goldman       0.30 Conference with CHP re class list issues.                                               A. Investigation
O&G    19428     1/16/2018         Christine Park      0.20 Conference with JWG re case inquiries and follow‐up.                                    A. Investigation
O&G    19429     1/16/2018         Christine Park      0.30 Correspondence with JWG re opt‐in Plaintiff list; review case file re same.             A. Investigation
O&G    19430     1/17/2018        Jahan C. Sagafi       0.1 Finalize agreement with expert re damages phase.                                        J. Damages
O&G    19431     1/17/2018        Jahan C. Sagafi       0.2 Discuss outline and strategy re damages brief.                                          J. Damages
O&G    19432     1/17/2018         Stephanie Yu        1.00 Upload Documents onto case file.                                                        F. Strategy
O&G    19433     1/17/2018         Stephanie Yu        0.40 Mail merge for opt‐Ins contact information into document; update status letter;         A. Investigation
                                                            circulate status letter re trial update.
O&G    19434     1/17/2018         Stephanie Yu        0.30 Update class list re opt‐in contact information.                                        A. Investigation
O&G    19435     1/17/2018         Stephanie Yu        0.20 Fix presentation to be used for conference.                                             F. Strategy
O&G    19436     1/17/2018     Michael N. Litrownik    0.50 Telephone conference with Plaintiff re post‐trial strategy issues.                      E. Motions
O&G    19437     1/17/2018     Michael J. Scimone      4.60 Draft fluctuating workweek brief.                                                       E. Motions
O&G    19438     1/17/2018     Michael J. Scimone      0.60 Telephone conference with co‐counsel re post‐trial strategy.                            E. Motions
O&G    19439     1/17/2018    Moira Heiges‐Goepfert    8.80 Research and draft brief re entitlement to fees under PAGA.                             E. Motions
O&G    19440     1/17/2018      Jared W. Goldman       0.40 Telephone conference with Plaintiffs' counsel.                                          F. Strategy
O&G    19441     1/17/2018        Christine Park       1.00 Attend attorney meeting re CSC trial.                                                   F. Strategy
O&G    19442     1/17/2018        Christine Park       0.30 Correspondence to accounting re court reporter transcripts; review case file re same.   F. Strategy

O&G    19443     1/18/2018       Jahan C. Sagafi       0.4 Discuss arguments for damages brief and data challenges.                                 J. Damages
O&G    19444     1/18/2018        Stephanie Yu        0.10 Correpsondence with CHP re class list issues.                                            F. Strategy
O&G    19445     1/18/2018        Stephanie Yu        0.20 Correpsondence with MJS re admitted trial exhibits.                                      F. Strategy



                                                                   Page 656 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 658 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                       Code
O&G    19446     1/18/2018        Stephanie Yu         0.20 Create Calendar Invite re: Telephonic Status Conference on 1/26. Circulate Calendar        F. Strategy
                                                            Invite to Internal CSC team.
O&G    19447     1/18/2018     Michael J. Scimone      6.10 Draft fluctuating workweek brief.                                                          E. Motions
O&G    19448     1/18/2018     Michael J. Scimone      0.50 Review MHG brief re California penalties.                                                  E. Motions
O&G    19449     1/18/2018    Moira Heiges‐Goepfert    5.40 Draft post‐trial brief re restitution and interest under CA's unfair competition law.      E. Motions

O&G    19450     1/18/2018      Jared W. Goldman      0.10 Correspondence to MJS re damages brief.                                                     E. Motions
O&G    19451     1/18/2018      Jared W. Goldman      0.10 Correspondence with former class member re attorney referral.                               A. Investigation
O&G    19452     1/18/2018      Jared W. Goldman      0.10 Correspondence with Plaintiffs’ counsel re class members contesting their job title.        A. Investigation

O&G    19453     1/18/2018        Christine Park      1.60 Review class member inquiries re case re class member status; correspondence with        A. Investigation
                                                           JWG re same.
O&G    19454     1/18/2018        Christine Park      0.60 Update class list re consent to join forms filed in case.                                F. Strategy
O&G    19455     1/19/2018       Jahan C. Sagafi       0.2 Discuss implications of stipulation for damages calculations and arguments for briefing. J. Damages

O&G    19456     1/19/2018        Stephanie Yu        0.20   Draft correspondence to MJS re confirmation of trial docs saved to case file.             F. Strategy
O&G    19457     1/19/2018        Stephanie Yu        0.60   Save trial documents to case file.                                                        F. Strategy
O&G    19458     1/19/2018     Michael J. Scimone     3.10   Revise damages brief.                                                                     E. Motions
O&G    19459     1/19/2018    Moira Heiges‐Goepfert   0.10   Review correspondence with MJS re FLSA damages for post‐trial damages brief.              E. Motions

O&G    19460     1/19/2018      Jared W. Goldman      0.40 Review damages brief.                                                                       E. Motions
O&G    19461     1/19/2018      Jared W. Goldman      5.10 Draft portion of brief re CT state law damages. Draft portion of brief re CT state law      E. Motions
                                                           damages; send to MJS.
O&G    19462     1/22/2018       Jahan C. Sagafi       0.3 Discuss expert calculations, data problems, and arguments for damages briefing.             J. Damages

O&G    19463     1/22/2018        Stephanie Yu        1.20 Review Class List Issues and case file for outstanding email inquiries. Respond to Emails   A. Investigation
                                                           Inquiries from Opt‐Ins.
O&G    19464     1/22/2018        Stephanie Yu        0.30 Correspondence with CHP re class member inquiries project; recap of conference with         A. Investigation
                                                           CHP with JWG.
O&G    19465     1/22/2018        Stephanie Yu        0.20 Conference with JWG re class member inquiries.                                              A. Investigation
O&G    19466     1/22/2018        Stephanie Yu        0.10 Correspondence with JWG re inquiries; create calendar entry for conference re class         A. Investigation
                                                           membre inquiries.
O&G    19467     1/22/2018    Moira Heiges‐Goepfert   0.10 Correspondence with team re damages reply status.                                           E. Motions
O&G    19468     1/22/2018     Jared W. Goldman       0.20 Conference with SYU re responding to class member inquiries.                                A. Investigation
O&G    19469     1/22/2018     Jared W. Goldman       0.20 Conference with SYU re responding to class member inquiries.                                A. Investigation
O&G    19470     1/23/2018       Jahan C. Sagafi       0.2 Prepare for damages hearing.                                                                J. Damages
O&G    19471     1/23/2018        Stephanie Yu        0.20 Correspondence with JWG re class list and class member inquiries.                           A. Investigation
O&G    19472     1/23/2018     Michael J. Scimone     0.30 Prepare outline of points for hearing on damages brief.                                     G. Court
O&G    19473     1/23/2018     Jared W. Goldman       0.30 Respond to potential class member inquiry.                                                  A. Investigation
O&G    19474     1/24/2018       Jahan C. Sagafi       2.6 Edit and discuss damages brief.                                                             E. Motions

                                                                   Page 657 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 659 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper          Hours Description                                                                                       Code
O&G    19475     1/24/2018       Stephanie Yu         0.10 Correspondence with CHP re telephone conference with opt‐in re updated contact             A. Investigation
                                                           information.
O&G    19476     1/24/2018       Stephanie Yu         0.10 Telephone conference with opt‐in re updated contact information.                           A. Investigation
O&G    19477     1/24/2018       Stephanie Yu         0.10 Update opt‐In Info on master class list.                                                   A. Investigation
O&G    19478     1/24/2018       Stephanie Yu         1.00 Search and save mass mailing to case file.                                                 F. Strategy
O&G    19479     1/24/2018       Stephanie Yu         0.30 Search and pull CT non‐opt‐o‐in class members.                                             A. Investigation
O&G    19480     1/24/2018    Michael N. Litrownik    1.00 Telephone conference with Plaintiff counsel re post‐trial damages and briefing issues.     F. Strategy

O&G    19481     1/24/2018    Michael N. Litrownik   0.30   Telephone conference with MJS and JWG re next case.                                       F. Strategy
O&G    19482     1/24/2018    Michael J. Scimone     0.20   Conference with JWG, MNL re identifying potential plaintiffs.                             F. Strategy
O&G    19483     1/24/2018    Michael J. Scimone     1.20   Telephone conference with co‐counsel re damages hearing strategy.                         F. Strategy
O&G    19484     1/24/2018    Michael J. Scimone     0.10   Correspondence with co‐counsel re damages briefing.                                       G. Court
O&G    19485     1/24/2018     Jared W. Goldman      0.20   Respond to class member inquiry.                                                          A. Investigation
O&G    19486     1/24/2018     Jared W. Goldman      0.90   Conference with Plaintiffs' counsel.                                                      F. Strategy
O&G    19487     1/24/2018     Jared W. Goldman      0.20   Prepare for conference with SYU re Connecticut class member data.                         A. Investigation
O&G    19488     1/24/2018     Jared W. Goldman      0.20   Conference with SYU re Connecticut class member data.                                     A. Investigation
O&G    19489     1/24/2018     Jared W. Goldman      0.20   Conference with MJS, MNL re potential follow on case.                                     F. Strategy
O&G    19490     1/24/2018     Jared W. Goldman      0.30   Respond to class member inquiries.                                                        A. Investigation
O&G    19491     1/25/2018       Jahan C. Sagafi      0.1   Discuss responses to class members with questions re status.                              A. Investigation
O&G    19492     1/25/2018       Jahan C. Sagafi      0.2   Propose and discuss strategy for damages hearing.                                         J. Damages
O&G    19493     1/25/2018        Stephanie Yu       1.20   Search and pull mass mailings; conference with PTP re mass mailings; create timeline of   F. Strategy
                                                            notice approval; correspondence with MJS and CHP re same.
O&G    19494     1/25/2018        Stephanie Yu       0.80   Search and pull non‐opt‐ins from CT.                                                      F. Strategy
O&G    19495     1/25/2018    Michael N. Litrownik   0.30   Correspondence with co‐counsel D. Ranahan and MJS re pay stubs                            F. Strategy
O&G    19496     1/25/2018    Michael J. Scimone     0.10   Correspondence with paralegals re class member mailings.                                  A. Investigation
O&G    19497     1/25/2018    Michaela Dougherty     0.10   Conference with SYU re case status.                                                       F. Strategy
O&G    19498     1/25/2018     Jared W. Goldman      0.10   Correspondence to co‐counsel D. Ranahan re class member inquiries.                        A. Investigation
O&G    19499     1/25/2018     Jared W. Goldman      0.10   Review case file re class definition research for JCS.                                    F. Strategy
O&G    19500     1/25/2018     Jared W. Goldman      1.90   Draft email to opposing counsel re class member inquiries; draft correspondence to        A. Investigation
                                                            opposing counsel re class member inquiries; correspondence with MJS, JCS re same.

O&G    19501     1/25/2018       Christine Park      0.60 Review case file and conduct research re contact information for opt‐in class members A. Investigation
                                                          with returned mail; correspondence with MJS, JWG, MNL, and SYU re same.

O&G    19502     1/25/2018       Christine Park      0.90 Review correspondence from class members and general inquiries re case status, and          A. Investigation
                                                          review and update case file re same.
O&G    19503     1/25/2018       Christine Park      0.60 Correspondence with MJS and SYU re correspondence with opt‐in class members;                A. Investigation
                                                          review case file re same.
O&G    19504     1/26/2018      Jahan C. Sagafi       1.1 Prep for and attend status conference re post‐trial process.                                G. Court
O&G    19505     1/26/2018      Jahan C. Sagafi       0.3 Discuss strategy re fee motion.                                                             E. Motions

                                                                  Page 658 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 660 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                    Code
O&G    19506     1/26/2018       Jahan C. Sagafi       0.1 Discuss settlement offers.                                                              H. Settlement
O&G    19507     1/26/2018        Stephanie Yu        1.20 Search and pull CT non‐opt‐in class members; revise list re same; correspondence with   A. Investigation
                                                           JWG re data.
O&G    19508     1/26/2018       Stephanie Yu         0.40 Calendar Deadlines on ECF Document Number 445. Distribute the same to Internal CSC      F. Strategy
                                                           Team.
O&G    19509     1/26/2018    Michael N. Litrownik    0.40 Review fee briefing and related correspondence.                                         E. Motions
O&G    19510     1/26/2018    Michael J. Scimone      0.10 Conference with JWG re court conference.                                                F. Strategy
O&G    19511     1/26/2018    Michael J. Scimone      1.40 Attend telephonic conference with court re damages briefing; conference with co‐        G. Court
                                                           counsel re same.
O&G    19512     1/26/2018     Jared W. Goldman       0.50 Conference with court re damages briefing.                                              G. Court
O&G    19513     1/26/2018     Jared W. Goldman       0.10 Correspondence with SYU re class data.                                                  B. Discovery
O&G    19514     1/26/2018     Jared W. Goldman       0.20 Correspondence to MJS re case strategy.                                                 F. Strategy
O&G    19515     1/26/2018     Jared W. Goldman       0.10 Conference with JCS re case strategy.                                                   F. Strategy
O&G    19516     1/26/2018     Jared W. Goldman       0.10 Correspondence will all counsel re court conference.                                    F. Strategy
O&G    19517     1/26/2018     Jared W. Goldman       0.10 Correspondence with JCS re class definition research.                                   E. Motions
O&G    19518     1/29/2018       Jahan C. Sagafi       0.1 Discuss strategy re fee motion.                                                         E. Motions
O&G    19519     1/29/2018       Jahan C. Sagafi       1.8 Edit damages brief.                                                                     E. Motions
O&G    19520     1/29/2018     Michael J. Scimone     0.60 Organize trial documents and filings.                                                   F. Strategy
O&G    19521     1/29/2018     Michael J. Scimone     0.60 Prepare post‐trial task list with team assignments.                                     E. Motions
O&G    19522     1/29/2018     Jared W. Goldman       1.80 Respond to class member inquiries; correspondence with co‐counsel D. Ranahan re         A. Investigation
                                                           same.
O&G    19523     1/29/2018       Christine Park       0.90 Compile documents in preparation for appeal.                                            E. Motions
O&G    19524     1/29/2018       Christine Park       1.40 Update case file re case inquiries; correspondence to case inquiries re case;           F. Strategy
                                                           correspondence with team re same.
O&G    19525     1/30/2018       Jahan C. Sagafi       3.7 Edit remedies brief.                                                                    E. Motions
O&G    19526     1/30/2018     Michael J. Scimone     0.50 Correspondence with JCS, paralegals re tasks for week.                                  F. Strategy
O&G    19527     1/30/2018     Jared W. Goldman       0.20 Respond to call member inquiries.                                                       A. Investigation
O&G    19528     1/30/2018      Justin M. Swartz      0.10 Correspondence with JCS re potential negotiations.                                      H. Settlement
O&G    19529     1/30/2018        Christine Park      0.10 Compile appeal documents.                                                               E. Motions
O&G    19530     1/30/2018        Christine Park      2.30 Review case file and docket re communications to class members re their claims;         F. Strategy
                                                           correspondence with MJS and JWG re same.
O&G    19531     1/31/2018       Jahan C. Sagafi       2.4 Edit remedies brief and discuss with team.                                              E. Motions
O&G    19532     1/31/2018     Michael J. Scimone     4.20 Revise damages brief.                                                                   E. Motions
O&G    19533     1/31/2018     Jared W. Goldman       0.80 Research availability of injunctive relief under Connecticut law.                       E. Motions
O&G    19534     1/31/2018     Jared W. Goldman       0.20 Research PAGA penalties; draft correspondence re same to MJS.                           E. Motions
O&G    19535     1/31/2018     Jared W. Goldman       0.40 Correspondence with class members re response to class member inquiries.                A. Investigation
O&G    19536     1/31/2018        Christine Park      1.00 Compile exhibits for damages briefing.                                                  F. Strategy
O&G    19537     1/31/2018        Christine Park      0.10 Update case file re communications with class member re case status.                    A. Investigation
O&G    19538     1/31/2018        Christine Park      0.30 Update case file re correspondence with class members and case inquiries.               A. Investigation
O&G    19539     2/1/2018      Michael J. Scimone     6.40 Revise damages brief.                                                                   E. Motions

                                                                  Page 659 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 661 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date           Timekeeper         Hours Description                                                                                        Code
O&G    19540     2/1/2018      Jared W. Goldman       0.30 Correspondence with AXB, DXL, MMC re cite checking brief.                                    E. Motions
O&G    19541     2/1/2018      Jared W. Goldman       0.20 Solicit cite checkers for damages brief and correspondence with MJS, co‐counsel G.           E. Motions
                                                           Casey re injunctive relief.
O&G    19542     2/1/2018       Jahan C. Sagafi       0.40 Revise remedies brief.                                                                       E. Motions
O&G    19543     2/1/2018       Jahan C. Sagafi       0.30 Discuss remedies research and approach for briefing.                                         E. Motions
O&G    19544     2/1/2018       Jahan C. Sagafi       0.40 Revise remedies brief.                                                                       E. Motions
O&G    19545     2/1/2018        Christine Park       0.10 Prepare exhibit re Named Plaintiffs' weekly hours summaries for damages brief.               F. Strategy

O&G    19546     2/1/2018        Christine Park      1.50 Update case file re exhibits to damages brief, and review and prepare exhibit re              F. Strategy
                                                          employees' weekly hours.
O&G    19547     2/2/2018        Stephanie Yu        0.30 Print copies of filed brief to add to courtesy binder.                                        F. Strategy
O&G    19548     2/2/2018        Stephanie Yu        1.10 Pull exhibits for damages brief; dd slip sheets to exhibits and finalize JCS declaration in   F. Strategy
                                                          support of Plaintiffs brief on remedies.
O&G    19549     2/2/2018        Stephanie Yu        0.60 File Plaintiffs brief on remedies and await attorney confirmation of docket text and          F. Strategy
                                                          change in exhibits.
O&G    19550     2/2/2018        Stephanie Yu        2.00 Revise and finalize declarations and exhibits; pull West Law cases for inclusion into         F. Strategy
                                                          courtesy copies to JBA.
O&G    19551     2/2/2018     Michael J. Scimone     7.00 Revise damages brief; supervise filing of same.                                               E. Motions
O&G    19552     2/2/2018     Michael J. Scimone     1.90 Review Defedants' jury notice of verdict brief.                                               E. Motions
O&G    19553     2/2/2018     Jared W. Goldman       5.00 Cite check and proof damages brief.                                                           E. Motions
O&G    19554     2/2/2018     Jared W. Goldman       0.20 Correspondence with CHP, MJS re finalizing damages brief.                                     E. Motions
O&G    19555     2/2/2018     Jared W. Goldman       0.30 Correspondence with MJS re cite checking brief.                                               E. Motions
O&G    19556     2/2/2018       Jahan C. Sagafi      0.20 Discuss implications of defendant's disclosure of counsel                                     E. Motions
O&G    19557     2/2/2018       Jahan C. Sagafi      0.30 Discuss strategy re jury notice of verdict brief                                              E. Motions
O&G    19558     2/2/2018        Christine Park      0.10 Prepare final exhibits.                                                                       F. Strategy
O&G    19559     2/2/2018        Christine Park      3.60 Compile table of authorities and table of contents for damages brief; prepare and             E. Motions
                                                          review documents for filing with Plaintiffs' damages briefing.
O&G    19560     2/2/2018        Christine Park      1.60 Review Plaintiffs' brief regarding remedies, review and compile exhibits re same, draft       E. Motions
                                                          declaration in support of same; review case file re same.
O&G    19561     2/3/2018       Jahan C. Sagafi      0.20 Discuss work product and ethics issues re Defendant's filing.                                 E. Motions
O&G    19562     2/4/2018       Jahan C. Sagafi      0.20 Discuss allocation of assignments and strategy for opposition briefs.                         F. Strategy
O&G    19563     2/5/2018        Stephanie Yu        0.20 Update Calendar entries for motions and responses per ECF No. 444 per MJS' changes.           F. Strategy

O&G    19564     2/5/2018       Stephanie Yu         0.60 Prepare courtesy copy of brief re remedies to be sent off to Judge Arterton.                  F. Strategy
O&G    19565     2/5/2018     Michael J. Scimone     2.60 Review defendant's jury notice of verdict motion; outline opposition to same.                 E. Motions

O&G    19566     2/5/2018     Michael J. Scimone     1.50   Review Defendants' decertification motion.                                                  E. Motions
O&G    19567     2/5/2018     Michael J. Scimone     1.00   Review Defendant's damages brief.                                                           E. Motions
O&G    19568     2/5/2018     Michael J. Scimone     0.30   Conference with JCS re post‐trial briefing schedule and division of labor.                  E. Motions
O&G    19569     2/5/2018    Moira Heiges‐Goepfert   0.40   Review damages brief.                                                                       E. Motions

                                                                  Page 660 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 662 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours   Description                                                                                       Code
O&G    19570     2/5/2018     Jared W. Goldman       0.20   Respond to class member inquiries.                                                         A. Investigation
O&G    19571     2/5/2018     Jared W. Goldman       0.20   Review courtesy copies of remedies brief.                                                  A. Investigation
O&G    19572     2/5/2018       Jahan C. Sagafi      0.80   Discuss strategy for briefing of jury notice of verdict and decertification and damages.   E. Motions

O&G    19573     2/5/2018       Christine Park      0.70 Edit JCS's declaration in support of Plaintiffs' brief regarding remedies per JWG's           E. Motions
                                                         corrections.
O&G    19574     2/5/2018       Christine Park      0.10 Prepare courtesy copies of Plaintiffs' remedies brief and unpublished cases to send to        F. Strategy
                                                         the Court.
O&G    19575     2/5/2018       Christine Park      0.20 Update case file re updated address for class member; and correspondence with class           A. Investigation
                                                         member confirming same.
O&G    19576     2/5/2018       Christine Park      2.80 Prepare and send courtesy copies of Plaintiffs' brief re remedies and unpublished             F. Strategy
                                                         cases; draft enclosure letter re same; correspondence with JWG re same.

O&G    19577     2/6/2018       Stephanie Yu        0.30 Revise calendar entries.                                                                      F. Strategy
O&G    19578     2/6/2018       Stephanie Yu        0.50 Amend calendar entries (4). Email CSC team to confirm changes are in calendar.                F. Strategy

O&G    19579     2/6/2018     Michael J. Scimone    0.30    Conference with JWG re drafting opposition to CSC's JNOV motion.                           E. Motions
O&G    19580     2/6/2018     Michael J. Scimone    2.20    Outline opposition to CSC's jury notice of verdict motion.                                 E. Motions
O&G    19581     2/6/2018     Jared W. Goldman      1.40    Research case law cited in Defendant’s jury notice of verdict brief.                       E. Motions
O&G    19582     2/6/2018     Jared W. Goldman      0.10    Review voicemail from class member.                                                        A. Investigation
O&G    19583     2/6/2018     Jared W. Goldman      0.40    Conference with MJS re opposition to jury notice of verdict motion.                        E. Motions
O&G    19584     2/6/2018     Jared W. Goldman      0.90    Review defendant's jury notice of verdict brief. Review defendant's jury notice of         E. Motions
                                                            verdict motion.
O&G    19585     2/6/2018       Jahan C. Sagafi     0.20    Strategize re jury notice of verdict briefing.                                             E. Motions
O&G    19586     2/6/2018       Jahan C. Sagafi     0.10    Discuss work allocation for upcoming briefing.                                             F. Strategy
O&G    19587     2/6/2018       Jahan C. Sagafi     0.10    Discuss outline of jury notice of verdict brief.                                           E. Motions
O&G    19588     2/7/2018        Stephanie Yu       0.40    Correspondence with team re missing juror notes.                                           F. Strategy
O&G    19589     2/7/2018        Stephanie Yu       0.30    Search for joint exhibits; save same to case file; correspondence with NXR re files for    F. Strategy
                                                            printing and compiling of joint exhibits binder.
O&G    19590     2/7/2018       Stephanie Yu        0.30    Search transcripts for references to Juror Notes. Email MJS and CHP same.                  F. Strategy
O&G    19591     2/7/2018       Stephanie Yu        0.20    Correspondence with MTL re building binders for post trial filings; correspondence re      E. Motions
                                                            same.
O&G    19592     2/7/2018       Stephanie Yu        0.20    Correspondence with CHP re MJS binders needed for post trial filings.                      E. Motions
O&G    19593     2/7/2018       Stephanie Yu        0.50    Search for juror notes passed during Trial.                                                E. Motions
O&G    19594     2/7/2018       Stephanie Yu        0.40    Search for binders from trial storage.                                                     E. Motions
O&G    19595     2/7/2018       Stephanie Yu        1.50    Conduct quality control on admitted exhibits binder.                                       E. Motions
O&G    19596     2/7/2018    Michael N. Litrownik   0.30    Review correspondence re damages issues; review post‐trial briefing                        E. Motions
O&G    19597     2/7/2018    Michael J. Scimone     0.60    Telephone conference with co‐counsel re damages and post‐trial motions.                    F. Strategy
O&G    19598     2/7/2018    Michael J. Scimone     5.20    Draft opposition to JNOV motion.                                                           E. Motions
O&G    19599     2/7/2018    Michaela Dougherty     0.20    Correspondence with SYU re juror notes from trial.                                         E. Motions

                                                                  Page 661 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 663 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date            Timekeeper       Hours   Description                                                                                     Code
O&G    19600     2/7/2018      Jared W. Goldman      0.80   Review cases cited in defendant’s jury notice of verdict motion.                         E. Motions
O&G    19601     2/7/2018      Jared W. Goldman      0.10   Respond to class member inquiry.                                                         A. Investigation
O&G    19602     2/7/2018      Jared W. Goldman      0.60   Conference with Plaintiffs' counsel.                                                     F. Strategy
O&G    19603     2/7/2018        Jahan C. Sagafi     0.70   Fee motion research and discussions.                                                     E. Motions
O&G    19604     2/7/2018        Jahan C. Sagafi     0.40   Research and discuss construction of FLSA as remedial statute.                           E. Motions
O&G    19605     2/7/2018        Jahan C. Sagafi     0.10   Discuss relevance of declarations for fee motion.                                        F. Strategy
O&G    19606     2/7/2018        Jahan C. Sagafi     0.20   Discuss how to resolve gaps and ambiguities in data.                                     B. Discovery
O&G    19607     2/7/2018        Jahan C. Sagafi     0.10   Discuss payment with jury consultant.                                                    K. Trial
O&G    19608     2/7/2018         Christine Park     3.00   Compile indices and documents for post‐appeal binders; correspondence with NXR and       E. Motions
                                                            MJS re same.
O&G    19609     2/7/2018        Christine Park     2.00    Compile post‐appeal briefing preparation binders.                                        E. Motions
O&G    19610     2/7/2018        Christine Park     0.30    Review compilation of post‐appeal binder documents.                                      E. Motions
O&G    19611     2/7/2018        Christine Park     0.30    Correspondence with MJS, MTL, and SYU re post‐appeal preparation binders, and            F. Strategy
                                                            review case file re same.
O&G    19612     2/8/2018      Michael J. Scimone   1.10    Revise outline of jury notice of verdict brief.                                          E. Motions
O&G    19613     2/8/2018      Jared W. Goldman     2.30    Draft jury notice of verdict opposition outline.                                         E. Motions
O&G    19614     2/8/2018        Christine Park     0.60    Update case file re Defendant's Rule 50(b) motion.                                       F. Strategy
O&G    19615     2/8/2018        Christine Park     1.20    Update case file re Plaintiffs' brief regarding damages, and Defendant's motion to       F. Strategy
                                                            decertify.
O&G    19616     2/8/2018        Christine Park     0.20    Correspondence to court reporter re transcript of telephonic conference of 2018‐01‐26,   F. Strategy
                                                            and correspondence with MJS re same.
O&G    19617     2/8/2018        Christine Park     0.10    Review compiled trial transcript binders for JWG's review.                               E. Motions
O&G    19618     2/8/2018        Christine Park     0.30    Correspondence with MTL and BSS re compilation of trial transcripts for JWG's review.    E. Motions

O&G    19619     2/9/2018      Jared W. Goldman     1.30    Review trial transcript.                                                                 E. Motions
O&G    19620     2/9/2018      Jared W. Goldman     0.20    Correspondence with class member re state law damages only.                              A. Investigation
O&G    19621     2/9/2018      Jared W. Goldman     0.10    Correspondence with CHP, SYU re responding to class member inquiries.                    A. Investigation
O&G    19622     2/9/2018      Jared W. Goldman     0.10    Correspondence with MJS re opposition to jury notice of verdict motion.                  E. Motions
O&G    19623     2/10/2018     Jared W. Goldman     2.00    Review trial testimony.                                                                  E. Motions
O&G    19624     2/11/2018     Jared W. Goldman     1.80    Review trial transcript.                                                                 E. Motions
O&G    19625     2/12/2018     Michael J. Scimone   0.10    Conference with JWG re opposition briefs, correspondence wit5h JCS re same.              F. Strategy

O&G    19626     2/12/2018     Jared W. Goldman     0.80 Review trial transcript.                                                                    E. Motions
O&G    19627     2/12/2018     Jared W. Goldman     0.10 Respond to class member inquiry.                                                            A. Investigation
O&G    19628     2/12/2018       Jahan C. Sagafi    0.20 Discuss strategy for decertification and damages briefs.                                    E. Motions
O&G    19629     2/12/2018       Jahan C. Sagafi    0.20 Discuss data duplication and potential errors.                                              B. Discovery
O&G    19630     2/12/2018       Jahan C. Sagafi    0.20 Review and discuss decertification outline.                                                 E. Motions
O&G    19631     2/12/2018        Christine Park    0.70 Correspondence with JWG re class member status of 3 class members; review and               A. Investigation
                                                         update case file re same.
O&G    19632     2/13/2018     Michael J. Scimone   0.20 Conference with JCS re upcoming briefing; coordinate across firms.                          F. Strategy

                                                                  Page 662 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 664 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                    Code
O&G    19633     2/13/2018     Michael J. Scimone    1.60 Review class certification outline; correspondence with co‐counsel re same; review       E. Motions
                                                          witness data and create chart re trial testimony.
O&G    19634     2/13/2018     Michael J. Scimone    0.70 Outline opposition to CSC damages brief.                                                 E. Motions
O&G    19635     2/13/2018     Michael J. Scimone    2.40 Draft opposition to jury notice of verdict motion.                                       E. Motions
O&G    19636     2/13/2018     Jared W. Goldman      0.20 Correspondence with co‐counsel D. Ranahan re interest under CT law.                      F. Strategy
O&G    19637     2/13/2018     Jared W. Goldman      0.20 Correspondence with MJS re jury notice of verdict opposition brief.                      E. Motions
O&G    19638     2/13/2018       Jahan C. Sagafi     0.20 Discuss decertification outline and arguments.                                           E. Motions
O&G    19639     2/13/2018        Christine Park     0.10 Update case file re Defendant's brief re damages.                                        F. Strategy
O&G    19640     2/13/2018        Christine Park     0.10 Correspondence to JWG re potential class member inquiries and class member               A. Investigation
                                                          verification emails.
O&G    19641     2/13/2018       Christine Park      0.50 Review correspondence re case inquiries and class member correspondence re case;         A. Investigation
                                                          review and update case file re same; correspondence with JWG re same.

O&G    19642     2/14/2018        Stephanie Yu      0.60   File transcripts and other trial related items.                                         E. Motions
O&G    19643     2/14/2018        Stephanie Yu      0.10   Search and circulate link to joint exhibits to MJS.                                     E. Motions
O&G    19644     2/14/2018        Stephanie Yu      0.90   Review transcript to look for joint exhibits marked in trial.                           E. Motions
O&G    19645     2/14/2018     Michael J. Scimone   0.90   Telephone conference with co‐counsel re post‐trial briefs.                              E. Motions
O&G    19646     2/14/2018     Michael J. Scimone   7.40   Draft opposition to jury notice of verdict motion.                                      E. Motions
O&G    19647     2/14/2018     Jared W. Goldman     1.00   Conference with class counsel.                                                          F. Strategy
O&G    19648     2/14/2018       Jahan C. Sagafi    0.30   Discuss strategy re damages briefing and expert analysis.                               E. Motions
O&G    19649     2/14/2018        Christine Park    2.70   Review all case inquiries and correspondence from class members re case status;         A. Investigation
                                                           update case file re same; compile combined list of class member information from
                                                           Defendant's productions.
O&G    19650     2/14/2018       Christine Park     1.20   Research updated contact information for decertified class members; correspondence      E. Motions
                                                           with co‐counsel re same.
O&G    19651     2/14/2018       Christine Park     0.70   Update master class list re updated class list information.                             F. Strategy
O&G    19652     2/14/2018       Christine Park     0.10   Conference with JWG re class member status for class member, and protocol re            A. Investigation
                                                           communications with class members.
O&G    19653     2/14/2018       Christine Park     0.70   Telephone conference with class member re case status; updated contact information;     A. Investigation
                                                           update case file call log re same. Telephone conference with class member re case
                                                           status; updated contact information and review and update case file call log re same.

O&G    19654     2/15/2018        Stephanie Yu      0.20   Correpsondence with MJS re joint exhibits research.                                     F. Strategy
O&G    19655     2/15/2018     Michael J. Scimone   5.60   Draft opposition to jury notice of verdict motion.                                      E. Motions
O&G    19656     2/15/2018     Jared W. Goldman     0.10   Respond to class member inquiry.                                                        A. Investigation
O&G    19657     2/15/2018       Jahan C. Sagafi    0.10   Discuss payment with vendor.                                                            F. Strategy
O&G    19658     2/15/2018       Jahan C. Sagafi    0.10   Review meet and confer correspondence re data.                                          D. Doc. Revw.
O&G    19659     2/15/2018        Christine Park    0.70   Update case file re Defendant's Rule 50 motion exhibits, the trial exhibits.            F. Strategy




                                                                 Page 663 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 665 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                   Code
O&G    19660     2/15/2018       Christine Park      0.60 Correspondence and telephone conference with 6 class members and case inquiries re     A. Investigation
                                                          case status, correspondence with MJS and JWG re same, and review and update case
                                                          file log re same.
O&G    19661     2/15/2018       Christine Park      0.30 Correspondence to class member re attorney consultation; update case file log re       A. Investigation
                                                          same.
O&G    19662     2/15/2018       Christine Park      0.90 Telephone conference with class member re current concerns re retaliatory              A. Investigation
                                                          termination; correspondence to MJS, JWG, and MNL re same.
O&G    19663     2/15/2018       Christine Park      0.40 Review case inquiries and update case file log re same; correspondence with JWG re     A. Investigation
                                                          same.
O&G    19664     2/15/2018       Christine Park      0.20 Telephone conference to class member re class member status; update case file log re   A. Investigation
                                                          same.
O&G    19665     2/15/2018       Christine Park      0.20 Correspondence with JWG re class member, and review and update case file re same.      A. Investigation

O&G    19666     2/16/2018     Michael J. Scimone   0.90 Review and edit brief re damages calculations.                                          E. Motions
O&G    19667     2/16/2018     Michael J. Scimone   6.30 Draft opposition to CSC's jury notice of verdict motion.                                E. Motions
O&G    19668     2/16/2018     Jared W. Goldman     0.40 Conference with class member re alleged retaliation and spoliation of evidence.         A. Investigation

O&G    19669     2/16/2018       Jahan C. Sagafi    0.30 Discuss time entries in data for expert report.                                         E. Motions
O&G    19670     2/16/2018        Christine Park    1.10 Correspondence and telephone conference with case inquiries and class members re        A. Investigation
                                                         case and class‐member status, and review and update case file log re same.

O&G    19671     2/16/2018       Christine Park     0.60 Correspondence to JWG re documents from class member.                             A. Investigation
O&G    19672     2/16/2018       Christine Park     1.10 Review and edit upcoming case deadlines, correspondence with MTL and MJS re same. F. Strategy

O&G    19673     2/16/2018       Christine Park     0.10 Telephone conference with class member; correspondence with JWG re same.                A. Investigation

O&G    19674     2/18/2018     Jared W. Goldman     1.00 Review trial transcript.                                                                E. Motions
O&G    19675     2/19/2018     Jared W. Goldman     1.00 Review trial transcript.                                                                E. Motions
O&G    19676     2/20/2018     Michael J. Scimone   5.10 Draft opposition to jury notice of verdict motion.                                      E. Motions
O&G    19677     2/20/2018     Jared W. Goldman     9.50 Research and draft opposition to jury notice of verdict motion.                         E. Motions
O&G    19678     2/20/2018       Jahan C. Sagafi    0.10 Discuss damages calculations.                                                           E. Motions
O&G    19679     2/20/2018        Christine Park    0.20 Review correspondence and messages from class members re case status; update case       A. Investigation
                                                         file log re same; correspondence to JWG and MJS re same.
O&G    19680     2/20/2018       Christine Park     0.20 Update case file re order granting motion to withdraw EVS as attorney and defendant's   F. Strategy
                                                         brief re damages calculation.
O&G    19681     2/20/2018       Christine Park     0.30 Correspondence with JWG re deposition testimony of S. Saunders, and review case file    F. Strategy
                                                         re same.
O&G    19682     2/20/2018       Christine Park     0.10 Correspondence with class member re conference with JWG re possible claims against      A. Investigation
                                                         CSC.



                                                                 Page 664 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 666 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                       Code
O&G    19683     2/20/2018       Christine Park      0.20 Correspondence with JWG re documents re deposition of P. Smith, and review case file       F. Strategy
                                                          re same.
O&G    19684     2/20/2018       Christine Park      0.30 Update case file re parties' briefing re damages calculation.                              F. Strategy
O&G    19685     2/20/2018       Christine Park      0.20 Compile the Court's courtesy copies of unreported cases cited to in Plaintiffs' briefing   F. Strategy
                                                          re damages calculations.
O&G    19686     2/20/2018       Christine Park      0.30 Draft enclosure letter re Plaintiffs' damages calculations briefing courtesy copy to the   F. Strategy
                                                          Court, and ship copies to the Court.
O&G    19687     2/20/2018       Christine Park      1.60 Review and prepare Plaintiffs' briefing re damages calculations for courtesy copy          F. Strategy
                                                          delivery to the Court.
O&G    19688     2/21/2018     Michael J. Scimone    5.00 Draft brief in opposition to CSC's brief regarding damages.                                E. Motions
O&G    19689     2/21/2018     Michael J. Scimone    8.20 Edit and draft opposition to jury notice of verdict motion.                                E. Motions
O&G    19690     2/21/2018     Jared W. Goldman      3.10 Continue to research and draft jury notice of verdict motion.                              E. Motions
O&G    19691     2/21/2018     Jared W. Goldman      2.50 Research and draft jury notice of verdict opposition.                                      E. Motions
O&G    19692     2/21/2018       Jahan C. Sagafi     0.50 Fee application research; discuss same with team.                                          E. Motions
O&G    19693     2/21/2018        Christine Park     0.10 Correspondence with JWG re case inquiries follow‐up communications.                        A. Investigation
O&G    19694     2/22/2018     Michael J. Scimone    6.10 Draft opposition to Defendant's damages brief.                                             E. Motions
O&G    19695     2/22/2018     Michael J. Scimone    0.20 Conference with JCS re fluctuating workweek argument.                                      E. Motions
O&G    19696     2/22/2018     Jared W. Goldman      0.80 Update class member inquiry spread sheet.                                                  A. Investigation
O&G    19697     2/22/2018     Jared W. Goldman      0.70 Review Knight v. SUNY Stony Brook 2d Cir. case law; draft correspondence to JCS re         E. Motions
                                                          same.
O&G    19698     2/22/2018     Jared W. Goldman      0.50 Conference with class member re retaliation and spoliation claims.                         A. Investigation
O&G    19699     2/22/2018     Jared W. Goldman      0.30 Review correspondence provided by class member re retaliation and spoliation claims.       B. Discovery

O&G    19700     2/22/2018      Justin M. Swartz    0.10 Correspondence with JCS re fee issues.                                                      E. Motions
O&G    19701     2/22/2018       Jahan C. Sagafi    0.30 Discuss authority re fee motion.                                                            E. Motions
O&G    19702     2/22/2018       Jahan C. Sagafi    0.20 Fluctuating workweek argument discussion.                                                   E. Motions
O&G    19703     2/22/2018       Jahan C. Sagafi    0.50 Revise and discuss jury notice of verdict brief.                                            E. Motions
O&G    19704     2/22/2018       Jahan C. Sagafi    0.10 Discuss revisions for co‐counsel's brief.                                                   E. Motions
O&G    19705     2/23/2018     Michael J. Scimone   0.20 Correspondence with JWG re fee petition.                                                    E. Motions
O&G    19706     2/23/2018     Michael J. Scimone   4.40 Draft opposition to CSC's damages brief.                                                    E. Motions
O&G    19707     2/23/2018     Michael J. Scimone   0.70 Conference with M. Sweeney, M. Rafferty re trial of FWW issues.                             E. Motions
O&G    19708     2/23/2018     Jared W. Goldman     0.70 Conference with MJS re jury notice of verdict opposition brief.                             E. Motions
O&G    19709     2/23/2018     Jared W. Goldman     0.20 Review MJS edits to jury notice of verdict brief.                                           E. Motions
O&G    19710     2/23/2018     Jared W. Goldman     0.10 Correspondence with JCS re fee petition.                                                    E. Motions
O&G    19711     2/23/2018       Jahan C. Sagafi    0.10 Discuss damages briefing strategy.                                                          E. Motions
O&G    19712     2/23/2018       Jahan C. Sagafi    0.30 Discuss revisions to decertification brief.                                                 E. Motions
O&G    19713     2/23/2018       Jahan C. Sagafi    0.50 Revise and discuss damages brief opposition.                                                E. Motions
O&G    19714     2/23/2018        Christine Park    0.70 Review and update upcoming deadlines; correspondence with AXM, MTL, and BSS re              E. Motions
                                                         same.
O&G    19715     2/23/2018      Ashley Morales      0.40 Draft correspondence to CHP re filing motions.                                              E. Motions

                                                                 Page 665 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 667 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                    Code
O&G    19716     2/25/2018      Jahan C. Sagafi      0.80   Revise damages brief.                                                                    E. Motions
O&G    19717     2/25/2018      Jahan C. Sagafi      0.10   Discuss decertification brief.                                                           E. Motions
O&G    19718     2/26/2018     Michael J. Scimone    2.90   Revise opposition to CSC’s post‐trial decertification motion.                            E. Motions
O&G    19719     2/26/2018       Christine Park      0.10   Correspondence with court reporter, JWG and co‐counsel re transcript of telephonic       E. Motions
                                                            conference of 2018‐01‐26.
O&G    19720     2/26/2018       Christine Park     0.10    Update case file re admitted exhibits list.                                              F. Strategy
O&G    19721     2/26/2018       Christine Park     0.10    Correspondence to co‐counsel re admitted exhibits list.                                  E. Motions
O&G    19722     2/27/2018     Michael J. Scimone   0.50    Review revisions to briefs in opposition to damages and decertification;                 E. Motions
                                                            correspondence with JCS and co‐counsel re same.
O&G    19723     2/27/2018     Michael J. Scimone   0.20    Correspondence with JWG, CHP re filings in opposition to CSC's jury notice of verdict    E. Motions
                                                            motion, damages brief.
O&G    19724     2/27/2018     Michael J. Scimone   0.20    Draft agenda for team telephone conference.                                              F. Strategy
O&G    19725     2/27/2018     Jared W. Goldman     0.10    Correspondence with MJS re CSC's submission of overtime damages calculations.            E. Motions

O&G    19726     2/27/2018     Jared W. Goldman     0.40 Correspondence soliciting cite checkers for jury notice of verdict opposition brief;        E. Motions
                                                         correspondence with MMC, DXL, CWL, EXG re cite checking brief.
O&G    19727     2/27/2018     Jared W. Goldman     0.30 Conference with AAB re class member's retaliation claims.                                   A. Investigation
O&G    19728     2/27/2018     Jared W. Goldman     0.10 Correspondence with MJS re jury notice of verdict opposition brief cite check.              E. Motions

O&G    19729     2/27/2018       Jahan C. Sagafi    0.20    Discuss work allocation, damages arguments.                                              F. Strategy
O&G    19730     2/27/2018       Jahan C. Sagafi    0.40    Revise decertification opposition.                                                       E. Motions
O&G    19731     2/27/2018       Jahan C. Sagafi    0.20    Discuss framing of fluctuating workweek arguments.                                       E. Motions
O&G    19732     2/27/2018        Christine Park    0.20    Correspondence to MJS and JWG re exhibits compilation for opposition briefs re           F. Strategy
                                                            Defendant's 50(b) and damages motions; review case file re same.
O&G    19733     2/27/2018       Christine Park     1.40    Compile list of trial transcript cites from opposition to Defendant's 50(b) motion;      E. Motions
                                                            correspondence with AXM re same.
O&G    19734     2/27/2018       Christine Park     0.80    Compile transcript excerpts and unpublished cases re opposition to Defendant's           F. Strategy
                                                            briefing re damages.
O&G    19735     2/27/2018       Christine Park     0.10    Conference with AXM re transcript cites compilation re Plaintiffs' opposition to 50(b)   E. Motions
                                                            motion.
O&G    19736     2/27/2018       Christine Park     1.20    Review 50(b) motion and correspondence with AXM re pulling and preparing transcript      E. Motions
                                                            cites for submission to the Court.
O&G    19737     2/27/2018      Ashley Morales      0.40    Review CHP email re assignments to prepare for motions.                                  E. Motions
O&G    19738     2/27/2018      Ashley Morales      3.20    Begin to pull transcript citations.                                                      E. Motions
O&G    19739     2/27/2018      Ashley Morales      0.10    Conference with CHP re transcript cites compilation re Plaintiffs' opposition to 50(b)   E. Motions
                                                            motion.
O&G    19740     2/28/2018     Michael J. Scimone   1.10    Review revisions to opposition to Defendants' damages brief.                             E. Motions
O&G    19741     2/28/2018     Michael J. Scimone   1.80    Revise opposition to Defendants' jury notice of verdict motion.                          E. Motions
O&G    19742     2/28/2018     Michael J. Scimone   0.70    Telephone conference with co‐counsel re post‐trial briefing strategy.                    E. Motions
O&G    19743     2/28/2018     Jared W. Goldman     0.60    Conference with Plaintiffs' counsel.                                                     F. Strategy

                                                                  Page 666 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 668 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                        Code
O&G    19744     2/28/2018     Jared W. Goldman        1.80 Review trial transcript; pull evidence for jury notice of verdict opposition brief.          E. Motions

O&G    19745     2/28/2018     Jared W. Goldman       0.10 Correspondence with LIM re jury notice of verdict cite check.                                 E. Motions
O&G    19746     2/28/2018     Jared W. Goldman       0.10 Correspondence with LBB re cite checking jury notice of verdict brief.                        E. Motions
O&G    19747     2/28/2018     Jared W. Goldman       0.10 Correspondence with MJS, CHP re filing jury notice of verdict opposition and damages          E. Motions
                                                           opposition briefs.
O&G    19748     2/28/2018     Jared W. Goldman       0.10 Solicit cite checkers for jury notice of verdict opposition brief.                            E. Motions
O&G    19749     2/28/2018       Christine Park       1.80 Organize and file trial documents with Records Department.                                    E. Motions
O&G    19750     2/28/2018       Christine Park       1.70 Compile transcript cites from oppositions to Defendant's 50(b) and damages briefing.          E. Motions

O&G    19751     2/28/2018        Christine Park      1.30 Draft JCS's declaration in support of Plaintiffs' oppositions to Defendant's 50(b) and        E. Motions
                                                           damages motions.
O&G    19752     2/28/2018        Christine Park      0.20 Correspondence with AXM re transcript excerpts for Plaintiffs' opposition against             E. Motions
                                                           Defendant's 50(b) and damages motions.
O&G    19753     2/28/2018        Christine Park      0.90 Compile exhibits to Plaintiffs' opposition to Defendant's 50(b) and damages motions;          E. Motions
                                                           correspondence with AXM re trial transcript excerpts.
O&G    19754     2/28/2018      Ashley Morales        1.00 Quality check citation pulls.                                                                 E. Motions
O&G    19755     2/28/2018      Ashley Morales        2.30 Pull pages from trial transcripts to be cited in motion.                                      E. Motions
O&G    19756     2/28/2018      Ashley Morales        1.60 Pull review citations to be pulled.                                                           E. Motions
O&G    19757     3/1/2018      Michael J. Scimone     1.20 Review revisions to draft opposition to damages motion.                                       E. Motions
O&G    19758     3/1/2018      Michael J. Scimone     0.50 Telephone conference with co‐counsel T. Jackson, co‐counsel G. Casey re edits to              E. Motions
                                                           damages opposition.
O&G    19759     3/1/2018      Michael J. Scimone     3.80 Review revisions to decertification opposition; compile record cites for same.                E. Motions

O&G    19760     3/1/2018      Michael J. Scimone     2.80   Revise brief in opposition to CSC's damages brief.                                          E. Motions
O&G    19761     3/1/2018      Jared W. Goldman       3.40   Input jury notice of verdict opposition brief cite checks.                                  E. Motions
O&G    19762     3/1/2018      Jared W. Goldman       0.10   Correspondence with JCS, MJS re billing records.                                            F. Strategy
O&G    19763     3/1/2018      Jared W. Goldman       0.30   Conference with class member re age discrimination claims, case update.                     A. Investigation
O&G    19764     3/1/2018        Christine Park       1.00   Review and compile updated exhibits and transcripts cites for opposition to                 E. Motions
                                                             Defendant's 50(b) and damages motions.
O&G    19765     3/1/2018         Christine Park      0.20   Edit JCS declaration re updated exhibits list for Plaintiffs' opposition to Defendant's     E. Motions
                                                             50(b) and damages motions.
O&G    19766     3/1/2018         Christine Park      0.20   Telephone conference with class member re trial results; update case file re class          A. Investigation
                                                             member's updated contact information.
O&G    19767     3/1/2018         Christine Park      0.30   Compile transcript citations from oppositions to Defendant's 50(b) and damages              E. Motions
                                                             motions.
O&G    19768     3/2/2018      Michael J. Scimone     4.50   Final edits to jury notice of verdict opposition; supervise filing of same.                 E. Motions
O&G    19769     3/2/2018      Michael J. Scimone     4.10   Review co‐counsel edits to damages brief; revise, finalize, and supervise filing of same.   E. Motions

O&G    19770     3/2/2018      Khristine A. De Leon   0.30 Check table of authorities and table of contents with AXM for post‐trial brief.               E. Motions

                                                                    Page 667 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 669 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper        Hours Description                                                                                       Code
O&G    19771     3/2/2018     Jared W. Goldman      5.60 Proof and finalize jury notice of verdict opposition brief, FWW opposition brief, and JCS   E. Motions
                                                         declaration; supervise filing re same.
O&G    19772     3/2/2018     Jared W. Goldman      0.10 Respond to class member inquiries.                                                          A. Investigation
O&G    19773     3/2/2018     Jared W. Goldman      0.10 Correspondence with CHP, AXM re JCS declaration.                                            E. Motions
O&G    19774     3/2/2018     Jared W. Goldman      0.30 Conference with MJS, CHP, AXM re JCS declaration and exhibits.                              F. Strategy
O&G    19775     3/2/2018     Jared W. Goldman      0.40 Review JCS declaration and exhibits.                                                        E. Motions
O&G    19776     3/2/2018       Jahan C. Sagafi     0.20 Finalize damages briefing                                                                   E. Motions
O&G    19777     3/2/2018        Christine Park     1.00 Compile table of authorities and table of contents for Plaintiffs' opposition to            E. Motions
                                                         Defendant's 50(b) motion.
O&G    19778     3/2/2018       Christine Park      2.60 Compile exhibits re Plaintiffs' responsive briefing to Defendant's 50(b) and damages        E. Motions
                                                         motions (no charge).
O&G    19779     3/2/2018       Christine Park      1.00 Supervise filing of Plaintiffs' responsive briefs to Defendant's post‐trial filings.        E. Motions

O&G    19780     3/2/2018       Christine Park     2.80 Compile TOA and TOC for Plaintiffs' opposition to Defendant's damages motion.                E. Motions

O&G    19781     3/2/2018       Christine Park     0.10 Review citations to Banford in Plaintiffs' opposition to Defendant's 50(b) motion.           E. Motions

O&G    19782     3/2/2018        Christine Park    0.20 Correspondence to AXM and JWG re preparation of Plaintiffs' oppositions.                     E. Motions
O&G    19783     3/2/2018        Christine Park    0.30 Conference with MJS, AXM, and JWG re plaintiffs' opposition briefs.                          E. Motions
O&G    19784     3/2/2018       Ashley Morales     0.60 Quality check table of contents and table of authorities for briefs.                         E. Motions
O&G    19785     3/2/2018       Ashley Morales     2.10 Assist with tasks leading up to filing.                                                      E. Motions
O&G    19786     3/3/2018       Jahan C. Sagafi    0.10 Discuss damages briefing arguments.                                                          E. Motions
O&G    19787     3/5/2018     Jared W. Goldman     0.20 Update case file re fee petition resources.                                                  E. Motions
O&G    19788     3/5/2018       Jahan C. Sagafi    0.10 Prepare fee motion.                                                                          E. Motions
O&G    19789     3/5/2018       Jahan C. Sagafi    0.10 Discuss settlement strategy with team.                                                       H. Settlement
O&G    19790     3/5/2018        Christine Park    1.00 Update case file re Plaintiffs' briefing in opposition to Defendant's 50(b) and              F. Strategy
                                                        decertification motions and briefing re remedies and damages calculation.
O&G    19791     3/5/2018       Christine Park     2.50 Compile courtesy copies of Plaintiffs' briefing in opposition to Defendant's 50(b) and       F. Strategy
                                                        decertification motions and briefing re remedies and damages calculation.

O&G    19792     3/5/2018       Christine Park     0.40 Draft enclosure letter re courtesy copies of Plaintiffs' briefing in opposition to           F. Strategy
                                                        Defendant's 50(b) and decertification motions and briefing re remedies and damages
                                                        calculation; prepare all for shipment to the Court.
O&G    19793     3/5/2018       Christine Park     0.10 Update case file re fee petition research per JWG's direction.                               F. Strategy
O&G    19794     3/6/2018     Michael J. Scimone   0.80 Review Defendant's filings re damages issues.                                                E. Motions
O&G    19795     3/6/2018      Jahan C. Sagafi     0.20 Confirm payment to vendors.                                                                  F. Strategy
O&G    19796     3/7/2018     Michael J. Scimone   0.50 Telephone conference with co‐counsel re strategy for opposing motion to strike expert        F. Strategy
                                                        report.
O&G    19797     3/7/2018     Michael J. Scimone   0.30 Correspondence with JCS re request for court conference.                                     F. Strategy
O&G    19798     3/7/2018     Michael J. Scimone   0.50 Review CSC's opposition to damages brief.                                                    E. Motions

                                                                Page 668 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 670 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                                         Code
O&G    19799     3/7/2018      Michael J. Scimone    0.20   Correspondence with JCS re team telephone conference agenda.                                 F. Strategy
O&G    19800     3/7/2018       Jahan C. Sagafi      0.20   Further discussion re motion to strike and damages analyses.                                 E. Motions
O&G    19801     3/7/2018       Jahan C. Sagafi      0.30   Discuss damages briefing and next steps.                                                     E. Motions
O&G    19802     3/7/2018        Christine Park      0.50   Update case file re Defendant's oppositions to Plaintiffs' post‐trial briefing re remedies   F. Strategy
                                                            and damages calculations, and Defendant's motion to strike Plaintiffs' expert witness
                                                            testimony.
O&G    19803     3/8/2018      Jared W. Goldman     0.10    Respond to class member inquiries.                                                           A. Investigation
O&G    19804     3/8/2018      Jared W. Goldman     0.10    Correspondence re response to class member inquiry.                                          A. Investigation
O&G    19805     3/8/2018        Jahan C. Sagafi    0.20    Correspondence with Defendant and team re damages briefing and status conference             E. Motions
                                                            with court.
O&G    19806     3/9/2018      Michael J. Scimone   0.30    Draft request for status conference.                                                         E. Motions
O&G    19807     3/9/2018      Jared W. Goldman     0.10    Correspondence with JCS, MJS re G. Trahan.                                                   A. Investigation
O&G    19808     3/9/2018      Jared W. Goldman     0.10    Conference with CHP re class list issues.                                                    A. Investigation
O&G    19809     3/9/2018      Jared W. Goldman     0.30    Draft correspondence to team re G. Trahan.                                                   A. Investigation
O&G    19810     3/9/2018        Jahan C. Sagafi    0.60    Discuss strategy re damages briefing and upcoming conference request;                        E. Motions
                                                            correspondence with Defendant re same.
O&G    19811     3/9/2018        Christine Park     0.10    Conference with JWG re on‐going and upcoming paralegal tasks.                                F. Strategy
O&G    19812     3/9/2018        Christine Park     0.20    Correspondence with JWG re class member status of 3 case inquiries; review case file         A. Investigation
                                                            re same.
O&G    19813     3/10/2018     Jared W. Goldman     0.10    Correspondence with CHP re class list issues.                                                F. Strategy
O&G    19814     3/12/2018     Michael J. Scimone   0.20    Conference with JCS, co‐counsel T. Jackson, co‐counsel D. Ranahan, co‐counsel G.             F. Strategy
                                                            Casey re damages hearing.
O&G    19815     3/12/2018     Jared W. Goldman     0.20    Correspondence with class members re response to class member inquiries.                     A. Investigation
O&G    19816     3/12/2018     Jared W. Goldman     0.10    Correspondence with class member re class member inquiry.                                    A. Investigation
O&G    19817     3/12/2018       Jahan C. Sagafi    0.10    Discuss allocation of costs with team.                                                       F. Strategy
O&G    19818     3/12/2018       Jahan C. Sagafi    0.90    Meet and confer with Defendant and discuss with team damages hearing and further             F. Strategy
                                                            briefing; correspondence with Court re same.
O&G    19819     3/12/2018       Christine Park     0.40    Review and update case file re communications with case inquiries and class members          A. Investigation
                                                            re case status.
O&G    19820     3/12/2018       Christine Park     0.20    Telephone conference with class member re case status; review and update case file           A. Investigation
                                                            log re same; correspondence to JWG re same.
O&G    19821     3/12/2018        Christine Park    0.10    Update case file re EVS's notice of withdrawal.                                              F. Strategy
O&G    19822     3/13/2018     Jared W. Goldman     0.30    Conference with class member re class member inquiry.                                        A. Investigation
O&G    19823     3/13/2018       Jahan C. Sagafi    0.10    Discuss letter to court re timing of CMC.                                                    F. Strategy
O&G    19824     3/14/2018        Stephanie Yu      0.10    Search and pull verdict and judgment for AAJ; correspondence with JCS and T. Legere          F. Strategy
                                                            re same.
O&G    19825     3/14/2018     Michael J. Scimone   0.40    Telephone conference with co‐counsel re strategy for hearing on damages.                     F. Strategy
O&G    19826     3/14/2018     Michael J. Scimone   0.10    Finalize letter request for hearing; supervise filing of same.                               G. Court
O&G    19827     3/14/2018     Jared W. Goldman     0.30    Draft correspondence to team re spoliation.                                                  E. Motions
O&G    19828     3/14/2018     Jared W. Goldman     0.10    Respond to class member inquiries re case status.                                            A. Investigation

                                                                  Page 669 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 671 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper       HoursDescription                                                                                 Code
O&G    19829     3/14/2018     Jared W. Goldman      0.50Conference with Plaintiffs' counsel re motion to strike, damages rulings.            F. Strategy
O&G    19830     3/14/2018       Jahan C. Sagafi     0.40Discuss and revise letter to court and strategy for remedies finalization.           E. Motions
O&G    19831     3/14/2018        Christine Park     0.20Review case file re email productions for class members.                             A. Investigation
O&G    19832     3/14/2018        Christine Park     0.20File correspondence to the Court with the D. Connecticut.                            E. Motions
O&G    19833     3/14/2018        Christine Park     0.30Prepare correspondence to the Court for filing with the D. Connecticut.              E. Motions
O&G    19834     3/14/2018        Christine Park     0.10Update case file re Plaintiffs' correspondence to the Court.                         F. Strategy
O&G    19835     3/15/2018     Michael J. Scimone    0.50Review filings re damages and data issues.                                           E. Motions
O&G    19836     3/15/2018     Michael J. Scimone    0.40Telephone conference with co‐counsel re scheduling hearing strategy.                 F. Strategy
O&G    19837     3/15/2018     Michael J. Scimone    0.40Draft and file letter re scheduling conference.                                      E. Motions
O&G    19838     3/15/2018     Jared W. Goldman      0.10Correspondence to Plaintiffs' counsel re potential spoliation issue.                 E. Motions
O&G    19839     3/15/2018       Jahan C. Sagafi     0.40Discuss and revise letter to court re telephone conference.                          E. Motions
O&G    19840     3/15/2018        Christine Park     0.10Update case file re Defendant's response to Plaintiffs' motion for a scheduling      F. Strategy
                                                         conference.
O&G    19841     3/15/2018       Christine Park     0.50 Review Defendant's productions re class members' e‐mail correspondence;              D. Doc. Revw.
                                                         correspondence with JWG re same.
O&G    19842     3/16/2018     Michael J. Scimone   0.40 Review Defendant's reply re motion to decertify; correspondence with co‐counsel re   E. Motions
                                                         same.
O&G    19843     3/16/2018     Michael J. Scimone   0.20 Conference with JWG re timing of opposition to motion to strike D. Breshears.        E. Motions

O&G    19844     3/16/2018     Jared W. Goldman     0.10    Correspondence with class member re class member inquiry.                         A. Investigation
O&G    19845     3/16/2018       Jahan C. Sagafi    0.30    Discuss motion to strike opposition and decertification response.                 E. Motions
O&G    19846     3/16/2018        Christine Park    0.10    Update case file re Defendant's reply re motion to decertify.                     F. Strategy
O&G    19847     3/16/2018        Christine Park    0.10    Update case file re Plaintiffs' correspondence of 2018‐03‐15 to the Court.        F. Strategy
O&G    19848     3/19/2018     Michael J. Scimone   2.10    Draft correspondence to J. Arterton re proposals for conference.                  E. Motions
O&G    19849     3/19/2018        Christine Park    0.20    Update case file re case inquiries, and correspondence to JWG re same.            F. Strategy
O&G    19850     3/20/2018     Michael J. Scimone   0.20    Conference with JWG re opposition to motion to strike.                            E. Motions
O&G    19851     3/20/2018     Jared W. Goldman     0.10    Conference with MJS re opposition to motion to strike.                            F. Strategy
O&G    19852     3/21/2018     Michael J. Scimone   0.80    Conference with co‐counsel re responding to motion to strike expert report;       F. Strategy
                                                            conference with JCS re same.
O&G    19853     3/21/2018     Michael J. Scimone   4.40    Draft opposition to motion to strike D. Breshears.                                E. Motions
O&G    19854     3/21/2018     Michael J. Scimone   3.20    Review CSC motion to strike; outline opposition to same.                          E. Motions
O&G    19855     3/21/2018     Jared W. Goldman     0.80    Draft portion of motion to strike expert report brief; circulate to MJS.          E. Motions
O&G    19856     3/21/2018     Jared W. Goldman     0.80    Research re summary witnesses; correspondence to MJS re same.                     E. Motions
O&G    19857     3/21/2018       Jahan C. Sagafi    0.80    Revise and discuss motions and process; outline expert arguments.                 E. Motions
O&G    19858     3/21/2018       Jahan C. Sagafi    0.10    Discuss motion to strike and data production.                                     E. Motions
O&G    19859     3/22/2018     Michael J. Scimone   8.10    Draft opposition to CSC's motion to strike.                                       E. Motions
O&G    19860     3/22/2018     Jared W. Goldman     0.70    Revise portion of motion to strike opposition brief; circulate to MJS.            E. Motions
O&G    19861     3/23/2018     Michael J. Scimone   6.10    Draft, reivse, and finalize opposition to motion to strike D. Breshears.          E. Motions
O&G    19862     3/23/2018       Jahan C. Sagafi    0.60    Discuss motion to strike expert; edit declaration.                                E. Motions



                                                                  Page 670 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 672 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                   Code
O&G    19863     3/23/2018       Christine Park      0.30 File Plaintiffs' response to Defendant's motion to strike the expert testimony of D.   F. Strategy
                                                          Breshears; update case file re same.
O&G    19864     3/23/2018       Christine Park      0.80 Compile table of authorities and table of contents re Plaintiffs' memorandum of law in F. Strategy
                                                          opposition to Defendant's motion to strike Plaintiffs' expert's testimony.

O&G    19865     3/23/2018       Christine Park     1.00 Proofread and finalize JCS's declaration in support of Plaintiffs' opposition to        E. Motions
                                                         Defendant's motion to strike the expert report of D. Breshears.
O&G    19866     3/26/2018     Jared W. Goldman     1.30 Update class member inquiry case file.                                                  A. Investigation
O&G    19867     3/26/2018     Jared W. Goldman     0.10 Correspondence with co‐counsel G. Casey re class member communications.                 A. Investigation
O&G    19868     3/26/2018       Christine Park     1.00 Compile prior communications with class members and case inquiries; correspondence      A. Investigation
                                                         with JWG re same.
O&G    19869     3/26/2018       Christine Park     0.30 Correspondence to co‐counsel re case inquiries and communications with class            A. Investigation
                                                         members.
O&G    19870     3/26/2018       Christine Park     1.70 Conduct contact information research for class members; correspondence to co‐           A. Investigation
                                                         counsel re same.
O&G    19871     3/26/2018       Christine Park     0.10 Correspondence with JWG and MJS re communications with case inquiries.                  A. Investigation
O&G    19872     3/27/2018     Jared W. Goldman     0.80 Update case file re class member communications re job title issues.                    A. Investigation
O&G    19873     3/27/2018       Christine Park     0.60 Correspondence with JWG re communications with level 3 system administrators;           A. Investigation
                                                         review and update case file re same.
O&G    19874     3/27/2018       Christine Park     2.40 Review case file, Defendant's productions, and prior correspondence re                  F. Strategy
                                                         communications with Senior‐level System Administrators.
O&G    19875     3/27/2018       Christine Park     0.20 Telephone conference with class member re case status; update case file re same.        A. Investigation

O&G    19876     4/2/2018      Jared W. Goldman     0.10 Correspondence with MTL re courtesy copies in accordance with Court's email.            F. Strategy

O&G    19877     4/2/2018      Jared W. Goldman     0.10   Correspondence with JCS re courtesy copies.                                           F. Strategy
O&G    19878     4/2/2018        Jahan C. Sagafi    0.10   Correspondence with court and team re courtesy copies.                                F. Strategy
O&G    19879     4/3/2018      Michael J. Scimone   1.20   Review Encino Motors case; correspondence with JCS, co‐counsel re same.               E. Motions
O&G    19880     4/3/2018      Jared W. Goldman     0.50   Review Encino decision.                                                               E. Motions
O&G    19881     4/3/2018        Jahan C. Sagafi    0.20   Discuss issues for jury notice of verdict in light of Encino Motorcars.               E. Motions
O&G    19882     4/5/2018         Christine Park    0.20   Update case file re updated contact information for class member; correspondence to   A. Investigation
                                                           class member's wife re same.
O&G    19883     4/5/2018        Christine Park     0.60   Research updated contact information for 13 California class members;                 A. Investigation
                                                           correspondence with co‐counsel re same.
O&G    19884     4/6/2018      Michael J. Scimone   0.30   Review Defendant's reply in support of motion to strike expert report.                E. Motions
O&G    19885     4/9/2018        Christine Park     0.10   Update case file re Defendant's reply re Defendant's Daubert motion re expert D.      F. Strategy
                                                           Breshears.
O&G    19886     4/10/2018     Jared W. Goldman     0.20   Conference with CHP re opt‐in data issues.                                            A. Investigation
O&G    19887     4/10/2018     Jared W. Goldman     0.10   Correspondence with CHP re class member inquiries.                                    A. Investigation
O&G    19888     4/10/2018       Christine Park     1.00   Compile list of actual and potential class members for JWG's review.                  A. Investigation

                                                                 Page 671 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 673 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper       Hours Description                                                                                     Code
O&G    19889     4/11/2018       Jahan C. Sagafi     0.10 Discuss upcoming telephonic hearing.                                                     G. Court
O&G    19890     4/11/2018        Christine Park     2.40 Compile list of putative and actual class and collective members for JWG's review.       F. Strategy

O&G    19891     4/11/2018       Christine Park     0.60 Telephone conferences and correspondence to 3 putative class members re case              A. Investigation
                                                         status; review case file re same; update case file telephone conference log re same.

O&G    19892     4/11/2018       Christine Park     0.40 Telephone conference to putative class member re joining the lawsuit; correspondence A. Investigation
                                                         to putative class member re same; update case file telephone conference log re same.

O&G    19893     4/12/2018     Jared W. Goldman     0.10   Review class issues list from CHP.                                                      A. Investigation
O&G    19894     4/12/2018     Jared W. Goldman     0.10   Correspondence to co‐counsel D. Ranahan re systems administrator data.                  B. Discovery
O&G    19895     4/12/2018       Jahan C. Sagafi    0.10   Coordinate schedules for telephonic hearing.                                            G. Court
O&G    19896     4/12/2018        Christine Park    0.40   Correspondence to JWG re putative and actual class member inquiries re case.            A. Investigation

O&G    19897     4/12/2018       Christine Park     0.20 Update case file re order granting Plaintiffs' motion for telephonic status conference;   F. Strategy
                                                         calendar deadline re same.
O&G    19898     4/16/2018     Jared W. Goldman     0.30 Review class issues list; correspondence with CHP re same.                                A. Investigation
O&G    19899     4/16/2018       Christine Park     2.80 Correspondence with JWG re putative and actual class members' case inquiries              A. Investigation
                                                         requiring attorney review; draft summaries re same for JWG's review.

O&G    19900     4/16/2018       Christine Park     0.20   Telephone conference to class members re case status.                                   A. Investigation
O&G    19901     4/17/2018     Michael J. Scimone   0.40   Telephone conference with co‐counsel re status hearing.                                 F. Strategy
O&G    19902     4/17/2018     Jared W. Goldman     0.50   Conference with team re 4/18 status conference.                                         F. Strategy
O&G    19903     4/17/2018     Jared W. Goldman     0.10   Correspondence with senior professional re job title.                                   A. Investigation
O&G    19904     4/17/2018     Jared W. Goldman     0.10   Correspondence with class member re case update.                                        A. Investigation
O&G    19905     4/17/2018     Jared W. Goldman     0.10   Correspondence with Senior Professional re eligibility.                                 A. Investigation
O&G    19906     4/17/2018     Jared W. Goldman     0.20   Correspondence with class member re referral.                                           A. Investigation
O&G    19907     4/17/2018     Jared W. Goldman     0.20   Correspondence with CHP re class list issues.                                           A. Investigation
O&G    19908     4/17/2018       Christine Park     0.20   Update case file re JWG's correspondence and communications with case inquiries.        A. Investigation

O&G    19909     4/17/2018       Christine Park     0.50 Review Defendant's productions re employment information for opt‐in Plaintiffs;           A. Investigation
                                                         compile list of opt‐ins for attorney review.
O&G    19910     4/18/2018     Michael J. Scimone   0.70 Telephone conference with co‐counsel to moot for court hearing re damages.                F. Strategy

O&G    19911     4/18/2018     Michael J. Scimone   0.80 Attend telephonic court conference.                                                       G. Court
O&G    19912     4/18/2018     Michael J. Scimone   0.30 Conference with co‐counsel re follow‐up from conference with court on damages.            F. Strategy

O&G    19913     4/18/2018     Michael J. Scimone   0.30 Review recent case law on liquidated damages.                                             E. Motions
O&G    19914     4/18/2018     Michael J. Scimone   3.60 Prepare for court conference and argument on fluctuating workweek.                        G. Court
O&G    19915     4/18/2018     Jared W. Goldman     0.10 Review voicemail for class member re job duties.                                          A. Investigation

                                                                 Page 672 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 674 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                   Code
O&G    19916     4/18/2018     Jared W. Goldman      0.90   Attend telephonic status conference.                                                   G. Court
O&G    19917     4/18/2018     Jared W. Goldman      0.10   Respond to class member inquiries.                                                     A. Investigation
O&G    19918     4/18/2018       Christine Park      4.20   Review Defendant's productions re opt‐in Plaintiffs' employment information; compile   D. Doc. Revw.
                                                            list of Plaintiffs requiring attorney review.
O&G    19919     4/18/2018       Christine Park     1.40    Prepare model responses to case inquiries.                                             A. Investigation
O&G    19920     4/18/2018       Christine Park     0.50    Review and update case file log re communications with actual and putative class       A. Investigation
                                                            members.
O&G    19921     4/18/2018       Christine Park     0.20    Update calendared deadline re telephone contact information re conference with the     F. Strategy
                                                            Court; correspondence with JWG re same.
O&G    19922     4/18/2018       Christine Park     0.40    Correspondence with case inquirer re case; update case file log re same.               A. Investigation
O&G    19923     4/18/2018       Christine Park     0.40    Draft correspondence to case inquire re case; correspondence with JWG re same.         A. Investigation

O&G    19924     4/18/2018       Christine Park     0.70 Telephone conference with class member re case status, correspondence with same           A. Investigation
                                                         and JWG re same, and update case file re contact information for same.

O&G    19925     4/19/2018     Jared W. Goldman     0.10 Conference with Seniors re job title.                                                     A. Investigation
O&G    19926     4/19/2018       Christine Park     3.00 Review Defendant's productions re employment information for opt‐in Plaintiffs.           D. Doc. Revw.

O&G    19927     4/19/2018       Christine Park     0.10 Update case file log re JWG's telephone conference with ex‐collective member re case      A. Investigation
                                                         status.
O&G    19928     4/20/2018     Michael J. Scimone   1.40 Review Defendant's notices of supplemental authority; research re same.                   E. Motions
O&G    19929     4/20/2018     Jared W. Goldman     0.40 Review CSC’s NSAs.                                                                        E. Motions
O&G    19930     4/23/2018     Jared W. Goldman     0.20 Correspondence with co‐counsel D. Hutchinson re CMWA liquidated damages.                  E. Motions

O&G    19931     4/23/2018     Jared W. Goldman     1.00 Research stacked liquidated damages re CSC's NSA.                                         E. Motions
O&G    19932     4/23/2018       Jahan C. Sagafi    0.10 Discuss potential to response defendant's notice of supplemental authority.               E. Motions
O&G    19933     4/23/2018        Christine Park    0.10 Update case file re Defendant's notice of supplemental authority re damages briefing.     F. Strategy

O&G    19934     4/23/2018       Christine Park     0.10 Update case file re Defendant's notice of supplemental authority re 50(b) and             F. Strategy
                                                         decertification motions.
O&G    19935     4/24/2018       Christine Park     1.40 Review Defendant's productions re employment information for opt‐in plaintiffs            D. Doc. Revw.
                                                         requiring attorney follow‐up.
O&G    19936     4/24/2018       Christine Park     0.10 Update case file re order vacating case referral to Magistrate Judge.                     F. Strategy
O&G    19937     4/24/2018       Christine Park     0.50 Telephone conference with class member re case status; review case file re consent to     A. Investigation
                                                         join filing status of class member; update case file re contact information for class
                                                         membr; update case file log re same.
O&G    19938     4/24/2018       Christine Park     0.40 Telephone conference with class member re case status; update case file log re same.      A. Investigation

O&G    19939     4/25/2018       Jahan C. Sagafi    0.30 Discuss post‐trial and appeal roles.                                                      E. Motions



                                                                  Page 673 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 675 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                    Code
O&G    19940     4/26/2018       Christine Park       0.10 Correspondence with class member and JWG re contesting CSC's designation of his job     B. Discovery
                                                           level.
O&G    19941     4/26/2018       Christine Park       0.30 Telephone conference with class member re CSC's senior‐level designation of part of     A. Investigation
                                                           his employment period; review and update case file re same.
O&G    19942     4/27/2018       Christine Park       0.20 Correspondence with court reporter re transcript of conference for 2018‐04‐18; review   F. Strategy
                                                           the Court's procedures re ordering same.
O&G    19943     4/27/2018        Christine Park      0.10 Correspondence with MJS and JWG re court conference of 2018‐04‐18.                      F. Strategy
O&G    19944     4/29/2018     Jared W. Goldman       0.30 Draft case update letter to class members.                                              A. Investigation
O&G    19945     4/30/2018     Michael J. Scimone     0.20 Review draft class member intake protocol.                                              A. Investigation
O&G    19946     4/30/2018       Jahan C. Sagafi      0.10 Discuss work allocation.                                                                F. Strategy
O&G    19947     4/30/2018        Christine Park      0.40 Update case file log re communications from 3 class members re case status;             A. Investigation
                                                           correspondence to 1 class member re updated contact information.
O&G    19948     4/30/2018       Christine Park       0.30 Correspondence with JWG re case update information; review case file re prior           A. Investigation
                                                           communications to opt‐in class members.
O&G    19949     5/1/2018        Christine Park       0.20 Compile class list information in database.                                             B. Discovery
O&G    19950     5/1/2018        Christine Park       0.40 Telephone conference with class member re case status, update case file re contact      A. Investigation
                                                           information for same, and correspondence to JWG re same.
O&G    19951     5/1/2018        Christine Park       0.20 Correspondence with class member re telephone conference with JWG; update case          A. Investigation
                                                           file telephone conference log re same.
O&G    19952     5/2/2018      Jared W. Goldman       0.10 Correspondence with CHP re class member inquiries.                                      A. Investigation
O&G    19953     5/2/2018      Jared W. Goldman       0.20 Conference with class member re case update.                                            A. Investigation
O&G    19954     5/2/2018      Jared W. Goldman       0.10 Correspondence with team re mass correspondence to class re case update.                A. Investigation
O&G    19955     5/2/2018      Jared W. Goldman       0.20 Revise update to class members.                                                         A. Investigation
O&G    19956     5/2/2018      Jared W. Goldman       0.80 Draft mass correspondence to class members re case update.                              A. Investigation
O&G    19957     5/2/2018        Jahan C. Sagafi      0.10 Discuss correspondence with class members re status of case.                            A. Investigation
O&G    19958     5/2/2018         Christine Park      0.10 Telephone conference with opt‐in Plaintiffre case status; correspondence with JWG re    A. Investigation
                                                           same.
O&G    19959     5/2/2018        Christine Park       0.20 Correspondence with JWG re opt‐in Plaintiff; review case file re same.                  A. Investigation
O&G    19960     5/3/2018      Part Time Paralegal    1.60 [HSA]‐ Compile opt‐in Plaintiffs’ contact information from consent to join forms.       F. Strategy

O&G    19961     5/3/2018      Jared W. Goldman      0.10 Correspondence with team re email update to class members.                               A. Investigation
O&G    19962     5/3/2018      Christopher Truong    2.00 Compile opt‐in Plaintiffs’ contact information from consent to join forms.               F. Strategy
O&G    19963     5/3/2018        Christine Park      2.80 Prepare mailing list re update message to class, and correspondence with HSA, CXT,       A. Investigation
                                                          MTL, and BXS re same.
O&G    19964     5/4/2018      Jared W. Goldman      0.20 Correspondence with JCS, MJS re class member correspondence.                             A. Investigation
O&G    19965     5/4/2018      Jared W. Goldman      0.10 Correspondence with CHP and MTL re correspondence to class members.                      A. Investigation
O&G    19966     5/4/2018        Jahan C. Sagafi     0.30 Review and discuss class notice and responses to class members.                          A. Investigation
O&G    19967     5/4/2018         Christine Park     0.10 Correspondence with JWG re notices sent to class members and opt‐in plaintiffs;          A. Investigation
                                                          review case file re same.
O&G    19968     5/4/2018        Christine Park      0.10 Update case file re correspondence from class members re lawsuit.                        A. Investigation

                                                                  Page 674 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 676 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours Description                                                                                   Code
O&G    19969     5/7/2018      Michael J. Scimone    0.20 Review correspondence to team re class member inquiries re damages.                    A. Investigation
O&G    19970     5/7/2018      Jared W. Goldman      1.00 Draft correspondence to team re responses to inquires re unrecorded hours; review      A. Investigation
                                                          case file re same; correspondence with JCS and MJS re same (.2).
O&G    19971     5/7/2018        Jahan C. Sagafi     0.20 Discuss class member questions re damages calculations.                                A. Investigation
O&G    19972     5/8/2018      Jared W. Goldman      0.20 Correspondence with class member.                                                      A. Investigation
O&G    19973     5/8/2018      Jared W. Goldman      0.10 Correspondence with class member.                                                      A. Investigation
O&G    19974     5/8/2018      Jared W. Goldman      0.40 Respond to class member inquiries.                                                     A. Investigation
O&G    19975     5/8/2018      Jared W. Goldman      0.40 Conference with CXT re responding to class member inquiries.                           A. Investigation
O&G    19976     5/8/2018      Jared W. Goldman      0.10 Correspondence with CXT re class list issues.                                          A. Investigation
O&G    19977     5/8/2018      Jared W. Goldman      0.20 Correspondence to MTL re class list issues.                                            A. Investigation
O&G    19978     5/8/2018      Christopher Truong    0.10 Update contact log re communications with class members and opt‐ins per JWG.           A. Investigation

O&G    19979     5/8/2018      Christopher Truong   0.40   Conference with JWG re upcoming project assignments.                                  F. Strategy
O&G    19980     5/9/2018      Jared W. Goldman     0.10   Correspondence with class member.                                                     A. Investigation
O&G    19981     5/9/2018      Jared W. Goldman     0.30   Conference with class member.                                                         A. Investigation
O&G    19982     5/9/2018      Jared W. Goldman     0.10   Conference with CXT re telephone conference log.                                      A. Investigation
O&G    19983     5/9/2018      Jared W. Goldman     0.10   Correspondence with MJS re class member inquiry.                                      A. Investigation
O&G    19984     5/9/2018      Christopher Truong   2.20   Draft new contact log per JWG; respond to class member inquiries re new contact       A. Investigation
                                                           information.
O&G    19985     5/10/2018     Jared W. Goldman     0.20   Conference with class member re damages.                                              A. Investigation
O&G    19986     5/10/2018     Jared W. Goldman     0.10   Respond to class member inquiry.                                                      A. Investigation
O&G    19987     5/10/2018     Jared W. Goldman     0.10   Correspondence with MJS re class member inquiry.                                      A. Investigation
O&G    19988     5/10/2018     Christopher Truong   0.40   Update contact log.                                                                   A. Investigation
O&G    19989     5/10/2018     Christopher Truong   1.00   Update paralegal case memo.                                                           F. Strategy
O&G    19990     5/11/2018     Christopher Truong   0.30   Respond to telephone conference from potential class members and opt‐ins; update      A. Investigation
                                                           telephone conference log re same.
O&G    19991     5/14/2018     Jared W. Goldman     0.10   Correspondence with T. Gow, CXT re transcript of 4/27 conference.                     F. Strategy
O&G    19992     5/14/2018     Jared W. Goldman     0.10   Conference with class member re deceased class member.                                A. Investigation
O&G    19993     5/14/2018     Jared W. Goldman     0.10   Leave voicemail for class member.                                                     A. Investigation
O&G    19994     5/14/2018     Christopher Truong   0.10   Update master class list per JWG's revisions.                                         A. Investigation
O&G    19995     5/14/2018     Christopher Truong   0.20   Update contact log per JWG's revisions.                                               A. Investigation
O&G    19996     5/15/2018     Michael J. Scimone   0.10   Respond to inquiries from class members.                                              A. Investigation
O&G    19997     5/15/2018     Jared W. Goldman     0.10   Leave voicemail for class member.                                                     A. Investigation
O&G    19998     5/15/2018     Jared W. Goldman     1.00   Research substitution of opt‐in issue.                                                A. Investigation
O&G    19999     5/15/2018     Christopher Truong   0.10   Upload recently‐received transcript to case file per JWG request.                     F. Strategy
O&G    20000     5/16/2018     Jared W. Goldman     0.10   Conference with widow of class member re substitution.                                A. Investigation
O&G    20001     5/16/2018     Christopher Truong   0.10   Send payment check re 4/18/2018 status hearing transcript to court reporter per JWG   F. Strategy
                                                           request.
O&G    20002     5/17/2018     Michael J. Scimone   0.20   Correspondence with JWG, JCS re class member inquiry.                                 A. Investigation
O&G    20003     5/17/2018     Jared W. Goldman     0.30   Correspondence with JCS re withdrawal of CTJ.                                         A. Investigation

                                                                 Page 675 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 677 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                        Code
O&G    20004     5/17/2018       Jahan C. Sagafi     0.20   Discuss class member inquiry.                                                               A. Investigation
O&G    20005     5/18/2018     Michael J. Scimone    0.10   Correspondence with JWG, JCS re class member inquiry.                                       A. Investigation
O&G    20006     5/18/2018     Jared W. Goldman      0.30   Draft correspondence to opt‐in re confirm withdrawal.                                       A. Investigation
O&G    20007     5/18/2018     Jared W. Goldman      0.10   Correspondence with CXT re opt‐out letter.                                                  A. Investigation
O&G    20008     5/18/2018     Jared W. Goldman      0.20   Conference with opt‐in re withdrawing claims.                                               A. Investigation
O&G    20009     5/18/2018     Jared W. Goldman      0.10   Correspondence with opt‐in re withdrawal of claims.                                         A. Investigation
O&G    20010     5/18/2018     Jared W. Goldman      0.20   Correspondence with MJS re class member withdrawal.                                         A. Investigation
O&G    20011     5/18/2018     Christopher Truong    0.50   Edit and revise letter to Opt‐In Plaintiff per JWG.                                         A. Investigation
O&G    20012     5/21/2018     Michael J. Scimone    0.60   Revise correspondence to class member seeking to dismiss claim; correspondence with         A. Investigation
                                                            client re same.
O&G    20013     5/21/2018     Jared W. Goldman     0.10    Correspondence with MJS re class member withdrawal.                                         A. Investigation
O&G    20014     5/23/2018     Michael J. Scimone   0.20    Telephone conference with JCS, co‐counsel T. Jackson, co‐counsel G. Casey re claims for     E. Motions
                                                            senior professionals.
O&G    20015     5/23/2018     Christopher Truong   0.10    Update contact log and class list.                                                          A. Investigation
O&G    20016     5/24/2018     Michael J. Scimone   0.20    Respond to inquiries from class members.                                                    A. Investigation
O&G    20017     5/24/2018     Jared W. Goldman     0.10    Correspondence with MJS re class member inquiry.                                            A. Investigation
O&G    20018     5/24/2018     Christopher Truong   0.10    Update contact log and class list.                                                          A. Investigation
O&G    20019     5/25/2018     Christopher Truong   0.20    Conduct intake on telephone with class member; update contact log re same.                  A. Investigation
O&G    20020     5/29/2018     Jared W. Goldman     0.10    Correspondence with CXT re class member inquiry.                                            A. Investigation
O&G    20021     5/29/2018     Jared W. Goldman     0.10    Correspondence with CXT re class member inquiry.                                            A. Investigation
O&G    20022     5/29/2018     Christopher Truong   0.40    Contact co‐counsel re Opt‐In overtime hours per JWG.                                        A. Investigation
O&G    20023     5/29/2018     Christopher Truong   0.20    Draft correspondece to Opt‐In Plaintiff re status of overtime hours.                        A. Investigation
O&G    20024     5/31/2018     Jared W. Goldman     0.10    Respond to class member inquiry.                                                            A. Investigation
O&G    20025     5/31/2018     Christopher Truong   0.30    Case referral; update contact log re same.                                                  A. Investigation
O&G    20026     6/1/2018      Christopher Truong   0.10    Update contact log per JWG.                                                                 A. Investigation
O&G    20027     6/4/2018      Jared W. Goldman     0.20    Correspondence with class member.                                                           A. Investigation
O&G    20028     6/4/2018      Christopher Truong   0.10    Update contact log per JWG.                                                                 A. Investigation
O&G    20029     6/5/2018      Christopher Truong   0.10    Update contact log.                                                                         A. Investigation
O&G    20030     6/11/2018     Jared W. Goldman     0.10    Respond to class member inquiry.                                                            A. Investigation
O&G    20031     6/11/2018     Jared W. Goldman     0.10    Correspondence with CXT re class member inquiry.                                            A. Investigation
O&G    20032     6/11/2018     Christopher Truong   0.20    Update contact log re newly‐received emails from class members.                             A. Investigation
O&G    20033     6/12/2018     Christopher Truong   0.20    Update contact log re newly‐received email from potential Plaintiff.                        A. Investigation
O&G    20034     6/15/2018     Christopher Truong   0.20    Update contact log re newly‐received inquiries vie email.                                   A. Investigation
O&G    20035     6/18/2018     Jared W. Goldman     0.10    Correspondence with CXT re CTJ issue.                                                       A. Investigation
O&G    20036     6/18/2018     Jared W. Goldman     0.10    Leave voicemail for client; correspondence to CXT re CTJ filing.                            A. Investigation
O&G    20037     6/18/2018     Christopher Truong   0.70    Review class list and case file for complete consent form filing; conference with JWG re:   A. Investigation
                                                            same.
O&G    20038     6/18/2018     Christopher Truong   0.10    Update contact log re newly‐received inquiries vie email.                                   A. Investigation
O&G    20039     6/19/2018     Jared W. Goldman     0.10    Conference with class member.                                                               A. Investigation
O&G    20040     6/19/2018     Jared W. Goldman     0.10    Correspondence with class member.                                                           A. Investigation

                                                                  Page 676 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 678 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                  Code
O&G    20041     6/19/2018     Jared W. Goldman      0.20   Conference with CXT re class member inquiry.                                          A. Investigation
O&G    20042     6/19/2018     Christopher Truong    0.70   Contact claims administrator re possible filed consent form.                          F. Strategy
O&G    20043     6/19/2018     Christopher Truong    0.10   Conference with JWG re class member outreach.                                         A. Investigation
O&G    20044     6/19/2018     Christopher Truong    0.20   Update paralegal case memo.                                                           F. Strategy
O&G    20045     6/20/2018     Jared W. Goldman      0.10   Correspondence with class member.                                                     A. Investigation
O&G    20046     6/20/2018     Christopher Truong    0.20   Update contact log re newly‐received inquiries vie email.                             A. Investigation
O&G    20047     6/20/2018     Christopher Truong    0.10   Update class list.                                                                    A. Investigation
O&G    20048     6/21/2018     Jared W. Goldman      0.10   Correspondence with potential class member re CTJ submission.                         A. Investigation
O&G    20049     6/21/2018     Christopher Truong    0.20   Contact claims administrator re possible filed consent to join forms.                 F. Strategy
O&G    20050     6/21/2018     Christopher Truong    0.10   Update contact log re newly‐received inquiries vie email.                             A. Investigation
O&G    20051     6/21/2018     Christopher Truong    0.10   Update class list.                                                                    A. Investigation
O&G    20052     6/25/2018     Christopher Truong    0.10   Update contact log re newly‐received inquiries vie email.                             A. Investigation
O&G    20053     7/2/2018      Michael J. Scimone    0.20   Respond to inquiries from class members.                                              A. Investigation
O&G    20054     7/3/2018      Christopher Truong    0.10   Update contact log re newly‐received inquiries vie email.                             A. Investigation
O&G    20055     7/9/2018      Jared W. Goldman      0.10   Correspondence with CXT re class member call.                                         A. Investigation
O&G    20056     7/9/2018      Jared W. Goldman      0.10   Correspondence with class member re email inquiry.                                    A. Investigation
O&G    20057     7/9/2018      Jared W. Goldman      0.10   Correspondence with MJS re class member communication.                                A. Investigation
O&G    20058     7/9/2018      Christopher Truong    0.10   Update contact log re class member correspondence and circulate class member          A. Investigation
                                                            response to JWG.
O&G    20059     7/9/2018      Christopher Truong   0.70    Listen to voice message from former company employee re retaliation; update contact   A. Investigation
                                                            log and circulate to JWG re same.
O&G    20060     7/11/2018      Justin M. Swartz    0.10    Correspondence with JCS and opposing counsel W. Anthony re potential for              H. Settlement
                                                            settlement.
O&G    20061     7/11/2018       Jahan C. Sagafi    0.10    Discuss settlement strategy with team.                                                H. Settlement
O&G    20062     7/12/2018     Christopher Truong   0.40    Conduct intake on telephone with class member; update contact log re same.            A. Investigation
O&G    20063     7/17/2018     Christopher Truong   0.20    Contact class member per JWG re case updates.                                         A. Investigation
O&G    20064     7/17/2018     Christopher Truong   0.20    Update contact log re newly‐received settlement inquiries via email per JWG.          A. Investigation

O&G    20065     7/18/2018      Justin M. Swartz    0.10 Correspondence with opposing counsel W. Anthony re potential for settlement call.        H. Settlement

O&G    20066     7/18/2018     Christopher Truong   0.20    Respond to class member inquiry re: case status per JWG.                              A. Investigation
O&G    20067     7/18/2018     Christopher Truong   0.20    Update contact log re newly‐received inquiries via email.                             A. Investigation
O&G    20068     7/20/2018     Jared W. Goldman     0.10    Correspondence with CXT re class member inquiry.                                      A. Investigation
O&G    20069     7/20/2018       Jahan C. Sagafi    0.10    Discuss witness intake.                                                               A. Investigation
O&G    20070     7/20/2018     Christopher Truong   0.10    Contact R23 class member re case status and class member status per JWG; update       A. Investigation
                                                            contact log re same.
O&G    20071     7/20/2018     Christopher Truong   0.60    Update contact log re newly‐received inquiries via email.                             A. Investigation
O&G    20072     7/20/2018     Christopher Truong   0.10    Contact class member re: new address change.                                          A. Investigation
O&G    20073     7/23/2018     Jared W. Goldman     0.20    Correspondence with class member.                                                     A. Investigation
O&G    20074     7/23/2018     Jared W. Goldman     0.20    Correspondence with Rule 23 class member re case update.                              A. Investigation

                                                                  Page 677 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 679 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                  Code
O&G    20075     7/23/2018     Christopher Truong    0.10   Send email to class member re: settlement status.                                     A. Investigation
O&G    20076     7/25/2018     Christopher Truong    0.10   Update contact log re newly‐sent emails to class members.                             A. Investigation
O&G    20077     7/27/2018     Michael J. Scimone    0.10   Correspondence with MB, JWG re client inquiry.                                        A. Investigation
O&G    20078     7/31/2018     Jared W. Goldman      0.10   Correspondence with client re case update.                                            A. Investigation
O&G    20079     7/31/2018     Christopher Truong    0.20   Contact claims administrator re CTJ mail dates.                                       F. Strategy
O&G    20080     7/31/2018     Christopher Truong    0.10   Review class list re CTJ filed dates per JWG; update contact log re same.             A. Investigation
O&G    20081     8/1/2018        Jahan C. Sagafi     0.10   Review and discuss fluctuating workweek order.                                        E. Motions
O&G    20082     8/3/2018      Jared W. Goldman      0.10   Correspondence with CXT re class member inquiry.                                      A. Investigation
O&G    20083     8/3/2018      Christopher Truong    0.20   Update contact log re newly‐received class member inquiries.                          A. Investigation
O&G    20084     8/6/2018      Christopher Truong    0.10   Respond to correspondence from class member re case status.                           A. Investigation
O&G    20085     8/6/2018      Christopher Truong    0.10   Update contact log and class list re class member communications and contact info.    A. Investigation

O&G    20086     8/8/2018      Jared W. Goldman     0.10    Correspondence with class member re case update.                                      A. Investigation
O&G    20087     8/8/2018      Christopher Truong   0.10    Update contact log re recently‐received class member inquiries.                       A. Investigation
O&G    20088     8/9/2018      Christopher Truong   0.10    Update contact log re recently‐received class member inquiries.                       A. Investigation
O&G    20089     8/13/2018        Stephanie Yu      0.20    Revise contact log; circulate updated contact information to opt‐in.                  A. Investigation
O&G    20090     8/13/2018        Stephanie Yu      0.10    Correspondence with JWG re status of case and assignment coverage.                    A. Investigation
O&G    20091     8/13/2018     Jared W. Goldman     0.10    Conference SYU re responding to class member questions.                               A. Investigation
O&G    20092     8/17/2018        Stephanie Yu      0.20    Correspondence with class member; correspondence with JWG for approval on             A. Investigation
                                                            message.
O&G    20093     8/17/2018     Jared W. Goldman     0.10    Correspondence with SYU re class member inquiry.                                      A. Investigation
O&G    20094     8/17/2018     Jared W. Goldman     0.10    Correspondence with JCS re class member inquiry                                       A. Investigation
O&G    20095     8/17/2018     Jared W. Goldman     0.10    Correspondence with MTL re class member inquiry.                                      A. Investigation
O&G    20096     8/17/2018       Jahan C. Sagafi    0.10    Respond to class member.                                                              A. Investigation
O&G    20097     8/20/2018        Stephanie Yu      0.10    Correspondence with M. Glanovsky re request for copy of 2016 annual appraisal.        A. Investigation

O&G    20098     8/20/2018       Stephanie Yu       0.20 Search and circulate opt‐in 2016 annual appraisal to team re approval for request from   A. Investigation
                                                         opt‐in; circulate same to opt‐in.
O&G    20099     8/20/2018     Christopher Truong   0.10 Return telephone call to class member; update contact log re same.                       A. Investigation
O&G    20100     8/21/2018     Jared W. Goldman     0.10 Correspondence with CXT re class member inquiry.                                         A. Investigation
O&G    20101     8/21/2018     Christopher Truong   0.10 Update contact log re recently‐received class member inquiries.                          A. Investigation
O&G    20102     8/21/2018     Christopher Truong   0.10 Respond to class member inquiries re settlement.                                         A. Investigation
O&G    20103     8/22/2018     Jared W. Goldman     0.20 Research motion to substitute estate.                                                    A. Investigation
O&G    20104     8/22/2018     Jared W. Goldman     0.10 Conference with spouse of class member re motion to substitute.                          A. Investigation
O&G    20105     8/22/2018     Jared W. Goldman     0.10 Conference with SJA re motion to substitute.                                             A. Investigation
O&G    20106     8/22/2018     Jared W. Goldman     0.30 Conference CLB re motion for substitution.                                               A. Investigation
O&G    20107     8/22/2018     Jared W. Goldman     0.20 Conference with MLS re substitution issue.                                               A. Investigation
O&G    20108     8/22/2018     Jared W. Goldman     0.20 Correspondence with class member re class member inquiry.                                A. Investigation
O&G    20109     8/22/2018     Jared W. Goldman     0.10 Correspondence with CXT re class member inquiry.                                         A. Investigation
O&G    20110     8/22/2018     Christopher Truong   0.20 Update contact log re recently‐received class member inquiries.                          A. Investigation

                                                                  Page 678 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 680 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                   Code
O&G    20111     8/25/2018     Jared W. Goldman      0.20 Respond to class member inquiries.                                                     A. Investigation
O&G    20112     8/27/2018     Michael J. Scimone    0.10 Correspondence with DAA re fluctuating workweek calculation under state law.           A. Investigation

O&G    20113     8/27/2018     Jared W. Goldman     0.20 Review 216(b) opt‐in deadlines; correspondence with potential collective member re      E. Motions
                                                         same.
O&G    20114     8/27/2018     Jared W. Goldman     0.10 Correspondence with BSS re motion to substitute.                                        A. Investigation
O&G    20115     8/27/2018     Christopher Truong   0.20 Update contact log re recently‐received class member inquiries.                         A. Investigation
O&G    20116     8/27/2018     Christopher Truong   0.10 Respond to class member re case updates.                                                A. Investigation
O&G    20117     8/28/2018     Jared W. Goldman     0.10 Correspondence with CXT re class member inquiry.                                        A. Investigation
O&G    20118     8/28/2018     Jared W. Goldman     0.10 Correspondence with BSS re motion to substitute.                                        A. Investigation
O&G    20119     8/28/2018     Christopher Truong   0.20 Update contact log re recently‐received class member inquiries.                         A. Investigation
O&G    20120     8/30/2018     Christopher Truong   0.10 Update contact log re recently‐received class member inquiries.                         A. Investigation
O&G    20121     8/31/2018     Christopher Truong   0.10 Update contact log re recently‐received class member inquiries.                         A. Investigation
O&G    20122     9/4/2018      Jared W. Goldman     0.10 Correspondence with executrix re substitution.                                          A. Investigation
O&G    20123     9/5/2018      Christopher Truong   0.10 Update contact log re recently‐received class member inquiries.                         A. Investigation
O&G    20124     9/6/2018      Christopher Truong   0.20 Respond to class member inquiries re case status.                                       A. Investigation
O&G    20125     9/6/2018      Christopher Truong   0.20 Update contact log re recently‐received class member inquiries.                         A. Investigation
O&G    20126     9/7/2018      Christopher Truong   0.10 Update contact log re recently‐received class member inquiries.                         A. Investigation
O&G    20127     9/7/2018      Christopher Truong   0.20 Respond to voice messages from class members; update contact log re same.               A. Investigation
O&G    20128     9/10/2018     Jared W. Goldman     0.20 Conference with putative class member re did not receive CTJ and annual salary.         A. Investigation

O&G    20129     9/10/2018     Jared W. Goldman     0.10   Correspondence with CXT re putative class member inquiry.                             A. Investigation
O&G    20130     9/10/2018     Jared W. Goldman     0.10   Correspondence with putative class member re inquiry.                                 A. Investigation
O&G    20131     9/10/2018     Christopher Truong   0.20   Update contact log re recently‐received class member inquiries.                       A. Investigation
O&G    20132     9/11/2018     Jared W. Goldman     0.10   Correspondence with class member re class member inquiry.                             A. Investigation
O&G    20133     9/11/2018     Christopher Truong   0.10   Update call log and class list re: class member's new contact info.                   F. Strategy
O&G    20134     9/11/2018     Christopher Truong   0.30   Listen and respond to voice message from class member.                                A. Investigation
O&G    20135     9/11/2018     Christopher Truong   0.10   Update contact log re recently‐received class member inquiries.                       A. Investigation
O&G    20136     9/12/2018     Jared W. Goldman     0.10   Correspondence with class member re scheduling telephone conference re class          A. Investigation
                                                           member inquiry.
O&G    20137     9/13/2018     Jared W. Goldman     0.20   Draft correspondence for class member re class member inquiry.                        A. Investigation
O&G    20138     9/13/2018     Jared W. Goldman     0.20   Correspondence with CXT re responses to class member inquiries.                       A. Investigation
O&G    20139     9/13/2018     Christopher Truong   1.10   Update and edit settlement telephone conference script.                               F. Strategy
O&G    20140     9/13/2018     Christopher Truong   0.10   Update contact log re recently‐received class member inquiries.                       A. Investigation
O&G    20141     9/13/2018     Christopher Truong   0.20   Conference with JWG re settlement telephone conference script.                        F. Strategy
O&G    20142     9/14/2018     Christopher Truong   0.10   Upload newly‐received motion filing to case file.                                     F. Strategy
O&G    20143     9/16/2018     Jared W. Goldman     0.20   Review NYLC memo.                                                                     A. Investigation
O&G    20144     9/18/2018     Jared W. Goldman     0.10   Conference with putative class member re annual wage threshold re class definition.   A. Investigation




                                                                 Page 679 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 681 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                   Code
O&G    20145     9/18/2018     Jared W. Goldman      0.20 Draft correspondence for putative class member re wage threshold for eligibility.      A. Investigation

O&G    20146     9/18/2018     Christopher Truong   0.10   Upload newly‐received docket order to case file.                                      F. Strategy
O&G    20147     9/18/2018     Christopher Truong   0.10   Update contact log re recently‐received class member inquiries.                       F. Strategy
O&G    20148     9/20/2018     Jared W. Goldman     0.10   Correspondence with CXT re class member inquiry.                                      A. Investigation
O&G    20149     9/20/2018     Christopher Truong   0.10   Revise settlement telephone conference script.                                        F. Strategy
O&G    20150     9/20/2018     Christopher Truong   0.30   Update contact log and class list re recently‐received class member inquiries.        A. Investigation
O&G    20151     9/20/2018     Christopher Truong   0.10   Respond to class member inquiries re payment disbursement dates; update contact log   A. Investigation
                                                           re same.
O&G    20152     9/21/2018       Jahan C. Sagafi    0.10   Review and discuss decertification order.                                             E. Motions
O&G    20153     9/24/2018     Jared W. Goldman     0.40   Review Court Order on jury notice of verdict and decertification motions.             E. Motions
O&G    20154     9/24/2018       Jahan C. Sagafi    0.50   Discuss fee motion strategy, review research.                                         E. Motions
O&G    20155     9/24/2018     Christopher Truong   0.10   Upload newly‐received order to case file.                                             F. Strategy
O&G    20156     9/25/2018        Stephanie Yu      0.50   Search and circulate memo to MJS; correspondence re class and collective action       E. Motions
                                                           research.
O&G    20157     9/25/2018     Michael J. Scimone   1.20   Research re fee awards in FLSA collective action jury trials.                         E. Motions
O&G    20158     9/25/2018     Jared W. Goldman     0.10   Correspondence with JCS re substitution.                                              F. Strategy
O&G    20159     9/25/2018     Jared W. Goldman     0.10   Conference with spouse of class member re motion to substitute.                       A. Investigation
O&G    20160     9/25/2018     Jared W. Goldman     0.10   Correspondence with CXT re class member inquiry.                                      A. Investigation
O&G    20161     9/25/2018     Jared W. Goldman     0.30   Draft correspondence with co‐counsel re substitution issue.                           E. Motions
O&G    20162     9/25/2018     Jared W. Goldman     1.20   Draft memo re fee application guidelines; correspondence with MTL re same.            E. Motions
O&G    20163     9/25/2018     Jared W. Goldman     0.10   Correspondence with MTL re billing records guidelines document.                       E. Motions
O&G    20164     9/25/2018     Jared W. Goldman     0.30   Draft correspondence with JCS, MJS re motion to substitute.                           E. Motions
O&G    20165     9/25/2018     Jared W. Goldman     0.10   Correspondence with MJS, JCS re fee application.                                      E. Motions
O&G    20166     9/25/2018       Jahan C. Sagafi    0.20   Discuss treatment of deceased class member.                                           A. Investigation
O&G    20167     9/25/2018       Jahan C. Sagafi    0.30   Research and discuss fee motion.                                                      E. Motions
O&G    20168     9/25/2018     Christopher Truong   0.30   Scan and upload recently‐received client documents to case file.                      F. Strategy
O&G    20169     9/25/2018     Christopher Truong   0.10   Respond to class member inquiries re settlement status; update call log re same.      A. Investigation

O&G    20170     9/25/2018     Christopher Truong   0.10   Update contact log re recently‐received class member inquiries.                       A. Investigation
O&G    20171     9/25/2018     Christopher Truong   0.10   Update settlement call script.                                                        F. Strategy
O&G    20172     9/26/2018       Jahan C. Sagafi    0.10   Discuss strategy for fee motion.                                                      E. Motions
O&G    20173     9/27/2018     Jared W. Goldman     0.80   Draft memo re fee standards; correspondence with MJS re same.                         E. Motions
O&G    20174     9/27/2018       Jahan C. Sagafi    0.10   Discuss fee motion issues.                                                            E. Motions
O&G    20175     9/27/2018     Christopher Truong   0.10   Update contact log re recently‐received class member inquiries.                       A. Investigation
O&G    20176     10/1/2018     Michael J. Scimone   0.60   Review recent law re state law liqudated damages.                                     E. Motions
O&G    20177     10/1/2018     Jared W. Goldman     0.30   Review Tapia decision re NSA; correspondence to JCS re same.                          E. Motions
O&G    20178     10/1/2018       Jahan C. Sagafi    0.10   Discuss recent decision re liquidated damages and punitive.                           E. Motions
O&G    20179     10/2/2018     Michael J. Scimone   0.40   Telephone conference with JCS re new case law on liquidated damages; orrespondence    E. Motions
                                                           with team re same.

                                                                 Page 680 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 682 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date            Timekeeper        Hours   Description                                                                                    Code
O&G    20180     10/2/2018      Jared W. Goldman      0.30   Draft correspondence to MJS re liquidated damages.                                      E. Motions
O&G    20181     10/2/2018      Jared W. Goldman      0.10   Correspondence with MJS re NSA.                                                         E. Motions
O&G    20182     10/2/2018        Jahan C. Sagafi     0.10   Research fee shifting authority.                                                        E. Motions
O&G    20183     10/2/2018        Jahan C. Sagafi     0.20   Discuss Second Circuit authority re liquidated damages.                                 E. Motions
O&G    20184     10/5/2018      Christopher Truong    0.10   Respond to class member inquiry inquiries re case status; update contact log re same.   A. Investigation

O&G    20185      10/5/2018     Christopher Truong   0.10 Update and edit settlement telephone conference script.                                    A. Investigation
O&G    20186      10/9/2018     Christopher Truong   0.10 Respond to class member inquiries; update contact log re same.                             A. Investigation
O&G    20187     10/10/2018        Stephanie Yu      1.10 Research for CT trials; correspondence with MJS re cases tried in District of              E. Motions
                                                          Connecticut.
O&G    20188     10/10/2018        Stephanie Yu      0.20 Search and circulate case research to MJS.                                                 E. Motions
O&G    20189     10/10/2018     Michael J. Scimone   0.10 Review research re fee petition and billing standards.                                     E. Motions
O&G    20190     10/10/2018     Jared W. Goldman     0.10 Correspondence with MJS re fee application.                                                E. Motions
O&G    20191     10/10/2018       Jahan C. Sagafi    0.20 Discuss next steps with team.                                                              F. Strategy
O&G    20192     10/11/2018        Stephanie Yu      0.50 Update research chart per MJS's request; correspondence with BXS and MTL requesting        E. Motions
                                                          assistance on research.
O&G    20193     10/11/2018        Stephanie Yu      2.00 Run research and circulate opt‐in and Morrison litigation to MSJ.                          E. Motions
O&G    20194     10/11/2018     Michael J. Scimone   0.50 Review research re class wage trials in CT.                                                E. Motions
O&G    20195     10/11/2018     Jared W. Goldman     0.10 Correspondence to CXT re class member inquiry.                                             A. Investigation
O&G    20196     10/11/2018     Jared W. Goldman     0.10 Correspondence with MJS re fees application.                                               E. Motions
O&G    20197     10/11/2018       Jahan C. Sagafi    0.10 Discuss case update to class members.                                                      A. Investigation
O&G    20198     10/11/2018     Christopher Truong   0.20 Respond to class member inquiries re settlement; update contact log re same.               A. Investigation

O&G    20199     10/12/2018        Stephanie Yu      1.80    Research on class action trials in federal courts.                                      E. Motions
O&G    20200     10/12/2018     Jared W. Goldman     0.10    Correspondence to accounting re fee application.                                        E. Motions
O&G    20201     10/12/2018       Jahan C. Sagafi    0.20    Fee motion research and discussion.                                                     E. Motions
O&G    20202     10/12/2018     Christopher Truong   0.10    Update contact log re recently‐received class member inquiries.                         A. Investigation
O&G    20203     10/13/2018     Jared W. Goldman     0.10    Correspondence to class member re response to class member inquiry.                     A. Investigation
O&G    20204     10/15/2018        Stephanie Yu      0.40    Correspondence with BXS, MTL, CXT re mass communication issue from MJS; respond         A. Investigation
                                                             to correspondence re same; conference CXT re process on same.
O&G    20205     10/15/2018     Michael J. Scimone   0.30    Draft mass communication blast to clients re post‐trial decision.                       A. Investigation
O&G    20206     10/15/2018     Michael J. Scimone   0.10    Review lodestar and cost entries.                                                       E. Motions
O&G    20207     10/15/2018     Jared W. Goldman     0.10    Correspondence to MJS re lodestar.                                                      E. Motions
O&G    20208     10/15/2018     Jared W. Goldman     0.20    Conference with class member re class member inquiry.                                   A. Investigation
O&G    20209     10/15/2018     Jared W. Goldman     0.10    Conference with accounting re lodestar.                                                 E. Motions
O&G    20210     10/15/2018     Jared W. Goldman     0.10    Correspondence with MJS re lodestar.                                                    F. Strategy
O&G    20211     10/15/2018       Jahan C. Sagafi    0.10    Revise and discuss class member update email.                                           A. Investigation
O&G    20212     10/15/2018     Christopher Truong   0.10    Contact class member re setting up call time with JWG.                                  A. Investigation
O&G    20213     10/15/2018     Christopher Truong   0.10    Update contact log re recently‐received class member inquiries.                         A. Investigation



                                                                   Page 681 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 683 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours Description                                                                                   Code
O&G    20214     10/15/2018     Christopher Truong    0.60 Conduct intake with class member; update contact log; draft correspondence to JWG      A. Investigation
                                                           summarizing same.
O&G    20215     10/16/2018       Stephanie Yu        0.40 Review case file (.2). Conference with MTL re email blast assignment (.1). Meet with   A. Investigation
                                                           CXT re email blast issue (.1).
O&G    20216     10/16/2018        Stephanie Yu       2.10 Research on class action trials in federal courts.                                     E. Motions
O&G    20217     10/16/2018     Jared W. Goldman      0.10 Conference with CXT re mass communication blast.                                       A. Investigation
O&G    20218     10/16/2018     Jared W. Goldman      1.80 Draft memo re billing records standards re fee application; circulate to MJS.          E. Motions
O&G    20219     10/16/2018     Christopher Truong    0.20 Conference with JWG and SYU re mass communications with class members.                 A. Investigation
O&G    20220     10/17/2018        Stephanie Yu       0.40 Conference with BXS and MTL re method of research on FLSA trials.                      E. Motions
O&G    20221     10/17/2018        Stephanie Yu       0.40 Conference with CYH re research project.                                               F. Strategy
O&G    20222     10/17/2018        Stephanie Yu       1.90 Research on class action trials in federal courts.                                     E. Motions
O&G    20223     10/17/2018     Michael J. Scimone    0.10 Correspondence with team re client mass communication blast.                           A. Investigation
O&G    20224     10/17/2018     Jared W. Goldman      0.20 Correspondence with MJS and CXT re mass communication blast.                           A. Investigation
O&G    20225     10/17/2018     Christopher Truong    0.10 Draft summary correspondence to MJS, MNL, JWG, and team re upcoming email              A. Investigation
                                                           communications to class members.
O&G    20226     10/17/2018     Christopher Truong    0.10 Respond to class member inquiries re case status; update contact log re same.          A. Investigation

O&G    20227     10/17/2018     Christopher Truong   2.10 Prepare and revise list of recipients for new class member email blast.                 A. Investigation
O&G    20228     10/18/2018        Stephanie Yu      0.50 Conference with research assistant re method of research on FLSA.                       E. Motions
O&G    20229     10/18/2018       Cindy Y. Huang     0.90 Correspondence with SYU re creating an excel equation for categorizing time entries.    F. Strategy

O&G    20230     10/18/2018     Christopher Truong   0.10   Update contact log re newly‐received class member emails.                             A. Investigation
O&G    20231     10/18/2018     Christopher Truong   0.10   Update class list.                                                                    F. Strategy
O&G    20232     10/18/2018        Stephanie Yu      0.20   Research re past FLSA trials.                                                         E. Motions
O&G    20233     10/18/2018       Cindy Y. Huang     2.30   Research re FLSA trials.                                                              E. Motions
O&G    20234     10/18/2018        Stephanie Yu      2.90   Research on fee applications including review ofGristedes II opposition papers for    E. Motions
                                                            attorneys' fees.
O&G    20235     10/18/2018        Stephanie Yu      0.20   Conference with JWG re: research project on trials and fee apps.                      E. Motions
O&G    20236     10/18/2018     Jared W. Goldman     0.20   Conference with SYU re fee application research.                                      E. Motions
O&G    20237     10/18/2018       Jahan C. Sagafi    0.20   Discuss strategy re fee motion.                                                       E. Motions
O&G    20238     10/18/2018     Jared W. Goldman     0.10   Correspondence with CXT re email blast.                                               A. Investigation
O&G    20239     10/18/2018     Christopher Truong   0.20   Update and edit contact log re follow‐ups to class members.                           A. Investigation
O&G    20240     10/18/2018     Christopher Truong   0.20   Respond to class member email re contact information change; update contact log re    A. Investigation
                                                            same.
O&G    20241     10/19/2018       Jahan C. Sagafi    0.10   Review and discuss whether new fluctuating workweek case should be presented to       E. Motions
                                                            court.
O&G    20242     10/19/2018       Cindy Y. Huang     1.90   Research re FLSA trials.                                                              E. Motions
O&G    20243     10/19/2018     Michael J. Scimone   1.50   Edit and research memo re fee petition billing standards.                             E. Motions
O&G    20244     10/19/2018     Jared W. Goldman     0.10   Correspondence with MJS re fee application.                                           E. Motions
O&G    20245     10/19/2018     Jared W. Goldman     0.10   Correspondence with MJS re fee application.                                           E. Motions

                                                                  Page 682 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 684 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours Description                                                                                   Code
O&G    20246     10/19/2018       Jahan C. Sagafi     0.50 Discuss fee brief research and brief strategy; review and edit timekeeping standards.   E. Motions

O&G    20247     10/19/2018     Michael J. Scimone   0.60 Supervise mass mailing to class members, correspondence with JWG, CXT re same.           A. Investigation

O&G    20248     10/22/2018      Justin M. Swartz    0.10   Review notice of appeal and correspondence with team re same.                          E. Motions
O&G    20249     10/22/2018       Jahan C. Sagafi    0.10   Update website.                                                                        F. Strategy
O&G    20250     10/22/2018       Jahan C. Sagafi    0.10   Review and discuss next steps re appeal.                                               E. Motions
O&G    20251     10/22/2018     Christopher Truong   0.10   Update contact log re newly‐received class member emails.                              A. Investigation
O&G    20252     10/22/2018        Stephanie Yu      0.10   Review email correspondence re fee apps.                                               E. Motions
O&G    20253     10/22/2018     Michael J. Scimone   0.50   Research re effect of premature notice of appeal.                                      E. Motions
O&G    20254     10/22/2018       Cindy Y. Huang     1.00   Research re FLSA cases.                                                                E. Motions
O&G    20255     10/22/2018     Jared W. Goldman     0.10   Correspondence to class member re class member inquiry.                                A. Investigation
O&G    20256     10/23/2018     Jared W. Goldman     0.10   Correspondence with CXT re class member inquiry.                                       A. Investigation
O&G    20257     10/23/2018     Christopher Truong   0.10   Upload recently‐received docket appeal to case file.                                   F. Strategy
O&G    20258     10/23/2018     Christopher Truong   0.40   Update contact log re newly‐received class member emails.                              A. Investigation
O&G    20259     10/23/2018       Cindy Y. Huang     2.20   Research re FLSA trials.                                                               E. Motions
O&G    20260     10/23/2018        Stephanie Yu      0.10   Conference with JWG re status of fee applications research and jury trial research.    E. Motions

O&G    20261     10/23/2018       Stephanie Yu       0.10 Correspondence with JWG re meeting on status for research on fee applications and        E. Motions
                                                          jury trials.
O&G    20262     10/23/2018     Jared W. Goldman     0.10 Conference with SYU re fee application.                                                  E. Motions
O&G    20263     10/23/2018       Jahan C. Sagafi    0.10 Research and discuss appellate strategy with team.                                       E. Motions
O&G    20264     10/23/2018     Jared W. Goldman     0.10 Respond to class member inquiry.                                                         A. Investigation
O&G    20265     10/23/2018     Christopher Truong   0.20 Respond to class member emails; update contact log re same.                              A. Investigation
O&G    20266     10/24/2018     Jared W. Goldman     0.10 Correspondence with CXT re class member inquiry.                                         A. Investigation
O&G    20267     10/24/2018     Christopher Truong   0.10 Update contact log re newly‐received class member emails.                                A. Investigation
O&G    20268     10/24/2018       Cindy Y. Huang     2.60 Research re FLSA Trials.                                                                 E. Motions
O&G    20269     10/24/2018        Stephanie Yu      4.20 Research on fee applications.                                                            E. Motions
O&G    20270     10/24/2018     Jared W. Goldman     0.10 Correspondence to MJS re fee application.                                                E. Motions
O&G    20271     10/24/2018     Jared W. Goldman     0.40 Conference with MJS re fee application.                                                  E. Motions
O&G    20272     10/25/2018        Michelle Fujii    2.90 Research past FLSA Trial cases.                                                          E. Motions
O&G    20273     10/25/2018       Cindy Y. Huang     1.80 Research re FLSA Trials.                                                                 E. Motions
O&G    20274     10/25/2018        Stephanie Yu      3.40 Research into Fee App Oppositions and review Fee Application in case.                    E. Motions
O&G    20275     10/25/2018     Christopher Truong   0.20 Respond to class member email; update contact log re same.                               A. Investigation
O&G    20276     10/26/2018     Jared W. Goldman     0.10 Correspondence with CXT re class member inquiry.                                         A. Investigation
O&G    20277     10/26/2018        Michelle Fujii    4.60 Research past FLSA Trial cases.                                                          E. Motions
O&G    20278     10/26/2018       Cindy Y. Huang     2.70 Research re FLSA Trials.                                                                 E. Motions
O&G    20279     10/26/2018        Stephanie Yu      3.00 Research into Fee App Oppositions and review Fee Application in case.                    E. Motions
O&G    20280     10/26/2018     Christopher Truong   0.10 Respond to class member email re case status; update contact log re same.                A. Investigation
O&G    20281     10/29/2018        Stephanie Yu      1.10 Research into Fee App oppositions; review Fee App for case and research.                 E. Motions

                                                                  Page 683 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 685 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                                 Code
O&G    20282     10/29/2018     Jared W. Goldman      1.00   Conduct fee petition case law research.                                              E. Motions
O&G    20283     10/29/2018     Jared W. Goldman      0.10   Conference with class member re case update.                                         A. Investigation
O&G    20284     10/30/2018        Michelle Fujii     3.50   Westlaw docket search for past FLSA Trial cases.                                     E. Motions
O&G    20285     10/30/2018        Stephanie Yu       0.30   Update charts showing Fee App Research.                                              E. Motions
O&G    20286     10/30/2018        Stephanie Yu       0.40   Conference with JWG re status of fee app research and review.                        E. Motions
O&G    20287     10/30/2018     Jared W. Goldman      0.40   Conference with SYU re billing records research.                                     E. Motions
O&G    20288     10/30/2018     Jared W. Goldman      0.80   Conduct fee application research.                                                    E. Motions
O&G    20289     10/31/2018        Stephanie Yu       0.30   Review Trial Research Results. Review Connecticut cases and input results.           E. Motions
O&G    20290     10/31/2018        Stephanie Yu       1.00   Research re Fee Application. Review Fee App for possible objections/counters.        E. Motions

O&G    20291     10/31/2018     Michael J. Scimone   0.20    Conference with JWG re fee petition research and case law.                           E. Motions
O&G    20292     10/31/2018     Jared W. Goldman     2.10    Fee petition research.                                                               E. Motions
O&G    20293     10/31/2018     Jared W. Goldman     0.20    Conference with MJS re fee petition.                                                 E. Motions
O&G    20294     10/31/2018     Christopher Truong   0.10    Log newly‐received class member emails on contact log.                               A. Investigation
O&G    20295      11/1/2018     Jared W. Goldman     0.10    Correspondence to CXT re class member inquiry.                                       A. Investigation
O&G    20296      11/1/2018        Stephanie Yu      1.60    Research re Fee Application. Review Fee App for possible objections/counters.        E. Motions

O&G    20297     11/1/2018         Michelle Fujii    3.20 Research past FLSA Trial cases and compile data into spreadsheet.                       E. Motions
O&G    20298     11/1/2018      Michael J. Scimone   0.60 Review procedure and rules for appellate docketing.                                     E. Motions
O&G    20299     11/1/2018      Jared W. Goldman     3.00 Research re District of Connecticut Fee petition case law.                              E. Motions
O&G    20300     11/1/2018        Jahan C. Sagafi    0.20 Discuss appeal stay request from Defendant.                                             E. Motions
O&G    20301     11/1/2018      Jared W. Goldman     0.10 Respond to case inquiry re class period.                                                A. Investigation
O&G    20302     11/2/2018      Christopher Truong   0.10 Upload newly‐received docket filings to case file.                                      F. Strategy
O&G    20303     11/2/2018      Christopher Truong   0.10 Update contact log re newly‐received class member emails.                               A. Investigation
O&G    20304     11/2/2018         Stephanie Yu      2.10 Review research on FLSA Trial cases. Compile results into chart for JWG. Send same to   E. Motions
                                                          JWG.
O&G    20305     11/2/2018        Stephanie Yu       0.80 Research into Fee Application oppositions. Review Fee App for case and research.        E. Motions

O&G    20306     11/2/2018      Jared W. Goldman     6.30 Draft memo re fee petition case law research.                                           E. Motions
O&G    20307     11/2/2018        Jahan C. Sagafi    0.10 Research and discuss fee motion strategy.                                               E. Motions
O&G    20308     11/2/2018        Jahan C. Sagafi    0.10 Negotiate response to appellate stay.                                                   E. Motions
O&G    20309     11/2/2018      Christopher Truong   0.10 Intake of call from possible class member; update contact log re same.                  A. Investigation
O&G    20310     11/3/2018      Jared W. Goldman     0.10 Correspondence to SYU re updating fee petition research file.                           E. Motions
O&G    20311     11/3/2018      Jared W. Goldman     1.30 Conduct additional research re fee petition; assess billing records; update memo and    E. Motions
                                                          correspondence with MJS re same.
O&G    20312     11/5/2018        Stephanie Yu       0.30 Review time entries for research into oppositions to fee applications.                  E. Motions
O&G    20313     11/5/2018        Stephanie Yu       0.80 Review JWG's memo on Connecticut Fee Applications and pull cited cases and save to      E. Motions
                                                          casefile. Email same to JWG.
O&G    20314     11/5/2018        Stephanie Yu       0.20 Conference with JWG re Trial Research results and Fee Application Opposition research   E. Motions
                                                          status.

                                                                   Page 684 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 686 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours Description                                                                                 Code
O&G    20315     11/5/2018     Michael J. Scimone    0.40 Review JWG research re fee applications.                                              E. Motions
O&G    20316     11/5/2018     Michael J. Scimone    0.30 Conference with JWG re research on fee petitions, comparable cases by hours billed.   E. Motions

O&G    20317     11/5/2018     Jared W. Goldman     0.10 Correspondence with MJS re fees research memo.                                         E. Motions
O&G    20318     11/5/2018     Jared W. Goldman     0.10 Correspondence to MJS re billing records analysis.                                     E. Motions
O&G    20319     11/5/2018     Jared W. Goldman     0.20 Conference with SYU re fees analysis and wage and hour Trial research.                 E. Motions
O&G    20320     11/5/2018     Jared W. Goldman     0.10 Conference with MJS re fee petition.                                                   E. Motions
O&G    20321     11/5/2018     Jared W. Goldman     0.40 Conference with MJS re fee application research.                                       E. Motions
O&G    20322     11/5/2018       Jahan C. Sagafi    0.10 Discuss strategy re fee motion.                                                        E. Motions
O&G    20323     11/5/2018       Jahan C. Sagafi    0.20 Discuss motion to stay appeal.                                                         E. Motions
O&G    20324     11/5/2018     Christopher Truong   0.10 Upload recently‐received docket motions to case file.                                  E. Motions
O&G    20325     11/6/2018     Jared W. Goldman     0.10 Correspondence to CXT re filing.                                                       E. Motions
O&G    20326     11/6/2018     Jared W. Goldman     0.10 Correspondence to co‐counsel re notice of non‐objection.                               E. Motions
O&G    20327     11/6/2018     Jared W. Goldman     0.10 Correspondence to co‐counsel re non‐opposition letter.                                 E. Motions
O&G    20328     11/6/2018     Jared W. Goldman     0.10 Conference with SYU re non‐opposition notice.                                          E. Motions
O&G    20329     11/6/2018     Christopher Truong   0.10 Upload newly‐received docket filing to case file.                                      F. Strategy
O&G    20330     11/6/2018     Christopher Truong   0.10 Conferral with JWG re 2nd Circuit filing.                                              F. Strategy
O&G    20331     11/6/2018        Stephanie Yu      0.60 Review time entries for billing record analysis.                                       E. Motions
O&G    20332     11/6/2018        Stephanie Yu      1.00 Research re Non Objection Responses and Notices filed in Second Circuit.               E. Motions
                                                         Correspondence with JWG re research results.
O&G    20333     11/6/2018       Stephanie Yu       0.20 Conference with JWG re Non Objection Research and Response.                            E. Motions
O&G    20334     11/6/2018       Stephanie Yu       0.30 Format letter re Non‐Objection response to Appellant's Motion to Hold Abeyance per     E. Motions
                                                         JWG's request. Send new draft to JWG.
O&G    20335     11/6/2018       Stephanie Yu       1.00 Draft Response of Non‐Objection to Motion to Request Hold, Abeyance. Review local      E. Motions
                                                         rules re attorneys admission. Email team with draft and issue re NOAs.

O&G    20336     11/6/2018       Stephanie Yu       0.30 Telephone Conference 2nd Circuit Court Clerk's Office re filing non oppositional       E. Motions
                                                         response to Appellant's Motion to Hold Abeyance. Email team re response from Clerk's
                                                         office.
O&G    20337     11/6/2018     Michael J. Scimone   0.40 Review and edit statement of non‐opposition and notice of appearance.                  E. Motions
O&G    20338     11/6/2018     Michael J. Scimone   0.10 Correspondence with co‐counsel, JWG re fee application, statement of non‐opposition    E. Motions
                                                         to CSC's motion.
O&G    20339     11/6/2018     Jared W. Goldman     0.30 Review 2d Cir. local rules re appeal.                                                  E. Motions
O&G    20340     11/6/2018     Jared W. Goldman     0.40 Finalize and oversee filing of letter to COA and JCS NOA.                              E. Motions
O&G    20341     11/6/2018     Jared W. Goldman     0.60 Draft non‐objection letter. Draft Notice of non‐opposition; conferences with SYU re    E. Motions
                                                         same.
O&G    20342     11/6/2018     Christopher Truong   0.70 File Appearance and letter to 2nd Circuit Court re JCS per JWG.                        E. Motions
O&G    20343     11/6/2018     Christopher Truong   0.20 Edit and update 2nd Circuit JCS Notice of Appearance per JWG.                          E. Motions
O&G    20344     11/6/2018     Jared W. Goldman     0.10 Correspondence to potential class member re inquiry.                                   A. Investigation
O&G    20345     11/7/2018     Christopher Truong   0.10 Upload recently‐filed circuit court documents to case file.                            F. Strategy

                                                                 Page 685 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 687 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date            Timekeeper         Hours   Description                                                                                 Code
O&G    20346     11/7/2018         Stephanie Yu        3.00   Review time entries for billing record analysis.                                     E. Motions
O&G    20347     11/7/2018        Jahan C. Sagafi      0.20   Review time records and discuss fee motion with team.                                E. Motions
O&G    20348     11/7/2018      Jared W. Goldman       0.10   Correspondence with MJS re potential discovery.                                      B. Discovery
O&G    20349     11/8/2018     Christopher Truong      0.20   Update contact log re newly‐received class member emails.                            A. Investigation
O&G    20350     11/8/2018         Stephanie Yu        2.30   Review time entries for billing record analysis.                                     E. Motions
O&G    20351     11/9/2018        Jahan C. Sagafi      0.30   Review and discuss damages order.                                                    E. Motions
O&G    20352     11/9/2018     Michael N. Litrownik    0.50   Review remedies decision and related correspondence to and from plaintiff counsel.   E. Motions

O&G    20353      11/9/2018     Christopher Truong    0.10    Upload new docket orders to case file.                                               F. Strategy
O&G    20354      11/9/2018     Christopher Truong    0.10    Calendar and schedule new court deadline; circulate same to team.                    F. Strategy
O&G    20355      11/9/2018        Stephanie Yu       3.00    Review time entries for billing record analysis.                                     E. Motions
O&G    20356     11/11/2018      Justin M. Swartz     0.30    Review damages order and correspondence with team re next steps.                     E. Motions
O&G    20357     11/11/2018       Jahan C. Sagafi     0.10    Discuss settlement options with team.                                                H. Settlement
O&G    20358     11/11/2018       Jahan C. Sagafi     0.10    Review order and plan for meet and confer re data.                                   B. Discovery
O&G    20359     11/12/2018     Michael J. Scimone    0.80    Review damages calculations and briefing, draft press outreach re same.              E. Motions
O&G    20360     11/12/2018     Jared W. Goldman      1.10    Review remedies decision re calculating estimated damages; correspondence with JCS   E. Motions
                                                              re same.
O&G    20361     11/12/2018     Jared W. Goldman      0.10    Conference with MJS re decision calculating estimated damages.                       E. Motions
O&G    20362     11/12/2018      Justin M. Swartz     0.10    Correspondence with team re strategy for potential settlement discussions.           H. Settlement
O&G    20363     11/12/2018       Jahan C. Sagafi     0.10    Discuss possible settlement with team.                                               H. Settlement
O&G    20364     11/12/2018        Stephanie Yu       0.10    Calendar internal meeting re status of research. Send same to JWG.                   F. Strategy
O&G    20365     11/12/2018     Jared W. Goldman      0.10    Correspondence with MJS re team conference.                                          F. Strategy
O&G    20366     11/12/2018     Christopher Truong    0.10    Update contact log re newly‐received class member emails.                            A. Investigation
O&G    20367     11/12/2018     Jared W. Goldman      0.30    Review Court's remedies order.                                                       E. Motions
O&G    20368     11/12/2018     Jared W. Goldman      4.10    Research and draft memo re discovery re fee petition; send to JCS.                   E. Motions
O&G    20369     11/12/2018       Jahan C. Sagafi     0.40    Review remedies order; edit and circulate summary for team and press.                E. Motions
O&G    20370     11/12/2018       Jahan C. Sagafi     0.20    Research fee motion issues.                                                          E. Motions
O&G    20371     11/12/2018     Jared W. Goldman      0.10    Respond to inquiry re eligibility to participate in case re Connecticut class.       A. Investigation
O&G    20372     11/12/2018     Christopher Truong    0.10    Upload newly‐received client documents to case file.                                 F. Strategy
O&G    20373     11/13/2018       Jahan C. Sagafi     0.70    Review remedies order; discuss next steps in damages resolution with team.           E. Motions
O&G    20374     11/13/2018     Christopher Truong    0.10    Upload newly‐received appellate court filing to case file.                           F. Strategy
O&G    20375     11/13/2018        Stephanie Yu       3.80    Review time entries for research into oppositions to fee applications.               E. Motions
O&G    20376     11/13/2018        Stephanie Yu       0.20    Conference with JWG re billing records analysis.                                     E. Motions
O&G    20377     11/13/2018     Jared W. Goldman      0.20    Conference with SYU re billing records analysis.                                     E. Motions
O&G    20378     11/13/2018       Jahan C. Sagafi     0.20    Research fluctuating workweek appellate issues.                                      E. Motions
O&G    20379     11/13/2018       Jahan C. Sagafi     1.20    Outreach to press; respond to press inquiries.                                       F. Strategy
O&G    20380     11/14/2018     Michael J. Scimone    0.70    Telephone conference with co‐counsel re strategy on damages, settlement.             F. Strategy
O&G    20381     11/14/2018     Jared W. Goldman      1.00    Conference with team re unresolved damages issues.                                   J. Damages
O&G    20382     11/14/2018       Jahan C. Sagafi     0.30    Research potential Special Masters.                                                  J. Damages
O&G    20383     11/14/2018       Jahan C. Sagafi     0.10    Prepare agenda for team call re damages analysis and settlement strategy.            F. Strategy

                                                                    Page 686 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 688 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours   Description                                                                                    Code
O&G    20384     11/14/2018       Jahan C. Sagafi      0.60   Discuss damages analysis and impact of court order.                                     E. Motions
O&G    20385     11/14/2018     Jared W. Goldman       0.10   Correspondence with CXT re class member inquiry.                                        A. Investigation
O&G    20386     11/14/2018     Jared W. Goldman       0.10   Conference with team re next steps.                                                     F. Strategy
O&G    20387     11/14/2018     Christopher Truong     0.10   Upload recently‐received appellate court filings to case file.                          F. Strategy
O&G    20388     11/14/2018        Stephanie Yu        0.20   Correspond JWG re meeting with MTL re staff assignment on research project on FLSA      E. Motions
                                                              Trials; Calendar same.
O&G    20389     11/14/2018        Stephanie Yu       4.70    Review time entries for billing record analysis.                                        E. Motions
O&G    20390     11/14/2018     Jared W. Goldman      0.20    Draft correspondence to JCS, MJS re fee records analysis.                               E. Motions
O&G    20391     11/14/2018     Jared W. Goldman      0.10    Conference with SYU re fees analysis.                                                   E. Motions
O&G    20392     11/14/2018     Jared W. Goldman      0.30    Conference with SYU re attorneys' fees analysis.                                        E. Motions
O&G    20393     11/14/2018       Jahan C. Sagafi     0.10    Review appearance of appellate counsel and research counsel.                            E. Motions
O&G    20394     11/14/2018        Stephanie Yu       0.10    Conference with MTL re staff assignment on research project on FLSA Trials.             E. Motions
O&G    20395     11/14/2018    Christopher Truong     0.10    Update contact log re newly‐received class member email.                                A. Investigation
O&G    20396     11/14/2018    Christopher Truong     0.30    Respond to email from class member; update contact log re same.                         A. Investigation
O&G    20397     11/15/2018    Michael N. Litrownik   0.40    Research re: Special Masters and new magistrate and correspondence to MJS, JCS, and     J. Damages
                                                              JWG re: same.
O&G    20398     11/15/2018     Jared W. Goldman      0.10    Correspondence with JCS re Special Masters.                                             J. Damages
O&G    20399     11/15/2018       Jahan C. Sagafi     0.20    Review and discuss damages analysis and meet and confer with Defendant re damages       J. Damages
                                                              process.
O&G    20400     11/15/2018       Jahan C. Sagafi     0.30    Research and discuss Special Master options.                                            J. Damages
O&G    20401     11/15/2018      Justin M. Swartz     0.10    Correspondence with JCS re potential settlement negotiations.                           H. Settlement
O&G    20402     11/15/2018       Jahan C. Sagafi     0.10    Discuss settlement strategy with team.                                                  H. Settlement
O&G    20403     11/15/2018        Stephanie Yu       0.30    Review list of employment cases. Divide workload. Correspond with CXT and MXF re        E. Motions
                                                              same.
O&G    20404     11/15/2018        Stephanie Yu       1.70    Review employment cases that went to Trial for Fee Motion research.                     E. Motions
O&G    20405     11/15/2018        Michelle Fujii     0.40    Meeting with JWG re fee application research project.                                   E. Motions
O&G    20406     11/15/2018     Jared W. Goldman      0.40    Conference with SYU, CXT, MXF re Trial data project.                                    E. Motions
O&G    20407     11/15/2018     Christopher Truong    1.90    Research FLSA Trial cases re: attorneys' fees per JWG.                                  E. Motions
O&G    20408     11/15/2018     Christopher Truong    0.40    Conferral with JWG, SYU, and MXF re research assignment instructions.                   E. Motions
O&G    20409     11/15/2018        Stephanie Yu       0.20    Conference with CXT re FLSA Trial research.                                             E. Motions
O&G    20410     11/15/2018     Christopher Truong    0.10    Respond to class member email; update contact log re same.                              A. Investigation
O&G    20411     11/16/2018       Jahan C. Sagafi     0.10    Discuss strategy re settlement negotiations.                                            H. Settlement
O&G    20412     11/16/2018     Christopher Truong    0.10    Save client documents to case file.                                                     F. Strategy
O&G    20413     11/16/2018        Michelle Fujii     0.60    FLSA Trial cases research.                                                              E. Motions
O&G    20414     11/16/2018        Stephanie Yu       2.00    Review employment cases that went to Trial for Fee Motion research.                     E. Motions
O&G    20415     11/16/2018     Christopher Truong    3.30    Continue with legal research re attorneys' fees and costs in FLSA litigation per JWG;   E. Motions
                                                              update spreadsheet re same.
O&G    20416     11/16/2018     Jared W. Goldman      0.10    Respond to inquiry re class eligibility.                                                A. Investigation
O&G    20417     11/16/2018     Christopher Truong    0.30    Update contact log re newly‐received and sent class member emails.                      A. Investigation
O&G    20418     11/19/2018       Jahan C. Sagafi     0.10    Correspondence with mediator re settlement strategy.                                    H. Settlement

                                                                    Page 687 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 689 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours Description                                                                                    Code
O&G    20419     11/19/2018     Christopher Truong     2.20 Continue with research re: FLSA litigation settlements per JWG; update spreadsheet re   H. Settlement
                                                            same.
O&G    20420     11/19/2018       Jahan C. Sagafi      0.10 Discuss settlement strategy with team.                                                  H. Settlement
O&G    20421     11/19/2018      Justin M. Swartz      0.10 Correspondence with JCS re call to W. Anthony (defense counsel).                        H. Settlement
O&G    20422     11/19/2018     Christopher Truong     0.20 Update contact log re newly‐received class member emails.                               A. Investigation
O&G    20423     11/19/2018     Jared W. Goldman       0.10 Correspondence to CXT re inquiry re deceased potential class member.                    A. Investigation
O&G    20424     11/19/2018     Christopher Truong     0.10 Respond to class member emails re: case updates.                                        A. Investigation
O&G    20425     11/20/2018      Justin M. Swartz      0.20 Conference with W. Anthony (defense counsel) re potential for settlement and memo       H. Settlement
                                                            to team re same.
O&G    20426     11/20/2018     Christopher Truong     4.60 Continue with research re FLSA settlements per JWG.                                     H. Settlement
O&G    20427     11/20/2018       Jahan C. Sagafi      0.10 Discuss settlement strategy with team.                                                  H. Settlement
O&G    20428     11/20/2018      Justin M. Swartz      0.10 Correspondence with JCS re call with W. Anthony (defense counsel).                      H. Settlement
O&G    20429     11/20/2018     Jared W. Goldman       0.10 Correspondence to paralegal team re fee application research.                           E. Motions
O&G    20430     11/20/2018     Jared W. Goldman       0.10 Conference with widow of class member.                                                  A. Investigation
O&G    20431     11/21/2018     Christopher Truong     0.10 Update contact log and class list re newly‐received class member emails.                A. Investigation
O&G    20432     11/21/2018     Christopher Truong     0.70 Continue with research re FLSA Trial attorney fees per JWG.                             E. Motions
O&G    20433     11/21/2018        Stephanie Yu        0.30 Correspond with team and CXT re FLSA Trial Research Status and Coverage needed.         E. Motions

O&G    20434     11/26/2018     Michael J. Scimone    0.30 Review Special Master procedures.                                                        J. Damages
O&G    20435     11/26/2018     Michael J. Scimone    0.10 Review court order and correspondence re damages proceedings.                            J. Damages
O&G    20436     11/26/2018      Jahan C. Sagafi      0.30 Discuss court order re Anderson and proper inferences and applicability to damages       J. Damages
                                                           phase.
O&G    20437     11/26/2018     Jared W. Goldman      0.10 Correspondence to MJS re upcoming court conference.                                      G. Court
O&G    20438     11/26/2018        Michelle Fujii     2.70 FLSA Trial cases research project.                                                       E. Motions
O&G    20439     11/26/2018     Jared W. Goldman      0.10 Conference with CXT re trial research project.                                           E. Motions
O&G    20440     11/26/2018       Jahan C. Sagafi     0.10 Review past fee order and briefing in similar case.                                      E. Motions
O&G    20441     11/26/2018       Jahan C. Sagafi     0.20 Review and discuss research re fee motion and discovery.                                 E. Motions
O&G    20442     11/26/2018     Christopher Truong    3.70 Continue with research re: FLSA Trial attorney fees per JWG; update spreadsheet re:      E. Motions
                                                           same.
O&G    20443     11/27/2018    Michael N. Litrownik   0.50 Reasonable hourly rate research; late opt‐in review of files and correspondence to D.    E. Motions
                                                           Ranahan (co‐counsel), MJS, JWG re same.
O&G    20444     11/27/2018    Christopher Truong     0.40 Update contact log re newly‐received class member emails.                                A. Investigation
O&G    20445     11/27/2018       Michelle Fujii      1.50 Westlaw FLSA Trial cases research project.                                               E. Motions
O&G    20446     11/27/2018    Michael N. Litrownik   0.30 Further review of late opt‐in issues; correspondence to D. Ranahan (co‐counsel) re:      E. Motions
                                                           same.
O&G    20447     11/27/2018     Jared W. Goldman      0.10 Correspondence to JCS re fee application discovery.                                      E. Motions
O&G    20448     11/27/2018       Jahan C. Sagafi     0.20 Research and discuss defense billing rates.                                              E. Motions
O&G    20449     11/27/2018     Christopher Truong    1.20 Continue with research re FLSA Trial cases attorneys' fees; update spreadsheet re same   E. Motions
                                                           per JWG.



                                                                   Page 688 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 690 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours Description                                                                                    Code
O&G    20450     11/27/2018     Jared W. Goldman      0.30 Review memo re discovery of billing records; draft correspondence to co‐counsel re      B. Discovery
                                                           same.
O&G    20451     11/27/2018     Jared W. Goldman      0.20 Correspondence to class members, CXT re class member inquiries.                         A. Investigation
O&G    20452     11/27/2018     Christopher Truong    0.10 Update class list re: new opt‐in contact info.                                          A. Investigation
O&G    20453     11/28/2018     Michael J. Scimone    0.90 Telephone conference with co‐counsel re damages strategy.                               F. Strategy
O&G    20454     11/28/2018     Michael J. Scimone    0.10 Review correspondence from W. Anthony (defense counsel) re CSC's lack of interest in    H. Settlement
                                                           compromise of damages issues; correspondence with co‐counsel re same.

O&G    20455     11/28/2018       Jahan C. Sagafi    0.90 Team discussion re status conference, damages calculations.                              F. Strategy
O&G    20456     11/28/2018     Jared W. Goldman     0.50 Participate in team conference re data issues and upcoming court conference.             B. Discovery

O&G    20457     11/28/2018     Jared W. Goldman     0.10   Correspondence with CXT re class member inquiry.                                       A. Investigation
O&G    20458     11/28/2018        Michelle Fujii    0.20   Review FLSA Trial cases research.                                                      E. Motions
O&G    20459     11/28/2018        Michelle Fujii    0.20   Meeting with JWG and CXT re FLSA Trial cases research.                                 E. Motions
O&G    20460     11/28/2018     Jared W. Goldman     0.10   Correspondence with PAD disputed fee petition research.                                E. Motions
O&G    20461     11/28/2018     Jared W. Goldman     0.10   Conference with PAD re fee petition research.                                          E. Motions
O&G    20462     11/28/2018     Jared W. Goldman     0.20   Conference with CXT, MXF re attorneys' fees research.                                  E. Motions
O&G    20463     11/28/2018     Christopher Truong   0.20   Conferral with JWG and MXF re: FLSA Trial atty fees research project.                  E. Motions
O&G    20464     11/28/2018     Christopher Truong   0.20   Contact potential client re: eligibility.                                              A. Investigation
O&G    20465     11/28/2018     Christopher Truong   0.40   Contact claims administrator re: missing claim form.                                   F. Strategy
O&G    20466     11/29/2018     Michael J. Scimone   1.10   Correspondence with D. Ranahan (co‐counsel), G. Casey (co‐counsel) re Special Master   J. Damages
                                                            and expert discovery process.
O&G    20467     11/29/2018     Jared W. Goldman     0.10   Correspondence to RXS, MHG re cite checking.                                           E. Motions
O&G    20468     11/29/2018        Michelle Fujii    4.20   FLSA Trial cases research project, specifically attorneys' fees and class recovery     E. Motions
                                                            amounts.
O&G    20469     11/29/2018     Jared W. Goldman     0.10   Correspondence with potential class member re case inquiry.                            A. Investigation
O&G    20470     11/29/2018     Jared W. Goldman     0.10   Correspondence with CXT re case inquiries.                                             A. Investigation
O&G    20471     11/29/2018     Christopher Truong   0.10   Update contact log re newly‐received website inquiries.                                A. Investigation
O&G    20472     11/30/2018       Jahan C. Sagafi    0.20   Review history of data discovery and discuss strategy with team.                       B. Discovery
O&G    20473      12/3/2018     Michael J. Scimone   0.40   Correspondence with D. Ranahan (co‐counsel) re preparing for hearing re Special        J. Damages
                                                            Master.
O&G    20474     12/3/2018        Jahan C. Sagafi    0.20   Discuss strategy re data discovery process.                                            B. Discovery
O&G    20475     12/3/2018         Michelle Fujii    0.10   Meeting with JWG re sharing FLSA trial cases spreadsheet with other attorneys.         E. Motions

O&G    20476     12/3/2018        Michelle Fujii     1.40 Attorneys' fees and costs and class reward amounts research for 2nd circuit FLSA trial   E. Motions
                                                          cases.
O&G    20477     12/3/2018      Jared W. Goldman     0.10 Conference with CXT, MXF re trial research re fee petition.                              E. Motions
O&G    20478     12/3/2018      Christopher Truong   1.70 Continue with research re: attorney fees; update spreadsheet re: same.                   E. Motions
O&G    20479     12/3/2018      Christopher Truong   0.10 Conferral with JWG and MXF re emailing FLSA Trial fees list.                             E. Motions



                                                                  Page 689 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 691 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #     Date            Timekeeper        Hours Description                                                                                   Code
O&G    20480     12/4/2018      Michael J. Scimone    1.20 Telephone conference with T. Jackson, G. Casey, D. Ranahan (co‐counsel) to prepare      J. Damages
                                                           for hearing on Special Master proposal.
O&G    20481     12/4/2018       Justin M. Swartz     0.10 Correspondence with JCS re potential for settlement.                                    H. Settlement
O&G    20482     12/4/2018        Jahan C. Sagafi     0.10 Discuss strategy re settlement negotiations with team.                                  H. Settlement
O&G    20483     12/4/2018      Christopher Truong    0.80 Continue with research project re: FLSA trial case attorney fees and awards per JWG;    E. Motions
                                                           update spreadsheet re same.
O&G    20484     12/4/2018      Christopher Truong    0.30 Respond to message from case website from potential client per JWG; update contact      A. Investigation
                                                           log re same.
O&G    20485     12/5/2018      Michael J. Scimone    0.40 Conference with co‐counsel re damages resolution process.                               F. Strategy
O&G    20486     12/5/2018      Michael J. Scimone    0.90 Attend Court conference re damages resolution process.                                  G. Court
O&G    20487     12/5/2018      Jared W. Goldman      0.80 Attend Court conference re damages calculations.                                        G. Court
O&G    20488     12/5/2018        Jahan C. Sagafi     1.00 Prepare for, attend, and follow up re damages case management conference.               J. Damages
O&G    20489     12/5/2018       Justin M. Swartz     0.10 Correspondence with W. Anthony (opposing counsel) re potential for settlement.          H. Settlement

O&G    20490     12/5/2018      Jared W. Goldman     0.10 Correspondence with JCS, T. Jackson (co‐counsel) re upcoming Court conference.           G. Court

O&G    20491     12/5/2018      Jared W. Goldman     0.30   Conference with Plaintiffs' counsel re team Court conference.                          G. Court
O&G    20492     12/5/2018      Christopher Truong   0.10   Conferral with JWG and MXF re: FLSA trial case research assignment.                    E. Motions
O&G    20493     12/5/2018         Michelle Fujii    0.10   Meeting with JWG and CXT re fee app case research.                                     E. Motions
O&G    20494     12/5/2018         Michelle Fujii    0.30   Fee app case research.                                                                 E. Motions
O&G    20495     12/5/2018      Jared W. Goldman     0.20   Conference with CXT, MXR re fee petition research.                                     E. Motions
O&G    20496     12/5/2018      Jared W. Goldman     0.30   Conduct fee petition research re similar awards post‐trial.                            E. Motions
O&G    20497     12/5/2018      Christopher Truong   3.80   Continue research re: FLSA trial case attorney fees per JWG; update spreadsheet re     E. Motions
                                                            same.
O&G    20498     12/6/2018      Christopher Truong   0.10   Upload newly‐received docket order to case file.                                       F. Strategy
O&G    20499     12/6/2018      Christopher Truong   0.10   Update contact log re newly‐received class member emails.                              A. Investigation
O&G    20500     12/6/2018      Christopher Truong   0.20   Calendar and schedule upcoming case deadlines; circulate same to team.                 F. Strategy
O&G    20501     12/6/2018      Jared W. Goldman     0.10   Correspondence to class member re response to class member inquiry.                    A. Investigation
O&G    20502     12/6/2018      Christopher Truong   0.40   Contact claims administrator re possible class member form submission per JWG;         F. Strategy
                                                            update contact log re same.
O&G    20503     12/7/2018      Jared W. Goldman     0.10   Correspondence to CXT re inquiry re class eligibility.                                 A. Investigation
O&G    20504     12/7/2018      Jared W. Goldman     0.10   Correspondence re potential opt‐in inquiry re consent to join forms.                   A. Investigation
O&G    20505     12/7/2018      Jared W. Goldman     0.20   Conference with KCC admin re consent to join forms received re class member inquiry.   F. Strategy

O&G    20506      12/7/2018     Christopher Truong   0.10   Update correspondence log re new class member emails.                                  A. Investigation
O&G    20507     12/10/2018       Jahan C. Sagafi     0.1   Review and discuss defendant's pleading re expert report status.                       J. Damages
O&G    20508     12/10/2018     Christopher Truong   0.10   Update newly‐received 2nd circuit docket order to case file.                           F. Strategy
O&G    20509     12/11/2018     Christopher Truong   0.10   Upload newly‐received docket filings to case file.                                     F. Strategy
O&G    20510     12/12/2018       Jahan C. Sagafi     0.1   Correspond with named plaintiff re case status.                                        A. Investigation
O&G    20511     12/16/2018       Jahan C. Sagafi    0.10   Discuss settlement with mediator.                                                      H. Settlement

                                                                  Page 690 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 692 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date           Timekeeper        Hours   Description                                                                              Code
O&G    20512     12/18/2018     Christopher Truong    0.20   Update contact log re newly‐received class member emails.                         A. Investigation
O&G    20513     12/19/2018     Christopher Truong    0.20   Update contact log and class list re newly‐received class member emails.          A. Investigation
O&G    20514     12/20/2018     Michael J. Scimone    0.60   Telephone conference with co‐counsel re damages calculations.                     F. Strategy
O&G    20515     12/20/2018     Christopher Truong    0.10   Intake call from class member; update contact log re same.                        A. Investigation
O&G    20516     12/27/2018     Jared W. Goldman      0.30   Respond to class member inquiries.                                                A. Investigation
O&G    20517     12/27/2018     Christopher Truong    0.20   Respond to class member email; update contact log re same per JWG.                A. Investigation
O&G    20518     12/28/2018     Jared W. Goldman      0.10   Correspondence to CXT re class member inquiry.                                    A. Investigation
O&G    20519     12/28/2018     Christopher Truong    0.10   Respond to class member email; update contact log re same.                        A. Investigation
O&G    20520      1/2/2019      Michael J. Scimone    0.20   Research re opt‐in data for damages analysis.                                     A. Investigation
O&G    20521      1/2/2019      Christopher Truong    0.10   Upload newly‐received docket filings to case file.                                F. Strategy
O&G    20522      1/2/2019      Christopher Truong    0.20   Update contact log re newly‐received class member emails.                         A. Investigation
O&G    20523      1/2/2019      Jared W. Goldman      0.10   Correspondence to CXT re updates to class members.                                A. Investigation
O&G    20524      1/3/2019      Michael J. Scimone    0.10   Correspondence with G. Casey, D. Ranahan (co‐counsel) re preparing for damages    J. Damages
                                                             negotiation.
O&G    20525      1/3/2019      Christopher Truong   0.40    Order transcript re 12/5/2018 status conference.                                  G. Court
O&G    20526      1/3/2019      Christopher Truong   0.10    Update paralegal case memorandum.                                                 F. Strategy
O&G    20527      1/3/2019      Christopher Truong   0.10    Conferral with MJS re project assignments.                                        F. Strategy
O&G    20528      1/3/2019      Michael J. Scimone   0.10    Conference with CXT re de‐duplicating CSC data.                                   D. Doc. Revw.
O&G    20529      1/3/2019      Christopher Truong   2.20    Review consent to join forms re: opt‐in dates and addresses per MJS.              A. Investigation
O&G    20530      1/4/2019        Jahan C. Sagafi    0.20    Discuss damages analysis and next steps with team.                                J. Damages
O&G    20531      1/4/2019      Christopher Truong   0.50    Update contact log re new class member and opt‐in contact information.            A. Investigation
O&G    20532      1/4/2019      Christopher Truong   0.10    Respond to class member emails and update contact log re same.                    A. Investigation
O&G    20533      1/7/2019      Jared W. Goldman     0.20    Review correspondence re damages calculations; correspondence to JCS and MJS re   J. Damages
                                                             same.
O&G    20534      1/7/2019        Jahan C. Sagafi    0.10    Discuss damages litigation process.                                               J. Damages
O&G    20535      1/7/2019      Christopher Truong   0.10    Save Court hearing transcript to case file.                                       G. Court
O&G    20536      1/7/2019      Christopher Truong   0.10    Order transcript re 12/5/2018 status conference per MJS.                          G. Court
O&G    20537      1/7/2019      Jared W. Goldman     0.10    Correspondence to accounting re cost sharing payments.                            F. Strategy
O&G    20538      1/7/2019        Jahan C. Sagafi    0.10    Discuss cost fund with team.                                                      F. Strategy
O&G    20539      1/8/2019      Jared W. Goldman     0.20    Review Defendant's damages calculations.                                          E. Motions
O&G    20540      1/8/2019      Jared W. Goldman     0.10    Correspondence to CXT and MJS re damages calculations.                            E. Motions
O&G    20541      1/8/2019        Jahan C. Sagafi    0.20    Discuss expert invoice and costs with team; manage cost fund.                     F. Strategy
O&G    20542      1/8/2019         Stephanie Yu      0.10    Correspond with CXT re opt in email requesting status update.                     A. Investigation
O&G    20543      1/8/2019      Jared W. Goldman     0.10    Correspondence to JCS re costs.                                                   F. Strategy
O&G    20544      1/8/2019      Jared W. Goldman     0.10    Correspondence to JCS re cost sharing agreement.                                  F. Strategy
O&G    20545      1/8/2019      Christopher Truong   0.10    Upload newly‐received letter to case file.                                        F. Strategy
O&G    20546      1/8/2019      Christopher Truong   0.10    Upload new docket filings to case file.                                           F. Strategy
O&G    20547      1/8/2019      Jared W. Goldman     0.10    Correspondence to class member re class member inquiry.                           A. Investigation
O&G    20548      1/8/2019      Christopher Truong   0.60    Respond to class member emails; update contact log re same.                       A. Investigation
O&G    20549      1/9/2019        Jahan C. Sagafi    0.50    Review costs and upcoming expenses; discuss cost fund with team.                  F. Strategy

                                                                  Page 691 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 693 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                    Code
O&G    20550     1/9/2019      Christopher Truong    0.10   Upload newly‐filed docket documents to case file.                                       F. Strategy
O&G    20551     1/9/2019      Christopher Truong    0.10   Update contact log re newly‐received class member emails.                               A. Investigation
O&G    20552     1/9/2019      Jared W. Goldman      0.10   Correspondence with class member re class member inquiry.                               A. Investigation
O&G    20553     1/10/2019     Jared W. Goldman      0.20   Review costs ledger; correspondence to MJS re same.                                     F. Strategy
O&G    20554     1/10/2019     Jared W. Goldman      0.20   Review costs ledger; correspondence to JCS, MJS re same.                                F. Strategy
O&G    20555     1/10/2019     Jared W. Goldman      0.20   Review costs ledger; correspondence to JCS re same.                                     F. Strategy
O&G    20556     1/10/2019       Jahan C. Sagafi     0.10   Discuss cost planning.                                                                  F. Strategy
O&G    20557     1/10/2019     Christopher Truong    0.10   Update contact log re newly received class member emails.                               A. Investigation
O&G    20558     1/10/2019     Jared W. Goldman      0.10   Correspondence with JCS re fee petition resources.                                      E. Motions
O&G    20559     1/10/2019     Jared W. Goldman      0.10   Correspondence to class member re response to class member inquiry.                     A. Investigation
O&G    20560     1/11/2019     Jared W. Goldman      0.10   Review correspondence re narrowing data disputes.                                       J. Damages
O&G    20561     1/11/2019       Jahan C. Sagafi     0.10   Discuss damages refinements.                                                            J. Damages
O&G    20562     1/11/2019       Jahan C. Sagafi     0.10   Discuss cost fund payments.                                                             F. Strategy
O&G    20563     1/11/2019     Christopher Truong    0.10   Update contact log re newly received class member emails.                               A. Investigation
O&G    20564     1/11/2019     Christopher Truong    0.10   Respond to class member emails and update contact log re same.                          A. Investigation
O&G    20565     1/12/2019     Jared W. Goldman      0.10   Review correspondence re damages analysis.                                              J. Damages
O&G    20566     1/12/2019     Jared W. Goldman      0.10   Correspondence to JCS re costs.                                                         F. Strategy
O&G    20567     1/14/2019     Jared W. Goldman      0.10   Review correspondence re damages meet and confer.                                       J. Damages
O&G    20568     1/14/2019     Christopher Truong    0.20   Respond to new class member emails; update contact log re same.                         A. Investigation
O&G    20569     1/15/2019     Jared W. Goldman      0.10   Update case file re damages calculations.                                               J. Damages
O&G    20570     1/15/2019     Jared W. Goldman      0.10   Review correspondence re damages issues.                                                J. Damages
O&G    20571     1/16/2019       Jahan C. Sagafi      0.2   Discuss arguments re damages briefing.                                                  J. Damages
O&G    20572     1/16/2019       Jahan C. Sagafi      0.3   Discuss damages process with team.                                                      J. Damages
O&G    20573     1/16/2019     Christopher Truong    0.10   Upload newly received docket filings to case file.                                      F. Strategy
O&G    20574     1/16/2019     Jared W. Goldman      0.30   Review draft status report; review Defendant's status report.                           E. Motions
O&G    20575     1/17/2019       Jahan C. Sagafi      0.4   Discuss consequences of data flaws for stipulation and next steps.                      F. Strategy
O&G    20576     1/17/2019      Justin M. Swartz     0.20   Review briefing damages issues.                                                         J. Damages
O&G    20577     1/17/2019     Jared W. Goldman      0.10   Correspondence with D. Ranahan (co‐counsel), MJS re courtesy copies.                    F. Strategy
O&G    20578     1/17/2019     Christopher Truong    0.10   Upload newly received docket filings to case file.                                      F. Strategy
O&G    20579     1/17/2019     Christopher Truong    0.70   Prepare and send courtesy copy of recent status report filing to Court per MJS; draft   F. Strategy
                                                            cover letter to Court enclosing same.
O&G    20580     1/18/2019       Jahan C. Sagafi     0.4    Team discussion re damages calculations.                                                J. Damages
O&G    20581     1/18/2019       Jahan C. Sagafi     0.4    Research and discuss special master appointment options and communication with          E. Motions
                                                            court.
O&G    20582     1/18/2019      Justin M. Swartz    0.10    Review response re damages issues.                                                      J. Damages
O&G    20583     1/18/2019     Jared W. Goldman     0.40    Research re Special Masters.                                                            J. Damages
O&G    20584     1/18/2019     Jared W. Goldman     0.20    Follow up conference with co‐counsel re Court telephone conference re damages           J. Damages
                                                            issues.
O&G    20585     1/18/2019     Jared W. Goldman     0.20    Draft letter to Court re Special Master.                                                J. Damages
O&G    20586     1/18/2019     Jared W. Goldman     1.40    Court telephone conference re damages issues.                                           G. Court

                                                                  Page 692 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 694 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                   Code
O&G    20587     1/18/2019     Jared W. Goldman      0.10   Correspondence to JCS re Special Master.                                               J. Damages
O&G    20588     1/18/2019     Jared W. Goldman      0.20   Correspondence to DXS re experts.                                                      J. Damages
O&G    20589     1/18/2019     Jared W. Goldman      0.10   Correspondence re potential Special Masters.                                           J. Damages
O&G    20590     1/18/2019     Jared W. Goldman      0.60   Conference with co‐counsel re Special Master, next steps.                              J. Damages
O&G    20591     1/18/2019     Jared W. Goldman      0.10   Correspondence with JCS re status conference.                                          G. Court
O&G    20592     1/18/2019     Jared W. Goldman      0.10   Conference with JCS re status conference, next steps.                                  G. Court
O&G    20593     1/18/2019     Jared W. Goldman      0.10   Correspondence with MTL, BXS re courtesy copies.                                       F. Strategy
O&G    20594     1/18/2019     Christopher Truong    0.10   Upload recent docket filings to case file.                                             F. Strategy
O&G    20595     1/18/2019     Christopher Truong    0.40   Answer and respond to voicemails from class members; update contact log re same.       A. Investigation

O&G    20596     1/19/2019     Jared W. Goldman     0.10 Correspondence with DXS re forensic electronically stored information expert.             B. Discovery

O&G    20597     1/20/2019     Jared W. Goldman     0.10    Correspondence to DXS re forensic experts.                                             J. Damages
O&G    20598     1/20/2019     Jared W. Goldman     0.10    Correspondence to co‐counsel re forensic experts.                                      J. Damages
O&G    20599     1/22/2019       Jahan C. Sagafi     0.1    Research and discuss Fed. R. Civ. P. 53 for special master appointment.                E. Motions
O&G    20600     1/22/2019     Michael J. Scimone   0.30    Conference with JWG re hearing on damages data.                                        J. Damages
O&G    20601     1/22/2019     Jared W. Goldman     1.00    Research and draft Special Master appointment order; correspondence with team re       J. Damages
                                                            same.
O&G    20602     1/22/2019     Jared W. Goldman     0.10    Correspondence to D. Ranahan (co‐counsel) re experts.                                  J. Damages
O&G    20603     1/22/2019     Jared W. Goldman     0.10    Correspondence to D. Ranahan (co‐counsel) re data issues.                              J. Damages
O&G    20604     1/22/2019     Jared W. Goldman     0.40    Conference with MJS re data issues.                                                    J. Damages
O&G    20605     1/22/2019     Jared W. Goldman     0.10    Correspondence to JCS, MJS re proposed order.                                          F. Strategy
O&G    20606     1/22/2019     Jared W. Goldman     0.10    Correspondence to CXT re calendaring deadlines.                                        F. Strategy
O&G    20607     1/22/2019     Jared W. Goldman     0.10    Research e‐discovery experts.                                                          B. Discovery
O&G    20608     1/22/2019     Jared W. Goldman     0.10    Correspondence with CXS re electronically stored information expert.                   B. Discovery
O&G    20609     1/22/2019     Jared W. Goldman     0.10    Correspondence to team re electronically stored information experts.                   B. Discovery
O&G    20610     1/22/2019     Jared W. Goldman     0.10    Correspondence to class member re class member inquiry.                                A. Investigation
O&G    20611     1/22/2019     Jared W. Goldman     0.40    Correspondence to class members re class member inquiries.                             A. Investigation
O&G    20612     1/23/2019       Jahan C. Sagafi     0.2    Edit and discuss parameters of special master appointment; edit response to court re   E. Motions
                                                            process.
O&G    20613     1/23/2019       Jahan C. Sagafi     0.1    Discuss cost fund payments with co‐counsel and accounting.                             F. Strategy
O&G    20614     1/23/2019       Jahan C. Sagafi     0.2    Review and discuss edits to proposed order re special master process.                  E. Motions
O&G    20615     1/23/2019     Michael J. Scimone   1.10    Review and edit draft Special Master proposed order.                                   J. Damages
O&G    20616     1/23/2019     Jared W. Goldman     0.60    Review Special Master appointment order.                                               J. Damages
O&G    20617     1/23/2019     Jared W. Goldman     0.60    Correspondence to potential expert.                                                    J. Damages
O&G    20618     1/23/2019     Jared W. Goldman     0.10    Conference with MJS re proposed Special Master appointment order.                      J. Damages
O&G    20619     1/23/2019     Jared W. Goldman     0.30    Conference with DXR re data issues and next steps.                                     J. Damages
O&G    20620     1/23/2019     Jared W. Goldman     1.20    Conference with D. Ranahan and G. Casey (co‐counsel) re data issues.                   J. Damages
O&G    20621     1/23/2019     Jared W. Goldman     0.50    Conference with D. Ranahan, G. Casey (co‐counsel) re data issues and next steps.       J. Damages



                                                                  Page 693 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 695 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date         Timekeeper         Hours Description                                                                                   Code
O&G    20622     1/23/2019     Daniel Stromberg      1.20 Review potential database forensic experts and advise JWG; contact database forensic    J. Damages
                                                          experts from e‐discovery vendor and coordinate.
O&G    20623     1/23/2019      Daniel Stromberg     0.30 Conference with JWG re: data issues and next steps.                                     J. Damages
O&G    20624     1/23/2019     Christopher Truong    0.10 Upload newly received docket filings to case file.                                      F. Strategy
O&G    20625     1/23/2019     Christopher Truong    0.10 Calendar and schedule upcoming case deadlines; circulate same to team.                  F. Strategy
O&G    20626     1/23/2019     Christopher Truong    0.10 Update correspondence log re new communications with class members.                     A. Investigation
O&G    20627     1/24/2019        Stephanie Yu       0.10 Meet with JWG re outreach project to data experts.                                      J. Damages
O&G    20628     1/24/2019        Stephanie Yu       0.20 Correspond with potential experts re need for consulting work on data. Send             J. Damages
                                                          confirmation to JWG.
O&G    20629     1/24/2019     Michael J. Scimone    0.30 Review order appointing Special Master.                                                 J. Damages
O&G    20630     1/24/2019     Michael J. Scimone    0.10 Correspondence with JCS re data reconciliation staffing and strategy.                   J. Damages
O&G    20631     1/24/2019     Michael J. Scimone    0.20 Conference with JWG re Special Master and data review process.                          J. Damages
O&G    20632     1/24/2019     Jared W. Goldman      0.50 Correspondence to potential experts re retention.                                       J. Damages
O&G    20633     1/24/2019     Jared W. Goldman      0.20 Correspondence to potential experts re engagement.                                      J. Damages
O&G    20634     1/24/2019     Jared W. Goldman      0.30 Conference with MJS re damages issues.                                                  J. Damages
O&G    20635     1/24/2019      Daniel Stromberg     0.20 Advise JWG re: database forensics experts.                                              J. Damages
O&G    20636     1/24/2019     Christopher Truong    0.10 Upload newly received docket filing to case file.                                       F. Strategy
O&G    20637     1/24/2019     Christopher Truong    0.20 Intake calls from class members; update contact log re same.                            A. Investigation
O&G    20638     1/25/2019     Michael J. Scimone    0.30 Telephone conference with JWG, D. Ranahan, G. Casey (co‐counsel) re retaining data      J. Damages
                                                          expert.
O&G    20639     1/25/2019     Michael J. Scimone    0.50 Telephone conference with D. Regard re Special Master process.                          J. Damages
O&G    20640     1/25/2019     Jared W. Goldman      0.30 Follow up conference with MJS, D. Ranahan, G. Casey (co‐counsel) re expert selection.   J. Damages

O&G    20641     1/25/2019     Jared W. Goldman     0.10   Correspondence to DXS re experts.                                                      J. Damages
O&G    20642     1/25/2019     Jared W. Goldman     0.30   Conference with potential expert.                                                      J. Damages
O&G    20643     1/25/2019     Jared W. Goldman     0.50   Conference with potential expert.                                                      J. Damages
O&G    20644     1/25/2019     Christopher Truong   0.10   Contact Court reporter re: obtaining hearing transcript.                               G. Court
O&G    20645     1/25/2019     Jared W. Goldman     0.10   Correspondence to team re conference preparation.                                      F. Strategy
O&G    20646     1/25/2019     Christopher Truong   0.10   Upload newly received docket filings to case file.                                     F. Strategy
O&G    20647     1/25/2019     Christopher Truong   0.10   Calendar and schedule upcoming case deadlines; circulate same to team per MJS.         F. Strategy

O&G    20648     1/25/2019     Christopher Truong   0.10   Respond to class member emails re case status; update contact log re same.             A. Investigation
O&G    20649     1/26/2019     Jared W. Goldman     0.20   Correspondence to potential expert and team re engagement.                             J. Damages
O&G    20650     1/26/2019       Jahan C. Sagafi    0.20   Review and discuss forensic experts.                                                   J. Damages
O&G    20651     1/28/2019     Michael J. Scimone   0.80   Telephone conference with team re Special Master and forensic expert discovery         J. Damages
                                                           process.
O&G    20652     1/28/2019     Michael J. Scimone   0.10   Conference with JWG re Special Master discovery process.                               J. Damages
O&G    20653     1/28/2019     Michael J. Scimone   0.30   Conference with JCS re Special Master strategy.                                        J. Damages
O&G    20654     1/28/2019     Jared W. Goldman     0.50   Review potential expert materials.                                                     J. Damages
O&G    20655     1/28/2019     Jared W. Goldman     0.10   Correspondence with potential expert re engagement.                                    J. Damages

                                                                 Page 694 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 696 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                  Code
O&G    20656     1/28/2019     Jared W. Goldman        0.10   Correspondence to team re Special Master conference.                                   J. Damages
O&G    20657     1/28/2019     Jared W. Goldman        0.20   Correspondence to team re expert engagement.                                           J. Damages
O&G    20658     1/28/2019     Jared W. Goldman        0.10   Conference with MJS re data issues.                                                    J. Damages
O&G    20659     1/28/2019     Jared W. Goldman        0.90   Conference with JCS, MJS, co‐counsel re Special Master process and next steps to       J. Damages
                                                              resolve data issues.
O&G    20660     1/28/2019     Jared W. Goldman       0.50    Conference with D. Regard re potential engagement.                                     J. Damages
O&G    20661     1/28/2019       Jahan C. Sagafi      0.60    Discuss Special Master assignment and strategy.                                        J. Damages
O&G    20662     1/28/2019     Christopher Truong     0.10    Attention to transcript payment re 1‐18‐2019 hearing.                                  G. Court
O&G    20663     1/28/2019     Christopher C. Alter   0.20    Review previous productions to clean up old files on case file; correspondence with    D. Doc. Revw.
                                                              DXS re same.
O&G    20664     1/29/2019     Michael J. Scimone     0.30    Telephone conference with co‐counsel T. Jackson, co‐counsel G. Casey, JWG re Special   J. Damages
                                                              Master strategy.
O&G    20665     1/29/2019     Michael J. Scimone     1.40    Telephone conference with Special Master re damages retrieval process.                 J. Damages
O&G    20666     1/29/2019     Michael J. Scimone     0.20    Review draft talking points for Special Master conference, correspondence with team    J. Damages
                                                              re same.
O&G    20667     1/29/2019     Jared W. Goldman       0.10    Review notes to prepare for Special Master conference.                                 J. Damages
O&G    20668     1/29/2019     Jared W. Goldman       1.20    Research re potential expert.                                                          J. Damages
O&G    20669     1/29/2019     Jared W. Goldman       0.20    Follow up conference with team re Special Master conference.                           J. Damages
O&G    20670     1/29/2019     Jared W. Goldman       0.10    Correspondence to expert re engagement.                                                J. Damages
O&G    20671     1/29/2019     Jared W. Goldman       1.50    Conference with Special Master re data issues.                                         J. Damages
O&G    20672     1/29/2019     Jared W. Goldman       0.10    Conference with expert re engagement.                                                  J. Damages
O&G    20673     1/29/2019       Jahan C. Sagafi      1.70    Prepare for, attend, and follow up re Special Master call.                             J. Damages
O&G    20674     1/29/2019     Michael J. Scimone     0.10    Correspondence with co‐counsel re staffing.                                            F. Strategy
O&G    20675     1/29/2019     Christopher Truong     0.10    Respond to class member emails; update contact log re same.                            A. Investigation
O&G    20676     1/30/2019     Michael J. Scimone     0.10    Correspondence with co‐counsel re Special Master report and correspondence.            J. Damages

O&G    20677     1/30/2019     Jared W. Goldman       0.10 Correspondence with CXT re calendaring and maintaining file re Special Master.            J. Damages

O&G    20678     1/30/2019     Jared W. Goldman       0.20 Correspondence to Special Master re expert.                                               J. Damages
O&G    20679     1/30/2019     Jared W. Goldman       0.20 Correspondence to co‐counsel G. Casey re conference with expert and next steps.           J. Damages

O&G    20680     1/30/2019     Jared W. Goldman       0.10 Correspondence to expert re case update.                                                  J. Damages
O&G    20681     1/30/2019     Jared W. Goldman       0.50 Conference with expert re next steps.                                                     J. Damages
O&G    20682     1/30/2019       Jahan C. Sagafi      0.20 Finalize retention of expert.                                                             J. Damages
O&G    20683     1/31/2019        Stephanie Yu        0.30 Send file transfer of damage files to D. Regard.                                          J. Damages
O&G    20684     1/31/2019        Stephanie Yu        0.70 Download damage files from co‐counsel. Prepare file transfer message and files to D.      J. Damages
                                                           Regard, consultant.
O&G    20685     1/31/2019     Jared W. Goldman       0.10 Review file transfer to expert.                                                           J. Damages
O&G    20686     1/31/2019     Jared W. Goldman       0.50 Review docket re protective order; correspondence to expert re same.                      J. Damages
O&G    20687     1/31/2019     Jared W. Goldman       0.10 Correspondence to expert and co‐counsel G. Casey re data issues.                          J. Damages

                                                                    Page 695 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 697 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                    Code
O&G    20688     1/31/2019     Jared W. Goldman       0.20   Conference with SYU re data transfer to expert.                                         J. Damages
O&G    20689     1/31/2019     Jared W. Goldman       0.40   Conference with co‐counsel G. Casey re data issues.                                     J. Damages
O&G    20690     1/31/2019     Jared W. Goldman       0.40   Conference with expert re data issues.                                                  J. Damages
O&G    20691     1/31/2019     Christopher Truong     0.20   Send requested documents to expert per JWG.                                             J. Damages
O&G    20692     1/31/2019     Christopher Truong     0.20   Upload newly received mediation files to case file.                                     H. Settlement
O&G    20693     1/31/2019        Stephanie Yu        0.20   Save executed protective order to case file.                                            F. Strategy
O&G    20694     1/31/2019     Jared W. Goldman       0.20   Conference with CXT re case update.                                                     F. Strategy
O&G    20695     1/31/2019     Christopher Truong     0.10   Conferral with JWG re case developments.                                                F. Strategy
O&G    20696     1/31/2019     Christopher Truong     0.30   Calendar and schedule upcoming case deadlines; circulate same to team per JWG.          F. Strategy

O&G    20697     2/1/2019      Part Time Paralegal   0.40 [DXR] Transfer files to J. Patel re CSC background documents.                              J. Damages
O&G    20698     2/1/2019      Jared W. Goldman      0.50 Update correspondence to expert; review record re data dispute.                            J. Damages
O&G    20699     2/1/2019      Jared W. Goldman      0.30 Revise correspondence to D. Regard re background documents and notes;                      J. Damages
                                                          correspondence to co‐counsel G. Casey re same.
O&G    20700     2/1/2019      Jared W. Goldman      1.30 Draft correspondence to expert and review record re data issues.                           J. Damages
O&G    20701     2/1/2019      Jared W. Goldman      0.80 Conference with co‐counsel G. Casey and D. Regard re preparation for Monday call.          J. Damages

O&G    20702     2/1/2019      Jared W. Goldman      0.10    Conference with expert re next steps.                                                   J. Damages
O&G    20703     2/1/2019      Jared W. Goldman      0.10    Follow up conference with co‐counsel G. Casey re next steps.                            J. Damages
O&G    20704     2/1/2019      Jared W. Goldman      0.10    Correspondence with co‐counsel G. Casey re Defendant's letter.                          J. Damages
O&G    20705     2/1/2019      Christopher Truong    0.10    Upload newly received Court transcripts to case file.                                   F. Strategy
O&G    20706     2/3/2019      Jared W. Goldman      0.10    Correspondence to D. Regard re Special Master correspondence.                           J. Damages
O&G    20707     2/4/2019         Stephanie Yu       0.10    Save D. Regard executed confidentially agreement to case file.                          J. Damages
O&G    20708     2/4/2019      Jared W. Goldman      0.30    Review documents in advance of call with D. Regard re data issue.                       J. Damages
O&G    20709     2/4/2019      Jared W. Goldman      0.60    Prepare for conference with CSC expert.                                                 J. Damages
O&G    20710     2/4/2019      Jared W. Goldman      0.50    Follow up conference with D. Regard, co‐counsel G. Casey, co‐counsel T. Jackson re      J. Damages
                                                             next steps.
O&G    20711     2/4/2019      Jared W. Goldman      0.40    Edit correspondence to Special Master re conference with S. McFarlane.                  J. Damages
O&G    20712     2/4/2019      Jared W. Goldman      0.80    Edit confidentiality stipulation; send to MJS and JCS.                                  J. Damages
O&G    20713     2/4/2019      Jared W. Goldman      0.10    Conference with MJS re conference with expert and opposing counsel.                     J. Damages
O&G    20714     2/4/2019      Jared W. Goldman      0.90    Conference with co‐counsel G. Casey, D. Regard, J. Patel re data issues.                J. Damages
O&G    20715     2/4/2019      Jared W. Goldman      0.80    Conference with D. Regard, S. MacFarlane, G. Casey (co‐counsel), D. Golder, N. Austin   J. Damages
                                                             (opposing counsel).
O&G    20716     2/4/2019      Michael J. Scimone    0.10    Conference with JWG re conference with opposing counsel's nontechnical client           J. Damages
                                                             contact.
O&G    20717     2/4/2019      Jared W. Goldman      0.20    Correspondence with D. Hutchinson (co‐counsel) re confidentiality stipulation.          J. Damages

O&G    20718     2/4/2019      Jared W. Goldman      0.20 Correspondence to team re confidentiality stipulation.                                     J. Damages
O&G    20719     2/4/2019      Jared W. Goldman      0.10 Correspondence to team re confidentiality stipulation.                                     J. Damages
O&G    20720     2/4/2019      Jared W. Goldman      0.10 Correspondence to co‐counsel T. Jackson re protective order.                               J. Damages

                                                                   Page 696 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 698 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper         Hours   Description                                                                                    Code
O&G    20721     2/4/2019     Jared W. Goldman       0.10   Correspondence to opposing counsel re confidentiality stipulation.                       J. Damages
O&G    20722     2/4/2019       Jahan C. Sagafi      0.10   Discuss protective order with team.                                                      J. Damages
O&G    20723     2/4/2019     Michael J. Scimone     0.10   Review recent case law re fluctuating workweek.                                          E. Motions
O&G    20724     2/5/2019     Part Time Paralegal    0.70   [DXR] Send DocuSign to J. Patel from JWG.                                                J. Damages
O&G    20725     2/5/2019     Michael J. Scimone     1.90   Telephone conference with Special Master, parties re audit of damages data.              J. Damages
O&G    20726     2/5/2019     Jared W. Goldman       0.10   Review final submission to Special Master.                                               J. Damages
O&G    20727     2/5/2019     Jared W. Goldman       0.40   Review file re damages end date; correspondence with team re same. Review file re        J. Damages
                                                            damages end date; correspondence to team re same.
O&G    20728     2/5/2019     Jared W. Goldman      0.10    Review CSC's submission to Special Master re conference.                                 J. Damages
O&G    20729     2/5/2019     Jared W. Goldman      0.10    Correspondence with co‐counsel G. Casey re damages period.                               J. Damages
O&G    20730     2/5/2019     Jared W. Goldman      0.10    Correspondence with co‐counsel D. Ranahan re layer data issue.                           J. Damages
O&G    20731     2/5/2019     Jared W. Goldman      0.10    Correspondence to D. Regard re Special Master conference.                                J. Damages
O&G    20732     2/5/2019     Jared W. Goldman      2.00    Conference with Special Master, D. Regard, co‐counsel T. Jackson, co‐counsel G. Casey,   J. Damages
                                                            V. Commencia‐Ortiez, MJS, N. Austin, D. Golder (opposing counsel) re data issues.

O&G    20733     2/5/2019     Jared W. Goldman      1.20 Conference with D. Regard, J. Patel, co‐counsel G. Casey (co‐counsel) re preparation for    J. Damages
                                                         Special Master conference.
O&G    20734     2/5/2019     Jared W. Goldman      0.10 Conference with D. Regard re damages period.                                                J. Damages
O&G    20735     2/5/2019       Jahan C. Sagafi     0.10 Discuss confidentiality restrictions for expert.                                            J. Damages
O&G    20736     2/5/2019     Jared W. Goldman      0.70 Review protective order and draft correspondence re confidentiality concern.                J. Damages

O&G    20737     2/5/2019     Jared W. Goldman      0.20    Draft correspondence re confidentiality issue.                                           J. Damages
O&G    20738     2/5/2019     Jared W. Goldman      0.10    Correspondence to team re confidentiality issue.                                         J. Damages
O&G    20739     2/5/2019     Jared W. Goldman      0.10    Correspondence to DXR re DocuSign confidentiality agreement.                             J. Damages
O&G    20740     2/5/2019     Jared W. Goldman      0.10    Correspondence to D. Golder (opposing counsel) re confidentiality.                       J. Damages
O&G    20741     2/6/2019     Jared W. Goldman      0.20    Review Special Master's summary and action items.                                        J. Damages
O&G    20742     2/6/2019     Jared W. Goldman      0.10    Correspondence with team re expert confidentiality.                                      J. Damages
O&G    20743     2/6/2019     Jared W. Goldman      0.80    Conference with D. Regard and co‐counsel G. Casey re next steps.                         J. Damages
O&G    20744     2/6/2019     Jared W. Goldman      0.90    Conference with co‐counsel D. Ranahan, co‐counsel G. Casey re layer data issues.         J. Damages

O&G    20745     2/6/2019       Jahan C. Sagafi     0.10 Discuss damages process with team.                                                          J. Damages
O&G    20746     2/6/2019     Part Time Paralegal   0.40 [DXR] Docusend and save filing in case file.                                                F. Strategy
O&G    20747     2/6/2019     Jared W. Goldman      0.10 Update case file re position statements.                                                    F. Strategy
O&G    20748     2/7/2019     Jared W. Goldman      0.50 Revise supplemental expert confidentiality agreement; correspondence with MJS re            J. Damages
                                                         same and correspondence with team re same.
O&G    20749     2/7/2019     Jared W. Goldman      0.30 Review notes and draft table for call re missing layer data.                                J. Damages
O&G    20750     2/7/2019     Jared W. Goldman      0.10 Review correspondence with Defendant re missing layer data; correspondence with co‐         J. Damages
                                                         counsel G. Casey re same.
O&G    20751     2/7/2019     Jared W. Goldman      0.50 Conference with co‐counsel T. Jackson, co‐counsel D. Hutchinson, co‐counsel G. Casey,       J. Damages
                                                         JCS re missing layer data strategy.

                                                                  Page 697 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 699 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                                   Code
O&G    20752     2/7/2019      Jared W. Goldman      0.60   Conference with co‐counsel G. Casey, D. Breshears re missing layer data.               J. Damages
O&G    20753     2/7/2019        Jahan C. Sagafi     0.60   Discuss damages expert strategy with team.                                             J. Damages
O&G    20754     2/7/2019      Jared W. Goldman      0.10   Update task list.                                                                      F. Strategy
O&G    20755     2/7/2019      Jared W. Goldman      0.10   Correspondence with opposing counsel A. Farmer re supplemental confidentiality         F. Strategy
                                                            agreement.
O&G    20756     2/7/2019      Christopher Truong   0.10    Respond to class member emails and update contact log re same.                         A. Investigation
O&G    20757     2/8/2019      Jared W. Goldman     0.10    Correspondence with CXT re expert confidentiality.                                     J. Damages
O&G    20758     2/8/2019      Jared W. Goldman     0.10    Correspondence with co‐counsel G. Casey re supplemental expert confidentiality         J. Damages
                                                            agreement.
O&G    20759     2/8/2019      Jared W. Goldman     0.30    Correspondence with CXT re finalizing supplemental expert confidentiality agreement.   J. Damages

O&G    20760     2/8/2019      Jared W. Goldman     0.10 Correspondence with opposing counsel A. Farmer re supplemental expert                     J. Damages
                                                         confidentiality agreement.
O&G    20761     2/8/2019      Christopher Truong   0.20 Send confidentiality agreements to expert witnesses per JWG.                              J. Damages
O&G    20762     2/8/2019      Jared W. Goldman     0.10 Correspondence with opposing counsel A. Farmer re executed confidentiality                J. Damages
                                                         agreement.
O&G    20763     2/8/2019      Christopher Truong   0.10 Upload newly‐received docket filings to case file.                                        F. Strategy
O&G    20764     2/8/2019      Christopher Truong   0.10 Upload newly‐received confidentiality agreements to case file.                            F. Strategy
O&G    20765     2/8/2019      Jared W. Goldman     0.40 Draft update to class members.                                                            A. Investigation
O&G    20766     2/11/2019     Jared W. Goldman     0.30 Review and edit status report filing to Special Master.                                   J. Damages
O&G    20767     2/11/2019     Jared W. Goldman     0.30 Follow up call with co‐counsel G. Casey, J. Patel re next steps.                          J. Damages
O&G    20768     2/11/2019     Jared W. Goldman     0.30 Conference with J. Patel and co‐counsel G. Casey re prep for conference with S. Cowan     J. Damages
                                                         and opposing counsel N. Austin.
O&G    20769     2/11/2019     Jared W. Goldman     0.50 Conference with co‐counsel G. Casey, J. Patel , opposing counsel N. Austin, S. Cowan re   J. Damages
                                                         Workday layerdata.
O&G    20770     2/11/2019     Jared W. Goldman     0.10 Correspondence with co‐counsel G. Casey re coordinating eTES audit.                       J. Damages
O&G    20771     2/11/2019     Jared W. Goldman     0.40 Edit case update to all class members; correspondence with co‐counsel re same.            A. Investigation

O&G    20772     2/11/2019     Jared W. Goldman     0.10 Correspondence with CXT re email update to class members.                                 A. Investigation
O&G    20773     2/11/2019     Christopher Truong   0.10 Respond to class member emails and calls; update contact log re same.                     A. Investigation
O&G    20774     2/11/2019     Christopher Truong   1.70 Prepare list of class member recipients re upcoming email update blast per JWG.           A. Investigation

O&G    20775     2/12/2019     Jared W. Goldman     0.70 Update team re Special Master conference.                                                 J. Damages
O&G    20776     2/12/2019     Jared W. Goldman     0.10 Correspondence with opposing counsel N. Austin re conference re MyTime.                   J. Damages
O&G    20777     2/12/2019     Jared W. Goldman     0.10 Correspondence with co‐counsel G. Casey and opposing counsel N. Austin re eTES and        J. Damages
                                                         MyTime calls.
O&G    20778     2/12/2019     Jared W. Goldman     1.60 Conference with Special Master, co‐counsel G. Casey, J. Patel , opposing counsel N.       J. Damages
                                                         Austin, opposing counsel D. Golder, opposing counsel A. Farmer re data extraction and
                                                         layer data retrieval.



                                                                  Page 698 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 700 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                   Code
O&G    20779     2/12/2019     Jared W. Goldman        0.40 Conference with co‐counsel G. Casey, J. Patel re preparations for Special Master        J. Damages
                                                            conference.
O&G    20780     2/12/2019     Jared W. Goldman        0.10 Conference with co‐counsel G. Casey re next steps re data extraction.                   J. Damages
O&G    20781     2/12/2019         Sara Olson          0.20 Correspondence with JWG re search and search results of Defendant's employees.          J. Damages

O&G    20782     2/12/2019     Christopher Truong     0.10   Upload newly‐received correspondence to case file.                                     A. Investigation
O&G    20783     2/12/2019     Jared W. Goldman       0.10   Review Defendant's status report.                                                      E. Motions
O&G    20784     2/12/2019         Sara Olson         0.60   Run social media searches on employees in the reserves and national guard.             A. Investigation
O&G    20785     2/12/2019     Christopher Truong     0.30   Review and send email blast update to class members re case status.                    A. Investigation
O&G    20786     2/12/2019     Christopher Truong     0.60   Respond to class member emails; update contact log re same.                            A. Investigation
O&G    20787     2/13/2019    NY Student Law Clerk    0.90   [KGX] Research cases in the United States Court of Appeals for the Second Circuit      J. Damages
                                                             where the court has explained that damages are awarded until the time of judgment,
                                                             not time of verdict.
O&G    20788     2/13/2019     Jared W. Goldman       0.40   Correspondence with team re damages end date issue.                                    J. Damages
O&G    20789     2/13/2019     Jared W. Goldman       0.20   Conference with NYLC re damages end date research.                                     J. Damages
O&G    20790     2/13/2019     Jared W. Goldman       0.50   Conference with J. Patel , opposing counsel N. Austin, S. MacFarlane, C. Shirley, R.   J. Damages
                                                             Whalen re MyTime extraction.
O&G    20791     2/13/2019     Jared W. Goldman       0.30   Conference with co‐counsel G. Casey, J. Patel re preparing for eTES and MyTime call.   J. Damages

O&G    20792     2/13/2019     Jared W. Goldman       0.10 Conference with CXT re delta for damages end date.                                       J. Damages
O&G    20793     2/13/2019     Jared W. Goldman       0.50 Call with co‐counsel G. Casey, J. Patel , opposing counsel N. Austin, R. Wright, S.      J. Damages
                                                           MacFarlane re eTES extraction.
O&G    20794     2/13/2019     Christopher Truong     0.10 Upload newly‐received Special Master documents to case file.                             J. Damages
O&G    20795     2/13/2019     Christopher C. Alter   0.80 Review and revise damages calculations re extrapolating into future; correspondence      J. Damages
                                                           with JWG re same.
O&G    20796     2/13/2019     Christopher C. Alter   0.10 Conference with JWG re damages calculations.                                             J. Damages
O&G    20797     2/13/2019     Christopher Truong     0.10 Upload newly‐received settlement documents to case file.                                 H. Settlement
O&G    20798     2/13/2019     Christopher Truong     0.10 Upload newly‐received docket filings to case file.                                       F. Strategy
O&G    20799     2/13/2019     Christopher Truong     0.20 Calendar and schedule upcoming case deadlines per JWG.                                   F. Strategy
O&G    20800     2/13/2019     Jared W. Goldman       0.50 Respond to class member inquiries/ responses to status update.                           A. Investigation
O&G    20801     2/13/2019     Christopher Truong     0.60 Respond to class member emails; update contact log re same.                              A. Investigation
O&G    20802     2/14/2019    NY Student Law Clerk    3.00 [KGX] Research case law in the United States Court of Appeals for the Second Circuit     J. Damages
                                                           pertaining to damages that accrued between the date of verdict and date of
                                                           judgement; draft and revise string cite of applicable case law.
O&G    20803     2/14/2019     Jared W. Goldman       0.20 Review damages extrapolation spreadsheet and conference with CAA re same.                J. Damages

O&G    20804     2/14/2019     Jared W. Goldman       0.90 Review case law and draft correspondence to opposing counsel N. Austin re damages        J. Damages
                                                           continue to accrue until entry of judgment.
O&G    20805     2/14/2019     Jared W. Goldman       0.10 Correspondence with NYLC re damages end date research assignment.                        J. Damages
O&G    20806     2/14/2019     Jared W. Goldman       0.20 Correspondence with team re damages end date.                                            J. Damages

                                                                   Page 699 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 701 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date           Timekeeper         Hours   Description                                                                                      Code
O&G    20807     2/14/2019     Christopher C. Alter    0.10   Telephone conference with JWG re damages calculations.                                    J. Damages
O&G    20808     2/14/2019     Christopher C. Alter    0.10   Correspondence with JWG re damages calculations.                                          J. Damages
O&G    20809     2/14/2019     Christopher Truong      0.10   Upload newly‐received docket filings to case file.                                        F. Strategy
O&G    20810     2/15/2019     Jared W. Goldman        0.20   Correspondence with co‐counsel G. Casey re opposing counsel N. Austin                     J. Damages
                                                              correspondence; review team correspondence re same.
O&G    20811     2/18/2019     Jared W. Goldman       0.10    Review correspondence re data extraction.                                                 J. Damages
O&G    20812     2/18/2019     Jared W. Goldman       0.10    Review correspondence re data extraction issues.                                          J. Damages
O&G    20813     2/18/2019     Jared W. Goldman       0.40    Review and edit status report to Special Master; correspondence with co‐counsel G.        J. Damages
                                                              Casey and team re same.
O&G    20814     2/18/2019     Jared W. Goldman       1.40    Draft status report re MyTime extraction and calculation end date issue, send to G.       J. Damages
                                                              Casey.
O&G    20815     2/18/2019     Jared W. Goldman       0.10    Correspondence with co‐counsel G. Casey re coverage for upcoming data extraction          J. Damages
                                                              calls.
O&G    20816     2/18/2019     Jared W. Goldman       0.20    Review correspondence re next steps in extraction; correspondence with co‐counsel G.      J. Damages
                                                              Casey re same.
O&G    20817     2/18/2019     Jared W. Goldman       0.10    Correspondence with MJS re class member inquiry.                                          A. Investigation
O&G    20818     2/18/2019     Jared W. Goldman       0.20    Correspondence with class members re responses to class member inquiries.                 A. Investigation
O&G    20819     2/19/2019     Jared W. Goldman       0.10    Review correspondence re other data issues.                                               J. Damages
O&G    20820     2/19/2019     Jared W. Goldman       0.10    Correspondence with co‐counsel G. Casey, D. Regard , J. Patel re preparing for Special    J. Damages
                                                              Master conference.
O&G    20821     2/19/2019     Jared W. Goldman       0.10    Correspondence with co‐counsel G. Casey re conference with opposing counsel N.            J. Damages
                                                              Austin re additional data issues.
O&G    20822     2/19/2019     Jared W. Goldman       1.50    Conference with co‐counsel G. Casey, J. Patel , D. Regard , opposing counsel N. Austin,   J. Damages
                                                              opposing counsel A. Farmer, opposing counsel D. Golder, Special Master re data
                                                              extraction and audit issues.
O&G    20823     2/19/2019     Jared W. Goldman       0.20    Conference with co‐counsel G. Casey, J. Patel , D. Regard re preparing for Special        J. Damages
                                                              Master call.
O&G    20824     2/19/2019     Jared W. Goldman       0.10    Correspondence with co‐counsel G. Casey re time date quality control.                     J. Damages
O&G    20825     2/19/2019     Christopher Truong     0.10    Upload newly‐received client documents to case file.                                      F. Strategy
O&G    20826     2/19/2019     Jared W. Goldman       0.10    Correspondence with class member re call re hours.                                        A. Investigation
O&G    20827     2/19/2019     Jared W. Goldman       0.40    Conference with class member re hours.                                                    A. Investigation
O&G    20828     2/20/2019     Jared W. Goldman       0.90    Draft correspondence to team re update on 2/19 call with Special Master; review           J. Damages
                                                              Special Master's summary notes re same.
O&G    20829     2/20/2019     Jared W. Goldman       0.10    Correspondence with J. Patel re data extraction issues.                                   J. Damages
O&G    20830     2/20/2019     Jared W. Goldman       0.10    Correspondence with co‐counsel G. Casey and J. Patel re next steps re data extraction.    J. Damages

O&G    20831     2/20/2019     Jared W. Goldman       0.10 Conference with J. Patel re conference with McFarlane.                                       J. Damages
O&G    20832     2/20/2019     Jared W. Goldman       0.20 Conference with co‐counsel G. Casey re data extraction issues.                               J. Damages
O&G    20833     2/20/2019     Jared W. Goldman       1.50 Conference re quality control process and audit extraction of MyTime records.                J. Damages



                                                                    Page 700 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 702 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                      Code
O&G    20834     2/20/2019     Christopher Truong    0.10   Upload Special Master documents to case file.                                              J. Damages
O&G    20835     2/21/2019     Jared W. Goldman      0.10   Review correspondence re missing layer data.                                               J. Damages
O&G    20836     2/21/2019     Jared W. Goldman      1.30   Conference with co‐counsel G. Casey, D. Regard , J. Patel re quality control process and   J. Damages
                                                            remaining extractions.
O&G    20837     2/22/2019     Jared W. Goldman     0.10    Review correspondence re data quality control issues and other issues.                     J. Damages
O&G    20838     2/22/2019     Jared W. Goldman     0.20    Correspondence with D. Regard re hours data discrepancies.                                 J. Damages
O&G    20839     2/22/2019     Jared W. Goldman     1.10    Conference with co‐counsel G. Casey and J. Patel re data quality control.                  J. Damages
O&G    20840     2/22/2019     Jared W. Goldman     0.10    Correspondence with opposing counsel N. Austin re scheduling joint quality control.        J. Damages

O&G    20841     2/23/2019     Jared W. Goldman     0.10 Correspondence with J. Patel re data quality control.                                         J. Damages
O&G    20842     2/23/2019     Jared W. Goldman     0.10 Correspondence with co‐counsel G. Casey and co‐counsel D. Ranahan re data quality             J. Damages
                                                         control conference with D. Regard .
O&G    20843     2/23/2019     Jared W. Goldman     0.20 Conference with D. Regard re data quality control.                                            J. Damages
O&G    20844     2/24/2019     Jared W. Goldman     0.10 Correspondence with co‐counsel G. Casey re report to Special Master.                          J. Damages
O&G    20845     2/25/2019     Jared W. Goldman     0.40 Edit report to Special Master.                                                                J. Damages
O&G    20846     2/25/2019     Jared W. Goldman     1.50 Draft status report to Special Master and send to team for edits.                             J. Damages
O&G    20847     2/25/2019     Jared W. Goldman     0.10 Correspondence with J. Patel re phase 1 quality control.                                      J. Damages
O&G    20848     2/25/2019     Jared W. Goldman     1.00 Conference with co‐counsel T. Jackson, co‐counsel D. Ranahan, D. Regard , J. Patel re         J. Damages
                                                         follow up to MyTime quality control conference.
O&G    20849     2/25/2019     Jared W. Goldman     1.50 Conference with co‐counsel D. Ranahan, J. Patel , opposing counsel N. Austin, S.              J. Damages
                                                         McFarlane, C. Shirley re MyTime records quality control.
O&G    20850     2/25/2019     Christopher Truong   0.10 Upload newly‐received Special Master documents to case file.                                  J. Damages
O&G    20851     2/25/2019     Jared W. Goldman     0.10 Correspondence with opposing counsel N. Austin re status report.                              J. Damages
O&G    20852     2/25/2019     Jared W. Goldman     0.20 Correspondence with opposing counsel N. Austin re phase 1 quality control.                    J. Damages
O&G    20853     2/25/2019     Christopher Truong   0.40 Update contact log re newly‐received class member emails.                                     A. Investigation
O&G    20854     2/26/2019     Jared W. Goldman     0.10 Review Special Master correspondence.                                                         J. Damages
O&G    20855     2/26/2019     Jared W. Goldman     0.10 Correspondence with co‐counsel D. Ranahan and co‐counsel G. Casey re data                     J. Damages
                                                         extraction issues.
O&G    20856     2/26/2019     Christopher Truong   0.10 Upload Special Master documents to case file.                                                 J. Damages
O&G    20857     2/26/2019     Christopher Truong   0.10 Calendar and schedule upcoming case deadlines and circulate same to team per JWG.             F. Strategy

O&G    20858     2/26/2019         Sara Olson       0.40 Correspondence with CXT re second round searches for potential clients.                       A. Investigation
O&G    20859     2/27/2019     Jared W. Goldman     0.10 Review Defendant's submission to Special Master.                                              J. Damages
O&G    20860     2/27/2019     Jared W. Goldman     0.30 Review and edit report to Special Master.                                                     J. Damages
O&G    20861     2/27/2019     Jared W. Goldman     1.10 Conference with co‐counsel D. Ranahan, co‐counsel G. Casey, D. Regard , J. Patel , M.         J. Damages
                                                         Adams re data extraction issues.
O&G    20862     2/27/2019       Jahan C. Sagafi    0.10 Review and discuss strategy re damages process.                                               J. Damages
O&G    20863     2/27/2019         Sara Olson       2.00 Research potential client online profiles to identify military experience.                    A. Investigation
O&G    20864     2/28/2019     Jared W. Goldman     0.10 Review correspondence re data extraction; correspondence with J. Patel re same.               J. Damages



                                                                  Page 701 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 703 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                  Code
O&G    20865     2/28/2019     Jared W. Goldman        0.10 Correspondence with J. Patel re eTES quality control.                                  J. Damages
O&G    20866     2/28/2019     Jared W. Goldman        0.30 Correspondence with D. Regard re status re prep for Special Master conference.         J. Damages

O&G    20867     2/28/2019     Jared W. Goldman       1.80 Conference with Special Master, co‐counsel T. Jackson, co‐counsel D. Ranahan, co‐       J. Damages
                                                           counsel G. Casey, medical billing experts, opposing counsel N. Austin, opposing counsel
                                                           D. Golder, opposing counsel A. Farmer re data extraction issues.

O&G    20868     2/28/2019     Jared W. Goldman       0.50 Conference with co‐counsel G. Casey, co‐counsel D. Ranahan, D. Regard , J. Patel , M.   J. Damages
                                                           Adams re prep for Special Master call.
O&G    20869     2/28/2019     Jared W. Goldman       0.20 Conference with co‐counsel G. Casey re debrief from Special Master call.                J. Damages
O&G    20870     2/28/2019     Christopher Truong     0.10 Upload newly‐received Special Master report to case file.                               J. Damages
O&G    20871     2/28/2019     Christopher Truong     0.10 Upload new correspondence to Special Master to case file.                               J. Damages
O&G    20872     2/28/2019     Christopher C. Alter   0.60 Update document type settings in Ringtail casebook.                                     D. Doc. Revw.
O&G    20873     2/28/2019     Jared W. Goldman       1.20 Quality control of eTES extraction.                                                     B. Discovery
O&G    20874     2/28/2019         Sara Olson         1.40 Run social media search re national guard and reserves identification spreadsheet.      A. Investigation

O&G    20875     2/28/2019         Sara Olson         0.80 Quality check national guard and reserves client research spreadsheet on case file.     A. Investigation

O&G    20876     2/28/2019     Christopher Truong     0.10   Update contact log re newly‐received class member callers.                            A. Investigation
O&G    20877     2/28/2019     Christopher Truong     0.10   Draft email to JWG re class member callers.                                           A. Investigation
O&G    20878     3/1/2019      Michael J. Scimone     0.10   Review report of Special Master conference.                                           J. Damages
O&G    20879     3/1/2019      Michael J. Scimone     0.20   Conference with JWG re Special Master and data extraction process.                    J. Damages
O&G    20880     3/1/2019      Jared W. Goldman       0.20   Review draft email re layer data questions; correspondence with team re same.         J. Damages

O&G    20881     3/1/2019      Jared W. Goldman       0.10 Correspondence with team re scheduling debrief; voicemail for D. Regard re same.        J. Damages

O&G    20882     3/1/2019      Jared W. Goldman       0.10 Correspondence with vendor re layer data questions.                                     J. Damages
O&G    20883     3/1/2019      Jared W. Goldman       0.30 Conference with co‐counsel T. Jackson, co‐counsel D. Ranahan, co‐counsel G. Casey re    J. Damages
                                                           layer data.
O&G    20884     3/1/2019      Jared W. Goldman       0.30 Conference with MJS re data issues.                                                     J. Damages
O&G    20885     3/1/2019      Jared W. Goldman       0.10 Conference with J. Patel re layer data gaps.                                            J. Damages
O&G    20886     3/1/2019      Jared W. Goldman       1.00 Conference with co‐counsel G. Casey, co‐counsel D. Ranahan, D. Regard , J. Patel , M.   J. Damages
                                                           Adams re debrief and actions items.
O&G    20887     3/1/2019      Jared W. Goldman       0.20 Conference with D. Regard re data extraction issues.                                    J. Damages
O&G    20888     3/1/2019      Christopher Truong     0.10 Upload Special Master documents to case file.                                           J. Damages
O&G    20889     3/1/2019      Christopher Truong     0.50 Edit and send protective order and agreement to expert per JWG.                         J. Damages
O&G    20890     3/1/2019      Jared W. Goldman       0.10 Correspondence with CXT re sending confidentiality agreements to M. Adams.              J. Damages

O&G    20891     3/1/2019      Christopher Truong     0.20 Upload newly‐received confidentiality agreements to case file.                          F. Strategy
O&G    20892     3/1/2019      Jared W. Goldman       0.10 Review data re class member case update.                                                A. Investigation

                                                                   Page 702 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 704 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper        Hours   Description                                                                                 Code
O&G    20893     3/1/2019     Jared W. Goldman      0.30   Conference with class member re case update and data.                                A. Investigation
O&G    20894     3/1/2019     Christopher Truong    0.10   Draft email to JWG re possible potential client.                                     A. Investigation
O&G    20895     3/2/2019     Jared W. Goldman      0.30   Review correspondence to Special Master and opposing counsel N. Austin.              J. Damages
O&G    20896     3/2/2019     Jared W. Goldman      0.10   Conference with D. Regard re Special Master correspondence.                          J. Damages
O&G    20897     3/4/2019     Jared W. Goldman      0.10   Review Special Master call summary.                                                  J. Damages
O&G    20898     3/4/2019     Jared W. Goldman      0.30   Prepare for MyTime quality control and review file re outstanding data issues.       J. Damages

O&G    20899     3/4/2019     Jared W. Goldman     0.10 Correspondence with co‐counsel G. Casey re MyTime quality control update and            J. Damages
                                                        outstanding issues.
O&G    20900     3/4/2019     Jared W. Goldman     0.10 Correspondence with opposing counsel N. Austin re MyTime quality control.               J. Damages
O&G    20901     3/4/2019     Jared W. Goldman     0.10 Correspondence with M. Adams re MyTime quality control.                                 J. Damages
O&G    20902     3/4/2019     Jared W. Goldman     0.10 Correspondence with vendor staff re MyTime quality control.                             J. Damages
O&G    20903     3/4/2019     Jared W. Goldman     0.40 Conference with co‐counsel G. Casey, M. Adams, opposing counsel N. Austin, S.           J. Damages
                                                        McFarlane, C. Shirley re MyTime validation.
O&G    20904     3/4/2019     Jared W. Goldman     0.40 Conference with co‐counsel G. Casey re data issues strategy.                            J. Damages
O&G    20905     3/4/2019     Christopher Truong   0.10 Upload Special Master documents to case file.                                           J. Damages
O&G    20906     3/4/2019     Christopher Truong   0.10 Upload Special Master document to case file.                                            J. Damages
O&G    20907     3/4/2019     Jared W. Goldman     0.20 Review opposing counsel N. Austin correspondence and correspondence with M.             J. Damages
                                                        Adams, co‐counsel D. Ranahan, and co‐counsel G. Casey re same.
O&G    20908     3/4/2019     Jared W. Goldman     0.10 Correspondence with team re prep and logistics for quality control session.             J. Damages
O&G    20909     3/4/2019     Christopher Truong   0.10 Update contact log re newly‐received class member emails.                               A. Investigation
O&G    20910     3/4/2019     Christopher Truong   0.40 Calendar and schedule upcoming case deadlines per JWG.                                  F. Strategy
O&G    20911     3/4/2019     Michael J. Scimone   0.30 Respond to inquiries from class members.                                                A. Investigation
O&G    20912     3/4/2019     Jared W. Goldman     0.20 Review damages spreadsheet re class member inquiry; correspondence to MJS re            A. Investigation
                                                        same.
O&G    20913     3/5/2019     Jared W. Goldman     0.20 Review report to Special Master; correspondence with co‐counsel G. Casey re same.       J. Damages

O&G    20914     3/5/2019     Jared W. Goldman     0.20 Review D. Regard memo and summary of eTES quality control.                              J. Damages
O&G    20915     3/5/2019     Jared W. Goldman     0.20 Debrief conference with J. Patel .                                                      J. Damages
O&G    20916     3/5/2019     Jared W. Goldman     2.50 Conference with opposing counsel N. Austin, S. McFarlane, J. Patel re e‐TES quality     J. Damages
                                                        control.
O&G    20917     3/5/2019     Jared W. Goldman     1.00 Conference with D. Regard , J. Patel , M. Adams, co‐counsel G. Casey, co‐counsel D.     J. Damages
                                                        Ranahan re data issues.
O&G    20918     3/5/2019     Jared W. Goldman     0.20 Conference with co‐counsel G. Casey re eTES debrief.                                    J. Damages
O&G    20919     3/6/2019     Jared W. Goldman     0.40 Review supplemental correspondence to Special Master.                                   J. Damages
O&G    20920     3/6/2019     Jared W. Goldman     0.90 Review file and draft correspondence to team re status of damages issues.               J. Damages
O&G    20921     3/6/2019     Jared W. Goldman     0.40 Review Defendant's submission to Special Master/response to D. Regard and               J. Damages
                                                        correspondence to team re same.
O&G    20922     3/6/2019     Jared W. Goldman     0.40 Follow up call with co‐counsel T. Jackson, co‐counsel D. Ranahan, co‐counsel G. Casey   J. Damages
                                                        re layer data quality control.

                                                                 Page 703 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 705 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper        Hours Description                                                                                    Code
O&G    20923     3/6/2019     Jared W. Goldman      0.40 Edit supplemental report to Special Master.                                              J. Damages
O&G    20924     3/6/2019     Jared W. Goldman      0.10 Correspondence with co‐counsel G. Casey re supplemental report to Special Master.        J. Damages

O&G    20925     3/6/2019     Jared W. Goldman     1.90 Conference with Special Master and counsel re data extraction issues.                     J. Damages
O&G    20926     3/6/2019         Sara Olson       0.10 Correspondence with JWG and CXT re project completion and explanation of results.         J. Damages

O&G    20927     3/6/2019     Christopher Truong   0.10 Upload newly‐received Defendant correspondence to case file.                              F. Strategy
O&G    20928     3/6/2019     Christopher Truong   0.10 Upload newly‐received correspondence to case file.                                        A. Investigation
O&G    20929     3/6/2019     Christopher Truong   0.10 Upload newly‐received correspondence document to case file.                               A. Investigation
O&G    20930     3/6/2019     Christopher Truong   0.10 Update contact log re new communications with class members.                              A. Investigation
O&G    20931     3/6/2019     Christopher Truong   0.10 Respond to class member email re distribution dates.                                      A. Investigation
O&G    20932     3/7/2019     Michael J. Scimone   0.20 Conference with JWG re data anomalies.                                                    J. Damages
O&G    20933     3/7/2019     Jared W. Goldman     0.30 Review opposing counsel N. Austin correspondence re prior correspondence re missing       J. Damages
                                                        data.
O&G    20934     3/7/2019     Jared W. Goldman     1.00 Review file and draft summary correspondence to team re status of data issues.            J. Damages

O&G    20935     3/7/2019     Jared W. Goldman     3.00 Conference with Special Master, counsel, and experts re layer data.                       J. Damages
O&G    20936     3/7/2019     Jared W. Goldman     0.30 Conference with Special Master re briefing data issues.                                   J. Damages
O&G    20937     3/7/2019     Jared W. Goldman     0.30 Conference with MJS re layer data issues.                                                 J. Damages
O&G    20938     3/7/2019     Jared W. Goldman     0.20 Conference with co‐counsel G. Casey and co‐counsel T. Jackson re briefing re data         J. Damages
                                                        issues.
O&G    20939     3/7/2019     Jared W. Goldman     0.60 Conference with co‐counsel G. Casey and J. Patel re layer data quality control.           J. Damages

O&G    20940     3/7/2019     Jared W. Goldman     0.40   Conference with D. Regard re next steps re data issues.                                 J. Damages
O&G    20941     3/7/2019       Jahan C. Sagafi    0.10   Damages process discussion.                                                             J. Damages
O&G    20942     3/7/2019     Christopher Truong   0.10   Upload newly‐received Special Master documents to case file.                            J. Damages
O&G    20943     3/8/2019     Jared W. Goldman     0.20   Telephone call with co‐counsel T. Jackson, co‐counsel G. Casey, co‐counsel D. Ranahan   J. Damages
                                                          re conference with Special Master, counsel, and experts re layer data.

O&G    20944     3/8/2019     Jared W. Goldman     3.50 Draft chart re production and data issues timeline for submission to Special Master.      J. Damages

O&G    20945     3/8/2019     Jared W. Goldman     0.10 Correspondence with J. Patel re layer data for 152.                                       J. Damages
O&G    20946     3/8/2019     Jared W. Goldman     0.10 Correspondence with co‐counsel G. Casey re layer data for 152.                            J. Damages
O&G    20947     3/8/2019     Jared W. Goldman     0.10 Conference with J. Patel relayer data for 152.                                            J. Damages
O&G    20948     3/8/2019     Jared W. Goldman     0.10 Conference with J. Patel re layer data for 152.                                           J. Damages
O&G    20949     3/8/2019     Jared W. Goldman     0.80 Conference with co‐counsel G. Casey, J. Patel , M. Adams re start and end dates for       J. Damages
                                                        152.
O&G    20950     3/8/2019     Jared W. Goldman     0.30 Conference with co‐counsel G. Casey re layer data for 152 and briefing.                   J. Damages
O&G    20951     3/8/2019       Jahan C. Sagafi    0.10 Discuss damages litigation process with team.                                             J. Damages
O&G    20952     3/8/2019     Christopher Truong   0.10 Upload newly‐received Special Master document to case file.                               J. Damages

                                                                Page 704 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 706 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                     Code
O&G    20953     3/8/2019      Jared W. Goldman      0.30   Draft update to team re briefing.                                                        J. Damages
O&G    20954     3/8/2019      Christopher Truong    0.10   Upload newly‐received docket filing to case file.                                        F. Strategy
O&G    20955     3/10/2019     Jared W. Goldman      2.00   Draft brief to Special Master re layer data issues.                                      J. Damages
O&G    20956     3/10/2019     Jared W. Goldman      0.20   Review edits to production timeline chart.                                               D. Doc. Revw.
O&G    20957     3/11/2019     Jared W. Goldman      1.50   Revise and revise layer data brief; review file and research re same.                    J. Damages
O&G    20958     3/11/2019     Jared W. Goldman      0.40   Review email correspondence from file re history of data dispute re layer data brief.    J. Damages

O&G    20959     3/11/2019     Jared W. Goldman     0.30    Review draft brief re layer data.                                                        J. Damages
O&G    20960     3/11/2019     Jared W. Goldman     0.20    Review Defendant's brief re layer data.                                                  J. Damages
O&G    20961     3/11/2019     Jared W. Goldman     0.20    Conference with co‐counsel G. Casey re revisions to brief re layer data.                 J. Damages
O&G    20962     3/11/2019     Christopher Truong   0.10    Upload Special Master document to case file.                                             J. Damages
O&G    20963     3/11/2019     Jared W. Goldman     1.00    Research re due process issues re issuance of notice and res judicata.                   E. Motions
O&G    20964     3/12/2019     Jared W. Goldman     0.40    Draft correspondence to opposing counsel N. Austin re missing hours data                 J. Damages
                                                            spreadsheet; correspondence with co‐counsel G. Casey and opposing counsel N. Austin
                                                            re same.
O&G    20965     3/12/2019     Jared W. Goldman     0.10    Correspondence with co‐counsel G. Casey and co‐counsel D. Ranahan re damages             J. Damages
                                                            calculations.
O&G    20966     3/12/2019     Jared W. Goldman     0.20    Conference with co‐counsel G. Casey re damages calculations.                             J. Damages
O&G    20967     3/12/2019     Jared W. Goldman     0.10    Correspondence with co‐counsel G. Casey re opposing counsel N. Austin                    J. Damages
                                                            correspondence re alleged duplicate issue.
O&G    20968     3/12/2019     Christopher Truong   0.10    Upload newly‐received letter to case file.                                               F. Strategy
O&G    20969     3/13/2019     Michael J. Scimone   0.40    Review report of Special Master ruling.                                                  J. Damages
O&G    20970     3/13/2019     Jared W. Goldman     1.50    Special Master conference with co‐counsel T. Jackson, co‐counsel D. Ranahan, co‐         J. Damages
                                                            counsel G. Casey, opposing counsel N. Austin, opposing counsel A. Farmer re layer data
                                                            and other data issues.
O&G    20971     3/13/2019     Jared W. Goldman     0.50    Review Defendant's brief re layer data issues.                                           J. Damages
O&G    20972     3/13/2019     Jared W. Goldman     0.50    Draft update to team re data issues.                                                     J. Damages
O&G    20973     3/13/2019     Jared W. Goldman     0.40    Draft correspondence to parties and Special Master re damages calculations.              J. Damages
O&G    20974     3/13/2019     Jared W. Goldman     1.40    Conference with co‐counsel T. Jackson, co‐counsel D. Ranahan, co‐counsel G. Casey, J.    J. Damages
                                                            Patel re layer data issues, damages calculations, prep for Special Master call.

O&G    20975     3/13/2019     Jared W. Goldman     0.80 Conference with co‐counsel G. Casey, J. Patel , D. Regard re next steps re layer data       J. Damages
                                                         extraction.
O&G    20976     3/13/2019       Jahan C. Sagafi    0.10 Review and discuss damages calculations.                                                    J. Damages
O&G    20977     3/13/2019     Christopher Truong   0.20 Calendar and schedule upcoming case deadlines per JWG; circulate same to team.              F. Strategy

O&G    20978     3/14/2019     Michael J. Scimone   0.10    Conference with JWG re progress of Special Master process.                               J. Damages
O&G    20979     3/14/2019     Jared W. Goldman     0.20    Conference with D. Regard re case status.                                                J. Damages
O&G    20980     3/14/2019     Christopher Truong   0.10    Upload Special Master documents to case file.                                            J. Damages
O&G    20981     3/14/2019     Jared W. Goldman     0.30    Review extraction plan and correspondence to team re same.                               J. Damages

                                                                  Page 705 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 707 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                     Code
O&G    20982     3/14/2019     Jared W. Goldman      0.60   Draft correspondence to opposing counsel N. Austin re infotypes.                         J. Damages
O&G    20983     3/14/2019     Jared W. Goldman      0.10   Conference with MJS re case update.                                                      J. Damages
O&G    20984     3/14/2019     Jared W. Goldman      0.20   Conference with co‐counsel G. Casey re infotypes.                                        J. Damages
O&G    20985     3/14/2019     Christopher Truong    0.10   Upload newly‐received docket filing to case file.                                        F. Strategy
O&G    20986     3/14/2019     Christopher Truong    0.30   Update and calendar future case deadlines; circulate same to team per JWG.               F. Strategy
O&G    20987     3/14/2019     Michael J. Scimone    0.40   Respond to inquiries from class members.                                                 A. Investigation
O&G    20988     3/18/2019       Jahan C. Sagafi     0.10   Discuss strategy re data analysis exchange.                                              J. Damages
O&G    20989     3/18/2019     Christopher Truong    0.10   Upload newly‐received docket filing to case file.                                        F. Strategy
O&G    20990     3/18/2019     Christopher Truong    0.20   Update correspondence log re newly‐received class member emails.                         A. Investigation
O&G    20991     3/18/2019     Christopher Truong    0.10   Update class list re new class member contact info.                                      F. Strategy
O&G    20992     3/19/2019     Jared W. Goldman      0.20   Review correspondence and correspondence with co‐counsel D. Ranahan re data              J. Damages
                                                            extraction.
O&G    20993     3/19/2019     Jared W. Goldman     0.20    Conference with D. Regard re data extraction.                                            J. Damages
O&G    20994     3/19/2019     Christopher Truong   0.10    Upload new letter correspondence to case file.                                           F. Strategy
O&G    20995     3/19/2019     Christopher Truong   0.10    Update contact log re newly‐received class member emails.                                A. Investigation
O&G    20996     3/19/2019     Christopher Truong   0.10    Respond to class member emails.                                                          A. Investigation
O&G    20997     3/20/2019     Jared W. Goldman     0.10    Review correspondence re data extraction.                                                J. Damages
O&G    20998     3/20/2019     Jared W. Goldman     0.40    Follow up conference with co‐counsel G. Casey, co‐counsel D. Ranahan re data             J. Damages
                                                            extraction.
O&G    20999     3/20/2019     Jared W. Goldman     1.80    Conference with opposing counsel N. Austin, S. McFarlane, K. Raffoul, co‐counsel G.      J. Damages
                                                            Casey, J. Patel re layer data extraction.
O&G    21000     3/20/2019     Jared W. Goldman     0.30    Revise notice, conference re T. Threadgill re same.                                      J. Damages
O&G    21001     3/20/2019     Jared W. Goldman     0.10    Conference with co‐counsel G. Casey re case status.                                      J. Damages
O&G    21002     3/20/2019     Christopher Truong   0.10    Update class list re class member contact info.                                          F. Strategy
O&G    21003     3/21/2019     Jared W. Goldman     0.40    Review Defendant's preliminary damages calculations.                                     J. Damages
O&G    21004     3/21/2019     Jared W. Goldman     0.20    Follow up conference with J. Patel and co‐counsel G. Casey re extraction call.           J. Damages
O&G    21005     3/21/2019     Jared W. Goldman     1.60    Conference with Special Master, opposing counsel N. Austin, opposing counsel D.          J. Damages
                                                            Golder, opposing counsel A. Farmer, co‐counsel G. Casey, T. Jackson and experts re
                                                            class list.
O&G    21006     3/21/2019     Jared W. Goldman     2.80    Conference with opposing counsel N. Austin, opposing counsel A. Farmer, co‐counsel       J. Damages
                                                            G. Casey, and experts re layer data extraction.
O&G    21007     3/21/2019     Jared W. Goldman     0.30    Conference with co‐counsel G. Casey and J. Patel re follow up to data extraction call.   J. Damages

O&G    21008     3/21/2019     Jared W. Goldman     0.60 Conference with co‐counsel G. Casey and J. Patel re extraction issues and prep for          J. Damages
                                                         Special Master conference.
O&G    21009     3/21/2019       Jahan C. Sagafi    0.10 Review and process payment for Special Master; discuss process with team.                   J. Damages
O&G    21010     3/21/2019     Jared W. Goldman     0.50 Review materials re opposing counsel N. Austin correspondence re job codes and              J. Damages
                                                         correspondence re same.
O&G    21011     3/21/2019     Christopher Truong   0.30 Upload newly‐received correspondence to case file.                                          A. Investigation
O&G    21012     3/22/2019     Jared W. Goldman     0.20 Prepare for conference with experts re data extraction.                                     J. Damages

                                                                  Page 706 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 708 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                    Code
O&G    21013     3/22/2019     Jared W. Goldman      0.50   Draft report to Special Master re non‐US personnel.                                      J. Damages
O&G    21014     3/22/2019     Jared W. Goldman      0.20   Draft report to Special Master re expert call.                                           J. Damages
O&G    21015     3/22/2019     Jared W. Goldman      0.10   Correspondence with vendor re invoice.                                                   J. Damages
O&G    21016     3/22/2019     Jared W. Goldman      2.50   Conference with experts, opposing counsel N. Austin, co‐counsel G. Casey re data         J. Damages
                                                            extraction.
O&G    21017     3/22/2019       Jahan C. Sagafi    0.10    Review and discuss data correspondence.                                                  J. Damages
O&G    21018     3/22/2019     Christopher Truong   0.10    Upload newly‐received Special Master documents to case file.                             J. Damages
O&G    21019     3/22/2019     Christopher Truong   0.10    Calendar and schedule upcoming case deadlines; circulate same to team.                   F. Strategy
O&G    21020     3/23/2019     Jared W. Goldman     0.10    Follow up call with co‐counsel G. Casey re expert call.                                  J. Damages
O&G    21021     3/23/2019     Jared W. Goldman     0.30    Review correspondence and decision re company code filter; correspondence to team        J. Damages
                                                            re same.
O&G    21022     3/23/2019     Jared W. Goldman     0.20    Draft correspondence to opposing counsel N. Austin re next steps re extraction, review   J. Damages
                                                            with team, and send.
O&G    21023     3/24/2019     Jared W. Goldman     0.30    Follow up conference with co‐counsel G. Casey and J. Patel re layer data extraction.     J. Damages

O&G    21024     3/24/2019     Jared W. Goldman     2.80 Conference with co‐counsel G. Casey, J. Patel , opposing counsel N. Austin, opposing        J. Damages
                                                         counsel A. Farmer, S. McFarlane, S. Cowans re layer data extraction.
O&G    21025     3/25/2019     Michael J. Scimone   0.20 Review correspondence with opposing counsel, Special Master re data extraction.             J. Damages

O&G    21026     3/25/2019     Jared W. Goldman     0.80 Review vendor invoice re work product disclosure and correspondence with team re            J. Damages
                                                         same.
O&G    21027     3/25/2019     Jared W. Goldman     0.10 Review correspondence from J. Patel re inclusion and exclusion lists.                       J. Damages
O&G    21028     3/25/2019     Jared W. Goldman     0.50 Follow up conference with co‐counsel G. Casey, co‐counsel D. Ranahan, J. Patel re data      J. Damages
                                                         extraction.
O&G    21029     3/25/2019     Jared W. Goldman     2.00 Conference with co‐counsel G. Casey, J. Patel , M. Adams, opposing counsel N. Austin,       J. Damages
                                                         S. McFarlane, S. Cowans re data extraction.
O&G    21030     3/25/2019     Jared W. Goldman     0.50 Conference with co‐counsel G. Casey, co‐counsel D. Ranahan, J. Patel , M. Adams re          J. Damages
                                                         prep for data extraction call.
O&G    21031     3/25/2019     Jared W. Goldman     0.30 Draft correspondence to opposing counsel N. Austin re include/exclude list.                 J. Damages
O&G    21032     3/26/2019     Jared W. Goldman     0.20 Review correspondence re new vs old layer data anamolies.                                   J. Damages
O&G    21033     3/26/2019     Jared W. Goldman     0.30 Review and edit report to Special Master.                                                   J. Damages
O&G    21034     3/26/2019     Jared W. Goldman     0.10 Correspondence with opposing counsel N. Austin re expert costs.                             J. Damages
O&G    21035     3/26/2019     Jared W. Goldman     0.20 Review correspondence from opposing counsel N. Austin re ES employees included in           J. Damages
                                                         WorkDay extraction.
O&G    21036     3/26/2019     Jared W. Goldman     0.10 Conference with co‐counsel G. Casey re ES employee ID issue.                                J. Damages
O&G    21037     3/27/2019     Jared W. Goldman     0.20 Review Defendant's submission to Special Master.                                            J. Damages
O&G    21038     3/27/2019     Jared W. Goldman     1.60 Conference with Special Master, co‐counsel T. Jackson, co‐counsel D. Ranahan, co‐           J. Damages
                                                         counsel G. Casey, J. Patel , opposing counsel N. Austin, opposing counsel D. Golder,
                                                         opposing counsel A. Farmer re data extraction progress.



                                                                  Page 707 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 709 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                        Code
O&G    21039     3/27/2019     Jared W. Goldman      0.40 Conference with J. Patel , opposing counsel N. Austin, co‐counsel G. Casey re WD data        J. Damages
                                                          and Info Type issues.
O&G    21040     3/27/2019     Jared W. Goldman      0.80 Conference with co‐counsel D. Ranahan, co‐counsel G. Casey, J. Patel re data                 J. Damages
                                                          extraction plan and current issues.
O&G    21041     3/27/2019     Christopher Truong    0.10 Upload newly‐received correspondence to case file.                                           A. Investigation
O&G    21042     3/27/2019     Christopher Truong    0.20 Calendar and schedule upcoming case deadlines; circulate same to team.                       F. Strategy
O&G    21043     3/27/2019     Christopher Truong    0.10 Update contact log re new class member emails.                                               A. Investigation
O&G    21044     3/27/2019     Christopher Truong    0.10 Correspondence with class member re case status.                                             A. Investigation
O&G    21045     3/28/2019     Jared W. Goldman      0.40 Review correspondence re data extraction.                                                    J. Damages
O&G    21046     3/28/2019     Jared W. Goldman      0.20 Follow up conference with co‐counsel D. Ranahan, co‐counsel G. Casey, J. Patel re data       J. Damages
                                                          extraction.
O&G    21047     3/28/2019     Jared W. Goldman      0.80 Data quality control validation call with co‐counsel G. Casey, J. Patel , opposing counsel   J. Damages
                                                          N. Austin, S. McFarlane.
O&G    21048     3/28/2019     Christopher Truong    0.10 Upload newly‐received Special Master documents to case file.                                 J. Damages
O&G    21049     3/28/2019     Christopher Truong    0.20 Calendar and schedule upcoming case deadlines; circulate same to team.                       F. Strategy
O&G    21050     3/28/2019     Christopher Truong    0.10 Update class list re new class member contact info.                                          F. Strategy
O&G    21051     3/28/2019     Christopher Truong    0.10 Intake of call from class member; update contact log re same.                                A. Investigation
O&G    21052     3/28/2019     Christopher Truong    0.10 Draft email to JWG re class member caller.                                                   A. Investigation
O&G    21053     3/29/2019     Jared W. Goldman      0.20 Review summary of data extract.                                                              J. Damages
O&G    21054     3/29/2019     Jared W. Goldman      2.00 Call re data extraction.                                                                     J. Damages
O&G    21055     3/30/2019     Jared W. Goldman      0.10 Correspondence with team re opposing counsel N. Austin correspondence re 1285                J. Damages
                                                          company code issue.
O&G    21056     3/31/2019     Jared W. Goldman      0.30 Conference with co‐counsel G. Casey and J. Patel re 1285 company code issue.                 J. Damages

O&G    21057     3/31/2019     Jared W. Goldman     0.20 Review and edits to correspondence to opposing counsel N. Austin re P44 start                 J. Damages
                                                         date/1285 company code issue.
O&G    21058     4/1/2019      Jared W. Goldman     0.10 Prepare for conference with co‐counsel G. Casey and J. Patel re 1285 company code             J. Damages
                                                         issue.
O&G    21059     4/2/2019      Jared W. Goldman     1.20 Special Master conference with co‐counsel G. Casey, co‐counsel D. Ranahan, J. Patel ,         J. Damages
                                                         opposing counsel N. Austin, opposing counsel D. Golder, and opposing counsel A.
                                                         Farmer.
O&G    21060     4/2/2019      Jared W. Goldman     0.20 Review Defendant's Special Master submission.                                                 J. Damages
O&G    21061     4/2/2019      Jared W. Goldman     0.20 Review correspondence re data extraction.                                                     J. Damages
O&G    21062     4/2/2019      Jared W. Goldman     0.10 Edits to correspondence to Special Master re vendor billing issue.                            J. Damages
O&G    21063     4/2/2019      Jared W. Goldman     0.80 Conference with co‐counsel G. Casey, J. Patel , opposing counsel N. Austin, Defendant's       J. Damages
                                                         HRIS specialist re data extraction quality control.
O&G    21064     4/2/2019      Jared W. Goldman     0.20 Conference with co‐counsel G. Casey, co‐counsel D. Ranahan, J. Patel re status of data        J. Damages
                                                         extraction.
O&G    21065     4/2/2019       Jahan C. Sagafi     0.10 Discuss and edit response to Special Master re Defendant's data problems.                     J. Damages
O&G    21066     4/2/2019      Michael J. Scimone   0.10 Review draft correspondence re dispute over forensic consultant's bills.                      J. Damages

                                                                 Page 708 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 710 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper        Hours Description                                                                                   Code
O&G    21067     4/2/2019     Jared W. Goldman      0.40 Correspondence to opposing counsel N. Austin re scheduling additional quality control   J. Damages
                                                         of outstanding items.
O&G    21068     4/2/2019     Christopher Truong    0.10 Upload newly‐received correspondence to case file.                                      A. Investigation
O&G    21069     4/2/2019     Christopher Truong    0.10 Update contact log re new communications with class members.                            A. Investigation
O&G    21070     4/2/2019     Christopher Truong    0.10 Update class list re new class member contact info.                                     F. Strategy
O&G    21071     4/2/2019     Christopher Truong    0.10 Respond to class member email re case status.                                           A. Investigation
O&G    21072     4/3/2019     Jared W. Goldman      0.20 Debrief conference with J. Patel .                                                      J. Damages
O&G    21073     4/3/2019     Jared W. Goldman      1.10 Conference with opposing counsel D. Golder, opposing counsel A. Farmer, S.              J. Damages
                                                         McFarlane, J. Patel re data quality control.
O&G    21074     4/3/2019     Christopher Truong    0.10 Upload Special Master documents to case file.                                           J. Damages
O&G    21075     4/3/2019     Christopher Truong    0.10 Update paralegal case memo.                                                             F. Strategy
O&G    21076     4/3/2019     Christopher Truong    0.10 Update contact log re newly‐received class member emails.                               A. Investigation
O&G    21077     4/3/2019     Christopher Truong    0.10 Update and calendar upcoming case deadlines; circulate same to team.                    F. Strategy
O&G    21078     4/3/2019     Christopher Truong    0.10 Update class list re new class member contact info.                                     F. Strategy
O&G    21079     4/4/2019     Jared W. Goldman      0.20 Correspondence with team re data extraction conference recap.                           J. Damages
O&G    21080     4/4/2019     Jared W. Goldman      0.10 Correspondence with J Patel re 4195 job code.                                           J. Damages
O&G    21081     4/4/2019     Jared W. Goldman      0.10 Review correspondence re company code quality control.                                  J. Damages
O&G    21082     4/4/2019     Christopher Truong    0.20 Update contact log re newly‐received class member emails.                               A. Investigation
O&G    21083     4/4/2019     Christopher Truong    0.10 Correspondence with class member re case status.                                        A. Investigation
O&G    21084     4/5/2019     Christopher Truong    1.10 Upload damages calculations documents to case file.                                     J. Damages
O&G    21085     4/5/2019     Jared W. Goldman      0.30 Review correspondence re company code quality control.                                  J. Damages
O&G    21086     4/5/2019     Christopher Truong    0.10 Upload newly‐received documents to case file.                                           F. Strategy
O&G    21087     4/5/2019     Christopher Truong    0.10 Upload newly‐received correspondence to case file.                                      A. Investigation
O&G    21088     4/5/2019     Christopher Truong    0.10 Intake of call from class member.                                                       A. Investigation
O&G    21089     4/8/2019     Jared W. Goldman      0.10 Review correspondence from co‐counsel D. Ranahan re damages calculations.               J. Damages

O&G    21090     4/8/2019     Jared W. Goldman     0.10 Correspondence with co‐counsel G. Casey re missing data.                                 J. Damages
O&G    21091     4/9/2019     Jared W. Goldman     0.30 Follow up conference with co‐counsel D. Ranahan and co‐counsel G. Casey re FLSA          J. Damages
                                                        notice issue.
O&G    21092     4/9/2019     Jared W. Goldman     0.70 Conference with co‐counsel D. Ranahan, co‐counsel G. Casey, J. Patel re class list.      J. Damages

O&G    21093     4/9/2019       Jahan C. Sagafi    0.10 Review and discuss cost fund issues, Special Master invoice, expert costs.               J. Damages
O&G    21094     4/9/2019       Jahan C. Sagafi    0.50 Discuss Defendant's errors in notice process and next steps for damages calculation.     J. Damages

O&G    21095     4/9/2019      Justin M. Swartz    0.10   Correspondence with opposing counsel W. Anthony re potential mediation.                H. Settlement
O&G    21096     4/9/2019       Jahan C. Sagafi    0.10   Discuss settlement strategy.                                                           H. Settlement
O&G    21097     4/9/2019     Jared W. Goldman     0.10   Review correspondence re job code quality control.                                     J. Damages
O&G    21098     4/9/2019     Jared W. Goldman     0.20   Review correspondence re company code exclusion issue.                                 J. Damages
O&G    21099     4/9/2019     Jared W. Goldman     0.10   Correspondence to co‐counsel D. Ranahan re FLSA notice issue.                          J. Damages



                                                                Page 709 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 711 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper          Hours Description                                                                                     Code
O&G    21100     4/9/2019      Jared W. Goldman        0.60 Conference with JCS, co‐counsel T. Jackson, co‐counsel D. Ranahan, co‐counsel G.          J. Damages
                                                            Casey re FLSA notice issue.
O&G    21101     4/9/2019      Jared W. Goldman        0.10 Conference with JCS re costs sharing.                                                     J. Damages
O&G    21102     4/9/2019      Christopher Truong      0.10 Upload new docket filing to case file.                                                    F. Strategy
O&G    21103     4/9/2019      Jared W. Goldman        0.80 Correspondence with team re FLSA notice issue, review and edit correspondence to          A. Investigation
                                                            opposing counsel N. Austin re outstanding items.
O&G    21104     4/9/2019      Christopher Truong      0.10 Respond to voicemail from class member.                                                   A. Investigation
O&G    21105     4/10/2019        Stephanie Yu         0.20 Update list of system administrator witnesses at trial and corporate witness              J. Damages
                                                            declarations re rule 23 motions/216(b) certification motions with company code
                                                            identifications per JWG request.
O&G    21106     4/10/2019     Michael J. Scimone      0.20 Review correspondence from team re data privacy laws, review documents re same.           J. Damages

O&G    21107     4/10/2019     Jared W. Goldman       0.20 Review data re company code exclusion.                                                     J. Damages
O&G    21108     4/10/2019     Jared W. Goldman       1.30 Conference with D. Regard , J. Patel , co‐counsel T. Jackson, co‐counsel D. Ranahan, co‐   J. Damages
                                                           counsel G. Casey re company code exclusion issue.
O&G    21109     4/10/2019     Michael J. Scimone     0.40 Review correspondence from opposing counsel re previously unasserted standing              J. Damages
                                                           argument, correspondence with co‐counsel re same.
O&G    21110     4/10/2019     Jared W. Goldman       0.30 Review correspondence re FLSA notice issue and General Data Protection Regulation          J. Damages
                                                           issue.
O&G    21111     4/10/2019     Jared W. Goldman       0.50 Review correspondence and filings re company code exclusion issue.                         J. Damages
O&G    21112     4/10/2019     Jared W. Goldman       0.40 Follow up call with co‐counsel T. Jackson, co‐counsel D. Ranahan, co‐counsel G. Casey      J. Damages
                                                           re company code and FLSA opt in issue.
O&G    21113     4/10/2019     Christopher Truong     0.20 Upload newly‐received correspondence to case file.                                         A. Investigation
O&G    21114     4/10/2019        Stephanie Yu        0.20 Review deposition designations at trial and update chart to reflect same.                  E. Motions
O&G    21115     4/10/2019        Stephanie Yu        0.60 Prepare list of system administrator witnesses at trial and witness/happy camper           F. Strategy
                                                           declarations re Rule 23 motions/216(b) motions per JWG request; send same to JWG.

O&G    21116     4/10/2019     Christopher Truong     0.40 Review list of class certification and FLSA collective witnesses per JWG.                  E. Motions
O&G    21117     4/10/2019     Christopher Truong     0.90 Retrieve requested documents from Ringtail database per JWG.                               D. Doc. Revw.
O&G    21118     4/10/2019     Christopher C. Alter   0.10 Add CXT to casebook in Ringtail.                                                           D. Doc. Revw.
O&G    21119     4/10/2019     Christopher Truong     0.10 Update correspondence log re new class member emails.                                      A. Investigation
O&G    21120     4/10/2019     Christopher Truong     0.10 Draft email to JWG re class member email.                                                  A. Investigation
O&G    21121     4/11/2019     Jared W. Goldman       0.30 Prep with J. Patel and co‐counsel G. Casey for call re job code validation and next        J. Damages
                                                           steps.
O&G    21122     4/11/2019     Jared W. Goldman       0.40 Debrief with J. Patel and co‐counsel G. Casey re job code validation and next steps.       J. Damages

O&G    21123     4/11/2019     Jared W. Goldman       0.10 Correspondence with CXT re confidentiality agreement for expert and review same.           J. Damages

O&G    21124     4/11/2019     Jared W. Goldman       1.20 Call with opposing counsel N. Austin, S. McFarlane, co‐counsel G. Casey, J. Patel re job J. Damages
                                                           code validation.

                                                                  Page 710 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 712 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        HoursDescription                                                                                        Code
O&G    21125     4/11/2019     Christopher Truong    0.20Upload new Special Master documents to case file.                                           J. Damages
O&G    21126     4/11/2019     Christopher Truong    0.10Send confidentiality agreement to expert for signature per JWG.                             J. Damages
O&G    21127     4/11/2019     Christopher Truong    0.20Edit and prepare confidentiality agreements for experts per JWG.                            J. Damages
O&G    21128     4/11/2019     Jared W. Goldman      0.40Proof and send correspondence re FLSA notice issue.                                         J. Damages
O&G    21129     4/11/2019     Christopher Truong    0.10Calendar and schedule upcoming case deadlines; circulate same to team.                      F. Strategy
O&G    21130     4/11/2019     Jared W. Goldman      1.90Research and draft letter re FLSA notice issue.                                             E. Motions
O&G    21131     4/11/2019     Jared W. Goldman      0.30Correspondence re fees allocation table.                                                    E. Motions
O&G    21132     4/11/2019       Jahan C. Sagafi     0.10Discuss equitable tolling issues.                                                           E. Motions
O&G    21133     4/12/2019     Jared W. Goldman      0.40Prep call with co‐counsel G. Casey and J. Patel re data validation call.                    J. Damages
O&G    21134     4/12/2019     Jared W. Goldman      1.00Conference with opposing counsel N. Austin, S. McFarlane, co‐counsel G. Casey, J. Patel     J. Damages
                                                         re test and training ranges, other data issues.
O&G    21135     4/12/2019     Jared W. Goldman     1.00 Conference with opposing counsel N. Austin, S. McFarlane, co‐counsel G. Casey, J. Patel     J. Damages
                                                         re data validation re military leave issue, alleged duplicate, test and training range.

O&G    21136     4/12/2019     Jared W. Goldman     0.30    Conference with co‐counsel G. Casey re class list.                                       J. Damages
O&G    21137     4/12/2019     Christopher Truong   0.10    Upload new expert agreements to case file.                                               F. Strategy
O&G    21138     4/12/2019     Christopher Truong   0.10    Upload correspondence and class list document to case file.                              F. Strategy
O&G    21139     4/12/2019     Jared W. Goldman     0.50    Research re HCE exemption and bonuses.                                                   E. Motions
O&G    21140     4/12/2019     Christopher Truong   0.10    Upload new class list data and correspondence to case file.                              F. Strategy
O&G    21141     4/13/2019     Jared W. Goldman     0.30    Review Defendant's foreign company code quality control proposal and                     J. Damages
                                                            correspondence with team re same.
O&G    21142     4/13/2019     Jared W. Goldman     0.20    Review correspondence to opposing counsel N. Austin re class list.                       J. Damages
O&G    21143     4/13/2019     Jared W. Goldman     0.50    Research re discretionary bonus issue and correspondence to team re same.                E. Motions
O&G    21144     4/13/2019     Jared W. Goldman     0.10    Correspondence with CXT re class member inquiry and new class list.                      F. Strategy
O&G    21145     4/14/2019     Jared W. Goldman     0.30    Review and edits to Special Master report.                                               J. Damages
O&G    21146     4/15/2019     Jared W. Goldman     1.00    Special Master conference re briefing open issues.                                       J. Damages
O&G    21147     4/15/2019     Jared W. Goldman     0.20    Review Defendant's Special Master report.                                                J. Damages
O&G    21148     4/15/2019     Jared W. Goldman     1.50    Conference with co‐counsel G. Casey, J. Patel , co‐counsel N. Austin, opposing counsel   J. Damages
                                                            D. Golder, S. McFarlane re data validation.
O&G    21149     4/15/2019     Jared W. Goldman     1.00    Conference with Special Master and parties re class list.                                J. Damages
O&G    21150     4/15/2019     Christopher Truong   0.10    Upload Special Master documents to case file.                                            J. Damages
O&G    21151     4/15/2019     Christopher Truong   0.20    Upload new Special Master documents to case file.                                        J. Damages
O&G    21152     4/15/2019      Justin M. Swartz    0.10    Correspondence with opposing counsel W. Anthony re mediation.                            H. Settlement
O&G    21153     4/15/2019     Jared W. Goldman     0.20    Follow up with co‐counsel T. Jackson, co‐counsel D. Ranahan, co‐counsel G. Casey re      J. Damages
                                                            briefing schedule for open issues.
O&G    21154     4/15/2019     Christopher Truong   0.10    Upload new docket filing to case file.                                                   F. Strategy
O&G    21155     4/15/2019     Christopher Truong   0.10    Upload new correspondence and class list to case file.                                   F. Strategy
O&G    21156     4/15/2019     Christopher Truong   0.90    Update paralegal case memo.                                                              F. Strategy
O&G    21157     4/15/2019     Jared W. Goldman     0.10    Correspondence with class member re class member inquiry.                                A. Investigation
O&G    21158     4/15/2019     Christopher Truong   0.10    Update contact log re new communications with class members.                             A. Investigation

                                                                  Page 711 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 713 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                 Code
O&G    21159     4/15/2019     Christopher Truong     0.10   Update contact log re new class member emails.                                       A. Investigation
O&G    21160     4/15/2019     Christopher Truong     0.10   Correspondence with class member re case status.                                     A. Investigation
O&G    21161     4/16/2019     Michael J. Scimone     0.80   Telephone conference with co‐counsel re damages strategy.                            J. Damages
O&G    21162     4/16/2019     Christopher Truong     0.10   Upload Special Master documents to case file.                                        J. Damages
O&G    21163     4/16/2019     Christopher Truong     0.10   Calendar and schedule new damages calculation deadlines; circulate same to team.     J. Damages

O&G    21164     4/16/2019      Justin M. Swartz     0.40 Review notes and conference with opposing counsel W. Anthony re potential               H. Settlement
                                                          mediation.
O&G    21165     4/16/2019      Justin M. Swartz     0.10 Correspondence with opposing counsel W. Anthony and JCS re mediation dates and          H. Settlement
                                                          mediators.
O&G    21166     4/16/2019      Justin M. Swartz     0.10 Memo to team re telephone call with opposing counsel W. Anthony.                        H. Settlement
O&G    21167     4/16/2019     Jared W. Goldman      0.10 Conference with MJS re briefing.                                                        J. Damages
O&G    21168     4/16/2019     Jared W. Goldman      0.80 Conference with MJS and co‐counsel re upcoming briefing.                                J. Damages
O&G    21169     4/16/2019     Christopher Truong    0.10 Update contact log re newly‐received class member emails.                               A. Investigation
O&G    21170     4/16/2019       Paul W. Mollica     2.50 Research and create report re Defendant's claim that some of the class members          A. Investigation
                                                          worked for other companies.
O&G    21171     4/16/2019     Christopher Truong    0.10 Update contact log re new class member emails.                                          A. Investigation
O&G    21172     4/17/2019     Jared W. Goldman      1.50 Special Master conference with all counsel and J. Patel .                               J. Damages
O&G    21173     4/17/2019     Jared W. Goldman      1.00 Conference with co‐counsel D. Ranahan, co‐counsel G. Casey, J. Patel re data issues     J. Damages
                                                          and briefing.
O&G    21174     4/17/2019       Jahan C. Sagafi     0.10 Review and discuss expert costs.                                                        J. Damages
O&G    21175     4/17/2019     Christopher Truong    0.10 Upload Special Master documents to case file.                                           J. Damages
O&G    21176     4/17/2019       Jahan C. Sagafi     0.30 Discuss settlement strategy and timing of potential mediation.                          H. Settlement
O&G    21177     4/17/2019     Jared W. Goldman      0.60 Conference with co‐counsel T. Jackson, co‐counsel D. Ranahan, and co‐counsel G.         J. Damages
                                                          Casey re briefing issues.
O&G    21178     4/17/2019     Jared W. Goldman      0.20 Conference with MJS re briefing.                                                        J. Damages
O&G    21179     4/17/2019       Jahan C. Sagafi     0.20 Discuss notice process with team.                                                       J. Damages
O&G    21180     4/17/2019    Michael N. Litrownik   0.50 Review file re: class list issue; correspondence with co‐counsel D. Ranahan re: same.   E. Motions

O&G    21181     4/18/2019     Christopher Truong    0.10 Upload newly‐received Special Master documents to case file.                            J. Damages
O&G    21182     4/18/2019     Christopher Truong    0.10 Upload damages calculation documents to case file.                                      J. Damages
O&G    21183     4/18/2019     Christopher Truong    0.40 Calendar and schedule upcoming Special Master deadlines; circulate same to team per     J. Damages
                                                          JWG.
O&G    21184     4/18/2019       Jahan C. Sagafi     0.20 Discuss strategy re settlement negotiations.                                            H. Settlement
O&G    21185     4/18/2019     Jared W. Goldman      0.30 Work on costs fund spreadsheet.                                                         F. Strategy
O&G    21186     4/18/2019     Jared W. Goldman      0.20 Correspondence with JCS re shared cost fund.                                            F. Strategy
O&G    21187     4/18/2019     Jared W. Goldman      0.20 Conference with MJS re opposition brief to motion to strike.                            E. Motions
O&G    21188     4/18/2019     Jared W. Goldman      0.30 Conference with co‐counsel G. Casey re location info types.                             J. Damages
O&G    21189     4/18/2019     Jared W. Goldman      0.10 Conference with CXT re costs fund.                                                      F. Strategy
O&G    21190     4/18/2019     Christopher Truong    1.60 Update firm costs and expenses spreadsheet for case to date per JWG.                    F. Strategy

                                                                   Page 712 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 714 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                 Code
O&G    21191     4/18/2019     Christopher Truong    0.10   Update contact log re newly‐received class member emails.                            A. Investigation
O&G    21192     4/18/2019     Christopher Truong    0.20   Conference with JWG re shared costs spreadsheet.                                     F. Strategy
O&G    21193     4/18/2019     Christopher Truong    0.30   Conference with JWG re costs calculations.                                           F. Strategy
O&G    21194     4/18/2019     Jared W. Goldman      0.30   Research re federal question jurisdiction and service question.                      E. Motions
O&G    21195     4/18/2019     Jared W. Goldman      0.20   Conference with claims administrator re confirming notice list.                      A. Investigation
O&G    21196     4/18/2019     Jared W. Goldman      0.10   Respond to class member inquiry.                                                     A. Investigation
O&G    21197     4/18/2019     Christopher Truong    0.10   Update contact log re new email communications to class members.                     A. Investigation
O&G    21198     4/18/2019     Christopher Truong    0.10   Update class list re new class member contact info.                                  F. Strategy
O&G    21199     4/19/2019     Jared W. Goldman      0.20   Review correspondence re outstanding data issues.                                    J. Damages
O&G    21200     4/19/2019       Jahan C. Sagafi     0.10   Discuss damages briefing with team.                                                  J. Damages
O&G    21201     4/19/2019     Christopher Truong    0.10   Upload new damages documents to case file.                                           J. Damages
O&G    21202     4/19/2019     Christopher Truong    0.10   Update and calendar new damages calculation deadlines; circulate same to team.       J. Damages

O&G    21203     4/19/2019      Justin M. Swartz    0.10 Conference with Mediator.                                                               H. Settlement
O&G    21204     4/19/2019     Jared W. Goldman     0.40 Prepare for conference with co‐counsel T. Jackson, co‐counsel D. Ranahan, and co‐       J. Damages
                                                         counsel G. Casey re FLSA notice issue, location issue, wage type issue.
O&G    21205     4/19/2019     Jared W. Goldman     0.10 Correspondence with team re briefing.                                                   J. Damages
O&G    21206     4/19/2019     Jared W. Goldman     0.10 Correspondence with CXT re class member inquiry.                                        A. Investigation
O&G    21207     4/19/2019     Jared W. Goldman     0.30 Conference with T. Jackson, D. Ranahan, G. Casey, D. Golder, A. Farmer re FLSA notice   J. Damages
                                                         issue, location issue, wage type issue.
O&G    21208     4/19/2019     Jared W. Goldman     0.40 Conference with co‐counsel G. Casey re location field issue.                            J. Damages
O&G    21209     4/19/2019     Christopher Truong   0.10 Upload new docket filing to case file.                                                  F. Strategy
O&G    21210     4/19/2019     Christopher Truong   0.10 Update paralegal case memo.                                                             F. Strategy
O&G    21211     4/19/2019     Michael J. Scimone   0.20 Review co‐counsel's memo re discovery sanctions.                                        B. Discovery
O&G    21212     4/19/2019     Christopher Truong   0.10 Update correspondence log re new class member emails.                                   A. Investigation
O&G    21213     4/19/2019     Christopher Truong   0.10 Update contact log re new emails to potential clients and class members.                A. Investigation
O&G    21214     4/19/2019     Christopher Truong   0.10 Update contact log re new class member emails.                                          A. Investigation
O&G    21215     4/19/2019     Christopher Truong   0.10 Update class list re new class member contact info.                                     F. Strategy
O&G    21216     4/19/2019     Christopher Truong   0.20 Correspondence with potential client re class membership status.                        A. Investigation
O&G    21217     4/19/2019     Christopher Truong   0.10 Respond to class member email.                                                          A. Investigation
O&G    21218     4/20/2019     Jared W. Goldman     0.10 Correspondence with MJS re briefing.                                                    J. Damages
O&G    21219     4/22/2019     Michael J. Scimone   3.00 Brief waiver argument in brief re damages issues.                                       J. Damages
O&G    21220     4/22/2019     Michael J. Scimone   0.20 Conference with JWG re briefing on data and damages issues.                             J. Damages
O&G    21221     4/22/2019     Jared W. Goldman     0.80 Review and edit draft brief to Special Master.                                          J. Damages
O&G    21222     4/22/2019       Jahan C. Sagafi    0.20 Discuss damages process with team.                                                      J. Damages
O&G    21223     4/22/2019      Justin M. Swartz    0.10 Correspondence with mediator.                                                           H. Settlement
O&G    21224     4/22/2019       Jahan C. Sagafi    0.40 Discuss settlement strategy with team.                                                  H. Settlement
O&G    21225     4/22/2019     Jared W. Goldman     0.50 Conference with MJS re waiver briefing.                                                 J. Damages
O&G    21226     4/22/2019     Jared W. Goldman     0.20 Conference with co‐counsel G. Casey re briefing.                                        J. Damages
O&G    21227     4/22/2019     Jared W. Goldman     0.40 Conference FJW&W re briefing.                                                           J. Damages

                                                                  Page 713 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 715 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                 Code
O&G    21228     4/22/2019       Jahan C. Sagafi     0.30   Review and discuss costs and cost fund.                                              F. Strategy
O&G    21229     4/22/2019     Christopher Truong    0.10   Conference with JWG re project assignments.                                          F. Strategy
O&G    21230     4/22/2019     Jared W. Goldman      3.10   Research re waiver issue.                                                            E. Motions
O&G    21231     4/22/2019     Christopher Truong    0.60   Research requested corporate entity per JWG.                                         E. Motions
O&G    21232     4/22/2019     Christopher Truong    1.40   Review Ringtail documents re requested search term per JWG.                          D. Doc. Revw.
O&G    21233     4/22/2019     Christopher Truong    0.10   Update contact log re new voice mail from class member.                              A. Investigation
O&G    21234     4/22/2019     Christopher Truong    0.10   Update contact log re new communications with class members.                         A. Investigation
O&G    21235     4/22/2019     Christopher Truong    0.20   Update contact log re new class member calls.                                        A. Investigation
O&G    21236     4/22/2019     Christopher Truong    0.20   Update class list re new class member contact info.                                  F. Strategy
O&G    21237     4/22/2019     Christopher Truong    0.10   Respond to class member voicemail.                                                   A. Investigation
O&G    21238     4/22/2019     Christopher Truong    0.10   Intake of voice mail from class member re case updates and change of contact info.   A. Investigation

O&G    21239     4/23/2019     Jared W. Goldman     0.20    Conference with G. Casey re briefing.                                                J. Damages
O&G    21240     4/23/2019     Jared W. Goldman     0.20    Conference with G. Casey and J. Patel re class list.                                 J. Damages
O&G    21241     4/23/2019     Michael J. Scimone   0.40    Review and edit letter to special master re data issues.                             J. Damages
O&G    21242     4/23/2019     Jared W. Goldman     4.20    Research and draft CSC brief to special master.                                      J. Damages
O&G    21243     4/23/2019     Jared W. Goldman     0.30    Review discovery and correspondence to team re Covansys.                             B. Discovery
O&G    21244     4/23/2019     Jared W. Goldman     2.10    Draft company code section of brief.                                                 E. Motions
O&G    21245     4/23/2019      Justin M. Swartz    0.10    Correspondence with W. Anthony re potential for Mediation.                           H. Settlement
O&G    21246     4/23/2019      Justin M. Swartz    0.10    Correspondence re Mediation dates.                                                   H. Settlement
O&G    21247     4/23/2019      Justin M. Swartz    0.10    Correspondence with JCS re Mediator's and Mediation.                                 H. Settlement
O&G    21248     4/23/2019     Christopher Truong   2.40    Review requested document production on Ringtail database per JWG.                   D. Doc. Revw.
O&G    21249     4/23/2019     Christopher Truong   0.20    Research case history on Westlaw dockets per JWG.                                    E. Motions
O&G    21250     4/23/2019     Christopher Truong   0.20    Review damages data per JWG.                                                         J. Damages
O&G    21251     4/23/2019     Christopher Truong   0.10    Upload new special master documents to case file.                                    J. Damages
O&G    21252     4/23/2019     Christopher Truong   0.10    Conference with JWG re project assignments.                                          F. Strategy
O&G    21253     4/24/2019     Jared W. Goldman     0.10    Correspondence to FJW&W re discovery re company codes.                               B. Discovery
O&G    21254     4/24/2019     Jared W. Goldman     0.80    Prepare for call with T. Jackson, D. Ranahan, G. Casey re argument on briefing.      J. Damages

O&G    21255     4/24/2019     Jared W. Goldman     0.20    Review CSC brief.                                                                    E. Motions
O&G    21256     4/24/2019     Christopher Truong   0.10    Upload new special master documents to case file.                                    J. Damages
O&G    21257     4/24/2019     Christopher Truong   0.10    Upload new special master documents to case file.                                    J. Damages
O&G    21258     4/25/2019     Jared W. Goldman     0.10    Correspondence to CXT re shared costs spreadsheet.                                   K. Trial
O&G    21259     4/25/2019     Jared W. Goldman     0.20    Correspondence re doc review and company codes.                                      D. Doc. Revw.
O&G    21260     4/25/2019     Jared W. Goldman     1.00    Conferences with TQ and CXT re doc review.                                           D. Doc. Revw.
O&G    21261     4/25/2019     Jared W. Goldman     0.10    Correspondence to G. Casey and D. Ranahan re doc review project.                     D. Doc. Revw.
O&G    21262     4/25/2019     Jared W. Goldman     0.10    Correspondence with DXS and doc review attorneys re doc review project.              D. Doc. Revw.
O&G    21263     4/25/2019     Christopher Truong   0.30    Call with JWG re Ringtail document searches.                                         D. Doc. Revw.
O&G    21264     4/25/2019     Christopher Truong   0.10    Upload special master documents to case file.                                        J. Damages



                                                                  Page 714 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 716 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                              Code
O&G    21265     4/25/2019     Christopher Truong      0.20 Calendar and schedule upcoming special master deadlines; circulate same to team.   J. Damages

O&G    21266     4/25/2019     Christopher Truong     0.20 Update shared costs spreadsheet per JWG.                                            K. Trial
O&G    21267     4/25/2019     Christopher C. Alter   0.30 Review and revise issue codes in Ringtail casebook; correspondence with team re     D. Doc. Revw.
                                                           same.
O&G    21268     4/25/2019     Christopher C. Alter   0.10 Add TKQ to casebook in Ringtail; correspondence with team re same.                  A. Investigation
O&G    21269     4/26/2019     Jared W. Goldman       0.10 Conference with D. Regard re update.                                                J. Damages
O&G    21270     4/26/2019     Jared W. Goldman       0.10 Correspondence with TQ re doc review.                                               D. Doc. Revw.
O&G    21271     4/28/2019     Jared W. Goldman       0.10 Correspondence to team re doc review.                                               D. Doc. Revw.
O&G    21272     4/29/2019     Jared W. Goldman       0.50 Doc review re excluded company codes.                                               D. Doc. Revw.
O&G    21273     4/29/2019     Jared W. Goldman       0.10 Correspondence with G. Casey re briefing.                                           J. Damages
O&G    21274     4/29/2019     Jared W. Goldman       0.20 Conference with D. Regard re upcoming tasks and expectations.                       J. Damages
O&G    21275     4/29/2019       Jahan C. Sagafi      0.50 Research and discuss issues re opt‐ins left of list during litigation.              E. Motions
O&G    21276     4/29/2019     Christopher Truong     0.10 Upload new special master documents to case file.                                   J. Damages
O&G    21277     4/30/2019     Jared W. Goldman       0.40 Further edits to brief.                                                             E. Motions
O&G    21278     4/30/2019     Jared W. Goldman       3.60 Research and draft brief to special master.                                         J. Damages
O&G    21279     4/30/2019     Jared W. Goldman       0.20 Conference with G. Casey re briefing.                                               J. Damages
O&G    21280     4/30/2019     Jared W. Goldman       0.60 Review company code docs.                                                           D. Doc. Revw.
O&G    21281     4/30/2019     Christopher Truong     0.10 Upload new special master documents to case file.                                   J. Damages
O&G    21282     5/1/2019      Jared W. Goldman       0.40 Conference with T. Jackson, G. Casey, D. Ranahan re damages analysis.               J. Damages
O&G    21283     5/1/2019      Jared W. Goldman       0.20 Review CSC brief.                                                                   E. Motions
O&G    21284     5/1/2019       Justin M. Swartz      0.10 Correspondence with W. Anthony re Mediation date.                                   H. Settlement
O&G    21285     5/1/2019      Christopher Truong     0.10 Upload new special master briefs to case file.                                      J. Damages
O&G    21286     5/2/2019      Jared W. Goldman       1.50 Conference with special master.                                                     J. Damages
O&G    21287     5/2/2019      Jared W. Goldman       0.10 Conference with expert re company codes.                                            J. Damages
O&G    21288     5/2/2019      Jared W. Goldman       0.30 Review CSC's brief.                                                                 E. Motions
O&G    21289     5/2/2019      Jared W. Goldman       0.20 Research re company code issue.                                                     A. Investigation
O&G    21290     5/3/2019       Justin M. Swartz      0.10 Correspondence with W. Anthony.                                                     H. Settlement
O&G    21291     5/3/2019       Justin M. Swartz      0.10 Correspondence with potential mediator.                                             H. Settlement
O&G    21292     5/3/2019        Jahan C. Sagafi      0.20 Plan for and discuss mediation.                                                     H. Settlement
O&G    21293     5/6/2019      Michael J. Scimone     0.10 Conference with JCS re upcoming mediation.                                          H. Settlement
O&G    21294     5/6/2019       Justin M. Swartz      0.10 Correspondence with W. Anthony and mediator.                                        H. Settlement
O&G    21295     5/6/2019       Justin M. Swartz      0.50 Conference with JCS and T. Jackson re preparation for mediation.                    H. Settlement
O&G    21296     5/6/2019        Jahan C. Sagafi      0.80 Discuss damages process and settlement strategy.                                    H. Settlement
O&G    21297     5/6/2019      Christopher Truong     0.10 Respond to class member email.                                                      A. Investigation
O&G    21298     5/6/2019      Christopher Truong     0.10 Upload newly‐received correspondence from special master to case file.              J. Damages
O&G    21299     5/6/2019      Christopher Truong     0.10 Update contact log re new communications with class member.                         A. Investigation
O&G    21300     5/6/2019      Christopher Truong     0.10 Update and calendar new case deadlines; circulate same to team.                     F. Strategy
O&G    21301     5/6/2019      Christopher Truong     0.10 Update contact log re new class member emails.                                      A. Investigation
O&G    21302     5/6/2019      Christopher Truong     0.20 Draft email to JWG re class member contact info.                                    A. Investigation

                                                                  Page 715 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 717 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper        Hours   Description                                                                                Code
O&G    21303     5/6/2019     Christopher Truong    0.40   Research contact information re requested class members per JWG.                    A. Investigation
O&G    21304     5/6/2019     Christopher Truong    0.10   Update class list re new class member contact info.                                 F. Strategy
O&G    21305     5/6/2019     Christopher Truong    0.10   Respond to class member email per JWG.                                              A. Investigation
O&G    21306     5/6/2019     Christopher Truong    0.10   Update contact log re new communications with class members.                        A. Investigation
O&G    21307     5/6/2019     Christopher Truong    0.20   Calendar and schedule upcoming case deadlines; circulate same to team per JWG.      F. Strategy

O&G    21308     5/6/2019     Christopher Truong   0.10    Respond to class member email per JWG.                                              A. Investigation
O&G    21309     5/6/2019     Christopher Truong   0.10    Update correspondence log re new communications with class members.                 A. Investigation
O&G    21310     5/6/2019     Christopher Truong   0.10    Update contact log re new communications with class members.                        A. Investigation
O&G    21311     5/6/2019     Christopher Truong   0.10    Respond to email from JWG re class member/PC contact info.                          A. Investigation
O&G    21312     5/6/2019     Christopher Truong   0.10    Update contact log re newly‐received class member emails.                           A. Investigation
O&G    21313     5/6/2019     Christopher Truong   0.10    Upload new special master documents to case file.                                   J. Damages
O&G    21314     5/7/2019     Jared W. Goldman     0.30    Review special master decision and correspondence with team re same.                J. Damages
O&G    21315     5/7/2019      Justin M. Swartz    0.10    Review to mediation logistics.                                                      H. Settlement
O&G    21316     5/7/2019       Jahan C. Sagafi    0.10    Plan for mediation.                                                                 H. Settlement
O&G    21317     5/7/2019     Christopher Truong   0.10    Update and schedule modified mediation deadlines; circulate same to team per JMS.   H. Settlement

O&G    21318     5/7/2019     Christopher Truong   0.10 Update contact log re new communications with class members.                           A. Investigation
O&G    21319     5/7/2019     Christopher Truong   0.10 Upload special master documents to case file.                                          J. Damages
O&G    21320     5/7/2019     Christopher Truong   0.20 Calendar and update upcoming mediation deadlines; circulate same to team per JMS.      H. Settlement

O&G    21321     5/7/2019     Christopher Truong   0.10    Update contact log re new communications with class members.                        A. Investigation
O&G    21322     5/7/2019     Christopher Truong   0.10    Upload new mediation documents to case file.                                        H. Settlement
O&G    21323     5/8/2019     Michael J. Scimone   0.70    Conference with JWG re drafting mediation statement.                                H. Settlement
O&G    21324     5/8/2019     Michael J. Scimone   0.40    Review and edit draft class notice.                                                 A. Investigation
O&G    21325     5/8/2019     Jared W. Goldman     1.00    Draft notice for omitted opt‐ins.                                                   A. Investigation
O&G    21326     5/8/2019     Jared W. Goldman     0.40    Conference with class member re case update.                                        A. Investigation
O&G    21327     5/8/2019     Jared W. Goldman     2.00    Draft notice.                                                                       A. Investigation
O&G    21328     5/8/2019     Jared W. Goldman     0.80    Conference with MJS re mediation statement.                                         H. Settlement
O&G    21329     5/8/2019     Jared W. Goldman     0.40    Review iDS April invoice and correspondence to team re same.                        J. Damages
O&G    21330     5/8/2019       Jahan C. Sagafi    0.50    Edit mediation outline and discuss mediation prep.                                  H. Settlement
O&G    21331     5/8/2019       Jahan C. Sagafi    0.90    Edit and discuss left‐out opt‐in notice.                                            A. Investigation
O&G    21332     5/8/2019     Christopher Truong   0.10    Modify and update calendar deadlines; circulate same to team.                       F. Strategy
O&G    21333     5/8/2019     Christopher Truong   0.10    Upload new special master documents to case file.                                   J. Damages
O&G    21334     5/8/2019     Christopher Truong   0.10    Send requested class list contact info to JWG.                                      F. Strategy
O&G    21335     5/8/2019     Christopher Truong   0.10    Upload new mediation documents to case file.                                        H. Settlement
O&G    21336     5/9/2019     Michael J. Scimone   0.20    Correspondence with team, JCS re damages discovery, mediation.                      J. Damages
O&G    21337     5/9/2019     Jared W. Goldman     0.50    Correspondence to clients re armed forces location issue.                           A. Investigation
O&G    21338     5/9/2019     Jared W. Goldman     1.80    Conference with T. Jackson, D. Ranahan, G. Casey, J. Patel, N. Austin, A. Farmer.   J. Damages



                                                                 Page 716 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 718 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                     Code
O&G    21339     5/9/2019       Justin M. Swartz     0.10   Correspondence with Mediator and JCS re negotiation strategy.                            H. Settlement
O&G    21340     5/9/2019       Justin M. Swartz     0.10   Attention to Mediation logistics.                                                        H. Settlement
O&G    21341     5/9/2019        Jahan C. Sagafi     0.10   Correspondence re damages process.                                                       J. Damages
O&G    21342     5/9/2019        Jahan C. Sagafi     0.80   Prepare for and strategy discussions.                                                    H. Settlement
O&G    21343     5/9/2019      Christopher Truong    0.10   Upload new docket filing to case file.                                                   F. Strategy
O&G    21344     5/9/2019      Christopher Truong    0.10   Upload new special master documents to case file.                                        J. Damages
O&G    21345     5/10/2019       Paul W. Mollica     0.30   Confer with MJS re drafting mediation brief.                                             H. Settlement
O&G    21346     5/10/2019     Michael J. Scimone    0.30   Correspondence with PWM re mediation statement.                                          H. Settlement
O&G    21347     5/10/2019     Michael J. Scimone    0.40   Conference with PWM re drafting mediation statement.                                     H. Settlement
O&G    21348     5/10/2019     Michael J. Scimone    0.10   Conference with JCS re mediation statement.                                              H. Settlement
O&G    21349     5/10/2019     Jared W. Goldman      0.30   Conference with MF re mediation statement estoppel research.                             H. Settlement
O&G    21350     5/10/2019     Jared W. Goldman      0.30   Review mediation materials and correspondence to MJS re mediation statement.             H. Settlement

O&G    21351     5/10/2019     Jared W. Goldman     0.40    Review data re armed forces issue and conference with D. Ranahan re same.                J. Damages
O&G    21352     5/10/2019     Jared W. Goldman     0.20    Telephone conference with class members re Armed Forces issue.                           A. Investigation
O&G    21353     5/10/2019       Jahan C. Sagafi    0.10    Discuss mediation briefing strategy.                                                     H. Settlement
O&G    21354     5/10/2019     Christopher Truong   0.50    Contact class members re further intakes per JWG.                                        A. Investigation
O&G    21355     5/10/2019     Christopher Truong   0.20    Calendar and schedule new case deadlines; circulate same to team.                        F. Strategy
O&G    21356     5/10/2019     Christopher Truong   0.20    Upload new special master documents to case file.                                        J. Damages
O&G    21357     5/12/2019     Jared W. Goldman     0.20    Review correspondence re missing hours data.                                             J. Damages
O&G    21358     5/13/2019       Paul W. Mollica    10.50   Draft mediation brief re jury instruction error.                                         H. Settlement
O&G    21359     5/13/2019     Michael J. Scimone   0.40    Correspondence with PWM, JWG re mediation statement.                                     H. Settlement
O&G    21360     5/13/2019     Jared W. Goldman     0.10    Correspondence to G. Casey and D. Ranahan re notice and final report.                    J. Damages
O&G    21361     5/13/2019     Jared W. Goldman     0.10    Review correspondence re missing hours data.                                             J. Damages
O&G    21362     5/13/2019     Jared W. Goldman     0.10    Correspondence to PWM re charge conference transcript.                                   E. Motions
O&G    21363     5/13/2019      Justin M. Swartz    0.10    Correspondence with JCS re fee application timing.                                       E. Motions
O&G    21364     5/13/2019      Justin M. Swartz    0.30    Prepare for and attend telephone call with Mediator.                                     H. Settlement
O&G    21365     5/13/2019       Jahan C. Sagafi    0.20    Discuss parameters for fee application.                                                  E. Motions
O&G    21366     5/13/2019     Christopher Truong   0.10    Upload special master documents to case file.                                            J. Damages
O&G    21367     5/13/2019     Christopher Truong   0.10    Upload new special master documents to case file.                                        J. Damages
O&G    21368     5/13/2019     Christopher Truong   0.10    Respond to JWG email re trial transcripts.                                               F. Strategy
O&G    21369     5/13/2019     Christopher Truong   0.10    Upload new special master documents to case file.                                        J. Damages
O&G    21370     5/14/2019       Paul W. Mollica    10.00   Draft and research mediation brief re the FLSA exemptions.                               H. Settlement
O&G    21371     5/14/2019     Michael J. Scimone   0.50    Review MJF research re offensive collateral estoppel, correspondence with JCS re same.   E. Motions

O&G    21372     5/14/2019     Michael J. Scimone   0.10    Conference with JWG re mediation statement.                                              H. Settlement
O&G    21373     5/14/2019     Jared W. Goldman     0.30    Review and edit special master report.                                                   J. Damages
O&G    21374     5/14/2019     Jared W. Goldman     0.10    Review correspondence re outstanding damages issues.                                     J. Damages
O&G    21375     5/14/2019     Jared W. Goldman     0.40    Edits to post‐trial notice and correspondence to team re same.                           A. Investigation
O&G    21376     5/14/2019     Jared W. Goldman     0.10    Conference with MF re non‐mutual collateral estoppel issue.                              E. Motions

                                                                  Page 717 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 719 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours Description                                                                                       Code
O&G    21377     5/14/2019     Jared W. Goldman      0.30 Edits to post‐trial notice and correspondence to MJS and JCS re same.                      A. Investigation
O&G    21378     5/14/2019     Jared W. Goldman      1.40 Conference with D. Ranahan, G. Casey, J. Patel, A. Austin, CSC specialists re hours data   J. Damages
                                                          gaps.
O&G    21379     5/14/2019     Jared W. Goldman      0.10 Correspondence with MF re estoppel issue.                                                  J. Damages
O&G    21380     5/14/2019     Jared W. Goldman      0.10 Correspondence to JMS, MJS re damages analysis.                                            J. Damages
O&G    21381     5/14/2019       Jahan C. Sagafi     0.20 Edit and discuss notice to left‐out collective members.                                    A. Investigation
O&G    21382     5/14/2019       Jahan C. Sagafi     0.30 Discuss settlement negotiations and mediation presentation.                                H. Settlement
O&G    21383     5/14/2019     Christopher Truong    0.10 Upload new special master documents to case file.                                          J. Damages
O&G    21384     5/15/2019      Justin M. Swartz     0.10 Correspondence with JCS and conference with JCS re Mediation preparation.                  H. Settlement
O&G    21385     5/15/2019      Justin M. Swartz     0.10 Correspondence with Mediator.                                                              H. Settlement
O&G    21386     5/15/2019       Paul W. Mollica     8.50 Draft mediation brief.                                                                     H. Settlement
O&G    21387     5/15/2019     Jared W. Goldman      0.10 Correspondence with D. Ranahan re damages issues.                                          J. Damages
O&G    21388     5/15/2019     Jared W. Goldman      0.10 Correspondence to accounting re costs fund.                                                K. Trial
O&G    21389     5/15/2019     Jared W. Goldman      0.10 Correspondence to accounting and JCS re Special Master bill.                               J. Damages
O&G    21390     5/15/2019     Jared W. Goldman      0.40 Conference with T. Jackson, D. Ranahan, G. Casey re damages issues debrief.                J. Damages
O&G    21391     5/15/2019     Jared W. Goldman      1.80 Conference with Special Master and counsel re damages issues.                              J. Damages
O&G    21392     5/15/2019     Jared W. Goldman      0.50 Conference with T. Jackson, D. Ranahan, G. Casey re Prepare for SM call.                   J. Damages
O&G    21393     5/15/2019     Jared W. Goldman      0.20 Review materials re Prepare for SM call.                                                   J. Damages
O&G    21394     5/15/2019     Jared W. Goldman      0.30 Research equitable tolling/ standing issue.                                                E. Motions
O&G    21395     5/15/2019     Jared W. Goldman      0.10 Research and correspondence re post‐judgment interest issue.                               E. Motions
O&G    21396     5/15/2019     Jared W. Goldman      0.30 Review correspondence re damages issues and correspondence to team re same.                J. Damages

O&G    21397     5/15/2019      Justin M. Swartz    0.10   Correspondence with mediator and JCS.                                                     H. Settlement
O&G    21398     5/15/2019       Jahan C. Sagafi    0.40   Discuss settlement strategy with team.                                                    H. Settlement
O&G    21399     5/15/2019       Jahan C. Sagafi    0.10   Review cost fund status.                                                                  K. Trial
O&G    21400     5/15/2019       Jahan C. Sagafi    0.20   Discuss mediation approach with team.                                                     H. Settlement
O&G    21401     5/15/2019     Christopher Truong   0.10   Upload new special master documents to case file.                                         J. Damages
O&G    21402     5/15/2019     Christopher Truong   0.10   Upload new special master documents to case file.                                         J. Damages
O&G    21403     5/15/2019     Christopher Truong   0.10   Upload special master documents to case file.                                             J. Damages
O&G    21404     5/16/2019       Paul W. Mollica    8.00   Draft mediation brief.                                                                    H. Settlement
O&G    21405     5/16/2019     Jared W. Goldman     0.20   Review special master summary.                                                            J. Damages
O&G    21406     5/16/2019     Jared W. Goldman     2.90   Draft mediation statement procedural history section.                                     H. Settlement
O&G    21407     5/16/2019     Jared W. Goldman     0.30   Review iDS April bill.                                                                    J. Damages
O&G    21408     5/16/2019     Christopher Truong   0.10   Upload new docket filings to case file.                                                   F. Strategy
O&G    21409     5/16/2019     Christopher Truong   0.10   Upload new special master documents to case file.                                         J. Damages
O&G    21410     5/16/2019     Christopher Truong   0.10   Upload new special master documents to case file.                                         J. Damages
O&G    21411     5/16/2019     Christopher Truong   0.20   Calendar and schedule new case deadlines; circulate same to team.                         F. Strategy
O&G    21412     5/16/2019     Christopher Truong   0.10   Upload new docket filing to case file.                                                    F. Strategy
O&G    21413     5/16/2019     Christopher Truong   0.10   Upload new special master documents to case file.                                         J. Damages
O&G    21414     5/17/2019       Paul W. Mollica    4.00   Draft mediation brief.                                                                    H. Settlement

                                                                 Page 718 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 720 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                 Code
O&G    21415     5/17/2019     Michael J. Scimone    0.10   Conference with JWG re mediation statement.                                          H. Settlement
O&G    21416     5/17/2019     Michael J. Scimone    4.60   Edit draft mediation statement.                                                      H. Settlement
O&G    21417     5/17/2019     Jared W. Goldman      0.50   Edit estoppel section of mediation brief and send to MJS.                            H. Settlement
O&G    21418     5/17/2019     Jared W. Goldman      0.20   Correspondence to N. Austin re unpaid expert bill.                                   J. Damages
O&G    21419     5/17/2019     Jared W. Goldman      0.20   Conference with MJS re mediation statement.                                          H. Settlement
O&G    21420     5/17/2019     Jared W. Goldman      0.20   Conference with G. Casey re EE ID number issue.                                      J. Damages
O&G    21421     5/17/2019     Jared W. Goldman      7.00   Draft mediation brief.                                                               H. Settlement
O&G    21422     5/17/2019       Jahan C. Sagafi     0.30   Prepare for mediation.                                                               H. Settlement
O&G    21423     5/17/2019       Jahan C. Sagafi     0.10   Discuss damages process and defendant's failure to pay expert.                       J. Damages
O&G    21424     5/17/2019       Jahan C. Sagafi     0.40   Mediation presentation prep.                                                         H. Settlement
O&G    21425     5/17/2019     Christopher Truong    0.20   Calendar and schedule upcoming case deadlines; circulate same to team.               F. Strategy
O&G    21426     5/17/2019     Christopher Truong    0.10   Upload new special master documents to case file.                                    J. Damages
O&G    21427     5/19/2019     Jared W. Goldman      0.10   Review special master correspondence.                                                J. Damages
O&G    21428     5/20/2019     Michael J. Scimone    0.20   Edit draft mediation statement.                                                      H. Settlement
O&G    21429     5/20/2019     Michael J. Scimone    0.10   Conference with JCS re mediation statement.                                          H. Settlement
O&G    21430     5/20/2019     Michael J. Scimone    0.10   Correspondence with JCS re review process for mediation statement.                   H. Settlement
O&G    21431     5/20/2019     Jared W. Goldman      0.10   Edit correspondence re multiple employee ID issue.                                   F. Strategy
O&G    21432     5/20/2019     Jared W. Goldman      0.40   Conference re Prepare for SM call with T. Jackson, D. Ranahan, G. Casey, J. Patel.   J. Damages

O&G    21433     5/20/2019      Justin M. Swartz    0.10 Correspondence with mediator and JCS re mediation preparation.                          H. Settlement
O&G    21434     5/20/2019      Justin M. Swartz    0.10 Correspondence with team re mediation preparation.                                      H. Settlement
O&G    21435     5/20/2019       Jahan C. Sagafi    1.70 Edit and discuss mediation brief and set up calls with team and mediator to discuss     H. Settlement
                                                         approach.
O&G    21436     5/20/2019     Christopher Truong   0.10 Upload new special master documents to case file.                                       J. Damages
O&G    21437     5/20/2019     Christopher Truong   0.20 Calendar and schedule upcoming case deadlines; circulate same to team.                  F. Strategy
O&G    21438     5/21/2019     Jared W. Goldman     1.40 Special master call.                                                                    J. Damages
O&G    21439     5/21/2019       Jahan C. Sagafi    1.40 finalize and edit mediation brief.                                                      H. Settlement
O&G    21440     5/21/2019     Christopher Truong   0.10 Upload new special master documents to case file.                                       J. Damages
O&G    21441     5/21/2019     Christopher Truong   0.10 Upload special master documents to case file.                                           J. Damages
O&G    21442     5/22/2019     Michael J. Scimone   0.40 Map potential damages scenarios.                                                        H. Settlement
O&G    21443     5/22/2019     Michael J. Scimone   1.40 Edit mediation statement.                                                               H. Settlement
O&G    21444     5/22/2019     Michael J. Scimone   1.00 Telephone conference with team re mediation strategy.                                   H. Settlement
O&G    21445     5/22/2019     Jared W. Goldman     0.30 Conference with T. Jackson, D. Ranahan, G. Casey re damages submission.                 J. Damages
O&G    21446     5/22/2019     Jared W. Goldman     1.00 Conference with JMS, JCS, MJS, FJW&W, LCHB re mediation strategy.                       H. Settlement
O&G    21447     5/22/2019     Jared W. Goldman     3.50 Proof and finalize mediation statement.                                                 H. Settlement
O&G    21448     5/22/2019     Jared W. Goldman     0.20 Conference with G. Casey re mediation and damages issues.                               H. Settlement
O&G    21449     5/22/2019     Jared W. Goldman     0.10 Conference with MJS re willfulness issue.                                               H. Settlement
O&G    21450     5/22/2019     Jared W. Goldman     0.60 Research re willfulness issue.                                                          E. Motions
O&G    21451     5/22/2019      Justin M. Swartz    0.10 Further review of mediation statement.                                                  H. Settlement
O&G    21452     5/22/2019      Justin M. Swartz    0.10 Further correspondence with JCS re mediation preparation.                               H. Settlement

                                                                  Page 719 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 721 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                 Code
O&G    21453     5/22/2019      Justin M. Swartz     0.20   Review mediation statement.                                                          H. Settlement
O&G    21454     5/22/2019      Justin M. Swartz     0.90   Mediation preparation call with co‐counsel.                                          H. Settlement
O&G    21455     5/22/2019       Jahan C. Sagafi     1.20   Conference with team re mediation strategy.                                          H. Settlement
O&G    21456     5/22/2019     Christopher Truong    0.10   Upload special master documents to case file.                                        J. Damages
O&G    21457     5/22/2019     Christopher Truong    0.10   Upload new special master documents to case file.                                    J. Damages
O&G    21458     5/22/2019     Christopher Truong    0.10   Upload new special master documents to case file.                                    J. Damages
O&G    21459     5/22/2019     Christopher Truong    0.10   Update contact log re new communications from class members.                         A. Investigation
O&G    21460     5/22/2019     Christopher Truong    0.20   Prepare exhibits for mediation statement draft per JWG.                              H. Settlement
O&G    21461     5/22/2019     Christopher Truong    1.80   Create table of contents for draft mediation statement per JWG.                      H. Settlement
O&G    21462     5/23/2019     Jared W. Goldman      0.40   Conference with with T. Jackson and D. Ranahan re follow up re damages issues.       J. Damages

O&G    21463     5/23/2019     Jared W. Goldman     0.30 Conference with N. Austin and D. Ranahan re damages issues (.3);                        J. Damages
O&G    21464     5/23/2019     Michael J. Scimone   0.30 Conference with JMS re preparing for mediation, correspondence with JWG, CXT re         H. Settlement
                                                         same.
O&G    21465     5/23/2019     Jared W. Goldman     3.50 Draft special master submission.                                                        J. Damages
O&G    21466     5/23/2019     Jared W. Goldman     0.40 Draft submission re damages issues.                                                     J. Damages
O&G    21467     5/23/2019      Justin M. Swartz    0.10 Correspondence with team re docket entry.                                               H. Settlement
O&G    21468     5/23/2019      Justin M. Swartz    0.10 Conference with MJS re mediation preparation.                                           H. Settlement
O&G    21469     5/23/2019       Jahan C. Sagafi    0.10 Conference with team re mediation strategy.                                             H. Settlement
O&G    21470     5/23/2019       Jahan C. Sagafi    0.20 Discuss fluctuating workweek jurisprudence.                                             F. Strategy
O&G    21471     5/23/2019       Jahan C. Sagafi    0.40 Conference with team re mediation strategy.                                             H. Settlement
O&G    21472     5/23/2019       Jahan C. Sagafi    0.10 Conference with team re damages analysis.                                               J. Damages
O&G    21473     5/23/2019     Christopher Truong   0.10 Update class list re new class member contact info.                                     F. Strategy
O&G    21474     5/23/2019     Christopher Truong   0.10 Respond to class member email re case status.                                           A. Investigation
O&G    21475     5/23/2019     Christopher Truong   0.10 Attention to voicemails from class members.                                             A. Investigation
O&G    21476     5/23/2019     Christopher Truong   0.10 Update contact log re new class member communications.                                  A. Investigation
O&G    21477     5/23/2019     Christopher Truong   0.70 Prepare and assemble mediation binder per MJS.                                          H. Settlement
O&G    21478     5/23/2019     Christopher Truong   0.10 Upload new special master documents to case file.                                       J. Damages
O&G    21479     5/23/2019     Christopher Truong   0.10 Upload new damages calculation document to case file.                                   J. Damages
O&G    21480     5/23/2019     Christopher Truong   0.70 Print and Prepare mediation statement copy for mediation per JWG.                       H. Settlement
O&G    21481     5/24/2019     Michael J. Scimone   0.50 Telephone conference with H. Hughes, team re mediation.                                 H. Settlement
O&G    21482     5/24/2019     Michael J. Scimone   0.40 Draft memo re second circuit authority on fluctuating workweek.                         E. Motions
O&G    21483     5/24/2019     Jared W. Goldman     0.20 Conference with T. Jackson and D. Regard re invoices.                                   J. Damages
O&G    21484     5/24/2019     Jared W. Goldman     1.30 Special master conference.                                                              J. Damages
O&G    21485     5/24/2019      Justin M. Swartz    0.10 Correspondence with W. Anthony re mediation statement.                                  H. Settlement
O&G    21486     5/24/2019      Justin M. Swartz    0.10 Correspondence with mediator.                                                           K. Trial
O&G    21487     5/24/2019      Justin M. Swartz    0.70 Further conference call with plaintiffs team re mediation preparation and negotiation   H. Settlement
                                                         strategy.
O&G    21488     5/24/2019      Justin M. Swartz    0.10 Review prior correspondence and correspondence with mediator and opposing               H. Settlement
                                                         counsel.

                                                                  Page 720 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 722 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours   Description                                                                                  Code
O&G    21489     5/24/2019      Justin M. Swartz       0.50   Attend mediator call.                                                                 H. Settlement
O&G    21490     5/24/2019      Justin M. Swartz       0.20   Review mediation statement in preparation for mediator call.                          H. Settlement
O&G    21491     5/24/2019       Jahan C. Sagafi       0.10   Review related case status and discuss with team.                                     J. Damages
O&G    21492     5/24/2019       Jahan C. Sagafi       0.10   Discuss defendant's nonpayment of expert costs.                                       J. Damages
O&G    21493     5/24/2019       Jahan C. Sagafi       0.30   Research fee awards.                                                                  E. Motions
O&G    21494     5/24/2019       Jahan C. Sagafi       0.90   Conference with team re mediation strategy.                                           H. Settlement
O&G    21495     5/25/2019     Jared W. Goldman        0.20   Correspondence with iDS re April invoice.                                             J. Damages
O&G    21496     5/26/2019      Justin M. Swartz       0.10   Correspondence with ATK re mediation preparation.                                     H. Settlement
O&G    21497     5/27/2019      Justin M. Swartz       0.30   Prepare for mediation.                                                                H. Settlement
O&G    21498     5/28/2019     Michael J. Scimone      2.80   Draft memo for team re likely appellate outcomes on fluctuating workweek issue.       E. Motions

O&G    21499     5/28/2019     Michael J. Scimone     1.20    Gather data for mediation.                                                            H. Settlement
O&G    21500     5/28/2019     Jared W. Goldman       0.20    Review CSC submission re iDS payment issue.                                           J. Damages
O&G    21501     5/28/2019     Jared W. Goldman       0.10    Conference with CAA re lodestar report discrepancies.                                 E. Motions
O&G    21502     5/28/2019     Jared W. Goldman       0.40    Conference with CAA re discrepancy in lodestar reports (.1) and review reports to     E. Motions
                                                              identify same (.3).
O&G    21503     5/28/2019     Jared W. Goldman       0.30    Edit correspondence to N. Austin re iDS bill.                                         J. Damages
O&G    21504     5/28/2019     Jared W. Goldman       0.60    Correspondence to N. Austin re expert payment issue.                                  J. Damages
O&G    21505     5/28/2019     Jared W. Goldman       0.20    Review iDS April invoice.                                                             J. Damages
O&G    21506     5/28/2019     Jared W. Goldman       4.00    Research and draft memo re D. Conn. rates.                                            E. Motions
O&G    21507     5/28/2019      Justin M. Swartz      0.10    Correspondence with team re appellate risk.                                           H. Settlement
O&G    21508     5/28/2019      Justin M. Swartz      0.10    Correspondence with mediator.                                                         K. Trial
O&G    21509     5/28/2019      Justin M. Swartz      0.10    Correspondence with team re mediation preparation.                                    H. Settlement
O&G    21510     5/28/2019      Justin M. Swartz      0.80    Further Prepare for mediation.                                                        H. Settlement
O&G    21511     5/28/2019      Justin M. Swartz      0.10    Further correspondence with MJS and JCS re response to mediator questions and edits   H. Settlement
                                                              to same.
O&G    21512     5/28/2019      Justin M. Swartz      0.20    Review Banford case and memo.                                                         E. Motions
O&G    21513     5/28/2019      Justin M. Swartz      0.10    Correspondence with mediator and team in Prepare for mediation.                       H. Settlement
O&G    21514     5/28/2019       Jahan C. Sagafi      0.60    Prepare for mediation; analyze fluctuating workweek issue and fees.                   H. Settlement
O&G    21515     5/28/2019     Christopher Truong     0.10    Respond to class member email.                                                        A. Investigation
O&G    21516     5/28/2019     Christopher Truong     0.10    Update contact log re new communications with class members.                          A. Investigation
O&G    21517     5/28/2019     Christopher Truong     0.10    Update contact log re new class member communications.                                A. Investigation
O&G    21518     5/28/2019     Christopher Truong     0.20    Upload new special master documents to case file.                                     J. Damages
O&G    21519     5/28/2019     Christopher Truong     1.20    Print and assemble mediation binder per MJS.                                          H. Settlement
O&G    21520     5/28/2019     Christopher C. Alter   0.30    Review and revise lodestar calculations; correspondence with JWG re same.             E. Motions
O&G    21521     5/28/2019     Christopher C. Alter   0.10    Conference with JWG re lodestar damages.                                              H. Settlement
O&G    21522     5/29/2019     Michael J. Scimone     6.50    Attend mediation with H. Hughes.                                                      H. Settlement
O&G    21523     5/29/2019     Jared W. Goldman       0.40    Research re expert fees issue.                                                        E. Motions
O&G    21524     5/29/2019     Jared W. Goldman       0.80    Conference with team re mediation.                                                    H. Settlement
O&G    21525     5/29/2019     Jared W. Goldman       0.60    Conference with team re mediation.                                                    H. Settlement

                                                                    Page 721 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 723 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                     Code
O&G    21526     5/29/2019      Justin M. Swartz    14.80   Attend mediation, travel to and from and Prepare .                                       I. Travel
O&G    21527     5/29/2019       Jahan C. Sagafi     0.60   mediation strategy discussions.                                                          H. Settlement
O&G    21528     5/29/2019     Christopher Truong    0.10   Upload new special master documents to case file.                                        J. Damages
O&G    21529     5/29/2019     Christopher Truong    0.10   Upload new damages calculations to case file.                                            J. Damages
O&G    21530     5/29/2019     Christopher Truong    0.10   Upload new special master documents to case file.                                        J. Damages
O&G    21531     5/30/2019     Michael J. Scimone    0.40   Correspondence with JCS re fee briefing, conference with JWG re same.                    E. Motions
O&G    21532     5/30/2019     Michael J. Scimone    0.10   Review H. Hughes correspondence re settlement, correspondence with team re same.         H. Settlement

O&G    21533     5/30/2019     Jared W. Goldman     0.40 Conference with MJS re mediation debrief.                                                   H. Settlement
O&G    21534     5/30/2019      Justin M. Swartz    0.10 Correspondence with team re negotiation strategy and answers to mediator's                  H. Settlement
                                                         questions.
O&G    21535     5/30/2019      Justin M. Swartz    0.10 Correspondence with mediator.                                                               K. Trial
O&G    21536     5/30/2019     Christopher Truong   0.10 Upload new special master documents to case file.                                           J. Damages
O&G    21537     5/31/2019     Michael J. Scimone   0.20 Correspondence with JMS, JCS re effect of decertification on judgment.                      H. Settlement
O&G    21538     5/31/2019     Michael J. Scimone   0.10 Correspondence with co‐counsel re consent to extension for objections to special            J. Damages
                                                         master report.
O&G    21539     5/31/2019      Justin M. Swartz    0.10 Correspondence with team re answering mediator's questions.                                 H. Settlement
O&G    21540     5/31/2019      Justin M. Swartz    0.10 Correspondence with ATK re status of negotiations and strategy.                             H. Settlement
O&G    21541     5/31/2019      Justin M. Swartz    0.10 Correspondence with mediator.                                                               K. Trial
O&G    21542     5/31/2019      Justin M. Swartz    0.30 Review special master report.                                                               J. Damages
O&G    21543     5/31/2019       Jahan C. Sagafi    0.10 Discuss response to mediator re procedural question.                                        H. Settlement
O&G    21544     5/31/2019     Christopher Truong   0.10 Upload new Special Master documents to case file.                                           J. Damages
O&G    21545     5/31/2019     Christopher Truong   0.10 Upload new docket filing to case file.                                                      F. Strategy
O&G    21546     5/31/2019     Christopher Truong   0.10 Update class list re new class member contact info.                                         F. Strategy
O&G    21547     5/31/2019     Christopher Truong   0.10 Respond to class member email re case status.                                               A. Investigation
O&G    21548     5/31/2019     Christopher Truong   0.20 Update contact log re new communications with class members.                                A. Investigation
O&G    21549     6/2/2019      Jared W. Goldman     0.30 Review special master's report.                                                             J. Damages
O&G    21550     6/3/2019      Michael J. Scimone   1.00 Telephone conference with team re settlement & damages strategy.                            H. Settlement
O&G    21551     6/3/2019      Michael J. Scimone   0.80 Review research re Arbor Hill rule, correspondence with JCS re structure of fee petition.   E. Motions

O&G    21552     6/3/2019      Michael J. Scimone   0.90 Telephone call to JCS re drafting fee petition, settlement and post‐case strategy.          H. Settlement

O&G    21553     6/3/2019      Jared W. Goldman     0.90 Conference with JCS and MJS re fee brief and experts costs.                                 E. Motions
O&G    21554     6/3/2019      Jared W. Goldman     1.00 Conference with JMS, JCS, MJS, FJW&W, LCHB re special master report and settlement          H. Settlement
                                                         strategy.
O&G    21555     6/3/2019       Justin M. Swartz    0.50 Team conference call re negotiation strategy.                                               H. Settlement
O&G    21556     6/3/2019        Jahan C. Sagafi    0.10 Discuss fee motion.                                                                         E. Motions
O&G    21557     6/3/2019        Jahan C. Sagafi    1.00 Telephone conference with team re settlement & damages strategy.                            H. Settlement
O&G    21558     6/3/2019      Christopher Truong   0.10 Upload new docket filing to case file.                                                      F. Strategy
O&G    21559     6/3/2019      Christopher Truong   0.10 Upload new docket filing to case file.                                                      F. Strategy

                                                                 Page 722 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 724 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                              Code
O&G    21560     6/4/2019      Michael J. Scimone    0.10   Correspondence with JMS re responding to H. Hughes query.                         H. Settlement
O&G    21561     6/4/2019      Jared W. Goldman      0.20   Review expert engagement letter and correspondence to team re same.               J. Damages
O&G    21562     6/4/2019      Jared W. Goldman      0.10   Correspondence with team re expert fees issue.                                    E. Motions
O&G    21563     6/4/2019        Jahan C. Sagafi     0.20   Discuss remedy for nonpayment of expert by defendant.                             J. Damages
O&G    21564     6/4/2019      Christopher Truong    0.10   Upload new docket filing to case file.                                            F. Strategy
O&G    21565     6/4/2019      Christopher Truong    0.10   Calendar and schedule case deadlines; circulate same to team per JWG.             F. Strategy
O&G    21566     6/5/2019      Jared W. Goldman      1.10   Draft letter to Court re expert fees issue.                                       E. Motions
O&G    21567     6/5/2019      Jared W. Goldman      0.20   Conference with JCS re expert fees issue.                                         E. Motions
O&G    21568     6/5/2019        Jahan C. Sagafi     0.20   Conference with JWG re expert fees issue.                                         E. Motions
O&G    21569     6/5/2019        Jahan C. Sagafi     0.30   Conference with team re mediation strategy.                                       H. Settlement
O&G    21570     6/5/2019      Christopher Truong    0.30   Update contact log re new class member communications.                            A. Investigation
O&G    21571     6/5/2019      Christopher Truong    0.20   Return call to class member re case status update.                                A. Investigation
O&G    21572     6/5/2019      Christopher Truong    0.10   Attention to voicemail from class member.                                         A. Investigation
O&G    21573     6/6/2019      Michael J. Scimone    0.60   Review special master report.                                                     J. Damages
O&G    21574     6/6/2019      Michael J. Scimone    0.60   Conference with JWG re researching class list residency issues.                   E. Motions
O&G    21575     6/6/2019      Jared W. Goldman      0.30   Correspondence to JCS re expert fees issue.                                       E. Motions
O&G    21576     6/6/2019      Jared W. Goldman      0.60   Conference with MJS re researching class list residency issues.                   E. Motions
O&G    21577     6/6/2019        Jahan C. Sagafi     0.20   Plan briefing of fee motion.                                                      E. Motions
O&G    21578     6/6/2019        Jahan C. Sagafi     0.10   Discuss nonpayment of forensic expert by defendant.                               J. Damages
O&G    21579     6/7/2019        Jahan C. Sagafi     0.10   Discuss strategy re fee motion.                                                   E. Motions
O&G    21580     6/7/2019        Jahan C. Sagafi     0.40   Edit and discuss letter to court re nonpayment of expert by defendant.            J. Damages
O&G    21581     6/10/2019     Michael J. Scimone    0.10   Correspondence with JCS re settlement communication from mediator H. Hughes.      H. Settlement

O&G    21582     6/10/2019     Jared W. Goldman     0.40    Edit correspondence to Court re expert fee dispute.                               E. Motions
O&G    21583     6/10/2019     Jared W. Goldman     0.10    Correspondence with CXT re class member inquiry.                                  A. Investigation
O&G    21584     6/10/2019       Jahan C. Sagafi    0.20    Edit letter to Judge re nonpayment of expert by Defendant.                        E. Motions
O&G    21585     6/10/2019       Jahan C. Sagafi    0.10    Discuss mediation strategy.                                                       H. Settlement
O&G    21586     6/10/2019       Jahan C. Sagafi    0.10    Discuss drafting of fee motion.                                                   E. Motions
O&G    21587     6/10/2019     Christopher Truong   0.10    Further updates to contact log re new communications with class members.          A. Investigation
O&G    21588     6/10/2019     Christopher Truong   0.10    Update contact log re new communications with class members.                      A. Investigation
O&G    21589     6/10/2019     Christopher Truong   0.10    Upload new docket filing to case file.                                            F. Strategy
O&G    21590     6/10/2019     Christopher Truong   0.10    Respond to class member inquiries and emails.                                     A. Investigation
O&G    21591     6/10/2019     Christopher Truong   0.10    Conference with class member re email inquiry.                                    A. Investigation
O&G    21592     6/11/2019        Stephanie Yu      0.20    Format 2019‐06‐11 Letter to Judge Arterton and correspondence with JWG re same.   E. Motions

O&G    21593     6/11/2019     Michael J. Scimone   0.30    Review and edit class member communication.                                       A. Investigation
O&G    21594     6/11/2019     Michael J. Scimone   0.50    Correspondence with JCS, JWG re resources for drafting fee petition.              E. Motions
O&G    21595     6/11/2019     Jared W. Goldman     0.40    Review correspondence and resources re fee application.                           E. Motions
O&G    21596     6/11/2019     Jared W. Goldman     0.10    Correspondence with e‐Discovery vendor re payment issue.                          J. Damages
O&G    21597     6/11/2019     Jared W. Goldman     0.20    Edit update to class and send to JCS.                                             A. Investigation

                                                                  Page 723 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 725 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                       Code
O&G    21598     6/11/2019     Jared W. Goldman      0.10   Correspondence with JCS re class update.                                                   A. Investigation
O&G    21599     6/11/2019     Jared W. Goldman      0.60   Draft update to class members.                                                             A. Investigation
O&G    21600     6/11/2019       Jahan C. Sagafi     0.10   Discuss settlement strategy with team.                                                     H. Settlement
O&G    21601     6/11/2019       Jahan C. Sagafi     0.10   Discuss existing research re fee standards.                                                E. Motions
O&G    21602     6/11/2019       Jahan C. Sagafi     0.20   Further edit to letter re vendor nonpayment by Defendant; discuss same.                    F. Strategy
O&G    21603     6/11/2019     Christopher Truong    0.10   Respond to class member voicemail.                                                         A. Investigation
O&G    21604     6/11/2019     Christopher Truong    0.10   Update class list re new class member contact info.                                        F. Strategy
O&G    21605     6/12/2019     Michael J. Scimone    0.30   Conference with JCS re appellate strategy on fluctuating workweek.                         E. Motions
O&G    21606     6/12/2019     Michael J. Scimone    0.50   Conference with PWM re appellate issues and timing of same.                                E. Motions
O&G    21607     6/12/2019     Michael J. Scimone    0.70   Correspondence with co‐counsel re new data evidence, research re same.                     J. Damages
O&G    21608     6/12/2019     Michael J. Scimone    0.30   Finalize letter to court re expert fee dispute, supervise filing of same.                  E. Motions
O&G    21609     6/12/2019     Michael J. Scimone    0.10   Correspondence with team re settlement process.                                            H. Settlement
O&G    21610     6/12/2019      Justin M. Swartz     0.10   Further correspondence with team re mediator correspondence.                               H. Settlement
O&G    21611     6/12/2019      Justin M. Swartz     0.10   Correspondence with team re email to mediator.                                             H. Settlement
O&G    21612     6/12/2019      Justin M. Swartz     0.20   Draft correspondence to mediator.                                                          H. Settlement
O&G    21613     6/12/2019       Jahan C. Sagafi     0.30   Research and discuss fluctuating workweek issues.                                          E. Motions
O&G    21614     6/12/2019       Jahan C. Sagafi     0.10   Review costs for cost fund and fee application.                                            E. Motions
O&G    21615     6/12/2019       Jahan C. Sagafi     0.30   Discuss responses to Special Master report and additional damages issues.                  J. Damages
O&G    21616     6/12/2019       Jahan C. Sagafi     0.10   Discuss settlement strategy.                                                               H. Settlement
O&G    21617     6/12/2019       Jahan C. Sagafi     0.10   Discuss class member update communication.                                                 A. Investigation
O&G    21618     6/12/2019       Jahan C. Sagafi     0.20   Discuss approach to unpaid expert invoices with team.                                      J. Damages
O&G    21619     6/12/2019     Christopher Truong    0.10   Upload new docket filing to case file.                                                     F. Strategy
O&G    21620     6/12/2019     Christopher Truong    0.40   Edit letter for filing to court per MJS.                                                   E. Motions
O&G    21621     6/12/2019     Christopher Truong    0.40   File letter with court per MJS.                                                            E. Motions
O&G    21622     6/13/2019     Michael J. Scimone    0.20   Correspondence with JCS, PWM re legal basis for advisory jury verdict.                     E. Motions
O&G    21623     6/13/2019     Michael J. Scimone    0.30   Conference with JWG re class member communications.                                        A. Investigation
O&G    21624     6/13/2019     Michael J. Scimone    0.80   Telephone conference with co‐counsel T. Jackson, co‐counsel G. Casey, co‐counsel D.        E. Motions
                                                            Ranahan re appellate posture of FWW issue.
O&G    21625     6/13/2019     Michael J. Scimone   0.20    Correspondence with co‐counsel D. Ranahan, co‐counsel G. Casey re fluctuating              E. Motions
                                                            workweek facts.
O&G    21626     6/13/2019     Michael J. Scimone   0.20    Correspondence with PWM re procedural avenues to raise evidence on calculation of          E. Motions
                                                            hours.
O&G    21627     6/13/2019     Michael J. Scimone   0.30    Research re submission of fluctuating workweek question to jury.                           E. Motions
O&G    21628     6/13/2019     Michael J. Scimone   0.10    Telephone conference with co‐counsel D. Ranahan, co‐counsel G. Casey re fluctuating        E. Motions
                                                            workweek data.
O&G    21629     6/13/2019     Jared W. Goldman     0.10    Correspondence with JCS re e‐Discovery vendor fees issue.                                  J. Damages
O&G    21630     6/13/2019     Jared W. Goldman     0.40    Correspondence with co‐counsel D. Ranahan re notice issues.                                J. Damages
O&G    21631     6/13/2019     Jared W. Goldman     0.20    Review rules re submission of voluminous documents.                                        E. Motions
O&G    21632     6/13/2019     Jared W. Goldman     0.20    Review new class list re individuals on old but not new lists and review new class list.   J. Damages



                                                                  Page 724 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 726 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                               Code
O&G    21633     6/13/2019     Jared W. Goldman       0.40 Update shared costs tracked spreadsheet.                                           K. Trial
O&G    21634     6/13/2019     Jared W. Goldman       0.10 Correspondence with co‐counsel D. Ranahan re submission of voluminous files.       J. Damages

O&G    21635     6/13/2019     Jared W. Goldman      0.20 Conference with D. Regard re response to special master report.                     J. Damages
O&G    21636     6/13/2019     Jared W. Goldman      0.10 Correspondence with co‐counsel D. Ranahan re filing of voluminous documents.        E. Motions

O&G    21637     6/13/2019     Jared W. Goldman      0.20   Research re filing voluminous records.                                            E. Motions
O&G    21638     6/13/2019     Jared W. Goldman      0.10   Conference with MJS re fluctuating workweek issue.                                E. Motions
O&G    21639     6/13/2019     Jared W. Goldman      0.30   Conference with MJS re fee application and class member update.                   A. Investigation
O&G    21640     6/13/2019     Jared W. Goldman      0.40   Conference with co‐counsel D. Ranahan re class/ contact list issue.               J. Damages
O&G    21641     6/13/2019     Jared W. Goldman      0.40   Correspondence with CXT, GW re email blast re contact list and website update.    A. Investigation

O&G    21642     6/13/2019     Jared W. Goldman      0.10   Correspondence with Accounting re costs fund and Special Master invoice.          F. Strategy
O&G    21643     6/13/2019     Jared W. Goldman      0.10   Correspondence with CXT re class list data.                                       F. Strategy
O&G    21644     6/13/2019     Jared W. Goldman      0.10   Correspondence with CXT re email update text.                                     A. Investigation
O&G    21645     6/13/2019       Jahan C. Sagafi     0.20   Discuss nonpayment of expert by Defendant and next steps.                         J. Damages
O&G    21646     6/13/2019       Jahan C. Sagafi     0.20   Discuss arguments re fluctuating workweek and settlement valuation issues.        H. Settlement
O&G    21647     6/13/2019     Christopher Truong    1.40   Prepare email blast to class members re case updates.                             A. Investigation
O&G    21648     6/13/2019     Christopher Truong    0.10   Send class list to co‐counsel per JWG.                                            F. Strategy
O&G    21649     6/14/2019     Part Time Paralegal   1.00   [DXR] Create Excel sheet for case costs between firms.                            K. Trial
O&G    21650     6/14/2019     Michael J. Scimone    0.10   Review analysis of notice groups among class members.                             A. Investigation
O&G    21651     6/14/2019     Jared W. Goldman      0.10   Correspondence with co‐counsel D. Ranahan re comparing new and old class lists.   J. Damages

O&G    21652     6/14/2019     Jared W. Goldman      0.20   Conference with CXT re new class list.                                            F. Strategy
O&G    21653     6/14/2019     Jared W. Goldman      0.20   Correspondence with team re fee application.                                      E. Motions
O&G    21654     6/14/2019     Jared W. Goldman      0.10   Review and update costs tracker and send to JCS.                                  K. Trial
O&G    21655     6/14/2019     Jared W. Goldman      0.70   Draft correspondence to update to class members.                                  A. Investigation
O&G    21656     6/14/2019     Jared W. Goldman      0.80   Update and review shared costs spreadsheet.                                       K. Trial
O&G    21657     6/14/2019     Jared W. Goldman      0.10   Conference with CYH re overinclusive contact list.                                A. Investigation
O&G    21658     6/14/2019     Jared W. Goldman      0.20   Conference with CXT re class list and shared costs.                               K. Trial
O&G    21659     6/14/2019     Jared W. Goldman      0.10   Further conference with CYH re overinclusive contact list issue.                  A. Investigation
O&G    21660     6/14/2019     Jared W. Goldman      0.20   Conference with CYH re overinclusive contact list issue.                          A. Investigation
O&G    21661     6/14/2019     Jared W. Goldman      0.50   Draft correspondence to team re uniform task codes.                               E. Motions
O&G    21662     6/14/2019     Jared W. Goldman      0.10   Correspondence with CYH re contact list issue.                                    A. Investigation
O&G    21663     6/14/2019       Jahan C. Sagafi     0.10   Calculate cost fund payments and discuss with team.                               K. Trial
O&G    21664     6/14/2019       Jahan C. Sagafi     0.20   Discuss strategy re fee application and categorization of time.                   E. Motions
O&G    21665     6/14/2019       Jahan C. Sagafi     0.10   Discuss status of settlement talks with team.                                     H. Settlement
O&G    21666     6/14/2019       Jahan C. Sagafi     0.30   Discuss re class member update.                                                   A. Investigation
O&G    21667     6/14/2019       Jahan C. Sagafi     0.50   Discuss Defendant's nonpayment of expert fees and next steps with team.           E. Motions
O&G    21668     6/14/2019       Cindy Y. Huang      2.40   Rework class list re class members and decertified class.                         F. Strategy

                                                                  Page 725 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 727 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                   Code
O&G    21669     6/14/2019     Christopher Truong    0.60   Update and revise contact log re new class list data.                                  A. Investigation
O&G    21670     6/14/2019     Christopher Truong    0.30   Conference with JWG re project assignments.                                            F. Strategy
O&G    21671     6/14/2019     Christopher Truong    0.60   Update paralegal case memo.                                                            F. Strategy
O&G    21672     6/14/2019     Christopher Truong    0.10   Update shared costs spreadsheet per JWG.                                               K. Trial
O&G    21673     6/14/2019     Christopher Truong    0.20   Conference with JWG re new class list.                                                 F. Strategy
O&G    21674     6/16/2019     Jared W. Goldman      0.50   Edit response to Special Master report.                                                J. Damages
O&G    21675     6/17/2019         Sara Olson        0.20   Troubleshoot native file access on Ringtail.                                           D. Doc. Revw.
O&G    21676     6/17/2019     Michael J. Scimone    0.20   Correspondence with JWG re fee petition briefing.                                      E. Motions
O&G    21677     6/17/2019     Michael J. Scimone    0.60   Review and edit response to Special Master report.                                     J. Damages
O&G    21678     6/17/2019     Jared W. Goldman      0.10   Correspondence with CXT re courtesy copies of Special Master response.                 J. Damages
O&G    21679     6/17/2019     Jared W. Goldman      0.50   Review discovery re fluctuating workweek issue.                                        B. Discovery
O&G    21680     6/17/2019     Jared W. Goldman      0.40   Review and edit response to Special Master report.                                     J. Damages
O&G    21681     6/17/2019     Jared W. Goldman      0.10   Conference with CXT re fluctuating workweek productions.                               D. Doc. Revw.
O&G    21682     6/17/2019     Jared W. Goldman      0.20   Correspondence with class member re class member inquiry.                              A. Investigation
O&G    21683     6/17/2019     Jared W. Goldman      0.20   Review data productions re fluctuating workweek issue.                                 E. Motions
O&G    21684     6/17/2019     Jared W. Goldman      0.40   Draft call script.                                                                     A. Investigation
O&G    21685     6/17/2019     Jared W. Goldman      0.30   Conference with CXT re coding fee records.                                             E. Motions
O&G    21686     6/17/2019     Jared W. Goldman      0.20   Respond to class member inquiry re Special Master report.                              A. Investigation
O&G    21687     6/17/2019     Jared W. Goldman      0.60   Conference with co‐counsel T. Jackson, co‐counsel G. Casey, co‐counsel D. Ranahan re   J. Damages
                                                            response to Special Master report and recommendation submission.

O&G    21688     6/17/2019     Jared W. Goldman     0.20    Review draft Special Master submissions.                                               J. Damages
O&G    21689     6/17/2019     Jared W. Goldman     1.00    Research and compile fee petition resources.                                           E. Motions
O&G    21690     6/17/2019      Justin M. Swartz    0.10    Correspondence with mediator.                                                          H. Settlement
O&G    21691     6/17/2019      Justin M. Swartz    0.10    Correspondence with mediator.                                                          H. Settlement
O&G    21692     6/17/2019       Jahan C. Sagafi    0.10    Conference with team re fee brief.                                                     E. Motions
O&G    21693     6/17/2019     Christopher Truong   0.70    Search Ringtail for requested Defendant production per JWG.                            D. Doc. Revw.
O&G    21694     6/17/2019     Christopher Truong   0.20    Conference with JWG re project assignments.                                            F. Strategy
O&G    21695     6/17/2019     Christopher Truong   0.10    Upload new damages calculation production docs to case file.                           J. Damages
O&G    21696     6/17/2019     Christopher Truong   0.10    Retrieve requested research briefings per JWG.                                         E. Motions
O&G    21697     6/17/2019     Christopher Truong   0.30    Draft cover letter to court re Plaintiffs' response to Special Master report.          J. Damages
O&G    21698     6/17/2019     Christopher Truong   0.10    Update contact log re new class member communications.                                 A. Investigation
O&G    21699     6/18/2019     Jared W. Goldman     0.30    Conference with class member re case update.                                           A. Investigation
O&G    21700     6/18/2019     Jared W. Goldman     0.40    Conference with co‐counsel D. Ranahan and co‐counsel G. Casey re response to           J. Damages
                                                            Defendant's objections to Special Master report.
O&G    21701     6/18/2019     Jared W. Goldman     0.30    Correspondence with co‐counsel re fee petition.                                        E. Motions
O&G    21702     6/18/2019     Jared W. Goldman     0.40    Review Defendant's objection to Special Master report.                                 J. Damages
O&G    21703     6/18/2019      Justin M. Swartz    0.10    Correspondence with mediator.                                                          H. Settlement
O&G    21704     6/18/2019      Justin M. Swartz    0.10    Review notes in preparation for mediator's call.                                       H. Settlement
O&G    21705     6/18/2019      Justin M. Swartz    0.10    Review filings re Special Master's report and recommendation.                          E. Motions

                                                                  Page 726 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 728 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                    Code
O&G    21706     6/18/2019     Christopher Truong     0.10   Prepare new spreadsheet re billing code task per JWG.                                   E. Motions
O&G    21707     6/18/2019     Christopher Truong     0.10   Review voicemail from class member.                                                     A. Investigation
O&G    21708     6/18/2019     Christopher Truong     0.40   Update contact log re new communications with class members.                            A. Investigation
O&G    21709     6/18/2019     Christopher Truong     0.20   Respond to voicemail from class member re case status updates.                          A. Investigation
O&G    21710     6/18/2019     Christopher Truong     0.10   Upload new docket filings to case file.                                                 E. Motions
O&G    21711     6/18/2019     Christopher Truong     0.30   Send courtesy copies of latest Plaintiffs' docket filings to court per JWG.             F. Strategy
O&G    21712     6/19/2019     Jared W. Goldman       1.40   Draft response to objections to Special Master report.                                  J. Damages
O&G    21713     6/19/2019      Justin M. Swartz      0.10   Further correspondence with ATK re negotiation strategy.                                H. Settlement
O&G    21714     6/19/2019      Justin M. Swartz      0.10   Correspondence with ATK re negotiation strategy.                                        H. Settlement
O&G    21715     6/19/2019      Justin M. Swartz      0.40   Prepare for and attend call with mediator re negotiations and correspondence with JCS   H. Settlement
                                                             re same.
O&G    21716     6/19/2019       Jahan C. Sagafi     0.10    Prepare for mediation.                                                                  H. Settlement
O&G    21717     6/19/2019       Jahan C. Sagafi     0.10    Discuss staffing issue with team.                                                       F. Strategy
O&G    21718     6/19/2019     Christopher Truong    1.20    Contact selected class members re possible interest in lawsuit participation.           A. Investigation
O&G    21719     6/20/2019     Jared W. Goldman      2.00    Draft response to Defendant's objections to Special Master report.                      J. Damages
O&G    21720     6/20/2019     Jared W. Goldman      0.80    Draft response to Special Master objections.                                            J. Damages
O&G    21721     6/20/2019       Jahan C. Sagafi     0.10    Discuss settlement strategy.                                                            H. Settlement
O&G    21722     6/20/2019     Christopher Truong    0.10    Update class list re new class member contact info.                                     F. Strategy
O&G    21723     6/20/2019     Christopher Truong    0.40    Research company codes on Ringtail per JWG.                                             D. Doc. Revw.
O&G    21724     6/20/2019     Christopher Truong    0.30    Analyze company code data per JWG.                                                      J. Damages
O&G    21725     6/21/2019     Jared W. Goldman      2.00    Draft opposition to Defendant's objections to Special Master's report and               E. Motions
                                                             recommendation.
O&G    21726     6/21/2019      Justin M. Swartz     0.40    Conference with JCS re negotiation strategy and possible settlement structures.         H. Settlement

O&G    21727     6/21/2019       Jahan C. Sagafi     0.40    Discuss settlement strategy.                                                            H. Settlement
O&G    21728     6/24/2019     Michael J. Scimone    0.10    Conference with JWG re mediation strategy.                                              H. Settlement
O&G    21729     6/24/2019     Jared W. Goldman      0.10    Correspondence with JCS re fee record project.                                          E. Motions
O&G    21730     6/24/2019     Jared W. Goldman      0.10    Correspondence re opposition to Defendant's objections to Special Master's report and   J. Damages
                                                             recommendation.
O&G    21731     6/24/2019     Jared W. Goldman      0.10    Conference with BXS re fee records project.                                             E. Motions
O&G    21732     6/24/2019     Jared W. Goldman      0.10    Correspondence with BXS re staffing for categorizing billing records.                   E. Motions
O&G    21733     6/24/2019       Jahan C. Sagafi     0.20    Discuss tasks for fee application.                                                      E. Motions
O&G    21734     6/25/2019     Jared W. Goldman      0.50    Conference with co‐counsel D. Ranahan and co‐counsel G. Casey re Special Master         J. Damages
                                                             objections.
O&G    21735     6/25/2019    Michael N. Litrownik   0.30    Trial strategy issues.                                                                  F. Strategy
O&G    21736     6/25/2019     Jared W. Goldman      1.20    Edit opposition to Defendant's objections to Special Master's report and                E. Motions
                                                             recommendation.
O&G    21737     6/25/2019     Jared W. Goldman      0.20    Conference with Special Master re e‐Discovery vendor fees.                              J. Damages
O&G    21738     6/25/2019     Jared W. Goldman      0.60    Review response to Special Master objections.                                           J. Damages
O&G    21739     6/25/2019     Christopher Truong    0.10    Update correspondence log re new communications from class members.                     A. Investigation

                                                                   Page 727 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 729 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                   Code
O&G    21740     6/25/2019     Christopher Truong     0.30   Review case file re Rule 23 notice per JWG.                                            A. Investigation
O&G    21741     6/26/2019      Justin M. Swartz      0.10   Correspondence with JCS and mediator.                                                  H. Settlement
O&G    21742     6/26/2019       Jahan C. Sagafi      0.10   Discuss mediation.                                                                     H. Settlement
O&G    21743     6/26/2019     Christopher Truong     0.30   Sign JWG up for docket alerts in related case and retrieve docket filing re same.      E. Motions

O&G    21744     6/27/2019    NY Student Law Clerk   2.70 (MD) Research on Rule 37 preclusion and equitable estoppel.                               E. Motions
O&G    21745     6/27/2019     Jared W. Goldman      0.20 Conference with NYLC re estoppel and discovery sanction research re brief.                E. Motions
O&G    21746     6/27/2019     Jared W. Goldman      1.10 Review and edit response to Defendant's objections to Special Master's report and         E. Motions
                                                          recommendation.
O&G    21747     6/27/2019      Justin M. Swartz     0.10 Correspondence with mediator.                                                             H. Settlement
O&G    21748     6/27/2019       Jahan C. Sagafi     0.10 Discuss damages process.                                                                  J. Damages
O&G    21749     6/27/2019       Jahan C. Sagafi     0.20 Edit reply re Special Master report.                                                      J. Damages
O&G    21750     6/28/2019     Konnie Dominguez      0.20 Conference with SYU and AMX re assisting with filing response to special master's final   E. Motions
                                                          report.
O&G    21751     6/28/2019     Konnie Dominguez       0.5 Review briefing to locate exhibits for creation of exhibit list.                          E. Motions
O&G    21752     6/28/2019     Part Time Paralegal   0.80 [AMX] Prepare declaration exhibit list for filing.                                        E. Motions
O&G    21753     6/28/2019     Part Time Paralegal   0.30 [AMX] Correspondence with attorneys re filing.                                            F. Strategy
O&G    21754     6/28/2019     Part Time Paralegal   1.90 [AMX] Prepare exhibits for filing.                                                        E. Motions
O&G    21755     6/28/2019     Part Time Paralegal   0.30 [AMX] Search for information in internal spreadsheet.                                     F. Strategy
O&G    21756     6/28/2019     Part Time Paralegal   0.20 [AMX] Reference local rules.                                                              E. Motions
O&G    21757     6/28/2019     Jared W. Goldman      6.50 Edit and finalize response to objections to Defendant's objections to Special Master's    E. Motions
                                                          report and recommendation.
O&G    21758     7/1/2019      Jared W. Goldman      0.30 Conference with class member re case update.                                              A. Investigation
O&G    21759     7/1/2019      Jared W. Goldman      0.20 Edit co‐counsel D. Ranahan declaration.                                                   E. Motions
O&G    21760     7/1/2019      Jared W. Goldman      0.20 Review corrected co‐counsel D. Ranahan declaration.                                       E. Motions
O&G    21761     7/1/2019      Jared W. Goldman      0.20 Review docket re mis‐titled declaration; correspondence with co‐counsel D. Ranahan re     F. Strategy
                                                          same; correspondence with CXT re courtesy copies.
O&G    21762     7/1/2019      Jared W. Goldman      0.20 Review Defendant's response and local rules re reply.                                     E. Motions
O&G    21763     7/1/2019      Jared W. Goldman      0.10 Correspondence with class member re case update.                                          A. Investigation
O&G    21764     7/1/2019      Jared W. Goldman      0.10 Correspondence with CXT re courtesy copies.                                               F. Strategy
O&G    21765     7/1/2019      Christopher Truong    2.00 Prepare and send courtesy copies of recent filings to court.                              F. Strategy
O&G    21766     7/1/2019      Christopher Truong    0.20 Upload new docket filings to case file.                                                   F. Strategy
O&G    21767     7/1/2019      Christopher Truong    0.20 Update courtesy copy binder per JWG.                                                      F. Strategy
O&G    21768     7/1/2019      Christopher Truong    0.10 Further edit cover letter to Court enclosing courtesy copies.                             F. Strategy
O&G    21769     7/1/2019      Christopher Truong    0.10 Draft enclosure letter re courtesy copies to Court.                                       F. Strategy
O&G    21770     7/1/2019      Christopher Truong    0.10 Edit cover letter to Court enclosing courtesy copies.                                     F. Strategy
O&G    21771     7/1/2019      Christopher Truong    0.10 Update contact log re new class member communications.                                    A. Investigation
O&G    21772     7/2/2019      Jared W. Goldman      0.10 Correspondence with CXT and SYU re courtesy copies and corrected filing.                  F. Strategy
O&G    21773     7/2/2019      Jared W. Goldman      0.10 Correspondence with class member re case update.                                          A. Investigation
O&G    21774     7/2/2019        Jahan C. Sagafi     0.10 Discuss nonpayment of expert by Defendant.                                                J. Damages

                                                                   Page 728 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 730 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                              Code
O&G    21775     7/2/2019      Christopher Truong    0.40   Update courtesy copy binder.                                                      F. Strategy
O&G    21776     7/2/2019      Christopher Truong    0.10   Update courtesy copy letter to court.                                             F. Strategy
O&G    21777     7/2/2019      Christopher Truong    0.10   Update contact log re new class member communications.                            A. Investigation
O&G    21778     7/2/2019      Christopher Truong    0.20   Mail courtesy copies of recent filings to Court per JWG.                          F. Strategy
O&G    21779     7/2/2019      Christopher Truong    0.10   Respond to class member email.                                                    A. Investigation
O&G    21780     7/2/2019      Christopher Truong    0.10   Upload new docket filings to case file.                                           F. Strategy
O&G    21781     7/2/2019      Christopher Truong    0.10   Update contact log re new communications with class members.                      A. Investigation
O&G    21782     7/8/2019      Michael J. Scimone    0.70   Review and edit draft fee petition.                                               E. Motions
O&G    21783     7/8/2019        Jahan C. Sagafi     0.10   Discuss fee motion strategy.                                                      E. Motions
O&G    21784     7/8/2019      Christopher Truong    0.10   Update contact log re new communications with class members.                      A. Investigation
O&G    21785     7/9/2019      Jared W. Goldman      0.10   Review stay status letter.                                                        A. Investigation
O&G    21786     7/9/2019      Jared W. Goldman      0.10   Review stay status letter.                                                        A. Investigation
O&G    21787     7/9/2019      Christopher Truong    0.10   Upload new docket filing to case file.                                            F. Strategy
O&G    21788     7/10/2019     Michael J. Scimone    2.30   Edit draft fee petition.                                                          E. Motions
O&G    21789     7/10/2019     Michael J. Scimone    0.20   Conference with JWG re fee petition, vendor payment schedule.                     E. Motions
O&G    21790     7/10/2019     Jared W. Goldman      0.30   Correspondence with e‐Discovery vendor and review correspondence re e‐Discovery   J. Damages
                                                            vendor invoices.
O&G    21791     7/10/2019     Jared W. Goldman     0.20    Conference with MJS re case status and upcoming deadlines.                        J. Damages
O&G    21792     7/10/2019       Jahan C. Sagafi    0.10    Discuss strategy re fee motion and other tasks.                                   E. Motions
O&G    21793     7/10/2019     Christopher Truong   0.10    Respond to email from class member.                                               A. Investigation
O&G    21794     7/10/2019     Christopher Truong   0.10    Update contact log re new class member communications.                            A. Investigation
O&G    21795     7/11/2019     Michael J. Scimone   2.20    Review and edit draft fee petition.                                               E. Motions
O&G    21796     7/11/2019       Jahan C. Sagafi    0.20    Discuss strategy re fee motion.                                                   E. Motions
O&G    21797     7/12/2019     Michael J. Scimone   0.60    Draft agenda for team call re fee petition.                                       E. Motions
O&G    21798     7/12/2019       Jahan C. Sagafi    0.20    Discuss strategy re fee motion.                                                   E. Motions
O&G    21799     7/12/2019       Jahan C. Sagafi    0.10    Review and discuss expert bill.                                                   J. Damages
O&G    21800     7/12/2019     Christopher Truong   0.10    Update class list re new client contact info.                                     F. Strategy
O&G    21801     7/12/2019     Christopher Truong   0.10    Update class list re new class member contact info.                               F. Strategy
O&G    21802     7/12/2019     Christopher Truong   0.10    Update contact log re new emails from class members.                              A. Investigation
O&G    21803     7/15/2019     Michael J. Scimone   0.10    Respond to inquiries from class members.                                          A. Investigation
O&G    21804     7/15/2019     Michael J. Scimone   0.70    Conference with JCS re revised structure of fee petition.                         E. Motions
O&G    21805     7/15/2019     Michael J. Scimone   0.20    Draft email to co‐counsel re proposed revision to structure of fee brief.         E. Motions
O&G    21806     7/15/2019       Jahan C. Sagafi    0.10    Research fee standards.                                                           E. Motions
O&G    21807     7/15/2019       Jahan C. Sagafi    0.10    Discuss settlement strategy.                                                      H. Settlement
O&G    21808     7/15/2019       Jahan C. Sagafi    0.40    Discuss fee motion strategy.                                                      E. Motions
O&G    21809     7/16/2019      Justin M. Swartz    0.10    Correspondence with mediator.                                                     H. Settlement
O&G    21810     7/17/2019     Michael J. Scimone   0.10    Respond to inquiries from class members.                                          A. Investigation
O&G    21811     7/17/2019     Michael J. Scimone   0.20    Conference with CXT re responding to class member inquiries, managing class       A. Investigation
                                                            communications.
O&G    21812     7/17/2019     Christopher Truong   0.10    Respond to MJS email re class member background.                                  A. Investigation

                                                                 Page 729 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 731 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                              Code
O&G    21813     7/17/2019     Christopher Truong     0.20   Conference with MJS re coverage and class list issues.                            F. Strategy
O&G    21814     7/17/2019     Christopher Truong     0.10   Update contact log re new class member voicemails.                                A. Investigation
O&G    21815     7/17/2019     Christopher Truong     0.30   Update contact log re new class member communications.                            A. Investigation
O&G    21816     7/17/2019     Christopher Truong     0.80   Respond to emails from MJS re class member inquiries.                             A. Investigation
O&G    21817     7/17/2019     Christopher Truong     0.10   Update contact log re new communications with class members.                      A. Investigation
O&G    21818     7/17/2019     Christopher Truong     0.10   Respond to class member voicemail re case status.                                 A. Investigation
O&G    21819     7/18/2019     Michael J. Scimone     1.00   Conference with team re strategy for fee petition and compensability of time.     E. Motions

O&G    21820     7/18/2019    Michael J. Scimone     0.60    Respond to inquiries from class members.                                          A. Investigation
O&G    21821     7/18/2019    Michael J. Scimone     0.10    Correspondence with co‐counsel D. Ranahan re class member inquiry.                A. Investigation
O&G    21822     7/18/2019      Jahan C. Sagafi      0.80    Discuss fee motion strategy questions.                                            E. Motions
O&G    21823     7/18/2019    Christopher Truong     0.20    Update contact log re new class member communications.                            A. Investigation
O&G    21824     7/18/2019    Christopher Truong     0.10    Intake of call from class member.                                                 A. Investigation
O&G    21825     7/18/2019    Christopher Truong     0.10    Respond to class member email.                                                    A. Investigation
O&G    21826     7/18/2019    Christopher Truong     0.10    Update class list re new class member contact info.                               F. Strategy
O&G    21827     7/18/2019    Christopher Truong     0.10    Update class list re new class member contact info.                               F. Strategy
O&G    21828     7/22/2019    Michael J. Scimone     3.40    Research re sufficiency of billing entries to support fee petition.               E. Motions
O&G    21829     7/22/2019      Jahan C. Sagafi      0.10    Discuss fee motion strategy.                                                      E. Motions
O&G    21830     7/22/2019    Christopher Truong     0.10    Respond to class member email.                                                    A. Investigation
O&G    21831     7/22/2019    Christopher Truong     0.10    Update contact log re new class member communications.                            A. Investigation
O&G    21832     7/23/2019      Jahan C. Sagafi      0.20    Discuss fee petition strategy.                                                    E. Motions
O&G    21833     7/23/2019    Christopher Truong     0.10    Respond to JWG email correspondence re class members.                             A. Investigation
O&G    21834     7/23/2019    Christopher Truong     0.40    Update contact log re new class member communications.                            A. Investigation
O&G    21835     7/23/2019    Christopher Truong     0.10    Respond to class member inquiry per MJS.                                          A. Investigation
O&G    21836     7/23/2019    Christopher Truong     0.30    Respond to class member inquiries.                                                A. Investigation
O&G    21837     7/24/2019    Michael J. Scimone     0.20    Correspondence with CXT, co‐counsel re opt‐in.                                    A. Investigation
O&G    21838     7/24/2019    Michael J. Scimone     0.20    Correspondence with team re fee petition, billing record analysis.                E. Motions
O&G    21839     7/24/2019      Jahan C. Sagafi      0.10    Review correspondence re class member inquiry.                                    A. Investigation
O&G    21840     7/25/2019    Michael N. Litrownik   0.20    Conference with MJS re: opt‐in.                                                   A. Investigation
O&G    21841     7/25/2019    Michael N. Litrownik   0.30    Correspondence with from MJS and JCS re: opt‐in.                                  A. Investigation
O&G    21842     7/25/2019    Michael J. Scimone     0.20    Conference with JMS re class member data.                                         B. Discovery
O&G    21843     7/25/2019    Michael J. Scimone     0.20    Review correspondence with class members, correspondence with JMS, JCS re same.   A. Investigation

O&G    21844     7/25/2019     Michael J. Scimone    1.30    Research re data and communications with class members.                           A. Investigation
O&G    21845     7/25/2019      Justin M. Swartz     0.20    Review correspondence and meet with MJS re late opt‐in issue.                     A. Investigation
O&G    21846     7/25/2019       Jahan C. Sagafi     0.30    Discuss potential opt‐in's claims.                                                A. Investigation
O&G    21847     7/25/2019     Christopher Truong    0.10    Update contact log re new class member communications.                            A. Investigation
O&G    21848     7/26/2019     Christopher Truong    0.10    Update contact log re new class member communications.                            A. Investigation
O&G    21849     7/26/2019     Christopher Truong    0.10    Update contact log re new class member emails.                                    A. Investigation
O&G    21850     7/26/2019     Christopher Truong    0.10    Respond to class member emails.                                                   A. Investigation

                                                                   Page 730 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 732 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                 Code
O&G    21851     7/26/2019     Christopher Truong     0.10   Respond to class member email.                                                       A. Investigation
O&G    21852     7/29/2019     Michael J. Scimone     0.10   Correspondence with JCS re class member inquiry.                                     A. Investigation
O&G    21853     7/29/2019       Jahan C. Sagafi      0.20   Discuss class member inquiry and next steps.                                         A. Investigation
O&G    21854     7/30/2019     Michael J. Scimone     0.20   Correspondence with JCS, JMS re client inquiries.                                    A. Investigation
O&G    21855     7/30/2019       Jahan C. Sagafi      1.40   Conference with team re class member inquiry.                                        A. Investigation
O&G    21856     7/30/2019     Christopher Truong     0.10   Respond to class member emails.                                                      A. Investigation
O&G    21857     7/30/2019     Christopher Truong     0.20   Update contact log re new communications with class members.                         A. Investigation
O&G    21858     7/31/2019     Michael J. Scimone     0.30   Conference with JCS re client inquiries.                                             A. Investigation
O&G    21859     7/31/2019       Jahan C. Sagafi      0.80   Discuss class member inquiry.                                                        A. Investigation
O&G    21860     8/2/2019      Jared W. Goldman       0.20   Respond to class member inquiries.                                                   A. Investigation
O&G    21861     8/2/2019      Jared W. Goldman       0.10   Correspondence with class member re case update.                                     A. Investigation
O&G    21862     8/2/2019      Jared W. Goldman       0.10   Correspondence with class member re case update.                                     A. Investigation
O&G    21863     8/2/2019      Christopher Truong     0.50   Update contact log re new communications with class members.                         A. Investigation
O&G    21864     8/2/2019      Christopher Truong     0.50   Respond to class member emails.                                                      A. Investigation
O&G    21865     8/4/2019        Jahan C. Sagafi      0.20   Discuss class member request for information.                                        A. Investigation
O&G    21866     8/5/2019      Jared W. Goldman       0.10   Correspondence with former class member re ineligibility.                            A. Investigation
O&G    21867     8/5/2019      Jared W. Goldman       0.20   Review correspondence from former class member; review class lists and               F. Strategy
                                                             correspondence with co‐counsel D. Ranahan re inclusion on new list.
O&G    21868     8/5/2019        Jahan C. Sagafi     0.40    Conference with team re class member inquiry.                                        A. Investigation
O&G    21869     8/6/2019          Sara Olson        0.10    Review order deadlines.                                                              F. Strategy
O&G    21870     8/6/2019          Sara Olson        0.10    Calendar deadlines in order.                                                         F. Strategy
O&G    21871     8/6/2019          Sara Olson        0.10    Save documents to case file.                                                         F. Strategy
O&G    21872     8/6/2019     Michael N. Litrownik   0.20    Review order on Special Master report.                                               J. Damages
O&G    21873     8/6/2019     Michael J. Scimone     0.60    Review intakes from class members.                                                   A. Investigation
O&G    21874     8/6/2019     Michael J. Scimone     0.50    Review court's order adopting Special Master report and recommendation.              J. Damages
O&G    21875     8/6/2019      Jared W. Goldman      0.10    Conference with class member re eligibility.                                         A. Investigation
O&G    21876     8/6/2019      Jared W. Goldman      0.10    Respond to inquiry from potential class member.                                      A. Investigation
O&G    21877     8/6/2019      Jared W. Goldman      0.20    Correspondence with paralegal supervisors re fee record project and correspondence   F. Strategy
                                                             with MJS re same.
O&G    21878     8/6/2019      Jared W. Goldman      0.10    Correspondence with JCS and MJS re fee briefing.                                     E. Motions
O&G    21879     8/6/2019      Jared W. Goldman      0.10    Correspondence with SYU re calendaring appointment order amendment objection         F. Strategy
                                                             deadline.
O&G    21880     8/6/2019      Jared W. Goldman      0.10    Correspondence with co‐counsel G. Casey and D. Regard re fees issue and court        J. Damages
                                                             decision.
O&G    21881     8/6/2019      Jared W. Goldman      0.50    Review decision re Special Master's report and recommendation and correspondence     J. Damages
                                                             with team re same.
O&G    21882     8/6/2019      Jared W. Goldman      0.10    Correspondence with former class member re ineligibility to participate.             A. Investigation
O&G    21883     8/6/2019        Jahan C. Sagafi     0.20    Conference with team and mediator re settlement.                                     H. Settlement
O&G    21884     8/6/2019        Jahan C. Sagafi     0.40    Discuss class member questions re next steps.                                        A. Investigation
O&G    21885     8/6/2019        Jahan C. Sagafi     0.20    Review and discuss order re Special Master process.                                  J. Damages

                                                                   Page 731 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 733 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper        Hours   Description                                                                                Code
O&G    21886     8/7/2019      Jared W. Goldman      0.10   Correspondence with co‐counsel G. Casey re e‐Discovery vendor bill.                 J. Damages
O&G    21887     8/7/2019      Jared W. Goldman      0.10   Conference with class member re case update.                                        A. Investigation
O&G    21888     8/7/2019        Jahan C. Sagafi     0.10   Conference with team re class member inquiry.                                       A. Investigation
O&G    21889     8/8/2019      Michael J. Scimone    0.20   Correspondence and conference with JCS re class member inquiry.                     A. Investigation
O&G    21890     8/8/2019      Michael J. Scimone    0.60   Edit fee petition.                                                                  E. Motions
O&G    21891     8/8/2019      Michael J. Scimone    0.80   Telephone conference with team re fee petition and post‐damages motion practices.   F. Strategy

O&G    21892     8/8/2019      Michael J. Scimone   0.50    Draft outline of fee audit procedures for fee petition.                             E. Motions
O&G    21893     8/8/2019      Michael J. Scimone   0.10    Respond to inquiries from class members.                                            A. Investigation
O&G    21894     8/9/2019      Michael J. Scimone   0.10    Correspondence with CXT re responding to inquiries from class members.              A. Investigation
O&G    21895     8/9/2019      Michael J. Scimone   1.10    Draft memo re fee petition time entry audit.                                        E. Motions
O&G    21896     8/9/2019      Michael J. Scimone   0.30    Conference with JCS re auditing fee records for petition.                           E. Motions
O&G    21897     8/9/2019      Christopher Truong   0.10    Update settlement call script.                                                      A. Investigation
O&G    21898     8/9/2019      Christopher Truong   0.10    Upload new docket filing to case file.                                              F. Strategy
O&G    21899     8/9/2019      Christopher Truong   0.10    Upload new docket filings to case file.                                             F. Strategy
O&G    21900     8/9/2019      Christopher Truong   0.40    Update contact log re new communications with class members.                        A. Investigation
O&G    21901     8/9/2019      Christopher Truong   0.10    Respond to class member inquiries and emails.                                       A. Investigation
O&G    21902     8/9/2019      Christopher Truong   0.10    Update contact log re new class member communications.                              A. Investigation
O&G    21903     8/12/2019     Michael J. Scimone   0.10    Conference with opposing counsel D. Golder re briefing schedule.                    E. Motions
O&G    21904     8/12/2019     Christopher Truong   0.10    Calendar and schedule upcoming case deadlines; circulate same to team per MJS.      F. Strategy

O&G    21905     8/12/2019     Christopher Truong   0.10 Update contact log re new emails from class members.                                   A. Investigation
O&G    21906     8/12/2019     Christopher Truong   0.10 Upload new docket filing to case file.                                                 F. Strategy
O&G    21907     8/13/2019     Michael J. Scimone   0.20 Conference with opposing counsel D. Golder re timing of fee petition, correspondence   E. Motions
                                                         with co‐counsel re same.
O&G    21908     8/13/2019     Michael J. Scimone   2.20 Edit brief in support of fee petition.                                                 E. Motions
O&G    21909     8/13/2019     Michael J. Scimone   0.30 Review fee audit memo, revisions to same.                                              E. Motions
O&G    21910     8/13/2019     Jared W. Goldman     0.50 Respond to class member inquiries.                                                     A. Investigation
O&G    21911     8/13/2019     Jared W. Goldman     0.10 Conference with MJS re fee application.                                                E. Motions
O&G    21912     8/14/2019     Michael J. Scimone   0.30 Correspondence with co‐counsel, opposing counsel D. Golder re briefing schedule for    E. Motions
                                                         fee petition.
O&G    21913     8/14/2019     Michael J. Scimone   0.20 Conference with TTM re Connecticut clients.                                            A. Investigation
O&G    21914     8/14/2019     Michael J. Scimone   0.70 Conference with JWG, SYU, CXT re fee audit for motion for attorneys' fees.             E. Motions
O&G    21915     8/14/2019     Michael J. Scimone   2.00 Draft fee petition.                                                                    E. Motions
O&G    21916     8/14/2019     Jared W. Goldman     0.10 Conference with CXT re fee record project.                                             E. Motions
O&G    21917     8/14/2019     Jared W. Goldman     0.50 Draft memo re search terms for fee record project.                                     E. Motions
O&G    21918     8/14/2019     Jared W. Goldman     0.70 Conference with CXT, SYU, and MJS re fee app review project.                           E. Motions
O&G    21919     8/14/2019     Jared W. Goldman     0.10 Correspondence with Accounting re lodestar for fee app.                                E. Motions
O&G    21920     8/14/2019     Christopher Truong   0.10 Update contact log re new communications with class members.                           A. Investigation
O&G    21921     8/14/2019     Christopher Truong   0.70 Conference with SYU, MJS, and JWG re fee app review project.                           E. Motions

                                                                  Page 732 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 734 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper        Hours   Description                                                                                Code
O&G    21922     8/15/2019     Jared W. Goldman      0.10   Correspondence with Accounting re fee records.                                      E. Motions
O&G    21923     8/16/2019     Michael J. Scimone    8.00   Draft fee petition.                                                                 E. Motions
O&G    21924     8/16/2019     Christopher Truong    0.10   Respond to class member email.                                                      A. Investigation
O&G    21925     8/16/2019     Christopher Truong    0.40   Update contact log re new class member emails.                                      A. Investigation
O&G    21926     8/16/2019     Jared W. Goldman      0.10   Correspondence with co‐counsel re prep for special master call.                     J. Damages
O&G    21927     8/18/2019     Jared W. Goldman      0.10   Correspondence with CXT re class member inquiry                                     A. Investigation
O&G    21928     8/19/2019     Jared W. Goldman      0.10   Correspondence with team re fees motion                                             E. Motions
O&G    21929     8/19/2019     Christopher Truong    0.40   Further updates to draft joint motion per MJS.                                      E. Motions
O&G    21930     8/19/2019     Christopher Truong    0.20   Conference with JWG and SYU re fee app project.                                     E. Motions
O&G    21931     8/19/2019     Christopher Truong    0.40   Edit draft joint motion re modification of briefing schedule per JWG.               E. Motions
O&G    21932     8/19/2019     Michael J. Scimone    0.10   Correspondence with JWG re briefing schedule for fee petition.                      E. Motions
O&G    21933     8/19/2019     Michael J. Scimone    0.10   Edit motion to set briefing schedule.                                               E. Motions
O&G    21934     8/19/2019     Jared W. Goldman      0.30   Convert prior fee entry categorization to new codes for fee petition.               E. Motions
O&G    21935     8/19/2019     Jared W. Goldman      0.20   Conference with CXT and SYU re fee record project.                                  E. Motions
O&G    21936     8/19/2019     Jared W. Goldman      0.10   Correspondence to A. Farmer re joint motion re briefing schedule.                   E. Motions
O&G    21937     8/19/2019     Jared W. Goldman      0.10   Correspondence to co‐counsel re draft joint motion.                                 E. Motions
O&G    21938     8/19/2019     Jared W. Goldman      1.00   Draft joint motion for modification of briefing schedule re fees motion.            E. Motions
O&G    21939     8/19/2019     Jared W. Goldman      0.10   Correspondence with MJS re fee petition.                                            E. Motions
O&G    21940     8/20/2019     Christopher Truong    0.30   Reformat and edit fee app review sheet.                                             E. Motions
O&G    21941     8/20/2019     Christopher Truong    0.60   Edit and prepare joint motion for filing with court per JWG and MJS.                E. Motions
O&G    21942     8/20/2019     Christopher Truong    0.50   Conference with SYU re fee app project.                                             E. Motions
O&G    21943     8/20/2019     Christopher Truong    0.20   Research local court rules re joint motion filing per JWG.                          E. Motions
O&G    21944     8/20/2019     Christopher Truong    0.40   File joint motion with court per JWG.                                               E. Motions
O&G    21945     8/20/2019     Christopher Truong    1.50   Categorize and reformat fee app entries list per JWG and SYU.                       E. Motions
O&G    21946     8/20/2019     Christopher Truong    0.30   Finalize joint motion for filing with court per JWG.                                E. Motions
O&G    21947     8/20/2019     Christopher Truong    0.10   Upload new docket filing to case file.                                              E. Motions
O&G    21948     8/20/2019     Michael J. Scimone    0.10   Correspondence with JWG, G. Casey, D. Ranahan re special master call.               J. Damages
O&G    21949     8/20/2019     Jared W. Goldman      0.40   Debrief call with T. Jackson and G. Casey re expert fees.                           E. Motions
O&G    21950     8/20/2019     Jared W. Goldman      0.50   Conference re expert fees briefing.                                                 J. Damages
O&G    21951     8/20/2019     Jared W. Goldman      0.90   Prepare for special master conference.                                              J. Damages
O&G    21952     8/20/2019     Jared W. Goldman      0.10   Conference with G. Casey re special master conference strategy.                     J. Damages
O&G    21953     8/20/2019     Jared W. Goldman      0.20   Oversee filing of joint motion.                                                     E. Motions
O&G    21954     8/20/2019     Jared W. Goldman      0.50   Conference with G. Casey and D. Ranahan re prep for Special Master conference re    J. Damages
                                                            expert fees.
O&G    21955     8/20/2019     Jared W. Goldman     0.20    Review correspondence re expert fee issue re prep for Special Master call.          J. Damages
O&G    21956     8/20/2019     Jared W. Goldman     0.10    Correspondence to CXT re filing joint motion.                                       E. Motions
O&G    21957     8/20/2019     Jared W. Goldman     0.10    Correspondence with MJS re special master conference.                               J. Damages
O&G    21958     8/20/2019     Jared W. Goldman     0.20    Edits to motion re fee briefing schedule and correspondence to A. Farmer re same.   E. Motions




                                                                  Page 733 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 735 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours Description                                                                                   Code
O&G    21959     8/21/2019     Christopher Truong     0.20 Calendar and schedule upcoming case deadlines; circulate same to team per JWG.          E. Motions

O&G    21960     8/21/2019     Christopher Truong    0.10   Upload new docket filing to case file.                                                 E. Motions
O&G    21961     8/21/2019     Christopher Truong    0.60   Continue with updates to fee app time entries.                                         E. Motions
O&G    21962     8/21/2019     Christopher Truong    0.10   Upload new special master document to case file.                                       J. Damages
O&G    21963     8/22/2019       Jahan C. Sagafi     0.30   Discuss class member inquiry                                                           A. Investigation
O&G    21964     8/22/2019     Christopher Truong    0.20   Reply to email from JWG re fee app time entries bucketing.                             E. Motions
O&G    21965     8/22/2019     Christopher Truong    0.20   Draft email to MJS and JWG re results of fee app petition project bucketing.           E. Motions
O&G    21966     8/22/2019     Christopher Truong    0.10   Update contact log re new class member communications.                                 A. Investigation
O&G    21967     8/22/2019     Christopher Truong    2.60   Continue with updates to fee app time entries.                                         E. Motions
O&G    21968     8/22/2019     Christopher Truong    0.10   Respond to class member emails.                                                        A. Investigation
O&G    21969     8/22/2019     Michael J. Scimone    0.20   Correspondence with co‐counsel re class member inquiries.                              A. Investigation
O&G    21970     8/22/2019     Jared W. Goldman      0.10   Correspondence with MJS and CXT re fee categories.                                     E. Motions
O&G    21971     8/23/2019     Konnie Dominguez      0.10   Correspondence with SYU re availability for fee app review .                           E. Motions
O&G    21972     8/23/2019     Christopher Truong    0.10   Update contact log re new class member communications.                                 A. Investigation
O&G    21973     8/23/2019     Christopher Truong    0.10   Upload new docket filing to case file.                                                 E. Motions
O&G    21974     8/23/2019     Christopher Truong    0.10   Respond to class member email.                                                         A. Investigation
O&G    21975     8/23/2019     Christopher Truong    0.20   Calendar and schedule new briefing deadlines; circulate same to team.                  E. Motions
O&G    21976     8/23/2019     Christopher Truong    0.10   Update contact log re new class member communications.                                 A. Investigation
O&G    21977     8/23/2019     Christopher Truong    0.10   Correspondence with class member.                                                      A. Investigation
O&G    21978     8/23/2019     Christopher Truong    1.50   Update memo and main time entry sheet re fee app review project.                       E. Motions
O&G    21979     8/23/2019     Christopher Truong    0.10   Modify calendar invites re upcoming court deadlines; circulate same to team per MJS.   E. Motions

O&G    21980     8/23/2019     Michael J. Scimone    0.60   Conference with JWG re fee briefing, data analysis for CT matters.                     E. Motions
O&G    21981     8/23/2019     Michael J. Scimone    0.40   Correspondence with JCS re structure of argument in favor of attorneys' fees.          E. Motions
O&G    21982     8/23/2019     Jared W. Goldman      0.10   Correspondence with CXT re class member communications.                                A. Investigation
O&G    21983     8/23/2019     Jared W. Goldman      0.10   Correspondence to class member re case update.                                         A. Investigation
O&G    21984     8/23/2019     Jared W. Goldman      0.60   Conference with MJS re fee petition.                                                   E. Motions
O&G    21985     8/23/2019     Jared W. Goldman      0.10   Review time entries to prep for meeting with MJS.                                      E. Motions
O&G    21986     8/23/2019     Jared W. Goldman      0.10   Conference with SYU re billing records.                                                E. Motions
O&G    21987     8/26/2019       Jahan C. Sagafi     0.10   Discuss ideas for coding time entries for ease of reading                              E. Motions
O&G    21988     8/26/2019       Jahan C. Sagafi     0.10   Monitor response to class member re inquiry                                            A. Investigation
O&G    21989     8/26/2019       Jahan C. Sagafi     0.10   Discuss strategy re special master damages briefing                                    J. Damages
O&G    21990     8/26/2019       Jahan C. Sagafi     0.20   Discuss workflow for fee motion and strategy re framing of arguments                   E. Motions
O&G    21991     8/26/2019     Jared W. Goldman      0.10   Correspondence with CXT re class member inquiry.                                       A. Investigation
O&G    21992     8/26/2019     Christopher Truong    1.20   Review fee app time entries per JWG and MJS.                                           E. Motions
O&G    21993     8/26/2019     Part Time Paralegal   0.20   [AMX] Correspondence re fee app.                                                       E. Motions
O&G    21994     8/26/2019     Miguel Tapia Colin    2.20   Fee review project.                                                                    E. Motions
O&G    21995     8/26/2019         Sara Olson        1.30   Review fee app entries.                                                                E. Motions
O&G    21996     8/26/2019         Sara Olson        0.10   Review fee app guide.                                                                  E. Motions

                                                                  Page 734 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 736 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                        Code
O&G    21997     8/26/2019         Sara Olson         0.20   Print and review fee app rules and guide.                                   E. Motions
O&G    21998     8/26/2019     Miguel Tapia Colin     0.30   Review fee app review assignment details.                                   E. Motions
O&G    21999     8/26/2019     Jared W. Goldman       0.10   Correspondence to DXS re expert fee petition.                               E. Motions
O&G    22000     8/26/2019     Jared W. Goldman       0.10   Correspondence to D. Regard re expert fee petition.                         E. Motions
O&G    22001     8/26/2019     Jared W. Goldman       0.40   Conference with class member re case update.                                A. Investigation
O&G    22002     8/27/2019      Justin M. Swartz      0.10   Correspondence re mediation efforts.                                        H. Settlement
O&G    22003     8/27/2019       Jahan C. Sagafi      0.10   Discuss rules for formatting and analysis of time entries                   E. Motions
O&G    22004     8/27/2019       Jahan C. Sagafi      0.10   Discuss response to class member inquiry                                    A. Investigation
O&G    22005     8/27/2019     Part Time Paralegal    0.10   [AMX] Correspondence re fee app review .                                    E. Motions
O&G    22006     8/27/2019     Christopher Truong     1.00   Continue with review of fee app time entries.                               E. Motions
O&G    22007     8/27/2019     Christopher Truong     0.10   Update fee app time entry review memo.                                      E. Motions
O&G    22008     8/27/2019     Jared W. Goldman       0.10   Conference with G. Casey re expert fees brief.                              E. Motions
O&G    22009     8/27/2019     Jared W. Goldman       0.10   Correspondence to team re class member with no damages                      E. Motions
O&G    22010     8/27/2019     Jared W. Goldman       0.20   Conference with class member re case update.                                A. Investigation
O&G    22011     8/27/2019     Jared W. Goldman       0.20   Correspondence to paras re fee entry categorization project.                E. Motions
O&G    22012     8/28/2019      Justin M. Swartz      0.10   Correspondence with team re settlement negotiation strategy.                H. Settlement
O&G    22013     8/28/2019       Jahan C. Sagafi      0.10   Correspondence with class member re negotiations                            A. Investigation
O&G    22014     8/28/2019       Jahan C. Sagafi      0.20   Discuss settlement strategy with team                                       H. Settlement
O&G    22015     8/28/2019     Konnie Dominguez       5.10   Review fee app.                                                             E. Motions
O&G    22016     8/28/2019     Christopher Truong     1.60   Continue with review of fee app time entries.                               E. Motions
O&G    22017     8/28/2019     Jared W. Goldman       0.10   Respond to potential class member inquiry.                                  E. Motions
O&G    22018     8/29/2019      Justin M. Swartz      0.10   Correspondence with JCS and team re settlement negotiations.                H. Settlement
O&G    22019     8/29/2019      Justin M. Swartz      0.10   Correspondence with mediator and W. Anthony re negotiations.                H. Settlement
O&G    22020     8/29/2019       Jahan C. Sagafi      0.10   Prepare fee petition                                                        E. Motions
O&G    22021     8/29/2019       Jahan C. Sagafi      0.10   Discuss settlement negotiations                                             H. Settlement
O&G    22022     8/29/2019       Jahan C. Sagafi      0.20   Discuss communications with class members                                   A. Investigation
O&G    22023     8/29/2019       Jahan C. Sagafi      0.10   Discuss settlement negotiations with team                                   H. Settlement
O&G    22024     8/29/2019       Jahan C. Sagafi      0.30   Review and discuss fee briefing plan                                        E. Motions
O&G    22025     8/29/2019     Konnie Dominguez       2.00   Fee app review .                                                            E. Motions
O&G    22026     8/29/2019      Daniel Stromberg      0.40   Research Ediscovery expert fees and supporting documentation, advise JWG.   E. Motions
O&G    22027     8/29/2019      Daniel Stromberg      0.20   Conference with JWG re: expert fees and supporting documentation.           E. Motions
O&G    22028     8/29/2019    SF Student Law Clerk    4.20   [JMY] Legal research on courts granting expert fees as sanctions.           E. Motions
O&G    22029     8/29/2019    SF Student Law Clerk    4.10   Legal research on cases where the court awards expert fees as a sanction.   E. Motions
O&G    22030     8/29/2019         Sara Olson         0.80   Review fee app with re category re designations with SYU.                   E. Motions
O&G    22031     8/29/2019        Stephanie Yu        3.10   Review Fee App Entries for Accuracy.                                        E. Motions
O&G    22032     8/29/2019     Christopher Truong     3.90   Continue with review of fee app time entries.                               E. Motions
O&G    22033     8/29/2019     Part Time Paralegal    2.20   [AMX] Review fee app.                                                       E. Motions
O&G    22034     8/29/2019     Miguel Tapia Colin     1.70   Review fee app.                                                             E. Motions
O&G    22035     8/29/2019     Jared W. Goldman       0.20   Conference with SYU re fee records.                                         E. Motions
O&G    22036     8/29/2019     Jared W. Goldman       6.00   Draft brief re expert fees.                                                 E. Motions

                                                                   Page 735 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 737 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper         Hours   Description                                                                                     Code
O&G    22037     8/29/2019     Part Time Paralegal    0.50   [AMX] Correspondence with SYU re fee app project.                                         E. Motions
O&G    22038     8/29/2019     Jared W. Goldman       0.10   Correspondence to colleagues re expert fee briefing.                                      E. Motions
O&G    22039     8/30/2019       Jahan C. Sagafi      0.50   Review and discuss edits to fee brief; discuss workflow for detailed time entry           E. Motions
                                                             presentation
O&G    22040     8/30/2019       Jahan C. Sagafi     0.20    Discuss strategy re settlement                                                            H. Settlement
O&G    22041     8/30/2019       Jahan C. Sagafi     0.20    Research and discuss second opt‐out right                                                 A. Investigation
O&G    22042     8/30/2019      Paul W. Mollica      0.20    Respond to question about binding authority of stipulations.                              E. Motions
O&G    22043     8/30/2019      Justin M. Swartz     0.20    Further conversation with JCS re negotiation strategy and potential new claims.           H. Settlement

O&G    22044     8/30/2019      Justin M. Swartz     0.20    Conference with JCS re status, negotiation strategy and class award issues.               H. Settlement
O&G    22045     8/30/2019     Part Time Paralegal   0.10    [AMX] Review emailed instructions re fee app review .                                     E. Motions
O&G    22046     8/30/2019     Christopher Truong    0.70    Continue with review re fee app time entries.                                             E. Motions
O&G    22047     8/30/2019       Paul W. Mollica     0.20    Respond to question about binding authority of stipulations.                              E. Motions
O&G    22048     8/30/2019    SF Student Law Clerk   2.20    [JMY] Legal research on the fees of forensic data experts.                                A. Investigation
O&G    22049     8/30/2019     Part Time Paralegal   0.20    [AMX] Conference with SYU re fee app.                                                     E. Motions
O&G    22050     8/30/2019        Stephanie Yu       0.90    Review time entries for fee application for accuracy. Correspond with                     E. Motions
O&G    22051     8/30/2019     Jared W. Goldman      5.00    Draft expert fee brief.                                                                   E. Motions
O&G    22052     8/31/2019      Justin M. Swartz     0.10    Correspondence with team re settlement negotiations.                                      H. Settlement
O&G    22053     8/31/2019     Jared W. Goldman      1.50    Research and draft expert fees brief                                                      E. Motions
O&G    22054     9/1/2019        Jahan C. Sagafi      0.1    Discuss settlement strategy with team.                                                    H. Settlement
O&G    22055     9/1/2019       Justin M. Swartz     0.10    Correspondence with T. Jackson re settlement negotiations.                                H. Settlement
O&G    22056     9/1/2019      Jared W. Goldman      4.00    Research and draft expert fees brief.                                                     E. Motions
O&G    22057     9/2/2019        Jahan C. Sagafi      0.1    Discuss damages expert fee briefing.                                                      J. Damages
O&G    22058     9/2/2019      Jared W. Goldman      0.10    Correspondence to JCS and MJS re expert fees.                                             E. Motions
O&G    22059     9/2/2019      Jared W. Goldman      0.10    Correspondence to potential class member re inquiry                                       A. Investigation
O&G    22060     9/2/2019      Jared W. Goldman      2.00    Draft expert fees brief; send to co counsel.                                              H. Settlement
O&G    22061     9/3/2019        Jahan C. Sagafi      0.2    Discuss stipulation re amendment to judgment.                                             F. Strategy
O&G    22062     9/3/2019        Jahan C. Sagafi      0.5    Discuss workflow for fee petition and compilation of time entries and analysis of same.   E. Motions

O&G    22063     9/3/2019        Jahan C. Sagafi      0.1    Discuss strategy re settlement negotiations.                                              H. Settlement
O&G    22064     9/3/2019       Justin M. Swartz     0.10    Correspondence with mediator.                                                             H. Settlement
O&G    22065     9/3/2019       Justin M. Swartz     0.10    Correspondence with team re settlement negotiations.                                      H. Settlement
O&G    22066     9/3/2019      Jared W. Goldman      0.10    Conference with D. Regard re fee petition                                                 E. Motions
O&G    22067     9/3/2019      Jared W. Goldman      0.50    Draft D. Regard dec iso expert fees motion                                                E. Motions
O&G    22068     9/3/2019          Sara Olson        1.30    Review fee app.                                                                           E. Motions
O&G    22069     9/3/2019      Christopher Truong    3.30    Continue with review of time entries for fee app project per MJS and JWG.                 E. Motions
O&G    22070     9/3/2019      Jared W. Goldman      0.70    Edits to expert fee brief                                                                 E. Motions
O&G    22071     9/3/2019      Part Time Paralegal   2.10    [AMX] Review fee app.                                                                     E. Motions
O&G    22072     9/3/2019      Michael J. Scimone    1.40    Review and edit fee petition.                                                             E. Motions
O&G    22073     9/3/2019      Michael J. Scimone    0.30    Conference with JCS re drafting and editing fee petition.                                 E. Motions

                                                                   Page 736 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 738 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours   Description                                                                                       Code
O&G    22074     9/3/2019     Michael J. Scimone      0.70   Draft outline of review d fee petition and process for same.                               E. Motions
O&G    22075     9/3/2019     Michael J. Scimone      0.50   Review response re expert fee dispute.                                                     E. Motions
O&G    22076     9/3/2019      Justin M. Swartz       0.20   Memo to team re W. Anthony and correspondence with mediator re same.                       H. Settlement
O&G    22077     9/3/2019      Justin M. Swartz       0.50   Prepare for and attend call with W. Anthony re negotiations.                               H. Settlement
O&G    22078     9/3/2019     Jared W. Goldman        0.20   Conference with MJS re fee coding.                                                         E. Motions
O&G    22079     9/3/2019     Miguel Tapia Colin      3.50   Review fee entries.                                                                        E. Motions
O&G    22080     9/3/2019      Daniel Stromberg       0.30   Email FTI re: ESI forensics specialist rates, advise JWG.                                  E. Motions
O&G    22081     9/3/2019     Jared W. Goldman        1.00   Research expert fees.                                                                      E. Motions
O&G    22082     9/4/2019       Jahan C. Sagafi        0.2   Oversee fee briefing project; discuss analyses of data and scheduling of briefing edits.   E. Motions

O&G    22083     9/4/2019       Jahan C. Sagafi       0.2    Discuss service award arguments and brief.                                                 E. Motions
O&G    22084     9/4/2019       Jahan C. Sagafi       0.1    Discuss class member inquiry.                                                              A. Investigation
O&G    22085     9/4/2019      Justin M. Swartz      0.10    Review amended notice of appeal.                                                           E. Motions
O&G    22086     9/4/2019     Michael J. Scimone     3.70    Review and edit fee petition.                                                              E. Motions
O&G    22087     9/4/2019     Jared W. Goldman       0.30    Review fee records re fee bucketing project                                                E. Motions
O&G    22088     9/4/2019     Jared W. Goldman       0.40    Review case law in brief and propose edits                                                 E. Motions
O&G    22089     9/4/2019     Christopher Truong     0.10    Update contact log re new communications with PCs.                                         A. Investigation
O&G    22090     9/4/2019     Christopher Truong     0.10    Upload new docket filing to case file.                                                     E. Motions
O&G    22091     9/4/2019     Christopher Truong     0.50    Conference with JWG re Special Master Brief.                                               J. Damages
O&G    22092     9/4/2019     Christopher Truong     0.10    Contact court reporter re obtaining scheduling conference transcript per MJS.              E. Motions
O&G    22093     9/4/2019     Christopher Truong     2.00    Review and retrieve exhibits for Special Master expert fees brief per JWG.                 E. Motions
O&G    22094     9/4/2019     Christopher Truong     2.00    Review time entries re fee app project per JWG and MJS.                                    E. Motions
O&G    22095     9/4/2019     Part Time Paralegal    0.30    [AMX] Review fee app.                                                                      E. Motions
O&G    22096     9/4/2019     Jared W. Goldman       0.10    Correspondence with D. Regard and C. Filas re dec.                                         E. Motions
O&G    22097     9/4/2019     Konnie Dominguez       3.70    Review fee app.                                                                            E. Motions
O&G    22098     9/4/2019     Christopher C. Alter   0.50    Conference with SYU re fee app excel questions.                                            E. Motions
O&G    22099     9/4/2019     Miguel Tapia Colin     2.80    Review fee app.                                                                            E. Motions
O&G    22100     9/4/2019     Jared W. Goldman       5.20    Edits to expert fee brief. Edits to and finalize expert fee brief and exhibits             E. Motions
O&G    22101     9/4/2019     Konnie Dominguez       0.10    Conference with CXT re fee app abbreviations and unknown descriptors.                      E. Motions
O&G    22102     9/4/2019     Jared W. Goldman       0.10    Conference with CXT re exhibits for fee brief.                                             E. Motions
O&G    22103     9/4/2019     Konnie Dominguez       0.10    Correspondence with SYU re fee app category for filing of consent to join forms.           E. Motions

O&G    22104     9/4/2019     Konnie Dominguez       0.10 Correspondence with SYU re language to use in fee app for investigation tool vendor.          E. Motions

O&G    22105     9/4/2019     Jared W. Goldman       0.20 Correspondence to D. Regard re dec. ISO expert fees brief.                                    E. Motions
O&G    22106     9/4/2019     Konnie Dominguez       0.10 Conference with SYU re fee app category edits and unknown names listed in fee app.            E. Motions

O&G    22107     9/5/2019       Jahan C. Sagafi       0.5 Discuss presentation of time data and fee brief arguments with team.                          E. Motions
O&G    22108     9/5/2019     Christopher Truong     0.20 Upload new Special Master's briefs to case file.                                              J. Damages
O&G    22109     9/5/2019     Jared W. Goldman       0.10 Correspondence to MJS re tasks for fee petition.                                              E. Motions

                                                                   Page 737 of 743
                            Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 739 of 744
                                                        Exhibit Q
                                                     Time Entry Detail
Firm   Entry #     Date          Timekeeper          Hours Description                                                                                         Code
O&G    22110     9/5/2019     Jared W. Goldman        4.00 Review fee entries. review fee entries (3.8); correspondence to SYU re same re fee            E. Motions
                                                           coding project (.2).
O&G    22111     9/5/2019     Michael J. Scimone      4.80 Draft fee petition.                                                                           E. Motions
O&G    22112     9/5/2019     Michael J. Scimone      0.30 Conference with SYU re data analysis in support of fee petition.                              E. Motions
O&G    22113     9/5/2019     Michael J. Scimone      0.40 Conference with SYU, JWG re fee entry audit, data analysis in support                         E. Motions
O&G    22114     9/5/2019     Michael J. Scimone      0.60 Conference with SYU, CAA re data analysis in support of fee petition.                         E. Motions
O&G    22115     9/5/2019     Michael J. Scimone      0.30 Correspondence with co‐counsel re status and next steps for drafting fee petition.            E. Motions

O&G    22116     9/5/2019     Christopher Truong     1.80   Review of time entries for fee app project per JWG and MJS.                                  E. Motions
O&G    22117     9/5/2019     Christopher Truong     0.20   Request file transfer of expert fees' briefs to experts per JWG.                             E. Motions
O&G    22118     9/5/2019     Konnie Dominguez       2.80   Review fee app.                                                                              E. Motions
O&G    22119     9/5/2019     Part Time Paralegal    0.20   [AMX] Review emailed instructions re fee app review .                                        E. Motions
O&G    22120     9/5/2019     Christopher C. Alter   0.20   Telephone conference with JCS re upcoming fee app calculations.                              E. Motions
O&G    22121     9/5/2019     Christopher C. Alter   0.50   Conference with team re upcoming Fee App.                                                    E. Motions
O&G    22122     9/5/2019     Christopher C. Alter   0.20   Correspondence with team re upcoming Fee App.                                                E. Motions
O&G    22123     9/5/2019     Part Time Paralegal    2.60   [AMX] Review fee app.                                                                        E. Motions
O&G    22124     9/5/2019     Jared W. Goldman       0.50   Conference with SYU re fee bucketing project.                                                E. Motions
O&G    22125     9/5/2019     Miguel Tapia Colin     1.30   Review fee app.                                                                              E. Motions
O&G    22126     9/5/2019         Sara Olson         0.10   Review fee app.                                                                              E. Motions
O&G    22127     9/5/2019     Jared W. Goldman       0.60   Conference with MJS and SYU re fee petition.                                                 E. Motions
O&G    22128     9/6/2019     Jared W. Goldman       2.00   Review Calisi, Creasy, Fillebrown's deposition transcripts re JCS declaration for fee app.   E. Motions

O&G    22129     9/6/2019     Jared W. Goldman       0.60   Conference with SYU re fee record classification project.                                    E. Motions
O&G    22130     9/6/2019     Jared W. Goldman       0.80   Review depo transcripts re JCS Dec for fee petition.                                         E. Motions
O&G    22131     9/6/2019       Jahan C. Sagafi       0.2   Edit fee brief.                                                                              E. Motions
O&G    22132     9/6/2019       Jahan C. Sagafi       0.3   Discuss time entry analysis and arguments for brief.                                         E. Motions
O&G    22133     9/6/2019     Jared W. Goldman       0.10   Review correspondence re service award request                                               E. Motions
O&G    22134     9/6/2019     Jared W. Goldman       0.10   Review law clerk research re case cite for fee app.                                          E. Motions
O&G    22135     9/6/2019     Jared W. Goldman       1.00   Review depo transcripts re fee app declaration.                                              E. Motions
O&G    22136     9/6/2019     Christopher C. Alter   0.10   Conference with SYU re fee app calculations.                                                 E. Motions
O&G    22137     9/6/2019     Christopher C. Alter   1.30   Review data and draft Fee App calculations; correspondence with team re same.                E. Motions

O&G    22138     9/6/2019     Christopher Truong     0.10   Upload new docket filings to case file.                                                      E. Motions
O&G    22139     9/6/2019     Christopher Truong     2.80   Review time entries re fee app project per JWG and MJS.                                      E. Motions
O&G    22140     9/6/2019     Christopher Truong     0.10   Upload new docket filings to case file.                                                      E. Motions
O&G    22141     9/6/2019         Sara Olson         0.90   Review fee app.                                                                              E. Motions
O&G    22142     9/6/2019     Michael J. Scimone     2.60   Draft fee petition, correspondence with team re same.                                        E. Motions
O&G    22143     9/6/2019     Michael J. Scimone     0.50   Fee data analysis, correspondence with co‐counsel re affirmative cuts for fee petition.      E. Motions

O&G    22144     9/6/2019     Miguel Tapia Colin     1.90 Review fee app.                                                                                E. Motions

                                                                  Page 738 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 740 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #     Date           Timekeeper          Hours Description                                                                                    Code
O&G    22145     9/6/2019      Part Time Paralegal     2.60 [AMX] Review fee app.                                                                    E. Motions
O&G    22146     9/6/2019     SF Student Law Clerk     1.80 [JMY] Research cases that say that large national cases should be handled by a firm      E. Motions
                                                            with a national practice.
O&G    22147     9/6/2019      Jared W. Goldman        0.10 Review fee entires re fee petition coding project.                                       E. Motions
O&G    22148     9/6/2019      Jared W. Goldman        0.10 Conference with JK re fee petition research.                                             E. Motions
O&G    22149     9/6/2019      Jared W. Goldman        0.10 Correspondence to team re fee petition draft.                                            E. Motions
O&G    22150     9/7/2019      Jared W. Goldman        0.10 Correspondence with d regard re expert fee reply                                         E. Motions
O&G    22151     9/8/2019      Jared W. Goldman        0.10 Correspondence with SYU re fee coding for petition                                       E. Motions
O&G    22152     9/8/2019      Jared W. Goldman        0.20 Conference with d regard re expert fee reply                                             E. Motions
O&G    22153     9/9/2019        Jahan C. Sagafi        0.3 Discuss service awards arguments for class representatives.                              E. Motions
O&G    22154     9/9/2019        Jahan C. Sagafi        2.7 Edit fee brief and discuss arguments with team.                                          E. Motions
O&G    22155     9/9/2019        Jahan C. Sagafi        0.1 Discuss class member inquiry with team and possible stipulation to propose to            A. Investigation
                                                            defendant.
O&G    22156     9/9/2019      Jared W. Goldman        0.80 Fee entry bucketing.                                                                     E. Motions
O&G    22157     9/9/2019      Christopher Truong      0.20 Update contact log re new communications with class members.                             E. Motions
O&G    22158     9/9/2019      Christopher Truong      0.10 Upload new docket filing to case file.                                                   E. Motions
O&G    22159     9/9/2019      Christopher Truong      4.60 Continue with review of time entries for fee app project per JWG and MJS.                E. Motions
O&G    22160     9/9/2019      Christopher Truong      0.20 Update fee app review memo.                                                              E. Motions
O&G    22161     9/9/2019      Jared W. Goldman        0.50 Conference with G. Casey and T. Jackson re expert fee reply.                             E. Motions
O&G    22162     9/9/2019      Michael J. Scimone      0.10 Conference with JWG re papers in support of fee petition.                                E. Motions
O&G    22163     9/9/2019      Michael J. Scimone      0.10 Conference with JWG re analyzing data re Connecticut client work.                        E. Motions
O&G    22164     9/9/2019      Konnie Dominguez        0.10 Correspondence with SYU re additional fee app lines for review .                         E. Motions
O&G    22165     9/9/2019      Konnie Dominguez        3.40 Review fee app.                                                                          E. Motions
O&G    22166     9/9/2019      Part Time Paralegal     0.10 [AMX] Correspondence with SYU re fee app.                                                E. Motions
O&G    22167     9/9/2019      Part Time Paralegal     1.90 [AMX] Review fee app.                                                                    E. Motions
O&G    22168     9/9/2019      Jared W. Goldman        0.10 Correspondence to ET re CT client info.                                                  A. Investigation
O&G    22169     9/9/2019      Jared W. Goldman        0.20 Conference with ET re CT clients.                                                        A. Investigation
O&G    22170     9/9/2019      Christopher C. Alter    0.20 Review and review fee app calculations; correspondence with team re same.                E. Motions

O&G    22171     9/9/2019      Part Time Paralegal    0.20   [AMX] Correspondence with ALM re assignment.                                            E. Motions
O&G    22172     9/9/2019      Jared W. Goldman       1.20   Review Cebula depo tr.                                                                  E. Motions
O&G    22173     9/9/2019      Jared W. Goldman       0.30   Review fee records re classification project.                                           E. Motions
O&G    22174     9/9/2019      Jared W. Goldman       0.30   Review accounting chart re clients paying CT rates and correspondence to ET and SG re   E. Motions
                                                             same.
O&G    22175     9/9/2019      Jared W. Goldman       0.10   Conference with MJS re fee petition.                                                    E. Motions
O&G    22176     9/9/2019      Jared W. Goldman       0.40   Research cases for fee petition.                                                        E. Motions
O&G    22177     9/9/2019      Jared W. Goldman       0.10   Correspondence to G. Casey re fee bucketing.                                            E. Motions
O&G    22178     9/10/2019     Jared W. Goldman       0.20   Research re large FLSA trials.                                                          E. Motions
O&G    22179     9/10/2019     Jared W. Goldman       0.20   Conference with MJS re JCS fee descriptions.                                            E. Motions
O&G    22180     9/10/2019     Jared W. Goldman       0.80   Research re large FLSA trials.                                                          E. Motions

                                                                   Page 739 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 741 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                     Code
O&G    22181     9/10/2019       Jahan C. Sagafi       1.3 Discuss arguments for fee motion and analysis and presentation of time entry data.         E. Motions

O&G    22182     9/10/2019       Jahan C. Sagafi       0.2   Discuss strategy re mediation efforts.                                                   H. Settlement
O&G    22183     9/10/2019       Jahan C. Sagafi       0.3   Discuss motion to seal strategy.                                                         E. Motions
O&G    22184     9/10/2019       Jahan C. Sagafi       0.3   Discuss class representative service award motion.                                       E. Motions
O&G    22185     9/10/2019      Justin M. Swartz      0.10   Settlement correspondence with JCS and mediator.                                         H. Settlement
O&G    22186     9/10/2019     Michael J. Scimone     0.20   Conference with JCS re filing motion to seal time entries.                               E. Motions
O&G    22187     9/10/2019     Christopher Truong     0.10   Respond to email from MJS re class member calls and inquiries and further outreach.      E. Motions

O&G    22188     9/10/2019     Christopher Truong     3.60   Continue with review of time entries for fee app project per JWG and MJS.                E. Motions
O&G    22189     9/10/2019     Christopher Truong     0.10   Upload new docket filings to case file.                                                  E. Motions
O&G    22190     9/10/2019     Jared W. Goldman       0.20   Conference with SYU re fees bucketing.                                                   E. Motions
O&G    22191     9/10/2019     Part Time Paralegal    0.10   [AMX] Correspondence with SYU re fee app.                                                E. Motions
O&G    22192     9/10/2019     Part Time Paralegal    2.70   [AMX] Review fee app.                                                                    E. Motions
O&G    22193     9/10/2019        Stephanie Yu        0.20   Conference with JWG re next steps in categorization of time entries for Motion for       E. Motions
                                                             Attorneys' Fees.
O&G    22194     9/10/2019     Christopher C. Alter   0.20   Correspondence with team re fee app progress.                                            E. Motions
O&G    22195     9/10/2019     Miguel Tapia Colin     3.40   Review fee app.                                                                          E. Motions
O&G    22196     9/10/2019     Michael J. Scimone     0.20   Correspondence with JCS re papers in support of fee petition.                            E. Motions
O&G    22197     9/10/2019     Michael J. Scimone     0.20   Conference with JWG re drafting Sagafi declaration in support of fee petition.           E. Motions

O&G    22198     9/10/2019     Michael J. Scimone     4.40   Review and edit fee petition.                                                            E. Motions
O&G    22199     9/10/2019     Michael J. Scimone     0.30   Conference with T. Jackson, G. Casey re data review .                                    E. Motions
O&G    22200     9/10/2019         Sara Olson         0.40   Review fee app.                                                                          E. Motions
O&G    22201     9/10/2019     Jared W. Goldman       0.40   Correspondence re CT clients. Correspondence re O&G CT clients for dec and review        E. Motions
                                                             spreadsheets re same.
O&G    22202     9/10/2019     Jared W. Goldman       0.20   Conference with E. Turner re CT clients for fee petition.                                E. Motions
O&G    22203     9/10/2019     Jared W. Goldman       0.20   Conference with MJS re fee petition.                                                     E. Motions
O&G    22204     9/10/2019     Jared W. Goldman       0.10   Conference with SG re CT billing rates.                                                  E. Motions
O&G    22205     9/10/2019     Jared W. Goldman       0.10   Correspondence to MJS re JCS dec for fee petition.                                       E. Motions
O&G    22206     9/10/2019     Jared W. Goldman       0.10   Correspondence to CCA re fees charts.                                                    E. Motions
O&G    22207     9/11/2019     Michael J. Scimone     5.00   Research and edit fee petition.                                                          E. Motions
O&G    22208     9/11/2019     Michael J. Scimone     0.20   Respond to inquiries from class members.                                                 E. Motions
O&G    22209     9/11/2019     Michael J. Scimone     0.10   Telephone call to G. Casey re audit of fee entries.                                      E. Motions
O&G    22210     9/11/2019     Michael J. Scimone     0.30   Correspondence and oversight re timekeeping data analysis.                               E. Motions
O&G    22211     9/11/2019     Michael J. Scimone     0.80   Conference with JCS, JWG re arguments in support of fee petition, finalizing motion re   E. Motions
                                                             same.
O&G    22212     9/11/2019       Jahan C. Sagafi       0.7   Discuss structure of fee brief, specific arguments, and compilation of time entries      E. Motions

O&G    22213     9/11/2019       Jahan C. Sagafi       0.1   Discuss costs from past cases                                                            E. Motions

                                                                   Page 740 of 743
                             Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 742 of 744
                                                         Exhibit Q
                                                      Time Entry Detail
Firm   Entry #      Date          Timekeeper          Hours Description                                                                                   Code
O&G    22214     9/11/2019       Jahan C. Sagafi        0.2 Discuss service award facts and arguments.                                              E. Motions
O&G    22215     9/11/2019       Jahan C. Sagafi        0.4 Review caselaw and discuss edits to attorney declarations and arguments re fee          E. Motions
                                                            motion.
O&G    22216     9/11/2019         Sara Olson          7.10 Review fee app.                                                                         E. Motions
O&G    22217     9/11/2019     Christopher Truong      0.30 Respond to email correspondence from MJS and JWG re status of opt‐in member.            A. Investigation

O&G    22218     9/11/2019     Christopher Truong     0.20 Correspondence with JWG re JCS Court admissions.                                         E. Motions
O&G    22219     9/11/2019     Christopher Truong     0.10 Upload new fee app invoice from co‐counsel to case file.                                 E. Motions
O&G    22220     9/11/2019     Christopher Truong     0.20 Send check to court reporter re obtaining April 1, 2015 hearing transcript per MJS and   E. Motions
                                                           JWG.
O&G    22221     9/11/2019     Christopher Truong     0.20 Reply to JWG email correspondence re Defendant's Exhibit Lists.                          E. Motions
O&G    22222     9/11/2019     Christopher Truong     0.20 Update contact log re new communications with class members.                             E. Motions
O&G    22223     9/11/2019     Christopher Truong     0.20 Draft email correspondence to Court reporter re obtaining April 1, 2015 hearing          E. Motions
                                                           transcript.
O&G    22224     9/11/2019     Christopher Truong     0.10 Respond to email from MJS re court transcript request.                                   E. Motions
O&G    22225     9/11/2019     Christopher Truong     0.10 Draft email correspondence to MJS and JWG re status of opt‐in member and                 E. Motions
                                                           communications from same.
O&G    22226     9/11/2019     Christopher Truong     0.10 Contact court reporter re obtaining hearing transcript per MJS.                          E. Motions
O&G    22227     9/11/2019     Christopher Truong     4.40 Continue with review of time entries re fee app project per MJS and JWG.                 E. Motions
O&G    22228     9/11/2019     Jared W. Goldman       0.80 Conference with Jcs and MJS re fee brief.                                                E. Motions
O&G    22229     9/11/2019     Christopher C. Alter   2.00 Review and review fee app calculations; correspondence with team re same.                E. Motions

O&G    22230     9/11/2019     Christopher C. Alter   0.20 Conference with MJS re fee app calculations.                                             E. Motions
O&G    22231     9/11/2019     Jared W. Goldman       0.20 Review fee entries re fee petition.                                                      E. Motions
O&G    22232     9/11/2019     Jared W. Goldman       3.10 Draft JCS decl for fees motion. review fee brief and draft JCS Decl. in support.         E. Motions

O&G    22233     9/11/2019     Miguel Tapia Colin     5.20 Review fee app.                                                                          E. Motions
O&G    22234     9/11/2019     Jared W. Goldman       0.20 Research opt‐in re eligibility and correspondence with MJS and CXT re same.              A. Investigation
SDS    22235     8/28/2014       Kravetz, Karen        1.8 Telephone conference with J. Goodbaum re representation as local counsel; review         A. Investigation
                                                           docket sheet, file materials; online research re litigation and CSC.
SDS    22236     9/2/2014       Stevenson, Jason       0.4 Research Judge Arterton's Chamber preferences; e‐mail to KBK re same.                    A. Investigation
SDS    22237     9/2/2014        Kravetz, Karen       0.40 E‐mail to and telephone conference with J. Sagafi re local counsel role; e‐mail to and   F. Strategy
                                                           conference with JS re Arterton Chambers practices.
SDS    22238     9/5/2014          Prinz, Ross        0.10 Conference with LHM re filing appearance.                                                F. Strategy
SDS    22239     9/9/2014        Kravetz, Karen        0.3 Review draft 26(f) Report; e‐mail to J. Sagafi re same.                                  B. Discovery
SDS    22240     9/10/2014         Prinz, Ross         0.2 Calendar 26f(f) deadlines.                                                               B. Discovery
SDS    22241     9/13/2014       Kravetz, Karen       0.40 Review pro hac motions; review rules re same; e‐mail to M. Litrownik re same.            F. Strategy

SDS    22242     9/15/2014         Prinz, Ross        0.70 Review standing orders and local rules re motion to admit pro hac vice; finalize same.   F. Strategy



                                                                  Page 741 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 743 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper      Hours   Description                                                                                     Code
SDS    22243     9/15/2014       Kravetz, Karen     0.2   E‐mail to J. Sagafi re discovery strategy re extension and tolling.                      B. Discovery
SDS    22244     9/16/2014         Prinz, Ross     0.10   Review court order re motion to admit pro hac vice.                                      F. Strategy
SDS    22245     9/22/2014         Prinz, Ross      0.2   E‐mail to KBK re notice of consent to become party plaintiff's; review filing of same.   A. Investigation

SDS    22246      9/25/2014      Kravetz, Karen    0.2    E‐mail to RMP re opt in appearances.                                                     G. Court
SDS    22247     10/24/2014      Kravetz, Karen    0.8    Attend conference call with J. Sagafi, M. Scimone, and M. Litrownik re preparation for   G. Court
                                                          telephonic status conference call with Court; attend same.
SDS    22248     10/28/2014      Kravetz, Karen    0.2    E‐mail to J. Sagafi re motion to compel.                                                 B. Discovery
SDS    22249     10/29/2014      Kravetz, Karen    0.3    Telephone conference with and e‐mail to JS re District Court standard for discovery      B. Discovery
                                                          motion.
SDS    22250     11/12/2014      Kravetz, Karen    0.2    Telephone conference with and e‐mail to M. Litrownik re motion to compel.                B. Discovery
SDS    22251     11/21/2014      Kravetz, Karen   0.10    E‐mail to L. Chan re pro hac motion.                                                     F. Strategy
SDS    22252     11/25/2014      Kravetz, Karen   0.30    Review and finalize pro hac motion for L. Chan.                                          F. Strategy
SDS    22253      4/1/2015       Kravetz, Karen    0.2    E‐mail to J. Sagafi re scheduling conference.                                            B. Discovery
SDS    22254      4/14/2015      Kravetz, Karen    0.2    E‐mail to M. Scimone re draft discovery stipulation.                                     B. Discovery
SDS    22255      4/15/2015      Kravetz, Karen    0.2    E‐mail to M. Scimone re proposed order for conditional certificate.                      A. Investigation
SDS    22256      4/28/2015      Kravetz, Karen   0.20    E‐mail to M. Scimone re J. Margolis.                                                     F. Strategy
SDS    22257      8/11/2015      Kravetz, Karen   0.20    E‐mail to M. Scimone re scheduling order extension.                                      F. Strategy
SDS    22258      9/10/2015      Kravetz, Karen    0.2    E‐mail to M. Scimone re strategy on discovery issues.                                    B. Discovery
SDS    22259      9/16/2015       Kent, Philip     0.3    E‐mail to KBK re amending complaint.                                                     E. Motions
SDS    22260      9/16/2015      Kravetz, Karen    0.2    E‐mails to PK and M. Scimone re amendment question.                                      E. Motions
SDS    22261     10/16/2015      Kravetz, Karen   0.30    Work on sealing question; e‐mail to M. Scimone re same.                                  F. Strategy
SDS    22262     11/19/2015      Kravetz, Karen   0.50    Email with M. Litrownik re pro hac vice motion; review and finalize same .               F. Strategy
SDS    22263      7/24/2017      Kravetz, Karen    0.3    E‐mails to M. Litrownik and TEK re trial consultant recommendation; telephone            K. Trial
                                                          conference with J. Hurwitz re same.
SDS    22264      8/8/2017       Kravetz, Karen    0.5    Telephone conferences with and e‐mails to J. Hurwitz and M. Litrownik re trial           K. Trial
                                                          consultant.
SDS    22265      9/29/2017       Miller, Adam    1.10    Revise and file motion to admit pro hac vice.                                            F. Strategy
SDS    22266      9/29/2017      Kravetz, Karen   0.20    E‐mail to ADM re pro hac motion.                                                         F. Strategy
SDS    22267      10/3/2017      Kravetz, Karen    0.2    E‐mail to M. Scimone re upcoming trial.                                                  K. Trial
SDS    22268     10/18/2017      Kravetz, Karen   0.10    E‐mail to M. Scimone re Pro Hac Vice motions.                                            F. Strategy
SDS    22269      11/6/2017       Miller, Adam    0.70    Draft pro hac vice motions.                                                              F. Strategy
SDS    22270      11/6/2017      Kravetz, Karen   0.20    E‐mails to M. Scimone and ADM re Pro Hac Vice motions.                                   F. Strategy
SDS    22271      11/7/2017        Leahy, Lu      0.40    E‐file motion for admission pro hac vice for Attorneys Stewart and Tevah (x2).           F. Strategy

SDS    22272      11/7/2017       Miller, Adam    0.40 Review motions for filing.                                                                  F. Strategy
SDS    22273      11/7/2017      Kravetz, Karen    0.2 E‐mail to M. Scimone re 11/9 argument preparations.                                         G. Court
SDS    22274     11/17/2017      Kravetz, Karen    0.4 Telephone conference with M. Scimone re trial preparations; e‐mail to and conference        K. Trial
                                                       with JHS re arrangements.
SDS    22275     11/28/2017      Kravetz, Karen    0.2 E‐mail to JHS re office space and trial accommodations.                                     K. Trial

                                                                Page 742 of 743
                              Case 3:14-cv-00956-JBA Document 522 Filed 09/18/19 Page 744 of 744
                                                          Exhibit Q
                                                       Time Entry Detail
Firm   Entry #      Date          Timekeeper      Hours   Description                                                                           Code
SDS    22276     11/29/2017       Miller, Adam     0.7    Research trial exhibit preferences of Judge Arterton.                          K. Trial
SDS    22277     11/29/2017      Kravetz, Karen    0.2    E‐mail to S. Yu and ADM re Arterton preferences.                               K. Trial
SDS    22278      12/1/2017       Miller, Adam     0.7    Conference with KBK re logistics; telephone conference with Judge Arterton's   K. Trial
                                                          Chambers.




                                                                Page 743 of 743
